
  July 1, 2020
  
    
      
      
      Title 40
      Protection of Environment
      Part 81
      Revised as of July 1, 2020
      Containing a codification of documents of general applicability and future effect
      As of July 1, 2020
      
        Published by the Office of the Federal Register National Archives and Records Administration as a Special Edition of the Federal Register
      
    
    
      
      
        U.S. GOVERNMENT OFFICIAL EDITION NOTICE
        Legal Status and Use of Seals and Logos
        
          archives.ai
        
        The seal of the National Archives and Records Administration (NARA) authenticates the Code of Federal Regulations (CFR) as the official codification of Federal regulations established under the Federal Register Act. Under the provisions of 44 U.S.C. 1507, the contents of the CFR, a special edition of the Federal Register, shall be judicially noticed. The CFR is prima facie evidence of the original documents published in the Federal Register (44 U.S.C. 1510).
        It is prohibited to use NARA's official seal and the stylized Code of Federal Regulations logo on any republication of this material without the express, written permission of the Archivist of the United States or the Archivist's designee. Any person using NARA's official seals and logos in a manner inconsistent with the provisions of 36 CFR part 1200 is subject to the penalties specified in 18 U.S.C. 506, 701, and 1017.
        Use of ISBN Prefix
        This is the Official U.S. Government edition of this publication and is herein identified to certify its authenticity. Use of the 0-16 ISBN prefix is for U.S. Government Publishing Office Official Editions only. The Superintendent of Documents of the U.S. Government Publishing Office requests that any reprinted edition clearly be labeled as a copy of the authentic work with a new ISBN.
      
      
        
          e:\seals\gpologo2.eps
        
        U . S . G O V E R N M E N T P U B L I S H I N G O F F I C E
      
      
        U.S. Superintendent of Documents • Washington, DC 20402-0001
        http://bookstore.gpo.gov
        Phone: toll-free (866) 512-1800; DC area (202) 512-1800
      
    
    
      
      Table of Contents
      Page
      
        Explanation
        v
      
      
        Title 40:
        
          Chapter I—Environmental Protection Agency (Continued)
          3
        
      
      
        Finding Aids:
        Table of CFR Titles and Chapters
        1007
        Alphabetical List of Agencies Appearing in the CFR
        1027
        List of CFR Sections Affected
        1037
      
    
    
      
      Cite this Code: CFR
      

      To cite the regulations in this volume use title, part and section number. Thus, 40 CFR 81.1 refers to title 40, part 81, section 1.
    
    
      
      Explanation
      The Code of Federal Regulations is a codification of the general and permanent rules published in the Federal Register by the Executive departments and agencies of the Federal Government. The Code is divided into 50 titles which represent broad areas subject to Federal regulation. Each title is divided into chapters which usually bear the name of the issuing agency. Each chapter is further subdivided into parts covering specific regulatory areas.
      Each volume of the Code is revised at least once each calendar year and issued on a quarterly basis approximately as follows:
      
        Title 1 through Title 16 
        as of January 1
        Title 17 through Title 27 
        as of April 1
        Title 28 through Title 41 
        as of July 1
        Title 42 through Title 50 
        as of October 1
      
      The appropriate revision date is printed on the cover of each volume.
      
        LEGAL STATUS
        The contents of the Federal Register are required to be judicially noticed (44 U.S.C. 1507). The Code of Federal Regulations is prima facie evidence of the text of the original documents (44 U.S.C. 1510).
      
      
        HOW TO USE THE CODE OF FEDERAL REGULATIONS
        The Code of Federal Regulations is kept up to date by the individual issues of the Federal Register. These two publications must be used together to determine the latest version of any given rule.
        To determine whether a Code volume has been amended since its revision date (in this case, July 1, 2020), consult the “List of CFR Sections Affected (LSA),” which is issued monthly, and the “Cumulative List of Parts Affected,” which appears in the Reader Aids section of the daily Federal Register. These two lists will identify the Federal Register page number of the latest amendment of any given rule.
      
      
        EFFECTIVE AND EXPIRATION DATES
        Each volume of the Code contains amendments published in the Federal Register since the last revision of that volume of the Code. Source citations for the regulations are referred to by volume number and page number of the Federal Register and date of publication. Publication dates and effective dates are usually not the same and care must be exercised by the user in determining the actual effective date. In instances where the effective date is beyond the cut-off date for the Code a note has been inserted to reflect the future effective date. In those instances where a regulation published in the Federal Register states a date certain for expiration, an appropriate note will be inserted following the text.
      
      
        OMB CONTROL NUMBERS

        The Paperwork Reduction Act of 1980 (Pub. L. 96-511) requires Federal agencies to display an OMB control number with their information collection request. Many agencies have begun publishing numerous OMB control numbers as amendments to existing regulations in the CFR. These OMB numbers are placed as close as possible to the applicable recordkeeping or reporting requirements.
      
      
        PAST PROVISIONS OF THE CODE
        Provisions of the Code that are no longer in force and effect as of the revision date stated on the cover of each volume are not carried. Code users may find the text of provisions in effect on any given date in the past by using the appropriate List of CFR Sections Affected (LSA). For the convenience of the reader, a “List of CFR Sections Affected” is published at the end of each CFR volume. For changes to the Code prior to the LSA listings at the end of the volume, consult previous annual editions of the LSA. For changes to the Code prior to 2001, consult the List of CFR Sections Affected compilations, published for 1949-1963, 1964-1972, 1973-1985, and 1986-2000.
      
      
        “[RESERVED]” TERMINOLOGY
        The term “[Reserved]” is used as a place holder within the Code of Federal Regulations. An agency may add regulatory information at a “[Reserved]” location at any time. Occasionally “[Reserved]” is used editorially to indicate that a portion of the CFR was left vacant and not dropped in error.
      
      
        INCORPORATION BY REFERENCE
        
          What is incorporation by reference? Incorporation by reference was established by statute and allows Federal agencies to meet the requirement to publish regulations in the Federal Register by referring to materials already published elsewhere. For an incorporation to be valid, the Director of the Federal Register must approve it. The legal effect of incorporation by reference is that the material is treated as if it were published in full in the Federal Register (5 U.S.C. 552(a)). This material, like any other properly issued regulation, has the force of law.
        
          What is a proper incorporation by reference? The Director of the Federal Register will approve an incorporation by reference only when the requirements of 1 CFR part 51 are met. Some of the elements on which approval is based are:
        (a) The incorporation will substantially reduce the volume of material published in the Federal Register.
        (b) The matter incorporated is in fact available to the extent necessary to afford fairness and uniformity in the administrative process.
        (c) The incorporating document is drafted and submitted for publication in accordance with 1 CFR part 51.
        
          What if the material incorporated by reference cannot be found? If you have any problem locating or obtaining a copy of material listed as an approved incorporation by reference, please contact the agency that issued the regulation containing that incorporation. If, after contacting the agency, you find the material is not available, please notify the Director of the Federal Register, National Archives and Records Administration, 8601 Adelphi Road, College Park, MD 20740-6001, or call 202-741-6010.
      
      
        CFR INDEXES AND TABULAR GUIDES

        A subject index to the Code of Federal Regulations is contained in a separate volume, revised annually as of January 1, entitled CFR Index and Finding Aids. This volume contains the Parallel Table of Authorities and Rules. A list of CFR titles, chapters, subchapters, and parts and an alphabetical list of agencies publishing in the CFR are also included in this volume.

        An index to the text of “Title 3—The President” is carried within that volume.
        
        The Federal Register Index is issued monthly in cumulative form. This index is based on a consolidation of the “Contents” entries in the daily Federal Register.
        A List of CFR Sections Affected (LSA) is published monthly, keyed to the revision dates of the 50 CFR titles.
      
      
        REPUBLICATION OF MATERIAL
        There are no restrictions on the republication of material appearing in the Code of Federal Regulations.
      
      
        INQUIRIES
        For a legal interpretation or explanation of any regulation in this volume, contact the issuing agency. The issuing agency's name appears at the top of odd-numbered pages.

        For inquiries concerning CFR reference assistance, call 202-741-6000 or write to the Director, Office of the Federal Register, National Archives and Records Administration, 8601 Adelphi Road, College Park, MD 20740-6001 or e-mail fedreg.info@nara.gov.
        
      
      
        SALES
        The Government Publishing Office (GPO) processes all sales and distribution of the CFR. For payment by credit card, call toll-free, 866-512-1800, or DC area, 202-512-1800, M-F 8 a.m. to 4 p.m. e.s.t. or fax your order to 202-512-2104, 24 hours a day. For payment by check, write to: US Government Publishing Office - New Orders, P.O. Box 979050, St. Louis, MO 63197-9000.
      
      
        ELECTRONIC SERVICES

        The full text of the Code of Federal Regulations, the LSA (List of CFR Sections Affected), The United States Government Manual, the Federal Register, Public Laws, Public Papers of the Presidents of the United States, Compilation of Presidential Documents and the Privacy Act Compilation are available in electronic format via www.govinfo.gov. For more information, contact the GPO Customer Contact Center, U.S. Government Publishing Office. Phone 202-512-1800, or 866-512-1800 (toll-free). E-mail, ContactCenter@gpo.gov.
        

        The Office of the Federal Register also offers a free service on the National Archives and Records Administration's (NARA) website for public law numbers, Federal Register finding aids, and related information. Connect to NARA's website at www.archives.gov/federal-register.
        

        The e-CFR is a regularly updated, unofficial editorial compilation of CFR material and Federal Register amendments, produced by the Office of the Federal Register and the Government Publishing Office. It is available at www.ecfr.gov.
          
        
        
          Oliver A. Potts,
        
        
          Director,
        
        
          Office of the Federal Register
        
        
          July 1, 2020
        
      
      
         
         
         
      
       
    
    
      
      THIS TITLE
      Title 40—Protection of Environment is composed of thirty-seven volumes. The parts in these volumes are arranged in the following order: Parts 1-49, parts 50-51, part 52 (52.01-52.1018), part 52 (52.1019-52.2019), part 52 (52.2020-end of part 52), parts 53-59, part 60 (60.1-60.499), part 60 (60.500-end of part 60, sections), part 60 (Appendices), parts 61-62, part 63 (63.1-63.599), part 63 (63.600-63.1199), part 63 (63.1200-63.1439), part 63 (63.1440-63.6175), part 63 (63.6580-63.8830), part 63 (63.8980-end of part 63), parts 64-71, parts 72-79, part 80, part 81, parts 82-86, parts 87-95, parts 96-99, parts 100-135, parts 136-149, parts 150-189, parts 190-259, parts 260-265, parts 266-299, parts 300-399, parts 400-424, parts 425-699, parts 700-722, parts 723-789, parts 790-999, parts 1000-1059, and part 1060 to end. The contents of these volumes represent all current regulations codified under this title of the CFR as of July 1, 2020.
      Chapter I—Environmental Protection Agency appears in all thirty-seven volumes. OMB control numbers for title 40 appear in § 9.1 of this chapter.
      Chapters IV-VIII—Regulations issued by the Environmental Protection Agency and Department of Justice, Council on Environmental Quality, Chemical Safety and Hazard Investigation Board, Environmental Protection Agency and Department of Defense; Uniform National Discharge Standards for Vessels of the Armed Forces, and the Gulf Coast Ecosystem Restoration Council appear in volume thirty seven.
      For this volume, Robert J. Sheehan, III was Chief Editor. The Code of Federal Regulations publication program is under the direction of John Hyrum Martinez, assisted by Stephen J. Frattini.
    
  
  
    40 CFR Ch. I (7-1-20 Edition)
    Environmental Protection Agency
    
      
        
        Title 40—Protection of Environment
        (This book contains part 81)
      
      
        Part
        
          
            chapter i—Environmental Protection Agency (Continued)
          81
        
      
    
    
      
        
          
          CHAPTER I—ENVIRONMENTAL PROTECTION AGENCY (CONTINUED)
        
        
          Editorial Note:
          Nomenclature changes to chapter I appear at 65 FR 47324, 47325, Aug. 2, 2000; 66 FR 34375, 34376, June 28, 2001; and 69 FR 18803, Apr. 9, 2004.
        
        
          SUBCHAPTER C—AIR PROGRAMS (CONTINUED)
        
        Part
        Page
        
          81
          Designation of areas for air quality planning purposes
          5
        
      
      
        
        SUBCHAPTER C—AIR PROGRAMS (CONTINUED)
        
          Pt. 81
          PART 81—DESIGNATION OF AREAS FOR AIR QUALITY PLANNING PURPOSES
          
            
              Subpart A—Meaning of Terms
              Sec.
              81.1
              Definitions.
            
            
              Subpart B—Designation of Air Quality Control Regions
              81.11
              Scope.
              81.12
              National Capital Interstate Air Quality Control Region (District of Columbia, Maryland, and Virginia).
              81.13
              New Jersey-New York-Connecticut Interstate Air Quality Control Region.
              81.14
              Metropolitan Chicago Interstate Air Quality Control Region.
              81.15
              Metropolitan Philadelphia Interstate Air Quality Control Region (Pennsylvania-New Jersey-Delaware).
              81.16
              Metropolitan Denver Intrastate Air Quality Control Region.
              81.17
              Metropolitan Los Angeles Air Quality Control Region.
              81.18
              Metropolitan St. Louis Interstate Air Quality Control Region.
              81.19
              Metropolitan Boston Intrastate Air Quality Control Region.
              81.20
              Metropolitan Cincinnati Interstate Air Quality Control Region.
              81.21
              San Francisco Bay Area Intrastate Air Quality Control Region.
              81.22
              Greater Metropolitan Cleveland Intrastate Air Quality Control Region.
              81.23
              Southwest Pennsylvania Intrastate Air Quality Control Region.
              81.24
              Niagara Frontier Intrastate Air Quality Control Region.
              81.25
              Metropolitan Kansas City Interstate Air Quality Control Region.
              81.26
              Hartford-New Haven-Springfield Interstate Air Quality Control Region.
              81.27
              Minneapolis-St. Paul Intrastate Air Quality Control Region.
              81.28
              Metropolitan Baltimore Intrastate Air Quality Control Region.
              81.29
              Metropolitan Indianapolis Intrastate Air Quality Control Region.
              81.30
              Southeastern Wisconsin Intrastate Air Quality Control Region.
              81.31
              Metropolitan Providence Interstate Air Quality Control Region.
              81.32
              Puget Sound Intrastate Air Quality Control Region.
              81.33
              Steubenville-Weirton-Wheeling Interstate Air Quality Control Region.
              81.34
              Metropolitan Dayton Intrastate Air Quality Control Region.
              81.35
              Louisville Interstate Air Quality Control Region.
              81.36
              Maricopa Intrastate Air Quality Control Region.
              81.37
              Metropolitan Detroit-Port Huron Intrastate Air Quality Control Region.
              81.38
              Metropolitan Houston-Galveston Intrastate Air Quality Control Region.
              81.39
              Metropolitan Dallas-Fort Worth Intrastate Air Quality Control Region.
              81.40
              Metropolitan San Antonio Intrastate Air Quality Control Region.
              81.41
              Metropolitan Birmingham Intrastate Air Quality Control Region.
              81.42
              Chattanooga Interstate Air Quality Control Region.
              81.43
              Metropolitan Toledo Interstate Air Quality Control Region.
              81.44
              Metropolitan Memphis Interstate Air Quality Control Region.
              81.45
              Metropolitan Atlanta Intrastate Air Quality Control Region.
              81.46
              U.S. Virgin Islands Air Quality Control Region.
              81.47
              Central Oklahoma Intrastate Air Quality Control Region.
              81.48
              Champlain Valley Interstate Air Quality Control Region.
              81.49
              Southeast Florida Intrastate Air Quality Control Region.
              81.50
              Metropolitan Omaha-Council Bluffs Interstate Air Quality Control Region.
              81.51
              Portland Interstate Air Quality Control Region.
              81.52
              Wasatch Front Intrastate Air Quality Control Region.
              81.53
              Southern Louisiana-Southeast Texas Interstate Air Quality Control Region.
              81.54
              Cook Inlet Intrastate Air Quality Control Region.
              81.55
              Northeast Pennsylvania-Upper Delaware Valley Interstate Air Quality Control Region.
              81.57
              Eastern Tennessee-Southwestern Virginia Interstate Air Quality Control Region.
              81.58
              Columbus (Georgia)—Phenix City (Alabama) Interstate Air Quality Control Region.
              81.59
              Cumberland-Keyser Interstate Air Quality Control Region.
              81.60
              Duluth (Minnesota)—Superior (Wisconsin) Interstate Air Quality Control Region.
              81.61
              Evansville (Indiana)—Owensboro-Henderson (Kentucky) Interstate Air Quality Control Region.
              81.62
              Northeast Mississippi Intrastate Air Quality Control Region.
              81.63

              Metropolitan Fort Smith Interstate Air Quality Control Region.
              
              81.64
              Huntington (West Virginia)—Ashland (Kentucky)—Portsmouth-Ironton (Ohio) Interstate Air Quality Control Region.
              81.65
              Joplin (Missouri)—Northeast Oklahoma Interstate Air Quality Control Region.
              81.66
              Southeast Minnesota-La Crosse (Wisconsin) Interstate Air Quality Control Region.
              81.67
              Lake Michigan Intrastate Air Quality Control Region.
              81.68
              Mobile (Alabama)—Pensacola-Panama City (Florida)-Southern Mississippi Interstate Air Quality Control Region.
              81.69
              Paducah (Kentucky)—Cairo (Illinois) Interstate Air Quality Control Region.
              81.70
              Parkersburg (West Virginia)—Marietta (Ohio) Interstate Air Quality Control Region.
              81.71
              Rockford (Illinois)—Janesville-Beloit (Wisconsin) Interstate Air Quality Control Region.
              81.72
              Tennessee River Valley (Alabama)-Cumberland Mountains (Tennessee) Interstate Air Quality Control Region.
              81.73
              South Bend-Elkhart (Indiana)—Benton Harbor (Michigan) Interstate Air Quality Control Region.
              81.74
              Northwest Pennsylvania-Youngstown Interstate Air Quality Control Region.
              81.75
              Metropolitan Charlotte Interstate Air Quality Control Region.
              81.76
              State of Hawaii Air Quality Control Region.
              81.77
              Puerto Rico Air Quality Control Region.
              81.78
              Metropolitan Portland Intrastate Air Quality Control Region.
              81.79
              Northeastern Oklahoma Intrastate Air Quality Control Region.
              81.80
              Las Vegas Intrastate Air Quality Control Region.
              81.81
              Merrimack Valley-Southern New Hampshire Interstate Air Quality Control Region.
              81.82
              El Paso-Las Cruces-Alamogordo Interstate Air Quality Control Region.
              81.83
              Albuquerque-Mid Rio Grande Intrastate Air Quality Control Region.
              81.84
              Metropolitan Fargo-Moorhead Interstate Air Quality Control Region.
              81.85
              Metropolitan Sioux Falls Interstate Air Quality Control Region.
              81.86
              Metropolitan Sioux City Interstate Air Quality Control Region.
              81.87
              Metropolitan Boise Intrastate Air Quality Control Region.
              81.88
              Billings Intrastate Air Quality Control Region.
              81.89
              Metropolitan Cheyenne Intrastate Air Quality Control Region.
              81.90
              Androscoggin Valley Interstate Air Quality Control Region.
              81.91
              Jacksonville (Florida)—Brunswick (Georgia) Interstate Air Quality Control Region.
              81.92
              Monroe (Louisiana)—El Dorado (Arkansas) Interstate Air Quality Control Region.
              81.93
              Hampton Roads Intrastate Air Quality Control Region.
              81.94
              Shreveport-Texarkana-Tyler Interstate Air Quality Control Region.
              81.95
              Central Florida Intrastate Air Quality Control Region.
              81.96
              West Central Florida Intrastate Air Quality Control Region.
              81.97
              Southwest Florida Intrastate Air Quality Control Region.
              81.98
              Burlington-Keokuk Interstate Air Quality Control Region.
              81.99
              New Mexico Southern Border Intrastate Air Quality Control Region.
              81.100
              Eastern Washington-Northern Idaho Interstate Air Quality Control Region.
              81.101
              Metropolitan Dubuque Interstate Air Quality Control Region.
              81.102
              Metropolitan Quad Cities Interstate Air Quality Control Region.
              81.104
              Central Pennsylvania Intrastate Air Quality Control Region.
              81.105
              South Central Pennsylvania Intrastate Air Quality Control Region.
              81.106
              Greenville-Spartanburg Intrastate Air Quality Control Region.
              81.107
              Greenwood Intrastate Air Quality Control Region.
              81.108
              Columbia Intrastate Air Quality Control Region.
              81.109
              Florence Intrastate Air Quality Control Region.
              81.110
              Camden-Sumter Intrastate Air Quality Control Region.
              81.111
              Georgetown Intrastate Air Quality Control Region.
              81.112
              Charleston Intrastate Air Quality Control Region.
              81.113
              Savannah (Georgia)—Beaufort (South Carolina) Interstate Air Quality Control Region.
              81.114
              Augusta (Georgia)—Aiken (South Carolina) Interstate Air Quality Control Region.
              81.115
              Northwest Nevada Intrastate Air Quality Control Region.
              81.116
              Northern Missouri Intrastate Air Quality Control Region.
              81.117
              Southeast Missouri Intrastate Air Quality Control Region.
              81.118
              Southwest Missouri Intrastate Air Quality Control Region.
              81.119
              Western Tennessee Intrastate Air Quality Control Region.
              81.120
              Middle Tennessee Intrastate Air Quality Control Region.
              81.121
              Four Corners Interstate Air Quality Control Region.
              81.122
              Mississippi Delta Intrastate Air Quality Control Region.
              81.123
              Southeastern Oklahoma Intrastate Air Quality Control Region.
              81.124

              North Central Oklahoma Intrastate Air Quality Control Region.
              
              81.125
              Southwestern Oklahoma Intrastate Air Quality Control Region.
              81.126
              Northwestern Oklahoma Intrastate Air Quality Control Region.
              81.127
              Central New York Intrastate Air Quality Control Region.
              81.128
              Genesee-Finger Lakes Intrastate Air Quality Control Region.
              81.129
              Hudson Valley Intrastate Air Quality Control Region.
              81.130
              Southern Tier East Intrastate Air Quality Control Region.
              81.131
              Southern Tier West Intrastate Air Quality Control Region.
              81.132
              Abilene-Wichita Falls Intrastate Air Quality Control Region.
              81.133
              Amarillo-Lubbock Intrastate Air Quality Control Region.
              81.134
              Austin-Waco Intrastate Air Quality Control Region.
              81.135
              Brownsville-Laredo Intrastate Air Quality Control Region.
              81.136
              Corpus Christi-Victoria Intrastate Air Quality Control Region.
              81.137
              Midland-Odessa-San Angelo Intrastate Air Quality Control Region.
              81.138
              Central Arkansas Intrastate Air Quality Control Region.
              81.139
              Northeast Arkansas Intrastate Air Quality Control Region.
              81.140
              Northwest Arkansas Intrastate Air Quality Control Region.
              81.141
              Berkshire Intrastate Air Quality Control Region.
              81.142
              Central Massachusetts Intrastate Air Quality Control Region.
              81.143
              Central Virginia Intrastate Air Quality Control Region.
              81.144
              Northeastern Virginia Intrastate Air Quality Control Region.
              81.145
              State Capital Intrastate Air Quality Control Region.
              81.146
              Valley of Virginia Intrastate Air Quality Control Region.
              81.147
              Eastern Mountain Intrastate Air Quality Control Region.
              81.148
              Eastern Piedmont Intrastate Air Quality Control Region.
              81.149
              Northern Coastal Plain Intrastate Air Quality Control Region.
              81.150
              Northern Piedmont Intrastate Air Quality Control Region.
              81.151
              Sandhills Intrastate Air Quality Control Region.
              81.152
              Southern Coastal Plain Intrastate Air Quality Control Region.
              81.153
              Western Mountain Intrastate Air Quality Control Region.
              81.154
              Eastern Shore Intrastate Air Quality Control Region.
              81.155
              Central Maryland Intrastate Air Quality Control Region.
              81.156
              Southern Maryland Intrastate Air Quality Control Region.
              81.157
              North Central Wisconsin Intrastate Air Quality Control Region.
              81.158
              Southern Wisconsin Intrastate Air Quality Control Region.
              81.159
              Great Basin Valley Intrastate Air Quality Control Region.
              81.160
              North Central Coast Intrastate Air Quality Control Region.
              81.161
              North Coast Intrastate Air Quality Control Region.
              81.162
              Northeast Plateau Intrastate Air Quality Control Region.
              81.163
              Sacramento Valley Intrastate Air Quality Control Region.
              81.164
              San Diego Intrastate Air Quality Control Region.
              81.165
              San Joaquin Valley Intrastate Air Quality Control Region.
              81.166
              South Central Coast Intrastate Air Quality Control Region.
              81.167
              Southeast Desert Intrastate Air Quality Control Region.
              81.168
              Great Falls Intrastate Air Quality Control Region.
              81.169
              Helena Intrastate Air Quality Control Region.
              81.170
              Miles City Intrastate Air Quality Control Region.
              81.171
              Missoula Intrastate Air Quality Control Region.
              81.172
              Comanche Intrastate Air Quality Control Region.
              81.173
              Grand Mesa Intrastate Air Quality Control Region.
              81.174
              Pawnee Intrastate Air Quality Control Region.
              81.175
              San Isabel Intrastate Air Quality Control Region.
              81.176
              San Luis Intrastate Air Quality Control Region.
              81.177
              Yampa Intrastate Air Quality Control Region.
              81.178
              Southern Delaware Intrastate Air Quality Control Region.
              81.179
              Aroostook Intrastate Air Quality Control Region.
              81.181
              Down East Intrastate Air Quality Control Region.
              81.182
              Northwest Maine Intrastate Air Quality Control Region.
              81.183
              Eastern Connecticut Intrastate Air Quality Control Region.
              81.184
              Northwestern Connecticut Intrastate Air Quality Control Region.
              81.185
              Northern Washington Intrastate Air Quality Control Region.
              81.187
              Olympic-Northwest Washington Intrastate Air Quality Control Region.
              81.189
              South Central Washington Intrastate Air Quality Control Region.
              81.190
              Eastern Idaho Intrastate Air Quality Control Region.
              81.191
              Appalachian Intrastate Air Quality Control Region.
              81.192
              Bluegrass Intrastate Air Quality Control Region.
              81.193

              North Central Kentucky Intrastate Air Quality Control Region.
              
              81.194
              South Central Kentucky Intrastate Air Quality Control Region.
              81.195
              Central Michigan Intrastate Air Quality Control Region.
              81.196
              South Central Michigan Intrastate Air Quality Control Region.
              81.197
              Upper Michigan Intrastate Air Quality Control Region.
              81.199
              East Alabama Intrastate Air Quality Control Region.
              81.200
              Metropolitan Columbus Intrastate Air Quality Control Region.
              81.201
              Mansfield-Marion Intrastate Air Quality Control Region.
              81.202
              Northwest Ohio Intrastate Air Quality Control Region.
              81.203
              Sandusky Intrastate Air Quality Control Region.
              81.204
              Wilmington-Chillicothe-Logan Intrastate Air Quality Control Region.
              81.205
              Zanesville-Cambridge Intrastate Air Quality Control Region.
              81.213
              Casper Intrastate Air Quality Control Region.
              81.214
              Black Hills-Rapid City Intrastate Air Quality Control Region.
              81.215
              East Central Indiana Intrastate Air Quality Control Region.
              81.216
              Northeast Indiana Intrastate Air Quality Control Region.
              81.217
              Southern Indiana Intrastate Air Quality Control Region.
              81.218
              Wabash Valley Intrastate Air Quality Control Region.
              81.219
              Central Oregon Intrastate Air Quality Control Region.
              81.220
              Eastern Oregon Intrastate Air Quality Control Region.
              81.221
              Southwest Oregon Intrastate Air Quality Control Region.
              81.226
              Lincoln-Beatrice-Fairbury Intrastate Air Quality Control Region.
              81.230
              Allegheny Intrastate Air Quality Control Region.
              81.231
              Central West Virginia Intrastate Air Quality Control Region.
              81.232
              Eastern Panhandle Intrastate Air Quality Control Region.
              81.233
              Kanawha Valley Intrastate Air Quality Control Region.
              81.234
              North Central West Virginia Intrastate Air Quality Control Region.
              81.235
              Southern West Virginia Intrastate Air Quality Control Region.
              81.236
              Central Georgia Intrastate Air Quality Control Region.
              81.237
              Northeast Georgia Intrastate Air Quality Control Region.
              81.238
              Southwest Georgia Intrastate Air Quality Control Region.
              81.239
              Upper Rio Grande Valley Intrastate Air Quality Control Region.
              81.240
              Northeastern Plains Intrastate Air Quality Control Region.
              81.241
              Southwestern Mountains-Augustine Plains Intrastate Air Quality Control Region.
              81.242
              Pecos-Permian Basin Intrastate Air Quality Control Region.
              81.243
              Central Minnesota Intrastate Air Quality Control Region.
              81.244
              Northwest Minnesota Intrastate Air Quality Control Region.
              81.245
              Southwest Minnesota Intrastate Air Quality Control Region.
              81.246
              Northern Alaska Intrastate Air Quality Control Region.
              81.247
              South Central Alaska Intrastate Air Quality Control Region.
              81.248
              Southeastern Alaska Intrastate Air Quality Control Region.
              81.249
              Northwest Oregon Intrastate Air Quality Control Region.
              81.250
              North Central Kansas Intrastate Air Quality Control Region.
              81.251
              Northeast Kansas Intrastate Air Quality Control Region.
              81.252
              Northwest Kansas Intrastate Air Quality Control Region.
              81.253
              South Central Kansas Intrastate Air Quality Control Region.
              81.254
              Southeast Kansas Intrastate Air Quality Control Region.
              81.255
              Southwest Kansas Intrastate Air Quality Control Region.
              81.256
              Northeast Iowa Intrastate Air Quality Control Region.
              81.257
              North Central Iowa Intrastate Air Quality Control Region.
              81.258
              Northwest Iowa Intrastate Air Quality Control Region.
              81.259
              Southwest Iowa Intrastate Air Quality Control Region.
              81.260
              South Central Iowa Intrastate Air Quality Control Region.
              81.261
              Southeast Iowa Intrastate Air Quality Control Region.
              81.262
              North Central Illinois Intrastate Air Quality Control Region.
              81.263
              East Central Illinois Intrastate Air Quality Control Region.
              81.264
              West Central Illinois Intrastate Air Quality Control Region.
              81.265
              Southeast Illinois Intrastate Air Quality Control Region.
              81.266
              Alabama and Tombigbee Rivers Intrastate Air Quality Control Region
              81.267
              Southeast Alabama Intrastate Air Quality Control Region.
              81.268
              Mohave-Yuma Intrastate Air Quality Control Region.
              81.269
              Pima Intrastate Air Quality Control Region.
              81.270
              Northern Arizona Intrastate Air Quality Control Region.
              81.271
              Central Arizona Intrastate Air Quality Control Region.
              81.272
              Southeast Arizona Intrastate Air Quality Control Region.
              81.273
              Lake County Intrastate Air Quality Control Region.
              81.274

              Mountain Counties Intrastate Air Quality Control Region.
              
              81.275
              Lake Tahoe Intrastate Air Quality Control Region.
              81.276
              Nevada Intrastate Air Quality Control Region.
            
            
              Subpart C—Section 107 Attainment Status Designations
              81.300
              Scope.
              81.301
              Alabama.
              81.302
              Alaska.
              81.303
              Arizona.
              81.304
              Arkansas.
              81.305
              California.
              81.306
              Colorado.
              81.307
              Connecticut.
              81.308
              Delaware.
              81.309
              District of Columbia.
              81.310
              Florida.
              81.311
              Georgia.
              81.312
              Hawaii.
              81.313
              Idaho.
              81.314
              Illinois.
              81.315
              Indiana.
              81.316
              Iowa.
              81.317
              Kansas.
              81.318
              Kentucky.
              81.319
              Louisiana.
              81.320
              Maine.
              81.321
              Maryland.
              81.322
              Massachusetts.
              81.323
              Michigan.
              81.324
              Minnesota.
              81.325
              Mississippi.
              81.326
              Missouri.
              81.327
              Montana.
              81.328
              Nebraska.
              81.329
              Nevada.
              81.330
              New Hampshire.
              81.331
              New Jersey.
              81.332
              New Mexico.
              81.333
              New York.
              81.334
              North Carolina.
              81.335
              North Dakota.
              81.336
              Ohio.
              81.337
              Oklahoma.
              81.338
              Oregon.
              81.339
              Pennsylvania.
              81.340
              Rhode Island.
              81.341
              South Carolina.
              81.342
              South Dakota.
              81.343
              Tennessee.
              81.344
              Texas.
              81.345
              Utah.
              81.346
              Vermont.
              81.347
              Virginia.
              81.348
              Washington.
              81.349
              West Virginia.
              81.350
              Wisconsin.
              81.351
              Wyoming.
              81.352
              American Samoa.
              81.353
              Guam.
              81.354
              Northern Mariana Islands.
              81.355
              Puerto Rico.
              81.356
              Virgin Islands.
            
            
              Subpart D—Identification of Mandatory Class I Federal Areas Where Visibility is an Important Value
              81.400
              Scope.
              81.401
              Alabama.
              81.402
              Alaska.
              81.403
              Arizona.
              81.404
              Arkansas.
              81.405
              California.
              81.406
              Colorado.
              81.407
              Florida.
              81.408
              Georgia.
              81.409
              Hawaii.
              81.410
              Idaho.
              81.411
              Kentucky.
              81.412
              Louisiana.
              81.413
              Maine.
              81.414
              Michigan.
              81.415
              Minnesota.
              81.416
              Missouri.
              81.417
              Montana.
              81.418
              Nevada.
              81.419
              New Hampshire.
              81.420
              New Jersey.
              81.421
              New Mexico.
              81.422
              North Carolina.
              81.423
              North Dakota.
              81.424
              Oklahoma.
              81.425
              Oregon.
              81.426
              South Carolina.
              81.427
              South Dakota.
              81.428
              Tennessee.
              81.429
              Texas.
              81.430
              Utah.
              81.431
              Vermont.
              81.432
              Virgin Islands.
              81.433
              Virginia.
              81.434
              Washington.
              81.435
              West Virginia.
              81.436
              Wyoming.
              81.437
              New Brunswick, Canada.
              Appendix A to Part 81—Air Quality Control Regions (AQCR's)
            
          
          
            Authority:
            42 U.S.C. 7401, et seq.
            
          
          
            Source:
            36 FR 22421, Nov. 25, 1971, unless otherwise noted.
          
          
            Subpart A—Meaning of Terms
            
              § 81.1
              Definitions.
              As used in this part, all terms not defined herein shall have the meaning given them by the Act.
              (a) Act means the Clean Air Act as amended (42 U.S.C. 7401, et seq.).
              (b) Administrator means the Administrator of the Environmental Protection Agency or his authorized representative.
              (c) Federal Indian Reservation, Indian Reservation or Reservation means all land within the limits of any Indian reservation under the jurisdiction of the United States government, notwithstanding the issuance of any patent, and including rights-of-way running through the reservation.
              (d) Indian tribe or tribe means any Indian tribe, band, nation, or other organized group or community, including any Alaska Native village, which is federally recognized as eligible for the special programs and services provided by the United States to Indians because of their status as Indians.
              (e) State means a state, the District of Columbia, the Commonwealth of Puerto Rico, the Virgin Islands, Guam, and American Samoa and includes the Commonwealth of the Northern Mariana Islands.
              [36 FR 22421, Nov. 25, 1971, as amended at 63 FR 7274, Feb. 12, 1998]
            
          
          
            Subpart B—Designation of Air Quality Control Regions
            
              § 81.11
              Scope.
              Air quality control regions designated by the Administrator pursuant to section 107 of the Act are listed in this subpart. Regions so designated are subject to revision, and additional regions may be designated, as the Administrator determines necessary to protect the public health and welfare.
            
            
              § 81.12
              National Capital Interstate Air Quality Control Region (District of Columbia, Maryland, and Virginia).
              The National Capital Interstate Air Quality Control Region (District of Columbia, Maryland, and Virginia) consists of the territorial area encompassed by the boundaries of the following jurisdictions (including the territorial area of all municipalities (as defined in section 302(f) of the Clean Air Act, 42 U.S.C. 1857h(f)) geographically located within the outermost boundaries of the area so delimited);
              
                District of Columbia
                In the State of Maryland: Montgomery County; Prince Georges County.
                In the State of Virginia: Arlington County; Fairfax County; Loudoun County; Prince William County.
                (As so delimited, the Virginia portion of the region will include the city of Alexandria, the city of Fairfax, and the city of Falls Church.)
              
            
            
              § 81.13
              New Jersey-New York-Connecticut Interstate Air Quality Control Region.

              The New Jersey-New York-Connecticut Interstate Air Quality Control Region has been revised to consist of the territorial area encompassed by the boundaries of the following jurisdictions (including the territorial area of all municipalities (as defined in section 302(f) of the Clean Air Act, 42 U.S.C. 1857h(f)) geographically located within the outermost boundaries of the area so delimited):
              
              
                In the State of Connecticut: Bethel Township, Bridgeport Township, Bridgewater, Brookfield Township, Danbury Township, Darien Township, Easton Township, Fairfield Township, Greenwich Township, Monroe Township, New Canaan Township, New Fairfield Township, New Milford, Newtown Township, Norwalk Township, Redding Township, Ridgefield Township, Sherman, Stamford Township, Stratford Township, Trumbull Township, Weston Township, Westport Township, Wilton Township.
                In the State of New York: Bronx County, Kings County, Nassau County, New York County, Queens County, Richmond County, Rockland County, Suffolk County, Westchester County.
                In the State of New Jersey: Bergen County, Essex County, Hudson County, Middlesex County, Monmouth County, Morris County, Passaic County, Somerset County, Union County.
              
              [36 FR 22421, Nov. 25, 1971, as amended at 45 FR 84788, Dec. 23, 1980]
            
            
              § 81.14
              Metropolitan Chicago Interstate Air Quality Control Region.

              The Metropolitan Chicago Interstate Air Quality Control Region (Illinois-Indiana) is revised to consist of the territorial area encompassed by the boundaries of the following jurisdictions or described area (including the territorial area of all municipalities (as defined in section 302(f) of the Clean Air Act, 42 U.S.C. 1857h(f)) geographically located within the outermost boundaries of the area so delimited):
              
              
                In the State of Illinois: Cook County, Du Page County, Grundy County, Kane County, Kankakee County, Kendall County, Lake County, McHenry County, Will County.
                In the State of Indiana: Lake County, Porter County.
              
            
            
              
              § 81.15
              Metropolitan Philadelphia Interstate Air Quality Control Region (Pennsylvania-New Jersey-Delaware).

              The Metropolitan Philadelphia Interstate Air Quality Control Region (Pennsylvania-New Jersey-Delaware) consists of the territorial area encompassed by the boundaries of the following jurisdictions (including the territorial area of all municipalities (as defined in section 302(f) of the Clean Air Act, 42 U.S.C. 1857h(f)) geographically located within the outermost boundaries of the area so delimited):
              
              
                In the State of Pennsylvania: Bucks County, Chester County, Delaware County, Montgomery County, Philadelphia County.
                In the State of New Jersey: Burlington County, Camden County, Gloucester County, Mercer County, Salem County.
                In the State of Delaware: New Castle County.
              
            
            
              § 81.16
              Metropolitan Denver Intrastate Air Quality Control Region.

              The Metropolitan Denver Intrastate Air Quality Control Region (Colorado) consists of the territorial area encompassed by the boundaries of the following jurisdictions or described area (including the territorial area of all municipalities (as defined in section 302(f) of the Clean Air Act, 42 U.S.C. 1857h(f)) geographically located within the outermost boundaries of the area so delimited):
              
              
                In the State of Colorado: Adams County, Arapahoe County, Boulder County, Clear Creek County, Denver County, Douglas County, Gilpin County, Jefferson County.
              
              (Sec. 301(a), 81 Stat. 490, 504; 42 U.S.C. 1857g(a), as amended by sec. 15(c)(2) of Pub. L. 91-604)
              
              
                Note:
                For purposes of identification, the Regions are referred to by Colorado authorities as follows:
                Sec.
                481.172 Comanche Intrastate Air Quality Control Region: Region Three.
                481.173 Grand Mesa Intrastate Air Quality Control Region: Region Seven.
                481.174 Pawnee Intrastate Air Quality Control Region: Region One.
                481.175 San Isabel Intrastate Air Quality Control Region: Region Four.
                481.176 San Luis Intrastate Air Quality Control Region: Region Five.
                481.177 Yampa Intrastate Air Quality Control Region: Region Eight.
                481.16 Metropolitan Denver Intrastate Air Quality Control Region: Region Two.
              
            
            
              § 81.17
              Metropolitan Los Angeles Air Quality Control Region.

              The Metropolitan Los Angeles Air Quality Control Region consists of the following territorial area (including the territorial area of all municipalities (as defined in section 302(f) of the Clean Air Act, 42 U.S.C. 1857h(f)) geographically located within the outermost boundaries of the area so delimited):
              
              
                Ventura County—the entire county;
                Orange County—the entire county;
                Riverside County—that portion of Riverside County which lies west of a line described as follows: Beginning at the point where the range line common to R. 4 E. and R. 3 E. intersects with Riverside-San Diego County boundary and running north along said range line; then east along the township line common to T. 8 S. and T. 7 S. to the southeast corner of sec. 36, T. 7 S., R. 3 E.; then north along the range line common to R. 4 E. and R. 3 E.; then east along the township line common to T. 8 S. and T. 7 S.; then north along the range line common to R. 5 E. and R. 4 E.; then west along the township line common to T. 6 S. and T. 7 S. to the southwest corner of sec. 34, T. 6 S., R. 4 E.; then north along the west boundaries of secs. 34, 27, 22, 15, 10, and 3, T. 6 S., R. 4 E.; then west along the township line common to T. 5 S. and T. 6 S.; then north along the range line common to R. 4 E. and R. 3 E.; then west along the south boundaries of secs. 13, 14, 15, 16, 17, and 18, T. 5 S., R. 3 E.; then north along the range line common to R. 2 E. and R. 3 E.; then west along the township line common to T. 4 S. and T. 3 S. to the intersection with the southwest boundary of partial sec. 31, T. 3 S., R. 1 W.; then northwest along that line to the intersection with the range line common to R. 2 W. and R. 1 W.; then north to the intersection of said range line with the Riverside-San Bernardino County line;
                San Bernardino County—that portion of San Bernardino County which lies west and south of a line described as follows: Beginning at the point where the San Bernardino-Riverside County boundary is intersected by the range line common to R. 3 E. and R. 2 E. and running east along said county boundary; then north along the range line common to R. 3 E. and R. 2 E.; then west along the township line common to T. 3 N. and T. 2 N. to the intersection of said township line with the San Bernardino-Los Angeles County boundary;

                Los Angeles County—that portion of Los Angeles County which lies south and west of a line described as follows: Beginning at the point where the township line common to T. 3 N. and T. 2 N. intersects with the Los Angeles-San Bernardino County boundary and running west along said township line; then north along the range line common to R. 8 W. and R. 9 W.; then west along the township line common to T. 4 N. and T. 3 N.; then north along the range line common to R. 12 W. and R. 13 W. to the southeast corner of sec. 12, T. 5 N., R. 13 W.; then west along the south boundaries of secs. 12, 11, 10, 9, 8, and 7, T. 5 N., R. 13 W. to the boundary of the Angeles National Forest which is collinear with the range line common to R. 13 W. and R. 14 W.; then north and west along the Angeles National Forest boundary to the point of intersection with the township line common to T. 7 N. and T. 6 N. (point is at the northwest corner of sec. 4 in T. 6 N., R. 14 W.); then west along the township line common to T. 7 N. and T. 6 N.; then north along the range line common to R. 15 W. and R. 16 W. to the southeast corner of sec. 13, T. 7 N., R. 16 W.; then west along the south boundaries of secs. 13, 14, 15, 16, 17, and 18, T. 7 N., R. 16 W.; then north along the range line common to R. 16 W. and R. 17 W. to the north boundary of the Angeles National Forest (collinear with township line common to T. 8 N. and T. 7 N.); then west and north along the Angeles National Forest boundary to the point of intersection with the south boundary of the Rancho La Liebre Land Grant; then west and north along this land grant boundary to the point at which it intersects with the Los Angeles-Kern County boundary; then west along said county boundary to the northwest corner of Los Angeles County;
                Santa Barbara County—that portion of Santa Barbara County which lies south of a line described as follows: Beginning at the point where the Jalama Creek runs into the Pacific Ocean and running east and north along Jalama Creek to a point of intersection with the west boundary of the San Julian Land Grant; then south along the San Julian Land Grant boundary to its southwest corner; then east along the south boundary of the San Julian Land Grant to the northeast corner of partial sec. 20, T. 5 N., R. 32 W.; then south and east along the boundary of the Las Cruces Land Grant to the southwest corner of partial sec. 22, T. 5 N., R. 32 W.; then northeast along the Las Cruces Land Grant boundary; then east along the north boundaries of sec. 13, T. 5 N., R. 32 W., and secs. 18, 17, 16, 15, 14, 13, T. 5 N., R. 31 W., and secs. 18, 17, 16, 15, 14, 13, of T. 5 N., R. 30 W., and secs. 18, 17, 16, 15, T. 5 N., R. 29 W.; then south along the east boundary of sec. 15, T. 5 N., R. 29 W.; then east along the north boundaries of secs. 23 and 24, T. 5 N., R. 29 W., and secs. 19, 20, 21, 22, 23, 24, T. 5 N., R. 28 W., and secs. 19 and 20, T. 5 N., R. 27 W.; then south along the east boundary of sec. 20, T. 5 N., R. 27 W.; then east along the north boundaries of secs. 28, 27, 26, 25, T. 5 N., R. 27 W., and sec. 30, T. 5 N., R. 26 W.; then south along the east boundary of sec. 30, T. 5 N., R. 26 W.; then east along the north boundaries of secs. 32, 33, 34, 35, T. 5 N., R. 26 W.; then south along the east boundary of sec. 35, T. 5 N., S. 26 W.; then east along the township line common to T. 4 N. and T. 5 N. to the intersection of said township line with the Santa Barbara-Ventura County boundary.
              
            
            
              § 81.18
              Metropolitan St. Louis Interstate Air Quality Control Region.

              The Metropolitan St. Louis Interstate Air Quality Control Region (Missouri-Illinois) is revised to consist of the territorial area encompassed by the boundaries of the following jurisdictions or described area (including the territorial area of all municipalities (as defined in section 302(f) of the Clean Air Act, 42 U.S.C. 1857h(f) geographically located within the outermost boundaries of the area so delimited):
              
              
                In the State of Illinois: Bond County, Clinton County, Madison County, Monroe County, Randolph County, St. Clair County, Washington County.
                In the State of Missouri: Franklin County, Jefferson County, St. Charles County, St. Louis City, St. Louis County.
              
            
            
              § 81.19
              Metropolitan Boston Intrastate Air Quality Control Region.

              The Metropolitan Boston Intrastate Air Quality Control Region (Massachusetts) consists of the territorial area encompassed by the boundaries of the following jurisdictions or described area (including the territorial area of all municipalities (as defined in section 302(f) of the Clean Air Act, 42 U.S.C. 1857h(f)) geographically located within the outermost boundaries of the area so delimited):
              
              
                In the State of Massachusetts: Cities—Beverly, Boston, Brockton, Cambridge, Chelsea, Everett, Gloucester, Lynn, Malden, Marlborough, Medford, Melrose, Newton, Peabody, Quincy, Revere, Salem, Somerville, Waltham, Woburn.
                
                  Townships—Abington, Acton, Arlington, Ashland, Avon, Bedford, Belmont, Bolton, Boxborough, Braintree, Bridgewater, Brookline, Burlington, Canton, Cohasset, Concord, Danvers, Dedham, Dover, Duxbury, East Bridgewater, Easton, Essex, Framingham, Hamilton, Hanover, Hanson, Hingham, Holbrook, Holliston, Hopkinton, Hudson, Hull, Ipswich, Lexington, Lincoln, Lynnfield, Manchester, Marblehead, Marshfield, Maynard, Medfield, Middleton, Millis, Milton, Nahant, Natick, Needham, Norfolk, North Reading, Norwell, Norwood, Pembroke, Randolph, Reading, Rockland, Rockport, Saugus, Scituate, Sharon, Sherborn, Southborough, Stoneham, Stoughton, Stow, Sudbury, Swampscott, Topsfield, Wakefield, Walpole, Watertown, Wayland, Wellesly, Wenham, West Bridgewater, Weston, Westwood, Weymouth, Whitman, Wilmington, Winchester, Winthrop.
              
            
            
              § 81.20
              Metropolitan Cincinnati Interstate Air Quality Control Region.

              The Metropolitan Cincinnati Interstate Air Quality Control Region (Ohio-Kentucky-Indiana) is revised to consist of the territorial area encompassed by the boundaries of the following jurisdictions (including the territorial area of all municipalities (as defined in section 302(f) of the Clean Air Act, 42 U.S.C. 1857h(f) geographically located within the outermost boundaries of the area so delimited):
              
              
                In the State of Kentucky: Boone County, Campbell County, Carroll County, Gallatin County, Grant County, Kenton County, Owen County, Pendleton County.
                In the State of Indiana: Dearborn County, Ohio County.
                In the State of Ohio: Butler County, Clermont County, Hamilton County, Warren County.
              
            
            
              § 81.21
              San Francisco Bay Area Intrastate Air Quality Control Region.

              The San Francisco Bay Area Intrastate Air Quality Control Region consists of the territorial area encompassed by the boundaries of the following jurisdictions (including the territorial area of all municipalities as defined in section 302(f) of the Clean Air Act, 42 U.S.C. 1857h(f) geographically located within the outermost boundaries of the area so delimited):
              
              
                In the State of California: Alameda County, Contra Costa County, Marin County, Napa County; San Francisco County, San Mateo County, Santa Clara County.
                Solano County—that portion of Solano County which lies south and west of a line described as follows: Beginning at the intersection of the westerly boundary of Solano County and the 1/4 section line running east and west through the center of Section 34, T. 6 N., R. 2 W., M.D.B. & M., thence east along said 1/4 section line to the east boundary of Section 36, T. 6 N., R. 2 W., thence south 1/2 mile and east 2.0 miles, more or less, along the west and south boundary of Los Putos Rancho to the northwest corner of Section 4, T. 5 N., R. 1 W., thence east along a line common to T. 5 N. and T. 6 N. to the northeast corner of Section 3, T. 5 N., R. 1 E., thence south along section lines to the southeast corner of Section 10, T 3 N., R. 1 E., thence east along section lines to the south 1/4 corner of Section 8, T. 3 N., R. 2 E., thence east to the boundary between Solano and Sacramento Counties.
                Sonoma County—that portion of Sonoma County which lies south and east of a line described as follows:Beginning at the southeasterly corner of the Rancho Estero Americano, being on the boundary line between Marin and Sonoma Counties, California; thence running northerly along the easterly boundary line of said Rancho Estero Americano to the northeasterly corner thereof, being an angle corner in the westerly boundary line of Rancho Canada de Jonive; thence running along said boundary of Rancho Canada de Jonive westerly, northerly and easterly to its intersection with the easterly line of Graton Road; thence running along the easterly and southerly line of Graton Road, northerly and easterly to its intersection with the easterly line of Sullivan Road; thence running northerly along said easterly line of Sullivan Road to the southerly line of Green Valley Road; thence running easterly along the said southerly line of Green Valley Road and easterly along the southerly line of State Highway 116, to the westerly line of Vine Hill Road; thence running along the westerly and northerly line of Vine Hill Road, northerly and easterly to its intersection with the westerly line of Laguna Road; thence running northerly along the westerly line of Laguna Road and the northerly projection thereof to the northerly line of Trenton Road; thence running westerly along the northerly line of said Trenton Road to the easterly line of Trenton-Healdsburg Road; thence running northerly along said easterly line of Trenton-Healdsburg Road to the easterly line of Eastside Road; thence running northerly along said easterly line of Eastside Road to its intersection with the southerly line of Rancho Sotoyome; thence running easterly along said southerly line of Rancho Sotoyome to its intersection with the township line common to Townships 8 and 9 North, Mt. Diablo Base and Meridian; thence running easterly along said township line to its intersection with the boundary line between Sonoma and Napa Counties, State of California.
              
              [36 FR 22421, Nov. 25, 1971, as amended at 46 FR 3889, Jan. 16, 1981]
            
            
              § 81.22
              Greater Metropolitan Cleveland Intrastate Air Quality Control Region.

              The Greater Metropolitan Cleveland Intrastate Air Quality Control Region (Ohio) consists of the territorial area encompassed by the boundaries of the following jurisdictions or described area (including the territorial area of all municipalities (as defined in section 302(f) of the Clean Air Act, 42 U.S.C. 1857h(f)) geographically located within the outermost boundaries of the area so delimited):
              
              
                In the State of Ohio: Lorain County, Cuyahoga County, Lake County, Geauga County, Portage County, Summit County, Medina County, Stark County.
              
            
            
              § 81.23
              Southwest Pennsylvania Intrastate Air Quality Control Region.

              The Southwest Pennsylvania Intrastate Air Quality Control Region is redesignated to consist of the territorial area encompassed by the boundaries of the following jurisdictions or described area (including the territorial area of all municipalities (as defined in section 302(f) of the Clean Air Act, 42 U.S.C. 1857h(f)) geographically located within the outermost boundaries of the area so delimited):
              
              
                In the State of Pennsylvania: Allegheny County, Armstrong County, Beaver County, Butler County, Greene County, Fayette County, Indiana County, Washington County, Westmoreland County.
              
            
            
              § 81.24
              Niagara Frontier Intrastate Air Quality Control Region.

              The Niagara Frontier Intrastate Air Quality Control Region (New York) consists of the territorial area encompassed by the boundaries of the following jurisdictions or described area (including the territorial area of all municipalities (as defined in section 302(f) of the Clean Air Act, 42 U.S.C. 1857H(f)) geographically located within the outermost boundaries of the area so delimited):
              
              
                In the State of New York: Erie County, Niagara County.
              
            
            
              § 81.25
              Metropolitan Kansas City Interstate Air Quality Control Region.

              The Metropolitan Kansas City Interstate Air Quality Control Region (Missouri-Kansas) consists of the territorial area encompassed by the boundaries of the following jurisdictions or described area (including the territorial area of all municipalities (as defined in section 302(f) of the Clean Air Act, 42 U.S.C. 1857h(f) geographically located within the outermost boundaries of the area so delimited):
              
              
                In the State of Missouri: Buchanan County, Cass County, Clay County, Jackson County, Platte County, Ray County.
                In the State of Kansas: Johnson County, Leavenworth County, Wyandotte County.
              
            
            
              § 81.26
              Hartford-New Haven-Springfield Interstate Air Quality Control Region.

              The Hartford-New Haven-Springfield Interstate Air Quality Control Region (Connecticut-Massachusetts) consists of the territorial area encompassed by the boundaries of the following juridictions or described area (including the territorial area of all municipalities (as defined in section 302(f) of the Clean Air Act, 42 U.S.C. 1857h(f)) geographically located within the outermost boundaries of the area so delimited):
              
              
                In the State of Connecticut: Cities—Ansonia, Bristol, Derby, Hartford, Meriden, Middletown, Milford, New Britain, New Haven, Shelton, Waterbury, West Haven.
                
                  Townships—Andover, Avon, Beacon Falls, Berlin, Bethany, Bethlehem, Bloomfield, Bolton, Branford, Burlington, Canton, Cheshire, Cromwell, Durham, East Granby, East Haddam, East Hampton, East Hartford, East Haven, East Windsor, Ellington, Enfield, Farmington, Glastonbury, Granby, Guilford, Haddam, Hamden, Hebron, Madison, Manchester, Marlborough, Middlebury, Middlefield, Naugatuck, Newington, North Branford, North Haven, Orange, Oxford, Plainville, Plymouth, Portland, Prospect, Rocky Hill, Seymour, Simsbury, Somers, Southbury, Southington, South Windsor, Suffield, Thomaston, Tolland, Vernon, Wallingford, Watertown, West Hartford, Wethersfield, Windsor, Windsor Locks, Wolcott, Woodbridge, Woodbury.
                In the State of Massachusetts: Franklin County.
                
                  Cities—Chicopee, Holyoke, Northampton, Springfield, Westfield.
                
                  Townships—Agawam, Amherst, Belchertown, Blandford, Brimfield, Chester, Chesterfield, Cummington, Easthampton, East Longmeadow, Goshen, Granby, Granville, Hadley, Hampden, Hatfield, Holland, Huntington, Longmeadow, Ludlow, Middlefield, Monson, Montgomery, Palmer, Pelham, Plainfield, Russell, Southampton, Southwick, South Hadley, Tolland, Wales, Ware, Westhampton, West Springfield, Wilbraham, Williamsburg, Worthington.
              
            
            
              
              § 81.27
              Minneapolis-St. Paul Intrastate Air Quality Control Region.

              The Minneapolis-St. Paul Intrastate Air Quality Control Region (Minnesota) consists of the territorial area encompassed by the boundaries of the following jurisdictions or described area (including the territorial area of all municipalities (as defined in section 302(f) of the Clean Air Act, 42 U.S.C. 1857h(f)) geographically located within the outermost boundaries of the area so delimited):
              
              
                In the State of Minnesota: Anoka County, Carver County, Dakota County, Hennepin County, Ramsey County, Scott County, Washington County.
              
            
            
              § 81.28
              Metropolitan Baltimore Intrastate Air Quality Control Region.

              The Metropolitan Baltimore Intrastate Air Quality Control Region (Maryland) consists of the territorial area encompassed by the boundaries of the following jurisdictions or described area (including the territorial area of all municipalities (as defined in section 302(f) of the Clean Air Act, 42 U.S.C. 1857h(f)) geographically located within the outermost boundaries of the area so delimited):
              
              
                In the State of Maryland: Anne Arundel County, Baltimore City, Baltimore County, Carroll County, Harford County, Howard County.
              
            
            
              § 81.29
              Metropolitan Indianapolis Intrastate Air Quality Control Region.

              The Metropolitan Indianapolis Intrastate Air Quality Control Region consists of the territorial area encompassed by the boundaries of the following jurisdictions or described area (including the territorial area of all municipalities (as defined in section 302(f) of the Clean Air Act, 42 U.S.C. 1857h(f)) geographically located within the outermost boundaries of the area so delimited):
              
              
                In the State of Indiana: Boone County, Hamilton County, Hancock County, Hendricks County, Johnson County, Marion County, Morgan County, Shelby County.
              
            
            
              § 81.30
              Southeastern Wisconsin Intrastate Air Quality Control Region.

              The Metropolitan Milwaukee Intrastate Air Quality Control Region (Wisconsin) has been renamed the Southeastern Wisconsin Intrastate Air Quality Control Region and consists of the territorial area encompassed by the boundaries of the following jurisdictions or described area (including the territorial area of all municipalities (as defined in section 302(f) of the Clean Air Act, 42 U.S.C. 1857h(f)) geographically located within the outermost boundaries of the area so delimited):
              
              
                In the State of Wisconsin: Kenosha County, Milwaukee County, Ozaukee County, Racine County, Walworth County, Washington County, Waukesha County.
              
            
            
              § 81.31
              Metropolitan Providence Interstate Air Quality Control Region.

              The Metropolitan Providence Interstate Air Quality Control Region (Rhode Island-Massachusetts) consists of the territorial area encompassed by the boundaries of the following jurisdictions or described area (including the territorial area of all municipalities (as defined in section 302(f) of the Clean Air Act, 42 U.S.C. 1857h(f)) geographically located within the outermost boundaries of the area so delimited):
              
              
                The Entire State of Rhode Island.
                In the State of Massachusetts: Cities—Attleboro, Fall River, Acushnet, Barnstable, Bellingham, Berkley, Bourne, Brewster, Carver, Chatham, Chilmark, Dartmouth, Dennis, Dighton, Eastham, Edgartown, Fairhaven, Falmouth, Foxborough, Franklin, Freetown, Gay Head, Gosnold, Halifax, Harwich, Kingston, Lakeville, Mansfield, Marion, Mashpee, New Bedford, Taunton.
                
                  Townships—Middleborough, Milford, Nantucket, North Attleborough, Mattapoisett, Medway, Norton, Oak Bluffs, Orleans, Plainville, Plymouth, Plympton, Provincetown, Raynham, Rehoboth, Rochester, Sandwich, Seekonk, Somerset, Swansea, Tisbury, Truro, Wareham, Wellfleet, Westport, West Tisbury, Wrentham, Yarmouth.
              
            
            
              § 81.32
              Puget Sound Intrastate Air Quality Control Region.

              The Puget Sound Intrastate Air Quality Control Region (Washington) consists of the territorial area encompassed by the boundaries of the following jurisdictions or described area (including the territorial area of all municipalities (as defined in section 302(f) of the Clean Air Act, 42 U.S.C. 1857h(f)) geographically located within the outermost boundaries of the area so delimited):
              
              
                In the State of Washington: King County, Snohomish County, Pierce County, Kitsap County.
              
            
            
              § 81.33
              Steubenville-Weirton-Wheeling Interstate Air Quality Control Region.

              The Steubenville-Weirton-Wheeling Interstate Air Quality Control Region (Ohio-West Virginia) consists of the territorial area encompassed by the boundaries of the following jurisdictions or described area (including the territorial area of all municipalities (as defined in section 302(f) of the Clean Air Act, 42 U.S.C. 1857h(f)) geographically located within the outermost boundaries of the area so delimited):
              
              
                In the State of Ohio: Belmont County, Columbiana County, Jefferson County, Monroe County.
                In the State of West Virginia: Brooke County, Hancock County, Marshall County, Ohio County.
              
            
            
              § 81.34
              Metropolitan Dayton Intrastate Air Quality Control Region.

              The Metropolitan Dayton Intrastate Air Quality Control Region consists of the territorial area encompassed by the boundaries of the following jurisdictions or described area (including the territorial area of all municipalities (as defined in section 302(f) of the Clean Air Act, 42 U.S.C. 1857h(f)) geographically located within the outermost boundaries of the area so delimited):
              
              
                In the State of Ohio: Clark County, Darke County, Greene County, Miami County, Montgomery County, Preble County.
              
            
            
              § 81.35
              Louisville Interstate Air Quality Control Region.

              The Louisville Interstate Air Quality Control Region (Kentucky-Indiana) consists of the territorial area encompassed by the boundaries of the following jurisdictions or described area (including the territorial area of all municipalities (as defined in section 302(f) of the Clean Air Act, 42 U.S.C. 1857h(f)) geographically located within the outermost boundaries of the area so delimited):
              
              
                In the State of Kentucky: Jefferson County.
                In the State of Indiana: Floyd County, Clark County.
              
            
            
              § 81.36
              Maricopa Intrastate Air Quality Control Region.

              The Phoenix-Tucson Intrastate Air Quality Control Region has been renamed the Maricopa Intrastate Air Quality Control Region (Arizona) and has been revised to consist of the territorial area encompassed by the boundaries of the following jurisdictions or described area (including the territorial area of all municipalities (as defined in section 302(f) of the Clean Air Act, 42 U.S.C. 1857h(f)) geographically located within the outermost boundaries of the area so delimited):
              
              
                In the State of Arizona: Maricopa County.
              
              [45 FR 67347, Oct. 10, 1980]
            
            
              § 81.37
              Metropolitan Detroit-Port Huron Intrastate Air Quality Control Region.

              The Metropolitan Detroit-Port Huron Intrastate Air Quality Control Region (Michigan) consists of the territorial area encompassed by the boundaries of the following jurisdictions or described area (including the territorial area of all municipalities (as defined in section 302(f) of the Clean Air Act, 42 U.S.C. 1857h(f)) geographically located within the outermost boundaries of the area so delimited):
              
              
                In the State of Michigan: Macomb County, St. Clair County, Oakland County, Wayne County.
              
            
            
              § 81.38
              Metropolitan Houston-Galveston Intrastate Air Quality Control Region.

              The Metropolitan Houston-Galveston Intrastate Air Quality Control Region (Texas) has been revised to consist of the territorial area encompassed by the boundaries of the following jurisdictions or described area (including the territorial area of all municipalities (as defined in section 302(f) of the Clean Air Act, 42 U.S.C. 1857h(f)) geographically located within the outermost boundaries of the area so delimited):
              
              

                In the State of Texas: Austin County, Brazoria County, Chambers County, Colorado County, Fort Bend County, Galveston County, Harris County, Liberty County, Matagorda County, Montgomery County, Walker County, Waller County, Wharton County.
              
              [36 FR 22421, Nov. 25, 1971, as amended at 56 FR 37289, Aug. 6, 1991; 62 FR 30272, June 3, 1997]
            
            
              § 81.39
              Metropolitan Dallas-Fort Worth Intrastate Air Quality Control Region.

              The Metropolitan Dallas-Fort Worth Intrastate Air Quality Control Region (Texas) has been revised to consist of the territorial area encompassed by the boundaries of the following jurisdictions or described area (including the territorial area of all municipalities (as defined in section 302(f) of the Clean Air Act, 42 U.S.C. 1857h(f)) geographically located within the outermost boundaries of the area so delimited):
              
              
                In the State of Texas: Collin County, Cooke County, Dallas County, Denton County, Ellis County, Erath County, Fannin County, Grayson County, Hood County, Hunt County, Johnson County, Kaufman County, Navarro County, Palo Pinto County, Parker County, Rockwall County, Somervell County, Tarrant County, Wise County.
              
            
            
              § 81.40
              Metropolitan San Antonio Intrastate Air Quality Control Region.

              The Metropolitan San Antonio Intrastate Air Quality Control Region (Texas) has been revised to consist of the territorial area encompassed by the boundaries of the following jurisdictions or described area (including the territorial area of all municipalities (as defined in section 302(f) of the Clean Air Act, 42 U.S.C. 1857h(f)) geographically located within the outermost boundaries of the area so delimited):
              
              
                In the State of Texas: Atascosa County, Bandera County, Bexar County, Comal County, Dimmit County, Edwards County, Frio County, Gillespie County, Guadalupe County, Karnes County, Kendall County, Kerr County, Kinney County, La Salle County, Maverick County, Medina County, Real County, Uvalde County, Val Verde County, Wilson County, Zavala County.
              
              [36 FR 22421, Nov. 25, 1971, as amended at 62 FR 30272, June 3, 1997]
            
            
              § 81.41
              Metropolitan Birmingham Intrastate Air Quality Control Region.

              The Metropolitan Birmingham Intrastate Air Quality Control Region (Alabama) has been revised to consist of the territorial area encompassed by the boundaries of the following jurisdictions or described area (including the territorial area of all municipalities (as defined in section 302(f) of the Clean Air Act, 42 U.S.C. 1857h(f)) geographically located within the outermost boundaries of the area so delimited):
              
              
                In the State of Alabama: Bibb County, Blount County, Chilton County, Fayette County, Greene County, Hale County, Jefferson County, Lamar County, Pickens County, St. Clair County, Shelby County, Sumter County, Tuscaloosa County, Walker County.
              
            
            
              § 81.42
              Chattanooga Interstate Air Quality Control Region.

              The Chattanooga Interstate Air Quality Control Region (Georgia-Tennessee) has been revised to consist of the territorial area encompassed by the boundaries of the following jurisdictions or described area (including the territorial area of all municipalities (as defined in section 302(f) of the Clean Air Act, 42 U.S.C. 1857h(f)) geographically located within the outermost boundaries of the area so delimited):
              
              
                In the State of Georgia: Bartow County, Catoosa County, Chattooga County, Cherokee County, Dade County, Fannin County, Floyd County, Gilmer County, Gordon County, Haralson County, Murray County, Paulding County, Pickens County, Polk County, Walker County, Whitfield County.
                In the State of Tennessee: Hamilton County.
              
            
            
              § 81.43
              Metropolitan Toledo Interstate Air Quality Control Region.

              The Metropolitan Toledo Interstate Air Quality Control Region (Ohio-Michigan) consists of the territorial area encompassed by the boundaries of the following jurisdictions or described area (including the territorial area of all municipalities (as defined in section 302(f) of the Clean Air Act, 42 U.S.C. 1857h(f)) geographically located within the outermost boundaries of the area so delimited):
              
              
                In the State of Ohio: Lucas County, Wood County.
                In the State of Michigan: Monroe County.
              
            
            
              
              § 81.44
              Metropolitan Memphis Interstate Air Quality Control Region.

              The Metropolitan Memphis Interstate Air Quality Control Region (Arkansas-Mississippi-Tennessee) consists of the territorial area encompassed by the boundaries of the following jurisdictions or described area (including the territorial area of all municipalities (as defined in sec. 302(f) of the Clean Air Act, 42 U.S.C. 1857h(f)) geographically located within the outermost boundaries of the area so delimited):
              
              
                In the State of Arkansas: Crittenden County.
                In the State of Mississippi: De Soto County.
                In the State of Tennessee: Shelby County.
              
            
            
              § 81.45
              Metropolitan Atlanta Intrastate Air Quality Control Region.

              The Metropolitan Atlanta Intrastate Air Quality Control Region (Georgia) has been revised to consist of the territorial area encompassed by the boundaries of the following jurisdictions or described area (including the territorial area of all municipalities (as defined in section 302(f) of the Clean Air Act, 42 U.S.C. 1857h(f)) geographically located within the outermost boundaries of the area so delimited):
              
              
                In the State of Georgia: Butts County, Carroll County, Clayton County, Cobb County, Coweta County, De Kalb County, Douglas County, Fayette County, Fulton County, Gwinnett County, Heard County, Henry County, Lamar County, Meriwether County, Pike County, Rockdale County, Spalding County, Troup County, Upson County.
              
            
            
              § 81.46
              U.S. Virgin Islands Air Quality Control Region.

              The U.S. Virgin Islands Air Quality Control Region consists of the territorial area encompassed by the boundaries of the following jurisdictions or described area (including the territorial area of all municipalities (as defined in section 302(f) of the Clean Air Act, 42 U.S.C. 1857h(f)) geographically located within the outermost boundaries of the area so delimited):
              
              
                The entire U.S. Virgin Islands.
              
            
            
              § 81.47
              Central Oklahoma Intrastate Air Quality Control Region.

              The Metropolitan Oklahoma Intrastate Air Quality Control Region has been renamed the Central Oklahoma Intrastate Air Quality Control Region and consists of the territorial area encompassed by the boundaries of the following jurisdictions or described area (including the territorial area of all municipalities (as defined in section 302(f) of the Clean Air Act, 42 U.S.C. 1857h(f)) geographically located within the outermost boundaries of the area so delimited):
              
              
                In the State of Oklahoma: Canadian County, Cleveland County, Grady County, Lincoln County, Logan County, Kingfisher County, McClain County, Oklahoma County, Pottawatomie County.
              
            
            
              § 81.48
              Champlain Valley Interstate Air Quality Control Region.

              The Champlain Valley Interstate Air Quality Control Region (Vermont-New York) has been revised to consist of the territorial area encompassed by the boundaries of the following jurisdictions or described area (including the territorial area of all municipalities (as defined in section 302(f) of the Clean Air Act, 42 U.S.C. 1857h(f)) geographically located within the outermost boundaries of the area so delimited):
              
              
                In the State of Vermont: Addison County, Chittenden County, Franklin County, Grand Isle County, Rutland County.
                In the State of New York: Clinton County, Essex County, Franklin County, Hamilton County, St. Lawrence County, Warren County, Washington County.
              
            
            
              § 81.49
              Southeast Florida Intrastate Air Quality Control Region.

              The Southeast Florida Intrastate Air Quality Control Region is redesignated to consist of the territorial area encompassed by the boundaries of the following jurisdictions or described area (including the territorial area of all municipalities (as defined in section 302(f) of the Clean Air Act, 42 U.S.C. 1857h(f)) geographically located within the outermost boundaries of the area so delimited):
              
              
                In the State of Florida: Broward County, Dade County, Indian River County, Martin County, Monroe County, Okeechobee County, Palm Beach County, St. Lucie County.
              
            
            
              
              § 81.50
              Metropolitan Omaha-Council Bluffs Interstate Air Quality Control Region.

              The Metropolitan Omaha-Council Bluffs Interstate Air Quality Control Region (Nebraska-Iowa) consists of the territorial area encompassed by the boundaries of the following jurisdictions or described area (including the territorial area of all municipalities (as defined in section 302(f) of the Clean Air Act, 42 U.S.C. 1857h(f)) geographically located within the outermost boundaries of the area so delimited):
              
              
                In the State of Nebraska: Douglas County, Sarpy County.
                In the State of Iowa: Pottawattamie County.
              
            
            
              § 81.51
              Portland Interstate Air Quality Control Region.

              The Portland Interstate Air Quality Control Region (Oregon-Washington) has been revised to consist of the territorial area encompassed by the boundaries of the following jurisdictions or described area (including the territorial area of all municipalities (as defined in section 302(f) of the Clean Air Act, 42 U.S.C. 1857h(f)) geographically located within the outermost boundaries of the area so delimited):
              
              
                In the State of Oregon: Benton County, Clackamas County, Columbia County, Lane County, Linn County, Marion County, Multnomah County, Polk County, Washington County, Yamhill County.
                In the State of Washington: Clark County, Cowlitz County, Lewis County, Skamania County, Wahkiakum County.
              
              
              
                Note:
                For purposes of identification, the Portland Interstate Air Quality Control Region (Oregon-Washington) will be referred to by Washington authorities as the Portland (Oregon)-Southwest Washington Interstate Air Quality Control Region.
              
            
            
              § 81.52
              Wasatch Front Intrastate Air Quality Control Region.

              The Wasatch Front Intrastate Air Quality Control Region (Utah) consists of the territorial area encompassed by the boundaries of the following jurisdictions or described area (including the territorial area of all municipalities (as defined in section 302(f) of the Clean Air Act, 42 U.S.C. 1857h(f)) geographically located within the outermost boundaries of the area so delimited):
              
              
                In the State of Utah: Davis County, Salt Lake County, Tooele County, Utah County, Weber County.
              
            
            
              § 81.53
              Southern Louisiana-Southeast Texas Interstate Air Quality Control Region.

              The Southern Louisiana-Southwest Texas Interstate Air Quality Control Region has been revised to consist of the territorial area encompassed by the boundaries of the following jurisdictions or described area (including the territorial area of all municipalities (as defined in section 302(f) of the Clean Air Act, 42 U.S.C. 1857(h)(f)) geographically located within the outermost boundaries of the area so delimited):
              
              
                In the State of Louisiana: Acadia Parish, Allen Parish, Ascension Parish, Assumption Parish, Beauregard Parish, Calcasieu Parish, Cameron Parish, East Baton Rouge Parish, East Feliciana Parish, Evangeline Parish, Iberia Parish, Iberville Parish, Jefferson Davis Parish, Jefferson Parish, Lafayette Parish, Lafourche Parish, Livingston Parish, Orleans Parish, Plaquemines Parish, Pointe Coupee Parish, St. Bernard Parish, St. Charles Parish, St. Helena Parish, St. James Parish, St. John the Baptist Parish, St. Landry Parish, St. Martin Parish, St. Mary Parish, St. Tammany Parish, Tangipahoa Parish, Terrebonne Parish, Vermilion Parish, Washington Parish, West Baton Rouge Parish, West Feliciana Parish.
                In the State of Texas: Angelina County, Hardin County, Houston County, Jasper County, Jefferson County, Nacogdoches County, Newton County, Orange County, Polk County, Sabine County, San Augustine County, San Jacinto County, Shelby County, Trinity County, Tyler County.
              
              [36 FR 22421, Nov. 25, 1971, as amended at 56 FR 37289, Aug. 6, 1991; 62 FR 30272, June 3, 1997; 67 FR 57334, Sept. 10, 2002]
            
            
              § 81.54
              Cook Inlet Intrastate Air Quality Control Region.

              The Cook Inlet Intrastate Air Quality Control Region (Alaska) consists of the territorial area encompassed by the boundaries of the following jurisdictions or described area (including the territorial area of all municipalities (as defined in section 302(f) of the Clean Air Act, 42 U.S.C. 1857h(f)) geographically located within the outermost boundaries of the area so delimited):
              
              
                
                In the State of Alaska: Greater Anchorage Area Borough, Kenai Peninsula Borough, Matanuska-Susitna Borough.
              
            
            
              § 81.55
              Northeast Pennsylvania-Upper Delaware Valley Interstate Air Quality Control Region.

              The Northeast Pennsylvania-Upper Delaware Valley Interstate Air Quality Control Region (Pennsylvania-New Jersey) is redesignated to consist of the territorial area encompassed by the boundaries of the following jurisdictions or described area (including the territorial area of all municipalities (as defined in section 302(f) of the Clean Air Act, 42 U.S.C. 1857h(f)) geographically located within the outermost boundaries of the area so delimited):
              
              
                In the State of Pennsylvania: Berks County, Bradford County, Carbon County, Lackawanna County, Lehigh County, Luzerne County, Monroe County, Northampton County, Pike County, Schuylkill County, Sullivan County, Susquehanna County, Tioga County, Wayne County, Wyoming County.
                In the State of New Jersey: Hunterdon County, Sussex County, Warren County.
              
            
            
              § 81.57
              Eastern Tennessee-Southwestern Virginia Interstate Air Quality Control Region.

              The Bristol (Virginia)-Johnson City (Tennessee) Interstate Air Quality Control Region has been renamed the Eastern Tennessee-Southwestern Virginia Interstate Air Quality Control Region and revised to consist of the territorial area encompassed by the boundaries of the following jurisdictions or described area (including the territorial area of all municipalities (as defined in section 302(f) of the Clean Air Act, 42 U.S.C. 1857h(f)) geographically located within the outermost boundaries of the area so delimited):
              
              
                In the State of Tennessee: Anderson County, Blount County, Bradley County, Campbell County, Carter County, Claiborne County, Cocke County, Grainger County, Greene County, Hamblen County, Hancock County, Hawkins County, Jefferson County, Johnson County, Knox County, Loudon County, McMinn County, Meigs County, Monroe County, Polk County, Rhea County, Roane County, Sevier County, Sullivan County, Unicoi County, Union County, Washington County.
                In the State of Virginia: Bland County, Bristol City, Buchanan County, Carroll County, Dickenson County, Galax City, Grayson County, Lee County, Norton City, Russell County, Scott County, Smyth County, Tazewell County, Washington County, Wise County, Wythe County.
              
            
            
              § 81.58
              Columbus (Georgia)-Phenix City (Alabama) Interstate Air Quality Control Region.

              The Columbus (Georgia)-Phenix City (Alabama) Interstate Air Quality Control Region has been revised to consist of the territorial area encompassed by the boundaries of the following jurisdictions or described area (including the territorial area of all municipalities (as defined in section 302(f) of the Clean Air Act, 42 U.S.C. 1857h(f)) geographically located within the outermost boundaries of the area so delimited):
              
              
                In the State of Alabama: Autauga County, Bullock County, Butler County, Crenshaw County, Elmore County, Lee County, Lowndes County, Macon County, Montgomery County, Pike County, Russell County.
                In the State of Georgia: Chattahoochee County, Dooly County, Harris County, Marion County, Muscogee County, Quitman County, Schley County, Stewart County, Sumter County, Talbot County, Taylor County, Webster County.
              
            
            
              § 81.59
              Cumberland-Keyser Interstate Air Quality Control Region.

              The Cumberland-Keyser Interstate Air Quality Control Region (Maryland-West Virginia) has been revised to consist of the territorial area encompassed by the boundaries of the following jurisdictions (including the territorial area of all municipalities (as defined in section 302(f) of the Clean Air Act, 42 U.S.C. 1857h(f)) geographically located within the outermost boundaries of the area so delimited):
              
              
                In the State of Maryland: Allegany County, Garrett County, Washington County.
                In the State of West Virginia: In Grant County: Union Magisterial District.
                In Mineral County: Elk Magisterial District, New Creek Magisterial District, Piedmont Magisterial District.
              
            
            
              § 81.60
              Duluth (Minnesota)-Superior (Wisconsin) Interstate Air Quality Control Region.

              The Duluth (Minnesota)-Superior (Wisconsin) Interstate Air Quality Control Region has been revised to consist of the territorial area encompassed by the boundaries of the following jurisdictions or described area (including the territorial area of all municipalities (as defined in section 302(f) of the Clean Air Act, 42 U.S.C. 1857h(f)) geographically located within the outermost boundaries of the area so delimited):
              
              
                In the State of Minnesota: Aitkin County, Carlton County, Cook County, Itasca County, Koochiching County, Lake County, St. Louis County.
                In the State of Wisconsin: Ashland County, Bayfield County, Burnett County, Douglas County, Iron County, Price County, Rusk County, Sawyer County, Taylor County, Washburn County.
              
            
            
              § 81.61
              Evansville (Indiana)-Owensboro-Henderson (Kentucky) Interstate Air Quality Control Region.

              The Evansville (Indiana)-Owensboro-Henderson (Kentucky) Interstate Air Quality Control Region is revised to consist of the territorial area encompassed by the boundaries of the following jurisdictions (including the territorial area of all municipalities (as defined in section 302(f) of the Clean Air Act, 42 U.S.C. 1857h(f)) geographically located within the outermost boundaries of the area so delimited):
              
              
                In the State of Kentucky: Daviess County, Hancock County, Henderson County, McLean County, Ohio County, Union County, Webster County.
                In the State of Indiana: Dubois County, Gibson County, Perry County, Pike County, Posey County, Spencer County, Vanderburgh County, Warrick County.
              
            
            
              § 81.62
              Northeast Mississippi Intrastate Air Quality Control Region.

              The Alabama-Mississippi-Tennessee Interstate Air Quality Control Region has been renamed the Northeast Mississippi Intrastate Air Quality Control Region and revised to consist of the territorial area encompassed by the boundaries of the following jurisdictions or described area (including the territorial area of all municipalities (as defined in section 302(f) of the Clean Air Act, 42 U.S.C. 1857h(f)) geographically located within the outermost boundaries of the area so delimited):
              
              
                In the State of Mississippi: Alcorn County, Attala County, Benton County, Calhoun County, Carroll County, Chickasaw County, Choctaw County, Clay County, Grenada County, Holmes County, Itawamba County, Kemper County, Lafayette County, Leake County, Lee County, Lowndes County, Marshall County, Monroe County, Montgomery County, Neshoba County, Noxubee County, Oktibbeha County, Panola County, Pontotoc County, Prentiss County, Tate County, Tippah County, Tishomingo County, Union County, Webster County, Winston County, Yalobusha County.
              
            
            
              § 81.63
              Metropolitan Fort Smith Interstate Air Quality Control Region.

              The Metropolitan Fort Smith Interstate Air Quality Control Region (Arkansas-Oklahoma) has been revised to consist of the territorial area encompassed by the boundaries of the following jurisdictions or described area (including the territorial area of all municipalities (as defined in section 302(f) of the Clean Air Act, 42 U.S.C. 1857h(f)) geographically located within the outermost boundaries of the area so delimited):
              
              
                In the State of Arkansas: Benton County, Crawford County, Sebastian County, Washington County.
                In the State of Oklahoma: Adair County, Cherokee County, Le Flore County, Sequoyah County.
              
            
            
              § 81.64
              Huntington (West Virginia)-Ashland (Kentucky)-Portsmouth-Ironton (Ohio) Interstate Air Quality Control Region.

              The Huntington (West Virginia)-Ashland (Kentucky)-Portsmouth-Ironton (Ohio) Interstate Air Quality Control Region is revised to consist of the territorial area encompassed by the boundaries of the following jurisdictions of described area (including the territorial area of all municipalities (as defined in section 302(f) of the Clean Air Act, 42 U.S.C. 1857h(f)) geographically located within the outermost boundaries of the area so delimited):
              
              
                In the State of Kentucky: Bath County, Boyd County, Bracken County, Carter County, Elliott County, Fleming County, Greenup County, Lawrence County, Lewis County, Mason County, Menifee County, Montgomery County, Morgan County, Robertson County, Rowan County.
                In the State of Ohio: Adams County, Brown County, Gallia County, Lawrence County, Scioto County.
                In the State of West Virginia: Cabell County, Mason County, Wayne County.
              
            
            
              
              § 81.65
              Joplin (Missouri)-Northeast Oklahoma Interstate Air Quality Control Region.
              The Joplin (Missouri)-Northeast Oklahoma Interstate Air Quality Control Region, designated on December 8, 1970, and consisting of the counties of Barton, Jasper, McDonald, and Newton in the State of Missouri and Craig, Delaware, and Ottawa in the State of Oklahoma, is revoked effective upon publication.
            
            
              § 81.66
              Southeast Minnesota-La Crosse (Wisconsin) Interstate Air Quality Control Region.

              The Southeast Minnesota-La Crosse (Wisconsin) Interstate Air Quality Control Region has been revised to consist of the territorial area encompassed by the boundaries of the following jurisdictions or described area (including the territorial area of all municipalities (as defined in section 302(f) of the Clean Air Act, 42 U.S.C. 1857m(f)) geographically located within the outermost boundaries of the area so delimited):
              
              
                In the State of Minnesota: Blue Earth County, Brown County, Dodge County, Fairbault County, Fillmore County, Freeborn County, Goodhue County, Houston County, Le Sueur County, Martin County, Mower County, Nicollet County, Olmsted County, Rice County, Sibley County, Steele County, Wabasha County, Waseca County, Watonwan County, Winona County.
                In the State of Wisconsin: Barron County, Buffalo County, Chippewa County, Clark County, Crawford County, Dunn County, Eau Claire County, Jackson County, La Crosse County, Monroe County, Pepin County, Pierce County, Polk County, St. Croix County, Trempealeau County, Vernon County.
              
            
            
              § 81.67
              Lake Michigan Intrastate Air Quality Control Region.

              The Menominee-Escanaba (Michigan)-Marinette (Wisconsin) Interstate Air Quality Control Region has been renamed the Lake Michigan Intrastate Air Quality Control Region (Wisconsin) and revised to consist of the territorial area encompassed by the boundaries of the following jurisdictions or described area (including the territorial area of all municipalities (as defined in section 302(f) of the Clean Air Act, 42 U.S.C. 1857h(f)) geographically located within the outermost boundaries of the area so delimited):
              
              
                In the State of Wisconsin: Brown County, Calumet County, Door County, Fond du Lac County, Green Lake County, Kewaunee County, Manitowoc County, Marinette County, Marquette County, Menominee County, Oconto County, Outagamie County, Shawano County, Sheboygan County, Waupaca County, Waushara County, Winnebago County.
              
            
            
              § 81.68
              Mobile (Alabama)-Pensacola-Panama City (Florida)-Southern Mississippi Interstate Air Quality Control Region.

              The Mobile (Alabama)-Pensacola-Panama City (Florida)-Gulfport (Mississippi) Interstate Air Quality Control Region has been renamed the Mobile (Alabama)-Pensacola-Panama City (Florida)-Southern Mississippi Interstate Air Quality Control Region and revised to consist of the territorial area encompassed by the boundaries of the following jurisdictions or described area (including the territorial area of all municipalities (as defined in section 302(f) of the Clean Air Act, 42 U.S.C. 1857h(f)) geographically located within the outermost boundaries of the area so delimited):
              
              
                In the State of Alabama: Baldwin County, Escambia County, Mobile County.
                In the State of Florida: Bay County, Calhoun County, Escambia County, Gulf County, Holmes County, Jackson County, Okaloosa County, Santa Rosa County, Walton County, Washington County.
                In the State of Mississippi: Adams County, Amite County, Clairborne County, Clarke County, Copiah County, Covington County, Forrest County, Franklin County, George County, Greene County, Hancock County, Harrison County, Hinds County, Jackson County, Jasper County, Jefferson County, Jefferson Davis County, Jones County, Lamar County, Lauderdale County, Lawrence County, Lincoln County, Madison County, Marion County, Newton County, Pearl River County, Perry County, Pike County, Rankin County, Scott County, Simpson County, Smith County, Stone County, Walthall County, Warren County, Wayne County, Wilkinson County.
              
            
            
              § 81.69
              Paducah (Kentucky)-Cairo (Illinois) Interstate Air Quality Control Region.

              The Paducah (Kentucky)-Cairo (Illinois) Interstate Air Quality Control Region is revised to consist of the territorial area encompassed by the boundaries of the following jurisdictions or described area (including the territorial area of all municipalities (as defined in section 302(f) of the Clean Air Act, 42 U.S.C. 1857h(f)) geographically located within the outermost boundaries of the area so delimited):
              
              
                In the State of Illinois: Alexander County, Johnson County, Massac County, Pope County, Pulaski County, Union County.
                In the State of Kentucky: Ballard County, Caldwell County, Calloway County, Carlisle County, Christian County, Crittenden County, Fulton County, Graves County, Hickman County, Hopkins County, Livingston County, Lyon County, Marshall County, McCracken County, Muhlenberg County, Todd County, Trigg County.
              
            
            
              § 81.70
              Parkersburg (West Virginia)-Marietta (Ohio) Interstate Air Quality Control Region.

              The Parkersburg (West Virginia)-Marietta (Ohio) Interstate Air Quality Control Region consists of the territorial area encompassed by the boundaries of the following jurisdictions or described area (including the territorial area of all municipalities (as defined in section 302(f) of the Clean Air Act, 42 U.S.C. 1857h(f) geographically located within the outermost boundaries of the area so delimited):
              
              
                In the State of West Virginia: Jackson County, Pleasants County, Tyler County, Wetzel County, Wood County.
                In the State of Ohio: Athens County, Meigs County, Morgan County, Washington County.
              
            
            
              § 81.71
              Rockford (Illinois)-Janesville-Beloit (Wisconsin) Interstate Air Quality Control Region.

              The Rockford (Illinois)-Janesville-Beloit (Wisconsin) Interstate Air Quality Control Region consists of the territorial area encompassed by the boundaries of the following jurisdictions or described area (including the territorial area of all municipalities (as defined in section 302(f) of the Clean Air Act, 42 U.S.C. 1857h(f)) geographically located within the outermost boundaries of the area so delimited):
              
              
                In the State of Illinois: Boone County, De Kalb County, Ogle County, Stephenson County, Winnebago County.
                In the State of Wisconsin: Rock County.
              
            
            
              § 81.72
              Tennessee River Valley (Alabama)-Cumberland Mountains (Tennessee) Interstate Air Quality Control Region.

              The Scottsboro (Alabama)-Jasper (Tennessee) Interstate Air Quality Control Region has been renamed the Tennessee River Valley (Alabama)-Cumberland Mountains (Tennessee) Interstate Air Quality Control Region and revised to consist of the territorial area encompassed by the boundaries of the following jurisdictions or described area (including the territorial area of all municipalities (as defined in section 302(f) of the Clean Air Act, 42 U.S.C. 1875h(f)) geographically located within the outermost boundaries of the area so delimited):
              
              
                In the State of Alabama: Colbert County, Cullman County, De Kalb County, Franklin County, Jackson County, Lauderdale County, Lawrence County, Limestone County, Madison County, Marion County, Marshall County, Morgan County, Winston County.
                In the State of Tennessee: Bledsoe County, Coffee County, Cumberland County, Fentress County, Franklin County, Grundy County, Marion County, Morgan County, Overton County, Pickett County, Putnam County, Scott County, Sequatchie County, Warren County, White County, Van Buren County.
              
            
            
              § 81.73
              South Bend-Elkhart (Indiana)-Benton Harbor (Michigan) Interstate Air Quality Control Region.

              The South Bend-Elkhart (Indiana)-Benton Harbor (Michigan) Interstate Air Quality Control Region consists of the territorial area encompassed by the boundaries of the following jurisdictions or described area (including the territorial area of all municipalities (as defined in section 302(f) of the Clean Air Act, 42 U.S.C. 1857h(f)) geographically located within the outermost boundaries of the area so delimited):
              
              
                In the State of Indiana: Elkhart County, Kosciusko County, La Porte County, Marshall County, St. Joseph County.
                In the State of Michigan: Berrien County, Cass County, Van Buren County.
              
            
            
              § 81.74
              Northwest Pennsylvania-Youngstown Interstate Air Quality Control Region.

              The Northwest Pennsylvania-Youngstown Interstate Air Quality Control Region (Pennsylvania-Ohio) is redesignated to consist of the territorial area encompassed by the boundaries of the following jurisdictions or described area (including the territorial area of all municipalities (as defined in section 302(f) of the Clean Air Act, 42 U.S.C. 1857h(f)) geographically located within the outermost boundaries of the area so delimited):
              
              
                In the State of Ohio: Ashtabula County, Mahoning County, Trumbull County.
                In the State of Pennsylvania: Cameron County, Clarion County, Clearfield County, Crawford County, Elk County, Erie County, Forest County, Jefferson County, Lawrence County, McKean County, Mercer County, Potter County, Venango County, Warren County.
              
            
            
              § 81.75
              Metropolitan Charlotte Interstate Air Quality Control Region.

              The Metropolitan Charlotte Interstate Air Quality Control Region (North Carolina-South Carolina) has been revised to consist of the territorial area encompassed by the boundaries of the following jurisdictions (including the territorial area of all municipalities (as defined in section 302(f) of the Clean Air Act, 42 U.S.C. 1857h(f)) geographically located within the outermost boundaries of the area so delimited):
              
              
                In the State of North Carolina: Cabarrus County, Gaston County, Iredell County, Lincoln County, Mecklenburg County, Rowan County, Stanly County, Union County.
                In the State of South Carolina: Chester County, Lancaster County, Union County, York County.
              
            
            
              § 81.76
              State of Hawaii Air Quality Control Region.
              The State of Hawaii Air Quality Control Region consists of the territorial area encompassed by the outermost boundaries of the State of Hawaii (including the territorial area of all municipalities (as defined in section 302(f) of the Clean Air Act, 42 U.S.C. 1857h(f)) geographically located within the outermost boundaries of the area so delimited).
            
            
              § 81.77
              Puerto Rico Air Quality Control Region.

              The Puerto Rico Air Quality Control Region consists of the territorial area encompassed by the boundaries of the following jurisdictions or described area (including the territorial area of all municipalities (as defined in section 302(f) of the Clean Air Act, 42 U.S.C. 1857h(f)) geographically located within the outermost boundaries of the area so delimited):
              
              
                The entire Commonwealth of Puerto Rico: Puerto Rico and surrounding islands, Vieques and surrounding islands, Culebra and surrounding islands.
              
            
            
              § 81.78
              Metropolitan Portland Intrastate Air Quality Control Region.

              The Metropolitan Portland Intrastate Air Quality Control Region (Maine) consists of the territorial area encompassed by the boundaries of the following jurisdictions or described area (including the territorial area of all municipalities (as defined in section 302(f) of the Clean Air Act, 42 U.S.C. 1857h(f)) geographically located within the outermost boundaries of the area so delimited):
              
              
                In the State of Maine: Counties—Cumberland, Sagadahoc, York.
                
                  Towns—Brownfield, Denmark, Fryeburg, Hiram, Porter.
              
            
            
              § 81.79
              Northeastern Oklahoma Intrastate Air Quality Control Region.

              The Metropolitan Tulsa Intrastate Air Quality Control Region has been renamed the Northeastern Oklahoma Intrastate Air Quality Control Region and revised to consist of the territorial area encompassed by the boundaries of the following jurisdictions or described area (including the territorial area of all municipalities (as defined in section 302(f) of the Clean Air Act, 42 U.S.C. 1857h(f)) geographically located within the outermost boundaries of the area so delimited):
              
              
                In the State of Oklahoma: Craig County, Creek County, Delaware County, Mayes County, Muskogee County, Nowata County, Okmulgee County, Osage County, Ottawa County, Pawnee County, Rogers County, Tulsa County, Wagoner County, Washington County.
              
            
            
              § 81.80
              Las Vegas Intrastate Air Quality Control Region.

              The Las Vegas Intrastate Air Quality Control Region (Nevada) has been revised to consist of the territorial area encompassed by the boundaries of the following jurisdiction or described area (including the territorial area of all municipalities (as defined in section 302(f) of the Clean Air Act, 42 U.S.C. 7602(f)) geographically located within the outermost boundaries of the area so delimited):
              
              
                In the State of Nevada: Clark County.
              
              [45 FR 7545, Feb. 4, 1980]
            
            
              § 81.81
              Merrimack Valley-Southern New Hampshire Interstate Air Quality Control Region.

              The Merrimack Valley Southern New Hampshire Interstate Air Quality Control Region (Massachusetts-New Hampshire) consists of the territorial area encompassed by the boundaries of the following jurisdictions or described area (including the territorial area of all municipalities (as defined in section 302(f) of the Clean Air Act, 42 U.S.C. 1857h(f)) geographically located within the outermost boundaries of the area so delimited):
              
              
                In the State of Massachusetts: In Essex County, the towns of—Andover, Amesbury, Boxford, Georgetown, Groveland, Haverhill, Lawrence, Merrimac, Methuen, Newbury, Newburyport, North Andover, Rowley, Salisbury, West Newbury.
                In Middlesex County, the towns of—Ayer, Billerica, Carlisle, Chelmsford, Dracut, Dunstable, Groton, Littleton, Lowell, Pepperell, Tewksbury, Tyngsborough, Westford.
                In the State of New Hampshire: The counties of—Belknap, Cheshire, Hillsborough, Merrimack, Rockingham, Strafford, Sullivan.
              
            
            
              § 81.82
              El Paso-Las Cruces-Alamogordo Interstate Air Quality Control Region.

              The El Paso-Las Cruces-Alamogordo Interstate Air Quality Control Region (New Mexico-Texas) is revised to consist of the territorial area encompassed by the boundaries of the following jurisdictions or described area (including the territorial area of all municipalities (as defined in section 302(f) of the Clean Air Act, 42 U.S.C. 1857h(f)) geographically located within the outermost boundaries of the area so delimited):
              
              
                In the State of Texas: Brewster County, Culberson County, El Paso County, Hudspeth County, Jeff Davis County, Presidio County.
                In the State of New Mexico: Dona Ana County, Lincoln County, Otero County, Sierra County.
              
            
            
              § 81.83
              Albuquerque-Mid Rio Grande Intrastate Air Quality Control Region.

              The Albuquerque-Mid Rio Grande Intrastate Air Quality Control Region (New Mexico) is revised to consist of the territorial area encompassed by the boundaries of the following jurisdictions or described area (including the territorial area of all municipalities (as defined in section 302(f) of the Clean Air Act, 42 U.S.C. 1857h(f)) geographically located within the outermost boundaries of the area so delimited):
              
              
                In the State of New Mexico: Bernalillo County.
                Those portions of Sandoval County lying east of the Continental Divide:
                Those portions of Valencia County lying east of a line described as follows: Starting at the point at which the south boundary of Bernalillo County intersects with the section line between secs. 1 and 2 T. 7 N., R. 2 W.; thence south to the southern boundary of the Laguna Indian Reservation between secs. 35 and 36 T. 7 N., R. 2 W.; then southerly on section lines to the Socorro-Valencia County line at secs. 11, 12, 13, and 14, T. 5 N., R. 2 W.
              
            
            
              § 81.84
              Metropolitan Fargo-Moorhead Interstate Air Quality Control Region.

              The Metropolitan Fargo-Moorhead Interstate Air Quality Control Region (North Dakota-Minnesota) consists of the territorial area encompassed by the boundaries of the following jurisdictions or described area (including the territorial area of all municipalities (as defined in section 302(f) of the Clean Air Act, 42 U.S.C. 1857h(f)) geographically located within the outermost boundaries of the area so delimited):
              
              
                In the State of North Dakota: Cass County.
                In the State of Minnesota: Clay County.
              
            
            
              § 81.85
              Metropolitan Sioux Falls Interstate Air Quality Control Region.

              The Metropolitan Sioux Falls Interstate Air Quality Control Region (Iowa-South Dakota) has been revised to consist of the territorial area encompassed by the boundaries of the following jurisdictions or described area (including the territorial area of all municipalities (as defined in section 302(f) of the Clean Air Act, 42 U.S.C. 1857h(f)) geographically located within the outermost boundaries of the area so delimited):
              
              
                In the State of Iowa: Lyon County.
                In the State of South Dakota: Lincoln County, McCook County, Minnehaha County, Turner County.
                
                  Note:

                  For purposes of identification, this Region is referred to by Minnesota authorities as follows:
                  
                  Sec.
                  481.60 Duluth (Minnesota)-Superior (Wisconsin) Interstate Air Quality Control Region: Northeast Minnesota Region.
                
                

                For purposes of identification, these Regions are referred to by Wisconsin authorities as follows:
                
                481.60 Duluth (Minnesota)-Superior (Wisconsin) Interstate Air Quality Control Region: Northwestern Wisconsin Region.
                481.66 Southeast Minnesota-La Crosse (Wisconsin) Interstate Air Quality Control Region: West Central Wisconsin Region.
              
            
            
              § 81.86
              Metropolitan Sioux City Interstate Air Quality Control Region.

              The Metropolitan Sioux City Interstate Air Quality Control Region (Iowa-Nebraska-South Dakota) consists of the territorial area encompassed by the boundaries of the following jurisdictions or described area (including the territorial area of all municipalities (as defined in section 302(f) of the Clean Air Act, 42, U.S.C. 1857h(f)) geographically located within the outermost boundaries of the area so delimited):
              
              
                In the State of Iowa: Plymouth County, Sioux County, Woodbury County.
                In the State of Nebraska: Dakota County.
                In the State of South Dakota: Union County.
              
            
            
              § 81.87
              Metropolitan Boise Intrastate Air Quality Control Region.

              The Metropolitan Boise Intrastate Air Quality Control Region (Idaho) consists of the territorial area encompassed by the boundaries of the following jurisdictions or described area (including the territorial area of all municipalities (as defined in section 302(f) of the Clean Air Act, 42 U.S.C. 1857h(f)) geographically located within the outermost boundaries of the area so delimited):
              
              
                In the State of Idaho: Ada County, Canyon County.
              
            
            
              § 81.88
              Billings Intrastate Air Quality Control Region.

              The Metropolitan Billings Intrastate Air Quality Control Region (Montana) has been renamed the Billings Intrastate Air Quality Control Region and consists of the territorial area encompassed by the boundaries of the following jurisdictions or described area (including the territorial area of all municipalities (as defined in section 302(f) of the Clean Air Act, 42 U.S.C. 1857h(f)) geographically located within the outermost boundaries of the area so delimited):
              
              
                In the State of Montana: Big Horn County, Carbon County, Fergus County, Golden Valley County, Judith Basin County, Musselshell County, Petroleum County, Stillwater County, Sweet Grass County, Wheatland County, Yellowstone County.
              
              
              (Sec. 301(a), 81 Stat. 490, 504; 42 U.S.C. 1857g(a) as amended by sec. 15(c)(2) of Pub. L. 91-604)
              
              
                Note:

                For purposes of identification, the Regions are referred to by Montana authorities as follows:
                
                Sec.
                481.168 Great Falls Intrastate Air Quality Control Region: Region II.
                481.169 Helena Intrastate Air Quality Control Region: Region IV.
                481.170 Miles City Intrastate Air Quality Control Region: Region III.
                481.171 Missoula Intrastate Air Quality Control Region: Region I.
                481.88 Billings Intrastate Air Quality Control Region: Region V.
              
            
            
              § 81.89
              Metropolitan Cheyenne Intrastate Air Quality Control Region.

              The Metropolitan Cheyenne Intrastate Air Quality Control Region (Wyoming) consists of the territorial area encompassed by the boundaries of the following jurisdictions or described area (including the territorial area of all municipalities (as defined in section 302(f) of the Clean Air Act, 42 U.S.C. 1857h(f)) geographically located within the outermost boundaries of the area so delimited):
              
              
                In the State of Wyoming: Albany County, Goshen County, Laramie County, Platte County.
              
            
            
              
              § 81.90
              Androscoggin Valley Interstate Air Quality Control Region.

              The Androscoggin Valley Interstate Air Quality Control Region (Maine-New Hampshire) consists of the territorial area encompassed by the boundaries of the following jurisdictions or described area (including the territorial area of all municipalities (as defined in section 302(f) of the Clean Air Act, 42 U.S.C. 1857h(f)) geographically located within the outermost boundaries of the areas so delimited):
              
              
                In the State of Maine: Androscoggin County, Kennebec County, Knox County, Lincoln County, Waldo County.
                In the County of Franklin: Avon Town, Carthage Town, Chesterville Town, Farmington Town, Freeman Township, Industry Town, Jay Town, New Sharron Town, New Vineyard Town, Perkins Township, Phillips Town, Salem Township, Strong Town, Temple Town, Township No. 6, Washington Township, Weld Town, Wilton Town.
                In the County of Oxford: Albany Township, Andover Town, Andover North Surplus, Andover West Surplus, Batchelders Grant, Bethel Town, Buckfield Town, Byron Town, Canton Town, Dixfield Town, Gilead Town, Grafton Township, Greenwood Town, Hanover Town, Hartford Town, Hebron Town, Lovell Town, Mason Township, Mexico Town, Milton Township, Newry Town, Norway Town, Oxford Town, Paris Town, Peru Town, Riley Township, Roxbury Town, Rumford Town, Stoneham Town, Stow Town, Sumner Town, Sweden Town, Waterford Town, West Paris Town, Woodstock Town.
                Somerset County—That portion of Somerset County which lies south and east of a line described as follows: Beginning at the point where the Somerset-Franklin County boundary is intersected by a line common to the northern boundary of New Portland Township and running northeast along the northern boundaries of New Portland, Embden, Solon, and Athens Townships to the intersection of said line with the Somerset-Piscataquis County boundary, which is also common to the northeast corner of Athens Township.
                In the State of New Hampshire: Cass County.
              
            
            
              § 81.91
              Jacksonville (Florida)-Brunswick (Georgia) Interstate Air Quality Control Region.

              The Jacksonville (Florida)-Brunswick (Georgia) Interstate Air Quality Control Region has been revised to consist of the territorial area encompassed by the boundaries of the following jurisdictions or described area (including the territorial area of all municipalities (as defined in section 302(f) of the Clean Air Act, 42 U.S.C. 1857h(f)) geographically located within the outermost boundaries of the area so delimited):
              
              
                In the State of Florida: Alachua County, Baker County, Bradford County, Clay County, Columbia County, Dixie County, Duval County, Flagler County, Franklin County, Gadsden County, Gilchrist County, Hamilton County, Jefferson County, Lafayette County, Leon County, Liberty County, Madison County, Marion County, Nassau County, Putnam County, St. Johns County, Suwannee County, Taylor County, Union County, Wakulla County.
                In the State of Georgia: Appling County, Atkinson County, Bacon County, Brantley County, Camden County, Charlton County, Clinch County, Coffee County, Glynn County, Long County, McIntosh County, Pierce County, Ware County, Wayne County.
              
            
            
              § 81.92
              Monroe (Louisiana)—El Dorado (Arkansas) Interstate Air Quality Control Region.

              The Monroe (Louisiana)—El Dorado (Arkansas) Interstate Air Quality Control Region consists of the territorial area encompassed by the boundaries of the following jurisdictions or described area (including the territorial area of all municipalities (as defined in section 302(f) of the Clean Air Act, 42 U.S.C. 1857h(f)) geographically located within the outermost boundaries of the area so delimited):
              
              
                In the State of Louisiana: Caldwell Parish, Catahoula Parish, Concordia Parish, East Carroll Parish, Franklin Parish, Grant Parish, La Salle Parish, Madison Parish, Morehouse Parish, Ouachita Parish, Richland Parish, Tensas Parish, Union Parish, West Carroll Parish.
                In the State of Arkansas: Ashley County, Bradley County, Calhoun County, Nevada County, Ouachita County, Union County.
              
              [36 FR 22421, Nov. 25, 1971, as amended at 67 FR 57335, Sept. 10, 2002]
            
            
              § 81.93
              Hampton Roads Intrastate Air Quality Control Region.

              The Metropolitan Norfolk Intrastate Air Quality Control Region (Virginia) consists of the territorial area encompassed by the boundaries of the following jurisdictions or described area (including the territorial area of all municipalities (as defined in section 302(f) of the Clean Air Act, 42 U.S.C. 1857h(f)) geographically located within the outermost boundaries of the area so delimited):
              
              
                In the State of Virginia:
                
                  Counties—Isle of Wight, James City, Nansemond, Southampton, York.
                
                  Cities—Chesapeake, Franklin, Hampton, Newport News, Norfolk, Portsmouth, Suffolk, Virginia Beach, Williamsburg.
              
            
            
              § 81.94
              Shreveport-Texarkana-Tyler Interstate Air Quality Control Region.

              The Shreveport-Texarkana-Tyler Interstate Air Quality Control Region (Arkansas-Louisiana-Oklahoma-Texas) consists of the territorial area encompassed by the boundaries of the following jurisdictions or described area (including the territorial area of all municipalities (as defined in section 302(f) of the Clean Air Act, 42 U.S.C. 1857h(f)) geographically located within the outermost boundaries of the area so delimited):
              
              
                In the State of Arkansas: Columbia County, Hempstead County, Howard County, Lafayette County, Little River County, Miller County, Sevier County.
                In the State of Louisiana: Avoyelles Parish, Bienville Parish, Bossier Parish, Caddo Parish, Claiborne Parish, De Soto Parish, Jackson Parish, Lincoln Parish, Natchitoches Parish, Rapides Parish, Red River Parish, Sabine Parish, Vernon Parish, Webster Parish, Winn Parish.
                In the State of Oklahoma: McCurtain County.
                In the State of Texas: Anderson County, Bowie County, Camp County, Cass County, Cherokee County, Delta County, Franklin County, Gregg County, Harrison County, Henderson County, Hopkins County, Lamar County, Marion County, Morris County, Panola County, Rains County, Red River County, Rusk County, Smith County, Titus County, Upshur County, Van Zandt County, Wood County.
              
              [36 FR 22421, Nov. 25, 1971, as amended at 67 FR 57335, Sept. 10, 2002]
            
            
              § 81.95
              Central Florida Intrastate Air Quality Control Region.

              The Central Florida Intrastate Air Quality Control Region consists of the territorial area encompassed by the boundaries of the following jurisdictions or described area (including the territorial area of all municipalities (as defined in section 302(f) of the Clean Air Act, 42 U.S.C. 1857h(f)) geographically located within the outermost boundaries of the area so delimited):
              
              
                In the State of Florida: Brevard County, Lake County, Orange County, Osceola County, Seminole County, Volusia County.
              
            
            
              § 81.96
              West Central Florida Intrastate Air Quality Control Region.

              The West Central Florida Intrastate Air Quality Control Region consists of the territorial area encompassed by the boundaries of the following jurisdictions or described area (including the territorial area of all municipalities (as defined in section 302(f) of the Clean Air Act, 42 U.S.C. 1857h(f)) geographically located within the outermost boundaries of the area so delimited):
              
              
                In the State of Florida: Citrus County, Hardee County, Hernando County, Hillsborough County, Levy County, Manatee County, Pasco County, Pinellas County, Polk County, Sumter County.
              
            
            
              § 81.97
              Southwest Florida Intrastate Air Quality Control Region.

              The Southwest Florida Intrastate Air Quality Control Region consists of the territorial area encompassed by the boundaries of the following jurisdictions or described area (including the territorial area of all municipalities (as defined in section 302(f) of the Clean Air Act, 42 U.S.C. 1857h(f)) geographically located within the outermost boundaries of the area so delimited):
              
              
                In the State of Florida: Charlotte County, Collier County, De Soto County, Glades County, Hendry County, Highlands County, Lee County, Sarasota County.
              
            
            
              § 81.98
              Burlington-Keokuk Interstate Air Quality Control Region.

              The Burlington-Keokuk Interstate Air Quality Control Region (Illinois-Iowa) is revised to consist of the territorial area encompassed by the boundaries of the following jurisdictions or described area (including the territorial area of all municipalities (as defined in section 302(f) of the Clean Air Act, 42 U.S.C. 1857h(f)) geographically located within the outermost boundaries of the area so delimited):
              
              

                In the State of Illinois: Fulton County, Hancock County, Henderson County, Knox County, McDonough County, Mason County, Peoria County, Tazewell County, Warren County, Woodford County.
                In the State of Iowa: Des Moines County, Lee County.
              
              
              
                Note:

                For purposes of identification, the regions are referred to by Illinois authorities as follows:
                
                Sec.
                481.14 Metropolitan Chicago Interstate Air Quality Control Region: Region III.
                481.262 North Central Illinois Intrastate Air Quality Control Region: Region V.
                481.98 Burlington-Keokuk Interstate Air Quality Control Region: Region VI.
                481.263 East Central Illinois Intrastate Air Quality Control Region: Region VII.
                481.264 West Central Illinois Intrastate Air Quality Control Region: Region VIII.
                481.18 Metropolitan St. Louis Interstate Air Quality Control Region: Region IX.
                481.265 Southeast Illinois Intrastate Air Quality Control Region: Region X.
                481.69 Paducah-Cairo Interstate Air Quality Control Region: Region XI.
              
            
            
              § 81.99
              New Mexico Southern Border Intrastate Air Quality Control Region.

              The Arizona-New Mexico Southern Border Interstate Air Quality Control Region has been renamed the New Mexico Southern Border Intrastate Air Quality Control Region and has been revised to consist of the territorial area encompassed by the boundaries of the following jurisdictions or described area (including the territorial area of all municipalities (as defined in section 302(f) of the Clean Air Act, 42 U.S.C. 1857h(f)) geographically located within the outermost boundaries of the area so delimited):
              
              
                In the State of New Mexico: Grant County, Hidalgo County, Luna County.
              
              [45 FR 67347, Oct. 10, 1980]
            
            
              § 81.100
              Eastern Washington-Northern Idaho Interstate Air Quality Control Region.

              The Eastern Washington-Northern Idaho Interstate Air Quality Control Region consists of the territorial area encompassed by the boundaries of the following jurisdictions or described area (including the territorial area of all municipalities (as defined in section 302(f) of the Clean Air Act, 42 U.S.C. 1857h(f)) geographically located within the outermost boundaries of the area so delimited):
              
              
                In the State of Idaho: Benewah County, Kootenai County, Latah County, Nez Perce County, Shoshone County.
                In the State of Washington: Adams County, Asotin County, Columbia County, Garfield County, Grant County, Lincoln County, Spokane County, Whitman County.
              
            
            
              § 81.101
              Metropolitan Dubuque Interstate Air Quality Control Region.

              The Metropolitan Dubuque Interstate Air Quality Control Region (Illinois-Iowa-Wisconsin) consists of the territorial area encompassed by the boundaries of the following jurisdictions or described area (including the territorial area of all municipalities (as defined in section 302(f) of the Clean Air Act, 42 U.S.C. 1857h(f)) geographically located within the outermost boundaries of the area so delimited):
              
              
                In the State of Illinois: Jo Daviess County.
                In the State of Iowa: Clayton County, Dubuque County, Jackson County.
                In the State of Wisconsin: Grant County.
              
            
            
              § 81.102
              Metropolitan Quad Cities Interstate Air Quality Control Region.

              The Metropolitan Quad Cities Interstate Air Quality Control Region (Illinois-Iowa) consists of the territorial area encompassed by the boundaries of the following jurisdictions or described area (including the territorial area of all municipalities (as defined in section 302(f) of the Clean Air Act, 42 U.S.C. 1857h(f)) geographically located within the outermost boundaries of the area so delimited):
              
              
                In the State of Illinois: Carroll County, Henry County, Mercer County, Rock Island County, Whiteside County.
                In the State of Iowa: Clinton County, Louisa County, Muscatine County, Scott County.
              
            
            
              § 81.104
              Central Pennsylvania Intrastate Air Quality Control Region.

              The Central Pennsylvania Intrastate Air Quality Control Region consists of the territorial area encompassed by the boundaries of the following jurisdictions or described area (including the territorial area of all municipalities (as defined in section 302(f) of the Clean Air Act, 42 U.S.C. 1857h(f)) geographically located within the outermost boundaries of the area so delimited):
              
              
                
                In the State of Pennsylvania: Bedford County, Blair County, Cambria County, Centre County, Clinton County, Columbia County, Fulton County, Huntingdon County, Juniata County, Lycoming County, Mifflin County, Montour County, Northumberland County, Snyder County, Somerset County, Union County.
              
            
            
              § 81.105
              South Central Pennsylvania Intrastate Air Quality Control Region.

              The South Central Pennsylvania Intrastate Air Quality Control Region consists of the territorial area encompassed by the boundaries of the following jurisdictions or described area (including the territorial area of all municipalities (as defined in section 302(f) of the Clean Air Act, 42 U.S.C. 1857h(f) geographically located within the outermost boundaries of the area so delimited):
              
              
                In the State of Pennsylvania: Adams County, Cumberland County, Dauphin County, Franklin County, Lancaster County, Lebanon County, Perry County, York County.
              
            
            
              § 81.106
              Greenville-Spartanburg Intrastate Air Quality Control Region.

              The Greenville-Spartanburg Intrastate Air Quality Control Region (South Carolina) consists of the territorial area encompassed by the boundaries of the following jurisdictions or described area (including the territorial area of all municipalities (as defined in section 302(f) of the Clean Air Act, 42 U.S.C. 1857h(f)) geographically located within the outermost boundaries of the area so delimited):
              
              
                In the State of South Carolina: Anderson County, Cherokee County, Greenville County, Oconee County, Pickens County, Spartanburg County.
              
            
            
              § 81.107
              Greenwood Intrastate Air Quality Control Region.

              The Greenwood Intrastate Air Quality Control Region (South Carolina) consists of the territorial area encompassed by the boundaries of the following jurisdictions or described area (including the territorial area of all municipalities (as defined in section 302(f) of the Clean Air Act, 42 U.S.C. 1857h(f)) geographically located within the outermost boundaries of the area so delimited):
              
              
                In the State of South Carolina: Abbeville County, Edgefield County, Greenwood County, Laurens County, McCormick County, Saluda County.
              
            
            
              § 81.108
              Columbia Intrastate Air Quality Control Region.

              The Columbia Intrastate Air Quality Control Region (South Carolina) consists of the territorial area encompassed by the boundaries of the following jurisdictions or described area (including the territorial area of all municipalities (as defined in section 302(f) of the Clean Air Act, 42 U.S.C. 1857h(f)) geographically located within the outermost boundaries of the area so delimited):
              
              
                In the State of South Carolina: Fairfield County, Lexington County, Newberry County, Richland County.
              
            
            
              § 81.109
              Florence Intrastate Air Quality Control Region.

              The Florence Intrastate Air Quality Control Region (South Carolina) consists of the territorial area encompassed by the boundaries of the following jurisdictions or described area (including the territorial area of all municipalities (as defined in section 302(f) of the Clean Air Act, 42 U.S.C. 1857h(f)) geographically located within the outermost boundaries of the area so delimited):
              
              
                In the State of South Carolina: Chesterfield County, Darlington County, Dillon County, Florence County, Marion County, Marlboro County.
              
            
            
              § 81.110
              Camden-Sumter Intrastate Air Quality Control Region.

              The Camden-Sumter Intrastate Air Quality Control Region (South Carolina) consists of the territorial area encompassed by the boundaries of the following jurisdictions or described area (including the territorial area of all municipalities (as defined in section 302(f) of the Clean Air Act, 42 U.S.C. 1857h(f)) geographically located within the outermost boundaries of the area so delimited):
              
              
                In the State of South Carolina: Clarendon County, Kershaw County, Lee County, Sumter County.
              
            
            
              
              § 81.111
              Georgetown Intrastate Air Quality Control Region.

              The Georgetown Intrastate Air Quality Control Region (South Carolina) consists of the territorial area encompassed by the boundaries of the following jurisdictions or described area (including the territorial area of all municipalities (as defined in section 302(f) of the Clean Air Act, 42 U.S.C. 1857h(f)) geographically located within the outermost boundaries of the area so delimited):
              
              
                In the State of South Carolina: Georgetown County, Horry County, Williamsburg County.
              
            
            
              § 81.112
              Charleston Intrastate Air Quality Control Region.

              The Charleston Intrastate Air Quality Control Region (South Carolina) consists of the territorial area encompassed by the boundaries of the following jurisdictions or described area (including the territorial area of all municipalities (as defined in section 302(f) of the Clean Air Act, 42 U.S.C. 1857h(f)) geographically located within the outermost boundaries of the area so delimited):
              
              
                In the State of South Carolina: Berkeley County, Charleston County, Dorchester County.
              
              
              
                Note:

                For purposes of identification, the regions are referred to by South Carolina authorities as follows:
                
                Sec.
                81.106 Greenville-Spartanburg Intrastate Air Quality Control Region: Region 1.
                81.107 Greenwood Intrastate Air Quality Control Region: Region 2.
                81.108 Columbia Intrastate Air Quality Control Region: Region 4.
                81.109 Florence Intrastate Air Quality Control Region: Region 7.
                81.110 Camden-Sumter Intrastate Air Quality Control Region: Region 6.
                81.111 Georgetown Intrastate Air Quality Control Region: Region 8.
                81.112 Charleston Intrastate Air Quality Control Region: Region 9.
              
            
            
              § 81.113
              Savannah (Georgia)-Beaufort (South Carolina) Interstate Air Quality Control Region.

              The Savannah (Georgia)-Beaufort (South Carolina) Interstate Air Quality Control Region has been revised to consist of the territorial area encompassed by the boundaries of the following jurisdictions or described area (including the territorial area of all municipalities (as defined in section 302(f) of the Clean Air Act, 42 U.S.C. 1857h(f)) geographically located within the outermost boundaries of the area so delimited):
              
              
                In the State of South Carolina: Beaufort County, Colleton County, Hampton County, Jasper County.
                In the State of Georgia: Bryan County, Bulloch County, Candler County, Chatham County, Effingham County, Evans County, Liberty County, Tattnall County.
              
            
            
              § 81.114
              Augusta (Georgia)-Aiken (South Carolina) Interstate Air Quality Control Region.

              The Augusta (Georgia)-Aiken (South Carolina) Interstate Air Quality Control Region has been revised to consist of the territorial area encompassed by the boundaries of the following jurisdictions or described area (including the territorial area of all municipalities (as defined in section 302(f) of the Clean Air Act, 42 U.S.C. 1857h(f)) geographically located within the outermost boundaries of the area so delimited):
              
              
                In the State of Georgia: Burke County, Columbia County, Emanuel County, Glascock County, Jefferson County, Jenkins County, Lincoln County, McDuffle County, Richmond County, Screven County, Taliaferro County, Warren County, Wilkes County.
                In the State of South Carolina: Aiken County, Allendale County, Bamberg County, Barnwell County, Calhoun County, Orangeburg County.
              
              
              
                Note:
                For identification purposes, the Columbus (Georgia)-Phenix City (Alabama) Interstate Air Quality Control Region is referred to by Alabama authorities as the Alabama State Capital-Columbus (Georgia) Interstate Air Quality Control Region.
              
            
            
              § 81.115
              Northwest Nevada Intrastate Air Quality Control Region.

              The Northwest Nevada Intrastate Air Quality Control Region consists of the territorial area encompassed by the boundaries of the following jurisdictions or described area (including the territorial area of all municipalities (as defined in section 302(f) of the Clean Air Act, 42 U.S.C. 1857h(f)) geographically located within the outermost boundaries of the area so delimited):
              
              
                
                In the State of Nevada: Carson City, Douglas County, Lyon County, Storey County, Washoe County.
              
            
            
              § 81.116
              Northern Missouri Intrastate Air Quality Control Region.

              The Northern Missouri Intrastate Air Quality Control Region consists of the territorial area encompassed by the boundaries of the following jurisdictions or described area (including the territorial area of all municipalities (as defined in section 302(f) of the Clean Air Act, 42 U.S.C. 1857h(f)) geographically located within the outermost boundaries of the area so delimited):
              
              
                In the State of Missouri: Adair County, Andrew County, Atchison County, Audrain County, Boone County, Caldwell County, Callaway County, Carroll County, Chariton County, Clark County, Clinton County, Cole County, Cooper County, Daviess County, De Kalb County, Gentry County, Grundy County, Harrison County, Holt County, Howard County, Knox County, Lewis County, Lincoln County, Linn County, Livingston County, Macon County, Marion County, Mercer County, Moniteau County, Monroe County, Montgomery County, Nodaway County, Osage County, Pike County, Putnam County, Ralls County, Randolph County, Saline County, Schuyler County, Scotland County, Shelby County, Sullivan County, Warren County, Worth County.
              
            
            
              § 81.117
              Southeast Missouri Intrastate Air Quality Control Region.

              The Southeast Missouri Intrastate Air Quality Control Region consists of the territorial area encompassed by the boundaries of the following jurisdictions or described area (including the territorial area of all municipalities (as defined in section 302(f) of the Clean Air Act, 42 U.S.C. 1857h(f)) geographically located within the outermost boundaries of the area so delimited):
              
              
                In the State of Missouri: Bolinger County, Butler County, Cape Girardeau County, Carter County, Crawford County, Dent County, Dunklin County, Gasconade County, Iron County, Madison County, Maries County, Mississippi County, New Madrid County, Pemiscot County, Perry County, Phelps County, Reynolds County, Ripley County, St. Francois County, Ste. Genevieve County, Scott County, Stoddard County, Washington County, Wayne County.
              
            
            
              § 81.118
              Southwest Missouri Intrastate Air Quality Control Region.

              The Southwest Missouri Intrastate Air Quality Control Region consists of the territorial area encompassed by the boundaries of the following jurisdictions or described area (including the territorial area of all municipalities (as defined in section 302(f) of the Clean Air Act, 42 U.S.C. 1857h(f)) geographically located within the outermost boundaries of the area so delimited):
              
              
                In the State of Missouri: Barton County, Barry County, Bates County, Benton County, Camden County, Cedar County, Christian County, Dade County, Dallas County, Douglas County, Greene County, Henry County, Hickory County, Howell County, Jasper County, Johnson County, Laclede County, Lafayette County, Lawrence County, McDonald County, Miller County, Morgan County, Newton County, Oregon County, Ozark County, Pettis County, Polk County, Pulaski County, St. Clair County, Shannon County, Stone County, Taney County, Texas County, Vernon County, Webster County, Wright County.
              
            
            
              § 81.119
              Western Tennessee Intrastate Air Quality Control Region.

              The Western Tennessee Intrastate Air Quality Control Region consists of the territorial area encompassed by the boundaries of the following jurisdictions or described area (including the territorial area of all municipalities (as defined in section 302(f) of the Clean Air Act, 42 U.S.C. 1857h(f)) geographically located within the outermost boundaries of the area so delimited):
              
              
                In the State of Tennessee: Benton County, Carroll County, Chester County, Crockett County, Decatur County, Dyer County, Fayette County, Gibson County, Hardeman County, Hardin County, Haywood County, Henderson County, Henry County, Lake County, Lauderdale County, McNairy County, Madison County, Obion County, Tipton County, Weakley County.
              
            
            
              § 81.120
              Middle Tennessee Intrastate Air Quality Control Region.

              The Middle Tennessee Intrastate Air Quality Control Region consists of the territorial area encompassed by the boundaries of the following jurisdictions or described area (including the territorial area of all municipalities (as defined in section 302(f) of the Clean Air Act, 42 U.S.C. 1857h(f)) geographically located within the outermost boundaries of the area so delimited):
              
              
                In the State of Tennessee: Bedford County, Cannon County, Cheatham County, Clay County, Davidson County, DeKalb County, Dickson County, Giles County, Hickman County, Houston County, Humphreys County, Jackson County, Lawrence County, Lewis County, Lincoln County, Macon County, Marshall County, Maury County, Montgomery County, Moore County, Perry County, Robertson County, Rutherford County, Smith County, Stewart County, Sumner County, Trousdale County, Wayne County, Williamson County, Wilson County.
              
            
            
              § 81.121
              Four Corners Interstate Air Quality Control Region.

              The Four Corners Interstate Air Quality Control Region (Colorado-New Mexico-Utah) has been revised to consist of the territorial area encompassed by the boundaries of the following jurisdictions or described area (including the territorial area of all municipalities (as defined in section 302(f) of the Clean Air Act, 42 U.S.C. 1857h(f)) geographically located within the outermost boundaries of the area so delimited):
              
              
                In the State of Colorado: Archuleta County, Dolores County, La Plata County, Montezuma County, San Juan County.
                In the State of New Mexico: San Juan County (in its entirety); Rio Arriba County (that portion lying west (Pacific slope) of the Continental Divide, and all portions of the Jicarilla Apache Indian Reservation lying east (Atlantic slope) of the Continental Divide); Sandoval County (that portion lying west (Pacific slope) of the Continental Divide, and all portions of the Jicarilla Apache Indian Reservation lying east (Atlantic slope) of the Continental Divide); McKinley County (that portion lying west (Pacific slope) of the Continental Divide); Valencia County (that portion lying within the Zuni and Ramah Navajo Indian Reservations).
                In the State of Utah: Emery County, Garfield County, Grand County, Iron County, Kane County, San Juan County, Washington County, Wayne County.
              
              [45 FR 67347, Oct. 10, 1980]
            
            
              § 81.122
              Mississippi Delta Intrastate Air Quality Control Region.

              The Mississippi Delta Intrastate Air Quality Control Region consists of the territorial area encompassed by the boundaries of the following jurisdictions or described area (including the territorial area of all municipalities (as defined in section 302(f) of the Clean Air Act, 42 U.S.C. 1857h(f)) geographically located within the outermost boundaries of the area so delimited):
              
              
                In the State of Mississippi: Bolivar County, Coahoma County, Humphreys County, Issaquena County, Leflore County, Quitman County, Sharkey County, Sunflower County, Tallahatchie County, Tunica County, Washington County, Yazoo County.
              
            
            
              § 81.123
              Southeastern Oklahoma Intrastate Air Quality Control Region.

              The Southeastern Oklahoma Intrastate Air Quality Control Region consists of the territorial area encompassed by the boundaries of the following jurisdictions or described area (including the territorial area of all municipalities (as defined in section 302(f) of the Clean Air Act, 42 U.S.C. 1857h(f)) geographically located within the outermost boundaries of the area so delimited):
              
              
                In the State of Oklahoma: Atoka County, Bryan County, Carter County, Choctaw County, Coal County, Garvin County, Haskell County, Hughes County, Johnston County, Latimer County, Love County, McIntosh County, Marshall County, Murray County, Okfuskee County, Pittsburg County, Pontotoc County, Pushmataha County, Seminole County.
              
            
            
              § 81.124
              North Central Oklahoma Intrastate Air Quality Control Region.

              The North Central Oklahoma Intrastate Air Quality Control Region consists of the territorial area encompassed by the boundaries of the following jurisdictions or described area (including the territorial area of all municipalities (as defined in section 302(f) of the Clean Air Act, 42 U.S.C. 1857h(f)) geographically located within the outermost boundaries of the area so delimited):
              
              
                In the State of Oklahoma: Garfield County, Grant County, Kay County, Noble County, Payne County.
              
            
            
              
              § 81.125
              Southwestern Oklahoma Intrastate Air Quality Control Region.

              The Southwestern Oklahoma Intrastate Air Quality Control Region consists of the territorial area encompassed by the boundaries of the following jurisdictions or described area (including the territorial area of all municipalities (as defined in section 302(f) of the Clean Air Act, 42 U.S.C. 1857h(f)) geographically located within the outermost boundaries of the area so delimited):
              
              
                In the State of Oklahoma: Beckham County, Caddo County, Comanche County, Cotton County, Greer County, Harmon County, Jackson County, Jefferson County, Kiowa County, Stephens County, Tillman County, Washita County.
              
            
            
              § 81.126
              Northwestern Oklahoma Intrastate Air Quality Control Region.

              The Northwestern Oklahoma Intrastate Air Quality Control Region consists of the territorial area encompassed by the boundaries of the following jurisdictions or described area (including the territorial area of all municipalities (as defined in section 302(f) of the Clean Air Act, 42 U.S.C. 1857h(f)) geographically located within the outermost boundaries of the area so delimited):
              
              
                In the State of Oklahoma: Alfalfa County, Beaver County, Blaine County, Cimarron County, Custer County, Dewey County, Ellis County, Harper County, Major County, Roger Mills County, Texas County, Woods County, Woodward County.
              
            
            
              § 81.127
              Central New York Intrastate Air Quality Control Region.

              The Central New York Intrastate Air Quality Control Region consists of the territorial area encompassed by the boundaries of the following jurisdictions or described area (including the territorial area of all municipalities (as defined in section 302(f) of the Clean Air Act, 42 U.S.C. 1857h(f)) geographically located within the outermost boundaries of the area so delimited):
              
              
                In the State of New York: Cayuga County, Cortland County, Herkimer County, Jefferson County, Lewis County, Madison County, Oneida County, Onondaga County, Oswego County.
              
            
            
              § 81.128
              Genesee-Finger Lakes Intrastate Air Quality Control Region.

              The Genesee-Finger Lakes Intrastate Air Quality Control Region (New York) consists of the territorial area encompassed by the boundaries of the following jurisdictions or described area (including the territorial area of all municipalities (as defined in section 302(f) of the Clean Air Act, 42 U.S.C. 1857h(f)) geographically located within the outermost boundaries of the area so delimited):
              
              
                In the State of New York: Genesee County, Livingston County, Monroe County, Ontario County, Orleans County, Seneca County, Wayne County, Wyoming County, Yates County.
              
            
            
              § 81.129
              Hudson Valley Intrastate Air Quality Control Region.

              The Hudson Valley Intrastate Air Quality Control Region (New York) consists of the territorial area encompassed by the boundaries of the following jurisdictions or described area (including the territorial area of all municipalities (as defined in section 302(f) of the Clean Air Act, 42 U.S.C. 1857h(f)) geographically located within the outermost boundaries of the area so delimited):
              
              
                In the State of New York: Albany County, Columbia County, Dutchess County, Fulton County, Greene County, Montgomery County, Orange County, Putnam County, Rensselaer County, Saratoga County, Schenectady County, Schoharie County, Ulster County.
              
            
            
              § 81.130
              Southern Tier East Intrastate Air Quality Control Region.

              The Southern Tier East Intrastate Air Quality Control Region (New York) consists of the territorial area encompassed by the boundaries of the following jurisdictions or described area (including the territorial area of all municipalities (as defined in section 302(f) of the Clean Air Act, 42 U.S.C. 1857h(f)) geographically located within the outermost boundaries of the area so delimited):
              
              
                In the State of New York: Broome County, Chenango County, Delaware County, Otsego County, Sullivan County, Tioga County.
              
            
            
              
              § 81.131
              Southern Tier West Intrastate Air Quality Control Region.

              The Southern Tier West Intrastate Air Quality Control Region (New York) consists of the territorial area encompassed by the boundaries of the following jurisdictions or described area (including the territorial area of all municipalities (as defined in section 302(f) of the Clean Air Act, 42 U.S.C. 1857h(f)) geographically located within the outermost boundaries of the area so delimited):
              
              
                In the State of New York: Allegany County, Cattaraugus County, Chautauqua County, Chemung County, Schuyler County, Steuben County, Tompkins County.
              
            
            
              § 81.132
              Abilene-Wichita Falls Intrastate Air Quality Control Region.

              The Abilene-Wichita Falls Intrastate Air Quality Control Region (Texas) consists of the territorial area encompassed by the boundaries of the following jurisdictions or described area (including the territorial area of all municipalities (as defined in section 302(f) of the Clean Air Act, 42 U.S.C. 1857h(f)) geographically located within the outermost boundaries of the area so delimited):
              
              
                In the State of Texas: Archer County, Baylor County, Brown County, Callahan County, Clay County, Coleman County, Comanche County, Cottle County, Eastland County, Fisher County, Foard County, Hardeman County, Haskell County, Jack County, Jones County, Kent County, Knox County, Mitchell County, Montague County, Nolan County, Runnels County, Scurry County, Shackelford County, Stephens County, Stonewall County, Taylor County, Throckmorton County, Wichita County, Wilbarger County, Young County.
              
              [36 FR 22421, Nov. 25, 1971, as amended at 56 FR 37289, Aug. 6, 1991; 62 FR 30272, June 3, 1997]
            
            
              § 81.133
              Amarillo-Lubbock Intrastate Air Quality Control Region.

              The Amarillo-Lubbock Intrastate Air Quality Control Region (Texas) consists of the territorial area encompassed by the boundaries of the following jurisdictions or described area (including the territorial area of all municipalities (as defined in section 302(f) of the Clean Air Act, 42 U.S.C. 1857h(f)) geographically located within the outermost boundaries of the area so delimited):
              
              
                In the State of Texas: Armstrong County, Bailey County, Briscoe County, Carson County, Castro County, Childress County, Cochran County, Collingsworth County, Crosby County, Dallam County, Deaf Smith County, Dickens County, Donley County, Floyd County, Garza County, Gray County, Hale County, Hall County, Hansford County, Hartley County, Hemphill County, Hockley County, Hutchinson County, King County, Lamb County, Lipscomb County, Lubbock County, Lynn County, Moore County, Motley County, Ochiltree County, Oldham County, Parmer County, Potter County, Randall County, Roberts County, Sherman County, Swisher County, Terry County, Wheeler County, Yoakum County.
              
              [36 FR 22421, Nov. 25, 1971, as amended at 62 FR 30272, June 3, 1997]
            
            
              § 81.134
              Austin-Waco Intrastate Air Quality Control Region.

              The Austin-Waco Intrastate Air Quality Control Region (Texas) consists of the territorial area encompassed by the boundaries of the following jurisdictions or described area (including the territorial area of all municipalities (as defined in section 302(f) of the Clean Air Act, 42 U.S.C. 1857h(f)) geographically located within the outermost boundaries of the area so delimited):
              
              
                In the State of Texas: Bastrop County, Bell County, Blanco County, Bosque County, Brazos County, Burleson County, Burnet County, Caldwell County, Coryell County, Falls County, Fayette County, Freestone County, Grimes County, Hamilton County, Hays County, Hill County, Lampasas County, Lee County, Leon County, Limestone County, Llano County, Madison County, McLennan County, Milam County, Mills County, Robertson County, San Saba County, Travis County, Washington County, Williamson County.
              
              [36 FR 22421, Nov. 25, 1971, as amended at 56 FR 32789, Aug. 6, 1991; 62 FR 30272, June 3, 1997]
            
            
              § 81.135
              Brownsville-Laredo Intrastate Air Quality Control Region.

              The Brownsville-Laredo Intrastate Air Quality Control Region (Texas) consists of the territorial area encompassed by the boundaries of the following jurisdictions or described area (including the territorial area of all municipalities (as defined in section 302(f) of the Clean Air Act, 42 U.S.C. 1857h(f)) geographically located within the outermost boundaries of the area aso delimited):
              
              
                In the State of Texas: Cameron County, Hidalgo County, Jim Hogg County, Starr County, Webb County, Willacy County, Zapata County.
              
            
            
              § 81.136
              Corpus Christi-Victoria Intrastate Air Quality Control Region.

              The Corpus Christi-Victoria Intrastate Air Quality Control Region (Texas) consists of the territorial area encompassed by the boundaries of the following jurisdictions or described area (including the territorial area of all municipalities (as defined in section 302(f) of the Clean Air Act, 42 U.S.C. 1857h(f)) geographically located within the outermost boundaries of the area so delimited):
              
              
                In the State of Texas: Aransas County, Bee County, Brooks County, Calhoun County, De Witt County, Duval County, Goliad County, Gonzales County, Jackson County, Jim Wells County, Kenedy County, Kleberg County, Lavaca County, Live Oak County, McMullen County, Nueces County, Refugio County, San Patricio County, Victoria County.
              
              [36 FR 22421, Nov. 21, 1971, as amended at 62 FR 30272, June 3, 1997]
            
            
              § 81.137
              Midland-Odessa-San Angelo Intrastate Air Quality Control Region.

              The Midland-Odessa-San Angelo Intrastate Air Quality Control Region (Texas) consists of the territorial area encompassed by the boundaries of the following jurisdictions or described area (including the territorial area of all municipalities (as defined in section 302(f) of the Clean Air Act, 42 U.S.C. 1857h(e)) geographically located within the outermost boundaries of the area so delimited):
              
              
                In the State of Texas: Andrews County, Borden County, Coke County, Concho County, Crane County, Crockett County, Dawson County, Ector County, Gaines County, Glasscock County, Howard County, Irion County, Kimble County, Loving County, Martin County, Mason County, McCulloch County, Menard County, Midland County, Pecos County, Reagan County, Reeves County, Schleicher County, Sterling County, Sutton County, Terrell County, Tom Green County, Upton County, Ward County, Winkler County.
              
              [36 FR 22421, Nov. 25, 1971, 56 FR 37289, Aug. 6, 1991, as amended at 62 FR 30273, June 3, 1997]
            
            
              § 81.138
              Central Arkansas Intrastate Air Quality Control Region.

              The Central Arkansas Intrastate Air Quality Control Region consists of the territorial area encompassed by the boundaries of the following jurisdictions or described area (including the territorial area of all municipalities (as defined in section 302(f) of the Clean Air Act, 42 U.S.C. 1857h(f)) geographically located within the outermost boundaries of the area so delimited):
              
              
                In the State of Arkansas: Chicot County, Clark County, Cleveland County, Conway County, Dallas County, Desha County, Drew County, Faulkner County, Garland County, Grant County, Hot Spring County, Jefferson County, Lincoln County, Lonoke County, Perry County, Pope County, Pulaski County, Saline County, Yell County.
              
            
            
              § 81.139
              Northeast Arkansas Intrastate Air Quality Control Region.

              The Northeast Arkansas Intrastate Air Quality Control Region consists of the territorial area encompassed by the boundaries of the following jurisdictions or described area (including the territorial area of all municipalities (as defined in section 302(f) of the Clean Air Act, 42 U.S.C. 1857h(f)) geographically located within the outermost boundaries of the area so delimited):
              
              
                In the State of Arkansas: Arkansas County, Clay County, Craighead County, Cross County, Greene County, Independence County, Jackson County, Lawrence County, Lee County, Mississippi County, Monroe County, Phillips County, Poinsett County, Prairie County, Randolph County, Saint Francis County, Sharp County, White County, Woodruff County.
              
            
            
              § 81.140
              Northwest Arkansas Intrastate Air Quality Control Region.

              The Northwest Arkansas Intrastate Air Quality Control Region consists of the territorial area encompassed by the boundaries of the following jurisdictions or described area (including the territorial area of all municipalities (as defined in section 302(f) of the Clean Air Act, 42 U.S.C. 1857h(f)) geographically located within the outermost boundaries of the area so delimited):
              
              
                In the State of Arkansas: Baxter County, Boone County, Carroll County, Cleburne County, Franklin County, Fulton County, Izard County, Johnson County, Logan County, Madison County, Marion County, Montgomery County, Newton County, Pike County, Polk County, Scott County, Searcy County, Stone County, Van Buren County.
              
            
            
              § 81.141
              Berkshire Intrastate Air Quality Control Region.

              The Berkshire Intrastate Air Quality Control Region (Massachusetts) consists of the territorial area encompassed by the boundaries of the following jurisdictions or described area (including the territorial area of all municipalities (as defined in section 302(f) of the Clean Air Act, 42 U.S.C. 1857h(f)) geographically located within the outermost boundaries of the area so delimited):
              
              
                In the State of Massachusetts: Berkshire County.
              
            
            
              § 81.142
              Central Massachusetts Intrastate Air Quality Control Region.

              The Central Massachusetts Intrastate Air Quality Control Region consists of the territorial area encompassed by the boundaries of the following jurisdictions or described area (including the territorial area of all municipalities (as defined in section 302(f) of the Clean Air Act, 42 U.S.C. 1857h(f)) geographically located within the outermost boundaries of the area so delimited):
              
              
                In the State of Massachusetts: Township—Ashburnham, Ashby, Athol, Auburn, Barre, Berlin, Blackstone, Boylston, Brookfield, Charlton, Clinton, Douglas, Dudley, East Brookfield, Grafton, Hardwick, Harvard, Holden, Hopedale, Hubbardston, Lancaster, Leicester, Lunenburg, Mendon, Millbury, Millville, New Braintree, Northborough, Northbridge, North Brookfield, Oakham, Oxford, Paxton, Petersham, Phillipston, Princeton, Royalston, Rutland, Shirley, Shrewsbury, Southbridge, Spencer, Sterling, Sturbridge, Sutton, Templeton, Townsend, Upton, Uxbridge, Warren, Webster, Westborough, West Boylston, West Brookfield, Westminster, Winchendon,
                
                  Cities—Fitchburg, Gardner, Leominster, Worcester.
              
            
            
              § 81.143
              Central Virginia Intrastate Air Quality Control Region.

              The Central Virginia Intrastate Air Quality Control Region consists of the territorial area encompassed by the boundaries of the following jurisdictions or described area (including the territorial area of all municipalities (as defined in section 302(f) of the Clean Air Act, 42 U.S.C. 1857h(f)) geographically located within the outermost boundaries of the area so delimited):
              
              
                In the State of Virginia: Counties—Amelia, Amherst, Appomattox, Bedford, Brunswick, Buckingham, Campbell, Charlotte, Cumberland, Franklin, Halifax, Henry, Lunenburg, Mecklenburg, Nottoway, Patrick, Pittsylvania, Prince Edward.
                
                  Cities—Bedford, Danville, Lynchburg, Martinsville, South Boston.
                
                  Towns—Blackstone, Farmville, Rocky Mount, South Hill.
              
            
            
              § 81.144
              Northeastern Virginia Intrastate Air Quality Control Region.

              The Northeastern Virginia Intrastate Air Quality Control Region consists of the territorial area encompassed by the boundaries of the following jurisdictions or described area (including the territorial area of all municipalities (as defined in section 302(f) of the Clean Air Act, 42 U.S.C. 1857h(f)) geographically located within the outermost boundaries of the area so delimited):
              
              
                In the State of Virginia: Counties—Accomack, Albermarle, Caroline, Culpeper, Essex, Fauquier, Fluvanna, Gloucester, Greene, King and Queen, King George, King William, Lancaster, Louisa, Madison, Mathews, Middlesex, Nelson, Northampton, Northumberland, Orange, Rappahannock, Richmond, Spotsylvania, Stafford, Westmoreland.
                
                  Cities—Charlottesville, Fredericksburg.
                
                  Towns—Culpeper, Warrenton.
              
            
            
              § 81.145
              State Capital Intrastate Air Quality Control Region.

              The State Capital Intrastate Air Quality Control Region (Virginia) consists of the territorial area encompassed by the boundaries of the following jurisdictions or described area (including the territorial area of all municipalities (as defined in section 302(f) of the Clean Air Act, 42 U.S.C. 1857h(f)) geographically located within the outermost boundaries of the area so delimited):
              
              
                
                In the State of Virginia: Counties—Charles City, Chesterfield, Dinwiddie, Goochland, Greensville, Hanover, Henrico, New Kent, Powhatan, Prince George, Surry, Sussex.
                
                  Cities—Colonial Heights, Emporia, Hopewell, Petersburg, Richmond.
              
            
            
              § 81.146
              Valley of Virginia Intrastate Air Quality Control Region.

              The Valley of Virginia Intrastate Air Quality Control Region consists of the territorial area encompassed by the boundaries of the following jurisdictions or described area (including the territorial area of all municipalities (as defined in section 302(f) of the Clean Air Act, 42 U.S.C. 1857h(f)) geographically located within the outermost boundaries of the area so delimited):
              
              
                In the State of Virginia: Counties—Alleghany, Augusta, Bath, Botetourt, Clarke, Craig, Floyd, Frederick, Giles, Highland, Montgomery, Page, Pulaski, Roanoke, Rockbridge, Rockingham, Shenandoah, Warren.
                
                  Cities—Buena Vista, Clifton Forge, Covington, Harrisonburg, Lexington, Radford, Roanoke, Salem, Staunton, Waynesboro, Winchester.
                
                  Towns—Blacksburg, Christiansburg, Front Royal, Luray, Pulaski, Vinton.
              
            
            
              § 81.147
              Eastern Mountain Intrastate Air Quality Control Region.

              The Eastern Mountain Intrastate Air Quality Control Region (North Carolina) consists of the territorial area encompassed by the boundaries of the following jurisdictions or described area (including the territorial area of all municipalities (as defined in section 302(f) of the Clean Air Act, 42 U.S.C. 1857h(f)) geographically located within the outermost boundaries of the area so delimited):
              
              
                In the State of North Carolina: Alexander County, Alleghany County, Ashe County, Avery County, Burke County, Caldwell County, Catawba County, Cleveland County, McDowell County, Mitchell County, Polk County, Rutherford County, Watauga County, Wilkes County, Yancey County.
              
            
            
              § 81.148
              Eastern Piedmont Intrastate Air Quality Control Region.

              The Eastern Piedmont Intrastate Air Quality Control Region (North Carolina) consists of the territorial area encompassed by the boundaries of the following jurisdictions or described area (including the territorial area of all municipalities (as defined in section 302(f) of the Clean Air Act, 42 U.S.C. 1857h(f)) geographically located within the outermost boundaries of the area so delimited):
              
              
                In the State of North Carolina: Chatham County, Durham County, Edgecombe County, Franklin County, Granville County, Halifax County, Johnston County, Lee County, Nash County, Northampton County, Orange County, Person County, Vance County, Wake County, Warren County, Wilson County.
              
            
            
              § 81.149
              Northern Coastal Plain Intrastate Air Quality Control Region.

              The Northern Coastal Plain Intrastate Air Quality Control Region (North Carolina) consists of the territorial area encompassed by the boundaries of the following jurisdictions or described area (including the territorial area of all municipalities (as defined in section 302(f) of the Clean Air Act, 42 U.S.C. 1857h(f)) geographically located within the outermost boundaries of the area so delimited):
              
              
                In the State of North Carolina: Beaufort County, Bertie County, Camden County, Chowan County, Currituck County, Dare County, Gates County, Hertford County, Hyde County, Martin County, Pasquotank County, Perquimans County, Pitt County, Tyrrell County, Washington County.
              
            
            
              § 81.150
              Northern Piedmont Intrastate Air Quality Control Region.

              The Northern Piedmont Intrastate Air Quality Control Region (North Carolina) consists of the territorial area encompassed by the boundaries of the following jurisdictions or described area (including the territorial area of all municipalities (as defined in section 302(f) of the Clean Air Act, 42 U.S.C. 1857h(f)) geographically located within the outermost boundaries of the area so delimited):
              
              
                In the State of North Carolina: Alamance County, Caswell County, Davidson County, Davie County, Forsyth County, Guilford County, Randolph County, Rockingham County, Stokes County, Surry County, Yadkin County.
              
            
            
              
              § 81.151
              Sandhills Intrastate Air Quality Control Region.

              The Sandhills Intrastate Air Quality Control Region (North Carolina) consists of the territorial area encompassed by the boundaries of the following jurisdictions or described area (including the territorial area of all municipalities (as defined in section 302(f) of the Clean Air Act, 42 U.S.C. 1857h(f)) geographically located within the outermost boundaries of the area so delimited):
              
              
                In the State of North Carolina: Anson County, Bladen County, Cumberland County, Harnett County, Hoke County, Montgomery County, Moore County, Richmond County, Robeson County, Sampson County, Scotland County.
              
            
            
              § 81.152
              Southern Coastal Plain Intrastate Air Quality Control Region.

              The Southern Coastal Plain Intrastate Air Quality Control Region (North Carolina) consists of the territorial area encompassed by the boundaries of the following jurisdictions or described area (including the territorial area of all municipalities (as defined in section 302(f) of the Clean Air Act, 42 U.S.C. 1857h(f)) geographically located within the outermost boundaries of the area so delimited):
              
              
                In the State of North Carolina: Brunswick County, Carteret County, Columbus County, Craven County, Duplin County, Greene County, Jones County, Lenoir County, New Hanover County, Onslow County, Pamlico County, Pender County, Wayne County.
              
            
            
              § 81.153
              Western Mountain Intrastate Air Quality Control Region.

              The Western Mountain Intrastate Air Quality Control Region (North Carolina) consists of the territorial area encompassed by the boundaries of the following jurisdictions or described area (including the territorial area of all municipalities (as defined in section 302(f) of the Clean Air Act, 42 U.S.C. 1857h(f)) geographically located with the outermost boundaries of the area so delimited):
              
              
                In the State of North Carolina: Buncombe County, Cherokee County, Clay County, Graham County, Haywood County, Henderson County, Jackson County, Macon County, Madison County, Swain County, Transylvania County.
              
            
            
              § 81.154
              Eastern Shore Intrastate Air Quality Control Region.

              The Eastern Shore Intrastate Air Quality Control Region (Maryland) consists of the territorial area encompassed by the boundaries of the following jurisdictions or described area (including the territorial area of all municipalities (as defined in section 302(f) of the Clean Air Act, 42 U.S.C. 1857h(f)) geographically located within the outermost boundaries of the area so delimited):
              
              
                In the State of Maryland: Caroline County, Cecil County, Dorchester County, Kent County, Queen Annes County, Somerset County, Talbot County, Wicomico County, Worcester County.
              
            
            
              § 81.155
              Central Maryland Intrastate Air Quality Control Region.

              The Central Maryland Intrastate Air Quality Control Region consists of the territorial area encompassed by the boundaries of the following jurisdictions or described areas (including the territorial area of all municipalities (as defined in section 302(f) of the Clean Air Act, 42 U.S.C. 1857(f)) geographically located within the outermost boundaries of the area so delimited):
              
              
                In the State of Maryland: Frederick County.
              
            
            
              § 81.156
              Southern Maryland Intrastate Air Quality Control Region.

              The Southern Maryland Intrastate Air Quality Control Region consists of the territorial area encompassed by the boundaries of the following jurisdictions or described area (including the territorial area of all municipalities (as defined in section 302(f) of the Clean Air Act, 42 U.S.C. 1857h(f)) geographically located within the outermost boundaries of the area so delimited):
              
              
                In the State of Maryland: Calvert County, Charles County, St. Marys County.
              
            
            
              § 81.157
              North Central Wisconsin Intrastate Air Quality Control Region.

              The North Central Wisconsin Intrastate Air Quality Control Region consists of the territorial area encompassed by the boundaries of the following jurisdictions or described area (including the territorial area of all municipalities (as defined in section 302(f) of the Clean Air Act, 42 U.S.C. 1857h(f)) geographically located within the outermost boundaries of the area so delimited):
              
              
                In the State of Wisconsin: Adams County, Forest County, Florence County, Juneau County, Langlade County, Lincoln County, Marathon County, Oneida County, Portage County, Vilas County, Wood County.
              
            
            
              § 81.158
              Southern Wisconsin Intrastate Air Quality Control Region.

              The Southern Wisconsin Intrastate Air Quality Control Region consists of the territorial area encompassed by the boundaries of the following jurisdictions or described area (including the territorial area of all municipalities (as defined in section 302(f) of the Clean Air Act, 42 U.S.C. 1857h(f)) geographically located within the outermost boundaries of the area so delimited):
              
              
                In the State of Wisconsin: Columbia County, Dane County, Dodge County, Green County, Iowa County, Jefferson County, Lafayette County, Richland County, Sauk County.
              
            
            
              § 81.159
              Great Basin Valley Intrastate Air Quality Control Region.

              The Great Basin Valley Intrastate Air Quality Control Region (California) consists of the territorial area encompassed by the boundaries of the following jurisdictions or described area (including the territorial area of all municipalities (as defined in section 302(f) of the Clean Air Act, 42 U.S.C. 1857h(f)) geographically located within the outermost boundaries of the area so delimited):
              
              
                In the State of California: Alpine County, Inyo County, Mono County.
              
            
            
              § 81.160
              North Central Coast Intrastate Air Quality Control Region.

              The North Central Coast Intrastate Air Quality Control Region (California) consists of the territorial area encompassed by the boundaries of the following jurisdictions or described area (including the territorial area of all municipalities (as defined in section 302(f) of the Clean Air Act, 42 U.S.C. 1857h(f)) geographically located within the outermost boundaries of the area so delimited):
              
              
                In the State of California: Monterey County, San Benito County, Santa Cruz County.
              
            
            
              § 81.161
              North Coast Intrastate Air Quality Control Region.

              The North Coast Intrastate Air Quality Control Region (California) consists of the territorial area encompassed by the boundaries of the following jurisdictions or described area (including the territorial area of all municipalities (as defined in section 302(f) of the Clean Air Act, 42 U.S.C. 1857h(f)) geographically located within the outermost boundaries of the area so delimited):
              
              
                In the State of California: Del Norte County, Humboldt County, Mendocino County, Trinity County.

                Sonoma County—that portion of Sonoma County which lies north and west of a line described as follows: Beginning at the southeasterly corner of the Rancho Estero Americano, being on the boundary line between Marin and Sonoma counties, California; thence running northerly along the easterly boundary line of said Rancho Estero Americano to the northeasterly corner thereof, being an angle corner in the westerly boundary line of Rancho Canada de Jonive; thence running along said boundary of Rancho Canada de Jonive westerly, northerly and easterly to its intersection with the easterly line of Graton Road; thence running along the easterly and southerly line of Graton Road, northerly and easterly to its intersection with the easterly line of Sullivan Road; thence running northerly along said easterly line of Sullivan Road to the southerly line of Green Valley Road; thence running easterly along the said southerly line of Green Valley Road and easterly along the southerly line of State highway 116, to the westerly line of Vine Hill Road; thence running along the westerly and northerly line of Vine Hill Road, northerly and easterly to its intersection with the westerly line of Laguna Road; thence running northerly along the westerly line of Laguna Road and the northerly projection thereof to the northerly line of Trenton Road; thence running westerly along the northerly line of said Trenton Road to the easterly line of Trenton-Healdsburg Road; thence running northerly along said easterly line of Trenton-Healdsburg Road to the easterly line of Eastside Road; thence running northerly along said easterly line of Eastside Road to its intersection with the southerly line of Rancho Sotoyome; thence running easterly along said southerly line of Rancho Sotoyome to is intersection with the township line common to Townships 8 and 9 North, Mt. Diablo Base and Meridian; thence running easterly along said township line to its intersection with the boundary line between Sonoma and Napa Counties, State of California.
              
              [36 FR 22421, Nov. 25, 1971, as amended at 46 FR 3890, Jan. 16, 1981]
            
            
              § 81.162
              Northeast Plateau Intrastate Air Quality Control Region.

              The Northeast Plateau Intrastate Air Quality Control Region (California) consists of the territorial area encompassed by the boundaries of the following jurisdictions or described area (including the territorial area of all municipalities (as defined in section 302(f) of the Clean Air Act, 42 U.S.C. 1857h(f)) geographically located within the outermost boundaries of the area so delimited):
              
              
                In the State of California: Lassen County, Modoc County, Siskiyou County.
                Shasta County—that portion of Shasta County which lies east and north of a line described as follows: Beginning at the Shasta-Siskiyou County boundary and running south along the range line common to R. 2 E. and R. 1 E., Mt. Diablo Base and Meridian, to the southwest corner of T. 35 N., R. 2 E; then east along the township line common to T. 35 N. and T. 34 N. to the northwest corner of T. 34 N., R. 3 E.; then south along the range line common to R. 3 E. and R. 2 E. to the southwest corner of T. 33 N., R. 3 E.; then east along the township line common to T. 33 N. and T. 32 N. to the northwest corner of T. 32 N., R. 4 E.; then south along the range line common to R. 4 E. and R. 3 E. to the point of intersection with the northwest corner of the Lassen Volcanic National Park boundary; then east along the north boundary of Lassen Volcanic National Park to the point of intersection with the Lassen-Shasta County boundary.
              
              [36 FR 22421, Nov. 25, 1971, as amended at 46 FR 3890, Jan. 16, 1981]
            
            
              § 81.163
              Sacramento Valley Intrastate Air Quality Control Region.

              The Sacramento Valley Intrastate Air Quality Control Region (California) consists of the territorial area encompassed by the boundaries of the following jurisdictions or described area (including the territorial area of all municipalities (as defined in section 302(f) of the Clean Air Act, 42 U.S.C. 1857h(f)) geographically located within the outermost boundaries of the area so delimited):
              
              
                In the State of California: Butte County, Colusa County, Glenn County, Sacramento County, Sutter County, Tehama County, Yolo County, Yuba County.
                Shasta County—that portion of Shasta County which lies west and south of a line described as follows: Beginning at the Shasta-Siskiyou County boundary and running south along the range line common to R. 2 E. and R. 1 E., Mt. Diablo Base and Meridian, to the southwest corner of T. 35 N., R. 2 E.; then east along the township line common to T. 35 N. and T. 34 N. to the northwest corner of T. 34 N., R. 3 E.; then south along the range line common to R. 3 E. and R. 2 E. to the southwest corner of T. 33 N., R. 3 E.; then east along the township line common to T. 33 N. and T. 32 N. to the northwest corner of T. 32 N., R. 4 E.; then south along the range line common to R. 4 E. and R. 3 E. to the point of intersection with the northwest corner of the Lassen Volcanic National Park boundary; then east along the north boundary of Lassen Volcanic National Park to the Point of intersection with the Lassen-Shasta County boundary.
                Solano County—that portion of Solano County which lies north and east of a line described as follows:Beginning at the inersection of the westerly boundary of Solano County and the 1/4 section line running east and west through the center of section 34, T. 6 N., R. 2 W., M.D.B. & M., thence east along said 1/4 section line to the east boundary of section 36, T. 6 N., R. 2 W., thence south 1/2 mile and east 2.0 miles, more or less, along the west and south boundary of Los Putos Rancho to the northwest corner of section 4, T. 5 N., R. 1 W., thence east along a line common to T. 5 N. and T. 6 N. to the northeast corner of section 3, T. 5 N., R. 1 E., thence south along section lines to the southeast corner of section 8, T. 3 N., R. 2 E., thence east to the boundary between Solano and Sacramento Counties.
              
              [36 FR 22421, Nov. 25, 1971, as amended at 46 FR 3890, Jan. 16, 1981]
            
            
              § 81.164
              San Diego Intrastate Air Quality Control Region.

              The San Diego Intrastate Air Quality Control Region (California) consists of the territorial area encompassed by the boundaries of the following jurisdictions or described area (including the territorial area of all municipalities (as defined in section 302(f) of the Clean Air Act, 42 U.S.C. 1857h(f)) geographically located within the outermost boundaries of the area so delimited):
              
              
                
                In the State of California: San Diego County.
              
              [36 FR 22421, Nov. 25, 1971, as amended at 46 FR 3890, Jan. 16, 1981]
            
            
              § 81.165
              San Joaquin Valley Intrastate Air Quality Control Region.

              The San Joaquin Valley Intrastate Air Quality Control Region (California) consists of the territorial area encompassed by the boundaries of the following jurisdictions or described area (including the territorial area of all municipalities (as defined in section 302(f) of the Clean Air Act, 42 U.S.C. 1857h(f)) geographically located within the outermost boundaries of the area so delimited):
              
              
                In the State of California: Fresno County, Kings County, Madera County, Merced County, San Joaquin County, Stanislaus County, Tulare County.
                Kern County—that portion of Kern County which lies west and north of a line described as follows: Beginning at the Kern-Los Angeles County boundary and running north and east along the northwest boundary of the Rancho La Liebre Land Grant to the point of intersection with the range line common to R. 15 W. and R. 16 W., San Bernardino Base and Meridian; then north along the range line to the northwest corner of section 2, T. 32 S., R. 32 E., Mount Diablo Base and Meridian; then east along the township line common to T. 32 S. and T. 31 S.; then north along the range line common to R. 35 E. and R. 34 E.; then east along the township line common to T. 29 S. and T. 28 S.; then north along the range line common to R. 36 E. and R. 35 E.; then east along the township line common to T. 28 S. and T. 27 S.; then north along the range line common to R. 37 E. and R. 36 E. to the Kern-Tulare County boundary.
              
              [36 FR 22421, Nov. 25, 1971, as amended at 46 FR 3890, Jan. 16, 1981]
            
            
              § 81.166
              South Central Coast Intrastate Air Quality Control Region.

              The South Central Coast Intrastate Air Quality Control Region (California) consists of the territorial area encompassed by the boundaries of the following jurisdictions or described area (including the territorial area of all municipalities (as defined in section 302(f) of the Clean Air Act, 42 U.S.C. 1857h(f)) geographically located within the outermost boundaries of the area so delimited):
              
              
                In the State of California: San Luis Obispo County.
                Santa Barbara County—that portion of Santa Barbara County which lies north of a line described as follows: Beginning at the Pacific Ocean outfall of Jalama Creek and running east and north along Jalama Creek to a point of intersection with the west boundary of the San Julian Land Grant; then south along the San Julian Land Grant boundary to its southwest corner; then east along the south boundary of the San Julian Land Grant to the northeast corner of partial sec. 20, T. 5 N., R. 32 W., San Bernardino Base and Meridian; then south and east along the boundary of the Las Cruces Land Grant to the southwest corner of partial sec. 22, T. 5 N., R. 32 W.; then northeast along the Las Cruces Land Grant boundary; then east along the north boundaries of sec. 13, T. 5 N., R. 32 W., and secs. 18, 17, 16, 15, 14, 13, T. 5 N., R. 31 W., and secs. 18, 17, 16, 15, 14, 13, T. 5 N., R. 30 W., and secs. 18, 17, 16, 15, T. 5 N., R. 29 W.; then south along the east boundary of sec. 15 T. 5 N., R. 29 W.; then east along the north boundaries of secs. 23 and 24, T. 5 N., R. 29 W., and secs. 19, 20, 21, 22, 23, 24, T. 5 N., R. 28 W., and secs. 19 and 20, T. 5 N., R. 27 W.; then south along the east boundary of sec. 20, T. 5 N., R. 27 W.; then east along the north boundaries of secs. 28, 27, 26, 25, T. 5 N., R. 27 W. and sec. 30, T. 5 N., R. 26 W.; then south along the east boundary of sec. 30, T. 5 N., R. 26 W.; then east along the north boundaries of secs. 32, 33, 34, 35, T. 5 N., R. 26 W.; then south along the east boundary of sec. 35, T. 5 N., R. 26 W. to the township line common to T. 4 N. and T. 5 N.; then east along this township line to the Santa Barbara-Ventura County boundary.
              
            
            
              § 81.167
              Southeast Desert Intrastate Air Quality Control Region.

              The Southeast Desert Intrastate Air Quality Control Region (California) consists of the territorial area encompassed by the boundaries of the following jurisdictions or described area (including the territorial area of all municipalities (as defined in section 302(f) of the Clean Air Act, 42 U.S.C. 1857h(f)) geographically located within the outermost boundaries of the area so delimited):
              
              
                In the State of California: Imperial County.

                Kern County—that portion of Kern County which lies east and south of a line described as follows: Beginning at the Kern-Los Angeles County boundary and running north and east along the northwest boundary of the Rancho La Liebre Land Grant to the point of intersection with the range line common to R. 15 W. and R. 16 W., San Bernardino Base and Meridian; then north along the range line to the northwest corner of Section 2, T. 32 S., R. 32 E., Mount Diablo Base and Meridian; then east along the township line common to T. 32 S. and T. 31 S.; then north along the range line common to R. 35 E. and R. 34 E.; then east along the township line common to T. 29 S. and T. 28 S.; then north along the range line common to R. 36 E. and R. 35 E.; then east along the township line common to T. 28 S. and T. 27 S.; then north along the range line common to R. 37 E. and R. 36 E. to the Kern-Tulare County boundary.
                Los Angeles County—that portion of Los Angeles County which lies north and east of a line described as follows: Beginning at the Los Angeles-San Bernardino County boundary and running west along the township line common to T. 3 N. and T. 2 N., San Bernardino Base and Meridian; then north along the range line common to R. 8 W. and R. 9 W.; then west along the township line common to T. 4 N. and T. 3 N.; then north along the range line common to R. 12 W. and R. 13 W. to the southeast corner of Section 12, T. 5 N.; R. 13 W.; then west along the south boundaries of Sections 12, 11, 10, 9, 8, and 7, T. 5 N., R. 13 W. to the boundary of the Angeles National Forest which is collinear with the range line common to R. 13 W. and R. 14 W.; then north and west along the Angeles National Forest boundary to the point of intersection with the township line common to T. 7 N. and T. 6 N. (point is at the northwest corner of Section 4 in T. 6 N., R. 14 W.); then west along the township line common to T. 7 N. and T. 6 N.; then north along the range line common to R. 15 W. and R. 16 W. to the southeast corner of Section 13, T. 7 N., R. 16 W.; then along the south boundaries of Sections 13, 14, 15, 16, 17, and 18, T. 7 N., R. 16 W.; then north along the range line common to R. 16 W. and R. 17 W. to the north boundary of the Angeles National Forest (collinear with the township line common to T. 8 N. and T. 7 N.); then west and north along the Angeles National Forest boundary to the point of intersection with the south boundary of the Rancho La Liebre Land Grant; then west and north along this land grant boundary to the Los Angeles-Kern County boundary.
                Riverside County—that portion of Riverside County which lies east of a line described as follows: Beginning at the Riverside-San Diego County boundary and running north along the range line common to R. 4 E. and R. 3 E., San Bernardino Base and Meridian; then east along the township line common to T. 8 S. and T. 7 S.; then north along the range line common to R. 5 E. and R. 4 E.; then west along the township line common to T. 6 S. and T. 7 S. to the southwest corner of Section 34, T. 6 S., R. 4 E.; then north along the west boundaries of Sections 34, 27, 22, 15, 10, and 3, T. 6 S., R. 4 E.; then west along the township line common to T. 5 S. and T. 6 S.; then north along the range line common to R. 4 E. and R. 3 E.; then west along the south boundaries of Sections 13, 14, 15, 16, 17, and 18, T. 5 S., R. 3 E.; then north along the range line common to R. 2 E. and R. 3 E.; then west along the township line common to T. 4 S. and T. 3 S. to the intersection with the southwest boundary of partial Section 31, T. 3 S., R. 1 W.; then northwest along that line to the intersection with the range line common to R. 2 W. and R. 1 W.; then north to the Riverside-San Bernardino County line.
                San Bernardino County—that portion of San Bernardino County which lies east and north of a line described as follows: Beginning at the San Bernardino-Riverside County boundary and running north along the range line common to R. 3 E. and R. 2 E., San Bernardino Base and Meridian; then west along the township line common to T. 3 N. and T. 2 N. to the San Bernardino-Los Angeles County boundary.
              
              [36 FR 22421, Nov. 25, 1971, as amended at 46 FR 3890, Jan. 16, 1981]
            
            
              § 81.168
              Great Falls Intrastate Air Quality Control Region.

              The Great Falls Intrastate Air Quality Control Region (Montana) consists of the territorial area encompassed by the boundaries of the following jurisdictions or described area (including the territorial area of all municipalities (as defined in section 302(f) of the Clean Air Act, 42 U.S.C. 1857h(f)) geographically located within the outermost boundaries of the area so delimited):
              
              
                In the State of Montana: Blaine County, Cascade County, Chouteau County, Glacier County, Hill County, Liberty County, Pondera County, Teton County, Toole County.
              
            
            
              § 81.169
              Helena Intrastate Air Quality Control Region.

              The Helena Intrastate Air Quality Control Region (Montana) consists of the territorial area encompassed by the boundaries of the following jurisdictions or described area (including the territorial area of all municipalities (as defined in section 302(f) of the Clean Air Act, 42 U.S.C. 1857h(f)) geographically located within the outermost boundaries of the area so delimited):
              
              
                In the State of Montana: Beaverhead County, Broadwater County, Deer Lodge County, Gallatin County, Granite County, Jefferson County, Lewis and Clark County, Madison County, Meagher County, Park County, Powell County, Silver Bow County.
              
            
            
              
              § 81.170
              Miles City Intrastate Air Quality Control Region.

              The Miles City Intrastate Air Quality Control Region (Montana) consists of the territorial area encompassed by the boundaries of the following jurisdictions or described area (including the territorial area of all municipalities (as defined in section 302(f) of the Clean Air Act, 42 U.S.C. 1857h(f)) geographically located within the outermost boundaries of the area so delimited):
              
              
                In the State of Montana: Carter County, Custer County, Daniels County, Dawson County, Fallon County, Garfield County, McCone County, Phillips County, Powder River County, Prairie County, Richland County, Roosevelt County, Rosebud County, Sheridan County, Treasure County, Valley County, Wibaux County.
              
            
            
              § 81.171
              Missoula Intrastate Air Quality Control Region.

              The Missoula Intrastate Air Quality Control Region (Montana) consists of the territorial area encompassed by the boundaries of the following jurisdictions or described area (including the territorial area of all municipalities (as defined in section 302(f) of the Clean Air Act, 42 U.S.C. 1857h(f)) geographically located within the outermost boundaries of the area so delimited):
              
              
                In the State of Montana: Flathead County, Lake County, Lincoln County, Mineral County, Missoula County, Ravalli County, Sanders County.
              
            
            
              § 81.172
              Comanche Intrastate Air Quality Control Region.

              The Comanche Intrastate Air Quality Control Region (Colorado) consists of the territorial area encompassed by the boundaries of the following jurisdictions or described area (including the territorial area of all municipalities (as defined in section 302(f) of the Clean Air Act, 42 U.S.C. 1857h(f)) geographically located within the outermost boundaries of the area so delimited):
              
              
                In the State of Colorado: Baca County, Bent County, Cheyenne County, Crowley County, Elbert County, Kiowa County, Kit Carson County, Lincoln County, Otero County, Prowers County.
              
            
            
              § 81.173
              Grand Mesa Intrastate Air Quality Control Region.

              The Grand Mesa Intrastate Air Quality Control Region (Colorado) consists of the territorial area encompassed by the boundaries of the following jurisdictions or described area (including the territorial area of all municipalities (as defined in section 302(f) of the Clean Air Act, 42 U.S.C. 1857h(f) geographically located within the outermost boundaries of the area so delimited):
              
              
                In the State of Colorado: Delta County, Eagle County, Garfield County, Gunnison County, Hinsdale County, Mesa County, Montrose County, Ouray County, Pitkin County, San Miguel County, Summit County.
              
            
            
              § 81.174
              Pawnee Intrastate Air Quality Control Region.

              The Pawnee Intrastate Air Quality Control Region (Colorado) consists of the territorial area encompassed by the boundaries of the following jurisdictions or described area (including the territorial area of all municipalities (as defined in section 302(f) of the Clean Air Act, 42 U.S.C. 1857h(f)) geographically located within the outermost boundaries of the area so delimited):
              
              
                In the State of Colorado: Larimer County, Logan County, Morgan County, Phillips County, Sedgwick County, Washington County, Weld County, Yuma County.
              
            
            
              § 81.175
              San Isabel Intrastate Air Quality Control Region.

              The San Isabel Intrastate Air Quality Control Region (Colorado) consists of the territorial area encompassed by the boundaries of the following jurisdictions or described area (including the territorial area of all municipalities (as defined in section 302(f) of the Clean Air Act, 42 U.S.C. 1857h(f)) geographically located within the outermost boundaries of the area so delimited):
              
              
                In the State of Colorado: Chaffee County, Custer County, El Paso County, Fremont County, Huerfano County, Lake County, Las Animas County, Park County, Pueblo County, Teller County.
              
            
            
              § 81.176
              San Luis Intrastate Air Quality Control Region.

              The San Luis Intrastate Air Quality Control Region (Colorado) consists of the territorial area encompassed by the boundaries of the following jurisdictions or described area (including the territorial area of all municipalities (as defined in section 302(f) of the Clean Air Act, 42 U.S.C. 1857h(f)) geographically located within the outermost boundaries of the area so delimited):
              
              
                In the State of Colorado: Alamosa County, Conejos County, Costilla County, Mineral County, Rio Grande County, Saguache County.
              
            
            
              § 81.177
              Yampa Intrastate Air Quality Control Region.

              The Yampa Intrastate Air Quality Control Region (Colorado) consists of the territorial area encompassed by the boundaries of the following jurisdictions or described area (including the territorial area of all municipalities (as defined in section 302(f) of the Clean Air Act, 42 U.S.C. 1857h(f)) geographically located within the outermost boundaries of the area so delimited):
              
              
                In the State of Colorado: Grand County, Jackson County, Moffat County, Rio Blanco County, Routt County.
              
            
            
              § 81.178
              Southern Delaware Intrastate Air Quality Control Region.

              The Southern Delaware Intrastate Air Quality Control Region (Delaware) consists of the territorial area encompassed by the boundaries of the following jurisdictions or described areas (including the territorial area of all municipalities (as defined in section 302(f) of the Clean Air Act, 42 U.S.C. 1857h(f)) geographically located within the outermost boundaries of the area so delimited):
              
              
                In the State of Delaware: Kent County, Sussex County.
              
            
            
              § 81.179
              Aroostook Intrastate Air Quality Control Region.
              The Aroostook Intrastate Air Quality Control Region (Maine) consists of the territorial area encompassed by the boundaries of the following jurisdictions or described area (including the territorial area of all municipalities (as defined in section 302(f) of the Clean Air Act, 42 U.S.C. 1857h(f)) geographically located within the outermost boundaries of the area so delimited):
              
                In the State of Maine: Aroostook County—That portion of Aroostook County which lies east of a line described as follows: Beginning at the point where the Maine-Canadian international border is intersected by a line common to the western boundary of Fort Kent Township and running due south to the intersection of said line with the Aroostook-Penobscot County boundary.
              
            
            
              § 81.181
              Down East Intrastate Air Quality Control Region.

              The Down East Intrastate Air Quality Control Region (Maine) consists of the territorial area encompassed by the boundaries of the following jurisdictions or described area (including the territorial area of all municipalities (as defined in section 302(f) of the Clean Air Act, 42 U.S.C. 1857h(f)) geographically located within the outermost boundaries of the area so delimited):
              
              
                In the State of Maine: Hancock County, Washington County.
                Penobscot County—That portion of Penobscot County which lies south of a line described as follows: Beginning at the point where the Penobscot-Aroostook County boundary is intersected by a line common to the boundaries of Patten and Stacyville Townships and running due west to the intersection of said line with Penobscot-Piscataquis County boundary.
                Piscataquis County—That portion of Piscataquis County which lies south and east of a line described as follows: Beginning at the point where the Somerset-Piscataquis County boundary is intersected by a line common to the northern boundary of Blanchard Plantation and running northeast along the northern boundary of Blanchard Plantation to the northeast corner of Blanchard Plantation; then northwest along the western boundary of Monson Township to the northwest corner of Monson Township; then northeast along the northern boundaries of Monson, Willimantic, and Bowerbank Townships, the northern boundary of Barnard Plantation, the northern boundaries of Williamsburg and Brownville Townships, and the northern boundary of Lake View Plantation to the intersection of said line with Piscataquis-Penobscot County boundary, which is also common to the northeast corner of Lake View Plantation.
              
            
            
              § 81.182
              Northwest Maine Intrastate Air Quality Control Region.

              The Northwest Maine Intrastate Air Quality Control Region (Maine) consists of the territorial area encompassed by the boundaries of the following jurisdictions or described area (including the territorial area of all municipalities (as defined in section 302(f) of the Clean Air Act, 42 U.S.C. 1857h(f)) geographically located within the outermost boundaries of the area so delimited):
              
              
                In the State of Maine:
                Aroostook County—That portion of Aroostook County which lies west of a line described as follows: Beginning at the point where the Maine-Canadian international border is intersected by a line common to the western boundary of Fort Kent Township and running due south to the intersection of the said line with the Aroostook-Penobscot County boundary.
                Franklin County—That portion of Franklin County which lies north and west of a line described as follows: Beginning at the point where the Oxford-Franklin County boundary is intersected by a line common to the northern boundary of Township No. 6, Phillips Town, Salem Township, and Freeman Township to the intersection of the said line with the Franklin-Somerset County boundary, which is also common to the northeast corner of Freeman Township.
                Oxford County—That portion of Oxford County which lies north and west of a line described as follows: Beginning at the point where the Maine-New Hampshire border is intersected by a line common to the northern boundary of Grafton Township, and running northeast along the northern boundaries of Grafton Township and Andover North Surplus to the intersection of said line with the Oxford-Franklin County boundary, which is also the northeast corner of Andover North Surplus.
                Penobscot County—That portion of Penobscot County which lies north of a line described as follows: Beginning at the point where the Penobscot-Aroostook County boundary is intersected by a line common to the boundaries of Patten and Stacyville Townships, and running due west to the intersection of said line with the Penobscot-Piscataquis County boundary.
                Piscataquis County—That portion of Piscataquis County which lies north and west of a line described as follows: Beginning at the point where the Somerset-Piscataquis County boundary is intersected by a line common to the northern boundary of Blanchard Plantation and running northeast along the northern boundary of Blanchard Plantation to the northeast corner of Blanchard Plantation; then northwest along the western boundary of Monson Township to the northwest corner of Monson Township; then northeast along the northern boundaries of Monson, Willimantic, and Bowerbank Townships, the northern boundary of Barnard Plantation, the northern boundaries of Williamsburg and Brownville Townships, and the northern boundary of Lake View Plantation to the intersection of said line with the Piscataquis-Penobscot County boundary, which is also common to the northeast corner of Lake View Plantation.
                Somerset County—That portion of Somerset County which lies north and west of a line described as follows: Beginning at the point where the Somerset-Franklin County boundary is intersected by a line common to the northern boundary of New Portland Township and running northeast along the northern boundaries of New Portland, Embden, Solon, and Athens Townships to the intersection of said line with the Somerset-Piscataquis County boundary, which is common to the northeast corner of Athens Township.
              
            
            
              § 81.183
              Eastern Connecticut Intrastate Air Quality Control Region.

              The Eastern Connecticut Intrastate Air Quality Control Region consists of the territorial area encompassed by the boundaries of the following jurisdictions or described area (including the territorial area of all municipalities (as defined in section 302(f) of the Clean Air Act, 42 U.S.C. 1857h(f)) geographically located within the outermost boundaries of the area so delimited):
              
              
                In the State of Connecticut: Towns—Ashford, Bozrah, Brooklyn, Canterbury, Chaplin, Chester, Clinton, Colchester, Columbia, Coventry, Deep River, Eastford, East Lyme, Essex, Franklin, Griswold, Groton, Hampton, Killingly, Killingworth, Lebanon, Ledyard, Lisbon, Lyme, Mansfield, Montville, North Stonington, Old Lyme, Old Saybrook, Plainfield, Pomfret, Preston, Putnam, Salem, Scotland, Sprague, Stafford, Sterling. Stonington, Thompson, Union, Voluntown, Waterford, Westbrook, Willington, Windham, Woodstock.
                
                  Cities—Groton, New London, Norwich, Putnam, Willimantic.
              
            
            
              § 81.184
              Northwestern Connecticut Intrastate Air Quality Control Region.

              The Northwestern Connecticut Intrastate Air Quality Control Region consists of the territorial area encompassed by the boundaries of the following jurisdictions or described area (including the territorial area of all municipalities (as defined in section 302(f) of the Clean Air Act, 42 U.S.C. 1857h(f)) geographically located within the outermost boundaries of the area so delimited):
              
              

                In the State of Connecticut: Towns—Barkhamsted, Canaan, Colebrook, Cornwall, Goshen, Hartland, Harwinton, Kent, Litchfield, Morris, New Hartford, Norfolk, North Canaan, Roxbury, Salisbury, Sharon, Warren, Washington, Winchester.
                
                  Cities—Torrington, Winsted.
              
              [36 FR 22421, Nov. 25, 1971, as amended at 45 FR 84788, Dec. 23, 1980]
            
            
              § 81.185
              Northern Washington Intrastate Air Quality Control Region.

              The Northern Washington Intrastate Air Quality Control Region consists of the territorial area encompassed by the boundaries of the following jurisdictions or described area (including the territorial area of all municipalities (as defined in section 302(f) of the Clean Air Act, 42 U.S.C. 1857h(f)) geographically located within the outermost boundaries of the area so delimited):
              
              
                In the State of Washington: Chelan County, Douglas County, Ferry County, Okanogan County, Pend Oreille County, Stevens County.
              
            
            
              § 81.187
              Olympic-Northwest Washington Intrastate Air Quality Control Region.

              The Olympic-Northwest Washington Intrastate Air Quality Control Region consists of the territorial area encompassed by the boundaries of the following jurisdictions or described area (including the territorial area of all municipalities (as defined in section 302(f) of the Clean Air Act, 42 U.S.C. 1857h(f)) geographically located within the outermost boundaries of the area so delimited):
              
              
                In the State of Washington: Clallam County, Grays Harbor County, Island County, Jefferson County, Mason County, Pacific County, San Juan County, Skagit County, Thurston County, Whatcom County.
              
            
            
              § 81.189
              South Central Washington Intrastate Air Quality Control Region.

              The South Central Washington Intrastate Air Quality Control Region consists of the territorial area encompassed by the boundaries of the following jurisdictions or described area (including the territorial area of all municipalities (as defined in section 302(f) of the Clean Air Act, 42 U.S.C. 1857h(f)) geographically located within the outermost boundaries of the area so delimited):
              
              
                In the State of Washington: Benton County, Franklin County, Kittitas County, Klickitat County, Walla Walla County, Yakima County.
              
            
            
              § 81.190
              Eastern Idaho Intrastate Air Quality Control Region.

              The Eastern Idaho Intrastate Air Quality Control Region consists of the territorial area encompassed by the boundaries of the following jurisdictions or described area (including the territorial area of all municipalities (as defined in section 302(f) of the Clean Air Act, 42 U.S.C. 1857h(f)) geographically located within the outermost boundaries of the area so delimited):
              
              
                In the State of Idaho: Bannock County, Bear Lake County, Bingham County, Bonneville County, Butte County, Caribou County, Clark County, Franklin County, Fremont County, Jefferson County, Madison County, Oneida County, Power County, Teton County.
              
            
            
              § 81.191
              Appalachian Intrastate Air Quality Control Region.

              The Appalachian Intrastate Air Quality Control Region (Kentucky) consists of the territorial area encompassed by the boundaries of the following jurisdictions or described area (including the territorial area of all municipalities (as defined in section 302(f) of the Clean Air Act, 42 U.S.C. 1857h(f)) geographically located within the outermost boundaries of the area so delimited):
              
              
                In the State of Kentucky: Bell County, Breathitt County, Clay County, Floyd County, Harlan County, Jackson County, Johnson County, Knott County, Knox County, Laurel County, Lee County, Leslie County, Letcher County, Magoffin County, Martin County, Owsley County, Perry County, Pike County, Rockcastle County, Whitley County, Wolfe County,
              
            
            
              § 81.192
              Bluegrass Intrastate Air Quality Control Region.

              The Bluegrass Intrastate Air Quality Control Region (Kentucky) consists of the territorial area encompassed by the boundaries of the following jurisdictions or described area (including the territorial area of all municipalities (as defined in section 302(f) of the Clean Air Act, 42 U.S.C. 1857h(f)) geographically located within the outermost boundaries of the area so delimited):
              
              
                
                In the State of Kentucky: Anderson County, Bourbon County, Boyle County, Clark County, Estill County, Fayette County, Franklin County, Garrard County, Harrison County, Jessamine County, Lincoln County, Madison County, Mercer County, Nicholas County, Powell County, Scott County, Woodford County.
              
            
            
              § 81.193
              North Central Kentucky Intrastate Air Quality Control Region.

              The North Central Kentucky Intrastate Air Quality Control Region consists of the territorial area encompassed by the boundaries of the following jurisdictions or described area (including the territorial area of all municipalities (as defined in section 302(f) of the Clean Air Act, 42 U.S.C. 1857h(f)) geographically located within the outermost boundaries of the area so delimited):
              
              
                In the State of Kentucky: Breckinridge County, Bullitt County, Grayson County, Hardin County, Henry County, Larue County, Marion County, Meade County, Nelson County, Oldham County, Shelby County, Spencer County, Trimble County, Washington County.
              
            
            
              § 81.194
              South Central Kentucky Intrastate Air Quality Control Region.

              The South Central Kentucky Intrastate Air Quality Control Region consists of the territorial area encompassed by the boundaries of the following jurisdictions or described area (including the territorial area of all municipalities (as defined in section 302(f) of the Clean Air Act, 42 U.S.C. 1857h(f)) geographically located within the outermost boundaries of the area so delimited):
              
              
                In the State of Kentucky: Adair County, Allen County, Barren County, Butler County, Casey County, Clinton County, Cumberland County, Edmonson County, Green County, Hart County, Logan County, McCreary County, Metcalf County, Monroe County, Pulaski County, Russell County, Simpson County, Taylor County, Warren County, Wayne County.
              
            
            
              § 81.195
              Central Michigan Intrastate Air Quality Control Region.

              The Central Michigan Intrastate Air Quality Control Region consists of the territorial area encompassed by the boundaries of the following jurisdictions or described area (including the territorial area of all municipalities (as defined in section 302(f) of the Clean Air Act, 42 U.S.C. 1857h(f)) geographically located within the outermost boundaries of the area so delimited):
              
              
                In the State of Michigan: Allegan County, Arenac County, Bay County, Clare County, Genesee County, Gladwin County, Gratiot County, Huron County, Ionia County, Iosco County, Isabella County, Kent County, Lake County, Lapeer County, Mason County, Mecosta County, Midland County, Montcalm County, Muskegon County, Newaygo County, Oceana County, Ogemaw County, Osceola County, Ottawa County, Roscommon County, Saginaw County, Sanilac County, Shiawassee County, Tuscola County.
              
            
            
              § 81.196
              South Central Michigan Intrastate Air Quality Control Region.

              The South Central Michigan Intrastate Air Quality Control Region consists of the territorial area encompassed by the boundaries of the following jurisdictions or described area (including the territorial area of all municipalities (as defined in section 302(f) of the Clean Air Act, 42 U.S.C. 1857h(f)) geographically located within the outermost boundaries of the areas so delimited):
              
              
                In the State of Michigan: Barry County, Branch County, Calhoun County, Clinton County, Eaton County, Hillsdale County, Ingham County, Jackson County, Kalamazoo County, Lenawee County, Livingston County, St. Joseph County, Washtenaw County.
              
            
            
              § 81.197
              Upper Michigan Intrastate Air Quality Control Region.

              The Upper Michigan Intrastate Air Quality Control Region consists of the territorial area encompassed by the boundaries of the following jurisdictions or described area (including the territorial area of all municipalities (as defined in section 302(f) of the Clean Air Act, 42 U.S.C. 1857h(f)) geographically located within the outermost boundaries of the area so delimited):
              
              

                In the State of Michigan: Alcona County, Alger County, Alpena County, Antrim County, Baraga County, Benzie County, Cheboygan County, Charlevoix County, Chippewa County, Crawford County, Delta County, Dickinson County, Emmet County, Gogebic County, Grand Traverse County, Houghton County, Iron County, Kalkaska County, Keweenaw County, Leelanau County, Luce County, Mackinac County, Manistee County, Marquette County, Menominee County, Missaukee County, Montmorency County, Ontonagon County, Oscoda County, Otsego County, Presque Isle County, Schoolcraft County, Wexford County.
              
            
            
              § 81.199
              East Alabama Intrastate Air Quality Control Region.

              The East Alabama Intrastate Air Quality Control Region consists of the territorial area encompassed by the boundaries of the following jurisdictions or described area (including the territorial area of all municipalities (as defined in section 302(f) of the Clean Air Act, 42 U.S.C. 1857h(f)) geographically located within the outermost boundaries of the area so delimited):
              
              
                In the State of Alabama: Calhoun County, Chambers County, Cherokee County, Clay County, Cleburne County, Coosa County, Etowah County, Randolph County, Talladega County, Tallapoosa County.
              
            
            
              § 81.200
              Metropolitan Columbus Intrastate Air Quality Control Region.

              The Metropolitan Columbus Intrastate Air Quality Control Region (Ohio) consists of the territorial area encompassed by the boundaries of the following jurisdictions or described area (including the territorial area of all municipalities (as defined in section 302(f) of the Clean Air Act, 42 U.S.C. 1857h(f)) geographically located within the outermost boundaries of the area so delimited):
              
              
                In the State of Ohio: Delaware County, Fairfield County, Franklin County, Licking County, Madison County, Perry County, Pickaway County, Union County.
              
            
            
              § 81.201
              Mansfield-Marion Intrastate Air Quality Control Region.

              The Mansfield-Marion Intrastate Air Quality Control Region (Ohio) consists of the territorial area encompassed by the boundaries of the following jurisdictions or described area (including the territorial area of all municipalities (as defined in section 302(f) of the Clean Air Act, 42 U.S.C. 1857h(f)) geographically located within the outermost boundaries of the area so delimited):
              
              
                In the State of Ohio: Ashland County, Crawford County, Holmes County, Knox County, Marion County, Morrow County, Richland County, Wayne County, Wyandot County.
              
            
            
              § 81.202
              Northwest Ohio Intrastate Air Quality Control Region.

              The Northwest Ohio Intrastate Air Quality Control Region (Ohio) consists of the territorial area encompassed by the boundaries of the following jurisdictions or described area (including the territorial area of all municipalities (as defined in section 302(f) of the Clean Air Act, 42 U.S.C. 1857h(f)) geographically located within the outermost boundaries of the area so delimited):
              
              
                In the State of Ohio: Allen County, Auglaize County, Champaign County, Defiance County, Fulton County, Hancock County, Hardin County, Henry County, Logan County, Mercer County, Paulding County, Putman County, Shelby County, Van Wert County, Williams County.
              
            
            
              § 81.203
              Sandusky Intrastate Air Quality Control Region.

              The Sandusky Intrastate Air Quality Control Region (Ohio) consists of the territorial area encompassed by the boundaries of the following jurisdictions or described area (including the territorial area of all municipalities (as defined in section 302(f) of the Clean Air Act, 42 U.S.C. 1857h(f)) geographically located within the outermost boundaries of the area so delimited):
              
              
                In the State of Ohio: Erie County, Huron County, Ottawa County, Sandusky County, Seneca County.
              
            
            
              § 81.204
              Wilmington-Chillicothe-Logan Intrastate Air Quality Control Region.

              The Wilmington-Chillicothe-Logan Intrastate Air Quality Control Region (Ohio) consists of the territorial area encompassed by the boundaries of the following jurisdiction or described area (including the territorial area of all municipalities (as defined in section 302(f) of the Clean Air Act, 42 U.S.C. 1857h(f)) geographically located within the outermost boundaries of the area so delimited):
              
              
                In the State of Ohio: Clinton County, Fayette County, Highland County, Hocking County, Jackson County, Pike County, Ross County, Vinton County.
              
            
            
              
              § 81.205
              Zanesville-Cambridge Intrastate Air Quality Control Region.

              The Zanesville-Cambridge Intrastate Air Quality Control Region (Ohio) consists of the territorial area encompassed by the boundaries of the following jurisdictions or described area (including the territorial area of all municipalities (as defined in section 302(f) of the Clean Air Act, 42 U.S.C. 1857h(f)) geographically located within the outermost boundaries of the area so delimited):
              
              
                In the State of Ohio: Carroll County, Coshocton County, Guernsey County, Harrison County, Muskingum County, Noble County, Tuscarawas County.
              
            
            
              § 81.213
              Casper Intrastate Air Quality Control Region.

              The Casper Intrastate Air Quality Control Region (Wyoming) consists of the territorial area encompassed by the boundaries of the following jurisdictions or described area (including the territorial area of all municipalities (as defined in section 302(f) of the Clean Air Act, 42 U.S.C. 1857h(f)) geographically located within the outermost boundaries of the area so delimited):
              
              
                In the State of Wyoming: Converse County, Freemont County, Natrona County.
              
            
            
              § 81.214
              Black Hills-Rapid City Intrastate Air Quality Control Region.

              The Rapid City Intrastate Air Quality Control Region (South Dakota) has been renamed the Black Hills-Rapid City Intrastate Air Quality Control Region (South Dakota) and consists of the territorial area encompassed by the boundaries of the following jurisdictions or described area (including the territorial area of all municipalities (as defined in section 302(f) of the Clean Air Act, 42 U.S.C. 1857h(f)) geographically located within the outermost boundaries of the area so delimited):
              
              
                In the State of South Dakota: Butte County, Custer County, Fall River County, Lawrence County, Meade County, Pennington County.
              
            
            
              § 81.215
              East Central Indiana Intrastate Air Quality Control Region.

              The East Central Indiana Intrastate Air Quality Control Region (Indiana) consists of the territorial area encompassed by the boundaries of the following jurisdictions or described area (including the territorial area of all municipalities (as defined in section 302(f) of the Clean Air Act, 42 U.S.C. 1857h(f)) geographically located within the outermost boundaries of the area so delimited):
              
              
                In the State of Indiana: Blackford County, Delaware County, Grant County, Henry County, Jay County, Madison County, Randolph County, Wayne County.
              
            
            
              § 81.216
              Northeast Indiana Intrastate Air Quality Control Region.

              The Northeast Indiana Intrastate Air Quality Control Region (Indiana) consists of the territorial area encompassed by the boundaries of the following jurisdictions or described area (including the territorial area of all municipalities (as defined in section 302(f) of the Clean Air Act, 42 U.S.C. 1857h(f)) geographically located within the outermost boundaries of the area so delimited):
              
              
                In the State of Indiana: Adams County, Allen County, De Kalb County, Huntington County, Lagrange County, Noble County, Steuben County, Wells County, Whitley County.
              
            
            
              § 81.217
              Southern Indiana Intrastate Air Quality Control Region.

              The Southern Indiana Intrastate Air Quality Control Region (Indiana) consists of the territorial area encompassed by the boundaries of the following jurisdictions or described area (including the territorial area of all municipalities (as defined in section 302(f) of the Clean Air Act, 42 U.S.C. 1857h(f)) geographically located within the outermost boundaries of the area so delimited):
              
              
                In the State of Indiana: Bartholomew County, Brown County, Crawford County, Daviess County, Decatur County, Fayette County, Franklin County, Greene County, Harrison County, Jackson County, Jefferson County, Jennings County, Lawrence County, Martin County, Monroe County, Orange County, Owen County, Ripley County, Rush County, Scott County, Switzerland County, Union County, Washington County.
              
            
            
              
              § 81.218
              Wabash Valley Intrastate Air Quality Control Region.

              The Wabash Valley Intrastate Air Quality Control Region (Indiana) consists of the territorial area encompassed by the boundaries of the following jurisdictions or described area (including the territorial area of all municipalities (as defined in section 302(f) of the Clean Air Act, 42 U.S.C. 1857h(f)) geographically located within the outermost boundaries of the area so delimited):
              
              
                In the State of Indiana: Benton County, Carroll County, Cass County, Clay County, Clinton County, Fountain County, Fulton County, Howard County, Jasper County, Knox County, Miami County, Montgomery County, Newton County, Parke County, Pulaski County, Putnam County, Starke County, Sullivan County, Tippecanoe County, Tipton County, Vermillion County, Vigo County, Wabash County, Warren County, White County.
              
            
            
              § 81.219
              Central Oregon Intrastate Air Quality Control Region.

              The Central Oregon Intrastate Air Quality Control Region consists of the territorial area encompassed by the boundaries of the following jurisdictions or described area (including the territorial area of all municipalities (as defined in section 302(f) of the Clean Air Act, 42 U.S.C. 1857h(f)) geographically located within the outermost boundaries of the area so delimited):
              
              
                In the State of Oregon: Crook County, Deschutes County, Hood River County, Jefferson County, Klamath County, Lake County, Sherman County, Wasco County.
              
            
            
              § 81.220
              Eastern Oregon Intrastate Air Quality Control Region.

              The Eastern Oregon Intrastate Air Quality Control Region consists of the territorial area encompassed by the boundaries of the following jurisdictions or described area (including the territorial area of all municipalities (as defined in section 302(f) of the Clean Air Act, 42 U.S.C. 1857h(f)) geographically located within the outermost boundaries of the area so delimited):
              
              
                In the State of Oregon: Baker County, Gilliam County, Grant County, Harney County, Malheur County, Morrow County, Umatilla County, Union County, Wallowa County, Wheeler County.
              
            
            
              § 81.221
              Southwest Oregon Intrastate Air Quality Control Region.

              The Southwest Oregon Intrastate Air Quality Control Region consists of the territorial area encompassed by the boundaries of the following jurisdictions or described area (including the territorial area of all municipalities (as defined in section 302(f) of the Clean Air Act, 42 U.S.C. 1857h(f)) geographically located within the outermost boundaries of the area so delimited):
              
              
                In the State of Oregon: Coos County, Curry County, Douglas County, Jackson County, Josephine County.
              
            
            
              § 81.226
              Lincoln-Beatrice-Fairbury Intrastate Air Quality Control Region.

              The Lincoln-Beatrice-Fairbury Intrastate Air Quality Control Region (Nebraska) consists of the territorial area encompassed by the boundaries of the following jurisdictions or described area (including the territorial area of all municipalities (as defined in section 302 (f) of the Clean Air Act, 42 U.S.C. 1857h(f)) geographically located within the outermost boundaries of the area so delimited):
              
              
                In the State of Nebraska: Gage County, Jefferson County, Lancaster County, Thayer County.
              
            
            
              § 81.230
              Allegheny Intrastate Air Quality Control Region.

              The Allegheny Intrastate Air Quality Control Region (West Virginia) consists of the territorial area encompassed by the boundaries of the following jurisdictions or described area (including the territorial area of all municipalities (as defined in section 302(f) of the Clean Air Act, 42 U.S.C. 1857h(f)) geographically located within the outermost boundaries of the area so delimited):
              
              
                In the State of West Virginia: Greenbrier County, Hampshire County, Hardy County, Monroe County, Pendleton County, Pocahontas County, Randolph County, Summers County, Tucker County.
                In Grant County: Grant Magisterial District, Milroy Magisterial District.
                In Mineral County: Cabin Run Magisterial District, Frankfort Magisterial District, Welton Magisterial District.
              
            
            
              
              § 81.231
              Central West Virginia Intrastate Air Quality Control Region.

              The Central West Virginia Intrastate Air Quality Control Region consists of the territorial area encompassed by the boundaries of the following jurisdictions or described area (including the territorial area of all municipalities (as defined in section 302(f) of the Clean Air Act, 42 U.S.C. 1857h(f)) geographically located within the outermost boundaries of the area so delimited):
              
              
                In the State of West Virginia: Braxton County, Calhoun County, Clay County, Doddridge County, Gilmer County, Lewis County, Nicholas County, Ritchie County, Roane County, Upshur County, Webster County, Wirt County.
              
            
            
              § 81.232
              Eastern Panhandle Intrastate Air Quality Control Region.

              The Eastern Panhandle Intrastate Air Quality Control Region (West Virginia) consists of the territorial area encompassed by the boundaries of the following jurisdictions or described area (including the territorial area of all municipalities (as defined in section 302(f) of the Clean Air Act, 42 U.S.C. 1857h(f) geographically located within the outermost boundaries of the area so delimited):
              
              
                In the State of West Virginia: Berkeley County, Jefferson County, Morgan County.
              
            
            
              § 81.233
              Kanawha Valley Intrastate Air Quality Control Region.

              The Kanawha Valley Intrastate Air Quality Control Region (West Virginia) consists of the territorial area encompassed by the boundaries of the following jurisdictions or described area (including the territorial area of all municipalities (as defined in section 302(f) of the Clean Air Act, 42 U.S.C. 1857h(f)) geographically located within the outermost boundaries of the area so delimited):
              
              
                In the State of West Virginia: Kanawha County, Putnam County.
                In Fayette County: Falls Magisterial District, Kanawha Magisterial District.
              
            
            
              § 81.234
              North Central West Virginia Intrastate Air Quality Control Region.

              The North Central West Virginia Intrastate Air Quality Control Region consists of the territorial area encompassed by the boundaries of the following jurisdictions or described area (including the territorial area of all municipalities (as defined in section 302(f) of the Clean Air Act, 42 U.S.C. 1857h(f)) geographically located within the outermost boundaries of the area so delimited):
              
              
                In the State of West Virginia: Barbour County, Harrison County, Marion County, Monongalia County, Preston County, Taylor County.
              
            
            
              § 81.235
              Southern West Virginia Intrastate Air Quality Control Region.

              The Southern West Virginia Intrastate Air Quality Control Region consists of the territorial area encompassed by the boundaries of the following jurisdictions or described area (including the territorial area of all municipalities (as defined in section 302(f) of the Clean Air Act, 42 U.S.C. 1857h(f)) geographically located within the outermost boundaries of the area so delimited):
              
              
                In the State of West Virginia: Boone County, Lincoln County, Logan County, McDowell County, Mercer County, Mingo County, Raleigh County, Wyoming County.
                In Fayette County: Fayetteville Magisterial District, Mountain Cove Magisterial District, Nuttall Magisterial District, Quinnimont Magisterial District, Sewell Mountain Magisterial District.
              
            
            
              § 81.236
              Central Georgia Intrastate Air Quality Control Region.

              The Central Georgia Intrastate Air Quality Control Region consists of the territorial area encompassed by the boundaries of the following jurisdictions or described area (including the territorial area of all municipalities (as defined in section 302(f) of the Clean Air Act, 42 U.S.C. 1857h(f)) geographically located within the outermost boundaries of the area so delimited):
              
              
                In the State of Georgia: Baldwin County, Ben Hill County, Bibb County, Bleckley County, Crawford County, Dodge County, Hancock County, Houston County, Jasper County, Jeff Davis County, Johnson County, Jones County, Laurens County, Macon County, Monroe County, Montgomery County, Peach County, Pulaski County, Putnam County, Telfair County, Toombs County, Treutlen County, Twiggs County, Washington County, Wheeler County, Wilcox County, Wilkinson County.
              
            
            
              
              § 81.237
              Northeast Georgia Intrastate Air Quality Control Region.

              The Northeast Georgia Intrastate Air Quality Control Region consists of the territorial area encompassed by the boundaries of the following jurisdictions or described area (including the territorial area of all municipalities (as defined in section 302(f) of the Clean Air Act, 42 U.S.C. 1857h(f)) geographically located within the outermost boundaries of the area so delimited):
              
              
                In the State of Georgia: Banks County, Barrow County, Clarke County, Dawson County, Elbert County, Forsyth County, Franklin County, Greene County, Habersham County, Hall County, Hart County, Jackson County, Lumpkin County, Madison County, Morgan County, Newton County, Oconee County, Oglethorpe County, Rabun County, Stephens County, Towns County, Union County, Walton County, White County.
              
            
            
              § 81.238
              Southwest Georgia Intrastate Air Quality Control Region.

              The Southwest Georgia Intrastate Air Quality Control Region consists of the territorial area encompassed by the boundaries of the following jurisdictions or described area (including the territorial area of all municipalities (as defined in section 302(f) of the Clean Air Act, 42 U.S.C. 1857h(f)) geographically located within the outermost boundaries of the area so delimited):
              
              
                In the State of Georgia: Baker County, Berrien County, Brooks County, Calhoun County, Clay County, Colquitt County, Cook County, Crisp County, Decatur County, Dougherty County, Early County, Echols County, Grady County, Irwin County, Lanier County, Lee County, Lowndes County, Miller County, Mitchell County, Randolph County, Seminole County, Terrell County, Thomas County, Tift County, Turner County, Worth County.
              
            
            
              § 81.239
              Upper Rio Grande Valley Intrastate Air Quality Control Region.

              The Upper Rio Grande Valley Intrastate Air Quality Control Region (New Mexico) consists of the territorial area encompassed by the boundaries of the following jurisdictions or described area (including the territorial area of all municipalities (as defined in section 302(f) of the Clean Air Act, 42 U.S.C. 1857h(f)) geographically located within the outermost boundaries of the area so delimited):
              
              
                In the State of New Mexico: Los Alamos County, Santa Fe County, Taos County.
                Those portions of Rio Arriba County lying east of the Continental Divide.
              
            
            
              § 81.240
              Northeastern Plains Intrastate Air Quality Control Region.

              The Northeastern Plains Intrastate Air Quality Control Region (New Mexico) consists of the territorial area encompassed by the boundaries of the following jurisdictions or described area (including the territorial area of all municipalities (as defined in section 302(f) of the Clean Air Act, 42 U.S.C. 1857h(f)) geographically located within the outermost boundaries of the area so delimited):
              
              
                In the State of New Mexico: Colfax County, Guadalupe County, Harding County, Mora County, San Miguel County, Torrance County, Union County.
              
            
            
              § 81.241
              Southwestern Mountains-Augustine Plains Intrastate Air Quality Control Region.

              The Southwestern Mountains-Augustine Plains Intrastate Air Quality Control Region (New Mexico) consists of the territorial area encompassed by the boundaries of the following jurisdictions or described area (including the territorial area of all municipalities (as defined in section 302(f) of the Clean Air Act, 42 U.S.C. 1857h(f)) geographically located within the outermost boundaries of the area so delimited):
              
              
                In the State of New Mexico: Catron County, Socorro County.
                Those portions of McKinley County lying east of the Continental Divide.
                Those portions of Valencia County, excluding the Zuni and Ramah Navajo Indian Reservations, lying west of a line described as follows: Starting at the point at which the south boundary of Bernalillo County intersects with the section line between secs. 1 and 2 T. 7 N., R. 2 W.; thence south to the southern boundary of the Laguna Indian Reservation between secs. 35 and 36 T. 7 N., R. 2 W.; then southerly on section lines to the Socorro-Valencia County line at secs. 11, 12, 13, and 14, T. 5 N., R. 2 W.
              
            
            
              
              § 81.242
              Pecos-Permian Basin Intrastate Air Quality Control Region.

              The Pecos-Permian Basin Intrastate Air Quality Control Region (New Mexico) consists of the territorial area encompassed by the boundaries of the following jurisdictions or described area (including the territorial area of all municipalities (as defined in section 302(f) of the Clean Air Act, 42 U.S.C. 1857h(f)) geographically located within the outermost boundaries of the area so delimited):
              
              
                In the State of New Mexico: Chaves County, Curry County, De Baca County, Eddy County, Lea County, Quay County, Roosevelt County.
              
            
            
              § 81.243
              Central Minnesota Intrastate Air Quality Control Region.

              The Central Minnesota Intrastate Air Quality Control Region consists of the territorial area encompassed by the boundaries of the following jurisdictions or described area (including the territorial area of all municipalities (as defined in section 302(f) of the Clean Air Act, 42 U.S.C. 1857h(f)) geographically located within the outermost boundaries of the area so delimited):
              
              
                In the State of Minnesota: Benton County, Chisago County, Isanti County, Kanabec County, Mille Lacs County, Pine County, Sherburne County, Stearns County, Wright County.
              
            
            
              § 81.244
              Northwest Minnesota Intrastate Air Quality Control Region.

              The Northwest Minnesota Intrastate Air Quality Control Region consists of the territorial area encompassed by the boundaries of the following jurisdictions or described area (including the territorial area of all municipalities (as defined in section 302(f) of the Clean Air Act, 42 U.S.C. 1857h(f)) geographically located within the outermost boundaries of the area so delimited):
              
              
                In the State of Minnesota: Becker County, Beltrami County, Cass County, Clearwater County, Crow Wing County, Douglas County, Grant County, Hubbard County, Kittson County, Lake of the Woods County, Mahnomen County, Marshall County, Morrison County, Norman County, Otter Tail County, Pennington County, Polk County, Pope County, Red Lake County, Roseau County, Stevens County, Todd County, Traverse County, Wadena County, Wilkin County.
              
            
            
              § 81.245
              Southwest Minnesota Intrastate Air Quality Control Region.

              The Southwest Minnesota Intrastate Air Quality Control Region consists of the territorial area encompassed by the boundaries of the following jurisdictions or described area (including the territorial area of all municipalities (as defined in section 302(f) of the Clean Air Act, 42 U.S.C. 1875h(f) geographically located within the outermost boundaries of the area so delimited):
              
              
                In the State of Minnesota: Big Stone County, Chippewa County, Cottonwood County, Jackson County, Kandiyohi County, Lac qui Parle County, Lincoln County, Lyon County, McLeod County, Meeker County, Murray County, Nobles County, Pipestone County, Redwood County, Renville County, Rock County, Swift County, Yellow Medicine County.
              
            
            
              § 81.246
              Northern Alaska Intrastate Air Quality Control Region.

              The Northern Alaska Intrastate Air Quality Control Region consists of the territorial area encompassed by the boundaries of the following jurisdictions or described area (including the territorial area of all municipalities (as defined in section 302(f) of the Clean Air Act, 42 U.S.C. 1875h(f)) geographically located within the outermost boundaries of the area so delimited):
              
              
                In the State of Alaska:
                Those portions of the 1956 Election Districts 18-23, inclusive, as described in Article XIV, section 3 of the Constitution of the State of Alaska, which are not included in the designated Cook Inlet Intrastate Air Quality Control Region as designated August 12, 1970 (35 FR 12757).
              
            
            
              § 81.247
              South Central Alaska Intrastate Air Quality Control Region.

              The South Central Alaska Intrastate Air Quality Control Region consists of the territorial area encompassed by the boundaries of the following jurisdictions or described area (including the territorial area of all municipalities (as defined in section 302(f) of the Clean Air Act, 42 U.S.C. 1857h(f)) geographically located within the outermost boundaries of the area so delimited):
              
              
                In the State of Alaska:

                Those portions of the 1956 Election Districts 7-17, inclusive, and Election District 24 as described in Article XIV, section 3 of the Constitution of the State of Alaska, which are not included in the designated Cook Inlet Intrastate Air Quality Control Region as designated August 12, 1970 (35 FR 12757).
              
            
            
              § 81.248
              Southeastern Alaska Intrastate Air Quality Control Region.

              The Southeastern Alaska Intrastate Air Quality Control Region consists of the territorial area encompassed by the boundaries of the following jurisdictions or described area (including the territorial area of all municipalities (as defined in section 302(f) of the Clean Air Act, 42 U.S.C. 1857h(f)) geographically located within the outermost boundaries of the area so delimited):
              
              
                In the State of Alaska:
                1956 Election Districts 1-6, inclusive, as described in Article XIV, section 3 of the Constitution of the State of Alaska.
              
            
            
              § 81.249
              Northwest Oregon Intrastate Air Quality Control Region.

              The Northwest Oregon Intrastate Air Quality Control Region consists of the territorial area encompassed by the boundaries of the following jurisdictions or described area (including the territorial area of all municipalities (as defined in section 302(f) of the Clean Air Act, 42 U.S.C. 1857h(f)) geographically located within the outermost boundaries of the area so delimited):
              
              
                In the State of Oregon: Clatsop County, Lincoln County, Tillamook County.
              
            
            
              § 81.250
              North Central Kansas Intrastate Air Quality Control Region.

              The North Central Kansas Intrastate Air Quality Control Region consists of the territorial area encompassed by the boundaries of the following jurisdictions or described area (including the territorial area of all municipalities (as defined in section 302(f) of the Clean Air Act, 42 U.S.C. 1857h(f)) geographically located within the outermost boundaries of the area so delimited):
              
              
                In the State of Kansas: Clay County, Cloud County, Dickinson County, Ellsworth County, Geary County, Jewell County, Lincoln County, McPherson County, Mitchell County, Morris County, Ottawa County, Republic County, Rice County, Riley County, Saline County, Washington County.
              
            
            
              § 81.251
              Northeast Kansas Intrastate Air Quality Control Region.

              The Northeast Kansas Intrastate Air Quality Control Region consists of the territorial area encompassed by the boundaries of the following jurisdictions or described area (including the territorial area of all municipalities (as defined in section 302(f) of the Clean Air Act, 42 U.S.C. 1857h(f)) geographically located within the outermost boundaries of the area so delimited):
              
              
                In the State of Kansas: Atchison County, Brown County, Doniphan County, Douglas County, Franklin County, Jackson County, Jefferson County, Marshall County, Miami County, Nemaha County, Osage County, Pottawatomie County, Shawnee County, Wabaunsee County.
              
            
            
              § 81.252
              Northwest Kansas Intrastate Air Quality Control Region.

              The Northwest Kansas Intrastate Air Quality Control Region consists of the territorial area encompassed by the boundaries of the following jurisdictions or described area (including the territorial area of all municipalities (as defined in section 302(f) of the Clean Air Act, 42 U.S.C. 1857h(f)) geographically located within the outermost boundaries of the area so delimited):
              
              
                In the State of Kansas: Barton County, Cheyenne County, Decatur County, Ellis County, Gove County, Graham County, Logan County, Ness County, Norton County, Osborne County, Phillips County, Rawlins County, Rooks County, Rush County, Russell County, Sheridan County, Sherman County, Smith County, Thomas County, Trego County, Wallace County.
              
            
            
              § 81.253
              South Central Kansas Intrastate Air Quality Control Region.

              The South Central Kansas Intrastate Air Quality Control Region consists of the territorial area encompassed by the boundaries of the following jurisdictions or described area (including the territorial area of all municipalities (as defined in section 302(f) of the Clean Air Act, 42 U.S.C. 1857h(f)) geographically located within the outermost boundaries of the area so delimited):
              
              
                In the State of Kansas: Butler County, Chase County, Cowley County, Harper County, Harvey County, Kingman County, Marion County, Reno County, Sedgwick County, Sumner County.
              
            
            
              
              § 81.254
              Southeast Kansas Intrastate Air Quality Control Region.

              The Southeast Kansas Intrastate Air Quality Control Region consists of the territorial area encompassed by the boundaries of the following jurisdictions or described area (including the territorial area of all municipalities (as defined in section 302(f) of the Clean Air Act, 42 U.S.C. 1857h(f)) geographically located within the outermost boundaries of the area so delimited):
              
              
                In the State of Kansas: Allen County, Anderson County, Bourbon County, Chautauqua County, Cherokee County, Coffey County, Crawford County, Elk County, Greenwood County, Labette County, Linn County, Lyon County, Montgomery County, Neosho County, Wilson County, Woodson County.
              
            
            
              § 81.255
              Southwest Kansas Intrastate Air Quality Control Region.

              The Southwest Kansas Intrastate Air Quality Control Region consists of the territorial area encompassed by the boundaries of the following jurisdictions or described area (including the territorial area of all municipalities (as defined in section 302(f) of the Clean Air Act, 42 U.S.C. 1857h(f)) geographically located within the outermost boundaries of the area so delimited):
              
              
                In the State of Kansas: Barber County, Clark County, Comanche County, Edwards County, Finney County, Ford County, Grant County, Gray County, Greeley County, Hamilton County, Haskell County, Hodgeman County, Kearny County, Kiowa County, Lane County, Meade County, Morton County, Pawnee County, Pratt County, Scott County, Seward County, Stafford County, Stanton County, Stevens County, Wichita County.
              
            
            
              § 81.256
              Northeast Iowa Intrastate Air Quality Control Region.

              The Northeast Iowa Intrastate Air Quality Control Region consists of the territorial area encompassed by the boundaries of the following jurisdictions or described area (including the territorial area of all municipalities (as defined in section 302(f) of the Clean Air Act, 42 U.S.C. 1857h(f)) geographically located within the outermost boundaries of the area so delimited):
              
              
                In the State of Iowa: Allamakee County, Benton County, Black Hawk County, Bremer County, Buchanan County, Chickasaw County, Delaware County, Fayette County, Howard County, Jones County, Linn County, Winneshiek County.
              
            
            
              § 81.257
              North Central Iowa Intrastate Air Quality Control Region.

              The North Central Iowa Intrastate Air Quality Control Region consists of the territorial area encompassed by the boundaries of the following jurisdictions or described area (including the territorial area of all municipalities (as defined in section 302(f) of the Clean Air Act, 42 U.S.C. 1857h(f)) geographically located within the outermost boundaries of the area so delimited):
              
              
                In the State of Iowa: Butler County, Cerro Gordo County, Floyd County, Franklin County, Grundy County, Hamilton County, Hancock County, Hardin County, Humboldt County, Kossuth County, Mitchell County, Webster County, Winnebago County, Worth County, Wright County.
              
            
            
              § 81.258
              Northwest Iowa Intrastate Air Quality Control Region.

              The Northwest Iowa Intrastate Air Quality Control Region consists of the territorial area encompassed by the boundaries of the following jurisdictions or described area (including the territorial area of all municipalities (as defined in section 302(f) of the Clean Air Act, 42 U.S.C. 1857h(f)) geographically located within the outermost boundaries of the area so delimited):
              
              
                In the State of Iowa: Buena Vista County, Calhoun County, Cherokee County, Clay County, Dickinson County, Emmet County, Ida County, O'Brien County, Osceola County, Palo Alto County, Pocahontas County, Sac County.
              
            
            
              § 81.259
              Southwest Iowa Intrastate Air Quality Control Region.

              The Southwest Iowa Intrastate Air Quality Control Region consists of the territorial area encompassed by the boundaries of the following jurisdictions or described area (including the territorial area of all municipalities (as defined in section 302(f) of the Clean Air Act, 42 U.S.C. 1857h(f)) geographically located within the outermost boundaries of the area so delimited):
              
              

                In the State of Iowa: Adair County, Adams County, Audubon County, Carroll County, Cass County, Crawford County, Fremont County, Greene County, Guthrie County, Harrison County, Mills County, Monona County, Montgomery County, Page County, Ringgold County, Shelby County, Taylor County, Union County.
              
            
            
              § 81.260
              South Central Iowa Intrastate Air Quality Control Region.

              The South Central Iowa Intrastate Air Quality Control Region consists of the territorial area encompassed by the boundaries of the following jurisdictions or described area (including the territorial area of all municipalities (as defined in section 302(f) of the Clean Air Act, 42 U.S.C. 1857h(f)) geographically located within the outermost boundaries of the area so delimited):
              
              
                In the State of Iowa: Appanoose County, Boone County, Clarke County, Dallas County, Decatur County, Jasper County, Lucas County, Madison County, Mahaska County, Marion County, Marshall County, Monroe County, Polk County, Poweshiek County, Story County, Tama County, Warren County, Wayne County.
              
            
            
              § 81.261
              Southeast Iowa Intrastate Air Quality Control Region.

              The Southeast Iowa Intrastate Air Quality Control Region consists of the territorial area encompassed by the boundaries of the following jurisdictions or described area (including the territorial area of all municipalities (as defined in section 302(f) of the Clean Air Act, 42 U.S.C. 1857h(f)) geographically located within the outermost boundaries of the area so delimited):
              
              
                In the State of Iowa: Cedar County, Davis County, Henry County, Iowa County, Jefferson County, Johnson County, Keokuk County, Van Buren County, Wapello County, Washington County.
              
              
              
                Note:
                For purposes of identification, the Regions are referred to by Iowa authorities as follows:
                Sec.
                81.256 Northeast Iowa Intrastate Air Quality Control Region: Region 1.
                81.257 North Central Iowa Intrastate Air Quality Control Region: Region 2.
                81.258 Northwest Iowa Intrastate Air Quality Control Region: Region 3.
                81.259 Southwest Iowa Intrastate Air Quality Control Region: Region 4.
                81.260 South Central Iowa Intrastate Air Quality Control Region: Region 5.
                81.261 Southeast Iowa Intrastate Air Quality Control Region: Region 6.
              
            
            
              § 81.262
              North Central Illinois Intrastate Air Quality Control Region.

              The North Central Illinois Intrastate Air Quality Control Region consists of the territorial area encompassed by the boundaries of the following jurisdictions or described area (including the territorial area of all municipalities (as defined in section 302(f) of the Clean Air Act, 42 U.S.C. 1857h(f)) geographically located within the outermost boundaries of the area so delimited):
              
              
                In the State of Illinois: Bureau County, La Salle County, Lee County, Marshall County, Putnam County, Stark County.
              
            
            
              § 81.263
              East Central Illinois Intrastate Air Quality Control Region.

              The East Central Illinois Intrastate Air Quality Control Region consists of the territorial area encompassed by the boundaries of the following jurisdictions or described area (including the territorial area of all municipalities (as defined in section 302(f) of the Clean Air Act, 42 U.S.C. 1857h(f)) geographically located within the outermost boundaries of the area so delimited):
              
              
                In the State of Illinois: Champaign County, Clark County, Coles County, Cumberland County, De Witt County, Douglas County, Edgar County, Ford County, Iroquois County, Livingston County, McLean County, Moultrie County, Piatt County, Shelby County, Vermilion County.
              
            
            
              § 81.264
              West Central Illinois Intrastate Air Quality Control Region.

              The West Central Illinois Intrastate Air Quality Control Region consists of the territorial area encompassed by the boundaries of the following jurisdictions or described area (including the territorial area of all municipalities (as defined in section 302(f) of the Clean Air Act, 42 U.S.C. 1857h(f)) geographically located within the outermost boundaries of the area so delimited):
              
              
                In the State of Illinois: Adams County, Brown County, Calhoun County, Cass County, Christian County, Greene County, Jersey County, Logan County, Macon County, Macoupin County, Menard County, Montgomery County, Morgan County, Pike County, Sangamon County, Schuyler County, Scott County.
              
            
            
              
              § 81.265
              Southeast Illinois Intrastate Air Quality Control Region.

              The Southeast Illinois Intrastate Air Quality Control Region consists of the territorial area encompassed by the boundaries of the following jurisdictions or described area (including the territorial area of all municipalities (as defined in section 302(f) of the Clean Air Act, 42 U.S.C. 1857h(f)) geographically located within the outermost boundaries of the area so delimited):
              
              
                In the State of Illinois: Clay County, Crawford County, Edwards County, Effingham County, Fayette County, Franklin County, Gallatin County, Hamilton County, Hardin County, Jackson County, Jasper County, Jefferson County, Lawrence County, Marion County, Perry County, Richland County, Saline County, Wabash County, Wayne County, White County, Williamson County.
              
            
            
              § 81.266
              Alabama and Tombigbee Rivers Intrastate Air Quality Control Region.

              The Alabama and Tombigbee Rivers Intrastate Air Quality Control Region (Alabama) consists of the territorial area encompassed by the boundaries of the following jurisdictions or described area (including the territorial area of all municipalities (as defined in section 302(f) of the Clean Air Act, 42 U.S.C. 1857h(f)) geographically located within the outermost boundaries of the area so delimited):
              
              
                In the State of Alabama: Choctaw County, Clarke County, Conecuh County, Dallas County, Marengo County, Monroe County, Perry County, Washington County, Wilcox County.
              
            
            
              § 81.267
              Southeast Alabama Intrastate Air Quality Control Region.

              The Southeast Alabama Intrastate Air Quality Control Region consists of the territorial area encompassed by the boundaries of the following jurisdictions or described area (including the territorial area of all municipalities (as defined in section 302(f) of the Clean Air Act, 42 U.S.C. 1857h(f)) geographically located within the outermost boundaries of the area so delimited):
              
              
                In the State of Alabama: Barbour County, Coffee County, Covington County, Dale County, Geneva County, Henry County, Houston County.
              
            
            
              § 81.268
              Mohave-Yuma Intrastate Air Quality Control Region.

              The Mohave-Yuma Intrastate Air Quality Control Region (Arizona) has been revised to consist of the territorial area encompassed by the boundaries of the following jurisdictions or described area (including the territorial area of all municipalities (as defined in section 302(f) of the Clean Air Act, 42 U.S.C. 7602(f)) geographically located within the outermost boundaries of the area so delimited):
              
              
                In the State of Arizona: Mohave County and Yuma County.
              
              [45 FR 7545, Feb. 4, 1980]
            
            
              § 81.269
              Pima Intrastate Air Quality Control Region.

              The Pima Intrastate Air Quality Control Region (Arizona) consists of the territorial area encompassed by the boundaries of the following jurisdictions or described area (including the territorial area of all municipalities (as defined in section 302(f) of the Clean Air Act, 42 U.S.C. 1857h(f)) geographically located within the outermost boundaries of the area so delimited):
              
              
                In the State of Arizona: Pima County.
              
              [45 FR 67347, Oct. 10, 1980]
            
            
              § 81.270
              Northern Arizona Intrastate Air Quality Control Region.

              The Northern Arizona Intrastate Air Quality Control Region consists of the territorial area encompassed by the boundaries of the following jurisdictions or described area (including the territorial area of all municipalities (as defined in section 302(f) of the Clean Air Act, 42 U.S.C. 1857h(f)) geographically located within the outermost boundaries of the area so delimited):
              
              
                In the State of Arizona: Apache County, Coconino County, Navajo County, Yavapai County.
              
              [45 FR 67347, Oct. 10, 1980]
            
            
              § 81.271
              Central Arizona Intrastate Air Quality Control Region.

              The Central Arizona Intrastate Air Quality Control Region consists of the territorial area encompassed by the boundaries of the following jurisdictions or described area (including the territorial area of all municipalities (as defined in section 302(f) of the Clean Air Act, 42 U.S.C. 1857h(f)) geographically located within the outermost boundaries of the area so delimited):
              
              
                In the State of Arizona: Gila County, Pinal County.
              
              [45 FR 67348, Oct. 10, 1980]
            
            
              § 81.272
              Southeast Arizona Intrastate Air Quality Control Region.

              The Southeast Arizona Intrastate Air Quality Control Region consists of the territorial area encompassed by the boundaries of the following jurisdictions or described area (including the territorial area of all municipalities (as defined in section 302(f) of the Clean Air Act, 42 U.S.C. 1857h(f)) geographically located within the outermost boundaries of the area so delimited):
              
              
                In the State of Arizona: Cochise County, Graham County, Greenlee County, Santa Cruz County.
              
              [45 FR 67348, Oct. 10, 1980]
            
            
              § 81.273
              Lake County Intrastate Air Quality Control Region.

              The Lake County Intrastate Air Quality Control Region consists of the territorial area encompassed by the boundaries of the following jurisdictions or described area (including the territorial area of all municipalities (as defined in section 302(f) of the Clean Air Act, 42 U.S.C. 1857h(f)) geographically located within the outermost boundaries of the area so delimited):
              
              
                In the State of California: Lake County.
              
              [46 FR 3891, Jan. 16, 1981]
            
            
              § 81.274
              Mountain Counties Intrastate Air Quality Control Region.

              The Mountain Counties Intrastate Air Quality Control Region consists of the territorial area encompassed by the boundaries of the following jurisdictions or described area (including the territorial area of all municipalities (as defined in section 302(f) of the Clean Air Act, 42 U.S.C. 1857h(f)) geographically located within the outermost boundaries of the area so delimited):
              
              
                In the State of California: Amador County, Calaveras County, Mariposa County, Nevada Country, Plumas County, Sierra County, Tuolumne County.
                El Dorado County—all of El Dorado County except that portion within the drainage area naturally tributary to Lake Tahoe including said Lake.
                Placer County—all of Placer County except the following described area:That portion of Placer County within the drainage area naturally tributary to Lake Tahoe including said Lake, plus that area in the vicinity of the head of the Truckee River described as follows: commencing at the point common to the aforementioned drainage area crestline and the line common to Townships 15 North and 16 North, Mount Diablo Base and meridian (M.D.B. & M.), and following that line in a westerly direction to the northwest corner of Section 3, Township 15 North, Range 16 East, M.D.B. & M., thence south along the west line of Sections 3 and 10, Township 15 North, Range 16 East, M.D.B. & M., to the intersection with the said drainage area crestline, thence following the said drainage area boundary in a southeasterly, then northeasterly direction to and along the Lake Tahoe Dam, thence following the said drainage area crestline in a northeasterly, then northwesterly direction to the point of beginning.
              
              [46 FR 3891, Jan. 16, 1981]
            
            
              § 81.275
              Lake Tahoe Intrastate Air Quality Control Region.

              The Lake Tahoe Intrastate Air Quality Control Region consists of the territorial area encompassed by the boundaries of the following jurisdictions or described area (including the territorial area of all municipalities (as defined in section 302(f) of the Clean Air Act, 42 U.S.C. 1857h(f)) geographically located within the outermost boundaries of the area so delimited:
              
              
                In the State of California:
                El Dorado County—that portion of El Dorado County within the drainage area naturally tributary to Lake Tahoe including said Lake.

                Placer County—that portion of Placer County within the drainage area naturally tributary to Lake Tahoe including said Lake, plus that area in the vicinity of the head of the Truckee River described as follows: commencing at the point common to the aforementioned drainage area crestline and the line common to Townships 15 North and 16 North, Mount Diablo Base and Meridian (M.D.B. & M.), and following that line in a westerly direction to the northwest corner of Section 3, Township 15 North, Range 16 East, M.D.B. & M., thence south along the west line of Sections 3 and 10, Township 15 North, Range 16 East, M.D.B. & M., to the intersection with the said drainage area crestline, thence following the said drainage area boundary in a southeasterly, then northeasterly direction to and along the Lake Tahoe Dam, thence following the said drainage area crestline in a northeasterly, then northwesterly direction to the point of beginning.
              
              [46 FR 3891, Jan. 16, 1981]
            
            
              § 81.276
              Nevada Intrastate Air Quality Control Region.
              The Nevada Intrastate Air Quality Control Region consists of the territorial area encompassed by the boundaries of the following jurisdictions or described area (including the territorial area of all municipalities (as defined in section 302(f) of the Clean Air Act, 42 U.S.C. 1857h(f)) geographically located within the outermost boundaries of the area so delimited):
              In the State of Nevada: Churchill County, Elko County, Esmeralda County, Eureka County, Humboldt County, Lander County, Lincoln County, Mineral County, Nye County, Pershing County, and White Pine County.
              [80 FR 67663, Dec. 3, 2015]
            
          
          
            Subpart C—Section 107 Attainment Status Designations
            
              Authority:
              42 U.S.C. 7401, et seq.
              
            
            
              Source:
              43 FR 8964, Mar. 3, 1978, unless otherwise noted.
            
            
              § 81.300
              Scope.

              (a) Attainment status designations as approved or designated by the Environmental Protection Agency (EPA) pursuant to section 107 of the CAA are listed in this subpart. Area designations are subject to revision whenever sufficient data become available to warrant a redesignation. Both the state and EPA can initiate changes to these designations, but any state redesignation request must be submitted to EPA for concurrence. The EPA has replaced the national ambient air quality standards for particulate matter measured as total suspended particulate with standards measured as particulate matter with an aerodynamic diameter less than or equal to a nominal 10 micrometers (PM-10). Accordingly, area designations for PM-10 are included in the lists in subpart C of this part. However, the TSP area designations will also remain in effect until the Administrator determines that the designations are no longer necessary for implementing the maximum allowable increases in concentrations of particulate matter pursuant to section 163(b) of the CAA, as explained in paragraph (b) of this section. The EPA has also added national ambient air quality standards for fine particulate matter measured as particulate matter with an aerodynamic diameter less than or equal to a nominal 2.5 micrometers (PM2.5). Accordingly, area designations for PM2.5 are included in the lists in subpart C of this part.

              (b) Designated areas which are listed below as attainment (“Better than national standards”) or unclassifiable (“Cannot be classified”) for total suspended particulate (TSP), sulfur dioxide (SO2), and nitrogen dioxide (NO2), represent potential baseline areas or portions of baseline areas which are used in determining compliance with maximum allowable increases (increments) in concentrations of the respective pollutants for the prevention of significant deterioration of air quality (PSD). With respect to areas identified as “Rest of State” it should be assumed that such reference comprises a single area designation for PSD baseline area purposes. However, for PM-10, the use of the term “Rest of State” is an interim measure to designate as unclassifiable all locations not originally designated nonattainment for PM-10 in accordance with section 107(d)(4)(B) of the Act.
              (c) For PM-10 areas designated nonattainment, pursuant to section 107(d)(4)(b) by operation of law upon enactment of the 1990 Amendments to the Act, the boundaries are more fully described as follows:
              (1) For cities and towns, the boundary of the nonattainment area is defined by the municipal boundary limits as of November 15, 1990, the date the 1990 Amendments were signed into law, except for areas which were formerly categorized as “Group I areas”, in which case the nonattainment area is defined by the municipal boundary limits as of October 31, 1990.

              (2) Similarly, for planning areas, air quality maintenance areas, air basins, and urban growth boundaries the nonattainment area is defined by the entire planning area, air quality maintenance area, air basin, or urban growth boundary as of November 15, 1990, except for areas which were formerly “Group I”, in which case the boundary is defined by the entire planning area, air quality maintenance area, air basin, or urban growth boundary as of October 31, 1990. The foregoing is true except to the extent the planning area, air quality maintenance area, air basin, or urban growth boundary is further defined, e.g., by township, range and/or section. Such geographical descriptors remain a fixed part of the nonattainment boundaries irrespective of whether they are included in the planning area, air quality maintenance area, air basin, or urban growth boundary.
              (3) The boundaries of PM-10 areas subsequently redesignated pursuant to section 107(d)(3) of the Act will be defined by the city, town, planning area, air quality maintenance area, air basin, or urban growth boundary in effect the date the designation is promulgated.
              (d) For ozone and carbon monoxide (CO) areas the effective date(s) of air quality area designations and classifications are described as follows:
              (1) For the portions of ozone and CO nonattainment areas that were designated nonattainment prior to the date of enactment of the Clean Air Act Amendments of 1990 (preenactment), the effective date is November 15, 1990.
              (2) For the portions of nonattainment areas that were designated attainment prior to November 15, 1990, and included as part of an area designated nonattainment prior to November 15, 1990, the effective date of the designation to nonattainment is November 15, 1990 for:
              (i) Purposes of determining whether the portion of the nonattainment area is eligible for the 5-percent classification adjustment under section 181(a)(4) (ozone) or section 186(a)(3) (CO);
              (ii) Triggering the process for determining the C/MSA boundary adjustment under section 107(d)(4)(A)(iv)-(v);
              (iii) Determining the scope of a “covered area” under section 211 (k)(10)(D) and opt-in under section 211 (k)(6) for the reformulated gasoline requirement and for purposes of determining the baseline of the reductions needed to meet the requirement to reduce volatile organic compounds by 15 percent under section 181 (b)(1). For all other purposes the effective designation date is January 6, 1992 (except for the Towns of Blooming Grove, Chester, Highlands, Monroe, Tuxedo, Warwick, and Woodbury in Orange County, NY, and for Putnam County, NY, for which the effective date is January 15, 1992, and for the remainder of Orange County, NY, for which the effective date is April 21, 1994).
              (3) For nonattainment areas designated attainment preenactment, and not included as part of any nonattainment area that was designated nonattainment preenactment, the effective date for all purposes is the date of the designation.
              (e) Provisions for Early Action Compact Areas with Deferred Effective Date of Nonattainment Designation.
              (1) Definitions. The following definitions apply for purposes of this subpart. Any term not defined herein shall have the meaning as defined in 40 CFR 51.100 and § 81.1
              (i) Early Action Compact. The term “early action compact” (“compact”) means an agreement entered into on or before December 31, 2002, by—
              (A) The Administrator;
              (B) A State;
              (C) An official of a county, parish, or town that—
              (1) Is designated attainment for the 1-hour national ambient air quality standard for ozone;
              (2) Has monitored data representing the most recent 3 years of quality-assured data that meets the 1-hour national ambient air quality standard for ozone; and
              (3) May or may not be meeting the 8-hour national ambient air quality standard for ozone.
              (ii) State. The term “State” has the meaning given the term in section 302 of the Clean Air Act (42 U.S.C. 7602).
              (iii) Area. The term “area” means one or more counties, parishes, or towns that are participating in an early action compact.
              (iv) State Implementation Plan. The term “State implementation plan” (“SIP”) means a plan required to be submitted to the Administrator by a State under section 110 of the Clean Air Act (42 U.S.C. 7410).
              (v) 8-hour National Ambient Air Quality Standard means the air quality standards under the Clean Air Act (42 U.S.C. 7401 et seq.) codified at 40 CFR 50.10.
              (2) What Are Early Action Compact Areas Required To Do? (i) Not later than June 16, 2003, the local area shall—
              (A) Submit to the Administrator a list identifying and describing the local control measures that are being considered for adoption during the local planning process; and
              (B) Provide to the public clear information on the measures under consideration;
              (ii) Not later than March 31, 2004, the local plan shall be completed and submitted to the State (with a copy of the local plan provided to the Administrator), which shall include—
              (A) One or more locally adopted measures that are specific, quantified, and permanent and that, if approved by the Administrator, will be enforceable as part of the State implementation plan;
              (B) Specific implementation dates for the adopted control measures;
              (C) Sufficient documentation to ensure that the Administrator will be able to make a preliminary technical assessment based on control measures demonstrating attainment of the 8-hour ozone national ambient air quality standard under the Clean Air Act not later than December 31, 2007;
              (iii) Not later than December 31, 2004, the State shall submit to the Administrator a revision to the SIP consisting of the local plan, including all adopted control measures, and a demonstration that the applicable area will attain the 8-hour ozone national ambient air quality standard not later than December 31, 2007;
              (iv) The area subject to the early action compact shall implement expeditiously, but not later than December 31, 2005, the local control measures that are incorporated in the SIP;
              (v) Not later than June 30, 2006, the State shall submit to the Administrator a report describing the progress of the local area since December 31, 2005, that includes—
              (A) A description of whether the area continues to implement its control measures, the emissions reductions being achieved by the control measures, and the improvements in air quality that are being made; and
              (B) Sufficient information to ensure that the Administrator will be able to make a comprehensive assessment of air quality progress in the area; and
              (vi) Not later than December 31, 2007, the area subject to a compact shall attain the 8-hour ozone national ambient air quality standard.
              (3) What Action Shall the Administrator Take To Promulgate Designations for an Early Action Compact Area That Does Not Meet (or That Contributes to Ambient Air Quality in a Nearby Area That Does Not Meet) the 8-Hour Ozone National Ambient Air Quality Standard?—(i) General. With the exception of the Denver area subject to a compact and notwithstanding clauses (i) through (iv) of section 107(d)(1)(B) of the Clean Air Act (42 U.S.C. 7407(d)(1)(B)), the Administrator shall defer until April 15, 2008 the effective date of a nonattainment designation of any area subject to a compact that does not meet (or that contributes to ambient air quality in a nearby area that does not meet) the 8-hour ozone national ambient air quality standard if the Administrator determines that the area subject to a compact has met the requirements in paragraphs (e)(2)(i) through (iii) of this section. The Administrator shall defer until November 20, 2007 the effective date of a nonattainment designation of the Denver area.
              (ii) Requirements not met. (A) If the Administrator determines that an area subject to a compact has not met the requirements in paragraphs (e)(2)(i) and (ii) of this section, the nonattainment designation will become effective June 15, 2004.

              (B) Prior to expiration of the deferred effective date on April 15, 2008, if the Administrator determines that an area or the State subject to a compact has not met either requirement in paragraphs (e)(2)(iv) and (v) of this section, the nonattainment designation shall become effective as of the deferred effective date, unless EPA takes affirmative rulemaking action to further extend the deadline.
              (C) If the Administrator determines that an area subject to a compact and/or State has not met any requirement in paragraphs (e)(2)(iv) through (vi) of this section, the nonattainment designation shall become effective as of the deferred effective date, unless EPA takes affirmative rulemaking action to further extend the deadline.
              (D) Not later than 1 year after the effective date of the nonattainment designation, the State shall submit to the Administrator a revised attainment demonstration SIP.
              (iii) All Requirements Met. If the Administrator determines that an area subject to a compact has met all of the requirements under subparagraph (e)(2) of this section—
              (A) The Administrator shall designate the area as attainment under section 107(d)(1)(B) of the Clean Air Act; and
              (B) The designation shall become effective no later than April 15, 2008.
              (4) What Action Shall the Administrator Take To Approve or Disapprove a Revision to the SIP Submitted by a Compact Area on or Before December 31, 2004? (i) Not later than September 30, 2005, the Administrator shall take final action to approve or disapprove a revision to the SIP, in accordance with paragraph (e)(2)(iii) of this section, that is submitted by a compact area on or before December 31, 2004.
              (ii) If the Administrator approves the SIP revision, the area will continue to be eligible for a deferral of the effective date of nonattainment designation.
              (iii) If the Administrator disapproves the SIP revision, the nonattainment designation shall become effective on September 30, 2005.
              (iv) If the area's nonattainment designation applies, the State shall comply with paragraph (e)(3)(ii)(D) of this section.
              [56 FR 56709, Nov. 6, 1991, as amended at 57 FR 56766, Nov. 30, 1992; 59 FR 18970, Apr. 21, 1994; 63 FR 7274, Feb. 12, 1998; 69 FR 23875, Apr. 30, 2004; 70 FR 951, Jan. 5, 2005; 70 FR 50994, Aug. 29, 2005; 71 FR 69027, Nov. 29, 2006; 72 FR 35362, June 28, 2007; 72 FR 53955, Sept. 21, 2007; 74 FR 58701, Nov. 13, 2009]
            
            
              § 81.301
              Alabama.
              
                Alabama—TSP
                
                  Designated area
                  Does not meet primary standards
                  Does not meet secondary standards
                  Cannot be classified
                  Better than national standards
                
                
                  That portion of Etowah City within the western section of Gadsden
                  X
                  X
                
                
                  Those portions of Jefferson City within central Birmingham and the area surrounding the Universal Atlas Cement plant
                  X
                  X
                
                
                  Fairfield Area of Jefferson City 1
                  
                  
                  X
                
                
                  Bessemer and Irondale areas of Jefferson County1 
                  
                  
                  X
                
                
                  Rest of State
                  
                  
                  
                  X
                
                
                  1 See Federal Register of June 21, 1981.
              
              
                Alabama—1971 Sulfur Dioxide NAAQS
                [Primary and Secondary]
                
                  Designated area
                  Does not meet primary standards
                  Does not meet secondary standards
                  Cannot be classified
                  Better than national standards
                
                
                  Statewide
                  
                  
                  
                  X
                
              
              
              
                Alabama—2010 Sulfur Dioxide NAAQS
                [Primary]
                
                  Designated area 1
                  
                  Designation
                  Date 2
                  
                  Type
                
                
                  Escambia County
                  
                  Unclassifiable.
                
                
                  Mobile County
                  
                  Unclassifiable.
                
                
                  Morgan County
                  
                  Unclassifiable.
                
                
                  Pike County
                  
                  Unclassifiable.
                
                
                  Shelby County
                  
                  Unclassifiable.
                
                
                  Shelby County (part) 3
                  
                
                
                  2016 US Census Block Groups 011170308001 and 011170308002
                
                
                  Washington County
                  
                  Unclassifiable.
                
                
                  Rest of State:
                
                
                  Autauga County
                  
                  Attainment/Unclassifiable.
                
                
                  Baldwin County
                  
                  Attainment/Unclassifiable.
                
                
                  Barbour County
                  
                  Attainment/Unclassifiable.
                
                
                  Bibb County
                  
                  Attainment/Unclassifiable.
                
                
                  Blount County
                  
                  Attainment/Unclassifiable.
                
                
                  Bullock County
                  
                  Attainment/Unclassifiable.
                
                
                  Butler County
                  
                  Attainment/Unclassifiable.
                
                
                  Calhoun County
                  
                  Attainment/Unclassifiable.
                
                
                  Chambers County
                  
                  Attainment/Unclassifiable.
                
                
                  Cherokee County
                  
                  Attainment/Unclassifiable.
                
                
                  Chilton County
                  
                  Attainment/Unclassifiable.
                
                
                  Choctaw County
                  
                  Attainment/Unclassifiable.
                
                
                  Clarke County
                  
                  Attainment/Unclassifiable.
                
                
                  Clay County
                  
                  Attainment/Unclassifiable.
                
                
                  Cleburne County
                  
                  Attainment/Unclassifiable.
                
                
                  Coffee County
                  
                  Attainment/Unclassifiable.
                
                
                  Colbert County
                  
                  Attainment/Unclassifiable.
                
                
                  Conecuh County
                  
                  Attainment/Unclassifiable.
                
                
                  Coosa County
                  
                  Attainment/Unclassifiable.
                
                
                  Covington County
                  
                  Attainment/Unclassifiable.
                
                
                  Crenshaw County
                  
                  Attainment/Unclassifiable.
                
                
                  Cullman County
                  
                  Attainment/Unclassifiable.
                
                
                  Dale County
                  
                  Attainment/Unclassifiable.
                
                
                  Dallas County
                  
                  Attainment/Unclassifiable.
                
                
                  DeKalb County
                  
                  Attainment/Unclassifiable.
                
                
                  Elmore County
                  
                  Attainment/Unclassifiable.
                
                
                  Etowah County
                  
                  Attainment/Unclassifiable.
                
                
                  Fayette County
                  
                  Attainment/Unclassifiable.
                
                
                  Franklin County
                  
                  Attainment/Unclassifiable.
                
                
                  Geneva County
                  
                  Attainment/Unclassifiable.
                
                
                  Greene County
                  
                  Attainment/Unclassifiable.
                
                
                  Hale County
                  
                  Attainment/Unclassifiable.
                
                
                  Henry County
                  
                  Attainment/Unclassifiable.
                
                
                  Houston County
                  
                  Attainment/Unclassifiable.
                
                
                  Jackson County
                  
                  Attainment/Unclassifiable.
                
                
                  Jefferson County
                  
                  Attainment/Unclassifiable.
                
                
                  Lamar County
                  
                  Attainment/Unclassifiable.
                
                
                  Lauderdale County
                  
                  Attainment/Unclassifiable.
                
                
                  Lawrence County
                  
                  Attainment/Unclassifiable.
                
                
                  Lee County
                  
                  Attainment/Unclassifiable.
                
                
                  Limestone County
                  
                  Attainment/Unclassifiable.
                
                
                  Lowndes County
                  
                  Attainment/Unclassifiable.
                
                
                  Macon County
                  
                  Attainment/Unclassifiable.
                
                
                  Madison County
                  
                  Attainment/Unclassifiable.
                
                
                  Marengo County
                  
                  Attainment/Unclassifiable.
                
                
                  Marion County
                  
                  Attainment/Unclassifiable.
                
                
                  Marshall County
                  
                  Attainment/Unclassifiable.
                
                
                  Monroe County
                  
                  Attainment/Unclassifiable.
                
                
                  Montgomery County
                  
                  Attainment/Unclassifiable.
                
                
                  Perry County
                  
                  Attainment/Unclassifiable.
                
                
                  Pickens County
                  
                  Attainment/Unclassifiable.
                
                
                  Randolph County
                  
                  Attainment/Unclassifiable.
                
                
                  Russell County
                  
                  Attainment/Unclassifiable.
                
                
                  St. Clair County
                  
                  Attainment/Unclassifiable.
                
                
                  Sumter County
                  
                  Attainment/Unclassifiable.
                
                
                  Talladega County
                  
                  Attainment/Unclassifiable.
                
                
                  Tallapoosa County
                  
                  Attainment/Unclassifiable.
                
                
                  Tuscaloosa County
                  
                  Attainment/Unclassifiable.
                
                
                  Walker County
                  
                  Attainment/Unclassifiable.
                
                
                  
                  Wilcox County
                  
                  Attainment/Unclassifiable.
                
                
                  Winston County
                  
                  Attainment/Unclassifiable.
                
                
                  1 Includes any Indian country in each county or area, unless otherwise specified. EPA is not determining the boundaries of any area of Indian country in this table, including any area of Indian country located in the larger designation area. The inclusion of any Indian country in the designation area is not a determination that the state has regulatory authority under the Clean Air Act for such Indian country.
                
                  2 This date is April 9, 2018, unless otherwise noted.
                
                  3 The remainder of Shelby County will be designated by December 31, 2020.
              
              
                Alabama—Carbon Monoxide
                
                  Designated Area
                  Designation
                  Date 1
                  
                  Type
                  Classification
                  Date 1
                  
                  Type
                
                
                  Statewide
                  
                  Unclassifiable/Attainment
                
                
                  Autauga County
                
                
                  Baldwin County
                
                
                  Barbour County
                
                
                  Bibb County
                
                
                  Blount County
                
                
                  Bullock County
                
                
                  Butler County
                
                
                  Calhoun County
                
                
                  Chambers County
                
                
                  Cherokee County
                
                
                  Chilton County
                
                
                  Choctaw County
                
                
                  Clarke County
                
                
                  Clay County
                
                
                  Cleburne County
                
                
                  Coffee County
                
                
                  Colbert County
                
                
                  Conecuh County
                
                
                  Coosa County
                
                
                  Covington County
                
                
                  Crenshaw County
                
                
                  Dale County
                
                
                  Dallas County
                
                
                  De Kalb County
                
                
                  Elmore County
                
                
                  Escambia County
                
                
                  Etowah County
                
                
                  Fayette County
                
                
                  Franklin County
                
                
                  Geneva County
                
                
                  Greene County
                
                
                  Hale County
                
                
                  Henry County
                
                
                  Houston County
                
                
                  Ilman County
                
                
                  Jackson County
                
                
                  Jefferson County
                
                
                  Lamar County
                
                
                  Lauderdale County
                
                
                  Lawrence County
                
                
                  Lee County
                
                
                  Limestone County
                
                
                  Lowndes County
                
                
                  Macon County
                
                
                  Madison County
                
                
                  Marengo County
                
                
                  Marion County
                
                
                  Marshall County
                
                
                  Mobile County
                
                
                  Monroe County
                
                
                  Montgomery County
                
                
                  Morgan County
                
                
                  Perry County
                
                
                  
                  Pickens County
                
                
                  Pike County
                
                
                  Randolph County
                
                
                  Russell County
                
                
                  Shelby County
                
                
                  St. Clair County
                
                
                  Sumter County
                
                
                  Talladega County
                
                
                  Tallapoosa County
                
                
                  Tuscaloosa County
                
                
                  Walker County
                
                
                  Washington County
                
                
                  Wilcox County
                
                
                  Winston County
                
                
                  1 This date is November 15, 1990, unless otherwise noted.
              
              
                Alabama—Ozone (1-Hour Standard)2
                
                
                  Designated area
                  Designation
                  Date 1
                  
                  Type
                  Classification
                  Date 1
                  
                  Type
                
                
                  Birmingham Area:
                
                
                  Jefferson County
                  4/12/04
                  Attainment
                
                
                  Shelby County
                  4/12/04
                  Attainment
                
                
                  Rest of State
                  
                  Unclassifiable/Attainment
                
                
                  Autauga County
                
                
                  Baldwin County
                
                
                  Barbour County
                
                
                  Bibb County
                
                
                  Blount County
                
                
                  Bullock County
                
                
                  Butler County
                
                
                  Calhoun County
                
                
                  Chambers County
                
                
                  Cherokee County
                
                
                  Chilton County
                
                
                  Choctaw County
                
                
                  Clarke County
                
                
                  Clay County
                
                
                  Cleburne County
                
                
                  Coffee County
                
                
                  Colbert County
                
                
                  Conecuh County
                
                
                  Coosa County
                
                
                  Covington County
                
                
                  Crenshaw County
                
                
                  Cullman County
                
                
                  Dale County
                
                
                  Dallas County
                
                
                  De Kalb County
                
                
                  Elmore County
                
                
                  Escambia County
                
                
                  Etowah County
                
                
                  Fayette County
                
                
                  Franklin County
                
                
                  Geneva County
                
                
                  Greene County
                
                
                  Hale County
                
                
                  Henry County
                
                
                  Houston County
                
                
                  Jackson County
                
                
                  Lamar County
                
                
                  Lauderdale County
                
                
                  Lawrence County
                
                
                  Lee County
                
                
                  Limestone County
                
                
                  Lowndes County
                
                
                  Macon County
                
                
                  Madison County
                
                
                  
                  Marengo County
                
                
                  Marion County
                
                
                  Marshall County
                
                
                  Mobile County
                
                
                  Monroe County
                
                
                  Montgomery County
                
                
                  Morgan County
                
                
                  Perry County
                
                
                  Pickens County
                
                
                  Pike County
                
                
                  Randolph County
                
                
                  Russell County
                
                
                  St. Clair County
                
                
                  Sumter County
                
                
                  Talladega County
                
                
                  Tallapoosa County
                
                
                  Tuscaloosa County
                
                
                  Walker County
                
                
                  Washington County
                
                
                  Wilcox County
                
                
                  Winston County
                
                
                  1 This date is October 18, 2000, unless otherwise noted.
                
                  2 The 1-hour ozone standard is revoked effective June 15, 2005 for all of Alabama. The Birmingham area is a maintenance area for the 1-hour NAAQS for purposes of 40 CFR part 51 subpart X.
              
              
                Alabama—1997 Annual PM2.5 NAAQS
                [Primary and Secondary]
                
                  Designated area
                  Designation a
                  
                  Date 1
                  
                  Type
                  Classification
                  Date 2
                  
                  Type
                
                
                  Birmingham, AL:
                
                
                  JeffersonCounty
                  
                  2/21/13
                  Attainment
                
                
                  Shelby County
                  2/21/13
                  Attainment
                
                
                  Walker County (part)
                  2/21/13
                  Attainment
                
                
                  The area described by U S Census 2000 block group identifiers 01-127-0214-5, 01-127-0215-4, and 01-127-0216-2
                
                
                  Chattanooga, TN-GA-AL:
                
                
                  Jackson County (part)
                  12/22/14
                  Attainment
                
                
                  The area described by US Census 2000 block group identifier 01-071-9503-1
                
                
                  Rest of State:
                
                
                  Autauga County
                  
                  Unclassifiable/Attainment.
                
                
                  Baldwin County
                  
                  Unclassifiable/Attainment.
                
                
                  Barbour County
                  
                  Unclassifiable/Attainment
                
                
                  Bibb County
                  
                  Unclassifiable/Attainment
                
                
                  Blount County
                  
                  Unclassifiable/Attainment
                
                
                  Bullock County
                  
                  Unclassifiable/Attainment
                
                
                  Butler County
                  
                  Unclassifiable/Attainment
                
                
                  Calhoun County
                  
                  Unclassifiable/Attainment
                
                
                  Chambers County
                  
                  Unclassifiable/Attainment
                
                
                  Cherokee County
                  
                  Unclassifiable/Attainment
                
                
                  Chilton County
                  
                  Unclassifiable/Attainment
                
                
                  Choctaw County
                  
                  Unclassifiable/Attainment
                
                
                  Clarke County
                  
                  Unclassifiable/Attainment
                
                
                  Clay County
                  
                  Unclassifiable/Attainment
                
                
                  Cleburne County
                  
                  Unclassifiable/Attainment
                
                
                  Coffee County
                  
                  Unclassifiable/Attainment
                
                
                  Colbert County
                  
                  Unclassifiable/Attainment
                
                
                  Conecuh County
                  
                  Unclassifiable/Attainment
                
                
                  Coosa County
                  
                  Unclassifiable/Attainment
                
                
                  Covington County
                  
                  Unclassifiable/Attainment
                
                
                  Crenshaw County
                  
                  Unclassifiable/Attainment
                
                
                  Cullman County
                  
                  Unclassifiable/Attainment
                
                
                  Dale County
                  
                  Unclassifiable/Attainment
                
                
                  
                  Dallas County
                  
                  Unclassifiable/Attainment
                
                
                  DeKalb County
                  
                  Unclassifiable/Attainment
                
                
                  Elmore County
                  
                  Unclassifiable/Attainment
                
                
                  Escambia County
                  
                  Unclassifiable/Attainment
                
                
                  Etowah County
                  
                  Unclassifiable/Attainment
                
                
                  Fayette County
                  
                  Unclassifiable/Attainment
                
                
                  Franklin County
                  
                  Unclassifiable/Attainment
                
                
                  Geneva County
                  
                  Unclassifiable/Attainment
                
                
                  Greene County
                  
                  Unclassifiable/Attainment
                
                
                  Hale County
                  
                  Unclassifiable/Attainment
                
                
                  Henry County
                  
                  Unclassifiable/Attainment
                
                
                  Houston County
                  
                  Unclassifiable/Attainment
                
                
                  Jackson County (remainder)
                  
                  Unclassifiable/Attainment
                
                
                  Lamar County
                  
                  Unclassifiable/Attainment
                
                
                  Lauderdale County
                  
                  Unclassifiable/Attainment
                
                
                  Lawrence County
                  
                  Unclassifiable/Attainment
                
                
                  Lee County
                  
                  Unclassifiable/Attainment
                
                
                  Limestone County
                  
                  Unclassifiable/Attainment
                
                
                  Lowndes County
                  
                  Unclassifiable/Attainment
                
                
                  Macon County
                  
                  Unclassifiable/Attainment
                
                
                  Madison County
                  
                  Unclassifiable/Attainment
                
                
                  Marengo County
                  
                  Unclassifiable/Attainment
                
                
                  Marion County
                  
                  Unclassifiable/Attainment
                
                
                  Marshall County
                  
                  Unclassifiable/Attainment
                
                
                  Mobile County
                  
                  Unclassifiable/Attainment
                
                
                  Monroe County
                  
                  Unclassifiable/Attainment
                
                
                  Montgomery County
                  
                  Unclassifiable/Attainment
                
                
                  Morgan County
                  
                  Unclassifiable/Attainment
                
                
                  Perry County
                  
                  Unclassifiable/Attainment
                
                
                  Pickens County
                  
                  Unclassifiable/Attainment
                
                
                  Pike County
                  
                  Unclassifiable/Attainment
                
                
                  Randolph County
                  
                  Unclassifiable/Attainment
                
                
                  Russell County
                  
                  Unclassifiable/Attainment
                
                
                  St Clair County
                  
                  Unclassifiable/Attainment
                
                
                  Sumter County
                  
                  Unclassifiable/Attainment
                
                
                  Talladega County
                  
                  Unclassifiable/Attainment
                
                
                  Tallapoosa County
                  
                  Unclassifiable/Attainment
                
                
                  Tuscaloosa County
                  
                  Unclassifiable/Attainment
                
                
                  Walker County (remainder)
                  
                  Unclassifiable/Attainment
                
                
                  Washington County
                  
                  Unclassifiable/Attainment
                
                
                  Wilcox County
                  
                  Unclassifiable/Attainment
                
                
                  Winston County
                  
                  Unclassifiable/Attainment
                
                
                  a Includes Indian Country located in each county or area, except as otherwise specified.
                
                  1 This date is 90 days after January 5, 2005, unless otherwise noted.
                
                  2 This date is July 2, 2014, unless otherwise noted.
              
              
                Alabama—2012 Annual PM2.5 NAAQS
                [Primary]
                
                  Designated area 1
                  
                  Designation
                  Date 2
                  
                  Type
                  Classification
                  Date 2
                  
                  Type
                
                
                  Statewide:
                
                
                  Autauga County
                  
                  Unclassifiable/Attainment
                
                
                  Baldwin County
                  
                  Unclassifiable/Attainment
                
                
                  Barbour County
                  
                  Unclassifiable/Attainment
                
                
                  Bibb County
                  
                  Unclassifiable/Attainment
                
                
                  Blount County
                  
                  Unclassifiable/Attainment
                
                
                  Bullock County
                  
                  Unclassifiable/Attainment
                
                
                  Butler County
                  
                  Unclassifiable/Attainment
                
                
                  Calhoun County
                  
                  Unclassifiable/Attainment
                
                
                  Chambers County
                  
                  Unclassifiable/Attainment
                
                
                  Cherokee County
                  
                  Unclassifiable/Attainment
                
                
                  Chilton County
                  
                  Unclassifiable/Attainment
                
                
                  Choctaw County
                  
                  Unclassifiable/Attainment
                
                
                  Clarke County
                  
                  Unclassifiable/Attainment
                
                
                  Clay County
                  
                  Unclassifiable/Attainment
                
                
                  Cleburne County
                  
                  Unclassifiable/Attainment
                
                
                  
                  Coffee County
                  
                  Unclassifiable/Attainment
                
                
                  Colbert County
                  
                  Unclassifiable/Attainment
                
                
                  Conecuh County
                  
                  Unclassifiable/Attainment
                
                
                  Coosa County
                  
                  Unclassifiable/Attainment
                
                
                  Covington County
                  
                  Unclassifiable/Attainment
                
                
                  Crenshaw County
                  
                  Unclassifiable/Attainment
                
                
                  Cullman County
                  
                  Unclassifiable/Attainment
                
                
                  Dale County
                  
                  Unclassifiable/Attainment
                
                
                  Dallas County
                  
                  Unclassifiable/Attainment
                
                
                  DeKalb County
                  
                  Unclassifiable/Attainment
                
                
                  Elmore County
                  
                  Unclassifiable/Attainment
                
                
                  Escambia County
                  
                  Unclassifiable/Attainment
                
                
                  Etowah County
                  
                  Unclassifiable/Attainment
                
                
                  Fayette County
                  
                  Unclassifiable/Attainment
                
                
                  Franklin County
                  
                  Unclassifiable/Attainment
                
                
                  Geneva County
                  
                  Unclassifiable/Attainment
                
                
                  Greene County
                  
                  Unclassifiable/Attainment
                
                
                  Hale County
                  
                  Unclassifiable/Attainment
                
                
                  Henry County
                  
                  Unclassifiable/Attainment
                
                
                  Houston County
                  
                  Unclassifiable/Attainment
                
                
                  Jackson County
                  
                  Unclassifiable/Attainment
                
                
                  Jefferson County
                  
                  Unclassifiable/Attainment
                
                
                  Lamar County
                  
                  Unclassifiable/Attainment
                
                
                  Lauderdale County
                  
                  Unclassifiable/Attainment
                
                
                  Lawrence County
                  
                  Unclassifiable/Attainment
                
                
                  Lee County
                  
                  Unclassifiable/Attainment
                
                
                  Limestone County
                  
                  Unclassifiable/Attainment
                
                
                  Lowndes County
                  
                  Unclassifiable/Attainment
                
                
                  Macon County
                  
                  Unclassifiable/Attainment
                
                
                  Madison County
                  
                  Unclassifiable/Attainment
                
                
                  Marengo County
                  
                  Unclassifiable/Attainment
                
                
                  Marion County
                  
                  Unclassifiable/Attainment
                
                
                  Marshall County
                  
                  Unclassifiable/Attainment
                
                
                  Mobile County
                  
                  Unclassifiable/Attainment
                
                
                  Monroe County
                  
                  Unclassifiable/Attainment
                
                
                  Montgomery County
                  
                  Unclassifiable/Attainment
                
                
                  Morgan County
                  
                  Unclassifiable/Attainment
                
                
                  Perry County
                  
                  Unclassifiable/Attainment
                
                
                  Pickens County
                  
                  Unclassifiable/Attainment
                
                
                  Pike County
                  
                  Unclassifiable/Attainment
                
                
                  Randolph County
                  
                  Unclassifiable/Attainment
                
                
                  Russell County
                  
                  Unclassifiable/Attainment
                
                
                  Shelby County
                  
                  Unclassifiable/Attainment
                
                
                  St. Clair County
                  
                  Unclassifiable/Attainment
                
                
                  Sumter County
                  
                  Unclassifiable/Attainment
                
                
                  Talladega County
                  
                  Unclassifiable/Attainment
                
                
                  Tallapoosa County
                  
                  Unclassifiable/Attainment
                
                
                  Tuscaloosa County
                  
                  Unclassifiable/Attainment
                
                
                  Walker County
                  
                  Unclassifiable/Attainment
                
                
                  Washington County
                  
                  Unclassifiable/Attainment
                
                
                  Wilcox County
                  
                  Unclassifiable/Attainment
                
                
                  Winston County
                  
                  Unclassifiable/Attainment
                
                
                  1 Includes areas of Indian country located in each county or area, except as otherwise specified.
                
                  2 This date is April 15, 2015, unless otherwise noted.
              
              
                Alabama—1997 24-Hour PM2.5 NAAQS
                [Primary and Secondary]
                
                  Designation area
                  Designation a
                  
                  Date 1
                  
                  Type
                  Classification
                  Date
                  Type
                
                
                  Statewide:
                
                
                  Autauga County
                  
                  Unclassifiable/Attainment
                
                
                  Baldwin County
                  
                  Unclassifiable/Attainment
                
                
                  Barbour County
                  
                  Unclassifiable/Attainment
                
                
                  Bibb County
                  
                  Unclassifiable/Attainment
                
                
                  Blount County
                  
                  Unclassifiable/Attainment
                
                
                  
                  Bullock County
                  
                  Unclassifiable/Attainment
                
                
                  Butler County
                  
                  Unclassifiable/Attainment
                
                
                  Calhoun County
                  
                  Unclassifiable/Attainment
                
                
                  Chambers County
                  
                  Unclassifiable/Attainment
                
                
                  Cherokee County
                  
                  Unclassifiable/Attainment
                
                
                  Chilton County
                  
                  Unclassifiable/Attainment
                
                
                  Choctaw County
                  
                  Unclassifiable/Attainment
                
                
                  Clarke County
                  
                  Unclassifiable/Attainment
                
                
                  Clay County
                  
                  Unclassifiable/Attainment
                
                
                  Cleburne County
                  
                  Unclassifiable/Attainment
                
                
                  Coffee County
                  
                  Unclassifiable/Attainment
                
                
                  Colbert County
                  
                  Unclassifiable/Attainment
                
                
                  Conecuh County
                  
                  Unclassifiable/Attainment
                
                
                  Coosa County
                  
                  Unclassifiable/Attainment
                
                
                  Covington County
                  
                  Unclassifiable/Attainment
                
                
                  Crenshaw County
                  
                  Unclassifiable/Attainment
                
                
                  Cullman County
                  
                  Unclassifiable/Attainment
                
                
                  Dale County
                  
                  Unclassifiable/Attainment
                
                
                  Dallas County
                  
                  Unclassifiable/Attainment
                
                
                  DeKalb County
                  
                  Unclassifiable/Attainment
                
                
                  Elmore County
                  
                  Unclassifiable/Attainment
                
                
                  Escambia County
                  
                  Unclassifiable/Attainment
                
                
                  Etowah County
                  
                  Unclassifiable/Attainment
                
                
                  Fayette County
                  
                  Unclassifiable/Attainment
                
                
                  Franklin County
                  
                  Unclassifiable/Attainment
                
                
                  Geneva County
                  
                  Unclassifiable/Attainment
                
                
                  Greene County
                  
                  Unclassifiable/Attainment
                
                
                  Hale County
                  
                  Unclassifiable/Attainment
                
                
                  Henry County
                  
                  Unclassifiable/Attainment
                
                
                  Houston County
                  
                  Unclassifiable/Attainment
                
                
                  Jackson County
                  
                  Unclassifiable/Attainment
                
                
                  Jefferson County
                  
                  Unclassifiable/Attainment
                
                
                  Lamar County
                  
                  Unclassifiable/Attainment
                
                
                  Lauderdale County
                  
                  Unclassifiable/Attainment
                
                
                  Lawrence County
                  
                  Unclassifiable/Attainment
                
                
                  Lee County
                  
                  Unclassifiable/Attainment
                
                
                  Limestone County
                  
                  Unclassifiable/Attainment
                
                
                  Lowndes County
                  
                  Unclassifiable/Attainment
                
                
                  Macon County
                  
                  Unclassifiable/Attainment
                
                
                  Madison County
                  
                  Unclassifiable/Attainment
                
                
                  Marengo County
                  
                  Unclassifiable/Attainment
                
                
                  Marion County
                  
                  Unclassifiable/Attainment
                
                
                  Marshall County
                  
                  Unclassifiable/Attainment
                
                
                  Mobile County
                  
                  Unclassifiable/Attainment
                
                
                  Monroe County
                  
                  Unclassifiable/Attainment
                
                
                  Montgomery County
                  
                  Unclassifiable/Attainment
                
                
                  Morgan County
                  
                  Unclassifiable/Attainment
                
                
                  Perry County
                  
                  Unclassifiable/Attainment
                
                
                  Pickens County
                  
                  Unclassifiable/Attainment
                
                
                  Pike County
                  
                  Unclassifiable/Attainment
                
                
                  Randolph County
                  
                  Unclassifiable/Attainment
                
                
                  Russell County
                  
                  Unclassifiable/Attainment
                
                
                  Shelby County
                  
                  Unclassifiable/Attainment
                
                
                  St Clair County
                  
                  Unclassifiable/Attainment
                
                
                  Sumter County
                  
                  Unclassifiable/Attainment
                
                
                  Talladega County
                  
                  Unclassifiable/Attainment
                
                
                  Tallapoosa County
                  
                  Unclassifiable/Attainment
                
                
                  Tuscaloosa County
                  
                  Unclassifiable/Attainment
                
                
                  Walker County
                  
                  Unclassifiable/Attainment
                
                
                  The area described by U.S. Census 2000 block group identifiers 01-127-0214-5, 01-127-0215-4, and 01-127-0216-2
                  
                  
                
                
                  Washington County
                  
                  Unclassifiable/Attainment
                
                
                  Wilcox County
                  
                  Unclassifiable/Attainment
                
                
                  Winston County
                  
                  Unclassifiable/Attainment
                
                
                  a Includes Indian Country located in each county or area, except as otherwise specified.
                
                  1 This date is 90 days after January 5, 2005, unless otherwise noted.
              
              
              
                Alabama—2006 24-Hour PM2.5 NAAQS
                [Primary and Secondary]
                
                  Designation area
                  Designation a
                  
                  Date 1
                  
                  Type
                  Classification
                  Date
                  Type
                
                
                  Birmingham, AL:
                
                
                  Jefferson County
                  2/25/13
                  Attainment.
                
                
                  Shelby County
                  2/25/13
                  Attainment.
                
                
                  Walker County (part)
                  2/25/13
                  Attainment.
                
                
                  The area described by U S Census 2000 block group identifiers 01-127-0214-5, 01-127-0215-4, and 01-127-0216-2
                
                
                  Etowah County
                  8/21/18
                  Unclassifiable/Attainment
                
                
                  Rest of State:
                
                
                  Autauga County
                  
                  Unclassifiable/Attainment
                
                
                  Baldwin County
                  
                  Unclassifiable/Attainment
                
                
                  Barbour County
                  
                  Unclassifiable/Attainment
                
                
                  Bibb County
                  
                  Unclassifiable/Attainment
                
                
                  Blount County
                  
                  Unclassifiable/Attainment
                
                
                  Bullock County
                  
                  Unclassifiable/Attainment
                
                
                  Butler County
                  
                  Unclassifiable/Attainment
                
                
                  Calhoun County
                  
                  Unclassifiable/Attainment
                
                
                  Chambers County
                  
                  Unclassifiable/Attainment
                
                
                  Cherokee County
                  
                  Unclassifiable/Attainment
                
                
                  Chilton County
                  
                  Unclassifiable/Attainment
                
                
                  Choctaw County
                  
                  Unclassifiable/Attainment
                
                
                  Clarke County
                  
                  Unclassifiable/Attainment
                
                
                  Clay County
                  
                  Unclassifiable/Attainment
                
                
                  Cleburne County
                  
                  Unclassifiable/Attainment
                
                
                  Coffee County
                  
                  Unclassifiable/Attainment
                
                
                  Colbert County
                  
                  Unclassifiable/Attainment
                
                
                  Conecuh County
                  
                  Unclassifiable/Attainment
                
                
                  Coosa County
                  
                  Unclassifiable/Attainment
                
                
                  Covington County
                  
                  Unclassifiable/Attainment
                
                
                  Crenshaw County
                  
                  Unclassifiable/Attainment
                
                
                  Cullman County
                  
                  Unclassifiable/Attainment
                
                
                  Dale County
                  
                  Unclassifiable/Attainment
                
                
                  Dallas County
                  
                  Unclassifiable/Attainment
                
                
                  DeKalb County
                  
                  Unclassifiable/Attainment
                
                
                  Elmore County
                  
                  Unclassifiable/Attainment
                
                
                  Escambia County
                  
                  Unclassifiable/Attainment
                
                
                  Fayette County
                  
                  Unclassifiable/Attainment
                
                
                  Franklin County
                  
                  Unclassifiable/Attainment
                
                
                  Geneva County
                  
                  Unclassifiable/Attainment
                
                
                  Greene County
                  
                  Unclassifiable/Attainment
                
                
                  Hale County
                  
                  Unclassifiable/Attainment
                
                
                  Henry County
                  
                  Unclassifiable/Attainment
                
                
                  Houston County
                  
                  Unclassifiable/Attainment
                
                
                  Jackson County
                  
                  Unclassifiable/Attainment
                
                
                  Lamar County
                  
                  Unclassifiable/Attainment
                
                
                  Lauderdale County
                  
                  Unclassifiable/Attainment
                
                
                  Lawrence County
                  
                  Unclassifiable/Attainment
                
                
                  Lee County
                  
                  Unclassifiable/Attainment
                
                
                  Limestone County
                  
                  Unclassifiable/Attainment
                
                
                  Lowndes County
                  
                  Unclassifiable/Attainment
                
                
                  Macon County
                  
                  Unclassifiable/Attainment
                
                
                  Madison County
                  
                  Unclassifiable/Attainment
                
                
                  Marengo County
                  
                  Unclassifiable/Attainment
                
                
                  Marion County
                  
                  Unclassifiable/Attainment
                
                
                  Marshall County
                  
                  Unclassifiable/Attainment
                
                
                  Mobile County
                  
                  Unclassifiable/Attainment
                
                
                  Monroe County
                  
                  Unclassifiable/Attainment
                
                
                  Montgomery County
                  
                  Unclassifiable/Attainment
                
                
                  Morgan County
                  
                  Unclassifiable/Attainment
                
                
                  Perry County
                  
                  Unclassifiable/Attainment
                
                
                  Pickens County
                  
                  Unclassifiable/Attainment
                
                
                  Pike County
                  
                  Unclassifiable/Attainment
                
                
                  Randolph County
                  
                  Unclassifiable/Attainment
                
                
                  Russell County
                  
                  Unclassifiable/Attainment
                
                
                  St Clair County
                  
                  Unclassifiable/Attainment
                
                
                  Sumter County
                  
                  Unclassifiable/Attainment
                
                
                  Talladega County
                  
                  Unclassifiable/Attainment
                
                
                  Tallapoosa County
                  
                  Unclassifiable/Attainment
                
                
                  
                  Tuscaloosa County
                  
                  Unclassifiable/Attainment
                
                
                  Walker County (remainder)
                  
                  Unclassifiable/Attainment
                
                
                  Washington County
                  
                  Unclassifiable/Attainment
                
                
                  Wilcox County
                  
                  Unclassifiable/Attainment
                
                
                  Winston County
                  
                  Unclassifiable/Attainment
                
                
                  a Includes Indian Country located in each county or area, except as otherwise specified.
                
                  1 This date is 30 days after November 13, 2009, unless otherwise noted.
              
              
                Alabama—NO2 (1971 Annual Standard)
                
                  Designated area
                  Does not meet primary standards
                  Cannot be classified or better than national standards
                
                
                  Statewide
                  
                  X
                
              
              
                Alabama—NO2 (2010 1-Hour Standard)
                
                  Designated area
                  Designation a
                  
                  Date 1
                  
                  Type
                
                
                  Autauga County
                  
                  Unclassifiable/Attainment.
                
                
                  Baldwin County
                  
                  Unclassifiable/Attainment.
                
                
                  Barbour County
                  
                  Unclassifiable/Attainment.
                
                
                  Bibb County
                  
                  Unclassifiable/Attainment.
                
                
                  Blount County
                  
                  Unclassifiable/Attainment.
                
                
                  Bullock County
                  
                  Unclassifiable/Attainment.
                
                
                  Butler County
                  
                  Unclassifiable/Attainment.
                
                
                  Calhoun County
                  
                  Unclassifiable/Attainment.
                
                
                  Chambers County
                  
                  Unclassifiable/Attainment.
                
                
                  Cherokee County
                  
                  Unclassifiable/Attainment.
                
                
                  Chilton County
                  
                  Unclassifiable/Attainment.
                
                
                  Choctaw County
                  
                  Unclassifiable/Attainment.
                
                
                  Clarke County
                  
                  Unclassifiable/Attainment.
                
                
                  Clay County
                  
                  Unclassifiable/Attainment.
                
                
                  Cleburne County
                  
                  Unclassifiable/Attainment.
                
                
                  Coffee County
                  
                  Unclassifiable/Attainment.
                
                
                  Colbert County
                  
                  Unclassifiable/Attainment.
                
                
                  Conecuh County
                  
                  Unclassifiable/Attainment.
                
                
                  Coosa County
                  
                  Unclassifiable/Attainment.
                
                
                  Covington County
                  
                  Unclassifiable/Attainment.
                
                
                  Crenshaw County
                  
                  Unclassifiable/Attainment.
                
                
                  Cullman County
                  
                  Unclassifiable/Attainment.
                
                
                  Dale County
                  
                  Unclassifiable/Attainment.
                
                
                  Dallas County
                  
                  Unclassifiable/Attainment.
                
                
                  De Kalb County
                  
                  Unclassifiable/Attainment.
                
                
                  Elmore County
                  
                  Unclassifiable/Attainment.
                
                
                  Escambia County
                  
                  Unclassifiable/Attainment.
                
                
                  Fayette County
                  
                  Unclassifiable/Attainment.
                
                
                  Franklin County
                  
                  Unclassifiable/Attainment.
                
                
                  Geneva County
                  
                  Unclassifiable/Attainment.
                
                
                  Greene County
                  
                  Unclassifiable/Attainment.
                
                
                  Hale County
                  
                  Unclassifiable/Attainment.
                
                
                  Henry County
                  
                  Unclassifiable/Attainment.
                
                
                  Houston County
                  
                  Unclassifiable/Attainment.
                
                
                  Jackson County
                  
                  Unclassifiable/Attainment.
                
                
                  Jefferson County
                  
                  Unclassifiable/Attainment.
                
                
                  Lamar County
                  
                  Unclassifiable/Attainment.
                
                
                  Lauderdale County
                  
                  Unclassifiable/Attainment.
                
                
                  Lawrence County
                  
                  Unclassifiable/Attainment.
                
                
                  Lee County
                  
                  Unclassifiable/Attainment.
                
                
                  Limestone County
                  
                  Unclassifiable/Attainment.
                
                
                  Lowndes County
                  
                  Unclassifiable/Attainment.
                
                
                  Macon County
                  
                  Unclassifiable/Attainment.
                
                
                  Madison County
                  
                  Unclassifiable/Attainment.
                
                
                  
                  Marengo County
                  
                  Unclassifiable/Attainment.
                
                
                  Marion County
                  
                  Unclassifiable/Attainment.
                
                
                  Marshall County
                  
                  Unclassifiable/Attainment.
                
                
                  Mobile County
                  
                  Unclassifiable/Attainment.
                
                
                  Monroe County
                  
                  Unclassifiable/Attainment.
                
                
                  Montgomery County
                  
                  Unclassifiable/Attainment.
                
                
                  Morgan County
                  
                  Unclassifiable/Attainment.
                
                
                  Perry County
                  
                  Unclassifiable/Attainment.
                
                
                  Pickens County
                  
                  Unclassifiable/Attainment.
                
                
                  Pike County
                  
                  Unclassifiable/Attainment.
                
                
                  Randolph County
                  
                  Unclassifiable/Attainment.
                
                
                  Russell County
                  
                  Unclassifiable/Attainment.
                
                
                  Shelby County
                  
                  Unclassifiable/Attainment.
                
                
                  St. Clair County
                  
                  Unclassifiable/Attainment.
                
                
                  Sumter County
                  
                  Unclassifiable/Attainment.
                
                
                  Talladega County
                  
                  Unclassifiable/Attainment.
                
                
                  Tallapoosa County
                  
                  Unclassifiable/Attainment.
                
                
                  Tuscaloosa County
                  
                  Unclassifiable/Attainment.
                
                
                  Walker County
                  
                  Unclassifiable/Attainment.
                
                
                  Washington County
                  
                  Unclassifiable/Attainment.
                
                
                  Wilcox County
                  
                  Unclassifiable/Attainment.
                
                
                  Winston County
                  
                  Unclassifiable/Attainment.
                
                
                  a Includes Indian Country located in each county or area, except as otherwise specified.
                
                  1 This date is 90 days after October 31, 2011, unless otherwise noted.
              
              
                Alabama—Alabama—1997 8-Hour Ozone NAAQS
                [Primary and Secondary]
                
                  Designated area
                  Designation a
                  
                  Date 1
                  
                  Type
                  Category/classification
                  Date 1
                  
                  Type
                
                
                  Birmingham, AL:
                
                
                  Jefferson County
                  06/12/06
                  Attainment
                
                
                  Shelby County
                  06/12/06
                  Attainment
                
                
                  Rest of State
                  
                  Unclassifiable/Attainment
                
                
                  Autauga County
                
                
                  Baldwin County
                
                
                  Barbour County
                
                
                  Bibb County
                
                
                  Blount County
                
                
                  Bullock County
                
                
                  Butler County
                
                
                  Calhoun County
                
                
                  Chambers County
                
                
                  Cherokee County
                
                
                  Chilton County
                
                
                  Choctaw County
                
                
                  Clarke County
                
                
                  Clay County
                
                
                  Cleburne County
                
                
                  Coffee County
                
                
                  Colbert County
                
                
                  Conecuh County
                
                
                  Coosa County
                
                
                  Covington County
                
                
                  Crenshaw County
                
                
                  Cullman County
                
                
                  Dale County
                
                
                  Dallas County
                
                
                  DeKalb County
                
                
                  Elmore County
                
                
                  Escambia County
                
                
                  Etowah County
                
                
                  Fayette County
                
                
                  Franklin County
                
                
                  Geneva County
                
                
                  Greene County
                
                
                  Hale County
                
                
                  Henry County
                
                
                  
                  Houston County
                
                
                  Jackson County
                
                
                  Lamar County
                
                
                  Lauderdale County
                
                
                  Lawrence County
                
                
                  Lee County
                
                
                  Limestone County
                
                
                  Lowndes County
                
                
                  Macon County
                
                
                  Madison County
                
                
                  Marengo County
                
                
                  Marion County
                
                
                  Marshall County
                
                
                  Mobile County
                
                
                  Monroe County
                
                
                  Montgomery County
                
                
                  Morgan County
                
                
                  Perry County
                
                
                  Pickens County
                
                
                  Pike County
                
                
                  Randolph County
                
                
                  Russell County
                
                
                  St. Clair County
                
                
                  Sumter County
                
                
                  Talladega County
                
                
                  Tallapoosa County
                
                
                  Tuscaloosa County
                
                
                  Walker County
                
                
                  Washington County
                
                
                  Wilcox County
                
                
                  Winston County
                
                
                  a Includes Indian Country located in each county or area, except as otherwise specified.
                
                  1 This date is June 15, 2004, unless otherwise noted.
              
              
                Alabama—2008 8-Hour Ozone NAAQS
                [Primary and Secondary]
                
                  Designated area 1
                  
                  Designation
                  Date 2
                  
                  Type
                  Classification
                  Date 2
                  
                  Type
                
                
                  Autauga County
                  
                  Unclassifiable/Attainment
                
                
                  Baldwin County
                  
                  Unclassifiable/Attainment
                
                
                  Barbour County
                  
                  Unclassifiable/Attainment
                
                
                  Bibb County
                  
                  Unclassifiable/Attainment
                
                
                  Blount County
                  
                  Unclassifiable/Attainment
                
                
                  Bullock County
                  
                  Unclassifiable/Attainment
                
                
                  Butler County
                  
                  Unclassifiable/Attainment
                
                
                  Calhoun County
                  
                  Unclassifiable/Attainment
                
                
                  Chambers County
                  
                  Unclassifiable/Attainment
                
                
                  Cherokee County
                  
                  Unclassifiable/Attainment
                
                
                  Chilton County
                  
                  Unclassifiable/Attainment
                
                
                  Choctaw County
                  
                  Unclassifiable/Attainment
                
                
                  Clarke County
                  
                  Unclassifiable/Attainment
                
                
                  Clay County
                  
                  Unclassifiable/Attainment
                
                
                  Cleburne County
                  
                  Unclassifiable/Attainment
                
                
                  Coffee County
                  
                  Unclassifiable/Attainment
                
                
                  Colbert County
                  
                  Unclassifiable/Attainment
                
                
                  Conecuh County
                  
                  Unclassifiable/Attainment
                
                
                  Coosa County
                  
                  Unclassifiable/Attainment
                
                
                  Covington County
                  
                  Unclassifiable/Attainment
                
                
                  Crenshaw County
                  
                  Unclassifiable/Attainment
                
                
                  Cullman County
                  
                  Unclassifiable/Attainment
                
                
                  Dale County
                  
                  Unclassifiable/Attainment
                
                
                  Dallas County
                  
                  Unclassifiable/Attainment
                
                
                  De Kalb County
                  
                  Unclassifiable/Attainment
                
                
                  Elmore County
                  
                  Unclassifiable/Attainment
                
                
                  Escambia County
                  
                  Unclassifiable/Attainment
                
                
                  
                  Fayette County
                  
                  Unclassifiable/Attainment
                
                
                  Franklin County
                  
                  Unclassifiable/Attainment
                
                
                  Geneva County
                  
                  Unclassifiable/Attainment
                
                
                  Greene County
                  
                  Unclassifiable/Attainment
                
                
                  Hale County
                  
                  Unclassifiable/Attainment
                
                
                  Henry County
                  
                  Unclassifiable/Attainment
                
                
                  Houston County
                  
                  Unclassifiable/Attainment
                
                
                  Jackson County
                  
                  Unclassifiable/Attainment
                
                
                  Jefferson County
                  
                  Unclassifiable/Attainment
                
                
                  Lamar County
                  
                  Unclassifiable/Attainment
                
                
                  Lauderdale County
                  
                  Unclassifiable/Attainment
                
                
                  Lawrence County
                  
                  Unclassifiable/Attainment
                
                
                  Lee County
                  
                  Unclassifiable/Attainment
                
                
                  Limestone County
                  
                  Unclassifiable/Attainment
                
                
                  Lowndes County
                  
                  Unclassifiable/Attainment
                
                
                  Macon County
                  
                  Unclassifiable/Attainment
                
                
                  Madison County
                  
                  Unclassifiable/Attainment
                
                
                  Marengo County
                  
                  Unclassifiable/Attainment
                
                
                  Marion County
                  
                  Unclassifiable/Attainment
                
                
                  Marshall County
                  
                  Unclassifiable/Attainment
                
                
                  Mobile County
                  
                  Unclassifiable/Attainment
                
                
                  Monroe County
                  
                  Unclassifiable/Attainment
                
                
                  Montgomery County
                  
                  Unclassifiable/Attainment
                
                
                  Morgan County
                  
                  Unclassifiable/Attainment
                
                
                  Perry County
                  
                  Unclassifiable/Attainment
                
                
                  Pickens County
                  
                  Unclassifiable/Attainment
                
                
                  Pike County
                  
                  Unclassifiable/Attainment
                
                
                  Randolph County
                  
                  Unclassifiable/Attainment
                
                
                  Russell County
                  
                  Unclassifiable/Attainment
                
                
                  Shelby County
                  
                  Unclassifiable/Attainment
                
                
                  St. Clair County
                  
                  Unclassifiable/Attainment
                
                
                  Sumter County
                  
                  Unclassifiable/Attainment
                
                
                  Talladega County
                  
                  Unclassifiable/Attainment
                
                
                  Tallapoosa County
                  
                  Unclassifiable/Attainment
                
                
                  Tuscaloosa County
                  
                  Unclassifiable/Attainment
                
                
                  Walker County
                  
                  Unclassifiable/Attainment
                
                
                  Washington County
                  
                  Unclassifiable/Attainment
                
                
                  Wilcox County
                  
                  Unclassifiable/Attainment
                
                
                  Winston County
                  
                  Unclassifiable/Attainment
                
                
                  1 Includes any Indian country in each county or area, unless otherwise specified.
                
                  2 This date is July 20, 2012, unless otherwise noted.
              
              
                Alabama—2015 8-Hour Ozone NAAQS
                [Primary and Secondary]
                
                  Designated area 1
                  
                  Designation
                  Date 2
                  
                  Type
                  Classification
                  Date
                  Type
                
                
                  Autauga County
                  
                  Attainment/Unclassifiable
                
                
                  Baldwin County
                  
                  Attainment/Unclassifiable
                
                
                  Barbour County
                  
                  Attainment/Unclassifiable
                
                
                  Bibb County
                  
                  Attainment/Unclassifiable
                
                
                  Blount County
                  
                  Attainment/Unclassifiable
                
                
                  Bullock County
                  
                  Attainment/Unclassifiable
                
                
                  Butler County
                  
                  Attainment/Unclassifiable
                
                
                  Calhoun County
                  
                  Attainment/Unclassifiable
                
                
                  Chambers County
                  
                  Attainment/Unclassifiable
                
                
                  Cherokee County
                  
                  Attainment/Unclassifiable
                
                
                  Chilton County
                  
                  Attainment/Unclassifiable
                
                
                  Choctaw County
                  
                  Attainment/Unclassifiable
                
                
                  Clarke County
                  
                  Attainment/Unclassifiable
                
                
                  Clay County
                  
                  Attainment/Unclassifiable
                
                
                  Cleburne County
                  
                  Attainment/Unclassifiable
                
                
                  Coffee County
                  
                  Attainment/Unclassifiable
                
                
                  Colbert County
                  
                  Attainment/Unclassifiable
                
                
                  Conecuh County
                  
                  Attainment/Unclassifiable
                
                
                  Coosa County
                  
                  Attainment/Unclassifiable
                
                
                  
                  Covington County
                  
                  Attainment/Unclassifiable
                
                
                  Crenshaw County
                  
                  Attainment/Unclassifiable
                
                
                  Cullman County
                  
                  Attainment/Unclassifiable
                
                
                  Dale County
                  
                  Attainment/Unclassifiable
                
                
                  Dallas County
                  
                  Attainment/Unclassifiable
                
                
                  DeKalb County
                  
                  Attainment/Unclassifiable
                
                
                  Elmore County
                  
                  Attainment/Unclassifiable
                
                
                  Escambia County
                  
                  Attainment/Unclassifiable
                
                
                  Etowah County
                  
                  Attainment/Unclassifiable
                
                
                  Fayette County
                  
                  Attainment/Unclassifiable
                
                
                  Franklin County
                  
                  Attainment/Unclassifiable
                
                
                  Geneva County
                  
                  Attainment/Unclassifiable
                
                
                  Greene County
                  
                  Attainment/Unclassifiable
                
                
                  Hale County
                  
                  Attainment/Unclassifiable
                
                
                  Henry County
                  
                  Attainment/Unclassifiable
                
                
                  Houston County
                  
                  Attainment/Unclassifiable
                
                
                  Jackson County
                  
                  Attainment/Unclassifiable
                
                
                  Jefferson County
                  
                  Attainment/Unclassifiable
                
                
                  Lamar County
                  
                  Attainment/Unclassifiable
                
                
                  Lauderdale County
                  
                  Attainment/Unclassifiable
                
                
                  Lawrence County
                  
                  Attainment/Unclassifiable
                
                
                  Lee County
                  
                  Attainment/Unclassifiable
                
                
                  Limestone County
                  
                  Attainment/Unclassifiable
                
                
                  Lowndes County
                  
                  Attainment/Unclassifiable
                
                
                  Macon County
                  
                  Attainment/Unclassifiable
                
                
                  Madison County
                  
                  Attainment/Unclassifiable
                
                
                  Marengo County
                  
                  Attainment/Unclassifiable
                
                
                  Marion County
                  
                  Attainment/Unclassifiable
                
                
                  Marshall County
                  
                  Attainment/Unclassifiable
                
                
                  Mobile County
                  
                  Attainment/Unclassifiable
                
                
                  Monroe County
                  
                  Attainment/Unclassifiable
                
                
                  Montgomery County
                  
                  Attainment/Unclassifiable
                
                
                  Morgan County
                  
                  Attainment/Unclassifiable
                
                
                  Perry County
                  
                  Attainment/Unclassifiable
                
                
                  Pickens County
                  
                  Attainment/Unclassifiable
                
                
                  Pike County
                  
                  Attainment/Unclassifiable
                
                
                  Randolph County
                  
                  Attainment/Unclassifiable
                
                
                  Russell County
                  
                  Attainment/Unclassifiable
                
                
                  Shelby County
                  
                  Attainment/Unclassifiable
                
                
                  St. Clair County
                  
                  Attainment/Unclassifiable
                
                
                  Sumter County
                  
                  Attainment/Unclassifiable
                
                
                  Talladega County
                  
                  Attainment/Unclassifiable
                
                
                  Tallapoosa County
                  
                  Attainment/Unclassifiable
                
                
                  Tuscaloosa County
                  
                  Attainment/Unclassifiable
                
                
                  Walker County
                  
                  Attainment/Unclassifiable
                
                
                  Washington County
                  
                  Attainment/Unclassifiable
                
                
                  Wilcox County
                  
                  Attainment/Unclassifiable
                
                
                  Winston County
                  
                  Attainment/Unclassifiable
                
                
                  1 Includes any Indian country in each county or area, unless otherwise specified. EPA is not determining the boundaries of any area of Indian country in this table, including any area of Indian country located in the larger designation area. The inclusion of any Indian country in the designation area is not a determination that the state has regulatory authority under the Clean Air Act for such Indian country.
                
                  2 This date is January 16, 2018, unless otherwise noted.
              
              
                Alabama—1978 Lead NAAQS
                
                  Designated area
                  Designation
                  Date
                  Type
                  Classification
                  Date
                  Type
                
                
                  Statewide
                  3/7/95
                  Attainment
                
              
              
                Alabama—2008 Lead NAAQS
                
                  Designated area
                  Designation for the 2008 NAAQS a
                  
                  Date 1
                  
                  Type
                
                
                  Troy, AL:
                
                
                  
                  Pike County (part) Area is bounded by a 0.8 mile radius from a center point at latitude 31.78627106 North and longitude 85.97862228 West, which fully includes the Sanders Lead facility
                  12/31/10
                  Nonattainment.
                
                
                  Rest of State
                  
                  Unclassifiable/Attainment.
                
                
                  a Includes Indian Country located in each county or area, except as otherwise specified.
                
                  1 December 31, 2011 unless otherwise noted.
              
              [43 FR 8964, Mar. 3, 1978]
              
                Editorial Note:
                For Federal Register citations affecting § 81.301, see the List of CFR Sections Affected, which appears in the Finding Aids section of the printed volume and at www.govinfo.gov.
                
              
               
            
            
              § 81.302
              Alaska.
              
                Alaska—TSP
                
                  Designated area
                  Does not meet primary standards
                  Does not meet secondary standards
                  Cannot be classified
                  Better than national standards
                
                
                  Cook Inlet Intrastate AQCR 8
                  
                  
                  
                  X
                
                
                  Northern Alaska Intrastate AQCR 9
                  
                  
                  
                  X
                
                
                  South Central Alaska Intrastate AQCR 10
                  
                  
                  
                  X
                
                
                  Southeastern Alaska Intrastate AQCR 11
                  
                  
                  
                  X
                
              
              
                Alaska—1971 Sulfur Dioxide NAAQS
                [Primary and Secondary]
                
                  Designated area
                  Does not meet primary standards
                  Does not meet secondary standards
                  Cannot be classified
                  Better than national standards
                
                
                  Cook Inlet Intrastate AQCR 8
                  
                  
                  
                  X
                
                
                  Northern Alaska Intrastate AQCR 9
                  
                  
                  
                  X
                
                
                  South Central Alaska Intrastate AQCR 10
                  
                  
                  
                  X
                
                
                  Southeastern Alaska Intrastate AQCR 11
                  
                  
                  
                  X
                
              
              
                Alaska—2010 Sulfur Dioxide NAAQS
                [Primary]
                
                  Designated area 1
                  
                  Designation
                  Date 2
                  
                  Type
                
                
                  Entire State
                  
                  Attainment/Unclassifiable.
                
                
                  1 Includes any Indian country in each county or area, unless otherwise specified. EPA is not determining the boundaries of any area of Indian country in this table, including any area of Indian country located in the larger designation area. The inclusion of any Indian country in the designation area is not a determination that the state has regulatory authority under the Clean Air Act for such Indian country.
                
                  2 This date is April 9, 2018, unless otherwise noted.
              
              
              
                Alaska—Carbon Monoxide
                
                  Designated Area
                  Designation
                  Date 1
                  
                  Type
                  Classification
                  Date 1
                  
                  Type
                
                
                  Anchorage Area—Anchorage Election District (part), Anchorage nonattainment area boundary: The Anchorage Nonattainment Area is contained within the boundary described as follows: Beginning at a point on the centerline of the New Seward Highway five hundred (500) feet of the centerline of O'Malley Road; thence, Westerly along a line five hundred (500) feet south of and parallel to the centerline of O'Malley Road and its westerly extension thereof to a point on the mean high tide line of the Turnagain Arm; thence, Northeasterly along the mean high tide line to a point five hundred (500) feet west of the southerly extension of the centerline of Sand Lake Road; thence, Northerly along a line five hundred (500) feet west of and parallel to the southerly extension of the centerline of Sand Lake Road to a point on the southerly boundary of the International Airport property;
                  July 23, 2004
                  Attainment
                
                
                   thence, Westerly along said property line of the International Airport to an angle point in said property line; thence, Easterly, along said property line and its easterly extension thereof to a point five hundred (500) feet west of the southerly extension of the
                   
                
                
                   centerline of Wisconsin Street; thence, Northerly along said line to a point on the mean high tide line of the Knik Arm; thence, Northeasterly along the mean high tide line to a point on a line parallel and five hundred (500) feet north of the centerline of Thompson Street and the westerly extension thereof; thence, Easterly along said line to a point five hundred (500) feet east of Boniface Parkway; thence, Southerly along a line five hundred (500) feet east of and parallel to the centerline of Boniface Parkway to a point five hundred (500) feet north of the Glenn Highway; thence, Easterly and northeasterly along a line five hundred (500) feet north of and parallel to the centerline of the Glenn Highway to a point five hundred (500) feet east of the northerly extension of the centerline of
                   
                
                
                   Muldoon Road; thence, Southerly along a line five hundred (500) feet east of and parallel to the centerline of Muldoon Road and continuing southwesterly on a line of curvature five hundred (500) feet southeasterly of the centerline of curvature where Muldoon Road becomes Tudor Road to a point five hundred (500) feet south off the centerline of Tudor Road; thence, Westerly along a line five hundred (500) feet south of the centerline of Tudor Road to a point five hundred (500) feet east of the centerline to Lake Otis Parkway; thence, Westerly along a line five hundred (500) feet south of the centerline of O'Malley Road, ending at the centerline of the New Seward Highway, which is the point of the beginning
                   
                
                
                  
                  Fairbanks Area
                  September 27, 2004
                  Attainment
                
                
                  Fairbanks Election District (part)
                
                
                  Fairbanks nonattainment area boundary:
                
                
                  1. Township 1 South, Range 1 West, Sections 2 through 23, the portion of Section 1 west of the Fort Wainwright military reservation boundary and the portions of Section 24 north of the Old Richardson Highway and west of the military reservation boundary, also, Township 1 South, Range 2 West, Sections 13 and 24, the portion of Section 12 southwest of Chena Pump Road and the portions of Sections 14 and 23 southeast of the Chena river. Also, Township 1 South, Range 1 East, Sections 7, 8, and 18 and the portion of Section 19 north of the Richardson Highway. (Fairbanks and Ft. Wainwright)
                
                
                  2. Township 2 South, Range 2 East, the portions of Sections 9 and 10 southwest of the Richardson Highway. (North Pole)
                
                
                  AQCR 008 Cook Inlet Intrastate (Remainder of)
                  
                  Unclassifiable/Attainment
                
                
                  Kenai Penninsula Election District
                
                
                  Matanuska-Susitna Election District
                
                
                  Seward Election District
                
                
                  AQCR 009 Northern Alaska Intrastate (Remainder of)
                  
                  Unclassifiable/Attainment
                
                
                  Barrow Election District
                
                
                  Fairbanks N. Star Borough
                
                
                  Area other than portion of Fairbanks urban area designated Nonattainment
                
                
                  Kobuk Election District
                
                
                  Nome Election District
                
                
                  North Slope Election District
                
                
                  Northwest Arctic Borough
                
                
                  Southeast Fairbanks Election District
                
                
                  Upper Yukon Election District
                
                
                  Yukon-Koyukuk Election District
                
                
                  AQCR 010 South Central Alaska Intrastate (Remainder of)
                  
                  Unclassifiable/Attainment
                
                
                  Aleutian Islands Election District
                
                
                  Aleutians East Borough
                
                
                  Aleutians West Census
                
                
                  Anchorage Election District
                
                
                  Area other than portion of Anchorage urban area designated Nonattainment
                
                
                  Bethel Election District
                
                
                  Bristol Bay Borough Election District
                
                
                  Bristol Bay Election District
                
                
                  Cordova-McCarthy Election District
                
                
                  Dillingham Election District
                
                
                  Kodiak Island Election District
                
                
                  Kuskokwim Election District
                
                
                  Lake And Peninsula Brg
                
                
                  Valdez-Cordova Election District
                
                
                  Wade Hampton Election District
                
                
                  AQCR 11 Southeastern Alaska Intrastate
                  
                  Unclassifiable/Attainment
                
                
                  Angoon Election District
                
                
                  Haines Election District
                
                
                  Juneau Election District
                
                
                  Ketchikan Election District
                
                
                  
                  Outer Kethcikan Election District
                
                
                  Prince Of Wales Election District
                
                
                  Sitka Election District
                
                
                  Skagway-Yakutat Election District
                
                
                  Wrangell-Petersburg Election District
                
                
                  1 This date is November 15, 1990, unless otherwise noted.
              
              
                Alaska—Ozone (1-Hour Standard)2
                
                
                  Designated area
                  Designation
                  Date 1
                  
                  Type
                  Classification
                  Date 1
                  
                  Type
                
                
                  AQCR 08 Cook Inlet Intrastate
                  
                  Unclassifiable/Attainment
                
                
                  Anchorage Election District
                
                
                  Kenai Penninsula Election District
                
                
                  Matanuska-Susitna Election District
                
                
                  Seward Election District
                
                
                  AQCR 09 Northern Alaska Intrastate
                  
                  Unclassifiable/Attainment
                
                
                  Barrow Election District
                
                
                  Denali Borough
                
                
                  Fairbanks Election District
                
                
                  Kobuk Election District
                
                
                  Nome Election District
                
                
                  North Slope Election District
                
                
                  Northwest Arctic Borough
                
                
                  Southeast Fairbanks Election District
                
                
                  Upper Yukon Election District
                
                
                  Yukon-Koyukuk Election District
                
                
                  AQCR 10 South Central Alaska Intrastate
                  
                  Unclassifiable/Attainment
                
                
                  Aleutian Islands Election District
                
                
                  Aleutians East Borough
                
                
                  Aleutians West Census
                
                
                  Bethel Election District
                
                
                  Bristol Bay Borough Election District
                
                
                  Bristol Bay Election District
                
                
                  Cordova-McCarthy Election District
                
                
                  Dillingham Election District
                
                
                  Kodiak Island Election District
                
                
                  Kuskokwim Election District
                
                
                  Lake and Peninsula Borough
                
                
                  Valdez-Cordova Election District
                
                
                  Wade Hampton Election District
                
                
                  AQCR 11 Southeastern Alaska Intrastate
                  
                  Unclassifiable/Attainment
                
                
                  Angoon Election District
                
                
                  Haines Election District
                
                
                  Juneau Election District
                
                
                  Ketchikan Election District
                
                
                  Outer Kethcikan Election District
                
                
                  Prince Of Wales Election District
                
                
                  Sitka Election District
                
                
                  Skagway-Yakutat Election District
                
                
                  Wrangell-Petersburg Election District
                
                
                  1 This date is October 18, 2000, unless otherwise noted.
                
                  2 The 1-hour ozone standard is revoked effective June 15, 2005 for all areas in Alaska.
              
              
                Alaska—PM-10
                
                  Designated Area
                  Designation
                  Date
                  Type
                  Classification
                  Date
                  Type
                
                
                  Anchorage
                
                
                  
                
                
                  Community of Eagle River
                  March 8, 2013
                  Attainment
                
                
                  Juneau
                  7/8/2013
                
                
                  City of Juneau
                  
                  Attainment
                
                
                  Mendenhall Valley area
                
                
                  
                  Rest of State
                  11/15/90
                  Unclassifiable
                
              
              
                Alaska—1997 Annual PM2 5 NAAQS
                [Primary and Secondary]
                
                  Designated area
                  Designation a
                  
                  Date 1
                  
                  Type
                  Classification
                  Date
                  Type
                
                
                  AQCR 08 Cook Inlet Intrastate:
                
                
                  Anchorage Borough
                  
                  Unclassifiable/Attainment
                
                
                  Kenai Peninsula Borough
                  
                  Unclassifiable/Attainment
                
                
                  Matanuska-Susitna Borough
                  
                  Unclassifiable/Attainment
                
                
                  AQCR 09 Northern Alaska Intrastate:
                
                
                  Denali Borough
                  
                  Unclassifiable/Attainment
                
                
                  Fairbanks North Star Borough
                  
                  Unclassifiable/Attainment
                
                
                  Nome Census Area
                  
                  Unclassifiable/Attainment
                
                
                  North Slope Borough
                  
                  Unclassifiable/Attainment
                
                
                  Northwest Arctic Borough
                  
                  Unclassifiable/Attainment
                
                
                  Southeast Fairbanks Census Area
                  
                  Unclassifiable/Attainment
                
                
                  Yukon-Koyukuk Census Area
                  
                  Unclassifiable/Attainment
                
                
                  AQCR 10 South Central Alaska Intrastate:
                
                
                  Aleutians East Borough
                  
                  Unclassifiable/Attainment
                
                
                  Aleutians West Census Area
                  
                  Unclassifiable/Attainment
                
                
                  Bethel Census Area
                  
                  Unclassifiable/Attainment
                
                
                  Bristol Bay Borough
                  
                  Unclassifiable/Attainment
                
                
                  Dillingham Census Area
                  
                  Unclassifiable/Attainment
                
                
                  Kodiak Island Borough
                  
                  Unclassifiable/Attainment
                
                
                  Lake and Peninsula Borough
                  
                  Unclassifiable/Attainment
                
                
                  Valdez-Cordova Census Area
                  
                  Unclassifiable/Attainment
                
                
                  Wade Hampton Census Area
                  
                  Unclassifiable/Attainment
                
                
                  AQCR 11 Southeastern Alaska Intrastate:
                
                
                  Haines Borough
                  
                  Unclassifiable/Attainment
                
                
                  Juneau Borough
                  
                  Unclassifiable/Attainment
                
                
                  Ketchikan Gateway Borough
                  
                  Unclassifiable/Attainment
                
                
                  Prince of Wales-Outer Ketchikan Census
                  
                  Unclassifiable/Attainment
                
                
                  Sitka Borough
                  
                  Unclassifiable/Attainment
                
                
                  Skagway-Hoonah-Angoon Census Area
                  
                  Unclassifiable/Attainment
                
                
                  Wrangell-Petersburg Census Area
                  
                  Unclassifiable/Attainment
                
                
                  Yakutat Borough
                  
                  Unclassifiable/Attainment
                
                
                  a Includes Indian Country located in each county or area, except as otherwise specified.
                
                  1 This date is 90 days after January 5, 2005, unless otherwise noted.
              
              
                Alaska—2012 Annual PM2.5 NAAQS
                [Primary]
                
                  Designated area 1
                  
                  Designation
                  Date 2
                  
                  Type
                  Classification
                  Date 2
                  
                  Type
                
                
                  AQCR 08 Cook Inlet Intrastate:
                
                
                  Anchorage Borough
                  
                  Unclassifiable/Attainment
                
                
                  Kenai Peninsula Borough
                  
                  Unclassifiable/Attainment
                
                
                  Matanuska-Susitna Borough
                  
                  Unclassifiable/Attainment
                
                
                  AQCR 09 Northern Alaska Intrastate:
                
                
                  Denali Borough
                  
                  Unclassifiable/Attainment
                
                
                  Fairbanks North Star Borough
                  
                  Unclassifiable/Attainment
                
                
                  Nome Census Area
                  
                  Unclassifiable/Attainment
                
                
                  North Slope Borough
                  
                  Unclassifiable/Attainment
                
                
                  Northwest Arctic Borough
                  
                  Unclassifiable/Attainment
                
                
                  Southeast Fairbanks Census Area
                  
                  Unclassifiable/Attainment
                
                
                  Yukon-Koyukuk Census Area
                  
                  Unclassifiable/Attainment
                
                
                  AQCR 10 South Central Alaska Intrastate:
                
                
                  Aleutians East Borough
                  
                  Unclassifiable/Attainment
                
                
                  Aleutians West Census Area
                  
                  Unclassifiable/Attainment
                
                
                  Bethel Census Area
                  
                  Unclassifiable/Attainment
                
                
                  Bristol Bay Borough
                  
                  Unclassifiable/Attainment
                
                
                  
                  Dillingham Census Area
                  
                  Unclassifiable/Attainment
                
                
                  Kodiak Island Borough
                  
                  Unclassifiable/Attainment
                
                
                  Lake and Peninsula Borough
                  
                  Unclassifiable/Attainment
                
                
                  Valdez-Cordova Census Area
                  
                  Unclassifiable/Attainment
                
                
                  Wade Hampton Census Area
                  
                  Unclassifiable/Attainment
                
                
                  AQCR 11 Southeastern Alaska Intrastate:
                
                
                  Haines Borough
                  
                  Unclassifiable/Attainment
                
                
                  Juneau Borough
                  
                  Unclassifiable/Attainment
                
                
                  Ketchikan Gateway Borough
                  
                  Unclassifiable/Attainment
                
                
                  Prince of Wales-Outer Ketchikan Census
                  
                  Unclassifiable/Attainment
                
                
                  Sitka Borough
                  
                  Unclassifiable/Attainment
                
                
                  Skagway-Hoonah-Angoon Census Area
                  
                  Unclassifiable/Attainment
                
                
                  Wrangell-Petersburg Census Area
                  
                  Unclassifiable/Attainment
                
                
                  Yakutat Borough
                  
                  Unclassifiable/Attainment
                
                
                  1 Includes areas of Indian country located in each county or area, except as otherwise specified.
                
                  2 This date is April 15, 2015, unless otherwise noted.
              
              
                Alaska—1997 24-Hour PM2 5 NAAQS
                [Primary and Secondary]
                
                  Designated area
                  Designation a
                  
                  Date 1
                  
                  Type
                  Classification
                  Date
                  Type
                
                
                  Fairbanks, AK:
                
                
                  AQCR 09 Northern Alaska Intrastate:
                
                
                  Fairbanks North Star Borough (part)
                  
                  Unclassifiable/Attainment
                
                
                  The following townships and ranges:—MTRS F001N001—All Sections; —MTRS F001N001E—Sections 2-11, 14-23, 26-34; —MTRS F001N002—Sections 1-5, 8-17, 20-29, 32-36; —MTRS F001S001E—Sections 1, 3-30, 32-36; —MTRS F001S001W—Sections 1-30; —MTRS F001S002E—Sections 6-8, 17-20, 29-36; —MTRS F001S002W—Sections 1-5, 8-17, 20-29, 32-33; —MTRS F001S003E—Sections 31-32; —MTRS F002N001E—Sections 31-35; —MTRS F002N001—Sections 28, 31-36; —MTRS F002N002—Sections 32-33, 36; —MTRS F002S001E—Sections 1-2; —MTRS F002S002E—Sections 1-17, 21-24; —MTRS F002S003E—Sections 5-8, 18
                
                
                  Rest of State:
                
                
                  AQCR 08 Cook Inlet Intrastate:
                
                
                  Anchorage Borough
                  
                  Unclassifiable/Attainment
                
                
                  Kenai Peninsula Borough
                  
                  Unclassifiable/Attainment
                
                
                  Matanuska-Susitna Borough
                  
                  Unclassifiable/Attainment
                
                
                  AQCR 09 Northern Alaska Intrastate:
                
                
                  Denali Borough
                  
                  Unclassifiable/Attainment
                
                
                  Fairbanks North Star Borough (remainder)
                  
                  Unclassifiable/Attainment
                
                
                  Nome Census Area
                  
                  Unclassifiable/Attainment
                
                
                  North Slope Borough
                  
                  Unclassifiable/Attainment
                
                
                  Northwest Arctic Borough
                  
                  Unclassifiable/Attainment
                
                
                  Southeast Fairbanks Census Area
                  
                  Unclassifiable/Attainment
                
                
                  Yukon-Koyukuk Census Area
                  
                  Unclassifiable/Attainment
                
                
                  AQCR 10 South Central Alaska Intrastate:
                
                
                  Aleutians East Borough
                  
                  Unclassifiable/Attainment
                
                
                  Aleutians West Census Area
                  
                  Unclassifiable/Attainment
                
                
                  Bethel Census Area
                  
                  Unclassifiable/Attainment
                
                
                  Bristol Bay Borough
                  
                  Unclassifiable/Attainment
                
                
                  Dillingham Census Area
                  
                  Unclassifiable/Attainment
                
                
                  Kodiak Island Borough
                  
                  Unclassifiable/Attainment
                
                
                  Lake and Peninsula Borough
                  
                  Unclassifiable/Attainment
                
                
                  Valdez-Cordova Census Area
                  
                  Unclassifiable/Attainment
                
                
                  Wade Hampton Census Area
                  
                  Unclassifiable/Attainment
                
                
                  AQCR 11 Southeastern Alaska Intrastate:
                
                
                  Haines Borough
                  
                  Unclassifiable/Attainment
                
                
                  
                  Juneau Borough
                  
                  Unclassifiable/Attainment
                
                
                  Ketchikan Gateway Borough
                  
                  Unclassifiable/Attainment
                
                
                  Prince of Wales-Outer Ketchikan Census
                  
                  Unclassifiable/Attainment
                
                
                  Sitka Borough
                  
                  Unclassifiable/Attainment
                
                
                  Skagway-Hoonah-Angoon Census Area
                  
                  Unclassifiable/Attainment
                
                
                  Wrangell-Petersburg Census Area
                  
                  Unclassifiable/Attainment
                
                
                  Yakutat Borough
                  
                  Unclassifiable/Attainment
                
                
                  a Includes Indian Country located in each county or area, except as otherwise specified.
                
                  1 This date is 90 days after January 5, 2005, unless otherwise noted.
              
              
                Alaska—2006 24-Hour PM2.5 NAAQS
                [Primary and Secondary]
                
                  Designated area
                  Designationa
                  
                  Date 1
                  
                  Type
                  Classification
                  Date 2
                  
                  Type
                
                
                  Fairbanks, AK:
                
                
                  AQCR 09 Northern Alaska Intrastate:
                
                
                  Fairbanks North Star Borough (part)
                  
                  Nonattainment
                  6/9/17
                  Serious.
                
                
                  The following townships and ranges: —MTRS F001N001—All Sections; —MTRS F001N001E—Sections 2-11, 14-23, 26-34; —MTRS F001N002—Sections 1-5, 8-17, 20-29, 32-36; —MTRS F001S001E—Sections 1, 3-30, 32-36; —MTRS F001S001W—Sections 1-30; —MTRS F001S002E—Sections 6-8, 17-20, 29-36; —MTRS F001S002W—Sections 1-5, 8-17, 20-29, 32-33; —MTRS F001S003E—Sections 31-32; —MTRS F002N001E—Sections 31-35; —MTRS F002N001—Sections 28, 31-36; —MTRS F002N002—Sections 32-33, 36; —MTRS F002S001E—Sections 1-2; —MTRS F002S002E—Sections 1-17, 21-24; —MTRS F002S003E—Sections 5-8, 18
                
                
                  Rest of State:
                
                
                  AQCR 08 Cook Inlet Intrastate:
                
                
                  Anchorage Borough
                  
                  Unclassifiable/Attainment
                
                
                  Kenai Peninsula Borough
                  
                  Unclassifiable/Attainment
                
                
                  Matanuska-Susitna Borough
                  
                  Unclassifiable/Attainment
                
                
                  AQCR 09 Northern Alaska Intrastate:
                
                
                  Denali Borough
                  
                  Unclassifiable/Attainment
                
                
                  Fairbanks North Star Borough (remainder)
                  
                  Unclassifiable/Attainment
                
                
                  Nome Census Area
                  
                  Unclassifiable/Attainment
                
                
                  North Slope Borough
                  
                  Unclassifiable/Attainment
                
                
                  Northwest Arctic Borough
                  
                  Unclassifiable/Attainment
                
                
                  Southeast Fairbanks Census Area
                  
                  Unclassifiable/Attainment
                
                
                  Yukon-Koyukuk Census Area
                  
                  Unclassifiable/Attainment
                
                
                  AQCR 10 South Central Alaska Intrastate:
                
                
                  Aleutians East Borough
                  
                  Unclassifiable/Attainment
                
                
                  Aleutians West Census Area
                  
                  Unclassifiable/Attainment
                
                
                  Bethel Census Area
                  
                  Unclassifiable/Attainment
                
                
                  Bristol Bay Borough
                  
                  Unclassifiable/Attainment
                
                
                  Dillingham Census Area
                  
                  Unclassifiable/Attainment
                
                
                  Kodiak Island Borough
                  
                  Unclassifiable/Attainment
                
                
                  Lake and Peninsula Borough
                  
                  Unclassifiable/Attainment
                
                
                  Valdez-Cordova Census Area
                  
                  Unclassifiable/Attainment
                
                
                  Wade Hampton Census Area
                  
                  Unclassifiable/Attainment
                
                
                  AQCR 11 Southeastern Alaska Intrastate:
                
                
                  Haines Borough
                  
                  Unclassifiable/Attainment
                
                
                  Juneau Borough
                  
                  Unclassifiable/Attainment
                
                
                  Ketchikan Gateway Borough
                  
                  Unclassifiable/Attainment
                
                
                  Prince of Wales-Outer Ketchikan Census
                  
                  Unclassifiable/Attainment
                
                
                  Sitka Borough
                  
                  Unclassifiable/Attainment
                
                
                  Skagway-Hoonah-Angoon Census Area
                  
                  Unclassifiable/Attainment
                
                
                  Wrangell-Petersburg Census Area
                  
                  Unclassifiable/Attainment
                
                
                  Yakutat Borough
                  
                  Unclassifiable/Attainment
                
                

                  a Includes Indian Country located in each county or area, except as otherwise specified.
                
                
                  1 This date is 30 days after November 13, 2009, unless otherwise noted.
                
                  2 This date is July 2, 2014, unless otherwise noted.
              
              
                Alaska—NO2 (1971 Annual Standard)
                
                  Designated area
                  Does not meet primary standards
                  Cannot be classified or better than national standards
                
                
                  Cook Inlet Intrastate AQCR 8
                  
                  X
                
                
                  Northern Alaska Intrastate AQCR 9
                  
                  X
                
                
                  South Central Alaska Intrastate AQCR 10
                  
                  X
                
                
                  Southeastern Alaska Intrastate AQCR 11
                  
                  X
                
              
              
                Alaska—NO2 (2010 1-Hour Standard)
                
                  Designated area
                  Designation a
                  
                  Date 1
                  
                  Type
                
                
                  State of Alaska
                  
                  Unclassifiable/Attainment.
                
                
                  a Includes Indian Country located in each county or area, except as otherwise specified.
                
                  1 This date is 90 days after October 31, 2011, unless otherwise noted.
              
              
                Alaska—1997 8-Hour Ozone NAAQS
                [Primary and Secondary]
                
                  Designated area
                  Designation a
                  
                  Date 1
                  
                  Type
                  Category/classification
                  Date 1
                  
                  Type
                
                
                  AQCR 08 Cook Inlet Intrastate
                  
                  Unclassifiable/Attainment
                
                
                  Anchorage Borough
                
                
                  Kenai Peninsula Borough
                
                
                  Matanuska-Susitna Borough
                
                
                  AQCR 09 Northern Alaska Intrastate
                  
                  Unclassifiable/Attainment
                
                
                  Denali Borough
                
                
                  Fairbanks North Star Borough
                
                
                  Nome Census Area
                
                
                  North Slope Borough
                
                
                  Northwest Arctic Borough
                
                
                  Southeast Fairbanks Census Area
                
                
                  Yukon-Koyukuk Census Area
                
                
                  AQCR 10 South Central Alaska Intrastate
                  
                  Unclassifiable/Attainment
                
                
                  Aleutians East Borough
                
                
                  Aleutians West Census Area
                
                
                  Bethel Census Area
                
                
                  Bristol Bay Borough
                
                
                  Dillingham Census Area
                
                
                  Kodiak Island Borough
                
                
                  Lake and Peninsula Borough
                
                
                  Valdez-Cordova Census Area
                
                
                  Wade Hampton Census Area
                
                
                  AQCR 11 Southeastern Alaska Intrastate
                  
                  Unclassifiable/Attainment
                
                
                  Haines Borough
                
                
                  Juneau Borough
                
                
                  Ketchikan Gateway Borough
                
                
                  Prince of Wales-Outer Ketchikan Census Area
                
                
                  Sitka Borough
                
                
                  Skagway-Hoonah-Angoon Census Area
                
                
                  Wrangell-Petersburg Census Area
                
                
                  Yakutat Borough
                
                
                  a Includes Indian Country located in each county or area, except as otherwise specified.
                
                  1 This date is June 15, 2004, unless otherwise noted.
              
              
              
                Alaska—2008 8-Hour Ozone NAAQS
                [Primary and Secondary]
                
                  Designated area
                  Designation
                  Date 1
                  
                  Type
                  Classification
                  Date 1
                  
                  Type
                
                
                  Statewide and Any Areas of Indian Country
                  
                  Unclassifiable/Attainment
                  
                
                
                  1 This date is July 20, 2012, unless otherwise noted.
              
              
                Alaska—2015 8-Hour Ozone NAAQS
                [Primary and Secondary]
                
                  Designated area 1
                  
                  Designation
                  Date 2
                  
                  Type
                  Classification
                  Date
                  Type
                
                
                  Aleutians East Borough
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Aleutians West Census Area
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Anchorage Municipality
                  
                  Attainment/Unclassifiable
                
                
                  Bethel Census Area
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Bristol Bay Borough
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Denali Borough
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Dillingham Census Area
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Fairbanks North Star Borough
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Haines Borough
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Hoonah-Angoon Census Area
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Juneau City and Borough
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Kenai Peninsula Borough
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Ketchikan Gateway Borough
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Kodiak Island Borough
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Kusilvak Census Area
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Lake and Peninsula Borough
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Matanuska-Susitna Borough
                  
                  Attainment/Unclassifiable
                
                
                  Nome Census Area
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  North Slope Borough
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Northwest Arctic Borough
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Petersburg Borough
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Prince of Wales-Hyder Census Area
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Sitka City and Borough
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Skagway Municipality
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Southeast Fairbanks Census Area
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Valdez-Cordova Census Area
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Wrangell City and Borough
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Yakutat City and Borough
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Yukon-Koyukuk Census Area
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  1 Includes any Indian country in each county or area, unless otherwise specified. EPA is not determining the boundaries of any area of Indian country in this table, including any area of Indian country located in the larger designation area. The inclusion of any Indian country in the designation area is not a determination that the state has regulatory authority under the Clean Air Act for such Indian country.
                
                  2 This date is August 3, 2018, unless otherwise noted.
              
              
                Alaska—2008 Lead NAAQS
                
                  Designated area
                  Designation for the 2008 NAAQS a
                  
                  Date 1
                  
                  Type
                
                
                  Whole State
                  
                  Unclassifiable/Attainment.
                
                
                  a Includes Indian Country located in each county or area, except as otherwise specified.
                
                  1 December 31, 2011 unless otherwise noted.
              
              [54 FR 27343, June 29, 1989]
              
                Editorial Note:
                For Federal Register citations affecting § 81.302, see the List of CFR Sections Affected, which appears in the Finding Aids section of the printed volume and at www.govinfo.gov.
                
              
               
            
            
              
              § 81.303
              Arizona.
              Link to an amendment published at 85 FR 37758, June 24, 2020.
              
                Arizona—TSP
                
                  Designated area
                  Does not meet primary standards
                  Does not meet secondary standards
                  Cannot be classified
                  Better than national standards
                
                
                  Ajo
                
                
                  T12S, R6W
                  
                    1 X
                
                
                  Douglas:
                
                
                  T24S, R27E
                  
                    1 X
                
                
                  T24S, R28E
                  
                    1 X
                
                
                  Hayden:
                
                
                  T5S, R15E
                  
                    1 X
                
                
                  Joseph City:
                
                
                  T18N, R19E
                  
                    1 X
                
                
                  Miami:
                
                
                  T1N, R15E
                  
                    1 X
                
                
                  Page:
                
                
                  T41N, R9E
                  
                  
                  
                  X
                
                
                  Paul Spur:
                
                
                  T24S, R26E
                  
                    1 X
                
                
                  Phoenix: That portion of Maricopa County known as the Maricopa Association of Governments (MAG) Urban Planning Area
                  
                    1 X
                
                
                  Tucson: That portion within Pima County of the area described by connecting the following geographical coordinates moving in a clockwise manner:
                
                
                  
                    LAT(N) and LON(W):
                  
                
                
                  32°38.5′ 111°24.0′
                
                
                  32°26.5′ 110°47.5′
                
                
                  32°12.5′ 110°32.5′
                
                
                  31°49.5′ 110°25.5′
                
                
                  31°42.0′ 110°50.5′
                
                
                  31°52.5′ 111°12.5′
                
                
                  32°24.5′ 111°29.0′
                  
                    1 X
                
                
                  San Manuel:
                
                
                  T10S, R16E
                  
                  
                  
                  X
                
                
                  T10S, R17E
                  
                  
                  
                  X
                
                
                  Morenci: T4S, R29E
                  
                    1 X
                
                
                  Rest of State
                  
                  
                  
                  
                    1 X
                
                
                  1 EPA designation replaces State designation.
              
              
                Arizona—1971 Sulfur Dioxide NAAQS
                [Primary and Secondary]
                
                  Designated area
                  Does not meet primary standards
                  Does not meet secondary standards
                  Cannot be classified
                  Better than national standards
                
                
                  Ajo:
                  
                  
                
                
                  T11S, R5W
                  
                  
                  
                  X
                
                
                  T11S, R6W
                  
                  
                  
                  X
                
                
                  T12S, R5W
                  
                  
                  
                  X
                
                
                  T12S, R6W
                  
                  
                  
                  X
                
                
                  T13S, R6W
                  
                  
                  
                  X
                
                
                  T11S, R7W
                  
                  
                  X
                
                
                  T12S, R7W
                  
                  
                  X
                
                
                  T13S, R5W
                  
                  
                  X
                
                
                  T13S, R7W
                  
                  
                  X
                
                
                  Douglas:
                
                
                  T23S, R27E
                  
                  
                  
                  x
                
                
                  T24S, R27E
                  
                  
                  
                  x
                
                
                  T24S, R28E
                  
                  
                  
                  x
                
                
                  T23S, R26E
                  
                  
                  x
                  
                
                
                  T23S, R28E
                  
                  
                  x
                  
                
                
                  T24S, R26E
                  
                  
                  x
                  
                
                
                  Hayden:
                
                
                  T4S, R14E
                  X
                
                
                  T4S, R15E
                  X
                
                
                  T4S, R16E
                  X
                
                
                  T5S, T14E
                  X
                
                
                  
                  T5S, R15E
                  X
                
                
                  T5S, R16E
                  X
                
                
                  T6S, R14E
                  X
                
                
                  T6S, R15E
                  X
                
                
                  T6S, R16E
                  X
                
                
                  T4S, R13E
                  
                  
                  X
                
                
                  T4S, R17E
                  
                  
                  X
                
                
                  T5S, R13E
                  
                  
                  X
                
                
                  T5S, R17E
                  
                  
                  X
                
                
                  T6S, R13E
                  
                  
                  X
                
                
                  T6S, R17E
                  
                  
                  X
                
                
                  Miami:
                
                
                  T2N, R14E
                  
                  
                  
                  X
                
                
                  T2N, R15E
                  
                  
                  
                  X
                
                
                  T1N, R13E 1
                  
                  
                  
                  
                  X
                
                
                  T1N, R14E
                  
                  
                  
                  X
                
                
                  T1N, R15E
                  
                  
                  
                  X
                
                
                  T1S, R14E 1
                  
                  
                  
                  
                  X
                
                
                  T1S, R141/2E
                  
                  
                  
                  X
                
                
                  T1S, R15E
                  
                  
                  
                  X
                
                
                  T2N, R13E 1
                  
                  
                  
                  X
                  
                
                
                  T2N, R16E
                  
                  
                  X
                  
                
                
                  T1N, R16E
                  
                  
                  X
                  
                
                
                  T1S, R13E 1
                  
                  
                  
                  X
                  
                
                
                  T1S, R16E
                  
                  
                  X
                  
                
                
                  T2S, R14E 1
                  
                  
                  
                  X
                  
                
                
                  T2S, R15E
                  
                  
                  X
                  
                
                
                  Morenci:
                
                
                  T3S, R28E 2
                  
                  
                  
                  
                  x
                
                
                  T3S, R29E
                  
                  
                  
                  x
                
                
                  T3S, R30E
                  
                  
                  
                  x
                
                
                  T4S, R28E 2
                  
                  
                  
                  
                  x
                
                
                  T4S, R29E
                  
                  
                  
                  x
                
                
                  T4S, R30E
                  
                  
                  
                  x
                
                
                  T5S, R28E 2
                  
                  
                  
                  
                  x
                
                
                  T5S, R29E 2
                  
                  
                  
                  
                  x
                
                
                  T5S, R30E
                  
                  
                  x
                
                
                  San Manuel:
                
                
                  T8S, R16E
                  
                  
                  
                  X
                
                
                  T8S, R17E
                  
                  
                  
                  X
                
                
                  T8S, R18E
                  
                  
                  
                  X
                
                
                  T9S, R15E
                  
                  
                  
                  X
                
                
                  T9S, R16E
                  
                  
                  
                  X
                
                
                  T9S, R17E
                  
                  
                  
                  X
                
                
                  T9S, R18E
                  
                  
                  
                  X
                
                
                  T10S, R15E
                  
                  
                  
                  X
                
                
                  T10S, R16E
                  
                  
                  
                  X
                
                
                  T10S, R17E
                  
                  
                  
                  X
                
                
                  T11S, R16E
                  
                  
                  
                  X
                
                
                  T10S, R18E
                  
                  
                  
                  X
                
                
                  T11S, R17E
                  
                  
                  
                  X
                
                
                  T12S, R16E
                  
                  
                  
                  X
                
                
                  T12S, R17E
                  
                  
                  
                  X
                
                
                  Page:
                
                
                  T41N, R9E
                  
                  
                  
                    3 X
                
                
                  Rest of State
                  
                  
                  
                  X
                
                
                  1 Only that portion in Gila County.
                
                  2 Only that portion in Greenlee County.
                
                  3 EPA designation replaces State designation.
              
              
                Arizona—2010 Sulfur Dioxide NAAQS
                [Primary]
                
                  Designated area 1
                  
                  Designation
                  Date 2
                  
                  Type
                
                
                  Hayden, AZ 3
                  
                  10-4-13
                  Nonattainment.
                
                
                  
                  Gila County (part)
                
                
                  The portions of Gila County that are bounded by: T4S, R14E; T4S, R15E; T4S, R16E; T5S, R15E; T5S, R16E
                
                
                  Pinal County (part)
                
                
                  The portions of Pinal County that are bounded by: T4S, R14E; T4S, R15E; T4S, R16E; T5S, R14E; T5S, R15E; T5S, R16E; T6S, R14E; T6S, R15E; T6S, R16E
                
                
                  Miami, AZ 3
                  
                  10-4-13
                  Nonattainment.
                
                
                  Gila County (part)
                
                
                  The portions of Gila County that are bounded by: T2N, R14E; T2N, R15E; T1N, R13E; T1N, R14E; T1N, R15E; T1S, R14E; T1S, R14 1/2E; T1S, R15E
                
                
                  Coconino County (part)
                  
                  Unclassifiable.
                
                
                  The portions of Coconino County located within the Navajo Nation areas of Indian country within a 50-km radius of the Navajo Generating Station at the coordinates 39.904006 decimal degrees latitude and −111.389435 decimal degrees longitude, using the 1984 World Geodetic Survey datum.
                
                
                  Rest of State:
                
                
                  Apache County (part) 4
                  
                  
                  Attainment/Unclassifiable.
                
                
                  Cochise County
                  
                  Attainment/Unclassifiable.
                
                
                  Coconino County (part) 5
                  
                  
                  Attainment/Unclassifiable.
                
                
                  Gila County (part) 6
                  
                  
                  Attainment/Unclassifiable.
                
                
                  Graham County
                  
                  Attainment/Unclassifiable.
                
                
                  Greenlee County
                  
                  Attainment/Unclassifiable.
                
                
                  Lands of the Hopi Tribe
                  
                  Attainment/Unclassifiable.
                
                
                  La Paz County
                  
                  Attainment/Unclassifiable.
                
                
                  Maricopa County
                  
                  Attainment/Unclassifiable.
                
                
                  Mohave County
                  
                  Attainment/Unclassifiable.
                
                
                  Navajo County (part) 7
                  
                  
                  Attainment/Unclassifiable.
                
                
                  Lands of the Navajo Nation (part) 8
                  
                  
                  Attainment/Unclassifiable.
                
                
                  Pima County
                  
                  Attainment/Unclassifiable.
                
                
                  Pinal County (part) 9
                  
                  
                  Attainment/Unclassifiable.
                
                
                  Santa Cruz County
                  
                  Attainment/Unclassifiable.
                
                
                  Yavapai County
                  
                  Attainment/Unclassifiable.
                
                
                  Yuma County
                  
                  Attainment/Unclassifiable.
                
                
                  1 Includes Indian country in each county or area, unless otherwise specified. EPA is not determining the boundaries of any area of Indian country in this table, including any area of Indian country located in the larger designation area. The inclusion of any Indian country in the designation area is not a determination that the state has regulatory authority under the Clean Air Act for such Indian country.
                
                  2 This date is April 9, 2018, unless otherwise noted.
                
                  3 Excludes Indian country located in each area, if any, unless otherwise specified.
                
                  4 Excludes lands of the White Mountain Apache Tribe.
                
                  5 Excludes lands of the Hopi Tribe and lands of the Navajo Nation.
                
                  6 Excludes the lands of the White Mountain Apache Tribe and the Hayden, AZ and Miami, AZ Nonattainment areas.
                
                  7 Includes all lands of the White Mountain Apache Tribe, including those lands of the White Mountain Apache Tribe geographically located in Apache County and Gila County, and excludes lands of the Hopi Tribe and lands of the Navajo Nation.
                
                  8 Includes all lands of the Navajo Nation except for the portions of the Navajo Nation lands designated Unclassifiable. Includes the lands of the Navajo Nation geographically located within the states of New Mexico and Utah.
                
                  9 Excludes the Hayden, AZ Nonattainment area.
              
              
                Arizona—Carbon Monoxide
                
                  Designated area
                  Designation
                  Date
                  Type
                  Classification
                  Date
                  Type
                
                
                  Phoenix Area:
                
                
                  Maricopa County (part)
                  4/8/05
                  Attainment.
                
                
                  Phoenix nonattainment area boundary:
                
                
                  1. Commencing at a point which is the intersection of the eastern line of Range 7 East, Gila and Salt River Baseline and Meridian, and the southern line of point Township 2 South, said point is the southeastern corner of Maricopa Association of Governments Urban Planning Area, which is the point of beginning;
                
                
                  
                  2. thence, proceed northerly along the eastern line of Range 7 East, which is the common boundary between Maricopa and Pinal Counties, as described in Arizona Revised Statutes Section 11-109, to a point where the eastern line of Range 7 East intersects the northern line of Township 1 North, said point is also the intersection of the Maricopa County Line and the Tonto National Forest Boundary, as established by Executive Order 869 dated July 1, 1908, as amended and the shown on the U.S. Forest Service 1969 Planimetric Maps;
                
                
                  3. thence, westerly along the northern line of Township 1 North to pproximately the southwest corner of the southeast quarter of Section 35, Township 2 North, Range 7 East, said point being the boundary of the Tonto National Forest and Usery Mountain Semi-Regional Park;
                
                
                  4. thence, northerly along the Tonto National Forest Boundary, which is generally the western line of the east half of Sections 26 and 35 of Township 2 North, Range 7 East, to a point which is where the quarter section line intersects with the northern line of Section 26, Township 2 North, Range 7 East, said point also being the northeast corner of the Usery Mountain Semi-Regional Park;
                
                
                  5. thence, westerly along the Tonto National Forest Boundary, which is generally the south line of Sections 19, 20, 21 and 22 and the southern line of the west half of Section 23, Township 2 North, Range 7 East, to a point whcih is the southwest corner of Section 19, Township 2 North, Range 7 East;
                
                
                  6. thence, northeasterly along the Tonto National Forest Boundary to a point where the Tonto National Forest Boundary intersects with the eastern boundary of the Salt River Indian Reservation, generally described as the center line of the Salt River Channel;
                
                
                  7. thence, northeasterly and northerly along the common boundary of the Tonto National Forest and the Salt River Indian Reservation to a point which is the northeast corner of the Salt River Indian Reservation and the southeast corner of the Fort McDowell Indian Reservation, as shown on the plat dated July 22, 1902, and recorded with the U.S. Government on June 15, 1902;
                
                
                  
                  8. thence, northeasterly along the common boundary between the Tonto National Forest and the Fort McDowell Indian Reservation to a point which is the northeast corner of the Fort McDowell Indian Reservation;
                
                
                  9. thence, southwesterly along the northern boundary of the Fort McDowell Indian Reservation, which line is a common boundary with the Tonto National Forest, to a point where the boundary intersects with the eastern line of Section 12, Township 4 North, Range 6 East;
                
                
                  10. thence, northerly along the eastern line of Range 6 East to a point where the eastern line of Range 6 East intersects with the southern line of Township 5 North, said line is the boundary between the Tonto National Forest and the east boundary of McDowell Mountain Regional Park;
                
                
                  11. thence, westerly along the southern line of Township 5 North to a point where the southern line intersects with the eastern line of Range 5 East which line is the boundary of Tonto National Forest and the north boundary of McDowell Mountain Regional Park;
                
                
                  12. thence, northerly along the eastern line of Range 5 East to a point where the eastern line of Range 5 East intersects with the northern line of Township 5 North, which line is the boundary of the Tonto National Forest;
                
                
                  13. thence, westerly along the northern line of Township 5 North to a point where the northern line of Township 5 North intersects with the easterly line of Range 4 East, said line is the boundary of Tonto National Forest;
                
                
                  14. thence, northerly along the eastern line of Range 4 East to a point where the eastern line of Range 4 East intersects with the northern line of Township 6 North, which line is the boundary of the Tonto National Forest;
                
                
                  15. thence, westerly along the northern line of Township 6 North to a point of intersection with the Maricopa-Yavapai County line, which is generally described in Arizona Revised Statutes Section 11-109 as the center line of the Aqua Fria River (Also the north end of Lake Pleasant);
                
                
                  16. thence, southwesterly and southerly along the Maricopa-Yavapai County line to a point which is described by Arizona Revised Statutes Section 11-109 as being on the center line of the Aqua Fria River, two miles southerly and below the mouth of Humbug Creek;
                
                
                  
                  17. thence, southerly along the center line of Aqua Fria River to the intersection of the center line of the Aqua Fria River and the center line of Beardsley Canal, said point is generally in the northeast quarter of Section 17, Township 5 North, Range 1 East, as shown on the U.S. Geological Survey's Baldy Mountain, Arizona Quadrangle Map, 7.5 Minute series (Topographic), dated 1964;
                
                
                  18. thence, southwesterly and southerly along the center line of Beardsley Canal to a point which is the center line of Beardsley Canal where it intersects with the center line of Indian School Road;
                
                
                  19. thence, westerly along the center line of West Indian School Road to a point where the center line of West Indian School Road intersects with the center line of North Jackrabbit Trail;
                
                
                  20. thence, southerly along the center line of Jackrabbit Trail approximately nine and three-quarter miles to a point where the center line of Jackrabbit Trail intersects with the Gila River, said point is generally on the north-south quarter section line of Section 8, Township 1 South, Range 2 West;
                
                
                  21. thence, northeasterly and easterly up the Gila River to a point where the Gila River intersects with the northern extension of the western boundary of Estrella Mountain Regional Park, which point is generally the quarter corner of the northern line of Section 31, Township 1 North, Range 1 West;
                
                
                  22. thence, southerly along the extension of the western boundary and along the western boundary of Estrella Mountain Regional Park to a point where the southern extension of the western boundary of Estrella Mountain Regional Park intersects with the southern line of Township 1 South;
                
                
                  23. thence, easterly along the southern line of Township 1 South to a point where the south line of Township 1 South intersects with the western line of Range 1 East, which line is generally the southern boundary of Estrella Mountain Regional Park;
                
                
                  24. thence, southerly along the western line of Range 1 East to the southwest corner of Section 18, Township 2 South, Range 1 East, said line is the western boundary of the Gila River Indian Reservation;
                
                
                  
                  25. thence, easterly along the southern boundary of the Gila River Indian Reservation which is the southern line of Sections 13, 14, 15, 16, 17, and 18, Township 2 South, Range 1 East, to the boundary between Maricopa and Pinal Counties as described in Arizona Revised Statutes Sections 11-109 and 11-113, which is the eastern line of Range 1 East;
                
                
                  26. thence, northerly along the eastern boundary of Range 1 East, which is the common boundary between Maricopa and Pinal Counties, to a point where the eastern line of Range 1 East intersects the Gila River;
                
                
                  27. thence, southerly up the Gila River to a point where the Gila River intersects with the southern line of Township 2 South; and
                
                
                  28. thence, easterly along the southern line of Township 2 South to the point of beginning which is a point where the southern line of Township 2 South intersects with the easter line Range 7 East;
                
                
                  29. except that portion of the area defined by paragraphs 1 through 28 above that lies within the Gila River Indian Reservation.
                
                
                  Tucson Area:
                  7/10/00
                  Attainment
                
                
                  Pima County (part) Township and Ranges as follows: T11-12S, R12-14E; T13-15S; R11-16E; and T16S, R12-16E Gila and Salt River Baseline and Meridian excluding portions of the Saguaro National Park and the Coronado National Forest.
                
                
                  Rest of State
                  11/15/90
                  Nonclassifiable/Attainment
                  
                
                
                  Apache County
                
                
                  Cochise County
                
                
                  Coconino County
                
                
                  Gila County
                
                
                  Graham County
                
                
                  Greenlee County
                
                
                  La Paz County
                
                
                  Maricopa County (part)
                
                
                  Area outside Phoenix Area:
                
                
                  Mohave County
                
                
                  Navajo County
                
                
                  Pima County (part)
                
                
                  Area outside Tucson Area:
                
                
                  Pinal County
                
                
                  Santa Cruz County
                
                
                  Yavapai County
                
                
                  Yuma County
                
                
                  1 This date is November 15, 1990, unless otherwise noted.
              
              
                Arizona—Ozone (1-Hour Standard)2
                
                
                  Designated area
                  Designation
                  Date 1
                  
                  Type
                  Classification
                  Date 1
                  
                  Type
                
                
                  Phoenix Area: Maricopa County (part)
                  6/14/05
                  Attainment
                
                
                  
                  Phoenix nonattainment Forest area boundary:
                
                
                  1. Commencing at a point which is the intersection of the eastern line of Range 7 East, Gila and Salt River Baseline and Meridian, and the southern line of Township 2 South, said point is the southeastern corner of the Maricopa Association of Governments Urban Planning Area, which is the point of beginning;
                
                
                  2. Thence, proceed northerly along the eastern line of Range 7 East which is the common boundary between Maricopa and Pinal Counties, as described in Arizona Revised Statutes Section 11-109, to a point where the eastern line of Range 7 East intersects the northern line of Township 1 North, said point is also the intersection of the Maricopa County Line and the Tonto National Forest Boundary, as established by Executive Order 869 dated July 1, 1908, as amended and shown on the U.S. Forest Service 1969 Planimetric Maps;
                
                
                  3. Thence, westerly along the northern line of Township 1 North to approximately the southwest corner of the southeast quarter of Section 35, Township 2 North, Range 7 East, said point being the boundary of the Tonto National Forest and Usery Mountain Semi-Regional Park;
                
                
                  4. Thence, northerly along the Tonto National Forest Boundary, which is generally the western line of the east half of Sections 26 and 35 of Township 2 North, Range 7 East, to a point which is where the quarter section line intersects with the northern line of Section 26, Township 2 North, Range 7 East, said point also being the northeast corner of the Usery Mountain Semi-Regional Park;
                
                
                  5. Thence, westerly along the Tonto National Forest Boundary, which is generally the south line of Sections 19, 20, 21 and 22 and the southern line of the west half of Section 23, Township 2 North, Range 7 East, to a point which is the southwest corner of Section 19, Township 2 North, Range 7 East;
                
                
                  6. Thence, northerly along the Tonto National Forest Boundary to a point where the Tonto National Forest Boundary intersects with the eastern boundary of the Salt River Indian Reservation, generally described as the center line of the Salt River Channel;
                
                
                  
                  7. Thence, northeasterly and northerly along the common boundary of the Tonto National Forest and the Salt River Indian Reservation to a point which is the northeast corner of the Salt River Indian Reservation and the southeast corner of the Fort McDowell Indian Reservation, as shown on the plat dated July 22, 1902, and recorded with the U.S. Government on June 15, 1902;
                
                
                  8. Thence, northeasterly along the common boundary between the Tonto National Forest and the Fort McDowell Indian Reservation to a point which is the northeast corner of the Fort McDowell Indian Reservation;
                
                
                  9. Thence, southwesterly along the northern boundary of the Fort McDowell Indian Reservation, which line is a common boundary with the Tonto National Forest, to a point where the boundary intersects with the eastern line of Section 12, Township 4 North, Range 6 East;
                
                
                  10. Thence, northerly along the eastern line of Range 6 East to a point where the eastern line of Range 6 East intersects with the southern line of Township 5 North, said line is the boundary between the Tonto National Forest and the east boundary of McDowell Mountain Regional Park;
                
                
                  11. Thence, westerly along the southern line of Township 5 North to a point where the southern line intersects with the eastern line of Range 5 East which line is the boundary of Tonto National Forest and the north boundary of McDowell Mountain Regional Park;
                
                
                  12. Thence, northerly along the eastern line of Range 5 East to a point where the eastern line of Range 5 East intersects with the northern line of Township 5 North, which line is the boundary of the Tonto National Forest;
                
                
                  13. Thence, westerly along the northern line of Township 5 North to a point where the northern line of Township 5 North intersects with the easterly line of Range 4 East, said line is the boundary of Tonto National Forest;
                
                
                  14. Thence, northerly along the eastern line of Range 4 East to a point where the eastern line of Range 4 East intersects with the northern line of Township 6 North, which line is the boundary of the Tonto National Forest;
                
                
                  
                  15. Thence, westerly along the northern line of Township 6 North to a point of intersection with the Maricopa-Yavapai County line, which is generally described in Arizona Revised Statutes Section 11-109 as the center line of the Aqua Fria River (Also the north end of Lake Pleasant);
                
                
                  16. Thence, southwesterly and southerly along the Maricopa-Yavapai County line to a point which is described by Arizona Revised Statutes Section 11-109 as being on the center line of the Aqua Fria River, two miles southerly and below the mouth of Humbug Creek;
                
                
                  17. Thence, southerly along the center line of Aqua Fria River to the intersection of the center line of the Aqua Fria River and the center line of Beardsley Canal, said point is generally in the northeast quarter of Section 17, Township 5 North, Range 1 East, as shown on the U.S. Geological Survey's Baldy Mountain, Arizona Quadrangle Map, 7.5 Minute series (Topographic), dated 1964;
                
                
                  18. Thence, southwesterly and southerly along the center line of Beardsley Canal to a point which is the center line of Beardsley Canal where it intersects with the center line of Indian School Road;
                
                
                  19. Thence, westerly along the center line of West Indian School Road to a point where the center line of West Indian School Road intersects with the center line of North Jackrabbit Trail;
                
                
                  20. Thence, southerly along the center line of Jackrabbit Trail approximately nine and three-quarter miles to a point where the center line of Jackrabbit Trail intersects with the Gila River, said point is generally on the north-south quarter section line of Section 8, Township 1 South, Range 2 West;
                
                
                  21. Thence, northeasterly and easterly up the Gila River to a point where the Gila River intersects with the northern extension of the western boundary of Estrella Mountain Regional Park, which point is generally the quarter corner of the northern line of Section 31, Township 1 North, Range 1 West;
                
                
                  22. Thence, southerly along the extension of the western boundary and along the western boundary of Estrella Mountain Regional Park to a point where the southern extension of the western boundary of Estrella Mountain Regional Park intersects with the southern line of Township 1 South;
                
                
                  
                  23. Thence, easterly along the southern line of Township 1 South to a point where the south line of Township 1 South intersects with the western line of Range 1 East, which line is generally the southern boundary of Estrella Mountain Regional Park;
                
                
                  24. Thence, southerly along the western line of Range 1 East to the southwest corner of Section 18, Township 2 South, Range 1 East, said line is the western boundary of the Gila River Indian Reservation;
                
                
                  25. Thence, easterly along the southern boundary of the Gila River Indian Reservation which is the southern line of Sections 13, 14, 15, 16, 17, and 18, Township 2 South, Range 1 East, to the boundary between Maricopa and Pinal Counties as described in Arizona Revised Statutes Sections 11-109 and 11-113, which is the eastern line of Range 1 East;
                
                
                  26. Thence, northerly along the eastern boundary of Range 1 East, which is the common boundary between Maricopa and Pinal Counties, to a point where the eastern line of Range 1 East intersects the Gila River;
                
                
                  27. Thence, southerly up the Gila River to a point where the Gila River intersects with the southern line of Township 2 South;
                
                
                  28. Thence, easterly along the southern line of Township 2 South to the point of beginning which is a point where the southern line of Township 2 South intersects with the eastern line Range 7 East;
                
                
                  29. Except that portion of the area defined by paragraphs 1 through 28 above that lies within the Gila River Indian Reservation.
                
                
                  Tucson Area:
                
                
                  Pima County (part)
                
                
                  Tuscon area
                  
                  Unclassifiable/Attainment
                
                
                  Rest of State
                  
                  Unclassifiable/Attainment
                
                
                  Apache County
                
                
                  Cochise County
                
                
                  Coconino County
                
                
                  Gila County
                
                
                  Graham County
                
                
                  Greenlee County
                
                
                  La Paz County
                
                
                  Maricopa County (part) area outside of Phoenix
                
                
                  Mohave County
                
                
                  Navajo County
                
                
                  Pima County (part) Remainder of county
                
                
                  Pinal County
                
                
                  Santa Cruz County
                
                
                  Yavapai County
                
                
                  Yuma County
                
                
                  1 This date is October 18, 2000, unless otherwise noted.
                
                  2 The 1-hour ozone standard is revoked effective June 15, 2005 for all areas in Arizona.
              
              
              
                Arizona—PM-10
                
                  Designated Area
                  Designation
                  Date
                  Type
                  Classification
                  Date
                  Type
                
                
                  Cochise County:
                
                
                  Paul Spur/Douglas planning area
                  11/15/90
                  Nonattainment
                  11/15/90
                  Moderate.
                
                
                  Township 23 South, Range 25 East (T23S, R25E):
                
                
                  T23S,R26E
                
                
                  T23S, R27E
                
                
                  T23S, R28E
                
                
                  T24S, R25E
                
                
                  T24S, R26E
                
                
                  T24S, R27E
                
                
                  T24S, R28E
                
                
                  Santa Cruz County:
                
                
                  Nogales planning area
                  11/15/90
                  Nonattainment
                  11/15/90
                  Moderate.
                
                
                  The portions of the following Townships which are within the State of Arizona and lie east of 111 degrees longitude: T23S, R13E, T23S, R14E, T24S, R13E, T24S, R14E
                
                
                  Pima County:
                
                
                  Rillito planning area
                  11/15/90
                  Nonattainment
                  11/15/90
                  Moderate.
                
                
                  Townships: T11S, R9E, T11S, R10E, T11S, R11E, T11S, R12E, T12S, R8E, T12S, R9E, T12S, R10E, T12S, R11E, T12S, R12E
                
                
                  Ajo planning area
                  11/15/90
                  Nonattainment
                  11/15/90
                  Moderate.
                
                
                  Township T12S, R6W, and the following sections of Township T12S, R5W:
                
                
                  a. Sections 6-8
                
                
                  b. Sections 17-20, and
                
                
                  c. Sections 29-32
                
                
                  Maricopa County:
                
                
                  Phoenix planning area
                  11/15/90
                  Nonattainment
                  6/10/96
                  Serious.
                
                
                  T6N, R1-3W, R1-7E; T5N, R1-3W, R1-7E; T4N, R1-3W, R1-7E; T3N, R1-3W, R1-7E; T2N, R1-3W, R1-7E; T1N, R1-3W, R1-7E; T1S, R1-3W, R1-7E; T2S, R1-3W, R1-7E
                
                
                  Pinal County:
                
                
                  Phoenix planning area
                
                
                  T1N, R8E
                  11/15/90
                  Nonattainment
                  6/10/96
                  Serious.
                
                
                  Yuma County:
                
                
                  Yuma planning area
                  11/15/90
                  Nonattainment
                  11/15/90
                  Moderate.
                
                
                  Townships:
                
                
                  T7S-R21W, R22W;
                
                
                  T8S-R21W, R22W, R23W, R24W
                
                
                  T9S-R21W, R22W, R23W, R24W, R25W;
                
                
                  T10S-R21W, R22W, R23W, R24W, R25W
                
                
                  Pinal and Gila Counties:
                
                
                  
                  Hayden planning areaT1S, R13E (sections 7-36); T1S, R14E (sections 25-36);T2S, R13E; T2S, R14E; T2S, R15E; T3S, R13E; T3S, R14E; T3S, R15E; T3S, R16E (except that portion in the San Carlos Apache Indian Reservation); T4S, R13E; T4S, R14E; T4S, R15E; T4S, R16E; T5S, R13E; T5S, R14E; T5S, R15E; T5S, R16E; T6S, R13E; T6S, R14E; T6S, R15E; and T6S, R16E
                  
                  11/15/90
                  Nonattainment
                  11/15/90
                  Moderate.
                
                
                  Miami planning areaT1N, R13E; T1N, R14E; T1N, R15E; T1S, R13E (sections 1-6); T1S, R14E (sections 124); T1S, R141/2E; and T1S, R15E
                  
                  11/15/90
                  Nonattainment
                  11/15/90
                  Moderate.
                
                
                  Gila County (part):
                
                
                  Payson: T10N, sections 1-3,10-15, 22-27, and 34-36 of R9E; T11N, sections 1-3, 10-15, 22-27, and 34-36 of R9E; T10-11N, R10E; T10N, sections 4-9, 16-21, and 28-33 of R11E; T11N, sections 4-9, 16-21, and 28-33 of R11E
                  
                  08/26/02
                  Attainment
                   
                   
                
                
                  Mohave County (part):
                  August 26, 2002
                  Attainment
                
                
                  Bullhead City: T21N, R21W, excluding Lake Mead National Recreation Area: T20N, R21-22W; T19N, R22W excluding Fort Mohave Indian Reservation
                
                
                  Pinal County (part)
                
                
                  West Pinal
                  7/2/12
                  Nonattainment
                  7/2/12
                  Moderate.
                
                
                  1. Commencing at a point which is the intersection of the western line of Range 2 East, Gila and Salt River Baseline and Meridian, and the northern line of Township 4 South, which is the point of beginning:
                
                
                  2. Thence, proceed easterly along the northern line of Township 4 South to a point where the northern line of Township 4 South intersects the western line of Range 7 East;
                
                
                  3. Thence, northerly along the western line of Range 7 East to a point where the western line of Range 7 East intersects the northern line of Township 3 South;
                
                
                  4. Thence, easterly along the northern line of Township 3 South to a point where the northern line of Township 3 South intersects the western line of Range 8 East;
                
                
                  5. Thence, northerly along the western line of Range 8 East to a point where the western line of Range 8 East intersects the northern line of Township 1 South;
                
                
                  6. Thence, easterly along the northern line of Township 1 South to a point where the northern line of Township 1 South intersects the eastern line of Range 8 East;
                
                
                  
                  7. Thence southerly along the eastern line of Range 8 East to a point where the eastern line of Range 8 East intersects the Northern line of Township 3 South;
                
                
                  8. Thence easterly along the northern line of Township 3 South to a point where the northern line of Township 3 South intersects the eastern line of Range 9 East;
                
                
                  9. Thence southerly along the eastern line of Range 9 east to a point where the eastern line of Range 9 East intersects the northern line of Township 4 South;
                
                
                  10. Thence easterly along the northern line of Township 4 South to a point where the northern line of Township 4 South intersects the eastern line of Range 10 East;
                
                
                  11. Thence southerly along the eastern line of Range 10 East to a point where the eastern line of Range 10 East intersects the southern line of Township 5 South;
                
                
                  12. Thence westerly along the southern line of Township 5 South to a point where the southern line of Township 5 South intersects the eastern line of Range 8 East;
                
                
                  13. Thence southerly along the eastern line of Range 8 East to a point where the eastern line of Range 8 East intersects the northern line of Township 8 South;
                
                
                  14. Thence easterly along the northern line of Township 8 South to a point where the northern line of Township 8 South intersects the eastern line of Range 9 East;
                
                
                  15. Thence southerly along the eastern line of Range 9 east to a point where the eastern line of Range 9 East intersects the northern line of Township 9 South;
                
                
                  16. Thence easterly along the northern line of Township 9 South to a point where the northern line of Township 9 South intersects the eastern line of Range 10 East;
                
                
                  17. Thence southerly along the eastern line of Range 10 East to a point where the eastern line of Range 10 East intersects the southern line of Township 9 South;
                
                
                  
                  18. Thence westerly along the southern line of Township 9 South to a point where the southern line of Township 9 South intersects the western line of Range 7 East;
                
                
                  19. Thence northerly along the western line of Range 7 East to a point where the western line of Range 7 East intersects the southern line of Township 8 South;
                
                
                  20. Thence westerly along the southern line of Township 8 South to a point where the southern line of Township 8 South intersects the western line of Range 6 East;
                
                
                  21. Thence northerly along the western line of Range 6 East to a point where the western line of Range 6 East intersects the southern line of Township 7 South;
                
                
                  22. Thence, westerly along the southern line of Township 7 South to a point where the southern line of Township 7 South intersects the quarter section line common to the southwestern southwest quarter section and the southeastern southwest quarter section of section 34, Range 3 East and Township 7 South;
                
                
                  23. Thence, northerly along the along the quarter section line common to the southwestern southwest quarter section and the southeastern southwest quarter section of sections 34, 27, 22, and 15, Range 3 East and Township 7 South, to a point where the quarter section line common to the southwestern southwest quarter section and the southeastern southwest quarter section of sections 34, 27, 22, and 15, Range 3 East and Township 7 South, intersects the northern line of section 15, Range 3 East and Township 7 South;
                
                
                  
                  24. Thence, westerly along the northern line of sections 15, 16, 17, and 18, Range 3 East and Township 7 South, and the northern line of sections 13, 14, 15, 16, 17, and 18, Range 2 East and Township 7 South, to a point where the northern line of sections 15, 16, 17, and 18, Range 3 East and Township 7 South, and the northern line of sections 13, 14, 15, 16, 17, and 18, Range 2 East and Township 7 South, intersect the western line of Range 2 East, which is the common boundary between Maricopa and Pinal Counties, as described in Arizona Revised Statutes sections 11-109 and 11-113;
                
                
                  25. Thence, northerly along the western line of Range 2 East to the point of beginning which is the point where the western line of Range 2 East intersects the northern line of Township 4 South;
                
                
                  26. Except that portion of the area defined by paragraphs 1 through 25 above that lies within the Ak-Chin Indian Reservation, Gila River Indian Reservation, and the Tohono O'odham Nation's Florence Village and San Lucy Farms.
                
                
                  Rest of State
                  11/15/90
                  Unclassifiable
                   
                   
                
              
              
                Arizona—1997 Annual PM2.5 NAAQS
                [Primary and Secondary]
                
                  Designated area
                  Designation a
                  
                  Date 1
                  
                  Type
                  Classification
                  Date
                  Type
                
                
                  Statewide:
                
                
                  Apache County
                  
                  Unclassifiable/Attainment
                
                
                  Cochise County
                  
                  Unclassifiable/Attainment
                
                
                  Coconino County
                  
                  Unclassifiable/Attainment
                
                
                  Gila County
                  
                  Unclassifiable/Attainment
                
                
                  Graham County
                  
                  Unclassifiable/Attainment
                
                
                  Greenlee County
                  
                  Unclassifiable/Attainment
                
                
                  La Paz County
                  
                  Unclassifiable/Attainment
                
                
                  Maricopa County
                  
                  Unclassifiable/Attainment
                
                
                  Mohave County
                  
                  Unclassifiable/Attainment
                
                
                  Navajo County
                  
                  Unclassifiable/Attainment
                
                
                  Pima County
                  
                  Unclassifiable/Attainment
                
                
                  Pinal County
                  
                  Unclassifiable/Attainment
                
                
                  Santa Cruz County
                  
                  Unclassifiable/Attainment
                
                
                  Yavapai County
                  
                  Unclassifiable/Attainment
                
                
                  Yuma County
                  
                  Unclassifiable/Attainment
                
                
                  a Includes Indian Country located in each county or area, except as otherwise specified.
                
                  1 This date is 90 days after January 5, 2005, unless otherwise noted.
              
              
              
                Arizona—2012 Annual PM2.5 NAAQS
                [Primary]
                
                  Designated area 1
                  
                  Designation
                  Date 2
                  
                  Type
                  Classification
                  Date 2
                  
                  Type
                
                
                  Statewide:
                
                
                  Apache County
                  
                  Unclassifiable/Attainment
                
                
                  Cochise County
                  
                  Unclassifiable/Attainment
                
                
                  Coconino County
                  
                  Unclassifiable/Attainment
                
                
                  Gila County
                  
                  Unclassifiable/Attainment
                
                
                  Graham County
                  
                  Unclassifiable/Attainment
                
                
                  Greenlee County
                  
                  Unclassifiable/Attainment
                
                
                  La Paz County
                  
                  Unclassifiable/Attainment
                
                
                  Maricopa County
                  
                  Unclassifiable/Attainment
                
                
                  Mohave County
                  
                  Unclassifiable/Attainment
                
                
                  Navajo County
                  
                  Unclassifiable/Attainment
                
                
                  Pima County
                  
                  Unclassifiable/Attainment
                
                
                  Pinal County
                  
                  Unclassifiable/Attainment
                
                
                  Santa Cruz County
                  
                  Unclassifiable/Attainment
                
                
                  Yavapai County
                  
                  Unclassifiable/Attainment
                
                
                  Yuma County
                  
                  Unclassifiable/Attainment
                
                
                  1 Includes areas of Indian country located in each county or area, except as otherwise specified.
                
                  2 This date is April 15, 2015, unless otherwise noted.
              
              
                Arizona—1997 24-Hour PM2.5 NAAQS
                [Primary and Secondary]
                
                  Designated area
                  Designation a
                  
                  Date 1
                  
                  Type
                  Classification
                  Date
                  Type
                
                
                  Nogales:
                
                
                  Santa Cruz County (part)
                  
                  Unclassifiable/Attainment
                
                
                  Nogales planning area bounded as follows: The portions of the following Townships which are within the State of Arizona and lie east of 111 longitude: T23S, R13E; T23S, R14E; T24S, R13E; T24S, R14E.
                
                
                  West Central Pinal:
                
                
                  Pinal County (part)
                  
                  Unclassifiable/Attainment
                
                
                  1. Commencing at a point which is the intersection of the eastern line of Range 1 East, Gila and Salt River Baseline and Meridian, and the northern line of Township 4 South, which is the point of beginning:
                
                
                  2. Thence, proceed easterly along the northern line of Township 4 South to a point where the northern line of Township 4 South intersects the eastern line of Range 4 East;
                
                
                  3. Thence, southerly along the eastern line of Range 4 East to a point where the eastern line of Range 4 East intersects the northern line of Township 6 South;
                
                
                  4. Thence, easterly along the northern line of Township 6 South to a point where the northern line of Township 6 South intersects the eastern line of Range 4 East;
                
                
                  5. Thence, southerly along the eastern line of Range 4 East to a point where the eastern line of Range 4 East intersects the southern line of Township 7 South;
                
                
                  
                  6. Thence, westerly along the southern line of Township 7 South to a point where the southern line of Township 7 South intersects the quarter section line common to the southwestern southwest quarter section and the southeastern southwest quarter section of section 34, Range 3 East and Township 7 South;
                
                
                  7. Thence, northerly along the quarter section line common to the southwestern southwest quarter section and the southeastern southwest quarter section of sections 34, 27, 22, and 15, Range 3 East and Township 7 South, to a point where the quarter section line common to the southwestern southwest quarter section and the southeastern southwest quarter section of sections 34, 27, 22, and 15, Range 3 East and Township 7 South, intersects the northern line of section 15, Range 3 East and Township 7 South;
                
                
                  8. Thence, westerly along the northern line of sections 15, 16, 17, and 18, Range 3 East and Township 7 South, and the northern line of sections 13, 14, 15, 16, 17, and 18, Range 2 East and Township 7 South, to a point where the northern line of sections 15, 16, 17, and 18, Range 3 East and Township 7 South, and the northern line of sections 13, 14, 15, 16, 17, and 18, Range 2 East and Township 7 South, intersect the eastern line of Range 1 East, which is the common boundary between Maricopa and Pinal Counties, as described in Arizona Revised Statutes sections 11-109 and 11-113;
                
                
                  9. Thence, northerly along the eastern line of Range 1 East to the point of beginning which is the point where the eastern line of Range 1 East intersects the northern line of Township 4 South;
                
                
                  10. Except that portion of the area defined by paragraphs 1 through 9 above that lies in Indian country.
                
                
                  Rest of State:
                
                
                  Apache County
                  
                  Unclassifiable/Attainment
                
                
                  Cochise County
                  
                  Unclassifiable/Attainment
                
                
                  Coconino County
                  
                  Unclassifiable/Attainment
                
                
                  Gila County
                  
                  Unclassifiable/Attainment
                
                
                  Graham County
                  
                  Unclassifiable/Attainment
                
                
                  Greenlee County
                  
                  Unclassifiable/Attainment
                
                
                  La Paz County
                  
                  Unclassifiable/Attainment
                
                
                  
                  Maricopa County (remainder, excluding lands of the Gila River Indian Community)
                  
                  Unclassifiable/Attainment
                
                
                  Mohave County
                  
                  Unclassifiable/Attainment
                
                
                  Navajo County
                  
                  Unclassifiable/Attainment
                
                
                  Pima County
                  
                  Unclassifiable/Attainment
                
                
                  Pinal County (remainder, excluding lands of the Gila River Indian Community and Ak-Chin Indian Community)
                  
                  Unclassifiable/Attainment
                
                
                  Santa Cruz County (remainder)
                  
                  Unclassifiable/Attainment
                
                
                  Yavapai County
                  
                  Unclassifiable/Attainment
                
                
                  Yuma County
                  
                  Unclassifiable/Attainment
                
                
                  Lands of the Gila River Indian Community in Pinal County and Maricopa County
                  
                  Unclassifiable/Attainment
                
                
                  Lands of the Ak-Chin Indian Community in Pinal County
                  
                  Unclassifiable/Attainment
                
                
                  a Includes Indian Country located in each county or area, except as otherwise specified.
                
                  1 This date is 90 days after January 5, 2005, unless otherwise noted.
              
              
                Arizona—2006 24-Hour PM2.5 NAAQS
                [Primary and Secondary]
                
                  Designated area
                  Designation a
                  
                  Date 1
                  
                  Type
                  Classification
                  Date 2
                  
                  Type
                
                
                  Nogales:
                
                
                  Santa Cruz County (part)
                  
                  Nonattainment
                  
                  Moderate.
                
                
                  Nogales planning area bounded as follows: The portions of the following Townships which are within the State of Arizona and lie east of 111 longitude: T23S, R13E; T23S, R14E; T24S, R13E; T24S, R14E
                
                
                  West Central Pinal:
                
                
                  Pinal County (part)
                  3/7/11
                  Nonattainment
                  
                  Moderate.
                
                
                  1. Commencing at a point which is the intersection of the eastern line of Range 1 East, Gila and Salt River Baseline and Meridian, and the northern line of Township 4 South, which is the point of beginning:
                
                
                  2. Thence, proceed easterly along the northern line of Township 4 South to a point where the northern line of Township 4 South intersects the eastern line of Range 4 East;
                
                
                  3. Thence, southerly along the eastern line of Range 4 East to a point where the eastern line of Range 4 East intersects the northern line of Township 6 South;
                
                
                  4. Thence, easterly along the northern line of Township 6 South to a point where the northern line of Township 6 South intersects the eastern line of Range 4 East;
                
                
                  
                  5. Thence, southerly along the eastern line of Range 4 East to a point where the eastern line of Range 4 East intersects the southern line of Township 7 South;
                
                
                  6. Thence, westerly along the southern line of Township 7 South to a point where the southern line of Township 7 South intersects the quarter section line common to the southwestern southwest quarter section and the southeastern southwest quarter section of section 34, Range 3 East and Township 7 South;
                
                
                  7. Thence, northerly along the quarter section line common to the southwestern southwest quarter section and the southeastern southwest quarter section of sections 34, 27, 22, and 15, Range 3 East and Township 7 South, to a point where the quarter section line common to the southwestern southwest quarter section and the southeastern southwest quarter section of sections 34, 27, 22, and 15, Range 3 East and Township 7 South, intersects the northern line of section 15, Range 3 East and Township 7 South;
                
                
                  8. Thence, westerly along the northern line of sections 15, 16, 17, and 18, Range 3 East and Township 7 South, and the northern line of sections 13, 14, 15, 16, 17, and 18, Range 2 East and Township 7 South, to a point where the northern line of sections 15, 16, 17, and 18, Range 3 East and Township 7 South, and the northern line of sections 13, 14, 15, 16, 17, and 18, Range 2 East and Township 7 South, intersect the eastern line of Range 1 East, which is the common boundary between Maricopa and Pinal Counties, as described in Arizona Revised Statutes sections 11-109 and 11-113;
                
                
                  9. Thence, northerly along the eastern line of Range 1 East to the point of beginning which is the point where the eastern line of Range 1 East intersects the northern line of Township 4 South;
                
                
                  10. Except that portion of the area defined by paragraphs 1 through 9 above that lies in Indian country.
                
                
                  Rest of State:
                
                
                  Apache County
                  
                  Unclassifiable/Attainment
                
                
                  Cochise County
                  3/7/11
                  Unclassifiable/Attainment
                
                
                  
                  Coconino County
                  
                  Unclassifiable/Attainment
                
                
                  Gila County
                  3/7/11
                  Unclassifiable/Attainment
                
                
                  Graham County
                  3/7/11
                  Unclassifiable/Attainment
                
                
                  Greenlee County
                  
                  Unclassifiable/Attainment
                
                
                  La Paz County
                  3/7/11
                  Unclassifiable/Attainment
                
                
                  Maricopa County (remainder, excluding lands of the Gila River Indian Community)
                  
                  Unclassifiable/Attainment
                
                
                  Mohave County
                  
                  Unclassifiable/Attainment
                
                
                  Navajo County
                  
                  Unclassifiable/Attainment
                
                
                  Pima County
                  3/7/11
                  Unclassifiable/Attainment
                
                
                  Pinal County (remainder, excluding lands of the Gila River Indian Community and Ak-Chin Indian Community)
                  3/7/11
                  Unclassifiable/Attainment
                
                
                  Santa Cruz County (remainder)
                  
                  Unclassifiable/Attainment
                
                
                  Yavapai County
                  3/7/11
                  Unclassifiable/Attainment
                
                
                  Yuma County
                  3/7/11
                  Unclassifiable/Attainment
                
                
                  Lands of the Gila River Indian Community in Pinal County and Maricopa County
                  11/26/12
                  Unclassifiable/Attainment
                
                
                  Lands of the Ak-Chin Indian Community in Pinal County
                  11/26/12
                  Unclassifiable/Attainment
                
                
                  a Includes Indian Country located in each county or area, except as otherwise specified.
                
                  1 This date is 30 days after November 13, 2009, unless otherwise noted.
                
                  2 This date is July 2, 2014, unless otherwise noted.
              
              
                Arizona—NO2 (1971 Annual Standard)
                
                  Designated area
                  Does not meet primary standards
                  Cannot be classified or better than national standards
                
                
                  Whole State
                  
                  X
                
              
              
                Arizona—NO2 (2010 1-Hour Standard)
                
                  Designated area
                  Designation a
                  
                  Date 1
                  
                  Type
                
                
                  Apache County
                  
                  Unclassifiable/Attainment.
                
                
                  Cochise County
                  
                  Unclassifiable/Attainment.
                
                
                  Coconino County
                  
                  Unclassifiable/Attainment.
                
                
                  Gila County
                  
                  Unclassifiable/Attainment.
                
                
                  Graham County
                  
                  Unclassifiable/Attainment.
                
                
                  Greenlee County
                  
                  Unclassifiable/Attainment.
                
                
                  La Paz County
                  
                  Unclassifiable/Attainment.
                
                
                  Maricopa County
                  
                  Unclassifiable/Attainment.
                
                
                  Mohave County
                  
                  Unclassifiable/Attainment.
                
                
                  Navajo County
                  
                  Unclassifiable/Attainment.
                
                
                  Pima County
                  
                  Unclassifiable/Attainment.
                
                
                  Pinal County
                  
                  Unclassifiable/Attainment.
                
                
                  Santa Cruz County
                  
                  Unclassifiable/Attainment.
                
                
                  Yavapai County
                  
                  Unclassifiable/Attainment.
                
                
                  Yuma County
                  
                  Unclassifiable/Attainment.
                
                
                  a Includes Indian Country located in each county or area, except as otherwise specified.
                
                  1 This date is 90 days after October 31, 2011, unless otherwise noted.
              
              
              
                Arizona—1997 8-Hour Ozone NAAQS
                [Primary and Secondary]
                
                  Designated area
                  Designation a
                  
                  Date 1
                  
                  Type
                  Category/classification
                  Date 1
                  
                  Type
                
                
                  Phoenix-Mesa, AZ:
                
                
                  Maricopa County (part)
                  10/17/2014
                  Attainment
                
                
                  T1N, R1E (except that portion in Indian Country); T1N, R2E; T1N, R3E; T1N, R4E; T1N, R5E; T1N, R6E; T1N, R7E; T1N, R1W; T1N, R2W; T1N, R3W; T1N, R4W; T1N, R5W; T1N, R6W; T2N, R1E; T2N, R2E; T2N, R3E; T2N, R4E; T2N, R5E, T2N, R6E; T2N, R7E; T2N, R8E; T2N, R9E; T2N, R10E; T2N, R11E; T2N, R12E (except that portion in Gila County); T2N, R13E (except that portion in Gila County); T2N, R1W; T2N, R2W; T2N, R3W; T2N, R4W; T2N, R5W; T2N, R6W; T2N, R7W; T3N, R1E; T3N, R2E; T3N, R3E; T3N, R4E; T3N, R5E; T3N, R6E; T3N, R7E; T3N, R8E; T3N, R9E; T3N, R10E (except that portion in Gila County); T3N, R11E (except that portion in Gila County); T3N, R12E (except that portion in Gila County); T3N, R1W; T3N, R2W; T3N, R3W; T3N, R4W; T3N, R5W; T3N, R6W; T4N, R1E; T4N, R2E; T4N, R3E; T4N, R4E; T4N, R5E; T4N, R6E; T4N, R7E; T4N, R8E; T4N, R9E; T4N, R10E (except that portion in Gila County); T4N, R11E (except that portion in Gila County); T4N, R12E (except that portion in Gila County); T4N, R1W; T4N, R2W; T4N, R3W; T4N, R4W; T4N, R5W; T4N, R6W; T5N, R1E; T5N, R2E; T5N, R3E; T5N, R4E; T5N, R5E; T5N, R6E; T5N, R7E; T5N, R8E; T5N, R9E (except that portion in Gila County); T5N, R10E (except that portion in Gila County); T5N, R1W; T5N, R2W; T5N, R3W; T5N, R4W; T5N, R5W; T6N, R1E (except that portion in Yavapai County); T6N, R2E; T6N, R3E; T6N, R4E; T6N, R5E; T6N, R6E; T6N, R7E; T6N, R8E; T6N, R9E (except that portion in Gila County); T6N, R10E (except that portion in Gila County); T6N, R1W (except that portion in Yavapai County); T6N, R2W; T6N, R3W; T6N, R4W; T6N, R5W; T7N, R1E (except that portion in Yavapai County); T7N, R2E; (except that portion in Yavapai County); T7N, R3E; T7N, R4E; T7N, R5E; T7N, R6E; T7N, R7E; T7N, R8E; T7N, R9E (except that portion in Gila County); T7N, R1W (except that portion in Yavapai County); T7N, R2W (except that portion in Yavapai County); T8N, R2E (except that portion in Yavapai County); T8N, R3E (except that portion in Yavapai County); T8N, R4E (except that portion in Yavapai County); T8N, R5E (except that portion in Yavapai County); T8N, R6E (except that portion in Yavapai County); T8N, R7E (except that portion in Yavapai County); T8N, R8E (except that portion in Yavapai and Gila Counties); T8N, R9E (except that portion in Yavapai and Gila Counties); T1S, R1E (except that portion in Indian Country); T1S, R2E (except that portion in Pinal County and in Indian Country); T1S, R3E; T1S, R4E; T1S, R5E; T1S, R6E; T1S, R7E; T1S, R1W; T1S, R2W; T1S, R3W; T1S, R4W; T1S, R5W; T1S, R6W; T2S, R1E (except that portion in Indian Country); T2S, R5E; T2S, R6E; T2S, R7E; T2S, R1W; T2S, R2W; T2S, R3W; T2S, R4W; T2S, R5W; T3S, R1E; T3S, R1W; T3S, R2W; T3S, R3W; T3S, R4W; T3S, R5W; T4S, 1E; T4S, R1W; T4S, R2W; T4S, R3W; T4S, R4W; T4S, R5W.
                
                
                  Pinal County (part)
                  10/17/2014
                  Attainment
                
                
                  Apache Junction: T1N, R8E; T1S, R8E (Sections 1 through 12)
                
                
                  Rest of State
                  
                  Unclassifiable/Attainment
                
                
                  Apache County
                
                
                  Cochise County
                
                
                  
                  Coconino County
                
                
                  Gila County
                
                
                  Graham County
                
                
                  Greenlee County
                
                
                  La Paz County
                
                
                  Maricopa County (part) remainder
                
                
                  Mohave County
                
                
                  Navajo County
                
                
                  Pima County
                
                
                  Pinal County (part) remainder
                
                
                  Santa Cruz County
                
                
                  Yavapai County
                
                
                  Yuma County
                
                
                  a Includes Indian Country located in each county or area, except as otherwise specified.
                
                  1 This date is June 15, 2004, unless otherwise noted.
              
              
                Arizona—2008 8-Hour Ozone NAAQS
                [Primary and Secondary]
                
                  Designated area
                  Designation
                  Date 1
                  
                  Type
                  Classification
                  Date 1
                  
                  Type
                
                
                  Phoenix-Mesa, AZ: 2
                  
                   
                  Nonattainment
                  6/3/16
                  Moderate.
                
                
                  Maricopa County (part)
                
                
                  
                  T1N, R1E (except that portion in Indian Country); T1N, R2E; T1N, R3E; T1N, R4E; T1N, R5E; T1N, R6E; T1N, R7E; T1N, R1W; T1N, R2W; T1N, R3W; T1N, R4W; T1N, R5W; T1N, R6W; T1N, R7W; T1N, R8W; T2N, R1E; T2N, R2E; T2N, R3E; T2N, R4E; T2N, R5E; T2N, R6E; T2N, R7E; T2N, R8E; T2N, R9E; T2N, R10E; T2N, R11E; T2N, R12E (except that portion in Gila County); T2N, R13E (except that portion in Gila County); T2N, R1W; T2N, R2W; T2N, R3W; T2N, R4W; T2N, R5W; T2N, R6W; T2N, R7W; T2N, R8W; T3N, R1E; T3N, R2E; T3N, R3E; T3N, R4E; T3N, R5E; T3N, R6E; T3N, R7E; T3N, R8E; T3N, R9E; T3N, R10E (except that portion in Gila County); T3N, R11E (except that portion in Gila County); T3N, R12E (except that portion in Gila County); T3N, R1W; T3N, R2W; T3N, R3W; T3N, R4W; T3N, R5W; T3N, R6W; T4N, R1E; T4N, R2E; T4N, R3E; T4N, R4E; T4N, R5E; T4N, R6E; T4N, R7E; T4N, R8E; T4N, R9E; T4N, R10E (except that portion in Gila County); T4N, R11E (except that portion in Gila County); T4N, R12E (except that portion in Gila County); T4N, R1W; T4N, R2W; T4N, R3W; T4N, R4W; T4N, R5W; T4N, R6W; T5N, R1E; T5N, R2E; T5N, R3E; T5N, R4E; T5N, R5E; T5N, R6E; N, R8E; T5N, R9E (except that portion in Gila County); T5N, R10E (except that portion in Gila County); T5N, R1W; T5N, R2W; T5N, R3W; T5N, R4W; T5N, R5W; T6N, R1E (except that portion in Yavapai County); T6N, R2E; T6N, R3E; T6N, R4E; T6N, R5E; T6N, R6E; T6N, R7E; T6N, R8E; T6N, R9E (except that portion in Gila County); T6N, R10E (except that portion in Gila County); T6N, R1W (except that portion in Yavapai County); T6N, R2W; T6N, R3W; T6N, R4W; T6N, R5W; T7N, R1E; (except that portion in Yavapai County); T7N, R2E (except that portion in Yavapai County); T7N, R3E; T7N, R4E; T7N, R5E; T7N, R6E; T7N, R7E; T7N, R8E; T7N, R9E (except that portion in Gila County); T7N, R1W (except that portion in Yavapai County); T7N, R2W (except that portion in Yavapai County); T8N, R2E (except that portion in Yavapai County); T8N, R3E (except that portion in Yavapai County); T8N, R4E (except that portion in Yavapai County); T8N, R5E (except that portion in Yavapai County); T8N, R6E (except that portion in Yavapai County); T8N, R7E (except that portion in Yavapai County); T8N, R8E (except that portion in Yavapai and Gila Counties); T8N, R9E (except that portion in Yavapai and Gila Counties); T1S, R1E (except that portion in Indian Country); T1S, R2E (except that portion in Pinal County and in Indian Country); T1S, R3E; T1S, R4E; T1S, R5E; T1S, R6E; T1S, R7E; T1S, R1W; T1S, R2W; T1S, R3W; T1S, R4W; T1S, R5W; T1S, R6W; T2S, R1E (except that portion in Indian Country); T2S, R5E; T2S, R6E; T2S, R7E; T2S, R1W; T2S, R2W; T2S, R3W; T2S, R4W; T2S, R5W; T3S, R1E; T3S, R1W; T3S, R2W; T3S, R3W; T3S, R4W; T3S, R5W; T4S, R1E; T4S, R1W; T4S, R2W; T4S, R3W; T4S, R4W; T4S, R5W; T5S, R4W (Sections 1 through 22 and 27 through 34)
                
                
                  Pinal County (part) Apache Junction:
                
                
                  T1N, R8E; T1S, R8E (Sections 1 through 12)
                
                
                  Fort McDowell Yavapai Nation 3
                  
                
                
                  Salt River Pima-Maricopa Indian Community of the Salt River Reservation 3
                  
                
                
                  Tohono O'odham Nation of Arizona 3
                  
                
                
                  Rest of State: 4
                  
                  
                  Unclassifiable/Attainment
                
                
                  Apache County
                
                
                  
                  Cochise County
                
                
                  Coconino County
                
                
                  Gila County
                
                
                  Graham County
                
                
                  Greenlee County
                
                
                  La Paz County
                
                
                  Maricopa County (part) remainder
                
                
                  Mohave County
                
                
                  Navajo County
                
                
                  Pima County
                
                
                  Pinal County (part) remainder
                
                
                  Santa Cruz County
                
                
                  Yavapai County
                
                
                  Yuma County
                
                
                  1 This date is July 20, 2012, unless otherwise noted.
                
                  2 Excludes Indian country located in each area, unless otherwise noted.
                
                  3 Includes Indian country of the tribe listed in this table located in the identified area. Information pertaining to areas of Indian country in this table is intended for CAA planning purposes only and is not an EPA determination of Indian country status or any Indian country boundary. EPA lacks the authority to establish Indian country land status, and is making no determination of Indian country boundaries, in this table.
                
                  4 Includes any Indian country in each county or area, unless otherwise specified.
              
              
                Arizona—2015 8-Hour Ozone NAAQS
                [Primary and Secondary]
                
                  Designated area 1
                  
                  Designation
                  Date 2
                  
                  Type
                  Classification
                  Date 2
                  
                  Type
                
                
                  Phoenix-Mesa, AZ
                  
                  Nonattainment
                  
                  Marginal.
                
                
                  Gila County (part):
                
                
                  T2N, R12E (except that portion in Maricopa County); T3N, R12E (except that portion in Maricopa County); T4N, R12E (Sections 25 through 29 (except those portions in Maricopa County) and 33 through 36 (except those portions in Maricopa County)).
                
                
                  Maricopa County (part):
                
                
                  
                  T1N, R1E (except that portion in Indian Country); T1N, R2E; T1N, R3E; T1N, R4E (except that portion in Indian Country); T1N, R5E (except that portion in Indian Country); T1N, R6E; T1N, R7E; T1N, R1W; T1N, R2W; T1N, R3W; T1N, R4W; T1N, R5W; T1N, R6W; T1N, R7W; T1N, R8W; T2N, R1E; T2N, R2E; T2N, R3E; T2N, R4E; T2N, R6E (except that portion in Indian Country); T2N, R7E (except that portion in Indian Country); T2N, R8E; T2N, R9E; T2N, R10E; T2N, R11E; T2N, R12E (except that portion in Gila County); T2N, R13E (except that portion in Gila County); T2N, R1W; T2N, R2W; T2N, R3W; T2N, R4W; T2N, R5W; T2N, R6W; T2N, R7W; T2N, R8W; T3N, R1E; T3N, R2E; T3N, R3E; T3N, R4E; T3N, R5E (except that portion in Indian Country); T3N, R6E (except that portion in Indian Country); T3N, R7E (except that portion in Indian Country); T3N, R8E; T3N, R9E; T3N, R10E (except that portion in Gila County); T3N, R11E (except that portion in Gila County); T3N, R12E (except that portion in Gila County); T3N, R1W; T3N, R2W T3N, R3W; T3N, R4W; T3N, R5W; T3N, R6W; T4N, R1E; T4N, R2E; T4N, R3E; T4N, R4E; T4N, R5E; T4N, R6E (except that portion in Indian Country); T4N, R7E (except that portion in Indian Country); T4N, R8E T4N, R9E; T4N, R10E (except that portion in Gila County); T4N, R11E (except that portion in Gila County); T4N, R12E (except that portion in Gila County); T4N, R1W; T4N, R2W; T4N, R3W; T4N, R4W; T4N, R5W; T4N, R6W; T5N, R1E; T5N, R2E; T5N, R3E; T5N, R4E; T5N, R5E; T5N, R6E; T5N, R7E; T5N, R8E; T5N, R9E (except that portion in Gila County); T5N, R10E (except that portion in Gila County); T5N, R1W; T5N, R2W; T5N, R3W; T5N, R4W; T5N, R5W; T6N, R1E (except that portion in Yavapai County); T6N, R2E; T6N, R3E; T6N, R4E; T6N, R5E; T6N, R6E; T6N, R7E; T6N, R8E; T6N, R9E (except that portion in Gila County); T6N, R10E (except that portion in Gila County); T6N, R1W (except that portion in Yavapai County); T6N, R2W; T6N, R3W; T6N, R4W; T6N, R5W; T7N, R1E (except that portion in Yavapai County); T7N, R2E (except that portion in Yavapai County); T7N, R3E; T7N, R4E; T7N, R5E; T7N, R6E; T7N, R7E; T7N, R8E; T7N, R9E (except that portion in Gila County); T7N, R1W (except that portion in Yavapai County); T7N, R2W (except that portion in Yavapai County); T8N, R2E (except that portion in Yavapai County); T8N, R3E (except that portion in Yavapai County); T8N, R4E (except that portion in Yavapai County); T8N, R5E (except that portion in Yavapai County); T8N, R6E (except that portion in Yavapai County); T8N, R7E (except that portion in Yavapai County); T8N, R8E (except that portion in Yavapai and Gila Counties); T8N, R9E (except that portion in Yavapai and Gila Counties); T1S, R1E (except that portion in Indian Country); T1S, R2E (except that portion in Pinal County and in Indian Country); T1S, R3E; T1S, R4E; T1S, R5E; T1S, R6E; T1S, R7E; T1S, R1W; T1S, R2W; T1S, R3W; T1S, R4W; T1S, R5W; T1S, R6W; T2S, R1E (except that portion in Indian Country); T2S, R5E; T2S, R6E; T2S, R7E; T2S, R1W; T2S, R2W; T2S, R3W; T2S, R4W; T2S, R5W; T3S, R1E; T3S, R1W; T3S, R2W; T3S, R3W; T3S, R4W; T3S, R5W; T4S, R1E; T4S, R1W; T4S, R2W; T4S, R3W; T4S, R4W; T4S, R5W; T5S, R4W (Sections 1 through 22 and 27 through 34).
                
                
                  Pinal County (part):
                
                
                  
                  T1N, R8E; T1N, R9E; T1N, R10E; T1S, R8E; T1S, R9E; T1S, R10E; T2S, R8E (Sections 1 through 10, 15 through 22, and 27 through 34); T2S, R9E (Sections 1 through 6); T2S, R10E (Sections 1 through 6); T3S, R7E (Sections 1 through 6, 11 through 14, 23 through 26, and 35 through 36); T3S, R8E (Sections 3 through 10, 15 through 22, and 27 through 34).
                
                
                  Fort McDowell Yavapai Nation:
                
                
                  Gila River Indian Community of the Gila River Indian Reservation, Arizona.
                
                
                  Includes only non-contiguous areas of Indian country known as “parcels M & N”.3
                  
                
                
                  Tohono O'odham Nation of Arizona:
                
                
                  Salt River Pima-Maricopa Indian Community of the Salt River Reservation.
                
                
                  Yuma, AZ
                  
                  Nonattainment
                  
                  Marginal.
                
                
                  Yuma County (part):
                
                
                  That portion within Yuma County of the area described by the following:
                
                
                  1. Bounded on the north and west by the Arizona state line.
                
                
                  2. Bounded on the south by the line of latitude at 32°39′20″ N.
                
                
                  3. Bounded on the east by the line of longitude 114°33′50″ W.
                
                
                  4. And excluding the sections 10, 11, and 12 of township T9S, R23W and any portion in Indian Country.
                
                
                  Cocopah Tribe of Arizona.
                
                
                  Quechan Tribe of the Fort Yuma Indian Reservation.
                
                
                  Gila River Indian Community of the Gila River Indian Reservation, Arizona
                  
                  Attainment/Unclassifiable
                
                
                  Includes the contiguous main body of the reservation, excluding non-contiguous areas of Indian country known as “parcels M & N”.3
                  
                
                
                  Rest of State
                  
                  Attainment/Unclassifiable
                
                
                  Apache County
                  1/16/18
                
                
                  Cochise County
                  1/16/18
                
                
                  Coconino County.
                
                
                  Gila County (part) remainder.
                
                
                  Graham County.
                
                
                  Greenlee County
                  1/16/18
                
                
                  La Paz County.
                
                
                  Maricopa County (part) remainder.
                
                
                  Mohave County.
                
                
                  Navajo County.
                
                
                  Pima County.
                
                
                  Pinal County (part) remainder.
                
                
                  Santa Cruz County
                  1/16/18
                
                
                  Yavapai County.
                
                
                  Yuma County (part) remainder.
                
                
                  1 Includes any Indian country in each county or area, unless otherwise specified. EPA is not determining the boundaries of any area of Indian country in this table, including any area of Indian country located in the larger designation area. The inclusion of any Indian country in the designation area is not a determination that the state has regulatory authority under the Clean Air Act for such Indian country.
                
                  2 This date is August 3, 2018, unless otherwise noted.
                
                  3 See Section 3.0 of the EPA's technical support document for Arizona, titled “Arizona Final Area Designations for the 2015 Ozone National Ambient Air Quality Standards Technical Support Document (TSD),” for more information and a map showing the locations of “parcels M & N” (available in Docket ID: EPA-HQ-OAR-2017-0548).
              
              
                Arizona—2008 Lead NAAQS
                
                  Designated area
                  Designation for the 2008 NAAQS a
                  
                  Date 1
                  
                  Type
                
                
                  Hayden, AZ:
                
                
                  
                  Gila County (part) The portions of Gila County that are bounded by T4S, R14E; T4S, R15E; T4S, R16E; T5S, R15E; T5S, R16E
                  10-3-14
                  Nonattainment.
                
                
                  Pinal County (part) The portions of Pinal County that are bounded by: T4S, R14E; T4S, R15E; T4S, R16E (except those portions in the San Carlos Indian Reservation);T5S, R14E; T5S, R15E; T5S, R16E (except those portions in the San Carlos Indian Reservation); T6S, R14E; T6S, R15E; T6S, R16E (except those portions in the San Carlos Indian Reservation)
                  10-3-14
                  Nonattainment.
                
                
                  Rest of State
                  
                  Unclassifiable/Attainment.
                
                
                  a Includes Indian Country located in each county or area, except as otherwise specified.
                
                  1 December 31, 2011 unless otherwise noted.
              
              [43 FR 8964, Mar. 3, 1978]
              
                Editorial Note:
                For Federal Register citations affecting § 81.303, see the List of CFR Sections Affected, which appears in the Finding Aids section of the printed volume and at www.govinfo.gov.
                
              
              
                Effective Date Note:
                At 85 FR 37758, June 24, 2020, § 81.303 was amended in the table “Arizona-PM-10” by revising the entry under Pinal County (part) for “West Pinal”, effective July 24, 2020. For the convenience of the user, the revised text is set forth as follows:
                
                  
                    § 81.303
                    Arizona.
                    
                    
                    
                      Arizona—PM-10
                      
                        Designated area
                        Designation
                        Date
                        Type
                        Classification
                        Date
                        Type
                      
                      
                         
                      
                      
                        *         *         *         *         *         *         *
                      
                      
                        Pinal County (part):
                      
                      
                        West Pinal
                        7/2/12
                        Nonattainment
                        7/24/20
                        Serious.
                      
                      
                        1. Commencing at a point which is the intersection of the western line of Range 2 East, Gila and Salt River Baseline and Meridian, and the northern line of Township 4 South, which is the point of beginning:
                      
                      
                        2. Thence, proceed easterly along the northern line of Township 4 South to a point where the northern line of Township 4 South intersects the western line of Range 7 East;
                      
                      
                        3. Thence, northerly along the western line of Range 7 East to a point where the western line of Range 7 East intersects the northern line of Township 3 South;
                      
                      
                        4. Thence, easterly along the northern line of Township 3 South to a point where the northern line of Township 3 South intersects the western line of Range 8 East;
                      
                      
                        5. Thence, northerly along the western line of Range 8 East to a point where the western line of Range 8 East intersects the northern line of Township 1 South;
                      
                      
                        6. Thence, easterly along the northern line of Township 1 South to a point where the northern line of Township 1 South intersects the eastern line of Range 8 East;
                      
                      
                        7. Thence southerly along the eastern line of Range 8 East to a point where the eastern line of Range 8 East intersects the Northern line of Township 3 South;
                      
                      
                        8. Thence easterly along the northern line of Township 3 South to a point where the northern line of Township 3 South intersects the eastern line of Range 9 East;
                      
                      
                        9. Thence southerly along the eastern line of Range 9 east to a point where the eastern line of Range 9 East intersects the northern line of Township 4 South;
                      
                      
                        10. Thence easterly along the northern line of Township 4 South to a point where the northern line of Township 4 South intersects the eastern line of Range 10 East;
                      
                      
                        11. Thence southerly along the eastern line of Range 10 East to a point where the eastern line of Range 10 East intersects the southern line of Township 5 South;
                      
                      
                        12. Thence westerly along the southern line of Township 5 South to a point where the southern line of Township 5 South intersects the eastern line of Range 8 East;
                      
                      
                        13. Thence southerly along the eastern line of Range 8 East to a point where the eastern line of Range 8 East intersects the northern line of Township 8 South;
                      
                      
                        14. Thence easterly along the northern line of Township 8 South to a point where the northern line of Township 8 South intersects the eastern line of Range 9 East;
                      
                      
                        15. Thence southerly along the eastern line of Range 9 east to a point where the eastern line of Range 9 East intersects the northern line of Township 9 South;
                      
                      
                        16. Thence easterly along the northern line of Township 9 South to a point where the northern line of Township 9 South intersects the eastern line of Range 10 East;
                      
                      
                        17. Thence southerly along the eastern line of Range 10 East to a point where the eastern line of Range 10 East intersects the southern line of Township 9 South;
                      
                      
                        18. Thence westerly along the southern line of Township 9 South to a point where the southern line of Township 9 South intersects the western line of Range 7 East;
                      
                      
                        19. Thence northerly along the western line of Range 7 East to a point where the western line of Range 7 East intersects the southern line of Township 8 South;
                      
                      
                        
                        20. Thence westerly along the southern line of Township 8 South to a point where the southern line of Township 8 South intersects the western line of Range 6 East;
                      
                      
                        21. Thence northerly along the western line of Range 6 East to a point where the western line of Range 6 East intersects the southern line of Township 7 South;
                      
                      
                        22. Thence, westerly along the southern line of Township 7 South to a point where the southern line of Township 7 South intersects the quarter section line common to the southwestern southwest quarter section and the southeastern southwest quarter section of section 34, Range 3 East and Township 7 South;
                      
                      
                        23. Thence, northerly along the along the quarter section line common to the southwestern southwest quarter section and the southeastern southwest quarter section of sections 34, 27, 22, and 15, Range 3 East and Township 7 South, to a point where the quarter section line common to the southwestern southwest quarter section and the southeastern southwest quarter section of sections 34, 27, 22, and 15, Range 3 East and Township 7 South, intersects the northern line of section 15, Range 3 East and Township 7 South;
                      
                      
                        24. Thence, westerly along the northern line of sections 15, 16, 17, and 18, Range 3 East and Township 7 South, and the northern line of sections 13, 14, 15, 16, 17, and 18, Range 2 East and Township 7 South, to a point where the northern line of sections 15, 16, 17, and 18, Range 3 East and Township 7 South, and the northern line of sections 13, 14, 15, 16, 17, and 18, Range 2 East and Township 7 South, intersect the western line of Range 2 East, which is the common boundary between Maricopa and Pinal Counties, as described in Arizona Revised Statutes sections 11-109 and 11-113;
                      
                      
                        25. Thence, northerly along the western line of Range 2 East to the point of beginning which is the point where the western line of Range 2 East intersects the northern line of Township 4 South;
                      
                      
                        26. Except that portion of the area defined by paragraphs 1 through 25 above that lies within the Ak-Chin Indian Reservation, Gila River Indian Reservation, and the Tohono O'odham Nation's Florence Village and San Lucy Farms.
                      
                      
                         
                      
                      
                        *         *         *         *         *         *         *
                      
                    
                    
                    
                  
                
              
            
            
              § 81.304
              Arkansas.
              
                Arkansas—1971 Sulfur Dioxide NAAQS
                [Primary and Secondary]
                
                  Designated area
                  Does not meet primary standards
                  Does not meet secondary standards
                  Cannot be classified
                  Better than national standards
                
                
                  AQCR 016
                  
                  
                  
                  X
                
                
                  AQCR 017
                  
                  
                  
                  X
                
                
                  AQCR 018
                  
                  
                  
                  X
                
                
                  AQCR 019
                  
                  
                  
                  X
                
                
                  AQCR 020
                  
                  
                  
                  X
                
                
                  AQCR 021
                  
                  
                  
                  X
                
                
                  AQCR 022
                  
                  
                  
                  X
                
              
              
                Arkansas—2010 Sulfur Dioxide NAAQS
                [Primary]
                
                  Designated area 1
                  
                  Designation
                  Date 2
                  
                  Type
                
                
                  Arkansas County
                  
                  Attainment/Unclassifiable.
                
                
                  Ashley County
                  
                  Attainment/Unclassifiable.
                
                
                  Baxter County
                  
                  Attainment/Unclassifiable.
                
                
                  Benton County
                  
                  Attainment/Unclassifiable.
                
                
                  Boone County
                  
                  Attainment/Unclassifiable.
                
                
                  Bradley County
                  
                  Attainment/Unclassifiable.
                
                
                  Calhoun County
                  
                  Attainment/Unclassifiable.
                
                
                  Carroll County
                  
                  Attainment/Unclassifiable.
                
                
                  Chicot County
                  
                  Attainment/Unclassifiable.
                
                
                  Clark County
                  
                  Attainment/Unclassifiable.
                
                
                  Clay County
                  
                  Attainment/Unclassifiable.
                
                
                  Cleburne County
                  
                  Attainment/Unclassifiable.
                
                
                  Cleveland County
                  
                  Attainment/Unclassifiable.
                
                
                  Columbia County
                  
                  Attainment/Unclassifiable.
                
                
                  Conway County
                  
                  Attainment/Unclassifiable.
                
                
                  Craighead County
                  
                  Attainment/Unclassifiable.
                
                
                  Crawford County
                  
                  Attainment/Unclassifiable.
                
                
                  Crittenden County
                  
                  Attainment/Unclassifiable.
                
                
                  Cross County
                  
                  Attainment/Unclassifiable.
                
                
                  Dallas County
                  
                  Attainment/Unclassifiable.
                
                
                  Desha County
                  
                  Attainment/Unclassifiable.
                
                
                  Drew County
                  
                  Attainment/Unclassifiable.
                
                
                  Faulkner County
                  
                  Attainment/Unclassifiable.
                
                
                  Franklin County
                  
                  Attainment/Unclassifiable.
                
                
                  Fulton County
                  
                  Attainment/Unclassifiable.
                
                
                  Garland County
                  
                  Attainment/Unclassifiable.
                
                
                  Grant County
                  
                  Attainment/Unclassifiable.
                
                
                  Greene County
                  
                  Attainment/Unclassifiable.
                
                
                  Hempstead County
                  
                  Attainment/Unclassifiable.
                
                
                  Hot Spring County
                  
                  Attainment/Unclassifiable.
                
                
                  Howard County
                  
                  Attainment/Unclassifiable.
                
                
                  Independence County
                  4/12/19
                  Attainment/Unclassifiable.
                
                
                  Izard County
                  
                  Attainment/Unclassifiable.
                
                
                  Jackson County
                  
                  Attainment/Unclassifiable.
                
                
                  Jefferson County
                  9/12/16
                  Attainment/Unclassifiable.
                
                
                  Johnson County
                  
                  Attainment/Unclassifiable.
                
                
                  Lafayette County
                  
                  Attainment/Unclassifiable.
                
                
                  Lawrence County
                  
                  Attainment/Unclassifiable.
                
                
                  Lee County
                  
                  Attainment/Unclassifiable.
                
                
                  Lincoln County
                  
                  Attainment/Unclassifiable.
                
                
                  Little River County
                  
                  Attainment/Unclassifiable.
                
                
                  Logan County
                  
                  Attainment/Unclassifiable.
                
                
                  Lonoke County
                  
                  Attainment/Unclassifiable.
                
                
                  Madison County
                  
                  Attainment/Unclassifiable.
                
                
                  Marion County
                  
                  Attainment/Unclassifiable.
                
                
                  Miller County
                  
                  Attainment/Unclassifiable.
                
                
                  Mississippi County
                  
                  Attainment/Unclassifiable.
                
                
                  Monroe County
                  
                  Attainment/Unclassifiable.
                
                
                  
                  Montgomery County
                  
                  Attainment/Unclassifiable.
                
                
                  Nevada County
                  
                  Attainment/Unclassifiable.
                
                
                  Newton County
                  
                  Attainment/Unclassifiable.
                
                
                  Ouachita County
                  
                  Attainment/Unclassifiable.
                
                
                  Perry County
                  
                  Attainment/Unclassifiable.
                
                
                  Phillips County
                  
                  Attainment/Unclassifiable.
                
                
                  Pike County
                  
                  Attainment/Unclassifiable.
                
                
                  Poinsett County
                  
                  Attainment/Unclassifiable.
                
                
                  Polk County
                  
                  Attainment/Unclassifiable.
                
                
                  Pope County
                  
                  Attainment/Unclassifiable.
                
                
                  Prairie County
                  
                  Attainment/Unclassifiable.
                
                
                  Pulaski County
                  
                  Attainment/Unclassifiable.
                
                
                  Randolph County
                  
                  Attainment/Unclassifiable.
                
                
                  St. Francis County
                  
                  Attainment/Unclassifiable.
                
                
                  Saline County
                  
                  Attainment/Unclassifiable.
                
                
                  Scott County
                  
                  Attainment/Unclassifiable.
                
                
                  Searcy County
                  
                  Attainment/Unclassifiable.
                
                
                  Sebastian County
                  
                  Attainment/Unclassifiable.
                
                
                  Sevier County
                  
                  Attainment/Unclassifiable.
                
                
                  Sharp County
                  
                  Attainment/Unclassifiable.
                
                
                  Stone County
                  
                  Attainment/Unclassifiable.
                
                
                  Union County
                  
                  Attainment/Unclassifiable.
                
                
                  Van Buren County
                  
                  Attainment/Unclassifiable.
                
                
                  Washington County
                  
                  Attainment/Unclassifiable.
                
                
                  White County
                  
                  Attainment/Unclassifiable.
                
                
                  Woodruff County
                  
                  Attainment/Unclassifiable.
                
                
                  Yell County
                  
                  Attainment/Unclassifiable.
                
                
                  1 Includes any Indian country in each county or area, unless otherwise specified. EPA is not determining the boundaries of any area of Indian country in this table, including any area of Indian country located in the larger designation area. The inclusion of any Indian country in the designation area is not a determination that the state has regulatory authority under the Clean Air Act for such Indian country.
                
                  2 This date is April 9, 2018, unless otherwise noted.
              
              
                Arkansas—Carbon Monoxide
                
                  Designated Area
                  Designation
                  Date 1
                  
                  Type
                  Classification
                  Date 1
                  
                  Type
                
                
                  AQCR 016 Central Arkansas Intrastate
                  
                  Unclassifiable/Attainment
                
                
                  Chicot County
                
                
                  Clark County
                
                
                  Cleveland County
                
                
                  Conway County
                
                
                  Dallas County
                
                
                  Desha County
                
                
                  Drew County
                
                
                  Faulkner County
                
                
                  Garland County
                
                
                  Grant County
                
                
                  Hot Spring County
                
                
                  Jefferson County
                
                
                  Lincoln County
                
                
                  Lonoke County
                
                
                  Perry County
                
                
                  Pope County
                
                
                  Pulaski County
                
                
                  Saline County
                
                
                  Yell County
                
                
                  AQCR 017 Metropolitan Fort Smith Interstate
                  
                  Unclassifiable/Attainment
                
                
                  Benton County
                
                
                  Crawford County
                
                
                  Sebastian County
                
                
                  Washington County
                
                
                  AQCR 018 Metropolitan Memphis Interstate
                  
                  Unclassifiable/Attainment
                
                
                  Crittenden County
                
                
                  AQCR 019 Monroe (Louisiana)-El Dorado Interstate
                  
                  Unclassifiable/Attainment
                
                
                  
                  Ashley County
                
                
                  Bradley County
                
                
                  Calhoun County
                
                
                  Nevada County
                
                
                  Ouachita County
                
                
                  Union County
                
                
                  AQCR 020 Northeast Arkansas Intrastate
                  
                  Unclassifiable/Attainment
                
                
                  Arkansas County
                
                
                  Clay County
                
                
                  Craighead County
                
                
                  Cross County
                
                
                  Greene County
                
                
                  Independence County
                
                
                  Jackson County
                
                
                  Lawrence County
                
                
                  Lee County
                
                
                  Mississippi County
                
                
                  Monroe County
                
                
                  Phillips County
                
                
                  Poinsett County
                
                
                  Prairie County
                
                
                  Randolph County
                
                
                  Sharp County
                
                
                  St. Francis County
                
                
                  White County
                
                
                  Woodruff County
                
                
                  AQCR 021 Northwest Arkansas Intrastate
                  
                  Unclassifiable/Attainment
                
                
                  Baxter County
                
                
                  Boone County
                
                
                  Carroll County
                
                
                  Cleburne County
                
                
                  Franklin County
                
                
                  Fulton County
                
                
                  Izard County
                
                
                  Johnson County
                
                
                  Logan County
                
                
                  Madison County
                
                
                  Marion County
                
                
                  Montgomery County
                
                
                  Newton County
                
                
                  Pike County
                
                
                  Polk County
                
                
                  Scott County
                
                
                  Searcy County
                
                
                  Stone County
                
                
                  Van Buren County
                
                
                  AQCR 022 Shreveport-Texarkana-Tyler Interstate
                  
                  Unclassifiable/Attainment
                
                
                  Columbia County
                
                
                  Hempstead County
                
                
                  Howard County
                
                
                  Lafayette County
                
                
                  Little River County
                
                
                  Miller County
                
                
                  Sevier County
                
                
                  1 This date is November 15, 1990, unless otherwise noted.
              
              
                Arkansas—Ozone (1-Hour Standard)2
                
                
                  Designated area
                  Designation
                  Date1
                  
                  Type
                  Classification
                  Date1
                  
                  Type
                
                
                  AQCR 016 Central Arkansas Intrastate (part) Pulaski County
                  
                  Unclassifiable/Attainment
                
                
                  AQCR 016 Central Arkansas Intrastate (Remainder of)
                  
                  Unclassifiable/Attainment
                
                
                  Chicot County
                
                
                  Clark County
                
                
                  Cleveland County
                
                
                  
                  Conway County
                
                
                  Dallas County
                
                
                  Desha County
                
                
                  Drew County
                
                
                  Faulkner County
                
                
                  Garland County
                
                
                  Grant County
                
                
                  Hot Spring County
                
                
                  Jefferson County
                
                
                  Lincoln County
                
                
                  Lonoke County
                
                
                  Perry County
                
                
                  Pope County
                
                
                  Saline County
                
                
                  Yell County
                
                
                  AQCR 017 Metropolitan Fort Smith Interstate
                  
                  Unclassifiable/Attainment
                
                
                  Benton County
                
                
                  Crawford County
                
                
                  Sebastian County
                
                
                  Washington County
                
                
                  AQCR 018 Metropolitan Memphis Interstate
                  
                  Unclassifiable/Attainment
                
                
                  Crittenden County
                
                
                  AQCR 019 Monroe-El Dorado Interstate
                  
                  Unclassifiable/Attainment
                
                
                  Ashley County
                
                
                  Bradley County
                
                
                  Calhoun County
                
                
                  Nevada County
                
                
                  Ouachita County
                
                
                  Union County
                
                
                  AQCR 020 Northeast Arkansas Intrastate
                  
                  Unclassifiable/Attainment
                
                
                  Arkansas County
                
                
                  Clay County
                
                
                  Craighead County
                
                
                  Cross County
                
                
                  Greene County
                
                
                  Independence County
                
                
                  Jackson County
                
                
                  Lawrence County
                
                
                  Lee County
                
                
                  Mississippi County
                
                
                  Monroe County
                
                
                  Phillips County
                
                
                  Poinsett County
                
                
                  Prairie County
                
                
                  Randolph County
                
                
                  Sharp County
                
                
                  St. Francis County
                
                
                  White County
                
                
                  Woodruff County
                
                
                  AQCR 021 Northwest Arkansas Intrastate
                  
                  Unclassifiable/Attainment
                
                
                  Baxter County
                
                
                  Boone County
                
                
                  Carroll County
                
                
                  Cleburne County
                
                
                  Franklin County
                
                
                  Fulton County
                
                
                  Izard County
                
                
                  Johnson County
                
                
                  Logan County
                
                
                  Madison County
                
                
                  Marion County
                
                
                  Montgomery County
                
                
                  Newton County
                
                
                  Pike County
                
                
                  Polk County
                
                
                  Scott County
                
                
                  Searcy County
                
                
                  
                  Stone County
                
                
                  Van Buren County
                
                
                  AQCR 022 Shreveport-Texarkana-Tyler Interstate
                  
                  Unclassifiable/Attainment
                
                
                  Columbia County
                
                
                  Hempstead County
                
                
                  Howard County
                
                
                  Lafayette County
                
                
                  Little River County
                
                
                  Miller County
                
                
                  Sevier County
                
                
                  1 This date is October 18, 2000, unless otherwise noted.
                
                  2 The 1-hour ozone standard is revoked effective June 15, 2005 for all areas in Arkansas.
              
              
                Arkansas—PM-10
                
                  Designated area
                  Designation
                  Date
                  Type
                  Classification
                  Date
                  Type
                
                
                  AQCR 016 Central Arkansas Intrastate
                  
                  Unclassifiable
                  
                  Unclassifiable.
                
                
                  AQCR 017 Metropolitan Fort Smith Interstate
                  
                  Unclassifiable
                  
                  Unclassifiable.
                
                
                  AQCR 018 Metropolitan Memphis Intrastate
                  
                  Unclassifiable
                  
                  Unclassifiable.
                
                
                  AQCR 019 Monroe (Louisiana)-El Dorado Interstate
                  
                  Unclassifiable
                  
                  Unclassifiable.
                
                
                  AQCR 020 Northeast Arkansas Intrastate
                  
                  Unclassifiable
                  
                  Unclassifiable.
                
                
                  AQCR 021 Northwest Arkansas Intrastate
                  
                  Unclassifiable
                  
                  Unclassifiable.
                
                
                  AQCR 022 Shreveport-Texarkana-Tyler Interstate
                  
                  Unclassifiable
                  
                  Unclassifiable.
                
              
              
                Arkansas—1997 Annual PM2.5 NAAQS
                [Primary and Secondary]
                
                  Designated area
                  Designation a
                  
                  Date 1
                  
                  Type
                  Classification
                  Date
                  Type
                
                
                  AQCR 016 Central Arkansas Intrastate:
                
                
                  Chicot County
                  
                  Unclassifiable/Attainment
                
                
                  Clark County
                  
                  Unclassifiable/Attainment
                
                
                  Cleveland County
                  
                  Unclassifiable/Attainment
                
                
                  Conway County
                  
                  Unclassifiable/Attainment
                
                
                  Dallas County
                  
                  Unclassifiable/Attainment
                
                
                  Desha County
                  
                  Unclassifiable/Attainment
                
                
                  Drew County
                  
                  Unclassifiable/Attainment
                
                
                  Faulkner County
                  
                  Unclassifiable/Attainment
                
                
                  Garland County
                  
                  Unclassifiable/Attainment
                
                
                  Grant County
                  
                  Unclassifiable/Attainment
                
                
                  Hot Spring County
                  
                  Unclassifiable/Attainment
                
                
                  Jefferson County
                  
                  Unclassifiable/Attainment
                
                
                  Lincoln County
                  
                  Unclassifiable/Attainment
                
                
                  Lonoke County
                  
                  Unclassifiable/Attainment
                
                
                  Perry County
                  
                  Unclassifiable/Attainment
                
                
                  Pope County
                  
                  Unclassifiable/Attainment
                
                
                  Pulaski County
                  
                  Unclassifiable/Attainment
                
                
                  Saline County
                  
                  Unclassifiable/Attainment
                
                
                  Yell County
                  
                  Unclassifiable/Attainment
                
                
                  AQCR 017 Metropolitan Fort Smith Interstate:
                
                
                  Benton County
                  
                  Unclassifiable/Attainment
                
                
                  Crawford County
                  
                  Unclassifiable/Attainment
                
                
                  Sebastian County
                  
                  Unclassifiable/Attainment
                
                
                  Washington County
                  
                  Unclassifiable/Attainment
                
                
                  AQCR 019 Monroe-El Dorado Interstate:
                
                
                  Ashley County
                  
                  Unclassifiable/Attainment
                
                
                  Bradley County
                  
                  Unclassifiable/Attainment
                
                
                  Calhoun County
                  
                  Unclassifiable/Attainment
                
                
                  
                  Nevada County
                  
                  Unclassifiable/Attainment
                
                
                  Ouachita County
                  
                  Unclassifiable/Attainment
                
                
                  Union County
                  
                  Unclassifiable/Attainment
                
                
                  AQCR 020 Northeast Arkansas Intrastate:
                
                
                  Arkansas County
                  
                  Unclassifiable/Attainment
                
                
                  Clay County
                  
                  Unclassifiable/Attainment
                
                
                  Craighead County
                  
                  Unclassifiable/Attainment
                
                
                  Cross County
                  
                  Unclassifiable/Attainment
                
                
                  Greene County
                  
                  Unclassifiable/Attainment
                
                
                  Independence County
                  
                  Unclassifiable/Attainment
                
                
                  Jackson County
                  
                  Unclassifiable/Attainment
                
                
                  Lawrence County
                  
                  Unclassifiable/Attainment
                
                
                  Lee County
                  
                  Unclassifiable/Attainment
                
                
                  Mississippi County
                  
                  Unclassifiable/Attainment
                
                
                  Monroe County
                  
                  Unclassifiable/Attainment
                
                
                  Phillips County
                  
                  Unclassifiable/Attainment
                
                
                  Poinsett County
                  
                  Unclassifiable/Attainment
                
                
                  Prairie County
                  
                  Unclassifiable/Attainment
                
                
                  Randolph County
                  
                  Unclassifiable/Attainment
                
                
                  St. Francis County
                  
                  Unclassifiable/Attainment
                
                
                  Sharp County
                  
                  Unclassifiable/Attainment
                
                
                  White County
                  
                  Unclassifiable/Attainment
                
                
                  Woodruff County
                  
                  Unclassifiable/Attainment
                
                
                  AQCR 021 Northwest Arkansas Intrastate:
                
                
                  Baxter County
                  
                  Unclassifiable/Attainment
                
                
                  Boone County
                  
                  Unclassifiable/Attainment
                
                
                  Carroll County
                  
                  Unclassifiable/Attainment
                
                
                  Cleburne County
                  
                  Unclassifiable/Attainment
                
                
                  Franklin County
                  
                  Unclassifiable/Attainment
                
                
                  Fulton County
                  
                  Unclassifiable/Attainment
                
                
                  Izard County
                  
                  Unclassifiable/Attainment
                
                
                  Johnson County
                  
                  Unclassifiable/Attainment
                
                
                  Logan County
                  
                  Unclassifiable/Attainment
                
                
                  Madison County
                  
                  Unclassifiable/Attainment
                
                
                  Marion County
                  
                  Unclassifiable/Attainment
                
                
                  Montgomery County
                  
                  Unclassifiable/Attainment
                
                
                  Newton County
                  
                  Unclassifiable/Attainment
                
                
                  Pike County
                  
                  Unclassifiable/Attainment
                
                
                  Polk County
                  
                  Unclassifiable/Attainment
                
                
                  Scott County
                  
                  Unclassifiable/Attainment
                
                
                  Searcy County
                  
                  Unclassifiable/Attainment
                
                
                  Stone County
                  
                  Unclassifiable/Attainment
                
                
                  Van Buren County
                  
                  Unclassifiable/Attainment
                
                
                  AQCR 022 Shreveport-Texarkana-Tyler Interstate:
                
                
                  Columbia County
                  
                  Unclassifiable/Attainment
                
                
                  Hempstead County
                  
                  Unclassifiable/Attainment
                
                
                  Howard County
                  
                  Unclassifiable/Attainment
                
                
                  Lafayette County
                  
                  Unclassifiable/Attainment
                
                
                  Little River County
                  
                  Unclassifiable/Attainment
                
                
                  Miller County
                  
                  Unclassifiable/Attainment
                
                
                  Sevier County
                  
                  Unclassifiable/Attainment
                
                
                  Memphis, TN-AR: (AQCR 018 Metropolitan Memphis Interstate):
                
                
                  Crittenden County
                  
                  Unclassifiable/Attainment
                
                
                  a Includes Indian Country located in each county or area, except as otherwise specified.
                
                  1 This date is 90 days after January 5, 2005, unless otherwise noted.
              
              
                Arkansas—2012 Annual PM2.5 NAAQS
                [Primary]
                
                  Designated area 1
                  
                  Designation
                  Date 2
                  
                  Type
                  Classification
                  Date 2
                  
                  Type
                
                
                  AQCR 016 Central Arkansas Intrastate:
                
                
                  Chicot County
                  
                  Unclassifiable/Attainment
                
                
                  Clark County
                  
                  Unclassifiable/Attainment
                
                
                  
                  Cleveland County
                  
                  Unclassifiable/Attainment
                
                
                  Conway County
                  
                  Unclassifiable/Attainment
                
                
                  Dallas County
                  
                  Unclassifiable/Attainment
                
                
                  Desha County
                  
                  Unclassifiable/Attainment
                
                
                  Drew County
                  
                  Unclassifiable/Attainment
                
                
                  Faulkner County
                  
                  Unclassifiable/Attainment
                
                
                  Garland County
                  
                  Unclassifiable/Attainment
                
                
                  Grant County
                  
                  Unclassifiable/Attainment
                
                
                  Hot Spring County
                  
                  Unclassifiable/Attainment
                
                
                  Jefferson County
                  
                  Unclassifiable/Attainment
                
                
                  Lincoln County
                  
                  Unclassifiable/Attainment
                
                
                  Lonoke County
                  
                  Unclassifiable/Attainment
                
                
                  Perry County
                  
                  Unclassifiable/Attainment
                
                
                  Pope County
                  
                  Unclassifiable/Attainment
                
                
                  Pulaski County
                  
                  Unclassifiable/Attainment
                
                
                  Saline County
                  
                  Unclassifiable/Attainment
                
                
                  Yell County
                  
                  Unclassifiable/Attainment
                
                
                  AQCR 017 Metropolitan Fort Smith Interstate:
                
                
                  Benton County
                  
                  Unclassifiable/Attainment
                
                
                  Crawford County
                  
                  Unclassifiable/Attainment
                
                
                  Sebastian County
                  
                  Unclassifiable/Attainment
                
                
                  Washington County
                  
                  Unclassifiable/Attainment
                
                
                  AQCR 018 Metropolitan Memphis Interstate: Crittenden County
                  
                  Unclassifiable/Attainment
                
                
                  AQCR 019 Monroe-El Dorado Interstate:
                
                
                  Ashley County
                  
                  Unclassifiable/Attainment
                
                
                  Bradley County
                  
                  Unclassifiable/Attainment
                
                
                  Calhoun County
                  
                  Unclassifiable/Attainment
                
                
                  Nevada County
                  
                  Unclassifiable/Attainment
                
                
                  Ouachita County
                  
                  Unclassifiable/Attainment
                
                
                  Union County
                  
                  Unclassifiable/Attainment
                
                
                  AQCR 020 Northeast Arkansas Intrastate:
                
                
                  Arkansas County
                  
                  Unclassifiable/Attainment
                
                
                  Clay County
                  
                  Unclassifiable/Attainment
                
                
                  Craighead County
                  
                  Unclassifiable/Attainment
                
                
                  Cross County
                  
                  Unclassifiable/Attainment
                
                
                  Greene County
                  
                  Unclassifiable/Attainment
                
                
                  Independence County
                  
                  Unclassifiable/Attainment
                
                
                  Jackson County
                  
                  Unclassifiable/Attainment
                
                
                  Lawrence County
                  
                  Unclassifiable/Attainment
                
                
                  Lee County
                  
                  Unclassifiable/Attainment
                
                
                  Mississippi County
                  
                  Unclassifiable/Attainment
                
                
                  Monroe County
                  
                  Unclassifiable/Attainment
                
                
                  Phillips County
                  
                  Unclassifiable/Attainment
                
                
                  Poinsett County
                  
                  Unclassifiable/Attainment
                
                
                  Prairie County
                  
                  Unclassifiable/Attainment
                
                
                  Randolph County
                  
                  Unclassifiable/Attainment
                
                
                  St. Francis County
                  
                  Unclassifiable/Attainment
                
                
                  Sharp County
                  
                  Unclassifiable/Attainment
                
                
                  White County
                  
                  Unclassifiable/Attainment
                
                
                  Woodruff County
                  
                  Unclassifiable/Attainment
                
                
                  AQCR 021 Northwest Arkansas Intrastate:
                
                
                  Baxter County
                  
                  Unclassifiable/Attainment
                
                
                  Boone County
                  
                  Unclassifiable/Attainment
                
                
                  Carroll County
                  
                  Unclassifiable/Attainment
                
                
                  Cleburne County
                  
                  Unclassifiable/Attainment
                
                
                  Franklin County
                  
                  Unclassifiable/Attainment
                
                
                  Fulton County
                  
                  Unclassifiable/Attainment
                
                
                  Izard County
                  
                  Unclassifiable/Attainment
                
                
                  Johnson County
                  
                  Unclassifiable/Attainment
                
                
                  Logan County
                  
                  Unclassifiable/Attainment
                
                
                  Madison County
                  
                  Unclassifiable/Attainment
                
                
                  Marion County
                  
                  Unclassifiable/Attainment
                
                
                  Montgomery County
                  
                  Unclassifiable/Attainment
                
                
                  Newton County
                  
                  Unclassifiable/Attainment
                
                
                  Pike County
                  
                  Unclassifiable/Attainment
                
                
                  Polk County
                  
                  Unclassifiable/Attainment
                
                
                  Scott County
                  
                  Unclassifiable/Attainment
                
                
                  
                  Searcy County
                  
                  Unclassifiable/Attainment
                
                
                  Stone County
                  
                  Unclassifiable/Attainment
                
                
                  Van Buren County
                  
                  Unclassifiable/Attainment
                
                
                  AQCR 022 Shreveport-Texarkana-Tyler Interstate:
                
                
                  Columbia County
                  
                  Unclassifiable/Attainment
                
                
                  Hempstead County
                  
                  Unclassifiable/Attainment
                
                
                  Howard County
                  
                  Unclassifiable/Attainment
                
                
                  Lafayette County
                  
                  Unclassifiable/Attainment
                
                
                  Little River County
                  
                  Unclassifiable/Attainment
                
                
                  Miller County
                  
                  Unclassifiable/Attainment
                
                
                  Sevier County
                  
                  Unclassifiable/Attainment
                
                
                  1 Includes areas of Indian country located in each county or area, except as otherwise specified.
                
                  2 This date is April 15, 2015, unless otherwise noted.
              
              
                Arkansas—1997 24-Hour PM2.5 NAAQS
                [Primary and Secondary]
                
                  Designated area
                  Designation a
                  
                  Date 1
                  
                  Type
                  Classification
                  Date
                  Type
                
                
                  AQCR 016 Central Arkansas Intrastate:
                
                
                  Chicot County
                  
                  Unclassifiable/Attainment
                
                
                  Clark County
                  
                  Unclassifiable/Attainment
                
                
                  Cleveland County
                  
                  Unclassifiable/Attainment
                
                
                  Conway County
                  
                  Unclassifiable/Attainment
                
                
                  Dallas County
                  
                  Unclassifiable/Attainment
                
                
                  Desha County
                  
                  Unclassifiable/Attainment
                
                
                  Drew County
                  
                  Unclassifiable/Attainment
                
                
                  Faulkner County
                  
                  Unclassifiable/Attainment
                
                
                  Garland County
                  
                  Unclassifiable/Attainment
                
                
                  Grant County
                  
                  Unclassifiable/Attainment
                
                
                  Hot Spring County
                  
                  Unclassifiable/Attainment
                
                
                  Jefferson County
                  
                  Unclassifiable/Attainment
                
                
                  Lincoln County
                  
                  Unclassifiable/Attainment
                
                
                  Lonoke County
                  
                  Unclassifiable/Attainment
                
                
                  Perry County
                  
                  Unclassifiable/Attainment
                
                
                  Pope County
                  
                  Unclassifiable/Attainment
                
                
                  Pulaski County
                  
                  Unclassifiable/Attainment
                
                
                  Saline County
                  
                  Unclassifiable/Attainment
                
                
                  Yell County
                  
                  Unclassifiable/Attainment
                
                
                  AQCR 017 Metropolitan Fort Smith Interstate:
                
                
                  Benton County
                  
                  Unclassifiable/Attainment
                
                
                  Crawford County
                  
                  Unclassifiable/Attainment
                
                
                  Sebastian County
                  
                  Unclassifiable/Attainment
                
                
                  Washington County
                  
                  Unclassifiable/Attainment
                
                
                  AQCR 019 Monroe-El Dorado Interstate:
                
                
                  Ashley County
                  
                  Unclassifiable/Attainment
                
                
                  Bradley County
                  
                  Unclassifiable/Attainment
                
                
                  Calhoun County
                  
                  Unclassifiable/Attainment
                
                
                  Nevada County
                  
                  Unclassifiable/Attainment
                
                
                  Ouachita County
                  
                  Unclassifiable/Attainment
                
                
                  Union County
                  
                  Unclassifiable/Attainment
                
                
                  AQCR 020 Northeast Arkansas Intrastate:
                
                
                  Arkansas County
                  
                  Unclassifiable/Attainment
                
                
                  Clay County
                  
                  Unclassifiable/Attainment
                
                
                  Craighead County
                  
                  Unclassifiable/Attainment
                
                
                  Cross County
                  
                  Unclassifiable/Attainment
                
                
                  Greene County
                  
                  Unclassifiable/Attainment
                
                
                  Independence County
                  
                  Unclassifiable/Attainment
                
                
                  Jackson County
                  
                  Unclassifiable/Attainment
                
                
                  Lawrence County
                  
                  Unclassifiable/Attainment
                
                
                  Lee County
                  
                  Unclassifiable/Attainment
                
                
                  Mississippi County
                  
                  Unclassifiable/Attainment
                
                
                  Monroe County
                  
                  Unclassifiable/Attainment
                
                
                  Phillips County
                  
                  Unclassifiable/Attainment
                
                
                  
                  Poinsett County
                  
                  Unclassifiable/Attainment
                
                
                  Prairie County
                  
                  Unclassifiable/Attainment
                
                
                  Randolph County
                  
                  Unclassifiable/Attainment
                
                
                  St. Francis County
                  
                  Unclassifiable/Attainment
                
                
                  Sharp County
                  
                  Unclassifiable/Attainment
                
                
                  White County
                  
                  Unclassifiable/Attainment
                
                
                  Woodruff County
                  
                  Unclassifiable/Attainment
                
                
                  AQCR 021 Northwest Arkansas Intrastate:
                
                
                  Baxter County
                  
                  Unclassifiable/Attainment
                
                
                  Boone County
                  
                  Unclassifiable/Attainment
                
                
                  Carroll County
                  
                  Unclassifiable/Attainment
                
                
                  Cleburne County
                  
                  Unclassifiable/Attainment
                
                
                  Franklin County
                  
                  Unclassifiable/Attainment
                
                
                  Fulton County
                  
                  Unclassifiable/Attainment
                
                
                  Izard County
                  
                  Unclassifiable/Attainment
                
                
                  Johnson County
                  
                  Unclassifiable/Attainment
                
                
                  Logan County
                  
                  Unclassifiable/Attainment
                
                
                  Madison County
                  
                  Unclassifiable/Attainment
                
                
                  Marion County
                  
                  Unclassifiable/Attainment
                
                
                  Montgomery County
                  
                  Unclassifiable/Attainment
                
                
                  Newton County
                  
                  Unclassifiable/Attainment
                
                
                  Pike County
                  
                  Unclassifiable/Attainment
                
                
                  Polk County
                  
                  Unclassifiable/Attainment
                
                
                  Scott County
                  
                  Unclassifiable/Attainment
                
                
                  Searcy County
                  
                  Unclassifiable/Attainment
                
                
                  Stone County
                  
                  Unclassifiable/Attainment
                
                
                  Van Buren County
                  
                  Unclassifiable/Attainment
                
                
                  AQCR 022 Shreveport-Texarkana-Tyler Interstate:
                
                
                  Columbia County
                  
                  Unclassifiable/Attainment
                
                
                  Hempstead County
                  
                  Unclassifiable/Attainment
                
                
                  Howard County
                  
                  Unclassifiable/Attainment
                
                
                  Lafayette County
                  
                  Unclassifiable/Attainment
                
                
                  Little River County
                  
                  Unclassifiable/Attainment
                
                
                  Miller County
                  
                  Unclassifiable/Attainment
                
                
                  Sevier County
                  
                  Unclassifiable/Attainment
                
                
                  Memphis, TN-AR: (AQCR 018 Metropolitan Memphis Interstate):
                
                
                  Crittenden County
                  
                  Unclassifiable/Attainment
                
                
                  a Includes Indian Country located in each county or area, except as otherwise specified.
                
                  1 This date is 90 days after January 5, 2005, unless otherwise noted.
              
              
                Arkansas—2006 24-Hour PM2.5 NAAQS
                [Primary and Secondary]
                
                  Designated area
                  Designation a
                  
                  Date 1
                  
                  Type
                  Classification
                  Date
                  Type
                
                
                  AQCR 016 Central Arkansas Intrastate:
                
                
                  Chicot County
                  
                  Unclassifiable/Attainment
                
                
                  Clark County
                  
                  Unclassifiable/Attainment
                
                
                  Cleveland County
                  
                  Unclassifiable/Attainment
                
                
                  Conway County
                  
                  Unclassifiable/Attainment
                
                
                  Dallas County
                  
                  Unclassifiable/Attainment
                
                
                  Desha County
                  
                  Unclassifiable/Attainment
                
                
                  Drew County
                  
                  Unclassifiable/Attainment
                
                
                  Faulkner County
                  
                  Unclassifiable/Attainment
                
                
                  Garland County
                  
                  Unclassifiable/Attainment
                
                
                  Grant County
                  
                  Unclassifiable/Attainment
                
                
                  Hot Spring County
                  
                  Unclassifiable/Attainment
                
                
                  Jefferson County
                  
                  Unclassifiable/Attainment
                
                
                  Lincoln County
                  
                  Unclassifiable/Attainment
                
                
                  Lonoke County
                  
                  Unclassifiable/Attainment
                
                
                  Perry County
                  
                  Unclassifiable/Attainment
                
                
                  Pope County
                  
                  Unclassifiable/Attainment
                
                
                  Pulaski County
                  
                  Unclassifiable/Attainment
                
                
                  Saline County
                  
                  Unclassifiable/Attainment
                
                
                  
                  Yell County
                  
                  Unclassifiable/Attainment
                
                
                  AQCR 017 Metropolitan Fort Smith Interstate:
                
                
                  Benton County
                  
                  Unclassifiable/Attainment
                
                
                  Crawford County
                  
                  Unclassifiable/Attainment
                
                
                  Sebastian County
                  
                  Unclassifiable/Attainment
                
                
                  Washington County
                  
                  Unclassifiable/Attainment
                
                
                  AQCR 019 Monroe-El Dorado Interstate:
                
                
                  Ashley County
                  
                  Unclassifiable/Attainment
                
                
                  Bradley County
                  
                  Unclassifiable/Attainment
                
                
                  Calhoun County
                  
                  Unclassifiable/Attainment
                
                
                  Nevada County
                  
                  Unclassifiable/Attainment
                
                
                  Ouachita County
                  
                  Unclassifiable/Attainment
                
                
                  Union County
                  
                  Unclassifiable/Attainment
                
                
                  AQCR 020 Northeast Arkansas Intrastate:
                
                
                  Arkansas County
                  
                  Unclassifiable/Attainment
                
                
                  Clay County
                  
                  Unclassifiable/Attainment
                
                
                  Craighead County
                  
                  Unclassifiable/Attainment
                
                
                  Cross County
                  
                  Unclassifiable/Attainment
                
                
                  Greene County
                  
                  Unclassifiable/Attainment
                
                
                  Independence County
                  
                  Unclassifiable/Attainment
                
                
                  Jackson County
                  
                  Unclassifiable/Attainment
                
                
                  Lawrence County
                  
                  Unclassifiable/Attainment
                
                
                  Lee County
                  
                  Unclassifiable/Attainment
                
                
                  Mississippi County
                  
                  Unclassifiable/Attainment
                
                
                  Monroe County
                  
                  Unclassifiable/Attainment
                
                
                  Phillips County
                  
                  Unclassifiable/Attainment
                
                
                  Poinsett County
                  
                  Unclassifiable/Attainment
                
                
                  Prairie County
                  
                  Unclassifiable/Attainment
                
                
                  Randolph County
                  
                  Unclassifiable/Attainment
                
                
                  St. Francis County
                  
                  Unclassifiable/Attainment
                
                
                  Sharp County
                  
                  Unclassifiable/Attainment
                
                
                  White County
                  
                  Unclassifiable/Attainment
                
                
                  Woodruff County
                  
                  Unclassifiable/Attainment
                
                
                  AQCR 021 Northwest Arkansas Intrastate:
                
                
                  Baxter County
                  
                  Unclassifiable/Attainment
                
                
                  Boone County
                  
                  Unclassifiable/Attainment
                
                
                  Carroll County
                  
                  Unclassifiable/Attainment
                
                
                  Cleburne County
                  
                  Unclassifiable/Attainment
                
                
                  Franklin County
                  
                  Unclassifiable/Attainment
                
                
                  Fulton County
                  
                  Unclassifiable/Attainment
                
                
                  Izard County
                  
                  Unclassifiable/Attainment
                
                
                  Johnson County
                  
                  Unclassifiable/Attainment
                
                
                  Logan County
                  
                  Unclassifiable/Attainment
                
                
                  Madison County
                  
                  Unclassifiable/Attainment
                
                
                  Marion County
                  
                  Unclassifiable/Attainment
                
                
                  Montgomery County
                  
                  Unclassifiable/Attainment
                
                
                  Newton County
                  
                  Unclassifiable/Attainment
                
                
                  Pike County
                  
                  Unclassifiable/Attainment
                
                
                  Polk County
                  
                  Unclassifiable/Attainment
                
                
                  Scott County
                  
                  Unclassifiable/Attainment
                
                
                  Searcy County
                  
                  Unclassifiable/Attainment
                
                
                  Stone County
                  
                  Unclassifiable/Attainment
                
                
                  Van Buren County
                  
                  Unclassifiable/Attainment
                
                
                  AQCR 022 Shreveport-Texarkana-Tyler Interstate:
                
                
                  Columbia County
                  
                  Unclassifiable/Attainment
                
                
                  Hempstead County
                  
                  Unclassifiable/Attainment
                
                
                  Howard County
                  
                  Unclassifiable/Attainment
                
                
                  Lafayette County
                  
                  Unclassifiable/Attainment
                
                
                  Little River County
                  
                  Unclassifiable/Attainment
                
                
                  Miller County
                  
                  Unclassifiable/Attainment
                
                
                  Sevier County
                  
                  Unclassifiable/Attainment
                
                
                  Memphis, TN-AR: (AQCR 018 Metropolitan Memphis Interstate):
                
                
                  Crittenden County
                  
                  Unclassifiable/Attainment
                
                
                  a Includes Indian Country located in each county or area, except as otherwise specified.
                
                  1 This date is 30 days after November 13, 2009, unless otherwise noted.
              
              
              
                Arkansas—NO2 (1971 Annual Standard)
                
                  Designated area
                  Does not meet primary standards
                  Cannot be classified or better than national standards
                
                
                  AQCR 016
                  
                  X
                
                
                  AQCR 017
                  
                  X
                
                
                  AQCR 018
                  
                  X
                
                
                  AQCR 019
                  
                  X
                
                
                  AQCR 020
                  
                  X
                
                
                  AQCR 021
                  
                  X
                
                
                  AQCR 022
                  
                  X
                
              
              
                Arkansas—NO2 (2010 1-Hour Standard)
                
                  Designated area
                  Designation a
                  
                  Date 1
                  
                  Type
                
                
                  Ashley County
                  
                  Unclassifiable/Attainment.
                
                
                  Arkansas County
                  
                  Unclassifiable/Attainment.
                
                
                  Baxter County
                  
                  Unclassifiable/Attainment.
                
                
                  Benton County
                  
                  Unclassifiable/Attainment.
                
                
                  Boone County
                  
                  Unclassifiable/Attainment.
                
                
                  Bradley County
                  
                  Unclassifiable/Attainment.
                
                
                  Calhoun County
                  
                  Unclassifiable/Attainment.
                
                
                  Carroll County
                  
                  Unclassifiable/Attainment.
                
                
                  Chicot County
                  
                  Unclassifiable/Attainment.
                
                
                  Clark County
                  
                  Unclassifiable/Attainment.
                
                
                  Clay County
                  
                  Unclassifiable/Attainment.
                
                
                  Cleburne County
                  
                  Unclassifiable/Attainment.
                
                
                  Cleveland County
                  
                  Unclassifiable/Attainment.
                
                
                  Columbia County
                  
                  Unclassifiable/Attainment.
                
                
                  Conway County
                  
                  Unclassifiable/Attainment.
                
                
                  Craighead County
                  
                  Unclassifiable/Attainment.
                
                
                  Crawford County
                  
                  Unclassifiable/Attainment.
                
                
                  Crittenden County
                  
                  Unclassifiable/Attainment.
                
                
                  Cross County
                  
                  Unclassifiable/Attainment.
                
                
                  Dallas County
                  
                  Unclassifiable/Attainment.
                
                
                  Desha County
                  
                  Unclassifiable/Attainment.
                
                
                  Drew County
                  
                  Unclassifiable/Attainment.
                
                
                  Faulkner County
                  
                  Unclassifiable/Attainment.
                
                
                  Franklin County
                  
                  Unclassifiable/Attainment.
                
                
                  Fulton County
                  
                  Unclassifiable/Attainment.
                
                
                  Garland County.
                  
                  Unclassifiable/Attainment.
                
                
                  Grant County
                  
                  Unclassifiable/Attainment.
                
                
                  Greene County
                  
                  Unclassifiable/Attainment.
                
                
                  Hempstead County
                  
                  Unclassifiable/Attainment.
                
                
                  Hot Spring County
                  
                  Unclassifiable/Attainment.
                
                
                  Howard County.
                  
                  Unclassifiable/Attainment.
                
                
                  Independence County
                  
                  Unclassifiable/Attainment.
                
                
                  Izard Count
                  
                  Unclassifiable/Attainment.
                
                
                  Jackson County
                  
                  Unclassifiable/Attainment.
                
                
                  Jefferson County.
                  
                  Unclassifiable/Attainment.
                
                
                  Johnson County
                  
                  Unclassifiable/Attainment.
                
                
                  Lafayette County
                  
                  Unclassifiable/Attainment.
                
                
                  Lawrence County
                  
                  Unclassifiable/Attainment.
                
                
                  Lee County
                  
                  Unclassifiable/Attainment.
                
                
                  Lincoln County
                  
                  Unclassifiable/Attainment.
                
                
                  Little River County
                  
                  Unclassifiable/Attainment.
                
                
                  Logan County
                  
                  Unclassifiable/Attainment.
                
                
                  Lonoke County
                  
                  Unclassifiable/Attainment.
                
                
                  Madison County
                  
                  Unclassifiable/Attainment.
                
                
                  Marion County
                  
                  Unclassifiable/Attainment.
                
                
                  Miller County
                  
                  Unclassifiable/Attainment.
                
                
                  Mississippi County
                  
                  Unclassifiable/Attainment.
                
                
                  Monroe County
                  
                  Unclassifiable/Attainment.
                
                
                  Montgomery County
                  
                  Unclassifiable/Attainment.
                
                
                  Nevada County
                  
                  Unclassifiable/Attainment.
                
                
                  Newton County
                  
                  Unclassifiable/Attainment.
                
                
                  Ouachita County
                  
                  Unclassifiable/Attainment.
                
                
                  Perry County
                  
                  Unclassifiable/Attainment.
                
                
                  Phillips County
                  
                  Unclassifiable/Attainment.
                
                
                  
                  Pike County
                  
                  Unclassifiable/Attainment.
                
                
                  Poinsett County
                  
                  Unclassifiable/Attainment.
                
                
                  Polk County
                  
                  Unclassifiable/Attainment.
                
                
                  Pope County
                  
                  Unclassifiable/Attainment.
                
                
                  Prairie County
                  
                  Unclassifiable/Attainment.
                
                
                  Pulaski County
                  
                  Unclassifiable/Attainment.
                
                
                  Randolph County
                  
                  Unclassifiable/Attainment.
                
                
                  St. Francis County
                  
                  Unclassifiable/Attainment.
                
                
                  Saline County
                  
                  Unclassifiable/Attainment.
                
                
                  Scott County
                  
                  Unclassifiable/Attainment.
                
                
                  Searcy County
                  
                  Unclassifiable/Attainment.
                
                
                  Sebastian County
                  
                  Unclassifiable/Attainment
                
                
                  Sevier County
                  
                  Unclassifiable/Attainment.
                
                
                  Sharp County
                  
                  Unclassifiable/Attainment.
                
                
                  Stone County
                  
                  Unclassifiable/Attainment.
                
                
                  Union County
                  
                  Unclassifiable/Attainment.
                
                
                  Van Buren County
                  
                  Unclassifiable/Attainment.
                
                
                  Washington County
                  
                  Unclassifiable/Attainment.
                
                
                  White County
                  
                  Unclassifiable/Attainment.
                
                
                  Woodruff County
                  
                  Unclassifiable/Attainment.
                
                
                  Yell County
                  
                  Unclassifiable/Attainment.
                
                
                  a Includes Indian Country located in each county or area, except as otherwise specified.
                
                  1 This date is 90 days after October 31, 2011, unless otherwise noted.
              
              
                Arkansas—1997 8-Hour Ozone NAAQS
                [Primary and Secondary]
                
                  Designated area
                  Designation a
                  
                  Date 1
                  
                  Type
                  Category/classification
                  Date 1
                  
                  Type
                
                
                  Memphis TN-AR: (AQCR Metropolitan Memphis Interstate) Crittenden County
                  
                  Attainment
                  (2)
                
                
                  AQCR 016 Central Arkansas Intrastate (part)
                  
                  Unclassifiable/Attainment
                
                
                  Pulaski County
                
                
                  AQCR 016 Central Arkansas Intrastate (remainder of)
                  
                  Unclassifiable/Attainment
                
                
                  Chicot County
                
                
                  Clark County
                
                
                  Cleveland County
                
                
                  Conway County
                
                
                  Dallas County
                
                
                  Desha County
                
                
                  Drew County
                
                
                  Faulkner County
                
                
                  Garland County
                
                
                  Grant County
                
                
                  Hot Spring County
                
                
                  Jefferson County
                
                
                  Lincoln County
                
                
                  Lonoke County
                
                
                  Perry County
                
                
                  Pope County
                
                
                  Saline County
                
                
                  Yell County
                
                
                  AQCR 017 Metropolitan Fort Smith Interstate
                  
                  Unclassifiable/Attainment
                
                
                  Benton County
                
                
                  Crawford County
                
                
                  Sebastian County
                
                
                  Washington County
                
                
                  AQCR 019 Monroe-El Dorado Interstate
                  
                  Unclassifiable/Attainment
                
                
                  Ashley County
                
                
                  Bradley County
                
                
                  Calhoun County
                
                
                  Nevada County
                
                
                  Ouachita County
                
                
                  Union County
                
                
                  AQCR 020 Northeast Arkansas Intrastate
                  
                  Unclassifiable/Attainment
                
                
                  
                  Arkansas County
                
                
                  Clay County
                
                
                  Craighead County
                
                
                  Cross County
                
                
                  Greene County
                
                
                  Independence County
                
                
                  Jackson County
                
                
                  Lawrence County
                
                
                  Lee County
                
                
                  Mississippi County
                
                
                  Monroe County
                
                
                  Phillips County
                
                
                  Poinsett County
                
                
                  Prairie County
                
                
                  Randolph County
                
                
                  St. Francis County
                
                
                  Sharp County
                
                
                  White County
                
                
                  Woodruff County
                
                
                  AQCR 021 Northwest Arkansas Intrastate
                  
                  Unclassifiable/Attainment
                
                
                  Baxter County
                
                
                  Boone County
                
                
                  Carroll County
                
                
                  Cleburne County
                
                
                  Franklin County
                
                
                  Fulton County
                
                
                  Izard County
                
                
                  Johnson County
                
                
                  Logan County
                
                
                  Madison County
                
                
                  Marion County
                
                
                  Montgomery County
                
                
                  Newton County
                
                
                  Pike County
                
                
                  Polk County
                
                
                  Scott County
                
                
                  Searcy County
                
                
                  Stone County
                
                
                  Van Buren County
                
                
                  AQCR 022 Shreveport-Texarkana-Tyler Interstate.
                  
                  Unclassifiable/Attainment
                
                
                  Columbia County
                
                
                  Hempstead County
                
                
                  Howard County
                
                
                  Lafayette County
                
                
                  Little River County
                
                
                  Miller County
                
                
                  Sevier County
                
                
                  a Includes Indian Country located in each county or area, except as otherwise specified.
                
                  1 This date is June 15, 2004, unless otherwise noted.
                
                  2 Effective April 23, 2010.
              
              
                Arkansas—2008 8-Hour Ozone NAAQS
                [Primary and Secondary]
                
                  Designated area
                  Designation
                  Date 1
                  
                  Type
                  Classification
                  Date 1
                  
                  Type
                
                
                  Memphis, TN-MS-AR 2 Crittenden County
                  4/25/2016
                  Attainment
                
                
                  Rest of State: 3
                  
                
                
                  Ashley County
                  
                  Unclassifiable/Attainment
                
                
                  Arkansas County
                  
                  Unclassifiable/Attainment
                
                
                  Baxter County
                  
                  Unclassifiable/Attainment
                
                
                  Benton County
                  
                  Unclassifiable/Attainment
                
                
                  Boone County
                  
                  Unclassifiable/Attainment
                
                
                  Bradley County
                  
                  Unclassifiable/Attainment
                
                
                  Calhoun County
                  
                  Unclassifiable/Attainment
                
                
                  Carroll County
                  
                  Unclassifiable/Attainment
                
                
                  
                  Chicot County
                  
                  Unclassifiable/Attainment
                
                
                  Clark County
                  
                  Unclassifiable/Attainment
                
                
                  Clay County
                  
                  Unclassifiable/Attainment
                
                
                  Cleburne County
                  
                  Unclassifiable/Attainment
                
                
                  Cleveland County
                  
                  Unclassifiable/Attainment
                
                
                  Columbia County
                  
                  Unclassifiable/Attainment
                
                
                  Conway County
                  
                  Unclassifiable/Attainment
                
                
                  Craighead County
                  
                  Unclassifiable/Attainment
                
                
                  Crawford County
                  
                  Unclassifiable/Attainment
                
                
                  Cross County
                  
                  Unclassifiable/Attainment
                
                
                  Dallas County
                  
                  Unclassifiable/Attainment
                
                
                  Desha County
                  
                  Unclassifiable/Attainment
                
                
                  Drew County
                  
                  Unclassifiable/Attainment
                
                
                  Faulkner County
                  
                  Unclassifiable/Attainment
                
                
                  Franklin County
                  
                  Unclassifiable/Attainment
                
                
                  Fulton County
                  
                  Unclassifiable/Attainment
                
                
                  Garland County
                  
                  Unclassifiable/Attainment
                
                
                  Grant County
                  
                  Unclassifiable/Attainment
                
                
                  Greene County
                  
                  Unclassifiable/Attainment
                
                
                  Hempstead County
                  
                  Unclassifiable/Attainment
                
                
                  Hot Spring County
                  
                  Unclassifiable/Attainment
                
                
                  Howard County
                  
                  Unclassifiable/Attainment
                
                
                  Independence County
                  
                  Unclassifiable/Attainment
                
                
                  Izard County
                  
                  Unclassifiable/Attainment
                
                
                  Jackson County
                  
                  Unclassifiable/Attainment
                
                
                  Jefferson County
                  
                  Unclassifiable/Attainment
                
                
                  Johnson County
                  
                  Unclassifiable/Attainment
                
                
                  Lafayette County
                  
                  Unclassifiable/Attainment
                
                
                  Lawrence County
                  
                  Unclassifiable/Attainment
                
                
                  Lee County
                  
                  Unclassifiable/Attainment
                
                
                  Lincoln County
                  
                  Unclassifiable/Attainment
                
                
                  Little River County
                  
                  Unclassifiable/Attainment
                
                
                  Logan County
                  
                  Unclassifiable/Attainment
                
                
                  Lonoke County
                  
                  Unclassifiable/Attainment
                
                
                  Madison County
                  
                  Unclassifiable/Attainment
                
                
                  Marion County
                  
                  Unclassifiable/Attainment
                
                
                  Miller County
                  
                  Unclassifiable/Attainment
                
                
                  Mississippi County
                  
                  Unclassifiable/Attainment
                
                
                  Monroe County
                  
                  Unclassifiable/Attainment
                
                
                  Montgomery County
                  
                  Unclassifiable/Attainment
                
                
                  Nevada County
                  
                  Unclassifiable/Attainment
                
                
                  Newton County
                  
                  Unclassifiable/Attainment
                
                
                  Ouachita County
                  
                  Unclassifiable/Attainment
                
                
                  Perry County
                  
                  Unclassifiable/Attainment
                
                
                  Phillips County
                  
                  Unclassifiable/Attainment
                
                
                  Pike County
                  
                  Unclassifiable/Attainment
                
                
                  Poinsett County
                  
                  Unclassifiable/Attainment
                
                
                  Polk County
                  
                  Unclassifiable/Attainment
                
                
                  Pope County
                  
                  Unclassifiable/Attainment
                
                
                  Prairie County
                  
                  Unclassifiable/Attainment
                
                
                  Pulaski County
                  
                  Unclassifiable/Attainment
                
                
                  Randolph County
                  
                  Unclassifiable/Attainment
                
                
                  St. Francis County
                  
                  Unclassifiable/Attainment
                
                
                  Saline County
                  
                  Unclassifiable/Attainment
                
                
                  Scott County
                  
                  Unclassifiable/Attainment
                
                
                  Searcy County
                  
                  Unclassifiable/Attainment
                
                
                  Sebastian County
                  
                  Unclassifiable/Attainment
                
                
                  Sevier County
                  
                  Unclassifiable/Attainment
                
                
                  Sharp County
                  
                  Unclassifiable/Attainment
                
                
                  Stone County
                  
                  Unclassifiable/Attainment
                
                
                  Union County
                  
                  Unclassifiable/Attainment
                
                
                  Van Buren County
                  
                  Unclassifiable/Attainment
                
                
                  Washington County
                  
                  Unclassifiable/Attainment
                
                
                  White County
                  
                  Unclassifiable/Attainment
                
                
                  Woodruff County
                  
                  Unclassifiable/Attainment
                
                
                  Yell County
                  
                  Unclassifiable/Attainment
                
                
                  1 This date is July 20, 2012, unless otherwise noted.
                
                  2 Excludes Indian country located in each area, unless otherwise noted.
                
                  3 Includes any Indian country in each county or area, unless otherwise specified.
              
              
              
                Arkansas—2015 8-Hour Ozone NAAQS
                [Primary and Secondary]
                
                  Designated area 1
                  
                  Designation
                  Date 2
                  
                  Type
                  Classification
                  Date
                  Type
                
                
                  Arkansas County
                  
                  Attainment/Unclassifiable
                
                
                  Ashley County
                  
                  Attainment/Unclassifiable
                
                
                  Baxter County
                  
                  Attainment/Unclassifiable
                
                
                  Benton County
                  
                  Attainment/Unclassifiable
                
                
                  Boone County
                  
                  Attainment/Unclassifiable
                
                
                  Bradley County
                  
                  Attainment/Unclassifiable
                
                
                  Calhoun County
                  
                  Attainment/Unclassifiable
                
                
                  Carroll County
                  
                  Attainment/Unclassifiable
                
                
                  Chicot County
                  
                  Attainment/Unclassifiable
                
                
                  Clark County
                  
                  Attainment/Unclassifiable
                
                
                  Clay County
                  
                  Attainment/Unclassifiable
                
                
                  Cleburne County
                  
                  Attainment/Unclassifiable
                
                
                  Cleveland County
                  
                  Attainment/Unclassifiable
                
                
                  Columbia County
                  
                  Attainment/Unclassifiable
                
                
                  Conway County
                  
                  Attainment/Unclassifiable
                
                
                  Craighead County
                  
                  Attainment/Unclassifiable
                
                
                  Crawford County
                  
                  Attainment/Unclassifiable
                
                
                  Crittenden County
                  
                  Attainment/Unclassifiable
                
                
                  Cross County
                  
                  Attainment/Unclassifiable
                
                
                  Dallas County
                  
                  Attainment/Unclassifiable
                
                
                  Desha County
                  
                  Attainment/Unclassifiable
                
                
                  Drew County
                  
                  Attainment/Unclassifiable
                
                
                  Faulkner County
                  
                  Attainment/Unclassifiable
                
                
                  Franklin County
                  
                  Attainment/Unclassifiable
                
                
                  Fulton County
                  
                  Attainment/Unclassifiable
                
                
                  Garland County
                  
                  Attainment/Unclassifiable
                
                
                  Grant County
                  
                  Attainment/Unclassifiable
                
                
                  Greene County
                  
                  Attainment/Unclassifiable
                
                
                  Hempstead County
                  
                  Attainment/Unclassifiable
                
                
                  Hot Spring County
                  
                  Attainment/Unclassifiable
                
                
                  Howard County
                  
                  Attainment/Unclassifiable
                
                
                  Independence County
                  
                  Attainment/Unclassifiable
                
                
                  Izard County
                  
                  Attainment/Unclassifiable
                
                
                  Jackson County
                  
                  Attainment/Unclassifiable
                
                
                  Jefferson County
                  
                  Attainment/Unclassifiable
                
                
                  Johnson County
                  
                  Attainment/Unclassifiable
                
                
                  Lafayette County
                  
                  Attainment/Unclassifiable
                
                
                  Lawrence County
                  
                  Attainment/Unclassifiable
                
                
                  Lee County
                  
                  Attainment/Unclassifiable
                
                
                  Lincoln County
                  
                  Attainment/Unclassifiable
                
                
                  Little River County
                  
                  Attainment/Unclassifiable
                
                
                  Logan County
                  
                  Attainment/Unclassifiable
                
                
                  Lonoke County
                  
                  Attainment/Unclassifiable
                
                
                  Madison County
                  
                  Attainment/Unclassifiable
                
                
                  Marion County
                  
                  Attainment/Unclassifiable
                
                
                  Miller County
                  
                  Attainment/Unclassifiable
                
                
                  Mississippi County
                  
                  Attainment/Unclassifiable
                
                
                  Monroe County
                  
                  Attainment/Unclassifiable
                
                
                  Montgomery County
                  
                  Attainment/Unclassifiable
                
                
                  Nevada County
                  
                  Attainment/Unclassifiable
                
                
                  Newton County
                  
                  Attainment/Unclassifiable
                
                
                  Ouachita County
                  
                  Attainment/Unclassifiable
                
                
                  Perry County
                  
                  Attainment/Unclassifiable
                
                
                  Phillips County
                  
                  Attainment/Unclassifiable
                
                
                  Pike County
                  
                  Attainment/Unclassifiable
                
                
                  Poinsett County
                  
                  Attainment/Unclassifiable
                
                
                  Polk County
                  
                  Attainment/Unclassifiable
                
                
                  Pope County
                  
                  Attainment/Unclassifiable
                
                
                  Prairie County
                  
                  Attainment/Unclassifiable
                
                
                  Pulaski County
                  
                  Attainment/Unclassifiable
                
                
                  Randolph County
                  
                  Attainment/Unclassifiable
                
                
                  St. Francis County
                  
                  Attainment/Unclassifiable
                
                
                  Saline County
                  
                  Attainment/Unclassifiable
                
                
                  Scott County
                  
                  Attainment/Unclassifiable
                
                
                  Searcy County
                  
                  Attainment/Unclassifiable
                
                
                  Sebastian County
                  
                  Attainment/Unclassifiable
                
                
                  Sevier County
                  
                  Attainment/Unclassifiable
                
                
                  Sharp County
                  
                  Attainment/Unclassifiable
                
                
                  Stone County
                  
                  Attainment/Unclassifiable
                
                
                  
                  Union County
                  
                  Attainment/Unclassifiable
                
                
                  Van Buren County
                  
                  Attainment/Unclassifiable
                
                
                  Washington County
                  
                  Attainment/Unclassifiable
                
                
                  White County
                  
                  Attainment/Unclassifiable
                
                
                  Woodruff County
                  
                  Attainment/Unclassifiable
                
                
                  Yell County
                  
                  Attainment/Unclassifiable
                
                
                  1 Includes any Indian country in each county or area, unless otherwise specified. EPA is not determining the boundaries of any area of Indian country in this table, including any area of Indian country located in the larger designation area. The inclusion of any Indian country in the designation area is not a determination that the state has regulatory authority under the Clean Air Act for such Indian country.
                
                  2 This date is January 16, 2018, unless otherwise noted.
              
              
                Arkansas—2008 Lead NAAQS
                
                  Designated area
                  Designation for the 2008 NAAQS a
                  
                  Date 1
                  
                  Type
                
                
                  Whole State
                  
                  Unclassifiable/Attainment.
                
                
                  a Includes Indian Country located in each county or area, except as otherwise specified.
                
                  1 December 31, 2011 unless otherwise noted.
              
              [43 FR 8964, Mar. 3, 1978]
              
                Editorial Note:
                For Federal Register citations affecting § 81.304, see the List of CFR Sections Affected, which appears in the Finding Aids section of the printed volume and at www.govinfo.gov.
                
              
            
            
              § 81.305
              California.
              
                California—TSP
                
                  Designated area
                  Does not meet primary standards
                  Does not meet secondary standards
                  Cannot be classified
                  Better than national standards
                
                
                  North Coast Air Basin:
                
                
                  Del Norte County
                  
                  
                  
                  X
                
                
                  Humboldt County
                  
                  
                  
                  X
                
                
                  Mendocino County
                  
                  
                  
                  X
                
                
                  Sonoma County (North Coast Air Basin portion)
                  
                  
                  
                  X
                
                
                  Trinity County
                  
                  
                  
                  X
                
                
                  Lake County Air Basin
                  
                  
                  
                  X
                
                
                  North Central Coast Air Basin
                  
                  
                  
                  X
                
                
                  South Central Coast Air Basin:
                
                
                  San Luis Obispo County:
                
                
                  Salinas Valley-El Pomar Estrella Planning Area
                  
                  
                  
                  X
                
                
                  Non-Salinas Valley
                  
                  
                  
                  X
                
                
                  Santa Barbara County (AQMA portion)
                  
                  
                  
                  X
                
                
                  Santa Barbara County (Non-AQMA portion):
                
                
                  A. West area of north-south boundary separating Santa Ynez and Lompoc Valleys:
                
                
                  Santa Maria Area
                  X
                
                
                  Outside Santa Maria Area
                  
                  
                  
                  X
                
                
                  B. East area of north-south boundary separating Santa Ynez and Lompoc Valleys
                  
                  
                  X
                
                
                  Ventura County:
                
                
                  North of 34°23′ North Latitude
                  
                  
                  
                  X
                
                
                  South of 34°23′ North Latitude
                  X
                
                
                  Channel Islands
                  
                  
                  X
                
                
                  San Diego Air Basin:
                
                
                  San Diego County (West portion)
                  X
                
                
                  San Diego County (East portion)
                  
                  
                  X
                
                
                  South Coast Air Basin
                  X
                
                
                  San Joaquin Valley Air Basin
                  X
                
                
                  Sacramento Valley Air Basin (SVAB):
                
                
                  Sacramento County
                  
                  X
                
                
                  
                  Solano County (SVAB Portion)
                  
                  
                  X
                
                
                  Yolo County
                  
                  
                  X
                
                
                  Butte County
                  
                  
                  X
                
                
                  Colusa County
                  
                  
                  X
                
                
                  Glenn County
                  
                  
                  X
                
                
                  Shasta County (Sacramento Valley portion)
                  
                  
                  
                  X
                
                
                  Sutter County
                  
                  
                  X
                
                
                  Tehama County
                  
                  
                  X
                
                
                  Yuba County
                  
                  
                  X
                
                
                  Great Basin Valleys Air Basin
                
                
                  Northeast Plateau Air Basin (NEPAB):
                
                
                  Shasta County (NEPAB portion)
                  
                  
                  
                  X
                
                
                  Rest of Air Basin
                  
                  
                  X
                
                
                  Southeast Desert Air Basin:
                
                
                  Kern County (S.E. Desert Air Basin Portion)
                  
                  
                  X
                
                
                  Imperial County
                  
                  
                  X
                
                
                  Los Angeles County (S.E. Desert Air Basin Portion):
                
                
                  Lancaster Quartz Hill Area
                  
                  
                  
                  X
                
                
                  Outside Lancaster Quartz Hill Area
                  
                  
                  X
                
                
                  Riverside County (Coachella Valley planning area)
                  
                  
                  X
                
                
                  Riverside County (remainder of County)
                
                
                  San Bernardino County (S.E. Desert AQMA Portion):
                
                
                  Victorville Area
                  X
                
                
                  Non-Victorville Area
                  
                  
                  X
                
                
                  Riverside County (non-AQMA Portion)
                  
                  
                  X
                
                
                  San Bernardino County (non-AQMA Portion)
                  
                  
                  X
                
                
                  Lake Tahoe Air Basin
                  
                  
                  
                  X
                
                
                  San Francisco Bay Area Air Basin:
                
                
                  Solano County (S.F. Bay Area Air Basin portion)
                  
                  
                  
                  X
                
                
                  San Mateo County
                  
                  
                  
                  X
                
                
                  Marin County
                  
                  
                  
                  X
                
                
                  Napa County
                  
                  
                  
                  X
                
                
                  Sonoma County (S.F. Bay Area Air Basin portion)
                  
                  
                  
                  X
                
                
                  Alameda County
                  
                  
                  
                  X
                
                
                  Contra Costa County
                  
                  
                  
                  X
                
                
                  San Francisco County
                  
                  
                  
                  X
                
                
                  Santa Clara County
                  
                  X
                
                
                  Rest of Air Basin
                  
                  X
                
                
                  Mountain Counties Air Basin:
                
                
                  Placer County (AQMA portion)
                  
                  
                  
                  X
                
                
                  Placer County (excluding AQMA portion and Lake Tahoe portion)
                  
                  
                  
                  X
                
                
                  Amador County
                  
                  
                  
                  X
                
                
                  Calaveras County
                  
                  
                  X
                
                
                  El Dorado County (excluding Lake Tahoe Air Basin portion)
                  
                  
                  
                  X
                
                
                  Mariposa County
                  
                  
                  X
                
                
                  Nevada County
                  
                  
                  X
                
                
                  Plumas County
                  
                  
                  
                  X
                
                
                  Sierra County
                  
                  
                  
                  X
                
                
                  Tuolumne County
                  
                  
                  X
                
              
              
                California—1971 Sulfur Dioxide NAAQS
                [Primary and Secondary]
                
                  Designated area
                  Does not meet primary standards
                  Does not meet secondary standards
                  Cannot be classified
                  Better than national standards
                
                
                  North Coast Air Basin:
                
                
                  Del Norte County
                  
                  
                  X
                
                
                  Humboldt County
                  
                  
                  X
                
                
                  Mendocino County
                  
                  
                  X
                
                
                  Sonoma County (North Coast Basin portion)
                  
                  
                  X
                
                
                  Trinity County
                  
                  
                  X
                
                
                  Lake County Air Basin
                  
                  
                  X
                
                
                  San Francisco Bay Area Air Basin
                  
                  
                  
                  X
                
                
                  North Central Coast Air Basin:
                
                
                  Monterey County
                  
                  
                  X
                
                
                  
                  San Benito County
                  
                  
                  X
                
                
                  Santa Cruz County
                  
                  
                  X
                
                
                  South Central Coast Air Basin:
                
                
                  San Luis Obispo County
                  
                  
                  X
                
                
                  Santa Barbara County (AQMA portion)
                  
                  
                  X
                
                
                  Santa Barbara County (non-AQMA portion)
                  
                  
                  X
                
                
                  Ventura County
                  
                  
                  
                  X
                
                
                  Channel Islands
                  
                  
                  X
                
                
                  San Diego Air Basin:
                
                
                  San Diego County (West portion)
                  
                  
                  
                  X
                
                
                  San Diego County (East portion)
                  
                  
                  
                  X
                
                
                  South Coast Air Basin:
                
                
                  Los Angeles County (South Coast Air Basin portion)
                  
                  
                  
                  X
                
                
                  Orange County
                  
                  
                  
                  X
                
                
                  Riverside County (South Coast Air Basin portion)
                  
                  
                  
                  X
                
                
                  South Coast Basin portion of San Bernardino County
                
                
                  San Joaquin Valley Air Basin:
                
                
                  Fresno County
                  
                  
                  X
                
                
                  Kern County
                  
                  
                  
                  X
                
                
                  Kings County
                  
                  
                  X
                
                
                  Madera County
                  
                  
                  X
                
                
                  Merced County
                  
                  
                  X
                
                
                  San Joaquin County
                  
                  
                  X
                
                
                  Stanislaus County
                  
                  
                  X
                
                
                  Tulare County
                  
                  
                  X
                
                
                  Sacramento Valley Air Basin
                  
                  
                  X
                
                
                  Great Basin Valley's Air Basin
                  
                  
                  X
                
                
                  North East Plateau Air Basin
                  
                  
                  X
                
                
                  Mountain Counties Air Basin
                  
                  
                  X
                
                
                  Southeast Desert Air Basin excluding Imperial Co
                  
                  
                  X
                
                
                  Imperial County
                  
                  
                  
                  X
                
                
                  Lake Tahoe Air Basin
                  
                  
                  
                  X
                
              
              
                California—2010 Sulfur Dioxide NAAQS
                [Primary]
                
                  Designated area 1
                  
                  Designation
                  Date 2
                  
                  Type
                
                
                  Great Basin Valleys Air Basin
                  
                  Attainment/Unclassifiable.
                
                
                  Alpine County
                
                
                  Inyo County
                
                
                  Mono County
                
                
                  Lake County Air Basin
                  
                  Attainment/Unclassifiable.
                
                
                  Lake County
                
                
                  Lake Tahoe Air Basin
                  
                  Attainment/Unclassifiable.
                
                
                  El Dorado County (part)
                
                
                  That portion of El Dorado County within the drainage area naturally tributary to Lake Tahoe including said Lake
                
                
                  Placer County (part)
                
                
                  That portion of Placer County within the drainage area naturally tributary to Lake Tahoe including said Lake, plus that area in the vicinity of the head of the Truckee River described as follows: Commencing at the point common to the aforementioned drainage area crestline and the line common to Townships 15 North and 16 North, M.D.B. & M., and following that line in a westerly direction to the northwest corner of Section 3, Township 15 North, Range 16 East, M.D.B. & M., thence south along the west line of Sections 3 and 10, Township 15 North, Range 16 East, M.D.B. & M., to the intersection with the said drainage area crestline, thence following the said drainage area boundary in a southeasterly direction, then northeasterly direction to and along the Lake Tahoe Dam, thence following the said drainage area crestline in a northeasterly, then northwesterly direction to the point of beginning
                
                
                  
                  Mojave Desert Air Basin
                  
                  Attainment/Unclassifiable.
                
                
                  Kern County (part)
                
                
                  That portion of Kern County east and south of a line described as follows: Beginning at the Kern-Los Angeles County boundary and running north and east along the northwest boundary of the Rancho La Libre Land Grant to the point of intersection with the range line common to R. 16 W. and R. 17 W., San Bernardino Base and Meridian; north along the range line to the point of intersection with the Rancho El Tejon Land Grant boundary; then southeast, northeast, and northwest along the boundary of the Rancho El Tejon Land Grantto the northwest corner of S. 3, T. 11 N., R. 17 W.; then west 1.2 miles; then north to the Rancho El Tejon Land Grant boundary; then northwest along the Rancho El Tejon line to the southeast corner of S. 34, T. 32 S., R. 30 E., Mount Diablo Base and Meridian; then north to the northwest corner of S. 35, T. 31 S., R. 30 E.; then northeast along the boundary of the Rancho El Tejon Land Grantto the southwest corner of S. 18, T. 31 S., R. 31 E.; then east to the southeast corner of S. 13, T. 31 S., R. 31 E.; then north along the range line common to R. 31 E. and R. 32 E., Mount Diablo Base and Meridian, to the northwest corner of S. 6, T. 29 S., R. 32 E.; then east to the southwest corner of S. 31 T. 28 S., R. 32E.; then north along the range line common to R. 31 E. and R. 32 E. to the northwest corner of S. 6, T. 28 S., R. 32 E., then west to the southeast corner of S. 36, T. 27 S., R. 31 E., then north along the range line common to R. 31 E. and R. 32 E. to the Kern-Tulare County boundary
                
                
                  Los Angeles County (part)
                
                
                  That portion of Los Angeles County which lies north and east of a line described as follows: Beginning at the Los Angeles-San Bernardino County boundary and running west along the township line common to T. 3 N and T. 2 N, San Bernardino Base and Meridian; then north along the range line common to R. 8 W and R. 9 W; then west along the township line common to T. 4 N and T. 3 N; then north along the range line common to R. 12 W and R. 13 W to the southeast corner of Section 12, T. 5 N, R. 13 W; then west along the south boundaries of Sections 12, 11, 10, 9, 8, 7, T. 5 N, R. 13 W to the boundary of the Angeles National Forest which is collinear with the range line common to R. 13 W and R. 14 W; then north and west along the Angeles National Forest boundary to the point of intersection with the township line common to T. 7 N and T. 6 N (point is at the northwest corner of Section 4 in T. 6 N, R. 14 W); then west along the township line common to T. 7 N and T. 6 N; then north along the range line common to R. 15 W and R. 16 W to the southeast corner of Section 13, T. 7 N, R. 16 W; then along the south boundaries of Sections 13, 14, 15, 16, 17, 18, T. 7 N, R. 16 W; then north along the range line common to R. 16 W and R. 17 W to the north boundary of the Angeles National Forest (collinear with township line common to T. 8 N and T. 7 N) then west and north along the Angeles National Forest boundary to the point of intersection with the south boundary of the Rancho La Liebre Land Grant; then west and north along this land grant boundary to the Los Angeles-Kern County boundary
                
                
                  Riverside County (part)
                
                
                  That portion of Riverside County which lies east of a line described as follows: That segment of the southwestern boundary line of Hydrologic Unit Number 18100100 within Riverside County, further described as follows: Beginning at the Riverside-Imperial County boundary and running north along the range line common to R. 17 E. and R. 16 E., San Bernardino Base and Meridian; then northwest along the ridge line of the Chuckwalla Mountains, through T. 8 S., R. 16 E. and T. 7 S., R. 16 E., until the Black Butte Mountain, elev. 4504′; then west and northwest along the ridge line to the southwest corner of T. 5 S., R. 14 E.; then north along the range line common to R. 14 E. and R. 13 E.; then west and northwest along the ridge line to Monument Mountain, elev. 4834′; then southwest and then northwest along the ridge line of the Little San Bernardino Mountains to Quail Mountain, elev. 5814′; then northwest along the ridge line to the Riverside-San Bernardino County line
                
                
                  San Bernardino County (part)
                
                
                  That portion of San Bernardino County east and north of a line described as follows: Beginning at the San Bernardino-Riverside County boundary and running north along the range line common to R. 3 E and R. 2 E, San Bernardino Base and Meridian; then west along the township line common to T. 3 N and T. 2 N to the San Bernardino-Los Angeles County boundary
                
                
                  
                  Mountain Counties Air Basin
                  
                  Attainment/Unclassifiable.
                
                
                  Amador County
                
                
                  Calaveras County
                
                
                  El Dorado County (part)
                
                
                  All of El Dorado County except that portion included in the Lake Tahoe Air Basin
                
                
                  Mariposa County
                
                
                  Nevada County
                
                
                  Placer County (part)
                
                
                  All of Placer County except that portion included in the Lake Tahoe Air Basin and that portion included in the Sacramento Valley Air Basin
                
                
                  Plumas County
                
                
                  Sierra County
                
                
                  Tuolumne County
                
                
                  North Central Air Basin
                  
                  Attainment/Unclassifiable.
                
                
                  Monterey County
                
                
                  San Benito County
                
                
                  Santa Cruz County
                
                
                  North Coast Air Basin
                  
                  Attainment/Unclassifiable.
                
                
                  Del Norte County
                
                
                  Humboldt County
                
                
                  Mendocino County
                
                
                  Sonoma County (part)
                
                
                  That portion of Sonoma County which lies north and west of a line described as follows: Beginning at the southeasterly corner of the Rancho Estero Americano, being on the boundary line between Marin and Sonoma Counties, California; thence running northerly along the easterly boundary line of said Rancho Estero Americano to the northeasterly corner thereof, being an angle corner in the westerly boundary line of Rancho Canada de Jonive; thence running along said boundary of Rancho Canada de Jonive westerly, northerly and easterly to its intersection with the easterly line of Graton Road; thence running along the easterly and southerly line of Graton Road, northerly and easterly to its intersection with the easterly line of Sullivan Road; thence running northerly along said easterly line of Sullivan Road to the southerly line of Green Valley Road; thence running easterly along the said southerly line of Green Valley Road and easterly along the southerly line of State Highway 116, to the westerly line of Vine Hill Road; thence running along the westerly and northerly line of Vine Hill Road, northerly and easterly to its intersection with the westerly line of Laguna Road; thence running northerly along the westerly line of Laguna Road and the northerly projection thereof to the northerly line of Trenton Road; thence running westerly along the northerly line of said Trenton Road to the easterly line of Trenton-Healdsburg Road; thence running northerly along said easterly line of Trenton-Healdsburg Road to the easterly line of Eastside Road; thence running northerly along said easterly line of Eastside Road to its intersection with the southerly line of Rancho Sotoyome; thence running easterly along said southerly line of Rancho Sotoyome to its intersection with the Township line common to Townships 8 and 9 North, M.D.M.; thence running easterly along said township line to its intersection with the boundary line between Sonoma and Napa Counties, State of California
                
                
                  Trinity County
                
                
                  Northeast Plateau Air Basin
                  
                  Attainment/Unclassifiable.
                
                
                  Lassen County
                
                
                  Modoc County
                
                
                  Siskiyou County
                
                
                  Sacramento Valley Air Basin
                  
                  Attainment/Unclassifiable.
                
                
                  Butte County
                
                
                  Colusa County
                
                
                  Glenn County
                
                
                  Placer County (part)
                
                
                  That portion of Placer County which lies west of Range 9 east, M.D.B. & M
                
                
                  Sacramento County
                
                
                  Shasta County
                
                
                  Solano County (part)
                
                
                  
                  That portion of Solano County which lies north and east of a line described as follows: Beginning at the intersection of the westerly boundary of Solano County and the 1/4 section line running east and west through the center of Section 34, T6N, R2W, M.D.B. & M., thence east along said 1/4 section line to the east boundary of Section 36, T6N, R2W, thence south 1/2 mile and east 2.0 miles, more or less, along the west and south boundary of Los Putos Rancho to the northwest corner of Section 4, T5N, R1W, thence east along a line common to T5N and T6N to the northeast corner of Section 3, T5N, R1E, thence south along section lines to the southeast corner of Section 10, T3N, R1E, thence east along section lines to the south 1/4 corner of Section 8, T3N, R2E, thence east to the boundary between Solano and Sacramento Counties
                
                
                  Sutter County
                
                
                  Tehama County
                
                
                  Yolo County
                
                
                  Yuba County
                
                
                  Salton Sea Air Basin
                  
                  Attainment/Unclassifiable.
                
                
                  Imperial County
                
                
                  Riverside County (part)
                
                
                  That portion of Riverside County which lies east of a line described as follows: Beginning at the Riverside-San Diego County boundary and running north along the range line common to R. 4 E and R. 3 E; then east along the township line common to T. 8 S and T. 7 S; then north along the range line common to R. 5 E and R. 4 E; then west along the township line common to T. 6 S and T. 7 S to the southwest corner of Section 34, T. 6 S, R. 4 E; then north along the west boundaries of Sections 34, 27, 22, 15, 10, 3, T. 6 S, R. 4 E; then west along the township line common to T. 5 S and T. 6 S; then north along the range line common to R. 4 E and R. 3 E; then west along the south boundaries of Sections 13, 14, 15, 16, 17 and 18, T. 5 S. R. 3 E; then north along the range line common to R. 2 E and R. 3 E to the Riverside-San Bernardino County line; and west of a line described as follows: That segment of the southwestern boundary line of Hydrologic Unit Number 18100100 within Riverside County, further described as follows: Beginning at the Riverside-Imperial County boundary and running north along the range line common to R. 17 E. and R. 16 E., San Bernardino Base and Meridian; then northwest along the ridge line of the Chuckwalla Mountains, through T. 8 S., R. 16 E. and T. 7 S., R. 16 E., until the Black Butte Mountain, elev. 4504′; then west and northwest along the ridge line to the southwest corner of T. 5 S., R. 14 E.; then north along the range line common to R. 14 E. and R. 13 E.; then west and northwest along the ridge line to Monument Mountain, elev. 4834′; then southwest and then northwest along the ridge line of the Little San Bernardino Mountains to Quail Mountain, elev. 5814′; then northwest along the ridge line to the Riverside-San Bernardino County line
                
                
                  San Diego Air Basin
                  
                  Attainment/Unclassifiable.
                
                
                  San Diego County
                
                
                  San Francisco Bay Area Air Basin
                  
                  Attainment/Unclassifiable.
                
                
                  Alameda County
                
                
                  Contra Costa County
                
                
                  Marin County
                
                
                  Napa County
                
                
                  San Francisco County
                
                
                  San Mateo County
                
                
                  Santa Clara County
                
                
                  Solano County (part)
                
                
                  
                  That portion of Solano County which lies south and west of a line described as follows: Beginning at the intersection of the westerly boundary of Solano County and the 1/4 section line running east and west through the center of Section 34, T6N, R2W, M.D.B. & M., thence east along said 1/4 section line to the east boundary of Section 36, T6N, R2W, thence south 1/2 mile and east 2.0 miles, more or less, along the west and south boundary of Los Putos Rancho to the northwest corner of Section 4, T5N, R1W, thence east along a line common to T5N and T6N to the northeast corner of Section 3, T5N, R1E, thence south along section lines to the southeast corner of Section 10, T3N, R1E, thence east along section lines to the south 1/4 corner of Section 8, T3N, R2E, thence east to the boundary between Solano and Sacramento Counties
                
                
                  Sonoma County (part)
                
                
                  That portion of Sonoma County which lies south and east of a line described as follows: Beginning at the southeasterly corner of the Rancho Estero Americano, being on the boundary line between Marin and Sonoma Counties, California; thence running northerly along the easterly boundary line of said Rancho Estero Americano to the northeasterly corner thereof, being an angle corner in the westerly boundary line of Rancho Canada de Jonive; thence running along said boundary of Rancho Canada de Jonive westerly, northerly and easterly to its intersection with the easterly line of Graton Road; thence running along the easterly and southerly line of Graton Road, northerly and easterly to its intersection with the easterly line of Sullivan Road; thence running northerly along said easterly line of Sullivan Road to the southerly line of Green Valley Road; thence running easterly along the said southerly line of Green Valley Road and easterly along the southerly line of State Highway 116, to the westerly line of Vine Hill Road; thence running along the westerly and northerly line of Vine Hill Road, northerly and easterly to its intersection with the westerly line of Laguna Road; thence running northerly along the westerly line of Laguna Road and the northerly projection thereof to the northerly line of Trenton Road; thence running westerly along the northerly line of said Trenton Road to the easterly line of Trenton-Healdsburg Road; thence running northerly along said easterly line of Trenton-Healdsburg Road to the easterly line of Eastside Road; thence running northerly along said easterly line of Eastside Road to its intersection with the southerly line of Rancho Sotoyome; thence running easterly along said southerly line of Rancho Sotoyome to its intersection with the Township line common to Townships 8 and 9 North, M.D.M.; thence running easterly along said township line to its intersection with the boundary line between Sonoma and Napa Counties, State of California
                
                
                  San Joaquin Valley Air Basin
                  
                  Attainment/Unclassifiable.
                
                
                  Fresno County
                
                
                  Kern County (part)
                
                
                  That portion of Kern County which lies west and north of a line described as follows: Beginning at the Kern-Los Angeles County boundary and running north and east along the northwest boundary of the Rancho La Libre Land Grant to the point of intersection with the range line common to R. 16 W. and R. 17 W., San Bernardino Base and Meridian; north along the range line to the point of intersection with the Rancho El Tejon Land Grant boundary; then southeast, northeast, and northwest along the boundary of the Rancho El Tejon Land Grant to the northwest corner of S. 3, T. 11 N., R. 17 W.; then west 1.2 miles; then north to the Rancho El Tejon Land Grant boundary; then northwest along the Rancho El Tejon line to the southeast corner of S. 34, T. 32 S., R. 30 E., Mount Diablo Base and Meridian; then north to the northwest corner of S. 35, T. 31 S., R. 30 E.; then northeast along the boundary of the Rancho El Tejon Land Grant to the southwest corner of S. 18, T. 31 S., R. 31 E.; then east to the southeast corner of S. 13, T. 31 S., R. 31 E.; then north along the range line common to R. 31 E. and R. 32 E., Mount Diablo Base and Meridian, to the northwest corner of S. 6, T. 29 S., R. 32 E.; then east to the southwest corner of S. 31, T. 28 S., R. 32 E.; then north along the range line common to R. 31 E. and R. 32 E. to the northwest corner of S. 6, T. 28 S., R. 32 E., then west to the southeast corner of S. 36, T. 27 S., R. 31 E., then north along the range line common to R. 31 E. and R. 32 E. to the Kern-Tulare County boundary
                
                
                  Kings County
                
                
                  Madera County
                
                
                  
                  Merced County
                
                
                  San Joaquin County
                
                
                  Stanislaus County
                
                
                  Tulare County
                
                
                  South Central Air Basin
                  
                  Attainment/Unclassifiable.
                
                
                  San Luis Obispo County
                
                
                  Santa Barbara County
                
                
                  Ventura County
                
                
                  South Coast Air Basin
                  
                  Attainment/Unclassifiable.
                
                
                  Los Angeles County (part)
                
                
                  That portion of Los Angeles County which lies south and west of a line described as follows: Beginning at the Los Angeles-San Bernardino County boundary and running west along the township line common to T.3 N and T.2 N, San Bernardino Base and Meridian; then north along the range line common to R.8 W and R.9 W; then west along the township line common to T.4 N and T.3 N; then north along the range line common to R.12 W and R.13 W to the southeast corner of Section 12, T.5 N, R. 13 W; then west along the south boundaries of Sections 12, 11, 10, 9, 8, 7, T.5 N, R. 13 W to the boundary of the Angeles National Forest which is collinear with the range line common to R. 13 W and R. 14 W; then north and west along the Angeles National Forest boundary to the point of intersection with the township line common to T.7 N and T. 6 N (point is at the northwest corner of Section 4 in T.6 N, R. 14 W); then west along the township line common to T.7 N and T.6 N; then north along the range line common to R. 15 W and R. 16 W to the southeast corner of Section 13, T.7 N, R. 16 W; then along the south boundaries of Sections 13, 14, 15, 16, 17, 18, T.7 N, R. 16 W; then north along the range line common to R.16 W and R. 17 W to the north boundary of the Angeles National Forest (collinear with township line common to T.8 N and T.7 N); then west and north along the Angeles National Forest boundary to the point of intersection with the south boundary of the Rancho La Liebre Land Grant; then west and north along this land grant boundary to the Los Angeles-Kern County boundary
                
                
                  Orange County
                
                
                  Riverside County (part)
                
                
                  That portion of Riverside County which lies west of a line described as follows: Beginning at the Riverside-San Diego County boundary and running north along the range line common to R. 4 E and R. 3 E; then east along the township line common to T. 8 S and T. 7 S; then north along the range line common to R. 5 E and R. 4 E; then west along the township line common to T. 6 S and T. 7 S to the southwest corner of Section 34, T. 6 S, R. 4 E; then north along the west boundaries of Sections 34, 27, 22, 15, 10, 3, T. 6 S, R. 4 E; then west along the township line common to T. 5 S and T. 6 S; then north along the range line common to R. 4 E and R. 3 E; then west along the south boundaries of Sections 13, 14, 15, 16, 17 and 18, T. 5 S. R. 3 E; then north along the range line common to R. 2 E and R. 3 E to the Riverside-San Bernardino County line
                
                
                  San Bernardino County (part)
                
                
                  That portion of San Bernardino County west and south of a line described as follows: Beginning at the San Bernardino-Riverside County boundary and running north along the range line common to R. 3 E and R. 2 E; then west along the township line common to T. 3 N and T. 2 N to the San Bernardino-Los Angeles County boundary
                
                
                  1 Includes any Indian country in each county or area, unless otherwise specified. EPA is not determining the boundaries of any area of Indian country in this table, including any area of Indian country located in the larger designation area. The inclusion of any Indian country in the designation area is not a determination that the state has regulatory authority under the Clean Air Act for such Indian country.
                
                  2 This date is April 9, 2018, unless otherwise noted.
              
              
                California—Carbon Monoxide
                
                  Designated Area
                  Designation
                  Date 1
                  
                  Type
                  Classification
                  Date 1
                  
                  Type
                
                
                  Bakersfield Area:
                
                
                  Kern County (part)
                
                
                  
                  Bakersfield Metropolitan Area (Urbanized part)
                  6/1/98
                  Attainment
                  
                  
                
                
                  Chico Area:
                
                
                  Butte County (part)Chico Urbanized Area (Census Bureau Urbanized part)
                  
                  6/1/98
                  Attainment
                
                
                  Fresno Area:
                
                
                  Fresno County (part)Fresno Urbanized Area
                  
                  6/1/98
                  Attainment
                
                
                  Lake Tahoe North Shore Area:
                
                
                  Placer County (part)That portion of Placer County within the drainage area naturally tributary to Lake Tahoe including said Lake, plus that area in the vicinity of the head of the Truckee River described as follows: commencing at the point common to the aforementioned drainage area crestline and the line common to Townships 15 North and 16 North, Mount Diablo Base, and Meridian (M.D.B. & M.), and following that line in a westerly direction to the northwest corner of Section 3, Township 15 North, Range 16 East, M.D.B. & M., thence south along the west line of Sections 3 and 10, Township 15 north, Range 16 East, M.D.B. & M., to the intersection with the said drainage area crestline, thence following the said drainage area boundary in a southeasterly, then northeasterly direction to and along the Lake Tahoe Dam, thence following the said drainage area crestline in a northeasterly, then northwesterly direction to the point of beginning
                  
                  June 1, 1998
                  Attainment
                
                
                  Lake Tahoe South Shore Area:
                
                
                  El Dorado County (part)That portion of El Dorado County within the drainage area naturally tributary to Lake Tahoe including said Lake, as described under 40 CFR 81.275
                  
                  6/1/98
                  Attainment
                
                
                  Los Angeles-South Coast Air Basin Area
                  6/11/07
                  Attainment
                
                
                  Los Angeles County (part)—that portion of Los Angeles County which lies south and west of a line described as follows:
                
                
                  1. Beginning at the Los Angeles-San Bernardino County boundary and running west along the township line common to Township 3 North and Township 2 North, San Bernardino Base and Meridian;
                
                
                  2. Then north along the range line common to Range 8 West and Range 9 West;
                
                
                  3. Then west along the township line common to Township 4 North and Township 3 North;
                
                
                  4. Then north along the range line common to Range 12 West and Range 13 West to the southeast corner of Section 12, Township 5 North and Range 13 West;
                
                
                  
                  5. Then west along the south boundaries of Sections 12, 11, 10, 9, 8, and 7, Township 5 North and Range 13 West to the boundary of the Angeles National Forest which is collinear with the range line common to Range 13 West and Range 14 West;
                
                
                  6. Then north and west along the Angeles National Forest boundary to the point of intersection with the township line common to Township 7 North and Township 6 North (point is at the northwest corner of Section 4 in Township 6 North and Range 14 West);
                
                
                  7. Tthen west along the township line common to Township 7 North and Township 6 North;
                
                
                  8. Then north along the range line common to Range 15 West and Range 16 West to the southeast corner of Section 13, Township 7 North and Range 16 West;
                
                
                  9. Then along the south boundaries of Sections 13, 14, 15, 16, 17, and 18, Township 7 North and Range 16 West;
                
                
                  10. Then north along the range line common to Range 16 West and Range 17 West to the north boundary of the Angeles National Forest (collinear with the township line common to Township 8 North and Township 7 North);
                
                
                  11. Then west along the Angeles National Forest boundary to the point of intersection with the south boundary of the Rancho La Liebre Land Grant;
                
                
                  12. Then west and north along this land grant boundary to the Los Angeles-Kern County boundary.
                
                
                  Orange County:
                
                
                  Riverside County (part)—that portion of Riverside County which lies to the west of a line described as follows:
                
                
                  1. Beginning at the Riverside—San Diego County boundary and running north along the range line common to Range 4 East and Range 3 East, San Bernardino Base and Meridian;
                
                
                  2. Then east along the township line common to Township 8 South and Township 7 South;
                
                
                  3. Then north along the range line common to Range 5 East and Range 4 East;
                
                
                  4. Then west along the township line common to Township 6 South and Township 7 South to the southwest corner of Section 34, Township 6 South, Range 4 East;
                
                
                  5. Then north along the west boundaries of Sections 34, 27, 22, 15, 10, and 3, Township 6 South, Range 4 East;
                
                
                  6. Then west along the township line common to Township 5 South and Township 6 South;
                
                
                  
                  7. Then north along the range line common to Range 4 East and Range 3 East;
                
                
                  8. Then west along the south boundaries of Sections 13, 14, 15, 16, 17, and 18, Township 5 South, Range 3 East;
                
                
                  9. Then north along the range line common to Range 2 East and Range 3 East to the Riverside-San Bernardino county line.
                
                
                  San Bernardino County—that portion of San Bernardino County which lies south and west of a line described as follows:
                
                
                  1. Beginning at the San Bernardino-Riverside County boundary and running north along the range line common to Range 3 East and Range 2 East, San Bernardino Base and Meridian;
                
                
                  2. Then west along the township line common to Township 3 North and Township 2 North to the San Bernardino—Los Angeles County boundary.
                
                
                  Modesto Area:
                
                
                  Stanislaus County (part)Modesto Urbanized Area (Census Bureau Urbanized Area)
                  
                  6/1/98
                  Attainment
                  
                  
                
                
                  Sacramento Area:
                
                
                  Census Bureau Urbanized Area)
                  6/1/98
                  Attainment
                  
                  
                
                
                  Placer County (part)
                
                
                  Sacramento County (part)
                
                
                  Yolo County (part)
                
                
                  San Diego Area:
                
                
                  San Diego County (part)The Western Section of Air Pollution Control District of San Diego County is defined as all that portion of San Diego County, State of California, lying westerly of the following described line:
                  
                  6/1/98
                  Attainment
                
                
                  1. Beginning at the Northwest of Township 9 South, Range 1 West, San Bernardino Base and Meridian;
                
                
                  2. thence running Southerly along the West line of said township to the south line therof;
                
                
                  3. thence Easterly along said South line to the range line between Range 1 West and Range 1 East;
                
                
                  4. thence Southerly along said range line to the township line between Township 11 South and 12 South;
                
                
                  5. thence Easterly along said township line to the range line between Range 1 East and Range 2 East;
                
                
                  6. thence Southerly along said range line to the international boundary between the United States of America and Mexico.
                
                
                  San Francisco-Oakland-San Jose Area:
                
                
                  Urbanized Areas
                  6/1/98
                  Attainment
                
                
                  Alameda County (part)
                
                
                  Contra Costa County (part)
                
                
                  Marin County (part)
                
                
                  
                  Napa County (part)
                
                
                  San Francisco County
                
                
                  San Mateo County (part)
                
                
                  Santa Clara County (part)
                
                
                  Solano County (part)
                
                
                  Sonoma County (part)
                
                
                  Stockton Area:
                
                
                  San Joaquin County (part)
                  6/1/98
                  Attainment
                
                
                  Stockton Urbanized Area
                
                
                  Great Basin Valley Air Basin
                  
                  Unclassifiable/Attainment
                
                
                  Alpine County
                
                
                  Inyo County
                
                
                  Mono County
                
                
                  Lake County Air Basin
                
                
                  Lake County
                  
                  Unclassifiable/Attainment
                
                
                  Mountain Counties Air Basin
                
                
                  Amador County
                  
                  Unclassifiable/Attainment
                
                
                  Calaveras County
                  
                  Unclassifiable/Attainment
                
                
                  El Dorado County (part)
                
                
                  excluding Lake Tahoe South Shore
                  
                  Unclassifiable/Attainment
                
                
                  Mariposa County
                  
                  Unclassifiable/Attainment
                
                
                  Nevada County
                  
                  Unclassifiable/Attainment
                
                
                  Placer County (part)
                
                
                  excluding Lake Tahoe Air Basin portion and AQMA portion
                  
                  Unclassifiable/Attainment
                
                
                  AQMA portion (of Placer County)
                  
                  Unclassifiable/Attainment
                
                
                  Plumas County
                  
                  Unclassifiable/Attainment
                
                
                  Sierra County
                  
                  Unclassifiable/Attainment
                
                
                  Tuolumne County
                  
                  Unclassifiable/Attainment
                
                
                  North Central Coast Air Basin
                
                
                  Monterey County
                  
                  Unclassifiable/Attainment
                
                
                  San Benito County
                  
                  Unclassifiable/Attainment
                
                
                  Santa Cruz County
                  
                  Unclassifiable/Attainment
                
                
                  North Coast Air Basin
                  
                  Unclassifiable/Attainment
                
                
                  Del Norte County
                
                
                  Humboldt County
                
                
                  Mendocino County
                
                
                  Sonoma County (part)
                
                
                  Remainder of County
                
                
                  Trinity County
                
                
                  Northeast Plateau Air Basin
                  
                  Unclassifiable/Attainment
                
                
                  Lassen County
                
                
                  Modoc County
                
                
                  Siskiyou County
                
                
                  Sacramento Valley Air Basin (portion)
                
                
                  Butte County (part)
                
                
                  Area other than Chico Urbanized Area (Census Bureau urbanized part)
                  
                  Unclassifiable/Attainment
                
                
                  Colusa County
                  
                  Unclassifiable/Attainment
                
                
                  Glenn County
                  
                  Unclassifiable/Attainment
                
                
                  Sacramento County (part)
                
                
                  Area other than Census Bureau urbanized areas
                  
                  Unclassifiable/Attainment
                
                
                  Shasta County
                  
                  Unclassifiable/Attainment
                
                
                  Solano County (part)
                
                
                  Sacramento Valley Air Basin portion
                  
                  Unclassifiable/Attainment
                
                
                  Sutter County
                  
                  Unclassifiable/Attainment
                
                
                  Tehama County
                  
                  Unclassifiable/Attainment
                
                
                  Yolo County (part)
                
                
                  Area outside Census Bureau urbanized areas
                  
                  Unclassifiable/Attainment
                
                
                  Yuba County
                  
                  Unclassifiable/Attainment
                
                
                  San Diego Air Basin (Remainder of)
                
                
                  San Diego County (part)
                
                
                  Remainder of County
                  
                  Unclassifiable/Attainment
                
                
                  San Francisco Bay Area Air Basin
                  
                  Unclassifiable/Attainment
                
                
                  Area other than urbanized Areas
                
                
                  Alameda County (part)
                
                
                  Contra Costa County (part)
                
                
                  Marin County (part)
                
                
                  
                  Napa County (part)
                
                
                  San Mateo County (part)
                
                
                  Santa Clara County (part)
                
                
                  Solano County (part)
                
                
                  Sonoma County (part)
                
                
                  San Joaquin Valley Air Basin
                
                
                  Fresno County (part)
                
                
                  Outside Fresno Urbanized Area
                  
                  Unclassifiable/Attainment
                
                
                  Kern County (part)
                
                
                  Area other than Bakersfield Metropolitan Area (Urbanized part)
                  
                  Unclassifiable/Attainment
                
                
                  Kings County
                  
                  Unclassifiable/Attainment
                
                
                  Madera County
                  
                  Unclassifiable/Attainment
                
                
                  Merced County
                  
                  Unclassifiable/Attainment
                
                
                  San Joaquin County (part)
                
                
                  Outside Stockton urbanized area
                  
                  Unclassifiable/Attainment
                
                
                  Stanislaus County (part)
                
                
                  Outside Modesto Urbanized Area (Census Bureau Urbanized Area)
                  
                  Unclassifiable/Attainment
                
                
                  Tulare County
                  
                  Unclassifiable/Attainment
                
                
                  South Central Coast Air Basin
                
                
                  Channel Islands
                  
                  Unclassifiable/Attainment
                
                
                  San Luis Obispo County
                  
                  Unclassifiable/Attainment
                
                
                  Santa Barbara County
                  
                  Unclassifiable/Attainment
                
                
                  Ventura County
                  
                  Unclassifiable/Attainment
                
                
                  Southeast Desert Air Basin
                
                
                  Imperial County
                  
                  Unclassifiable/Attainment
                
                
                  Kern County (part)
                
                
                  excluding San Joaquin Valley portion
                  
                  Unclassifiable/Attainment
                
                
                  Los Angeles County
                
                
                  excluding Los Angeles - South Coast Air Basin portion
                  
                  Unclassifiable/Attainment
                
                
                  Riverside County (part) Portion excluding Los Angeles-South Coast Air Basin
                  
                  Unclassifiable/Attainment.
                
                
                  San Bernardino Co(part)
                
                
                  AQMA portion (excluding Los Angeles - South Coast Air Basin)
                  
                  Unclassifiable/Attainment
                
                
                  Non-AQMA portion (excluding Los Angeles - South Coast Air Basin)
                  
                  Unclassifiable/Attainment
                
                
                  1 This date is November 15, 1990, unless otherwise noted.
              
              
                California—Ozone (1-Hour Standard)4
                
                
                  Designated area
                  Designation
                  Date 1
                  
                  Type
                  Classification
                  Date 1
                  
                  Type
                
                
                  Chico Area:
                
                
                  Butte County
                  (3)
                  Nonattainment
                  (3)
                  Sec. 185A Area.2
                  
                
                
                  Imperial County Area:
                
                
                  Imperial County
                  11/15/90
                  Nonattainment
                  11/15/90
                  Sec. 185A Area.2
                  
                
                
                  Los Angeles-South Coast Air Basin Area 5
                  
                  11/15/90
                  Nonattainment
                  11/15/90
                  Extreme.
                
                
                  Los Angeles County (part)
                  11/15/90
                  Nonattainment
                  11/15/90
                  Extreme.
                
                
                  That portion of Los Angeles County which lies south and west of a line described as follows:
                
                
                  1. Beginning at the Los Angeles-San Bernardino County boundary and running west along the Township line common to Township 3 North and Township 2 North, San Bernardino Base and Meridian;
                
                
                  2. then north along the range line common to Range 8 West and Range 9 West;
                
                
                  3. then west along the Township line common to Township 4 North and Township 3 North;
                
                
                  
                  4. then north along the range line common to Range 12 West and Range 13 West to the southeast corner of Section 12, Township 5 North and Range 13 West;
                
                
                  5. then west along the south boundaries of Sections 12, 11, 10, 9, 8, and 7, Township 5 North and Range 13 West to the boundary of the Angeles National Forest which is collinear with the range line common to Range 13 West and Range 14 West;
                
                
                  6. then north and west along the Angeles National Forest boundary to the point of intersection with the Township line common to Township 7 North and Township 6 North (point is at the northwest corner of Section 4 in Township 6 North and Range 14 West);
                
                
                  7. then west along the Township line common to Township 7 North and Township 6 North;
                
                
                  8. then north along the range line common to Range 15 West and Range 16 West to the southeast corner of Section 13, Township 7 North and Range 16 West;
                
                
                  9. then along the south boundaries of Sections 13, 14, 15, 16, 17, and 18, Township 7 North and Range 16 West;
                
                
                  10. then north along the range line common to Range 16 West and Range 17 West to the north boundary of the Angeles National Forest (collinear with the Township line common to Township 8 North and Township 7 North);
                
                
                  11. then west and north along the Angeles National Forest boundary to the point of intersection with the south boundary of the Rancho La Liebre Land Grant;
                
                
                  12. then west and north along this land grant boundary to the Los Angeles-Kern County boundary.
                
                
                  Orange County
                  11/15/90
                  Nonattainment
                  11/15/90
                  Extreme.
                
                
                  Riverside County (part)
                  11/15/90
                  Nonattainment
                  11/15/90
                  Extreme.
                
                
                  That portion of Riverside County which lies to the west of a line described as follows:
                
                
                  1. Beginning at the Riverside-San Diego County boundary and running north along the range line common to Range 4 East and Range 3 East, San Bernardino Base and Meridian;
                
                
                  2. then east along the Township line common to Township 8 South and Township 7 South;
                
                
                  3. then north along the range line common to Range 5 East and Range 4 East;
                
                
                  
                  4. then west along the Township line common to Township 6 South and Township 7 South to the southwest corner of Section 34, Township 6 South, Range 4 East;
                
                
                  5. then north along the west boundaries of Sections 34, 27, 22, 15, 10, and 3, Township 6 South, Range 4 East;
                
                
                  6. then west along the Township line common to Township 5 South and Township 6 South;
                
                
                  7. then north along the range line common to Range 4 East and Range 3 East;
                
                
                  8. then west along the south boundaries of Sections 13, 14, 15, 16, 17, and 18, Township 5 South, Range 3 East;
                
                
                  9. then north along the range line common to Range 2 East and Range 3 East to the Riverside-San Bernardino County line.
                
                
                  San Bernardino County (part)
                  11/15/90
                  Nonattainment
                  11/15/90
                  Extreme.
                
                
                  That portion of San Bernardino County which lies south and west of a line described as follows:
                
                
                  1. Beginning at the San Bernardino-Riverside County boundary and running north along the range line common to Range 3 East and Range 2 East, San Bernardino Base and Meridian;
                
                
                  2. then west along the Township line common to Township 3 North and Township 2 North to the San Bernardino-Los Angeles County boundary.
                
                
                  Morongo Band of Mission Indians 6
                  
                  11/15/90
                  Nonattainment
                  11/15/90
                  Severe-17.
                
                
                  Monterey Bay Area
                  
                  Attainment
                
                
                  Monterey County
                
                
                  San Benito County
                
                
                  Santa Cruz County
                
                
                  Sacramento Metro Area
                  11/15/90
                  Nonattainment
                  6/01/95
                  Severe-15.
                
                
                  El Dorado County (part):
                
                
                  All portions of the county except that portion of El Dorado County within the drainage area naturally tributary to Lake Tahoe including said Lake.
                
                
                  
                  Placer County (part):
                
                
                  All portions of the county except that portion of Placer County within the drainage area naturally tributary to Lake Tahoe including said Lake, plus that area in the vicinity of the head of the Truckee River described as follows: commencing at the point common to the aforementioned drainage area crestline and the line common to Townships 15 North and 16 North, Mount Diablo Base and Meridian (M.D.B. & M.), and following that line in a westerly direction to the northwest corner of Section 3, Township 15 North, Range 16 East, M.D.B. & M., thence south along the west line of Sections 3 and 10, Township 15 North, Range 16 East, M.D.B. & M., to the intersection with the said drainage area crestline, thence following the said drainage area boundary in a southeasterly, then northeasterly direction to and along the Lake Tahoe Dam, thence following the said drainage area crestline in a northeasterly, then northwesterly direction to the point of beginning.
                  11/15/90
                  Nonattainment
                  6/01/95
                  Severe-15.
                
                
                  Sacramento County
                  11/15/90
                  Nonattainment
                  6/01/95
                  Severe-15.
                
                
                  Solano County (part) That portion of Solano County which lies north and east of a line described as follows:
                  11/15/90
                  Nonattainment
                  6/01/95
                  Severe-15.
                
                
                  Description of boundary in Solano county between San Francisco and Sacramento: Beginning at the intersection of the westerly boundary of Solano County and the 1/4 section line running east and west through the center of Section 34; T. 6 N., R. 2 W., M.D.B. & M., thence east along said 1/4 section line to the east boundary of Section 36, T. 6 N., R. 2 W., thence south 1/2 mile and east 2.0 miles, more or less, along the west and south boundary of Los Putos Rancho to the northwest corner of Section 4, T. 5 N., R. 1 W., thence east along a line common to T. 5 N. and T. 6 N. to the northeast corner of Section 3, T. 5 N., R. 1 E., thence south along section lines to the southeast corner of Section 10, T. 3 N., R. 1 E., thence east along section lines to the south 1/4 corner of Section 8, T. 3 N., R. 2 E., thence east to the boundary between Solano and Sacramento Counties
                  11/15/90
                  Nonattainment
                  6/01/95
                  Severe-15.
                
                
                  
                  Sutter County (part—southern portion)South of a line connecting the northern border of Yolo Co. to the SW tip of Yuba Co. and continuing along the southern Yuba County border to Placer County.
                  11/15/90
                  Nonattainment
                  6/01/95
                  Severe-15.
                
                
                  Yolo County
                  11/15/90
                  Nonattainment
                  6/01/95
                  Severe-15.
                
                
                  San Diego Area:
                
                
                  San Diego County
                  7/28/03
                  Attainment
                
                
                  San Francisco-Bay Area
                  8/10/98
                  Nonattainment
                  8/10/98
                  Not classified/Moderate under 23 U.S.C.
                
                
                   
                   
                  
                  8/23/99
                  104(b)(2).
                
                
                  Alameda County
                  8/10/98
                  ......do
                  8/23/99
                    Do.
                
                
                  Contra Costa County
                  8/10/98
                  ......do
                  8/23/99
                    Do.
                
                
                  Marin County
                  8/10/98
                  ......do
                  8/23/99
                    Do.
                
                
                  Napa County
                  8/10/98
                  ......do
                  8/23/99
                    Do.
                
                
                  San Francisco County
                  8/10/98
                  ......do
                  8/23/99
                    Do.
                
                
                  San Mateo County
                  8/10/98
                  ......do
                  8/23/99
                    Do.
                
                
                  Santa Clara County
                  8/10/98
                  ......do
                  8/23/99
                    Do.
                
                
                  Solano County (part)
                  8/10/98
                  ......do
                  8/23/99
                    Do.
                
                
                  That portion of the county that lies south and west of the line described that follows: Description of boundary in Solano County between San Francisco and Sacramento: Beginning at the intersection at the westerly boundary of Solano County and the 1/4 section line running east and west through the center of Section 34; T.6 N., R. 2 W., M.D.B. & M., thence east along said 1/2 section line to the east boundary of Section 36, T. 6 N., R. 2 W., thence south 1/2 mile and east 2.0 miles, more or less, along the west and south boundary of Los Putos Rancho to the northwest corner of Section 4, T. 5 N., R. 1 W, thence east along a line common to T. 5 N., and T. 6 N. to the northeast corner of Section 3, T. 5 N., R. 1 E., thence south along section lines to the southeast corner of Section 10 T. 3 N., R. 1 E., thence east along section lines to the south 1/4 corner of Section 8 T. 3 N., R. 2 E., thence east to the boundary between Solano and Sacramento Counties.
                
                
                  Sonoma County (part)
                  8/10/98
                  ......do
                  8/23/99
                    Do.
                
                
                  
                  That portion of Sonoma county which lies south and east of a line described as follows: Beginning at the south-easterly corner of the Rancho Estero Americano, being on the boundary line between Marin Sonoma Counties, California; thence running northerly along the easterly boundary line of said Rancho Estero Americano to the northeasterly corner thereof, being an angle corner in the westerly boundary line of Rancho Canada de Jonive, thence running along said boundary of Rancho Canada de Jonive westerly,; northerly and easterly to its intersection with the easterly line of Granton Road; thence running along the easterly and southerly line of Granton Road northerly and easterly to its intersection with the easterly line of Sullivan Road; thence running northerly along said easterly line of Sullivan Road to the southerly line of Green Valley Road; thence running easterly along the said southerly line of Green Valley Road and easterly along the southerly line of State Highway 116, to the westerly and northerly line of Vine Hill Road; thence running along the westerly and northerly line of Vine Hill Road, northerly and easterly to its intersection with the westerly line of Laguna Road; thence running northerly along the westerly line of Laguna Road and the northerly projection thereof to the northerly line of Trenton Road; thence running westerly along the northerly line of said Trenton Road to the easterly line of Trenton-Healdsburg Road to the easterly line of Eastside Road: thence running northerly along said easterly line of Eastside Road to its intersection with the southerly line of Ranco Sotoyome; thence running easterly along said southerly line of Rancho Sotoyome to its intersection with the Township line common to Townships 8 and 9 north, Mt. Diablo Base and Meridian; thence running easterly along said Township line to its intersection with the boundary line between Sonoma and Napa Counties, State of California.
                
                
                  
                  East Kern County:
                
                
                  That portion of Kern County that lies east and south of a line described below: Beginning at the Kern-Los Angeles County boundary and running north and east along the northwest boundary of the Rancho La Liebre Land Grant to the point of intersection with the range line common to Range 16 West and Range 17 West, San Bernardino Base and Meridian; north along the range line to the point of intersection with the Rancho El Tejon Land Grant boundary; then southeast, northeast, and northwest along the boundary of the Rancho El Tejon Grant to the northwest corner of Section 3, Township 11 North, Range 17 West; then west 1.2 miles; then north to the Rancho El Tejon Land Grant boundary; then northwest along the Rancho El Tejon line to the southeast corner of Section 34, Township 32 South, Range 30 East, Mount Diablo Base and Meridian; then north to the northwest corner of Section 35, Township 31 South, Range 30 East, then northeast along the boundary of the Rancho El Tejon Land Grant to the southwest corner of Section 18, Township 31 South, Range 31 East; then east to the southeast corner of Section 13, Township 31 South, Range 31 East; then north along the range line common to Range 31 East and Range 32 East, Mount Diablo Base and Meridian, to the northwest corner of Section 6, Township 29 South, Range 32 East; then east to the southwest corner of Section 31, Township 28 South, Range 32 East; then north along the range line common to Range 31 East and Range 32 East to the northwest corner of Section 6, Township 28 South, Range 32 East, then west to the southeast corner of Section 36, Township 27 South, Range 31 East, then north along the range line common to Range 31 East and Range 32 East to the Kern-Tulare County Boundary
                  6/21/04
                  Attainment
                
                
                  San Joaquin Valley Area:
                
                
                  Fresno County
                  11/15/90
                  Nonattainment
                  05/17/04
                  Extreme
                
                
                  Kern County (part). That portion of Kern County that lies west and north of a line described below:
                  11/15/90
                  Nonattainment
                  05/17/04
                  Extreme
                
                
                  
                  Beginning at the Kern-Los Angeles County boundary and running north and east along the northwest boundary of the Rancho La Pliebre Land Grant to the point of intersection with the range line common to Range 16 West and Range 17 West, San Bernardino Base and Meridian; north along the range line to the point of intersection with the Rancho El Tejon Land Grant boundary; then southeast, northeast, and northwest along the boundary of the Rancho El Tejon Grant to the northwest corner of Section 3, Township 11 North, Range 17 West; then west 1.2 miles; then north to the Rancho El Tejon Land Grant boundary; then northwest along the Rancho El Tejon line to the southeast corner of Section 34, Township 32 South, Range 30 East, Mount Diablo Base and Meridian; then north to the northwest corner of Section 35, Township 31 South, Range 30 East; then northeast along the boundary of the Rancho El Tejon Land Grant to the southwest corner of Section 18, Township 31 South, Range 31 East; then east to the southeast corner of Section 13, Township 31 South, Range 31 East; then north along the range line common to Range 31 East and Range 32 East, Mount Diablo Base and Meridian, to the northwest corner of Section 6, Township 29 South, Range 32 East; then east to the southwest corner of Section 31, Township 28 South, Range 32 East; then north along the range line common to Range 31 East and Range 32 East to the northwest corner of Section 6, Township 28 South, Range 32 East, then west to the southeast corner of Section 36, Township 27 South, Range 31 East, then north along the range line common to Range 31 East and Range 32 East to the Kern-Tulare County boundary:
                
                
                  Kings County
                  11/15/90
                  Nonattainment
                  05/17/04
                  Extreme
                
                
                  Madera County
                  11/15/90
                  Nonattainment
                  05/17/04
                  Extreme
                
                
                  Merced County
                  11/15/90
                  Nonattainment
                  05/17/04
                  Extreme
                
                
                  San Joaquin County
                  11/15/90
                  Nonattainment
                  05/17/04
                  Extreme
                
                
                  Stanislaus County
                  11/15/90
                  Nonattainment
                  05/17/04
                  Extreme
                
                
                  Tulare County
                  11/15/90
                  Nonattainment
                  05/17/04
                  Extreme
                
                
                  Santa Barbara-Santa Maria-Lompoc Area:
                
                
                  Santa Barbara County
                  8/8/03
                  Attainment
                
                
                  Southeast Desert Modified AQMA Area
                  11/15/90
                  Nonattainment
                  11/15/90
                  Severe-17.
                
                
                  Los Angeles County (part)—that portion of Los Angeles County which lies north and east of a line described as follows:
                
                
                  1. Beginning at the Los Angeles—San Bernardino County boundary and running west along the Township line common to Township 3 North and Township 2 North, San Bernardino Base and Meridian;
                
                
                  
                  2. then north along the range line common to Range 8 West and Range 9 West;
                
                
                  3. then west along the Township line common to Township 4 North and Township 3 North;
                
                
                  4. then north along the range line common to Range 12 West and Range 13 West to the southeast corner of Section 12, Township 5 North and Range 13 West;
                
                
                  5. then west along the south boundaries of Sections 12, 11, 10, 9, 8, and 7, Township 5 North and Range 13 West to the boundary of the Angeles National Forest which is collinear with the range line common to Range 13 West and Range 14 West;
                
                
                  6. then north and west along the Angeles National Forest boundary to the point of intersection with the Township line common to Township 7 North and Township 6 North (point is at the northwest corner of Section 4 in Township 6 North and Range 14 West);
                
                
                  7. then west along the Township line common to Township 7 North and Township 6 North;
                
                
                  8. then north along the range line common to Range 15 West and Range 16 West to the southeast corner of Section 13, Township 7 North and Range 16 West;
                
                
                  9. then along the south boundaries of Sections 13, 14, 15, 16, 17, and 18, Township 7 North and Range 16 West;
                
                
                  10. then north along the range line common to Range 16 West and Range 17 West to the north boundary of the Angeles National Forest (collinear with the Township line common to Township 8 North and Township 7 North);
                
                
                  11. then west along the Angeles National Forest boundary to the point of intersection with the south boundary of the Rancho La Liebre Land Grant;
                
                
                  12. then west and north along this land grant boundary to the Los Angeles-Kern County boundary.
                
                
                  Riverside County
                  11/15/90
                  Nonattainment
                  11/15/90
                  Severe-17
                
                
                  Coachella Valley planning area—that portion of Riverside County which lies to the east of a line described as follows:
                
                
                  1. Beginning at the Riverside-San Diego County boundary and running north along the range line common to Range 4 East and Range 3 East, San Bernardino Base and Meridian;
                
                
                  
                  2. then east along the Township line common to Township 8 South and Township 7 South;
                
                
                  3. then north along the range line common to Range 5 East and Range 4 East;
                
                
                  4. then west along the Township line common to Township 6 South and Township 7 South to the southwest corner of Section 34, Township 6 South, Range 4 East;
                
                
                  5. then north along the west boundaries of Sections 34, 27, 22, 15, 10, and 3, Township 6 South, Range 4 East;
                
                
                  6. then west along the Township line common to Township 5 South and Township 6 South;
                
                
                  7. then north along the range line common to Range 4 East and Range 3 East;
                
                
                  8. then west along the south boundaries of Sections 13, 14, 15, 16, 17, and 18, Township 5 South, Range 3 East;
                
                
                  9. then north along the range line common to Range 2 East and Range 3 East to the Riverside-San Bernardino County line and that portion of Riverside County which lies to the west of a line described as follows: That segment of the southwestern boundary line of Hydrologic Unit Number 18100100 within Riverside County, further described as follows:
                
                
                  10. Beginning at the Riverside-Imperial County boundary and running north along the range line common to Range 17 East and Range 16 East, San Bernardino Base and Meridian;
                
                
                  11. then northwest along the ridge line of the Chuckwalla Mountains, through Township 8 South, Range 16 East and Township 7 South, Range 16 East, until the Black Butte Mountain, elevation 4504 feet;
                
                
                  12. then west and northwest along the ridge line to the southwest corner of Township 5 South, Range 14 East;
                
                
                  13. then north along the range line common to Range 14 East and Range 13 East;
                
                
                  14. then west and northwest along the ridge line to Monument Mountain, elevation 4834 feet;
                
                
                  15. then southwest and then northwest along the ridge line of the Little San Bernardino Mountains to Quail Mountain, elevation 5814 feet;
                
                
                  16. then northwest along the ridge line to the Riverside-San Bernardino County line
                
                
                  San Bernadino County (part)—that portion of San Bernardino County which lies north and east of a line described as follows:
                  11/15/90
                  Nonattainment
                  11/15/90
                  Severe-17.
                
                
                  
                  1. Beginning at the San Bernardino—Riverside County boundary and running north along the range line common to Range 3 East and Range 2 East, San Bernardino Base and Meridian;
                
                
                  2. then west along the Township line common to Township 3 North and Township 2 North to the San Bernardino—Los Angeles County boundary; and that portion of San Bernardino County which lies south and west of a line described as follows:
                
                
                  3. latitude 35 degrees, 10 minutes north and longitude 115 degrees, 45 minutes west.
                
                
                  Ventura County Area:
                
                
                  Ventura County
                  11/15/90
                  Nonattainment
                  11/15/90
                  Severe-15.
                
                
                  Yuba City Area:
                
                
                  Sutter County (part—northern portion)
                  (3)
                  Nonattainment
                  (3)
                  Sec. 185A Area.2.
                
                
                  North of a line connecting the northern border of Yolo County to the SW tip of Yuba County and continuing along the southern Yuba County border to Placer County.
                
                
                  Yuba County
                  (3)
                  Nonattainment
                  (3)
                  Sec. 185A Area.2.
                
                
                  Great Basin Valleys Air Basin
                  
                  Unclassifiable/Attainment
                
                
                  Alpine County
                
                
                  Inyo County
                
                
                  Mono County
                
                
                  Lake County Air Basin
                  
                  Unclassifiable/Attainment
                
                
                  Lake County
                
                
                  Lake Tahoe Air Basin
                  
                  Unclassifiable/Attainment
                
                
                  El Dorado County (part)
                
                
                  Lake Tahoe Area: As described under 40 CFR 81.275.
                
                
                  Placer County (part)
                
                
                  Lake Tahoe Area: As described under 40 CFR 81.275.
                
                
                  Mountain Counties Air Basin (Remainder of):
                
                
                  Amador County
                  11/15/90
                  Unclassifiable/Attainment
                  11/15/90
                
                
                  Calaveras County
                  11/15/90
                  Unclassifiable/Attainment
                  11/15/90
                
                
                  Mariposa County
                  
                  Unclassifiable/Attainment
                
                
                  Nevada County
                  
                  Unclassifiable/Attainment
                
                
                  Plumas County
                  
                  Unclassifiable/Attainment
                
                
                  Sierra County
                  
                  Unclassifiable/Attainment
                
                
                  Tuolumne County
                  
                  Unclassifiable/Attainment
                
                
                  North Coast Air Basin
                  
                  Unclassifiable/Attainment
                
                
                  Del Norte County
                
                
                  Humboldt County
                
                
                  Mendocino County
                
                
                  Sonoma County (part)
                
                
                  Remainder of County
                
                
                  Trinity County
                
                
                  Northeast Plateau Air Basin
                  
                  Unclassifiable/Attainment
                
                
                  Lassen County
                
                
                  Modoc County
                
                
                  Siskiyou Couny
                
                
                  Sacramento Valley Air Basin (Remainder of):
                
                
                  Colusa County
                  
                  Unclassifiable/Attainment
                
                
                  Glenn County
                  
                  Unclassifiable/Attainment
                
                
                  Shasta County
                  
                  Unclassifiable/Attainment
                
                
                  Tehama County
                  
                  Unclassifiable/Attainment
                
                
                  South Central Coast Air Basin (Remainder of):
                
                
                  Channel Islands
                  
                  Unclassifiable/Attainment
                
                
                  
                  San Luis Obispo County
                  
                  Unclassifiable/Attainment
                
                
                  Southeast Desert NON-AQMA:
                
                
                  Riverside County (part)
                
                
                  Remainder of county
                  
                  Unclassifiable/Attainment
                
                
                  San Bernadino County (part)
                
                
                  Remainder of county
                  
                  Unclassifiable/Attainment
                
                
                  1 This date is October 18, 2000 unless otherwise noted.
                
                  2 An area designated as an ozone nonattainment area as of the date of enactment of the CAAA of the 1990 that did not violate the ozone NAAQS during the period of 1987-1989.
                
                  3 This date is January 16, 2001.
                
                  4 The 1-hour ozone standard is revoked effective June 15, 2005 for all areas in California. The Monterey Bay, San Diego, and Santa Barbara-Santa Maria-Lompoc areas are maintenance areas for the 1-hour NAAQS for purposes of 40 CFR part 51 subpart X.
                
                  5 Excludes Morongo Band of Mission Indians' Indian country in Riverside County.
                
                  6 Includes Indian country of the tribe listed in this table. Information pertaining to areas of Indian country in this table is intended for CAA planning purposes only and is not an EPA determination of Indian country status or any Indian country boundary. EPA lacks the authority to establish Indian country land status, and is making no determination of Indian country boundaries, in this table.
              
              
                California—PM-10
                
                  Designated Area
                  Designation
                  Date
                  Type
                  Classification
                  Date
                  Type
                
                
                  Inyo County
                
                
                  Coso Junction planning area
                  October 4, 2010
                  Attainment
                
                
                  That portion of Inyo County contained within Hydrologic Unit #18090205
                
                
                  Owens Valley planning area
                  11/15/90
                  Nonattainment
                  02/08/93
                  Serious
                
                
                  Hydrologic Unit #18090103
                
                
                  Sacramento County
                  10/28/2013
                  Attainment.
                
                
                  San Bernardino County:
                
                
                  San Bernardino (part):
                
                
                  Excluding that portion located in the Trona planning area and excluding that portion located in the South Coast Air Basin
                  1/20/94
                  Nonattainment
                  1/20/94
                  Moderate.
                
                
                  Trona planning area: That portion of San Bernardino County contained within Hydrologic Unit #18090285
                  9/5/02
                  Nonattainment
                  9/5/02
                  Moderate
                
                
                  Mono County
                
                
                  Mammoth Lakes planning area
                  11/4/15
                  Attainment
                
                
                  Includes the following sections:
                
                
                  a. Sections 1-12, 17, and 18 of Township T4S, R28E;
                
                
                  b. Sections 25-36 of Township T3S, R28E;
                
                
                  c. Sections 25-36 of Township T3S, R27E;
                
                
                  d. Sections 1-18 of Township T4S, R27E; and,
                
                
                  e. Sections 25 and 36 of Township T3S, R26E.
                
                
                  Mono Basin
                
                
                  Hydrologic Unit 1809010
                  12/29/93
                  Nonattainment
                  12/29/93
                  Moderate
                
                
                  Fresno, Kern, Kings, Madera, Merced, San Joaquin, Stanislaus, Tulare Counties:
                
                
                  Indian Wells Valley planning area: That portion of Kern County contained within Hydrologic Unit #18090205
                  6/6/03
                  Attainment
                
                
                  
                  San Joaquin Valley Air Basin; Fresno County, Kings County, Madera County, Merced County, San Joaquin County, Stanislaus County, Tulare County, and that portion of Kern County which lies west and north of a line described as follows: Beginning at the Kern-Los Angeles County boundary and running north and east along the northwest boundary of the Rancho La Libre Land Grant to the point of intersection with the range line common to R. 16 W. and R. 17 W., San Bernardino Base and Meridian; north along the range line to the point of intersection with the Rancho El Tejon Land Grant boundary; then southeast, northeast, and northwest along the boundary of the Rancho El Tejon Land Grant to the northwest corner of S. 3, T. 11 N., R. 17 W.; then west 1.2 miles; then north to the Rancho El Tejon Land Grant boundary; then northwest along the Rancho El Tejon line to the southeast corner of S. 34, T. 32 S., R. 30 E., Mount Diablo Base and Meridian; then north to the northwest corner of S. 35, T. 31 S., R. 30 E.; then northeast along the boundary of the Rancho El Tejon Land Grant to the southwest corner of S. 18, T. 31 S., R. 31 E.; then east to the southeast corner of S. 13, T. 31 S., R. 31 E.; then north along the range line common to R. 31 E. and R. 32 E., Mount Diablo Base and Meridian, to the northwest corner of S. 6, T. 29 S., R. 32 E.; then east to the southwest corner of S. 31, T. 28 S., R. 32 E.; then north along the range line common to R. 31 E. and R. 32 E. to the northwest corner of S. 6, T. 28 S., R. 32 E., then west to the southeast corner of S. 36, T. 27 S., R. 31 E., then north along the range line common to R. 31 E. and R. 32 E. to the Kern-Tulare County boundary
                  12/12/08
                  Attainment
                
                
                  East Kern: That portion of Kern County which lies between the following two lines (with the exception of that portion in Hydrologic Unit Number 18090205—the Indian Wells Valley):
                  11/15/90
                  Nonattainment
                  02/08/93
                  Serious.
                
                
                  
                  (1) West and north of a line described as follows: Beginning at the southwest corner of section 31, T. 10 N 16 W and running east to the northwest boundary of the Rancho La Liebre Land Grant; then running north and east along the northwest boundary of the Rancho La Liebre Land Grant to the point of intersection with the range line common to R. 15 W. and R. 16 W., San Bernardino Base and Meridian; then north along the range line to the northwest corner of section 2, T. 32 S., R. 32 E., Mount Diablo Base and Meridian; then east along the township line common to T. 32 S. and T. 31 S.; then north along the range line common to R. 35 E. and R. 34 E.; then east along the township line common to T. 29 S. and T. 28 S.; then north along the range line common to R. 36 E. and R. 35 E.; then east along the township line common to T. 28 S. and T. 27 S.; then north along the range line common to R. 37 E. and R. 36 E. to the Kern-Tulare County boundary
                
                
                  
                  (2) East and south of a line of a line described as follows: Beginning at the southwest corner of section 31, T. 10 N 16 W and running north along the range line common to R. 16 W. and R. 17 W., San Bernardino Base and Meridian; north along the range line to the point of intersection with the Rancho El Tejon Land Grant boundary; then southeast, northeast, and northwest along the boundary of the Rancho El Tejon Land Grant to the northwest corner of S. 3, T. 11 N., R. 17 W.; then west 1.2 miles; then north to the Rancho El Tejon Land Grant boundary; then northwest along the Rancho El Tejon line to the southeast corner of S. 34, T. 32 S., R. 30 E., Mount Diablo Base and Meridian; then north to the northwest corner of S. 35, T. 31 S., R. 30 E.; then northeast along the boundary of the Rancho El Tejon Land Grant to the southwest corner of S. 18, T. 31 S., R. 31 E.; then east to the southeast corner of S. 13, T. 31 S., R. 31 E.; then north along the range line common to R. 31 E. and R. 32 E., Mount Diablo Base and Meridian, to the northwest corner of S. 6, T. 29 S., R. 32 E.; then east to the southwest corner of S. 31, T. 28 S., R. 32 E.; then north along the range line common to R. 31 E. and R. 32 E. to the northwest corner of S. 6, T. 28 S., R. 32 E., then west to the southeast corner of S. 36, T. 27 S., R. 31 E., then north along the range line common to R. 31 E. and R. 32 E. to the Kern-Tulare County boundary
                
                
                  Riverside, Los Angeles, Orange, and San Bernardino Counties
                
                
                  South Coast Air Basin
                  7/26/13
                  Attainment
                  
                
                
                  Riverside County
                
                
                  Coachella Valley planning area
                  11/15/90
                  Nonattainment
                  02/08/93
                  Serious.
                
                
                  Imperial CountyImperial Valley planning area: That portion of Imperial County that is defined as follows:
                  
                  11/15/90
                  Nonattainment
                  9/10/04
                  Serious
                
                
                  Commencing at the southwest corner of Imperial County and extending north along the Imperial-San Diego County line to the northwest corner of Imperial County; then east along the Imperial-Riverside County line to the point of intersection of the eastern boundary line of Hydrologic Unit #18100200; then southeasterly along the eastern boundary line of Hydrologic Unit #18100200 to the Imperial County-Mexico Border; then west along the Imperial County-Mexico Border to the point of the beginning
                
                
                  
                  Rest of State
                  11/15/90
                  Unclassifiable
                
              
              
              
                California—1997 Annual PM2.5 NAAQS
                [Primary and Secondary]
                
                  Designated area
                  Designation a
                  
                  Date 1
                  
                  Type
                  Classification
                  Date 2
                  
                  Type
                
                
                  Los Angeles-South Coast Air Basin, CA:
                
                
                  Los Angeles County (part)
                  
                  Nonattainment
                  
                  Moderate
                
                
                  That portion of Los Angeles County which lies south and west of a line described as follows: Beginning at the Los Angeles-San Bernardino County boundary and running west along the Township line common to Township 3 North and Township 2 North, San Bernardino Base and Meridian; then north along the range line common to Range 8 West and Range 9 West; then west along the Township line common to Township 4 North and Township 3 North; then north along the range line common to Range 12 West and Range 13 West to the southeast corner of Section 12, Township 5 North and Range 13 West; then west along the south boundaries of Sections 12, 11, 10, 9, 8, and 7, Township 5 North and Range 13 West to the boundary of the Angeles National Forest which is collinear with the range line common to Range 13 West and Range 14 West; then north and west along the Angeles National Forest boundary to the point of intersection with the Township line common to Township 7 North and Township 6 North (point is at the northwest corner of Section 4 in Township 6 North and Range 14 West); then west along the Township line common to Township 7 North and Township 6 North; then north along the range line common to Range 15 West and Range 16 West to the southeast corner of Section 13, Township 7 North and Range 16 West; then along the south boundaries of Sections 13, 14, 15, 16, 17, and 18, Township 7 North and Range 16 West; then north along the range line common to Range 16 West and Range 17 West to the north boundary of the Angeles National Forest (collinear with the Township line common to Township 8 North and Township 7 North); then west and north along the Angeles National Forest boundary to the point of intersection with the south boundary of the Rancho La Liebre Land Grant; then west and north along this land grant boundary to the Los Angeles-Kern County boundary
                
                
                  Orange County
                  
                  Nonattainment
                  
                  Moderate.
                
                
                  Riverside County (part)
                  
                  Nonattainment
                  
                  Moderate.
                
                
                  That portion of Riverside County which lies to the west of a line described as follows: Beginning at the Riverside-San Diego County boundary and running north along the range line common to Range 4 East and Range 3 East, San Bernardino Base and Meridian; then east along the Township line common to Township 8 South and Township 7 South; then north along the range line common to Range 5 East and Range 4 East; then west along the Township line common to Township 6 South and Township 7 South to the southwest corner of Section 34, Township 6 South, Range 4 East; then north along the west boundaries of Sections 34, 27, 22, 15, 10, and 3, Township 6 South, Range 4 East; then west along the Township line common to Township 5 South and Township 6 South; then north along the range line common to Range 4 East and Range 3 East; then west along the south boundaries of Sections 13, 14, 15, 16, 17, and 18, Township 5 South, Range 3 East; then north along the range line common to Range 2 East and Range 3 East; to the Riverside-San Bernardino County line
                
                
                  San Bernardino County (part)
                  
                  Nonattainment
                  
                  Moderate.
                
                
                  
                  That portion of San Bernardino County which lies south and west of a line described as follows: Beginning at the San Bernardino-Riverside County boundary and running north along the range line common to Range 3 East and Range 2 East, San Bernardino Base and Meridian; then west along the Township line common to Township 3 North and Township 2 North to the San Bernardino-Los Angeles County boundary
                
                
                  San Diego, CA:
                
                
                  San Diego County
                  
                  Unclassifiable/Attainment
                  
                
                
                  San Joaquin Valley, CA:
                
                
                  Fresno County
                   
                  Nonattainment
                  5/7/15
                  Serious.
                
                
                  Kern County (part)
                   
                  Nonattainment
                  5/7/15
                  Serious.
                
                
                  That portion of Kern County which lies west and north of a line described as follows: Beginning at the Kern-Los Angeles County boundary and running north and east along the northwest boundary of the Rancho La Libre Land Grant to the point of intersection with the range line common to R. 16 W. and R. 17 W., San Bernardino Base and Meridian; north along the range line to the point of intersection with the Rancho El Tejon Land Grant boundary; then southeast, northeast, and northwest along the boundary of the Rancho El Tejon Land Grant to the northwest corner of S. 3, T. 11 N., R. 17 W.; then west 1.2 miles; then north to the Rancho El Tejon Land Grant boundary; then northwest along the Rancho El Tejon line to the southeast corner of S. 34, T. 32 S., R. 30 E., Mount Diablo Base and Meridian; then north to the northwest corner of S. 35, T. 31 S., R. 30 E.; then northeast along the boundary of the Rancho El Tejon Land Grant to the southwest corner of S. 18, T. 31 S., R. 31 E.; then east to the southeast corner of S. 13, T. 31 S., R. 31 E.; then north along the range line common to R. 31 E. and R. 32 E., Mount Diablo Base and Meridian, to the northwest corner of S. 6, T. 29 S., R. 32 E.; then east to the southwest corner of S. 31, T. 28 S., R. 32 E.; then north along the range line common to R. 31 E. and R. 32 E. to the northwest corner of S. 6, T. 28 S., R. 32 E., then west to the southeast corner of S. 36, T. 27 S., R. 31 E., then north along the range line common to R. 31 E. and R. 32 E. to the Kern-Tulare County boundary
                
                
                  Kings County
                   
                  Nonattainment
                  5/7/15
                  Serious.
                
                
                  Madera County
                   
                  Nonattainment
                  5/7/15
                  Serious.
                
                
                  Merced County
                   
                  Nonattainment
                  5/7/15
                  Serious.
                
                
                  San Joaquin County
                   
                  Nonattainment
                  5/7/15
                  Serious.
                
                
                  Stanislaus County
                   
                  Nonattainment
                  5/7/15
                  Serious.
                
                
                  Tulare County
                   
                  Nonattainment
                  5/7/15
                  Serious.
                
                
                  North Coast Air Basin:
                
                
                  Del Norte County
                  
                  Unclassifiable/Attainment
                
                
                  Humboldt County
                  
                  Unclassifiable/Attainment
                
                
                  Mendocino County
                  
                  Unclassifiable/Attainment
                
                
                  Sonoma County (part)
                  
                  Unclassifiable/Attainment
                
                
                  
                  That portion of Sonoma county which lies north and west of a line described as follows: Beginning at the south-easterly corner of the Rancho Estero Americano, being on the boundary line between Marin and Sonoma Counties, California; thence running northerly along the easterly boundary line of said Rancho Estero Americano to the northeasterly corner thereof, being an angle corner in the westerly boundary line of Rancho Canada de Jonive, thence running along said boundary of Rancho Canada de Jonive westerly; northerly and easterly to its intersection with the easterly line of Graton Road; thence running along the easterly and southerly line of Graton Road northerly and easterly to its intersection with the easterly line of Sullivan Road; thence running northerly along said easterly line of Sullivan Road to the southerly line of Green Valley Road; thence running easterly along the said southerly line of Green Valley Road and easterly along the southerly line of State Highway 116, to the westerly and northerly line of Vine Hill Road; thence running along the westerly and northerly line of Vine Hill Road, northerly and easterly to its intersection with the westerly line of Laguna Road; thence running northerly along the westerly line of Laguna Road and the northerly projection thereof to the northerly line of Trenton Road; thence running westerly along the northerly line of said Trenton Road to the easterly line of Trenton-Healdsburg Road to the easterly line of Eastside Road: thence running northerly along said easterly line of Eastside Road to its intersection with the southerly line of Rancho Sotoyome; thence running easterly along said southerly line of Rancho Sotoyome to its intersection with the Township line common to Townships 8 and 9 north, Mt. Diablo Base and Meridian; thence running easterly along said Township line to its intersection with the boundary line between Sonoma and Napa Counties, State of California
                
                
                  Trinity County
                  3/7/11
                  Unclassifiable/Attainment
                
                
                  Northeast Plateau Air Basin:
                
                
                  Lassen County
                  3/7/11
                  Unclassifiable/Attainment
                
                
                  Modoc County
                  3/7/11
                  Unclassifiable/Attainment
                
                
                  Siskiyou County
                  3/7/11
                  Unclassifiable/Attainment
                
                
                  Lake County Air Basin:
                
                
                  Lake County
                  
                  Unclassifiable/Attainment
                
                
                  Upper Sacramento Valley Region:
                
                
                  Butte County (remainder)
                  3/7/11
                  Unclassifiable/Attainment
                
                
                  Colusa County
                  
                  Unclassifiable/Attainment
                
                
                  Glenn County
                  
                  Unclassifiable/Attainment
                
                
                  Shasta County
                  3/7/11
                  Unclassifiable/Attainment
                
                
                  Sutter County (part)
                  
                  Unclassifiable/Attainment
                
                
                  Tehama County
                  3/7/11
                  Unclassifiable/Attainment
                
                
                  Yuba County (remainder)
                  3/7/11
                  Unclassifiable/Attainment
                
                
                  Sacramento Metropolitan Region:
                
                
                  El Dorado County (part)
                  
                  Unclassifiable/Attainment
                
                
                  All portions of the county except that portion of El Dorado County within the drainage area naturally tributary to Lake Tahoe including said Lake
                
                
                  Placer County (part)
                  
                  Unclassifiable/Attainment
                
                
                  
                  All portions of the county except that portion of Placer County within the drainage area naturally tributary to Lake Tahoe including said Lake, plus that area in the vicinity of the head of the Truckee River described as follows: Commencing at the point common to the aforementioned drainage area crestline and the line common to Townships 15 North and 16 North, Mount Diablo Base and Meridian, and following that line in a westerly direction to the northwest corner of Section 3, Township 15 North, Range 16 East, Mount Diablo Base and Meridian, thence south along the west line of Sections 3 and 10, Township 15 North, Range 16 East, Mount Diablo Base and Meridian, to the intersection with the said drainage area crestline, thence following the said drainage area boundary in a southeasterly, then northeasterly direction to and along the Lake Tahoe Dam, thence following the said drainage area crestline in a northeasterly, then northwesterly direction to the point of beginning
                
                
                  Sacramento County
                  
                  Unclassifiable/Attainment
                
                
                  Solano County (part)
                  
                  Unclassifiable/Attainment
                
                
                  That portion of Solano County which lies north and east of a line described as follows: Beginning at the intersection of the westerly boundary of Solano County and the 1/4 section line running east and west through the center of Section 34; Township 6 North, Range 2 West, Mount Diablo Base and Meridian, thence east along said 1/4 section line to the east boundary of Section 36, Township 6 North, Range 2 West, thence south 1/2 mile and east 2.0 miles, more or less, along the west and south boundary of Los Putos Rancho to the northwest corner of Section 4, Township 5 North, Range 1 West, thence east along a line common to Township 5 North and Township 6 North to the northeast corner of Section 3, Township 5 North, Range 1 East, thence south along section lines to the southeast corner of Section 10, Township 3 North, Range 1 East, thence east along section lines to the south 1/4 corner of Section 8, Township 3 North, Range 2 East, thence east to the boundary between Solano and Sacramento Counties
                
                
                  Sutter County (part)
                  
                  Unclassifiable/Attainment
                
                
                  That portion south of a line connecting the northern border of Yolo County to the southwest tip of Yuba County and continuing along the southern Yuba County border to Placer County
                
                
                  Yolo County
                  
                  Unclassifiable/Attainment
                
                
                  Northern Mountain Counties:
                
                
                  Nevada County
                  
                  Unclassifiable/Attainment.
                
                
                  Plumas County
                  3/7/11
                  Unclassifiable/Attainment
                
                
                  Sierra County
                  3/7/11
                  Unclassifiable/Attainment
                
                
                  Central Mountain Counties:
                
                
                  Amador County
                  
                  Unclassifiable/Attainment
                
                
                  Calaveras County
                  
                  Unclassifiable/Attainment
                
                
                  Southern Mountain Counties:
                
                
                  Mariposa County
                  
                  Unclassifiable/Attainment
                
                
                  Tuolumne County
                  
                  Unclassifiable/Attainment
                
                
                  Lake Tahoe Air Basin:
                
                
                  El Dorado County (part)
                  
                  Unclassifiable/Attainment
                
                
                  
                  That portion of El Dorado County within the drainage area naturally tributary to Lake Tahoe including said Lake.
                
                
                  Placer County (part)
                  
                  Unclassifiable/Attainment
                
                
                  That portion of Placer County within the drainage area naturally tributary to Lake Tahoe including said Lake, plus that area in the vicinity of the head of the Truckee River described as follows: commencing at the point common to the aforementioned drainage area crestline and the line common to Townships 15 North and 16 North, Mount Diablo Base and Meridian, and following that line in a westerly direction to the northwest corner of Section 3, Township 15 North, Range 16 East, Mount Diablo Base and Meridian, thence south along the west line of Sections 3 and 10, Township 15 North, Range 16 East, Mount Diablo Base and Meridian, to the intersection with the said drainage area crestline, thence following the said drainage area boundary in a southeasterly, then northeasterly direction to and along the Lake Tahoe Dam, thence following the said drainage area crestline in a northeasterly, then northwesterly direction to the point of beginning
                
                
                  San Francisco Bay Area Air Basin:
                
                
                  Alameda County
                  
                  Unclassifiable/Attainment
                
                
                  Contra Costa County
                  
                  Unclassifiable/Attainment
                
                
                  Marin County
                  
                  Unclassifiable/Attainment
                
                
                  Napa County
                  
                  Unclassifiable/Attainment
                
                
                  San Francisco County
                  
                  Unclassifiable/Attainment
                
                
                  San Mateo County
                  
                  Unclassifiable/Attainment
                
                
                  Santa Clara County
                  
                  Unclassifiable/Attainment
                
                
                  Solano County (part)
                  
                  Unclassifiable/Attainment
                
                
                  Portion of Solano County which lies south and west of a line described as follows: Beginning at the intersection of the westerly boundary of Solano County and the 1/4 section line running east and west through the center of Section 34, T6N, R2W, M.D.B. & M., thence east along said 1/4 section line to the east boundary of Section 36, T6N, R2W, thence south 1/2 mile and east 2.0 miles, more or less, along the west and south boundary of Los Putos Rancho to the northwest corner of Section 4, T5N, R1W, thence east along a line common to T5N and T6N to the northeast corner of Section 3, T5N, R1E, thence south along section lines to the southeast corner of Section 10, T3N, R1E, thence east along section lines to the south 1/4 corner of Section 8, T3N, R2E, thence east to the boundary between Solano and Sacramento Counties
                
                
                  Sonoma County (part)
                  
                  Unclassifiable/Attainment.
                
                
                  
                  That portion of Sonoma County which lies south and east of a line described as follows: Beginning at the southeasterly corner of the Rancho Estero Americano, being on the boundary line between Marin and Sonoma Counties, California; thence running northerly along the easterly boundary line of said Rancho Estero Americano to the northeasterly corner thereof, being an angle corner in the westerly boundary line of Rancho Canada de Jonive; thence running along said boundary of Rancho Canada de Jonive westerly, northerly and easterly to its intersection with the easterly line of Graton Road; thence running along the easterly and southerly line of Graton Road, northerly and easterly to its intersection with the easterly line of Sullivan Road; thence running northerly along said easterly line of Sullivan Road to the southerly line of Green Valley Road; thence running easterly along the said southerly line of Green Valley Road and easterly along the southerly line of State Highway 116, to the westerly line of Vine Hill Road; thence running along the westerly and northerly line of Vine Hill Road, northerly and easterly to its intersection with the westerly line of Laguna Road; thence running northerly along the westerly line of Laguna Road and the northerly projection thereof to the northerly line of Trenton Road; thence running westerly along the northerly line of said Trenton Road to the easterly line of Trenton-Healdsburg Road; thence running northerly along said easterly line of Trenton-Healdsburg Road to the easterly line of Eastside Road; thence running northerly along said easterly line of Eastside Road to its intersection with the southerly line of Rancho Sotoyome; thence running easterly along said southerly line of Rancho Sotoyome to its intersection with the Township line common to Townships 8 and 9 North, M.D.M.; thence running easterly along said township line to its intersection with the boundary line between Sonoma and Napa Counties
                
                
                  North Central Coast Air Basin:
                
                
                  Monterey County
                  
                  Unclassifiable/Attainment
                
                
                  San Benito County
                  
                  Unclassifiable/Attainment
                
                
                  Santa Cruz County
                  
                  Unclassifiable/Attainment
                
                
                  San Luis Obispo County:
                
                
                  San Luis Obispo County
                  
                  Unclassifiable/Attainment
                
                
                  Santa Barbara County:
                
                
                  Santa Barbara County (part)
                  
                  Unclassifiable/Attainment
                
                
                  Excluding San Miguel, Santa Rosa, Santa Cruz, and Santa Barbara Islands
                
                
                  Santa Barbara County (part)
                  
                  Unclassifiable/Attainment
                
                
                  San Miguel, Santa Rosa, Santa Cruz, and Santa Barbara Islands.
                
                
                  Ventura County:
                
                
                  Ventura County (part)
                  
                  Unclassifiable/Attainment
                
                
                  Excluding Anacapa and San Nicolas Islands.
                
                
                  Ventura County (part)
                  
                  Unclassifiable/Attainment
                
                
                  Anacapa and San Nicolas Islands.
                
                
                  Great Basin Valleys Air Basin:
                
                
                  Alpine County
                  
                  Unclassifiable/Attainment
                
                
                  Inyo County (part)
                  
                  Unclassifiable/Attainment
                
                
                  That portion of Inyo County that lies outside Hydrologic Unit Number 18090205.
                
                
                  
                  Mono County
                  
                  Unclassifiable/Attainment
                
                
                  Coso Junction:
                
                
                  Inyo County (part)
                  
                  Unclassifiable/Attainment
                
                
                  That portion of Inyo County that lies inside Hydrologic Unit Number 18090205.
                
                
                  Eastern Kern County:
                
                
                  Kern County (part)
                  
                  Unclassifiable/Attainment
                
                
                  That portion of Kern County (with the exception of that portion in Hydrologic Unit Number 18090205—the Indian Wells Valley) east and south of a line described as follows: Beginning at the Kern—Los Angeles County boundary and running north and east along the northwest boundary of the Rancho La Liebre Land Grant to the point of intersection with the range line common to Range 16 West and Range 17 West, San Bernardino Base and Meridian; north along the range line to the point of intersection with the Rancho El Tejon Land Grant boundary; then southeast, northeast, and northwest along the boundary of the Rancho El Tejon Grant to the northwest corner of Section 3, Township 11 North, Range 17 West; then west 1.2 miles; then north to the Rancho El Tejon Land Grant boundary; then northwest along the Rancho El Tejon line to the southeast corner of Section 34, Township 32 South, Range 30 East, Mount Diablo Base and Meridian; then north to the northwest corner of Section 35, Township 31 South, Range 30 East; then northeast along the boundary of the Rancho El Tejon Land Grant to the southwest corner of Section 18, Township 31 South, Range 31 East; then east to the southeast corner of Section 13, Township 31 South, Range 31 East; then north along the range line common to Range 31 East and Range 32 East, Mount Diablo Base and Meridian, to the northwest corner of Section 6, Township 29 South, Range 32 East; then east to the southwest corner of Section 31, Township 28 South, Range 32 East; then north along the range line common to Range 31 East and Range 32 East to the northwest corner of Section 6, Township 28 South, Range 32 East, then west to the southeast corner of Section 36, Township 27 South, Range 31 East, then north along the range line common to Range 31 East and Range 32 East to the Kern-Tulare County boundary
                
                
                  Indian Wells Valley:
                
                
                  Kern County (part)
                  
                  Unclassifiable/Attainment
                
                
                  That portion of Kern County that lies inside Hydrologic Unit Number 18090205.
                
                
                  Western Mojave Desert and Antelope Valley:
                
                
                  Los Angeles County (part)
                  
                  Unclassifiable/Attainment
                
                
                  
                  That portion of Los Angeles County which lies north and east of a line described as follows: Beginning at the Los Angeles—San Bernardino County boundary and running west along the Township line common to Township 3 North and Township 2 North, San Bernardino Base and Meridian; then north along the range line common to Range 8 West and Range 9 West; then west along the Township line common to Township 4 North and Township 3 North; then north along the range line common to Range 12 West and Range 13 West to the southeast corner of Section 12, Township 5 North and Range 13 West; then west along the south boundaries of Sections 12, 11, 10, 9, 8, and 7, Township 5 North and Range 13 West to the boundary of the Angeles National Forest which is collinear with the range line common to Range 13 West and Range 14 West; then north and west along the Angeles National Forest boundary to the point of intersection with the Township line common to Township 7 North and Township 6 North (point is at the northwest corner of Section 4 in Township 6 North and Range 14 West); then west along the Township line common to Township 7 North and Township 6 North; then north along the range line common to Range 15 West and Range 16 West to the southeast corner of Section 13, Township 7 North and Range 16 West; then along the south boundaries of Sections 13, 14, 15, 16, 17, and 18, Township 7 North and Range 16 West; then north along the range line common to Range 16 West and Range 17 West to the north boundary of the Angeles National Forest (collinear with the Township line common to Township 8 North and Township 7 North); then west and north along the Angeles National Forest boundary to the point of intersection with the south boundary of the Rancho La Liebre Land Grant; then west and north along this land grant boundary to the Los Angeles-Kern County boundary.
                
                
                  Trona:
                
                
                  San Bernardino County (part)
                  
                  Unclassifiable/Attainment
                
                
                  That portion of San Bernardino County that lies inside Hydrologic Unit Number 18090205.
                
                
                  Coachella Valley:
                
                
                  Riverside County (part)
                  
                  Unclassifiable/Attainment
                
                
                  
                  That portion of Riverside County which lies to the east of a line described as follows: Beginning at the Riverside—San Diego County boundary and running north along the range line common to Range 4 East and Range 3 East, San Bernardino Base and Meridian; then east along the Township line common to Township 8 South and Township 7 South; then north along the range line common to Range 5 East and Range 4 East; then west along the Township line common to Township 6 South and Township 7 South to the southwest corner of Section 34, Township 6 South, Range 4 East; then north along the west boundaries of Sections 34, 27, 22, 15, 10, and 3, Township 6 South, Range 4 East; then west along the Township line common to Township 5 South and Township 6 South; then north along the range line common to Range 4 East and Range 3 East; then west along the south boundaries of Sections 13, 14, 15, 16, 17, and 18, Township 5 South, Range 3 East; then north along the range line common to Range 2 East and Range 3 East;, to the Riverside-San Bernardino County line: And that portion of Riverside County which lies to the west of a line described as follows: That segment of the southwestern boundary line of Hydrologic Unit Number 18100100 within Riverside County, further described as follows: Beginning at the Riverside-Imperial County boundary and running north along the range line common to Range 17 East and Range 16 East, San Bernardino Base and Meridian; then northwest along the ridge line of the Chuckwalla Mountains, through Township 8 South, Range 16 East and Township 7 South, Range 16 East, until the Black Butte Mountain, elevation 4504'; then west and northwest along the ridge line to the southwest corner of Township 5 South, Range 14 East; then north along the range line common to Range 14 East and Range 13 East; then west and northwest along the ridge line to Monument Mountain, elevation 4834'; then southwest and then northwest along the ridge line of the Little San Bernardino Mountains to Quail Mountain, elev. 5814'; then northwest along the ridge line to the Riverside-San Bernardino County line.
                
                
                  Far Eastern Riverside and San Bernardino Counties:
                
                
                  San Bernardino County (remainder)
                  
                  Unclassifiable/Attainment
                
                
                  Riverside County (remainder)
                  
                  Unclassifiable/Attainment.
                
                
                  Imperial County:
                
                
                  Imperial County
                  
                  Unclassifiable/Attainment.
                
                
                  a Includes Indian Country located in each county or area, except as otherwise specified.
                
                  1 This date is 90 days after January 5, 2005, unless otherwise noted.
                
                  2 This date is July 2, 2014, unless otherwise noted.
              
              
                California—2012 Annual PM2.5 NAAQS
                [Primary]
                
                  Designated area 1
                  
                  Designation
                  Date 2
                  
                  Type
                  Classification
                  Date 2
                  
                  Type
                
                
                  Los Angeles-South Coast Air Basin, CA:
                
                
                  Los Angeles County (part)
                  
                  Nonattainment
                  
                  Moderate.
                
                
                  
                  That portion of Los Angeles County which lies south and west of a line described as follows: Beginning at the Los Angeles-San Bernardino County boundary and running west along the Township line common to Township 3 North and Township 2 North, San Bernardino Base and Meridian; then north along the range line common to Range 8 West and Range 9 West; then west along the Township line common to Township 4 North and Township 3 North; then north along the range line common to Range 12 West and Range 13 West to the southeast corner of Section 12, Township 5 North and Range 13 West; then west along the south boundaries of Sections 12, 11, 10, 9, 8, and 7, Township 5 North and Range 13 West to the boundary of the Angeles National Forest which is collinear with the range line common to Range 13 West and Range 14 West; then north and west along the Angeles National Forest boundary to the point of intersection with the Township line common to Township 7 North and Township 6 North (point is at the northwest corner of Section 4 in Township 6 North and Range 14 West); then west along the Township line common to Township 7 North and Township 6 North; then north along the range line common to Range 15 West and Range 16 West to the southeast corner of Section 13, Township 7 North and Range 16 West; then along the south boundaries of Sections 13, 14, 15, 16, 17, and 18, Township 7 North and Range 16 West; then north along the range line common to Range 16 West and Range 17 West to the north boundary of the Angeles National Forest (collinear with the Township line common to Township 8 North and Township 7 North); then west and north along the Angeles National Forest boundary to the point of intersection with the south boundary of the Rancho La Liebre Land Grant; then west and north along this land grant boundary to the Los Angeles-Kern County boundary
                
                
                  Orange County
                  
                  Nonattainment
                  
                  Moderate.
                
                
                  Riverside County (part)
                  
                  Nonattainment
                  
                  Moderate.
                
                
                  That portion of Riverside County which lies to the west of a line described as follows: Beginning at the Riverside-San Diego County boundary and running north along the range line common to Range 4 East and Range 3 East, San Bernardino Base and Meridian; then east along the Township line common to Township 8 South and Township 7 South; then north along the range line common to Range 5 East and Range 4 East; then west along the Township line common to Township 6 South and Township 7 South to the southwest corner of Section 34, Township 6 South, Range 4 East; then north along the west boundaries of Sections 34, 27, 22, 15, 10, and 3, Township 6 South, Range 4 East; then west along the Township line common to Township 5 South and Township 6 South; then north along the range line common to Range 4 East and Range 3 East; then west along the south boundaries of Sections 13, 14, 15, 16, 17, and 18, Township 5 South, Range 3 East; then north along the range line common to Range 2 East and Range 3 East; to the Riverside-San Bernardino County Line (excluding the lands of the Santa Rosa Band of Cahuilla Mission Indians, and excluding the lands of the Pechanga Band of Luiseño Mission Indians of the Pechanga Reservation)
                
                
                  San Bernardino County (part)
                  
                  Nonattainment
                  
                  Moderate.
                
                
                  
                  That portion of San Bernardino County which lies south and west of a line described as follows: Beginning at the San Bernardino-Riverside County boundary and running north along the range line common to Range 3 East and Range 2 East, San Bernardino Base and Meridian; then west along the Township line common to Township 3 North and Township 2 North to the San Bernardino-Los Angeles County boundary
                
                
                  Imperial County, CA:
                
                
                  Imperial County (part)
                  
                  Nonattainment
                  
                  Moderate.
                
                
                  That portion of Imperial County which lies within the line described as follows: (San Bernardino Base and Meridian) Beginning at the intersection of the United States-Mexico border and the southeast corner of Township 17 South, Range 11 East, then north along the range line of the eastern edge of Range 11 East, then east along the township line of the southern edge of Township 12 South to the northeast corner of Township 13 South, Range 15 East, then south along the range line common to Range 15 East and Range 16 East, to the United States-Mexico border
                
                
                  San Joaquin Valley, CA:
                
                
                  Fresno County
                  
                  Nonattainment
                  
                  Moderate.
                
                
                  Kern County (part)
                  
                  Nonattainment
                  
                  Moderate.
                
                
                  That portion of Kern County which lies west and north of a line described as follows: Beginning at the Kern-Los Angeles County boundary and running north and east along the northwest boundary of the Rancho La Libre Land Grant to the point of intersection with the range line common to Range 16 West and Range 17 West, San Bernardino Base and Meridian; north along the range line to the point of intersection with the Rancho El Tejon Land Grant boundary; then southeast, northeast, and northwest along the boundary of the Rancho El Tejon Land Grant to the northwest corner of Section 3, Township 11 North, Range 17 West; then west 1.2 miles; then north to the Rancho El Tejon Land Grant boundary; then northwest along the Rancho El Tejon Land Grant boundary line to the southeast corner of Section 34, Township 32 South, Range 30 East, Mount Diablo Base and Meridian; then north to the northwest corner of Section 35, Township 31 South, Range 30 East; then northeast along the boundary of the Rancho El Tejon Land Grant to the southwest corner of Section 18, Township 31 South, Range 31 East; then east to the southeast corner of Section 13, Township 31 South, Range 31 East; then north along the range line common to Range 31 East and Range 32 East, Mount Diablo Base and Meridian, to the northwest corner of Section 6, Township 29 South, Range 32 East; then east to the southwest corner of Section 31, Township 28 South, Range 32 East; then north along the range line common to Range 31 East and Range 32 East to the northwest corner of Section 6, Township 28 South, Range 32 East, then west to the southeast corner of Section 36, Township 27 South, Range 31 East, then north along the range line common to Range 31 East and Range 32 East to the Kern-Tulare County boundary
                
                
                  Kings County
                  
                  Nonattainment
                  
                  Moderate.
                
                
                  Madera County
                  
                  Nonattainment
                  
                  Moderate.
                
                
                  Merced County
                  
                  Nonattainment
                  
                  Moderate.
                
                
                  San Joaquin County
                  
                  Nonattainment
                  
                  Moderate.
                
                
                  Stanislaus County
                  
                  Nonattainment
                  
                  Moderate.
                
                
                  Tulare County
                  
                  Nonattainment
                  
                  Moderate.
                
                
                  Plumas County, CA:
                
                
                  Plumas County (part)
                  
                  Nonattainment
                  
                  Moderate.
                
                
                  
                  That portion of Plumas County within the following Super Planning Watersheds (SPWS), as defined by the State of California's Department of Conservation Statewide Watershed Program: Humbug Valley (#55183301), Sulpher Creek (#55183302), Frazier Creek (#55183303), and Eureka Lake (#55183304)
                
                
                  San Diego Air Basin, CA:
                
                
                  San Diego County (excluding the lands of the Pechanga Band of Luiseño Mission Indians of the Pechanga Reservation)
                  
                  Unclassifiable/Attainment
                
                
                  North Coast Air Basin:
                
                
                  Del Norte County
                  
                  Unclassifiable/Attainment
                
                
                  Humboldt County
                  
                  Unclassifiable/Attainment
                
                
                  Mendocino County
                  
                  Unclassifiable/Attainment
                
                
                  Sonoma County (part)
                  
                  Unclassifiable/Attainment
                
                
                  That portion of Sonoma County which lies north and west of a line described as follows: Beginning at the southeast corner of the Rancho Estero Americano Land Grant on the boundary line between Marin and Sonoma Counties; then running north along the east boundary line of Rancho Estero Americano Land Grant to the northeast corner thereof, being an angle corner in the westerly boundary line of the Rancho Canada de Jonive Land Grant, then running along the boundary of the Rancho Canada de Jonive Land Grant west, north and east to its intersection with the eastern line of Graton Road; then running along the east and south line of Graton Road north and east to its intersection with the east line of Sullivan Road; then running north along the east line of Sullivan Road to the southern line of Green Valley Road; then running east along the southern line of Green Valley Road and east along the southern line of State Highway 116, to the west and north line of Vine Hill Road; then running along the west and north line of Vine Hill Road, north and east to its intersection with the west line of Laguna Road; then running north along the west line of Laguna Road and the north projection thereof to the north line of Trenton Road; then running west along the north line of Trenton Road to the east line of Trenton-Healdsburg Road to the east line of Eastside Road; then running north along the east line of Eastside Road to its intersection with the southern line of Rancho Sotoyome Land Grant; then running east along the southern line of Rancho Sotoyome Land Grant to its intersection with the Township line common to Townships 8 and 9 North, Mount Diablo Base and Meridian; then running east along the township line to its intersection with the boundary line between Sonoma and Napa Counties
                
                
                  Trinity County
                  
                  Unclassifiable/Attainment
                
                
                  Northeast Plateau Air Basin, CA:
                
                
                  Lassen County
                  
                  Unclassifiable/Attainment
                
                
                  Modoc County
                  
                  Unclassifiable/Attainment
                
                
                  Siskiyou County
                  
                  Unclassifiable/Attainment
                
                
                  Lake County Air Basin, CA:
                
                
                  Lake County
                  
                  Unclassifiable/Attainment
                
                
                  Sacramento Valley Air Basin, CA:
                
                
                  Butte County
                  
                  Unclassifiable/Attainment
                
                
                  
                  Colusa County
                  
                  Unclassifiable/Attainment
                
                
                  Glenn County
                  
                  Unclassifiable/Attainment
                
                
                  Placer County (part)
                  
                  Unclassifiable/Attainment
                
                
                  That portion of Placer County which lies west of the line described as follows: (Mount Diablo Base and Meridian) Beginning at the intersection of the Placer-El Dorado County line and the township line common to Township 12 North, Range 9 East and Township 13 North, Range 9 East, then running west along the township line common to Township 12 North, Range 9 East and Township 13 North, Range 9 East, then north along the range line common to Range 8 East and Range 9 East, to the Placer-Nevada County boundary
                
                
                  Sacramento County
                  
                  Unclassifiable/Attainment
                
                
                  Shasta County
                  
                  Unclassifiable/Attainment
                
                
                  Solano County (part)
                  
                  Unclassifiable/Attainment
                
                
                  That portion of Solano County which lies north and east of a line described as follows: Beginning at the intersection of the westerly boundary of Solano County and the 1/4 section line running east and west through the center of Section 34, Township 6 North, Range 2 West, Mount Diablo Base and Meridian, then east along said 1/4 section line to the east boundary of Section 36, Township 6 North, Range 2 West, then south 1/2 mile and east 2 miles, more or less, along the west and south boundary of Los Putos Rancho to the northwest corner of Section 4, Township 5 North, Range 1 West, then east along a line common to Township 5 North and Township 6 North to the northeast corner of Section 3, Township 5 North, Range 1 East, then south along section lines to the southeast corner of Section 10, Township 3 North, Range 1 East, then east along section lines to the south 1/4 corner of Section 8, Township 3 North, Range 2 East, then east to the boundary between Solano and Sacramento Counties
                
                
                  Sutter County
                  
                  Unclassifiable/Attainment
                
                
                  Tehama County
                  
                  Unclassifiable/Attainment
                
                
                  Yolo County
                  
                  Unclassifiable/Attainment
                
                
                  Yuba County
                  
                  Unclassifiable/Attainment
                
                
                  Mountain Counties:
                
                
                  Amador County
                  
                  Unclassifiable/Attainment
                
                
                  Calaveras County
                  
                  Unclassifiable/Attainment
                
                
                  El Dorado (part)
                  
                  Unclassifiable/Attainment
                
                
                  All portions of the county except that portion of El Dorado County within the drainage area naturally tributary to Lake Tahoe including said Lake
                
                
                  Mariposa County
                  
                  Unclassifiable/Attainment
                
                
                  Nevada County
                  
                  Unclassifiable/Attainment
                
                
                  Placer (part)
                  
                  Unclassifiable/Attainment
                
                
                  
                  That portion of Placer County which is contained inside the two boundaries described as follows: 1. That portion of the county that lies east of the line described as follows: (Mount Diablo Base and Meridian) Beginning at the intersection of the Placer-El Dorado County line and the township line common to Township 12 North, Range 9 East and Township 13 North, Range 9 East, then running west along the township line common to Township 12 North, Range 9 East and Township 13 North, Range 9 East, then north along the range line common to Range 8 East and Range 9 East, to the Placer-Nevada County boundary. 2. That portion of the county that lies west of the drainage area naturally tributary to Lake Tahoe including said Lake, plus west of the boundary of that area in the vicinity of the head of the Truckee River described as follows: Commencing at the point common to the aforementioned drainage area crestline and the line common to Townships 15 North and 16 North, Mount Diablo Base and Meridian, and following that line in a westerly direction to the northwest corner of Section 3, Township 15 North, Range 16 East Mount Diablo Base and Meridian, thence south along the west line of Sections 3 and 10, Township 15 North, Range 16 East, Mount Diablo Base and Meridian, to the intersection with the said drainage area crestline, thence following the said drainage area boundary in a southeasterly, then northeasterly direction to and along the Lake Tahoe Dam, thence following the said drainage area crestline in a northeasterly, then northwesterly direction to the point of beginning
                
                
                  Plumas County (remainder)
                  
                  Unclassifiable/Attainment
                
                
                  Sierra County
                  
                  Unclassifiable/Attainment
                
                
                  Tuolumne County
                  
                  Unclassifiable/Attainment
                
                
                  Lake Tahoe Air Basin:
                
                
                  El Dorado County (part)
                  
                  Unclassifiable/Attainment
                
                
                  That portion of El Dorado County within the drainage area naturally tributary to Lake Tahoe including said Lake
                
                
                  Placer County (part)
                  
                  Unclassifiable/Attainment
                
                
                  That portion of Placer County within the drainage area naturally tributary to Lake Tahoe including said Lake, plus that area in the vicinity of the head of the Truckee River described as follows: commencing at the point common to the aforementioned drainage area crestline and the line common to Township 15 North and Township 16 North, Mount Diablo Base and Meridian, and following that line in a westerly direction to the northwest corner of Section 3, Township 15 North, Range 16 East, Mount Diablo Base and Meridian, then south along the west line of Sections 3 and 10, Township 15 North, Range 16 East, Mount Diablo Base and Meridian, to the intersection with the said drainage area crestline, then following the said drainage area boundary in a southeasterly, then northeasterly direction to and along the Lake Tahoe Dam, then following the said drainage area crestline in a northeasterly, then northwesterly direction to the point of beginning
                
                
                  San Francisco Bay Area Air Basin:
                
                
                  Alameda County
                  
                  Unclassifiable/Attainment
                
                
                  Contra Costa County
                  
                  Unclassifiable/Attainment
                
                
                  
                  Marin County
                  
                  Unclassifiable/Attainment
                
                
                  Napa County
                  
                  Unclassifiable/Attainment
                
                
                  San Francisco County
                  
                  Unclassifiable/Attainment
                
                
                  San Mateo County
                  
                  Unclassifiable/Attainment
                
                
                  Santa Clara County
                  
                  Unclassifiable/Attainment
                
                
                  Solano County (part)
                  
                  Unclassifiable/Attainment
                
                
                  That portion of Solano County which lies south and west of a line described as follows: Beginning at the intersection of the westerly boundary of Solano County and the 1/4 section line running east and west through the center of Section 34, Township 6 North, Range 2 West, Mount Diablo Base and Meridian, then east along said 1/4 section line to the east boundary of Section 36, Township 6 North, Range 2 West, then south 1/2 mile and east 2 miles, more or less, along the west and south boundary of Los Putos Rancho to the northwest corner of Section 4, Township 5 North, Range 1 West, then east along a line common to Township 5 North and Township 6 North to the northeast corner of Section 3, Township 5 North, Range 1 East, then south along section lines to the southeast corner of Section 10, Township 3 North, Range 1 East, then east along section lines to the south 1/4 corner of Section 8, Township 3 North, Range 2 East, then east to the boundary between Solano and Sacramento Counties
                
                
                  Sonoma County (part)
                  
                  Unclassifiable/Attainment
                
                
                  That portion of Sonoma County which lies south and east of a line described as follows: Beginning at the southeast corner of the Rancho Estero Americano Land Grant on the boundary line between Marin and Sonoma Counties; then running north along the east boundary line of Rancho Estero Americano Land Grant to the northeast corner thereof, being an angle corner in the westerly boundary line of Rancho Canada de Jonive Land Grant, then running along the boundary of Rancho Canada de Jonive Land Grant west, north and east to its intersection with the eastern line of Graton Road; then running along the east and south line of Graton Road north and east to its intersection with the east line of Sullivan Road; then running north along the east line of Sullivan Road to the southern line of Green Valley Road; then running east along the southern line of Green Valley Road and east along the southern line of State Highway 116, to the west and north line of Vine Hill Road; then running along the west and north line of Vine Hill Road, north and east to its intersection with the west line of Laguna Road; then running north along the west line of Laguna Road and the north projection thereof to the north line of Trenton Road; then running west along the north line of Trenton Road to the east line of Trenton-Healdsburg Road to the east line of Eastside Road; then running north along the east line of Eastside Road to its intersection with the southern line of Rancho Sotoyome Land Grant; then running east along the southern line of Rancho Sotoyome Land Grant to its intersection with the Township line common to Townships 8 and 9 North, Mount Diablo Base and Meridian; then running east along the township line to its intersection with the boundary line between Sonoma and Napa Counties
                
                
                  North Central Coast Air Basin:
                
                
                  Monterey County
                  
                  Unclassifiable/Attainment
                
                
                  San Benito County
                  
                  Unclassifiable/Attainment
                
                
                  Santa Cruz County
                  
                  Unclassifiable/Attainment
                
                
                  South Central Coast Air Basin:
                
                
                  San Luis Obispo County
                  
                  Unclassifiable/Attainment
                
                
                  Santa Barbara County
                  
                  Unclassifiable/Attainment
                
                
                  Ventura County
                  
                  Unclassifiable/Attainment
                
                
                  Great Basin Valleys Air Basin:
                
                
                  Alpine County
                  
                  Unclassifiable/Attainment
                
                
                  
                  Inyo County
                  
                  Unclassifiable/Attainment
                
                
                  Mono County
                  
                  Unclassifiable/Attainment
                
                
                  Mojave Desert Air Basin:
                
                
                  Kern County (part)
                  
                  Unclassifiable/Attainment
                
                
                  That portion of Kern County east and south of a line described as follows: Beginning at the Kern-Los Angeles County boundary and running north and east along the northwest boundary of the Rancho La Liebre Land Grant to the point of intersection with the range line common to Range 16 West and Range 17 West, San Bernardino Base and Meridian; north along the range line to the point of intersection with the Rancho El Tejon Land Grant boundary; then southeast, northeast, and northwest along the boundary of the Rancho El Tejon Land Grant to the northwest corner of Section 3, Township 11 North, Range 17 West; then west 1.2 miles; then north to the Rancho El Tejon Land Grant boundary; then northwest along the Rancho El Tejon Land Grant boundary line to the southeast corner of Section 34, Township 32 South, Range 30 East, Mount Diablo Base and Meridian; then north to the northwest corner of Section 35, Township 31 South, Range 30 East; then northeast along the boundary of the Rancho El Tejon Land Grant to the southwest corner of Section 18, Township 31 South, Range 31 East; then east to the southeast corner of Section 13, Township 31 South, Range 31 East; then north along the range line common to Range 31 East and Range 32 East, Mount Diablo Base and Meridian, to the northwest corner of Section 6, Township 29 South, Range 32 East; then east to the southwest corner of Section 31, Township 28 South, Range 32 East; then north along the range line common to Range 31 East and Range 32 East to the northwest corner of Section 6, Township 28 South, Range 32 East, then west to the southeast corner of Section 36, Township 27 South, Range 31 East, then north along the range line common to Range 31 East and Range 32 East to the Kern-Tulare County boundary
                
                
                  Los Angeles County (remainder)
                  
                  Unclassifiable/Attainment
                
                
                  Riverside County (part)
                  
                  Unclassifiable/Attainment
                
                
                  That portion of Riverside County which lies to the east of a line described as follows: That segment of the southwestern boundary line of Hydrologic Unit Number 18100100 within Riverside County, further described as follows: Beginning at the Riverside-Imperial County boundary and running north along the range line common to Range 17 East and Range 16 East, San Bernardino Base and Meridian; then northwest along the ridge line of the Chuckwalla Mountains, through Township 8 South, Range 16 East and Township 7 South, Range 16 East, until the Black Butte Mountain, Elevation 45′05″; then west and northwest along the ridge line to the southwest corner of Township 5 South, Range 14 East; then north along the range line common to Range 14 East and Range 13 East; then west and northwest along the ridge line to Monument Mountain, elevation 4834′; then southwest and then northwest along the ridge line of the Little San Bernardino Mountains to Quail Mountain, elev. 5814′; then northwest along the ridge line to the Riverside-San Bernardino County line
                
                
                  San Bernardino County (remainder)
                  
                  Unclassifiable/Attainment
                
                
                  
                  Salton Sea Air Basin:
                
                
                  Imperial County (remainder)
                  
                  Unclassifiable/Attainment
                
                
                  Riverside County (part)
                  
                  Unclassifiable/Attainment
                
                
                  That portion of Riverside County (including the lands of the Santa Rosa Band of Cahuilla Mission Indians within Riverside County) which lies to the east of a line described as follows: Beginning at the Riverside—San Diego County boundary and running north along the range line common to Range 4 East and Range 3 East, San Bernardino Base and Meridian; then east along the Township line common to Township 8 South and Township 7 South; then north along the range line common to Range 5 East and Range 4 East; then west along the Township line common to Township 6 South and Township 7 South to the southwest corner of Section 34, Township 6 South, Range 4 East; then north along the west boundaries of Sections 34, 27, 22, 15, 10, and 3, Township 6 South, Range 4 East; then west along the Township line common to Township 5 South and Township 6 South; then north along the range line common to Range 4 East and Range 3 East; then west along the south boundaries of Sections 13, 14, 15, 16, 17, and 18, Township 5 South, Range 3 East; then north along the range line common to Range 2 East and Range 3 East;, to the Riverside-San Bernardino County line: And that portion of Riverside County which lies to the west of a line described as follows: That segment of the southwestern boundary line of Hydrologic Unit Number 18100100 within Riverside County, further described as follows: Beginning at the Riverside-Imperial County boundary and running north along the range line common to Range 17 East and Range 16 East, San Bernardino Base and Meridian; then northwest along the ridge line of the Chuckwalla Mountains, through Township 8 South, Range 16 East and Township 7 South, Range 16 East, until the Black Butte Mountain, elevation 4504′; then west and northwest along the ridge line to the southwest corner of Township 5 South, Range 14 East; then north along the range line common to Range 14 East and Range 13 East; then west and northwest along the ridge line to Monument Mountain, elevation 4834′; then southwest and then northwest along the ridge line of the Little San Bernardino Mountains to Quail Mountain, elev. 5814′; then northwest along the ridge line to the Riverside-San Bernardino County line
                
                
                  Pechanga Band of Luiseño Mission Indians
                  
                  Unclassifiable/Attainment
                
                
                  1 Includes areas of Indian country located in each county or area, except as otherwise specified.
                
                  2 This date is April 15, 2015, unless otherwise noted.
              
              
                California—1997 24-Hour PM2.5 NAAQS
                [Primary and Secondary]
                
                  Designated area
                  Designation a
                  
                  Date 1
                  
                  Type
                  Classification
                  Date 2
                  
                  Type
                
                
                  Chico, CA:
                
                
                  Butte County (part)
                  
                  Unclassifiable/Attainment
                
                
                  
                  That portion of Butte County which lies west of the line described as follows: (Mount Diablo Base and Meridian) Beginning at the intersection of the Butte-Yuba county line and the township line common to T18N R6E and T19N R6E, west to the township line common to T18N R6E and T19N R6E, then north along the range line common to R5E and R6E, then west along the township line common to T21N and T20N, then north along the range line common to R4E and R5E, then west along the township line common to T24N and T23N to the Butte-Tehama County boundary.
                
                
                  Imperial County, CA:
                
                
                  Imperial County (part)
                  
                  Unclassifiable/Attainment
                
                
                  That portion of Imperial County which lies within the line described as follows: (San Bernardino Base and Meridan) Beginning at the intersection of the United States-Mexico border and the southeast corner of T17S R11E, then north along the range line of the eastern edge of range R11E, then east along the township line of the southern edge of T12S to the northeast corner of T13S R15E, then south along the range line common to R15E and R16E, to the United States-Mexico border.
                
                
                  Los Angeles-South Coast Air Basin, CA:
                
                
                  Los Angeles County (part)
                  
                  Nonattainment
                  
                  Moderate.
                
                
                  That portion of Los Angeles County which lies south and west of a line described as follows: Beginning at the Los Angeles-San Bernardino County boundary and running west along the Township line common to Township 3 North and Township 2 North, San Bernardino Base and Meridian; then North along the range line common to Range 8 West and Range 9 West; then west along the Township line common to Township 4 North and Township 3 North; then north along the range line common to Range 12 West and Range 13 West to the southeast corner of Section 12, Township 5 North and Range 13 West; then west along the south boundaries of Sections 12, 11, 10, 9, 8, and 7, Township 5 North and Range 13 West to the boundary of the Angeles National Forest which is collinear with the range line common to Range 13 West and Range 14 West; then north and west along the Angeles National Forest boundary to the point of intersection with the Township line common to Township 7 North and Township 6 North (point is at the northwest corner of Section 4 in Township 6 North and Range 14 West); then west along the Township line common to Township 7 North and Township 6 North; then north along the range line common to Range 15 West and Range 16 West to the southeast corner of Section 13, Township 7 North and Range 16 West; then along the south boundaries of Sections 13, 14, 15, 16, 17 and 18, Township 7 North and Range 16 West; then north along the range line common to Range 16 West and Range 17 West to the north boundary of the Angeles National Forest (collinear with the Township line common to Township 8 North and Township 7 North); then west and north along the Angeles National Forest boundary to the point of intersection with the south boundary of the Rancho La Liebre Land Grant; then west and north along this land grant boundary to the Los Angeles-Kern County boundary.
                
                
                  Orange County
                  
                  Nonattainment
                  
                  Moderate.
                
                
                  Riverside County (part)
                  
                  Nonattainment
                  
                  Moderate.
                
                
                  
                  That portion of Riverside County which lies to the west of a line described as follows: Beginning at the Riverside-San Diego County boundary and running north along the range line common to Range 4 East and Range 3 East, San Bernardino Base and Meridian; then east along the Township line common to Township 8 South and Township 7 South; then north along the range line common to Range 5 East and Range 4 East; then west along the Township line common to Township 6 South and Township 7 South to the southwest corner of Section 34, Township 6 South, Range 4 East; then north along the west boundaries of Sections 34, 27, 22, 15, 10, and 3, Township 6 South, Range 4 East; then west along the Township line common to Township 5 South and Township 6 South; then north along the range line common to Range 4 East and Range 3 East; then west along the south boundaries of Sections 13, 14, 15, 16, 17, and 18, Township 5 South, Range 3 East; then north along the range line common to Range 2 East and Range 3 East; to the Riverside-San Bernardino County Line (excluding the lands of the Santa Rosa Band of Cahuilla Mission Indians).
                
                
                  That part of the lands of the Santa Rosa Band of Cahuilla Mission Indians which is excluded from the Riverside County (part) nonattainment area
                  
                  Nonattainment
                  
                  Moderate.
                
                
                  San Bernardino County (part)
                  
                  Nonattainment
                  
                  Moderate.
                
                
                  That portion of San Bernardino County which lies south and west of a line described as follows: Beginning at the San Bernardino-Riverside County boundary and running north along the range line common to Range 3 East and Range 2 East, San Bernardino Base and Meridian; then west along the Township line common to Township 3 North and Township 2 North to the San Bernardino-Los Angeles County boundary.
                
                
                  Sacramento, CA:
                
                
                  El Dorado County (part)
                  
                  Unclassifiable/Attainment
                
                
                  That portion of El Dorado County which lies west of the line described as follows: (Mount Diablo Base and Meridian) Beginning at the intersection of El Dorado-Amador county line and the township line common to townships T8N R10E and T8N R11E, then north along the range line common to ranges R10E and R11E, then east along the township line common to T9N and T8N, then north along the range line common to ranges R12E and R13E, then west along the township line common to T12N and T11N, then north along the range line common to ranges R10E and R11E, then west along the township line common to T13N and T12N, then north along the range line common to ranges R9E and R10E, to the El Dorado-Placer County boundary.
                
                
                  Placer County (part)
                  
                  Unclassifiable/Attainment
                
                
                  That portion of Placer County which lies west of the line described as follows: (Mount Diablo Base and Meridian) Beginning at the intersection of the Placer-El Dorado County line and the township line common to townships T12N R9E and T13N R9E, then running west along the township line common to townships T12N R9E and T13N R9E, then north along the range line common to ranges R8E and R9E, to the Placer-Nevada County boundary.
                
                
                  Sacramento County
                  
                  Unclassifiable/Attainment
                
                
                  Solano County (part)
                  
                  Unclassifiable/Attainment
                
                
                  
                  That portion of Solano County which lies north and east of a line described as follows: beginning at the intersection of the westerly boundary of Solano County and the 1/4 section line running east and west through the center of Section 34; Township 6 North, Range 2 West, Mount Diablo Base and Meridian, thence east along said 1/4 section line to the east boundary of Section 36, Township 6 North, Range 2 West, thence south 1/2 mile and east 2.0 miles, more or less, along the west and south boundary of Los Putos Rancho to the northwest corner of Section 4, Township 5 North, Range 1 West, thence east along a line common to Township 5 North and Township 6 North to the northeast corner of Section 3, Township 5 North, Range 1 East, thence south along section lines to the southeast corner of Section 10, Township 3 North, Range 1 East, thence east along section lines to the south 1/4 corner of Section 8, Township 3 North, Range 2 East, thence east to the boundary between Solano and Sacramento Counties.
                
                
                  Yolo County (part)
                  
                  Unclassifiable/Attainment
                
                
                  That portion of Yolo County which lies east of the line described as follows: (Mount Diablo Base and Meridian) Beginning at the intersection of Yolo-Solano County boundary and the range line of the eastern edge of township T8N R2W, north along the range line of the eastern edge of township T8N R2W, continuing north along the range line common to ranges R2W and R1W, to the Yolo-Colusa County boundary.
                
                
                  San Francisco Bay Area, CA:
                
                
                  Alameda County
                  
                  Unclassifiable/Attainment
                
                
                  Contra Costa County
                  
                  Unclassifiable/Attainment
                
                
                  Marin County
                  
                  Unclassifiable/Attainment
                
                
                  Napa County
                  
                  Unclassifiable/Attainment
                
                
                  San Francisco County
                  
                  Unclassifiable/Attainment
                
                
                  San Mateo County
                  
                  Unclassifiable/Attainment
                
                
                  Santa Clara County
                  
                  Unclassifiable/Attainment
                
                
                  Solano County (part)
                  
                  Unclassifiable/Attainment
                
                
                  That portion of Solano County which lies south and west of a line described as follows: Beginning at the intersection of the westerly boundary of Solano County and the 1/4 section line running east and west through the center of Section 34, Township 6 North, Range 2 West, Mount Diablo Base and Meridian, thence east along said 1/4 section line to the east boundary of Section 36, Township 6 North, Range 2 West, thence south 1/2 mile and east 2.0 miles, more or less, along the west and south boundary of Los Putos Rancho to the northwest corner of Section 4, Township 5 North, Range 1 West thence east along a line common to T5N and T6N to the northeast corner of Section 3, T5N, R1E, thence south along section lines to the southeast corner of Section 10, T3N, R1E, thence east along section lines to the south 1/4 corner of Section 8, T3N, R2E, thence east to the boundary between Solano and Sacramento Counties.
                
                
                  Sonoma County (part)
                  
                  Unclassifiable/Attainment.
                
                
                  
                  That portion of Sonoma County which lies south and east of a line described as follows: Beginning at the southeasterly corner of the Rancho Estero Americano, being on the boundary line between Marin and Sonoma Counties, California; thence running northerly along the easterly boundary line of said Rancho Estero Americano to the northeasterly corner thereof, being an angle corner in the westerly boundary line of Rancho Canada de Jonive; thence running along said boundary of Rancho Canada de Jonive westerly, northerly and easterly to its intersection with the easterly line of Graton Road; thence running along the easterly and southerly line of Graton Road, northerly and easterly to its intersection with the easterly line of Sullivan Road; thence running northerly along said easterly line of Sullivan Road to the southerly line of Green Valley Road; thence running easterly along the said southerly line of Green Valley Road and easterly along the southerly line of State Highway 116, to the westerly line of Vine Hill Road; thence running along the westerly and northerly line of Vine Hill Road, northerly and easterly to its intersection with the westerly line of Laguna Road; thence running northerly along the westerly line of Laguna Road and the northerly projection thereof to the northerly line of Trenton Road; thence running westerly along the northerly line of said Trenton Road to the easterly line of Trenton-Healdsburg Road; thence running northerly along said easterly line of Trenton-Healdsburg Road to the easterly line of Eastside Road; thence running northerly along said easterly line of Eastside Road to its intersection with the southerly line of Rancho Sotoyome; thence running easterly along said southerly line of Rancho Sotoyome to its intersection with the Township line common to Townships 8 and 9 North, M.D.M.; thence running easterly along said township line to its intersection with the boundary line between Sonoma and Napa Counties.
                
                
                  San Joaquin Valley, CA:
                
                
                  Fresno County
                   
                  Nonattainment
                  5/7/15
                  Serious.
                
                
                  Kern County (part)
                   
                  Nonattainment
                  5/7/15
                  Serious.
                
                
                  That portion of Kern County which lies west and north of a line described as follows: Beginning at the Kern-Los Angeles County boundary and running north and east along the northwest boundary of the Rancho La Libre Land Grant to the point of intersection with the range line common to R. 16 W. and R. 17 W., San Bernardino Base and Meridian; north along the range line to the point of intersection with the Rancho El Tejon Land Grant boundary; then southeast, northeast, and northwest along the boundary of the Rancho El Tejon Land Grant to the northwest corner of S. 3, T. 11 N., R. 17 W.; then west 1.2 miles; then north to the Rancho El Tejon Land Grant boundary; then northwest along the Rancho El Tejon line to the southeast corner of S. 34, T. 32 S., R. 30 E., Mount Diablo Base and Meridian; then north to the northwest corner of S. 35, T. 31 S., R. 30 E.; then northeast along the boundary of the Rancho El Tejon Land Grant to the southwest corner of S. 18, T. 31 S., R. 31 E.; then east to the southeast corner of S. 13, T. 31 S., R. 31 E.; then north along the range line common to R. 31 E. and R. 32 E., Mount Diablo Base and Meridian, to the northwest corner of S. 6, T. 29 S., R. 32 E.; then east to the southwest corner of S. 31, T. 28 S., R. 32 E.; then north along the range line common to R. 31 E. and R. 32 E. to the northwest corner of S. 6, T. 28 S., R. 32 E., then west to the southeast corner of S. 36, T. 27 S., R. 31 E., then north along the range line common to R. 31 E. and R. 32 E. to the Kern-Tulare County boundary
                
                
                  Kings County
                   
                  Nonattainment
                  5/7/15
                  Serious.
                
                
                  Madera County
                   
                  Nonattainment
                  5/7/15
                  Serious.
                
                
                  Merced County
                   
                  Nonattainment
                  5/7/15
                  Serious.
                
                
                  San Joaquin County
                   
                  Nonattainment
                  5/7/15
                  Serious.
                
                
                  Stanislaus County
                   
                  Nonattainment
                  5/7/15
                  Serious.
                
                
                  
                  Tulare County
                   
                  Nonattainment
                  5/7/15
                  Serious.
                
                
                  Yuba City-Marysville, CA:
                
                
                  Sutter County
                  
                  Unclassifiable/Attainment
                
                
                  Yuba County (part)
                  
                  Unclassifiable/Attainment
                
                
                  That portion of Yuba County which lies west of the line described as follows: (Mount Diablo Base and Meridian) Beginning at the intersection of the Yuba-Nevada county line and the range line common to ranges R7E and R8E, north to the southeast corner of township T18N R7E, then west along the township line common to T17N and T18N, then north along the range line common to ranges R6E and R7E, then west along the township line common to T19N and T18N to the Yuba-Butte County boundary.
                
                
                  North Coast Air Basin:
                
                
                  Del Norte County
                  
                  Unclassifiable/Attainment
                
                
                  Humboldt County
                  
                  Unclassifiable/Attainment
                
                
                  Mendocino County
                  
                  Unclassifiable/Attainment
                
                
                  Sonoma County (part)
                  
                  Unclassifiable/Attainment
                
                
                  That portion of Sonoma County which lies north and west of a line described as follows: Beginning at the southeasterly corner of the Rancho Estero Americano, being on the boundary line between Marin and Sonoma Counties, California; thence running northerly along the easterly boundary line of said Rancho Estero Americano to the northeasterly corner thereof, being an angle corner in the westerly boundary line of Rancho Canada de Jonive, thence running along said boundary of Rancho Canada de Jonive westerly; northerly and easterly to its intersection with the easterly line of Graton Road; thence running along the easterly and southerly line of Graton Road northerly and easterly to its intersection with the easterly line of Sullivan Road; thence running northerly along said easterly line of Sullivan Road to the southerly line of Green Valley Road; thence running easterly along the said southerly line of Green Valley Road and easterly along the southerly line of State Highway 116, to the westerly and northerly line of Vine Hill Road; thence running along the westerly and northerly line of Vine Hill Road, northerly and easterly to its intersection with the westerly line of Laguna Road; thence running northerly along the westerly line of Laguna Road and the northerly projection thereof to the northerly line of Trenton Road; thence running westerly along the northerly line of said Trenton Road to the easterly line of Trenton-Healdsburg Road to the easterly line of Eastside Road: thence running northerly along said easterly line of Eastside Road to its intersection with the southerly line of Rancho Sotoyome; thence running easterly along said southerly line of Rancho Sotoyome to its intersection with the Township line common to Townships 8 and 9 north, Mt. Diablo Base and Meridian; thence running easterly along said Township line to its intersection with the boundary line between Sonoma and Napa Counties, State of California.
                
                
                  Trinity County
                  
                  Unclassifiable/Attainment
                
                
                  Northeast Plateau Air Basin:
                
                
                  Lassen County
                  
                  Unclassifiable/Attainment
                
                
                  Modoc County
                  
                  Unclassifiable/Attainment.
                
                
                  Siskiyou County
                  
                  Unclassifiable/Attainment
                
                
                  
                  Lake County Air Basin:
                
                
                  Lake County
                  
                  Unclassifiable/Attainment
                
                
                  Upper Sacramento Valley Region:
                
                
                  Butte County (remainder)
                  
                  Unclassifiable/Attainment
                
                
                  Colusa County
                  
                  Unclassifiable/Attainment
                
                
                  Glenn County
                  
                  Unclassifiable/Attainment
                
                
                  Shasta County
                  
                  Unclassifiable/Attainment
                
                
                  Tehama County
                  
                  Unclassifiable/Attainment
                
                
                  Yuba County (remainder)
                  
                  Unclassifiable/Attainment
                
                
                  Sacramento Metropolitan Region:
                
                
                  Yolo County (remainder)
                  
                  Unclassifiable/Attainment
                
                
                  Northern Mountain Counties:
                
                
                  Nevada County
                  
                  Unclassifiable/Attainment
                
                
                  Plumas County
                  
                  Unclassifiable/Attainment
                
                
                  Sierra County
                  
                  Unclassifiable/Attainment
                
                
                  Central Mountain Counties:
                
                
                  Amador County
                  
                  Unclassifiable/Attainment
                
                
                  Calaveras County
                  
                  Unclassifiable/Attainment
                
                
                  Southern Mountain Counties:
                
                
                  Mariposa County
                  
                  Unclassifiable/Attainment
                
                
                  Tuolumne County
                  
                  Unclassifiable/Attainment
                
                
                  Lake Tahoe Air Basin:
                
                
                  El Dorado County (remainder)
                  
                  Unclassifiable/Attainment
                
                
                  Placer County (remainder)
                  
                  Unclassifiable/Attainment
                
                
                  North Central Coast Air Basin:
                
                
                  Monterey County
                  
                  Unclassifiable/Attainment
                
                
                  San Benito County
                  
                  Unclassifiable/Attainment
                
                
                  Santa Cruz County
                  
                  Unclassifiable/Attainment
                
                
                  San Luis Obispo County:
                
                
                  San Luis Obispo County
                  
                  Unclassifiable/Attainment
                
                
                  Santa Barbara County:
                
                
                  Santa Barbara County (part)
                  
                  Unclassifiable/Attainment
                
                
                  Excluding San Miguel, Santa Rosa, Santa Cruz and Santa Barbara Islands
                
                
                  Santa Barbara County (part)
                  
                  Unclassifiable/Attainment
                
                
                  San Miguel, Santa Rosa, Santa Cruz and Santa Barbara Islands
                
                
                  Ventura County:
                
                
                  Ventura County (part)
                  
                  Unclassifiable/Attainment
                
                
                  Excluding Anacapa and San Nicolas Islands.
                
                
                  Ventura County (part)
                  
                  Unclassifiable/Attainment
                
                
                  Anacapa and San Nicolas Islands.
                
                
                  Great Basin Valleys Air Basin:
                
                
                  Alpine County
                  
                  Unclassifiable/Attainment
                
                
                  Inyo County (part)
                  
                  Unclassifiable/Attainment
                
                
                  That portion of Inyo County that Lies outside Hydrologic Unit Number 18090205.
                
                
                  Mono County
                  
                  Unclassifiable/Attainment
                
                
                  Coso Junction:
                
                
                  Inyo County (part)
                  
                  Unclassifiable/Attainment
                
                
                  That portion of Inyo County that lies inside Hydrologic Unit Number 18090205.
                
                
                  Eastern Kern County:
                
                
                  Kern County (part)
                  
                  Unclassifiable/Attainment
                
                
                  
                  That portion of Kern County (with the exception of that portion in Hydrologic Unit Number 18090205—the Indian Wells Valley) east and south of a line described as follows: Beginning at the Kern-Los Angeles County boundary and running north and east along the northwest boundary of the Rancho La Liebre Land Grant to the point of intersection with the range line common to Range 16 West and Range 17 West, San Bernardino Base and Meridian; north along the range line to the point of intersection with the Rancho El Tejon Land Grant boundary; then southeast, northeast, and northwest along the boundary of the Rancho El Tejon Grant to the northwest corner of Section 3, Township 11 North, Range 17 West; then west 1.2 miles; then north to the Rancho El Tejon Land Grant boundary; Then northwest Along the Rancho El Tejon line to the southeast corner of Section 34, Township 32 South, Range 30 East, Mount Diablo Base and Meridian; then north to the northwest corner of Section 35, Township 31 South, Range 30 East; then northeast along the boundary of the Rancho El Tejon Land Grant to the southwest corner of Section 18, Township 31 South, Range 31 East; then east to the southeast corner of Section 13, Township 31 South, Range 31 East; then north along the range line common to Range 31 East and Range 32 East, Mount Diablo Base and Meridian, to the northwest corner of Section 6, Township 29 South, Range 32 East; then east to the southwest corner of Section 31, Township 28 South, Range 32 East; then north along the range line common to Range 31 East and Range 32 East to the northwest corner of Section 6, Township 28 South, Range 32 East, then west to the southeast corner of Section 36, Township 27 South, Range 31 East, then north along the range line common to Range 31 East and Range 32 East to the Kern-Tulare County boundary.
                
                
                  Indian Wells Valley:
                
                
                  Kern County (part)
                  
                  Unclassifiable/Attainment
                
                
                  That portion of Kern County that lies inside Hydrologic Unit Number 18090205.
                
                
                  Western Mojave Desert and Antelope Valley:
                
                
                  Los Angeles County (part)
                  
                  Unclassifiable/Attainment
                
                
                  
                  That portion of Los Angeles County which lies north and east of a line described as follows: Beginning at the Los Angeles-San Bernardino County boundary and running west along the Township line common to Township 3 North and Township 2 North, San Bernardino Base and Meridian; then north along the range line common to Range 8 West and Range 9 West; then west along the Township line common to Township 4 North and Township 3 North; then north along the range line common to Range 12 West and Range 13 West to the southeast corner of Section 12, Township 5 North and Range 13 West; then west along the south boundaries of Sections 12, 11, 10, 9, 8, and 7, Township 5 North and Range 13 West to the boundary of the Angeles National Forest which is collinear with the range line common to Range 13 West and Range 14 West; then north and west along the Angeles National Forest boundary to the point of intersection with the Township line common to Township 7 North and Township 6 North (point is at the northwest corner of Section 4 in Township 6 North and Range 14 West); then west along the Township line common to Township 7 North and Township 6 North; then north along the range line common to Range 15 West and Range 16 West to the southeast corner of Section 13, Township 7 North and Range 16 West; then along the south boundaries of Sections 13, 14, 15, 16, 17, and 18, Township 7 North and Range 16 West; then north along the range line common to Range 16 West and Range 17 West to the north boundary of the Angeles National Forest (collinear with the Township line common to Township 8 North and Township 7 North); then west and north along the Angeles National Forest boundary to the point of intersection with the south boundary of the Rancho La Liebre Land Grant; then west and north along this land grant boundary to the Los Angeles-Kern County boundary.
                
                
                  San Bernardino County (part)
                  
                  Unclassifiable/Attainment
                
                
                  That portion of San Bernardino County (with the exception of that portion in Hydrologic Unit Number 18090205) which lies north and east of a line described as follows: Beginning at the San Bernardino-Riverside County boundary and running north along the range line common to Range 3 East and Range 2 East, San Bernardino Base and Meridian; then west along the Township line common to Township 3 North and Township 2 North to the San Bernardino-Los Angeles County boundary; And that portion of San Bernardino County which lies south and west of a line described as follows: latitude 35 degrees, 10 minutes north and longitude 115 degrees, 45 minutes west.
                
                
                  Trona:
                
                
                  San Bernardino County (part)
                  
                  Unclassifiable/Attainment
                
                
                  That portion of San Bernardino County that lies inside Hydrologic Unit Number 18090205.
                
                
                  Coachella Valley:
                
                
                  Riverside County (part)
                  
                  Unclassifiable/Attainment
                
                
                  
                  That portion of Riverside County which lies to the east of a line described as follows: Beginning at the Riverside-San Diego County boundary and running north along the range line common to Range 4 East and Range 3 East, San Bernardino Base and Meridian; then east along the Township line common to Township 8 South and Township 7 South; then north along the range line common to Range 5 East and Range 4 East; then west along the Township line common to Township 6 South and Township 7 South to the southwest corner of Section 34, Township 6 South, Range 4 East; then north along the west boundaries of Sections 34, 27, 22, 15, 10, and 3, Township 6 South, Range 4 East; then west along the Township line common to Township 5 South and Township 6 South; then north along the range line common to Range 4 East and Range 3 East; then west along the south boundaries of Sections 13, 14, 15, 16, 17, and 18, Township 5 South, Range 3 East; then North along the range line common to Range 2 East and Range 3 East; to the Riverside-San Bernardino County line: And that portion of Riverside County which lies to the west of a line described as follows: That segment of the southwestern boundary line of Hydrologic Unit Number 18100100 within Riverside County, further described as follows: Beginning at the Riverside-Imperial County boundary and running north along the range line common to Range 17 East and Range 16 East, San Bernardino Base and Meridian; then northwest along the ridge line of the Chuckwalla Mountains, through Township 8 South, Range 16 East and Township 7 South, Range 16 East, until the Black Butte Mountain, Elevation 4504′; then west and northwest along the ridge line to the southwest corner of Township 5 South, Range 14 East; then north along the range line common to Range 14 East and Range 13 East; then west and northwest along the ridge line to Monument Mountain, elevation 4834′; then southwest and then northwest along the ridge line of the Little San Bernardino Mountains to Quail Mountain, elev. 5814′; then northwest along the ridge line to the Riverside-San Bernardino County line.
                
                
                  Far Eastern Riverside and San Bernardino Counties:
                
                
                  San Bernardino County (remainder)
                  
                  Unclassifiable/Attainment.
                
                
                  Riverside County (remainder)
                  
                  Unclassifiable/Attainment.
                
                
                  Imperial County (remainder)
                  
                  Unclassifiable/Attainment
                
                
                  San Diego County
                  
                  Unclassifiable/Attainment
                
                
                  a Includes Indian Country located in each county or area, except as otherwise specified.
                
                  1 This date is 90 days after January 5, 2005, unless otherwise noted.
                
                  2 This date is July 2, 2014, unless otherwise noted.
              
              
              
                California—2006 24-Hour PM2.5 NAAQS
                [Primary and Secondary]
                
                  Designated area
                  Designation a
                  
                  Date 1
                  
                  Type
                  Classification
                  Date 2
                  
                  Type
                
                
                  Chico, CA:
                
                
                  Butte County (part)
                  August 10, 2018
                  Attainment
                
                
                  That portion of Butte County which lies west of the line described as follows: (Mount Diablo Base and Meridian) Beginning at the intersection of the Butte-Yuba county line and the township line common to T18N R6E and T19N R6E, west to the township line common to T18N R6E and T19N R6E, then north along the range line common to R5E and R6E, then west along the township line common to T21N and T20N, then north along the range line common to R4E and R5E, then west along the township line common to T24N and T23N to the Butte-Tehama County boundary
                
                
                  Imperial County, CA:
                
                
                  Imperial County (part)
                  
                  Nonattainment
                  
                  Moderate.
                
                
                  That portion of Imperial County which lies within the line described as follows: (San Bernardino Base and Meridian) Beginning at the intersection of the United States-Mexico border and the southeast corner of T17S R11E, then north along the range line of the eastern edge of range R11E, then east along the township line of the southern edge of T12S to the northeast corner of T13S R15E, then south along the range line common to R15E and R16E, to the United States-Mexico border.
                
                
                  Los Angeles-South Coast Air Basin, CA:
                
                
                  Los Angeles County (part)
                  
                  Nonattainment
                  02/12/16
                  Serious.
                
                
                  That portion of Los Angeles County which lies south and west of a line described as follows: Beginning at the Los Angeles-San Bernardino County boundary and running west along the Township line common to Township 3 North and Township 2 North, San Bernardino Base and Meridian; then North along the range line common to Range 8 West and Range 9 West; then west along the Township line common to Township 4 North and Township 3 North; then north along the range line common to Range 12 West and Range 13 West to the southeast corner of Section 12, Township 5 North and Range 13 West; then west along the south boundaries of Sections 12, 11, 10, 9, 8, and 7, Township 5 North and Range 13 West to the boundary of the Angeles National Forest which is collinear with the range line common to Range 13 West and Range 14 West; then north and west along the Angeles National Forest boundary to the point of intersection with the Township line common to Township 7 North and Township 6 North (point is at the northwest corner of Section 4 in Township 6 North and Range 14 West); then west along the Township line common to Township 7 North and Township 6 North; then north along the range line common to Range 15 West and Range 16 West to the southeast corner of Section 13, Township 7 North and Range 16 West; then along the south boundaries of Sections 13, 14, 15, 16, 17 and 18, Township 7 North and Range 16 West; then north along the range line common to Range 16 West and Range 17 West to the north boundary of the Angeles National Forest (collinear with the Township line common to Township 8 North and Township 7 North); then west and north along the Angeles National Forest boundary to the point of intersection with the south boundary of the Rancho La Liebre Land Grant; then west and north along this land grant boundary to the Los Angeles-Kern County boundary
                  
                  Nonattainment
                  02/12/16
                  Serious.
                
                
                  
                  Orange County
                  
                  Nonattainment
                  02/12/16
                  Serious.
                
                
                  Riverside County (part)
                  
                  Nonattainment
                  02/12/16
                  Serious.
                
                
                  That portion of Riverside County which lies to the west of a line described as follows: Beginning at the Riverside-San Diego County boundary and running north along the range line common to Range 4 East and Range 3 East, San Bernardino Base and Meridian; then east along the Township line common to Township 8 South and Township 7 South; then north along the range line common to Range 5 East and Range 4 East; then west along the Township line common to Township 6 South and Township 7 South to the southwest corner of Section 34, Township 6 South, Range 4 East; then north along the west boundaries of Sections 34, 27, 22, 15, 10, and 3, Township 6 South, Range 4 East; then west along the Township line common to Township 5 South and Township 6 South; then north along the range line common to Range 4 East and Range 3 East; then west along the south boundaries of Sections 13, 14, 15, 16, 17, and 18, Township 5 South, Range 3 East; then north along the range line common to Range 2 East and Range 3 East; to the Riverside-San Bernardino County Line (excluding the lands of the Santa Rosa Band of Cahuilla Mission Indians)
                  
                  Nonattainment
                  02/12/16
                  Serious.
                
                
                  That part of the lands of the Santa Rosa Band of Cahuilla Mission Indians which is excluded from the Riverside County (part) nonattainment area
                  
                  Nonattainment
                  02/12/16
                  Serious.
                
                
                  San Bernardino County (part)
                  
                  Nonattainment
                  02/12/16
                  Serious.
                
                
                  That portion of San Bernardino County which lies south and west of a line described as follows: Beginning at the San Bernardino-Riverside County boundary and running north along the range line common to Range 3 East and Range 2 East, San Bernardino Base and Meridian; then west along the Township line common to Township 3 North and Township 2 North to the San Bernardino-Los Angeles County boundary
                  
                  Nonattainment
                  02/12/16
                  Serious.
                
                
                  Sacramento, CA:
                
                
                  El Dorado County (part)
                  
                  Nonattainment
                  
                  Moderate.
                
                
                  That portion of El Dorado County which lies west of the line described as follows: (Mount Diablo Base and Meridian) Beginning at the intersection of El Dorado-Amador county line and the township line common to townships T8N R10E and T8N R11E, then north along the range line common to ranges R10E and R11E, then east along the township line common to T9N and T8N, then north along the range line common to ranges R12E and R13E, then west along the township line common to T12N and T11N, then north along the range line common to ranges R10E and R11E, then west along the township line common to T13N and T12N, then north along the range line common to ranges R9E and R10E, to the El Dorado-Placer County boundary.
                
                
                  Placer County (part)
                  
                  Nonattainment
                  
                  Moderate.
                
                
                  That portion of Placer County which lies west of the line described as follows: (Mount Diablo Base and Meridian) Beginning at the intersection of the Placer-El Dorado County line and the township line common to townships T12N R9E and T13N R9E, then running west along the township line common to townships T12N R9E and T13N R9E, then north along the range line common to ranges R8E and R9E, to the Placer-Nevada County boundary.
                
                
                  
                  Sacramento County
                  
                  Nonattainment
                  
                  Moderate.
                
                
                  Solano County (part)
                  
                  Nonattainment
                  
                  Moderate.
                
                
                  That portion of Solano County which lies north and east of a line described as follows: beginning at the intersection of the westerly boundary of Solano County and the 1/4 section line running east and west through the center of Section 34; Township 6 North, Range 2 West, Mount Diablo Base and Meridian, thence east along said 1/4 section line to the east boundary of Section 36, Township 6 North, Range 2 West, thence south 1/2 mile and east 2.0 miles, more or less, along the west and south boundary of Los Putos Rancho to the northwest corner of Section 4, Township 5 North, Range 1 West, thence east along a line common to Township 5 North and Township 6 North to the northeast corner of Section 3, Township 5 North, Range 1 East, thence south along section lines to the southeast corner of Section 10, Township 3 North, Range 1 East, thence east along section lines to the south 1/4 corner of Section 8, Township 3 North, Range 2 East, thence east to the boundary between Solano and Sacramento Counties.
                
                
                  Yolo County (part)
                  
                  Nonattainment
                  
                  Moderate.
                
                
                  That portion of Yolo County which lies east of the line described as follows: (Mount Diablo Base and Meridian) Beginning at the intersection of Yolo-Solano County boundary and the range line of the eastern edge of township T8N R2W, north along the range line of the eastern edge of township T8N R2W, continuing north along the range line common to ranges R2W and R1W, to the Yolo-Colusa County boundary.
                
                
                  San Francisco Bay Area, CA:
                
                
                  Alameda County
                  
                  Nonattainment
                  
                  Moderate.
                
                
                  Contra Costa County
                  
                  Nonattainment
                  
                  Moderate.
                
                
                  Marin County
                  
                  Nonattainment
                  
                  Moderate.
                
                
                  Napa County
                  
                  Nonattainment
                  
                  Moderate.
                
                
                  San Francisco County
                  
                  Nonattainment
                  
                  Moderate.
                
                
                  San Mateo County
                  
                  Nonattainment
                  
                  Moderate.
                
                
                  Santa Clara County
                  
                  Nonattainment
                  
                  Moderate.
                
                
                  Solano County (part)
                  
                  Nonattainment
                  
                  Moderate.
                
                
                  That portion of Solano County which lies south and west of a line described as follows: Beginning at the intersection of the westerly boundary of Solano County and the 1/4 section line running east and west through the center of Section 34, Township 6 North, Range 2 West, Mount Diablo Base and Meridian, thence east along said 1/4 section line to the east boundary of Section 36, Township 6 North, Range 2 West, thence south 1/2 mile and east 2.0 miles, more or less, along the west and south boundary of Los Putos Rancho to the northwest corner of Section 4, Township 5 North, Range 1 West thence east along a line common to T5N and T6N to the northeast corner of Section 3, T5N, R1E, thence south along section lines to the southeast corner of Section 10, T3N, R1E, thence east along section lines to the south 1/4 corner of Section 8, T3N, R2E, thence east to the boundary between Solano and Sacramento Counties.
                
                
                  Sonoma County (part)
                  
                  Nonattainment
                  
                  Moderate.
                
                
                  
                  That portion of Sonoma County which lies south and east of a line described as follows: Beginning at the southeasterly corner of the Rancho Estero Americano, being on the boundary line between Marin and Sonoma Counties, California; thence running northerly along the easterly boundary line of said Rancho Estero Americano to the northeasterly corner thereof, being an angle corner in the westerly boundary line of Rancho Canada de Jonive; thence running along said boundary of Rancho Canada de Jonive westerly, northerly and easterly to its intersection with the easterly line of Graton Road; thence running along the easterly and southerly line of Graton Road, northerly and easterly to its intersection with the easterly line of Sullivan Road; thence running northerly along said easterly line of Sullivan Road to the southerly line of Green Valley Road; thence running easterly along the said southerly line of Green Valley Road and easterly along the southerly line of State Highway 116, to the westerly line of Vine Hill Road; thence running along the westerly and northerly line of Vine Hill Road, northerly and easterly to its intersection with the westerly line of Laguna Road; thence running northerly along the westerly line of Laguna Road and the northerly projection thereof to the northerly line of Trenton Road; thence running westerly along the northerly line of said Trenton Road to the easterly line of Trenton-Healdsburg Road; thence running northerly along said easterly line of Trenton-Healdsburg Road to the easterly line of Eastside Road; thence running northerly along said easterly line of Eastside Road to its intersection with the southerly line of Rancho Sotoyome; thence running easterly along said southerly line of Rancho Sotoyome to its intersection with the Township line common to Townships 8 and 9 North, M.D.M.; thence running easterly along said township line to its intersection with the boundary line between Sonoma and Napa Counties.
                
                
                  San Joaquin Valley, CA:
                
                
                  Fresno County
                  
                  Nonattainment
                  2/19/16
                  Serious.
                
                
                  Kern County (part)
                  
                  Nonattainment
                  2/19/16
                  Serious.
                
                
                  
                  That portion of Kern County which lies west and north of a line described as follows: Beginning at the Kern-Los Angeles County boundary and running north and east along the northwest boundary of the Rancho La Libre Land Grant to the point of intersection with the range line common to R. 16 W. and R. 17 W., San Bernardino Base and Meridian; north along the range line to the point of intersection with the Rancho El Tejon Land Grant boundary; then southeast, northeast, and northwest along the boundary of the Rancho El Tejon Land Grant to the northwest corner of S. 3, T. 11 N., R. 17 W.; then west 1.2 miles; then north to the Rancho El Tejon Land Grant boundary; then northwest along the Rancho El Tejon line to the southeast corner of S. 34, T. 32 S., R. 30 E., Mount Diablo Base and Meridian; then north to the northwest corner of S. 35, T. 31 S., R. 30 E.; then northeast along the boundary of the Rancho El Tejon Land Grant to the southwest corner of S. 18, T. 31 S., R. 31 E.; then east to the southeast corner of S. 13, T. 31 S., R. 31 E.; then north along the range line common to R. 31 E. and R. 32 E., Mount Diablo Base and Meridian, to the northwest corner of S. 6, T. 29 S., R. 32 E.; then east to the southwest corner of S. 31, T. 28 S., R. 32 E.; then north along the range line common to R. 31 E. and R. 32 E. to the northwest corner of S. 6, T. 28 S., R. 32 E., then west to the southeast corner of S. 36, T. 27 S., R. 31 E., then north along the range line common to R. 31 E. and R. 32 E. to the Kern-Tulare County boundary
                
                
                  Kings County
                  
                  Nonattainment
                  2/19/16
                  Serious.
                
                
                  Madera County
                  
                  Nonattainment
                  2/19/16
                  Serious.
                
                
                  Merced County
                  
                  Nonattainment
                  2/19/16
                  Serious.
                
                
                  San Joaquin County
                  
                  Nonattainment
                  2/19/16
                  Serious.
                
                
                  Stanislaus County
                  
                  Nonattainment
                  2/19/16
                  Serious.
                
                
                  Tulare County
                  
                  Nonattainment
                  2/19/16
                  Serious.
                
                
                  Yuba City-Marysville, CA
                
                
                  Sutter County
                  1/8/15
                  Attainment
                
                
                  Yuba County (part)
                  1/8/15
                  Attainment
                
                
                  That portion of Yuba County which lies west of the line described as follows: (Mount Diablo Base and Meridian) Beginning at the intersection of the Yuba-Nevada county line and the range line common to ranges R7E and R8E, north to the southeast corner of township T18N R7E, then west along the township line common to T17N and T18N, then north along the range line common to ranges R6E and R7E, then west along the township line common to T19N and T18N to the Yuba-Butte County boundary.
                
                
                  Rest of State:
                
                
                  North Coast Air Basin:
                
                
                  Del Norte County
                  
                  Unclassifiable/Attainment
                
                
                  Humboldt County
                  
                  Unclassifiable/Attainment
                
                
                  Mendocino County
                  
                  Unclassifiable/Attainment
                
                
                  Sonoma County (part)
                  
                  Unclassifiable/Attainment
                
                
                  
                  That portion of Sonoma County which lies north and west of a line described as follows: Beginning at the southeasterly corner of the Rancho Estero Americano, being on the boundary line between Marin and Sonoma Counties, California; thence running northerly along the easterly boundary line of said Rancho Estero Americano to the northeasterly corner thereof, being an angle corner in the westerly boundary line of Rancho Canada de Jonive, thence running along said boundary of Rancho Canada de Jonive westerly; northerly and easterly to its intersection with the easterly line of Graton Road; thence running along the easterly and southerly line of Graton Road northerly and easterly to its intersection with the easterly line of Sullivan Road; thence running northerly along said easterly line of Sullivan Road to the southerly line of Green Valley Road; thence running easterly along the said southerly line of Green Valley Road and easterly along the southerly line of State Highway 116, to the westerly and northerly line of Vine Hill Road; thence running along the westerly and northerly line of Vine Hill Road, northerly and easterly to its intersection with the westerly line of Laguna Road; thence running northerly along the westerly line of Laguna Road and the northerly projection thereof to the northerly line of Trenton Road; thence running westerly along the northerly line of said Trenton Road to the easterly line of Trenton-Healdsburg Road to the easterly line of Eastside Road: thence running northerly along said easterly line of Eastside Road to its intersection with the southerly line of Rancho Sotoyome; thence running easterly along said southerly line of Rancho Sotoyome to its intersection with the Township line common to Townships 8 and 9 north, Mt. Diablo Base and Meridian; thence running easterly along said Township line to its intersection with the boundary line between Sonoma and Napa Counties, State of California.
                
                
                  Trinity County
                  
                  Unclassifiable/Attainment
                
                
                  Northeast Plateau Air Basin:
                
                
                  Lassen County
                  
                  Unclassifiable/Attainment
                
                
                  Modoc County
                  
                  Unclassifiable/Attainment
                
                
                  Siskiyou County
                  
                  Unclassifiable/Attainment
                
                
                  Lake County Air Basin:
                
                
                  Lake County
                  
                  Unclassifiable/Attainment
                
                
                  Upper Sacramento Valley Region:
                
                
                  Butte County (remainder)
                  
                  Unclassifiable/Attainment
                
                
                  Colusa County
                  
                  Unclassifiable/Attainment
                
                
                  Glenn County
                  
                  Unclassifiable/Attainment
                
                
                  Shasta County
                  
                  Unclassifiable/Attainment
                
                
                  Tehama County
                  
                  Unclassifiable/Attainment
                
                
                  Yuba County (remainder)
                  
                  Unclassifiable/Attainment
                
                
                  Sacramento Metropolitan Region:
                
                
                  Yolo County (remainder)
                  
                  Unclassifiable/Attainment
                
                
                  Northern Mountain Counties:
                
                
                  Nevada County
                  
                  Unclassifiable/Attainment
                
                
                  Plumas County
                  
                  Unclassifiable/Attainment
                
                
                  Sierra County
                  
                  Unclassifiable/Attainment
                
                
                  
                  Central Mountain Counties:
                
                
                  Amador County
                  
                  Unclassifiable/Attainment
                
                
                  Calaveras County
                  
                  Unclassifiable/Attainment
                
                
                  Southern Mountain Counties:
                
                
                  Mariposa County
                  
                  Unclassifiable/Attainment
                
                
                  Tuolumne County
                  
                  Unclassifiable/Attainment
                
                
                  Lake Tahoe Air Basin:
                
                
                  El Dorado County (remainder)
                  
                  Unclassifiable/Attainment
                
                
                  Placer County (remainder)
                  
                  Unclassifiable/Attainment
                
                
                  North Central Coast Air Basin:
                
                
                  Monterey County
                  
                  Unclassifiable/Attainment
                
                
                  San Benito County
                  
                  Unclassifiable/Attainment
                
                
                  Santa Cruz County
                  
                  Unclassifiable/Attainment
                
                
                  San Luis Obispo County:
                
                
                  San Luis Obispo County
                  
                  Unclassifiable/Attainment
                
                
                  Santa Barbara County:
                
                
                  Santa Barbara County (part)
                  
                  Unclassifiable/Attainment
                
                
                  Excluding San Miguel, Santa Rosa, Santa Cruz, and Santa Barbara Islands
                
                
                  Santa Barbara County (part)
                  
                  Unclassifiable/Attainment
                
                
                  San Miguel, Santa Rosa, Santa Cruz, and Santa Barbara Islands
                
                
                  Ventura County:
                
                
                  Ventura County (part)
                  
                  Unclassifiable/Attainment
                
                
                  Excluding Anacapa and San Nicolas Islands.
                
                
                  Ventura County (part)
                  
                  Unclassifiable/Attainment
                
                
                  Anacapa and San Nicolas Islands.
                
                
                  Great Basin Valleys Air Basin:
                
                
                  Alpine County
                  
                  Unclassifiable/Attainment
                
                
                  Inyo County (part)
                  
                  Unclassifiable/Attainment
                
                
                  That portion of Inyo County that Lies outside Hydrologic Unit Number 18090205.
                
                
                  Mono County
                  
                  Unclassifiable/Attainment
                
                
                  Coso Junction:
                
                
                  Inyo County (part)
                  
                  Unclassifiable/Attainment
                
                
                  That portion of Inyo County that lies inside Hydrologic Unit Number 18090205.
                
                
                  Eastern Kern County:
                
                
                  Kern County (part)
                  
                  Unclassifiable/Attainment
                
                
                  
                  That portion of Kern County (with the exception of that portion in Hydrologic Unit Number 18090205—the Indian Wells Valley) east and south of a line described as follows: Beginning at the Kern-Los Angeles County boundary and running north and east along the northwest boundary of the Rancho La Liebre Land Grant to the point of intersection with the range line common to Range 16 West and Range 17 West, San Bernardino Base and Meridian; north along the range line to the point of intersection with the Rancho El Tejon Land Grant boundary; then southeast, northeast, and northwest along the boundary of the Rancho El Tejon Grant to the northwest corner of Section 3, Township 11 North, Range 17 West; then west 1.2 miles; then north to the Rancho El Tejon Land Grant boundary; Then northwest Along the Rancho El Tejon line to the southeast corner of Section 34, Township 32 South, Range 30 East, Mount Diablo Base and Meridian; then north to the northwest corner of Section 35, Township 31 South, Range 30 East; then northeast along the boundary of the Rancho El Tejon Land Grant to the southwest corner of Section 18, Township 31 South, Range 31 East; then east to the southeast corner of Section 13, Township 31 South, Range 31 East; then north along the range line common to Range 31 East and Range 32 East, Mount Diablo Base and Meridian, to the northwest corner of Section 6, Township 29 South, Range 32 East; then east to the southwest corner of Section 31, Township 28 South, Range 32 East; then north along the range line common to Range 31 East and Range 32 East to the northwest corner of Section 6, Township 28 South, Range 32 East, then west to the southeast corner of Section 36, Township 27 South, Range 31 East, then north along the range line common to Range 31 East and Range 32 East to the Kern-Tulare County boundary.
                
                
                  Indian Wells Valley:
                
                
                  Kern County (part)
                  
                  Unclassifiable/Attainment
                
                
                  That portion of Kern County that lies inside Hydrologic Unit Number 18090205.
                
                
                  Western Mojave Desert and Antelope Valley:
                
                
                  Los Angeles County (part)
                  
                  Unclassifiable/Attainment
                
                
                  
                  That portion of Los Angeles County which lies north and east of a line described as follows: Beginning at the Los Angeles-San Bernardino County boundary and running west along the Township line common to Township 3 North and Township 2 North, San Bernardino Base and Meridian; then north along the range line common to Range 8 West and Range 9 West; then west along the Township line common to Township 4 North and Township 3 North; then north along the range line common to Range 12 West and Range 13 West to the southeast corner of Section 12, Township 5 North and Range 13 West; then west along the south boundaries of Sections 12, 11, 10, 9, 8, and 7, Township 5 North and Range 13 West to the boundary of the Angeles National Forest which is collinear with the range line common to Range 13 West and Range 14 West; then north and west along the Angeles National Forest boundary to the point of intersection with the Township line common to Township 7 North and Township 6 North (point is at the northwest corner of Section 4 in Township 6 North and Range 14 West); then west along the Township line common to Township 7 North and Township 6 North; then north along the range line common to Range 15 West and Range 16 West to the southeast corner of Section 13, Township 7 North and Range 16 West; then along the south boundaries of Sections 13, 14, 15, 16, 17, and 18, Township 7 North and Range 16 West; then north along the range line common to Range 16 West and Range 17 West to the north boundary of the Angeles National Forest (collinear with the Township line common to Township 8 North and Township 7 North); then west and north along the Angeles National Forest boundary to the point of intersection with the south boundary of the Rancho La Liebre Land Grant; then west and north along this land grant boundary to the Los Angeles-Kern County boundary.
                
                
                  San Bernardino County (part)
                  
                  Unclassifiable/Attainment
                
                
                  That portion of San Bernardino County (with the exception of that portion in Hydrologic Unit Number 18090205) which lies north and east of a line described as follows: Beginning at the San Bernardino-Riverside County boundary and running north along the range line common to Range 3 East and Range 2 East, San Bernardino Base and Meridian; then west along the Township line common to Township 3 North and Township 2 North to the San Bernardino-Los Angeles County boundary; And that portion of San Bernardino County which lies south and west of a line described as follows: latitude 35 degrees, 10 minutes north and longitude 115 degrees, 45 minutes west.
                
                
                  Trona:
                
                
                  San Bernardino County (part)
                  
                  Unclassifiable/Attainment
                
                
                  That portion of San Bernardino County that lies inside Hydrologic Unit Number 18090205.
                
                
                  Coachella Valley:
                
                
                  Riverside County (part)
                  
                  Unclassifiable/Attainment
                
                
                  
                  That portion of Riverside County which lies to the east of a line described as follows: Beginning at the Riverside-San Diego County boundary and running north along the range line common to Range 4 East and Range 3 East, San Bernardino Base and Meridian; then east along the Township line common to Township 8 South and Township 7 South; then north along the range line common to Range 5 East and Range 4 East; then west along the Township line common to Township 6 South and Township 7 South to the southwest corner of Section 34, Township 6 South, Range 4 East; then north along the west boundaries of Sections 34, 27, 22, 15, 10, and 3, Township 6 South, Range 4 East; then west along the Township line common to Township 5 South and Township 6 South; then north along the range line common to Range 4 East and Range 3 East; then west along the south boundaries of Sections 13, 14, 15, 16, 17, and 18, Township 5 South, Range 3 East; then North along the range line common to Range 2 East and Range 3 East; to the Riverside-San Bernardino County line: And that portion of Riverside County which lies to the west of a line described as follows: That segment of the southwestern boundary line of Hydrologic Unit Number 18100100 within Riverside County, further described as follows: Beginning at the Riverside-Imperial County boundary and running north along the range line common to Range 17 East and Range 16 East, San Bernardino Base and Meridian; then northwest along the ridge line of the Chuckwalla Mountains, through Township 8 South, Range 16 East and Township 7 South, Range 16 East, until the Black Butte Mountain, Elevation 45'05'′; then west and northwest along the ridge line to the southwest corner of Township 5 South, Range 14 East; then north along the range line common to Range 14 East and Range 13 East; then west and northwest along the ridge line to Monument Mountain, elevation 4834′; then southwest and then northwest along the ridge line of the Little San Bernardino Mountains to Quail Mountain, elev. 5814′; then northwest along the ridge line to the Riverside-San Bernardino County line.
                
                
                  Far Eastern Riverside and San Bernardino Counties:
                
                
                  San Bernardino County (remainder)
                  
                  Unclassifiable/Attainment
                
                
                  Riverside County (remainder)
                  
                  Unclassifiable/Attainment
                
                
                  Imperial County (remainder)
                  
                  Unclassifiable Attainment
                
                
                  San Diego County
                  
                  Unclassifiable/Attainment
                
                
                  a Includes Indian Country located in each county or area, except as otherwise specified.
                
                  1 This date is 30 days after November 13, 2009, unless otherwise noted.
                
                  2 This date is July 2, 2014, unless otherwise noted.
              
              
              
                California—NO2 (1971 Annual Standard)
                
                  Designated area
                  Does not meet primary standards
                  Cannot be classified or better than national standards
                
                
                  North Coast Air Basin
                  
                  X
                
                
                  San Francisco Area Air Basin
                  
                  X
                
                
                  Lake County Air Basin
                  
                  X
                
                
                  North Central Coast Air Basin:
                
                
                  Monterey portion
                  
                  X
                
                
                  San Benito portion
                  
                  X
                
                
                  Santa Cruz portion
                  
                  X
                
                
                  South Central Coast Air Basin:
                
                
                  San Luis Obispo Count
                  
                  X
                
                
                  Santa Barbara AQMA
                  
                  X
                
                
                  Santa Barbara non-AQMA
                  
                  X
                
                
                  Ventura County
                  
                  X
                
                
                  Channel Islands
                  
                  X
                
                
                  San Diego Air Basin:
                
                
                  West San Diego County
                  
                  X
                
                
                  East San Diego County
                  
                  X
                
                
                  South Coast Air Basin
                  
                  X
                
                
                  San Joaquin Valley Air Basin:
                
                
                  Fresno County
                  
                  X
                
                
                  Kern County (SJVAS portion)
                  
                  X
                
                
                  Kings County
                  
                  X
                
                
                  Madera County
                  
                  X
                
                
                  Merced County
                  
                  X
                
                
                  San Joaquin County
                  
                  X
                
                
                  Stanislaus County
                  
                  X
                
                
                  Tulare County
                  
                  X
                
                
                  Sacramento Valley Air Basin:
                
                
                  Sacramento County
                  
                  X
                
                
                  Solano County (Sacramento Valley Air Basin portion)
                  
                  X
                
                
                  Yolo County
                  
                  X
                
                
                  Butte County
                  
                  X
                
                
                  Colusa County
                  
                  X
                
                
                  Glenn County
                  
                  X
                
                
                  Shasta County (Sacramento Valley portion)
                  
                  X
                
                
                  Sutter County
                  
                  X
                
                
                  Tehama County
                  
                  X
                
                
                  Yuba County
                  
                  X
                
                
                  Great Basin Valleys Air Basin
                  
                  X
                
                
                  Northeast Plateau Air Basin
                  
                  X
                
                
                  Mountain Counties Air Basin:
                
                
                  AQMA portion of Placer Co. County
                  
                  X
                
                
                  Placer County excluding AQMA portion and Lake Tahoe portion
                  
                  X
                
                
                  Anador County
                  
                  X
                
                
                  Calaveras County
                  
                  X
                
                
                  El Dorado County, excluding Lake Tahoe Air Basin portion
                  
                  X
                
                
                  Mariposa County
                  
                  X
                
                
                  Nevada County
                  
                  X
                
                
                  Plumas County
                  
                  X
                
                
                  Sierra County
                  
                  X
                
                
                  Tuolumne County
                  
                  X
                
                
                  Southeast Desert Air Basin County:
                
                
                  Kern County (S.E. Desert portion) County
                  
                  X
                
                
                  Imperial County
                  
                  X
                
                
                  Los Angeles County (portion within S.E. Desert Air Basin)
                  
                  X
                
                
                  Riverside County (portion not within South Coast Air Basin or Coachella Valley planning area)
                  
                  X
                
                
                  San Bernardino County (portion within S.E. Desert AQMA)
                  
                  X
                
                
                  Riverside County (Coachella Valley planning area)
                  
                  X
                
                
                  San Bernardino, non-AQMA
                  
                  X
                
                
                  Tahoe Air Basin
                  
                  X
                
              
              
                California—NO2 (2010 1-Hour Standard)
                
                  Designated area
                  Designation a
                  
                  Date 1
                  
                  Type
                
                
                  Amador County APCD:
                
                
                  Amador County
                  
                  Unclassifiable/Attainment.
                
                
                  
                  Antelope Valley AQMD:
                
                
                  Los Angeles County (part)
                  
                  Unclassifiable/Attainment.
                
                
                  That portion of Los Angeles County which lies north and east of a line described as follows: Beginning at the Los Angeles-San Bernardino County boundary and running west along the township line common to T. 3 N and T. 2 N, San Bernardino Base and Meridian; then north along the range line common to R. 8 W and R. 9 W; then west along the township line common to T. 4 N and T. 3 N; then north along the range Line Common to R. 12 W and R. 13 W to the southeast corner of Section 12, T. 5 N, R. 13 W; then west along the south boundaries of Sections 12, 11, 10, 9, 8, 7, T. 5 N, R. 13 W to the boundary of the Angeles National Forest which is collinear with the range line common to R. 13 W and R. 14 W; then north and west along the Angeles National Forest boundary to the point of intersection with the township line common to T. 7 N and T. 6 N (point is at the northwest corner of Section 4 in T. 6 N, R. 14 W); then west along the township line common to T. 7 N and T. 6 N; then north along the range line common to R. 15 W and R. 16 W to the southeast corner of Section 13, T. 7 N, R. 16 W; then along the south boundaries of Sections 13, 14, 15, 16, 17, 18, T. 7 N, R. 16 W; then north along the range line common to R. 16 W and R. 17 W to the north boundary of the Angeles National Forest (collinear with township line common to T. 8 N and T. 7 N) then west and north along the Angeles National Forest boundary to the point of intersection with the south boundary of the Rancho La Liebre Land Grant; then west and north along this land grant boundary to the Los Angeles-Kern County boundary
                
                
                  Bay Area AQMD:
                
                
                  Alameda County
                  
                  Unclassifiable/Attainment.
                
                
                  Contra Costa County
                  
                  Unclassifiable/Attainment.
                
                
                  Marin County
                  
                  Unclassifiable/Attainment.
                
                
                  Napa County
                  
                  Unclassifiable/Attainment.
                
                
                  San Francisco County
                  
                  Unclassifiable/Attainment.
                
                
                  San Mateo County
                  
                  Unclassifiable/Attainment.
                
                
                  Santa Clara County
                  
                  Unclassifiable/Attainment.
                
                
                  Solano County (part)
                  
                  Unclassifiable/Attainment.
                
                
                  That portion of Solano County which lies south and west of a line described as follows: Beginning at the intersection of the westerly boundary of Solano County and the 1/4 section line running east and west through the center of Section 34, T. 6 N, R. 2.W, Mount Diablo Base and Meridian, thence east along said 1/4 section line to the east boundary of Section 36, T. 6 N, R. 2 W, thence south 1/2 mile and east 2.0 miles, more or less, along the west and south boundary of Los Putos Rancho to the northwest corner of Section 4, T. 5 N, R. 1 W, thence east along a line common to T. 5 N and T. 6 N to the northeast corner of Section 3, T. 5 N, R. 1 E, thence south along section lines to the southeast corner of Section 10, T. 3 N, R. 1 E, thence east along section lines to the south 1/4 corner of Section 8, T. 3 N, R. 2 E, thence east to the boundary between Solano and Sacramento Counties
                
                
                  Sonoma County (part)
                  
                  Unclassifiable/Attainment.
                
                
                  
                  That portion of Sonoma County which lies south and east of a line described as follows: Beginning at the southeasterly corner of the Rancho Estero Americano, being on the boundary line between Marin and Sonoma Counties, California; thence running northerly along the easterly boundary line of said Rancho Estero Americano to the northeasterly corner thereof, being an angle corner in the westerly boundary line of Rancho Canada de Jonive; thence running along said boundary of Rancho Canada de Jonive westerly, northerly and easterly to its intersection with the easterly line of Graton Road; thence running along the easterly and southerly line of Graton Road, northerly and easterly to its intersection with the easterly line of Sullivan Road; thence running northerly along said easterly line of Sullivan Road to the southerly line of Green Valley Road; thence running easterly along the said southerly line of Green Valley Road and easterly along the southerly line of State Highway 116, to the westerly line of Vine Hill Road; thence running along the westerly and northerly line of Vine Hill Road, northerly and easterly to its intersection with the westerly line of Laguna Road; thence running northerly along the westerly line of Laguna Road and the northerly projection thereof to the northerly line of Trenton Road; thence running westerly along the northerly line of said Trenton Road to the easterly line of Trenton-Healdsburg Road; thence running northerly along said easterly line of Trenton-Healdsburg Road to the easterly line of Eastside Road; thence running northerly along said easterly line of Eastside Road to its intersection with the southerly line of Rancho Sotoyome; thence running easterly along said southerly line of Rancho Sotoyome to its intersection with the Township line common to Townships 8 and 9 North, Mount Diablo Meridian; thence running easterly along said township line to its intersection with the boundary line between Sonoma and Napa Counties
                
                
                  Butte County AQMD:
                
                
                  Butte County
                  
                  Unclassifiable/Attainment.
                
                
                  Calaveras County AQMD:
                
                
                  Calaveras County
                  
                  Unclassifiable/Attainment.
                
                
                  Colusa County AQMD:
                
                
                  Colusa County
                  
                  Unclassifiable/Attainment.
                
                
                  Eastern Kern APCD:
                
                
                  Kern County (part)
                  
                  Unclassifiable/Attainment.
                
                
                  
                  That portion of Kern County east and south of a line described as follows: Beginning at the Kern-Los Angeles County boundary and running north and east along the northwest boundary of the Rancho La Libre Land Grant to the point of intersection with the range line common to R. 16 W and R. 17 W, San Bernardino Base and Meridian; north along the range line to the point of intersection with the Rancho El Tejon Land Grant boundary; then southeast, northeast, and northwest along the boundary of the Rancho El Tejon Land Grant to the northwest corner of Section 3, T. 11 N, R. 17 W; then west 1.2 miles; then north to the Rancho El Tejon Land Grant boundary; then northwest along the Rancho El Tejon line to the southeast corner of Section 34, T. 32 S, R. 30 E, Mount Diablo Base and Meridian; then north to the northwest corner of Section 35, T. 31 S, R. 30 E; then northeast along the boundary of the Rancho El Tejon Land Grant to the southwest corner of Section 18, T. 31 S, R. 31 E; then east to the southeast corner of Section 13, T. 31 S, R. 31 E; then north along the range line common to R. 31 E and R. 32 E, Mount Diablo Base and Meridian, to the northwest corner of Section 6, T. 29 S, R. 32 E; then east to the southwest corner of Section 31 T. 28 S, R. 32 E; then north along the range line common to R. 31 E and R. 32 E to the northwest corner of Section 6, T. 28 S, R. 32 E, then west to the southeast corner of Section 36, T. 27 S, R. 31 E, then north along the range line common to R. 31 E and R. 32 E to the Kern-Tulare County boundary
                
                
                  El Dorado County AQMD:
                
                
                  El Dorado County
                  
                  Unclassifiable/Attainment.
                
                
                  Feather River AQMD:
                
                
                  Sutter County
                  
                  Unclassifiable/Attainment.
                
                
                  Yuba County
                  
                  Unclassifiable/Attainment.
                
                
                  Glenn County APCD:
                
                
                  Glenn County
                  
                  Unclassifiable/Attainment.
                
                
                  Great Basin Unified APCD:
                
                
                  Alpine County
                  
                  Unclassifiable/Attainment.
                
                
                  Inyo County
                  
                  Unclassifiable/Attainment.
                
                
                  Mono County
                  
                  Unclassifiable/Attainment.
                
                
                  Imperial County APCD:
                
                
                  Imperial County
                  
                  Unclassifiable/Attainment.
                
                
                  Lake County AQMD:
                
                
                  Lake County
                  
                  Unclassifiable/Attainment.
                
                
                  Lassen County APCD:
                
                
                  Lassen County
                  
                  Unclassifiable/Attainment.
                
                
                  Mariposa County APCD:
                
                
                  Mariposa County
                  
                  Unclassifiable/Attainment.
                
                
                  Mendocino County AQMD:
                
                
                  Mendocino County
                  
                  Unclassifiable/Attainment.
                
                
                  Modoc County APCD:
                
                
                  Modoc County
                  
                  Unclassifiable/Attainment.
                
                
                  Mojave Desert AQMD:
                
                
                  Riverside County (part)
                  
                  Unclassifiable/Attainment.
                
                
                  
                  That portion of Riverside County which lies east of a line described as follows: Beginning at the southwest corner of Section 32, T. 8 S, R. 20 E, San Bernardino Base and Meridian, on the Riverside-Imperial County Boundary; then northerly along section lines to the northwest corner of Section 5, T. 7 S, R. 20 E; then westerly along the township line to the southwest corner of Section 31, T. 6 S, R. 19 E; then northerly along the range line to the northwest corner of Section 6, T. 5 S, R. 19 E; then easterly along the township line to the southwest corner of Section 33, T. 4 S, R. 19 E; then northerly along section lines to the northwest corner of Section 4, T. 4 S, R. 19 E; then westerly along the township lines to the southwest corner of Section 32, T. 3 S, R. 19 E; then northerly along section lines to the northwest corner of Section 17, T. 3 S, R. 19 E; then westerly along the township line to the southwest corner of Section 7, T. 3 S, R. 19 E; then northerly along section lines to the northwest corner of Section 30, T. 2 S, R. 19 E; then westerly along the southerly line of Section 24, T. 2 S, R. 18 E, to the southwest corner thereof; then northerly along section lines to the northwest corner of Section 13, T. 2 S, R. 18 E; then westerly along section lines to the southwest corner of Section 10, T. 2 S, R. 18 E; then northerly along section lines to the Riverside-San Bernardino County boundary
                
                
                  San Bernardino County (part)
                  
                  Unclassifiable/Attainment.
                
                
                  That portion of San Bernardino County east and north of a line described as follows: Beginning at the San Bernardino-Riverside County boundary and running north along the range line common to R. 3 E and R. 2 E, San Bernardino Base and Meridian; then west along the township line common to T. 3 N and T. 2 N to the San Bernardino-Los Angeles County boundary
                
                
                  Monterey Bay Unified APCD:
                
                
                  Monterey County
                  
                  Unclassifiable/Attainment.
                
                
                  San Benito County
                  
                  Unclassifiable/Attainment.
                
                
                  Santa Cruz County
                  
                  Unclassifiable/Attainment.
                
                
                  North Coast Unified AQMD:
                
                
                  Del Norte County
                  
                  Unclassifiable/Attainment.
                
                
                  Humboldt Count
                  
                  Unclassifiable/Attainment.
                
                
                  Trinity County
                  
                  Unclassifiable/Attainment.
                
                
                  Northern Sierra AQMD:
                
                
                  Nevada County
                  
                  Unclassifiable/Attainment.
                
                
                  Plumas County
                  
                  Unclassifiable/Attainment.
                
                
                  Sierra County
                  
                  Unclassifiable/Attainment.
                
                
                  Northern Sonoma County APCD:
                
                
                  Sonoma County (part)
                  
                  Unclassifiable/Attainment.
                
                
                  
                  That portion of Sonoma County which lies north and west of a line described as follows: Beginning at the southeasterly corner of the Rancho Estero Americano, being on the boundary line between Marin and Sonoma Counties, California; thence running northerly along the easterly boundary line of said Rancho Estero Americano to the northeasterly corner thereof, being an angle corner in the westerly boundary line of Rancho Canada de Jonive; thence running along said boundary of Rancho Canada de Jonive westerly, northerly and easterly to its intersection with the easterly line of Graton Road; thence running along the easterly and southerly line of Graton Road, northerly and easterly to its intersection with the easterly line of Sullivan Road; thence running northerly along said easterly line of Sullivan Road to the southerly line of Green Valley Road; thence running easterly along the said southerly line of Green Valley Road and easterly along the southerly line of State Highway 116, to the westerly line of Vine Hill Road; thence running along the westerly and northerly line of Vine Hill Road, northerly and easterly to its intersection with the westerly line of Laguna Road; thence running northerly along the westerly line of Laguna Road and the northerly projection thereof to the northerly line of Trenton Road; thence running westerly along the northerly line of said Trenton Road to the easterly line of Trenton-Healdsburg Road; thence running northerly along said easterly line of Trenton-Healdsburg Road to the easterly line of Eastside Road; thence running northerly along said easterly line of Eastside Road to its intersection with the southerly line of Rancho Sotoyome; thence running easterly along said southerly line of Rancho Sotoyome to its intersection with the Township line common to Townships 8 and 9 North, Mount Diablo Meridian; thence running easterly along said township line to its intersection with the boundary line between Sonoma and Napa Counties.
                
                
                  Placer County APCD:
                
                
                  Placer County
                  
                  Unclassifiable/Attainment.
                
                
                  Sacramento Metropolitan AQMD:
                
                
                  Sacramento County
                  
                  Unclassifiable/Attainment.
                
                
                  San Diego County APCD:
                
                
                  San Diego County
                  
                  Unclassifiable/Attainment.
                
                
                  San Joaquin Valley Unified APCD:
                
                
                  Fresno County
                  
                  Unclassifiable/Attainment.
                
                
                  Kern County (part)
                  
                  Unclassifiable/Attainment.
                
                
                  
                  That portion of Kern County which lies west and north of a line described as follows: Beginning at the Kern-Los Angeles County boundary and running north and east along the northwest boundary of the Rancho La Libre Land Grant to the point of intersection with the range line common to R. 16 W and R. 17 W, San Bernardino Base and Meridian; north along the range line to the point of intersection with the Rancho El Tejon Land Grant boundary; then southeast, northeast, and northwest along the boundary of the Rancho El Tejon Land Grant to the northwest corner of Section 3, T. 11 N, R. 17 W; then west 1.2 miles; then north to the Rancho El Tejon Land Grant boundary; then northwest along the Rancho El Tejon line to the southeast corner of Section 34, T. 32 S, R. 30 E, Mount Diablo Base and Meridian; then north to the northwest corner of Section 35, T. 31 S, R. 30 E; then northeast along the boundary of the Rancho El Tejon Land Grant to the southwest corner of Section 18, T. 31 S, R. 31 E; then east to the southeast corner of Section 13, T. 31 S, R. 31 E; then north along the range line common to R. 31 E and R. 32 E, Mount Diablo Base and Meridian, to the northwest corner of Section 6, T. 29 S, R. 32 E; then east to the southwest corner of Section 31, T. 28 S, R. 32 E; then north along the range line common to R. 31 E and R. 32 E to the northwest corner of Section 6, T. 28 S, R. 32 E, then west to the southeast corner of Section 36, T. 27 S, R. 31 E, then north along the range line common to R. 31 E and R. 32 E to the Kern-Tulare County boundary.
                
                
                  Kings County
                  
                  Unclassifiable/Attainment.
                
                
                  Madera County
                  
                  Unclassifiable/Attainment.
                
                
                  Merced County
                  
                  Unclassifiable/Attainment.
                
                
                  San Joaquin County
                  
                  Unclassifiable/Attainment.
                
                
                  Stanislaus County
                  
                  Unclassifiable/Attainment.
                
                
                  Tulare County
                  
                  Unclassifiable/Attainment.
                
                
                  San Luis Obispo County APCD:
                
                
                  San Luis Obispo County
                  
                  Unclassifiable/Attainment.
                
                
                  Santa Barbara County APCD:
                
                
                  Santa Barbara County
                  
                  Unclassifiable/Attainment.
                
                
                  Shasta County AQMD:
                
                
                  Shasta County
                  
                  Unclassifiable/Attainment.
                
                
                  Siskiyou County APCD:
                
                
                  Siskiyou County
                  
                  Unclassifiable/Attainment.
                
                
                  South Coast AQMD:
                
                
                  Los Angeles County (part)
                  
                  Unclassifiable/Attainment.
                
                
                  
                  That portion of Los Angeles County which lies south and west of a line described as follows: Beginning at the Los Angeles-San Bernardino County boundary and running west along the township line common to T.3 N and T.2 N, San Bernardino Base and Meridian; then north along the range line common to R.8 W and R.9 W; then west along the township line common to T.4 N and T.3 N; then north along the range line common to R.12 W and R.13 W to the southeast corner of Section 12, T.5 N, R. 13 W; then west along the south boundaries of Sections 12, 11, 10, 9, 8, 7, T.5 N, R. 13 W to the boundary of the Angeles National Forest which is collinear with the range line common to R. 13 W and R. 14 W; then north and west along the Angeles National Forest boundary to the point of intersection with the township line common to T.7 N and T. 6 N (point is at the northwest corner of Section 4 in T.6 N, R. 14 W); then west along the township line common to T.7 N and T.6 N; then north along the range line common to R. 15 W and R. 16 W to the southeast corner of Section 13, T.7 N, R. 16 W; then along the south boundaries of Sections 13, 14, 15, 16, 17, 18, T.7 N, R. 16 W; then north along the range line common to R.16 W and R. 17 W to the north boundary of the Angeles National Forest (collinear with township line common to T.8 N and T.7 N); then west and north along the Angeles National Forest boundary to the point of intersection with the south boundary of the Rancho La Liebre Land Grant; then west and north along this land grant boundary to the Los Angeles-Kern County boundary.
                
                
                  Orange County
                  
                  Unclassifiable/Attainment.
                
                
                  Riverside County (part)
                  
                  Unclassifiable/Attainment.
                
                
                  That portion of Riverside County which lies west of a line described as follows: Beginning at the southwest corner of Section 32, T. 8 S, R. 20 E, San Bernardino Base and Meridian, on the Riverside-Imperial County Boundary; then northerly along section lines to the northwest corner of Section 5, T. 7 S, R. 20 E; then westerly along the township line to the southwest corner of Section 31, T. 6 S, R. 19 E; then northerly along the range line to the northwest corner of Section 6, T. 5 S, R. 19 E; then easterly along the township line to the southwest corner of Section 33, T. 4 S, R. 19 E; then northerly along section lines to the northwest corner of Section 4, T. 4 S, R. 19 E; then westerly along the township lines to the southwest corner of Section 32, T. 3 S, R. 19 E; then northerly along section lines to the northwest corner of Section 17, T. 3 S, R. 19 E; then westerly along the township line to the southwest corner of Section 7, T. 3 S, R. 19 E; then northerly along section lines to the northwest corner of Section 30, T. 2 S, R. 19 E; then westerly along the southerly line of Section 24, T. 2 S, R. 18 E, to the southwest corner thereof; then northerly along section lines to the northwest corner of Section 13, T. 2 S, R. 18 E; then westerly along section lines to the southwest corner of Section 10, T. 2 S, R. 18 E; then northerly along section lines to the Riverside-San Bernardino County boundary.
                
                
                  San Bernardino County (part)
                  
                  Unclassifiable/Attainment.
                
                
                  That portion of San Bernardino County west and south of a line described as follows: Beginning at the San Bernardino-Riverside County boundary and running north along the range line common to R. 3 E and R. 2 E; then west along the township line common to T. 3 N and T. 2 N to the San Bernardino-Los Angeles County boundary.
                
                
                  Tehama County APCD:
                
                
                  Tehama County
                  
                  Unclassifiable/Attainment.
                
                
                  Tuolumne County APCD:
                
                
                  Tuolumne County
                  
                  Unclassifiable/Attainment.
                
                
                  Ventura County APCD:
                
                
                  Ventura County
                  
                  Unclassifiable/Attainment.
                
                
                  Yolo-Solano AQMD:
                
                
                  Solano County
                  
                  Unclassifiable/Attainment.
                
                
                  
                  That portion of Solano County which lies north and east of a line described as follows: Beginning at the intersection of the westerly boundary of Solano County and the 1/4 section line running east and west through the center of Section 34, T. 6 N, R. 2 W, Mount Diablo Base and Meridian, thence east along said 1/4 section line to the east boundary of Section 36, T. 6 N, R. 2 W, thence south 1/2 mile and east 2.0 miles, more or less, along the west and south boundary of Los Putos Rancho to the northwest corner of Section 4, T. 5 N, R. 1 W, thence east along a line common to T. 5 N and T. 6 N to the northeast corner of Section 3, T. 5 N, R. 1 E, thence south along section lines to the southeast corner of Section 10, T. 3 N, R. 1 E, thence east along section lines to the south 1/4 corner of Section 8, T. 3 N, R. 2 E, thence east to the boundary between Solano and Sacramento Counties.
                
                
                  Yolo County
                  
                  Unclassifiable/Attainment.
                
                
                  a Includes Indian Country located in each county or area, except as otherwise specified.
                
                  1 This date is 90 days after October 31, 2011, unless otherwise noted.
              
              
                California—1997 8-Hour Ozone NAAQS
                [Primary and Secondary]
                
                  Designated area
                  Designation a
                  
                  Date 1
                  
                  Type
                  Category/classification
                  Date 1
                  
                  Type
                
                
                  Amador and Calaveras Cos., CA:
                
                
                  (Central Mountain Cos.)
                
                
                  Amador County
                  
                  Nonattainment
                  6/13/12
                  Subpart 2/Moderate.
                
                
                  Calaveras County
                  
                  Nonattainment
                  6/13/12
                  Subpart 2/Moderate.
                
                
                  Chico, CA:
                
                
                  Butte County
                  
                  Nonattainment
                  6/13/12
                  Subpart 2/Marginal.
                
                
                  Kern County (Eastern Kern), CA
                
                
                  Kern County (part)
                  
                  Nonattainment
                  6/13/12
                  Subpart 2/Moderate.
                
                
                  
                  That portion of Kern County (with the exception of that portion in Hydrologic Unit Number 18090205—the Indian Wells Valley) east and south of a line described as follows: Beginning at the Kern-Los Angeles County boundary and running north and east along the northwest boundary of the Rancho La Liebre Land Grant to the point of intersection with the range line common to Range 16 West and Range 17 West, San Bernardino Base and Meridian; north along the range line to the point of intersection with the Rancho El Tejon Land Grant boundary; then southeast, northeast, and northwest along the boundary of the Rancho El Tejon Grant to the northwest corner of Section 3, Township 11 North, Range 17 West; then west 1.2 miles; then north to the Rancho El Tejon Land Grant boundary; then northwest along the Rancho El Tejon line to the southeast corner of Section 34, Township 32 South, Range 30 East, Mount Diablo Base and Meridian; then north to the northwest corner of Section 35, Township 31 South, Range 30 East; then northeast along the boundary of the Rancho El Tejon Land Grant to the southwest corner of Section 18, Township 31 South, Range 31 East; then east to the southeast corner of Section 13, Township 31 South, Range 31 East; then north along the range line common to Range 31 East and Range 32 East, Mount Diablo Base and Meridian, to the northwest corner of Section 6, Township 29 South, Range 32 East; then east to the southwest corner of Section 31, Township 28 South, Range 32 East; then north along the range line common to Range 31 East and Range 32 East to the northwest corner of Section 6, Township 28 South, Range 32 East, then west to the southeast corner of Section 36, Township 27 South, Range 31 East, then north along the range line common to Range 31 East and Range 32 East to the Kern-Tulare County boundary
                  
                  
                  
                
                
                  Imperial County, CA: Imperial County
                  
                  Nonattainment
                  3/14/08
                  Subpart 2/Moderate.
                
                
                  Los Angeles—South Coast Air Basin, CA: d f
                  
                  
                  Nonattainment
                  (2)
                  Subpart 2/Extreme.
                
                
                  Los Angeles County (part)
                  
                  Nonattainment
                  (2)
                  Subpart 2/Extreme.
                
                
                  
                  That portion of Los Angeles County which lies south and west of a line described as follows: Beginning at the Los Angeles-San Bernardino County boundary and running west along the Township line common to Township 3 North and Township 2 North, San Bernardino Base and Meridian; then north along the range line common to Range 8 West and Range 9 West; then west along the Township line common to Township 4 North and Township 3 North; then north along the range line common to Range 12 West and Range 13 West to the southeast corner of Section 12, Township 5 North and Range 13 West; then west along the south boundaries of Sections 12, 11, 10, 9, 8, and 7, Township 5 North and Range 13 West to the boundary of the Angeles National Forest which is collinear with the range line common to Range 13 West and Range 14 West; then north and west along the Angeles National Forest boundary to the point of intersection with the Township line common to Township 7 North and Township 6 North (point is at the northwest corner of Section 4 in Township 6 North and Range 14 West); then west along the Township line common to Township 7 North and Township 6 North; then north along the range line common to Range 15 West and Range 16 West to the southeast corner of Section 13, Township 7 North and Range 16 West; then along the south boundaries of Sections 13, 14, 15, 16, 17, and 18, Township 7 North and Range 16 West; then north along the range line common to Range 16 West and Range 17 West to the north boundary of the Angeles National Forest (collinear with the Township line common to Township 8 North and Township 7 North); then west and north along the Angeles National Forest boundary to the point of intersection with the south boundary of the Rancho La Liebre Land Grant; then west and north along this land grant boundary to the Los Angeles-Kern County boundary
                
                
                  Orange County
                  
                  Nonattainment
                  (2)
                  Subpart 2/Extreme.
                
                
                  Riverside County (part)
                  
                  Nonattainment
                  (2)
                  Subpart 2/Extreme.
                
                
                  
                  That portion of Riverside County which lies to the west of a line described as follows: Beginning at the Riverside-San Diego County boundary and running north along the range line common to Range 4 East and Range 3 East, San Bernardino Base and Meridian; then east along the Township line common to Township 8 South and Township 7 South; then north along the range line common to Range 5 East and Range 4 East; then west along the Township line common to Township 6 South and Township 7 South to the southwest corner of Section 34, Township 6 South, Range 4 East; then north along the west boundaries of Sections 34, 27, 22, 15, 10, and 3, Township 6 South, Range 4 East; then west along the Township line common to Township 5 South and Township 6 South; then north along the range line common to Range 4 East and Range 3 East; then west along the south boundaries of Sections 13, 14, 15, 16, 17, and 18, Township 5 South, Range 3 East; then north along the range line common to Range 2 East and Range 3 East; to the Riverside-San Bernardino County line
                
                
                  San Bernardino County (part)
                  
                  Nonattainment
                  (2)
                  Subpart 2/Extreme.
                
                
                  That portion of San Bernardino County which lies south and west of a line described as follows: Beginning at the San Bernardino-Riverside County boundary and running north along the range line common to Range 3 East and Range 2 East, San Bernardino Base and Meridian; then west along the Township line common to Township 3 North and Township 2 North to the San Bernardino-Los Angeles County boundary
                
                
                  Pechanga Reservation c
                  
                  April 3, 2015
                  Attainment.
                
                
                  Morongo Band of Mission Indians e
                  
                  
                  Nonattainment
                  
                  Subpart 2/Severe-17.
                
                
                  Los Angeles and San Bernardino Counties (Western Mojave Desert), CA
                  
                  Nonattainment
                  6/7/2012
                  Subpart 2/Severe-15.
                
                
                  Los Angeles County (part)
                  
                  Nonattainment
                  6/7/2012
                  Subpart 2/Severe-15.
                
                
                  
                  That portion of Los Angeles County which lies north and east of a line described as follows: Beginning at the Los Angeles-San Bernardino County boundary and running west along the Township line common to Township 3 North and Township 2 North, San Bernardino Base and Meridian; then north along the range line common to Range 8 West and Range 9 West; then west along the Township line common to Township 4 North and Township 3 North; then north along the range line common to Range 12 West and Range 13 West to the southeast corner of Section 12, Township 5 North and Range 13 West; then west along the south boundaries of Sections 12, 11, 10, 9, 8, and 7, Township 5 North and Range 13 West to the boundary of the Angeles National Forest which is collinear with the range line common to Range 13 West and Range 14 West; then north and west along the Angeles National Forest boundary to the point of intersection with the Township line common to Township 7 North and Township 6 North (point is at the northwest corner of Section 4 in Township 6 North and Range 14 West); then west along the Township line common to Township 7 North and Township 6 North; then north along the range line common to Range 15 West and Range 16 West to the southeast corner of Section 13, Township 7 North and Range 16 West; then along the south boundaries of Sections 13, 14, 15, 16, 17, and 18, Township 7 North and Range 16 West; then north along the range line common to Range 16 West and Range 17 West to the north boundary of the Angeles National Forest (collinear with the Township line common to Township 8 North and Township 7 North); then west and north along the Angeles National Forest boundary to the point of intersection with the south boundary of the Rancho La Liebre Land Grant; then west and north along this land grant boundary to the Los Angeles-Kern County boundary
                
                
                  San Bernardino County (part)
                  
                  Nonattainment
                  6/7/2012
                  Subpart 2/Severe-15.
                
                
                  That portion of San Bernardino County which lies north and east of a line described as follows: Beginning at the San Bernardino-Riverside County boundary and running north along the range line common to Range 3 East and Range 2 East, San Bernardino Base and Meridian; then west along the Township line common to Township 3 North and Township 2 North to the San Bernardino-Los Angeles County boundary; And that portion of San Bernardino County which lies south and west of a line described as follows: latitude 35 degrees, 10 minutes north and longitude 115 degrees, 45 minutes west.
                
                
                  Mariposa and Tuolumne Cos., CA:(Southern Mountain Counties)
                  
                
                
                  
                  Mariposa County
                  
                  Nonattainment
                  6/13/12
                  Subpart 2/Moderate.
                
                
                  Tuolumne County
                  
                  Nonattainment
                  6/13/12
                  Subpart 2/Moderate.
                
                
                  Riverside Co. (Coachella Valley), CA:
                
                
                  Riverside County (part) g
                  
                  
                  Nonattainment
                  6/12/19
                  Subpart 2/Extreme.
                
                
                  That portion of Riverside County which lies to the east of a line described as follows: Beginning at the Riverside-San Diego County boundary and running north along the range line common to Range 4 East and Range 3 East, San Bernardino Base and Meridian; then east along the Township line common to Township 8 South and Township 7 South; then north along the range line common to Range 5 East and Range 4 East; then west along the Township line common to Township 6 South and Township 7 South to the southwest corner of Section 34, Township 6 South, Range 4 East; then north along the west boundaries of Sections 34, 27, 22, 15, 10, and 3, Township 6 South, Range 4 East; then west along the Township line common to Township 5 South and Township 6 South; then north along the range line common to Range 4 East and Range 3 East; then west along the south boundaries of Sections 13, 14, 15, 16, 17, and 18, Township 5 South, Range 3 East; then north along the range line common to Range 2 East and Range 3 East; to the Riverside-San Bernardino County line. And that portion of Riverside County which lies to the west of a line described as follows: That segment of the southwestern boundary line of Hydrologic Unit Number 18100100 within Riverside County, further described as follows: Beginning at the Riverside-Imperial County boundary and running north along the range line common to Range 17 East and Range 16 East, San Bernardino Base and Meridian; then northwest along the ridge line of the Chuckwalla Mountains, through Township 8 South, Range 16 East and Township 7 South, Range 16 East, until the Black Butte Mountain, elevation 4504′; then west and northwest along the ridge line to the southwest corner of Township 5 South, Range 14 East; then north along the range line common to Range 14 East and Range 13 East; then west and northwest along the ridge line to Monument Mountain, elevation 4834′; then southwest and then northwest along the ridge line of the Little San Bernardino Mountains to Quail Mountain, elev. 5814′; then northwest along the ridge line to the Riverside-San Bernardino County line.
                
                
                  Agua Caliente Band of Cahuilla Indians of the Agua Caliente Indian Reservation e
                  
                  
                  Nonattainment
                  (2)
                  Subpart 2/Severe-15.
                
                
                  Augustine Band of Cahuilla Indians e
                  
                  
                  Nonattainment
                  (2)
                  Subpart 2/Severe-15.
                
                
                  
                  Cabazon Band of Mission Indians e
                  
                  
                  Nonattainment
                  (2)
                  Subpart 2/Severe-15.
                
                
                  Santa Rosa Band of Cahuilla Indians e
                  
                  
                  Nonattainment
                  (2)
                  Subpart 2/Severe-15.
                
                
                  Torres Martinez Desert Cahuilla Indians e
                  
                  
                  Nonattainment
                  (2)
                  Subpart 2/Severe-15.
                
                
                  Twenty-Nine Palms Band of Mission Indians of California e
                  
                  
                  Nonattainment
                  (2)
                  Subpart 2/Severe-15.
                
                
                  Sacramento Metro, CA
                  
                  Nonattainment
                  (2)
                  Subpart 2/Severe-15.
                
                
                  El Dorado County (part)
                  
                  Nonattainment
                  (2)
                  Subpart 2/Severe-15.
                
                
                  All portions of the county, except that portion of El Dorado County within the drainage area naturally tributary to Lake Tahoe including said Lake.
                
                
                  Placer County (part)
                  
                  Nonattainment
                  (2)
                  Subpart 2/Severe-15.
                
                
                  All portions of the county except that portion of Placer County within the drainage area naturally tributary to Lake Tahoe including said Lake, plus that area in the vicinity of the head of the Truckee River described as follows: Commencing at the point common to the aforementioned drainage area crestline and the line common to Townships 15 North and 16 North, Mount Diablo Base and Meridian, and following that line in a westerly direction to the northwest corner of Section 3, Township 15 North, Range 16 East, Mount Diablo Base and Meridian, thence south along the west line of Sections 3 and 10, Township 15 North, Range 16 East, Mount Diablo Base and Meridian, to the intersection with the said drainage area crestline, thence following the said drainage area boundary in a southeasterly, then northeasterly direction to and along the Lake Tahoe Dam, thence following the said drainage area crestline in a northeasterly, then northwesterly direction to the point of beginning.
                
                
                  Sacramento County
                  
                  Nonattainment
                  (2)
                  Subpart 2/Severe-15.
                
                
                  Solano County (part)
                  
                  Nonattainment
                  (2)
                  Subpart 2/Severe-15.
                
                
                  
                  That portion of Solano County which lies north and east of a line described as follows: Beginning at the intersection of the westerly boundary of Solano County and the 1/4 section line running east and west through the center of Section 34; Township 6 North, Range 2 West, Mount Diablo Base and Meridian, thence east along said 1/4 section line to the east boundary of Section 36, Township 6 North, Range 2 West, thence south 1/2 mile and east 2.0 miles, more or less, along the west and south boundary of Los Putos Rancho to the northwest corner of Section 4, Township 5 North, Range 1 West, thence east along a line common to Township 5 North and Township 6 North to the northeast corner of Section 3, Township 5 North, Range 1 East, thence south along section lines to the southeast corner of Section 10, Township 3 North, Range 1 East, thence east along section lines to the south 1/4 corner of Section 8, Township 3 North, Range 2 East, thence east to the boundary between Solano and Sacramento Counties.
                
                
                  Sutter County (part)
                  
                  Nonattainment
                  (2)
                  Subpart 2/Severe-15.
                
                
                  Portion south of a line connecting the northern border of Yolo County to the SW tip of Yuba County and continuing along the southern Yuba County border to Placer County
                
                
                  Yolo County
                  
                  Nonattainment
                  (2)
                  Subpart 2/Severe-15.
                
                
                  San Diego, CA
                
                
                  San Diego County (part)f
                  
                
                
                  That portion of San Diego County that excludes the areas listed below: La Posta Areas #1 and #2,b Cuyapaipe Area,b Manzanita Area,b Campo Areas #1 and #2b
                  
                  July 5, 2013
                  Attainment.
                
                
                  La Posta Areas #1 and #2 b
                  
                  
                  Unclassifiable/Attainment.
                
                
                  Cuyapaipe Area b
                  
                  
                  Unclassifiable/Attainment.
                
                
                  Manzanita Area b
                  
                  
                  Unclassifiable/Attainment.
                
                
                  Campo Areas #1 and #2 b
                  
                  
                  Unclassifiable/Attainment.
                
                
                  San Francisco Bay Area, CA
                  
                  Nonattainment
                  
                  Subpart 2/Marginal.
                
                
                  Alameda County
                  
                  Nonattainment
                  
                  Subpart 2/Marginal.
                
                
                  Contra Costa County
                  
                  Nonattainment
                  
                  Subpart 2/Marginal.
                
                
                  Marin County
                  
                  Nonattainment
                  
                  Subpart 2/Marginal.
                
                
                  Napa County
                  
                  Nonattainment
                  
                  Subpart 2/Marginal.
                
                
                  San Francisco County
                  
                  Nonattainment
                  
                  Subpart 2/Marginal.
                
                
                  San Mateo County
                  
                  Nonattainment
                  
                  Subpart 2/Marginal.
                
                
                  Santa Clara County
                  
                  Nonattainment
                  
                  Subpart 2/Marginal.
                
                
                  Solano County (part)
                  
                  Nonattainment
                  
                  Subpart 2/Marginal.
                
                
                  
                  Portion of Solano County which lies south and west of a line described as follows: Beginning at the intersection of the westerly boundary of Solano County and the1/4 section line running east and west through the center of Section 34, T6N, R2W, M.D.B. & M., thence east along said1/4 section line to the east boundary of Section 36, T6N, R2W, thence south1/2 mile and east 2.0 miles, more or less, along the west and south boundary of Los Putos Rancho to the northwest corner of Section 4, T5N, R1W, thence east along a line common to T5N and T6N to the northeast corner of Section 3, T5N, R1E, thence south along section lines to the southeast corner of Section 10, T3N, R1E, thence east along section lines to the south1/4 corner of Section 8, T3N, R2E, thence east to the boundary between Solano and Sacramento Counties.
                
                
                  Sonoma County (part)
                  
                  Nonattainment
                  
                  Subpart 2/Marginal.
                
                
                  
                  That portion of Sonoma County which lies south and east of a line described as follows: Beginning at the southeasterly corner of the Rancho Estero Americano, being on the boundary line between Marin and Sonoma Counties, California; thence running northerly along the easterly boundary line of said Rancho Estero Americano to the northeasterly corner thereof, being an angle corner in the westerly boundary line of Rancho Canada de Jonive; thence running along said boundary of Rancho Canada de Jonive westerly, northerly and easterly to its intersection with the easterly line of Graton Road; thence running along the easterly and southerly line of Graton Road, northerly and easterly to its intersection with the easterly line of Sullivan Road; thence running northerly along said easterly line of Sullivan Road to the southerly line of Green Valley Road; thence running easterly along the said southerly line of Green Valley Road and easterly along the southerly line of State Highway 116, to the westerly line of Vine Hill Road; thence running along the westerly and northerly line of Vine Hill Road, northerly and easterly to its intersection with the westerly line of Laguna Road; thence running northerly along the westerly line of Laguna Road and the northerly projection thereof to the northerly line of Trenton Road; thence running westerly along the northerly line of said Trenton Road to the easterly line of Trenton-Healdsburg Road; thence running northerly along said easterly line of Trenton-Healdsburg Road to the easterly line of Eastside Road; thence running northerly along said easterly line of Eastside Road to its intersection with the southerly line of Rancho Sotoyome; thence running easterly along said southerly line of Rancho Sotoyome to its intersection with the Township line common to Townships 8 and 9 North, M.D.M.; thence running easterly along said township line to its intersection with the boundary line between Sonoma and Napa Counties.
                
                
                  San Joaquin Valley, CA
                  
                  Nonattainment
                  (2)
                  Subpart 2/Extreme.
                
                
                  Fresno County
                  
                  Nonattainment
                  (2)
                  Subpart 2/Extreme.
                
                
                  Kern County (part)
                  
                  Nonattainment
                  (2)
                  Subpart 2/Extreme.
                
                
                  
                  That portion of Kern County which lies west and north of a line described as follows: Beginning at the Kern-Los Angeles County boundary and running north and east along the northwest boundary of the Rancho La Libre Land Grant to the point of intersection with the range line common to R. 16 W. and R. 17 W., San Bernardino Base and Meridian; north along the range line to the point of intersection with the Rancho El Tejon Land Grant boundary; then southeast, northeast, and northwest along the boundary of the Rancho El Tejon Land Grant to the northwest corner of S. 3, T. 11 N., R. 17 W.; then west 1.2 miles; then north to the Rancho El Tejon Land Grant boundary; then northwest along the Rancho El Tejon line to the southeast corner of S. 34, T. 32 S., R. 30 E., Mount Diablo Base and Meridian; then north to the northwest corner of S. 35, T. 31 S., R. 30 E.; then northeast along the boundary of the Rancho El Tejon Land Grant to the southwest corner of S. 18, T. 31 S., R. 31 E.; then east to the southeast corner of S. 13, T. 31 S., R. 31 E.; then north along the range line common to R. 31 E. and R. 32 E., Mount Diablo Base and Meridian, to the northwest corner of S. 6, T. 29 S., R. 32 E.; then east to the southwest corner of S. 31, T. 28 S., R. 32 E.; then north along the range line common to R. 31 E. and R. 32 E. to the northwest corner of S. 6, T. 28 S., R. 32 E., then west to the southeast corner of S. 36, T. 27 S., R. 31 E., then north along the range line common to R. 31 E. and R. 32 E. to the Kern-Tulare County boundary.
                
                
                  Kings County
                  
                  Nonattainment
                  (2)
                  Subpart 2/Extreme.
                
                
                  Madera County
                  
                  Nonattainment
                  (2)
                  Subpart 2/Extreme.
                
                
                  Merced County
                  
                  Nonattainment
                  (2)
                  Subpart 2/Extreme.
                
                
                  San Joaquin County
                  
                  Nonattainment
                  (2)
                  Subpart 2/Extreme.
                
                
                  Stanislaus County
                  
                  Nonattainment
                  (2)
                  Subpart 2/Extreme.
                
                
                  Tulare County
                  
                  Nonattainment
                  (2)
                  Subpart 2/Extreme.
                
                
                  Sutter County (part), CA:
                
                
                  Sutter County (part)
                
                
                  (Sutter Buttes) That portion of the Sutter Buttes mountain range at or above 2,000 feet in elevation
                  
                  Nonattainment
                  6/13/12
                  Subpart 2/Marginal.
                
                
                  Remainder of County
                  
                  Unclassifiable/Attainment
                
                
                  Ventura County, CA:
                
                
                  Ventura County (part)—That part of Ventura County excluding the Channel Islands of Anacapa and San Nicolas Islands.
                  
                  Nonattainment
                  6/19/08
                  Subpart 2/Serious.
                
                
                  Remainder of County
                  
                  Unclassifiable/Attainment
                
                
                  Nevada County (Western part), CANevada County (part)
                  
                
                
                  
                  That portion of Nevada County, which lies west of a line, described as follows: beginning at the Nevada-Placer County boundary and running north along the western boundaries of Sections 24, 13, 12, 1, Township 17 North, Range 14 East, Mount Diablo Base and Meridian, and Sections 36, 25, 24, 13, 12, Township 18 North, Range 14 East to the Nevada-Sierra County boundary
                  
                  Nonattainment
                  6/13/12
                  Subpart 2/Moderate.
                
                
                  Santa Barbara-Santa Maria-Lompoc, CA:
                
                
                  Santa Barbara County
                  
                  Unclassifiable/Attainment
                
                
                  Mohave Desert Air Basin:
                
                
                  Riverside County (part) remainder
                  
                  Unclassifiable/Attainment
                
                
                  San Bernardino County (part) remainder
                  
                  Unclassifiable/Attainment
                
                
                  Great Basin Valleys Air Basin
                  
                  Unclassifiable/Attainment
                
                
                  Alpine County
                
                
                  Inyo County
                
                
                  Mono County
                
                
                  Lake County Air Basin
                  
                  Unclassifiable/Attainment
                
                
                  Lake County
                
                
                  Lake Tahoe Air Basin
                  
                  Unclassifiable/Attainment
                
                
                  El Dorado County (part)
                
                
                  Lake Tahoe Area: As described under 40 CFR 81.275.
                
                
                  Placer County (part)
                
                
                  Lake Tahoe Area: As described under 40 CFR 81.275.
                
                
                  Monterey Bay Area
                  
                  Unclassifiable/Attainment
                
                
                  Monterey County
                
                
                  San Benito County
                
                
                  Santa Cruz County
                
                
                  Mountain Counties Air Basin (remainder of):
                
                
                  Nevada County (part) remainder
                  
                  Unclassifiable/Attainment
                
                
                  Plumas County
                  
                  Unclassifiable/Attainment
                
                
                  Sierra County
                  
                  Unclassifiable/Attainment
                
                
                  North Coast Air Basin
                  
                  Unclassifiable/Attainment
                
                
                  Del Norte County
                
                
                  Humboldt County
                
                
                  Mendocino County
                
                
                  Sonoma County (part) remainder
                
                
                  Trinity County
                
                
                  Northeast Plateau Air Basin
                  
                  Unclassifiable/Attainment
                
                
                  Lassen County
                
                
                  Modoc County
                
                
                  Siskiyou County
                
                
                  Sacramento Valley Air Basin (remainder of):
                
                
                  Colusa County
                  
                  Unclassifiable/Attainment
                
                
                  Glenn County
                  
                  Unclassifiable/Attainment
                
                
                  Shasta County
                  
                  Unclassifiable/Attainment
                
                
                  Tehama County
                  
                  Unclassifiable/Attainment
                
                
                  Yuba County
                  
                  Unclassifiable/Attainment
                
                
                  South Central Coast Air Basin:
                
                
                  (remainder of)
                
                
                  Channel Islands
                  
                  Unclassifiable/Attainment
                
                
                  San Luis Obispo County
                  
                  Unclassifiable/Attainment
                
                
                  a Includes Indian Country located in each county or area, except as otherwise specified.
                
                  b The boundaries for these designated areas are based on coordinates of latitude and longitude derived from EPA Region 9's GIS database and are illustrated in a map entitled “Eastern San Diego County Attainment Areas for the 8-Hour Ozone NAAQS,” dated March 9, 2004, including an attached set of coordinates. The map and attached set of coordinates are available at EPA's Region 9 Air Division office. The designated areas roughly approximate the boundaries of the reservations for these tribes, but their inclusion in this table is intended for CAA planning purposes only and is not intended to be a federal determination of the exact boundaries of the reservations. Also, the specific listing of these tribes in this table does not confer, deny, or withdraw Federal recognition of any of the tribes so listed nor any of the tribes not listed.
                
                  c The use of reservation boundaries for this designation is for purposes of CAA planning only and is not intended to be a federal determination of the exact boundaries of the reservations. Nor does the specific listing of the Tribes in this table confer, deny, or withdraw Federal recognition of any of the Tribes listed or not listed.
                
                  d Excludes Morongo Band of Mission Indians' Indian country in Riverside County.
                

                  e Includes Indian country of the tribe listed in this table. Information pertaining to areas of Indian country in this table is intended for CAA planning purposes only and is not an EPA determination of Indian country status or any Indian country boundary. EPA lacks the authority to establish Indian country land status, and is making no determination of Indian country boundaries, in this table.
                
                
                  f Excludes the Pechanga Reservation.
                
                  g Excludes Indian country of the Agua Caliente Band of Cahuilla Indians, the Augustine Band of Cahuilla Mission Indians, the Cabazon Band of Mission Indians, the Santa Rosa Band of Cahuilla Indians, the Torres Martinez Desert Cahuilla Indians, and the Twenty-Nine Palms Band of Mission Indians in Riverside County.
                
                  1 This date is June 15, 2004, unless otherwise noted.
                
                  2 This date is June 4, 2010.
              
              
                California—2008 8-Hour Ozone NAAQS
                [Primary and Secondary]
                
                  Designated area
                  Designation
                  Date 1
                  
                  Type
                  Classification
                  Date 1
                  
                  Type
                
                
                  Calaveras County, CA: 2 Calaveras County
                  
                  Nonattainment
                  
                  Marginal.
                
                
                  Chico (Butte County), CA: 2
                  
                  
                  Nonattainment
                  
                  Marginal.
                
                
                  Butte County
                
                
                  Berry Creek Rancheria of Maidu Indians of California 3
                  
                
                
                  Enterprise Rancheria of Maidu Indians of California 3
                  
                
                
                  Mechoopda Indian Tribe of Chico Rancheria 3
                  
                
                
                  Mooretown Rancheria of Maidu Indians of California 3
                  
                
                
                  Imperial County, CA: 2
                  
                  
                  Nonattainment
                  6/3/16
                  Moderate.
                
                
                  Imperial County
                
                
                  Quechan Tribe of the Fort Yuma Indian Reservation 3
                  
                
                
                  Torres Martinez Desert Cahuilla Indians 3
                  
                
                
                  Kern County (Eastern Kern), CA: 2
                  
                  
                  Nonattainment
                  8/6/2018
                  Serious.
                
                
                  Kern County (part):
                
                
                  
                  That portion of Kern County (with the exception of that portion in Hydrologic Unit Number 18090205—the Indian Wells Valley) east and south of a line described as follows: Beginning at the Kern-Los Angeles County boundary and running north and east along the northwest boundary of the Rancho La Liebre Land Grant to the point of intersection with the range line common to Range 16 West and Range 17 West, San Bernardino Base and Meridian; north along the range line to the point of intersection with the Rancho El Tejon Land Grant boundary; then southeast, northeast, and northwest along the boundary of the Rancho El Tejon Grant to the northwest corner of Section 3, Township 11 North, Range 17 West; then west 1.2 miles; then north to the Rancho El Tejon Land Grant boundary; then northwest along the Rancho El Tejon line to the southeast corner of Section 34, Township 32 South, Range 30 East, Mount Diablo Base and Meridian; then north to the northwest corner of Section 35, Township 31 South, Range 30 East; then northeast along the boundary of the Rancho El Tejon Land Grant to the southwest corner of Section 18, Township 31 South, Range 31 East; then east to the southeast corner of Section 13, Township 31 South, Range 31 East; then north along the range line common to Range 31 East and Range 32 East, Mount Diablo Base and Meridian, to the northwest corner of Section 6, Township 29 South, Range 32 East; then east to the southwest corner of Section 31, Township 28 South, Range 32 East; then north along the range line common to Range 31 East and Range 32 East to the northwest corner of Section 6, Township 28 South, Range 32 East, then west to the southeast corner of Section 36, Township 27 South, Range 31 East, then north along the range line common to Range 31 East and Range 32 East to the Kern-Tulare County boundary.
                
                
                  Los Angeles-San Bernardino Counties (West Mojave Desert), CA: 2
                  
                  
                  Nonattainment
                  
                  Severe 15.
                
                
                  Los Angeles County (part)
                
                
                  
                  That portion of Los Angeles County which lies north and east of a line described as follows: Beginning at the Los Angeles-San Bernardino County boundary and running west along the Township line common to Township 3 North and Township 2 North, San Bernardino Base and Meridian; then north along the range line common to Range 8 West and Range 9 West; then west along the Township line common to Township 4 North and Township 3 North; then north along the range line common to Range 12 West and Range 13 West to the southeast corner of Section 12, Township 5 North and Range 13 West; then west along the south boundaries of Sections 12, 11, 10, 9, 8, and 7, Township 5 North and Range 13 West to the boundary of the Angeles National Forest which is collinear with the range line common to Range 13 West and Range 14 West; then north and west along the Angeles National Forest boundary to the point of intersection with the Township line common to Township 7 North and Township 6 North (point is at the northwest corner of Section 4 in Township 6 North and Range 14 West); then west along the Township line common to Township 7 North and Township 6 North; then north along the range line common to Range 15 West and Range 16 West to the southeast corner of Section 13, Township 7 North and Range 16 West; then along the south boundaries of Sections 13, 14, 15, 16, 17, and 18, Township 7 North and Range 16 West; then north along the range line common to Range 16 West and Range 17 West to the north boundary of the Angeles National Forest (collinear with the Township line common to Township 8 North and Township 7 North); then west and north along the Angeles National Forest boundary to the point of intersection with the south boundary of the Rancho La Liebre Land Grant; then west and north along this land grant boundary to the Los Angeles-Kern County boundary
                
                
                  San Bernardino County (part)
                
                
                  That portion of San Bernardino County which lies north and east of a line described as follows: Beginning at the San Bernardino-Riverside County boundary and running north along the range line common to Range 3 East and Range 2 East, San Bernardino Base and Meridian; then west along the Township line common to Township 3 North and Township 2 North to the San Bernardino-Los Angeles County boundary; and that portion of San Bernardino County which lies south and west of a line described as follows: latitude 35 degrees, 10 minutes north and longitude 115 degrees, 45 minutes west
                
                
                  
                  Twenty-Nine Palms Band of Mission Indians of California 3
                  
                
                
                  Los Angeles-South Coast Air Basin, CA 2
                  
                  
                  Nonattainment
                  
                  Extreme.
                
                
                  Los Angeles County (part)
                
                
                  That portion of Los Angeles County which lies south and west of a line described as follows: Beginning at the Los Angeles-San Bernardino County boundary and running west along the Township line common to Township 3 North and Township 2 North San Bernardino Base and Meridian; then north along the range line common to Range 8 West and Range 9 West; then west along the Township line common to Township 4 North and Township 3 North; then north along the range line common to Range 12 West and Range 13 West to the southeast corner of Section 12, Township 5 North and Range 13 West; then west along the south boundaries of Sections 12, 11, 10, 9, 8, and 7, Township 5 North and Range 13 West to the boundary of the Angeles National Forest which is collinear with the range line common to Range 13 West and Range 14 West; then north and west along the Angeles National Forest boundary to the point of intersection with the Township line common to Township 7 North and Township 6 North (point is at the northwest corner of Section 4 in Township 6 North and Range 14 West); then west along the Township line common to Township 7 North and Township 6 North; then north along the range line common to Range 15 West and Range 16 West to the southeast corner of Section 13, Township 7 North and Range 16 West; then along the south boundaries of Sections 13, 14, 15, 16, 17, and 18, Township 7 North and Range 16 West; then north along the range line common to Range 16 West and Range 17 West to the north boundary of the Angeles National Forest (collinear with the Township line common to Township 8 North and Township 7 North); then west and north along the Angeles National Forest boundary to the point of intersection with the south boundary of the Rancho La Liebre Land Grant; then west and north along this land grant boundary to the Los Angeles-Kern County boundary
                
                
                  Orange County
                
                
                  Riverside County (part)
                
                
                  
                  That portion of Riverside County which lies to the west of a line described as follows: Beginning at the Riverside-San Diego County boundary and running north along the range line common to Range 4 East and Range 3 East, San Bernardino Base and Meridian; then east along the Township line common to Township 8 South and Township 7 South; then north along the range line common to Range 5 East and Range 4 East; then west along the southern boundaries of Sections 25, 26, and 27, Township 7 South, Range 4 East, then North along the west boundaries of Sections 27, 22, 15, 10, and 3 Township 7 South, Range 4 East, then East along the Township line common to Township 6 South and Township 7 South to the southwest corner of Section 34, Township 6 South, Range 4 East; then north along the west boundaries of Sections 34, 27, 22, 15, 10, and 3, Township 6 South, Range 4 East; then west along the Township line common to Township 5 South and Township 6 South; then north along the range line common to Range 4 East and Range 3 East; then west along the south boundaries of Sections 13, 14, 15, 16, 17, and 18, Township 5 South, Range 3 East; then north along the range line common to Range 2 East and Range 3 East; to the Riverside-San Bernardino County line.
                
                
                  San Bernardino County (part)
                
                
                  That portion of San Bernardino County which lies south and west of a line described as follows: Beginning at the San Bernardino-Riverside County boundary and running north along the range line common to Range 3 East and Range 2 East, San Bernardino Base and Meridian; then west along the Township line common to Township 3 North and Township 2 North to the San Bernardino-Los Angeles County boundary.
                
                
                  Cahuilla Band of Mission Indians of the Cahuilla Reservation 3
                  
                
                
                  Ramona Band of Cahuilla 3
                  
                
                
                  San Manuel Band of Mission Indians 3
                  
                
                
                  Soboba Band of Luiseno Indians 3
                  
                
                
                  Mariposa County, CA: 2 Mariposa County
                  
                  Nonattainment
                  6/3/16
                  Moderate.
                
                
                  Nevada County (Western part), CA: 2
                  
                  
                  Nonattainment
                  9/23/2019
                  Serious.
                
                
                  Nevada County (part):
                
                
                  That portion of Nevada County, which lies west of a line, described as follows: Beginning at the Nevada-Placer County boundary and running north along the western boundaries of Sections 24, 13, 12, 1, Township 17 North, Range 14 East, Mount Diablo Base and Meridian, and Sections 36, 25, 24, 13, 12, Township 18 North, Range 14 East to the Nevada-Sierra County boundary
                
                
                  Riverside County (Coachella Valley), CA: 2
                  
                  
                  Nonattainment
                  
                  Severe 15.
                
                
                  Riverside County (part)
                
                
                  
                  That portion of Riverside County which lies to the east of a line described as follows: Beginning at the Riverside-San Diego County boundary and running north along the range line common to Range 4 East and Range 3 East, San Bernardino Base and Meridian; then east along the Township line common to Township 8 South and Township 7 South; then north along the range line common to Range 5 East and Range 4 East; then west along the Township line common to Township 6 South and Township 7 South to the southwest corner of Section 34, Township 6 South, Range 4 East; then north along the west boundaries of Sections 34, 27, 22, 15, 10, and 3, Township 6 South, Range 4 East; then west along the Township line common to Township 5 South and Township 6 South; then north along the range line common to Range 4 East and Range 3 East; then west along the south boundaries of Sections 13, 14, 15, 16, 17, and 18, Township 5 South, Range 3 East; then north along the range line common to Range 2 East and Range 3 East; to the Riverside-San Bernardino County line. And that portion of Riverside County which lies to the west of a line described as follows: That segment of the southwestern boundary line of hydrologic Unit Number 18100100 within Riverside County.
                
                
                  Agua Caliente Band of Cahuilla Indians of the Agua Caliente Indian Reservation 3
                  
                
                
                  Augustine Band of Cahuilla Indians 3
                  
                
                
                  Cabazon Band of Mission Indians 3
                  
                
                
                  Santa Rosa Band of Cahuilla Indians 3
                  
                
                
                  Torres Martinez Desert Cahuilla Indians 3
                  
                
                
                  Twenty-Nine Palms Band of Mission Indians of California 3
                  
                
                
                  Sacramento Metro, CA: 2
                  
                  
                  Nonattainment
                  
                  Severe 15.
                
                
                  El Dorado County (part)
                
                
                  All portions of the county except that portion of El Dorado County within the drainage area naturally tributary to Lake Tahoe including said Lake.
                
                
                  Placer County (part)
                
                
                  
                  All portions of the county except that portion of Placer County within the drainage area naturally tributary to Lake Tahoe including said Lake, plus that area in the vicinity of the head of the Truckee River described as follows: Commencing at the point common to the aforementioned drainage area crestline and the line common to Townships 15 North and 16 North, Mount Diablo Base and Meridian, and following that line in a westerly direction to the northwest corner of Section 3, Township 15 North, Range 16 East Mount Diablo Base and Meridian, thence south along the west line of Sections 3 and 10, Township 15 North, Range 16 East, Mount Diablo Base and Meridian, to the intersection with the said drainage area crestline, thence following the said drainage area boundary in a southeasterly, then northeasterly direction to and along the Lake Tahoe Dam, thence following the said drainage area crestline in a northeasterly, then northwesterly direction to the point of beginning.
                
                
                  Sacramento County
                
                
                  Solano County (part)
                
                
                  That portion of Solano County which lies north and east of a line described as follows: Beginning at the intersection of the westerly boundary of Solano County and the 1/4 section line running east and west through the center of Section 34; Township 6 North, Range 2 West, Mount Diablo Base and Meridian, thence east along said 1/4 section line to the east boundary of Section 36, Township 6 North, Range 2 West, thence south 1/2 mile and east 2.0 miles, more or less, along the west and south boundary of Los Putos Rancho to the northwest corner of Section 4, Township 5 North, Range 1 West, thence east along a line common to Township 5 North and Township 6 North to the northeast corner of Section 3, Township 5 North, Range 1 East, thence south along section lines to the southeast corner of Section 10, Township 3 North, Range 1 East, thence east along section lines to the south 1/4 corner of Section 8, Township 3 North, Range 2 East, thence east to the boundary between Solano and Sacramento Counties.
                
                
                  Sutter County (part)
                
                
                  Portion south of a line connecting the northern border of Yolo County to the SW tip of Yuba County and continuing along the southern Yuba County border to Placer County.
                
                
                  Yolo County
                
                
                  Shingle Springs Band of Miwok Indians, Shingle Springs Rancheria (Verona Tract) 3
                  
                
                
                  United Auburn Indian Community of the Auburn Rancheria of California 3
                  
                
                
                  Yocha Dehe Wintun Nation 3
                  
                
                
                  San Diego County, CA: 2
                  
                  
                  Nonattainment
                  9/23/2019
                  Serious.
                
                
                  San Diego County: 2
                  
                
                
                  
                  Barona Group of Capitan Grande Band of Mission Indians of the Barona Reservation 3
                  
                
                
                  Campo Band of Diegueno Mission Indians of the Campo Indian Reservation 3
                  
                
                
                  Capitan Grande Band of Diegueno Mission Indians of California 3
                  
                
                
                  Ewiiaapaayp Band of Kumayaay Indians 3
                  
                
                
                  Iipay Nation of Santa Ysabel 3
                  
                
                
                  Inaja Band of Diegueno Mission Indians of the Inaja and Cosmit Reservation 3
                  
                
                
                  Jamul Indian Village of California 3
                  
                
                
                  La Jolla Band of Luiseno Indians 3
                  
                
                
                  La Posta Band of Diegueno Mission Indians of the La Posta IndianReservation 3
                  
                
                
                  Los Coyotes Band of Cahuilla and Cupeno Indians 3
                  
                
                
                  Manzanita Band of Diegueno Mission Indians of the Manzanita Reservation 3
                  
                
                
                  Mesa Grande Band of Diegueno Mission Indians of the Mesa Grande Reservation 3
                  
                
                
                  Pala Band of Luiseno Mission Indians of the Pala Reservation 3
                  
                
                
                  Pauma Band of Luiseno Mission Indians of the Pauma and Yuima Reservation 3
                  
                
                
                  Rincon Band of Luiseno Mission Indians of the Rincon Reservation 3
                  
                
                
                  San Pasqual Band of Diegueno Mission Indians of California 3
                  
                
                
                  Sycuan Band of the Kumeyaay Nation 3
                  
                
                
                  Viejas (Baron Long) Group of Capitan Grande Band of Mission Indians 3
                  
                
                
                  San Francisco Bay Area, CA: 2
                  
                  
                  Nonattainment
                  
                  Marginal.
                
                
                  Alameda County
                
                
                  Contra Costa County
                
                
                  Marin County
                
                
                  Napa County
                
                
                  San Francisco County
                
                
                  San Mateo County
                
                
                  Santa Clara County
                
                
                  Solano County (part)
                
                
                  Portion of Solano County which lies south and west of a line described as follows: Beginning at the intersection of the westerly boundary of Solano County and the 1/4 section line running east and west through the center of Section 34, T6N, R2W, M.D.B. & M., thence east along said 1/4 section line to the east boundary of Section 36, T6N, R2W, thence south 1/2 mile and east 2.0 miles, more or less, along the west and south boundary of Los Putos Rancho to the northwest corner of Section 4, T5N, R1W, thence east along a line common to T5N and T6N to the northeast corner of Section 3, T5N, R1E, thence south along section lines to the southeast corner of Section 10, T3N, R1E, thence east along section lines to the south 1/4 corner of Section 8, T3N, R2E, thence east to the boundary between Solano and Sacramento Counties.
                
                
                  Sonoma County (part)
                
                
                  
                  That portion of Sonoma County which lies south and east of a line described as follows: Beginning at the southeasterly corner of the Rancho Estero Americano, being on the boundary line between Marin and Sonoma Counties, California; thence running northerly along the easterly boundary line of said Rancho Estero Americano to the northeasterly corner thereof, being an angle corner in the westerly boundary line of Rancho Canada de Jonive; thence running along said boundary of Rancho Canada de Jonive westerly, northerly and easterly to its intersection with the easterly line of Graton Road; thence running along the easterly and southerly line of Graton Road, northerly and easterly to its intersection with the easterly line of Sullivan Road; thence running northerly along said easterly line of Sullivan Road to the southerly line of Green Valley Road; thence running easterly along the said southerly line of Green Valley Road and easterly along the southerly line of State Highway 116, to the westerly line of Vine Hill Road; thence Running along the westerly and northerly line of Vine Hill Road, northerly and easterly to its intersection with the westerly line of Laguna Road; thence running northerly along the westerly line of Laguna Road and the northerly projection thereof to the northerly line of Trenton Road; thence running westerly along the northerly line of said Trenton Road to the easterly line of Trenton-Healdsburg Road; thence running northerly along said easterly line of Trenton-Healdsburg Road to the easterly line of Eastside Road; thence running northerly along said easterly line of Eastside Road to its intersection with the southerly line of Rancho Sotoyome; thence running easterly along said southerly line of Rancho Sotoyome to its intersection with the Township line common to Townships 8 and 9 North, M.D.M.; thence running easterly along said township line to its intersection with the boundary line between Sonoma and Napa Counties.
                
                
                  Federated Indians of Graton Rancheria 3
                  
                
                
                  Lytton Rancheria of California 3
                  
                
                
                  San Joaquin Valley, CA: 2
                  
                  
                  Nonattainment
                  
                  Extreme.
                
                
                  Fresno County
                
                
                  Kern County (part)
                
                
                  
                  That portion of Kern County which lies west and north of a line described as follows: Beginning at the Kern-Los Angeles County boundary and running north and east along the northwest boundary of the Rancho La Libre Land Grant to the point of intersection with the range line common to R. 16 W. and R. 17 W., San Bernardino Base and Meridian; north along the range line to the point of intersection with the Rancho El Tejon Land Grant boundary; then southeast, northeast, and northwest along the boundary of the Rancho El Tejon Land Grant to the northwest corner of S. 3, T. 11 N., R. 17 W.; then west 1.2 miles; then north to the Rancho El Tejon Land Grant boundary; then northwest along the Rancho El Tejon line to the southeast corner of S. 34, T. 32 S., R. 30 E., Mount Diablo Base and Meridian; then north to the northwest corner of S. 35, T. 31 S., R. 30 E.; then northeast along the boundary of the Rancho El Tejon Land Grant to the southwest corner of S. 18, T. 31 S., R. 31 E.; then east to the southeast corner of S. 13, T. 31 S., R. 31 E.; then north along the range line common to R. 31 E. and R. 32 E., Mount Diablo Base and Meridian, to the northwest corner of S. 6, T. 29 S., R. 32 E.; then east to the southwest corner of S. 31, T. 28 S., R. 32 E.; then north along the range line common to R. 31 E. and R. 32 E. to the northwest corner of S. 6, T. 28 S., R. 32 E., then west to the southeast corner of S. 36, T. 27 S., R. 31 E., then north along the range line common to R. 31 E. and R. 32 E. to the Kern-Tulare County boundary.
                
                
                  Kings County
                
                
                  Madera County
                
                
                  Merced County
                
                
                  San Joaquin County
                
                
                  Stanislaus County
                
                
                  Tulare County
                
                
                  Big Sandy Rancheria of Mono Indians of California 3
                  
                
                
                  Cold Springs Rancheria of Mono Indians of California 3
                  
                
                
                  Northfork Rancheria of Mono Indians of California 3
                  
                
                
                  Picayune Rancheria of Chukchansi Indians of California 3
                  
                
                
                  Santa Rosa Indian Community of the Santa Rosa Rancheria 3
                  
                
                
                  Table Mountain Rancheria of California 3
                  
                
                
                  Tule River Indian Tribe of the Tule River Reservation 3
                  
                
                
                  San Luis Obispo (Eastern San Luis Obispo), CA: 2
                  
                  
                  Nonattainment
                  6/3/16
                  Marginal.5
                  
                
                
                  San Luis Obispo County (part)
                
                
                  
                  That portion of San Luis Obispo County that lies east of a line described as follows: Beginning at the San Luis Obispo County/Santa Barbara County boundary and running north along 120 degrees 24 minutes longitude to the intersection with 35 degrees 27 minutes latitude; east along 35 degrees 27 minutes latitude to the intersection with 120 degrees 18 minutes longitude; then north along 120 degrees 18 minutes longitude to the San Luis Obispo County/Monterey County boundary
                
                
                  Tuscan Buttes, CA: 2
                  
                  
                  Nonattainment
                  
                  Marginal.
                
                
                  Tehama County (part)
                
                
                  Those portions of the immediate Tuscan Buttes area at or above 1,800 feet in elevation.
                
                
                  Ventura County, CA: 2
                  
                  
                  Nonattainment
                  
                  Serious.
                
                
                  Ventura County (part)
                
                
                  That part of Ventura County excluding the Channel Islands of Anacapa and San Nicolas Islands.
                
                
                  Morongo Band of Mission Indians 3
                  
                  
                  Nonattainment
                  
                  Serious.
                
                
                  Pechanga Band of Luiseno Mission Indians of the Pechanga Reservation 3
                  
                  
                  Nonattainment
                  
                  Moderate.
                
                
                  Rest of State: 4
                  
                
                
                  Alpine, Inyo, and Mono Counties:
                  
                  Unclassifiable/Attainment
                
                
                  Alpine County
                
                
                  Inyo County
                
                
                  Mono County
                
                
                  Amador County
                  
                  Unclassifiable/Attainment
                
                
                  Channel Islands (Ventura County)
                  
                  Unclassifiable/Attainment
                
                
                  Ventura County (part) remainder
                
                
                  Colusa County
                  
                  Unclassifiable/Attainment
                
                
                  Del Norte, Humboldt, and Trinity Counties):
                  
                  Unclassifiable/Attainment
                
                
                  Del Norte County
                
                
                  Humboldt County
                
                
                  Trinity County
                
                
                  Nevada County (part) remainder
                  
                  Unclassifiable/Attainment
                
                
                  Glenn County
                  
                  Unclassifiable/Attainment
                
                
                  Kern County (part) remainder
                  
                  Unclassifiable/Attainment
                
                
                  Lake County
                  
                  Unclassifiable/Attainment
                
                
                  Lake Tahoe (El Dorado County Portion):
                  
                  Unclassifiable/Attainment
                
                
                  El Dorado County (part) remainder
                
                
                  Lake Tahoe (Placer County Portion):
                  
                  Unclassifiable/Attainment
                
                
                  Placer County (part) remainder
                
                
                  Lassen County
                  
                  Unclassifiable/Attainment
                
                
                  Mendocino County
                  
                  Unclassifiable/Attainment
                
                
                  Modoc County
                  
                  Unclassifiable/Attainment
                
                
                  Monterey County
                  
                  Unclassifiable/Attainment
                
                
                  Northeastern San Bernardino County and Eastern Riverside County
                  
                  Unclassifiable/Attainment
                
                
                  San Bernardino County (part) remainder
                
                
                  Riverside County (part) remainder
                
                
                  Sonoma County (part) remainder
                  
                  Unclassifiable/Attainment
                
                
                  Sutter County and Yuba County
                  
                  Unclassifiable/Attainment
                
                
                  Sutter County (part) remainder
                
                
                  Yuba County
                
                
                  Plumas and Sierra Counties
                  
                  Unclassifiable/Attainment
                
                
                  San Benito County
                  
                  Unclassifiable/Attainment
                
                
                  Santa Barbara County
                  
                  Unclassifiable/Attainment
                
                
                  Santa Cruz County
                  
                  Unclassifiable/Attainment
                
                
                  Shasta County
                  
                  Unclassifiable/Attainment
                
                
                  Siskiyou County
                  
                  Unclassifiable/Attainment
                
                
                  Tehama County (part) remainder
                  
                  Unclassifiable/Attainment
                
                
                  Tuolumne County
                  
                  Unclassifiable/Attainment
                
                
                  San Luis Obispo County (part) remainder
                  
                  Unclassifiable/Attainment
                
                

                  1 This date is July 20, 2012, unless otherwise noted.
                
                
                  2 Excludes Indian country located in each area, unless otherwise noted.
                
                  3 Includes Indian country of the tribe listed in this table located in the identified area. Information pertaining to areas of Indian country in this table is intended for CAA planning purposes only and is not an EPA determination of Indian country status or any Indian country boundary. EPA lacks the authority to establish Indian country land status, and is making no determination of Indian country boundaries, in this table.
                
                  4 Includes any Indian country in each county or area, unless otherwise specified.
              
              
              
                California—2015 8-Hour Ozone NAAQS
                [Primary and Secondary]
                
                  Designated area 1
                  
                  Designation
                  Date 2
                  
                  Type
                  Classification
                  Date 2
                  
                  Type
                
                
                  Amador County, CA
                  
                  Nonattainment
                  
                  Marginal.
                
                
                  Amador County:
                
                
                  Buena Vista Rancheria of Me-Wuk Indians of California.
                
                
                  Jackson Band of Miwuk Indians.
                
                
                  Butte County, CA
                  
                  Nonattainment
                  
                  Marginal.
                
                
                  Butte County:
                
                
                  Berry Creek Rancheria of Maidu Indians of California.
                
                
                  Enterprise Rancheria of Maidu Indians of California.
                
                
                  Mechoopda Indian Tribe of Chico Rancheria.
                
                
                  Mooretown Rancheria of Maidu Indians of California.
                
                
                  Calaveras County, CA
                  
                  Nonattainment
                  
                  Marginal.
                
                
                  Calaveras County:
                
                
                  California Valley Miwok Tribe.
                
                
                  Imperial County, CA
                  
                  Nonattainment
                  
                  Marginal.
                
                
                  Imperial County:
                
                
                  Quechan Tribe of the Fort Yuma Indian Reservation.
                
                
                  Torres Martinez Desert Cahuilla Indians.
                
                
                  Kern County (Eastern Kern), CA
                  
                  Nonattainment
                  
                  Moderate.
                
                
                  Kern County (part):
                
                
                  
                  That portion of Kern County (with the exception of that portion in Hydrologic Unit Number 18090205—the Indian Wells Valley) east and south of a line described as follows: Beginning at the Kern-Los Angeles County boundary and running north and east along the northwest boundary of the Rancho La Liebre Land Grant to the point of intersection with the range line common to Range 16 West and Range 17 West, San Bernardino Base and Meridian; north along the range line to the point of intersection with the Rancho El Tejon Land Grant boundary; then southeast, northeast, and northwest along the boundary of the Rancho El Tejon Grant to the northwest corner of Section 3, Township 11 North, Range 17 West; then west 1.2 miles; then north to the Rancho El Tejon Land Grant boundary; then northwest along the Rancho El Tejon line to the southeast corner of Section 34, Township 32 South, Range 30 East, Mount Diablo Base and Meridian; then north to the northwest corner of Section 35, Township 31 South, Range 30 East; then northeast along the boundary of the Rancho El Tejon Land Grant to the southwest corner of Section 18, Township 31 South, Range 31 East; then east to the southeast corner of Section 13, Township 31 South, Range 31 East; then north along the range line common to Range 31 East and Range 32 East, Mount Diablo Base and Meridian, to the northwest corner of Section 6, Township 29 South, Range 32 East; then east to the southwest corner of Section 31, Township 28 South, Range 32 East; then north along the range line common to Range 31 East and Range 32 East to the northwest corner of Section 6, Township 28 South, Range 32 East, then west to the southeast corner of Section 36, Township 27 South, Range 31 East, then north along the range line common to Range 31 East and Range 32 East to the Kern-Tulare County boundary.
                
                
                  Los Angeles-San Bernardino Counties (West Mojave Desert), CA
                  
                  Nonattainment
                  
                  Severe-15.
                
                
                  Los Angeles County (part):
                
                
                  
                  That portion of Los Angeles County which lies north and east of a line described as follows: Beginning at the Los Angeles-San Bernardino County boundary and running west along the Township line common to Township 3 North and Township 2 North, San Bernardino Base and Meridian; then north along the range line common to Range 8 West and Range 9 West; then west along the Township line common to Township 4 North and Township 3 North; then north along the range line common to Range 12 West and Range 13 West to the southeast corner of Section 12, Township 5 North and Range 13 West; then west along the south boundaries of Sections 12, 11, 10, 9, 8, and 7, Township 5 North and Range 13 West to the boundary of the Angeles National Forest which is collinear with the range line common to Range 13 West and Range 14 West; then north and west along the Angeles National Forest boundary to the point of intersection with the Township line common to Township 7 North and Township 6 North (point is at the northwest corner of Section 4 in Township 6 North and Range 14 West); then west along the Township line common to Township 7 North and Township 6 North; then north along the range line common to Range 15 West and Range 16 West to the southeast corner of Section 13, Township 7 North and Range 16 West; then along the south boundaries of Sections 13, 14, 15, 16, 17, and 18, Township 7 North and Range 16 West; then north along the range line common to Range 16 West and Range 17 West to the north boundary of the Angeles National Forest (collinear with the Township line common to Township 8 North and Township 7 North); then west and north along the Angeles National Forest boundary to the point of intersection with the south boundary of the Rancho La Liebre Land Grant; then west and north along this land grant boundary to the Los Angeles-Kern County boundary.
                
                
                  San Bernardino County (part):
                
                
                  That portion of San Bernardino County which lies north and east of a line described as follows: Beginning at the San Bernardino-Riverside County boundary and running north along the range line common to Range 3 East and Range 2 East, San Bernardino Base and Meridian; then west along the Township line common to Township 3 North and Township 2 North to the San Bernardino-Los Angeles County boundary; and that portion of San Bernardino County which lies south and west of a line described as follows: Latitude 35 degrees, 10 minutes north and longitude 115 degrees, 45 minutes west.
                
                
                  
                  Twenty-Nine Palms Band of Mission Indians of California.
                
                
                  Los Angeles-South Coast Air Basin, CA
                  
                  Nonattainment
                  
                  Extreme.
                
                
                  Los Angeles County (part):
                
                
                  That portion of Los Angeles County which lies south and west of a line described as follows: Beginning at the Los Angeles-San Bernardino County boundary and running west along the Township line common to Township 3 North and Township 2 North San Bernardino Base and Meridian; then north along the range line common to Range 8 West and Range 9 West; then west along the Township line common to Township 4 North and Township 3 North; then north along the range line common to Range 12 West and Range 13 West to the southeast corner of Section 12, Township 5 North and Range 13 West; then west along the south boundaries of Sections 12, 11, 10, 9, 8, and 7, Township 5 North and Range 13 West to the boundary of the Angeles National Forest which is collinear with the range line common to Range 13 West and Range 14 West; then north and west along the Angeles National Forest boundary to the point of intersection with the Township line common to Township 7 North and Township 6 North (point is at the northwest corner of Section 4 in Township 6 North and Range 14 West); then west along the Township line common to Township 7 North and Township 6 North; then north along the range line common to Range 15 West and Range 16 West to the southeast corner of Section 13, Township 7 North and Range 16 West; then along the south boundaries of Sections 13, 14, 15, 16, 17, and 18, Township 7 North and Range 16 West; then north along the range line common to Range 16 West and Range 17 West to the north boundary of the Angeles National Forest (collinear with the Township line common to Township 8 North and Township 7 North); then west and north along the Angeles National Forest boundary to the point of intersection with the south boundary of the Rancho La Liebre Land Grant; then west and north along this land grant boundary to the Los Angeles-Kern County boundary.
                
                
                  Orange County.
                
                
                  Riverside County (part):
                
                
                  
                  That portion of Riverside County which lies to the west of a line described as follows: Beginning at the Riverside-San Diego County boundary and running north along the range line common to Range 4 East and Range 3 East, San Bernardino Base and Meridian; then east along the Township line common to Township 8 South and Township 7 South; then north along the range line common to Range 5 East and Range 4 East; then west along the southern boundaries of Sections 25, 26, and 27, Township 7 South, Range 4 East, then North along the west boundaries of Sections 27, 22, 15, 10, and 3 Township 7 South, Range 4 East, then East along the Township line common to Township 6 South and Township 7 South to the southwest corner of Section 34, Township 6 South, Range 4 East; then north along the west boundaries of Sections 34, 27, 22, 15, 10, and 3, Township 6 South, Range 4 East; then west along the Township line common to Township 5 South and Township 6 South; then north along the range line common to Range 4 East and Range 3 East; then west along the south boundaries of Sections 13, 14, 15, 16, 17, and 18, Township 5 South, Range 3 East; then north along the range line common to Range 2 East and Range 3 East; to the Riverside-San Bernardino County line.
                
                
                  San Bernardino County (part):
                
                
                  That portion of San Bernardino County which lies south and west of a line described as follows: Beginning at the San Bernardino-Riverside County boundary and running north along the range line common to Range 3 East and Range 2 East, San Bernardino Base and Meridian; then west along the Township line common to Township 3 North and Township 2 North to the San Bernardino-Los Angeles County boundary.
                
                
                  Cahuilla Band of Indians.
                
                
                  Pechanga Band of Luiseño Mission Indians of the Pechanga Reservation:
                
                
                  Includes only non-contiguous tribal lands known as the Meadowbrook parcel.3
                  
                
                
                  Ramona Band of Cahuilla.
                
                
                  San Manuel Band of Mission Indians.
                
                
                  Soboba Band of Luiseño Indians.
                
                
                  Mariposa County, CA
                  
                  Nonattainment
                  
                  Marginal.
                
                
                  Mariposa County.
                
                
                  Nevada County (Western part), CA
                  
                  Nonattainment
                  
                  Moderate.
                
                
                  Nevada County (part):
                
                
                  
                  That portion of Nevada County, which lies west of a line, described as follows: Beginning at the Nevada-Placer County boundary and running north along the western boundaries of Sections 24, 13, 12, 1, Township 17 North, Range 14 East, Mount Diablo Base and Meridian, and Sections 36, 25, 24, 13, 12, Township 18 North, Range 14 East to the Nevada-Sierra County boundary.
                
                
                  Riverside County (Coachella Valley), CA
                  
                  Nonattainment
                  
                  Severe-15.
                
                
                  Riverside County (part):
                
                
                  That portion of Riverside County which lies to the east of a line described as follows: Beginning at the Riverside-San Diego County boundary and running north along the range line common to Range 4 East and Range 3 East, San Bernardino Base and Meridian; then east along the Township line common to Township 8 South and Township 7 South; then north along the range line common to Range 5 East and Range 4 East; then west along the Township line common to Township 6 South and Township 7 South to the southwest corner of Section 34, Township 6 South, Range 4 East; then north along the west boundaries of Sections 34, 27, 22, 15, 10, and 3, Township 6 South, Range 4 East; then west along the Township line common to Township 5 South and Township 6 South; then north along the range line common to Range 4 East and Range 3 East; then west along the south boundaries of Sections 13, 14, 15, 16, 17, and 18, Township 5 South, Range 3 East; then north along the range line common to Range 2 East and Range 3 East; to the Riverside-San Bernardino County line. And that portion of Riverside County which lies to the west of a line described as follows: That segment of the southwestern boundary line of hydrologic Unit Number 18100100 within Riverside County.
                
                
                  Agua Caliente Band of Cahuilla Indians of the Agua Caliente Indian Reservation.
                
                
                  Augustine Band of Cahuilla Indians.
                
                
                  Cabazon Band of Mission Indians.
                
                
                  Santa Rosa Band of Cahuilla Indians.
                
                
                  Torres Martinez Desert Cahuilla Indians.
                
                
                  Twenty-Nine Palms Band of Mission Indians of California.
                
                
                  Sacramento Metro, CA
                  
                  Nonattainment
                  
                  Moderate.
                
                
                  
                  El Dorado County (part):
                
                
                  All portions of the county except that portion of El Dorado County within the drainage area naturally tributary to Lake Tahoe including said Lake.
                
                
                  Placer County (part):
                
                
                  All portions of the county except that portion of Placer County within the drainage area naturally tributary to Lake Tahoe including said Lake, plus that area in the vicinity of the head of the Truckee River described as follows: Commencing at the point common to the aforementioned drainage area crestline and the line common to Townships 15 North and 16 North, Mount Diablo Base and Meridian, and following that line in a westerly direction to the northwest corner of Section 3, Township 15 North, Range 16 East Mount Diablo Base and Meridian, thence south along the west line of Sections 3 and 10, Township 15 North, Range 16 East, Mount Diablo Base and Meridian, to the intersection with the said drainage area crestline, thence following the said drainage area boundary in a southeasterly, then northeasterly direction to and along the Lake Tahoe Dam, thence following the said drainage area crestline in a northeasterly, then northwesterly direction to the point of beginning.
                
                
                  Sacramento County.
                
                
                  Solano County (part):
                
                
                  That portion of Solano County which lies north and east of a line described as follows: Beginning at the intersection of the westerly boundary of Solano County and the 1/4 section line running east and west through the center of Section 34; Township 6 North, Range 2 West, Mount Diablo Base and Meridian, thence east along said 1/4 section line to the east boundary of Section 36, Township 6 North, Range 2 West, thence south 1/2 mile and east 2.0 miles, more or less, along the west and south boundary of Los Putos Rancho to the northwest corner of Section 4, Township 5 North, Range 1 West, thence east along a line common to Township 5 North and Township 6 North to the northeast corner of Section 3, Township 5 North, Range 1 East, thence south along section lines to the southeast corner of Section 10, Township 3 North, Range 1 East, thence east along section lines to the south 1/4 corner of Section 8, Township 3 North, Range 2 East, thence east to the boundary between Solano and Sacramento Counties.
                
                
                  Sutter County (part):
                
                
                  Portion south of a line connecting the northern border of Yolo County to the SW tip of Yuba County and continuing along the southern Yuba County border to Placer County.
                
                
                  
                  Yolo County:
                
                
                  Shingle Springs Band of Miwok Indians, Shingle Springs Rancheria.
                
                
                  United Auburn Indian Community of the Auburn Rancheria of California.
                
                
                  Wilton Rancheria.
                
                
                  Yocha Dehe Wintun Nation.
                
                
                  San Diego County, CA
                  
                  Nonattainment
                  
                  Moderate.
                
                
                  San Diego County:
                
                
                  Barona Group of Capitan Grande of Mission Indians of the Barona Reservation.
                
                
                  Campo Band of Diegueño Mission Indians of the Campo Indian Reservation.
                
                
                  Capitan Grande Band of Diegueño Mission Indians of California.
                
                
                  Ewiiaapaayp Band of Kumeyaay Indians.
                
                
                  Iipay Nation of Santa Ysabel.
                
                
                  Inaja Band of Diegueño Mission Indians of the Inaja and Cosmit Reservation.
                
                
                  Jamul Indian Village of California.
                
                
                  La Jolla Band of Luiseño Indians.
                
                
                  La Posta Band of Diegueño Mission Indians of the La Posta Indian Reservation.
                
                
                  Los Coyotes Band of Cahuilla and Cupeño Indians.
                
                
                  Manzanita Band of Diegueño Mission Indians of the Manzanita Reservation.
                
                
                  Mesa Grande Band of Diegueño Mission Indians of the Mesa Grande Reservation.
                
                
                  Pala Band of Mission Indians.
                
                
                  Pauma Band of Luiseño Mission Indians of the Pauma and Yuima Reservation.
                
                
                  Rincon Band of Luiseño Mission Indians of the Rincon Reservation.
                
                
                  San Pasqual Band of Diegueño Mission Indians of California.
                
                
                  Sycuan Band of the Kumeyaay Nation.
                
                
                  Viejas (Baron Long) Group of Capitan Grande Band of Mission Indians of the Viejas Reservation.
                
                
                  San Francisco Bay Area, CA
                  
                  Nonattainment
                  
                  Marginal.
                
                
                  Alameda County.
                
                
                  Contra Costa County.
                
                
                  Marin County.
                
                
                  Napa County.
                
                
                  
                  San Francisco County.
                
                
                  San Mateo County.
                
                
                  Santa Clara County.
                
                
                  Solano County (part):
                
                
                  Portion of Solano County which lies south and west of a line described as follows: Beginning at the intersection of the westerly boundary of Solano County and the 1/4 section line running east and west through the center of Section 34, T6N, R2W, M.D.B. & M., thence east along said 1/4 section line to the east boundary of Section 36, T6N, R2W, thence south 1/2 mile and east 2.0 miles, more or less, along the west and south boundary of Los Putos Rancho to the northwest corner of Section 4, T5N, R1W, thence east along a line common to T5N and T6N to the northeast corner of Section 3, T5N, R1E, thence south along section lines to the southeast corner of Section 10, T3N, R1E, thence east along section lines to the south 1/4 corner of Section 8, T3N, R2E, thence east to the boundary between Solano and Sacramento Counties.
                
                
                  Sonoma County (part):
                
                
                  
                  That portion of Sonoma County which lies south and east of a line described as follows: Beginning at the southeasterly corner of the Rancho Estero Americano, being on the boundary line between Marin and Sonoma Counties, California; thence running northerly along the easterly boundary line of said Rancho Estero Americano to the northeasterly corner thereof, being an angle corner in the westerly boundary line of Rancho Canada de Jonive; thence running along said boundary of Rancho Canada de Jonive westerly, northerly and easterly to its intersection with the easterly line of Graton Road; thence running along the easterly and southerly line of Graton Road, northerly and easterly to its intersection with the easterly line of Sullivan Road; thence running northerly along said easterly line of Sullivan Road to the southerly line of Green Valley Road; thence running easterly along the said southerly line of Green Valley Road and easterly along the southerly line of State Highway 116, to the westerly line of Vine Hill Road; thence Running along the westerly and northerly line of Vine Hill Road, northerly and easterly to its intersection with the westerly line of Laguna Road; thence running northerly along the westerly line of Laguna Road and the northerly projection thereof to the northerly line of Trenton Road; thence running westerly along the northerly line of said Trenton Road to the easterly line of Trenton-Healdsburg Road; thence running northerly along said easterly line of Trenton-Healdsburg Road to the easterly line of Eastside Road; thence running northerly along said easterly line of Eastside Road to its intersection with the southerly line of Rancho Sotoyome; thence running easterly along said southerly line of Rancho Sotoyome to its intersection with the Township line common to Townships 8 and 9 North, M.D.M.; thence running easterly along said township line to its intersection with the boundary line between Sonoma and Napa Counties.
                
                
                  Federated Indians of Graton Rancheria.
                
                
                  Lytton Rancheria of California.
                
                
                  San Joaquin Valley, CA
                  
                  Nonattainment
                  
                  Extreme.
                
                
                  Fresno County.
                
                
                  Kern County (part):
                
                
                  
                  That portion of Kern County which lies west and north of a line described as follows: Beginning at the Kern-Los Angeles County boundary and running north and east along the northwest boundary of the Rancho La Libre Land Grant to the point of intersection with the range line common to R. 16 W and R. 17 W, San Bernardino Base and Meridian; north along the range line to the point of intersection with the Rancho El Tejon Land Grant boundary; then southeast, northeast, and northwest along the boundary of the Rancho El Tejon Land Grant to the northwest corner of S 3, T. 11 N, R. 17 W; then west 1.2 miles; then north to the Rancho El Tejon Land Grant boundary; then northwest along the Rancho El Tejon line to the southeast corner of S 34, T. 32 S, R. 30 E, Mount Diablo Base and Meridian; then north to the northwest corner of S 35, T. 31 S, R. 30 E; then northeast along the boundary of the Rancho El Tejon Land Grant to the southwest corner of S 18, T. 31 S, R. 31 E; then east to the southeast corner of S 13, T. 31 S, R. 31 E; then north along the range line common to R. 31 E and R. 32 E, Mount Diablo Base and Meridian, to the northwest corner of S 6, T. 29 S, R. 32 E; then east to the southwest corner of S 31, T. 28 S, R. 32 E; then north along the range line common to R. 31 E and R. 32 E to the northwest corner of S 6, T. 28 S, R. 32 E, then west to the southeast corner of S 36, T. 27 S, R. 31 E, then north along the range line common to R. 31 E and R. 32 E to the Kern-Tulare County boundary.
                
                
                  Kings County.
                
                
                  Madera County.
                
                
                  Merced County.
                
                
                  San Joaquin County.
                
                
                  Stanislaus County.
                
                
                  Tulare County:
                
                
                  Big Sandy Rancheria of Western Mono Indians of California.
                
                
                  Cold Springs Rancheria of Mono Indians of California.
                
                
                  Northfork Rancheria of Mono Indians of California.
                
                
                  Picayune Rancheria of Chukchansi Indians of California.
                
                
                  Santa Rosa Indian Community of the Santa Rosa Rancheria.
                
                
                  Table Mountain Rancheria of California.
                
                
                  Tule River Indian Tribe of the Tule River Reservation.
                
                
                  San Luis Obispo (Eastern part), CA
                  
                  Nonattainment
                  
                  Marginal.
                
                
                  San Luis Obispo County (part):
                
                
                  
                  That portion of San Luis Obispo County that lies east of a line described as follows: Beginning at the San Luis Obispo County/Santa Barbara County boundary and running north along 120 degrees 24 minutes longitude to the intersection with 35 degrees 27 minutes latitude; east along 35 degrees 27 minutes latitude to the intersection with 120 degrees 18 minutes longitude; then north along 120 degrees 18 minutes longitude to the San Luis Obispo County/Monterey County boundary.
                
                
                  Sutter Buttes, CA
                  
                  Nonattainment
                  
                  Marginal.
                
                
                  Sutter County (part):
                
                
                  That portion of the Sutter Buttes mountain range at or above 2,000 feet in elevation.
                
                
                  Tuolumne County, CA
                  
                  Nonattainment
                  
                  Marginal.
                
                
                  Tuolumne County:
                
                
                  Chicken Ranch Rancheria of Me-Wuk Indians of California.
                
                
                  Tuolumne Band of Me-Wuk Indians of the Tuolumne Rancheria of California.
                
                
                  Tuscan Buttes, CA
                  
                  Nonattainment
                  
                  Marginal (Rural Transport).
                
                
                  Tehama County (part):
                
                
                  Those portions of the immediate Tuscan Buttes area at or above 1,800 feet in elevation.
                
                
                  Ventura County, CA
                  
                  Nonattainment
                  
                  Serious.
                
                
                  Ventura County (part):
                
                
                  That part of Ventura County excluding the Channel Islands of Anacapa and San Nicolas Islands.
                
                
                  Morongo Band of Mission Indians 4
                  
                  
                  Nonattainment
                  
                  Serious.
                
                
                  Pechanga Band of Luiseño Mission Indians of the Pechanga Reservation
                  
                  Nonattainment
                  
                  Marginal.
                
                
                  Includes the main body of the contiguous Pechanga Band Reservation and the noncontiguous area known as Pu'eska Mountain, excluding non-contiguous tribal lands in the Los Angeles-South Coast Air Basin, CA (Meadowbrook parcel).3
                  
                
                
                  Rest of State:
                
                
                  Colusa County
                  
                  Attainment/Unclassifiable
                
                
                  Eastern Nevada County
                  
                  Attainment/Unclassifiable
                
                
                  Nevada County (part) remainder.
                
                
                  Eastern Riverside County
                  
                  Attainment/Unclassifiable
                
                
                  Riverside County (part) remainder.
                
                
                  Glenn County
                  
                  Attainment/Unclassifiable
                
                
                  Inyo County
                  
                  Attainment/Unclassifiable
                
                
                  Lake County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Lake Tahoe Air Basin
                  
                  Attainment/Unclassifiable
                
                
                  
                  El Dorado County (part) remainder.
                
                
                  Placer County (part) remainder.
                
                
                  North Central Coast Air Basin
                  
                  Attainment/Unclassifiable
                
                
                  Monterey County.
                
                
                  San Benito County.
                
                
                  Santa Cruz County.
                
                
                  North Coast Air Basin
                  
                  Attainment/Unclassifiable
                
                
                  Del Norte County
                  1/16/18
                
                
                  Humboldt County
                  1/16/18
                
                
                  Mendocino County.
                
                
                  Sonoma County (part) remainder.
                
                
                  Trinity County.
                
                
                  Northeast Plateau Air Basin
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Lassen County.
                
                
                  Modoc County.
                
                
                  Siskiyou County.
                
                
                  Northeastern Kern County
                  
                  Attainment/Unclassifiable
                
                
                  Kern County (part) remainder.
                
                
                  Northeast San Bernardino County
                  
                  Attainment/Unclassifiable
                
                
                  San Bernardino County (part) remainder.
                
                
                  Northern Channel Islands.
                  
                  Attainment/Unclassifiable
                
                
                  The Channel Islands located in the South Central Coast Air Basin: Anacapa, San Miguel, San Nicholas, Santa Barbara, Santa Cruz, and Santa Rosa Islands.
                
                
                  Northern Great Basin Valleys Air Basin
                  
                  Attainment/Unclassifiable
                
                
                  Alpine County.
                
                
                  Mono County.
                
                
                  Northern Mountain Counties
                  
                  Attainment/Unclassifiable
                
                
                  Plumas County.
                
                
                  Sierra County.
                
                
                  Santa Barbara County (part) remainder
                  
                  Attainment/Unclassifiable
                
                
                  That part of Santa Barbara County excluding the Channel Islands of San Miguel, Santa Barbara, Santa Cruz, and Santa Rosa Islands.
                
                
                  Shasta County
                  
                  Attainment/Unclassifiable
                
                
                  Sutter and Yuba Counties
                  
                  Attainment/Unclassifiable
                
                
                  Sutter County (part) remainder.
                
                
                  Yuba County.
                
                
                  Tehama County (part) remainder
                  
                  Attainment/Unclassifiable
                
                
                  Western San Luis Obispo County
                  
                  Attainment/Unclassifiable
                
                
                  San Luis Obispo County (part) remainder.
                
                
                  1 Includes any Indian country in each county or area, unless otherwise specified. EPA is not determining the boundaries of any area of Indian country in this table, including any area of Indian country located in the larger designation area. The inclusion of any Indian country in the designation area is not a determination that the state has regulatory authority under the Clean Air Act for such Indian country.
                
                  2 This date is August 3, 2018, unless otherwise noted.
                
                  3 See Section 23.0 of the EPA's technical support document for California, titled “California Final Area Designations for the 2015 Ozone National Ambient Air Quality Standards Technical Support Document (TSD),” for more information and maps showing the locations of the main body of the reservation and the non-contiguous Pu'eska Mountain and Meadowbrook lands (available in Docket ID: EPA-HQ-OAR-2017-0548).
                
                  4 See Section 22.0 of the EPA's technical support document for California, titled “California Final Area Designations for the 2015 Ozone National Ambient Air Quality Standards Technical Support Document (TSD),” for more information and maps showing the boundaries of the nonattainment area (available in Docket ID: EPA-HQ-OAR-2017-0548).
              
              
              
                California—2008 Lead NAAQS
                
                  Designated area
                  Designation for the 2008 NAAQS a
                  
                  Date 1
                  
                  Type
                
                
                  Los Angeles County—South Coast Air Basin, CA:
                
                
                  Los Angeles County (part)
                  12/31/10
                  Nonattainment.
                
                
                  That portion of Los Angeles County which lies south and west of line described as follows: Beginning at the Los Angeles-San Bernardino County boundary and running west along the Township line common to Township 3 North and Township 2 North, San Bernardino Base and Meridian; then North along the range line common to Range 8 West and Range 9 West; then west along the Township line common to Township 4 North and Township 3 North; then north along the range line common to Range 12 West and Range 13 West to the southeast corner of Section 12, Township 5 North and Range 13 West; then west along the south boundaries of Sections 12, 11, 10, 9, 8, and 7, Township 5 North and Range 13 West to the boundary of the Angeles National Forest which is collinear with the range line common to Range 13 West and Range 14 West; then north and west along the Angeles National Forest boundary to the point of intersection with the Township line common to Township 7 North and Township 6 North (point is at the northwest corner of Section 4 in Township 6 North and Range 14 West); then west along the Township line common to Township 7 North and Township 6 North; then north along the range line common to Range 15 West and Range 16 West to the southeast corner of Section 13, Township 7 North and Range 16 West; then along the south boundaries of Sections 13, 14, 15, 16, 17 and 18, Township 7 North and Range 16 West; then north along the range line common to Range 16 West and Range 17 West to the north boundary of the Angeles National Forest (collinear with The Township line common to Township 8 North and Township 7 North); then west and north along the Angeles National Forest boundary to the point of intersection with the south boundary of the Rancho La Liebre Land Grant; then west and north along this land grant boundary to the Los Angeles-Kern County boundary.
                
                
                  Rest of State
                  
                  Unclassifiable/Attainment.
                
                
                  a Includes Indian Country located in each county or area, except as otherwise specified.
                
                  1 December 31, 2011 unless otherwise noted.
              
              [43 FR 8964, Mar. 3, 1978]
              
                Editorial Note:
                For Federal Register citations affecting § 81.305, see the List of CFR Sections Affected, which appears in the Finding Aids section of the printed volume and at www.govinfo.gov.
                
              
            
            
              § 81.306
              Colorado.
              
                Colorado—1971 Sulfur Dioxide NAAQS
                [Primary and Secondary]
                
                  Designated Area
                  Does not meet primary standards
                  Does not meet secondary standards
                  Cannot be classified
                  Better than national standards
                
                
                  Entire State
                  
                  
                  
                  X
                
              
              
                Colorado—2010 Sulfur Dioxide NAAQS
                [Primary]
                
                  Designated area 1
                  
                  Designation
                  Date 3
                  
                  Type
                
                
                  Colorado Springs, CO
                  9/12/16
                  Unclassifiable.
                
                
                  
                  El Paso County (part)
                
                
                  Manitou Springs
                
                
                  Colorado Springs (and certain unincorporated areas) as follows; Areas east of the western city limits of Colorado Springs, north of the southern city limits of Colorado Springs with the addition of the area termed “Stratmoor” bounded on the south by South Academy Boulevard, west of Powers Blvd, and south of East Woodman Blvd (east of Academy Blvd. N) and the northern city limits of Colorado Springs (west of Academy Blvd. N).
                
                
                  Eastern Morgan County, CO
                  9/12/16
                  Unclassifiable.
                
                
                  Morgan County (part)
                
                
                  Circle with a 12-kilometer radius centered on the Pawnee Power Plant
                
                
                  State AQCR 01 (remainder)
                  
                  Attainment/Unclassifiable.
                
                
                  Logan County
                
                
                  Morgan County (part) (remainder)
                
                
                  Phillips County
                
                
                  Sedgwick County
                
                
                  Washington County
                
                
                  Yuma County
                
                
                  State AQCR 02
                  
                  Attainment/Unclassifiable.
                
                
                  Larimer County
                
                
                  Weld County
                
                
                  State AQCR 03
                  
                  Attainment/Unclassifiable.
                
                
                  Adams County
                
                
                  Arapahoe County
                
                
                  Boulder County
                
                
                  Broomfield County
                
                
                  Clear Creek County
                
                
                  Denver County
                
                
                  Douglas County
                
                
                  Gilpin County
                
                
                  Jefferson County
                
                
                  State AQCR 04 (remainder)
                  
                  Attainment/Unclassifiable.
                
                
                  El Paso County (part) (remainder)
                
                
                  Park County
                
                
                  Teller County
                
                
                  State AQCR 05
                  
                  Attainment/Unclassifiable.
                
                
                  Cheyenne County
                
                
                  Elbert County
                
                
                  Kit Carson County
                
                
                  Lincoln County
                
                
                  State AQCR 06
                  
                  Attainment/Unclassifiable.
                
                
                  Baca County
                
                
                  Bent County
                
                
                  Crowley County
                
                
                  Kiowa County
                
                
                  Otero County
                
                
                  Prowers County
                
                
                  State AQCR 07
                  
                  Attainment/Unclassifiable.
                
                
                  Huerfano
                
                
                  Las Animas
                
                
                  Pueblo
                
                
                  State AQCR 08
                  
                  Attainment/Unclassifiable.
                
                
                  Alamosa County
                
                
                  Conejos County
                
                
                  Costilla County
                
                
                  Mineral County
                
                
                  Rio Grande County
                
                
                  Saguache County
                
                
                  State AQCR 09
                  
                  Attainment/Unclassifiable.
                
                
                  Archuleta County 2
                  
                
                
                  Dolores
                
                
                  La Plata 2
                  
                
                
                  Montezuma 2
                  
                
                
                  San Juan
                
                
                  State AQCR 10
                  
                  Attainment/Unclassifiable.
                
                
                  
                  Delta County
                
                
                  Gunnison County
                
                
                  Hinsdale County
                
                
                  Montrose County
                
                
                  Ouray County
                
                
                  San Miguel County
                
                
                  State AQCR 11
                  
                  Attainment/Unclassifiable.
                
                
                  Garfield County
                
                
                  Mesa County
                
                
                  Moffat County
                
                
                  Rio Blanco County
                
                
                  State AQCR 12
                  
                  Attainment/Unclassifiable.
                
                
                  Eagle County
                
                
                  Grand County
                
                
                  Jackson County
                
                
                  Pitkin County
                
                
                  Routt County
                
                
                  Summit County
                
                
                  State AQCR 13
                  
                  Attainment/Unclassifiable.
                
                
                  Chaffee County
                
                
                  Custer County
                
                
                  Fremont County
                
                
                  Lake County
                
                
                  Southern Ute Indian Reservation
                  
                  Attainment/Unclassifiable.
                
                
                  1 Includes any Indian country in each county or area, unless otherwise specified. EPA is not determining the boundaries of any area of Indian country in this table, including any area of Indian country located in the larger designation area. The inclusion of any Indian country in the designation area is not a determination that the state has regulatory authority under the Clean Air Act for such Indian country.
                
                  2 Does not include the Southern Ute Indian Reservation, which is being designated separately.
                
                  3 This date is April 9, 2018, unless otherwise noted.
              
              
                Colorado—Carbon Monoxide
                
                  Designated Area
                  Designation
                  Date 1
                  
                  Type
                  Classification
                  Date 1
                  
                  Type
                
                
                  Colorado Springs Area:
                  October 25, 1999
                  Attainment
                
                
                  Urban Transportation Planing Study Area as defined in 1989.
                
                
                  Beginning near the Town of Palmer Lake, at the Northwest corner of the Study Area at a point on the El Paso/Douglas County line, also on the Pike National Forest boundary, then:
                
                
                  east along the County line to Elbert Road; south on Elbert Road to Judge Orr Road; east on Judge Orr Road to Ellicott Highway; south on Ellicott Highway to Squirrel Creek Road; west on Squirrel Creek Road to Williams Creek; south along Williams Creek to the confluence of Williams and Fountain Creeks; south along Fountain Creek to the El Paso/Douglas County line; west on the County line to I-25; north on I-25 to Exit 132; west on McGrath to 35th; south on 35th to Specker; northwest on Specker to Titus Blvd.; west on Titus Blvd. to SH-115;
                
                
                  south on SH-115 to Rock Creek;
                
                
                  
                  northwest along Rock Creek to the Pike National Forest boundary; north along the Forest boundary to Old Stage Road; southwest on Old Stage Road to Gold Camp Road; north on Gold Camp Road to High Drive; north on High Drive to Lower Gold Camp Road; north on Lower Gold Camp Road to the Pike National Forest boundary; west along the Forest boundary, following the boundary north, then east to US-24; northwest on US-24 to the Pikes Peak Toll Road; west on the Toll Road to the El Paso/Teller County line;
                
                
                  north along the County line to Crystola Creek; west on Crystola Creek to County Road 282, north on Road 282 to US-24; northeast on US-24 to Trout Creek Road; northwest on Trout Creek Road to Trout Creek; north along Trout Creek to the confluence of Trout and Mule Creeks; north along Mule Creek to Long Gulch; east along Long Gulch to White Gulch; east along White Gulch to Rampart Range Road; southeast on Rampart Range Road to the Pike National Forest Boundary; north along the Forest boundary to the El Paso/Douglas County line, to the point of origin.
                
                
                  El Paso County (part)
                
                
                  Teller County (part)
                
                
                  Denver-Boulder Area:
                
                
                  
                  The boundaries for the Denver nonattainment area for carbon monixide (CO) are described as follows: Start at Colorado Highway 52 where it intersects the eastern boundary of Boulder County; Follow Highway 52 west until it intersects Colorado Highway 119; Follow northern boundary of Boulder city limits west to the 6,000-ft. elevation line; Follow the 6000-ft. elevation line south through Boulder and Jefferson Counties to US 6 in Jefferson County; Follow US 6 west to the Jefferson County-Clear Creek County line; Follow the Jefferson County western boundary south for approximately 16.25 miles; Follow a line east for approximately 3.75 mile to South Turkey Creek; Follow South Turkey Creek northeast for approximately 3.5 miles; Follow a line southeast for approximately 2.0 miles to the junction of South Deer Creek Road and South Deer Creek Canyon Road; Follow South Deer Creek Canyon Road northeast for approximately 3.75 miles; Follow a line southeast for approximately five miles to the northern-most boundary of Pike National Forest where it intersects the Jefferson County-Douglas County line; follow the Pike National forest boundary southeast through Douglas County to the Douglas County-El Paso County line; Follow the southern boundary on Douglas County east to the Elbert County line; Follow the eastern boundary of Douglas County north to the Arapahoe County line; Follow the southern boundary of Araphoe County east to Kiowa Creek; Follow Kiowa Creek northeast through Arapahoe and Adams Counties to the Adams-Weld County line; Follow the northern boundary of Adams County west to the Boulder County line; Follow the eastern boundary of Boulder County north to Highway 52
                  January 14, 2002
                  Attainment
                
                
                  Adams County (part)
                
                
                  Arapahoe County (part)
                
                
                  Boulder County (part)
                
                
                  Denver County
                
                
                  Douglas County (part)
                
                
                  Jefferson County (part)
                
                
                  Fort Collins Area:
                
                
                  Larimer County (part)
                  Sept. 22, 2003
                  Attainment
                
                
                  Fort Collins Urban Growth Area Boundary as adopted by the City of Fort Collins and the Larimer County Commissioners and in effect as of July 30, 1991.
                
                
                  Greeley Area:
                  
                  Attainment
                
                
                  Weld County (part)
                  May 10, 1999
                
                
                  Urban boundaries as defined in the North Front Range Regional Transportation Plan, May, 1990.
                
                
                  
                  Longmont Area
                  Nov. 23, 1999
                  Attainment
                
                
                  Hwy 52 west from the Boulder/Weld County line to 95th Street/Hoover Road, then north on 95th Street/Hoover Road to the intersection of Plateau Road and SH 119, then west on Plateau Road to the intersection of Hygiene Road, then due north to the Boulder/Larimer County line, then due east to the intersection of the Boulder/Larimer/Weld County lines, then south along the Boulder/Weld County line to Hwy 52, plus the portion of the City of Longmont east of the Boulder/Weld County line in Weld County.
                
                
                  Boulder County (part):
                
                
                  Weld County (part):
                
                
                  State AQCR 1
                  
                  Unclassifiable/Attainment
                
                
                  Logan County
                
                
                  Morgan County
                
                
                  Phillips County
                
                
                  Sedgwick County
                
                
                  Washington County
                
                
                  Yuma County
                
                
                  State AQCR 2 (Remainder of)
                
                
                  Larimer County (part)
                  
                  Unclassifiable/Attainment
                
                
                  Area outside Fort Collins Urban Growth Area Boundary
                
                
                  Weld County (part)
                
                
                  Remainder of county
                  
                  Unclassifiable/Attainment
                
                
                  State AQCR 3 (Remainder of)
                  
                  Unclassifiable/Attainment
                
                
                  Adams County (part)
                
                
                  Remainder of County
                
                
                  Arapahoe County (part)
                
                
                  Remainder of County
                
                
                  Boulder County (part)
                
                
                  Remainder of County
                
                
                  Clear Creek County
                
                
                  Douglas County (part)
                
                
                  Remainder of County
                
                
                  Gilpin County
                
                
                  Jefferson County (part)
                
                
                  Remainder of County
                
                
                  State AQCR 4 (Remainder of)
                  
                  Unclassifiable/Attainment
                
                
                  El Paso County (part)
                
                
                  Area other than Urban Transportation Planning Study Area as defined in 1989
                
                
                  Park County
                
                
                  Teller County (part)
                
                
                  Remainder of County
                
                
                  State AQCR's 5-13
                  
                  Unclassifiable/Attainment
                
                
                  Alamosa County
                
                
                  Archuleta County
                
                
                  Baca County
                
                
                  Bent County
                
                
                  Chaffee County
                
                
                  Cheyenne County
                
                
                  Conejos County
                
                
                  Costilla County
                
                
                  Crowley County
                
                
                  Custer County
                
                
                  Delta County
                
                
                  Dolores County
                
                
                  Eagle County
                
                
                  Elbert County
                
                
                  Fremont County
                
                
                  Garfield County
                
                
                  
                  Grand County
                
                
                  Gunnison County
                
                
                  Hinsdale County
                
                
                  Huerfano County
                
                
                  Jackson County
                
                
                  Kiowa County
                
                
                  Kit Carson County
                
                
                  La Plata County
                
                
                  Lake County
                
                
                  Las Animas County
                
                
                  Lincoln County
                
                
                  Mesa County
                
                
                  Mineral County
                
                
                  Moffat County
                
                
                  Montezuma County
                
                
                  Montrose County
                
                
                  Otero County
                
                
                  Ouray County
                
                
                  Pitkin County
                
                
                  Prowers County
                
                
                  Pueblo County
                
                
                  Rio Blanco County
                
                
                  Rio Grande County
                
                
                  Routt County
                
                
                  Saguache County
                
                
                  San Juan County
                
                
                  San Miguel County
                
                
                  Summit County
                
                
                  1 This date is November 15, 1990, unless otherwise noted.
              
              
                Colorado—Ozone (1-Hour Standard)4
                
                
                  Designated area
                  Designation
                  Date 1
                  
                  Type
                  Classification
                  Date 1
                  
                  Type
                
                
                  Denver-Boulder Area:
                
                
                  Adams County (part)
                
                
                  West of Kiowa Creek
                  10/11/01
                  Attainment
                
                
                  Arapahoe County (part)
                
                
                  West of Kiowa Creek
                  
                  Attainment
                
                
                  Boulder County (part) excluding Rocky Mountain National Park
                  
                  Attainment
                
                
                  Denver County
                  
                  Attainment
                
                
                  Douglas County
                  
                  Attainment
                
                
                  Jefferson County
                  
                  Attainment
                
                
                  State AQCR 01
                  
                  Unclassifiable/Attainment
                
                
                  Logan County
                
                
                  Morgan County
                
                
                  Phillips County
                
                
                  Sedgwick County
                
                
                  Washington County
                
                
                  Yuma County
                
                
                  State AQCR 02
                  
                  Unclassifiable/Attainment
                
                
                  Larimer County
                
                
                  Weld County
                
                
                  State AQCR 03 (Remainder of)
                  
                  Unclassifiable/Attainment
                
                
                  Adams County (part) East of Kiowa Creek
                
                
                  Arapahoe County (part) East of Kiowa Creek
                
                
                  Boulder County (part) Rocky Mtn. National Park Only
                
                
                  Clear Creek County
                
                
                  Gilpin County
                
                
                  State AQCR 11
                  
                  Unclassifiable/Attainment
                
                
                  Garfield County
                
                
                  Mesa County
                
                
                  Moffat County
                
                
                  Rio Blanco County
                
                
                  
                  Rest of State
                  
                  Unclassifiable/Attainment
                
                
                  Alamosa County
                
                
                  Archuleta County
                
                
                  Baca County
                
                
                  Bent County
                
                
                  Chaffee County
                
                
                  Cheyenne County
                
                
                  Conejos County
                
                
                  Costilla County
                
                
                  Crowley County
                
                
                  Custer County
                
                
                  Delta County
                
                
                  Dolores County
                
                
                  Eagle County
                
                
                  El Paso County
                
                
                  Elbert County
                
                
                  Fremont County
                
                
                  Grand County
                
                
                  Gunnison County
                
                
                  Hinsdale County
                
                
                  Huerfano County
                
                
                  Jackson County
                
                
                  Kiowa County
                
                
                  Kit Carson County
                
                
                  La Plata County
                
                
                  Lake County
                
                
                  Las Animas County
                
                
                  Lincoln County
                
                
                  Mineral County
                
                
                  Montezuma County
                
                
                  Montrose County
                
                
                  Otero County
                
                
                  Ouray County
                
                
                  Park County
                
                
                  Pitkin County
                
                
                  Prowers County
                
                
                  Pueblo County
                
                
                  Rio Grande County
                
                
                  Routt County
                
                
                  Saguache County
                
                
                  San Juan County
                
                
                  San Miguel County
                
                
                  Summit County
                
                
                  Teller County
                
                
                  1 This date is October 18, 2000, unless otherwise noted.
                
                  2 An area designated as an ozone nonattainment area as of the date of enactment of the CAAA of the 1990 that did not violate the ozone NAAQS during the period of 1987-1989.
                
                  3 This date is January 16, 2001.
                
                  4 The 1-hour ozone standard is revoked effective June 15, 2005 for all areas in Colorado except the Denver (Denver-Boulder-Greeley-Ft. Collins-Love) area where it is revoked effective November 20, 2008.
              
              
                Colorado—PM-10
                
                  Designated area
                  Designation
                  Date
                  Type
                  Classification
                  Date
                  Type
                
                
                  Archuleta County
                
                
                  Pagosa Springs Area
                  8/14/01
                  Attainment
                
                
                  Township 35N-Range 2W: Sections 13, 14, 15; Section 23 NE, N 1/2 SE; Section 24 all except SWSW; Section 25 N 1/2NE, NENW.
                
                
                  Township 35N-Range 1W: Section 18 W 1/2
                  
                
                
                  Adams, Denver, and Boulder Counties
                
                
                  Denver Metropolitan area
                  10/16/02
                  Attainment
                
                
                  All of Denver, Jefferson, and Douglas Counties, Boulder County (excluding the Rocky Mountain National Park) and the Colorado automobile inspection and readjustment program portions of Adams and Arapahoe Counties
                
                
                  San Miguel County
                
                
                  Telluride
                  8/14/01
                  Attainment
                
                
                  
                  The Telluride attainment/maintenance area begins at the intersection of Colorado State Highway 145 and the Telluride service area boundary, as it existed in 1991. The western edge of the nonattainment area until it meets Remine Creek is defined as follows: A tract of land located in a portion of the west one-half of Section 28 and the east one-half of Section 29, Township 43 North, Range 9 west, of New Mexico Principal Meridian, County of San Miguel, State of Colorado, described as follows: Beginning at the southwest corner of the said Section 28; Thence N 89 deg.36′00″ W. 292.70 Feet; Thence S 04 deg.05′12″ W. 538.63 Feet; Thence N 03 deg.29′42″ W. 780.19 Feet; Thence N 22 deg.15′00″ E. 3344.16 Feet; Thence S 51 deg.51′49″ E. 570.44 Feet; Thence S 03 deg.15′36″ E. 1106.22 Feet; Thence S 45 deg.24′42″ E. 546.96 Feet; Thence S 28 deg.41′12″ W. 549.62 Feet; Thence S 29 deg.40′09″ E. 169.68 Feet; Thence S 44 deg.30′03″ W. 649.51 Feet; Thence S 85 deg.54′00″ E. 660.00 Feet; Thence S 04 deg.06′00″ W. 660.00 Feet; Thence N 89 deg.56′00″ E. 1318.68 Feet; to the true point of beginning containing 11249 acres as described above. Then, at Remine Creek, the attainment/maintenance boundary follows the service area boundary for 9.65 miles to the 9,200 foot contour line. The boundary then intersects Bear Creek. Here the attainment/maintenance boundary diverges from the service area boundary (9,200 foot contour line). The attainment/maintenance boundary continues in a west, southwest direction for 0.92 miles from the intersection of the 9,200 foot contour line and Bear Creek to the top of ski lift number 9 in the Telluride Ski Area at an elevation of about 11,900 feet. The boundary then shifts and runs in a north-westerly direction for 0.83 miles from the top of lift 9 to the top of lift 7, which is located at an elevation of 10,490 feet. From the top of lift 7, the attainment/maintenance boundary continues in a north-westerly direction for 0.5 miles to the intersection of lift 3 with the 10,000 foot control line. The attainment/maintenance boundary follows the 10,000 foot contour line in a south, south-west direction for 3.2 miles, until it intersects Skunk Creek. Here the boundary diverges from the 10,000 foot contour line and follows Skunk Creek in a northerly direction for 2.25 miles. At the intersection of Skunk Creek and Colorado State Highway 145, the attainment/maintenance boundary leaves the creek and follows Highway 145 in a northerly direction until it meets the service area boundary as it existed prior to changes adopted in 1991.
                
                
                  Prowers County
                
                
                  Lamar
                  12/27/05
                  Attainment
                  
                  
                
                
                  Pitkin County:
                
                
                  Aspen/Pitkin County Area—The area encompassed by the following Parcel ID numbers, as defined by the Pitkin County Planning Department: 2337-29, 2737-28, 2737-21, 2737-20, 2737-19, 2737-18, 2737-17, 2737-08, 2737-07, 2737-06, 2735-22, 2735-15, 2735-14, 2735-13, 2735-12, 2735-11, 2735-10, 2735-03, 2735-02, 2735-01, 2641-31, 2643-36, 2643-35, 2643-34, 2643-27, 2643-26
                  7/14/03
                  Attainment.
                
                
                  Fremont County
                
                
                  Canon City Area
                  7/31/00
                  Attainment
                
                
                  Township 18S—Range 70W: All of sections 21, 22, 27, 28, 33, and 34; the E1/2, NENW, NESW, SENW, SESW quarters of sections 20, 29, 32; and the W1/2 of sections 23, 26, and 35; Township 19S—Range 70W: All of sections 3, 4, 9, 10; E1/2, NENW, NESW, SENW, SESW quarters of sections 5 and 8; W1/2 of sections 2 and 11.
                
                
                  Routt County (part):
                
                
                  Steamboat Springs
                  11/24/04
                  Attainment.
                
                
                  
                  
                    On the East—The Routt National Forest.
                
                
                  
                    On the South—The southern border of sections 19, 10, 21, T4N, R84W of the 6th P.M. and the southern border of sections 23, 24, T4N, R85W of the 6th P.M.
                
                
                  
                    On the West—Beginning at the southwestern corner of section 23, T4N, R85W of the 6th P.M. North along the western border of sections 23, 14, 11, T4N, R85W. Thence, along the ridge which bisects sections 35, 36, 25, 24, 13, 14, 11, 12, 1, T5N, R85W, and sections 36, 25, 24, T6N, R85W. Thence heading northwest along the ridge which bisects sections 23, 15, 10, 9, 4, T6N, R85W of 6th P.M. Thence, heading northeast along the ridge which bisects sections 33, 34, 35, 36, 25, T7N, R85W and sections 30 and 10 of T7N, R84W. Thence, north along the N 1/2 of the western edge of section 19, to the NW corner of section 18, T7N, R84W.
                
                
                  
                    On the North—The northern boundary of sections 16, 17, 18, T7N, R84W of 6th P.M.
                
                
                  AQCR 1
                  11/15/90
                  Unclassifiable
                
                
                  AQCR 2
                  11/15/90
                  Unclassifiable
                
                
                  AQCR 3 (excluding the Denver Metropolitan PM-10 nonattainment area)
                  11/15/90
                  Unclassifiable
                
                
                  AQCR 4
                  11/15/90
                  Unclassifiable
                
                
                  AQCR 5
                  11/15/90
                  Unclassifiable
                
                
                  AQCR 6 (excluding the Lamar PM-10 nonattainment area)
                  11/15/90
                  Unclassifiable
                
                
                  AQCR 7
                  11/15/90
                  Unclassifiable
                
                
                  AQCR 8
                  11/15/90
                  Unclassifiable
                
                
                  AQCR 9 (excluding the Pagosa Springs PM-10 nonattainment area)
                  11/15/90
                  Unclassifiable
                
                
                  AQCR 10 (excluding the Telluride PM-10 nonattainment area)
                  11/15/90
                  Unclassifiable
                
                
                  AQCR 11
                  11/15/90
                  Unclassifiable
                
                
                  AQCR 12 (excluding the Aspen/Pitkin County and Steamboat Springs Area Airshed PM-10 nonattainment areas)
                  11/15/90
                  Unclassifiable
                
                
                  AQCR 13 (excluding the Canon City PM-10 nonattainment area)
                  1/15/90
                  Unclassifiable
                
              
              
                Colorado—1997 Annual PM2.5 NAAQS
                [Primary and Secondary]
                
                  Designated area
                  Designation a
                  
                  Date 1
                  
                  Type
                  Classification
                  Date
                  Type
                
                
                  Denver-Boulder Area:
                
                
                  Adams County (part) West of Kiowa Creek
                  
                  Unclassifiable/Attainment
                
                
                  Arapahoe County (part) West of Kiowa Creek
                  
                  Unclassifiable/Attainment
                
                
                  Boulder County (part) Excluding Rocky Mountain National Park
                  
                  Unclassifiable/Attainment
                
                
                  Broomfield County
                  
                  Unclassifiable/Attainment
                
                
                  Denver County
                  
                  Unclassifiable/Attainment
                
                
                  Douglas County
                  
                  Unclassifiable/Attainment
                
                
                  Jefferson County
                  
                  Unclassifiable/Attainment
                
                
                  State AQCR 01:
                
                
                  Logan County
                  
                  Unclassifiable/Attainment
                
                
                  Morgan County
                  
                  Unclassifiable/Attainment
                
                
                  Phillips County
                  
                  Unclassifiable/Attainment
                
                
                  Sedgwick County
                  
                  Unclassifiable/Attainment
                
                
                  Washington County
                  
                  Unclassifiable/Attainment
                
                
                  Yuma County
                  
                  Unclassifiable/Attainment
                
                
                  State AQCR 02:
                
                
                  Larimer County
                  
                  Unclassifiable/Attainment
                
                
                  Weld County
                  
                  Unclassifiable/Attainment
                
                
                  State AQCR 03 (remainder of):
                
                
                  Adams County (remainder)
                  
                  Unclassifiable/Attainment
                
                
                  Arapahoe County (remainder)
                  
                  Unclassifiable/Attainment
                
                
                  Boulder County (remainder)
                  
                  Unclassifiable/Attainment
                
                
                  Clear Creek County
                  
                  Unclassifiable/Attainment
                
                
                  Gilpin County
                  
                  Unclassifiable/Attainment
                
                
                  State AQCR 04:
                
                
                  El Paso County
                  
                  Unclassifiable/Attainment
                
                
                  Park County
                  
                  Unclassifiable/Attainment
                
                
                  
                  Teller County
                  
                  Unclassifiable/Attainment
                
                
                  State AQCR 05:
                
                
                  Cheyenne County
                  
                  Unclassifiable/Attainment
                
                
                  Elbert County
                  
                  Unclassifiable/Attainment
                
                
                  Kit Carson County
                  
                  Unclassifiable/Attainment
                
                
                  Lincoln County
                  
                  Unclassifiable/Attainment
                
                
                  State AQCR 06:
                
                
                  Baca County
                  
                  Unclassifiable/Attainment
                
                
                  Bent County
                  
                  Unclassifiable/Attainment
                
                
                  Crowley County
                  
                  Unclassifiable/Attainment
                
                
                  Kiowa County
                  
                  Unclassifiable/Attainment
                
                
                  Otero County
                  
                  Unclassifiable/Attainment
                
                
                  Prowers County
                  
                  Unclassifiable/Attainment
                
                
                  State AQCR 07:
                
                
                  Huerfano County
                  
                  Unclassifiable/Attainment
                
                
                  Las Animas County
                  
                  Unclassifiable/Attainment
                
                
                  Pueblo County
                  
                  Unclassifiable/Attainment
                
                
                  State AQCR 08:
                
                
                  Alamosa County
                  
                  Unclassifiable/Attainment
                
                
                  Conejos County
                  
                  Unclassifiable/Attainment
                
                
                  Costilla County
                  
                  Unclassifiable/Attainment
                
                
                  Mineral County
                  
                  Unclassifiable/Attainment
                
                
                  Rio Grande County
                  
                  Unclassifiable/Attainment
                
                
                  Saguache County
                  
                  Unclassifiable/Attainment
                
                
                  State AQCR 09:
                
                
                  Archuleta County
                  
                  Unclassifiable/Attainment
                
                
                  Dolores County
                  
                  Unclassifiable/Attainment
                
                
                  La Plata County
                  
                  Unclassifiable/Attainment
                
                
                  Montezuma County
                  
                  Unclassifiable/Attainment
                
                
                  San Juan County
                  
                  Unclassifiable/Attainment
                
                
                  State AQCR 10:
                
                
                  Delta County
                  
                  Unclassifiable/Attainment
                
                
                  Gunnison County
                  
                  Unclassifiable/Attainment
                
                
                  Hinsdale County
                  
                  Unclassifiable/Attainment
                
                
                  Montrose County
                  
                  Unclassifiable/Attainment
                
                
                  Ouray County
                  
                  Unclassifiable/Attainment
                
                
                  San Miguel County
                  
                  Unclassifiable/Attainment
                
                
                  State AQCR 11:
                
                
                  Garfield County
                  
                  Unclassifiable/Attainment
                
                
                  Mesa County
                  
                  Unclassifiable/Attainment
                
                
                  Moffat County
                  
                  Unclassifiable/Attainment
                
                
                  Rio Blanco County
                  
                  Unclassifiable/Attainment
                
                
                  State AQCR 12:
                
                
                  Eagle County
                  
                  Unclassifiable/Attainment
                
                
                  Grand County
                  
                  Unclassifiable/Attainment
                
                
                  Jackson County
                  
                  Unclassifiable/Attainment
                
                
                  Pitkin County
                  
                  Unclassifiable/Attainment
                
                
                  Routt County
                  
                  Unclassifiable/Attainment
                
                
                  Summit County
                  
                  Unclassifiable/Attainment
                
                
                  State AQCR 13:
                
                
                  Chaffee County
                  
                  Unclassifiable/Attainment
                
                
                  Custer County
                  
                  Unclassifiable/Attainment
                
                
                  Fremont County
                  
                  Unclassifiable/Attainment
                
                
                  Lake County
                  
                  Unclassifiable/Attainment
                
                
                  a Includes Indian Country located in each county or area, except as otherwise specified.
                
                  1This date is 90 days after January 5, 2005, unless otherwise noted.
              
              
                Colorado—2012 Annual PM2.5 NAAQS
                [Primary]
                
                  Designated area 1
                  
                  Designation
                  Date 2
                  
                  Type
                  Classification
                  Date 2
                  
                  Type
                
                
                  State AQCR 01:
                
                
                  Logan County
                  
                  Unclassifiable/Attainment
                
                
                  Morgan County
                  
                  Unclassifiable/Attainment
                
                
                  Phillips County
                  
                  Unclassifiable/Attainment
                
                
                  
                  Sedgwick County
                  
                  Unclassifiable/Attainment
                
                
                  Washington County
                  
                  Unclassifiable/Attainment
                
                
                  Yuma County
                  
                  Unclassifiable/Attainment
                
                
                  State AQCR 02:
                
                
                  Larimer County
                  
                  Unclassifiable/Attainment
                
                
                  Weld County
                  
                  Unclassifiable/Attainment
                
                
                  State AQCR 03:
                
                
                  Adams County
                  
                  Unclassifiable/Attainment
                
                
                  Arapahoe County
                  
                  Unclassifiable/Attainment
                
                
                  Boulder County
                  
                  Unclassifiable/Attainment
                
                
                  Broomfield County
                  
                  Unclassifiable/Attainment
                
                
                  Clear Creek County
                  
                  Unclassifiable/Attainment
                
                
                  Denver County
                  
                  Unclassifiable/Attainment
                
                
                  Douglas County
                  
                  Unclassifiable/Attainment
                
                
                  Gilpin County
                  
                  Unclassifiable/Attainment
                
                
                  Jefferson County
                  
                  Unclassifiable/Attainment
                
                
                  State AQCR 04:
                
                
                  El Paso County
                  
                  Unclassifiable/Attainment
                
                
                  Park County
                  
                  Unclassifiable/Attainment
                
                
                  Teller County
                  
                  Unclassifiable/Attainment
                
                
                  State AQCR 05:
                
                
                  Cheyenne County
                  
                  Unclassifiable/Attainment
                
                
                  Elbert County
                  
                  Unclassifiable/Attainment
                
                
                  Kit Carson County
                  
                  Unclassifiable/Attainment
                
                
                  Lincoln County
                  
                  Unclassifiable/Attainment
                
                
                  State AQCR 06:
                
                
                  Baca County
                  
                  Unclassifiable/Attainment
                
                
                  Bent County
                  
                  Unclassifiable/Attainment
                
                
                  Crowley County
                  
                  Unclassifiable/Attainment
                
                
                  Kiowa County
                  
                  Unclassifiable/Attainment
                
                
                  Otero County
                  
                  Unclassifiable/Attainment
                
                
                  Prowers County
                  
                  Unclassifiable/Attainment
                
                
                  State AQCR 07:
                
                
                  Huerfano County
                  
                  Unclassifiable/Attainment
                
                
                  Las Animas County
                  
                  Unclassifiable/Attainment
                
                
                  Pueblo County
                  
                  Unclassifiable/Attainment
                
                
                  State AQCR 08:
                
                
                  Alamosa County
                  
                  Unclassifiable/Attainment
                
                
                  Conejos County
                  
                  Unclassifiable/Attainment
                
                
                  Costilla County
                  
                  Unclassifiable/Attainment
                
                
                  Mineral County
                  
                  Unclassifiable/Attainment
                
                
                  Rio Grande County
                  
                  Unclassifiable/Attainment
                
                
                  Saguache County
                  
                  Unclassifiable/Attainment
                
                
                  State AQCR 09:
                
                
                  Archuleta County
                  
                  Unclassifiable/Attainment
                
                
                  Dolores County
                  
                  Unclassifiable/Attainment
                
                
                  La Plata County
                  
                  Unclassifiable/Attainment
                
                
                  Montezuma County
                  
                  Unclassifiable/Attainment
                
                
                  San Juan County
                  
                  Unclassifiable/Attainment
                
                
                  State AQCR 10:
                
                
                  Delta County
                  
                  Unclassifiable/Attainment
                
                
                  Gunnison County
                  
                  Unclassifiable/Attainment
                
                
                  Hinsdale County
                  
                  Unclassifiable/Attainment
                
                
                  Montrose County
                  
                  Unclassifiable/Attainment
                
                
                  Ouray County
                  
                  Unclassifiable/Attainment
                
                
                  San Miguel County
                  
                  Unclassifiable/Attainment
                
                
                  State AQCR 11:
                
                
                  Garfield County
                  
                  Unclassifiable/Attainment
                
                
                  Mesa County
                  
                  Unclassifiable/Attainment
                
                
                  Moffat County
                  
                  Unclassifiable/Attainment
                
                
                  Rio Blanco County
                  
                  Unclassifiable/Attainment
                
                
                  State AQCR 12:
                
                
                  Eagle County
                  
                  Unclassifiable/Attainment
                
                
                  Grand County
                  
                  Unclassifiable/Attainment
                
                
                  Jackson County
                  
                  Unclassifiable/Attainment
                
                
                  Pitkin County
                  
                  Unclassifiable/Attainment
                
                
                  Routt County
                  
                  Unclassifiable/Attainment
                
                
                  Summit County
                  
                  Unclassifiable/Attainment
                
                
                  State AQCR 13:
                
                
                  
                  Chaffee County
                  
                  Unclassifiable/Attainment
                
                
                  Custer County
                  
                  Unclassifiable/Attainment
                
                
                  Fremont County
                  
                  Unclassifiable/Attainment
                
                
                  Lake County
                  
                  Unclassifiable/Attainment
                
                
                  1 Includes areas of Indian country located in each county or area, except as otherwise specified.
                
                  2 This date is April 15, 2015, unless otherwise noted.
              
              
                Colorado—1997 24-Hour PM2.5 NAAQS
                [Primary and Secondary]
                
                  Designated area
                  Designation a
                  
                  Date 1
                  
                  Type
                  Classification
                  Date
                  Type
                
                
                  Denver-Boulder Area:
                
                
                  Adams County (part) West of Kiowa Creek
                  
                  Unclassifiable/Attainment
                
                
                  Arapahoe County (part) West of Kiowa Creek
                  
                  Unclassifiable/Attainment
                
                
                  Boulder County (part) Excluding Rocky Mountain National Park
                  
                  Unclassifiable/Attainment
                
                
                  Broomfield County
                  
                  Unclassifiable/Attainment
                
                
                  Denver County
                  
                  Unclassifiable/Attainment
                
                
                  Douglas County
                  
                  Unclassifiable/Attainment
                
                
                  Jefferson County
                  
                  Unclassifiable/Attainment
                
                
                  State AQCR 01:
                
                
                  Logan County
                  
                  Unclassifiable/Attainment
                
                
                  Morgan County
                  
                  Unclassifiable/Attainment
                
                
                  Phillips County
                  
                  Unclassifiable/Attainment
                
                
                  Sedgwick County
                  
                  Unclassifiable/Attainment
                
                
                  Washington County
                  
                  Unclassifiable/Attainment
                
                
                  Yuma County
                  
                  Unclassifiable/Attainment
                
                
                  State AQCR 02:
                
                
                  Larimer County
                  
                  Unclassifiable/Attainment
                
                
                  Weld County
                  
                  Unclassifiable/Attainment
                
                
                  State AQCR 03 (remainder of):
                
                
                  Adams County (remainder)
                  
                  Unclassifiable/Attainment
                
                
                  Arapahoe County (remainder)
                  
                  Unclassifiable/Attainment
                
                
                  Boulder County (remainder)
                  
                  Unclassifiable/Attainment
                
                
                  Clear Creek County
                  
                  Unclassifiable/Attainment
                
                
                  Gilpin County
                  
                  Unclassifiable/Attainment
                
                
                  State AQCR 04:
                
                
                  El Paso County
                  
                  Unclassifiable/Attainment
                
                
                  Park County
                  
                  Unclassifiable/Attainment
                
                
                  Teller County
                  
                  Unclassifiable/Attainment
                
                
                  State AQCR 05:
                
                
                  Cheyenne County
                  
                  Unclassifiable/Attainment
                
                
                  Elbert County
                  
                  Unclassifiable/Attainment
                
                
                  Kit Carson County
                  
                  Unclassifiable/Attainment
                
                
                  Lincoln County
                  
                  Unclassifiable/Attainment
                
                
                  State AQCR 06:
                
                
                  Baca County
                  
                  Unclassifiable/Attainment
                
                
                  Bent County
                  
                  Unclassifiable/Attainment
                
                
                  Crowley County
                  
                  Unclassifiable/Attainment
                
                
                  Kiowa County
                  
                  Unclassifiable/Attainment
                
                
                  Otero County
                  
                  Unclassifiable/Attainment
                
                
                  Prowers County
                  
                  Unclassifiable/Attainment
                
                
                  State AQCR 07:
                
                
                  Huerfano County
                  
                  Unclassifiable/Attainment
                
                
                  Las Animas County
                  
                  Unclassifiable/Attainment
                
                
                  Pueblo County
                  
                  Unclassifiable/Attainment
                
                
                  State AQCR 08:
                
                
                  Alamosa County
                  
                  Unclassifiable/Attainment
                
                
                  Conejos County
                  
                  Unclassifiable/Attainment
                
                
                  Costilla County
                  
                  Unclassifiable/Attainment
                
                
                  Mineral County
                  
                  Unclassifiable/Attainment
                
                
                  Rio Grande County
                  
                  Unclassifiable/Attainment
                
                
                  Saguache County
                  
                  Unclassifiable/Attainment
                
                
                  
                  State AQCR 09:
                
                
                  Archuleta County
                  
                  Unclassifiable/Attainment
                
                
                  Dolores County
                  
                  Unclassifiable/Attainment
                
                
                  La Plata County
                  
                  Unclassifiable/Attainment
                
                
                  Montezuma County
                  
                  Unclassifiable/Attainment
                
                
                  San Juan County
                  
                  Unclassifiable/Attainment
                
                
                  State AQCR 10:
                
                
                  Delta County
                  
                  Unclassifiable/Attainment
                
                
                  Gunnison County
                  
                  Unclassifiable/Attainment
                
                
                  Hinsdale County
                  
                  Unclassifiable/Attainment
                
                
                  Montrose County
                  
                  Unclassifiable/Attainment
                
                
                  Ouray County
                  
                  Unclassifiable/Attainment
                
                
                  San Miguel County
                  
                  Unclassifiable/Attainment
                
                
                  State AQCR 11:
                
                
                  Garfield County
                  
                  Unclassifiable/Attainment
                
                
                  Mesa County
                  
                  Unclassifiable/Attainment
                
                
                  Moffat County
                  
                  Unclassifiable/Attainment
                
                
                  Rio Blanco County
                  
                  Unclassifiable/Attainment
                
                
                  State AQCR 12:
                
                
                  Eagle County
                  
                  Unclassifiable/Attainment
                
                
                  Grand County
                  
                  Unclassifiable/Attainment
                
                
                  Jackson County
                  
                  Unclassifiable/Attainment
                
                
                  Pitkin County
                  
                  Unclassifiable/Attainment
                
                
                  Routt County
                  
                  Unclassifiable/Attainment
                
                
                  Summit County
                  
                  Unclassifiable/Attainment
                
                
                  State AQCR 13:
                
                
                  Chaffee County
                  
                  Unclassifiable/Attainment
                
                
                  Custer County
                  
                  Unclassifiable/Attainment
                
                
                  Fremont County
                  
                  Unclassifiable/Attainment
                
                
                  Lake County
                  
                  Unclassifiable/Attainment
                
                
                  a Includes Indian Country located in each county or area, except as otherwise specified.
                
                  1This date is 90 days after January 5, 2005, unless otherwise noted.
              
              
                Colorado—2006 24-Hour PM2.5 NAAQS
                [Primary and Secondary]
                
                  Designated area
                  Designation a
                  
                  Date 1
                  
                  Type
                  Classification
                  Date
                  Type
                
                
                  Denver-Boulder Area:
                
                
                  Adams County (part) West of Kiowa Creek
                  
                  Unclassifiable/Attainment.
                
                
                  Arapahoe County (part) West of Kiowa Creek
                  
                  Unclassifiable/Attainment.
                
                
                  Boulder County (part) Excluding Rocky Mountain National Park
                  
                  Unclassifiable/Attainment.
                
                
                  Broomfield County
                  
                  Unclassifiable/Attainment.
                
                
                  Denver County
                  
                  Unclassifiable/Attainment.
                
                
                  Douglas County
                  
                  Unclassifiable/Attainment.
                
                
                  Jefferson County
                  
                  Unclassifiable/Attainment.
                
                
                  State AQCR 01:
                
                
                  Logan County
                  
                  Unclassifiable/Attainment.
                
                
                  Morgan County
                  
                  Unclassifiable/Attainment.
                
                
                  Phillips County
                  
                  Unclassifiable/Attainment.
                
                
                  Sedgwick County
                  
                  Unclassifiable/Attainment.
                
                
                  Washington County
                  
                  Unclassifiable/Attainment.
                
                
                  Yuma County
                  
                  Unclassifiable/Attainment.
                
                
                  State AQCR 02:
                
                
                  Larimer County
                  
                  Unclassifiable/Attainment.
                
                
                  Weld County
                  
                  Unclassifiable/Attainment.
                
                
                  State AQCR 03 (remainder of):
                
                
                  Adams County (remainder)
                  
                  Unclassifiable/Attainment.
                
                
                  Arapahoe County (remainder)
                  
                  Unclassifiable/Attainment.
                
                
                  Boulder County (remainder)
                  
                  Unclassifiable/Attainment.
                
                
                  Clear Creek County
                  
                  Unclassifiable/Attainment.
                
                
                  Gilpin County
                  
                  Unclassifiable/Attainment.
                
                
                  State AQCR 04:
                
                
                  
                  El Paso County
                  
                  Unclassifiable/Attainment.
                
                
                  Park County
                  
                  Unclassifiable/Attainment.
                
                
                  Teller County
                  
                  Unclassifiable/Attainment.
                
                
                  State AQCR 05:
                
                
                  Cheyenne County
                  
                  Unclassifiable/Attainment.
                
                
                  Elbert County
                  
                  Unclassifiable/Attainment.
                
                
                  Kit Carson County
                  
                  Unclassifiable/Attainment.
                
                
                  Lincoln County
                  
                  Unclassifiable/Attainment.
                
                
                  State AQCR 06:
                
                
                  Baca County
                  
                  Unclassifiable/Attainment.
                
                
                  Bent County
                  
                  Unclassifiable/Attainment.
                
                
                  Crowley County
                  
                  Unclassifiable/Attainment.
                
                
                  Kiowa County
                  
                  Unclassifiable/Attainment.
                
                
                  Otero County
                  
                  Unclassifiable/Attainment.
                
                
                  Prowers County
                  
                  Unclassifiable/Attainment.
                
                
                  State AQCR 07:
                
                
                  Huerfano County
                  
                  Unclassifiable/Attainment.
                
                
                  Las Animas County
                  
                  Unclassifiable/Attainment.
                
                
                  Pueblo County
                  
                  Unclassifiable/Attainment.
                
                
                  State AQCR 08:
                
                
                  Alamosa County
                  
                  Unclassifiable/Attainment.
                
                
                  Conejos County
                  
                  Unclassifiable/Attainment.
                
                
                  Costilla County
                  
                  Unclassifiable/Attainment.
                
                
                  Mineral County
                  
                  Unclassifiable/Attainment.
                
                
                  Rio Grande County
                  
                  Unclassifiable/Attainment.
                
                
                  Saguache County
                  
                  Unclassifiable/Attainment.
                
                
                  State AQCR 09:
                
                
                  Archuleta County
                  
                  Unclassifiable/Attainment.
                
                
                  Dolores County
                  
                  Unclassifiable/Attainment.
                
                
                  La Plata County
                  
                  Unclassifiable/Attainment.
                
                
                  Montezuma County
                  
                  Unclassifiable/Attainment.
                
                
                  San Juan County
                  
                  Unclassifiable/Attainment.
                
                
                  State AQCR 10:
                
                
                  Delta County
                  
                  Unclassifiable/Attainment.
                
                
                  Gunnison County
                  
                  Unclassifiable/Attainment.
                
                
                  Hinsdale County
                  
                  Unclassifiable/Attainment.
                
                
                  Montrose County
                  
                  Unclassifiable/Attainment.
                
                
                  Ouray County
                  
                  Unclassifiable/Attainment.
                
                
                  San Miguel County
                  
                  Unclassifiable/Attainment.
                
                
                  State AQCR 11:
                
                
                  Garfield County
                  
                  Unclassifiable/Attainment.
                
                
                  Mesa County
                  
                  Unclassifiable/Attainment.
                
                
                  Moffat County
                  
                  Unclassifiable/Attainment.
                
                
                  Rio Blanco County
                  
                  Unclassifiable/Attainment.
                
                
                  State AQCR 12:
                
                
                  Eagle County
                  
                  Unclassifiable/Attainment.
                
                
                  Grand County
                  
                  Unclassifiable/Attainment.
                
                
                  Jackson County
                  
                  Unclassifiable/Attainment.
                
                
                  Pitkin County
                  
                  Unclassifiable/Attainment.
                
                
                  Routt County
                  
                  Unclassifiable/Attainment.
                
                
                  Summit County
                  
                  Unclassifiable/Attainment.
                
                
                  State AQCR 13:
                
                
                  Chaffee County
                  
                  Unclassifiable/Attainment.
                
                
                  Custer County
                  
                  Unclassifiable/Attainment.
                
                
                  Fremont County
                  
                  Unclassifiable/Attainment.
                
                
                  Lake County
                  
                  Unclassifiable/Attainment.
                
                
                  a Includes Indian Country located in each county or area, except as otherwise specified.
                
                  1 This date is 30 days after November 13, 2009, unless otherwise noted.
              
              
                Colorado—NO2 (1971 Annual Standard)
                
                  Designated area
                  Better than national standards
                
                
                  Entire State
                  X
                
              
              
              
                Colorado—NO2 (2010 1-Hour Standard)
                
                  Designated area
                  Designation a
                  
                  Date 1
                  
                  Type
                
                
                  State AQCR 01:
                
                
                  Logan County
                  
                  Unclassifiable/Attainment.
                
                
                  Morgan County
                  
                  Unclassifiable/Attainment.
                
                
                  Phillips County
                  
                  Unclassifiable/Attainment.
                
                
                  Sedgwick County
                  
                  Unclassifiable/Attainment.
                
                
                  Washington County
                  
                  Unclassifiable/Attainment.
                
                
                  Yuma County
                  
                  Unclassifiable/Attainment.
                
                
                  State AQCR 02:
                
                
                  Larimer County
                  
                  Unclassifiable/Attainment.
                
                
                  Weld County
                  
                  Unclassifiable/Attainment.
                
                
                  State AQCR 03:
                
                
                  Adams County
                  
                  Unclassifiable/Attainment.
                
                
                  Arapahoe County
                  
                  Unclassifiable/Attainment.
                
                
                  Boulder County
                  
                  Unclassifiable/Attainment.
                
                
                  Broomfield County
                  
                  Unclassifiable/Attainment.
                
                
                  Clear Creek County
                  
                  Unclassifiable/Attainment.
                
                
                  Denver County
                  
                  Unclassifiable/Attainment.
                
                
                  Douglas County
                  
                  Unclassifiable/Attainment.
                
                
                  Jefferson County
                  
                  Unclassifiable/Attainment.
                
                
                  Gilpin County
                  
                  Unclassifiable/Attainment.
                
                
                  State AQCR 04:
                
                
                  El Paso County
                  
                  Unclassifiable/Attainment.
                
                
                  Park County
                  
                  Unclassifiable/Attainment.
                
                
                  Teller County
                  
                  Unclassifiable/Attainment.
                
                
                  State AQCR 05:
                
                
                  Cheyenne County
                  
                  Unclassifiable/Attainment.
                
                
                  Elbert County
                  
                  Unclassifiable/Attainment.
                
                
                  Kit Carson County
                  
                  Unclassifiable/Attainment.
                
                
                  Lincoln County
                  
                  Unclassifiable/Attainment.
                
                
                  State AQCR 06:
                
                
                  Baca County
                  
                  Unclassifiable/Attainment.
                
                
                  Bent County
                  
                  Unclassifiable/Attainment.
                
                
                  Crowley County
                  
                  Unclassifiable/Attainment.
                
                
                  Kiowa County
                  
                  Unclassifiable/Attainment.
                
                
                  Otero County
                  
                  Unclassifiable/Attainment.
                
                
                  Prowers County
                  
                  Unclassifiable/Attainment.
                
                
                  State AQCR 07:
                
                
                  Huerfano County
                  
                  Unclassifiable/Attainment.
                
                
                  Las Animas County
                  
                  Unclassifiable/Attainment.
                
                
                  Pueblo County
                  
                  Unclassifiable/Attainment.
                
                
                  State AQCR 08:
                
                
                  Alamosa County
                  
                  Unclassifiable/Attainment.
                
                
                  Conejos County
                  
                  Unclassifiable/Attainment.
                
                
                  Costilla County
                  
                  Unclassifiable/Attainment.
                
                
                  Mineral County
                  
                  Unclassifiable/Attainment.
                
                
                  Rio Grande County
                  
                  Unclassifiable/Attainment.
                
                
                  Saguache County
                  
                  Unclassifiable/Attainment.
                
                
                  State AQCR 09:
                
                
                  Archuleta County
                  
                  Unclassifiable/Attainment.
                
                
                  Dolores County
                  
                  Unclassifiable/Attainment.
                
                
                  La Plata County
                  
                  Unclassifiable/Attainment.
                
                
                  Montezuma County
                  
                  Unclassifiable/Attainment.
                
                
                  San Juan County
                  
                  Unclassifiable/Attainment.
                
                
                  State AQCR 10:
                
                
                  Delta County
                  
                  Unclassifiable/Attainment.
                
                
                  Gunnison County
                  
                  Unclassifiable/Attainment.
                
                
                  Hinsdale County
                  
                  Unclassifiable/Attainment.
                
                
                  Montrose County
                  
                  Unclassifiable/Attainment.
                
                
                  Ouray County
                  
                  Unclassifiable/Attainment.
                
                
                  San Miguel County
                  
                  Unclassifiable/Attainment.
                
                
                  State AQCR 11:
                
                
                  Garfield County
                  
                  Unclassifiable/Attainment.
                
                
                  Mesa County
                  
                  Unclassifiable/Attainment.
                
                
                  Moffat County
                  
                  Unclassifiable/Attainment.
                
                
                  Rio Blanco County
                  
                  Unclassifiable/Attainment.
                
                
                  State AQCR 12:
                
                
                  Eagle County
                  
                  Unclassifiable/Attainment.
                
                
                  Grand County
                  
                  Unclassifiable/Attainment.
                
                
                  Jackson County
                  
                  Unclassifiable/Attainment.
                
                
                  Pitkin County
                  
                  Unclassifiable/Attainment.
                
                
                  
                  Routt County
                  
                  Unclassifiable/Attainment.
                
                
                  Summit County
                  
                  Unclassifiable/Attainment.
                
                
                  State AQCR 13:
                
                
                  Chaffee County
                  
                  Unclassifiable/Attainment.
                
                
                  Custer County
                  
                  Unclassifiable/Attainment.
                
                
                  Fremont County
                  
                  Unclassifiable/Attainment.
                
                
                  Lake County
                  
                  Unclassifiable/Attainment.
                
                
                  a Includes Indian Country located in each county or area, except as otherwise specified.
                
                  1 This date is 90 days after October 31, 2011, unless otherwise noted.
              
              
                Colorado—1997 8-Hour Ozone NAAQS
                [Primary and Secondary]
                
                  Designated area
                  Designation a
                  
                  Date 1
                  
                  Type
                  Category/classification
                  Date 1
                  
                  Type
                
                
                  Denver-Boulder-Greeley-Ft. Collins-Loveland, CO:
                
                
                  Adams County
                  
                    2
                  
                  Nonattainment
                  6/13/12
                  Subpart 2/Marginal.
                
                
                  Arapahoe County
                  
                    2
                  
                  Nonattainment
                  6/13/12
                  Subpart 2/Marginal.
                
                
                  Boulder County (includes part of Rocky Mtn. Nat. Park)
                  
                    2
                  
                  Nonattainment
                  6/13/12
                  Subpart 2/Marginal.
                
                
                  Broomfield County
                  
                    2
                  
                  Nonattainment
                  6/13/12
                  Subpart 2/Marginal.
                
                
                  Denver County
                  
                    2
                  
                  Nonattainment
                  6/13/12
                  Subpart 2/Marginal.
                
                
                  Douglas County
                  
                    2
                  
                  Nonattainment
                  6/13/12
                  Subpart 2/Marginal.
                
                
                  Jefferson County
                  
                    2
                  
                  Nonattainment
                  6/13/12
                  Subpart 2/Marginal.
                
                
                  Larimer County (part)
                  
                    2
                  
                  Nonattainment
                  6/13/12
                  Subpart 2/Marginal.
                
                
                  (includes part of Rocky Mtn. Nat. Park). That portion of the county that lies south of a line described as follows: Beginning at a point on Larimer County's eastern boundary and Weld County's western boundary intersected by 40 degrees, 42 minutes, and 47.1 seconds north latitude, proceed west to a point defined by the intersection of 40 degrees, 42 minutes, 47.1 seconds north latitude and 105 degrees, 29 minutes, and 40.0 seconds west longitude, thence proceed south on 105 degrees, 29 minutes, 40.0 seconds west longitude to the intersection with 40 degrees, 33 minutes and 17.4 seconds north latitude, thence proceed west on 40 degrees, 33 minutes, 17.4 seconds north latitude until this line intersects Larimer County's western boundary and Grand County's eastern boundary.
                
                
                  Weld County (part)
                  
                    2
                  
                  Nonattainment
                  6/13/12
                  Subpart 2/Marginal.
                
                
                  That portion of the county that lies south of a line described as follows: Beginning at a point on Weld County's eastern boundary and Logan County's western boundary intersected by 40 degrees, 42 minutes, 47.1 seconds north latitude, proceed west on 40 degrees, 42 minutes, 47.1 seconds north latitude until this line intersects Weld County's western boundary and Larimer County's eastern boundary.
                
                
                  State AQCR 01
                  
                  Unclassifiable/Attainment
                
                
                  Logan County
                
                
                  Phillips County
                
                
                  Sedgwick County
                
                
                  Washington County
                
                
                  Yuma County
                
                
                  
                  State AQCR 03 (remainder of)
                  
                  Unclassifiable/Attainment
                
                
                  Clear Creek County
                
                
                  Gilpin County
                
                
                  State AQCR 11
                  
                  Unclassifiable/Attainment
                
                
                  Garfield County
                
                
                  Mesa County
                
                
                  Moffat County
                
                
                  Rio Blanco County
                
                
                  Rest of State
                  
                  Unclassifiable/Attainment
                
                
                  Alamosa County
                
                
                  Archuleta County
                
                
                  Baca County
                
                
                  Bent County
                
                
                  Chaffee County
                
                
                  Cheyenne County
                
                
                  Conejos County
                
                
                  Costilla County
                
                
                  Crowley County
                
                
                  Custer County
                
                
                  Delta County
                
                
                  Dolores County
                
                
                  Eagle County
                
                
                  El Paso County
                
                
                  Elbert County
                
                
                  Fremont County
                
                
                  Grand County (includes portion of W. Rocky Mtn. Nat. Park)
                
                
                  Gunnison County
                
                
                  Hinsdale County
                
                
                  Huerfano County
                
                
                  Jackson County
                
                
                  Kiowa County
                
                
                  Kit Carson County
                
                
                  La Plata County
                
                
                  Lake County
                
                
                  Larimer County (part) remainder
                
                
                  Las Animas County
                
                
                  Lincoln County
                
                
                  Mineral County
                
                
                  Montezuma County
                
                
                  Montrose County
                
                
                  Morgan County
                
                
                  Otero County
                
                
                  Ouray County
                
                
                  Park County
                
                
                  Pitkin County
                
                
                  Prowers County
                
                
                  Pueblo County
                
                
                  Rio Grande County
                
                
                  Routt County
                
                
                  Saguache County
                
                
                  San Juan County
                
                
                  San Miguel County
                
                
                  Summit County
                
                
                  Teller County
                
                
                  Weld County (part) remainder
                
                
                  a Includes Indian Country located in each county or area, except as otherwise specified.
                
                  1 This date is June 15, 2004, unless otherwise noted.
                
                  2 Effective November 20, 2007.
              
              
                Colorado—2008 8-Hour Ozone NAAQS
                [Primary and Secondary]
                
                  Designated area
                  Designation
                  Date 1
                  
                  Type
                  Classification
                  Date 1
                  
                  Type
                
                
                  Denver-Boulder-Greeley-Ft. Collins-Loveland, CO: 2
                  
                  
                  Nonattainment
                  1/27/2020.
                  Serious.
                
                
                  
                  Adams County
                
                
                  Arapahoe County
                
                
                  Boulder County
                
                
                  Broomfield County
                
                
                  Denver County
                
                
                  Douglas County
                
                
                  Jefferson County
                
                
                  Larimer County (part)
                
                
                  That portion of the county that lies south of a line described as follows: Beginning at a point on Larimer County's eastern boundary and Weld County's western boundary intersected by 40 degrees, 42 minutes, and 47.1 seconds north latitude, proceed west to a point defined by the intersection of 40 degrees, 42 minutes, 47.1 seconds north latitude and 105 degrees, 29 minutes, and 40.0 seconds west longitude, thence proceed south on 105 degrees, 29 minutes, 40.0 seconds west longitude to the intersection with 40 degrees, 33 minutes and 17.4 seconds north latitude, thence proceed west on 40 degrees, 33 minutes, 17.4 seconds north latitude until this line intersects Larimer County's western boundary and Grand County's eastern boundary
                
                
                  Weld County (part)
                
                
                  That portion of the county that lies south of a line described as follows: Beginning at a point on Weld County's eastern boundary and Logan County's western boundary intersected by 40 degrees, 42 minutes, 47.1 seconds north latitude, proceed west on 40 degrees, 42 minutes, 47.1 seconds north latitude until this line intersects Weld County's western boundary and Larimer County's eastern boundary
                
                
                  Southern Ute Indian Tribe of the Southern Ute Reservation 3
                  
                  
                  Unclassifiable/Attainment
                
                
                  Rest of State and Rest of Indian Country
                  
                  Unclassifiable/Attainment
                
                
                  1 This date is July 20, 2012, unless otherwise noted.
                
                  2 Excludes Indian country located in each area, unless otherwise noted.
                
                  3 Includes Indian country of the tribe listed in this table located in the identified area. Information pertaining to areas of Indian country in this table is intended for CAA planning purposes only and is not an EPA determination of Indian country status or any Indian country boundary. EPA lacks the authority to establish Indian country land status, and is making no determination of Indian country boundaries, in this table.
              
              
                Colorado—2015 8-Hour Ozone NAAQS
                [Primary and Secondary]
                
                  Designated area 1
                  
                  Designation
                  Date 2
                  
                  Type
                  Classification
                  Date 2
                  
                  Type
                
                
                  Denver Metro/North Front Range, CO
                  
                  Nonattainment
                  
                  Marginal.
                
                
                  
                  Adams County.
                
                
                  Arapahoe County.
                
                
                  Boulder County.
                
                
                  Broomfield County.
                
                
                  Denver County.
                
                
                  Douglas County.
                
                
                  Jefferson County.
                
                
                  Larimer County (part):
                
                
                  Including the portion of Rocky Mountain National Park therein and that portion of the county that lies south of a line described as follows: Beginning at a point on Larimer County's eastern boundary and Weld County's western boundary intersected by 40 degrees, 42 minutes, and 47.1 seconds north latitude, proceed west to a point defined by the intersection of 40 degrees, 42 minutes, 47.1 seconds north latitude and 105 degrees, 29 minutes, and 40.0 seconds west longitude, thence proceed south on 105 degrees, 29 minutes, 40.0 seconds west longitude to the inter-section with 40 degrees, 33 minutes and 17.4 seconds north latitude, thence proceed west on 40 degrees, 33 minutes, 17.4 seconds north latitude until this line intersects Larimer County's western boundary and Grand County's eastern boundary.
                
                
                  Weld County (part):
                
                
                  
                  That portion of the county that lies south of a line described as follows: Beginning at a point on Weld County's eastern boundary and Logan County's western boundary intersected by 40 degrees, 42 minutes, 47.1 seconds north latitude, proceed west on 40 degrees, 42 minutes, 47.1 seconds north latitude until this line intersects Weld County's western boundary and Larimer County's eastern boundary.
                
                
                  Alamosa County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Archuleta County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Baca County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Bent County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Chaffee County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Cheyenne County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Clear Creek County
                  
                  Attainment/Unclassifiable
                
                
                  Conejos County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Costilla County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Crowley County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Custer County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Delta County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Dolores County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Eagle County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Elbert County
                  
                  Attainment/Unclassifiable
                
                
                  El Paso County
                  
                  Attainment/Unclassifiable
                
                
                  Fremont County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Garfield County
                  
                  Attainment/Unclassifiable
                
                
                  Gilpin County
                  
                  Attainment/Unclassifiable
                
                
                  Grand County
                  
                  Attainment/Unclassifiable
                
                
                  
                  Gunnison County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Hinsdale County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Huerfano County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Jackson County
                  
                  Attainment/Unclassifiable
                
                
                  Kiowa County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Kit Carson County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Lake County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  La Plata County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Larimer County (part remainder)
                  
                  Attainment/Unclassifiable
                
                
                  Las Animas County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Lincoln County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Logan County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Mesa County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Mineral County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Moffat County
                  
                  Attainment/Unclassifiable
                
                
                  Montezuma County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Montrose County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Morgan County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Otero County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Ouray County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Park County
                  
                  Attainment/Unclassifiable
                
                
                  Phillips County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Pitkin County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Prowers County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Pueblo County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Rio Blanco County
                  
                  Attainment/Unclassifiable
                
                
                  Rio Grande County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Routt County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Saguache County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  
                  San Juan County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  San Miguel County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Sedgwick County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Summit County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Teller County
                  
                  Attainment/Unclassifiable
                
                
                  Washington County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Weld County (part) remainder
                  
                  Attainment/Unclassifiable
                
                
                  Yuma County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  1 Includes any Indian country in each county or area, unless otherwise specified. EPA is not determining the boundaries of any area of Indian country in this table, including any area of Indian country located in the larger designation area. The inclusion of any Indian country in the designation area is not a determination that the state has regulatory authority under the Clean Air Act for such Indian country.
                
                  2 This date is August 3, 2018, unless otherwise noted.
              
              
                Colorado—2008 Lead NAAQS
                
                  Designated area
                  Designation for the 2008 NAAQS a
                  
                  Date 1
                  
                  Type
                
                
                  Whole State
                  
                  Unclassifiable/Attainment.
                
                
                  a Includes Indian Country located in each county or area, except as otherwise specified.
                
                  1 December 31, 2011 unless otherwise noted.
              
              [43 FR 8964, Mar. 3, 1978]
              
                Editorial Note:
                For Federal Register citations affecting § 81.306, see the List of CFR Sections Affected, which appears in the Finding Aids section of the printed volume and at www.govinfo.gov.
                
              
            
            
              § 81.307
              Connecticut.
              
                Connecticut—TSP
                
                  Designated area
                  Does not meet primary standards
                  Does not meet secondary standards
                  Cannot be classified
                  Better than national standards
                
                
                  AQCR 41
                  
                  
                  
                  X
                
                
                  AQCR 42
                  
                  
                  
                  X
                
                
                  AQCR 43
                  
                  
                  
                  X
                
                
                  AQCR 44
                  
                  
                  
                  X
                
              
              
                Connecticut—1971 Sulfur Dioxide NAAQS
                [Primary and Secondary]
                
                  Designated area
                  Does not meet primary standards
                  Does not meet secondary standards
                  Cannot be classified
                  Better than national standards
                
                
                  AQCR 41
                  
                  
                  
                  X
                
                
                  AQCR 42
                  
                  
                  
                  X
                
                
                  AQCR 43
                  
                  
                  
                  X
                
                
                  
                  AQCR 44
                  
                  
                  
                  X
                
              
              
                Connecticut—2010 Sulfur Dioxide NAAQS
                [Primary]
                
                  Designated area 1
                  
                  Designation
                  Date 2
                  
                  Type
                
                
                  State of Connecticut
                  
                  Attainment/Unclassifiable.
                
                
                  1 Includes any Indian country in each county or area, unless otherwise specified. EPA is not determining the boundaries of any area of Indian country in this table, including any area of Indian country located in the larger designation area. The inclusion of any Indian country in the designation area is not a determination that the state has regulatory authority under the Clean Air Act for such Indian country.
                
                  2 This date is April 9, 2018, unless otherwise noted.
              
              
                Connecticut—Carbon Monoxide
                
                  Designated area
                  Designation
                  Date 1
                  
                  Type
                  Classification
                  Date 1
                  
                  Type
                
                
                  Hartford-New Britain-Middletown Area:
                
                
                  Hartford County (part)
                  1/2/96
                  Attainment
                
                
                  Bristol City, Burlington Town, Avon Town, Bloomfield Town, Canton Town, E. Granby Town, E. Hartford Town, E. Windsor Town, Enfield Town, Farmington Town, Glastonbury Town, Granby Town, Hartford city, Manchester Town, Marlborough Town, Newington Town, Rocky Hill Town, Simsbury Town, S. Windsor Town, Suffield Town, W. Hartford Town, Wethersfield Town, Windsor Town, Windsor Locks Town, Berlin Town, New Britain city, Plainville Town, and Southington Town
                
                
                  Litchfield County (part)
                  1/2/96
                  Attainment
                
                
                  Plymouth Town
                
                
                  Middlesex County (part)
                  1/2/96
                  Attainment
                
                
                  Cromwell Town, Durham Town, E. Hampton Town, Haddam Town, Middlefield Town, Middletown City, Portland Town, E. Haddam Town
                
                
                  Tolland County (part)
                  1/2/96
                  Attainment
                
                
                  Andover Town, Bolton Town, Ellington Town, Hebron Town, Somers Town, Tolland Town, and Vernon Town
                
                
                  New Haven—Meriden—Waterbury Area:
                
                
                  Fairfield County (part)
                  12/4/98
                  Attainment
                
                
                  Shelton City
                
                
                  Litchfield County (part)
                  12/4/98
                  Attainment
                
                
                  Bethlehem Town, Thomaston Town, Watertown, Woodbury Town
                
                
                  New Haven County
                  12/4/98
                  Attainment
                
                
                  New York-N. ew Jersey-Long Island Area:
                
                
                  Fairfield County (part)
                  5/10/99
                  Attainment
                
                
                  All cities and townships except Shelton City
                
                
                  Litchfield County (part)
                  5/10/99
                  Attainment
                
                
                  Bridgewater Town, New Milford Town
                
                
                  AQCR 041 Eastern Connecticut Intrastate
                  
                  Unclassifiable/Attainment
                
                
                  Middlesex County (part)
                
                
                  All portions except cities and towns in Hartford Area
                
                
                  New London County
                
                
                  
                  Tolland County (part)
                
                
                  All portions except cities and towns in Hartford Area
                
                
                  Windham County
                
                
                  AQCR 044 Northwestern Connecticut Intrastate
                  
                  Unclassifiable/Attainment
                
                
                  Hartford County (part) Hartland Township
                
                
                  Litchfield County (part)
                
                
                  All portions except cities and towns in Hartford, New Haven, and New York Areas
                
                
                  1 This date is November 15, 1990, unless otherwise noted.
              
              
                Connecticut—Ozone (1-Hour Standard)2
                
                
                  Designated area
                  Designation
                  Date 1
                  
                  Type
                  Classification
                  Date 1
                  
                  Type
                
                
                  Greater Connecticut Area:
                
                
                  Fairfield County (part)
                  
                  Nonattainment
                  
                  Serious.
                
                
                  Shelton City
                
                
                  Hartford County
                  
                  Nonattainment
                  
                  Serious.
                
                
                  Litchfield County (part)
                  
                  Nonattainment
                  
                  Serious.
                
                
                  all cities and townships except: Bridgewater Town, New Milford Town
                
                
                  Middlesex County
                  
                  Nonattainment
                  
                  Serious.
                
                
                  New Haven County
                  
                  Nonattainment
                  
                  Serious.
                
                
                  New London County
                  
                  Nonattainment
                  
                  Serious.
                
                
                  Tolland County
                  
                  Nonattainment
                  
                  Serious.
                
                
                  Windham County
                  
                  Nonattainment
                  
                  Serious.
                
                
                  New York—N. New Jersey-Long Island Area:
                
                
                  Fairfield County (part)
                  
                  Nonattainment
                  
                  Severe-17.
                
                
                  all cities and towns except Shelton City
                
                
                  Litchfield County (part)
                  
                  Nonattainment
                  
                  Severe-17.
                
                
                  Bridgewater Town, New Milford Town
                
                
                  1 This date is November 15, 1990, unless otherwise noted.
                
                  2 The 1-hour ozone standard is revoked effective June 15, 2005 for all areas in Connecticut.
              
              
                Connecticut—PM-10
                
                  Designated Area
                  Designation
                  Date
                  Type
                  Classification
                  Date
                  Type
                
                
                  New Haven County
                
                
                  City of New Haven
                  12/12/05
                  Attainment
                
                
                  Rest of State
                  11/15/90
                  Unclassifiable
                
              
              
                Connecticut—1997 Annual PM2.5 NAAQS
                [Primary and Secondary]
                
                  Designated area
                  Designationa
                  
                  Date1
                  
                  Type
                  Classification
                  Date
                  Type
                
                
                  New York-N. New Jersey-Long Island, NY-NJ-CT:
                
                
                  Fairfield County
                  10/24/13
                  Attainment.
                
                
                  New Haven County
                  10/24/13
                  Attainment.
                
                
                  Rest of State:
                
                
                  Hartford County
                  
                  Unclassifiable/Attainment.
                
                
                  Litchfield County
                  
                  Unclassifiable/Attainment.
                
                
                  Middlesex County
                  
                  Unclassifiable/Attainment.
                
                
                  New London County
                  
                  Unclassifiable/Attainment.
                
                
                  
                  Tolland County
                  
                  Unclassifiable/Attainment.
                
                
                  Windham County
                  
                  Unclassifiable/Attainment.
                
                
                  a Includes Indian Country located in each county or area, except as otherwise specified.
                
                  1 This date is 90 days after January 5, 2005, unless otherwise noted.
              
              
                Connecticut—2012 Annual PM2.5 NAAQS
                [Primary]
                
                  Designated area 1
                  
                  Designation
                  Date 2
                  
                  Type
                  Classification
                  Date 2
                  
                  Type
                
                
                  Statewide:
                
                
                  Fairfield County
                  
                  Unclassifiable/Attainment
                
                
                  Hartford County
                  
                  Unclassifiable/Attainment
                
                
                  Litchfield County
                  
                  Unclassifiable/Attainment
                
                
                  Middlesex County
                  
                  Unclassifiable/Attainment
                
                
                  New Haven County
                  
                  Unclassifiable/Attainment
                
                
                  New London County
                  
                  Unclassifiable/Attainment
                
                
                  Tolland County
                  
                  Unclassifiable/Attainment
                
                
                  Windham County
                  
                  Unclassifiable/Attainment
                
                
                  1 Includes areas of Indian country located in each county or area, except as otherwise specified.
                
                  2 This date is April 15, 2015, unless otherwise noted.
              
              
                Connecticut—1997 24-Hour PM2.5 NAAQS
                [Primary and Secondary]
                
                  Designated area
                  Designationa
                  
                  Date1
                  
                  Type
                  Classification
                  Date
                  Type
                
                
                  New York-N. New Jersey-Long Island, NY-NJ-CT:
                
                
                  Fairfield County
                  
                  Unclassifiable/Attainment
                
                
                  New Haven County
                  
                  Unclassifiable/Attainment
                
                
                  Rest of State:
                
                
                  Hartford County
                  
                  Unclassifiable/Attainment
                
                
                  Litchfield County
                  
                  Unclassifiable/Attainment
                
                
                  Middlesex County
                  
                  Unclassifiable/Attainment
                
                
                  New London County
                  
                  Unclassifiable/Attainment
                
                
                  Tolland County
                  
                  Unclassifiable/Attainment
                
                
                  Windham County
                  
                  Unclassifiable/Attainment
                
                
                  a Includes Indian Country located in each county or area, except as otherwise specified.
                
                  1 This date is 90 days after January 5, 2005, unless otherwise noted
              
              
                Connecticut—2006 24-Hour PM2.5 NAAQS
                [Primary and Secondary]
                
                  Designated area
                  Designationa
                  
                  Date1
                  
                  Type
                  Classification
                  Date
                  Type
                
                
                  New York-N. New Jersey-Long Island, NY-NJ-CT:
                
                
                  Fairfield County
                  10/24/13
                  Attainment.
                
                
                  New Haven County
                  10/24/13
                  Attainment.
                
                
                  Rest of State:
                
                
                  Hartford County
                  
                  Unclassifiable/Attainment
                
                
                  Litchfield County
                  
                  Unclassifiable/Attainment
                
                
                  Middlesex County
                  
                  Unclassifiable/Attainment
                
                
                  New London County
                  
                  Unclassifiable/Attainment
                
                
                  Tolland County
                  
                  Unclassifiable/Attainment
                
                
                  Windham County
                  
                  Unclassifiable/Attainment
                
                
                  a Includes Indian Country located in each county or area, except as otherwise specified.
                
                  1 This date is 30 days after November 13, 2009, unless otherwise noted.
              
              
              
                Connecticut—NO2 (1971 Annual Standard)
                
                  Designated area
                  Does not meet primary standards
                  Cannot be classified or better than national standards
                
                
                  AQCR 41
                  
                  X
                
                
                  AQCR 42
                  
                  X
                
                
                  AQCR 43
                  
                  X
                
                
                  AQCR 44
                  
                  X
                
              
              
                Connecticut—NO2 (2010 1-Hour Standard)
                
                  Designated area
                  Designation a
                  
                  Date 1
                  
                  Type
                
                
                  State of Connecticut
                  
                  Unclassifiable/Attainment.
                
                
                  a Includes Indian Country located in each county or area, except as otherwise specified.
                
                  1 This date is 90 days after October 31, 2011, unless otherwise noted.
              
              
                Connecticut—1997 8-Hour Ozone NAAQS
                [Primary and Secondary]
                
                  Designated area
                  Designation a
                  
                  Date 1
                  
                  Type
                  Category/classification
                  Date 1
                  
                  Type
                
                
                  Greater Connecticut, CT:
                
                
                  Hartford County
                  
                  Nonattainment
                  
                  Subpart 2/Moderate.
                
                
                  Litchfield County
                  
                  Nonattainment
                  
                  Subpart 2/Moderate.
                
                
                  New London County
                  
                  Nonattainment
                  
                  Subpart 2/Moderate.
                
                
                  Tolland County
                  
                  Nonattainment
                  
                  Subpart 2/Moderate.
                
                
                  Windham County
                  
                  Nonattainment
                  
                  Subpart 2/Moderate.
                
                
                  New York-N. New Jersey-Long Island, NY-NJ-CT:
                
                
                  Fairfield County
                  
                  Nonattainment
                  
                  Subpart 2/Moderate.
                
                
                  Middlesex County
                  
                  Nonattainment
                  
                  Subpart 2/Moderate.
                
                
                  New Haven County
                  
                  Nonattainment
                  
                  Subpart 2/Moderate.
                
                
                  a Includes Indian Country located in each county or area, except as otherwise specified.
                
                  1 This date is June 15, 2004, unless otherwise noted.
              
              
                Connecticut—2008 8-Hour Ozone NAAQS
                [Primary and Secondary]
                
                  Designated area
                  Designation
                  Date 1
                  
                  Type
                  Classification
                  Date 1
                  
                  Type
                
                
                  Greater Connecticut, CT: 2
                  
                  
                  Nonattainment
                  9/23/2019
                  Serious.
                
                
                  Hartford County
                
                
                  Litchfield County
                
                
                  New London County
                
                
                  Tolland County
                
                
                  Windham County
                
                
                  Mashantucket Pequot Tribe of Connecticut 3
                  
                
                
                  Mohegan Indian Tribe of Connecticut 3
                  
                
                
                  New York-N. New Jersey-Long Island, NY-NJ-CT: 2
                  
                  
                  Nonattainment
                  9/23/2019
                  Serious.
                
                
                  Fairfield County
                
                
                  Middlesex County
                
                
                  New Haven County
                
                
                  1 This date is July 20, 2012, unless otherwise noted.
                
                  2 Excludes Indian country located in each area, unless otherwise noted.
                
                  3 Includes Indian country of the tribe listed in this table located in the identified area. Information pertaining to areas of Indian country in this table is intended for CAA planning purposes only and is not an EPA determination of Indian country status or any Indian country boundary. EPA lacks the authority to establish Indian country land status, and is making no determination of Indian country boundaries, in this table.
              
              
              
                Connecticut—2015 8-Hour Ozone NAAQS
                [Primary and Secondary]
                
                  Designated area 1
                  
                  Designation
                  Date 2
                  
                  Type
                  Classification
                  Date 2
                  
                  Type
                
                
                  Greater Connecticut, CT
                  
                  Nonattainment
                  
                  Marginal.
                
                
                  Hartford County.
                
                
                  Litchfield County.
                
                
                  New London County.
                
                
                  Tolland County.
                
                
                  Windham County.
                
                
                  New York-Northern New Jersey-Long Island, NY-NJ-CT
                  
                  Nonattainment
                  
                  Moderate.
                
                
                  Fairfield County.
                
                
                  Middlesex County.
                
                
                  New Haven County.
                
                
                  1 Includes any Indian country in each county or area, unless otherwise specified. EPA is not determining the boundaries of any area of Indian country in this table, including any area of Indian country located in the larger designation area. The inclusion of any Indian country in the designation area is not a determination that the state has regulatory authority under the Clean Air Act for such Indian country.
                
                  2 This date is August 3, 2018, unless otherwise noted.
              
              
                Connecticut—2008 Lead NAAQS
                
                  Designated area
                  Designation for the 2008 NAAQS a
                  
                  Date 1
                  
                  Type
                
                
                  Whole State
                  
                  Unclassifiable/Attainment.
                
                
                  a Includes Indian Country located in each county or area, except as otherwise specified.
                
                  1 December 31, 2011 unless otherwise noted.
              
              [43 FR 8964, Mar. 3, 1978]
              
                Editorial Note:
                For Federal Register citations affecting § 81.307, see the List of CFR Sections Affected, which appears in the Finding Aids section of the printed volume and at www.govinfo.gov.
                
              
            
            
              § 81.308
              Delaware.
              
                Delaware—TSP
                
                  Designated area
                  Does not meet primary standards
                  Does not meet secondary standards
                  Cannot be classified
                  Better than national standards
                
                
                  City of Wilmington
                  
                  
                  X
                
                
                  Section within City of Newark bounded by: College Avenue, CONRAIL tracks, South Chapel Street and Chestnut Hill Road
                  
                  
                  X
                
                
                  Remainder of New Castle County
                  
                  
                  
                  X
                
                
                  Kent County
                  
                  
                  
                  X
                
                
                  Sussex County
                  
                  
                  
                  X
                
              
              
                Delaware—1971 Sulfur Dioxide NAAQS
                [Primary and Secondary]
                
                  Designated area
                  Does not meet primary standards
                  Does not meet secondary standards
                  Cannot be classified
                  Better than national standards
                
                
                  New Castle County
                  
                  
                  
                  X
                
                
                  Kent County
                  
                  
                  
                  X
                
                
                  Sussex County
                  
                  
                  
                  X
                
              
              
              
                Delaware—2010 Sulfur Dioxide NAAQS
                [Primary]
                
                  Designated area 1
                  
                  Designation
                  Date 2
                  
                  Type
                
                
                  Entire State
                  
                  Attainment/Unclassifiable.
                
                
                  1 Includes any Indian country in each county or area, unless otherwise specified. EPA is not determining the boundaries of any area of Indian country in this table, including any area of Indian country located in the larger designation area. The inclusion of any Indian country in the designation area is not a determination that the state has regulatory authority under the Clean Air Act for such Indian country.
                
                  2 This date is April 9, 2018, unless otherwise noted.
              
              
                Delaware—Carbon Monoxide
                
                  Designated Area
                  Designation
                  Date 1
                  
                  Type
                  Classification
                  Date 1
                  
                  Type
                
                
                  Kent County
                  
                  Unclassifiable/Attainment
                
                
                  New Castle County
                  
                  Unclassifiable/Attainment
                
                
                  Sussex County
                  
                  Unclassifiable/Attainment
                
                
                  1 This date is November 15, 1990, unless otherwise noted.
              
              
                
                  Delaware—Ozone (1-Hour Standard)
                  3
                
                
                  Designated area
                  Designation
                  Date 1
                  
                  Type
                  Classification
                  Date 1
                  
                  Type
                
                
                  Philadelphia-Wilmington-Trenton Area:
                
                
                  Kent County
                  
                  Nonattainment
                  
                  Severe-15.
                
                
                  New Castle County
                  
                  Nonattainment
                  
                  Severe-15.
                
                
                  Sussex County Area:
                
                
                  Sussex County
                  (2)
                  Nonattainment
                  (2)
                  Marginal.
                
                
                  1 This date is November 15, 1990, unless otherwise noted.
                
                  2 This date is October 18, 2000.
                
                  3 The 1-hour ozone standard is revoked effective June 15, 2005 for all areas in Delaware.
              
              
                Delaware—1997 Annual PM2.5 NAAQS
                [Primary and Secondary]
                
                  Designated area
                  Designationa
                  
                  Date1
                  
                  Type
                  Classification
                  Date
                  Type
                
                
                  Philadelphia-Wilmington, PA-NJ-DE: New Castle County
                  8/5/2014
                  Attainment
                
                
                  Southern Delaware Intrastate AQCR:
                
                
                  Kent County
                  
                  Unclassifiable/Attainment.
                
                
                  Sussex County
                  
                  Unclassifiable/Attainment.
                
                
                  a Includes Indian Country located in each county or area, except as otherwise specified.
                
                  1 This date is 90 days after January 5, 2005, unless otherwise noted.
              
              
                Delaware—2012 Annual PM2.5 NAAQS
                [Primary]
                
                  Designated area 1
                  
                  Designation
                  Date 2
                  
                  Type
                  Classification
                  Date 2
                  
                  Type
                
                
                  Statewide:
                
                
                  Kent County
                  
                  Unclassifiable/Attainment
                
                
                  New Castle County
                  
                  Unclassifiable/Attainment
                
                
                  Sussex County
                  
                  Unclassifiable/Attainment
                
                
                  1 Includes areas of Indian country located in each county or area, except as otherwise specified.
                
                  2 This date is April 15, 2015, unless otherwise noted.
              
              
              
                Delaware—1997 24-Hour PM2.5 NAAQS
                [Primary and Secondary]
                
                  Designated area
                  Designationa
                  
                  Date1
                  
                  Type
                  Classification
                  Date
                  Type
                
                
                  Philadelphia-Wilmington, PA-NJ-DE:
                
                
                  New Castle County
                  
                  Unclassifiable/Attainment.
                
                
                  Southern Delaware Intrastate AQCR:
                
                
                  Kent County
                  
                  Unclassifiable/Attainment.
                
                
                  Sussex County
                  
                  Unclassifiable/Attainment.
                
                
                  a Includes Indian Country located in each county or area, except as otherwise specified.
                
                  1 This date is 90 days after January 5, 2005, unless otherwise noted.
              
              
                Delaware—2006 24-Hour PM2.5 NAAQS
                [Primary and Secondary]
                
                  Designated area
                  Designationa
                  
                  Date1
                  
                  Type
                  Classification
                  Date
                  Type
                
                
                  Philadelphia-Wilmington, PA-NJ-DE: New Castle County
                  8/5/2014
                  Attainment
                
                
                  Southern Delaware Intrastate AQCR:
                
                
                  Kent County
                  
                  Unclassifiable/Attainment.
                
                
                  Sussex County
                  
                  Unclassifiable/Attainment.
                
                
                  a Includes Indian Country located in each county or area, except as otherwise specified.
                
                  1 This date is 30 days after November 13, 2009, unless otherwise noted.
              
              
                NO2 (1971 Annual Standard)
                
                  Designated area
                  Does not meet primary standards
                  Cannot be classified or better than national standards
                
                
                  New Castle County
                  
                  X
                
                
                  Kent County
                  
                  X
                
                
                  Sussex County
                  
                  X
                
              
              
                Delaware—NO2 (2010 1-Hour Standard)
                
                  Designated area
                  Designation a
                  
                  Date 1
                  
                  Type
                
                
                  Kent County
                  
                  Unclassifiable/Attainment.
                
                
                  New Castle County
                  
                  Unclassifiable/Attainment.
                
                
                  Sussex County
                  
                  Unclassifiable/Attainment.
                
                
                  a Includes Indian Country located in each county or area, except as otherwise specified.
                
                  1 This date is 90 days after October 31, 2011, unless otherwise noted.
              
              
                Delaware—1997 8-Hour Ozone NAAQS
                [Primary and Secondary]
                
                  Designated area
                  Designation a
                  
                  Date 1
                  
                  Type
                  Category/classification
                  Date 1
                  
                  Type
                
                
                  Philadelphia-Wilmington-Atlantic Ci, PA-NJ-MD-DE:
                
                
                  Kent County
                  
                  Nonattainment
                  
                  Subpart 2/Moderate.2
                  
                
                
                  New Castle County
                  
                  Nonattainment
                  
                  Subpart 2/Moderate.2
                  
                
                
                  Sussex County
                  
                  Nonattainment
                  
                  Subpart 2/Moderate.2
                  
                
                
                  a Includes Indian Country located in each county or area, except as otherwise specified.
                
                  a Includes Indian Country located in each county or area, except as otherwise specified.
                
                  1 This date is June 15, 2004, unless otherwise noted.
              
              
              
                Delaware—2008 8-Hour Ozone NAAQS
                [Primary and Secondary]
                
                  Designated area
                  Designation
                  Date 1
                  
                  Type
                  Classification
                  Date 1
                  
                  Type
                
                
                  Philadelphia-Wilmington-Atlantic City, PA-NJ-MD-DE: 2
                  
                  
                  Nonattainment
                  6/3/16
                  Marginal.4
                  
                
                
                  New Castle County
                
                
                  Seaford: 2
                  
                
                
                  Sussex County
                  
                  Nonattainment
                  
                  Marginal.
                
                
                  Rest of State: 3
                  
                
                
                  Southern Delaware Intrastate AQCR: (remainder)
                
                
                  Kent County
                  
                  Unclassifiable/Attainment
                
                
                  1 This date is July 20, 2012, unless otherwise noted.
                
                  2 Excludes Indian country located in each area, unless otherwise noted.
                
                  3 Includes any Indian country in each county or area, unless otherwise specified.
                
                  4 Attainment date is extended to July 20, 2016.
              
              
                Delaware—2015 8-Hour Ozone NAAQS
                [Primary and Secondary]
                
                  Designated area 1
                  
                  Designation
                  Date 2
                  
                  Type
                  Classification
                  Date 2
                  
                  Type
                
                
                  Philadelphia-Wilmington-Atlantic City, PA-NJ-MD-DE
                  
                  Nonattainment
                  
                  Marginal.
                
                
                  New Castle County.
                
                
                  Kent County
                  
                  Attainment/Unclassifiable
                
                
                  Sussex County
                  
                  Attainment/Unclassifiable
                
                
                  1 Includes any Indian country in each county or area, unless otherwise specified. EPA is not determining the boundaries of any area of Indian country in this table, including any area of Indian country located in the larger designation area. The inclusion of any Indian country in the designation area is not a determination that the state has regulatory authority under the Clean Air Act for such Indian country.
                
                  2 This date is August 3, 2018, unless otherwise noted.
              
              
                Delaware—2008 Lead NAAQS
                
                  Designated area
                  Designation for the 2008 NAAQS a
                  
                  Date 1
                  
                  Type
                
                
                  Whole State
                  
                  Unclassifiable/Attainment.
                
                
                  a Includes Indian Country located in each county or area, except as otherwise specified.
                
                  1 December 31, 2011 unless otherwise noted.
              
              [43 FR 40505, Sept. 12, 1978]
              
                Editorial Note:
                For Federal Register citations affecting § 81.308, see the List of CFR Sections Affected, which appears in the Finding Aids section of the printed volume and at www.govinfo.gov.
                
              
            
            
              § 81.309
              District of Columbia.
              
                District of Columbia—TSP
                
                  Designated area
                  Does not meet primary standards
                  Does not meet secondary standards
                  Cannot be classified
                  Better than national standards
                
                
                  1. Area bounded by: East Capitol Street S.E., District Line (Southern Avenue S.E.), Eastern Shore of Potomac River and Eastern Shore of Anacostia River
                  
                  
                  
                  X
                
                
                  
                  2. Area bounded by: Francis Scott Key Bridge, M Street, N.W., 23rd Street N.W., Florida Avenue N.W., U Street N.W., Florida Avenue N.W.-N.E., 4th Street N.E.-S.E. Southeast-Southwest Freeway (I295, I395), 15th Street S.W.-N.W., Constitution Avenue N.W., Theodore Roosevelt Memorial Bridge, Potomac River
                  
                  
                  
                  X
                
                
                  3. Remainder of the District of Columbia portion of the National Capital Interstate AQCR
                  
                  
                  
                  X
                
              
              
                District of Columbia—1971 Sulfur Dioxide NAAQS
                [Primary and Secondary]
                
                  Designated area
                  Does not meet primary standards
                  Does not meet secondary standards
                  Cannot be classified
                  Better than national standards
                
                
                  National Capital Interstate AQCR—District of Columbia portion
                  
                  
                  
                  X
                
              
              
                District of Columbia—2010 Sulfur Dioxide NAAQS
                [Primary]
                
                  Designated area 1
                  
                  Designation
                  Date 2
                  
                  Type
                
                
                  District of Columbia
                  
                  Attainment/Unclassifiable.
                
                
                  1 Includes any Indian country in each county or area, unless otherwise specified. EPA is not determining the boundaries of any area of Indian country in this table, including any area of Indian country located in the larger designation area. The inclusion of any Indian country in the designation area is not a determination that the state has regulatory authority under the Clean Air Act for such Indian country.
                
                  2 This date is April 9, 2018, unless otherwise noted.
              
              
                District of Columbia-Carbon Monoxide
                
                  Designated area
                  Designation
                  Date 1
                  
                  Type
                  Classification
                  Date 1
                  
                  Type
                
                
                  Washington Area:
                
                
                  Washington Entire Area.
                  
                  Attainment
                
                
                  1 This date is November 15, 1990, unless otherwise noted.
              
              
                District of Columbia—Ozone (1-Hour Standard)2
                
                
                  Designated area
                  Designation
                  Date 1
                  
                  Type
                  Classification
                  Date 1
                  
                  Type
                
                
                  Washington Area: Washington Entire Area
                  
                  Nonattainment
                  3/25/03
                  Severe
                
                
                  1 This date is November 15, 1990, unless otherwise noted.
                
                  2 The 1-hour ozone standard is revoked effective June 15, 2005 for all areas in the District of Columbia.
              
              
                District of Columbia—1997 Annual PM2.5 NAAQS
                [Primary and Secondary]
                
                  Designated area
                  Designationa
                  
                  Date1
                  
                  Type
                  Classification
                  Date
                  Type
                
                
                  Washington, DC-MD-VA:
                
                
                  District of Columbia
                  10/6/14
                  Attainment
                
                
                  a Includes Indian Country located in each county or area, except as otherwise specified.
                
                  1 This date is 90 days after January 5, 2005, unless otherwise noted.
                
                  2 This date is July 2, 2014, unless otherwise noted.
              
              
              
                District of Columbia—2012 Annual PM2.5 NAAQS
                [Primary]
                
                  Designated area 1
                  
                  Designation
                  Date 2
                  
                  Type
                  Classification
                  Date 2
                  
                  Type
                
                
                  AQCR 047 National Capital Interstate (DC-MD-VA) (part)
                
                
                  District of Columbia
                  
                  Unclassifiable/Attainment
                
                
                  1 Includes areas of Indian country located in each county or area, except as otherwise specified.
                
                  2 This date is April 15, 2015, unless otherwise noted.
              
              
                District of Columbia—1997 24-Hour PM2.5 NAAQS
                [Primary and Secondary]
                
                  Designated area
                  Designationa
                  
                  Date1
                  
                  Type
                  Classification
                  Date
                  Type
                
                
                  AQCR 047 National Capital Interstate (DC-MD-VA) (part)
                
                
                  District of Columbia
                  
                  Unclassifiable/Attainment.
                
                
                  a Includes Indian Country located in each county or area, except as otherwise specified.
                
                  1 This date is 90 days after January 5, 2005, unless otherwise noted.
              
              
                District of Columbia—2006 24-Hour PM2.5 NAAQS
                [Primary and Secondary]
                
                  Designated area
                  Designationa
                  
                  Date1
                  
                  Type
                  Classification
                  Date
                  Type
                
                
                  AQCR 047 National Capital Interstate (DC-MD-VA) (part)
                
                
                  District of Columbia
                  
                  Unclassifiable/Attainment.
                
                
                  a Includes Indian Country located in each county or area, except as otherwise specified.
                
                  1 This date is 30 days after November 13, 2009, unless otherwise noted.
              
              
                District of Columbia—NO2 (1971 Annual Standard)
                
                  Designated area
                  Does not meet primary standards
                  Cannot be classified or better than national standards
                
                
                  National Capital Interstate AQCR—District of Columbia portion
                  
                  X
                
              
              
                District of Columbia—NO2 (2010 1-Hour Standard)
                
                  Designated area
                  Designation a
                  
                  Date 1
                  
                  Type
                
                
                  District of Columbia
                  
                  Unclassifiable/Attainment.
                
                
                  a Includes Indian Country located in each county or area, except as otherwise specified.
                
                  1 This date is 90 days after October 31, 2011, unless otherwise noted.
              
              
                District of Columbia—1997 8-Hour Ozone NAAQS
                [Primary and Secondary]
                
                  Designated area
                  Designation a
                  
                  Date 1
                  
                  Type
                  Category/classification
                  Date 1
                  
                  Type
                
                
                  Washington, DC-MD-VA:
                
                
                  District of Columbia
                  
                  Nonattainment
                  
                  Subpart 2/Moderate.
                
                
                  a Includes Indian Country located in each county or area, except as otherwise specified.
                
                  1 This date is June 15, 2004, unless otherwise noted.
              
              
              
                District of Columbia—2008 8-Hour Ozone NAAQS
                [Primary and Secondary]
                
                  Designated area
                  Designation
                  Date 
                  Type
                  Classification
                  Date 
                  Type
                
                
                  Washington, DC-MD-VA: District of Columbia 1
                  
                  July 16, 2019
                  Attainment
                
                
                  1 Excludes Indian country located in each area, unless otherwise noted.
              
              
                District of Columbia—2015 8-Hour Ozone NAAQS
                [Primary and Secondary]
                
                  Designated area 1
                  
                  Designation
                  Date 2
                  
                  Type
                  Classification
                  Date 2
                  
                  Type
                
                
                  Washington, DC-MD-VA
                  
                  Nonattainment
                  
                  Marginal.
                
                
                  District of Columbia.
                
                
                  1 Includes any Indian country in each county or area, unless otherwise specified. EPA is not determining the boundaries of any area of Indian country in this table, including any area of Indian country located in the larger designation area. The inclusion of any Indian country in the designation area is not a determination that the state has regulatory authority under the Clean Air Act for such Indian country.
                
                  2 This date is August 3, 2018, unless otherwise noted.
              
              
                District of Columbia—2008 Lead NAAQS
                
                  Designated area
                  Designation for the 2008 NAAQS a
                  
                  Date 1
                  
                  Type
                
                
                  Whole State
                  
                  Unclassifiable/Attainment.
                
                
                  a Includes Indian Country located in each county or area, except as otherwise specified.
                
                  1 December 31, 2011 unless otherwise noted.
              
              [43 FR 40507, Sept. 12, 1978]
              
                Editorial Note:
                For Federal Register citations affecting § 81.309, see the List of CFR Sections Affected, which appears in the Finding Aids section of the printed volume and at www.govinfo.gov.
                
              
            
            
              § 81.310
              Florida.
              
                Florida—TSP
                
                  Designated area—does not meet primary standards
                  Does not meet secondary standard
                  Cannot be classified
                  Better than national standards
                
                
                  The downtown Jacksonville area located south and then west along the St. John's River from its confluence with Long Branch Creek, to Main Street north along Main Street to Eighth Street; east along Evergreen Avenue to Long Branch Creek; and east along Long Branch Creek to the St. John's River
                  
                  X
                
                
                  Seminole County
                  
                  X 1
                  
                
                
                  Polk County
                  
                  X 1
                  
                
                
                  That portion of Hillsborough County which falls within the area of the circle having a centerpoint at the intersection of US 41 and State Road 60 and a radius of 12 km
                  
                  X
                
                
                  Rest of State
                  
                  
                  X 1
                  
                
                
                  1 EPA designation only.
              
              
                Florida—1971 Sulfur Dioxide NAAQS
                [Primary and Secondary]
                
                  Designated area
                  Does not meet primary standards
                  Does not meet secondary standards
                  Cannot be classified
                  Better than national standards
                
                
                  Duvall County
                  
                  
                  
                  X
                
                
                  The SW Corner of Pasco County
                  
                  
                  
                    1 X
                
                
                  
                  Hillsborough County
                  
                  
                  
                    1 X
                
                
                  Escambia County
                  
                  
                  
                    1 X
                
                
                  Rest of State
                  
                  
                  
                  
                    1 X
                
                
                  1 EPA designation only.
              
              
                Florida—2010 Sulfur Dioxide NAAQS
                [Primary]
                
                  Designated area
                  Designation
                  Date 1
                  
                  Type
                
                
                  Hillsborough County, FL 2
                  
                  12/12/2019
                  Attainment
                
                
                  Hillsborough County (part)
                
                
                  That portion of Hillsborough County encompassed by the polygon with the vertices using Universal Traverse Mercator (UTM) coordinates in UTM zone 17 with datum NAD83 as follows: (1) Vertices-UTM Easting (m) 358581, UTM Northing 3076066; (2) vertices-UTM Easting (m) 355673, UTM Northing 3079275; (3) UTM Easting (m) 360300, UTM Northing 3086380; (4) vertices-UTM Easting (m) 366850, UTM Northing 3086692; (5) vertices-UTM Easting (m) 368364, UTM Northing 3083760; and (6) vertices-UTM Easting (m) 365708, UTM Northing 3079121
                
                
                  Hillsborough-Polk County, FL 3
                  
                  3/23/2020
                  Attainment.
                
                
                  Hillsborough County (part)
                
                
                  Polk County (part)
                
                
                  That portion of Hillsborough and Polk Counties encompassed by the polygon with the vertices using Universal Traverse Mercator (UTM) coordinates in UTM zone 17 with datum NAD83 as follows: 390,500 E, 3,073,500 N; 390,500 E, 3,083,500 N; 400,500 E, 3,083,500 N; 400,500 E, 3,073,500 N
                
                
                  Nassau County,FL 2
                  
                  4/24/2019
                  Attainment.
                
                
                  Nassau County (part):>
                
                
                  That portion of Nassau County encompassing the circular boundary with the center being UTM Easting 455530 meters, UTM Northing 3391737 meters, UTM zone 17, using the NAD83 datum (the location of the ambient SO2 monitor) and the radius being 2.4 kilometers.
                
                
                  Mulberry, FL Area 3
                  
                  3/23/2020
                  Attainment/Unclassifiable.
                
                
                  Hillsborough County (part)
                
                
                  Polk County (part)
                
                
                  That portion of Hillsborough and Polk Counties encompassed by the polygon with the vertices using Universal Traverse Mercator (UTM) coordinates in UTM zone 17 with datum NAD83 starting with the Northwest Corner and proceeding to the Northeast as follows: 390,500 E, 3,083,500 N; 410,700 E, 3,091,600 N; 412,900 E, 3,089,800 N; 412,900 E, 3,084,600 N; 400,500 E, 3,073,500 N; 400,500 E, 3,083,500 N
                
                
                  Rest of State: 3
                  
                
                
                  Alachua County
                  
                  Attainment/Unclassifiable.
                
                
                  Baker County
                  
                  Attainment/Unclassifiable.
                
                
                  Bay County
                  
                  Attainment/Unclassifiable.
                
                
                  Bradford County
                  
                  Attainment/Unclassifiable.
                
                
                  Brevard County
                  
                  Attainment/Unclassifiable.
                
                
                  Broward County
                  
                  Attainment/Unclassifiable.
                
                
                  Calhoun County
                  
                  Attainment/Unclassifiable.
                
                
                  Charlotte County
                  
                  Attainment/Unclassifiable.
                
                
                  Citrus County
                  
                  Attainment/Unclassifiable.
                
                
                  Clay County
                  
                  Attainment/Unclassifiable.
                
                
                  Collier County
                  
                  Attainment/Unclassifiable.
                
                
                  Columbia County
                  
                  Attainment/Unclassifiable.
                
                
                  
                  DeSoto County
                  
                  Attainment/Unclassifiable.
                
                
                  Dixie County
                  
                  Attainment/Unclassifiable.
                
                
                  Duval County
                  
                  Attainment/Unclassifiable.
                
                
                  Escambia County
                  
                  Attainment/Unclassifiable.
                
                
                  Flagler County
                  
                  Attainment/Unclassifiable.
                
                
                  Franklin County
                  
                  Attainment/Unclassifiable.
                
                
                  Gadsden County
                  
                  Attainment/Unclassifiable.
                
                
                  Gilchrist County
                  
                  Attainment/Unclassifiable.
                
                
                  Glades County
                  
                  Attainment/Unclassifiable.
                
                
                  Gulf County
                  
                  Attainment/Unclassifiable.
                
                
                  Hamilton County
                  
                  Attainment/Unclassifiable.
                
                
                  Hardee County
                  
                  Attainment/Unclassifiable.
                
                
                  Hendry County
                  
                  Attainment/Unclassifiable.
                
                
                  Hernando County
                  
                  Attainment/Unclassifiable.
                
                
                  Highlands County
                  
                  Attainment/Unclassifiable.
                
                
                  Hillsborough County (part) (remainder)
                  
                  Attainment/Unclassifiable.
                
                
                  Holmes County
                  
                  Attainment/Unclassifiable.
                
                
                  Indian River County
                  
                  Attainment/Unclassifiable.
                
                
                  Jackson County
                  
                  Attainment/Unclassifiable.
                
                
                  Jefferson County
                  
                  Attainment/Unclassifiable.
                
                
                  Lafayette County
                  
                  Attainment/Unclassifiable.
                
                
                  Lake County
                  
                  Attainment/Unclassifiable.
                
                
                  Lee County
                  
                  Attainment/Unclassifiable.
                
                
                  Leon County
                  
                  Attainment/Unclassifiable.
                
                
                  Levy County
                  
                  Attainment/Unclassifiable.
                
                
                  Liberty County
                  
                  Attainment/Unclassifiable.
                
                
                  Madison County
                  
                  Attainment/Unclassifiable.
                
                
                  Manatee County
                  
                  Attainment/Unclassifiable.
                
                
                  Marion County
                  
                  Attainment/Unclassifiable.
                
                
                  Martin County
                  
                  Attainment/Unclassifiable.
                
                
                  Miami-Dade County
                  
                  Attainment/Unclassifiable.
                
                
                  Monroe County
                  
                  Attainment/Unclassifiable.
                
                
                  Nassau County,FL 2
                  
                  4/24/2019
                  Attainment.
                
                
                  Okaloosa County
                  
                  Attainment/Unclassifiable.
                
                
                  Okeechobee County
                  
                  Attainment/Unclassifiable.
                
                
                  Orange County
                  
                  Attainment/Unclassifiable.
                
                
                  Osceola County
                  
                  Attainment/Unclassifiable.
                
                
                  Palm Beach County
                  
                  Attainment/Unclassifiable.
                
                
                  Pasco County
                  
                  Attainment/Unclassifiable.
                
                
                  Pinellas County
                  
                  Attainment/Unclassifiable.
                
                
                  Polk County (part) (remainder)
                  
                  Attainment/Unclassifiable.
                
                
                  Putnam County
                  
                  Attainment/Unclassifiable.
                
                
                  St. Johns County
                  
                  Attainment/Unclassifiable.
                
                
                  St. Lucie County
                  
                  Attainment/Unclassifiable.
                
                
                  Santa Rosa County
                  
                  Attainment/Unclassifiable.
                
                
                  Sarasota County
                  
                  Attainment/Unclassifiable.
                
                
                  Seminole County
                  
                  Attainment/Unclassifiable.
                
                
                  Sumter County
                  
                  Attainment/Unclassifiable.
                
                
                  Suwannee County
                  
                  Attainment/Unclassifiable.
                
                
                  Taylor County
                  
                  Attainment/Unclassifiable.
                
                
                  Union County
                  
                  Attainment/Unclassifiable.
                
                
                  Volusia County
                  
                  Attainment/Unclassifiable.
                
                
                  Wakulla County
                  
                  Attainment/Unclassifiable.
                
                
                  Walton County
                  
                  Attainment/Unclassifiable.
                
                
                  Washington County
                  
                  Attainment/Unclassifiable.
                
                
                  1 This date is 4/9/2018, unless otherwise noted.
                
                  2 Excludes Indian country located in each area, if any, unless otherwise specified.
                
                  3 Includes any Indian country in each county or area, unless otherwise specified. The EPA is not determining the boundaries of any area of Indian country in this table, including any area of Indian country located in the larger designation area. The inclusion of any Indian country in the designation area is not a determination that the state has regulatory authority under the Clean Air Act for such Indian country.
              
              
                Florida—Carbon Monoxide
                
                  Designated Area
                  Designation
                  Date 1
                  
                  Type
                  Classification
                  Date 1
                  
                  Type
                
                
                  Statewide
                  
                  Unclassifiable/Attainment
                
                
                  
                  Alachua County
                
                
                  Baker County
                
                
                  Bay County
                
                
                  Bradford County
                
                
                  Brevard County
                
                
                  Broward County
                
                
                  Calhoun County
                
                
                  Charlotte County
                
                
                  Citrus County
                
                
                  Clay County
                
                
                  Collier County
                
                
                  Columbia County
                
                
                  Dade County
                
                
                  De Soto County
                
                
                  Dixie County
                
                
                  Duval County
                
                
                  Escambia County
                
                
                  Flagler County
                
                
                  Franklin County
                
                
                  Gadsden County
                
                
                  Gilchrist County
                
                
                  Glades County
                
                
                  Gulf County
                
                
                  Hamilton County
                
                
                  Hardee County
                
                
                  Hendry County
                
                
                  Hernando County
                
                
                  Highlands County
                
                
                  Hillsborough County
                
                
                  Holmes County
                
                
                  Indian River County
                
                
                  Jackson County
                
                
                  Jefferson County
                
                
                  Lafayette County
                
                
                  Lake County
                
                
                  Lee County
                
                
                  Leon County
                
                
                  Levy County
                
                
                  Liberty County
                
                
                  Madison County
                
                
                  Manatee County
                
                
                  Marion County
                
                
                  Martin County
                
                
                  Monroe County
                
                
                  Nassau County
                
                
                  Okaloosa County
                
                
                  Okeechobee County
                
                
                  Orange County
                
                
                  Osceola County
                
                
                  Palm Beach County
                
                
                  Pasco County
                
                
                  Pinellas County
                
                
                  Polk County
                
                
                  Putnam County
                
                
                  Santa Rosa County
                
                
                  Sarasota County
                
                
                  Seminole County
                
                
                  St. Johns County
                
                
                  St. Lucie County
                
                
                  Sumter County
                
                
                  Suwannee County
                
                
                  Taylor County
                
                
                  Union County
                
                
                  Volusia County
                
                
                  Wakulla County
                
                
                  Walton County
                
                
                  Washington County
                
                
                  1 This date is November 15, 1990, unless otherwise noted.
              
              
              
                Florida—Ozone (1-Hour Standard)2
                
                
                  Designated area
                  Designation
                  Date 1
                  
                  Type
                  Classification
                  Date 1
                  
                  Type
                
                
                  Statewide
                  
                  Unclassifiable/Attainment
                
                
                  Alachua County
                
                
                  Baker County
                
                
                  Bay County
                
                
                  Bradford County
                
                
                  Brevard County
                
                
                  Broward County
                
                
                  Calhoun County
                
                
                  Charlotte County
                
                
                  Citrus County
                
                
                  Clay County
                
                
                  Collier County
                
                
                  Columbia County
                
                
                  Dade County
                
                
                  De Soto County
                
                
                  Dixie County
                
                
                  Duval County
                
                
                  Escambia County
                
                
                  Flagler County
                
                
                  Franklin County
                
                
                  Gadsden County
                
                
                  Gilchrist County
                
                
                  Glades County
                
                
                  Gulf County
                
                
                  Hamilton County
                
                
                  Hardee County
                
                
                  Hendry County
                
                
                  Hernando County
                
                
                  Highlands County
                
                
                  Hillsborough County
                
                
                  Holmes County
                
                
                  Indian River County
                
                
                  Jackson County
                
                
                  Jefferson County
                
                
                  Lafayette County
                
                
                  Lake County
                
                
                  Lee County
                
                
                  Leon County
                
                
                  Levy County
                
                
                  Liberty County
                
                
                  Madison County
                
                
                  Manatee County
                
                
                  Marion County
                
                
                  Martin County
                
                
                  Monroe County
                
                
                  Nassau County
                
                
                  Okaloosa County
                
                
                  Okeechobee County
                
                
                  Orange County
                
                
                  Osceola County
                
                
                  Palm Beach County
                
                
                  Pasco County
                
                
                  Pinellas County
                
                
                  Polk County
                
                
                  Putnam County
                
                
                  Santa Rosa County
                
                
                  Sarasota County
                
                
                  Seminole County
                
                
                  St. Johns County
                
                
                  St. Lucie County
                
                
                  Sumter County
                
                
                  Suwannee County
                
                
                  Taylor County
                
                
                  Union County
                
                
                  Volusia County
                
                
                  Wakulla County
                
                
                  Walton County
                
                
                  Washington County
                
                

                  1 This date is October 18, 2000, unless otherwise noted.
                
                
                  2 The 1-hour ozone standard is revoked effective June 15, 2005 for all areas in Florida. The Jacksonville, Miami-Fort Lauderdale-W. Palm Beach, and Tampa-St. Petersburg-Clearwater areas are maintenance areas for the 1-hour NAAQS for purposes of 40 CFR part 51 subpart X.
              
              
                Florida—1997 Annual PM2.5 NAAQS
                [Primary and Secondary]
                
                  Designated area
                  Designation a
                  
                  Date 1
                  
                  Type
                  Classification
                  Date
                  Type
                
                
                  Statewide:
                
                
                  Alachua County
                  
                  Unclassifiable/Attainment
                
                
                  Baker County
                  
                  Unclassifiable/Attainment
                
                
                  Bay County
                  
                  Unclassifiable/Attainment
                
                
                  Bradford County
                  
                  Unclassifiable/Attainment
                
                
                  Brevard County
                  
                  Unclassifiable/Attainment
                
                
                  Broward County
                  
                  Unclassifiable/Attainment
                
                
                  Calhoun County
                  
                  Unclassifiable/Attainment
                
                
                  Charlotte County
                  
                  Unclassifiable/Attainment
                
                
                  Citrus County
                  
                  Unclassifiable/Attainment
                
                
                  Clay County
                  
                  Unclassifiable/Attainment
                
                
                  Collier County
                  
                  Unclassifiable/Attainment
                
                
                  Columbia County
                  
                  Unclassifiable/Attainment
                
                
                  DeSoto County
                  
                  Unclassifiable/Attainment
                
                
                  Dixie County
                  
                  Unclassifiable/Attainment
                
                
                  Duval County
                  
                  Unclassifiable/Attainment
                
                
                  Escambia County
                  
                  Unclassifiable/Attainment
                
                
                  Flagler County
                  
                  Unclassifiable/Attainment
                
                
                  Franklin County
                  
                  Unclassifiable/Attainment
                
                
                  Gadsden County
                  
                  Unclassifiable/Attainment
                
                
                  Gilchrist County
                  
                  Unclassifiable/Attainment
                
                
                  Glades County
                  
                  Unclassifiable/Attainment
                
                
                  Gulf County
                  
                  Unclassifiable/Attainment
                
                
                  Hamilton County
                  
                  Unclassifiable/Attainment
                
                
                  Hardee County
                  
                  Unclassifiable/Attainment
                
                
                  Hendry County
                  
                  Unclassifiable/Attainment
                
                
                  Hernando County
                  
                  Unclassifiable/Attainment
                
                
                  Highlands County
                  
                  Unclassifiable/Attainment
                
                
                  Hillsborough County
                  
                  Unclassifiable/Attainment
                
                
                  Holmes County
                  
                  Unclassifiable/Attainment
                
                
                  Indian River County
                  
                  Unclassifiable/Attainment
                
                
                  Jackson County
                  
                  Unclassifiable/Attainment
                
                
                  Jefferson County
                  
                  Unclassifiable/Attainment
                
                
                  Lafayette County
                  
                  Unclassifiable/Attainment
                
                
                  Lake County
                  
                  Unclassifiable/Attainment
                
                
                  Lee County
                  
                  Unclassifiable/Attainment
                
                
                  Leon County
                  
                  Unclassifiable/Attainment
                
                
                  Levy County
                  
                  Unclassifiable/Attainment
                
                
                  Liberty County
                  
                  Unclassifiable/Attainment
                
                
                  Madison County
                  
                  Unclassifiable/Attainment
                
                
                  Manatee County
                  
                  Unclassifiable/Attainment
                
                
                  Marion County
                  
                  Unclassifiable/Attainment
                
                
                  Martin County
                  
                  Unclassifiable/Attainment
                
                
                  Miami-Dade County
                  
                  Unclassifiable/Attainment
                
                
                  Monroe County
                  
                  Unclassifiable/Attainment
                
                
                  Nassau County
                  
                  Unclassifiable/Attainment
                
                
                  Okaloosa County
                  
                  Unclassifiable/Attainment
                
                
                  Okeechobee County
                  
                  Unclassifiable/Attainment
                
                
                  Orange County
                  
                  Unclassifiable/Attainment
                
                
                  Osceola County
                  
                  Unclassifiable/Attainment
                
                
                  Palm Beach County
                  
                  Unclassifiable/Attainment
                
                
                  Pasco County
                  
                  Unclassifiable/Attainment
                
                
                  Pinellas County
                  
                  Unclassifiable/Attainment
                
                
                  Polk County
                  
                  Unclassifiable/Attainment
                
                
                  Putnam County
                  
                  Unclassifiable/Attainment
                
                
                  St. Johns County
                  
                  Unclassifiable/Attainment
                
                
                  St. Lucie County
                  
                  Unclassifiable/Attainment
                
                
                  Santa Rosa County
                  
                  Unclassifiable/Attainment
                
                
                  Sarasota County
                  
                  Unclassifiable/Attainment
                
                
                  Seminole County
                  
                  Unclassifiable/Attainment
                
                
                  Sumter County
                  
                  Unclassifiable/Attainment
                
                
                  Suwannee County
                  
                  Unclassifiable/Attainment
                
                
                  Taylor County
                  
                  Unclassifiable/Attainment
                
                
                  Union County
                  
                  Unclassifiable/Attainment
                
                
                  Volusia County
                  
                  Unclassifiable/Attainment
                
                
                  
                  Wakulla County
                  
                  Unclassifiable/Attainment
                
                
                  Walton County
                  
                  Unclassifiable/Attainment
                
                
                  Washington County
                  
                  Unclassifiable/Attainment
                
                
                  a Includes Indian Country located in each county or area, except as otherwise specified.
                
                  1 This date is 90 days after January 5, 2005, unless otherwise noted.
              
              
                Florida—2012 Annual PM2.5 NAAQS
                [Primary]
                
                  Designated area 1
                  
                  Designation
                  Date 2
                  
                  Type
                  Classification
                  Date 2
                  
                  Type
                
                
                  Statewide:
                
                
                  Alachua County
                  9/10/2018
                  Unclassifiable/Attainment
                
                
                  Baker County
                  
                  Unclassifiable/Attainment
                
                
                  Bay County
                  
                  Unclassifiable/Attainment
                
                
                  Bradford County
                  
                  Unclassifiable/Attainment
                
                
                  Brevard County
                  
                  Unclassifiable/Attainment
                
                
                  Broward County
                  9/10/2018
                  Unclassifiable/Attainment
                
                
                  Calhoun County
                  
                  Unclassifiable/Attainment
                
                
                  Charlotte County
                  
                  Unclassifiable/Attainment
                
                
                  Citrus County
                  
                  Unclassifiable/Attainment
                
                
                  Clay County
                  
                  Unclassifiable/Attainment
                
                
                  Collier County
                  
                  Unclassifiable/Attainment
                
                
                  Columbia County
                  
                  Unclassifiable/Attainment
                
                
                  DeSoto County
                  
                  Unclassifiable/Attainment
                
                
                  Dixie County
                  
                  Unclassifiable/Attainment
                
                
                  Duval County
                  
                  Unclassifiable/Attainment
                
                
                  Escambia County
                  
                  Unclassifiable/Attainment
                
                
                  Flagler County
                  
                  Unclassifiable/Attainment
                
                
                  Franklin County
                  
                  Unclassifiable/Attainment
                
                
                  Gadsden County
                  
                  Unclassifiable/Attainment
                
                
                  Gilchrist County
                  9/10/2018
                  Unclassifiable/Attainment
                
                
                  Glades County
                  
                  Unclassifiable/Attainment
                
                
                  Gulf County
                  
                  Unclassifiable/Attainment
                
                
                  Hamilton County
                  
                  Unclassifiable/Attainment
                
                
                  Hardee County
                  
                  Unclassifiable/Attainment
                
                
                  Hendry County
                  
                  Unclassifiable/Attainment
                
                
                  Hernando County
                  
                  Unclassifiable/Attainment
                
                
                  Highlands County
                  
                  Unclassifiable/Attainment
                
                
                  Hillsborough County
                  
                  Unclassifiable/Attainment
                
                
                  Holmes County
                  
                  Unclassifiable/Attainment
                
                
                  Indian River County
                  
                  Unclassifiable/Attainment
                
                
                  Jackson County
                  
                  Unclassifiable/Attainment
                
                
                  Jefferson County
                  
                  Unclassifiable/Attainment
                
                
                  Lafayette County
                  
                  Unclassifiable/Attainment
                
                
                  Lake County
                  
                  Unclassifiable/Attainment
                
                
                  Lee County
                  
                  Unclassifiable/Attainment
                
                
                  Leon County
                  
                  Unclassifiable/Attainment
                
                
                  Levy County
                  
                  Unclassifiable/Attainment
                
                
                  Liberty County
                  
                  Unclassifiable/Attainment
                
                
                  Madison County
                  
                  Unclassifiable/Attainment
                
                
                  Manatee County
                  
                  Unclassifiable/Attainment
                
                
                  Marion County
                  
                  Unclassifiable/Attainment
                
                
                  Martin County
                  
                  Unclassifiable/Attainment
                
                
                  Miami-Dade County
                  9/10/2018
                  Unclassifiable/Attainment
                
                
                  Monroe County
                  
                  Unclassifiable/Attainment
                
                
                  Nassau County
                  
                  Unclassifiable/Attainment
                
                
                  Okaloosa County
                  
                  Unclassifiable/Attainment
                
                
                  Okeechobee County
                  
                  Unclassifiable/Attainment
                
                
                  Orange County
                  
                  Unclassifiable/Attainment
                
                
                  Osceola County
                  
                  Unclassifiable/Attainment
                
                
                  Palm Beach County
                  9/10/2018
                  Unclassifiable/Attainment
                
                
                  Pasco County
                  
                  Unclassifiable/Attainment
                
                
                  Pinellas County
                  
                  Unclassifiable/Attainment
                
                
                  Polk County
                  
                  Unclassifiable/Attainment
                
                
                  Putnam County
                  
                  Unclassifiable/Attainment
                
                
                  
                  St. Johns County
                  
                  Unclassifiable/Attainment
                
                
                  St. Lucie County
                  
                  Unclassifiable/Attainment
                
                
                  Santa Rosa County
                  
                  Unclassifiable/Attainment
                
                
                  Sarasota County
                  
                  Unclassifiable/Attainment
                
                
                  Seminole County
                  
                  Unclassifiable/Attainment
                
                
                  Sumter County
                  
                  Unclassifiable/Attainment
                
                
                  Suwanee County
                  
                  Unclassifiable/Attainment
                
                
                  Taylor County
                  
                  Unclassifiable/Attainment
                
                
                  Union County
                  
                  Unclassifiable/Attainment
                
                
                  Volusia County
                  
                  Unclassifiable/Attainment
                
                
                  Wakulla County
                  
                  Unclassifiable/Attainment
                
                
                  Walton County
                  
                  Unclassifiable/Attainment
                
                
                  Washington County
                  
                  Unclassifiable/Attainment
                
                
                  1 Includes areas of Indian country located in each county or area, except as otherwise specified.
                
                  2 This date is October 6, 2016, unless otherwise noted.
              
              
                Florida—1997 24-Hour PM2.5 NAAQS
                [Primary and Secondary]
                
                  Designated area
                  Designation a
                  
                  Date 1
                  
                  Type
                  Classification
                  Date
                  Type
                
                
                  Statewide:
                
                
                  Alachua County
                  
                  Unclassifiable/Attainment
                
                
                  Baker County
                  
                  Unclassifiable/Attainment
                
                
                  Bay County
                  
                  Unclassifiable/Attainment
                
                
                  Bradford County
                  
                  Unclassifiable/Attainment
                
                
                  Brevard County
                  
                  Unclassifiable/Attainment
                
                
                  Broward County
                  
                  Unclassifiable/Attainment
                
                
                  Calhoun County
                  
                  Unclassifiable/Attainment
                
                
                  Charlotte County
                  
                  Unclassifiable/Attainment
                
                
                  Citrus County
                  
                  Unclassifiable/Attainment
                
                
                  Clay County
                  
                  Unclassifiable/Attainment
                
                
                  Collier County
                  
                  Unclassifiable/Attainment
                
                
                  Columbia County
                  
                  Unclassifiable/Attainment
                
                
                  DeSoto County
                  
                  Unclassifiable/Attainment
                
                
                  Dixie County
                  
                  Unclassifiable/Attainment
                
                
                  Duval County
                  
                  Unclassifiable/Attainment
                
                
                  Escambia County
                  
                  Unclassifiable/Attainment
                
                
                  Flagler County
                  
                  Unclassifiable/Attainment
                
                
                  Franklin County
                  
                  Unclassifiable/Attainment
                
                
                  Gadsden County
                  
                  Unclassifiable/Attainment
                
                
                  Gilchrist County
                  
                  Unclassifiable/Attainment
                
                
                  Glades County
                  
                  Unclassifiable/Attainment
                
                
                  Gulf County
                  
                  Unclassifiable/Attainment
                
                
                  Hamilton County
                  
                  Unclassifiable/Attainment
                
                
                  Hardee County
                  
                  Unclassifiable/Attainment
                
                
                  Hendry County
                  
                  Unclassifiable/Attainment
                
                
                  Hernando County
                  
                  Unclassifiable/Attainment
                
                
                  Highlands County
                  
                  Unclassifiable/Attainment
                
                
                  Hillsborough County
                  
                  Unclassifiable/Attainment
                
                
                  Holmes County
                  
                  Unclassifiable/Attainment
                
                
                  Indian River County
                  
                  Unclassifiable/Attainment
                
                
                  Jackson County
                  
                  Unclassifiable/Attainment
                
                
                  Jefferson County
                  
                  Unclassifiable/Attainment
                
                
                  Lafayette County
                  
                  Unclassifiable/Attainment
                
                
                  Lake County
                  
                  Unclassifiable/Attainment
                
                
                  Lee County
                  
                  Unclassifiable/Attainment
                
                
                  Leon County
                  
                  Unclassifiable/Attainment
                
                
                  Levy County
                  
                  Unclassifiable/Attainment
                
                
                  Liberty County
                  
                  Unclassifiable/Attainment
                
                
                  Madison County
                  
                  Unclassifiable/Attainment
                
                
                  Manatee County
                  
                  Unclassifiable/Attainment
                
                
                  Marion County
                  
                  Unclassifiable/Attainment
                
                
                  Martin County
                  
                  Unclassifiable/Attainment
                
                
                  Miami-Dade County
                  
                  Unclassifiable/Attainment
                
                
                  Monroe County
                  
                  Unclassifiable/Attainment
                
                
                  
                  Nassau County
                  
                  Unclassifiable/Attainment
                
                
                  Okaloosa County
                  
                  Unclassifiable/Attainment
                
                
                  Okeechobee County
                  
                  Unclassifiable/Attainment
                
                
                  Orange County
                  
                  Unclassifiable/Attainment
                
                
                  Osceola County
                  
                  Unclassifiable/Attainment
                
                
                  Palm Beach County
                  
                  Unclassifiable/Attainment
                
                
                  Pasco County
                  
                  Unclassifiable/Attainment
                
                
                  Pinellas County
                  
                  Unclassifiable/Attainment
                
                
                  Polk County
                  
                  Unclassifiable/Attainment
                
                
                  Putnam County
                  
                  Unclassifiable/Attainment
                
                
                  St. Johns County
                  
                  Unclassifiable/Attainment
                
                
                  St. Lucie County
                  
                  Unclassifiable/Attainment
                
                
                  Santa Rosa County
                  
                  Unclassifiable/Attainment
                
                
                  Sarasota County
                  
                  Unclassifiable/Attainment
                
                
                  Seminole County
                  
                  Unclassifiable/Attainment
                
                
                  Sumter County
                  
                  Unclassifiable/Attainment
                
                
                  Suwannee County
                  
                  Unclassifiable/Attainment
                
                
                  Taylor County
                  
                  Unclassifiable/Attainment
                
                
                  Union County
                  
                  Unclassifiable/Attainment
                
                
                  Volusia County
                  
                  Unclassifiable/Attainment
                
                
                  Wakulla County
                  
                  Unclassifiable/Attainment
                
                
                  Walton County
                  
                  Unclassifiable/Attainment
                
                
                  Washington County
                  
                  Unclassifiable/Attainment
                
                
                  a Includes Indian Country located in each county or area, except as otherwise specified.
                
                  1 This date is 90 days after January 5, 2005, unless otherwise noted.
              
              
                Florida—2006 24-Hour PM2.5 NAAQS
                [Primary and Secondary]
                
                  Designated area
                  Designation a
                  
                  Date 1
                  
                  Type
                  Classification
                  Date
                  Type
                
                
                  Statewide:
                
                
                  Alachua County
                  
                  Unclassifiable/Attainement
                
                
                  Baker County
                  
                  Unclassifiable/Attainement
                
                
                  Bay County
                  
                  Unclassifiable/Attainement
                
                
                  Bradford County
                  
                  Unclassifiable/Attainement
                
                
                  Brevard County
                  
                  Unclassifiable/Attainement
                
                
                  Broward County
                  
                  Unclassifiable/Attainement
                
                
                  Calhoun County
                  
                  Unclassifiable/Attainement
                
                
                  Charlotte County
                  
                  Unclassifiable/Attainement
                
                
                  Citrus County
                  
                  Unclassifiable/Attainement
                
                
                  Clay County
                  
                  Unclassifiable/Attainement
                
                
                  Collier County
                  
                  Unclassifiable/Attainement
                
                
                  Columbia County
                  
                  Unclassifiable/Attainement
                
                
                  DeSoto County
                  
                  Unclassifiable/Attainement
                
                
                  Dixie County
                  
                  Unclassifiable/Attainement
                
                
                  Duval County
                  
                  Unclassifiable/Attainement
                
                
                  Escambia County
                  
                  Unclassifiable/Attainement
                
                
                  Flagler County
                  
                  Unclassifiable/Attainement
                
                
                  Franklin County
                  
                  Unclassifiable/Attainement
                
                
                  Gadsden County
                  
                  Unclassifiable/Attainement
                
                
                  Gilchrist County
                  
                  Unclassifiable/Attainement
                
                
                  Glades County
                  
                  Unclassifiable/Attainement
                
                
                  Gulf County
                  
                  Unclassifiable/Attainement
                
                
                  Hamilton County
                  
                  Unclassifiable/Attainement
                
                
                  Hardee County
                  
                  Unclassifiable/Attainement
                
                
                  Hendry County
                  
                  Unclassifiable/Attainement
                
                
                  Hernando County
                  
                  Unclassifiable/Attainement
                
                
                  Highlands County
                  
                  Unclassifiable/Attainement
                
                
                  Hillsborough County
                  
                  Unclassifiable/Attainement
                
                
                  Holmes County
                  
                  Unclassifiable/Attainement
                
                
                  Indian River County
                  
                  Unclassifiable/Attainement
                
                
                  Jackson County
                  
                  Unclassifiable/Attainement
                
                
                  Jefferson County
                  
                  Unclassifiable/Attainement
                
                
                  Lafayette County
                  
                  Unclassifiable/Attainement
                
                
                  Lake County
                  
                  Unclassifiable/Attainement
                
                
                  
                  Lee County
                  
                  Unclassifiable/Attainement
                
                
                  Leon County
                  
                  Unclassifiable/Attainement
                
                
                  Levy County
                  
                  Unclassifiable/Attainement
                
                
                  Liberty County
                  
                  Unclassifiable/Attainement
                
                
                  Madison County
                  
                  Unclassifiable/Attainement
                
                
                  Manatee County
                  
                  Unclassifiable/Attainement
                
                
                  Marion County
                  
                  Unclassifiable/Attainement
                
                
                  Martin County
                  
                  Unclassifiable/Attainement
                
                
                  Miami-Dade County
                  
                  Unclassifiable/Attainement
                
                
                  Monroe County
                  
                  Unclassifiable/Attainement
                
                
                  Nassau County
                  
                  Unclassifiable/Attainement
                
                
                  Okaloosa County
                  
                  Unclassifiable/Attainement
                
                
                  Okeechobee County
                  
                  Unclassifiable/Attainement
                
                
                  Orange County
                  
                  Unclassifiable/Attainement
                
                
                  Osceola County
                  
                  Unclassifiable/Attainement
                
                
                  Palm Beach County
                  
                  Unclassifiable/Attainement
                
                
                  Pasco County
                  
                  Unclassifiable/Attainement
                
                
                  Pinellas County
                  
                  Unclassifiable/Attainement
                
                
                  Polk County
                  
                  Unclassifiable/Attainement
                
                
                  Putnam County
                  
                  Unclassifiable/Attainement
                
                
                  St. Johns County
                  
                  Unclassifiable/Attainement
                
                
                  St. Lucie County
                  
                  Unclassifiable/Attainement
                
                
                  Santa Rosa County
                  
                  Unclassifiable/Attainement
                
                
                  Sarasota County
                  
                  Unclassifiable/Attainement
                
                
                  Seminole County
                  
                  Unclassifiable/Attainement
                
                
                  Sumter County
                  
                  Unclassifiable/Attainement
                
                
                  Suwannee County
                  
                  Unclassifiable/Attainement
                
                
                  Taylor County
                  
                  Unclassifiable/Attainement
                
                
                  Union County
                  
                  Unclassifiable/Attainement
                
                
                  Volusia County
                  
                  Unclassifiable/Attainement
                
                
                  Wakulla County
                  
                  Unclassifiable/Attainement
                
                
                  Walton County
                  
                  Unclassifiable/Attainement
                
                
                  Washington County
                  
                  Unclassifiable/Attainement
                
                
                  a Includes Indian Country located in each county or area, except as otherwise specified.
                
                  1 This date is 30 days after November 13, 2009, unless otherwise noted.
              
              
                Florida—NO2 (1971 Annual Standard)
                
                  Designated area
                  Does not meet primary standards
                  Cannot be classified or better than national standards
                
                
                  Statewide
                  
                  
                    1 X
                
                
                  1 EPA designation only.
              
              
                Florida—NO2 (2010 1-Hour Standard)
                
                  Designated area
                  Designation a
                  
                  Date 1
                  
                  Type
                
                
                  State of Florida
                  
                  Unclassifiable/Attainment.
                
                
                  a Includes Indian Country located in each county or area, except as otherwise specified.
                
                  1 This date is 90 days after October 31, 2011, unless otherwise noted.
              
              
                Florida—1997 8-Hour Ozone NAAQS
                [Primary and Secondary]
                
                  Designated area
                  Designation a
                  
                  Date 1
                  
                  Type
                  Category/classification
                  Date 1
                  
                  Type
                
                
                  Statewide
                  
                  Unclassifiable/Attainment
                
                
                  Alachua County
                
                
                  Baker County
                
                
                  Bay County
                
                
                  Bradford County
                
                
                  
                  Brevard County
                
                
                  Broward County
                
                
                  Calhoun County
                
                
                  Charlotte County
                
                
                  Citrus County
                
                
                  Clay County
                
                
                  Collier County
                
                
                  Columbia County
                
                
                  DeSoto County
                
                
                  Dixie County
                
                
                  Duval County
                
                
                  Escambia County
                
                
                  Flagler County
                
                
                  Franklin County
                
                
                  Gadsden County
                
                
                  Gilchrist County
                
                
                  Glades County
                
                
                  Gulf County
                
                
                  Hamilton County
                
                
                  Hardee County
                
                
                  Hendry County
                
                
                  Hernando County
                
                
                  Highlands County
                
                
                  Hillsborough County
                
                
                  Holmes County
                
                
                  Indian River County
                
                
                  Jackson County
                
                
                  Jefferson County
                
                
                  Lafayette County
                
                
                  Lake County
                
                
                  Lee County
                
                
                  Leon County
                
                
                  Levy County
                
                
                  Liberty County
                
                
                  Madison County
                
                
                  Manatee County
                
                
                  Marion County
                
                
                  Martin County
                
                
                  Miami-Dade County
                
                
                  Monroe County
                
                
                  Nassau County
                
                
                  Okaloosa County
                
                
                  Okeechobee County
                
                
                  Orange County
                
                
                  Osceola County
                
                
                  Palm Beach County
                
                
                  Pasco County
                
                
                  Pinellas County
                
                
                  Polk County
                
                
                  Putnam County
                
                
                  St. Johns County
                
                
                  St. Lucie County
                
                
                  Santa Rosa County
                
                
                  Sarasota County
                
                
                  Seminole County
                
                
                  Sumter County
                
                
                  Suwannee County
                
                
                  Taylor County
                
                
                  Union County
                
                
                  Volusia County
                
                
                  Wakulla County
                
                
                  Walton County
                
                
                  Washington County
                
                
                  a Includes Indian Country located in each county or area, except as otherwise specified.
                
                  1 This date is June 15, 2004, unless otherwise noted.
              
              
              
                Florida—2008 8-Hour Ozone NAAQS
                [Primary and Secondary]
                
                  Designated area
                  Designation
                  Date 1
                  
                  Type
                  Classification
                  Date 1
                  
                  Type
                
                
                  Statewide: 2
                  
                  
                  Unclassifiable/Attainment
                
                
                  Alachua County
                
                
                  Baker County
                
                
                  Bay County
                
                
                  Bradford County
                
                
                  Brevard County
                
                
                  Broward County
                
                
                  Calhoun County
                
                
                  Charlotte County
                
                
                  Citrus County
                
                
                  Clay County
                
                
                  Collier County
                
                
                  Columbia County
                
                
                  DeSoto County
                
                
                  Dixie County
                
                
                  Duval County
                
                
                  Escambia County
                
                
                  Flagler County
                
                
                  Franklin County
                
                
                  Gadsden County
                
                
                  Gilchrist County
                
                
                  Glades County
                
                
                  Gulf County
                
                
                  Hamilton County
                
                
                  Hardee County
                
                
                  Hendry County
                
                
                  Hernando County
                
                
                  Highlands County
                
                
                  Hillsborough County
                
                
                  Holmes County
                
                
                  Indian River County
                
                
                  Jackson County
                
                
                  Jefferson County
                
                
                  Lafayette County
                
                
                  Lake County
                
                
                  Lee County
                
                
                  Leon County
                
                
                  Levy County
                
                
                  Liberty County
                
                
                  Madison County
                
                
                  Manatee County
                
                
                  Marion County
                
                
                  Martin County
                
                
                  Miami-Dade County
                
                
                  Monroe County
                
                
                  Nassau County
                
                
                  Okaloosa County
                
                
                  Okeechobee County
                
                
                  Orange County
                
                
                  Osceola County
                
                
                  Palm Beach County
                
                
                  Pasco County
                
                
                  Pinellas County
                
                
                  Polk County
                
                
                  Putnam County
                
                
                  St. Johns County
                
                
                  St. Lucie County
                
                
                  Santa Rosa County
                
                
                  Sarasota County
                
                
                  Seminole County
                
                
                  Sumter County
                
                
                  Suwannee County
                
                
                  Taylor County
                
                
                  Union County
                
                
                  Volusia County
                
                
                  Wakulla County
                
                
                  Walton County
                
                
                  Washington County
                
                

                  1 This date is July 20, 2012, unless otherwise noted.
                
                
                  2 Includes any Indian country located in each county or area, unless otherwise noted.
              
              
                Florida—2015 8-Hour Ozone NAAQS
                [Primary and Secondary]
                
                  Designated area 1
                  
                  Designation
                  Date 2
                  
                  Type
                  Classification
                  Date
                  Type
                
                
                  Jacksonville, FL
                  12/23/19
                  Attainment/Unclassifiable
                
                
                  Duval County
                
                
                  Alachua County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Baker County
                  
                  Attainment/Unclassifiable
                
                
                  Bay County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Bradford County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Brevard County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Broward County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Calhoun County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Charlotte County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Citrus County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Clay County
                  
                  Attainment/Unclassifiable
                
                
                  Collier County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Columbia County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  DeSoto County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Dixie County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Escambia County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Flagler County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Franklin County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Gadsden County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Gilchrist County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Glades County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Gulf County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Hamilton County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Hardee County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Hendry County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Hernando County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Highlands County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Hillsborough County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  
                  Holmes County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Indian River County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Jackson County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Jefferson County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Lafayette County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Lake County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Lee County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Leon County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Levy County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Liberty County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Madison County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Manatee County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Marion County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Martin County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Miami-Dade County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Monroe County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Nassau County
                  
                  Attainment/Unclassifiable
                
                
                  Okaloosa County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Okeechobee County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Orange County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Osceola County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Palm Beach County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Pasco County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Pinellas County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Polk County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Putnam County
                  
                  Attainment/Unclassifiable
                
                
                  St. Johns County
                  
                  Attainment/Unclassifiable
                
                
                  St. Lucie County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Santa Rosa County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  
                  Sarasota County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Seminole County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Sumter County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Suwannee County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Taylor County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Union County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Volusia County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Wakulla County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Walton County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Washington County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  1 Includes any Indian country in each county or area, unless otherwise specified. EPA is not determining the boundaries of any area of Indian country in this table, including any area of Indian country located in the larger designation area. The inclusion of any Indian country in the designation area is not a determination that the state has regulatory authority under the Clean Air Act for such Indian country.
                
                  2 This date is August 3, 2018, unless otherwise noted.
              
              
                Florida—1978 Lead NAAQS
                
                  Designated area
                  Designation
                  Date
                  Type
                  Classification
                  Date
                  Type
                
                
                  Hillsborough County (part)
                  1/6/92
                  Unclassifiable
                
                
                  The area encompassed within a radius of (5) kilometers centered at UTM coordinates: 364.0 East, 3093.5 North, zone 17 (in city of Tampa).
                
                
                  Rest of State Not Designated.
                
              
              
                Florida—2008 Lead NAAQS
                
                  Designated area
                  Designation for the 2008 NAAQS a
                  
                  Date 1
                  
                  Type
                
                
                  Tampa, FL:
                
                
                  Hillsborough County (part)
                
                
                  Area is located within a 1.5 km radius centered at UTM coordinates 364104 meters E, 3093830 meters N, Zone 17, which surrounds the EnviroFocus Technologies facility
                  9/11/2018
                  Attainment.
                
                
                  Rest of State
                  
                  Unclassifiable/Attainment.
                
                
                  a Includes Indian Country located in each county or area, except as otherwise specified.
                
                  1 December 31, 2011 unless otherwise noted.
              
              [43 FR 8964, Mar. 3, 1978]
              
                Editorial Note:
                For Federal Register citations affecting § 81.310, see the List of CFR Sections Affected, which appears in the Finding Aids section of the printed volume and at www.govinfo.gov.
                
              
            
            
              
              § 81.311
              Georgia.
              
                Georgia—TSP
                
                  Designated area
                  Does not meet primary standards
                  Does not meet secondary standards
                  Cannot be classified
                  Better than national standards
                
                
                  Appling County
                  
                  
                  
                  X
                
                
                  Atkinson County
                  
                  
                  
                  X
                
                
                  Bacon County
                  
                  
                  
                  X
                
                
                  Baker County
                  
                  
                  
                  X
                
                
                  Baldwin County
                  
                  
                  
                  X
                
                
                  Banks County
                  
                  
                  
                  X
                
                
                  Barrow County
                  
                  
                  
                  X
                
                
                  Bartow County
                  
                  
                  
                  X
                
                
                  Ben Hill County
                  
                  
                  
                  X
                
                
                  Berrien County
                  
                  
                  
                  X
                
                
                  Bibb County
                  
                  
                  
                  X
                
                
                  Bleckley County
                  
                  
                  
                  X
                
                
                  Brantley County
                  
                  
                  
                  X
                
                
                  Brooks County
                  
                  
                  
                  X
                
                
                  Bryan County
                  
                  
                  
                  X
                
                
                  Bulloch County
                  
                  
                  
                  X
                
                
                  Burke County
                  
                  
                  
                  X
                
                
                  Butts County
                  
                  
                  
                  X
                
                
                  Calhoun County
                  
                  
                  
                  X
                
                
                  Camden County
                  
                  
                  
                  X
                
                
                  Candler County
                  
                  
                  
                  X
                
                
                  Carroll County
                  
                  
                  
                  X
                
                
                  Catoosa County
                  
                  
                  
                  X
                
                
                  Charlton County
                  
                  
                  
                  X
                
                
                  That portion of Chatham County within 0.25 mile of the West Lathrop and Augusta monitoring site in Savannah*
                  
                  
                  X
                
                
                  Rest of Chatham County
                  
                  
                  
                  X
                
                
                  Chattahoochee County
                  
                  
                  
                  X
                
                
                  Chattooga County
                  
                  
                  
                  X
                
                
                  Cherokee County
                  
                  
                  
                  X
                
                
                  Clarke County
                  
                  
                  
                  X
                
                
                  Clay County
                  
                  
                  
                  X
                
                
                  Clayton County
                  
                  
                  
                  X
                
                
                  Clinch County
                  
                  
                  
                  X
                
                
                  Cobb County
                  
                  
                  
                  X
                
                
                  Coffee County
                  
                  
                  
                  X
                
                
                  Colquitt County
                  
                  
                  
                  X
                
                
                  Columbia County
                  
                  
                  
                  X
                
                
                  Cook County
                  
                  
                  
                  X
                
                
                  Coweta County
                  
                  
                  
                  X
                
                
                  Crawford County
                  
                  
                  
                  X
                
                
                  Crisp County
                  
                  
                  
                  X
                
                
                  Dade County
                  
                  
                  
                  X
                
                
                  Dawson County
                  
                  
                  
                  X
                
                
                  Decatur County
                  
                  
                  
                  X
                
                
                  DeKalb County
                  
                  
                  
                  X
                
                
                  Dodge County
                  
                  
                  
                  X
                
                
                  Dooly County
                  
                  
                  
                  X
                
                
                  Dougherty County
                  
                  
                  
                  X
                
                
                  Douglas County
                  
                  
                  
                  X
                
                
                  Early County
                  
                  
                  
                  X
                
                
                  Echols County
                  
                  
                  
                  X
                
                
                  Effingham County
                  
                  
                  
                  X
                
                
                  Elbert County
                  
                  
                  
                  X
                
                
                  Emanuel County
                  
                  
                  
                  X
                
                
                  Evans County
                  
                  
                  
                  X
                
                
                  Fannin County
                  
                  
                  
                  X
                
                
                  Fayette County
                  
                  
                  
                  X
                
                
                  Floyd County
                  
                  
                  
                  X
                
                
                  Forsyth County
                  
                  
                  
                  X
                
                
                  Franklin County
                  
                  
                  
                  X
                
                
                  Fulton County
                  
                  
                  
                  X
                
                
                  Gilmer County
                  
                  
                  
                  X
                
                
                  Glascock County
                  
                  
                  
                  X
                
                
                  Glynn County
                  
                  
                  
                  X
                
                
                  Gordon County
                  
                  
                  
                  X
                
                
                  Grady County
                  
                  
                  
                  X
                
                
                  
                  Greene County
                  
                  
                  
                  X
                
                
                  Gwinnett County
                  
                  
                  
                  X
                
                
                  Habersham County
                  
                  
                  
                  X
                
                
                  Hall County
                  
                  
                  
                  X
                
                
                  Hancock County
                  
                  
                  
                  X
                
                
                  Haralson County
                  
                  
                  
                  X
                
                
                  Harris County
                  
                  
                  
                  X
                
                
                  Hart County
                  
                  
                  
                  X
                
                
                  Heard County
                  
                  
                  
                  X
                
                
                  Henry County
                  
                  
                  
                  X
                
                
                  Houston County
                  
                  
                  
                  X
                
                
                  Irwin County
                  
                  
                  
                  X
                
                
                  Jackson County
                  
                  
                  
                  X
                
                
                  Jasper County
                  
                  
                  
                  X
                
                
                  Jeff Davis County
                  
                  
                  
                  X
                
                
                  Jefferson County
                  
                  
                  
                  X
                
                
                  Jenkins County
                  
                  
                  
                  X
                
                
                  Johnson County
                  
                  
                  
                  X
                
                
                  Jones County
                  
                  
                  
                  X
                
                
                  Lamar County
                  
                  
                  
                  X
                
                
                  Lanier County
                  
                  
                  
                  X
                
                
                  Laurens County
                  
                  
                  
                  X
                
                
                  Lee County
                  
                  
                  
                  X
                
                
                  Liberty County
                  
                  
                  
                  X
                
                
                  Lincoln County
                  
                  
                  
                  X
                
                
                  Long County
                  
                  
                  
                  X
                
                
                  Lowndes County
                  
                  
                  
                  X
                
                
                  Lumpkin County
                  
                  
                  
                  X
                
                
                  McDuffie County
                  
                  
                  
                  X
                
                
                  McIntosh County
                  
                  
                  
                  X
                
                
                  Macon County
                  
                  
                  
                  X
                
                
                  Madison County
                  
                  
                  
                  X
                
                
                  Marion County
                  
                  
                  
                  X
                
                
                  Meriwether County
                  
                  
                  
                  X
                
                
                  Miller County
                  
                  
                  
                  X
                
                
                  Mitchell County
                  
                  
                  
                  X
                
                
                  Monroe County
                  
                  
                  
                  X
                
                
                  Montgomery County
                  
                  
                  
                  X
                
                
                  Morgan County
                  
                  
                  
                  X
                
                
                  Murray County
                  
                  
                  
                  X
                
                
                  Muscogee County
                  
                  
                  
                  X
                
                
                  Newton County
                  
                  
                  
                  X
                
                
                  Oconee County
                  
                  
                  
                  X
                
                
                  Oglethorpe County
                  
                  
                  
                  X
                
                
                  Paulding County
                  
                  
                  
                  X
                
                
                  Peach County
                  
                  
                  
                  X
                
                
                  Pickens County
                  
                  
                  
                  X
                
                
                  Pierce County
                  
                  
                  
                  X
                
                
                  Pike County
                  
                  
                  
                  X
                
                
                  Polk County
                  
                  
                  
                  X
                
                
                  Paulaski County
                  
                  
                  
                  X
                
                
                  Putnam County
                  
                  
                  
                  X
                
                
                  Quitman County
                  
                  
                  
                  X
                
                
                  Rabun County
                  
                  
                  
                  X
                
                
                  Randolph County
                  
                  
                  
                  X
                
                
                  Richmond County
                  
                  
                  
                  X
                
                
                  Rockdale County
                  
                  
                  
                  X
                
                
                  Schley County
                  
                  
                  
                  X
                
                
                  Screven County
                  
                  
                  
                  X
                
                
                  Seminole County
                  
                  
                  
                  X
                
                
                  Spalding County
                  
                  
                  
                  X
                
                
                  Stephens County
                  
                  
                  
                  X
                
                
                  Stewart County
                  
                  
                  
                  X
                
                
                  Sumter County
                  
                  
                  
                  X
                
                
                  Talbot County
                  
                  
                  
                  X
                
                
                  Taliaferro County
                  
                  
                  
                  X
                
                
                  Tattnall County
                  
                  
                  
                  X
                
                
                  Taylor County
                  
                  
                  
                  X
                
                
                  Telfair County
                  
                  
                  
                  X
                
                
                  Terrell County
                  
                  
                  
                  X
                
                
                  
                  Thomas County
                  
                  
                  
                  X
                
                
                  Tift County
                  
                  
                  
                  X
                
                
                  Toombs County
                  
                  
                  
                  X
                
                
                  Towns County
                  
                  
                  
                  X
                
                
                  Treutlen County
                  
                  
                  
                  X
                
                
                  Troup County
                  
                  
                  
                  X
                
                
                  Turner County
                  
                  
                  
                  X
                
                
                  Twiggs County
                  
                  
                  
                  X
                
                
                  Union County
                  
                  
                  
                  X
                
                
                  Upson County
                  
                  
                  
                  X
                
                
                  Walker County
                  
                  
                  
                  X
                
                
                  Walton County
                  
                  
                  
                  X
                
                
                  Ware County
                  
                  
                  
                  X
                
                
                  Warren County
                  
                  
                  
                  X
                
                
                  Washington County
                  
                  
                  
                  X
                
                
                  Wayne County
                  
                  
                  
                  X
                
                
                  Webster County
                  
                  
                  
                  X
                
                
                  Wheeler County
                  
                  
                  
                  X
                
                
                  White County
                  
                  
                  
                  X
                
                
                  Whitfield County
                  
                  
                  
                  X
                
                
                  Wilcox County
                  
                  
                  
                  X
                
                
                  Wilkes County
                  
                  
                  
                  X
                
                
                  Wilkinson County
                  
                  
                  
                  X
                
                
                  Worth County
                  
                  
                  
                  X
                
              
              
                Georgia—1971 Sulfur Dioxide NAAQS
                [Primary and Secondary]
                
                  Designated area
                  Does not meet primary standards
                  Does not meet secondary standards
                  Cannot be classified
                  Better than national standards
                
                
                  Appling County
                  
                  
                  
                  X
                
                
                  Atkinson County
                  
                  
                  
                  X
                
                
                  Bacon County
                  
                  
                  
                  X
                
                
                  Baker County
                  
                  
                  
                  X
                
                
                  Baldwin County
                  
                  
                  
                  X
                
                
                  Banks County
                  
                  
                  
                  X
                
                
                  Barrow County
                  
                  
                  
                  X
                
                
                  Bartow County
                  
                  
                  
                  X
                
                
                  Ben Hill County
                  
                  
                  
                  X
                
                
                  Berrien County
                  
                  
                  
                  X
                
                
                  Bibb County
                  
                  
                  
                  X
                
                
                  Bleckley County
                  
                  
                  
                  X
                
                
                  Brantley County
                  
                  
                  
                  X
                
                
                  Brooks County
                  
                  
                  
                  X
                
                
                  Bryan County
                  
                  
                  
                  X
                
                
                  Bulloch County
                  
                  
                  
                  X
                
                
                  Burke County
                  
                  
                  
                  X
                
                
                  Butts County
                  
                  
                  
                  X
                
                
                  Calhoun County
                  
                  
                  
                  X
                
                
                  Camden County
                  
                  
                  
                  X
                
                
                  Candler County
                  
                  
                  
                  X
                
                
                  Carroll County
                  
                  
                  
                  X
                
                
                  Catoosa County
                  
                  
                  
                  X
                
                
                  Charlton County
                  
                  
                  
                  X
                
                
                  Chatham County
                  
                  
                  
                  X
                
                
                  Chattahoochee County
                  
                  
                  
                  X
                
                
                  Chattooga County
                  
                  
                  
                  X
                
                
                  Cherokee County
                  
                  
                  
                  X
                
                
                  Clarke County
                  
                  
                  
                  X
                
                
                  Clay County
                  
                  
                  
                  X
                
                
                  Clayton County
                  
                  
                  
                  X
                
                
                  Clinch County
                  
                  
                  
                  X
                
                
                  Cobb County
                  
                  
                  
                  X
                
                
                  Coffee County
                  
                  
                  
                  X
                
                
                  Colquitt County
                  
                  
                  
                  X
                
                
                  Columbia County
                  
                  
                  
                  X
                
                
                  
                  Cook County
                  
                  
                  
                  X
                
                
                  Coweta County
                  
                  
                  
                  X
                
                
                  Crawford County
                  
                  
                  
                  X
                
                
                  Crisp County
                  
                  
                  
                  X
                
                
                  Dade County
                  
                  
                  
                  X
                
                
                  Dawson County
                  
                  
                  
                  X
                
                
                  Decatur County
                  
                  
                  
                  X
                
                
                  DeKalb County
                  
                  
                  
                  X
                
                
                  Dodge County
                  
                  
                  
                  X
                
                
                  Dooly County
                  
                  
                  
                  X
                
                
                  Dougherty County
                  
                  
                  
                  X
                
                
                  Douglas County
                  
                  
                  
                  X
                
                
                  Early County
                  
                  
                  
                  X
                
                
                  Echols County
                  
                  
                  
                  X
                
                
                  Effingham County
                  
                  
                  
                  X
                
                
                  Elbert County
                  
                  
                  
                  X
                
                
                  Emanuel County
                  
                  
                  
                  X
                
                
                  Evans County
                  
                  
                  
                  X
                
                
                  Fannin County
                  
                  
                  
                  X
                
                
                  Fayette County
                  
                  
                  
                  X
                
                
                  Floyd County
                  
                  
                  
                  X
                
                
                  Forsyth County
                  
                  
                  
                  X
                
                
                  Franklin County
                  
                  
                  
                  X
                
                
                  Fulton County
                  
                  
                  
                  X
                
                
                  Gilmer County
                  
                  
                  
                  X
                
                
                  Glascock County
                  
                  
                  
                  X
                
                
                  Glynn County
                  
                  
                  
                  X
                
                
                  Gordon County
                  
                  
                  
                  X
                
                
                  Grady County
                  
                  
                  
                  X
                
                
                  Greene County
                  
                  
                  
                  X
                
                
                  Gwinnett County
                  
                  
                  
                  X
                
                
                  Habersham County
                  
                  
                  
                  X
                
                
                  Hall County
                  
                  
                  
                  X
                
                
                  Hancock County
                  
                  
                  
                  X
                
                
                  Haralson County
                  
                  
                  
                  X
                
                
                  Harris County
                  
                  
                  
                  X
                
                
                  Hart County
                  
                  
                  
                  X
                
                
                  Heard County
                  
                  
                  
                  X
                
                
                  Henry County
                  
                  
                  
                  X
                
                
                  Houston County
                  
                  
                  
                  X
                
                
                  Irwin County
                  
                  
                  
                  X
                
                
                  Jackson County
                  
                  
                  
                  X
                
                
                  Jasper County
                  
                  
                  
                  X
                
                
                  Jeff Davis County
                  
                  
                  
                  X
                
                
                  Jefferson County
                  
                  
                  
                  X
                
                
                  Jenkins County
                  
                  
                  
                  X
                
                
                  Johnson County
                  
                  
                  
                  X
                
                
                  Jones County
                  
                  
                  
                  X
                
                
                  Lamar County
                  
                  
                  
                  X
                
                
                  Lanier County
                  
                  
                  
                  X
                
                
                  Laurens County
                  
                  
                  
                  X
                
                
                  Lee County
                  
                  
                  
                  X
                
                
                  Liberty County
                  
                  
                  
                  X
                
                
                  Lincoln County
                  
                  
                  
                  X
                
                
                  Long County
                  
                  
                  
                  X
                
                
                  Lowndes County
                  
                  
                  
                  X
                
                
                  Lumpkin County
                  
                  
                  
                  X
                
                
                  McDuffie County
                  
                  
                  
                  X
                
                
                  McIntosh County
                  
                  
                  
                  X
                
                
                  Macon County
                  
                  
                  
                  X
                
                
                  Madison County
                  
                  
                  
                  X
                
                
                  Marion County
                  
                  
                  
                  X
                
                
                  Meriwether County
                  
                  
                  
                  X
                
                
                  Miller County
                  
                  
                  
                  X
                
                
                  Mitchell County
                  
                  
                  
                  X
                
                
                  Monroe County
                  
                  
                  
                  X
                
                
                  Montgomery County
                  
                  
                  
                  X
                
                
                  Morgan County
                  
                  
                  
                  X
                
                
                  
                  Murray County
                  
                  
                  
                  X
                
                
                  Muscogee County
                  
                  
                  
                  X
                
                
                  Newton County
                  
                  
                  
                  X
                
                
                  Oconee County
                  
                  
                  
                  X
                
                
                  Oglethorpe County
                  
                  
                  
                  X
                
                
                  Paulding County
                  
                  
                  
                  X
                
                
                  Peach County
                  
                  
                  
                  X
                
                
                  Pickens County
                  
                  
                  
                  X
                
                
                  Pierce County
                  
                  
                  
                  X
                
                
                  Pike County
                  
                  
                  
                  X
                
                
                  Polk County
                  
                  
                  
                  X
                
                
                  Pulaski County
                  
                  
                  
                  X
                
                
                  Putnam County
                  
                  
                  
                  X
                
                
                  Quitman County
                  
                  
                  
                  X
                
                
                  Rabun County
                  
                  
                  
                  X
                
                
                  Randolph County
                  
                  
                  
                  X
                
                
                  Richmond County
                  
                  
                  
                  X
                
                
                  Rockdale County
                  
                  
                  
                  X
                
                
                  Schley County
                  
                  
                  
                  X
                
                
                  Screven County
                  
                  
                  
                  X
                
                
                  Seminole County
                  
                  
                  
                  X
                
                
                  Spalding County
                  
                  
                  
                  X
                
                
                  Stephens County
                  
                  
                  
                  X
                
                
                  Stewart County
                  
                  
                  
                  X
                
                
                  Sumter County
                  
                  
                  
                  X
                
                
                  Talbot County
                  
                  
                  
                  X
                
                
                  Taliaferro County
                  
                  
                  
                  X
                
                
                  Tattnall County
                  
                  
                  
                  X
                
                
                  Taylor County
                  
                  
                  
                  X
                
                
                  Telfair County
                  
                  
                  
                  X
                
                
                  Terrell County
                  
                  
                  
                  X
                
                
                  Thomas County
                  
                  
                  
                  X
                
                
                  Tift County
                  
                  
                  
                  X
                
                
                  Toombs County
                  
                  
                  
                  X
                
                
                  Towns County
                  
                  
                  
                  X
                
                
                  Treutlen County
                  
                  
                  
                  X
                
                
                  Troup County
                  
                  
                  
                  X
                
                
                  Turner County
                  
                  
                  
                  X
                
                
                  Twiggs County
                  
                  
                  
                  X
                
                
                  Union County
                  
                  
                  
                  X
                
                
                  Upson County
                  
                  
                  
                  X
                
                
                  Walker County
                  
                  
                  
                  X
                
                
                  Walton County
                  
                  
                  
                  X
                
                
                  Ware County
                  
                  
                  
                  X
                
                
                  Warren County
                  
                  
                  
                  X
                
                
                  Washington County
                  
                  
                  
                  X
                
                
                  Wayne County
                  
                  
                  
                  X
                
                
                  Webster County
                  
                  
                  
                  X
                
                
                  Wheeler County
                  
                  
                  
                  X
                
                
                  White County
                  
                  
                  
                  X
                
                
                  Whitfield County
                  
                  
                  
                  X
                
                
                  Wilcox County
                  
                  
                  
                  X
                
                
                  Wilkes County
                  
                  
                  
                  X
                
                
                  Wilkinson County
                  
                  
                  
                  X
                
                
                  Worth County
                  
                  
                  
                  X
                
                * See Federal Register of September 23, 1981.
              
              
                Georgia—2010 Sulfur Dioxide NAAQS
                [Primary]
                
                  Designated area 1 3
                  
                  Designation
                  Date 2
                  
                  Type
                
                
                  Juliette, GA
                  9/12/16
                  Attainment/Unclassifiable.
                
                
                  Butts County
                
                
                  Crawford County
                
                
                  
                  Jasper County
                
                
                  Jones County
                
                
                  Lamar County
                
                
                  Monroe County
                
                
                  Upson County
                
                
                  Rest of State: 3
                  
                
                
                  Appling County
                  
                  Attainment/Unclassifiable.
                
                
                  Atkinson County
                  
                  Attainment/Unclassifiable.
                
                
                  Bacon County
                  
                  Attainment/Unclassifiable.
                
                
                  Baker County
                  
                  Attainment/Unclassifiable.
                
                
                  Baldwin County
                  
                  Attainment/Unclassifiable.
                
                
                  Banks County
                  
                  Attainment/Unclassifiable.
                
                
                  Barrow County
                  
                  Attainment/Unclassifiable.
                
                
                  Bartow County
                  
                  Attainment/Unclassifiable.
                
                
                  Ben Hill County
                  
                  Attainment/Unclassifiable.
                
                
                  Berrien County
                  
                  Attainment/Unclassifiable.
                
                
                  Bibb County
                  
                  Attainment/Unclassifiable.
                
                
                  Bleckley County
                  
                  Attainment/Unclassifiable.
                
                
                  Brantley County
                  
                  Attainment/Unclassifiable.
                
                
                  Brooks County
                  
                  Attainment/Unclassifiable.
                
                
                  Bryan County
                  
                  Attainment/Unclassifiable.
                
                
                  Bulloch County
                  
                  Attainment/Unclassifiable.
                
                
                  Burke County
                  
                  Attainment/Unclassifiable.
                
                
                  Calhoun County
                  
                  Attainment/Unclassifiable.
                
                
                  Camden County
                  
                  Attainment/Unclassifiable.
                
                
                  Candler County
                  
                  Attainment/Unclassifiable.
                
                
                  Carroll County
                  
                  Attainment/Unclassifiable.
                
                
                  Catoosa County
                  
                  Attainment/Unclassifiable.
                
                
                  Charlton County
                  
                  Attainment/Unclassifiable.
                
                
                  Chatham County
                  
                  Attainment/Unclassifiable.
                
                
                  Chattahoochee County
                  
                  Attainment/Unclassifiable.
                
                
                  Chattooga County
                  
                  Attainment/Unclassifiable.
                
                
                  Cherokee County
                  
                  Attainment/Unclassifiable.
                
                
                  Clarke County
                  
                  Attainment/Unclassifiable.
                
                
                  Clay County
                  
                  Attainment/Unclassifiable.
                
                
                  Clayton County
                  
                  Attainment/Unclassifiable.
                
                
                  Clinch County
                  
                  Attainment/Unclassifiable.
                
                
                  Cobb County
                  
                  Attainment/Unclassifiable.
                
                
                  Coffee County
                  
                  Attainment/Unclassifiable.
                
                
                  Colquitt County
                  
                  Attainment/Unclassifiable.
                
                
                  Columbia County
                  
                  Attainment/Unclassifiable.
                
                
                  Cook County
                  
                  Attainment/Unclassifiable.
                
                
                  Coweta County
                  
                  Attainment/Unclassifiable.
                
                
                  Crisp County
                  
                  Attainment/Unclassifiable.
                
                
                  Dade County
                  
                  Attainment/Unclassifiable.
                
                
                  Dawson County
                  
                  Attainment/Unclassifiable.
                
                
                  Decatur County
                  
                  Attainment/Unclassifiable.
                
                
                  DeKalb County
                  
                  Attainment/Unclassifiable.
                
                
                  Dodge County
                  
                  Attainment/Unclassifiable.
                
                
                  Dooly County
                  
                  Attainment/Unclassifiable.
                
                
                  Dougherty County
                  
                  Attainment/Unclassifiable.
                
                
                  Douglas County
                  
                  Attainment/Unclassifiable.
                
                
                  Early County
                  
                  Attainment/Unclassifiable.
                
                
                  Echols County
                  
                  Attainment/Unclassifiable.
                
                
                  Effingham County
                  
                  Attainment/Unclassifiable.
                
                
                  Elbert County
                  
                  Attainment/Unclassifiable.
                
                
                  Emanuel County
                  
                  Attainment/Unclassifiable.
                
                
                  Evans County
                  
                  Attainment/Unclassifiable.
                
                
                  Fannin County
                  
                  Attainment/Unclassifiable.
                
                
                  Fayette County
                  
                  Attainment/Unclassifiable.
                
                
                  Forsyth County
                  
                  Attainment/Unclassifiable.
                
                
                  Franklin County
                  
                  Attainment/Unclassifiable.
                
                
                  Fulton County
                  
                  Attainment/Unclassifiable.
                
                
                  Gilmer County
                  
                  Attainment/Unclassifiable.
                
                
                  Glascock County
                  
                  Attainment/Unclassifiable.
                
                
                  Glynn County
                  
                  Attainment/Unclassifiable.
                
                
                  Gordon County
                  
                  Attainment/Unclassifiable.
                
                
                  Grady County
                  
                  Attainment/Unclassifiable.
                
                
                  Greene County
                  
                  Attainment/Unclassifiable.
                
                
                  
                  Gwinnett County
                  
                  Attainment/Unclassifiable.
                
                
                  Habersham County
                  
                  Attainment/Unclassifiable.
                
                
                  Hall County
                  
                  Attainment/Unclassifiable.
                
                
                  Hancock County
                  
                  Attainment/Unclassifiable.
                
                
                  Harris County
                  
                  Attainment/Unclassifiable.
                
                
                  Hart County
                  
                  Attainment/Unclassifiable.
                
                
                  Heard County
                  
                  Attainment/Unclassifiable.
                
                
                  Henry County
                  
                  Attainment/Unclassifiable.
                
                
                  Houston County
                  
                  Attainment/Unclassifiable.
                
                
                  Irwin County
                  
                  Attainment/Unclassifiable.
                
                
                  Jackson County
                  
                  Attainment/Unclassifiable.
                
                
                  Jeff Davis County
                  
                  Attainment/Unclassifiable.
                
                
                  Jefferson County
                  
                  Attainment/Unclassifiable.
                
                
                  Jenkins County
                  
                  Attainment/Unclassifiable.
                
                
                  Johnson County
                  
                  Attainment/Unclassifiable.
                
                
                  Lanier County
                  
                  Attainment/Unclassifiable.
                
                
                  Laurens County
                  
                  Attainment/Unclassifiable.
                
                
                  Lee County
                  
                  Attainment/Unclassifiable.
                
                
                  Liberty County
                  
                  Attainment/Unclassifiable.
                
                
                  Lincoln County
                  
                  Attainment/Unclassifiable.
                
                
                  Long County
                  
                  Attainment/Unclassifiable.
                
                
                  Lowndes County
                  
                  Attainment/Unclassifiable.
                
                
                  Lumpkin County
                  
                  Attainment/Unclassifiable.
                
                
                  Macon County
                  
                  Attainment/Unclassifiable.
                
                
                  Madison County
                  
                  Attainment/Unclassifiable.
                
                
                  Marion County
                  
                  Attainment/Unclassifiable.
                
                
                  McDuffie County
                  
                  Attainment/Unclassifiable.
                
                
                  McIntosh County
                  
                  Attainment/Unclassifiable.
                
                
                  Miller County
                  
                  Attainment/Unclassifiable.
                
                
                  Mitchell County
                  
                  Attainment/Unclassifiable.
                
                
                  Montgomery County
                  
                  Attainment/Unclassifiable.
                
                
                  Morgan County
                  
                  Attainment/Unclassifiable.
                
                
                  Murray County
                  
                  Attainment/Unclassifiable.
                
                
                  Muscogee County
                  
                  Attainment/Unclassifiable.
                
                
                  Newton County
                  
                  Attainment/Unclassifiable.
                
                
                  Oconee County
                  
                  Attainment/Unclassifiable.
                
                
                  Oglethorpe County
                  
                  Attainment/Unclassifiable.
                
                
                  Paulding County
                  
                  Attainment/Unclassifiable.
                
                
                  Peach County
                  
                  Attainment/Unclassifiable.
                
                
                  Pickens County
                  
                  Attainment/Unclassifiable.
                
                
                  Pierce County
                  
                  Attainment/Unclassifiable.
                
                
                  Pike County
                  
                  Attainment/Unclassifiable.
                
                
                  Polk County
                  
                  Attainment/Unclassifiable.
                
                
                  Pulaski County
                  
                  Attainment/Unclassifiable.
                
                
                  Putnam County
                  
                  Attainment/Unclassifiable.
                
                
                  Quitman County
                  
                  Attainment/Unclassifiable.
                
                
                  Rabun County
                  
                  Attainment/Unclassifiable.
                
                
                  Randolph County
                  
                  Attainment/Unclassifiable.
                
                
                  Richmond County
                  
                  Attainment/Unclassifiable.
                
                
                  Rockdale County
                  
                  Attainment/Unclassifiable.
                
                
                  Schley County
                  
                  Attainment/Unclassifiable.
                
                
                  Screven County
                  
                  Attainment/Unclassifiable.
                
                
                  Seminole County
                  
                  Attainment/Unclassifiable.
                
                
                  Spalding County
                  
                  Attainment/Unclassifiable.
                
                
                  Stephens County
                  
                  Attainment/Unclassifiable.
                
                
                  Stewart County
                  
                  Attainment/Unclassifiable.
                
                
                  Sumter County
                  
                  Attainment/Unclassifiable.
                
                
                  Talbot County
                  
                  Attainment/Unclassifiable.
                
                
                  Taliaferro County
                  
                  Attainment/Unclassifiable.
                
                
                  Tattnall County
                  
                  Attainment/Unclassifiable.
                
                
                  Taylor County
                  
                  Attainment/Unclassifiable.
                
                
                  Telfair County
                  
                  Attainment/Unclassifiable.
                
                
                  Terrell County
                  
                  Attainment/Unclassifiable.
                
                
                  Thomas County
                  
                  Attainment/Unclassifiable.
                
                
                  Tift County
                  
                  Attainment/Unclassifiable.
                
                
                  Toombs County
                  
                  Attainment/Unclassifiable.
                
                
                  Towns County
                  
                  Attainment/Unclassifiable.
                
                
                  Treutlen County
                  
                  Attainment/Unclassifiable.
                
                
                  Troup County
                  
                  Attainment/Unclassifiable.
                
                
                  
                  Turner County
                  
                  Attainment/Unclassifiable.
                
                
                  Twiggs County
                  
                  Attainment/Unclassifiable.
                
                
                  Union County
                  
                  Attainment/Unclassifiable.
                
                
                  Walker County
                  
                  Attainment/Unclassifiable.
                
                
                  Walton County
                  
                  Attainment/Unclassifiable.
                
                
                  Ware County
                  
                  Attainment/Unclassifiable.
                
                
                  Warren County
                  
                  Attainment/Unclassifiable.
                
                
                  Washington County
                  
                  Attainment/Unclassifiable.
                
                
                  Wayne County
                  
                  Attainment/Unclassifiable.
                
                
                  Webster County
                  
                  Attainment/Unclassifiable.
                
                
                  Wheeler County
                  
                  Attainment/Unclassifiable.
                
                
                  White County
                  
                  Attainment/Unclassifiable.
                
                
                  Whitfield County
                  
                  Attainment/Unclassifiable.
                
                
                  Wilcox County
                  
                  Attainment/Unclassifiable.
                
                
                  Wilkes County
                  
                  Attainment/Unclassifiable.
                
                
                  Wilkinson County
                  
                  Attainment/Unclassifiable.
                
                
                  Worth County
                  
                  Attainment/Unclassifiable.
                
                
                  1 Includes any Indian country in each county or area, unless otherwise specified. EPA is not determining the boundaries of any area of Indian country in this table, including any area of Indian country located in the larger designation area. The inclusion of any Indian country in the designation area is not a determination that the state has regulatory authority under the Clean Air Act for such Indian country.
                
                  2 This date is April 9, 2018, unless otherwise noted.
                
                  3 Floyd County will be designated by December 31, 2020.
              
              
                Georgia—Carbon Monoxide
                
                  Designated Area
                  Designation
                  Date 1
                  
                  Type
                  Classification
                  Date 1
                  
                  Type
                
                
                  Statewide
                  
                  Unclassifiable/Attainment
                
                
                  Appling County
                
                
                  Atkinson County
                
                
                  Bacon County
                
                
                  Baker County
                
                
                  Baldwin County
                
                
                  Banks County
                
                
                  Barrow County
                
                
                  Bartow County
                
                
                  Ben Hill County
                
                
                  Berrien County
                
                
                  Bibb County
                
                
                  Bleckley County
                
                
                  Brantley County
                
                
                  Brooks County
                
                
                  Bryan County
                
                
                  Bulloch County
                
                
                  Burke County
                
                
                  Butts County
                
                
                  Calhoun County
                
                
                  Camden County
                
                
                  Candler County
                
                
                  Carroll County
                
                
                  Catoosa County
                
                
                  Charlton County
                
                
                  Chatham County
                
                
                  Chattahoochee County
                
                
                  Chattooga County
                
                
                  Cherokee County
                
                
                  Clarke County
                
                
                  Clay County
                
                
                  Clayton County
                
                
                  Clinch County
                
                
                  Cobb County
                
                
                  Coffee County
                
                
                  Colquitt County
                
                
                  Columbia County
                
                
                  Cook County
                
                
                  Coweta County
                
                
                  
                  Crawford County
                
                
                  Crisp County
                
                
                  Dade County
                
                
                  Dawson County
                
                
                  De Kalb County
                
                
                  Decatur County
                
                
                  Dodge County
                
                
                  Dooly County
                
                
                  Dougherty County
                
                
                  Douglas County
                
                
                  Early County
                
                
                  Echols County
                
                
                  Effingham County
                
                
                  Elbert County
                
                
                  Emanuel County
                
                
                  Evans County
                
                
                  Fannin County
                
                
                  Fayette County
                
                
                  Floyd County
                
                
                  Forsyth County
                
                
                  Franklin County
                
                
                  Fulton County
                
                
                  Gilmer County
                
                
                  Glascock County
                
                
                  Glynn County
                
                
                  Gordon County
                
                
                  Grady County
                
                
                  Greene County
                
                
                  Gwinnett County
                
                
                  Habersham County
                
                
                  Hall County
                
                
                  Hancock County
                
                
                  Haralson County
                
                
                  Harris County
                
                
                  Hart County
                
                
                  Heard County
                
                
                  Henry County
                
                
                  Houston County
                
                
                  Irwin County
                
                
                  Jackson County
                
                
                  Jasper County
                
                
                  Jeff Davis County
                
                
                  Jefferson County
                
                
                  Jenkins County
                
                
                  Johnson County
                
                
                  Jones County
                
                
                  Lamar County
                
                
                  Lanier County
                
                
                  Laurens County
                
                
                  Lee County
                
                
                  Liberty County
                
                
                  Lincoln County
                
                
                  Long County
                
                
                  Lowndes County
                
                
                  Lumpkin County
                
                
                  Macon County
                
                
                  Madison County
                
                
                  Marion County
                
                
                  McDuffie County
                
                
                  McIntosh County
                
                
                  Meriwether County
                
                
                  Miller County
                
                
                  Mitchell County
                
                
                  Monroe County
                
                
                  Montgomery County
                
                
                  Morgan County
                
                
                  Murray County
                
                
                  Muscogee County
                
                
                  Newton County
                
                
                  Oconee County
                
                
                  
                  Oglethorpe County
                
                
                  Paulding County
                
                
                  Peach County
                
                
                  Pickens County
                
                
                  Pierce County
                
                
                  Pike County
                
                
                  Polk County
                
                
                  Pulaski County
                
                
                  Putnam County
                
                
                  Quitman County
                
                
                  Rabun County
                
                
                  Randolph County
                
                
                  Richmond County
                
                
                  Rockdale County
                
                
                  Schley County
                
                
                  Screven County
                
                
                  Seminole County
                
                
                  Spalding County
                
                
                  Stephens County
                
                
                  Stewart County
                
                
                  Sumter County
                
                
                  Talbot County
                
                
                  Taliaferro County
                
                
                  Tattnall County
                
                
                  Taylor County
                
                
                  Telfair County
                
                
                  Terrell County
                
                
                  Thomas County
                
                
                  Tift County
                
                
                  Toombs County
                
                
                  Towns County
                
                
                  Treutlen County
                
                
                  Troup County
                
                
                  Turner County
                
                
                  Twiggs County
                
                
                  Union County
                
                
                  Upson County
                
                
                  Walker County
                
                
                  Walton County
                
                
                  Ware County
                
                
                  Warren County
                
                
                  Washington County
                
                
                  Wayne County
                
                
                  Webster County
                
                
                  Wheeler County
                
                
                  White County
                
                
                  Whitfield County
                
                
                  Wilcox County
                
                
                  Wilkes County
                
                
                  Wilkinson County
                
                
                  Worth County
                
                
                  1 This date is November 15, 1990, unless otherwise noted.
              
              
                Georgia—1978 Lead NAAQS
                
                  Designated Area
                  Designation
                  Date
                  Type
                  Classification
                  Date
                  Type
                
                
                  Muscogee County (part)—That portion of the county which includes a circle with a radius of 2.3 kilometers with the GNB, Inc., lead smelting and battery production facility in the center
                  June 11, 1999
                  Attainment
                
                
                  Rest of State Not Designated
                
              
              
              
                Georgia—Ozone (1-Hour Standard)2
                
                
                  Designated area
                  Designation
                  Date 1
                  
                  Type
                  Classification
                  Date 1
                  
                  Type
                
                
                  Atlanta Area:
                  6/14/05
                  Attainment
                
                
                  Cherokee County
                  6/14/05
                  Attainment
                
                
                  Clayton County
                  6/14/05
                  Attainment
                
                
                  Cobb County
                  6/14/05
                  Attainment
                
                
                  Coweta County
                  6/14/05
                  Attainment
                
                
                  DeKalb County
                  6/14/05
                  Attainment
                
                
                  Douglas County
                  6/14/05
                  Attainment
                
                
                  Fayette County
                  6/14/05
                  Attainment
                
                
                  Forsyth County
                  6/1405
                  Attainment
                
                
                  Fulton County
                  6/14/05
                  Attainment
                
                
                  Gwinnett County
                  6/14/05
                  Attainment
                
                
                  Henry County
                  6/14/05
                  Attainment
                
                
                  Paulding County
                  6/14/05
                  Attainment
                
                
                  Rockdale County
                  6/14/05
                  Attainment
                
                
                  Spalding County Area:
                
                
                  Spalding County
                  11/15/90
                  Unclassifiable/Attainment
                  11/15/90
                
                
                  Rest of State
                  
                  Unclassifiable/Attainment
                
                
                  Appling County
                
                
                  Atkinson County
                
                
                  Bacon County
                
                
                  Baker County
                
                
                  Baldwin County
                
                
                  Banks County
                
                
                  Barrow County
                
                
                  Bartow County
                
                
                  Ben Hill County
                
                
                  Berrien County
                
                
                  Bibb County
                
                
                  Bleckley County
                
                
                  Brantley County
                
                
                  Brooks County
                
                
                  Bryan County
                
                
                  Bulloch County
                
                
                  Burke County
                
                
                  Butts County
                
                
                  Calhoun County
                
                
                  Camden County
                
                
                  Candler County
                
                
                  Carroll County
                
                
                  Catoosa County
                
                
                  Charlton County
                
                
                  Chatham County
                
                
                  Chattahoochee County
                
                
                  Chattooga County
                
                
                  Clarke County
                
                
                  Clay County
                
                
                  Clinch County
                
                
                  Coffee County
                
                
                  Colquitt County
                
                
                  Columbia County
                
                
                  Cook County
                
                
                  Crawford County
                
                
                  Crisp County
                
                
                  Dade County
                
                
                  Dawson County
                
                
                  Decatur County
                
                
                  Dodge County
                
                
                  Dooly County
                
                
                  Dougherty County
                
                
                  Early County
                
                
                  Echols County
                
                
                  Effingham County
                
                
                  Elbert County
                
                
                  Emanuel County
                
                
                  Evans County
                
                
                  Fannin County
                
                
                  Floyd County
                
                
                  Franklin County
                
                
                  Gilmer County
                
                
                  Glascock County
                
                
                  
                  Glynn County
                
                
                  Gordon County
                
                
                  Grady County
                
                
                  Greene County
                
                
                  Habersham County
                
                
                  Hall County
                
                
                  Hancock County
                
                
                  Haralson County
                
                
                  Harris County
                
                
                  Hart County
                
                
                  Heard County
                
                
                  Houston County
                
                
                  Irwin County
                
                
                  Jackson County
                
                
                  Jasper County
                
                
                  Jeff Davis County
                
                
                  Jefferson County
                
                
                  Jenkins County
                
                
                  Johnson County
                
                
                  Jones County
                
                
                  Lamar County
                
                
                  Lanier County
                
                
                  Laurens County
                
                
                  Lee County
                
                
                  Liberty County
                
                
                  Lincoln County
                
                
                  Long County
                
                
                  Lowndes County
                
                
                  Lumpkin County
                
                
                  Macon County
                
                
                  Madison County
                
                
                  Marion County
                
                
                  McDuffie County
                
                
                  McIntosh County
                
                
                  Meriwether County
                
                
                  Miller County
                
                
                  Mitchell County
                
                
                  Monroe County
                
                
                  Montgomery County
                
                
                  Morgan County
                
                
                  Murray County
                
                
                  Muscogee County
                
                
                  Newton County
                
                
                  Oconee County
                
                
                  Oglethorpe County
                
                
                  Peach County
                
                
                  Pickens County
                
                
                  Pierce County
                
                
                  Pike County
                
                
                  Polk County
                
                
                  Pulaski County
                
                
                  Putnam County
                
                
                  Quitman County
                
                
                  Rabun County
                
                
                  Randolph County
                
                
                  Richmond County
                
                
                  Schley County
                
                
                  Screven County
                
                
                  Seminole County
                
                
                  Stephens County
                
                
                  Stewart County
                
                
                  Sumter County
                
                
                  Talbot County
                
                
                  Taliaferro County
                
                
                  Tattnall County
                
                
                  Taylor County
                
                
                  Telfair County
                
                
                  Terrell County
                
                
                  Thomas County
                
                
                  Tift County
                
                
                  
                  Toombs County
                
                
                  Towns County
                
                
                  Treutlen County
                
                
                  Troup County
                
                
                  Turner County
                
                
                  Twiggs County
                
                
                  Union County
                
                
                  Upson County
                
                
                  Walker County
                
                
                  Walton County
                
                
                  Ware County
                
                
                  Warren County
                
                
                  Washington County
                
                
                  Wayne County
                
                
                  Webster County
                
                
                  Wheeler County
                
                
                  White County
                
                
                  Whitfield County
                
                
                  Wilcox County
                
                
                  Wilkes County
                
                
                  Wilkinson County
                
                
                  Worth County
                
                
                  1 This date is October 18, 2000, unless otherwise noted.
                
                  2 The 1-hour ozone standard is revoked effective June 15, 2005 for all areas in Georgia, except the Chattanooga (Catoosa County) area where it is revoked effective April 15, 2009.
              
              
                Georgia—1997 Annual PM2.5 NAAQS
                [Primary and Secondary]
                
                  Designated area
                  Designation a
                  
                  Date 1
                  
                  Type
                  Classification
                  Date 2
                  
                  Type
                
                
                  Atlanta, GA:
                
                
                  Barrow County
                  2/24/16
                  Attainment
                
                
                  Bartow County
                  2/24/16
                  Attainment
                
                
                  Carroll County
                  2/24/16
                  Attainment
                
                
                  Cherokee County
                  2/24/16
                  Attainment
                
                
                  Clayton County
                  2/24/16
                  Attainment
                
                
                  Cobb County
                  2/24/16
                  Attainment
                
                
                  Coweta County
                  2/24/16
                  Attainment
                
                
                  DeKalb County
                  2/24/16
                  Attainment
                
                
                  Douglas County
                  2/24/16
                  Attainment
                
                
                  Fayette County
                  2/24/16
                  Attainment
                
                
                  Forsyth County
                  2/24/16
                  Attainment
                
                
                  Fulton County
                  2/24/16
                  Attainment
                
                
                  Gwinnett County
                  2/24/16
                  Attainment
                
                
                  Hall County
                  2/24/16
                  Attainment
                
                
                  Heard County (part)
                  2/24/16
                  Attainment
                
                
                  The northeast portion that extends north of 33 degrees 24 minutes (north) to the Carroll County border and east of 85 degrees 3 minutes (west) to the Coweta County border
                
                
                  Henry County
                  2/24/16
                  Attainment
                
                
                  Newton County
                  2/24/16
                  Attainment
                
                
                  Paulding County
                  2/24/16
                  Attainment
                
                
                  Putnam County (part)
                  2/24/16
                  Attainment
                
                
                  The area described by U.S. Census 2000 block group identifier 13-237-9603-1
                
                
                  Rockdale County
                  2/24/16
                  Attainment
                
                
                  Spalding County
                  2/24/16
                  Attainment
                
                
                  Walton County
                  2/24/16
                  Attainment
                
                
                  Chattanooga, TN-GA-AL:
                  
                  
                
                
                  Catoosa County
                  12/19/14
                  Attainment
                
                
                  Walker County
                  12/19/14
                  Attainment
                
                
                  Rome, GA:
                
                
                  Floyd County
                  6/13/2014
                  Attainment
                
                
                  
                  Macon, GA:
                
                
                  Bibb County
                  6/12/2014
                  Attainment
                
                
                  Monroe County (part)
                  6/12/2014
                  Attainment
                
                
                  From the point where Bibb and Monroe Counties meet at U.S. Hwy 23/Georgia Hwy 98 follow the Bibb/Monroe County line westward 150′ from the U.S. Hwy 23/Georgia Hwy 87 centerline, proceed northward 150′ west of and parallel to the U.S. Hwy 23/Georgia Hwy 87 centerline to 33 degrees, 04 minutes, 30 seconds; proceed westward to 83 degrees, 49 minutes, 45 seconds; proceed due south to 150′ north of the Georgia Hwy 18 centerline, proceed eastward 150′ north of and parallel to the Georgia Hwy 18 centerline to 1150′ west of the U.S. Hwy 23/Georgia Hwy 87 centerline, proceed southward 1150′ west of and parallel to the U.S. Hwy 23/Georgia Hwy 87 centerline to the Monroe/Bibb County line; then follow the Monroe/ Bibb County line to 150′ west of the U.S. Hwy 23/ Georgia Hwy 87 centerline.
                
                
                  Rest of State:
                
                
                  Appling County
                  
                  Unclassifiable/Attainment
                
                
                  Atkinson County
                  
                  Unclassifiable/Attainment
                
                
                  Bacon County
                  
                  Unclassifiable/Attainment
                
                
                  Baker County
                  
                  Unclassifiable/Attainment
                
                
                  Baldwin County
                  
                  Unclassifiable/Attainment
                
                
                  Banks County
                  
                  Unclassifiable/Attainment
                
                
                  Ben Hill County
                  
                  Unclassifiable/Attainment
                
                
                  Berrien County
                  
                  Unclassifiable/Attainment
                
                
                  Bleckley County
                  
                  Unclassifiable/Attainment
                
                
                  Brantley County
                  
                  Unclassifiable/Attainment
                
                
                  Brooks County
                  
                  Unclassifiable/Attainment
                
                
                  Bryan County
                  
                  Unclassifiable/Attainment
                
                
                  Bulloch County
                  
                  Unclassifiable/Attainment
                
                
                  Burke County
                  
                  Unclassifiable/Attainment
                
                
                  Butts County
                  
                  Unclassifiable/Attainment
                
                
                  Calhoun County
                  
                  Unclassifiable/Attainment
                
                
                  Camden County
                  
                  Unclassifiable/Attainment
                
                
                  Candler County
                  
                  Unclassifiable/Attainment
                
                
                  Charlton County
                  
                  Unclassifiable/Attainment
                
                
                  Chatham County
                  
                  Unclassifiable/Attainment
                
                
                  Chattahoochee County
                  
                  Unclassifiable/Attainment
                
                
                  Chattooga County
                  
                  Unclassifiable/Attainment
                
                
                  Clarke County
                  
                  Unclassifiable/Attainment
                
                
                  Clay County
                  
                  Unclassifiable/Attainment
                
                
                  Clinch County
                  
                  Unclassifiable/Attainment
                
                
                  Coffee County
                  
                  Unclassifiable/Attainment
                
                
                  Colquitt County
                  
                  Unclassifiable/Attainment
                
                
                  Columbia County
                  
                  Unclassifiable/Attainment
                
                
                  Cook County
                  
                  Unclassifiable/Attainment
                
                
                  Crawford County
                  
                  Unclassifiable/Attainment
                
                
                  Crisp County
                  
                  Unclassifiable/Attainment
                
                
                  Dade County
                  
                  Unclassifiable/Attainment
                
                
                  Dawson County
                  
                  Unclassifiable/Attainment
                
                
                  Decatur County
                  
                  Unclassifiable/Attainment
                
                
                  Dodge County
                  
                  Unclassifiable/Attainment
                
                
                  Dooly County
                  
                  Unclassifiable/Attainment
                
                
                  Dougherty County
                  
                  Unclassifiable/Attainment
                
                
                  Early County
                  
                  Unclassifiable/Attainment
                
                
                  
                  Echols County
                  
                  Unclassifiable/Attainment
                
                
                  Effingham County
                  
                  Unclassifiable/Attainment
                
                
                  Elbert County
                  
                  Unclassifiable/Attainment
                
                
                  Emanuel County
                  
                  Unclassifiable/Attainment
                
                
                  Evans County
                  
                  Unclassifiable/Attainment
                
                
                  Fannin County
                  
                  Unclassifiable/Attainment
                
                
                  Franklin County
                  
                  Unclassifiable/Attainment
                
                
                  Gilmer County
                  
                  Unclassifiable/Attainment
                
                
                  Glascock County
                  
                  Unclassifiable/Attainment
                
                
                  Glynn County
                  
                  Unclassifiable/Attainment
                
                
                  Gordon County
                  
                  Unclassifiable/Attainment
                
                
                  Grady County
                  
                  Unclassifiable/Attainment
                
                
                  Greene County
                  
                  Unclassifiable/Attainment
                
                
                  Habersham County
                  
                  Unclassifiable/Attainment
                
                
                  Hancock County
                  
                  Unclassifiable/Attainment
                
                
                  Haralson County
                  
                  Unclassifiable/Attainment
                
                
                  Harris County
                  
                  Unclassifiable/Attainment
                
                
                  Hart County
                  
                  Unclassifiable/Attainment
                
                
                  Heard County (remainder)
                  
                  Unclassifiable/Attainment
                
                
                  Houston County
                  
                  Unclassifiable/Attainment
                
                
                  Irwin County
                  
                  Unclassifiable/Attainment
                
                
                  Jackson County
                  
                  Unclassifiable/Attainment
                
                
                  Jasper County
                  
                  Unclassifiable/Attainment
                
                
                  Jeff Davis County
                  
                  Unclassifiable/Attainment
                
                
                  Jefferson County
                  
                  Unclassifiable/Attainment
                
                
                  Jenkins County
                  
                  Unclassifiable/Attainment
                
                
                  Johnson County
                  
                  Unclassifiable/Attainment
                
                
                  Jones County
                  
                  Unclassifiable/Attainment
                
                
                  Lamar County
                  
                  Unclassifiable/Attainment
                
                
                  Lanier County
                  
                  Unclassifiable/Attainment
                
                
                  Laurens County
                  
                  Unclassifiable/Attainment
                
                
                  Lee County
                  
                  Unclassifiable/Attainment
                
                
                  Liberty County
                  
                  Unclassifiable/Attainment
                
                
                  Lincoln County
                  
                  Unclassifiable/Attainment
                
                
                  Long County
                  
                  Unclassifiable/Attainment
                
                
                  Lowndes County
                  
                  Unclassifiable/Attainment
                
                
                  Lumpkin County
                  
                  Unclassifiable/Attainment
                
                
                  McDuffie County
                  
                  Unclassifiable/Attainment
                
                
                  McIntosh County
                  
                  Unclassifiable/Attainment
                
                
                  Macon County
                  
                  Unclassifiable/Attainment
                
                
                  Madison County
                  
                  Unclassifiable/Attainment
                
                
                  Marion County
                  
                  Unclassifiable/Attainment
                
                
                  Meriwether County
                  
                  Unclassifiable/Attainment
                
                
                  Miller County
                  
                  Unclassifiable/Attainment
                
                
                  Mitchell County
                  
                  Unclassifiable/Attainment
                
                
                  Monroe County (remainder)
                  
                  Unclassifiable/Attainment
                
                
                  Montgomery County
                  
                  Unclassifiable/Attainment
                
                
                  Morgan County
                  
                  Unclassifiable/Attainment
                
                
                  Murray County
                  
                  Unclassifiable/Attainment
                
                
                  Muscogee County
                  
                  Unclassifiable/Attainment
                
                
                  Oconee County
                  
                  Unclassifiable/Attainment
                
                
                  Oglethorpe County
                  
                  Unclassifiable/Attainment
                
                
                  Peach County
                  
                  Unclassifiable/Attainment
                
                
                  Pickens County
                  
                  Unclassifiable/Attainment
                
                
                  Pierce County
                  
                  Unclassifiable/Attainment
                
                
                  Pike County
                  
                  Unclassifiable/Attainment
                
                
                  Polk County
                  
                  Unclassifiable/Attainment
                
                
                  Pulaski County
                  
                  Unclassifiable/Attainment
                
                
                  Putnam County (remainder)
                  
                  Unclassifiable/Attainment
                
                
                  Quitman County
                  
                  Unclassifiable/Attainment
                
                
                  Rabun County
                  
                  Unclassifiable/Attainment
                
                
                  Randolph County
                  
                  Unclassifiable/Attainment
                
                
                  Richmond County
                  
                  Unclassifiable/Attainment
                
                
                  Schley County
                  
                  Unclassifiable/Attainment
                
                
                  Screven County
                  
                  Unclassifiable/Attainment
                
                
                  Seminole County
                  
                  Unclassifiable/Attainment
                
                
                  Stephens County
                  
                  Unclassifiable/Attainment
                
                
                  Stewart County
                  
                  Unclassifiable/Attainment
                
                
                  Sumter County
                  
                  Unclassifiable/Attainment
                
                
                  
                  Talbot County
                  
                  Unclassifiable/Attainment
                
                
                  Taliaferro County
                  
                  Unclassifiable/Attainment
                
                
                  Tattnall County
                  
                  Unclassifiable/Attainment
                
                
                  Taylor County
                  
                  Unclassifiable/Attainment
                
                
                  Telfair County
                  
                  Unclassifiable/Attainment
                
                
                  Terrell County
                  
                  Unclassifiable/Attainment
                
                
                  Thomas County
                  
                  Unclassifiable/Attainment
                
                
                  Tift County
                  
                  Unclassifiable/Attainment
                
                
                  Toombs County
                  
                  Unclassifiable/Attainment
                
                
                  Towns County
                  
                  Unclassifiable/Attainment
                
                
                  Treutlen County
                  
                  Unclassifiable/Attainment
                
                
                  Troup County
                  
                  Unclassifiable/Attainment
                
                
                  Turner County
                  
                  Unclassifiable/Attainment
                
                
                  Twiggs County
                  
                  Unclassifiable/Attainment
                
                
                  Union County
                  
                  Unclassifiable/Attainment
                
                
                  Upson County
                  
                  Unclassifiable/Attainment
                
                
                  Ware County
                  
                  Unclassifiable/Attainment
                
                
                  Warren County
                  
                  Unclassifiable/Attainment
                
                
                  Washington County
                  
                  Unclassifiable/Attainment
                
                
                  Wayne County
                  
                  Unclassifiable/Attainment
                
                
                  Webster County
                  
                  Unclassifiable/Attainment
                
                
                  Wheeler County
                  
                  Unclassifiable/Attainment
                
                
                  White County
                  
                  Unclassifiable/Attainment
                
                
                  Whitfield County
                  
                  Unclassifiable/Attainment
                
                
                  Wilcox County
                  
                  Unclassifiable/Attainment
                
                
                  Wilkes County
                  
                  Unclassifiable/Attainment
                
                
                  Wilkinson County
                  
                  Unclassifiable/Attainment
                
                
                  Worth County
                  
                  Unclassifiable/Attainment
                
                
                  a Includes Indian Country located in each county or area, except as otherwise specified.
                
                  1 This date is 90 days after January 5, 2005, unless otherwise noted.
                
                  2 This date is July 2, 2014, unless otherwise noted.
              
              
                Georgia—2012 Annual PM2.5 NAAQS
                [Primary]
                
                  Designated area 1
                  
                  Designation
                  Date 2
                  
                  Type
                  Classification
                  Date 2
                  
                  Type
                
                
                  Statewide:
                
                
                  Appling County
                  
                  Unclassifiable/Attainment
                
                
                  Atkinson County
                  
                  Unclassifiable/Attainment
                
                
                  Bacon County
                  
                  Unclassifiable/Attainment
                
                
                  Baker County
                  
                  Unclassifiable/Attainment
                
                
                  Baldwin County
                  
                  Unclassifiable/Attainment
                
                
                  Banks County
                  
                  Unclassifiable/Attainment
                
                
                  Barrow County
                  
                  Unclassifiable/Attainment
                
                
                  Bartow County
                  10/6/16
                  Unclassifiable/Attainment
                
                
                  Ben Hill County
                  
                  Unclassifiable/Attainment
                
                
                  Berrien County
                  
                  Unclassifiable/Attainment
                
                
                  Bibb County
                  
                  Unclassifiable/Attainment
                
                
                  Bleckley County
                  
                  Unclassifiable/Attainment
                
                
                  Brantley County
                  
                  Unclassifiable/Attainment
                
                
                  Brooks County
                  
                  Unclassifiable/Attainment
                
                
                  Bryan County
                  
                  Unclassifiable/Attainment
                
                
                  Bulloch County
                  
                  Unclassifiable/Attainment
                
                
                  Burke County
                  
                  Unclassifiable/Attainment
                
                
                  Butts County
                  
                  Unclassifiable/Attainment
                
                
                  Calhoun County
                  
                  Unclassifiable/Attainment
                
                
                  Camden County
                  
                  Unclassifiable/Attainment
                
                
                  Candler County
                  
                  Unclassifiable/Attainment
                
                
                  Carroll County
                  
                  Unclassifiable/Attainment
                
                
                  Catoosa County
                  
                  Unclassifiable/Attainment
                
                
                  Charlton County
                  
                  Unclassifiable/Attainment
                
                
                  Chatham County
                  
                  Unclassifiable/Attainment
                
                
                  Chattahoochee County
                  
                  Unclassifiable/Attainment
                
                
                  Chattooga County
                  
                  Unclassifiable/Attainment
                
                
                  Cherokee County
                  10/6/16
                  Unclassifiable/Attainment
                
                
                  Clarke County
                  
                  Unclassifiable/Attainment
                
                
                  
                  Clay County
                  
                  Unclassifiable/Attainment
                
                
                  Clayton County
                  10/6/16
                  Unclassifiable/Attainment
                
                
                  Clinch County
                  
                  Unclassifiable/Attainment
                
                
                  Cobb County
                  10/6/16
                  Unclassifiable/Attainment
                
                
                  Coffee County
                  
                  Unclassifiable/Attainment
                
                
                  Colquitt County
                  
                  Unclassifiable/Attainment
                
                
                  Columbia County
                  
                  Unclassifiable/Attainment
                
                
                  Cook County
                  
                  Unclassifiable/Attainment
                
                
                  Coweta County
                  10/6/16
                  Unclassifiable/Attainment
                
                
                  Crawford County
                  
                  Unclassifiable/Attainment
                
                
                  Crisp County
                  
                  Unclassifiable/Attainment
                
                
                  Dade County
                  
                  Unclassifiable/Attainment
                
                
                  Dawson County
                  
                  Unclassifiable/Attainment
                
                
                  Decatur County
                  
                  Unclassifiable/Attainment
                
                
                  DeKalb County
                  October 6, 2016
                  Unclassifiable/Attainment
                
                
                  Dodge County
                  
                  Unclassifiable/Attainment
                
                
                  Dooly County
                  
                  Unclassifiable/Attainment
                
                
                  Dougherty County
                  10/6/16
                  Unclassifiable/Attainment
                
                
                  Douglas County
                  10/6/16
                  Unclassifiable/Attainment
                
                
                  Early County
                  
                  Unclassifiable/Attainment
                
                
                  Echols County
                  
                  Unclassifiable/Attainment
                
                
                  Effingham County
                  
                  Unclassifiable/Attainment
                
                
                  Elbert County
                  
                  Unclassifiable/Attainment
                
                
                  Emanuel County
                  
                  Unclassifiable/Attainment
                
                
                  Evans County
                  
                  Unclassifiable/Attainment
                
                
                  Fannin County
                  
                  Unclassifiable/Attainment
                
                
                  Fayette County
                  
                  Unclassifiable/Attainment
                
                
                  Floyd County
                  
                  Unclassifiable/Attainment
                
                
                  Forsyth County
                  10/6/16
                  Unclassifiable/Attainment
                
                
                  Franklin County
                  
                  Unclassifiable/Attainment
                
                
                  Fulton County
                  10/6/16
                  Unclassifiable/Attainment
                
                
                  Gilmer County
                  
                  Unclassifiable/Attainment
                
                
                  Glascock County
                  
                  Unclassifiable/Attainment
                
                
                  Glynn County
                  10/6/16
                  Unclassifiable/Attainment
                
                
                  Gordon County
                  
                  Unclassifiable/Attainment
                
                
                  Grady County
                  
                  Unclassifiable/Attainment
                
                
                  Greene County
                  
                  Unclassifiable/Attainment
                
                
                  Gwinnett County
                  10/6/16
                  Unclassifiable/Attainment
                
                
                  Habersham County
                  
                  Unclassifiable/Attainment
                
                
                  Hall County
                  
                  Unclassifiable/Attainment
                
                
                  Hancock County
                  
                  Unclassifiable/Attainment
                
                
                  Haralson County
                  
                  Unclassifiable/Attainment
                
                
                  Harris County
                  
                  Unclassifiable/Attainment
                
                
                  Hart County
                  
                  Unclassifiable/Attainment
                
                
                  Heard County
                  
                  Unclassifiable/Attainment
                
                
                  Henry County
                  10/6/16
                  Unclassifiable/Attainment
                
                
                  Houston County
                  
                  Unclassifiable/Attainment
                
                
                  Irwin County
                  
                  Unclassifiable/Attainment
                
                
                  Jackson County
                  
                  Unclassifiable/Attainment
                
                
                  Jasper County
                  
                  Unclassifiable/Attainment
                
                
                  Jeff Davis County
                  
                  Unclassifiable/Attainment
                
                
                  Jefferson County
                  
                  Unclassifiable/Attainment
                
                
                  Jenkins County
                  
                  Unclassifiable/Attainment
                
                
                  Johnson County
                  
                  Unclassifiable/Attainment
                
                
                  Jones County
                  
                  Unclassifiable/Attainment
                
                
                  Lamar County
                  
                  Unclassifiable/Attainment
                
                
                  Lanier County
                  
                  Unclassifiable/Attainment
                
                
                  Laurens County
                  
                  Unclassifiable/Attainment
                
                
                  Lee County
                  
                  Unclassifiable/Attainment
                
                
                  Liberty County
                  
                  Unclassifiable/Attainment
                
                
                  Lincoln County
                  
                  Unclassifiable/Attainment
                
                
                  Long County
                  
                  Unclassifiable/Attainment
                
                
                  Lowndes County
                  
                  Unclassifiable/Attainment
                
                
                  Lumpkin County
                  
                  Unclassifiable/Attainment
                
                
                  McDuffie County
                  
                  Unclassifiable/Attainment
                
                
                  McIntosh County
                  
                  Unclassifiable/Attainment
                
                
                  Macon County
                  
                  Unclassifiable/Attainment
                
                
                  Madison County
                  
                  Unclassifiable/Attainment
                
                
                  
                  Marion County
                  
                  Unclassifiable/Attainment
                
                
                  Meriwether County
                  
                  Unclassifiable/Attainment
                
                
                  Miller County
                  
                  Unclassifiable/Attainment
                
                
                  Mitchell County
                  
                  Unclassifiable/Attainment
                
                
                  Monroe County
                  
                  Unclassifiable/Attainment
                
                
                  Montgomery County
                  
                  Unclassifiable/Attainment
                
                
                  Morgan County
                  
                  Unclassifiable/Attainment
                
                
                  Murray County
                  
                  Unclassifiable/Attainment
                
                
                  Muscogee County
                  
                  Unclassifiable/Attainment
                
                
                  Newton County
                  
                  Unclassifiable/Attainment
                
                
                  Oconee County
                  
                  Unclassifiable/Attainment
                
                
                  Oglethorpe County
                  
                  Unclassifiable/Attainment
                
                
                  Paulding County
                  10/6/16
                  Unclassifiable/Attainment
                
                
                  Peach County
                  
                  Unclassifiable/Attainment
                
                
                  Pickens County
                  
                  Unclassifiable/Attainment
                
                
                  Pierce County
                  
                  Unclassifiable/Attainment
                
                
                  Pike County
                  
                  Unclassifiable/Attainment
                
                
                  Polk County
                  
                  Unclassifiable/Attainment
                
                
                  Pulaski County
                  
                  Unclassifiable/Attainment
                
                
                  Putnam County
                  
                  Unclassifiable/Attainment
                
                
                  Quitman County
                  
                  Unclassifiable/Attainment
                
                
                  Rabun County
                  
                  Unclassifiable/Attainment
                
                
                  Randolph County
                  
                  Unclassifiable/Attainment
                
                
                  Richmond County
                  
                  Unclassifiable/Attainment
                
                
                  Rockdale County
                  
                  Unclassifiable/Attainment
                
                
                  Schley County
                  
                  Unclassifiable/Attainment
                
                
                  Screven County
                  
                  Unclassifiable/Attainment
                
                
                  Seminole County
                  
                  Unclassifiable/Attainment
                
                
                  Spalding County
                  
                  Unclassifiable/Attainment
                
                
                  Stephens County
                  
                  Unclassifiable/Attainment
                
                
                  Stewart County
                  
                  Unclassifiable/Attainment
                
                
                  Sumter County
                  
                  Unclassifiable/Attainment
                
                
                  Talbot County
                  
                  Unclassifiable/Attainment
                
                
                  Taliaferro County
                  
                  Unclassifiable/Attainment
                
                
                  Tattnall County
                  
                  Unclassifiable/Attainment
                
                
                  Taylor County
                  
                  Unclassifiable/Attainment
                
                
                  Telfair County
                  
                  Unclassifiable/Attainment
                
                
                  Terrell County
                  
                  Unclassifiable/Attainment
                
                
                  Thomas County
                  
                  Unclassifiable/Attainment
                
                
                  Tift County
                  
                  Unclassifiable/Attainment
                
                
                  Toombs County
                  
                  Unclassifiable/Attainment
                
                
                  Towns County
                  
                  Unclassifiable/Attainment
                
                
                  Treutlen County
                  
                  Unclassifiable/Attainment
                
                
                  Troup County
                  
                  Unclassifiable/Attainment
                
                
                  Turner County
                  
                  Unclassifiable/Attainment
                
                
                  Twiggs County
                  
                  Unclassifiable/Attainment
                
                
                  Union County
                  
                  Unclassifiable/Attainment
                
                
                  Upson County
                  
                  Unclassifiable/Attainment
                
                
                  Walker County
                  
                  Unclassifiable/Attainment
                
                
                  Walton County
                  
                  Unclassifiable/Attainment
                
                
                  Ware County
                  
                  Unclassifiable/Attainment
                
                
                  Warren County
                  
                  Unclassifiable/Attainment
                
                
                  Washington County
                  
                  Unclassifiable/Attainment
                
                
                  Wayne County
                  
                  Unclassifiable/Attainment
                
                
                  Webster County
                  
                  Unclassifiable/Attainment
                
                
                  Wheeler County
                  
                  Unclassifiable/Attainment
                
                
                  White County
                  
                  Unclassifiable/Attainment
                
                
                  Whitfield County
                  
                  Unclassifiable/Attainment
                
                
                  Wilcox County
                  
                  Unclassifiable/Attainment
                
                
                  Wilkes County
                  
                  Unclassifiable/Attainment
                
                
                  Wilkinson County
                  
                  Unclassifiable/Attainment
                
                
                  Worth County
                  
                  Unclassifiable/Attainment
                
                
                  1 Includes areas of Indian country located in each county or area, except as otherwise specified.
                
                  2 This date is April 15, 2015, unless otherwise noted.
              
              
              
                Georgia—1997 24-Hour PM2.5 NAAQS
                [Primary and Secondary]
                
                  Designated area
                  Designation a
                  
                  Date 1
                  
                  Type
                  Classification
                  Date
                  Type
                
                
                  Statewide:
                
                
                  Appling County
                  
                  Unclassifiable/Attainment
                
                
                  Atkinson County
                  
                  Unclassifiable/Attainment
                
                
                  Bacon County
                  
                  Unclassifiable/Attainment
                
                
                  Baker County
                  
                  Unclassifiable/Attainment
                
                
                  Baldwin County
                  
                  Unclassifiable/Attainment
                
                
                  Banks County
                  
                  Unclassifiable/Attainment
                
                
                  Barrow County
                  
                  Unclassifiable/Attainment
                
                
                  Bartow County
                  
                  Unclassifiable/Attainment
                
                
                  Ben Hill County
                  
                  Unclassifiable/Attainment
                
                
                  Berrien County
                  
                  Unclassifiable/Attainment
                
                
                  Bibb County
                  
                  Unclassifiable/Attainment
                
                
                  Bleckley County
                  
                  Unclassifiable/Attainment
                
                
                  Brantley County
                  
                  Unclassifiable/Attainment
                
                
                  Brooks County
                  
                  Unclassifiable/Attainment
                
                
                  Bryan County
                  
                  Unclassifiable/Attainment
                
                
                  Bulloch County
                  
                  Unclassifiable/Attainment
                
                
                  Burke County
                  
                  Unclassifiable/Attainment
                
                
                  Butts County
                  
                  Unclassifiable/Attainment
                
                
                  Calhoun County
                  
                  Unclassifiable/Attainment
                
                
                  Camden County
                  
                  Unclassifiable/Attainment
                
                
                  Candler County
                  
                  Unclassifiable/Attainment
                
                
                  Carroll County
                  
                  Unclassifiable/Attainment
                
                
                  Catoosa County
                  
                  Unclassifiable/Attainment
                
                
                  Charlton County
                  
                  Unclassifiable/Attainment
                
                
                  Chatham County
                  
                  Unclassifiable/Attainment
                
                
                  Chattahoochee County
                  
                  Unclassifiable/Attainment
                
                
                  Chattooga County
                  
                  Unclassifiable/Attainment
                
                
                  Cherokee County
                  
                  Unclassifiable/Attainment
                
                
                  Clarke County
                  
                  Unclassifiable/Attainment
                
                
                  Clay County
                  
                  Unclassifiable/Attainment
                
                
                  Clayton County
                  
                  Unclassifiable/Attainment
                
                
                  Clinch County
                  
                  Unclassifiable/Attainment
                
                
                  Cobb County
                  
                  Unclassifiable/Attainment
                
                
                  Coffee County
                  
                  Unclassifiable/Attainment
                
                
                  Colquitt County
                  
                  Unclassifiable/Attainment
                
                
                  Columbia County
                  
                  Unclassifiable/Attainment
                
                
                  Cook County
                  
                  Unclassifiable/Attainment
                
                
                  Coweta County
                  
                  Unclassifiable/Attainment
                
                
                  Crawford County
                  
                  Unclassifiable/Attainment
                
                
                  Crisp County
                  
                  Unclassifiable/Attainment
                
                
                  Dade County
                  
                  Unclassifiable/Attainment
                
                
                  Dawson County
                  
                  Unclassifiable/Attainment
                
                
                  Decatur County
                  
                  Unclassifiable/Attainment
                
                
                  DeKalb County
                  
                  Unclassifiable/Attainment
                
                
                  Dodge County
                  
                  Unclassifiable/Attainment
                
                
                  Dooly County
                  
                  Unclassifiable/Attainment
                
                
                  Dougherty County
                  
                  Unclassifiable/Attainment
                
                
                  Douglass County
                  
                  Unclassifiable/Attainment
                
                
                  Early County
                  
                  Unclassifiable/Attainment
                
                
                  Echols County
                  
                  Unclassifiable/Attainment
                
                
                  Effingham County
                  
                  Unclassifiable/Attainment
                
                
                  Elbert County
                  
                  Unclassifiable/Attainment
                
                
                  Emanuel County
                  
                  Unclassifiable/Attainment
                
                
                  Evans County
                  
                  Unclassifiable/Attainment
                
                
                  Fannin County
                  
                  Unclassifiable/Attainment
                
                
                  Fayette County
                  
                  Unclassifiable/Attainment
                
                
                  Floyd County
                  
                  Unclassifiable/Attainment
                
                
                  Forsyth County
                  
                  Unclassifiable/Attainment
                
                
                  Franklin County
                  
                  Unclassifiable/Attainment
                
                
                  Fulton County
                  
                  Unclassifiable/Attainment
                
                
                  Gilmer County
                  
                  Unclassifiable/Attainment
                
                
                  Glascock County
                  
                  Unclassifiable/Attainment
                
                
                  Glynn County
                  
                  Unclassifiable/Attainment
                
                
                  Gordon County
                  
                  Unclassifiable/Attainment
                
                
                  Grady County
                  
                  Unclassifiable/Attainment
                
                
                  Greene County
                  
                  Unclassifiable/Attainment
                
                
                  Gwinnett County
                  
                  Unclassifiable/Attainment
                
                
                  Habersham County
                  
                  Unclassifiable/Attainment
                
                
                  
                  Hall County
                  
                  Unclassifiable/Attainment
                
                
                  Hancock County
                  
                  Unclassifiable/Attainment
                
                
                  Haralson County
                  
                  Unclassifiable/Attainment
                
                
                  Harris County
                  
                  Unclassifiable/Attainment
                
                
                  Hart County
                  
                  Unclassifiable/Attainment
                
                
                  Heard County
                  
                  Unclassifiable/Attainment
                
                
                  Henry County
                  
                  Unclassifiable/Attainment
                
                
                  Houston County
                  
                  Unclassifiable/Attainment
                
                
                  Irwin County
                  
                  Unclassifiable/Attainment
                
                
                  Jackson County
                  
                  Unclassifiable/Attainment
                
                
                  Jasper County
                  
                  Unclassifiable/Attainment
                
                
                  Jeff Davis County
                  
                  Unclassifiable/Attainment
                
                
                  Jefferson County
                  
                  Unclassifiable/Attainment
                
                
                  Jenkins County
                  
                  Unclassifiable/Attainment
                
                
                  Johnson County
                  
                  Unclassifiable/Attainment
                
                
                  Jones County
                  
                  Unclassifiable/Attainment
                
                
                  Lamar County
                  
                  Unclassifiable/Attainment
                
                
                  Lanier County
                  
                  Unclassifiable/Attainment
                
                
                  Laurens County
                  
                  Unclassifiable/Attainment
                
                
                  Lee County
                  
                  Unclassifiable/Attainment
                
                
                  Liberty County
                  
                  Unclassifiable/Attainment
                
                
                  Lincoln County
                  
                  Unclassifiable/Attainment
                
                
                  Long County
                  
                  Unclassifiable/Attainment
                
                
                  Lowdes County
                  
                  Unclassifiable/Attainment
                
                
                  Lumpkin County
                  
                  Unclassifiable/Attainment
                
                
                  McDuffie County
                  
                  Unclassifiable/Attainment
                
                
                  McIntosh County
                  
                  Unclassifiable/Attainment
                
                
                  Macon County
                  
                  Unclassifiable/Attainment
                
                
                  Madison County
                  
                  Unclassifiable/Attainment
                
                
                  Marion County
                  
                  Unclassifiable/Attainment
                
                
                  Meriwether County
                  
                  Unclassifiable/Attainment
                
                
                  Miller County
                  
                  Unclassifiable/Attainment
                
                
                  Mitchell County
                  
                  Unclassifiable/Attainment
                
                
                  Monroe County
                  
                  Unclassifiable/Attainment
                
                
                  Montgomery County
                  
                  Unclassifiable/Attainment
                
                
                  Morgan County
                  
                  Unclassifiable/Attainment
                
                
                  Murray County
                  
                  Unclassifiable/Attainment
                
                
                  Muscogee County
                  
                  Unclassifiable/Attainment
                
                
                  Newton County
                  
                  Unclassifiable/Attainment
                
                
                  Oconee County
                  
                  Unclassifiable/Attainment
                
                
                  Oglethorpe County
                  
                  Unclassifiable/Attainment
                
                
                  Pauling County
                  
                  Unclassifiable/Attainment
                
                
                  Peach County
                  
                  Unclassifiable/Attainment
                
                
                  Pickens County
                  
                  Unclassifiable/Attainment
                
                
                  Pierce County
                  
                  Unclassifiable/Attainment
                
                
                  Pike County
                  
                  Unclassifiable/Attainment
                
                
                  Polk County
                  
                  Unclassifiable/Attainment
                
                
                  Pulaski County
                  
                  Unclassifiable/Attainment
                
                
                  Putnam County
                  
                  Unclassifiable/Attainment
                
                
                  Quitman County
                  
                  Unclassifiable/Attainment
                
                
                  Rabun County
                  
                  Unclassifiable/Attainment
                
                
                  Randolph County
                  
                  Unclassifiable/Attainment
                
                
                  Richmond County
                  
                  Unclassifiable/Attainment
                
                
                  Rockdale County
                  
                  Unclassifiable/Attainment
                
                
                  Schley County
                  
                  Unclassifiable/Attainment
                
                
                  Screven County
                  
                  Unclassifiable/Attainment
                
                
                  Seminole County
                  
                  Unclassifiable/Attainment
                
                
                  Spalding County
                  
                  Unclassifiable/Attainment
                
                
                  Stephens County
                  
                  Unclassifiable/Attainment
                
                
                  Stewart County
                  
                  Unclassifiable/Attainment
                
                
                  Sumter County
                  
                  Unclassifiable/Attainment
                
                
                  Talbot County
                  
                  Unclassifiable/Attainment
                
                
                  Taliaferro County
                  
                  Unclassifiable/Attainment
                
                
                  Tattnall County
                  
                  Unclassifiable/Attainment
                
                
                  Taylor County
                  
                  Unclassifiable/Attainment
                
                
                  Telfair County
                  
                  Unclassifiable/Attainment
                
                
                  Terrell County
                  
                  Unclassifiable/Attainment
                
                
                  Thomas County
                  
                  Unclassifiable/Attainment
                
                
                  Tift County
                  
                  Unclassifiable/Attainment
                
                
                  
                  Toombs County
                  
                  Unclassifiable/Attainment
                
                
                  Towns County
                  
                  Unclassifiable/Attainment
                
                
                  Treutlen County
                  
                  Unclassifiable/Attainment
                
                
                  Troup County
                  
                  Unclassifiable/Attainment
                
                
                  Turner County
                  
                  Unclassifiable/Attainment
                
                
                  Twiggs County
                  
                  Unclassifiable/Attainment
                
                
                  Union County
                  
                  Unclassifiable/Attainment
                
                
                  Upson County
                  
                  Unclassifiable/Attainment
                
                
                  Walker County
                  
                  Unclassifiable/Attainment
                
                
                  Walton County
                  
                  Unclassifiable/Attainment
                
                
                  Ware County
                  
                  Unclassifiable/Attainment
                
                
                  Warren County
                  
                  Unclassifiable/Attainment
                
                
                  Washington County
                  
                  Unclassifiable/Attainment
                
                
                  Wayne County
                  
                  Unclassifiable/Attainment
                
                
                  Webster County
                  
                  Unclassifiable/Attainment
                
                
                  Wheeler County
                  
                  Unclassifiable/Attainment
                
                
                  White County
                  
                  Unclassifiable/Attainment
                
                
                  Whitfield County
                  
                  Unclassifiable/Attainment
                
                
                  Wilcox County
                  
                  Unclassifiable/Attainment
                
                
                  Wilkes County
                  
                  Unclassifiable/Attainment
                
                
                  Wilkinson County
                  
                  Unclassifiable/Attainment
                
                
                  Worth County
                  
                  Unclassifiable/Attainment
                
                
                  a Includes Indian Country located in each county or area, except as otherwise specified.
                
                  1 This date is 90 days after January 5, 2005, unless otherwise noted.
              
              
                Georgia—2006 24-Hour PM2.5 NAAQS
                [Primary and Secondary]
                
                  Designated area
                  Designation a
                  
                  Date 1
                  
                  Type
                  Classification
                  Date
                  Type
                
                
                  Statewide:
                
                
                  Appling County
                  
                  Unclassifiable/Attainment
                
                
                  Atkinson County
                  
                  Unclassifiable/Attainment
                
                
                  Bacon County
                  
                  Unclassifiable/Attainment
                
                
                  Baker County
                  
                  Unclassifiable/Attainment
                
                
                  Baldwin County
                  
                  Unclassifiable/Attainment
                
                
                  Banks County
                  
                  Unclassifiable/Attainment
                
                
                  Barrow County
                  
                  Unclassifiable/Attainment
                
                
                  Bartow County
                  
                  Unclassifiable/Attainment
                
                
                  Ben Hill County
                  
                  Unclassifiable/Attainment
                
                
                  Berrien County
                  
                  Unclassifiable/Attainment
                
                
                  Bibb County
                  
                  Unclassifiable/Attainment
                
                
                  Bleckley County
                  
                  Unclassifiable/Attainment
                
                
                  Brantley County
                  
                  Unclassifiable/Attainment
                
                
                  Brooks County
                  
                  Unclassifiable/Attainment
                
                
                  Bryan County
                  
                  Unclassifiable/Attainment
                
                
                  Bulloch County
                  
                  Unclassifiable/Attainment
                
                
                  Burke County
                  
                  Unclassifiable/Attainment
                
                
                  Butts County
                  
                  Unclassifiable/Attainment
                
                
                  Calhoun County
                  
                  Unclassifiable/Attainment
                
                
                  Camden County
                  
                  Unclassifiable/Attainment
                
                
                  Candler County
                  
                  Unclassifiable/Attainment
                
                
                  Carroll County
                  
                  Unclassifiable/Attainment
                
                
                  Catoosa County
                  
                  Unclassifiable/Attainment
                
                
                  Charlton County
                  
                  Unclassifiable/Attainment
                
                
                  Chatham County
                  
                  Unclassifiable/Attainment
                
                
                  Chattahoochee County
                  
                  Unclassifiable/Attainment
                
                
                  Chattooga County
                  
                  Unclassifiable/Attainment
                
                
                  Cherokee County
                  
                  Unclassifiable/Attainment
                
                
                  Clarke County
                  
                  Unclassifiable/Attainment
                
                
                  Clay County
                  
                  Unclassifiable/Attainment
                
                
                  Clayton County
                  
                  Unclassifiable/Attainment
                
                
                  Clinch County
                  
                  Unclassifiable/Attainment
                
                
                  Cobb County
                  
                  Unclassifiable/Attainment
                
                
                  Coffee County
                  
                  Unclassifiable/Attainment
                
                
                  Colquitt County
                  
                  Unclassifiable/Attainment
                
                
                  
                  Columbia County
                  
                  Unclassifiable/Attainment
                
                
                  Cook County
                  
                  Unclassifiable/Attainment
                
                
                  Coweta County
                  
                  Unclassifiable/Attainment
                
                
                  Crawford County
                  
                  Unclassifiable/Attainment
                
                
                  Crisp County
                  
                  Unclassifiable/Attainment
                
                
                  Dade County
                  
                  Unclassifiable/Attainment
                
                
                  Dawson County
                  
                  Unclassifiable/Attainment
                
                
                  Decatur County
                  
                  Unclassifiable/Attainment
                
                
                  DeKalb County
                  
                  Unclassifiable/Attainment
                
                
                  Dodge County
                  
                  Unclassifiable/Attainment
                
                
                  Dooly County
                  
                  Unclassifiable/Attainment
                
                
                  Dougherty County
                  
                  Unclassifiable/Attainment
                
                
                  Douglass County
                  
                  Unclassifiable/Attainment
                
                
                  Early County
                  
                  Unclassifiable/Attainment
                
                
                  Echols County
                  
                  Unclassifiable/Attainment
                
                
                  Effingham County
                  
                  Unclassifiable/Attainment
                
                
                  Elbert County
                  
                  Unclassifiable/Attainment
                
                
                  Emanuel County
                  
                  Unclassifiable/Attainment
                
                
                  Evans County
                  
                  Unclassifiable/Attainment
                
                
                  Fannin County
                  
                  Unclassifiable/Attainment
                
                
                  Fayette County
                  
                  Unclassifiable/Attainment
                
                
                  Floyd County
                  
                  Unclassifiable/Attainment
                
                
                  Forsyth County
                  
                  Unclassifiable/Attainment
                
                
                  Franklin County
                  
                  Unclassifiable/Attainment
                
                
                  Fulton County
                  
                  Unclassifiable/Attainment
                
                
                  Gilmer County
                  
                  Unclassifiable/Attainment
                
                
                  Glascock County
                  
                  Unclassifiable/Attainment
                
                
                  Glynn County
                  
                  Unclassifiable/Attainment
                
                
                  Gordon County
                  
                  Unclassifiable/Attainment
                
                
                  Grady County
                  
                  Unclassifiable/Attainment
                
                
                  Greene County
                  
                  Unclassifiable/Attainment
                
                
                  Gwinnett County
                  
                  Unclassifiable/Attainment
                
                
                  Habersham County
                  
                  Unclassifiable/Attainment
                
                
                  Hall County
                  
                  Unclassifiable/Attainment
                
                
                  Hancock County
                  
                  Unclassifiable/Attainment
                
                
                  Haralson County
                  
                  Unclassifiable/Attainment
                
                
                  Harris County
                  
                  Unclassifiable/Attainment
                
                
                  Hart County
                  
                  Unclassifiable/Attainment
                
                
                  Heard County
                  
                  Unclassifiable/Attainment
                
                
                  Henry County
                  
                  Unclassifiable/Attainment
                
                
                  Houston County
                  
                  Unclassifiable/Attainment
                
                
                  Irwin County
                  
                  Unclassifiable/Attainment
                
                
                  Jackson County
                  
                  Unclassifiable/Attainment
                
                
                  Jasper County
                  
                  Unclassifiable/Attainment
                
                
                  Jeff Davis County
                  
                  Unclassifiable/Attainment
                
                
                  Jefferson County
                  
                  Unclassifiable/Attainment
                
                
                  Jenkins County
                  
                  Unclassifiable/Attainment
                
                
                  Johnson County
                  
                  Unclassifiable/Attainment
                
                
                  Jones County
                  
                  Unclassifiable/Attainment
                
                
                  Lamar County
                  
                  Unclassifiable/Attainment
                
                
                  Lanier County
                  
                  Unclassifiable/Attainment
                
                
                  Laurens County
                  
                  Unclassifiable/Attainment
                
                
                  Lee County
                  
                  Unclassifiable/Attainment
                
                
                  Liberty County
                  
                  Unclassifiable/Attainment
                
                
                  Lincoln County
                  
                  Unclassifiable/Attainment
                
                
                  Long County
                  
                  Unclassifiable/Attainment
                
                
                  Lowdes County
                  
                  Unclassifiable/Attainment
                
                
                  Lumpkin County
                  
                  Unclassifiable/Attainment
                
                
                  McDuffie County
                  
                  Unclassifiable/Attainment
                
                
                  McIntosh County
                  
                  Unclassifiable/Attainment
                
                
                  Macon County
                  
                  Unclassifiable/Attainment
                
                
                  Madison County
                  
                  Unclassifiable/Attainment
                
                
                  Marion County
                  
                  Unclassifiable/Attainment
                
                
                  Meriwether County
                  
                  Unclassifiable/Attainment
                
                
                  Miller County
                  
                  Unclassifiable/Attainment
                
                
                  Mitchell County
                  
                  Unclassifiable/Attainment
                
                
                  Monroe County
                  
                  Unclassifiable/Attainment
                
                
                  Montgomery County
                  
                  Unclassifiable/Attainment
                
                
                  Morgan County
                  
                  Unclassifiable/Attainment
                
                
                  
                  Murray County
                  
                  Unclassifiable/Attainment
                
                
                  Muscogee County
                  
                  Unclassifiable/Attainment
                
                
                  Newton County
                  
                  Unclassifiable/Attainment
                
                
                  Oconee County
                  
                  Unclassifiable/Attainment
                
                
                  Oglethorpe County
                  
                  Unclassifiable/Attainment
                
                
                  Pauling County
                  
                  Unclassifiable/Attainment
                
                
                  Peach County
                  
                  Unclassifiable/Attainment
                
                
                  Pickens County
                  
                  Unclassifiable/Attainment
                
                
                  Pierce County
                  
                  Unclassifiable/Attainment
                
                
                  Pike County
                  
                  Unclassifiable/Attainment
                
                
                  Polk County
                  
                  Unclassifiable/Attainment
                
                
                  Pulaski County
                  
                  Unclassifiable/Attainment
                
                
                  Putnam County
                  
                  Unclassifiable/Attainment
                
                
                  Quitman County
                  
                  Unclassifiable/Attainment
                
                
                  Rabun County
                  
                  Unclassifiable/Attainment
                
                
                  Randolph County
                  
                  Unclassifiable/Attainment
                
                
                  Richmond County
                  
                  Unclassifiable/Attainment
                
                
                  Rockdale County
                  
                  Unclassifiable/Attainment
                
                
                  Schley County
                  
                  Unclassifiable/Attainment
                
                
                  Screven County
                  
                  Unclassifiable/Attainment
                
                
                  Seminole County
                  
                  Unclassifiable/Attainment
                
                
                  Spalding County
                  
                  Unclassifiable/Attainment
                
                
                  Stephens County
                  
                  Unclassifiable/Attainment
                
                
                  Stewart County
                  
                  Unclassifiable/Attainment
                
                
                  Sumter County
                  
                  Unclassifiable/Attainment
                
                
                  Talbot County
                  
                  Unclassifiable/Attainment
                
                
                  Taliaferro County
                  
                  Unclassifiable/Attainment
                
                
                  Tattnall County
                  
                  Unclassifiable/Attainment
                
                
                  Taylor County
                  
                  Unclassifiable/Attainment
                
                
                  Telfair County
                  
                  Unclassifiable/Attainment
                
                
                  Terrell County
                  
                  Unclassifiable/Attainment
                
                
                  Thomas County
                  
                  Unclassifiable/Attainment
                
                
                  Tift County
                  
                  Unclassifiable/Attainment
                
                
                  Toombs County
                  
                  Unclassifiable/Attainment
                
                
                  Towns County
                  
                  Unclassifiable/Attainment
                
                
                  Treutlen County
                  
                  Unclassifiable/Attainment
                
                
                  Troup County
                  
                  Unclassifiable/Attainment
                
                
                  Turner County
                  
                  Unclassifiable/Attainment
                
                
                  Twiggs County
                  
                  Unclassifiable/Attainment
                
                
                  Union County
                  
                  Unclassifiable/Attainment
                
                
                  Upson County
                  
                  Unclassifiable/Attainment
                
                
                  Walker County
                  
                  Unclassifiable/Attainment
                
                
                  Walton County
                  
                  Unclassifiable/Attainment
                
                
                  Ware County
                  
                  Unclassifiable/Attainment
                
                
                  Warren County
                  
                  Unclassifiable/Attainment
                
                
                  Washington County
                  
                  Unclassifiable/Attainment
                
                
                  Wayne County
                  
                  Unclassifiable/Attainment
                
                
                  Webster County
                  
                  Unclassifiable/Attainment
                
                
                  Wheeler County
                  
                  Unclassifiable/Attainment
                
                
                  White County
                  
                  Unclassifiable/Attainment
                
                
                  Whitfield County
                  
                  Unclassifiable/Attainment
                
                
                  Wilcox County
                  
                  Unclassifiable/Attainment
                
                
                  Wilkes County
                  
                  Unclassifiable/Attainment
                
                
                  Wilkinson County
                  
                  Unclassifiable/Attainment
                
                
                  Worth County
                  
                  Unclassifiable/Attainment
                
                
                  a Includes Indian Country located in each county or area, except as otherwise specified.
                
                  1 This date is 30 days after November 13, 2009, unless otherwise noted.
              
              
                Georgia—NO2 (1971 Annual Standard)
                
                  Designated area
                  Does not meet primary standards
                  Cannot be classified or better than national standards
                
                
                  Statewide
                  
                  X
                
              
              
              
                Georgia—NO2 (2010 1-Hour Standard)
                
                  Designated area
                  Designation a
                  
                  Date 1
                  
                  Type
                
                
                  Appling County
                  
                  Unclassifiable/Attainment.
                
                
                  Atkinson County
                  
                  Unclassifiable/Attainment.
                
                
                  Bacon County
                  
                  Unclassifiable/Attainment.
                
                
                  Baker County
                  
                  Unclassifiable/Attainment.
                
                
                  Baldwin County
                  
                  Unclassifiable/Attainment.
                
                
                  Banks County
                  
                  Unclassifiable/Attainment.
                
                
                  Barrow County
                  
                  Unclassifiable/Attainment.
                
                
                  Bartow County
                  
                  Unclassifiable/Attainment.
                
                
                  Ben Hill County
                  
                  Unclassifiable/Attainment.
                
                
                  Berrien County
                  
                  Unclassifiable/Attainment.
                
                
                  Bibb County
                  
                  Unclassifiable/Attainment.
                
                
                  Bleckley County
                  
                  Unclassifiable/Attainment.
                
                
                  Brantley County
                  
                  Unclassifiable/Attainment.
                
                
                  Brooks County
                  
                  Unclassifiable/Attainment.
                
                
                  Bryan County
                  
                  Unclassifiable/Attainment.
                
                
                  Bulloch County
                  
                  Unclassifiable/Attainment.
                
                
                  Burke County
                  
                  Unclassifiable/Attainment.
                
                
                  Butts County
                  
                  Unclassifiable/Attainment.
                
                
                  Calhoun County
                  
                  Unclassifiable/Attainment.
                
                
                  Camden County
                  
                  Unclassifiable/Attainment.
                
                
                  Candler County
                  
                  Unclassifiable/Attainment.
                
                
                  Carroll County
                  
                  Unclassifiable/Attainment.
                
                
                  Catoosa County
                  
                  Unclassifiable/Attainment.
                
                
                  Charlton County
                  
                  Unclassifiable/Attainment.
                
                
                  Chatham County
                  
                  Unclassifiable/Attainment.
                
                
                  Chattahoochee County
                  
                  Unclassifiable/Attainment.
                
                
                  Chattooga County
                  
                  Unclassifiable/Attainment.
                
                
                  Cherokee County
                  
                  Unclassifiable/Attainment.
                
                
                  Clarke County
                  
                  Unclassifiable/Attainment.
                
                
                  Clay County
                  
                  Unclassifiable/Attainment.
                
                
                  Clayton County
                  
                  Unclassifiable/Attainment.
                
                
                  Clinch County
                  
                  Unclassifiable/Attainment.
                
                
                  Cobb County
                  
                  Unclassifiable/Attainment.
                
                
                  Coffee County
                  
                  Unclassifiable/Attainment.
                
                
                  Colquitt County
                  
                  Unclassifiable/Attainment.
                
                
                  Columbia County
                  
                  Unclassifiable/Attainment.
                
                
                  Cook County
                  
                  Unclassifiable/Attainment.
                
                
                  Coweta County
                  
                  Unclassifiable/Attainment.
                
                
                  Crawford County
                  
                  Unclassifiable/Attainment.
                
                
                  Crisp County
                  
                  Unclassifiable/Attainment.
                
                
                  Dade County
                  
                  Unclassifiable/Attainment.
                
                
                  Dawson County
                  
                  Unclassifiable/Attainment.
                
                
                  Decatur County
                  
                  Unclassifiable/Attainment.
                
                
                  DeKalb County
                  
                  Unclassifiable/Attainment.
                
                
                  Dodge County
                  
                  Unclassifiable/Attainment.
                
                
                  Dooly County
                  
                  Unclassifiable/Attainment.
                
                
                  Dougherty County
                  
                  Unclassifiable/Attainment.
                
                
                  Douglass County
                  
                  Unclassifiable/Attainment.
                
                
                  Early County
                  
                  Unclassifiable/Attainment.
                
                
                  Echols County
                  
                  Unclassifiable/Attainment.
                
                
                  Effingham County
                  
                  Unclassifiable/Attainment.
                
                
                  Elbert County
                  
                  Unclassifiable/Attainment.
                
                
                  Emanuel County
                  
                  Unclassifiable/Attainment.
                
                
                  Evans County
                  
                  Unclassifiable/Attainment.
                
                
                  Fannin County
                  
                  Unclassifiable/Attainment.
                
                
                  Fayette County
                  
                  Unclassifiable/Attainment.
                
                
                  Floyd County
                  
                  Unclassifiable/Attainment.
                
                
                  Forsyth County
                  
                  Unclassifiable/Attainment.
                
                
                  Franklin County
                  
                  Unclassifiable/Attainment.
                
                
                  Fulton County
                  
                  Unclassifiable/Attainment.
                
                
                  Gilmer County
                  
                  Unclassifiable/Attainment.
                
                
                  Glascock County
                  
                  Unclassifiable/Attainment.
                
                
                  Glynn County
                  
                  Unclassifiable/Attainment.
                
                
                  Gordon County
                  
                  Unclassifiable/Attainment.
                
                
                  Grady County
                  
                  Unclassifiable/Attainment.
                
                
                  Greene County
                  
                  Unclassifiable/Attainment.
                
                
                  Gwinnett County
                  
                  Unclassifiable/Attainment.
                
                
                  Habersham County
                  
                  Unclassifiable/Attainment.
                
                
                  Hall County
                  
                  Unclassifiable/Attainment.
                
                
                  Hancock County
                  
                  Unclassifiable/Attainment.
                
                
                  
                  Haralson County
                  
                  Unclassifiable/Attainment.
                
                
                  Harris County
                  
                  Unclassifiable/Attainment.
                
                
                  Hart County
                  
                  Unclassifiable/Attainment.
                
                
                  Heard County
                  
                  Unclassifiable/Attainment.
                
                
                  Henry County
                  
                  Unclassifiable/Attainment.
                
                
                  Houston County
                  
                  Unclassifiable/Attainment.
                
                
                  Irwin County
                  
                  Unclassifiable/Attainment.
                
                
                  Jackson County
                  
                  Unclassifiable/Attainment.
                
                
                  Jasper County
                  
                  Unclassifiable/Attainment.
                
                
                  Jeff Davis County
                  
                  Unclassifiable/Attainment.
                
                
                  Jefferson County
                  
                  Unclassifiable/Attainment.
                
                
                  Jenkins County
                  
                  Unclassifiable/Attainment.
                
                
                  Johnson County
                  
                  Unclassifiable/Attainment.
                
                
                  Jones County
                  
                  Unclassifiable/Attainment.
                
                
                  Lamar County
                  
                  Unclassifiable/Attainment.
                
                
                  Lanier County
                  
                  Unclassifiable/Attainment.
                
                
                  Laurens County
                  
                  Unclassifiable/Attainment.
                
                
                  Lee County
                  
                  Unclassifiable/Attainment.
                
                
                  Liberty County
                  
                  Unclassifiable/Attainment.
                
                
                  Lincoln County
                  
                  Unclassifiable/Attainment.
                
                
                  Long County
                  
                  Unclassifiable/Attainment.
                
                
                  Lowndes County
                  
                  Unclassifiable/Attainment.
                
                
                  Lumpkin County
                  
                  Unclassifiable/Attainment.
                
                
                  McDuffie County
                  
                  Unclassifiable/Attainment.
                
                
                  McIntosh County
                  
                  Unclassifiable/Attainment.
                
                
                  Macon County
                  
                  Unclassifiable/Attainment.
                
                
                  Madison County
                  
                  Unclassifiable/Attainment.
                
                
                  Marion County
                  
                  Unclassifiable/Attainment.
                
                
                  Meriwether County
                  
                  Unclassifiable/Attainment.
                
                
                  Miller County
                  
                  Unclassifiable/Attainment.
                
                
                  Mitchell County
                  
                  Unclassifiable/Attainment.
                
                
                  Monroe County
                  
                  Unclassifiable/Attainment.
                
                
                  Montgomery County
                  
                  Unclassifiable/Attainment.
                
                
                  Morgan County
                  
                  Unclassifiable/Attainment.
                
                
                  Murray County
                  
                  Unclassifiable/Attainment.
                
                
                  Muscogee County
                  
                  Unclassifiable/Attainment.
                
                
                  Newton County
                  
                  Unclassifiable/Attainment.
                
                
                  Oconee County
                  
                  Unclassifiable/Attainment.
                
                
                  Oglethorpe County
                  
                  Unclassifiable/Attainment.
                
                
                  Pauling County
                  
                  Unclassifiable/Attainment.
                
                
                  Peach County
                  
                  Unclassifiable/Attainment.
                
                
                  Pickens County
                  
                  Unclassifiable/Attainment.
                
                
                  Pierce County
                  
                  Unclassifiable/Attainment.
                
                
                  Pike County
                  
                  Unclassifiable/Attainment.
                
                
                  Polk County
                  
                  Unclassifiable/Attainment.
                
                
                  Pulaski County
                  
                  Unclassifiable/Attainment.
                
                
                  Putnam County
                  
                  Unclassifiable/Attainment.
                
                
                  Quitman County
                  
                  Unclassifiable/Attainment.
                
                
                  Rabun County
                  
                  Unclassifiable/Attainment.
                
                
                  Randolph County
                  
                  Unclassifiable/Attainment.
                
                
                  Richmond County
                  
                  Unclassifiable/Attainment.
                
                
                  Rockdale County
                  
                  Unclassifiable/Attainment.
                
                
                  Schley County
                  
                  Unclassifiable/Attainment.
                
                
                  Screven County
                  
                  Unclassifiable/Attainment.
                
                
                  Seminole County
                  
                  Unclassifiable/Attainment.
                
                
                  Spalding County
                  
                  Unclassifiable/Attainment.
                
                
                  Stephens County
                  
                  Unclassifiable/Attainment.
                
                
                  Stewart County
                  
                  Unclassifiable/Attainment.
                
                
                  Sumter County
                  
                  Unclassifiable/Attainment.
                
                
                  Talbot County
                  
                  Unclassifiable/Attainment.
                
                
                  Taliaferro County
                  
                  Unclassifiable/Attainment.
                
                
                  Tattnall County
                  
                  Unclassifiable/Attainment.
                
                
                  Taylor County
                  
                  Unclassifiable/Attainment.
                
                
                  Telfair County
                  
                  Unclassifiable/Attainment.
                
                
                  Terrell County
                  
                  Unclassifiable/Attainment.
                
                
                  Thomas County
                  
                  Unclassifiable/Attainment.
                
                
                  Tift County
                  
                  Unclassifiable/Attainment.
                
                
                  Toombs County
                  
                  Unclassifiable/Attainment.
                
                
                  Towns County
                  
                  Unclassifiable/Attainment.
                
                
                  Treutlen County
                  
                  Unclassifiable/Attainment.
                
                
                  
                  Troup County
                  
                  Unclassifiable/Attainment.
                
                
                  Turner County
                  
                  Unclassifiable/Attainment.
                
                
                  Twiggs County
                  
                  Unclassifiable/Attainment.
                
                
                  Union County
                  
                  Unclassifiable/Attainment.
                
                
                  Upson County
                  
                  Unclassifiable/Attainment.
                
                
                  Walker County
                  
                  Unclassifiable/Attainment.
                
                
                  Walton County
                  
                  Unclassifiable/Attainment.
                
                
                  Ware County
                  
                  Unclassifiable/Attainment.
                
                
                  Warren County
                  
                  Unclassifiable/Attainment.
                
                
                  Washington County
                  
                  Unclassifiable/Attainment.
                
                
                  Wayne County
                  
                  Unclassifiable/Attainment.
                
                
                  Webster County
                  
                  Unclassifiable/Attainment.
                
                
                  Wheeler County
                  
                  Unclassifiable/Attainment.
                
                
                  White County
                  
                  Unclassifiable/Attainment.
                
                
                  Whitfield County
                  
                  Unclassifiable/Attainment.
                
                
                  Wilcox County
                  
                  Unclassifiable/Attainment.
                
                
                  Wilkes County
                  
                  Unclassifiable/Attainment.
                
                
                  Wilkinson County
                  
                  Unclassifiable/Attainment.
                
                
                  Worth County
                  
                  Unclassifiable/Attainment.
                
                
                  a Includes Indian Country located in each county or area, except as otherwise specified.
                
                  1 This date is 90 days after October 31, 2011, unless otherwise noted.
              
              
                Georgia—1997 8-Hour Ozone NAAQS
                [Primary and Secondary]
                
                  Designated area
                  Designation a
                  
                  Date 1
                  
                  Type
                  Category/classification
                  Date 1
                  
                  Type
                
                
                  Atlanta, GA:
                
                
                  Barrow County
                  This action is effective 12/2/13
                  Attainment.
                
                
                  Bartow County
                  This action is effective 12/2/13
                  Attainment.
                
                
                  Carroll County
                  This action is effective 12/2/13
                  Attainment.
                
                
                  Cherokee County
                  This action is effective 12/2/13
                  Attainment.
                
                
                  Clayton County
                  This action is effective 12/2/13
                  Attainment.
                
                
                  Cobb County
                  This action is effective 12/2/13
                  Attainment.
                
                
                  Coweta County
                  This action is effective 12/2/13
                  Attainment.
                
                
                  DeKalb County
                  This action is effective 12/2/13
                  Attainment.
                
                
                  Douglas County
                  This action is effective 12/2/13
                  Attainment.
                
                
                  Fayette County
                  This action is effective 12/2/13
                  Attainment.
                
                
                  Forsyth County
                  This action is effective 12/2/13
                  Attainment.
                
                
                  Fulton County
                  This action is effective 12/2/13
                  Attainment.
                
                
                  Gwinnett County
                  This action is effective 12/2/13
                  Attainment.
                
                
                  Hall County
                  This action is effective 12/2/13
                  Attainment.
                
                
                  Henry County
                  This action is effective 12/2/13
                  Attainment.
                
                
                  Newton County
                  This action is effective 12/2/13
                  Attainment.
                
                
                  Paulding County
                  This action is effective 12/2/13
                  Attainment.
                
                
                  Rockdale County
                  This action is effective 12/2/13
                  Attainment.
                
                
                  Spalding County
                  This action is effective 12/2/13
                  Attainment.
                
                
                  Walton County
                  This action is effective 12/2/13
                  Attainment.
                
                
                  Macon, GA: 3
                  
                
                
                  Bibb County
                  10/19/07
                  Attainment.
                   
                   
                
                
                  Monroe County (part)
                  10/19/07
                  Attainment.
                   
                   
                
                
                  
                  From the point where Bibb and Monroe Counties meet at U.S. Hwy 23/Georgia Hwy 87 follow the Bibb/Monroe County line westward 150′ from the U.S. Hwy 23/Georgia Hwy 87 centerline, proceed northward 150′ west of and parallel to the U.S. Hwy 23/Georgia Hwy 87 centerline to 33 degrees, 04 minutes, 30 seconds; proceed westward to 83 degrees, 49 minutes, 45 seconds; proceed due south to 150′ north of the Georgia Hwy 18 centerline, proceed eastward 150′ north of and parallel to the Georgia Hwy 18 centerline to 1150′ west of the U.S. Hwy 23/Georgia Hwy 87 centerline, proceed southward 1150′ west of and parallel to the U.S. Hwy 23/Georgia Hwy 87 centerline to the Monroe/Bibb County line; then follow the Monroe/Bibb County line to 150′ west of the U.S. Hwy 23/Georgia Hwy 87 centerline
                
                
                  Chattanooga, TN-GA:
                
                
                  Catoosa County
                   (2)
                  
                  Attainment.
                
                
                  Murray Co (Chattahoochee Nat Forest), GA:
                
                
                  Murray County (part)
                  11/15/07
                  Attainment
                
                
                  The area enclosed to the east by Murray County's eastern border, to the north by latitude of 34.9004 degrees, to the west by longitude 84.7200 degrees, and to the south by 34.7040 degrees. All mountain peaks within the Chattahoochee National Forest area of Murray County that have an elevation greater than or equal to 2,400 feet and that are enclosed by contour lines that close on themselves
                
                
                  Rest of State
                  
                  Unclassifiable/Attainment
                
                
                  Appling County
                
                
                  Atkinson County
                
                
                  Bacon County
                
                
                  Baker County
                
                
                  Baldwin County
                
                
                  Banks County
                
                
                  Ben Hill County
                
                
                  Berrien County
                
                
                  Bleckley County
                
                
                  Brantley County
                
                
                  Brooks County
                
                
                  Bryan County
                
                
                  Bulloch County
                
                
                  Burke County
                
                
                  Butts County
                
                
                  Calhoun County
                
                
                  Camden County
                
                
                  Candler County
                
                
                  Charlton County
                
                
                  Chatham County
                
                
                  Chattahoochee County
                
                
                  Chattooga County
                
                
                  Clarke County
                
                
                  Clay County
                
                
                  Clinch County
                
                
                  Coffee County
                
                
                  
                  Colquitt County
                
                
                  Columbia County
                
                
                  Cook County
                
                
                  Crawford County
                
                
                  Crisp County
                
                
                  Dade County
                
                
                  Dawson County
                
                
                  Decatur County
                
                
                  Dodge County
                
                
                  Dooly County
                
                
                  Dougherty County
                
                
                  Early County
                
                
                  Echols County
                
                
                  Effingham County
                
                
                  Elbert County
                
                
                  Emanuel County
                
                
                  Evans County
                
                
                  Fannin County
                
                
                  Floyd County
                
                
                  Franklin County
                
                
                  Gilmer County
                
                
                  Glascock County
                
                
                  Glynn County
                
                
                  Gordon County
                
                
                  Grady County
                
                
                  Greene County
                
                
                  Habersham County
                
                
                  Hancock County
                
                
                  Haralson County
                
                
                  Harris County
                
                
                  Hart County
                
                
                  Heard County
                
                
                  Houston County
                
                
                  Irwin County
                
                
                  Jackson County
                
                
                  Jasper County
                
                
                  Jeff Davis County
                
                
                  Jefferson County
                
                
                  Jenkins County
                
                
                  Johnson County
                
                
                  Jones County
                
                
                  Lamar County
                
                
                  Lanier County
                
                
                  Laurens County
                
                
                  Lee County
                
                
                  Liberty County
                
                
                  Lincoln County
                
                
                  Long County
                
                
                  Lowndes County
                
                
                  Lumpkin County
                
                
                  Macon County
                
                
                  Madison County
                
                
                  Marion County
                
                
                  McDuffie County
                
                
                  McIntosh County
                
                
                  Meriwether County
                
                
                  Miller County
                
                
                  Mitchell County
                
                
                  Monroe County (part) remainder
                
                
                  Montgomery County
                
                
                  Morgan County
                
                
                  Murray County (part) remainder
                
                
                  Muscogee County
                
                
                  Oconee County
                
                
                  Oglethorpe County
                
                
                  Peach County
                
                
                  Pickens County
                
                
                  Pierce County
                
                
                  
                  Pike County
                
                
                  Polk County
                
                
                  Pulaski County
                
                
                  Putnam County
                
                
                  Quitman County
                
                
                  Rabun County
                
                
                  Randolph County
                
                
                  Richmond County
                
                
                  Schley County
                
                
                  Screven County
                
                
                  Seminole County
                
                
                  Stephens County
                
                
                  Stewart County
                
                
                  Sumter County
                
                
                  Talbot County
                
                
                  Taliaferro County
                
                
                  Tattnall County
                
                
                  Taylor County
                
                
                  Telfair County
                
                
                  Terrell County
                
                
                  Thomas County
                
                
                  Tift County
                
                
                  Toombs County
                
                
                  Towns County
                
                
                  Treutlen County
                
                
                  Troup County
                
                
                  Turner County
                
                
                  Twiggs County
                
                
                  Union County
                
                
                  Upson County
                
                
                  Walker County
                
                
                  Ware County
                
                
                  Warren County
                
                
                  Washington County
                
                
                  Wayne County
                
                
                  Webster County
                
                
                  Wheeler County
                
                
                  White County
                
                
                  Whitfield County
                
                
                  Wilcox County
                
                
                  Wilkes County
                
                
                  Wilkinson County
                
                
                  Worth County
                
                
                  a Includes Indian Country located in each county or area, except as otherwise specified.
                
                  1 This date is June 15, 2004, unless otherwise noted.
                
                  2 Effective April 15, 2008.
                
                  3 The boundary change is effective October 13, 2006.
              
              
                Georgia—2008 8-Hour Ozone NAAQS
                [Primary and Secondary]
                
                  Designated area
                  Designation
                  Date 1
                  
                  Type
                  Classification
                  Date 1
                  
                  Type
                
                
                  Atlanta, GA: 2
                  
                  6/2/2017
                  Attainment
                
                
                  Bartow County
                  
                  
                    Attainment
                  
                
                
                  Cherokee County
                  
                  
                    Attainment
                  
                
                
                  Clayton County
                  
                  
                    Attainment
                  
                
                
                  Cobb County
                  
                  
                    Attainment
                  
                
                
                  Coweta County
                  
                  
                    Attainment
                  
                
                
                  DeKalb County
                  
                  
                    Attainment
                  
                
                
                  Douglas County
                  
                  
                    Attainment
                  
                
                
                  Fayette County
                  
                  
                    Attainment
                  
                
                
                  Forsyth County
                  
                  
                    Attainment
                  
                
                
                  Fulton County
                  
                  
                    Attainment
                  
                
                
                  Gwinnett County
                  
                  
                    Attainment
                  
                
                
                  Henry County
                  
                  
                    Attainment
                  
                
                
                  
                  Newton County
                  
                  
                    Attainment
                  
                
                
                  Paulding County
                  
                  
                    Attainment
                  
                
                
                  Rockdale County
                  
                  
                    Attainment
                  
                
                
                  Rest of State: 3
                  
                
                
                  Appling County
                  
                  Unclassifiable/Attainment
                
                
                  Atkinson County
                  
                  Unclassifiable/Attainment
                
                
                  Bacon County
                  
                  Unclassifiable/Attainment
                
                
                  Baker County
                  
                  Unclassifiable/Attainment
                
                
                  Baldwin County
                  
                  Unclassifiable/Attainment
                
                
                  Banks County
                  
                  Unclassifiable/Attainment
                
                
                  Barrow County
                  
                  Unclassifiable/Attainment
                
                
                  Ben Hill County
                  
                  Unclassifiable/Attainment
                
                
                  Berrien County
                  
                  Unclassifiable/Attainment
                
                
                  Bibb County
                  
                  Unclassifiable/Attainment
                
                
                  Bleckley County
                  
                  Unclassifiable/Attainment
                
                
                  Brantley County
                  
                  Unclassifiable/Attainment
                
                
                  Brooks County
                  
                  Unclassifiable/Attainment
                
                
                  Bryan County
                   
                  Unclassifiable/Attainment
                
                
                  Bulloch County
                  
                  Unclassifiable/Attainment
                
                
                  Burke County
                  
                  Unclassifiable/Attainment
                
                
                  Butts County
                  
                  Unclassifiable/Attainment
                
                
                  Calhoun County
                  
                  Unclassifiable/Attainment
                
                
                  Camden County
                  
                  Unclassifiable/Attainment
                
                
                  Candler County
                  
                  Unclassifiable/Attainment
                
                
                  Carroll County
                  
                  Unclassifiable/Attainment
                
                
                  Catoosa County
                  
                  Unclassifiable/Attainment
                
                
                  Charlton County
                   
                  Unclassifiable/Attainment
                
                
                  Chatham County
                  
                  Unclassifiable/Attainment
                
                
                  Chattahoochee County
                  
                  Unclassifiable/Attainment
                
                
                  Chattooga County
                  
                  Unclassifiable/Attainment
                
                
                  Clarke County
                  
                  Unclassifiable/Attainment
                
                
                  Clay County
                  
                  Unclassifiable/Attainment
                
                
                  Clinch County
                  
                  Unclassifiable/Attainment
                
                
                  Coffee County
                  
                  Unclassifiable/Attainment
                
                
                  Colquitt County
                  
                  Unclassifiable/Attainment
                
                
                  Columbia County
                  
                  Unclassifiable/Attainment
                
                
                  Cook County
                  
                  Unclassifiable/Attainment
                
                
                  Crawford County
                  
                  Unclassifiable/Attainment
                
                
                  Crisp County
                  
                  Unclassifiable/Attainment
                
                
                  Dade County
                  
                  Unclassifiable/Attainment
                
                
                  Dawson County
                  
                  Unclassifiable/Attainment
                
                
                  Decatur County
                  
                  Unclassifiable/Attainment
                
                
                  Dodge County
                  
                  Unclassifiable/Attainment
                
                
                  Dooly County
                  
                  Unclassifiable/Attainment
                
                
                  Dougherty County
                  
                  Unclassifiable/Attainment
                
                
                  Early County
                  
                  Unclassifiable/Attainment
                
                
                  Echols County
                  
                  Unclassifiable/Attainment
                
                
                  Effingham County
                  
                  Unclassifiable/Attainment
                
                
                  Elbert County
                  
                  Unclassifiable/Attainment
                
                
                  Emanuel County
                  
                  Unclassifiable/Attainment
                
                
                  Evans County
                  
                  Unclassifiable/Attainment
                
                
                  Fannin County
                  
                  Unclassifiable/Attainment
                
                
                  Floyd County
                  
                  Unclassifiable/Attainment
                
                
                  Franklin County
                  
                  Unclassifiable/Attainment
                
                
                  Gilmer County
                  
                  Unclassifiable/Attainment
                
                
                  Glascock County
                  
                  Unclassifiable/Attainment
                
                
                  Glynn County
                  
                  Unclassifiable/Attainment
                
                
                  Gordon County
                  
                  Unclassifiable/Attainment
                
                
                  Grady County
                  
                  Unclassifiable/Attainment
                
                
                  Greene County
                  
                  Unclassifiable/Attainment
                
                
                  Habersham County
                  
                  Unclassifiable/Attainment
                
                
                  Hall County
                  
                  Unclassifiable/Attainment
                
                
                  Hancock County
                  
                  Unclassifiable/Attainment
                
                
                  Haralson County
                  
                  Unclassifiable/Attainment
                
                
                  Harris County
                  
                  Unclassifiable/Attainment
                
                
                  Hart County
                  
                  Unclassifiable/Attainment
                
                
                  Heard County
                  
                  Unclassifiable/Attainment
                
                
                  Houston County
                  
                  Unclassifiable/Attainment
                
                
                  Irwin County
                  
                  Unclassifiable/Attainment
                
                
                  
                  Jackson County
                  
                  Unclassifiable/Attainment
                
                
                  Jasper County
                  
                  Unclassifiable/Attainment
                
                
                  Jeff Davis County
                  
                  Unclassifiable/Attainment
                
                
                  Jefferson County
                  
                  Unclassifiable/Attainment
                
                
                  Jenkins County
                  
                  Unclassifiable/Attainment
                
                
                  Johnson County
                  
                  Unclassifiable/Attainment
                
                
                  Jones County
                  
                  Unclassifiable/Attainment
                
                
                  Lamar County
                  
                  Unclassifiable/Attainment
                
                
                  Lanier County
                  
                  Unclassifiable/Attainment
                
                
                  Laurens County
                  
                  Unclassifiable/Attainment
                
                
                  Lee County
                  
                  Unclassifiable/Attainment
                
                
                  Liberty County
                  
                  Unclassifiable/Attainment
                
                
                  Lincoln County
                  
                  Unclassifiable/Attainment
                
                
                  Long County
                  
                  Unclassifiable/Attainment
                
                
                  Lowndes County
                  
                  Unclassifiable/Attainment
                
                
                  Lumpkin County
                  
                  Unclassifiable/Attainment
                
                
                  McDuffie County
                  
                  Unclassifiable/Attainment
                
                
                  McIntosh County
                  
                  Unclassifiable/Attainment
                
                
                  Macon County
                  
                  Unclassifiable/Attainment
                
                
                  Madison County
                  
                  Unclassifiable/Attainment
                
                
                  Marion County
                  
                  Unclassifiable/Attainment
                
                
                  Meriwether County
                  
                  Unclassifiable/Attainment
                
                
                  Miller County
                  
                  Unclassifiable/Attainment
                
                
                  Mitchell County
                  
                  Unclassifiable/Attainment
                
                
                  Monroe County
                  
                  Unclassifiable/Attainment
                
                
                  Montgomery County
                  
                  Unclassifiable/Attainment
                
                
                  Morgan County
                  
                  Unclassifiable/Attainment
                
                
                  Murray County
                  
                  Unclassifiable/Attainment
                
                
                  Muscogee County
                  
                  Unclassifiable/Attainment
                
                
                  Oconee County
                  
                  Unclassifiable/Attainment
                
                
                  Oglethorpe County
                  
                  Unclassifiable/Attainment
                
                
                  Peach County
                  
                  Unclassifiable/Attainment
                
                
                  Pickens County
                  
                  Unclassifiable/Attainment
                
                
                  Pierce County
                  
                  Unclassifiable/Attainment
                
                
                  Pike County
                  
                  Unclassifiable/Attainment
                
                
                  Polk County
                  
                  Unclassifiable/Attainment
                
                
                  Pulaski County
                  
                  Unclassifiable/Attainment
                
                
                  Putnam County
                  
                  Unclassifiable/Attainment
                
                
                  Quitman County
                  
                  Unclassifiable/Attainment
                
                
                  Rabun County
                  
                  Unclassifiable/Attainment
                
                
                  Randolph County
                  
                  Unclassifiable/Attainment
                
                
                  Richmond County
                  
                  Unclassifiable/Attainment
                
                
                  Schley County
                  
                  Unclassifiable/Attainment
                
                
                  Screven County
                  
                  Unclassifiable/Attainment
                
                
                  Seminole County
                  
                  Unclassifiable/Attainment
                
                
                  Spalding County
                  
                  Unclassifiable/Attainment
                
                
                  Stephens County
                  
                  Unclassifiable/Attainment
                
                
                  Stewart County
                  
                  Unclassifiable/Attainment
                
                
                  Sumter County
                  
                  Unclassifiable/Attainment
                
                
                  Talbot County
                  
                  Unclassifiable/Attainment
                
                
                  Taliaferro County
                  
                  Unclassifiable/Attainment
                
                
                  Tattnall County
                  
                  Unclassifiable/Attainment
                
                
                  Taylor County
                  
                  Unclassifiable/Attainment
                
                
                  Telfair County
                  
                  Unclassifiable/Attainment
                
                
                  Terrell County
                  
                  Unclassifiable/Attainment
                
                
                  Thomas County
                  
                  Unclassifiable/Attainment
                
                
                  Tift County
                  
                  Unclassifiable/Attainment
                
                
                  Toombs County
                  
                  Unclassifiable/Attainment
                
                
                  Towns County
                  
                  Unclassifiable/Attainment
                
                
                  Treutlen County
                  
                  Unclassifiable/Attainment
                
                
                  Troup County
                  
                  Unclassifiable/Attainment
                
                
                  Turner County
                  
                  Unclassifiable/Attainment
                
                
                  Twiggs County
                  
                  Unclassifiable/Attainment
                
                
                  Union County
                  
                  Unclassifiable/Attainment
                
                
                  Upson County
                  
                  Unclassifiable/Attainment
                
                
                  Walker County
                  
                  Unclassifiable/Attainment
                
                
                  Walton County
                  
                  Unclassifiable/Attainment
                
                
                  Ware County
                  
                  Unclassifiable/Attainment
                
                
                  Warren County
                  
                  Unclassifiable/Attainment
                
                
                  
                  Washington County
                  
                  Unclassifiable/Attainment
                
                
                  Wayne County
                  
                  Unclassifiable/Attainment
                
                
                  Webster County
                  
                  Unclassifiable/Attainment
                
                
                  Wheeler County
                  
                  Unclassifiable/Attainment
                
                
                  White County
                  
                  Unclassifiable/Attainment
                
                
                  Whitfield County
                  
                  Unclassifiable/Attainment
                
                
                  Wilcox County
                  
                  Unclassifiable/Attainment
                
                
                  Wilkes County
                  
                  Unclassifiable/Attainment
                
                
                  Wilkinson County
                  
                  Unclassifiable/Attainment
                
                
                  Worth County
                  
                  Unclassifiable/Attainment
                
                
                  1 This date is July 20, 2012, unless otherwise noted.
                
                  2 Excludes Indian country located in each area, unless otherwise noted.
                
                  3 Includes any Indian country in each county or area, unless otherwise specified.
              
              
                Georgia—2015 8-Hour Ozone NAAQS
                [Primary and Secondary]
                
                  Designated area 1
                  
                  Designation
                  Date 2
                  
                  Type
                  Classification
                  Date 2
                  
                  Type
                
                
                  Atlanta, GA
                  
                  Nonattainment
                  
                  Marginal.
                
                
                  Bartow County.
                
                
                  Clayton County.
                
                
                  Cobb County.
                
                
                  DeKalb County.
                
                
                  Fulton County.
                
                
                  Gwinnett County.
                
                
                  Henry County.
                
                
                  Appling County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Atkinson County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Bacon County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Baker County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Baldwin County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Banks County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Barrow County
                  
                  Attainment/Unclassifiable
                
                
                  Ben Hill County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Berrien County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Bibb County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Bleckley County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Brantley County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Brooks County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Bryan County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Bulloch County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Burke County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  
                  Butts County
                  
                  Attainment/Unclassifiable
                
                
                  Calhoun County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Camden County
                  
                  Attainment/Unclassifiable
                
                
                  Candler County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Carroll County
                  
                  Attainment/Unclassifiable
                
                
                  Catoosa County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Charlton County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Chatham County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Chattahoochee County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Chattooga County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Cherokee County
                  
                  Attainment/Unclassifiable
                
                
                  Clarke County
                  
                  Attainment/Unclassifiable
                
                
                  Clay County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Clinch County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Coffee County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Colquitt County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Columbia County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Cook County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Coweta County
                  
                  Attainment/Unclassifiable
                
                
                  Crawford County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Crisp County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Dade County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Dawson County
                  
                  Attainment/Unclassifiable
                
                
                  Decatur County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Dodge County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Dooly County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Dougherty County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Douglas County
                  
                  Attainment/Unclassifiable
                
                
                  Early County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  
                  Echols County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Effingham County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Elbert County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Emanuel County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Evans County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Fannin County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Fayette County
                  
                  Attainment/Unclassifiable
                
                
                  Floyd County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Forsyth County
                  
                  Attainment/Unclassifiable
                
                
                  Franklin County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Gilmer County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Glascock County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Glynn County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Gordon County
                  
                  Attainment/Unclassifiable
                
                
                  Grady County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Greene County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Habersham County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Hall County
                  
                  Attainment/Unclassifiable
                
                
                  Hancock County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Haralson County
                  
                  Attainment/Unclassifiable
                
                
                  Harris County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Hart County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Heard County
                  
                  Attainment/Unclassifiable
                
                
                  Houston County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Irwin County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Jackson County
                  
                  Attainment/Unclassifiable
                
                
                  Jasper County
                  
                  Attainment/Unclassifiable
                
                
                  Jeff Davis County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Jefferson County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  
                  Jenkins County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Johnson County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Jones County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Lamar County
                  
                  Attainment/Unclassifiable
                
                
                  Lanier County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Laurens County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Lee County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Liberty County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Lincoln County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Long County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Lowndes County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Lumpkin County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  McDuffie County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  McIntosh County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Macon County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Madison County
                  
                  Attainment/Unclassifiable
                
                
                  Marion County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Meriwether County
                  
                  Attainment/Unclassifiable
                
                
                  Miller County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Mitchell County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Monroe County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Montgomery County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Morgan County
                  
                  Attainment/Unclassifiable
                
                
                  Murray County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Muscogee County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Newton County
                  
                  Attainment/Unclassifiable
                
                
                  Oconee County
                  
                  Attainment/Unclassifiable
                
                
                  Oglethorpe County
                  
                  Attainment/Unclassifiable
                
                
                  Paulding County
                  
                  Attainment/Unclassifiable
                
                
                  
                  Peach County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Pickens County
                  
                  Attainment/Unclassifiable
                
                
                  Pierce County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Pike County
                  
                  Attainment/Unclassifiable
                
                
                  Polk County
                  
                  Attainment/Unclassifiable
                
                
                  Pulaski County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Putnam County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Quitman County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Rabun County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Randolph County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Richmond County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Rockdale County
                  
                  Attainment/Unclassifiable
                
                
                  Schley County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Screven County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Seminole County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Spalding County
                  
                  Attainment/Unclassifiable
                
                
                  Stephens County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Stewart County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Sumter County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Talbot County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Taliaferro County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Tattnall County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Taylor County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Telfair County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Terrell County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Thomas County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Tift County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Toombs County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Towns County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  
                  Treutlen County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Troup County
                  
                  Attainment/Unclassifiable
                
                
                  Turner County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Twiggs County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Union County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Upson County
                  
                  Attainment/Unclassifiable
                
                
                  Walker County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Walton County
                  
                  Attainment/Unclassifiable
                
                
                  Ware County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Warren County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Washington County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Wayne County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Webster County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Wheeler County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  White County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Whitfield County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Wilcox County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Wilkes County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Wilkinson County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Worth County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  1 Includes any Indian country in each county or area, unless otherwise specified. EPA is not determining the boundaries of any area of Indian country in this table, including any area of Indian country located in the larger designation area. The inclusion of any Indian country in the designation area is not a determination that the state has regulatory authority under the Clean Air Act for such Indian country.
                
                  2 This date is August 3, 2018, unless otherwise noted.
              
              
                Georgia—2008 Lead NAAQS
                
                  Designated area
                  Designation for the 2008 NAAQS a
                  
                  Date 1
                  
                  Type
                
                
                  Whole State
                  
                  Unclassifiable/Attainment.
                
                
                  a Includes Indian Country located in each county or area, except as otherwise specified.
                
                  1 December 31, 2011 unless otherwise noted.
              
              [43 FR 8964, Mar. 3, 1978]
              
                Editorial Note:
                For Federal Register citations affecting § 81.311, see the List of CFR Sections Affected, which appears in the Finding Aids section of the printed volume and at www.govinfo.gov.
                
              
            
            
              
              § 81.312
              Hawaii.
              
                Hawaii—TSP
                
                  Designated area
                  Does not meet primary standards
                  Does not meet secondary standards
                  Cannot be classified
                  Better than national standards
                
                
                  Hawaii Island
                  
                  
                  X 1
                  
                
                
                  Rest of the State
                  
                  
                  
                  X
                
              
              
                Hawaii—1971 Sulfur Dioxide NAAQS
                [Primary and Secondary]
                
                  Designated area
                  Does not meet primary standards
                  Does not meet secondary standards
                  Cannot be classified
                  Better than national standards
                
                
                  Whole State
                  
                  
                  
                  X
                
                
                  1 EPA designation replaces State designation.
              
              
                Hawaii—2010 Sulfur Dioxide NAAQS
                [Primary]
                
                  Designated area 1 3
                  
                  Designation
                  Date 2
                  
                  Type
                
                
                  Hawaii County
                  9/12/16
                  Attainment/Unclassifiable.
                
                
                  Kalawao County
                  
                  Attainment/Unclassifiable.
                
                
                  Kauai County
                  
                  Attainment/Unclassifiable.
                
                
                  Maui County
                  
                  Attainment/Unclassifiable.
                
                
                  1Includes any Indian country in each county or area, unless otherwise specified. EPA is not determining the boundaries of any area of Indian country in this table, including any area of Indian country located in the larger designation area. The inclusion of any Indian country in the designation area is not a determination that the state has regulatory authority under the Clean Air Act for such Indian country.
                
                  2 This date is April 9, 2018, unless otherwise noted.
                
                  3 Honolulu County will be designated by December 31, 2020.
              
              
                Hawaii—Carbon Monoxide
                
                  Designated Area
                  Designation
                  Date 1
                  
                  Type
                  Classification
                  Date 1
                  
                  Type
                
                
                  Statewide
                  
                  Unclassifiable/Attainment
                
                
                  Hawaii County
                
                
                  Honolulu County
                
                
                  Kalawao
                
                
                  Kauai County
                
                
                  Maui County
                
                
                  1 This date is November 15, 1990, unless otherwise noted.
              
              
                Hawaii—Ozone (1-Hour Standard)2
                
                
                  Designated area
                  Designation
                  Date1
                  
                  Type
                  Classification
                  Date1
                  
                  Type
                
                
                  Statewide
                  
                  Unclassifiable/Attainment
                
                
                  Hawaii County
                
                
                  Honolulu County
                
                
                  Kalawao
                
                
                  Kauai County
                
                
                  Maui County
                
                
                  1 This date is October 18, 2000, unless otherwise noted.
                
                  2 The 1-hour ozone standard is revoked effective June 15, 2005 for all areas in Hawaii.
              
              
              
                Hawaii—1997 Annual PM2.5 NAAQS
                [Primary and Secondary]
                
                  Designated area
                  Designation a
                  
                  Date 1
                  
                  Type
                  Classification
                  Date
                  Type
                
                
                  Statewide:
                
                
                  Hawaii County
                  
                  Unclassifiable/Attainment
                
                
                  Honolulu County
                  
                  Unclassifiable/Attainment
                
                
                  Kalawao County
                  
                  Unclassifiable/Attainment
                
                
                  Kauai County
                  
                  Unclassifiable/Attainment
                
                
                  Maui County
                  
                  Unclassifiable/Attainment
                
                
                  a Includes Indian Country located in each county or area, except as otherwise specified.
                
                  1 This date is 90 days after January 5, 2005, unless otherwise noted.
              
              
                Hawaii—2012 Annual PM2.5 NAAQS
                [Primary]
                
                  Designated area 1
                  
                  Designation
                  Date 2
                  
                  Type
                  Classification
                  Date 2
                  
                  Type
                
                
                  Statewide:
                
                
                  Hawaii County
                  
                  Unclassifiable/Attainment
                
                
                  Honolulu County
                  
                  Unclassifiable/Attainment
                
                
                  Kalawao County
                  
                  Unclassifiable/Attainment
                
                
                  Kauai County
                  
                  Unclassifiable/Attainment
                
                
                  Maui County
                  
                  Unclassifiable/Attainment
                
                
                  1 Includes areas of Indian country located in each county or area, except as otherwise specified.
                
                  2 This date is April 15, 2015 unless otherwise noted.
              
              
                Hawaii—1997 24-Hour PM2.5 NAAQS
                [Primary and Secondary]
                
                  Designated area
                  Designation a
                  
                  Date 1
                  
                  Type
                  Classification
                  Date
                  Type
                
                
                  Statewide:
                
                
                  Hawaii County
                  
                  Unclassifiable/Attainment
                
                
                  Honolulu County
                  
                  Unclassifiable/Attainment
                
                
                  Kalawao County
                  
                  Unclassifiable/Attainment
                
                
                  Kauai County
                  
                  Unclassifiable/Attainment
                
                
                  Maui County
                  
                  Unclassifiable/Attainment
                
                
                  a Includes Indian Country located in each county or area, except as otherwise specified.
                
                  1 This date is 90 days after January 5, 2005, unless otherwise noted.
              
              
                Hawaii—2006 24-Hour PM2.5 NAAQS
                [Primary and Secondary]
                
                  Designated area
                  Designation a
                  
                  Date 1
                  
                  Type
                  Classification
                  Date
                  Type
                
                
                  Statewide:
                
                
                  Hawaii County
                  
                  Unclassifiable/Attainment
                
                
                  Honolulu County
                  
                  Unclassifiable/Attainment
                
                
                  Kalawao County
                  
                  Unclassifiable/Attainment
                
                
                  Kauai County
                  
                  Unclassifiable/Attainment
                
                
                  Maui County
                  
                  Unclassifiable/Attainment
                
                
                  a Includes Indian Country located in each county or area, except as otherwise specified.
                
                  1 This date is 30 days after November 13, 2009, unless otherwise noted.
              
              
                Hawaii—NO2 (1971 Annual Standard)
                
                  Designated area
                  Does not meet primary standards
                  Cannot be classified or better than national standards
                
                
                  Whole State
                  
                  X
                
              
              
              
                Hawaii—NO2 (2010 1-Hour Standard)
                
                  Designated area
                  Designation a
                  
                  Date 1
                  
                  Type
                
                
                  Hawaii County
                  
                  Unclassifiable/Attainment.
                
                
                  Honolulu County
                  
                  Unclassifiable/Attainment.
                
                
                  Kalawao County
                  
                  Unclassifiable/Attainment.
                
                
                  Kauai County
                  
                  Unclassifiable/Attainment.
                
                
                  Maui County
                  
                  Unclassifiable/Attainment.
                
                
                  a Includes Indian Country located in each county or area, except as otherwise specified.
                
                  1 This date is 90 days after October 31, 2011, unless otherwise noted.
              
              
                Hawaii—1997 8-Hour Ozone NAAQS
                [Primary and Secondary]
                
                  Designated area
                  Designation a
                  
                  Date 1
                  
                  Type
                  Category/classification
                  Date 1
                  
                  Type
                
                
                  Statewide
                  
                  Unclassifiable Attainment
                
                
                  Hawaii County
                
                
                  Honolulu County
                
                
                  Kalawao County
                
                
                  Kauai County
                
                
                  Maui County
                
                
                  a Includes Indian Country located in each county or area, except as otherwise specified.
                
                  1 This date is June 15, 2004, unless otherwise noted.
              
              
                Hawaii—2008 8-Hour Ozone NAAQS
                [Primary and Secondary]
                
                  Designated area 2
                  
                  Designation
                  Date 1
                  
                  Type
                  Classification
                  Date 1
                  
                  Type
                
                
                  Hawaii County
                  
                  Unclassifiable/Attainment
                
                
                  Honolulu County
                  
                  Unclassifiable/Attainment
                
                
                  Kalawao County
                  
                  Unclassifiable/Attainment
                
                
                  Kauai County
                  
                  Unclassifiable/Attainment
                
                
                  Maui County
                  
                  Unclassifiable/Attainment
                
                
                  1 This date is July 20, 2012, unless otherwise noted.
                
                  2 Includes any Indian country in each county or area, unless otherwise specified.
              
              
                Hawaii—2015 8-Hour Ozone NAAQS
                [Primary and Secondary]
                
                  Designated area 1
                  
                  Designation
                  Date 2
                  
                  Type
                  Classification
                  Date
                  Type
                
                
                  Hawaii County
                  
                  Attainment/Unclassifiable
                
                
                  Honolulu County
                  
                  Attainment/Unclassifiable
                
                
                  Kalawao County
                  
                  Attainment/Unclassifiable
                
                
                  Kauai County
                  
                  Attainment/Unclassifiable
                
                
                  Maui County
                  
                  Attainment/Unclassifiable
                
                
                  1 Includes any Indian country in each county or area, unless otherwise specified. EPA is not determining the boundaries of any area of Indian country in this table, including any area of Indian country located in the larger designation area. The inclusion of any Indian country in the designation area is not a determination that the state has regulatory authority under the Clean Air Act for such Indian country.
                
                  2 This date is January 16, 2018, unless otherwise noted.
              
              
                Hawaii—2008 Lead NAAQS
                
                  Designated area
                  Designation for the 2008 NAAQS a
                  
                  Date 1
                  
                  Type
                
                
                  Whole State
                  
                  Unclassifiable/Attainment.
                
                
                  a Includes Indian Country located in each county or area, except as otherwise specified.
                
                  1 December 31, 2011 unless otherwise noted.
              
              [43 FR 8964, Mar. 3, 1978]
              
                
                Editorial Note:
                For Federal Register citations affecting § 81.312, see the List of CFR Sections Affected, which appears in the Finding Aids section of the printed volume and at www.govinfo.gov.
                
              
            
            
              § 81.313
              Idaho.
              
                Idaho—1971 Sulfur Dioxide NAAQS
                [Primary and Secondary]
                
                  Designated area
                  Does not meet primary standards
                  Does not meet secondary standards
                  Cannot be classified
                  Better than national standards
                
                
                  Eastern Idaho Intrastate AQCR 61:
                
                
                  Pocatello
                  
                  
                  
                  X
                
                
                  Remainder of AQCR 61
                  
                  
                  
                  X
                
                
                  Eastern Washington-Northern Idaho Interstate AQCR 62 (Idaho Portion):
                
                
                  Silver Valley (Shoshone County)
                  
                  
                  X
                
                
                  Remainder of AQCR 62 (Idaho Portion)
                  
                  
                  
                  X
                
                
                  Idaho Intrastate AQCR 63
                  
                  
                  
                  X
                
                
                  Metropolitan Boise Intrastate AQCR 64
                  
                  
                  
                  X
                
              
              
                Idaho—2010 Sulfur Dioxide NAAQS
                [Primary]
                
                  Designated area 1
                  
                  Designation
                  Date 2
                  
                  Type
                
                
                  Entire State
                  
                  Attainment/Unclassifiable.
                
                
                  1 Includes any Indian country in each county or area, unless otherwise specified. EPA is not determining the boundaries of any area of Indian country in this table, including any area of Indian country located in the larger designation area. The inclusion of any Indian country in the designation area is not a determination that the state has regulatory authority under the Clean Air Act for such Indian country.
                
                  2 This date is April 9, 2018, unless otherwise noted.
              
              
                Idaho—Carbon Monoxide
                
                  Designated Area
                  Designation
                  Date 1
                  
                  Type
                  Classification
                  Date 1
                  
                  Type
                
                
                  Boise—Northern Ada County Area:
                
                
                  
                  The Boise-Ada County nonattainment area is described as follows: Beginning at a point in the center of the channel of the Boise River which the section line between sections fifteen (15) and sixteen (16), Township three (3) north, range four (4) east crosses said river; thence down the center of the channel of the Boise River to a point opposite the mouth of Mores Creek. Thence in a straight line north forty four (44) degrees and 36 minutes west until the said line intersects the north line of Township five (5) north (12 Ter. Ses. 67); thence west to the northwest corner of Township five (5) north, range one (1) west; thence southerly to the northwest corner of Township three (3) north, range one (1) west; thence east to the northwest corner of Section four (4) township three (3) north, range one (1) west; thence south to the southeast corner of section thirty-two (32), township two (2) north, range one (1) west; thence, west to the northwest corner township one (1) north, range one (1) west; thence southerly to the southwest corner of township one (1) north, range one (1) west; thence east to the southwest corner of section thirty-three (33), township one (1) north, range four (4) east; thence in a northerly direction along the north and south centerline of township one (1), two (2) and three (3) north, range four (4) east, Boise Meridian, to a point in the center of the channel of the Boise River where the section line between section fifteen (15) and sixteen (16) township three (3) north, range four (4) east, Boise Meridian crosses said Boise River, the point of beginning
                  12/27/02
                  Attainment.
                
                
                  AQCR 61 Eastern Idaho Intrastate
                  
                  Unclassifiable/Attainment
                
                
                  Bannock County
                
                
                  Bear Lake County
                
                
                  Bingham County
                
                
                  Bonneville County
                
                
                  Butte County
                
                
                  Caribou County
                
                
                  Clark County
                
                
                  Franklin County
                
                
                  Fremont County
                
                
                  Jefferson County
                
                
                  Madison County
                
                
                  Oneida County
                
                
                  Power County
                
                
                  Teton County
                
                
                  AQCR 62 Eastern Washington N Idaho Interstate
                  
                  Unclassifiable/Attainment
                
                
                  Benewah County
                
                
                  Kootenai County
                
                
                  Latah County
                
                
                  Nez Perce County
                
                
                  Shoshone County
                
                
                  AQCR 63 Idaho Intrastate
                  
                  Unclassifiable/Attainment
                
                
                  Adams County
                
                
                  
                  Blaine County
                
                
                  Boise County
                
                
                  Bonner County
                
                
                  Boundary County
                
                
                  Camas County
                
                
                  Cassia County
                
                
                  Clearwater County
                
                
                  Custer County
                
                
                  Elmore County
                
                
                  Gem County
                
                
                  Gooding County
                
                
                  Idaho County
                
                
                  Jerome County
                
                
                  Lemhi County
                
                
                  Lewis County
                
                
                  Lincoln County
                
                
                  Minidoka County
                
                
                  Owyhee County
                
                
                  Payette County
                
                
                  Twin Falls County
                
                
                  Valley County
                
                
                  Washington County
                
                
                  AQCR 64 Metropolitan Boise Intrastate (Remainder of)
                  
                  Unclassifiable/Attainment
                
                
                  Ada County (part)
                
                
                  Remainder of County
                
                
                  Canyon County
                
                
                  1 This date is November 15, 1990, unless otherwise noted.
              
              
                Idaho—Ozone (1-Hour Standard)2
                
                
                  Designated area
                  Designation
                  Date1
                  
                  Type
                  Classification
                  Date1
                  
                  Type
                
                
                  AQCR 61 Eastern Idaho Intrastate
                  
                  Unclassifiable/Attainment
                
                
                  Bannock County
                
                
                  Bear Lake County
                
                
                  Bingham County
                
                
                  Bonneville County
                
                
                  Butte County
                
                
                  Caribou County
                
                
                  Clark County
                
                
                  Franklin County
                
                
                  Fremont County
                
                
                  Jefferson County
                
                
                  Madison County
                
                
                  Oneida County
                
                
                  Power County
                
                
                  Teton County
                
                
                  AQCR 62 E Washington-N Idaho Interstate
                  
                  Unclassifiable/Attainment
                
                
                  Benewah County
                
                
                  Kootenai County
                
                
                  Latah County
                
                
                  Nez Perce County
                
                
                  Shoshone County
                
                
                  AQCR 63 Idaho Intrastate
                  
                  Unclassifiable/Attainment
                
                
                  Adams County
                
                
                  Blaine County
                
                
                  Boise County
                
                
                  Bonner County
                
                
                  Boundary County
                
                
                  Camas County
                
                
                  Cassia County
                
                
                  Clearwater County
                
                
                  Custer County
                
                
                  Elmore County
                
                
                  Gem County
                
                
                  Gooding County
                
                
                  Idaho County
                
                
                  
                  Jerome County
                
                
                  Lemhi County
                
                
                  Lewis County
                
                
                  Lincoln County
                
                
                  Minidoka County
                
                
                  Owyhee County
                
                
                  Payette County
                
                
                  Twin Falls County
                
                
                  Valley County
                
                
                  Washington County
                
                
                  AQCR 64 Metropolitan Boise Interstate
                  
                  Unclassifiable/Attainment
                
                
                  Ada County
                
                
                  Canyon County
                
                
                  1 This date is October 18, 2000, unless otherwise noted.
                
                  2 The 1-hour ozone standard is revoked effective June 15, 2005 for all areas in Idaho.
              
              
                Idaho PM-10
                
                  Designated area
                  Designation
                  Date
                  Type
                  Classification
                  Date
                  Type
                
                
                  Eastern Idaho IntraState AQCR 61:
                  08/14/06
                  Attainment.
                
                
                  Power-Bannock Counties, part of: (Pocatello)
                
                
                  State Lands-Portneuf Valley Area:
                
                
                  T.5S, R.34E Sections 25-36
                
                
                  T.5S, R.35E Section 31
                
                
                  T.6S, R.34E Sections 1-36
                
                
                  T.6S, R.35E Sections 5-9, 16-21, 28-33, plus the west 1/2 of sections 10, 15, 22, 27, 34
                
                
                  T.7S, R.34E Sections 1-4, 10-14, and 24
                
                
                  T.7S, R.35E Sections 4-9, 16-21, 28-33, plus the west 1/2 of sections 3, 10, 15, 22, 27, 34
                
                
                  T.8S, R.35E Section 4 plus the west 1/2 of section 3
                
                
                  Power-Bannock Counties, part of: (Pocatello)
                  11/15/90
                  Nonattainment
                  11/15/90
                  Moderate
                
                
                  Fort Hall Indian Reservation:
                
                
                  T.5S, R.34E Sections 15-23
                
                
                  T.5S, R.33E Sections 13-36
                
                
                  T.6S, R.33E Sections 1-36
                
                
                  T.7S, R.33E Sections 4, 5, 6
                
                
                  T.7S, R.34E Section 8
                
                
                  Pocatello: 336 square mile area from Schiller at the northwest to Inkom at southeast, excluding the Portneuf Valley and Fort Hall nonattainment areas
                  11/15/90
                  Unclassifiable
                
                
                  Soda Springs: 96 square mile area encompassing Soda Springs, Conda and the industrial area in between
                  11/15/90
                  Unclassifiable
                
                
                  Remainder of AQCR 61
                  11/15/90
                  Unclassifiable
                
                
                  Eastern Washington-Northern Idaho Interstate AQCR 62 (Idaho portion):
                
                
                  
                  Shoshone County: Pinehurst Expansion Area Northwest quarter of the Northwest quarter, Section 8, Township 48 North, Range 2 East; Southwest quarter of the Northwest quarter, Section 8, Township 48, North, Range 2 East; Northwest quarter of the Southwest quarter, Section 8, Township 48 North, Range 2 East; Southwest quarter, Section 8, Township 48 North, Range 2 East; Southwest quarter of the Southwest quarter, Section 48 North, Range 2 East, Boise Base (known as “Pinehurst expansion area”)
                  
                    10/11/18
                  
                  Attainment
                
                
                  City of Pinehurst
                  
                    10/11/18
                  
                  Attainment
                
                
                  Idaho Intrastate AQCR 63:
                
                
                  Bonner County: Sandpoint Area: Section 1-3, 9-12, 15, 16, 21, 22, 27, 28 of range 2 west and Township 57 north; and the western 3/4 of Sections 14, 23 and 26 of the same Township and range coordinates
                  06/3/13
                  Attainment
                
                
                  Remainder of AQCR 63
                  11/15/90
                  Unclassifiable
                
                
                  Metropolitan Boise the Intrastate AQCR 64:
                
                
                  Ada County: Boise—Northern Boundary—Beginning at a point in the center of the channel of the Boise River, where the line between sections 15 and 16 in Township 3 north (T3N), range 4 east (R4E), crosses said Boise river; thence, west down the center of the channel of the Boise River to a point opposite the mouth of More's Creek; thence, in a straight line north 44 degrees and 38 minutes west until the said line intersects the north line T5N (12 Ter. Ses. 67); thence west to the northwest corner T5N, R1W Western Boundary—Thence, south to the northwest corner of T3N, R1W; thence east to the northwest corner of section 4 of T3N, R1W; thence south to the southeast corner of section 32 of T2N, R1W; thence, west to the northwest corner of T1N, R1W; thence, south to the southwest corner of section 32 of T2N, R1W; thence, west to the northwest corner of T1N, R1W; thence south to the southwest corner of T1N, R1W Southern Boundary—Thence, east to the southwest corner of section 33 of T1N, R4E Eastern Boundary—Thence, north along the north and south center line of Townships T1N, R4E, T2N, R4E, and T3N, R4E, Boise Meridian to the beginning point in the center of the channel of the Boise River.
                  12/26/2003
                  Attainment
                
                
                  Remainder of AQCR 64
                  11/15/90
                  Unclassifiable.
                
              
              
              
                Idaho—1997 Annual PM2.5 NAAQS
                [Primary and Secondary]
                
                  Designated area
                  Designation a
                  
                  Date 1
                  
                  Type
                  Classification
                  Date
                  Type
                
                
                  AQCR 61 Eastern Idaho Intrastate:
                
                
                  Bannock County
                  
                  Unclassifiable/Attainment
                
                
                  Bear Lake County
                  
                  Unclassifiable/Attainment
                
                
                  Bingham County
                  
                  Unclassifiable/Attainment
                
                
                  Bonneville County
                  
                  Unclassifiable/Attainment
                
                
                  Butte County
                  
                  Unclassifiable/Attainment
                
                
                  Caribou County
                  
                  Unclassifiable/Attainment
                
                
                  Clark County
                  
                  Unclassifiable/Attainment
                
                
                  Franklin County
                  
                  Unclassifiable/Attainment
                
                
                  Fremont County
                  
                  Unclassifiable/Attainment
                
                
                  Jefferson County
                  
                  Unclassifiable/Attainment
                
                
                  Madison County
                  
                  Unclassifiable/Attainment
                
                
                  Oneida County
                  
                  Unclassifiable/Attainment
                
                
                  Power County
                  
                  Unclassifiable/Attainment
                
                
                  Teton County
                  
                  Unclassifiable/Attainment
                
                
                  AQCR 62 E Washington-N Idaho Interstate:
                
                
                  Benewah County
                  
                  Unclassifiable/Attainment
                
                
                  Kootenai County
                  
                  Unclassifiable/Attainment
                
                
                  Latah County
                  
                  Unclassifiable/Attainment
                
                
                  Nez Perce County
                  
                  Unclassifiable/Attainment
                
                
                  Shoshone County
                  
                  Unclassifiable/Attainment
                
                
                  AQCR 63 Idaho Intrastate:
                
                
                  Adams County
                  
                  Unclassifiable/Attainment
                
                
                  Blaine County
                  
                  Unclassifiable/Attainment
                
                
                  Boise County
                  
                  Unclassifiable/Attainment
                
                
                  Bonner County
                  
                  Unclassifiable/Attainment
                
                
                  Boundary County
                  
                  Unclassifiable/Attainment
                
                
                  Camas County
                  
                  Unclassifiable/Attainment
                
                
                  Cassia County
                  
                  Unclassifiable/Attainment
                
                
                  Clearwater County
                  
                  Unclassifiable/Attainment
                
                
                  Custer County
                  
                  Unclassifiable/Attainment
                
                
                  Elmore County
                  
                  Unclassifiable/Attainment
                
                
                  Gem County
                  
                  Unclassifiable/Attainment
                
                
                  Gooding County
                  
                  Unclassifiable/Attainment
                
                
                  Idaho County
                  
                  Unclassifiable/Attainment
                
                
                  Jerome County
                  
                  Unclassifiable/Attainment
                
                
                  Lemhi County
                  
                  Unclassifiable/Attainment
                
                
                  Lewis County
                  
                  Unclassifiable/Attainment
                
                
                  Lincoln County
                  
                  Unclassifiable/Attainment
                
                
                  Minidoka County
                  
                  Unclassifiable/Attainment
                
                
                  Owyhee County
                  
                  Unclassifiable/Attainment
                
                
                  Payette County
                  
                  Unclassifiable/Attainment
                
                
                  Twin Falls County
                  
                  Unclassifiable/Attainment
                
                
                  Valley County
                  
                  Unclassifiable/Attainment
                
                
                  Washington County
                  
                  Unclassifiable/Attainment
                
                
                  AQCR 64 Metropolitan Boise Interstate:
                
                
                  Ada County
                  
                  Unclassifiable/Attainment
                
                
                  Canyon County
                  
                  Unclassifiable/Attainment
                
                
                  a Includes Indian Country located in each county or area, except as otherwise specified.
                
                  1 This date is 90 days after January 5, 2005, unless otherwise noted.
              
              
                Idaho—2012 Annual PM2.5 NAAQS
                [Primary]
                
                  Designated area 1
                  
                  Designation
                  Date 2
                  
                  Type
                  Classification
                  Date 2
                  
                  Type
                
                
                  West Silver Valley, ID:
                
                
                  Shoshone County (part)
                  
                  Nonattainment
                  
                  Moderate.
                
                
                  
                  That portion of Shoshone County, which is described as follows: T50N, R02E, Sections 14, 15, 22-27, 29-36; T49N, R01E, Sections 2, 11-14, 23-26, 35, 36 and Sections 10,15, 22, 27, 34 east of Kootenai County boundary; T49N, R02E, Sections 1-36; T49N, R03E, Sections 7, 13-36; T49N, R04E, Sections 19, 30, 31; T48N, R01E, Sections 1, 2, 11-14, 22-27, 34-36 and Sections 3, 10, 15 east of Kootenai County boundary; T48N, R02E, Sections 1-36;T48N, R03E, Sections 2-10, 16-20, 30, 31; T48N, R03E, Section 1, NWNW, SWNW, NWSW, SWSW; T48N, R03E, Section 11, NW 1/4, NE 1/4, NWSW, NESW, NWSE, NESE; T48N, R03E, Section 12, NWNW, SWNW, NWSW; T47N, R01E, Sections 1-3, 10-15, 22-27; T47N, R02E, Sections 1-23, 28-30; T47N, R03E, Sections 5-8, 17, and 18.
                  
                
                
                  AQCR 61 Eastern Idaho Intrastate:
                
                
                  Bannock County
                  
                  Unclassifiable/Attainment
                
                
                  Bear Lake County
                  
                  Unclassifiable/Attainment
                
                
                  Bingham County
                  
                  Unclassifiable/Attainment
                
                
                  Bonneville County
                  
                  Unclassifiable/Attainment
                
                
                  Butte County
                  
                  Unclassifiable/Attainment
                
                
                  Caribou County
                  
                  Unclassifiable/Attainment
                
                
                  Clark County
                  
                  Unclassifiable/Attainment
                
                
                  Franklin County
                  
                  Unclassifiable/Attainment
                
                
                  Fremont County
                  
                  Unclassifiable/Attainment
                
                
                  Jefferson County
                  
                  Unclassifiable/Attainment
                
                
                  Madison County
                  
                  Unclassifiable/Attainment
                
                
                  Oneida County
                  
                  Unclassifiable/Attainment
                
                
                  Power County
                  
                  Unclassifiable/Attainment
                
                
                  Teton County
                  
                  Unclassifiable/Attainment
                
                
                  AQCR 62 E Washington-N Idaho Interstate:
                
                
                  Benewah County
                  
                  Unclassifiable/Attainment
                
                
                  Kootenai County
                  
                  Unclassifiable/Attainment
                
                
                  Latah County
                  
                  Unclassifiable/Attainment
                
                
                  Nez Perce County
                  
                  Unclassifiable/Attainment
                
                
                  Shoshone County (remainder)
                  
                  Unclassifiable/Attainment
                
                
                  AQCR 63 Idaho Intrastate:
                
                
                  Adams County
                  
                  Unclassifiable/Attainment
                
                
                  Blaine County
                  
                  Unclassifiable/Attainment
                
                
                  Boise County
                  
                  Unclassifiable/Attainment
                
                
                  Bonner County
                  
                  Unclassifiable/Attainment
                
                
                  Boundary County
                  
                  Unclassifiable/Attainment
                
                
                  Camas County
                  
                  Unclassifiable/Attainment
                
                
                  Cassia County
                  
                  Unclassifiable/Attainment
                
                
                  Clearwater County
                  
                  Unclassifiable/Attainment
                
                
                  Custer County
                  
                  Unclassifiable/Attainment
                
                
                  Elmore County
                  
                  Unclassifiable/Attainment
                
                
                  Gem County
                  
                  Unclassifiable/Attainment
                
                
                  Gooding County
                  
                  Unclassifiable/Attainment
                
                
                  Idaho County
                  
                  Unclassifiable/Attainment
                
                
                  Jerome County
                  
                  Unclassifiable/Attainment
                
                
                  Lemhi County
                  
                  Unclassifiable/Attainment
                
                
                  Lewis County
                  
                  Unclassifiable/Attainment
                
                
                  Lincoln County
                  
                  Unclassifiable/Attainment
                
                
                  Minidoka County
                  
                  Unclassifiable/Attainment
                
                
                  
                  Owyhee County
                  
                  Unclassifiable/Attainment
                
                
                  Payette County
                  
                  Unclassifiable/Attainment
                
                
                  Twin Falls County
                  
                  Unclassifiable/Attainment
                
                
                  Valley County
                  
                  Unclassifiable/Attainment
                
                
                  Washington County
                  
                  Unclassifiable/Attainment
                
                
                  AQCR 64 Metropolitan Boise Interstate:
                
                
                  Ada County
                  
                  Unclassifiable/Attainment
                
                
                  Canyon County
                  
                  Unclassifiable/Attainment
                
                
                  1 Includes areas of Indian country located in each county or area, except as otherwise specified.
                
                  2 This date is April 15, 2015, unless otherwise noted.
              
              
                Idaho—1997 24-Hour PM2.5 NAAQS
                [Primary and Secondary]
                
                  Designated area
                  Designation a
                  
                  Date 1
                  
                  Type
                  Classification
                  Date
                  Type
                
                
                  Logan, UT-ID:
                
                
                  Franklin County (part)
                  
                  Unclassifiable/Attainment.
                
                
                  
                  Begin in the bottom left corner (southwest) of the nonattainment area boundary, southwest corner of the PLSS-Boise Meridian, Township 16 South, Range 37 East, Section 25. The boundary then proceeds north to the northwest corner of Township 15 South, Range 37 East, Section 25; then the boundary proceeds east to the southeast corner of Township 15 South, Range 38 East, Section 19; then north to the Franklin County boundary at the northwest corner of Township 13 South, Range 38 East, Section 20. From this point the boundary proceeds east 3.5 sections along the northern border of the county boundary where it then turns south 2 sections, and then proceeds east 5 more sections, and then north 2 sections more. At this point, the boundary leaves the county boundary and proceeds east at the southeast corner of Township 13 South, Range 39 East, Section 14; then the boundary heads north 2 sections to northwest corner of Township 13 South, Range 39 East, Section 12; then the boundary proceeds east 2 sections to the northeast corner of Township 13 South, Range 40 East, Section 7. The boundary then proceeds south 2 sections to the northwest corner of Township 13 South, Range 40 East, Section 20; the boundary then proceeds east 6 sections to the northeast corner of Township 13 South, Range 41 East, Section 19. The boundary then proceeds south 20 sections to the southeast corner of Township 16 South, Range 41 East, Section 30. Finally, the boundary is completed as it proceeds west 20 sections along the southern Idaho state boundary to the southwest corner of the Township 16 South, Range 37 East, Section 25.
                
                
                  Rest of State: AQCR 61 Eastern Idaho Intrastate:
                
                
                  Bannock County
                  
                  Unclassifiable/Attainment.
                
                
                  Bear Lake County
                  
                  Unclassifiable/Attainment.
                
                
                  Bingham County
                  
                  Unclassifiable/Attainment.
                
                
                  Bonneville County
                  
                  Unclassifiable/Attainment.
                
                
                  Butte County
                  
                  Unclassifiable/Attainment.
                
                
                  Caribou County
                  
                  Unclassifiable/Attainment.
                
                
                  Clark County
                  
                  Unclassifiable/Attainment.
                
                
                  Franklin County (remainder)
                  
                  Unclassifiable/Attainment.
                
                
                  Fremont County
                  
                  Unclassifiable/Attainment.
                
                
                  Jefferson County
                  
                  Unclassifiable/Attainment.
                
                
                  
                  Madison County
                  
                  Unclassifiable/Attainment.
                
                
                  Oneida County
                  
                  Unclassifiable/Attainment.
                
                
                  Power County
                  
                  Unclassifiable/Attainment.
                
                
                  Teton County
                  
                  Unclassifiable/Attainment.
                
                
                  AQCR 62 E Washington-N Idaho Interstate:
                
                
                  Benewah County
                  
                  Unclassifiable/Attainment.
                
                
                  Kootenai County
                  
                  Unclassifiable/Attainment.
                
                
                  Latah County
                  
                  Unclassifiable/Attainment.
                
                
                  Nez Perce County
                  
                  Unclassifiable/Attainment.
                
                
                  Shoshone County
                  
                  Unclassifiable/Attainment.
                
                
                  AQCR 63 Idaho Intrastate:
                
                
                  Adams County
                  
                  Unclassifiable/Attainment.
                
                
                  Blaine County
                  
                  Unclassifiable/Attainment.
                
                
                  Boise County
                  
                  Unclassifiable/Attainment.
                
                
                  Bonner County
                  
                  Unclassifiable/Attainment.
                
                
                  Boundary County
                  
                  Unclassifiable/Attainment.
                
                
                  Camas County
                  
                  Unclassifiable/Attainment.
                
                
                  Cassia County
                  
                  Unclassifiable/Attainment.
                
                
                  Clearwater County
                  
                  Unclassifiable/Attainment.
                
                
                  Custer County
                  
                  Unclassifiable/Attainment.
                
                
                  Elmore County
                  
                  Unclassifiable/Attainment.
                
                
                  Gem County
                  
                  Unclassifiable/Attainment.
                
                
                  Gooding County
                  
                  Unclassifiable/Attainment.
                
                
                  Idaho County
                  
                  Unclassifiable/Attainment.
                
                
                  Jerome County
                  
                  Unclassifiable/Attainment.
                
                
                  Lemhi County
                  
                  Unclassifiable/Attainment.
                
                
                  Lewis County
                  
                  Unclassifiable/Attainment.
                
                
                  Lincoln County
                  
                  Unclassifiable/Attainment.
                
                
                  Minidoka County
                  
                  Unclassifiable/Attainment.
                
                
                  Owyhee County
                  
                  Unclassifiable/Attainment.
                
                
                  Payette County
                  
                  Unclassifiable/Attainment.
                
                
                  Twin Falls County
                  
                  Unclassifiable/Attainment.
                
                
                  Valley County
                  
                  Unclassifiable/Attainment.
                
                
                  Washington County
                  
                  Unclassifiable/Attainment.
                
                
                  AQCR 64 Metropolitan Boise Interstate:
                
                
                  Ada County
                  
                  Unclassifiable/Attainment.
                
                
                  Canyon County
                  
                  Unclassifiable/Attainment.
                
                
                  a Includes Indian Country located in each county or area, except as otherwise specified.
                
                  1 This date is 90 days after January 5, 2005, unless otherwise noted.
              
              
                Idaho—2006 24-Hour PM2.5 NAAQS
                [Primary and Secondary]
                
                  Designated area
                  Designation a
                  
                  Date 1
                  
                  Type
                  Classification
                  Date 2
                  
                  Type
                
                
                  Logan, UT-ID:
                
                
                  Franklin County (part)
                  
                  Nonattainment
                  
                  Moderate.
                
                
                  
                  Begin in the bottom left corner (southwest) of the nonattainment area boundary, southwest corner of the PLSS-Boise Meridian, Township 16 South, Range 37 East, Section 25. The boundary then proceeds north to the northwest corner of Township 15 South, Range 37 East, Section 25; then the boundary proceeds east to the southeast corner of Township 15 South, Range 38 East, Section 19; then north to the Franklin County boundary at the northwest corner of Township 13 South, Range 38 East, Section 20. From this point the boundary proceeds east 3.5 sections along the northern border of the county boundary where it then turns south 2 sections, and then proceeds east 5 more sections, and then north 2 sections more. At this point, the boundary leaves the county boundary and proceeds east at the southeast corner of Township 13 South, Range 39 East, Section 14; then the boundary heads north 2 sections to northwest corner of Township 13 South, Range 39 east, Section 12; then the boundary proceeds east 2 sections to the northeast corner of Township 13 South, Range 40 East, Section 7. The boundary then proceeds south 2 sections to the northwest corner of Township 13 South, Range 40 East, Section 20; the boundary then proceeds east 6 sections to the northeast corner of Township 13 South, Range 41 East, Section 19. The boundary then proceeds south 20 sections to the southeast corner of Township 16 South, Range 41 East, Section 30. Finally, the boundary is completed as it proceeds west 20 sections along the southern Idaho state boundary to the southwest corner of the Township 16 South, Range 37 East, Section 25.
                
                
                  Rest of State: AQCR 61 Eastern Idaho Intrastate:
                
                
                  Bannock County
                  
                  Unclassifiable/Attainment.
                
                
                  Bear Lake County
                  
                  Unclassifiable/Attainment.
                
                
                  Bingham County
                  
                  Unclassifiable/Attainment.
                
                
                  Bonneville County
                  
                  Unclassifiable/Attainment.
                
                
                  Butte County
                  
                  Unclassifiable/Attainment.
                
                
                  Caribou County
                  
                  Unclassifiable/Attainment.
                
                
                  Clark County
                  
                  Unclassifiable/Attainment.
                
                
                  Franklin County (remainder)
                  
                  Unclassifiable/Attainment.
                
                
                  Fremont County
                  
                  Unclassifiable/Attainment.
                
                
                  Jefferson County
                  
                  Unclassifiable/Attainment.
                
                
                  
                  Madison County
                  
                  Unclassifiable/Attainment.
                
                
                  Oneida County
                  
                  Unclassifiable/Attainment.
                
                
                  Power County
                  
                  Unclassifiable/Attainment.
                
                
                  Teton County
                  
                  Unclassifiable/Attainment.
                
                
                  AQCR 62 E Washington-N Idaho Interstate:
                
                
                  Benewah County
                  
                  Unclassifiable/Attainment.
                
                
                  Kootenai County
                  
                  Unclassifiable/Attainment.
                
                
                  Latah County
                  
                  Unclassifiable/Attainment.
                
                
                  Nez Perce County
                  
                  Unclassifiable/Attainment.
                
                
                  Shoshone County
                  
                  Unclassifiable/Attainment.
                
                
                  AQCR 63 Idaho Intrastate:
                
                
                  Adams County
                  
                  Unclassifiable/Attainment.
                
                
                  Blaine County
                  
                  Unclassifiable/Attainment.
                
                
                  Boise County
                  
                  Unclassifiable/Attainment.
                
                
                  Bonner County
                  
                  Unclassifiable/Attainment.
                
                
                  Boundary County
                  
                  Unclassifiable/Attainment.
                
                
                  Camas County
                  
                  Unclassifiable/Attainment.
                
                
                  Cassia County
                  
                  Unclassifiable/Attainment.
                
                
                  Clearwater County
                  
                  Unclassifiable/Attainment.
                
                
                  Custer County
                  
                  Unclassifiable/Attainment.
                
                
                  Elmore County
                  
                  Unclassifiable/Attainment.
                
                
                  Gem County
                  
                  Unclassifiable/Attainment.
                
                
                  Gooding County
                  
                  Unclassifiable/Attainment.
                
                
                  Idaho County
                  
                  Unclassifiable/Attainment.
                
                
                  Jerome County
                  
                  Unclassifiable/Attainment.
                
                
                  Lemhi County
                  
                  Unclassifiable/Attainment.
                
                
                  Lewis County
                  
                  Unclassifiable/Attainment.
                
                
                  Lincoln County
                  
                  Unclassifiable/Attainment.
                
                
                  Minidoka County
                  
                  Unclassifiable/Attainment.
                
                
                  Owyhee County
                  
                  Unclassifiable/Attainment.
                
                
                  Payette County
                  
                  Unclassifiable/Attainment.
                
                
                  Twin Falls County
                  
                  Unclassifiable/Attainment.
                
                
                  Valley County
                  
                  Unclassifiable/Attainment.
                
                
                  Washington County
                  
                  Unclassifiable/Attainment.
                
                
                  AQCR 64 Metropolitan Boise Interstate:
                
                
                  Ada County
                  
                  Unclassifiable/Attainment.
                
                
                  Canyon County
                  
                  Unclassifiable/Attainment.
                
                
                  a Includes Indian Country located in each county or area, except as otherwise specified.
                
                  1 This date is 30 days after November 13, 2009, unless otherwise noted.
                
                  2 This date is July 2, 2014, unless otherwise noted.
              
              
                Idaho—NO2 (1971 Annual Standard)
                
                  Designated area
                  Does not meet primary standards
                  Cannot be classified or better than national standards
                
                
                  Eastern Idaho Intrastate AQCR 61
                  
                  X
                
                
                  Eastern Washington-Northern Idaho Interstate AQCR 62 (Idaho Portion)
                  
                  X
                
                
                  Idaho Intrastate AQCR 63
                  
                  X
                
                
                  Metropolitan Boise Intrastate AQCR 64
                  
                  X
                
              
              
                Idaho—NO2
                
                [2010 1-Hour standard]
                
                  Designated area
                  Designation a
                  
                  Date 1
                  
                  Type
                
                
                  State of Idaho
                  
                  Unclassifiable/Attainment.
                
                
                  a Includes Indian Country located in each county or area, except as otherwise specified.
                
                  1 This date is 90 days after October 31, 2011, unless otherwise noted.
              
              
              
                Idaho—1997 8-Hour Ozone NAAQS
                [Primary and Secondary]
                
                  Designated area
                  Designation a
                  
                  Date 1
                  
                  Type
                  Category/classification
                  Date 1
                  
                  Type
                
                
                  AQCR 61 Eastern Idaho Intrastate
                  
                  Unclassifiable/Attainment
                
                
                  Bannock County
                
                
                  Bear Lake County
                
                
                  Bingham County
                
                
                  Bonneville County
                
                
                  Butte County
                
                
                  Caribou County
                
                
                  Clark County
                
                
                  Franklin County
                
                
                  Fremont County
                
                
                  Jefferson County
                
                
                  Madison County
                
                
                  Oneida County
                
                
                  Power County
                
                
                  Teton County
                
                
                  AQCR 62 E Washington-N Idaho Interstate
                  
                  Unclassifiable/Attainment
                
                
                  Benewah County
                
                
                  Kootenai County
                
                
                  Latah County
                
                
                  Nez Perce County
                
                
                  Shoshone County
                
                
                  AQCR 63 Idaho Intrastate
                  
                  Unclassifiable/Attainment
                
                
                  Adams County
                
                
                  Blaine County
                
                
                  Boise County
                
                
                  Bonner County
                
                
                  Boundary County
                
                
                  Camas County
                
                
                  Cassia County
                
                
                  Clearwater County
                
                
                  Custer County
                
                
                  Elmore County
                
                
                  Gem County
                
                
                  Gooding County
                
                
                  Idaho County
                
                
                  Jerome County
                
                
                  Lemhi County
                
                
                  Lewis County
                
                
                  Lincoln County
                
                
                  Minidoka County
                
                
                  Owyhee County
                
                
                  Payette County
                
                
                  Twin Falls County
                
                
                  Valley County
                
                
                  Washington County
                
                
                  AQCR 64 Metropolitan Boise Interstate
                  
                  Unclassifiable/Attainment
                
                
                  Ada County
                
                
                  Canyon County
                
                
                  a Includes Indian Country located in each county or area, except as otherwise specified.
                
                  1 This date is June 15, 2004, unless otherwise noted.
              
              
                Idaho—2008 8-Hour Ozone NAAQS
                [Primary and Secondary]
                
                  Designated area 2
                  
                  Designation
                  Date 1
                  
                  Type
                  Classification
                  Date 1
                  
                  Type
                
                
                  Statewide and Any Areas of Indian Country
                  
                  Unclassifiable/Attainment
                
                
                  1 This date is July 20, 2012, unless otherwise noted.
              
              
              
                Idaho—2015 8-Hour Ozone NAAQS
                [Primary and Secondary]
                
                  Designated area 1
                  
                  Designation
                  Date 2
                  
                  Type
                  Classification
                  Date
                  Type
                
                
                  Statewide
                  
                  Attainment/Unclassifiable
                
                
                  1 Includes any Indian country in each county or area, unless otherwise specified. EPA is not determining the boundaries of any area of Indian country in this table, including any area of Indian country located in the larger designation area. The inclusion of any Indian country in the designation area is not a determination that the state has regulatory authority under the Clean Air Act for such Indian country.
                
                  2 This date is January 16, 2018, unless otherwise noted.
              
              
                Idaho—2008 Lead NAAQS
                
                  Designated area
                  Designation for the 2008 NAAQS a
                  
                  Date 1
                  
                  Type
                
                
                  Whole State
                  
                  Unclassifiable/Attainment.
                
                
                  a Includes Indian Country located in each county or area, except as otherwise specified.
                
                  1 December 31, 2011 unless otherwise noted.
              
              [54 FR 27344, June 29, 1989]
              
                Editorial Note:
                For Federal Register citations affecting § 81.313, see the List of CFR Sections Affected, which appears in the Finding Aids section of the printed volume and at www.govinfo.gov.
                
              
            
            
              § 81.314
              Illinois.
              
                Illinois—TSP
                
                  Designated area
                  Does not meet primary
                  Does not meet secondary
                  Cannot be classified
                  Better than national standards
                
                
                  Cook County:
                
                
                  a. Lyons Township
                  X
                  X
                
                
                  b. The area bounded on the north by 79th Street, on the west by Interstate 57 between Sibley Boulevard and Interstate 94 and by Interstate 94 between Interstate 57 and 79th Street, on the south by Sibley Boulevard, and on the east by the Illinois/Indiana State line
                  X
                  X
                
                
                  LaSalle County:
                
                
                  Those portions of LaSalle Township located in the following Townships, ranges, and sections: T33N, R1E, S24; T33N, R1E, S25; T33N, R2E, S30; T33N, R2E, S31; and T33N, R1E, S36
                  X
                  X
                
                
                  Those portions of Deer Park Township located in the following Townships, ranges, and sections: T32N, R1E, S1; T32N, R2E, S6; T33N, R1E, S24; T33N, R1E, S25; T33N, R2E, S30; T33N, R2E, S31; and T33N, R1E, S36
                  
                  X
                
                
                  Madison County: Granite City Township and Nameoki Township
                  X
                  X
                
                
                  All other portions of Illinois counties
                  
                  
                  
                  X
                
              
              
                Illinois—1971 Sulfur Dioxide NAAQS
                [Primary and Secondary]
                
                  Designated area
                  Does not meet primary standards
                  Does not meet secondary standards
                  Cannot be classified
                  Better than national standards
                
                
                  AQCR 65:
                
                
                  Fulton County
                  
                  
                  
                  X
                
                
                  Hancock County
                  
                  
                  
                  X
                
                
                  Henderson County
                  
                  
                  
                  X
                
                
                  Knox County
                  
                  
                  
                  X
                
                
                  McDonough County
                  
                  
                  
                  X
                
                
                  Mason County
                  
                  
                  
                  X
                
                
                  Peoria County
                  
                  
                  
                  X
                
                
                  Tazewell County
                  
                  
                  
                  X
                
                
                  
                  Warren County
                  
                  
                  
                  X
                
                
                  Woodford County
                  
                  
                  
                  X
                
                
                  Lee County
                  
                  
                  
                  X
                
                
                  AQCR 66:
                
                
                  Champaign County
                  
                  
                  
                  X
                
                
                  Clark County
                  
                  
                  
                  X
                
                
                  Coles County
                  
                  
                  
                  X
                
                
                  Cumberland County
                  
                  
                  
                  X
                
                
                  De Witt County
                  
                  
                  
                  X
                
                
                  Douglas County
                  
                  
                  
                  X
                
                
                  Edgar County
                  
                  
                  
                  X
                
                
                  Ford County
                  
                  
                  
                  X
                
                
                  Iroquois County
                  
                  
                  
                  X
                
                
                  Livingston County
                  
                  
                  
                  X
                
                
                  McLean County
                  
                  
                  
                  X
                
                
                  Moultrie County
                  
                  
                  
                  X
                
                
                  Platt County
                  
                  
                  
                  X
                
                
                  Shelby County
                  
                  
                  
                  X
                
                
                  Vermilion County
                  
                  
                  
                  X
                
                
                  AQCR 67:
                
                
                  Cook County:
                
                
                  Bremer Twp
                  
                  
                  X
                
                
                  Calumet Twp
                  
                  
                  X
                
                
                  Thornton Twp
                  
                  
                  X
                
                
                  Worth Twp
                  
                  
                  X
                
                
                  All other Cook County twps
                  
                  
                  
                  X
                
                
                  Will County:
                
                
                  Channahon Twp
                  
                  
                  X
                
                
                  Du Page Twp
                  
                  
                  X
                
                
                  Joliet Twp
                  
                  
                  X
                
                
                  Lockport Twp
                  
                  
                  X
                
                
                  Troy Twp
                  
                  
                  X
                
                
                  All other Will County twps
                  
                  
                  
                  X
                
                
                  Du Page County
                  
                  
                  
                  X
                
                
                  Grundy County
                  
                  
                  
                  X
                
                
                  Kane County
                  
                  
                  
                  X
                
                
                  Kankakee County
                  
                  
                  
                  X
                
                
                  Kendall County
                  
                  
                  
                  X
                
                
                  Lake County
                  
                  
                  
                  X
                
                
                  McHenry County
                  
                  
                  
                  X
                
                
                  AQCR 68:
                
                
                  Jo Daviess County
                  
                  
                  
                  X
                
                
                  AQCR 69:
                
                
                  Carroll County
                  
                  
                  
                  X
                
                
                  Henry County
                  
                  
                  
                  X
                
                
                  Mercer County
                  
                  
                  
                  X
                
                
                  Rock Island County
                  
                  
                  
                  X
                
                
                  Whiteside County
                  
                  
                  
                  X
                
                
                  AQCR 70:
                
                
                  Madison County:
                
                
                  Wood River Twp
                  
                  
                  X
                
                
                  Alton Twp
                  
                  
                  X
                
                
                  All other Madison twps
                  
                  
                  
                  X
                
                
                  Bond County
                  
                  
                  
                  X
                
                
                  Clinton County
                  
                  
                  
                  X
                
                
                  Monroe County
                  
                  
                  
                  X
                
                
                  Randolph County
                  
                  
                  
                  X
                
                
                  St. Clair County
                  
                  
                  
                  X
                
                
                  Washington County
                  
                  
                  
                  X
                
                
                  AQCR 71:
                
                
                  Bureau County:
                
                
                  Shelby Twp
                  
                  
                  X
                
                
                  All other Bureau twps
                  
                  
                  
                  X
                
                
                  La Salle County
                  
                  
                  
                  X
                
                
                  Lee County
                  
                  
                  
                  X
                
                
                  Marshall County
                  
                  
                  
                  X
                
                
                  Putnam County
                  
                  
                  
                  X
                
                
                  Stark County
                  
                  
                  
                  X
                
                
                  
                  AQCR 72:
                
                
                  Massac County
                  
                  
                  
                  X
                
                
                  Alexander County
                  
                  
                  
                  X
                
                
                  Johnson County
                  
                  
                  
                  X
                
                
                  Pope County
                  
                  
                  
                  X
                
                
                  Pulaski County
                  
                  
                  
                  X
                
                
                  Union County
                  
                  
                  
                  X
                
                
                  AQCR 73
                
                
                  Boone County
                  
                  
                  
                  X
                
                
                  De Kalb County
                  
                  
                  
                  X
                
                
                  Ogle County
                  
                  
                  
                  X
                
                
                  Stephenson
                  
                  
                  
                  X
                
                
                  Winnebago County
                  
                  
                  
                  X
                
                
                  AQCR 74:
                
                
                  Clay County
                  
                  
                  
                  X
                
                
                  Crawford County
                  
                  
                  
                  X
                
                
                  Edwards County
                  
                  
                  
                  X
                
                
                  Effingham County
                  
                  
                  
                  X
                
                
                  Fayette County
                  
                  
                  
                  X
                
                
                  Franklin County
                  
                  
                  
                  X
                
                
                  Gallatin County
                  
                  
                  
                  X
                
                
                  Hamilton County
                  
                  
                  
                  X
                
                
                  Hardin County
                  
                  
                  
                  X
                
                
                  Jackson County
                  
                  
                  
                  X
                
                
                  Jasper County
                  
                  
                  
                  X
                
                
                  Jefferson County
                  
                  
                  
                  X
                
                
                  Lawrence County
                  
                  
                  
                  X
                
                
                  Marion County
                  
                  
                  
                  X
                
                
                  Perry County
                  
                  
                  
                  X
                
                
                  Richland County
                  
                  
                  
                  X
                
                
                  Saline County
                  
                  
                  
                  X
                
                
                  Wabash County
                  
                  
                  
                  X
                
                
                  Wayne County
                  
                  
                  
                  X
                
                
                  White County
                  
                  
                  
                  X
                
                
                  Williamson County
                  
                  
                  
                  X
                
                
                  AQCR 75:
                
                
                  Christian County:
                
                
                  South Fork Twp
                  
                  
                  X
                
                
                  All other twps
                  
                  
                  
                  X
                
                
                  Sangamon County:
                
                
                  Capital Twp
                  
                  
                  X
                
                
                  Cooper Twp
                  
                  
                  X
                
                
                  Cotton Hill Twp
                  
                  
                  X
                
                
                  Rochester Twp
                  
                  
                  X
                
                
                  Woodside Twp
                  
                  
                  X
                
                
                  All other twps
                  
                  
                  
                  X
                
                
                  Adams County
                  
                  
                  
                  X
                
                
                  Brown County
                  
                  
                  
                  X
                
                
                  Calhoun County
                  
                  
                  
                  X
                
                
                  Cass County
                  
                  
                  
                  X
                
                
                  Greene County
                  
                  
                  
                  X
                
                
                  Jersey County
                  
                  
                  
                  X
                
                
                  Logan County
                  
                  
                  
                  X
                
                
                  Macon County
                  
                  
                  
                  X
                
                
                  Nacoupin County
                  
                  
                  
                  X
                
                
                  Menard County
                  
                  
                  
                  X
                
                
                  Montgomery County
                  
                  
                  
                  X
                
                
                  Morgan County
                  
                  
                  
                  X
                
                
                  Pike County
                  
                  
                  
                  X
                
                
                  Schuyler County
                  
                  
                  
                  X
                
                
                  Scott County
                  
                  
                  
                  X
                
              
              
              
                Illinois—2010 Sulfur Dioxide NAAQS
                [Primary]
                
                  Designated area 1 2
                  
                  Designation
                  Date 3
                  
                  Type
                
                
                  Alton Township, IL
                  9/12/16
                  Nonattainment.
                
                
                  Madison County (part)
                
                
                  Within Alton Township: Area east of Corporal Belchik Memorial Expressway, south of East Broadway, south of Route 3, and north of Route 143
                
                
                  Lemont, IL
                  5/26/2020
                  Attainment.
                
                
                  Cook County (part)
                
                
                  Lemont Township
                
                
                  Will County (part)
                
                
                  DuPage Township and Lockport Township
                
                
                  Pekin, IL
                  5/26/2020
                  Attainment.
                
                
                  Tazewell County (part)
                
                
                  Cincinnati Township and Pekin Township
                
                
                  Peoria County (part)
                
                
                  Hollis Township
                
                
                  Rest of State:
                
                
                  Adams County
                  
                  Attainment/Unclassifiable.
                
                
                  Alexander County
                  
                  Attainment/Unclassifiable.
                
                
                  Bond County
                  
                  Attainment/Unclassifiable.
                
                
                  Boone County
                  
                  Attainment/Unclassifiable.
                
                
                  Brown County
                  
                  Attainment/Unclassifiable.
                
                
                  Bureau County
                  9/12/16
                  Attainment/Unclassifiable.
                
                
                  Calhoun County
                  
                  Attainment/Unclassifiable.
                
                
                  Carroll County
                  
                  Attainment/Unclassifiable.
                
                
                  Cass County
                  
                  Attainment/Unclassifiable.
                
                
                  Champaign County
                  
                  Attainment/Unclassifiable.
                
                
                  Christian County
                  
                  Attainment/Unclassifiable.
                
                
                  Clark County
                  
                  Attainment/Unclassifiable.
                
                
                  Clay County
                  
                  Attainment/Unclassifiable.
                
                
                  Clinton County
                  
                  Attainment/Unclassifiable.
                
                
                  Coles County
                  
                  Attainment/Unclassifiable.
                
                
                  Cook County (part) (remainder)
                  
                  Attainment/Unclassifiable.
                
                
                  Crawford County
                  
                  Attainment/Unclassifiable.
                
                
                  Cumberland County
                  
                  Attainment/Unclassifiable.
                
                
                  De Kalb County
                  
                  Attainment/Unclassifiable.
                
                
                  De Witt County
                  
                  Attainment/Unclassifiable.
                
                
                  Douglas County
                  
                  Attainment/Unclassifiable.
                
                
                  Du Page County
                  
                  Attainment/Unclassifiable.
                
                
                  Edgar County
                  
                  Attainment/Unclassifiable.
                
                
                  Edwards County
                  
                  Attainment/Unclassifiable.
                
                
                  Effingham County
                  
                  Attainment/Unclassifiable.
                
                
                  Fayette County
                  
                  Attainment/Unclassifiable.
                
                
                  Ford County
                  
                  Attainment/Unclassifiable.
                
                
                  Franklin County
                  
                  Attainment/Unclassifiable.
                
                
                  Fulton County
                  
                  Attainment/Unclassifiable.
                
                
                  Gallatin County
                  
                  Attainment/Unclassifiable.
                
                
                  Greene County
                  
                  Attainment/Unclassifiable.
                
                
                  Grundy County
                  
                  Attainment/Unclassifiable.
                
                
                  Hamilton County
                  
                  Attainment/Unclassifiable.
                
                
                  Hancock County
                  
                  Attainment/Unclassifiable.
                
                
                  Hardin County
                  
                  Attainment/Unclassifiable.
                
                
                  Henderson County
                  
                  Attainment/Unclassifiable.
                
                
                  Henry County
                  
                  Attainment/Unclassifiable.
                
                
                  Iroquois County
                  
                  Attainment/Unclassifiable.
                
                
                  Jackson County
                  
                  Attainment/Unclassifiable.
                
                
                  Jasper County
                  9/12/16
                  Attainment/Unclassifiable.
                
                
                  Jefferson County
                  
                  Attainment/Unclassifiable.
                
                
                  Jersey County
                  
                  Attainment/Unclassifiable.
                
                
                  Jo Daviess County
                  
                  Attainment/Unclassifiable.
                
                
                  Johnson County
                  
                  Attainment/Unclassifiable.
                
                
                  Kane County
                  
                  Attainment/Unclassifiable.
                
                
                  Kankakee County
                  
                  Attainment/Unclassifiable.
                
                
                  Kendall County
                  
                  Attainment/Unclassifiable.
                
                
                  Knox County
                  
                  Attainment/Unclassifiable.
                
                
                  Lake County
                  
                  Attainment/Unclassifiable.
                
                
                  La Salle County
                  
                  Attainment/Unclassifiable.
                
                
                  
                  Lawrence County
                  
                  Attainment/Unclassifiable.
                
                
                  Lee County
                  
                  Attainment/Unclassifiable.
                
                
                  Livingston County
                  
                  Attainment/Unclassifiable.
                
                
                  Logan County
                  
                  Attainment/Unclassifiable.
                
                
                  McDonough County
                  
                  Attainment/Unclassifiable.
                
                
                  McHenry County
                  
                  Attainment/Unclassifiable.
                
                
                  McLean County
                  
                  Attainment/Unclassifiable.
                
                
                  Macoupin County
                  
                  Attainment/Unclassifiable.
                
                
                  Madison County (part) (remainder) 5
                  
                  
                  Attainment/Unclassifiable.
                
                
                  Marion County
                  
                  Attainment/Unclassifiable.
                
                
                  Marshall County
                  
                  Attainment/Unclassifiable.
                
                
                  Mason County
                  
                  Attainment/Unclassifiable.
                
                
                  Massac County
                  9/12/16
                  Attainment/Unclassifiable.
                
                
                  Menard County
                  
                  Attainment/Unclassifiable.
                
                
                  Mercer County
                  
                  Attainment/Unclassifiable.
                
                
                  Monroe County
                  
                  Attainment/Unclassifiable.
                
                
                  Montgomery County
                  
                  Attainment/Unclassifiable.
                
                
                  Morgan County
                  
                  Attainment/Unclassifiable.
                
                
                  Moultrie County
                  
                  Attainment/Unclassifiable.
                
                
                  Ogle County
                  
                  Attainment/Unclassifiable.
                
                
                  Peoria County (part) (remainder)
                  
                  Attainment/Unclassifiable.
                
                
                  Perry County
                  
                  Attainment/Unclassifiable.
                
                
                  Piatt County
                  
                  Attainment/Unclassifiable.
                
                
                  Pike County
                  
                  Attainment/Unclassifiable.
                
                
                  Pope County
                  
                  Attainment/Unclassifiable.
                
                
                  Pulaski County
                  
                  Attainment/Unclassifiable.
                
                
                  Putnam County
                  9/12/16
                  Attainment/Unclassifiable.
                
                
                  Randolph County
                  
                  Attainment/Unclassifiable.
                
                
                  Richland County
                  
                  Attainment/Unclassifiable.
                
                
                  Rock Island County
                  
                  Attainment/Unclassifiable.
                
                
                  St. Clair County
                  
                  Attainment/Unclassifiable.
                
                
                  Saline County
                  
                  Attainment/Unclassifiable.
                
                
                  Sangamon County
                  
                  Attainment/Unclassifiable.
                
                
                  Schuyler County
                  
                  Attainment/Unclassifiable.
                
                
                  Scott County
                  
                  Attainment/Unclassifiable.
                
                
                  Shelby County
                  
                  Attainment/Unclassifiable.
                
                
                  Stark County
                  
                  Attainment/Unclassifiable.
                
                
                  Stephenson County
                  
                  Attainment/Unclassifiable.
                
                
                  Tazewell County (part) (remainder)
                  
                  Attainment/Unclassifiable.
                
                
                  Union County
                  
                  Attainment/Unclassifiable.
                
                
                  Vermilion County
                  
                  Attainment/Unclassifiable.
                
                
                  Wabash County
                  
                  Attainment/Unclassifiable.
                
                
                  Warren County
                  
                  Attainment/Unclassifiable.
                
                
                  Washington County
                  
                  Attainment/Unclassifiable.
                
                
                  Wayne County
                  
                  Attainment/Unclassifiable.
                
                
                  White County
                  
                  Attainment/Unclassifiable.
                
                
                  Whiteside County
                  
                  Attainment/Unclassifiable.
                
                
                  Will County (part) (remainder)
                  
                  Attainment/Unclassifiable.
                
                
                  Williamson County
                  
                    4 10/15/19
                  Attainment/Unclassifiable.
                
                
                  Winnebago County
                  
                  Attainment/Unclassifiable.
                
                
                  Woodford County
                  
                  Attainment/Unclassifiable.
                
                
                  1 Includes any Indian country in each county or area, unless otherwise specified. EPA is not determining the boundaries of any area of Indian country in this table, including any area of Indian country located in the larger designation area. The inclusion of any Indian country in the designation area is not a determination that the state has regulatory authority under the Clean Air Act for such Indian country.
                
                  2 Macon County will be designated by December 31, 2020.
                
                  3 This date is April 9, 2018, unless otherwise noted.
                
                  4 Williamson County was initially designated on September 12, 2016. The initial designation was reconsidered and modified on October 15, 2019.
                
                  5 A portion of Madison County, specifically all of Wood River Township, and the area in Chouteau Township north of Cahokia Diversion Channel, was designated attainment/unclassifiable on September 12, 2016.
              
              
                Illinois—Carbon Monoxide
                
                  Designated Area
                  Designation
                  Date 1
                  
                  Type
                  Classification
                  Date 1
                  
                  Type
                
                
                  Adams County
                  
                  Unclassifiable/Attainment
                
                
                  Alexander County
                  
                  Unclassifiable/Attainment
                
                
                  
                  Bond County
                  
                  Unclassifiable/Attainment
                
                
                  Boone County
                  
                  Unclassifiable/Attainment
                
                
                  Brown County
                  
                  Unclassifiable/Attainment
                
                
                  Bureau County
                  
                  Unclassifiable/Attainment
                
                
                  Calhoun County
                  
                  Unclassifiable/Attainment
                
                
                  Carroll County
                  
                  Unclassifiable/Attainment
                
                
                  Cass County
                  
                  Unclassifiable/Attainment
                
                
                  Champaign County
                  
                  Unclassifiable/Attainment
                
                
                  Christian County
                  
                  Unclassifiable/Attainment
                
                
                  Clark County
                  
                  Unclassifiable/Attainment
                
                
                  Clay County
                  
                  Unclassifiable/Attainment
                
                
                  Clinton County
                  
                  Unclassifiable/Attainment
                
                
                  Coles County
                  
                  Unclassifiable/Attainment
                
                
                  Cook County
                  
                  Unclassifiable/Attainment
                
                
                  Crawford County
                  
                  Unclassifiable/Attainment
                
                
                  Cumberland County
                  
                  Unclassifiable/Attainment
                
                
                  De Kalb County
                  
                  Unclassifiable/Attainment
                
                
                  De Witt County
                  
                  Unclassifiable/Attainment
                
                
                  Douglas County
                  
                  Unclassifiable/Attainment
                
                
                  Du Page County
                  
                  Unclassifiable/Attainment
                
                
                  Edgar County
                  
                  Unclassifiable/Attainment
                
                
                  Edwards County
                  
                  Unclassifiable/Attainment
                
                
                  Effingham County
                  
                  Unclassifiable/Attainment
                
                
                  Fayette County
                  
                  Unclassifiable/Attainment
                
                
                  Ford County
                  
                  Unclassifiable/Attainment
                
                
                  Franklin County
                  
                  Unclassifiable/Attainment
                
                
                  Fulton County
                  
                  Unclassifiable/Attainment
                
                
                  Gallatin County
                  
                  Unclassifiable/Attainment
                
                
                  Greene County
                  
                  Unclassifiable/Attainment
                
                
                  Grundy County
                  
                  Unclassifiable/Attainment
                
                
                  Hamilton County
                  
                  Unclassifiable/Attainment
                
                
                  Hancock County
                  
                  Unclassifiable/Attainment
                
                
                  Hardin County
                  
                  Unclassifiable/Attainment
                
                
                  Henderson County
                  
                  Unclassifiable/Attainment
                
                
                  Henry County
                  
                  Unclassifiable/Attainment
                
                
                  Iroquois County
                  
                  Unclassifiable/Attainment
                
                
                  Jackson County
                  
                  Unclassifiable/Attainment
                
                
                  Jasper County
                  
                  Unclassifiable/Attainment
                
                
                  Jefferson County
                  
                  Unclassifiable/Attainment
                
                
                  Jersey County
                  
                  Unclassifiable/Attainment
                
                
                  Jo Daviess County
                  
                  Unclassifiable/Attainment
                
                
                  Johnson County
                  
                  Unclassifiable/Attainment
                
                
                  Kane County
                  
                  Unclassifiable/Attainment
                
                
                  Kankakee County
                  
                  Unclassifiable/Attainment
                
                
                  Kendall County
                  
                  Unclassifiable/Attainment
                
                
                  Knox County
                  
                  Unclassifiable/Attainment
                
                
                  Lake County
                  
                  Unclassifiable/Attainment
                
                
                  La Salle County
                  
                  Unclassifiable/Attainment
                
                
                  Lawrence County
                  
                  Unclassifiable/Attainment
                
                
                  Lee County
                  
                  Unclassifiable/Attainment
                
                
                  Livingston County
                  
                  Unclassifiable/Attainment
                
                
                  Logan County
                  
                  Unclassifiable/Attainment
                
                
                  Macon County
                  
                  Unclassifiable/Attainment
                
                
                  Macoupin County
                  
                  Unclassifiable/Attainment
                
                
                  Madison County
                  
                  Unclassifiable/Attainment
                
                
                  Marion County
                  
                  Unclassifiable/Attainment
                
                
                  Marshall County
                  
                  Unclassifiable/Attainment
                
                
                  Mason County
                  
                  Unclassifiable/Attainment
                
                
                  Massac County
                  
                  Unclassifiable/Attainment
                
                
                  McDonough County
                  
                  Unclassifiable/Attainment
                
                
                  McHenry County
                  
                  Unclassifiable/Attainment
                
                
                  McLean County
                  
                  Unclassifiable/Attainment
                
                
                  Menard County
                  
                  Unclassifiable/Attainment
                
                
                  Mercer County
                  
                  Unclassifiable/Attainment
                
                
                  Monroe County
                  
                  Unclassifiable/Attainment
                
                
                  Montgomery County
                  
                  Unclassifiable/Attainment
                
                
                  Morgan County
                  
                  Unclassifiable/Attainment
                
                
                  Moultrie County
                  
                  Unclassifiable/Attainment
                
                
                  Ogle County
                  
                  Unclassifiable/Attainment
                
                
                  Peoria County
                  
                  Unclassifiable/Attainment
                
                
                  
                  Perry County
                  
                  Unclassifiable/Attainment
                
                
                  Piatt County
                  
                  Unclassifiable/Attainment
                
                
                  Pike County
                  
                  Unclassifiable/Attainment
                
                
                  Pope County
                  
                  Unclassifiable/Attainment
                
                
                  Pulaski County
                  
                  Unclassifiable/Attainment
                
                
                  Putnam County
                  
                  Unclassifiable/Attainment
                
                
                  Randolph County
                  
                  Unclassifiable/Attainment
                
                
                  Richland County
                  
                  Unclassifiable/Attainment
                
                
                  Rock Island County
                  
                  Unclassifiable/Attainment
                
                
                  St. Clair County
                  
                  Unclassifiable/Attainment
                
                
                  Saline County
                  
                  Unclassifiable/Attainment
                
                
                  Sangamon County
                  
                  Unclassifiable/Attainment
                
                
                  Schuyler County
                  
                  Unclassifiable/Attainment
                
                
                  Scott County
                  
                  Unclassifiable/Attainment
                
                
                  Shelby County
                  
                  Unclassifiable/Attainment
                
                
                  Stark County
                  
                  Unclassifiable/Attainment
                
                
                  Stephenson County
                  
                  Unclassifiable/Attainment
                
                
                  Tazewell County
                  
                  Unclassifiable/Attainment
                
                
                  Union County
                  
                  Unclassifiable/Attainment
                
                
                  Vermilion County
                  
                  Unclassifiable/Attainment
                
                
                  Wabash County
                  
                  Unclassifiable/Attainment
                
                
                  Warren County
                  
                  Unclassifiable/Attainment
                
                
                  Washington County
                  
                  Unclassifiable/Attainment
                
                
                  Wayne County
                  
                  Unclassifiable/Attainment
                
                
                  White County
                  
                  Unclassifiable/Attainment
                
                
                  Whiteside County
                  
                  Unclassifiable/Attainment
                
                
                  Will County
                  
                  Unclassifiable/Attainment
                
                
                  Williamson County
                  
                  Unclassifiable/Attainment
                
                
                  Winnebago County
                  
                  Unclassifiable/Attainment
                
                
                  Woodford County
                  
                  Unclassifiable/Attainment
                
                
                  1 This date is November 15, 1990, unless otherwise noted.
              
              
                Illinois—Ozone (1-Hour Standard)3
                
                
                  Designated area
                  Designation
                  Date1
                  
                  Type
                  Classification
                  Date1
                  
                  Type
                
                
                  Chicago-Gary-Lake County Area:
                
                
                  Cook County
                  11/15/90
                  Nonattainment
                  11/15/90
                  Severe-17.
                
                
                  Du Page County
                  11/15/90
                  Nonattainment
                  11/15/90
                  Severe-17.
                
                
                  Grundy County (part)
                
                
                  Aux Sable Township
                  11/15/90
                  Nonattainment
                  11/15/90
                  Severe-17.
                
                
                  Goose Lake Township
                  11/15/90
                  Nonattainment
                  11/15/90
                  Severe-17.
                
                
                  Kane County
                  11/15/90
                  Nonattainment
                  11/15/90
                  Severe-17.
                
                
                  Kendall County (part)
                
                
                  Oswego Township
                  11/15/90
                  Nonattainment
                  11/15/90
                  Severe-17.
                
                
                  Lake County
                  11/15/90
                  Nonattainment
                  11/15/90
                  Severe-17.
                
                
                  McHenry County
                  11/15/90
                  Nonattainment
                  11/15/90
                  Severe-17.
                
                
                  Will County
                  11/15/90
                  Nonattainment
                  11/15/90
                  Severe-17.
                
                
                  Jersey County Area:
                
                
                  Jersey County
                  
                  Attainment 2
                  
                
                
                  St. Louis Area:
                
                
                  Madison County
                  5/12/03
                  Attainment
                
                
                  Monroe County
                  5/12/03
                  Attainment
                
                
                  St. Clair County
                  5/12/03
                  Attainment
                
                
                  Adams County
                  
                  Unclassifiable/Attainment
                
                
                  Alexander County
                  
                  Unclassifiable/Attainment
                
                
                  Bond County
                  
                  Unclassifiable/Attainment
                
                
                  Boone County
                  
                  Unclassifiable/Attainment
                
                
                  Brown County
                  
                  Unclassifiable/Attainment
                
                
                  Bureau County
                  
                  Unclassifiable/Attainment
                
                
                  Calhoun County
                  
                  Unclassifiable/Attainment
                
                
                  Carroll County
                  
                  Unclassifiable/Attainment
                
                
                  Cass County
                  
                  Unclassifiable/Attainment
                
                
                  Champaign County
                  
                  Unclassifiable/Attainment
                
                
                  Christian County
                  
                  Unclassifiable/Attainment
                
                
                  Clark County
                  
                  Unclassifiable/Attainment
                
                
                  Clay County
                  
                  Unclassifiable/Attainment
                
                
                  Clinton County
                  
                  Unclassifiable/Attainment
                
                
                  
                  Coles County
                  
                  Unclassifiable/Attainment
                
                
                  Crawford County
                  
                  Unclassifiable/Attainment
                
                
                  Cumberland County
                  
                  Unclassifiable/Attainment
                
                
                  De Kalb County
                  
                  Unclassifiable/Attainment
                
                
                  De Witt County
                  
                  Unclassifiable/Attainment
                
                
                  Douglas County
                  
                  Unclassifiable/Attainment
                
                
                  Edgar County
                  
                  Unclassifiable/Attainment
                
                
                  Edwards County
                  
                  Unclassifiable/Attainment
                
                
                  Effingham County
                  
                  Unclassifiable/Attainment
                
                
                  Fayette County
                  
                  Unclassifiable/Attainment
                
                
                  Ford County
                  
                  Unclassifiable/Attainment
                
                
                  Franklin County
                  
                  Unclassifiable/Attainment
                
                
                  Fulton County
                  
                  Unclassifiable/Attainment
                
                
                  Gallatin County
                  
                  Unclassifiable/Attainment
                
                
                  Greene County
                  
                  Unclassifiable/Attainment
                
                
                  Grundy County (part) All townships except Aux Sable and Goose Lake
                  
                  Unclassifiable/Attainment
                
                
                  Hamilton County
                  
                  Unclassifiable/Attainment
                
                
                  Hancock County
                  
                  Unclassifiable/Attainment
                
                
                  Hardin County
                  
                  Unclassifiable/Attainment
                
                
                  Henderson County
                  
                  Unclassifiable/Attainment
                
                
                  Henry County
                  
                  Unclassifiable/Attainment
                
                
                  Iroquois County
                  
                  Unclassifiable/Attainment
                
                
                  Jackson County
                  
                  Unclassifiable/Attainment
                
                
                  Jasper County
                  
                  Unclassifiable/Attainment
                
                
                  Jefferson County
                  
                  Unclassifiable/Attainment
                
                
                  Jo Daviess County
                  
                  Unclassifiable/Attainment
                
                
                  Johnson County
                  
                  Unclassifiable/Attainment
                
                
                  Kankakee County
                  
                  Unclassifiable/Attainment
                
                
                  Kendall County (part) All townships except Oswego
                  
                  Unclassifiable/Attainment
                
                
                  Knox County
                  
                  Unclassifiable/Attainment
                
                
                  La Salle County
                  
                  Unclassifiable/Attainment
                
                
                  Lawrence County
                  
                  Unclassifiable/Attainment
                
                
                  Lee County
                  
                  Unclassifiable/Attainment
                
                
                  Livingston County
                  
                  Unclassifiable/Attainment
                
                
                  Logan County
                  
                  Unclassifiable/Attainment
                
                
                  Macon County
                  
                  Unclassifiable/Attainment
                
                
                  Macoupin County
                  
                  Unclassifiable/Attainment
                
                
                  Marion County
                  
                  Unclassifiable/Attainment
                
                
                  Marshall County
                  
                  Unclassifiable/Attainment
                
                
                  Mason County
                  
                  Unclassifiable/Attainment
                
                
                  Massac County
                  
                  Unclassifiable/Attainment
                
                
                  McDonough County
                  
                  Unclassifiable/Attainment
                
                
                  McLean County
                  
                  Unclassifiable/Attainment
                
                
                  Menard County
                  
                  Unclassifiable/Attainment
                
                
                  Mercer County
                  
                  Unclassifiable/Attainment
                
                
                  Montgomery County
                  
                  Unclassifiable/Attainment
                
                
                  Morgan County
                  
                  Unclassifiable/Attainment
                
                
                  Moultrie County
                  
                  Unclassifiable/Attainment
                
                
                  Ogle County
                  
                  Unclassifiable/Attainment
                
                
                  Peoria County
                  
                  Unclassifiable/Attainment
                
                
                  Perry County
                  
                  Unclassifiable/Attainment
                
                
                  Piatt County
                  
                  Unclassifiable/Attainment
                
                
                  Pike County
                  
                  Unclassifiable/Attainment
                
                
                  Pope County
                  
                  Unclassifiable/Attainment
                
                
                  Pulaski County
                  
                  Unclassifiable/Attainment
                
                
                  Putnam County
                  
                  Unclassifiable/Attainment
                
                
                  Randolph County
                  
                  Unclassifiable/Attainment
                
                
                  Richland County
                  
                  Unclassifiable/Attainment
                
                
                  Rock Island County
                  
                  Unclassifiable/Attainment
                
                
                  Saline County
                  
                  Unclassifiable/Attainment
                
                
                  Sangamon County
                  
                  Unclassifiable/Attainment
                
                
                  Schuyler County
                  
                  Unclassifiable/Attainment
                
                
                  Scott County
                  
                  Unclassifiable/Attainment
                
                
                  Shelby County
                  
                  Unclassifiable/Attainment
                
                
                  Stark County
                  
                  Unclassifiable/Attainment
                
                
                  Stephenson County
                  
                  Unclassifiable/Attainment
                
                
                  Tazewell County
                  
                  Unclassifiable/Attainment
                
                
                  Union County
                  
                  Unclassifiable/Attainment
                
                
                  
                  Vermilion County
                  
                  Unclassifiable/Attainment
                
                
                  Wabash County
                  
                  Unclassifiable/Attainment
                
                
                  Warren County
                  
                  Unclassifiable/Attainment
                
                
                  Washington County
                  
                  Unclassifiable/Attainment
                
                
                  Wayne County
                  
                  Unclassifiable/Attainment
                
                
                  White County
                  
                  Unclassifiable/Attainment
                
                
                  Whiteside County
                  
                  Unclassifiable/Attainment
                
                
                  Williamson County
                  
                  Unclassifiable/Attainment
                
                
                  Winnebago County
                  
                  Unclassifiable/Attainment
                
                
                  Woodford County
                  
                  Unclassifiable/Attainment
                
                
                  1 This date is October 18, 2000, unless otherwise noted.
                
                  2 April 13, 1995.
                
                  3 The 1-hour ozone standard is revoked effective June 15, 2005 for all areas in Illinois. The Jersey Co. and St. Louis areas are maintenance areas for the 1-hour NAAQS for purposes of 40 CFR part 51 subpart X.
              
              
                Illinois—PM-10
                
                  Designated area
                  Designation
                  Date
                  Type
                  Classification
                  Date
                  Type
                
                
                  Cook County
                
                
                  a. Lyons Township
                  11/21/05
                  Attainment
                
                
                  b. The area bounded on the north by 79th Street, on the west by Interstate 57 between Sibley Boulevard and Interstate 94 and by Interstate 94 between Interstate 57 and 79th Street, on the south by Sibley Boulevard, and on the east by the Illinois/Indiana State line
                  11/21/05
                  Attainment
                
                
                  LaSalle County
                  10/7/96
                  Attainment
                
                
                  Oglesby including the following Townships, ranges, and sections: T32N, R1E, S1; T32N, R2E, S6; T33N, R1E, S24; T33N, R1E, S25; T33N, R2E, S30; T33N, R2E, S31; and T33N, R1E, S36
                
                
                  Madison County
                
                
                  Granite City Township and Nameoki Township
                  5/11/98
                  Attainment
                
                
                  Rest of State
                  11/15/90
                  Unclassifiable
                
              
              
                Illinois—1997 Annual PM2.5 NAAQS
                [Primary and Secondary]
                
                  Designated area
                  Designation a
                  
                  Date 1
                  
                  Type
                  Classification
                  Date 2
                  
                  Type
                
                
                  Chicago-Gary-Lake County, IL-IN:
                  10/2/13
                  Attainment.
                
                
                  Cook County
                
                
                  DuPage County
                
                
                  Grundy County (part):
                
                
                  Goose Lake and Aux Sable Townships
                
                
                  Kane County
                
                
                  Kendall County (part):
                
                
                  Oswego Township
                
                
                  Lake County
                
                
                  McHenry County
                
                
                  Will County
                
                
                  St. Louis, MO-IL:
                
                
                  Madison County
                  5/28/2019
                  Attainment
                  
                
                
                  Monroe County
                  5/28/2019
                  Attainment
                  
                
                
                  Randolph County (part): Baldwin Village
                  5/28/2019
                  Attainment
                  
                
                
                  St. Clair County
                  5/28/2019
                  Attainment 
                
                
                  Rest of State:
                
                
                  
                  Adams County
                  
                  Unclassifiable/Attainment.
                
                
                  Alexander County
                  
                  Unclassifiable/Attainment.
                
                
                  Bond County
                  
                  Unclassifiable/Attainment.
                
                
                  Boone County
                  
                  Unclassifiable/Attainment.
                
                
                  Brown County
                  
                  Unclassifiable/Attainment.
                
                
                  Bureau County
                  
                  Unclassifiable/Attainment.
                
                
                  Calhoun County
                  
                  Unclassifiable/Attainment.
                
                
                  Carroll County
                  
                  Unclassifiable/Attainment.
                
                
                  Cass County
                  
                  Unclassifiable/Attainment.
                
                
                  Champaign County
                  
                  Unclassifiable/Attainment.
                
                
                  Christian County
                  
                  Unclassifiable/Attainment.
                
                
                  Clark County
                  
                  Unclassifiable/Attainment.
                
                
                  Clay County
                  
                  Unclassifiable/Attainment.
                
                
                  Clinton County
                  
                  Unclassifiable/Attainment.
                
                
                  Coles County
                  
                  Unclassifiable/Attainment.
                
                
                  Crawford County
                  
                  Unclassifiable/Attainment.
                
                
                  Cumberland County
                  
                  Unclassifiable/Attainment.
                
                
                  DeKalb County
                  
                  Unclassifiable/Attainment.
                
                
                  De Witt County
                  
                  Unclassifiable/Attainment.
                
                
                  Douglas County
                  
                  Unclassifiable/Attainment.
                
                
                  Edgar County
                  
                  Unclassifiable/Attainment.
                
                
                  Edwards County
                  
                  Unclassifiable/Attainment.
                
                
                  Effingham County
                  
                  Unclassifiable/Attainment.
                
                
                  Fayette County
                  
                  Unclassifiable/Attainment.
                
                
                  Ford County
                  
                  Unclassifiable/Attainment.
                
                
                  Franklin County
                  
                  Unclassifiable/Attainment.
                
                
                  Fulton County
                  
                  Unclassifiable/Attainment.
                
                
                  Gallatin County
                  
                  Unclassifiable/Attainment.
                
                
                  Greene County
                  
                  Unclassifiable/Attainment.
                
                
                  Grundy County (remainder)
                  
                  Unclassifiable/Attainment.
                
                
                  Hamilton County
                  
                  Unclassifiable/Attainment.
                
                
                  Hancock County
                  
                  Unclassifiable/Attainment.
                
                
                  Hardin County
                  
                  Unclassifiable/Attainment.
                
                
                  Henderson County
                  
                  Unclassifiable/Attainment.
                
                
                  Henry County
                  
                  Unclassifiable/Attainment.
                
                
                  Iroquois County
                  
                  Unclassifiable/Attainment.
                
                
                  Jackson County
                  
                  Unclassifiable/Attainment.
                
                
                  Jasper County
                  
                  Unclassifiable/Attainment.
                
                
                  Jefferson County
                  
                  Unclassifiable/Attainment.
                
                
                  Jersey County
                  
                  Unclassifiable/Attainment.
                
                
                  Jo Daviess County
                  
                  Unclassifiable/Attainment.
                
                
                  Johnson County
                  
                  Unclassifiable/Attainment.
                
                
                  Kankakee County
                  
                  Unclassifiable/Attainment.
                
                
                  Kendall County (remainder)
                  
                  Unclassifiable/Attainment.
                
                
                  Knox County
                  
                  Unclassifiable/Attainment.
                
                
                  La Salle County
                  
                  Unclassifiable/Attainment.
                
                
                  Lawrence County
                  
                  Unclassifiable/Attainment.
                
                
                  Lee County
                  
                  Unclassifiable/Attainment.
                
                
                  Livingston County
                  
                  Unclassifiable/Attainment.
                
                
                  Logan County
                  
                  Unclassifiable/Attainment.
                
                
                  McDonough County
                  
                  Unclassifiable/Attainment.
                
                
                  McLean County
                  
                  Unclassifiable/Attainment.
                
                
                  Macon County
                  
                  Unclassifiable/Attainment.
                
                
                  Macoupin County
                  
                  Unclassifiable/Attainment.
                
                
                  Marion County
                  
                  Unclassifiable/Attainment.
                
                
                  Marshall County
                  
                  Unclassifiable/Attainment.
                
                
                  Mason County
                  
                  Unclassifiable/Attainment.
                
                
                  Massac County
                  
                  Unclassifiable/Attainment.
                
                
                  Menard County
                  
                  Unclassifiable/Attainment.
                
                
                  Mercer County
                  
                  Unclassifiable/Attainment.
                
                
                  Montgomery County
                  
                  Unclassifiable/Attainment.
                
                
                  Morgan County
                  
                  Unclassifiable/Attainment.
                
                
                  Moultrie County
                  
                  Unclassifiable/Attainment.
                
                
                  Ogle County
                  
                  Unclassifiable/Attainment.
                
                
                  Peoria County
                  
                  Unclassifiable/Attainment.
                
                
                  Perry County
                  
                  Unclassifiable/Attainment.
                
                
                  Piatt County
                  
                  Unclassifiable/Attainment.
                
                
                  Pike County
                  
                  Unclassifiable/Attainment.
                
                
                  Pope County
                  
                  Unclassifiable/Attainment.
                
                
                  
                  Pulaski County
                  
                  Unclassifiable/Attainment.
                
                
                  Putnam County
                  
                  Unclassifiable/Attainment.
                
                
                  Randolph County (remainder)
                  
                  Unclassifiable/Attainment.
                
                
                  Richland County
                  
                  Unclassifiable/Attainment.
                
                
                  Rock Island County
                  
                  Unclassifiable/Attainment.
                
                
                  Saline County
                  
                  Unclassifiable/Attainment.
                
                
                  Sangamon County
                  
                  Unclassifiable/Attainment.
                
                
                  Schuyler County
                  
                  Unclassifiable/Attainment.
                
                
                  Scott County
                  
                  Unclassifiable/Attainment.
                
                
                  Shelby County
                  
                  Unclassifiable/Attainment.
                
                
                  Stark County
                  
                  Unclassifiable/Attainment.
                
                
                  Stephenson County
                  
                  Unclassifiable/Attainment.
                
                
                  Tazewell County
                  
                  Unclassifiable/Attainment.
                
                
                  Union County
                  
                  Unclassifiable/Attainment.
                
                
                  Vermilion County
                  
                  Unclassifiable/Attainment.
                
                
                  Wabash County
                  
                  Unclassifiable/Attainment.
                
                
                  Warren County
                  
                  Unclassifiable/Attainment.
                
                
                  Washington County
                  
                  Unclassifiable/Attainment.
                
                
                  Wayne County
                  
                  Unclassifiable/Attainment.
                
                
                  White County
                  
                  Unclassifiable/Attainment.
                
                
                  Whiteside County
                  
                  Unclassifiable/Attainment.
                
                
                  Williamson County
                  
                  Unclassifiable/Attainment.
                
                
                  Winnebago County
                  
                  Unclassifiable/Attainment.
                
                
                  Woodford County
                  
                  Unclassifiable/Attainment.
                
                
                  a Includes Indian Country located in each county or area, except as otherwise specified.
                
                  1 This date is 90 days after January 5, 2005, unless otherwise noted.
                
                  2 This date is July 2, 2014, unless otherwise noted.
              
              
                Illinois—2012 Annual PM2.5 NAAQS
                [Primary]
                
                  Designated area 1
                  
                  Designation
                  Date 2
                  
                  Type
                  Classification
                  Date 2
                  
                  Type
                
                
                  
                    Chicago, IL-IN:
                  
                
                
                  Cook County
                  
                  Unclassifiable/Attainment.
                
                
                  DuPage County
                  
                  Unclassifiable/Attainment.
                
                
                  Grundy County (part)
                  
                  Unclassifiable/Attainment.
                
                
                  Goose Lake and Aux Sable Townships
                  
                  Unclassifiable/Attainment.
                
                
                  Kane County
                  
                  Unclassifiable/Attainment.
                
                
                  Kendall County (part)
                  
                  Unclassifiable/Attainment.
                
                
                  Oswego Township
                  
                  Unclassifiable/Attainment.
                
                
                  Lake County
                  
                  Unclassifiable/Attainment.
                
                
                  McHenry County
                  
                  Unclassifiable/Attainment.
                
                
                  Will County
                  
                  Unclassifiable/Attainment.
                
                
                  
                    Davenport-Moline-Rock Island, IL:
                  
                
                
                  Rock Island County
                  
                  Unclassifiable/Attainment.
                
                
                  Henry County
                  
                  Unclassifiable/Attainment.
                
                
                  Mercer County
                  
                  Unclassifiable/Attainment.
                
                
                  
                    St. Louis, MO-IL:
                  
                
                
                  Madison County
                  
                  Unclassifiable/Attainment.
                
                
                  Monroe County
                  
                  Unclassifiable/Attainment.
                
                
                  Randolph County (part)
                  
                  Unclassifiable/Attainment.
                
                
                  Baldwin Village
                  
                  Unclassifiable/Attainment.
                
                
                  St. Clair County
                  
                  Unclassifiable/Attainment.
                
                
                  
                    Rest of State:
                  
                
                
                  Adams County
                  
                  Unclassifiable/Attainment.
                
                
                  Alexander County
                  
                  Unclassifiable/Attainment.
                
                
                  Bond County
                  
                  Unclassifiable/Attainment.
                
                
                  Boone County
                  
                  Unclassifiable/Attainment.
                
                
                  Brown County
                  
                  Unclassifiable/Attainment.
                
                
                  
                  Bureau County
                  
                  Unclassifiable/Attainment.
                
                
                  Calhoun County
                  
                  Unclassifiable/Attainment.
                
                
                  Carroll County
                  
                  Unclassifiable/Attainment.
                
                
                  Cass County
                  
                  Unclassifiable/Attainment.
                
                
                  Champaign County
                  
                  Unclassifiable/Attainment.
                
                
                  Christian County
                  
                  Unclassifiable/Attainment.
                
                
                  Clark County
                  
                  Unclassifiable/Attainment.
                
                
                  Clay County
                  
                  Unclassifiable/Attainment.
                
                
                  Clinton County
                  
                  Unclassifiable/Attainment.
                
                
                  Coles County
                  
                  Unclassifiable/Attainment.
                
                
                  Crawford County
                  
                  Unclassifiable/Attainment.
                
                
                  Cumberland County
                  
                  Unclassifiable/Attainment.
                
                
                  DeKalb County
                  
                  Unclassifiable/Attainment.
                
                
                  De Witt County
                  
                  Unclassifiable/Attainment.
                
                
                  Douglas County
                  
                  Unclassifiable/Attainment.
                
                
                  Edgar County
                  
                  Unclassifiable/Attainment.
                
                
                  Edwards County
                  
                  Unclassifiable/Attainment.
                
                
                  Effingham County
                  
                  Unclassifiable/Attainment.
                
                
                  Fayette County
                  
                  Unclassifiable/Attainment.
                
                
                  Ford County
                  
                  Unclassifiable/Attainment.
                
                
                  Franklin County
                  
                  Unclassifiable/Attainment.
                
                
                  Fulton County
                  
                  Unclassifiable/Attainment.
                
                
                  Gallatin County
                  
                  Unclassifiable/Attainment.
                
                
                  Greene County
                  
                  Unclassifiable/Attainment.
                
                
                  Grundy County (remainder)
                  
                  Unclassifiable/Attainment.
                
                
                  Hamilton County
                  
                  Unclassifiable/Attainment.
                
                
                  Hancock County
                  
                  Unclassifiable/Attainment.
                
                
                  Hardin County
                  
                  Unclassifiable/Attainment.
                
                
                  Henderson County
                  
                  Unclassifiable/Attainment.
                
                
                  Iroquois County
                  
                  Unclassifiable/Attainment.
                
                
                  Jackson County
                  
                  Unclassifiable/Attainment.
                
                
                  Jasper County
                  
                  Unclassifiable/Attainment.
                
                
                  Jefferson County
                  
                  Unclassifiable/Attainment.
                
                
                  Jersey County
                  
                  Unclassifiable/Attainment.
                
                
                  Jo Daviess County
                  
                  Unclassifiable/Attainment.
                
                
                  Johnson County
                  
                  Unclassifiable/Attainment.
                
                
                  Kankakee County
                  
                  Unclassifiable/Attainment.
                
                
                  Kendall County (remainder)
                  
                  Unclassifiable/Attainment.
                
                
                  Knox County
                  
                  Unclassifiable/Attainment.
                
                
                  La Salle County
                  
                  Unclassifiable/Attainment.
                
                
                  Lawrence County
                  
                  Unclassifiable/Attainment.
                
                
                  Lee County
                  
                  Unclassifiable/Attainment.
                
                
                  Livingston County
                  
                  Unclassifiable/Attainment.
                
                
                  Logan County
                  
                  Unclassifiable/Attainment.
                
                
                  McDonough County
                  
                  Unclassifiable/Attainment.
                
                
                  McLean County
                  
                  Unclassifiable/Attainment.
                
                
                  Macon County
                  
                  Unclassifiable/Attainment.
                
                
                  Macoupin County
                  
                  Unclassifiable/Attainment.
                
                
                  Marion County
                  
                  Unclassifiable/Attainment.
                
                
                  Marshall County
                  
                  Unclassifiable/Attainment.
                
                
                  Mason County
                  
                  Unclassifiable/Attainment.
                
                
                  Massac County
                  
                  Unclassifiable/Attainment.
                
                
                  Menard County
                  
                  Unclassifiable/Attainment.
                
                
                  Montgomery County
                  
                  Unclassifiable/Attainment.
                
                
                  Morgan County
                  
                  Unclassifiable/Attainment.
                
                
                  Moultrie County
                  
                  Unclassifiable/Attainment.
                
                
                  Ogle County
                  
                  Unclassifiable/Attainment.
                
                
                  Peoria County
                  
                  Unclassifiable/Attainment.
                
                
                  Perry County
                  
                  Unclassifiable/Attainment.
                
                
                  Piatt County
                  
                  Unclassifiable/Attainment.
                
                
                  Pike County
                  
                  Unclassifiable/Attainment.
                
                
                  Pope County
                  
                  Unclassifiable/Attainment.
                
                
                  Pulaski County
                  
                  Unclassifiable/Attainment.
                
                
                  Putnam County
                  
                  Unclassifiable/Attainment.
                
                
                  Randolph County (remainder)
                  
                  Unclassifiable/Attainment.
                
                
                  Richland County
                  
                  Unclassifiable/Attainment.
                
                
                  Saline County
                  
                  Unclassifiable/Attainment.
                
                
                  Sangamon County
                  
                  Unclassifiable/Attainment.
                
                
                  Schuyler County
                  
                  Unclassifiable/Attainment.
                
                
                  
                  Scott County
                  
                  Unclassifiable/Attainment.
                
                
                  Shelby County
                  
                  Unclassifiable/Attainment.
                
                
                  Stark County
                  
                  Unclassifiable/Attainment.
                
                
                  Stephenson County
                  
                  Unclassifiable/Attainment.
                
                
                  Tazewell County
                  
                  Unclassifiable/Attainment.
                
                
                  Union County
                  
                  Unclassifiable/Attainment.
                
                
                  Vermilion County
                  
                  Unclassifiable/Attainment.
                
                
                  Wabash County
                  
                  Unclassifiable/Attainment.
                
                
                  Warren County
                  
                  Unclassifiable/Attainment.
                
                
                  Washington County
                  
                  Unclassifiable/Attainment.
                
                
                  Wayne County
                  
                  Unclassifiable/Attainment.
                
                
                  White County
                  
                  Unclassifiable/Attainment.
                
                
                  Whiteside County
                  
                  Unclassifiable/Attainment.
                
                
                  Williamson County
                  
                  Unclassifiable/Attainment.
                
                
                  Winnebago County
                  
                  Unclassifiable/Attainment.
                
                
                  Woodford County
                  
                  Unclassifiable/Attainment.
                
                
                  1 Includes Indian Country located in each county or area, except as otherwise specified.
                
                  2 This date is January 28, 2019, unless otherwise noted.
              
              
                Illinois—1997 24-Hour PM2.5 NAAQS
                [Primary and Secondary]
                
                  Designated area
                  Designation a
                  
                  Date 1
                  
                  Type
                  Classification
                  Date
                  Type
                
                
                  Statewide:
                
                
                  Adams County
                  
                  Unclassifiable/Attainment.
                
                
                  Alexander County
                  
                  Unclassifiable/Attainment.
                
                
                  Bond County
                  
                  Unclassifiable/Attainment.
                
                
                  Boone County
                  
                  Unclassifiable/Attainment.
                
                
                  Brown County
                  
                  Unclassifiable/Attainment.
                
                
                  Bureau County
                  
                  Unclassifiable/Attainment.
                
                
                  Calhoun County
                  
                  Unclassifiable/Attainment.
                
                
                  Carroll County
                  
                  Unclassifiable/Attainment.
                
                
                  Cass County
                  
                  Unclassifiable/Attainment.
                
                
                  Champaign County
                  
                  Unclassifiable/Attainment.
                
                
                  Christian County
                  
                  Unclassifiable/Attainment.
                
                
                  Clark County
                  
                  Unclassifiable/Attainment.
                
                
                  Clay County
                  
                  Unclassifiable/Attainment.
                
                
                  Clinton County
                  
                  Unclassifiable/Attainment.
                
                
                  Coles County
                  
                  Unclassifiable/Attainment.
                
                
                  Cook County
                  
                  Unclassifiable/Attainment.
                
                
                  Crawford County
                  
                  Unclassifiable/Attainment.
                
                
                  Cumberland County
                  
                  Unclassifiable/Attainment.
                
                
                  DeKalb County
                  
                  Unclassifiable/Attainment.
                
                
                  De Witt County
                  
                  Unclassifiable/Attainment.
                
                
                  Douglas County
                  
                  Unclassifiable/Attainment.
                
                
                  DuPage County
                  
                  Unclassifiable/Attainment.
                
                
                  Edgar County
                  
                  Unclassifiable/Attainment.
                
                
                  Edwards County
                  
                  Unclassifiable/Attainment.
                
                
                  Effingham County
                  
                  Unclassifiable/Attainment.
                
                
                  Fayette County
                  
                  Unclassifiable/Attainment.
                
                
                  Ford County
                  
                  Unclassifiable/Attainment.
                
                
                  Franklin County
                  
                  Unclassifiable/Attainment.
                
                
                  Fulton County
                  
                  Unclassifiable/Attainment.
                
                
                  Gallatin County
                  
                  Unclassifiable/Attainment.
                
                
                  Greene County
                  
                  Unclassifiable/Attainment.
                
                
                  Grundy County
                  
                  Unclassifiable/Attainment.
                
                
                  Hamilton County
                  
                  Unclassifiable/Attainment.
                
                
                  Hancock County
                  
                  Unclassifiable/Attainment.
                
                
                  Hardin County
                  
                  Unclassifiable/Attainment.
                
                
                  Henderson County
                  
                  Unclassifiable/Attainment.
                
                
                  Henry County
                  
                  Unclassifiable/Attainment.
                
                
                  Iroquois County
                  
                  Unclassifiable/Attainment.
                
                
                  Jackson County
                  
                  Unclassifiable/Attainment.
                
                
                  Jasper County
                  
                  Unclassifiable/Attainment.
                
                
                  Jefferson County
                  
                  Unclassifiable/Attainment.
                
                
                  
                  Jersey County
                  
                  Unclassifiable/Attainment.
                
                
                  Jo Daviess County
                  
                  Unclassifiable/Attainment.
                
                
                  Johnson County
                  
                  Unclassifiable/Attainment.
                
                
                  Kane County
                  
                  Unclassifiable/Attainment.
                
                
                  Kankakee County
                  
                  Unclassifiable/Attainment.
                
                
                  Kendall County
                  
                  Unclassifiable/Attainment.
                
                
                  Knox County
                  
                  Unclassifiable/Attainment.
                
                
                  La Salle County
                  
                  Unclassifiable/Attainment.
                
                
                  Lake County
                  
                  Unclassifiable/Attainment.
                
                
                  Lawrence County
                  
                  Unclassifiable/Attainment.
                
                
                  Lee County
                  
                  Unclassifiable/Attainment.
                
                
                  Livingston County
                  
                  Unclassifiable/Attainment.
                
                
                  Logan County
                  
                  Unclassifiable/Attainment.
                
                
                  McDonough County
                  
                  Unclassifiable/Attainment.
                
                
                  McHenry County
                  
                  Unclassifiable/Attainment.
                
                
                  McLean County
                  
                  Unclassifiable/Attainment.
                
                
                  Macon County
                  
                  Unclassifiable/Attainment.
                
                
                  Macoupin County
                  
                  Unclassifiable/Attainment.
                
                
                  Madison County
                  
                  Unclassifiable/Attainment.
                
                
                  Marion County
                  
                  Unclassifiable/Attainment.
                
                
                  Marshall County
                  
                  Unclassifiable/Attainment.
                
                
                  Mason County
                  
                  Unclassifiable/Attainment.
                
                
                  Massac County
                  
                  Unclassifiable/Attainment.
                
                
                  Menard County
                  
                  Unclassifiable/Attainment.
                
                
                  Mercer County
                  
                  Unclassifiable/Attainment.
                
                
                  Monroe County
                  
                  Unclassifiable/Attainment.
                
                
                  Montgomery County
                  
                  Unclassifiable/Attainment.
                
                
                  Morgan County
                  
                  Unclassifiable/Attainment.
                
                
                  Moultrie County
                  
                  Unclassifiable/Attainment.
                
                
                  Ogle County
                  
                  Unclassifiable/Attainment.
                
                
                  Peoria County
                  
                  Unclassifiable/Attainment.
                
                
                  Perry County
                  
                  Unclassifiable/Attainment.
                
                
                  Piatt County
                  
                  Unclassifiable/Attainment.
                
                
                  Pike County
                  
                  Unclassifiable/Attainment.
                
                
                  Pope County
                  
                  Unclassifiable/Attainment.
                
                
                  Pulaski County
                  
                  Unclassifiable/Attainment.
                
                
                  Putnam County
                  
                  Unclassifiable/Attainment.
                
                
                  Randolph County
                  
                  Unclassifiable/Attainment.
                
                
                  Richland County
                  
                  Unclassifiable/Attainment.
                
                
                  Rock Island County
                  
                  Unclassifiable/Attainment.
                
                
                  St. Clair County
                  
                  Unclassifiable/Attainment.
                
                
                  Saline County
                  
                  Unclassifiable/Attainment.
                
                
                  Sangamon County
                  
                  Unclassifiable/Attainment.
                
                
                  Schuyler County
                  
                  Unclassifiable/Attainment.
                
                
                  Scott County
                  
                  Unclassifiable/Attainment.
                
                
                  Shelby County
                  
                  Unclassifiable/Attainment.
                
                
                  Stark County
                  
                  Unclassifiable/Attainment.
                
                
                  Stephenson County
                  
                  Unclassifiable/Attainment.
                
                
                  Tazewell County
                  
                  Unclassifiable/Attainment.
                
                
                  Union County
                  
                  Unclassifiable/Attainment.
                
                
                  Vermilion County
                  
                  Unclassifiable/Attainment.
                
                
                  Wabash County
                  
                  Unclassifiable/Attainment.
                
                
                  Warren County
                  
                  Unclassifiable/Attainment.
                
                
                  Washington County
                  
                  Unclassifiable/Attainment.
                
                
                  Wayne County
                  
                  Unclassifiable/Attainment.
                
                
                  White County
                  
                  Unclassifiable/Attainment.
                
                
                  Whiteside County
                  
                  Unclassifiable/Attainment.
                
                
                  Will County
                  
                  Unclassifiable/Attainment.
                
                
                  Williamson County
                  
                  Unclassifiable/Attainment.
                
                
                  Winnebago County
                  
                  Unclassifiable/Attainment.
                
                
                  Woodford County
                  
                  Unclassifiable/Attainment.
                
                
                  a Includes Indian Country located in each county or area, except as otherwise specified.
                
                  1 This date is 90 days after January 5, 2005, unless otherwise noted.
              
              
              
                Illinois—2006 24-Hour PM2.5 NAAQS
                [Primary and Secondary]
                
                  Designated area
                  Designation a
                  
                  Date 1
                  
                  Type
                  Classification
                  Date
                  Type
                
                
                  Statewide:
                
                
                  Adams County
                  
                  Unclassifiable/Attainment
                
                
                  Alexander County
                  
                  Unclassifiable/Attainment
                
                
                  Bond County
                  
                  Unclassifiable/Attainment
                
                
                  Boone County
                  
                  Unclassifiable/Attainment
                
                
                  Brown County
                  
                  Unclassifiable/Attainment
                
                
                  Bureau County
                  
                  Unclassifiable/Attainment
                
                
                  Calhoun County
                  
                  Unclassifiable/Attainment
                
                
                  Carroll County
                  
                  Unclassifiable/Attainment
                
                
                  Cass County
                  
                  Unclassifiable/Attainment
                
                
                  Champaign County
                  
                  Unclassifiable/Attainment
                
                
                  Christian County
                  
                  Unclassifiable/Attainment
                
                
                  Clark County
                  
                  Unclassifiable/Attainment
                
                
                  Clay County
                  
                  Unclassifiable/Attainment
                
                
                  Clinton County
                  
                  Unclassifiable/Attainment
                
                
                  Coles County
                  
                  Unclassifiable/Attainment
                
                
                  Cook County
                  
                  Unclassifiable/Attainment
                
                
                  Crawford County
                  
                  Unclassifiable/Attainment
                
                
                  Cumberland County
                  
                  Unclassifiable/Attainment
                
                
                  DeKalb County
                  
                  Unclassifiable/Attainment
                
                
                  De Witt County
                  
                  Unclassifiable/Attainment
                
                
                  Douglas County
                  
                  Unclassifiable/Attainment
                
                
                  DuPage County
                  
                  Unclassifiable/Attainment
                
                
                  Edgar County
                  
                  Unclassifiable/Attainment
                
                
                  Edwards County
                  
                  Unclassifiable/Attainment
                
                
                  Effingham County
                  
                  Unclassifiable/Attainment
                
                
                  Fayette County
                  
                  Unclassifiable/Attainment
                
                
                  Ford County
                  
                  Unclassifiable/Attainment
                
                
                  Franklin County
                  
                  Unclassifiable/Attainment
                
                
                  Fulton County
                  
                  Unclassifiable/Attainment
                
                
                  Gallatin County
                  
                  Unclassifiable/Attainment
                
                
                  Greene County
                  
                  Unclassifiable/Attainment
                
                
                  Grundy County
                  
                  Unclassifiable/Attainment
                
                
                  Hamilton County
                  
                  Unclassifiable/Attainment
                
                
                  Hancock County
                  
                  Unclassifiable/Attainment
                
                
                  Hardin County
                  
                  Unclassifiable/Attainment
                
                
                  Henderson County
                  
                  Unclassifiable/Attainment
                
                
                  Henry County
                  
                  Unclassifiable/Attainment
                
                
                  Iroquois County
                  
                  Unclassifiable/Attainment
                
                
                  Jackson County
                  
                  Unclassifiable/Attainment
                
                
                  Jasper County
                  
                  Unclassifiable/Attainment
                
                
                  Jefferson County
                  
                  Unclassifiable/Attainment
                
                
                  Jersey County
                  
                  Unclassifiable/Attainment
                
                
                  Jo Daviess County
                  
                  Unclassifiable/Attainment
                
                
                  Johnson County
                  
                  Unclassifiable/Attainment
                
                
                  Kane County
                  
                  Unclassifiable/Attainment
                
                
                  Kankakee County
                  
                  Unclassifiable/Attainment
                
                
                  Kendall County
                  
                  Unclassifiable/Attainment
                
                
                  Knox County
                  
                  Unclassifiable/Attainment
                
                
                  La Salle County
                  
                  Unclassifiable/Attainment
                
                
                  Lake County
                  
                  Unclassifiable/Attainment
                
                
                  Lawrence County
                  
                  Unclassifiable/Attainment
                
                
                  Lee County
                  
                  Unclassifiable/Attainment
                
                
                  Livingston County
                  
                  Unclassifiable/Attainment
                
                
                  Logan County
                  
                  Unclassifiable/Attainment
                
                
                  McDonough County
                  
                  Unclassifiable/Attainment
                
                
                  McHenry County
                  
                  Unclassifiable/Attainment
                
                
                  McLean County
                  
                  Unclassifiable/Attainment
                
                
                  Macon County
                  
                  Unclassifiable/Attainment
                
                
                  Macoupin County
                  
                  Unclassifiable/Attainment
                
                
                  Madison County
                  
                  Unclassifiable/Attainment
                
                
                  Marion County
                  
                  Unclassifiable/Attainment
                
                
                  Marshall County
                  
                  Unclassifiable/Attainment
                
                
                  Mason County
                  
                  Unclassifiable/Attainment
                
                
                  Massac County
                  
                  Unclassifiable/Attainment
                
                
                  Menard County
                  
                  Unclassifiable/Attainment
                
                
                  Mercer County
                  
                  Unclassifiable/Attainment
                
                
                  Monroe County
                  
                  Unclassifiable/Attainment
                
                
                  Montgomery County
                  
                  Unclassifiable/Attainment
                
                
                  
                  Morgan County
                  
                  Unclassifiable/Attainment
                
                
                  Moultrie County
                  
                  Unclassifiable/Attainment
                
                
                  Ogle County
                  
                  Unclassifiable/Attainment
                
                
                  Peoria County
                  
                  Unclassifiable/Attainment
                
                
                  Perry County
                  
                  Unclassifiable/Attainment
                
                
                  Piatt County
                  
                  Unclassifiable/Attainment
                
                
                  Pike County
                  
                  Unclassifiable/Attainment
                
                
                  Pope County
                  
                  Unclassifiable/Attainment
                
                
                  Pulaski County
                  
                  Unclassifiable/Attainment
                
                
                  Putnam County
                  
                  Unclassifiable/Attainment
                
                
                  Randolph County
                  
                  Unclassifiable/Attainment
                
                
                  Richland County
                  
                  Unclassifiable/Attainment
                
                
                  Rock Island County
                  
                  Unclassifiable/Attainment
                
                
                  St. Clair County
                  
                  Unclassifiable/Attainment
                
                
                  Saline County
                  
                  Unclassifiable/Attainment
                
                
                  Sangamon County
                  
                  Unclassifiable/Attainment
                
                
                  Schuyler County
                  
                  Unclassifiable/Attainment
                
                
                  Scott County
                  
                  Unclassifiable/Attainment
                
                
                  Shelby County
                  
                  Unclassifiable/Attainment
                
                
                  Stark County
                  
                  Unclassifiable/Attainment
                
                
                  Stephenson County
                  
                  Unclassifiable/Attainment
                
                
                  Tazewell County
                  
                  Unclassifiable/Attainment
                
                
                  Union County
                  
                  Unclassifiable/Attainment
                
                
                  Vermilion County
                  
                  Unclassifiable/Attainment
                
                
                  Wabash County
                  
                  Unclassifiable/Attainment
                
                
                  Warren County
                  
                  Unclassifiable/Attainment
                
                
                  Washington County
                  
                  Unclassifiable/Attainment
                
                
                  Wayne County
                  
                  Unclassifiable/Attainment
                
                
                  White County
                  
                  Unclassifiable/Attainment
                
                
                  Whiteside County
                  
                  Unclassifiable/Attainment
                
                
                  Will County
                  
                  Unclassifiable/Attainment
                
                
                  Williamson County
                  
                  Unclassifiable/Attainment
                
                
                  Winnebago County
                  
                  Unclassifiable/Attainment
                
                
                  Woodford County
                  
                  Unclassifiable/Attainment
                
                
                  a Includes Indian Country located in each county or area, except as otherwise specified.
                
                  1 This date is 30 days after November 13, 2009, unless otherwise noted.
              
              
                Illinois—NO2 (1971 Annual Standard)
                
                  Designated area
                  Does not meet primary standards
                  Cannot be classified or better than national standards
                
                
                  AQCR 65:
                
                
                  Fulton County
                  
                  X
                
                
                  Hancock County
                  
                  X
                
                
                  Henderson County
                  
                  X
                
                
                  Knox County
                  
                  X
                
                
                  McDonough County
                  
                  X
                
                
                  Mason County
                  
                  X
                
                
                  Peoria County
                  
                  X
                
                
                  Tazewell County
                  
                  X
                
                
                  Warren County
                  
                  X
                
                
                  Woodford County
                  
                  X
                
                
                  Lee County
                  
                  X
                
                
                  AQCR 66:
                
                
                  Champaign County
                  
                  X
                
                
                  Clark County
                  
                  X
                
                
                  Coles County
                  
                  X
                
                
                  Cumberland County
                  
                  X
                
                
                  De Witt County
                  
                  X
                
                
                  Douglas County
                  
                  X
                
                
                  Edgar County
                  
                  X
                
                
                  Ford County
                  
                  X
                
                
                  Iroquois County
                  
                  X
                
                
                  Livingston County
                  
                  X
                
                
                  McLean County
                  
                  X
                
                
                  Moultrie County
                  
                  X
                
                
                  
                  Piatt County
                  
                  X
                
                
                  Shelby County
                  
                  X
                
                
                  Vermilion County
                  
                  X
                
                
                  AQCR 67:
                
                
                  Cook County
                  
                  X
                
                
                  Du Page County
                  
                  X
                
                
                  Grundy County
                  
                  X
                
                
                  Kane County
                  
                  X
                
                
                  Kankakee County
                  
                  X
                
                
                  Kendall County
                  
                  X
                
                
                  Lake County
                  
                  X
                
                
                  McHenry County
                  
                  X
                
                
                  Will County
                  
                  X
                
                
                  AQCR 68:
                
                
                  Jo Daviess County
                  
                  X
                
                
                  AQCR 69:
                
                
                  Carroll County
                  
                  X
                
                
                  Henry County
                  
                  X
                
                
                  Mercer County
                  
                  X
                
                
                  Rock Island County
                  
                  X
                
                
                  Whiteside County
                  
                  X
                
                
                  AQCR 70:
                
                
                  Bond County
                  
                  X
                
                
                  Clinton County
                  
                  X
                
                
                  Madison County
                  
                  X
                
                
                  Monroe County
                  
                  X
                
                
                  Randolph County
                  
                  X
                
                
                  St. Clair County
                  
                  X
                
                
                  Washington County
                  
                  X
                
                
                  AQCR 71:
                
                
                  Bureau County
                  
                  X
                
                
                  La Salle County
                  
                  X
                
                
                  Lee County
                  
                  X
                
                
                  Marshall County
                  
                  X
                
                
                  Putnam County
                  
                  X
                
                
                  Stark County
                  
                  X
                
                
                  AQCR 72:
                
                
                  Alexander County
                  
                  X
                
                
                  Johnson County
                  
                  X
                
                
                  Massac County
                  
                  X
                
                
                  Pope County
                  
                  X
                
                
                  Pulaski County
                  
                  X
                
                
                  Union County
                  
                  X
                
                
                  AQCR 73:
                
                
                  Boone County
                  
                  X
                
                
                  De Kalb County
                  
                  X
                
                
                  Ogle County
                  
                  X
                
                
                  Stephenson County
                  
                  X
                
                
                  Winnebago County
                  
                  X
                
                
                  AQCR 74:
                
                
                  Clay County
                  
                  X
                
                
                  Crawford County
                  
                  X
                
                
                  Edwards County
                  
                  X
                
                
                  Effingham County
                  
                  X
                
                
                  Fayette County
                  
                  X
                
                
                  Franklin County
                  
                  X
                
                
                  Gallatin County
                  
                  X
                
                
                  Hamilton County
                  
                  X
                
                
                  Hardin County
                  
                  X
                
                
                  Jackson County
                  
                  X
                
                
                  Jasper County
                  
                  X
                
                
                  Jefferson County
                  
                  X
                
                
                  Lawrence County
                  
                  X
                
                
                  Marion County
                  
                  X
                
                
                  Perry County
                  
                  X
                
                
                  Richland County
                  
                  X
                
                
                  Saline County
                  
                  X
                
                
                  Wabash County
                  
                  X
                
                
                  Wayne County
                  
                  X
                
                
                  White County
                  
                  X
                
                
                  
                  Williamson County
                  
                  X
                
                
                  AQCR 75:
                
                
                  Adams County
                  
                  X
                
                
                  Brown County
                  
                  X
                
                
                  Calhoun County
                  
                  X
                
                
                  Cass County
                  
                  X
                
                
                  Christian County
                  
                  X
                
                
                  Greene County
                  
                  X
                
                
                  Jersey County
                  
                  X
                
                
                  Logan County
                  
                  X
                
                
                  Macon County
                  
                  X
                
                
                  Macoupin County
                  
                  X
                
                
                  Menard County
                  
                  X
                
                
                  Montgomery County
                  
                  X
                
                
                  Morgan County
                  
                  X
                
                
                  Pike County
                  
                  X
                
                
                  Sangamon County
                  
                  X
                
                
                  Schuyler County
                  
                  X
                
                
                  Scott County
                  
                  X
                
              
              
                Illinois—NO2 (2010 1-Hour Standard)
                
                  Designated area
                  Designation a
                  
                  Date 1
                  
                  Type
                
                
                  Adams County
                  
                  Unclassifiable/Attainment.
                
                
                  Alexander County
                  
                  Unclassifiable/Attainment.
                
                
                  Bond County
                  
                  Unclassifiable/Attainment.
                
                
                  Boone County
                  
                  Unclassifiable/Attainment.
                
                
                  Brown County
                  
                  Unclassifiable/Attainment.
                
                
                  Bureau County
                  
                  Unclassifiable/Attainment.
                
                
                  Calhoun County
                  
                  Unclassifiable/Attainment.
                
                
                  Carroll County
                  
                  Unclassifiable/Attainment.
                
                
                  Cass County
                  
                  Unclassifiable/Attainment.
                
                
                  Champaign County
                  
                  Unclassifiable/Attainment.
                
                
                  Christian County
                  
                  Unclassifiable/Attainment.
                
                
                  Clark County
                  
                  Unclassifiable/Attainment.
                
                
                  Clay County
                  
                  Unclassifiable/Attainment.
                
                
                  Clinton County
                  
                  Unclassifiable/Attainment.
                
                
                  Coles County
                  
                  Unclassifiable/Attainment.
                
                
                  Cook County
                  
                  Unclassifiable/Attainment.
                
                
                  Crawford County
                  
                  Unclassifiable/Attainment.
                
                
                  Cumberland County
                  
                  Unclassifiable/Attainment.
                
                
                  DeKalb County
                  
                  Unclassifiable/Attainment.
                
                
                  De Witt County
                  
                  Unclassifiable/Attainment.
                
                
                  Douglas County
                  
                  Unclassifiable/Attainment.
                
                
                  DuPage County
                  
                  Unclassifiable/Attainment.
                
                
                  Edgar County
                  
                  Unclassifiable/Attainment.
                
                
                  Edwards County
                  
                  Unclassifiable/Attainment.
                
                
                  Effingham County
                  
                  Unclassifiable/Attainment.
                
                
                  Fayette County
                  
                  Unclassifiable/Attainment.
                
                
                  Ford County
                  
                  Unclassifiable/Attainment.
                
                
                  Franklin County
                  
                  Unclassifiable/Attainment.
                
                
                  Fulton County
                  
                  Unclassifiable/Attainment.
                
                
                  Gallatin County
                  
                  Unclassifiable/Attainment.
                
                
                  Greene County
                  
                  Unclassifiable/Attainment.
                
                
                  Grundy County
                  
                  Unclassifiable/Attainment.
                
                
                  Hamilton County
                  
                  Unclassifiable/Attainment.
                
                
                  Hancock County
                  
                  Unclassifiable/Attainment.
                
                
                  Hardin County
                  
                  Unclassifiable/Attainment.
                
                
                  Henderson County
                  
                  Unclassifiable/Attainment.
                
                
                  Henry County
                  
                  Unclassifiable/Attainment.
                
                
                  Iroquois County
                  
                  Unclassifiable/Attainment.
                
                
                  Jackson County
                  
                  Unclassifiable/Attainment.
                
                
                  Jasper County
                  
                  Unclassifiable/Attainment.
                
                
                  Jefferson County
                  
                  Unclassifiable/Attainment.
                
                
                  Jersey County
                  
                  Unclassifiable/Attainment.
                
                
                  Jo Daviess County
                  
                  Unclassifiable/Attainment.
                
                
                  
                  Johnson County
                  
                  Unclassifiable/Attainment.
                
                
                  Kane County
                  
                  Unclassifiable/Attainment.
                
                
                  Kankakee County
                  
                  Unclassifiable/Attainment.
                
                
                  Kendall County
                  
                  Unclassifiable/Attainment.
                
                
                  Knox County
                  
                  Unclassifiable/Attainment.
                
                
                  La Salle County
                  
                  Unclassifiable/Attainment.
                
                
                  Lake County
                  
                  Unclassifiable/Attainment.
                
                
                  Lawrence County
                  
                  Unclassifiable/Attainment.
                
                
                  Lee County
                  
                  Unclassifiable/Attainment.
                
                
                  Livingston County
                  
                  Unclassifiable/Attainment.
                
                
                  Logan County
                  
                  Unclassifiable/Attainment.
                
                
                  Madison County
                  
                  Unclassifiable/Attainment.
                
                
                  McDonough County
                  
                  Unclassifiable/Attainment.
                
                
                  McLean County
                  
                  Unclassifiable/Attainment.
                
                
                  Macon County
                  
                  Unclassifiable/Attainment.
                
                
                  Macoupin County
                  
                  Unclassifiable/Attainment.
                
                
                  Marion County
                  
                  Unclassifiable/Attainment.
                
                
                  Marshall County
                  
                  Unclassifiable/Attainment.
                
                
                  Mason County
                  
                  Unclassifiable/Attainment.
                
                
                  Massac County
                  
                  Unclassifiable/Attainment.
                
                
                  McHenry County
                  
                  Unclassifiable/Attainment.
                
                
                  Menard County
                  
                  Unclassifiable/Attainment.
                
                
                  Mercer County
                  
                  Unclassifiable/Attainment.
                
                
                  Monroe County
                  
                  Unclassifiable/Attainment.
                
                
                  Montgomery County
                  
                  Unclassifiable/Attainment.
                
                
                  Morgan County
                  
                  Unclassifiable/Attainment.
                
                
                  Moultrie County
                  
                  Unclassifiable/Attainment.
                
                
                  Ogle County
                  
                  Unclassifiable/Attainment.
                
                
                  Peoria County
                  
                  Unclassifiable/Attainment.
                
                
                  Perry County
                  
                  Unclassifiable/Attainment.
                
                
                  Piatt County
                  
                  Unclassifiable/Attainment.
                
                
                  Pike County
                  
                  Unclassifiable/Attainment.
                
                
                  Pope County
                  
                  Unclassifiable/Attainment.
                
                
                  Pulaski County
                  
                  Unclassifiable/Attainment.
                
                
                  Putnam County
                  
                  Unclassifiable/Attainment.
                
                
                  Randolph County
                  
                  Unclassifiable/Attainment.
                
                
                  Richland County
                  
                  Unclassifiable/Attainment.
                
                
                  Rock Island County
                  
                  Unclassifiable/Attainment.
                
                
                  St. Clair County
                  
                  Unclassifiable/Attainment.
                
                
                  Saline County
                  
                  Unclassifiable/Attainment.
                
                
                  Sangamon County
                  
                  Unclassifiable/Attainment.
                
                
                  Schuyler County
                  
                  Unclassifiable/Attainment.
                
                
                  Scott County
                  
                  Unclassifiable/Attainment.
                
                
                  Shelby County
                  
                  Unclassifiable/Attainment.
                
                
                  Stark County
                  
                  Unclassifiable/Attainment.
                
                
                  Stephenson County
                  
                  Unclassifiable/Attainment.
                
                
                  Tazewell County
                  
                  Unclassifiable/Attainment.
                
                
                  Union County
                  
                  Unclassifiable/Attainment.
                
                
                  Vermilion County
                  
                  Unclassifiable/Attainment.
                
                
                  Wabash County
                  
                  Unclassifiable/Attainment.
                
                
                  Warren County
                  
                  Unclassifiable/Attainment.
                
                
                  Washington County
                  
                  Unclassifiable/Attainment.
                
                
                  Wayne County
                  
                  Unclassifiable/Attainment.
                
                
                  White County
                  
                  Unclassifiable/Attainment.
                
                
                  Whiteside County
                  
                  Unclassifiable/Attainment.
                
                
                  Will County
                  
                  Unclassifiable/Attainment.
                
                
                  Williamson County
                  
                  Unclassifiable/Attainment.
                
                
                  Winnebago County
                  
                  Unclassifiable/Attainment.
                
                
                  Woodford County
                  
                  Unclassifiable/Attainment.
                
                
                  a Includes Indian Country located in each county or area, except as otherwise specified.
                
                  1 This date is 90 days after October 31, 2011, unless otherwise noted.
              
              
                Illinois—1997 8-Hour Ozone NAAQS
                [Primary and Secondary]
                
                  Designated area
                  Designation a
                  
                  Date 1
                  
                  Type
                  Category/classification
                  Date 1
                  
                  Type
                
                
                  Chicago-Gary-Lake County, IL-IN:
                
                
                  
                  Cook County
                  8/13/2012
                
                
                  DuPage County
                  
                  Attainment.
                
                
                  Grundy County (part)
                
                
                  Aux Sable Township
                
                
                  Goose Lake Township
                
                
                  Kane County
                
                
                  Kendall County (part)
                
                
                  Oswego Township
                
                
                  Lake County
                
                
                  McHenry County
                
                
                  Will County
                
                
                  St. Louis, MO-IL:
                
                
                  Jersey County
                  6/12/2012
                  Attainment
                
                
                  Madison County
                  6/12/2012
                  Attainment
                
                
                  Monroe County
                  6/12/2012
                  Attainment
                
                
                  St. Clair County
                  6/12/2012
                  Attainment
                
                
                  Rest of State
                
                
                  Adams County
                  
                  Unclassifiable/Attainment
                
                
                  Alexander County
                  
                  Unclassifiable/Attainment
                
                
                  Bond County
                  
                  Unclassifiable/Attainment
                
                
                  Boone County
                  
                  Unclassifiable/Attainment
                
                
                  Brown County
                  
                  Unclassifiable/Attainment
                
                
                  Bureau County
                  
                  Unclassifiable/Attainment
                
                
                  Calhoun County
                  
                  Unclassifiable/Attainment
                
                
                  Carroll County
                  
                  Unclassifiable/Attainment
                
                
                  Cass County
                  
                  Unclassifiable/Attainment
                
                
                  Champaign County
                  
                  Unclassifiable/Attainment
                
                
                  Christian County
                  
                  Unclassifiable/Attainment
                
                
                  Clark County
                  
                  Unclassifiable/Attainment
                
                
                  Clay County
                  
                  Unclassifiable/Attainment
                
                
                  Clinton County
                  
                  Unclassifiable/Attainment
                
                
                  Coles County
                  
                  Unclassifiable/Attainment
                
                
                  Crawford County
                  
                  Unclassifiable/Attainment
                
                
                  Cumberland County
                  
                  Unclassifiable/Attainment
                
                
                  De Witt County
                  
                  Unclassifiable/Attainment
                
                
                  DeKalb County
                  
                  Unclassifiable/Attainment
                
                
                  Douglas County
                  
                  Unclassifiable/Attainment
                
                
                  Edgar County
                  
                  Unclassifiable/Attainment
                
                
                  Edwards County
                  
                  Unclassifiable/Attainment
                
                
                  Effingham County
                  
                  Unclassifiable/Attainment
                
                
                  Fayette County
                  
                  Unclassifiable/Attainment
                
                
                  Ford County
                  
                  Unclassifiable/Attainment
                
                
                  Franklin County
                  
                  Unclassifiable/Attainment
                
                
                  Fulton County
                  
                  Unclassifiable/Attainment
                
                
                  Gallatin County
                  
                  Unclassifiable/Attainment
                
                
                  Greene County
                  
                  Unclassifiable/Attainment
                
                
                  Grundy County (part)
                  
                  Unclassifiable/Attainment
                
                
                  All townships except Aux Sable and Goose Lake.
                
                
                  Hamilton County
                  
                  Unclassifiable/Attainment
                
                
                  Hancock County
                  
                  Unclassifiable/Attainment
                
                
                  Hardin County
                  
                  Unclassifiable/Attainment
                
                
                  Henderson County
                  
                  Unclassifiable/Attainment
                
                
                  Henry County
                  
                  Unclassifiable/Attainment
                
                
                  Iroquois County
                  
                  Unclassifiable/Attainment
                
                
                  Jackson County
                  
                  Unclassifiable/Attainment
                
                
                  Jasper County
                  
                  Unclassifiable/Attainment
                
                
                  Jefferson County
                  
                  Unclassifiable/Attainment
                
                
                  Jo Daviess County
                  
                  Unclassifiable/Attainment
                
                
                  Johnson County
                  
                  Unclassifiable/Attainment
                
                
                  Kankakee County
                  
                  Unclassifiable/Attainment
                
                
                  Kendall County (part)
                  
                  Unclassifiable/Attainment
                
                
                  All townships except Oswego
                
                
                  Knox County
                  
                  Unclassifiable/Attainment
                
                
                  La Salle County
                  
                  Unclassifiable/Attainment
                
                
                  Lawrence County
                  
                  Unclassifiable/Attainment
                
                
                  Lee County
                  
                  Unclassifiable/Attainment
                
                
                  Livingston County
                  
                  Unclassifiable/Attainment
                
                
                  Logan County
                  
                  Unclassifiable/Attainment
                
                
                  
                  Macon County
                  
                  Unclassifiable/Attainment
                
                
                  Macoupin County
                  
                  Unclassifiable/Attainment
                
                
                  Marion County
                  
                  Unclassifiable/Attainment
                
                
                  Marshall County
                  
                  Unclassifiable/Attainment
                
                
                  Mason County
                  
                  Unclassifiable/Attainment
                
                
                  Massac County
                  
                  Unclassifiable/Attainment
                
                
                  McDonough County
                  
                  Unclassifiable/Attainment
                
                
                  McLean County
                  
                  Unclassifiable/Attainment
                
                
                  Menard County
                  
                  Unclassifiable/Attainment
                
                
                  Mercer County
                  
                  Unclassifiable/Attainment
                
                
                  Montgomery County
                  
                  Unclassifiable/Attainment
                
                
                  Morgan County
                  
                  Unclassifiable/Attainment
                
                
                  Moultrie County
                  
                  Unclassifiable/Attainment
                
                
                  Ogle County
                  
                  Unclassifiable/Attainment
                
                
                  Peoria County
                  
                  Unclassifiable/Attainment
                
                
                  Perry County
                  
                  Unclassifiable/Attainment
                
                
                  Piatt County
                  
                  Unclassifiable/Attainment
                
                
                  Pike County
                  
                  Unclassifiable/Attainment
                
                
                  Pope County
                  
                  Unclassifiable/Attainment
                
                
                  Pulaski County
                  
                  Unclassifiable/Attainment
                
                
                  Putnam County
                  
                  Unclassifiable/Attainment
                
                
                  Randolph County
                  
                  Unclassifiable/Attainment
                
                
                  Richland County
                  
                  Unclassifiable/Attainment
                
                
                  Rock Island County
                  
                  Unclassifiable/Attainment
                
                
                  Saline County
                  
                  Unclassifiable/Attainment
                
                
                  Sangamon County
                  
                  Unclassifiable/Attainment
                
                
                  Schuyler County
                  
                  Unclassifiable/Attainment
                
                
                  Scott County
                  
                  Unclassifiable/Attainment
                
                
                  Shelby County
                  
                  Unclassifiable/Attainment
                
                
                  Stark County
                  
                  Unclassifiable/Attainment
                
                
                  Stephenson County
                  
                  Unclassifiable/Attainment
                
                
                  Tazewell County
                  
                  Unclassifiable/Attainment
                
                
                  Union County
                  
                  Unclassifiable/Attainment
                
                
                  Vermilion County
                  
                  Unclassifiable/Attainment
                
                
                  Wabash County
                  
                  Unclassifiable/Attainment
                
                
                  Warren County
                  
                  Unclassifiable/Attainment
                
                
                  Washington County
                  
                  Unclassifiable/Attainment
                
                
                  Wayne County
                  
                  Unclassifiable/Attainment
                
                
                  White County
                  
                  Unclassifiable/Attainment
                
                
                  Whiteside County
                  
                  Unclassifiable/Attainment
                
                
                  Williamson County
                  
                  Unclassifiable/Attainment
                
                
                  Winnebago County
                  
                  Unclassifiable/Attainment
                
                
                  Woodford County
                  
                  Unclassifiable/Attainment
                
                
                  a Includes Indian Country located in each county or area, except as otherwise specified.
                
                  1 This date is June 15, 2004, unless otherwise noted.
              
              
                Illinois—2008 8-Hour Ozone NAAQS
                [Primary and Secondary]
                
                  Designated area
                  Designation
                  Date 1
                  
                  Type
                  Classification
                  Date 1
                  
                  Type
                
                
                  Chicago-Naperville, IL-IN-WI: 2
                  
                  
                  Nonattainment
                  9/23/2019
                  Serious.
                
                
                  Cook County
                
                
                  DuPage County
                
                
                  Grundy County (part)
                
                
                  Aux Sable Township
                
                
                  Goose Lake Township
                
                
                  Kane County
                
                
                  Kendall County (part)
                
                
                  Oswego Township
                
                
                  Lake County
                
                
                  McHenry County
                
                
                  Will County
                
                
                  St. Louis-St. Charles-Farmington, MO-IL: 2
                  
                
                
                  Madison County, Monroe County, St. Clair County
                  3/1/2018
                  Attainment
                
                
                  Adams County 3
                  
                  
                  Unclassifiable/Attainment
                
                
                  
                  Alexander County 3
                  
                  
                  Unclassifiable/Attainment
                
                
                  Bond County 3
                  
                  
                  Unclassifiable/Attainment
                
                
                  Boone County 3
                  
                  
                  Unclassifiable/Attainment
                
                
                  Brown County 3
                  
                  
                  Unclassifiable/Attainment
                
                
                  Bureau County 3
                  
                  
                  Unclassifiable/Attainment
                
                
                  Calhoun County 3
                  
                  
                  Unclassifiable/Attainment
                
                
                  Carroll County 3
                  
                  
                  Unclassifiable/Attainment
                
                
                  Cass County 3
                  
                  
                  Unclassifiable/Attainment
                
                
                  Champaign County 3
                  
                  
                  Unclassifiable/Attainment
                
                
                  Christian County 3
                  
                  
                  Unclassifiable/Attainment
                
                
                  Clark County 3
                  
                  
                  Unclassifiable/Attainment
                
                
                  Clay County 3
                  
                  
                  Unclassifiable/Attainment
                
                
                  Clinton County 3
                  
                  
                  Unclassifiable/Attainment
                
                
                  Coles County 3
                  
                  
                  Unclassifiable/Attainment
                
                
                  Crawford County 3
                  
                  
                  Unclassifiable/Attainment
                
                
                  Cumberland County 3
                  
                  
                  Unclassifiable/Attainment
                
                
                  DeKalb County 3
                  
                  
                  Unclassifiable/Attainment
                
                
                  De Witt County 3
                  
                  
                  Unclassifiable/Attainment
                
                
                  Douglas County 3
                  
                  
                  Unclassifiable/Attainment
                
                
                  Edgar County 3
                  
                  
                  Unclassifiable/Attainment
                
                
                  Edwards County 3
                  
                  
                  Unclassifiable/Attainment
                
                
                  Effingham County 3
                  
                  
                  Unclassifiable/Attainment
                
                
                  Fayette County 3
                  
                  
                  Unclassifiable/Attainment
                
                
                  Ford County 3
                  
                  
                  Unclassifiable/Attainment
                
                
                  Franklin County 3
                  
                  
                  Unclassifiable/Attainment
                
                
                  Fulton County 3
                  
                  
                  Unclassifiable/Attainment
                
                
                  Gallatin County 3
                  
                  
                  Unclassifiable/Attainment
                
                
                  Greene County 3
                  
                  
                  Unclassifiable/Attainment
                
                
                  Grundy County (remainder) 3
                  
                  
                  Unclassifiable/Attainment
                
                
                  Hamilton County 3
                  
                  
                  Unclassifiable/Attainment
                
                
                  Hancock County 3
                  
                  
                  Unclassifiable/Attainment
                
                
                  Hardin County 3
                  
                  
                  Unclassifiable/Attainment
                
                
                  Henderson County 3
                  
                  
                  Unclassifiable/Attainment
                
                
                  Henry County 3
                  
                  
                  Unclassifiable/Attainment
                
                
                  Iroquois County 3
                  
                  
                  Unclassifiable/Attainment
                
                
                  Jackson County 3
                  
                  
                  Unclassifiable/Attainment
                
                
                  Jasper County 3
                  
                  
                  Unclassifiable/Attainment
                
                
                  Jefferson County 3
                  
                  
                  Unclassifiable/Attainment
                
                
                  Jersey County 3
                  
                  
                  Unclassifiable/Attainment
                
                
                  Jo Daviess County 3
                  
                  
                  Unclassifiable/Attainment
                
                
                  Johnson County 3
                  
                  
                  Unclassifiable/Attainment
                
                
                  Kankakee County 3
                  
                  
                  Unclassifiable/Attainment
                
                
                  Kendall County (remainder)
                  
                  Unclassifiable/Attainment
                
                
                  Knox County 3
                  
                  
                  Unclassifiable/Attainment
                
                
                  La Salle County 3
                  
                  
                  Unclassifiable/Attainment
                
                
                  Lawrence County 3
                  
                  
                  Unclassifiable/Attainment
                
                
                  Lee County 3
                  
                  
                  Unclassifiable/Attainment
                
                
                  Livingston County 3
                  
                  
                  Unclassifiable/Attainment
                
                
                  Logan County 3
                  
                  
                  Unclassifiable/Attainment
                
                
                  McDonough County 3
                  
                  
                  Unclassifiable/Attainment
                
                
                  McLean County 3
                  
                  
                  Unclassifiable/Attainment
                
                
                  Macon County 3
                  
                  
                  Unclassifiable/Attainment
                
                
                  Macoupin County 3
                  
                  
                  Unclassifiable/Attainment
                
                
                  Marion County 3
                  
                  
                  Unclassifiable/Attainment
                
                
                  Marshall County 3
                  
                  
                  Unclassifiable/Attainment
                
                
                  Mason County 3
                  
                  
                  Unclassifiable/Attainment
                
                
                  Massac County 3
                  
                  
                  Unclassifiable/Attainment
                
                
                  Menard County 3
                  
                  
                  Unclassifiable/Attainment
                
                
                  Mercer County 3
                  
                  
                  Unclassifiable/Attainment
                
                
                  Montgomery County 3
                  
                  
                  Unclassifiable/Attainment
                
                
                  Morgan County 3
                  
                  
                  Unclassifiable/Attainment
                
                
                  Moultrie County 3
                  
                  
                  Unclassifiable/Attainment
                
                
                  Ogle County 3
                  
                  
                  Unclassifiable/Attainment
                
                
                  Peoria County 3
                  
                  
                  Unclassifiable/Attainment
                
                
                  Perry County 3
                  
                  
                  Unclassifiable/Attainment
                
                
                  Piatt County 3
                  
                  
                  Unclassifiable/Attainment
                
                
                  Pike County 3
                  
                  
                  Unclassifiable/Attainment
                
                
                  Pope County 3
                  
                  
                  Unclassifiable/Attainment
                
                
                  Pulaski County 3
                  
                  
                  Unclassifiable/Attainment
                
                
                  
                  Putnam County 3
                  
                  
                  Unclassifiable/Attainment
                
                
                  Randolph County 3
                  
                  
                  Unclassifiable/Attainment
                
                
                  Richland County 3
                  
                  
                  Unclassifiable/Attainment
                
                
                  Rock Island County 3
                  
                  
                  Unclassifiable/Attainment
                
                
                  Saline County 3
                  
                  
                  Unclassifiable/Attainment
                
                
                  Sangamon County 3
                  
                  
                  Unclassifiable/Attainment
                
                
                  Schuyler County 3
                  
                  
                  Unclassifiable/Attainment
                
                
                  Scott County 3
                  
                  
                  Unclassifiable/Attainment
                
                
                  Shelby County 3
                  
                  
                  Unclassifiable/Attainment
                
                
                  Stark County 3
                  
                  
                  Unclassifiable/Attainment
                
                
                  Stephenson County 3
                  
                  
                  Unclassifiable/Attainment
                
                
                  Tazewell County 3
                  
                  
                  Unclassifiable/Attainment
                
                
                  Union County 3
                  
                  
                  Unclassifiable/Attainment
                
                
                  Vermilion County 3
                  
                  
                  Unclassifiable/Attainment
                
                
                  Wabash County 3
                  
                  
                  Unclassifiable/Attainment
                
                
                  Warren County 3
                  
                  
                  Unclassifiable/Attainment
                
                
                  Washington County 3
                  
                  
                  Unclassifiable/Attainment
                
                
                  Wayne County 3
                  
                  
                  Unclassifiable/Attainment
                
                
                  White County 3
                  
                  
                  Unclassifiable/Attainment
                
                
                  Whiteside County 3
                  
                  
                  Unclassifiable/Attainment
                
                
                  Williamson County 3
                  
                  
                  Unclassifiable/Attainment
                
                
                  Winnebago County 3
                  
                  
                  Unclassifiable/Attainment
                
                
                  Woodford County 3
                  
                  
                  Unclassifiable/Attainment
                
                
                  1 This date is July 20, 2012, unless otherwise noted.
                
                  2 Excludes Indian country located in each area, unless otherwise noted.
                
                  3 Includes any Indian country in each county or area, unless otherwise specified.
                
                  4 Attainment date is extended to July 20, 2016.
              
              
                Illinois—2015 8-Hour Ozone NAAQS
                [Primary and Secondary]
                
                  Designated area 1
                  
                  Designation
                  Date 2
                  
                  Type
                  Classification
                  Date 2
                  
                  Type
                
                
                  Chicago, IL-IN-WI
                  
                  Nonattainment
                  
                  Marginal.
                
                
                  Cook County.
                
                
                  DuPage County.
                
                
                  Grundy County (part):
                
                
                  Aux Sable Township and Goose Lake Township.
                
                
                  Kane County.
                
                
                  Kendall County (part):
                
                
                  Oswego Township.
                
                
                  Lake County.
                
                
                  Will County.
                
                
                  St. Louis, MO-IL
                  
                  Nonattainment
                  
                  Marginal.
                
                
                  Madison County.
                
                
                  St. Clair County.
                
                
                  Adams County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Alexander County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Bond County
                  
                  Attainment/Unclassifiable
                
                
                  Boone County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Brown County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Bureau County
                  
                  Attainment/Unclassifiable
                
                
                  Calhoun County
                  
                  Attainment/Unclassifiable
                
                
                  
                  Carroll County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Cass County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Champaign County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Christian County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Clark County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Clay County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Clinton County
                  
                  Attainment/Unclassifiable
                
                
                  Coles County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Crawford County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Cumberland County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  De Kalb County
                  
                  Attainment/Unclassifiable
                
                
                  De Witt County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Douglas County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Edgar County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Edwards County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Effingham County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Fayette County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Ford County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Franklin County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Fulton County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Gallatin County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Greene County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Grundy County (part) remainder
                  
                  Attainment/Unclassifiable
                
                
                  Hamilton County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Hancock County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Hardin County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Henderson County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Henry County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Iroquois County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  
                  Jackson County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Jasper County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Jefferson County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Jersey County
                  
                  Attainment/Unclassifiable
                
                
                  Jo Daviess County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Johnson County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Kankakee County
                  
                  Attainment/Unclassifiable
                
                
                  Kendall County (part) remainder
                  
                  Attainment/Unclassifiable
                
                
                  Knox County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  La Salle County
                  
                  Attainment/Unclassifiable
                
                
                  Lawrence County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Lee County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Livingston County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Logan County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Macon County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Macoupin County
                  
                  Attainment/Unclassifiable
                
                
                  Marion County
                  
                  Attainment/Unclassifiable
                
                
                  Marshall County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Mason County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Massac County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  McDonough County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  McHenry County
                  
                  Attainment/Unclassifiable 
                
                
                  McLean County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Menard County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Mercer County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Monroe County
                  
                  Attainment/Unclassifiable 
                
                
                  Montgomery County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Morgan County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Moultrie County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  
                  Ogle County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Peoria County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Perry County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Piatt County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Pike County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Pope County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Pulaski County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Putnam County
                  
                  Attainment/Unclassifiable
                
                
                  Randolph County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Richland County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Rock Island County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Saline County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Sangamon County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Schuyler County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Scott County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Shelby County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Stark County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Stephenson County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Tazewell County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Union County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Vermilion County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Wabash County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Warren County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Washington County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Wayne County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  White County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Whiteside County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Williamson County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Winnebago County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  
                  Woodford County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  1 Includes any Indian country in each county or area, unless otherwise specified. EPA is not determining the boundaries of any area of Indian country in this table, including any area of Indian country located in the larger designation area. The inclusion of any Indian country in the designation area is not a determination that the state has regulatory authority under the Clean Air Act for such Indian country.
                
                  2 This date is August 3, 2018, unless otherwise noted.
              
              
                Illinois—2008 Lead NAAQS
                
                  Designated area
                  Designation for the 2008 NAAQS a
                  
                  Date 1
                  
                  Type
                
                
                  Chicago, IL:
                
                
                  Cook County (part)
                  3/28/18
                  Attainment.
                
                
                  Area bounded by Damen Ave. on the west, Roosevelt Rd. on the north, the Dan Ryan Expressway on the east, and the Stevenson Expressway on the south
                
                
                  Granite City, IL:
                
                
                  Madison County (part)
                  3/28/18
                  Attainment.
                
                
                  Area is bounded by Granite City Township and Venice Township
                
                
                  Rest of State
                  
                  Unclassifiable/Attainment.
                
                
                  a Includes Indian Country located in each county or area, except as otherwise specified.
                
                  1 December 31, 2011 unless otherwise noted.
              
              [43 FR 8964, Mar. 3, 1978]
              
                Editorial Notes:
                1. For Federal Register citations affecting § 81.314, see the List of CFR Sections Affected, which appears in the Finding Aids section of the printed volume and at www.govinfo.gov.
                

                2. At 80 FR 2233, Jan. 15, 2015, § 81.314 was amended by adding a table entitled “Illinois—2012 Annual PM2.5 NAAQS (Primary)” following the table “Illinois—1997 Annual PM2.5 NAAQS [Primary and secondary]”; however, the table appearing in the text was entitled “Illinois—2012 24-Hour PM2.5 NAAQS (Primary)”.
              
            
            
              § 81.315
              Indiana.
              
                Indiana—1971 Sulfur Dioxide NAAQS
                [Primary and Secondary]
                
                  Designated area
                  Does not meet primary standards
                  Does not meet secondary standards
                  Cannot be classified
                  Better than national standards
                
                
                  Dearborn County
                  
                  
                  X
                
                
                  Gibson County
                  
                  
                  
                    1 X
                
                
                  Jefferson County
                  
                  
                  
                    1 X
                
                
                  Lake County
                  
                  
                  
                  X
                
                
                  LaPorte County
                  
                  
                  
                  X
                
                
                  Marion County
                  
                  
                  
                  X
                
                
                  Porter County:
                
                
                  An area bound on the north by Lake Michigan, on the west by the Lake-Porter County line, on the south by I-80 and 90 and on the east by the LaPorte-Porter County line .....
                  
                  
                  X
                
                
                  The remainder of Porter County......
                  
                  
                  
                  X
                
                
                  Vigo County
                  
                  
                  
                  X
                
                
                  Warrick County
                  
                  
                  
                    1 X
                
                
                  Wayne County
                  
                  
                  
                  X
                
                
                  All portions of all other Indiana Counties
                  
                  
                  
                  X
                
                
                  1 EPA designation replaces State designation.
              
              
              
                Indiana-2010 Sulfur Dioxide NAAQS
                [Primary]
                
                  Designated area 1 3
                  
                  Designation
                  Date 2
                  
                  Type
                
                
                  Huntington, IN
                  
                  Nonattainment.
                
                
                  Huntington County (part)
                
                
                  Huntington Township
                
                
                  Indianapolis, IN
                  5/21/20
                  Attainment.
                
                
                  Marion County (part)
                
                
                  Wayne Township, Center Township, Perry Township
                
                
                  Morgan County, IN
                  10/4/13
                  Nonattainment.
                
                
                  Morgan County (part)
                
                
                  Clay Township, Washington Township
                
                
                  Southwest Indiana, IN
                  10/4/13
                  Nonattainment.
                
                
                  Daviess County (part)
                
                
                  Veale Township
                
                
                  Pike County (part)
                
                
                  Washington Township
                
                
                  Terre Haute, IN
                  7/8/2019
                  Attainment.
                
                
                  Vigo County
                
                
                  Fayette Township, Harrison Township
                
                
                  Gibson County, IN
                  9/12/16
                  Attainment/Unclassifiable.
                
                
                  Gibson County
                
                
                  Jefferson County, IN
                  9/12/16
                  Attainment/Unclassifiable.
                
                
                  Jefferson County (part)
                
                
                  Graham, Lancaster, Madison, Monroe, Republican, Shelby, and Smyrna Townships
                
                
                  LaPorte County, IN
                  9/12/16
                  Attainment/Unclassifiable
                
                
                  LaPorte County
                
                
                  Posey County, IN
                  9/12/16
                  Attainment/Unclassifiable.
                
                
                  Posey County (part)
                
                
                  Bethel, Center, Harmony, Lynn, Marrs, Robb, Robinson, and Smith Townships
                
                
                  Spencer County, IN
                  9/12/16
                  Attainment/Unclassifiable.
                
                
                  Spencer County (part)
                
                
                  Ohio Township north of UTM 4187.580 km northing, and Carter, Clay, Grass, Hammond, Harrison, and Jackson Townships
                
                
                  Adams County
                  
                  Attainment/Unclassifiable.
                
                
                  Allen County
                  
                  Attainment/Unclassifiable.
                
                
                  Bartholomew County
                  
                  Attainment/Unclassifiable.
                
                
                  Benton County
                  
                  Attainment/Unclassifiable.
                
                
                  Blackford County
                  
                  Attainment/Unclassifiable.
                
                
                  Boone County
                  
                  Attainment/Unclassifiable.
                
                
                  Brown County
                  
                  Attainment/Unclassifiable.
                
                
                  Carroll County
                  
                  Attainment/Unclassifiable.
                
                
                  Cass County
                  
                  Attainment/Unclassifiable.
                
                
                  Clark County
                  
                  Attainment/Unclassifiable.
                
                
                  Clay County
                  
                  Attainment/Unclassifiable.
                
                
                  Clinton County
                  
                  Attainment/Unclassifiable.
                
                
                  Crawford County
                  
                  Attainment/Unclassifiable.
                
                
                  Daviess County (part) (remainder)
                  
                  Attainment/Unclassifiable.
                
                
                  Dearborn County
                  
                  Attainment/Unclassifiable.
                
                
                  Decatur County
                  
                  Attainment/Unclassifiable.
                
                
                  DeKalb County
                  
                  Attainment/Unclassifiable.
                
                
                  Delaware County
                  
                  Attainment/Unclassifiable.
                
                
                  Dubois County
                  
                  Attainment/Unclassifiable.
                
                
                  Elkhart County
                  
                  Attainment/Unclassifiable.
                
                
                  Fayette County
                  
                  Attainment/Unclassifiable.
                
                
                  Floyd County
                  
                  Attainment/Unclassifiable.
                
                
                  Fountain County
                  
                  Attainment/Unclassifiable.
                
                
                  Franklin County
                  
                  Attainment/Unclassifiable.
                
                
                  Fulton County
                  
                  Attainment/Unclassifiable.
                
                
                  Grant County
                  
                  Attainment/Unclassifiable.
                
                
                  Greene County
                  
                  Attainment/Unclassifiable.
                
                
                  Hamilton County
                  
                  Attainment/Unclassifiable.
                
                
                  Hancock County
                  
                  Attainment/Unclassifiable.
                
                
                  Harrison County
                  
                  Attainment/Unclassifiable.
                
                
                  Hendricks County
                  
                  Attainment/Unclassifiable.
                
                
                  Henry County
                  
                  Attainment/Unclassifiable.
                
                
                  Howard County
                  
                  Attainment/Unclassifiable.
                
                
                  Huntington County (part) (remainder)
                  
                  Attainment/Unclassifiable.
                
                
                  
                  Jackson County
                  
                  Attainment/Unclassifiable.
                
                
                  Jasper County
                  
                  Attainment/Unclassifiable.
                
                
                  Jay County
                  
                  Attainment/Unclassifiable.
                
                
                  Jefferson County
                  
                  Attainment/Unclassifiable.
                
                
                  Jennings County
                  
                  Attainment/Unclassifiable.
                
                
                  Johnson County
                  
                  Attainment/Unclassifiable.
                
                
                  Knox County
                  
                  Attainment/Unclassifiable.
                
                
                  Kosciusko County
                  
                  Attainment/Unclassifiable.
                
                
                  LaGrange County
                  
                  Attainment/Unclassifiable.
                
                
                  Lake County
                  
                  Attainment/Unclassifiable.
                
                
                  Lawrence County
                  
                  Attainment/Unclassifiable.
                
                
                  Madison County
                  
                  Attainment/Unclassifiable.
                
                
                  Marion County (part) (remainder)
                  
                  Attainment/Unclassifiable.
                
                
                  Marshall County
                  
                  Attainment/Unclassifiable.
                
                
                  Martin County
                  
                  Attainment/Unclassifiable.
                
                
                  Miami County
                  
                  Attainment/Unclassifiable.
                
                
                  Monroe County
                  
                  Attainment/Unclassifiable.
                
                
                  Montgomery County
                  
                  Attainment/Unclassifiable.
                
                
                  Morgan County (part) (remainder)
                  
                  Attainment/Unclassifiable.
                
                
                  Newton County
                  
                  Attainment/Unclassifiable.
                
                
                  Noble County
                  
                  Attainment/Unclassifiable.
                
                
                  Ohio County
                  
                  Attainment/Unclassifiable.
                
                
                  Orange County
                  
                  Attainment/Unclassifiable.
                
                
                  Owen County
                  
                  Attainment/Unclassifiable.
                
                
                  Parke County
                  
                  Attainment/Unclassifiable.
                
                
                  Perry County
                  
                  Attainment/Unclassifiable.
                
                
                  Pike County (part) (remainder)
                  
                  Attainment/Unclassifiable.
                
                
                  Posey County
                  
                  Attainment/Unclassifiable.
                
                
                  Pulaski County
                  
                  Attainment/Unclassifiable.
                
                
                  Putnam County
                  
                  Attainment/Unclassifiable.
                
                
                  Randolph County
                  
                  Attainment/Unclassifiable.
                
                
                  Ripley County
                  
                  Attainment/Unclassifiable.
                
                
                  Rush County
                  
                  Attainment/Unclassifiable.
                
                
                  St. Joseph County
                  
                  Attainment/Unclassifiable.
                
                
                  Scott County
                  
                  Attainment/Unclassifiable.
                
                
                  Shelby County
                  
                  Attainment/Unclassifiable.
                
                
                  Spencer County
                  
                  Attainment/Unclassifiable.
                
                
                  Starke County
                  
                  Attainment/Unclassifiable.
                
                
                  Steuben County
                  
                  Attainment/Unclassifiable.
                
                
                  Sullivan County
                  
                  Attainment/Unclassifiable.
                
                
                  Switzerland County
                  
                  Attainment/Unclassifiable.
                
                
                  Tippecanoe County
                  
                  Attainment/Unclassifiable.
                
                
                  Tipton County
                  
                  Attainment/Unclassifiable.
                
                
                  Union County
                  
                  Attainment/Unclassifiable.
                
                
                  Vanderburgh County
                  
                  Attainment/Unclassifiable.
                
                
                  Vermillion County
                  
                  Attainment/Unclassifiable.
                
                
                  Vigo County (part) (remainder)
                  
                  Attainment/Unclassifiable.
                
                
                  Wabash County
                  
                  Attainment/Unclassifiable.
                
                
                  Warren County
                  
                  Attainment/Unclassifiable.
                
                
                  Warrick County
                  
                  Attainment/Unclassifiable.
                
                
                  Washington County
                  
                  Attainment/Unclassifiable.
                
                
                  Wayne County
                  
                  Attainment/Unclassifiable.
                
                
                  Wells County
                  
                  Attainment/Unclassifiable.
                
                
                  White County
                  
                  Attainment/Unclassifiable.
                
                
                  Whitley County
                  
                  Attainment/Unclassifiable.
                
                
                  1 Includes any Indian country in each county or area, unless otherwise specified. EPA is not determining the boundaries of any area of Indian country in this table, including any area of Indian country located in the larger designation area. The inclusion of any Indian country in the designation area is not a determination that the state has regulatory authority under the Clean Air Act for such Indian country.
                
                  2 This date is April 9, 2018, unless otherwise noted.
                
                  3 Porter County will be designated by December 31, 2020.
              
              
              
                Indiana—Carbon Monoxide
                
                  Designated Area
                  Designation
                  Date 1
                  
                  Type
                  Classification
                  Date 1
                  
                  Type
                
                
                  East Chicago Area:
                
                
                  Lake County (part)
                  February 18, 2000
                  Attainment
                
                
                  Part of City of East Chicago (area bounded by Columbus Drive on the north, the Indiana Harbor Canal on the west, 148th St. if extended, on the south, and Euclid Ave, on the east.
                
                
                  Indianapolis Area:
                
                
                  Marion County (part)
                  February 18, 2000
                  Attainment
                
                
                  Part of City of Indianapolis (area bounded by 11th St, on the north, Capital on the west, Georgia St. on the south, and Delaware on the east).
                
                
                  Lake County (part):
                
                
                  The remainder of East Chicago and Lake County
                  
                  Unclassifiable/Attainment
                
                
                  Marion County (part)
                
                
                  The remainder of Indianapolis and Marion County
                  
                  Unclassifiable/Attainment
                
                
                  Adams County
                  
                  Unclassifiable/Attainment
                
                
                  Allen County
                  
                  Unclassifiable/Attainment
                
                
                  Bartholomew County
                  
                  Unclassifiable/Attainment
                
                
                  Benton County
                  
                  Unclassifiable/Attainment
                
                
                  Blackford County
                  
                  Unclassifiable/Attainment
                
                
                  Boone County
                  
                  Unclassifiable/Attainment
                
                
                  Brown County
                  
                  Unclassifiable/Attainment
                
                
                  Carroll County
                  
                  Unclassifiable/Attainment
                
                
                  Cass County
                  
                  Unclassifiable/Attainment
                
                
                  Clark County
                  
                  Unclassifiable/Attainment
                
                
                  Clay County
                  
                  Unclassifiable/Attainment
                
                
                  Clinton County
                  
                  Unclassifiable/Attainment
                
                
                  Crawford County
                  
                  Unclassifiable/Attainment
                
                
                  Daviess County
                  
                  Unclassifiable/Attainment
                
                
                  De Kalb County
                  
                  Unclassifiable/Attainment
                
                
                  Dearborn County
                  
                  Unclassifiable/Attainment
                
                
                  Decatur County
                  
                  Unclassifiable/Attainment
                
                
                  Delaware County
                  
                  Unclassifiable/Attainment
                
                
                  Dubois County
                  
                  Unclassifiable/Attainment
                
                
                  Elkhart County
                  
                  Unclassifiable/Attainment
                
                
                  Fayette County
                  
                  Unclassifiable/Attainment
                
                
                  Floyd County
                  
                  Unclassifiable/Attainment
                
                
                  Fountain County
                  
                  Unclassifiable/Attainment
                
                
                  Franklin County
                  
                  Unclassifiable/Attainment
                
                
                  Fulton County
                  
                  Unclassifiable/Attainment
                
                
                  Gibson County
                  
                  Unclassifiable/Attainment
                
                
                  Grant County
                  
                  Unclassifiable/Attainment
                
                
                  Greene County
                  
                  Unclassifiable/Attainment
                
                
                  Hamilton County
                  
                  Unclassifiable/Attainment
                
                
                  Hancock County
                  
                  Unclassifiable/Attainment
                
                
                  Harrison County
                  
                  Unclassifiable/Attainment
                
                
                  Hendricks County
                  
                  Unclassifiable/Attainment
                
                
                  Henry County
                  
                  Unclassifiable/Attainment
                
                
                  Howard County
                  
                  Unclassifiable/Attainment
                
                
                  Huntington County
                  
                  Unclassifiable/Attainment
                
                
                  Jackson County
                  
                  Unclassifiable/Attainment
                
                
                  Jasper County
                  
                  Unclassifiable/Attainment
                
                
                  Jay County
                  
                  Unclassifiable/Attainment
                
                
                  Jefferson County
                  
                  Unclassifiable/Attainment
                
                
                  Jennings County
                  
                  Unclassifiable/Attainment
                
                
                  Johnson County
                  
                  Unclassifiable/Attainment
                
                
                  Knox County
                  
                  Unclassifiable/Attainment
                
                
                  Kosciusko County
                  
                  Unclassifiable/Attainment
                
                
                  La Porte County
                  
                  Unclassifiable/Attainment
                
                
                  Lagrange County
                  
                  Unclassifiable/Attainment
                
                
                  Lawrence County
                  
                  Unclassifiable/Attainment
                
                
                  Madison County
                  
                  Unclassifiable/Attainment
                
                
                  
                  Marshall County
                  
                  Unclassifiable/Attainment
                
                
                  Martin County
                  
                  Unclassifiable/Attainment
                
                
                  Miami County
                  
                  Unclassifiable/Attainment
                
                
                  Monroe County
                  
                  Unclassifiable/Attainment
                
                
                  Montgomery County
                  
                  Unclassifiable/Attainment
                
                
                  Morgan County
                  
                  Unclassifiable/Attainment
                
                
                  Newton County
                  
                  Unclassifiable/Attainment
                
                
                  Noble County
                  
                  Unclassifiable/Attainment
                
                
                  Ohio County
                  
                  Unclassifiable/Attainment
                
                
                  Orange County
                  
                  Unclassifiable/Attainment
                
                
                  Owen County
                  
                  Unclassifiable/Attainment
                
                
                  Parke County
                  
                  Unclassifiable/Attainment
                
                
                  Perry County
                  
                  Unclassifiable/Attainment
                
                
                  Pike County
                  
                  Unclassifiable/Attainment
                
                
                  Porter County
                  
                  Unclassifiable/Attainment
                
                
                  Posey County
                  
                  Unclassifiable/Attainment
                
                
                  Pulaski County
                  
                  Unclassifiable/Attainment
                
                
                  Putnam County
                  
                  Unclassifiable/Attainment
                
                
                  Randolph County
                  
                  Unclassifiable/Attainment
                
                
                  Ripley County
                  
                  Unclassifiable/Attainment
                
                
                  Rush County
                  
                  Unclassifiable/Attainment
                
                
                  Scott County
                  
                  Unclassifiable/Attainment
                
                
                  Shelby County
                  
                  Unclassifiable/Attainment
                
                
                  Spencer County
                  
                  Unclassifiable/Attainment
                
                
                  St. Joseph County
                  
                  Unclassifiable/Attainment
                
                
                  Starke County
                  
                  Unclassifiable/Attainment
                
                
                  Steuben County
                  
                  Unclassifiable/Attainment
                
                
                  Sullivan County
                  
                  Unclassifiable/Attainment
                
                
                  Switzerland County
                  
                  Unclassifiable/Attainment
                
                
                  Tippecanoe County
                  
                  Unclassifiable/Attainment
                
                
                  Tipton County
                  
                  Unclassifiable/Attainment
                
                
                  Union County
                  
                  Unclassifiable/Attainment
                
                
                  Vanderburgh County
                  
                  Unclassifiable/Attainment
                
                
                  Vermillion County
                  
                  Unclassifiable/Attainment
                
                
                  Vigo County
                  
                  Unclassifiable/Attainment
                
                
                  Wabash County
                  
                  Unclassifiable/Attainment
                
                
                  Warren County
                  
                  Unclassifiable/Attainment
                
                
                  Warrick County
                  
                  Unclassifiable/Attainment
                
                
                  Washington County
                  
                  Unclassifiable/Attainment
                
                
                  Wayne County
                  
                  Unclassifiable/Attainment
                
                
                  Wells County
                  
                  Unclassifiable/Attainment
                
                
                  White County
                  
                  Unclassifiable/Attainment
                
                
                  Whitley County
                  
                  Unclassifiable/Attainment
                
                
                  1 This date is November 15, 1990, unless otherwise noted.
              
              
                Indiana—Ozone (1-Hour Standard)2
                
                
                  Designated area
                  Designation
                  Date 1
                  
                  Type
                  Classification
                  Date 1
                  
                  Type
                
                
                  Chicago-Gary-Lake County Area:
                
                
                  Lake County
                  11/15/90
                  Nonattainment
                  11/15/90
                  Severe-17
                
                
                  Porter County
                  11/15/90
                  Nonattainment
                  11/15/90
                  Severe-17
                
                
                  Evansville Area:
                
                
                  Vanderburgh County
                  
                  Attainment
                
                
                  Indianapolis Area:
                
                
                  Marion County
                  
                  Attainment
                
                
                  Louisville Area:
                
                
                  Clark County
                  10/23/01
                  Attainment
                
                
                  Floyd County
                  10/23/01
                  Attainment
                
                
                  South Bend-Elkhart Area:
                
                
                  Elkhart County
                  
                  Attainment
                
                
                  St Joseph County
                  
                  Attainment
                
                
                  Allen County
                  
                  Unclassifiable/Attainment
                
                
                  Adams County
                  
                  Unclassifiable/Attainment
                
                
                  Bartholomew County
                  
                  Unclassifiable/Attainment
                
                
                  Benton County
                  
                  Unclassifiable/Attainment
                
                
                  Blackford County
                  
                  Unclassifiable/Attainment
                
                
                  Boone County
                  
                  Unclassifiable/Attainment
                
                
                  
                  Brown County
                  
                  Unclassifiable/Attainment
                
                
                  Carroll County
                  
                  Unclassifiable/Attainment
                
                
                  Cass County
                  
                  Unclassifiable/Attainment
                
                
                  Clay County
                  
                  Unclassifiable/Attainment
                
                
                  Clinton County
                  
                  Unclassifiable/Attainment
                
                
                  Crawford County
                  
                  Unclassifiable/Attainment
                
                
                  Daviess County
                  
                  Unclassifiable/Attainment
                
                
                  De Kalb County
                  
                  Unclassifiable/Attainment
                
                
                  Dearborn County
                  
                  Unclassifiable/Attainment
                
                
                  Decatur County
                  
                  Unclassifiable/Attainment
                
                
                  Delaware County
                  
                  Unclassifiable/Attainment
                
                
                  Dubois County
                  
                  Unclassifiable/Attainment
                
                
                  Fayette County
                  
                  Unclassifiable/Attainment
                
                
                  Fountain County
                  
                  Unclassifiable/Attainment
                
                
                  Franklin County
                  
                  Unclassifiable/Attainment
                
                
                  Fulton County
                  
                  Unclassifiable/Attainment
                
                
                  Gibson County
                  
                  Unclassifiable/Attainment
                
                
                  Grant County
                  
                  Unclassifiable/Attainment
                
                
                  Greene County
                  
                  Unclassifiable/Attainment
                
                
                  Hamilton County
                  
                  Unclassifiable/Attainment
                
                
                  Hancock County
                  
                  Unclassifiable/Attainment
                
                
                  Harrison County
                  
                  Unclassifiable/Attainment
                
                
                  Hendricks County
                  
                  Unclassifiable/Attainment
                
                
                  Henry County
                  
                  Unclassifiable/Attainment
                
                
                  Howard County
                  
                  Unclassifiable/Attainment
                
                
                  Huntington County
                  
                  Unclassifiable/Attainment
                
                
                  Jackson County
                  
                  Unclassifiable/Attainment
                
                
                  Jasper County
                  
                  Unclassifiable/Attainment
                
                
                  Jay County
                  
                  Unclassifiable/Attainment
                
                
                  Jefferson County
                  
                  Unclassifiable/Attainment
                
                
                  Jennings County
                  
                  Unclassifiable/Attainment
                
                
                  Johnson County
                  
                  Unclassifiable/Attainment
                
                
                  Knox County
                  
                  Unclassifiable/Attainment
                
                
                  Kosciusko County
                  
                  Unclassifiable/Attainment
                
                
                  La Porte County
                  11/15/90
                  Unclassifiable/Attainment
                  11/15/90
                
                
                  Lagrange County
                  
                  Unclassifiable/Attainment
                
                
                  Lawrence County
                  
                  Unclassifiable/Attainment
                
                
                  Madison County
                  
                  Unclassifiable/Attainment
                
                
                  Marshall County
                  
                  Unclassifiable/Attainment
                
                
                  Martin County
                  
                  Unclassifiable/Attainment
                
                
                  Miami County
                  
                  Unclassifiable/Attainment
                
                
                  Monroe County
                  
                  Unclassifiable/Attainment
                
                
                  Montgomery County
                  
                  Unclassifiable/Attainment
                
                
                  Morgan County
                  
                  Unclassifiable/Attainment
                
                
                  Newton County
                  
                  Unclassifiable/Attainment
                
                
                  Noble County
                  
                  Unclassifiable/Attainment
                
                
                  Ohio County
                  
                  Unclassifiable/Attainment
                
                
                  Orange County
                  
                  Unclassifiable/Attainment
                
                
                  Owen County
                  
                  Unclassifiable/Attainment
                
                
                  Parke County
                  
                  Unclassifiable/Attainment
                
                
                  Perry County
                  
                  Unclassifiable/Attainment
                
                
                  Pike County
                  
                  Unclassifiable/Attainment
                
                
                  Posey County
                  
                  Unclassifiable/Attainment
                
                
                  Pulaski County
                  
                  Unclassifiable/Attainment
                
                
                  Putnam County
                  
                  Unclassifiable/Attainment
                
                
                  Randolph County
                  
                  Unclassifiable/Attainment
                
                
                  Ripley County
                  
                  Unclassifiable/Attainment
                
                
                  Rush County
                  
                  Unclassifiable/Attainment
                
                
                  Scott County
                  
                  Unclassifiable/Attainment
                
                
                  Shelby County
                  
                  Unclassifiable/Attainment
                
                
                  Spencer County
                  
                  Unclassifiable/Attainment
                
                
                  Starke County
                  
                  Unclassifiable/Attainment
                
                
                  Steuben County
                  
                  Unclassifiable/Attainment
                
                
                  Sullivan County
                  
                  Unclassifiable/Attainment
                
                
                  Switzerland County
                  
                  Unclassifiable/Attainment
                
                
                  Tippecanoe County
                  
                  Unclassifiable/Attainment
                
                
                  Tipton County
                  
                  Unclassifiable/Attainment
                
                
                  Union County
                  
                  Unclassifiable/Attainment
                
                
                  Vermillion County
                  
                  Unclassifiable/Attainment
                
                
                  Vigo County
                  
                  Unclassifiable/Attainment
                
                
                  
                  Wabash County
                  
                  Unclassifiable/Attainment
                
                
                  Warren County
                  
                  Unclassifiable/Attainment
                
                
                  Warrick County
                  
                  Unclassifiable/Attainment
                
                
                  Washington County
                  
                  Unclassifiable/Attainment
                
                
                  Wayne County
                  
                  Unclassifiable/Attainment
                
                
                  Wells County
                  
                  Unclassifiable/Attainment
                
                
                  White County
                  
                  Unclassifiable/Attainment
                
                
                  Whitley County
                  
                  Unclassifiable/Attainment
                
                
                  1 This date is October 18, 2000, unless otherwise noted.
                
                  2 The 1-hour ozone standard is revoked effective June 15, 2005 for all areas in Indiana. The Evansville, Indianapolis, Louisville, and South Bend-Elkhart areas are maintenance areas for the 1-hour NAAQS for purposes of 40 CFR part 51 subpart X.
              
              
                Indiana—PM-10
                
                  Designated Area
                  Designation
                  Date
                  Type
                  Classification
                  Date
                  Type
                
                
                  Lake County: Cities of East Chicago, Hammond, Whiting, and Gary
                  03/11/03
                  Attainment.
                
                
                  Vermillion County: Part of Clinton Township, Unclassifiable including sections 15, 16, 21, 22, 27, 28, 33, and 34
                  10/27/97
                  Attainment.
                
                
                  Rest of State
                  11/15/90
                  Unclassifiable.
                
              
              
                Indiana—1997 Annual PM2.5 NAAQS
                [Primary and Secondary]
                
                  Designated area
                  Designation a
                  
                  Date 1
                  
                  Type
                  Classification
                  Date 2
                  
                  Type
                
                
                  Chicago-Gary-Lake County, IL-IN
                  02/06/12
                  Attainment.
                
                
                  Lake County
                
                
                  Porter County
                
                
                  Cincinnati-Hamilton, IN:
                
                
                  Dearborn County (part): Lawrenceburg Township
                  9/1/17
                  Attainment
                
                
                  Elkhart, IN:
                
                
                  Elkhart County
                  
                  Unclassifiable/Attainment.
                
                
                  St. Joseph County
                  
                  Unclassifiable/Attainment.
                
                
                  Evansville, IN
                  10/27/11
                  Attainment.
                
                
                  Dubois County
                
                
                  Gibson County (part):
                
                
                  Montgomery Township
                
                
                  Pike County (part):
                
                
                  Washington Township
                
                
                  Spencer County (part):
                
                
                  Ohio Township
                
                
                  Vanderburgh County
                
                
                  Warrick County
                
                
                  Indianapolis, IN
                  7/11/13
                  Attainment.
                
                
                  Hamilton County
                
                
                  Hendricks County
                
                
                  Johnson County
                
                
                  Marion County
                
                
                  Morgan County
                
                
                  Louisville, KY-IN
                  9/9/16
                  Attainment
                  
                  Moderate.
                
                
                  Clark County
                
                
                  Floyd County
                
                
                  Jefferson County (part) Madison Township
                
                
                  Muncie, IN:
                
                
                  Delaware County
                  
                  Unclassifiable/Attainment.
                
                
                  Rest of State:
                
                
                  Adams County
                  
                  Unclassifiable/Attainment.
                
                
                  Allen County
                  
                  Unclassifiable/Attainment.
                
                
                  Bartholomew County
                  
                  Unclassifiable/Attainment.
                
                
                  Benton County
                  
                  Unclassifiable/Attainment.
                
                
                  
                  Blackford County
                  
                  Unclassifiable/Attainment.
                
                
                  Boone County
                  
                  Unclassifiable/Attainment.
                
                
                  Brown County
                  
                  Unclassifiable/Attainment.
                
                
                  Carroll County
                  
                  Unclassifiable/Attainment.
                
                
                  Cass County
                  
                  Unclassifiable/Attainment.
                
                
                  Clay County
                  
                  Unclassifiable/Attainment.
                
                
                  Clinton County
                  
                  Unclassifiable/Attainment.
                
                
                  Crawford County
                  
                  Unclassifiable/Attainment.
                
                
                  Daviess County
                  
                  Unclassifiable/Attainment.
                
                
                  Dearborn County (remainder)
                  
                  Unclassifiable/Attainment.
                
                
                  Decatur County
                  
                  Unclassifiable/Attainment.
                
                
                  De Kalb County
                  
                  Unclassifiable/Attainment.
                
                
                  Fayette County
                  
                  Unclassifiable/Attainment.
                
                
                  Fountain County
                  
                  Unclassifiable/Attainment.
                
                
                  Franklin County
                  
                  Unclassifiable/Attainment.
                
                
                  Fulton County
                  
                  Unclassifiable/Attainment.
                
                
                  Gibson County (remainder)
                  
                  Unclassifiable/Attainment.
                
                
                  Grant County
                  
                  Unclassifiable/Attainment.
                
                
                  Greene County
                  
                  Unclassifiable/Attainment.
                
                
                  Hancock County
                  
                  Unclassifiable/Attainment.
                
                
                  Harrison County
                  
                  Unclassifiable/Attainment.
                
                
                  Henry County
                  
                  Unclassifiable/Attainment.
                
                
                  Howard County
                  
                  Unclassifiable/Attainment.
                
                
                  Huntington County
                  
                  Unclassifiable/Attainment.
                
                
                  Jackson County
                  
                  Unclassifiable/Attainment.
                
                
                  Jasper County
                  
                  Unclassifiable/Attainment.
                
                
                  Jay County
                  
                  Unclassifiable/Attainment.
                
                
                  Jefferson County (remainder)
                  
                  Unclassifiable/Attainment.
                
                
                  Jennings County
                  
                  Unclassifiable/Attainment.
                
                
                  Knox County
                  
                  Unclassifiable/Attainment.
                
                
                  Kosciusko County
                  
                  Unclassifiable/Attainment.
                
                
                  LaGrange County
                  
                  Unclassifiable/Attainment.
                
                
                  La Porte County
                  
                  Unclassifiable/Attainment.
                
                
                  Lawrence County
                  
                  Unclassifiable/Attainment.
                
                
                  Madison County
                  
                  Unclassifiable/Attainment.
                
                
                  Marshall County
                  
                  Unclassifiable/Attainment.
                
                
                  Martin County
                  
                  Unclassifiable/Attainment.
                
                
                  Miami County
                  
                  Unclassifiable/Attainment.
                
                
                  Monroe County
                  
                  Unclassifiable/Attainment.
                
                
                  Montgomery County
                  
                  Unclassifiable/Attainment.
                
                
                  Newton County
                  
                  Unclassifiable/Attainment.
                
                
                  Noble County
                  
                  Unclassifiable/Attainment.
                
                
                  Ohio County
                  
                  Unclassifiable/Attainment.
                
                
                  Orange County
                  
                  Unclassifiable/Attainment.
                
                
                  Owen County
                  
                  Unclassifiable/Attainment.
                
                
                  Parke County
                  
                  Unclassifiable/Attainment.
                
                
                  Perry County
                  
                  Unclassifiable/Attainment.
                
                
                  Pike County (remainder)
                  
                  Unclassifiable/Attainment.
                
                
                  Posey County
                  
                  Unclassifiable/Attainment.
                
                
                  Pulaski County
                  
                  Unclassifiable/Attainment.
                
                
                  Putnam County
                  
                  Unclassifiable/Attainment.
                
                
                  Randolph County
                  
                  Unclassifiable/Attainment.
                
                
                  Ripley County
                  
                  Unclassifiable/Attainment.
                
                
                  Rush County
                  
                  Unclassifiable/Attainment.
                
                
                  Scott County
                  
                  Unclassifiable/Attainment.
                
                
                  Shelby County
                  
                  Unclassifiable/Attainment.
                
                
                  Spencer County (remainder)
                  
                  Unclassifiable/Attainment.
                
                
                  Starke County
                  
                  Unclassifiable/Attainment.
                
                
                  Steuben County
                  
                  Unclassifiable/Attainment.
                
                
                  Sullivan County
                  
                  Unclassifiable/Attainment.
                
                
                  Switzerland County
                  
                  Unclassifiable/Attainment.
                
                
                  Tippecanoe County
                  
                  Unclassifiable/Attainment.
                
                
                  Tipton County
                  
                  Unclassifiable/Attainment.
                
                
                  Union County
                  
                  Unclassifiable/Attainment.
                
                
                  Vermillion County
                  
                  Unclassifiable/Attainment.
                
                
                  Vigo County
                  
                  Unclassifiable/Attainment.
                
                
                  Wabash County
                  
                  Unclassifiable/Attainment.
                
                
                  Warren County
                  
                  Unclassifiable/Attainment.
                
                
                  Washington County
                  
                  Unclassifiable/Attainment.
                
                
                  
                  Wayne County
                  
                  Unclassifiable/Attainment.
                
                
                  Wells County
                  
                  Unclassifiable/Attainment.
                
                
                  White County
                  
                  Unclassifiable/Attainment.
                
                
                  Whitley County
                  
                  Unclassifiable/Attainment.
                
                
                  a Includes Indian Country located in each county or area, except as otherwise specified.
                
                  1 This date is 90 days after January 5, 2005, unless otherwise noted.
                
                  2 This date is July 2, 2014, unless otherwise noted.
              
              
                Indiana—2012 Annual PM2.5 NAAQS
                [Primary]
                
                  Designated area 1
                  
                  Designation
                  Date 2
                  
                  Type
                  Classification
                  Date 2
                  
                  Type
                
                
                  Louisville, KY-IN:
                
                
                  Clark County
                  1/28/2019
                  Unclassifiable/Attainment.
                
                
                  Floyd County
                  1/28/2019
                  Unclassifiable/Attainment.
                
                
                  Chicago Area, IL-IN:
                
                
                  Lake County
                  1/28/2019
                  Unclassifiable/Attainment.
                
                
                  Porter County
                  1/28/2019
                  Unclassifiable/Attainment.
                
                
                  Rest of State:
                
                
                  Adams County
                  
                  Unclassifiable/Attainment
                
                
                  Allen County
                  
                  Unclassifiable/Attainment
                
                
                  Bartholomew County
                  
                  Unclassifiable/Attainment
                
                
                  Benton County
                  
                  Unclassifiable/Attainment
                
                
                  Blackford County
                  
                  Unclassifiable/Attainment
                
                
                  Boone County
                  
                  Unclassifiable/Attainment
                
                
                  Brown County
                  
                  Unclassifiable/Attainment
                
                
                  Carroll County
                  
                  Unclassifiable/Attainment
                
                
                  Cass County
                  
                  Unclassifiable/Attainment
                
                
                  Clay County
                  
                  Unclassifiable/Attainment
                
                
                  Clinton County
                  
                  Unclassifiable/Attainment
                
                
                  Crawford County
                  
                  Unclassifiable/Attainment
                
                
                  Daviess County
                  
                  Unclassifiable/Attainment
                
                
                  DeKalb County
                  
                  Unclassifiable/Attainment
                
                
                  Dearborn County
                  
                  Unclassifiable/Attainment
                
                
                  Decatur County
                  
                  Unclassifiable/Attainment
                
                
                  Delaware County
                  
                  Unclassifiable/Attainment
                
                
                  Dubois County
                  
                  Unclassifiable/Attainment
                
                
                  Elkhart County
                  
                  Unclassifiable/Attainment
                
                
                  Fayette County
                  
                  Unclassifiable/Attainment
                
                
                  Fountain County
                  
                  Unclassifiable/Attainment
                
                
                  Franklin County
                  
                  Unclassifiable/Attainment
                
                
                  Fulton County
                  
                  Unclassifiable/Attainment
                
                
                  Gibson County
                  
                  Unclassifiable/Attainment
                
                
                  Grant County
                  
                  Unclassifiable/Attainment
                
                
                  Greene County
                  
                  Unclassifiable/Attainment
                
                
                  Hamilton County
                  
                  Unclassifiable/Attainment
                
                
                  Hancock County
                  
                  Unclassifiable/Attainment
                
                
                  Harrison County
                  
                  Unclassifiable/Attainment
                
                
                  Hendricks County
                  
                  Unclassifiable/Attainment
                
                
                  Henry County
                  
                  Unclassifiable/Attainment
                
                
                  Howard County
                  
                  Unclassifiable/Attainment
                
                
                  Huntington County
                  
                  Unclassifiable/Attainment
                
                
                  Jackson County
                  
                  Unclassifiable/Attainment
                
                
                  Jasper County
                  
                  Unclassifiable/Attainment
                
                
                  Jay County
                  
                  Unclassifiable/Attainment
                
                
                  Jefferson County
                  
                  Unclassifiable/Attainment
                
                
                  Jennings County
                  
                  Unclassifiable/Attainment
                
                
                  Johnson County
                  
                  Unclassifiable/Attainment
                
                
                  Knox County
                  
                  Unclassifiable/Attainment
                
                
                  Kosciusko County
                  
                  Unclassifiable/Attainment
                
                
                  LaGrange County
                  
                  Unclassifiable/Attainment
                
                
                  La Porte County
                  
                  Unclassifiable/Attainment
                
                
                  Lawrence County
                  
                  Unclassifiable/Attainment
                
                
                  Madison County
                  
                  Unclassifiable/Attainment
                
                
                  Marion County
                  
                  Unclassifiable/Attainment
                
                
                  Marshall County
                  
                  Unclassifiable/Attainment
                
                
                  
                  Martin County
                  
                  Unclassifiable/Attainment
                
                
                  Miami County
                  
                  Unclassifiable/Attainment
                
                
                  Monroe County
                  
                  Unclassifiable/Attainment
                
                
                  Montgomery County
                  
                  Unclassifiable/Attainment
                
                
                  Morgan County
                  
                  Unclassifiable/Attainment
                
                
                  Newton County
                  
                  Unclassifiable/Attainment
                
                
                  Noble County
                  
                  Unclassifiable/Attainment
                
                
                  Ohio County
                  
                  Unclassifiable/Attainment
                
                
                  Orange County
                  
                  Unclassifiable/Attainment
                
                
                  Owen County
                  
                  Unclassifiable/Attainment
                
                
                  Parke County
                  
                  Unclassifiable/Attainment
                
                
                  Perry County
                  
                  Unclassifiable/Attainment
                
                
                  Pike County
                  
                  Unclassifiable/Attainment
                
                
                  Posey County
                  
                  Unclassifiable/Attainment
                
                
                  Pulaski County
                  
                  Unclassifiable/Attainment
                
                
                  Putnam County
                  
                  Unclassifiable/Attainment
                
                
                  Randolph County
                  
                  Unclassifiable/Attainment
                
                
                  Ripley County
                  
                  Unclassifiable/Attainment
                
                
                  Rush County
                  
                  Unclassifiable/Attainment
                
                
                  Scott County
                  
                  Unclassifiable/Attainment
                
                
                  Shelby County
                  
                  Unclassifiable/Attainment
                
                
                  Spencer County
                  
                  Unclassifiable/Attainment
                
                
                  St. Joseph County
                  
                  Unclassifiable/Attainment
                
                
                  Starke County
                  
                  Unclassifiable/Attainment
                
                
                  Steuben County
                  
                  Unclassifiable/Attainment
                
                
                  Sullivan County
                  
                  Unclassifiable/Attainment
                
                
                  Switzerland County
                  
                  Unclassifiable/Attainment
                
                
                  Tippecanoe County
                  
                  Unclassifiable/Attainment
                
                
                  Tipton County
                  
                  Unclassifiable/Attainment
                
                
                  Union County
                  
                  Unclassifiable/Attainment
                
                
                  Vanderburgh County
                  
                  Unclassifiable/Attainment
                
                
                  Vermillion County
                  
                  Unclassifiable/Attainment
                
                
                  Vigo County
                  
                  Unclassifiable/Attainment
                
                
                  Wabash County
                  
                  Unclassifiable/Attainment
                
                
                  Warren County
                  
                  Unclassifiable/Attainment
                
                
                  Warrick County
                  
                  Unclassifiable/Attainment
                
                
                  Washington County
                  
                  Unclassifiable/Attainment
                
                
                  Wayne County
                  
                  Unclassifiable/Attainment
                
                
                  Wells County
                  
                  Unclassifiable/Attainment
                
                
                  White County
                  
                  Unclassifiable/Attainment
                
                
                  Whitley County
                  
                  Unclassifiable/Attainment
                
                
                  1 Includes areas of Indian country located in each county or area, except as otherwise specified.
                
                  2 This date is April 15, 2015, unless otherwise noted.
              
              
                Indiana—1997 24-Hour PM2.5
                
                [Primary and Secondary]
                
                  Designated area
                  Designation a
                  
                  Date 1
                  
                  Type
                  Classification
                  Date
                  Type
                
                
                  Statewide:
                
                
                  Adams County
                  
                  Unclassifiable/Attainment.
                
                
                  Allen County
                  
                  Unclassifiable/Attainment.
                
                
                  Bartholomew County
                  
                  Unclassifiable/Attainment.
                
                
                  Benton County
                  
                  Unclassifiable/Attainment.
                
                
                  Blackford County
                  
                  Unclassifiable/Attainment.
                
                
                  Boone County
                  
                  Unclassifiable/Attainment.
                
                
                  Brown County
                  
                  Unclassifiable/Attainment.
                
                
                  Carroll County
                  
                  Unclassifiable/Attainment.
                
                
                  Cass County
                  
                  Unclassifiable/Attainment.
                
                
                  Clark County
                  
                  Unclassifiable/Attainment.
                
                
                  Clay County
                  
                  Unclassifiable/Attainment.
                
                
                  Clinton County
                  
                  Unclassifiable/Attainment.
                
                
                  Crawford County
                  
                  Unclassifiable/Attainment.
                
                
                  Daviess County
                  
                  Unclassifiable/Attainment.
                
                
                  Dearborn County
                  
                  Unclassifiable/Attainment.
                
                
                  Decatur County
                  
                  Unclassifiable/Attainment.
                
                
                  
                  De Kalb County
                  
                  Unclassifiable/Attainment.
                
                
                  Elkhart County
                  
                  Unclassifiable/Attainment.
                
                
                  Delaware County
                  
                  Unclassifiable/Attainment.
                
                
                  Dubois County
                  
                  Unclassifiable/Attainment.
                
                
                  Elkhart County
                  
                  Unclassifiable/Attainment.
                
                
                  Fayette County
                  
                  Unclassifiable/Attainment.
                
                
                  Floyd County
                  
                  Unclassifiable/Attainment.
                
                
                  Fountain County
                  
                  Unclassifiable/Attainment.
                
                
                  Franklin County
                  
                  Unclassifiable/Attainment.
                
                
                  Fulton County
                  
                  Unclassifiable/Attainment.
                
                
                  Gibson County
                  
                  Unclassifiable/Attainment.
                
                
                  Grant County
                  
                  Unclassifiable/Attainment.
                
                
                  Greene County
                  
                  Unclassifiable/Attainment.
                
                
                  Hamilton County
                  
                  Unclassifiable/Attainment.
                
                
                  Hancock County
                  
                  Unclassifiable/Attainment.
                
                
                  Harrison County
                  
                  Unclassifiable/Attainment.
                
                
                  Hendricks County
                  
                  Unclassifiable/Attainment.
                
                
                  Henry County
                  
                  Unclassifiable/Attainment.
                
                
                  Howard County
                  
                  Unclassifiable/Attainment.
                
                
                  Huntington County
                  
                  Unclassifiable/Attainment.
                
                
                  Jackson County
                  
                  Unclassifiable/Attainment.
                
                
                  Jasper County
                  
                  Unclassifiable/Attainment.
                
                
                  Jay County
                  
                  Unclassifiable/Attainment.
                
                
                  Jefferson County
                  
                  Unclassifiable/Attainment.
                
                
                  Jennings County
                  
                  Unclassifiable/Attainment.
                
                
                  Johnson County
                  
                  Unclassifiable/Attainment.
                
                
                  Knox County
                  
                  Unclassifiable/Attainment.
                
                
                  Kosciusko County
                  
                  Unclassifiable/Attainment.
                
                
                  LaGrange County
                  
                  Unclassifiable/Attainment.
                
                
                  La Porte County
                  
                  Unclassifiable/Attainment.
                
                
                  Lake County
                  
                  Unclassifiable/Attainment.
                
                
                  Lawrence County
                  
                  Unclassifiable/Attainment.
                
                
                  Madison County
                  
                  Unclassifiable/Attainment.
                
                
                  Marion County
                  
                  Unclassifiable/Attainment.
                
                
                  Marshall County
                  
                  Unclassifiable/Attainment.
                
                
                  Martin County
                  
                  Unclassifiable/Attainment.
                
                
                  Miami County
                  
                  Unclassifiable/Attainment.
                
                
                  Monroe County
                  
                  Unclassifiable/Attainment.
                
                
                  Montgomery County
                  
                  Unclassifiable/Attainment.
                
                
                  Morgan County
                  
                  Unclassifiable/Attainment.
                
                
                  Newton County
                  
                  Unclassifiable/Attainment.
                
                
                  Noble County
                  
                  Unclassifiable/Attainment.
                
                
                  Ohio County
                  
                  Unclassifiable/Attainment.
                
                
                  Orange County
                  
                  Unclassifiable/Attainment.
                
                
                  Owen County
                  
                  Unclassifiable/Attainment.
                
                
                  Parke County
                  
                  Unclassifiable/Attainment.
                
                
                  Perry County
                  
                  Unclassifiable/Attainment.
                
                
                  Pike County
                  
                  Unclassifiable/Attainment.
                
                
                  Porter County
                  
                  Unclassifiable/Attainment.
                
                
                  Posey County
                  
                  Unclassifiable/Attainment.
                
                
                  Pulaski County
                  
                  Unclassifiable/Attainment.
                
                
                  Putnam County
                  
                  Unclassifiable/Attainment.
                
                
                  Randolph County
                  
                  Unclassifiable/Attainment.
                
                
                  Ripley County
                  
                  Unclassifiable/Attainment.
                
                
                  Rush County
                  
                  Unclassifiable/Attainment.
                
                
                  St Joseph County
                  
                  Unclassifiable/Attainment.
                
                
                  Scott County
                  
                  Unclassifiable/Attainment.
                
                
                  Shelby County
                  
                  Unclassifiable/Attainment.
                
                
                  Spencer County
                  
                  Unclassifiable/Attainment.
                
                
                  Starke County
                  
                  Unclassifiable/Attainment.
                
                
                  Steuben County
                  
                  Unclassifiable/Attainment.
                
                
                  Sullivan County
                  
                  Unclassifiable/Attainment.
                
                
                  Switzerland County
                  
                  Unclassifiable/Attainment.
                
                
                  Tippecanoe County
                  
                  Unclassifiable/Attainment.
                
                
                  Tipton County
                  
                  Unclassifiable/Attainment.
                
                
                  Union County
                  
                  Unclassifiable/Attainment.
                
                
                  Vandenberg County
                  
                  Unclassifiable/Attainment.
                
                
                  Vermillion County
                  
                  Unclassifiable/Attainment.
                
                
                  Vigo County
                  
                  Unclassifiable/Attainment.
                
                
                  
                  Wabash County
                  
                  Unclassifiable/Attainment.
                
                
                  Warren County
                  
                  Unclassifiable/Attainment.
                
                
                  Warrick County
                  
                  Unclassifiable/Attainment.
                
                
                  Washington County
                  
                  Unclassifiable/Attainment.
                
                
                  Wayne County
                  
                  Unclassifiable/Attainment.
                
                
                  Wells County
                  
                  Unclassifiable/Attainment.
                
                
                  White County
                  
                  Unclassifiable/Attainment.
                
                
                  Whitley County
                  
                  Unclassifiable/Attainment.
                
                
                  a Includes Indian Country located in each county or area, except as otherwise specified.
                
                  1 This date is 90 days after January 5, 2005, unless otherwise noted.
              
              
                Indiana—2006 24-Hour PM2.5 NAAQS
                [Primary and Secondary]
                
                  Designated area
                  Designation a
                  
                  Date 1
                  
                  Type
                  Classification
                  Date
                  Type
                
                
                  Statewide:
                
                
                  Adams County
                  
                  Unclassifiable/Attainment.
                
                
                  Allen County
                  
                  Unclassifiable/Attainment.
                
                
                  Bartholomew County
                  
                  Unclassifiable/Attainment.
                
                
                  Benton County
                  
                  Unclassifiable/Attainment.
                
                
                  Blackford County
                  
                  Unclassifiable/Attainment.
                
                
                  Boone County
                  
                  Unclassifiable/Attainment.
                
                
                  Brown County
                  
                  Unclassifiable/Attainment.
                
                
                  Carroll County
                  
                  Unclassifiable/Attainment.
                
                
                  Cass County
                  
                  Unclassifiable/Attainment.
                
                
                  Clark County
                  
                  Unclassifiable/Attainment.
                
                
                  Clay County
                  
                  Unclassifiable/Attainment.
                
                
                  Clinton County
                  
                  Unclassifiable/Attainment.
                
                
                  Crawford County
                  
                  Unclassifiable/Attainment.
                
                
                  Daviess County
                  
                  Unclassifiable/Attainment.
                
                
                  Dearborn County
                  
                  Unclassifiable/Attainment.
                
                
                  Decatur County
                  
                  Unclassifiable/Attainment.
                
                
                  De Kalb County
                  
                  Unclassifiable/Attainment.
                
                
                  Elkhart County
                  
                  Unclassifiable/Attainment.
                
                
                  Delaware County
                  
                  Unclassifiable/Attainment.
                
                
                  Dubois County
                  
                  Unclassifiable/Attainment.
                
                
                  Elkhart County
                  
                  Unclassifiable/Attainment.
                
                
                  Fayette County
                  
                  Unclassifiable/Attainment.
                
                
                  Floyd County
                  
                  Unclassifiable/Attainment.
                
                
                  Fountain County
                  
                  Unclassifiable/Attainment.
                
                
                  Franklin County
                  
                  Unclassifiable/Attainment.
                
                
                  Fulton County
                  
                  Unclassifiable/Attainment.
                
                
                  Gibson County
                  
                  Unclassifiable/Attainment.
                
                
                  Grant County
                  
                  Unclassifiable/Attainment.
                
                
                  Greene County
                  
                  Unclassifiable/Attainment.
                
                
                  Hamilton County
                  
                  Unclassifiable/Attainment.
                
                
                  Hancock County
                  
                  Unclassifiable/Attainment.
                
                
                  Harrison County
                  
                  Unclassifiable/Attainment.
                
                
                  Hendricks County
                  
                  Unclassifiable/Attainment.
                
                
                  Henry County
                  
                  Unclassifiable/Attainment.
                
                
                  Howard County
                  
                  Unclassifiable/Attainment.
                
                
                  Huntington County
                  
                  Unclassifiable/Attainment.
                
                
                  Jackson County
                  
                  Unclassifiable/Attainment.
                
                
                  Jasper County
                  
                  Unclassifiable/Attainment.
                
                
                  Jay County
                  
                  Unclassifiable/Attainment.
                
                
                  Jefferson County
                  
                  Unclassifiable/Attainment.
                
                
                  Jennings County
                  
                  Unclassifiable/Attainment.
                
                
                  Johnson County
                  
                  Unclassifiable/Attainment.
                
                
                  Knox County
                  
                  Unclassifiable/Attainment.
                
                
                  Kosciusko County
                  
                  Unclassifiable/Attainment.
                
                
                  LaGrange County
                  
                  Unclassifiable/Attainment.
                
                
                  La Porte County
                  
                  Unclassifiable/Attainment.
                
                
                  Lake County
                  
                  Unclassifiable/Attainment.
                
                
                  Lawrence County
                  
                  Unclassifiable/Attainment.
                
                
                  Madison County
                  
                  Unclassifiable/Attainment.
                
                
                  
                  Marion County
                  
                  Unclassifiable/Attainment.
                
                
                  Marshall County
                  
                  Unclassifiable/Attainment.
                
                
                  Martin County
                  
                  Unclassifiable/Attainment.
                
                
                  Miami County
                  
                  Unclassifiable/Attainment.
                
                
                  Monroe County
                  
                  Unclassifiable/Attainment.
                
                
                  Montgomery County
                  
                  Unclassifiable/Attainment.
                
                
                  Morgan County
                  
                  Unclassifiable/Attainment.
                
                
                  Newton County
                  
                  Unclassifiable/Attainment.
                
                
                  Noble County
                  
                  Unclassifiable/Attainment.
                
                
                  Ohio County
                  
                  Unclassifiable/Attainment.
                
                
                  Orange County
                  
                  Unclassifiable/Attainment.
                
                
                  Owen County
                  
                  Unclassifiable/Attainment.
                
                
                  Parke County
                  
                  Unclassifiable/Attainment.
                
                
                  Perry County
                  
                  Unclassifiable/Attainment.
                
                
                  Pike County
                  
                  Unclassifiable/Attainment.
                
                
                  Porter County
                  
                  Unclassifiable/Attainment.
                
                
                  Posey County
                  
                  Unclassifiable/Attainment.
                
                
                  Pulaski County
                  
                  Unclassifiable/Attainment.
                
                
                  Putnam County
                  
                  Unclassifiable/Attainment.
                
                
                  Randolph County
                  
                  Unclassifiable/Attainment.
                
                
                  Ripley County
                  
                  Unclassifiable/Attainment.
                
                
                  Rush County
                  
                  Unclassifiable/Attainment.
                
                
                  St Joseph County
                  
                  Unclassifiable/Attainment.
                
                
                  Scott County
                  
                  Unclassifiable/Attainment.
                
                
                  Shelby County
                  
                  Unclassifiable/Attainment.
                
                
                  Spencer County
                  
                  Unclassifiable/Attainment.
                
                
                  Starke County
                  
                  Unclassifiable/Attainment.
                
                
                  Steuben County
                  
                  Unclassifiable/Attainment.
                
                
                  Sullivan County
                  
                  Unclassifiable/Attainment.
                
                
                  Switzerland County
                  
                  Unclassifiable/Attainment.
                
                
                  Tippecanoe County
                  
                  Unclassifiable/Attainment.
                
                
                  Tipton County
                  
                  Unclassifiable/Attainment.
                
                
                  Union County
                  
                  Unclassifiable/Attainment.
                
                
                  Vandenberg County
                  
                  Unclassifiable/Attainment.
                
                
                  Vermillion County
                  
                  Unclassifiable/Attainment.
                
                
                  Vigo County
                  
                  Unclassifiable/Attainment.
                
                
                  Wabash County
                  
                  Unclassifiable/Attainment.
                
                
                  Warren County
                  
                  Unclassifiable/Attainment.
                
                
                  Warrick County
                  
                  Unclassifiable/Attainment.
                
                
                  Washington County
                  
                  Unclassifiable/Attainment.
                
                
                  Wayne County
                  
                  Unclassifiable/Attainment.
                
                
                  Wells County
                  
                  Unclassifiable/Attainment.
                
                
                  White County
                  
                  Unclassifiable/Attainment.
                
                
                  Whitley County
                  
                  Unclassifiable/Attainment.
                
                
                  a Includes Indian Country located in each county or area, except as otherwise specified.
                
                  1 This date is 30 days after November 13, 2009, unless otherwise noted.
              
              
                Indiana—NO2 (1971 Annual Standard)
                
                  Designated area
                  Does not meet primary standards
                  Cannot be classified or better than national standards
                
                
                  All portions of all Indiana Counties
                  
                  X
                
              
              
                Indiana—NO2
                
                [2010 1-Hour standard]
                
                  Designated area
                  Designation a
                  
                  Date 1
                  
                  Type
                
                
                  Adams County
                  
                  Unclassifiable/Attainment.
                
                
                  Allen County
                  
                  Unclassifiable/Attainment.
                
                
                  Bartholomew County
                  
                  Unclassifiable/Attainment.
                
                
                  Benton County
                  
                  Unclassifiable/Attainment.
                
                
                  Blackford County
                  
                  Unclassifiable/Attainment.
                
                
                  
                  Boone County
                  
                  Unclassifiable/Attainment.
                
                
                  Brown County
                  
                  Unclassifiable/Attainment.
                
                
                  Carroll County
                  
                  Unclassifiable/Attainment.
                
                
                  Cass County
                  
                  Unclassifiable/Attainment.
                
                
                  Clark County
                  
                  Unclassifiable/Attainment.
                
                
                  Clay County
                  
                  Unclassifiable/Attainment.
                
                
                  Clinton County
                  
                  Unclassifiable/Attainment.
                
                
                  Crawford County
                  
                  Unclassifiable/Attainment.
                
                
                  Daviess County
                  
                  Unclassifiable/Attainment.
                
                
                  Dearborn County
                  
                  Unclassifiable/Attainment.
                
                
                  Decatur County
                  
                  Unclassifiable/Attainment.
                
                
                  Dekalb County
                  
                  Unclassifiable/Attainment.
                
                
                  Delaware County
                  
                  Unclassifiable/Attainment.
                
                
                  Dubois County
                  
                  Unclassifiable/Attainment.
                
                
                  Elkhart County
                  
                  Unclassifiable/Attainment.
                
                
                  Fayette County
                  
                  Unclassifiable/Attainment.
                
                
                  Floyd County
                  
                  Unclassifiable/Attainment.
                
                
                  Fountain County
                  
                  Unclassifiable/Attainment.
                
                
                  Franklin County
                  
                  Unclassifiable/Attainment.
                
                
                  Fulton County
                  
                  Unclassifiable/Attainment.
                
                
                  Gibson County
                  
                  Unclassifiable/Attainment.
                
                
                  Grant County
                  
                  Unclassifiable/Attainment.
                
                
                  Greene County
                  
                  Unclassifiable/Attainment.
                
                
                  Hamilton County
                  
                  Unclassifiable/Attainment.
                
                
                  Hancock County
                  
                  Unclassifiable/Attainment.
                
                
                  Harrison County
                  
                  Unclassifiable/Attainment.
                
                
                  Hendricks County
                  
                  Unclassifiable/Attainment.
                
                
                  Henry County
                  
                  Unclassifiable/Attainment.
                
                
                  Howard County
                  
                  Unclassifiable/Attainment.
                
                
                  Huntington County
                  
                  Unclassifiable/Attainment.
                
                
                  Jackson County
                  
                  Unclassifiable/Attainment.
                
                
                  Jasper County
                  
                  Unclassifiable/Attainment.
                
                
                  Jay County
                  
                  Unclassifiable/Attainment.
                
                
                  Jefferson County
                  
                  Unclassifiable/Attainment.
                
                
                  Jennings County
                  
                  Unclassifiable/Attainment.
                
                
                  Johnson County
                  
                  Unclassifiable/Attainment.
                
                
                  Knox County
                  
                  Unclassifiable/Attainment.
                
                
                  Kosciusko County
                  
                  Unclassifiable/Attainment.
                
                
                  Lagrange County
                  
                  Unclassifiable/Attainment.
                
                
                  Lake County
                  
                  Unclassifiable/Attainment.
                
                
                  La Porte County
                  
                  Unclassifiable/Attainment.
                
                
                  Lawrence County
                  
                  Unclassifiable/Attainment.
                
                
                  Madison County
                  
                  Unclassifiable/Attainment.
                
                
                  Marion County
                  
                  Unclassifiable/Attainment.
                
                
                  Marshall County
                  
                  Unclassifiable/Attainment.
                
                
                  Martin County
                  
                  Unclassifiable/Attainment.
                
                
                  Miami County
                  
                  Unclassifiable/Attainment.
                
                
                  Monroe County
                  
                  Unclassifiable/Attainment.
                
                
                  Montgomery County
                  
                  Unclassifiable/Attainment.
                
                
                  Morgan County
                  
                  Unclassifiable/Attainment.
                
                
                  Newton County
                  
                  Unclassifiable/Attainment.
                
                
                  Noble County
                  
                  Unclassifiable/Attainment.
                
                
                  Ohio County
                  
                  Unclassifiable/Attainment.
                
                
                  Orange County
                  
                  Unclassifiable/Attainment.
                
                
                  Owen County
                  
                  Unclassifiable/Attainment.
                
                
                  Parke County
                  
                  Unclassifiable/Attainment.
                
                
                  Perry County
                  
                  Unclassifiable/Attainment.
                
                
                  Pike County
                  
                  Unclassifiable/Attainment.
                
                
                  Porter County
                  
                  Unclassifiable/Attainment.
                
                
                  Posey County
                  
                  Unclassifiable/Attainment.
                
                
                  Pulaski County
                  
                  Unclassifiable/Attainment.
                
                
                  Putnam County
                  
                  Unclassifiable/Attainment.
                
                
                  Randolph County
                  
                  Unclassifiable/Attainment.
                
                
                  Ripley County
                  
                  Unclassifiable/Attainment.
                
                
                  Rush County
                  
                  Unclassifiable/Attainment.
                
                
                  St. Joseph County
                  
                  Unclassifiable/Attainment.
                
                
                  Scott County
                  
                  Unclassifiable/Attainment.
                
                
                  Shelby County
                  
                  Unclassifiable/Attainment.
                
                
                  Spencer County
                  
                  Unclassifiable/Attainment.
                
                
                  
                  Starke County
                  
                  Unclassifiable/Attainment.
                
                
                  Steuben County
                  
                  Unclassifiable/Attainment.
                
                
                  Sullivan County
                  
                  Unclassifiable/Attainment.
                
                
                  Switzerland County
                  
                  Unclassifiable/Attainment.
                
                
                  Tippecanoe County
                  
                  Unclassifiable/Attainment.
                
                
                  Tipton County
                  
                  Unclassifiable/Attainment.
                
                
                  Union County
                  
                  Unclassifiable/Attainment.
                
                
                  Vanderburgh County
                  
                  Unclassifiable/Attainment.
                
                
                  Vermillion County
                  
                  Unclassifiable/Attainment.
                
                
                  Vigo County
                  
                  Unclassifiable/Attainment.
                
                
                  Wabash County
                  
                  Unclassifiable/Attainment.
                
                
                  Warren County
                  
                  Unclassifiable/Attainment.
                
                
                  Warrick County
                  
                  Unclassifiable/Attainment.
                
                
                  Washington County
                  
                  Unclassifiable/Attainment.
                
                
                  Wayne County
                  
                  Unclassifiable/Attainment.
                
                
                  Wells County
                  
                  Unclassifiable/Attainment.
                
                
                  White County
                  
                  Unclassifiable/Attainment.
                
                
                  Whitley County
                  
                  Unclassifiable/Attainment.
                
                
                  a Includes Indian Country located in each county or area, except as otherwise specified.
                
                  1 This date is 90 days after October 31, 2011, unless otherwise noted.
              
              
                Indiana—1997 8-Hour Ozone NAAQS
                [Primary and Secondary]
                
                  Designated area
                  Designation a
                  
                  Date 1
                  
                  Type
                  Category/classification
                  Date 1
                  
                  Type
                
                
                  Chicago-Gary-Lake County, IL-IN:
                
                
                  Lake County
                  May 11, 2010
                  Attainment.
                  
                
                
                  Porter County
                
                
                  Cincinnati-Hamilton, OH-KY-IN:
                
                
                  Dearborn County (part)
                  May 11, 2010
                  Attainment
                   
                   
                
                
                  Evansville, IN:
                
                
                  Vanderburgh County
                  1/30/06
                  Attainment
                
                
                  Warrick County
                  1/30/06
                  Attainment
                
                
                  Fort Wayne, IN:
                
                
                  Allen County
                  2/12/07
                  Attainment
                
                
                  Greene Co., IN:
                
                
                  Greene County
                  12/29/05
                  Attainment
                
                
                  Indianapolis, IN:
                  October 19, 2007
                
                
                  Boone County
                  
                  Attainment
                
                
                  Hamilton County
                  
                  Attainment
                
                
                  Hancock County
                  
                  Attainment
                
                
                  Hendricks County
                  
                  Attainment
                
                
                  Johnson County
                  
                  Attainment
                
                
                  Madison County
                  
                  Attainment
                
                
                  Marion County
                  
                  Attainment
                
                
                  Morgan County
                  
                  Attainment
                
                
                  Shelby County
                  
                  Attainment
                
                
                  Jackson Co., IN:
                
                
                  Jackson County
                  12/29/05
                  Attainment
                
                
                  LaPorte CO., IN:
                
                
                  LaPorte County
                  7/19/07
                  Attainment.
                
                
                  Louisville, KY-IN:
                
                
                  Clark County.
                
                
                  Floyd County
                  July 19, 2007
                  Attainment.
                
                
                  Muncie, IN:
                
                
                  Delaware County
                  1/3/06
                  Attainment
                
                
                  South Bend-Elkhart, IN:
                  7/19/07
                  Attainment
                
                
                  Elkhart County.
                
                
                  St. Joseph County.
                
                
                  Terre Haute, IN:
                
                
                  Vigo County
                  2/6/06
                  Attainment.
                
                
                  
                  Rest of State
                
                
                  Adams County
                  
                  Unclassifiable/Attainment
                
                
                  Bartholomew County
                  
                  Unclassifiable/Attainment
                
                
                  Benton County
                  
                  Unclassifiable/Attainment
                
                
                  Blackford County
                  
                  Unclassifiable/Attainment
                
                
                  Brown County
                  
                  Unclassifiable/Attainment
                
                
                  Carroll County
                  
                  Unclassifiable/Attainment
                
                
                  Cass County
                  
                  Unclassifiable/Attainment
                
                
                  Clay County
                  
                  Unclassifiable/Attainment
                
                
                  Clinton County
                  
                  Unclassifiable/Attainment
                
                
                  Crawford County
                  
                  Unclassifiable/Attainment
                
                
                  Daviess County
                  
                  Unclassifiable/Attainment
                
                
                  De Kalb County
                  
                  Unclassifiable/Attainment
                
                
                  Dearborn County (part) remainder
                  
                  Unclassifiable/Attainment
                
                
                  Decatur County
                  
                  Unclassifiable/Attainment
                
                
                  Dubois County
                  
                  Unclassifiable/Attainment
                
                
                  Fayette County
                  
                  Unclassifiable/Attainment
                
                
                  Fountain County
                  
                  Unclassifiable/Attainment
                
                
                  Franklin County
                  
                  Unclassifiable/Attainment
                
                
                  Fulton County
                  
                  Unclassifiable/Attainment
                
                
                  Gibson County
                  
                  Unclassifiable/Attainment
                
                
                  Grant County
                  
                  Unclassifiable/Attainment
                
                
                  Harrison County
                  
                  Unclassifiable/Attainment
                
                
                  Henry County
                  
                  Unclassifiable/Attainment
                
                
                  Howard County
                  
                  Unclassifiable/Attainment
                
                
                  Huntington County
                  
                  Unclassifiable/Attainment
                
                
                  Jasper County
                  
                  Unclassifiable/Attainment
                
                
                  Jay County
                  
                  Unclassifiable/Attainment
                
                
                  Jefferson County
                  
                  Unclassifiable/Attainment
                
                
                  Jennings County
                  
                  Unclassifiable/Attainment
                
                
                  Knox County
                  
                  Unclassifiable/Attainment
                
                
                  Kosciusko County
                  
                  Unclassifiable/Attainment
                
                
                  LaGrange County
                  
                  Unclassifiable/Attainment
                
                
                  Lawrence County
                  
                  Unclassifiable/Attainment
                
                
                  Marshall County
                  
                  Unclassifiable/Attainment
                
                
                  Martin County
                  
                  Unclassifiable/Attainment
                
                
                  Miami County
                  
                  Unclassifiable/Attainment
                
                
                  Monroe County
                  
                  Unclassifiable/Attainment
                
                
                  Montgomery County
                  
                  Unclassifiable/Attainment
                
                
                  Newton County
                  
                  Unclassifiable/Attainment
                
                
                  Noble County
                  
                  Unclassifiable/Attainment
                
                
                  Ohio County
                  
                  Unclassifiable/Attainment
                
                
                  Orange County
                  
                  Unclassifiable/Attainment
                
                
                  Owen County
                  
                  Unclassifiable/Attainment
                
                
                  Parke County
                  
                  Unclassifiable/Attainment
                
                
                  Perry County
                  
                  Unclassifiable/Attainment
                
                
                  Pike County
                  
                  Unclassifiable/Attainment
                
                
                  Posey County
                  
                  Unclassifiable/Attainment
                
                
                  Pulaski County
                  
                  Unclassifiable/Attainment
                
                
                  Putnam County
                  
                  Unclassifiable/Attainment
                
                
                  Randolph County
                  
                  Unclassifiable/Attainment
                
                
                  Ripley County
                  
                  Unclassifiable/Attainment
                
                
                  Rush County
                  
                  Unclassifiable/Attainment
                
                
                  Scott County
                  
                  Unclassifiable/Attainment
                
                
                  Spencer County
                  
                  Unclassifiable/Attainment
                
                
                  Starke County
                  
                  Unclassifiable/Attainment
                
                
                  Steuben County
                  
                  Unclassifiable/Attainment
                
                
                  Sullivan County
                  
                  Unclassifiable/Attainment
                
                
                  Switzerland County
                  
                  Unclassifiable/Attainment
                
                
                  Tippecanoe County
                  
                  Unclassifiable/Attainment
                
                
                  Tipton County
                  
                  Unclassifiable/Attainment
                
                
                  Union County
                  
                  Unclassifiable/Attainment
                
                
                  Vermillion County
                  
                  Unclassifiable/Attainment
                
                
                  Wabash County
                  
                  Unclassifiable/Attainment
                
                
                  Warren County
                  
                  Unclassifiable/Attainment
                
                
                  Warrick County
                  
                  Unclassifiable/Attainment
                
                
                  Washington County
                  
                  Unclassifiable/Attainment
                
                
                  Wayne County
                  
                  Unclassifiable/Attainment
                
                
                  Wells County
                  
                  Unclassifiable/Attainment
                
                
                  
                  White County
                  
                  Unclassifiable/Attainment
                
                
                  Whitley County
                  
                  Unclassifiable/Attainment
                
                
                  a Includes Indian Country located in each county or area, except as otherwise specified.
                
                  1 This date is June 15, 2004, unless otherwise noted.
                
                  2 November 22, 2004.
              
              
                Indiana—2008 8-Hour Ozone NAAQS
                [Primary and Secondary]
                
                  Designation area
                  Designation
                  Date 1
                  
                  Type
                  Classification
                  Date 1
                  
                  Type
                
                
                  Chicago-Naperville, IL-IN-WI: 2
                  
                  
                  Nonattainment
                  9/23/2019
                  Serious.
                
                
                  Lake County
                
                
                  Porter County
                
                
                  Cincinnati, OH-KY-IN: 2 Dearborn County (part) Lawrenceburg Township
                  4/7/17
                  Attainment.
                
                
                  Adams County 3
                  
                  
                  Unclassifiable/Attainment
                
                
                  Allen County 3
                  
                  
                  Unclassifiable/Attainment
                
                
                  Bartholomew County 3
                  
                  
                  Unclassifiable/Attainment
                
                
                  Benton County 3
                  
                  
                  Unclassifiable/Attainment
                
                
                  Blackford County 3
                  
                  
                  Unclassifiable/Attainment
                
                
                  Boone County 3
                  
                  
                  Unclassifiable/Attainment
                
                
                  Brown County 3
                  
                  
                  Unclassifiable/Attainment
                
                
                  Carroll County 3
                  
                  
                  Unclassifiable/Attainment
                
                
                  Cass County 3
                  
                  
                  Unclassifiable/Attainment
                
                
                  Clark County 3
                  
                  
                  Unclassifiable/Attainment
                
                
                  Clay County 3
                  
                  
                  Unclassifiable/Attainment
                
                
                  Clinton County 3
                  
                  
                  Unclassifiable/Attainment
                
                
                  Crawford County 3
                  
                  
                  Unclassifiable/Attainment
                
                
                  Daviess County 3
                  
                  
                  Unclassifiable/Attainment
                
                
                  Dearborn County (remainder) 3
                  
                  
                  Unclassifiable/Attainment
                
                
                  Decatur County 3
                  
                  
                  Unclassifiable/Attainment
                
                
                  De Kalb County 3
                  
                  
                  Unclassifiable/Attainment
                
                
                  Delaware County 3
                  
                  
                  Unclassifiable/Attainment
                
                
                  Dubois County 3
                  
                  
                  Unclassifiable/Attainment
                
                
                  Elkhart County 3
                  
                  
                  Unclassifiable/Attainment
                
                
                  Fayette County 3
                  
                  
                  Unclassifiable/Attainment
                
                
                  Floyd County 3
                  
                  
                  Unclassifiable/Attainment
                
                
                  Fountain County 3
                  
                  
                  Unclassifiable/Attainment
                
                
                  Franklin County 3
                  
                  
                  Unclassifiable/Attainment
                
                
                  Fulton County 3
                  
                  
                  Unclassifiable/Attainment
                
                
                  Gibson County 3
                  
                  
                  Unclassifiable/Attainment
                
                
                  Grant County 3
                  
                  
                  Unclassifiable/Attainment
                
                
                  Greene County 3
                  
                  
                  Unclassifiable/Attainment
                
                
                  Hamilton County 3
                  
                  
                  Unclassifiable/Attainment
                
                
                  Hancock County 3
                  
                  
                  Unclassifiable/Attainment
                
                
                  Harrison County 3
                  
                  
                  Unclassifiable/Attainment
                
                
                  Hendricks County 3
                  
                  
                  Unclassifiable/Attainment
                
                
                  Henry County 3
                  
                  
                  Unclassifiable/Attainment
                
                
                  Howard County 3
                  
                  
                  Unclassifiable/Attainment
                
                
                  Huntington County 3
                  
                  
                  Unclassifiable/Attainment
                
                
                  Jackson County 3
                  
                  
                  Unclassifiable/Attainment
                
                
                  Jasper County 3
                  
                  
                  Unclassifiable/Attainment
                
                
                  Jay County 3
                  
                  
                  Unclassifiable/Attainment
                
                
                  Jefferson County 3
                  
                  
                  Unclassifiable/Attainment
                
                
                  Jennings County 3
                  
                  
                  Unclassifiable/Attainment
                
                
                  Johnson County 3
                  
                  
                  Unclassifiable/Attainment
                
                
                  Knox County 3
                  
                  
                  Unclassifiable/Attainment
                
                
                  Kosciusko County 3
                  
                  
                  Unclassifiable/Attainment
                
                
                  LaGrange County 3
                  
                  
                  Unclassifiable/Attainment
                
                
                  La Porte County 3
                  
                  
                  Unclassifiable/Attainment
                
                
                  Lawrence County 3
                  
                  
                  Unclassifiable/Attainment
                
                
                  Madison County 3
                  
                  
                  Unclassifiable/Attainment
                
                
                  Marion County 3
                  
                  
                  Unclassifiable/Attainment
                
                
                  Marshall County 3
                  
                  
                  Unclassifiable/Attainment
                
                
                  Martin County 3
                  
                  
                  Unclassifiable/Attainment
                
                
                  Miami County 3
                  
                  
                  Unclassifiable/Attainment
                
                
                  
                  Monroe County 3
                  
                  
                  Unclassifiable/Attainment
                
                
                  Montgomery County 3
                  
                  
                  Unclassifiable/Attainment
                
                
                  Morgan County 3
                  
                  
                  Unclassifiable/Attainment
                
                
                  Newton County 3
                  
                  
                  Unclassifiable/Attainment
                
                
                  Noble County 3
                  
                  
                  Unclassifiable/Attainment
                
                
                  Ohio County 3
                  
                  
                  Unclassifiable/Attainment
                
                
                  Orange County 3
                  
                  
                  Unclassifiable/Attainment
                
                
                  Owen County 3
                  
                  
                  Unclassifiable/Attainment
                
                
                  Parke County 3
                  
                  
                  Unclassifiable/Attainment
                
                
                  Perry County 3
                  
                  
                  Unclassifiable/Attainment
                
                
                  Pike County 3
                  
                  
                  Unclassifiable/Attainment
                
                
                  Posey County 3
                  
                  
                  Unclassifiable/Attainment
                
                
                  Pulaski County 3
                  
                  
                  Unclassifiable/Attainment
                
                
                  Putnam County 3
                  
                  
                  Unclassifiable/Attainment
                
                
                  Randolph County 3
                  
                  
                  Unclassifiable/Attainment
                
                
                  Ripley County 3
                  
                  
                  Unclassifiable/Attainment
                
                
                  Rush County 3
                  
                  
                  Unclassifiable/Attainment
                
                
                  St Joseph County 3
                  
                  
                  Unclassifiable/Attainment
                
                
                  Scott County 3
                  
                  
                  Unclassifiable/Attainment
                
                
                  Shelby County 3
                  
                  
                  Unclassifiable/Attainment
                
                
                  Spencer County 3
                  
                  
                  Unclassifiable/Attainment
                
                
                  Starke County 3
                  
                  
                  Unclassifiable/Attainment
                
                
                  Steuben County 3
                  
                  
                  Unclassifiable/Attainment
                
                
                  Sullivan County 3
                  
                  
                  Unclassifiable/Attainment
                
                
                  Switzerland County 3
                  
                  
                  Unclassifiable/Attainment
                
                
                  Tippecanoe County 3
                  
                  
                  Unclassifiable/Attainment
                
                
                  Tipton County 3
                  
                  
                  Unclassifiable/Attainment
                
                
                  Union County 3
                  
                  
                  Unclassifiable/Attainment
                
                
                  Vanderburgh County 3
                  
                  
                  Unclassifiable/Attainment
                
                
                  Vermillion County 3
                  
                  
                  Unclassifiable/Attainment
                
                
                  Vigo County 3
                  
                  
                  Unclassifiable/Attainment
                
                
                  Wabash County 3
                  
                  
                  Unclassifiable/Attainment
                
                
                  Warren County 3
                  
                  
                  Unclassifiable/Attainment
                
                
                  Warrick County 3
                  
                  
                  Unclassifiable/Attainment
                
                
                  Washington County 3
                  
                  
                  Unclassifiable/Attainment
                
                
                  Wayne County 3
                  
                  
                  Unclassifiable/Attainment
                
                
                  Wells County 3
                  
                  
                  Unclassifiable/Attainment
                
                
                  White County 3
                  
                  
                  Unclassifiable/Attainment
                
                
                  Whitley County 3
                  
                  
                  Unclassifiable/Attainment
                
                
                  1 This date is July 20, 2012, unless otherwise noted.
                
                  2 Excludes Indian country located in each area, unless otherwise noted.
                
                  3 Includes any Indian country in each county or area, unless otherwise specified.
              
              
                Indiana—2015 8-Hour Ozone NAAQS
                [Primary and Secondary]
                
                  Designated area 1
                  
                  Designation
                  Date 2
                  
                  Type
                  Classification
                  Date 2
                  
                  Type
                
                
                  Chicago, IL-IN-WI
                  
                  Nonattainment
                  
                  Marginal.
                
                
                  Lake County (part).
                
                
                  Calumet Township, Hobart Township, North Township, Ross Township, and St. John Township.
                
                
                  Louisville, KY-IN
                  
                  Nonattainment
                  
                  Marginal.
                
                
                  Clark County.
                
                
                  Floyd County.
                
                
                  Adams County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Allen County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Bartholomew County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  
                  Benton County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Blackford County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Boone County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Brown County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Carroll County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Cass County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Clay County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Clinton County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Crawford County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Daviess County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Dearborn County
                  
                  Attainment/Unclassifiable
                
                
                  Decatur County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  DeKalb County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Delaware County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Dubois County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Elkhart County
                  
                  Attainment/Unclassifiable
                
                
                  Fayette County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Fountain County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Franklin County
                  
                  Attainment/Unclassifiable
                
                
                  Fulton County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Gibson County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Grant County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Greene County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Hamilton County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Hancock County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Harrison County
                  
                  Attainment/Unclassifiable
                
                
                  Hendricks County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Henry County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Howard County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  
                  Huntington County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Jackson County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Jasper County
                  
                  Attainment/Unclassifiable
                
                
                  Jay County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Jefferson County
                  
                  Attainment/Unclassifiable
                
                
                  Jennings County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Johnson County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Knox County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Kosciusko County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  LaGrange County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Lake County (part) remainder
                  
                  Attainment/Unclassifiable
                
                
                  La Porte County
                  
                  Attainment/Unclassifiable
                
                
                  Lawrence County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Madison County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Marion County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Marshall County
                  
                  Attainment/Unclassifiable
                
                
                  Martin County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Miami County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Monroe County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Montgomery County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Morgan County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Newton County
                  
                  Attainment/Unclassifiable
                
                
                  Noble County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Ohio County
                  
                  Attainment/Unclassifiable
                
                
                  Orange County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Owen County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Parke County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Perry County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Pike County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  
                  Porter County
                  
                  Attainment/Unclassifiable
                
                
                  Posey County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Pulaski County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Putnam County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Randolph County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Ripley County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Rush County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  St. Joseph County
                  
                  Attainment/Unclassifiable
                
                
                  Scott County
                  
                  Attainment/Unclassifiable
                
                
                  Shelby County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Spencer County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Starke County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Steuben County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Sullivan County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Switzerland County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Tippecanoe County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Tipton County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Union County
                  
                  Attainment/Unclassifiable
                
                
                  Vanderburgh County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Vermillion County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Vigo County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Wabash County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Warren County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Warrick County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Washington County
                  
                  Attainment/Unclassifiable
                
                
                  Wayne County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Wells County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  White County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  
                  Whitley County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  1 Includes any Indian country in each county or area, unless otherwise specified. EPA is not determining the boundaries of any area of Indian country in this table, including any area of Indian country located in the larger designation area. The inclusion of any Indian country in the designation area is not a determination that the state has regulatory authority under the Clean Air Act for such Indian country.
                
                  2 This date is August 3, 2018, unless otherwise noted.
              
              
                Indiana—1978 Lead NAAQS
                
                  Designated area
                  Designation
                  Date
                  Type
                  Classification
                  Date
                  Type
                
                
                  Marion County (Part)—
                  7/10/00
                  Attainment
                
                
                  Part of Franklin Township: Thompson Road on the south; Emerson Avenue on the west; Five Points Road on the east; and Troy Avenue on the north.
                
                
                  Marion County (Part)—
                  7/10/00
                  Attainment
                
                
                  Part of Wayne Township: Rockville Road on the north; Girls School Road on the east; Washington Street on the south; and Bridgeport Road on the west.
                
                
                  Rest of State Not Designated.
                
              
              
                Indiana—2008 Lead NAAQS
                
                  Designated area
                  Designation for the 2008 NAAQS a
                  
                  Date 1
                  
                  Type
                
                
                  Muncie, IN
                
                
                  Delaware County (part)
                  May 15, 2020
                  Attainment.
                
                
                  A portion of the City of Muncie, Indiana bounded to the north by West 26th Street/Hines Road, to the east by Cowan Road, to the south by West Fuson Road, and to the west by a line running south from the eastern edge of Victory Temple's driveway to South Hoyt Avenue and then along South Hoyt Avenue
                
                
                  Rest of State
                  
                  Unclassifiable/Attainment.
                
                
                  a Includes Indian Country located in each county or area, except as otherwise specified.
                
                  1 December 31, 2011 unless otherwise noted.
              
              [43 FR 8964, Mar. 3, 1978]
              
                Editorial Note:
                For Federal Register citations affecting § 81.315, see the List of CFR Sections Affected, which appears in the Finding Aids section of the printed volume and at www.govinfo.gov.
                
              
            
            
              § 81.316
              Iowa.
              
                Iowa—TSP
                
                  Designated area
                  Does not meet primary standards
                  Does not meet secondary standards
                  Cannot be classified
                  Better than national standards
                
                
                  Central portion of Waterloo
                  
                  
                  X
                
                
                  Cedar Falls Township
                  
                  
                  X
                
                
                  East Waterloo Township
                  
                  
                  X
                
                
                  Remainder of Black Hawk County
                  
                  
                  
                  X
                
                
                  
                  Mason City—A portion of Cerro Gordo County contained entirely within sections 27, 28, 29, 32, 33, 34 and 35 of T97N R20W and sections 2, 3, 4 and 5 of T96N R20W
                  
                  
                  X
                
                
                  Mason City—two separate portions of Cerro Gordo County contained entirely within sections 13, 24 and 25 of T97N R21W; sections 18, 19, 20, 21, 30, 31 and 35 of T97N R20W; and sections 1, 2, 3, 4, 5, 8, 9, 10, 11, 12, 15, 16 and 17 of T96N R20W
                  
                  
                  X
                
                
                  Falls Township
                  
                  
                  X
                
                
                  Lake Township
                  
                  
                  X
                
                
                  Lincoln Township
                  
                  
                  X
                
                
                  Remainder of Cerro Gordo County
                  
                  
                  
                  X
                
                
                  An area around downtown Clinton
                  
                  
                  X
                
                
                  Comanche Township
                  
                  
                  X
                
                
                  Remainder of Clinton County
                  
                  
                  
                  X
                
                
                  Burlington Township
                  
                  
                  X
                
                
                  Remainder of Des Moines County
                  
                  
                  
                  X
                
                
                  Iowa City Township
                  
                  
                  X
                
                
                  Remainder of Johnson County
                  
                  
                  
                  X
                
                
                  An area in and near Keokuk
                  
                  
                  X
                
                
                  Jackson Township
                  
                  
                  X
                
                
                  Jefferson Township
                  
                  
                  X
                
                
                  Madison Township
                  
                  
                  X
                
                
                  Remainder of Lee County
                  
                  
                  
                  X
                
                
                  Cedar Rapids—a portion of Linn County contained entirely within T 82 N., R 7 W.; and T 83 N., R 7 W
                  
                  
                  X
                
                
                  Bertram Township
                  
                  
                  X
                
                
                  Clinton Township
                  
                  
                  X
                
                
                  College Township
                  
                  
                  X
                
                
                  Fairfax Township
                  
                  
                  X
                
                
                  Marion Township
                  
                  
                  X
                
                
                  Monroe Township
                  
                  
                  X
                
                
                  Putnam Township
                  
                  
                  X
                
                
                  Remainder of Linn County
                  
                  
                  
                  X
                
                
                  The central portion of Marshalltown
                  
                  
                  X
                
                
                  Remainder of Marshall County
                  
                  
                  
                  X
                
                
                  The central and southern portions of Muscatine
                  
                  
                  X
                
                
                  Fruitland Township
                  
                  
                  X
                
                
                  Sweetland Township
                  
                  
                  X
                
                
                  Montpelier Township
                  
                  
                  X
                
                
                  Remainder of Muscatine County
                  
                  
                  
                  X
                
                
                  An area of central Des Moines east of U.S. Highway 65 & 69 (E. 14th Street)
                  
                  
                  X
                
                
                  Portions of Polk County contained entirely within T 78 N. R 23 W.; T 78 N. R 24 W.; T 78 N. R 25 W.; T 80 R 24 W.; T 79 N. R 23 W.; T 79 N. R 24 W.; and T 79 R 25 W
                  
                  
                  X
                
                
                  Clay Township
                  
                  
                  X
                
                
                  Douglas Township
                  
                  
                  X
                
                
                  Jefferson Township
                  
                  
                  X
                
                
                  Remainder of Polk County
                  
                  
                  
                  X
                
                
                  The western portion of Council Bluffs and Carter Lake
                  
                  
                  X
                
                
                  Lake Township
                  
                  
                  X
                
                
                  Lewis Township
                  
                  
                  X
                
                
                  Remainder of Pottawatomie County
                  
                  
                  
                  X
                
                
                  Portions of Buffalo, Davenport, Bettendorf and Riverdale
                  
                  
                  X
                
                
                  Remainder of Scott County
                  
                  
                  
                  X
                
                
                  Center Township
                  
                  
                  X
                
                
                  Remainder of Wapello County
                  
                  
                  
                  X
                
                
                  The central portion Ft. Dodge
                  
                  
                  X
                
                
                  Otho Township
                  
                  
                  X
                
                
                  Remainder of Webster County
                  
                  
                  
                  X
                
                
                  The central and southern portions of Sioux City
                  
                  
                  X
                
                
                  Liberty Township
                  
                  
                  X
                
                
                  Woodbury Township
                  
                  
                  X
                
                
                  Remainder of Woodbury County
                  
                  
                  
                  X
                
                
                  Remainder of State
                  
                  
                  
                  X
                
                
                  1 EPA designation replaces State designation.
              
              
              
                Iowa—1971 Sulfur Dioxide NAAQS
                [Primary and Secondary]
                
                  Designated area
                  Does not meet primary standards
                  Does not meet secondary standards
                  Cannot be classified
                  Better than national standards
                
                
                  Entire state
                  
                  
                  
                  X
                
              
              
                Iowa—2010 Sulfur Dioxide NAAQS
                [Primary]
                
                  Designated area 1
                  
                  Designation
                  Date 2
                  
                  Type
                
                
                  Muscatine, IA
                  10/4/13
                  Nonattainment.
                
                
                  Muscatine County (part)
                
                
                  Sections 1-3, 10-15, 22-27, 34-36 of T77N, R3W (Lake Township)
                
                
                  Sections 1-3, 10-15, 22-27, 34-36 of T76N, R3W (Seventy-six Township)
                
                
                  T77N, R2W (Bloomington Township)
                
                
                  T76N, R2W (Fruitland Township)
                
                
                  All sections except 1, 12, 13, 24, 25, 36 of T77N, R1W (Sweetland Township)
                
                
                  Linn County, IA
                  
                  Unclassifiable.
                
                
                  Linn County
                
                
                  Woodbury County, IA
                  9/12/16
                  Unclassifiable.
                
                
                  Woodbury County
                
                
                  Des Moines County, IA
                  9/12/16
                  Attainment/Unclassifiable.
                
                
                  Des Moines County
                
                
                  Louisa County, IA
                  
                  Attainment/Unclassifiable.
                
                
                  Louisa County
                
                
                  Pottawattamie County, IA
                  
                  Attainment/Unclassifiable.
                
                
                  Pottawattamie County
                
                
                  Wapello County, IA
                  9/12/16
                  Attainment/Unclassifiable.
                
                
                  Wapello County
                
                
                  Statewide:
                  
                  Attainment/Unclassifiable.
                
                
                  Adair County
                
                
                  Adams County
                
                
                  Allamakee County
                
                
                  Appanoose County
                
                
                  Audubon County
                
                
                  Benton County
                
                
                  Black Hawk County
                
                
                  Boone County
                
                
                  Bremer County
                
                
                  Buchanan County
                
                
                  Buena Vista County
                
                
                  Butler County
                
                
                  Calhoun County
                
                
                  Carroll County
                
                
                  Cass County
                
                
                  Cedar County
                
                
                  Cerro Gordo County
                
                
                  Cherokee County
                
                
                  Chickasaw County
                
                
                  Clarke County
                
                
                  Clay County
                
                
                  Clayton County
                
                
                  Clinton County
                
                
                  Crawford County
                
                
                  Dallas County
                
                
                  Davis County
                
                
                  Decatur County
                
                
                  Delaware County
                
                
                  Dickinson County
                
                
                  Dubuque County
                
                
                  Emmet County
                
                
                  Fayette County
                
                
                  Floyd County
                
                
                  Franklin County
                
                
                  Fremont County
                
                
                  Greene County
                
                
                  
                  Grundy County
                
                
                  Guthrie County
                
                
                  Hamilton County
                
                
                  Hancock County
                
                
                  Hardin County
                
                
                  Harrison County
                
                
                  Henry County
                
                
                  Howard County
                
                
                  Humboldt County
                
                
                  Ida County
                
                
                  Iowa County
                
                
                  Jackson County
                
                
                  Jasper County
                
                
                  Jefferson County
                
                
                  Johnson County
                
                
                  Jones County
                
                
                  Keokuk County
                
                
                  Kossuth County
                
                
                  Lee County
                
                
                  Lucas County
                
                
                  Lyon County
                
                
                  Madison County
                
                
                  Mahaska County
                
                
                  Marion County
                
                
                  Marshall County
                
                
                  Mills County
                
                
                  Mitchell County
                
                
                  Monona County
                
                
                  Monroe County
                
                
                  Montgomery County
                
                
                  Muscatine County (portion of Muscatine County not designated Nonattainment on 10/4/13)
                
                
                  O'Brien County
                
                
                  Osceola County
                
                
                  Page County
                
                
                  Palo Alto County
                
                
                  Plymouth County
                
                
                  Pocahontas County
                
                
                  Polk County
                
                
                  Poweshiek County
                
                
                  Ringgold County
                
                
                  Sac County
                
                
                  Scott County
                
                
                  Shelby County
                
                
                  Sioux County
                
                
                  Story County
                
                
                  Tama County
                
                
                  Taylor County
                
                
                  Union County
                
                
                  Van Buren County
                
                
                  Warren County
                
                
                  Washington County
                
                
                  Wayne County
                
                
                  Webster County
                
                
                  Winnebago County
                
                
                  Winneshiek County
                
                
                  Worth County
                
                
                  Wright County
                
                
                  1 Includes any Indian country in each county or area, unless otherwise specified. EPA is not determining the boundaries of any area of Indian country in this table, including any area of Indian country located in the larger designation area. The inclusion of any Indian country in the designation area is not a determination that the state has regulatory authority under the Clean Air Act for such Indian country.
                
                  2 This date is April 9, 2018, unless otherwise noted.
              
              
              
                Iowa—Carbon Monoxide
                
                  Designated Area
                  Designation
                  Date 1
                  
                  Type
                  Classification
                  Date 1
                  
                  Type
                
                
                  Statewide
                  
                  Unclassifiable/Attainment
                
                
                  Adair County
                
                
                  Adams County
                
                
                  Allamakee County
                
                
                  Appanoose County
                
                
                  Audubon County
                
                
                  Benton County
                
                
                  Black Hawk County
                
                
                  Boone County
                
                
                  Bremer County
                
                
                  Buchanan County
                
                
                  Buena Vista County
                
                
                  Butler County
                
                
                  Calhoun County
                
                
                  Carroll County
                
                
                  Cass County
                
                
                  Cedar County
                
                
                  Cerro Gordo County
                
                
                  Cherokee County
                
                
                  Chickasaw County
                
                
                  Clarke County
                
                
                  Clay County
                
                
                  Clayton County
                
                
                  Clinton County
                
                
                  Crawford County
                
                
                  Dallas County
                
                
                  Davis County
                
                
                  Decatur County
                
                
                  Delaware County
                
                
                  Des Moines County
                
                
                  Dickinson County
                
                
                  Dubuque County
                
                
                  Emmet County
                
                
                  Fayette County
                
                
                  Floyd County
                
                
                  Franklin County
                
                
                  Fremont County
                
                
                  Greene County
                
                
                  Grundy County
                
                
                  Guthrie County
                
                
                  Hamilton County
                
                
                  Hancock County
                
                
                  Hardin County
                
                
                  Harrison County
                
                
                  Henry County
                
                
                  Howard County
                
                
                  Humboldt County
                
                
                  Ida County
                
                
                  Iowa County
                
                
                  Jackson County
                
                
                  Jasper County
                
                
                  Jefferson County
                
                
                  Johnson County
                
                
                  Jones County
                
                
                  Keokuk County
                
                
                  Kossuth County
                
                
                  Lee County
                
                
                  Linn County
                
                
                  Louisa County
                
                
                  Lucas County
                
                
                  Lyon County
                
                
                  Madison County
                
                
                  Mahaska County
                
                
                  Marion County
                
                
                  Marshall County
                
                
                  Mills County
                
                
                  Mitchell County
                
                
                  Monona County
                
                
                  Monroe County
                
                
                  Montgomery County
                
                
                  
                  Muscatine County
                
                
                  O'Brien County
                
                
                  Osceola County
                
                
                  Page County
                
                
                  Palo Alto County
                
                
                  Plymouth County
                
                
                  Pocahontas County
                
                
                  Polk County
                
                
                  Pottawattamie County
                
                
                  Poweshiek County
                
                
                  Ringgold County
                
                
                  Sac County
                
                
                  Scott County
                
                
                  Shelby County
                
                
                  Sioux County
                
                
                  Story County
                
                
                  Tama County
                
                
                  Taylor County
                
                
                  Union County
                
                
                  Van Buren County
                
                
                  Wapello County
                
                
                  Warren County
                
                
                  Washington County
                
                
                  Wayne County
                
                
                  Webster County
                
                
                  Winnebago County
                
                
                  Winneshiek County
                
                
                  Woodbury County
                
                
                  Worth County
                
                
                  Wright County
                
                
                  1 This date is November 15, 1990, unless otherwise noted.
              
              
                Iowa—Ozone (1-Hour Standard)2
                
                
                  Designated area
                  Designation
                  Date1
                  
                  Type
                  Classification
                  Date1
                  
                  Type
                
                
                  Statewide
                  
                  Unclassifiable/Attainment
                
                
                  Adair County
                
                
                  Adams County
                
                
                  Allamakee County
                
                
                  Appanoose County
                
                
                  Audubon County
                
                
                  Benton County
                
                
                  Black Hawk County
                
                
                  Boone County
                
                
                  Bremer County
                
                
                  Buchanan County
                
                
                  Buena Vista County
                
                
                  Butler County
                
                
                  Calhoun County
                
                
                  Carroll County
                
                
                  Cass County
                
                
                  Cedar County
                
                
                  Cerro Gordo County
                
                
                  Cherokee County
                
                
                  Chickasaw County
                
                
                  Clarke County
                
                
                  Clay County
                
                
                  Clayton County
                
                
                  Clinton County
                
                
                  Crawford County
                
                
                  Dallas County
                
                
                  Davis County
                
                
                  Decatur County
                
                
                  Delaware County
                
                
                  Des Moines County
                
                
                  Dickinson County
                
                
                  Dubuque County
                
                
                  
                  Emmet County
                
                
                  Fayette County
                
                
                  Floyd County
                
                
                  Franklin County
                
                
                  Fremont County
                
                
                  Greene County
                
                
                  Grundy County
                
                
                  Guthrie County
                
                
                  Hamilton County
                
                
                  Hancock County
                
                
                  Hardin County
                
                
                  Harrison County
                
                
                  Henry County
                
                
                  Howard County
                
                
                  Humboldt County
                
                
                  Ida County
                
                
                  Iowa County
                
                
                  Jackson County
                
                
                  Jasper County
                
                
                  Jefferson County
                
                
                  Johnson County
                
                
                  Jones County
                
                
                  Keokuk County
                
                
                  Kossuth County
                
                
                  Lee County
                
                
                  Linn County
                
                
                  Louisa County
                
                
                  Lucas County
                
                
                  Lyon County
                
                
                  Madison County
                
                
                  Mahaska County
                
                
                  Marion County
                
                
                  Marshall County
                
                
                  Mills County
                
                
                  Mitchell County
                
                
                  Monona County
                
                
                  Monroe County
                
                
                  Montgomery County
                
                
                  Muscatine County
                
                
                  O'Brien County
                
                
                  Osceola County
                
                
                  Page County
                
                
                  Palo Alto County
                
                
                  Plymouth County
                
                
                  Pocahontas County
                
                
                  Polk County
                
                
                  Pottawattamie County
                
                
                  Poweshiek County
                
                
                  Ringgold County
                
                
                  Sac County
                
                
                  Scott County
                
                
                  Shelby County
                
                
                  Sioux County
                
                
                  Story County
                
                
                  Tama County
                
                
                  Taylor County
                
                
                  Union County
                
                
                  Van Buren County
                
                
                  Wapello County
                
                
                  Warren County
                
                
                  Washington County
                
                
                  Wayne County
                
                
                  Webster County
                
                
                  Winnebago County
                
                
                  Winneshiek County
                
                
                  Woodbury County
                
                
                  Worth County
                
                
                  Wright County
                
                
                  1 This date is October 18, 2000, unless otherwise noted.
                
                  2 The 1-hour ozone standard is revoked effective June 15, 2005 for all areas in Iowa.
              
              
              
                Iowa—1997 Annual PM2.5 NAAQS
                [Primary and Secondary]
                
                  Designated area
                  Designation a
                  
                  Date 1
                  
                  Type
                  Classification
                  Date
                  Type
                
                
                  Statewide:
                
                
                  Adair County
                  
                  Unclassifiable/Attainment.
                
                
                  Adams County
                  
                  Unclassifiable/Attainment.
                
                
                  Allamakee County
                  
                  Unclassifiable/Attainment.
                
                
                  Appanoose County
                  
                  Unclassifiable/Attainment.
                
                
                  Audubon County
                  
                  Unclassifiable/Attainment.
                
                
                  Benton County
                  
                  Unclassifiable/Attainment.
                
                
                  Black Hawk County
                  
                  Unclassifiable/Attainment.
                
                
                  Boone County
                  
                  Unclassifiable/Attainment.
                
                
                  Bremer County
                  
                  Unclassifiable/Attainment.
                
                
                  Buchanan County
                  
                  Unclassifiable/Attainment.
                
                
                  Buena Vista County
                  
                  Unclassifiable/Attainment.
                
                
                  Butler County
                  
                  Unclassifiable/Attainment.
                
                
                  Calhoun County
                  
                  Unclassifiable/Attainment.
                
                
                  Carroll County
                  
                  Unclassifiable/Attainment.
                
                
                  Cass County
                  
                  Unclassifiable/Attainment.
                
                
                  Cedar County
                  
                  Unclassifiable/Attainment.
                
                
                  Cerro Gordo County
                  
                  Unclassifiable/Attainment.
                
                
                  Cherokee County
                  
                  Unclassifiable/Attainment.
                
                
                  Chickasaw County
                  
                  Unclassifiable/Attainment.
                
                
                  Clarke County
                  
                  Unclassifiable/Attainment.
                
                
                  Clay County
                  
                  Unclassifiable/Attainment.
                
                
                  Clayton County
                  
                  Unclassifiable/Attainment.
                
                
                  Clinton County
                  
                  Unclassifiable/Attainment.
                
                
                  Crawford County
                  
                  Unclassifiable/Attainment.
                
                
                  Dallas County
                  
                  Unclassifiable/Attainment.
                
                
                  Davis County
                  
                  Unclassifiable/Attainment.
                
                
                  Decatur County
                  
                  Unclassifiable/Attainment.
                
                
                  Delaware County
                  
                  Unclassifiable/Attainment.
                
                
                  Des Moines County
                  
                  Unclassifiable/Attainment.
                
                
                  Dickinson County
                  
                  Unclassifiable/Attainment.
                
                
                  Dubuque County
                  
                  Unclassifiable/Attainment.
                
                
                  Emmet County
                  
                  Unclassifiable/Attainment.
                
                
                  Fayette County
                  
                  Unclassifiable/Attainment.
                
                
                  Floyd County
                  
                  Unclassifiable/Attainment.
                
                
                  Franklin County
                  
                  Unclassifiable/Attainment.
                
                
                  Fremont County
                  
                  Unclassifiable/Attainment.
                
                
                  Greene County
                  
                  Unclassifiable/Attainment.
                
                
                  Grundy County
                  
                  Unclassifiable/Attainment.
                
                
                  Guthrie County
                  
                  Unclassifiable/Attainment.
                
                
                  Hamilton County
                  
                  Unclassifiable/Attainment.
                
                
                  Hancock County
                  
                  Unclassifiable/Attainment.
                
                
                  Hardin County
                  
                  Unclassifiable/Attainment.
                
                
                  Harrison County
                  
                  Unclassifiable/Attainment.
                
                
                  Henry County
                  
                  Unclassifiable/Attainment.
                
                
                  Howard County
                  
                  Unclassifiable/Attainment.
                
                
                  Humboldt County
                  
                  Unclassifiable/Attainment.
                
                
                  Ida County
                  
                  Unclassifiable/Attainment.
                
                
                  Iowa County
                  
                  Unclassifiable/Attainment.
                
                
                  Jackson County
                  
                  Unclassifiable/Attainment.
                
                
                  Jasper County
                  
                  Unclassifiable/Attainment.
                
                
                  Jefferson County
                  
                  Unclassifiable/Attainment.
                
                
                  Johnson County
                  
                  Unclassifiable/Attainment.
                
                
                  Jones County
                  
                  Unclassifiable/Attainment.
                
                
                  Keokuk County
                  
                  Unclassifiable/Attainment.
                
                
                  Kossuth County
                  
                  Unclassifiable/Attainment.
                
                
                  Lee County
                  
                  Unclassifiable/Attainment.
                
                
                  Linn County
                  
                  Unclassifiable/Attainment.
                
                
                  Louisa County
                  
                  Unclassifiable/Attainment.
                
                
                  Lucas County
                  
                  Unclassifiable/Attainment.
                
                
                  Lyon County
                  
                  Unclassifiable/Attainment.
                
                
                  Madison County
                  
                  Unclassifiable/Attainment.
                
                
                  Mahaska County
                  
                  Unclassifiable/Attainment.
                
                
                  Marion County
                  
                  Unclassifiable/Attainment.
                
                
                  Marshall County
                  
                  Unclassifiable/Attainment.
                
                
                  Mills County
                  
                  Unclassifiable/Attainment.
                
                
                  Mitchell County
                  
                  Unclassifiable/Attainment.
                
                
                  Monona County
                  
                  Unclassifiable/Attainment.
                
                
                  Monroe County
                  
                  Unclassifiable/Attainment.
                
                
                  
                  Montgomery County
                  
                  Unclassifiable/Attainment.
                
                
                  Muscatine County
                  
                  Unclassifiable/Attainment.
                
                
                  O'Brien County
                  
                  Unclassifiable/Attainment.
                
                
                  Osceola County
                  
                  Unclassifiable/Attainment.
                
                
                  Page County
                  
                  Unclassifiable/Attainment.
                
                
                  Palo Alto County
                  
                  Unclassifiable/Attainment.
                
                
                  Plymouth County
                  
                  Unclassifiable/Attainment.
                
                
                  Pocahontas County
                  
                  Unclassifiable/Attainment.
                
                
                  Polk County
                  
                  Unclassifiable/Attainment.
                
                
                  Pottawattamie County
                  
                  Unclassifiable/Attainment.
                
                
                  Poweshiek County
                  
                  Unclassifiable/Attainment.
                
                
                  Ringgold County
                  
                  Unclassifiable/Attainment.
                
                
                  Sac County
                  
                  Unclassifiable/Attainment.
                
                
                  Scott County
                  
                  Unclassifiable/Attainment.
                
                
                  Shelby County
                  
                  Unclassifiable/Attainment.
                
                
                  Sioux County
                  
                  Unclassifiable/Attainment.
                
                
                  Story County
                  
                  Unclassifiable/Attainment.
                
                
                  Tama County
                  
                  Unclassifiable/Attainment.
                
                
                  Taylor County
                  
                  Unclassifiable/Attainment.
                
                
                  Union County
                  
                  Unclassifiable/Attainment.
                
                
                  Van Buren County
                  
                  Unclassifiable/Attainment.
                
                
                  Wapello County
                  
                  Unclassifiable/Attainment.
                
                
                  Warren County
                  
                  Unclassifiable/Attainment.
                
                
                  Washington County
                  
                  Unclassifiable/Attainment.
                
                
                  Wayne County
                  
                  Unclassifiable/Attainment.
                
                
                  Webster County
                  
                  Unclassifiable/Attainment.
                
                
                  Winnebago County
                  
                  Unclassifiable/Attainment.
                
                
                  Winneshiek County
                  
                  Unclassifiable/Attainment.
                
                
                  Woodbury County
                  
                  Unclassifiable/Attainment.
                
                
                  Worth County
                  
                  Unclassifiable/Attainment.
                
                
                  Wright County
                  
                  Unclassifiable/Attainment.
                
                
                  a Includes Indian Country located in each county or area, except as otherwise specified.
                
                  1 This date is 90 days after January 5, 2005, unless otherwise noted.
              
              
                Iowa—2012 Annual PM2.5 NAAQS
                [Primary]
                
                  Designated area 1
                  
                  Designation
                  Date 2
                  
                  Type
                  Classification
                  Date 2
                  
                  Type
                
                
                  Statewide:
                
                
                  Adair County
                  
                  Unclassifiable/Attainment
                
                
                  Adams County
                  
                  Unclassifiable/Attainment
                
                
                  Allamakee County
                  
                  Unclassifiable/Attainment
                
                
                  Appanoose County
                  
                  Unclassifiable/Attainment
                
                
                  Audubon County
                  
                  Unclassifiable/Attainment
                
                
                  Benton County
                  
                  Unclassifiable/Attainment
                
                
                  Black Hawk County
                  
                  Unclassifiable/Attainment
                
                
                  Boone County
                  
                  Unclassifiable/Attainment
                
                
                  Bremer County
                  
                  Unclassifiable/Attainment
                
                
                  Buchanan County
                  
                  Unclassifiable/Attainment
                
                
                  Buena Vista County
                  
                  Unclassifiable/Attainment
                
                
                  Butler County
                  
                  Unclassifiable/Attainment
                
                
                  Calhoun County
                  
                  Unclassifiable/Attainment
                
                
                  Carroll County
                  
                  Unclassifiable/Attainment
                
                
                  Cass County
                  
                  Unclassifiable/Attainment
                
                
                  Cedar County
                  
                  Unclassifiable/Attainment
                
                
                  Cerro Gordo County
                  
                  Unclassifiable/Attainment
                
                
                  Cherokee County
                  
                  Unclassifiable/Attainment
                
                
                  Chickasaw County
                  
                  Unclassifiable/Attainment
                
                
                  Clarke County
                  
                  Unclassifiable/Attainment
                
                
                  Clay County
                  
                  Unclassifiable/Attainment
                
                
                  Clayton County
                  
                  Unclassifiable/Attainment
                
                
                  Clinton County
                  
                  Unclassifiable/Attainment
                
                
                  Crawford County
                  
                  Unclassifiable/Attainment
                
                
                  Dallas County
                  
                  Unclassifiable/Attainment
                
                
                  Davis County
                  
                  Unclassifiable/Attainment
                
                
                  
                  Decatur County
                  
                  Unclassifiable/Attainment
                
                
                  Delaware County
                  
                  Unclassifiable/Attainment
                
                
                  Des Moines County
                  
                  Unclassifiable/Attainment
                
                
                  Dickinson County
                  
                  Unclassifiable/Attainment
                
                
                  Dubuque County
                  
                  Unclassifiable/Attainment
                
                
                  Emmet County
                  
                  Unclassifiable/Attainment
                
                
                  Fayette County
                  
                  Unclassifiable/Attainment
                
                
                  Floyd County
                  
                  Unclassifiable/Attainment
                
                
                  Franklin County
                  
                  Unclassifiable/Attainment
                
                
                  Fremont County
                  
                  Unclassifiable/Attainment
                
                
                  Greene County
                  
                  Unclassifiable/Attainment
                
                
                  Grundy County
                  
                  Unclassifiable/Attainment
                
                
                  Guthrie County
                  
                  Unclassifiable/Attainment
                
                
                  Hamilton County
                  
                  Unclassifiable/Attainment
                
                
                  Hancock County
                  
                  Unclassifiable/Attainment
                
                
                  Hardin County
                  
                  Unclassifiable/Attainment
                
                
                  Harrison County
                  
                  Unclassifiable/Attainment
                
                
                  Henry County
                  
                  Unclassifiable/Attainment
                
                
                  Howard County
                  
                  Unclassifiable/Attainment
                
                
                  Humboldt County
                  
                  Unclassifiable/Attainment
                
                
                  Ida County
                  
                  Unclassifiable/Attainment
                
                
                  Iowa County
                  
                  Unclassifiable/Attainment
                
                
                  Jackson County
                  
                  Unclassifiable/Attainment
                
                
                  Jasper County
                  
                  Unclassifiable/Attainment
                
                
                  Jefferson County
                  
                  Unclassifiable/Attainment
                
                
                  Johnson County
                  
                  Unclassifiable/Attainment
                
                
                  Jones County
                  
                  Unclassifiable/Attainment
                
                
                  Keokuk County
                  
                  Unclassifiable/Attainment
                
                
                  Kossuth County
                  
                  Unclassifiable/Attainment
                
                
                  Lee County
                  
                  Unclassifiable/Attainment
                
                
                  Linn County
                  
                  Unclassifiable/Attainment
                
                
                  Louisa County
                  
                  Unclassifiable/Attainment
                
                
                  Lucas County
                  
                  Unclassifiable/Attainment
                
                
                  Lyon County
                  
                  Unclassifiable/Attainment
                
                
                  Madison County
                  
                  Unclassifiable/Attainment
                
                
                  Mahaska County
                  
                  Unclassifiable/Attainment
                
                
                  Marion County
                  
                  Unclassifiable/Attainment
                
                
                  Marshall County
                  
                  Unclassifiable/Attainment
                
                
                  Mills County
                  
                  Unclassifiable/Attainment
                
                
                  Mitchell County
                  
                  Unclassifiable/Attainment
                
                
                  Monona County
                  
                  Unclassifiable/Attainment
                
                
                  Monroe County
                  
                  Unclassifiable/Attainment
                
                
                  Montgomery County
                  
                  Unclassifiable/Attainment
                
                
                  Muscatine County
                  
                  Unclassifiable/Attainment
                
                
                  O'Brien County
                  
                  Unclassifiable/Attainment
                
                
                  Osceola County
                  
                  Unclassifiable/Attainment
                
                
                  Page County
                  
                  Unclassifiable/Attainment
                
                
                  Palo Alto County
                  
                  Unclassifiable/Attainment
                
                
                  Plymouth County
                  
                  Unclassifiable/Attainment
                
                
                  Pocahontas County
                  
                  Unclassifiable/Attainment
                
                
                  Polk County
                  
                  Unclassifiable/Attainment
                
                
                  Pottawattamie County
                  
                  Unclassifiable/Attainment
                
                
                  Poweshiek County
                  
                  Unclassifiable/Attainment
                
                
                  Ringgold County
                  
                  Unclassifiable/Attainment
                
                
                  Sac County
                  
                  Unclassifiable/Attainment
                
                
                  Scott County
                  
                  Unclassifiable/Attainment
                
                
                  Shelby County
                  
                  Unclassifiable/Attainment
                
                
                  Sioux County
                  
                  Unclassifiable/Attainment
                
                
                  Story County
                  
                  Unclassifiable/Attainment
                
                
                  Tama County
                  
                  Unclassifiable/Attainment
                
                
                  Taylor County
                  
                  Unclassifiable/Attainment
                
                
                  Union County
                  
                  Unclassifiable/Attainment
                
                
                  Van Buren County
                  
                  Unclassifiable/Attainment
                
                
                  Wapello County
                  
                  Unclassifiable/Attainment
                
                
                  Warren County
                  
                  Unclassifiable/Attainment
                
                
                  Washington County
                  
                  Unclassifiable/Attainment
                
                
                  Wayne County
                  
                  Unclassifiable/Attainment
                
                
                  Webster County
                  
                  Unclassifiable/Attainment
                
                
                  Winnebago County
                  
                  Unclassifiable/Attainment
                
                
                  
                  Winneshiek County
                  
                  Unclassifiable/Attainment
                
                
                  Woodbury County
                  
                  Unclassifiable/Attainment
                
                
                  Worth County
                  
                  Unclassifiable/Attainment
                
                
                  Wright County
                  
                  Unclassifiable/Attainment
                
                
                  1 Includes areas of Indian country located in each county or area, except as otherwise specified.
                
                  2 This date is April 15, 2015, unless otherwise noted.
              
              
                Iowa—1997 24-Hour PM2.5 NAAQS
                [Primary and Secondary]
                
                  Designated area
                  Designationa
                  
                  Date1
                  
                  Type
                  Classification
                  Date
                  Type
                
                
                  Statewide:
                
                
                  Adair County
                  
                  Unclassifiable/Attainment
                
                
                  Adams County
                  
                  Unclassifiable/Attainment
                
                
                  Allamakee County
                  
                  Unclassifiable/Attainment
                
                
                  Appanoose County
                  
                  Unclassifiable/Attainment
                
                
                  Audubon County
                  
                  Unclassifiable/Attainment
                
                
                  Benton County
                  
                  Unclassifiable/Attainment
                
                
                  Black Hawk County
                  
                  Unclassifiable/Attainment
                
                
                  Boone County
                  
                  Unclassifiable/Attainment
                
                
                  Bremer County
                  
                  Unclassifiable/Attainment
                
                
                  Buchanan County
                  
                  Unclassifiable/Attainment
                
                
                  Buena Vista County
                  
                  Unclassifiable/Attainment
                
                
                  Butler County
                  
                  Unclassifiable/Attainment
                
                
                  Calhoun County
                  
                  Unclassifiable/Attainment
                
                
                  Carroll County
                  
                  Unclassifiable/Attainment
                
                
                  Cass County
                  
                  Unclassifiable/Attainment
                
                
                  Cedar County
                  
                  Unclassifiable/Attainment
                
                
                  Cerro Gordo County
                  
                  Unclassifiable/Attainment
                
                
                  Cherokee County
                  
                  Unclassifiable/Attainment
                
                
                  Chickasaw County
                  
                  Unclassifiable/Attainment
                
                
                  Clarke County
                  
                  Unclassifiable/Attainment
                
                
                  Clay County
                  
                  Unclassifiable/Attainment
                
                
                  Clayton County
                  
                  Unclassifiable/Attainment
                
                
                  Clinton County
                  
                  Unclassifiable/Attainment
                
                
                  Crawford County
                  
                  Unclassifiable/Attainment
                
                
                  Dallas County
                  
                  Unclassifiable/Attainment
                
                
                  Davis County
                  
                  Unclassifiable/Attainment
                
                
                  Decatur County
                  
                  Unclassifiable/Attainment
                
                
                  Delaware County
                  
                  Unclassifiable/Attainment
                
                
                  Des Moines County
                  
                  Unclassifiable/Attainment
                
                
                  Dickinson County
                  
                  Unclassifiable/Attainment
                
                
                  Dubuque County
                  
                  Unclassifiable/Attainment
                
                
                  Emmet County
                  
                  Unclassifiable/Attainment
                
                
                  Fayette County
                  
                  Unclassifiable/Attainment
                
                
                  Floyd County
                  
                  Unclassifiable/Attainment
                
                
                  Franklin County
                  
                  Unclassifiable/Attainment
                
                
                  Fremont County
                  
                  Unclassifiable/Attainment
                
                
                  Greene County
                  
                  Unclassifiable/Attainment
                
                
                  Grundy County
                  
                  Unclassifiable/Attainment
                
                
                  Guthrie County
                  
                  Unclassifiable/Attainment
                
                
                  Hamilton County
                  
                  Unclassifiable/Attainment
                
                
                  Hancock County
                  
                  Unclassifiable/Attainment
                
                
                  Hardin County
                  
                  Unclassifiable/Attainment
                
                
                  Harrison County
                  
                  Unclassifiable/Attainment
                
                
                  Henry County
                  
                  Unclassifiable/Attainment
                
                
                  Howard County
                  
                  Unclassifiable/Attainment
                
                
                  Humboldt County
                  
                  Unclassifiable/Attainment
                
                
                  Ida County
                  
                  Unclassifiable/Attainment
                
                
                  Iowa County
                  
                  Unclassifiable/Attainment
                
                
                  Jackson County
                  
                  Unclassifiable/Attainment
                
                
                  Jasper County
                  
                  Unclassifiable/Attainment
                
                
                  Jefferson County
                  
                  Unclassifiable/Attainment
                
                
                  Johnson County
                  
                  Unclassifiable/Attainment
                
                
                  Jones County
                  
                  Unclassifiable/Attainment
                
                
                  
                  Keokuk County
                  
                  Unclassifiable/Attainment
                
                
                  Kossuth County
                  
                  Unclassifiable/Attainment
                
                
                  Lee County
                  
                  Unclassifiable/Attainment
                
                
                  Linn County
                  
                  Unclassifiable/Attainment
                
                
                  Louisa County
                  
                  Unclassifiable/Attainment
                
                
                  Lucas County
                  
                  Unclassifiable/Attainment
                
                
                  Lyon County
                  
                  Unclassifiable/Attainment
                
                
                  Madison County
                  
                  Unclassifiable/Attainment
                
                
                  Mahaska County
                  
                  Unclassifiable/Attainment
                
                
                  Marion County
                  
                  Unclassifiable/Attainment
                
                
                  Marshall County
                  
                  Unclassifiable/Attainment
                
                
                  Mills County
                  
                  Unclassifiable/Attainment
                
                
                  Mitchell County
                  
                  Unclassifiable/Attainment
                
                
                  Monona County
                  
                  Unclassifiable/Attainment
                
                
                  Monroe County
                  
                  Unclassifiable/Attainment
                
                
                  Montgomery County
                  
                  Unclassifiable/Attainment
                
                
                  Muscatine County
                  
                  Unclassifiable/Attainment
                
                
                  O'Brien County
                  
                  Unclassifiable/Attainment
                
                
                  Osceola County
                  
                  Unclassifiable/Attainment
                
                
                  Page County
                  
                  Unclassifiable/Attainment
                
                
                  Palo Alto County
                  
                  Unclassifiable/Attainment
                
                
                  Plymouth County
                  
                  Unclassifiable/Attainment
                
                
                  Pocahontas County
                  
                  Unclassifiable/Attainment
                
                
                  Polk County
                  
                  Unclassifiable/Attainment
                
                
                  Pottawattamie County
                  
                  Unclassifiable/Attainment
                
                
                  Poweshiek County
                  
                  Unclassifiable/Attainment
                
                
                  Ringgold County
                  
                  Unclassifiable/Attainment
                
                
                  Sac County
                  
                  Unclassifiable/Attainment
                
                
                  Scott County
                  
                  Unclassifiable/Attainment
                
                
                  Shelby County
                  
                  Unclassifiable/Attainment
                
                
                  Sioux County
                  
                  Unclassifiable/Attainment
                
                
                  Story County
                  
                  Unclassifiable/Attainment
                
                
                  Tama County
                  
                  Unclassifiable/Attainment
                
                
                  Taylor County
                  
                  Unclassifiable/Attainment
                
                
                  Union County
                  
                  Unclassifiable/Attainment
                
                
                  Van Buren County
                  
                  Unclassifiable/Attainment
                
                
                  Wapello County
                  
                  Unclassifiable/Attainment
                
                
                  Warren County
                  
                  Unclassifiable/Attainment
                
                
                  Washington County
                  
                  Unclassifiable/Attainment
                
                
                  Wayne County
                  
                  Unclassifiable/Attainment
                
                
                  Webster County
                  
                  Unclassifiable/Attainment
                
                
                  Winnebago County
                  
                  Unclassifiable/Attainment
                
                
                  Winneshiek County
                  
                  Unclassifiable/Attainment
                
                
                  Woodbury County
                  
                  Unclassifiable/Attainment
                
                
                  Worth County
                  
                  Unclassifiable/Attainment
                
                
                  Wright County
                  
                  Unclassifiable/Attainment
                
                
                  a Includes Indian Country located in each county or area, except as otherwise specified.
                
                  1 This date is 90 days after January 5, 2005, unless otherwise noted.
              
              
                Iowa—2006 24-Hour PM2.5 NAAQS
                [Primary and Secondary]
                
                  Designated area
                  Designationa
                  
                  Date1
                  
                  Type
                  Classification
                  Date
                  Type
                
                
                  Statewide:
                
                
                  Adair County
                  
                  Unclassifiable/Attainment.
                
                
                  Adams County
                  
                  Unclassifiable/Attainment
                
                
                  Allamakee County
                  
                  Unclassifiable/Attainment
                
                
                  Appanoose County
                  
                  Unclassifiable/Attainment
                
                
                  Audubon County
                  
                  Unclassifiable/Attainment
                
                
                  Benton County
                  
                  Unclassifiable/Attainment
                
                
                  Black Hawk County
                  
                  Unclassifiable/Attainment
                
                
                  Boone County
                  
                  Unclassifiable/Attainment
                
                
                  Bremer County
                  
                  Unclassifiable/Attainment
                
                
                  Buchanan County
                  
                  Unclassifiable/Attainment
                
                
                  Buena Vista County
                  
                  Unclassifiable/Attainment
                
                
                  
                  Butler County
                  
                  Unclassifiable/Attainment
                
                
                  Calhoun County
                  
                  Unclassifiable/Attainment
                
                
                  Carroll County
                  
                  Unclassifiable/Attainment
                
                
                  Cass County
                  
                  Unclassifiable/Attainment
                
                
                  Cedar County
                  
                  Unclassifiable/Attainment
                
                
                  Cerro Gordo County
                  
                  Unclassifiable/Attainment
                
                
                  Cherokee County
                  
                  Unclassifiable/Attainment
                
                
                  Chickasaw County
                  
                  Unclassifiable/Attainment
                
                
                  Clarke County
                  
                  Unclassifiable/Attainment
                
                
                  Clay County
                  
                  Unclassifiable/Attainment
                
                
                  Clayton County
                  
                  Unclassifiable/Attainment
                
                
                  Clinton County
                  
                  Unclassifiable/Attainment
                
                
                  Crawford County
                  
                  Unclassifiable/Attainment
                
                
                  Dallas County
                  
                  Unclassifiable/Attainment
                
                
                  Davis County
                  
                  Unclassifiable/Attainment
                
                
                  Decatur County
                  
                  Unclassifiable/Attainment
                
                
                  Delaware County
                  
                  Unclassifiable/Attainment
                
                
                  Des Moines County
                  
                  Unclassifiable/Attainment
                
                
                  Dickinson County
                  
                  Unclassifiable/Attainment
                
                
                  Dubuque County
                  
                  Unclassifiable/Attainment
                
                
                  Emmet County
                  
                  Unclassifiable/Attainment
                
                
                  Fayette County
                  
                  Unclassifiable/Attainment
                
                
                  Floyd County
                  
                  Unclassifiable/Attainment
                
                
                  Franklin County
                  
                  Unclassifiable/Attainment
                
                
                  Fremont County
                  
                  Unclassifiable/Attainment
                
                
                  Greene County
                  
                  Unclassifiable/Attainment
                
                
                  Grundy County
                  
                  Unclassifiable/Attainment
                
                
                  Guthrie County
                  
                  Unclassifiable/Attainment
                
                
                  Hamilton County
                  
                  Unclassifiable/Attainment
                
                
                  Hancock County
                  
                  Unclassifiable/Attainment
                
                
                  Hardin County
                  
                  Unclassifiable/Attainment
                
                
                  Harrison County
                  
                  Unclassifiable/Attainment
                
                
                  Henry County
                  
                  Unclassifiable/Attainment
                
                
                  Howard County
                  
                  Unclassifiable/Attainment
                
                
                  Humboldt County
                  
                  Unclassifiable/Attainment
                
                
                  Ida County
                  
                  Unclassifiable/Attainment
                
                
                  Iowa County
                  
                  Unclassifiable/Attainment
                
                
                  Jackson County
                  
                  Unclassifiable/Attainment
                
                
                  Jasper County
                  
                  Unclassifiable/Attainment
                
                
                  Jefferson County
                  
                  Unclassifiable/Attainment
                
                
                  Johnson County
                  
                  Unclassifiable/Attainment
                
                
                  Jones County
                  
                  Unclassifiable/Attainment
                
                
                  Keokuk County
                  
                  Unclassifiable/Attainment
                
                
                  Kossuth County
                  
                  Unclassifiable/Attainment
                
                
                  Lee County
                  
                  Unclassifiable/Attainment
                
                
                  Linn County
                  
                  Unclassifiable/Attainment
                
                
                  Louisa County
                  
                  Unclassifiable/Attainment
                
                
                  Lucas County
                  
                  Unclassifiable/Attainment
                
                
                  Lyon County
                  
                  Unclassifiable/Attainment
                
                
                  Madison County
                  
                  Unclassifiable/Attainment
                
                
                  Mahaska County
                  
                  Unclassifiable/Attainment
                
                
                  Marion County
                  
                  Unclassifiable/Attainment
                
                
                  Marshall County
                  
                  Unclassifiable/Attainment
                
                
                  Mills County
                  
                  Unclassifiable/Attainment
                
                
                  Mitchell County
                  
                  Unclassifiable/Attainment
                
                
                  Monona County
                  
                  Unclassifiable/Attainment
                
                
                  Monroe County
                  
                  Unclassifiable/Attainment
                
                
                  Montgomery County
                  
                  Unclassifiable/Attainment
                
                
                  Muscatine County
                  
                  Unclassifiable/Attainment
                
                
                  O'Brien County
                  
                  Unclassifiable/Attainment
                
                
                  Osceola County
                  
                  Unclassifiable/Attainment
                
                
                  Page County
                  
                  Unclassifiable/Attainment
                
                
                  Palo Alto County
                  
                  Unclassifiable/Attainment
                
                
                  Plymouth County
                  
                  Unclassifiable/Attainment
                
                
                  Pocahontas County
                  
                  Unclassifiable/Attainment
                
                
                  Polk County
                  
                  Unclassifiable/Attainment
                
                
                  Pottawattamie County
                  
                  Unclassifiable/Attainment
                
                
                  Poweshiek County
                  
                  Unclassifiable/Attainment
                
                
                  Ringgold County
                  
                  Unclassifiable/Attainment
                
                
                  
                  Sac County
                  
                  Unclassifiable/Attainment
                
                
                  Scott County
                  
                  Unclassifiable/Attainment
                
                
                  Shelby County
                  
                  Unclassifiable/Attainment
                
                
                  Sioux County
                  
                  Unclassifiable/Attainment
                
                
                  Story County
                  
                  Unclassifiable/Attainment
                
                
                  Tama County
                  
                  Unclassifiable/Attainment
                
                
                  Taylor County
                  
                  Unclassifiable/Attainment
                
                
                  Union County
                  
                  Unclassifiable/Attainment
                
                
                  Van Buren County
                  
                  Unclassifiable/Attainment
                
                
                  Wapello County
                  
                  Unclassifiable/Attainment
                
                
                  Warren County
                  
                  Unclassifiable/Attainment
                
                
                  Washington County
                  
                  Unclassifiable/Attainment
                
                
                  Wayne County
                  
                  Unclassifiable/Attainment
                
                
                  Webster County
                  
                  Unclassifiable/Attainment
                
                
                  Winnebago County
                  
                  Unclassifiable/Attainment
                
                
                  Winneshiek County
                  
                  Unclassifiable/Attainment
                
                
                  Woodbury County
                  
                  Unclassifiable/Attainment
                
                
                  Worth County
                  
                  Unclassifiable/Attainment
                
                
                  Wright County
                  
                  Unclassifiable/Attainment
                
                
                  aIncludes Indian Country located in each county or area, except as otherwise specified.
                
                  1This date is 30 days after November 13, 2009, unless otherwise noted.
              
              
                Iowa—NO2 (1971 Annual Standard)
                
                  Designated area
                  Does not meet primary standards
                  Cannot be classified or better than national standards
                
                
                  Entire State
                  
                  X
                
              
              
                Iowa—NO2 (2010 1-Hour Standard)
                
                  Designated area
                  Designation a
                  
                  Date 1
                  
                  Type
                
                
                  Adair County
                  
                  Unclassifiable/Attainment.
                
                
                  Adams County
                  
                  Unclassifiable/Attainment.
                
                
                  Allamakee County
                  
                  Unclassifiable/Attainment.
                
                
                  Appanoose County
                  
                  Unclassifiable/Attainment.
                
                
                  Audubon County
                  
                  Unclassifiable/Attainment.
                
                
                  Benton County
                  
                  Unclassifiable/Attainment.
                
                
                  Black Hawk County
                  
                  Unclassifiable/Attainment.
                
                
                  Boone County
                  
                  Unclassifiable/Attainment.
                
                
                  Bremer County
                  
                  Unclassifiable/Attainment.
                
                
                  Buchanan County
                  
                  Unclassifiable/Attainment.
                
                
                  Buena Vista County
                  
                  Unclassifiable/Attainment.
                
                
                  Butler County
                  
                  Unclassifiable/Attainment.
                
                
                  Calhoun County
                  
                  Unclassifiable/Attainment.
                
                
                  Carroll County
                  
                  Unclassifiable/Attainment.
                
                
                  Cass County
                  
                  Unclassifiable/Attainment.
                
                
                  Cedar County
                  
                  Unclassifiable/Attainment.
                
                
                  Cerro Gordo County
                  
                  Unclassifiable/Attainment.
                
                
                  Cherokee County
                  
                  Unclassifiable/Attainment.
                
                
                  Chickasaw County
                  
                  Unclassifiable/Attainment.
                
                
                  Clarke County
                  
                  Unclassifiable/Attainment.
                
                
                  Clay County
                  
                  Unclassifiable/Attainment.
                
                
                  Clayton County
                  
                  Unclassifiable/Attainment.
                
                
                  Clinton County
                  
                  Unclassifiable/Attainment.
                
                
                  Crawford County
                  
                  Unclassifiable/Attainment.
                
                
                  Dallas County
                  
                  Unclassifiable/Attainment.
                
                
                  Davis County
                  
                  Unclassifiable/Attainment.
                
                
                  Decatur County
                  
                  Unclassifiable/Attainment.
                
                
                  Delaware County
                  
                  Unclassifiable/Attainment.
                
                
                  Des Moines County
                  
                  Unclassifiable/Attainment.
                
                
                  Dickinson County
                  
                  Unclassifiable/Attainment.
                
                
                  
                  Dubuque County
                  
                  Unclassifiable/Attainment.
                
                
                  Emmet County
                  
                  Unclassifiable/Attainment.
                
                
                  Fayette County
                  
                  Unclassifiable/Attainment.
                
                
                  Floyd County
                  
                  Unclassifiable/Attainment.
                
                
                  Franklin County
                  
                  Unclassifiable/Attainment.
                
                
                  Fremont County
                  
                  Unclassifiable/Attainment.
                
                
                  Greene County
                  
                  Unclassifiable/Attainment.
                
                
                  Grundy County
                  
                  Unclassifiable/Attainment.
                
                
                  Guthrie County
                  
                  Unclassifiable/Attainment.
                
                
                  Hamilton County
                  
                  Unclassifiable/Attainment.
                
                
                  Hancock County
                  
                  Unclassifiable/Attainment.
                
                
                  Hardin County
                  
                  Unclassifiable/Attainment.
                
                
                  Harrison County
                  
                  Unclassifiable/Attainment.
                
                
                  Henry County
                  
                  Unclassifiable/Attainment.
                
                
                  Howard County
                  
                  Unclassifiable/Attainment.
                
                
                  Humboldt County
                  
                  Unclassifiable/Attainment.
                
                
                  Ida County
                  
                  Unclassifiable/Attainment.
                
                
                  Iowa County
                  
                  Unclassifiable/Attainment.
                
                
                  Jackson County
                  
                  Unclassifiable/Attainment.
                
                
                  Jasper County
                  
                  Unclassifiable/Attainment.
                
                
                  Jefferson County
                  
                  Unclassifiable/Attainment.
                
                
                  Johnson County
                  
                  Unclassifiable/Attainment.
                
                
                  Jones County
                  
                  Unclassifiable/Attainment.
                
                
                  Keokuk County
                  
                  Unclassifiable/Attainment.
                
                
                  Kossuth County
                  
                  Unclassifiable/Attainment.
                
                
                  Lee County
                  
                  Unclassifiable/Attainment.
                
                
                  Linn County
                  
                  Unclassifiable/Attainment.
                
                
                  Louisa County
                  
                  Unclassifiable/Attainment.
                
                
                  Lucas County
                  
                  Unclassifiable/Attainment.
                
                
                  Lyon County
                  
                  Unclassifiable/Attainment.
                
                
                  Madison County
                  
                  Unclassifiable/Attainment.
                
                
                  Mahaska County
                  
                  Unclassifiable/Attainment.
                
                
                  Marion County
                  
                  Unclassifiable/Attainment.
                
                
                  Marshall County
                  
                  Unclassifiable/Attainment.
                
                
                  Mills County
                  
                  Unclassifiable/Attainment.
                
                
                  Mitchell County
                  
                  Unclassifiable/Attainment.
                
                
                  Monona County
                  
                  Unclassifiable/Attainment.
                
                
                  Monroe County
                  
                  Unclassifiable/Attainment.
                
                
                  Montgomery County
                  
                  Unclassifiable/Attainment.
                
                
                  Muscatine County
                  
                  Unclassifiable/Attainment.
                
                
                  O'Brien County
                  
                  Unclassifiable/Attainment.
                
                
                  Osceola County
                  
                  Unclassifiable/Attainment.
                
                
                  Page County
                  
                  Unclassifiable/Attainment.
                
                
                  Palo Alto County
                  
                  Unclassifiable/Attainment.
                
                
                  Plymouth County
                  
                  Unclassifiable/Attainment.
                
                
                  Pocahontas County
                  
                  Unclassifiable/Attainment.
                
                
                  Polk County
                  
                  Unclassifiable/Attainment.
                
                
                  Pottawattamie County
                  
                  Unclassifiable/Attainment.
                
                
                  Poweshiek County
                  
                  Unclassifiable/Attainment.
                
                
                  Ringgold County
                  
                  Unclassifiable/Attainment.
                
                
                  Sac County
                  
                  Unclassifiable/Attainment.
                
                
                  Scott County
                  
                  Unclassifiable/Attainment.
                
                
                  Shelby County
                  
                  Unclassifiable/Attainment.
                
                
                  Sioux County
                  
                  Unclassifiable/Attainment.
                
                
                  Story County
                  
                  Unclassifiable/Attainment.
                
                
                  Tama County
                  
                  Unclassifiable/Attainment.
                
                
                  Taylor County
                  
                  Unclassifiable/Attainment.
                
                
                  Union County
                  
                  Unclassifiable/Attainment.
                
                
                  Van Buren County
                  
                  Unclassifiable/Attainment.
                
                
                  Wapello County
                  
                  Unclassifiable/Attainment.
                
                
                  Warren County
                  
                  Unclassifiable/Attainment.
                
                
                  Washington County
                  
                  Unclassifiable/Attainment.
                
                
                  Wayne County
                  
                  Unclassifiable/Attainment.
                
                
                  Webster County
                  
                  Unclassifiable/Attainment.
                
                
                  Winnebago County
                  
                  Unclassifiable/Attainment.
                
                
                  Winneshiek County
                  
                  Unclassifiable/Attainment.
                
                
                  Woodbury County
                  
                  Unclassifiable/Attainment.
                
                
                  Worth County
                  
                  Unclassifiable/Attainment.
                
                
                  Wright County
                  
                  Unclassifiable/Attainment.
                
                

                  a Includes Indian Country located in each county or area, except as otherwise specified.
                
                
                  1 This date is 90 days after October 31, 2011, unless otherwise noted.
              
              
                Iowa—1997 8-Hour Ozone NAAQS
                [Primary and Secondary]
                
                  Designated area
                  Designation a
                  
                  Date 1
                  
                  Type
                  Category/classification
                  Date 1
                  
                  Type
                
                
                  Statewide
                  
                  Unclassifiable/Attainment
                
                
                  Adair County
                
                
                  Adams County
                
                
                  Allamakee County
                
                
                  Appanoose County
                
                
                  Audubon County
                
                
                  Benton County
                
                
                  Black Hawk County
                
                
                  Boone County
                
                
                  Bremer County
                
                
                  Buchanan County
                
                
                  Buena Vista County
                
                
                  Butler County
                
                
                  Calhoun County
                
                
                  Carroll County
                
                
                  Cass County
                
                
                  Cedar County
                
                
                  Cerro Gordo County
                
                
                  Cherokee County
                
                
                  Chickasaw County
                
                
                  Clarke County
                
                
                  Clay County
                
                
                  Clayton County
                
                
                  Clinton County
                
                
                  Crawford County
                
                
                  Dallas County
                
                
                  Davis County
                
                
                  Decatur County
                
                
                  Delaware County
                
                
                  Des Moines County
                
                
                  Dickinson County
                
                
                  Dubuque County
                
                
                  Emmet County
                
                
                  Fayette County
                
                
                  Floyd County
                
                
                  Franklin County
                
                
                  Fremont County
                
                
                  Greene County
                
                
                  Grundy County
                
                
                  Guthrie County
                
                
                  Hamilton County
                
                
                  Hancock County
                
                
                  Hardin County
                
                
                  Harrison County
                
                
                  Henry County
                
                
                  Howard County
                
                
                  Humboldt County
                
                
                  Ida County
                
                
                  Iowa County
                
                
                  Jackson County
                
                
                  Jasper County
                
                
                  Jefferson County
                
                
                  Johnson County
                
                
                  Jones County
                
                
                  Keokuk County
                
                
                  Kossuth County
                
                
                  Lee County
                
                
                  Linn County
                
                
                  Louisa County
                
                
                  Lucas County
                
                
                  Lyon County
                
                
                  Madison County
                
                
                  Mahaska County
                
                
                  Marion County
                
                
                  Marshall County
                
                
                  Mills County
                
                
                  Mitchell County
                
                
                  
                  Monona County
                
                
                  Monroe County
                
                
                  Montgomery County
                
                
                  Muscatine County
                
                
                  O'Brien County
                
                
                  Osceola County
                
                
                  Page County
                
                
                  Palo Alto County
                
                
                  Plymouth County
                
                
                  Pocahontas County
                
                
                  Polk County
                
                
                  Pottawattamie County
                
                
                  Poweshiek County
                
                
                  Ringgold County
                
                
                  Sac County
                
                
                  Scott County
                
                
                  Shelby County
                
                
                  Sioux County
                
                
                  Story County
                
                
                  Tama County
                
                
                  Taylor County
                
                
                  Union County
                
                
                  Van Buren County
                
                
                  Wapello County
                
                
                  Warren County
                
                
                  Washington County
                
                
                  Wayne County
                
                
                  Webster County
                
                
                  Winnebago County
                
                
                  Winneshiek County
                
                
                  Woodbury County
                
                
                  Worth County
                
                
                  Wright County
                
                
                  a Includes Indian Country located in each county or area, except as otherwise specified.
                
                  1 This date is June 15, 2004, unless otherwise noted.
              
              
                Iowa—2008 8-Hour Ozone NAAQS
                [Primary and Secondary]
                
                  Designated area
                  Designation
                  Date 1
                  
                  Type
                  Classification
                  Date 1
                  
                  Type
                
                
                  Statewide and Any Areas of Indian Country:
                  
                  Unclassifiable/Attainment
                
                
                  Adair County
                
                
                  Adams County
                
                
                  Allamakee County
                
                
                  Appanoose County
                
                
                  Audubon County
                
                
                  Benton County
                
                
                  Black Hawk County
                
                
                  Boone County
                
                
                  Bremer County
                
                
                  Buchanan County
                
                
                  Buena Vista County
                
                
                  Butler County
                
                
                  Calhoun County
                
                
                  Carroll County
                
                
                  Cass County
                
                
                  Cedar County
                
                
                  Cerro Gordo County
                
                
                  Cherokee County
                
                
                  Chickasaw County
                
                
                  Clarke County
                
                
                  Clay County
                
                
                  Clayton County
                
                
                  Clinton County
                
                
                  
                  Crawford County
                
                
                  Dallas County
                
                
                  Davis County
                
                
                  Decatur County
                
                
                  Delaware County
                
                
                  Des Moines County
                
                
                  Dickinson County
                
                
                  Dubuque County
                
                
                  Emmet County
                
                
                  Fayette County
                
                
                  Floyd County
                
                
                  Franklin County
                
                
                  Fremont County
                
                
                  Greene County
                
                
                  Grundy County
                
                
                  Guthrie County
                
                
                  Hamilton County
                
                
                  Hancock County
                
                
                  Hardin County
                
                
                  Harrison County
                
                
                  Henry County
                
                
                  Howard County
                
                
                  Humboldt County
                
                
                  Ida County
                
                
                  Iowa County
                
                
                  Jackson County
                
                
                  Jasper County
                
                
                  Jefferson County
                
                
                  Johnson County
                
                
                  Jones County
                
                
                  Keokuk County
                
                
                  Kossuth County
                
                
                  Lee County
                
                
                  Linn County
                
                
                  Louisa County
                
                
                  Lucas County
                
                
                  Lyon County
                
                
                  Madison County
                
                
                  Mahaska County
                
                
                  Marion County
                
                
                  Marshall County
                
                
                  Mills County
                
                
                  Mitchell County
                
                
                  Monona County
                
                
                  Monroe County
                
                
                  Montgomery County
                
                
                  Muscatine County
                
                
                  O'Brien County
                
                
                  Osceola County
                
                
                  Page County
                
                
                  Palo Alto County
                
                
                  Plymouth County
                
                
                  Pocahontas County
                
                
                  Polk County
                
                
                  Pottawattamie County
                
                
                  Poweshiek County
                
                
                  Ringgold County
                
                
                  Sac County
                
                
                  Scott County
                
                
                  Shelby County
                
                
                  Sioux County
                
                
                  Story County
                
                
                  Tama County
                
                
                  Taylor County
                
                
                  Union County
                
                
                  Van Buren County
                
                
                  Wapello County
                
                
                  Warren County
                
                
                  Washington County
                
                
                  
                  Wayne County
                
                
                  Webster County
                
                
                  Winnebago County
                
                
                  Winneshiek County
                
                
                  Woodbury County
                
                
                  Worth County
                
                
                  Wright County
                
                
                  1 This date is July 20, 2012, unless otherwise noted.
              
              
                Iowa—2015 8-Hour Ozone NAAQS
                [Primary and Secondary]
                
                  Designated area 1
                  
                  Designation
                  Date 2
                  
                  Type
                  Classification
                  Date
                  Type
                
                
                  Statewide
                  
                  Attainment/Unclassifiable
                
                
                  Adair County.
                  
                
                
                  Adams County.
                  
                
                
                  Allamakee County.
                  
                
                
                  Appanoose County.
                  
                
                
                  Audubon County.
                  
                
                
                  Benton County.
                  
                
                
                  Black Hawk County.
                  
                
                
                  Boone County.
                  
                
                
                  Bremer County.
                  
                
                
                  Buchanan County.
                  
                
                
                  Buena Vista County.
                  
                
                
                  Butler County.
                  
                
                
                  Calhoun County.
                  
                
                
                  Carroll County.
                  
                
                
                  Cass County.
                  
                
                
                  Cedar County.
                  
                
                
                  Cerro Gordo County.
                  
                
                
                  Cherokee County.
                  
                
                
                  Chickasaw County.
                  
                
                
                  Clarke County.
                  
                
                
                  Clay County.
                  
                
                
                  Clayton County.
                  
                
                
                  Clinton County.
                  
                
                
                  Crawford County.
                  
                
                
                  Dallas County.
                  
                
                
                  Davis County.
                  
                
                
                  Decatur County.
                  
                
                
                  Delaware County.
                  
                
                
                  Des Moines County.
                  
                
                
                  Dickinson County.
                  
                
                
                  Dubuque County.
                  
                
                
                  Emmet County.
                  
                
                
                  Fayette County.
                  
                
                
                  Floyd County.
                  
                
                
                  Franklin County.
                  
                
                
                  Fremont County.
                  
                
                
                  Greene County.
                  
                
                
                  Grundy County.
                  
                
                
                  Guthrie County.
                  
                
                
                  Hamilton County.
                  
                
                
                  Hancock County.
                  
                
                
                  Hardin County.
                  
                
                
                  Harrison County.
                  
                
                
                  Henry County.
                  
                
                
                  Howard County.
                  
                
                
                  Humboldt County.
                  
                
                
                  Ida County.
                  
                
                
                  Iowa County.
                  
                
                
                  Jackson County.
                  
                
                
                  Jasper County.
                  
                
                
                  Jefferson County.
                  
                
                
                  
                  Johnson County.
                  
                
                
                  Jones County.
                  
                
                
                  Keokuk County.
                  
                
                
                  Kossuth County.
                  
                
                
                  Lee County.
                  
                
                
                  Linn County.
                  
                
                
                  Louisa County.
                  
                
                
                  Lucas County.
                  
                
                
                  Lyon County.
                  
                
                
                  Madison County.
                  
                
                
                  Mahaska County.
                  
                
                
                  Marion County.
                  
                
                
                  Marshall County.
                  
                
                
                  Mills County.
                  
                
                
                  Mitchell County.
                  
                
                
                  Monona County.
                  
                
                
                  Monroe County.
                  
                
                
                  Montgomery County.
                  
                
                
                  Muscatine County.
                  
                
                
                  O'Brien County.
                  
                
                
                  Osceola County.
                  
                
                
                  Page County.
                  
                
                
                  Palo Alto County.
                  
                
                
                  Plymouth County.
                  
                
                
                  Pocahontas County.
                  
                
                
                  Polk County.
                  
                
                
                  Pottawattamie County.
                  
                
                
                  Poweshiek County.
                  
                
                
                  Ringgold County.
                  
                
                
                  Sac County.
                  
                
                
                  Scott County.
                  
                
                
                  Shelby County.
                  
                
                
                  Sioux County.
                  
                
                
                  Story County.
                  
                
                
                  Tama County.
                  
                
                
                  Taylor County.
                  
                
                
                  Union County.
                  
                
                
                  Van Buren County.
                  
                
                
                  Wapello County.
                  
                
                
                  Warren County.
                  
                
                
                  Washington County.
                  
                
                
                  Wayne County.
                  
                
                
                  Webster County.
                  
                
                
                  Winnebago County.
                  
                
                
                  Winneshiek County.
                  
                
                
                  Woodbury County.
                  
                
                
                  Worth County.
                  
                
                
                  Wright County.
                  .
                
                
                  1 Includes any Indian country in each county or area, unless otherwise specified. EPA is not determining the boundaries of any area of Indian country in this table, including any area of Indian country located in the larger designation area. The inclusion of any Indian country in the designation area is not a determination that the state has regulatory authority under the Clean Air Act for such Indian country.
                
                  2 This date is January 16, 2018, unless otherwise noted.
              
              
                Iowa—2008 Lead NAAQS
                
                  Designated area
                  Designation for the 2008 NAAQS a
                  
                  Date 1
                  
                  Type
                
                
                  Pottawattamie County, IA:
                
                
                  Pottawattamie County (part)
                  10/4/2018
                  Attainment.
                
                
                  Area bounded by Avenue G on the north, N 16th/S 16th street on the east, 23rd Avenue on the south, and N 35th/S 35th street on the west
                
                
                  Rest of State
                  
                  Unclassifiable/Attainment.
                
                
                  a Includes Indian Country located in each county or area, except as otherwise specified.
                
                  1 December 31, 2011 unless otherwise noted.
              
              
              [43 FR 8964, Mar. 3, 1978]
              
                Editorial Note:
                For Federal Register citations affecting § 81.316, see the List of CFR Sections Affected, which appears in the Finding Aids section of the printed volume and at www.govinfo.gov.
                
              
            
            
              § 81.317
              Kansas.
              
                Kansas—TSP
                
                  Designated area (county)
                  Does not meet primary standards
                  Does not meet secondary standards
                  Cannot be classified
                  Better than national standards
                
                
                  Allen County
                  
                  
                  
                  X
                
                
                  Anderson County
                  
                  
                  
                  X
                
                
                  Atchinson County
                  
                  
                  
                  X
                
                
                  Barker County
                  
                  
                  
                  X
                
                
                  Barton County
                  
                  
                  
                  X
                
                
                  Burton County
                  
                  
                  
                  X
                
                
                  Brown County
                  
                  
                  
                  X
                
                
                  Butler County
                  
                  
                  
                  X
                
                
                  Chase County
                  
                  
                  
                  X
                
                
                  Chautauqua County
                  
                  
                  
                  X
                
                
                  Cherokee County
                  
                  
                  
                  X
                
                
                  Cheyenne County
                  
                  
                  
                  X
                
                
                  Clark County
                  
                  
                  
                  X
                
                
                  Clay County
                  
                  
                  
                  X
                
                
                  Cloud County
                  
                  
                  
                  X
                
                
                  Coffey County
                  
                  
                  
                  X
                
                
                  Comanche County
                  
                  
                  
                  X
                
                
                  Cowley County
                  
                  
                  
                  X
                
                
                  Crawford County
                  
                  
                  
                  X
                
                
                  Dickinson County
                  
                  
                  
                  X
                
                
                  Decatur County
                  
                  
                  
                  X
                
                
                  Doniphan County
                  
                  
                  
                  X
                
                
                  Douglas County
                  
                  
                  
                  X
                
                
                  Edwards County
                  
                  
                  
                  X
                
                
                  Elk County
                  
                  
                  
                  X
                
                
                  Ellis County
                  
                  
                  
                  X
                
                
                  Ellsworth County
                  
                  
                  
                  X
                
                
                  Finney County
                  
                  
                  
                  X
                
                
                  Ford County
                  
                  
                  
                  X
                
                
                  Franklin County
                  
                  
                  
                  X
                
                
                  Geary County
                  
                  
                  
                  X
                
                
                  Gove County
                  
                  
                  
                  X
                
                
                  Graham County
                  
                  
                  
                  X
                
                
                  Grant County
                  
                  
                  
                  X
                
                
                  Gray County
                  
                  
                  
                  X
                
                
                  Greeley County
                  
                  
                  
                  X
                
                
                  Greenwood County
                  
                  
                  
                  X
                
                
                  Hamilton County
                  
                  
                  
                  X
                
                
                  Harper County
                  
                  
                  
                  X
                
                
                  Harvey County
                  
                  
                  
                  X
                
                
                  Haskell County
                  
                  
                  
                  X
                
                
                  Hodgeman County
                  
                  
                  
                  X
                
                
                  Jackson County
                  
                  
                  
                  X
                
                
                  Jefferson County
                  
                  
                  
                  X
                
                
                  Jewell County
                  
                  
                  
                  X
                
                
                  Johnson County
                  
                  
                  
                  X
                
                
                  Kearney County
                  
                  
                  
                  X
                
                
                  Kingman County
                  
                  
                  
                  X
                
                
                  Kiowa County
                  
                  
                  
                  X
                
                
                  Labette County
                  
                  
                  
                  X
                
                
                  Lane County
                  
                  
                  
                  X
                
                
                  Leavenworth County
                  
                  
                  
                  X
                
                
                  Lincoln County
                  
                  
                  
                  X
                
                
                  Linn County
                  
                  
                  
                  X
                
                
                  Logan County
                  
                  
                  
                  X
                
                
                  Lyon County
                  
                  
                  
                  X
                
                
                  McPherson County
                  
                  
                  
                  X
                
                
                  Marion County
                  
                  
                  
                  X
                
                
                  Marshall County
                  
                  
                  
                  X
                
                
                  Meade County
                  
                  
                  
                  X
                
                
                  Miami County
                  
                  
                  
                  X
                
                
                  
                  Mitchell County
                  
                  
                  
                  X
                
                
                  Montgomery County
                  
                  
                  
                  X
                
                
                  Morris County
                  
                  
                  
                  X
                
                
                  Morton County
                  
                  
                  
                  X
                
                
                  Nemaha County
                  
                  
                  
                  X
                
                
                  Neosho County
                  
                  
                  
                  X
                
                
                  Ness County
                  
                  
                  
                  X
                
                
                  Norton County
                  
                  
                  
                  X
                
                
                  Osage County
                  
                  
                  
                  X
                
                
                  Osborne County
                  
                  
                  
                  X
                
                
                  Ottawa County
                  
                  
                  
                  X
                
                
                  Pawnee County
                  
                  
                  
                  X
                
                
                  Phillips County
                  
                  
                  
                  X
                
                
                  Pottawatomie County
                  
                  
                  
                  X
                
                
                  Pratt County
                  
                  
                  
                  X
                
                
                  Rawlins County
                  
                  
                  
                  X
                
                
                  Reno County
                  
                  
                  
                  X
                
                
                  Republic County
                  
                  
                  
                  X
                
                
                  Rice County
                  
                  
                  
                  X
                
                
                  Riley County
                  
                  
                  
                  X
                
                
                  Rooks County
                  
                  
                  
                  X
                
                
                  Rush County
                  
                  
                  
                  X
                
                
                  Russell County
                  
                  
                  
                  X
                
                
                  Saline County
                  
                  
                  
                  X
                
                
                  Scott County
                  
                  
                  
                  X
                
                
                  Sedgwick County
                  
                  
                  
                  X
                
                
                  Seward County
                  
                  
                  
                  X
                
                
                  Shawnee County
                  
                  
                  
                  X
                
                
                  Sheridan County
                  
                  
                  
                  X
                
                
                  Sherman County
                  
                  
                  
                  X
                
                
                  Smith County
                  
                  
                  
                  X
                
                
                  Stafford County
                  
                  
                  
                  X
                
                
                  Stanton County
                  
                  
                  
                  X
                
                
                  Stevens County
                  
                  
                  
                  X
                
                
                  Sumner County
                  
                  
                  
                  X
                
                
                  Thomas County
                  
                  
                  
                  X
                
                
                  Trego County
                  
                  
                  
                  X
                
                
                  Wallace County
                  
                  
                  
                  X
                
                
                  Wabaunsee County
                  
                  
                  
                  X
                
                
                  Washington County
                  
                  
                  
                  X
                
                
                  Wichita County
                  
                  
                  
                  X
                
                
                  Wilson County
                  
                  
                  
                  X
                
                
                  Woodson County
                  
                  
                  
                  X
                
                
                  Wyandotte County
                
                
                  A. Most of the area between I-635 and the Missouri state line
                  
                  
                  X
                
                
                  B. Remainder of County
                  
                  
                  
                  X
                
              
              
                Kansas—1971 Sulfur Dioxide NAAQS
                [Primary and Secondary]
                
                  Designated area (county)
                  Does not meet primary standards
                  Does not meet secondary standards
                  Cannot be classified
                  Better than national standards
                
                
                  Allen County
                  
                  
                  
                  X
                
                
                  Anderson County
                  
                  
                  
                  X
                
                
                  Atchison County
                  
                  
                  
                  X
                
                
                  Barber County
                  
                  
                  
                  X
                
                
                  Barton County
                  
                  
                  
                  X
                
                
                  Bourbon County
                  
                  
                  
                  X
                
                
                  Brown County
                  
                  
                  
                  X
                
                
                  Butler County
                  
                  
                  
                  X
                
                
                  Chase County
                  
                  
                  
                  X
                
                
                  Chautauqua County
                  
                  
                  
                  X
                
                
                  Cherokee County
                  
                  
                  
                  X
                
                
                  Cheyenne County
                  
                  
                  
                  X
                
                
                  Clark County
                  
                  
                  
                  X
                
                
                  
                  Clay County
                  
                  
                  
                  X
                
                
                  Cloud County
                  
                  
                  
                  X
                
                
                  Coffey County
                  
                  
                  
                  X
                
                
                  Comanche County
                  
                  
                  
                  X
                
                
                  Cowley County
                  
                  
                  
                  X
                
                
                  Crawford County
                  
                  
                  
                  X
                
                
                  Decatur County
                  
                  
                  
                  X
                
                
                  Dickinson County
                  
                  
                  
                  X
                
                
                  Doniphan County
                  
                  
                  
                  X
                
                
                  Douglas County
                  
                  
                  
                  X
                
                
                  Edwards County
                  
                  
                  
                  X
                
                
                  Elk County
                  
                  
                  
                  X
                
                
                  Ellis County
                  
                  
                  
                  X
                
                
                  Ellsworth County
                  
                  
                  
                  X
                
                
                  Finney County
                  
                  
                  
                  X
                
                
                  Ford County
                  
                  
                  
                  X
                
                
                  Franklin County
                  
                  
                  
                  X
                
                
                  Geary County
                  
                  
                  
                  X
                
                
                  Gove County
                  
                  
                  
                  X
                
                
                  Graham County
                  
                  
                  
                  X
                
                
                  Grant County
                  
                  
                  
                  X
                
                
                  Gray County
                  
                  
                  
                  X
                
                
                  Greeley County
                  
                  
                  
                  X
                
                
                  Greenwood County
                  
                  
                  
                  X
                
                
                  Hamilton County
                  
                  
                  
                  X
                
                
                  Harper County
                  
                  
                  
                  X
                
                
                  Harvey County
                  
                  
                  
                  X
                
                
                  Haskell County
                  
                  
                  
                  X
                
                
                  Hodgeman County
                  
                  
                  
                  X
                
                
                  Jackson County
                  
                  
                  
                  X
                
                
                  Jefferson County
                  
                  
                  
                  X
                
                
                  Jewell County
                  
                  
                  
                  X
                
                
                  Johnson County
                  
                  
                  
                  X
                
                
                  Kearney County
                  
                  
                  
                  X
                
                
                  Kingman County
                  
                  
                  
                  X
                
                
                  Kiowa County
                  
                  
                  
                  X
                
                
                  Labette County
                  
                  
                  
                  X
                
                
                  Lane County
                  
                  
                  
                  X
                
                
                  Leavenworth County
                  
                  
                  
                  X
                
                
                  Lincoln County
                  
                  
                  
                  X
                
                
                  Linn County
                  
                  
                  
                  X
                
                
                  Logan County
                  
                  
                  
                  X
                
                
                  Lyon County
                  
                  
                  
                  X
                
                
                  McPhearson County
                  
                  
                  
                  X
                
                
                  Marion County
                  
                  
                  
                  X
                
                
                  Marshall County
                  
                  
                  
                  X
                
                
                  Meade County
                  
                  
                  
                  X
                
                
                  Miami County
                  
                  
                  
                  X
                
                
                  Mitchell County
                  
                  
                  
                  X
                
                
                  Montgomery County
                  
                  
                  
                  X
                
                
                  Morris County
                  
                  
                  
                  X
                
                
                  Morton County
                  
                  
                  
                  X
                
                
                  Pottawatomie and Nemaha Counties
                  
                  
                  
                  X
                
                
                  Neosho County
                  
                  
                  
                  X
                
                
                  Ness County
                  
                  
                  
                  X
                
                
                  Norton County
                  
                  
                  
                  X
                
                
                  Osage County
                  
                  
                  
                  X
                
                
                  Osborne County
                  
                  
                  
                  X
                
                
                  Ottawa County
                  
                  
                  
                  X
                
                
                  Pawnee County
                  
                  
                  
                  X
                
                
                  Phillips County
                  
                  
                  
                  X
                
                
                  Pratt County
                  
                  
                  
                  X
                
                
                  Rawlins County
                  
                  
                  
                  X
                
                
                  Reno County
                  
                  
                  
                  X
                
                
                  Republic County
                  
                  
                  
                  X
                
                
                  Rice County
                  
                  
                  
                  X
                
                
                  Riley County
                  
                  
                  
                  X
                
                
                  Rooks County
                  
                  
                  
                  X
                
                
                  
                  Rush County
                  
                  
                  
                  X
                
                
                  Russell County
                  
                  
                  
                  X
                
                
                  Saline County
                  
                  
                  
                  X
                
                
                  Scott County
                  
                  
                  
                  X
                
                
                  Sedgwick County
                  
                  
                  
                  X
                
                
                  Seward County
                  
                  
                  
                  X
                
                
                  Shawnee County
                  
                  
                  
                  X
                
                
                  Sheridan County
                  
                  
                  
                  X
                
                
                  Sherman County
                  
                  
                  
                  X
                
                
                  Smith County
                  
                  
                  
                  X
                
                
                  Stafford County
                  
                  
                  
                  X
                
                
                  Stanton County
                  
                  
                  
                  X
                
                
                  Stevens County
                  
                  
                  
                  X
                
                
                  Sumner County
                  
                  
                  
                  X
                
                
                  Thomas County
                  
                  
                  
                  X
                
                
                  Trego County
                  
                  
                  
                  X
                
                
                  Wabaunsee County
                  
                  
                  
                  X
                
                
                  Wallace County
                  
                  
                  
                  X
                
                
                  Washington County
                  
                  
                  
                  X
                
                
                  Wichita County
                  
                  
                  
                  X
                
                
                  Wilson County
                  
                  
                  
                  X
                
                
                  Woodson County
                  
                  
                  
                  X
                
                
                  Wyandotte County
                  
                  
                  
                  X
                
              
              
                Kansas—2010 Sulfur Dioxide NAAQS
                [Primary]
                
                  Designated area 1
                  
                  Designation
                  Date 2
                  
                  Type
                
                
                  Shawnee County, KS
                  9/12/16
                  Unclassifiable.
                
                
                  Shawnee County
                
                
                  Wyandotte County, KS
                  9/12/16
                  Unclassifiable.
                
                
                  Wyandotte County
                
                
                  Linn County, KS
                  9/12/16
                  Attainment/Unclassifiable.
                
                
                  Linn County
                
                
                  Statewide:
                  
                  Attainment/Unclassifiable.
                
                
                  Allen County
                
                
                  Anderson County
                
                
                  Atchison County
                
                
                  Barber County
                
                
                  Barton County
                
                
                  Bourbon County
                
                
                  Brown County
                
                
                  Butler County
                
                
                  Chase County
                
                
                  Chautauqua County
                
                
                  Cherokee County
                
                
                  Cheyenne County
                
                
                  Clark County
                
                
                  Clay County
                
                
                  Cloud County
                
                
                  Coffey County
                
                
                  Comanche County
                
                
                  Cowley County
                
                
                  Crawford County
                
                
                  Decatur County
                
                
                  Dickinson County
                
                
                  Doniphan County
                
                
                  Douglas County
                
                
                  Edwards County
                
                
                  Elk County
                
                
                  Ellis County
                
                
                  Ellsworth County
                
                
                  Finney County
                
                
                  Ford County
                
                
                  
                  Franklin County
                
                
                  Geary County
                
                
                  Gove County
                
                
                  Graham County
                
                
                  Grant County
                
                
                  Gray County
                
                
                  Greeley County
                
                
                  Greenwood County
                
                
                  Hamilton County
                
                
                  Harper County
                
                
                  Harvey County
                
                
                  Haskell County
                
                
                  Hodgeman County
                
                
                  Jackson County
                
                
                  Jefferson County
                
                
                  Jewell County
                
                
                  Johnson County
                
                
                  Kearny County
                
                
                  Kingman County
                
                
                  Kiowa County
                
                
                  Labette County
                
                
                  Lane County
                
                
                  Leavenworth County
                
                
                  Lincoln County
                
                
                  Logan County
                
                
                  Lyon County
                
                
                  Marion County
                
                
                  Marshall County
                
                
                  McPherson County
                
                
                  Meade County
                
                
                  Miami County
                
                
                  Mitchell County
                
                
                  Montgomery County
                
                
                  Morris County
                
                
                  Morton County
                
                
                  Nemaha County
                
                
                  Neosho County
                
                
                  Ness County
                
                
                  Norton County
                
                
                  Osage County
                
                
                  Osborne County
                
                
                  Ottawa County
                
                
                  Pawnee County
                
                
                  Phillips County
                
                
                  Pottawatomie County
                
                
                  Pratt County
                
                
                  Rawlins County
                
                
                  Reno County
                
                
                  Republic County
                
                
                  Rice County
                
                
                  Riley County
                
                
                  Rooks County
                
                
                  Rush County
                
                
                  Russell County
                
                
                  Saline County
                
                
                  Scott County
                
                
                  Sedgwick County
                
                
                  Seward County
                
                
                  Sheridan County
                
                
                  Sherman County
                
                
                  Smith County
                
                
                  Stafford County
                
                
                  Stanton County
                
                
                  Stevens County
                
                
                  Sumner County
                
                
                  Thomas County
                
                
                  Trego County
                
                
                  Wabaunsee County
                
                
                  Wallace County
                
                
                  
                  Washington County
                
                
                  Wichita County
                
                
                  Wilson County
                
                
                  Woodson County
                
                
                  1 Includes any Indian country in each county or area, unless otherwise specified. EPA is not determining the boundaries of any area of Indian country in this table, including any area of Indian country located in the larger designation area. The inclusion of any Indian country in the designation area is not a determination that the state has regulatory authority under the Clean Air Act for such Indian country.
                
                  2 This date is April 9, 2018, unless otherwise noted.
              
              
                Kansas—Carbon Monoxide
                
                  Designated Area
                  Designation
                  Date1
                  
                  Type
                  Classification
                  Date1
                  
                  Type
                
                
                  Allen County
                  
                  Unclassifiable/ Attainment
                
                
                  Anderson County
                  
                  Unclassifiable/ Attainment
                
                
                  Atchison County
                  
                  Unclassifiable/ Attainment
                
                
                  Barber County
                  
                  Unclassifiable/ Attainment
                
                
                  Barton County
                  
                  Unclassifiable/ Attainment
                
                
                  Bourbon County
                  
                  Unclassifiable/ Attainment
                
                
                  Brown County
                  
                  Unclassifiable/ Attainment
                
                
                  Butler County
                  
                  Unclassifiable/ Attainment
                
                
                  Chase County
                  
                  Unclassifiable/ Attainment
                
                
                  Chautauqua County
                  
                  Unclassifiable/ Attainment
                
                
                  Cherokee County
                  
                  Unclassifiable/Attainment
                
                
                  Cheyenne County
                  
                  Unclassifiable/Attainment
                
                
                  Clark County
                  
                  Unclassifiable/Attainment
                
                
                  Clay County
                  
                  Unclassifiable/Attainment
                
                
                  Cloud County
                  
                  Unclassifiable/Attainment
                
                
                  Coffey County
                  
                  Unclassifiable/Attainment
                
                
                  Comanche County
                  
                  Unclassifiable/Attainment
                
                
                  Cowley County
                  
                  Unclassifiable/Attainment
                
                
                  Crawford County
                  
                  Unclassifiable/Attainment
                
                
                  Decatur County
                  
                  Unclassifiable/Attainment
                
                
                  Dickinson County
                  
                  Unclassifiable/Attainment
                
                
                  Doniphan County
                  
                  Unclassifiable/Attainment
                
                
                  Douglas County
                  
                  Unclassifiable/Attainment
                
                
                  Edwards County
                  
                  Unclassifiable/Attainment
                
                
                  Elk County
                  
                  Unclassifiable/Attainment
                
                
                  Ellis County
                  
                  Unclassifiable/Attainment
                
                
                  Ellsworth County
                  
                  Unclassifiable/Attainment
                
                
                  Finney County
                  
                  Unclassifiable/Attainment
                
                
                  Ford County
                  
                  Unclassifiable/Attainment
                
                
                  Franklin County
                  
                  Unclassifiable/Attainment
                
                
                  Geary County
                  
                  Unclassifiable/Attainment
                
                
                  Gove County
                  
                  Unclassifiable/Attainment
                
                
                  Graham County
                  
                  Unclassifiable/Attainment
                
                
                  Grant County
                  
                  Unclassifiable/Attainment
                
                
                  Gray County
                  
                  Unclassifiable/Attainment
                
                
                  Greeley County
                  
                  Unclassifiable/Attainment
                
                
                  Greenwood County
                  
                  Unclassifiable/Attainment
                
                
                  Hamilton County
                  
                  Unclassifiable/Attainment
                
                
                  Harper County
                  
                  Unclassifiable/Attainment
                
                
                  Harvey County
                  
                  Unclassifiable/Attainment
                
                
                  Haskell County
                  
                  Unclassifiable/Attainment
                
                
                  Hodgeman County
                  
                  Unclassifiable/Attainment
                
                
                  Jackson County
                  
                  Unclassifiable/Attainment
                
                
                  Jefferson County
                  
                  Unclassifiable/Attainment
                
                
                  Jewell County
                  
                  Unclassifiable/Attainment
                
                
                  Johnson County
                  
                  Unclassifiable/Attainment
                
                
                  Kearny County
                  
                  Unclassifiable/Attainment
                
                
                  Kingman County
                  
                  Unclassifiable/Attainment
                
                
                  Kiowa County
                  
                  Unclassifiable/Attainment
                
                
                  Labette County
                  
                  Unclassifiable/Attainment
                
                
                  Lane County
                  
                  Unclassifiable/Attainment
                
                
                  Leavenworth County
                  
                  Unclassifiable/Attainment
                
                
                  Lincoln County
                  
                  Unclassifiable/Attainment
                
                
                  
                  Linn County
                  
                  Unclassifiable/Attainment
                
                
                  Logan County
                  
                  Unclassifiable/Attainment
                
                
                  Lyon County
                  
                  Unclassifiable/Attainment
                
                
                  Marion County
                  
                  Unclassifiable/Attainment
                
                
                  Marshall County
                  
                  Unclassifiable/Attainment
                
                
                  McPherson County
                  
                  Unclassifiable/Attainment
                
                
                  Meade County
                  
                  Unclassifiable/Attainment
                
                
                  Miami County
                  
                  Unclassifiable/Attainment
                
                
                  Mitchell County
                  
                  Unclassifiable/Attainment
                
                
                  Montgomery County
                  
                  Unclassifiable/Attainment
                
                
                  Morris County
                  
                  Unclassifiable/Attainment
                
                
                  Morton County
                  
                  Unclassifiable/Attainment
                
                
                  Nemaha County
                  
                  Unclassifiable/Attainment
                
                
                  Neosho County
                  
                  Unclassifiable/Attainment
                
                
                  Ness County
                  
                  Unclassifiable/Attainment
                
                
                  Norton County
                  
                  Unclassifiable/Attainment
                
                
                  Osage County
                  
                  Unclassifiable/Attainment
                
                
                  Osborne County
                  
                  Unclassifiable/Attainment
                
                
                  Ottawa County
                  
                  Unclassifiable/Attainment
                
                
                  Pawnee County
                  
                  Unclassifiable/Attainment
                
                
                  Phillips County
                  
                  Unclassifiable/Attainment
                
                
                  Pottawatomie County
                  
                  Unclassifiable/Attainment
                
                
                  Pratt County
                  
                  Unclassifiable/Attainment
                
                
                  Rawlins County
                  
                  Unclassifiable/Attainment
                
                
                  Reno County
                  
                  Unclassifiable/Attainment
                
                
                  Republic County
                  
                  Unclassifiable/Attainment
                
                
                  Rice County
                  
                  Unclassifiable/Attainment
                
                
                  Riley County
                  
                  Unclassifiable/Attainment
                
                
                  Rooks County
                  
                  Unclassifiable/Attainment
                
                
                  Rush County
                  
                  Unclassifiable/Attainment
                
                
                  Russell County
                  
                  Unclassifiable/Attainment
                
                
                  Saline County
                  
                  Unclassifiable/Attainment
                
                
                  Scott County
                  
                  Unclassifiable/Attainment
                
                
                  Sedgwick County
                  
                  Unclassifiable/Attainment
                
                
                  Seward County
                  
                  Unclassifiable/Attainment
                
                
                  Shawnee County
                  
                  Unclassifiable/Attainment
                
                
                  Sheridan County
                  
                  Unclassifiable/Attainment
                
                
                  Sherman County
                  
                  Unclassifiable/Attainment
                
                
                  Smith County
                  
                  Unclassifiable/Attainment
                
                
                  Stafford County
                  
                  Unclassifiable/Attainment
                
                
                  Stanton County
                  
                  Unclassifiable/Attainment
                
                
                  Stevens County
                  
                  Unclassifiable/Attainment
                
                
                  Sumner County
                  
                  Unclassifiable/Attainment
                
                
                  Thomas County
                  
                  Unclassifiable/Attainment
                
                
                  Trego County
                  
                  Unclassifiable/Attainment
                
                
                  Wabaunsee County
                  
                  Unclassifiable/Attainment
                
                
                  Wallace County
                  
                  Unclassifiable/Attainment
                
                
                  Washington County
                  
                  Unclassifiable/Attainment
                
                
                  Wichita County
                  
                  Unclassifiable/Attainment
                
                
                  Wilson County
                  
                  Unclassifiable/Attainment
                
                
                  Woodson County
                  
                  Unclassifiable/Attainment
                
                
                  Wyandotte County
                  
                  Unclassifiable/Attainment
                
                
                  1 This date is November 15, 1990, unless otherwise noted.
              
              
                Kansas—Ozone (1-Hour Standard)2
                
                
                  Designated area
                  Designation
                  Date1
                  
                  Type
                  Classification
                  Date1
                  
                  Type
                
                
                  Allen County
                  
                  Unclassifiable/Attainment
                
                
                  Anderson County
                  
                  Unclassifiable/Attainment
                
                
                  Atchison County
                  
                  Unclassifiable/Attainment
                
                
                  Barber County
                  
                  Unclassifiable/Attainment
                
                
                  Barton County
                  
                  Unclassifiable/Attainment
                
                
                  Bourbon County
                  
                  Unclassifiable/Attainment
                
                
                  Brown County
                  
                  Unclassifiable/Attainment
                
                
                  Butler County
                  
                  Unclassifiable/Attainment
                
                
                  Chase County
                  
                  Unclassifiable/Attainment
                
                
                  Chautauqua County
                  
                  Unclassifiable/Attainment
                
                
                  
                  Cherokee County
                  
                  Unclassifiable/Attainment
                
                
                  Cheyenne County
                  
                  Unclassifiable/Attainment
                
                
                  Clark County
                  
                  Unclassifiable/Attainment
                
                
                  Clay County
                  
                  Unclassifiable/Attainment
                
                
                  Cloud County
                  
                  Unclassifiable/Attainment
                
                
                  Coffey County
                  
                  Unclassifiable/Attainment
                
                
                  Comanche County
                  
                  Unclassifiable/Attainment
                
                
                  Cowley County
                  
                  Unclassifiable/Attainment
                
                
                  Crawford County
                  
                  Unclassifiable/Attainment
                
                
                  Decatur County
                  
                  Unclassifiable/Attainment
                
                
                  Dickinson County
                  
                  Unclassifiable/Attainment
                
                
                  Doniphan County
                  
                  Unclassifiable/Attainment
                
                
                  Douglas County
                  
                  Unclassifiable/Attainment
                
                
                  Edwards County
                  
                  Unclassifiable/Attainment
                
                
                  Elk County
                  
                  Unclassifiable/Attainment
                
                
                  Ellis County
                  
                  Unclassifiable/Attainment
                
                
                  Ellsworth County
                  
                  Unclassifiable/Attainment
                
                
                  Finney County
                  
                  Unclassifiable/Attainment
                
                
                  Ford County
                  
                  Unclassifiable/Attainment
                
                
                  Franklin County
                  
                  Unclassifiable/Attainment
                
                
                  Geary County
                  
                  Unclassifiable/Attainment
                
                
                  Gove County
                  
                  Unclassifiable/Attainment
                
                
                  Graham County
                  
                  Unclassifiable/Attainment
                
                
                  Grant County
                  
                  Unclassifiable/Attainment
                
                
                  Gray County
                  
                  Unclassifiable/Attainment
                
                
                  Greeley County
                  
                  Unclassifiable/Attainment
                
                
                  Greenwood County
                  
                  Unclassifiable/Attainment
                
                
                  Hamilton County
                  
                  Unclassifiable/Attainment
                
                
                  Harper County
                  
                  Unclassifiable/Attainment
                
                
                  Harvey County
                  
                  Unclassifiable/Attainment
                
                
                  Haskell County
                  
                  Unclassifiable/Attainment
                
                
                  Hodgeman County
                  
                  Unclassifiable/Attainment
                
                
                  Jackson County
                  
                  Unclassifiable/Attainment
                
                
                  Jefferson County
                  
                  Unclassifiable/Attainment
                
                
                  Jewell County
                  
                  Unclassifiable/Attainment
                
                
                  Johnson County
                  7/23/92
                  Unclassifiable/Attainment
                
                
                  Kearny County
                  
                  Unclassifiable/Attainment
                
                
                  Kingman County
                  
                  Unclassifiable/Attainment
                
                
                  Kiowa County
                  
                  Unclassifiable/Attainment
                
                
                  Labette County
                  
                  Unclassifiable/Attainment
                
                
                  Lane County
                  
                  Unclassifiable/Attainment
                
                
                  Leavenworth County
                  
                  Unclassifiable/Attainment
                
                
                  Lincoln County
                  
                  Unclassifiable/Attainment
                
                
                  Linn County
                  
                  Unclassifiable/Attainment
                
                
                  Logan County
                  
                  Unclassifiable/Attainment
                
                
                  Lyon County
                  
                  Unclassifiable/Attainment
                
                
                  Marion County
                  
                  Unclassifiable/Attainment
                
                
                  Marshall County
                  
                  Unclassifiable/Attainment
                
                
                  McPherson County
                  
                  Unclassifiable/Attainment
                
                
                  Meade County
                  
                  Unclassifiable/Attainment
                
                
                  Miami County
                  
                  Unclassifiable/Attainment
                
                
                  Mitchell County
                  
                  Unclassifiable/Attainment
                
                
                  Montgomery County
                  
                  Unclassifiable/Attainment
                
                
                  Morris County
                  
                  Unclassifiable/Attainment
                
                
                  Morton County
                  
                  Unclassifiable/Attainment
                
                
                  Nemaha County
                  
                  Unclassifiable/Attainment
                
                
                  Neosho County
                  
                  Unclassifiable/Attainment
                
                
                  Ness County
                  
                  Unclassifiable/Attainment
                
                
                  Norton County
                  
                  Unclassifiable/Attainment
                
                
                  Osage County
                  
                  Unclassifiable/Attainment
                
                
                  Osborne County
                  
                  Unclassifiable/Attainment
                
                
                  Ottawa County
                  
                  Unclassifiable/Attainment
                
                
                  Pawnee County
                  
                  Unclassifiable/Attainment
                
                
                  Phillips County
                  
                  Unclassifiable/Attainment
                
                
                  Pottawatomie County
                  
                  Unclassifiable/Attainment
                
                
                  Pratt County
                  
                  Unclassifiable/Attainment
                
                
                  Rawlins County
                  
                  Unclassifiable/Attainment
                
                
                  Reno County
                  
                  Unclassifiable/Attainment
                
                
                  Republic County
                  
                  Unclassifiable/Attainment
                
                
                  Rice County
                  
                  Unclassifiable/Attainment
                
                
                  
                  Riley County
                  
                  Unclassifiable/Attainment
                
                
                  Rooks County
                  
                  Unclassifiable/Attainment
                
                
                  Rush County
                  
                  Unclassifiable/Attainment
                
                
                  Russell County
                  
                  Unclassifiable/Attainment
                
                
                  Saline County
                  
                  Unclassifiable/Attainment
                
                
                  Scott County
                  
                  Unclassifiable/Attainment
                
                
                  Sedgwick County
                  
                  Unclassifiable/Attainment
                
                
                  Seward County
                  
                  Unclassifiable/Attainment
                
                
                  Shawnee County
                  
                  Unclassifiable/Attainment
                
                
                  Sheridan County
                  
                  Unclassifiable/Attainment
                
                
                  Sherman County
                  
                  Unclassifiable/Attainment
                
                
                  Smith County
                  
                  Unclassifiable/Attainment
                
                
                  Stafford County
                  
                  Unclassifiable/Attainment
                
                
                  Stanton County
                  
                  Unclassifiable/Attainment
                
                
                  Stevens County
                  
                  Unclassifiable/Attainment
                
                
                  Sumner County
                  
                  Unclassifiable/Attainment
                
                
                  Thomas County
                  
                  Unclassifiable/Attainment
                
                
                  Trego County
                  
                  Unclassifiable/Attainment
                
                
                  Wabaunsee County
                  
                  Unclassifiable/Attainment
                
                
                  Wallace County
                  
                  Unclassifiable/Attainment
                
                
                  Washington County
                  
                  Unclassifiable/Attainment
                
                
                  Wichita County
                  
                  Unclassifiable/Attainment
                
                
                  Wilson County
                  
                  Unclassifiable/Attainment
                
                
                  Woodson County
                  
                  Unclassifiable/Attainment
                
                
                  Wyandotte County
                  7/23/92
                  Unclassifiable/Attainment
                
                
                  1 This date is October 18, 2000, unless otherwise noted.
                
                  2 The 1-hour ozone standard is revoked effective June 15, 2005 for all areas in Kansas. The Kansas City area is a maintenance area for the 1-hour NAAQS for purposes of 40 CFR part 51 subpart X.
              
              
                Kansas—1997 Annual PM2.5 NAAQS
                [Primary and Secondary]
                
                  Designated area
                  Designation a
                  
                  Date 1
                  
                  Type
                  Classification
                  Date
                  Type
                
                
                  Statewide:
                
                
                  Allen County
                  
                  Unclassifiable/Attainment.
                
                
                  Anderson County
                  
                  Unclassifiable/Attainment.
                
                
                  Atchison County
                  
                  Unclassifiable/Attainment.
                
                
                  Barber County
                  
                  Unclassifiable/Attainment.
                
                
                  Barton County
                  
                  Unclassifiable/Attainment.
                
                
                  Bourbon County
                  
                  Unclassifiable/Attainment.
                
                
                  Brown County
                  
                  Unclassifiable/Attainment.
                
                
                  Butler County
                  
                  Unclassifiable/Attainment.
                
                
                  Chase County
                  
                  Unclassifiable/Attainment.
                
                
                  Chautauqua County
                  
                  Unclassifiable/Attainment.
                
                
                  Cherokee County
                  
                  Unclassifiable/Attainment.
                
                
                  Cheyenne County
                  
                  Unclassifiable/Attainment.
                
                
                  Clark County
                  
                  Unclassifiable/Attainment.
                
                
                  Clay County
                  
                  Unclassifiable/Attainment.
                
                
                  Cloud County
                  
                  Unclassifiable/Attainment.
                
                
                  Coffey County
                  
                  Unclassifiable/Attainment.
                
                
                  Comanche County
                  
                  Unclassifiable/Attainment.
                
                
                  Cowley County
                  
                  Unclassifiable/Attainment.
                
                
                  Crawford County
                  
                  Unclassifiable/Attainment.
                
                
                  Decatur County
                  
                  Unclassifiable/Attainment.
                
                
                  Dickinson County
                  
                  Unclassifiable/Attainment.
                
                
                  Doniphan County
                  
                  Unclassifiable/Attainment.
                
                
                  Douglas County
                  
                  Unclassifiable/Attainment.
                
                
                  Edwards County
                  
                  Unclassifiable/Attainment.
                
                
                  Elk County
                  
                  Unclassifiable/Attainment.
                
                
                  Ellis County
                  
                  Unclassifiable/Attainment.
                
                
                  Ellsworth County
                  
                  Unclassifiable/Attainment.
                
                
                  Finney County
                  
                  Unclassifiable/Attainment.
                
                
                  Ford County
                  
                  Unclassifiable/Attainment.
                
                
                  Franklin County
                  
                  Unclassifiable/Attainment.
                
                
                  Geary County
                  
                  Unclassifiable/Attainment.
                
                
                  Gove County
                  
                  Unclassifiable/Attainment.
                
                
                  Graham County
                  
                  Unclassifiable/Attainment.
                
                
                  
                  Grant County
                  
                  Unclassifiable/Attainment.
                
                
                  Gray County
                  
                  Unclassifiable/Attainment.
                
                
                  Greeley County
                  
                  Unclassifiable/Attainment.
                
                
                  Greenwood County
                  
                  Unclassifiable/Attainment.
                
                
                  Hamilton County
                  
                  Unclassifiable/Attainment.
                
                
                  Harper County
                  
                  Unclassifiable/Attainment.
                
                
                  Harvey County
                  
                  Unclassifiable/Attainment.
                
                
                  Haskell County
                  
                  Unclassifiable/Attainment.
                
                
                  Hodgeman County
                  
                  Unclassifiable/Attainment.
                
                
                  Jackson County
                  
                  Unclassifiable/Attainment.
                
                
                  Jefferson County
                  
                  Unclassifiable/Attainment.
                
                
                  Jewell County
                  
                  Unclassifiable/Attainment.
                
                
                  Johnson County
                  
                  Unclassifiable/Attainment.
                
                
                  Kearny County
                  
                  Unclassifiable/Attainment.
                
                
                  Kingman County
                  
                  Unclassifiable/Attainment.
                
                
                  Kiowa County
                  
                  Unclassifiable/Attainment.
                
                
                  Labette County
                  
                  Unclassifiable/Attainment.
                
                
                  Lane County
                  
                  Unclassifiable/Attainment.
                
                
                  Leavenworth County
                  
                  Unclassifiable/Attainment.
                
                
                  Lincoln County
                  
                  Unclassifiable/Attainment.
                
                
                  Linn County
                  
                  Unclassifiable/Attainment.
                
                
                  Logan County
                  
                  Unclassifiable/Attainment.
                
                
                  Lyon County
                  
                  Unclassifiable/Attainment.
                
                
                  McPherson County
                  
                  Unclassifiable/Attainment.
                
                
                  Marion County
                  
                  Unclassifiable/Attainment.
                
                
                  Marshall County
                  
                  Unclassifiable/Attainment.
                
                
                  Meade County
                  
                  Unclassifiable/Attainment.
                
                
                  Miami County
                  
                  Unclassifiable/Attainment.
                
                
                  Mitchell County
                  
                  Unclassifiable/Attainment.
                
                
                  Montgomery County
                  
                  Unclassifiable/Attainment.
                
                
                  Morris County
                  
                  Unclassifiable/Attainment.
                
                
                  Morton County
                  
                  Unclassifiable/Attainment.
                
                
                  Nemaha County
                  
                  Unclassifiable/Attainment.
                
                
                  Neosho County
                  
                  Unclassifiable/Attainment.
                
                
                  Ness County
                  
                  Unclassifiable/Attainment.
                
                
                  Norton County
                  
                  Unclassifiable/Attainment.
                
                
                  Osage County
                  
                  Unclassifiable/Attainment.
                
                
                  Osborne County
                  
                  Unclassifiable/Attainment.
                
                
                  Ottawa County
                  
                  Unclassifiable/Attainment.
                
                
                  Pawnee County
                  
                  Unclassifiable/Attainment.
                
                
                  Phillips County
                  
                  Unclassifiable/Attainment.
                
                
                  Pottawatomie County
                  
                  Unclassifiable/Attainment.
                
                
                  Pratt County
                  
                  Unclassifiable/Attainment.
                
                
                  Rawlins County
                  
                  Unclassifiable/Attainment.
                
                
                  Reno County
                  
                  Unclassifiable/Attainment.
                
                
                  Republic County
                  
                  Unclassifiable/Attainment.
                
                
                  Rice County
                  
                  Unclassifiable/Attainment.
                
                
                  Riley County
                  
                  Unclassifiable/Attainment.
                
                
                  Rooks County
                  
                  Unclassifiable/Attainment.
                
                
                  Rush County
                  
                  Unclassifiable/Attainment.
                
                
                  Russell County
                  
                  Unclassifiable/Attainment.
                
                
                  Saline County
                  
                  Unclassifiable/Attainment.
                
                
                  Scott County
                  
                  Unclassifiable/Attainment.
                
                
                  Sedgwick County
                  
                  Unclassifiable/Attainment.
                
                
                  Seward County
                  
                  Unclassifiable/Attainment.
                
                
                  Shawnee County
                  
                  Unclassifiable/Attainment.
                
                
                  Sheridan County
                  
                  Unclassifiable/Attainment.
                
                
                  Sherman County
                  
                  Unclassifiable/Attainment.
                
                
                  Smith County
                  
                  Unclassifiable/Attainment.
                
                
                  Stafford County
                  
                  Unclassifiable/Attainment.
                
                
                  Stanton County
                  
                  Unclassifiable/Attainment.
                
                
                  Stevens County
                  
                  Unclassifiable/Attainment.
                
                
                  Sumner County
                  
                  Unclassifiable/Attainment.
                
                
                  Thomas County
                  
                  Unclassifiable/Attainment.
                
                
                  Trego County
                  
                  Unclassifiable/Attainment.
                
                
                  Wabaunsee County
                  
                  Unclassifiable/Attainment.
                
                
                  Wallace County
                  
                  Unclassifiable/Attainment.
                
                
                  Washington County
                  
                  Unclassifiable/Attainment.
                
                
                  Wichita County
                  
                  Unclassifiable/Attainment.
                
                
                  
                  Wilson County
                  
                  Unclassifiable/Attainment.
                
                
                  Woodson County
                  
                  Unclassifiable/Attainment.
                
                
                  Wyandotte County
                  
                  Unclassifiable/Attainment.
                
                
                  a Includes Indian Country located in each county or area, except as otherwise specified.
                
                  1 This date is 90 days after January 5, 2005, unless otherwise noted.
              
              
                Kansas—2012 Annual PM2.5 NAAQS
                [Primary]
                
                  Designated area 1
                  
                  Designation
                  Date 2
                  
                  Type
                  Classification
                  Date 2
                  
                  Type
                
                
                  Statewide:
                
                
                  Allen County
                   
                  Unclassifiable/Attainment
                
                
                  Anderson County
                  
                  Unclassifiable/Attainment
                
                
                  Atchison County
                  
                  Unclassifiable/Attainment
                
                
                  Barber County
                  
                  Unclassifiable/Attainment
                
                
                  Barton County
                  
                  Unclassifiable/Attainment
                
                
                  Bourbon County
                  
                  Unclassifiable/Attainment
                
                
                  Brown County
                  
                  Unclassifiable/Attainment
                
                
                  Butler County
                  
                  Unclassifiable/Attainment
                
                
                  Chase County
                  
                  Unclassifiable/Attainment
                
                
                  Chautauqua County
                  
                  Unclassifiable/Attainment
                
                
                  Cherokee County
                  
                  Unclassifiable/Attainment
                
                
                  Cheyenne County
                  
                  Unclassifiable/Attainment
                
                
                  Clark County
                  
                  Unclassifiable/Attainment
                
                
                  Clay County
                  
                  Unclassifiable/Attainment
                
                
                  Cloud County
                  
                  Unclassifiable/Attainment
                
                
                  Coffey County
                  
                  Unclassifiable/Attainment
                
                
                  Comanche County
                  
                  Unclassifiable/Attainment
                
                
                  Cowley County
                  
                  Unclassifiable/Attainment
                
                
                  Crawford County
                  
                  Unclassifiable/Attainment
                
                
                  Decatur County
                  
                  Unclassifiable/Attainment
                
                
                  Dickinson County
                  
                  Unclassifiable/Attainment
                
                
                  Doniphan County
                  
                  Unclassifiable/Attainment
                
                
                  Douglas County
                  
                  Unclassifiable/Attainment
                
                
                  Edwards County
                  
                  Unclassifiable/Attainment
                
                
                  Elk County
                  
                  Unclassifiable/Attainment
                
                
                  Ellis County
                  
                  Unclassifiable/Attainment
                
                
                  Ellsworth County
                  
                  Unclassifiable/Attainment
                
                
                  Finney County
                  
                  Unclassifiable/Attainment
                
                
                  Ford County
                  
                  Unclassifiable/Attainment
                
                
                  Franklin County
                  
                  Unclassifiable/Attainment
                
                
                  Geary County
                  
                  Unclassifiable/Attainment
                
                
                  Gove County
                  
                  Unclassifiable/Attainment
                
                
                  Graham County
                  
                  Unclassifiable/Attainment
                
                
                  Grant County
                  
                  Unclassifiable/Attainment
                
                
                  Gray County
                  
                  Unclassifiable/Attainment
                
                
                  Greeley County
                  
                  Unclassifiable/Attainment
                
                
                  Greenwood County
                  
                  Unclassifiable/Attainment
                
                
                  Hamilton County
                  
                  Unclassifiable/Attainment
                
                
                  Harper County
                  
                  Unclassifiable/Attainment
                
                
                  Harvey County
                  
                  Unclassifiable/Attainment
                
                
                  Haskell County
                  
                  Unclassifiable/Attainment
                
                
                  Hodgeman County
                  
                  Unclassifiable/Attainment
                
                
                  Jackson County
                  
                  Unclassifiable/Attainment
                
                
                  Jefferson County
                  
                  Unclassifiable/Attainment
                
                
                  Jewell County
                  
                  Unclassifiable/Attainment
                
                
                  Johnson County
                  
                  Unclassifiable/Attainment
                
                
                  Kearny County
                  
                  Unclassifiable/Attainment
                
                
                  Kingman County
                  
                  Unclassifiable/Attainment
                
                
                  Kiowa County
                  
                  Unclassifiable/Attainment
                
                
                  Labette County
                  
                  Unclassifiable/Attainment
                
                
                  Lane County
                  
                  Unclassifiable/Attainment
                
                
                  Leavenworth County
                  
                  Unclassifiable/Attainment
                
                
                  Lincoln County
                  
                  Unclassifiable/Attainment
                
                
                  Linn County
                  
                  Unclassifiable/Attainment
                
                
                  
                  Logan County
                  
                  Unclassifiable/Attainment
                
                
                  Lyon County
                  
                  Unclassifiable/Attainment
                
                
                  McPherson County
                  
                  Unclassifiable/Attainment
                
                
                  Marion County
                  
                  Unclassifiable/Attainment
                
                
                  Marshall County
                  
                  Unclassifiable/Attainment
                
                
                  Meade County
                  
                  Unclassifiable/Attainment
                
                
                  Miami County
                  
                  Unclassifiable/Attainment
                
                
                  Mitchell County
                  
                  Unclassifiable/Attainment
                
                
                  Montgomery County
                  
                  Unclassifiable/Attainment
                
                
                  Morris County
                  
                  Unclassifiable/Attainment
                
                
                  Morton County
                  
                  Unclassifiable/Attainment
                
                
                  Nemaha County
                  
                  Unclassifiable/Attainment
                
                
                  Neosho County
                  
                  Unclassifiable/Attainment
                
                
                  Ness County
                  
                  Unclassifiable/Attainment
                
                
                  Norton County
                  
                  Unclassifiable/Attainment
                
                
                  Osage County
                  
                  Unclassifiable/Attainment
                
                
                  Osborne County
                  
                  Unclassifiable/Attainment
                
                
                  Ottawa County
                  
                  Unclassifiable/Attainment
                
                
                  Pawnee County
                  
                  Unclassifiable/Attainment
                
                
                  Phillips County
                  
                  Unclassifiable/Attainment
                
                
                  Pottawatomie County
                  
                  Unclassifiable/Attainment
                
                
                  Pratt County
                  
                  Unclassifiable/Attainment
                
                
                  Rawlins County
                  
                  Unclassifiable/Attainment
                
                
                  Reno County
                  
                  Unclassifiable/Attainment
                
                
                  Republic County
                  
                  Unclassifiable/Attainment
                
                
                  Rice County
                  
                  Unclassifiable/Attainment
                
                
                  Riley County
                  
                  Unclassifiable/Attainment
                
                
                  Rooks County
                  
                  Unclassifiable/Attainment
                
                
                  Rush County
                  
                  Unclassifiable/Attainment
                
                
                  Russell County
                  
                  Unclassifiable/Attainment
                
                
                  Saline County
                  
                  Unclassifiable/Attainment
                
                
                  Scott County
                  
                  Unclassifiable/Attainment
                
                
                  Sedgwick County
                  
                  Unclassifiable/Attainment
                
                
                  Seward County
                  
                  Unclassifiable/Attainment
                
                
                  Shawnee County
                  
                  Unclassifiable/Attainment
                
                
                  Sheridan County
                  
                  Unclassifiable/Attainment
                
                
                  Sherman County
                  
                  Unclassifiable/Attainment
                
                
                  Smith County
                  
                  Unclassifiable/Attainment
                
                
                  Stafford County
                  
                  Unclassifiable/Attainment
                
                
                  Stanton County
                  
                  Unclassifiable/Attainment
                
                
                  Stevens County
                  
                  Unclassifiable/Attainment
                
                
                  Sumner County
                  
                  Unclassifiable/Attainment
                
                
                  Thomas County
                  
                  Unclassifiable/Attainment
                
                
                  Trego County
                  
                  Unclassifiable/Attainment
                
                
                  Wabaunsee County
                  
                  Unclassifiable/Attainment
                
                
                  Wallace County
                  
                  Unclassifiable/Attainment
                
                
                  Washington County
                  
                  Unclassifiable/Attainment
                
                
                  Wichita County
                  
                  Unclassifiable/Attainment
                
                
                  Wilson County
                  
                  Unclassifiable/Attainment
                
                
                  Woodson County
                  
                  Unclassifiable/Attainment
                
                
                  Wyandotte County
                  
                  Unclassifiable/Attainment
                
                
                  1 Includes areas of Indian country located in each county or area, except as otherwise specified.
                
                  2 This date is April 15, 2015, unless otherwise noted.
              
              
                Kansas—1997 24-Hour PM2.5 NAAQS
                [Primary and Secondary]
                
                  Designated area
                  Designation a
                  
                  Date 1
                  
                  Type
                  Classification
                  Date
                  Type
                
                
                  Statewide:
                
                
                  Allen County
                  
                  Unclassifiable/Attainment.
                
                
                  Anderson County
                  
                  Unclassifiable/Attainment.
                
                
                  Atchison County
                  
                  Unclassifiable/Attainment.
                
                
                  Barber County
                  
                  Unclassifiable/Attainment.
                
                
                  Barton County
                  
                  Unclassifiable/Attainment.
                
                
                  Bourbon County
                  
                  Unclassifiable/Attainment.
                
                
                  
                  Brown County
                  
                  Unclassifiable/Attainment.
                
                
                  Butler County
                  
                  Unclassifiable/Attainment.
                
                
                  Chase County
                  
                  Unclassifiable/Attainment.
                
                
                  Chautauqua County
                  
                  Unclassifiable/Attainment.
                
                
                  Cherokee County
                  
                  Unclassifiable/Attainment.
                
                
                  Cheyenne County
                  
                  Unclassifiable/Attainment.
                
                
                  Clark County
                  
                  Unclassifiable/Attainment.
                
                
                  Clay County
                  
                  Unclassifiable/Attainment.
                
                
                  Cloud County
                  
                  Unclassifiable/Attainment.
                
                
                  Coffey County
                  
                  Unclassifiable/Attainment.
                
                
                  Comanche County
                  
                  Unclassifiable/Attainment.
                
                
                  Cowley County
                  
                  Unclassifiable/Attainment.
                
                
                  Crawford County
                  
                  Unclassifiable/Attainment.
                
                
                  Decatur County
                  
                  Unclassifiable/Attainment.
                
                
                  Dickinson County
                  
                  Unclassifiable/Attainment.
                
                
                  Doniphan County
                  
                  Unclassifiable/Attainment.
                
                
                  Douglas County
                  
                  Unclassifiable/Attainment.
                
                
                  Edwards County
                  
                  Unclassifiable/Attainment.
                
                
                  Elk County
                  
                  Unclassifiable/Attainment.
                
                
                  Ellis County
                  
                  Unclassifiable/Attainment.
                
                
                  Ellsworth County
                  
                  Unclassifiable/Attainment.
                
                
                  Finney County
                  
                  Unclassifiable/Attainment.
                
                
                  Ford County
                  
                  Unclassifiable/Attainment.
                
                
                  Franklin County
                  
                  Unclassifiable/Attainment.
                
                
                  Geary County
                  
                  Unclassifiable/Attainment.
                
                
                  Gove County
                  
                  Unclassifiable/Attainment.
                
                
                  Graham County
                  
                  Unclassifiable/Attainment.
                
                
                  Grant County
                  
                  Unclassifiable/Attainment.
                
                
                  Gray County
                  
                  Unclassifiable/Attainment.
                
                
                  Greeley County
                  
                  Unclassifiable/Attainment.
                
                
                  Greenwood County
                  
                  Unclassifiable/Attainment.
                
                
                  Hamilton County
                  
                  Unclassifiable/Attainment.
                
                
                  Harper County
                  
                  Unclassifiable/Attainment.
                
                
                  Harvey County
                  
                  Unclassifiable/Attainment.
                
                
                  Haskell County
                  
                  Unclassifiable/Attainment.
                
                
                  Hodgeman County
                  
                  Unclassifiable/Attainment.
                
                
                  Jackson County
                  
                  Unclassifiable/Attainment.
                
                
                  Jefferson County
                  
                  Unclassifiable/Attainment.
                
                
                  Jewell County
                  
                  Unclassifiable/Attainment.
                
                
                  Johnson County
                  
                  Unclassifiable/Attainment.
                
                
                  Kearny County
                  
                  Unclassifiable/Attainment.
                
                
                  Kingman County
                  
                  Unclassifiable/Attainment.
                
                
                  Kiowa County
                  
                  Unclassifiable/Attainment.
                
                
                  Labette County
                  
                  Unclassifiable/Attainment.
                
                
                  Lane County
                  
                  Unclassifiable/Attainment.
                
                
                  Leavenworth County
                  
                  Unclassifiable/Attainment.
                
                
                  Lincoln County
                  
                  Unclassifiable/Attainment.
                
                
                  Linn County
                  
                  Unclassifiable/Attainment.
                
                
                  Logan County
                  
                  Unclassifiable/Attainment.
                
                
                  Lyon County
                  
                  Unclassifiable/Attainment.
                
                
                  McPherson County
                  
                  Unclassifiable/Attainment.
                
                
                  Marion County
                  
                  Unclassifiable/Attainment.
                
                
                  Marshall County
                  
                  Unclassifiable/Attainment.
                
                
                  Meade County
                  
                  Unclassifiable/Attainment.
                
                
                  Miami County
                  
                  Unclassifiable/Attainment.
                
                
                  Mitchell County
                  
                  Unclassifiable/Attainment.
                
                
                  Montgomery County
                  
                  Unclassifiable/Attainment.
                
                
                  Morris County
                  
                  Unclassifiable/Attainment.
                
                
                  Morton County
                  
                  Unclassifiable/Attainment.
                
                
                  Nemaha County
                  
                  Unclassifiable/Attainment.
                
                
                  Neosho County
                  
                  Unclassifiable/Attainment.
                
                
                  Ness County
                  
                  Unclassifiable/Attainment.
                
                
                  Norton County
                  
                  Unclassifiable/Attainment.
                
                
                  Osage County
                  
                  Unclassifiable/Attainment.
                
                
                  Osborne County
                  
                  Unclassifiable/Attainment.
                
                
                  Ottawa County
                  
                  Unclassifiable/Attainment.
                
                
                  Pawnee County
                  
                  Unclassifiable/Attainment.
                
                
                  Phillips County
                  
                  Unclassifiable/Attainment.
                
                
                  Pottawatomie County
                  
                  Unclassifiable/Attainment.
                
                
                  
                  Pratt County
                  
                  Unclassifiable/Attainment.
                
                
                  Rawlins County
                  
                  Unclassifiable/Attainment.
                
                
                  Reno County
                  
                  Unclassifiable/Attainment.
                
                
                  Republic County
                  
                  Unclassifiable/Attainment.
                
                
                  Rice County
                  
                  Unclassifiable/Attainment.
                
                
                  Riley County
                  
                  Unclassifiable/Attainment.
                
                
                  Rooks County
                  
                  Unclassifiable/Attainment.
                
                
                  Rush County
                  
                  Unclassifiable/Attainment.
                
                
                  Russell County
                  
                  Unclassifiable/Attainment.
                
                
                  Saline County
                  
                  Unclassifiable/Attainment.
                
                
                  Scott County
                  
                  Unclassifiable/Attainment.
                
                
                  Sedgwick County
                  
                  Unclassifiable/Attainment.
                
                
                  Seward County
                  
                  Unclassifiable/Attainment.
                
                
                  Shawnee County
                  
                  Unclassifiable/Attainment.
                
                
                  Sheridan County
                  
                  Unclassifiable/Attainment.
                
                
                  Sherman County
                  
                  Unclassifiable/Attainment.
                
                
                  Smith County
                  
                  Unclassifiable/Attainment.
                
                
                  Stafford County
                  
                  Unclassifiable/Attainment.
                
                
                  Stanton County
                  
                  Unclassifiable/Attainment.
                
                
                  Stevens County
                  
                  Unclassifiable/Attainment.
                
                
                  Sumner County
                  
                  Unclassifiable/Attainment.
                
                
                  Thomas County
                  
                  Unclassifiable/Attainment.
                
                
                  Trego County
                  
                  Unclassifiable/Attainment.
                
                
                  Wabaunsee County
                  
                  Unclassifiable/Attainment.
                
                
                  Wallace County
                  
                  Unclassifiable/Attainment.
                
                
                  Washington County
                  
                  Unclassifiable/Attainment.
                
                
                  Wichita County
                  
                  Unclassifiable/Attainment.
                
                
                  Wilson County
                  
                  Unclassifiable/Attainment.
                
                
                  Woodson County
                  
                  Unclassifiable/Attainment.
                
                
                  Wyandotte County
                  
                  Unclassifiable/Attainment.
                
                
                  a Includes Indian Country located in each county or area, except as otherwise specified.
                
                  1 This date is 90 days after January 5, 2005, unless otherwise noted.
              
              
                Kansas—2006 24-Hour PM2.5 NAAQS
                [Primary and Secondary]
                
                  Designated area
                  Designation a
                  
                  Date 1
                  
                  Type
                  Classification
                  Date
                  Type
                
                
                  Statewide:
                
                
                  Allen County
                  
                  Unclassifiable/Attainment.
                
                
                  Anderson County
                  
                  Unclassifiable/Attainment.
                
                
                  Atchison County
                  
                  Unclassifiable/Attainment.
                
                
                  Barber County
                  
                  Unclassifiable/Attainment.
                
                
                  Barton County
                  
                  Unclassifiable/Attainment.
                
                
                  Bourbon County
                  
                  Unclassifiable/Attainment.
                
                
                  Brown County
                  
                  Unclassifiable/Attainment.
                
                
                  Butler County
                  
                  Unclassifiable/Attainment.
                
                
                  Chase County
                  
                  Unclassifiable/Attainment.
                
                
                  Chautauqua County
                  
                  Unclassifiable/Attainment.
                
                
                  Cherokee County
                  
                  Unclassifiable/Attainment.
                
                
                  Cheyenne County
                  
                  Unclassifiable/Attainment.
                
                
                  Clark County
                  
                  Unclassifiable/Attainment.
                
                
                  Clay County
                  
                  Unclassifiable/Attainment.
                
                
                  Cloud County
                  
                  Unclassifiable/Attainment.
                
                
                  Coffey County
                  
                  Unclassifiable/Attainment.
                
                
                  Comanche County
                  
                  Unclassifiable/Attainment.
                
                
                  Cowley County
                  
                  Unclassifiable/Attainment.
                
                
                  Crawford County
                  
                  Unclassifiable/Attainment.
                
                
                  Decatur County
                  
                  Unclassifiable/Attainment.
                
                
                  Dickinson County
                  
                  Unclassifiable/Attainment.
                
                
                  Doniphan County
                  
                  Unclassifiable/Attainment.
                
                
                  Douglas County
                  
                  Unclassifiable/Attainment.
                
                
                  Edwards County
                  
                  Unclassifiable/Attainment.
                
                
                  Elk County
                  
                  Unclassifiable/Attainment.
                
                
                  Ellis County
                  
                  Unclassifiable/Attainment.
                
                
                  Ellsworth County
                  
                  Unclassifiable/Attainment.
                
                
                  
                  Finney County
                  
                  Unclassifiable/Attainment.
                
                
                  Ford County
                  
                  Unclassifiable/Attainment.
                
                
                  Franklin County
                  
                  Unclassifiable/Attainment.
                
                
                  Geary County
                  
                  Unclassifiable/Attainment.
                
                
                  Gove County
                  
                  Unclassifiable/Attainment.
                
                
                  Graham County
                  
                  Unclassifiable/Attainment.
                
                
                  Grant County
                  
                  Unclassifiable/Attainment.
                
                
                  Gray County
                  
                  Unclassifiable/Attainment.
                
                
                  Greeley County
                  
                  Unclassifiable/Attainment.
                
                
                  Greenwood County
                  
                  Unclassifiable/Attainment.
                
                
                  Hamilton County
                  
                  Unclassifiable/Attainment.
                
                
                  Harper County
                  
                  Unclassifiable/Attainment.
                
                
                  Harvey County
                  
                  Unclassifiable/Attainment.
                
                
                  Haskell County
                  
                  Unclassifiable/Attainment.
                
                
                  Hodgeman County
                  
                  Unclassifiable/Attainment.
                
                
                  Jackson County
                  
                  Unclassifiable/Attainment.
                
                
                  Jefferson County
                  
                  Unclassifiable/Attainment.
                
                
                  Jewell County
                  
                  Unclassifiable/Attainment.
                
                
                  Johnson County
                  
                  Unclassifiable/Attainment.
                
                
                  Kearny County
                  
                  Unclassifiable/Attainment.
                
                
                  Kingman County
                  
                  Unclassifiable/Attainment.
                
                
                  Kiowa County
                  
                  Unclassifiable/Attainment.
                
                
                  Labette County
                  
                  Unclassifiable/Attainment.
                
                
                  Lane County
                  
                  Unclassifiable/Attainment.
                
                
                  Leavenworth County
                  
                  Unclassifiable/Attainment.
                
                
                  Lincoln County
                  
                  Unclassifiable/Attainment.
                
                
                  Linn County
                  
                  Unclassifiable/Attainment.
                
                
                  Logan County
                  
                  Unclassifiable/Attainment.
                
                
                  Lyon County
                  
                  Unclassifiable/Attainment.
                
                
                  McPherson County
                  
                  Unclassifiable/Attainment.
                
                
                  Marion County
                  
                  Unclassifiable/Attainment.
                
                
                  Marshall County
                  
                  Unclassifiable/Attainment.
                
                
                  Meade County
                  
                  Unclassifiable/Attainment.
                
                
                  Miami County
                  
                  Unclassifiable/Attainment.
                
                
                  Mitchell County
                  
                  Unclassifiable/Attainment.
                
                
                  Montgomery County
                  
                  Unclassifiable/Attainment.
                
                
                  Morris County
                  
                  Unclassifiable/Attainment.
                
                
                  Morton County
                  
                  Unclassifiable/Attainment.
                
                
                  Nemaha County
                  
                  Unclassifiable/Attainment.
                
                
                  Neosho County
                  
                  Unclassifiable/Attainment.
                
                
                  Ness County
                  
                  Unclassifiable/Attainment.
                
                
                  Norton County
                  
                  Unclassifiable/Attainment.
                
                
                  Osage County
                  
                  Unclassifiable/Attainment.
                
                
                  Osborne County
                  
                  Unclassifiable/Attainment.
                
                
                  Ottawa County
                  
                  Unclassifiable/Attainment.
                
                
                  Pawnee County
                  
                  Unclassifiable/Attainment.
                
                
                  Phillips County
                  
                  Unclassifiable/Attainment.
                
                
                  Pottawatomie County
                  
                  Unclassifiable/Attainment.
                
                
                  Pratt County
                  
                  Unclassifiable/Attainment.
                
                
                  Rawlins County
                  
                  Unclassifiable/Attainment.
                
                
                  Reno County
                  
                  Unclassifiable/Attainment.
                
                
                  Republic County
                  
                  Unclassifiable/Attainment.
                
                
                  Rice County
                  
                  Unclassifiable/Attainment.
                
                
                  Riley County
                  
                  Unclassifiable/Attainment.
                
                
                  Rooks County
                  
                  Unclassifiable/Attainment.
                
                
                  Rush County
                  
                  Unclassifiable/Attainment.
                
                
                  Russell County
                  
                  Unclassifiable/Attainment.
                
                
                  Saline County
                  
                  Unclassifiable/Attainment.
                
                
                  Scott County
                  
                  Unclassifiable/Attainment.
                
                
                  Sedgwick County
                  
                  Unclassifiable/Attainment.
                
                
                  Seward County
                  
                  Unclassifiable/Attainment.
                
                
                  Shawnee County
                  
                  Unclassifiable/Attainment.
                
                
                  Sheridan County
                  
                  Unclassifiable/Attainment.
                
                
                  Sherman County
                  
                  Unclassifiable/Attainment.
                
                
                  Smith County
                  
                  Unclassifiable/Attainment.
                
                
                  Stafford County
                  
                  Unclassifiable/Attainment.
                
                
                  Stanton County
                  
                  Unclassifiable/Attainment.
                
                
                  Stevens County
                  
                  Unclassifiable/Attainment.
                
                
                  Sumner County
                  
                  Unclassifiable/Attainment.
                
                
                  
                  Thomas County
                  
                  Unclassifiable/Attainment.
                
                
                  Trego County
                  
                  Unclassifiable/Attainment.
                
                
                  Wabaunsee County
                  
                  Unclassifiable/Attainment.
                
                
                  Wallace County
                  
                  Unclassifiable/Attainment.
                
                
                  Washington County
                  
                  Unclassifiable/Attainment.
                
                
                  Wichita County
                  
                  Unclassifiable/Attainment.
                
                
                  Wilson County
                  
                  Unclassifiable/Attainment.
                
                
                  Woodson County
                  
                  Unclassifiable/Attainment.
                
                
                  Wyandotte County
                  
                  Unclassifiable/Attainment.
                
                
                  a Includes Indian Country located in each county or area, except as otherwise specified.
                
                  1 This date is 30 days after November 13, 2009, unless otherwise noted.
              
              
                Kansas—NO2 (1971 Annual Standard)
                
                  Designated area
                  Does not meet primary standards
                  Cannot be classified or better than national standards
                
                
                  Allen County
                  
                  X
                
                
                  Anderson County
                  
                  X
                
                
                  Atchison County
                  
                  X
                
                
                  Barber County
                  
                  X
                
                
                  Barton County
                  
                  X
                
                
                  Bourbon County
                  
                  X
                
                
                  Brown County
                  
                  X
                
                
                  Butler County
                  
                  X
                
                
                  Chase County
                  
                  X
                
                
                  Chautauqua County
                  
                  X
                
                
                  Cherokee County
                  
                  X
                
                
                  Cheyenne County
                  
                  X
                
                
                  Clark County
                  
                  X
                
                
                  Clay County
                  
                  X
                
                
                  Cloud County
                  
                  X
                
                
                  Coffey County
                  
                  X
                
                
                  Comanche County
                  
                  X
                
                
                  Cowley County
                  
                  X
                
                
                  Crawford County
                  
                  X
                
                
                  Decatur County
                  
                  X
                
                
                  Dickerson County
                  
                  X
                
                
                  Doniphan County
                  
                  X
                
                
                  Douglas County
                  
                  X
                
                
                  Edwards County
                  
                  X
                
                
                  Elk County
                  
                  X
                
                
                  Ellis County
                  
                  X
                
                
                  Ellsworth County
                  
                  X
                
                
                  Finney County
                  
                  X
                
                
                  Ford County
                  
                  X
                
                
                  Franklin County
                  
                  X
                
                
                  Geary County
                  
                  X
                
                
                  Gove County
                  
                  X
                
                
                  Graham County
                  
                  X
                
                
                  Grant County
                  
                  X
                
                
                  Gray County
                  
                  X
                
                
                  Greeley County
                  
                  X
                
                
                  Greenwood County
                  
                  X
                
                
                  Hamilton County
                  
                  X
                
                
                  Harper County
                  
                  X
                
                
                  Harvey County
                  
                  X
                
                
                  Haskell County
                  
                  X
                
                
                  Hodgeman County
                  
                  X
                
                
                  Jackson County
                  
                  X
                
                
                  Jefferson County
                  
                  X
                
                
                  Jewell County
                  
                  X
                
                
                  Johnson County
                  
                  X
                
                
                  Kearney County
                  
                  X
                
                
                  Kingman County
                  
                  X
                
                
                  Kiowa County
                  
                  X
                
                
                  Labette County
                  
                  X
                
                
                  
                  Lane County
                  
                  X
                
                
                  Levenworth County
                  
                  X
                
                
                  Lincoln County
                  
                  X
                
                
                  Linn County
                  
                  X
                
                
                  Logan County
                  
                  X
                
                
                  Lyon County
                  
                  X
                
                
                  McPhearon County
                  
                  X
                
                
                  Marion County
                  
                  X
                
                
                  Marshall County
                  
                  X
                
                
                  Meade County
                  
                  X
                
                
                  Miami County
                  
                  X
                
                
                  Mitchell County
                  
                  X
                
                
                  Montgomery County
                  
                  X
                
                
                  Morris County
                  
                  X
                
                
                  Morton County
                  
                  X
                
                
                  Nemaha County
                  
                  X
                
                
                  Neosho County
                  
                  X
                
                
                  Ness County
                  
                  X
                
                
                  Norton County
                  
                  X
                
                
                  Osage County
                  
                  X
                
                
                  Osborne County
                  
                  X
                
                
                  Ottawa County
                  
                  X
                
                
                  Pawnee County
                  
                  X
                
                
                  Phillips County
                  
                  X
                
                
                  Pottawatomie County
                  
                  X
                
                
                  Pratt County
                  
                  X
                
                
                  Rawlins County
                  
                  X
                
                
                  Reno County
                  
                  X
                
                
                  Republic County
                  
                  X
                
                
                  Rice County
                  
                  X
                
                
                  Riley County
                  
                  X
                
                
                  Rooks County
                  
                  X
                
                
                  Rush County
                  
                  X
                
                
                  Russell County
                  
                  X
                
                
                  Saline County
                  
                  X
                
                
                  Scott County
                  
                  X
                
                
                  Sedgwick County
                  
                  X
                
                
                  Seward County
                  
                  X
                
                
                  Shawnee County
                  
                  X
                
                
                  Sheridan County
                  
                  X
                
                
                  Sherman County
                  
                  X
                
                
                  Smith County
                  
                  X
                
                
                  Stafford County
                  
                  X
                
                
                  Stanton County
                  
                  X
                
                
                  Stevens County
                  
                  X
                
                
                  Sumner County
                  
                  X
                
                
                  Thomas County
                  
                  X
                
                
                  Trego County
                  
                  X
                
                
                  Wabaunsee County
                  
                  X
                
                
                  Wallace County
                  
                  X
                
                
                  Washington County
                  
                  X
                
                
                  Wichita County
                  
                  X
                
                
                  Wilson County
                  
                  X
                
                
                  Woodson County
                  
                  X
                
                
                  Wyandotte County
                  
                  X
                
              
              
                Kansas—NO2 (2010 1-Hour Standard)
                
                  Designated area
                  Designation a
                  
                  Date 1
                  
                  Type
                
                
                  Allen County
                  
                  Unclassifiable/Attainment.
                
                
                  Anderson County
                  
                  Unclassifiable/Attainment.
                
                
                  Atchison County
                  
                  Unclassifiable/Attainment.
                
                
                  Barber County
                  
                  Unclassifiable/Attainment.
                
                
                  Barton County
                  
                  Unclassifiable/Attainment.
                
                
                  Bourbon County
                  
                  Unclassifiable/Attainment.
                
                
                  Brown County
                  
                  Unclassifiable/Attainment.
                
                
                  
                  Butler County
                  
                  Unclassifiable/Attainment.
                
                
                  Chase County
                  
                  Unclassifiable/Attainment.
                
                
                  Chautauqua County
                  
                  Unclassifiable/Attainment.
                
                
                  Cherokee County
                  
                  Unclassifiable/Attainment.
                
                
                  Cheyenne County
                  
                  Unclassifiable/Attainment.
                
                
                  Clark County
                  
                  Unclassifiable/Attainment.
                
                
                  Clay County
                  
                  Unclassifiable/Attainment.
                
                
                  Cloud County
                  
                  Unclassifiable/Attainment.
                
                
                  Coffey County
                  
                  Unclassifiable/Attainment.
                
                
                  Comanche County
                  
                  Unclassifiable/Attainment.
                
                
                  Cowley County
                  
                  Unclassifiable/Attainment.
                
                
                  Crawford County
                  
                  Unclassifiable/Attainment.
                
                
                  Decatur County
                  
                  Unclassifiable/Attainment.
                
                
                  Dickinson County
                  
                  Unclassifiable/Attainment.
                
                
                  Doniphan County
                  
                  Unclassifiable/Attainment.
                
                
                  Douglas County
                  
                  Unclassifiable/Attainment.
                
                
                  Edwards County
                  
                  Unclassifiable/Attainment.
                
                
                  Elk County
                  
                  Unclassifiable/Attainment.
                
                
                  Ellis County
                  
                  Unclassifiable/Attainment.
                
                
                  Ellsworth County
                  
                  Unclassifiable/Attainment.
                
                
                  Finney County
                  
                  Unclassifiable/Attainment.
                
                
                  Ford County
                  
                  Unclassifiable/Attainment.
                
                
                  Franklin County
                  
                  Unclassifiable/Attainment.
                
                
                  Geary County
                  
                  Unclassifiable/Attainment.
                
                
                  Gove County
                  
                  Unclassifiable/Attainment.
                
                
                  Graham County
                  
                  Unclassifiable/Attainment.
                
                
                  Grant County
                  
                  Unclassifiable/Attainment.
                
                
                  Gray County
                  
                  Unclassifiable/Attainment.
                
                
                  Greeley County
                  
                  Unclassifiable/Attainment.
                
                
                  Greenwood County
                  
                  Unclassifiable/Attainment.
                
                
                  Hamilton County
                  
                  Unclassifiable/Attainment.
                
                
                  Harper County
                  
                  Unclassifiable/Attainment.
                
                
                  Harvey County
                  
                  Unclassifiable/Attainment.
                
                
                  Haskell County
                  
                  Unclassifiable/Attainment.
                
                
                  Hodgeman County
                  
                  Unclassifiable/Attainment.
                
                
                  Jackson County
                  
                  Unclassifiable/Attainment.
                
                
                  Jefferson County
                  
                  Unclassifiable/Attainment.
                
                
                  Jewell County
                  
                  Unclassifiable/Attainment.
                
                
                  Johnson County
                  
                  Unclassifiable/Attainment.
                
                
                  Kearny County
                  
                  Unclassifiable/Attainment.
                
                
                  Kingman County
                  
                  Unclassifiable/Attainment.
                
                
                  Kiowa County
                  
                  Unclassifiable/Attainment.
                
                
                  Labette County
                  
                  Unclassifiable/Attainment.
                
                
                  Lane County
                  
                  Unclassifiable/Attainment.
                
                
                  Leavenworth County
                  
                  Unclassifiable/Attainment.
                
                
                  Lincoln County
                  
                  Unclassifiable/Attainment.
                
                
                  Linn County
                  
                  Unclassifiable/Attainment.
                
                
                  Logan County
                  
                  Unclassifiable/Attainment.
                
                
                  Lyon County
                  
                  Unclassifiable/Attainment.
                
                
                  McPherson County
                  
                  Unclassifiable/Attainment.
                
                
                  Marion County
                  
                  Unclassifiable/Attainment.
                
                
                  Marshall County
                  
                  Unclassifiable/Attainment.
                
                
                  Meade County
                  
                  Unclassifiable/Attainment.
                
                
                  Miami County
                  
                  Unclassifiable/Attainment.
                
                
                  Mitchell County
                  
                  Unclassifiable/Attainment.
                
                
                  Montgomery County
                  
                  Unclassifiable/Attainment.
                
                
                  Morris County
                  
                  Unclassifiable/Attainment.
                
                
                  Morton County
                  
                  Unclassifiable/Attainment.
                
                
                  Nemaha County
                  
                  Unclassifiable/Attainment.
                
                
                  Neosho County
                  
                  Unclassifiable/Attainment.
                
                
                  Ness County
                  
                  Unclassifiable/Attainment.
                
                
                  Norton County
                  
                  Unclassifiable/Attainment.
                
                
                  Osage County
                  
                  Unclassifiable/Attainment.
                
                
                  Osborne County
                  
                  Unclassifiable/Attainment.
                
                
                  Ottawa County
                  
                  Unclassifiable/Attainment.
                
                
                  Pawnee County
                  
                  Unclassifiable/Attainment.
                
                
                  Phillips County
                  
                  Unclassifiable/Attainment.
                
                
                  Pottawatomie County
                  
                  Unclassifiable/Attainment.
                
                
                  Pratt County
                  
                  Unclassifiable/Attainment.
                
                
                  Rawlins County
                  
                  Unclassifiable/Attainment.
                
                
                  
                  Reno County
                  
                  Unclassifiable/Attainment.
                
                
                  Republic County
                  
                  Unclassifiable/Attainment.
                
                
                  Rice County
                  
                  Unclassifiable/Attainment.
                
                
                  Riley County
                  
                  Unclassifiable/Attainment.
                
                
                  Rooks County
                  
                  Unclassifiable/Attainment.
                
                
                  Rush County
                  
                  Unclassifiable/Attainment.
                
                
                  Russell County
                  
                  Unclassifiable/Attainment.
                
                
                  Saline County
                  
                  Unclassifiable/Attainment.
                
                
                  Scott County
                  
                  Unclassifiable/Attainment.
                
                
                  Sedgwick County
                  
                  Unclassifiable/Attainment.
                
                
                  Seward County
                  
                  Unclassifiable/Attainment.
                
                
                  Shawnee County
                  
                  Unclassifiable/Attainment.
                
                
                  Sheridan County
                  
                  Unclassifiable/Attainment.
                
                
                  Sherman County
                  
                  Unclassifiable/Attainment.
                
                
                  Smith County
                  
                  Unclassifiable/Attainment.
                
                
                  Stafford County
                  
                  Unclassifiable/Attainment.
                
                
                  Stanton County
                  
                  Unclassifiable/Attainment.
                
                
                  Stevens County
                  
                  Unclassifiable/Attainment.
                
                
                  Sumner County
                  
                  Unclassifiable/Attainment.
                
                
                  Thomas County
                  
                  Unclassifiable/Attainment.
                
                
                  Trego County
                  
                  Unclassifiable/Attainment.
                
                
                  Wabaunsee County
                  
                  Unclassifiable/Attainment.
                
                
                  Wallace County
                  
                  Unclassifiable/Attainment.
                
                
                  Washington County
                  
                  Unclassifiable/Attainment.
                
                
                  Wichita County
                  
                  Unclassifiable/Attainment.
                
                
                  Wilson County
                  
                  Unclassifiable/Attainment.
                
                
                  Woodson County
                  
                  Unclassifiable/Attainment.
                
                
                  Wyandotte County
                  
                  Unclassifiable/Attainment.
                
                
                  a Includes Indian Country located in each county or area, except as otherwise specified.
                
                  1 This date is 90 days after October 31, 2011, unless otherwise noted.
              
              
                Kansas—1997 8-Hour Ozone NAAQS
                [Primary and Secondary]
                
                  Designated area
                  Designation a
                  
                  Date 1
                  
                  Type
                  Category/classification
                  Date 1
                  
                  Type
                
                
                  Kansas City, KS-MO:
                
                
                  Johnson County
                  5/3/05
                  Attainment.
                
                
                  Linn County
                  5/3/05
                  Attainment.
                
                
                  Miami County
                  5/3/05
                  Attainment.
                
                
                  Wyandotte County
                  5/3/05
                  Attainment.
                
                
                  Rest of State:
                
                
                  Allen County
                  
                  Unclassifiable/Attainment.
                
                
                  Anderson County
                  
                  Unclassifiable/Attainment.
                
                
                  Atchison County
                  
                  Unclassifiable/Attainment.
                
                
                  Barber County
                  
                  Unclassifiable/Attainment.
                
                
                  Barton County
                  
                  Unclassifiable/Attainment.
                
                
                  Bourbon County
                  
                  Unclassifiable/Attainment.
                
                
                  Brown County
                  
                  Unclassifiable/Attainment.
                
                
                  Butler County
                  
                  Unclassifiable/Attainment.
                
                
                  Chase County
                  
                  Unclassifiable/Attainment.
                
                
                  Chautauqua County
                  
                  Unclassifiable/Attainment.
                
                
                  Cherokee County
                  
                  Unclassifiable/Attainment.
                
                
                  Cheyenne County
                  
                  Unclassifiable/Attainment.
                
                
                  Clark County
                  
                  Unclassifiable/Attainment.
                
                
                  Clay County
                  
                  Unclassifiable/Attainment.
                
                
                  Cloud County
                  
                  Unclassifiable/Attainment.
                
                
                  Coffey County
                  
                  Unclassifiable/Attainment.
                
                
                  Comanche County
                  
                  Unclassifiable/Attainment.
                
                
                  Cowley County
                  
                  Unclassifiable/Attainment.
                
                
                  Crawford County
                  
                  Unclassifiable/Attainment.
                
                
                  Decatur County
                  
                  Unclassifiable/Attainment.
                
                
                  Dickinson County
                  
                  Unclassifiable/Attainment.
                
                
                  Doniphan County
                  
                  Unclassifiable/Attainment.
                
                
                  Douglas County
                  
                  Unclassifiable/Attainment.
                
                
                  Edwards County
                  
                  Unclassifiable/Attainment.
                
                
                  Elk County
                  
                  Unclassifiable/Attainment.
                
                
                  Ellis County
                  
                  Unclassifiable/Attainment.
                
                
                  
                  Ellsworth County
                  
                  Unclassifiable/Attainment.
                
                
                  Finney County
                  
                  Unclassifiable/Attainment.
                
                
                  Ford County
                  
                  Unclassifiable/Attainment.
                
                
                  Franklin County
                  
                  Unclassifiable/Attainment.
                
                
                  Geary County
                  
                  Unclassifiable/Attainment.
                
                
                  Gove County
                  
                  Unclassifiable/Attainment.
                
                
                  Graham County
                  
                  Unclassifiable/Attainment.
                
                
                  Grant County
                  
                  Unclassifiable/Attainment.
                
                
                  Gray County
                  
                  Unclassifiable/Attainment.
                
                
                  Greeley County
                  
                  Unclassifiable/Attainment.
                
                
                  Greenwood County
                  
                  Unclassifiable/Attainment.
                
                
                  Hamilton County
                  
                  Unclassifiable/Attainment.
                
                
                  Harper County
                  
                  Unclassifiable/Attainment.
                
                
                  Harvey County
                  
                  Unclassifiable/Attainment.
                
                
                  Haskell County
                  
                  Unclassifiable/Attainment.
                
                
                  Hodgeman County
                  
                  Unclassifiable/Attainment.
                
                
                  Jackson County
                  
                  Unclassifiable/Attainment.
                
                
                  Jefferson County
                  
                  Unclassifiable/Attainment.
                
                
                  Jewell County
                  
                  Unclassifiable/Attainment.
                
                
                  Kearny County
                  
                  Unclassifiable/Attainment.
                
                
                  Kingman County
                  
                  Unclassifiable/Attainment.
                
                
                  Kiowa County
                  
                  Unclassifiable/Attainment.
                
                
                  Labette County
                  
                  Unclassifiable/Attainment.
                
                
                  Lane County
                  
                  Unclassifiable/Attainment.
                
                
                  Leavenworth County
                  
                  Unclassifiable/Attainment.
                
                
                  Lincoln County
                  
                  Unclassifiable/Attainment.
                
                
                  Logan County
                  
                  Unclassifiable/Attainment.
                
                
                  Lyon County
                  
                  Unclassifiable/Attainment.
                
                
                  Marion County
                  
                  Unclassifiable/Attainment.
                
                
                  Marshall County
                  
                  Unclassifiable/Attainment.
                
                
                  McPherson County
                  
                  Unclassifiable/Attainment.
                
                
                  Meade County
                  
                  Unclassifiable/Attainment.
                
                
                  Mitchell County
                  
                  Unclassifiable/Attainment.
                
                
                  Montgomery County
                  
                  Unclassifiable/Attainment.
                
                
                  Morris County
                  
                  Unclassifiable/Attainment.
                
                
                  Morton County
                  
                  Unclassifiable/Attainment.
                
                
                  Nemaha County
                  
                  Unclassifiable/Attainment.
                
                
                  Neosho County
                  
                  Unclassifiable/Attainment.
                
                
                  Ness County
                  
                  Unclassifiable/Attainment.
                
                
                  Norton County
                  
                  Unclassifiable/Attainment.
                
                
                  Osage County
                  
                  Unclassifiable/Attainment.
                
                
                  Osborne County
                  
                  Unclassifiable/Attainment.
                
                
                  Ottawa County
                  
                  Unclassifiable/Attainment.
                
                
                  Pawnee County
                  
                  Unclassifiable/Attainment.
                
                
                  Phillips County
                  
                  Unclassifiable/Attainment.
                
                
                  Pottawatomie County
                  
                  Unclassifiable/Attainment.
                
                
                  Pratt County
                  
                  Unclassifiable/Attainment.
                
                
                  Rawlins County
                  
                  Unclassifiable/Attainment.
                
                
                  Reno County
                  
                  Unclassifiable/Attainment.
                
                
                  Republic County
                  
                  Unclassifiable/Attainment.
                
                
                  Rice County
                  
                  Unclassifiable/Attainment.
                
                
                  Riley County
                  
                  Unclassifiable/Attainment.
                
                
                  Rooks County
                  
                  Unclassifiable/Attainment.
                
                
                  Rush County
                  
                  Unclassifiable/Attainment.
                
                
                  Russell County
                  
                  Unclassifiable/Attainment.
                
                
                  Saline County
                  
                  Unclassifiable/Attainment.
                
                
                  Scott County
                  
                  Unclassifiable/Attainment.
                
                
                  Sedgwick County
                  
                  Unclassifiable/Attainment.
                
                
                  Seward County
                  
                  Unclassifiable/Attainment.
                
                
                  Shawnee County
                  
                  Unclassifiable/Attainment.
                
                
                  Sheridan County
                  
                  Unclassifiable/Attainment.
                
                
                  Sherman County
                  
                  Unclassifiable/Attainment.
                
                
                  Smith County
                  
                  Unclassifiable/Attainment.
                
                
                  Stafford County
                  
                  Unclassifiable/Attainment.
                
                
                  Stanton County
                  
                  Unclassifiable/Attainment.
                
                
                  Stevens County
                  
                  Unclassifiable/Attainment.
                
                
                  Sumner County
                  
                  Unclassifiable/Attainment.
                
                
                  Thomas County
                  
                  Unclassifiable/Attainment.
                
                
                  Trego County
                  
                  Unclassifiable/Attainment.
                
                
                  
                  Wabaunsee County
                  
                  Unclassifiable/Attainment.
                
                
                  Wallace County
                  
                  Unclassifiable/Attainment.
                
                
                  Washington County
                  
                  Unclassifiable/Attainment.
                
                
                  Wichita County
                  
                  Unclassifiable/Attainment.
                
                
                  Wilson County
                  
                  Unclassifiable/Attainment.
                
                
                  Woodson County
                  
                  Unclassifiable/Attainment.
                
                
                  a Includes Indian Country located in each county or area, except as otherwise specified.
                
                  1 This date is June 15, 2004, unless otherwise noted.
              
              
                Kansas—2008 8-Hour Ozone NAAQS
                [Primary and Secondary]
                
                  Designated area
                  Designation
                  Date 1
                  
                  Type
                  Classification
                  Date 1
                  
                  Type
                
                
                  Statewide and Any Areas of Indian Country:
                  
                  Unclassifiable/Attainment
                
                
                  Allen County
                
                
                  Anderson County
                
                
                  Atchison County
                
                
                  Barber County
                
                
                  Barton County
                
                
                  Bourbon County
                
                
                  Brown County
                
                
                  Butler County
                
                
                  Chase County
                
                
                  Chautauqua County
                
                
                  Cherokee County
                
                
                  Cheyenne County
                
                
                  Clark County
                
                
                  Clay County
                
                
                  Cloud County
                
                
                  Coffey County
                
                
                  Comanche County
                
                
                  Cowley County
                
                
                  Crawford County
                
                
                  Decatur County
                
                
                  Dickinson County
                
                
                  Doniphan County
                
                
                  Douglas County
                
                
                  Edwards County
                
                
                  Elk County
                
                
                  Ellis County
                
                
                  Ellsworth County
                
                
                  Finney County
                
                
                  Ford County
                
                
                  Franklin County
                
                
                  Geary County
                
                
                  Gove County
                
                
                  Graham County
                
                
                  Grant County
                
                
                  Gray County
                
                
                  Greeley County
                
                
                  Greenwood County
                
                
                  Hamilton County
                
                
                  Harper County
                
                
                  Harvey County
                
                
                  Haskell County
                
                
                  Hodgeman County
                
                
                  Jackson County
                
                
                  Jefferson County
                
                
                  Jewell County
                
                
                  Johnson County
                
                
                  Kearny County
                
                
                  Kingman County
                
                
                  Kiowa County
                
                
                  Labette County
                
                
                  
                  Lane County
                
                
                  Leavenworth County
                
                
                  Lincoln County
                
                
                  Linn County
                
                
                  Logan County
                
                
                  Lyon County
                
                
                  McPherson County
                
                
                  Marion County
                
                
                  Marshall County
                
                
                  Meade County
                
                
                  Miami County
                
                
                  Mitchell County
                
                
                  Montgomery County
                
                
                  Morris County
                
                
                  Morton County
                
                
                  Nemaha County
                
                
                  Neosho County
                
                
                  Ness County
                
                
                  Norton County
                
                
                  Osage County
                
                
                  Osborne County
                
                
                  Ottawa County
                
                
                  Pawnee County
                
                
                  Phillips County
                
                
                  Pottawatomie County
                
                
                  Pratt County
                
                
                  Rawlins County
                
                
                  Reno County
                
                
                  Republic County
                
                
                  Rice County
                
                
                  Riley County
                
                
                  Rooks County
                
                
                  Rush County
                
                
                  Russell County
                
                
                  Saline County
                
                
                  Scott County
                
                
                  Sedgwick County
                
                
                  Seward County
                
                
                  Shawnee County
                
                
                  Sheridan County
                
                
                  Sherman County
                
                
                  Smith County
                
                
                  Stafford County
                
                
                  Stanton County
                
                
                  Stevens County
                
                
                  Sumner County
                
                
                  Thomas County
                
                
                  Trego County
                
                
                  Wabaunsee County
                
                
                  Wallace County
                
                
                  Washington County
                
                
                  Wichita County
                
                
                  Wilson County
                
                
                  Woodson County
                
                
                  Wyandotte County
                
                
                  1 This date is July 20, 2012, unless otherwise noted.
              
              
                Kansas—2015 8-Hour Ozone NAAQS
                [Primary and Secondary]
                
                  Designated area 1
                  
                  Designation
                  Date 2
                  
                  Type
                  Classification
                  Date
                  Type
                
                
                  Statewide
                  
                  Attainment/Unclassifiable
                
                
                  Allen County.
                  
                
                
                  Anderson County.
                  
                
                
                  Atchison County.
                  
                
                
                  
                  Barber County.
                  
                
                
                  Barton County.
                  
                
                
                  Bourbon County.
                  
                
                
                  Brown County.
                  
                
                
                  Butler County.
                  
                
                
                  Chase County.
                  
                
                
                  Chautauqua County.
                  
                
                
                  Cherokee County.
                  
                
                
                  Cheyenne County.
                  
                
                
                  Clark County.
                  
                
                
                  Clay County.
                  
                
                
                  Cloud County.
                  
                
                
                  Coffey County.
                  
                
                
                  Comanche County.
                  
                
                
                  Cowley County.
                  
                
                
                  Crawford County.
                  
                
                
                  Decatur County.
                  
                
                
                  Dickinson County.
                  
                
                
                  Doniphan County.
                  
                
                
                  Douglas County.
                  
                
                
                  Edwards County.
                  
                
                
                  Elk County.
                  
                
                
                  Ellis County.
                  
                
                
                  Ellsworth County.
                  
                
                
                  Finney County.
                  
                
                
                  Ford County.
                  
                
                
                  Franklin County.
                  
                
                
                  Geary County.
                  
                
                
                  Gove County.
                  
                
                
                  Graham County.
                  
                
                
                  Grant County.
                  
                
                
                  Gray County.
                  
                
                
                  Greeley County.
                  
                
                
                  Greenwood County.
                  
                
                
                  Hamilton County.
                  
                
                
                  Harper County.
                  
                
                
                  Harvey County.
                  
                
                
                  Haskell County.
                  
                
                
                  Hodgeman County.
                  
                
                
                  Jackson County.
                  
                
                
                  Jefferson County.
                  
                
                
                  Jewell County.
                  
                
                
                  Johnson County.
                  
                
                
                  Kearny County.
                  
                
                
                  Kingman County.
                  
                
                
                  Kiowa County.
                  
                
                
                  Labette County.
                  
                
                
                  Lane County.
                  
                
                
                  Leavenworth County.
                  
                
                
                  Lincoln County.
                  
                
                
                  Linn County.
                  
                
                
                  Logan County.
                  
                
                
                  Lyon County.
                  
                
                
                  McPherson County.
                  
                
                
                  Marion County.
                  
                
                
                  Marshall County.
                  
                
                
                  Meade County.
                  
                
                
                  Miami County.
                  
                
                
                  Mitchell County.
                  
                
                
                  Montgomery County.
                  
                
                
                  Morris County.
                  
                
                
                  Morton County.
                  
                
                
                  Nemaha County.
                  
                
                
                  Neosho County.
                  
                
                
                  Ness County.
                  
                
                
                  Norton County.
                  
                
                
                  Osage County.
                  
                
                
                  Osborne County.
                  
                
                
                  Ottawa County.
                  
                
                
                  
                  Pawnee County.
                  
                
                
                  Phillips County.
                  
                
                
                  Pottawatomie County.
                  
                
                
                  Pratt County.
                  
                
                
                  Rawlins County.
                  
                
                
                  Reno County.
                  
                
                
                  Republic County.
                  
                
                
                  Rice County.
                  
                
                
                  Riley County.
                  
                
                
                  Rooks County.
                  
                
                
                  Rush County.
                  
                
                
                  Russell County.
                  
                
                
                  Saline County.
                  
                
                
                  Scott County.
                  
                
                
                  Sedgwick County.
                  
                
                
                  Seward County.
                  
                
                
                  Shawnee County.
                  
                
                
                  Sheridan County.
                  
                
                
                  Sherman County.
                  
                
                
                  Smith County.
                  
                
                
                  Stafford County.
                  
                
                
                  Stanton County.
                  
                
                
                  Stevens County.
                  
                
                
                  Sumner County.
                  
                
                
                  Thomas County.
                  
                
                
                  Trego County.
                  
                
                
                  Wabaunsee County.
                  
                
                
                  Wallace County.
                  
                
                
                  Washington County.
                  
                
                
                  Wichita County.
                  
                
                
                  Wilson County.
                  
                
                
                  Woodson County.
                  
                
                
                  Wyandotte County.
                  
                
                
                  1 Includes any Indian country in each county or area, unless otherwise specified. EPA is not determining the boundaries of any area of Indian country in this table, including any area of Indian country located in the larger designation area. The inclusion of any Indian country in the designation area is not a determination that the state has regulatory authority under the Clean Air Act for such Indian country.
                
                  2 This date is January 16, 2018, unless otherwise noted.
              
              
                Kansas—2008 Lead NAAQS
                
                  Designated area
                  Designation for the 2008 NAAQS a
                  
                  Date 1
                  
                  Type
                
                
                  Saline County, KS:
                
                
                  Saline County (part)
                  
                  Nonattainment.
                
                
                  Area bounded by Schilling Rd. on the north, 1/4 mile west of S. Ohio St. on the east, Water Well Rd. on the south, and 9th Street on the west.
                
                
                  Rest of State
                  
                  Unclassifiable/Attainment.
                
                
                  a Includes Indian Country located in each county or area, except as otherwise specified.
                
                  1 December 31, 2011 unless otherwise noted.
              
              [48 FR 46783, Oct. 14, 1983]
              
                Editorial Note:
                For Federal Register citations affecting § 81.317, see the List of CFR Sections Affected, which appears in the Finding Aids section of the printed volume and at www.govinfo.gov.
                
              
            
            
              
              § 81.318
              Kentucky.
              
                Kentucky—TSP
                
                  Designated area
                  Does not meet primary standards
                  Does not meet secondary standards
                  Cannot be classified
                  Better than national standards
                
                
                  Adair County
                  
                  
                  
                  X
                
                
                  Allen County
                  
                  
                  
                  X
                
                
                  Anderson County
                  
                  
                  
                  X
                
                
                  Ballard County
                  
                  
                  
                  X
                
                
                  Barren County
                  
                  
                  
                  X
                
                
                  Bath County
                  
                  
                  
                  X
                
                
                  Bell County
                  
                  
                  X
                
                
                  Boone County
                  
                  
                  
                  X
                
                
                  Bourbon County
                  
                  
                  
                  X
                
                
                  Boyd County
                  
                  
                  X
                
                
                  Boyle County
                  
                  
                  
                  X
                
                
                  Bracken County
                  
                  
                  
                  X
                
                
                  Breathitt County
                  
                  
                  
                  X
                
                
                  Breckinridge County
                  
                  
                  
                  X
                
                
                  That portion of Bullitt Co. in Shephardsville
                  
                  
                  X
                
                
                  Rest of Bullitt Co
                  
                  
                  
                  X
                
                
                  Butler County
                  
                  
                  
                  X
                
                
                  Caldwell County
                  
                  
                  
                  X
                
                
                  Calloway County
                  
                  
                  
                  X
                
                
                  That portion of Campbell Co. in Newport
                  
                  
                  X
                
                
                  Rest of Campbell Co
                  
                  
                  
                  X
                
                
                  Carlisle County
                  
                  
                  
                  X
                
                
                  Carroll County
                  
                  
                  
                  X
                
                
                  Carter County
                  
                  
                  
                  X
                
                
                  Casey County
                  
                  
                  
                  X
                
                
                  Christian County
                  
                  
                  
                  X
                
                
                  Clark County
                  
                  
                  
                  X
                
                
                  Clay County
                  
                  
                  
                  X
                
                
                  Clinton County
                  
                  
                  
                  X
                
                
                  Crittenden County
                  
                  
                  
                  X
                
                
                  Cumberland County
                  
                  
                  
                  X
                
                
                  That portion of Daviess Co. in Owensboro
                  
                  
                  X
                
                
                  Rest of Daviess Co
                  
                  
                  
                  X
                
                
                  Edmonson County
                  
                  
                  
                  X
                
                
                  Elliott County
                  
                  
                  
                  X
                
                
                  Estill County
                  
                  
                  
                  X
                
                
                  Fayette County
                  
                  
                  
                  X
                
                
                  Fleming County
                  
                  
                  
                  X
                
                
                  Floyd County
                  
                  
                  
                  X
                
                
                  Franklin County
                  
                  
                  
                  X
                
                
                  Fulton County
                  
                  
                  
                  X
                
                
                  Gallatin County
                  
                  
                  
                  X
                
                
                  Garrard County
                  
                  
                  
                  X
                
                
                  Grant County
                  
                  
                  
                  X
                
                
                  Graves County
                  
                  
                  
                  X
                
                
                  Grayson County
                  
                  
                  
                  X
                
                
                  Green County
                  
                  
                  
                  X
                
                
                  Greenup County
                  
                  
                  
                  X
                
                
                  Hancock County
                  
                  
                  
                  X
                
                
                  Hardin County
                  
                  
                  
                  X
                
                
                  Harlan County
                  
                  
                  
                  X
                
                
                  Harrison County
                  
                  
                  
                  X
                
                
                  Hart County
                  
                  
                  
                  X
                
                
                  That portion of Henderson Co. in Henderson
                  
                  
                  X
                
                
                  Rest of Henderson Co
                  
                  
                  
                  X
                
                
                  Henry County
                  
                  
                  
                  X
                
                
                  Hickman County
                  
                  
                  
                  X
                
                
                  Hopkins County
                  
                  
                  
                  X
                
                
                  Jackson County
                  
                  
                  
                  X
                
                
                  Jefferson County
                  
                  
                  X
                
                
                  Jessamine County
                  
                  
                  
                  X
                
                
                  Johnson County
                  
                  
                  
                  X
                
                
                  Kenton County
                  
                  
                  
                  X
                
                
                  Knott County
                  
                  
                  
                  X
                
                
                  Knox County
                  
                  
                  
                  X
                
                
                  LaRue County
                  
                  
                  
                  X
                
                
                  Laurel County
                  
                  
                  
                  X
                
                
                  
                  That Portion of Lawrence Co. in Louisa
                  
                  
                  X
                
                
                  Rest of Lawrence Co
                  
                  
                  
                  X
                
                
                  Lee County
                  
                  
                  
                  X
                
                
                  Leslie County
                  
                  
                  
                  X
                
                
                  Letcher County
                  
                  
                  
                  X
                
                
                  Lewis County
                  
                  
                  
                  X
                
                
                  Lincoln County
                  
                  
                  
                  X
                
                
                  Livingston County
                  
                  
                  
                  X
                
                
                  Logan County
                  
                  
                  
                  X
                
                
                  Lyon County
                  
                  
                  
                  X
                
                
                  McCracken County
                  
                  
                  X
                
                
                  McCreary County
                  
                  
                  
                  X
                
                
                  McLean County
                  
                  
                  
                  X
                
                
                  That portion of Madison Co. in Richmond
                  
                  
                  X
                
                
                  Rest of Madison Co
                  
                  
                  
                  X
                
                
                  Magoffin County
                  
                  
                  
                  X
                
                
                  Marion County
                  
                  
                  
                  X
                
                
                  Marshall County
                  
                  
                  
                  X
                
                
                  Martin County
                  
                  
                  
                  X
                
                
                  Mason County
                  
                  
                  
                  X
                
                
                  Meade County
                  
                  
                  
                  X
                
                
                  Menifee County
                  
                  
                  
                  X
                
                
                  Mercer County
                  
                  
                  
                  X
                
                
                  Metcalfe County
                  
                  
                  
                  X
                
                
                  Monroe County
                  
                  
                  
                  X
                
                
                  Montgomery County
                  
                  
                  
                  X
                
                
                  Morgan County
                  
                  
                  
                  X
                
                
                  Muhlenberg County
                  
                  
                  X
                
                
                  Nelson County
                  
                  
                  
                  X
                
                
                  Nicholas County
                  
                  
                  
                  X
                
                
                  Ohio County
                  
                  
                  
                  X
                
                
                  Oldham County
                  
                  
                  
                  X
                
                
                  Owen County
                  
                  
                  
                  X
                
                
                  Owsley County
                  
                  
                  
                  X
                
                
                  Pendleton County
                  
                  
                  
                  X
                
                
                  That portion of Perry Co. in Hazard
                  
                  
                  X
                
                
                  Rest of Perry Co
                  
                  
                  
                  X
                
                
                  That portion of Pike Co. in Pikeville
                  
                  
                  X
                
                
                  Rest of Pike Co
                  
                  
                  
                  X
                
                
                  Powell County
                  
                  
                  
                  X
                
                
                  Pulaski County
                  
                  
                  
                  X
                
                
                  Robertson County
                  
                  
                  
                  X
                
                
                  Rockcastle County
                  
                  
                  
                  X
                
                
                  Rowan County
                  
                  
                  
                  X
                
                
                  Russell County
                  
                  
                  
                  X
                
                
                  Scott County
                  
                  
                  
                  X
                
                
                  Shelby County
                  
                  
                  
                  X
                
                
                  Simpson County
                  
                  
                  
                  X
                
                
                  Spencer County
                  
                  
                  
                  X
                
                
                  Taylor County
                  
                  
                  
                  X
                
                
                  Todd County
                  
                  
                  
                  X
                
                
                  Trigg County
                  
                  
                  
                  X
                
                
                  Trimble County
                  
                  
                  
                  X
                
                
                  Union County
                  
                  
                  
                  X
                
                
                  Warren County
                  
                  
                  
                  X
                
                
                  Washington County
                  
                  
                  
                  X
                
                
                  Wayne County
                  
                  
                  
                  X
                
                
                  Webster County
                  
                  
                  
                  X
                
                
                  That portion of Whitley Co. in Corbin
                  
                  
                  X
                
                
                  Rest of Whitley Co
                  
                  
                  
                  X
                
                
                  Wolfe County
                  
                  
                  
                  X
                
                
                  Woodford County
                  
                  
                  
                  X
                
              
              
              
                Kentucky—1971 Sulfur Dioxide NAAQS
                [Primary and Secondary]
                
                  Designated area
                  Does not meet primary standards
                  Does not meet secondary standards
                  Cannot be classified
                  Better than national standards
                
                
                  Adair County
                  
                  
                  
                  X
                
                
                  Allen County
                  
                  
                  
                  X
                
                
                  Anderson County
                  
                  
                  
                  X
                
                
                  Ballard County
                  
                  
                  
                  X
                
                
                  Barren County
                  
                  
                  
                  X
                
                
                  Bath County
                  
                  
                  
                  X
                
                
                  Bell County
                  
                  
                  
                  X
                
                
                  Boone County
                  
                  
                  
                  X
                
                
                  Bourbon County
                  
                  
                  
                  X
                
                
                  That portion of Boyd County south of UTM northing line 4251 km
                  
                  
                  
                  X
                
                
                  Rest of Boyd County
                  
                  
                  
                  X
                
                
                  Boyle County
                  
                  
                  
                  X
                
                
                  Bracken County
                  
                  
                  
                  X
                
                
                  Breathitt County
                  
                  
                  
                  X
                
                
                  Breckinridge County
                  
                  
                  
                  X
                
                
                  Bullitt County
                  
                  
                  
                  X
                
                
                  Butler County
                  
                  
                  
                  X
                
                
                  Caldwell County
                  
                  
                  
                  X
                
                
                  Calloway County
                  
                  
                  
                  X
                
                
                  Campbell County
                  
                  
                  
                  X
                
                
                  Carlisle County
                  
                  
                  
                  X
                
                
                  Carroll County
                  
                  
                  
                  X
                
                
                  Carter County
                  
                  
                  
                  X
                
                
                  Casey County
                  
                  
                  
                  X
                
                
                  Christian County
                  
                  
                  
                  X
                
                
                  Clark County
                  
                  
                  
                  X
                
                
                  Clay County
                  
                  
                  
                  X
                
                
                  Clinton County
                  
                  
                  
                  X
                
                
                  Crittenden County
                  
                  
                  
                  X
                
                
                  Cumberland County
                  
                  
                  
                  X
                
                
                  Daviess County
                  
                  
                  
                  X
                
                
                  Edmonson County
                  
                  
                  
                  X
                
                
                  Elliott County
                  
                  
                  
                  X
                
                
                  Estill County
                  
                  
                  
                  X
                
                
                  Fayette County
                  
                  
                  
                  X
                
                
                  Fleming County
                  
                  
                  
                  X
                
                
                  Floyd County
                  
                  
                  
                  X
                
                
                  Franklin County
                  
                  
                  
                  X
                
                
                  Fulton County
                  
                  
                  
                  X
                
                
                  Gallatin County
                  
                  
                  
                  X
                
                
                  Garrard County
                  
                  
                  
                  X
                
                
                  Grant County
                  
                  
                  
                  X
                
                
                  Graves County
                  
                  
                  
                  X
                
                
                  Grayson County
                  
                  
                  
                  X
                
                
                  Green County
                  
                  
                  
                  X
                
                
                  Greenup County
                  
                  
                  
                  X
                
                
                  Hancock County
                  
                  
                  
                  X
                
                
                  Hardin County
                  
                  
                  
                  X
                
                
                  Harlan County
                  
                  
                  
                  X
                
                
                  Harrison County
                  
                  
                  
                  X
                
                
                  Hart County
                  
                  
                  
                  X
                
                
                  Henderson County
                  
                  
                  
                  X
                
                
                  Henry County
                  
                  
                  
                  X
                
                
                  Hickman County
                  
                  
                  
                  X
                
                
                  Hopkins County
                  
                  
                  
                  X
                
                
                  Jackson County
                  
                  
                  
                  X
                
                
                  Jefferson County
                  
                  
                  
                  X
                
                
                  Jessamine County
                  
                  
                  
                  X
                
                
                  Johnson County
                  
                  
                  
                  X
                
                
                  Kenton County
                  
                  
                  
                  X
                
                
                  Knott County
                  
                  
                  
                  X
                
                
                  Knox County
                  
                  
                  
                  X
                
                
                  LaRue County
                  
                  
                  
                  X
                
                
                  Laurel County
                  
                  
                  
                  X
                
                
                  Lawrence County
                  
                  
                  
                  X
                
                
                  Lee County
                  
                  
                  
                  X
                
                
                  Leslie County
                  
                  
                  
                  X
                
                
                  
                  Letcher County
                  
                  
                  
                  X
                
                
                  Lewis County
                  
                  
                  
                  X
                
                
                  Lincoln County
                  
                  
                  
                  X
                
                
                  Livingston County
                  
                  
                  
                  X
                
                
                  Logan County
                  
                  
                  
                  X
                
                
                  Lyon County
                  
                  
                  
                  X
                
                
                  McCracken County
                  
                  
                  
                  X
                
                
                  McCreary County
                  
                  
                  
                  X
                
                
                  McLean County
                  
                  
                  
                  X
                
                
                  Madison County
                  
                  
                  
                  X
                
                
                  Magoffin County
                  
                  
                  
                  X
                
                
                  Marion County
                  
                  
                  
                  X
                
                
                  Marshall County
                  
                  
                  
                  X
                
                
                  Martin County
                  
                  
                  
                  X
                
                
                  Mason County
                  
                  
                  
                  X
                
                
                  Meade County
                  
                  
                  
                  X
                
                
                  Menifee County
                  
                  
                  
                  X
                
                
                  Mercer County
                  
                  
                  
                  X
                
                
                  Metcalfe County
                  
                  
                  
                  X
                
                
                  Monroe County
                  
                  
                  
                  X
                
                
                  Montgomery County
                  
                  
                  
                  X
                
                
                  Morgan County
                  
                  
                  
                  X
                
                
                  Muhlenberg County
                  
                  
                  
                  X
                
                
                  Nelson County
                  
                  
                  
                  X
                
                
                  Nicholas County
                  
                  
                  
                  X
                
                
                  Ohio County
                  
                  
                  
                  X
                
                
                  Oldham County
                  
                  
                  
                  X
                
                
                  Owen County
                  
                  
                  
                  X
                
                
                  Owsley County
                  
                  
                  
                  X
                
                
                  Pendleton County
                  
                  
                  
                  X
                
                
                  Perry County
                  
                  
                  
                  X
                
                
                  Pike County
                  
                  
                  
                  X
                
                
                  Powell County
                  
                  
                  
                  X
                
                
                  Pulaski County
                  
                  
                  
                  X
                
                
                  Robertson County
                  
                  
                  
                  X
                
                
                  Rockcastle County
                  
                  
                  
                  X
                
                
                  Rowan County
                  
                  
                  
                  X
                
                
                  Russell County
                  
                  
                  
                  X
                
                
                  Scott County
                  
                  
                  
                  X
                
                
                  Shelby County
                  
                  
                  
                  X
                
                
                  Simpson County
                  
                  
                  
                  X
                
                
                  Spencer County
                  
                  
                  
                  X
                
                
                  Taylor County
                  
                  
                  
                  X
                
                
                  Todd County
                  
                  
                  
                  X
                
                
                  Trigg County
                  
                  
                  
                  X
                
                
                  Trimble County
                  
                  
                  
                  X
                
                
                  Union County
                  
                  
                  
                  X
                
                
                  Warren County
                  
                  
                  
                  X
                
                
                  Washington County
                  
                  
                  
                  X
                
                
                  Wayne County
                  
                  
                  
                  X
                
                
                  Webster County
                  
                  
                  
                  X
                
                
                  Whitley County
                  
                  
                  
                  X
                
                
                  Wolfe County
                  
                  
                  
                  X
                
                
                  Woodford County
                  
                  
                  
                  X
                
              
              
                Kentucky—2010 Sulfur Dioxide NAAQS
                [Primary]
                
                  Designated area 4
                  
                  Designation
                  Date 1
                  
                  Type
                
                
                  Campbell-Clermont Counties, KY-OH: 2
                  
                  3/10/2017
                  Attainment.
                
                
                  
                  Campbell County (part)
                
                
                  That portion of Campbell County which lies south and west of the Ohio River described as follows: Beginning at geographic coordinates 38.9735 North Latitude, 84.3017 West Longitude (NAD 1983) on the edge of the Ohio River running southwesterly to KY Highway 1566; thence continuing running southwesterly along KY Highway 1566 to KY Highway 9 (AA Highway); thence running northwesterly along KY Highway 9 (AA Highway) from Hwy 1566 to Interstate 275; thence running northeasterly along Interstate 275 to Highway 2345 (John's Hill Road), Hwy 2345 to US-27, US-27 to I-275, I-275 to the Ohio River; thence running southeasterly along the Ohio River from Interstate 275 to geographic coordinates 38.9735 North Latitude, 84.3017 West Longitude (NAD 1983).
                
                
                  Jefferson County, KY 2
                  
                  10/4/13
                  Nonattainment.
                
                
                  Jefferson County (part)
                
                
                  That portion of Jefferson County compassed by the polygon with the vertices using Universal Traverse Mercator (UTM) coordinates in UTM zone 16 with datum NAD83 as follows:
                
                
                  (1) Ethan Allen Way extended to the Ohio River at UTM Easting (m) 595738, UTM Northing 4214086 and Dixie Highway (US60 and US31W) at UTM Easting (m) 59751, UTM Northing 4212946;
                
                
                  (2) Along Dixie Highway from UTM Easting (m) 597515, UTM Northing 4212946 to UTM Easting (m) 595859, UTM Northing 4210678;
                
                
                  (3) Near the adjacent property lines of Louisville Gas and Electric-Mill Creek Electric Generating Station and Kosmos Cement where they join Dixie Highway at UTM Easting (m) 595859, UTM Northing 4210678 and the Ohio River at UTM Easting (m) 595326, UTM Northing 4211014;
                
                
                  (4) Along the Ohio River from UTM Easting (m) 595326, UTM Northing 4211014 to UTM Easting (m) 595738, UTM Northing 4214086
                
                
                  Ohio County, KY 2
                  
                  9/12/16
                  Unclassifiable.
                
                
                  Ohio County
                
                
                  Pulaski County, KY 2
                  
                  9/12/16
                  Unclassifiable.
                
                
                  Pulaski County
                
                
                  Rest of State: 3
                  
                
                
                  Adair County
                  
                  Attainment/Unclassifiable.
                
                
                  Allen County
                  
                  Attainment/Unclassifiable.
                
                
                  Anderson County
                  
                  Attainment/Unclassifiable.
                
                
                  Ballard County
                  
                  Attainment/Unclassifiable.
                
                
                  Barren County
                  
                  Attainment/Unclassifiable.
                
                
                  Bath County
                  
                  Attainment/Unclassifiable.
                
                
                  Bell County
                  
                  Attainment/Unclassifiable.
                
                
                  Boone County
                  
                  Attainment/Unclassifiable.
                
                
                  Bourbon County
                  
                  Attainment/Unclassifiable.
                
                
                  Boyd County
                  
                  Attainment/Unclassifiable.
                
                
                  Boyle County
                  
                  Attainment/Unclassifiable.
                
                
                  Bracken County
                  
                  Attainment/Unclassifiable.
                
                
                  Breathitt County
                  
                  Attainment/Unclassifiable.
                
                
                  Breckinridge County
                  
                  Attainment/Unclassifiable.
                
                
                  Bullitt County
                  
                  Attainment/Unclassifiable.
                
                
                  Butler County
                  
                  Attainment/Unclassifiable.
                
                
                  Caldwell County
                  
                  Attainment/Unclassifiable.
                
                
                  Calloway County
                  
                  Attainment/Unclassifiable.
                
                
                  Campbell County (part) (remainder)
                  
                  Attainment/Unclassifiable.
                
                
                  Carlisle County
                  
                  Attainment/Unclassifiable.
                
                
                  Carroll County
                  
                  Attainment/Unclassifiable.
                
                
                  Carter County
                  
                  Attainment/Unclassifiable.
                
                
                  Casey County
                  
                  Attainment/Unclassifiable.
                
                
                  Christian County
                  
                  Attainment/Unclassifiable.
                
                
                  Clark County
                  
                  Attainment/Unclassifiable.
                
                
                  Clay County
                  
                  Attainment/Unclassifiable.
                
                
                  
                  Clinton County
                  
                  Attainment/Unclassifiable.
                
                
                  Crittenden County
                  
                  Attainment/Unclassifiable.
                
                
                  Cumberland County
                  
                  Attainment/Unclassifiable.
                
                
                  Daviess County
                  
                  Attainment/Unclassifiable.
                
                
                  Edmonson County
                  
                  Attainment/Unclassifiable.
                
                
                  Elliott County
                  
                  Attainment/Unclassifiable.
                
                
                  Estill County
                  
                  Attainment/Unclassifiable.
                
                
                  Fayette County
                  
                  Attainment/Unclassifiable.
                
                
                  Fleming County
                  
                  Attainment/Unclassifiable.
                
                
                  Floyd County
                  
                  Attainment/Unclassifiable.
                
                
                  Franklin County
                  
                  Attainment/Unclassifiable.
                
                
                  Fulton County
                  
                  Attainment/Unclassifiable.
                
                
                  Gallatin County
                  
                  Attainment/Unclassifiable.
                
                
                  Garrard County
                  
                  Attainment/Unclassifiable.
                
                
                  Grant County
                  
                  Attainment/Unclassifiable.
                
                
                  Graves County
                  
                  Attainment/Unclassifiable.
                
                
                  Grayson County
                  
                  Attainment/Unclassifiable.
                
                
                  Green County
                  
                  Attainment/Unclassifiable.
                
                
                  Greenup County
                  
                  Attainment/Unclassifiable.
                
                
                  Hancock County
                  
                  Attainment/Unclassifiable.
                
                
                  Hardin County
                  
                  Attainment/Unclassifiable.
                
                
                  Harlan County
                  
                  Attainment/Unclassifiable.
                
                
                  Harrison County
                  
                  Attainment/Unclassifiable.
                
                
                  Hart County
                  
                  Attainment/Unclassifiable.
                
                
                  Henderson County (part) 4
                  
                  
                  Attainment/Unclassifiable.
                
                
                  Census Block Groups 211010207013, 211010207014, 211010207024, and 211010208004
                
                
                  Henry County
                  
                  Attainment/Unclassifiable.
                
                
                  Hickman County
                  
                  Attainment/Unclassifiable.
                
                
                  Hopkins County
                  
                  Attainment/Unclassifiable.
                
                
                  Jackson County
                  
                  Attainment/Unclassifiable.
                
                
                  Jefferson County (part) (remainder)
                  
                  Attainment/Unclassifiable.
                
                
                  Jessamine County
                  
                  Attainment/Unclassifiable.
                
                
                  Johnson County
                  
                  Attainment/Unclassifiable.
                
                
                  Kenton County
                  
                  Attainment/Unclassifiable.
                
                
                  Knott County
                  
                  Attainment/Unclassifiable.
                
                
                  Knox County
                  
                  Attainment/Unclassifiable.
                
                
                  LaRue County
                  
                  Attainment/Unclassifiable.
                
                
                  Laurel County
                  
                  Attainment/Unclassifiable.
                
                
                  Lawrence County
                  
                  Attainment/Unclassifiable.
                
                
                  Lee County
                  
                  Attainment/Unclassifiable.
                
                
                  Leslie County
                  
                  Attainment/Unclassifiable.
                
                
                  Letcher County
                  
                  Attainment/Unclassifiable.
                
                
                  Lewis County
                  
                  Attainment/Unclassifiable.
                
                
                  Lincoln County
                  
                  Attainment/Unclassifiable.
                
                
                  Livingston County
                  
                  Attainment/Unclassifiable.
                
                
                  Logan County
                  
                  Attainment/Unclassifiable.
                
                
                  Lyon County
                  
                  Attainment/Unclassifiable.
                
                
                  Madison County
                  
                  Attainment/Unclassifiable.
                
                
                  Magoffin County
                  
                  Attainment/Unclassifiable.
                
                
                  Marion County
                  
                  Attainment/Unclassifiable.
                
                
                  Marshall County
                  
                  Attainment/Unclassifiable.
                
                
                  Martin County
                  
                  Attainment/Unclassifiable.
                
                
                  Mason County
                  
                  Attainment/Unclassifiable.
                
                
                  McCracken County
                  
                  Attainment/Unclassifiable.
                
                
                  McCreary County
                  
                  Attainment/Unclassifiable.
                
                
                  McLean County
                  
                  Attainment/Unclassifiable.
                
                
                  Meade County
                  
                  Attainment/Unclassifiable.
                
                
                  Menifee County
                  
                  Attainment/Unclassifiable.
                
                
                  Mercer County
                  
                  Attainment/Unclassifiable.
                
                
                  Metcalfe County
                  
                  Attainment/Unclassifiable.
                
                
                  Monroe County
                  
                  Attainment/Unclassifiable.
                
                
                  Montgomery County
                  
                  Attainment/Unclassifiable.
                
                
                  Morgan County
                  
                  Attainment/Unclassifiable.
                
                
                  Muhlenberg County
                  
                  Attainment/Unclassifiable.
                
                
                  Nelson County
                  
                  Attainment/Unclassifiable.
                
                
                  Nicholas County
                  
                  Attainment/Unclassifiable.
                
                
                  Oldham County
                  
                  Attainment/Unclassifiable.
                
                
                  Owen County
                  
                  Attainment/Unclassifiable.
                
                
                  
                  Owsley County
                  
                  Attainment/Unclassifiable.
                
                
                  Pendleton County
                  
                  Attainment/Unclassifiable.
                
                
                  Perry County
                  
                  Attainment/Unclassifiable.
                
                
                  Pike County
                  
                  Attainment/Unclassifiable.
                
                
                  Powell County
                  
                  Attainment/Unclassifiable.
                
                
                  Robertson County
                  
                  Attainment/Unclassifiable.
                
                
                  Rockcastle County
                  
                  Attainment/Unclassifiable.
                
                
                  Rowan County
                  
                  Attainment/Unclassifiable.
                
                
                  Russell County
                  
                  Attainment/Unclassifiable.
                
                
                  Scott County
                  
                  Attainment/Unclassifiable.
                
                
                  Shelby County
                  
                  Attainment/Unclassifiable.
                
                
                  Simpson County
                  
                  Attainment/Unclassifiable.
                
                
                  Spencer County
                  
                  Attainment/Unclassifiable.
                
                
                  Taylor County
                  
                  Attainment/Unclassifiable.
                
                
                  Todd County
                  
                  Attainment/Unclassifiable.
                
                
                  Trigg County
                  
                  Attainment/Unclassifiable.
                
                
                  Trimble County
                  
                  Attainment/Unclassifiable.
                
                
                  Union County
                  
                  Attainment/Unclassifiable.
                
                
                  Warren County
                  
                  Attainment/Unclassifiable.
                
                
                  Washington County
                  
                  Attainment/Unclassifiable.
                
                
                  Wayne County
                  
                  Attainment/Unclassifiable.
                
                
                  Whitley County
                  
                  Attainment/Unclassifiable.
                
                
                  Wolfe County
                  
                  Attainment/Unclassifiable.
                
                
                  Woodford County
                  
                  Attainment/Unclassifiable.
                
                
                  1 This date is April 9, 2018, unless otherwise noted.
                
                  2 Excludes Indian country located in each area, if any, unless otherwise specified.
                
                  3 Includes any Indian country in each county or area, if any, unless otherwise specified. EPA is not determining the boundaries of any area of Indian country in this table, including any area of Indian country located in the larger designation area. The inclusion of any Indian country in the designation area is not a determination that the state has regulatory authority under the Clean Air Act for such Indian country.
                
                  4 Webster County and the remainder of Henderson County will be designated by December 31, 2020.
              
              
                Kentucky—Carbon Monoxide
                
                  Designated Area
                  Designation
                  Date 1
                  
                  Type
                  Classification
                  Date 1
                  
                  Type
                
                
                  Adair County
                  
                  Unclassifiable/ Attainment
                
                
                  Allen County
                  
                  Unclassifiable/ Attainment
                
                
                  Anderson County
                  
                  Unclassifiable/ Attainment
                
                
                  Ballard County
                  
                  Unclassifiable/ Attainment
                
                
                  Barren County
                  
                  Unclassifiable/ Attainment
                
                
                  Bath County
                  
                  Unclassifiable/ Attainment
                
                
                  Bell County
                  
                  Unclassifiable/ Attainment
                
                
                  Boone County
                  
                  Unclassifiable/ Attainment
                
                
                  Bourbon County
                  
                  Unclassifiable/ Attainment
                
                
                  Boyd County
                  
                  Unclassifiable/ Attainment
                
                
                  Boyle County
                  
                  Unclassifiable/ Attainment
                
                
                  Bracken County
                  
                  Unclassifiable/ Attainment
                
                
                  Breathitt County
                  
                  Unclassifiable/ Attainment
                
                
                  Breckinridge County
                  
                  Unclassifiable/ Attainment
                
                
                  Bullitt County
                  
                  Unclassifiable/ Attainment
                
                
                  Butler County
                  
                  Unclassifiable/ Attainment
                
                
                  Caldwell County
                  
                  Unclassifiable/ Attainment
                
                
                  Calloway County
                  
                  Unclassifiable/ Attainment
                
                
                  Campbell County
                  
                  Unclassifiable/ Attainment
                
                
                  Carlisle County
                  
                  Unclassifiable/ Attainment
                
                
                  Carroll County
                  
                  Unclassifiable/ Attainment
                
                
                  Carter County
                  
                  Unclassifiable/ Attainment
                
                
                  Casey County
                  
                  Unclassifiable/ Attainment
                
                
                  Christian County
                  
                  Unclassifiable/ Attainment
                
                
                  Clark County
                  
                  Unclassifiable/ Attainment
                
                
                  Clay County
                  
                  Unclassifiable/ Attainment
                
                
                  Clinton County
                  
                  Unclassifiable/ Attainment
                
                
                  Crittenden County
                  
                  Unclassifiable/ Attainment
                
                
                  Cumberland County
                  
                  Unclassifiable/ Attainment
                
                
                  Daviess County
                  
                  Unclassifiable/ Attainment
                
                
                  Edmonson County
                  
                  Unclassifiable/ Attainment
                
                
                  
                  Elliott County
                  
                  Unclassifiable/ Attainment
                
                
                  Estill County
                  
                  Unclassifiable/ Attainment
                
                
                  Fayette County
                  
                  Unclassifiable/ Attainment
                
                
                  Fleming County
                  
                  Unclassifiable/ Attainment
                
                
                  Floyd County
                  
                  Unclassifiable/ Attainment
                
                
                  Franklin County
                  
                  Unclassifiable/ Attainment
                
                
                  Fulton County
                  
                  Unclassifiable/ Attainment
                
                
                  Gallatin County
                  
                  Unclassifiable/ Attainment
                
                
                  Garrard County
                  
                  Unclassifiable/ Attainment
                
                
                  Grant County
                  
                  Unclassifiable/ Attainment
                
                
                  Graves County
                  
                  Unclassifiable/ Attainment
                
                
                  Grayson County
                  
                  Unclassifiable/ Attainment
                
                
                  Green County
                  
                  Unclassifiable/ Attainment
                
                
                  Greenup County
                  
                  Unclassifiable/ Attainment
                
                
                  Hancock County
                  
                  Unclassifiable/ Attainment
                
                
                  Hardin County
                  
                  Unclassifiable/ Attainment
                
                
                  Harlan County
                  
                  Unclassifiable/ Attainment
                
                
                  Harrison County
                  
                  Unclassifiable/ Attainment
                
                
                  Hart County
                  
                  Unclassifiable/ Attainment
                
                
                  Henderson County
                  
                  Unclassifiable/ Attainment
                
                
                  Henry County
                  
                  Unclassifiable/ Attainment
                
                
                  Hickman County
                  
                  Unclassifiable/ Attainment
                
                
                  Hopkins County
                  
                  Unclassifiable/ Attainment
                
                
                  Jackson County
                  
                  Unclassifiable/ Attainment
                
                
                  Jefferson County
                  
                  Unclassifiable/ Attainment
                
                
                  Jessamine County
                  
                  Unclassifiable/ Attainment
                
                
                  Johnson County
                  
                  Unclassifiable/ Attainment
                
                
                  Kenton County
                  
                  Unclassifiable/ Attainment
                
                
                  Knott County
                  
                  Unclassifiable/ Attainment
                
                
                  Knox County
                  
                  Unclassifiable/ Attainment
                
                
                  Larue County
                  
                  Unclassifiable/ Attainment
                
                
                  Laurel County
                  
                  Unclassifiable/ Attainment
                
                
                  Lawrence County
                  
                  Unclassifiable/ Attainment
                
                
                  Lee County
                  
                  Unclassifiable/ Attainment
                
                
                  Leslie County
                  
                  Unclassifiable/ Attainment
                
                
                  Letcher County
                  
                  Unclassifiable/ Attainment
                
                
                  Lewis County
                  
                  Unclassifiable/ Attainment
                
                
                  Lincoln County
                  
                  Unclassifiable/ Attainment
                
                
                  Livingston County
                  
                  Unclassifiable/ Attainment
                
                
                  Logan County
                  
                  Unclassifiable/ Attainment
                
                
                  Lyon County
                  
                  Unclassifiable/ Attainment
                
                
                  Madison County
                  
                  Unclassifiable/ Attainment
                
                
                  Magoffin County
                  
                  Unclassifiable/ Attainment
                
                
                  Marion County
                  
                  Unclassifiable/ Attainment
                
                
                  Marshall County
                  
                  Unclassifiable/ Attainment
                
                
                  Martin County
                  
                  Unclassifiable/ Attainment
                
                
                  Mason County
                  
                  Unclassifiable/ Attainment
                
                
                  McCracken County
                  
                  Unclassifiable/ Attainment
                
                
                  McCreary County
                  
                  Unclassifiable/ Attainment
                
                
                  McLean County
                  
                  Unclassifiable/ Attainment
                
                
                  Meade County
                  
                  Unclassifiable/ Attainment
                
                
                  Menifee County
                  
                  Unclassifiable/ Attainment
                
                
                  Mercer County
                  
                  Unclassifiable/ Attainment
                
                
                  Metcalfe County
                  
                  Unclassifiable/ Attainment
                
                
                  Monroe County
                  
                  Unclassifiable/ Attainment
                
                
                  Montgomery County
                  
                  Unclassifiable/ Attainment
                
                
                  Morgan County
                  
                  Unclassifiable/ Attainment
                
                
                  Muhlenberg County
                  
                  Unclassifiable/ Attainment
                
                
                  Nelson County
                  
                  Unclassifiable/ Attainment
                
                
                  Nicholas County
                  
                  Unclassifiable/ Attainment
                
                
                  Ohio County
                  
                  Unclassifiable/ Attainment
                
                
                  Oldham County
                  
                  Unclassifiable/ Attainment
                
                
                  Owen County
                  
                  Unclassifiable/ Attainment
                
                
                  Owsley County
                  
                  Unclassifiable/ Attainment
                
                
                  Pendleton County
                  
                  Unclassifiable/ Attainment
                
                
                  Perry County
                  
                  Unclassifiable/ Attainment
                
                
                  Pike County
                  
                  Unclassifiable/ Attainment
                
                
                  Powell County
                  
                  Unclassifiable/ Attainment
                
                
                  Pulaski County
                  
                  Unclassifiable/ Attainment
                
                
                  Robertson County
                  
                  Unclassifiable/ Attainment
                
                
                  
                  Rockcastle County
                  
                  Unclassifiable/ Attainment
                
                
                  Rowan County
                  
                  Unclassifiable/ Attainment
                
                
                  Russell County
                  
                  Unclassifiable/ Attainment
                
                
                  Scott County
                  
                  Unclassifiable/ Attainment
                
                
                  Shelby County
                  
                  Unclassifiable/ Attainment
                
                
                  Simpson County
                  
                  Unclassifiable/ Attainment
                
                
                  Spencer County
                  
                  Unclassifiable/ Attainment
                
                
                  Taylor County
                  
                  Unclassifiable/ Attainment
                
                
                  Todd County
                  
                  Unclassifiable/ Attainment
                
                
                  Trigg County
                  
                  Unclassifiable/ Attainment
                
                
                  Trimble County
                  
                  Unclassifiable/ Attainment
                
                
                  Union County
                  
                  Unclassifiable/ Attainment
                
                
                  Warren County
                  
                  Unclassifiable/ Attainment
                
                
                  Washington County
                  
                  Unclassifiable/ Attainment
                
                
                  Wayne County
                  
                  Unclassifiable/ Attainment
                
                
                  Webster County
                  
                  Unclassifiable/ Attainment
                
                
                  Whitley County
                  
                  Unclassifiable/ Attainment
                
                
                  Wolfe County
                  
                  Unclassifiable/ Attainment
                
                
                  Woodford County
                  
                  Unclassifiable/ Attainment
                
                
                  1 This date is November 15, 1990, unless otherwise noted.
              
              
                Kentucky—Ozone (1-Hour Standard)2
                
                
                  Designated area
                  Designation
                  Date 1
                  
                  Type
                  Classification
                  Date 1
                  
                  Type
                
                
                  Cincinnati-Hamilton Area:
                
                
                  Boone County
                  7/5/00
                  Attainment
                
                
                  Campbell County
                  7/5/00
                  Attainment
                
                
                  Kenton County
                  7/5/00
                  Attainment
                
                
                  Edmonson County Area:
                
                
                  Edmonson County
                  
                  Unclassifiable/Attainment
                
                
                  Louisville Area:
                
                
                  Bullitt County
                  10/23/01
                  Attainment
                
                
                  Jefferson County
                  10/23/01
                  Attainment
                
                
                  Oldham County
                  10/23/01
                  Attainment
                
                
                  Owensboro Area:
                
                
                  Daviess County
                  
                  Unclassifiable/Attainment
                
                
                  Hancock County
                  
                  Unclassifiable/Attainment
                
                
                  The area boundary is as follows: Beginning at the Intersection of U.S. 60 and the Hancock-Daviess County Line; proceeding east along U.S. 60 to the intersection of Yellow Creek and U.S. 60; proceeding north and west along Yellow Creek to the confluence of the Ohio River; proceeding west along the Ohio River to the confluence of Blackford Creek; proceeding south and east along Blackford Creek to the beginning.
                
                
                  Adair County
                  
                  Unclassifiable/Attainment
                
                
                  Allen County
                  
                  Unclassifiable/Attainment
                
                
                  Anderson County
                  
                  Unclassifiable/Attainment
                
                
                  Ballard County
                  
                  Unclassifiable/Attainment
                
                
                  Barren County
                  
                  Unclassifiable/Attainment
                
                
                  Bath County
                  
                  Unclassifiable/Attainment
                
                
                  Bell County
                  
                  Unclassifiable/Attainment
                
                
                  Bourbon County
                  
                  Unclassifiable/Attainment
                
                
                  Boyd County
                  
                  Unclassifiable/Attainment
                
                
                  Boyle County
                  
                  Unclassifiable/Attainment
                
                
                  Bracken County
                  
                  Unclassifiable/Attainment
                
                
                  Breathitt County
                  
                  Unclassifiable/Attainment
                
                
                  Breckinridge County
                  
                  Unclassifiable/Attainment
                
                
                  Bullitt County (part)
                
                
                  Remainder of county
                  
                  Unclassifiable/Attainment
                
                
                  
                  Butler County
                  
                  Unclassifiable/Attainment
                
                
                  Caldwell County
                  
                  Unclassifiable/Attainment
                
                
                  Calloway County
                  
                  Unclassifiable/Attainment
                
                
                  Carlisle County
                  
                  Unclassifiable/Attainment
                
                
                  Carroll County
                  
                  Unclassifiable/Attainment
                
                
                  Carter County
                  
                  Unclassifiable/Attainment
                
                
                  Casey County
                  
                  Unclassifiable/Attainment
                
                
                  Christian County
                  
                  Unclassifiable/Attainment
                
                
                  Clark County
                  
                  Unclassifiable/Attainment
                
                
                  Clay County
                  
                  Unclassifiable/Attainment
                
                
                  Clinton County
                  
                  Unclassifiable/Attainment
                
                
                  Crittenden County
                  
                  Unclassifiable/Attainment
                
                
                  Cumberland County
                  
                  Unclassifiable/Attainment
                
                
                  Elliott County
                  
                  Unclassifiable/Attainment
                
                
                  Estill County
                  
                  Unclassifiable/Attainment
                
                
                  Fayette County
                  
                  Unclassifiable/Attainment
                
                
                  Fleming County
                  
                  Unclassifiable/Attainment
                
                
                  Floyd County
                  
                  Unclassifiable/Attainment
                
                
                  Franklin County
                  
                  Unclassifiable/Attainment
                
                
                  Fulton County
                  
                  Unclassifiable/Attainment
                
                
                  Gallatin County
                  
                  Unclassifiable/Attainment
                
                
                  Garrard County
                  
                  Unclassifiable/Attainment
                
                
                  Grant County
                  
                  Unclassifiable/Attainment
                
                
                  Graves County
                  
                  Unclassifiable/Attainment
                
                
                  Grayson County
                  
                  Unclassifiable/Attainment
                
                
                  Green County
                  
                  Unclassifiable/Attainment
                
                
                  Greenup County
                  
                  Unclassifiable/Attainment
                
                
                  Hancock County (part)
                
                
                  Remainder of county
                  
                  Unclassifiable/Attainment
                
                
                  Hardin County
                  
                  Unclassifiable/Attainment
                
                
                  Harlan County
                  
                  Unclassifiable/Attainment
                
                
                  Harrison County
                  
                  Unclassifiable/Attainment
                
                
                  Hart County
                  
                  Unclassifiable/Attainment
                
                
                  Henderson County
                  
                  Unclassifiable/Attainment
                
                
                  Henry County
                  
                  Unclassifiable/Attainment
                
                
                  Hickman County
                  
                  Unclassifiable/Attainment
                
                
                  Hopkins County
                  
                  Unclassifiable/Attainment
                
                
                  Jackson County
                  
                  Unclassifiable/Attainment
                
                
                  Jessamine County
                  
                  Unclassifiable/Attainment
                
                
                  Johnson County
                  
                  Unclassifiable/Attainment
                
                
                  Knott County
                  
                  Unclassifiable/Attainment
                
                
                  Knox County
                  
                  Unclassifiable/Attainment
                
                
                  Larue County
                  
                  Unclassifiable/Attainment
                
                
                  Laurel County
                  
                  Unclassifiable/Attainment
                
                
                  Lawrence County
                  
                  Unclassifiable/Attainment
                
                
                  Lee County
                  
                  Unclassifiable/Attainment
                
                
                  Leslie County
                  
                  Unclassifiable/Attainment
                
                
                  Letcher County
                  
                  Unclassifiable/Attainment
                
                
                  Lewis County
                  
                  Unclassifiable/Attainment
                
                
                  Lincoln County
                  
                  Unclassifiable/Attainment
                
                
                  Livingston County
                  
                  Unclassifiable/Attainment
                
                
                  Logan County
                  
                  Unclassifiable/Attainment
                
                
                  Lyon County
                  
                  Unclassifiable/Attainment
                
                
                  Madison County
                  
                  Unclassifiable/Attainment
                
                
                  Magoffin County
                  
                  Unclassifiable/Attainment
                
                
                  Marion County
                  
                  Unclassifiable/Attainment
                
                
                  Marshall County
                  
                  Unclassifiable/Attainment
                
                
                  Martin County
                  
                  Unclassifiable/Attainment
                
                
                  Mason County
                  
                  Unclassifiable/Attainment
                
                
                  McCracken County
                  
                  Unclassifiable/Attainment
                
                
                  McCreary County
                  
                  Unclassifiable/Attainment
                
                
                  McLean County
                  
                  Unclassifiable/Attainment
                
                
                  Meade County
                  
                  Unclassifiable/Attainment
                
                
                  Menifee County
                  
                  Unclassifiable/Attainment
                
                
                  Mercer County
                  
                  Unclassifiable/Attainment
                
                
                  Metcalfe County
                  
                  Unclassifiable/Attainment
                
                
                  Monroe County
                  
                  Unclassifiable/Attainment
                
                
                  Montgomery County
                  
                  Unclassifiable/Attainment
                
                
                  Morgan County
                  
                  Unclassifiable/Attainment
                
                
                  Muhlenberg County
                  
                  Unclassifiable/Attainment
                
                
                  
                  Nelson County
                  
                  Unclassifiable/Attainment
                
                
                  Nicholas County
                  
                  Unclassifiable/Attainment
                
                
                  Ohio County
                  
                  Unclassifiable/Attainment
                
                
                  Oldham County (part)
                
                
                  Remainder of county
                  
                  Unclassifiable/Attainment
                
                
                  Owen County
                  
                  Unclassifiable/Attainment
                
                
                  Owsley County
                  
                  Unclassifiable/Attainment
                
                
                  Pendleton County
                  
                  Unclassifiable/Attainment
                
                
                  Perry County
                  
                  Unclassifiable/Attainment
                
                
                  Pike County
                  
                  Unclassifiable/Attainment
                
                
                  Powell County
                  
                  Unclassifiable/Attainment
                
                
                  Pulaski County
                  
                  Unclassifiable/Attainment
                
                
                  Robertson County
                  
                  Unclassifiable/Attainment
                
                
                  Rockcastle County
                  
                  Unclassifiable/Attainment
                
                
                  Rowan County
                  
                  Unclassifiable/Attainment
                
                
                  Russell County
                  
                  Unclassifiable/Attainment
                
                
                  Scott County
                  
                  Unclassifiable/Attainment
                
                
                  Shelby County
                  
                  Unclassifiable/Attainment
                
                
                  Simpson County
                  
                  Unclassifiable/Attainment
                
                
                  Spencer County
                  
                  Unclassifiable/Attainment
                
                
                  Taylor County
                  
                  Unclassifiable/Attainment
                
                
                  Todd County
                  
                  Unclassifiable/Attainment
                
                
                  Trigg County
                  
                  Unclassifiable/Attainment
                
                
                  Trimble County
                  
                  Unclassifiable/Attainment
                
                
                  Union County
                  
                  Unclassifiable/Attainment
                
                
                  Warren County
                  
                  Unclassifiable/Attainment
                
                
                  Washington County
                  
                  Unclassifiable/Attainment
                
                
                  Wayne County
                  
                  Unclassifiable/Attainment
                
                
                  Webster County
                  
                  Unclassifiable/Attainment
                
                
                  Whitley County
                  
                  Unclassifiable/Attainment
                
                
                  Wolfe County
                  
                  Unclassifiable/Attainment
                
                
                  Woodford County
                  
                  Unclassifiable/Attainment
                
                
                  1 This date is October 18, 2000, unless otherwise noted.
                
                  2 The 1-hour ozone standard is revoked effective June 15, 2005 for all areas in Kentucky. The Cincinnati-Hamilton, Edmonson Co, Huntington-Ashland, Lexington-Fayette, Louisville, Owensboro, and Paducah areas are maintenance areas for the 1-hour NAAQS for purposes of 40 CFR part 51 subpart X.
              
              
                Kentucky—1997 Annual PM2.5 NAAQS
                [Primary and Secondary]
                
                  Designated area
                  Designation a
                  
                  Date 1
                  
                  Type
                  Classification
                  Date 2
                  
                  Type
                
                
                  Cincinnati-Hamilton, OH-KY-IN:
                
                
                  Boone County
                  12/15/11
                  Attainment.
                
                
                  Campbell County
                  12/15/11
                  Attainment.
                
                
                  Kenton County
                  12/15/11
                  Attainment.
                
                
                  Huntington-Ashland, WV-KY-OH:
                
                
                  Boyd County
                  12/26/12
                  Attainment.
                
                
                  Lawrence County (part)
                  12/26/12
                  Attainment.
                
                
                  The area described by U.S. Census 2000 block group identifier 21-127-9901-6.
                
                
                  Louisville, KY-IN:
                
                
                  Bullitt County
                  4/7/2017
                  Attainment.
                
                
                  Jefferson County
                  4/7/2017
                  Attainment.
                
                
                  Rest of State:
                
                
                  Adair County
                  
                  Unclassifiable/Attainment.
                
                
                  Allen County
                  
                  Unclassifiable/Attainment.
                
                
                  Anderson County
                  
                  Unclassifiable/Attainment.
                
                
                  Ballard County
                  
                  Unclassifiable/Attainment.
                
                
                  Barren County
                  
                  Unclassifiable/Attainment.
                
                
                  Bath County
                  
                  Unclassifiable/Attainment.
                
                
                  Bell County
                  
                  Unclassifiable/Attainment.
                
                
                  Bourbon County
                  
                  Unclassifiable/Attainment.
                
                
                  Boyle County
                  
                  Unclassifiable/Attainment.
                
                
                  Bracken County
                  
                  Unclassifiable/Attainment.
                
                
                  Breathitt County
                  
                  Unclassifiable/Attainment.
                
                
                  Breckinridge County
                  
                  Unclassifiable/Attainment.
                
                
                  
                  Butler County
                  
                  Unclassifiable/Attainment.
                
                
                  Caldwell County
                  
                  Unclassifiable/Attainment.
                
                
                  Calloway County
                  
                  Unclassifiable/Attainment.
                
                
                  Carlisle County
                  
                  Unclassifiable/Attainment.
                
                
                  Carroll County
                  
                  Unclassifiable/Attainment.
                
                
                  Carter County
                  
                  Unclassifiable/Attainment.
                
                
                  Casey County
                  
                  Unclassifiable/Attainment.
                
                
                  Christian County
                  
                  Unclassifiable/Attainment.
                
                
                  Clark County
                  
                  Unclassifiable/Attainment.
                
                
                  Clay County
                  
                  Unclassifiable/Attainment.
                
                
                  Clinton County
                  
                  Unclassifiable/Attainment.
                
                
                  Crittenden County
                  
                  Unclassifiable/Attainment.
                
                
                  Cumberland County
                  
                  Unclassifiable/Attainment.
                
                
                  Daviess County
                  
                  Unclassifiable/Attainment.
                
                
                  Edmonson County
                  
                  Unclassifiable/Attainment.
                
                
                  Elliott County
                  
                  Unclassifiable/Attainment.
                
                
                  Estill County
                  
                  Unclassifiable/Attainment.
                
                
                  Fayette County
                  
                  Unclassifiable/Attainment.
                
                
                  Fleming County
                  
                  Unclassifiable/Attainment.
                
                
                  Floyd County
                  
                  Unclassifiable/Attainment.
                
                
                  Franklin County
                  
                  Unclassifiable/Attainment.
                
                
                  Fulton County
                  
                  Unclassifiable/Attainment.
                
                
                  Gallatin County
                  
                  Unclassifiable/Attainment.
                
                
                  Garrard County
                  
                  Unclassifiable/Attainment.
                
                
                  Grant County
                  
                  Unclassifiable/Attainment.
                
                
                  Graves County
                  
                  Unclassifiable/Attainment.
                
                
                  Grayson County
                  
                  Unclassifiable/Attainment.
                
                
                  Green County
                  
                  Unclassifiable/Attainment.
                
                
                  Greenup County
                  
                  Unclassifiable/Attainment.
                
                
                  Hancock County
                  
                  Unclassifiable/Attainment.
                
                
                  Hardin County
                  
                  Unclassifiable/Attainment.
                
                
                  Harlan County
                  
                  Unclassifiable/Attainment.
                
                
                  Harrison County
                  
                  Unclassifiable/Attainment.
                
                
                  Hart County
                  
                  Unclassifiable/Attainment.
                
                
                  Henderson County
                  
                  Unclassifiable/Attainment.
                
                
                  Henry County
                  
                  Unclassifiable/Attainment.
                
                
                  Hickman County
                  
                  Unclassifiable/Attainment.
                
                
                  Hopkins County
                  
                  Unclassifiable/Attainment.
                
                
                  Jackson County
                  
                  Unclassifiable/Attainment.
                
                
                  Jessamine County
                  
                  Unclassifiable/Attainment.
                
                
                  Johnson County
                  
                  Unclassifiable/Attainment.
                
                
                  Knott County
                  
                  Unclassifiable/Attainment.
                
                
                  Knox County
                  
                  Unclassifiable/Attainment.
                
                
                  Larue County
                  
                  Unclassifiable/Attainment.
                
                
                  Laurel County
                  
                  Unclassifiable/Attainment.
                
                
                  Lawrence County (remainder)
                  
                  Unclassifiable/Attainment.
                
                
                  Lee County
                  
                  Unclassifiable/Attainment.
                
                
                  Leslie County
                  
                  Unclassifiable/Attainment.
                
                
                  Letcher County
                  
                  Unclassifiable/Attainment.
                
                
                  Lewis County
                  
                  Unclassifiable/Attainment.
                
                
                  Lincoln County
                  
                  Unclassifiable/Attainment.
                
                
                  Livingston County
                  
                  Unclassifiable/Attainment.
                
                
                  Logan County
                  
                  Unclassifiable/Attainment.
                
                
                  Lyon County
                  
                  Unclassifiable/Attainment.
                
                
                  McCracken County
                  
                  Unclassifiable/Attainment.
                
                
                  McCreary County
                  
                  Unclassifiable/Attainment.
                
                
                  McLean County
                  
                  Unclassifiable/Attainment.
                
                
                  Madison County
                  
                  Unclassifiable/Attainment.
                
                
                  Magoffin County
                  
                  Unclassifiable/Attainment.
                
                
                  Marion County
                  
                  Unclassifiable/Attainment.
                
                
                  Marshall County
                  
                  Unclassifiable/Attainment.
                
                
                  Martin County
                  
                  Unclassifiable/Attainment.
                
                
                  Mason County
                  
                  Unclassifiable/Attainment.
                
                
                  Meade County
                  
                  Unclassifiable/Attainment.
                
                
                  Menifee County
                  
                  Unclassifiable/Attainment.
                
                
                  Mercer County
                  
                  Unclassifiable/Attainment.
                
                
                  The area described by U.S. Census 2000 block group identifier 21-167-9605-1.
                
                
                  
                  Metcalfe County
                  
                  Unclassifiable/Attainment.
                
                
                  Monroe County
                  
                  Unclassifiable/Attainment.
                
                
                  Montgomery County
                  
                  Unclassifiable/Attainment.
                
                
                  Morgan County
                  
                  Unclassifiable/Attainment.
                
                
                  Muhlenberg County
                  
                  Unclassifiable/Attainment.
                
                
                  Nelson County
                  
                  Unclassifiable/Attainment.
                
                
                  Nicholas County
                  
                  Unclassifiable/Attainment.
                
                
                  Ohio County
                  
                  Unclassifiable/Attainment.
                
                
                  Oldham County
                  
                  Unclassifiable/Attainment.
                
                
                  Owen County
                  
                  Unclassifiable/Attainment.
                
                
                  Owsley County
                  
                  Unclassifiable/Attainment.
                
                
                  Pendleton County
                  
                  Unclassifiable/Attainment.
                
                
                  Perry County
                  
                  Unclassifiable/Attainment.
                
                
                  Pike County
                  
                  Unclassifiable/Attainment.
                
                
                  Powell County
                  
                  Unclassifiable/Attainment.
                
                
                  Pulaski County
                  
                  Unclassifiable/Attainment.
                
                
                  Robertson County
                  
                  Unclassifiable/Attainment.
                
                
                  Rockcastle County
                  
                  Unclassifiable/Attainment.
                
                
                  Rowan County
                  
                  Unclassifiable/Attainment.
                
                
                  Russell County
                  
                  Unclassifiable/Attainment.
                
                
                  Scott County
                  
                  Unclassifiable/Attainment.
                
                
                  Shelby County
                  
                  Unclassifiable/Attainment.
                
                
                  Simpson County
                  
                  Unclassifiable/Attainment.
                
                
                  Spencer County
                  
                  Unclassifiable/Attainment.
                
                
                  Taylor County
                  
                  Unclassifiable/Attainment.
                
                
                  Todd County
                  
                  Unclassifiable/Attainment.
                
                
                  Trigg County
                  
                  Unclassifiable/Attainment.
                
                
                  Trimble County
                  
                  Unclassifiable/Attainment.
                
                
                  Union County
                  
                  Unclassifiable/Attainment.
                
                
                  Warren County
                  
                  Unclassifiable/Attainment.
                
                
                  Washington County
                  
                  Unclassifiable/Attainment.
                
                
                  Wayne County
                  
                  Unclassifiable/Attainment.
                
                
                  Webster County
                  
                  Unclassifiable/Attainment.
                
                
                  Whitley County
                  
                  Unclassifiable/Attainment.
                
                
                  Wolfe County
                  
                  Unclassifiable/Attainment.
                
                
                  Woodford County
                  
                  Unclassifiable/Attainment.
                
                
                  a Includes Indian Country located in each county or area, except as otherwise specified.
                
                  1 This date is 90 days after January 5, 2005, unless otherwise noted.
                
                  2 This date is July 2, 2014, unless otherwise noted.
              
              
                Kentucky—2012 Annual PM2.5 NAAQS
                [Primary]
                
                  Designated area 1
                  
                  Designation
                  Date 2
                  
                  Type
                  Classification
                  Date 2
                  
                  Type
                
                
                  Louisville, KY-IN:
                
                
                  Bullitt County (part)
                  8/20/18
                  Unclassifiable/Attainment.
                  
                  
                
                
                  2010 Census tracts: 201.01, 201.02, 201.03, 202.01, 202.02, 203, 204, 205, 206.01, 206.02, 207.01, 207.02, 208, 211.01 and 211.02
                  
                  
                  
                  
                
                
                  Jefferson County
                  8/20/2018
                  Unclassifiable/Attainment.
                  
                  
                
                
                  Rest of State:
                
                
                  Adair County
                  
                  Unclassifiable/Attainment
                
                
                  Allen County
                  
                  Unclassifiable/Attainment
                
                
                  Anderson County
                  
                  Unclassifiable/Attainment
                
                
                  Ballard County
                  
                  Unclassifiable/Attainment
                
                
                  Barren County
                  
                  Unclassifiable/Attainment
                
                
                  Bath County
                  
                  Unclassifiable/Attainment
                
                
                  Bell County
                  
                  Unclassifiable/Attainment
                
                
                  Boone
                  
                  Unclassifiable/Attainment
                
                
                  Bourbon County
                  
                  Unclassifiable/Attainment
                
                
                  Boyd County
                  
                  Unclassifiable/Attainment
                
                
                  Boyle County
                  
                  Unclassifiable/Attainment
                
                
                  Bracken County
                  
                  Unclassifiable/Attainment
                
                
                  Breathitt County
                  
                  Unclassifiable/Attainment
                
                
                  
                  Breckinridge County
                  
                  Unclassifiable/Attainment
                
                
                  Bullitt County (remainder)
                  
                  Unclassifiable/Attainment
                
                
                  Butler County
                  
                  Unclassifiable/Attainment
                
                
                  Caldwell County
                  
                  Unclassifiable/Attainment
                
                
                  Calloway County
                  
                  Unclassifiable/Attainment
                
                
                  Campbell County
                  
                  Unclassifiable/Attainment
                
                
                  Carlisle County
                  
                  Unclassifiable/Attainment
                
                
                  Carroll County
                  
                  Unclassifiable/Attainment
                
                
                  Carter County
                  
                  Unclassifiable/Attainment
                
                
                  Casey County
                  
                  Unclassifiable/Attainment
                
                
                  Christian County
                  
                  Unclassifiable/Attainment
                
                
                  Clark County
                  
                  Unclassifiable/Attainment
                
                
                  Clay County
                  
                  Unclassifiable/Attainment
                
                
                  Clinton County
                  
                  Unclassifiable/Attainment
                
                
                  Crittenden County
                  
                  Unclassifiable/Attainment
                
                
                  Cumberland County
                  
                  Unclassifiable/Attainment
                
                
                  Daviess County
                  
                  Unclassifiable/Attainment
                
                
                  Edmonson County
                  
                  Unclassifiable/Attainment
                
                
                  Elliott County
                  
                  Unclassifiable/Attainment
                
                
                  Estill County
                  
                  Unclassifiable/Attainment
                
                
                  Fayette County
                  
                  Unclassifiable/Attainment
                
                
                  Fleming County
                  
                  Unclassifiable/Attainment
                
                
                  Floyd County
                  
                  Unclassifiable/Attainment
                
                
                  Franklin County
                  
                  Unclassifiable/Attainment
                
                
                  Fulton County
                  
                  Unclassifiable/Attainment
                
                
                  Gallatin County
                  
                  Unclassifiable/Attainment
                
                
                  Garrard County
                  
                  Unclassifiable/Attainment
                
                
                  Grant County
                  
                  Unclassifiable/Attainment
                
                
                  Graves County
                  
                  Unclassifiable/Attainment
                
                
                  Grayson County
                  
                  Unclassifiable/Attainment
                
                
                  Green County
                  
                  Unclassifiable/Attainment
                
                
                  Greenup County
                  
                  Unclassifiable/Attainment
                
                
                  Hancock County
                  
                  Unclassifiable/Attainment
                
                
                  Hardin County
                  
                  Unclassifiable/Attainment
                
                
                  Harlan County
                  
                  Unclassifiable/Attainment
                
                
                  Harrison County
                  
                  Unclassifiable/Attainment
                
                
                  Hart County
                  
                  Unclassifiable/Attainment
                
                
                  Henderson County
                  
                  Unclassifiable/Attainment
                
                
                  Henry County
                  
                  Unclassifiable/Attainment
                
                
                  Hickman County
                  
                  Unclassifiable/Attainment
                
                
                  Hopkins County
                  
                  Unclassifiable/Attainment
                
                
                  Jackson County
                  
                  Unclassifiable/Attainment
                
                
                  Jessamine County
                  
                  Unclassifiable/Attainment
                
                
                  Johnson County
                  
                  Unclassifiable/Attainment
                
                
                  Kenton County
                  
                  Unclassifiable/Attainment
                
                
                  Knott County
                  
                  Unclassifiable/Attainment
                
                
                  Knox County
                  
                  Unclassifiable/Attainment
                
                
                  Larue County
                  
                  Unclassifiable/Attainment
                
                
                  Laurel County
                  
                  Unclassifiable/Attainment
                
                
                  Lawrence County
                  
                  Unclassifiable/Attainment
                
                
                  Lee County
                  
                  Unclassifiable/Attainment
                
                
                  Leslie County
                  
                  Unclassifiable/Attainment
                
                
                  Letcher County
                  
                  Unclassifiable/Attainment
                
                
                  Lewis County
                  
                  Unclassifiable/Attainment
                
                
                  Lincoln County
                  
                  Unclassifiable/Attainment
                
                
                  Livingston County
                  
                  Unclassifiable/Attainment
                
                
                  Logan County
                  
                  Unclassifiable/Attainment
                
                
                  Lyon County
                  
                  Unclassifiable/Attainment
                
                
                  McCracken County
                  
                  Unclassifiable/Attainment
                
                
                  McCreary County
                  
                  Unclassifiable/Attainment
                
                
                  McLean County
                  
                  Unclassifiable/Attainment
                
                
                  Madison County
                  
                  Unclassifiable/Attainment
                
                
                  Magoffin County
                  
                  Unclassifiable/Attainment
                
                
                  Marion County
                  
                  Unclassifiable/Attainment
                
                
                  Marshall County
                  
                  Unclassifiable/Attainment
                
                
                  Martin County
                  
                  Unclassifiable/Attainment
                
                
                  Mason County
                  
                  Unclassifiable/Attainment
                
                
                  Meade County
                  
                  Unclassifiable/Attainment
                
                
                  Menifee County
                  
                  Unclassifiable/Attainment
                
                
                  
                  Mercer County
                  
                  Unclassifiable/Attainment
                
                
                  Metcalfe County
                  
                  Unclassifiable/Attainment
                
                
                  Monroe County
                  
                  Unclassifiable/Attainment
                
                
                  Montgomery County
                  
                  Unclassifiable/Attainment
                
                
                  Morgan County
                  
                  Unclassifiable/Attainment
                
                
                  Muhlenberg County
                  
                  Unclassifiable/Attainment
                
                
                  Nelson County
                  
                  Unclassifiable/Attainment
                
                
                  Nicholas County
                  
                  Unclassifiable/Attainment
                
                
                  Ohio County
                  
                  Unclassifiable/Attainment
                
                
                  Oldham County
                  
                  Unclassifiable/Attainment
                
                
                  Owen County
                  
                  Unclassifiable/Attainment
                
                
                  Owsley County
                  
                  Unclassifiable/Attainment
                
                
                  Pendleton County
                  
                  Unclassifiable/Attainment
                
                
                  Perry County
                  
                  Unclassifiable/Attainment
                
                
                  Pike County
                  
                  Unclassifiable/Attainment
                
                
                  Powell County
                  
                  Unclassifiable/Attainment
                
                
                  Pulaski County
                  
                  Unclassifiable/Attainment
                
                
                  Robertson County
                  
                  Unclassifiable/Attainment
                
                
                  Rockcastle County
                  
                  Unclassifiable/Attainment
                
                
                  Rowan County
                  
                  Unclassifiable/Attainment
                
                
                  Russell County
                  
                  Unclassifiable/Attainment
                
                
                  Scott County
                  
                  Unclassifiable/Attainment
                
                
                  Shelby County
                  
                  Unclassifiable/Attainment
                
                
                  Simpson County
                  
                  Unclassifiable/Attainment
                
                
                  Spencer County
                  
                  Unclassifiable/Attainment
                
                
                  Taylor County
                  
                  Unclassifiable/Attainment
                
                
                  Todd County
                  
                  Unclassifiable/Attainment
                
                
                  Trigg County
                  
                  Unclassifiable/Attainment
                
                
                  Trimble County
                  
                  Unclassifiable/Attainment
                
                
                  Union County
                  
                  Unclassifiable/Attainment
                
                
                  Warren County
                  
                  Unclassifiable/Attainment
                
                
                  Washington County
                  
                  Unclassifiable/Attainment
                
                
                  Wayne County
                  
                  Unclassifiable/Attainment
                
                
                  Webster County
                  
                  Unclassifiable/Attainment
                
                
                  Whitley County
                  
                  Unclassifiable/Attainment
                
                
                  Wolfe County
                  
                  Unclassifiable/Attainment
                
                
                  Woodford County
                  
                  Unclassifiable/Attainment
                
                
                  1 Includes areas of Indian country located in each county or area, except as otherwise specified.
                
                  2 This date is April 15, 2015, unless otherwise noted.
              
              
                Kentucky—1997 24-Hour PM2.5 NAAQS
                [Primary and Secondary]
                
                  Designated area
                  Designation a
                  
                  Date 1
                  
                  Type
                  Classification
                  Date
                  Type
                
                
                  Statewide:
                
                
                  Adair County
                  
                  Unclassifiable/Attainment
                
                
                  Allen County
                  
                  Unclassifiable/Attainment
                
                
                  Anderson County
                  
                  Unclassifiable/Attainment
                
                
                  Ballard County
                  
                  Unclassifiable/Attainment
                
                
                  Barren County
                  
                  Unclassifiable/Attainment
                
                
                  Bath County
                  
                  Unclassifiable/Attainment
                
                
                  Bell County
                  
                  Unclassifiable/Attainment
                
                
                  Boone County
                  
                  Unclassifiable/Attainment
                
                
                  Bourbon County
                  
                  Unclassifiable/Attainment
                
                
                  Boyd County
                  
                  Unclassifiable/Attainment
                
                
                  Boyle County
                  
                  Unclassifiable/Attainment
                
                
                  Bracken County
                  
                  Unclassifiable/Attainment
                
                
                  Breathitt County
                  
                  Unclassifiable/Attainment
                
                
                  Breckinridge County
                  
                  Unclassifiable/Attainment
                
                
                  Bullitt County
                  
                  Unclassifiable/Attainment
                
                
                  Butler County
                  
                  Unclassifiable/Attainment
                
                
                  Caldwell County
                  
                  Unclassifiable/Attainment
                
                
                  Calloway County
                  
                  Unclassifiable/Attainment
                
                
                  Campbell County
                  
                  Unclassifiable/Attainment
                
                
                  Carlisle County
                  
                  Unclassifiable/Attainment
                
                
                  
                  Carroll County
                  
                  Unclassifiable/Attainment
                
                
                  Carter County
                  
                  Unclassifiable/Attainment
                
                
                  Casey County
                  
                  Unclassifiable/Attainment
                
                
                  Christian County
                  
                  Unclassifiable/Attainment
                
                
                  Clark County
                  
                  Unclassifiable/Attainment
                
                
                  Clay County
                  
                  Unclassifiable/Attainment
                
                
                  Clinton County
                  
                  Unclassifiable/Attainment
                
                
                  Crittenden County
                  
                  Unclassifiable/Attainment
                
                
                  Cumberland County
                  
                  Unclassifiable/Attainment
                
                
                  Daviess County
                  
                  Unclassifiable/Attainment
                
                
                  Edmonson County
                  
                  Unclassifiable/Attainment
                
                
                  Elliott County
                  
                  Unclassifiable/Attainment
                
                
                  Estill County
                  
                  Unclassifiable/Attainment
                
                
                  Fayette County
                  
                  Unclassifiable/Attainment
                
                
                  Fleming County
                  
                  Unclassifiable/Attainment
                
                
                  Floyd County
                  
                  Unclassifiable/Attainment
                
                
                  Franklin County
                  
                  Unclassifiable/Attainment
                
                
                  Fulton County
                  
                  Unclassifiable/Attainment
                
                
                  Gallatin County
                  
                  Unclassifiable/Attainment
                
                
                  Garrard County
                  
                  Unclassifiable/Attainment
                
                
                  Grant County
                  
                  Unclassifiable/Attainment
                
                
                  Graves County
                  
                  Unclassifiable/Attainment
                
                
                  Grayson County
                  
                  Unclassifiable/Attainment
                
                
                  Green County
                  
                  Unclassifiable/Attainment
                
                
                  Greenup County
                  
                  Unclassifiable/Attainment
                
                
                  Hancock County
                  
                  Unclassifiable/Attainment
                
                
                  Hardin County
                  
                  Unclassifiable/Attainment
                
                
                  Harlan County
                  
                  Unclassifiable/Attainment
                
                
                  Harrison County
                  
                  Unclassifiable/Attainment
                
                
                  Hart County
                  
                  Unclassifiable/Attainment
                
                
                  Henderson County
                  
                  Unclassifiable/Attainment
                
                
                  Henry County
                  
                  Unclassifiable/Attainment
                
                
                  Hickman County
                  
                  Unclassifiable/Attainment
                
                
                  Hopkins County
                  
                  Unclassifiable/Attainment
                
                
                  Jackson County
                  
                  Unclassifiable/Attainment
                
                
                  Jefferson County
                  
                  Unclassifiable/Attainment
                
                
                  Jessamine County
                  
                  Unclassifiable/Attainment
                
                
                  Johnson County
                  
                  Unclassifiable/Attainment
                
                
                  Kenton County
                  
                  Unclassifiable/Attainment
                
                
                  Knott County
                  
                  Unclassifiable/Attainment
                
                
                  Knox County
                  
                  Unclassifiable/Attainment
                
                
                  Larue County
                  
                  Unclassifiable/Attainment
                
                
                  Laurel County
                  
                  Unclassifiable/Attainment
                
                
                  Lawrence County
                  
                  Unclassifiable/Attainment
                
                
                  Lee County
                  
                  Unclassifiable/Attainment
                
                
                  Leslie County
                  
                  Unclassifiable/Attainment
                
                
                  Letcher County
                  
                  Unclassifiable/Attainment
                
                
                  Lewis County
                  
                  Unclassifiable/Attainment
                
                
                  Lincoln County
                  
                  Unclassifiable/Attainment
                
                
                  Livingston County
                  
                  Unclassifiable/Attainment
                
                
                  Logan County
                  
                  Unclassifiable/Attainment
                
                
                  Lyon County
                  
                  Unclassifiable/Attainment
                
                
                  McCracken County
                  
                  Unclassifiable/Attainment
                
                
                  McCreary County
                  
                  Unclassifiable/Attainment
                
                
                  McLean County
                  
                  Unclassifiable/Attainment
                
                
                  Madison County
                  
                  Unclassifiable/Attainment
                
                
                  Magoffin County
                  
                  Unclassifiable/Attainment
                
                
                  Marion County
                  
                  Unclassifiable/Attainment
                
                
                  Marshall County
                  
                  Unclassifiable/Attainment
                
                
                  Martin County
                  
                  Unclassifiable/Attainment
                
                
                  Mason County
                  
                  Unclassifiable/Attainment
                
                
                  Meade County
                  
                  Unclassifiable/Attainment
                
                
                  Menifee County
                  
                  Unclassifiable/Attainment
                
                
                  Mercer County
                  
                  Unclassifiable/Attainment
                
                
                  Metcalfe County
                  
                  Unclassifiable/Attainment
                
                
                  Monroe County
                  
                  Unclassifiable/Attainment
                
                
                  Montgomery County
                  
                  Unclassifiable/Attainment
                
                
                  Morgan County
                  
                  Unclassifiable/Attainment
                
                
                  Muhlenberg County
                  
                  Unclassifiable/Attainment
                
                
                  
                  Nelson County
                  
                  Unclassifiable/Attainment
                
                
                  Nicholas County
                  
                  Unclassifiable/Attainment
                
                
                  Ohio County
                  
                  Unclassifiable/Attainment
                
                
                  Oldham County
                  
                  Unclassifiable/Attainment
                
                
                  Owen County
                  
                  Unclassifiable/Attainment
                
                
                  Owsley County
                  
                  Unclassifiable/Attainment
                
                
                  Pendleton County
                  
                  Unclassifiable/Attainment
                
                
                  Perry County
                  
                  Unclassifiable/Attainment
                
                
                  Pike County
                  
                  Unclassifiable/Attainment
                
                
                  Powell County
                  
                  Unclassifiable/Attainment
                
                
                  Pulaski County
                  
                  Unclassifiable/Attainment
                
                
                  Robertson County
                  
                  Unclassifiable/Attainment
                
                
                  Rockcastle County
                  
                  Unclassifiable/Attainment
                
                
                  Rowan County
                  
                  Unclassifiable/Attainment
                
                
                  Russell County
                  
                  Unclassifiable/Attainment
                
                
                  Scott County
                  
                  Unclassifiable/Attainment
                
                
                  Shelby County
                  
                  Unclassifiable/Attainment
                
                
                  Simpson County
                  
                  Unclassifiable/Attainment
                
                
                  Spencer County
                  
                  Unclassifiable/Attainment
                
                
                  Taylor County
                  
                  Unclassifiable/Attainment
                
                
                  Todd County
                  
                  Unclassifiable/Attainment
                
                
                  Trigg County
                  
                  Unclassifiable/Attainment
                
                
                  Trimble County
                  
                  Unclassifiable/Attainment
                
                
                  Union County
                  
                  Unclassifiable/Attainment
                
                
                  Warren County
                  
                  Unclassifiable/Attainment
                
                
                  Washington County
                  
                  Unclassifiable/Attainment
                
                
                  Wayne County
                  
                  Unclassifiable/Attainment
                
                
                  Webster County
                  
                  Unclassifiable/Attainment
                
                
                  Whitley County
                  
                  Unclassifiable/Attainment
                
                
                  Wolfe County
                  
                  Unclassifiable/Attainment
                
                
                  Woodford County
                  
                  Unclassifiable/Attainment
                
                
                  a Includes Indian Country located in each county or area, except as otherwise specified.
                
                  1 This date is 90 days after January 5, 2005, unless otherwise noted.
              
              
                Kentucky—2006 24-Hour PM2.5 NAAQS
                [Primary and Secondary]
                
                  Designated area
                  Designation a
                  
                  Date 1
                  
                  Type
                  Classification
                  Date
                  Type
                
                
                  Statewide:
                
                
                  Adair County
                  
                  Unclassifiable/Attainment.
                
                
                  Allen County
                  
                  Unclassifiable/Attainment.
                
                
                  Anderson County
                  
                  Unclassifiable/Attainment.
                
                
                  Ballard County
                  
                  Unclassifiable/Attainment.
                
                
                  Barren County
                  
                  Unclassifiable/Attainment.
                
                
                  Bath County
                  
                  Unclassifiable/Attainment.
                
                
                  Bell County
                  
                  Unclassifiable/Attainment.
                
                
                  Boone County
                  
                  Unclassifiable/Attainment.
                
                
                  Bourbon County
                  
                  Unclassifiable/Attainment.
                
                
                  Boyd County
                  
                  Unclassifiable/Attainment.
                
                
                  Boyle County
                  
                  Unclassifiable/Attainment.
                
                
                  Bracken County
                  
                  Unclassifiable/Attainment.
                
                
                  Breathitt County
                  
                  Unclassifiable/Attainment.
                
                
                  Breckinridge County
                  
                  Unclassifiable/Attainment.
                
                
                  Bullitt County
                  
                  Unclassifiable/Attainment.
                
                
                  Butler County
                  
                  Unclassifiable/Attainment.
                
                
                  Caldwell County
                  
                  Unclassifiable/Attainment.
                
                
                  Calloway County
                  
                  Unclassifiable/Attainment.
                
                
                  Campbell County
                  
                  Unclassifiable/Attainment.
                
                
                  Carlisle County
                  
                  Unclassifiable/Attainment.
                
                
                  Carroll County
                  
                  Unclassifiable/Attainment.
                
                
                  Carter County
                  
                  Unclassifiable/Attainment.
                
                
                  Casey County
                  
                  Unclassifiable/Attainment.
                
                
                  Christian County
                  
                  Unclassifiable/Attainment.
                
                
                  Clark County
                  
                  Unclassifiable/Attainment.
                
                
                  Clay County
                  
                  Unclassifiable/Attainment.
                
                
                  
                  Clinton County
                  
                  Unclassifiable/Attainment.
                
                
                  Crittenden County
                  
                  Unclassifiable/Attainment.
                
                
                  Cumberland County
                  
                  Unclassifiable/Attainment.
                
                
                  Daviess County
                  
                  Unclassifiable/Attainment.
                
                
                  Edmonson County
                  
                  Unclassifiable/Attainment.
                
                
                  Elliott County
                  
                  Unclassifiable/Attainment.
                
                
                  Estill County
                  
                  Unclassifiable/Attainment.
                
                
                  Fayette County
                  
                  Unclassifiable/Attainment.
                
                
                  Fleming County
                  
                  Unclassifiable/Attainment.
                
                
                  Floyd County
                  
                  Unclassifiable/Attainment.
                
                
                  Franklin County
                  
                  Unclassifiable/Attainment.
                
                
                  Fulton County
                  
                  Unclassifiable/Attainment.
                
                
                  Gallatin County
                  
                  Unclassifiable/Attainment.
                
                
                  Garrard County
                  
                  Unclassifiable/Attainment.
                
                
                  Grant County
                  
                  Unclassifiable/Attainment.
                
                
                  Graves County
                  
                  Unclassifiable/Attainment.
                
                
                  Grayson County
                  
                  Unclassifiable/Attainment.
                
                
                  Green County
                  
                  Unclassifiable/Attainment.
                
                
                  Greenup County
                  
                  Unclassifiable/Attainment.
                
                
                  Hancock County
                  
                  Unclassifiable/Attainment.
                
                
                  Hardin County
                  
                  Unclassifiable/Attainment.
                
                
                  Harlan County
                  
                  Unclassifiable/Attainment.
                
                
                  Harrison County
                  
                  Unclassifiable/Attainment.
                
                
                  Hart County
                  
                  Unclassifiable/Attainment.
                
                
                  Henderson County
                  
                  Unclassifiable/Attainment.
                
                
                  Henry County
                  
                  Unclassifiable/Attainment.
                
                
                  Hickman County
                  
                  Unclassifiable/Attainment.
                
                
                  Hopkins County
                  
                  Unclassifiable/Attainment.
                
                
                  Jackson County
                  
                  Unclassifiable/Attainment.
                
                
                  Jefferson County
                  
                  Unclassifiable/Attainment.
                
                
                  Jessamine County
                  
                  Unclassifiable/Attainment.
                
                
                  Johnson County
                  
                  Unclassifiable/Attainment.
                
                
                  Kenton County
                  
                  Unclassifiable/Attainment.
                
                
                  Knott County
                  
                  Unclassifiable/Attainment.
                
                
                  Knox County
                  
                  Unclassifiable/Attainment.
                
                
                  Larue County
                  
                  Unclassifiable/Attainment.
                
                
                  Laurel County
                  
                  Unclassifiable/Attainment.
                
                
                  Lawrence County
                  
                  Unclassifiable/Attainment.
                
                
                  Lee County
                  
                  Unclassifiable/Attainment.
                
                
                  Leslie County
                  
                  Unclassifiable/Attainment.
                
                
                  Letcher County
                  
                  Unclassifiable/Attainment.
                
                
                  Lewis County
                  
                  Unclassifiable/Attainment.
                
                
                  Lincoln County
                  
                  Unclassifiable/Attainment.
                
                
                  Livingston County
                  
                  Unclassifiable/Attainment.
                
                
                  Logan County
                  
                  Unclassifiable/Attainment.
                
                
                  Lyon County
                  
                  Unclassifiable/Attainment.
                
                
                  McCracken County
                  
                  Unclassifiable/Attainment.
                
                
                  McCreary County
                  
                  Unclassifiable/Attainment.
                
                
                  McLean County
                  
                  Unclassifiable/Attainment.
                
                
                  Madison County
                  
                  Unclassifiable/Attainment.
                
                
                  Magoffin County
                  
                  Unclassifiable/Attainment.
                
                
                  Marion County
                  
                  Unclassifiable/Attainment.
                
                
                  Marshall County
                  
                  Unclassifiable/Attainment.
                
                
                  Martin County
                  
                  Unclassifiable/Attainment.
                
                
                  Mason County
                  
                  Unclassifiable/Attainment.
                
                
                  Meade County
                  
                  Unclassifiable/Attainment.
                
                
                  Menifee County
                  
                  Unclassifiable/Attainment.
                
                
                  Mercer County
                  
                  Unclassifiable/Attainment.
                
                
                  Metcalfe County
                  
                  Unclassifiable/Attainment.
                
                
                  Monroe County
                  
                  Unclassifiable/Attainment.
                
                
                  Montgomery County
                  
                  Unclassifiable/Attainment.
                
                
                  Morgan County
                  
                  Unclassifiable/Attainment.
                
                
                  Muhlenberg County
                  
                  Unclassifiable/Attainment.
                
                
                  Nelson County
                  
                  Unclassifiable/Attainment.
                
                
                  Nicholas County
                  
                  Unclassifiable/Attainment.
                
                
                  Ohio County
                  
                  Unclassifiable/Attainment.
                
                
                  Oldham County
                  
                  Unclassifiable/Attainment.
                
                
                  Owen County
                  
                  Unclassifiable/Attainment.
                
                
                  Owsley County
                  
                  Unclassifiable/Attainment.
                
                
                  
                  Pendleton County
                  
                  Unclassifiable/Attainment.
                
                
                  Perry County
                  
                  Unclassifiable/Attainment.
                
                
                  Pike County
                  
                  Unclassifiable/Attainment.
                
                
                  Powell County
                  
                  Unclassifiable/Attainment.
                
                
                  Pulaski County
                  
                  Unclassifiable/Attainment.
                
                
                  Robertson County
                  
                  Unclassifiable/Attainment.
                
                
                  Rockcastle County
                  
                  Unclassifiable/Attainment.
                
                
                  Rowan County
                  
                  Unclassifiable/Attainment.
                
                
                  Russell County
                  
                  Unclassifiable/Attainment.
                
                
                  Scott County
                  
                  Unclassifiable/Attainment.
                
                
                  Shelby County
                  
                  Unclassifiable/Attainment.
                
                
                  Simpson County
                  
                  Unclassifiable/Attainment.
                
                
                  Spencer County
                  
                  Unclassifiable/Attainment.
                
                
                  Taylor County
                  
                  Unclassifiable/Attainment.
                
                
                  Todd County
                  
                  Unclassifiable/Attainment.
                
                
                  Trigg County
                  
                  Unclassifiable/Attainment.
                
                
                  Trimble County
                  
                  Unclassifiable/Attainment.
                
                
                  Union County
                  
                  Unclassifiable/Attainment.
                
                
                  Warren County
                  
                  Unclassifiable/Attainment.
                
                
                  Washington County
                  
                  Unclassifiable/Attainment.
                
                
                  Wayne County
                  
                  Unclassifiable/Attainment.
                
                
                  Webster County
                  
                  Unclassifiable/Attainment.
                
                
                  Whitley County
                  
                  Unclassifiable/Attainment.
                
                
                  Wolfe County
                  
                  Unclassifiable/Attainment.
                
                
                  Woodford County
                  
                  Unclassifiable/Attainment.
                
                
                  a Includes Indian Country located in each county or area, except as otherwise specified.
                
                  1 This date is 30 days after November 13, 2009, unless otherwise noted.
              
              
                NO2 (1971 Annual Standard)
                
                  Designated area
                  Does not meet primary standards
                  Cannot be classified or better than national standards
                
                
                  Statewide
                  
                  X
                
              
              
                Kentucky—NO2 (2010 1-Hour Standard)
                
                  Designated area
                  Designation a
                  
                  Date 1
                  
                  Type
                
                
                  Adair County
                  
                  Unclassifiable/Attainment.
                
                
                  Allen County
                  
                  Unclassifiable/Attainment.
                
                
                  Anderson County
                  
                  Unclassifiable/Attainment.
                
                
                  Ballard County
                  
                  Unclassifiable/Attainment.
                
                
                  Barren County
                  
                  Unclassifiable/Attainment.
                
                
                  Bath County
                  
                  Unclassifiable/Attainment.
                
                
                  Bell County
                  
                  Unclassifiable/Attainment.
                
                
                  Boone County
                  
                  Unclassifiable/Attainment.
                
                
                  Bourbon County
                  
                  Unclassifiable/Attainment.
                
                
                  Boyd County
                  
                  Unclassifiable/Attainment.
                
                
                  Boyle County
                  
                  Unclassifiable/Attainment.
                
                
                  Bracken County
                  
                  Unclassifiable/Attainment.
                
                
                  Breathitt County
                  
                  Unclassifiable/Attainment.
                
                
                  Breckinridge County
                  
                  Unclassifiable/Attainment.
                
                
                  Bullitt County
                  
                  Unclassifiable/Attainment.
                
                
                  Butler County
                  
                  Unclassifiable/Attainment.
                
                
                  Caldwell County
                  
                  Unclassifiable/Attainment.
                
                
                  Calloway County
                  
                  Unclassifiable/Attainment.
                
                
                  Campbell County
                  
                  Unclassifiable/Attainment.
                
                
                  Carlisle County
                  
                  Unclassifiable/Attainment.
                
                
                  Carroll County
                  
                  Unclassifiable/Attainment.
                
                
                  Carter County
                  
                  Unclassifiable/Attainment.
                
                
                  Casey County
                  
                  Unclassifiable/Attainment.
                
                
                  Christian County
                  
                  Unclassifiable/Attainment.
                
                
                  Clark County
                  
                  Unclassifiable/Attainment.
                
                
                  
                  Clay County
                  
                  Unclassifiable/Attainment.
                
                
                  Clinton County
                  
                  Unclassifiable/Attainment.
                
                
                  Crittenden County
                  
                  Unclassifiable/Attainment.
                
                
                  Cumberland County
                  
                  Unclassifiable/Attainment.
                
                
                  Daviess County
                  
                  Unclassifiable/Attainment.
                
                
                  Edmonson County
                  
                  Unclassifiable/Attainment.
                
                
                  Elliott County
                  
                  Unclassifiable/Attainment.
                
                
                  Estill County
                  
                  Unclassifiable/Attainment.
                
                
                  Fayette County
                  
                  Unclassifiable/Attainment.
                
                
                  Fleming County
                  
                  Unclassifiable/Attainment.
                
                
                  Floyd County
                  
                  Unclassifiable/Attainment.
                
                
                  Franklin County
                  
                  Unclassifiable/Attainment.
                
                
                  Fulton County
                  
                  Unclassifiable/Attainment.
                
                
                  Gallatin County
                  
                  Unclassifiable/Attainment.
                
                
                  Garrard County
                  
                  Unclassifiable/Attainment.
                
                
                  Grant County
                  
                  Unclassifiable/Attainment.
                
                
                  Graves County
                  
                  Unclassifiable/Attainment.
                
                
                  Grayson County
                  
                  Unclassifiable/Attainment.
                
                
                  Green County
                  
                  Unclassifiable/Attainment.
                
                
                  Greenup County
                  
                  Unclassifiable/Attainment.
                
                
                  Hancock County
                  
                  Unclassifiable/Attainment.
                
                
                  Hardin County
                  
                  Unclassifiable/Attainment.
                
                
                  Harlan County
                  
                  Unclassifiable/Attainment.
                
                
                  Harrison County
                  
                  Unclassifiable/Attainment.
                
                
                  Hart County
                  
                  Unclassifiable/Attainment.
                
                
                  Henderson County
                  
                  Unclassifiable/Attainment.
                
                
                  Henry County
                  
                  Unclassifiable/Attainment.
                
                
                  Hickman County
                  
                  Unclassifiable/Attainment.
                
                
                  Hopkins County
                  
                  Unclassifiable/Attainment.
                
                
                  Jackson County
                  
                  Unclassifiable/Attainment.
                
                
                  Jefferson County
                  
                  Unclassifiable/Attainment.
                
                
                  Jessamine County
                  
                  Unclassifiable/Attainment.
                
                
                  Johnson County
                  
                  Unclassifiable/Attainment.
                
                
                  Kenton County
                  
                  Unclassifiable/Attainment.
                
                
                  Knott County
                  
                  Unclassifiable/Attainment.
                
                
                  Knox County
                  
                  Unclassifiable/Attainment.
                
                
                  Larue County
                  
                  Unclassifiable/Attainment.
                
                
                  Laurel County
                  
                  Unclassifiable/Attainment.
                
                
                  Lawrence County
                  
                  Unclassifiable/Attainment.
                
                
                  Lee County
                  
                  Unclassifiable/Attainment.
                
                
                  Leslie County
                  
                  Unclassifiable/Attainment.
                
                
                  Letcher County
                  
                  Unclassifiable/Attainment.
                
                
                  Lewis County
                  
                  Unclassifiable/Attainment.
                
                
                  Lincoln County
                  
                  Unclassifiable/Attainment.
                
                
                  Livingston County
                  
                  Unclassifiable/Attainment.
                
                
                  Logan County
                  
                  Unclassifiable/Attainment.
                
                
                  Lyon County
                  
                  Unclassifiable/Attainment.
                
                
                  McCracken County
                  
                  Unclassifiable/Attainment.
                
                
                  McCreary County
                  
                  Unclassifiable/Attainment.
                
                
                  McLean County
                  
                  Unclassifiable/Attainment.
                
                
                  Madison County
                  
                  Unclassifiable/Attainment.
                
                
                  Magoffin County
                  
                  Unclassifiable/Attainment.
                
                
                  Marion County
                  
                  Unclassifiable/Attainment.
                
                
                  Marshall County
                  
                  Unclassifiable/Attainment.
                
                
                  Martin County
                  
                  Unclassifiable/Attainment.
                
                
                  Mason County
                  
                  Unclassifiable/Attainment.
                
                
                  Meade County
                  
                  Unclassifiable/Attainment.
                
                
                  Menifee County
                  
                  Unclassifiable/Attainment.
                
                
                  Mercer County
                  
                  Unclassifiable/Attainment.
                
                
                  Metcalfe County
                  
                  Unclassifiable/Attainment.
                
                
                  Monroe County
                  
                  Unclassifiable/Attainment.
                
                
                  Montgomery County
                  
                  Unclassifiable/Attainment.
                
                
                  Morgan County
                  
                  Unclassifiable/Attainment.
                
                
                  Muhlenberg County
                  
                  Unclassifiable/Attainment.
                
                
                  Nelson County
                  
                  Unclassifiable/Attainment.
                
                
                  Nicholas County
                  
                  Unclassifiable/Attainment.
                
                
                  Ohio County
                  
                  Unclassifiable/Attainment.
                
                
                  Oldham County
                  
                  Unclassifiable/Attainment.
                
                
                  Owen County
                  
                  Unclassifiable/Attainment.
                
                
                  Owsley County
                  
                  Unclassifiable/Attainment.
                
                
                  
                  Pendleton County
                  
                  Unclassifiable/Attainment.
                
                
                  Perry County
                  
                  Unclassifiable/Attainment.
                
                
                  Pike County
                  
                  Unclassifiable/Attainment.
                
                
                  Powell County
                  
                  Unclassifiable/Attainment.
                
                
                  Pulaski County
                  
                  Unclassifiable/Attainment.
                
                
                  Robertson County
                  
                  Unclassifiable/Attainment.
                
                
                  Rockcastle County
                  
                  Unclassifiable/Attainment.
                
                
                  Rowan County
                  
                  Unclassifiable/Attainment.
                
                
                  Russell County
                  
                  Unclassifiable/Attainment.
                
                
                  Scott County
                  
                  Unclassifiable/Attainment.
                
                
                  Shelby County
                  
                  Unclassifiable/Attainment.
                
                
                  Simpson County
                  
                  Unclassifiable/Attainment.
                
                
                  Spencer County
                  
                  Unclassifiable/Attainment.
                
                
                  Taylor County
                  
                  Unclassifiable/Attainment.
                
                
                  Todd County
                  
                  Unclassifiable/Attainment.
                
                
                  Trigg County
                  
                  Unclassifiable/Attainment.
                
                
                  Trimble County
                  
                  Unclassifiable/Attainment.
                
                
                  Union County
                  
                  Unclassifiable/Attainment.
                
                
                  Warren County
                  
                  Unclassifiable/Attainment.
                
                
                  Washington County
                  
                  Unclassifiable/Attainment.
                
                
                  Wayne County
                  
                  Unclassifiable/Attainment.
                
                
                  Webster County
                  
                  Unclassifiable/Attainment.
                
                
                  Whitley County
                  
                  Unclassifiable/Attainment.
                
                
                  Wolfe County
                  
                  Unclassifiable/Attainment.
                
                
                  Woodford County
                  
                  Unclassifiable/Attainment.
                
                
                  a Includes Indian Country located in each county or area, except as otherwise specified.
                
                  1 This date is 90 days after October 31, 2011, unless otherwise noted.
              
              
                Kentucky—1997 8-Hour Ozone NAAQS
                [Primary and Secondary]
                
                  Designation
                  Designation a
                  
                  Date 1
                  
                  Type
                  Category/classification
                  Date 1
                  
                  Type
                
                
                  Cincinnati-Hamilton, OH-KY-IN:
                
                
                  Boone County
                  This action is effective 08/05/10
                  Attainment
                  
                
                
                  Campbell County
                  This action is effective 8/5/10
                  Attainment
                  
                
                
                  Kenton County
                  This action is effective 8/5/10
                  Attainment
                  
                
                
                  Clarkesville-Hopkinsville, TN-KY Area:
                
                
                  Christian County
                  2/24/06
                  Attainment
                
                
                  Louisville, KY-IN:
                
                
                  Bullitt County
                  08/06/07
                  Attainment
                
                
                  Jefferson County
                  08/06/07
                  Attainment
                
                
                  Oldham County
                  08/06/07
                  Attainment
                
                
                  Huntington-Ashland, WV-KY:
                
                
                  Boyd County
                  09/04/07
                  Attainment
                
                
                  Rest of State
                
                
                  Adair County
                  
                  Unclassifiable/Attainment
                
                
                  Allen County
                  
                  Unclassifiable/Attainment
                
                
                  Anderson County
                  
                  Unclassifiable/Attainment
                
                
                  Ballard County
                  
                  Unclassifiable/Attainment
                
                
                  Barren County
                  
                  Unclassifiable/Attainment
                
                
                  Bath County
                  
                  Unclassifiable/Attainment
                
                
                  Bell County
                  
                  Unclassifiable/Attainment
                
                
                  Bourbon County
                  
                  Unclassifiable/Attainment
                
                
                  Boyle County
                  
                  Unclassifiable/Attainment
                
                
                  Bracken County
                  
                  Unclassifiable/Attainment
                
                
                  Breathitt County
                  
                  Unclassifiable/Attainment
                
                
                  Breckinridge County
                  
                  Unclassifiable/Attainment
                
                
                  Butler County
                  
                  Unclassifiable/Attainment
                
                
                  Caldwell County
                  
                  Unclassifiable/Attainment
                
                
                  Calloway County
                  
                  Unclassifiable/Attainment
                
                
                  Carlisle County
                  
                  Unclassifiable/Attainment
                
                
                  
                  Carroll County
                  
                  Unclassifiable/Attainment
                
                
                  Carter County
                  
                  Unclassifiable/Attainment
                
                
                  Casey County
                  
                  Unclassifiable/Attainment
                
                
                  Clark County
                  
                  Unclassifiable/Attainment
                
                
                  Clay County
                  
                  Unclassifiable/Attainment
                
                
                  Clinton County
                  
                  Unclassifiable/Attainment
                
                
                  Crittenden County
                  
                  Unclassifiable/Attainment
                
                
                  Cumberland County
                  
                  Unclassifiable/Attainment
                
                
                  Daviess County
                  
                  Unclassifiable/Attainment
                
                
                  Edmonson County
                  
                  Unclassifiable/Attainment
                
                
                  Elliott County
                  
                  Unclassifiable/Attainment
                
                
                  Estill County
                  
                  Unclassifiable/Attainment
                
                
                  Fayette County
                  
                  Unclassifiable/Attainment
                
                
                  Fleming County
                  
                  Unclassifiable/Attainment
                
                
                  Floyd County
                  
                  Unclassifiable/Attainment
                
                
                  Franklin County
                  
                  Unclassifiable/Attainment
                
                
                  Fulton County
                  
                  Unclassifiable/Attainment
                
                
                  Gallatin County
                  
                  Unclassifiable/Attainment
                
                
                  Garrard County
                  
                  Unclassifiable/Attainment
                
                
                  Grant County
                  
                  Unclassifiable/Attainment
                
                
                  Graves County
                  
                  Unclassifiable/Attainment
                
                
                  Grayson County
                  
                  Unclassifiable/Attainment
                
                
                  Green County
                  
                  Unclassifiable/Attainment
                
                
                  Greenup County
                  
                  Unclassifiable/Attainment
                
                
                  Hancock County
                  
                  Unclassifiable/Attainment
                
                
                  Hardin County
                  
                  Unclassifiable/Attainment
                
                
                  Harlan County
                  
                  Unclassifiable/Attainment
                
                
                  Harrison County
                  
                  Unclassifiable/Attainment
                
                
                  Hart County
                  
                  Unclassifiable/Attainment
                
                
                  Henderson County
                  
                  Unclassifiable/Attainment
                
                
                  Henry County
                  
                  Unclassifiable/Attainment
                
                
                  Hickman County
                  
                  Unclassifiable/Attainment
                
                
                  Hopkins County
                  
                  Unclassifiable/Attainment
                
                
                  Jackson County
                  
                  Unclassifiable/Attainment
                
                
                  Jessamine County
                  
                  Unclassifiable/Attainment
                
                
                  Johnson County
                  
                  Unclassifiable/Attainment
                
                
                  Knott County
                  
                  Unclassifiable/Attainment
                
                
                  Knox County
                  
                  Unclassifiable/Attainment
                
                
                  Larue County
                  
                  Unclassifiable/Attainment
                
                
                  Laurel County
                  
                  Unclassifiable/Attainment
                
                
                  Lawrence County
                  
                  Unclassifiable/Attainment
                
                
                  Lee County.
                  
                  Unclassifiable/Attainment
                
                
                  Leslie County
                  
                  Unclassifiable/Attainment
                
                
                  Letcher County
                  
                  Unclassifiable/Attainment
                
                
                  Lewis County
                  
                  Unclassifiable/Attainment
                
                
                  Lincoln County
                  
                  Unclassifiable/Attainment
                
                
                  Livingston County
                  
                  Unclassifiable/Attainment
                
                
                  Logan County
                  
                  Unclassifiable/Attainment
                
                
                  Lyon County
                  
                  Unclassifiable/Attainment
                
                
                  Madison County
                  
                  Unclassifiable/Attainment
                
                
                  Magoffin County
                  
                  Unclassifiable/Attainment
                
                
                  Marion County
                  
                  Unclassifiable/Attainment
                
                
                  Marshall County
                  
                  Unclassifiable/Attainment
                
                
                  Martin County
                  
                  Unclassifiable/Attainment
                
                
                  Mason County
                  
                  Unclassifiable/Attainment
                
                
                  McCracken County
                  
                  Unclassifiable/Attainment
                
                
                  McCreary County
                  
                  Unclassifiable/Attainment
                
                
                  McLean County
                  
                  Unclassifiable/Attainment
                
                
                  Meade County
                  
                  Unclassifiable/Attainment
                
                
                  Menifee County
                  
                  Unclassifiable/Attainment
                
                
                  Mercer County
                  
                  Unclassifiable/Attainment
                
                
                  Metcalfe County
                  
                  Unclassifiable/Attainment
                
                
                  Monroe County
                  
                  Unclassifiable/Attainment
                
                
                  Montgomery County
                  
                  Unclassifiable/Attainment
                
                
                  Morgan County
                  
                  Unclassifiable/Attainment
                
                
                  Muhlenberg County
                  
                  Unclassifiable/Attainment
                
                
                  Nelson County
                  
                  Unclassifiable/Attainment
                
                
                  Nicholas County
                  
                  Unclassifiable/Attainment
                
                
                  Ohio County
                  
                  Unclassifiable/Attainment
                
                
                  
                  Owen County
                  
                  Unclassifiable/Attainment
                
                
                  Owsley County
                  
                  Unclassifiable/Attainment
                
                
                  Pendleton County
                  
                  Unclassifiable/Attainment
                
                
                  Perry County
                  
                  Unclassifiable/Attainment
                
                
                  Pike County
                  
                  Unclassifiable/Attainment
                
                
                  Powell County
                  
                  Unclassifiable/Attainment
                
                
                  Pulaski County
                  
                  Unclassifiable/Attainment
                
                
                  Robertson County
                  
                  Unclassifiable/Attainment
                
                
                  Rockcastle County
                  
                  Unclassifiable/Attainment
                
                
                  Rowan County
                  
                  Unclassifiable/Attainment
                
                
                  Russell County
                  
                  Unclassifiable/Attainment
                
                
                  Scott County
                  
                  Unclassifiable/Attainment
                
                
                  Shelby County
                  
                  Unclassifiable/Attainment
                
                
                  Simpson County
                  
                  Unclassifiable/Attainment
                
                
                  Spencer County
                  
                  Unclassifiable/Attainment
                
                
                  Taylor County
                  
                  Unclassifiable/Attainment
                
                
                  Todd County
                  
                  Unclassifiable/Attainment
                
                
                  Trigg County
                  
                  Unclassifiable/Attainment
                
                
                  Trimble County
                  
                  Unclassifiable/Attainment
                
                
                  Union County
                  
                  Unclassifiable/Attainment
                
                
                  Warren County
                  
                  Unclassifiable/Attainment
                
                
                  Washington County
                  
                  Unclassifiable/Attainment
                
                
                  Wayne County
                  
                  Unclassifiable/Attainment
                
                
                  Webster County
                  
                  Unclassifiable/Attainment
                
                
                  Whitley County
                  
                  Unclassifiable/Attainment
                
                
                  Wolfe County
                  
                  Unclassifiable/Attainment
                
                
                  Woodford County
                  
                  Unclassifiable/Attainment
                
                
                  a Includes Indian Country located in each county or area, except as otherwise specified.
                
                  1 This date is June 15, 2004, unless otherwise noted.
              
              
                Kentucky—2008 8-Hour Ozone NAAQS
                [Primary and Secondary]
                
                  Designated area
                  Designation
                  Date 1
                  
                  Type
                  Classification
                  Date 1
                  
                  Type
                
                
                  Cincinnati, OH-KY-IN: 2
                  
                  7/5/2017
                  Attainment
                
                
                  Boone County (part)
                  
                  Attainment
                
                
                  2000 Census tracts: 702, 703.05, 703.06, 703.07, 703.08, 703.09, 704.01, 704.02, 705.01, 705.02, 706.01, 706.03, 706.04.
                
                
                  Campbell County (part)
                  
                  Attainment
                
                
                  2000 Census tracts: 501, 502, 503, 504, 505, 506, 512, 513, 519.01, 519.03, 519.04, 520.01, 520.02, 521, 522, 523.01, 523.02, 524, 525, 526, 528, 529, 530, 531.
                
                
                  Kenton County (part)
                  
                  Attainment
                
                
                  2000 Census tracts: 603, 607, 609, 610, 611, 612, 613, 614, 616, 636.03, 636.04, 636.05, 636.06, 638, 640, 641, 642, 643, 644, 645, 646, 647, 648, 649, 650, 651, 652, 653, 654, 655.01, 655.02, 656, 657, 658, 659, 668, 669, 670, 671.
                
                
                  Rest of State: 3
                  
                
                
                  Adair County
                  
                  Unclassifiable/Attainment
                
                
                  Allen County
                  
                  Unclassifiable/Attainment
                
                
                  Anderson County
                  
                  Unclassifiable/Attainment
                
                
                  Ballard County
                  
                  Unclassifiable/Attainment
                
                
                  Barren County
                  
                  Unclassifiable/Attainment
                
                
                  Bath County
                  
                  Unclassifiable/Attainment
                
                
                  Bell County
                  
                  Unclassifiable/Attainment
                
                
                  Boone County (part)
                  
                  Unclassifiable/Attainment
                
                
                  
                  2000 Census tracts: 706.01 and 706.04
                
                
                  Bourbon County
                  
                  Unclassifiable/Attainment
                
                
                  Boyd County
                  
                  Unclassifiable/Attainment
                
                
                  Boyle County
                  
                  Unclassifiable/Attainment
                
                
                  Bracken County
                  
                  Unclassifiable/Attainment
                
                
                  Breathitt County
                  
                  Unclassifiable/Attainment
                
                
                  Breckinridge County
                  
                  Unclassifiable/Attainment
                
                
                  Bullitt County
                  
                  Unclassifiable/Attainment
                
                
                  Butler County
                  
                  Unclassifiable/Attainment
                
                
                  Caldwell County
                  
                  Unclassifiable/Attainment
                
                
                  Calloway County
                  
                  Unclassifiable/Attainment
                
                
                  Campbell County (part)
                  
                  Unclassifiable/Attainment
                
                
                  2000 Census tracts: 520.01 and 520.02
                
                
                  Carlisle County
                  
                  Unclassifiable/Attainment
                
                
                  Carroll County
                  
                  Unclassifiable/Attainment
                
                
                  Carter County
                  
                  Unclassifiable/Attainment
                
                
                  Casey County
                  
                  Unclassifiable/Attainment
                
                
                  Christian County
                  
                  Unclassifiable/Attainment
                
                
                  Clark County
                  
                  Unclassifiable/Attainment
                
                
                  Clay County
                  
                  Unclassifiable/Attainment
                
                
                  Clinton County
                  
                  Unclassifiable/Attainment
                
                
                  Crittenden County
                  
                  Unclassifiable/Attainment
                
                
                  Cumberland County
                  
                  Unclassifiable/Attainment
                
                
                  Daviess County
                  
                  Unclassifiable/Attainment
                
                
                  Edmonson County
                  
                  Unclassifiable/Attainment
                
                
                  Elliott County
                  
                  Unclassifiable/Attainment
                
                
                  Estill County
                  
                  Unclassifiable/Attainment
                
                
                  Fayette County
                  
                  Unclassifiable/Attainment
                
                
                  Fleming County
                  
                  Unclassifiable/Attainment
                
                
                  Floyd County
                  
                  Unclassifiable/Attainment
                
                
                  Franklin County
                  
                  Unclassifiable/Attainment
                
                
                  Fulton County
                  
                  Unclassifiable/Attainment
                
                
                  Gallatin County
                  
                  Unclassifiable/Attainment
                
                
                  Garrard County
                  
                  Unclassifiable/Attainment
                
                
                  Grant County
                  
                  Unclassifiable/Attainment
                
                
                  Graves County
                  
                  Unclassifiable/Attainment
                
                
                  Grayson County
                  
                  Unclassifiable/Attainment
                
                
                  Green County
                  
                  Unclassifiable/Attainment
                
                
                  Greenup County
                  
                  Unclassifiable/Attainment
                
                
                  Hancock County
                  
                  Unclassifiable/Attainment
                
                
                  Hardin County
                  
                  Unclassifiable/Attainment
                
                
                  Harlan County
                  
                  Unclassifiable/Attainment
                
                
                  Harrison County
                  
                  Unclassifiable/Attainment
                
                
                  Hart County
                  
                  Unclassifiable/Attainment
                
                
                  Henderson County
                  
                  Unclassifiable/Attainment
                
                
                  Henry County
                  
                  Unclassifiable/Attainment
                
                
                  Hickman County
                  
                  Unclassifiable/Attainment
                
                
                  Hopkins County
                  
                  Unclassifiable/Attainment
                
                
                  Jackson County
                  
                  Unclassifiable/Attainment
                
                
                  Jefferson County
                  
                  Unclassifiable/Attainment
                
                
                  Jessamine County
                  
                  Unclassifiable/Attainment
                
                
                  Johnson County
                  
                  Unclassifiable/Attainment
                
                
                  Kenton County (part)
                  
                  Unclassifiable/Attainment
                
                
                  2000 Census tracts: 637.01 and 637.02
                
                
                  Knott County
                  
                  Unclassifiable/Attainment
                
                
                  Knox County
                  
                  Unclassifiable/Attainment
                
                
                  Larue County
                  
                  Unclassifiable/Attainment
                
                
                  Laurel County
                  
                  Unclassifiable/Attainment
                
                
                  Lawrence County
                  
                  Unclassifiable/Attainment
                
                
                  Lee County
                  
                  Unclassifiable/Attainment
                
                
                  Leslie County
                  
                  Unclassifiable/Attainment
                
                
                  Letcher County
                  
                  Unclassifiable/Attainment
                
                
                  Lewis County
                  
                  Unclassifiable/Attainment
                
                
                  Lincoln County
                  
                  Unclassifiable/Attainment
                
                
                  Livingston County
                  
                  Unclassifiable/Attainment
                
                
                  Logan County
                  
                  Unclassifiable/Attainment
                
                
                  
                  Lyon County
                  
                  Unclassifiable/Attainment
                
                
                  McCracken County
                  
                  Unclassifiable/Attainment
                
                
                  McCreary County
                  
                  Unclassifiable/Attainment
                
                
                  McLean County
                  
                  Unclassifiable/Attainment
                
                
                  Madison County
                  
                  Unclassifiable/Attainment
                
                
                  Magoffin County
                  
                  Unclassifiable/Attainment
                
                
                  Marion County
                  
                  Unclassifiable/Attainment
                
                
                  Marshall County
                  
                  Unclassifiable/Attainment
                
                
                  Martin County
                  
                  Unclassifiable/Attainment
                
                
                  Mason County
                  
                  Unclassifiable/Attainment
                
                
                  Meade County
                  
                  Unclassifiable/Attainment
                
                
                  Menifee County
                  
                  Unclassifiable/Attainment
                
                
                  Mercer County
                  
                  Unclassifiable/Attainment
                
                
                  Metcalfe County
                  
                  Unclassifiable/Attainment
                
                
                  Monroe County
                  
                  Unclassifiable/Attainment
                
                
                  Montgomery County
                  
                  Unclassifiable/Attainment
                
                
                  Morgan County
                  
                  Unclassifiable/Attainment
                
                
                  Muhlenberg County
                  
                  Unclassifiable/Attainment
                
                
                  Nelson County
                  
                  Unclassifiable/Attainment
                
                
                  Nicholas County
                  
                  Unclassifiable/Attainment
                
                
                  Ohio County
                  
                  Unclassifiable/Attainment
                
                
                  Oldham County
                  
                  Unclassifiable/Attainment
                
                
                  Owen County
                  
                  Unclassifiable/Attainment
                
                
                  Owsley County
                  
                  Unclassifiable/Attainment
                
                
                  Pendleton County
                  
                  Unclassifiable/Attainment
                
                
                  Perry County
                  
                  Unclassifiable/Attainment
                
                
                  Pike County
                  
                  Unclassifiable/Attainment
                
                
                  Powell County
                  
                  Unclassifiable/Attainment
                
                
                  Pulaski County
                  
                  Unclassifiable/Attainment
                
                
                  Robertson County
                  
                  Unclassifiable/Attainment
                
                
                  Rockcastle County
                  
                  Unclassifiable/Attainment
                
                
                  Rowan County
                  
                  Unclassifiable/Attainment
                
                
                  Russell County
                  
                  Unclassifiable/Attainment
                
                
                  Scott County
                  
                  Unclassifiable/Attainment
                
                
                  Shelby County
                  
                  Unclassifiable/Attainment
                
                
                  Simpson County
                  
                  Unclassifiable/Attainment
                
                
                  Spencer County
                  
                  Unclassifiable/Attainment
                
                
                  Taylor County
                  
                  Unclassifiable/Attainment
                
                
                  Todd County
                  
                  Unclassifiable/Attainment
                
                
                  Trigg County
                  
                  Unclassifiable/Attainment
                
                
                  Trimble County
                  
                  Unclassifiable/Attainment
                
                
                  Union County
                  
                  Unclassifiable/Attainment
                
                
                  Warren County
                  
                  Unclassifiable/Attainment
                
                
                  Washington County
                  
                  Unclassifiable/Attainment
                
                
                  Wayne County
                  
                  Unclassifiable/Attainment
                
                
                  Webster County
                  
                  Unclassifiable/Attainment
                
                
                  Whitley County
                  
                  Unclassifiable/Attainment
                
                
                  Wolfe County
                  
                  Unclassifiable/Attainment
                
                
                  Woodford County
                  
                  Unclassifiable/Attainment
                
                
                  1 This date is July 20, 2012, unless otherwise noted.
                
                  2 Excludes Indian country located in each area, unless otherwise noted.
                
                  3 Includes any Indian country in each county or area, unless otherwise specified.
              
              
                Kentucky—2015 8-Hour Ozone NAAQS
                [Primary and Secondary]
                
                  Designated area 1
                  
                  Designation
                  Date 2
                  
                  Type
                  Classification
                  Date 2
                  
                  Type
                
                
                  Cincinnati, OH-KY
                  
                  Nonattainment
                  
                  Marginal.
                
                
                  Boone County (part):
                
                
                  The entire county except for 2010 US Census Tracts 706.01 and 706.04.
                
                
                  Campbell County (part):
                
                
                  
                  The entire county except for 2010 US Census Tracts 520.01 and 520.02.
                
                
                  Kenton County (part):
                
                
                  The entire county except for 2010 US Census Tracts 637.01 and 637.02.
                
                
                  Louisville, KY-IN
                  
                  Nonattainment
                  
                  Marginal.
                
                
                  Bullitt County.
                
                
                  Jefferson County.
                
                
                  Oldham County.
                
                
                  Adair County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Allen County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Anderson County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Ballard County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Barren County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Bath County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Bell County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Boone County (part) remainder
                  
                  Attainment/Unclassifiable
                
                
                  Bourbon County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Boyd County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Boyle County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Bracken County
                  
                  Attainment/Unclassifiable
                
                
                  Breathitt County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Breckinridge County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Butler County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Caldwell County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Calloway County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Campbell County (part) remainder
                  
                  Attainment/Unclassifiable
                
                
                  Carlisle County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Carroll County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Carter County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Casey County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Christian County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  
                  Clark County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Clay County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Clinton County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Crittenden County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Cumberland County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Daviess County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Edmonson County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Elliott County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Estill County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Fayette County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Fleming County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Floyd County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Franklin County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Fulton County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Gallatin County
                  
                  Attainment/Unclassifiable
                
                
                  Garrard County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Grant County
                  
                  Attainment/Unclassifiable
                
                
                  Graves County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Grayson County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Green County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Greenup County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Hancock County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Hardin County
                  
                  Attainment/Unclassifiable
                
                
                  Harlan County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Harrison County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Hart County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Henderson County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Henry County
                  
                  Attainment/Unclassifiable
                
                
                  Hickman County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  
                  Hopkins County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Jackson County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Jessamine County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Johnson County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Kenton County (part) remainder
                  
                  Attainment/Unclassifiable
                
                
                  Knott County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Knox County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  LaRue County
                  
                  Attainment/Unclassifiable
                
                
                  Laurel County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Lawrence County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Lee County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Leslie County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Letcher County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Lewis County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Lincoln County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Livingston County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Logan County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Lyon County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  McCracken County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  McCreary County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  McLean County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Madison County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Magoffin County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Marion County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Marshall County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Martin County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Mason County
                  
                  Attainment/Unclassifiable
                
                
                  Meade County
                  
                  Attainment/Unclassifiable
                
                
                  Menifee County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  
                  Mercer County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Metcalfe County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Monroe County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Montgomery County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Morgan County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Muhlenberg County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Nelson County
                  
                  Attainment/Unclassifiable
                
                
                  Nicholas County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Ohio County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Owen County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Owsley County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Pendleton County
                  
                  Attainment/Unclassifiable
                
                
                  Perry County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Pike County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Powell County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Pulaski County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Robertson County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Rockcastle County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Rowan County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Russell County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Scott County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Shelby County
                  
                  Attainment/Unclassifiable
                
                
                  Simpson County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Spencer County
                  
                  Attainment/Unclassifiable
                
                
                  Taylor County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Todd County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Trigg County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Trimble County
                  
                  Attainment/Unclassifiable
                
                
                  Union County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  
                  Warren County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Washington County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Wayne County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Webster County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Whitley County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Wolfe County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Woodford County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  1 Includes any Indian country in each county or area, unless otherwise specified. EPA is not determining the boundaries of any area of Indian country in this table, including any area of Indian country located in the larger designation area. The inclusion of any Indian country in the designation area is not a determination that the state has regulatory authority under the Clean Air Act for such Indian country.
                
                  2 This date is August 3, 2018, unless otherwise noted.
              
              
                Kentucky—2008 Lead NAAQS
                
                  Designated area
                  Designation for the 2008 NAAQS a
                  
                  Date 1
                  
                  Type
                
                
                  Whole State
                  
                  Unclassifiable/Attainment.
                
                
                  a Includes Indian Country located in each county or area, except as otherwise specified.
                
                  1 December 31, 2011 unless otherwise noted.
              
              [43 FR 8964, Mar. 3, 1978]
              
                Editorial Note:
                For Federal Register citations affecting § 81.318, see the List of CFR Sections Affected, which appears in the Finding Aids section of the printed volume and at www.govinfo.gov.
                
              
            
            
              § 81.319
              Louisiana.
              
                Louisiana—1971 Sulfur Dioxide NAAQS
                [Primary and Secondary]
                
                  Designated area
                  Does not meet primary standards
                  Does not meet secondary standards
                  Cannot be classified
                  Better than national standards
                
                
                  AQCR 019
                  
                  
                  
                  X
                
                
                  AQCR 022
                  
                  
                  
                  X
                
                
                  AQCR 106
                  
                  
                  
                  X
                
              
              
                Louisiana—2010 Sulfur Dioxide NAAQS
                [Primary]
                
                  Designated area 1 3
                  
                  Designation
                  Date 2
                  
                  Type
                
                
                  Evangeline Parish (Partial)
                  
                  Nonattainment.
                
                
                  Portion of Evangeline Parish bounded by:
                
                
                  
                  570250m E, 3400300m N
                
                
                  570250m E, 3403300m N
                
                
                  572400m E, 3403300m N
                
                
                  572400m E, 3400300m N
                
                
                  NAD83 15R
                
                
                  St. Bernard Parish, LA
                  10/4/13
                  Nonattainment.
                
                
                  Calcasieu Parish, LA
                  9/12/16
                  Unclassifiable.
                
                
                  St. Mary Parish
                  
                  Unclassifiable.
                
                
                  Acadia Parish
                  
                  Attainment/Unclassifiable.
                
                
                  Allen Parish
                  
                  Attainment/Unclassifiable.
                
                
                  Assumption Parish
                  
                  Attainment/Unclassifiable.
                
                
                  Avoyelles Parish
                  
                  Attainment/Unclassifiable.
                
                
                  Beauregard Parish
                  
                  Attainment/Unclassifiable.
                
                
                  Bienville Parish
                  
                  Attainment/Unclassifiable.
                
                
                  Bossier Parish
                  
                  Attainment/Unclassifiable.
                
                
                  Caddo Parish
                  
                  Attainment/Unclassifiable.
                
                
                  Caldwell Parish
                  
                  Attainment/Unclassifiable.
                
                
                  Cameron Parish
                  
                  Attainment/Unclassifiable.
                
                
                  Catahoula Parish
                  
                  Attainment/Unclassifiable.
                
                
                  Claiborne Parish
                  
                  Attainment/Unclassifiable.
                
                
                  Concordia Parish
                  
                  Attainment/Unclassifiable.
                
                
                  De Soto Parish
                  9/12/16
                  Attainment/Unclassifiable.
                
                
                  East Carroll Parish
                  
                  Attainment/Unclassifiable.
                
                
                  East Feliciana Parish
                  
                  Attainment/Unclassifiable.
                
                
                  Evangeline Parish (part) (remainder)
                  
                  Attainment/Unclassifiable.
                
                
                  Franklin Parish
                  
                  Attainment/Unclassifiable.
                
                
                  Grant Parish
                  
                  Attainment/Unclassifiable.
                
                
                  Iberia Parish
                  
                  Attainment/Unclassifiable.
                
                
                  Iberville Parish
                  
                  Attainment/Unclassifiable.
                
                
                  Jackson Parish
                  
                  Attainment/Unclassifiable.
                
                
                  Jefferson Parish
                  
                  Attainment/Unclassifiable.
                
                
                  Jefferson Davis Parish
                  
                  Attainment/Unclassifiable.
                
                
                  Lafayette Parish
                  
                  Attainment/Unclassifiable.
                
                
                  Lafourche Parish
                  
                  Attainment/Unclassifiable.
                
                
                  LaSalle Parish
                  
                  Attainment/Unclassifiable.
                
                
                  Lincoln Parish
                  
                  Attainment/Unclassifiable.
                
                
                  Livingston Parish
                  
                  Attainment/Unclassifiable.
                
                
                  Madison Parish
                  
                  Attainment/Unclassifiable.
                
                
                  Morehouse Parish
                  
                  Attainment/Unclassifiable.
                
                
                  Natchitoches Parish
                  
                  Attainment/Unclassifiable.
                
                
                  Orleans Parish
                  
                  Attainment/Unclassifiable.
                
                
                  Ouachita Parish
                  
                  Attainment/Unclassifiable.
                
                
                  Plaquemines Parish
                  
                  Attainment/Unclassifiable.
                
                
                  Point Coupee
                  
                  Attainment/Unclassifiable.
                
                
                  Rapides Parish
                  
                  Attainment/Unclassifiable.
                
                
                  Red River Parish
                  
                  Attainment/Unclassifiable.
                
                
                  Richland Parish
                  
                  Attainment/Unclassifiable.
                
                
                  Sabine Parish
                  
                  Attainment/Unclassifiable.
                
                
                  St. Helena Parish
                  
                  Attainment/Unclassifiable.
                
                
                  St. John the Baptist Parish
                  
                  Attainment/Unclassifiable.
                
                
                  St. Landry Parish
                  
                  Attainment/Unclassifiable.
                
                
                  St. Martin Parish
                  
                  Attainment/Unclassifiable.
                
                
                  St. Mary Parish
                  
                  Attainment/Unclassifiable.
                
                
                  St. Tammany Parish
                  
                  Attainment/Unclassifiable.
                
                
                  Tangipahoa Parish
                  
                  Attainment/Unclassifiable.
                
                
                  Tensas Parish
                  
                  Attainment/Unclassifiable.
                
                
                  Terrebonne Parish
                  
                  Attainment/Unclassifiable.
                
                
                  Union Parish
                  
                  Attainment/Unclassifiable.
                
                
                  Vermilion Parish
                  
                  Attainment/Unclassifiable.
                
                
                  Vernon Parish
                  
                  Attainment/Unclassifiable.
                
                
                  Washington Parish
                  
                  Attainment/Unclassifiable.
                
                
                  Webster Parish
                  
                  Attainment/Unclassifiable.
                
                
                  West Carroll Parish
                  
                  Attainment/Unclassifiable.
                
                
                  Winn Parish
                  
                  Attainment/Unclassifiable.
                
                
                  1 Includes any Indian country in each county or area, unless otherwise specified. EPA is not determining the boundaries of any area of Indian country in this table, including any area of Indian country located in the larger designation area. The inclusion of any Indian country in the designation area is not a determination that the state has regulatory authority under the Clean Air Act for such Indian country.
                

                  2 This date is April 9, 2018, unless otherwise noted.
                
                
                  3 East Baton Rouge, St. Charles, St. James, and West Baton Rouge Parishes will be designated by December 31, 2020.
              
              
                Louisiana—Carbon Monoxide
                
                  Designated area
                  Designation
                  Date 1
                  
                  Type
                  Classification
                  Date 1
                  
                  Type
                
                
                  AQCR 019 Monroe-El Dorado Interstate
                  
                  Unclassifiable/Attainment
                
                
                  Caldwell Parish
                
                
                  Catahoula Parish
                
                
                  Concordia Parish
                
                
                  East Carroll Parish
                
                
                  Franklin Parish
                
                
                  Grant Parish
                
                
                  La Salle Parish
                
                
                  Madison Parish
                
                
                  Morehouse Parish
                
                
                  Ouachita Parish
                
                
                  Richland Parish
                
                
                  Tensas Parish
                
                
                  Union Parish
                
                
                  West Carroll Parish
                
                
                  AQCR 022 Shreveport-Texarkana-Tyler Interstate
                  
                  Unclassifiable/Attainment
                
                
                  Avoyelles Parish
                
                
                  Bienville Parish
                
                
                  Bossier Parish
                
                
                  Caddo Parish
                
                
                  Claiborne Parish
                
                
                  De Soto Parish
                
                
                  Jackson Parish
                
                
                  Lincoln Parish
                
                
                  Natchitoches Parish
                
                
                  Rapides Parish
                
                
                  Red River Parish
                
                
                  Sabine Parish
                
                
                  Vernon Parish
                
                
                  Webster Parish
                
                
                  Winn Parish
                
                
                  AQCR 106 Southern Louisiana-Southeast Texas Interstate
                  
                  Unclassifiable/Attainment
                
                
                  Acadia Parish
                
                
                  Allen Parish
                
                
                  Ascension Parish
                
                
                  Assumption Parish
                
                
                  Beauregard Parish
                
                
                  Calcasieu Parish
                
                
                  Cameron Parish
                
                
                  East Baton Rouge Parish
                
                
                  East Feliciana Parish
                
                
                  Evangeline Parish
                
                
                  Iberia Parish
                
                
                  Iberville Parish
                
                
                  Jefferson Davis Parish
                
                
                  Jefferson Parish
                
                
                  Lafayette Parish
                
                
                  Lafourche Parish
                
                
                  Livingston Parish
                
                
                  Orleans Parish
                
                
                  Plaquemines Parish
                
                
                  Pointe Coupee Parish
                
                
                  St. Bernard Parish
                
                
                  St. Charles Parish
                
                
                  St. Helena Parish
                
                
                  St. James Parish
                
                
                  St. John the Baptist Parish
                
                
                  St. Landry Parish
                
                
                  St. Martin Parish
                
                
                  St. Mary Parish
                
                
                  St. Tammany Parish
                
                
                  Tangipahoa Parish
                
                
                  Terrebonne Parish
                
                
                  Vermilion Parish
                
                
                  Washington Parish
                
                
                  West Baton Route Parish
                
                
                  
                  West Feliciana Parish
                
                
                  1 This date is November 15, 1990, unless otherwise noted.
              
              
                Louisiana—1978 Lead NAAQS.
                
                  Designated area
                  Designation
                  Date
                  Type
                  Classification
                  Date
                  Type
                
                
                  East Baton Rouge Parish
                  1/6/92
                  Unclassifiable
                
                
                  Rest of State Not Designated
                
              
              
                Louisiana—Ozone (1-Hour Standard)2
                
                
                  Designated area
                  Designation
                  Date 1
                  
                  Type
                  Classification
                  Date 1
                  
                  Type
                
                
                  Baton Rouge Area:
                
                
                  Ascension Parish
                  11/15/90
                  Nonattainment
                  6/23/03
                  Severe.
                
                
                  East Baton Rouge Parish
                  11/15/90
                  Nonattainment
                  6/23/03
                  Severe.
                
                
                  Iberville Parish
                  11/15/90
                  Nonattainment
                  6/23/03
                  Severe.
                
                
                  Livingston Parish
                  11/15/90
                  Nonattainment
                  6/23/03
                  Severe.
                
                
                  West Baton Rouge Parish
                  11/15/90
                  Nonattainment
                  6/23/03
                  Severe.
                
                
                  Beauregard Parish Area:
                
                
                  Beauregard Parish
                  
                  Attainment
                
                
                  Grant Parish Area:
                
                
                  Grant Parish
                  
                  Attainment
                
                
                  Lafayette Area:
                
                
                  Lafayette Parish
                  
                  Attainment
                
                
                  Lafourche Parish Area:
                
                
                  Lafourche Parish
                  2/25/02
                  Attainment
                
                
                  Lake Charles Area:
                
                
                  Calcasieu Parish
                  
                  Attainment
                
                
                  New Orleans Area:
                
                
                  Jefferson Parish
                  
                  Attainment
                
                
                  Orleans Parish
                  
                  Attainment
                
                
                  St. Bernard Parish
                  
                  Attainment
                
                
                  St. Charles Parish
                  
                  Attainment
                
                
                  Pointe Coupee Area:
                
                
                  Pointe Coupee Parish
                  
                  Attainment
                
                
                  St. James Parish Area:
                
                
                  St. James Parish
                  
                  Attainment
                
                
                  St. Mary Parish Area:
                
                
                  St. Mary Parish
                  
                  Attainment
                
                
                  
                
                
                  AQCR 019 Monroe-El Dorado Interstate
                  
                  Unclassifiable/Attainment
                
                
                  Caldwell Parish
                
                
                  Catahoula Parish
                
                
                  Concordia Parish
                
                
                  East Carroll Parish
                
                
                  Franklin Parish
                
                
                  La Salle Parish
                
                
                  Madison Parish
                
                
                  Morehouse Parish
                
                
                  Ouachita Parish
                
                
                  Richland Parish
                
                
                  Tensas Parish
                
                
                  Union Parish
                
                
                  West Carroll Parish
                
                
                  AQCR 022 Shreveport-Texarkana-Tyler Interstate
                  
                  Unclassifiable/Attainment
                
                
                  Avoyelles Parish
                
                
                  Bienville Parish
                
                
                  Bossier Parish
                
                
                  Caddo Parish
                
                
                  Claiborne Parish
                
                
                  De Soto Parish
                
                
                  Jackson Parish
                
                
                  
                  Lincoln Parish
                
                
                  Natchitoches Parish
                
                
                  Rapides Parish
                
                
                  Red River Parish
                
                
                  Sabine Parish
                
                
                  Vernon Parish
                
                
                  Webster Parish
                
                
                  Winn Parish
                
                
                  AQCR 106 Southern Louisiana-Southeast Texas Interstate
                  
                  Unclassifiable/Attainment
                
                
                  Acadia Parish
                
                
                  Allen Parish
                
                
                  Assumption Parish
                
                
                  Cameron Parish
                
                
                  East Feliciana Parish
                
                
                  Evangeline Parish
                
                
                  Iberia Parish
                
                
                  Jefferson Davis Parish
                
                
                  Plaquemines Parish
                
                
                  St. Helena Parish
                
                
                  St. John the Baptist Parish
                
                
                  St. Landry Parish
                
                
                  St. Martin Parish
                
                
                  St. Tammany Parish
                
                
                  Tangipahoa Parish
                
                
                  Terrebonne Parish
                
                
                  Vermilion Parish
                
                
                  Washington Parish
                
                
                  West Feliciana Parish
                
                
                  1 This date is October 18, 2000, unless otherwise noted.
                
                  2 The 1-hour ozone standard is revoked effective June 15, 2005 for all areas in Louisiana. The Lafayette, Lake Charles, New Orleans, Pointe Coupee Parish, Beauregard Par, Grant Par, LaFourche Par, St James Par, and St Mary Par areas are maintenance areas for the 1-hour NAAQS for purposes of 40 CFR part 51 subpart X.
              
              
                Louisiana—1997 Annual PM2.5 NAAQS
                [Primary and Secondary]
                
                  Designated area
                  Designation a
                  
                  Date 1
                  
                  Type
                  Classification
                  Date
                  Type
                
                
                  AQCR 019 Monroe-El Dorado Interstate:
                
                
                  Caldwell Parish
                  
                  Unclassifiable/Attainment.
                
                
                  Catahoula Parish
                  
                  Unclassifiable/Attainment.
                
                
                  Concordia Parish
                  
                  Unclassifiable/Attainment.
                
                
                  East Carroll Parish
                  
                  Unclassifiable/Attainment.
                
                
                  Franklin Parish
                  
                  Unclassifiable/Attainment.
                
                
                  La Salle Parish
                  
                  Unclassifiable/Attainment.
                
                
                  Madison Parish
                  
                  Unclassifiable/Attainment.
                
                
                  Morehouse Parish
                  
                  Unclassifiable/Attainment.
                
                
                  Ouachita Parish
                  
                  Unclassifiable/Attainment.
                
                
                  Richland Parish
                  
                  Unclassifiable/Attainment.
                
                
                  Tensas Parish
                  
                  Unclassifiable/Attainment.
                
                
                  Union Parish
                  
                  Unclassifiable/Attainment.
                
                
                  West Carroll Parish
                  
                  Unclassifiable/Attainment.
                
                
                  AQCR 022 Shreveport-Texarkana-Tyler Interstate:
                  
                  Unclassifiable/Attainment.
                
                
                  Bienville Parish
                  
                  Unclassifiable/Attainment.
                
                
                  Bossier Parish
                  
                  Unclassifiable/Attainment.
                
                
                  Caddo Parish
                  
                  Unclassifiable/Attainment.
                
                
                  Claiborne Parish
                  
                  Unclassifiable/Attainment.
                
                
                  De Soto Parish
                  
                  Unclassifiable/Attainment.
                
                
                  Jackson Parish
                  
                  Unclassifiable/Attainment.
                
                
                  Lincoln Parish
                  
                  Unclassifiable/Attainment.
                
                
                  Natchitoches Parish
                  
                  Unclassifiable/Attainment.
                
                
                  Red River Parish
                  
                  Unclassifiable/Attainment.
                
                
                  Sabine Parish
                  
                  Unclassifiable/Attainment.
                
                
                  Webster Parish
                  
                  Unclassifiable/Attainment.
                
                
                  Winn Parish
                  
                  Unclassifiable/Attainment.
                
                
                  AQCR 106 S. Louisiana-S.E. Texas Interstate:
                  
                  Unclassifiable/Attainment.
                
                
                  
                  Acadia Parish
                  
                  Unclassifiable/Attainment.
                
                
                  Allen Parish
                  
                  Unclassifiable/Attainment.
                
                
                  Ascension Parish
                  
                  Unclassifiable/Attainment.
                
                
                  Assumption Parish
                  
                  Unclassifiable/Attainment.
                
                
                  Avoyelles Parish
                  
                  Unclassifiable/Attainment.
                
                
                  Beauregard Parish
                  
                  Unclassifiable/Attainment.
                
                
                  Calcasieu Parish
                  
                  Unclassifiable/Attainment.
                
                
                  Cameron Parish
                  
                  Unclassifiable/Attainment.
                
                
                  East Baton Rouge Parish
                  
                  Unclassifiable/Attainment.
                
                
                  East Feliciana Parish
                  
                  Unclassifiable/Attainment.
                
                
                  Evangeline Parish
                  
                  Unclassifiable/Attainment.
                
                
                  Grant Parish
                  
                  Unclassifiable/Attainment.
                
                
                  Iberia Parish
                  
                  Unclassifiable/Attainment.
                
                
                  Iberville Parish
                  
                  Unclassifiable/Attainment.
                
                
                  Jefferson Davis Parish
                  
                  Unclassifiable/Attainment.
                
                
                  Jefferson Parish
                  
                  Unclassifiable/Attainment.
                
                
                  Lafayette Parish
                  
                  Unclassifiable/Attainment.
                
                
                  Lafourche Parish
                  
                  Unclassifiable/Attainment.
                
                
                  Livingston Parish
                  
                  Unclassifiable/Attainment.
                
                
                  Orleans Parish
                  
                  Unclassifiable/Attainment.
                
                
                  Plaquemines Parish
                  
                  Unclassifiable/Attainment.
                
                
                  Pointe Coupee Parish
                  
                  Unclassifiable/Attainment.
                
                
                  Rapides Parish
                  
                  Unclassifiable/Attainment.
                
                
                  St. Bernard Parish
                  
                  Unclassifiable/Attainment.
                
                
                  St. Charles Parish
                  
                  Unclassifiable/Attainment.
                
                
                  St. Helena Parish
                  
                  Unclassifiable/Attainment.
                
                
                  St. James Parish
                  
                  Unclassifiable/Attainment.
                
                
                  St. John the Baptist Parish
                  
                  Unclassifiable/Attainment.
                
                
                  St. Landry Parish
                  
                  Unclassifiable/Attainment.
                
                
                  St. Martin Parish
                  
                  Unclassifiable/Attainment.
                
                
                  St. Tammany Parish
                  
                  Unclassifiable/Attainment.
                
                
                  Tangipahoa Parish
                  
                  Unclassifiable/Attainment.
                
                
                  Terrebonne Parish
                  
                  Unclassifiable/Attainment.
                
                
                  Vermilion Parish
                  
                  Unclassifiable/Attainment.
                
                
                  Vernon Parish
                  
                  Unclassifiable/Attainment.
                
                
                  Washington Parish
                  
                  Unclassifiable/Attainment.
                
                
                  West Baton Rouge Parish
                  
                  Unclassifiable/Attainment.
                
                
                  West Feliciana Parish
                  
                  Unclassifiable/Attainment.
                
                
                  a Includes Indian Country located in each county or area, except as otherwise specified.
                
                  1 This date is 90 days after January 5, 2005, unless otherwise noted.
              
              
                Louisiana—2012 Annual PM2.5 NAAQS
                [Primary]
                
                  Designated area 1
                  
                  Designation
                  Date 2
                  
                  Type
                  Classification
                  Date 2
                  
                  Type
                
                
                  AQCR 019 Monroe-El Dorado Interstate:
                
                
                  Caldwell Parish
                  
                  Unclassifiable/Attainment
                
                
                  Catahoula Parish
                  
                  Unclassifiable/Attainment
                
                
                  Concordia Parish
                  
                  Unclassifiable/Attainment
                
                
                  East Carroll Parish
                  
                  Unclassifiable/Attainment
                
                
                  Franklin Parish
                  
                  Unclassifiable/Attainment
                
                
                  La Salle Parish
                  
                  Unclassifiable/Attainment
                
                
                  Madison Parish
                  
                  Unclassifiable/Attainment
                
                
                  Morehouse Parish
                  
                  Unclassifiable/Attainment
                
                
                  Ouachita Parish
                  
                  Unclassifiable/Attainment
                
                
                  Richland Parish
                  
                  Unclassifiable/Attainment
                
                
                  Tensas Parish
                  
                  Unclassifiable/Attainment
                
                
                  Union Parish
                  
                  Unclassifiable/Attainment
                
                
                  West Carroll Parish
                  
                  Unclassifiable/Attainment
                
                
                  AQCR 022 Shreveport-Texarkana-Tyler Interstate:
                
                
                  Bienville Parish
                  
                  Unclassifiable/Attainment
                
                
                  Bossier Parish
                  
                  Unclassifiable/Attainment
                
                
                  Caddo Parish
                  
                  Unclassifiable/Attainment
                
                
                  Claiborne Parish
                  
                  Unclassifiable/Attainment
                
                
                  
                  De Soto Parish
                  
                  Unclassifiable/Attainment
                
                
                  Jackson Parish
                  
                  Unclassifiable/Attainment
                
                
                  Lincoln Parish
                  
                  Unclassifiable/Attainment
                
                
                  Natchitoches Parish
                  
                  Unclassifiable/Attainment
                
                
                  Red River Parish
                  
                  Unclassifiable/Attainment
                
                
                  Sabine Parish
                  
                  Unclassifiable/Attainment
                
                
                  Webster Parish
                  
                  Unclassifiable/Attainment
                
                
                  Winn Parish
                  
                  Unclassifiable/Attainment
                
                
                  AQCR 106 S. Louisiana-S.E. Texas Interstate:
                
                
                  Acadia Parish
                  
                  Unclassifiable/Attainment
                
                
                  Allen Parish
                  
                  Unclassifiable/Attainment
                
                
                  Ascension Parish
                  
                  Unclassifiable/Attainment
                
                
                  Assumption Parish
                  
                  Unclassifiable/Attainment
                
                
                  Avoyelles Parish
                  
                  Unclassifiable/Attainment
                
                
                  Beauregard Parish
                  
                  Unclassifiable/Attainment
                
                
                  Calcasieu Parish
                  
                  Unclassifiable/Attainment
                
                
                  Cameron Parish
                  
                  Unclassifiable/Attainment
                
                
                  East Baton Rouge Parish
                  
                  Unclassifiable/Attainment
                
                
                  East Feliciana Parish
                  
                  Unclassifiable/Attainment
                
                
                  Evangeline Parish
                  
                  Unclassifiable/Attainment
                
                
                  Grant Parish
                  
                  Unclassifiable/Attainment
                
                
                  Iberia Parish
                  
                  Unclassifiable/Attainment
                
                
                  Iberville Parish
                  
                  Unclassifiable/Attainment
                
                
                  Jefferson Davis Parish
                  
                  Unclassifiable/Attainment
                
                
                  Jefferson Parish
                  
                  Unclassifiable/Attainment
                
                
                  Lafayette Parish
                  
                  Unclassifiable/Attainment
                
                
                  Lafourche Parish
                  
                  Unclassifiable/Attainment
                
                
                  Livingston Parish
                  
                  Unclassifiable/Attainment
                
                
                  Orleans Parish
                  
                  Unclassifiable/Attainment
                
                
                  Plaquemines Parish
                  
                  Unclassifiable/Attainment
                
                
                  Pointe Coupee Parish
                  
                  Unclassifiable/Attainment
                
                
                  Rapides Parish
                  
                  Unclassifiable/Attainment
                
                
                  St. Bernard Parish
                  
                  Unclassifiable/Attainment
                
                
                  St. Charles Parish
                  
                  Unclassifiable/Attainment
                
                
                  St. Helena Parish
                  
                  Unclassifiable/Attainment
                
                
                  St. James Parish
                  
                  Unclassifiable/Attainment
                
                
                  St. John the Baptist Parish
                  
                  Unclassifiable/Attainment
                
                
                  St. Landry Parish
                  
                  Unclassifiable/Attainment
                
                
                  St. Martin Parish
                  
                  Unclassifiable/Attainment
                
                
                  St. Tammany Parish
                  
                  Unclassifiable/Attainment
                
                
                  Tangipahoa Parish
                  
                  Unclassifiable/Attainment
                
                
                  Terrebonne Parish
                  
                  Unclassifiable/Attainment
                
                
                  Vermilion Parish
                  
                  Unclassifiable/Attainment
                
                
                  Vernon Parish
                  
                  Unclassifiable/Attainment
                
                
                  Washington Parish
                  
                  Unclassifiable/Attainment
                
                
                  West Baton Rouge Parish
                  
                  Unclassifiable/Attainment
                
                
                  West Feliciana Parish
                  
                  Unclassifiable/Attainment
                
                
                  1 Includes areas of Indian country located in each county or area, except as otherwise specified.
                
                  2 This date is April 15, 2015, unless otherwise noted.
              
              
                Louisiana—1997 24-Hour PM2.5 NAAQS
                [Primary and Secondary]
                
                  Designated area
                  Designation a
                  
                  Date 1
                  
                  Type
                  Classification
                  Date
                  Type
                
                
                  AQCR 019 Monroe-El Dorado Interstate:
                
                
                  Caldwell Parish
                  
                  Unclassifiable/Attainment.
                
                
                  Catahoula Parish
                  
                  Unclassifiable/Attainment.
                
                
                  Concordia Parish
                  
                  Unclassifiable/Attainment.
                
                
                  East Carroll Parish
                  
                  Unclassifiable/Attainment.
                
                
                  Franklin Parish
                  
                  Unclassifiable/Attainment.
                
                
                  La Salle Parish
                  
                  Unclassifiable/Attainment.
                
                
                  Madison Parish
                  
                  Unclassifiable/Attainment.
                
                
                  Morehouse Parish
                  
                  Unclassifiable/Attainment.
                
                
                  Ouachita Parish
                  
                  Unclassifiable/Attainment.
                
                
                  
                  Richland Parish
                  
                  Unclassifiable/Attainment.
                
                
                  Tensas Parish
                  
                  Unclassifiable/Attainment.
                
                
                  Union Parish
                  
                  Unclassifiable/Attainment.
                
                
                  West Carroll Parish
                  
                  Unclassifiable/Attainment.
                
                
                  AQCR 022 Shreveport-Texarkana-Tyler Interstate:
                
                
                  Bienville Parish
                  
                  Unclassifiable/Attainment.
                
                
                  Bossier Parish
                  
                  Unclassifiable/Attainment.
                
                
                  Caddo Parish
                  
                  Unclassifiable/Attainment.
                
                
                  Claiborne Parish
                  
                  Unclassifiable/Attainment.
                
                
                  De Soto Parish
                  
                  Unclassifiable/Attainment.
                
                
                  Jackson Parish
                  
                  Unclassifiable/Attainment.
                
                
                  Lincoln Parish
                  
                  Unclassifiable/Attainment.
                
                
                  Natchitoches Parish
                  
                  Unclassifiable/Attainment.
                
                
                  Red River Parish
                  
                  Unclassifiable/Attainment.
                
                
                  Sabine Parish
                  
                  Unclassifiable/Attainment.
                
                
                  Webster Parish
                  
                  Unclassifiable/Attainment.
                
                
                  Winn Parish
                  
                  Unclassifiable/Attainment.
                
                
                  AQCR 106 S. Louisiana-S.E. Texas Interstate:
                
                
                  Acadia Parish
                  
                  Unclassifiable/Attainment.
                
                
                  Allen Parish
                  
                  Unclassifiable/Attainment.
                
                
                  Ascension Parish
                  
                  Unclassifiable/Attainment.
                
                
                  Assumption Parish
                  
                  Unclassifiable/Attainment.
                
                
                  Avoyelles Parish
                  
                  Unclassifiable/Attainment.
                
                
                  Beauregard Parish
                  
                  Unclassifiable/Attainment.
                
                
                  Calcasieu Parish
                  
                  Unclassifiable/Attainment.
                
                
                  Cameron Parish
                  
                  Unclassifiable/Attainment.
                
                
                  East Baton Rouge Parish
                  
                  Unclassifiable/Attainment.
                
                
                  East Feliciana Parish
                  
                  Unclassifiable/Attainment.
                
                
                  Evangeline Parish
                  
                  Unclassifiable/Attainment.
                
                
                  Grant Parish
                  
                  Unclassifiable/Attainment.
                
                
                  Iberia Parish
                  
                  Unclassifiable/Attainment.
                
                
                  Iberville Parish
                  
                  Unclassifiable/Attainment.
                
                
                  Jefferson Davis Parish
                  
                  Unclassifiable/Attainment.
                
                
                  Jefferson Parish
                  
                  Unclassifiable/Attainment.
                
                
                  Lafayette Parish
                  
                  Unclassifiable/Attainment.
                
                
                  Lafourche Parish
                  
                  Unclassifiable/Attainment.
                
                
                  Livingston Parish
                  
                  Unclassifiable/Attainment.
                
                
                  Orleans Parish
                  
                  Unclassifiable/Attainment.
                
                
                  Plaquemines Parish
                  
                  Unclassifiable/Attainment.
                
                
                  Pointe Coupee Parish
                  
                  Unclassifiable/Attainment.
                
                
                  Rapides Parish
                  
                  Unclassifiable/Attainment.
                
                
                  St. Bernard Parish
                  
                  Unclassifiable/Attainment.
                
                
                  St. Charles Parish
                  
                  Unclassifiable/Attainment.
                
                
                  St. Helena Parish
                  
                  Unclassifiable/Attainment.
                
                
                  St. James Parish
                  
                  Unclassifiable/Attainment.
                
                
                  St. John the Baptist Parish
                  
                  Unclassifiable/Attainment.
                
                
                  St. Landry Parish
                  
                  Unclassifiable/Attainment.
                
                
                  St. Martin Parish
                  
                  Unclassifiable/Attainment.
                
                
                  St. Tammany Parish
                  
                  Unclassifiable/Attainment.
                
                
                  Tangipahoa Parish
                  
                  Unclassifiable/Attainment.
                
                
                  Terrebonne Parish
                  
                  Unclassifiable/Attainment.
                
                
                  Vermilion Parish
                  
                  Unclassifiable/Attainment.
                
                
                  Vernon Parish
                  
                  Unclassifiable/Attainment.
                
                
                  Washington Parish
                  
                  Unclassifiable/Attainment.
                
                
                  West Baton Rouge Parish
                  
                  Unclassifiable/Attainment.
                
                
                  West Feliciana Parish
                  
                  Unclassifiable/Attainment.
                
                
                  a Includes Indian Country located in each county or area, except as otherwise specified.
                
                  1 This date is 90 days after January 5, 2005, unless otherwise noted.
              
              
                Louisiana—2006 24-Hour PM2.5 NAAQS
                [Primary and Secondary]
                
                  Designated area
                  Designation a
                  
                  Date 1
                  
                  Type
                  Classification
                  Date
                  Type
                
                
                  AQCR 019 Monroe-El Dorado Interstate:
                
                
                  
                  Caldwell Parish
                  
                  Unclassifiable/Attainment.
                
                
                  Catahoula Parish
                  
                  Unclassifiable/Attainment.
                
                
                  Concordia Parish
                  
                  Unclassifiable/Attainment.
                
                
                  East Carroll Parish
                  
                  Unclassifiable/Attainment.
                
                
                  Franklin Parish
                  
                  Unclassifiable/Attainment.
                
                
                  La Salle Parish
                  
                  Unclassifiable/Attainment.
                
                
                  Madison Parish
                  
                  Unclassifiable/Attainment.
                
                
                  Morehouse Parish
                  
                  Unclassifiable/Attainment.
                
                
                  Ouachita Parish
                  
                  Unclassifiable/Attainment.
                
                
                  Richland Parish
                  
                  Unclassifiable/Attainment.
                
                
                  Tensas Parish
                  
                  Unclassifiable/Attainment.
                
                
                  Union Parish
                  
                  Unclassifiable/Attainment.
                
                
                  West Carroll Parish
                  
                  Unclassifiable/Attainment.
                
                
                  AQCR 022 Shreveport-Texarkana-Tyler Interstate:
                
                
                  Bienville Parish
                  
                  Unclassifiable/Attainment.
                
                
                  Bossier Parish
                  
                  Unclassifiable/Attainment.
                
                
                  Caddo Parish
                  
                  Unclassifiable/Attainment.
                
                
                  Claiborne Parish
                  
                  Unclassifiable/Attainment.
                
                
                  De Soto Parish
                  
                  Unclassifiable/Attainment.
                
                
                  Jackson Parish
                  
                  Unclassifiable/Attainment.
                
                
                  Lincoln Parish
                  
                  Unclassifiable/Attainment.
                
                
                  Natchitoches Parish
                  
                  Unclassifiable/Attainment.
                
                
                  Red River Parish
                  
                  Unclassifiable/Attainment.
                
                
                  Sabine Parish
                  
                  Unclassifiable/Attainment.
                
                
                  Webster Parish
                  
                  Unclassifiable/Attainment.
                
                
                  Winn Parish
                  
                  Unclassifiable/Attainment.
                
                
                  AQCR 106 S. Louisiana-S.E. Texas Interstate:
                
                
                  Acadia Parish
                  
                  Unclassifiable/Attainment.
                
                
                  Allen Parish
                  
                  Unclassifiable/Attainment.
                
                
                  Ascension Parish
                  
                  Unclassifiable/Attainment.
                
                
                  Assumption Parish
                  
                  Unclassifiable/Attainment.
                
                
                  Avoyelles Parish
                  
                  Unclassifiable/Attainment.
                
                
                  Beauregard Parish
                  
                  Unclassifiable/Attainment.
                
                
                  Calcasieu Parish
                  
                  Unclassifiable/Attainment.
                
                
                  Cameron Parish
                  
                  Unclassifiable/Attainment.
                
                
                  East Baton Rouge Parish
                  
                  Unclassifiable/Attainment.
                
                
                  East Feliciana Parish
                  
                  Unclassifiable/Attainment.
                
                
                  Evangeline Parish
                  
                  Unclassifiable/Attainment.
                
                
                  Grant Parish
                  
                  Unclassifiable/Attainment.
                
                
                  Iberia Parish
                  
                  Unclassifiable/Attainment.
                
                
                  Iberville Parish
                  
                  Unclassifiable/Attainment.
                
                
                  Jefferson Davis Parish
                  
                  Unclassifiable/Attainment.
                
                
                  Jefferson Parish
                  
                  Unclassifiable/Attainment.
                
                
                  Lafayette Parish
                  
                  Unclassifiable/Attainment.
                
                
                  Lafourche Parish
                  
                  Unclassifiable/Attainment.
                
                
                  Livingston Parish
                  
                  Unclassifiable/Attainment.
                
                
                  Orleans Parish
                  
                  Unclassifiable/Attainment.
                
                
                  Plaquemines Parish
                  
                  Unclassifiable/Attainment.
                
                
                  Pointe Coupee Parish
                  
                  Unclassifiable/Attainment.
                
                
                  Rapides Parish
                  
                  Unclassifiable/Attainment.
                
                
                  St. Bernard Parish
                  
                  Unclassifiable/Attainment.
                
                
                  St. Charles Parish
                  
                  Unclassifiable/Attainment.
                
                
                  St. Helena Parish
                  
                  Unclassifiable/Attainment.
                
                
                  St. James Parish
                  
                  Unclassifiable/Attainment.
                
                
                  St. John the Baptist Parish
                  
                  Unclassifiable/Attainment.
                
                
                  St. Landry Parish
                  
                  Unclassifiable/Attainment.
                
                
                  St. Martin Parish
                  
                  Unclassifiable/Attainment.
                
                
                  St. Tammany Parish
                  
                  Unclassifiable/Attainment.
                
                
                  Tangipahoa Parish
                  
                  Unclassifiable/Attainment.
                
                
                  Terrebonne Parish
                  
                  Unclassifiable/Attainment.
                
                
                  Vermilion Parish
                  
                  Unclassifiable/Attainment.
                
                
                  Vernon Parish
                  
                  Unclassifiable/Attainment.
                
                
                  Washington Parish
                  
                  Unclassifiable/Attainment.
                
                
                  West Baton Rouge Parish
                  
                  Unclassifiable/Attainment.
                
                
                  West Feliciana Parish
                  
                  Unclassifiable/Attainment.
                
                
                  a Includes Indian Country located in each county or area, except as otherwise specified.
                
                  1 This date is 30 days after November 13, 2009, unless otherwise noted.
              
              
              
                Louisiana—NO2 (1971 Annual Standard)
                
                  Designated area
                  Does not meet primary standards
                  Cannot be classified or better than national standards
                
                
                  AQCR 019
                  
                  X
                
                
                  AQCR 022
                  
                  X
                
                
                  AQCR 106
                  
                  X
                
              
              
                Louisiana—NO2 (2010 1-Hour Standard)
                
                  Designated area
                  Designation a
                  
                  Date 1
                  
                  Type
                
                
                  Acadia Parish
                  
                  Unclassifiable/Attainment.
                
                
                  Allen Parish
                  
                  Unclassifiable/Attainment.
                
                
                  Ascension Parish
                  
                  Unclassifiable/Attainment.
                
                
                  Assumption Parish
                  
                  Unclassifiable/Attainment.
                
                
                  Avoyelles Parish
                  
                  Unclassifiable/Attainment.
                
                
                  Beauregard Parish
                  
                  Unclassifiable/Attainment.
                
                
                  Bienville Parish
                  
                  Unclassifiable/Attainment.
                
                
                  Bossier Parish
                  
                  Unclassifiable/Attainment.
                
                
                  Caddo Parish
                  
                  Unclassifiable/Attainment.
                
                
                  Calcasieu Parish
                  
                  Unclassifiable/Attainment.
                
                
                  Caldwell Parish
                  
                  Unclassifiable/Attainment.
                
                
                  Cameron Parish
                  
                  Unclassifiable/Attainment.
                
                
                  Catahoula Parish
                  
                  Unclassifiable/Attainment.
                
                
                  Claiborne Parish
                  
                  Unclassifiable/Attainment.
                
                
                  Concordia Parish
                  
                  Unclassifiable/Attainment.
                
                
                  De Soto Parish
                  
                  Unclassifiable/Attainment.
                
                
                  East Baton Rouge Parish
                  
                  Unclassifiable/Attainment.
                
                
                  East Carroll Parish
                  
                  Unclassifiable/Attainment.
                
                
                  East Feliciana Parish
                  
                  Unclassifiable/Attainment.
                
                
                  Evangeline Parish
                  
                  Unclassifiable/Attainment.
                
                
                  Franklin Parish
                  
                  Unclassifiable/Attainment.
                
                
                  Grant Parish
                  
                  Unclassifiable/Attainment.
                
                
                  Iberia Parish
                  
                  Unclassifiable/Attainment.
                
                
                  Iberville Parish
                  
                  Unclassifiable/Attainment.
                
                
                  Jackson Parish
                  
                  Unclassifiable/Attainment.
                
                
                  Jefferson Davis Parish
                  
                  Unclassifiable/Attainment.
                
                
                  Jefferson Parish
                  
                  Unclassifiable/Attainment.
                
                
                  La Salle Parish
                  
                  Unclassifiable/Attainment.
                
                
                  Lafayette Parish
                  
                  Unclassifiable/Attainment.
                
                
                  Lafourche Parish
                  
                  Unclassifiable/Attainment.
                
                
                  Lincoln Parish
                  
                  Unclassifiable/Attainment.
                
                
                  Livingston Parish
                  
                  Unclassifiable/Attainment.
                
                
                  Madison Parish
                  
                  Unclassifiable/Attainment.
                
                
                  Morehouse Parish
                  
                  Unclassifiable/Attainment.
                
                
                  Natchitoches Parish
                  
                  Unclassifiable/Attainment.
                
                
                  Orleans Parish
                  
                  Unclassifiable/Attainment.
                
                
                  Ouachita Parish
                  
                  Unclassifiable/Attainment.
                
                
                  Plaquemines Parish
                  
                  Unclassifiable/Attainment.
                
                
                  Pointe Coupee Parish
                  
                  Unclassifiable/Attainment.
                
                
                  Rapides Parish
                  
                  Unclassifiable/Attainment.
                
                
                  Red River Parish
                  
                  Unclassifiable/Attainment.
                
                
                  Richland Parish
                  
                  Unclassifiable/Attainment.
                
                
                  Sabine Parish
                  
                  Unclassifiable/Attainment.
                
                
                  St. Bernard Parish
                  
                  Unclassifiable/Attainment.
                
                
                  St. Charles Parish
                  
                  Unclassifiable/Attainment.
                
                
                  St. Helena Parish
                  
                  Unclassifiable/Attainment.
                
                
                  St. James Parish
                  
                  Unclassifiable/Attainment.
                
                
                  St. John the Baptist Parish
                  
                  Unclassifiable/Attainment.
                
                
                  St. Landry Parish
                  
                  Unclassifiable/Attainment.
                
                
                  St. Martin Parish
                  
                  Unclassifiable/Attainment.
                
                
                  St. Tammany Parish
                  
                  Unclassifiable/Attainment.
                
                
                  Tangipahoa Parish
                  
                  Unclassifiable/Attainment.
                
                
                  Terrebonne Parish
                  
                  Unclassifiable/Attainment.
                
                
                  Tensas Parish
                  
                  Unclassifiable/Attainment.
                
                
                  Vermilion Parish
                  
                  Unclassifiable/Attainment.
                
                
                  Vernon Parish
                  
                  Unclassifiable/Attainment.
                
                
                  Union Parish
                  
                  Unclassifiable/Attainment.
                
                
                  Washington Parish
                  
                  Unclassifiable/Attainment.
                
                
                  Webster Parish
                  
                  Unclassifiable/Attainment.
                
                
                  
                  West Baton Rouge Parish
                  
                  Unclassifiable/Attainment.
                
                
                  West Carroll Parish
                  
                  Unclassifiable/Attainment.
                
                
                  West Feliciana Parish
                  
                  Unclassifiable/Attainment.
                
                
                  Winn Parish
                  
                  Unclassifiable/Attainment
                
                
                  a Includes Indian Country located in each county or area, except as otherwise specified.
                
                  1 This date is 90 days after October 31, 2011, unless otherwise noted.
              
              
                Louisiana—PM-10
                
                  Designated area
                  Designation
                  Date
                  Type
                  Classification
                  Date
                  Type
                
                
                  AQCR 019
                  11/15/90
                  Unclassifiable
                
                
                  AQCR 022
                  11/15/90
                  Unclassifiable
                
                
                  AQCR 106
                  11/15/90
                  Unclassifiable
                
              
              
                Louisiana—1997 8-Hour Ozone NAAQS
                [Primary and Secondary]
                
                  Designated area
                  Designation a
                  
                  Date 1
                  
                  Type
                  Category/classification
                  Date 1
                  
                  Type
                
                
                  Baton Rouge Area:
                
                
                  Ascension Parish
                  (2)
                  Attainment.
                
                
                  East Baton Rouge Parish
                  (2)
                  Attainment.
                
                
                  Iberville Parish
                  (2)
                  Attainment.
                
                
                  Livingston Parish
                  (2)
                  Attainment.
                
                
                  West Baton Rouge Parish
                  (2)
                  Attainment
                
                
                  Beauregard Parish Area, LA:
                
                
                  Beauregard Parish
                  
                  Unclassifiable/Attainment
                
                
                  Grant Parish Area:
                
                
                  Grant Parish
                  
                  Unclassifiable/Attainment
                
                
                  Lafayette Area:
                
                
                  Lafayette Parish
                  
                  Unclassifiable/Attainment
                
                
                  Lafourche Parish Area:
                
                
                  Lafourche Parish
                  
                  Unclassifiable/Attainment
                
                
                  Lake Charles Area:
                
                
                  Calcasieu Parish
                  
                  Unclassifiable/Attainment
                
                
                  New Orleans Area:
                
                
                  Jefferson Parish
                  
                  Unclassifiable/Attainment
                
                
                  Orleans Parish
                  
                  Unclassifiable/Attainment
                
                
                  St. Bernard Parish
                  
                  Unclassifiable/Attainment
                
                
                  St. Charles Parish
                  
                  Unclassifiable/Attainment
                
                
                  Pointe Coupee Area:
                
                
                  Pointe Coupee Parish
                  
                  Unclassifiable/Attainment
                
                
                  St. James Parish Area:
                
                
                  St. James Parish
                  
                  Unclassifiable/Attainment
                
                
                  St. Mary Parish Area:
                
                
                  St. Mary Parish
                  
                  Unclassifiable/Attainment
                
                
                  AQCR 019 Monroe-El Dorado Interstate
                  
                  Unclassifiable/Attainment
                
                
                  Caldwell Parish
                
                
                  Catahoula Parish
                
                
                  Concordia Parish
                
                
                  East Carroll Parish
                
                
                  Franklin Parish
                
                
                  La Salle Parish
                
                
                  Madison Parish
                
                
                  Morehouse Parish
                
                
                  Ouachita Parish
                
                
                  Richland Parish
                
                
                  Tensas Parish
                
                
                  Union Parish
                
                
                  West Carroll Parish
                
                
                  AQCR 022 Shreveport-Texarkana-Tyler Interstate
                  
                  Unclassifiable/Attainment
                
                
                  Bienville Parish
                
                
                  Bossier Parish
                
                
                  
                  Caddo Parish
                
                
                  Claiborne Parish
                
                
                  De Soto Parish
                
                
                  Jackson Parish
                
                
                  Lincoln Parish
                
                
                  Natchitoches Parish
                
                
                  Red River Parish
                
                
                  Sabine Parish
                
                
                  Webster Parish
                
                
                  Winn Parish
                
                
                  AQCR 106 S. Louisiana-S.E. Texas Interstate:
                
                
                  St. John the Baptist Parish
                  
                  Unclassifiable/Attainment
                
                
                  AQCR 106 S. Louisiana-S.E. Texas Interstate
                  
                  Unclassifiable/Attainment
                
                
                  Acadia Parish
                
                
                  Allen Parish
                
                
                  Assumption Parish
                
                
                  Avoyelles Parish
                
                
                  Cameron Parish
                
                
                  East Feliciana Parish
                
                
                  Evangeline Parish
                
                
                  Iberia Parish
                
                
                  Jefferson Davis Parish
                
                
                  Plaquemines Parish
                
                
                  Rapides Parish
                
                
                  St. Helena Parish
                
                
                  St. Landry Parish
                
                
                  St. Martin Parish
                
                
                  St. Tammany Parish
                
                
                  Tangipahoa Parish
                
                
                  Terrebonne Parish
                
                
                  Vermilion Parish
                
                
                  Vernon Parish
                
                
                  Washington Parish
                
                
                  West Feliciana Parish
                
                
                  a Includes Indian Country located in each county or area, except as otherwise specified.
                
                  1 This date is June 15, 2004, unless otherwise noted.
                
                  2 Effective December 30, 2011.
              
              
                Louisiana—2008 8-Hour Ozone NAAQS
                [Primary and Secondary]
                
                  Designated area
                  Designation
                  Date 1
                  
                  Type
                  Classification
                  Date 1
                  
                  Type
                
                
                  Baton Rouge, LA 2
                  
                  12/27/16, 81 FR 95052
                  Attainment
                  12/27/16
                
                
                  Ascension Parish
                
                
                  East Baton Rouge Parish
                
                
                  Iberville Parish
                
                
                  Livingston Parish
                
                
                  West Baton Rouge Parish
                
                
                  AQCR 019 Monroe-El Dorado Interstate: 3
                  
                
                
                  Caldwell Parish
                  
                  Unclassifiable/Attainment
                
                
                  Catahoula Parish
                  
                  Unclassifiable/Attainment
                
                
                  Concordia Parish
                  
                  Unclassifiable/Attainment
                
                
                  East Carroll Parish
                  
                  Unclassifiable/Attainment
                
                
                  Franklin Parish
                  
                  Unclassifiable/Attainment
                
                
                  La Salle Parish
                  
                  Unclassifiable/Attainment
                
                
                  Madison Parish
                  
                  Unclassifiable/Attainment
                
                
                  Morehouse Parish
                  
                  Unclassifiable/Attainment
                
                
                  Ouachita Parish
                  
                  Unclassifiable/Attainment
                
                
                  Richland Parish
                  
                  Unclassifiable/Attainment
                
                
                  Tensas Parish
                  
                  Unclassifiable/Attainment
                
                
                  Union Parish
                  
                  Unclassifiable/Attainment
                
                
                  West Carroll Parish
                  
                  Unclassifiable/Attainment
                
                
                  
                  AQCR 022 Shreveport-Texarkana-Tyler Interstate: 3
                  
                
                
                  Bienville Parish
                  
                  Unclassifiable/Attainment
                
                
                  Bossier Parish
                  
                  Unclassifiable/Attainment
                
                
                  Caddo Parish
                  
                  Unclassifiable/Attainment
                
                
                  Claiborne Parish
                  
                  Unclassifiable/Attainment
                
                
                  De Soto Parish
                  
                  Unclassifiable/Attainment
                
                
                  Jackson Parish
                  
                  Unclassifiable/Attainment
                
                
                  Lincoln Parish
                  
                  Unclassifiable/Attainment
                
                
                  Natchitoches Parish
                  
                   Unclassifiable/Attainment
                
                
                  Red River Parish
                  
                  Unclassifiable/Attainment
                
                
                  Sabine Parish
                  
                  Unclassifiable/Attainment
                
                
                  Webster Parish
                  
                  Unclassifiable/Attainment
                
                
                  Winn Parish
                  
                  Unclassifiable/Attainment
                
                
                  AQCR 106 S. Louisiana-SE. Texas Interstate: (remainder) 3
                  
                
                
                  Acadia Parish
                  
                  Unclassifiable/Attainment
                
                
                  Allen Parish
                  
                  Unclassifiable/Attainment
                
                
                  Assumption Parish
                  
                  Unclassifiable/Attainment
                
                
                  Avoyelles Parish
                  
                  Unclassifiable/Attainment
                
                
                  Beauregard Parish
                  
                  Unclassifiable/Attainment
                
                
                  Calcasieu Parish
                  
                  Unclassifiable/Attainment
                
                
                  Cameron Parish
                  
                  Unclassifiable/Attainment
                
                
                  East Feliciana Parish
                  
                  Unclassifiable/Attainment
                
                
                  Evangeline Parish
                  
                  Unclassifiable/Attainment
                
                
                  Grant Parish
                  
                  Unclassifiable/Attainment
                
                
                  Iberia Parish
                  
                  Unclassifiable/Attainment
                
                
                  Jefferson Davis Parish
                  
                  Unclassifiable/Attainment
                
                
                  Jefferson Parish
                  
                  Unclassifiable/Attainment
                
                
                  Lafayette Parish
                  
                  Unclassifiable/Attainment
                
                
                  Lafourche Parish
                  
                  Unclassifiable/Attainment
                
                
                  Orleans Parish
                  
                  Unclassifiable/Attainment
                
                
                  Plaquemines Parish
                  
                  Unclassifiable/Attainment
                
                
                  Pointe Coupee Parish
                  
                  Unclassifiable/Attainment
                
                
                  Rapides Parish
                  
                  Unclassifiable/Attainment
                
                
                  St. Bernard Parish
                  
                  Unclassifiable/Attainment
                
                
                  St. Charles Parish
                  
                  Unclassifiable/Attainment
                
                
                  St. Helena Parish
                  
                  Unclassifiable/Attainment
                
                
                  St. James Parish
                  
                  Unclassifiable/Attainment
                
                
                  St. John the Baptist Parish
                  
                  Unclassifiable/Attainment
                
                
                  St. Landry Parish
                  
                  Unclassifiable/Attainment
                
                
                  St. Martin Parish
                  
                  Unclassifiable/Attainment
                
                
                  St. Mary Parish
                  
                  Unclassifiable/Attainment
                
                
                  St. Tammany Parish
                  
                  Unclassifiable/Attainment
                
                
                  Tangipahoa Parish
                  
                  Unclassifiable/Attainment
                
                
                  Terrebonne Parish
                  
                  Unclassifiable/Attainment
                
                
                  Vermilion Parish
                  
                  Unclassifiable/Attainment
                
                
                  Vernon Parish
                  
                  Unclassifiable/Attainment
                
                
                  Washington Parish
                  
                  Unclassifiable/Attainment
                
                
                  West Feliciana Parish
                  
                  Unclassifiable/Attainment
                
                
                  1 This date is July 20, 2012, unless otherwise noted.
                
                  2 Excludes Indian country located in each area, unless otherwise noted.
                
                  3 Includes any Indian country in each county or area, unless otherwise specified.
              
              
                Louisiana—2015 8-Hour Ozone NAAQS
                [Primary and Secondary]
                
                  Designated area 1
                  
                  Designation
                  Date 2
                  
                  Type
                  Classification
                  Date 2
                  
                  Type
                
                
                  Acadia Parish
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Allen Parish
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Ascension Parish
                  
                  Attainment/Unclassifiable
                
                
                  
                  Assumption Parish
                  
                  Attainment/Unclassifiable
                
                
                  Avoyelles Parish
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Beauregard Parish
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Bienville Parish
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Bossier Parish
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Caddo Parish
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Calcasieu Parish
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Caldwell Parish
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Cameron Parish
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Catahoula Parish
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Claiborne Parish
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Concordia Parish
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  De Soto Parish
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  East Baton Rouge Parish
                  
                  Attainment/Unclassifiable
                
                
                  East Carroll Parish
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  East Feliciana Parish
                  
                  Attainment/Unclassifiable
                
                
                  Evangeline Parish
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Franklin Parish
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Grant Parish
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Iberia Parish
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Iberville Parish
                  
                  Attainment/Unclassifiable
                
                
                  Jackson Parish
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Jefferson Parish
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Jefferson Davis Parish
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Lafayette Parish
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Lafourche Parish
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  LaSalle Parish
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Lincoln Parish
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Livingston Parish
                  
                  Attainment/Unclassifiable
                
                
                  
                  Madison Parish
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Morehouse Parish
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Natchitoches Parish
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Orleans Parish
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Ouachita Parish
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Plaquemines Parish
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Pointe Coupee Parish
                  
                  Attainment/Unclassifiable
                
                
                  Rapides Parish
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Red River Parish
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Richland Parish
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Sabine Parish
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  St. Bernard Parish
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  St. Charles Parish
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  St. Helena Parish
                  
                  Attainment/Unclassifiable
                
                
                  St. James Parish
                  
                  Attainment/Unclassifiable
                
                
                  St. John the Baptist Parish
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  St. Landry Parish
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  St. Martin Parish
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  St. Mary Parish
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  St. Tammany Parish
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Tangipahoa Parish
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Tensas Parish
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Terrebonne Parish
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Union Parish
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Vermilion Parish
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Vernon Parish
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Washington Parish
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Webster Parish
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  West Baton Rouge Parish
                  
                  Attainment/Unclassifiable
                
                
                  
                  West Carroll Parish
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  West Feliciana Parish
                  
                  Attainment/Unclassifiable
                
                
                  Winn Parish
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  1 Includes any Indian country in each county or area, unless otherwise specified. EPA is not determining the boundaries of any area of Indian country in this table, including any area of Indian country located in the larger designation area. The inclusion of any Indian country in the designation area is not a determination that the state has regulatory authority under the Clean Air Act for such Indian country.
                
                  2 This date is August 3, 2018, unless otherwise noted.
              
              
                Louisiana—2008 Lead NAAQS
                
                  Designated area
                  Designation for the 2008 NAAQS a
                  
                  Date 1
                  
                  Type
                
                
                  Whole State
                  
                  Unclassifiable/Attainment.
                
                
                  a Includes Indian Country located in each county or area, except as otherwise specified.
                
                  1 December 31, 2011 unless otherwise noted.
              
              [43 FR 8964, Mar. 3, 1978]
              
                Editorial Note:
                For Federal Register citations affecting § 81.319, see the List of CFR Sections Affected, which appears in the Finding Aids section of the printed volume and at www.govinfo.gov.
                
              
            
            
              § 81.320
              Maine.
              
                Maine—TSP
                
                  Designated areas
                  Does not meet primary standards
                  Does not meet secondary standards
                  Cannot be classified
                  Better than national standards
                
                
                  AQCR 107 (Central ME):
                
                
                  Augusta
                  
                  
                  X
                
                
                  Lewiston/Auburn
                  
                  
                  X
                
                
                  Rockland
                  
                  
                  X
                
                
                  Remainder of AQCR
                  
                  
                  
                  X
                
                
                  AQCR 109 (Downeast):
                
                
                  Lincoln
                  
                  
                  X
                
                
                  Bangor/Brewer
                  
                  
                  X
                
                
                  Baileyville
                  
                  
                  X
                
                
                  Remainder of AQCR
                  
                  
                  
                  X
                
                
                  AQCR 108 (Aroostook)
                  
                  
                  X
                
                
                  AQCR 111 (Northwest ME)
                  
                  
                  
                  X
                
                
                  AQCR 110 (Met. Portland)
                  
                  
                  
                  X
                
              
              
                Maine—1971 Sulfur Dioxide NAAQS
                [Primary and Secondary]
                
                  Designated area
                  Does not meet primary standards
                  Does not meet secondary standards
                  Cannot beclassified
                  
                  Better than national standard
                
                
                  AQCR 110
                  
                  
                  
                  X
                
                
                  AQCR 107
                  
                  
                  
                  X
                
                
                  AQCR 109
                  
                  
                  
                  X
                
                
                  AQCR 108-Madawaska
                  
                  
                  X
                
                
                  Rest of region
                  
                  
                  
                  X
                
                
                  
                  AQCR 111
                  
                  
                  
                  X
                
              
              
                Maine—2010 Sulfur Dioxide NAAQS
                [Primary]
                
                  Designated area 1
                  
                  Designation
                  Date 2
                  
                  Type
                
                
                  Statewide:
                  
                  Attainment/Unclassifiable.
                
                
                  Androscoggin County
                
                
                  Aroostook County
                
                
                  Cumberland County
                
                
                  Franklin County
                
                
                  Hancock County
                
                
                  Kennebec County
                
                
                  Knox County
                
                
                  Lincoln County
                
                
                  Oxford County
                
                
                  Penobscot County
                
                
                  Piscataquis County
                
                
                  Sagadahoc County
                
                
                  Somerset County
                
                
                  Waldo County
                
                
                  Washington County
                
                
                  York County
                
                
                  1 Includes any Indian country in each county or area, unless otherwise specified. EPA is not determining the boundaries of any area of Indian country in this table, including any area of Indian country located in the larger designation area. The inclusion of any Indian country in the designation area is not a determination that the state has regulatory authority under the Clean Air Act for such Indian country.
                
                  2 This date is April 9, 2018, unless otherwise noted.
              
              
                Maine—Carbon Monoxide
                
                  Designated area
                  Designation
                  Date 1
                  
                  Type
                  Classification
                  Date 1
                  
                  Type
                
                
                  Statewide
                  
                  Unclassifiable/ Attainment
                
                
                  Androscoggin County
                
                
                  Aroostook County
                
                
                  Cumberland County
                
                
                  Franklin County
                
                
                  Hancock County
                
                
                  Kennebec County
                
                
                  Knox County
                
                
                  Lincoln County
                
                
                  Oxford County
                
                
                  Penobscot County
                
                
                  Piscataquis County
                
                
                  Sagadahoc County
                
                
                  Somerset County
                
                
                  Waldo County
                
                
                  Washington County
                
                
                  York County
                
                
                  1 This date is November 15, 1990, unless otherwise noted.
              
              
                Maine—Ozone (1-Hour Standard)4
                
                
                  Designated area
                  Designation
                  Date 1
                  
                  Type
                  Classification
                  Date 1
                  
                  Type
                
                
                  Franklin County Area:
                
                
                  Franklin County (part)
                  
                  Unclassifiable/Attainment
                
                
                  Hancock County and Waldo County Area:
                
                
                  Hancock County
                  
                  Attainment
                
                
                  
                  Waldo County
                  
                  Attainment
                
                
                  Knox County and Lincoln County Area:
                
                
                  Knox County
                  (3)
                  Nonattainment
                  (3)
                  Moderate.
                
                
                  Lincoln County
                  (3)
                  Nonattainment
                  (3)
                  Moderate.
                
                
                  Lewiston-Auburn Area:
                
                
                  Androscoggin County
                  (3)
                  Nonattainment
                  (3)
                  Moderate.
                
                
                  Kennebec County
                  (3)
                  Nonattainment
                  (3)
                  Moderate.
                
                
                  Oxford County Area:
                
                
                  Oxford County (part)
                  
                  Unclassifiable/Attainment
                
                
                  Portland Area:
                
                
                  Cumberland County
                  (3)
                  Nonattainment
                  (3)
                  Moderate.2
                  
                
                
                  Sagadahoc County
                  (3)
                  Nonattainment
                  (3)
                  Moderate.2
                  
                
                
                  York County
                  (3)
                  Nonattainment
                  (3)
                  Moderate.2
                  
                
                
                  Somerset County Area:
                
                
                  Somerset County (part)
                  
                  Unclassifiable/Attainment
                
                
                  AQCR 108 Aroostook Intrastate
                  
                  Unclassifiable/Attainment
                
                
                  Aroostook County (part) see 40 CFR 81.179
                
                
                  AQCR 109 Down East Intrastate
                  
                  Unclassifiable/Attainment
                
                
                  Penobscot County (part), as described under 40 CFR 81.181
                
                
                  Piscataquis County (part) see 40 CFR 81.181
                
                
                  Washington County
                
                
                  AQCR 111 Northwest Maine Intrastate (Remainder of)
                  
                  Unclassifiable/Attainment
                
                
                  see 40 CFR 81.182
                
                
                  Aroostook County
                
                
                  Franklin County (part)
                
                
                  Oxford County (part)
                
                
                  Penobscot County (part)
                
                
                  Piscataquis County (part)
                
                
                  Somerset County (part)
                
                
                  1 This date is October 18, 2000, unless otherwise noted.
                
                  2 Attainment date extended to November 15, 1997.
                
                  3 This date is January 16, 2001.
                
                  4 The 1-hour ozone standard is revoked effective June 15, 2005 for all areas in Maine. Hancock and Waldo Counties are maintenance areas for the 1-hour NAAQS for purposes of 40 CFR part 51 subpart X.
              
              
                Maine—PM-10
                
                  Designated area
                  Designation
                  Date
                  Type
                  Classification
                  Date
                  Type
                
                
                  Aroostook County:
                
                
                  City of Presque Isle (part) 1
                  
                  8/30/95
                  Attainment
                
                
                  That area bounded by Allen Street from its intersection with Main Street east to Dudley Street, Dudley Street south to Cedar Street, Cedar Street west to Main Street, Main Street south to Kennedy Brook, Kennedy Brook northwest crossing Presque Isle Stream to Coburn Street, Coburn Street northwest to Mechanic Street, Mechanic Street west to Judd Street, Judd Street northeast to State Street, State Street northwest to School Street, School Street northeast to Park Street, Park Street east to Main Street
                
                
                  Rest of State
                  11/15/90
                  Unclassifiable
                
                
                  1 This definition of the nonattainment area redefines its borders from the entire City of Presque Isle to this area of 0.6 square miles which circumscribe the area of high emission densities and ambient PM10 levels. (60 FR 2885, January 12, 1995)
              
              
              
                Maine—1997 Annual PM2.5 NAAQS
                [Primary and Secondary]
                
                  Designated area
                  Designation a
                  
                  Date 1
                  
                  Type
                  Classification
                  Date
                  Type
                
                
                  Statewide:
                
                
                  Androscoggin County
                  
                  Unclassifiable/Attainment.
                
                
                  Aroostook County
                  
                  Unclassifiable/Attainment.
                
                
                  Cumberland County
                  
                  Unclassifiable/Attainment.
                
                
                  Franklin County
                  
                  Unclassifiable/Attainment.
                
                
                  Hancock County
                  
                  Unclassifiable/Attainment.
                
                
                  Kennebec County
                  
                  Unclassifiable/Attainment.
                
                
                  Knox County
                  
                  Unclassifiable/Attainment.
                
                
                  Lincoln County
                  
                  Unclassifiable/Attainment.
                
                
                  Oxford County
                  
                  Unclassifiable/Attainment.
                
                
                  Penobscot County
                  
                  Unclassifiable/Attainment.
                
                
                  Piscataquis County
                  
                  Unclassifiable/Attainment.
                
                
                  Sagadahoc County
                  
                  Unclassifiable/Attainment.
                
                
                  Somerset County
                  
                  Unclassifiable/Attainment.
                
                
                  Waldo County
                  
                  Unclassifiable/Attainment.
                
                
                  Washington County
                  
                  Unclassifiable/Attainment.
                
                
                  York County
                  
                  Unclassifiable/Attainment.
                
                
                  a Includes Indian Country located in each county or area, except as otherwise specified.
                
                  1 This date is 90 days after January 5, 2005, unless otherwise noted.
              
              
                Maine—2012 Annual PM2.5 NAAQS
                [Primary]
                
                  Designated area 1
                  
                  Designation
                  Date 2
                  
                  Type
                  Classification
                  Date 2
                  
                  Type
                
                
                  Statewide:
                
                
                  Androscoggin County
                  
                  Unclassifiable/Attainment
                
                
                  Aroostook County
                  
                  Unclassifiable/Attainment
                
                
                  Cumberland County
                  
                  Unclassifiable/Attainment
                
                
                  Franklin County
                  
                  Unclassifiable/Attainment
                
                
                  Hancock County
                  
                  Unclassifiable/Attainment
                
                
                  Kennebec County
                  
                  Unclassifiable/Attainment
                
                
                  Knox County
                  
                  Unclassifiable/Attainment
                
                
                  Lincoln County
                  
                  Unclassifiable/Attainment
                
                
                  Oxford County
                  
                  Unclassifiable/Attainment
                
                
                  Penobscot County
                  
                  Unclassifiable/Attainment
                
                
                  Piscataquis County
                  
                  Unclassifiable/Attainment
                
                
                  Sagadahoc County
                  
                  Unclassifiable/Attainment
                
                
                  Somerset County
                  
                  Unclassifiable/Attainment
                
                
                  Waldo County
                  
                  Unclassifiable/Attainment
                
                
                  Washington County
                  
                  Unclassifiable/Attainment
                
                
                  York County
                  
                  Unclassifiable/Attainment
                
                
                  1 Includes areas of Indian country located in each county or area, except as otherwise specified.
                
                  2 This date is April 15, 2015, unless otherwise noted.
              
              
                Maine—1997 24-Hour PM2.5 NAAQS
                [Primary and Secondary]
                
                  Designated area
                  Designation a
                  
                  Date 1
                  
                  Type
                  Classification
                  Date
                  Type
                
                
                  Statewide:
                
                
                  Androscoggin County
                  
                  Unclassifiable/Attainment.
                
                
                  Aroostook County
                  
                  Unclassifiable/Attainment.
                
                
                  Cumberland County
                  
                  Unclassifiable/Attainment.
                
                
                  Franklin County
                  
                  Unclassifiable/Attainment.
                
                
                  Hancock County
                  
                  Unclassifiable/Attainment.
                
                
                  Kennebec County
                  
                  Unclassifiable/Attainment.
                
                
                  Knox County
                  
                  Unclassifiable/Attainment.
                
                
                  Lincoln County
                  
                  Unclassifiable/Attainment.
                
                
                  Oxford County
                  
                  Unclassifiable/Attainment.
                
                
                  Penobscot County
                  
                  Unclassifiable/Attainment.
                
                
                  Piscataquis County
                  
                  Unclassifiable/Attainment.
                
                
                  Sagadahoc County
                  
                  Unclassifiable/Attainment.
                
                
                  Somerset County
                  
                  Unclassifiable/Attainment.
                
                
                  
                  Waldo County
                  
                  Unclassifiable/Attainment.
                
                
                  Washington County
                  
                  Unclassifiable/Attainment.
                
                
                  York County
                  
                  Unclassifiable/Attainment.
                
                
                  a Includes Indian Country located in each county or area, except as otherwise specified.
                
                  1 This date is 90 days after January 5, 2005, unless otherwise noted.
              
              
                Maine—2006 24-Hour PM2.5 NAAQS
                [Primary and Secondary]
                
                  Designated area
                  Designation a
                  
                  Date 1
                  
                  Type
                  Classification
                  Date
                  Type
                
                
                  Statewide:
                
                
                  Androscoggin County
                  
                  Unclassifiable/Attainment.
                
                
                  Aroostook County
                  
                  Unclassifiable/Attainment.
                
                
                  Cumberland County
                  
                  Unclassifiable/Attainment.
                
                
                  Franklin County
                  
                  Unclassifiable/Attainment.
                
                
                  Hancock County
                  
                  Unclassifiable/Attainment.
                
                
                  Kennebec County
                  
                  Unclassifiable/Attainment.
                
                
                  Knox County
                  
                  Unclassifiable/Attainment.
                
                
                  Lincoln County
                  
                  Unclassifiable/Attainment.
                
                
                  Oxford County
                  
                  Unclassifiable/Attainment.
                
                
                  Penobscot County
                  
                  Unclassifiable/Attainment.
                
                
                  Piscataquis County
                  
                  Unclassifiable/Attainment.
                
                
                  Sagadahoc County
                  
                  Unclassifiable/Attainment.
                
                
                  Somerset County
                  
                  Unclassifiable/Attainment.
                
                
                  Waldo County
                  
                  Unclassifiable/Attainment.
                
                
                  Washington County
                  
                  Unclassifiable/Attainment.
                
                
                  York County
                  
                  Unclassifiable/Attainment.
                
                
                  a Includes Indian Country located in each county or area, except as otherwise specified.
                
                  1 This date is 30 days after November 13, 2009, unless otherwise noted.
              
              
                Maine—NO2 (1971 Annual Standard)
                
                  Designated area
                  Does not meet primary standards
                  Cannot be classified or better than national standards
                
                
                  AQCR 110
                  
                  X
                
                
                  AQCR 107
                  
                  X
                
                
                  AQCR 109
                  
                  X
                
                
                  AQCR 108
                  
                  X
                
                
                  AQCR 111
                  
                  X
                
              
              
                Maine—NO2 (2010 1-Hour Standard)
                
                  Designated area
                  Designation a
                  
                  Date 1
                  
                  Type
                
                
                  State of Maine
                  
                  Unclassifiable/Attainment.
                
                
                  a Includes Indian Country located in each county or area, except as otherwise specified.
                
                  1 This date is 90 days after October 31, 2011, unless otherwise noted.
              
              
                Maine—1997 8-Hour Ozone NAAQS
                [Primary and Secondary]
                
                  Designated area
                  Designation a
                  
                  Date 1
                  
                  Type
                  Category/classification
                  Date 1
                  
                  Type
                
                
                  Hancock, Knox, Lincoln and Waldo Cos., ME:
                
                
                  
                  Hancock County (part) (includes only the following cities and towns): Bar Harbor, Blue Hill, Brooklin, Brooksville, Cranberry Isle, Deer Isle, Frenchboro, Gouldsboro, Hancock, Lamoine, Mount Desert, Sedgwick, Sorrento, Southwest Harbor, Stonington, Sullivan, Surry, Swans Island, Tremont, Trenton, and Winter Harbor
                  January 10, 2007
                  Attainment
                
                
                  Knox County (part) (includes only the following cities and towns): Camden, Criehaven, Cushing, Friendship, Isle au Haut, Matinicus Isle, Muscle Ridge Shoals, North Haven, Owls Head, Rockland, Rockport, St. George, South Thomaston, Thomaston, Vinalhaven, and Warren
                  January 10, 2007
                  Attainment
                
                
                  Lincoln County (part) (includes only the following cities and towns): Alna, Boothbay, Boothbay Harbor, Breman, Bristol, Damariscotta, Dresden, Edgecomb, Monhegan, Newcastle, Nobleboro, South Bristol, Southport, Waldoboro, Westport, and Wiscasset
                  January 10, 2007
                  Attainment
                
                
                  Waldo County (part) (includes only the following town): Islesboro
                  January 10, 2007
                  Attainment
                
                
                  Portland, ME:
                
                
                  Androscoggin County (part) (includes only the following town): Durham
                  January 10, 2007
                  Attainment
                
                
                  Cumberland County (part) (includes only the following cities and towns): Brunswick, Cape Elizabeth, Casco, Cumberland, Falmouth, Freeport, Frye Island, Gorham, Gray, Harpswell, Long Island, New Gloucester, North Yarmouth, Portland, Pownal, Raymond, Scarborough, South Portland, Standish, Westbrook, Windham, and Yarmouth
                  January 10, 2007
                  Attainment
                
                
                  Sagadahoc County (includes all cities & towns)
                  January 10, 2007
                  Attainment
                
                
                  York County (part) (includes only the following cities and towns): Alfred, Arundel, Berwick, Biddeford, Buxton, Dayton, Elliot, Hollis, Kennebunk, Kennebunkport, Kittery, Limington, Lyman, North Berwick, Ogunquit, Old Orchard Beach, Saco, Sanford, South Berwick, Wells, and York
                  January 10, 2007
                  Attainment
                
                
                  Rest of State
                  
                  Unclassifiable Attainment
                
                
                  Androscoggin County (part) remainder
                
                
                  Aroostook County
                
                
                  Cumberland County (part) remainder
                
                
                  Franklin County
                
                
                  Hancock County (part) remainder
                
                
                  Kennebec County
                
                
                  Knox County (part) remainder
                
                
                  Lincoln County (part) remainder
                
                
                  Oxford County
                
                
                  Penobscot County
                
                
                  Piscataquis County
                
                
                  Somerset County
                
                
                  Waldo County (part) remainder
                
                
                  Washington County
                
                
                  York County (part) remainder
                
                
                  a Includes Indian Country located in each county or area, except as otherwise specified.
                
                  1 This date is June 15, 2004, unless otherwise noted.
              
              
              
                Maine—2008 8-Hour Ozone NAAQS
                [Primary and Secondary]
                
                  Designated area
                  Designation
                  Date 1
                  
                  Type
                  Classification
                  Date 1
                  
                  Type
                
                
                  Statewide: 2
                  
                  
                  Unclassifiable/Attainment
                
                
                  Androscoggin County
                
                
                  Aroostook County
                
                
                  Cumberland County
                
                
                  Franklin County
                
                
                  Hancock County
                
                
                  Kennebec County
                
                
                  Knox County
                
                
                  Lincoln County
                
                
                  Oxford County
                
                
                  Penobscot County
                
                
                  Piscataquis County
                
                
                  Sagadahoc County
                
                
                  Somerset County
                
                
                  Waldo County
                
                
                  Washington County
                
                
                  York County
                
                
                  1 This date is July 20, 2012, unless otherwise noted.
                
                  2 Includes any Indian country in each county or area, unless otherwise specified.
              
              
                Maine—2015 8-Hour Ozone NAAQS
                [Primary and Secondary]
                
                  Designated area 1
                  
                  Designation
                  Date 2
                  
                  Type
                  Classification
                  Date
                  Type
                
                
                  Statewide
                  
                  Attainment/Unclassifiable
                
                
                  Androscoggin County
                
                
                  Aroostook County
                
                
                  Cumberland County
                
                
                  Franklin County
                
                
                  Hancock County
                
                
                  Kennebec County
                
                
                  Knox County
                
                
                  Lincoln County
                
                
                  Oxford County
                
                
                  Penobscot County
                
                
                  Piscataquis County
                
                
                  Sagadahoc County
                
                
                  Somerset County
                
                
                  Waldo County
                
                
                  Washington County
                
                
                  York County
                
                
                  1 Includes any Indian country in each county or area, unless otherwise specified. EPA is not determining the boundaries of any area of Indian country in this table, including any area of Indian country located in the larger designation area. The inclusion of any Indian country in the designation area is not a determination that the state has regulatory authority under the Clean Air Act for such Indian country.
                
                  2 This date is January 16, 2018, unless otherwise noted.
              
              
                Maine—2008 Lead NAAQS
                
                  Designated area
                  Designation for the 2008 NAAQS a
                  
                  Date 1
                  
                  Type
                
                
                  Whole State
                  
                  Unclassifiable/Attainment.
                
                
                  a Includes Indian Country located in each county or area, except as otherwise specified.
                
                  1 December 31, 2011 unless otherwise noted.
              
              [43 FR 8964, Mar. 3, 1978]
              
                Editorial Note:
                For Federal Register citations affecting § 81.320, see the List of CFR Sections Affected, which appears in the Finding Aids section of the printed volume and at www.govinfo.gov.
                
              
            
            
              
              § 81.321
              Maryland.
              
                Maryland—TSP
                
                  Designated area
                  Does not meet primary standards
                  Does not meet secondary standards
                  Cannot be classified
                  Better than national standards
                
                
                  Metropolitan Baltimore Intrastate AQCR:
                
                
                  (a) Baltimore City:
                
                
                  #111 Zones 61, 65-68 1
                  
                  
                  X
                
                
                  #112 Zone 72
                  
                  X
                
                
                  #113 Zones 76-80
                  
                  X
                
                
                  #117 Zones 94-100, 102, 103, 105-11
                  
                  X
                
                
                  #118 Zones 114-137
                  
                  X
                
                
                  #119 Zones 138, 140, 144, 146, 149
                  X
                
                
                  Zones 139, 141-143, 145, 147, 150-56
                  
                  X
                
                
                  #120 Zones 157-66
                  X
                
                
                  #121 Zones 168-70, 172, 176-78, 180, 181
                  X
                
                
                  Zones 167, 171, 173-75, 179, 182
                  
                  X
                
                
                  #123 Zones 187-90
                  
                  X
                
                
                  #Zones 193-198
                  X
                
                
                  Zones 191, 192
                  X
                
                
                  #125 Zones 199-203
                  
                  X
                
                
                  #126 Zone 207
                  X
                
                
                  Zones 204-06
                  
                  X
                
                
                  (b) Baltimore County:
                
                
                  #325 Zones 417, 418, 420, 421
                  
                  X
                
                
                  #326 Zones 428, 431
                  
                  X
                
                
                  #328 Zone 446
                  
                  X
                
                
                  #329 Zones 449, 453-58
                  X
                
                
                  Zones 450-52, 459
                  
                  X
                
                
                  #330 Zones 461, 462
                  X
                
                
                  Zones 460, 463-68
                  
                  X
                
                
                  #331 Zones 469-72
                  
                  X
                
                
                  (c) Anne Arundel County:
                
                
                  #201 Zones 208, 209
                  
                  X
                
                
                  #203 Zones 221-28
                  
                  X
                
                
                  #204 Zones 230
                  
                  X
                
                
                  (d) Remainder of AQCR
                  
                  
                  
                  X
                
                
                  Cumberland-Keyser Interstate AQCR:
                
                
                  (a) Election District No. 8, Luke, MD
                  
                  
                  
                  X
                
                
                  (b) Remainder AQCR
                  
                  
                  
                  X
                
                
                  Central Maryland Interstate AQCR
                  
                  
                  
                  X
                
                
                  National Capital Interstate AQCR
                  
                  
                  
                  X
                
                
                  Southern Maryland Intrastate AQCR
                  
                  
                  
                  X
                
                
                  Eastern Shore Intrastate AQCR
                  
                  
                  
                  X
                
                
                  1 Regional Planning Districts—defined by the Baltimore Regional Planning Council, Maps showing Districts and non-attainment areas available for inspection at the offices of: EPA, Region III, 6th and Walnut Streets, Phila., Pa. 19106; Md. Bureau of Air Quality and Noise Control, 201 West Preston Street, Baltimore, Md. 21201.
              
              
                Maryland—1971 Sulfur Dioxide NAAQS
                [Primary and Secondary]
                
                  Designated area
                  Does not meet primary standards
                  Does not meet secondary standards
                  Cannot be classified
                  Better than national standards
                
                
                  Cumberland-Keyser Interstate AQCR, Election District No. 8, Luke, Md
                  
                  
                  X
                
                
                  Remainder of State
                  
                  
                  
                  X
                
              
              
                Maryland—2010 Sulfur Dioxide NAAQS
                [Primary]
                
                  Designated area 1 3
                  
                  Designation
                  Date 2
                  
                  Type
                
                
                  Anne Arundel County and Baltimore County, MD1
                  
                  9/12/16
                  Nonattainment.
                
                
                  
                  Anne Arundel County (part)
                
                
                  Portions of Anne Arundel County that are within 26.8 kilometers of Herbert A. Wagner's Unit 3 stack, which is located at 39.17765 N. latitude, 76.52752 W. longitude
                
                
                  Baltimore County (part)
                
                
                  Portions of Baltimore County that are within 26.8 kilometers of Herbert A. Wagner's Unit 3 stack, which is located at 39.17765 N. latitude, 76.52752 W. longitude
                
                
                  Anne Arundel County (part)
                  
                  Attainment/Unclassifiable.
                
                
                  Remainder of County
                
                
                  Baltimore City, MD
                  9/12/16
                  Attainment/Unclassifiable.
                
                
                  Baltimore County (part)
                  
                  Attainment/Unclassifiable.
                
                
                  Remainder of County
                
                
                  Calvert County
                  
                  Attainment/Unclassifiable.
                
                
                  Caroline County
                  
                  Attainment/Unclassifiable.
                
                
                  Carroll County
                  
                  Attainment/Unclassifiable.
                
                
                  Cecil County
                  
                  Attainment/Unclassifiable.
                
                
                  Charles County
                  
                  Attainment/Unclassifiable.
                
                
                  Dorchester County
                  
                  Attainment/Unclassifiable.
                
                
                  Frederick County
                  
                  Attainment/Unclassifiable.
                
                
                  Garrett County
                  
                  Attainment/Unclassifiable.
                
                
                  Harford County
                  
                  Attainment/Unclassifiable.
                
                
                  Howard County
                  
                  Attainment/Unclassifiable.
                
                
                  Kent County
                  
                  Attainment/Unclassifiable.
                
                
                  Montgomery County
                  
                  Attainment/Unclassifiable.
                
                
                  Prince George's County
                  
                  Attainment/Unclassifiable.
                
                
                  Queen Anne's County
                  
                  Attainment/Unclassifiable.
                
                
                  Somerset County
                  
                  Attainment/Unclassifiable.
                
                
                  St. Mary's County
                  
                  Attainment/Unclassifiable.
                
                
                  Talbot County
                  
                  Attainment/Unclassifiable.
                
                
                  Washington County
                  
                  Attainment/Unclassifiable.
                
                
                  Wicomico County
                  
                  Attainment/Unclassifiable.
                
                
                  Worcester County
                  
                  Attainment/Unclassifiable.
                
                
                  1 Includes any Indian country in each county or area, unless otherwise specified. EPA is not determining the boundaries of any area of Indian country in this table, including any area of Indian country located in the larger designation area. The inclusion of any Indian country in the designation area is not a determination that the state has regulatory authority under the Clean Air Act for such Indian country.
                
                  2 This date is April 9, 2018, unless otherwise noted.
                
                  3 Allegany County will be designated by December 31, 2020.
              
              
                Maryland—Carbon Monoxide
                
                  Designated area
                  Designation
                  Date 1
                  
                  Type
                  Classification
                  Date 1
                  
                  Type
                
                
                  Baltimore Area
                
                
                  Baltimore City (part)
                
                
                  Regional Planning District No. 118 (generally corresponding to the Central Business District)
                  12/15/95
                  Attainment
                
                
                  Washington Area
                
                
                  Montgomery County (part)
                
                
                  Election Districts 4, 7, 13
                  
                  Attainment
                
                
                  Prince George's County (part)
                
                
                  Election Districts 2, 6, 12, 16, 17, 18
                  
                  Attainment
                
                
                  AQCR 047 National Capital Interstate (Remainder of)
                  
                  Unclassifiable/Attainment
                
                
                  Montgomery County (part)
                
                
                  Remainder of county
                
                
                  Prince George's County (part)
                
                
                  Remainder of County
                
                
                  AQCR 112 Central Maryland Intrastate
                  
                  Unclassifiable/Attainment
                
                
                  Frederick County
                
                
                  AQCR 113 Cumberland-Keyser Interstate
                  
                  Unclassifiable/Attainment
                
                
                  Allegany County
                
                
                  Garrett County
                
                
                  Washington County
                
                
                  AQCR 114 Eastern Shore Interstate
                  
                  Unclassifiable/Attainment
                
                
                  
                  Caroline County
                
                
                  Cecil County
                
                
                  Dorchester County
                
                
                  Kent County
                
                
                  Queen Anne's County
                
                
                  Kent County
                  12/22/06
                  Attainment
                
                
                  Queen Anne's County
                  12/22/06
                  Attainment
                
                
                  Somerset County
                
                
                  Talbot County
                
                
                  Wicomico County
                
                
                  Worcester County
                
                
                  AQCR 115 Metro. Baltimore Intrastate (Remainder of)
                  
                  Unclassifiable/Attainment
                
                
                  Anne Arundel County
                
                
                  Baltimore City (part)
                
                
                  Remainder of City
                
                
                  Baltimore County
                
                
                  Carroll County
                
                
                  Harford County
                
                
                  Howard County
                
                
                  AQCR 116 Southern Maryland Intrastate
                  
                  Unclassifiable/Attainment
                
                
                  Calvert County
                
                
                  Charles County
                
                
                  St. Mary's County
                
                
                  1 This date is November 15, 1990, unless otherwise noted.
              
              
                Maryland—Ozone (1-Hour Standard)2
                
                
                  Designated area
                  Designation
                  Date 1
                  
                  Type
                  Classification
                  Date 1
                  
                  Type
                
                
                  Baltimore Area:
                
                
                  Anne Arundel County
                  11/15/90
                  Nonattainment
                  11/15/90
                  Severe-15.
                
                
                  Baltimore
                
                
                  City of Baltimore
                  11/15/90
                  Nonattainment
                  11/15/90
                  Severe-15.
                
                
                  Baltimore County
                  11/15/90
                  Nonattainment
                  11/15/90
                  Severe-15.
                
                
                  Carroll County
                  11/15/90
                  Nonattainment
                  11/15/90
                  Severe-15.
                
                
                  Harford County
                  11/15/90
                  Nonattainment
                  11/15/90
                  Severe-15.
                
                
                  Howard County
                  11/15/90
                  Nonattainment
                  11/15/90
                  Severe-15.
                
                
                  Kent County and Queen Anne's County Area:
                
                
                  Kent County
                  10/21/04
                  Attainment
                
                
                  Queen Anne's County
                  10/21/04
                  Attainment
                
                
                  Philadelphia-Wilmington-Trenton Area:
                
                
                  Cecil County
                  11/15/90
                  Nonattainment
                  11/15/90
                  Severe-15.
                
                
                  Washington, DC Area:
                
                
                  Calvert County
                  
                  Nonattainment
                  3/25/03
                  Severe
                
                
                  Charles County
                  
                  Nonattainment
                  3/25/03
                  Severe
                
                
                  Frederick County
                  
                  Nonattainment
                  3/25/03
                  Severe
                
                
                  Montgomery County
                  
                  Nonattainment
                  3/25/03
                  Severe
                
                
                  Prince George's County
                  
                  Nonattainment
                  3/25/03
                  Severe
                
                
                  AQCR 113 Cumberland-Keyser Interstate
                  
                  Unclassifiable/Attainment
                
                
                  Allegany County
                
                
                  Garrett County
                
                
                  Washington County
                
                
                  AQCR 114 Eastern Shore Interstate (Remainder of)
                  
                  Unclassifiable/Attainment
                
                
                  Caroline County
                
                
                  Dorchester County
                
                
                  Somerset County
                
                
                  Talbot County
                
                
                  Wicomico County
                
                
                  Worcester County
                
                
                  AQCR 116 Southern Maryland Intrastate (Remainder of)
                  
                  Unclassifiable/Attainment
                
                
                  St. Mary's County
                
                
                  1 This date is October 18, 2000, unless otherwise noted.
                
                  2 The 1-hour ozone standard is revoked effective June 15, 2005 for all areas in Maryland except the Washington Co. area where it is revoked effective April 15, 2009.
              
              
              
                Maryland—1997 Annual PM2.5 NAAQS
                [Primary and Secondary]
                
                  Designated area
                  Designation a
                  
                  Date 1
                  
                  Type
                  Classification
                  Date 2
                  
                  Type
                
                
                  Baltimore, MD:
                
                
                  Anne Arundel County
                  12/16/14
                  Attainment
                
                
                  Baltimore County
                  12/16/14
                  Attainment
                
                
                  Carroll County
                  12/16/14
                  Attainment
                
                
                  Harford County
                  12/16/14
                  Attainment
                
                
                  Howard County
                  12/16/14
                  Attainment
                
                
                  City of Baltimore
                  12/16/14
                  Attainment
                
                
                  Martinsburg, WV-Hagerstown, MD:
                
                
                  Washington County
                  12/16/14
                  Attainment
                
                
                  Washington, DC-MD-VA:
                
                
                  Charles County
                  10/6/14
                  Attainment
                
                
                  Frederick County
                  10/6/14
                  Attainment
                
                
                  Montgomery County
                  10/6/14
                  Attainment
                
                
                  Prince George's County
                  10/6/14
                  Attainment
                
                
                  AQCR 113 Cumberland-Keyser Interstate:
                
                
                  Allegany County
                  
                  Unclassifiable/Attainment.
                
                
                  Garrett County
                  
                  Unclassifiable/Attainment.
                
                
                  AQCR 114 Eastern Shore Interstate (remainder of):
                
                
                  Caroline County
                  
                  Unclassifiable/Attainment.
                
                
                  Cecil County
                  
                  Unclassifiable/Attainment.
                
                
                  Dorchester County
                  
                  Unclassifiable/Attainment.
                
                
                  Kent County
                  
                  Unclassifiable/Attainment.
                
                
                  Queen Anne's County
                  
                  Unclassifiable/Attainment.
                
                
                  Somerset County
                  
                  Unclassifiable/Attainment.
                
                
                  Talbot County
                  
                  Unclassifiable/Attainment.
                
                
                  Wicomico County
                  
                  Unclassifiable/Attainment.
                
                
                  Worcester County
                  
                  Unclassifiable/Attainment.
                
                
                  AQCR 116 Southern Maryland Intrastate (remainder of):
                
                
                  Calvert County
                  
                  Unclassifiable/Attainment.
                
                
                  St. Mary's County
                  
                  Unclassifiable/Attainment.
                
                
                  a Includes Indian Country located in each county or area, except as otherwise specified.
                
                  1 This date is 90 days after January 5, 2005, unless otherwise noted.
                
                  2 This date is July 2, 2014, unless otherwise noted.
              
              
                Maryland—2012 Annual PM2.5 NAAQS
                [Primary]
                
                  Designated area 1
                  
                  Designation
                  Date 2
                  
                  Type
                  Classification
                  Date 2
                  
                  Type
                
                
                  AQCR 047 National Capital Interstate (DC-MD-VA) (part):
                
                
                  Montgomery County
                  
                  Unclassifiable/Attainment
                
                
                  Prince George's County
                  
                  Unclassifiable/Attainment
                
                
                  Metropolitan Baltimore Intrastate AQCR:
                
                
                  Anne Arundel County
                  
                  Unclassifiable/Attainment
                
                
                  Baltimore County
                  
                  Unclassifiable/Attainment
                
                
                  City of Baltimore
                  
                  Unclassifiable/Attainment
                
                
                  Carroll County
                  
                  Unclassifiable/Attainment
                
                
                  Harford County
                  
                  Unclassifiable/Attainment
                
                
                  Howard County
                  
                  Unclassifiable/Attainment
                
                
                  AQCR 112 Central Maryland Intrastate:
                
                
                  Frederick County
                  
                  Unclassifiable/Attainment
                
                
                  AQCR 113 Cumberland-Keyser Interstate:
                
                
                  Allegany County
                  
                  Unclassifiable/Attainment
                
                
                  Garrett County
                  
                  Unclassifiable/Attainment
                
                
                  Washington County
                  
                  Unclassifiable/Attainment
                
                
                  AQCR 114 Eastern Shore Intrastate:
                
                
                  Caroline County
                  
                  Unclassifiable/Attainment
                
                
                  Cecil County
                  
                  Unclassifiable/Attainment
                
                
                  Dorchester County
                  
                  Unclassifiable/Attainment
                
                
                  Kent County
                  
                  Unclassifiable/Attainment
                
                
                  Queen Anne's County
                  
                  Unclassifiable/Attainment
                
                
                  Somerset County
                  
                  Unclassifiable/Attainment
                
                
                  Talbot County
                  
                  Unclassifiable/Attainment
                
                
                  Wicomico County
                  
                  Unclassifiable/Attainment
                
                
                  
                  Worcester County
                  
                  Unclassifiable/Attainment
                
                
                  AQCR 116 Southern Maryland Intrastate:
                
                
                  Calvert County
                  
                  Unclassifiable/Attainment
                
                
                  Charles County
                  
                  Unclassifiable/Attainment
                
                
                  St. Mary's County
                  
                  Unclassifiable/Attainment
                
                
                  1 Includes areas of Indian country located in each county or area, except as otherwise specified.
                
                  2 This date is April 15, 2015, unless otherwise noted.
              
              
                Maryland—1997 24-Hour PM2.5 NAAQS
                [Primary and Secondary]
                
                  Designated area
                  Designation a
                  
                  Date 1
                  
                  Type
                  Classification
                  Date
                  Type
                
                
                  AQCR 047 National Capital Interstate (DC-MD-VA) (part):
                
                
                  Montgomery County
                  
                  Unclassifiable/Attainment.
                
                
                  Prince George's County
                  
                  Unclassifiable/Attainment.
                
                
                  Metropolitan Baltimore Intrastate AQCR:
                
                
                  Anne Arundel County
                  
                  Unclassifiable/Attainment.
                
                
                  Baltimore County
                  
                  Unclassifiable/Attainment.
                
                
                  City of Baltimore
                  
                  Unclassifiable/Attainment.
                
                
                  Carroll County
                  
                  Unclassifiable/Attainment.
                
                
                  Harford County
                  
                  Unclassifiable/Attainment.
                
                
                  Howard County
                  
                  Unclassifiable/Attainment.
                
                
                  AQCR 112 Central Maryland Intrastate:
                
                
                  Frederick County
                  
                  Unclassifiable/Attainment.
                
                
                  AQCR 113 Cumberland-Keyser Interstate:
                
                
                  Allegany County
                  
                  Unclassifiable/Attainment.
                
                
                  Garrett County
                  
                  Unclassifiable/Attainment.
                
                
                  Washington County
                  
                  Unclassifiable/Attainment.
                
                
                  AQCR 114 Eastern Shore Intrastate:
                
                
                  Caroline County
                  
                  Unclassifiable/Attainment.
                
                
                  Cecil County
                  
                  Unclassifiable/Attainment.
                
                
                  Dorchester County
                  
                  Unclassifiable/Attainment.
                
                
                  Kent County
                  
                  Unclassifiable/Attainment.
                
                
                  Queen Anne's County
                  
                  Unclassifiable/Attainment.
                
                
                  Somerset County
                  
                  Unclassifiable/Attainment.
                
                
                  Talbot County
                  
                  Unclassifiable/Attainment.
                
                
                  Wicomico County
                  
                  Unclassifiable/Attainment.
                
                
                  Worcester County
                  
                  Unclassifiable/Attainment.
                
                
                  AQCR 116 Southern Maryland Intrastate:
                
                
                  Calvert County
                  
                  Unclassifiable/Attainment.
                
                
                  Charles County
                  
                  Unclassifiable/Attainment.
                
                
                  St. Mary's County
                  
                  Unclassifiable/Attainment.
                
                
                  a Includes Indian Country located in each county or area, except as otherwise specified.
                
                  1 This date is 90 days after January 5, 2005, unless otherwise noted.
              
              
                Maryland—2006 24-Hour PM2.5 NAAQS
                [Primary and Secondary]
                
                  Designated area
                  Designation a
                  
                  Date 1
                  
                  Type
                  Classification
                  Date
                  Type
                
                
                  AQCR 047 National Capital Interstate (DC-MD-VA) (part):
                
                
                  Montgomery County
                  
                  Unclassifiable/Attainment.
                
                
                  Prince George's County
                  
                  Unclassifiable/Attainment.
                
                
                  Metropolitan Baltimore Intrastate AQCR:
                
                
                  Anne Arundel County
                  
                  Unclassifiable/Attainment.
                
                
                  Baltimore County
                  
                  Unclassifiable/Attainment.
                
                
                  City of Baltimore
                  
                  Unclassifiable/Attainment.
                
                
                  Carroll County
                  
                  Unclassifiable/Attainment.
                
                
                  Harford County
                  
                  Unclassifiable/Attainment.
                
                
                  Howard County
                  
                  Unclassifiable/Attainment.
                
                
                  AQCR 112 Central Maryland Intrastate:
                
                
                  
                  Frederick County
                  
                  Unclassifiable/Attainment.
                
                
                  AQCR 113 Cumberland-Keyser Interstate:
                
                
                  Allegany County
                  
                  Unclassifiable/Attainment.
                
                
                  Garrett County
                  
                  Unclassifiable/Attainment.
                
                
                  Washington County
                  
                  Unclassifiable/Attainment.
                
                
                  AQCR 114 Eastern Shore Intrastate:
                
                
                  Caroline County
                  
                  Unclassifiable/Attainment.
                
                
                  Cecil County
                  
                  Unclassifiable/Attainment.
                
                
                  Dorchester County
                  
                  Unclassifiable/Attainment.
                
                
                  Kent County
                  
                  Unclassifiable/Attainment.
                
                
                  Queen Anne's County
                  
                  Unclassifiable/Attainment.
                
                
                  Somerset County
                  
                  Unclassifiable/Attainment.
                
                
                  Talbot County
                  
                  Unclassifiable/Attainment.
                
                
                  Wicomico County
                  
                  Unclassifiable/Attainment.
                
                
                  Worcester County
                  
                  Unclassifiable/Attainment.
                
                
                  AQCR 116 Southern Maryland Intrastate:
                
                
                  Calvert County
                  
                  Unclassifiable/Attainment.
                
                
                  Charles County
                  
                  Unclassifiable/Attainment.
                
                
                  St. Mary's County
                  
                  Unclassifiable/Attainment.
                
                
                  a Includes Indian Country located in each county or area, except as otherwise specified.
                
                  1 This date is 30 days after November 13, 2009, unless otherwise noted.
              
              
                Maryland—NO2 (1971 Annual Standard)
                
                  Designated area
                  Does not meet primary standards
                  Cannot be classified or better than national standards
                
                
                  State of Maryland
                  
                  X
                
              
              
                Maryland—NO2 (2010 1-Hour Standard)
                
                  Designated area
                  Designation a
                  
                  Date 1
                  
                  Type
                
                
                  Allegany County
                  
                  Unclassifiable/Attainment.
                
                
                  Anne Arundel County
                  
                  Unclassifiable/Attainment.
                
                
                  Baltimore County
                  
                  Unclassifiable/Attainment.
                
                
                  City of Baltimore
                  
                  Unclassifiable/Attainment.
                
                
                  Calvert County
                  
                  Unclassifiable/Attainment.
                
                
                  Caroline County
                  
                  Unclassifiable/Attainment.
                
                
                  Carroll County
                  
                  Unclassifiable/Attainment.
                
                
                  Cecil County
                  
                  Unclassifiable/Attainment.
                
                
                  Charles County
                  
                  Unclassifiable/Attainment.
                
                
                  Dorchester County
                  
                  Unclassifiable/Attainment.
                
                
                  Frederick County
                  
                  Unclassifiable/Attainment.
                
                
                  Garrett County
                  
                  Unclassifiable/Attainment.
                
                
                  Harford County
                  
                  Unclassifiable/Attainment.
                
                
                  Howard County
                  
                  Unclassifiable/Attainment.
                
                
                  Kent County
                  
                  Unclassifiable/Attainment.
                
                
                  Montgomery County
                  
                  Unclassifiable/Attainment.
                
                
                  Prince George's County
                  
                  Unclassifiable/Attainment.
                
                
                  Queene Anne's County
                  
                  Unclassifiable/Attainment.
                
                
                  St. Mary's County
                  
                  Unclassifiable/Attainment.
                
                
                  Somerset County
                  
                  Unclassifiable/Attainment.
                
                
                  Talbot County
                  
                  Unclassifiable/Attainment.
                
                
                  Washington County
                  
                  Unclassifiable/Attainment.
                
                
                  Wicomico County
                  
                  Unclassifiable/Attainment.
                
                
                  Worchester County
                  
                  Unclassifiable/Attainment.
                
                
                  a Includes Indian Country located in each county or area, except as otherwise specified.
                
                  1 This date is 90 days after October 31, 2011, unless otherwise noted.
              
              
              
                Maryland—1997 8-Hour Ozone NAAQS
                [Primary and Secondary]
                
                  Designated area
                  Designation a
                  
                  Date 1
                  
                  Type
                  Category/classification
                  Date 1
                  
                  Type
                
                
                  Baltimore, MD:
                
                
                  Anne Arundel County
                  
                  Nonattainment
                  (5)
                  Subpart 2/Serious.4
                  
                
                
                  City of Baltimore
                  
                  Nonattainment
                  (5)
                  Subpart 2/Serious.4
                  
                
                
                  Baltimore County
                  
                  Nonattainment
                  (5)
                  Subpart 2/Serious.4
                  
                
                
                  Carroll County
                  
                  Nonattainment
                  (5)
                  Subpart 2/Serious.4
                  
                
                
                  Harford County
                  
                  Nonattainment
                  (5)
                  Subpart 2/Serious.4
                  
                
                
                  Howard County
                  
                  Nonattainment
                  (5)
                  Subpart 2/Serious.4
                  
                
                
                  Kent and Queen Anne's Area
                
                
                  Kent County
                  1/22/07
                  Attainment
                
                
                  Queen Anne's County
                  1/22/07
                  Attainment
                
                
                  Washington County (Hagerstown), MD:
                
                
                  Washington County
                   (2)
                  
                  Attainment.
                
                
                  Philadelphia-Wilmin-Atlantic Ci, PA-NJ-MD-DE:
                
                
                  Cecil County
                  
                  Nonattainment
                  
                  Subpart 2/Moderate.4
                  
                
                
                  Washington, DC-MD-VA:
                
                
                  Calvert County
                  
                  Nonattainment
                  
                  Subpart 2/Moderate.
                
                
                  Charles County
                  
                  Nonattainment
                  
                  Subpart 2/Moderate.
                
                
                  Frederick County
                  
                  Nonattainment
                  
                  Subpart 2/Moderate.
                
                
                  Montgomery County
                  
                  Nonattainment
                  
                  Subpart 2/Moderate.
                
                
                  Prince George's County
                  
                  Nonattainment
                  
                  Subpart 2/Moderate.
                
                
                  AQCR 113 Cumberland-Keyser Interstate
                  
                  Unclassifiable/Attainment
                
                
                  Allegany County
                
                
                  Garrett County
                
                
                  AQCR 114 Eastern Shore Interstate (remainder of)
                  
                  Unclassifiable/Attainment
                
                
                  Caroline County
                
                
                  Dorchester County
                
                
                  Somerset County
                
                
                  Talbot County
                
                
                  Wicomico County
                
                
                  Worcester County
                
                
                  AQCR 116 Southern Maryland Intrastate (remainder of)
                  
                  Unclassifiable/Attainment
                
                
                  St. Mary's County
                
                
                  a Includes Indian Country located in each county or area, except as otherwise specified.
                
                  1 This date is June 15, 2004, unless otherwise noted.
                
                  2 Effective April 15, 2008.
                
                  3 November 22, 2004.
                
                  4 Attainment date is June 15, 2013.
                
                  5 Effective March 2, 2012.
              
              
                Maryland—2008 8-Hour Ozone NAAQS
                [Primary and Secondary]
                
                  Designated area
                   Designation
                  Date 1
                  
                  Type
                  Classification
                  Date 1
                  
                  Type
                
                
                  Baltimore, MD: 2
                  
                  
                  Nonattainment
                  
                  Moderate.
                
                
                  Anne Arundel County
                
                
                  Baltimore County
                
                
                  Baltimore City
                
                
                  Carroll County
                
                
                  Harford County
                
                
                  Howard County
                
                
                  Philadelphia-Wilmington-Atlantic City, PA-NJ-MD-DE: 2
                  
                  
                  Nonattainment
                  6/3/16
                  Marginal.4
                  
                
                
                  Cecil County
                  
                  
                
                
                  Washington, DC-MD-VA: 2
                  
                  April 15, 2019
                  Attainment
                
                
                  Calvert County
                  4/15/19
                  Attainment
                
                
                  Charles County
                  4/15/19
                  Attainment
                
                
                  Frederick County
                  4/15/19
                  Attainment
                
                
                  Montgomery County
                  4/15/19
                  Attainment
                
                
                  Prince George's County
                  4/15/19
                  Attainment
                
                
                  AQCR 113 Cumberland-Keyser Interstate 3
                  
                  
                  Unclassifiable/Attainment
                
                
                  Allegany County
                
                
                  
                  Garrett County
                
                
                  Washington County
                
                
                  AQCR 114 Eastern Shore Interstate: (remainder) 3
                  
                  
                  Unclassifiable/Attainment
                
                
                  Caroline County
                
                
                  Dorchester County
                
                
                  Kent County
                
                
                  Queen Anne's County
                
                
                  Somerset County
                
                
                  Talbot County
                
                
                  Wicomico County
                
                
                  Worcester County
                
                
                  AQCR 116 Southern Maryland Intrastate: (remainder) 3
                  
                  
                  Unclassifiable/Attainment
                
                
                  St. Mary's County
                
                
                  1 This date is July 20, 2012, unless otherwise noted.
                
                  2 Excludes Indian country located in each area, unless otherwise noted.
                
                  3 Includes any Indian country in each county or area, unless otherwise specified.
                
                  4 Attainment date is extended to July 20, 2016.
              
              
                Maryland—2015 8-Hour Ozone NAAQS
                [Primary and Secondary]
                
                  Designated area 1
                  
                  Designation
                  Date 2
                  
                  Type
                  Classification
                  Date 2
                  
                  Type
                
                
                  Baltimore, MD
                  
                  Nonattainment
                  
                  Marginal.
                
                
                  Anne Arundel County.
                
                
                  Baltimore County.
                
                
                  Carroll County.
                
                
                  Harford County.
                
                
                  Howard County.
                
                
                  City of Baltimore.
                
                
                  Philadelphia-Wilmington-Atlantic City, PA-NJ-MD-DE
                  
                  Nonattainment
                  
                  Marginal.
                
                
                  Cecil County.
                
                
                  Washington, DC-MD-VA
                  
                  Nonattainment
                  
                  Marginal.
                
                
                  Calvert County.
                
                
                  Charles County.
                
                
                  Frederick County.
                
                
                  Montgomery County.
                
                
                  Prince George's County.
                
                
                  Allegany County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Caroline County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Dorchester County
                  
                  Attainment/Unclassifiable
                
                
                  Garrett County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Kent County
                  
                  Attainment/Unclassifiable
                
                
                  Queen Anne's County
                  
                  Attainment/Unclassifiable
                
                
                  St. Mary's County
                  
                  Attainment/Unclassifiable
                
                
                  Somerset County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Talbot County
                  
                  Attainment/Unclassifiable
                
                
                  Washington County
                  
                  Attainment/Unclassifiable
                
                
                  
                  Wicomico County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Worcester County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  1 Includes any Indian country in each county or area, unless otherwise specified. EPA is not determining the boundaries of any area of Indian country in this table, including any area of Indian country located in the larger designation area. The inclusion of any Indian country in the designation area is not a determination that the state has regulatory authority under the Clean Air Act for such Indian country.
                
                  2 This date is August 3, 2018, unless otherwise noted.
              
              
                Maryland—2008 Lead NAAQS
                
                  Designated area
                  Designation for the 2008 NAAQS a
                  
                  Date 1
                  
                  Type
                
                
                  Whole State
                  
                  Unclassifiable/Attainment.
                
                
                  a Includes Indian Country located in each county or area, except as otherwise specified.
                
                  1 December 31, 2011 unless otherwise noted.
              
              [43 FR 40510, Sept. 12, 1978]
              
                Editorial Note:
                For Federal Register citations affecting § 81.321, see the List of CFR Sections Affected, which appears in the Finding Aids section of the printed volume and at www.govinfo.gov.
                
              
            
            
              § 81.322
              Massachusetts.
              
                Massachusetts—TSP
                
                  Designated area
                  Does not meet primary standards
                  Does not meet secondary standards
                  Cannot be classified
                  Better than national standards
                
                
                  Berkshire AQCR:
                
                
                  Adams
                  
                  
                  X
                
                
                  North Adams
                  
                  
                  X
                
                
                  Pittsfield
                  
                  
                  X
                
                
                  All other cities and towns
                  
                  
                  
                  X
                
                
                  Central Massachusetts AQCR:
                
                
                  Worcester
                  
                  
                  X
                
                
                  Athol
                  
                  
                  X
                
                
                  Gardner
                  
                  
                  X
                
                
                  Grafton
                  
                  
                  X
                
                
                  Leominster
                  
                  
                  X
                
                
                  Millbury
                  
                  
                  X
                
                
                  Shrewsbury
                  
                  
                  X
                
                
                  All other cities and towns
                  
                  
                  
                  X
                
                
                  Merrimack Valley AQCR:
                
                
                  Haverhill
                  
                  
                  X
                
                
                  Lawrence
                  
                  
                  X
                
                
                  All other cities and towns
                  
                  
                  
                  X
                
                
                  Pioneer Valley AQCR:
                
                
                  Springfiled
                  
                  
                  X
                
                
                  Chicopee
                  
                  
                  X
                
                
                  Holyoke
                  
                  
                  X
                
                
                  Northampton
                  
                  
                  X
                
                
                  South Hadley
                  
                  
                  X
                
                
                  West Springfiled
                  
                  
                  X
                
                
                  All other cities and towns
                  
                  
                  
                  X
                
                
                  Southeastern Massachusetts AQCR:
                
                
                  Fall River
                  
                  
                  X
                
                
                  Attleboro
                  
                  
                  X
                
                
                  New Bedford
                  
                  
                  X
                
                
                  Taunton
                  
                  
                  X
                
                
                  
                  All other cities and towns
                  
                  
                  
                  X
                
                
                  Metropolitan Boston AQCR:
                
                
                  Topsfield
                  
                  
                  X
                
                
                  Wakefield
                  
                  
                  X
                
                
                  Walpole
                  
                  
                  X
                
                
                  Watertown
                  
                  
                  X
                
                
                  Wayland
                  
                  
                  X
                
                
                  Wellesley
                  
                  
                  X
                
                
                  Wenham
                  
                  
                  X
                
                
                  Weston
                  
                  
                  X
                
                
                  Westwood
                  
                  
                  X
                
                
                  Weymouth
                  
                  
                  X
                
                
                  Winchester
                  
                  
                  X
                
                
                  Winthrop
                  
                  
                  X
                
                
                  Boston
                  
                  
                  X
                
                
                  Danvers
                  
                  
                  X
                
                
                  Cambridge
                  
                  
                  X
                
                
                  Framingham
                  
                  
                  X
                
                
                  Lynn
                  
                  
                  X
                
                
                  Marblehead
                  
                  
                  X
                
                
                  Norwood
                  
                  
                  X
                
                
                  Medford
                  
                  
                  X
                
                
                  Peabody
                  
                  
                  X
                
                
                  Quincy
                  
                  
                  X
                
                
                  Revere
                  
                  
                  X
                
                
                  Swampscott
                  
                  
                  X
                
                
                  Waltham
                  
                  
                  X
                
                
                  Arlington
                  
                  
                  X
                
                
                  Belmont
                  
                  
                  X
                
                
                  Beverly
                  
                  
                  X
                
                
                  Braintree
                  
                  
                  X
                
                
                  Brockton
                  
                  
                  X
                
                
                  Brookline
                  
                  
                  X
                
                
                  Canton
                  
                  
                  X
                
                
                  Chelsa
                  
                  
                  X
                
                
                  Dedham
                  
                  
                  X
                
                
                  Everett
                  
                  
                  X
                
                
                  Malden
                  
                  
                  X
                
                
                  Marlborough
                  
                  
                  X
                
                
                  Melrose
                  
                  
                  X
                
                
                  Middletown
                  
                  
                  X
                
                
                  Milton
                  
                  
                  X
                
                
                  Natick
                  
                  
                  X
                
                
                  Needham
                  
                  
                  X
                
                
                  Newton
                  
                  
                  X
                
                
                  Salem
                  
                  
                  X
                
                
                  Saugus
                  
                  
                  X
                
                
                  Somerville
                  
                  
                  X
                
                
                  Southborough
                  
                  
                  X
                
                
                  Stoneham
                  
                  
                  X
                
                
                  All other cities and towns
                  
                  
                  
                  X
                
              
              
                Massachusetts—1971 Sulfur Dioxide NAAQS
                [Primary and Secondary]
                
                  Designated area
                  Does not meet primary standards
                  Does not meet secondary standards
                  Cannot be classified
                  Better than national standards
                
                
                  Boston and Milton
                  
                  
                  
                  X
                
                
                  Belchertown, Granby, Ludlow, Palmer, South Hadley and Wilbraham
                  
                  
                  
                  X
                
                
                  Remaining individual cities and towns 1
                  
                  
                  
                  
                  X
                
                
                  1 Each city and town, with the exception of Boston and Milton and Belchertown, Granby, Ludlow, Palmer, South Hadley and Wilbraham as indicated above, is a separate Section 107 designated attainment area.
              
              
              
                Massachusetts—2010 Sulfur Dioxide NAAQS
                [Primary]
                
                  Designated area 1
                  
                  Designation
                  Date 2
                  
                  Type
                
                
                  Statewide:
                
                
                  Barnstable County
                  
                  Attainment/Unclassifiable.
                
                
                  Berkshire County
                  
                  Attainment/Unclassifiable.
                
                
                  Bristol County
                  
                  Attainment/Unclassifiable.
                
                
                  Dukes County
                  
                  Attainment/Unclassifiable.
                
                
                  Essex County
                  
                  Attainment/Unclassifiable.
                
                
                  Franklin County
                  
                  Attainment/Unclassifiable.
                
                
                  Hampden County
                  
                  Attainment/Unclassifiable.
                
                
                  Hampshire County
                  
                  Attainment/Unclassifiable.
                
                
                  Middlesex County
                  
                  Attainment/Unclassifiable.
                
                
                  Nantucket County
                  
                  Attainment/Unclassifiable.
                
                
                  Norfolk County
                  
                  Attainment/Unclassifiable.
                
                
                  Plymouth County
                  
                  Attainment/Unclassifiable.
                
                
                  Suffolk County
                  
                  Attainment/Unclassifiable.
                
                
                  Worcester County
                  
                  Attainment/Unclassifiable.
                
                
                  1 Includes any Indian country in each county or area, unless otherwise specified. EPA is not determining the boundaries of any area of Indian country in this table, including any area of Indian country located in the larger designation area. The inclusion of any Indian country in the designation area is not a determination that the state has regulatory authority under the Clean Air Act for such Indian country.
                
                  2 This date is April 9, 2018, unless otherwise noted.
              
              
                Massachusetts—Carbon Monoxide
                
                  Designated area
                  Designation
                  Date 1
                  
                  Type
                  Classification
                  Date 1
                  
                  Type
                
                
                  Boston area:
                
                
                  Middlesex County (part) Cities of Cambridge, Everett, Malden, Medford, and Somerville
                  4/1/96
                  Attainment
                
                
                  Norfolk County (part) Quincy City
                  4/1/96
                  Attainment
                
                
                  Suffolk County (part) Cities of Boston, Chelsea, and Revere
                  4/1/96
                  Attainment
                
                
                  Lowell area:
                
                
                  Middlesex County (part) Lowell City
                  4/22/02
                  Attainment
                
                
                  Springfield area:
                
                
                  Hampden County (part) Springfield City
                  4/22/02
                  Attainment
                
                
                  Waltham area:
                
                
                  Middlesex County (part) Waltham City
                  4/22/02
                  Attainment
                
                
                  Worcester area:
                
                
                  Worcester County (part) Worcester City
                  4/22/02
                  Attainment
                
                
                  AQCR 042 Hartford-New Haven-Springfield—All portions except Springfield City
                  
                  Unclassifiable/Attainment
                
                
                  AQCR 117 Berkshire Interstate
                  
                  Unclassifiable/Attainment
                
                
                  AQCR 118 Central Massachusetts Interstate—All portions except Worcester City
                  
                  Unclassifiable/Attainment
                
                
                  AQCR 119 Metropolitan Boston Intrastate—All portions except cities of Boston, Cambridge, Chelsea, Everett, Malden, Medford, Quincy, Revere, and Waltham.
                  
                  Unclassifiable/Attainment
                
                
                  AQCR 120 Metropolitan Providence Interstate
                  
                  Unclassifiable/Attainment
                
                
                  AQCR 121 Merrimack Valley-S New Hampshire—All portions except Lowell City
                  
                  Unclassifiable/Attainment
                
                
                  1 This date is November 15, 1990, unless otherwise noted.
              
              
              
                Massachusetts—Ozone (1-Hour Standard)3
                
                
                  Designated area
                  Designation
                  Date 1
                  
                  Type
                  Classification
                  Date 1
                  
                  Type
                
                
                  Boston-Lawrence-Worcester (E. Mass) Area:
                
                
                  Barnstable County
                  (2)
                  Nonattainment
                  (2)
                  Serious.
                
                
                  Bristol County
                  (2)
                  Nonattainment
                  (2)
                  Serious.
                
                
                  Dukes County
                  (2)
                  Nonattainment
                  (2)
                  Serious.
                
                
                  Essex County
                  (2)
                  Nonattainment
                  (2)
                  Serious.
                
                
                  Middlesex County
                  (2)
                  Nonattainment
                  (2)
                  Serious.
                
                
                  Nantucket County
                  (2)
                  Nonattainment
                  (2)
                  Serious.
                
                
                  Norfolk County
                  (2)
                  Nonattainment
                  (2)
                  Serious.
                
                
                  Plymouth County
                  (2)
                  Nonattainment
                  (2)
                  Serious.
                
                
                  Suffolk County
                  (2)
                  Nonattainment
                  (2)
                  Serious.
                
                
                  Worcester County
                  (2)
                  Nonattainment
                  (2)
                  Serious.
                
                
                  Springfield (W. Mass) Area:
                
                
                  Berkshire County
                  
                  Nonattainment
                  
                  Serious.
                
                
                  Franklin County
                  
                  Nonattainment
                  
                  Serious.
                
                
                  Hampden County
                  
                  Nonattainment
                  
                  Serious.
                
                
                  Hampshire County
                  
                  Nonattainment
                  
                  Serious.
                
                
                  1 This date is November 15, 1990, unless otherwise noted.
                
                  2 This date is January 16, 2001.
                
                  3 The 1-hour ozone standard is revoked effective June 15, 2005 for all areas in Massachusetts.
              
              
                Massachusetts—1997 Annual PM2.5 NAAQS
                [Primary and Secondary]
                
                  Designated area
                  Designation a
                  
                  Date 1
                  
                  Type
                  Classification
                  Date
                  Type
                
                
                  Statewide:
                
                
                  Barnstable County
                  
                  Unclassifiable/Attainment.
                
                
                  Berkshire County
                  
                  Unclassifiable/Attainment.
                
                
                  Bristol County
                  
                  Unclassifiable/Attainment.
                
                
                  Dukes County
                  
                  Unclassifiable/Attainment.
                
                
                  Essex County
                  
                  Unclassifiable/Attainment.
                
                
                  Franklin County
                  
                  Unclassifiable/Attainment.
                
                
                  Hampden County
                  
                  Unclassifiable/Attainment.
                
                
                  Hampshire County
                  
                  Unclassifiable/Attainment.
                
                
                  Middlesex County
                  
                  Unclassifiable/Attainment.
                
                
                  Nantucket County
                  
                  Unclassifiable/Attainment.
                
                
                  Norfolk County
                  
                  Unclassifiable/Attainment.
                
                
                  Plymouth County
                  
                  Unclassifiable/Attainment.
                
                
                  Suffolk County
                  
                  Unclassifiable/Attainment.
                
                
                  Worcester County
                  
                  Unclassifiable/Attainment.
                
                
                  a Includes Indian Country located in each county or area, except as otherwise specified.
                
                  1 This date is 90 days after January 5, 2005, unless otherwise noted.
              
              
                Massachusetts—2012 Annual PM2.5 NAAQS
                [Primary]
                
                  Designated area 1
                  
                  Designation
                  Date 2
                  
                  Type
                  Classification
                  Date 2
                  
                  Type
                
                
                  Statewide:
                
                
                  Barnstable County
                  
                  Unclassifiable/Attainment
                
                
                  Berkshire County
                  
                  Unclassifiable/Attainment
                
                
                  Bristol County
                  
                  Unclassifiable/Attainment
                
                
                  Dukes County
                  
                  Unclassifiable/Attainment
                
                
                  Essex County
                  
                  Unclassifiable/Attainment
                
                
                  Franklin County
                  
                  Unclassifiable/Attainment
                
                
                  Hampden County
                  
                  Unclassifiable/Attainment
                
                
                  Hampshire County
                  
                  Unclassifiable/Attainment
                
                
                  Middlesex County
                  
                  Unclassifiable/Attainment
                
                
                  Nantucket County
                  
                  Unclassifiable/Attainment
                
                
                  Norfolk County
                  
                  Unclassifiable/Attainment
                
                
                  Plymouth County
                  
                  Unclassifiable/Attainment
                
                
                  Suffolk County
                  
                  Unclassifiable/Attainment
                
                
                  Worcester County
                  
                  Unclassifiable/Attainment
                
                

                  1 Includes areas of Indian country located in each county or area, except as otherwise specified.
                
                
                  2 This date is April 15, 2015, unless otherwise noted.
              
              
                Massachusetts—1997 24-Hour PM2.5 NAAQS
                [Primary and Secondary]
                
                  Designated area
                  Designation a
                  
                  Date 1
                  
                  Type
                  Classification
                  Date
                  Type
                
                
                  Statewide:
                
                
                  Barnstable County
                  
                  Unclassifiable/Attainment.
                
                
                  Berkshire County
                  
                  Unclassifiable/Attainment.
                
                
                  Bristol County
                  
                  Unclassifiable/Attainment.
                
                
                  Dukes County
                  
                  Unclassifiable/Attainment.
                
                
                  Essex County
                  
                  Unclassifiable/Attainment.
                
                
                  Franklin County
                  
                  Unclassifiable/Attainment.
                
                
                  Hampden County
                  
                  Unclassifiable/Attainment.
                
                
                  Hampshire County
                  
                  Unclassifiable/Attainment.
                
                
                  Middlesex County
                  
                  Unclassifiable/Attainment.
                
                
                  Nantucket County
                  
                  Unclassifiable/Attainment.
                
                
                  Norfolk County
                  
                  Unclassifiable/Attainment.
                
                
                  Plymouth County
                  
                  Unclassifiable/Attainment.
                
                
                  Suffolk County
                  
                  Unclassifiable/Attainment.
                
                
                  Worcester County
                  
                  Unclassifiable/Attainment.
                
                
                  a Includes Indian Country located in each county or area, except as otherwise specified.
                
                  1 This date is 90 days after January 5, 2005, unless otherwise noted.
              
              
                Massachusetts—2006 24-Hour PM2.5 NAAQS
                [Primary and Secondary]
                
                  Designated area
                  Designation a
                  
                  Date 1
                  
                  Type
                  Classification
                  Date
                  Type
                
                
                  Statewide:
                
                
                  Barnstable County
                  
                  Unclassifiable/Attainment.
                
                
                  Berkshire County
                  
                  Unclassifiable/Attainment.
                
                
                  Bristol County
                  
                  Unclassifiable/Attainment.
                
                
                  Dukes County
                  
                  Unclassifiable/Attainment.
                
                
                  Essex County
                  
                  Unclassifiable/Attainment.
                
                
                  Franklin County
                  
                  Unclassifiable/Attainment.
                
                
                  Hampden County
                  
                  Unclassifiable/Attainment.
                
                
                  Hampshire County
                  
                  Unclassifiable/Attainment.
                
                
                  Middlesex County
                  
                  Unclassifiable/Attainment.
                
                
                  Nantucket County
                  
                  Unclassifiable/Attainment.
                
                
                  Norfolk County
                  
                  Unclassifiable/Attainment.
                
                
                  Plymouth County
                  
                  Unclassifiable/Attainment.
                
                
                  Suffolk County
                  
                  Unclassifiable/Attainment.
                
                
                  Worcester County
                  
                  Unclassifiable/Attainment.
                
                
                  a Includes Indian Country located in each county or area, except as otherwise specified.
                
                  1 This date is 30 days after November 13, 2009, unless otherwise noted.
              
              
                Massachusetts—NO2 (1971 Annual Standard)
                
                  Designated area
                  Does not meet primary standards
                  Does not meet secondary standards
                  Cannot be classified
                  Better than national standard
                
                
                  Each Individual City and Town 1
                  
                  
                  
                  
                  X
                
                
                  1 Each city and town is a separate Section 107 desginated Attainment Area.
              
              
                Massachusetts—NO2 (2010 1-Hour Standard)
                
                  Designated area
                  Designation a
                  
                  Date 1
                  
                  Type
                
                
                  State of Massachusetts
                  
                  Unclassifiable/Attainment.
                
                
                  a Includes Indian Country located in each county or area, except as otherwise specified.
                
                  1 This date is 90 days after October 31, 2011, unless otherwise noted.
              
              
              
                Massachusetts—1997 8-Hour Ozone NAAQS
                [Primary and Secondary]
                
                  Designated area
                  Designation a
                  
                  Date 1
                  
                  Type
                  Category/classification
                  Date 1
                  
                  Type
                
                
                  Boston-Lawrence-Worcester (E. Mass), MA:
                
                
                  Barnstable County
                  
                  Nonattainment
                  
                  Subpart 2/Moderate.
                
                
                  Bristol County
                  
                  Nonattainment
                  
                  Subpart 2/Moderate.
                
                
                  Dukes County
                  
                  Nonattainment
                  
                  Subpart 2/Moderate.
                
                
                  Essex County
                  
                  Nonattainment
                  
                  Subpart 2/Moderate.
                
                
                  Middlesex County
                  
                  Nonattainment
                  
                  Subpart 2/Moderate.
                
                
                  Nantucket County
                  
                  Nonattainment
                  
                  Subpart 2/Moderate.
                
                
                  Norfolk County
                  
                  Nonattainment
                  
                  Subpart 2/Moderate.
                
                
                  Plymouth County
                  
                  Nonattainment
                  
                  Subpart 2/Moderate.
                
                
                  Suffolk County
                  
                  Nonattainment
                  
                  Subpart 2/Moderate.
                
                
                  Worcester County
                  
                  Nonattainment
                  
                  Subpart 2/Moderate.
                
                
                  Springfield (W. Mass), MA:
                
                
                  Berkshire County
                  
                  Nonattainment
                  
                  Subpart 2/Moderate.
                
                
                  Franklin County
                  
                  Nonattainment
                  
                  Subpart 2/Moderate.
                
                
                  Hampden County
                  
                  Nonattainment
                  
                  Subpart 2/Moderate.
                
                
                  Hampshire County
                  
                  Nonattainment
                  
                  Subpart 2/Moderate.
                
                
                  a Includes Indian Country located in each county or area, except as otherwise specified.
                
                  1 This date is June 15, 2004, unless otherwise noted.
              
              
                Massachusetts—2008 8-Hour Ozone NAAQS
                [Primary and Secondary]
                
                  Designated area
                  Designation
                  Date 1
                  
                  Type
                  Classification
                  Date 1
                  
                  Type
                
                
                  Dukes County, MA: 2
                  
                  
                  Nonattainment
                  
                  Marginal.
                
                
                  Dukes County Wampanoag Tribe of Gay Head (Aquinnah) of Massachusetts 3
                  
                
                
                  Rest of State: 4
                  
                
                
                  Barnstable County
                  
                  Unclassifiable/Attainment
                
                
                  Berkshire County
                  
                  Unclassifiable/Attainment
                
                
                  Bristol County
                  
                  Unclassifiable/Attainment
                
                
                  Essex County
                  
                  Unclassifiable/Attainment
                
                
                  Franklin County
                  
                  Unclassifiable/Attainment
                
                
                  Hampden County.
                  
                  Unclassifiable/Attainment
                
                
                  Hampshire County
                  
                  Unclassifiable/Attainment
                
                
                  Middlesex County
                  
                  Unclassifiable/Attainment
                
                
                  Nantucket County
                  
                  Unclassifiable/Attainment
                
                
                  Norfolk County
                  
                  Unclassifiable/Attainment
                
                
                  Plymouth County
                  
                  Unclassifiable/Attainment
                
                
                  Suffolk County
                  
                  Unclassifiable/Attainment
                
                
                  Worcester County
                  
                  Unclassifiable/Attainment
                
                
                  1 This date is July 20, 2012, unless otherwise noted.
                
                  2 Excludes Indian country located in each area, unless otherwise noted.
                
                  3 Includes Indian country of the tribe listed in this table located in the identified area. Information pertaining to areas of Indian country in this table is intended for CAA planning purposes only and is not an EPA determination of Indian country status or any Indian country boundary. EPA lacks the authority to establish Indian country land status, and is making no determination of Indian country boundaries, in this table.
                
                  4 Includes any Indian country in each county or area, unless otherwise specified.
              
              
                Massachusetts—2015 8-Hour Ozone NAAQS
                [Primary and Secondary]
                
                  Designated area 1
                  
                  Designation
                  Date 2
                  
                  Type
                  Classification
                  Date
                  Type
                
                
                  Barnstable County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Berkshire County
                  
                  Attainment/Unclassifiable
                
                
                  Bristol County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  
                  Dukes County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Essex County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Franklin County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Hampden County
                  
                  Attainment/Unclassifiable
                
                
                  Hampshire County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Middlesex County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Nantucket County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Norfolk County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Plymouth County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Suffolk County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Worcester County
                  
                  Attainment/Unclassifiable
                
                
                  1 Includes any Indian country in each county or area, unless otherwise specified. EPA is not determining the boundaries of any area of Indian country in this table, including any area of Indian country located in the larger designation area. The inclusion of any Indian country in the designation area is not a determination that the state has regulatory authority under the Clean Air Act for such Indian country.
                
                  2 This date is August 3, 2018, unless otherwise noted.
              
              
                Massachusetts—2008 Lead NAAQS
                
                  Designated area
                  Designation for the 2008 NAAQS a
                  
                  Date 1
                  
                  Type
                
                
                  Whole State
                  
                  Unclassifiable/Attainment.
                
                
                  a Includes Indian Country located in each county or area, except as otherwise specified.
                
                  1 December 31, 2011 unless otherwise noted.
              
              [43 FR 8964, Mar. 3, 1978]
              
                Editorial Note:
                For Federal Register citations affecting § 81.322, see the List of CFR Sections Affected, which appears in the Finding Aids section of the printed volume and at www.govinfo.gov.
                
              
            
            
              § 81.323
              Michigan.
              
                Michigan—1971 Sulfur Dioxide NAAQS
                [Primary and Secondary]
                
                  Designated area
                  Does not meet primary standards
                  Does not meet secondary standards
                  Cannot be classified
                  Better than national standards
                
                
                  AQCR 82 (Michigan portion)
                  
                  
                  
                  X
                
                
                  AQCR 122
                
                
                  1. Midland County, R2E, T13N, sections 1-6, R2E, T13N, sections 1-6, R2E, T14N, sections 7-36
                  
                  
                  
                  X
                
                
                  AQCR 123
                  
                  
                  
                  X
                
                
                  AQCR 124 (Michigan portion)
                  
                  
                  
                  X
                
                
                  AQCR 125
                  
                  
                  
                  X
                
                
                  AQCR 126
                  
                  
                  
                  X
                
              
              
              
                Michigan—2010 Sulfur Dioxide NAAQS
                [Primary]
                
                  Designated area 1
                  
                  Designation
                  Date 2
                  
                  Type
                
                
                  Detroit, MI
                  10/4/13
                  Nonattainment.
                
                
                  Wayne County (part)
                
                
                  The area bounded on the east by the Michigan-Ontario border, on the south by the Wayne County-Monroe County border, on the west by Interstate 75 north to Southfield Road, Southfield Road to Interstate 94, and Interstate 94 north to Michigan Avenue, and on the north by Michigan Avenue to Woodward Avenue and a line on Woodward Avenue extended to the Michigan-Ontario border.
                
                
                  St. Clair, MI
                  9/12/16
                  Nonattainment.
                
                
                  St. Clair County (part)
                
                
                  Area defined by the St. Clair River for the eastern boundary, an extension from the St. Clair River straight west to the intersection of State Highway M-29 and St. Clair River Drive, continuing west on State Highway M-29 to Church Road to Arnold Road to County Line Road for the southern boundary, County Line Road and the Macomb/St. Clair County boundary to Stoddard Road to Wales Ridge Road for the western boundary, and Alpine Road to Fitz Road to Smith Creek Road to Range Road to Huron Avenue, extending straight east from the intersection of Huron Road and River Road to the St. Clair River for the northern boundary.
                
                
                  Bay County, MI
                  9/12/16
                  Attainment/Unclassifiable.
                
                
                  Bay County
                
                
                  Lansing, MI
                  9/12/16
                  Attainment/Unclassifiable.
                
                
                  Eaton County
                
                
                  Ingham County
                
                
                  Marquette County, MI
                  9/12/16
                  Attainment/Unclassifiable.
                
                
                  Marquette County
                
                
                  Monroe County, MI
                  9/12/16
                  Attainment/Unclassifiable.
                
                
                  Monroe County
                
                
                  Ottawa County, MI
                  9/12/16
                  Attainment/Unclassifiable.
                
                
                  Ottawa County
                
                
                  Alcona County
                  
                  Attainment/Unclassifiable.
                
                
                  Alger County
                  
                  Attainment/Unclassifiable.
                
                
                  Allegan County
                  
                  Attainment/Unclassifiable.
                
                
                  Alpena County
                  
                  Attainment/Unclassifiable.
                
                
                  Antrim County
                  
                  Attainment/Unclassifiable.
                
                
                  Arenac County
                  
                  Attainment/Unclassifiable.
                
                
                  Baraga County
                  
                  Attainment/Unclassifiable.
                
                
                  Barry County
                  
                  Attainment/Unclassifiable.
                
                
                  Benzie County
                  
                  Attainment/Unclassifiable.
                
                
                  Berrien County
                  
                  Attainment/Unclassifiable.
                
                
                  Branch County
                  
                  Attainment/Unclassifiable.
                
                
                  Calhoun County
                  
                  Attainment/Unclassifiable.
                
                
                  Cass County
                  
                  Attainment/Unclassifiable.
                
                
                  Charlevoix County
                  
                  Attainment/Unclassifiable.
                
                
                  Cheboygan County
                  
                  Attainment/Unclassifiable.
                
                
                  Chippewa County
                  
                  Attainment/Unclassifiable.
                
                
                  Clare County
                  
                  Attainment/Unclassifiable.
                
                
                  Clinton County
                  
                  Attainment/Unclassifiable.
                
                
                  Crawford County
                  
                  Attainment/Unclassifiable.
                
                
                  Delta County
                  
                  Attainment/Unclassifiable.
                
                
                  Dickinson County
                  
                  Attainment/Unclassifiable.
                
                
                  Emmet County
                  
                  Attainment/Unclassifiable.
                
                
                  Genesee County
                  
                  Attainment/Unclassifiable.
                
                
                  Gladwin County
                  
                  Attainment/Unclassifiable.
                
                
                  Gogebic County
                  
                  Attainment/Unclassifiable.
                
                
                  Grand Traverse County
                  
                  Attainment/Unclassifiable.
                
                
                  Gratiot County
                  
                  Attainment/Unclassifiable.
                
                
                  Hillsdale County
                  
                  Attainment/Unclassifiable.
                
                
                  Houghton County
                  
                  Attainment/Unclassifiable.
                
                
                  Huron County
                  
                  Attainment/Unclassifiable.
                
                
                  Ionia County
                  
                  Attainment/Unclassifiable.
                
                
                  Iosco County
                  
                  Attainment/Unclassifiable.
                
                
                  Iron County
                  
                  Attainment/Unclassifiable.
                
                
                  Isabella County
                  
                  Attainment/Unclassifiable.
                
                
                  
                  Jackson County
                  
                  Attainment/Unclassifiable.
                
                
                  Kalamazoo County
                  
                  Attainment/Unclassifiable.
                
                
                  Kalkaska County
                  
                  Attainment/Unclassifiable.
                
                
                  Kent County
                  
                  Attainment/Unclassifiable.
                
                
                  Keweenaw County
                  
                  Attainment/Unclassifiable.
                
                
                  Lake County
                  
                  Attainment/Unclassifiable.
                
                
                  Lapeer County
                  
                  Attainment/Unclassifiable.
                
                
                  Leelanau County
                  
                  Attainment/Unclassifiable.
                
                
                  Lenawee County
                  
                  Attainment/Unclassifiable.
                
                
                  Livingston County
                  
                  Attainment/Unclassifiable.
                
                
                  Luce County
                  
                  Attainment/Unclassifiable.
                
                
                  Mackinac County
                  
                  Attainment/Unclassifiable.
                
                
                  Macomb County
                  
                  Attainment/Unclassifiable.
                
                
                  Manistee County
                  
                  Attainment/Unclassifiable.
                
                
                  Mason County
                  
                  Attainment/Unclassifiable.
                
                
                  Mecosta County
                  
                  Attainment/Unclassifiable.
                
                
                  Menominee County
                  
                  Attainment/Unclassifiable.
                
                
                  Midland County
                  
                  Attainment/Unclassifiable.
                
                
                  Missaukee County
                  
                  Attainment/Unclassifiable.
                
                
                  Montcalm County
                  
                  Attainment/Unclassifiable.
                
                
                  Montmorency County
                  
                  Attainment/Unclassifiable.
                
                
                  Muskegon County
                  
                  Attainment/Unclassifiable.
                
                
                  Newaygo County
                  
                  Attainment/Unclassifiable.
                
                
                  Oakland County
                  
                  Attainment/Unclassifiable.
                
                
                  Oceana County
                  
                  Attainment/Unclassifiable.
                
                
                  Ogemaw County
                  
                  Attainment/Unclassifiable.
                
                
                  Ontonagon County
                  
                  Attainment/Unclassifiable.
                
                
                  Osceola County
                  
                  Attainment/Unclassifiable.
                
                
                  Oscoda County
                  
                  Attainment/Unclassifiable.
                
                
                  Otsego County
                  
                  Attainment/Unclassifiable.
                
                
                  Presque Isle County
                  
                  Attainment/Unclassifiable.
                
                
                  Roscommon County
                  
                  Attainment/Unclassifiable.
                
                
                  Saginaw County
                  
                  Attainment/Unclassifiable.
                
                
                  St. Clair County (remainder)
                  
                  Attainment/Unclassifiable.
                
                
                  St. Joseph County
                  
                  Attainment/Unclassifiable.
                
                
                  Sanilac County
                  
                  Attainment/Unclassifiable.
                
                
                  Schoolcraft County
                  
                  Attainment/Unclassifiable.
                
                
                  Shiawassee County
                  
                  Attainment/Unclassifiable.
                
                
                  Tuscola County
                  
                  Attainment/Unclassifiable.
                
                
                  Van Buren County
                  
                  Attainment/Unclassifiable.
                
                
                  Washtenaw County
                  
                  Attainment/Unclassifiable.
                
                
                  Wayne County (remainder)
                  
                  Attainment/Unclassifiable.
                
                
                  Wexford County
                  
                  Attainment/Unclassifiable.
                
                
                  1 Includes any Indian country in each county or area, unless otherwise specified. EPA is not determining the boundaries of any area of Indian country in this table, including any area of Indian country located in the larger designation area. The inclusion of any Indian country in the designation area is not a determination that the state has regulatory authority under the Clean Air Act for such Indian country.
                
                  2 This date is April 9, 2018, unless otherwise noted.
              
              
                Michigan—Carbon Monoxide
                
                  Designated Area
                  Designation
                  Date 1
                  
                  Type
                  Classification
                  Date 1
                  
                  Type
                
                
                  DETROIT AREA
                
                
                  
                  Areas included within the following (counter-clockwise): Lake St. Clair to 14 Mile Road to Kelly Road, N. to 15 Mile Road to Hayes Road, S. to 14 Mile Road to Clawson City Boundary, following N. Clawson City boundary to N. Royal Oak boundary to 13 Mile Road to Evergreen Road to southern Beverly Hills City boundary to southern Bingham Farms City boundary to southern Franklin Hills City boundary to Inkster Road, south to Pennsylvania Road extending east to the Detroit River. Macomb County (part)
                  August 30, 1999
                  Attainment
                
                
                  Oakland County (part)
                  August 30, 1999
                  Attainment
                
                
                  Wayne County (part)
                  August 30, 1999
                  Attainment
                
                
                  AQCR 082 South Bend-Elkhart-Benton Harbor Interstate
                  
                  Unclassifiable/Attainment
                
                
                  Berrien County
                
                
                  Cass County
                
                
                  Van Buren County
                
                
                  AQCR 122 Central Michigan Intrastate
                  
                  Unclassifiable/Attainment
                
                
                  Allegan County
                
                
                  Arenac County
                
                
                  Bay County
                
                
                  Clare County
                
                
                  Genesee County
                
                
                  Gladwin County
                
                
                  Gratiot County
                
                
                  Huron County
                
                
                  Ionia County
                
                
                  Iosco County
                
                
                  Isabella County
                
                
                  Kent County
                
                
                  Lake County
                
                
                  Lapeer County
                
                
                  Mason County
                
                
                  Mecosta County
                
                
                  Midland County
                
                
                  Montcalm County
                
                
                  Muskegon County
                
                
                  Newaygo County
                
                
                  Oceana County
                
                
                  Ogemaw County
                
                
                  Osceola County
                
                
                  Ottawa County
                
                
                  Roscommon County
                
                
                  Saginaw County
                
                
                  Sanilac County
                
                
                  Shiawassee County
                
                
                  Tuscola County
                
                
                  AQCR 123 Metro Detroit-Port Huron Intrastate (Remainder of)
                  
                  Unclassifiable/Attainment
                
                
                  Macomb County (part)
                
                
                  Remainder of County
                
                
                  Oakland County (part)
                
                
                  Remainder of County
                
                
                  St. Clair County
                
                
                  Wayne County (part)
                
                
                  Remainder of County
                
                
                  AQCR 124 Metropolitan Toledo Interstate
                  
                  Unclassifiable/Attainment
                
                
                  Monroe County
                
                
                  AQCR 125 South Central Michigan Intrastate
                  
                  Unclassifiable/Attainment
                
                
                  Barry County
                
                
                  Branch County
                
                
                  Calhoun County
                
                
                  
                  Clinton County
                
                
                  Eaton County
                
                
                  Hillsdale County
                
                
                  Ingham County
                
                
                  Jackson County
                
                
                  Kalamazoo County
                
                
                  Lenawee County
                
                
                  Livingston County
                
                
                  St. Joseph County
                
                
                  Washtenaw County
                
                
                  AQCR 126 Upper Michigan Intrastate
                  
                  Unclassifiable/Attainment
                
                
                  Alcona County
                
                
                  Alger County
                
                
                  Alpena County
                
                
                  Antrim County
                
                
                  Baraga County
                
                
                  Benzie County
                
                
                  Charlevoix County
                
                
                  Cheboygan County
                
                
                  Chippewa County
                
                
                  Crawford County
                
                
                  Delta County
                
                
                  Dickinson County
                
                
                  Emmet County
                
                
                  Gogebic County
                
                
                  Grand Traverse County
                
                
                  Houghton County
                
                
                  Iron County
                
                
                  Kalkaska County
                
                
                  Keweenaw County
                
                
                  Leelanau County
                
                
                  Luce County
                
                
                  Mackinac County
                
                
                  Manistee County
                
                
                  Marquette County
                
                
                  Menominee County
                
                
                  Missaukee County
                
                
                  Montmorency County
                
                
                  Ontonagon County
                
                
                  Oscoda County
                
                
                  Otsego County
                
                
                  Presque Isle County
                
                
                  Schoolcraft County
                
                
                  Wexford County
                
                
                  1 This date is November 15, 1990, unless otherwise noted.
              
              
                Michigan—Ozone (1-Hour Standard)4
                
                
                  Designated area
                  Designation
                  Date 1
                  
                  Type
                  Classification
                  Date 1
                  
                  Type
                
                
                  Allegan County Area:
                
                
                  Allegan County
                  January 16, 2001
                  Attainment
                
                
                  Barry County Area:
                
                
                  Barry County
                  
                  Unclassifiable/Attainment
                
                
                  Battle Creek Area:
                
                
                  Calhoun County
                  
                  Unclassifiable/Attainment
                
                
                  Benton Harbor Area:
                
                
                  Berrien County
                  
                  Unclassifiable/Attainment
                
                
                  Branch County Area:
                
                
                  Branch County
                  
                  Unclassifiable/Attainment
                
                
                  Cass County Area:
                
                
                  Cass County
                  
                  Unclassifiable/Attainment
                
                
                  Detroit-Ann Arbor Area:
                
                
                  Livingston County
                  
                  Attainment
                
                
                  Macomb County
                  
                  Attainment
                
                
                  Monroe County
                  
                  Attainment
                
                
                  Oakland County
                  
                  Attainment
                
                
                  
                  St. Clair County
                  
                  Attainment
                
                
                  Washtenaw County
                  
                  Attainment
                
                
                  Wayne County
                  
                  Attainment
                
                
                  Flint Area:
                
                
                  Genesee County
                  January 16, 2001
                  Attainment
                
                
                  Grand Rapids Area:
                
                
                  Kent County
                  
                  Attainment
                
                
                  Ottawa County
                  
                  Attainment
                
                
                  Gratiot County Area:
                
                
                  Gratiot County
                  
                  Unclassifiable/Attainment
                
                
                  Hillsdale County Area:
                
                
                  Hillsdale County
                  
                  Unclassifiable/Attainment
                
                
                  Huron County Area:
                
                
                  Huron County
                  
                  Unclassifiable/Attainment
                
                
                  Ionia County Area:
                
                
                  Ionia County
                  
                  Unclassifiable/Attainment
                
                
                  Jackson Area:
                
                
                  Jackson County
                  
                  Unclassifiable/Attainment
                
                
                  Kalamazoo Area:
                
                
                  Kalamazoo County
                  
                  Unclassifiable/Attainment
                
                
                  Lansing-East Lansing Area:
                
                
                  Clinton County
                  
                  Unclassifiable/Attainment
                
                
                  Eaton County
                  
                  Unclassifiable/Attainment
                
                
                  Ingham County
                  
                  Unclassifiable/Attainment
                
                
                  Lapeer County Area:
                
                
                  Lapeer County
                  
                  Unclassifiable/Attainment
                
                
                  Lenawee County Area:
                
                
                  Lenawee County
                  
                  Unclassifiable/Attainment
                
                
                  Montcalm Area:
                
                
                  Montcalm County
                  
                  Unclassifiable/Attainment
                
                
                  Muskegon Area:
                
                
                  Muskegon County
                  October 18, 2000
                  Attainment
                
                
                  Saginaw-Bay City-Midland Area:
                
                
                  Bay County
                  January 16, 2001
                  Attainment
                
                
                  Midland County
                  January 16, 2001
                  Attainment
                
                
                  Saginaw County
                  January 16, 2001
                  Attainment
                
                
                  Sanilac County Area:
                
                
                  Sanilac County
                  
                  Unclassifiable/Attainment
                
                
                  Shiawassee County Area:
                
                
                  Shiawassee County
                  
                  Unclassifiable/Attainment
                
                
                  St. Joseph County Area:
                
                
                  St. Joseph County
                  
                  Unclassifiable/Attainment
                
                
                  Tuscola County Area:
                
                
                  Tuscola County
                  
                  Unclassifiable/Attainment
                
                
                  Van Buren County Area:
                
                
                  Van Buren County
                  
                  Unclassifiable/Attainment
                
                
                  AQCR 122 Central Michigan Intrastate (Remainder of):
                  
                  Unclassifiable/Attainment
                
                
                  Arenac County
                
                
                  Clare County
                
                
                  Gladwin County
                
                
                  Iosco County
                
                
                  Isabella County
                
                
                  Lake County
                
                
                  Mason County
                
                
                  Mecosta County
                
                
                  Newaygo County
                
                
                  Oceana County
                
                
                  Ogemaw County
                
                
                  Osceola County
                
                
                  Roscommon County
                
                
                  AQCR 126 Upper Michigan Intrastate (part) Marquette County
                  
                  Unclassifiable/Attainment
                
                
                  AQCR 126 Upper Michigan Intrastate (Remainder of):
                  
                  Unclassifiable/Attainment
                
                
                  
                  Alcona County
                
                
                  Alger County
                
                
                  Alpena County
                
                
                  Antrim County
                
                
                  Baraga County
                
                
                  Benzie County
                
                
                  Charlevoix County
                
                
                  Cheboygan County
                
                
                  Chippewa County
                
                
                  Crawford County
                
                
                  Delta County
                
                
                  Dickinson County
                
                
                  Emmet County
                
                
                  Gogebic County
                
                
                  Grand Traverse County
                
                
                  Houghton County
                
                
                  Iron County
                
                
                  Kalkaska County
                
                
                  Keweenaw County
                
                
                  Leelanau County
                
                
                  Luce County
                
                
                  Mackinac County
                
                
                  Manistee County
                
                
                  Menominee County
                
                
                  Missaukee County
                
                
                  Montmorency County
                
                
                  Ontonagon County
                
                
                  Oscoda County
                
                
                  Otsego County
                
                
                  Presque Isle County
                
                
                  Schoolcraft County
                
                
                  Wexford County
                
                
                  1 This date is October 18, 2000, unless otherwise noted.
                
                  2 An area designated as an ozone nonattainment area as of the date of enactment of the CAAA of the 1990 that did not violate the ozone NAAQS during the period of 1987-1989.
                
                  3 This date is January 16, 2001.
                
                  4 The 1-hour ozone standard is revoked effective June 15, 2005 for all areas in Michigan. The Detroit-Ann Arbor, Flint, Grand Rapids, Muskegon, Allegan Co, and Saginaw-Bay City-Midland areas are maintenance areas for the 1-hour NAAQS for purposes of 40 CFR part 51 subpart X.
              
              
                Michigan—PM-10
                
                  Designated Area
                  Designation
                  Date
                  Type
                  Classification
                  Date
                  Type
                
                
                  Wayne County—The area bounded by Michigan Avenue from its intersection with I-75 west to I-94, I-94 southwest to Greenfield Road, Greenfield Road south to Schaefer Road, Schaefer Road south and east to Jefferson Avenue, Jefferson Avenue south (Biddle Avenue through the city of Wyandotte) to Sibley Avenue, Sibley Avenue west to Fort Street, Fort Street south to King Road, King Road east to Jefferson Avenue, Jefferson Avenue south to Helen Road, Helen Road east extended to Trenton Channel, Trenton Channel north to the Detroit River, the Detroit River north to the Ambassador Bridge, Ambassador Bridge to I-75, I-75 to Michigan Avenue
                  10/4/96
                  Attainment
                
                
                  Rest of State
                  11/15/90
                  Unclassifiable
                  
                
              
              
              
                Michigan—1997 Annual PM2.5 NAAQS
                [Primary and Secondary]
                
                  Designated area
                  Designation a
                  
                  Date 1
                  
                  Type
                  Classification
                  Date
                  Type
                
                
                  Detroit-Ann Arbor, MI:
                  8/29/13
                  Attainment..
                
                
                  Livingston County
                
                
                  Macomb County
                
                
                  Monroe County
                
                
                  Oakland County
                
                
                  St. Clair County
                
                
                  Washtenaw County
                
                
                  Wayne County
                
                
                  Rest of State:
                
                
                  Alcona County
                  
                  Unclassifiable/Attainment.
                
                
                  Alger County
                  
                  Unclassifiable/Attainment.
                
                
                  Allegan County
                  
                  Unclassifiable/Attainment.
                
                
                  Alpena County
                  
                  Unclassifiable/Attainment.
                
                
                  Antrim County
                  
                  Unclassifiable/Attainment.
                
                
                  Arenac County
                  
                  Unclassifiable/Attainment.
                
                
                  Baraga County
                  
                  Unclassifiable/Attainment.
                
                
                  Barry County
                  
                  Unclassifiable/Attainment.
                
                
                  Bay County
                  
                  Unclassifiable/Attainment.
                
                
                  Benzie County
                  
                  Unclassifiable/Attainment.
                
                
                  Berrien County
                  
                  Unclassifiable/Attainment.
                
                
                  Branch County
                  
                  Unclassifiable/Attainment.
                
                
                  Calhoun County
                  
                  Unclassifiable/Attainment.
                
                
                  Cass County
                  
                  Unclassifiable/Attainment.
                
                
                  Charlevoix County
                  
                  Unclassifiable/Attainment.
                
                
                  Cheboygan County
                  
                  Unclassifiable/Attainment.
                
                
                  Chippewa County
                  
                  Unclassifiable/Attainment.
                
                
                  Clare County
                  
                  Unclassifiable/Attainment.
                
                
                  Clinton County
                  
                  Unclassifiable/Attainment.
                
                
                  Crawford County
                  
                  Unclassifiable/Attainment.
                
                
                  Delta County
                  
                  Unclassifiable/Attainment.
                
                
                  Dickinson County
                  
                  Unclassifiable/Attainment.
                
                
                  Eaton County
                  
                  Unclassifiable/Attainment.
                
                
                  Emmet County
                  
                  Unclassifiable/Attainment.
                
                
                  Genesee County
                  
                  Unclassifiable/Attainment.
                
                
                  Gladwin County
                  
                  Unclassifiable/Attainment.
                
                
                  Gogebic County
                  
                  Unclassifiable/Attainment.
                
                
                  Grand Traverse County
                  
                  Unclassifiable/Attainment.
                
                
                  Gratiot County
                  
                  Unclassifiable/Attainment.
                
                
                  Hillsdale County
                  
                  Unclassifiable/Attainment.
                
                
                  Houghton County
                  
                  Unclassifiable/Attainment.
                
                
                  Huron County
                  
                  Unclassifiable/Attainment.
                
                
                  Ingham County
                  
                  Unclassifiable/Attainment.
                
                
                  Ionia County
                  
                  Unclassifiable/Attainment.
                
                
                  Iosco County
                  
                  Unclassifiable/Attainment.
                
                
                  Iron County
                  
                  Unclassifiable/Attainment.
                
                
                  Isabella County
                  
                  Unclassifiable/Attainment.
                
                
                  Jackson County
                  
                  Unclassifiable/Attainment.
                
                
                  Kalamazoo County
                  
                  Unclassifiable/Attainment.
                
                
                  Kalkaska County
                  
                  Unclassifiable/Attainment.
                
                
                  Kent County
                  
                  Unclassifiable/Attainment.
                
                
                  Keweenaw County
                  
                  Unclassifiable/Attainment.
                
                
                  Lake County
                  
                  Unclassifiable/Attainment.
                
                
                  Lapeer County
                  
                  Unclassifiable/Attainment.
                
                
                  Leelanau County
                  
                  Unclassifiable/Attainment.
                
                
                  Lenawee County
                  
                  Unclassifiable/Attainment.
                
                
                  Luce County
                  
                  Unclassifiable/Attainment.
                
                
                  Mackinac County
                  
                  Unclassifiable/Attainment.
                
                
                  Manistee County
                  
                  Unclassifiable/Attainment.
                
                
                  Marquette County
                  
                  Unclassifiable/Attainment.
                
                
                  Mason County
                  
                  Unclassifiable/Attainment.
                
                
                  Mecosta County
                  
                  Unclassifiable/Attainment.
                
                
                  Menominee County
                  
                  Unclassifiable/Attainment.
                
                
                  Midland County
                  
                  Unclassifiable/Attainment.
                
                
                  Missaukee County
                  
                  Unclassifiable/Attainment.
                
                
                  Montcalm County
                  
                  Unclassifiable/Attainment.
                
                
                  Montmorency County
                  
                  Unclassifiable/Attainment.
                
                
                  Muskegon County
                  
                  Unclassifiable/Attainment.
                
                
                  Newaygo County
                  
                  Unclassifiable/Attainment.
                
                
                  Oceana County
                  
                  Unclassifiable/Attainment.
                
                
                  
                  Ogemaw County
                  
                  Unclassifiable/Attainment.
                
                
                  Ontonagon County
                  
                  Unclassifiable/Attainment.
                
                
                  Osceola County
                  
                  Unclassifiable/Attainment.
                
                
                  Oscoda County
                  
                  Unclassifiable/Attainment.
                
                
                  Otsego County
                  
                  Unclassifiable/Attainment.
                
                
                  Ottawa County
                  
                  Unclassifiable/Attainment.
                
                
                  Presque Isle County
                  
                  Unclassifiable/Attainment.
                
                
                  Roscommon County
                  
                  Unclassifiable/Attainment.
                
                
                  Saginaw County
                  
                  Unclassifiable/Attainment.
                
                
                  St. Joseph County
                  
                  Unclassifiable/Attainment.
                
                
                  Sanilac County
                  
                  Unclassifiable/Attainment.
                
                
                  Schoolcraft County
                  
                  Unclassifiable/Attainment.
                
                
                  Shiawassee County
                  
                  Unclassifiable/Attainment.
                
                
                  Tuscola County
                  
                  Unclassifiable/Attainment.
                
                
                  Van Buren County
                  
                  Unclassifiable/Attainment.
                
                
                  Wexford County
                  
                  Unclassifiable/Attainment.
                
                
                  a Includes Indian Country located in each county or area, except as otherwise specified.
                
                  1 This date is 90 days after January 5, 2005, unless otherwise noted.
              
              
                Michigan—2012 Annual PM2.5 NAAQS
                [Primary]
                
                  Designated area 1
                  
                  Designation
                  Date 2
                  
                  Type
                  Classification
                  Date 2
                  
                  Type
                
                
                  Statewide:
                
                
                  Alcona County
                  
                  Unclassifiable/Attainment
                
                
                  Alger County
                  
                  Unclassifiable/Attainment
                
                
                  Allegan County
                  
                  Unclassifiable/Attainment
                
                
                  Alpena County
                  
                  Unclassifiable/Attainment
                
                
                  Antrim County
                  
                  Unclassifiable/Attainment
                
                
                  Arenac County
                  
                  Unclassifiable/Attainment
                
                
                  Baraga County
                  
                  Unclassifiable/Attainment
                
                
                  Barry County
                  
                  Unclassifiable/Attainment
                
                
                  Bay County
                  
                  Unclassifiable/Attainment
                
                
                  Benzie County
                  
                  Unclassifiable/Attainment
                
                
                  Berrien County
                  
                  Unclassifiable/Attainment
                
                
                  Branch County
                  
                  Unclassifiable/Attainment
                
                
                  Calhoun County
                  
                  Unclassifiable/Attainment
                
                
                  Cass County
                  
                  Unclassifiable/Attainment
                
                
                  Charlevoix County
                  
                  Unclassifiable/Attainment
                
                
                  Cheboygan County
                  
                  Unclassifiable/Attainment
                
                
                  Chippewa County
                  
                  Unclassifiable/Attainment
                
                
                  Clare County
                  
                  Unclassifiable/Attainment
                
                
                  Clinton County
                  
                  Unclassifiable/Attainment
                
                
                  Crawford County
                  
                  Unclassifiable/Attainment
                
                
                  Delta County
                  
                  Unclassifiable/Attainment
                
                
                  Dickinson County
                  
                  Unclassifiable/Attainment
                
                
                  Eaton County
                  
                  Unclassifiable/Attainment
                
                
                  Emmet County
                  
                  Unclassifiable/Attainment
                
                
                  Genesee County
                  
                  Unclassifiable/Attainment
                
                
                  Gladwin County
                  
                  Unclassifiable/Attainment
                
                
                  Gogebic County
                  
                  Unclassifiable/Attainment
                
                
                  Grand Traverse County
                  
                  Unclassifiable/Attainment
                
                
                  Gratiot County
                  
                  Unclassifiable/Attainment
                
                
                  Hillsdale County
                  
                  Unclassifiable/Attainment
                
                
                  Houghton County
                  
                  Unclassifiable/Attainment
                
                
                  Huron County
                  
                  Unclassifiable/Attainment
                
                
                  Ingham County
                  
                  Unclassifiable/Attainment
                
                
                  Ionia County
                  
                  Unclassifiable/Attainment
                
                
                  Iosco County
                  
                  Unclassifiable/Attainment
                
                
                  Iron County
                  
                  Unclassifiable/Attainment
                
                
                  Isabella County
                  
                  Unclassifiable/Attainment
                
                
                  Jackson County
                  
                  Unclassifiable/Attainment
                
                
                  Kalamazoo County
                  
                  Unclassifiable/Attainment
                
                
                  Kalkaska County
                  
                  Unclassifiable/Attainment
                
                
                  Kent County
                  
                  Unclassifiable/Attainment
                
                
                  
                  Keweenaw County
                  
                  Unclassifiable/Attainment
                
                
                  Lake County
                  
                  Unclassifiable/Attainment
                
                
                  Lapeer County
                  
                  Unclassifiable/Attainment
                
                
                  Leelanau County
                  
                  Unclassifiable/Attainment
                
                
                  Lenawee County
                  
                  Unclassifiable/Attainment
                
                
                  Livingston County
                  
                  Unclassifiable/Attainment
                
                
                  Luce County
                  
                  Unclassifiable/Attainment
                
                
                  Mackinac County
                  
                  Unclassifiable/Attainment
                
                
                  Macomb County
                  
                  Unclassifiable/Attainment
                
                
                  Manistee County
                  
                  Unclassifiable/Attainment
                
                
                  Marquette County
                  
                  Unclassifiable/Attainment
                
                
                  Mason County
                  
                  Unclassifiable/Attainment
                
                
                  Mecosta County
                  
                  Unclassifiable/Attainment
                
                
                  Menominee County
                  
                  Unclassifiable/Attainment
                
                
                  Midland County
                  
                  Unclassifiable/Attainment
                
                
                  Missaukee County
                  
                  Unclassifiable/Attainment
                
                
                  Monroe County
                  
                  Unclassifiable/Attainment
                
                
                  Montcalm County
                  
                  Unclassifiable/Attainment
                
                
                  Montmorency County
                  
                  Unclassifiable/Attainment
                
                
                  Muskegon County
                  
                  Unclassifiable/Attainment
                
                
                  Newaygo County
                  
                  Unclassifiable/Attainment
                
                
                  Oakland County
                  
                  Unclassifiable/Attainment
                
                
                  Oceana County
                  
                  Unclassifiable/Attainment
                
                
                  Ogemaw County
                  
                  Unclassifiable/Attainment
                
                
                  Ontonagon County
                  
                  Unclassifiable/Attainment
                
                
                  Osceola County
                  
                  Unclassifiable/Attainment
                
                
                  Oscoda County
                  
                  Unclassifiable/Attainment
                
                
                  Otsego County
                  
                  Unclassifiable/Attainment
                
                
                  Ottawa County
                  
                  Unclassifiable/Attainment
                
                
                  Presque Isle County
                  
                  Unclassifiable/Attainment
                
                
                  Roscommon County
                  
                  Unclassifiable/Attainment
                
                
                  Saginaw County
                  
                  Unclassifiable/Attainment
                
                
                  St. Clair County
                  
                  Unclassifiable/Attainment
                
                
                  St. Joseph County
                  
                  Unclassifiable/Attainment
                
                
                  Sanilac County
                  
                  Unclassifiable/Attainment
                
                
                  Schoolcraft County
                  
                  Unclassifiable/Attainment
                
                
                  Shiawassee County
                  
                  Unclassifiable/Attainment
                
                
                  Tuscola County
                  
                  Unclassifiable/Attainment
                
                
                  Van Buren County
                  
                  Unclassifiable/Attainment
                
                
                  Washtenaw County
                  
                  Unclassifiable/Attainment
                
                
                  Wayne County
                  
                  Unclassifiable/Attainment
                
                
                  Wexford County
                  
                  Unclassifiable/Attainment
                
                
                  1 Includes areas of Indian country located in each county or area, except as otherwise specified.
                
                  2 This date is April 15, 2015, unless otherwise noted.
              
              
                Michigan—1997 24-Hour PM2.5 NAAQS
                [Primary and Secondary]
                
                  Designated area
                  Designation a
                  
                  Date 1
                  
                  Type
                  Classification
                  Date
                  Type
                
                
                  Detroit-Ann Arbor, MI:
                
                
                  Livingston County
                  
                  Unclassifiable/Attainment.
                
                
                  Macomb County
                  
                  Unclassifiable/Attainment.
                
                
                  Monroe County
                  
                  Unclassifiable/Attainment.
                
                
                  Oakland County
                  
                  Unclassifiable/Attainment.
                
                
                  St. Clair County
                  
                  Unclassifiable/Attainment.
                
                
                  Washtenaw County
                  
                  Unclassifiable/Attainment.
                
                
                  Wayne County
                  
                  Unclassifiable/Attainment.
                
                
                  Rest of State:
                
                
                  Alcona County
                  
                  Unclassifiable/Attainment.
                
                
                  Alger County
                  
                  Unclassifiable/Attainment.
                
                
                  Allegan County
                  
                  Unclassifiable/Attainment.
                
                
                  Alpena County
                  
                  Unclassifiable/Attainment.
                
                
                  Antrim County
                  
                  Unclassifiable/Attainment.
                
                
                  Arenac County
                  
                  Unclassifiable/Attainment.
                
                
                  Baraga County
                  
                  Unclassifiable/Attainment.
                
                
                  
                  Barry County
                  
                  Unclassifiable/Attainment.
                
                
                  Bay County
                  
                  Unclassifiable/Attainment.
                
                
                  Benzie County
                  
                  Unclassifiable/Attainment.
                
                
                  Berrien County
                  
                  Unclassifiable/Attainment.
                
                
                  Branch County
                  
                  Unclassifiable/Attainment.
                
                
                  Calhoun County
                  
                  Unclassifiable/Attainment.
                
                
                  Cass County
                  
                  Unclassifiable/Attainment.
                
                
                  Charlevoix County
                  
                  Unclassifiable/Attainment.
                
                
                  Cheboygan County
                  
                  Unclassifiable/Attainment.
                
                
                  Chippewa County
                  
                  Unclassifiable/Attainment.
                
                
                  Clare County
                  
                  Unclassifiable/Attainment.
                
                
                  Clinton County
                  
                  Unclassifiable/Attainment.
                
                
                  Crawford County
                  
                  Unclassifiable/Attainment.
                
                
                  Delta County
                  
                  Unclassifiable/Attainment.
                
                
                  Dickinson County
                  
                  Unclassifiable/Attainment.
                
                
                  Eaton County
                  
                  Unclassifiable/Attainment.
                
                
                  Emmet County
                  
                  Unclassifiable/Attainment.
                
                
                  Genesee County
                  
                  Unclassifiable/Attainment.
                
                
                  Gladwin County
                  
                  Unclassifiable/Attainment.
                
                
                  Gogebic County
                  
                  Unclassifiable/Attainment.
                
                
                  Grand Traverse County
                  
                  Unclassifiable/Attainment.
                
                
                  Gratiot County
                  
                  Unclassifiable/Attainment.
                
                
                  Hillsdale County
                  
                  Unclassifiable/Attainment.
                
                
                  Houghton County
                  
                  Unclassifiable/Attainment.
                
                
                  Huron County
                  
                  Unclassifiable/Attainment.
                
                
                  Ingham County
                  
                  Unclassifiable/Attainment.
                
                
                  Ionia County
                  
                  Unclassifiable/Attainment.
                
                
                  Iosco County
                  
                  Unclassifiable/Attainment.
                
                
                  Iron County
                  
                  Unclassifiable/Attainment.
                
                
                  Isabella County
                  
                  Unclassifiable/Attainment.
                
                
                  Jackson County
                  
                  Unclassifiable/Attainment.
                
                
                  Kalamazoo County
                  
                  Unclassifiable/Attainment.
                
                
                  Kalkaska County
                  
                  Unclassifiable/Attainment.
                
                
                  Kent County
                  
                  Unclassifiable/Attainment.
                
                
                  Keweenaw County
                  
                  Unclassifiable/Attainment.
                
                
                  Lake County
                  
                  Unclassifiable/Attainment.
                
                
                  Lapeer County
                  
                  Unclassifiable/Attainment.
                
                
                  Leelanau County
                  
                  Unclassifiable/Attainment.
                
                
                  Lenawee County
                  
                  Unclassifiable/Attainment.
                
                
                  Luce County
                  
                  Unclassifiable/Attainment.
                
                
                  Mackinac County
                  
                  Unclassifiable/Attainment.
                
                
                  Manistee County
                  
                  Unclassifiable/Attainment.
                
                
                  Marquette County
                  
                  Unclassifiable/Attainment.
                
                
                  Mason County
                  
                  Unclassifiable/Attainment.
                
                
                  Mecosta County
                  
                  Unclassifiable/Attainment.
                
                
                  Menominee County
                  
                  Unclassifiable/Attainment.
                
                
                  Midland County
                  
                  Unclassifiable/Attainment.
                
                
                  Missaukee County
                  
                  Unclassifiable/Attainment.
                
                
                  Montcalm County
                  
                  Unclassifiable/Attainment.
                
                
                  Montmorency County
                  
                  Unclassifiable/Attainment.
                
                
                  Muskegon County
                  
                  Unclassifiable/Attainment.
                
                
                  Newaygo County
                  
                  Unclassifiable/Attainment.
                
                
                  Oceana County
                  
                  Unclassifiable/Attainment.
                
                
                  Ogemaw County
                  
                  Unclassifiable/Attainment.
                
                
                  Ontonagon County
                  
                  Unclassifiable/Attainment.
                
                
                  Osceola County
                  
                  Unclassifiable/Attainment.
                
                
                  Oscoda County
                  
                  Unclassifiable/Attainment.
                
                
                  Otsego County
                  
                  Unclassifiable/Attainment.
                
                
                  Ottawa County
                  
                  Unclassifiable/Attainment.
                
                
                  Presque Isle County
                  
                  Unclassifiable/Attainment.
                
                
                  Roscommon County
                  
                  Unclassifiable/Attainment.
                
                
                  Saginaw County
                  
                  Unclassifiable/Attainment.
                
                
                  St. Joseph County
                  
                  Unclassifiable/Attainment.
                
                
                  Sanilac County
                  
                  Unclassifiable/Attainment.
                
                
                  Schoolcraft County
                  
                  Unclassifiable/Attainment.
                
                
                  Shiawassee County
                  
                  Unclassifiable/Attainment.
                
                
                  Tuscola County
                  
                  Unclassifiable/Attainment.
                
                
                  Van Buren County
                  
                  Unclassifiable/Attainment.
                
                
                  Wexford County
                  
                  Unclassifiable/Attainment.
                
                

                  a Includes Indian Country located in each county or area, except as otherwise specified.
                
                
                  1 This date is 90 days after January 5, 2005, unless otherwise noted.
              
              
                Michigan—2006 24-Hour PM2.5 NAAQS
                [Primary and Secondary]
                
                  Designated area
                  Designation a
                  
                  Date 1
                  
                  Type
                  Classification
                  Date
                  Type
                
                
                  Detroit-Ann Arbor, MI:
                  8/29/13
                  Attainment.
                
                
                  Livingston County
                
                
                  Macomb County
                
                
                  Monroe County
                
                
                  Oakland County
                
                
                  St. Clair County
                
                
                  Washtenaw County
                
                
                  Wayne County
                
                
                  Rest of State:
                
                
                  Alcona County
                  
                  Unclassifiable/Attainment.
                
                
                  Alger County
                  
                  Unclassifiable/Attainment.
                
                
                  Allegan County
                  
                  Unclassifiable/Attainment.
                
                
                  Alpena County
                  
                  Unclassifiable/Attainment.
                
                
                  Antrim County
                  
                  Unclassifiable/Attainment.
                
                
                  Arenac County
                  
                  Unclassifiable/Attainment.
                
                
                  Baraga County
                  
                  Unclassifiable/Attainment.
                
                
                  Barry County
                  
                  Unclassifiable/Attainment.
                
                
                  Bay County
                  
                  Unclassifiable/Attainment.
                
                
                  Benzie County
                  
                  Unclassifiable/Attainment.
                
                
                  Berrien County
                  
                  Unclassifiable/Attainment.
                
                
                  Branch County
                  
                  Unclassifiable/Attainment.
                
                
                  Calhoun County
                  
                  Unclassifiable/Attainment.
                
                
                  Cass County
                  
                  Unclassifiable/Attainment.
                
                
                  Charlevoix County
                  
                  Unclassifiable/Attainment.
                
                
                  Cheboygan County
                  
                  Unclassifiable/Attainment.
                
                
                  Chippewa County
                  
                  Unclassifiable/Attainment.
                
                
                  Clare County
                  
                  Unclassifiable/Attainment.
                
                
                  Clinton County
                  
                  Unclassifiable/Attainment.
                
                
                  Crawford County
                  
                  Unclassifiable/Attainment.
                
                
                  Delta County
                  
                  Unclassifiable/Attainment.
                
                
                  Dickinson County
                  
                  Unclassifiable/Attainment.
                
                
                  Eaton County
                  
                  Unclassifiable/Attainment.
                
                
                  Emmet County
                  
                  Unclassifiable/Attainment.
                
                
                  Genesee County
                  
                  Unclassifiable/Attainment.
                
                
                  Gladwin County
                  
                  Unclassifiable/Attainment.
                
                
                  Gogebic County
                  
                  Unclassifiable/Attainment.
                
                
                  Grand Traverse County
                  
                  Unclassifiable/Attainment.
                
                
                  Gratiot County
                  
                  Unclassifiable/Attainment.
                
                
                  Hillsdale County
                  
                  Unclassifiable/Attainment.
                
                
                  Houghton County
                  
                  Unclassifiable/Attainment.
                
                
                  Huron County
                  
                  Unclassifiable/Attainment.
                
                
                  Ingham County
                  
                  Unclassifiable/Attainment.
                
                
                  Ionia County
                  
                  Unclassifiable/Attainment.
                
                
                  Iosco County
                  
                  Unclassifiable/Attainment.
                
                
                  Iron County
                  
                  Unclassifiable/Attainment.
                
                
                  Isabella County
                  
                  Unclassifiable/Attainment.
                
                
                  Jackson County
                  
                  Unclassifiable/Attainment.
                
                
                  Kalamazoo County
                  
                  Unclassifiable/Attainment.
                
                
                  Kalkaska County
                  
                  Unclassifiable/Attainment.
                
                
                  Kent County
                  
                  Unclassifiable/Attainment.
                
                
                  Keweenaw County
                  
                  Unclassifiable/Attainment.
                
                
                  Lake County
                  
                  Unclassifiable/Attainment.
                
                
                  Lapeer County
                  
                  Unclassifiable/Attainment.
                
                
                  Leelanau County
                  
                  Unclassifiable/Attainment.
                
                
                  Lenawee County
                  
                  Unclassifiable/Attainment.
                
                
                  Luce County
                  
                  Unclassifiable/Attainment.
                
                
                  Mackinac County
                  
                  Unclassifiable/Attainment.
                
                
                  Manistee County
                  
                  Unclassifiable/Attainment.
                
                
                  Marquette County
                  
                  Unclassifiable/Attainment.
                
                
                  Mason County
                  
                  Unclassifiable/Attainment.
                
                
                  Mecosta County
                  
                  Unclassifiable/Attainment.
                
                
                  Menominee County
                  
                  Unclassifiable/Attainment.
                
                
                  Midland County
                  
                  Unclassifiable/Attainment.
                
                
                  Missaukee County
                  
                  Unclassifiable/Attainment.
                
                
                  Montcalm County
                  
                  Unclassifiable/Attainment.
                
                
                  Montmorency County
                  
                  Unclassifiable/Attainment.
                
                
                  Muskegon County
                  
                  Unclassifiable/Attainment.
                
                
                  
                  Newaygo County
                  
                  Unclassifiable/Attainment.
                
                
                  Oceana County
                  
                  Unclassifiable/Attainment.
                
                
                  Ogemaw County
                  
                  Unclassifiable/Attainment.
                
                
                  Ontonagon County
                  
                  Unclassifiable/Attainment.
                
                
                  Osceola County
                  
                  Unclassifiable/Attainment.
                
                
                  Oscoda County
                  
                  Unclassifiable/Attainment.
                
                
                  Otsego County
                  
                  Unclassifiable/Attainment.
                
                
                  Ottawa County
                  
                  Unclassifiable/Attainment.
                
                
                  Presque Isle County
                  
                  Unclassifiable/Attainment.
                
                
                  Roscommon County
                  
                  Unclassifiable/Attainment.
                
                
                  Saginaw County
                  
                  Unclassifiable/Attainment.
                
                
                  St. Joseph County
                  
                  Unclassifiable/Attainment.
                
                
                  Sanilac County
                  
                  Unclassifiable/Attainment.
                
                
                  Schoolcraft County
                  
                  Unclassifiable/Attainment.
                
                
                  Shiawassee County
                  
                  Unclassifiable/Attainment.
                
                
                  Tuscola County
                  
                  Unclassifiable/Attainment.
                
                
                  Van Buren County
                  
                  Unclassifiable/Attainment.
                
                
                  Wexford County
                  
                  Unclassifiable/Attainment.
                
                
                  a Includes Indian Country located in each county or area, except as otherwise specified.
                
                  1 This date is 30 days after November 13, 2009, unless otherwise noted.
              
              
                Michigan—NO2 (1971 Annual Standard)
                
                  Designated area
                  Does not meet primary standards
                  Cannot be classified or better than national standards
                
                
                  State of Michigan
                  
                  X
                
              
              
                Michigan—NO2 (2010 1-Hour Standard)
                
                  Designated area
                  Designation a
                  
                  Date 1
                  
                  Type
                
                
                  Alcona County
                  
                  Unclassifiable/Attainment.
                
                
                  Alger County
                  
                  Unclassifiable/Attainment.
                
                
                  Allegan County
                  
                  Unclassifiable/Attainment.
                
                
                  Alpena County
                  
                  Unclassifiable/Attainment.
                
                
                  Antrim County
                  
                  Unclassifiable/Attainment.
                
                
                  Arenac County
                  
                  Unclassifiable/Attainment.
                
                
                  Baraga County
                  
                  Unclassifiable/Attainment.
                
                
                  Barry County
                  
                  Unclassifiable/Attainment.
                
                
                  Bay County
                  
                  Unclassifiable/Attainment.
                
                
                  Benzie County
                  
                  Unclassifiable/Attainment.
                
                
                  Berrien County
                  
                  Unclassifiable/Attainment.
                
                
                  Branch County
                  
                  Unclassifiable/Attainment.
                
                
                  Calhoun County
                  
                  Unclassifiable/Attainment.
                
                
                  Cass County
                  
                  Unclassifiable/Attainment.
                
                
                  Charlevoix County
                  
                  Unclassifiable/Attainment.
                
                
                  Cheboygan County
                  
                  Unclassifiable/Attainment.
                
                
                  Chippewa County
                  
                  Unclassifiable/Attainment.
                
                
                  Clare County
                  
                  Unclassifiable/Attainment.
                
                
                  Clinton County
                  
                  Unclassifiable/Attainment.
                
                
                  Crawford County
                  
                  Unclassifiable/Attainment.
                
                
                  Delta County
                  
                  Unclassifiable/Attainment.
                
                
                  Dickinson County
                  
                  Unclassifiable/Attainment.
                
                
                  Eaton County
                  
                  Unclassifiable/Attainment.
                
                
                  Emmet County
                  
                  Unclassifiable/Attainment.
                
                
                  Genesee County
                  
                  Unclassifiable/Attainment.
                
                
                  Gladwin County
                  
                  Unclassifiable/Attainment.
                
                
                  Gogebic County
                  
                  Unclassifiable/Attainment.
                
                
                  Grand Traverse County
                  
                  Unclassifiable/Attainment.
                
                
                  Gratiot County
                  
                  Unclassifiable/Attainment.
                
                
                  Hillsdale County
                  
                  Unclassifiable/Attainment.
                
                
                  Houghton County
                  
                  Unclassifiable/Attainment.
                
                
                  Huron County
                  
                  Unclassifiable/Attainment.
                
                
                  
                  Ingham County
                  
                  Unclassifiable/Attainment.
                
                
                  Ionia County
                  
                  Unclassifiable/Attainment.
                
                
                  Iosco County
                  
                  Unclassifiable/Attainment.
                
                
                  Iron County
                  
                  Unclassifiable/Attainment.
                
                
                  Isabella County
                  
                  Unclassifiable/Attainment.
                
                
                  Jackson County
                  
                  Unclassifiable/Attainment.
                
                
                  Kalamazoo County
                  
                  Unclassifiable/Attainment.
                
                
                  Kalkaska County
                  
                  Unclassifiable/Attainment.
                
                
                  Kent County
                  
                  Unclassifiable/Attainment.
                
                
                  Keweenaw County
                  
                  Unclassifiable/Attainment.
                
                
                  Lake County
                  
                  Unclassifiable/Attainment.
                
                
                  Lapeer County
                  
                  Unclassifiable/Attainment.
                
                
                  Leelanau County
                  
                  Unclassifiable/Attainment.
                
                
                  Lenawee County
                  
                  Unclassifiable/Attainment.
                
                
                  Livingston County
                  
                  Unclassifiable/Attainment.
                
                
                  Luce County
                  
                  Unclassifiable/Attainment.
                
                
                  Mackinac County
                  
                  Unclassifiable/Attainment.
                
                
                  Macomb County
                  
                  Unclassifiable/Attainment.
                
                
                  Manistee County
                  
                  Unclassifiable/Attainment.
                
                
                  Marquette County
                  
                  Unclassifiable/Attainment.
                
                
                  Mason County
                  
                  Unclassifiable/Attainment.
                
                
                  Mecosta County
                  
                  Unclassifiable/Attainment.
                
                
                  Menominee County
                  
                  Unclassifiable/Attainment.
                
                
                  Midland County
                  
                  Unclassifiable/Attainment.
                
                
                  Missaukee County
                  
                  Unclassifiable/Attainment.
                
                
                  Monroe County
                  
                  Unclassifiable/Attainment.
                
                
                  Montcalm County
                  
                  Unclassifiable/Attainment.
                
                
                  Montmorency County
                  
                  Unclassifiable/Attainment.
                
                
                  Muskegon County
                  
                  Unclassifiable/Attainment.
                
                
                  Newaygo County
                  
                  Unclassifiable/Attainment.
                
                
                  Oakland County
                  
                  Unclassifiable/Attainment.
                
                
                  Oceana County
                  
                  Unclassifiable/Attainment.
                
                
                  Ogemaw County
                  
                  Unclassifiable/Attainment.
                
                
                  Ontonagon County
                  
                  Unclassifiable/Attainment.
                
                
                  Osceola County
                  
                  Unclassifiable/Attainment.
                
                
                  Oscoda County
                  
                  Unclassifiable/Attainment.
                
                
                  Otsego County
                  
                  Unclassifiable/Attainment.
                
                
                  Ottawa County
                  
                  Unclassifiable/Attainment.
                
                
                  Presque Isle County
                  
                  Unclassifiable/Attainment.
                
                
                  Roscommon County
                  
                  Unclassifiable/Attainment.
                
                
                  Saginaw County
                  
                  Unclassifiable/Attainment.
                
                
                  St. Clair County
                  
                  Unclassifiable/Attainment.
                
                
                  St. Joseph County
                  
                  Unclassifiable/Attainment.
                
                
                  Sanilac County
                  
                  Unclassifiable/Attainment.
                
                
                  Schoolcraft County
                  
                  Unclassifiable/Attainment.
                
                
                  Shiawassee County
                  
                  Unclassifiable/Attainment.
                
                
                  Tuscola County
                  
                  Unclassifiable/Attainment.
                
                
                  Van Buren County
                  
                  Unclassifiable/Attainment.
                
                
                  Washtenaw County
                  
                  Unclassifiable/Attainment.
                
                
                  Wayne County
                  
                  Unclassifiable/Attainment.
                
                
                  Wexford County
                  
                  Unclassifiable/Attainment.
                
                
                  a Includes Indian Country located in each county or area, except as otherwise specified.
                
                  1 This date is 90 days after October 31, 2011, unless otherwise noted.
              
              
                Michigan—1997 8-Hour Ozone NAAQS
                [Primary and Secondary]
                
                  Designated area
                  Designation a
                  
                  Date 1
                  
                  Type
                  Category/classification
                  Date 1
                  
                  Type
                
                
                  Allegan County, MI:
                
                
                  Allegan County
                  9/24/2010
                  Attainment
                
                
                  Barry County Area:
                
                
                  Benton Harbor, MI:
                
                
                  Berrien County
                  5/16/2007
                  Attainment
                
                
                  Benzie County, MI:
                
                
                  Benzie County
                  5/16/2007
                  Attainment
                
                
                  Branch County Area:
                
                
                  Branch County
                  
                  Unclassifiable/Attainment
                
                
                  
                  Cass County, MI:
                
                
                  Cass County
                  5/16/2007
                  Attainment
                
                
                  Detroit-Ann Arbor, MI:
                
                
                  Lenawee County
                  6/29/2009
                  Attainment
                
                
                  Livingston County.
                
                
                  Macomb County
                
                
                  Monroe County
                
                
                  Oakland County
                
                
                  St. Clair County
                
                
                  Washtenaw County
                
                
                  Wayne County
                
                
                  Flint, MI:
                
                
                  Genesee County
                  5/16/2007
                  Attainment
                
                
                  Lapeer County
                
                
                  Grand Rapids, MI:
                
                
                  Kent County
                  5/16/2007
                  Attainment
                
                
                  Ottawa County
                
                
                  Gratiot County Area:
                
                
                  Gratiot County
                  
                  Unclassifiable/Attainment
                
                
                  Hillsdale County Area:
                
                
                  Hillsdale County
                  
                  Unclassifiable/Attainment
                
                
                  Huron County, MI:
                
                
                  Huron County
                  5/16/2007
                  Attainment
                
                
                  Ionia County Area:
                
                
                  Ionia County
                  
                  Unclassifiable/Attainment
                
                
                  Jackson Area:
                
                
                  Jackson County
                  
                  Unclassifiable/Attainment
                
                
                  Kalamazoo-Battle Creek, MI:
                
                
                  Calhoun County
                  5/16/2007
                  Attainment
                
                
                  Kalamazoo County
                
                
                  Van Buren County
                
                
                  Lansing-East Lansing, MI:
                
                
                  Clinton County
                  5/16/2007
                  Attainment
                
                
                  Eaton County
                
                
                  Ingham County
                
                
                  Mason County, MI:
                
                
                  Mason County
                  5/16/2007
                  Attainment
                
                
                  Montcalm Area:
                
                
                  Montcalm County
                  
                  Unclassifiable/Attainment
                
                
                  Muskegon, MI:
                
                
                  Muskegon County
                  5/16/2007
                  Attainment
                
                
                  Saginaw-Bay City-Midland Area:
                
                
                  Bay County
                  
                  Unclassifiable/Attainment
                
                
                  Midland County
                  
                  Unclassifiable/Attainment
                
                
                  Saginaw County
                  
                  Unclassifiable/Attainment
                
                
                  Sanilac County Area:
                
                
                  Sanilac County
                  
                  Unclassifiable/Attainment
                
                
                  Shiawassee County Area:
                
                
                  Shiawassee County
                  
                  Unclassifiable/Attainment
                
                
                  St Joseph County Area:
                
                
                  St Joseph County
                  
                  Unclassifiable/Attainment
                
                
                  Tuscola County Area:
                
                
                  Tuscola County
                  
                  Unclassifiable/Attainment
                
                
                  AQCR 122 Central Michigan Intrastate (remainder of)
                  
                  Unclassifiable/Attainment
                
                
                  Arenac County
                
                
                  Clare County
                
                
                  Gladwin County
                
                
                  Iosco County
                
                
                  Isabella County
                
                
                  Lake County
                
                
                  Mecosta County
                
                
                  Newaygo County
                
                
                  Oceana County
                
                
                  Ogemaw County
                
                
                  Osceola County
                
                
                  Roscommon County
                
                
                  AQCR 126 Upper Michigan Intrastate (part)
                  
                  Unclassifiable/Attainment
                
                
                  Marquette County
                
                
                  
                  AQCR 126 Upper Michigan Intrastate (remainder of)
                  
                  Unclassifiable/Attainment
                
                
                  Alcona County
                
                
                  Alger County
                
                
                  Alpena County
                
                
                  Antrim County
                
                
                  Baraga County
                
                
                  Charlevoix County
                
                
                  Cheboygan County
                
                
                  Chippewa County
                
                
                  Crawford County
                
                
                  Delta County
                
                
                  Dickinson County
                
                
                  Emmet County
                
                
                  Gogebic County
                
                
                  Grand Traverse County
                
                
                  Houghton County
                
                
                  Iron County
                
                
                  Kalkaska County
                
                
                  Keweenaw County
                
                
                  Leelanau County
                
                
                  Luce County
                
                
                  Mackinac County
                
                
                  Manistee County
                
                
                  Menominee County
                
                
                  Missaukee County
                
                
                  Montmorency County
                
                
                  Ontonagon County
                
                
                  Oscoda County
                
                
                  Otsego County
                
                
                  Presque Isle County
                
                
                  Schoolcraft County
                
                
                  Wexford County
                
                
                  a Includes Indian Country located in each county or area, except as otherwise specified.
                
                  1 This date is June 15, 2004, unless otherwise noted.
                
                  2 November 22, 2004.
              
              
                Michigan—2008 8-Hour Ozone NAAQS
                [Primary and Secondary]
                
                  Designated area
                  Designation
                  Date 1
                  
                  Type
                  Classification
                  Date 1
                  
                  Type
                
                
                  Statewide and Any Areas of Indian Country
                  
                  Unclassifiable/Attainment
                
                
                  1 This date is July 20, 2012, unless otherwise noted.
              
              
                Michigan—2015 8-Hour Ozone NAAQS
                [Primary and Secondary]
                
                  Designated area 1
                  
                  Designation
                  Date 2
                  
                  Type
                  Classification
                  Date 2
                  
                  Type
                
                
                  Allegan County, MI
                  
                  Nonattainment
                  
                  Marginal.
                
                
                  Allegan County (part):
                
                
                  
                  Casco Township, Cheshire Township, City of Douglas, City of Holland, City of Saugatuck, Clyde Township, Fillmore Township, Ganges Township, Heath Township, Laketown Township, Lee Township, Manilus Township, Overisel Township, Saugatuck Township, and Valley Township.
                
                
                  Berrien County, MI
                  
                  Nonattainment
                  
                  Marginal.
                
                
                  Berrien County.
                
                
                  Detroit, MI
                  
                  Nonattainment
                  
                  Marginal.
                
                
                  Livingston County.
                
                
                  Macomb County.
                
                
                  Monroe County.
                
                
                  Oakland County.
                
                
                  St. Clair County.
                
                
                  Washtenaw County.
                
                
                  Wayne County.
                
                
                  Muskegon County, MI
                  
                  Nonattainment
                  
                  Marginal.
                
                
                  Muskegon County (part):
                
                
                  Blue Lake Township, City of Montague, City of Muskegon, City of Muskegon Heights, City of North Muskegon, City of Roosevelt Park, City of Whitehall, Dalton Township, (incl. Village of Lakewood Club), Fruitland Township, Fruitport Township, (incl. Village of Fruitport) Laketon Township, Montague Township, Muskegon Township, Norton Shores Township, White River Township, and Whitehall Township.
                
                
                  Alcona County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Alger County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Allegan County (part) remainder
                  
                  Attainment/Unclassifiable
                
                
                  Alpena County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Antrim County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  
                  Arenac County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Baraga County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Barry County
                  
                  Attainment/Unclassifiable
                
                
                  Bay County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Benzie County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Branch County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Calhoun County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Cass County
                  
                  Attainment/Unclassifiable
                
                
                  Charlevoix County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Cheboygan County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Chippewa County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Clare County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Clinton County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Crawford County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Delta County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Dickinson County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Eaton County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Emmet County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Genesee County
                  
                  Attainment/Unclassifiable
                
                
                  Gladwin County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Gogebic County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Grand Traverse County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Gratiot County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Hillsdale County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Houghton County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Huron County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Ingham County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Ionia County
                  
                  Attainment/Unclassifiable
                
                
                  Iosco County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  
                  Iron County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Isabella County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Jackson County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Kalamazoo County
                  
                  Attainment/Unclassifiable
                
                
                  Kalkaska County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Kent County
                  
                  Attainment/Unclassifiable
                
                
                  Keweenaw County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Lake County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Lapeer County
                  
                  Attainment/Unclassifiable
                
                
                  Leelanau County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Lenawee County
                  
                  Attainment/Unclassifiable
                
                
                  Luce County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Mackinac County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Manistee County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Marquette County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Mason County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Mecosta County
                  
                  Attainment/Unclassifiable
                
                
                  Menominee County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Midland County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Missaukee County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Montcalm County
                  
                  Attainment/Unclassifiable
                
                
                  Montmorency County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Muskegon County (part) remainder
                  
                  Attainment/Unclassifiable
                
                
                  Newaygo County
                  
                  Attainment/Unclassifiable
                
                
                  Oceana County
                  
                  Attainment/Unclassifiable
                
                
                  Ogemaw County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Ontonagon County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Osceola County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Oscoda County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  
                  Otsego County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Ottawa County
                  
                  Attainment/Unclassifiable
                
                
                  Presque Isle County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Roscommon County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Saginaw County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  St. Joseph County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Sanilac County
                  
                  Attainment/Unclassifiable
                
                
                  Schoolcraft County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Shiawassee County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Tuscola County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Van Buren County
                  
                  Attainment/Unclassifiable
                
                
                  Wexford County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  1 Includes any Indian country in each county or area, unless otherwise specified. EPA is not determining the boundaries of any area of Indian country in this table, including any area of Indian country located in the larger designation area. The inclusion of any Indian country in the designation area is not a determination that the state has regulatory authority under the Clean Air Act for such Indian country.
                
                  2 This date is August 3, 2018, unless otherwise noted.
              
              
                Michigan—2008 Lead NAAQS
                
                  Designated area
                  Designation for the 2008 NAAQS a
                  
                  Date 1
                  
                  Type
                
                
                  Belding, MI:
                
                
                  Ionia County (part)
                  5/31/2017
                  Attainment.
                
                
                  The area bounded by the following coordinates: Southeast corner by latitude 43.0956705 N and longitude 85.2130771 W; southwest corner (intersection of S. Broas St. and W. Washington St.) by latitude 43.0960358 N and longitude 85.2324027 W; northeast corner by latitude 43.1074942 N and longitude 85.2132313 W; western boundary 1 (intersection of W. Ellis St. and the vertical extension of S. Broas St.) by latitude 43.1033277 N and longitude 85.2322553 W; western boundary 2 (intersection of W. Ellis St. and N. Bridge St.) by latitude 43.1033911 N and longitude 85.2278464 W; western boundary 3 (intersection of N. Bridge St. and Earle St.) by latitude 43.1074479 N and longitude 85.2279722 W.
                
                
                  Rest of State
                  
                  Unclassifiable/Attainment.
                
                
                  a Includes Indian Country located in each county or area, except as otherwise specified.
                
                  1 December 31, 2011 unless otherwise noted.
              
              [43 FR 8964, Mar. 3, 1978]
              
                Editorial Note:
                For Federal Register citations affecting § 81.323, see the List of CFR Sections Affected, which appears in the Finding Aids section of the printed volume and at www.govinfo.gov.
                
              
            
            
              
              § 81.324
              Minnesota.
              
                Minnesota—1971 Sulfur Dioxide NAAQS
                [Primary and Secondary]
                
                  Designated area
                  Does not meet primary standards
                  Does not meet secondary standards
                  Cannot be classified
                  Better than national standards
                
                
                  AQCR 131:
                
                
                  Anoka County
                  
                  
                  
                  X
                
                
                  Carver County
                  
                  
                  
                  X
                
                
                  Dakota County
                  
                  
                  
                  X
                
                
                  Hennepin County
                  
                  
                  
                  X
                
                
                  Ramsey County
                  
                  
                  
                  X
                
                
                  Scott County
                  
                  
                  
                  X
                
                
                  Washington County
                  
                  
                  
                  X
                
                
                  Aitkin County
                  
                  
                  
                  X
                
                
                  Becker County
                  
                  
                  
                  X
                
                
                  Beltrami County
                  
                  
                  
                  X
                
                
                  Benton and Stearns Counties
                  
                  
                  
                  X
                
                
                  Big Stone County
                  
                  
                  
                  X
                
                
                  Blue Earth County
                  
                  
                  
                  X
                
                
                  Brown County
                  
                  
                  
                  X
                
                
                  Carlton County
                  
                  
                  
                  X
                
                
                  Cass County
                  
                  
                  
                  X
                
                
                  Chippewa County
                  
                  
                  
                  X
                
                
                  Chisago County
                  
                  
                  
                  X
                
                
                  Clay County
                  
                  
                  
                  X
                
                
                  Clearwater County
                  
                  
                  
                  X
                
                
                  Cook County
                  
                  
                  
                  X
                
                
                  Cottonwood County
                  
                  
                  
                  X
                
                
                  Crow Wing County
                  
                  
                  
                  X
                
                
                  Dodge County
                  
                  
                  
                  X
                
                
                  Douglas County
                  
                  
                  
                  X
                
                
                  Faribault County
                  
                  
                  
                  X
                
                
                  Fillmore County
                  
                  
                  
                  X
                
                
                  Freeborn County
                  
                  
                  
                  X
                
                
                  Goodhue County
                  
                  
                  
                  X
                
                
                  Grant County
                  
                  
                  
                  X
                
                
                  Houston County
                  
                  
                  
                  X
                
                
                  Hubbard County
                  
                  
                  
                  X
                
                
                  Isanti County
                  
                  
                  
                  X
                
                
                  Itasca and Saint Louis Counties
                  
                  
                  
                  X
                
                
                  Jackson County
                  
                  
                  
                  X
                
                
                  Kanabec County
                  
                  
                  
                  X
                
                
                  Kandiyohi County
                  
                  
                  
                  X
                
                
                  Kittson County
                  
                  
                  
                  X
                
                
                  Koochiching County
                  
                  
                  
                  X
                
                
                  Lac qui Parle County
                  
                  
                  
                  X
                
                
                  Lake County
                  
                  
                  
                  X
                
                
                  Lake of the Woods County
                  
                  
                  
                  X
                
                
                  Le Sueur County
                  
                  
                  
                  X
                
                
                  Lincoln County
                  
                  
                  
                  X
                
                
                  Lyon County
                  
                  
                  
                  X
                
                
                  Mahnomen County
                  
                  
                  
                  X
                
                
                  Marshall County
                  
                  
                  
                  X
                
                
                  Martin County
                  
                  
                  
                  X
                
                
                  McLeod County
                  
                  
                  
                  X
                
                
                  Meeker County
                  
                  
                  
                  X
                
                
                  Mille Lacs County
                  
                  
                  
                  X
                
                
                  Morrison County
                  
                  
                  
                  X
                
                
                  Mower County
                  
                  
                  
                  X
                
                
                  Murray County
                  
                  
                  
                  X
                
                
                  Nicollet County
                  
                  
                  
                  X
                
                
                  Nobles County
                  
                  
                  
                  X
                
                
                  Norman County
                  
                  
                  
                  X
                
                
                  Olmsted County
                  
                  
                  
                  X
                
                
                  Otter Tail County
                  
                  
                  
                  X
                
                
                  Pennington County
                  
                  
                  
                  X
                
                
                  Pine County
                  
                  
                  
                  X
                
                
                  Pipestone County
                  
                  
                  
                  X
                
                
                  Polk County
                  
                  
                  
                  X
                
                
                  Pope County
                  
                  
                  
                  X
                
                
                  Red Lake County
                  
                  
                  
                  X
                
                
                  
                  Redwood County
                  
                  
                  
                  X
                
                
                  Renville County
                  
                  
                  
                  X
                
                
                  Rice County
                  
                  
                  
                  X
                
                
                  Rock County
                  
                  
                  
                  X
                
                
                  Roseau County
                  
                  
                  
                  X
                
                
                  Saint Louis County (see Itasca County)
                  
                  
                  
                  X
                
                
                  Sherburne County
                  
                  
                  X
                
                
                  Sibley County
                  
                  
                  
                  X
                
                
                  Stearns (see Benton County)
                  
                  
                  
                  X
                
                
                  Steele County
                  
                  
                  
                  X
                
                
                  Stevens County
                  
                  
                  
                  X
                
                
                  Swift County
                  
                  
                  
                  X
                
                
                  Todd County
                  
                  
                  
                  X
                
                
                  Traverse County
                  
                  
                  
                  X
                
                
                  Wabasha County
                  
                  
                  
                  X
                
                
                  Wadena County
                  
                  
                  
                  X
                
                
                  Waseca County
                  
                  
                  
                  X
                
                
                  Watonwan County
                  
                  
                  
                  X
                
                
                  Wilkin County
                  
                  
                  
                  X
                
                
                  Winona County
                  
                  
                  
                  X
                
                
                  Wright County
                  
                  
                  
                  X
                
                
                  Yellow Medicine County
                  
                  
                  
                  X
                
              
              
                Minnesota—2010 Sulfur Dioxide NAAQS
                [Primary]
                
                  Designated area 1
                  
                  Designation
                  Date 2
                  
                  Type
                
                
                  Goodhue County
                  
                  Unclassifiable.
                
                
                  Aitkin County
                  
                  Attainment/Unclassifiable.
                
                
                  Anoka County
                  
                  Attainment/Unclassifiable.
                
                
                  Becker County
                  
                  Attainment/Unclassifiable.
                
                
                  Beltrami County
                  
                  Attainment/Unclassifiable.
                
                
                  Benton County
                  
                  Attainment/Unclassifiable.
                
                
                  Big Stone County
                  
                  Attainment/Unclassifiable.
                
                
                  Blue Earth County
                  
                  Attainment/Unclassifiable.
                
                
                  Brown County
                  
                  Attainment/Unclassifiable.
                
                
                  Carlton County
                  
                  Attainment/Unclassifiable.
                
                
                  Carver County
                  
                  Attainment/Unclassifiable.
                
                
                  Cass County
                  
                  Attainment/Unclassifiable.
                
                
                  Chippewa County
                  
                  Attainment/Unclassifiable.
                
                
                  Chisago County
                  
                  Attainment/Unclassifiable.
                
                
                  Clay County
                  
                  Attainment/Unclassifiable.
                
                
                  Clearwater County
                  
                  Attainment/Unclassifiable.
                
                
                  Cook County
                  
                  Attainment/Unclassifiable.
                
                
                  Cottonwood County
                  
                  Attainment/Unclassifiable.
                
                
                  Crow Wing County
                  
                  Attainment/Unclassifiable.
                
                
                  Dakota County
                  
                  Attainment/Unclassifiable.
                
                
                  Dodge County
                  
                  Attainment/Unclassifiable.
                
                
                  Douglas County
                  
                  Attainment/Unclassifiable.
                
                
                  Faribault County
                  
                  Attainment/Unclassifiable.
                
                
                  Fillmore County
                  
                  Attainment/Unclassifiable.
                
                
                  Freeborn County
                  
                  Attainment/Unclassifiable.
                
                
                  Grant County
                  
                  Attainment/Unclassifiable.
                
                
                  Hennepin County
                  
                  Attainment/Unclassifiable.
                
                
                  Houston County
                  
                  Attainment/Unclassifiable.
                
                
                  Hubbard County
                  
                  Attainment/Unclassifiable.
                
                
                  Isanti County
                  
                  Attainment/Unclassifiable.
                
                
                  Itasca County
                  
                  Attainment/Unclassifiable.
                
                
                  Jackson County
                  
                  Attainment/Unclassifiable.
                
                
                  Kanabec County
                  
                  Attainment/Unclassifiable.
                
                
                  Kandiyohi County
                  
                  Attainment/Unclassifiable.
                
                
                  Kittson County
                  
                  Attainment/Unclassifiable.
                
                
                  Koochiching County
                  
                  Attainment/Unclassifiable.
                
                
                  Lac qui Parle County
                  
                  Attainment/Unclassifiable.
                
                
                  
                  Lake County
                  
                  Attainment/Unclassifiable.
                
                
                  Lake of the Woods County
                  
                  Attainment/Unclassifiable.
                
                
                  Le Sueur County
                  
                  Attainment/Unclassifiable.
                
                
                  Lincoln County
                  
                  Attainment/Unclassifiable.
                
                
                  Lyon County
                  
                  Attainment/Unclassifiable.
                
                
                  McLeod County
                  
                  Attainment/Unclassifiable.
                
                
                  Mahnomen County
                  
                  Attainment/Unclassifiable.
                
                
                  Marshall County
                  
                  Attainment/Unclassifiable.
                
                
                  Martin County
                  
                  Attainment/Unclassifiable.
                
                
                  Meeker County
                  
                  Attainment/Unclassifiable.
                
                
                  Mille Lacs County
                  
                  Attainment/Unclassifiable.
                
                
                  Morrison County
                  
                  Attainment/Unclassifiable.
                
                
                  Mower County
                  
                  Attainment/Unclassifiable.
                
                
                  Murray County
                  
                  Attainment/Unclassifiable.
                
                
                  Nicollet County
                  
                  Attainment/Unclassifiable.
                
                
                  Nobles County
                  
                  Attainment/Unclassifiable.
                
                
                  Norman County
                  
                  Attainment/Unclassifiable.
                
                
                  Olmsted County
                  
                  Attainment/Unclassifiable.
                
                
                  Otter Tail County
                  
                  Attainment/Unclassifiable.
                
                
                  Pennington County
                  
                  Attainment/Unclassifiable.
                
                
                  Pine County
                  
                  Attainment/Unclassifiable.
                
                
                  Pipestone County
                  
                  Attainment/Unclassifiable.
                
                
                  Polk County
                  
                  Attainment/Unclassifiable.
                
                
                  Pope County
                  
                  Attainment/Unclassifiable.
                
                
                  Ramsey County
                  
                  Attainment/Unclassifiable.
                
                
                  Red Lake County
                  
                  Attainment/Unclassifiable.
                
                
                  Redwood County
                  
                  Attainment/Unclassifiable.
                
                
                  Renville County
                  
                  Attainment/Unclassifiable.
                
                
                  Rice County
                  
                  Attainment/Unclassifiable.
                
                
                  Rock County
                  
                  Attainment/Unclassifiable.
                
                
                  Roseau County
                  
                  Attainment/Unclassifiable.
                
                
                  St. Louis County
                  
                  Attainment/Unclassifiable.
                
                
                  Scott County
                  
                  Attainment/Unclassifiable.
                
                
                  Sherburne County
                  
                  Attainment/Unclassifiable.
                
                
                  Sibley County
                  
                  Attainment/Unclassifiable.
                
                
                  Stearns County
                  
                  Attainment/Unclassifiable.
                
                
                  Steele County
                  
                  Attainment/Unclassifiable.
                
                
                  Stevens County
                  
                  Attainment/Unclassifiable.
                
                
                  Swift County
                  
                  Attainment/Unclassifiable.
                
                
                  Todd County
                  
                  Attainment/Unclassifiable.
                
                
                  Traverse County
                  
                  Attainment/Unclassifiable.
                
                
                  Wabasha County
                  
                  Attainment/Unclassifiable.
                
                
                  Wadena County
                  
                  Attainment/Unclassifiable.
                
                
                  Waseca County
                  
                  Attainment/Unclassifiable.
                
                
                  Washington County
                  
                  Attainment/Unclassifiable.
                
                
                  Watonwan County
                  
                  Attainment/Unclassifiable.
                
                
                  Wilkin County
                  
                  Attainment/Unclassifiable.
                
                
                  Winona County
                  
                  Attainment/Unclassifiable.
                
                
                  Wright County
                  
                  Attainment/Unclassifiable.
                
                
                  Yellow Medicine County
                  
                  Attainment/Unclassifiable.
                
                
                  1 Includes any Indian country in each county or area, unless otherwise specified. EPA is not determining the boundaries of any area of Indian country in this table, including any area of Indian country located in the larger designation area. The inclusion of any Indian country in the designation area is not a determination that the state has regulatory authority under the Clean Air Act for such Indian country.
                
                  2 This date is April 9, 2018, unless otherwise noted.
              
              
                Minnesota—CO
                
                  Designated area
                  Designation
                  Date 1
                  
                  Type
                  Classification
                  Date 1
                  
                  Type
                
                
                  Minneapolis-Saint Paul Area:
                
                
                  Anoka County
                  Nov. 29, 1999
                  Attainment
                
                
                  Carver County (part)
                
                
                  
                  Carver, Chanhassen, Chaska, Hamburg, Norwood, Victoria, Waconia, Watertown, Young America, Chaska Township, Laketown Township, Waconia Township, Watertown Township, Young America Township
                  ......do
                  Attainment
                
                
                  Dakota County (part)
                
                
                  Apple Valley, Burnsville, Eagan, Farmington, Hastings, Inver Grove Heights, Lakeville, Lilydale, Mendota, Mendota Heights, Rosemount, South St. Paul, Sunfish Lake, West St. Paul
                  ......do
                  Attainment
                
                
                  Hennepin County
                  ......do
                  Attainment
                
                
                  Ramsey County
                  ......do
                  Attainment
                
                
                  Scott County (part)
                  ......do
                  Attainment
                
                
                  Belle Plaine, Elko, New Market, New Prague, Prior Lake, Savage, Shakopee, Credit River Township, Jackson Township, Louisville Township, New Market Township, Spring Lake Township
                  ......do
                  Attainment
                
                
                  Washington County (part)
                
                
                  All cities and townships except Denmark Township
                
                
                  Wright County (part)
                
                
                  Albertville, Annandale, Buffalo, Clearwater, Cokato, Delano, Hanover, Monticello, Montrose, Rockford, St. Michael, South Haven, Waverly, Dayton (Wright Co. part), Buffalo Township, Chatham Township, Clearwater Township, Cokato Township, Corrinna Township, Frankfort Township, Maple Lake Township, Franklin Township, Marysville Township, Monticello Township, Ostego Township, Rockford Township, Silver Creek Township, Southside Township
                
                
                  AQCR 131 Minneapolis-St. Paul:
                
                
                  Intrastate (Remainder of)
                
                
                  Carver County (part)
                
                
                  Remainder of County
                  
                  Unclassifiable/Attainment
                
                
                  Dakota County (part)
                
                
                  Remainder of County
                  
                  ......do
                
                
                  Scott County (part)
                
                
                  Remainder of County
                  
                  ......do
                
                
                  Washington County (part)
                
                
                  Denmark Township
                  
                  ......do
                
                
                  Wright County (part)
                
                
                  Remainder of County
                  
                  ......do
                
                
                  Aitkin County
                  
                  ......do
                
                
                  Becker County
                  
                  ......do
                
                
                  Beltrami County
                  
                  ......do
                
                
                  Benton County
                  8/27/93
                  Attainment
                
                
                  Big Stone County
                  
                  Unclassifiable/ Attainment
                
                
                  Blue Earth County
                  
                  ......do
                
                
                  Brown County
                  
                  ......do
                
                
                  Carlton County
                  
                  ......do
                
                
                  Cass County
                  
                  ......do
                
                
                  Chippewa County
                  
                  ......do
                
                
                  Chisago County
                  
                  ......do
                
                
                  Clay County
                  
                  ......do
                
                
                  Clearwater County
                  
                  ......do
                
                
                  Cook County
                  
                  ......do
                
                
                  Cottonwood County
                  
                  ......do
                
                
                  Crow Wing County
                  
                  ......do
                
                
                  Dodge County
                  
                  ......do
                
                
                  Douglas County
                  
                  ......do
                
                
                  
                  Faribault County
                  
                  ......do
                
                
                  Fillmore County
                  
                  ......do
                
                
                  Freeborn County
                  
                  ......do
                
                
                  Goodhue County
                  
                  ......do
                
                
                  Grant County
                  
                  ......do
                
                
                  Houston County
                  
                  ......do
                
                
                  Hubbard County
                  
                  ......do
                
                
                  Isanti County
                  
                  ......do
                
                
                  Itasca County
                  
                  ......do
                
                
                  Jackson County
                  
                  ......do
                
                
                  Kanabec County
                  
                  ......do
                
                
                  Kandiyohi County
                  
                  ......do
                
                
                  Kittson County
                  
                  ......do
                
                
                  Koochiching County
                  
                  ......do
                
                
                  Lac qui Parle County
                  
                  ......do
                
                
                  Lake County
                  
                  ......do
                
                
                  Lake of the Woods County
                  
                  ......do
                
                
                  Le Sueur County
                  
                  ......do
                
                
                  Lincoln County
                  
                  ......do
                
                
                  Lyon County
                  
                  ......do
                
                
                  Mahnomen County
                  
                  ......do
                
                
                  Marshall County
                  
                  ......do
                
                
                  Martin County
                  
                  ......do
                
                
                  McLeod County
                  
                  ......do
                
                
                  Meeker County
                  
                  ......do
                
                
                  Mille Lacs County
                  
                  ......do
                
                
                  Morrison County
                  
                  ......do
                
                
                  Mower County
                  
                  ......do
                
                
                  Murray County
                  
                  ......do
                
                
                  Nicollet County
                  
                  ......do
                
                
                  Nobles County
                  
                  ......do
                
                
                  Norman County
                  
                  ......do
                
                
                  Olmsted County
                  
                  ......do
                
                
                  Otter Tail County
                  
                  ......do
                
                
                  Pennington County
                  
                  ......do
                
                
                  Pine County
                  
                  ......do
                
                
                  Pipestone County
                  
                  ......do
                
                
                  Polk County
                  
                  ......do
                
                
                  Pope County
                  
                  ......do
                
                
                  Red Lake County
                  
                  ......do
                
                
                  Redwood County
                  
                  ......do
                
                
                  Renville County
                  
                  ......do
                
                
                  Rice County
                  
                  ......do
                
                
                  Rock County
                  
                  ......do
                
                
                  Roseau County
                  
                  ......do
                
                
                  Saint Louis County
                
                
                  Duluth area
                
                
                  St. Louis County (part)
                
                
                  City of Duluth
                  6/13/94
                  Attainment
                
                
                  Remainder of County
                  
                  Unclassifiable/Attainment
                
                
                  Sherburne County
                  8/27/93
                  Attainment
                
                
                  Sibley County
                  
                  Unclassifiable/ Attainment
                
                
                  Stearns County
                  8/27/93
                  Attainment
                
                
                  Steele County
                  
                  Unclassifiable/Attainment
                
                
                  Stevens County
                  
                  ......do
                
                
                  Swift County
                  
                  ......do
                
                
                  Todd County
                  
                  ......do
                
                
                  Traverse County
                  
                  ......do
                
                
                  Wabasha County
                  
                  ......do
                
                
                  Wadena County
                  
                  ......do
                
                
                  Waseca County
                  
                  ......do
                
                
                  Watonwan County
                  
                  ......do
                
                
                  Wilkin County
                  
                  ......do
                
                
                  Winona County
                  
                  ......do
                
                
                  Yellow Medicine County
                  
                  ......do
                
                
                  1 This date is November 15, 1990, unless otherwise noted.
              
              
              
                Minnesota—Ozone (1-Hour Standard)2
                
                
                  Designated area
                  Designation
                  Date 1
                  
                  Type
                  Classification
                  Date 1
                  
                  Type
                
                
                  Minneapolis-Saint Paul Area:
                
                
                  Anoka County
                  
                  Unclassifiable/Attainment
                
                
                  Carver County
                  
                  Unclassifiable/Attainment
                
                
                  Dakota County
                  
                  Unclassifiable/Attainment
                
                
                  Hennepin County
                  
                  Unclassifiable/Attainment
                
                
                  Ramsey County
                  
                  Unclassifiable/Attainment
                
                
                  Scott County
                  
                  Unclassifiable/Attainment
                
                
                  Washington County
                  
                  Unclassifiable/Attainment
                
                
                  Rest of State
                  
                  Unclassifiable/Attainment
                
                
                  Aitkin County
                  
                  Unclassifiable/Attainment
                
                
                  Becker County
                  
                  Unclassifiable/Attainment
                
                
                  Beltrami County
                  
                  Unclassifiable/Attainment
                
                
                  Benton County
                  
                  Unclassifiable/Attainment
                
                
                  Big Stone County
                  
                  Unclassifiable/Attainment
                
                
                  Blue Earth County
                  
                  Unclassifiable/Attainment
                
                
                  Brown County
                  
                  Unclassifiable/Attainment
                
                
                  Carlton County
                  
                  Unclassifiable/Attainment
                
                
                  Cass County
                  
                  Unclassifiable/Attainment
                
                
                  Chippewa County
                  
                  Unclassifiable/Attainment
                
                
                  Chisago County
                  
                  Unclassifiable/Attainment
                
                
                  Clay County
                  
                  Unclassifiable/Attainment
                
                
                  Clearwater County
                  
                  Unclassifiable/Attainment
                
                
                  Cook County
                  
                  Unclassifiable/Attainment
                
                
                  Cottonwood County
                  
                  Unclassifiable/Attainment
                
                
                  Crowe County
                  
                  Unclassifiable/Attainment
                
                
                  Dodge County
                  
                  Unclassifiable/Attainment
                
                
                  Douglas County
                  
                  Unclassifiable/Attainment
                
                
                  Faribault County
                  
                  Unclassifiable/Attainment
                
                
                  Fillmore County
                  
                  Unclassifiable/Attainment
                
                
                  Freeborn County
                  
                  Unclassifiable/Attainment
                
                
                  Goodhue County
                  
                  Unclassifiable/Attainment
                
                
                  Grant County
                  
                  Unclassifiable/Attainment
                
                
                  Houston County
                  
                  Unclassifiable/Attainment
                
                
                  Hubbard County
                  
                  Unclassifiable/Attainment
                
                
                  Isanti County
                  
                  Unclassifiable/Attainment
                
                
                  Itasca County
                  
                  Unclassifiable/Attainment
                
                
                  Jackson County
                  
                  Unclassifiable/Attainment
                
                
                  Kanabec County
                  
                  Unclassifiable/Attainment
                
                
                  Kandiyohi County
                  
                  Unclassifiable/Attainment
                
                
                  Kittson County
                  
                  Unclassifiable/Attainment
                
                
                  Koochiching County
                  
                  Unclassifiable/Attainment
                
                
                  Lac qui Parle County
                  
                  Unclassifiable/Attainment
                
                
                  Lake County
                  
                  Unclassifiable/Attainment
                
                
                  Lake of the Woods County
                  
                  Unclassifiable/Attainment
                
                
                  Le Sueur County
                  
                  Unclassifiable/Attainment
                
                
                  Lincon County
                  
                  Unclassifiable/Attainment
                
                
                  Lyon County
                  
                  Unclassifiable/Attainment
                
                
                  Mahnomen County
                  
                  Unclassifiable/Attainment
                
                
                  Marshall County
                  
                  Unclassifiable/Attainment
                
                
                  Martin County
                  
                  Unclassifiable/Attainment
                
                
                  McLeod County
                  
                  Unclassifiable/Attainment
                
                
                  Meeker County
                  
                  Unclassifiable/Attainment
                
                
                  Mille Lacs County
                  
                  Unclassifiable/Attainment
                
                
                  Morrison County
                  
                  Unclassifiable/Attainment
                
                
                  Mower County
                  
                  Unclassifiable/Attainment
                
                
                  Murray County
                  
                  Unclassifiable/Attainment
                
                
                  Nicollet County
                  
                  Unclassifiable/Attainment
                
                
                  Nobles County
                  
                  Unclassifiable/Attainment
                
                
                  Norman County
                  
                  Unclassifiable/Attainment
                
                
                  Olmsted County
                  
                  Unclassifiable/Attainment
                
                
                  Otter Tail County
                  
                  Unclassifiable/Attainment
                
                
                  Pennington County
                  
                  Unclassifiable/Attainment
                
                
                  Pine County
                  
                  Unclassifiable/Attainment
                
                
                  Pipestone County
                  
                  Unclassifiable/Attainment
                
                
                  Polk County
                  
                  Unclassifiable/Attainment
                
                
                  Pope County
                  
                  Unclassifiable/Attainment
                
                
                  Red Lake County
                  
                  Unclassifiable/Attainment
                
                
                  Redwood County
                  
                  Unclassifiable/Attainment
                
                
                  Renville County
                  
                  Unclassifiable/Attainment
                
                
                  Rice County
                  
                  Unclassifiable/Attainment
                
                
                  
                  Rock County
                  
                  Unclassifiable/Attainment
                
                
                  Roseau County
                  
                  Unclassifiable/Attainment
                
                
                  Saint Louis County
                  
                  Unclassifiable/Attainment
                
                
                  Sherburne County
                  
                  Unclassifiable/Attainment
                
                
                  Sibley County
                  
                  Unclassifiable/Attainment
                
                
                  Stearns County
                  
                  Unclassifiable/Attainment
                
                
                  Steele County
                  
                  Unclassifiable/Attainment
                
                
                  Stevens County
                  
                  Unclassifiable/Attainment
                
                
                  Swift County
                  
                  Unclassifiable/Attainment
                
                
                  Todd County
                  
                  Unclassifiable/Attainment
                
                
                  Traverse County
                  
                  Unclassifiable/Attainment
                
                
                  Wabasha County
                  
                  Unclassifiable/Attainment
                
                
                  Wadena County
                  
                  Unclassifiable/Attainment
                
                
                  Waseca County
                  
                  Unclassifiable/Attainment
                
                
                  Watonwan County
                  
                  Unclassifiable/Attainment
                
                
                  Wilkin County
                  
                  Unclassifiable/Attainment
                
                
                  Winona County
                  
                  Unclassifiable/Attainment
                
                
                  Wright County
                  
                  Unclassifiable/Attainment
                
                
                  Yellow Medicine County
                  
                  Unclassifiable/Attainment
                
                
                  1 This date is October 18, 2000, unless otherwise noted.
                
                  2 The 1-hour ozone standard is revoked effective June 15, 2005 for all areas in Minnesota.
              
              
                Minnesota—PM-10
                
                  Designated area
                  Designation
                  Date 1
                  
                  Type
                  Classification
                  Date 1
                  
                  Type
                
                
                  Minneapolis-Saint Paul Area:
                
                
                  Anoka County
                  
                  Unclassifiable/ Attainment
                
                
                  Carver County
                  
                  ......do
                
                
                  Dakota County
                  
                  ......do
                
                
                  Hennepin County
                  
                  ......do
                
                
                  Ramsey County
                  9/24/02
                  Attainment
                
                
                  Scott County
                  
                  Unclassifiable/Attainment
                
                
                  Washington County
                  
                  ......do
                
                
                  Aitkin County
                  
                  ......do
                
                
                  Becker County
                  
                  ......do
                
                
                  Beltrami County
                  
                  ......do
                
                
                  Benton County
                  
                  ......do
                
                
                  Big Stone County
                  
                  ......do
                
                
                  Blue Earth County
                  
                  ......do
                
                
                  Brown County
                  
                  ......do
                
                
                  Carlton County
                  
                  ......do
                
                
                  Cass County
                  
                  ......do
                
                
                  Chippewa County
                  
                  ......do
                
                
                  Chisago County
                  
                  ......do
                
                
                  Clay County
                  
                  ......do
                
                
                  Clearwater County
                  
                  ......do
                
                
                  Cook County
                  
                  ......do
                
                
                  Cottonwood County
                  
                  ......do
                
                
                  Crow Wing County
                  
                  ......do
                
                
                  Dodge County
                  
                  ......do
                
                
                  Douglas County
                  
                  ......do
                
                
                  Faribault County
                  
                  ......do
                
                
                  Fillmore County
                  
                  ......do
                
                
                  Freeborn County
                  
                  ......do
                
                
                  Goodhue County
                  
                  ......do
                
                
                  Grant County
                  
                  ......do
                
                
                  Houston County
                  
                  ......do
                
                
                  Hubbard County
                  
                  ......do
                
                
                  Isanti County
                  
                  ......do
                
                
                  Itasca County
                  
                  ......do
                
                
                  Jackson County
                  
                  ......do
                
                
                  Kanabec County
                  
                  ......do
                
                
                  Kandiyohi County
                  
                  ......do
                
                
                  Kittson County
                  
                  ......do
                
                
                  Koochiching County
                  
                  ......do
                
                
                  Lac qui Parle County
                  
                  ......do
                
                
                  Lake County
                  
                  ......do
                
                
                  
                  Lake of the Woods County
                  
                  ......do
                
                
                  Le Sueur County
                  
                  ......do
                
                
                  Lincoln County
                  
                  ......do
                
                
                  Lyon County
                  
                  ......do
                
                
                  Mahnomen County
                  
                  ......do
                
                
                  Marshall County
                  
                  ......do
                
                
                  Martin County
                  
                  ......do
                
                
                  McLeod County
                  
                  ......do
                
                
                  Meeker County
                  
                  ......do
                
                
                  Mille Lacs County
                  
                  ......do
                
                
                  Morrison County
                  
                  ......do
                
                
                  Mower County
                  
                  ......do
                
                
                  Murray County
                  
                  ......do
                
                
                  Nicollet County
                  
                  ......do
                
                
                  Nobles County
                  
                  ......do
                
                
                  Norman County
                  
                  ......do
                
                
                  Olmsted County
                  6/31/95
                  Attainment
                
                
                  Otter Tail County
                  
                  ......do
                
                
                  Pennington County
                  
                  ......do
                
                
                  Pine County
                  
                  ......do
                
                
                  Pipestone County
                  
                  ......do
                
                
                  Polk County
                  
                  ......do
                
                
                  Pope County
                  
                  ......do
                
                
                  Red Lake County
                  
                  ......do
                
                
                  Redwood County
                  
                  ......do
                
                
                  Renville County
                  
                  ......do
                
                
                  Rice County
                  
                  ......do
                
                
                  Rock County
                  
                  ......do
                
                
                  Roseau County
                  
                  ......do
                
                
                  Saint Louis County
                  
                  ......do
                
                
                  Sherburne County
                  
                  ......do
                
                
                  Sibley County
                  
                  ......do
                
                
                  Stearns County
                  
                  ......do
                
                
                  Steele County
                  
                  ......do
                
                
                  Stevens County
                  
                  ......do
                
                
                  Swift County
                  
                  ......do
                
                
                  Todd County
                  
                  ......do
                
                
                  Traverse County
                  
                  ......do
                
                
                  Wabasha County
                  
                  ......do
                
                
                  Wadena County
                  
                  ......do
                
                
                  Waseca County
                  
                  ......do
                
                
                  Watonwan County
                  
                  ......do
                
                
                  Wilkin County
                  
                  ......do
                
                
                  Winona County
                  
                  ......do
                
                
                  Wright County
                  
                  ......do
                
                
                  Yellow Medicine County
                  
                  ......do
                
                
                  1 This date is November 15, 1990, unless otherwise noted.
              
              
                Minnesota—1997 Annual PM2.5 NAAQS
                [Primary and Secondary]
                
                  Designated area
                  Designation a
                  
                  Date 1
                  
                  Type
                  Classification
                  Date
                  Type
                
                
                  Statewide:
                
                
                  Aitkin County
                  
                  Unclassifiable/Attainment.
                
                
                  Anoka County
                  
                  Unclassifiable/Attainment.
                
                
                  Becker County
                  
                  Unclassifiable/Attainment.
                
                
                  Beltrami County
                  
                  Unclassifiable/Attainment.
                
                
                  Benton County
                  
                  Unclassifiable/Attainment.
                
                
                  Big Stone County
                  
                  Unclassifiable/Attainment.
                
                
                  Blue Earth County
                  
                  Unclassifiable/Attainment.
                
                
                  Brown County
                  
                  Unclassifiable/Attainment.
                
                
                  Carlton County
                  
                  Unclassifiable/Attainment.
                
                
                  Carver County
                  
                  Unclassifiable/Attainment.
                
                
                  Cass County
                  
                  Unclassifiable/Attainment.
                
                
                  Chippewa County
                  
                  Unclassifiable/Attainment.
                
                
                  Chisago County
                  
                  Unclassifiable/Attainment.
                
                
                  Clay County
                  
                  Unclassifiable/Attainment.
                
                
                  
                  Clearwater County
                  
                  Unclassifiable/Attainment.
                
                
                  Cook County
                  
                  Unclassifiable/Attainment.
                
                
                  Cottonwood County
                  
                  Unclassifiable/Attainment.
                
                
                  Crow Wing County
                  
                  Unclassifiable/Attainment.
                
                
                  Dakota County
                  
                  Unclassifiable/Attainment.
                
                
                  Dodge County
                  
                  Unclassifiable/Attainment.
                
                
                  Douglas County
                  
                  Unclassifiable/Attainment.
                
                
                  Faribault County
                  
                  Unclassifiable/Attainment.
                
                
                  Fillmore County
                  
                  Unclassifiable/Attainment.
                
                
                  Freeborn County
                  
                  Unclassifiable/Attainment.
                
                
                  Goodhue County
                  
                  Unclassifiable/Attainment.
                
                
                  Grant County
                  
                  Unclassifiable/Attainment.
                
                
                  Hennepin County
                  
                  Unclassifiable/Attainment.
                
                
                  Houston County
                  
                  Unclassifiable/Attainment.
                
                
                  Hubbard County
                  
                  Unclassifiable/Attainment.
                
                
                  Isanti County
                  
                  Unclassifiable/Attainment.
                
                
                  Itasca County
                  
                  Unclassifiable/Attainment.
                
                
                  Jackson County
                  
                  Unclassifiable/Attainment.
                
                
                  Kanabec County
                  
                  Unclassifiable/Attainment.
                
                
                  Kandiyohi County
                  
                  Unclassifiable/Attainment.
                
                
                  Kittson County
                  
                  Unclassifiable/Attainment.
                
                
                  Koochiching County
                  
                  Unclassifiable/Attainment.
                
                
                  Lac qui Parle County
                  
                  Unclassifiable/Attainment.
                
                
                  Lake County
                  
                  Unclassifiable/Attainment.
                
                
                  Lake of the Woods County
                  
                  Unclassifiable/Attainment.
                
                
                  Le Sueur County
                  
                  Unclassifiable/Attainment.
                
                
                  Lincoln County
                  
                  Unclassifiable/Attainment.
                
                
                  Lyon County
                  
                  Unclassifiable/Attainment.
                
                
                  McLeod County
                  
                  Unclassifiable/Attainment.
                
                
                  Mahnomen County
                  
                  Unclassifiable/Attainment.
                
                
                  Marshall County
                  
                  Unclassifiable/Attainment.
                
                
                  Martin County
                  
                  Unclassifiable/Attainment.
                
                
                  Meeker County
                  
                  Unclassifiable/Attainment.
                
                
                  Mille Lacs County
                  
                  Unclassifiable/Attainment.
                
                
                  Morrison County
                  
                  Unclassifiable/Attainment.
                
                
                  Mower County
                  
                  Unclassifiable/Attainment.
                
                
                  Murray County
                  
                  Unclassifiable/Attainment.
                
                
                  Nicollet County
                  
                  Unclassifiable/Attainment.
                
                
                  Nobles County
                  
                  Unclassifiable/Attainment.
                
                
                  Norman County
                  
                  Unclassifiable/Attainment.
                
                
                  Olmsted County
                  
                  Unclassifiable/Attainment.
                
                
                  Otter Tail County
                  
                  Unclassifiable/Attainment.
                
                
                  Pennington County
                  
                  Unclassifiable/Attainment.
                
                
                  Pine County
                  
                  Unclassifiable/Attainment.
                
                
                  Pipestone County
                  
                  Unclassifiable/Attainment.
                
                
                  Polk County
                  
                  Unclassifiable/Attainment.
                
                
                  Pope County
                  
                  Unclassifiable/Attainment.
                
                
                  Ramsey County
                  
                  Unclassifiable/Attainment.
                
                
                  Red Lake County
                  
                  Unclassifiable/Attainment.
                
                
                  Redwood County
                  
                  Unclassifiable/Attainment.
                
                
                  Renville County
                  
                  Unclassifiable/Attainment.
                
                
                  Rice County
                  
                  Unclassifiable/Attainment.
                
                
                  Rock County
                  
                  Unclassifiable/Attainment.
                
                
                  Roseau County
                  
                  Unclassifiable/Attainment.
                
                
                  St. Louis County
                  
                  Unclassifiable/Attainment.
                
                
                  Scott County
                  
                  Unclassifiable/Attainment.
                
                
                  Sherburne County
                  
                  Unclassifiable/Attainment.
                
                
                  Sibley County
                  
                  Unclassifiable/Attainment.
                
                
                  Stearns County
                  
                  Unclassifiable/Attainment.
                
                
                  Steele County
                  
                  Unclassifiable/Attainment.
                
                
                  Stevens County
                  
                  Unclassifiable/Attainment.
                
                
                  Swift County
                  
                  Unclassifiable/Attainment.
                
                
                  Todd County
                  
                  Unclassifiable/Attainment.
                
                
                  Traverse County
                  
                  Unclassifiable/Attainment.
                
                
                  Wabasha County
                  
                  Unclassifiable/Attainment.
                
                
                  Wadena County
                  
                  Unclassifiable/Attainment.
                
                
                  Waseca County
                  
                  Unclassifiable/Attainment.
                
                
                  Washington County
                  
                  Unclassifiable/Attainment.
                
                
                  Watonwan County
                  
                  Unclassifiable/Attainment.
                
                
                  
                  Wilkin County
                  
                  Unclassifiable/Attainment.
                
                
                  Winona County
                  
                  Unclassifiable/Attainment.
                
                
                  Wright County
                  
                  Unclassifiable/Attainment.
                
                
                  Yellow Medicine County
                  
                  Unclassifiable/Attainment.
                
                
                  a Includes Indian Country located in each county or area, except as otherwise specified.
                
                  1 This date is 90 days after January 5, 2005, unless otherwise noted.
              
              
                Minnesota—2012 Annual PM2.5 NAAQS
                [Primary]
                
                  Designated area 1
                  
                  Designation
                  Date 2
                  
                  Type
                  Classification
                  Date 2
                  
                  Type
                
                
                  Statewide:
                
                
                  Aitkin County
                  
                  Unclassifiable/Attainment
                
                
                  Anoka County
                  
                  Unclassifiable/Attainment
                
                
                  Becker County
                  
                  Unclassifiable/Attainment
                
                
                  Beltrami County
                  
                  Unclassifiable/Attainment
                
                
                  Benton County
                  
                  Unclassifiable/Attainment
                
                
                  Big Stone County
                  
                  Unclassifiable/Attainment
                
                
                  Blue Earth County
                  
                  Unclassifiable/Attainment
                
                
                  Brown County
                  
                  Unclassifiable/Attainment
                
                
                  Carlton County
                  
                  Unclassifiable/Attainment
                
                
                  Carver County
                  
                  Unclassifiable/Attainment
                
                
                  Cass County
                  
                  Unclassifiable/Attainment
                
                
                  Chippewa County
                  
                  Unclassifiable/Attainment
                
                
                  Chisago County
                  
                  Unclassifiable/Attainment
                
                
                  Clay County
                  
                  Unclassifiable/Attainment
                
                
                  Clearwater County
                  
                  Unclassifiable/Attainment
                
                
                  Cook County
                  
                  Unclassifiable/Attainment
                
                
                  Cottonwood County
                  
                  Unclassifiable/Attainment
                
                
                  Crow Wing County
                  
                  Unclassifiable/Attainment
                
                
                  Dakota County
                  
                  Unclassifiable/Attainment
                
                
                  Dodge County
                  
                  Unclassifiable/Attainment
                
                
                  Douglas County
                  
                  Unclassifiable/Attainment
                
                
                  Faribault County
                  
                  Unclassifiable/Attainment
                
                
                  Fillmore County
                  
                  Unclassifiable/Attainment
                
                
                  Freeborn County
                  
                  Unclassifiable/Attainment
                
                
                  Goodhue County
                  
                  Unclassifiable/Attainment
                
                
                  Grant County
                  
                  Unclassifiable/Attainment
                
                
                  Hennepin County
                  
                  Unclassifiable/Attainment
                
                
                  Houston County
                  
                  Unclassifiable/Attainment
                
                
                  Hubbard County
                  
                  Unclassifiable/Attainment
                
                
                  Isanti County
                  
                  Unclassifiable/Attainment
                
                
                  Itasca County
                  
                  Unclassifiable/Attainment
                
                
                  Jackson County
                  
                  Unclassifiable/Attainment
                
                
                  Kanabec County
                  
                  Unclassifiable/Attainment
                
                
                  Kandiyohi County
                  
                  Unclassifiable/Attainment
                
                
                  Kittson County
                  
                  Unclassifiable/Attainment
                
                
                  Koochiching County
                  
                  Unclassifiable/Attainment
                
                
                  Lac qui Parle County
                  
                  Unclassifiable/Attainment
                
                
                  Lake County
                  
                  Unclassifiable/Attainment
                
                
                  Lake of the Woods County
                  
                  Unclassifiable/Attainment
                
                
                  Le Sueur County
                  
                  Unclassifiable/Attainment
                
                
                  Lincoln County
                  
                  Unclassifiable/Attainment
                
                
                  Lyon County
                  
                  Unclassifiable/Attainment
                
                
                  McLeod County
                  
                  Unclassifiable/Attainment
                
                
                  Mahnomen County
                  
                  Unclassifiable/Attainment
                
                
                  Marshall County
                  
                  Unclassifiable/Attainment
                
                
                  Martin County
                  
                  Unclassifiable/Attainment
                
                
                  Meeker County
                  
                  Unclassifiable/Attainment
                
                
                  Mille Lacs County
                  
                  Unclassifiable/Attainment
                
                
                  Morrison County
                  
                  Unclassifiable/Attainment
                
                
                  Mower County
                  
                  Unclassifiable/Attainment
                
                
                  Murray County
                  
                  Unclassifiable/Attainment
                
                
                  Nicollet County
                  
                  Unclassifiable/Attainment
                
                
                  Nobles County
                  
                  Unclassifiable/Attainment
                
                
                  
                  Norman County
                  
                  Unclassifiable/Attainment
                
                
                  Olmsted County
                  
                  Unclassifiable/Attainment
                
                
                  Otter Tail County
                  
                  Unclassifiable/Attainment
                
                
                  Pennington County
                  
                  Unclassifiable/Attainment
                
                
                  Pine County
                  
                  Unclassifiable/Attainment
                
                
                  Pipestone County
                  
                  Unclassifiable/Attainment
                
                
                  Polk County
                  
                  Unclassifiable/Attainment
                
                
                  Pope County
                  
                  Unclassifiable/Attainment
                
                
                  Ramsey County
                  
                  Unclassifiable/Attainment
                
                
                  Red Lake County
                  
                  Unclassifiable/Attainment
                
                
                  Redwood County
                  
                  Unclassifiable/Attainment
                
                
                  Renville County
                  
                  Unclassifiable/Attainment
                
                
                  Rice County
                  
                  Unclassifiable/Attainment
                
                
                  Rock County
                  
                  Unclassifiable/Attainment
                
                
                  Roseau County
                  
                  Unclassifiable/Attainment
                
                
                  St. Louis County
                  
                  Unclassifiable/Attainment
                
                
                  Scott County
                  
                  Unclassifiable/Attainment
                
                
                  Sherburne County
                  
                  Unclassifiable/Attainment
                
                
                  Sibley County
                  
                  Unclassifiable/Attainment
                
                
                  Stearns County
                  
                  Unclassifiable/Attainment
                
                
                  Steele County
                  
                  Unclassifiable/Attainment
                
                
                  Stevens County
                  
                  Unclassifiable/Attainment
                
                
                  Swift County
                  
                  Unclassifiable/Attainment
                
                
                  Todd County
                  
                  Unclassifiable/Attainment
                
                
                  Traverse County
                  
                  Unclassifiable/Attainment
                
                
                  Wabasha County
                  
                  Unclassifiable/Attainment
                
                
                  Wadena County
                  
                  Unclassifiable/Attainment
                
                
                  Waseca County
                  
                  Unclassifiable/Attainment
                
                
                  Washington County
                  
                  Unclassifiable/Attainment
                
                
                  Watonwan County
                  
                  Unclassifiable/Attainment
                
                
                  Wilkin County
                  
                  Unclassifiable/Attainment
                
                
                  Winona County
                  
                  Unclassifiable/Attainment
                
                
                  Wright County
                  
                  Unclassifiable/Attainment
                
                
                  Yellow Medicine County
                  
                  Unclassifiable/Attainment
                
                
                  1 Includes areas of Indian country located in each county or area, except as otherwise specified.
                
                  2 This date is April 15, 2015, unless otherwise noted.
              
              
                Minnesota—1997 24-Hour PM2.5 NAAQS
                [Primary and Secondary]
                
                  Designated area
                  Designation a
                  
                  Date 1
                  
                  Type
                  Classification
                  Date
                  Type
                
                
                  Statewide:
                
                
                  Aitkin County
                  
                  Unclassifiable/Attainment.
                
                
                  Anoka County
                  
                  Unclassifiable/Attainment.
                
                
                  Becker County
                  
                  Unclassifiable/Attainment.
                
                
                  Beltrami County
                  
                  Unclassifiable/Attainment.
                
                
                  Benton County
                  
                  Unclassifiable/Attainment.
                
                
                  Big Stone County
                  
                  Unclassifiable/Attainment.
                
                
                  Blue Earth County
                  
                  Unclassifiable/Attainment.
                
                
                  Brown County
                  
                  Unclassifiable/Attainment.
                
                
                  Carlton County
                  
                  Unclassifiable/Attainment.
                
                
                  Carver County
                  
                  Unclassifiable/Attainment.
                
                
                  Cass County
                  
                  Unclassifiable/Attainment.
                
                
                  Chippewa County
                  
                  Unclassifiable/Attainment.
                
                
                  Chisago County
                  
                  Unclassifiable/Attainment.
                
                
                  Clay County
                  
                  Unclassifiable/Attainment.
                
                
                  Clearwater County
                  
                  Unclassifiable/Attainment.
                
                
                  Cook County
                  
                  Unclassifiable/Attainment.
                
                
                  Cottonwood County
                  
                  Unclassifiable/Attainment.
                
                
                  Crow Wing County
                  
                  Unclassifiable/Attainment.
                
                
                  Dakota County
                  
                  Unclassifiable/Attainment.
                
                
                  Dodge County
                  
                  Unclassifiable/Attainment.
                
                
                  Douglas County
                  
                  Unclassifiable/Attainment.
                
                
                  Faribault County
                  
                  Unclassifiable/Attainment.
                
                
                  Fillmore County
                  
                  Unclassifiable/Attainment.
                
                
                  
                  Freeborn County
                  
                  Unclassifiable/Attainment.
                
                
                  Goodhue County
                  
                  Unclassifiable/Attainment.
                
                
                  Grant County
                  
                  Unclassifiable/Attainment.
                
                
                  Hennepin County
                  
                  Unclassifiable/Attainment.
                
                
                  Houston County
                  
                  Unclassifiable/Attainment.
                
                
                  Hubbard County
                  
                  Unclassifiable/Attainment.
                
                
                  Isanti County
                  
                  Unclassifiable/Attainment.
                
                
                  Itasca County
                  
                  Unclassifiable/Attainment.
                
                
                  Jackson County
                  
                  Unclassifiable/Attainment.
                
                
                  Kanabec County
                  
                  Unclassifiable/Attainment.
                
                
                  Kandiyohi County
                  
                  Unclassifiable/Attainment.
                
                
                  Kittson County
                  
                  Unclassifiable/Attainment.
                
                
                  Koochiching County
                  
                  Unclassifiable/Attainment.
                
                
                  Lac qui Parle County
                  
                  Unclassifiable/Attainment.
                
                
                  Lake County
                  
                  Unclassifiable/Attainment.
                
                
                  Lake of the Woods County
                  
                  Unclassifiable/Attainment.
                
                
                  Le Sueur County
                  
                  Unclassifiable/Attainment.
                
                
                  Lincoln County
                  
                  Unclassifiable/Attainment.
                
                
                  Lyon County
                  
                  Unclassifiable/Attainment.
                
                
                  McLeod County
                  
                  Unclassifiable/Attainment.
                
                
                  Mahnomen County
                  
                  Unclassifiable/Attainment.
                
                
                  Marshall County
                  
                  Unclassifiable/Attainment.
                
                
                  Martin County
                  
                  Unclassifiable/Attainment.
                
                
                  Meeker County
                  
                  Unclassifiable/Attainment.
                
                
                  Mille Lacs County
                  
                  Unclassifiable/Attainment.
                
                
                  Morrison County
                  
                  Unclassifiable/Attainment.
                
                
                  Mower County
                  
                  Unclassifiable/Attainment.
                
                
                  Murray County
                  
                  Unclassifiable/Attainment.
                
                
                  Nicollet County
                  
                  Unclassifiable/Attainment.
                
                
                  Nobles County
                  
                  Unclassifiable/Attainment.
                
                
                  Norman County
                  
                  Unclassifiable/Attainment.
                
                
                  Olmsted County
                  
                  Unclassifiable/Attainment.
                
                
                  Otter Tail County
                  
                  Unclassifiable/Attainment.
                
                
                  Pennington County
                  
                  Unclassifiable/Attainment.
                
                
                  Pine County
                  
                  Unclassifiable/Attainment.
                
                
                  Pipestone County
                  
                  Unclassifiable/Attainment.
                
                
                  Polk County
                  
                  Unclassifiable/Attainment.
                
                
                  Pope County
                  
                  Unclassifiable/Attainment.
                
                
                  Ramsey County
                  
                  Unclassifiable/Attainment.
                
                
                  Red Lake County
                  
                  Unclassifiable/Attainment.
                
                
                  Redwood County
                  
                  Unclassifiable/Attainment.
                
                
                  Renville County
                  
                  Unclassifiable/Attainment.
                
                
                  Rice County
                  
                  Unclassifiable/Attainment.
                
                
                  Rock County
                  
                  Unclassifiable/Attainment.
                
                
                  Roseau County
                  
                  Unclassifiable/Attainment.
                
                
                  St. Louis County
                  
                  Unclassifiable/Attainment.
                
                
                  Scott County
                  
                  Unclassifiable/Attainment.
                
                
                  Sherburne County
                  
                  Unclassifiable/Attainment.
                
                
                  Sibley County
                  
                  Unclassifiable/Attainment.
                
                
                  Stearns County
                  
                  Unclassifiable/Attainment.
                
                
                  Steele County
                  
                  Unclassifiable/Attainment.
                
                
                  Stevens County
                  
                  Unclassifiable/Attainment.
                
                
                  Swift County
                  
                  Unclassifiable/Attainment.
                
                
                  Todd County
                  
                  Unclassifiable/Attainment.
                
                
                  Traverse County
                  
                  Unclassifiable/Attainment.
                
                
                  Wabasha County
                  
                  Unclassifiable/Attainment.
                
                
                  Wadena County
                  
                  Unclassifiable/Attainment.
                
                
                  Waseca County
                  
                  Unclassifiable/Attainment.
                
                
                  Washington County
                  
                  Unclassifiable/Attainment.
                
                
                  Watonwan County
                  
                  Unclassifiable/Attainment.
                
                
                  Wilkin County
                  
                  Unclassifiable/Attainment.
                
                
                  Winona County
                  
                  Unclassifiable/Attainment.
                
                
                  Wright County
                  
                  Unclassifiable/Attainment.
                
                
                  Yellow Medicine County
                  
                  Unclassifiable/Attainment.
                
                
                  a Includes Indian Country located in each county or area, except as otherwise specified.
                
                  1 This date is 90 days after January 5, 2005, unless otherwise noted.
              
              
              
                Minnesota—2006 24-Hour PM2.5 NAAQS
                [Primary and Secondary]
                
                  Designated area
                  Designation a
                  
                  Date 1
                  
                  Type
                  Classification
                  Date
                  Type
                
                
                  Statewide:
                
                
                  Aitkin County
                  
                  Unclassifiable/Attainment.
                
                
                  Anoka County
                  
                  Unclassifiable/Attainment.
                
                
                  Becker County
                  
                  Unclassifiable/Attainment.
                
                
                  Beltrami County
                  
                  Unclassifiable/Attainment.
                
                
                  Benton County
                  
                  Unclassifiable/Attainment.
                
                
                  Big Stone County
                  
                  Unclassifiable/Attainment.
                
                
                  Blue Earth County
                  
                  Unclassifiable/Attainment.
                
                
                  Brown County
                  
                  Unclassifiable/Attainment.
                
                
                  Carlton County
                  
                  Unclassifiable/Attainment.
                
                
                  Carver County
                  
                  Unclassifiable/Attainment.
                
                
                  Cass County
                  
                  Unclassifiable/Attainment.
                
                
                  Chippewa County
                  
                  Unclassifiable/Attainment.
                
                
                  Chisago County
                  
                  Unclassifiable/Attainment.
                
                
                  Clay County
                  
                  Unclassifiable/Attainment.
                
                
                  Clearwater County
                  
                  Unclassifiable/Attainment.
                
                
                  Cook County
                  
                  Unclassifiable/Attainment.
                
                
                  Cottonwood County
                  
                  Unclassifiable/Attainment.
                
                
                  Crow Wing County
                  
                  Unclassifiable/Attainment.
                
                
                  Dakota County
                  
                  Unclassifiable/Attainment.
                
                
                  Dodge County
                  
                  Unclassifiable/Attainment.
                
                
                  Douglas County
                  
                  Unclassifiable/Attainment.
                
                
                  Faribault County
                  
                  Unclassifiable/Attainment.
                
                
                  Fillmore County
                  
                  Unclassifiable/Attainment.
                
                
                  Freeborn County
                  
                  Unclassifiable/Attainment.
                
                
                  Goodhue County
                  
                  Unclassifiable/Attainment.
                
                
                  Grant County
                  
                  Unclassifiable/Attainment.
                
                
                  Hennepin County
                  
                  Unclassifiable/Attainment.
                
                
                  Houston County
                  
                  Unclassifiable/Attainment.
                
                
                  Hubbard County
                  
                  Unclassifiable/Attainment.
                
                
                  Isanti County
                  
                  Unclassifiable/Attainment.
                
                
                  Itasca County
                  
                  Unclassifiable/Attainment.
                
                
                  Jackson County
                  
                  Unclassifiable/Attainment.
                
                
                  Kanabec County
                  
                  Unclassifiable/Attainment.
                
                
                  Kandiyohi County
                  
                  Unclassifiable/Attainment.
                
                
                  Kittson County
                  
                  Unclassifiable/Attainment.
                
                
                  Koochiching County
                  
                  Unclassifiable/Attainment.
                
                
                  Lac qui Parle County
                  
                  Unclassifiable/Attainment.
                
                
                  Lake County
                  
                  Unclassifiable/Attainment.
                
                
                  Lake of the Woods County
                  
                  Unclassifiable/Attainment.
                
                
                  Le Sueur County
                  
                  Unclassifiable/Attainment.
                
                
                  Lincoln County
                  
                  Unclassifiable/Attainment.
                
                
                  Lyon County
                  
                  Unclassifiable/Attainment.
                
                
                  McLeod County
                  
                  Unclassifiable/Attainment.
                
                
                  Mahnomen County
                  
                  Unclassifiable/Attainment.
                
                
                  Marshall County
                  
                  Unclassifiable/Attainment.
                
                
                  Martin County
                  
                  Unclassifiable/Attainment.
                
                
                  Meeker County
                  
                  Unclassifiable/Attainment.
                
                
                  Mille Lacs County
                  
                  Unclassifiable/Attainment.
                
                
                  Morrison County
                  
                  Unclassifiable/Attainment.
                
                
                  Mower County
                  
                  Unclassifiable/Attainment.
                
                
                  Murray County
                  
                  Unclassifiable/Attainment.
                
                
                  Nicollet County
                  
                  Unclassifiable/Attainment.
                
                
                  Nobles County
                  
                  Unclassifiable/Attainment.
                
                
                  Norman County
                  
                  Unclassifiable/Attainment.
                
                
                  Olmsted County
                  
                  Unclassifiable/Attainment.
                
                
                  Otter Tail County
                  
                  Unclassifiable/Attainment.
                
                
                  Pennington County
                  
                  Unclassifiable/Attainment.
                
                
                  Pine County
                  
                  Unclassifiable/Attainment.
                
                
                  Pipestone County
                  
                  Unclassifiable/Attainment.
                
                
                  Polk County
                  
                  Unclassifiable/Attainment.
                
                
                  Pope County
                  
                  Unclassifiable/Attainment.
                
                
                  Ramsey County
                  
                  Unclassifiable/Attainment.
                
                
                  Red Lake County
                  
                  Unclassifiable/Attainment.
                
                
                  Redwood County
                  
                  Unclassifiable/Attainment.
                
                
                  Renville County
                  
                  Unclassifiable/Attainment.
                
                
                  Rice County
                  
                  Unclassifiable/Attainment.
                
                
                  Rock County
                  
                  Unclassifiable/Attainment.
                
                
                  Roseau County
                  
                  Unclassifiable/Attainment.
                
                
                  
                  St. Louis County
                  
                  Unclassifiable/Attainment.
                
                
                  Scott County
                  
                  Unclassifiable/Attainment.
                
                
                  Sherburne County
                  
                  Unclassifiable/Attainment.
                
                
                  Sibley County
                  
                  Unclassifiable/Attainment.
                
                
                  Stearns County
                  
                  Unclassifiable/Attainment.
                
                
                  Steele County
                  
                  Unclassifiable/Attainment.
                
                
                  Stevens County
                  
                  Unclassifiable/Attainment.
                
                
                  Swift County
                  
                  Unclassifiable/Attainment.
                
                
                  Todd County
                  
                  Unclassifiable/Attainment.
                
                
                  Traverse County
                  
                  Unclassifiable/Attainment.
                
                
                  Wabasha County
                  
                  Unclassifiable/Attainment.
                
                
                  Wadena County
                  
                  Unclassifiable/Attainment.
                
                
                  Waseca County
                  
                  Unclassifiable/Attainment.
                
                
                  Washington County
                  
                  Unclassifiable/Attainment.
                
                
                  Watonwan County
                  
                  Unclassifiable/Attainment.
                
                
                  Wilkin County
                  
                  Unclassifiable/Attainment.
                
                
                  Winona County
                  
                  Unclassifiable/Attainment.
                
                
                  Wright County
                  
                  Unclassifiable/Attainment.
                
                
                  Yellow Medicine County
                  
                  Unclassifiable/Attainment.
                
                
                  a Includes Indian Country located in each county or area, except as otherwise specified.
                
                  1 This date is 30 days after November 13, 2009, unless otherwise noted.
              
              
                Minnesota—NO2 (1971 Annual Standard)
                
                  Designated area
                  Does not meet primary standards
                  Cannot be classified or better than national standards
                
                
                  AQCR 131:
                
                
                  Anoka County
                  
                  X
                
                
                  Carver County
                  
                  X
                
                
                  Dakota County
                  
                  X
                
                
                  Hennepin County
                  
                  X
                
                
                  Ramsey County
                  
                  X
                
                
                  Scott County
                  
                  X
                
                
                  Washington County
                  
                  X
                
                
                  Aitkin County
                  
                  X
                
                
                  Becker County
                  
                  X
                
                
                  Beltrami County
                  
                  X
                
                
                  Benton County
                  
                  X
                
                
                  Big Stone County
                  
                  X
                
                
                  Blue Earth County
                  
                  X
                
                
                  Brown County
                  
                  X
                
                
                  Carlton County
                  
                  X
                
                
                  Cass County
                  
                  X
                
                
                  Chippewa County
                  
                  X
                
                
                  Chisago County
                  
                  X
                
                
                  Clay County
                  
                  X
                
                
                  Clearwater County
                  
                  X
                
                
                  Cook County
                  
                  X
                
                
                  Cottonwood County
                  
                  X
                
                
                  Crow Wing County
                  
                  X
                
                
                  Dodge County
                  
                  X
                
                
                  Douglas County
                  
                  X
                
                
                  Faribault County
                  
                  X
                
                
                  Fillmore County
                  
                  X
                
                
                  Freeborn County
                  
                  X
                
                
                  Goodhue County
                  
                  X
                
                
                  Grant County
                  
                  X
                
                
                  Houston County
                  
                  X
                
                
                  Hubbard County
                  
                  X
                
                
                  Isanti County
                  
                  X
                
                
                  Itasca County
                  
                  X
                
                
                  Jackson County
                  
                  X
                
                
                  Kanabec County
                  
                  X
                
                
                  Kandiyohi County
                  
                  X
                
                
                  Kittson County
                  
                  X
                
                
                  Koochiching County
                  
                  X
                
                
                  
                  Lac qui Parle County
                  
                  X
                
                
                  Lake County
                  
                  X
                
                
                  Lake of the Woods County
                  
                  X
                
                
                  Le Sueur County
                  
                  X
                
                
                  Lincoln County
                  
                  X
                
                
                  Lyon County
                  
                  X
                
                
                  Mahnomen County
                  
                  X
                
                
                  Marshall County
                  
                  X
                
                
                  Martin County
                  
                  X
                
                
                  McLeod County
                  
                  X
                
                
                  Meeker County
                  
                  X
                
                
                  Mille Lacs County
                  
                  X
                
                
                  Morrison County
                  
                  X
                
                
                  Mower County
                  
                  X
                
                
                  Murray County
                  
                  X
                
                
                  Nicollet County
                  
                  X
                
                
                  Nobles County
                  
                  X
                
                
                  Norman County
                  
                  X
                
                
                  Olmsted
                  
                  X
                
                
                  Otter Tail County
                  
                  X
                
                
                  Pennington County
                  
                  X
                
                
                  Pine County
                  
                  X
                
                
                  Pipestone County
                  
                  X
                
                
                  Polk County
                  
                  X
                
                
                  Pope County
                  
                  X
                
                
                  Red Lake County
                  
                  X
                
                
                  Redwood County
                  
                  X
                
                
                  Renville County
                  
                  X
                
                
                  Rice County
                  
                  X
                
                
                  Rock County
                  
                  X
                
                
                  Roseau County
                  
                  X
                
                
                  Saint Louis County
                  
                  X
                
                
                  Sherburne County
                  
                  X
                
                
                  Sibley County
                  
                  X
                
                
                  Stearns County
                  
                  X
                
                
                  Steele County
                  
                  X
                
                
                  Stevens County
                  
                  X
                
                
                  Swift County
                  
                  X
                
                
                  Todd County
                  
                  X
                
                
                  Traverse County
                  
                  X
                
                
                  Wabasha County
                  
                  X
                
                
                  Wadena County
                  
                  X
                
                
                  Waseca County
                  
                  X
                
                
                  Watonwan County
                  
                  X
                
                
                  Wilkin County
                  
                  X
                
                
                  Winona County
                  
                  X
                
                
                  Wright County
                  
                  X
                
                
                  Yellow Medicine County
                  
                  X
                
              
              
                Minnesota—NO2 [2010 1-Hour standard]
                
                  Designated area
                  Designation a
                  
                  Date 1
                  
                  Type
                
                
                  Aitkin County
                  
                  Unclassifiable/Attainment.
                
                
                  Anoka County
                  
                  Unclassifiable/Attainment.
                
                
                  Becker County
                  
                  Unclassifiable/Attainment.
                
                
                  Beltrami County
                  
                  Unclassifiable/Attainment.
                
                
                  Benton County
                  
                  Unclassifiable/Attainment.
                
                
                  Big Stone County
                  
                  Unclassifiable/Attainment.
                
                
                  Blue Earth County
                  
                  Unclassifiable/Attainment.
                
                
                  Brown County
                  
                  Unclassifiable/Attainment.
                
                
                  Carlton County
                  
                  Unclassifiable/Attainment.
                
                
                  Carver County
                  
                  Unclassifiable/Attainment.
                
                
                  Cass County
                  
                  Unclassifiable/Attainment.
                
                
                  Chippewa County
                  
                  Unclassifiable/Attainment.
                
                
                  Chisago County
                  
                  Unclassifiable/Attainment.
                
                
                  Clay County
                  
                  Unclassifiable/Attainment.
                
                
                  
                  Clearwater County
                  
                  Unclassifiable/Attainment.
                
                
                  Cook County
                  
                  Unclassifiable/Attainment.
                
                
                  Cottonwood County
                  
                  Unclassifiable/Attainment.
                
                
                  Crow Wing County
                  
                  Unclassifiable/Attainment.
                
                
                  Dakota County
                  
                  Unclassifiable/Attainment.
                
                
                  Dodge County
                  
                  Unclassifiable/Attainment.
                
                
                  Douglas County
                  
                  Unclassifiable/Attainment.
                
                
                  Faribault County
                  
                  Unclassifiable/Attainment.
                
                
                  Fillmore County
                  
                  Unclassifiable/Attainment.
                
                
                  Freeborn County
                  
                  Unclassifiable/Attainment.
                
                
                  Goodhue County
                  
                  Unclassifiable/Attainment.
                
                
                  Grant County
                  
                  Unclassifiable/Attainment.
                
                
                  Hennepin County
                  
                  Unclassifiable/Attainment.
                
                
                  Houston County
                  
                  Unclassifiable/Attainment.
                
                
                  Hubbard County
                  
                  Unclassifiable/Attainment.
                
                
                  Isanti County
                  
                  Unclassifiable/Attainment.
                
                
                  Itasca County
                  
                  Unclassifiable/Attainment.
                
                
                  Jackson County
                  
                  Unclassifiable/Attainment.
                
                
                  Kanabec County
                  
                  Unclassifiable/Attainment.
                
                
                  Kandiyohi County
                  
                  Unclassifiable/Attainment.
                
                
                  Kittson County
                  
                  Unclassifiable/Attainment.
                
                
                  Koochiching County
                  
                  Unclassifiable/Attainment.
                
                
                  Lac qui Parle County
                  
                  Unclassifiable/Attainment.
                
                
                  Lake County
                  
                  Unclassifiable/Attainment.
                
                
                  Lake of the Woods County
                  
                  Unclassifiable/Attainment.
                
                
                  Le Sueur County
                  
                  Unclassifiable/Attainment.
                
                
                  Lincoln County
                  
                  Unclassifiable/Attainment.
                
                
                  Lyon County
                  
                  Unclassifiable/Attainment.
                
                
                  Mahnomen County
                  
                  Unclassifiable/Attainment.
                
                
                  Marshall County
                  
                  Unclassifiable/Attainment.
                
                
                  Martin County
                  
                  Unclassifiable/Attainment.
                
                
                  McLeod County
                  
                  Unclassifiable/Attainment.
                
                
                  Meeker County
                  
                  Unclassifiable/Attainment.
                
                
                  Mille Lacs County
                  
                  Unclassifiable/Attainment.
                
                
                  Morrison County
                  
                  Unclassifiable/Attainment.
                
                
                  Mower County
                  
                  Unclassifiable/Attainment.
                
                
                  Murray County
                  
                  Unclassifiable/Attainment.
                
                
                  Nicollet County
                  
                  Unclassifiable/Attainment.
                
                
                  Nobles County
                  
                  Unclassifiable/Attainment.
                
                
                  Norman County
                  
                  Unclassifiable/Attainment.
                
                
                  Olmsted County
                  
                  Unclassifiable/Attainment.
                
                
                  Otter Tail County
                  
                  Unclassifiable/Attainment.
                
                
                  Pennington County
                  
                  Unclassifiable/Attainment.
                
                
                  Pine County
                  
                  Unclassifiable/Attainment.
                
                
                  Pipestone County
                  
                  Unclassifiable/Attainment.
                
                
                  Polk County
                  
                  Unclassifiable/Attainment.
                
                
                  Pope County
                  
                  Unclassifiable/Attainment.
                
                
                  Ramsey County
                  
                  Unclassifiable/Attainment.
                
                
                  Red Lake County
                  
                  Unclassifiable/Attainment.
                
                
                  Redwood County
                  
                  Unclassifiable/Attainment.
                
                
                  Renville County
                  
                  Unclassifiable/Attainment.
                
                
                  Rice County
                  
                  Unclassifiable/Attainment.
                
                
                  Rock County
                  
                  Unclassifiable/Attainment.
                
                
                  Roseau County
                  
                  Unclassifiable/Attainment.
                
                
                  Scott County
                  
                  Unclassifiable/Attainment.
                
                
                  Sherburne County
                  
                  Unclassifiable/Attainment.
                
                
                  Sibley County
                  
                  Unclassifiable/Attainment.
                
                
                  St. Louis County
                  
                  Unclassifiable/Attainment.
                
                
                  Stearns County
                  
                  Unclassifiable/Attainment.
                
                
                  Steele County
                  
                  Unclassifiable/Attainment.
                
                
                  Stevens County
                  
                  Unclassifiable/Attainment.
                
                
                  Swift County
                  
                  Unclassifiable/Attainment.
                
                
                  Todd County
                  
                  Unclassifiable/Attainment.
                
                
                  Traverse County
                  
                  Unclassifiable/Attainment.
                
                
                  Wabasha County
                  
                  Unclassifiable/Attainment.
                
                
                  Wadena County
                  
                  Unclassifiable/Attainment.
                
                
                  Waseca County
                  
                  Unclassifiable/Attainment.
                
                
                  Washington County
                  
                  Unclassifiable/Attainment.
                
                
                  Watonwan County
                  
                  Unclassifiable/Attainment.
                
                
                  Wilkin County
                  
                  Unclassifiable/Attainment.
                
                
                  
                  Winona County
                  
                  Unclassifiable/Attainment.
                
                
                  Wright County
                  
                  Unclassifiable/Attainment.
                
                
                  Yellow Medicine County
                  
                  Unclassifiable/Attainment.
                
                
                  a Includes Indian Country located in each county or area, except as otherwise specified.
                
                  1 This date is 90 days after October 31, 2011, unless otherwise noted.
              
              
                Minnesota—1997 8-Hour Ozone NAAQS
                [Primary and Secondary]
                
                  Designated area
                  Designation a
                  
                  Date 1
                  
                  Type
                  Category/classification
                  Date 1
                  
                  Type
                
                
                  Minneapolis-Saint Paul Area:
                
                
                  Anoka County
                  
                  Unclassifiable/Attainment
                
                
                  Carver County
                  
                  Unclassifiable/Attainment
                
                
                  Dakota County
                  
                  Unclassifiable/Attainment
                
                
                  Hennepin County
                  
                  Unclassifiable/Attainment
                
                
                  Ramsey County
                  
                  Unclassifiable/Attainment
                
                
                  Scott County
                  
                  Unclassifiable/Attainment
                
                
                  Washington County
                  
                  Unclassifiable/Attainment
                
                
                  Rest of State
                  
                  Unclassifiable/Attainment
                
                
                  Aitkin County
                  
                  Unclassifiable/Attainment
                
                
                  Becker County
                  
                  Unclassifiable/Attainment
                
                
                  Beltrami County
                  
                  Unclassifiable/Attainment
                
                
                  Benton County
                  
                  Unclassifiable/Attainment
                
                
                  Big Stone County
                  
                  Unclassifiable/Attainment
                
                
                  Blue Earth County
                  
                  Unclassifiable/Attainment
                
                
                  Brown County
                  
                  Unclassifiable/Attainment
                
                
                  Carlton County
                  
                  Unclassifiable/Attainment
                
                
                  Cass County
                  
                  Unclassifiable/Attainment
                
                
                  Chippewa County
                  
                  Unclassifiable/Attainment
                
                
                  Chisago County
                  
                  Unclassifiable/Attainment
                
                
                  Clay County
                  
                  Unclassifiable/Attainment
                
                
                  Clearwater County
                  
                  Unclassifiable/Attainment
                
                
                  Cook County
                  
                  Unclassifiable/Attainment
                
                
                  Cottonwood County
                  
                  Unclassifiable/Attainment
                
                
                  Crow Wing County
                  
                  Unclassifiable/Attainment
                
                
                  Dodge County
                  
                  Unclassifiable/Attainment
                
                
                  Douglas County
                  
                  Unclassifiable/Attainment
                
                
                  Faribault County
                  
                  Unclassifiable/Attainment
                
                
                  Fillmore County
                  
                  Unclassifiable/Attainment
                
                
                  Freeborn County
                  
                  Unclassifiable/Attainment
                
                
                  Goodhue County
                  
                  Unclassifiable/Attainment
                
                
                  Grant County
                  
                  Unclassifiable/Attainment
                
                
                  Houston County
                  
                  Unclassifiable/Attainment
                
                
                  Hubbard County
                  
                  Unclassifiable/Attainment
                
                
                  Isanti County
                  
                  Unclassifiable/Attainment
                
                
                  Itasca County
                  
                  Unclassifiable/Attainment
                
                
                  Jackson County
                  
                  Unclassifiable/Attainment
                
                
                  Kanabec County
                  
                  Unclassifiable/Attainment
                
                
                  Kandiyohi County
                  
                  Unclassifiable/Attainment
                
                
                  Kittson County
                  
                  Unclassifiable/Attainment
                
                
                  Koochiching County
                  
                  Unclassifiable/Attainment
                
                
                  Lac qui Parle County
                  
                  Unclassifiable/Attainment
                
                
                  Lake County
                  
                  Unclassifiable/Attainment
                
                
                  Lake of the Woods County
                  
                  Unclassifiable/Attainment
                
                
                  Le Sueur County
                  
                  Unclassifiable/Attainment
                
                
                  Lincoln County
                  
                  Unclassifiable/Attainment
                
                
                  Lyon County
                  
                  Unclassifiable/Attainment
                
                
                  Mahnomen County
                  
                  Unclassifiable/Attainment
                
                
                  Marshall County
                  
                  Unclassifiable/Attainment
                
                
                  Martin County
                  
                  Unclassifiable/Attainment
                
                
                  McLeod County
                  
                  Unclassifiable/Attainment
                
                
                  Meeker County
                  
                  Unclassifiable/Attainment
                
                
                  Mille Lacs County
                  
                  Unclassifiable/Attainment
                
                
                  Morrison County
                  
                  Unclassifiable/Attainment
                
                
                  Mower County
                  
                  Unclassifiable/Attainment
                
                
                  Murray County
                  
                  Unclassifiable/Attainment
                
                
                  Nicollet County
                  
                  Unclassifiable/Attainment
                
                
                  
                  Nobles County
                  
                  Unclassifiable/Attainment
                
                
                  Norman County
                  
                  Unclassifiable/Attainment
                
                
                  Olmsted County
                  
                  Unclassifiable/Attainment
                
                
                  Otter Tail County
                  
                  Unclassifiable/Attainment
                
                
                  Pennington County
                  
                  Unclassifiable/Attainment
                
                
                  Pine County
                  
                  Unclassifiable/Attainment
                
                
                  Pipestone County
                  
                  Unclassifiable/Attainment
                
                
                  Polk County
                  
                  Unclassifiable/Attainment
                
                
                  Pope County
                  
                  Unclassifiable/Attainment
                
                
                  Red Lake County
                  
                  Unclassifiable/Attainment
                
                
                  Redwood County
                  
                  Unclassifiable/Attainment
                
                
                  Renville County
                  
                  Unclassifiable/Attainment
                
                
                  Rice County
                  
                  Unclassifiable/Attainment
                
                
                  Rock County
                  
                  Unclassifiable/Attainment
                
                
                  Roseau County
                  
                  Unclassifiable/Attainment
                
                
                  St. Louis County
                  
                  Unclassifiable/Attainment
                
                
                  Sherburne County
                  
                  Unclassifiable/Attainment
                
                
                  Sibley County
                  
                  Unclassifiable/Attainment
                
                
                  Stearns County
                  
                  Unclassifiable/Attainment
                
                
                  Steele County
                  
                  Unclassifiable/Attainment
                
                
                  Stevens County
                  
                  Unclassifiable/Attainment
                
                
                  Swift County
                  
                  Unclassifiable/Attainment
                
                
                  Todd County
                  
                  Unclassifiable/Attainment
                
                
                  Traverse County
                  
                  Unclassifiable/Attainment
                
                
                  Wabasha County
                  
                  Unclassifiable/Attainment
                
                
                  Wadena County
                  
                  Unclassifiable/Attainment
                
                
                  Waseca County
                  
                  Unclassifiable/Attainment
                
                
                  Watonwan County
                  
                  Unclassifiable/Attainment
                
                
                  Wilkin County
                  
                  Unclassifiable/Attainment
                
                
                  Winona County
                  
                  Unclassifiable/Attainment
                
                
                  Wright County
                  
                  Unclassifiable/Attainment
                
                
                  Yellow Medicine County
                  
                  Unclassifiable/Attainment
                
                
                  a Includes Indian Country located in each county or area, except as otherwise specified.
                
                  1 This date is June 15, 2004, unless otherwise noted.
              
              
                Minnesota—2008 8-Hour Ozone NAAQS
                [Primary and Secondary]
                
                  Designated area
                  Designation
                  Date 1
                  
                  Type
                  Classification
                  Date 1
                  
                  Type
                
                
                  Statewide and Any Areas of Indian Country
                  
                  Unclassifiable/Attainment
                
                
                  1 This date is July 20, 2012, unless otherwise noted.
              
              
                Minnesota—1978 Lead NAAQS
                
                  Designated area
                  Designation
                  Date
                  Type
                  Classification
                  Date
                  Type
                
                
                  Dakota County
                  12/19/94
                  Attainment
                
                
                  Rest of State not designated.
                
              
              
                Minnesota—2015 8-Hour Ozone NAAQS
                [Primary and Secondary]
                
                  Designated area 1
                  
                  Designation
                  Date 2
                  
                  Type
                  Classification
                  Date
                  Type
                
                
                  Aitkin County
                  
                  Attainment/Unclassifiable
                
                
                  Anoka County
                  
                  Attainment/Unclassifiable
                
                
                  Becker County
                  
                  Attainment/Unclassifiable
                
                
                  Beltrami County
                  
                  Attainment/Unclassifiable
                
                
                  Benton County
                  
                  Attainment/Unclassifiable
                
                
                  Big Stone County
                  
                  Attainment/Unclassifiable
                
                
                  
                  Blue Earth County
                  
                  Attainment/Unclassifiable
                
                
                  Brown County
                  
                  Attainment/Unclassifiable
                
                
                  Carlton County
                  
                  Attainment/Unclassifiable
                
                
                  Carver County
                  
                  Attainment/Unclassifiable
                
                
                  Cass County
                  
                  Attainment/Unclassifiable
                
                
                  Chippewa County
                  
                  Attainment/Unclassifiable
                
                
                  Chisago County
                  
                  Attainment/Unclassifiable
                
                
                  Clay County
                  
                  Attainment/Unclassifiable
                
                
                  Clearwater County
                  
                  Attainment/Unclassifiable
                
                
                  Cook County
                  
                  Attainment/Unclassifiable
                
                
                  Cottonwood County
                  
                  Attainment/Unclassifiable
                
                
                  Crow Wing County
                  
                  Attainment/Unclassifiable
                
                
                  Dakota County
                  
                  Attainment/Unclassifiable
                
                
                  Dodge County
                  
                  Attainment/Unclassifiable
                
                
                  Douglas County
                  
                  Attainment/Unclassifiable
                
                
                  Faribault County
                  
                  Attainment/Unclassifiable
                
                
                  Fillmore County
                  
                  Attainment/Unclassifiable
                
                
                  Freeborn County
                  
                  Attainment/Unclassifiable
                
                
                  Goodhue County
                  
                  Attainment/Unclassifiable
                
                
                  Grant County
                  
                  Attainment/Unclassifiable
                
                
                  Hennepin County
                  
                  Attainment/Unclassifiable
                
                
                  Houston County
                  
                  Attainment/Unclassifiable
                
                
                  Hubbard County
                  
                  Attainment/Unclassifiable
                
                
                  Isanti County
                  
                  Attainment/Unclassifiable
                
                
                  Itasca County
                  
                  Attainment/Unclassifiable
                
                
                  Jackson County
                  
                  Attainment/Unclassifiable
                
                
                  Kanabec County
                  
                  Attainment/Unclassifiable
                
                
                  Kandiyohi County
                  
                  Attainment/Unclassifiable
                
                
                  Kittson County
                  
                  Attainment/Unclassifiable
                
                
                  Koochiching County
                  
                  Attainment/Unclassifiable
                
                
                  Lac qui Parle County
                  
                  Attainment/Unclassifiable
                
                
                  Lake County
                  
                  Attainment/Unclassifiable
                
                
                  Lake of the Woods County
                  
                  Attainment/Unclassifiable
                
                
                  Le Sueur County
                  
                  Attainment/Unclassifiable
                
                
                  Lincoln County
                  
                  Attainment/Unclassifiable
                
                
                  Lyon County
                  
                  Attainment/Unclassifiable
                
                
                  McLeod County
                  
                  Attainment/Unclassifiable
                
                
                  Mahnomen County
                  
                  Attainment/Unclassifiable
                
                
                  Marshall County
                  
                  Attainment/Unclassifiable
                
                
                  Martin County
                  
                  Attainment/Unclassifiable
                
                
                  Meeker County
                  
                  Attainment/Unclassifiable
                
                
                  Mille Lacs County
                  
                  Attainment/Unclassifiable
                
                
                  Morrison County
                  
                  Attainment/Unclassifiable
                
                
                  Mower County
                  
                  Attainment/Unclassifiable
                
                
                  Murray County
                  
                  Attainment/Unclassifiable
                
                
                  Nicollet County
                  
                  Attainment/Unclassifiable
                
                
                  Nobles County
                  
                  Attainment/Unclassifiable
                
                
                  Norman County
                  
                  Attainment/Unclassifiable
                
                
                  Olmsted County
                  
                  Attainment/Unclassifiable
                
                
                  Otter Tail County
                  
                  Attainment/Unclassifiable
                
                
                  Pennington County
                  
                  Attainment/Unclassifiable
                
                
                  Pine County
                  
                  Attainment/Unclassifiable
                
                
                  Pipestone County
                  
                  Attainment/Unclassifiable
                
                
                  Polk County
                  
                  Attainment/Unclassifiable
                
                
                  Pope County
                  
                  Attainment/Unclassifiable
                
                
                  Ramsey County
                  
                  Attainment/Unclassifiable
                
                
                  Red Lake County
                  
                  Attainment/Unclassifiable
                
                
                  Redwood County
                  
                  Attainment/Unclassifiable
                
                
                  Renville County
                  
                  Attainment/Unclassifiable
                
                
                  Rice County
                  
                  Attainment/Unclassifiable
                
                
                  Rock County
                  
                  Attainment/Unclassifiable
                
                
                  Roseau County
                  
                  Attainment/Unclassifiable
                
                
                  St. Louis County
                  
                  Attainment/Unclassifiable
                
                
                  Scott County
                  
                  Attainment/Unclassifiable
                
                
                  Sherburne County
                  
                  Attainment/Unclassifiable
                
                
                  Sibley County
                  
                  Attainment/Unclassifiable
                
                
                  Stearns County
                  
                  Attainment/Unclassifiable
                
                
                  Steele County
                  
                  Attainment/Unclassifiable
                
                
                  Stevens County
                  
                  Attainment/Unclassifiable
                
                
                  
                  Swift County
                  
                  Attainment/Unclassifiable
                
                
                  Todd County
                  
                  Attainment/Unclassifiable
                
                
                  Traverse County
                  
                  Attainment/Unclassifiable
                
                
                  Wabasha County
                  
                  Attainment/Unclassifiable
                
                
                  Wadena County
                  
                  Attainment/Unclassifiable
                
                
                  Waseca County
                  
                  Attainment/Unclassifiable
                
                
                  Washington County
                  
                  Attainment/Unclassifiable
                
                
                  Watonwan County
                  
                  Attainment/Unclassifiable
                
                
                  Wilkin County
                  
                  Attainment/Unclassifiable
                
                
                  Winona County
                  
                  Attainment/Unclassifiable
                
                
                  Wright County
                  
                  Attainment/Unclassifiable
                
                
                  Yellow Medicine County
                  
                  Attainment/Unclassifiable
                
                
                  Fond du Lac Band of Lake Superior Chippewa Indian Tribe 3
                  
                  
                  Attainment/Unclassifiable
                
                
                  1 Includes any Indian country in each county or area, unless otherwise specified. EPA is not determining the boundaries of any area of Indian country in this table, including any area of Indian country located in the larger designation area. The inclusion of any Indian country in the designation area is not a determination that the state has regulatory authority under the Clean Air Act for such Indian country.
                
                  2 This date is January 16, 2018, unless otherwise noted.
                
                  3 Includes Indian country of the tribe listed in this table located in the identified area. Information pertaining to areas of Indian country in this table is intended for Clean Air Act planning purposes only and is not an EPA determination of Indian country status or any Indian country boundary. EPA lacks the authority to establish Indian country land status, and is making no determination of Indian country boundaries, in this table.
              
              
                Minnesota—2008 Lead NAAQS
                
                  Designated area
                  Designation for the 2008 NAAQS a
                  
                  Date 1
                  
                  Type
                
                
                  Eagan, MN:
                
                
                  Dakota County (part)
                  12/31/10
                  Nonattainment.
                
                
                  Portions of Dakota County that are bounded by: Lone Oak Rd. (County Rd. 26) to the north, County Rd. 63 to the east, Wescott Rd. to the south, and Lexington Ave. (County Rd. 43) to the west.
                
                
                  Rest of State
                  
                  Unclassifiable/Attainment.
                
                
                  a Includes Indian Country located in each county or area, except as otherwise specified.
                
                  1 December 31, 2011 unless otherwise noted.
              
              [58 FR 50277, Sept. 27, 1993]
              
                Editorial Note:
                For Federal Register citations affecting § 81.324, see the List of CFR Sections Affected, which appears in the Finding Aids section of the printed volume and at www.govinfo.gov.
                
              
            
            
              § 81.325
              Mississippi.
              
                Mississippi—TSP
                
                  Designated area
                  Does not meet primary standards
                  Does not meet secondary standards
                  Cannot be classified
                  Better than national standards
                
                
                  Adams County
                  
                  
                  
                  X
                
                
                  Alcorn County
                  
                  
                  
                  X
                
                
                  Amite County
                  
                  
                  
                  X
                
                
                  Attala County
                  
                  
                  
                  X
                
                
                  Benton County
                  
                  
                  
                  X
                
                
                  Bolivar County
                  
                  
                  
                  X
                
                
                  Calhoun County
                  
                  
                  
                  X
                
                
                  Carroll County
                  
                  
                  
                  X
                
                
                  Chickasaw County
                  
                  
                  
                  X
                
                
                  Choctaw County
                  
                  
                  
                  X
                
                
                  Clairborne County
                  
                  
                  
                  X
                
                
                  Clarke County
                  
                  
                  
                  X
                
                
                  Clay County
                  
                  
                  
                  X
                
                
                  Coahoma County
                  
                  
                  
                  X
                
                
                  
                  Copiah County
                  
                  
                  
                  X
                
                
                  Covington County
                  
                  
                  
                  X
                
                
                  DeSoto County
                  
                  
                  
                  X
                
                
                  Forrest County
                  
                  
                  
                  X
                
                
                  Franklin County
                  
                  
                  
                  X
                
                
                  George County
                  
                  
                  
                  X
                
                
                  Greene County
                  
                  
                  
                  X
                
                
                  Grenada County
                  
                  
                  
                  X
                
                
                  Hancock County
                  
                  
                  
                  X
                
                
                  Harrison County
                  
                  
                  
                  X
                
                
                  Hinds County
                  
                  
                  
                  X
                
                
                  Holmes County
                  
                  
                  
                  X
                
                
                  Humphreys County
                  
                  
                  
                  X
                
                
                  Issaquena County
                  
                  
                  
                  X
                
                
                  Ittawamba County
                  
                  
                  
                  X
                
                
                  Jackson County
                  
                  
                  
                  X
                
                
                  Jasper County
                  
                  
                  
                  X
                
                
                  Jefferson County
                  
                  
                  
                  X
                
                
                  Jefferson Davis County
                  
                  
                  
                  X
                
                
                  Jones County
                  
                  
                  
                  X
                
                
                  Kemper County
                  
                  
                  
                  X
                
                
                  Lafayette County
                  
                  
                  
                  X
                
                
                  Lamar County
                  
                  
                  
                  X
                
                
                  Lauderdale County
                  
                  
                  
                  X
                
                
                  Lawerence County
                  
                  
                  
                  X
                
                
                  Leake County
                  
                  
                  
                  X
                
                
                  Lee County
                  
                  
                  
                  X
                
                
                  Leflore County
                  
                  
                  
                  X
                
                
                  Lincoln County
                  
                  
                  
                  X
                
                
                  Lowndes County
                  
                  
                  
                  X
                
                
                  Madison County
                  
                  
                  
                  X
                
                
                  Marion County
                  
                  
                  
                  X
                
                
                  Marshall County
                  
                  
                  
                  X
                
                
                  Monroe County
                  
                  
                  
                  X
                
                
                  Montgomery County
                  
                  
                  
                  X
                
                
                  Neshoba County
                  
                  
                  
                  X
                
                
                  Newton County
                  
                  
                  
                  X
                
                
                  Noxubee County
                  
                  
                  
                  X
                
                
                  Oktibbeha County
                  
                  
                  
                  X
                
                
                  Panola County
                  
                  
                  
                  X
                
                
                  Pearl River County
                  
                  
                  
                  X
                
                
                  Perry County
                  
                  
                  
                  X
                
                
                  Pike County
                  
                  
                  
                  X
                
                
                  Pontotoc County
                  
                  
                  
                  X
                
                
                  Prentiss County
                  
                  
                  
                  X
                
                
                  Quitman County
                  
                  
                  
                  X
                
                
                  Rankin County
                  
                  
                  
                  X
                
                
                  Scott County
                  
                  
                  
                  X
                
                
                  Sharkey County
                  
                  
                  
                  X
                
                
                  Simpson County
                  
                  
                  
                  X
                
                
                  Smith County
                  
                  
                  
                  X
                
                
                  Stone County
                  
                  
                  
                  X
                
                
                  Sunflower County
                  
                  
                  
                  X
                
                
                  Tallahatchie County
                  
                  
                  
                  X
                
                
                  Tate County
                  
                  
                  
                  X
                
                
                  Tippah County
                  
                  
                  
                  X
                
                
                  Tishomingo County
                  
                  
                  
                  X
                
                
                  Tunica County
                  
                  
                  
                  X
                
                
                  Union County
                  
                  
                  
                  X
                
                
                  Walthall County
                  
                  
                  
                  X
                
                
                  Warren County
                  
                  
                  
                  X
                
                
                  Washington County
                  
                  
                  
                  X
                
                
                  Wayne County
                  
                  
                  
                  X
                
                
                  Webster County
                  
                  
                  
                  X
                
                
                  Wilkinson County
                  
                  
                  
                  X
                
                
                  Winston County
                  
                  
                  
                  X
                
                
                  Yalobusha County
                  
                  
                  
                  X
                
                
                  Yazoo County
                  
                  
                  
                  X
                
              
              
              
                Mississippi—1971 Sulfur Dioxide NAAQS
                [Primary and Secondary]
                
                  Designated area
                  Does not meet primary standards
                  Does not meet secondary standards
                  Cannot be classified
                  Better than national standards
                
                
                  Adams County
                  
                  
                  
                  X
                
                
                  Alcorn County
                  
                  
                  
                  X
                
                
                  Amite County
                  
                  
                  
                  X
                
                
                  Attala County
                  
                  
                  
                  X
                
                
                  Benton County
                  
                  
                  
                  X
                
                
                  Bolivar County
                  
                  
                  
                  X
                
                
                  Calhoun County
                  
                  
                  
                  X
                
                
                  Carroll County
                  
                  
                  
                  X
                
                
                  Chickasaw County
                  
                  
                  
                  X
                
                
                  Choctaw County
                  
                  
                  
                  X
                
                
                  Clairborne County
                  
                  
                  
                  X
                
                
                  Clarke County
                  
                  
                  
                  X
                
                
                  Clay County
                  
                  
                  
                  X
                
                
                  Coahoma County
                  
                  
                  
                  X
                
                
                  Copiah County
                  
                  
                  
                  X
                
                
                  Covington County
                  
                  
                  
                  X
                
                
                  DeSoto County
                  
                  
                  
                  X
                
                
                  Forest County
                  
                  
                  
                  X
                
                
                  Franklin County
                  
                  
                  
                  X
                
                
                  George County
                  
                  
                  
                  X
                
                
                  Greene County
                  
                  
                  
                  X
                
                
                  Grenada County
                  
                  
                  
                  X
                
                
                  Hancock County
                  
                  
                  
                  X
                
                
                  Harrison County
                  
                  
                  
                  X
                
                
                  Hinds County
                  
                  
                  
                  X
                
                
                  Holmes County
                  
                  
                  
                  X
                
                
                  Humphreys County
                  
                  
                  
                  X
                
                
                  Issaquena County
                  
                  
                  
                  X
                
                
                  Ittawamba County
                  
                  
                  
                  X
                
                
                  Jackson County
                  
                  
                  
                  X
                
                
                  Jasper County
                  
                  
                  
                  X
                
                
                  Jefferson County
                  
                  
                  
                  X
                
                
                  Jefferson Davis County
                  
                  
                  
                  X
                
                
                  Jones County
                  
                  
                  
                  X
                
                
                  Kemper County
                  
                  
                  
                  X
                
                
                  Lafayette County
                  
                  
                  
                  X
                
                
                  Lamar County
                  
                  
                  
                  X
                
                
                  Lauderdale County
                  
                  
                  
                  X
                
                
                  Lawrence County
                  
                  
                  
                  X
                
                
                  Leake County
                  
                  
                  
                  X
                
                
                  Lee County
                  
                  
                  
                  X
                
                
                  Leflore County
                  
                  
                  
                  X
                
                
                  Lincoln County
                  
                  
                  
                  X
                
                
                  Lowndes County
                  
                  
                  
                  X
                
                
                  Madison County
                  
                  
                  
                  X
                
                
                  Marion County
                  
                  
                  
                  X
                
                
                  Marshall County
                  
                  
                  
                  X
                
                
                  Monroe County
                  
                  
                  
                  X
                
                
                  Montgomery County
                  
                  
                  
                  X
                
                
                  Neshoba County
                  
                  
                  
                  X
                
                
                  Newton County
                  
                  
                  
                  X
                
                
                  Noxubee County
                  
                  
                  
                  X
                
                
                  Oktibbeha County
                  
                  
                  
                  X
                
                
                  Panola County
                  
                  
                  
                  X
                
                
                  Pearl River County
                  
                  
                  
                  X
                
                
                  Perry County
                  
                  
                  
                  X
                
                
                  Pike County
                  
                  
                  
                  X
                
                
                  Pontotoc County
                  
                  
                  
                  X
                
                
                  Prentiss County
                  
                  
                  
                  X
                
                
                  Quitman County
                  
                  
                  
                  X
                
                
                  Rankin County
                  
                  
                  
                  X
                
                
                  Scott County
                  
                  
                  
                  X
                
                
                  Sharkey County
                  
                  
                  
                  X
                
                
                  Simpson County
                  
                  
                  
                  X
                
                
                  Smith County
                  
                  
                  
                  X
                
                
                  Stone County
                  
                  
                  
                  X
                
                
                  Sunflower County
                  
                  
                  
                  X
                
                
                  Tallahatchie County
                  
                  
                  
                  X
                
                
                  
                  Tate County
                  
                  
                  
                  X
                
                
                  Tippah County
                  
                  
                  
                  X
                
                
                  Tishomingo County
                  
                  
                  
                  X
                
                
                  Tunica County
                  
                  
                  
                  X
                
                
                  Union County
                  
                  
                  
                  X
                
                
                  Walthall County
                  
                  
                  
                  X
                
                
                  Warren County
                  
                  
                  
                  X
                
                
                  Washington County
                  
                  
                  
                  X
                
                
                  Wayne County
                  
                  
                  
                  X
                
                
                  Webster County
                  
                  
                  
                  X
                
                
                  Wilkinson County
                  
                  
                  
                  X
                
                
                  Winston County
                  
                  
                  
                  X
                
                
                  Yalobusha County
                  
                  
                  
                  X
                
                
                  Yazoo County
                  
                  
                  
                  X
                
              
              
                Mississippi—2010 Sulfur Dioxide NAAQS
                [Primary]
                
                  Designated area 1
                  
                  Designation
                  Date 2
                  
                  Type
                
                
                  Adams County
                  
                  Attainment/Unclassifiable.
                
                
                  Alcorn County
                  
                  Attainment/Unclassifiable.
                
                
                  Amite County
                  
                  Attainment/Unclassifiable.
                
                
                  Attala County
                  
                  Attainment/Unclassifiable.
                
                
                  Benton County
                  
                  Attainment/Unclassifiable.
                
                
                  Bolivar County
                  
                  Attainment/Unclassifiable.
                
                
                  Calhoun County
                  
                  Attainment/Unclassifiable.
                
                
                  Carroll County
                  
                  Attainment/Unclassifiable.
                
                
                  Chickasaw County
                  
                  Attainment/Unclassifiable.
                
                
                  Choctaw County
                  
                  Attainment/Unclassifiable.
                
                
                  Claiborne County
                  
                  Attainment/Unclassifiable.
                
                
                  Clarke County
                  
                  Attainment/Unclassifiable.
                
                
                  Clay County
                  
                  Attainment/Unclassifiable.
                
                
                  Coahoma County
                  
                  Attainment/Unclassifiable.
                
                
                  Copiah County
                  
                  Attainment/Unclassifiable.
                
                
                  Covington County
                  
                  Attainment/Unclassifiable.
                
                
                  DeSoto County
                  
                  Attainment/Unclassifiable.
                
                
                  Forrest County
                  
                  Attainment/Unclassifiable.
                
                
                  Franklin County
                  
                  Attainment/Unclassifiable.
                
                
                  George County
                  
                  Attainment/Unclassifiable.
                
                
                  Greene County
                  
                  Attainment/Unclassifiable.
                
                
                  Grenada County
                  
                  Attainment/Unclassifiable.
                
                
                  Hancock County
                  
                  Attainment/Unclassifiable.
                
                
                  Harrison County
                  
                  Attainment/Unclassifiable.
                
                
                  Hinds County
                  
                  Attainment/Unclassifiable.
                
                
                  Holmes County
                  
                  Attainment/Unclassifiable.
                
                
                  Humphreys County
                  
                  Attainment/Unclassifiable.
                
                
                  Issaquena County
                  
                  Attainment/Unclassifiable.
                
                
                  Itawamba County
                  
                  Attainment/Unclassifiable.
                
                
                  Jackson County
                  
                  Attainment/Unclassifiable.
                
                
                  Jasper County
                  
                  Attainment/Unclassifiable.
                
                
                  Jefferson County
                  
                  Attainment/Unclassifiable.
                
                
                  Jefferson Davis County
                  
                  Attainment/Unclassifiable.
                
                
                  Jones County
                  
                  Attainment/Unclassifiable.
                
                
                  Kemper County
                  
                  Attainment/Unclassifiable.
                
                
                  Lafayette County
                  
                  Attainment/Unclassifiable.
                
                
                  Lamar County, MS
                  9/12/16
                  Attainment/Unclassifiable.
                
                
                  Lauderdale County
                  
                  Attainment/Unclassifiable.
                
                
                  Lawrence County
                  
                  Attainment/Unclassifiable.
                
                
                  Leake County
                  
                  Attainment/Unclassifiable.
                
                
                  Lee County
                  
                  Attainment/Unclassifiable.
                
                
                  Leflore County
                  
                  Attainment/Unclassifiable.
                
                
                  Lincoln County
                  
                  Attainment/Unclassifiable.
                
                
                  Lowndes County
                  
                  Attainment/Unclassifiable.
                
                
                  Madison County
                  
                  Attainment/Unclassifiable.
                
                
                  
                  Marion County
                  
                  Attainment/Unclassifiable.
                
                
                  Marshall County
                  
                  Attainment/Unclassifiable.
                
                
                  Monroe County
                  
                  Attainment/Unclassifiable.
                
                
                  Montgomery County
                  
                  Attainment/Unclassifiable.
                
                
                  Neshoba County
                  
                  Attainment/Unclassifiable.
                
                
                  Newton County
                  
                  Attainment/Unclassifiable.
                
                
                  Noxubee County
                  
                  Attainment/Unclassifiable.
                
                
                  Oktibbeha County
                  
                  Attainment/Unclassifiable.
                
                
                  Panola County
                  
                  Attainment/Unclassifiable.
                
                
                  Pearl River County
                  
                  Attainment/Unclassifiable.
                
                
                  Perry County
                  
                  Attainment/Unclassifiable.
                
                
                  Pike County
                  
                  Attainment/Unclassifiable.
                
                
                  Pontotoc County
                  
                  Attainment/Unclassifiable.
                
                
                  Prentiss County
                  
                  Attainment/Unclassifiable.
                
                
                  Quitman County
                  
                  Attainment/Unclassifiable.
                
                
                  Rankin County
                  
                  Attainment/Unclassifiable.
                
                
                  Scott County
                  
                  Attainment/Unclassifiable.
                
                
                  Sharkey County
                  
                  Attainment/Unclassifiable.
                
                
                  Simpson County
                  
                  Attainment/Unclassifiable.
                
                
                  Smith County
                  
                  Attainment/Unclassifiable.
                
                
                  Stone County
                  
                  Attainment/Unclassifiable.
                
                
                  Sunflower County
                  
                  Attainment/Unclassifiable.
                
                
                  Tallahatchie County
                  
                  Attainment/Unclassifiable.
                
                
                  Tate County
                  
                  Attainment/Unclassifiable.
                
                
                  Tippah County
                  
                  Attainment/Unclassifiable.
                
                
                  Tishomingo County
                  
                  Attainment/Unclassifiable.
                
                
                  Tunica County
                  
                  Attainment/Unclassifiable.
                
                
                  Union County
                  
                  Attainment/Unclassifiable.
                
                
                  Walthall County
                  
                  Attainment/Unclassifiable.
                
                
                  Warren County
                  
                  Attainment/Unclassifiable.
                
                
                  Washington County
                  
                  Attainment/Unclassifiable.
                
                
                  Wayne County
                  
                  Attainment/Unclassifiable.
                
                
                  Webster County
                  
                  Attainment/Unclassifiable.
                
                
                  Wilkinson County
                  
                  Attainment/Unclassifiable.
                
                
                  Winston County
                  
                  Attainment/Unclassifiable.
                
                
                  Yalobusha County
                  
                  Attainment/Unclassifiable.
                
                
                  Yazoo County
                  
                  Attainment/Unclassifiable.
                
                
                  1 Includes any Indian country in each county or area, unless otherwise specified. EPA is not determining the boundaries of any area of Indian country in this table, including any area of Indian country located in the larger designation area. The inclusion of any Indian country in the designation area is not a determination that the state has regulatory authority under the Clean Air Act for such Indian country.
                
                  2 This date is April 9, 2018, unless otherwise noted.
              
              
                Mississippi—Carbon Monoxide
                
                  Designated Area
                  Designation
                  Date 1
                  
                  Type
                  Classification
                  Date 1
                  
                  Type
                
                
                  Statewide
                  
                  Unclassifiable/Attainment
                
                
                  Adams County
                
                
                  Alcorn County
                
                
                  Amite County
                
                
                  Attala County
                
                
                  Benton County
                
                
                  Bolivar County
                
                
                  Calhoun County
                
                
                  Carroll County
                
                
                  Chickasaw County
                
                
                  Choctaw County
                
                
                  Claiborne County
                
                
                  Clarke County
                
                
                  Clay County
                
                
                  Coahoma County
                
                
                  Copiah County
                
                
                  Covington County
                
                
                  DeSoto County
                
                
                  Forrest County
                
                
                  Franklin County
                
                
                  
                  George County
                
                
                  Greene County
                
                
                  Grenada County
                
                
                  Hancock County
                
                
                  Harrison County
                
                
                  Hinds County
                
                
                  Holmes County
                
                
                  Humphreys County
                
                
                  Issaquena County
                
                
                  Itawamba County
                
                
                  Jackson County
                
                
                  Jasper County
                
                
                  Jefferson County
                
                
                  Jefferson Davis County
                
                
                  Jones County
                
                
                  Kemper County
                
                
                  Lafayette County
                
                
                  Lamar County
                
                
                  Lauderdale County
                
                
                  Lawrence County
                
                
                  Leake County
                
                
                  Lee County
                
                
                  Leflore County
                
                
                  Lincoln County
                
                
                  Lowndes County
                
                
                  Madison County
                
                
                  Marion County
                
                
                  Marshall County
                
                
                  Monroe County
                
                
                  Montgomery County
                
                
                  Neshoba County
                
                
                  Newton County
                
                
                  Noxubee County
                
                
                  Oktibbeha County
                
                
                  Panola County
                
                
                  Pearl River County
                
                
                  Perry County
                
                
                  Pike County
                
                
                  Pontotoc County
                
                
                  Prentiss County
                
                
                  Quitman County
                
                
                  Rankin County
                
                
                  Scott County
                
                
                  Sharkey County
                
                
                  Simpson County
                
                
                  Smith County
                
                
                  Stone County
                
                
                  Sunflower County
                
                
                  Tallahatchie County
                
                
                  Tate County
                
                
                  Tippah County
                
                
                  Tishomingo County
                
                
                  Tunica County
                
                
                  Union County
                
                
                  Walthall County
                
                
                  Warren County
                
                
                  Washington County
                
                
                  Wayne County
                
                
                  Webster County
                
                
                  Wilkinson County
                
                
                  Winston County
                
                
                  Yalobusha County
                
                
                  Yazoo County
                
                
                  1 This date is November 15, 1990, unless otherwise noted.
              
              
              
                Mississippi—Ozone (1-Hour Standard)2
                
                
                  Designated area
                  Designation
                  Date 1
                  
                  Type
                  Classification
                  Date 1
                  
                  Type
                
                
                  Memphis:
                
                
                  De Soto County
                  11/15/90
                  Unclassifiable/Attainment
                  11/15/90
                
                
                  Statewide
                  
                  Unclassifiable/Attainment
                
                
                  Adams County
                
                
                  Alcorn County
                
                
                  Amite County
                
                
                  Attala County
                
                
                  Benton County
                
                
                  Bolivar County
                
                
                  Calhoun County
                
                
                  Carroll County
                
                
                  Chickasaw County
                
                
                  Choctaw County
                
                
                  Claiborne County
                
                
                  Clarke County
                
                
                  Clay County
                
                
                  Coahoma County
                
                
                  Copiah County
                
                
                  Covington County
                
                
                  Forrest County
                
                
                  Franklin County
                
                
                  George County
                
                
                  Greene County
                
                
                  Grenada County
                
                
                  Hancock County
                
                
                  Harrison County
                
                
                  Hinds County
                
                
                  Holmes County
                
                
                  Humphreys County
                
                
                  Issaquena County
                
                
                  Itawamba County
                
                
                  Jackson County
                
                
                  Jasper County
                
                
                  Jefferson County
                
                
                  Jefferson Davis County
                
                
                  Jones County
                
                
                  Kemper County
                
                
                  Lafayette County
                
                
                  Lamar County
                
                
                  Lauderdale County
                
                
                  Lawrence County
                
                
                  Leake County
                
                
                  Lee County
                
                
                  Leflore County
                
                
                  Lincoln County
                
                
                  Lowndes County
                
                
                  Madison County
                
                
                  Marion County
                
                
                  Marshall County
                
                
                  Monroe County
                
                
                  Montgomery County
                
                
                  Neshoba County
                
                
                  Newton County
                
                
                  Noxubee County
                
                
                  Oktibbeha County
                
                
                  Panola County
                
                
                  Pearl River County
                
                
                  Perry County
                
                
                  Pike County
                
                
                  Pontotoc County
                
                
                  Prentiss County
                
                
                  Quitman County
                
                
                  Rankin County
                
                
                  Scott County
                
                
                  Sharkey County
                
                
                  Simpson County
                
                
                  Smith County
                
                
                  Stone County
                
                
                  Sunflower County
                
                
                  Tallahatchie County
                
                
                  
                  Tate County
                
                
                  Tippah County
                
                
                  Tishomingo County
                
                
                  Tunica County
                
                
                  Union County
                
                
                  Walthall County
                
                
                  Warren County
                
                
                  Washington County
                
                
                  Wayne County
                
                
                  Webster County
                
                
                  Wilkinson County
                
                
                  Winston County
                
                
                  Yalobusha County
                
                
                  Yazoo County
                
                
                  1 This date is October 18, 2000, unless otherwise noted.
                
                  2 The 1-hour ozone standard is revoked effective June 15, 2005 for all areas in Mississippi.
              
              
                Mississippi—1997 Annual PM2.5 NAAQS
                [Primary and Secondary]
                
                  Designated area
                  Designation a
                  
                  Date 1
                  
                  Type
                  Classification
                  Date
                  Type
                
                
                  Statewide:
                
                
                  Adams County
                  
                  Unclassifiable/Attainment.
                
                
                  Alcorn County
                  
                  Unclassifiable/Attainment.
                
                
                  Amite County
                  
                  Unclassifiable/Attainment.
                
                
                  Attala County
                  
                  Unclassifiable/Attainment.
                
                
                  Benton County
                  
                  Unclassifiable/Attainment.
                
                
                  Bolivar County
                  
                  Unclassifiable/Attainment.
                
                
                  Calhoun County
                  
                  Unclassifiable/Attainment.
                
                
                  Carroll County
                  
                  Unclassifiable/Attainment.
                
                
                  Chickasaw County
                  
                  Unclassifiable/Attainment.
                
                
                  Choctaw County
                  
                  Unclassifiable/Attainment.
                
                
                  Claiborne County
                  
                  Unclassifiable/Attainment.
                
                
                  Clarke County
                  
                  Unclassifiable/Attainment.
                
                
                  Clay County
                  
                  Unclassifiable/Attainment.
                
                
                  Coahoma County
                  
                  Unclassifiable/Attainment.
                
                
                  Copiah County
                  
                  Unclassifiable/Attainment.
                
                
                  Covington County
                  
                  Unclassifiable/Attainment.
                
                
                  DeSoto County
                  
                  Unclassifiable/Attainment.
                
                
                  Forrest County
                  
                  Unclassifiable/Attainment.
                
                
                  Franklin County
                  
                  Unclassifiable/Attainment.
                
                
                  George County
                  
                  Unclassifiable/Attainment.
                
                
                  Greene County
                  
                  Unclassifiable/Attainment.
                
                
                  Grenada County
                  
                  Unclassifiable/Attainment.
                
                
                  Hancock County
                  
                  Unclassifiable/Attainment.
                
                
                  Harrison County
                  
                  Unclassifiable/Attainment.
                
                
                  Hinds County
                  
                  Unclassifiable/Attainment.
                
                
                  Holmes County
                  
                  Unclassifiable/Attainment.
                
                
                  Humphreys County
                  
                  Unclassifiable/Attainment.
                
                
                  Issaquena County
                  
                  Unclassifiable/Attainment.
                
                
                  Itawamba County
                  
                  Unclassifiable/Attainment.
                
                
                  Jackson County
                  
                  Unclassifiable/Attainment.
                
                
                  Jasper County
                  
                  Unclassifiable/Attainment.
                
                
                  Jefferson County
                  
                  Unclassifiable/Attainment.
                
                
                  Jefferson Davis County
                  
                  Unclassifiable/Attainment.
                
                
                  Jones County
                  
                  Unclassifiable/Attainment.
                
                
                  Kemper County
                  
                  Unclassifiable/Attainment.
                
                
                  Lafayette County
                  
                  Unclassifiable/Attainment.
                
                
                  Lamar County
                  
                  Unclassifiable/Attainment.
                
                
                  Lauderdale County
                  
                  Unclassifiable/Attainment.
                
                
                  Lawrence County
                  
                  Unclassifiable/Attainment.
                
                
                  Leake County
                  
                  Unclassifiable/Attainment.
                
                
                  Lee County
                  
                  Unclassifiable/Attainment.
                
                
                  Leflore County
                  
                  Unclassifiable/Attainment.
                
                
                  Lincoln County
                  
                  Unclassifiable/Attainment.
                
                
                  Lowndes County
                  
                  Unclassifiable/Attainment.
                
                
                  Madison County
                  
                  Unclassifiable/Attainment.
                
                
                  
                  Marion County
                  
                  Unclassifiable/Attainment.
                
                
                  Marshall County
                  
                  Unclassifiable/Attainment.
                
                
                  Monroe County
                  
                  Unclassifiable/Attainment.
                
                
                  Montgomery County
                  
                  Unclassifiable/Attainment.
                
                
                  Neshoba County
                  
                  Unclassifiable/Attainment.
                
                
                  Newton County
                  
                  Unclassifiable/Attainment.
                
                
                  Noxubee County
                  
                  Unclassifiable/Attainment.
                
                
                  Oktibbeha County
                  
                  Unclassifiable/Attainment.
                
                
                  Panola County
                  
                  Unclassifiable/Attainment.
                
                
                  Pearl River County
                  
                  Unclassifiable/Attainment.
                
                
                  Perry County
                  
                  Unclassifiable/Attainment.
                
                
                  Pike County
                  
                  Unclassifiable/Attainment.
                
                
                  Pontotoc County
                  
                  Unclassifiable/Attainment.
                
                
                  Prentiss County
                  
                  Unclassifiable/Attainment.
                
                
                  Quitman County
                  
                  Unclassifiable/Attainment.
                
                
                  Rankin County
                  
                  Unclassifiable/Attainment.
                
                
                  Scott County
                  
                  Unclassifiable/Attainment.
                
                
                  Sharkey County
                  
                  Unclassifiable/Attainment.
                
                
                  Simpson County
                  
                  Unclassifiable/Attainment.
                
                
                  Smith County
                  
                  Unclassifiable/Attainment.
                
                
                  Stone County
                  
                  Unclassifiable/Attainment.
                
                
                  Sunflower County
                  
                  Unclassifiable/Attainment.
                
                
                  Tallahatchie County
                  
                  Unclassifiable/Attainment.
                
                
                  Tate County
                  
                  Unclassifiable/Attainment.
                
                
                  Tippah County
                  
                  Unclassifiable/Attainment.
                
                
                  Tishomingo County
                  
                  Unclassifiable/Attainment.
                
                
                  Tunica County
                  
                  Unclassifiable/Attainment.
                
                
                  Union County
                  
                  Unclassifiable/Attainment.
                
                
                  Walthall County
                  
                  Unclassifiable/Attainment.
                
                
                  Warren County
                  
                  Unclassifiable/Attainment.
                
                
                  Washington County
                  
                  Unclassifiable/Attainment.
                
                
                  Wayne County
                  
                  Unclassifiable/Attainment.
                
                
                  Webster County
                  
                  Unclassifiable/Attainment.
                
                
                  Wilkinson County
                  
                  Unclassifiable/Attainment.
                
                
                  Winston County
                  
                  Unclassifiable/Attainment.
                
                
                  Yalobusha County
                  
                  Unclassifiable/Attainment.
                
                
                  Yazoo County
                  
                  Unclassifiable/Attainment.
                
                
                  a Includes Indian Country located in each county or area, except as otherwise specified.
                
                  1 This date is 90 days after January 5, 2005, unless otherwise noted.
              
              
                Mississippi—2012 Annual PM2.5 NAAQS
                [Primary]
                
                  Designated area 1
                  
                  Designation
                  Date 2
                  
                  Type
                  Classification
                  Date 2
                  
                  Type
                
                
                  Statewide:
                
                
                  Adams County
                  
                  Unclassifiable/Attainment
                
                
                  Alcorn County
                  
                  Unclassifiable/Attainment
                
                
                  Amite County
                  
                  Unclassifiable/Attainment
                
                
                  Attala County
                  
                  Unclassifiable/Attainment
                
                
                  Benton County
                  
                  Unclassifiable/Attainment
                
                
                  Bolivar County
                  
                  Unclassifiable/Attainment
                
                
                  Calhoun County
                  
                  Unclassifiable/Attainment
                
                
                  Carroll County
                  
                  Unclassifiable/Attainment
                
                
                  Chickasaw County
                  
                  Unclassifiable/Attainment
                
                
                  Choctaw County
                  
                  Unclassifiable/Attainment
                
                
                  Claiborne County
                  
                  Unclassifiable/Attainment
                
                
                  Clarke County
                  
                  Unclassifiable/Attainment
                
                
                  Clay County
                  
                  Unclassifiable/Attainment
                
                
                  Coahoma County
                  
                  Unclassifiable/Attainment
                
                
                  Copiah County
                  
                  Unclassifiable/Attainment
                
                
                  Covington County
                  
                  Unclassifiable/Attainment
                
                
                  DeSoto County
                  
                  Unclassifiable/Attainment
                
                
                  Forrest County
                  
                  Unclassifiable/Attainment
                
                
                  Franklin County
                  
                  Unclassifiable/Attainment
                
                
                  George County
                  
                  Unclassifiable/Attainment
                
                
                  
                  Greene County
                  
                  Unclassifiable/Attainment
                
                
                  Grenada County
                  
                  Unclassifiable/Attainment
                
                
                  Hancock County
                  
                  Unclassifiable/Attainment
                
                
                  Harrison County
                  
                  Unclassifiable/Attainment
                
                
                  Hinds County
                  
                  Unclassifiable/Attainment
                
                
                  Holmes County
                  
                  Unclassifiable/Attainment
                
                
                  Humphreys County
                  
                  Unclassifiable/Attainment
                
                
                  Issaquena County
                  
                  Unclassifiable/Attainment
                
                
                  Itawamba County
                  
                  Unclassifiable/Attainment
                
                
                  Jackson County
                  
                  Unclassifiable/Attainment
                
                
                  Jasper County
                  
                  Unclassifiable/Attainment
                
                
                  Jefferson County
                  
                  Unclassifiable/Attainment
                
                
                  Jefferson Davis County
                  
                  Unclassifiable/Attainment
                
                
                  Jones County
                  
                  Unclassifiable/Attainment
                
                
                  Kemper County
                  
                  Unclassifiable/Attainment
                
                
                  Lafayette County
                  
                  Unclassifiable/Attainment
                
                
                  Lamar County
                  
                  Unclassifiable/Attainment
                
                
                  Lauderdale County
                  
                  Unclassifiable/Attainment
                
                
                  Lawrence County
                  
                  Unclassifiable/Attainment
                
                
                  Leake County
                  
                  Unclassifiable/Attainment
                
                
                  Lee County
                  
                  Unclassifiable/Attainment
                
                
                  Leflore County
                  
                  Unclassifiable/Attainment
                
                
                  Lincoln County
                  
                  Unclassifiable/Attainment
                
                
                  Lowndes County
                  
                  Unclassifiable/Attainment
                
                
                  Madison County
                  
                  Unclassifiable/Attainment
                
                
                  Marion County
                  
                  Unclassifiable/Attainment
                
                
                  Marshall County
                  
                  Unclassifiable/Attainment
                
                
                  Monroe County
                  
                  Unclassifiable/Attainment
                
                
                  Montgomery County
                  
                  Unclassifiable/Attainment
                
                
                  Neshoba County
                  
                  Unclassifiable/Attainment
                
                
                  Newton County
                  
                  Unclassifiable/Attainment
                
                
                  Noxubee County
                  
                  Unclassifiable/Attainment
                
                
                  Oktibbeha County
                  
                  Unclassifiable/Attainment
                
                
                  Panola County
                  
                  Unclassifiable/Attainment
                
                
                  Pearl River County
                  
                  Unclassifiable/Attainment
                
                
                  Perry County
                  
                  Unclassifiable/Attainment
                
                
                  Pike County
                  
                  Unclassifiable/Attainment
                
                
                  Pontotoc County
                  
                  Unclassifiable/Attainment
                
                
                  Prentiss County
                  
                  Unclassifiable/Attainment
                
                
                  Quitman County
                  
                  Unclassifiable/Attainment
                
                
                  Rankin County
                  
                  Unclassifiable/Attainment
                
                
                  Scott County
                  
                  Unclassifiable/Attainment
                
                
                  Sharkey County
                  
                  Unclassifiable/Attainment
                
                
                  Simpson County
                  
                  Unclassifiable/Attainment
                
                
                  Smith County
                  
                  Unclassifiable/Attainment
                
                
                  Stone County
                  
                  Unclassifiable/Attainment
                
                
                  Sunflower County
                  
                  Unclassifiable/Attainment
                
                
                  Tallahatchie County
                  
                  Unclassifiable/Attainment
                
                
                  Tate County
                  
                  Unclassifiable/Attainment
                
                
                  Tippah County
                  
                  Unclassifiable/Attainment
                
                
                  Tishomingo County
                  
                  Unclassifiable/Attainment
                
                
                  Tunica County
                  
                  Unclassifiable/Attainment
                
                
                  Union County
                  
                  Unclassifiable/Attainment
                
                
                  Walthall County
                  
                  Unclassifiable/Attainment
                
                
                  Warren County
                  
                  Unclassifiable/Attainment
                
                
                  Washington County
                  
                  Unclassifiable/Attainment
                
                
                  Wayne County
                  
                  Unclassifiable/Attainment
                
                
                  Webster County
                  
                  Unclassifiable/Attainment
                
                
                  Wilkinson County
                  
                  Unclassifiable/Attainment
                
                
                  Winston County
                  
                  Unclassifiable/Attainment
                
                
                  Yalobusha County
                  
                  Unclassifiable/Attainment
                
                
                  Yazoo County
                  
                  Unclassifiable/Attainment
                
                
                  1 Includes areas of Indian country located in each county or area, except as otherwise specified.
                
                  2 This date is April 15, 2015, unless otherwise noted.
              
              
              
                Mississippi—1997 24-Hour PM2.5 NAAQS
                [Primary and Secondary]
                
                  Designated area
                  Designation a
                  
                  Date1
                  
                  Type
                  Classification
                  Date
                  Type
                
                
                  Statewide:
                
                
                  Adams County
                  
                  Unclassifiable/Attainment.
                
                
                  Alcorn County
                  
                  Unclassifiable/Attainment.
                
                
                  Amite County
                  
                  Unclassifiable/Attainment.
                
                
                  Attala County
                  
                  Unclassifiable/Attainment.
                
                
                  Benton County
                  
                  Unclassifiable/Attainment.
                
                
                  Bolivar County
                  
                  Unclassifiable/Attainment.
                
                
                  Calhoun County
                  
                  Unclassifiable/Attainment.
                
                
                  Carroll County
                  
                  Unclassifiable/Attainment.
                
                
                  Chickasaw County
                  
                  Unclassifiable/Attainment.
                
                
                  Choctaw County
                  
                  Unclassifiable/Attainment.
                
                
                  Claiborne County
                  
                  Unclassifiable/Attainment.
                
                
                  Clarke County
                  
                  Unclassifiable/Attainment.
                
                
                  Clay County
                  
                  Unclassifiable/Attainment.
                
                
                  Coahoma County
                  
                  Unclassifiable/Attainment.
                
                
                  Copiah County
                  
                  Unclassifiable/Attainment.
                
                
                  Covington County
                  
                  Unclassifiable/Attainment.
                
                
                  DeSoto County
                  
                  Unclassifiable/Attainment.
                
                
                  Forrest County
                  
                  Unclassifiable/Attainment.
                
                
                  Franklin County
                  
                  Unclassifiable/Attainment.
                
                
                  George County
                  
                  Unclassifiable/Attainment.
                
                
                  Greene County
                  
                  Unclassifiable/Attainment.
                
                
                  Grenada County
                  
                  Unclassifiable/Attainment.
                
                
                  Hancock County
                  
                  Unclassifiable/Attainment.
                
                
                  Harrison County
                  
                  Unclassifiable/Attainment.
                
                
                  Hinds County
                  
                  Unclassifiable/Attainment.
                
                
                  Holmes County
                  
                  Unclassifiable/Attainment.
                
                
                  Humphreys County
                  
                  Unclassifiable/Attainment.
                
                
                  Issaquena County
                  
                  Unclassifiable/Attainment.
                
                
                  Itawamba County
                  
                  Unclassifiable/Attainment.
                
                
                  Jackson County
                  
                  Unclassifiable/Attainment.
                
                
                  Jasper County
                  
                  Unclassifiable/Attainment.
                
                
                  Jefferson County
                  
                  Unclassifiable/Attainment.
                
                
                  Jefferson Davis County
                  
                  Unclassifiable/Attainment.
                
                
                  Jones County
                  
                  Unclassifiable/Attainment.
                
                
                  Kemper County
                  
                  Unclassifiable/Attainment.
                
                
                  Lafayette County
                  
                  Unclassifiable/Attainment.
                
                
                  Lamar County
                  
                  Unclassifiable/Attainment.
                
                
                  Lauderdale County
                  
                  Unclassifiable/Attainment.
                
                
                  Lawrence County
                  
                  Unclassifiable/Attainment.
                
                
                  Leake County
                  
                  Unclassifiable/Attainment.
                
                
                  Lee County
                  
                  Unclassifiable/Attainment.
                
                
                  Leflore County
                  
                  Unclassifiable/Attainment.
                
                
                  Lincoln County
                  
                  Unclassifiable/Attainment.
                
                
                  Lowndes County
                  
                  Unclassifiable/Attainment.
                
                
                  Madison County
                  
                  Unclassifiable/Attainment.
                
                
                  Marion County
                  
                  Unclassifiable/Attainment.
                
                
                  Marshall County
                  
                  Unclassifiable/Attainment.
                
                
                  Monroe County
                  
                  Unclassifiable/Attainment.
                
                
                  Montgomery County
                  
                  Unclassifiable/Attainment.
                
                
                  Neshoba County
                  
                  Unclassifiable/Attainment.
                
                
                  Newton County
                  
                  Unclassifiable/Attainment.
                
                
                  Noxubee County
                  
                  Unclassifiable/Attainment.
                
                
                  Oktibbeha County
                  
                  Unclassifiable/Attainment.
                
                
                  Panola County
                  
                  Unclassifiable/Attainment.
                
                
                  Pearl River County
                  
                  Unclassifiable/Attainment.
                
                
                  Perry County
                  
                  Unclassifiable/Attainment.
                
                
                  Pike County
                  
                  Unclassifiable/Attainment.
                
                
                  Pontotoc County
                  
                  Unclassifiable/Attainment.
                
                
                  Prentiss County
                  
                  Unclassifiable/Attainment.
                
                
                  Quitman County
                  
                  Unclassifiable/Attainment.
                
                
                  Rankin County
                  
                  Unclassifiable/Attainment.
                
                
                  Scott County
                  
                  Unclassifiable/Attainment.
                
                
                  Sharkey County
                  
                  Unclassifiable/Attainment.
                
                
                  Simpson County
                  
                  Unclassifiable/Attainment.
                
                
                  Smith County
                  
                  Unclassifiable/Attainment.
                
                
                  Stone County
                  
                  Unclassifiable/Attainment.
                
                
                  Sunflower County
                  
                  Unclassifiable/Attainment.
                
                
                  Tallahatchie County
                  
                  Unclassifiable/Attainment.
                
                
                  
                  Tate County
                  
                  Unclassifiable/Attainment.
                
                
                  Tippah County
                  
                  Unclassifiable/Attainment.
                
                
                  Tishomingo County
                  
                  Unclassifiable/Attainment.
                
                
                  Tunica County
                  
                  Unclassifiable/Attainment.
                
                
                  Union County
                  
                  Unclassifiable/Attainment.
                
                
                  Walthall County
                  
                  Unclassifiable/Attainment.
                
                
                  Warren County
                  
                  Unclassifiable/Attainment.
                
                
                  Washington County
                  
                  Unclassifiable/Attainment.
                
                
                  Wayne County
                  
                  Unclassifiable/Attainment.
                
                
                  Webster County
                  
                  Unclassifiable/Attainment.
                
                
                  Wilkinson County
                  
                  Unclassifiable/Attainment.
                
                
                  Winston County
                  
                  Unclassifiable/Attainment.
                
                
                  Yalobusha County
                  
                  Unclassifiable/Attainment.
                
                
                  Yazoo County
                  
                  Unclassifiable/Attainment.
                
                
                  a Includes Indian Country located in each county or area, except as otherwise specified.
                
                  1 This date is 90 days after January 5, 2005, unless otherwise noted.
              
              
                Mississippi—2006 24-Hour PM2.5 NAAQS
                [Primary and Secondary]
                
                  Designated area
                  Designation a
                  
                  Date 1
                  
                  Type
                  Classification
                  Date
                  Type
                
                
                  Statewide:
                
                
                  Adams County
                  
                  Unclassifiable/Attainment.
                
                
                  Alcorn County
                  
                  Unclassifiable/Attainment.
                
                
                  Amite County
                  
                  Unclassifiable/Attainment.
                
                
                  Attala County
                  
                  Unclassifiable/Attainment.
                
                
                  Benton County
                  
                  Unclassifiable/Attainment.
                
                
                  Bolivar County
                  
                  Unclassifiable/Attainment.
                
                
                  Calhoun County
                  
                  Unclassifiable/Attainment.
                
                
                  Carroll County
                  
                  Unclassifiable/Attainment.
                
                
                  Chickasaw County
                  
                  Unclassifiable/Attainment.
                
                
                  Choctaw County
                  
                  Unclassifiable/Attainment.
                
                
                  Claiborne County
                  
                  Unclassifiable/Attainment.
                
                
                  Clarke County
                  
                  Unclassifiable/Attainment.
                
                
                  Clay County
                  
                  Unclassifiable/Attainment.
                
                
                  Coahoma County
                  
                  Unclassifiable/Attainment.
                
                
                  Copiah County
                  
                  Unclassifiable/Attainment.
                
                
                  Covington County
                  
                  Unclassifiable/Attainment.
                
                
                  DeSoto County
                  
                  Unclassifiable/Attainment.
                
                
                  Forrest County
                  
                  Unclassifiable/Attainment.
                
                
                  Franklin County
                  
                  Unclassifiable/Attainment.
                
                
                  George County
                  
                  Unclassifiable/Attainment.
                
                
                  Greene County
                  
                  Unclassifiable/Attainment.
                
                
                  Grenada County
                  
                  Unclassifiable/Attainment.
                
                
                  Hancock County
                  
                  Unclassifiable/Attainment.
                
                
                  Harrison County
                  
                  Unclassifiable/Attainment.
                
                
                  Hinds County
                  
                  Unclassifiable/Attainment.
                
                
                  Holmes County
                  
                  Unclassifiable/Attainment.
                
                
                  Humphreys County
                  
                  Unclassifiable/Attainment.
                
                
                  Issaquena County
                  
                  Unclassifiable/Attainment.
                
                
                  Itawamba County
                  
                  Unclassifiable/Attainment.
                
                
                  Jackson County
                  
                  Unclassifiable/Attainment.
                
                
                  Jasper County
                  
                  Unclassifiable/Attainment.
                
                
                  Jefferson County
                  
                  Unclassifiable/Attainment.
                
                
                  Jefferson Davis County
                  
                  Unclassifiable/Attainment.
                
                
                  Jones County
                  
                  Unclassifiable/Attainment.
                
                
                  Kemper County
                  
                  Unclassifiable/Attainment.
                
                
                  Lafayette County
                  
                  Unclassifiable/Attainment.
                
                
                  Lamar County
                  
                  Unclassifiable/Attainment.
                
                
                  Lauderdale County
                  
                  Unclassifiable/Attainment.
                
                
                  Lawrence County
                  
                  Unclassifiable/Attainment.
                
                
                  Leake County
                  
                  Unclassifiable/Attainment.
                
                
                  Lee County
                  
                  Unclassifiable/Attainment.
                
                
                  Leflore County
                  
                  Unclassifiable/Attainment.
                
                
                  Lincoln County
                  
                  Unclassifiable/Attainment.
                
                
                  
                  Lowndes County
                  
                  Unclassifiable/Attainment.
                
                
                  Madison County
                  
                  Unclassifiable/Attainment.
                
                
                  Marion County
                  
                  Unclassifiable/Attainment.
                
                
                  Marshall County
                  
                  Unclassifiable/Attainment.
                
                
                  Monroe County
                  
                  Unclassifiable/Attainment.
                
                
                  Montgomery County
                  
                  Unclassifiable/Attainment.
                
                
                  Neshoba County
                  
                  Unclassifiable/Attainment.
                
                
                  Newton County
                  
                  Unclassifiable/Attainment.
                
                
                  Noxubee County
                  
                  Unclassifiable/Attainment.
                
                
                  Oktibbeha County
                  
                  Unclassifiable/Attainment.
                
                
                  Panola County
                  
                  Unclassifiable/Attainment.
                
                
                  Pearl River County
                  
                  Unclassifiable/Attainment.
                
                
                  Perry County
                  
                  Unclassifiable/Attainment.
                
                
                  Pike County
                  
                  Unclassifiable/Attainment.
                
                
                  Pontotoc County
                  
                  Unclassifiable/Attainment.
                
                
                  Prentiss County
                  
                  Unclassifiable/Attainment.
                
                
                  Quitman County
                  
                  Unclassifiable/Attainment.
                
                
                  Rankin County
                  
                  Unclassifiable/Attainment.
                
                
                  Scott County
                  
                  Unclassifiable/Attainment.
                
                
                  Sharkey County
                  
                  Unclassifiable/Attainment.
                
                
                  Simpson County
                  
                  Unclassifiable/Attainment.
                
                
                  Smith County
                  
                  Unclassifiable/Attainment.
                
                
                  Stone County
                  
                  Unclassifiable/Attainment.
                
                
                  Sunflower County
                  
                  Unclassifiable/Attainment.
                
                
                  Tallahatchie County
                  
                  Unclassifiable/Attainment.
                
                
                  Tate County
                  
                  Unclassifiable/Attainment.
                
                
                  Tippah County
                  
                  Unclassifiable/Attainment.
                
                
                  Tishomingo County
                  
                  Unclassifiable/Attainment.
                
                
                  Tunica County
                  
                  Unclassifiable/Attainment.
                
                
                  Union County
                  
                  Unclassifiable/Attainment.
                
                
                  Walthall County
                  
                  Unclassifiable/Attainment.
                
                
                  Warren County
                  
                  Unclassifiable/Attainment.
                
                
                  Washington County
                  
                  Unclassifiable/Attainment.
                
                
                  Wayne County
                  
                  Unclassifiable/Attainment.
                
                
                  Webster County
                  
                  Unclassifiable/Attainment.
                
                
                  Wilkinson County
                  
                  Unclassifiable/Attainment.
                
                
                  Winston County
                  
                  Unclassifiable/Attainment.
                
                
                  Yalobusha County
                  
                  Unclassifiable/Attainment.
                
                
                  Yazoo County
                  
                  Unclassifiable/Attainment.
                
                
                  a Includes Indian Country located in each county or area, except as otherwise specified.
                
                  1 This date is 30 days after November 13, 2009, unless otherwise noted.
              
              
                Mississippi—NO2 (1971 Annual Standard)
                
                  Designated area
                  Does not meet primary standards
                  Cannot be classified or better than national standards
                
                
                  Statewide
                  
                  X
                
              
              
                Mississippi—NO2 (2010 1-Hour Standard)
                
                  Designated area
                  Designation a
                  
                  Date 1
                  
                  Type
                
                
                  Adams County
                  
                  Unclassifiable/Attainment.
                
                
                  Alcorn County
                  
                  Unclassifiable/Attainment.
                
                
                  Amite County
                  
                  Unclassifiable/Attainment.
                
                
                  Attala County
                  
                  Unclassifiable/Attainment.
                
                
                  Benton County
                  
                  Unclassifiable/Attainment.
                
                
                  Bolivar County
                  
                  Unclassifiable/Attainment.
                
                
                  Calhoun County
                  
                  Unclassifiable/Attainment.
                
                
                  Carroll County
                  
                  Unclassifiable/Attainment.
                
                
                  Chickasaw County
                  
                  Unclassifiable/Attainment.
                
                
                  Choctaw County
                  
                  Unclassifiable/Attainment.
                
                
                  Claiborne County
                  
                  Unclassifiable/Attainment.
                
                
                  
                  Clarke County
                  
                  Unclassifiable/Attainment.
                
                
                  Clay County
                  
                  Unclassifiable/Attainment.
                
                
                  Coahoma County
                  
                  Unclassifiable/Attainment.
                
                
                  Copiah County
                  
                  Unclassifiable/Attainment.
                
                
                  Covington County
                  
                  Unclassifiable/Attainment.
                
                
                  DeSoto County
                  
                  Unclassifiable/Attainment.
                
                
                  Forrest County
                  
                  Unclassifiable/Attainment.
                
                
                  Franklin County
                  
                  Unclassifiable/Attainment.
                
                
                  George County
                  
                  Unclassifiable/Attainment.
                
                
                  Greene County
                  
                  Unclassifiable/Attainment.
                
                
                  Grenada County
                  
                  Unclassifiable/Attainment.
                
                
                  Hancock County
                  
                  Unclassifiable/Attainment.
                
                
                  Harrison County
                  
                  Unclassifiable/Attainment.
                
                
                  Hinds County
                  
                  Unclassifiable/Attainment.
                
                
                  Holmes County
                  
                  Unclassifiable/Attainment.
                
                
                  Humphreys County
                  
                  Unclassifiable/Attainment.
                
                
                  Issaquena County
                  
                  Unclassifiable/Attainment.
                
                
                  Itawamba County
                  
                  Unclassifiable/Attainment.
                
                
                  Jackson County
                  
                  Unclassifiable/Attainment.
                
                
                  Jasper County
                  
                  Unclassifiable/Attainment.
                
                
                  Jefferson County
                  
                  Unclassifiable/Attainment.
                
                
                  Jefferson Davis County
                  
                  Unclassifiable/Attainment.
                
                
                  Jones County
                  
                  Unclassifiable/Attainment.
                
                
                  Kemper County
                  
                  Unclassifiable/Attainment.
                
                
                  Lafayette County
                  
                  Unclassifiable/Attainment.
                
                
                  Lamar County
                  
                  Unclassifiable/Attainment.
                
                
                  Lauderdale County
                  
                  Unclassifiable/Attainment.
                
                
                  Lawrence County
                  
                  Unclassifiable/Attainment.
                
                
                  Leake County
                  
                  Unclassifiable/Attainment.
                
                
                  Lee County
                  
                  Unclassifiable/Attainment.
                
                
                  Leflore County
                  
                  Unclassifiable/Attainment.
                
                
                  Lincoln County
                  
                  Unclassifiable/Attainment.
                
                
                  Lowndes County
                  
                  Unclassifiable/Attainment.
                
                
                  Madison County
                  
                  Unclassifiable/Attainment.
                
                
                  Marion County
                  
                  Unclassifiable/Attainment.
                
                
                  Marshall County
                  
                  Unclassifiable/Attainment.
                
                
                  Monroe County
                  
                  Unclassifiable/Attainment.
                
                
                  Montgomery County
                  
                  Unclassifiable/Attainment.
                
                
                  Neshoba County
                  
                  Unclassifiable/Attainment.
                
                
                  Newton County
                  
                  Unclassifiable/Attainment.
                
                
                  Noxubee County
                  
                  Unclassifiable/Attainment.
                
                
                  Oktibbeha County
                  
                  Unclassifiable/Attainment.
                
                
                  Panola County
                  
                  Unclassifiable/Attainment.
                
                
                  Pearl River County
                  
                  Unclassifiable/Attainment.
                
                
                  Perry County
                  
                  Unclassifiable/Attainment.
                
                
                  Pike County
                  
                  Unclassifiable/Attainment.
                
                
                  Pontotoc County
                  
                  Unclassifiable/Attainment.
                
                
                  Prentiss County
                  
                  Unclassifiable/Attainment.
                
                
                  Quitman County
                  
                  Unclassifiable/Attainment.
                
                
                  Rankin County
                  
                  Unclassifiable/Attainment.
                
                
                  Scott County
                  
                  Unclassifiable/Attainment.
                
                
                  Sharkey County
                  
                  Unclassifiable/Attainment.
                
                
                  Simpson County
                  
                  Unclassifiable/Attainment.
                
                
                  Smith County
                  
                  Unclassifiable/Attainment.
                
                
                  Stone County
                  
                  Unclassifiable/Attainment.
                
                
                  Sunflower County
                  
                  Unclassifiable/Attainment.
                
                
                  Tallahatchie County
                  
                  Unclassifiable/Attainment.
                
                
                  Tate County
                  
                  Unclassifiable/Attainment.
                
                
                  Tippah County
                  
                  Unclassifiable/Attainment.
                
                
                  Tishomingo County
                  
                  Unclassifiable/Attainment.
                
                
                  Tunica County
                  
                  Unclassifiable/Attainment.
                
                
                  Union County
                  
                  Unclassifiable/Attainment.
                
                
                  Walthall County
                  
                  Unclassifiable/Attainment.
                
                
                  Warren County
                  
                  Unclassifiable/Attainment.
                
                
                  Washington County
                  
                  Unclassifiable/Attainment.
                
                
                  Wayne County
                  
                  Unclassifiable/Attainment.
                
                
                  Webster County
                  
                  Unclassifiable/Attainment.
                
                
                  Wilkinson County
                  
                  Unclassifiable/Attainment.
                
                
                  Winston County
                  
                  Unclassifiable/Attainment.
                
                
                  Yalobusha County
                  
                  Unclassifiable/Attainment.
                
                
                  
                  Yazoo County
                  
                  Unclassifiable/Attainment.
                
                
                  a Includes Indian Country located in each county or area, except as otherwise specified.
                
                  1 This date is 90 days after October 31, 2011, unless otherwise noted.
              
              
                Mississippi—1997 8-Hour Ozone NAAQS
                [Primary and Secondary]
                
                  Designated area
                  Designation a
                  
                  Date 1
                  
                  Type
                  Category/classification
                  Date 1
                  
                  Type
                
                
                  Statewide
                  
                  Unclassifiable/Attainment.
                
                
                  Adams County
                
                
                  Alcorn County
                
                
                  Amite County
                
                
                  Attala County
                
                
                  Benton County
                
                
                  Bolivar County
                
                
                  Calhoun County
                
                
                  Carroll County
                
                
                  Chickasaw County
                
                
                  Choctaw County
                
                
                  Claiborne County
                
                
                  Clarke County
                
                
                  Clay County
                
                
                  Coahoma County
                
                
                  Copiah County
                
                
                  Covington County
                
                
                  DeSoto County
                
                
                  Forrest County
                
                
                  Franklin County
                
                
                  George County
                
                
                  Greene County
                
                
                  Grenada County
                
                
                  Hancock County
                
                
                  Harrison County
                
                
                  Hinds County
                
                
                  Holmes County
                
                
                  Humphreys County
                
                
                  Issaquena County
                
                
                  Itawamba County
                
                
                  Jackson County
                
                
                  Jasper County
                
                
                  Jefferson County
                
                
                  Jefferson Davis County
                
                
                  Jones County
                
                
                  Kemper County
                
                
                  Lafayette County
                
                
                  Lamar County
                
                
                  Lauderdale County
                
                
                  Lawrence County
                
                
                  Leake County
                
                
                  Lee County
                
                
                  Leflore County
                
                
                  Lincoln County
                
                
                  Lowndes County
                
                
                  Madison County
                
                
                  Marion County
                
                
                  Marshall County
                
                
                  Monroe County
                
                
                  Montgomery County
                
                
                  Neshoba County
                
                
                  Newton County
                
                
                  Noxubee County
                
                
                  Oktibbeha County
                
                
                  Panola County
                
                
                  Pearl River County
                
                
                  Perry County
                
                
                  Pike County
                
                
                  Pontotoc County
                
                
                  
                  Prentiss County
                
                
                  Quitman County
                
                
                  Rankin County
                
                
                  Scott County
                
                
                  Sharkey County
                
                
                  Simpson County
                
                
                  Smith County
                
                
                  Stone County
                
                
                  Sunflower County
                
                
                  Tallahatchie County
                
                
                  Tate County
                
                
                  Tippah County
                
                
                  Tishomingo County
                
                
                  Tunica County
                
                
                  Union County
                
                
                  Walthall County
                
                
                  Warren County
                
                
                  Washington County
                
                
                  Wayne County
                
                
                  Webster County
                
                
                  Wilkinson County
                
                
                  Winston County
                
                
                  Yalobusha County
                
                
                  Yazoo County
                
                
                  a Includes Indian Country located in each county or area, except as otherwise specified.
                
                  1 This date is June 15, 2004, unless otherwise noted.
              
              
                Mississippi—2008 8-Hour Ozone NAAQS
                [Primary and Secondary]
                
                  Designated area
                  Designation
                  Date1
                  
                  Type
                  Classification
                  Date1
                  
                  Type
                
                
                  Memphis, TN-MS-AR: 2
                  
                
                
                  DeSoto County (part) Portion along MPO Lines
                  4/8/16
                  Attainment
                
                
                  Rest of State: 3
                  
                
                
                  Adams County
                  
                  Unclassifiable/Attainment
                
                
                  Alcorn County
                  
                  Unclassifiable/Attainment
                
                
                  Amite County
                  
                  Unclassifiable/Attainment
                
                
                  Attala County
                  
                  Unclassifiable/Attainment
                
                
                  Benton County
                  
                  Unclassifiable/Attainment
                
                
                  Bolivar County
                  
                  Unclassifiable/Attainment
                
                
                  Calhoun County
                  
                  Unclassifiable/Attainment
                
                
                  Carroll County
                  
                  Unclassifiable/Attainment
                
                
                  Chickasaw County
                  
                  Unclassifiable/Attainment
                
                
                  Choctaw County
                  
                  Unclassifiable/Attainment
                
                
                  Claiborne County
                  
                  Unclassifiable/Attainment
                
                
                  Clarke County
                  
                  Unclassifiable/Attainment
                
                
                  Clay County
                  
                  Unclassifiable/Attainment.
                
                
                  Coahoma County
                  
                  Unclassifiable/Attainment
                
                
                  Copiah County
                  
                  Unclassifiable/Attainment
                
                
                  Covington County
                  
                  Unclassifiable/Attainment
                
                
                  DeSoto County (remainder)
                  
                  Unclassifiable/Attainment
                
                
                  Forrest County
                  
                  Unclassifiable/Attainment
                
                
                  Franklin County
                  
                  Unclassifiable/Attainment
                
                
                  George County
                  
                  Unclassifiable/Attainment
                
                
                  Greene County
                  
                  Unclassifiable/Attainment
                
                
                  Grenada County
                  
                  Unclassifiable/Attainment
                
                
                  Hancock County
                  
                  Unclassifiable/Attainment
                
                
                  Harrison County
                  
                  Unclassifiable/Attainment
                
                
                  Hinds County
                  
                  Unclassifiable/Attainment
                
                
                  Holmes County
                  
                  Unclassifiable/Attainment
                
                
                  Humphreys County
                  
                  Unclassifiable/Attainment
                
                
                  Issaquena County
                  
                  Unclassifiable/Attainment
                
                
                  Itawamba County
                  
                  Unclassifiable/Attainment
                
                
                  Jackson County
                  
                  Unclassifiable/Attainment
                
                
                  
                  Jasper County
                  
                  Unclassifiable/Attainment
                
                
                  Jefferson County
                  
                  Unclassifiable/Attainment
                
                
                  Jefferson Davis County
                  
                  Unclassifiable/Attainment
                
                
                  Jones County
                  
                  Unclassifiable/Attainment
                
                
                  Kemper County
                  
                  Unclassifiable/Attainment
                
                
                  Lafayette County
                  
                  Unclassifiable/Attainment
                
                
                  Lamar County
                  
                  Unclassifiable/Attainment
                
                
                  Lauderdale County
                  
                  Unclassifiable/Attainment
                
                
                  Lawrence County
                  
                  Unclassifiable/Attainment
                
                
                  Leake County
                  
                  Unclassifiable/Attainment
                
                
                  Lee County
                  
                  Unclassifiable/Attainment
                
                
                  Leflore County
                  
                  Unclassifiable/Attainment
                
                
                  Lincoln County
                  
                  Unclassifiable/Attainment
                
                
                  Lowndes County
                  
                  Unclassifiable/Attainment
                
                
                  Madison County
                  
                  Unclassifiable/Attainment
                
                
                  Marion County
                  
                  Unclassifiable/Attainment
                
                
                  Marshall County
                  
                  Unclassifiable/Attainment
                
                
                  Monroe County
                  
                  Unclassifiable/Attainment
                
                
                  Montgomery County
                  
                  Unclassifiable/Attainment
                
                
                  Neshoba County
                  
                  Unclassifiable/Attainment
                
                
                  Newton County
                  
                  Unclassifiable/Attainment
                
                
                  Noxubee County
                  
                  Unclassifiable/Attainment
                
                
                  Oktibbeha County
                  
                  Unclassifiable/Attainment
                
                
                  Panola County
                  
                  Unclassifiable/Attainment
                
                
                  Pearl River County
                  
                  Unclassifiable/Attainment
                
                
                  Perry County
                  
                  Unclassifiable/Attainment
                
                
                  Pike County
                  
                  Unclassifiable/Attainment
                
                
                  Pontotoc County
                  
                  Unclassifiable/Attainment
                
                
                  Prentiss County
                  
                  Unclassifiable/Attainment
                
                
                  Quitman County
                  
                  Unclassifiable/Attainment
                
                
                  Rankin County
                  
                  Unclassifiable/Attainment
                
                
                  Scott County
                  
                  Unclassifiable/Attainment
                
                
                  Sharkey County
                  
                  Unclassifiable/Attainment
                
                
                  Simpson County
                  
                  Unclassifiable/Attainment
                
                
                  Smith County
                  
                  Unclassifiable/Attainment
                
                
                  Stone County
                  
                  Unclassifiable/Attainment
                
                
                  Sunflower County
                  
                  Unclassifiable/Attainment
                
                
                  Tallahatchie County
                  
                  Unclassifiable/Attainment
                
                
                  Tate County.
                  
                  Unclassifiable/Attainment
                
                
                  Tippah County
                  
                  Unclassifiable/Attainment
                
                
                  Tishomingo County
                  
                  Unclassifiable/Attainment
                
                
                  Tunica County
                  
                  Unclassifiable/Attainment
                
                
                  Union County
                  
                  Unclassifiable/Attainment
                
                
                  Walthall County
                  
                  Unclassifiable/Attainment
                
                
                  Warren County
                  
                  Unclassifiable/Attainment
                
                
                  Washington County
                  
                  Unclassifiable/Attainment
                
                
                  Wayne County
                  
                  Unclassifiable/Attainment
                
                
                  Webster County
                  
                  Unclassifiable/Attainment
                
                
                  Wilkinson County
                  
                  Unclassifiable/Attainment
                
                
                  Winston County
                  
                  Unclassifiable/Attainment
                
                
                  Yalobusha County
                  
                  Unclassifiable/Attainment
                
                
                  Yazoo County
                  
                  Unclassifiable/Attainment
                
                
                  1 This date is July 20, 2012, unless otherwise noted.
                
                  2 Excludes Indian country located in each area, unless otherwise noted.
                
                  3 Includes any Indian country in each county or area, unless otherwise specified.
              
              
                Mississippi—2015 8-Hour Ozone NAAQS
                [Primary and Secondary]
                
                  Designated area 1
                  
                  Designation
                  Date 2
                  
                  Type
                  Classification
                  Date
                  Type
                
                
                  Adams County
                  
                  Attainment/Unclassifiable
                
                
                  Alcorn County
                  
                  Attainment/Unclassifiable
                
                
                  Amite County
                  
                  Attainment/Unclassifiable
                
                
                  Attala County
                  
                  Attainment/Unclassifiable
                
                
                  Benton County
                  
                  Attainment/Unclassifiable
                
                
                  Bolivar County
                  
                  Attainment/Unclassifiable
                
                
                  
                  Calhoun County
                  
                  Attainment/Unclassifiable
                
                
                  Carroll County
                  
                  Attainment/Unclassifiable
                
                
                  Chickasaw County
                  
                  Attainment/Unclassifiable
                
                
                  Choctaw County
                  
                  Attainment/Unclassifiable
                
                
                  Claiborne County
                  
                  Attainment/Unclassifiable
                
                
                  Clarke County
                  
                  Attainment/Unclassifiable
                
                
                  Clay County
                  
                  Attainment/Unclassifiable
                
                
                  Coahoma County
                  
                  Attainment/Unclassifiable
                
                
                  Copiah County
                  
                  Attainment/Unclassifiable
                
                
                  Covington County
                  
                  Attainment/Unclassifiable
                
                
                  DeSoto County
                  
                  Attainment/Unclassifiable
                
                
                  Forrest County
                  
                  Attainment/Unclassifiable
                
                
                  Franklin County
                  
                  Attainment/Unclassifiable
                
                
                  George County
                  
                  Attainment/Unclassifiable
                
                
                  Greene County
                  
                  Attainment/Unclassifiable
                
                
                  Grenada County
                  
                  Attainment/Unclassifiable
                
                
                  Hancock County
                  
                  Attainment/Unclassifiable
                
                
                  Harrison County
                  
                  Attainment/Unclassifiable
                
                
                  Hinds County
                  
                  Attainment/Unclassifiable
                
                
                  Holmes County
                  
                  Attainment/Unclassifiable
                
                
                  Humphreys County
                  
                  Attainment/Unclassifiable
                
                
                  Issaquena County
                  
                  Attainment/Unclassifiable
                
                
                  Itawamba County
                  
                  Attainment/Unclassifiable
                
                
                  Jackson County
                  
                  Attainment/Unclassifiable
                
                
                  Jasper County
                  
                  Attainment/Unclassifiable
                
                
                  Jefferson County
                  
                  Attainment/Unclassifiable
                
                
                  Jefferson Davis County
                  
                  Attainment/Unclassifiable
                
                
                  Jones County
                  
                  Attainment/Unclassifiable
                
                
                  Kemper County
                  
                  Attainment/Unclassifiable
                
                
                  Lafayette County
                  
                  Attainment/Unclassifiable
                
                
                  Lamar County
                  
                  Attainment/Unclassifiable
                
                
                  Lauderdale County
                  
                  Attainment/Unclassifiable
                
                
                  Lawrence County
                  
                  Attainment/Unclassifiable
                
                
                  Leake County
                  
                  Attainment/Unclassifiable
                
                
                  Lee County
                  
                  Attainment/Unclassifiable
                
                
                  Leflore County
                  
                  Attainment/Unclassifiable
                
                
                  Lincoln County
                  
                  Attainment/Unclassifiable
                
                
                  Lowndes County
                  
                  Attainment/Unclassifiable
                
                
                  Madison County
                  
                  Attainment/Unclassifiable
                
                
                  Marion County
                  
                  Attainment/Unclassifiable
                
                
                  Marshall County
                  
                  Attainment/Unclassifiable
                
                
                  Monroe County
                  
                  Attainment/Unclassifiable
                
                
                  Montgomery County
                  
                  Attainment/Unclassifiable
                
                
                  Neshoba County
                  
                  Attainment/Unclassifiable
                
                
                  Newton County
                  
                  Attainment/Unclassifiable
                
                
                  Noxubee County
                  
                  Attainment/Unclassifiable
                
                
                  Oktibbeha County
                  
                  Attainment/Unclassifiable
                
                
                  Panola County
                  
                  Attainment/Unclassifiable
                
                
                  Pearl River County
                  
                  Attainment/Unclassifiable
                
                
                  Perry County
                  
                  Attainment/Unclassifiable
                
                
                  Pike County
                  
                  Attainment/Unclassifiable
                
                
                  Pontotoc County
                  
                  Attainment/Unclassifiable
                
                
                  Prentiss County
                  
                  Attainment/Unclassifiable
                
                
                  Quitman County
                  
                  Attainment/Unclassifiable
                
                
                  Rankin County
                  
                  Attainment/Unclassifiable
                
                
                  Scott County
                  
                  Attainment/Unclassifiable
                
                
                  Sharkey County
                  
                  Attainment/Unclassifiable
                
                
                  Simpson County
                  
                  Attainment/Unclassifiable
                
                
                  Smith County
                  
                  Attainment/Unclassifiable
                
                
                  Stone County
                  
                  Attainment/Unclassifiable
                
                
                  Sunflower County
                  
                  Attainment/Unclassifiable
                
                
                  Tallahatchie County
                  
                  Attainment/Unclassifiable
                
                
                  Tate County
                  
                  Attainment/Unclassifiable
                
                
                  Tippah County
                  
                  Attainment/Unclassifiable
                
                
                  Tishomingo County
                  
                  Attainment/Unclassifiable
                
                
                  Tunica County
                  
                  Attainment/Unclassifiable
                
                
                  Union County
                  
                  Attainment/Unclassifiable
                
                
                  Walthall County
                  
                  Attainment/Unclassifiable
                
                
                  Warren County
                  
                  Attainment/Unclassifiable
                
                
                  
                  Washington County
                  
                  Attainment/Unclassifiable
                
                
                  Wayne County
                  
                  Attainment/Unclassifiable
                
                
                  Webster County
                  
                  Attainment/Unclassifiable
                
                
                  Wilkinson County
                  
                  Attainment/Unclassifiable
                
                
                  Winston County
                  
                  Attainment/Unclassifiable
                
                
                  Yalobusha County
                  
                  Attainment/Unclassifiable
                
                
                  Yazoo County
                  
                  Attainment/Unclassifiable
                
                
                  1 Includes any Indian country in each county or area, unless otherwise specified. EPA is not determining the boundaries of any area of Indian country in this table, including any area of Indian country located in the larger designation area. The inclusion of any Indian country in the designation area is not a determination that the state has regulatory authority under the Clean Air Act for such Indian country.
                
                  2 This date is January 16, 2018, unless otherwise noted.
              
              
                Mississippi—2008 Lead NAAQS
                
                  Designated area
                  Designation for the 2008 NAAQS a
                  
                  Date 1
                  
                  Type
                
                
                  Whole State
                  
                  Unclassifiable/Attainment.
                
                
                  a Includes Indian Country located in each county or area, except as otherwise specified.
                
                  1 December 31, 2011 unless otherwise noted.
              
              [43 FR 8964, Mar. 3, 1978]
              
                Editorial Note:
                For Federal Register citations affecting § 81.325, see the List of CFR Sections Affected, which appears in the Finding Aids section of the printed volume and at www.govinfo.gov.
                
              
            
            
              § 81.326
              Missouri.
              
                Missouri—TSP
                
                  Designated area
                  Does not meet primary standards
                  Does not meet secondary standards
                  Cannot be classified
                  Better than national standards
                
                
                  St. Louis AQCR (070):
                
                
                  St. Louis (an area extending west about 2 miles from the Mississippi River, north to near I-270 and south to about 1 mile beyond the city limits
                  
                  
                  X
                
                
                  Remainder of the city of St. Louis
                  
                  
                  X
                
                
                  Remainder of AQCR
                  
                  
                  
                  X
                
                
                  Kansas City AQCR (094):
                
                
                  Kansas City (an area extending approximately from the Kansas state line east along Red Bridge Road and 115th Street to Missouri Highway 291, then north to I-70, east to Missouri Highway 7, north to U.S. Highway 24 west to Missouri Highway 291, north to Missouri Highway 152, west to Missouri Highway 9, south to U.S. Highway FF, and due south to the state line)
                  
                  
                  X
                
                
                  St. Joseph: Within city limits
                  
                  
                  X
                
                
                  Remainder of AQCR
                  
                  
                  
                  X
                
                
                  Northern AQCR (137): Mexico (township 51 north, range 9 west)
                  
                  
                  X
                
                
                  Remainder of AQCR
                  
                  
                  
                  X
                
                
                  Southeastern AQCR (138)
                  
                  
                  
                  X
                
                
                  Remainder of AQCR
                  
                  
                  
                  X
                
                
                  Southwestern AQCR (139)
                  
                  
                  
                  X
                
                
                  1 EPA designation replaces State designation.
              
              
              
                Missouri—1971 Sulfur Dioxide NAAQS
                [Primary and Secondary]
                
                  Designated area
                  Does not meet primary standards
                  Does not meet secondary standards
                  Cannot be classified
                  Better than national standards
                
                
                  Northern AQCR (137):
                
                
                  Pike County
                  
                  
                  
                  X
                
                
                  Ralls County
                  
                  
                  
                  X
                
                
                  Remainder of AQCR
                  
                  
                  
                  X
                
                
                  Remainder of State
                  
                  
                  
                  X
                
              
              
                Missouri—2010 Sulfur Dioxide NAAQS
                [Primary]
                
                  Designated area 1 3
                  
                  Designation
                  Date 2
                  
                  Type
                
                
                  Jackson County, MO
                  10/4/13
                  Nonattainment.
                
                
                  Jackson County (part)
                
                
                  The portion of Jackson County bounded by I-70/I-670 and the Missouri River to the north; and, to the west of I-435 to the state line separating Missouri and Kansas.
                
                
                  Jefferson County, MO
                  10/4/13
                  Nonattainment.
                
                
                  Jefferson County (part)
                
                
                  That portion within Jefferson County described by connecting the following four sets of UTM coordinates moving in a clockwise manner:
                
                
                  (Herculaneum USGS Quadrangle)718360.283 4250477.056
                    729301.869 4250718.415
                    729704.134 4236840.30
                    718762.547 4236558.715
                  
                
                
                  (Festus USGS Quadrangle)718762.547 4236558.715
                    729704.134 4236840.30
                    730066.171 4223042.637
                    719124.585 4222680.6
                  
                
                
                  (Selma USGS Quadrangle)729704.134 4236840.30
                    730428.209 4236840.3
                    741047.984 4223283.996
                    730066.171 4223042.637
                  
                
                
                  (Valmeyer USGS Quadrangle)729301.869 4250718.415
                    731474.096 4250798.868
                    730428.209 4236840.3
                    729704.134 4236840.30
                  
                
                
                  Franklin-St. Charles Counties, MO
                  9/12/16
                  Unclassifiable.
                
                
                  Franklin County (part)
                
                
                  The eastern and western boundaries are Boles Township boundaries. The northern boundary is the Franklin County-St. Charles County Line. The southern boundary is Interstate 44.
                
                
                  St. Charles County (part)
                
                
                  The eastern and western boundaries are Boone Township boundaries. The northern boundary is Missouri Route D and Highway 94. The southern boundary is the Franklin County-St. Charles County Line.
                
                
                  Jackson County, MO
                  9/12/16
                  Unclassifiable.
                
                
                  Jackson County (part)
                
                
                  The northern boundary is the county line separating Jackson County from Clay and Ray Counties. The eastern boundary is the county line separating Jackson County from Lafayette County. The southern boundary is Interstates 70 and 470. The western boundary is Missouri Highway 291.
                
                
                  Adair County
                  
                  Attainment/Unclassifiable.
                
                
                  Andrew County
                  
                  Attainment/Unclassifiable.
                
                
                  Atchison County
                  
                  Attainment/Unclassifiable.
                
                
                  Audrain County
                  
                  Attainment/Unclassifiable.
                
                
                  Barry County
                  
                  Attainment/Unclassifiable.
                
                
                  
                  Barton County
                  
                  Attainment/Unclassifiable.
                
                
                  Bates County
                  
                  Attainment/Unclassifiable.
                
                
                  Benton County
                  
                  Attainment/Unclassifiable.
                
                
                  Bollinger County
                  
                  Attainment/Unclassifiable.
                
                
                  Boone County
                  
                  Attainment/Unclassifiable.
                
                
                  Buchanan County
                  
                  Attainment/Unclassifiable.
                
                
                  Butler County
                  
                  Attainment/Unclassifiable.
                
                
                  Caldwell County
                  
                  Attainment/Unclassifiable.
                
                
                  Callaway County
                  
                  Attainment/Unclassifiable.
                
                
                  Camden County
                  
                  Attainment/Unclassifiable.
                
                
                  Cape Girardeau County
                  
                  Attainment/Unclassifiable.
                
                
                  Carroll County
                  
                  Attainment/Unclassifiable.
                
                
                  Carter County
                  
                  Attainment/Unclassifiable.
                
                
                  Cass County
                  
                  Attainment/Unclassifiable.
                
                
                  Cedar County
                  
                  Attainment/Unclassifiable.
                
                
                  Chariton County
                  
                  Attainment/Unclassifiable.
                
                
                  Christian County
                  
                  Attainment/Unclassifiable.
                
                
                  Clark County
                  
                  Attainment/Unclassifiable.
                
                
                  Clay County
                  
                  Attainment/Unclassifiable.
                
                
                  Clinton County
                  
                  Attainment/Unclassifiable.
                
                
                  Cole County
                  
                  Attainment/Unclassifiable.
                
                
                  Cooper County
                  
                  Attainment/Unclassifiable.
                
                
                  Crawford County
                  
                  Attainment/Unclassifiable.
                
                
                  Dade County
                  
                  Attainment/Unclassifiable.
                
                
                  Dallas County
                  
                  Attainment/Unclassifiable.
                
                
                  Daviess County
                  
                  Attainment/Unclassifiable.
                
                
                  DeKalb County
                  
                  Attainment/Unclassifiable.
                
                
                  Dent County
                  
                  Attainment/Unclassifiable.
                
                
                  Douglas County
                  
                  Attainment/Unclassifiable.
                
                
                  Dunklin County
                  
                  Attainment/Unclassifiable.
                
                
                  Franklin County (part) (remainder)
                  
                  Attainment/Unclassifiable.
                
                
                  Gasconade County
                  
                  Attainment/Unclassifiable.
                
                
                  Gentry County
                  
                  Attainment/Unclassifiable.
                
                
                  Greene County
                  
                  Attainment/Unclassifiable.
                
                
                  Grundy County
                  
                  Attainment/Unclassifiable.
                
                
                  Harrison County
                  
                  Attainment/Unclassifiable.
                
                
                  Henry County
                  
                  Attainment/Unclassifiable.
                
                
                  Hickory County
                  
                  Attainment/Unclassifiable.
                
                
                  Holt County
                  
                  Attainment/Unclassifiable.
                
                
                  Howard County
                  
                  Attainment/Unclassifiable.
                
                
                  Howell County
                  
                  Attainment/Unclassifiable.
                
                
                  Jackson County (part) (remainder)
                  
                  Attainment/Unclassifiable.
                
                
                  Jasper County
                  
                  Attainment/Unclassifiable.
                
                
                  Jefferson County (part) (remainder)
                  
                  Attainment/Unclassifiable.
                
                
                  Johnson County
                  
                  Attainment/Unclassifiable.
                
                
                  Knox County
                  
                  Attainment/Unclassifiable.
                
                
                  Laclede County
                  
                  Attainment/Unclassifiable.
                
                
                  Lafayette County
                  
                  Attainment/Unclassifiable.
                
                
                  Lawrence County
                  
                  Attainment/Unclassifiable.
                
                
                  Lewis County
                  
                  Attainment/Unclassifiable.
                
                
                  Lincoln County
                  
                  Attainment/Unclassifiable.
                
                
                  Linn County
                  
                  Attainment/Unclassifiable.
                
                
                  Livingston County
                  
                  Attainment/Unclassifiable.
                
                
                  Macon County
                  
                  Attainment/Unclassifiable.
                
                
                  Madison County
                  
                  Attainment/Unclassifiable.
                
                
                  Maries County
                  
                  Attainment/Unclassifiable.
                
                
                  Marion County
                  
                  Attainment/Unclassifiable.
                
                
                  McDonald County
                  
                  Attainment/Unclassifiable.
                
                
                  Mercer County
                  
                  Attainment/Unclassifiable.
                
                
                  Miller County
                  
                  Attainment/Unclassifiable.
                
                
                  Mississippi County
                  
                  Attainment/Unclassifiable.
                
                
                  Moniteau County
                  
                  Attainment/Unclassifiable.
                
                
                  Monroe County
                  
                  Attainment/Unclassifiable.
                
                
                  Montgomery County
                  
                  Attainment/Unclassifiable.
                
                
                  Morgan County
                  
                  Attainment/Unclassifiable.
                
                
                  Newton County
                  
                  Attainment/Unclassifiable.
                
                
                  Nodaway County
                  
                  Attainment/Unclassifiable.
                
                
                  Oregon County
                  
                  Attainment/Unclassifiable.
                
                
                  Osage County
                  
                  Attainment/Unclassifiable.
                
                
                  
                  Ozark County
                  
                  Attainment/Unclassifiable.
                
                
                  Pemiscot County
                  
                  Attainment/Unclassifiable.
                
                
                  Perry County
                  
                  Attainment/Unclassifiable.
                
                
                  Pettis County
                  
                  Attainment/Unclassifiable.
                
                
                  Phelps County
                  
                  Attainment/Unclassifiable.
                
                
                  Pike County
                  
                  Attainment/Unclassifiable.
                
                
                  Platte County
                  
                  Attainment/Unclassifiable.
                
                
                  Polk County
                  
                  Attainment/Unclassifiable.
                
                
                  Pulaski County
                  
                  Attainment/Unclassifiable.
                
                
                  Putnam County
                  
                  Attainment/Unclassifiable.
                
                
                  Ralls County
                  
                  Attainment/Unclassifiable.
                
                
                  Randolph County
                  
                  Attainment/Unclassifiable.
                
                
                  Ray County
                  
                  Attainment/Unclassifiable.
                
                
                  Reynolds County
                  
                  Attainment/Unclassifiable.
                
                
                  Ripley County
                  
                  Attainment/Unclassifiable.
                
                
                  St. Charles County (part) (remainder)
                  
                  Attainment/Unclassifiable.
                
                
                  St. Clair County
                  
                  Attainment/Unclassifiable.
                
                
                  St. Francois County
                  
                  Attainment/Unclassifiable.
                
                
                  Ste. Genevieve County
                  
                  Attainment/Unclassifiable.
                
                
                  St. Louis City
                  
                  Attainment/Unclassifiable.
                
                
                  St. Louis County
                  
                  Attainment/Unclassifiable.
                
                
                  Saline County
                  
                  Attainment/Unclassifiable.
                
                
                  Schuyler County
                  
                  Attainment/Unclassifiable.
                
                
                  Scotland County
                  
                  Attainment/Unclassifiable.
                
                
                  Scott County
                  9/12/16
                  Attainment/Unclassifiable.
                
                
                  Shannon County
                  
                  Attainment/Unclassifiable.
                
                
                  Shelby County
                  
                  Attainment/Unclassifiable.
                
                
                  Stoddard County
                  
                  Attainment/Unclassifiable.
                
                
                  Stone County
                  
                  Attainment/Unclassifiable.
                
                
                  Sullivan County
                  
                  Attainment/Unclassifiable.
                
                
                  Taney County
                  
                  Attainment/Unclassifiable.
                
                
                  Texas County
                  
                  Attainment/Unclassifiable.
                
                
                  Vernon County
                  
                  Attainment/Unclassifiable.
                
                
                  Warren County
                  
                  Attainment/Unclassifiable.
                
                
                  Washington County
                  
                  Attainment/Unclassifiable.
                
                
                  Wayne County
                  
                  Attainment/Unclassifiable.
                
                
                  Webster County
                  
                  Attainment/Unclassifiable.
                
                
                  Worth County
                  
                  Attainment/Unclassifiable.
                
                
                  Wright County
                  
                  Attainment/Unclassifiable.
                
                
                  1 Includes any Indian country in each county or area, unless otherwise specified. EPA is not determining the boundaries of any area of Indian country in this table, including any area of Indian country located in the larger designation area. The inclusion of any Indian country in the designation area is not a determination that the state has regulatory authority under the Clean Air Act for such Indian country.
                
                  2 This date is April 9, 2018, unless otherwise noted.
                
                  3 Iron and New Madrid Counties will be designated by December 31, 2020.
              
              
                Missouri—Carbon Monoxide
                
                  Designated Area
                  Designation
                  Date 1
                  
                  Type
                  Classification
                  Date 1
                  
                  Type
                
                
                  St. Louis Area:
                
                
                  St. Louis City
                  
                  Attainment
                
                
                  St. Louis County (part):
                
                
                  The area encompassed by the I-270 and the, Mississippi River.
                  
                  Attainment
                
                
                  AQCR 137 Northern Missouri Intrastate:
                
                
                  Pike County
                  
                  Unclassifiable/Attainment
                
                
                  Ralls County
                  
                  Unclassifiable/Attainment
                
                
                  AQCR 137 Northern Missouri Intrastate (Remainder of)
                  
                  Unclassifiable/Attainment
                
                
                  Adair County
                
                
                  Andrew County
                
                
                  Atchison County
                
                
                  Audrain County
                
                
                  Boone County
                
                
                  Caldwell County
                
                
                  Callaway County
                
                
                  
                  Carroll County
                
                
                  Chariton County
                
                
                  Clark County
                
                
                  Clinton County
                
                
                  Cole County
                
                
                  Cooper County
                
                
                  Daviess County
                
                
                  De Kalb County
                
                
                  Gentry County
                
                
                  Grundy County
                
                
                  Harrison County
                
                
                  Holt County
                
                
                  Howard County
                
                
                  Knox County
                
                
                  Lewis County
                
                
                  Lincoln County
                
                
                  Linn County
                
                
                  Livingston County
                
                
                  Macon County
                
                
                  Marion County
                
                
                  Mercer County
                
                
                  Moniteau County
                
                
                  Monroe County
                
                
                  Montgomery County
                
                
                  Nodaway County
                
                
                  Osage County
                
                
                  Putnam County
                
                
                  Randolph County
                
                
                  Saline County
                
                
                  Schuyler County
                
                
                  Scotland County
                
                
                  Shelby County
                
                
                  Sullivan County
                
                
                  Warren County
                
                
                  Worth County
                
                
                  Rest of State
                  
                  Unclassifiable/Attainment
                
                
                  Barry County
                
                
                  Barton County
                
                
                  Bates County
                
                
                  Benton County
                
                
                  Bollinger County
                
                
                  Buchanan County
                
                
                  Butler County
                
                
                  Camden County
                
                
                  Cape Girardeau County
                
                
                  Carter County
                
                
                  Cass County
                
                
                  Cedar County
                
                
                  Christina County
                
                
                  Clay County
                
                
                  Crawford County
                
                
                  Dade County
                
                
                  Dallas County
                
                
                  Dent County
                
                
                  Douglas County
                
                
                  Dunklin County
                
                
                  Franklin County
                
                
                  Gasconade County
                
                
                  Greene County
                
                
                  Henry County
                
                
                  Hickory County
                
                
                  Howell County
                
                
                  Iron County
                
                
                  Jackson County
                
                
                  Jasper County
                
                
                  Jefferson County
                
                
                  Johnson County
                
                
                  Laclede County
                
                
                  Lafayette County
                
                
                  Lawrence County
                
                
                  
                  Madison County
                
                
                  Maries County
                
                
                  McDonald County
                
                
                  Miller County
                
                
                  Mississippi County
                
                
                  Morgan County
                
                
                  New Madrid County
                
                
                  Newton County
                
                
                  Oregon County
                
                
                  Ozark County
                
                
                  Pemiscot County
                
                
                  Perry County
                
                
                  Pettis County
                
                
                  Phelps County
                
                
                  Platte County
                
                
                  Polk County
                
                
                  Pulaski County
                
                
                  Ray County
                
                
                  Reynolds County
                
                
                  Ripley County
                
                
                  Scott County
                
                
                  Shannon County
                
                
                  St. Charles County
                
                
                  St. Clair County
                
                
                  St. Francis County
                
                
                  St. Louis County (part) Remainder of County
                
                
                  Ste. Geevieve County
                
                
                  Stoddard County
                
                
                  Stone County
                
                
                  Taney County
                
                
                  Texas County
                
                
                  Vernon County
                
                
                  Washington County
                
                
                  Wayne County
                
                
                  Webster County
                
                
                  Wright County
                
                
                  1 This date is November 15, 1990, unless otherwise noted.
              
              
                Missouri—Ozone (1-Hour Standard)2
                
                
                  Designated area
                  Designation
                  Date 1
                  
                  Type
                  Classification
                  Date 1
                  
                  Type
                
                
                  Kansas City Area:
                
                
                  Clay County
                  7/23/92
                  Unclassifiable/Attainment
                
                
                  Jackson County
                  7/23/92
                  Unclassifiable/Attainment
                
                
                  Platte County
                  7/23/92
                  Unclassifiable/Attainment
                
                
                  St. Louis Area:
                
                
                  Franklin County
                  5/12/03
                  Attainment
                
                
                  Jefferson County
                  5/12/03
                  Attainment
                
                
                  St. Charles County
                  5/12/03
                  Attainment
                
                
                  St. Louis
                  5/12/03
                  Attainment
                
                
                  St. Louis County
                  5/12/03
                  Attainment
                
                
                  AQCR 094 Metro Kansas City Interstate (Remainder of)
                
                
                  Buchanan County
                
                
                  Cass County
                
                
                  Ray County
                
                
                  AQCR 137 N. Missouri Intrastate (part)
                
                
                  Pike County
                  
                  Unclassifiable/Attainment
                
                
                  Ralls County
                  
                  Unclassifiable/Attainment
                
                
                  AQCR 137 N. Missouri Intrastate (Remainder of)
                  
                  Unclassifiable/Attainment
                
                
                  Adair County
                
                
                  Andrew County
                
                
                  Atchison County
                
                
                  Audrain County
                
                
                  Boone County
                
                
                  
                  Caldwell County
                
                
                  Callaway County
                
                
                  Carroll County
                
                
                  Chariton County
                
                
                  Clark County
                
                
                  Clinton County
                
                
                  Cole County
                
                
                  Cooper County
                
                
                  Daviess County
                
                
                  DeKalb County
                
                
                  Gentry County
                
                
                  Grundy County
                
                
                  Harrison County
                
                
                  Holt County
                
                
                  Howard County
                
                
                  Knox County
                
                
                  Lewis County
                
                
                  Lincoln County
                
                
                  Linn County
                
                
                  Livingston County
                
                
                  Macon County
                
                
                  Marion County
                
                
                  Mercer County
                
                
                  Moniteau County
                
                
                  Monroe County
                
                
                  Montgomery County
                
                
                  Nodaway County
                
                
                  Osage County
                
                
                  Putnam County
                
                
                  Randolph County
                
                
                  Saline County
                
                
                  Schuyler County
                
                
                  Scotland County
                
                
                  Shelby County
                
                
                  Sullivan County
                
                
                  Warren County
                
                
                  Worth County
                
                
                  Rest of State
                  
                  Unclassifiable/Attainment
                
                
                  Barry County
                
                
                  Barton County
                
                
                  Bates County
                
                
                  Benton County
                
                
                  Bollinger County
                
                
                  Butler County
                
                
                  Camden County
                
                
                  Cape Girardeau County
                
                
                  Carter County
                
                
                  Cedar County
                
                
                  Christian County
                
                
                  Crawford County
                
                
                  Dade County
                
                
                  Dallas County
                
                
                  Dent County
                
                
                  Douglas County
                
                
                  Dunklin County
                
                
                  Gasconade County
                
                
                  Greene County
                
                
                  Henry County
                
                
                  Hickory County
                
                
                  Howell County
                
                
                  Iron County
                
                
                  Jasper County
                
                
                  Johnson County
                
                
                  Laclede County
                
                
                  Lafayette County
                
                
                  Lawrence County
                
                
                  Madison County
                
                
                  Maries County
                
                
                  McDonald County
                
                
                  Miller County
                
                
                  
                  Mississippi County
                
                
                  Morgan County
                
                
                  New Madrid County
                
                
                  Newton County
                
                
                  Oregon County
                
                
                  Ozark County
                
                
                  Pemiscot County
                
                
                  Perry County
                
                
                  Pettis County
                
                
                  Phelps County
                
                
                  Polk County
                
                
                  Pulaski County
                
                
                  Reynolds County
                
                
                  Ripley County
                
                
                  Scott County
                
                
                  Shannon County
                
                
                  St. Clair County
                
                
                  St. Francois County
                
                
                  Ste. Genevieve County
                
                
                  Stoddard County
                
                
                  Stone County
                
                
                  Taney County
                
                
                  Texas County
                
                
                  Vernon County
                
                
                  Washington County
                
                
                  Wayne County
                
                
                  Webster County
                
                
                  Wright County
                
                
                  1 This date is October 18, 2000, unless otherwise noted.
                
                  2 The 1-hour ozone standard is revoked effective June 15, 2005 for all areas in Missouri. The Kansas City and St. Louis areas are maintenance areas for the 1-hour NAAQS for purposes of 40 CFR part 51 subpart X.
              
              
                Missouri—1997 Annual PM2.5 NAAQS
                [Primary and Secondary]
                
                  Designated area
                  Designation a
                  
                  Date 1
                  
                  Type
                  Classification
                  Date 2
                  
                  Type
                
                
                  St. Louis, MO-IL:
                
                
                  Franklin County
                  8/3/18
                  Attainment
                
                
                  Jefferson County
                  8/3/18
                  Attainment
                
                
                  St. Charles County
                  8/3/18
                  Attainment
                
                
                  St. Louis County
                  8/3/18
                  Attainment
                
                
                  St. Louis City
                  8/3/18
                  Attainment
                
                
                  Rest of State:
                
                
                  Adair County
                  
                  Unclassifiable/Attainment.
                
                
                  Andrew County
                  
                  Unclassifiable/Attainment.
                
                
                  Atchison County
                  
                  Unclassifiable/Attainment.
                
                
                  Audrain County
                  
                  Unclassifiable/Attainment.
                
                
                  Barry County
                  
                  Unclassifiable/Attainment.
                
                
                  Barton County
                  
                  Unclassifiable/Attainment.
                
                
                  Bates County
                  
                  Unclassifiable/Attainment.
                
                
                  Benton County
                  
                  Unclassifiable/Attainment.
                
                
                  Bollinger County
                  
                  Unclassifiable/Attainment.
                
                
                  Boone County
                  
                  Unclassifiable/Attainment.
                
                
                  Buchanan County
                  
                  Unclassifiable/Attainment.
                
                
                  Butler County
                  
                  Unclassifiable/Attainment.
                
                
                  Caldwell County
                  
                  Unclassifiable/Attainment.
                
                
                  Callaway County
                  
                  Unclassifiable/Attainment.
                
                
                  Camden County
                  
                  Unclassifiable/Attainment.
                
                
                  Cape Girardeau County
                  
                  Unclassifiable/Attainment.
                
                
                  Carroll County
                  
                  Unclassifiable/Attainment.
                
                
                  Carter County
                  
                  Unclassifiable/Attainment.
                
                
                  Cass County
                  
                  Unclassifiable/Attainment.
                
                
                  Cedar County
                  
                  Unclassifiable/Attainment.
                
                
                  Chariton County
                  
                  Unclassifiable/Attainment.
                
                
                  Christian County
                  
                  Unclassifiable/Attainment.
                
                
                  Clark County
                  
                  Unclassifiable/Attainment.
                
                
                  Clay County
                  
                  Unclassifiable/Attainment.
                
                
                  
                  Clinton County
                  
                  Unclassifiable/Attainment.
                
                
                  Cole County
                  
                  Unclassifiable/Attainment.
                
                
                  Cooper County
                  
                  Unclassifiable/Attainment.
                
                
                  Crawford County
                  
                  Unclassifiable/Attainment.
                
                
                  Dade County
                  
                  Unclassifiable/Attainment.
                
                
                  Dallas County
                  
                  Unclassifiable/Attainment.
                
                
                  Daviess County
                  
                  Unclassifiable/Attainment.
                
                
                  DeKalb County
                  
                  Unclassifiable/Attainment.
                
                
                  Dent County
                  
                  Unclassifiable/Attainment.
                
                
                  Douglas County
                  
                  Unclassifiable/Attainment.
                
                
                  Dunklin County
                  
                  Unclassifiable/Attainment.
                
                
                  Gasconade County
                  
                  Unclassifiable/Attainment.
                
                
                  Gentry County
                  
                  Unclassifiable/Attainment.
                
                
                  Greene County
                  
                  Unclassifiable/Attainment.
                
                
                  Grundy County
                  
                  Unclassifiable/Attainment.
                
                
                  Harrison County
                  
                  Unclassifiable/Attainment.
                
                
                  Henry County
                  
                  Unclassifiable/Attainment.
                
                
                  Hickory County
                  
                  Unclassifiable/Attainment.
                
                
                  Holt County
                  
                  Unclassifiable/Attainment.
                
                
                  Howard County
                  
                  Unclassifiable/Attainment.
                
                
                  Howell County
                  
                  Unclassifiable/Attainment.
                
                
                  Iron County
                  
                  Unclassifiable/Attainment.
                
                
                  Jackson County
                  
                  Unclassifiable/Attainment.
                
                
                  Jasper County
                  
                  Unclassifiable/Attainment.
                
                
                  Johnson County
                  
                  Unclassifiable/Attainment.
                
                
                  Knox County
                  
                  Unclassifiable/Attainment.
                
                
                  Laclede County
                  
                  Unclassifiable/Attainment.
                
                
                  Lafayette County
                  
                  Unclassifiable/Attainment.
                
                
                  Lawrence County
                  
                  Unclassifiable/Attainment.
                
                
                  Lewis County
                  
                  Unclassifiable/Attainment.
                
                
                  Lincoln County
                  
                  Unclassifiable/Attainment.
                
                
                  Linn County
                  
                  Unclassifiable/Attainment.
                
                
                  Livingston County
                  
                  Unclassifiable/Attainment.
                
                
                  McDonald County
                  
                  Unclassifiable/Attainment.
                
                
                  Macon County
                  
                  Unclassifiable/Attainment.
                
                
                  Madison County
                  
                  Unclassifiable/Attainment.
                
                
                  Maries County
                  
                  Unclassifiable/Attainment.
                
                
                  Marion County
                  
                  Unclassifiable/Attainment.
                
                
                  Mercer County
                  
                  Unclassifiable/Attainment.
                
                
                  Miller County
                  
                  Unclassifiable/Attainment.
                
                
                  Mississippi County
                  
                  Unclassifiable/Attainment.
                
                
                  Moniteau County
                  
                  Unclassifiable/Attainment.
                
                
                  Monroe County
                  
                  Unclassifiable/Attainment.
                
                
                  Montgomery County
                  
                  Unclassifiable/Attainment.
                
                
                  Morgan County
                  
                  Unclassifiable/Attainment.
                
                
                  New Madrid County
                  
                  Unclassifiable/Attainment.
                
                
                  Newton County
                  
                  Unclassifiable/Attainment.
                
                
                  Oregon County
                  
                  Unclassifiable/Attainment.
                
                
                  Osage County
                  
                  Unclassifiable/Attainment.
                
                
                  Ozark County
                  
                  Unclassifiable/Attainment.
                
                
                  Pemiscot County
                  
                  Unclassifiable/Attainment.
                
                
                  Perry County
                  
                  Unclassifiable/Attainment.
                
                
                  Pettis County
                  
                  Unclassifiable/Attainment.
                
                
                  Phelps County
                  
                  Unclassifiable/Attainment.
                
                
                  Pike County
                  
                  Unclassifiable/Attainment.
                
                
                  Platte County
                  
                  Unclassifiable/Attainment.
                
                
                  Polk County
                  
                  Unclassifiable/Attainment.
                
                
                  Pulaski County
                  
                  Unclassifiable/Attainment.
                
                
                  Putnam County
                  
                  Unclassifiable/Attainment.
                
                
                  Ralls County
                  
                  Unclassifiable/Attainment.
                
                
                  Randolph County
                  
                  Unclassifiable/Attainment.
                
                
                  Ray County
                  
                  Unclassifiable/Attainment.
                
                
                  Reynolds County
                  
                  Unclassifiable/Attainment.
                
                
                  Ripley County
                  
                  Unclassifiable/Attainment.
                
                
                  St. Clair County
                  
                  Unclassifiable/Attainment.
                
                
                  St. Genevieve County
                  
                  Unclassifiable/Attainment.
                
                
                  St. Francois County
                  
                  Unclassifiable/Attainment.
                
                
                  Saline County
                  
                  Unclassifiable/Attainment.
                
                
                  Schuyler County
                  
                  Unclassifiable/Attainment.
                
                
                  
                  Scotland County
                  
                  Unclassifiable/Attainment.
                
                
                  Scott County
                  
                  Unclassifiable/Attainment.
                
                
                  Shannon County
                  
                  Unclassifiable/Attainment.
                
                
                  Shelby County
                  
                  Unclassifiable/Attainment.
                
                
                  Stoddard County
                  
                  Unclassifiable/Attainment.
                
                
                  Stone County
                  
                  Unclassifiable/Attainment.
                
                
                  Sullivan County
                  
                  Unclassifiable/Attainment.
                
                
                  Taney County
                  
                  Unclassifiable/Attainment.
                
                
                  Texas County
                  
                  Unclassifiable/Attainment.
                
                
                  Vernon County
                  
                  Unclassifiable/Attainment.
                
                
                  Warren County
                  
                  Unclassifiable/Attainment.
                
                
                  Washington County
                  
                  Unclassifiable/Attainment.
                
                
                  Wayne County
                  
                  Unclassifiable/Attainment.
                
                
                  Webster County
                  
                  Unclassifiable/Attainment.
                
                
                  Worth County
                  
                  Unclassifiable/Attainment.
                
                
                  Wright County
                  
                  Unclassifiable/Attainment.
                
                
                  a Includes Indian Country located in each county or area, except as otherwise specified.
                
                  1 This date is 90 days after January 5, 2005, unless otherwise noted.
                
                  2 This date is July 2, 2014, unless otherwise noted.
              
              
                Missouri—2012 Annual PM2.5 NAAQS
                [Primary]
                
                  Designated area 1
                  
                  Designation
                  Date 2
                  
                  Type
                  Classification
                  Date 2
                  
                  Type
                
                
                  St. Louis Area, MO-IL:
                
                
                  Franklin County
                  7/29/2019, 84 FR 36473
                  Unclassifiable/Attainment
                
                
                  Jefferson County
                  7/29/2019, 84 FR 36473
                  Unclassifiable/Attainmant
                
                
                  St. Charles County
                  7/29/2019, 84 FR 36473
                  Unclassifiable/Attainmant
                
                
                  St. Louis County
                  7/29/2019, 84 FR 36473
                  Unclassifiable/Attainmant
                
                
                  St. Louis City
                  7/29/2019, 84 FR 36473
                  Unclassifiable/Attainmant
                
                
                  Rest of State:
                
                
                  Adair County
                  
                  Unclassifiable/Attainment
                
                
                  Andrew County
                  
                  Unclassifiable/Attainment
                
                
                  Atchison County
                  
                  Unclassifiable/Attainment
                
                
                  Audrain County
                  
                  Unclassifiable/Attainment
                
                
                  Barry County
                  
                  Unclassifiable/Attainment
                
                
                  Barton County
                  
                  Unclassifiable/Attainment
                
                
                  Bates County
                  
                  Unclassifiable/Attainment
                
                
                  Benton County
                  
                  Unclassifiable/Attainment
                
                
                  Bollinger County
                  
                  Unclassifiable/Attainment
                
                
                  Boone County
                  
                  Unclassifiable/Attainment
                
                
                  Buchanan County
                  
                  Unclassifiable/Attainment
                
                
                  Butler County
                  
                  Unclassifiable/Attainment
                
                
                  Caldwell County
                  
                  Unclassifiable/Attainment
                
                
                  Callaway County
                  
                  Unclassifiable/Attainment
                
                
                  Camden County
                  
                  Unclassifiable/Attainment
                
                
                  Cape Girardeau County
                  
                  Unclassifiable/Attainment
                
                
                  Carroll County
                  
                  Unclassifiable/Attainment
                
                
                  Carter County
                  
                  Unclassifiable/Attainment
                
                
                  Cass County
                  
                  Unclassifiable/Attainment
                
                
                  Cedar County
                  
                  Unclassifiable/Attainment
                
                
                  Chariton County
                  
                  Unclassifiable/Attainment
                
                
                  Christian County
                  
                  Unclassifiable/Attainment
                
                
                  Clark County
                  
                  Unclassifiable/Attainment
                
                
                  Clay County
                  
                  Unclassifiable/Attainment
                
                
                  Clinton County
                  
                  Unclassifiable/Attainment
                
                
                  
                  Cole County
                  
                  Unclassifiable/Attainment
                
                
                  Cooper County
                  
                  Unclassifiable/Attainment
                
                
                  Crawford County
                  
                  Unclassifiable/Attainment
                
                
                  Dade County
                  
                  Unclassifiable/Attainment
                
                
                  Dallas County
                  
                  Unclassifiable/Attainment
                
                
                  Daviess County
                  
                  Unclassifiable/Attainment
                
                
                  DeKalb County
                  
                  Unclassifiable/Attainment
                
                
                  Dent County
                  
                  Unclassifiable/Attainment
                
                
                  Douglas County
                  
                  Unclassifiable/Attainment
                
                
                  Dunklin County
                  
                  Unclassifiable/Attainment
                
                
                  Gasconade County
                  
                  Unclassifiable/Attainment
                
                
                  Gentry County
                  
                  Unclassifiable/Attainment
                
                
                  Greene County
                  
                  Unclassifiable/Attainment
                
                
                  Grundy County
                  
                  Unclassifiable/Attainment
                
                
                  Harrison County
                  
                  Unclassifiable/Attainment
                
                
                  Henry County
                  
                  Unclassifiable/Attainment
                
                
                  Hickory County
                  
                  Unclassifiable/Attainment
                
                
                  Holt County
                  
                  Unclassifiable/Attainment
                
                
                  Howard County
                  
                  Unclassifiable/Attainment
                
                
                  Howell County
                  
                  Unclassifiable/Attainment
                
                
                  Iron County
                  
                  Unclassifiable/Attainment
                
                
                  Jackson County
                  
                  Unclassifiable/Attainment
                
                
                  Jasper County
                  
                  Unclassifiable/Attainment
                
                
                  Johnson County
                  
                  Unclassifiable/Attainment
                
                
                  Knox County
                  
                  Unclassifiable/Attainment
                
                
                  Laclede County
                  
                  Unclassifiable/Attainment
                
                
                  Lafayette County
                  
                  Unclassifiable/Attainment
                
                
                  Lawrence County
                  
                  Unclassifiable/Attainment
                
                
                  Lewis County
                  
                  Unclassifiable/Attainment
                
                
                  Lincoln County
                  
                  Unclassifiable/Attainment
                
                
                  Linn County
                  
                  Unclassifiable/Attainment
                
                
                  Livingston County
                  
                  Unclassifiable/Attainment
                
                
                  McDonald County
                  
                  Unclassifiable/Attainment
                
                
                  Macon County
                  
                  Unclassifiable/Attainment
                
                
                  Madison County
                  
                  Unclassifiable/Attainment
                
                
                  Maries County
                  
                  Unclassifiable/Attainment
                
                
                  Marion County
                  
                  Unclassifiable/Attainment
                
                
                  Mercer County
                  
                  Unclassifiable/Attainment
                
                
                  Miller County
                  
                  Unclassifiable/Attainment
                
                
                  Mississippi County
                  
                  Unclassifiable/Attainment
                
                
                  Moniteau County
                  
                  Unclassifiable/Attainment
                
                
                  Monroe County
                  
                  Unclassifiable/Attainment
                
                
                  Montgomery County
                  
                  Unclassifiable/Attainment
                
                
                  Morgan County
                  
                  Unclassifiable/Attainment
                
                
                  New Madrid County
                  
                  Unclassifiable/Attainment
                
                
                  Newton County
                  
                  Unclassifiable/Attainment
                
                
                  Nodaway County
                  
                  Unclassifiable/Attainment
                
                
                  Oregon County
                  
                  Unclassifiable/Attainment
                
                
                  Osage County
                  
                  Unclassifiable/Attainment
                
                
                  Ozark County
                  
                  Unclassifiable/Attainment
                
                
                  Pemiscot County
                  
                  Unclassifiable/Attainment
                
                
                  Perry County
                  
                  Unclassifiable/Attainment
                
                
                  Pettis County
                  
                  Unclassifiable/Attainment
                
                
                  Phelps County
                  
                  Unclassifiable/Attainment
                
                
                  Pike County
                  
                  Unclassifiable/Attainment
                
                
                  Platte County
                  
                  Unclassifiable/Attainment
                
                
                  Polk County
                  
                  Unclassifiable/Attainment
                
                
                  Pulaski County
                  
                  Unclassifiable/Attainment
                
                
                  Putnam County
                  
                  Unclassifiable/Attainment
                
                
                  Ralls County
                  
                  Unclassifiable/Attainment
                
                
                  Randolph County
                  
                  Unclassifiable/Attainment
                
                
                  Ray County
                  
                  Unclassifiable/Attainment
                
                
                  Reynolds County
                  
                  Unclassifiable/Attainment
                
                
                  Ripley County
                  
                  Unclassifiable/Attainment
                
                
                  St Clair County
                  
                  Unclassifiable/Attainment
                
                
                  St Genevieve County
                  
                  Unclassifiable/Attainment
                
                
                  St Francois County
                  
                  Unclassifiable/Attainment
                
                
                  Saline County
                  
                  Unclassifiable/Attainment
                
                
                  Schuyler County
                  
                  Unclassifiable/Attainment
                
                
                  
                  Scotland County
                  
                  Unclassifiable/Attainment
                
                
                  Scott County
                  
                  Unclassifiable/Attainment
                
                
                  Shannon County
                  
                  Unclassifiable/Attainment
                
                
                  Shelby County
                  
                  Unclassifiable/Attainment
                
                
                  Stoddard County
                  
                  Unclassifiable/Attainment
                
                
                  Stone County
                  
                  Unclassifiable/Attainment
                
                
                  Sullivan County
                  
                  Unclassifiable/Attainment
                
                
                  Taney County
                  
                  Unclassifiable/Attainment
                
                
                  Texas County
                  
                  Unclassifiable/Attainment
                
                
                  Vernon County
                  
                  Unclassifiable/Attainment
                
                
                  Warren County
                  
                  Unclassifiable/Attainment
                
                
                  Washington County
                  
                  Unclassifiable/Attainment
                
                
                  Wayne County
                  
                  Unclassifiable/Attainment
                
                
                  Webster County
                  
                  Unclassifiable/Attainment
                
                
                  Worth County
                  
                  Unclassifiable/Attainment
                
                
                  Wright County
                  
                  Unclassifiable/Attainment
                
                
                  1 Includes areas of Indian country located in each county or area, except as otherwise specified.
                
                  2 This date is April 15, 2015, unless otherwise noted.
              
              
                Missouri—1997 24-Hour PM2.5 NAAQS
                [Primary and Secondary]
                
                  Designated area
                  Designation a
                  
                  Date 1
                  
                  Type
                  Classification
                  Date
                  Type
                
                
                  Statewide:
                
                
                  Adair County
                  
                  Unclassifiable/Attainment.
                
                
                  Andrew County
                  
                  Unclassifiable/Attainment.
                
                
                  Atchison County
                  
                  Unclassifiable/Attainment.
                
                
                  Audrain County
                  
                  Unclassifiable/Attainment.
                
                
                  Barry County
                  
                  Unclassifiable/Attainment.
                
                
                  Barton County
                  
                  Unclassifiable/Attainment.
                
                
                  Bates County
                  
                  Unclassifiable/Attainment.
                
                
                  Benton County
                  
                  Unclassifiable/Attainment.
                
                
                  Bollinger County
                  
                  Unclassifiable/Attainment.
                
                
                  Boone County
                  
                  Unclassifiable/Attainment.
                
                
                  Buchanan County
                  
                  Unclassifiable/Attainment.
                
                
                  Butler County
                  
                  Unclassifiable/Attainment.
                
                
                  Caldwell County
                  
                  Unclassifiable/Attainment.
                
                
                  Callaway County
                  
                  Unclassifiable/Attainment.
                
                
                  Camden County
                  
                  Unclassifiable/Attainment.
                
                
                  Cape Girardeau County
                  
                  Unclassifiable/Attainment.
                
                
                  Carroll County
                  
                  Unclassifiable/Attainment.
                
                
                  Carter County
                  
                  Unclassifiable/Attainment.
                
                
                  Cass County
                  
                  Unclassifiable/Attainment.
                
                
                  Cedar County
                  
                  Unclassifiable/Attainment.
                
                
                  Chariton County
                  
                  Unclassifiable/Attainment.
                
                
                  Christian County
                  
                  Unclassifiable/Attainment.
                
                
                  Clark County
                  
                  Unclassifiable/Attainment.
                
                
                  Clay County
                  
                  Unclassifiable/Attainment.
                
                
                  Clinton County
                  
                  Unclassifiable/Attainment.
                
                
                  Cole County
                  
                  Unclassifiable/Attainment.
                
                
                  Cooper County
                  
                  Unclassifiable/Attainment.
                
                
                  Crawford County
                  
                  Unclassifiable/Attainment.
                
                
                  Dade County
                  
                  Unclassifiable/Attainment.
                
                
                  Dallas County
                  
                  Unclassifiable/Attainment.
                
                
                  Daviess County
                  
                  Unclassifiable/Attainment.
                
                
                  DeKalb County
                  
                  Unclassifiable/Attainment.
                
                
                  Dent County
                  
                  Unclassifiable/Attainment.
                
                
                  Douglas County
                  
                  Unclassifiable/Attainment.
                
                
                  Dunklin County
                  
                  Unclassifiable/Attainment.
                
                
                  Franklin County
                  
                  Unclassifiable/Attainment.
                
                
                  Gasconade County
                  
                  Unclassifiable/Attainment.
                
                
                  Gentry County
                  
                  Unclassifiable/Attainment.
                
                
                  Greene County
                  
                  Unclassifiable/Attainment.
                
                
                  Grundy County
                  
                  Unclassifiable/Attainment.
                
                
                  Harrison County
                  
                  Unclassifiable/Attainment.
                
                
                  
                  Henry County
                  
                  Unclassifiable/Attainment.
                
                
                  Hickory County
                  
                  Unclassifiable/Attainment.
                
                
                  Holt County
                  
                  Unclassifiable/Attainment.
                
                
                  Howard County
                  
                  Unclassifiable/Attainment.
                
                
                  Howell County
                  
                  Unclassifiable/Attainment.
                
                
                  Iron County
                  
                  Unclassifiable/Attainment.
                
                
                  Jackson County
                  
                  Unclassifiable/Attainment.
                
                
                  Jasper County
                  
                  Unclassifiable/Attainment.
                
                
                  Jefferson County
                  
                  Unclassifiable/Attainment.
                
                
                  Johnson County
                  
                  Unclassifiable/Attainment.
                
                
                  Knox County
                  
                  Unclassifiable/Attainment.
                
                
                  Laclede County
                  
                  Unclassifiable/Attainment.
                
                
                  Lafayette County
                  
                  Unclassifiable/Attainment.
                
                
                  Lawrence County
                  
                  Unclassifiable/Attainment.
                
                
                  Lewis County
                  
                  Unclassifiable/Attainment.
                
                
                  Lincoln County
                  
                  Unclassifiable/Attainment.
                
                
                  Linn County
                  
                  Unclassifiable/Attainment.
                
                
                  Livingston County
                  
                  Unclassifiable/Attainment.
                
                
                  McDonald County
                  
                  Unclassifiable/Attainment.
                
                
                  Macon County
                  
                  Unclassifiable/Attainment.
                
                
                  Madison County
                  
                  Unclassifiable/Attainment.
                
                
                  Maries County
                  
                  Unclassifiable/Attainment.
                
                
                  Marion County
                  
                  Unclassifiable/Attainment.
                
                
                  Mercer County
                  
                  Unclassifiable/Attainment.
                
                
                  Miller County
                  
                  Unclassifiable/Attainment.
                
                
                  Mississippi County
                  
                  Unclassifiable/Attainment.
                
                
                  Moniteau County
                  
                  Unclassifiable/Attainment.
                
                
                  Monroe County
                  
                  Unclassifiable/Attainment.
                
                
                  Montgomery County
                  
                  Unclassifiable/Attainment.
                
                
                  Morgan County
                  
                  Unclassifiable/Attainment.
                
                
                  New Madrid County
                  
                  Unclassifiable/Attainment.
                
                
                  Newton County
                  
                  Unclassifiable/Attainment.
                
                
                  Nodaway County
                  
                  Unclassifiable/Attainment.
                
                
                  Oregon County
                  
                  Unclassifiable/Attainment.
                
                
                  Osage County
                  
                  Unclassifiable/Attainment.
                
                
                  Ozark County
                  
                  Unclassifiable/Attainment.
                
                
                  Pemiscot County
                  
                  Unclassifiable/Attainment.
                
                
                  Perry County
                  
                  Unclassifiable/Attainment.
                
                
                  Pettis County
                  
                  Unclassifiable/Attainment.
                
                
                  Phelps County
                  
                  Unclassifiable/Attainment.
                
                
                  Pike County
                  
                  Unclassifiable/Attainment.
                
                
                  Platte County
                  
                  Unclassifiable/Attainment.
                
                
                  Polk County
                  
                  Unclassifiable/Attainment.
                
                
                  Pulaski County
                  
                  Unclassifiable/Attainment.
                
                
                  Putnam County
                  
                  Unclassifiable/Attainment.
                
                
                  Ralls County
                  
                  Unclassifiable/Attainment.
                
                
                  Randolph County
                  
                  Unclassifiable/Attainment.
                
                
                  Ray County
                  
                  Unclassifiable/Attainment.
                
                
                  Reynolds County
                  
                  Unclassifiable/Attainment.
                
                
                  Ripley County
                  
                  Unclassifiable/Attainment.
                
                
                  St Charles County
                  
                  Unclassifiable/Attainment.
                
                
                  St Clair County
                  
                  Unclassifiable/Attainment.
                
                
                  St Genevieve County
                  
                  Unclassifiable/Attainment.
                
                
                  St Francois County
                  
                  Unclassifiable/Attainment.
                
                
                  St Louis City
                  
                  Unclassifiable/Attainment.
                
                
                  St Louis County
                  
                  Unclassifiable/Attainment.
                
                
                  Saline County
                  
                  Unclassifiable/Attainment.
                
                
                  Schuyler County
                  
                  Unclassifiable/Attainment.
                
                
                  Scotland County
                  
                  Unclassifiable/Attainment.
                
                
                  Scott County
                  
                  Unclassifiable/Attainment.
                
                
                  Shannon County
                  
                  Unclassifiable/Attainment.
                
                
                  Shelby County
                  
                  Unclassifiable/Attainment.
                
                
                  Stoddard County
                  
                  Unclassifiable/Attainment.
                
                
                  Stone County
                  
                  Unclassifiable/Attainment.
                
                
                  Sullivan County
                  
                  Unclassifiable/Attainment.
                
                
                  Taney County
                  
                  Unclassifiable/Attainment.
                
                
                  Texas County
                  
                  Unclassifiable/Attainment.
                
                
                  Vernon County
                  
                  Unclassifiable/Attainment.
                
                
                  Warren County
                  
                  Unclassifiable/Attainment.
                
                
                  
                  Washington County
                  
                  Unclassifiable/Attainment.
                
                
                  Wayne County
                  
                  Unclassifiable/Attainment.
                
                
                  Webster County
                  
                  Unclassifiable/Attainment.
                
                
                  Worth County
                  
                  Unclassifiable/Attainment.
                
                
                  Wright County
                  
                  Unclassifiable/Attainment.
                
                
                  a Includes Indian Country located in each county or area, except as otherwise specified.
                
                  1 This date is 90 days after January 5, 2005, unless otherwise noted.
              
              
                Missouri—2006 24-Hour PM2.5 NAAQS
                [Primary and Secondary]
                
                  Designated area
                  Designation a
                  
                  Date1
                  
                  Type
                  Classification
                  Date
                  Type
                
                
                  Statewide:
                
                
                  Adair County
                  
                  Unclassifiable/Attainment.
                
                
                  Andrew County
                  
                  Unclassifiable/Attainment.
                
                
                  Atchison County
                  
                  Unclassifiable/Attainment.
                
                
                  Audrain County
                  
                  Unclassifiable/Attainment.
                
                
                  Barry County
                  
                  Unclassifiable/Attainment.
                
                
                  Barton County
                  
                  Unclassifiable/Attainment.
                
                
                  Bates County
                  
                  Unclassifiable/Attainment.
                
                
                  Benton County
                  
                  Unclassifiable/Attainment.
                
                
                  Bollinger County
                  
                  Unclassifiable/Attainment.
                
                
                  Boone County
                  
                  Unclassifiable/Attainment.
                
                
                  Buchanan County
                  
                  Unclassifiable/Attainment.
                
                
                  Butler County
                  
                  Unclassifiable/Attainment.
                
                
                  Caldwell County
                  
                  Unclassifiable/Attainment.
                
                
                  Callaway County
                  
                  Unclassifiable/Attainment.
                
                
                  Camden County
                  
                  Unclassifiable/Attainment.
                
                
                  Cape Girardeau County
                  
                  Unclassifiable/Attainment.
                
                
                  Carroll County
                  
                  Unclassifiable/Attainment.
                
                
                  Carter County
                  
                  Unclassifiable/Attainment.
                
                
                  Cass County
                  
                  Unclassifiable/Attainment.
                
                
                  Cedar County
                  
                  Unclassifiable/Attainment.
                
                
                  Chariton County
                  
                  Unclassifiable/Attainment.
                
                
                  Christian County
                  
                  Unclassifiable/Attainment.
                
                
                  Clark County
                  
                  Unclassifiable/Attainment.
                
                
                  Clay County
                  
                  Unclassifiable/Attainment.
                
                
                  Clinton County
                  
                  Unclassifiable/Attainment.
                
                
                  Cole County
                  
                  Unclassifiable/Attainment.
                
                
                  Cooper County
                  
                  Unclassifiable/Attainment.
                
                
                  Crawford County
                  
                  Unclassifiable/Attainment.
                
                
                  Dade County
                  
                  Unclassifiable/Attainment.
                
                
                  Dallas County
                  
                  Unclassifiable/Attainment.
                
                
                  Daviess County
                  
                  Unclassifiable/Attainment.
                
                
                  DeKalb County
                  
                  Unclassifiable/Attainment.
                
                
                  Dent County
                  
                  Unclassifiable/Attainment.
                
                
                  Douglas County
                  
                  Unclassifiable/Attainment.
                
                
                  Dunklin County
                  
                  Unclassifiable/Attainment.
                
                
                  Franklin County
                  
                  Unclassifiable/Attainment.
                
                
                  Gasconade County
                  
                  Unclassifiable/Attainment.
                
                
                  Gentry County
                  
                  Unclassifiable/Attainment.
                
                
                  Greene County
                  
                  Unclassifiable/Attainment.
                
                
                  Grundy County
                  
                  Unclassifiable/Attainment.
                
                
                  Harrison County
                  
                  Unclassifiable/Attainment.
                
                
                  Henry County
                  
                  Unclassifiable/Attainment.
                
                
                  Hickory County
                  
                  Unclassifiable/Attainment.
                
                
                  Holt County
                  
                  Unclassifiable/Attainment.
                
                
                  Howard County
                  
                  Unclassifiable/Attainment.
                
                
                  Howell County
                  
                  Unclassifiable/Attainment.
                
                
                  Iron County
                  
                  Unclassifiable/Attainment.
                
                
                  Jackson County
                  
                  Unclassifiable/Attainment.
                
                
                  Jasper County
                  
                  Unclassifiable/Attainment.
                
                
                  Jefferson County
                  
                  Unclassifiable/Attainment.
                
                
                  Johnson County
                  
                  Unclassifiable/Attainment.
                
                
                  Knox County
                  
                  Unclassifiable/Attainment.
                
                
                  
                  Laclede County
                  
                  Unclassifiable/Attainment.
                
                
                  Lafayette County
                  
                  Unclassifiable/Attainment.
                
                
                  Lawrence County
                  
                  Unclassifiable/Attainment.
                
                
                  Lewis County
                  
                  Unclassifiable/Attainment.
                
                
                  Lincoln County
                  
                  Unclassifiable/Attainment.
                
                
                  Linn County
                  
                  Unclassifiable/Attainment.
                
                
                  Livingston County
                  
                  Unclassifiable/Attainment.
                
                
                  McDonald County
                  
                  Unclassifiable/Attainment.
                
                
                  Macon County
                  
                  Unclassifiable/Attainment.
                
                
                  Madison County
                  
                  Unclassifiable/Attainment.
                
                
                  Maries County
                  
                  Unclassifiable/Attainment.
                
                
                  Marion County
                  
                  Unclassifiable/Attainment.
                
                
                  Mercer County
                  
                  Unclassifiable/Attainment.
                
                
                  Miller County
                  
                  Unclassifiable/Attainment.
                
                
                  Mississippi County
                  
                  Unclassifiable/Attainment.
                
                
                  Moniteau County
                  
                  Unclassifiable/Attainment.
                
                
                  Monroe County
                  
                  Unclassifiable/Attainment.
                
                
                  Montgomery County
                  
                  Unclassifiable/Attainment.
                
                
                  Morgan County
                  
                  Unclassifiable/Attainment.
                
                
                  New Madrid County
                  
                  Unclassifiable/Attainment.
                
                
                  Newton County
                  
                  Unclassifiable/Attainment.
                
                
                  Nodaway County
                  
                  Unclassifiable/Attainment.
                
                
                  Oregon County
                  
                  Unclassifiable/Attainment.
                
                
                  Osage County
                  
                  Unclassifiable/Attainment.
                
                
                  Ozark County
                  
                  Unclassifiable/Attainment.
                
                
                  Pemiscot County
                  
                  Unclassifiable/Attainment.
                
                
                  Perry County
                  
                  Unclassifiable/Attainment.
                
                
                  Pettis County
                  
                  Unclassifiable/Attainment.
                
                
                  Phelps County
                  
                  Unclassifiable/Attainment.
                
                
                  Pike County
                  
                  Unclassifiable/Attainment.
                
                
                  Platte County
                  
                  Unclassifiable/Attainment.
                
                
                  Polk County
                  
                  Unclassifiable/Attainment.
                
                
                  Pulaski County
                  
                  Unclassifiable/Attainment.
                
                
                  Putnam County
                  
                  Unclassifiable/Attainment.
                
                
                  Ralls County
                  
                  Unclassifiable/Attainment.
                
                
                  Randolph County
                  
                  Unclassifiable/Attainment.
                
                
                  Ray County
                  
                  Unclassifiable/Attainment.
                
                
                  Reynolds County
                  
                  Unclassifiable/Attainment.
                
                
                  Ripley County
                  
                  Unclassifiable/Attainment.
                
                
                  St Charles County
                  
                  Unclassifiable/Attainment.
                
                
                  St Clair County
                  
                  Unclassifiable/Attainment.
                
                
                  St Genevieve County
                  
                  Unclassifiable/Attainment.
                
                
                  St Francois County
                  
                  Unclassifiable/Attainment.
                
                
                  St Louis City
                  
                  Unclassifiable/Attainment.
                
                
                  St Louis County
                  
                  Unclassifiable/Attainment.
                
                
                  Saline County
                  
                  Unclassifiable/Attainment.
                
                
                  Schuyler County
                  
                  Unclassifiable/Attainment.
                
                
                  Scotland County
                  
                  Unclassifiable/Attainment.
                
                
                  Scott County
                  
                  Unclassifiable/Attainment.
                
                
                  Shannon County
                  
                  Unclassifiable/Attainment.
                
                
                  Shelby County
                  
                  Unclassifiable/Attainment.
                
                
                  Stoddard County
                  
                  Unclassifiable/Attainment.
                
                
                  Stone County
                  
                  Unclassifiable/Attainment.
                
                
                  Sullivan County
                  
                  Unclassifiable/Attainment.
                
                
                  Taney County
                  
                  Unclassifiable/Attainment.
                
                
                  Texas County
                  
                  Unclassifiable/Attainment.
                
                
                  Vernon County
                  
                  Unclassifiable/Attainment.
                
                
                  Warren County
                  
                  Unclassifiable/Attainment.
                
                
                  Washington County
                  
                  Unclassifiable/Attainment.
                
                
                  Wayne County
                  
                  Unclassifiable/Attainment.
                
                
                  Webster County
                  
                  Unclassifiable/Attainment.
                
                
                  Worth County
                  
                  Unclassifiable/Attainment.
                
                
                  Wright County
                  
                  Unclassifiable/Attainment.
                
                
                  a Includes Indian Country located in each county or area, except as otherwise specified.
                
                  1 This date is 30 days after November 13, 2009, unless otherwise noted.
              
              
              
                Missouri—NO2 (1971 Annual Standard)
                
                  Designated area
                  Does not meet primary standards
                  Cannot be classified or better than national standards
                
                
                  Northern AQCR (137):
                
                
                  Pike County
                  
                  X
                
                
                  Ralls County
                  
                  X
                
                
                  Remainder of AQCR
                  
                  X
                
                
                  Remainder of State
                  
                  X
                
              
              
                Missouri—NO2 (2010 1-Hour Standard)
                
                  Designated area
                  Designation a
                  
                  Date 1
                  
                  Type
                
                
                  Adair County
                  
                  Unclassifiable/Attainment.
                
                
                  Andrew County
                  
                  Unclassifiable/Attainment.
                
                
                  Atchison County
                  
                  Unclassifiable/Attainment.
                
                
                  Audrain County
                  
                  Unclassifiable/Attainment.
                
                
                  Barry County
                  
                  Unclassifiable/Attainment.
                
                
                  Barton County
                  
                  Unclassifiable/Attainment.
                
                
                  Bates County
                  
                  Unclassifiable/Attainment.
                
                
                  Benton County
                  
                  Unclassifiable/Attainment.
                
                
                  Bollinger County
                  
                  Unclassifiable/Attainment.
                
                
                  Boone County
                  
                  Unclassifiable/Attainment.
                
                
                  Buchanan County
                  
                  Unclassifiable/Attainment.
                
                
                  Butler County
                  
                  Unclassifiable/Attainment.
                
                
                  Caldwell County
                  
                  Unclassifiable/Attainment.
                
                
                  Callaway County
                  
                  Unclassifiable/Attainment.
                
                
                  Camden County
                  
                  Unclassifiable/Attainment.
                
                
                  Cape Girardeau County
                  
                  Unclassifiable/Attainment.
                
                
                  Carroll County
                  
                  Unclassifiable/Attainment.
                
                
                  Carter County
                  
                  Unclassifiable/Attainment.
                
                
                  Cass County
                  
                  Unclassifiable/Attainment.
                
                
                  Cedar County
                  
                  Unclassifiable/Attainment.
                
                
                  Chariton County
                  
                  Unclassifiable/Attainment.
                
                
                  Christian County
                  
                  Unclassifiable/Attainment.
                
                
                  Clark County
                  
                  Unclassifiable/Attainment.
                
                
                  Clay County
                  
                  Unclassifiable/Attainment.
                
                
                  Clinton County
                  
                  Unclassifiable/Attainment.
                
                
                  Cole County
                  
                  Unclassifiable/Attainment.
                
                
                  Cooper County
                  
                  Unclassifiable/Attainment.
                
                
                  Crawford County
                  
                  Unclassifiable/Attainment.
                
                
                  Dade County
                  
                  Unclassifiable/Attainment.
                
                
                  Dallas County
                  
                  Unclassifiable/Attainment.
                
                
                  Daviess County
                  
                  Unclassifiable/Attainment.
                
                
                  DeKalb County
                  
                  Unclassifiable/Attainment.
                
                
                  Dent County
                  
                  Unclassifiable/Attainment.
                
                
                  Douglas County
                  
                  Unclassifiable/Attainment.
                
                
                  Dunklin County
                  
                  Unclassifiable/Attainment.
                
                
                  Franklin County
                  
                  Unclassifiable/Attainment.
                
                
                  Gasconade County
                  
                  Unclassifiable/Attainment.
                
                
                  Gentry County
                  
                  Unclassifiable/Attainment.
                
                
                  Greene County
                  
                  Unclassifiable/Attainment.
                
                
                  Grundy County
                  
                  Unclassifiable/Attainment.
                
                
                  Harrison County
                  
                  Unclassifiable/Attainment.
                
                
                  Henry County
                  
                  Unclassifiable/Attainment.
                
                
                  Hickory County
                  
                  Unclassifiable/Attainment.
                
                
                  Holt County
                  
                  Unclassifiable/Attainment.
                
                
                  Howard County
                  
                  Unclassifiable/Attainment.
                
                
                  Howell County
                  
                  Unclassifiable/Attainment.
                
                
                  Iron County
                  
                  Unclassifiable/Attainment.
                
                
                  Jackson County
                  
                  Unclassifiable/Attainment.
                
                
                  Jasper County
                  
                  Unclassifiable/Attainment.
                
                
                  Jefferson County
                  
                  Unclassifiable/Attainment.
                
                
                  Johnson County
                  
                  Unclassifiable/Attainment.
                
                
                  Knox County
                  
                  Unclassifiable/Attainment.
                
                
                  Laclede County
                  
                  Unclassifiable/Attainment.
                
                
                  Lafayette County
                  
                  Unclassifiable/Attainment.
                
                
                  Lawrence County
                  
                  Unclassifiable/Attainment.
                
                
                  Lewis County
                  
                  Unclassifiable/Attainment.
                
                
                  Lincoln County
                  
                  Unclassifiable/Attainment.
                
                
                  
                  Linn County
                  
                  Unclassifiable/Attainment.
                
                
                  Livingston County
                  
                  Unclassifiable/Attainment.
                
                
                  McDonald County
                  
                  Unclassifiable/Attainment.
                
                
                  Macon County
                  
                  Unclassifiable/Attainment.
                
                
                  Madison County
                  
                  Unclassifiable/Attainment.
                
                
                  Maries County
                  
                  Unclassifiable/Attainment.
                
                
                  Marion County
                  
                  Unclassifiable/Attainment.
                
                
                  Mercer County
                  
                  Unclassifiable/Attainment.
                
                
                  Miller County
                  
                  Unclassifiable/Attainment.
                
                
                  Mississippi County
                  
                  Unclassifiable/Attainment.
                
                
                  Moniteau County
                  
                  Unclassifiable/Attainment.
                
                
                  Monroe County
                  
                  Unclassifiable/Attainment.
                
                
                  Montgomery County
                  
                  Unclassifiable/Attainment.
                
                
                  Morgan County
                  
                  Unclassifiable/Attainment.
                
                
                  New Madrid County
                  
                  Unclassifiable/Attainment.
                
                
                  Newton County
                  
                  Unclassifiable/Attainment.
                
                
                  Nodaway County
                  
                  Unclassifiable/Attainment.
                
                
                  Oregon County
                  
                  Unclassifiable/Attainment.
                
                
                  Osage County
                  
                  Unclassifiable/Attainment.
                
                
                  Ozark County
                  
                  Unclassifiable/Attainment.
                
                
                  Pemiscot County
                  
                  Unclassifiable/Attainment.
                
                
                  Perry County
                  
                  Unclassifiable/Attainment.
                
                
                  Pettis County
                  
                  Unclassifiable/Attainment.
                
                
                  Phelps County
                  
                  Unclassifiable/Attainment.
                
                
                  Pike County
                  
                  Unclassifiable/Attainment.
                
                
                  Platte County
                  
                  Unclassifiable/Attainment.
                
                
                  Polk County
                  
                  Unclassifiable/Attainment.
                
                
                  Pulaski County
                  
                  Unclassifiable/Attainment.
                
                
                  Putnam County
                  
                  Unclassifiable/Attainment.
                
                
                  Ralls County
                  
                  Unclassifiable/Attainment.
                
                
                  Randolph County
                  
                  Unclassifiable/Attainment.
                
                
                  Ray County
                  
                  Unclassifiable/Attainment.
                
                
                  Reynolds County
                  
                  Unclassifiable/Attainment.
                
                
                  Ripley County
                  
                  Unclassifiable/Attainment.
                
                
                  St. Charles County
                  
                  Unclassifiable/Attainment.
                
                
                  St. Clair County
                  
                  Unclassifiable/Attainment.
                
                
                  St. Genevieve County
                  
                  Unclassifiable/Attainment.
                
                
                  St. Francois County
                  
                  Unclassifiable/Attainment.
                
                
                  St. Louis County
                  
                  Unclassifiable/Attainment.
                
                
                  St. Louis City
                  
                  Unclassifiable/Attainment.
                
                
                  Saline County
                  
                  Unclassifiable/Attainment.
                
                
                  Schuyler County
                  
                  Unclassifiable/Attainment.
                
                
                  Scotland County
                  
                  Unclassifiable/Attainment.
                
                
                  Scott County
                  
                  Unclassifiable/Attainment.
                
                
                  Shannon County
                  
                  Unclassifiable/Attainment.
                
                
                  Shelby County
                  
                  Unclassifiable/Attainment.
                
                
                  Stoddard County
                  
                  Unclassifiable/Attainment.
                
                
                  Stone County
                  
                  Unclassifiable/Attainment.
                
                
                  Sullivan County
                  
                  Unclassifiable/Attainment.
                
                
                  Taney County
                  
                  Unclassifiable/Attainment.
                
                
                  Texas County
                  
                  Unclassifiable/Attainment.
                
                
                  Vernon County
                  
                  Unclassifiable/Attainment.
                
                
                  Warren County
                  
                  Unclassifiable/Attainment.
                
                
                  Washington County
                  
                  Unclassifiable/Attainment.
                
                
                  Wayne County
                  
                  Unclassifiable/Attainment.
                
                
                  Webster County
                  
                  Unclassifiable/Attainment.
                
                
                  Worth County
                  
                  Unclassifiable/Attainment.
                
                
                  Wright County
                  
                  Unclassifiable/Attainment.
                
                
                  a Includes Indian Country located in each county or area, except as otherwise specified.
                
                  1 This date is 90 days after October 31, 2011, unless otherwise noted.
              
              
                Missouri—1997 8-Hour Ozone NAAQS
                [Primary and Secondary]
                
                  Designated area
                  Designation a
                  
                  Date 1
                  
                  Type
                  Category/classification
                  Date 1
                  
                  Type
                
                
                  Kansas City, MO-KS:
                
                
                  Cass County
                  5/3/05
                  Attainment.
                
                
                  
                  Clay County
                  5/3/05
                  Attainment.
                
                
                  Jackson County
                  5/3/05
                  Attainment.
                
                
                  Platte County
                  5/3/05
                  Attainment.
                
                
                  
                    St. Louis, MO-IL
                  
                
                
                  Franklin County
                  2/20/15
                  Attainment
                
                
                  Jefferson County
                  2/20/15
                  Attainment
                
                
                  St. Charles County
                  2/20/15
                  Attainment
                
                
                  St. Louis City
                  2/20/15
                  Attainment
                
                
                  St. Louis County
                  2/20/15
                  Attainment
                
                
                  AQCR 094 Metro Kansas City Interstate
                  
                  Unclassifiable/Attainment.
                
                
                  Buchanan County
                
                
                  Ray County
                
                
                  AQCR 137 N. Missouri Intrastate (part)
                
                
                  Pike County
                  
                  Unclassifiable/Attainment.
                
                
                  Ralls County
                  
                  Unclassifiable/Attainment.
                
                
                  AQCR 137 N. Missouri Intrastate (remainder of)Unclassifiable/Attainment.
                
                
                  Adair County
                
                
                  Andrew County
                
                
                  Atchison County
                
                
                  Audrain County
                
                
                  Boone County
                
                
                  Caldwell County
                
                
                  Callaway County
                
                
                  Carroll County
                
                
                  Chariton County
                
                
                  Clark County
                
                
                  Clinton County
                
                
                  Cole County
                
                
                  Cooper County
                
                
                  Daviess County
                
                
                  DeKalb County
                
                
                  Gentry County
                
                
                  Grundy County
                
                
                  Harrison County
                
                
                  Holt County
                
                
                  Howard County
                
                
                  Knox County
                
                
                  Lewis County
                
                
                  Lincoln County
                
                
                  Linn County
                
                
                  Livingston County
                
                
                  Macon County
                
                
                  Marion County
                
                
                  Mercer County
                
                
                  Moniteau County
                
                
                  Monroe County
                
                
                  Montgomery County
                
                
                  Nodaway County
                
                
                  Osage County
                
                
                  Putnam County
                
                
                  Randolph County
                
                
                  Saline County
                
                
                  Schuyler County
                
                
                  Scotland County
                
                
                  Shelby County
                
                
                  Sullivan County
                
                
                  Warren County
                
                
                  Worth County
                
                
                  Rest of State:
                  
                  Unclassifiable/Attainment
                
                
                  Barry County
                
                
                  Barton County
                
                
                  Bates County
                
                
                  Benton County
                
                
                  Bollinger County
                
                
                  Butler County
                
                
                  Camden County
                
                
                  Cape Girardeau County
                
                
                  Carter County
                
                
                  
                  Cedar County
                
                
                  Christian County
                
                
                  Crawford County
                
                
                  Dade County
                
                
                  Dallas County
                
                
                  Dent County
                
                
                  Douglas County
                
                
                  Dunklin County
                
                
                  Gasconade County
                
                
                  Greene County
                
                
                  Henry County
                
                
                  Hickory County
                
                
                  Howell County
                
                
                  Iron County
                
                
                  Jasper County
                
                
                  Johnson County
                
                
                  Laclede County
                
                
                  Lafayette County
                
                
                  Lawrence County
                
                
                  Madison County
                
                
                  Maries County
                
                
                  McDonald County
                
                
                  Miller County
                
                
                  Mississippi County
                
                
                  Morgan County
                
                
                  New Madrid County
                
                
                  Newton County
                
                
                  Oregon County
                
                
                  Ozark County
                
                
                  Pemiscot County
                
                
                  Perry County
                
                
                  Pettis County
                
                
                  Phelps County
                
                
                  Polk County
                
                
                  Pulaski County
                
                
                  Reynolds County
                
                
                  Ripley County
                
                
                  St. Clair County
                
                
                  St. Francois County
                
                
                  Ste. Genevieve County
                
                
                  Scott County
                
                
                  Shannon County
                
                
                  Stoddard County
                
                
                  Stone County
                
                
                  Taney County
                
                
                  Texas County
                
                
                  Vernon County
                
                
                  Washington County
                
                
                  Wayne County
                
                
                  Webster County
                
                
                  Wright County
                
                
                  a Includes Indian Country located in each county or area, except as otherwise specified.
                
                  1 This date is June 15, 2004, unless otherwise noted.
              
              
                Missouri—2008 8-Hour Ozone NAAQS
                [Primary and Secondary]
                
                  Designated area
                  Designation
                  Date 1
                  
                  Type
                  Classification
                  Date 1
                  
                  Type
                
                
                  St. Louis-St. Charles-Farmington, MO-IL 2:
                
                
                  Franklin County
                  9/20/2018
                  Attainment
                
                
                  Jefferson County
                  9/20/2018
                  Attainment
                
                
                  St. Charles County
                  9/20/2018
                  Attainment
                
                
                  St. Louis County
                  9/20/2018
                  Attainment
                
                
                  St. Louis City
                  9/20/2018
                  Attainment
                
                
                  Rest of State: 3
                  
                  
                  Unclassifiable/Attainment
                
                
                  
                  Adair County
                  
                  
                  
                  
                
                
                  Andrew County
                  
                  
                  
                  
                
                
                  Atchison County
                  
                  
                  
                  
                
                
                  Audrain County
                  
                  
                  
                  
                
                
                  Barry County
                  
                  
                  
                  
                
                
                  Barton County
                  
                  
                  
                  
                
                
                  Bates County
                  
                  
                  
                  
                
                
                  Benton County
                  
                  
                  
                  
                
                
                  Bollinger County
                  
                  
                  
                  
                
                
                  Boone County
                  
                  
                  
                  
                
                
                  Buchanan County
                  
                  
                  
                  
                
                
                  Butler County
                  
                  
                  
                  
                
                
                  Caldwell County
                  
                  
                  
                  
                
                
                  Callaway County
                  
                  
                  
                  
                
                
                  Camden County
                  
                  
                  
                  
                
                
                  Cape Girardeau County
                  
                  
                  
                  
                
                
                  Carter County
                  
                  
                  
                  
                
                
                  Cass County
                  
                  
                  
                  
                
                
                  Cedar County
                  
                  
                  
                  
                
                
                  Chariton County
                  
                  
                  
                  
                
                
                  Christian County
                  
                  
                  
                  
                
                
                  Clark County
                  
                  
                  
                  
                
                
                  Clay County
                  
                  
                  
                  
                
                
                  Clinton County
                  
                  
                  
                  
                
                
                  Cole County
                  
                  
                  
                  
                
                
                  Cooper County
                  
                  
                  
                  
                
                
                  Crawford County
                  
                  
                  
                  
                
                
                  Dade County
                  
                  
                  
                  
                
                
                  Dallas County
                  
                  
                  
                  
                
                
                  Daviess County
                  
                  
                  
                  
                
                
                  DeKalb County
                  
                  
                  
                  
                
                
                  Dent County
                  
                  
                  
                  
                
                
                  Douglas County
                  
                  
                  
                  
                
                
                  Dunklin County
                  
                  
                  
                  
                
                
                  Gasconade County
                  
                  
                  
                  
                
                
                  Gentry County
                  
                  
                  
                  
                
                
                  Greene County
                  
                  
                  
                  
                
                
                  Grundy County
                  
                  
                  
                  
                
                
                  Harrison County
                  
                  
                  
                  
                
                
                  Henry County
                  
                  
                  
                  
                
                
                  Hickory County
                  
                  
                  
                  
                
                
                  Holt County
                  
                  
                  
                  
                
                
                  Howard County
                  
                  
                  
                  
                
                
                  Howell County
                  
                  
                  
                  
                
                
                  Iron County
                  
                  
                  
                  
                
                
                  Jackson County
                  
                  
                  
                  
                
                
                  Jasper County
                  
                  
                  
                  
                
                
                  Johnson County
                  
                  
                  
                  
                
                
                  Knox County
                  
                  
                  
                  
                
                
                  Laclede County
                  
                  
                  
                  
                
                
                  Lafayette County
                  
                  
                  
                  
                
                
                  Lawrence County
                  
                  
                  
                  
                
                
                  Lewis County
                  
                  
                  
                  
                
                
                  Lincoln County
                  
                  
                  
                  
                
                
                  Linn County
                  
                  
                  
                  
                
                
                  Livingston County
                  
                  
                  
                  
                
                
                  McDonald County
                  
                  
                  
                  
                
                
                  Macon County
                  
                  
                  
                  
                
                
                  Madison County
                  
                  
                  
                  
                
                
                  Maries County
                  
                  
                  
                  
                
                
                  Marion County
                  
                  
                  
                  
                
                
                  Mercer County
                  
                  
                  
                  
                
                
                  Miller County
                  
                  
                  
                  
                
                
                  Mississippi County
                  
                  
                  
                  
                
                
                  Moniteau County
                  
                  
                  
                  
                
                
                  Monroe County
                  
                  
                  
                  
                
                
                  Montgomery County
                  
                  
                  
                  
                
                
                  Morgan County
                  
                  
                  
                  
                
                
                  New Madrid County
                  
                  
                  
                  
                
                
                  
                  Newton County
                  
                  
                  
                  
                
                
                  Nodaway County
                  
                  
                  
                  
                
                
                  Oregon County
                  
                  
                  
                  
                
                
                  Osage County
                  
                  
                  
                  
                
                
                  Ozark County
                  
                  
                  
                  
                
                
                  Pemiscot County
                  
                  
                  
                  
                
                
                  Perry County
                  
                  
                  
                  
                
                
                  Pettis County
                  
                  
                  
                  
                
                
                  Phelps County
                  
                  
                  
                  
                
                
                  Pike County
                  
                  
                  
                  
                
                
                  Platte County
                  
                  
                  
                  
                
                
                  Polk County
                  
                  
                  
                  
                
                
                  Pulaski County
                  
                  
                  
                  
                
                
                  Putnam County
                  
                  
                  
                  
                
                
                  Ralls County
                  
                  
                  
                  
                
                
                  Randolph County
                  
                  
                  
                  
                
                
                  Ray County
                  
                  
                  
                  
                
                
                  Reynolds County
                  
                  
                  
                  
                
                
                  Ripley County
                  
                  
                  
                  
                
                
                  St. Clair County
                  
                  
                  
                  
                
                
                  St. Genevieve County
                  
                  
                  
                  
                
                
                  St. Francois County
                  
                  
                  
                  
                
                
                  Saline County
                  
                  
                  
                  
                
                
                  Schuyler County
                  
                  
                  
                  
                
                
                  Scotland County
                  
                  
                  
                  
                
                
                  Scott County
                  
                  
                  
                  
                
                
                  Shannon County
                  
                  
                  
                  
                
                
                  Shelby County
                  
                  
                  
                  
                
                
                  Stoddard County
                  
                  
                  
                  
                
                
                  Stone County
                  
                  
                  
                  
                
                
                  Sullivan County
                  
                  
                  
                  
                
                
                  Taney County
                  
                  
                  
                  
                
                
                  Texas County
                  
                  
                  
                  
                
                
                  Vernon County
                  
                  
                  
                  
                
                
                  Warren County
                  
                  
                  
                  
                
                
                  Washington County
                  
                  
                  
                  
                
                
                  Wayne County
                  
                  
                  
                  
                
                
                  Webster County
                  
                  
                  
                  
                
                
                  Worth County
                  
                  
                  
                  
                
                
                  Wright County
                  
                  
                  
                  
                
                
                  1 This date is July 20, 2012, unless otherwise noted.
                
                  2 Excludes Indian country located in each area, unless otherwise noted.
                
                  3 Includes any Indian country in each county or area, unless otherwise specified.
                
                  4 Attainment date is extended to July 20, 2016.
              
              
                Missouri—2015 8-Hour Ozone NAAQS
                [Primary and Secondary]
                
                  Designated area 1
                  
                  Designation
                  Date 2
                  
                  Type
                  Classification
                  Date 2
                  
                  Type
                
                
                  St. Louis, MO-IL
                  
                  Nonattainment
                  
                  Marginal.
                
                
                  Franklin County (part):
                
                
                  Boles Township.
                
                
                  St. Charles County.
                
                
                  St. Louis County.
                
                
                  City of St. Louis.
                
                
                  Adair County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Andrew County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Atchison County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Audrain County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  
                  Barry County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Barton County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Bates County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Benton County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Bollinger County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Boone County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Buchanan County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Butler County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Caldwell County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Callaway County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Camden County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Cape Girardeau County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Carroll County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Carter County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Cass County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Cedar County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Chariton County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Christian County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Clark County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Clay County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Clinton County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Cole County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Cooper County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Crawford County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Dade County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Dallas County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Daviess County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  DeKalb County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Dent County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  
                  Douglas County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Dunklin County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Franklin County (part) remainder
                  
                  Attainment/Unclassifiable
                
                
                  Gasconade County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Gentry County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Greene County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Grundy County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Harrison County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Henry County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Hickory County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Holt County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Howard County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Howell County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Iron County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Jackson County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Jasper County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Jefferson County
                  
                  Attainment/Unclassifiable
                
                
                  Johnson County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Knox County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Laclede County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Lafayette County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Lawrence County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Lewis County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Lincoln County
                  
                  Attainment/Unclassifiable
                
                
                  Linn County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Livingston County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  McDonald County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Macon County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Madison County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  
                  Maries County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Marion County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Mercer County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Miller County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Mississippi County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Moniteau County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Monroe County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Montgomery County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Morgan County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  New Madrid County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Newton County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Nodaway County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Oregon County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Osage County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Ozark County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Pemiscot County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Perry County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Pettis County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Phelps County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Pike County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Platte County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Polk County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Pulaski County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Putnam County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Ralls County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Randolph County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Ray County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Reynolds County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Ripley County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  
                  St. Clair County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  St. Francois County
                  
                  Attainment/Unclassifiable
                
                
                  Ste. Genevieve County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Saline County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Schuyler County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Scotland County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Scott County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Shannon County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Shelby County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Stoddard County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Stone County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Sullivan County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Taney County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Texas County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Vernon County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Warren County
                  
                  Attainment/Unclassifiable
                
                
                  Washington County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Wayne County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Webster County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Worth County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Wright County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  1 Includes any Indian country in each county or area, unless otherwise specified. EPA is not determining the boundaries of any area of Indian country in this table, including any area of Indian country located in the larger designation area. The inclusion of any Indian country in the designation area is not a determination that the state has regulatory authority under the Clean Air Act for such Indian country.
                
                  2 This date is August 3, 2018, unless otherwise noted.
              
              
                Missouri—1978 Lead NAAQS
                
                  Designated area
                  Designation
                  Date
                  Type
                  Classification
                  Date
                  Type
                
                
                  Iron County (part)
                
                
                  Within boundaries of Dent Township
                  10/18/00
                  Attainment
                
                
                  Iron County (part)
                
                
                  Within boundaries of Liberty and Arcadia Townships
                  10/29/04
                  Attainment
                
                
                  Jefferson County (part)
                
                
                  Within city limits of Herculaneum
                  1/6/92
                  Nonattainment
                
                
                  
                  Dent County
                  1/6/92
                  Unclassifiable
                
                
                  Holt County
                  1/6/92
                  Unclassifiable
                
                
                  Rest of State Not Designated.
                
              
              
                Missouri—2008 Lead NAAQS
                
                  Designated area
                  Designation for the 2008 NAAQS a
                  
                  Date 1
                  
                  Type
                
                
                  Iron, Dent, and Reynolds Counties, MO:
                
                
                  Dent County (part)
                  12/31/10
                  Nonattainment.
                
                
                  Sections 4, 9, 16, 21, 28, 33 of T34N, R2W
                
                
                  Iron County (part)
                  12/31/10
                  Nonattainment.
                
                
                  Sections 6-7, 18-19, 30-32 of T34N, R1W and Sections 1-3, 10-15, 22-27, 34-36 of T34N, R2W.
                
                
                  Reynolds County (part)
                  12/31/10
                  Nonattainment.
                
                
                  Sections 5-7 of T33N, R1W and Sections 1-3, 10-12 of T33N, R2W.
                
                
                  Jefferson County, MO:
                
                
                  Jefferson County (part)
                  12/31/10
                  Nonattainment.
                
                
                  Within city limits of Herculaneum.
                
                
                  Rest of State
                  
                  Unclassifiable/Attainment.
                
                
                  a Includes Indian Country located in each county or area, except as otherwise specified.
                
                  1 December 31, 2011 unless otherwise noted.
              
              [43 FR 8964, Mar. 3, 1978]
              
                Editorial Note:
                For Federal Register citations affecting § 81.326, see the List of CFR Sections Affected, which appears in the Finding Aids section of the printed volume and at www.govinfo.gov.
                
              
            
            
              § 81.327
              Montana.
              Link to an amendment published at 85 FR 38330, June 26, 2020.
              
                Montana—1971 Sulfur Dioxide NAAQS
                [Primary and Secondary]
                
                  Designated area
                  Does not meet primary standards
                  Does not meet secondary standards
                  Cannot be classified
                  Better than national standards
                
                
                  Laurel Area
                  X
                
                
                  East Helena Area
                  
                  
                  
                  X
                
                
                  Anaconda Area
                  
                  
                  
                  X
                
                
                  Rest of State
                  
                  
                  
                  X
                
              
              
                Montana—2010 Sulfur Dioxide NAAQS
                [Primary]
                
                  Designated area 1
                  
                  Designation
                  Date 2
                  
                  Type
                
                
                  Yellowstone County (part)
                  5/10/16
                  Attainment.
                
                
                  
                  The area originates at the point defined as the southwest corner of Section 11, Township 1S, Range 26E. From that point the boundary proceeds north along the western section line of Section 11 to the point of intersection with the midline of Interstate Highway 90. From that point the boundary follows the midline of Interstate Highway 90, across the Yellowstone River, to the point where the highway midline intersects the northern boundary of Section 35, Township 1N, Range 26E. From that point the boundary proceeds east along the northern section line of Sections 35 and 36 to the point where Old US 87/Hardin Road leaves the section line and turns southeast. The boundary follows the midline of Old US 87/Hardin Road southeast to the point where the road intersects the western boundary of the SE 1/4 of the SE 1/4 of Section 31, Township 1N, Range 27E. From that point the boundary proceeds south along the 1/4 section line to the southern boundary of Township 1N, then east to the northeast corner of Section 5, Township 1S, Range 27E. The boundary then proceeds south along the eastern section line of sections 5 and 8 to the southeast corner of Section 8, Township 1S, Range 27E, where it turns west and follows the south section line of Sections 8 and 7, Township 1S, Range 27E; and Sections 12 and 11, Township 1S, Range 26E, back to the point of origin
                
                
                  Beaverhead County
                  
                  Attainment/Unclassifiable.
                
                
                  Big Horn County
                  
                  Attainment/Unclassifiable.
                
                
                  Blaine County
                  
                  Attainment/Unclassifiable.
                
                
                  Broadwater County
                  
                  Attainment/Unclassifiable.
                
                
                  Carbon County
                  
                  Attainment/Unclassifiable.
                
                
                  Carter County
                  
                  Attainment/Unclassifiable.
                
                
                  Cascade County
                  
                  Attainment/Unclassifiable.
                
                
                  Chouteau County
                  
                  Attainment/Unclassifiable.
                
                
                  Custer County
                  
                  Attainment/Unclassifiable.
                
                
                  Daniels County
                  
                  Attainment/Unclassifiable.
                
                
                  Dawson County
                  
                  Attainment/Unclassifiable.
                
                
                  Deer Lodge County
                  
                  Attainment/Unclassifiable.
                
                
                  Fallon County
                  
                  Attainment/Unclassifiable.
                
                
                  Fergus County
                  
                  Attainment/Unclassifiable.
                
                
                  Flathead County
                  
                  Attainment/Unclassifiable.
                
                
                  Gallatin County
                  
                  Attainment/Unclassifiable.
                
                
                  Garfield County
                  
                  Attainment/Unclassifiable.
                
                
                  Glacier County
                  
                  Attainment/Unclassifiable.
                
                
                  Golden Valley County
                  
                  Attainment/Unclassifiable.
                
                
                  Granite County
                  
                  Attainment/Unclassifiable.
                
                
                  Hill County
                  
                  Attainment/Unclassifiable.
                
                
                  Jefferson County
                  
                  Attainment/Unclassifiable.
                
                
                  Judith Basin County
                  
                  Attainment/Unclassifiable.
                
                
                  Lake County
                  
                  Attainment/Unclassifiable.
                
                
                  Lewis and Clark County
                  
                  Attainment/Unclassifiable.
                
                
                  Liberty County
                  
                  Attainment/Unclassifiable.
                
                
                  Lincoln County
                  
                  Attainment/Unclassifiable.
                
                
                  McCone County
                  
                  Attainment/Unclassifiable.
                
                
                  Madison County
                  
                  Attainment/Unclassifiable.
                
                
                  Meagher County
                  
                  Attainment/Unclassifiable.
                
                
                  Mineral County
                  
                  Attainment/Unclassifiable.
                
                
                  Missoula County
                  
                  Attainment/Unclassifiable.
                
                
                  Musselshell County
                  
                  Attainment/Unclassifiable.
                
                
                  Park County
                  
                  Attainment/Unclassifiable.
                
                
                  Petroleum County
                  
                  Attainment/Unclassifiable.
                
                
                  Phillips County
                  
                  Attainment/Unclassifiable.
                
                
                  Pondera County
                  
                  Attainment/Unclassifiable.
                
                
                  Powder River County
                  
                  Attainment/Unclassifiable.
                
                
                  Powell County
                  
                  Attainment/Unclassifiable.
                
                
                  Prairie County
                  
                  Attainment/Unclassifiable.
                
                
                  Ravalli County
                  
                  Attainment/Unclassifiable.
                
                
                  Richland County
                  
                  Attainment/Unclassifiable.
                
                
                  Roosevelt County
                  
                  Attainment/Unclassifiable.
                
                
                  Rosebud County
                  
                  Attainment/Unclassifiable.
                
                
                  Sanders County
                  
                  Attainment/Unclassifiable.
                
                
                  
                  Sheridan County
                  
                  Attainment/Unclassifiable.
                
                
                  Silver Bow County
                  
                  Attainment/Unclassifiable.
                
                
                  Stillwater County
                  
                  Attainment/Unclassifiable.
                
                
                  Sweet Grass County
                  
                  Attainment/Unclassifiable.
                
                
                  Teton County
                  
                  Attainment/Unclassifiable.
                
                
                  Toole County
                  
                  Attainment/Unclassifiable.
                
                
                  Treasure County
                  
                  Attainment/Unclassifiable.
                
                
                  Valley County
                  
                  Attainment/Unclassifiable.
                
                
                  Wheatland County
                  
                  Attainment/Unclassifiable.
                
                
                  Wibaux County
                  
                  Attainment/Unclassifiable.
                
                
                  Yellowstone County (part) (remainder)
                  
                  Attainment/Unclassifiable.
                
                
                  1 Includes any Indian country in each county or area, unless otherwise specified. EPA is not determining the boundaries of any area of Indian country in this table, including any area of Indian country located in the larger designation area. The inclusion of any Indian country in the designation area is not a determination that the state has regulatory authority under the Clean Air Act for such Indian country.
                
                  2 This date is April 9, 2018, unless otherwise noted.
              
              
                Montana—Carbon Monoxide
                
                  Designated Area
                  Designation
                  Date 1
                  
                  Type
                  Classification
                  Date 1
                  
                  Type
                
                
                  Billings Area
                
                
                  Yellowstone County (part):
                
                
                  The following areas of Yellowstone Co. (Range and Township) sections: R25E T1N—Sections 24 through 27 and 34 through 36; R25E T1S—Sections 1, 2, and 12; R26E T1N Sections 19 through 22 and 27 through 34; R26E T1S Sections 2 through 11 and 15 through 18.
                  April 22, 2002.
                  Attainment
                
                
                  Great Falls Area
                  July 8, 2002
                  Attainment
                
                
                  Cascade County (part)
                
                
                  Great Falls designated area: North boundary—9th Avenue South or its straight line extension; East boundary—54th Street South or its straight line extension; South boundary—11th Avenue South or its straight line extension; West boundary—2nd Street South or its straight line extension
                
                
                  Missoula Area:
                
                
                  Missoula County (part)
                  September 17, 2007
                  Attainment
                
                
                  Missoula and vicinity including the following (Range and Township) sections: R19W T14N—sections: 29 and 32; R19W T13N—sections 2, 5, 7, 8, 11, 14 through 24, and 26 through 34; R19W T12N—sections: 4 through 7; R20W T13N—sections: 23 through 26, 35 and 36
                
                
                  Beaverhead County
                  
                  Unclassifiable/Attainment
                
                
                  Big Horn County (part) excluding Crow, Northern Cheyenne Indian Reservations
                  
                  
                  Unclassifiable/Attainment
                
                
                  Blaine County (part) excluding Fort Belknap Indian Reservation
                  
                  
                  Unclassifiable/Attainment
                
                
                  Broadwater County
                  
                  Unclassifiable/Attainment
                
                
                  Carbon County
                  
                  Unclassifiable/Attainment
                
                
                  Carter County
                  
                  Unclassifiable/Attainment
                
                
                  Cascade County (part)
                
                
                  Remainder of Cascade County
                  
                  Unclassifiable/Attainment
                
                
                  Chouteau County (part) excluding Rocky Boy Indian Reservation
                  
                  
                  Unclassifiable/Attainment
                
                
                  
                  Custer County
                  
                  Unclassifiable/Attainment
                
                
                  Daniels County (part) excluding Fort Peck Indian Reservation
                  
                  
                  Unclassifiable/Attainment
                
                
                  Dawson County
                  
                  Unclassifiable/Attainment
                
                
                  Deer Lodge County
                  
                  Unclassifiable/Attainment
                
                
                  Fallon County
                  
                  Unclassifiable/Attainment
                
                
                  Fergus County
                  
                  Unclassifiable/Attainment
                
                
                  Flathead County (part) excluding Flathead Indian Resevation
                  
                  
                  Unclassifiable/Attainment
                
                
                  Gallatin County
                  
                  Unclassifiable/Attainment
                
                
                  Garfield County
                  
                  Unclassifiable/Attainment
                
                
                  Glacier County (part) excluding Blackfeet Indian Reservation
                  
                  
                  Unclassifiable/Attainment
                
                
                  Golden Valley County
                  
                  Unclassifiable/Attainment
                
                
                  Granite County
                  
                  Unclassifiable/Attainment
                
                
                  Hill County (part) excluding Rocky Boy Indian Reservation
                  
                  
                  Unclassifiable/Attainment
                
                
                  Jefferson County
                  
                  Unclassifiable/Attainment
                
                
                  Judith Basin County
                  
                  Unclassifiable/Attainment
                
                
                  Lake County (part) excluding Flathead Indian Reservation
                  
                  
                  Unclassifiable/Attainment
                
                
                  Lewis and Clark County
                  
                  Unclassifiable/Attainment
                
                
                  Liberty County
                  
                  Unclassifiable/Attainment
                
                
                  Lincoln County
                  
                  Unclassifiable/Attainment
                
                
                  Madison County
                  
                  Unclassifiable/Attainment
                
                
                  McCone County
                  
                  Unclassifiable/Attainment
                
                
                  Meagher County
                  
                  Unclassifiable/Attainment
                
                
                  Mineral County
                  
                  Unclassifiable/Attainment
                
                
                  Missoula County (part)
                
                
                  Remainder of Missoula County
                  
                  Unclassifiable/Attainment
                
                
                  Musselshell County
                  
                  Unclassifiable/Attainment
                
                
                  Park County
                  
                  Unclassifiable/Attainment
                
                
                  Petroleum County
                  
                  Unclassifiable/Attainment
                
                
                  Phillips County (part) excluding Fort Belknap Indian Reservation
                  
                  
                  Unclassifiable/Attainment
                
                
                  Pondera County (part) excluding Blackfeet Indian Reservation
                  
                  
                  Unclassifiable/Attainment
                
                
                  Powder River County
                  
                  Unclassifiable/Attainment
                
                
                  Powell County
                  
                  Unclassifiable/Attainment
                
                
                  Prairie County
                  
                  Unclassifiable/Attainment
                
                
                  Ravalli County
                  
                  Unclassifiable/Attainment
                
                
                  Richland County
                  
                  Unclassifiable/Attainment
                
                
                  Roosevelt County (part) excluding Fort Peck Indian Reservation
                  
                  
                  Unclassifiable/Attainment
                
                
                  Rosebud County (part) excluding Northern Cheyenne Indian Reservation
                  
                  
                  Unclassifiable/Attainment
                
                
                  Sanders County (part) excluding Flathead Indian Reservation
                  
                  
                  Unclassifiable/Attainment
                
                
                  Sheridan County (part) excluding Fort Peck Indian Reservation
                  
                  
                  Unclassifiable/Attainment
                
                
                  Silver Bow County
                  
                  Unclassifiable/Attainment
                
                
                  Stillwater County
                  
                  Unclassifiable/Attainment
                
                
                  Sweet Grass County
                  
                  Unclassifiable/Attainment
                
                
                  Teton County
                  
                  Unclassifiable/Attainment
                
                
                  Toole County
                  
                  Unclassifiable/Attainment
                
                
                  Treasure County
                  
                  Unclassifiable/Attainment
                
                
                  Valley County (part) excluding Fort Peck Indian Reservation
                  
                  
                  Unclassifiable/Attainment
                
                
                  Wheatland County
                  
                  Unclassifiable/Attainment
                
                
                  Wibaux County
                  
                  Unclassifiable/Attainment
                
                
                  Yellowstone County (part)
                
                
                  Remainder of Yellowstone County
                  
                  Unclassifiable/Attainment
                
                
                  Yellowstone National Park
                  
                  Unclassifiable/Attainment
                
                
                  Blackfeet Indian Reservation
                  
                  Unclassifiable/Attainment
                
                
                  Glacier County (part)
                
                
                  area inside Blackfeet Reservation
                
                
                  Pondera County (part)
                
                
                  area inside Blackfeet Reservation
                
                
                  
                  Crow Indian Reservation
                  
                  Unclassifiable/Attainment
                
                
                  Bighorn County (part)
                
                
                  area inside Crow Reservation
                
                
                  Yellowstone (part)
                
                
                  area inside Crow Reservation
                
                
                  Flathead Indian Reservation
                  
                  Unclassifiable/Attainment
                
                
                  Flathead County (part)
                
                
                  area inside Flathead Reservation
                
                
                  Lake County (part)
                
                
                  area inside Flathead Reservation
                
                
                  Missoula County (part)
                
                
                  area inside Flathead Reservation
                
                
                  Sanders County (part)
                
                
                  area inside Flathead Reservation
                
                
                  Fort Belknap Indian Reservation
                  
                  Unclassifiable/Attainment
                
                
                  Blaine County (part)
                
                
                  area inside Fort Belknap Reservation
                
                
                  Phillips County (part)
                
                
                  area inside Fort Belknap Reservation
                
                
                  Fort Peck Indian Reservation
                  
                  Unclassifiable/Attainment
                
                
                  Daniels County (part)
                
                
                  area inside Fort Peck Reservation
                
                
                  Roosevelt County (part)
                
                
                  area inside Fort Peck Reservation
                
                
                  Sheridan County (part)
                
                
                  area inside Fort Peck Reservation
                
                
                  Valley County (part)
                
                
                  area inside Fort Peck Reservation
                
                
                  Northern Cheyenne Indian Reservation
                  
                  Unclassifiable/Attainment
                
                
                  Bighorn County (part)
                
                
                  area inside Northern Cheyenne Reservation
                
                
                  Rosebud County (part)
                
                
                  area inside Northern Cheyenne Reservation
                
                
                  Rocky Boy Indian Reservation
                  
                  Unclassifiable/Attainment
                
                
                  Chouteau County (part)
                
                
                  area inside Rocky Boy Reservation
                
                
                  Hill County (part)
                
                
                  area inside Rocky Boy Reservation
                
                
                  1 This date is November 15, 1990, unless otherwise noted.
              
              
                Montana—1978 Lead NAAQS
                
                  Designated Area
                  Designation
                  Date
                  Type
                  Classification
                  Date
                  Type
                
                
                  Lewis & Clark County (part)
                
                
                  City of East Helena and vicinity
                  October 11, 2019
                  Attainment.
                  
                  
                
                
                  Northern boundary - horizontal universal transverse mercatur(UTM) 5,162,000 mN; eastern boundary - vertical UTM 432,500 mE; southern boundary - horizontal UTM 5,158,000 mN; western boundary - vertical UTM 427,000 mE
                
                
                  Rest of State Not Designated
                
              
              
                Montana—Ozone (1-Hour Standard)2
                
                
                  Designated area
                  Designation
                  Date 1
                  
                  Type
                  Classification
                  Date 1
                  
                  Type
                
                
                  Beaverhead County
                  
                  Unclassifiable/Attainment
                
                
                  Big Horn County (part) excluding Crow, Northern Cheyenne Indian Reservations
                  
                  Unclassifiable/Attainment
                
                
                  
                  Blaine County (part) excluding Fort Belknap Indian Reservation
                
                
                  Broadwater County
                  
                  Unclassifiable/Attainment
                
                
                  Carbon County
                  
                  Unclassifiable/Attainment
                
                
                  Carter County
                  
                  Unclassifiable/Attainment
                
                
                  Cascade County
                  
                  Unclassifiable/Attainment
                
                
                  Chouteau County (part) excluding Rocky Boy Indian Reservation
                  
                  Unclassifiable/Attainment
                
                
                  Custer County
                  
                  Unclassifiable/Attainment
                
                
                  Daniels County (part) excluding Fort Peck Indian Reservation
                  
                  Unclassifiable/Attainment
                
                
                  Dawson County
                  
                  Unclassifiable/Attainment
                
                
                  Deer Lodge County
                  
                  Unclassifiable/Attainment
                
                
                  Fallon County
                  
                  Unclassifiable/Attainment
                
                
                  Fergus County
                  
                  Unclassifiable/Attainment
                
                
                  Flathead County (part) excluding Flathead Indian Reservation
                  
                  Unclassifiable/Attainment
                
                
                  Gallatin County
                  
                  Unclassifiable/Attainment
                
                
                  Garfield County
                  
                  Unclassifiable/Attainment
                
                
                  Glacier County (part) excluding Blackfeet Indian Reservation
                  
                  Unclassifiable/Attainment
                
                
                  Golden Valley County
                  
                  Unclassifiable/Attainment
                
                
                  Granite County
                  
                  Unclassifiable/Attainment
                
                
                  Hill County (part) excluding Rocky Boy Indian Reservation
                  
                  Unclassifiable/Attainment
                
                
                  Jefferson County
                  
                  Unclassifiable/Attainment
                
                
                  Judith Basin County
                  
                  Unclassifiable/Attainment
                
                
                  Lake County (part) excluding Flathead Indian Reservation
                  
                  Unclassifiable/Attainment
                
                
                  Lewis and Clark County
                  
                  Unclassifiable/Attainment
                
                
                  Liberty County
                  
                  Unclassifiable/Attainment
                
                
                  Lincoln County
                  
                  Unclassifiable/Attainment
                
                
                  Madison County
                  
                  Unclassifiable/Attainment
                
                
                  McCone County
                  
                  Unclassifiable/Attainment
                
                
                  Meagher County
                  
                  Unclassifiable/Attainment
                
                
                  Mineral County
                  
                  Unclassifiable/Attainment
                
                
                  Missoula County (part) excluding Flathead Indian Reservation
                  
                  Unclassifiable/Attainment
                
                
                  Musselshell County
                  
                  Unclassifiable/Attainment
                
                
                  Park County
                  
                  Unclassifiable/Attainment
                
                
                  Petroleum County
                  
                  Unclassifiable/Attainment
                
                
                  Phillips County (part) excluding Fort Belknap Indian Reservation
                  
                  Unclassifiable/Attainment
                
                
                  Pondera County (part) excluding Blackfeet Indian Reservation
                  
                  Unclassifiable/Attainment
                
                
                  Powder River County
                  
                  Unclassifiable/Attainment
                
                
                  Powell County
                  
                  Unclassifiable/Attainment
                
                
                  Prairie County
                  
                  Unclassifiable/Attainment
                
                
                  Ravalli County
                  
                  Unclassifiable/Attainment
                
                
                  Richland County
                  
                  Unclassifiable/Attainment
                
                
                  Roosevelt County (part) excluding Fort Peck Indian Reservation
                  
                  Unclassifiable/Attainment
                
                
                  Rosebud County (part) excluding Northern Cheyenne Indian Reservation
                  
                  Unclassifiable/Attainment
                
                
                  Sanders County (part) excluding Flathead Indian Reservation
                  
                  Unclassifiable/Attainment
                
                
                  Sheridan County (part) excluding Fort Peck Indian Reservation
                  
                  Unclassifiable/Attainment
                
                
                  Silver Bow County
                  
                  Unclassifiable/Attainment
                
                
                  Stillwater County
                  
                  Unclassifiable/Attainment
                
                
                  Sweet Grass County
                  
                  Unclassifiable/Attainment
                
                
                  Teton County
                  
                  Unclassifiable/Attainment
                
                
                  Toole County
                  
                  Unclassifiable/Attainment
                
                
                  Treasure County
                  
                  Unclassifiable/Attainment
                
                
                  Valley County (part) excluding Fort Peck Indian Reservation
                  
                  Unclassifiable/Attainment
                
                
                  Wheatland County
                  
                  Unclassifiable/Attainment
                
                
                  Wibaux County
                  
                  Unclassifiable/Attainment
                
                
                  Yellowstone County (part) excluding Crow Indian Reservation
                  
                  Unclassifiable/Attainment
                
                
                  
                  Yellowstone Natl Park
                  
                  Unclassifiable/Attainment
                
                
                  Blackfeet Indian Reservation
                  
                  Unclassifiable/Attainment
                
                
                  Glacier County (part) area inside Blackfeet Reservation
                
                
                  Pondera County (part) area inside Blackfeet Reservation
                
                
                  Crow Indian Reservation
                  
                  Unclassifiable/Attainment
                
                
                  Bighorn County (part) area inside Crow Reservation
                
                
                  Yellowstone (part) area inside Crow Reservation
                
                
                  Flathead Indian Reservation
                  
                  Unclassifiable/Attainment
                
                
                  Flathead County (part) area inside Flathead Reservation
                
                
                  Lake County (part) area inside Flathead Reservation
                
                
                  Missoula County (part) area inside Flathead Reservation
                
                
                  Sanders County (part) area inside Flathead Reservation
                
                
                  Fort Belknap Indian Reservation
                  
                  Unclassifiable/Attainment
                
                
                  Blaine County (part) area inside Fort Belknap Reservation
                
                
                  Phillips County (part) area inside Fort Belknap Reservation
                
                
                  Fort Peck Indian Reservation
                  
                  Unclassifiable/Attainment
                
                
                  Daniels County (part) area inside Fort Peck Reservation
                
                
                  Roosevelt County (part) area inside Fort Peck Reservation
                
                
                  Sheridan County (part) area inside Fort Peck Reservation
                
                
                  Valley County (part) area inside Fort Peck Reservation
                
                
                  Northern Cheyenne Indian Reservation
                  
                  Unclassifiable/Attainment
                
                
                  Bighorn County (part) area inside Northern Cheyenne Reservation
                
                
                  Rosebud County (part) area inside Northern Cheyenne Reservation
                
                
                  Rocky Boy Indian Reservation
                  
                  Unclassifiable/Attainment
                
                
                  Chouteau County (part) area inside Rocky Boy Reservation
                
                
                  Hill County (part) area inside Rocky Boy Reservation
                
                
                  1 This date is October 18, 2000, unless otherwise noted.
                
                  2 The 1-hour ozone standard is revoked effective June 15, 2005 for all areas in Montana.
              
              
                Montana—PM-10
                
                  Designated Area
                  Designation
                  Date
                  Type
                  Classification
                  Date
                  Type
                
                
                  Cascade County, Great Falls area
                  11/15/90
                  Unclassifiable
                
                
                  Flathead County:
                
                
                  
                  The area bounded by lines from Universal Transmercator (UTM) coordinate 700000mE, 5347000mN, east to 704000mE, 5347000mN, south to 704000mE, 5341000mN, west to 703000mE, 5341000mN, south to 703000mE, 5340000mN, west to 702000mE, 5340000mN, south to 702000mE, 5339000mN, east to 703000mE, 5339000mN, south to 703000mE, 5338000mN, east to 704000mE, 5338000mN, south to 704000mE, 5336000mN, west to 702000mE, 5336000mN, south to 702000mE, 5335000mN, west to 700000mE, 5335000mN, north to 700000mE, 5340000mN, west to 695000mE, 5340000mN, north to 695000mE, 5345000mN, east to 700000mE, 5345000mN, north to 700000mE, 5347000mN
                  11/15/90
                  Nonattainment
                  11/15/90
                  Moderate.
                
                
                  Columbia Falls and vicinity
                  11/15/90
                  Nonattainment
                  11/15/90
                  Moderate.
                
                
                  Township T30N, R20W—Sections 7, 8, 9, 16, 17, and 18
                
                
                  The City of Whitefish and surrounding vicinity bounded by lines from Universal Transmercator (UTM) coordinates 695000 mE, 5370000 mN, east to 699000 mE, 5370000 mN, south to 699000 mE, 5361000 mN, west to 695000 mN, 5361000 mN, and north to 695000 mE, 5370000 mN
                  11/18/93
                  Nonattainment
                  11/18/93
                  Moderate.
                
                
                  Lake County, Ronan, Polson
                  11/15/90
                  Nonattainment
                  11/15/90
                  Moderate.
                
                
                  Lincoln County, Libby and vicinity
                  11/15/90
                  Nonattainment
                  11/15/90
                  Moderate.
                
                
                  T30N, R31W—Sections 2, 3, 4, 5, 9, 10, 11, 14, 15, 23, 26, 35, and west 1/2 of Section 24, west 1/2 of Section 25, and west 1/2 of Section 36; plus T31N, R31W—Sections 26, 27, 29, 32, 33, 34, 35 and the east 1/2 of Section 30.
                
                
                  Lewis and Clark County, East Helena area
                  11/15/90
                  Unclassifiable
                
                
                  Missoula County, Missoula and vicinity including the following sections:
                  6/24/2019
                  Attainment
                
                
                  T13N, R19W—2, 8, 11, 14, 15, 16, 17, 19, 20, 21, 22, 23, 24, 27, 28, 29, 30, 31, 32, 33, and 34; T12N, R19W—Sections 4, 5, 6, 7; T13N, R20W—Sections 23, 24, 25, 26, 35, and 36.
                
                
                  Rosebud County:
                
                
                  Lame Deer
                  11/15/90
                  Nonattainment
                  11/15/90
                  Moderate.
                
                
                  Colstrip area
                  11/15/90
                  Unclassifiable
                
                
                  Sanders County (part)
                  1/20/94
                  Nonattainment
                  1/20/94
                  Moderate.
                
                
                  Thompson Falls and vicinity: Including the following Sections: R29W, T21N—Sections 5, 6, 7, 8, 9, 10, 15, and 16.
                
                
                  Silver Bow County, Butte
                  11/15/90
                  Nonattainment
                  11/15/90
                  Moderate.
                
                
                  
                  The following area of Butte-Silver Bow excluding the territorial limits of the City of Walkerville: Beginning at the Northwest corner of Section 2, T.3N., R.8W., thence Easterly to Northeast corner Section 5, T.3N., R.7W.; then Southerly to Northwest corner Section 9, T.3N., R.7W.; thence Easterly to Northeast corner Section 10, T.3N., R.7W.; thence Southerly to Southeast corner Section 22, T.2N., R.7W.; thence Westerly to Southwest corner Section 19, T.2N., R.7W.; thence Northerly to Northwest corner Section 19, T.2N., R.7W.; thence Westerly to Southwest corner Section 14, T.2N., R.8W.; thence Northerly to Southwest corner Section 35, T.3N., R.8W.; thence Westerly to Southwest corner Section 34, T.3N., R.8W.; thence Northerly to Northwest corner Section 27, T.3N., R.8W.; thence Westerly to Southwest corner Section 20, T.3N., R.8W.; thence Northerly to Northwest corner Section 17, T.3N., R.8W.; thence Easterly to Northwest corner Section 14, T.3N., R.8W.; thence Northerly to the point of beginning.
                
                
                  Yellowstone County, Billings area
                  11/15/90
                  Unclassifiable
                
                
                  Rest of State1 
                  11/15/90
                  Unclassifiable
                
                
                  1 Denotes a single area designation for PSD baseline area purposes.
              
              
                Montana—1997 Annual PM2.5 NAAQS
                [Primary and Secondary]
                
                  Designated area
                  Designation a
                  
                  Date 1
                  
                  Type
                  Classification
                  Date 2
                  
                  Type
                
                
                  Libby, MT:
                
                
                  Lincoln County (part)
                  
                  Nonattainment
                  
                  Moderate.
                
                
                  The area bounded by lines from Universal Transverse Mercador Zone 11 (North American Datum 1983) coordinates beginning at 600,000mE, 5,370,000mN east to 620,000mE, 5370,000mN south to 620,000mE, 5340,000mN west to 600,000mE, 5,340,000mN north to 600,000mE, 5,370,000mN.
                
                
                  Rest of State:
                
                
                  Beaverhead County
                  
                  Unclassifiable/Attainment.
                
                
                  Big Horn County
                  
                  Unclassifiable/Attainment.
                
                
                  Blaine County
                  
                  Unclassifiable/Attainment.
                
                
                  Broadwater County
                  
                  Unclassifiable/Attainment.
                
                
                  Carbon County
                  
                  Unclassifiable/Attainment.
                
                
                  Carter County
                  
                  Unclassifiable/Attainment.
                
                
                  Cascade County
                  
                  Unclassifiable/Attainment.
                
                
                  Chouteau County
                  
                  Unclassifiable/Attainment.
                
                
                  Custer County
                  
                  Unclassifiable/Attainment.
                
                
                  Daniels County
                  
                  Unclassifiable/Attainment.
                
                
                  Dawson County
                  
                  Unclassifiable/Attainment.
                
                
                  Deer Lodge County
                  
                  Unclassifiable/Attainment.
                
                
                  Fallon County
                  
                  Unclassifiable/Attainment.
                
                
                  Fergus County
                  
                  Unclassifiable/Attainment.
                
                
                  Flathead County
                  
                  Unclassifiable/Attainment.
                
                
                  Gallatin County
                  
                  Unclassifiable/Attainment.
                
                
                  Garfield County
                  
                  Unclassifiable/Attainment.
                
                
                  
                  Glacier County
                  
                  Unclassifiable/Attainment.
                
                
                  Golden Valley County
                  
                  Unclassifiable/Attainment.
                
                
                  Granite County
                  
                  Unclassifiable/Attainment.
                
                
                  Hill County
                  
                  Unclassifiable/Attainment.
                
                
                  Jefferson County
                  
                  Unclassifiable/Attainment.
                
                
                  Judith Basin County
                  
                  Unclassifiable/Attainment.
                
                
                  Lake County
                  
                  Unclassifiable/Attainment.
                
                
                  Lewis and Clark County
                  
                  Unclassifiable/Attainment.
                
                
                  Liberty County
                  
                  Unclassifiable/Attainment.
                
                
                  Lincoln County (remainder)
                  
                  Unclassifiable/Attainment.
                
                
                  McCone County
                  
                  Unclassifiable/Attainment.
                
                
                  Madison County
                  
                  Unclassifiable/Attainment.
                
                
                  Meagher County
                  
                  Unclassifiable/Attainment.
                
                
                  Mineral County
                  
                  Unclassifiable/Attainment.
                
                
                  Missoula County
                  
                  Unclassifiable/Attainment.
                
                
                  Musselshell County
                  
                  Unclassifiable/Attainment.
                
                
                  Park County
                  
                  Unclassifiable/Attainment.
                
                
                  Petroleum County
                  
                  Unclassifiable/Attainment.
                
                
                  Phillips County
                  
                  Unclassifiable/Attainment.
                
                
                  Pondera County
                  
                  Unclassifiable/Attainment.
                
                
                  Powder River County
                  
                  Unclassifiable/Attainment.
                
                
                  Powell County
                  
                  Unclassifiable/Attainment.
                
                
                  Prairie County
                  
                  Unclassifiable/Attainment.
                
                
                  Ravalli County
                  
                  Unclassifiable/Attainment.
                
                
                  Richland County
                  
                  Unclassifiable/Attainment.
                
                
                  Roosevelt County
                  
                  Unclassifiable/Attainment.
                
                
                  Rosebud County
                  
                  Unclassifiable/Attainment.
                
                
                  Sanders County
                  
                  Unclassifiable/Attainment.
                
                
                  Sheridan County
                  
                  Unclassifiable/Attainment.
                
                
                  Silver Bow County
                  
                  Unclassifiable/Attainment.
                
                
                  Stillwater County
                  
                  Unclassifiable/Attainment.
                
                
                  Sweet Grass County
                  
                  Unclassifiable/Attainment.
                
                
                  Teton County
                  
                  Unclassifiable/Attainment.
                
                
                  Toole County
                  
                  Unclassifiable/Attainment.
                
                
                  Treasure County
                  
                  Unclassifiable/Attainment.
                
                
                  Valley County
                  
                  Unclassifiable/Attainment.
                
                
                  Wheatland County
                  
                  Unclassifiable/Attainment.
                
                
                  Wibaux County
                  
                  Unclassifiable/Attainment.
                
                
                  Yellowstone County
                  
                  Unclassifiable/Attainment.
                
                
                  a Includes Indian Country located in each county or area, except as otherwise specified.
                
                  1 This date is 90 days after January 5, 2005, unless otherwise noted.
                
                  2 This date is July 2, 2014, unless otherwise noted.
              
              
                Montana—2012 Annual PM2.5 NAAQS
                [Primary]
                
                  Designated area 1
                  
                  Designation
                  Date 2
                  
                  Type
                  Classification
                  Date 2
                  
                  Type
                
                
                  Statewide:
                
                
                  Beaverhead County
                  
                  Unclassifiable/Attainment
                
                
                  Big Horn County
                  
                  Unclassifiable/Attainment
                
                
                  Blaine County
                  
                  Unclassifiable/Attainment
                
                
                  Broadwater County
                  
                  Unclassifiable/Attainment
                
                
                  Carbon County
                  
                  Unclassifiable/Attainment
                
                
                  Carter County
                  
                  Unclassifiable/Attainment
                
                
                  Cascade County
                  
                  Unclassifiable/Attainment
                
                
                  Chouteau County
                  
                  Unclassifiable/Attainment
                
                
                  Custer County
                  
                  Unclassifiable/Attainment
                
                
                  Daniels County
                  
                  Unclassifiable/Attainment
                
                
                  Dawson County
                  
                  Unclassifiable/Attainment
                
                
                  Deer Lodge County
                  
                  Unclassifiable/Attainment
                
                
                  Fallon County
                  
                  Unclassifiable/Attainment
                
                
                  Fergus County
                  
                  Unclassifiable/Attainment
                
                
                  Flathead County
                  
                  Unclassifiable/Attainment
                
                
                  Gallatin County
                  
                  Unclassifiable/Attainment
                
                
                  Garfield County
                  
                  Unclassifiable/Attainment
                
                
                  Glacier County
                  
                  Unclassifiable/Attainment
                
                
                  
                  Golden Valley County
                  
                  Unclassifiable/Attainment
                
                
                  Granite County
                  
                  Unclassifiable/Attainment
                
                
                  Hill County
                  
                  Unclassifiable/Attainment
                
                
                  Jefferson County
                  
                  Unclassifiable/Attainment
                
                
                  Judith Basin County
                  
                  Unclassifiable/Attainment
                
                
                  Lake County
                  
                  Unclassifiable/Attainment
                
                
                  Lewis and Clark County
                  
                  Unclassifiable/Attainment
                
                
                  Liberty County
                  
                  Unclassifiable/Attainment
                
                
                  Lincoln County
                  
                  Unclassifiable/Attainment
                
                
                  McCone County
                  
                  Unclassifiable/Attainment
                
                
                  Madison County
                  
                  Unclassifiable/Attainment
                
                
                  Meagher County
                  
                  Unclassifiable/Attainment
                
                
                  Mineral County
                  
                  Unclassifiable/Attainment
                
                
                  Missoula County
                  
                  Unclassifiable/Attainment
                
                
                  Musselshell County
                  
                  Unclassifiable/Attainment
                
                
                  Park County
                  
                  Unclassifiable/Attainment
                
                
                  Petroleum County
                  
                  Unclassifiable/Attainment
                
                
                  Phillips County
                  
                  Unclassifiable/Attainment
                
                
                  Pondera County
                  
                  Unclassifiable/Attainment
                
                
                  Powder River County
                  
                  Unclassifiable/Attainment
                
                
                  Powell County
                  
                  Unclassifiable/Attainment
                
                
                  Prairie County
                  
                  Unclassifiable/Attainment
                
                
                  Ravalli County
                  
                  Unclassifiable/Attainment
                
                
                  Richland County
                  
                  Unclassifiable/Attainment
                
                
                  Roosevelt County
                  
                  Unclassifiable/Attainment
                
                
                  Rosebud County
                  
                  Unclassifiable/Attainment
                
                
                  Sanders County
                  
                  Unclassifiable/Attainment
                
                
                  Sheridan County
                  
                  Unclassifiable/Attainment
                
                
                  Silver Bow County
                  
                  Unclassifiable/Attainment
                
                
                  Stillwater County
                  
                  Unclassifiable/Attainment
                
                
                  Sweet Grass County
                  
                  Unclassifiable/Attainment
                
                
                  Teton County
                  
                  Unclassifiable/Attainment
                
                
                  Toole County
                  
                  Unclassifiable/Attainment
                
                
                  Treasure County
                  
                  Unclassifiable/Attainment
                
                
                  Valley County
                  
                  Unclassifiable/Attainment
                
                
                  Wheatland County
                  
                  Unclassifiable/Attainment
                
                
                  Wibaux County
                  
                  Unclassifiable/Attainment
                
                
                  Yellowstone County
                  
                  Unclassifiable/Attainment
                
                
                  1 Includes areas of Indian country located in each county or area, except as otherwise specified.
                
                  2 This date is April 15, 2015, unless otherwise noted.
              
              
                Montana—1997 24-Hour PM2.5 NAAQS
                [Primary and Secondary]
                
                  Designated area
                  Designation a
                  
                  Date 1
                  
                  Type
                  Classification
                  Date
                  Type
                
                
                  Statewide:
                
                
                  Beaverhead County
                  
                  Unclassifiable/Attainment.
                
                
                  Big Horn County
                  
                  Unclassifiable/Attainment.
                
                
                  Blaine County
                  
                  Unclassifiable/Attainment.
                
                
                  Broadwater County
                  
                  Unclassifiable/Attainment.
                
                
                  Carbon County
                  
                  Unclassifiable/Attainment.
                
                
                  Carter County
                  
                  Unclassifiable/Attainment.
                
                
                  Cascade County
                  
                  Unclassifiable/Attainment.
                
                
                  Chouteau County
                  
                  Unclassifiable/Attainment.
                
                
                  Custer County
                  
                  Unclassifiable/Attainment.
                
                
                  Daniels County
                  
                  Unclassifiable/Attainment.
                
                
                  Dawson County
                  
                  Unclassifiable/Attainment.
                
                
                  Deer Lodge County
                  
                  Unclassifiable/Attainment.
                
                
                  Fallon County
                  
                  Unclassifiable/Attainment.
                
                
                  Fergus County
                  
                  Unclassifiable/Attainment.
                
                
                  Flathead County
                  
                  Unclassifiable/Attainment.
                
                
                  Gallatin County
                  
                  Unclassifiable/Attainment.
                
                
                  Garfield County
                  
                  Unclassifiable/Attainment.
                
                
                  Glacier County
                  
                  Unclassifiable/Attainment.
                
                
                  Golden Valley County
                  
                  Unclassifiable/Attainment.
                
                
                  
                  Granite County
                  
                  Unclassifiable/Attainment.
                
                
                  Hill County
                  
                  Unclassifiable/Attainment.
                
                
                  Jefferson County
                  
                  Unclassifiable/Attainment.
                
                
                  Judith Basin County
                  
                  Unclassifiable/Attainment.
                
                
                  Lake County
                  
                  Unclassifiable/Attainment.
                
                
                  Lewis and Clark County
                  
                  Unclassifiable/Attainment.
                
                
                  Liberty County
                  
                  Unclassifiable/Attainment.
                
                
                  Lincoln County
                  
                  Unclassifiable/Attainment.
                
                
                  McCone County
                  
                  Unclassifiable/Attainment.
                
                
                  Madison County
                  
                  Unclassifiable/Attainment.
                
                
                  Meagher County
                  
                  Unclassifiable/Attainment.
                
                
                  Mineral County
                  
                  Unclassifiable/Attainment.
                
                
                  Missoula County
                  
                  Unclassifiable/Attainment.
                
                
                  Musselshell County
                  
                  Unclassifiable/Attainment.
                
                
                  Park County
                  
                  Unclassifiable/Attainment.
                
                
                  Petroleum County
                  
                  Unclassifiable/Attainment.
                
                
                  Phillips County
                  
                  Unclassifiable/Attainment.
                
                
                  Pondera County
                  
                  Unclassifiable/Attainment.
                
                
                  Powder River County
                  
                  Unclassifiable/Attainment.
                
                
                  Powell County
                  
                  Unclassifiable/Attainment.
                
                
                  Prairie County
                  
                  Unclassifiable/Attainment.
                
                
                  Ravalli County
                  
                  Unclassifiable/Attainment.
                
                
                  Richland County
                  
                  Unclassifiable/Attainment.
                
                
                  Roosevelt County
                  
                  Unclassifiable/Attainment.
                
                
                  Rosebud County
                  
                  Unclassifiable/Attainment.
                
                
                  Sanders County
                  
                  Unclassifiable/Attainment.
                
                
                  Sheridan County
                  
                  Unclassifiable/Attainment.
                
                
                  Silver Bow County
                  
                  Unclassifiable/Attainment.
                
                
                  Stillwater County
                  
                  Unclassifiable/Attainment.
                
                
                  Sweet Grass County
                  
                  Unclassifiable/Attainment.
                
                
                  Teton County
                  
                  Unclassifiable/Attainment.
                
                
                  Toole County
                  
                  Unclassifiable/Attainment.
                
                
                  Treasure County
                  
                  Unclassifiable/Attainment.
                
                
                  Valley County
                  
                  Unclassifiable/Attainment.
                
                
                  Wheatland County
                  
                  Unclassifiable/Attainment.
                
                
                  Wibaux County
                  
                  Unclassifiable/Attainment.
                
                
                  Yellowstone County
                  
                  Unclassifiable/Attainment.
                
                
                  a Includes Indian Country located in each county or area, except as otherwise specified.
                
                  1 This date is 90 days after January 5, 2005, unless otherwise noted.
              
              
                Montana—2006 24-Hour PM2.5 NAAQS
                [Primary and Secondary]
                
                  Designated area
                  Designation a
                  
                  Date 1
                  
                  Type
                  Classification
                  Date
                  Type
                
                
                  Statewide:
                
                
                  Beaverhead County
                  
                  Unclassifiable/Attainment.
                
                
                  Big Horn County
                  
                  Unclassifiable/Attainment.
                
                
                  Blaine County
                  
                  Unclassifiable/Attainment.
                
                
                  Broadwater County
                  
                  Unclassifiable/Attainment.
                
                
                  Carbon County
                  
                  Unclassifiable/Attainment.
                
                
                  Carter County
                  
                  Unclassifiable/Attainment.
                
                
                  Cascade County
                  
                  Unclassifiable/Attainment.
                
                
                  Chouteau County
                  
                  Unclassifiable/Attainment.
                
                
                  Custer County
                  
                  Unclassifiable/Attainment.
                
                
                  Daniels County
                  
                  Unclassifiable/Attainment.
                
                
                  Dawson County
                  
                  Unclassifiable/Attainment.
                
                
                  Deer Lodge County
                  
                  Unclassifiable/Attainment.
                
                
                  Fallon County
                  
                  Unclassifiable/Attainment.
                
                
                  Fergus County
                  
                  Unclassifiable/Attainment.
                
                
                  Flathead County
                  
                  Unclassifiable/Attainment.
                
                
                  Gallatin County
                  
                  Unclassifiable/Attainment.
                
                
                  Garfield County
                  
                  Unclassifiable/Attainment.
                
                
                  Glacier County
                  
                  Unclassifiable/Attainment.
                
                
                  Golden Valley County
                  
                  Unclassifiable/Attainment.
                
                
                  Granite County
                  
                  Unclassifiable/Attainment.
                
                
                  
                  Hill County
                  
                  Unclassifiable/Attainment.
                
                
                  Jefferson County
                  
                  Unclassifiable/Attainment.
                
                
                  Judith Basin County
                  
                  Unclassifiable/Attainment.
                
                
                  Lake County
                  
                  Unclassifiable/Attainment.
                
                
                  Lewis and Clark County
                  
                  Unclassifiable/Attainment.
                
                
                  Liberty County
                  
                  Unclassifiable/Attainment.
                
                
                  Lincoln County
                  
                  Unclassifiable/Attainment.
                
                
                  McCone County
                  
                  Unclassifiable/Attainment.
                
                
                  Madison County
                  
                  Unclassifiable/Attainment.
                
                
                  Meagher County
                  
                  Unclassifiable/Attainment.
                
                
                  Mineral County
                  
                  Unclassifiable/Attainment.
                
                
                  Missoula County
                  
                  Unclassifiable/Attainment.
                
                
                  Musselshell County
                  
                  Unclassifiable/Attainment.
                
                
                  Park County
                  
                  Unclassifiable/Attainment.
                
                
                  Petroleum County
                  
                  Unclassifiable/Attainment.
                
                
                  Phillips County
                  
                  Unclassifiable/Attainment.
                
                
                  Pondera County
                  
                  Unclassifiable/Attainment.
                
                
                  Powder River County
                  
                  Unclassifiable/Attainment.
                
                
                  Powell County
                  
                  Unclassifiable/Attainment.
                
                
                  Prairie County
                  
                  Unclassifiable/Attainment.
                
                
                  Ravalli County
                  
                  Unclassifiable/Attainment.
                
                
                  Richland County
                  
                  Unclassifiable/Attainment.
                
                
                  Roosevelt County
                  
                  Unclassifiable/Attainment.
                
                
                  Rosebud County
                  
                  Unclassifiable/Attainment.
                
                
                  Sanders County
                  
                  Unclassifiable/Attainment.
                
                
                  Sheridan County
                  
                  Unclassifiable/Attainment.
                
                
                  Silver Bow County
                  
                  Unclassifiable/Attainment.
                
                
                  Stillwater County
                  
                  Unclassifiable/Attainment.
                
                
                  Sweet Grass County
                  
                  Unclassifiable/Attainment.
                
                
                  Teton County
                  
                  Unclassifiable/Attainment.
                
                
                  Toole County
                  
                  Unclassifiable/Attainment.
                
                
                  Treasure County
                  
                  Unclassifiable/Attainment.
                
                
                  Valley County
                  
                  Unclassifiable/Attainment.
                
                
                  Wheatland County
                  
                  Unclassifiable/Attainment.
                
                
                  Wibaux County
                  
                  Unclassifiable/Attainment.
                
                
                  Yellowstone County
                  
                  Unclassifiable/Attainment.
                
                
                  a Includes Indian Country located in each county or area, except as otherwise specified.
                
                  1 This date is 30 days after November 13, 2009, unless otherwise noted.
              
              
                Montana—NO2 (1971 Annual Standard)
                
                  Designated area
                  Does not meet primary standards
                  Cannot be classified or better than national standards
                
                
                  Entire State
                  
                  X
                
              
              
                Montana—NO2 (2010 1-Hour Standard)
                
                  Designated area
                  Designation a
                  
                  Date 1
                  
                  Type
                
                
                  Beaverhead County
                  
                  Unclassifiable/Attainment.
                
                
                  Big Horn County
                  
                  Unclassifiable/Attainment.
                
                
                  Blaine County
                  
                  Unclassifiable/Attainment.
                
                
                  Broadwater County
                  
                  Unclassifiable/Attainment.
                
                
                  Carbon County
                  
                  Unclassifiable/Attainment.
                
                
                  Carter County
                  
                  Unclassifiable/Attainment.
                
                
                  Cascade County
                  
                  Unclassifiable/Attainment.
                
                
                  Chouteau County
                  
                  Unclassifiable/Attainment.
                
                
                  Custer County
                  
                  Unclassifiable/Attainment.
                
                
                  Daniels County
                  
                  Unclassifiable/Attainment.
                
                
                  Dawson County
                  
                  Unclassifiable/Attainment.
                
                
                  Deer Lodge County
                  
                  Unclassifiable/Attainment.
                
                
                  Fallon County
                  
                  Unclassifiable/Attainment.
                
                
                  Fergus County
                  
                  Unclassifiable/Attainment.
                
                
                  
                  Flathead County
                  
                  Unclassifiable/Attainment.
                
                
                  Gallatin County
                  
                  Unclassifiable/Attainment.
                
                
                  Garfield County
                  
                  Unclassifiable/Attainment.
                
                
                  Glacier County
                  
                  Unclassifiable/Attainment.
                
                
                  Golden Valley County
                  
                  Unclassifiable/Attainment.
                
                
                  Granite County
                  
                  Unclassifiable/Attainment.
                
                
                  Hill County
                  
                  Unclassifiable/Attainment.
                
                
                  Jefferson County
                  
                  Unclassifiable/Attainment.
                
                
                  Judith Basin County
                  
                  Unclassifiable/Attainment.
                
                
                  Lake County
                  
                  Unclassifiable/Attainment.
                
                
                  Lewis and Clark County
                  
                  Unclassifiable/Attainment.
                
                
                  Liberty County
                  
                  Unclassifiable/Attainment.
                
                
                  Lincoln County
                  
                  Unclassifiable/Attainment.
                
                
                  McCone County
                  
                  Unclassifiable/Attainment.
                
                
                  Madison County
                  
                  Unclassifiable/Attainment.
                
                
                  Meagher County
                  
                  Unclassifiable/Attainment.
                
                
                  Mineral County
                  
                  Unclassifiable/Attainment.
                
                
                  Missoula County
                  
                  Unclassifiable/Attainment.
                
                
                  Musselshell County
                  
                  Unclassifiable/Attainment.
                
                
                  Park County
                  
                  Unclassifiable/Attainment.
                
                
                  Petroleum County
                  
                  Unclassifiable/Attainment.
                
                
                  Phillips County
                  
                  Unclassifiable/Attainment.
                
                
                  Pondera County
                  
                  Unclassifiable/Attainment.
                
                
                  Powder River County
                  
                  Unclassifiable/Attainment.
                
                
                  Powell County
                  
                  Unclassifiable/Attainment.
                
                
                  Prairie County
                  
                  Unclassifiable/Attainment.
                
                
                  Ravalli County
                  
                  Unclassifiable/Attainment.
                
                
                  Richland County
                  
                  Unclassifiable/Attainment.
                
                
                  Roosevelt County
                  
                  Unclassifiable/Attainment.
                
                
                  Rosebud County
                  
                  Unclassifiable/Attainment.
                
                
                  Sanders County
                  
                  Unclassifiable/Attainment.
                
                
                  Sheridan County
                  
                  Unclassifiable/Attainment.
                
                
                  Silver Bow County
                  
                  Unclassifiable/Attainment.
                
                
                  Stillwater County
                  
                  Unclassifiable/Attainment.
                
                
                  Sweet Grass County
                  
                  Unclassifiable/Attainment.
                
                
                  Teton County
                  
                  Unclassifiable/Attainment.
                
                
                  Toole County
                  
                  Unclassifiable/Attainment.
                
                
                  Treasure County
                  
                  Unclassifiable/Attainment.
                
                
                  Valley County
                  
                  Unclassifiable/Attainment.
                
                
                  Wheatland County
                  
                  Unclassifiable/Attainment.
                
                
                  Wibaux County
                  
                  Unclassifiable/Attainment.
                
                
                  Yellowstone County
                  
                  Unclassifiable/Attainment.
                
                
                  a Includes Indian Country located in each county or area, except as otherwise specified.
                
                  1 This date is 90 days after October 31, 2011, unless otherwise noted.
              
              
                Montana—1997 8-Hour Ozone NAAQS
                [Primary and Secondary]
                
                  Designated area
                  Designation a
                  
                  Date 1
                  
                  Type
                  Category/classification
                  Date 1
                  
                  Type
                
                
                  Statewide:
                
                
                  Beaverhead County
                  
                  Unclassifiable/Attainment
                
                
                  Big Horn County
                  
                  Unclassifiable/Attainment
                
                
                  Blaine County
                  
                  Unclassifiable/Attainment
                
                
                  Broadwater County
                  
                  Unclassifiable/Attainment
                
                
                  Carbon County
                  
                  Unclassifiable/Attainment
                
                
                  Carter County
                  
                  Unclassifiable/Attainment
                
                
                  Cascade County
                  
                  Unclassifiable/Attainment
                
                
                  Chouteau County
                  
                  Unclassifiable/Attainment
                
                
                  Custer County
                  
                  Unclassifiable/Attainment
                
                
                  Daniels County
                  
                  Unclassifiable/Attainment
                
                
                  Dawson County
                  
                  Unclassifiable/Attainment
                
                
                  Deer Lodge County
                  
                  Unclassifiable/Attainment
                
                
                  Fallon County
                  
                  Unclassifiable/Attainment
                
                
                  Fergus County
                  
                  Unclassifiable/Attainment
                
                
                  Flathead County
                  
                  Unclassifiable/Attainment
                
                
                  Gallatin County
                  
                  Unclassifiable/Attainment
                
                
                  Garfield County
                  
                  Unclassifiable/Attainment
                
                
                  
                  Glacier County
                  
                  Unclassifiable/Attainment
                
                
                  Golden Valley County
                  
                  Unclassifiable/Attainment
                
                
                  Granite County.
                  
                  Unclassifiable/Attainment
                
                
                  Hill County
                  
                  Unclassifiable/Attainment
                
                
                  Jefferson County
                  
                  Unclassifiable/Attainment
                
                
                  Judith Basin County
                  
                  Unclassifiable/Attainment
                
                
                  Lake County
                  
                  Unclassifiable/Attainment
                
                
                  Lewis and Clark County
                  
                  Unclassifiable/Attainment
                
                
                  Liberty County
                  
                  Unclassifiable/Attainment
                
                
                  Lincoln County
                  
                  Unclassifiable/Attainment
                
                
                  Madison County
                  
                  Unclassifiable/Attainment
                
                
                  McCone County
                  
                  Unclassifiable/Attainment
                
                
                  Meagher County
                  
                  Unclassifiable/Attainment
                
                
                  Mineral County
                  
                  Unclassifiable/Attainment
                
                
                  Missoula County
                  
                  Unclassifiable/Attainment
                
                
                  Musselshell County
                  
                  Unclassifiable/Attainment
                
                
                  Park County
                  
                  Unclassifiable/Attainment
                
                
                  Petroleum County
                  
                  Unclassifiable/Attainment
                
                
                  Phillips County
                  
                  Unclassifiable/Attainment
                
                
                  Pondera County
                  
                  Unclassifiable/Attainment
                
                
                  Powder River County
                  
                  Unclassifiable/Attainment
                
                
                  Powell County
                  
                  Unclassifiable/Attainment
                
                
                  Prairie County
                  
                  Unclassifiable/Attainment
                
                
                  Ravalli County
                  
                  Unclassifiable/Attainment
                
                
                  Richland County
                  
                  Unclassifiable/Attainment
                
                
                  Roosevelt County
                  
                  Unclassifiable/Attainment
                
                
                  Rosebud County
                  
                  Unclassifiable/Attainment
                
                
                  Sanders County
                  
                  Unclassifiable/Attainment
                
                
                  Sheridan County
                  
                  Unclassifiable/Attainment
                
                
                  Silver Bow County
                  
                  Unclassifiable/Attainment
                
                
                  Stillwater County
                  
                  Unclassifiable/Attainment
                
                
                  Sweet Grass County
                  
                  Unclassifiable/Attainment
                
                
                  Teton County
                  
                  Unclassifiable/Attainment
                
                
                  Toole County
                  
                  Unclassifiable/Attainment
                
                
                  Treasure County
                  
                  Unclassifiable/Attainment
                
                
                  Valley County
                  
                  Unclassifiable/Attainment
                
                
                  Wheatland County
                  
                  Unclassifiable/Attainment
                
                
                  Wibaux County
                  
                  Unclassifiable/Attainment
                
                
                  Yellowstone County
                  
                  Unclassifiable/Attainment
                
                
                  Yellowstone Natl Park
                  
                  Unclassifiable/Attainment
                
                
                  a Includes Indian Country located in each county or area, except as otherwise specified.
                
                  1 This date is June 15, 2004, unless otherwise noted.
              
              
                Montana—2008 8-Hour Ozone NAAQS
                [Primary and Secondary]
                
                  Designated area
                  Designation
                  Date 1
                  
                  Type
                  Classification
                  Date 1
                  
                  Type
                
                
                  Statewide and Any Areas of Indian Country
                  
                  Unclassifiable/Attainment
                
                
                  1 This date is July 20, 2012, unless otherwise noted.
              
              
                Montana—2015 8-Hour Ozone NAAQS
                [Primary and Secondary]
                
                  Designated area 1
                  
                  Designation
                  Date 2
                  
                  Type
                  Classification
                  Date
                  Type
                
                
                  Beaverhead County
                  
                  Attainment/Unclassifiable.
                
                
                  Big Horn County
                  
                  Attainment/Unclassifiable.
                
                
                  Blaine County
                  
                  Attainment/Unclassifiable.
                
                
                  Broadwater County
                  
                  Attainment/Unclassifiable.
                
                
                  Carbon County
                  
                  Attainment/Unclassifiable.
                
                
                  Carter County
                  
                  Attainment/Unclassifiable.
                
                
                  Cascade County
                  
                  Attainment/Unclassifiable.
                
                
                  Chouteau County
                  
                  Attainment/Unclassifiable.
                
                
                  
                  Custer County
                  
                  Attainment/Unclassifiable.
                
                
                  Daniels County
                  
                  Attainment/Unclassifiable.
                
                
                  Dawson County
                  
                  Attainment/Unclassifiable.
                
                
                  Deer Lodge County
                  
                  Attainment/Unclassifiable.
                
                
                  Fallon County
                  
                  Attainment/Unclassifiable.
                
                
                  Fergus County
                  
                  Attainment/Unclassifiable.
                
                
                  Flathead County
                  
                  Attainment/Unclassifiable.
                
                
                  Gallatin County
                  
                  Attainment/Unclassifiable.
                
                
                  Garfield County
                  
                  Attainment/Unclassifiable.
                
                
                  Glacier County
                  
                  Attainment/Unclassifiable.
                
                
                  Golden Valley County
                  
                  Attainment/Unclassifiable.
                
                
                  Granite County
                  
                  Attainment/Unclassifiable.
                
                
                  Hill County
                  
                  Attainment/Unclassifiable.
                
                
                  Jefferson County
                  
                  Attainment/Unclassifiable.
                
                
                  Judith Basin County
                  
                  Attainment/Unclassifiable.
                
                
                  Lake County
                  
                  Attainment/Unclassifiable.
                
                
                  Lewis and Clark County
                  
                  Attainment/Unclassifiable.
                
                
                  Liberty County
                  
                  Attainment/Unclassifiable.
                
                
                  Lincoln County
                  
                  Attainment/Unclassifiable.
                
                
                  McCone County
                  
                  Attainment/Unclassifiable.
                
                
                  Madison County
                  
                  Attainment/Unclassifiable.
                
                
                  Meagher County
                  
                  Attainment/Unclassifiable.
                
                
                  Mineral County
                  
                  Attainment/Unclassifiable.
                
                
                  Missoula County
                  
                  Attainment/Unclassifiable.
                
                
                  Musselshell County
                  
                  Attainment/Unclassifiable.
                
                
                  Park County
                  
                  Attainment/Unclassifiable.
                
                
                  Petroleum County
                  
                  Attainment/Unclassifiable.
                
                
                  Phillips County
                  
                  Attainment/Unclassifiable.
                
                
                  Pondera County
                  
                  Attainment/Unclassifiable.
                
                
                  Powder River County
                  
                  Attainment/Unclassifiable.
                
                
                  Powell County
                  
                  Attainment/Unclassifiable.
                
                
                  Prairie County
                  
                  Attainment/Unclassifiable.
                
                
                  Ravalli County
                  
                  Attainment/Unclassifiable.
                
                
                  Richland County
                  
                  Attainment/Unclassifiable.
                
                
                  Roosevelt County
                  
                  Attainment/Unclassifiable.
                
                
                  Rosebud County
                  
                  Attainment/Unclassifiable.
                
                
                  Sanders County
                  
                  Attainment/Unclassifiable.
                
                
                  Sheridan County
                  
                  Attainment/Unclassifiable.
                
                
                  Silver Bow County
                  
                  Attainment/Unclassifiable.
                
                
                  Stillwater County
                  
                  Attainment/Unclassifiable.
                
                
                  Sweet Grass County
                  
                  Attainment/Unclassifiable.
                
                
                  Teton County
                  
                  Attainment/Unclassifiable.
                
                
                  Toole County
                  
                  Attainment/Unclassifiable.
                
                
                  Treasure County
                  
                  Attainment/Unclassifiable.
                
                
                  Valley County
                  
                  Attainment/Unclassifiable.
                
                
                  Wheatland County
                  
                  Attainment/Unclassifiable.
                
                
                  Wibaux County
                  
                  Attainment/Unclassifiable.
                
                
                  Yellowstone County
                  
                  Attainment/Unclassifiable.
                  
                
                
                  1 Includes any Indian country in each county or area, unless otherwise specified. EPA is not determining the boundaries of any area of Indian country in this table, including any area of Indian country located in the larger designation area. The inclusion of any Indian country in the designation area is not a determination that the state has regulatory authority under the Clean Air Act for such Indian country.
                
                  2 This date is January 16, 2018, unless otherwise noted.
              
              
                Montana—2008 Lead NAAQS
                
                  Designated area
                  Designation for the 2008 NAAQS a
                  
                  Date 1
                  
                  Type
                
                
                  Whole State
                  
                  Unclassifiable/Attainment.
                
                
                  a Includes Indian Country located in each county or area, except as otherwise specified.
                
                  1 December 31, 2011 unless otherwise noted.
              
              [43 FR 8964, Mar. 3, 1978]
              
                Editorial Note:
                For Federal Register citations affecting § 81.327, see the List of CFR Sections Affected, which appears in the Finding Aids section of the printed volume and at www.govinfo.gov.
                
              
              
                
                Effective Date Note:
                At 85 FR 38330, June 26, 2020, § 81.327 was amended in the table entitled “Montana—PM-10” by revising the entries for “Flathead County:” and “Lincoln County, Libby and vicinity,” effective July 27, 2020. For the convenience of the user, the revised text is set forth as follows:
                
                  
                    § 81.327
                    Montana.
                    
                    
                      
                        Designated area
                        Designation
                        Date
                        Type
                        Classification
                        Date
                        Type
                      
                      
                         
                      
                      
                        *         *         *         *         *         *         *
                      
                      
                        Flathead County:
                      
                      
                        The area bounded by lines from Universal Transmercator (UTM) coordinate 700000mE, 5347000mN, east to 704000mE, 5347000mN, south to 704000mE, 5341000mN, west to 703000mE, 5341000mN, south to 703000mE, 5340000mN, west to 702000mE, 5340000mN, south to 702000mE, 5339000mN, east to 703000mE, 5339000mN, south to 703000mE, 5338000mN, east to 704000mE, 5338000mN, south to 704000mE, 5336000mN, west to 702000mE, 5336000mN, south to 702000mE, 5335000mN, west to 700000mE, 5335000mN, north to 700000mE, 5340000mN, west to 695000mE, 5340000mN, north to 695000mE, 5345000mN, east to 700000mE, 5345000mN, north to 700000mE, 5347000mN
                        7/27/2020
                        Attainment
                      
                      
                         
                      
                      
                        *         *         *         *         *         *         *
                      
                      
                        Lincoln County, Libby and vicinity
                        7/27/2020
                        Attainment
                      
                      
                         
                      
                      
                        *         *         *         *         *         *         *
                      
                    
                    
                  
                
              
            
            
              § 81.328
              Nebraska.
              
                Nebraska—TSP
                
                  Designated area
                  Does not meet primary standards
                  Does not meet secondary standards
                  Cannot be classified
                  Better than national standards
                
                
                  AQCR 085 (Douglas and Sarpy Counties):
                
                
                  Douglas County:
                
                
                  Omaha
                  
                  
                  X
                
                
                  Remainder of Douglas County
                  
                  
                  
                  X
                
                
                  Sarpy County:
                
                
                  Bellevue
                  
                  
                  X
                
                
                  Remainder of Sarpy County
                  
                  
                  
                  X
                
                
                  AQCR 086
                  
                  
                  
                    1 X
                
                
                  AQCR 145
                  
                  
                  
                  X
                
                
                  AQCR 146:
                
                
                  Cass County
                  
                  
                  X
                
                
                  Dawson County
                  
                  
                  
                    1 X
                
                
                  Remainder of AQCR 146
                  
                  
                  
                  X
                
                
                  1 EPA designation replaces state designation.
              
              
              
                Nebraska—1971 Sulfur Dioxide NAAQS
                [Primary and Secondary]
                
                  Designated area
                  Does not meet primary standards
                  Does not meet secondary standards
                  Cannot be classified
                  Better than national standards
                
                
                  Entire State
                  
                  
                  
                  X
                
              
              
                Nebraska—2010 Sulfur Dioxide NAAQS
                [Primary]
                
                  Designated area 1 3
                  
                  Designation
                  Date 2
                  
                  Type
                
                
                  Lancaster County
                  9/12/16
                  Unclassifiable.
                
                
                  Statewide:
                  
                  Attainment/Unclassifiable.
                
                
                  Adams County
                
                
                  Antelope County
                
                
                  Arthur County
                
                
                  Banner County
                
                
                  Blaine County
                
                
                  Boone County
                
                
                  Box Butte County
                
                
                  Boyd County
                
                
                  Brown County
                
                
                  Buffalo County
                
                
                  Burt County
                
                
                  Butler County
                
                
                  Cass County
                
                
                  Cedar County
                
                
                  Chase County
                
                
                  Cherry County
                
                
                  Cheyenne County
                
                
                  Clay County
                
                
                  Colfax County
                
                
                  Cuming County
                
                
                  Custer County
                
                
                  Dakota County
                
                
                  Dawes County
                
                
                  Dawson County
                
                
                  Deuel County
                
                
                  Dixon County
                
                
                  Dodge County
                
                
                  Dundy County
                
                
                  Fillmore County
                
                
                  Franklin County
                
                
                  Frontier County
                
                
                  Furnas County
                
                
                  Gage County
                
                
                  Garden County
                
                
                  Garfield County
                
                
                  Gosper County
                
                
                  Grant County
                
                
                  Greeley County
                
                
                  Hall County
                
                
                  Hamilton County
                
                
                  Harlan County
                
                
                  Hayes County
                
                
                  Hitchcock County
                
                
                  Holt County
                
                
                  Hooker County
                
                
                  Howard County
                
                
                  Jefferson County
                
                
                  Johnson County
                
                
                  Kearney County
                
                
                  Keith County
                
                
                  Keya Paha County
                
                
                  Kimball County
                
                
                  Knox County
                
                
                  Lincoln County
                  9/12/16
                  Attainment/Unclassifiable.
                
                
                  
                  Logan County
                
                
                  Loup County
                
                
                  Madison County
                
                
                  McPherson County
                
                
                  Merrick County
                
                
                  Morrill County
                
                
                  Nance County
                
                
                  Nemaha County
                
                
                  Nuckolls County
                
                
                  Otoe County
                  9/12/16
                  Attainment/Unclassifiable.
                
                
                  Pawnee County
                
                
                  Perkins County
                
                
                  Phelps County
                
                
                  Pierce County
                
                
                  Platte County
                
                
                  Polk County
                
                
                  Red Willow County
                
                
                  Richardson County
                
                
                  Rock County
                
                
                  Saline County
                
                
                  Sarpy County
                
                
                  Saunders County
                
                
                  Scotts Bluff County
                
                
                  Seward County
                
                
                  Sheridan County
                
                
                  Sherman County
                
                
                  Sioux County
                
                
                  Stanton County
                
                
                  Thayer County
                
                
                  Thomas County
                
                
                  Thurston County
                
                
                  Valley County
                
                
                  Washington County
                
                
                  Wayne County
                
                
                  Webster County
                
                
                  Wheeler County
                
                
                  York County
                
                
                  1 Includes any Indian country in each county or area, unless otherwise specified. EPA is not determining the boundaries of any area of Indian country in this table, including any area of Indian country located in the larger designation area. The inclusion of any Indian country in the designation area is not a determination that the state has regulatory authority under the Clean Air Act for such Indian country.
                
                  2 This date is April 9, 2018, unless otherwise noted.
                
                  3 Douglas County will be designated by December 31, 2020.
              
              
                Nebraska—Carbon Monoxide
                
                  Designated Area
                  Designation
                  Date 1
                  
                  Type
                  Classification
                  Date 1
                  
                  Type
                
                
                  Statewide
                  
                  Unclassifiable/Attainment
                
                
                  Adams County
                
                
                  Antelope County
                
                
                  Arthur County
                
                
                  Banner County
                
                
                  Blaine County
                
                
                  Boone County
                
                
                  Box Butte County
                
                
                  Boyd County
                
                
                  Brown County
                
                
                  Buffalo County
                
                
                  Burt County
                
                
                  Butler County
                
                
                  Cass County
                
                
                  Cedar County
                
                
                  Chase County
                
                
                  Cherry County
                
                
                  Cheyenne County
                
                
                  
                  Clay County
                
                
                  Colfax County
                
                
                  Cuming County
                
                
                  Custer County
                
                
                  Dakota County
                
                
                  Dawes County
                
                
                  Dawson County
                
                
                  Deuel County
                
                
                  Dixon County
                
                
                  Dodge County
                
                
                  Douglas County
                
                
                  Dundy County
                
                
                  Fillmore County
                
                
                  Franklin County
                
                
                  Frontier County
                
                
                  Furnas County
                
                
                  Gage County
                
                
                  Garden County
                
                
                  Garfield County
                
                
                  Gosper County
                
                
                  Grant County
                
                
                  Greeley County
                
                
                  Hall County
                
                
                  Hamilton County
                
                
                  Harlan County
                
                
                  Hayes County
                
                
                  Hitchcock County
                
                
                  Holt County
                
                
                  Hooker County
                
                
                  Howard County
                
                
                  Jefferson County
                
                
                  Johnson County
                
                
                  Kearney County
                
                
                  Keith County
                
                
                  Keya Paha County
                
                
                  Kimball County
                
                
                  Knox County
                
                
                  Lancaster County
                
                
                  Lincoln County
                
                
                  Logan County
                
                
                  Loup County
                
                
                  Madison County
                
                
                  McPherson County
                
                
                  Merrick County
                
                
                  Morrill County
                
                
                  Nance County
                
                
                  Nemaha County
                
                
                  Nuckolls County
                
                
                  Otoe County
                
                
                  Pawnee County
                
                
                  Perkins County
                
                
                  Phelps County
                
                
                  Pierce County
                
                
                  Platte County
                
                
                  Polk County
                
                
                  Red Willow County
                
                
                  Richardson County
                
                
                  Rock County
                
                
                  Saline County
                
                
                  Sarpy County
                
                
                  Saunders County
                
                
                  Scotts Bluff County
                
                
                  Seward County
                
                
                  Sheridan County
                
                
                  Sherman County
                
                
                  Sioux County
                
                
                  Stanton County
                
                
                  Thayer County
                
                
                  Thomas County
                
                
                  Thurston County
                
                
                  
                  Valley County
                
                
                  Washington County
                
                
                  Wayne County
                
                
                  Webster County
                
                
                  Wheeler County
                
                
                  York County
                
                
                  1 This date is November 15, 1990, unless otherwise noted.
              
              
                Nebraska—1978 Lead NAAQS
                
                  Designated area
                  Designation
                  Date
                  Type
                  Classification
                  Date
                  Type
                
                
                  Douglas County (part):
                
                
                  Portion of city of Omaha bounded by: Jones Street on the south, Eleventh Street on the west, Avenue H and the Nebraska-Iowa border on the north, and the Missouri River on the east
                  4/20/01
                  Attainment
                
              
              
                Nebraska—Ozone (1-Hour Standard)2
                
                
                  Designated area
                  Designation
                  Date 1
                  
                  Type
                  Classification
                  Date 1
                  
                  Type
                
                
                  Statewide
                  
                  Unclassifiable/Attainment
                
                
                  Adams County
                
                
                  Antelope County
                
                
                  Arthur County
                
                
                  Banner County
                
                
                  Blaine County
                
                
                  Boone County
                
                
                  Box Butte County
                
                
                  Boyd County
                
                
                  Brown County
                
                
                  Buffalo County
                
                
                  Burt County
                
                
                  Butler County
                
                
                  Cass County
                
                
                  Cedar County
                
                
                  Chase County
                
                
                  Cherry County
                
                
                  Cheyenne County
                
                
                  Clay County
                
                
                  Colfax County
                
                
                  Cuming County
                
                
                  Custer County
                
                
                  Dakota County
                
                
                  Dawes County
                
                
                  Dawson County
                
                
                  Deuel County
                
                
                  Dixon County
                
                
                  Dodge County
                
                
                  Douglas County
                
                
                  Dundy County
                
                
                  Fillmore County
                
                
                  Franklin County
                
                
                  Frontier County
                
                
                  Furnas County
                
                
                  Gage County
                
                
                  Garden County
                
                
                  Garfield County
                
                
                  Gosper County
                
                
                  Grant County
                
                
                  Greeley County
                
                
                  Hall County
                
                
                  
                  Hamilton County
                
                
                  Harlan County
                
                
                  Hayes County
                
                
                  Hitchcock County
                
                
                  Holt County
                
                
                  Hooker County
                
                
                  Howard County
                
                
                  Jefferson County
                
                
                  Johnson County
                
                
                  Kearney County
                
                
                  Keith County
                
                
                  Keya Paha County
                
                
                  Kimball County
                
                
                  Knox County
                
                
                  Lancaster County
                
                
                  Lincoln County
                
                
                  Logan County
                
                
                  Loup County
                
                
                  Madison County
                
                
                  McPherson County
                
                
                  Merrick County
                
                
                  Morrill County
                
                
                  Nance County
                
                
                  Nemaha County
                
                
                  Nuckolls County
                
                
                  Otoe County
                
                
                  Pawnee County
                
                
                  Perkins County
                
                
                  Phelps County
                
                
                  Pierce County
                
                
                  Platte County
                
                
                  Polk County
                
                
                  Red Willow County
                
                
                  Richardson County
                
                
                  Rock County
                
                
                  Saline County
                
                
                  Sarpy County
                
                
                  Saunders County
                
                
                  Scotts Bluff County
                
                
                  Seward County
                
                
                  Sheridan County
                
                
                  Sherman County
                
                
                  Sioux County
                
                
                  Stanton County
                
                
                  Thayer County
                
                
                  Thomas County
                
                
                  Thurston County
                
                
                  Valley County
                
                
                  Washington County
                
                
                  Wayne County
                
                
                  Webster County
                
                
                  Wheeler County
                
                
                  York County
                
                
                  
                
                
                  1 This date is October 18, 2000, unless otherwise noted.
                
                  2 The 1-hour ozone standard is revoked effective June 15, 2005 for all areas in Nebraska.
              
              
                Nebraska—1997 Annual PM2.5 NAAQS
                [Primary and Secondary]
                
                  Designated area
                  Designation a
                  
                  Date 1
                  
                  Type
                  Classification
                  Date
                  Type
                
                
                  Statewide:
                
                
                  Adams County
                  
                  Unclassifiable/Attainment.
                
                
                  Antelope County
                  
                  Unclassifiable/Attainment.
                
                
                  Arthur County
                  
                  Unclassifiable/Attainment.
                
                
                  Banner County
                  
                  Unclassifiable/Attainment.
                
                
                  Blaine County
                  
                  Unclassifiable/Attainment.
                
                
                  
                  Boone County
                  
                  Unclassifiable/Attainment.
                
                
                  Box Butte County
                  
                  Unclassifiable/Attainment.
                
                
                  Boyd County
                  
                  Unclassifiable/Attainment.
                
                
                  Brown County
                  
                  Unclassifiable/Attainment.
                
                
                  Buffalo County
                  
                  Unclassifiable/Attainment.
                
                
                  Burt County
                  
                  Unclassifiable/Attainment.
                
                
                  Butler County
                  
                  Unclassifiable/Attainment.
                
                
                  Cass County
                  
                  Unclassifiable/Attainment.
                
                
                  Cedar County
                  
                  Unclassifiable/Attainment.
                
                
                  Chase County
                  
                  Unclassifiable/Attainment.
                
                
                  Cherry County
                  
                  Unclassifiable/Attainment.
                
                
                  Cheyenne County
                  
                  Unclassifiable/Attainment.
                
                
                  Clay County
                  
                  Unclassifiable/Attainment.
                
                
                  Colfax County
                  
                  Unclassifiable/Attainment.
                
                
                  Cuming County
                  
                  Unclassifiable/Attainment.
                
                
                  Custer County
                  
                  Unclassifiable/Attainment.
                
                
                  Dakota County
                  
                  Unclassifiable/Attainment.
                
                
                  Dawes County
                  
                  Unclassifiable/Attainment.
                
                
                  Dawson County
                  
                  Unclassifiable/Attainment.
                
                
                  Deuel County
                  
                  Unclassifiable/Attainment.
                
                
                  Dixon County
                  
                  Unclassifiable/Attainment.
                
                
                  Dodge County
                  
                  Unclassifiable/Attainment.
                
                
                  Douglas County
                  
                  Unclassifiable/Attainment.
                
                
                  Dundy County
                  
                  Unclassifiable/Attainment.
                
                
                  Fillmore County
                  
                  Unclassifiable/Attainment.
                
                
                  Franklin County
                  
                  Unclassifiable/Attainment.
                
                
                  Frontier County
                  
                  Unclassifiable/Attainment.
                
                
                  Furnas County
                  
                  Unclassifiable/Attainment.
                
                
                  Gage County
                  
                  Unclassifiable/Attainment.
                
                
                  Garden County
                  
                  Unclassifiable/Attainment.
                
                
                  Garfield County
                  
                  Unclassifiable/Attainment.
                
                
                  Gosper County
                  
                  Unclassifiable/Attainment.
                
                
                  Grant County
                  
                  Unclassifiable/Attainment.
                
                
                  Greeley County
                  
                  Unclassifiable/Attainment.
                
                
                  Hall County
                  
                  Unclassifiable/Attainment.
                
                
                  Hamilton County
                  
                  Unclassifiable/Attainment.
                
                
                  Harlan County
                  
                  Unclassifiable/Attainment.
                
                
                  Hayes County
                  
                  Unclassifiable/Attainment.
                
                
                  Hitchcock County
                  
                  Unclassifiable/Attainment.
                
                
                  Holt County
                  
                  Unclassifiable/Attainment.
                
                
                  Hooker County
                  
                  Unclassifiable/Attainment.
                
                
                  Howard County
                  
                  Unclassifiable/Attainment.
                
                
                  Jefferson County
                  
                  Unclassifiable/Attainment.
                
                
                  Johnson County
                  
                  Unclassifiable/Attainment.
                
                
                  Kearney County
                  
                  Unclassifiable/Attainment.
                
                
                  Keith County
                  
                  Unclassifiable/Attainment.
                
                
                  Keya Paha County
                  
                  Unclassifiable/Attainment.
                
                
                  Kimball County
                  
                  Unclassifiable/Attainment.
                
                
                  Knox County
                  
                  Unclassifiable/Attainment.
                
                
                  Lancaster County
                  
                  Unclassifiable/Attainment.
                
                
                  Lincoln County
                  
                  Unclassifiable/Attainment.
                
                
                  Logan County
                  
                  Unclassifiable/Attainment.
                
                
                  Loup County
                  
                  Unclassifiable/Attainment.
                
                
                  McPherson County
                  
                  Unclassifiable/Attainment.
                
                
                  Madison County
                  
                  Unclassifiable/Attainment.
                
                
                  Merrick County
                  
                  Unclassifiable/Attainment.
                
                
                  Morrill County
                  
                  Unclassifiable/Attainment.
                
                
                  Nance County
                  
                  Unclassifiable/Attainment.
                
                
                  Nemaha County
                  
                  Unclassifiable/Attainment.
                
                
                  Nuckolls County
                  
                  Unclassifiable/Attainment.
                
                
                  Otoe County
                  
                  Unclassifiable/Attainment.
                
                
                  Pawnee County
                  
                  Unclassifiable/Attainment.
                
                
                  Perkins County
                  
                  Unclassifiable/Attainment.
                
                
                  Phelps County
                  
                  Unclassifiable/Attainment.
                
                
                  Pierce County
                  
                  Unclassifiable/Attainment.
                
                
                  Platte County
                  
                  Unclassifiable/Attainment.
                
                
                  Polk County
                  
                  Unclassifiable/Attainment.
                
                
                  Red Willow County
                  
                  Unclassifiable/Attainment.
                
                
                  Richardson County
                  
                  Unclassifiable/Attainment.
                
                
                  
                  Rock County
                  
                  Unclassifiable/Attainment.
                
                
                  Saline County
                  
                  Unclassifiable/Attainment.
                
                
                  Sarpy County
                  
                  Unclassifiable/Attainment.
                
                
                  Saunders County
                  
                  Unclassifiable/Attainment.
                
                
                  Scotts Bluff County
                  
                  Unclassifiable/Attainment.
                
                
                  Seward County
                  
                  Unclassifiable/Attainment.
                
                
                  Sheridan County
                  
                  Unclassifiable/Attainment.
                
                
                  Sherman County
                  
                  Unclassifiable/Attainment.
                
                
                  Sioux County
                  
                  Unclassifiable/Attainment.
                
                
                  Stanton County
                  
                  Unclassifiable/Attainment.
                
                
                  Thayer County
                  
                  Unclassifiable/Attainment.
                
                
                  Thomas County
                  
                  Unclassifiable/Attainment.
                
                
                  Thurston County
                  
                  Unclassifiable/Attainment.
                
                
                  Valley County
                  
                  Unclassifiable/Attainment.
                
                
                  Washington County
                  
                  Unclassifiable/Attainment.
                
                
                  Wayne County
                  
                  Unclassifiable/Attainment.
                
                
                  Webster County
                  
                  Unclassifiable/Attainment.
                
                
                  Wheeler County
                  
                  Unclassifiable/Attainment.
                
                
                  York County
                  
                  Unclassifiable/Attainment.
                
                
                  a Includes Indian Country located in each county or area, except as otherwise specified.
                
                  1 This date is 90 days after January 5, 2005, unless otherwise noted.
              
              
                Nebraska—2012 Annual PM2.5 NAAQS
                [Primary]
                
                  Designated area 1
                  
                  Designation
                  Date 2
                  
                  Type
                  Classification
                  Date 2
                  
                  Type
                
                
                  Statewide:
                
                
                  Adams County
                  
                  Unclassifiable/Attainment
                
                
                  Antelope County
                  
                  Unclassifiable/Attainment
                
                
                  Arthur County
                  
                  Unclassifiable/Attainment
                
                
                  Banner County
                  
                  Unclassifiable/Attainment
                
                
                  Blaine County
                  
                  Unclassifiable/Attainment
                
                
                  Boone County
                  
                  Unclassifiable/Attainment
                
                
                  Box Butte County
                  
                  Unclassifiable/Attainment
                
                
                  Boyd County
                  
                  Unclassifiable/Attainment
                
                
                  Brown County
                  
                  Unclassifiable/Attainment
                
                
                  Buffalo County
                  
                  Unclassifiable/Attainment
                
                
                  Burt County
                  
                  Unclassifiable/Attainment
                
                
                  Butler County
                  
                  Unclassifiable/Attainment
                
                
                  Cass County
                  
                  Unclassifiable/Attainment
                
                
                  Cedar County
                  
                  Unclassifiable/Attainment
                
                
                  Chase County
                  
                  Unclassifiable/Attainment
                
                
                  Cherry County
                  
                  Unclassifiable/Attainment
                
                
                  Cheyenne County
                  
                  Unclassifiable/Attainment
                
                
                  Clay County
                  
                  Unclassifiable/Attainment
                
                
                  Colfax County
                  
                  Unclassifiable/Attainment
                
                
                  Cuming County
                  
                  Unclassifiable/Attainment
                
                
                  Custer County
                  
                  Unclassifiable/Attainment
                
                
                  Dakota County
                  
                  Unclassifiable/Attainment
                
                
                  Dawes County
                  
                  Unclassifiable/Attainment
                
                
                  Dawson County
                  
                  Unclassifiable/Attainment
                
                
                  Deuel County
                  
                  Unclassifiable/Attainment
                
                
                  Dixon County
                  
                  Unclassifiable/Attainment
                
                
                  Dodge County
                  
                  Unclassifiable/Attainment
                
                
                  Douglas County
                  
                  Unclassifiable/Attainment
                
                
                  Dundy County
                  
                  Unclassifiable/Attainment
                
                
                  Fillmore County
                  
                  Unclassifiable/Attainment
                
                
                  Franklin County
                  
                  Unclassifiable/Attainment
                
                
                  Frontier County
                  
                  Unclassifiable/Attainment
                
                
                  Furnas County
                  
                  Unclassifiable/Attainment
                
                
                  Gage County
                  
                  Unclassifiable/Attainment
                
                
                  Garden County
                  
                  Unclassifiable/Attainment
                
                
                  Garfield County
                  
                  Unclassifiable/Attainment
                
                
                  Gosper County
                  
                  Unclassifiable/Attainment
                
                
                  Grant County
                  
                  Unclassifiable/Attainment
                
                
                  
                  Greeley County
                  
                  Unclassifiable/Attainment
                
                
                  Hall County
                  
                  Unclassifiable/Attainment
                
                
                  Hamilton County
                  
                  Unclassifiable/Attainment
                
                
                  Harlan County
                  
                  Unclassifiable/Attainment
                
                
                  Hayes County
                  
                  Unclassifiable/Attainment
                
                
                  Hitchcock County
                  
                  Unclassifiable/Attainment
                
                
                  Holt County
                  
                  Unclassifiable/Attainment
                
                
                  Hooker County
                  
                  Unclassifiable/Attainment
                
                
                  Howard County
                  
                  Unclassifiable/Attainment
                
                
                  Jefferson County
                  
                  Unclassifiable/Attainment
                
                
                  Johnson County
                  
                  Unclassifiable/Attainment
                
                
                  Kearney County
                  
                  Unclassifiable/Attainment
                
                
                  Keith County
                  
                  Unclassifiable/Attainment
                
                
                  Keya Paha County
                  
                  Unclassifiable/Attainment
                
                
                  Kimball County
                  
                  Unclassifiable/Attainment
                
                
                  Knox County
                  
                  Unclassifiable/Attainment
                
                
                  Lancaster County
                  
                  Unclassifiable/Attainment
                
                
                  Lincoln County
                  
                  Unclassifiable/Attainment
                
                
                  Logan County
                  
                  Unclassifiable/Attainment
                
                
                  Loup County
                  
                  Unclassifiable/Attainment
                
                
                  McPherson County
                  
                  Unclassifiable/Attainment
                
                
                  Madison County
                  
                  Unclassifiable/Attainment
                
                
                  Merrick County
                  
                  Unclassifiable/Attainment
                
                
                  Morrill County
                  
                  Unclassifiable/Attainment
                
                
                  Nance County
                  
                  Unclassifiable/Attainment
                
                
                  Nemaha County
                  
                  Unclassifiable/Attainment
                
                
                  Nuckolls County
                  
                  Unclassifiable/Attainment
                
                
                  Otoe County
                  
                  Unclassifiable/Attainment
                
                
                  Pawnee County
                  
                  Unclassifiable/Attainment
                
                
                  Perkins County
                  
                  Unclassifiable/Attainment
                
                
                  Phelps County
                  
                  Unclassifiable/Attainment
                
                
                  Pierce County
                  
                  Unclassifiable/Attainment
                
                
                  Platte County
                  
                  Unclassifiable/Attainment
                
                
                  Polk County
                  
                  Unclassifiable/Attainment
                
                
                  Red Willow County
                  
                  Unclassifiable/Attainment
                
                
                  Richardson County
                  
                  Unclassifiable/Attainment
                
                
                  Rock County
                  
                  Unclassifiable/Attainment
                
                
                  Saline County
                  
                  Unclassifiable/Attainment
                
                
                  Sarpy County
                  
                  Unclassifiable/Attainment
                
                
                  Saunders County
                  
                  Unclassifiable/Attainment
                
                
                  Scotts Bluff County
                  
                  Unclassifiable/Attainment
                
                
                  Seward County
                  
                  Unclassifiable/Attainment
                
                
                  Sheridan County
                  
                  Unclassifiable/Attainment
                
                
                  Sherman County
                  
                  Unclassifiable/Attainment
                
                
                  Sioux County
                  
                  Unclassifiable/Attainment
                
                
                  Stanton County
                  
                  Unclassifiable/Attainment
                
                
                  Thayer County
                  
                  Unclassifiable/Attainment
                
                
                  Thomas County
                  
                  Unclassifiable/Attainment
                
                
                  Thurston County
                  
                  Unclassifiable/Attainment
                
                
                  Valley County
                  
                  Unclassifiable/Attainment
                
                
                  Washington County
                  
                  Unclassifiable/Attainment
                
                
                  Wayne County
                  
                  Unclassifiable/Attainment
                
                
                  Webster County
                  
                  Unclassifiable/Attainment
                
                
                  Wheeler County
                  
                  Unclassifiable/Attainment
                
                
                  York County
                  
                  Unclassifiable/Attainment
                
                
                  1 Includes areas of Indian country located in each county or area, except as otherwise specified.
                
                  2 This date is April 15, 2015, unless otherwise noted.
              
              
                Nebraska—1997 24-Hour PM2.5 NAAQS
                [Primary and Secondary]
                
                  Designated area
                  Designation a
                  
                  Date 1
                  
                  Type
                  Classification
                  Date
                  Type
                
                
                  Statewide:
                
                
                  Adams County
                  
                  Unclassifiable/Attainment.
                
                
                  Antelope County
                  
                  Unclassifiable/Attainment.
                
                
                  
                  Arthur County
                  
                  Unclassifiable/Attainment.
                
                
                  Banner County
                  
                  Unclassifiable/Attainment.
                
                
                  Blaine County
                  
                  Unclassifiable/Attainment.
                
                
                  Boone County
                  
                  Unclassifiable/Attainment.
                
                
                  Box Butte County
                  
                  Unclassifiable/Attainment.
                
                
                  Boyd County
                  
                  Unclassifiable/Attainment.
                
                
                  Brown County
                  
                  Unclassifiable/Attainment.
                
                
                  Buffalo County
                  
                  Unclassifiable/Attainment.
                
                
                  Burt County
                  
                  Unclassifiable/Attainment.
                
                
                  Butler County
                  
                  Unclassifiable/Attainment.
                
                
                  Cass County
                  
                  Unclassifiable/Attainment.
                
                
                  Cedar County
                  
                  Unclassifiable/Attainment.
                
                
                  Chase County
                  
                  Unclassifiable/Attainment.
                
                
                  Cherry County
                  
                  Unclassifiable/Attainment.
                
                
                  Cheyenne County
                  
                  Unclassifiable/Attainment.
                
                
                  Clay County
                  
                  Unclassifiable/Attainment.
                
                
                  Colfax County
                  
                  Unclassifiable/Attainment.
                
                
                  Cuming County
                  
                  Unclassifiable/Attainment.
                
                
                  Custer County
                  
                  Unclassifiable/Attainment.
                
                
                  Dakota County
                  
                  Unclassifiable/Attainment.
                
                
                  Dawes County
                  
                  Unclassifiable/Attainment.
                
                
                  Dawson County
                  
                  Unclassifiable/Attainment.
                
                
                  Deuel County
                  
                  Unclassifiable/Attainment.
                
                
                  Dixon County
                  
                  Unclassifiable/Attainment.
                
                
                  Dodge County
                  
                  Unclassifiable/Attainment.
                
                
                  Douglas County
                  
                  Unclassifiable/Attainment.
                
                
                  Dundy County
                  
                  Unclassifiable/Attainment.
                
                
                  Fillmore County
                  
                  Unclassifiable/Attainment.
                
                
                  Franklin County
                  
                  Unclassifiable/Attainment.
                
                
                  Frontier County
                  
                  Unclassifiable/Attainment.
                
                
                  Furnas County
                  
                  Unclassifiable/Attainment.
                
                
                  Gage County
                  
                  Unclassifiable/Attainment.
                
                
                  Garden County
                  
                  Unclassifiable/Attainment.
                
                
                  Garfield County
                  
                  Unclassifiable/Attainment.
                
                
                  Gosper County
                  
                  Unclassifiable/Attainment.
                
                
                  Grant County
                  
                  Unclassifiable/Attainment.
                
                
                  Greeley County
                  
                  Unclassifiable/Attainment.
                
                
                  Hall County
                  
                  Unclassifiable/Attainment.
                
                
                  Hamilton County
                  
                  Unclassifiable/Attainment.
                
                
                  Harlan County
                  
                  Unclassifiable/Attainment.
                
                
                  Hayes County
                  
                  Unclassifiable/Attainment.
                
                
                  Hitchcock County
                  
                  Unclassifiable/Attainment.
                
                
                  Holt County
                  
                  Unclassifiable/Attainment.
                
                
                  Hooker County
                  
                  Unclassifiable/Attainment.
                
                
                  Howard County
                  
                  Unclassifiable/Attainment.
                
                
                  Jefferson County
                  
                  Unclassifiable/Attainment.
                
                
                  Johnson County
                  
                  Unclassifiable/Attainment.
                
                
                  Kearney County
                  
                  Unclassifiable/Attainment.
                
                
                  Keith County
                  
                  Unclassifiable/Attainment.
                
                
                  Keya Paha County
                  
                  Unclassifiable/Attainment.
                
                
                  Kimball County
                  
                  Unclassifiable/Attainment.
                
                
                  Knox County
                  
                  Unclassifiable/Attainment.
                
                
                  Lancaster County
                  
                  Unclassifiable/Attainment.
                
                
                  Lincoln County
                  
                  Unclassifiable/Attainment.
                
                
                  Logan County
                  
                  Unclassifiable/Attainment.
                
                
                  Loup County
                  
                  Unclassifiable/Attainment.
                
                
                  McPherson County
                  
                  Unclassifiable/Attainment.
                
                
                  Madison County
                  
                  Unclassifiable/Attainment.
                
                
                  Merrick County
                  
                  Unclassifiable/Attainment.
                
                
                  Morrill County
                  
                  Unclassifiable/Attainment.
                
                
                  Nance County
                  
                  Unclassifiable/Attainment.
                
                
                  Nemaha County
                  
                  Unclassifiable/Attainment.
                
                
                  Nuckolls County
                  
                  Unclassifiable/Attainment.
                
                
                  Otoe County
                  
                  Unclassifiable/Attainment.
                
                
                  Pawnee County
                  
                  Unclassifiable/Attainment.
                
                
                  Perkins County
                  
                  Unclassifiable/Attainment.
                
                
                  Phelps County
                  
                  Unclassifiable/Attainment.
                
                
                  Pierce County
                  
                  Unclassifiable/Attainment.
                
                
                  Platte County
                  
                  Unclassifiable/Attainment.
                
                
                  
                  Polk County
                  
                  Unclassifiable/Attainment.
                
                
                  Red Willow County
                  
                  Unclassifiable/Attainment.
                
                
                  Richardson County
                  
                  Unclassifiable/Attainment.
                
                
                  Rock County
                  
                  Unclassifiable/Attainment.
                
                
                  Saline County
                  
                  Unclassifiable/Attainment.
                
                
                  Sarpy County
                  
                  Unclassifiable/Attainment.
                
                
                  Saunders County
                  
                  Unclassifiable/Attainment.
                
                
                  Scotts Bluff County
                  
                  Unclassifiable/Attainment.
                
                
                  Seward County
                  
                  Unclassifiable/Attainment.
                
                
                  Sheridan County
                  
                  Unclassifiable/Attainment.
                
                
                  Sherman County
                  
                  Unclassifiable/Attainment.
                
                
                  Sioux County
                  
                  Unclassifiable/Attainment.
                
                
                  Stanton County
                  
                  Unclassifiable/Attainment.
                
                
                  Thayer County
                  
                  Unclassifiable/Attainment.
                
                
                  Thomas County
                  
                  Unclassifiable/Attainment.
                
                
                  Thurston County
                  
                  Unclassifiable/Attainment.
                
                
                  Valley County
                  
                  Unclassifiable/Attainment.
                
                
                  Washington County
                  
                  Unclassifiable/Attainment.
                
                
                  Wayne County
                  
                  Unclassifiable/Attainment.
                
                
                  Webster County
                  
                  Unclassifiable/Attainment.
                
                
                  Wheeler County
                  
                  Unclassifiable/Attainment.
                
                
                  York County
                  
                  Unclassifiable/Attainment.
                
                
                  a Includes Indian Country located in each county or area, except as otherwise specified.
                
                  1 This date is 90 days after January 5, 2005, unless otherwise noted.
              
              
                Nebraska—2006 24-Hour PM2.5 NAAQS
                [Primary and Secondary]
                
                  Designated area
                  Designation a
                  
                  Date 1
                  
                  Type
                  Classification
                  Date
                  Type
                
                
                  Statewide:
                
                
                  Adams County
                  
                  Unclassifiable/Attainment.
                
                
                  Antelope County
                  
                  Unclassifiable/Attainment.
                
                
                  Arthur County
                  
                  Unclassifiable/Attainment.
                
                
                  Banner County
                  
                  Unclassifiable/Attainment.
                
                
                  Blaine County
                  
                  Unclassifiable/Attainment.
                
                
                  Boone County
                  
                  Unclassifiable/Attainment.
                
                
                  Box Butte County
                  
                  Unclassifiable/Attainment.
                
                
                  Boyd County
                  
                  Unclassifiable/Attainment.
                
                
                  Brown County
                  
                  Unclassifiable/Attainment.
                
                
                  Buffalo County
                  
                  Unclassifiable/Attainment.
                
                
                  Burt County
                  
                  Unclassifiable/Attainment.
                
                
                  Butler County
                  
                  Unclassifiable/Attainment.
                
                
                  Cass County
                  
                  Unclassifiable/Attainment.
                
                
                  Cedar County
                  
                  Unclassifiable/Attainment.
                
                
                  Chase County
                  
                  Unclassifiable/Attainment.
                
                
                  Cherry County
                  
                  Unclassifiable/Attainment.
                
                
                  Cheyenne County
                  
                  Unclassifiable/Attainment.
                
                
                  Clay County
                  
                  Unclassifiable/Attainment.
                
                
                  Colfax County
                  
                  Unclassifiable/Attainment.
                
                
                  Cuming County
                  
                  Unclassifiable/Attainment.
                
                
                  Custer County
                  
                  Unclassifiable/Attainment.
                
                
                  Dakota County
                  
                  Unclassifiable/Attainment.
                
                
                  Dawes County
                  
                  Unclassifiable/Attainment.
                
                
                  Dawson County
                  
                  Unclassifiable/Attainment.
                
                
                  Deuel County
                  
                  Unclassifiable/Attainment.
                
                
                  Dixon County
                  
                  Unclassifiable/Attainment.
                
                
                  Dodge County
                  
                  Unclassifiable/Attainment.
                
                
                  Douglas County
                  
                  Unclassifiable/Attainment.
                
                
                  Dundy County
                  
                  Unclassifiable/Attainment.
                
                
                  Fillmore County
                  
                  Unclassifiable/Attainment.
                
                
                  Franklin County
                  
                  Unclassifiable/Attainment.
                
                
                  Frontier County
                  
                  Unclassifiable/Attainment.
                
                
                  Furnas County
                  
                  Unclassifiable/Attainment.
                
                
                  Gage County
                  
                  Unclassifiable/Attainment.
                
                
                  Garden County
                  
                  Unclassifiable/Attainment.
                
                
                  
                  Garfield County
                  
                  Unclassifiable/Attainment.
                
                
                  Gosper County
                  
                  Unclassifiable/Attainment.
                
                
                  Grant County
                  
                  Unclassifiable/Attainment.
                
                
                  Greeley County
                  
                  Unclassifiable/Attainment.
                
                
                  Hall County
                  
                  Unclassifiable/Attainment.
                
                
                  Hamilton County
                  
                  Unclassifiable/Attainment.
                
                
                  Harlan County
                  
                  Unclassifiable/Attainment.
                
                
                  Hayes County
                  
                  Unclassifiable/Attainment.
                
                
                  Hitchcock County
                  
                  Unclassifiable/Attainment.
                
                
                  Holt County
                  
                  Unclassifiable/Attainment.
                
                
                  Hooker County
                  
                  Unclassifiable/Attainment.
                
                
                  Howard County
                  
                  Unclassifiable/Attainment.
                
                
                  Jefferson County
                  
                  Unclassifiable/Attainment.
                
                
                  Johnson County
                  
                  Unclassifiable/Attainment.
                
                
                  Kearney County
                  
                  Unclassifiable/Attainment.
                
                
                  Keith County
                  
                  Unclassifiable/Attainment.
                
                
                  Keya Paha County
                  
                  Unclassifiable/Attainment.
                
                
                  Kimball County
                  
                  Unclassifiable/Attainment.
                
                
                  Knox County
                  
                  Unclassifiable/Attainment.
                
                
                  Lancaster County
                  
                  Unclassifiable/Attainment.
                
                
                  Lincoln County
                  
                  Unclassifiable/Attainment.
                
                
                  Logan County
                  
                  Unclassifiable/Attainment.
                
                
                  Loup County
                  
                  Unclassifiable/Attainment.
                
                
                  McPherson County
                  
                  Unclassifiable/Attainment.
                
                
                  Madison County
                  
                  Unclassifiable/Attainment.
                
                
                  Merrick County
                  
                  Unclassifiable/Attainment.
                
                
                  Morrill County
                  
                  Unclassifiable/Attainment.
                
                
                  Nance County
                  
                  Unclassifiable/Attainment.
                
                
                  Nemaha County
                  
                  Unclassifiable/Attainment.
                
                
                  Nuckolls County
                  
                  Unclassifiable/Attainment.
                
                
                  Otoe County
                  
                  Unclassifiable/Attainment.
                
                
                  Pawnee County
                  
                  Unclassifiable/Attainment.
                
                
                  Perkins County
                  
                  Unclassifiable/Attainment.
                
                
                  Phelps County
                  
                  Unclassifiable/Attainment.
                
                
                  Pierce County
                  
                  Unclassifiable/Attainment.
                
                
                  Platte County
                  
                  Unclassifiable/Attainment.
                
                
                  Polk County
                  
                  Unclassifiable/Attainment.
                
                
                  Red Willow County
                  
                  Unclassifiable/Attainment.
                
                
                  Richardson County
                  
                  Unclassifiable/Attainment.
                
                
                  Rock County
                  
                  Unclassifiable/Attainment.
                
                
                  Saline County
                  
                  Unclassifiable/Attainment.
                
                
                  Sarpy County
                  
                  Unclassifiable/Attainment.
                
                
                  Saunders County
                  
                  Unclassifiable/Attainment.
                
                
                  Scotts Bluff County
                  
                  Unclassifiable/Attainment.
                
                
                  Seward County
                  
                  Unclassifiable/Attainment.
                
                
                  Sheridan County
                  
                  Unclassifiable/Attainment.
                
                
                  Sherman County
                  
                  Unclassifiable/Attainment.
                
                
                  Sioux County
                  
                  Unclassifiable/Attainment.
                
                
                  Stanton County
                  
                  Unclassifiable/Attainment.
                
                
                  Thayer County
                  
                  Unclassifiable/Attainment.
                
                
                  Thomas County
                  
                  Unclassifiable/Attainment.
                
                
                  Thurston County
                  
                  Unclassifiable/Attainment.
                
                
                  Valley County
                  
                  Unclassifiable/Attainment.
                
                
                  Washington County
                  
                  Unclassifiable/Attainment.
                
                
                  Wayne County
                  
                  Unclassifiable/Attainment.
                
                
                  Webster County
                  
                  Unclassifiable/Attainment.
                
                
                  Wheeler County
                  
                  Unclassifiable/Attainment.
                
                
                  York County
                  
                  Unclassifiable/Attainment.
                
                
                  a Includes Indian Country located in each county or area, except as otherwise specified.
                
                  1 This date is 30 days after November 13, 2009, unless otherwise noted.
              
              
                Nebraska—NO2 (1971 Annual Standard)
                
                  Designated area
                  Does not meet primary standards
                  Cannot be classified or better than national standards
                
                
                  Entire State
                  
                  X
                
              
              
              
                Nebraska—NO2 (2010 1-Hour Standard)
                
                  Designated area
                  Designation a
                  
                  Date 1
                  
                  Type
                
                
                  Adams County
                  
                  Unclassifiable/Attainment.
                
                
                  Antelope County
                  
                  Unclassifiable/Attainment.
                
                
                  Arthur County
                  
                  Unclassifiable/Attainment.
                
                
                  Banner County
                  
                  Unclassifiable/Attainment.
                
                
                  Blaine County
                  
                  Unclassifiable/Attainment.
                
                
                  Boone County
                  
                  Unclassifiable/Attainment.
                
                
                  Box Butte County
                  
                  Unclassifiable/Attainment.
                
                
                  Boyd County
                  
                  Unclassifiable/Attainment.
                
                
                  Brown County
                  
                  Unclassifiable/Attainment.
                
                
                  Buffalo County
                  
                  Unclassifiable/Attainment.
                
                
                  Burt County
                  
                  Unclassifiable/Attainment.
                
                
                  Butler County
                  
                  Unclassifiable/Attainment.
                
                
                  Cass County
                  
                  Unclassifiable/Attainment.
                
                
                  Cedar County
                  
                  Unclassifiable/Attainment.
                
                
                  Chase County
                  
                  Unclassifiable/Attainment.
                
                
                  Cherry County
                  
                  Unclassifiable/Attainment.
                
                
                  Cheyenne County
                  
                  Unclassifiable/Attainment.
                
                
                  Clay County
                  
                  Unclassifiable/Attainment.
                
                
                  Colfax County
                  
                  Unclassifiable/Attainment.
                
                
                  Cuming County
                  
                  Unclassifiable/Attainment.
                
                
                  Custer County
                  
                  Unclassifiable/Attainment.
                
                
                  Dakota County
                  
                  Unclassifiable/Attainment.
                
                
                  Dawes County
                  
                  Unclassifiable/Attainment.
                
                
                  Dawson County
                  
                  Unclassifiable/Attainment.
                
                
                  Deuel County
                  
                  Unclassifiable/Attainment.
                
                
                  Dixon County
                  
                  Unclassifiable/Attainment.
                
                
                  Dodge County
                  
                  Unclassifiable/Attainment.
                
                
                  Douglas County
                  
                  Unclassifiable/Attainment.
                
                
                  Dundy County
                  
                  Unclassifiable/Attainment.
                
                
                  Fillmore County
                  
                  Unclassifiable/Attainment.
                
                
                  Franklin County
                  
                  Unclassifiable/Attainment.
                
                
                  Frontier County
                  
                  Unclassifiable/Attainment.
                
                
                  Furnas County
                  
                  Unclassifiable/Attainment.
                
                
                  Gage County
                  
                  Unclassifiable/Attainment.
                
                
                  Garden County
                  
                  Unclassifiable/Attainment.
                
                
                  Garfield County
                  
                  Unclassifiable/Attainment.
                
                
                  Gosper County
                  
                  Unclassifiable/Attainment.
                
                
                  Grant County
                  
                  Unclassifiable/Attainment.
                
                
                  Greeley County
                  
                  Unclassifiable/Attainment.
                
                
                  Hall County
                  
                  Unclassifiable/Attainment.
                
                
                  Hamilton County
                  
                  Unclassifiable/Attainment.
                
                
                  Harlan County
                  
                  Unclassifiable/Attainment.
                
                
                  Hayes County
                  
                  Unclassifiable/Attainment.
                
                
                  Hitchcock County
                  
                  Unclassifiable/Attainment.
                
                
                  Holt County
                  
                  Unclassifiable/Attainment.
                
                
                  Hooker County
                  
                  Unclassifiable/Attainment.
                
                
                  Howard County
                  
                  Unclassifiable/Attainment.
                
                
                  Jefferson County
                  
                  Unclassifiable/Attainment.
                
                
                  Johnson County
                  
                  Unclassifiable/Attainment.
                
                
                  Kearney County
                  
                  Unclassifiable/Attainment.
                
                
                  Keith County
                  
                  Unclassifiable/Attainment.
                
                
                  Keya Paha County
                  
                  Unclassifiable/Attainment.
                
                
                  Kimball County
                  
                  Unclassifiable/Attainment.
                
                
                  Knox County
                  
                  Unclassifiable/Attainment.
                
                
                  Lancaster County
                  
                  Unclassifiable/Attainment.
                
                
                  Lincoln County
                  
                  Unclassifiable/Attainment.
                
                
                  Logan County
                  
                  Unclassifiable/Attainment.
                
                
                  Loup County
                  
                  Unclassifiable/Attainment.
                
                
                  McPherson County
                  
                  Unclassifiable/Attainment.
                
                
                  Madison County
                  
                  Unclassifiable/Attainment.
                
                
                  Merrick County
                  
                  Unclassifiable/Attainment.
                
                
                  Morrill County
                  
                  Unclassifiable/Attainment.
                
                
                  Nance County
                  
                  Unclassifiable/Attainment.
                
                
                  Nemaha County
                  
                  Unclassifiable/Attainment.
                
                
                  Nuckolls County
                  
                  Unclassifiable/Attainment.
                
                
                  Otoe County
                  
                  Unclassifiable/Attainment.
                
                
                  Pawnee County
                  
                  Unclassifiable/Attainment.
                
                
                  Perkins County
                  
                  Unclassifiable/Attainment.
                
                
                  Phelps County
                  
                  Unclassifiable/Attainment.
                
                
                  Pierce County
                  
                  Unclassifiable/Attainment.
                
                
                  
                  Platte County
                  
                  Unclassifiable/Attainment.
                
                
                  Polk County
                  
                  Unclassifiable/Attainment.
                
                
                  Red Willow County
                  
                  Unclassifiable/Attainment.
                
                
                  Richardson County
                  
                  Unclassifiable/Attainment.
                
                
                  Rock County
                  
                  Unclassifiable/Attainment.
                
                
                  Saline County
                  
                  Unclassifiable/Attainment.
                
                
                  Sarpy County
                  
                  Unclassifiable/Attainment.
                
                
                  Saunders County
                  
                  Unclassifiable/Attainment.
                
                
                  Scotts Bluff County
                  
                  Unclassifiable/Attainment.
                
                
                  Seward County
                  
                  Unclassifiable/Attainment.
                
                
                  Sheridan County
                  
                  Unclassifiable/Attainment.
                
                
                  Sherman County
                  
                  Unclassifiable/Attainment.
                
                
                  Sioux County
                  
                  Unclassifiable/Attainment.
                
                
                  Stanton County
                  
                  Unclassifiable/Attainment.
                
                
                  Thayer County
                  
                  Unclassifiable/Attainment.
                
                
                  Thomas County
                  
                  Unclassifiable/Attainment.
                
                
                  Thurston County
                  
                  Unclassifiable/Attainment.
                
                
                  Valley County
                  
                  Unclassifiable/Attainment.
                
                
                  Washington County
                  
                  Unclassifiable/Attainment.
                
                
                  Wayne County
                  
                  Unclassifiable/Attainment.
                
                
                  Webster County
                  
                  Unclassifiable/Attainment.
                
                
                  Wheeler County
                  
                  Unclassifiable/Attainment.
                
                
                  York County
                  
                  Unclassifiable/Attainment.
                
                
                  a Includes Indian Country located in each county or area, except as otherwise specified.
                
                  1 This date is 90 days after October 31, 2011, unless otherwise noted.
              
              
                Nebraska—1997 8-Hour Ozone NAAQS
                [Primary and Secondary]
                
                  Designated area
                  Designation a
                  
                  Date 1
                  
                  Type
                  Category/classification
                  Date 1
                  
                  Type
                
                
                  Statewide:
                  
                  Unclassifiable/Attainment
                
                
                  Adams County
                
                
                  Antelope County
                
                
                  Arthur County
                
                
                  Banner County
                
                
                  Blaine County
                
                
                  Boone County
                
                
                  Box Butte County
                
                
                  Boyd County
                
                
                  Brown County
                
                
                  Buffalo County
                
                
                  Burt County
                
                
                  Butler County
                
                
                  Cass County
                
                
                  Cedar County
                
                
                  Chase County
                
                
                  Cherry County
                
                
                  Cheyenne County
                
                
                  Clay County
                
                
                  Colfax County
                
                
                  Cuming County
                
                
                  Custer County
                
                
                  Dakota County
                
                
                  Dawes County
                
                
                  Dawson County
                
                
                  Deuel County
                
                
                  Dixon County
                
                
                  Dodge County
                
                
                  Douglas County
                
                
                  Dundy County
                
                
                  Fillmore County
                
                
                  Franklin County
                
                
                  Frontier County
                
                
                  Furnas County
                
                
                  Gage County
                
                
                  Garden County
                
                
                  Garfield County
                
                
                  
                  Gosper County
                
                
                  Grant County
                
                
                  Greeley County
                
                
                  Hall County
                
                
                  Hamilton County
                
                
                  Harlan County
                
                
                  Hayes County
                
                
                  Hitchcock County
                
                
                  Holt County
                
                
                  Hooker County
                
                
                  Howard County
                
                
                  Jefferson County
                
                
                  Johnson County
                
                
                  Kearney County
                
                
                  Keith County
                
                
                  Keya Paha County
                
                
                  Kimball County
                
                
                  Knox County
                
                
                  Lancaster County
                
                
                  Lincoln County
                
                
                  Logan County
                
                
                  Loup County
                
                
                  Madison County
                
                
                  McPherson County
                
                
                  Merrick County
                
                
                  Morrill County
                
                
                  Nance County
                
                
                  Nemaha County
                
                
                  Nuckolls County
                
                
                  Otoe County
                
                
                  Pawnee County
                
                
                  Perkins County
                
                
                  Phelps County
                
                
                  Pierce County
                
                
                  Platte County
                
                
                  Polk County
                
                
                  Red Willow County
                
                
                  Richardson County
                
                
                  Rock County
                
                
                  Saline County
                
                
                  Sarpy County
                
                
                  Saunders County
                
                
                  Scotts Bluff County
                
                
                  Seward County
                
                
                  Sheridan County
                
                
                  Sherman County
                
                
                  Sioux County
                
                
                  Stanton County
                
                
                  Thayer County
                
                
                  Thomas County
                
                
                  Thurston County
                
                
                  Valley County
                
                
                  Washington County
                
                
                  Wayne County
                
                
                  Webster County
                
                
                  Wheeler County
                
                
                  York County
                
                
                  a Includes Indian Country located in each county or area, except as otherwise specified.
                
                  1 This date is June 15, 2004, unless otherwise noted.
              
              
                Nebraska—2008 8-Hour Ozone NAAQS
                [Primary and Secondary]
                
                  Designated area
                  Designation
                  Date 1
                  
                  Type
                  Classification
                  Date 1
                  
                  Type
                
                
                  Statewide: 2
                  
                  
                  Unclassifiable/Attainment
                
                
                  
                  Adams County
                
                
                  Antelope County
                
                
                  Arthur County
                
                
                  Banner County
                
                
                  Blaine County
                
                
                  Boone County
                
                
                  Box Butte County
                
                
                  Boyd County
                
                
                  Brown County
                
                
                  Buffalo County
                
                
                  Burt County
                
                
                  Butler County
                
                
                  Cass County
                
                
                  Cedar County
                
                
                  Chase County
                
                
                  Cherry County
                
                
                  Cheyenne County
                
                
                  Clay County
                
                
                  Colfax County
                
                
                  Cuming County
                
                
                  Custer County
                
                
                  Dakota County
                
                
                  Dawes County
                
                
                  Dawson County
                
                
                  Deuel County
                
                
                  Dixon County
                
                
                  Dodge County
                
                
                  Douglas County
                
                
                  Dundy County
                
                
                  Fillmore County
                
                
                  Franklin County
                
                
                  Frontier County
                
                
                  Furnas County
                
                
                  Gage County
                
                
                  Garden County
                
                
                  Garfield County
                
                
                  Gosper County
                
                
                  Grant County
                
                
                  Greeley County
                
                
                  Hall County
                
                
                  Hamilton County
                
                
                  Harlan County
                
                
                  Hayes County
                
                
                  Hitchcock County
                
                
                  Holt County
                
                
                  Hooker County
                
                
                  Howard County
                
                
                  Jefferson County
                
                
                  Johnson County
                
                
                  Kearney County
                
                
                  Keith County
                
                
                  Keya Paha County
                
                
                  Kimball County
                
                
                  Knox County
                
                
                  Lancaster County
                
                
                  Lincoln County
                
                
                  Logan County
                
                
                  Loup County
                
                
                  McPherson County
                
                
                  Madison County
                
                
                  Merrick County
                
                
                  Morrill County
                
                
                  Nance County
                
                
                  Nemaha County
                
                
                  Nuckolls County
                
                
                  Otoe County
                
                
                  Pawnee County
                
                
                  Perkins County
                
                
                  Phelps County
                
                
                  
                  Pierce County
                
                
                  Platte County
                
                
                  Polk County
                
                
                  Red Willow County
                
                
                  Richardson County
                
                
                  Rock County
                
                
                  Saline County
                
                
                  Sarpy County
                
                
                  Saunders County
                
                
                  Scotts Bluff County
                
                
                  Seward County
                
                
                  Sheridan County
                
                
                  Sherman County
                
                
                  Sioux County
                
                
                  Stanton County
                
                
                  Thayer County
                
                
                  Thomas County
                
                
                  Thurston County
                
                
                  Valley County
                
                
                  Washington County
                
                
                  Wayne County
                
                
                  Webster County
                
                
                  Wheeler County
                
                
                  York County
                
                
                  1 This date is July 20, 2012, unless otherwise noted.
                
                  2 Includes any Indian country in each county or area, unless otherwise specified.
              
              
                Nebraska—2015 8-Hour Ozone NAAQS
                [Primary and Secondary]
                
                  Designated area 1
                  
                  Designation
                  Date 2
                  
                  Type
                  Classification
                  Date
                  Type
                
                
                  Statewide
                  
                  Attainment/Unclassifiable
                
                
                  Adams County
                
                
                  Antelope County
                
                
                  Arthur County
                
                
                  Banner County
                
                
                  Blaine County
                
                
                  Boone County
                
                
                  Box Butte County
                
                
                  Boyd County
                
                
                  Brown County
                
                
                  Buffalo County
                
                
                  Burt County
                
                
                  Butler County
                
                
                  Cass County
                
                
                  Cedar County
                
                
                  Chase County
                
                
                  Cherry County
                
                
                  Cheyenne County
                
                
                  Clay County
                
                
                  Colfax County
                
                
                  Cuming County
                
                
                  Custer County
                
                
                  Dakota County
                
                
                  Dawes County
                
                
                  Dawson County
                
                
                  Deuel County
                
                
                  Dixon County
                
                
                  Dodge County
                
                
                  Douglas County
                
                
                  Dundy County
                
                
                  Fillmore County
                
                
                  Franklin County
                
                
                  Frontier County
                
                
                  Furnas County
                
                
                  
                  Gage County
                
                
                  Garden County
                
                
                  Garfield County
                
                
                  Gosper County
                
                
                  Grant County
                
                
                  Greeley County
                
                
                  Hall County
                
                
                  Hamilton County
                
                
                  Harlan County
                
                
                  Hayes County
                
                
                  Hitchcock County
                
                
                  Holt County
                
                
                  Hooker County
                
                
                  Howard County
                
                
                  Jefferson County
                
                
                  Johnson County
                
                
                  Kearney County
                
                
                  Keith County
                
                
                  Keya Paha County
                
                
                  Kimball County
                
                
                  Knox County
                
                
                  Lancaster County
                
                
                  Lincoln County
                
                
                  Logan County
                
                
                  Loup County
                
                
                  McPherson County
                
                
                  Madison County
                
                
                  Merrick County
                
                
                  Morrill County
                
                
                  Nance County
                
                
                  Nemaha County
                
                
                  Nuckolls County
                
                
                  Otoe County
                
                
                  Pawnee County
                
                
                  Perkins County
                
                
                  Phelps County
                
                
                  Pierce County
                
                
                  Platte County
                
                
                  Polk County
                
                
                  Red Willow County
                
                
                  Richardson County
                
                
                  Rock County
                
                
                  Saline County
                
                
                  Sarpy County
                
                
                  Saunders County
                
                
                  Scotts Bluff County
                
                
                  Seward County
                
                
                  Sheridan County
                
                
                  Sherman County
                
                
                  Sioux County
                
                
                  Stanton County
                
                
                  Thayer County
                
                
                  Thomas County
                
                
                  Thurston County
                
                
                  Valley County
                
                
                  Washington County
                
                
                  Wayne County
                
                
                  Webster County
                
                
                  Wheeler County
                
                
                  York County
                
                
                  1 Includes any Indian country in each county or area, unless otherwise specified. EPA is not determining the boundaries of any area of Indian country in this table, including any area of Indian country located in the larger designation area. The inclusion of any Indian country in the designation area is not a determination that the state has regulatory authority under the Clean Air Act for such Indian country.
                
                  2 This date is January 16, 2018, unless otherwise noted.
              
              
              
                Nebraska—2008 Lead NAAQS
                
                  Designated area
                  Designation for the 2008 NAAQS a
                  
                  Date 1
                  
                  Type
                
                
                  Whole State
                  
                  Unclassifiable/Attainment.
                
                
                  a Includes Indian Country located in each county or area, except as otherwise specified.
                
                  1 December 31, 2011 unless otherwise noted.
              
              [43 FR 8964, Mar. 3, 1978]
              
                Editorial Note:
                For Federal Register citations affecting § 81.328, see the List of CFR Sections Affected, which appears in the Finding Aids section of the printed volume and at www.govinfo.gov.
                
              
            
            
              § 81.329
              Nevada.
              
                Nevada—1971 Sulfur Dioxide NAAQS
                [Primary and Secondary]
                
                  Designated area
                  Does not meet primary standards
                  Does not meet secondary standards
                  Cannot be classified
                  Better than national standards
                
                
                  (Township Range):
                
                
                  Steptoe Valley (179) (10-29N, 61-67E):
                
                
                  Central
                  
                  
                  
                  X
                
                
                  Northern (area which is north of Township 21 North and within the drainage basin of the Steptoe Valley)
                  
                  
                  X
                
                
                  Southern (area which is south of Township 15 North and within the drainage basin of the Steptoe Valley)
                  
                  
                  X
                
                
                  Boulder Flat (61) (31-37N, 45-51E):
                
                
                  Upper Unit 61
                  
                  
                  
                  X
                
                
                  Lower Unit 61
                  
                  
                  
                  X
                
                
                  Rest of State 1
                  
                  
                  
                  
                  X
                
                
                  1 Rest of State refers to hydrographic areas as shown on the State of Nevada Division of Water Resources' map titled Water Resources and Inter-basin Flows (September 1971), excluding the designated areas specifically listed in the table.
              
              
                Nevada—2010 Sulfur Dioxide NAAQS
                [Primary]
                
                  Designated area 1
                  
                  Designation
                  Date 2
                  
                  Type
                
                
                  State of Nevada 3
                  
                  
                  Attainment/Unclassifiable.
                
                
                  1 Includes any Indian country in each county or area, unless otherwise specified. EPA is not determining the boundaries of any area of Indian country in this table, including any area of Indian country located in the larger designation area. The inclusion of any Indian country in the designation area is not a determination that the state has regulatory authority under the Clean Air Act for such Indian country.
                
                  2 This date is April 9, 2018, unless otherwise noted.
                
                  3 Rest of State refers to hydrographic areas as shown on the State of Nevada Division of Water Resources' map titled “Water Resources and Inter-basin Flows” (September 1971), as revised to include a division of Carson Desert (area 101) into two areas, a smaller area 101 and area 101A, and a division of Boulder Flat (area 61) into an Upper Unit 61 and a Lower Unit 61. See also 67 FR 12474 (March 19, 2002).
              
              
                Nevada—Carbon Monoxide
                
                  Designated Area
                  Designation
                  Date 1
                  
                  Type
                  Classification
                  Date 1
                  
                  Type
                
                
                  Lake Tahoe Nevada Area
                
                
                  Hydrographic Area 90 Carson City County (part) Douglas County (part) Washoe County (part)
                  2/13/04
                  Attainment
                
                
                  Las Vegas Area:
                  9/27/2010
                  Attainment
                
                
                  Clark County (part)
                
                
                  Las Vegas Valley
                
                
                  Hydrographic Area 212
                
                
                  Reno Area: Washoe County (part) Truckee Meadows Hydrographic Area 87
                  8/4/08
                  Attainment
                
                
                  Rest of State
                  
                  Unclassifiable/Attainment
                
                
                  
                  Carson City County (part)
                
                
                  Area outside Hydrographic Area 90
                
                
                  Churchill County
                
                
                  Clark County (part)
                
                
                  Area outside Las Vegas Valley Hydrographic Area 212
                
                
                  Douglas County (part)
                
                
                  Area outside Hydrographic Area 90
                
                
                  Elko County
                
                
                  Esmeralda County
                
                
                  Eureka County
                
                
                  Humboldt County
                
                
                  Lander County
                
                
                  Lincoln County
                
                
                  Lyon County
                
                
                  Mineral County
                
                
                  Nye County
                
                
                  Pershing County
                
                
                  Storey County
                
                
                  Washoe County (part)
                
                
                  Remainder of county
                
                
                  White Pine County
                
                
                  1 This date is November 15, 1990, unless otherwise noted.
              
              
                Nevada—Ozone (1-Hour Standard)3
                
                
                  Designated area
                  Designation
                  Date 1
                  
                  Type
                  Classification
                  Date 1
                  
                  Type
                
                
                  Reno Area:
                
                
                  Washoe County
                  (2)
                  Nonattainment
                  (2)
                  Marginal.
                
                
                  Rest of State
                  
                  Unclassifiable/Attainment
                
                
                  Carson City
                
                
                  Churchill County
                
                
                  Clark County
                
                
                  Douglas County
                
                
                  Elko County
                
                
                  Esmeralda County
                
                
                  Eureka County
                
                
                  Humboldt County
                
                
                  Lander County
                
                
                  Lincoln County
                
                
                  Lyon County
                
                
                  Mineral County
                
                
                  Nye County
                
                
                  Pershing County
                
                
                  Storey County
                
                
                  White Pine County
                
                
                  1 This date is October 18, 2000, unless otherwise noted.
                
                  2 This date is January 16, 2001.
                
                  3 The 1-hour ozone standard is revoked effective June 15, 2005 for all areas in Nevada except the portion of Clark County designated nonattainment for the 8-hour ozone standard effective September 13, 2004 for which the 1-hour ozone standard is revoked effective September 13, 2005.
              
              
                Nevada—PM-10
                
                  Designated area
                  Designation
                  Date
                  Type
                  Classification
                  Date
                  Type
                
                
                  Washoe County:
                
                
                  Reno planning area
                  1/7/16
                  Attainment
                
                
                  Hydrographic area 87
                   
                
                
                  Clark County:
                
                
                  Las Vegas planning area
                  11/5/14
                  Attainment
                
                
                  Hydrographic area 212
                  
                  
                
                
                  Boulder Flat (61) (31-37N, 45-51E):
                
                
                  Upper Unit 61
                  11/15/90
                  Unclassifiable
                
                
                  Lower Unit 61
                  11/15/90
                  Unclassifiable
                
                
                  
                  Rest of State 1
                  
                  11/15/90
                  Unclassifiable
                
                
                  1 Rest of State refers to hydrographic areas as shown on the State of Nevada Division of Water Resources' map titled Water Resources and Inter-basin Flows (September 1971), as revised to include a division of Carson Desert (area 101) into two areas, a smaller area 101 and area 101A, and excluding the designated areas specifically listed in the table.
              
              
                Nevada—1997 Annual PM2.5 NAAQS
                [Primary and Secondary]
                
                  Designated area
                  Designation a
                  
                  Date 1
                  
                  Type
                  Classification
                  Date
                  Type
                
                
                  Statewide 2
                  
                  
                  Unclassifiable/Attainment.
                
                
                  a Includes Indian Country located in each county or area, except as otherwise specified.
                
                  1 This date is 90 days after January 5, 2005, unless otherwise noted.
                
                  2 Statewide refers to hydrographic areas as shown on the State of Nevada Division of Water Resources' map titled “Water Resources and Inter-basin Flows” (September 1971), as revised to include a division of Carson Desert (area 101) into two areas, a smaller area 101 and area 101A, and a division of Boulder Flat (area 61) into an Upper Unit 61 and a Lower Unit 61. See also 67 FR 12474 (March 19, 2002).
              
              
                Nevada—2012 Annual PM2.5 NAAQS
                [Primary]
                
                  Designated area 1
                  
                  Designation
                  Date 2
                  
                  Type
                  Classification
                  Date 2
                  
                  Type
                
                
                  Statewide 3
                  
                  
                  Unclassifiable/Attainment
                
                
                  1 Includes areas of Indian country located in each county or area, except as otherwise specified.
                
                  2 This date is April 15, 2015, unless otherwise noted.
                
                  3 Statewide refers to hydrographic areas as shown on the State of Nevada Division of Water Resources' map titled “Water Resources and Inter-basin Flows” (September 1971), as revised to include a division of Carson Desert (area 101) into two areas, a smaller area 101 and area 101A, and a division of Boulder Flat (area 61) into an Upper Unit 61 and a Lower Unit 61. See also 67 FR 12474 (March 19, 2002).
              
              
                Nevada—1997 24-Hour PM2.5 NAAQS
                [Primary and Secondary]
                
                  Designated area
                  Designation a
                  
                  Date 1
                  
                  Type
                  Classification
                  Date
                  Type
                
                
                  Statewide 2
                  
                  
                  Unclassifiable/Attainment.
                
                
                  a Includes Indian Country located in each county or area, except as otherwise specified.
                
                  1 This date is 90 days after January 5, 2005, unless otherwise noted.
                
                  2 Statewide refers to hydrographic areas as shown on the State of Nevada Division of Water Resources' map titled “Water Resources and Inter-basin Flows” (September 1971), as revised to include a division of Carson Desert (area 101) into two areas, a smaller area 101 and area 101A, and a division of Boulder Flat (area 61) into an Upper Unit 61 and a Lower Unit 61. See also 67 FR 12474 (March 19, 2002).
              
              
                Nevada—2006 24-Hour PM2.5 NAAQS
                [Primary and Secondary]
                
                  Designated area
                  Designation a
                  
                  Date1
                  
                  Type
                  Classification
                  Date
                  Type
                
                
                  Statewide 2
                  
                  
                  Unclassifiable/Attainment.
                
                
                  a Includes Indian Country located in each county or area, except as otherwise specified.
                
                  1 This date is 30 days after November 13, 2009, unless otherwise noted.
                
                  2 Statewide refers to hydrographic areas as shown on the State of Nevada Division of Water Resources' map titled “Water Resources and Inter-basin Flows” (September 1971), as revised to include a division of Carson Desert (area 101) into two areas, a smaller area 101 and area 101A, and a division of Boulder Flat (area 61) into an Upper Unit 61 and a Lower Unit 61. See also 67 FR 12474 (March 19, 2002).
              
              
              
                Nevada—NO2 (1971 Annual Standard)
                
                  Designated area
                  Does not meet primarystandards
                  
                  Cannot beclassified
                    or better than national standards
                  
                
                
                  Boulder Flat (61)(31-37N, 45-51E):
                
                
                  Upper Unit 61
                  
                  X
                
                
                  Lower Unit 61
                  
                  X
                
                
                  Rest of State 1
                  
                  
                  X
                
                
                  1 Rest of State refers to hydrographic areas as shown on the State of Nevada Division of Water Resources' map titled Water Resources and Inter-basin Flows (September 1971), excluding the designated areas specifically listed in the table.
              
              
                Nevada—NO2 (2010 1-Hour Standard)
                
                  Designated area
                  Designation a
                  
                  Date 1
                  
                  Type
                
                
                  State of Nevada 2
                  
                  
                  Unclassifiable/Attainment.
                
                
                  a Includes Indian Country located in each county or area, except as otherwise specified.
                
                  1 This date is 90 days after October 31, 2011, unless otherwise noted.
                
                  2 Statewide refers to hydrographic areas as shown on the State of Nevada Division of Water Resources' map titled “Water Resources and Inter-basin Flows” (September 1971), as revised to include a division of Carson Desert (area 101) into two areas, a smaller area 101 and area 101A, and a division of Boulder Flat (area 61) into an Upper Unit 61 and a Lower Unit 61. See also 67 FR 12474 (March 19, 2002).
              
              
                Nevada—1997 8-Hour Ozone NAAQS
                [Primary and Secondary]
                
                  Designated area
                  Designation a
                  
                  Date 1
                  
                  Type
                  Category/classification
                  Date 1
                  
                  Type
                
                
                  Las Vegas, NV: Clark County (part) That portion of Clark County that lies in hydrographic areas 164A, 164B, 165, 166, 167, 212, 213, 214, 216, 217, and 218, but excluding the Moapa River Indian Reservation and the Fort Mohave Indian Reservationb
                  
                  2/7/13
                  Attainment
                
                
                  Rest of State
                  
                  Unclassifiable/Attainment
                
                
                  Carson City
                
                
                  Churchill County
                
                
                  Clark County
                
                
                  (part) remainder
                
                
                  Douglas County
                
                
                  Elko County
                
                
                  Esmeralda County
                
                
                  Eureka County
                
                
                  Humboldt County
                
                
                  Lander County
                
                
                  Lincoln County
                
                
                  Lyon County
                
                
                  Mineral County
                
                
                  Nye County
                
                
                  Pershing County
                
                
                  Storey County
                
                
                  Washoe County (Reno Area)
                
                
                  White Pine County
                
                
                  a Includes Indian Country located in each county or area, except as otherwise specified.
                
                  b The use of reservation boundaries for this designation is for purposes of CAA planning only and is not intended to be a federal determination of the exact boundaries of the reservations. Nor does the specific listing of the Tribes in this table confer, deny or withdraw Federal recognition of any of the Tribes listed or not listed.
                
                  1 This date is June 15, 2004, unless otherwise noted.
                
                  2 The effective date is September 13, 2004.
              
              
              
                Nevada—2008 8-Hour Ozone NAAQS
                [Primary and Secondary]
                
                  Designated area
                  Designation
                  Date 1
                  
                  Type
                  Classification
                  Date 1
                  
                  Type
                
                
                  Statewide and Any Areas of Indian Country: 2
                  
                  
                  Unclassifiable/Attainment
                
                
                  1 This date is July 20, 2012, unless otherwise noted.
                
                  2 Statewide refers to hydrographic areas as shown on the State of Nevada Division of Water Resources' map titled “Water Resources and Inter-basin Flows” (September 1971), as revised to include a division of Carson Desert (area 101) into two areas, a smaller area 101 and area 101A, and a division of Boulder Flat (area 61) into an Upper Unit 61 and a Lower Unit 61. See also 67 FR 12474 (March 19, 2002).
              
              
                Nevada—2015 8-Hour Ozone NAAQS
                [Primary and Secondary]
                
                  Designated area 1
                  
                  Designation
                  Date 2
                  
                  Type
                  Classification
                  Date 2
                  
                  Type
                
                
                  Las Vegas, NV
                  
                  Nonattainment
                  
                  Marginal.
                
                
                  Clark County (part):
                
                
                  That portion of Clark County that lies in hydrographic area 212.3
                  
                
                
                  Las Vegas Tribe of Paiute Indians of the Las Vegas Indian Colony.
                
                
                  Rest of State
                  
                  Attainment/Unclassifiable
                
                
                  Carson City.
                
                
                  Churchill County
                  1/16/18
                
                
                  Clark County (part) remainder.
                
                
                  Douglas County.
                
                
                  Elko County
                  1/16/18
                
                
                  Esmeralda County
                  1/16/18
                
                
                  Eureka County
                  1/16/18
                
                
                  Humboldt County
                  1/16/18
                
                
                  Lander County
                  1/16/18
                
                
                  Lincoln County.
                
                
                  Lyon County
                  1/16/18
                
                
                  Mineral County
                  1/16/18
                
                
                  Nye County.
                
                
                  Pershing County
                  1/16/18
                
                
                  Storey County
                  1/16/18
                
                
                  Washoe County.
                
                
                  White Pine County
                  1/16/18
                
                
                  1 Includes any Indian country in each county or area, unless otherwise specified. EPA is not determining the boundaries of any area of Indian country in this table, including any area of Indian country located in the larger designation area. The inclusion of any Indian country in the designation area is not a determination that the state has regulatory authority under the Clean Air Act for such Indian country.
                
                  2 This date is August 3, 2018, unless otherwise noted.
                
                  3 Hydrographic areas are shown on the State of Nevada Division of Water Resources' map titled Water Resources and Inter-basin Flows (September 1971).
              
              
                Nevada—2008 Lead NAAQS
                
                  Designated area
                  Designation for the 2008 NAAQS a
                  
                  Date 1
                  
                  Type
                
                
                  Whole State
                  
                  Unclassifiable/Attainment.
                
                
                  a Includes Indian Country located in each county or area, except as otherwise specified.
                
                  1 December 31, 2011 unless otherwise noted.
              
              [43 FR 8964, Mar. 3, 1978]
              
                
                Editorial Note:
                For Federal Register citations affecting § 81.329, see the List of CFR Sections Affected, which appears in the Finding Aids section of the printed volume and at www.govinfo.gov.
                
              
            
            
              § 81.330
              New Hampshire.
              
                New Hampshire—TSP
                
                  Designated area
                  Does not meet primarystandards
                  
                  Does not meet secondary standards
                  Cannot be classified
                  Better than national standard
                
                
                  Metro Keene
                  
                  
                  
                  X
                
                
                  Metro Manchester
                  
                  
                  X
                
                
                  Remainder of New Hampshire's Portion of So. N.H.M.V. AQCR 121
                  
                  
                  
                  X
                
                
                  Central NH Interstate AQCR 149
                  
                  
                  
                  X
                
                
                  Metro Berlin
                  
                  
                  X
                
                
                  Remainder of New Hampshire's portion of Androscoggin Valley Interstate ACQR 107
                  
                  
                  
                  X
                
              
              
                New Hampshire—1971 Sulfur Dioxide NAAQS
                [Primary and Secondary]
                
                  Designated area
                  Does not meet primary standards
                  Does not meet secondary standards
                  Cannot be classified
                  Better than national standards
                
                
                  N.H. portion of Merrimack Valley So. N.H. Interstate AQCR 121
                  
                  
                  
                  X
                
                
                  Central N.H. Intrastate AQCR 149
                  
                  
                  
                  X
                
                
                  N.H. portion of Androscoggin Valley Interstate AQCR 107
                  
                  
                  
                  X
                
              
              
                New Hampshire—2010 Sulfur Dioxide NAAQS
                [Primary]
                
                  Designated area 1
                  
                  Designation
                  Date 2
                  
                  Type
                
                
                  Central New Hampshire, NH
                  9/20/2019
                  Attainment.
                
                
                  Hillsborough County (part).
                
                
                  Goffstown Town.
                
                
                  Merrimack County (part).
                
                
                  Allenstown Town, Bow Town, Chichester Town, Dunbarton Town, Epsom Town, Hooksett Town, Loudon Town, Pembroke Town, Pittsfield Town, City of Concord.
                
                
                  Rockingham County (part).
                
                
                  Candia Town, Deerfield Town, Northwood Town.
                
                
                  Rest of State:
                
                
                  Belknap County
                  
                  Attainment/Unclassifiable.
                
                
                  Carroll County
                  
                  Attainment/Unclassifiable.
                
                
                  Cheshire County
                  
                  Attainment/Unclassifiable.
                
                
                  Coos County
                  
                  Attainment/Unclassifiable.
                
                
                  Grafton County
                  
                  Attainment/Unclassifiable.
                
                
                  Hillsborough County (part)
                  
                  Attainment/Unclassifiable.
                
                
                  Amherst Town, Antrim Town, Bedford Town, Bennington Town, Brookline Town, Deering Town, Francestown Town, Greenfield Town, Greenville Town, Hancock Town, Hillsborough Town, Hollis Town, Hudson Town, Litchfield Town, Lyndeborough Town, City of Manchester, Mason Town, Merrimack Town, Milford Town, Mont Vernon Town, City of Nashua, New Boston Town, New Ipswich Town, Pelham Town, Peterborough Town, Sharon Town, Temple Town, Weare Town, Wilton Town, Windsor Town
                
                
                  Merrimack County (part)
                  
                  Attainment/Unclassifiable.
                
                
                  
                  Andover Town, Boscawen Town, Bradford Town, Canterbury Town, Danbury Town, City of Franklin, Henniker Town, Hill Town, Hopkinton Town, New London Town, Newbury Town, Northfield Town, Salisbury Town, Sutton Town, Warner Town, Webster Town, Wilmot Town
                
                
                  Rockingham County (part)
                  
                  Attainment/Unclassifiable.
                
                
                  Atkinson Town, Auburn Town, Brentwood Town, Chester Town, Danville Town, Derry Town, East Kingston Town, Epping Town, Exeter Town, Fremont Town, Greenland Town, Hampstead Town, Hampton Town, Hampton Falls Town, Kensington Town, Kingston Town, Londonderry Town, New Castle Town, Newfields Town, Newington Town, Newmarket Town, Newton Town, North Hampton Town, Nottingham Town, Plainstow Town, City of Portsmouth, Raymond Town, Rye Town, Salem Town, Sandown Town, Seabrook Town, South Hampton Town, Stratham Town, Windham Town
                
                
                  Strafford County
                  
                  Attainment/Unclassifiable.
                
                
                  Sullivan County
                  
                  Attainment/Unclassifiable.
                
                
                  1 Includes any Indian country in each county or area, unless otherwise specified. EPA is not determining the boundaries of any area of Indian country in this table, including any area of Indian country located in the larger designation area. The inclusion of any Indian country in the designation area is not a determination that the state has regulatory authority under the Clean Air Act for such Indian country.
                
                  2 This date is April 9, 2018, unless otherwise noted.
              
              
                New Hampshire—Carbon Monoxide
                
                  Designated area:
                  Designation
                  Date
                  Type
                  Classification
                  Date
                  Type
                
                
                  Manchester Area:
                
                
                  Hillsborough County (part), City of Manchester
                  1-29-01
                  Attainment
                
                
                  Nashua Area:
                
                
                  Hillsborough County (part), City of Nashua
                  1-29-01
                  Attainment
                
                
                  AQCR 107 Androscoggin Valley Interstate
                  
                  Unclassifiable/Attainment
                
                
                  Coos County
                
                
                  AQCR 121 Merrimack Valley-S NH Interstate
                  
                  Unclassifiable/Attainment
                
                
                  Belknap County
                
                
                  Cheshire County
                
                
                  Hillsborough County (part), Area outside of Nashua and Manchester
                
                
                  Merrimack County
                
                
                  Rockingham County
                
                
                  Stratford County
                
                
                  Sullivan County
                
                
                  AQCR 149 Central New Hampshire Intrastate
                  
                  Unclassifiable/Attainment
                
                
                  Carroll County
                
                
                  Grafton County
                
              
              
                New Hampshire—Ozone (1-Hour Standard)3
                
                
                  Designated area
                  Designation
                  Date 1
                  
                  Type
                  Classification
                  Date 1
                  
                  Type
                
                
                  Belknap County Area:
                
                
                  Belknap County
                  
                  Unclassifiable/Attainment
                
                
                  Boston-Lawrence-Worcester Area:
                
                
                  Hillsborough County (part)
                  (1)
                  Nonattainment
                  (2)
                  Serious.
                
                
                  
                  Pelham Town, Amherst Town, Brookline Town, Hollis Town, Hudson Town, Litchfield Town, Merrimack Town, Milford Town, Mont Vernon Town, Nashua City Wilton Town.
                
                
                  Rockingham County (part)
                
                
                  Atkinson Town, Brentwood Town, Danville Town, Derry Town, E. Kingston Town, Hampstead Town, Hampton Falls Town, Kensington Town, Kingston Town, Londonderry Town, Newton Town, Plaistow Town, Salem Town, Sandown Town, Seabrook Town, South Hampton Town Windham Town.
                  (2)
                  Nonattainment
                  (2)
                  Serious.
                
                
                  Cheshire County Area:
                
                
                  Cheshire County
                  (2)
                  Nonattainment
                  (2)
                  Incomplete Data.
                
                
                  Manchester Area:
                
                
                  Hillsborough County (part)
                  (2)
                  Nonattainment
                  (2)
                  Marginal.
                
                
                  Antrim Town, Bedford Town, Bennington Town, Deering Town, Francestown Town, Goffstown Town, Greenfield Town, Greenville Town, Hancock Town, Hillsborough Town, Lyndeborough Town, Manchester city, Mason Town, New Boston Town, New Ipswich Town, Petersborough Town, Sharon Town, Temple town, Weare Town, Windsor Town.
                
                
                  Merrimack County
                  (2)
                  Nonattainment
                  (2)
                  Marginal.
                
                
                  Rockingham County (part)
                  (2)
                  Nonattainment
                  (2)
                  Marginal.
                
                
                  Auburn Town, Candia Town, Chester Town, Deerfield Town, Epping Town, Fremont Town, Northwood Town, Nottingham Town, Raymond Town.
                
                
                  Portsmouth-Dover-Rochester Area:
                
                
                  Rockingham County (part)
                  (2)
                  Nonattainment
                  (2)
                  Serious.
                
                
                  Exeter Town, Greenland Town, Hampton Town, New Castle Town, Newfields Town, Newington Town, Newmarket Town, North Hampton Town, Portsmouth city, Rye Town, Stratham Town.
                
                
                  Strafford County
                  
                    (2)
                  
                  Nonattainment
                  
                    (2)
                  
                  Serious.
                
                
                  Sullivan County Area:
                
                
                  Sullivan County
                  
                  Unclassifiable/Attainment
                
                
                  AQCR 107 Androscoggin Valley Interstate:
                
                
                  Coos County
                  
                  Unclassifiable/Attainment
                
                
                  AQCR 149 Central New Hampshire Interstate:
                
                
                  Carroll County
                  
                  Unclassifiable/Attainment
                
                
                  Grafton County
                  
                  Unclassifiable/Attainment
                
                
                  1 This date is October 18, 2000 unless otherwise noted.
                
                  2 This date is January 16, 2001.
                
                  3 The 1-hour ozone standard is revoked effective June 15, 2005 for all areas in New Hampshire.
              
              
                New Hampshire—1997 Annual PM2.5 NAAQS
                [Primary and Secondary]
                
                  Designated area
                  Designation a
                  
                  Date 1
                  
                  Type
                  Classification
                  Date
                  Type
                
                
                  Statewide:
                
                
                  
                  Belknap County
                  
                  Unclassifiable/Attainment.
                
                
                  Carroll County
                  
                  Unclassifiable/Attainment.
                
                
                  Cheshire County
                  
                  Unclassifiable/Attainment.
                
                
                  Coos County
                  
                  Unclassifiable/Attainment.
                
                
                  Grafton County
                  
                  Unclassifiable/Attainment.
                
                
                  Hillsborough County
                  
                  Unclassifiable/Attainment.
                
                
                  Merrimack County
                  
                  Unclassifiable/Attainment.
                
                
                  Rockingham County
                  
                  Unclassifiable/Attainment.
                
                
                  Strafford County
                  
                  Unclassifiable/Attainment.
                
                
                  Sullivan County
                  
                  Unclassifiable/Attainment.
                
                
                  a Includes Indian Country located in each county or area, except as otherwise specified.
                
                  1 This date is 90 days after January 5, 2005, unless otherwise noted.
              
              
                New Hampshire—2012 Annual PM2.5 NAAQS
                [Primary]
                
                  Designated area 1
                  
                  Designation
                  Date 2
                  
                  Type
                  Classification
                  Date 2
                  
                  Type
                
                
                  Statewide:
                
                
                  Belknap County
                  
                  Unclassifiable/Attainment
                
                
                  Carroll County
                  
                  Unclassifiable/Attainment
                
                
                  Cheshire County
                  
                  Unclassifiable/Attainment
                
                
                  Coos County
                  
                  Unclassifiable/Attainment
                
                
                  Grafton County
                  
                  Unclassifiable/Attainment
                
                
                  Hillsborough County
                  
                  Unclassifiable/Attainment
                
                
                  Merrimack County
                  
                  Unclassifiable/Attainment
                
                
                  Rockingham County
                  
                  Unclassifiable/Attainment
                
                
                  Strafford County
                  
                  Unclassifiable/Attainment
                
                
                  Sullivan County
                  
                  Unclassifiable/Attainment
                
                
                  1 Includes areas of Indian country located in each county or area, except as otherwise specified.
                
                  2 This date is April 15, 2015, unless otherwise noted.
              
              
                New Hampshire—1997 24-Hour PM2.5 NAAQS
                [Primary and Secondary]
                
                  Designated area
                  Designation a
                  
                  Date 1
                  
                  Type
                  Classification
                  Date
                  Type
                
                
                  Statewide:
                
                
                  Belknap County
                  
                  Unclassifiable/Attainment.
                
                
                  Carroll County
                  
                  Unclassifiable/Attainment.
                
                
                  Cheshire County
                  
                  Unclassifiable/Attainment.
                
                
                  Coos County
                  
                  Unclassifiable/Attainment.
                
                
                  Grafton County
                  
                  Unclassifiable/Attainment.
                
                
                  Hillsborough County
                  
                  Unclassifiable/Attainment.
                
                
                  Merrimack County
                  
                  Unclassifiable/Attainment.
                
                
                  Rockingham County
                  
                  Unclassifiable/Attainment.
                
                
                  Strafford County
                  
                  Unclassifiable/Attainment.
                
                
                  Sullivan County
                  
                  Unclassifiable/Attainment.
                
                
                  a Includes Indian Country located in each county or area, except as otherwise specified.
                
                  1 This date is 90 days after January 5, 2005, unless otherwise noted.
              
              
                New Hampshire—2006 24-Hour PM2.5 NAAQS
                [Primary and Secondary]
                
                  Designated area
                  Designation a
                  
                  Date 1
                  
                  Type
                  Classification
                  Date
                  Type
                
                
                  Statewide:
                
                
                  Belknap County
                  
                  Unclassifiable/Attainment.
                
                
                  Carroll County
                  
                  Unclassifiable/Attainment.
                
                
                  Cheshire County
                  
                  Unclassifiable/Attainment.
                
                
                  Coos County
                  
                  Unclassifiable/Attainment.
                
                
                  
                  Grafton County
                  
                  Unclassifiable/Attainment.
                
                
                  Hillsborough County
                  
                  Unclassifiable/Attainment.
                
                
                  Merrimack County
                  
                  Unclassifiable/Attainment.
                
                
                  Rockingham County
                  
                  Unclassifiable/Attainment.
                
                
                  Strafford County
                  
                  Unclassifiable/Attainment.
                
                
                  Sullivan County
                  
                  Unclassifiable/Attainment.
                
                
                  a Includes Indian Country located in each county or area, except as otherwise specified.
                
                  1 This date is 30 days after November 13, 2009, unless otherwise noted.
              
              
                New Hampshire—NO2 (1971 Annual Standard)
                
                  Designated area
                  Does not meet primary standards
                  Cannot be classified or better than national standards
                
                
                  Statewide
                  
                  X
                
              
              
                New Hampshire—NO2 (2010 1-Hour Standard)
                
                  Designated area
                  Designation a
                  
                  Date 1
                  
                  Type
                
                
                  State of New Hampshire
                  
                  Unclassifiable/Attainment.
                
                
                  a Includes Indian Country located in each county or area, except as otherwise specified.
                
                  1 This date is 90 days after October 31, 2011, unless otherwise noted.
              
              
                New Hampshire—1997 8-Hour Ozone NAAQS
                [Primary and Secondary]
                
                  Designated area
                  Designated a
                  
                  Date 1
                  
                  Type
                  Category/classification
                  Date 1
                  
                  Type
                
                
                  Boston-Manchester-Portsmouth (SE), NH:
                
                
                  Hillsborough County (part) Amherst Town, Bedford Town, Brookline Town, Goffstown Town, Hollis Town, Hudson Town, Litchfield Town, Manchester City, Merrimack Town, Milford Town, Nashua City, Pelham Town
                  3/4/2013
                  Attainment
                
                
                  Merrimack County (part) Hooksett Town
                  3/4/2013
                  Attainment
                
                
                  Rockingham County (part) Atkinson Town, Auburn Town, Brentwood Town, Candia Town, Chester Town, Danville Town, Derry Town, E. Kingston Town, Epping Town, Exeter Town, Fremont Town, Greenland Town, Hampstead Town, Hampton Town, Hampton Falls Town, Kensington Town, Kingston Town, Londonderry Town, New Castle Town, Newfields Town, Newington Town, Newmarket Town, Newton Town, North Hampton Town, Plaistow Town, Portsmouth City, Raymond Town, Rye Town, Salem Town, Sandown Town, Seabrook Town, South Hampton Town, Stratham Town, Windham Town
                  3/4/2013
                  Attainment
                
                
                  Strafford County (part) Dover City, Durham Town, Rochester City, Rollinsford Town, and Somersworth City
                  3/4/2013
                  Attainment
                
                
                  
                  Dover City, Durham Town, Rochester City, Rollinsford Town, and Somersworth City
                
                
                  Rest of State:
                  
                  Unclassifiable/Attainment
                
                
                  Belknap County
                
                
                  Carroll County
                
                
                  Cheshire County
                
                
                  Coos County
                
                
                  Grafton County
                
                
                  Hillsborough County (part) remainder
                
                
                  Merrimack County (part) remainder
                
                
                  Rockingham County (part) remainder
                
                
                  Strafford County (part) remainder
                
                
                  Sullivan County
                
                
                  a Includes Indian Country located in each county or area, except as otherwise specified.
                
                  1 This date is June 15, 2004, unless otherwise noted.
              
              
                New Hampshire—2008 8-Hour Ozone NAAQS
                [Primary and Secondary]
                
                  Designated area
                  Designation
                  Date 1
                  
                  Type
                  Classification
                  Date 1
                  
                  Type
                
                
                  Statewide: 2
                  
                  
                  Unclassifiable/Attainment
                
                
                  Belknap County
                
                
                  Carroll County
                
                
                  Cheshire County
                
                
                  Coos County
                
                
                  Grafton County
                
                
                  Hillsborough County
                
                
                  Merrimack County
                
                
                  Rockingham County
                
                
                  Strafford County
                
                
                  Sullivan County
                
                
                  1 This date is July 20, 2012, unless otherwise noted.
                
                  2 Includes any Indian country in each county or area, unless otherwise specified.
              
              
                New Hampshire—2015 8-Hour Ozone NAAQS
                [Primary and Secondary]
                
                  Designated area 1
                  
                  Designation
                  Date 2
                  
                  Type
                  Classification
                  Date
                  Type
                
                
                  Statewide
                  
                  Attainment/Unclassifiable
                
                
                  Belknap County
                
                
                  Carroll County
                
                
                  Cheshire County
                
                
                  Coos County
                
                
                  Grafton County
                
                
                  Hillsborough County
                
                
                  Merrimack County
                
                
                  Rockingham County
                
                
                  Strafford County
                
                
                  Sullivan County
                
                
                  1 Includes any Indian country in each county or area, unless otherwise specified. EPA is not determining the boundaries of any area of Indian country in this table, including any area of Indian country located in the larger designation area. The inclusion of any Indian country in the designation area is not a determination that the state has regulatory authority under the Clean Air Act for such Indian country.
                
                  2 This date is January 16, 2018, unless otherwise noted.
              
              
              
                New Hampshire—2008 Lead NAAQS
                
                  Designated area
                  Designation for the 2008 NAAQS a
                  
                  Date 1
                  
                  Type
                
                
                  Whole State
                  
                  Unclassifiable/Attainment.
                
                
                  a Includes Indian Country located in each county or area, except as otherwise specified.
                
                  1 December 31, 2011 unless otherwise noted.
              
              [43 FR 8964, Mar. 3, 1978]
              
                Editorial Note:
                For Federal Register citations affecting § 81.330, see the List of CFR Sections Affected, which appears in the Finding Aids section of the printed volume and at www.govinfo.gov.
                
              
            
            
              § 81.331
              New Jersey.
              
                New Jersey—1971 Sulfur Dioxide NAAQS
                [Primary and Secondary]
                
                  Designated area
                  Does not meet primary standards
                  Does not meet secondary standards
                  Cannot be classified
                  Better than national standards
                
                
                  New Jersey-New York-Connecticut Interstate AQCR
                  
                  
                  
                  X
                
                
                  Metropolitan Philadelphia Interstate AQCR
                  
                  
                  
                  X
                
                
                  New Jersey Intrastate AQCR
                  
                  
                  
                  X
                
                
                  Northeast Pennsylvania-Upper Delaware Valley Interstate AQCR:
                
                
                  The Township of Harmony
                  X
                  X
                
                
                  The Township of White
                  X
                  X
                
                
                  The Township of Oxford
                  X
                  X
                
                
                  The Township of Belvidere
                  X
                  X
                
                
                  Portions of Liberty Township
                  X
                  X
                
                
                  Portions of Mansfield Township
                  X
                  X
                
                
                  Remainder of AQCR
                  X
                  X
                  
                  X
                
              
              
                New Jersey—2010 Sulfur Dioxide NAAQS
                [Primary]
                
                  Designated area 1
                  
                  Designation
                  Date 2
                  
                  Type
                
                
                  Entire State
                  
                  Attainment/Unclassifiable.
                
                
                  1 Includes any Indian country in each county or area, unless otherwise specified. EPA is not determining the boundaries of any area of Indian country in this table, including any area of Indian country located in the larger designation area. The inclusion of any Indian country in the designation area is not a determination that the state has regulatory authority under the Clean Air Act for such Indian country.
                
                  2 This date is April 9, 2018, unless otherwise noted.
              
              
                New Jersey—Carbon Monoxide
                
                  Designated Area
                  Designation
                  Date 1
                  
                  Type
                  Classification
                  Date 1
                  
                  Type
                
                
                  Atlantic City Area
                
                
                  Atlantic County (part)
                
                
                  The City of Atlantic City
                  2/5/96
                  Attainment
                
                
                  Burlington Area
                
                
                  Burlington County (part)
                
                
                  City of Burlington
                  2/5/96
                  Attainment
                
                
                  Freehold Area
                
                
                  Monmouth County (part)
                
                
                  Borough of Freehold
                  2/5/96
                  Attainment
                
                
                  Morristown Area
                
                
                  Morris County (part)
                
                
                  City of Morristown
                  2/5/96
                  Attainment
                
                
                  New York-N. New Jersey-Long Island Area
                
                
                  Bergen
                  10/22/02
                  Attainment.
                
                
                  Essex County
                  do
                  Attainment.
                
                
                  
                  Hudson County
                  do
                  Attainment.
                
                
                  Passaic County (part)
                
                
                  City of Clifton
                  do
                  Attainment.
                
                
                  City of Paterson
                  do
                  Attainment.
                
                
                  City of Passaic
                  do
                  Attainment.
                
                
                  Union County
                  do
                  Attainment.
                
                
                  Penns Grove Area
                
                
                  Salem County (part)
                
                
                  Borough of Penns Grove. Those portions within 100 yards of the intersections of U.S. Route 130 and County Roads 675 & 607
                  2/5/96
                  Attainment
                
                
                  Perth Amboy Area
                
                
                  Middlesex County (part)
                
                
                  City of Perth Amboy
                  2/5/96
                  Attainment
                
                
                  Philadelphia-Camden County Area
                
                
                  Camden County
                  2/5/96
                  Attainment
                
                
                  Somerville Area
                
                
                  Somerset County (part)
                
                
                  Borough of Somerville
                  2/5/96
                  Attainment
                
                
                  Toms River Area
                
                
                  Ocean County (part)
                
                
                  City of Toms River
                  2/5/96
                  Attainment
                
                
                  Trenton Area
                
                
                  Mercer County (part)
                
                
                  City of Trenton
                  2/5/96
                  Attainment
                
                
                  AQCR 043 NJ NY Connecticut Interstate (Remainder of)
                  
                  Unclassifiable/Attainment
                
                
                  Middlesex County (part)
                
                
                  Area outside of Perth Amboy
                
                
                  Monmouth County (part)
                
                
                  Area outside Freehold
                
                
                  Morris County (part)
                
                
                  Area outside of Morristown
                
                
                  Passaic County (part)
                
                
                  Area outside Clifton, Patterson, and Passaic
                
                
                  Somerset County (part)
                
                
                  Area outside of Somerville
                
                
                  AQCR 045 Metro. Philadelphia Interstate (Remainder of)
                  
                  Unclassifiable/Attainment
                
                
                  Burlington County (part)
                
                
                  Area outside Burlington
                
                
                  Gloucester County
                
                
                  Mercer County (part)
                
                
                  Area outside Trenton
                
                
                  Salem County (part)
                
                
                  Area outside Penns Grove Area
                
                
                  AQCR 150 New Jersey Intrastate
                  
                  Unclassifiable/Attainment
                
                
                  Atlantic County (part)
                
                
                  Area outside Atlantic City
                
                
                  Cape May County
                
                
                  Cumberland County
                
                
                  Ocean County (part)
                
                
                  Area outside Toms River
                
                
                  AQCR 151 NE PA—Upper Delaware Valley
                  
                  Unclassifiable/Attainment
                
                
                  Hunterdon County
                
                
                  Sussex County
                
                
                  Warren County
                
                
                  1 This date is November 15, 1990, unless otherwise noted.
              
              
                New Jersey—Ozone (1-Hour Standard)3
                
                
                  Designated area
                  Designation
                  Date 1
                  
                  Type
                  Classification
                  Date 1
                  
                  Type
                
                
                  Allentown-Bethlehem Easton Area:
                
                
                  Warren County
                  (2)
                  Nonattainment
                  (2)
                  Marginal.
                
                
                  
                  Atlantic City Area:
                
                
                  Atlantic County
                  (2)
                  Nonattainment
                  (2)
                  Moderate.
                
                
                  Cape May County
                  (2)
                  Nonattainment
                  (2)
                  Moderate.
                
                
                  New York-N. New Jersey-Long Island Area:
                
                
                  Bergen County
                  
                  Nonattainment
                  
                  Severe-17.
                
                
                  Essex County
                  
                  Nonattainment
                  
                  Severe-17.
                
                
                  Hudson County
                  
                  Nonattainment
                  
                  Severe-17.
                
                
                  Hunterdon County
                  
                  Nonattainment
                  
                  Severe-17.
                
                
                  Middlesex County
                  
                  Nonattainment
                  
                  Severe-17.
                
                
                  Monmouth County
                  
                  Nonattainment
                  
                  Severe-17.
                
                
                  Morris County
                  
                  Nonattainment
                  
                  Severe-17.
                
                
                  Ocean County
                  
                  Nonattainment
                  
                  Severe-17.
                
                
                  Passaic County
                  
                  Nonattainment
                  
                  Severe-17.
                
                
                  Somerset County
                  
                  Nonattainment
                  
                  Severe-17.
                
                
                  Sussex County
                  
                  Nonattainment
                  
                  Severe-17.
                
                
                  Union County
                  
                  Nonattainment
                   
                  Severe-17.
                
                
                  Philadelphia-Wilmington-Trenton Area:
                
                
                  Burlington County
                  
                  Nonattainment
                  
                  Severe-15.
                
                
                  Camden County
                  
                  Nonattainment
                  
                  Severe-15.
                
                
                  Cumberland County
                  
                  Nonattainment
                  
                  Severe-15.
                
                
                  Gloucester County
                  
                  Nonattainment
                  
                  Severe-15.
                
                
                  Mercer County
                  
                  Nonattainment
                  
                  Severe-15.
                
                
                  Salem County
                  
                  Nonattainment
                  
                  Severe-15.
                
                
                  1 This date is November 15, 1990, unless otherwise noted.
                
                  2 This date is January 16, 2001.
                
                  3 The 1-hour ozone standard is revoked effective June 15, 2005 for all areas in New Jersey.
              
              
                New Jersey—1997 Annual PM2.5 NAAQS
                [Primary and Secondary]
                
                  Designated area
                  Designation a
                  
                  Date 1
                  
                  Type
                  Classification
                  Date
                  Type
                
                
                  New York-N. New Jersey-Long Island, NY-NJ-CT:
                
                
                  Bergen County
                  9/4/13
                  Attainment.
                
                
                  Essex County
                  9/4/13
                  Attainment.
                
                
                  Hudson County
                  9/4/13
                  Attainment.
                
                
                  Mercer County
                  9/4/13
                  Attainment.
                
                
                  Middlesex County
                  9/4/13
                  Attainment.
                
                
                  Monmouth County
                  9/4/13
                  Attainment.
                
                
                  Morris County
                  9/4/13
                  Attainment.
                
                
                  Passaic County
                  9/4/13
                  Attainment.
                
                
                  Somerset County
                  9/4/13
                  Attainment.
                
                
                  Union County
                  9/4/13
                  Attainment.
                
                
                  Philadelphia-Wilmington, PA-NJ-DE:
                
                
                  Burlington County
                  9/4/13
                  Attainment.
                
                
                  Camden County
                  9/4/13
                  Attainment.
                
                
                  Gloucester County
                  9/4/13
                  Attainment.
                
                
                  New York-N. New Jersey-Long Island, NY-NJ-CT:
                
                
                  Hunterdon County
                  
                  Unclassifiable/Attainment.
                
                
                  Sussex County
                  
                  Unclassifiable/Attainment.
                
                
                  Warren County
                  
                  Unclassifiable/Attainment.
                
                
                  Atlantic City, NJ:
                
                
                  Atlantic County
                  
                  Unclassifiable/Attainment.
                
                
                  Cape May County
                  
                  Unclassifiable/Attainment.
                
                
                  Cumberland County
                  
                  Unclassifiable/Attainment.
                
                
                  Ocean County
                  
                  Unclassifiable/Attainment.
                
                
                  Salem County
                  
                  Unclassifiable/Attainment.
                
                
                  a Includes Indian Country located in each county or area, except as otherwise specified.
                
                  1 This date is 90 days after January 5, 2005, unless otherwise noted.
              
              
              
                New Jersey—2012 Annual PM2.5 NAAQS
                [Primary]
                
                  Designated area 1
                  
                  Designation
                  Date 2
                  
                  Type
                  Classification
                  Date 2
                  
                  Type
                
                
                  New York-N. New Jersey-Long Island, NY-NJ-CT:
                
                
                  Bergen County
                  
                  Unclassifiable/Attainment
                
                
                  Essex County
                  
                  Unclassifiable/Attainment
                
                
                  Hudson County
                  
                  Unclassifiable/Attainment
                
                
                  Mercer County
                  
                  Unclassifiable/Attainment
                
                
                  Middlesex County
                  
                  Unclassifiable/Attainment
                
                
                  Monmouth County
                  
                  Unclassifiable/Attainment
                
                
                  Morris County
                  
                  Unclassifiable/Attainment
                
                
                  Passaic County
                  
                  Unclassifiable/Attainment
                
                
                  Somerset County
                  
                  Unclassifiable/Attainment
                
                
                  Union County
                  
                  Unclassifiable/Attainment
                
                
                  Philadelphia-Wilmington, PA-NJ-DE:
                
                
                  Burlington County
                  
                  Unclassifiable/Attainment
                
                
                  Camden County
                  
                  Unclassifiable/Attainment
                
                
                  Gloucester County
                  
                  Unclassifiable/Attainment
                
                
                  New York-N. New Jersey-Long Island, NY-NJ-CT:
                
                
                  Hunterdon County
                  
                  Unclassifiable/Attainment
                
                
                  Sussex County
                  
                  Unclassifiable/Attainment
                
                
                  Warren County
                  
                  Unclassifiable/Attainment
                
                
                  Atlantic City, NJ:
                
                
                  Atlantic County
                  
                  Unclassifiable/Attainment
                
                
                  Cape May County
                  
                  Unclassifiable/Attainment
                
                
                  Cumberland County
                  
                  Unclassifiable/Attainment
                
                
                  Ocean County
                  
                  Unclassifiable/Attainment
                
                
                  Salem County
                  
                  Unclassifiable/Attainment
                
                
                  1 Includes areas of Indian country located in each county or area, except as otherwise specified.
                
                  2 This date is April 15, 2015, unless otherwise noted.
              
              
                New Jersey—1997 24-Hour PM2.5 NAAQS
                [Primary and Secondary]
                
                  Designated area
                  Designation a
                  
                  Date 1
                  
                  Type
                  Classification
                  Date
                  Type
                
                
                  New York-N. New Jersey-Long Island, NY-NJ-CT:
                
                
                  Bergen County
                  
                  Unclassifiable/Attainment.
                
                
                  Essex County
                  
                  Unclassifiable/Attainment.
                
                
                  Hudson County
                  
                  Unclassifiable/Attainment.
                
                
                  Hunterdon County
                  
                  Unclassifiable/Attainment.
                
                
                  Mercer County
                  
                  Unclassifiable/Attainment.
                
                
                  Middlesex County
                  
                  Unclassifiable/Attainment.
                
                
                  Monmouth County
                  
                  Unclassifiable/Attainment.
                
                
                  Morris County
                  
                  Unclassifiable/Attainment.
                
                
                  Passaic County
                  
                  Unclassifiable/Attainment.
                
                
                  Somerset County
                  
                  Unclassifiable/Attainment.
                
                
                  Sussex County
                  
                  Unclassifiable/Attainment.
                
                
                  Union County
                  
                  Unclassifiable/Attainment.
                
                
                  Warren County
                  
                  Unclassifiable/Attainment.
                
                
                  Philadelphia-Wilmington, PA-NJ-DE:
                
                
                  Burlington County
                  
                  Unclassifiable/Attainment.
                
                
                  Camden County
                  
                  Unclassifiable/Attainment.
                
                
                  Gloucester County
                  
                  Unclassifiable/Attainment.
                
                
                  Rest of State:
                
                
                  Atlantic City, NJ:
                
                
                  Atlantic County
                  
                  Unclassifiable/Attainment.
                
                
                  Cape May County
                  
                  Unclassifiable/Attainment.
                
                
                  Cumberland County
                  
                  Unclassifiable/Attainment.
                
                
                  Ocean County
                  
                  Unclassifiable/Attainment.
                
                
                  Salem County
                  
                  Unclassifiable/Attainment.
                
                
                  a Includes Indian Country located in each county or area, except as otherwise specified.
                
                  1 This date is 90 days after January 5, 2005, unless otherwise noted.
              
              
              
                New Jersey—2006 24-Hour PM2.5 NAAQS
                [Primary and Secondary]
                
                  Designated area
                  Designation a
                  
                  Date 1
                  
                  Type
                  Classification
                  Date
                  Type
                
                
                  New York-N. New Jersey-Long Island, NY-NJ-CT:
                
                
                  Bergen County
                  9/4/13
                  Attainment.
                
                
                  Essex County
                  9/4/13
                  Attainment.
                
                
                  Hudson County
                  9/4/13
                  Attainment.
                
                
                  Mercer County
                  9/4/13
                  Attainment.
                
                
                  Middlesex County
                  9/4/13
                  Attainment.
                
                
                  Monmouth County
                  9/4/13
                  Attainment.
                
                
                  Morris County
                  9/4/13
                  Attainment.
                
                
                  Passaic County
                  9/4/13
                  Attainment.
                
                
                  Somerset County
                  9/4/13
                  Attainment.
                
                
                  Union County
                  9/4/13
                  Attainment.
                
                
                  Philadelphia-Wilmington, PA-NJ-DE:
                
                
                  Burlington County
                  9/4/13
                  Attainment.
                
                
                  Camden County
                  9/4/13
                  Attainment.
                
                
                  Gloucester County
                  9/4/13
                  Attainment.
                
                
                  Rest of State:
                
                
                  New York-N. New Jersey-Long Island, NY-NJ-CT:
                
                
                  Hunterdon County
                  
                  Unclassifiable/Attainment.
                
                
                  Sussex County
                  
                  Unclassifiable/Attainment.
                
                
                  Warren County
                  
                  Unclassifiable/Attainment.
                
                
                  Atlantic City, NJ:
                
                
                  Atlantic County
                  
                  Unclassifiable/Attainment.
                
                
                  Cape May County
                  
                  Unclassifiable/Attainment.
                
                
                  Cumberland County
                  
                  Unclassifiable/Attainment.
                
                
                  Ocean County
                  
                  Unclassifiable/Attainment.
                
                
                  Salem County
                  
                  Unclassifiable/Attainment.
                
                
                  a Includes Indian Country located in each county or area, except as otherwise specified.
                
                  1 This date is 30 days after November 13, 2009, unless otherwise noted.
              
              
                New Jersey—NO2 (1971 Annual Standard)
                
                  Designated area
                  Does not meet primary standards
                  Cannot be classified or better than national standards
                
                
                  New Jersey-New York-Connecticut Interstate AQCR
                  
                  X
                
                
                  Metropolitan Philadelphia Interstate AQCR
                  
                  X
                
                
                  New Jersey Intrastate AQCR
                  
                  X
                
                
                  Northeast Pennsylvania-Upper Delaware Interstate AQCR
                  
                  X
                
              
              
                New Jersey—NO2 (2010 1-Hour Standard)
                
                  Designated area
                  Designation a
                  
                  Date 1
                  
                  Type
                
                
                  State of New Jersey
                  
                  Unclassifiable/Attainment.
                
                
                  a Includes Indian Country located in each county or area, except as otherwise specified.
                
                  1 This date is 90 days after October 31, 2011, unless otherwise noted.
              
              
                New Jersey—1997 8-Hour Ozone NAAQS
                [Primary and Secondary]
                
                  Designated area
                  Designation a
                  
                  Date 1
                  
                  Type
                  Category/classification
                  Date 1
                  
                  Type
                
                
                  New York-N. New Jersey-Long Island, NY-NJ-CT:
                
                
                  Bergen County
                  
                  Nonattainment
                  
                  Subpart 2/Moderate.
                
                
                  Essex County
                  
                  Nonattainment
                  
                  Subpart 2/Moderate.
                
                
                  Hudson County
                  
                  Nonattainment
                  
                  Subpart 2/Moderate.
                
                
                  Hunterdon County
                  
                  Nonattainment
                  
                  Subpart 2/Moderate.
                
                
                  Middlesex County
                  
                  Nonattainment
                  
                  Subpart 2/Moderate.
                
                
                  Monmouth County
                  
                  Nonattainment
                  
                  Subpart 2/Moderate.
                
                
                  
                  Morris County
                  
                  Nonattainment
                  
                  Subpart 2/Moderate.
                
                
                  Passaic County
                  
                  Nonattainment
                  
                  Subpart 2/Moderate.
                
                
                  Somerset County
                  
                  Nonattainment
                  
                  Subpart 2/Moderate.
                
                
                  Sussex County
                  
                  Nonattainment
                  
                  Subpart 2/Moderate.
                
                
                  Union County
                  
                  Nonattainment
                  
                  Subpart 2/Moderate.
                
                
                  Warren County
                  
                  Nonattainment
                  
                  Subpart 2/Moderate.
                
                
                  Philadelphia-Wilmington-Atlantic City, PA-NJ-MD-DE:
                
                
                  Atlantic County
                  
                  Nonattainment
                  
                  Subpart 2/Moderate.2
                  
                
                
                  Burlington County
                  
                  Nonattainment
                  
                  Subpart 2/Moderate.2
                  
                
                
                  Camden County
                  
                  Nonattainment
                  
                  Subpart 2/Moderate.2
                  
                
                
                  Cape May County
                  
                  Nonattainment
                  
                  Subpart 2/Moderate.2
                  
                
                
                  Cumberland County
                  
                  Nonattainment
                  
                  Subpart 2/Moderate.2
                  
                
                
                  Gloucester County
                  
                  Nonattainment
                  
                  Subpart 2/Moderate.2
                  
                
                
                  Mercer County
                  
                  Nonattainment
                  
                  Subpart 2/Moderate.2
                  
                
                
                  Ocean County
                  
                  Nonattainment
                  
                  Subpart 2/Moderate.2
                  
                
                
                  Salem County
                  
                  Nonattainment
                  
                  Subpart 2/Moderate.2
                  
                
                
                  a Includes Indian Country located in each county or area, except as otherwise specified.
                
                  1 This date is June 15, 2004, unless otherwise noted.
              
              
                New Jersey—2008 8-Hour Ozone NAAQS
                [Primary and Secondary]
                
                  Designated area
                  Designation
                  Date 1
                  
                  Type
                  Classification
                  Date 1
                  
                  Type
                
                
                  New York-N. New Jersey-Long Island, NY-NJ-CT: 2
                  
                  
                  Nonattainment
                  9/23/2019
                  Serious.
                
                
                  Bergen County
                
                
                  Essex County
                
                
                  Hudson County
                
                
                  Hunterdon County
                
                
                  Middlesex County
                
                
                  Monmouth County
                
                
                  Morris County
                
                
                  Passaic County
                
                
                  Somerset County
                
                
                  Sussex County
                
                
                  Union County
                
                
                  Warren County
                
                
                  Philadelphia-Wilmington-Atlantic City, PA-NJ-MD-DE: 2
                  
                  
                  Nonattainment
                  6/3/16
                  Marginal.3.
                
                
                  Atlantic County
                
                
                  Burlington County
                
                
                  Camden County
                
                
                  Cape May County
                
                
                  Cumberland County
                
                
                  Gloucester County
                
                
                  Mercer County
                
                
                  Ocean County
                
                
                  Salem County
                
                
                  1 This date is July 20, 2012, unless otherwise noted.
                
                  2 Excludes Indian country located in each area, unless otherwise noted.
                
                  3 Attainment date is extended to July 20, 2016.
              
              
                New Jersey—2015 8-Hour Ozone NAAQS
                [Primary and Secondary]
                
                  Designated area 1
                  
                  Designation
                  Date 2
                  
                  Type
                  Classification
                  Date 2
                  
                  Type
                
                
                  New York-Northern New Jersey-Long Island, NY-NJ-CT
                  
                  Nonattainment
                  
                  Moderate.
                
                
                  Bergen County.
                
                
                  
                  Essex County.
                
                
                  Hudson County.
                
                
                  Hunterdon County.
                
                
                  Middlesex County.
                
                
                  Monmouth County.
                
                
                  Morris County.
                
                
                  Passaic County.
                
                
                  Somerset County.
                
                
                  Sussex County.
                
                
                  Union County.
                
                
                  Warren County.
                
                
                  Philadelphia-Wilmington-Atlantic City, PA-NJ-MD-DE
                  
                  Nonattainment
                  
                  Marginal.
                
                
                  Atlantic County.
                
                
                  Burlington County.
                
                
                  Camden County.
                
                
                  Cape May County.
                
                
                  Cumberland County.
                
                
                  Gloucester County.
                
                
                  Mercer County.
                
                
                  Ocean County.
                
                
                  Salem County.
                
                
                  1 Includes any Indian country in each county or area, unless otherwise specified. EPA is not determining the boundaries of any area of Indian country in this table, including any area of Indian country located in the larger designation area. The inclusion of any Indian country in the designation area is not a determination that the state has regulatory authority under the Clean Air Act for such Indian country.
                
                  2 This date is August 3, 2018, unless otherwise noted.
              
              
                New Jersey—2008 Lead NAAQS
                
                  Designated area
                  Designation for the 2008 NAAQS a
                  
                  Date 1
                  
                  Type
                
                
                  Whole State
                  
                  Unclassifiable/Attainment.
                
                
                  a Includes Indian Country located in each county or area, except as otherwise specified.
                
                  1 December 31, 2011 unless otherwise noted.
              
              [44 FR 5123, Jan. 25, 1979]
              
                Editorial Note:
                For Federal Register citations affecting § 81.331, see the List of CFR Sections Affected, which appears in the Finding Aids section of the printed volume and at www.govinfo.gov.
                
              
            
            
              § 81.332
              New Mexico.
              
                New Mexico—TSP
                
                  Designated area
                  Does not meet primary standards
                  Does not meet secondary standards
                  Cannot be classified
                  Better than national standards
                
                
                  AQCR 152:
                
                
                  Bernalillo County:
                
                
                  Portions of City of Albuquerque
                  X
                
                
                  Remainder of County
                  
                  
                  
                  X
                
              
              
              
                New Mexico—1971 Sulfur Dioxide NAAQS
                [Primary and Secondary]
                
                  Designated area
                  Does not meet primary standards
                  Does not meet secondary standards
                  Cannot be classified
                  Better than national standards
                
                
                  AQCR 012:
                
                
                  Grant County
                  
                  
                  
                  X
                
                
                  Remainder of AQCR
                  
                  
                  
                  X
                
                
                  AQCR 014
                  
                  
                  
                  X
                
                
                  AQCR 152
                  
                  
                  
                  X
                
                
                  AQCR 153
                  
                  
                  
                  X
                
                
                  AQCR 154
                  
                  
                  
                  X
                
                
                  AQCR 155
                  
                  
                  
                  X
                
                
                  AQCR 156
                  
                  
                  
                  X
                
                
                  AQCR 157
                  
                  
                  
                  X
                
              
              
                New Mexico—2010 Sulfur Dioxide NAAQS
                [Primary]
                
                  Designated area 1
                  
                  Designation
                  Date 2
                  
                  Type
                
                
                  Bernalillo County
                  
                  Attainment/Unclassifiable.
                
                
                  Catron County
                  
                  Attainment/Unclassifiable.
                
                
                  Chaves County
                  
                  Attainment/Unclassifiable.
                
                
                  Cibola County
                  
                  Attainment/Unclassifiable.
                
                
                  Colfax County
                  
                  Attainment/Unclassifiable.
                
                
                  Curry County
                  
                  Attainment/Unclassifiable.
                
                
                  De Baca County
                  
                  Attainment/Unclassifiable.
                
                
                  Dona Ana County
                  
                  Attainment/Unclassifiable.
                
                
                  Eddy County
                  
                  Attainment/Unclassifiable.
                
                
                  Grant County
                  
                  Attainment/Unclassifiable.
                
                
                  Guadalupe County
                  
                  Attainment/Unclassifiable.
                
                
                  Harding County
                  
                  Attainment/Unclassifiable.
                
                
                  Hidalgo County
                  
                  Attainment/Unclassifiable.
                
                
                  Lea County
                  
                  Attainment/Unclassifiable.
                
                
                  Lincoln County
                  
                  Attainment/Unclassifiable.
                
                
                  Los Alamos County
                  
                  Attainment/Unclassifiable.
                
                
                  Luna County
                  
                  Attainment/Unclassifiable.
                
                
                  McKinley County
                  
                  Attainment/Unclassifiable.
                
                
                  Mora County
                  
                  Attainment/Unclassifiable.
                
                
                  Quay County
                  
                  Attainment/Unclassifiable.
                
                
                  Rio Arriba County
                  
                  Attainment/Unclassifiable.
                
                
                  Roosevelt County
                  
                  Attainment/Unclassifiable.
                
                
                  San Juan County
                  
                  Attainment/Unclassifiable.
                
                
                  San Miguel County
                  
                  Attainment/Unclassifiable.
                
                
                  Sandoval County
                  
                  Attainment/Unclassifiable.
                
                
                  Santa Fe County
                  
                  Attainment/Unclassifiable.
                
                
                  Socorro County
                  
                  Attainment/Unclassifiable.
                
                
                  Taos County
                  
                  Attainment/Unclassifiable.
                
                
                  Torrance County
                  
                  Attainment/Unclassifiable.
                
                
                  Union County
                  
                  Attainment/Unclassifiable.
                
                
                  Valencia County
                  
                  Attainment/Unclassifiable.
                
                
                  1 Includes any Indian country in each county or area, unless otherwise specified. EPA is not determining the boundaries of any area of Indian country in this table, including any area of Indian country located in the larger designation area. The inclusion of any Indian country in the designation area is not a determination that the state has regulatory authority under the Clean Air Act for such Indian country. The lands of the Navajo Nation, including those lands located geographically within New Mexico, are excluded, as they are separately designated under Section 81.303.
                
                  2 This date is April 9, 2018, unless otherwise noted.
              
              
                New Mexico—Carbon Monoxide
                
                  Designated Area
                  Designation
                  Date 1
                  
                  Type
                  Classification
                  Date 1
                  
                  Type
                
                
                  Albuquerque Area Bernalillo County
                  7/15/96
                  Attainment
                
                
                  AQCR 012 New Mexico-Southern Border Intrastate
                  
                  Unclassifiable/Attainment
                
                
                  Grant County
                
                
                  Hidalgo County
                
                
                  Luna County
                
                
                  
                  AQCR 014 Four Corners Interstate
                
                
                  San Juan County (part)
                
                
                  Central Farmington
                  
                  Unclassifiable/Attainment
                
                
                  AQCR 014 Four Corners Interstate (Remainder of)
                  
                  Unclassifiable/Attainment
                
                
                  McKinley County (part), as described under 40 CFR 81.121.
                
                
                  Rio Arriba County (part), as described under 40 CFR 81.121.
                
                
                  San Juan County (part)
                
                
                  Remainder of county
                
                
                  Sandoval County, as described under 40 CFR 81.121.
                
                
                  Valencia County, as described under 40 CFR 81.121.
                
                
                  AQCR 152 Albuquerque-Mid Rio Grande Intrastate
                  
                  Unclassifiable/Attainment
                
                
                  Sandoval County (part), as described under 40 CFR 81.83.
                
                
                  Valencia County (part), as described under 40 CFR 81.83.
                
                
                  AQCR 153 El Paso-Las Cruces-Alamogordo
                  
                  Unclassifiable/Attainment
                
                
                  Dona Ana County
                
                
                  Lincoln County
                
                
                  Otero County
                
                
                  Sierra County
                
                
                  AQCR 154 Northeastern Plains Intrastate
                  
                  Unclassifiable/Attainment
                
                
                  Colfax County
                
                
                  Guadalupe County
                
                
                  Harding County
                
                
                  Mora County
                
                
                  San Miguel County
                
                
                  Torrance County
                
                
                  Union County
                
                
                  AQCR 155 Pecos-Permian Basin Intrastate
                  
                  Unclassifiable/Attainment
                
                
                  Chaves County
                
                
                  Curry County
                
                
                  De Baca County
                
                
                  Eddy County
                
                
                  Lea County
                
                
                  Quay County
                
                
                  Roosevelt County
                
                
                  AQCR 156 S.W. Mountains-Augustine Plains
                  
                  Unclassifiable/Attainment
                
                
                  Catron County
                
                
                  Cibola County
                
                
                  McKinley County (part), as described under 40 CFR 81.241.
                
                
                  Socorro County
                
                
                  Valencia County (part), as described under 40 CFR 81.241.
                
                
                  AQCR 157 Upper Rio Grande Valley Intrastate (Remainder of)
                  
                  Unclassifiable/Attainment
                
                
                  Los Alamos County
                
                
                  Rio Arriba (part)
                
                
                  see 40 CFR 81.239
                
                
                  Santa Fe County (part)
                
                
                  Remainder of county
                
                
                  Taos County
                
                
                  AQCR 157 Upper Rio Grande Valley Intrastate
                
                
                  Santa Fe County (part)
                
                
                  Narrow corridor in Santa Fe
                  
                  Unclassifiable/Attainment
                
                
                  1 This date is November 15, 1990, unless otherwise noted.
              
              
              
                New Mexico—Ozone (1-Hour Standard)2
                
                
                  Designated area
                  Designation
                  Date 1
                  
                  Type
                  Classification
                  Date 1
                  
                  Type
                
                
                  AQCR 012 New Mexico-Southern Border Intrastate
                  
                  Unclassifiable/Attainment
                
                
                  Grant County
                
                
                  Hidalgo County
                
                
                  Luna County
                
                
                  AQCR 014 Four Corners Interstate
                  
                  Unclassifiable/Attainment
                
                
                  see 40 CFR 81.121
                
                
                  McKinley County (part)
                
                
                  Rio Arriba County (part)
                
                
                  San Juan County
                
                
                  Sandoval County (part)
                
                
                  Valencia County (part)
                
                
                  AQCR 152 Albuquerque-Mid Rio Grande Intrastate
                   
                  Unclassifiable/Attainment
                
                
                  Bernalillo County (part)
                
                
                  AQCR 152 Albuquerque-Mid Rio Grande
                  
                  Unclassifiable/Attainment
                
                
                  Sandoval County (part) see 40 CFR 81.83
                
                
                  Valencia County see 40 CFR 81.83
                
                
                  AQCR 153 El Paso-Las Cruces-Alamogordo
                  7/12/95
                  Nonattainment
                  7/12/95
                  Marginal.
                
                
                  Dona Ana County (part)—(Sunland Park Area) The Area bounded by the New Mexico-Texas State line on the east, the New Mexico-Mexico international line on the south, the Range 3E-Range 2E line on the west, and the N3200 latitude line on the north.
                
                
                  Remainder of Dona Ana County
                  
                  Unclassifiable/Attainment
                
                
                  Lincoln County
                  
                  Unclassifiable/Attainment
                
                
                  Otero County
                  
                  Unclassifiable/Attainment
                
                
                  Sierra County
                  
                  Unclassifiable/Attainment
                
                
                  AQCR 154 Northeastern Plains Intrastate
                  
                  Unclassifiable/Attainment
                
                
                  Colfax County
                
                
                  Guadalupe County
                
                
                  Harding County
                
                
                  Mora County
                
                
                  San Miguel County
                
                
                  Torrance County
                
                
                  Union County
                
                
                  AQCR 155 Pecos-Permian Basin Intrastate
                   
                  Unclassifiable/Attainment
                
                
                  Chaves County
                
                
                  Curry County
                
                
                  De Baca County
                
                
                  Eddy County
                
                
                  Lea County
                
                
                  Quay County
                
                
                  Roosevelt County
                
                
                  AQCR 156 SW Mountains-Augustine Plains
                  
                  Unclassifiable/Attainment
                
                
                  Catron County
                
                
                  Cibola County
                
                
                  McKinley County (part) see 40 CFR 81.241
                
                
                  Socorro County
                
                
                  Valencia County (part) see 40 CFR 81.241
                
                
                  AQCR 157 Upper Rio Grande Valley Intrastate
                  
                  Unclassifiable/Attainment
                
                
                  Los Alamos County
                
                
                  Rio Arriba County (part) see 40 CFR 81.239
                
                
                  Santa Fe County
                
                
                  Taos County
                
                
                  1 This date is October 18, 2000, unless otherwise noted.
                
                  2 The 1-hour ozone standard is revoked effective June 15, 2005 for all areas in New Mexico.
              
              
              
                New Mexico—PM-10
                
                  Designated Area
                  Designation
                  Date
                  Type
                  Classification
                  Date
                  Type
                
                
                  Dona Ana County
                
                
                  The area bounded by Anthony Quadrangle, Anthony, New Mexico - Texas
                  11/15/90
                  Nonattainment
                  11/15/90
                  Moderate
                
                
                  SE/4 La Mesa 15′ Quadrangle, N3200 - W10630/7.5, Township 26S, Range 3E, Sections 35 and 36 as limited by the New Mexico - Texas State line on the south
                
                
                  Rest of State
                  11/15/90
                  Unclassifiable
                
              
              
                New Mexico—1997 Annual PM2.5 NAAQS
                [Primary and Secondary]
                
                  Designated area
                  Designation a
                  
                  Date 1
                  
                  Type
                  Classification
                  Date 1
                  
                  Type
                
                
                  AQCR 012 New Mexico-Southern Border Intrastate:
                
                
                  Grant County
                  
                  Unclassifiable/Attainment.
                
                
                  Hidalgo County
                  
                  Unclassifiable/Attainment.
                
                
                  Luna County
                  
                  Unclassifiable/Attainment.
                
                
                  AQCR 014 Four Corners Interstate (see 40 CFR 81.121):
                
                
                  McKinley County (part)
                  
                  Unclassifiable/Attainment.
                
                
                  Río Arriba County (part)
                  
                  Unclassifiable/Attainment.
                
                
                  Sandoval County (part)
                  
                  Unclassifiable/Attainment.
                
                
                  San Juan County
                  
                  Unclassifiable/Attainment.
                
                
                  Valencia County (part)
                  
                  Unclassifiable/Attainment.
                
                
                  AQCR 152 Albuquerque-Mid Rio Grande Intrastate:
                
                
                  Bernalillo County
                  
                  Unclassifiable/Attainment.
                
                
                  Sandoval County (part) see 40 CFR 81.83
                  
                  Unclassifiable/Attainment.
                
                
                  Valencia County (part) see 40 CFR 81.83
                  
                  Unclassifiable/Attainment.
                
                
                  AQCR 153 El Paso-Las Cruces-Alamogordo:
                
                
                  Doña Ana County (part)
                  
                  Unclassifiable/Attainment.
                
                
                  (Sunland Park Area) The area bounded by the New Mexico-Texas State line on the east, New Mexico-Mexico international line on the south, the range 3E-Range 2E line on the west, and the N3200 latitude line on the north.
                
                
                  Doña Ana County (remainder)
                  
                  Unclassifiable/Attainment.
                
                
                  Lincoln County
                  
                  Unclassifiable/Attainment.
                
                
                  Otero County
                  
                  Unclassifiable/Attainment.
                
                
                  Sierra County
                  
                  Unclassifiable/Attainment.
                
                
                  AQCR 154 Northeastern Plains Intrastate:
                
                
                  Colfax County
                  
                  Unclassifiable/Attainment.
                
                
                  Guadalupe County
                  
                  Unclassifiable/Attainment.
                
                
                  Harding County
                  
                  Unclassifiable/Attainment.
                
                
                  Mora County
                  
                  Unclassifiable/Attainment.
                
                
                  San Miguel County
                  
                  Unclassifiable/Attainment.
                
                
                  Torrance County
                  
                  Unclassifiable/Attainment.
                
                
                  Union County
                  
                  Unclassifiable/Attainment.
                
                
                  AQCR 155 Pecos-Permian Basin Intrastate:
                
                
                  Chaves County
                  
                  Unclassifiable/Attainment.
                
                
                  Curry County
                  
                  Unclassifiable/Attainment.
                
                
                  De Baca County
                  
                  Unclassifiable/Attainment.
                
                
                  Eddy County
                  
                  Unclassifiable/Attainment.
                
                
                  Lea County
                  
                  Unclassifiable/Attainment.
                
                
                  Quay County
                  
                  Unclassifiable/Attainment.
                
                
                  Roosevelt County
                  
                  Unclassifiable/Attainment.
                
                
                  
                  AQCR 156 SW Mountains-Augustine Plains:
                
                
                  Catron County
                  
                  Unclassifiable/Attainment.
                
                
                  Cibola County
                  
                  Unclassifiable/Attainment.
                
                
                  McKinley County (part) see 40 CFR 81.241
                  
                  Unclassifiable/Attainment.
                
                
                  Socorro County
                  
                  Unclassifiable/Attainment.
                
                
                  Valencia County (part) see 40 CFR 81.241
                  
                  Unclassifiable/Attainment.
                
                
                  AQCR 157 Upper Rio Grande Valley Intrastate:
                
                
                  Los Alamos County
                  
                  Unclassifiable/Attainment.
                
                
                  Río Arriba County (part) see 40 CFR 81.239
                  
                  Unclassifiable/Attainment.
                
                
                  Santa Fe County
                  
                  Unclassifiable/Attainment.
                
                
                  Taos County
                  
                  Unclassifiable/Attainment.
                
                
                  a Includes Indian Country located in each county or area, except as otherwise specified.
                
                  1 This date is 90 days after January 5, 2005, unless otherwise noted.
              
              
                New Mexico—2012 Annual PM2.5 NAAQS
                [Primary]
                
                  Designated area 1
                  
                  Designation
                  Date 2
                  
                  Type
                  Classification
                  Date 2
                  
                  Type
                
                
                  AQCR 012 New Mexico-Southern Border Intrastate:
                
                
                  Grant County
                  
                  Unclassifiable/Attainment
                
                
                  Hidalgo County
                  
                  Unclassifiable/Attainment
                
                
                  Luna County
                  
                  Unclassifiable/Attainment
                
                
                  AQCR 014 Four Corners Interstate (see 40 CFR 81.121):
                
                
                  McKinley County (part)
                  
                  Unclassifiable/Attainment
                
                
                  Río Arriba County (part)
                  
                  Unclassifiable/Attainment
                
                
                  Sandoval County (part)
                  
                  Unclassifiable/Attainment
                
                
                  San Juan County
                  
                  Unclassifiable/Attainment
                
                
                  Valencia County (part)
                  
                  Unclassifiable/Attainment
                
                
                  AQCR 152 Albuquerque-Mid Rio Grande Intrastate:
                
                
                  Bernalillo County
                  
                  Unclassifiable/Attainment
                
                
                  Sandoval County (part) see 40 CFR 81.83
                  
                  Unclassifiable/Attainment
                
                
                  Valencia County (part) see 40 CFR 81.83
                  
                  Unclassifiable/Attainment
                
                
                  AQCR 153 El Paso-Las Cruces-Alamogordo:
                
                
                  Doña Ana County (part)
                  
                  Unclassifiable/Attainment
                
                
                  (Sunland Park Area) The area bounded by the New Mexico-Texas State line on the east, New Mexico-Mexico international line on the south, the range 3E-Range 2E line on the west, and the N3200 latitude line on the north.
                
                
                  Doña Ana County (remainder)
                  
                  Unclassifiable/Attainment
                
                
                  Lincoln County
                  
                  Unclassifiable/Attainment
                
                
                  Otero County
                  
                  Unclassifiable/Attainment
                
                
                  Sierra County
                  
                  Unclassifiable/Attainment
                
                
                  AQCR 154 Northeastern Plains Intrastate:
                
                
                  Colfax County
                  
                  Unclassifiable/Attainment
                
                
                  Guadalupe County
                  
                  Unclassifiable/Attainment
                
                
                  Harding County
                  
                  Unclassifiable/Attainment
                
                
                  Mora County
                  
                  Unclassifiable/Attainment
                
                
                  San Miguel County
                  
                  Unclassifiable/Attainment
                
                
                  Torrance County
                  
                  Unclassifiable/Attainment
                
                
                  Union County
                  
                  Unclassifiable/Attainment
                
                
                  
                  AQCR 155 Pecos-Permian Basin Intrastate:
                
                
                  Chaves County
                  
                  Unclassifiable/Attainment
                
                
                  Curry County
                  
                  Unclassifiable/Attainment
                
                
                  De Baca County
                  
                  Unclassifiable/Attainment
                
                
                  Eddy County
                  
                  Unclassifiable/Attainment
                
                
                  Lea County
                  
                  Unclassifiable/Attainment
                
                
                  Quay County
                  
                  Unclassifiable/Attainment
                
                
                  Roosevelt County
                  
                  Unclassifiable/Attainment
                
                
                  AQCR 156 SW Mountains-Augustine Plains:
                
                
                  Catron County
                  
                  Unclassifiable/Attainment
                
                
                  Cibola County
                  
                  Unclassifiable/Attainment
                
                
                  McKinley County (part) see 40 CFR 81.241
                  
                  Unclassifiable/Attainment
                
                
                  Socorro County
                  
                  Unclassifiable/Attainment
                
                
                  Valencia County (part) see 40 CFR 81.241
                  
                  Unclassifiable/Attainment
                
                
                  AQCR 157 Upper Rio Grande Valley Intrastate:
                
                
                  Los Alamos County
                  
                  Unclassifiable/Attainment
                
                
                  Río Arriba County (part) see 40 CFR 81.239
                  
                  Unclassifiable/Attainment
                
                
                  Santa Fe County
                  
                  Unclassifiable/Attainment
                
                
                  Taos County
                  
                  Unclassifiable/Attainment
                
                
                  1 Includes areas of Indian country located in each county or area, except as otherwise specified.
                
                  2 This date is April 15, 2015, unless otherwise noted.
              
              
                New Mexico—1997 24-Hour PM2.5 NAAQS
                [Primary and Secondary]
                
                  Designated area
                  Designationa
                  
                  Date1
                  
                  Type
                  Classification
                  Date1
                  
                  Type
                
                
                  AQCR 222 New Mexico-Southern Border Intrastate:
                
                
                  Grant County
                  
                  Unclassifiable/Attainment.
                
                
                  Hidalgo County
                  
                  Unclassifiable/Attainment.
                
                
                  Luna County
                  
                  Unclassifiable/Attainment.
                
                
                  AQCR 224 Four Corners Interstate (see 40 CFR 81.121):
                
                
                  McKinley County (part)
                  
                  Unclassifiable/Attainment.
                
                
                  Río Arriba County (part)
                  
                  Unclassifiable/Attainment.
                
                
                  Sandoval County (part)
                  
                  Unclassifiable/Attainment.
                
                
                  San Juan County
                  
                  Unclassifiable/Attainment.
                
                
                  Valencia County (part)
                  
                  Unclassifiable/Attainment.
                
                
                  AQCR 152 Albuquerque-Mid Rio Grande Intrastate:
                
                
                  Bernalillo County
                  
                  Unclassifiable/Attainment.
                
                
                  Sandoval County (part) see 40 CFR 81.83
                  
                  Unclassifiable/Attainment.
                
                
                  Valencia County (part) see 40 CFR 81.83
                  
                  Unclassifiable/Attainment.
                
                
                  AQCR 153 El Paso-Las Cruces-Alamogordo:
                
                
                  Doña Ana County (part)
                  
                  Unclassifiable/Attainment.
                
                
                  (Sunland Park Area) The area bounded by the New Mexico-Texas State line on the east, New Mexico-Mexico international line on the south, the range 3E-Range 2E line on the west, and the N3200 latitude line on the north.
                
                
                  Doña Ana County (remainder)
                  
                  Unclassifiable/Attainment.
                
                
                  Lincoln County
                  
                  Unclassifiable/Attainment.
                
                
                  Otero County
                  
                  Unclassifiable/Attainment.
                
                
                  
                  Sierra County
                  
                  Unclassifiable/Attainment.
                
                
                  AQCR 154 Northeastern Plains Intrastate:
                
                
                  Colfax County
                  
                  Unclassifiable/Attainment.
                
                
                  Guadalupe County
                  
                  Unclassifiable/Attainment.
                
                
                  Harding County
                  
                  Unclassifiable/Attainment.
                
                
                  Mora County
                  
                  Unclassifiable/Attainment.
                
                
                  San Miguel County
                  
                  Unclassifiable/Attainment.
                
                
                  Torrance County
                  
                  Unclassifiable/Attainment.
                
                
                  Union County
                  
                  Unclassifiable/Attainment.
                
                
                  AQCR 155 Pecos-Permian Basin Intrastate:
                
                
                  Chaves County
                  
                  Unclassifiable/Attainment.
                
                
                  Curry County
                  
                  Unclassifiable/Attainment.
                
                
                  De Baca County
                  
                  Unclassifiable/Attainment.
                
                
                  Eddy County
                  
                  Unclassifiable/Attainment.
                
                
                  Lea County
                  
                  Unclassifiable/Attainment.
                
                
                  Quay County
                  
                  Unclassifiable/Attainment.
                
                
                  Roosevelt County
                  
                  Unclassifiable/Attainment.
                
                
                  AQCR 156 SW Mountains-Augustine Plains:
                
                
                  Catron County
                  
                  Unclassifiable/Attainment.
                
                
                  Cibola County
                  
                  Unclassifiable/Attainment.
                
                
                  McKinley County (part) see 40 CFR 81.241
                  
                  Unclassifiable/Attainment.
                
                
                  Socorro County
                  
                  Unclassifiable/Attainment.
                
                
                  Valencia County (part) see 40 CFR 81.241
                  
                  Unclassifiable/Attainment.
                
                
                  AQCR 157 Upper Rio Grande Valley Intrastate:
                
                
                  Los Alamos County
                  
                  Unclassifiable/Attainment.
                
                
                  Río Arriba County (part) see 40 CFR 81.239
                  
                  Unclassifiable/Attainment.
                
                
                  Santa Fe County
                  
                  Unclassifiable/Attainment.
                
                
                  Taos County
                  
                  Unclassifiable/Attainment.
                
                
                  a Includes Indian Country located in each county or area, except as otherwise specified.
                
                  1 This date is 90 days after January 5, 2005, unless otherwise noted.
              
              
                New Mexico—2006 24-Hour PM2.5 NAAQS
                [Primary and Secondary]
                
                  Designated area
                  Designationa
                  
                  Date1
                  
                  Type
                  Classification
                  Date1
                  
                  Type
                
                
                  AQCR 222 New Mexico-Southern Border Intrastate:
                
                
                  Grant County
                  
                  Unclassifiable/Attainment.
                
                
                  Hidalgo County
                  
                  Unclassifiable/Attainment.
                
                
                  Luna County
                  
                  Unclassifiable/Attainment.
                
                
                  AQCR 224 Four Corners Interstate (see 40 CFR 81.121):
                
                
                  McKinley County (part)
                  
                  Unclassifiable/Attainment.
                
                
                  Río Arriba County (part)
                  
                  Unclassifiable/Attainment.
                
                
                  Sandoval County (part)
                  
                  Unclassifiable/Attainment.
                
                
                  San Juan County
                  
                  Unclassifiable/Attainment.
                
                
                  Valencia County (part)
                  
                  Unclassifiable/Attainment.
                
                
                  AQCR 152 Albuquerque-Mid Rio Grande Intrastate:
                
                
                  Bernalillo County
                  
                  Unclassifiable/Attainment.
                
                
                  Sandoval County (part) see 40 CFR 81.83
                  
                  Unclassifiable/Attainment.
                
                
                  Valencia County (part) see 40 CFR 81.83
                  
                  Unclassifiable/Attainment.
                
                
                  AQCR 153 El Paso-Las Cruces-Alamogordo:
                
                
                  Doña Ana County (part)
                  
                  Unclassifiable/Attainment.
                
                
                  
                  (Sunland Park Area) The area bounded by the New Mexico-Texas State line on the east, New Mexico-Mexico international line on the south, the range 3E-Range 2E line on the west, and the N3200 latitude line on the north.
                
                
                  Doña Ana County (remainder)
                  
                  Unclassifiable/Attainment.
                
                
                  Lincoln County
                  
                  Unclassifiable/Attainment.
                
                
                  Otero County
                  
                  Unclassifiable/Attainment.
                
                
                  Sierra County
                  
                  Unclassifiable/Attainment.
                
                
                  AQCR 154 Northeastern Plains Intrastate:
                
                
                  Colfax County
                  
                  Unclassifiable/Attainment.
                
                
                  Guadalupe County
                  
                  Unclassifiable/Attainment.
                
                
                  Harding County
                  
                  Unclassifiable/Attainment.
                
                
                  Mora County
                  
                  Unclassifiable/Attainment.
                
                
                  San Miguel County
                  
                  Unclassifiable/Attainment.
                
                
                  Torrance County
                  
                  Unclassifiable/Attainment.
                
                
                  Union County
                  
                  Unclassifiable/Attainment.
                
                
                  AQCR 155 Pecos-Permian Basin Intrastate:
                
                
                  Chaves County
                  
                  Unclassifiable/Attainment.
                
                
                  Curry County
                  
                  Unclassifiable/Attainment.
                
                
                  De Baca County
                  
                  Unclassifiable/Attainment.
                
                
                  Eddy County
                  
                  Unclassifiable/Attainment.
                
                
                  Lea County
                  
                  Unclassifiable/Attainment.
                
                
                  Quay County
                  
                  Unclassifiable/Attainment.
                
                
                  Roosevelt County
                  
                  Unclassifiable/Attainment.
                
                
                  AQCR 156 SW Mountains-Augustine Plains:
                
                
                  Catron County
                  
                  Unclassifiable/Attainment.
                
                
                  Cibola County
                  
                  Unclassifiable/Attainment.
                
                
                  McKinley County (part) see 40 CFR 81.241
                  
                  Unclassifiable/Attainment.
                
                
                  Socorro County
                  
                  Unclassifiable/Attainment.
                
                
                  Valencia County (part) see 40 CFR 81.241
                  
                  Unclassifiable/Attainment.
                
                
                  AQCR 157 Upper Rio Grande Valley Intrastate:
                
                
                  Los Alamos County
                  
                  Unclassifiable/Attainment.
                
                
                  Río Arriba County (part) see 40 CFR 81.239
                  
                  Unclassifiable/Attainment.
                
                
                  Santa Fe County
                  
                  Unclassifiable/Attainment.
                
                
                  Taos County
                  
                  Unclassifiable/Attainment.
                
                
                  a Includes Indian Country located in each county or area, except as otherwise specified.
                
                  1 This date is 30 days after November 13, 2009, unless otherwise noted.
              
              
                New Mexico—NO2 (1971 Annual Standard)
                
                  Designated area
                  Does not meet primary standards
                  Cannot be classified or better than national standards
                
                
                  AQCR 012
                  
                  X
                
                
                  AQCR 014
                  
                  X
                
                
                  AQCR 152
                  
                  X
                
                
                  AQCR 153
                  
                  X
                
                
                  AQCR 154
                  
                  X
                
                
                  AQCR 155
                  
                  X
                
                
                  AQCR 156
                  
                  X
                
                
                  AQCR 157
                  
                  X
                
              
              
              
                New Mexico—NO2 (2010 1-Hour Standard)
                
                  Designated area
                  Designation a
                  
                  Date 1
                  
                  Type
                
                
                  Bernalillo County
                  
                  Unclassifiable/Attainment.
                
                
                  Catron County
                  
                  Unclassifiable/Attainment.
                
                
                  Chaves County
                  
                  Unclassifiable/Attainment.
                
                
                  Cibola County
                  
                  Unclassifiable/Attainment.
                
                
                  Colfax County
                  
                  Unclassifiable/Attainment.
                
                
                  Curry County
                  
                  Unclassifiable/Attainment.
                
                
                  De Baca County
                  
                  Unclassifiable/Attainment.
                
                
                  Doña Ana County
                  
                  Unclassifiable/Attainment.
                
                
                  Eddy County
                  
                  Unclassifiable/Attainment.
                
                
                  Grant County
                  
                  Unclassifiable/Attainment.
                
                
                  Guadalupe County
                  
                  Unclassifiable/Attainment.
                
                
                  Harding County
                  
                  Unclassifiable/Attainment.
                
                
                  Hidalgo County
                  
                  Unclassifiable/Attainment.
                
                
                  Lea County
                  
                  Unclassifiable/Attainment.
                
                
                  Lincoln County
                  
                  Unclassifiable/Attainment.
                
                
                  Los Alamos County
                  
                  Unclassifiable/Attainment.
                
                
                  Luna County
                  
                  Unclassifiable/Attainment.
                
                
                  McKinley County
                  
                  Unclassifiable/Attainment.
                
                
                  Mora County
                  
                  Unclassifiable/Attainment.
                
                
                  Otero County
                  
                  Unclassifiable/Attainment.
                
                
                  Quay County
                  
                  Unclassifiable/Attainment.
                
                
                  Río Arriba County
                  
                  Unclassifiable/Attainment.
                
                
                  Roosevelt County
                  
                  Unclassifiable/Attainment.
                
                
                  Sandoval County
                  
                  Unclassifiable/Attainment.
                
                
                  San Juan County
                  
                  Unclassifiable/Attainment.
                
                
                  San Miguel County
                  
                  Unclassifiable/Attainment.
                
                
                  Santa Fe County
                  
                  Unclassifiable/Attainment.
                
                
                  Sierra County
                  
                  Unclassifiable/Attainment.
                
                
                  Socorro County
                  
                  Unclassifiable/Attainment.
                
                
                  Taos County
                  
                  Unclassifiable/Attainment.
                
                
                  Torrance County
                  
                  Unclassifiable/Attainment.
                
                
                  Union County
                  
                  Unclassifiable/Attainment.
                
                
                  Valencia County
                  
                  Unclassifiable/Attainment.
                
                
                  a Includes Indian Country located in each county or area, except as otherwise specified.
                
                  1 This date is 90 days after October 31, 2011, unless otherwise noted.
              
              
                New Mexico—1997 8-Hour Ozone NAAQS
                [Primary and Secondary]
                
                  Designated area
                  Designation a
                  
                  Date 1
                  
                  Type
                  Category/classification
                  Date 1
                  
                  Type
                
                
                  AQCR 012 New Mexico-Southern Border Intrastate
                  
                  Unclassifiable/Attainment
                
                
                  Grant County
                
                
                  Hidalgo County
                
                
                  Luna County
                
                
                  AQCR 014 Four Corners Interstate (see 40 CFR 81.121)
                  
                  Unclassifiable/Attainment
                
                
                  McKinley County (part)
                
                
                  Río Arriba County (part)
                
                
                  San Juan County
                
                
                  Sandoval County (part)
                
                
                  Valencia County (part)
                
                
                  AQCR 152 Albuquerque-Mid Rio Grande Intrastate
                  
                  Unclassifiable/Attainment
                
                
                  Bernalillo County (part)
                
                
                  AQCR 152 Albuquerque-Mid Rio Grande
                  
                  Unclassifiable/Attainment
                
                
                  Sandoval County (part) see 40 CFR 81.83
                
                
                  Valencia County (part) see 40 CFR 81.83
                
                
                  AQCR 153 El Paso-Las Cruces-Alamogordo
                  
                  Unclassifiable/Attainment
                
                
                  
                  Doña Ana County (part) (Sunland Park Area) The Area bounded by the New Mexico-Texas State line on the east, the New Mexico-Mexico international line on the south, the Range 3E-Range 2E line on the west, and the N3200 latitude line on the north.
                
                
                  Doña Ana County (part) remainder
                  
                  Unclassifiable/Attainment
                
                
                  Lincoln County
                  
                  Unclassifiable/Attainment
                
                
                  Otero County
                  
                  Unclassifiable/Attainment
                
                
                  Sierra County
                  
                  Unclassifiable/Attainment
                
                
                  AQCR 154 Northeastern Plains Intrastate
                  
                  Unclassifiable/Attainment
                
                
                  Colfax County
                
                
                  Guadalupe County
                
                
                  Harding County
                
                
                  Mora County
                
                
                  San Miguel County
                
                
                  Torrance County
                
                
                  Union County
                
                
                  AQCR 155 Pecos-Permian Basin Intrastate
                  
                  Unclassifiable/Attainment
                
                
                  Chaves County
                
                
                  Curry County
                
                
                  De Baca County
                
                
                  Eddy County
                
                
                  Lea County
                
                
                  Quay County
                
                
                  Roosevelt County
                
                
                  AQCR 156 SW Mountains-Augustine Plains
                  
                  Unclassifiable/Attainment
                
                
                  Catron County
                
                
                  Cibola County
                
                
                  McKinley County (part) see 40 CFR 81.241
                
                
                  Socorro County
                
                
                  Valencia County (part) see 40 CFR 81.241
                
                
                  AQCR 157 Upper Rio Grande Valley Intrastate
                  
                  Unclassifiable/Attainment
                
                
                  Los Alamos County
                
                
                  Río Arriba County (part) see 40 CFR 81.239
                
                
                  Santa Fe County
                
                
                  Taos County
                
                
                  a Includes Indian Country located in each county or area, except as otherwise specified.
                
                  1 This date is June 15, 2004, unless otherwise noted.
              
              
                New Mexico—2008 8-Hour Ozone NAAQS
                [Primary and Secondary]
                
                  Designated area 1
                  
                  Designation
                  Date 2
                  
                  Type
                  Classification
                  Date 2
                  
                  Type
                
                
                  AQCR 012 New Mexico-Southern Border Intrastate:
                
                
                  Grant County
                  
                  Unclassifiable/Attainment
                
                
                  Hidalgo County
                  
                  Unclassifiable/Attainment
                
                
                  Luna County
                  
                  Unclassifiable/Attainment
                
                
                  AQCR 014 Four Corners Interstate (see 40 CFR 81.121):
                
                
                  McKinley County (part)
                  
                  Unclassifiable/Attainment
                
                
                  Río Arriba County (part)
                  
                  Unclassifiable/Attainment
                
                
                  Sandoval County (part)
                  
                  Unclassifiable/Attainment
                
                
                  San Juan County
                  
                  Unclassifiable/Attainment
                
                
                  Valencia County (part)
                  
                  Unclassifiable/Attainment
                
                
                  AQCR 152 Albuquerque-Mid Rio Grande Intrastate (see 40 CFR 81.83):
                
                
                  
                  Bernalillo County
                  
                  Unclassifiable/Attainment
                
                
                  Sandoval County (part)
                  
                  Unclassifiable/Attainment
                
                
                  Valencia County (part)
                  
                  Unclassifiable/Attainment
                
                
                  AQCR 153 El Paso-Las Cruces-Alamogordo Interstate:
                
                
                  Doña Ana County
                  
                  Unclassifiable/Attainment
                
                
                  Lincoln County
                  
                  Unclassifiable/Attainment
                
                
                  Otero County
                  
                  Unclassifiable/Attainment
                
                
                  Sierra County
                  
                  Unclassifiable/Attainment
                
                
                  AQCR 154 Northeastern Plains Intrastate:
                
                
                  Colfax County
                  
                  Unclassifiable/Attainment
                
                
                  Guadalupe County
                  
                  Unclassifiable/Attainment
                
                
                  Harding County
                  
                  Unclassifiable/Attainment
                
                
                  Mora County
                  
                  Unclassifiable/Attainment
                
                
                  San Miguel County
                  
                  Unclassifiable/Attainment
                
                
                  Torrance County
                  
                  Unclassifiable/Attainment
                
                
                  Union County
                  
                  Unclassifiable/Attainment
                
                
                  AQCR 155 Pecos-Permian Basin Intrastate:
                
                
                  Chaves County
                  
                  Unclassifiable/Attainment
                
                
                  Curry County
                  
                  Unclassifiable/Attainment
                
                
                  De Baca County
                  
                  Unclassifiable/Attainment
                
                
                  Eddy County
                  
                  Unclassifiable/Attainment
                
                
                  Lea County
                  
                  Unclassifiable/Attainment
                
                
                  Quay County
                  
                  Unclassifiable/Attainment
                
                
                  Roosevelt County
                  
                  Unclassifiable/Attainment
                
                
                  AQCR 156 SW Mountains-Augustine Plains (see 40 CFR 81.241):
                
                
                  Catron County
                  
                  Unclassifiable/Attainment
                
                
                  Cibola County
                  
                  Unclassifiable/Attainment
                
                
                  McKinley County (part)
                  
                  Unclassifiable/Attainment
                
                
                  Socorro County
                  
                  Unclassifiable/Attainment
                
                
                  Valencia County (part)
                  
                  Unclassifiable/Attainment
                
                
                  AQCR 157 Upper Rio Grande Valley Intrastate (see 40 CFR 81.239):
                
                
                  Los Alamos County
                  
                  Unclassifiable/Attainment
                
                
                  Río Arriba County (part)
                  
                  Unclassifiable/Attainment
                
                
                  Santa Fe County
                  
                  Unclassifiable/Attainment
                
                
                  Taos County
                  
                  Unclassifiable/Attainment
                
                
                  1 Includes any Indian country in each county or area, unless otherwise specified.
                
                  2 This date is July 20, 2012, unless otherwise noted.
              
              
                New Mexico—2015 8-Hour Ozone NAAQS
                [Primary and Secondary]
                
                  Designated area 1
                  
                  Designation
                  Date 2
                  
                  Type
                  Classification
                  Date 2
                  
                  Type
                
                
                  Doña Ana County (Sunland Park Area), NM
                  
                  Nonattainment
                  
                  Marginal.
                
                
                  Doña Ana County (part):
                
                
                  The area bounded on the New Mexico-Texas state line on the east, the New Mexico-Mexico international line on the south, latitude N31°49′30″ on the north, and longitude W106°36′36″ on the west.
                
                
                  Rest of State:
                
                
                  Bernalillo County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  
                  Catron County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Chaves County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Cibola County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Colfax County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Curry County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Doña Ana County (part) remainder
                  
                  Attainment/Unclassifiable
                
                
                  De Baca County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Eddy County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Grant County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Guadalupe County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Harding County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Hidalgo County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Lea County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Lincoln County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Los Alamos County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Luna County
                  
                  Attainment/Unclassifiable
                
                
                  McKinley County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Mora County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Otero County
                  
                  Attainment/Unclassifiable
                
                
                  Quay County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Rio Arriba County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Roosevelt County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Sandoval County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  San Juan County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  San Miguel County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Santa Fe County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Sierra County
                  
                  Attainment/Unclassifiable
                
                
                  Socorro County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Taos County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  
                  Torrance County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Union County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Valencia County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  1 Includes any Indian country in each county or area, unless otherwise specified. EPA is not determining the boundaries of any area of Indian country in this table, including any area of Indian country located in the larger designation area. The inclusion of any Indian country in the designation area is not a determination that the state has regulatory authority under the Clean Air Act for such Indian country.
                
                  2 This date is August 3, 2018, unless otherwise noted.
              
              
                New Mexico—2008 Lead NAAQS
                
                  Designated area
                  Designation for the 2008 NAAQS a
                  
                  Date 1
                  
                  Type
                
                
                  Whole State
                  
                  Unclassifiable/Attainment.
                
                
                  a Includes Indian Country located in each county or area, except as otherwise specified.
                
                  1 December 31, 2011 unless otherwise noted.
              
              [43 FR 8964, Mar. 3, 1978]
              
                Editorial Note:
                For Federal Register citations affecting § 81.332, see the List of CFR Sections Affected, which appears in the Finding Aids section of the printed volume and at www.govinfo.gov.
                
              
            
            
              § 81.333
              New York.
              
                New York—1971 Sulfur Dioxide NAAQS
                [Primary and Secondary]
                
                  Designated area
                  Does not meet primary standards
                  Does not meet secondary standards
                  Cannot be classified
                  Better than national standards
                
                
                  Niagara Frontier AQCR
                  
                  
                  
                  X
                
                
                  Genesee-Finger Lakes AQCR
                  
                  
                  
                  X
                
                
                  Southern Tier West AQCR
                  
                  
                  
                  X
                
                
                  Southern Tier East AQCR
                  
                  
                  
                  X
                
                
                  Central AQCR
                  
                  
                  
                  X
                
                
                  Northern (Champlain Valley) AQCR
                  
                  
                  
                  X
                
                
                  Hudson Valley AQCR
                  
                  
                  
                  X
                
                
                  New Jersey-New York-Connecticut Interstate AQCR:
                
                
                  The Borough of Manhattan (except between 59th and 125th Sts.)
                  
                  
                  X
                
                
                  The Boroughs of Brooklyn and Queens (south of the Queensborough Bridge and Queens Blvd., west of 44th St., west of I-278, and north of the Brooklyn Bridge.)
                  
                  
                  X
                
                
                  The Borough of the Bronx (south of I-95 and west of I-278)
                  
                  
                  X
                
                
                  Remainder of AQCR
                  
                  
                  
                  X
                
              
              
                New York—2010 Sulfur Dioxide NAAQS
                [Primary]
                
                  Designated area 1 3
                  
                  Designation
                  Date 2
                  
                  Type
                
                
                  Monroe County
                  
                  Unclassifiable.
                
                
                  Erie-Niagara, NY
                  9/12/16
                  Attainment/Unclassifiable.
                
                
                  
                  Erie County
                
                
                  Niagara County
                
                
                  Albany County
                  
                  Attainment/Unclassifiable.
                
                
                  Allegany County
                  
                  Attainment/Unclassifiable.
                
                
                  Broome County
                  
                  Attainment/Unclassifiable.
                
                
                  Bronx County
                  
                  Attainment/Unclassifiable.
                
                
                  Cattaraugus County
                  
                  Attainment/Unclassifiable.
                
                
                  Chautauqua County
                  
                  Attainment/Unclassifiable.
                
                
                  Chemung County
                  
                  Attainment/Unclassifiable.
                
                
                  Chenango County
                  
                  Attainment/Unclassifiable.
                
                
                  Clinton County
                  
                  Attainment/Unclassifiable.
                
                
                  Columbia County
                  
                  Attainment/Unclassifiable.
                
                
                  Cortland County
                  
                  Attainment/Unclassifiable.
                
                
                  Delaware County
                  
                  Attainment/Unclassifiable.
                
                
                  Dutchess County
                  
                  Attainment/Unclassifiable.
                
                
                  Essex County
                  
                  Attainment/Unclassifiable.
                
                
                  Franklin County
                  
                  Attainment/Unclassifiable.
                
                
                  Fulton County
                  
                  Attainment/Unclassifiable.
                
                
                  Genesee County
                  
                  Attainment/Unclassifiable.
                
                
                  Greene County
                  
                  Attainment/Unclassifiable.
                
                
                  Hamilton County
                  
                  Attainment/Unclassifiable.
                
                
                  Herkimer County
                  
                  Attainment/Unclassifiable.
                
                
                  Jefferson County
                  
                  Attainment/Unclassifiable.
                
                
                  Kings County
                  
                  Attainment/Unclassifiable.
                
                
                  Lewis County
                  
                  Attainment/Unclassifiable.
                
                
                  Livingston County
                  
                  Attainment/Unclassifiable.
                
                
                  Madison County
                  
                  Attainment/Unclassifiable.
                
                
                  Montgomery County
                  
                  Attainment/Unclassifiable.
                
                
                  Nassau County
                  
                  Attainment/Unclassifiable.
                
                
                  New York County
                  
                  Attainment/Unclassifiable.
                
                
                  Oneida County
                  
                  Attainment/Unclassifiable.
                
                
                  Onondaga County
                  
                  Attainment/Unclassifiable.
                
                
                  Ontario County
                  
                  Attainment/Unclassifiable.
                
                
                  Orange County
                  
                  Attainment/Unclassifiable.
                
                
                  Orleans County
                  
                  Attainment/Unclassifiable.
                
                
                  Oswego County
                  
                  Attainment/Unclassifiable.
                
                
                  Otsego County
                  
                  Attainment/Unclassifiable.
                
                
                  Putnam County
                  
                  Attainment/Unclassifiable.
                
                
                  Queens County
                  
                  Attainment/Unclassifiable.
                
                
                  Rensselaer County
                  
                  Attainment/Unclassifiable.
                
                
                  Richmond County
                  
                  Attainment/Unclassifiable.
                
                
                  Rockland County
                  
                  Attainment/Unclassifiable.
                
                
                  Saratoga County
                  
                  Attainment/Unclassifiable.
                
                
                  Schenectady County
                  
                  Attainment/Unclassifiable.
                
                
                  Schoharie County
                  
                  Attainment/Unclassifiable.
                
                
                  Schuyler County
                  
                  Attainment/Unclassifiable.
                
                
                  Steuben County
                  
                  Attainment/Unclassifiable.
                
                
                  Suffolk County
                  
                  Attainment/Unclassifiable.
                
                
                  Sullivan County
                  
                  Attainment/Unclassifiable.
                
                
                  Tioga County
                  
                  Attainment/Unclassifiable.
                
                
                  Ulster County
                  
                  Attainment/Unclassifiable.
                
                
                  Warren County
                  
                  Attainment/Unclassifiable.
                
                
                  Washington County
                  
                  Attainment/Unclassifiable.
                
                
                  Wayne County
                  
                  Attainment/Unclassifiable.
                
                
                  Westchester County
                  
                  Attainment/Unclassifiable.
                
                
                  Wyoming County
                  
                  Attainment/Unclassifiable.
                
                
                  Yates County
                  
                  Attainment/Unclassifiable.
                
                
                  1 Includes any Indian country in each county or area, unless otherwise specified. EPA is not determining the boundaries of any area of Indian country in this table, including any area of Indian country located in the larger designation area. The inclusion of any Indian country in the designation area is not a determination that the state has regulatory authority under the Clean Air Act for such Indian country.
                
                  2 This date is April 9, 2018, unless otherwise noted.
                
                  3 Cayuga, St. Lawrence, Seneca, and Tompkins Counties will be designated by December 31, 2020.
              
              
              
                New York—Carbon Monoxide
                
                  Designated Area
                  Designation
                  Date 1
                  
                  Type
                  Classification
                  Date 1
                  
                  Type
                
                
                  New York-N. New Jersey-Long Island Area
                  5/20/02
                  Attainment
                
                
                  Bronx County
                
                
                  Kings County
                
                
                  Nassau County
                
                
                  New York County
                
                
                  Queens County
                
                
                  Richmond County
                
                
                  Westchester County
                
                
                  Syracuse Area
                
                
                  Onondaga County
                  9/29/93
                  Unclassifiable/attainment
                
                
                  AQCR 043 NJ-NY-CT Interstate AQCR (Remainder of)
                  
                  Unclassifiable/Attainment
                
                
                  Rockland County
                
                
                  Suffolk County
                
                
                  AQCR 158 Central New York Intrastate (Remainder of)
                  
                  Unclassifiable/Attainment
                
                
                  Cayuga County
                
                
                  Cortland County
                
                
                  Herkimer County
                
                
                  Jefferson County
                
                
                  Lewis County
                
                
                  Madison County
                
                
                  Oneida County
                
                
                  Oswego County
                
                
                  AQCR 159 Champlain Valley Interstate
                  
                  Unclassifiable/Attainment
                
                
                  Clinton County
                
                
                  Essex County
                
                
                  Franklin County
                
                
                  Hamilton County
                
                
                  St. Lawrence County
                
                
                  Warren County
                
                
                  Washington County
                
                
                  AQCR 160 Genessee-Finger Lakes Intrastate
                  
                  Unclassifiable/Attainment
                
                
                  Genesee County
                
                
                  Livingston County
                
                
                  Monroe County
                
                
                  Ontario County
                
                
                  Orleans County
                
                
                  Seneca County
                
                
                  Wayne County
                
                
                  Wyoming County
                
                
                  Yates County
                
                
                  AQCR 161 Hudson Valley Intrastate
                  
                  Unclassifiable/Attainment
                
                
                  Albany County
                
                
                  Columbia County
                
                
                  Dutchess County
                
                
                  Fulton County
                
                
                  Greene County
                
                
                  Montgomery County
                
                
                  Orange County
                
                
                  Putnam County
                
                
                  Rensselaer County
                
                
                  Saratoga County
                
                
                  Schenectady County
                
                
                  Schoharie County
                
                
                  Ulster County
                
                
                  AQCR 162 Niagara Frontier Intrastate
                  
                  Unclassifiable/Attainment
                
                
                  Erie County
                
                
                  Niagara County
                
                
                  AQCR 163 Southern Tier East Intrastate
                  
                  Unclassifiable/Attainment
                
                
                  Broome County
                
                
                  Chenango County
                
                
                  Delaware County
                
                
                  Otsego County
                
                
                  Sullivan County
                
                
                  Tioga County
                
                
                  AQCR 164 Southern Tier West Intrastate
                  
                  Unclassifiable/Attainment
                
                
                  Allegany County
                
                
                  Cattaraugus County
                
                
                  
                  Chautauqua County
                
                
                  Chemung County
                
                
                  Schuyler County
                
                
                  Steuben County
                
                
                  Tompkins County
                
                
                  1 This date is November 15, 1990, unless otherwise noted.
              
              
                New York—1978 Lead NAAQS
                
                  Designated Area
                  Designation
                  Date
                  Type
                  Classification
                  Date
                  Type
                
                
                  Onondaga County
                  1/6/92
                  Unclassifiable
                
                
                  Rest of State Not Designated
                
              
              
                New York—Ozone (1-Hour Standard)3
                
                
                  Designated area
                  Designation
                  Date 1
                  
                  Type
                  Classification
                  Date 1
                  
                  Type
                
                
                  Albany-Schenectady-Troy Area:
                
                
                  Albany County
                  (2)
                  Nonattainment
                  (2)
                  Marginal.
                
                
                  Greene County
                  (2)
                  Nonattainment
                  (2)
                  Marginal.
                
                
                  Montgomery County
                  (2)
                  Nonattainment
                  (2)
                  Marginal.
                
                
                  Rensselaer County
                  (2)
                  Nonattainment
                  (2)
                  Marginal.
                
                
                  Saratoga County
                  (2)
                  Nonattainment
                  (2)
                  Marginal.
                
                
                  Schenectady County
                  (2)
                  Nonattainment
                  (2)
                  Marginal.
                
                
                  Buffalo-Niagara Falls Area:
                
                
                  Erie County
                  (2)
                  Nonattainment
                  (2)
                  Marginal.
                
                
                  Niagara County
                  (2)
                  Nonattainment
                  (2)
                  Marginal.
                
                
                  Essex County Area:
                
                
                  Essex County (part) The portion of Whiteface Mountain above 4500 feet in elevation in Essex County
                  (2)
                  Nonattainment
                  (2)
                  Rural Transport (Marginal).
                
                
                  Jefferson County Area:
                
                
                  Jefferson County
                  (2)
                  Nonattainment
                  (2)
                  Marginal.
                
                
                  New York-Northern New Jersey-Long Island Area:
                
                
                  Bronx County
                  11/15/90
                  Nonattainment
                  11/15/90
                  Severe-17.
                
                
                  Kings County
                  11/15/90
                  Nonattainment
                  11/15/90
                  Severe-17.
                
                
                  Nassau County
                  11/15/90
                  Nonattainment
                  11/15/90
                  Severe-17.
                
                
                  New York County
                  11/15/90
                  Nonattainment
                  11/15/90
                  Severe-17.
                
                
                  Orange County (part) Blooming Grove, Chester, Highlands, Monroe, Tuxedo, Warwick, and Woodbury
                  1/15/92
                  Nonattainment
                  1/15/92
                  Severe-17.
                
                
                  Queens County
                  11/15/90
                  Nonattainment
                  11/15/90
                  Severe-17.
                
                
                  Richmond County
                  11/15/90
                  Nonattainment
                  11/15/90
                  Severe-17.
                
                
                  Rockland County
                  11/15/90
                  Nonattainment
                  11/15/90
                  Severe-17.
                
                
                  Suffolk County
                  11/15/90
                  Nonattainment
                  11/15/90
                  Severe-17.
                
                
                  Westchester County
                  11/15/90
                  Nonattainment
                  11/15/90
                  Severe-17.
                
                
                  Poughkeepsie Area:
                
                
                  Dutchess County
                  (2)
                  Nonattainment
                  (2)
                  Moderate.
                
                
                  Orange County (remainder)
                  (2)
                  Nonattainment
                  (2)
                  Moderate.
                
                
                  Putnam County
                  (2)
                  Nonattainment
                  (2)
                  Moderate.
                
                
                  AQCR 158 Central New York Intrastate (Remainder of)
                  
                  Unclassifiable/Attainment
                
                
                  Cayuga County
                
                
                  Cortland County
                
                
                  Herkimer County
                
                
                  Lewis County
                
                
                  Madison County
                
                
                  Oneida County
                
                
                  Onondaga County
                
                
                  Oswego County
                
                
                  AQCR 159 Champlain Valley Interstate (Remainder of)
                  
                  Unclassifiable/Attainment
                
                
                  Clinton County
                
                
                  
                  Franklin County
                
                
                  Hamilton County
                
                
                  St. Lawrence County
                
                
                  Warren County
                
                
                  Washington County
                
                
                  AQCR 160 Genessee-Finger Lakes Intrastate
                  
                  Unclassifiable/Attainment
                
                
                  Genessee County
                
                
                  Livingston County
                
                
                  Monroe County
                
                
                  Ontario County
                
                
                  Orleans County
                
                
                  Seneca County
                
                
                  Wayne County
                
                
                  Wyoming County
                
                
                  Yates County
                
                
                  AQCR 161 Hudson Valley Intrastate (Remainder of)
                  
                  Unclassifiable/Attainment
                
                
                  Columbia County
                
                
                  Fulton County
                
                
                  Schoharie County
                
                
                  Ulster County
                
                
                  AQCR 163 Southern Tier East Intrastate
                  
                  Unclassifiable/Attainment
                
                
                  Broome County
                
                
                  Chenango County
                
                
                  Delaware County
                
                
                  Otsego County
                
                
                  Sullivan County
                
                
                  Tioga County
                
                
                  AQCR 164 Southern Tier West Intrastate
                  
                  Unclassifiable/Attainment
                
                
                  Allegany County
                
                
                  Cattaraugus County
                
                
                  Chautauqua County
                
                
                  Chemung County
                
                
                  Schuyler County
                
                
                  Steuben County
                
                
                  Tompkins County
                
                
                  1 This date is October 18, 2000, unless otherwise noted.
                
                  2 This date is January 16, 2001.
                
                  3 The 1-hour ozone standard is revoked effective June 15, 2005 for all areas in New York.
              
              
                New York—PM-10
                
                  Designated area
                  Designation
                  Date
                  Type
                  Classification
                  Date
                  Type
                
                
                  New York County
                  1/20/94
                  Nonattainment 1
                  
                  1/20/94
                  Moderate.
                
                

                  1This designation applied only to the annual form of the PM10 NAAQS. The annual PM10 NAAQS was revoked for all areas of the state on October 17, 2006.
              
              
                New York—1997 Annual PM2.5 NAAQS
                [Primary and Secondary]
                
                  Designated area
                  Designation a
                  
                  Date1
                  
                  Type
                  Classification
                  Date
                  Type
                
                
                  New York-N. New Jersey-Long Island, NY-NJ-CT:
                
                
                  Bronx County
                  4/18/14
                  Attainment
                
                
                  Kings County
                  4/18/14
                  Attainment
                
                
                  Nassau County
                  4/18/14
                  Attainment
                
                
                  New York County
                  4/18/14
                  Attainment
                
                
                  Orange County
                  4/18/14
                  Attainment
                
                
                  Queens County
                  4/18/14
                  Attainment
                
                
                  Richmond County
                  4/18/14
                  Attainment
                
                
                  Rockland County
                  4/18/14
                  Attainment
                
                
                  Suffolk County
                  4/18/14
                  Attainment
                
                
                  
                  Westchester County
                  4/18/14
                  Attainment
                
                
                  AQCR 158 Central New York Intrastate (remainder of):
                
                
                  Cortland County
                  
                  Unclassifiable/Attainment.
                
                
                  Herkimer County
                  
                  Unclassifiable/Attainment.
                
                
                  Lewis County
                  
                  Unclassifiable/Attainment.
                
                
                  Oneida County
                  
                  Unclassifiable/Attainment.
                
                
                  AQCR 159 Champlain Valley Interstate (remainder of):
                
                
                  Clinton County
                  
                  Unclassifiable/Attainment.
                
                
                  Franklin County
                  
                  Unclassifiable/Attainment.
                
                
                  Hamilton County
                  
                  Unclassifiable/Attainment.
                
                
                  St. Lawrence County
                  
                  Unclassifiable/Attainment.
                
                
                  Warren County
                  
                  Unclassifiable/Attainment.
                
                
                  Washington County
                  
                  Unclassifiable/Attainment.
                
                
                  AQCR 160 Finger Lake Intrastate:
                
                
                  Seneca County
                  
                  Unclassifiable/Attainment.
                
                
                  Wyoming County
                  
                  Unclassifiable/Attainment.
                
                
                  Yates County
                  
                  Unclassifiable/Attainment.
                
                
                  AQCR 161 Hudson Valley Intrastate (remainder of):
                
                
                  Columbia County
                  
                  Unclassifiable/Attainment.
                
                
                  Fulton County
                  
                  Unclassifiable/Attainment.
                
                
                  Ulster County
                  
                  Unclassifiable/Attainment.
                
                
                  AQCR 163 Southern Tier East Intrastate:
                
                
                  Broome County
                  
                  Unclassifiable/Attainment.
                
                
                  Chenango County
                  
                  Unclassifiable/Attainment.
                
                
                  Delaware County
                  
                  Unclassifiable/Attainment.
                
                
                  Otsego County
                  
                  Unclassifiable/Attainment.
                
                
                  Sullivan County
                  
                  Unclassifiable/Attainment.
                
                
                  Tioga County
                  
                  Unclassifiable/Attainment.
                
                
                  AQCR 164 Southern Tier West Intrastate:
                
                
                  Allegany County
                  
                  Unclassifiable/Attainment.
                
                
                  Cattaraugus County
                  
                  Unclassifiable/Attainment.
                
                
                  Chemung County
                  
                  Unclassifiable/Attainment.
                
                
                  Schuyler County
                  
                  Unclassifiable/Attainment.
                
                
                  Steuben County
                  
                  Unclassifiable/Attainment.
                
                
                  Tompkins County
                  
                  Unclassifiable/Attainment.
                
                
                  Albany-Schenectady-Troy, NY:
                
                
                  Albany County
                  
                  Unclassifiable/Attainment.
                
                
                  Greene County
                  
                  Unclassifiable/Attainment.
                
                
                  Montgomery County
                  
                  Unclassifiable/Attainment.
                
                
                  Rensselaer County
                  
                  Unclassifiable/Attainment.
                
                
                  Saratoga County
                  
                  Unclassifiable/Attainment.
                
                
                  Schenectady County
                  
                  Unclassifiable/Attainment.
                
                
                  Schoharie County
                  
                  Unclassifiable/Attainment.
                
                
                  Buffalo-Niagara Falls, NY:
                
                
                  Erie County
                  
                  Unclassifiable/Attainment.
                
                
                  Niagara County
                  
                  Unclassifiable/Attainment.
                
                
                  Essex County, NY:
                
                
                  Essex County
                  
                  Unclassifiable/Attainment.
                
                
                  Jamestown, NY:
                
                
                  Chautauqua County
                  
                  Unclassifiable/Attainment.
                
                
                  Jefferson County, NY:
                
                
                  Jefferson County
                  
                  Unclassifiable/Attainment.
                
                
                  Poughkeepsie, NY:
                
                
                  Dutchess County
                  
                  Unclassifiable/Attainment.
                
                
                  Putnam County
                  
                  Unclassifiable/Attainment.
                
                
                  Rochester, NY:
                
                
                  Genesee County
                  
                  Unclassifiable/Attainment.
                
                
                  Livingston County
                
                
                  Monroe County
                  
                  Unclassifiable/Attainment.
                
                
                  Ontario County
                  
                  Unclassifiable/Attainment.
                
                
                  Orleans County
                  
                  Unclassifiable/Attainment.
                
                
                  Wayne County
                  
                  Unclassifiable/Attainment.
                
                
                  Syracuse, NY:
                
                
                  Cayuga County
                  
                  Unclassifiable/Attainment.
                
                
                  Madison County
                  
                  Unclassifiable/Attainment.
                
                
                  Onondaga County
                  
                  Unclassifiable/Attainment.
                
                
                  
                  Oswego County
                  
                  Unclassifiable/Attainment.
                
                
                  a Includes Indian Country located in each county or area, except as otherwise specified.
                
                  1 This date is 90 days after January 5, 2005,unless otherwise noted.
              
              
                New York—2012 Annual PM2.5 NAAQS
                [Primary]
                
                  Designated area 1
                  
                  Designation
                  Date 2
                  
                  Type
                  Classification
                  Date 2
                  
                  Type
                
                
                  Albany-Schenectady-Troy, NY:
                
                
                  Albany County
                  
                  Unclassifiable/Attainment
                
                
                  Greene County
                  
                  Unclassifiable/Attainment
                
                
                  Montgomery County
                  
                  Unclassifiable/Attainment
                
                
                  Rensselaer County
                  
                  Unclassifiable/Attainment
                
                
                  Saratoga County
                  
                  Unclassifiable/Attainment
                
                
                  Schenectady County
                  
                  Unclassifiable/Attainment
                
                
                  Schoharie County
                  
                  Unclassifiable/Attainment
                
                
                  Buffalo-Niagara Falls, NY:
                
                
                  Erie County
                  
                  Unclassifiable/Attainment
                
                
                  Niagara County
                  
                  Unclassifiable/Attainment
                
                
                  Essex County, NY:
                
                
                  Essex County
                  
                  Unclassifiable/Attainment
                
                
                  Jamestown, NY:
                
                
                  Chautauqua County
                  
                  Unclassifiable/Attainment
                
                
                  Jefferson County, NY:
                
                
                  Jefferson County
                  
                  Unclassifiable/Attainment
                
                
                  New York-N. New Jersey-Long Island, NY-NJ-CT:
                
                
                  Bronx County
                  
                  Unclassifiable/Attainment
                
                
                  Kings County
                  
                  Unclassifiable/Attainment
                
                
                  Nassau County
                  
                  Unclassifiable/Attainment
                
                
                  New York County
                  
                  Unclassifiable/Attainment
                
                
                  Orange County
                  
                  Unclassifiable/Attainment
                
                
                  Queens County
                  
                  Unclassifiable/Attainment
                
                
                  Richmond County
                  
                  Unclassifiable/Attainment
                
                
                  Rockland County
                  
                  Unclassifiable/Attainment
                
                
                  Suffolk County
                  
                  Unclassifiable/Attainment
                
                
                  Westchester County
                  
                  Unclassifiable/Attainment
                
                
                  Poughkeepsie, NY:
                
                
                  Dutchess County
                  
                  Unclassifiable/Attainment
                
                
                  Putnam County
                  
                  Unclassifiable/Attainment
                
                
                  Rochester, NY:
                
                
                  Genesee County
                  
                  Unclassifiable/Attainment
                
                
                  Livingston County
                  
                  Unclassifiable/Attainment
                
                
                  Monroe County
                  
                  Unclassifiable/Attainment
                
                
                  Ontario County
                  
                  Unclassifiable/Attainment
                
                
                  Orleans County
                  
                  Unclassifiable/Attainment
                
                
                  Wayne County
                  
                  Unclassifiable/Attainment
                
                
                  Syracuse, NY:
                
                
                  Cayuga County
                  
                  Unclassifiable/Attainment
                
                
                  Madison County
                  
                  Unclassifiable/Attainment
                
                
                  Onondaga County
                  
                  Unclassifiable/Attainment
                
                
                  Oswego County
                  
                  Unclassifiable/Attainment
                
                
                  AQCR 158 Central New York Intrastate (remainder of):
                
                
                  Cortland County
                  
                  Unclassifiable/Attainment
                
                
                  Herkimer County
                  
                  Unclassifiable/Attainment
                
                
                  Lewis County
                  
                  Unclassifiable/Attainment
                
                
                  Oneida County
                  
                  Unclassifiable/Attainment
                
                
                  AQCR 159 Champlain Valley Interstate (remainder of):
                
                
                  Clinton County
                  
                  Unclassifiable/Attainment
                
                
                  Franklin County
                  
                  Unclassifiable/Attainment
                
                
                  Hamilton County
                  
                  Unclassifiable/Attainment
                
                
                  St. Lawrence County
                  
                  Unclassifiable/Attainment
                
                
                  Warren County
                  
                  Unclassifiable/Attainment
                
                
                  
                  Washington County
                  
                  Unclassifiable/Attainment
                
                
                  AQCR 160 Finger Lake Intrastate:
                
                
                  Seneca County
                  
                  Unclassifiable/Attainment
                
                
                  Wyoming County
                  
                  Unclassifiable/Attainment
                
                
                  Yates County
                  
                  Unclassifiable/Attainment
                
                
                  AQCR 161 Hudson Valley Intrastate (remainder of):
                
                
                  Columbia County
                  
                  Unclassifiable/Attainment
                
                
                  Fulton County
                  
                  Unclassifiable/Attainment
                
                
                  Ulster County
                  
                  Unclassifiable/Attainment
                
                
                  AQCR 163 Southern Tier East Intrastate:
                
                
                  Broome County
                  
                  Unclassifiable/Attainment
                
                
                  Chenango County
                  
                  Unclassifiable/Attainment
                
                
                  Delaware County
                  
                  Unclassifiable/Attainment
                
                
                  Otsego County
                  
                  Unclassifiable/Attainment
                
                
                  Sullivan County
                  
                  Unclassifiable/Attainment
                
                
                  Tioga County
                  
                  Unclassifiable/Attainment
                
                
                  AQCR 164 Southern Tier West Intrastate:
                
                
                  Allegany County
                  
                  Unclassifiable/Attainment
                
                
                  Cattaraugus County
                  
                  Unclassifiable/Attainment
                
                
                  Chemung County
                  
                  Unclassifiable/Attainment
                
                
                  Schuyler County
                  
                  Unclassifiable/Attainment
                
                
                  Steuben County
                  
                  Unclassifiable/Attainment
                
                
                  Tompkins County
                  
                  Unclassifiable/Attainment
                
                
                  1 Includes areas of Indian country located in each county or area, except as otherwise specified.
                
                  2 This date is April 15, 2015, unless otherwise noted.
              
              
                New York—1997 24-Hour PM2.5 NAAQS
                [Primary and Secondary]
                
                  Designated area
                  Designation a
                  
                  Date 1
                  
                  Type
                  Classification
                  Date 1
                  
                  Type
                
                
                  New York-N. New Jersey-Long Island, NY-NJ-CT:
                
                
                  Bronx County
                  
                  Unclassifiable/Attainment.
                
                
                  Kings County
                  
                  Unclassifiable/Attainment.
                
                
                  Nassau County
                  
                  Unclassifiable/Attainment.
                
                
                  New York County
                  
                  Unclassifiable/Attainment.
                
                
                  Orange County
                  
                  Unclassifiable/Attainment.
                
                
                  Queens County
                  
                  Unclassifiable/Attainment.
                
                
                  Richmond County
                  
                  Unclassifiable/Attainment.
                
                
                  Rockland County
                  
                  Unclassifiable/Attainment.
                
                
                  Suffolk County
                  
                  Unclassifiable/Attainment.
                
                
                  Westchester County
                  
                  Unclassifiable/Attainment.
                
                
                  Rest of State:
                
                
                  AQCR 158 Central New York Intrastate (remainder of):
                
                
                  Cortland County
                  
                  Unclassifiable/Attainment.
                
                
                  Herkimer County
                  
                  Unclassifiable/Attainment.
                
                
                  Lewis County
                  
                  Unclassifiable/Attainment.
                
                
                  Oneida County
                  
                  Unclassifiable/Attainment.
                
                
                  AQCR 159 Champlain Valley Interstate (remainder of):
                
                
                  Clinton County
                  
                  Unclassifiable/Attainment.
                
                
                  Franklin County
                  
                  Unclassifiable/Attainment.
                
                
                  Hamilton County
                  
                  Unclassifiable/Attainment.
                
                
                  St. Lawrence County
                  
                  Unclassifiable/Attainment.
                
                
                  Warren County
                  
                  Unclassifiable/Attainment.
                
                
                  Washington County
                  
                  Unclassifiable/Attainment.
                
                
                  AQCR 160 Finger Lake Intrastate:
                
                
                  Seneca County
                  
                  Unclassifiable/Attainment.
                
                
                  Wyoming County
                  
                  Unclassifiable/Attainment.
                
                
                  Yates County
                  
                  Unclassifiable/Attainment.
                
                
                  AQCR 161 Hudson Valley Intrastate (remainder of):
                
                
                  Columbia County
                  
                  Unclassifiable/Attainment.
                
                
                  
                  Fulton County
                  
                  Unclassifiable/Attainment.
                
                
                  Ulster County
                  
                  Unclassifiable/Attainment.
                
                
                  AQCR 163 Southern Tier East Intrastate:
                
                
                  Broome County
                  
                  Unclassifiable/Attainment.
                
                
                  Chenango County
                  
                  Unclassifiable/Attainment.
                
                
                  Delaware County
                  
                  Unclassifiable/Attainment.
                
                
                  Otsego County
                  
                  Unclassifiable/Attainment.
                
                
                  Sullivan County
                  
                  Unclassifiable/Attainment.
                
                
                  Tioga County
                  
                  Unclassifiable/Attainment.
                
                
                  AQCR 164 Southern Tier West Intrastate:
                
                
                  Allegany County
                  
                  Unclassifiable/Attainment.
                
                
                  Cattaraugus County
                  
                  Unclassifiable/Attainment.
                
                
                  Chemung County
                  
                  Unclassifiable/Attainment.
                
                
                  Schuyler County
                  
                  Unclassifiable/Attainment.
                
                
                  Steuben County
                  
                  Unclassifiable/Attainment.
                
                
                  Tompkins County
                  
                  Unclassifiable/Attainment.
                
                
                  Albany-Schenectady-Troy, NY:
                
                
                  Albany County
                  
                  Unclassifiable/Attainment.
                
                
                  Greene County
                  
                  Unclassifiable/Attainment.
                
                
                  Montgomery County
                  
                  Unclassifiable/Attainment.
                
                
                  Rensselaer County
                  
                  Unclassifiable/Attainment.
                
                
                  Saratoga County
                  
                  Unclassifiable/Attainment.
                
                
                  Schenectady County
                  
                  Unclassifiable/Attainment.
                
                
                  Schoharie County
                  
                  Unclassifiable/Attainment.
                
                
                  Buffalo-Niagara Falls, NY:
                
                
                  Erie County
                  
                  Unclassifiable/Attainment.
                
                
                  Niagara County
                  
                  Unclassifiable/Attainment.
                
                
                  Essex County, NY:
                
                
                  Essex County
                  
                  Unclassifiable/Attainment.
                
                
                  Jamestown, NY:
                
                
                  Chautauqua County
                  
                  Unclassifiable/Attainment.
                
                
                  Jefferson County, NY:
                
                
                  Jefferson County
                  
                  Unclassifiable/Attainment.
                
                
                  Poughkeepsie, NY:
                
                
                  Dutchess County
                  
                  Unclassifiable/Attainment.
                
                
                  Putnam County
                  
                  Unclassifiable/Attainment.
                
                
                  Rochester, NY:
                
                
                  Genesee County
                  
                  Unclassifiable/Attainment.
                
                
                  Livingston County
                  
                  Unclassifiable/Attainment.
                
                
                  Monroe County
                  
                  Unclassifiable/Attainment.
                
                
                  Ontario County
                  
                  Unclassifiable/Attainment.
                
                
                  Orleans County
                  
                  Unclassifiable/Attainment.
                
                
                  Wayne County
                  
                  Unclassifiable/Attainment.
                
                
                  Syracuse, NY:
                
                
                  Cayuga County
                  
                  Unclassifiable/Attainment.
                
                
                  Madison County
                  
                  Unclassifiable/Attainment.
                
                
                  Onondaga County
                  
                  Unclassifiable/Attainment.
                
                
                  Oswego County
                  
                  Unclassifiable/Attainment.
                
                
                  a Includes Indian Country located in each county or area, except as otherwise specified.
                
                  1 This date is 90 days after January 5, 2005, unless otherwise noted.
              
              
                New York—2006 24-Hour PM2.5 NAAQS
                [Primary and Secondary]
                
                  Designated area
                  Designation a
                  
                  Date 1
                  
                  Type
                  Classification
                  Date
                  Type
                
                
                  New York-N. New Jersey-Long Island, NY-NJ-CT:
                
                
                  Bronx County
                  4/18/14
                  Attainment
                
                
                  Kings County
                  4/18/14
                  Attainment
                
                
                  Nassau County
                  4/18/14
                  Attainment
                
                
                  New York County
                  4/18/14
                  Attainment
                
                
                  Orange County
                  4/18/14
                  Attainment
                
                
                  Queens County
                  4/18/14
                  Attainment
                
                
                  Richmond County
                  4/18/14
                  Attainment
                
                
                  Rockland County
                  4/18/14
                  Attainment
                
                
                  
                  Suffolk County
                  4/18/14
                  Attainment
                
                
                  Westchester County
                  4/18/14
                  Attainment
                
                
                  Rest of State:
                
                
                  AQCR 158 Central New York Intrastate (remainder of):
                
                
                  Cortland County
                  
                  Unclassifiable/Attainment..
                
                
                  Herkimer County
                  
                  Unclassifiable/Attainment..
                
                
                  Lewis County
                  
                  Unclassifiable/Attainment..
                
                
                  Oneida County
                  
                  Unclassifiable/Attainment..
                
                
                  AQCR 159 Champlain Valley Interstate (remainder of):
                
                
                  Clinton County
                  
                  Unclassifiable/Attainment..
                
                
                  Franklin County
                  
                  Unclassifiable/Attainment..
                
                
                  Hamilton County
                  
                  Unclassifiable/Attainment..
                
                
                  St. Lawrence County
                  
                  Unclassifiable/Attainment..
                
                
                  Warren County
                  
                  Unclassifiable/Attainment..
                
                
                  Washington County
                  
                  Unclassifiable/Attainment..
                
                
                  AQCR 160 Finger Lake Intrastate:
                
                
                  Seneca County
                  
                  Unclassifiable/Attainment..
                
                
                  Wyoming County
                  
                  Unclassifiable/Attainment..
                
                
                  Yates County
                  
                  Unclassifiable/Attainment..
                
                
                  AQCR 161 Hudson Valley Intrastate (remainder of):
                
                
                  Columbia County
                  
                  Unclassifiable/Attainment..
                
                
                  Fulton County
                  
                  Unclassifiable/Attainment..
                
                
                  Ulster County
                  
                  Unclassifiable/Attainment..
                
                
                  AQCR 163 Southern Tier East Intrastate:
                
                
                  Broome County
                  
                  Unclassifiable/Attainment..
                
                
                  Chenango County
                  
                  Unclassifiable/Attainment..
                
                
                  Delaware County
                  
                  Unclassifiable/Attainment..
                
                
                  Otsego County
                  
                  Unclassifiable/Attainment..
                
                
                  Sullivan County
                  
                  Unclassifiable/Attainment..
                
                
                  Tioga County
                  
                  Unclassifiable/Attainment..
                
                
                  AQCR 164 Southern Tier West Intrastate:
                
                
                  Allegany County
                  
                  Unclassifiable/Attainment..
                
                
                  Cattaraugus County
                  
                  Unclassifiable/Attainment..
                
                
                  Chemung County
                  
                  Unclassifiable/Attainment..
                
                
                  Schuyler County
                  
                  Unclassifiable/Attainment..
                
                
                  Steuben County
                  
                  Unclassifiable/Attainment..
                
                
                  Tompkins County
                  
                  Unclassifiable/Attainment..
                
                
                  Albany-Schenectady-Troy, NY:
                
                
                  Albany County
                  
                  Unclassifiable/Attainment..
                
                
                  Greene County
                  
                  Unclassifiable/Attainment..
                
                
                  Montgomery County
                  
                  Unclassifiable/Attainment..
                
                
                  Rensselaer County
                  
                  Unclassifiable/Attainment..
                
                
                  Saratoga County
                  
                  Unclassifiable/Attainment..
                
                
                  Schenectady County
                  
                  Unclassifiable/Attainment..
                
                
                  Schoharie County
                  
                  Unclassifiable/Attainment..
                
                
                  Buffalo-Niagara Falls, NY:
                
                
                  Erie County
                  
                  Unclassifiable/Attainment..
                
                
                  Niagara County
                  
                  Unclassifiable/Attainment..
                
                
                  Essex County, NY:
                
                
                  Essex County
                  
                  Unclassifiable/Attainment..
                
                
                  Jamestown, NY:
                
                
                  Chautauqua County
                  
                  Unclassifiable/Attainment..
                
                
                  Jefferson County, NY:
                
                
                  Jefferson County
                  
                  Unclassifiable/Attainment..
                
                
                  Poughkeepsie, NY:
                
                
                  Dutchess County
                  
                  Unclassifiable/Attainment..
                
                
                  Putnam County
                  
                  Unclassifiable/Attainment..
                
                
                  Rochester, NY:
                
                
                  Genesee County
                  
                  Unclassifiable/Attainment..
                
                
                  Livingston County
                  
                  Unclassifiable/Attainment..
                
                
                  Monroe County
                  
                  Unclassifiable/Attainment..
                
                
                  Ontario County
                  
                  Unclassifiable/Attainment..
                
                
                  Orleans County
                  
                  Unclassifiable/Attainment..
                
                
                  Wayne County
                  
                  Unclassifiable/Attainment..
                
                
                  Syracuse, NY:
                
                
                  Cayuga County
                  
                  Unclassifiable/Attainment..
                
                
                  
                  Madison County
                  
                  Unclassifiable/Attainment..
                
                
                  Onondaga County
                  
                  Unclassifiable/Attainment..
                
                
                  Oswego County
                  
                  Unclassifiable/Attainment..
                
                
                  a Includes Indian Country located in each county or area, except as otherwise specified.
                
                  1 This date is 30 days after November 13, 2009, unless otherwise noted.
              
              
                New York—NO2 (1971 Annual Standard)
                
                  Designated area
                  Does not meet primary standards
                  Cannot be classified or better than national standards
                
                
                  Niagara Frontier AQCR
                  
                  X
                
                
                  Genesee-Finger Lakes AQCR
                  
                  X
                
                
                  Southern Tier West AQCR
                  
                  X
                
                
                  Southern Tier East AQCR
                  
                  X
                
                
                  Central AQCR
                  
                  X
                
                
                  Northern (Champlain Valley) AQCR
                  
                  X
                
                
                  Hudson Valley AQCR
                  
                  X
                
                
                  New Jersey-New York-Connecticut Interstate AQCR
                  
                  X
                
              
              
                New York—NO2 (2010 1-Hour Standard)
                
                  Designated area
                  Designation a
                  
                  Date 1
                  
                  Type
                
                
                  Albany-Schenectady-Troy, NY:
                
                
                  Albany County
                  
                  Unclassifiable/Attainment.
                
                
                  Rensselaer County
                  
                  Unclassifiable/Attainment.
                
                
                  Saratoga County
                  
                  Unclassifiable/Attainment.
                
                
                  Schenectady County
                  
                  Unclassifiable/Attainment.
                
                
                  Schoharie County
                  
                  Unclassifiable/Attainment.
                
                
                  Buffalo-Niagara Falls, NY:
                
                
                  Erie County
                  
                  Unclassifiable/Attainment.
                
                
                  Niagara County
                  
                  Unclassifiable/Attainment.
                
                
                  New York-Northern New Jersey-Long Island, NY:
                
                
                  Bronx County
                  
                  Unclassifiable/Attainment.
                
                
                  Kings County
                  
                  Unclassifiable/Attainment.
                
                
                  Nassau County
                  
                  Unclassifiable/Attainment.
                
                
                  New York County
                  
                  Unclassifiable/Attainment.
                
                
                  Putnam County
                  
                  Unclassifiable/Attainment.
                
                
                  Queens County
                  
                  Unclassifiable/Attainment.
                
                
                  Richmond County
                  
                  Unclassifiable/Attainment.
                
                
                  Rockland County
                  
                  Unclassifiable/Attainment.
                
                
                  Suffolk County
                  
                  Unclassifiable/Attainment.
                
                
                  Westchester County
                  
                  Unclassifiable/Attainment.
                
                
                  Poughkeepsie-Newburgh-Middletown, NY:
                
                
                  Dutchess County
                  
                  Unclassifiable/Attainment.
                
                
                  Orange County
                  
                  Unclassifiable/Attainment.
                
                
                  Rochester, NY:
                
                
                  Livingston County
                  
                  Unclassifiable/Attainment.
                
                
                  Monroe County
                  
                  Unclassifiable/Attainment.
                
                
                  Ontario County
                  
                  Unclassifiable/Attainment.
                
                
                  Orleans County
                  
                  Unclassifiable/Attainment.
                
                
                  Wayne County
                  
                  Unclassifiable/Attainment.
                
                
                  Syracuse, NY:
                
                
                  Madison County
                  
                  Unclassifiable/Attainment.
                
                
                  Onondaga County
                  
                  Unclassifiable/Attainment.
                
                
                  Oswego County
                  
                  Unclassifiable/Attainment.
                
                
                  Rest of State
                  
                  Unclassifiable/Attainment.
                
                
                  a Includes Indian Country located in each county or area, except as otherwise specified.
                
                  1 This date is 90 days after October 31, 2011, unless otherwise noted.
              
              
              
                New York—1997 8-Hour Ozone NAAQS
                [Primary and Secondary]
                
                  Designated area
                  Designation a
                  
                  Date 1
                  
                  Type
                  Category/classification
                  Date 1
                  
                  Type
                
                
                  Albany-Schenectady-Troy, NY:
                
                
                  Albany County
                  
                  Nonattainment
                  6/13/12
                  Subpart 2/Marginal.
                
                
                  Greene County
                  
                  Nonattainment
                  6/13/12
                  Subpart 2/Marginal.
                
                
                  Montgomery County
                  
                  Nonattainment
                  6/13/12
                  Subpart 2/Marginal.
                
                
                  Rensselaer County
                  
                  Nonattainment
                  6/13/12
                  Subpart 2/Marginal.
                
                
                  Saratoga County
                  
                  Nonattainment
                  6/13/12
                  Subpart 2/Marginal.
                
                
                  Schenectady County
                  
                  Nonattainment
                  6/13/12
                  Subpart 2/Marginal.
                
                
                  Schoharie County
                  
                  Nonattainment
                  6/13/12
                  Subpart 2/Marginal.
                
                
                  Buffalo-Niagara Falls, NY:
                
                
                  Erie County
                  
                  Nonattainment
                  6/13/12
                  Subpart 2/Moderate.
                
                
                  Niagara County
                  
                  Nonattainment
                  6/13/12
                  Subpart 2/Moderate.
                
                
                  Essex County (Whiteface Mtn.), NY:
                
                
                  Essex County (part)
                
                
                  The portion of Whiteface Mountain above 1,900 feet in elevation in Essex County.
                  
                  Nonattainment
                  6/13/12
                  Subpart 2/Marginal.
                
                
                  Essex County (remainder)
                  
                  Unclassifiable/Attainment
                
                
                  Jamestown, NY:
                
                
                  Chautauqua County
                  
                  Nonattainment
                  6/13/12
                  Subpart 2/Moderate.
                
                
                  Jefferson County, NY:
                
                
                  Jefferson County
                  
                  Nonattainment
                  
                  Subpart 2/Moderate.
                
                
                  New York-N. New Jersey-Long Island, NY-NJ-CT:
                
                
                  Bronx County
                  
                  Nonattainment
                  
                  Subpart 2/Moderate.
                
                
                  Kings County
                  
                  Nonattainment
                  
                  Subpart 2/Moderate.
                
                
                  Nassau County
                  
                  Nonattainment
                  
                  Subpart 2/Moderate.
                
                
                  New York County
                  
                  Nonattainment
                  
                  Subpart 2/Moderate.
                
                
                  Queens County
                  
                  Nonattainment
                  
                  Subpart 2/Moderate.
                
                
                  Richmond County
                  
                  Nonattainment
                  
                  Subpart 2/Moderate.
                
                
                  Rockland County
                  
                  Nonattainment
                  
                  Subpart 2/Moderate.
                
                
                  Suffolk County
                  
                  Nonattainment
                  
                  Subpart 2/Moderate.
                
                
                  Westchester County
                  
                  Nonattainment
                  
                  Subpart 2/Moderate.
                
                
                  Poughkeepsie, NY:
                
                
                  Dutchess County
                  
                  Nonattainment
                  
                  Subpart 2/Moderate.
                
                
                  Orange County
                  
                  Nonattainment
                  
                  Subpart 2/Moderate.
                
                
                  Putnam County
                  
                  Nonattainment
                  
                  Subpart 2/Moderate.
                
                
                  Syracuse, NY:
                
                
                  Cayuga County
                  6/14/06
                  Attainment
                
                
                  Madison County
                  6/14/06
                  Attainment
                
                
                  Onondaga County
                  6/14/06
                  Attainment
                
                
                  Oswego County
                  6/14/06
                  Attainment
                
                
                  Rochester, NY:
                
                
                  Genesee County
                  
                  Nonattainment
                  6/13/12
                  Subpart 2/Marginal.
                
                
                  Livingston County
                  
                  Nonattainment
                  6/13/12
                  Subpart 2/Marginal.
                
                
                  Monroe County
                  
                  Nonattainment
                  6/13/12
                  Subpart 2/Marginal.
                
                
                  Ontario County
                  
                  Nonattainment
                  6/13/12
                  Subpart 2/Marginal.
                
                
                  Orleans County
                  
                  Nonattainment
                  6/13/12
                  Subpart 2/Marginal.
                
                
                  Wayne County
                  
                  Nonattainment
                  6/13/12
                  Subpart 2/Marginal.
                
                
                  AQCR 158 Central New York Intrastate (remainder of)
                  
                  Unclassifiable/Attainment
                
                
                  Cortland County
                
                
                  Herkimer County
                
                
                  Lewis County
                
                
                  Oneida County
                
                
                  AQCR 159 Champlain Valley Interstate (remainder of)
                  
                  Unclassifiable/Attainment
                
                
                  Clinton County
                
                
                  Franklin County
                
                
                  Hamilton County
                
                
                  St. Lawrence County
                
                
                  Warren County
                
                
                  Washington County
                
                
                  AQCR 160 Finger Lake Intrastate
                  
                  Unclassifiable/Attainment
                
                
                  Seneca County
                
                
                  Wyoming County
                
                
                  Yates County
                
                
                  AQCR 161 Hudson Valley Intrastate (remainder of)
                  
                  Unclassifiable/Attainment
                
                
                  Columbia County
                
                
                  
                  Fulton County
                
                
                  Ulster County
                
                
                  AQCR 163 Southern Tier East Intrastate
                  
                  Unclassifiable/Attainment
                
                
                  Broome County
                
                
                  Chenango County
                
                
                  Delaware County
                
                
                  Otsego County
                
                
                  Sullivan County
                
                
                  Tioga County
                
                
                  AQCR 164 Southern Tier West Intrastate
                  
                  Unclassifiable/Attainment
                
                
                  Allegany County
                
                
                  Cattaraugus County
                
                
                  Chemung County
                
                
                  Schuyler County
                
                
                  Steuben County
                
                
                  Tompkins County
                
                
                  a Includes Indian Country located in each county or area, except as otherwise specified.
                
                  1 This date is June 15, 2004, unless otherwise noted.
              
              
                New York—2008 8-Hour Ozone NAAQS
                [Primary and Secondary]
                
                  Designated area
                  Designation
                  Date 1
                  
                  Type
                  Classification
                  Date 1
                  
                  Type
                
                
                  Jamestown, NY: 2
                  
                  
                  NonAttainment
                  Marginal.
                
                
                  Chautauqua County
                
                
                  New York-N. New Jersey-Long Island, NY-NJ-CT: 2
                  
                  
                  Nonattainment
                  9/23/2019
                  Serious.
                
                
                  Bronx County
                
                
                  Kings County
                
                
                  Nassau County
                
                
                  New York County
                
                
                  Queens County
                
                
                  Richmond County
                
                
                  Rockland County
                
                
                  Suffolk County
                
                
                  Westchester County
                
                
                  Shinnecock Indian Nation 3
                  
                
                
                  Albany-Schenectady-Troy Area, NY: 4
                  
                  
                  Unclassifiable/Attainment
                
                
                  Albany County
                
                
                  Rensselaer County
                
                
                  Saratoga County
                
                
                  Schenectady County
                
                
                  Schoharie County
                
                
                  Buffalo-Niagara Falls Area, NY: 4
                  
                  
                  Unclassifiable/Attainment
                
                
                  Erie County
                
                
                  Niagara County
                
                
                  Jefferson County Area, NY: 4
                  
                  
                  Unclassifiable/Attainment
                
                
                  Jefferson County
                
                
                  Kingston Area, NY: 4
                  
                  
                  Unclassifiable/Attainment
                
                
                  Ulster County
                
                
                  Poughkeepsie Area, NY: 4
                  
                  
                  Unclassifiable/Attainment
                
                
                  Dutchess County
                
                
                  Orange County
                
                
                  Putnam County
                
                
                  Rochester Area, NY: 4
                  
                  
                  Unclassifiable/Attainment
                
                
                  Livingston County
                
                
                  Monroe County
                
                
                  Ontario County
                
                
                  Orleans County
                
                
                  Wayne County
                
                
                  Syracuse, NY: 4
                  
                  
                  Unclassifiable/Attainment
                
                
                  Madison County
                
                
                  Onondaga County
                
                
                  Oswego County
                
                
                  Whiteface Mountain: 4
                  
                  
                  Unclassifiable/Attainment
                
                
                  
                  Essex County (part)
                
                
                  The portion of Whiteface Mountain above 4500 feet in elevation in Essex County
                
                
                  Rest of State and Rest of Indian Country
                  
                  Unclassifiable/Attainment
                
                
                  1 This date is July 20, 2012, unless otherwise noted.
                
                  2 Excludes Indian country located in each area, unless otherwise noted.
                
                  3 Includes Indian country of the tribe listed in this table located in the identified area. Information pertaining to areas of Indian country in this table is intended for CAA planning purposes only and is not an EPA determination of Indian country status or any Indian country boundary. EPA lacks the authority to establish Indian country land status, and is making no determination of Indian country boundaries, in this table.
                
                  4 Includes any Indian country in each county or area, unless otherwise specified.
              
              
                New York—2015 8-Hour Ozone NAAQS
                [Primary and Secondary]
                
                  Designated area 1
                  
                  Designation
                  Date 2
                  
                  Type
                  Classification
                  Date 2
                  
                  Type
                
                
                  New York-Northern New Jersey-Long Island, NY-NJ-CT
                  
                  Nonattainment
                  
                  Moderate.
                
                
                  Bronx County.
                
                
                  Kings County.
                
                
                  Nassau County.
                
                
                  New York County.
                
                
                  Queens County.
                
                
                  Richmond County.
                
                
                  Rockland County.
                
                
                  Suffolk County.
                
                
                  Westchester County.
                
                
                  Poughkeepsie Area, NY
                  
                  Attainment/Unclassifiable
                
                
                  Dutchess County.
                
                
                  Orange County.
                
                
                  Putnam County.
                
                
                  Kingston Area, NY
                  
                  Attainment/Unclassifiable
                
                
                  Ulster County.
                
                
                  Albany County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Allegany County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Broome County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Cattaraugus County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Cayuga County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Chautauqua County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Chemung County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Chenango County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Clinton County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Columbia County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Cortland County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  
                  Delaware County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Erie County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Essex County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Franklin County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Fulton County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Genesee County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Greene County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Hamilton County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Herkimer County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Jefferson County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Lewis County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Livingston County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Madison County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Monroe County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Montgomery County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Niagara County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Oneida County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Onondaga County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Ontario County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Orleans County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Oswego County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Otsego County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Rensselaer County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  St. Lawrence County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Saratoga County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Schenectady County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Schoharie County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Schuyler County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Seneca County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  
                  Steuben County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Sullivan County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Tioga County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Tompkins County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Warren County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Washington County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Wayne County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Wyoming County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Yates County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  1 Includes any Indian country in each county or area, unless otherwise specified. EPA is not determining the boundaries of any area of Indian country in this table, including any area of Indian country located in the larger designation area. The inclusion of any Indian country in the designation area is not a determination that the state has regulatory authority under the Clean Air Act for such Indian country.
                
                  2 This date is August 3, 2018, unless otherwise noted.
              
              
                New York—2008 Lead NAAQS
                
                  Designation area
                  Designation for the 2008 NAAQS a
                  
                  Date 1
                  
                  Type
                
                
                  Orange County, NY:
                
                
                  Orange County
                  
                  Unclassifiable.
                
                
                  Rest of State
                  
                  Unclassifiable/Attainment.
                
                
                  a Includes Indian Country located in each county or area, except as otherwise specified.
                
                  1 December 31, 2011 unless otherwise noted.
              
              [44 FR 5125, Jan. 25, 1979]
              
                Editorial Note:
                For Federal Register citations affecting § 81.333, see the List of CFR Sections Affected, which appears in the Finding Aids section of the printed volume and at www.govinfo.gov.
                
              
            
            
              § 81.334
              North Carolina.
              
                North Carolina—TSP
                
                  Designated area
                  Does not meet primary standards
                  Does not meet secondary standards
                  Cannot be classified
                  Better than national standards
                
                
                  Alamance County
                  
                  
                  
                  X
                
                
                  Alexander County
                  
                  
                  
                  X
                
                
                  Alleghany County
                  
                  
                  
                  X
                
                
                  Anson County
                  
                  
                  
                  X
                
                
                  Ashe County
                  
                  
                  
                  X
                
                
                  Avery County
                  
                  
                  
                  X
                
                
                  Beaufort County
                  
                  
                  
                  X
                
                
                  Bertie County
                  
                  
                  
                  X
                
                
                  Bladen County
                  
                  
                  
                  X
                
                
                  Brunswick County
                  
                  
                  
                  X
                
                
                  Buncombe County
                  
                  
                  
                  X
                
                
                  Burke County
                  
                  
                  
                  X
                
                
                  Cabarrus County
                  
                  
                  
                  X
                
                
                  
                  Caldwell County
                  
                  
                  
                  X
                
                
                  Camden County
                  
                  
                  
                  X
                
                
                  Carteret County
                  
                  
                  
                  X
                
                
                  Caswell County
                  
                  
                  
                  X
                
                
                  Catawba County
                  
                  
                  
                  X
                
                
                  Chatham County
                  
                  
                  
                  X
                
                
                  Cherokee County
                  
                  
                  
                  X
                
                
                  Chowan County
                  
                  
                  
                  X
                
                
                  Clay County
                  
                  
                  
                  X
                
                
                  Cleveland County
                  
                  
                  
                  X
                
                
                  Columbus County
                  
                  
                  
                  X
                
                
                  Craven County
                  
                  
                  
                  X
                
                
                  Cumberland County
                  
                  
                  
                  X
                
                
                  Currituck County
                  
                  
                  
                  X
                
                
                  Dare County
                  
                  
                  
                  X
                
                
                  Davidson County
                  
                  
                  
                  X
                
                
                  Davie County
                  
                  
                  
                  X
                
                
                  Duplin County
                  
                  
                  
                  X
                
                
                  Durham County
                  
                  
                  
                  X
                
                
                  Edgecombe County
                  
                  
                  
                  X
                
                
                  Forsyth County
                  
                  
                  
                  X
                
                
                  Franklin County
                  
                  
                  
                  X
                
                
                  Gaston County
                  
                  
                  
                  X
                
                
                  Gates County
                  
                  
                  
                  X
                
                
                  Graham County
                  
                  
                  
                  X
                
                
                  Granville County
                  
                  
                  
                  X
                
                
                  Greene County
                  
                  
                  
                  X
                
                
                  Guilford County
                  
                  
                  
                  X
                
                
                  Halifax County
                  
                  
                  
                  X
                
                
                  Harnett County
                  
                  
                  
                  X
                
                
                  Haywood County
                  
                  
                  
                  X
                
                
                  Henderson County
                  
                  
                  
                  X
                
                
                  Hertford County
                  
                  
                  
                  X
                
                
                  Hoke County
                  
                  
                  
                  X
                
                
                  Hyde County
                  
                  
                  
                  X
                
                
                  Iredell County
                  
                  
                  
                  X
                
                
                  Jackson County
                  
                  
                  
                  X
                
                
                  Johnston County
                  
                  
                  
                  X
                
                
                  Jones County
                  
                  
                  
                  X
                
                
                  Lee County
                  
                  
                  
                  X
                
                
                  Lenoir County
                  
                  
                  
                  X
                
                
                  Lincoln County
                  
                  
                  
                  X
                
                
                  McDowell County
                  
                  
                  
                  X
                
                
                  Macon County
                  
                  
                  
                  X
                
                
                  Madison County
                  
                  
                  
                  X
                
                
                  Martin County
                  
                  
                  
                  X
                
                
                  Mecklenburg County
                  
                  
                  
                  X
                
                
                  Mitchell County
                  
                  
                  
                  X
                
                
                  Montgomery County
                  
                  
                  
                  X
                
                
                  Moore County
                  
                  
                  
                  X
                
                
                  Nash County
                  
                  
                  
                  X
                
                
                  New Hanover County
                  
                  
                  
                  X
                
                
                  Northampton County
                  
                  
                  
                  X
                
                
                  Onslow County
                  
                  
                  
                  X
                
                
                  Orange County
                  
                  
                  
                  X
                
                
                  Pamlico County
                  
                  
                  
                  X
                
                
                  Pasquotank County
                  
                  
                  
                  X
                
                
                  Pender County
                  
                  
                  
                  X
                
                
                  Perquimans County
                  
                  
                  
                  X
                
                
                  Person County
                  
                  
                  
                  X
                
                
                  Pitt County
                  
                  
                  
                  X
                
                
                  Polk County
                  
                  
                  
                  X
                
                
                  Randolph County
                  
                  
                  
                  X
                
                
                  Richmond County
                  
                  
                  
                  X
                
                
                  Robeson County
                  
                  
                  
                  X
                
                
                  Rockingham County
                  
                  
                  
                  X
                
                
                  Rowan County
                  
                  
                  
                  X
                
                
                  Rutherford County
                  
                  
                  
                  X
                
                
                  Sampson County
                  
                  
                  
                  X
                
                
                  Scotland County
                  
                  
                  
                  X
                
                
                  
                  Stanly County
                  
                  
                  
                  X
                
                
                  Stokes County
                  
                  
                  
                  X
                
                
                  Surry County
                  
                  
                  
                  X
                
                
                  Swain County
                  
                  
                  
                  X
                
                
                  Transylvania County
                  
                  
                  
                  X
                
                
                  Tyrrell County
                  
                  
                  
                  X
                
                
                  Union County
                  
                  
                  
                  X
                
                
                  Vance County
                  
                  
                  
                  X
                
                
                  Wake County
                  
                  
                  
                  X
                
                
                  Warren County
                  
                  
                  
                  X
                
                
                  Washington County
                  
                  
                  
                  X
                
                
                  Watauga County
                  
                  
                  
                  X
                
                
                  Wayne County
                  
                  
                  
                  X
                
                
                  Wilkes County
                  
                  
                  
                  X
                
                
                  Wilson County
                  
                  
                  
                  X
                
                
                  Yadkin County
                  
                  
                  
                  X
                
                
                  Yancey County
                  
                  
                  
                  X
                
              
              
                North Carolina—1971 Sulfur Dioxide NAAQS
                [Primary and Secondary]
                
                  Designated area
                  Does not meet primary standards
                  Does not meet secondary standards
                  Cannot be classified
                  Better than national standards
                
                
                  Alamance County
                  
                  
                  
                  X
                
                
                  Alexander County
                  
                  
                  
                  X
                
                
                  Alleghany County
                  
                  
                  
                  X
                
                
                  Anson County
                  
                  
                  
                  X
                
                
                  Ashe County
                  
                  
                  
                  X
                
                
                  Avery County
                  
                  
                  
                  X
                
                
                  Beaufort County
                  
                  
                  
                  X
                
                
                  Bertie County
                  
                  
                  
                  X
                
                
                  Bladen County
                  
                  
                  
                  X
                
                
                  Brunswick County
                  
                  
                  
                  X
                
                
                  Buncombe County
                  
                  
                  
                  X
                
                
                  Burke County
                  
                  
                  
                  X
                
                
                  Cabarrus County
                  
                  
                  
                  X
                
                
                  Caldwell County
                  
                  
                  
                  X
                
                
                  Camden County
                  
                  
                  
                  X
                
                
                  Carteret County
                  
                  
                  
                  X
                
                
                  Caswell County
                  
                  
                  
                  X
                
                
                  Catawba County
                  
                  
                  
                  X
                
                
                  Chatham County
                  
                  
                  
                  X
                
                
                  Cherokee County
                  
                  
                  
                  X
                
                
                  Chowan County
                  
                  
                  
                  X
                
                
                  Clay County
                  
                  
                  
                  X
                
                
                  Cleveland County
                  
                  
                  
                  X
                
                
                  Columbus County
                  
                  
                  
                  X
                
                
                  Craven County
                  
                  
                  
                  X
                
                
                  Cumberland County
                  
                  
                  
                  X
                
                
                  Currituck County
                  
                  
                  
                  X
                
                
                  Dare County
                  
                  
                  
                  X
                
                
                  Davidson County
                  
                  
                  
                  X
                
                
                  Davie County
                  
                  
                  
                  X
                
                
                  Duplin County
                  
                  
                  
                  X
                
                
                  Durham County
                  
                  
                  
                  X
                
                
                  Edgecombe County
                  
                  
                  
                  X
                
                
                  Forsyth County
                  
                  
                  
                  X
                
                
                  Franklin County
                  
                  
                  
                  X
                
                
                  Gaston County
                  
                  
                  
                  X
                
                
                  Gates County
                  
                  
                  
                  X
                
                
                  Graham County
                  
                  
                  
                  X
                
                
                  Granville County
                  
                  
                  
                  X
                
                
                  Greene County
                  
                  
                  
                  X
                
                
                  Guilford County
                  
                  
                  
                  X
                
                
                  Halifax County
                  
                  
                  
                  X
                
                
                  Harnett County
                  
                  
                  
                  X
                
                
                  
                  Haywood County
                  
                  
                  
                  X
                
                
                  Henderson County
                  
                  
                  
                  X
                
                
                  Hertford County
                  
                  
                  
                  X
                
                
                  Hoke County
                  
                  
                  
                  X
                
                
                  Hyde County
                  
                  
                  
                  X
                
                
                  Iredell County
                  
                  
                  
                  X
                
                
                  Jackson County
                  
                  
                  
                  X
                
                
                  Johnston County
                  
                  
                  
                  X
                
                
                  Jones County
                  
                  
                  
                  X
                
                
                  Lee County
                  
                  
                  
                  X
                
                
                  Lenoir County
                  
                  
                  
                  X
                
                
                  Lincoln County
                  
                  
                  
                  X
                
                
                  McDowell County
                  
                  
                  
                  X
                
                
                  Macon County
                  
                  
                  
                  X
                
                
                  Madison County
                  
                  
                  
                  X
                
                
                  Martin County
                  
                  
                  
                  X
                
                
                  Mecklenburg County
                  
                  
                  
                  X
                
                
                  Mitchell County
                  
                  
                  
                  X
                
                
                  Montgomery County
                  
                  
                  
                  X
                
                
                  Moore County
                  
                  
                  
                  X
                
                
                  Nash County
                  
                  
                  
                  X
                
                
                  New Hanover County
                  
                  
                  
                  X
                
                
                  Northampton County
                  
                  
                  
                  X
                
                
                  Onslow County
                  
                  
                  
                  X
                
                
                  Orange County
                  
                  
                  
                  X
                
                
                  Pamlico County
                  
                  
                  
                  X
                
                
                  Pasquotank County
                  
                  
                  
                  X
                
                
                  Pender County
                  
                  
                  
                  X
                
                
                  Perquimans County
                  
                  
                  
                  X
                
                
                  Person County
                  
                  
                  
                  X
                
                
                  Pitt County
                  
                  
                  
                  X
                
                
                  Polk County
                  
                  
                  
                  X
                
                
                  Randolph County
                  
                  
                  
                  X
                
                
                  Richmond County
                  
                  
                  
                  X
                
                
                  Robeson County
                  
                  
                  
                  X
                
                
                  Rockingham County
                  
                  
                  
                  X
                
                
                  Rowan County
                  
                  
                  
                  X
                
                
                  Rutherford County
                  
                  
                  
                  X
                
                
                  Sampson County
                  
                  
                  
                  X
                
                
                  Scotland County
                  
                  
                  
                  X
                
                
                  Stanly County
                  
                  
                  
                  X
                
                
                  Stokes County
                  
                  
                  
                  X
                
                
                  Surry County
                  
                  
                  
                  X
                
                
                  Swain County
                  
                  
                  
                  X
                
                
                  Transylvania County
                  
                  
                  
                  X
                
                
                  Tyrrell County
                  
                  
                  
                  X
                
                
                  Union County
                  
                  
                  
                  X
                
                
                  Vance County
                  
                  
                  
                  X
                
                
                  Wake County
                  
                  
                  
                  X
                
                
                  Warren County
                  
                  
                  
                  X
                
                
                  Washington County
                  
                  
                  
                  X
                
                
                  Watauga County
                  
                  
                  
                  X
                
                
                  Wayne County
                  
                  
                  
                  X
                
                
                  Wilkes County
                  
                  
                  
                  X
                
                
                  Wilson County
                  
                  
                  
                  X
                
                
                  Yadkin County
                  
                  
                  
                  X
                
                
                  Yancey County
                  
                  
                  
                  X
                
              
              
                North Carolina—2010 Sulfur Dioxide NAAQS
                [Primary]
                
                  Designated area
                  Designation
                  Date 1
                  
                  Type
                
                
                  Brunswick County, NC 2
                  
                  9/12/16
                  Unclassifiable.
                
                
                  
                  Brunswick County
                
                
                  Lockwood Folly Township, Northwest Township, Shallotte Township, Smithville Township, Town Creek Township, Waccamaw Township
                
                
                  Rest of State: 3
                  
                
                
                  Alamance County
                  
                  Attainment/Unclassifiable.
                
                
                  Each Individual Township
                
                
                  Alexander County
                  
                  Attainment/Unclassifiable.
                
                
                  Each Individual Township
                
                
                  Alleghany County
                  
                  Attainment/Unclassifiable.
                
                
                  Each Individual Township
                
                
                  Anson County
                  
                  Attainment/Unclassifiable.
                
                
                  Each Individual Township
                
                
                  Ashe County
                  
                  Attainment/Unclassifiable.
                
                
                  Each Individual Township
                
                
                  Avery County
                  
                  Attainment/Unclassifiable.
                
                
                  Each Individual Township
                
                
                  Beaufort County
                  
                  Attainment/Unclassifiable.
                
                
                  Each Individual Township
                
                
                  Bertie County
                  
                  Attainment/Unclassifiable.
                
                
                  Each Individual Township
                
                
                  Bladen County
                  
                  Attainment/Unclassifiable.
                
                
                  Each Individual Township
                
                
                  Buncombe County (part) 4
                  
                  
                  Attainment/Unclassifiable.
                
                
                  All Townships except Limestone Township
                
                
                  Burke County
                  
                  Attainment/Unclassifiable.
                
                
                  Each Individual Township
                
                
                  Cabarrus County
                  
                  Attainment/Unclassifiable.
                
                
                  Each Individual Township
                
                
                  Caldwell County
                  
                  Attainment/Unclassifiable.
                
                
                  Each Individual Township
                
                
                  Camden County
                  
                  Attainment/Unclassifiable.
                
                
                  Each Individual Township
                
                
                  Carteret County
                  
                  Attainment/Unclassifiable.
                
                
                  Each Individual Township
                
                
                  Caswell County
                  
                  Attainment/Unclassifiable.
                
                
                  Each Individual Township
                
                
                  Catawba County
                  
                  Attainment/Unclassifiable.
                
                
                  Each Individual Township
                
                
                  Chatham County
                  
                  Attainment/Unclassifiable.
                
                
                  Each Individual Township
                
                
                  Cherokee County
                  
                  Attainment/Unclassifiable.
                
                
                  Each Individual Township
                
                
                  Chowan County
                  
                  Attainment/Unclassifiable.
                
                
                  Each Individual Township
                
                
                  Clay County
                  
                  Attainment/Unclassifiable.
                
                
                  Each Individual Township
                
                
                  Cleveland County
                  
                  Attainment/Unclassifiable.
                
                
                  Each Individual Township
                
                
                  Columbus County
                  
                  Attainment/Unclassifiable.
                
                
                  Each Individual Township
                
                
                  Craven County
                  
                  Attainment/Unclassifiable.
                
                
                  Each Individual Township
                
                
                  Cumberland County
                  
                  Attainment/Unclassifiable.
                
                
                  Each Individual Township
                
                
                  Currituck County
                  
                  Attainment/Unclassifiable.
                
                
                  Each Individual Township
                
                
                  Dare County
                  
                  Attainment/Unclassifiable.
                
                
                  Each Individual Township
                
                
                  Davidson County
                  
                  Attainment/Unclassifiable.
                
                
                  Each Individual Township
                
                
                  Davie County
                  
                  Attainment/Unclassifiable.
                
                
                  Each Individual Township
                
                
                  Duplin County
                  
                  Attainment/Unclassifiable.
                
                
                  Each Individual Township
                
                
                  Durham County
                  
                  Attainment/Unclassifiable.
                
                
                  Each Individual Township
                
                
                  Edgecombe County
                  
                  Attainment/Unclassifiable.
                
                
                  Each Individual Township
                
                
                  Forsyth County
                  
                  Attainment/Unclassifiable.
                
                
                  
                  Each Individual Township
                
                
                  Franklin County
                  
                  Attainment/Unclassifiable.
                
                
                  Each Individual Township
                
                
                  Gaston County
                  
                  Attainment/Unclassifiable.
                
                
                  Each Individual Township
                
                
                  Gates County
                  
                  Attainment/Unclassifiable.
                
                
                  Each Individual Township
                
                
                  Graham County
                  
                  Attainment/Unclassifiable.
                
                
                  Each Individual Township
                
                
                  Granville County
                  
                  Attainment/Unclassifiable.
                
                
                  Each Individual Township
                
                
                  Greene County
                  
                  Attainment/Unclassifiable.
                
                
                  Each Individual Township
                
                
                  Guilford County
                  
                  Attainment/Unclassifiable.
                
                
                  Each Individual Township
                
                
                  Halifax County
                  
                  Attainment/Unclassifiable.
                
                
                  Each Individual Township
                
                
                  Harnett County
                  
                  Attainment/Unclassifiable.
                
                
                  Each Individual Township
                
                
                  Haywood County (part) 4
                  
                  
                  Attainment/Unclassifiable.
                
                
                  All Townships except Beaverdam Township
                
                
                  Henderson County
                  
                  Attainment/Unclassifiable.
                
                
                  Each Individual Township
                
                
                  Hertford County
                  
                  Attainment/Unclassifiable.
                
                
                  Each Individual Township
                
                
                  Hoke County
                  
                  Attainment/Unclassifiable.
                
                
                  Each Individual Township
                
                
                  Hyde County
                  
                  Attainment/Unclassifiable.
                
                
                  Each Individual Township
                
                
                  Iredell County
                  
                  Attainment/Unclassifiable.
                
                
                  Each Individual Township
                
                
                  Jackson County
                  
                  Attainment/Unclassifiable.
                
                
                  Each Individual Township
                
                
                  Johnston County
                  
                  Attainment/Unclassifiable.
                
                
                  Each Individual Township
                
                
                  Jones County
                  
                  Attainment/Unclassifiable.
                
                
                  Each Individual Township
                
                
                  Lee County
                  
                  Attainment/Unclassifiable.
                
                
                  Each Individual Township
                
                
                  Lenoir County
                  
                  Attainment/Unclassifiable.
                
                
                  Each Individual Township
                
                
                  Lincoln County
                  
                  Attainment/Unclassifiable.
                
                
                  Each Individual Township
                
                
                  McDowell County
                  
                  Attainment/Unclassifiable.
                
                
                  Each Individual Township
                
                
                  Macon County
                  
                  Attainment/Unclassifiable.
                
                
                  Each Individual Township
                
                
                  Madison County
                  
                  Attainment/Unclassifiable.
                
                
                  Each Individual Township
                
                
                  Martin County
                  
                  Attainment/Unclassifiable.
                
                
                  Each Individual Township
                
                
                  Mecklenburg County
                  
                  Attainment/Unclassifiable.
                
                
                  Each Individual Township
                
                
                  Mitchell County
                  
                  Attainment/Unclassifiable.
                
                
                  Each Individual Township
                
                
                  Montgomery County
                  
                  Attainment/Unclassifiable.
                
                
                  Each Individual Township
                
                
                  Moore County
                  
                  Attainment/Unclassifiable.
                
                
                  Each Individual Township
                
                
                  Nash County
                  
                  Attainment/Unclassifiable.
                
                
                  Each Individual Township
                
                
                  New Hanover County
                  
                  Attainment/Unclassifiable.
                
                
                  Each Individual Township
                
                
                  Northampton County
                  
                  Attainment/Unclassifiable.
                
                
                  Each Individual Township
                
                
                  Onslow County
                  
                  Attainment/Unclassifiable.
                
                
                  Each Individual Township
                
                
                  Orange County
                  
                  Attainment/Unclassifiable.
                
                
                  Each Individual Township
                
                
                  Pamlico County
                  
                  Attainment/Unclassifiable.
                
                
                  
                  Each Individual Township
                
                
                  Pasquotank County
                  
                  Attainment/Unclassifiable.
                
                
                  Each Individual Township
                
                
                  Pender County
                  
                  Attainment/Unclassifiable.
                
                
                  Each Individual Township
                
                
                  Perquimans County
                  
                  Attainment/Unclassifiable.
                
                
                  Each Individual Township
                
                
                  Person County (part) 4
                  
                  
                  Attainment/Unclassifiable.
                
                
                  All Townships except Cunningham Township
                
                
                  Pitt County
                  
                  Attainment/Unclassifiable.
                
                
                  Each Individual Township
                
                
                  Polk County
                  
                  Attainment/Unclassifiable.
                
                
                  Each Individual Township
                
                
                  Randolph County
                  
                  Attainment/Unclassifiable.
                
                
                  Each Individual Township
                
                
                  Richmond County
                  
                  Attainment/Unclassifiable.
                
                
                  Each Individual Township
                
                
                  Robeson County
                  
                  Attainment/Unclassifiable.
                
                
                  Each Individual Township
                
                
                  Rockingham County
                  
                  Attainment/Unclassifiable.
                
                
                  Each Individual Township
                
                
                  Rowan County
                  
                  Attainment/Unclassifiable.
                
                
                  Each Individual Township
                
                
                  Rutherford County
                  
                  Attainment/Unclassifiable.
                
                
                  Each Individual Township
                
                
                  Sampson County
                  
                  Attainment/Unclassifiable.
                
                
                  Each Individual Township
                
                
                  Scotland County
                  
                  Attainment/Unclassifiable.
                
                
                  Each Individual Township
                
                
                  Stanly County
                  
                  Attainment/Unclassifiable.
                
                
                  Each Individual Township
                
                
                  Stokes County
                  
                  Attainment/Unclassifiable.
                
                
                  Each Individual Township
                
                
                  Surry County
                  
                  Attainment/Unclassifiable.
                
                
                  Each Individual Township
                
                
                  Swain County
                  
                  Attainment/Unclassifiable.
                
                
                  Each Individual Township
                
                
                  Transylvania County
                  
                  Attainment/Unclassifiable.
                
                
                  Each Individual Township
                
                
                  Tyrrell County
                  
                  Attainment/Unclassifiable.
                
                
                  Each Individual Township
                
                
                  Union County
                  
                  Attainment/Unclassifiable.
                
                
                  Each Individual Township
                
                
                  Vance County
                  
                  Attainment/Unclassifiable.
                
                
                  Each Individual Township
                
                
                  Wake County
                  
                  Attainment/Unclassifiable.
                
                
                  Each Individual Township
                
                
                  Warren County
                  
                  Attainment/Unclassifiable.
                
                
                  Each Individual Township
                
                
                  Washington County
                  
                  Attainment/Unclassifiable.
                
                
                  Each Individual Township
                
                
                  Watauga County
                  
                  Attainment/Unclassifiable.
                
                
                  Each Individual Township
                
                
                  Wayne County
                  
                  Attainment/Unclassifiable.
                
                
                  Each Individual Township
                
                
                  Wilkes County
                  
                  Attainment/Unclassifiable.
                
                
                  Each Individual Township
                
                
                  Wilson County
                  
                  Attainment/Unclassifiable.
                
                
                  Each Individual Township
                
                
                  Yadkin County
                  
                  Attainment/Unclassifiable.
                
                
                  Each Individual Township
                
                
                  Yancey County
                  
                  Attainment/Unclassifiable.
                
                
                  Each Individual Township
                
                
                  1 This date is April 9, 2018, unless otherwise noted.
                
                  2 Excludes Indian country located in each area, if any, unless otherwise specified.
                

                  3 Includes any Indian country in each county or area, unless otherwise specified. EPA is not determining the boundaries of any area of Indian country in this table, including any area of Indian country located in the larger designation area. The inclusion of any Indian country in the designation area is not a determination that the state has regulatory authority under the Clean Air Act for such Indian country.
                
                
                  4 The remaining portions of Buncombe, Haywood, and Person Counties will be designated by December 31, 2020.
              
              
                North Carolina—Carbon Monoxide
                
                  Designated Area
                  Designation
                  Date 1
                  
                  Type
                  Classification
                  Date 1
                  
                  Type
                
                
                  Winston-Salem Area
                
                
                  Forsyth County
                  11/7/94
                
                
                  Statewide
                  
                  Unclassifiable/Attainment
                
                
                  Alamance County
                
                
                  Alexander County
                
                
                  Alleghany County
                
                
                  Anson County
                
                
                  Ashe County
                
                
                  Avery County
                
                
                  Beaufort County
                
                
                  Bertie County
                
                
                  Bladen County
                
                
                  Brunswick County
                
                
                  Buncombe County
                
                
                  Burke County
                
                
                  Cabarrus County
                
                
                  Caldwell County
                
                
                  Camden County
                
                
                  Carteret County
                
                
                  Caswell County
                
                
                  Catawba County
                
                
                  Chatham County
                
                
                  Cherokee County
                
                
                  Chowan County
                
                
                  Clay County
                
                
                  Cleveland County
                
                
                  Columbus County
                
                
                  Craven County
                
                
                  Cumberland County
                
                
                  Currituck County
                
                
                  Dare County
                
                
                  Davidson County
                
                
                  Davie County
                
                
                  Duplin County
                
                
                  Durham County
                  9/18/95
                
                
                  Edgecombe County
                
                
                  Franklin County
                
                
                  Gaston County
                
                
                  Gates County
                
                
                  Graham County
                
                
                  Granville County
                
                
                  Greene County
                
                
                  Guilford County
                
                
                  Halifax County
                
                
                  Harnett County
                
                
                  Haywood County
                
                
                  Henderson County
                
                
                  Hertford County
                
                
                  Hoke County
                
                
                  Hyde County
                
                
                  Iredell County
                
                
                  Jackson County
                
                
                  Johnston County
                
                
                  Jones County
                
                
                  Lee County
                
                
                  Lenoir County
                
                
                  Lincoln County
                
                
                  Macon County
                
                
                  Madison County
                
                
                  Martin County
                
                
                  McDowell County
                
                
                  Mecklenburg County
                  9/18/95
                
                
                  Mitchell County
                
                
                  Montgomery County
                
                
                  Moore County
                
                
                  Nash County
                
                
                  New Hanover County
                
                
                  Northampton County
                
                
                  
                  Onslow County
                
                
                  Orange County
                
                
                  Pamlico County
                
                
                  Pasquotank County
                
                
                  Pender County
                
                
                  Perquimans County
                
                
                  Person County
                
                
                  Pitt County
                
                
                  Polk County
                
                
                  Randolph County
                
                
                  Richmond County
                
                
                  Robeson County
                
                
                  Rockingham County
                
                
                  Rowan County
                
                
                  Rutherford County
                
                
                  Sampson County
                
                
                  Scotland County
                
                
                  Stanly County
                
                
                  Stokes County
                
                
                  Surry County
                
                
                  Swain County
                
                
                  Transylvania County
                
                
                  Tyrrell County
                
                
                  Union County
                
                
                  Vance County
                
                
                  Wake County
                  9/18/95
                
                
                  Warren County
                
                
                  Washington County
                
                
                  Watauga County
                
                
                  Wayne County
                
                
                  Wilkes County
                
                
                  Wilson County
                
                
                  Yadkin County
                
                
                  Yancey County
                
                
                  1 This date is November 15, 1990, unless otherwise noted.
              
              
                North Carolina—Ozone (1-Hour Standard)2
                
                
                  Designated area
                  Designation
                  Date 1
                  
                  Type
                  Classification
                  Date 1
                  
                  Type
                
                
                  Statewide
                  
                  Unclassifiable/Attainment
                
                
                  Alamance County
                
                
                  Alexander County
                
                
                  Alleghany County
                
                
                  Anson County
                
                
                  Ashe County
                
                
                  Avery County
                
                
                  Beaufort County
                
                
                  Bertie County
                
                
                  Bladen County
                
                
                  Brunswick County
                
                
                  Buncombe County
                
                
                  Burke County
                
                
                  Cabarrus County
                
                
                  Caldwell County
                
                
                  Camden County
                
                
                  Carteret County
                
                
                  Caswell County
                
                
                  Catawba County
                
                
                  Chatham County
                
                
                  Cherokee County
                
                
                  Chowan County
                
                
                  Clay County
                
                
                  Cleveland County
                
                
                  Columbus County
                
                
                  Craven County
                
                
                  Cumberland County
                
                
                  Currituck County
                
                
                  
                  Dare County
                
                
                  Davidson County
                
                
                  Davie County
                
                
                  Durham County
                
                
                  Duplin County
                
                
                  Edgecombe County
                
                
                  Forsyth County
                
                
                  Franklin County
                
                
                  Gaston County
                
                
                  Gates County
                
                
                  Graham County
                
                
                  Granville County
                
                
                  Greene County
                
                
                  Guilford County
                
                
                  Halifax County
                
                
                  Harnett County
                
                
                  Haywood County
                
                
                  Henderson County
                
                
                  Hertford County
                
                
                  Hoke County
                
                
                  Hyde County
                
                
                  Iredell County
                
                
                  Jackson County
                
                
                  Johnston County
                
                
                  Jones County
                
                
                  Lee County
                
                
                  Lenoir County
                
                
                  Lincoln County
                
                
                  McDowell County
                
                
                  Macon County
                
                
                  Madison County
                
                
                  Martin County
                
                
                  Mecklenburg County
                
                
                  Mitchell County
                
                
                  Montgomery County
                
                
                  Moore County
                
                
                  Nash County
                
                
                  New Hanover County
                
                
                  Northhampton County
                
                
                  Onslow County
                
                
                  Orange County
                
                
                  Pamlico County
                
                
                  Pasquotank County
                
                
                  Pender County
                
                
                  Perquimans County
                
                
                  Person County
                
                
                  Pitt County
                
                
                  Polk County
                
                
                  Randolph County
                
                
                  Richmond County
                
                
                  Robeson County
                
                
                  Rockingham County
                
                
                  Rowan County
                
                
                  Rutherford County
                
                
                  Sampson County
                
                
                  Scotland County
                
                
                  Stanly County
                
                
                  Stokes County
                
                
                  Surry County
                
                
                  Swain County
                
                
                  Transylvania County
                
                
                  Tyrrell County
                
                
                  Union County
                
                
                  Vance County
                
                
                  Wake County
                
                
                  Warren County
                
                
                  Washington County
                
                
                  Watauga County
                
                
                  Wayne County
                
                
                  Wilkes County
                
                
                  
                  Wilson County
                
                
                  Yadkin County
                
                
                  Yancey County
                
                
                  1 This date is October 18, 2000, unless otherwise noted.
                
                  2 The 1-hour ozone standard is revoked effective June 15, 2005 for all areas in North Carolina except the Cumberland Co. (Fayetteville), Triad (Greensboro-Winston-Salem-High Point), and Unifour (Hickory-Morgantown-Lenoir areas where it is revoked effective April 15, 2009.
              
              
                North Carolina—1997 Annual PM2.5NAAQS
                [Primary and Secondary]
                
                  Designated area
                  Designation a
                  
                  Date 1
                  
                  Type
                  Classification
                  Date 2
                  
                  Type
                
                
                  Greensboro-Winston Salem-High Point, NC:
                
                
                  Davidson County
                  12/19/11
                  Attainment.
                
                
                  Guilford County
                  12/19/11
                  Attainment.
                
                
                  Hickory-Morganton-Lenoir, NC:
                
                
                  Catawba County
                  12/19/11
                  Attainment.
                
                
                  Rest of State:
                
                
                  Alamance County
                  
                  Unclassifiable/Attainment.
                
                
                  Alexander County
                  
                  Unclassifiable/Attainment.
                
                
                  Alleghany County
                  
                  Unclassifiable/Attainment.
                
                
                  Anson County
                  
                  Unclassifiable/Attainment.
                
                
                  Ashe County
                  
                  Unclassifiable/Attainment.
                
                
                  Avery County
                  
                  Unclassifiable/Attainment.
                
                
                  Beaufort County
                  
                  Unclassifiable/Attainment.
                
                
                  Bertie County
                  
                  Unclassifiable/Attainment.
                
                
                  Bladen County
                  
                  Unclassifiable/Attainment.
                
                
                  Brunswick County
                  
                  Unclassifiable/Attainment.
                
                
                  Buncombe County
                  
                  Unclassifiable/Attainment.
                
                
                  Burke County
                  
                  Unclassifiable/Attainment.
                
                
                  Cabarrus County
                  
                  Unclassifiable/Attainment.
                
                
                  Caldwell County
                  
                  Unclassifiable/Attainment.
                
                
                  Camden County
                  
                  Unclassifiable/Attainment.
                
                
                  Carteret County
                  
                  Unclassifiable/Attainment.
                
                
                  Caswell County
                  
                  Unclassifiable/Attainment.
                
                
                  Catawba County
                  
                  Unclassifiable/Attainment.
                
                
                  Chatham County
                  
                  Unclassifiable/Attainment.
                
                
                  Cherokee County
                  
                  Unclassifiable/Attainment.
                
                
                  Chowan County
                  
                  Unclassifiable/Attainment.
                
                
                  Clay County
                  
                  Unclassifiable/Attainment.
                
                
                  Cleveland County
                  
                  Unclassifiable/Attainment.
                
                
                  Columbus County
                  
                  Unclassifiable/Attainment.
                
                
                  Craven County
                  
                  Unclassifiable/Attainment.
                
                
                  Cumberland County
                  
                  Unclassifiable/Attainment.
                
                
                  Currituck County
                  
                  Unclassifiable/Attainment.
                
                
                  Dare County
                  
                  Unclassifiable/Attainment.
                
                
                  Davidson County
                  
                  Unclassifiable/Attainment.
                
                
                  Davie County
                  
                  Unclassifiable/Attainment.
                
                
                  Duplin County
                  
                  Unclassifiable/Attainment.
                
                
                  Durham County
                  
                  Unclassifiable/Attainment.
                
                
                  Edgecombe County
                  
                  Unclassifiable/Attainment.
                
                
                  Forsyth County
                  
                  Unclassifiable/Attainment.
                
                
                  Franklin County
                  
                  Unclassifiable/Attainment.
                
                
                  Gaston County
                  
                  Unclassifiable/Attainment.
                
                
                  Gates County
                  
                  Unclassifiable/Attainment.
                
                
                  Graham County
                  
                  Unclassifiable/Attainment.
                
                
                  Granville County
                  
                  Unclassifiable/Attainment.
                
                
                  Greene County
                  
                  Unclassifiable/Attainment.
                
                
                  Guilford County
                  
                  Unclassifiable/Attainment.
                
                
                  Halifax County
                  
                  Unclassifiable/Attainment.
                
                
                  Harnett County
                  
                  Unclassifiable/Attainment.
                
                
                  Haywood County
                  
                  Unclassifiable/Attainment.
                
                
                  Henderson County
                  
                  Unclassifiable/Attainment.
                
                
                  Hertford County
                  
                  Unclassifiable/Attainment.
                
                
                  Hoke County
                  
                  Unclassifiable/Attainment.
                
                
                  Hyde County
                  
                  Unclassifiable/Attainment.
                
                
                  
                  Iredell County
                  
                  Unclassifiable/Attainment.
                
                
                  Jackson County
                  
                  Unclassifiable/Attainment.
                
                
                  Johnston County
                  
                  Unclassifiable/Attainment.
                
                
                  Jones County
                  
                  Unclassifiable/Attainment.
                
                
                  Lee County
                  
                  Unclassifiable/Attainment.
                
                
                  Lenoir County
                  
                  Unclassifiable/Attainment.
                
                
                  Lincoln County
                  
                  Unclassifiable/Attainment.
                
                
                  McDowell County
                  
                  Unclassifiable/Attainment.
                
                
                  Macon County
                  
                  Unclassifiable/Attainment.
                
                
                  Madison County
                  
                  Unclassifiable/Attainment.
                
                
                  Martin County
                  
                  Unclassifiable/Attainment.
                
                
                  Mecklenburg County
                  
                  Unclassifiable/Attainment.
                
                
                  Mitchell County
                  
                  Unclassifiable/Attainment.
                
                
                  Montgomery County
                  
                  Unclassifiable/Attainment.
                
                
                  Moore County
                  
                  Unclassifiable/Attainment.
                
                
                  Nash County
                  
                  Unclassifiable/Attainment.
                
                
                  New Hanover County
                  
                  Unclassifiable/Attainment.
                
                
                  Northampton County
                  
                  Unclassifiable/Attainment.
                
                
                  Onslow County
                  
                  Unclassifiable/Attainment.
                
                
                  Orange County
                  
                  Unclassifiable/Attainment.
                
                
                  Pamlico County
                  
                  Unclassifiable/Attainment.
                
                
                  Pasquotank County
                  
                  Unclassifiable/Attainment.
                
                
                  Pender County
                  
                  Unclassifiable/Attainment.
                
                
                  Perquimans County
                  
                  Unclassifiable/Attainment.
                
                
                  Person County
                  
                  Unclassifiable/Attainment.
                
                
                  Pitt County
                  
                  Unclassifiable/Attainment.
                
                
                  Polk County
                  
                  Unclassifiable/Attainment.
                
                
                  Randolph County
                  
                  Unclassifiable/Attainment.
                
                
                  Richmond County
                  
                  Unclassifiable/Attainment.
                
                
                  Robeson County
                  
                  Unclassifiable/Attainment.
                
                
                  Rockingham County
                  
                  Unclassifiable/Attainment.
                
                
                  Rowan County
                  
                  Unclassifiable/Attainment.
                
                
                  Rutherford County
                  
                  Unclassifiable/Attainment.
                
                
                  Sampson County
                  
                  Unclassifiable/Attainment.
                
                
                  Scotland County
                  
                  Unclassifiable/Attainment.
                
                
                  Stanly County
                  
                  Unclassifiable/Attainment.
                
                
                  Stokes County
                  
                  Unclassifiable/Attainment.
                
                
                  Surry County
                  
                  Unclassifiable/Attainment.
                
                
                  Swain County
                  
                  Unclassifiable/Attainment.
                
                
                  Transylvania County
                  
                  Unclassifiable/Attainment.
                
                
                  Tyrrell County
                  
                  Unclassifiable/Attainment.
                
                
                  Union County
                  
                  Unclassifiable/Attainment.
                
                
                  Vance County
                  
                  Unclassifiable/Attainment.
                
                
                  Wake County
                  
                  Unclassifiable/Attainment.
                
                
                  Warren County
                  
                  Unclassifiable/Attainment.
                
                
                  Washington County
                  
                  Unclassifiable/Attainment.
                
                
                  Watauga County
                  
                  Unclassifiable/Attainment.
                
                
                  Wayne County
                  
                  Unclassifiable/Attainment.
                
                
                  Wilkes County
                  
                  Unclassifiable/Attainment.
                
                
                  Wilson County
                  
                  Unclassifiable/Attainment.
                
                
                  Yadkin County
                  
                  Unclassifiable/Attainment.
                
                
                  Yancey County
                  
                  Unclassifiable/Attainment.
                
                
                  a Includes Indian Country located in each county or area, except as otherwise specified.
                
                  1 This date is 30 days after November 13, 2009, unless otherwise noted.
              
              
                North Carolina—2012 Annual PM2.5 NAAQS
                [Primary]
                
                  Designated area 1
                  
                  Designation
                  Date 2
                  
                  Type
                  Classification
                  Date 2
                  
                  Type
                
                
                  Statewide:
                
                
                  Alamance County
                  
                  Unclassifiable/Attainment
                
                
                  Alexander County
                  
                  Unclassifiable/Attainment
                
                
                  Alleghany County
                  
                  Unclassifiable/Attainment
                
                
                  Anson County
                  
                  Unclassifiable/Attainment
                
                
                  Ashe County
                  
                  Unclassifiable/Attainment
                
                
                  
                  Avery County
                  
                  Unclassifiable/Attainment
                
                
                  Beaufort County
                  
                  Unclassifiable/Attainment
                
                
                  Bertie County
                  
                  Unclassifiable/Attainment
                
                
                  Bladen County
                  
                  Unclassifiable/Attainment
                
                
                  Brunswick County
                  
                  Unclassifiable/Attainment
                
                
                  Buncombe County
                  
                  Unclassifiable/Attainment
                
                
                  Burke County
                  
                  Unclassifiable/Attainment
                
                
                  Cabarrus County
                  
                  Unclassifiable/Attainment
                
                
                  Caldwell County
                  
                  Unclassifiable/Attainment
                
                
                  Camden County
                  
                  Unclassifiable/Attainment
                
                
                  Carteret County
                  
                  Unclassifiable/Attainment
                
                
                  Caswell County
                  
                  Unclassifiable/Attainment
                
                
                  Catawba County
                  
                  Unclassifiable/Attainment
                
                
                  Chatham County
                  
                  Unclassifiable/Attainment
                
                
                  Cherokee County
                  
                  Unclassifiable/Attainment
                
                
                  Chowan County
                  
                  Unclassifiable/Attainment
                
                
                  Clay County
                  
                  Unclassifiable/Attainment
                
                
                  Cleveland County
                  
                  Unclassifiable/Attainment
                
                
                  Columbus County
                  
                  Unclassifiable/Attainment
                
                
                  Craven County
                  
                  Unclassifiable/Attainment
                
                
                  Cumberland County
                  
                  Unclassifiable/Attainment
                
                
                  Currituck County
                  
                  Unclassifiable/Attainment
                
                
                  Dare County
                  
                  Unclassifiable/Attainment
                
                
                  Davidson County
                  
                  Unclassifiable/Attainment
                
                
                  Davie County
                  
                  Unclassifiable/Attainment
                
                
                  Duplin County
                  
                  Unclassifiable/Attainment
                
                
                  Durham County
                  
                  Unclassifiable/Attainment
                
                
                  Edgecombe County
                  
                  Unclassifiable/Attainment
                
                
                  Forsyth County
                  
                  Unclassifiable/Attainment
                
                
                  Franklin County
                  
                  Unclassifiable/Attainment
                
                
                  Gaston County
                  
                  Unclassifiable/Attainment
                
                
                  Gates County
                  
                  Unclassifiable/Attainment
                
                
                  Graham County
                  
                  Unclassifiable/Attainment
                
                
                  Granville County
                  
                  Unclassifiable/Attainment
                
                
                  Greene County
                  
                  Unclassifiable/Attainment
                
                
                  Guilford County
                  
                  Unclassifiable/Attainment
                
                
                  Halifax County
                  
                  Unclassifiable/Attainment
                
                
                  Harnett County
                  
                  Unclassifiable/Attainment
                
                
                  Haywood County
                  
                  Unclassifiable/Attainment
                
                
                  Henderson County
                  
                  Unclassifiable/Attainment
                
                
                  Hertford County
                  
                  Unclassifiable/Attainment
                
                
                  Hoke County
                  
                  Unclassifiable/Attainment
                
                
                  Hyde County
                  
                  Unclassifiable/Attainment
                
                
                  Iredell County
                  
                  Unclassifiable/Attainment
                
                
                  Jackson County
                  
                  Unclassifiable/Attainment
                
                
                  Johnston County
                  
                  Unclassifiable/Attainment
                
                
                  Jones County
                  
                  Unclassifiable/Attainment
                
                
                  Lee County
                  
                  Unclassifiable/Attainment
                
                
                  Lenoir County
                  
                  Unclassifiable/Attainment
                
                
                  Lincoln County
                  
                  Unclassifiable/Attainment
                
                
                  McDowell County
                  
                  Unclassifiable/Attainment
                
                
                  Macon County
                  
                  Unclassifiable/Attainment
                
                
                  Madison County
                  
                  Unclassifiable/Attainment
                
                
                  Martin County
                  
                  Unclassifiable/Attainment
                
                
                  Mecklenburg County
                  
                  Unclassifiable/Attainment
                
                
                  Mitchell County
                  
                  Unclassifiable/Attainment
                
                
                  Montgomery County
                  
                  Unclassifiable/Attainment
                
                
                  Moore County
                  
                  Unclassifiable/Attainment
                
                
                  Nash County
                  
                  Unclassifiable/Attainment
                
                
                  New Hanover County
                  
                  Unclassifiable/Attainment
                
                
                  Northampton County
                  
                  Unclassifiable/Attainment
                
                
                  Onslow County
                  
                  Unclassifiable/Attainment
                
                
                  Orange County
                  
                  Unclassifiable/Attainment
                
                
                  Pamlico County
                  
                  Unclassifiable/Attainment
                
                
                  Pasquotank County
                  
                  Unclassifiable/Attainment
                
                
                  Pender County
                  
                  Unclassifiable/Attainment
                
                
                  Perquimans County
                  
                  Unclassifiable/Attainment
                
                
                  Person County
                  
                  Unclassifiable/Attainment
                
                
                  Pitt County
                  
                  Unclassifiable/Attainment
                
                
                  
                  Polk County
                  
                  Unclassifiable/Attainment
                
                
                  Randolph County
                  
                  Unclassifiable/Attainment
                
                
                  Richmond County
                  
                  Unclassifiable/Attainment
                
                
                  Robeson County
                  
                  Unclassifiable/Attainment
                
                
                  Rockingham County
                  
                  Unclassifiable/Attainment
                
                
                  Rowan County
                  
                  Unclassifiable/Attainment
                
                
                  Rutherford County
                  
                  Unclassifiable/Attainment
                
                
                  Sampson County
                  
                  Unclassifiable/Attainment
                
                
                  Scotland County
                  
                  Unclassifiable/Attainment
                
                
                  Stanly County
                  
                  Unclassifiable/Attainment
                
                
                  Stokes County
                  
                  Unclassifiable/Attainment
                
                
                  Surry County
                  
                  Unclassifiable/Attainment
                
                
                  Swain County
                  
                  Unclassifiable/Attainment
                
                
                  Transylvania County
                  
                  Unclassifiable/Attainment
                
                
                  Tyrrell County
                  
                  Unclassifiable/Attainment
                
                
                  Union County
                  
                  Unclassifiable/Attainment
                
                
                  Vance County
                  
                  Unclassifiable/Attainment
                
                
                  Wake County
                  
                  Unclassifiable/Attainment
                
                
                  Warren County
                  
                  Unclassifiable/Attainment
                
                
                  Washington County
                  
                  Unclassifiable/Attainment
                
                
                  Watauga County
                  
                  Unclassifiable/Attainment
                
                
                  Wayne County
                  
                  Unclassifiable/Attainment
                
                
                  Wilkes County
                  
                  Unclassifiable/Attainment
                
                
                  Wilson County
                  
                  Unclassifiable/Attainment
                
                
                  Yadkin County
                  
                  Unclassifiable/Attainment
                
                
                  Yancey County
                  
                  Unclassifiable/Attainment
                
                
                  1 Includes areas of Indian country located in each county or area, except as otherwise specified.
                
                  2 This date is April 15, 2015, unless otherwise noted.
              
              
                North Carolina—1997 24-Hour PM2.5 NAAQS
                [Primary and Secondary]
                
                  Designated area
                  Designation a
                  
                  Date 1
                  
                  Type
                  Classification
                  Date
                  Type
                
                
                  Statewide:
                
                
                  Alamance County
                  
                  Unclassifiable/Attainment.
                
                
                  Alexander County
                  
                  Unclassifiable/Attainment.
                
                
                  Alleghany County
                  
                  Unclassifiable/Attainment.
                
                
                  Anson County
                  
                  Unclassifiable/Attainment.
                
                
                  Ashe County
                  
                  Unclassifiable/Attainment.
                
                
                  Avery County
                  
                  Unclassifiable/Attainment.
                
                
                  Beaufort County
                  
                  Unclassifiable/Attainment.
                
                
                  Bertie County
                  
                  Unclassifiable/Attainment.
                
                
                  Bladen County
                  
                  Unclassifiable/Attainment.
                
                
                  Brunswick County
                  
                  Unclassifiable/Attainment.
                
                
                  Buncombe County
                  
                  Unclassifiable/Attainment.
                
                
                  Burke County
                  
                  Unclassifiable/Attainment.
                
                
                  Cabarrus County
                  
                  Unclassifiable/Attainment.
                
                
                  Caldwell County
                  
                  Unclassifiable/Attainment.
                
                
                  Camden County
                  
                  Unclassifiable/Attainment.
                
                
                  Carteret County
                  
                  Unclassifiable/Attainment.
                
                
                  Caswell County
                  
                  Unclassifiable/Attainment.
                
                
                  Chatham County
                  
                  Unclassifiable/Attainment.
                
                
                  Cherokee County
                  
                  Unclassifiable/Attainment.
                
                
                  Chowan County
                  
                  Unclassifiable/Attainment.
                
                
                  Clay County
                  
                  Unclassifiable/Attainment.
                
                
                  Cleveland County
                  
                  Unclassifiable/Attainment.
                
                
                  Columbus County
                  
                  Unclassifiable/Attainment.
                
                
                  Craven County
                  
                  Unclassifiable/Attainment.
                
                
                  Cumberland County
                  
                  Unclassifiable/Attainment.
                
                
                  Currituck County
                  
                  Unclassifiable/Attainment.
                
                
                  Dare County
                  
                  Unclassifiable/Attainment.
                
                
                  Davidson County
                  
                  Unclassifiable/Attainment.
                
                
                  Davie County
                  
                  Unclassifiable/Attainment.
                
                
                  Duplin County
                  
                  Unclassifiable/Attainment.
                
                
                  Durham County
                  
                  Unclassifiable/Attainment.
                
                
                  
                  Edgecombe County
                  
                  Unclassifiable/Attainment.
                
                
                  Forsyth County
                  
                  Unclassifiable/Attainment.
                
                
                  Franklin County
                  
                  Unclassifiable/Attainment.
                
                
                  Gaston County
                  
                  Unclassifiable/Attainment.
                
                
                  Gates County
                  
                  Unclassifiable/Attainment.
                
                
                  Graham County
                  
                  Unclassifiable/Attainment.
                
                
                  Granville County
                  
                  Unclassifiable/Attainment.
                
                
                  Greene County
                  
                  Unclassifiable/Attainment.
                
                
                  Guilford County
                  
                  Unclassifiable/Attainment.
                
                
                  Halifax County
                  
                  Unclassifiable/Attainment.
                
                
                  Harnett County
                  
                  Unclassifiable/Attainment.
                
                
                  Haywood County
                  
                  Unclassifiable/Attainment.
                
                
                  Henderson County
                  
                  Unclassifiable/Attainment.
                
                
                  Hertford County
                  
                  Unclassifiable/Attainment.
                
                
                  Hoke County
                  
                  Unclassifiable/Attainment.
                
                
                  Hyde County
                  
                  Unclassifiable/Attainment.
                
                
                  Iredell County
                  
                  Unclassifiable/Attainment.
                
                
                  Jackson County
                  
                  Unclassifiable/Attainment.
                
                
                  Johnston County
                  
                  Unclassifiable/Attainment.
                
                
                  Jones County
                  
                  Unclassifiable/Attainment.
                
                
                  Lee County
                  
                  Unclassifiable/Attainment.
                
                
                  Lenoir County
                  
                  Unclassifiable/Attainment.
                
                
                  Lincoln County
                  
                  Unclassifiable/Attainment.
                
                
                  McDowell County
                  
                  Unclassifiable/Attainment.
                
                
                  Macon County
                  
                  Unclassifiable/Attainment.
                
                
                  Madison County
                  
                  Unclassifiable/Attainment.
                
                
                  Martin County
                  
                  Unclassifiable/Attainment.
                
                
                  Mecklenburg County
                  
                  Unclassifiable/Attainment.
                
                
                  Mitchell County
                  
                  Unclassifiable/Attainment.
                
                
                  Montgomery County
                  
                  Unclassifiable/Attainment.
                
                
                  Moore County
                  
                  Unclassifiable/Attainment.
                
                
                  Nash County
                  
                  Unclassifiable/Attainment.
                
                
                  New Hanover County
                  
                  Unclassifiable/Attainment.
                
                
                  Northampton County
                  
                  Unclassifiable/Attainment.
                
                
                  Onslow County
                  
                  Unclassifiable/Attainment.
                
                
                  Orange County
                  
                  Unclassifiable/Attainment.
                
                
                  Pamlico County
                  
                  Unclassifiable/Attainment.
                
                
                  Pasquotank County
                  
                  Unclassifiable/Attainment.
                
                
                  Pender County
                  
                  Unclassifiable/Attainment.
                
                
                  Perquimans County
                  
                  Unclassifiable/Attainment.
                
                
                  Person County
                  
                  Unclassifiable/Attainment.
                
                
                  Pitt County
                  
                  Unclassifiable/Attainment.
                
                
                  Polk County
                  
                  Unclassifiable/Attainment.
                
                
                  Randolph County
                  
                  Unclassifiable/Attainment.
                
                
                  Richmond County
                  
                  Unclassifiable/Attainment.
                
                
                  Robeson County
                  
                  Unclassifiable/Attainment.
                
                
                  Rockingham County
                  
                  Unclassifiable/Attainment.
                
                
                  Rowan County
                  
                  Unclassifiable/Attainment.
                
                
                  Rutherford County
                  
                  Unclassifiable/Attainment.
                
                
                  Sampson County
                  
                  Unclassifiable/Attainment.
                
                
                  Scotland County
                  
                  Unclassifiable/Attainment.
                
                
                  Stanly County
                  
                  Unclassifiable/Attainment.
                
                
                  Stokes County
                  
                  Unclassifiable/Attainment.
                
                
                  Surry County
                  
                  Unclassifiable/Attainment.
                
                
                  Swain County
                  
                  Unclassifiable/Attainment.
                
                
                  Transylvania County
                  
                  Unclassifiable/Attainment.
                
                
                  Tyrrell County
                  
                  Unclassifiable/Attainment.
                
                
                  Union County
                  
                  Unclassifiable/Attainment.
                
                
                  Vance County
                  
                  Unclassifiable/Attainment.
                
                
                  Wake County
                  
                  Unclassifiable/Attainment.
                
                
                  Warren County
                  
                  Unclassifiable/Attainment.
                
                
                  Washington County
                  
                  Unclassifiable/Attainment.
                
                
                  Watauga County
                  
                  Unclassifiable/Attainment.
                
                
                  Wayne County
                  
                  Unclassifiable/Attainment.
                
                
                  Wilkes County
                  
                  Unclassifiable/Attainment.
                
                
                  Wilson County
                  
                  Unclassifiable/Attainment.
                
                
                  Yadkin County
                  
                  Unclassifiable/Attainment.
                
                
                  Yancey County
                  
                  Unclassifiable/Attainment.
                
                

                  a Includes Indian Country located in each county or area, except as otherwise specified.
                
                
                  1 This date is 90 days after January 5, 2005, unless otherwise noted.
              
              
                North Carolina—2006 24-Hour PM2.5 NAAQS
                [Primary and Secondary]
                
                  Designated area
                  Designation a
                  
                  Date 1
                  
                  Type
                  Classification
                  Date
                  Type
                
                
                  Statewide:
                
                
                  Alamance County
                  
                  Unclassifiable/Attainment.
                
                
                  Alexander County
                  
                  Unclassifiable/Attainment.
                
                
                  Alleghany County
                  
                  Unclassifiable/Attainment.
                
                
                  Anson County
                  
                  Unclassifiable/Attainment.
                
                
                  Ashe County
                  
                  Unclassifiable/Attainment.
                
                
                  Avery County
                  
                  Unclassifiable/Attainment.
                
                
                  Beaufort County
                  
                  Unclassifiable/Attainment.
                
                
                  Bertie County
                  
                  Unclassifiable/Attainment.
                
                
                  Bladen County
                  
                  Unclassifiable/Attainment.
                
                
                  Brunswick County
                  
                  Unclassifiable/Attainment.
                
                
                  Buncombe County
                  
                  Unclassifiable/Attainment.
                
                
                  Burke County
                  
                  Unclassifiable/Attainment.
                
                
                  Cabarrus County
                  
                  Unclassifiable/Attainment.
                
                
                  Caldwell County
                  
                  Unclassifiable/Attainment.
                
                
                  Camden County
                  
                  Unclassifiable/Attainment.
                
                
                  Carteret County
                  
                  Unclassifiable/Attainment.
                
                
                  Caswell County
                  
                  Unclassifiable/Attainment.
                
                
                  Catawba County
                  
                  Unclassifiable/Attainment.
                
                
                  Chatham County
                  
                  Unclassifiable/Attainment.
                
                
                  Cherokee County
                  
                  Unclassifiable/Attainment.
                
                
                  Chowan County
                  
                  Unclassifiable/Attainment.
                
                
                  Clay County
                  
                  Unclassifiable/Attainment.
                
                
                  Cleveland County
                  
                  Unclassifiable/Attainment.
                
                
                  Columbus County
                  
                  Unclassifiable/Attainment.
                
                
                  Craven County
                  
                  Unclassifiable/Attainment.
                
                
                  Cumberland County
                  
                  Unclassifiable/Attainment.
                
                
                  Currituck County
                  
                  Unclassifiable/Attainment.
                
                
                  Dare County
                  
                  Unclassifiable/Attainment.
                
                
                  Davidson County
                  
                  Unclassifiable/Attainment.
                
                
                  Davie County
                  
                  Unclassifiable/Attainment.
                
                
                  Duplin County
                  
                  Unclassifiable/Attainment.
                
                
                  Durham County
                  
                  Unclassifiable/Attainment.
                
                
                  Edgecombe County
                  
                  Unclassifiable/Attainment.
                
                
                  Forsyth County
                  
                  Unclassifiable/Attainment.
                
                
                  Franklin County
                  
                  Unclassifiable/Attainment.
                
                
                  Gaston County
                  
                  Unclassifiable/Attainment.
                
                
                  Gates County
                  
                  Unclassifiable/Attainment.
                
                
                  Graham County
                  
                  Unclassifiable/Attainment.
                
                
                  Granville County
                  
                  Unclassifiable/Attainment.
                
                
                  Greene County
                  
                  Unclassifiable/Attainment.
                
                
                  Guilford County
                  
                  Unclassifiable/Attainment.
                
                
                  Halifax County
                  
                  Unclassifiable/Attainment.
                
                
                  Harnett County
                  
                  Unclassifiable/Attainment.
                
                
                  Haywood County
                  
                  Unclassifiable/Attainment.
                
                
                  Henderson County
                  
                  Unclassifiable/Attainment.
                
                
                  Hertford County
                  
                  Unclassifiable/Attainment.
                
                
                  Hoke County
                  
                  Unclassifiable/Attainment.
                
                
                  Hyde County
                  
                  Unclassifiable/Attainment.
                
                
                  Iredell County
                  
                  Unclassifiable/Attainment.
                
                
                  Jackson County
                  
                  Unclassifiable/Attainment.
                
                
                  Johnston County
                  
                  Unclassifiable/Attainment.
                
                
                  Jones County
                  
                  Unclassifiable/Attainment.
                
                
                  Lee County
                  
                  Unclassifiable/Attainment.
                
                
                  Lenoir County
                  
                  Unclassifiable/Attainment.
                
                
                  Lincoln County
                  
                  Unclassifiable/Attainment.
                
                
                  McDowell County
                  
                  Unclassifiable/Attainment.
                
                
                  Macon County
                  
                  Unclassifiable/Attainment.
                
                
                  Madison County
                  
                  Unclassifiable/Attainment.
                
                
                  Martin County
                  
                  Unclassifiable/Attainment.
                
                
                  Mecklenburg County
                  
                  Unclassifiable/Attainment.
                
                
                  Mitchell County
                  
                  Unclassifiable/Attainment.
                
                
                  Montgomery County
                  
                  Unclassifiable/Attainment.
                
                
                  Moore County
                  
                  Unclassifiable/Attainment.
                
                
                  Nash County
                  
                  Unclassifiable/Attainment.
                
                
                  New Hanover County
                  
                  Unclassifiable/Attainment.
                
                
                  Northampton County
                  
                  Unclassifiable/Attainment.
                
                
                  
                  Onslow County
                  
                  Unclassifiable/Attainment.
                
                
                  Orange County
                  
                  Unclassifiable/Attainment.
                
                
                  Pamlico County
                  
                  Unclassifiable/Attainment.
                
                
                  Pasquotank County
                  
                  Unclassifiable/Attainment.
                
                
                  Pender County
                  
                  Unclassifiable/Attainment.
                
                
                  Perquimans County
                  
                  Unclassifiable/Attainment.
                
                
                  Person County
                  
                  Unclassifiable/Attainment.
                
                
                  Pitt County
                  
                  Unclassifiable/Attainment.
                
                
                  Polk County
                  
                  Unclassifiable/Attainment.
                
                
                  Randolph County
                  
                  Unclassifiable/Attainment.
                
                
                  Richmond County
                  
                  Unclassifiable/Attainment.
                
                
                  Robeson County
                  
                  Unclassifiable/Attainment.
                
                
                  Rockingham County
                  
                  Unclassifiable/Attainment.
                
                
                  Rowan County
                  
                  Unclassifiable/Attainment.
                
                
                  Rutherford County
                  
                  Unclassifiable/Attainment.
                
                
                  Sampson County
                  
                  Unclassifiable/Attainment.
                
                
                  Scotland County
                  
                  Unclassifiable/Attainment.
                
                
                  Stanly County
                  
                  Unclassifiable/Attainment.
                
                
                  Stokes County
                  
                  Unclassifiable/Attainment.
                
                
                  Surry County
                  
                  Unclassifiable/Attainment.
                
                
                  Swain County
                  
                  Unclassifiable/Attainment.
                
                
                  Transylvania County
                  
                  Unclassifiable/Attainment.
                
                
                  Tyrrell County
                  
                  Unclassifiable/Attainment.
                
                
                  Union County
                  
                  Unclassifiable/Attainment.
                
                
                  Vance County
                  
                  Unclassifiable/Attainment.
                
                
                  Wake County
                  
                  Unclassifiable/Attainment.
                
                
                  Warren County
                  
                  Unclassifiable/Attainment.
                
                
                  Washington County
                  
                  Unclassifiable/Attainment.
                
                
                  Watauga County
                  
                  Unclassifiable/Attainment.
                
                
                  Wayne County
                  
                  Unclassifiable/Attainment.
                
                
                  Wilkes County
                  
                  Unclassifiable/Attainment.
                
                
                  Wilson County
                  
                  Unclassifiable/Attainment.
                
                
                  Yadkin County
                  
                  Unclassifiable/Attainment.
                
                
                  Yancey County
                  
                  Unclassifiable/Attainment.
                
                
                  a Includes Indian Country located in each county or area, except as otherwise specified.
                
                  1 This date is 30 days after November 13, 2009, unless otherwise noted.
              
              
                North Carolina—NO2 (1971 Annual Standard)
                
                  Designated areas
                  Does not meet primary standards
                  Cannot be classified or better than national standards
                
                
                  Alamance County
                  
                  X
                
                
                  Alexander County
                  
                  X
                
                
                  Alleghany County
                  
                  X
                
                
                  Anson County
                  
                  X
                
                
                  Ashe County
                  
                  X
                
                
                  Avery County
                  
                  X
                
                
                  Beaufort County
                  
                  X
                
                
                  Bertie County
                  
                  X
                
                
                  Bladen County
                  
                  X
                
                
                  Brunswick County
                  
                  X
                
                
                  Buncombe County
                  
                  X
                
                
                  Burke County
                  
                  X
                
                
                  Cabarrus County
                  
                  X
                
                
                  Caldwell County
                  
                  X
                
                
                  Camden County
                  
                  X
                
                
                  Carteret County
                  
                  X
                
                
                  Caswell County
                  
                  X
                
                
                  Catawba County
                  
                  X
                
                
                  Chatham County
                  
                  X
                
                
                  Cherokee County
                  
                  X
                
                
                  Chowan County
                  
                  X
                
                
                  Clay County
                  
                  X
                
                
                  Cleveland County
                  
                  X
                
                
                  Columbus County
                  
                  X
                
                
                  Craven County
                  
                  X
                
                
                  
                  Cumberland County
                  
                  X
                
                
                  Currituck County
                  
                  X
                
                
                  Dare County
                  
                  X
                
                
                  Davidson County
                  
                  X
                
                
                  Davie County
                  
                  X
                
                
                  Duplin County
                  
                  X
                
                
                  Durham County
                  
                  X
                
                
                  Edgecombe County
                  
                  X
                
                
                  Forsyth County
                  
                  X
                
                
                  Franklin County
                  
                  X
                
                
                  Gaston County
                  
                  X
                
                
                  Gates County
                  
                  X
                
                
                  Graham County
                  
                  X
                
                
                  Granville County
                  
                  X
                
                
                  Greene County
                  
                  X
                
                
                  Guilford County
                  
                  X
                
                
                  Halifax County
                  
                  X
                
                
                  Harnett County
                  
                  X
                
                
                  Haywood County
                  
                  X
                
                
                  Henderson County
                  
                  X
                
                
                  Hertford County
                  
                  X
                
                
                  Hoke County
                  
                  X
                
                
                  Hyde County
                  
                  X
                
                
                  Iredell County
                  
                  X
                
                
                  Jackson County
                  
                  X
                
                
                  Jones County
                  
                  X
                
                
                  Lee County
                  
                  X
                
                
                  Lenoir County
                  
                  X
                
                
                  Lincoln County
                  
                  X
                
                
                  McDowell County
                  
                  X
                
                
                  Macon County
                  
                  X
                
                
                  Madison County
                  
                  X
                
                
                  Martin County
                  
                  X
                
                
                  Mecklenburg County
                  
                  X
                
                
                  Mitchell County
                  
                  X
                
                
                  Montgomery County
                  
                  X
                
                
                  Moore County
                  
                  X
                
                
                  Nash County
                  
                  X
                
                
                  New Hanover County
                  
                  X
                
                
                  Northampton County
                  
                  X
                
                
                  Onslow County
                  
                  X
                
                
                  Orange County
                  
                  X
                
                
                  Pamlico County
                  
                  X
                
                
                  Pasquotank County
                  
                  X
                
                
                  Pender County
                  
                  X
                
                
                  Perquimans County
                  
                  X
                
                
                  Person County
                  
                  X
                
                
                  Pitt County
                  
                  X
                
                
                  Polk County
                  
                  X
                
                
                  Randolph County
                  
                  X
                
                
                  Richmond County
                  
                  X
                
                
                  Robeson County
                  
                  X
                
                
                  Rockingham County
                  
                  X
                
                
                  Rowan County
                  
                  X
                
                
                  Rutherford County
                  
                  X
                
                
                  Sampson County
                  
                  X
                
                
                  Scotland County
                  
                  X
                
                
                  Stanly County
                  
                  X
                
                
                  Stokes County
                  
                  X
                
                
                  Surry County
                  
                  X
                
                
                  Swain County
                  
                  X
                
                
                  Transylvania County
                  
                  X
                
                
                  Tyrrell County
                  
                  X
                
                
                  Union County
                  
                  X
                
                
                  Vance County
                  
                  X
                
                
                  Wake County
                  
                  X
                
                
                  Warren County
                  
                  X
                
                
                  Washington County
                  
                  X
                
                
                  Watauga County
                  
                  X
                
                
                  Wayne County
                  
                  X
                
                
                  
                  Wilkes County
                  
                  X
                
                
                  Wilson County
                  
                  X
                
              
              
                North Carolina—NO2 (2010 1-Hour Standard)
                
                  Designated area
                  Designation a
                  
                  Date 1
                  
                  Type
                
                
                  Buncombe County (part)
                  
                  Unclassifiable/Attainment.
                
                
                  Asheville Township, Avery Creek Township, Limestone Township, Lower Hominy Township, Reems Creek Township, Swannanoa Township
                
                
                  Buncombe County (remainder of county)
                  
                  Unclassifiable/Attainment.
                
                
                  Each Individual Township:
                
                
                  Caswell County (part)
                  
                  Unclassifiable/Attainment.
                
                
                  Dan River Township, Yanceyville Township
                
                
                  Caswell County (rest of county)
                  
                  Unclassifiable/Attainment.
                
                
                  Each Individual Township
                
                
                  Forsyth County (part)
                  
                  Unclassifiable/Attainment.
                
                
                  Abbotts Creek Township, Broadbay Township, Kernersville Township, Middle Fork Township, Old Town Township, South Fork Township, Winston Township
                
                
                  Forsyth County (rest of county)
                  
                  Unclassifiable/Attainment.
                
                
                  Each Individual Township
                
                
                  Guilford County (part)
                  
                  Unclassifiable/Attainment.
                
                
                  Bruce Township, Center Grove Township, Deep River Township, Fentress Township, Friendship Township, Gilmer Township, High Point Township, Jamestown Township, Jefferson Township, Monroe Township, Morehead Township, Sumner Township
                
                
                  Guilford County (rest of county)
                  
                  Unclassifiable/Attainment.
                
                
                  Each Individual Township
                
                
                  Mecklenburg County (part)
                  
                  Unclassifiable/Attainment.
                
                
                  Township 1 Charlotte, Township 2 Berryhill, Township 5 Providence, Township 7 Crab Orchard, Township 12 Paw Creek
                
                
                  Mecklenburg County (rest of county)
                  
                  Unclassifiable/Attainment.
                
                
                  Each Individual Township
                
                
                  New Hanover County (part)
                  
                  Unclassifiable/Attainment.
                
                
                  Harnett Township, Masonboro Township, Wilmington Township
                
                
                  New Hanover County (rest of county)
                  
                  Unclassifiable/Attainment.
                
                
                  Each Individual Township
                
                
                  Wake County (part)
                  
                  Unclassifiable/Attainment.
                
                
                  Cary Township, Meredith Township
                
                
                  Wake County (rest of county)
                  
                  Unclassifiable/Attainment.
                
                
                  Each Individual Township
                
                
                  Rest of State:
                
                
                  Each Individual Township
                  
                  Unclassifiable/Attainment.
                
                
                  a Includes Indian Country located in each county or area, except as otherwise specified.
                
                  1 This date is 90 days after October 31, 2011, unless otherwise noted.
              
              
                North Carolina—1997 8-Hour Ozone NAAQS
                [Primary and Secondary]
                
                  Designated area
                  Designation a
                  
                  Date 1
                  
                  Type
                  Category/classification
                  Date 1
                  
                  Type
                
                
                  Charlotte-Gastonia-Rock Hill, NC-SC
                  This action is effective 12/2/13
                  Attainment.
                
                
                  Cabarrus County
                  This action is effective 12/2/13
                  Attainment.
                
                
                  Gaston County
                  This action is effective 12/2/13
                  Attainment.
                
                
                  Iredell County (part) Davidson Township, Coddle Creek Township
                  This action is effective 12/2/13
                  Attainment.
                
                
                  Lincoln County
                  This action is effective 12/2/13
                  Attainment.
                
                
                  Mecklenburg County
                  This action is effective 12/2/13
                  Attainment.
                
                
                  Rowan County
                  This action is effective 12/2/13
                  Attainment.
                
                
                  Union County
                  This action is effective 12/2/13
                  Attainment.
                
                
                  
                  Fayetteville, NC:
                
                
                  Cumberland County
                  
                    (2)
                  
                  Attainment
                
                
                  Greensboro-Winston-Salem-High Point, NC:
                
                
                  Alamance County
                  
                    (2)
                  
                  Attainment
                
                
                  Caswell County
                  
                    (2)
                  
                  Attainment
                
                
                  Davidson County
                  
                    (2)
                  
                  Attainment
                
                
                  Davie County
                  
                    (2)
                  
                  Attainment
                
                
                  Forsyth County
                  
                    (2)
                  
                  Attainment
                
                
                  Guilford County
                  
                    (2)
                  
                  Attainment
                
                
                  Randolph County
                  
                    (2)
                  
                  Attainment
                
                
                  Rockingham County
                  
                    (2)
                  
                  Attainment
                
                
                  Haywood and Swain Cos. (Great Smoky NP), NC:
                
                
                  Haywood County (part)
                  This action is effective 12/07/09
                  Attainment.
                
                
                  Swain County (part)
                  This action is effective 12/07/09
                  Attainment.
                
                
                  Hickory-Morganton-Lenoir, NC:
                
                
                  Alexander County
                  
                    (2)
                  
                  Attainment.
                
                
                  Burke County (part) Unifour Metropolitan Planning Organization Boundary
                  
                    (2)
                  
                  Attainment.
                
                
                  Caldwell County (part) Unifour Metropolitan Planning Organization Boundary
                  
                    (2)
                  
                  Attainment.
                
                
                  Catawba County
                  
                    (2)
                  
                  Attainment.
                
                
                  Raleigh-Durham-Chapel Hill, NC:
                
                
                  Chatham County (part) Baldwin Township, Center Township, New Hope Township, Williams Township
                  This action is effective December 26, 2007
                  Attainment
                
                
                  Durham County
                  This action is effective December 26, 2007
                  Attainment
                
                
                  Franklin County
                  This action is effective December 26, 2007
                  Attainment
                
                
                  Granville County
                  This action is effective December 26, 2007
                  Attainment
                
                
                  Johnston County
                  This action is effective December 26, 2007
                  Attainment
                
                
                  Orange County
                  This action is effective December 26, 2007
                  Attainment
                
                
                  Person County
                  This action is effective December 26, 2007
                  Attainment
                
                
                  Wake County
                  This action is effective December 26, 2007
                  Attainment
                
                
                  Rocky Mount, NC:
                
                
                  Edgecombe County
                  January 5, 2007
                  Attainment
                  
                  
                
                
                  Nash County
                  January 5, 2007
                  Attainment
                  
                  
                
                
                  Rest of State:
                  
                  Unclassifiable/Attainment
                
                
                  Alleghany County
                
                
                  Anson County
                
                
                  Ashe County
                
                
                  Avery County
                
                
                  Beaufort County
                
                
                  Bertie County
                
                
                  Bladen County
                
                
                  Brunswick County
                
                
                  Buncombe County
                
                
                  Burke County (part) remainder
                
                
                  Caldwell County (part) remainder
                
                
                  Camden County
                
                
                  Carteret County
                
                
                  Chatham County (part) remainder
                
                
                  Cherokee County
                
                
                  Chowan County
                
                
                  Clay County
                
                
                  Cleveland County
                
                
                  Columbus County
                
                
                  Craven County
                
                
                  Currituck County
                
                
                  Dare County
                
                
                  Duplin County
                
                
                  Gates County
                
                
                  Graham County
                
                
                  
                  Greene County
                
                
                  Halifax County
                
                
                  Harnett County
                
                
                  Haywood County (part) remainder
                
                
                  Henderson County
                
                
                  Hertford County
                
                
                  Hoke County
                
                
                  Hyde County
                
                
                  Iredell County (part) remainder
                
                
                  Jackson County
                
                
                  Jones County
                
                
                  Lee County
                
                
                  Lenoir County
                
                
                  Macon County
                
                
                  Madison County
                
                
                  Martin County
                
                
                  McDowell County
                
                
                  Mitchell County
                
                
                  Montgomery County
                
                
                  Moore County
                
                
                  New Hanover County
                
                
                  Northampton County
                
                
                  Onslow County
                
                
                  Pamlico County
                
                
                  Pasquotank County
                
                
                  Pender County
                
                
                  Perquimans County
                
                
                  Pitt County
                
                
                  Polk County
                
                
                  Richmond County
                
                
                  Robeson County
                
                
                  Rutherford County
                
                
                  Sampson County
                
                
                  Scotland County
                
                
                  Stanly County
                
                
                  Stokes County
                
                
                  Surry County
                
                
                  Swain County (part) remainder
                
                
                  Transylvania County
                
                
                  Tyrrell County
                
                
                  Vance County
                
                
                  Warren County
                
                
                  Washington County
                
                
                  Watauga County
                
                
                  Wayne County
                
                
                  Wilkes County
                
                
                  Wilson County
                
                
                  Yadkin County
                
                
                  Yancey County
                
                
                  a Includes Indian Country located in each county or area, except as otherwise specified.
                
                  1 This date is June 15, 2004, unless otherwise noted.
                
                  2 Effective April 15, 2008.
                
                  3 November 22, 2004.
                
                  4 Attainment date extended to June 15, 2011. 
              
              
                North Carolina—2008 8-Hour Ozone NAAQS
                [Primary and Secondary]
                
                  Designated area
                  Designation
                  Date 1
                  
                   Type
                  Classification
                  Date 1
                  
                   Type
                
                
                  Charlotte-Rock Hill, NC-SC 2
                  
                  This action is effective 7/28/2015
                  Attainment
                  
                
                
                  Cabarrus County (part)
                  
                  
                  
                
                
                  
                  Central Cabarrus Township, Concord Township, Georgeville Township, Harrisburg Township, Kannapolis Township, Midland Township, Mount Pleasant Township, New Gilead Township, Odell Township, Poplar Tent Township, Rimertown Township
                  
                  
                  
                
                
                  Gaston County (part)
                  
                  
                  
                
                
                  Crowders Mountain Township, Dallas Township, Gastonia Township, Riverbend Township, South Point Township
                  
                  
                  
                
                
                  Iredell County (part)
                  
                  
                  
                
                
                  Davidson Township, Coddle Creek Township
                  
                  
                  
                
                
                  Lincoln County (part)
                  
                  
                  
                
                
                  Catawba Springs Township, Ironton Township, Lincolnton Township
                  
                  
                  
                
                
                  Mecklenburg County
                  
                  
                  
                
                
                  Rowan County (part)
                  
                  
                  
                
                
                  Atwell Township, China Grove Township, Franklin Township, Gold Hill Township, Litaker Township, Locke Township, Providence Township, Salisbury Township, Steele Township, Unity Township
                  
                  
                  
                
                
                  Union County (part)
                  
                  
                  
                
                
                  Goose Creek Township, Marshville Township, Monroe Township, Sandy Ridge Township, Vance Township
                  
                  
                  
                
                
                  Rest of State: 3
                  
                
                
                  Alamance County
                  
                  Unclassifiable/Attainment
                
                
                  Alexander County
                  
                  Unclassifiable/Attainment
                
                
                  Alleghany County
                  
                  Unclassifiable/Attainment
                
                
                  Anson County
                  
                  Unclassifiable/Attainment
                
                
                  Ashe County
                  
                  Unclassifiable/Attainment
                
                
                  Avery County
                  
                  Unclassifiable/Attainment
                
                
                  Beaufort County
                  
                  Unclassifiable/Attainment
                
                
                  Bertie County
                  
                  Unclassifiable/Attainment
                
                
                  Bladen County
                  
                  Unclassifiable/Attainment
                
                
                  Brunswick County
                  
                  Unclassifiable/Attainment
                
                
                  Buncombe County
                  
                  Unclassifiable/Attainment
                
                
                  Burke County
                  
                  Unclassifiable/Attainment
                
                
                  Cabarrus County (part)
                
                
                  Gold Hill Township
                  
                  Unclassifiable/Attainment
                
                
                  Caldwell County
                  
                  Unclassifiable/Attainment
                
                
                  Camden County
                  
                  Unclassifiable/Attainment
                
                
                  Carteret County
                  
                  Unclassifiable/Attainment
                
                
                  Caswell County
                  
                  Unclassifiable/Attainment
                
                
                  Catawba County
                  
                  Unclassifiable/Attainment
                
                
                  Chatham County
                  
                  Unclassifiable/Attainment
                
                
                  Cherokee County
                  
                  Unclassifiable/Attainment
                
                
                  Chowan County
                  
                  Unclassifiable/Attainment
                
                
                  Clay County
                  
                  Unclassifiable/Attainment
                
                
                  Cleveland County
                  
                  Unclassifiable/Attainment
                
                
                  Columbus County
                  
                  Unclassifiable/Attainment
                
                
                  Craven County
                  
                  Unclassifiable/Attainment
                
                
                  Cumberland County
                  
                  Unclassifiable/Attainment
                
                
                  Currituck County
                  
                  Unclassifiable/Attainment
                
                
                  Dare County
                  
                  Unclassifiable/Attainment
                
                
                  Davidson County
                  
                  Unclassifiable/Attainment
                
                
                  Davie County
                  
                  Unclassifiable/Attainment
                
                
                  Duplin County
                  
                  Unclassifiable/Attainment
                
                
                  Durham County
                  
                  Unclassifiable/Attainment
                
                
                  Edgecombe County
                  
                  Unclassifiable/Attainment
                
                
                  Forsyth County
                  
                  Unclassifiable/Attainment
                
                
                  Franklin County
                  
                  Unclassifiable/Attainment
                
                
                  Gaston County (part)
                
                
                  Cherryville
                
                
                  Township
                  
                  Unclassifiable/Attainment
                
                
                  
                  Gates County
                  
                  Unclassifiable/Attainment
                
                
                  Graham County
                  
                  Unclassifiable/Attainment
                
                
                  Granville County
                  
                  Unclassifiable/Attainment
                
                
                  Greene County
                  
                  Unclassifiable/Attainment
                
                
                  Guilford County
                  
                  Unclassifiable/Attainment
                
                
                  Halifax County
                  
                  Unclassifiable/Attainment
                
                
                  Harnett County
                  
                  Unclassifiable/Attainment
                
                
                  Haywood County
                  
                  Unclassifiable/Attainment
                
                
                  Henderson County
                  
                  Unclassifiable/Attainment
                
                
                  Hertford County
                  
                  Unclassifiable/Attainment
                
                
                  Hoke County
                  
                  Unclassifiable/Attainment
                
                
                  Hyde County
                  
                  Unclassifiable/Attainment
                
                
                  Iredell County (part)
                
                
                  Barringer Township
                  
                  Unclassifiable/Attainment
                
                
                  Bethany Township
                  
                  Unclassifiable/Attainment
                
                
                  Chambersburg Township
                  
                  Unclassifiable/Attainment
                
                
                  Concord Township
                  
                  Unclassifiable/Attainment
                
                
                  Cool Springs Township
                  
                  Unclassifiable/Attainment
                
                
                  Eagle Mills Township
                  
                  Unclassifiable/Attainment
                
                
                  Fallstown Township
                  
                  Unclassifiable/Attainment
                
                
                  New Hope Township
                  
                  Unclassifiable/Attainment
                
                
                  Olin Township
                  
                  Unclassifiable/Attainment
                
                
                  Sharpesburg Township
                  
                  Unclassifiable/Attainment
                
                
                  Shiloh Township
                  
                  Unclassifiable/Attainment
                
                
                  Statesville Township
                  
                  Unclassifiable/Attainment
                
                
                  Turnersburg Township
                  
                  Unclassifiable/Attainment
                
                
                  Union Grove Township
                  
                  Unclassifiable/Attainment
                
                
                  Jackson County
                  
                  Unclassifiable/Attainment
                
                
                  Johnston County
                  
                  Unclassifiable/Attainment
                
                
                  Jones County
                  
                  Unclassifiable/Attainment
                
                
                  Lee County
                  
                  Unclassifiable/Attainment
                
                
                  Lenoir County
                  
                  Unclassifiable/Attainment
                
                
                  Lincoln County (part)
                
                
                  Howard's Creek Township
                  
                  Unclassifiable/Attainment
                
                
                  North Brook Township
                  
                  Unclassifiable/Attainment
                
                
                  Macon County
                  
                  Unclassifiable/Attainment
                
                
                  Madison County
                  
                  Unclassifiable/Attainment
                
                
                  Martin County
                  
                  Unclassifiable/Attainment
                
                
                  McDowell County
                  
                  Unclassifiable/Attainment
                
                
                  Mitchell County
                  
                  Unclassifiable/Attainment
                
                
                  Montgomery County
                  
                  Unclassifiable/Attainment
                
                
                  Moore County
                  
                  Unclassifiable/Attainment
                
                
                  Nash County
                  
                  Unclassifiable/Attainment
                
                
                  New Hanover County
                  
                  Unclassifiable/Attainment
                
                
                  Northampton County
                  
                  Unclassifiable/Attainment
                
                
                  Onslow County
                  
                  Unclassifiable/Attainment
                
                
                  Orange County
                  
                  Unclassifiable/Attainment
                
                
                  Pamlico County
                  
                  Unclassifiable/Attainment
                
                
                  Pasquotank County
                  
                  Unclassifiable/Attainment
                
                
                  Pender County
                  
                  Unclassifiable/Attainment
                
                
                  Perquimans County
                  
                  Unclassifiable/Attainment
                
                
                  Person County
                  
                  Unclassifiable/Attainment
                
                
                  Pitt County
                  
                  Unclassifiable/Attainment
                
                
                  Polk County
                  
                  Unclassifiable/Attainment
                
                
                  Randolph County
                  
                  Unclassifiable/Attainment
                
                
                  Richmond County
                  
                  Unclassifiable/Attainment
                
                
                  Robeson County
                  
                  Unclassifiable/Attainment
                
                
                  Rockingham County
                  
                  Unclassifiable/Attainment
                
                
                  Rowan County (part)
                
                
                  Cleveland Township
                  
                  Unclassifiable/Attainment
                
                
                  Morgan Township
                  
                  Unclassifiable/Attainment
                
                
                  Mount Ulla Township
                  
                  Unclassifiable/Attainment
                
                
                  Scotch Irish Township
                  
                  Unclassifiable/Attainment
                
                
                  Rutherford County
                  
                  Unclassifiable/Attainment
                
                
                  Sampson County
                  
                  Unclassifiable/Attainment
                
                
                  Scotland County
                  
                  Unclassifiable/Attainment
                
                
                  Stanly County
                  
                  Unclassifiable/Attainment
                
                
                  Stokes County
                  
                  Unclassifiable/Attainment
                
                
                  Surry County
                  
                  Unclassifiable/Attainment
                
                
                  
                  Swain County
                  
                  Unclassifiable/Attainment
                
                
                  Transylvania County
                  
                  Unclassifiable/Attainment
                
                
                  Tyrrell County
                  
                  Unclassifiable/Attainment
                
                
                  Union County (part)
                
                
                  Buford Township
                  
                  Unclassifiable/Attainment
                
                
                  Jackson Township
                  
                  Unclassifiable/Attainment
                
                
                  Lanes Creek Township
                  
                  Unclassifiable/Attainment
                
                
                  New Salem Township
                  
                  Unclassifiable/Attainment
                
                
                  Vance County
                  
                  Unclassifiable/Attainment
                
                
                  Wake County
                  
                  Unclassifiable/Attainment
                
                
                  Warren County
                  
                  Unclassifiable/Attainment
                
                
                  Washington County
                  
                  Unclassifiable/Attainment
                
                
                  Watauga County
                  
                  Unclassifiable/Attainment
                
                
                  Wayne County
                  
                  Unclassifiable/Attainment
                
                
                  Wilkes County
                  
                  Unclassifiable/Attainment
                
                
                  Wilson County
                  
                  Unclassifiable/Attainment
                
                
                  Yadkin County
                  
                  Unclassifiable/Attainment
                
                
                  Yancey County
                  
                  Unclassifiable/Attainment
                
                
                  1 This date is July 20, 2012, unless otherwise noted.
                
                  2 Excludes Indian country located in each area, unless otherwise noted.
                
                  3 Includes any Indian country in each county or area, unless otherwise specified.
              
              
                North Carolina—2015 8-Hour Ozone NAAQS
                [Primary and Secondary]
                
                  Designated area 1
                  
                  Designation
                  Date 2
                  
                  Type
                  Classification
                  Date
                  Type
                
                
                  Alamance County
                  
                  Attainment/Unclassifiable
                
                
                  Alexander County
                  
                  Attainment/Unclassifiable
                
                
                  Alleghany County
                  
                  Attainment/Unclassifiable
                
                
                  Anson County
                  
                  Attainment/Unclassifiable
                
                
                  Ashe County
                  
                  Attainment/Unclassifiable
                
                
                  Avery County
                  
                  Attainment/Unclassifiable
                
                
                  Beaufort County
                  
                  Attainment/Unclassifiable
                
                
                  Bertie County
                  
                  Attainment/Unclassifiable
                
                
                  Bladen County
                  
                  Attainment/Unclassifiable
                
                
                  Brunswick County
                  
                  Attainment/Unclassifiable
                
                
                  Buncombe County
                  
                  Attainment/Unclassifiable
                
                
                  Burke County
                  
                  Attainment/Unclassifiable
                
                
                  Cabarrus County
                  
                  Attainment/Unclassifiable
                
                
                  Caldwell County
                  
                  Attainment/Unclassifiable
                
                
                  Camden County
                  
                  Attainment/Unclassifiable
                
                
                  Carteret County
                  
                  Attainment/Unclassifiable
                
                
                  Caswell County
                  
                  Attainment/Unclassifiable
                
                
                  Catawba County
                  
                  Attainment/Unclassifiable
                
                
                  Chatham County
                  
                  Attainment/Unclassifiable
                
                
                  Cherokee County
                  
                  Attainment/Unclassifiable
                
                
                  Chowan County
                  
                  Attainment/Unclassifiable
                
                
                  Clay County
                  
                  Attainment/Unclassifiable
                
                
                  Cleveland County
                  
                  Attainment/Unclassifiable
                
                
                  Columbus County
                  
                  Attainment/Unclassifiable
                
                
                  Craven County
                  
                  Attainment/Unclassifiable
                
                
                  Cumberland County
                  
                  Attainment/Unclassifiable
                
                
                  Currituck County
                  
                  Attainment/Unclassifiable
                
                
                  Dare County
                  
                  Attainment/Unclassifiable
                
                
                  Davidson County
                  
                  Attainment/Unclassifiable
                
                
                  Davie County
                  
                  Attainment/Unclassifiable
                
                
                  Duplin County
                  
                  Attainment/Unclassifiable
                
                
                  Durham County
                  
                  Attainment/Unclassifiable
                
                
                  Edgecombe County
                  
                  Attainment/Unclassifiable
                
                
                  Forsyth County
                  
                  Attainment/Unclassifiable
                
                
                  Franklin County
                  
                  Attainment/Unclassifiable
                
                
                  Gaston County
                  
                  Attainment/Unclassifiable
                
                
                  Gates County
                  
                  Attainment/Unclassifiable
                
                
                  Graham County
                  
                  Attainment/Unclassifiable
                
                
                  Granville County
                  
                  Attainment/Unclassifiable
                
                
                  Greene County
                  
                  Attainment/Unclassifiable
                
                
                  
                  Guilford County
                  
                  Attainment/Unclassifiable
                
                
                  Halifax County
                  
                  Attainment/Unclassifiable
                
                
                  Harnett County
                  
                  Attainment/Unclassifiable
                
                
                  Haywood County
                  
                  Attainment/Unclassifiable
                
                
                  Henderson County
                  
                  Attainment/Unclassifiable
                
                
                  Hertford County
                  
                  Attainment/Unclassifiable
                
                
                  Hoke County
                  
                  Attainment/Unclassifiable
                
                
                  Hyde County
                  
                  Attainment/Unclassifiable
                
                
                  Iredell County
                  
                  Attainment/Unclassifiable
                
                
                  Jackson County
                  
                  Attainment/Unclassifiable
                
                
                  Johnston County
                  
                  Attainment/Unclassifiable
                
                
                  Jones County
                  
                  Attainment/Unclassifiable
                
                
                  Lee County
                  
                  Attainment/Unclassifiable
                
                
                  Lenoir County
                  
                  Attainment/Unclassifiable
                
                
                  Lincoln County
                  
                  Attainment/Unclassifiable
                
                
                  McDowell County
                  
                  Attainment/Unclassifiable
                
                
                  Macon County
                  
                  Attainment/Unclassifiable
                
                
                  Madison County
                  
                  Attainment/Unclassifiable
                
                
                  Martin County
                  
                  Attainment/Unclassifiable
                
                
                  Mecklenburg County
                  
                  Attainment/Unclassifiable
                
                
                  Mitchell County
                  
                  Attainment/Unclassifiable
                
                
                  Montgomery County
                  
                  Attainment/Unclassifiable
                
                
                  Moore County
                  
                  Attainment/Unclassifiable
                
                
                  Nash County
                  
                  Attainment/Unclassifiable
                
                
                  New Hanover County
                  
                  Attainment/Unclassifiable
                
                
                  Northampton County
                  
                  Attainment/Unclassifiable
                
                
                  Onslow County
                  
                  Attainment/Unclassifiable
                
                
                  Orange County
                  
                  Attainment/Unclassifiable
                
                
                  Pamlico County
                  
                  Attainment/Unclassifiable
                
                
                  Pasquotank County
                  
                  Attainment/Unclassifiable
                
                
                  Pender County
                  
                  Attainment/Unclassifiable
                
                
                  Perquimans County
                  
                  Attainment/Unclassifiable
                
                
                  Person County
                  
                  Attainment/Unclassifiable
                
                
                  Pitt County
                  
                  Attainment/Unclassifiable
                
                
                  Polk County
                  
                  Attainment/Unclassifiable
                
                
                  Randolph County
                  
                  Attainment/Unclassifiable
                
                
                  Richmond County
                  
                  Attainment/Unclassifiable
                
                
                  Robeson County
                  
                  Attainment/Unclassifiable
                
                
                  Rockingham County
                  
                  Attainment/Unclassifiable
                
                
                  Rowan County
                  
                  Attainment/Unclassifiable
                
                
                  Rutherford County
                  
                  Attainment/Unclassifiable
                
                
                  Sampson County
                  
                  Attainment/Unclassifiable
                
                
                  Scotland County
                  
                  Attainment/Unclassifiable
                
                
                  Stanly County
                  
                  Attainment/Unclassifiable
                
                
                  Stokes County
                  
                  Attainment/Unclassifiable
                
                
                  Surry County
                  
                  Attainment/Unclassifiable
                
                
                  Swain County
                  
                  Attainment/Unclassifiable
                
                
                  Transylvania County
                  
                  Attainment/Unclassifiable
                
                
                  Tyrrell County
                  
                  Attainment/Unclassifiable
                
                
                  Union County
                  
                  Attainment/Unclassifiable
                
                
                  Vance County
                  
                  Attainment/Unclassifiable
                
                
                  Wake County
                  
                  Attainment/Unclassifiable
                
                
                  Warren County
                  
                  Attainment/Unclassifiable
                
                
                  Washington County
                  
                  Attainment/Unclassifiable
                
                
                  Watauga County
                  
                  Attainment/Unclassifiable
                
                
                  Wayne County
                  
                  Attainment/Unclassifiable
                
                
                  Wilkes County
                  
                  Attainment/Unclassifiable
                
                
                  Wilson County
                  
                  Attainment/Unclassifiable
                
                
                  Yadkin County
                  
                  Attainment/Unclassifiable
                
                
                  Yancey County
                  
                  Attainment/Unclassifiable
                
                
                  1 Includes any Indian country in each county or area, unless otherwise specified. EPA is not determining the boundaries of any area of Indian country in this table, including any area of Indian country located in the larger designation area. The inclusion of any Indian country in the designation area is not a determination that the state has regulatory authority under the Clean Air Act for such Indian country.
                
                  2 This date is January 16, 2018, unless otherwise noted.
              
              
              
                North Carolina—2008 Lead NAAQS
                
                  Designated area
                  Designation for the 2008 NAAQS a
                  
                  Date 1
                  
                  Type
                
                
                  Whole State
                  
                  Unclassifiable/Attainment.
                
                
                  a Includes Indian Country located in each county or area, except as otherwise specified.
                
                  1 December 31, 2011 unless otherwise noted.
              
              [43 FR 8964, Mar. 3, 1978]
              
                Editorial Note:
                For Federal Register citations affecting § 81.334, see the List of CFR Sections Affected, which appears in the Finding Aids section of the printed volume and at www.govinfo.gov.
                
              
            
            
              § 81.335
              North Dakota.
              
                North Dakota—1971 Sulfur Dioxide NAAQS
                [Primary and Secondary]
                
                  Designated area
                  Does not meet primary standards
                  Does not meet secondary standards
                  Cannot be classified
                  Better than national standards
                
                
                  Metropolitan Fargo-Moorhead (Minn), AQCR 130
                  
                  
                  
                  X
                
                
                  Rest of State, AQCR 172
                  
                  
                  
                  X
                
              
              
                North Dakota—2010 Sulfur Dioxide NAAQS
                [Primary]
                
                  Designated area 1
                  
                  Designation
                  Date 2
                  
                  Type
                
                
                  McLean County/Eastern Mercer County, ND
                  9/12/16
                  Attainment/Unclassifiable.
                
                
                  McLean County
                
                
                  Mercer County (part)
                
                
                  Area east of CR-37/ND 31, east/north of ND 200 ALT, west of the eastern border of Mercer County/Missouri River, south of the Knife River National Historic Site.
                
                
                  Central Mercer County, ND
                  9/12/16
                  Attainment/Unclassifiable.
                
                
                  Mercer County (part)
                
                
                  Area west of ND 49/61st Ave SW, north of Co. Rd 15/17th St. SW, east of Co. Rd 13, south and east of the town Zap, south of 8th St. SW/ND 200
                
                
                  Rest of State: 3
                  
                  
                  Attainment/Unclassifiable.
                
                
                  Adams County
                
                
                  Barnes County
                
                
                  Benson County
                
                
                  Billings County
                
                
                  Bottineau County
                
                
                  Bowman County
                
                
                  Burke County
                
                
                  Burleigh County
                
                
                  Cass County
                
                
                  Cavalier County
                
                
                  Dickey County
                
                
                  Divide County
                
                
                  Dunn County
                
                
                  Eddy County
                
                
                  Emmons County
                
                
                  Foster County
                
                
                  Golden Valley County
                
                
                  Grand Forks County
                
                
                  Grant County
                
                
                  Griggs County
                
                
                  Hettinger County
                
                
                  Kidder County
                
                
                  LaMoure County
                
                
                  Logan County
                
                
                  McHenry County
                
                
                  McIntosh County
                
                
                  
                  McKenzie County
                
                
                  Mercer County (part) (remainder)
                
                
                  Morton County
                
                
                  Mountrail County
                
                
                  Nelson County
                
                
                  Oliver County
                
                
                  Pembina County
                
                
                  Pierce County
                
                
                  Ramsey County
                
                
                  Ransom County
                
                
                  Renville County
                
                
                  Richland County
                
                
                  Rolette County
                
                
                  Sargent County
                
                
                  Sheridan County
                
                
                  Sioux County
                
                
                  Slope County
                
                
                  Stark County
                
                
                  Steele County
                
                
                  Stutsman County
                
                
                  Towner County
                
                
                  Traill County
                
                
                  Walsh County
                
                
                  Ward County
                
                
                  Wells County
                
                
                  1 Includes any Indian country in each county or area, unless otherwise specified. EPA is not determining the boundaries of any area of Indian country in this table, including any area of Indian country located in the larger designation area. The inclusion of any Indian country in the designation area is not a determination that the state has regulatory authority under the Clean Air Act for such Indian country.
                
                  2 This date is April 9, 2018, unless otherwise noted.
                
                  3 Williams County will be designated by December 31, 2020.
              
              
                North Dakota—Carbon Monoxide
                
                  Designated Area
                  Designation
                  Date 1
                  
                  Type
                  Classification
                  Date 1
                  
                  Type
                
                
                  AQCR 130 Metropolitan Fargo-Moorhead Intrastate
                
                
                  Cass County
                  
                  Unclassifiable/Attainment
                
                
                  Rest of State
                  
                  Unclassifiable/Attainment
                
                
                  Adams County
                
                
                  Barnes County
                
                
                  Benson County
                
                
                  Billings County
                
                
                  Bottineau County
                
                
                  Bowman County
                
                
                  Burke County
                
                
                  Burleigh County
                
                
                  Cavalier County
                
                
                  Dickey County
                
                
                  Divide County
                
                
                  Dunn County
                
                
                  Eddy County
                
                
                  Emmons County
                
                
                  Foster County
                
                
                  Golden Valley County
                
                
                  Grand Forks County
                
                
                  Grant County
                
                
                  Griggs County
                
                
                  Hettinger County
                
                
                  Kidder County
                
                
                  La Moure County
                
                
                  Logan County
                
                
                  McHenry County
                
                
                  McIntosh County
                
                
                  McKenzie County
                
                
                  McLean County
                
                
                  
                  Mercer County
                
                
                  Morton County
                
                
                  Mountrail County
                
                
                  Nelson County
                
                
                  Oliver County
                
                
                  Pembina County
                
                
                  Pierce County
                
                
                  Ramsey County
                
                
                  Ransom County
                
                
                  Renville County
                
                
                  Richland County
                
                
                  Rolette County
                
                
                  Sargent County
                
                
                  Sheridan County
                
                
                  Sioux County
                
                
                  Slope County
                
                
                  Stark County
                
                
                  Steele County
                
                
                  Stutsman County
                
                
                  Towner County
                
                
                  Traill County
                
                
                  Walsh County
                
                
                  Ward County
                
                
                  Wells County
                
                
                  Williams County
                
                
                  1 This date is November 15, 1990, unless otherwise noted.
              
              
                North Dakota—Ozone (1-Hour Standard)2
                
                
                  Designated area
                  Designation
                  Date 1
                  
                  Type
                  Classification
                  Date 1
                  
                  Type
                
                
                  AQCR 130 Metropolitan Fargo-Moorhead Interstate.
                
                
                  Cass County
                  
                  Unclassifiable/Attainment
                
                
                  Rest of State, AQCR 172
                  
                  Unclassifiable/Attainment
                
                
                  Adams County
                
                
                  Barnes County
                
                
                  Benson County
                
                
                  Billings County
                
                
                  Bottineau County
                
                
                  Bowman County
                
                
                  Burke County
                
                
                  Burleigh County
                
                
                  Cavalier County
                
                
                  Dickey County
                
                
                  Divide County
                
                
                  Dunn County
                
                
                  Eddy County
                
                
                  Emmons County
                
                
                  Foster County
                
                
                  Golden Valley County
                
                
                  Grand Forks County
                
                
                  Grant County
                
                
                  Griggs County
                
                
                  Hettinger County
                
                
                  Kidder County
                
                
                  La Moure County
                
                
                  Logan County
                
                
                  McHenry County
                
                
                  McIntosh County
                
                
                  McKenzie County
                
                
                  McLean County
                
                
                  Mercer County
                
                
                  Morton County
                
                
                  Mountrail County
                
                
                  Nelson County
                
                
                  Oliver County
                
                
                  Pembina County
                
                
                  
                  Pierce County
                
                
                  Ramsey County
                
                
                  Ransom County
                
                
                  Renville County
                
                
                  Richland County
                
                
                  Rolette County
                
                
                  Sargent County
                
                
                  Sheridan County
                
                
                  Sioux County
                
                
                  Slope County
                
                
                  Stark County
                
                
                  Steele County
                
                
                  Stutsman County
                
                
                  Towner County
                
                
                  Traill County
                
                
                  Walsh County
                
                
                  Ward County
                
                
                  Wells County
                
                
                  Williams County
                
                
                  1 This date is October 18, 2000, unless otherwise noted.
                
                  2 The 1-hour ozone standard is revoked effective June 15, 2005 for all areas in North Dakota.
              
              
                North Dakota—PM-10
                
                  Designated Area
                  Designation
                  Date
                  Type
                  Classification
                  Date
                  Type
                
                
                  Metropolitan Fargo-Moorhead (Minn.), AQCR 130
                  11/15/90
                  Unclassifiable
                  
                
                
                  Rest of State, AQCR 172 1
                  
                  11/15/90
                  Unclassifiable
                  
                
                
                  1 Denotes a single area designation for PSD baseline area purposes.
              
              
                North Dakota—1997 Annual PM2.5 NAAQS
                [Primary and Secondary]
                
                  Designated area
                  Designation a
                  
                  Date 1
                  
                  Type
                  Classification
                  Date
                  Type
                
                
                  AQCR 130 Metropolitan Fargo-Moorhead Interstate:
                
                
                  Cass County
                  
                  Unclassifiable/Attainment.
                
                
                  Rest of State, AQCR 172:
                
                
                  Adams County
                  
                  Unclassifiable/Attainment.
                
                
                  Barnes County
                  
                  Unclassifiable/Attainment.
                
                
                  Benson County
                  
                  Unclassifiable/Attainment.
                
                
                  Billings County
                  
                  Unclassifiable/Attainment.
                
                
                  Bottineau County
                  
                  Unclassifiable/Attainment.
                
                
                  Bowman County
                  
                  Unclassifiable/Attainment.
                
                
                  Burke County
                  
                  Unclassifiable/Attainment.
                
                
                  Burleigh County
                  
                  Unclassifiable/Attainment.
                
                
                  Cavalier County
                  
                  Unclassifiable/Attainment.
                
                
                  Dickey County
                  
                  Unclassifiable/Attainment.
                
                
                  Divide County
                  
                  Unclassifiable/Attainment.
                
                
                  Dunn County
                  
                  Unclassifiable/Attainment.
                
                
                  Eddy County
                  
                  Unclassifiable/Attainment.
                
                
                  Emmons County
                  
                  Unclassifiable/Attainment.
                
                
                  Foster County
                  
                  Unclassifiable/Attainment.
                
                
                  Golden Valley County
                  
                  Unclassifiable/Attainment.
                
                
                  Grand Forks County
                  
                  Unclassifiable/Attainment.
                
                
                  Grant County
                  
                  Unclassifiable/Attainment.
                
                
                  Griggs County
                  
                  Unclassifiable/Attainment.
                
                
                  Hettinger County
                  
                  Unclassifiable/Attainment.
                
                
                  Kidder County
                  
                  Unclassifiable/Attainment.
                
                
                  LaMoure County
                  
                  Unclassifiable/Attainment.
                
                
                  Logan County
                  
                  Unclassifiable/Attainment.
                
                
                  McHenry County
                  
                  Unclassifiable/Attainment.
                
                
                  McIntosh County
                  
                  Unclassifiable/Attainment.
                
                
                  
                  McKenzie County
                  
                  Unclassifiable/Attainment.
                
                
                  McLean County
                  
                  Unclassifiable/Attainment.
                
                
                  Mercer County
                  
                  Unclassifiable/Attainment.
                
                
                  Morton County
                  
                  Unclassifiable/Attainment.
                
                
                  Mountrail County
                  
                  Unclassifiable/Attainment.
                
                
                  Nelson County
                  
                  Unclassifiable/Attainment.
                
                
                  Oliver County
                  
                  Unclassifiable/Attainment.
                
                
                  Pembina County
                  
                  Unclassifiable/Attainment.
                
                
                  Pierce County
                  
                  Unclassifiable/Attainment.
                
                
                  Ramsey County
                  
                  Unclassifiable/Attainment.
                
                
                  Ransom County
                  
                  Unclassifiable/Attainment.
                
                
                  Renville County
                  
                  Unclassifiable/Attainment.
                
                
                  Richland County
                  
                  Unclassifiable/Attainment.
                
                
                  Rolette County
                  
                  Unclassifiable/Attainment.
                
                
                  Sargent County
                  
                  Unclassifiable/Attainment.
                
                
                  Sheridan County
                  
                  Unclassifiable/Attainment.
                
                
                  Sioux County
                  
                  Unclassifiable/Attainment.
                
                
                  Slope County
                  
                  Unclassifiable/Attainment.
                
                
                  Stark County
                  
                  Unclassifiable/Attainment.
                
                
                  Steele County
                  
                  Unclassifiable/Attainment.
                
                
                  Stutsman County
                  
                  Unclassifiable/Attainment.
                
                
                  Towner County
                  
                  Unclassifiable/Attainment.
                
                
                  Traill County
                  
                  Unclassifiable/Attainment.
                
                
                  Walsh County
                  
                  Unclassifiable/Attainment.
                
                
                  Ward County
                  
                  Unclassifiable/Attainment.
                
                
                  Wells County
                  
                  Unclassifiable/Attainment.
                
                
                  Williams County
                  
                  Unclassifiable/Attainment.
                
                
                  a Includes Indian Country located in each county or area, except as otherwise specified.
                
                  1 This date is 90 days after January 5, 2005, unless otherwise noted.
              
              
                North Dakota—2012 Annual PM2.5 NAAQS
                [Primary]
                
                  Designated area 1
                  
                  Designation
                  Date 2
                  
                  Type
                  Classification
                  Date 2
                  
                  Type
                
                
                  AQCR 130 Metropolitan Fargo-Moorhead Interstate:
                
                
                  Cass County
                  
                  Unclassifiable/Attainment
                
                
                  Rest of State, AQCR 172:
                
                
                  Adams County
                  
                  Unclassifiable/Attainment
                
                
                  Barnes County
                  
                  Unclassifiable/Attainment
                
                
                  Benson County
                  
                  Unclassifiable/Attainment
                
                
                  Billings County
                  
                  Unclassifiable/Attainment
                
                
                  Bottineau County
                  
                  Unclassifiable/Attainment
                
                
                  Bowman County
                  
                  Unclassifiable/Attainment
                
                
                  Burke County
                  
                  Unclassifiable/Attainment
                
                
                  Burleigh County
                  
                  Unclassifiable/Attainment
                
                
                  Cavalier County
                  
                  Unclassifiable/Attainment
                
                
                  Dickey County
                  
                  Unclassifiable/Attainment
                
                
                  Divide County
                  
                  Unclassifiable/Attainment
                
                
                  Dunn County
                  
                  Unclassifiable/Attainment
                
                
                  Eddy County
                  
                  Unclassifiable/Attainment
                
                
                  Emmons County
                  
                  Unclassifiable/Attainment
                
                
                  Foster County
                  
                  Unclassifiable/Attainment
                
                
                  Golden Valley County
                  
                  Unclassifiable/Attainment
                
                
                  Grand Forks County
                  
                  Unclassifiable/Attainment
                
                
                  Grant County
                  
                  Unclassifiable/Attainment
                
                
                  Griggs County
                  
                  Unclassifiable/Attainment
                
                
                  Hettinger County
                  
                  Unclassifiable/Attainment
                
                
                  Kidder County
                  
                  Unclassifiable/Attainment
                
                
                  LaMoure County
                  
                  Unclassifiable/Attainment
                
                
                  Logan County
                  
                  Unclassifiable/Attainment
                
                
                  McHenry County
                  
                  Unclassifiable/Attainment
                
                
                  McIntosh County
                  
                  Unclassifiable/Attainment
                
                
                  McKenzie County
                  
                  Unclassifiable/Attainment
                
                
                  McLean County
                  
                  Unclassifiable/Attainment
                
                
                  
                  Mercer County
                  
                  Unclassifiable/Attainment
                
                
                  Morton County
                  
                  Unclassifiable/Attainment
                
                
                  Mountrail County
                  
                  Unclassifiable/Attainment
                
                
                  Nelson County
                  
                  Unclassifiable/Attainment
                
                
                  Oliver County
                  
                  Unclassifiable/Attainment
                
                
                  Pembina County
                  
                  Unclassifiable/Attainment
                
                
                  Pierce County
                  
                  Unclassifiable/Attainment
                
                
                  Ramsey County
                  
                  Unclassifiable/Attainment
                
                
                  Ransom County
                  
                  Unclassifiable/Attainment
                
                
                  Renville County
                  
                  Unclassifiable/Attainment
                
                
                  Richland County
                  
                  Unclassifiable/Attainment
                
                
                  Rolette County
                  
                  Unclassifiable/Attainment
                
                
                  Sargent County
                  
                  Unclassifiable/Attainment
                
                
                  Sheridan County
                  
                  Unclassifiable/Attainment
                
                
                  Sioux County
                  
                  Unclassifiable/Attainment
                
                
                  Slope County
                  
                  Unclassifiable/Attainment
                
                
                  Stark County
                  
                  Unclassifiable/Attainment
                
                
                  Steele County
                  
                  Unclassifiable/Attainment
                
                
                  Stutsman County
                  
                  Unclassifiable/Attainment
                
                
                  Towner County
                  
                  Unclassifiable/Attainment
                
                
                  Traill County
                  
                  Unclassifiable/Attainment
                
                
                  Walsh County
                  
                  Unclassifiable/Attainment
                
                
                  Ward County
                  
                  Unclassifiable/Attainment
                
                
                  Wells County
                  
                  Unclassifiable/Attainment
                
                
                  Williams County
                  
                  Unclassifiable/Attainment
                
                
                  1 Includes areas of Indian country located in each county or area, except as otherwise specified.
                
                  2 This date is April 15, 2015, unless otherwise noted.
              
              
                North Dakota—1997 24-Hour PM2.5 NAAQS
                [Primary and Secondary]
                
                  Designated area
                  Designation a
                  
                  Date 1
                  
                  Type
                  Classification
                  Date
                  Type
                
                
                  AQCR 130 Metropolitan Fargo-Moorhead Interstate:
                
                
                  Cass County
                  
                  Unclassifiable/Attainment.
                
                
                  Rest of State, AQCR 172:
                
                
                  Adams County
                  
                  Unclassifiable/Attainment.
                
                
                  Barnes County
                  
                  Unclassifiable/Attainment.
                
                
                  Benson County
                  
                  Unclassifiable/Attainment.
                
                
                  Billings County
                  
                  Unclassifiable/Attainment.
                
                
                  Bottineau County
                  
                  Unclassifiable/Attainment.
                
                
                  Bowman County
                  
                  Unclassifiable/Attainment.
                
                
                  Burke County
                  
                  Unclassifiable/Attainment.
                
                
                  Burleigh County
                  
                  Unclassifiable/Attainment.
                
                
                  Cavalier County
                  
                  Unclassifiable/Attainment.
                
                
                  Dickey County
                  
                  Unclassifiable/Attainment.
                
                
                  Divide County
                  
                  Unclassifiable/Attainment.
                
                
                  Dunn County
                  
                  Unclassifiable/Attainment.
                
                
                  Eddy County
                  
                  Unclassifiable/Attainment.
                
                
                  Emmons County
                  
                  Unclassifiable/Attainment.
                
                
                  Foster County
                  
                  Unclassifiable/Attainment.
                
                
                  Golden Valley County
                  
                  Unclassifiable/Attainment.
                
                
                  Grand Forks County
                  
                  Unclassifiable/Attainment.
                
                
                  Grant County
                  
                  Unclassifiable/Attainment.
                
                
                  Griggs County
                  
                  Unclassifiable/Attainment.
                
                
                  Hettinger County
                  
                  Unclassifiable/Attainment.
                
                
                  Kidder County
                  
                  Unclassifiable/Attainment.
                
                
                  LaMoure County
                  
                  Unclassifiable/Attainment.
                
                
                  Logan County
                  
                  Unclassifiable/Attainment.
                
                
                  McHenry County
                  
                  Unclassifiable/Attainment.
                
                
                  McIntosh County
                  
                  Unclassifiable/Attainment.
                
                
                  McKenzie County
                  
                  Unclassifiable/Attainment.
                
                
                  McLean County
                  
                  Unclassifiable/Attainment.
                
                
                  Mercer County
                  
                  Unclassifiable/Attainment.
                
                
                  Morton County
                  
                  Unclassifiable/Attainment.
                
                
                  
                  Mountrail County
                  
                  Unclassifiable/Attainment.
                
                
                  Nelson County
                  
                  Unclassifiable/Attainment.
                
                
                  Oliver County
                  
                  Unclassifiable/Attainment.
                
                
                  Pembina County
                  
                  Unclassifiable/Attainment.
                
                
                  Pierce County
                  
                  Unclassifiable/Attainment.
                
                
                  Ramsey County
                  
                  Unclassifiable/Attainment.
                
                
                  Ransom County
                  
                  Unclassifiable/Attainment.
                
                
                  Renville County
                  
                  Unclassifiable/Attainment.
                
                
                  Richland County
                  
                  Unclassifiable/Attainment.
                
                
                  Rolette County
                  
                  Unclassifiable/Attainment.
                
                
                  Sargent County
                  
                  Unclassifiable/Attainment.
                
                
                  Sheridan County
                  
                  Unclassifiable/Attainment.
                
                
                  Sioux County
                  
                  Unclassifiable/Attainment.
                
                
                  Slope County
                  
                  Unclassifiable/Attainment.
                
                
                  Stark County
                  
                  Unclassifiable/Attainment.
                
                
                  Steele County
                  
                  Unclassifiable/Attainment.
                
                
                  Stutsman County
                  
                  Unclassifiable/Attainment.
                
                
                  Towner County
                  
                  Unclassifiable/Attainment.
                
                
                  Traill County
                  
                  Unclassifiable/Attainment.
                
                
                  Walsh County
                  
                  Unclassifiable/Attainment.
                
                
                  Ward County
                  
                  Unclassifiable/Attainment.
                
                
                  Wells County
                  
                  Unclassifiable/Attainment.
                
                
                  Williams County
                  
                  Unclassifiable/Attainment.
                
                
                  a Includes Indian Country located in each county or area, except as otherwise specified.
                
                  1 This date is 90 days after January 5, 2005, unless otherwise noted.
              
              
                North Dakota—2006 24-Hour PM2.5 NAAQS
                [Primary and Secondary]
                
                  Designated area
                  Designation a
                  
                  Date 1
                  
                  Type
                  Classification
                  Date
                  Type
                
                
                  AQCR 130 Metropolitan Fargo-Moorhead Interstate:
                
                
                  Cass County
                  
                  Unclassifiable/Attainment.
                
                
                  Rest of State, AQCR 172:
                
                
                  Adams County
                  
                  Unclassifiable/Attainment.
                
                
                  Barnes County
                  
                  Unclassifiable/Attainment.
                
                
                  Benson County
                  
                  Unclassifiable/Attainment.
                
                
                  Billings County
                  
                  Unclassifiable/Attainment.
                
                
                  Bottineau County
                  
                  Unclassifiable/Attainment.
                
                
                  Bowman County
                  
                  Unclassifiable/Attainment.
                
                
                  Burke County
                  
                  Unclassifiable/Attainment.
                
                
                  Burleigh County
                  
                  Unclassifiable/Attainment.
                
                
                  Cavalier County
                  
                  Unclassifiable/Attainment.
                
                
                  Dickey County
                  
                  Unclassifiable/Attainment.
                
                
                  Divide County
                  
                  Unclassifiable/Attainment.
                
                
                  Dunn County
                  
                  Unclassifiable/Attainment.
                
                
                  Eddy County
                  
                  Unclassifiable/Attainment.
                
                
                  Emmons County
                  
                  Unclassifiable/Attainment.
                
                
                  Foster County
                  
                  Unclassifiable/Attainment.
                
                
                  Golden Valley County
                  
                  Unclassifiable/Attainment.
                
                
                  Grand Forks County
                  
                  Unclassifiable/Attainment.
                
                
                  Grant County
                  
                  Unclassifiable/Attainment.
                
                
                  Griggs County
                  
                  Unclassifiable/Attainment.
                
                
                  Hettinger County
                  
                  Unclassifiable/Attainment.
                
                
                  Kidder County
                  
                  Unclassifiable/Attainment.
                
                
                  LaMoure County
                  
                  Unclassifiable/Attainment.
                
                
                  Logan County
                  
                  Unclassifiable/Attainment.
                
                
                  McHenry County
                  
                  Unclassifiable/Attainment.
                
                
                  McIntosh County
                  
                  Unclassifiable/Attainment.
                
                
                  McKenzie County
                  
                  Unclassifiable/Attainment.
                
                
                  McLean County
                  
                  Unclassifiable/Attainment.
                
                
                  Mercer County
                  
                  Unclassifiable/Attainment.
                
                
                  Morton County
                  
                  Unclassifiable/Attainment.
                
                
                  Mountrail County
                  
                  Unclassifiable/Attainment.
                
                
                  Nelson County
                  
                  Unclassifiable/Attainment.
                
                
                  
                  Oliver County
                  
                  Unclassifiable/Attainment.
                
                
                  Pembina County
                  
                  Unclassifiable/Attainment.
                
                
                  Pierce County
                  
                  Unclassifiable/Attainment.
                
                
                  Ramsey County
                  
                  Unclassifiable/Attainment.
                
                
                  Ransom County
                  
                  Unclassifiable/Attainment.
                
                
                  Renville County
                  
                  Unclassifiable/Attainment.
                
                
                  Richland County
                  
                  Unclassifiable/Attainment.
                
                
                  Rolette County
                  
                  Unclassifiable/Attainment.
                
                
                  Sargent County
                  
                  Unclassifiable/Attainment.
                
                
                  Sheridan County
                  
                  Unclassifiable/Attainment.
                
                
                  Sioux County
                  
                  Unclassifiable/Attainment.
                
                
                  Slope County
                  
                  Unclassifiable/Attainment.
                
                
                  Stark County
                  
                  Unclassifiable/Attainment.
                
                
                  Steele County
                  
                  Unclassifiable/Attainment.
                
                
                  Stutsman County
                  
                  Unclassifiable/Attainment.
                
                
                  Towner County
                  
                  Unclassifiable/Attainment.
                
                
                  Traill County
                  
                  Unclassifiable/Attainment.
                
                
                  Walsh County
                  
                  Unclassifiable/Attainment.
                
                
                  Ward County
                  
                  Unclassifiable/Attainment.
                
                
                  Wells County
                  
                  Unclassifiable/Attainment.
                
                
                  Williams County
                  
                  Unclassifiable/Attainment.
                
                
                  a Includes Indian Country located in each county or area, except as otherwise specified.
                
                  1 This date is 30 days after November 13, 2009, unless otherwise noted.
              
              
                North Dakota—NO2 (1971 Annual Standard)
                
                  Designated area
                  Does not meet primary standards
                  Cannot be classified or better than national standards
                
                
                  Metropolitan Fargo-Moorhead (Minn), AQCR 130
                  
                  X
                
                
                  Rest of State, AQCR 172
                  
                  X
                
              
              
                North Dakota—NO2 (2010 1-Hour Standard)
                
                  Designated area
                  Designation a
                  
                  Date 1
                  
                  Type
                
                
                  State of North Dakota
                  
                  Unclassifiable/Attainment.
                
                
                  a Includes Indian Country located in each county or area, except as otherwise specified.
                
                  1 This date is 90 days after October 31, 2011, unless otherwise noted.
              
              
                North Dakota—1997 8-Hour Ozone NAAQS
                [Primary and Secondary]
                
                  Designated area
                  Designation a
                  
                  Date 1
                  
                  Type
                  Category/classification
                  Date 1
                  
                  Type
                
                
                  AQCR 130 Metropolitan Fargo-Moorhead Interstate:
                
                
                  Cass County
                  
                  Unclassifiable/Attainment
                
                
                  Rest of State, AQCR 172
                  
                  Unclassifiable/Attainment
                
                
                  Adams County
                
                
                  Barnes County
                
                
                  Benson County
                
                
                  Billings County
                
                
                  Bottineau County
                
                
                  Bowman County
                
                
                  Burke County
                
                
                  Burleigh County
                
                
                  Cavalier County
                
                
                  Dickey County
                
                
                  Divide County
                
                
                  Dunn County
                
                
                  Eddy County
                
                
                  
                  Emmons County
                
                
                  Foster County
                
                
                  Golden Valley County
                
                
                  Grand Forks County
                
                
                  Grant County
                
                
                  Griggs County
                
                
                  Hettinger County
                
                
                  Kidder County
                
                
                  LaMoure County
                
                
                  Logan County
                
                
                  McHenry County
                
                
                  McIntosh County
                
                
                  McKenzie County
                
                
                  McLean County
                
                
                  Mercer County
                
                
                  Morton County
                
                
                  Mountrail County
                
                
                  Nelson County
                
                
                  Oliver County
                
                
                  Pembina County
                
                
                  Pierce County
                
                
                  Ramsey County
                
                
                  Ransom County
                
                
                  Renville County
                
                
                  Richland County
                
                
                  Rolette County
                
                
                  Sargent County
                
                
                  Sheridan County
                
                
                  Sioux County
                
                
                  Slope County
                
                
                  Stark County
                
                
                  Steele County
                
                
                  Stutsman County
                
                
                  Towner County
                
                
                  Traill County
                
                
                  Walsh County
                
                
                  Ward County
                
                
                  Wells County
                
                
                  Williams County
                
                
                  a Includes Indian Country located in each county or area, except as otherwise specified.
                
                  1 This date is June 15, 2004, unless otherwise noted.
              
              
                North Dakota—2008 8-Hour Ozone NAAQS
                [Primary and Secondary]
                
                  Designated area
                  Designation
                  Date 1
                  
                  Type
                  Classification
                  Date 1
                  
                  Type
                
                
                  Statewide and Areas of Indian Country
                  
                  Unclassifiable/Attainment
                
                
                  1 This date is July 20, 2012, unless otherwise noted.
              
              
                North Dakota—2015 8-Hour Ozone NAAQS
                [Primary and Secondary]
                
                  Designated area 1
                  
                  Designation
                  Date 2
                  
                  Type
                  Classification
                  Date
                  Type
                
                
                  Statewide
                  
                  Attainment/Unclassifiable
                
                
                  Adams County
                
                
                  Barnes County
                
                
                  Benson County
                
                
                  Billings County
                
                
                  Bottineau County
                
                
                  Bowman County
                
                
                  Burke County
                
                
                  Burleigh County
                
                
                  
                  Cass County
                
                
                  Cavalier County
                
                
                  Dickey County
                
                
                  Divide County
                
                
                  Dunn County
                
                
                  Eddy County
                
                
                  Emmons County
                
                
                  Foster County
                
                
                  Golden Valley County
                
                
                  Grand Forks County
                
                
                  Grant County
                
                
                  Griggs County
                
                
                  Hettinger County
                
                
                  Kidder County
                
                
                  LaMoure County
                
                
                  Logan County
                
                
                  McHenry County
                
                
                  McIntosh County
                
                
                  McKenzie County
                
                
                  McLean County
                
                
                  Mercer County
                
                
                  Morton County
                
                
                  Mountrail County
                
                
                  Nelson County
                
                
                  Oliver County
                
                
                  Pembina County
                
                
                  Pierce County
                
                
                  Ramsey County
                
                
                  Ransom County
                
                
                  Renville County
                
                
                  Richland County
                
                
                  Rolette County
                
                
                  Sargent County
                
                
                  Sheridan County
                
                
                  Sioux County
                
                
                  Slope County
                
                
                  Stark County
                
                
                  Steele County
                
                
                  Stutsman County
                
                
                  Towner County
                
                
                  Traill County
                
                
                  Walsh County
                
                
                  Ward County
                
                
                  Wells County
                
                
                  Williams County
                
                
                  1 Includes any Indian country in each county or area, unless otherwise specified. EPA is not determining the boundaries of any area of Indian country in this table, including any area of Indian country located in the larger designation area. The inclusion of any Indian country in the designation area is not a determination that the state has regulatory authority under the Clean Air Act for such Indian country.
                
                  2 This date is January 16, 2018, unless otherwise noted.
              
              
                North Dakota—2008 Lead NAAQS
                
                  Designated area
                  Designation for the 2008 NAAQS a
                  
                  Date 1
                  
                  Type
                
                
                  Whole State
                  
                  Unclassifiable/Attainment.
                
                
                  a Includes Indian Country located in each county or area, except as otherwise specified.
                
                  1 December 31, 2011 unless otherwise noted.
              
              [55 FR 23933, June 13, 1990]
              
                Editorial Note:
                For Federal Register citations affecting § 81.335, see the List of CFR Sections Affected, which appears in the Finding Aids section of the printed volume and at www.govinfo.gov.
                
              
            
            
              
              § 81.336
              Ohio.
              
                Ohio—1971 Sulfur Dioxide NAAQS
                [Primary and Secondary]
                
                  Designated area
                  Does not meet primarystandards
                  
                  Does not meet secondary standards
                  Cannot be classified
                  Better thannational
                    standards
                  
                
                
                  Athens County
                  
                  
                  
                  X
                
                
                  Clermont County
                  
                  
                  
                  X
                
                
                  Columbiana County
                  
                  
                  
                  X
                
                
                  Coshocton County
                  
                  
                  
                  X
                
                
                  Cuyahoga County
                  
                  
                  
                  X
                
                
                  The remainder of Cuyahoga County
                  X
                
                
                  Gallia County
                  
                  
                  
                  X
                
                
                  Greene County
                  
                  
                  
                  X
                
                
                  Hamilton County
                  
                  
                  
                  X
                
                
                  Jefferson County:
                
                
                  The Cities of Steubenville and Mingo Junction, Townships of Steubenville, Island Creek, Cross Creek, Knox and Wells
                  
                  
                  
                  X
                
                
                  The remainder of Jefferson County
                  
                  
                  
                  X
                
                
                  Lake County:
                
                
                  The Cities of Eastlake, Timberlake, Lakeline, Willoughby (north of U.S. 20) and Mentor (north of U.S. 20, west of S.R. 306)
                  
                  
                  
                  X
                
                
                  The remainder of Lake County
                  
                  
                  
                  X
                
                
                  Lorain County
                  
                  
                  
                  X
                
                
                  Lucas County: The area east of Route 23 and west of the eastern boundary of Oregon Township
                  
                  
                  
                  X
                
                
                  The remainder of Lucas County:
                
                
                  Mahoning County
                  
                  
                  
                  X
                
                
                  Montgomery County
                  
                  
                  
                  X
                
                
                  Morgan County:
                
                
                  Center Township
                  
                  
                  
                  X
                
                
                  The remainder of Morgan County
                  
                  
                  
                  X
                
                
                  Summit County
                  
                  
                  
                  X
                
                
                  Trumbull County
                  
                  
                  
                  X
                
                
                  Washington County:
                
                
                  Waterford Township
                  
                  
                  
                  X
                
                
                  The remainder of Washington County
                  
                  
                  
                  X
                
                
                  All other counties in the State of Ohio
                  
                  
                  
                  X 
                
              
              
                Ohio—2010 Sulfur Dioxide NAAQS
                [Primary]
                
                  Designated area 1
                  
                  Designation
                  Date 2
                  
                  Type
                
                
                  Campbell-Clermont Counties, KY-OH
                  11/21/16
                  Attainment.
                
                
                  Clermont County (part)
                
                
                  Pierce Township
                
                
                  Lake County, OH
                  5/14/2019
                  Attainment.
                
                
                  Lake County
                
                
                  Muskingum River, OH
                  10/4/13
                  Nonattainment.
                
                
                  Morgan County (part)
                
                
                  Center Township
                
                
                  Washington County (part)
                
                
                  Waterford Township
                
                
                  Steubenville, OH-WV
                  11/29/2019
                  Attainment.
                
                
                  Jefferson County (part).
                
                
                  Cross Creek Township, Steubenville Township, Warren Township, Wells Township, Steubenville City.
                
                
                  Gallia County, OH
                  9/12/16
                  Unclassifiable.
                
                
                  Gallia County
                
                
                  Meigs County (part)
                
                
                  Bedford, Columbia, Rutland, Salem, Salisbury, and Scipio Townships
                
                
                  Clermont County, Ohio 2
                  
                  9/12/16
                  Attainment/Unclassifiable.
                
                
                  Clermont County (part)
                
                
                  Clermont County excluding Pierce Township
                
                
                  Adams County
                  
                  Attainment/Unclassifiable.
                
                
                  
                  Allen County
                  
                  Attainment/Unclassifiable.
                
                
                  Ashland County
                  
                  Attainment/Unclassifiable.
                
                
                  Ashtabula County
                  
                  Attainment/Unclassifiable.
                
                
                  Athens County
                  
                  Attainment/Unclassifiable.
                
                
                  Auglaize County
                  
                  Attainment/Unclassifiable.
                
                
                  Belmont County
                  
                  Attainment/Unclassifiable.
                
                
                  Brown County
                  
                  Attainment/Unclassifiable.
                
                
                  Butler County
                  
                  Attainment/Unclassifiable
                
                
                  Carroll County
                  
                  Attainment/Unclassifiable.
                
                
                  Champaign County
                  
                  Attainment/Unclassifiable.
                
                
                  Clark County
                  
                  Attainment/Unclassifiable.
                
                
                  Clinton County
                  
                  Attainment/Unclassifiable.
                
                
                  Columbiana County
                  
                  Attainment/Unclassifiable.
                
                
                  Coshocton County
                  
                  Attainment/Unclassifiable.
                
                
                  Crawford County
                  
                  Attainment/Unclassifiable.
                
                
                  Cuyahoga County
                  
                  Attainment/Unclassifiable.
                
                
                  Darke County
                  
                  Attainment/Unclassifiable.
                
                
                  Defiance County
                  
                  Attainment/Unclassifiable.
                
                
                  Delaware County
                  
                  Attainment/Unclassifiable.
                
                
                  Erie County
                  
                  Attainment/Unclassifiable.
                
                
                  Fairfield County
                  
                  Attainment/Unclassifiable.
                
                
                  Fayette County
                  
                  Attainment/Unclassifiable.
                
                
                  Franklin County
                  
                  Attainment/Unclassifiable.
                
                
                  Fulton County
                  
                  Attainment/Unclassifiable.
                
                
                  Geauga County
                  
                  Attainment/Unclassifiable.
                
                
                  Greene County
                  
                  Attainment/Unclassifiable.
                
                
                  Guernsey County
                  
                  Attainment/Unclassifiable.
                
                
                  Hamilton County
                  
                  Attainment/Unclassifiable.
                
                
                  Hancock County
                  
                  Attainment/Unclassifiable.
                
                
                  Hardin County
                  
                  Attainment/Unclassifiable.
                
                
                  Harrison County
                  
                  Attainment/Unclassifiable.
                
                
                  Henry County
                  
                  Attainment/Unclassifiable.
                
                
                  Highland County
                  
                  Attainment/Unclassifiable.
                
                
                  Hocking County
                  
                  Attainment/Unclassifiable.
                
                
                  Holmes County
                  
                  Attainment/Unclassifiable.
                
                
                  Huron County
                  
                  Attainment/Unclassifiable.
                
                
                  Jackson County
                  
                  Attainment/Unclassifiable.
                
                
                  Jefferson County (part) (remainder)
                  
                  Attainment/Unclassifiable.
                
                
                  Knox County
                  
                  Attainment/Unclassifiable.
                
                
                  Lawrence County
                  
                  Attainment/Unclassifiable.
                
                
                  Licking County
                  
                  Attainment/Unclassifiable.
                
                
                  Logan County
                  
                  Attainment/Unclassifiable.
                
                
                  Lorain County
                  
                  Attainment/Unclassifiable.
                
                
                  Lucas County
                  
                  Attainment/Unclassifiable.
                
                
                  Madison County
                  
                  Attainment/Unclassifiable.
                
                
                  Mahoning County
                  
                  Attainment/Unclassifiable.
                
                
                  Marion County
                  
                  Attainment/Unclassifiable.
                
                
                  Medina County
                  
                  Attainment/Unclassifiable.
                
                
                  Meigs County (part) (remainder)
                  
                  Attainment/Unclassifiable.
                
                
                  Mercer County
                  
                  Attainment/Unclassifiable.
                
                
                  Miami County
                  
                  Attainment/Unclassifiable.
                
                
                  Monroe County
                  
                  Attainment/Unclassifiable.
                
                
                  Montgomery County
                  
                  Attainment/Unclassifiable.
                
                
                  Morgan County (part) (remainder)
                  
                  Attainment/Unclassifiable.
                
                
                  Morrow County
                  
                  Attainment/Unclassifiable.
                
                
                  Muskingum County
                  
                  Attainment/Unclassifiable.
                
                
                  Noble County
                  
                  Attainment/Unclassifiable.
                
                
                  Ottawa County
                  
                  Attainment/Unclassifiable.
                
                
                  Paulding County
                  
                  Attainment/Unclassifiable.
                
                
                  Perry County
                  
                  Attainment/Unclassifiable.
                
                
                  Pickaway County
                  
                  Attainment/Unclassifiable.
                
                
                  Pike County
                  
                  Attainment/Unclassifiable.
                
                
                  Portage County
                  
                  Attainment/Unclassifiable.
                
                
                  Preble County
                  
                  Attainment/Unclassifiable.
                
                
                  Putnam County
                  
                  Attainment/Unclassifiable.
                
                
                  Richland County
                  
                  Attainment/Unclassifiable.
                
                
                  Ross County
                  
                  Attainment/Unclassifiable.
                
                
                  Sandusky County
                  
                  Attainment/Unclassifiable.
                
                
                  Scioto County
                  
                  Attainment/Unclassifiable.
                
                
                  
                  Seneca County
                  
                  Attainment/Unclassifiable.
                
                
                  Shelby County
                  
                  Attainment/Unclassifiable.
                
                
                  Stark County
                  
                  Attainment/Unclassifiable.
                
                
                  Summit County
                  
                  Attainment/Unclassifiable.
                
                
                  Trumbull County
                  
                  Attainment/Unclassifiable.
                
                
                  Tuscarawas County
                  
                  Attainment/Unclassifiable.
                
                
                  Union County
                  
                  Attainment/Unclassifiable.
                
                
                  Van Wert County
                  
                  Attainment/Unclassifiable.
                
                
                  Vinton County
                  
                  Attainment/Unclassifiable.
                
                
                  Warren County
                  
                  Attainment/Unclassifiable.
                
                
                  Washington County (part) (remainder)
                  
                  Attainment/Unclassifiable.
                
                
                  Wayne County
                  
                  Attainment/Unclassifiable.
                
                
                  Williams County
                  
                  Attainment/Unclassifiable.
                
                
                  Wood County
                  
                  Attainment/Unclassifiable.
                
                
                  Wyandot County
                  
                  Attainment/Unclassifiable.
                
                
                  1 Includes any Indian country in each county or area, unless otherwise specified. EPA is not determining the boundaries of any area of Indian country in this table, including any area of Indian country located in the larger designation area. The inclusion of any Indian country in the designation area is not a determination that the state has regulatory authority under the Clean Air Act for such Indian country.
                
                  2 This date is April 9, 2018, unless otherwise noted.
              
              
                Ohio—Carbon Monoxide
                
                  Designated Area
                  Designation
                  Date 1
                  
                  Type
                  Classification
                  Date 1
                  
                  Type
                
                
                  Cleveland Area
                
                
                  Cuyahoga County
                  3/7/94
                  Attainment
                
                
                  Cincinnati
                
                
                  Hamilton County
                  
                  Unclassifiable/Attainment
                
                
                  Columbus
                
                
                  Franklin County
                  
                  Unclassifiable/Attainment
                
                
                  Adams County
                  
                  Unclassifiable/Attainment
                
                
                  Allen County
                  
                  Unclassifiable/Attainment
                
                
                  Ashland County
                  
                  Unclassifiable/Attainment
                
                
                  Ashtabula County
                  
                  Unclassifiable/Attainment
                
                
                  Athens County
                  
                  Unclassifiable/Attainment
                
                
                  Auglaize County
                  
                  Unclassifiable/Attainment
                
                
                  Belmont County
                  
                  Unclassifiable/Attainment
                
                
                  Brown County
                  
                  Unclassifiable/Attainment
                
                
                  Butler County
                  
                  Unclassifiable/Attainment
                
                
                  Carroll County
                  
                  Unclassifiable/Attainment
                
                
                  Champaign County
                  
                  Unclassifiable/Attainment
                
                
                  Clark County
                  
                  Unclassifiable/Attainment
                
                
                  Clermont County
                  
                  Unclassifiable/Attainment
                
                
                  Clinton County
                  
                  Unclassifiable/Attainment
                
                
                  Columbiana County
                  
                  Unclassifiable/Attainment
                
                
                  Coshocton County
                  
                  Unclassifiable/Attainment
                
                
                  Crawford County
                  
                  Unclassifiable/Attainment
                
                
                  Darke County
                  
                  Unclassifiable/Attainment
                
                
                  Defiance County
                  
                  Unclassifiable/Attainment
                
                
                  Delaware County
                  
                  Unclassifiable/Attainment
                
                
                  Erie County
                  
                  Unclassifiable/Attainment
                
                
                  Fairfield County
                  
                  Unclassifiable/Attainment
                
                
                  Fayette County
                  
                  Unclassifiable/Attainment
                
                
                  Fulton County
                  
                  Unclassifiable/Attainment
                
                
                  Gallia County
                  
                  Unclassifiable/Attainment
                
                
                  Geauga County
                  
                  Unclassifiable/Attainment
                
                
                  Greene County
                  
                  Unclassifiable/Attainment
                
                
                  Guernsey County
                  
                  Unclassifiable/Attainment
                
                
                  Hancock County
                  
                  Unclassifiable/Attainment
                
                
                  Hardin County
                  
                  Unclassifiable/Attainment
                
                
                  Harrison County
                  
                  Unclassifiable/Attainment
                
                
                  Henry County
                  
                  Unclassifiable/Attainment
                
                
                  Highland County
                  
                  Unclassifiable/Attainment
                
                
                  Hocking County
                  
                  Unclassifiable/Attainment
                
                
                  Holmes County
                  
                  Unclassifiable/Attainment
                
                
                  Huron County
                  
                  Unclassifiable/Attainment
                
                
                  
                  Jackson County
                  
                  Unclassifiable/Attainment
                
                
                  Jefferson County 2
                  
                  
                  Unclassifiable/Attainment
                
                
                  Knox County
                  
                  Unclassifiable/Attainment
                
                
                  Lake County
                  
                  Unclassifiable/Attainment
                
                
                  Lawrence County
                  
                  Unclassifiable/Attainment
                
                
                  Licking County
                  
                  Unclassifiable/Attainment
                
                
                  Logan County
                  
                  Unclassifiable/Attainment
                
                
                  Lorain County
                  
                  Unclassifiable/Attainment
                
                
                  Lucas County
                  
                  Unclassifiable/Attainment
                
                
                  Madison County
                  
                  Unclassifiable/Attainment
                
                
                  Mahoning County
                  
                  Unclassifiable/Attainment
                
                
                  Marion County
                  
                  Unclassifiable/Attainment
                
                
                  Medina County
                  
                  Unclassifiable/Attainment
                
                
                  Meigs County
                  
                  Unclassifiable/Attainment
                
                
                  Mercer County
                  
                  Unclassifiable/Attainment
                
                
                  Miami County
                  
                  Unclassifiable/Attainment
                
                
                  Monroe County
                  
                  Unclassifiable/Attainment
                
                
                  Montgomery County
                  
                  Unclassifiable/Attainment
                
                
                  Morgan County
                  
                  Unclassifiable/Attainment
                
                
                  Morrow County
                  
                  Unclassifiable/Attainment
                
                
                  Muskingum County
                  
                  Unclassifiable/Attainment
                
                
                  Noble County
                  
                  Unclassifiable/Attainment
                
                
                  Ottawa County
                  
                  Unclassifiable/Attainment
                
                
                  Paulding County
                  
                  Unclassifiable/Attainment
                
                
                  Perry County
                  
                  Unclassifiable/Attainment
                
                
                  Pickaway County
                  
                  Unclassifiable/Attainment
                
                
                  Pike County
                  
                  Unclassifiable/Attainment
                
                
                  Portage County
                  
                  Unclassifiable/Attainment
                
                
                  Preble County
                  
                  Unclassifiable/Attainment
                
                
                  Putnam County
                  
                  Unclassifiable/Attainment
                
                
                  Richland County
                  
                  Unclassifiable/Attainment
                
                
                  Ross County
                  
                  Unclassifiable/Attainment
                
                
                  Sandusky County
                  
                  Unclassifiable/Attainment
                
                
                  Scioto County
                  
                  Unclassifiable/Attainment
                
                
                  Seneca County
                  
                  Unclassifiable/Attainment
                
                
                  Shelby County
                  
                  Unclassifiable/Attainment
                
                
                  Stark County
                  
                  Unclassifiable/Attainment
                
                
                  Summit County
                  
                  Unclassifiable/Attainment
                
                
                  Trumbull County
                  
                  Unclassifiable/Attainment
                
                
                  Tuscarawas County
                  
                  Unclassifiable/Attainment
                
                
                  Union County
                  
                  Unclassifiable/Attainment
                
                
                  Van Wert County
                  
                  Unclassifiable/Attainment
                
                
                  Vinton County
                  
                  Unclassifiable/Attainment
                
                
                  Warren County
                  
                  Unclassifiable/Attainment
                
                
                  Washington County
                  
                  Unclassifiable/Attainment
                
                
                  Wayne County
                  
                  Unclassifiable/Attainment
                
                
                  Williams County
                  
                  Unclassifiable/Attainment
                
                
                  Wood County
                  
                  Unclassifiable/Attainment
                
                
                  Wyandot County
                
                
                  1 This date is November 15, 1990, unless otherwise noted.
                
                  2 The listed designation does not reflect EPA action under section 107(d)(4)(A). At the date of enactment of the Clean Air Act Amendments, Jefferson County, Ohio; Brooke County, West Virginia; and Hancock County, West Virginia, were designated Unclassifiable/attainment, by operation of law, under section 107(d)(1)(C) of the Clean Air Act. However, these States and EPA are reviewing whether to confirm or reverse that designation under the process set out under section 107(d)(4)(A) and will publish a separate notice to that effect.
              
              
                Ohio—Ozone (1-Hour Standard)3
                
                
                  Designated area
                  Designation
                  Date 1
                  
                  Type
                  Classification
                  Date 1
                  
                  Type
                
                
                  Canton Area:
                
                
                  Stark County
                  
                  Attainment
                
                
                  Cincinnati-Hamilton Area:
                  6/14/05
                  Attainment
                
                
                  Butler County
                
                
                  Clermont County
                
                
                  Hamilton County
                
                
                  Warren County
                
                
                  Cleveland-Akron-Lorain Area:
                  
                  Attainment
                
                
                  Ashtabula County
                
                
                  
                  Cuyahoga County
                
                
                  Geauga County
                
                
                  Lake County
                
                
                  Lorain County
                
                
                  Medina County
                
                
                  Portage County
                
                
                  Summit County
                
                
                  Clinton County Area:
                
                
                  Clinton County
                  
                  Attainment
                
                
                  Columbiana County Area:
                
                
                  Columbiana County
                  
                  Attainment
                
                
                  Columbus Area:
                
                
                  Delaware County
                  
                  Attainment
                
                
                  Franklin County
                  
                  Attainment
                
                
                  Licking County
                  
                  Attainment
                
                
                  Dayton-Springfield Area:
                
                
                  Clark County
                  
                  Attainment
                
                
                  Greene County
                  
                  Attainment
                
                
                  Miami County
                  
                  Attainment
                
                
                  Montgomery County
                  
                  Attainment
                
                
                  Preble County Area:
                
                
                  Preble County
                  
                  Attainment
                
                
                  Steubenville Area:
                
                
                  Jefferson County
                  
                  Attainment
                
                
                  Toledo Area:
                
                
                  Lucas County
                  
                  Attainment
                
                
                  Wood County
                  
                  Attainment
                
                
                  Youngstown-Warren-Sharon Area:
                
                
                  Mahoning County
                  
                  Attainment
                
                
                  Trumbull County
                  
                  Attainment
                
                
                  Adams County
                  
                  Unclassifiable/Attainment
                
                
                  Allen County
                  
                  Unclassifiable/Attainment
                
                
                  Ashland County
                  
                  Unclassifiable/Attainment
                
                
                  Athens County
                  
                  Unclassifiable/Attainment
                
                
                  Auglaize County
                  
                  Unclassifiable/Attainment
                
                
                  Belmont County
                  
                  Unclassifiable/Attainment
                
                
                  Brown County
                  
                  Unclassifiable/Attainment
                
                
                  Carroll County
                  
                  Unclassifiable/Attainment
                
                
                  Champaign County
                  
                  Unclassifiable/Attainment
                
                
                  Coshocton County
                  
                  Unclassifiable/Attainment
                
                
                  Crawford County
                  
                  Unclassifiable/Attainment
                
                
                  Darke County
                  
                  Unclassifiable/Attainment
                
                
                  Defiance County
                  
                  Unclassifiable/Attainment
                
                
                  Erie County
                  
                  Unclassifiable/Attainment
                
                
                  Fairfield County
                  
                  Unclassifiable/Attainment
                
                
                  Fayette County
                  
                  Unclassifiable/Attainment
                
                
                  Fulton County
                  
                  Unclassifiable/Attainment
                
                
                  Gallia County
                  
                  Unclassifiable/Attainment
                
                
                  Guernsey County
                  
                  Unclassifiable/Attainment
                
                
                  Hancock County
                  
                  Unclassifiable/Attainment
                
                
                  Hardin County
                  
                  Unclassifiable/Attainment
                
                
                  Harrison County
                  
                  Unclassifiable/Attainment
                
                
                  Henry County
                  
                  Unclassifiable/Attainment
                
                
                  Highland County
                  
                  Unclassifiable/Attainment
                
                
                  Hocking County
                  
                  Unclassifiable/Attainment
                
                
                  Holmes County
                  
                  Unclassifiable/Attainment
                
                
                  Huron County
                  
                  Unclassifiable/Attainment
                
                
                  Jackson County
                  
                  Unclassifiable/Attainment
                
                
                  Knox County
                  
                  Unclassifiable/Attainment
                
                
                  Lawrence County
                  
                  Unclassifiable/Attainment
                
                
                  Logan County
                  
                  Unclassifiable/Attainment
                
                
                  Madison County
                  
                  Unclassifiable/Attainment
                
                
                  Marion County
                  
                  Unclassifiable/Attainment
                
                
                  Meigs County
                  
                  Unclassifiable/Attainment
                
                
                  Mercer County
                  
                  Unclassifiable/Attainment
                
                
                  Monroe County
                  
                  Unclassifiable/Attainment
                
                
                  Morgan County
                  
                  Unclassifiable/Attainment
                
                
                  Morrow County
                  
                  Unclassifiable/Attainment
                
                
                  Muskingum County
                  
                  Unclassifiable/Attainment
                
                
                  Noble County
                  
                  Unclassifiable/Attainment
                
                
                  
                  Ottawa County
                  
                  Unclassifiable/Attainment
                
                
                  Paulding County
                  
                  Unclassifiable/Attainment
                
                
                  Perry County
                  
                  Unclassifiable/Attainment
                
                
                  Pickaway County
                  
                  Unclassifiable/Attainment
                
                
                  Pike County
                  
                  Unclassifiable/Attainment
                
                
                  Putnam County
                  
                  Unclassifiable/Attainment
                
                
                  Richland County
                  
                  Unclassifiable/Attainment
                
                
                  Ross County
                  
                  Unclassifiable/Attainment
                
                
                  Sandusky County
                  
                  Unclassifiable/Attainment
                
                
                  Scioto County
                  
                  Unclassifiable/Attainment
                
                
                  Seneca County
                  
                  Unclassifiable/Attainment
                
                
                  Shelby County
                  
                  Unclassifiable/Attainment
                
                
                  Tuscarawas County
                  
                  Unclassifiable/Attainment
                
                
                  Union County
                  
                  Unclassifiable/Attainment
                
                
                  Van Wert County
                  
                  Unclassifiable/Attainment
                
                
                  Vinton County
                  
                  Unclassifiable/Attainment
                
                
                  Washington County
                  
                  Unclassifiable/Attainment
                
                
                  Wayne County
                  
                  Unclassifiable/Attainment
                
                
                  Williams County
                  
                  Unclassifiable/Attainment
                
                
                  Wyandot County
                  
                  Unclassifiable/Attainment
                
                
                  1 This date is November 15, 1990, unless otherwise noted.
                
                  3 The 1-hour standard is revoked effective June 15, 2005 for all areas in Ohio. The Canton, Cleveland-Akron-Lorain, Clinton Co, Columbus, Dayton-Springfield, Preble Co, Steubenville, Toledo, Youngstown-Warren-Sharon, and Columbiana Co. areas are maintenance areas for the 1-hour NAAQS for purposes of 40 CFR part 51 subpart X.
              
              
                Ohio—PM-10
                
                  Designated Area
                  Designation
                  Date
                  Type
                  Classification
                  Date
                  Type
                
                
                  Cuyahoga County
                  1/10/01
                  Attainment
                
                
                  Jefferson County
                
                
                  The area bounded by Market Street (State Route 43) from the West Virginia/Ohio border west to Sunset Blvd. (U.S. Route 22), Sunset Blvd. west to the Steubenville Township/Cross Creek Township boundary, the Township boundary south to the Steubenville Corporation limit, the corporation boundary east to State Route 7, State Route 7 South to the Steubenville Township/Wells Township boundary, the Township boundary Unclassifiable east to the West Virginia/Ohio border, and North on the border to Market Street
                  1/10/01
                  Attainment
                
                
                  Rest of State
                  11/15/90
                  Unclassifiable
                
              
              
                Ohio—1997 Annual PM2.5 NAAQS
                [Primary and Secondary]
                
                  Designated area
                  Designation a
                  
                  Date 1
                  
                  Type
                  Classification
                  Date
                  Type
                
                
                  Canton-Massillon, OH:
                
                
                  Stark County
                  10/22/13
                  Attainment
                
                
                  Cincinnati-Hamilton, Ohio:
                  4/7/17
                  Attainment.
                
                
                  Butler County
                
                
                  Clermont County
                
                
                  Hamilton County
                
                
                  Warren County
                
                
                  Cleveland-Akron-Lorain, OH
                  9/18/13
                  Attainment
                
                
                  Ashtabula County (part)
                
                
                  Ashtabula Township
                
                
                  Cuyahoga County
                
                
                  Lake County
                
                
                  
                  Lorain County
                
                
                  Medina County
                
                
                  Portage County
                
                
                  Summit County
                
                
                  Columbus, OH
                  11/7/13
                  Attainment
                
                
                  Coshocton County (part)
                
                
                  Franklin Township
                
                
                  Delaware County
                
                
                  Fairfield County
                
                
                  Franklin County
                
                
                  Licking County
                
                
                  Dayton-Springfield, OH
                  9/26/13
                  Attainment
                
                
                  Clark County
                
                
                  Greene County
                
                
                  Montgomery County
                
                
                  Huntington-Ashland, OH
                  12/31/12
                  Attainment
                
                
                  Adams County (part)
                
                
                  Monroe Township
                
                
                  Sprigg Township
                
                
                  Gallia County (part)
                
                
                  Addison Township
                
                
                  Cheshire Township
                
                
                  Lawrence County
                
                
                  Scioto County
                
                
                  Parkersburg-Marietta, WV-OH:
                
                
                  Washington County
                  8/29/13
                  Attainment
                
                
                  Steubenville-Weirton, OH-WV:
                
                
                  Jefferson County
                  9/18/13
                  Attainment
                
                
                  Toledo, OH:
                
                
                  Lucas County
                  
                  Unclassifiable/Attainment
                
                
                  Wood County
                  
                  Unclassifiable/Attainment
                
                
                  Wheeling, WV-OH:
                
                
                  Belmont County
                  8/29/13
                  Attainment
                
                
                  Youngstown-Warren-Sharon, OH-PA:
                
                
                  Columbiana County
                  
                  Unclassifiable/Attainment
                
                
                  Mahoning County
                  
                  Unclassifiable/Attainment
                
                
                  Trumbull County
                  
                  Unclassifiable/Attainment
                
                
                  Rest of State:
                
                
                  Adams County (remainder)
                  
                  Unclassifiable/Attainment
                
                
                  Allen County
                  
                  Unclassifiable/Attainment
                
                
                  Ashland County
                  
                  Unclassifiable/Attainment
                
                
                  Ashtabula County (remainder)
                  
                  Unclassifiable/Attainment
                
                
                  Athens County
                  
                  Unclassifiable/Attainment
                
                
                  Auglaize County
                  
                  Unclassifiable/Attainment
                
                
                  Brown County
                  
                  Unclassifiable/Attainment
                
                
                  Carroll County
                  
                  Unclassifiable/Attainment
                
                
                  Champaign County
                  
                  Unclassifiable/Attainment
                
                
                  Clinton County
                  
                  Unclassifiable/Attainment
                
                
                  Coshocton County (remainder)
                  
                  Unclassifiable/Attainment
                
                
                  Crawford County
                  
                  Unclassifiable/Attainment
                
                
                  Darke County
                  
                  Unclassifiable/Attainment
                
                
                  Defiance County
                  
                  Unclassifiable/Attainment
                
                
                  Erie County
                  
                  Unclassifiable/Attainment
                
                
                  Fayette County
                  
                  Unclassifiable/Attainment
                
                
                  Fulton County
                  
                  Unclassifiable/Attainment
                
                
                  Gallia County (remainder)
                  
                  Unclassifiable/Attainment
                
                
                  Geauga County
                  
                  Unclassifiable/Attainment
                
                
                  Guernsey County
                  
                  Unclassifiable/Attainment
                
                
                  Hancock County
                  
                  Unclassifiable/Attainment
                
                
                  Hardin County
                  
                  Unclassifiable/Attainment
                
                
                  Harrison County
                  
                  Unclassifiable/Attainment
                
                
                  Henry County
                  
                  Unclassifiable/Attainment
                
                
                  Highland County
                  
                  Unclassifiable/Attainment
                
                
                  Hocking County
                  
                  Unclassifiable/Attainment
                
                
                  Holmes County
                  
                  Unclassifiable/Attainment
                
                
                  Huron County
                  
                  Unclassifiable/Attainment
                
                
                  Jackson County
                  
                  Unclassifiable/Attainment
                
                
                  Knox County
                  
                  Unclassifiable/Attainment
                
                
                  Logan County
                  
                  Unclassifiable/Attainment
                
                
                  
                  Madison County
                  
                  Unclassifiable/Attainment
                
                
                  Marion County
                  
                  Unclassifiable/Attainment
                
                
                  Meigs County
                  
                  Unclassifiable/Attainment
                
                
                  Mercer County
                  
                  Unclassifiable/Attainment
                
                
                  Miami County
                  
                  Unclassifiable/Attainment
                
                
                  Monroe County
                  
                  Unclassifiable/Attainment
                
                
                  Morgan County
                  
                  Unclassifiable/Attainment
                
                
                  Morrow County
                  
                  Unclassifiable/Attainment
                
                
                  Muskingum County
                  
                  Unclassifiable/Attainment
                
                
                  Noble County
                  
                  Unclassifiable/Attainment
                
                
                  Ottawa County
                  
                  Unclassifiable/Attainment
                
                
                  Paulding County
                  
                  Unclassifiable/Attainment
                
                
                  Perry County
                  
                  Unclassifiable/Attainment
                
                
                  Pickaway County
                  
                  Unclassifiable/Attainment
                
                
                  Pike County
                  
                  Unclassifiable/Attainment
                
                
                  Preble County
                  
                  Unclassifiable/Attainment
                
                
                  Putnam County
                  
                  Unclassifiable/Attainment
                
                
                  Richland County
                  
                  Unclassifiable/Attainment
                
                
                  Ross County
                  
                  Unclassifiable/Attainment
                
                
                  Sandusky County
                  
                  Unclassifiable/Attainment
                
                
                  Seneca County
                  
                  Unclassifiable/Attainment
                
                
                  Shelby County
                  
                  Unclassifiable/Attainment
                
                
                  Tuscarawas County
                  
                  Unclassifiable/Attainment
                
                
                  Union County
                  
                  Unclassifiable/Attainment
                
                
                  Van Wert County
                  
                  Unclassifiable/Attainment
                
                
                  Vinton County
                  
                  Unclassifiable/Attainment
                
                
                  Wayne County
                  
                  Unclassifiable/Attainment
                
                
                  Williams County
                  
                  Unclassifiable/Attainment
                
                
                  Wyandot County
                  
                  Unclassifiable/Attainment
                
                
                  a Includes Indian Country located in each county or area, except as otherwise specified.
                
                  1 This date is 90 days after January 5, 2005, unless otherwise noted.
              
              
                Ohio—2012 Annual PM 2.5 NAAQS
                [Primary]
                
                  Designated area 1
                  
                  Designation
                  Date 2
                  
                  Type
                  Classification
                  Date 2
                  
                  Type
                
                
                  Cleveland, OH:
                
                
                  Cuyahoga County
                  4/12/2019
                  Attainment
                  
                  Moderate
                
                
                  Lorain County
                  4/12/2019
                  Attainment
                  
                  Moderate
                
                
                  Rest of State:
                
                
                  Adams County
                  
                  Unclassifiable/Attainment
                
                
                  Allen County
                  
                  Unclassifiable/Attainment
                
                
                  Ashland County
                  
                  Unclassifiable/Attainment
                
                
                  Ashtabula County
                  
                  Unclassifiable/Attainment
                
                
                  Athens County
                  
                  Unclassifiable/Attainment
                
                
                  Auglaize County
                  
                  Unclassifiable/Attainment
                
                
                  Belmont County
                  
                  Unclassifiable/Attainment
                
                
                  Brown County
                  
                  Unclassifiable/Attainment
                
                
                  Butler County
                  
                  Unclassifiable/Attainment
                
                
                  Carroll County
                  
                  Unclassifiable/Attainment
                
                
                  Champaign County
                  
                  Unclassifiable/Attainment
                
                
                  Clark County
                  
                  Unclassifiable/Attainment
                
                
                  Clermont County
                  
                  Unclassifiable/Attainment
                
                
                  Clinton County
                  
                  Unclassifiable/Attainment
                
                
                  Columbiana County
                  
                  Unclassifiable/Attainment
                
                
                  Coshocton County
                  
                  Unclassifiable/Attainment
                
                
                  Crawford County
                  
                  Unclassifiable/Attainment
                
                
                  Darke County
                  
                  Unclassifiable/Attainment
                
                
                  Defiance County
                  
                  Unclassifiable/Attainment
                
                
                  Delaware County
                  
                  Unclassifiable/Attainment
                
                
                  Erie County
                  
                  Unclassifiable/Attainment
                
                
                  Fairfield County
                  
                  Unclassifiable/Attainment
                
                
                  Fayette County
                  
                  Unclassifiable/Attainment
                
                
                  Franklin County
                  
                  Unclassifiable/Attainment
                
                
                  Fulton County
                  
                  Unclassifiable/Attainment
                
                
                  
                  Gallia County
                  
                  Unclassifiable/Attainment
                
                
                  Geauga County
                  
                  Unclassifiable/Attainment
                
                
                  Greene County
                  
                  Unclassifiable/Attainment
                
                
                  Guernsey County
                  
                  Unclassifiable/Attainment
                
                
                  Hamilton County
                  
                  Unclassifiable/Attainment
                
                
                  Hancock County
                  
                  Unclassifiable/Attainment
                
                
                  Hardin County
                  
                  Unclassifiable/Attainment
                
                
                  Harrison County
                  
                  Unclassifiable/Attainment
                
                
                  Henry County
                  
                  Unclassifiable/Attainment
                
                
                  Highland County
                  
                  Unclassifiable/Attainment
                
                
                  Hocking County
                  
                  Unclassifiable/Attainment
                
                
                  Holmes County
                  
                  Unclassifiable/Attainment
                
                
                  Huron County
                  
                  Unclassifiable/Attainment
                
                
                  Jackson County
                  
                  Unclassifiable/Attainment
                
                
                  Jefferson County
                  
                  Unclassifiable/Attainment
                
                
                  Knox County
                  
                  Unclassifiable/Attainment
                
                
                  Lake County
                  
                  Unclassifiable/Attainment
                
                
                  Lawrence County
                  
                  Unclassifiable/Attainment
                
                
                  Licking County
                  
                  Unclassifiable/Attainment
                
                
                  Logan County
                  
                  Unclassifiable/Attainment
                
                
                  Lucas County
                  
                  Unclassifiable/Attainment
                
                
                  Madison County
                  
                  Unclassifiable/Attainment
                
                
                  Mahoning County
                  
                  Unclassifiable/Attainment
                
                
                  Marion County
                  
                  Unclassifiable/Attainment
                
                
                  Medina County
                  
                  Unclassifiable/Attainment
                
                
                  Meigs County
                  
                  Unclassifiable/Attainment
                
                
                  Mercer County
                  
                  Unclassifiable/Attainment
                
                
                  Miami County
                  
                  Unclassifiable/Attainment
                
                
                  Monroe County
                  
                  Unclassifiable/Attainment
                
                
                  Montgomery County
                  
                  Unclassifiable/Attainment
                
                
                  Morgan County
                  
                  Unclassifiable/Attainment
                
                
                  Morrow County
                  
                  Unclassifiable/Attainment
                
                
                  Muskingum County
                  
                  Unclassifiable/Attainment
                
                
                  Noble County
                  
                  Unclassifiable/Attainment
                
                
                  Ottawa County
                  
                  Unclassifiable/Attainment
                
                
                  Paulding County
                  
                  Unclassifiable/Attainment
                
                
                  Perry County
                  
                  Unclassifiable/Attainment
                
                
                  Pickaway County
                  
                  Unclassifiable/Attainment
                
                
                  Pike County
                  
                  Unclassifiable/Attainment
                
                
                  Portage County
                  
                  Unclassifiable/Attainment
                
                
                  Preble County
                  
                  Unclassifiable/Attainment
                
                
                  Putnam County
                  
                  Unclassifiable/Attainment
                
                
                  Richland County
                  
                  Unclassifiable/Attainment
                
                
                  Ross County
                  
                  Unclassifiable/Attainment
                
                
                  Sandusky County
                  
                  Unclassifiable/Attainment
                
                
                  Scioto County
                  
                  Unclassifiable/Attainment
                
                
                  Seneca County
                  
                  Unclassifiable/Attainment
                
                
                  Shelby County
                  
                  Unclassifiable/Attainment
                
                
                  Stark County
                  
                  Unclassifiable/Attainment
                
                
                  Summit County
                  
                  Unclassifiable/Attainment
                
                
                  Trumbull County
                  
                  Unclassifiable/Attainment
                
                
                  Tuscarawas County
                  
                  Unclassifiable/Attainment
                
                
                  Union County
                  
                  Unclassifiable/Attainment
                
                
                  Van Wert County
                  
                  Unclassifiable/Attainment
                
                
                  Vinton County
                  
                  Unclassifiable/Attainment
                
                
                  Warren County
                  
                  Unclassifiable/Attainment
                
                
                  Washington County
                  
                  Unclassifiable/Attainment
                
                
                  Wayne County
                  
                  Unclassifiable/Attainment
                
                
                  Williams County
                  
                  Unclassifiable/Attainment
                
                
                  Wood County
                  
                  Unclassifiable/Attainment
                
                
                  Wyandot County
                  
                  Unclassifiable/Attainment
                
                
                  1 Includes areas of Indian country located in each county or area, except as otherwise specified.
                
                  2 This date is April 15, 2015, unless otherwise noted.
              
              
              
                Ohio—1997 24-Hour PM2.5 NAAQS
                [Primary and Secondary]
                
                  Designated area
                  Designation a
                  
                  Type
                  Date 1
                  
                  Classification
                  Date
                  Type
                
                
                  Canton-Massillon, OH:
                
                
                  Stark County
                  
                  Unclassifiable/Attainment
                
                
                  Cleveland-Akron-Lorain, OH:
                  
                  Unclassifiable/Attainment
                
                
                  Cuyahoga County
                
                
                  Lake County
                
                
                  Lorain County
                
                
                  Medina County
                
                
                  Portage County
                
                
                  Summit County
                
                
                  Steubenville-Weirton, OH-WV:
                
                
                  Jefferson County
                  
                  Unclassifiable/Attainment
                
                
                  Rest of State:
                
                
                  Adams County
                  
                  Unclassifiable/Attainment
                
                
                  Allen County
                  
                  Unclassifiable/Attainment
                
                
                  Ashland County
                  
                  Unclassifiable/Attainment
                
                
                  Ashtabula County
                  
                  Unclassifiable/Attainment
                
                
                  Athens County
                  
                  Unclassifiable/Attainment
                
                
                  Auglaize County
                  
                  Unclassifiable/Attainment
                
                
                  Belmont County
                  
                  Unclassifiable/Attainment
                
                
                  Brown County
                  
                  Unclassifiable/Attainment
                
                
                  Butler County
                  
                  Unclassifiable/Attainment
                
                
                  Carroll County
                  
                  Unclassifiable/Attainment
                
                
                  Champaign County
                  
                  Unclassifiable/Attainment
                
                
                  Clark County
                  
                  Unclassifiable/Attainment
                
                
                  Clermont County
                  
                  Unclassifiable/Attainment
                
                
                  Clinton County
                  
                  Unclassifiable/Attainment
                
                
                  Columbiana County
                  
                  Unclassifiable/Attainment
                
                
                  Coshocton County
                  
                  Unclassifiable/Attainment
                
                
                  Crawford County
                  
                  Unclassifiable/Attainment
                
                
                  Darke County
                  
                  Unclassifiable/Attainment
                
                
                  Defiance County
                  
                  Unclassifiable/Attainment
                
                
                  Delaware County
                  
                  Unclassifiable/Attainment
                
                
                  Erie County
                  
                  Unclassifiable/Attainment
                
                
                  Fairfield County
                  
                  Unclassifiable/Attainment
                
                
                  Fayette County
                  
                  Unclassifiable/Attainment
                
                
                  Franklin County
                  
                  Unclassifiable/Attainment
                
                
                  Fulton County
                  
                  Unclassifiable/Attainment
                
                
                  Gallia County
                  
                  Unclassifiable/Attainment
                
                
                  Geauga County
                  
                  Unclassifiable/Attainment
                
                
                  Greene County
                  
                  Unclassifiable/Attainment
                
                
                  Guernsey County
                  
                  Unclassifiable/Attainment
                
                
                  Hamilton County
                  
                  Unclassifiable/Attainment
                
                
                  Hancock County
                  
                  Unclassifiable/Attainment
                
                
                  Hardin County
                  
                  Unclassifiable/Attainment
                
                
                  Harrison County
                  
                  Unclassifiable/Attainment
                
                
                  Henry County
                  
                  Unclassifiable/Attainment
                
                
                  Highland County
                  
                  Unclassifiable/Attainment
                
                
                  Hocking County
                  
                  Unclassifiable/Attainment
                
                
                  Holmes County
                  
                  Unclassifiable/Attainment
                
                
                  Huron County
                  
                  Unclassifiable/Attainment
                
                
                  Jackson County
                  
                  Unclassifiable/Attainment
                
                
                  Knox County
                  
                  Unclassifiable/Attainment
                
                
                  Lawrence County
                  
                  Unclassifiable/Attainment
                
                
                  Licking County
                  
                  Unclassifiable/Attainment
                
                
                  Logan County
                  
                  Unclassifiable/Attainment
                
                
                  Lucas County
                  
                  Unclassifiable/Attainment
                
                
                  Madison County
                  
                  Unclassifiable/Attainment
                
                
                  Mahoning County
                  
                  Unclassifiable/Attainment
                
                
                  Marion County
                  
                  Unclassifiable/Attainment
                
                
                  Meigs County
                  
                  Unclassifiable/Attainment
                
                
                  Mercer County
                  
                  Unclassifiable/Attainment
                
                
                  Miami County
                  
                  Unclassifiable/Attainment
                
                
                  Monroe County
                  
                  Unclassifiable/Attainment
                
                
                  Montgomery County
                  
                  Unclassifiable/Attainment
                
                
                  Morgan County
                  
                  Unclassifiable/Attainment
                
                
                  Morrow County
                  
                  Unclassifiable/Attainment
                
                
                  Muskingum County
                  
                  Unclassifiable/Attainment
                
                
                  Noble County
                  
                  Unclassifiable/Attainment
                
                
                  Ottawa County
                  
                  Unclassifiable/Attainment
                
                
                  
                  Paulding County
                  
                  Unclassifiable/Attainment
                
                
                  Perry County
                  
                  Unclassifiable/Attainment
                
                
                  Pickaway County
                  
                  Unclassifiable/Attainment
                
                
                  Pike County
                  
                  Unclassifiable/Attainment
                
                
                  Preble County
                  
                  Unclassifiable/Attainment
                
                
                  Putnam County
                  
                  Unclassifiable/Attainment
                
                
                  Richland County
                  
                  Unclassifiable/Attainment
                
                
                  Ross County
                  
                  Unclassifiable/Attainment
                
                
                  Sandusky County
                  
                  Unclassifiable/Attainment
                
                
                  Scioto County
                  
                  Unclassifiable/Attainment
                
                
                  Seneca County
                  
                  Unclassifiable/Attainment
                
                
                  Shelby County
                  
                  Unclassifiable/Attainment
                
                
                  Trumbull County
                  
                  Unclassifiable/Attainment
                
                
                  Tuscarawas County
                  
                  Unclassifiable/Attainment
                
                
                  Union County
                  
                  Unclassifiable/Attainment
                
                
                  Van Wert County
                  
                  Unclassifiable/Attainment
                
                
                  Vinton County
                  
                  Unclassifiable/Attainment
                
                
                  Warren County
                  
                  Unclassifiable/Attainment
                
                
                  Washington County
                  
                  Unclassifiable/Attainment
                
                
                  Wayne County
                  
                  Unclassifiable/Attainment
                
                
                  Williams County
                  
                  Unclassifiable/Attainment
                
                
                  Wood County
                  
                  Unclassifiable/Attainment
                
                
                  Wyandot County
                  
                  Unclassifiable/Attainment
                
                
                  a Includes Indian Country located in each county or area, except as otherwise specified.
                
                  1 This date is 90 days after January 5, 2005, unless otherwise noted.
              
              
                Ohio—2006 24-Hour PM2.5 NAAQS
                [Primary and Secondary]
                
                  Designated area
                  Designation a
                  
                  Date 1
                  
                  Type
                  Classification
                  Date
                  Type
                
                
                  Canton-Massillon, OH:
                
                
                  Stark County
                  10/22/13
                  Attainment.
                
                
                  Cleveland-Akron-Lorain, OH
                  9/18/13
                  Attainment.
                
                
                  Cuyahoga County
                
                
                  Lake County
                
                
                  Lorain County
                
                
                  Medina County
                
                
                  Portage County
                
                
                  Summit County
                
                
                  Steubenville-Weirton, OH-WV:
                
                
                  Jefferson County
                  9/18/13
                  Attainment.
                
                
                  Rest of State:
                
                
                  Adams County
                  
                  Unclassifiable/Attainment
                
                
                  Allen County
                  
                  Unclassifiable/Attainment
                
                
                  Ashland County
                  
                  Unclassifiable/Attainment
                
                
                  Ashtabula County
                  
                  Unclassifiable/Attainment
                
                
                  Athens County
                  
                  Unclassifiable/Attainment
                
                
                  Auglaize County
                  
                  Unclassifiable/Attainment
                
                
                  Belmont County
                  
                  Unclassifiable/Attainment
                
                
                  Brown County
                  
                  Unclassifiable/Attainment
                
                
                  Butler County
                  
                  Unclassifiable/Attainment
                
                
                  Carroll County
                  
                  Unclassifiable/Attainment
                
                
                  Champaign County
                  
                  Unclassifiable/Attainment
                
                
                  Clark County
                  
                  Unclassifiable/Attainment
                
                
                  Clermont County
                  
                  Unclassifiable/Attainment
                
                
                  Clinton County
                  
                  Unclassifiable/Attainment
                
                
                  Columbiana County
                  
                  Unclassifiable/Attainment
                
                
                  Coshocton County
                  
                  Unclassifiable/Attainment
                
                
                  Crawford County
                  
                  Unclassifiable/Attainment
                
                
                  Darke County
                  
                  Unclassifiable/Attainment
                
                
                  Defiance County
                  
                  Unclassifiable/Attainment
                
                
                  Delaware County
                  
                  Unclassifiable/Attainment
                
                
                  Erie County
                  
                  Unclassifiable/Attainment
                
                
                  Fairfield County
                  
                  Unclassifiable/Attainment
                
                
                  Fayette County
                  
                  Unclassifiable/Attainment
                
                
                  
                  Franklin County
                  
                  Unclassifiable/Attainment
                
                
                  Fulton County
                  
                  Unclassifiable/Attainment
                
                
                  Gallia County
                  
                  Unclassifiable/Attainment
                
                
                  Geauga County
                  
                  Unclassifiable/Attainment
                
                
                  Greene County
                  
                  Unclassifiable/Attainment
                
                
                  Guernsey County
                  
                  Unclassifiable/Attainment
                
                
                  Hamilton County
                  
                  Unclassifiable/Attainment
                
                
                  Hancock County
                  
                  Unclassifiable/Attainment
                
                
                  Hardin County
                  
                  Unclassifiable/Attainment
                
                
                  Harrison County
                  
                  Unclassifiable/Attainment
                
                
                  Henry County
                  
                  Unclassifiable/Attainment
                
                
                  Highland County
                  
                  Unclassifiable/Attainment
                
                
                  Hocking County
                  
                  Unclassifiable/Attainment
                
                
                  Holmes County
                  
                  Unclassifiable/Attainment
                
                
                  Huron County
                  
                  Unclassifiable/Attainment
                
                
                  Jackson County
                  
                  Unclassifiable/Attainment
                
                
                  Knox County
                  
                  Unclassifiable/Attainment
                
                
                  Lawrence County
                  
                  Unclassifiable/Attainment
                
                
                  Licking County
                  
                  Unclassifiable/Attainment
                
                
                  Logan County
                  
                  Unclassifiable/Attainment
                
                
                  Lucas County
                  
                  Unclassifiable/Attainment
                
                
                  Madison County
                  
                  Unclassifiable/Attainment
                
                
                  Mahoning County
                  
                  Unclassifiable/Attainment
                
                
                  Marion County
                  
                  Unclassifiable/Attainment
                
                
                  Meigs County
                  
                  Unclassifiable/Attainment
                
                
                  Mercer County
                  
                  Unclassifiable/Attainment
                
                
                  Miami County
                  
                  Unclassifiable/Attainment
                
                
                  Monroe County
                  
                  Unclassifiable/Attainment
                
                
                  Montgomery County
                  
                  Unclassifiable/Attainment
                
                
                  Morgan County
                  
                  Unclassifiable/Attainment
                
                
                  Morrow County
                  
                  Unclassifiable/Attainment
                
                
                  Muskingum County
                  
                  Unclassifiable/Attainment
                
                
                  Noble County
                  
                  Unclassifiable/Attainment
                
                
                  Ottawa County
                  
                  Unclassifiable/Attainment
                
                
                  Paulding County
                  
                  Unclassifiable/Attainment
                
                
                  Perry County
                  
                  Unclassifiable/Attainment
                
                
                  Pickaway County
                  
                  Unclassifiable/Attainment
                
                
                  Pike County
                  
                  Unclassifiable/Attainment
                
                
                  Preble County
                  
                  Unclassifiable/Attainment
                
                
                  Putnam County
                  
                  Unclassifiable/Attainment
                
                
                  Richland County
                  
                  Unclassifiable/Attainment
                
                
                  Ross County
                  
                  Unclassifiable/Attainment
                
                
                  Sandusky County
                  
                  Unclassifiable/Attainment
                
                
                  Scioto County
                  
                  Unclassifiable/Attainment
                
                
                  Seneca County
                  
                  Unclassifiable/Attainment
                
                
                  Shelby County
                  
                  Unclassifiable/Attainment
                
                
                  Trumbull County
                  
                  Unclassifiable/Attainment
                
                
                  Tuscarawas County
                  
                  Unclassifiable/Attainment
                
                
                  Union County
                  
                  Unclassifiable/Attainment
                
                
                  Van Wert County
                  
                  Unclassifiable/Attainment
                
                
                  Vinton County
                  
                  Unclassifiable/Attainment
                
                
                  Warren County
                  
                  Unclassifiable/Attainment
                
                
                  Washington County
                  
                  Unclassifiable/Attainment
                
                
                  Wayne County
                  
                  Unclassifiable/Attainment
                
                
                  Williams County
                  
                  Unclassifiable/Attainment
                
                
                  Wood County
                  
                  Unclassifiable/Attainment
                
                
                  Wyandot County
                  
                  Unclassifiable/Attainment
                
                
                  a Includes Indian Country located in each county or area, except as otherwise specified.
                
                  1 This date is 30 days after November 13, 2009, unless otherwise noted.
              
              
                Ohio—NO2 (1971 Annual Standard)
                
                  Designated area
                  Does not meet primary standards
                  Cannot be classified or better than national standards
                
                
                  State of Ohio
                  
                  X
                
              
              
              
                Ohio—NO2 (2010 1-Hour Standard)
                
                  Designated area
                  Designation a
                  
                  Date 1
                  
                  Type
                
                
                  Adams County
                  
                  Unclassifiable/Attainment.
                
                
                  Allen County
                  
                  Unclassifiable/Attainment.
                
                
                  Ashland County
                  
                  Unclassifiable/Attainment.
                
                
                  Ashtabula County
                  
                  Unclassifiable/Attainment.
                
                
                  Athens County
                  
                  Unclassifiable/Attainment.
                
                
                  Auglaize County
                  
                  Unclassifiable/Attainment.
                
                
                  Belmont County
                  
                  Unclassifiable/Attainment.
                
                
                  Brown County
                  
                  Unclassifiable/Attainment.
                
                
                  Butler County
                  
                  Unclassifiable/Attainment.
                
                
                  Carroll County
                  
                  Unclassifiable/Attainment.
                
                
                  Champaign County
                  
                  Unclassifiable/Attainment.
                
                
                  Clark County
                  
                  Unclassifiable/Attainment.
                
                
                  Clermont County
                  
                  Unclassifiable/Attainment.
                
                
                  Clinton County
                  
                  Unclassifiable/Attainment.
                
                
                  Columbiana County
                  
                  Unclassifiable/Attainment.
                
                
                  Coshocton County
                  
                  Unclassifiable/Attainment.
                
                
                  Crawford County
                  
                  Unclassifiable/Attainment.
                
                
                  Cuyahoga County
                  
                  Unclassifiable/Attainment.
                
                
                  Darke County
                  
                  Unclassifiable/Attainment.
                
                
                  Defiance County
                  
                  Unclassifiable/Attainment.
                
                
                  Delaware County
                  
                  Unclassifiable/Attainment.
                
                
                  Erie County
                  
                  Unclassifiable/Attainment.
                
                
                  Fairfield County
                  
                  Unclassifiable/Attainment.
                
                
                  Fayette County
                  
                  Unclassifiable/Attainment.
                
                
                  Franklin County
                  
                  Unclassifiable/Attainment.
                
                
                  Fulton County
                  
                  Unclassifiable/Attainment.
                
                
                  Gallia County
                  
                  Unclassifiable/Attainment.
                
                
                  Geauga County
                  
                  Unclassifiable/Attainment.
                
                
                  Greene County
                  
                  Unclassifiable/Attainment.
                
                
                  Guernsey County
                  
                  Unclassifiable/Attainment.
                
                
                  Hamilton County
                  
                  Unclassifiable/Attainment.
                
                
                  Hancock County
                  
                  Unclassifiable/Attainment.
                
                
                  Hardin County
                  
                  Unclassifiable/Attainment.
                
                
                  Harrison County
                  
                  Unclassifiable/Attainment.
                
                
                  Henry County
                  
                  Unclassifiable/Attainment.
                
                
                  Highland County
                  
                  Unclassifiable/Attainment.
                
                
                  Hocking County
                  
                  Unclassifiable/Attainment.
                
                
                  Holmes County
                  
                  Unclassifiable/Attainment.
                
                
                  Huron County
                  
                  Unclassifiable/Attainment.
                
                
                  Jackson County
                  
                  Unclassifiable/Attainment.
                
                
                  Jefferson County
                  
                  Unclassifiable/Attainment.
                
                
                  Knox County
                  
                  Unclassifiable/Attainment.
                
                
                  Lake County
                  
                  Unclassifiable/Attainment.
                
                
                  Lawrence County
                  
                  Unclassifiable/Attainment.
                
                
                  Licking County
                  
                  Unclassifiable/Attainment.
                
                
                  Logan County
                  
                  Unclassifiable/Attainment.
                
                
                  Lorain County
                  
                  Unclassifiable/Attainment.
                
                
                  Lucas County
                  
                  Unclassifiable/Attainment.
                
                
                  Madison County
                  
                  Unclassifiable/Attainment.
                
                
                  Mahoning County
                  
                  Unclassifiable/Attainment.
                
                
                  Marion County
                  
                  Unclassifiable/Attainment.
                
                
                  Medina County
                  
                  Unclassifiable/Attainment.
                
                
                  Meigs County
                  
                  Unclassifiable/Attainment.
                
                
                  Mercer County
                  
                  Unclassifiable/Attainment.
                
                
                  Miami County
                  
                  Unclassifiable/Attainment.
                
                
                  Monroe County
                  
                  Unclassifiable/Attainment.
                
                
                  Montgomery County
                  
                  Unclassifiable/Attainment.
                
                
                  Morgan County
                  
                  Unclassifiable/Attainment.
                
                
                  Morrow County
                  
                  Unclassifiable/Attainment.
                
                
                  Muskingum County
                  
                  Unclassifiable/Attainment.
                
                
                  Noble County
                  
                  Unclassifiable/Attainment.
                
                
                  Ottawa County
                  
                  Unclassifiable/Attainment.
                
                
                  Paulding County
                  
                  Unclassifiable/Attainment.
                
                
                  Perry County
                  
                  Unclassifiable/Attainment.
                
                
                  Pickaway County
                  
                  Unclassifiable/Attainment.
                
                
                  Pike County
                  
                  Unclassifiable/Attainment.
                
                
                  Portage County
                  
                  Unclassifiable/Attainment.
                
                
                  Preble County
                  
                  Unclassifiable/Attainment.
                
                
                  Putnam County
                  
                  Unclassifiable/Attainment.
                
                
                  Richland County
                  
                  Unclassifiable/Attainment.
                
                
                  
                  Ross County
                  
                  Unclassifiable/Attainment.
                
                
                  Sandusky County
                  
                  Unclassifiable/Attainment.
                
                
                  Scioto County
                  
                  Unclassifiable/Attainment.
                
                
                  Seneca County
                  
                  Unclassifiable/Attainment.
                
                
                  Shelby County
                  
                  Unclassifiable/Attainment.
                
                
                  Stark County
                  
                  Unclassifiable/Attainment.
                
                
                  Summit County
                  
                  Unclassifiable/Attainment.
                
                
                  Trumbull County
                  
                  Unclassifiable/Attainment.
                
                
                  Tuscarawas County
                  
                  Unclassifiable/Attainment.
                
                
                  Union County
                  
                  Unclassifiable/Attainment.
                
                
                  Van Wert County
                  
                  Unclassifiable/Attainment.
                
                
                  Vinton County
                  
                  Unclassifiable/Attainment.
                
                
                  Warren County
                  
                  Unclassifiable/Attainment.
                
                
                  Washington County
                  
                  Unclassifiable/Attainment.
                
                
                  Wayne County
                  
                  Unclassifiable/Attainment.
                
                
                  Williams County
                  
                  Unclassifiable/Attainment.
                
                
                  Wood County
                  
                  Unclassifiable/Attainment.
                
                
                  Wyandot County
                  
                  Unclassifiable/Attainment.
                
                
                  a Includes Indian Country located in each county or area, except as otherwise specified.
                
                  1 This date is 90 days after October 31, 2011, unless otherwise noted.
              
              
                Ohio—1997 8-Hour Ozone NAAQS
                [Primary and Secondary]
                
                  Designated area
                  Designation a
                  
                  Date 1
                  
                  Type
                  Category/classification
                  Date 1
                  
                  Type
                
                
                  Canton-Massillon, OH: Stark County
                  6/15/07
                  Attainment.
                
                
                  Cincinnati-Hamilton, OH-KY-IN:
                
                
                  Butler County
                  May 11, 2010
                  Attainment
                   
                   
                
                
                  Clermont County
                   
                   
                   
                   
                
                
                  Clinton County
                   
                   
                   
                   
                
                
                  Hamilton County
                   
                   
                   
                   
                
                
                  Warren County
                   
                   
                   
                   
                
                
                  Cleveland-Akron-Lorain, OH:
                
                
                  Ashtabula County
                
                
                  Cuyahoga County
                  9/15/2009
                  Attainment.
                
                
                  Geauga County
                
                
                  Lake County
                
                
                  Lorain County
                
                
                  Medina County
                
                
                  Portage County
                
                
                  Summit County
                
                
                  Columbus, OH:
                
                
                  Delaware County
                  9/15/09
                  Attainment
                
                
                  Fairfield County
                
                
                  Franklin County
                
                
                  Knox County
                
                
                  Licking County
                
                
                  Madison County
                
                
                  Dayton-Springfield, OH:
                
                
                  Clark County
                  August 13, 2007
                  Attainment.
                
                
                  Greene County.
                
                
                  Miami County.
                
                
                  Montgomery County.
                
                
                  Lima, OH: Allen County
                  6/15/07
                  Attainment.
                
                
                  Parkersburg-Marietta, WV-OH: Washington County
                  6/15/07
                  Attainment.
                
                
                  Steubenville-Weirton, OH-WV: Jefferson County
                  6/15/07
                  Attainment.
                  
                
                
                  Toledo Area:
                
                
                  Lucas County
                  08/09/07
                  Attainment.
                
                
                  Wood County
                  08/09/07
                  Attainment.
                
                
                  Wheeling, WV-OH: Belmont County
                  6/15/2007
                  Attainment.
                
                
                  Youngstown-Warren-Sharon, PA-OH:
                  June 12, 2007
                
                
                  Columbiana County
                  
                  Attainment
                  
                
                
                  
                  Mahoning County
                  
                  Attainment
                  
                
                
                  Trumbull County
                  
                  Attainment
                  
                
                
                  Rest of State:
                
                
                  Adams County
                  
                  Unclassifiable/Attainment
                
                
                  Ashland County
                  
                  Unclassifiable/Attainment
                
                
                  Athens County
                
                
                  Auglaize County
                  
                  Unclassifiable/Attainment
                
                
                  Brown County
                  
                  Unclassifiable/Attainment
                
                
                  Carroll County
                  
                  Unclassifiable/Attainment
                
                
                  Champaign County
                  
                  Unclassifiable/Attainment
                
                
                  Coshocton County
                  
                  Unclassifiable/Attainment
                
                
                  Crawford County
                  
                  Unclassifiable/Attainment
                
                
                  Darke County
                  
                  Unclassifiable/Attainment
                
                
                  Defiance County
                  
                  Unclassifiable/Attainment
                
                
                  Erie County
                  
                  Unclassifiable/Attainment
                
                
                  Fayette County
                  
                  Unclassifiable/Attainment
                
                
                  Fulton County
                  
                  Unclassifiable/Attainment
                
                
                  Gallia County
                  
                  Unclassifiable/Attainment
                
                
                  Guernsey County
                  
                  Unclassifiable/Attainment
                
                
                  Hancock County
                  
                  Unclassifiable/Attainment
                
                
                  Hardin County
                  
                  Unclassifiable/Attainment
                
                
                  Harrison County
                  
                  Unclassifiable/Attainment
                
                
                  Henry County
                  
                  Unclassifiable/Attainment
                
                
                  Highland County
                  
                  Unclassifiable/Attainment
                
                
                  Hocking County
                  
                  Unclassifiable/Attainment
                
                
                  Holmes County
                  
                  Unclassifiable/Attainment
                
                
                  Huron County
                  
                  Unclassifiable/Attainment
                
                
                  Jackson County
                  
                  Unclassifiable/Attainment
                
                
                  Lawrence County
                  
                  Unclassifiable/Attainment
                
                
                  Logan County
                  
                  Unclassifiable/Attainment
                
                
                  Marion County
                  
                  Unclassifiable/Attainment
                
                
                  Meigs County
                  
                  Unclassifiable/Attainment
                
                
                  Mercer County
                  
                  Unclassifiable/Attainment
                
                
                  Monroe County
                  
                  Unclassifiable/Attainment
                
                
                  Morgan County
                  
                  Unclassifiable/Attainment
                
                
                  Morrow County
                  
                  Unclassifiable/Attainment
                
                
                  Muskingum County
                  
                  Unclassifiable/Attainment
                
                
                  Noble County
                  
                  Unclassifiable/Attainment
                
                
                  Ottawa County
                  
                  Unclassifiable/Attainment
                
                
                  Paulding County
                  
                  Unclassifiable/Attainment
                
                
                  Perry County
                  
                  Unclassifiable/Attainment
                
                
                  Pickaway County
                  
                  Unclassifiable/Attainment
                
                
                  Pike County
                  
                  Unclassifiable/Attainment
                
                
                  Preble County
                  
                  Unclassifiable/Attainment
                
                
                  Putnam County
                  
                  Unclassifiable/Attainment
                
                
                  Richland County
                  
                  Unclassifiable/Attainment
                
                
                  Ross County
                  
                  Unclassifiable/Attainment
                
                
                  Sandusky County
                  
                  Unclassifiable/Attainment
                
                
                  Scioto County
                  
                  Unclassifiable/Attainment
                
                
                  Seneca County
                  
                  Unclassifiable/Attainment
                
                
                  Shelby County
                  
                  Unclassifiable/Attainment
                
                
                  Tuscarawas County
                  
                  Unclassifiable/Attainment
                
                
                  Union County
                  
                  Unclassifiable/Attainment
                
                
                  Van Wert County
                  
                  Unclassifiable/Attainment
                
                
                  Vinton County
                  
                  Unclassifiable/Attainment
                
                
                  Wayne County
                  
                  Unclassifiable/Attainment
                
                
                  Williams County
                  
                  Unclassifiable/Attainment
                
                
                  Wyandot County
                  
                  Unclassifiable/Attainment
                
                
                  a Includes Indian Country located in each county or area, except as otherwise specified.
                
                  1 This date is June 15, 2004, unless otherwise noted.
              
              
                Ohio—2008 8-Hour Ozone NAAQS
                [Primary and Secondary]
                
                  Designated area
                  Designation
                  Date 1
                  
                  Type
                  Classification
                  Date 1
                  
                  Type
                
                
                  Cincinnati, OH-KY-IN: 2
                  
                  12/16/16
                  Attainment
                  
                  
                
                
                  
                  Butler County
                
                
                  Clermont County
                
                
                  Clinton County
                
                
                  Hamilton County
                
                
                  Warren County
                
                
                  Cleveland, OH: 2 Ashtabula County, Cuyahoga County, Geauga County, Lake County, Lorain County, Medina County, Portage County, Summit County
                  1/6/17
                  Attainment
                
                
                  Columbus, OH: 2 Delaware County, Fairfield County, Franklin County, Knox County, Licking County, Madison County
                  12/21/16
                  Attainment
                
                
                  Rest of State: 3
                  
                  
                  Unclassifiable/Attainment
                
                
                  1 This date is July 20, 2012, unless otherwise noted.
                
                  2 Excludes Indian country located in each area, unless otherwise noted.
                
                  3 Includes any Indian country in each county or area, unless otherwise specified.
                
                  4 Attainment date is extended to July 20, 2016.
              
              
                Ohio—2015 8-Hour Ozone NAAQS
                [Primary and Secondary]
                
                  Designated area 1
                  
                  Designation
                  Date 2
                  
                  Type
                  Classification
                  Date 2
                  
                  Type
                
                
                  Cincinnati, OH-KY
                  
                  Nonattainment
                  
                  Marginal.
                
                
                  Butler County.
                
                
                  Clermont County.
                
                
                  Hamilton County.
                
                
                  Warren County.
                
                
                  Cleveland, OH
                  
                  Nonattainment
                  
                  Marginal.
                
                
                  Cuyahoga County.
                
                
                  Geauga County.
                
                
                  Lake County.
                
                
                  Lorain County.
                
                
                  Medina County.
                
                
                  Portage County.
                
                
                  Summit County.
                
                
                  Columbus, OH:
                  8/21/19
                  Attainment
                
                
                  Delaware County
                
                
                  Fairfield County
                
                
                  Franklin County
                
                
                  Licking County
                
                
                  Adams County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Allen County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Ashland County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Ashtabula County
                  
                  Attainment/Unclassifiable
                
                
                  Athens County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Auglaize County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Belmont County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Brown County
                  
                  Attainment/Unclassifiable
                
                
                  Carroll County
                  
                  Attainment/Unclassifiable
                
                
                  Champaign County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  
                  Clark County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Clinton County
                  
                  Attainment/Unclassifiable
                
                
                  Columbiana County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Coshocton County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Crawford County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Darke County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Defiance County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Erie County
                  
                  Attainment/Unclassifiable
                
                
                  Fayette County
                  
                  Attainment/Unclassifiable
                
                
                  Fulton County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Gallia County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Greene County
                  
                  Attainment/Unclassifiable
                
                
                  Guernsey County
                  
                  Attainment/Unclassifiable
                
                
                  Hancock County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Hardin County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Harrison County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Henry County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Highland County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Hocking County
                  
                  Attainment/Unclassifiable
                
                
                  Holmes County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Huron County
                  
                  Attainment/Unclassifiable
                
                
                  Jackson County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Jefferson County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Knox County
                  
                  Attainment/Unclassifiable
                
                
                  Lawrence County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Logan County
                  
                  Attainment/Unclassifiable
                
                
                  Lucas County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Madison County
                  
                  Attainment/Unclassifiable
                
                
                  Mahoning County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  
                  Marion County
                  
                  Attainment/Unclassifiable
                
                
                  Meigs County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Mercer County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Miami County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Monroe County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Montgomery County
                  
                  Attainment/Unclassifiable
                
                
                  Morgan County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Morrow County
                  
                  Attainment/Unclassifiable
                
                
                  Muskingum County
                  
                  Attainment/Unclassifiable
                
                
                  Noble County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Ottawa County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Paulding County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Perry County
                  
                  Attainment/Unclassifiable
                
                
                  Pickaway County
                  
                  Attainment/Unclassifiable
                
                
                  Pike County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Preble County
                  
                  Attainment/Unclassifiable
                
                
                  Putnam County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Richland County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Ross County
                  
                  Attainment/Unclassifiable
                
                
                  Sandusky County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Scioto County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Seneca County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Shelby County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Stark County
                  
                  Attainment/Unclassifiable
                
                
                  Trumbull County
                  
                  Attainment/Unclassifiable
                
                
                  Tuscarawas County
                  
                  Attainment/Unclassifiable
                
                
                  Union County
                  
                  Attainment/Unclassifiable
                
                
                  Van Wert County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Vinton County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  
                  Washington County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Wayne County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Williams County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Wood County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Wyandot County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  1 Includes any Indian country in each county or area, unless otherwise specified. EPA is not determining the boundaries of any area of Indian country in this table, including any area of Indian country located in the larger designation area. The inclusion of any Indian country in the designation area is not a determination that the state has regulatory authority under the Clean Air Act for such Indian country.
                
                  2 This date is August 3, 2018, unless otherwise noted.
              
              
                Ohio—1978 Lead NAAQS
                
                  Designated area
                  Designation
                  Date
                  Type
                  Classification
                  Date
                  Type
                
                
                  Cuyahoga County (part)
                
                
                  Subcounty area in the vicinity of Master Metals
                  1/6/92
                  Unclassifiable
                
                
                  On the west by Interstate 71, on the north by the Conrail tracks, on the east by Interstate 77, and on the south by a line running from the intersection of Interstate 71 and Clark Avenue to the intersection of Interstate 77 and Pershing Avenue
                
                
                  Rest of State Not Designated
                
              
              
                Ohio—2008 Lead NAAQS
                
                  Designated area
                  Designation for the 2008 NAAQS a
                  
                  Date 1
                  
                  Type
                
                
                  Bellefontaine, OH:
                
                
                  Logan County (part)
                  7/28/2014
                  Attainment.
                
                
                  The portions of Logan County that are bounded by: Sections 27, 28, 33, and 34 of Lake Township
                
                
                  Cleveland, OH:
                
                
                  Cuyahoga County (part)
                  5/31/2017
                  Attainment.
                
                
                  The portions of Cuyahoga County that are bounded on the west by Washington Park Blvd./Crete Ave./East 49th St., on the east by East 71st St., on the north by Fleet Ave., and on the south by Grant Ave
                
                
                  Delta, OH:
                  3/13/2018
                  Attainment.
                
                
                  Fulton County (part)
                
                
                  The portions of Fulton County that are bounded by: sections 12 and 13 of York Township and sections 7 and 18 of Swan Creek Township
                
                
                  Rest of State
                  
                  Unclassifiable/Attainment.
                
                
                  a Includes Indian Country located in each county or area, except as otherwise specified.
                
                  1 December 31, 2011 unless otherwise noted.
              
              [43 FR 46011, Oct. 5, 1978]
              
                
                Editorial Note:
                For Federal Register citations affecting § 81.336, see the List of CFR Sections Affected, which appears in the Finding Aids section of the printed volume and at www.govinfo.gov.
                
              
            
            
              § 81.337
              Oklahoma.
              
                Oklahoma—TSP
                
                  Designated area
                  Does not meet primary standards
                  Does not meet secondary standards
                  Cannot be classified
                  Better than national standards
                
                
                  AQCR 017
                  
                  
                  
                  X
                
                
                  AQCR 022
                  
                  
                  
                  X
                
                
                  AQCR 184
                  
                  
                  
                  X
                
                
                  AQCR 185
                  
                  
                  
                  X
                
                
                  AQCR 186:
                
                
                  Tulsa County
                  
                  
                  X
                
                
                  Portions of Muskogee County
                  
                  
                  X
                
                
                  Portions of Mayes County
                  
                  
                  X
                
                
                  Remainder of AQCR
                  
                  
                  
                  X
                
                
                  AQCR 187
                  
                  
                  
                  X
                
                
                  AQCR 188
                  
                  
                  
                  X
                
                
                  AQCR 189:
                
                
                  Portion of Comanche County
                  
                  
                  X
                
                
                  Remainder of AQCR
                  
                  
                  
                  X
                
              
              
                Oklahoma—1971 Sulfur Dioxide NAAQS
                [Primary and Secondary]
                
                  Designated area
                  Does not meet primary standards
                  Does not meet secondary standards
                  Cannot be classified
                  Better than national standards
                
                
                  AQCR 017
                  
                  
                  
                  X
                
                
                  AQCR 184
                  
                  
                  
                  X
                
                
                  AQCR 185
                  
                  
                  
                  X
                
                
                  AQCR 186
                  
                  
                  
                  X
                
                
                  AQCR 187
                  
                  
                  
                  X
                
                
                  AQCR 188
                  
                  
                  
                  X
                
                
                  AQCR 189
                  
                  
                  
                  X
                
              
              
                Oklahoma—2010 Sulfur Dioxide NAAQS
                [Primary]
                
                  Designated area 1 3
                  
                  Designation
                  Date 2
                  
                  Type
                
                
                  Adair County
                  
                  Attainment/Unclassifiable.
                
                
                  Alfalfa County
                  
                  Attainment/Unclassifiable.
                
                
                  Atoka County
                  
                  Attainment/Unclassifiable.
                
                
                  Beaver County
                  
                  Attainment/Unclassifiable.
                
                
                  Beckham County
                  
                  Attainment/Unclassifiable.
                
                
                  Blaine County
                  
                  Attainment/Unclassifiable.
                
                
                  Bryan County
                  
                  Attainment/Unclassifiable.
                
                
                  Caddo County
                  
                  Attainment/Unclassifiable.
                
                
                  Canadian County
                  
                  Attainment/Unclassifiable.
                
                
                  Carter County
                  
                  Attainment/Unclassifiable.
                
                
                  Cherokee County
                  
                  Attainment/Unclassifiable.
                
                
                  Choctaw County
                  9/12/16
                  Attainment/Unclassifiable.
                
                
                  Cimarron County
                  
                  Attainment/Unclassifiable.
                
                
                  Cleveland County
                  
                  Attainment/Unclassifiable.
                
                
                  Coal County
                  
                  Attainment/Unclassifiable.
                
                
                  Comanche County
                  
                  Attainment/Unclassifiable.
                
                
                  Cotton County
                  
                  Attainment/Unclassifiable.
                
                
                  Craig County
                  
                  Attainment/Unclassifiable.
                
                
                  Creek County
                  
                  Attainment/Unclassifiable.
                
                
                  Custer County
                  
                  Attainment/Unclassifiable.
                
                
                  Delaware County
                  
                  Attainment/Unclassifiable.
                
                
                  Dewey County
                  
                  Attainment/Unclassifiable.
                
                
                  Ellis County
                  
                  Attainment/Unclassifiable.
                
                
                  
                  Garvin County
                  
                  Attainment/Unclassifiable.
                
                
                  Grady County
                  
                  Attainment/Unclassifiable.
                
                
                  Grant County
                  
                  Attainment/Unclassifiable.
                
                
                  Greer County
                  
                  Attainment/Unclassifiable.
                
                
                  Harmon County
                  
                  Attainment/Unclassifiable.
                
                
                  Harper County
                  
                  Attainment/Unclassifiable.
                
                
                  Haskell County
                  
                  Attainment/Unclassifiable.
                
                
                  Hughes County
                  
                  Attainment/Unclassifiable.
                
                
                  Jackson County
                  
                  Attainment/Unclassifiable.
                
                
                  Jefferson County
                  
                  Attainment/Unclassifiable.
                
                
                  Johnston County
                  
                  Attainment/Unclassifiable.
                
                
                  Kay County
                  
                  Attainment/Unclassifiable.
                
                
                  Kingfisher County
                  
                  Attainment/Unclassifiable.
                
                
                  Kiowa County
                  
                  Attainment/Unclassifiable.
                
                
                  Latimer County
                  
                  Attainment/Unclassifiable.
                
                
                  Le Flore County
                  
                  Attainment/Unclassifiable.
                
                
                  Lincoln County
                  
                  Attainment/Unclassifiable.
                
                
                  Logan County
                  
                  Attainment/Unclassifiable.
                
                
                  Love County
                  
                  Attainment/Unclassifiable.
                
                
                  McClain County
                  
                  Attainment/Unclassifiable.
                
                
                  McCurtain County
                  
                  Attainment/Unclassifiable.
                
                
                  McIntosh County
                  
                  Attainment/Unclassifiable.
                
                
                  Major County
                  
                  Attainment/Unclassifiable.
                
                
                  Marshall County
                  
                  Attainment/Unclassifiable.
                
                
                  Murray County
                  
                  Attainment/Unclassifiable.
                
                
                  Noble County
                  9/12/16
                  Attainment/Unclassifiable.
                
                
                  Nowata County
                  
                  Attainment/Unclassifiable.
                
                
                  Okfuskee County
                  
                  Attainment/Unclassifiable.
                
                
                  Oklahoma County
                  
                  Attainment/Unclassifiable.
                
                
                  Okmulgee County
                  
                  Attainment/Unclassifiable.
                
                
                  Osage County
                  
                  Attainment/Unclassifiable.
                
                
                  Ottawa County
                  
                  Attainment/Unclassifiable.
                
                
                  Pawnee County
                  
                  Attainment/Unclassifiable.
                
                
                  Payne County
                  
                  Attainment/Unclassifiable.
                
                
                  Pittsburg County
                  
                  Attainment/Unclassifiable.
                
                
                  Pontotoc County
                  
                  Attainment/Unclassifiable.
                
                
                  Pottawatomie County
                  
                  Attainment/Unclassifiable.
                
                
                  Pushmataha County
                  
                  Attainment/Unclassifiable.
                
                
                  Roger Mills County
                  
                  Attainment/Unclassifiable.
                
                
                  Rogers County
                  
                  Attainment/Unclassifiable.
                
                
                  Seminole County
                  
                  Attainment/Unclassifiable.
                
                
                  Sequoyah County
                  
                  Attainment/Unclassifiable.
                
                
                  Stephens County
                  
                  Attainment/Unclassifiable.
                
                
                  Texas County
                  
                  Attainment/Unclassifiable.
                
                
                  Tillman County
                  
                  Attainment/Unclassifiable.
                
                
                  Tulsa County
                  
                  Attainment/Unclassifiable.
                
                
                  Wagoner County
                  
                  Attainment/Unclassifiable.
                
                
                  Washington County
                  
                  Attainment/Unclassifiable.
                
                
                  Washita County
                  
                  Attainment/Unclassifiable.
                
                
                  Woods County
                  
                  Attainment/Unclassifiable.
                
                
                  Woodward County
                  
                  Attainment/Unclassifiable.
                
                
                  1 Includes any Indian country in each county or area, unless otherwise specified. EPA is not determining the boundaries of any area of Indian country in this table, including any area of Indian country located in the larger designation area. The inclusion of any Indian country in the designation area is not a determination that the state has regulatory authority under the Clean Air Act for such Indian country.
                
                  2 This date is April 9, 2018, unless otherwise noted.
                
                  3 Garfield and Mayes Counties will be designated by December 31, 2020.
              
              
                Oklahoma—Carbon Monoxide
                
                  Designated Area
                  Designation
                  Date 1
                  
                  Type
                  Classification
                  Date 1
                  
                  Type
                
                
                  AQCR 017 Metropolitan Fort Smith Interstate
                  
                  Unclassifiable/Attainment
                
                
                  Adair County
                
                
                  Cherokee County
                
                
                  Le Flore County
                
                
                  
                  Sequoyah County
                
                
                  AQCR 022 Shreveport-Texarkana-Tyler Interstate
                  
                  Unclassifiable/Attainment
                
                
                  McCurtain County
                
                
                  AQCR 184 Central Oklahoma Intrastate
                  
                  Unclassifiable/Attainment
                
                
                  Canadian County
                
                
                  Cleveland County
                
                
                  Grady County
                
                
                  Kingfisher County
                
                
                  Lincoln County
                
                
                  Logan County
                
                
                  McClain County
                
                
                  Oklahoma County
                
                
                  Pottawatomie County
                
                
                  AQCR 185 North Central Oklahoma Intrastate
                  
                  Unclassifiable/Attainment
                
                
                  Garfield County
                
                
                  Grant County
                
                
                  Kay County
                
                
                  Noble County
                
                
                  Payne County
                
                
                  AQCR 186 Northeastern Oklahoma Intrastate
                  
                  Unclassifiable/Attainment
                
                
                  Craig County
                
                
                  Creek County
                
                
                  Delaware County
                
                
                  Mayes County
                
                
                  Muskogee County
                
                
                  Nowata County
                
                
                  Okmulgee County
                
                
                  Osage County
                
                
                  Ottawa County
                
                
                  Pawnee County
                
                
                  Rogers County
                
                
                  Tulsa County
                
                
                  Wagoner County
                
                
                  Washington County
                
                
                  AQCR 187 Northwestern Oklahoma Intrastate
                  
                  Unclassifiable/Attainment
                
                
                  Alfalfa County
                
                
                  Beaver County
                
                
                  Blaine County
                
                
                  Cimarron County
                
                
                  Custer County
                
                
                  Dewey County
                
                
                  Ellis County
                
                
                  Harper County
                
                
                  Major County
                
                
                  Roger Mills County
                
                
                  Texas County
                
                
                  Woods County
                
                
                  Woodward County
                
                
                  AQCR 188 Southeastern Oklahoma Intrastate
                  
                  Unclassifiable/Attainment
                
                
                  Atoka County
                
                
                  Bryan County
                
                
                  Carter County
                
                
                  Choctaw County
                
                
                  Coal County
                
                
                  Garvin County
                
                
                  Haskell County
                
                
                  Hughes County
                
                
                  Johnston County
                
                
                  Latimer County
                
                
                  Love County
                
                
                  Marshall County
                
                
                  McIntosh County
                
                
                  Murray County
                
                
                  Okfuskee County
                
                
                  Pittsburg County
                
                
                  
                  Pontotoc County
                
                
                  Pushmataha County
                
                
                  Seminole County
                
                
                  AQCR 189 Southwestern Oklahoma Intrastate
                  
                  Unclassifiable/Attainment
                
                
                  Beckham County
                
                
                  Caddo County
                
                
                  Comanche County
                
                
                  Cotton County
                
                
                  Greer County
                
                
                  Harmon County
                
                
                  Jackson County
                
                
                  Jefferson County
                
                
                  Kiowa County
                
                
                  Stephens County
                
                
                  Tillman County
                
                
                  Washita County
                
                
                  1 This date is November 15, 1990, unless otherwise noted.
              
              
                Oklahoma—Ozone (1-Hour Standard)2
                
                
                  Designated area
                  Designation
                  Date 1
                  
                  Type
                  Classification
                  Date 1
                  
                  Type
                
                
                  AQCR 017 Metropolitan Fort Smith Interstate
                  
                  Unclassifiable/Attainment
                
                
                  Adair County
                
                
                  Cherokee County
                
                
                  Le Flore County
                
                
                  Sequoyah County
                
                
                  AQCR 022 Shreveport-Texarkana-Tyler Intrastate
                  
                  Unclassifiable/Attainment
                
                
                  McCurtain County
                
                
                  AQCR 184 Central Oklahoma Intrastate (part)
                
                
                  Cleveland County
                  
                  Unclassifiable/Attainment
                
                
                  Oklahoma County
                  
                  Unclassifiable/Attainment
                
                
                  AQCR 184 Central Oklahoma Intrastate (Remainder of)
                  
                  Unclassifiable/Attainment
                
                
                  Canadian County
                
                
                  Grady County
                
                
                  Kingfisher County
                
                
                  Lincoln County
                
                
                  Logan County
                
                
                  McClain County
                
                
                  Pottawatomie County
                
                
                  AQCR 185 North Central Oklahoma Intrastate
                  
                  Unclassifiable/Attainment
                
                
                  Garfield County
                
                
                  Grant County
                
                
                  Kay County
                
                
                  Noble County
                
                
                  Payne County
                
                
                  AQCR 186 Northeastern Oklahoma Intrastate
                  
                  Unclassifiable/Attainment
                
                
                  Craig County
                
                
                  Creek County
                
                
                  Delaware County
                
                
                  Mayes County
                
                
                  Muskogee County
                
                
                  Nowata County
                
                
                  Okmulgee County
                
                
                  Osage County
                
                
                  Ottawa County
                
                
                  Pawnee County
                
                
                  Rogers County
                
                
                  Tulsa County
                
                
                  Wagoner County
                
                
                  Washington County
                
                
                  
                  AQCR 187 Northwestern Oklahoma Intrastate
                  
                  Unclassifiable/Attainment
                
                
                  Alfalfa County
                
                
                  Beaver County
                
                
                  Blaine County
                
                
                  Cimarron County
                
                
                  Custer County
                
                
                  Dewey County
                
                
                  Ellis County
                
                
                  Harper County
                
                
                  Major County
                
                
                  Roger Mills County
                
                
                  Texas County
                
                
                  Woods County
                
                
                  Woodward County
                
                
                  AQCR 188 Southeastern Oklahoma Intrastate
                  
                  Unclassifiable/Attainment
                
                
                  Atoka County
                
                
                  Bryan County
                
                
                  Carter County
                
                
                  Choctaw County
                
                
                  Coal County
                
                
                  Garvin County
                
                
                  Haskell County
                
                
                  Hughes County
                
                
                  Johnston County
                
                
                  Latimer County
                
                
                  Love County
                
                
                  Marshall County
                
                
                  McIntosh County
                
                
                  Murray County
                
                
                  Okfuskee County
                
                
                  Pittsburg County
                
                
                  Pontotoc County
                
                
                  Pushmataha County
                
                
                  Seminole County
                
                
                  AQCR 189 Southwestern Oklahoma Intrastate
                  
                  Unclassifiable/Attainment
                
                
                  Beckham County
                
                
                  Caddo County
                
                
                  Comanche County
                
                
                  Cotton County
                
                
                  Greer County
                
                
                  Harmon County
                
                
                  Jackson County
                
                
                  Jefferson County
                
                
                  Kiowa County
                
                
                  Stephens County
                
                
                  Tillman County
                
                
                  Washita County
                
                
                  1 This date is October 18, 2000, unless otherwise noted.
                
                  2 The 1-hour ozone standard is revoked effective June 15, 2005 for all areas in Oklahoma.
              
              
                Oklahoma—1997 Annual PM2.5 NAAQS
                [Primary and Secondary]
                
                  Designated area
                  Designation a
                  
                  Date 1
                  
                  Type
                  Classification
                  Date
                  Type
                
                
                  AQCR 017 Metropolitan Fort Smith Interstate:
                
                
                  Adair County
                  
                  Unclassifiable/Attainment
                
                
                  Cherokee County
                  
                  Unclassifiable/Attainment
                
                
                  Le Flore County
                  
                  Unclassifiable/Attainment
                
                
                  Sequoyah County
                  
                  Unclassifiable/Attainment
                
                
                  AQCR 022 Shreveport-Texarkana-Tyler Intrastate:
                
                
                  McCurtain County
                  
                  Unclassifiable/Attainment
                
                
                  
                  AQCR 184 Central Oklahoma Intrastate (part):
                
                
                  Cleveland County
                  
                  Unclassifiable/Attainment
                
                
                  Oklahoma County
                  
                  Unclassifiable/Attainment
                
                
                  AQCR 184 Central Oklahoma Intrastate (remainder of):
                
                
                  Canadian County
                  
                  Unclassifiable/Attainment
                
                
                  Grady County
                  
                  Unclassifiable/Attainment
                
                
                  Kingfisher County
                  
                  Unclassifiable/Attainment
                
                
                  Lincoln County
                  
                  Unclassifiable/Attainment
                
                
                  Logan County
                  
                  Unclassifiable/Attainment
                
                
                  McClain County
                  
                  Unclassifiable/Attainment
                
                
                  Pottawatomie County
                  
                  Unclassifiable/Attainment
                
                
                  AQCR 185 North Central Oklahoma Intrastate:
                
                
                  Garfield County
                  
                  Unclassifiable/Attainment
                
                
                  Grant County
                  
                  Unclassifiable/Attainment
                
                
                  Kay County
                  
                  Unclassifiable/Attainment
                
                
                  Noble County
                  
                  Unclassifiable/Attainment
                
                
                  Payne County
                  
                  Unclassifiable/Attainment
                
                
                  AQCR 186 Northeastern Oklahoma Intrastate:
                
                
                  Craig County
                  
                  Unclassifiable/Attainment
                
                
                  Creek County
                  
                  Unclassifiable/Attainment
                
                
                  Delaware County
                  
                  Unclassifiable/Attainment
                
                
                  Mayes County
                  
                  Unclassifiable/Attainment
                
                
                  Muskogee County
                  
                  Unclassifiable/Attainment
                
                
                  Nowata County
                  
                  Unclassifiable/Attainment
                
                
                  Okmulgee County
                  
                  Unclassifiable/Attainment
                
                
                  Osage County
                  
                  Unclassifiable/Attainment
                
                
                  Ottawa County
                  
                  Unclassifiable/Attainment
                
                
                  Pawnee County
                  
                  Unclassifiable/Attainment
                
                
                  Rogers County
                  
                  Unclassifiable/Attainment
                
                
                  Tulsa County
                  
                  Unclassifiable/Attainment
                
                
                  Wagoner County
                  
                  Unclassifiable/Attainment
                
                
                  Washington County
                  
                  Unclassifiable/Attainment
                
                
                  AQCR 187 Northwestern Oklahoma Intrastate:
                
                
                  Alfalfa County
                  
                  Unclassifiable/Attainment
                
                
                  Beaver County
                  
                  Unclassifiable/Attainment
                
                
                  Blaine County
                  
                  Unclassifiable/Attainment
                
                
                  Cimarron County
                  
                  Unclassifiable/Attainment
                
                
                  Custer County
                  
                  Unclassifiable/Attainment
                
                
                  Dewey County
                  
                  Unclassifiable/Attainment
                
                
                  Ellis County
                  
                  Unclassifiable/Attainment
                
                
                  Harper County
                  
                  Unclassifiable/Attainment
                
                
                  Major County
                  
                  Unclassifiable/Attainment
                
                
                  Roger Mills County
                  
                  Unclassifiable/Attainment
                
                
                  Texas County
                  
                  Unclassifiable/Attainment
                
                
                  Woods County
                  
                  Unclassifiable/Attainment
                
                
                  Woodward County
                  
                  Unclassifiable/Attainment
                
                
                  AQCR 188 Southeastern Oklahoma Intrastate:
                
                
                  Atoka County
                  
                  Unclassifiable/Attainment
                
                
                  Bryan County
                  
                  Unclassifiable/Attainment
                
                
                  Carter County
                  
                  Unclassifiable/Attainment
                
                
                  Choctaw County
                  
                  Unclassifiable/Attainment
                
                
                  Coal County
                  
                  Unclassifiable/Attainment
                
                
                  Garvin County
                  
                  Unclassifiable/Attainment
                
                
                  Haskell County
                  
                  Unclassifiable/Attainment
                
                
                  Hughes County
                  
                  Unclassifiable/Attainment
                
                
                  Johnston County
                  
                  Unclassifiable/Attainment
                
                
                  Latimer County
                  
                  Unclassifiable/Attainment
                
                
                  Love County
                  
                  Unclassifiable/Attainment
                
                
                  McIntosh County
                  
                  Unclassifiable/Attainment
                
                
                  Marshall County
                  
                  Unclassifiable/Attainment
                
                
                  Murray County
                  
                  Unclassifiable/Attainment
                
                
                  Okfuskee County
                  
                  Unclassifiable/Attainment
                
                
                  Pittsburg County
                  
                  Unclassifiable/Attainment
                
                
                  
                  Pontotoc County
                  
                  Unclassifiable/Attainment
                
                
                  Pushmataha County
                  
                  Unclassifiable/Attainment
                
                
                  Seminole County
                  
                  Unclassifiable/Attainment
                
                
                  AQCR 189 Southwestern Oklahoma Intrastate:
                
                
                  Beckham County
                  
                  Unclassifiable/Attainment
                
                
                  Caddo County
                  
                  Unclassifiable/Attainment
                
                
                  Comanche County
                  
                  Unclassifiable/Attainment
                
                
                  Cotton County
                  
                  Unclassifiable/Attainment
                
                
                  Greer County
                  
                  Unclassifiable/Attainment
                
                
                  Harmon County
                  
                  Unclassifiable/Attainment
                
                
                  Jackson County
                  
                  Unclassifiable/Attainment
                
                
                  Jefferson County
                  
                  Unclassifiable/Attainment
                
                
                  Kiowa County
                  
                  Unclassifiable/Attainment
                
                
                  Stephens County
                  
                  Unclassifiable/Attainment
                
                
                  Tillman County
                  
                  Unclassifiable/Attainment
                
                
                  Washita County
                  
                  Unclassifiable/Attainment
                
                
                  a Includes Indian Country located in each county or area, except as otherwise specified.
                
                  1 This date is 90 days after January 5, 2005, unless otherwise noted.
              
              
                Oklahoma—2012 Annual PM2.5 NAAQS
                [Primary]
                
                  Designated area 1
                  
                  Designation
                  Date 2
                  
                  Type
                  Classification
                  Date 2
                  
                  Type
                
                
                  AQCR 017 Metropolitan Fort Smith Interstate:
                
                
                  Adair County
                  
                  Unclassifiable/Attainment
                
                
                  Cherokee County
                  
                  Unclassifiable/Attainment
                
                
                  Le Flore County
                  
                  Unclassifiable/Attainment
                
                
                  Sequoyah County
                  
                  Unclassifiable/Attainment
                
                
                  AQCR 022 Shreveport-Texarkana-Tyler Intrastate:
                
                
                  McCurtain County
                  
                  Unclassifiable/Attainment
                
                
                  AQCR 184 Central Oklahoma Intrastate:
                
                
                  Canadian County
                  
                  Unclassifiable/Attainment
                
                
                  Cleveland County
                  
                  Unclassifiable/Attainment
                
                
                  Grady County
                  
                  Unclassifiable/Attainment
                
                
                  Kingfisher County
                  
                  Unclassifiable/Attainment
                
                
                  Lincoln County
                  
                  Unclassifiable/Attainment
                
                
                  Logan County
                  
                  Unclassifiable/Attainment
                
                
                  McClain County
                  
                  Unclassifiable/Attainment
                
                
                  Oklahoma County
                  
                  Unclassifiable/Attainment
                
                
                  Pottawatomie County
                  
                  Unclassifiable/Attainment
                
                
                  AQCR 185 North Central Oklahoma Intrastate:
                
                
                  Garfield County
                  
                  Unclassifiable/Attainment
                
                
                  Grant County
                  
                  Unclassifiable/Attainment
                
                
                  Kay County
                  
                  Unclassifiable/Attainment
                
                
                  Noble County
                  
                  Unclassifiable/Attainment
                
                
                  Payne County
                  
                  Unclassifiable/Attainment
                
                
                  AQCR 186 Northeastern Oklahoma Intrastate:
                
                
                  Craig County
                  
                  Unclassifiable/Attainment
                
                
                  Creek County
                  
                  Unclassifiable/Attainment
                
                
                  Delaware County
                  
                  Unclassifiable/Attainment
                
                
                  Mayes County
                  
                  Unclassifiable/Attainment
                
                
                  Muskogee County
                  
                  Unclassifiable/Attainment
                
                
                  Nowata County
                  
                  Unclassifiable/Attainment
                
                
                  Okmulgee County
                  
                  Unclassifiable/Attainment
                
                
                  Osage County
                  
                  Unclassifiable/Attainment
                
                
                  Ottawa County
                  
                  Unclassifiable/Attainment
                
                
                  Pawnee County
                  
                  Unclassifiable/Attainment
                
                
                  Rogers County
                  
                  Unclassifiable/Attainment
                
                
                  Tulsa County
                  
                  Unclassifiable/Attainment
                
                
                  Wagoner County
                  
                  Unclassifiable/Attainment
                
                
                  
                  Washington County
                  
                  Unclassifiable/Attainment
                
                
                  AQCR 187 Northwestern Oklahoma Intrastate:
                
                
                  Alfalfa County
                  
                  Unclassifiable/Attainment
                
                
                  Beaver County
                  
                  Unclassifiable/Attainment
                
                
                  Blaine County
                  
                  Unclassifiable/Attainment
                
                
                  Cimarron County
                  
                  Unclassifiable/Attainment
                
                
                  Custer County
                  
                  Unclassifiable/Attainment
                
                
                  Dewey County
                  
                  Unclassifiable/Attainment
                
                
                  Ellis County
                  
                  Unclassifiable/Attainment
                
                
                  Harper County
                  
                  Unclassifiable/Attainment
                
                
                  Major County
                  
                  Unclassifiable/Attainment
                
                
                  Roger Mills County
                  
                  Unclassifiable/Attainment
                
                
                  Texas County
                  
                  Unclassifiable/Attainment
                
                
                  Woods County
                  
                  Unclassifiable/Attainment
                
                
                  Woodward County
                  
                  Unclassifiable/Attainment
                
                
                  AQCR 188 Southeastern Oklahoma Intrastate:
                
                
                  Atoka County
                  
                  Unclassifiable/Attainment
                
                
                  Bryan County
                  
                  Unclassifiable/Attainment
                
                
                  Carter County
                  
                  Unclassifiable/Attainment
                
                
                  Choctaw County
                  
                  Unclassifiable/Attainment
                
                
                  Coal County
                  
                  Unclassifiable/Attainment
                
                
                  Garvin County
                  
                  Unclassifiable/Attainment
                
                
                  Haskell County
                  
                  Unclassifiable/Attainment
                
                
                  Hughes County
                  
                  Unclassifiable/Attainment
                
                
                  Johnston County
                  
                  Unclassifiable/Attainment
                
                
                  Latimer County
                  
                  Unclassifiable/Attainment
                
                
                  Love County
                  
                  Unclassifiable/Attainment
                
                
                  McIntosh County
                  
                  Unclassifiable/Attainment
                
                
                  Marshall County
                  
                  Unclassifiable/Attainment
                
                
                  Murray County
                  
                  Unclassifiable/Attainment
                
                
                  Okfuskee County
                  
                  Unclassifiable/Attainment
                
                
                  Pittsburg County
                  
                  Unclassifiable/Attainment
                
                
                  Pontotoc County
                  
                  Unclassifiable/Attainment
                
                
                  Pushmataha County
                  
                  Unclassifiable/Attainment
                
                
                  Seminole County
                  
                  Unclassifiable/Attainment
                
                
                  AQCR 189 Southwestern Oklahoma Intrastate:
                
                
                  Beckham County
                  
                  Unclassifiable/Attainment
                
                
                  Caddo County
                  
                  Unclassifiable/Attainment
                
                
                  Comanche County
                  
                  Unclassifiable/Attainment
                
                
                  Cotton County
                  
                  Unclassifiable/Attainment
                
                
                  Greer County
                  
                  Unclassifiable/Attainment
                
                
                  Harmon County
                  
                  Unclassifiable/Attainment
                
                
                  Jackson County
                  
                  Unclassifiable/Attainment
                
                
                  Jefferson County
                  
                  Unclassifiable/Attainment
                
                
                  Kiowa County
                  
                  Unclassifiable/Attainment
                
                
                  Stephens County
                  
                  Unclassifiable/Attainment
                
                
                  Tillman County
                  
                  Unclassifiable/Attainment
                
                
                  Washita County
                  
                  Unclassifiable/Attainment
                
                
                  1 Includes areas of Indian country located in each county or area, except as otherwise specified.
                
                  2 This date is April 15, 2015, unless otherwise noted.
              
              
                Oklahoma—1997 24-Hour PM2.5 NAAQS
                [Primary and Secondary]
                
                  Designated area
                  Designation a
                  
                  Date 1
                  
                  Type
                  Classification
                  Date
                  Type
                
                
                  AQCR 017 Metropolitan Fort Smith Interstate:
                
                
                  Adair County
                  
                  Unclassifiable/Attainment.
                
                
                  Cherokee County
                  
                  Unclassifiable/Attainment.
                
                
                  Le Flore County
                  
                  Unclassifiable/Attainment.
                
                
                  Sequoyah County
                  
                  Unclassifiable/Attainment.
                
                
                  AQCR 022 Shreveport-Texarkana-Tyler Intrastate:
                
                
                  
                  McCurtain County
                  
                  Unclassifiable/Attainment.
                
                
                  AQCR 184 Central Oklahoma Intrastate:
                
                
                  Canadian County
                  
                  Unclassifiable/Attainment.
                
                
                  Cleveland County
                  
                  Unclassifiable/Attainment.
                
                
                  Grady County
                  
                  Unclassifiable/Attainment.
                
                
                  Kingfisher County
                  
                  Unclassifiable/Attainment.
                
                
                  Lincoln County
                  
                  Unclassifiable/Attainment.
                
                
                  Logan County
                  
                  Unclassifiable/Attainment.
                
                
                  McClain County
                  
                  Unclassifiable/Attainment.
                
                
                  Oklahoma County
                  
                  Unclassifiable/Attainment.
                
                
                  Pottawatomie County
                  
                  Unclassifiable/Attainment.
                
                
                  AQCR 185 North Central Oklahoma Intrastate:
                
                
                  Garfield County
                  
                  Unclassifiable/Attainment.
                
                
                  Grant County
                  
                  Unclassifiable/Attainment.
                
                
                  Kay County
                  
                  Unclassifiable/Attainment.
                
                
                  Noble County
                  
                  Unclassifiable/Attainment.
                
                
                  Payne County
                  
                  Unclassifiable/Attainment.
                
                
                  AQCR 186 Northeastern Oklahoma Intrastate:
                
                
                  Craig County
                  
                  Unclassifiable/Attainment.
                
                
                  Creek County
                  
                  Unclassifiable/Attainment.
                
                
                  Delaware County
                  
                  Unclassifiable/Attainment.
                
                
                  Mayes County
                  
                  Unclassifiable/Attainment.
                
                
                  Muskogee County
                  
                  Unclassifiable/Attainment.
                
                
                  Nowata County
                  
                  Unclassifiable/Attainment.
                
                
                  Okmulgee County
                  
                  Unclassifiable/Attainment.
                
                
                  Osage County
                  
                  Unclassifiable/Attainment.
                
                
                  Ottawa County
                  
                  Unclassifiable/Attainment.
                
                
                  Pawnee County
                  
                  Unclassifiable/Attainment.
                
                
                  Rogers County
                  
                  Unclassifiable/Attainment.
                
                
                  Tulsa County
                  
                  Unclassifiable/Attainment.
                
                
                  Wagoner County
                  
                  Unclassifiable/Attainment.
                
                
                  Washington County
                  
                  Unclassifiable/Attainment.
                
                
                  AQCR 187 Northwestern Oklahoma Intrastate:
                
                
                  Alfalfa County
                  
                  Unclassifiable/Attainment.
                
                
                  Beaver County
                  
                  Unclassifiable/Attainment.
                
                
                  Blaine County
                  
                  Unclassifiable/Attainment.
                
                
                  Cimarron County
                  
                  Unclassifiable/Attainment.
                
                
                  Custer County
                  
                  Unclassifiable/Attainment.
                
                
                  Dewey County
                  
                  Unclassifiable/Attainment.
                
                
                  Ellis County
                  
                  Unclassifiable/Attainment.
                
                
                  Harper County
                  
                  Unclassifiable/Attainment.
                
                
                  Major County
                  
                  Unclassifiable/Attainment.
                
                
                  Roger Mills County
                  
                  Unclassifiable/Attainment.
                
                
                  Texas County
                  
                  Unclassifiable/Attainment.
                
                
                  Woods County
                  
                  Unclassifiable/Attainment.
                
                
                  Woodward County
                  
                  Unclassifiable/Attainment.
                
                
                  AQCR 188 Southeastern Oklahoma Intrastate:
                
                
                  Atoka County
                  
                  Unclassifiable/Attainment.
                
                
                  Bryan County
                  
                  Unclassifiable/Attainment.
                
                
                  Carter County
                  
                  Unclassifiable/Attainment.
                
                
                  Choctaw County
                  
                  Unclassifiable/Attainment.
                
                
                  Coal County
                  
                  Unclassifiable/Attainment.
                
                
                  Garvin County
                  
                  Unclassifiable/Attainment.
                
                
                  Haskell County
                  
                  Unclassifiable/Attainment.
                
                
                  Hughes County
                  
                  Unclassifiable/Attainment.
                
                
                  Johnston County
                  
                  Unclassifiable/Attainment.
                
                
                  Latimer County
                  
                  Unclassifiable/Attainment.
                
                
                  Love County
                  
                  Unclassifiable/Attainment.
                
                
                  McIntosh County
                  
                  Unclassifiable/Attainment.
                
                
                  Marshall County
                  
                  Unclassifiable/Attainment.
                
                
                  Murray County
                  
                  Unclassifiable/Attainment.
                
                
                  Okfuskee County
                  
                  Unclassifiable/Attainment.
                
                
                  Pittsburg County
                  
                  Unclassifiable/Attainment.
                
                
                  Pontotoc County
                  
                  Unclassifiable/Attainment.
                
                
                  Pushmataha County
                  
                  Unclassifiable/Attainment.
                
                
                  
                  Seminole County
                  
                  Unclassifiable/Attainment.
                
                
                  AQCR 189 Southwestern Oklahoma Intrastate:
                
                
                  Beckham County
                  
                  Unclassifiable/Attainment.
                
                
                  Caddo County
                  
                  Unclassifiable/Attainment.
                
                
                  Comanche County
                  
                  Unclassifiable/Attainment.
                
                
                  Cotton County
                  
                  Unclassifiable/Attainment.
                
                
                  Greer County
                  
                  Unclassifiable/Attainment.
                
                
                  Harmon County
                  
                  Unclassifiable/Attainment.
                
                
                  Jackson County
                  
                  Unclassifiable/Attainment.
                
                
                  Jefferson County
                  
                  Unclassifiable/Attainment.
                
                
                  Kiowa County
                  
                  Unclassifiable/Attainment.
                
                
                  Stephens County
                  
                  Unclassifiable/Attainment.
                
                
                  Tillman County
                  
                  Unclassifiable/Attainment.
                
                
                  Washita County
                  
                  Unclassifiable/Attainment.
                
                
                  a Includes Indian Country located in each county or area, except as otherwise specified.
                
                  1 This date is 90 days after January 5, 2005, unless otherwise noted.
              
              
                Oklahoma—2006 24-Hour PM2.5 NAAQS
                [Primary and Secondary]
                
                  Designated area
                  Designation a
                  
                  Date 1
                  
                  Type
                  Classification
                  Date
                  Type
                
                
                  AQCR 017 Metropolitan Fort Smith Interstate:
                
                
                  Adair County
                  
                  Unclassifiable/Attainment.
                
                
                  Cherokee County
                  
                  Unclassifiable/Attainment.
                
                
                  Le Flore County
                  
                  Unclassifiable/Attainment.
                
                
                  Sequoyah County
                  
                  Unclassifiable/Attainment.
                
                
                  AQCR 022 Shreveport-Texarkana-Tyler Intrastate:
                
                
                  McCurtain County
                  
                  Unclassifiable/Attainment.
                
                
                  AQCR 184 Central Oklahoma Intrastate:
                
                
                  Canadian County
                  
                  Unclassifiable/Attainment.
                
                
                  Cleveland County
                  
                  Unclassifiable/Attainment.
                
                
                  Grady County
                  
                  Unclassifiable/Attainment.
                
                
                  Kingfisher County
                  
                  Unclassifiable/Attainment.
                
                
                  Lincoln County
                  
                  Unclassifiable/Attainment.
                
                
                  Logan County
                  
                  Unclassifiable/Attainment.
                
                
                  McClain County
                  
                  Unclassifiable/Attainment.
                
                
                  Oklahoma County
                  
                  Unclassifiable/Attainment.
                
                
                  Pottawatomie County
                  
                  Unclassifiable/Attainment.
                
                
                  AQCR 185 North Central Oklahoma Intrastate:
                
                
                  Garfield County
                  
                  Unclassifiable/Attainment.
                
                
                  Grant County
                  
                  Unclassifiable/Attainment.
                
                
                  Kay County
                  
                  Unclassifiable/Attainment.
                
                
                  Noble County
                  
                  Unclassifiable/Attainment.
                
                
                  Payne County
                  
                  Unclassifiable/Attainment.
                
                
                  AQCR 186 Northeastern Oklahoma Intrastate:
                
                
                  Craig County
                  
                  Unclassifiable/Attainment.
                
                
                  Creek County
                  
                  Unclassifiable/Attainment.
                
                
                  Delaware County
                  
                  Unclassifiable/Attainment.
                
                
                  Mayes County
                  
                  Unclassifiable/Attainment.
                
                
                  Muskogee County
                  
                  Unclassifiable/Attainment.
                
                
                  Nowata County
                  
                  Unclassifiable/Attainment.
                
                
                  Okmulgee County
                  
                  Unclassifiable/Attainment.
                
                
                  Osage County
                  
                  Unclassifiable/Attainment.
                
                
                  Ottawa County
                  
                  Unclassifiable/Attainment.
                
                
                  Pawnee County
                  
                  Unclassifiable/Attainment.
                
                
                  Rogers County
                  
                  Unclassifiable/Attainment.
                
                
                  Tulsa County
                  
                  Unclassifiable/Attainment.
                
                
                  Wagoner County
                  
                  Unclassifiable/Attainment.
                
                
                  Washington County
                  
                  Unclassifiable/Attainment.
                
                
                  AQCR 187 Northwestern Oklahoma Intrastate:
                
                
                  
                  Alfalfa County
                  
                  Unclassifiable/Attainment.
                
                
                  Beaver County
                  
                  Unclassifiable/Attainment.
                
                
                  Blaine County
                  
                  Unclassifiable/Attainment.
                
                
                  Cimarron County
                  
                  Unclassifiable/Attainment.
                
                
                  Custer County
                  
                  Unclassifiable/Attainment.
                
                
                  Dewey County
                  
                  Unclassifiable/Attainment.
                
                
                  Ellis County
                  
                  Unclassifiable/Attainment.
                
                
                  Harper County
                  
                  Unclassifiable/Attainment.
                
                
                  Major County
                  
                  Unclassifiable/Attainment.
                
                
                  Roger Mills County
                  
                  Unclassifiable/Attainment.
                
                
                  Texas County
                  
                  Unclassifiable/Attainment.
                
                
                  Woods County
                  
                  Unclassifiable/Attainment.
                
                
                  Woodward County
                  
                  Unclassifiable/Attainment.
                
                
                  AQCR 188 Southeastern Oklahoma Intrastate:
                
                
                  Atoka County
                  
                  Unclassifiable/Attainment.
                
                
                  Bryan County
                  
                  Unclassifiable/Attainment.
                
                
                  Carter County
                  
                  Unclassifiable/Attainment.
                
                
                  Choctaw County
                  
                  Unclassifiable/Attainment.
                
                
                  Coal County
                  
                  Unclassifiable/Attainment.
                
                
                  Garvin County
                  
                  Unclassifiable/Attainment.
                
                
                  Haskell County
                  
                  Unclassifiable/Attainment.
                
                
                  Hughes County
                  
                  Unclassifiable/Attainment.
                
                
                  Johnston County
                  
                  Unclassifiable/Attainment.
                
                
                  Latimer County
                  
                  Unclassifiable/Attainment.
                
                
                  Love County
                  
                  Unclassifiable/Attainment.
                
                
                  McIntosh County
                  
                  Unclassifiable/Attainment.
                
                
                  Marshall County
                  
                  Unclassifiable/Attainment.
                
                
                  Murray County
                  
                  Unclassifiable/Attainment.
                
                
                  Okfuskee County
                  
                  Unclassifiable/Attainment.
                
                
                  Pittsburg County
                  
                  Unclassifiable/Attainment.
                
                
                  Pontotoc County
                  
                  Unclassifiable/Attainment.
                
                
                  Pushmataha County
                  
                  Unclassifiable/Attainment.
                
                
                  Seminole County
                  
                  Unclassifiable/Attainment.
                
                
                  AQCR 189 Southwestern Oklahoma Intrastate:
                
                
                  Beckham County
                  
                  Unclassifiable/Attainment.
                
                
                  Caddo County
                  
                  Unclassifiable/Attainment.
                
                
                  Comanche County
                  
                  Unclassifiable/Attainment.
                
                
                  Cotton County
                  
                  Unclassifiable/Attainment.
                
                
                  Greer County
                  
                  Unclassifiable/Attainment.
                
                
                  Harmon County
                  
                  Unclassifiable/Attainment.
                
                
                  Jackson County
                  
                  Unclassifiable/Attainment.
                
                
                  Jefferson County
                  
                  Unclassifiable/Attainment.
                
                
                  Kiowa County
                  
                  Unclassifiable/Attainment.
                
                
                  Stephens County
                  
                  Unclassifiable/Attainment.
                
                
                  Tillman County
                  
                  Unclassifiable/Attainment.
                
                
                  Washita County
                  
                  Unclassifiable/Attainment.
                
                
                  a Includes Indian Country located in each county or area, except as otherwise specified.
                
                  1 This date is 30 days after November 13, 2009, unless otherwise noted.
              
              
                Oklahoma—NO2 (1971 Annual Standard)
                
                  Designated area
                  Does not meet primary standards
                  Cannot be classified or better than national standards
                
                
                  AQCR 017
                  
                  X
                
                
                  AQCR 184
                  
                  X
                
                
                  AQCR 185
                  
                  X
                
                
                  AQCR 186
                  
                  X
                
                
                  AQCR 187
                  
                  X
                
                
                  AQCR 188
                  
                  X
                
                
                  AQCR 189
                  
                  X
                
              
              
              
                Oklahoma—NO2 (2010 1-Hour Standard)
                
                  Designated area
                  Designation a
                  
                  Date 1
                  
                  Type
                
                
                  Adair County
                  
                  Unclassifiable/Attainment.
                
                
                  Alfalfa County
                  
                  Unclassifiable/Attainment.
                
                
                  Atoka County
                  
                  Unclassifiable/Attainment.
                
                
                  Beaver County
                  
                  Unclassifiable/Attainment.
                
                
                  Beckham County
                  
                  Unclassifiable/Attainment.
                
                
                  Blaine County
                  
                  Unclassifiable/Attainment.
                
                
                  Bryan County
                  
                  Unclassifiable/Attainment.
                
                
                  Caddo County
                  
                  Unclassifiable/Attainment.
                
                
                  Canadian County
                  
                  Unclassifiable/Attainment.
                
                
                  Carter County
                  
                  Unclassifiable/Attainment.
                
                
                  Cherokee County
                  
                  Unclassifiable/Attainment.
                
                
                  Choctaw County
                  
                  Unclassifiable/Attainment.
                
                
                  Cimarron County
                  
                  Unclassifiable/Attainment.
                
                
                  Cleveland County
                  
                  Unclassifiable/Attainment.
                
                
                  Coal County
                  
                  Unclassifiable/Attainment.
                
                
                  Comanche County
                  
                  Unclassifiable/Attainment.
                
                
                  Cotton County
                  
                  Unclassifiable/Attainment.
                
                
                  Craig County
                  
                  Unclassifiable/Attainment.
                
                
                  Creek County
                  
                  Unclassifiable/Attainment.
                
                
                  Custer County
                  
                  Unclassifiable/Attainment.
                
                
                  Delaware County
                  
                  Unclassifiable/Attainment.
                
                
                  Dewey County
                  
                  Unclassifiable/Attainment.
                
                
                  Ellis County
                  
                  Unclassifiable/Attainment.
                
                
                  Garfield County
                  
                  Unclassifiable/Attainment.
                
                
                  Garvin County
                  
                  Unclassifiable/Attainment.
                
                
                  Grady County
                  
                  Unclassifiable/Attainment.
                
                
                  Grant County
                  
                  Unclassifiable/Attainment.
                
                
                  Greer County
                  
                  Unclassifiable/Attainment.
                
                
                  Harmon County
                  
                  Unclassifiable/Attainment.
                
                
                  Harper County
                  
                  Unclassifiable/Attainment.
                
                
                  Haskell County
                  
                  Unclassifiable/Attainment.
                
                
                  Hughes County
                  
                  Unclassifiable/Attainment.
                
                
                  Jackson County
                  
                  Unclassifiable/Attainment.
                
                
                  Jefferson County
                  
                  Unclassifiable/Attainment.
                
                
                  Johnston County
                  
                  Unclassifiable/Attainment.
                
                
                  Kay County
                  
                  Unclassifiable/Attainment.
                
                
                  Kingfisher County
                  
                  Unclassifiable/Attainment.
                
                
                  Kiowa County
                  
                  Unclassifiable/Attainment.
                
                
                  Latimer County
                  
                  Unclassifiable/Attainment.
                
                
                  Le Flore County
                  
                  Unclassifiable/Attainment.
                
                
                  Lincoln County
                  
                  Unclassifiable/Attainment.
                
                
                  Logan County
                  
                  Unclassifiable/Attainment.
                
                
                  Love County
                  
                  Unclassifiable/Attainment.
                
                
                  Major County
                  
                  Unclassifiable/Attainment.
                
                
                  Marshall County
                  
                  Unclassifiable/Attainment.
                
                
                  Mayes County
                  
                  Unclassifiable/Attainment.
                
                
                  McClain County
                  
                  Unclassifiable/Attainment.
                
                
                  McCurtain County
                  
                  Unclassifiable/Attainment.
                
                
                  McIntosh County
                  
                  Unclassifiable/Attainment.
                
                
                  Murray County
                  
                  Unclassifiable/Attainment.
                
                
                  Muskogee County
                  
                  Unclassifiable/Attainment.
                
                
                  Noble County
                  
                  Unclassifiable/Attainment.
                
                
                  Nowata County
                  
                  Unclassifiable/Attainment.
                
                
                  Okfuskee County
                  
                  Unclassifiable/Attainment.
                
                
                  Oklahoma County
                  
                  Unclassifiable/Attainment.
                
                
                  Okmulgee County
                  
                  Unclassifiable/Attainment.
                
                
                  Osage County
                  
                  Unclassifiable/Attainment.
                
                
                  Ottawa County
                  
                  Unclassifiable/Attainment.
                
                
                  Pawnee County
                  
                  Unclassifiable/Attainment.
                
                
                  Payne County
                  
                  Unclassifiable/Attainment.
                
                
                  Pittsburg County
                  
                  Unclassifiable/Attainment.
                
                
                  Pontotoc County
                  
                  Unclassifiable/Attainment.
                
                
                  Pottawatomie County
                  
                  Unclassifiable/Attainment.
                
                
                  Pushmataha County
                  
                  Unclassifiable/Attainment.
                
                
                  Roger Mills County
                  
                  Unclassifiable/Attainment.
                
                
                  Rogers County
                  
                  Unclassifiable/Attainment.
                
                
                  Seminole County
                  
                  Unclassifiable/Attainment.
                
                
                  Sequoyah County
                  
                  Unclassifiable/Attainment.
                
                
                  Stephens County
                  
                  Unclassifiable/Attainment.
                
                
                  Texas County
                  
                  Unclassifiable/Attainment.
                
                
                  
                  Tillman County
                  
                  Unclassifiable/Attainment.
                
                
                  Tulsa County
                  
                  Unclassifiable/Attainment.
                
                
                  Wagoner County
                  
                  Unclassifiable/Attainment.
                
                
                  Washington County
                  
                  Unclassifiable/Attainment.
                
                
                  Washita County
                  
                  Unclassifiable/Attainment.
                
                
                  Woods County
                  
                  Unclassifiable/Attainment.
                
                
                  Woodward County
                  
                  Unclassifiable/Attainment.
                
                
                  a Includes Indian Country located in each county or area, except as otherwise specified.
                
                  1 This date is 90 days after October 31, 2011, unless otherwise noted.
              
              
                Oklahoma—1997 8-Hour Ozone NAAQS
                [Primary and Secondary]
                
                  Designated area
                  Designation a
                  
                  Date 1
                  
                  Type
                  Category/classification
                  Date 1
                  
                  Type
                
                
                  AQCR 017 Metropolitan Fort Smith Interstate
                  
                  Unclassifiable/Attainment
                
                
                  Adair County
                
                
                  Cherokee County
                
                
                  Le Flore County
                
                
                  Sequoyah County
                
                
                  AQCR 022 Shreveport-Texarkana-Tyler Intrastate: McCurtain County
                  
                  Unclassifiable/Attainment
                
                
                  AQCR 184 Central Oklahoma Intrastate (part):
                
                
                  Cleveland County
                  
                  Unclassifiable/Attainment
                
                
                  Oklahoma County
                  
                  Unclassifiable/Attainment
                
                
                  AQCR 184 Central Oklahoma Intrastate (remainder of)
                  
                  Unclassifiable/Attainment
                
                
                  Canadian County
                
                
                  Grady County
                
                
                  Kingfisher County
                
                
                  Lincoln County
                
                
                  Logan County
                
                
                  McClain County
                
                
                  Pottawatomie County
                
                
                  AQCR 185 North Central Oklahoma Intrastate
                  
                  Unclassifiable/Attainment
                
                
                  Garfield County
                
                
                  Grant County
                
                
                  Kay County
                
                
                  Noble County
                
                
                  Payne County
                
                
                  AQCR 186 Northeastern Oklahoma Intrastate
                  
                  Unclassifiable/Attainment
                
                
                  Craig County
                
                
                  Creek County
                
                
                  Delaware County
                
                
                  Mayes County
                
                
                  Muskogee County
                
                
                  Nowata County
                
                
                  Okmulgee County
                
                
                  Osage County
                
                
                  Ottawa County
                
                
                  Pawnee County
                
                
                  Rogers County
                
                
                  Tulsa County
                
                
                  Wagoner County
                
                
                  Washington County
                
                
                  AQCR 187 Northwestern Oklahoma Intrastate
                  
                  Unclassifiable/Attainment
                
                
                  Alfalfa County
                
                
                  Beaver County
                
                
                  Blaine County
                
                
                  Cimarron County
                
                
                  Custer County
                
                
                  Dewey County
                
                
                  Ellis County
                
                
                  
                  Harper County
                
                
                  Major County
                
                
                  Roger Mills County
                
                
                  Texas County
                
                
                  Woods County
                
                
                  Woodward County
                
                
                  AQCR 188 Southeastern Oklahoma Intrastate
                  
                  Unclassifiable/Attainment
                
                
                  Atoka County
                
                
                  Bryan County
                
                
                  Carter County
                
                
                  Choctaw County
                
                
                  Coal County
                
                
                  Garvin County
                
                
                  Haskell County
                
                
                  Hughes County
                
                
                  Johnston County
                
                
                  Latimer County
                
                
                  Love County
                
                
                  Marshall County
                
                
                  McIntosh County
                
                
                  Murray County
                
                
                  Okfuskee County
                
                
                  Pittsburg County
                
                
                  Pontotoc County
                
                
                  Pushmataha County
                
                
                  Seminole County
                
                
                  AQCR 189 Southwestern Oklahoma Intrastate
                  
                  Unclassifiable/Attainment
                
                
                  Beckham County
                
                
                  Caddo County
                
                
                  Comanche County
                
                
                  Cotton County
                
                
                  Greer County
                
                
                  Harmon County
                
                
                  Jackson County
                
                
                  Jefferson County
                
                
                  Kiowa County
                
                
                  Stephens County
                
                
                  Tillman County
                
                
                  Washita County
                
                
                  a Includes Indian Country located in each county or area, except as otherwise specified.
                
                  1 This date is June 15, 2004, unless otherwise noted.
              
              
                Oklahoma—2008 8-Hour Ozone NAAQS
                [Primary and Secondary]
                
                  Designated area 1
                  
                  Designation
                  Date 2
                  
                  Type
                  Classification
                  Date 2
                  
                  Type
                
                
                  Adair County
                  
                  Unclassifiable/Attainment
                
                
                  Alfalfa County
                  
                  Unclassifiable/Attainment
                
                
                  Atoka County
                  
                  Unclassifiable/Attainment
                
                
                  Beaver County
                  
                  Unclassifiable/Attainment
                
                
                  Beckham County
                  
                  Unclassifiable/Attainment
                
                
                  Blaine County
                  
                  Unclassifiable/Attainment
                
                
                  Bryan County
                  
                  Unclassifiable/Attainment
                
                
                  Caddo County
                  
                  Unclassifiable/Attainment
                
                
                  Canadian County
                  
                  Unclassifiable/Attainment
                
                
                  Carter County
                  
                  Unclassifiable/Attainment
                
                
                  Cherokee County
                  
                  Unclassifiable/Attainment
                
                
                  Choctaw County
                  
                  Unclassifiable/Attainment
                
                
                  Cimarron County
                  
                  Unclassifiable/Attainment
                
                
                  Cleveland County
                  
                  Unclassifiable/Attainment
                
                
                  Coal County
                  
                  Unclassifiable/Attainment
                
                
                  Comanche County
                  
                  Unclassifiable/Attainment
                
                
                  Cotton County
                  
                  Unclassifiable/Attainment
                
                
                  
                  Craig County
                  
                  Unclassifiable/Attainment
                
                
                  Creek County
                  
                  Unclassifiable/Attainment
                
                
                  Custer County
                  
                  Unclassifiable/Attainment
                
                
                  Delaware County
                  
                  Unclassifiable/Attainment
                
                
                  Dewey County
                  
                  Unclassifiable/Attainment
                
                
                  Ellis County
                  
                  Unclassifiable/Attainment
                
                
                  Garfield County
                  
                  Unclassifiable/Attainment
                
                
                  Garvin County
                  
                  Unclassifiable/Attainment
                
                
                  Grady County
                  
                  Unclassifiable/Attainment
                
                
                  Grant County
                  
                  Unclassifiable/Attainment
                
                
                  Greer County
                  
                  Unclassifiable/Attainment
                
                
                  Harmon County
                  
                  Unclassifiable/Attainment
                
                
                  Harper County
                  
                  Unclassifiable/Attainment
                
                
                  Haskell County
                  
                  Unclassifiable/Attainment
                
                
                  Hughes County
                  
                  Unclassifiable/Attainment
                
                
                  Jackson County
                  
                  Unclassifiable/Attainment
                
                
                  Jefferson County
                  
                  Unclassifiable/Attainment
                
                
                  Johnston County
                  
                  Unclassifiable/Attainment
                
                
                  Kay County
                  
                  Unclassifiable/Attainment
                
                
                  Kingfisher County
                  
                  Unclassifiable/Attainment
                
                
                  Kiowa County
                  
                  Unclassifiable/Attainment
                
                
                  Latimer County
                  
                  Unclassifiable/Attainment
                
                
                  Le Flore County
                  
                  Unclassifiable/Attainment
                
                
                  Lincoln County
                  
                  Unclassifiable/Attainment
                
                
                  Logan County
                  
                  Unclassifiable/Attainment
                
                
                  Love County
                  
                  Unclassifiable/Attainment
                
                
                  Major County
                  
                  Unclassifiable/Attainment
                
                
                  Marshall County
                  
                  Unclassifiable/Attainment
                
                
                  Mayes County
                  
                  Unclassifiable/Attainment
                
                
                  McClain County
                  
                  Unclassifiable/Attainment
                
                
                  McCurtain County
                  
                  Unclassifiable/Attainment
                
                
                  McIntosh County
                  
                  Unclassifiable/Attainment
                
                
                  Murray County
                  
                  Unclassifiable/Attainment
                
                
                  Muskogee County
                  
                  Unclassifiable/Attainment
                
                
                  Noble County
                  
                  Unclassifiable/Attainment
                
                
                  Nowata County
                  
                  Unclassifiable/Attainment
                
                
                  Okfuskee County
                  
                  Unclassifiable/Attainment
                
                
                  Oklahoma County
                  
                  Unclassifiable/Attainment
                
                
                  Okmulgee County
                  
                  Unclassifiable/Attainment
                
                
                  Osage County
                  
                  Unclassifiable/Attainment
                
                
                  Ottawa County
                  
                  Unclassifiable/Attainment
                
                
                  Pawnee County
                  
                  Unclassifiable/Attainment
                
                
                  Payne County
                  
                  Unclassifiable/Attainment
                
                
                  Pittsburg County
                  
                  Unclassifiable/Attainment
                
                
                  Pontotoc County
                  
                  Unclassifiable/Attainment
                
                
                  Pottawatomie County
                  
                  Unclassifiable/Attainment
                
                
                  Pushmataha County
                  
                  Unclassifiable/Attainment
                
                
                  Roger Mills County
                  
                  Unclassifiable/Attainment
                
                
                  Rogers County
                  
                  Unclassifiable/Attainment
                
                
                  Seminole County
                  
                  Unclassifiable/Attainment
                
                
                  Sequoyah County
                  
                  Unclassifiable/Attainment
                
                
                  Stephens County
                  
                  Unclassifiable/Attainment
                
                
                  Texas County
                  
                  Unclassifiable/Attainment
                
                
                  Tillman County
                  
                  Unclassifiable/Attainment
                
                
                  Tulsa County
                  
                  Unclassifiable/Attainment
                
                
                  Wagoner County
                  
                  Unclassifiable/Attainment
                
                
                  Washington County
                  
                  Unclassifiable/Attainment
                
                
                  Washita County
                  
                  Unclassifiable/Attainment
                
                
                  Woods County
                  
                  Unclassifiable/Attainment
                
                
                  Woodward County
                  
                  Unclassifiable/Attainment
                
                
                  1 Includes any Indian country in each county or area, unless otherwise specified.
                
                  2 This date is July 20, 2012, unless otherwise noted.
              
              
              
                Oklahoma—2015 8-Hour Ozone NAAQS
                [Primary and Secondary]
                
                  Designated area 1
                  
                  Designation
                  Date 2
                  
                  Type
                  Classification
                  Date 2
                  
                  Type
                
                
                  Adair County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Alfalfa County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Atoka County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Beaver County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Beckham County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Blaine County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Bryan County
                  
                  Attainment/Unclassifiable
                
                
                  Caddo County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Canadian County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Carter County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Cherokee County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Choctaw County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Cimarron County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Cleveland County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Coal County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Comanche County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Cotton County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Craig County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Creek County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Custer County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Delaware County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Dewey County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Ellis County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Garfield County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Garvin County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Grady County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Grant County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Greer County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Harmon County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  
                  Harper County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Haskell County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Hughes County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Jackson County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Jefferson County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Johnston County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Kay County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Kingfisher County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Kiowa County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Latimer County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Le Flore County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Lincoln County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Logan County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Love County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  McClain County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  McCurtain County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  McIntosh County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Major County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Marshall County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Mayes County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Murray County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Muskogee County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Noble County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Nowata County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Okfuskee County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Oklahoma County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Okmulgee County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Osage County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Ottawa County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  
                  Pawnee County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Payne County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Pittsburg County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Pontotoc County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Pottawatomie County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Pushmataha County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Roger Mills County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Rogers County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Seminole County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Sequoyah County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Stephens County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Texas County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Tillman County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Tulsa County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Wagoner County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Washington County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Washita County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Woods County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Woodward County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  1 Includes any Indian country in each county or area, unless otherwise specified. EPA is not determining the boundaries of any area of Indian country in this table, including any area of Indian country located in the larger designation area. The inclusion of any Indian country in the designation area is not a determination that the state has regulatory authority under the Clean Air Act for such Indian country.
                
                  2 This date is August 3, 2018, unless otherwise noted.
              
              
                Oklahoma—2008 Lead NAAQS
                
                  Designated area
                  Designation for the 2008 NAAQSa
                  
                  Date1
                  
                  Type
                
                
                  Whole State
                  
                  Unclassifiable/Attainment.
                
                
                  a Includes Indian Country located in each county or area, except as otherwise specified.
                
                  1 December 31, 2011 unless otherwise noted.
              
              [43 FR 8964, Mar. 3, 1978]
              
                Editorial Note:
                For Federal Register citations affecting § 81.337, see the List of CFR Sections Affected, which appears in the Finding Aids section of the printed volume and at www.govinfo.gov.
                
              
            
            
              
              § 81.338
              Oregon.
              
                Oregon—1971 Sulfur Dioxide NAAQS
                [Primary and Secondary]
                
                  Designated area
                  Does not meet primary standards
                  Does not meet secondary standards
                  Cannot be classified
                  Better than national standards
                
                
                  Central Oregon Intrastate AQCR 190
                  
                  
                  
                  X
                
                
                  Eastern Oregon Intrastate AQCR 191
                  
                  
                  
                  X
                
                
                  Northwest Oregon Intrastate AQCR 192
                  
                  
                  
                  X
                
                
                  Portland Interstate AQCR 193 (Oregon Portion)
                  
                  
                  
                  X
                
                
                  Southwest Oregon Intrastate AQCR 194
                  
                  
                  
                  X
                
              
              
                Oregon—2010 Sulfur Dioxide NAAQS
                [Primary]
                
                  Designated area 1
                  
                  Designation
                  Date 2
                  
                  Type
                
                
                  Entire State
                  
                  Attainment/Unclassifiable.
                
                
                  1 Includes any Indian country in each county or area, unless otherwise specified. EPA is not determining the boundaries of any area of Indian country in this table, including any area of Indian country located in the larger designation area. The inclusion of any Indian country in the designation area is not a determination that the state has regulatory authority under the Clean Air Act for such Indian country.
                
                  2 This date is April 9, 2018, unless otherwise noted.
              
              
                Oregon—Carbon Monoxide
                
                  Designated Area
                  Designation
                  Date 1
                  
                  Type
                  Classification
                  Date 1
                  
                  Type
                
                
                  Eugene-Springfield Area
                
                
                  Lane County (part)
                  1/5/94
                  Attainment
                  1/5/94
                
                
                  
                  The Eugene-Springfield Area is described as: The area within the bounds beginning at the Northwest corner of T17S, R4W; extending South to the Southwest corner of Section 6, T17S, R4W; thence East to the Northwest corner of Section 8, T17S, R4W; thence South to the Southwest corner of Section 32, T17S, R4W; thence East to the Northeast corner of Section 4, T18S, R4W; thence South to the Southwest corner of Section 3, T18S, R4W; thence East to the Northwest corner Section 12, T18S, R4W; thence South to the Southwest corner of Section 13, T18S, R4W; thence East to the Northeast corner of Section 24, T18S, R4W; thence South to the Southeast corner of Section 24, T18S, R4W; thence East to the Northeast corner of Section 21, T18S, R3W; thence North to the Northeast corner of Section 21, T18S, R3W; thence East to the Northeast corner of Section 22, T18S, R3W; thence South to the Southwest corner of Section 23, T18S, R3W; thence East to the Southeast corner of Section 24, T18S, R3W; thence North to the Southeast corner of Section 1, T18S, R3W; thence East to the Southeast corner of Section 2, T18S, R2W; thence North to the Northeast corner of Section 26, T17S, R2W; thence West to the Southwest corner of Section 20, T17S, R2W; thence North to the Northwest corner of Section 20, T17S, R2W; thence West to the Southwest corner of Section 13, T17S, R3W; thence North to the Northwest corner of Section 13, T17S, R3W; thence West to the Southwest corner of Section 11, T17S, R3W; thence North to the Northwest corner of Section 11, T17S, R3W; thence West to the Southwest corner of Section 6, T17S, R3W; thence North to the Northwest corner of Section 31, T16S, R3W; thence West to the Northwest corner of Section 34, T16S, R4W; thence South to the Southwest corner of Section 34, T16S, R4W; thence West to the point of beginning
                
                
                  Grants Pass Area:
                
                
                  Josephine County (part) Central Business District
                  10/30/00
                  Attainment
                
                
                  Klamath Falls Area
                
                
                  Klamath County (part)
                  11/9/01
                  Attainment
                
                
                  Urban Growth Boundary
                
                
                  Medford Area
                
                
                  Jackson County (part)
                  9/23/02
                  Attainment
                
                
                  Medford Urban Growth Boundary
                
                
                  Portland Area
                
                
                  Portland Metro Service District Boundary
                
                
                  
                  Clackamas County (part)
                  
                  Attainment
                
                
                  Multnomah County (part)
                  
                  Attainment
                
                
                  Washington County (part)
                  
                  Attainment
                
                
                  Salem Area:
                
                
                  Salem Area Transportation Study
                
                
                  Marion County (part)
                  3/2/09
                
                
                  Polk County (part)
                  3/2/09
                
                
                  AQCR 190 Remainder of Central Oregon Intrastate
                  
                  Unclassifiable/Attainment
                
                
                  Crook County
                
                
                  Deschutes County
                
                
                  Hood River County
                
                
                  Jefferson County
                
                
                  Klamath County (part)
                
                
                  area outside Urban Growth Boundary
                
                
                  Lake County
                
                
                  Sherman County
                
                
                  Wasco County
                
                
                  AQCR 191 Eastern Oregon Intrastate
                  
                  Unclassifiable/Attainment
                
                
                  Baker County
                
                
                  Gilliam County
                
                
                  Grant County
                
                
                  Harney County
                
                
                  Malheur County
                
                
                  Morrow County
                
                
                  Umatilla County
                
                
                  Union County
                
                
                  Wallowa County
                
                
                  Wheeler County
                
                
                  AQCR 192 Northwest Oregon Intrastate
                  
                  Unclassifiable/Attainment
                
                
                  Clatsop County
                
                
                  Lincoln County
                
                
                  Tillamook County
                
                
                  AQCR 193 Remainder of Portland Interstate
                  
                  Unclassifiable/Attainment
                
                
                  Benton County
                
                
                  Clackamas County (part)
                
                
                  area outside Portland Metro Service District Boundary
                
                
                  Columbia County
                
                
                  Lane County (part)
                
                
                  area outside of Air Quality Maintenance area
                
                
                  Linn County
                
                
                  Marion County (part)
                
                
                  area outside the city of Salem
                
                
                  Multnomah County (part)
                
                
                  area outside Portand Metro Service District Boundary
                
                
                  Polk County (part)
                
                
                  area outside of Salem
                
                
                  Washington County (part)
                
                
                  area outside Portland Metro Service District Boundary
                
                
                  Yamhill County
                
                
                  AQCR 194 Remainder of Southwest Oregon
                  
                  Unclassifiable/Attainment
                
                
                  Coos County
                
                
                  Curry County
                
                
                  Douglas County
                
                
                  Jackson County (part)
                
                
                  area outside Medford Urban growth boundary
                
                
                  Josephine County (part)
                
                
                  area outside of Central Business District
                
                
                  1 This date is November 15, 1990, unless otherwise noted.
              
              
              
                Oregon—Ozone (1-Hour Standard)3
                
                
                  Designated area
                  Designation
                  Date 1
                  
                  Type
                  Classification
                  Date 1
                  
                  Type
                
                
                  Portland-Vancouver AQMA Area:
                  
                  Attainment
                
                
                  Air Quality Maintenance Area
                
                
                  Clackamas County (part)
                
                
                  Multnomah County (part)
                
                
                  Washington County (part)
                
                
                  Salem Area:
                
                
                  Salem Area Transportation Study
                
                
                  Marion County (part)
                  (2)
                  Nonattainment
                  (2)
                  Incomplete Data.
                
                
                  Polk County
                  (2)
                  Nonattainment
                  (2)
                  Incomplete Data.
                
                
                  AQCR 190 Central Oregon Intrastate (Remainder of)
                  
                  Unclassifiable/Attainment
                
                
                  Crook County
                
                
                  Deschutes County
                
                
                  Hood River County
                
                
                  Jefferson County
                
                
                  Klamath County
                
                
                  Lake County
                
                
                  Sherman County
                
                
                  Wasco County
                
                
                  AQCR 191 Eastern Oregon Intrastate
                  
                  Unclassifiable/Attainment
                
                
                  Baker County
                
                
                  Gilliam County
                
                
                  Grant County
                
                
                  Harney County
                
                
                  Malheur County
                
                
                  Morrow County
                
                
                  Umatilla County
                
                
                  Union County
                
                
                  Wallowa County
                
                
                  Wheeler County
                
                
                  AQCR 192 Northwest Oregon Intrastate
                  
                  Unclassifiable/Attainment
                
                
                  Clatsop County
                
                
                  Lincoln County
                
                
                  Tillamook County
                
                
                  AQCR 193 Portland Interstate (part)
                  
                  Unclassifiable/Attainment
                
                
                  Lane County (part) Eugene Springfield Air Quality Maintenance Area
                
                
                  AQCR 193 Portland Interstate (Remainder of)
                  
                  Unclassifiable/Attainment
                
                
                  Benton County
                
                
                  Clackamas County (part) Remainder of county
                
                
                  Columbia County
                
                
                  Lane County (part) Remainder of county
                
                
                  Linn County
                
                
                  Marion County (part) area outside the Salem Area Transportation Study
                
                
                  Multnomah County (part) Remainder of county
                
                
                  Polk County (part) area outside the Salem Area Transportation Study
                
                
                  Washington County (part) Remainder of county
                
                
                  Yamhill County
                
                
                  AQCR 194 Southwest Oregon Intrastate (part)
                
                
                  Jackson County (part)
                
                
                  Medford-Ashland Air Quality Maintenance Area
                  
                  Unclassifiable/Attainment
                
                
                  AQCR 194 Southwest Oregon Intrastate (Remainder of)
                  
                  Unclassifiable/Attainment
                
                
                  Coos County
                
                
                  Curry County
                
                
                  Douglas County
                
                
                  Jackson County (part) Remainder of county
                
                
                  Josephine County
                
                
                  1 This date is October 18, 2000, unless otherwise noted.
                
                  2 This date is January 16, 2001.
                
                
                  3 The 1-hour ozone standard is revoked effective June 15, 2005 for all areas in Oregon. Portland-Vancouver AQMA is a maintenance area for the 1-hour NAAQS for purposes of 40 CFR part 51 subpart X.
              
              
                Oregon—PM-10
                
                  Designated Area
                  Designation
                  Date
                  Type
                  Classification
                  Date
                  Type
                
                
                  Central Oregon Intrastate AQCR 190:
                
                
                  Lakeview (the Urban Growth Boundary area)
                  7/19/06
                  Attainment
                
                
                  Klamath Falls (the Urban Growth Boundary area)
                  12/22/03
                  Attainment
                
                
                  Remainder of AQCR 190
                  11/15/90
                  Unclassifiable
                
                
                  Eastern Oregon Intrastate AQCR 191:
                
                
                  La Grande (the Urban Growth Boundary area)
                  7/19/06
                  Attainment
                
                
                  Remainder of AQCR 191
                  11/15/90
                  Unclassifiable
                
                
                  Northwest Oregon Intrastate AQCR 192
                  11/15/90
                  Unclassifiable
                
                
                  Portland Interstate AQCR 193 (Oregon Portion):
                
                
                  Portland-Vancouver (portion of the Air Quality Maintenance Area)
                  11/15/90
                  Unclassifiable
                
                
                  Eugene/Springfield (the Urban Growth Boundary area)
                  6/10/13
                  Attainment
                  
                
                
                  Oakridge (the Urban Growth Boundary area)
                  1/20/94
                  Nonattainment
                  1/20/94
                  Moderate.
                
                
                  Remainder of AQCR 193 (Oregon Portion)
                  11/15/90
                  Unclassifiable
                
                
                  Southwest Oregon Intrastate AQCR 194:
                
                
                  Medford Air Quality Maintenance Area (including White City)
                  8/18/06
                  Attainment
                
                
                  Grants Pass (the Urban Growth Boundary area)
                  12/26/03
                  Attainment
                
                
                  Remainder of AQCR 194
                  11/15/90
                  Unclassifiable
                
              
              
                Oregon—1997 Annual PM2.5 NAAQS
                [Primary and Secondary]
                
                  Designated area
                  Designation a
                  
                  Date 1
                  
                  Type
                  Classification
                  Date
                  Type
                
                
                  Portland-Vancouver AQMA: (Air Quality Maintenance Area):
                
                
                  Clackamas County (part)
                  
                  Unclassifiable/Attainment.
                
                
                  Multnomah County (part)
                  
                  Unclassifiable/Attainment.
                
                
                  Washington County (part)
                  
                  Unclassifiable/Attainment.
                
                
                  Salem Area: (Salem Area Transportation Study):
                
                
                  Marion County (part)
                  
                  Unclassifiable/Attainment.
                
                
                  Polk County
                  
                  Unclassifiable/Attainment.
                
                
                  AQCR 190 Central Oregon Intrastate (remainder of):
                
                
                  Crook County
                  
                  Unclassifiable/Attainment.
                
                
                  Deschutes County
                  
                  Unclassifiable/Attainment.
                
                
                  Hood River County
                  
                  Unclassifiable/Attainment.
                
                
                  Jefferson County
                  
                  Unclassifiable/Attainment.
                
                
                  Klamath County
                  
                  Unclassifiable/Attainment.
                
                
                  Lake County
                  
                  Unclassifiable/Attainment.
                
                
                  Sherman County
                  
                  Unclassifiable/Attainment.
                
                
                  Wasco County
                  
                  Unclassifiable/Attainment.
                
                
                  AQCR 191 Eastern Oregon Intrastate:
                
                
                  Baker County
                  
                  Unclassifiable/Attainment.
                
                
                  Gilliam County
                  
                  Unclassifiable/Attainment.
                
                
                  Grant County
                  
                  Unclassifiable/Attainment.
                
                
                  Harney County
                  
                  Unclassifiable/Attainment.
                
                
                  Malheur County
                  
                  Unclassifiable/Attainment.
                
                
                  Morrow County
                  
                  Unclassifiable/Attainment.
                
                
                  Umatilla County
                  
                  Unclassifiable/Attainment.
                
                
                  Union County
                  
                  Unclassifiable/Attainment.
                
                
                  Wallowa County
                  
                  Unclassifiable/Attainment.
                
                
                  Wheeler County
                  
                  Unclassifiable/Attainment.
                
                
                  AQCR 192 Northwest Oregon Intrastate:
                
                
                  Clatsop County
                  
                  Unclassifiable/Attainment.
                
                
                  
                  Lincoln County
                  
                  Unclassifiable/Attainment.
                
                
                  Tillamook County
                  
                  Unclassifiable/Attainment.
                
                
                  AQCR 193 Portland Interstate (part):
                
                
                  Lane County (part)
                  
                  Unclassifiable/Attainment.
                
                
                  Eugene Springfield Air Quality Maintenance Area
                
                
                  AQCR 193 Portland Interstate (remainder of):
                
                
                  Benton County
                  
                  Unclassifiable/Attainment.
                
                
                  Clackamas County (remainder)
                  
                  Unclassifiable/Attainment.
                
                
                  Columbia County
                  
                  Unclassifiable/Attainment.
                
                
                  Lane County (remainder)
                  
                  Unclassifiable/Attainment.
                
                
                  Linn County
                  
                  Unclassifiable/Attainment.
                
                
                  Marion County (part)
                  
                  Unclassifiable/Attainment.
                
                
                  The area outside the Salem Area Transportation Study
                
                
                  Multnomah County (remainder)
                  
                  Unclassifiable/Attainment.
                
                
                  Polk County (part)
                  
                  Unclassifiable/Attainment.
                
                
                  The area outside the Salem Area Transportation Study
                
                
                  Washington County (remainder)
                  
                  Unclassifiable/Attainment.
                
                
                  Yamhill County
                  
                  Unclassifiable/Attainment.
                
                
                  AQCR 194 Southwest Oregon Intrastate (part):
                
                
                  Jackson County (part)
                  
                  Unclassifiable/Attainment.
                
                
                  Medford-Ashland Air Quality Maintenance Area
                
                
                  AQCR 194 Southwest Oregon Intrastate (remainder of):
                
                
                  Coos County
                  
                  Unclassifiable/Attainment.
                
                
                  Curry County
                  
                  Unclassifiable/Attainment.
                
                
                  Douglas County
                  
                  Unclassifiable/Attainment.
                
                
                  Jackson County (remainder)
                  
                  Unclassifiable/Attainment.
                
                
                  Josephine County
                  
                  Unclassifiable/Attainment.
                
                
                  a Includes Indian Country located in each county or area, except as otherwise specified.
                
                  1 This date is 90 days after January 5, 2005, unless otherwise noted.
              
              
                Oregon—2012 Annual PM2.5 NAAQS
                [Primary]
                
                  Designated area 1
                  
                  Designation
                  Date 2
                  
                  Type
                  Classification
                  Date 2
                  
                  Type
                
                
                  AQCR 190 Central Oregon Intrastate
                
                
                  Crook County
                  
                  Unclassifiable/Attainment
                
                
                  Deschutes County
                  
                  Unclassifiable/Attainment
                
                
                  Hood River County
                  
                  Unclassifiable/Attainment
                
                
                  Jefferson County
                  
                  Unclassifiable/Attainment
                
                
                  Klamath County
                  
                  Unclassifiable/Attainment
                
                
                  Lake County
                  
                  Unclassifiable/Attainment
                
                
                  Sherman County
                  
                  Unclassifiable/Attainment
                
                
                  Wasco County
                  
                  Unclassifiable/Attainment
                
                
                  AQCR 191 Eastern Oregon Intrastate
                
                
                  Baker County
                  
                  Unclassifiable/Attainment
                
                
                  Gilliam County
                  
                  Unclassifiable/Attainment
                
                
                  Grant County
                  
                  Unclassifiable/Attainment
                
                
                  Harney County
                  
                  Unclassifiable/Attainment
                
                
                  Malheur County
                  
                  Unclassifiable/Attainment
                
                
                  Morrow County
                  
                  Unclassifiable/Attainment
                
                
                  Umatilla County
                  
                  Unclassifiable/Attainment
                
                
                  Union County
                  
                  Unclassifiable/Attainment
                
                
                  Wallowa County
                  
                  Unclassifiable/Attainment
                
                
                  Wheeler County
                  
                  Unclassifiable/Attainment
                
                
                  AQCR 192 Northwest Oregon Intrastate
                
                
                  Clatsop County
                  
                  Unclassifiable/Attainment
                
                
                  Lincoln County
                  
                  Unclassifiable/Attainment
                
                
                  Tillamook County
                  
                  Unclassifiable/Attainment
                
                
                  
                  AQCR 193 Portland Interstate (Oregon Portion)
                
                
                  Benton County
                  
                  Unclassifiable/Attainment
                
                
                  Clackamas County
                  
                  Unclassifiable/Attainment
                
                
                  Columbia County
                  
                  Unclassifiable/Attainment
                
                
                  Lane County
                  
                  Unclassifiable/Attainment
                
                
                  Linn County
                  
                  Unclassifiable/Attainment
                
                
                  Marion County
                  
                  Unclassifiable/Attainment
                
                
                  Multnomah County
                  
                  Unclassifiable/Attainment
                
                
                  Polk County
                  
                  Unclassifiable/Attainment
                
                
                  Washington County
                  
                  Unclassifiable/Attainment
                
                
                  Yamhill County
                  
                  Unclassifiable/Attainment
                
                
                  AQCR 194 Southwest Oregon Intrastate
                
                
                  Coos County
                  
                  Unclassifiable/Attainment
                
                
                  Curry County
                  
                  Unclassifiable/Attainment
                
                
                  Douglas County
                  
                  Unclassifiable/Attainment
                
                
                  Jackson County
                  
                  Unclassifiable/Attainment
                
                
                  Josephine County
                  
                  Unclassifiable/Attainment
                
                
                  1 Includes areas of Indian country located in each county or area, except as otherwise specified.
                
                  2 This date is April 15, 2015, unless otherwise noted.
              
              
                Oregon—1997 24-Hour PM2.5 NAAQS
                [Primary and Secondary]
                
                  Designated area
                  Designation a
                  
                  Date 1
                  
                  Type
                  Classification
                  Date
                  Type
                
                
                  Klamath Falls, OR:
                
                
                  Klamath County (part)
                  
                  Unclassifiable/Attainment.
                
                
                  Townships and ranges defined by T37S R9E Sections 31-32. T38S R8E Sections 1-5, 8-16, 22-26, 35-36. T38S R9E Sections 5-8, 14-15, 17-36. T39S R8E Sections 1-2, 11-13, 24. T39S R9E Sections 1-27. T39S R10E Sections 3-10, 15-20, 29-30.
                
                
                  Oakridge, OR:
                
                
                  Lane County (part)
                  
                  Unclassifiable/Attainment.
                
                
                  Boundary is defined as a line from Township 21 South, Range 2 East, Section 11 (northwest corner) east to Township 21 South, Range 3 East, Section 11 (northeast corner), south to Township 21 South, Range 3 East, Section 23 (southeast corner), west to Township 21 South, Range 2 East, Section 23 (southwest corner) connecting back to Township 21 South, Range 2 East, Section 11 (northwest corner).
                
                
                  Rest of State:
                
                
                  Portland-Vancouver AQMA: (Air Quality Maintenance Area)
                
                
                  Clackamas County (part)
                  
                  Unclassifiable/Attainment.
                
                
                  Multnomah County (part)
                  
                  Unclassifiable/Attainment.
                
                
                  Washington County (part)
                  
                  Unclassifiable/Attainment.
                
                
                  Salem Area: (Salem Area Transportation Study):
                
                
                  Marion County (part)
                  
                  Unclassifiable/Attainment.
                
                
                  Polk County
                  
                  Unclassifiable/Attainment.
                
                
                  AQCR 190 Central Oregon Intrastate:
                
                
                  Crook County
                  
                  Unclassifiable/Attainment.
                
                
                  Deschutes County
                  
                  Unclassifiable/Attainment.
                
                
                  
                  Hood River County
                  
                  Unclassifiable/Attainment.
                
                
                  Jefferson County
                  
                  Unclassifiable/Attainment.
                
                
                  Klamath County (remainder)
                  
                  Unclassifiable/Attainment.
                
                
                  Lake County
                  
                  Unclassifiable/Attainment.
                
                
                  Sherman County
                  
                  Unclassifiable/Attainment.
                
                
                  Wasco County
                  
                  Unclassifiable/Attainment.
                
                
                  AQCR 191 Eastern Oregon Intrastate:
                
                
                  Baker County
                  
                  Unclassifiable/Attainment.
                
                
                  Gilliam County
                  
                  Unclassifiable/Attainment.
                
                
                  Grant County
                  
                  Unclassifiable/Attainment.
                
                
                  Harney County
                  
                  Unclassifiable/Attainment.
                
                
                  Malheur County
                  
                  Unclassifiable/Attainment.
                
                
                  Morrow County
                  
                  Unclassifiable/Attainment.
                
                
                  Umatilla County
                  
                  Unclassifiable/Attainment.
                
                
                  Union County
                  
                  Unclassifiable/Attainment.
                
                
                  Wallowa County
                  
                  Unclassifiable/Attainment.
                
                
                  Wheeler County
                  
                  Unclassifiable/Attainment.
                
                
                  AQCR 192 Northwest Oregon Intrastate:
                
                
                  Clatsop County
                  
                  Unclassifiable/Attainment.
                
                
                  Lincoln County
                  
                  Unclassifiable/Attainment.
                
                
                  Tillamook County
                  
                  Unclassifiable/Attainment.
                
                
                  AQCR 193 Portland Interstate (part):
                
                
                  Lane County (part)
                  
                  Unclassifiable/Attainment.
                
                
                  Eugene Springfield Air Quality Maintenance AQCR 193 Portland Interstate:
                
                
                  Benton County
                  
                  Unclassifiable/Attainment.
                
                
                  Clackamas County (remainder)
                  
                  Unclassifiable/Attainment.
                
                
                  Columbia County
                  
                  Unclassifiable/Attainment.
                
                
                  Lane County (remainder)
                  
                  Unclassifiable/Attainment.
                
                
                  Linn County
                  
                  Unclassifiable/Attainment.
                
                
                  Marion County (part)
                  
                  Unclassifiable/Attainment.
                
                
                  The area outside the Salem Area Transportation Study:
                
                
                  Multnomah County (remainder)
                  
                  Unclassifiable/Attainment.
                
                
                  Polk County (part)
                  
                  Unclassifiable/Attainment.
                
                
                  The area outside the Salem Area Transportation Study:
                
                
                  Washington County (remainder)
                  
                  Unclassifiable/Attainment.
                
                
                  Yamhill County
                  
                  Unclassifiable/Attainment.
                
                
                  AQCR 194 Southwest Oregon Intrastate (part):
                
                
                  Jackson County (part)
                  
                  Unclassifiable/Attainment.
                
                
                  Medford-Ashland Air Quality Maintenance Area AQCR 194 Southwest Oregon Intrastate: (remainder of):
                
                
                  Coos County
                  
                  Unclassifiable/Attainment.
                
                
                  Curry County
                  
                  Unclassifiable/Attainment.
                
                
                  Douglas County
                  
                  Unclassifiable/Attainment.
                
                
                  Jackson County (remainder)
                  
                  Unclassifiable/Attainment.
                
                
                  Josephine County
                  
                  Unclassifiable/Attainment.
                
                
                  a Includes Indian Country located in each county or area, except as otherwise specified.
                
                  1 This date is 90 days after January 5, 2005, unless otherwise noted.
              
              
                Oregon—2006 24-Hour PM2.5 NAAQS
                [Primary and Secondary]
                
                  Designated area
                  Designation a
                  
                  Date 1
                  
                  Type
                  Classification
                  Date 2
                  
                  Type
                
                
                  Klamath Falls, OR:
                
                
                  Klamath County (part)
                  
                  Nonattainment
                  
                  Moderate.
                
                
                  
                  Townships and ranges defined by T37S R9E Sections 31-32. T38S R8E Sections 1-5, 8-16, 22-26, 35-36. T38S R9E Sections 5-8, 14-15, 17-36. T39S R8E Sections 1-2, 11-13, 24. T39S R9E Sections 1-27. T39S R10E Sections 3-10, 15-20, 29-30.
                
                
                  Oakridge, OR:
                
                
                  Lane County (part)
                  
                  Nonattainment
                  
                  Moderate.
                
                
                  Boundary is defined as a line from Township 21 South, Range 2 East, Section 11 (northwest corner) east to Township 21 South, Range 3 East, Section 11 (northeast corner), south to Township 21 South, Range 3 East, Section 23 (southeast corner), west to Township 21 South, Range 2 East, Section 23 (southwest corner) connecting back to Township 21 South, Range 2 East, Section 11 (northwest corner).
                
                
                  Rest of State:
                
                
                  Portland-Vancouver AQMA: (Air Quality Maintenance Area)
                
                
                  Clackamas County (part)
                  
                  Unclassifiable/Attainment.
                
                
                  Multnomah County (part)
                  
                  Unclassifiable/Attainment.
                
                
                  Washington County (part)
                  
                  Unclassifiable/Attainment.
                
                
                  Salem Area: (Salem Area Transportation Study):
                
                
                  Marion County (part)
                  
                  Unclassifiable/Attainment.
                
                
                  Polk County
                  
                  Unclassifiable/Attainment.
                
                
                  AQCR 190 Central Oregon Intrastate:
                
                
                  Crook County
                  
                  Unclassifiable/Attainment.
                
                
                  Deschutes County
                  
                  Unclassifiable/Attainment.
                
                
                  Hood River County
                  
                  Unclassifiable/Attainment.
                
                
                  Jefferson County
                  
                  Unclassifiable/Attainment.
                
                
                  Klamath County (remainder)
                  
                  Unclassifiable/Attainment.
                
                
                  Lake County
                  
                  Unclassifiable/Attainment.
                
                
                  Sherman County
                  
                  Unclassifiable/Attainment.
                
                
                  Wasco County
                  
                  Unclassifiable/Attainment.
                
                
                  AQCR 191 Eastern Oregon Intrastate:
                
                
                  Baker County
                  
                  Unclassifiable/Attainment.
                
                
                  Gilliam County
                  
                  Unclassifiable/Attainment.
                
                
                  Grant County
                  
                  Unclassifiable/Attainment.
                
                
                  Harney County
                  
                  Unclassifiable/Attainment.
                
                
                  Malheur County
                  
                  Unclassifiable/Attainment.
                
                
                  Morrow County
                  
                  Unclassifiable/Attainment.
                
                
                  Umatilla County
                  
                  Unclassifiable/Attainment.
                
                
                  Union County
                  
                  Unclassifiable/Attainment.
                
                
                  Wallowa County
                  
                  Unclassifiable/Attainment.
                
                
                  Wheeler County
                  
                  Unclassifiable/Attainment.
                
                
                  AQCR 192 Northwest Oregon Intrastate:
                
                
                  Clatsop County
                  
                  Unclassifiable/Attainment.
                
                
                  Lincoln County
                  
                  Unclassifiable/Attainment.
                
                
                  Tillamook County
                  
                  Unclassifiable/Attainment.
                
                
                  AQCR 193 Portland Interstate (part):
                
                
                  Lane County (part)
                  
                  Unclassifiable/Attainment.
                
                
                  Eugene Springfield Air Quality Maintenance AQCR 193 Portland Interstate:
                
                
                  Benton County
                  
                  Unclassifiable/Attainment.
                
                
                  Clackamas County (remainder)
                  
                  Unclassifiable/Attainment.
                
                
                  Columbia County
                  
                  Unclassifiable/Attainment.
                
                
                  Lane County (remainder)
                  
                  Unclassifiable/Attainment.
                
                
                  Linn County
                  
                  Unclassifiable/Attainment.
                
                
                  Marion County (part)
                  
                  Unclassifiable/Attainment.
                
                
                  
                  The area outside the Salem Area Transportation Study:
                
                
                  Multnomah County (remainder)
                  
                  Unclassifiable/Attainment.
                
                
                  Polk County (part)
                  
                  Unclassifiable/Attainment.
                
                
                  The area outside the Salem Area Transportation Study:
                
                
                  Washington County (remainder)
                  
                  Unclassifiable/Attainment.
                
                
                  Yamhill County
                  
                  Unclassifiable/Attainment.
                
                
                  AQCR 194 Southwest Oregon Intrastate (part):
                
                
                  Jackson County (part)
                  
                  Unclassifiable/Attainment.
                
                
                  Medford-Ashland Air Quality Maintenance Area AQCR 194 Southwest Oregon Intrastate: (remainder of):
                
                
                  Coos County
                  
                  Unclassifiable/Attainment.
                
                
                  Curry County
                  
                  Unclassifiable/Attainment.
                
                
                  Douglas County
                  
                  Unclassifiable/Attainment.
                
                
                  Jackson County (remainder)
                  
                  Unclassifiable/Attainment.
                
                
                  Josephine County
                  
                  Unclassifiable/Attainment.
                
                
                  a Includes Indian Country located in each county or area, except as otherwise specified.
                
                  1 his date is 30 days after November 13, 2009, unless otherwise noted.
                
                  2 This date is July 2, 2014, unless otherwise noted.
              
              
                Oregon—NO2 (1971 Annual Standard)
                
                  Designated area
                  Does not meet primary standards
                  Cannot be classified or better than national standards
                
                
                  Central Oregon Intrastate AQCR 190
                  
                  X
                
                
                  Eastern Oregon Intrastate AQCR 191
                  
                  X
                
                
                  Northwest Oregon Intrastate AQCR 192
                  
                  X
                
                
                  Portland Interstate AQCR 193 (Oregon Portion)
                  
                  X
                
                
                  Southwest Oregon Intrastate AQCR 194
                  
                  X
                
              
              
                Oregon—NO2
                
                [2010 1-Hour standard]
                
                  Designated area
                  Designation a
                  
                  Date 1
                  
                  Type
                
                
                  Statewide
                  
                  Unclassifiable/Attainment.
                
                
                  a Includes Indian Country located in each county or area, except as otherwise specified.
                
                  1 This date is 90 days after October 31, 2011, unless otherwise noted.
              
              
                Oregon—1997 8-Hour Ozone NAAQS
                [Primary and Secondary]
                
                  Designated area
                  Designation area a
                  
                  Date 1
                  
                  Type
                  Category/classification
                  Date 1
                  
                  Type
                
                
                  Portland-Vancouver AQMA: (Air Quality Maintenance Area)
                  
                  Unclassifiable/Attainment
                
                
                  Clackamas County (part)
                
                
                  Multnomah County (part)
                
                
                  Washington County (part)
                
                
                  Salem Area: (Salem Area Transportation Study)
                
                
                  Marion County (part)
                  
                  Unclassifiable/Attainment
                
                
                  Polk County
                  
                  Unclassifiable/Attainment
                
                
                  AQCR 190 Central Oregon Intrastate (remainder of)
                  
                  Unclassifiable/Attainment
                
                
                  Crook County
                
                
                  
                  Deschutes County
                
                
                  Hood River County
                
                
                  Jefferson County
                
                
                  Klamath County
                
                
                  Lake County
                
                
                  Sherman County
                
                
                  Wasco County
                
                
                  AQCR 191 Eastern Oregon Intrastate
                  
                  Unclassifiable/Attainment
                
                
                  Baker County
                
                
                  Gilliam County
                
                
                  Grant County
                
                
                  Harney County
                
                
                  Malheur County
                
                
                  Morrow County
                
                
                  Umatilla County
                
                
                  Union County
                
                
                  Wallowa County
                
                
                  Wheeler County
                
                
                  AQCR 192 Northwest Oregon Intrastate
                  
                  Unclassifiable/Attainment
                
                
                  Clatsop County
                
                
                  Lincoln County
                
                
                  Tillamook County
                
                
                  AQCR 193 Portland Interstate (part)
                  
                  Unclassifiable/Attainment
                
                
                  Lane County (part) Eugene Springfield Air Quality Maintenance Area
                
                
                  AQCR 193 Portland Interstate (remainder of)
                  
                  Unclassifiable/Attainment
                
                
                  Benton County
                
                
                  Clackamas County (part) remainder
                
                
                  Columbia County
                
                
                  Lane County (part) remainder
                
                
                  Linn County
                
                
                  Marion County (part) The area outside the Salem Area Transportation Study
                
                
                  Multnomah County (part) remainder
                
                
                  Polk County (part) The area outside the Salem Area Transportation Study
                
                
                  Washington County (part) remainder
                
                
                  Yamhill County
                
                
                  AQCR 194 Southwest Oregon Intrastate (part)
                
                
                  Jackson County (part) Medford-Ashland Air Quality Maintenance Area
                  
                  Unclassifiable/Attainment
                
                
                  AQCR 194 Southwest Oregon Intrastate (remainder of)
                  
                  Unclassifiable/Attainment
                
                
                  Coos County
                
                
                  Curry County
                
                
                  Douglas County
                
                
                  Jackson County (part) remainder
                
                
                  Josephine County
                
                
                  a Includes Indian Country located in each county or area, except as otherwise specified.
                
                  1 This date is June 15, 2004, unless otherwise noted.
              
              
                Oregon—2008 8-Hour Ozone NAAQS
                [Primary and Secondary]
                
                  Designated area
                  Designation
                  Date 1
                  
                  Type
                  Classification
                  Date 1
                  
                  Type
                
                
                  Statewide and Any Areas of Indian Country
                  
                  Unclassifiable/Attainment
                
                
                  1 This date is July 20, 2012, unless otherwise noted.
              
              
              
                Oregon—2015 8-Hour Ozone NAAQS
                [Primary and Secondary]
                
                  Designated area 1
                  
                  Designation
                  Date 2
                  
                  Type
                  Classification
                  Date 2
                  
                  Type
                
                
                  Baker County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Benton County
                  
                  Attainment/Unclassifiable
                
                
                  Clackamas County
                  
                  Attainment/Unclassifiable
                
                
                  Clatsop County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Columbia County
                  
                  Attainment/Unclassifiable
                
                
                  Coos County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Crook County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Curry County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Deschutes County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Douglas County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Gilliam County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Grant County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Harney County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Hood River County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Jackson County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Jefferson County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Josephine County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Klamath County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Lake County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Lane County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Lincoln County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Linn County
                  
                  Attainment/Unclassifiable
                
                
                  Malheur County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Marion County
                  
                  Attainment/Unclassifiable
                
                
                  Morrow County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Multnomah County
                  
                  Attainment/Unclassifiable
                
                
                  Polk County
                  
                  Attainment/Unclassifiable
                
                
                  Sherman County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Tillamook County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  
                  Umatilla County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Union County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Wallowa County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Wasco County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Washington County
                  
                  Attainment/Unclassifiable
                
                
                  Wheeler County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Yamhill County
                  
                  Attainment/Unclassifiable
                
                
                  1 Includes any Indian country in each county or area, unless otherwise specified. EPA is not determining the boundaries of any area of Indian country in this table, including any area of Indian country located in the larger designation area. The inclusion of any Indian country in the designation area is not a determination that the state has regulatory authority under the Clean Air Act for such Indian country.
                
                  2 This date is August 3, 2018, unless otherwise noted.
              
              
                Oregon—2008 Lead NAAQS
                
                  Designated area
                  Designation for the 2008 NAAQSa
                  
                  Date 1
                  
                  Type
                
                
                  Whole State
                  
                  Unclassifiable/Attainment.
                
                
                  a Includes Indian Country located in each county or area, except as otherwise specified.
                
                  1 December 31, 2011 unless otherwise noted.
              
              [54 FR 27345, June 29, 1989]
              
                Editorial Note:
                For Federal Register citations affecting § 81.338, see the List of CFR Sections Affected, which appears in the Finding Aids section of the printed volume and at www.govinfo.gov.
                
              
            
            
              § 81.339
              Pennsylvania.
              
                Pennsylvania—TSP
                
                  Designated area
                  Does not meet primary standards
                  Does not meet secondary standards
                  Cannot be classified
                  Better than national standards
                
                
                  I. Metropolitan Philadelphia Interstate AQCR:
                
                
                  (A) City of Philadelphia:
                
                
                  Census tracts 1-12, 125-142, 144-157, 162-177, 190-205, 293, 294, 298-302, 315-321, 323, 325, 326, 329-332
                  
                  X
                
                
                  Census tracts 13-75, 143, 158-161, 178-189, 295-297, 322, 324, 327
                  
                  
                  X
                
                
                  Balance of city
                  
                  
                  
                  X
                
                
                  (B) Montgomery County:
                
                
                  Conshohocken Boro
                  
                  
                  
                  X
                
                
                  Pottstown Boro
                  
                  X
                
                
                  West Pottsgrove Township
                  
                  
                  X
                
                
                  Upper Pottsgrove Township
                  
                  
                  X
                
                
                  (C) Chester County:
                
                
                  South Coatesville Boro
                  
                  X
                
                
                  City of Coatesville
                  
                  
                  X
                
                
                  (D) Bucks County: Doylestown Township
                  
                  
                  X
                
                
                  (E) Remaining Pennsylvania Portions of AQCR
                  
                  
                  
                  X
                
                
                  
                  II. Northeast Pennsylvania Interstate AQCR:
                
                
                  (A) Scranton, W-B Air Basin:
                
                
                  Lackawanna County: Throop Boro
                  
                  
                  
                  X
                
                
                  Luzerne County: City of Wilkes-Barre
                  
                  
                  
                  X
                
                
                  (B) A-B-E Air Basin:
                
                
                  Lehigh County:
                
                
                  Coplay Boro
                  X
                
                
                  Whitehall Township
                  X
                
                
                  Northampton County:
                
                
                  Northampton Boro
                  X
                
                
                  Allen Township
                  X
                
                
                  (C) Reading Air Basin
                  
                  
                  
                  X
                
                
                  (D) Carbon County
                  
                  
                  
                  X
                
                
                  (E) Remaining Portions of AQCR
                  
                  
                  
                  X
                
                
                  III. South Central Pennsylvania Intrastate AQCR:
                
                
                  (A) Harrisburg Air Basin
                  
                  
                  
                  X
                
                
                  (B) Lancaster Air Basin:
                
                
                  Lancaster County:
                
                
                  City of Lancaster
                  
                  X
                
                
                  Manheim Township
                  
                  X
                
                
                  (C) York Air Basin:
                
                
                  York County:
                
                
                  City of York
                  
                  
                  
                  X
                
                
                  West York Boro
                  
                  X
                
                
                  West Manchester Township
                  
                  X
                
                
                  (D) Remaining Portions of AQCR
                  
                  
                  
                  X
                
                
                  IV. Central Pennsylvania Intrastate AQCR:
                
                
                  (A) Johnstown Air Basin: Cambria County:
                
                
                  City of Johnstown
                  
                  
                  
                  X
                
                
                  Dale Boro
                  
                  
                  
                  X
                
                
                  East Conemaugh Boro
                  
                  
                  
                  X
                
                
                  Franklin Boro
                  
                  
                  
                  X
                
                
                  East Taylor Twp
                  
                  
                  
                  X
                
                
                  Middle Taylor Twp
                  
                  
                  
                  X
                
                
                  West Taylor Twp
                  
                  
                  
                  X
                
                
                  (B) Blair County:
                
                
                  City of Altoona
                  
                  X
                
                
                  Allegheny Township
                  
                  
                  X
                
                
                  Logan Township
                  
                  
                  X
                
                
                  (C) Remaining Portions of AQCR
                  
                  
                  
                  X
                
                
                  (D) Remaining Portions of AQCR
                  
                  
                  
                  X
                
                
                  V. Southwest Pennsylvania Intrastate AQCR:
                
                
                  (A) Monongahela Valley Air Basin:
                
                
                  Fayette County
                  
                  
                  
                  X
                
                
                  Washington County
                  
                  
                  
                  X
                
                
                  Westmoreland County:
                
                
                  City of Monessen
                  X
                
                
                  Rostraver Township
                  X
                
                
                  (B) Allegheny County Air Basin:
                
                
                  (1) A three mile wide strip which is within a perpendicular distance two miles north and east and one mile south and west of the river center line with terminus points as follows:
                
                
                  (a) The Beaver County line to the I-79 Bridge on the Ohio River
                  
                  
                  
                  X
                
                
                  (b) I-79 to the McKees Rocks Bridge on the Ohio River
                  
                  
                  
                  X
                
                
                  (c) McKees Rocks Bridge to the Birmingham Bridge on the Ohio and Monongahela Rivers
                  
                  X
                
                
                  (d) Birmingham Bridge to the Glenwood Bridge on the Monongahela River
                  X
                
                
                  (e) Glenwood Bridge to the Mansfield Bridge (Dravosburg) on the Monongahela River
                  X
                
                
                  (f) Mansfield Bridge to the Westmoreland County line on the Monongahela River
                  X
                
                
                  
                  (2) The area within a half-mile radius of the Greater Pittsburgh Airport monitor
                  
                  X
                
                
                  (3) The one mile wide strip centered on Turtle Creek running from area (V)(B)(1)(e) above to the Westmoreland County line
                  X
                
                
                  (4) The Area #9 within Allegheny County within a radius of 2 miles of the Springdale Monitor
                  
                  
                  
                  X
                
                
                  (5) The remaining portions of the Allegheny County Air Basin
                  
                  
                  
                  X
                
                
                  (C) Lower Beaver Valley Air Basin:
                
                
                  (1) Aliquippa Boro
                  X
                
                
                  (2) Baden Boro
                  X
                
                
                  (3) Midland Boro
                  X
                
                
                  (4) Remaining Portions
                  
                  X
                
                
                  (D) Westmoreland County
                  
                  
                  
                  X
                
                
                  (E) Remaining Portions of AQCR
                  
                  
                  
                  X
                
                
                  VI. Northwest Penna. Interstate AQCR:
                
                
                  (A) Upper Beaver Valley Air Basin:
                
                
                  (1) Ellwood City Boro
                  X
                
                
                  (2) City of New Castle
                  X
                
                
                  (3) Remaining Portions
                  
                  X
                
                
                  (B) Erie Air Basin:
                
                
                  City of Erie
                  
                  X
                
                
                  Wesleyville Boro
                  
                  X
                
                
                  Lawrence Park Township
                  
                  X
                
                
                  (C) Mercer County:
                
                
                  City of Sharon
                  X
                
                
                  City of Farrell
                  X
                
                
                  Sharpsville Boro
                  
                  
                  X
                
                
                  Wheatland Boro
                  
                  
                  X
                
                
                  Hickory Township
                  
                  
                  X
                
                
                  (D) Remaining Portions of AQCR
                  
                  
                  
                  X
                
              
              
                Pennsylvania—1971 Sulfur Dioxide NAAQS
                [Primary and Secondary]
                
                  Designated area
                  Does not meet primary standards
                  Does not meet secondary standards
                  Cannot be classified
                  Better than national standards
                
                
                  I. Metropolitan Philadelphia Interstate AQCR:
                
                
                  (A) City of Philadelphia
                  
                  
                  
                  X
                
                
                  (B) Delaware County
                  
                  
                  
                  X
                
                
                  (C) Remaining Pennsylvania Portion of AQCR
                  
                  
                  
                  X
                
                
                  II. Northeast Pennsylvania Intrastate AQCR
                  
                  
                  
                  X
                
                
                  III. South Central Pennsylvania Intrastate AQCR
                  
                  
                  
                  X
                
                
                  IV. Central Pennsylvania Intrastate AQCR:
                  
                  
                  
                  X
                
                
                  V. Southwest Pennsylvania Intrastate AQCR:
                
                
                  (A) Monongahela Valley Air Basin
                  
                  
                  X
                
                
                  (B) Allegheny County Air Basin:
                
                
                  (1) The areas within a two-mile radius of the Hazelwood monitor
                  
                  
                  
                  X
                
                
                  (2) That portion of Allegheny County within an eight-mile radius of the Duquesne Golf Association Club House in West Mifflin excluding the nonattainment area (#1)
                  
                  
                  
                  X
                
                
                  (3) The area within a two-mile radius of the Bellevue monitor
                  
                  
                  X
                
                
                  (4) The remaining portions of the Allegheny County Air Basin
                  
                  
                  
                  X
                
                
                  (C) Beaver Valley Air Basin (Beaver County)
                  
                  
                  
                  X
                
                
                  (D) Armstrong County:
                
                
                  Madison Twp
                  X
                
                
                  Mahoning Twp
                  X
                
                
                  Boggs Twp
                  X
                
                
                  Washington Twp
                  X
                
                
                  Pine Twp
                  X
                
                
                  (E) Remainder of AQCR
                  
                  
                  
                  X
                
                
                  VI. Northwest Pennsylvania Intrastate AQCR:
                
                
                  
                  (A) Warren County:
                
                
                  Conewango Twp
                  
                  
                  
                  X
                
                
                  Mead Twp
                  
                  
                  
                  X
                
                
                  Clarendon Boro
                  
                  
                  
                  X
                
                
                  Warren Boro
                  
                  
                  
                  X
                
                
                  Pleasant Township
                  
                  
                  
                  X
                
                
                  Glade Township
                  
                  
                  
                  X
                
                
                  (B) Beaver Valley Air Basin (Lawrence County)
                  
                  
                  X
                
                
                  (C) Remaining Pennsylvania Portion of the AQCR
                  
                  
                  
                  X
                
              
              
                Pennsylvania—2010 Sulfur Dioxide NAAQS
                [Primary]
                
                  Designated area 1 3
                  
                  Designation
                  Date 2
                  
                  Type
                
                
                  Allegheny, PA
                
                
                  Allegheny County (part)
                  10/4/13
                  Nonattainment.
                
                
                  The area consisting of:Borough of Braddock
                    Borough of Dravosburg
                    Borough of East McKeesport
                    Borough of East Pittsburgh
                    Borough of Elizabeth
                    Borough of Glassport
                    Borough of Jefferson Hills
                    Borough of Liberty
                    Borough of Lincoln
                    Borough of North Braddock
                    Borough of Pleasant Hills
                    Borough of Port Vue
                    Borough of Versailles
                    Borough of Wall
                    Borough of West Elizabeth
                    Borough of West Mifflin
                    City of Clairton
                    City of Duquesne
                    City of McKeesport
                    Elizabeth Township
                    Forward Township
                    North Versailles Township
                  
                
                
                  Beaver, PA
                
                
                  Beaver County (part)
                  10/4/13
                  Nonattainment.
                
                
                  Area consisting of Industry Borough, Shippingport Borough, Midland Borough, Brighton Township, Potter Township and Vanport Township
                
                
                  Indiana, PA
                  10/4/13
                  Nonattainment.
                
                
                  Indiana County
                
                
                  Armstrong County (part)
                
                
                  Area consisting of Plumcreek Township, South Bend Township, and Elderton Borough
                
                
                  Warren, PA
                
                
                  Warren County (part)
                  10/4/13
                  Nonattainment.
                
                
                  Area consisting of Conewango Township, Glade Township, Pleasant Township, and the City of Warren
                
                
                  Allegheny (part)
                  
                  Unclassifiable.
                
                
                  Remainder of County
                
                
                  Cambria County
                  
                  Unclassifiable.
                
                
                  Carbon-Schuylkill Area
                  
                  Unclassifiable.
                
                
                  Carbon County
                
                
                  Schuylkill County
                
                
                  Clearfield County
                  
                  Unclassifiable.
                
                
                  Lawrence County
                  
                  Unclassifiable.
                
                
                  Lehigh-Northampton Area
                  
                  Unclassifiable.
                
                
                  
                  Lehigh County
                
                
                  Northampton County
                
                
                  Adams County
                  
                  Attainment/Unclassifiable.
                
                
                  Armstrong County (part)
                  
                  Attainment/Unclassifiable.
                
                
                  Remainder of County
                
                
                  Beaver County (part)
                  
                  Attainment/Unclassifiable.
                
                
                  Remainder of County
                
                
                  Bedford County
                  
                  Attainment/Unclassifiable.
                
                
                  Berks County
                  
                  Attainment/Unclassifiable.
                
                
                  Blair County
                  
                  Attainment/Unclassifiable.
                
                
                  Bradford County
                  
                  Attainment/Unclassifiable.
                
                
                  Bucks County
                  
                  Attainment/Unclassifiable.
                
                
                  Butler County
                  
                  Attainment/Unclassifiable.
                
                
                  Cameron County
                  
                  Attainment/Unclassifiable.
                
                
                  Centre County
                  
                  Attainment/Unclassifiable.
                
                
                  Chester County
                  
                  Attainment/Unclassifiable.
                
                
                  Clarion County
                  
                  Attainment/Unclassifiable.
                
                
                  Clinton County
                  
                  Attainment/Unclassifiable.
                
                
                  Columbia County
                  
                  Attainment/Unclassifiable.
                
                
                  Crawford County
                  
                  Attainment/Unclassifiable.
                
                
                  Cumberland County
                  
                  Attainment/Unclassifiable.
                
                
                  Dauphin County
                  
                  Attainment/Unclassifiable.
                
                
                  Elk County
                  
                  Attainment/Unclassifiable.
                
                
                  Erie County
                  
                  Attainment/Unclassifiable.
                
                
                  Fayette County
                  
                  Attainment/Unclassifiable.
                
                
                  Forest County
                  
                  Attainment/Unclassifiable.
                
                
                  Franklin County
                  
                  Attainment/Unclassifiable.
                
                
                  Fulton County
                  
                  Attainment/Unclassifiable.
                
                
                  Greene County
                  
                  Attainment/Unclassifiable.
                
                
                  Huntingdon County
                  
                  Attainment/Unclassifiable.
                
                
                  Jefferson County
                  
                  Attainment/Unclassifiable.
                
                
                  Juniata County
                  
                  Attainment/Unclassifiable.
                
                
                  Lackawanna County
                  
                  Attainment/Unclassifiable.
                
                
                  Lancaster County
                  
                  Attainment/Unclassifiable.
                
                
                  Lebanon County
                  
                  Attainment/Unclassifiable.
                
                
                  Luzerne County
                  
                  Attainment/Unclassifiable.
                
                
                  Lycoming County
                  
                  Attainment/Unclassifiable.
                
                
                  McKean County
                  
                  Attainment/Unclassifiable.
                
                
                  Mercer County
                  
                  Attainment/Unclassifiable.
                
                
                  Mifflin County
                  
                  Attainment/Unclassifiable.
                
                
                  Monroe County
                  
                  Attainment/Unclassifiable.
                
                
                  Montgomery County
                  
                  Attainment/Unclassifiable.
                
                
                  Montour County
                  
                  Attainment/Unclassifiable.
                
                
                  Northumberland County
                  
                  Attainment/Unclassifiable.
                
                
                  Perry County
                  
                  Attainment/Unclassifiable.
                
                
                  Philadelphia-Delaware
                  
                  Attainment/Unclassifiable.
                
                
                  Delaware County
                
                
                  Philadelphia County
                
                
                  Pike County
                  
                  Attainment/Unclassifiable.
                
                
                  Potter County
                  
                  Attainment/Unclassifiable.
                
                
                  Snyder County
                  
                  Attainment/Unclassifiable.
                
                
                  Somerset County
                  
                  Attainment/Unclassifiable.
                
                
                  Sullivan County
                  
                  Attainment/Unclassifiable.
                
                
                  Susquehanna County
                  
                  Attainment/Unclassifiable.
                
                
                  Tioga County
                  
                  Attainment/Unclassifiable.
                
                
                  Union County
                  
                  Attainment/Unclassifiable.
                
                
                  Venango County
                  
                  Attainment/Unclassifiable.
                
                
                  Warren County (part)
                  
                  Attainment/Unclassifiable.
                
                
                  Remainder of County
                
                
                  Washington County
                  
                  Attainment/Unclassifiable.
                
                
                  Wayne County
                  
                  Attainment/Unclassifiable.
                
                
                  Westmoreland County
                  
                  Attainment/Unclassifiable.
                
                
                  Wyoming County
                  
                  Attainment/Unclassifiable.
                
                
                  1 Includes any Indian country in each county or area, unless otherwise specified. EPA is not determining the boundaries of any area of Indian country in this table, including any area of Indian country located in the larger designation area. The inclusion of any Indian country in the designation area is not a determination that the state has regulatory authority under the Clean Air Act for such Indian country.
                
                  2 This date is April 9, 2018, unless otherwise noted.
                
                  3 York County will be designated by December 31, 2020.
              
              
              
                Pennsylvania—Carbon Monoxide
                
                  Designated Area
                  Designation
                  Date 1
                  
                  Type
                  Classification
                  Date 1
                  
                  Type
                
                
                  Philadelphia-Camden County Area
                
                
                  Philadelphia County (part)
                
                
                  City of Philadelphia—high traffic areas within the Central Business District and certain other high traffic density areas
                  3/15/96
                  Attainment
                
                
                  Pittsburgh Area
                
                
                  Allegheny County (part)
                
                
                  high traffic density areas within the Central Business District and certain other high traffic density areas
                  1/13/03
                  Attainment
                
                
                  Rest of State
                  
                  Unclassifiable/Attainment
                
                
                  Adams County
                
                
                  Allegheny County (part)
                
                
                  Remainder of Allegheny County
                
                
                  Armstrong County
                
                
                  Beaver County
                
                
                  Bedford County
                
                
                  Berks County
                
                
                  Blair County
                
                
                  Bradford County
                
                
                  Bucks County
                
                
                  Butler County
                
                
                  Cambria County
                
                
                  Cameron County
                
                
                  Carbon County
                
                
                  Centre County
                
                
                  Chester County
                
                
                  Clarion County
                
                
                  Clearfield County
                
                
                  Clinton County
                
                
                  Columbia County
                
                
                  Crawford County
                
                
                  Cumberland County
                
                
                  Dauphin County
                
                
                  Delaware County
                
                
                  Elk County
                
                
                  Erie County
                
                
                  Fayette County
                
                
                  Forest County
                
                
                  Franklin County
                
                
                  Fulton County
                
                
                  Greene County
                
                
                  Huntingdon County
                
                
                  Indiana County
                
                
                  Jefferson County
                
                
                  Juniata County
                
                
                  Lackawanna County
                
                
                  Lancaster County
                
                
                  Lawrence County
                
                
                  Lebanon County
                
                
                  Lehigh County
                
                
                  Luzerne County
                
                
                  Lycoming County
                
                
                  McKean County
                
                
                  Mercer County
                
                
                  Mifflin County
                
                
                  Monroe County
                
                
                  Montgomery County
                
                
                  Montour County
                
                
                  Northampton County
                
                
                  Northumberland County
                
                
                  Perry County
                
                
                  Philadelphia County (part)
                
                
                  Remainder of Philadelphia county
                
                
                  Pike County
                
                
                  Potter County
                
                
                  Schuylkill County
                
                
                  Snyder County
                
                
                  Somerset County
                
                
                  
                  Sullivan County
                
                
                  Susquehanna County
                
                
                  Tioga County
                
                
                  Union County
                
                
                  Venango County
                
                
                  Warren County
                
                
                  Washington County
                
                
                  Wayne County
                
                
                  Westmoreland County
                
                
                  Wyoming County
                
                
                  York County
                
                
                  1 This date is November 15, 1990, unless otherwise noted.
              
              
                Pennsylvania—Ozone (1-Hour Standard)4
                
                
                  Designated area
                  Designation
                  Date 1
                  
                  Type
                  Classification
                  Date 1
                  
                  Type
                
                
                  Allentown-Bethlehem-Easton Area:
                
                
                  Carbon County
                  (3)
                  Nonattainment
                  (3)
                  Marginal.
                
                
                  Lehigh County
                  (3)
                  Nonattainment
                  (3)
                  Marginal.
                
                
                  Northampton County
                  (3)
                  Nonattainment
                  (3)
                  Marginal.
                
                
                  Altoona Area:
                
                
                  Blair County
                  (3)
                  Nonattainment
                  (3)
                  Marginal.
                
                
                  Crawford County Area:
                
                
                  Crawford County
                  (3)
                  Nonattainment
                  (3)
                  Incomplete Data.
                
                
                  Erie Area:
                
                
                  Erie County
                  (3)
                  Nonattainment
                  (3)
                  Marginal.
                
                
                  Franklin County Area:
                
                
                  Franklin County
                  (3)
                  Nonattainment
                  (3)
                  Incomplete Data.
                
                
                  Greene County Area:
                
                
                  Greene County
                  (3)
                  Nonattainment
                  (3)
                  Incomplete Data.
                
                
                  Harrisburg-Lebanon-Carlisle Area:
                
                
                  Cumberland County
                  (3)
                  Nonattainment
                  (3)
                  Marginal.
                
                
                  Dauphin County
                  (3)
                  Nonattainment
                  (3)
                  Marginal.
                
                
                  Lebanon County
                  (3)
                  Nonattainment
                  (3)
                  Marginal.
                
                
                  Perry County
                  (3)
                  Nonattainment
                  (3)
                  Marginal.
                
                
                  Johnstown Area:
                
                
                  Cambria County
                  (3)
                  Nonattainment
                  (3)
                  Marginal.
                
                
                  Somerset County
                  (3)
                  Nonattainment
                  (3)
                  Marginal.
                
                
                  Juniata County Area:
                
                
                  Juniata County
                  (3)
                  Nonattainment
                  (3)
                  Incomplete Data.
                
                
                  Lancaster Area:
                
                
                  Lancaster County
                  11/15/90
                  Nonattainment
                  11/15/90
                  Marginal.
                
                
                  Lawrence County Area:
                
                
                  Lawrence County
                  (3)
                  Nonattainment
                  (3)
                  Incomplete Data.
                
                
                  Northumberland County Area:
                
                
                  Northumberland County
                  (3)
                  Nonattainment
                  (3)
                  Incomplete Data.
                
                
                  Philadelphia-Wilmington-Trenton Area:
                
                
                  Bucks County
                  11/15/90
                  Nonattainment
                  11/15/90
                  Severe-15.
                
                
                  Chester County
                  11/15/90
                  Nonattainment
                  11/15/90
                  Severe-15.
                
                
                  Delaware County
                  11/15/90
                  Nonattainment
                  11/15/90
                  Severe-15.
                
                
                  Montgomery County
                  11/15/90
                  Nonattainment
                  11/15/90
                  Severe-15.
                
                
                  Philadelphia County
                  11/15/90
                  Nonattainment
                  11/15/90
                  Severe-15.
                
                
                  Pike County Area:
                
                
                  Pike County
                  (3)
                  Nonattainment
                  (3)
                  Incomplete Data.
                
                
                  Pittsburgh-Beaver Valley Area:
                
                
                  Allegheny County
                  10/19/01
                  Attainment
                
                
                  Armstrong County
                  10/19/01
                  Attainment
                
                
                  Beaver County
                  10/19/01
                  Attainment
                
                
                  Butler County
                  10/19/01
                  Attainment
                
                
                  Fayette County
                  10/19/01
                  Attainment
                
                
                  Washington County
                  10/19/01
                  Attainment
                
                
                  Westmoreland County
                  10/19/01
                  Attainment
                
                
                  Reading Area:
                
                
                  Berks County
                  
                  Unclassifiable/Attainment
                
                
                  Schuylkill County Area:
                
                
                  Schuylkill County
                  (3)
                  Nonattainment
                  (3)
                  Incomplete Data.
                
                
                  Scranton-Wilkes-Barre Area:
                
                
                  Columbia County
                  (3)
                  Nonattainment
                  (3)
                  Marginal.
                
                
                  
                  Lackawanna County
                  (3)
                  Nonattainment
                  (3)
                  Marginal.
                
                
                  Luzerne County
                  (3)
                  Nonattainment
                  (3)
                  Marginal.
                
                
                  Monroe County
                  (3)
                  Nonattainment
                  (3)
                  Marginal.
                
                
                  Wyoming County
                  (3)
                  Nonattainment
                  (3)
                  Marginal.
                
                
                  Snyder County Area:
                
                
                  Snyder County
                  (3)
                  Nonattainment
                  (3)
                  Incomplete Data.
                
                
                  Susquehanna County Area:
                
                
                  Susquehanna County
                  (3)
                  Nonattainment
                  (3)
                  Incomplete Data.
                
                
                  Warren County Area:
                
                
                  Warren County
                  (3)
                  Nonattainment
                  (3)
                  Incomplete Data.
                
                
                  Wayne County Area:
                
                
                  Wayne County
                  (3)
                  Nonattainment
                  (3)
                  Incomplete Data.
                
                
                  York Area:
                
                
                  Adams County
                  (3)
                  Nonattainment
                  (3)
                  Marginal.
                
                
                  York County
                  (3)
                  Nonattainment
                  (3)
                  Marginal.
                
                
                  Youngstown-Warren-Sharon Area:
                
                
                  Mercer County
                  (3)
                  Nonattainment
                  (3)
                  Marginal.
                
                
                  AQCR 151 NE Pennsylvania Intrastate (Remainder of):
                
                
                  Bradford County
                  
                  Unclassifiable/Attainment
                
                
                  Sullivan County
                  
                  Unclassifiable/Attainment
                
                
                  Tioga County
                  
                  Unclassifiable/Attainment
                
                
                  AQCR 178 NW Pennsylvania Interstate (Remainder of):
                
                
                  Cameron County
                  
                  Unclassifiable/Attainment
                
                
                  Clarion County
                  
                  Unclassifiable/Attainment
                
                
                  Clearfield County
                  
                  Unclassifiable/Attainment
                
                
                  Elk County
                  
                  Unclassifiable/Attainment
                
                
                  Forest County
                  
                  Unclassifiable/Attainment
                
                
                  Jefferson County
                  
                  Unclassifiable/Attainment
                
                
                  McKean County
                  
                  Unclassifiable/Attainment
                
                
                  Potter County
                  
                  Unclassifiable/Attainment
                
                
                  Venango County
                  
                  Unclassifiable/Attainment
                
                
                  AQCR 195 Central Pennsylvania Intrastate (Remainder of):
                
                
                  Bedford County
                  
                  Unclassifiable/Attainment
                
                
                  Centre County
                  
                  Unclassifiable/Attainment
                
                
                  Clinton County
                  
                  Unclassifiable/Attainment
                
                
                  Fulton County
                  
                  Unclassifiable/Attainment
                
                
                  Huntingdon County
                  
                  Unclassifiable/Attainment
                
                
                  Lycoming County
                  
                  Unclassifiable/Attainment
                
                
                  Mifflin County
                  
                  Unclassifiable/Attainment
                
                
                  Montour County
                  
                  Unclassifiable/Attainment
                
                
                  Union County
                  
                  Unclassifiable/Attainment
                
                
                  AQCR 197 SW Pennsylvania Intrastate (Remainder of):
                
                
                  Indiana County
                  
                  Unclassifiable/Attainment
                
                
                  1 This date is October 18, 2000, unless otherwise noted.
                
                  2 Attainment date extended to 11/15/97.
                
                  3 This date is January 16, 2001.
                
                  4 The 1-hour ozone standard is revoked effective June 15, 2005 for all areas in Pennsylvania. The Pittsburgh-Beaver Valley and Reading areas are maintenance areas for the 1-hour NAAQS for purposes of 40 CFR part 51 subpart X.
              
              
                Pennsylvania—PM-10
                
                  Designated Area
                  Designation
                  Date
                  Type
                  Classification
                  Date
                  Type
                
                
                  Allegheny County
                
                
                  The area including Liberty, Lincoln, Port Vue, and Glassport Boroughs and the City of Clairton
                  10/14/03
                  Attainment
                  
                  
                
                
                  Rest of State
                  11/15/90
                  Unclassifiable
                
              
              
              
                Pennsylvania—1997 Annual PM2.5 NAAQS
                [Primary and Secondary]
                
                  Designated area
                  Designation a
                  
                  Date 1
                  
                  Type
                  Classification
                  Date 2
                  
                  Type
                
                
                  Harrisburg-Lebanon-Carlisle, PA:
                
                
                  Cumberland County
                  12/08/14
                  Attainment
                
                
                  Dauphin County
                  12/08/14
                  Attainment
                
                
                  Lebanon County
                  12/08/14
                  Attainment
                
                
                  Johnstown, PA:
                
                
                  Cambria County
                  7/16/15
                  Attainment
                
                
                  Indiana County (part)
                  7/16/15
                  Attainment
                
                
                  Townships of West Wheatfield, Center, East Wheatfield, and Armagh Borough and Homer City Borough.
                
                
                  Lancaster, PA:
                
                
                  Lancaster County
                  
                    7/16/15
                  
                  Attainment
                
                
                  Liberty-Clairton, PA:
                
                
                  Allegheny County (part)
                  
                  Nonattainment
                  
                  Moderate.
                
                
                  Lincoln Borough, Clairton City, Glassport Borough, Liberty Borough, Port Vue Borough
                
                
                  Philadelphia-Wilmington, PA-NJ-DE:
                
                
                  Bucks County
                  4/21/15
                  Attainment
                
                
                  Chester County
                  4/21/15
                  Attainment
                
                
                  Delaware County
                  4/21/15
                  Attainment
                
                
                  Montgomery County
                  4/21/15
                  Attainment
                
                
                  Philadelphia County
                  4/21/15
                  Attainment
                
                
                  Pittsburgh-Beaver Valley, PA:
                
                
                  Allegheny County (remainder)
                  10/2/15
                  Attainment
                
                
                  Armstrong County (part)
                  10/2/15
                  Attainment
                
                
                  Elderton Borough and Plumcreek and Washington Townships:
                
                
                  Beaver County
                  10/2/15
                  Attainment
                
                
                  Butler County
                  10/2/15
                  Attainment
                
                
                  Greene County (part)
                  10/2/15
                  Attainment
                
                
                  Monongahela Township:
                
                
                  Lawrence County (part)
                  10/2/15
                  Attainment
                
                
                  Township of Taylor south of New Castle City:
                
                
                  Washington County
                  10/2/15
                  Attainment
                
                
                  Westmoreland County
                  10/2/15
                  Attainment
                
                
                  Reading, PA:
                
                
                  Berks County
                  3/4/15
                  Attainment
                
                
                  York, PA:
                
                
                  York County
                  12/08/14
                  Attainment
                
                
                  Youngstown-Warren-Sharon, OH-PA:
                
                
                  Mercer County
                  
                  Unclassifiable/Attainment.
                
                
                  AQCR 151 Northeast Pennsylvania-Upper Delaware Valley Interstate:
                
                
                  Bradford County
                  
                  Unclassifiable/Attainment.
                
                
                  Carbon County
                  
                  Unclassifiable/Attainment.
                
                
                  Lackawanna County
                  
                  Unclassifiable/Attainment.
                
                
                  Lehigh County
                  
                  Unclassifiable/Attainment.
                
                
                  Luzerne County
                  
                  Unclassifiable/Attainment.
                
                
                  Monroe County
                  
                  Unclassifiable/Attainment.
                
                
                  Northampton County
                  
                  Unclassifiable/Attainment.
                
                
                  Pike County
                  
                  Unclassifiable/Attainment.
                
                
                  Schuylkill County
                  
                  Unclassifiable/Attainment.
                
                
                  Sullivan County
                  
                  Unclassifiable/Attainment.
                
                
                  Susquehanna County
                  
                  Unclassifiable/Attainment.
                
                
                  Tioga County
                  
                  Unclassifiable/Attainment.
                
                
                  Wayne County
                  
                  Unclassifiable/Attainment.
                
                
                  Wyoming County
                  
                  Unclassifiable/Attainment.
                
                
                  AQCR 178 Northwest Pennsylvania-Youngstown Interstate:
                
                
                  Cameron County
                  
                  Unclassifiable/Attainment.
                
                
                  Clarion County
                  
                  Unclassifiable/Attainment.
                
                
                  Clearfield County
                  
                  Unclassifiable/Attainment.
                
                
                  Crawford County
                  
                  Unclassifiable/Attainment.
                
                
                  Elk County
                  
                  Unclassifiable/Attainment.
                
                
                  Erie County
                  
                  Unclassifiable/Attainment.
                
                
                  Forest County
                  
                  Unclassifiable/Attainment.
                
                
                  
                  Jefferson County
                  
                  Unclassifiable/Attainment.
                
                
                  Lawrence County (remainder)
                  
                  Unclassifiable/Attainment.
                
                
                  McKean County
                  
                  Unclassifiable/Attainment.
                
                
                  Potter County
                  
                  Unclassifiable/Attainment.
                
                
                  Venango County
                  
                  Unclassifiable/Attainment.
                
                
                  Warren County
                  
                  Unclassifiable/Attainment.
                
                
                  AQCR 195 Central Pennsylvania Intrastate:
                
                
                  Bedford County
                  
                  Unclassifiable/Attainment.
                
                
                  Blair County
                  
                  Unclassifiable/Attainment.
                
                
                  Centre County
                  
                  Unclassifiable/Attainment.
                
                
                  Clinton County
                  
                  Unclassifiable/Attainment.
                
                
                  Columbia County
                  
                  Unclassifiable/Attainment.
                
                
                  Fulton County
                  
                  Unclassifiable/Attainment.
                
                
                  Huntingdon County
                  
                  Unclassifiable/Attainment.
                
                
                  Juniata County
                  
                  Unclassifiable/Attainment.
                
                
                  Lycoming County
                  
                  Unclassifiable/Attainment.
                
                
                  Mifflin County
                  
                  Unclassifiable/Attainment.
                
                
                  Montour County
                  
                  Unclassifiable/Attainment.
                
                
                  Northumberland County
                  
                  Unclassifiable/Attainment.
                
                
                  Snyder County
                  
                  Unclassifiable/Attainment.
                
                
                  Somerset County
                  
                  Unclassifiable/Attainment.
                
                
                  Union County
                  
                  Unclassifiable/Attainment.
                
                
                  AQCR 196 South Central Pennsylvania Intrastate:
                
                
                  Adams County
                  
                  Unclassifiable/Attainment.
                
                
                  Franklin County
                  
                  Unclassifiable/Attainment.
                
                
                  Perry County
                  
                  Unclassifiable/Attainment.
                
                
                  AQCR 197 Southwest Pennsylvania Intrastate:
                
                
                  Armstrong County (remainder)
                  
                  Unclassifiable/Attainment.
                
                
                  Fayette County
                  
                  Unclassifiable/Attainment.
                
                
                  Greene County (remainder)
                  
                  Unclassifiable/Attainment.
                
                
                  Indiana County (remainder)
                  
                  Unclassifiable/Attainment.
                
                
                  a Includes Indian Country located in each county or area, except as otherwise specified.
                
                  1 This date is 90 days after January 5, 2005, unless otherwise noted.
                
                  2 This date is July 2, 2014, unless otherwise noted.
              
              
                Pennsylvania—2012 Annual PM2.5 NAAQS
                [Primary]
                
                  Designated area 1
                  
                  Designation
                  Date 2
                  
                  Type
                  Classification
                  Date 2
                  
                  Type
                
                
                  Allegheny County, PA:
                
                
                  Allegheny County
                  
                  Nonattainment
                  
                  Moderate.
                
                
                  Delaware County, PA:
                
                
                  Delaware County
                  10/30/2019
                  Attainment
                
                
                  Lebanon County, PA:
                
                
                  Lebanon County
                  10/30/2019
                  Attainment
                
                
                  Rest of State:
                
                
                  AQCR 151 Northeast Pennsylvania-Upper Delaware Valley Interstate:
                  
                
                
                  Berks County
                  
                  Unclassifiable/Attainment
                
                
                  Bradford County
                  
                  Unclassifiable/Attainment
                
                
                  Carbon County
                  
                  Unclassifiable/Attainment
                
                
                  Lackawanna County
                  
                  Unclassifiable/Attainment
                
                
                  Lehigh County
                  
                  Unclassifiable/Attainment
                
                
                  Luzerne County
                  
                  Unclassifiable/Attainment
                
                
                  Monroe County
                  
                  Unclassifiable/Attainment
                
                
                  Northampton County
                  
                  Unclassifiable/Attainment
                
                
                  Pike County
                  
                  Unclassifiable/Attainment
                
                
                  Schuylkill County
                  
                  Unclassifiable/Attainment
                
                
                  Sullivan County
                  
                  Unclassifiable/Attainment
                
                
                  Susquehanna County
                  
                  Unclassifiable/Attainment
                
                
                  Tioga County
                  
                  Unclassifiable/Attainment
                
                
                  Wayne County
                  
                  Unclassifiable/Attainment
                
                
                  
                  Wyoming County
                  
                  Unclassifiable/Attainment
                
                
                  AQCR 178 Northwest Pennsylvania-Youngstown Interstate:
                
                
                  Cameron County
                  
                  Unclassifiable/Attainment
                
                
                  Clarion County
                  
                  Unclassifiable/Attainment
                
                
                  Clearfield County
                  
                  Unclassifiable/Attainment
                
                
                  Crawford County
                  
                  Unclassifiable/Attainment
                
                
                  Elk County
                  
                  Unclassifiable/Attainment
                
                
                  Erie County
                  
                  Unclassifiable/Attainment
                
                
                  Forest County
                  
                  Unclassifiable/Attainment
                
                
                  Jefferson County
                  
                  Unclassifiable/Attainment
                
                
                  Lawrence County
                  
                  Unclassifiable/Attainment
                
                
                  McKean County
                  
                  Unclassifiable/Attainment
                
                
                  Mercer County
                  
                  Unclassifiable/Attainment
                
                
                  Potter County
                  
                  Unclassifiable/Attainment
                
                
                  Venango County
                  
                  Unclassifiable/Attainment
                
                
                  Warren County
                  
                  Unclassifiable/Attainment
                
                
                  AQCR 45 Metropolitan Philadelphia Intrastate:
                
                
                  Bucks County
                  
                  Unclassifiable/Attainment
                
                
                  Chester County
                  
                  Unclassifiable/Attainment
                
                
                  Montgomery County
                  
                  Unclassifiable/Attainment
                
                
                  Philadelphia County
                  
                  Unclassifiable/Attainment
                
                
                  AQCR 195 Central Pennsylvania Intrastate:
                
                
                  Bedford County
                  
                  Unclassifiable/Attainment
                
                
                  Blair County
                  
                  Unclassifiable/Attainment
                
                
                  Cambria County
                  
                  Unclassifiable/Attainment
                
                
                  Centre County
                  
                  Unclassifiable/Attainment
                
                
                  Clinton County
                  
                  Unclassifiable/Attainment
                
                
                  Columbia County
                  
                  Unclassifiable/Attainment
                
                
                  Fulton County
                  
                  Unclassifiable/Attainment
                
                
                  Huntingdon County
                  
                  Unclassifiable/Attainment
                
                
                  Juniata County
                  
                  Unclassifiable/Attainment
                
                
                  Lycoming County
                  
                  Unclassifiable/Attainment
                
                
                  Mifflin County
                  
                  Unclassifiable/Attainment
                
                
                  Montour County
                  
                  Unclassifiable/Attainment
                
                
                  Northumberland County
                  
                  Unclassifiable/Attainment
                
                
                  Snyder County
                  
                  Unclassifiable/Attainment
                
                
                  Somerset County
                  
                  Unclassifiable/Attainment
                
                
                  Union County
                  
                  Unclassifiable/Attainment
                
                
                  AQCR 196 South Central Pennsylvania Intrastate:
                
                
                  Adams County
                  
                  Unclassifiable/Attainment
                
                
                  Cumberland County
                  
                  Unclassifiable/Attainment
                
                
                  Dauphin County
                  
                  Unclassifiable/Attainment
                
                
                  Franklin County
                  
                  Unclassifiable/Attainment
                
                
                  Lancaster County
                  
                  Unclassifiable/Attainment
                
                
                  Perry County
                  
                  Unclassifiable/Attainment
                
                
                  York County
                  
                  Unclassifiable/Attainment
                
                
                  AQCR 197 Southwest Pennsylvania Intrastate:
                
                
                  Armstrong County
                  
                  Unclassifiable/Attainment
                
                
                  Beaver County
                  
                  Unclassifiable/Attainment
                
                
                  Butler County
                  
                  Unclassifiable/Attainment
                
                
                  Fayette County
                  
                  Unclassifiable/Attainment
                
                
                  Greene County
                  
                  Unclassifiable/Attainment
                
                
                  Indiana County
                  
                  Unclassifiable/Attainment
                
                
                  Washington County
                  
                  Unclassifiable/Attainment
                
                
                  Westmoreland County
                  
                  Unclassifiable/Attainment
                
                
                  1 Includes areas of Indian country located in each county or area, except as otherwise specified.
                
                  2 This date is April 15, 2015, unless otherwise noted.
              
              
              
                Pennsylvania—1997 24-Hour PM2.5 NAAQS
                [Primary and Secondary]
                
                  Designated area
                  Designation a
                  
                  Date 1
                  
                  Type
                  Classification
                  Date
                  Type
                
                
                  Allentown, PA:
                
                
                  Lehigh County
                  
                  Unclassifiable/Attainment.
                
                
                  Northampton County
                  
                  Unclassifiable/Attainment.
                
                
                  Harrisburg-Lebanon-Carlisle, PA:
                
                
                  Cumberland County
                  12/08/14
                  Attainment
                  
                  Moderate.
                
                
                  Dauphin County
                  12/08/14
                  Attainment
                  
                  Moderate.
                
                
                  Lebanon County
                  12/08/14
                  Attainment
                  
                  Moderate.
                
                
                  York County
                  
                  Unclassifiable/Attainment.
                
                
                  Johnstown, PA:
                
                
                  Cambria County
                  
                  Unclassifiable/Attainment.
                
                
                  Indiana County (part)
                  
                  Unclassifiable/Attainment.
                
                
                  Townships of West Wheatfield, Center, East Wheatfield, and Armagh Borough and Homer City Borough
                
                
                  Lancaster, PA:
                
                
                  Lancaster County
                  
                  Unclassifiable/Attainment.
                
                
                  Liberty-Clairton, PA:
                
                
                  Allegheny County (part)
                  
                  Unclassifiable/Attainment.
                
                
                  Lincoln Borough, Clairton City, Glassport Borough, Liberty Borough, Port Vue Borough.
                
                
                  Philadelphia-Wilmington, PA-NJ-DE:
                
                
                  Bucks County
                  
                  Unclassifiable/Attainment.
                
                
                  Chester County
                  
                  Unclassifiable/Attainment.
                
                
                  Delaware County
                  
                  Unclassifiable/Attainment.
                
                
                  Montgomery County
                  
                  Unclassifiable/Attainment.
                
                
                  Philadelphia County
                  
                  Unclassifiable/Attainment.
                
                
                  Pittsburgh-Beaver Valley, PA:
                
                
                  Allegheny County (remainder)
                  
                  Unclassifiable/Attainment.
                
                
                  Armstrong County (part)
                  
                  Unclassifiable/Attainment.
                
                
                  Elderton Borough and Plumcreek and Washington Townships.
                
                
                  Beaver County
                  
                  Unclassifiable/Attainment.
                
                
                  Butler County
                  
                  Unclassifiable/Attainment.
                
                
                  Greene County (part)
                  
                  Unclassifiable/Attainment.
                
                
                  Monongahela Township.
                
                
                  Lawrence County (part)
                  
                  Unclassifiable/Attainment.
                
                
                  Township of Taylor south of New Castle City.
                
                
                  Washington County
                  
                  Unclassifiable/Attainment.
                
                
                  Westmoreland County
                  
                  Unclassifiable/Attainment.
                
                
                  Youngstown-Warren-Sharon, OH-PA:
                
                
                  Mercer County
                  
                  Unclassifiable/Attainment.
                
                
                  Rest of State:
                
                
                  AQCR 151 Northeast Pennsylvania-Upper Delaware Valley Interstate:
                
                
                  Berks County
                  
                  Unclassifiable/Attainment.
                
                
                  Bradford County
                  
                  Unclassifiable/Attainment.
                
                
                  Carbon County
                  
                  Unclassifiable/Attainment.
                
                
                  Lackawanna County
                  
                  Unclassifiable/Attainment.
                
                
                  Luzerne County
                  
                  Unclassifiable/Attainment.
                
                
                  Monroe County
                  
                  Unclassifiable/Attainment.
                
                
                  Pike County
                  
                  Unclassifiable/Attainment.
                
                
                  Schuylkill County
                  
                  Unclassifiable/Attainment.
                
                
                  Sullivan County
                  
                  Unclassifiable/Attainment.
                
                
                  Susquehanna County
                  
                  Unclassifiable/Attainment.
                
                
                  Tioga County
                  
                  Unclassifiable/Attainment.
                
                
                  Wayne County
                  
                  Unclassifiable/Attainment.
                
                
                  Wyoming County
                  
                  Unclassifiable/Attainment.
                
                
                  AQCR 178 Northwest Pennsylvania-Youngstown Interstate:
                
                
                  Cameron County
                  
                  Unclassifiable/Attainment.
                
                
                  Clarion County
                  
                  Unclassifiable/Attainment.
                
                
                  Clearfield County
                  
                  Unclassifiable/Attainment.
                
                
                  Crawford County
                  
                  Unclassifiable/Attainment.
                
                
                  Elk County
                  
                  Unclassifiable/Attainment.
                
                
                  Erie County
                  
                  Unclassifiable/Attainment.
                
                
                  Forest County
                  
                  Unclassifiable/Attainment.
                
                
                  
                  Jefferson County
                  
                  Unclassifiable/Attainment.
                
                
                  Lawrence County (remainder)
                  
                  Unclassifiable/Attainment.
                
                
                  McKean County
                  
                  Unclassifiable/Attainment.
                
                
                  Potter County
                  
                  Unclassifiable/Attainment.
                
                
                  Venango County
                  
                  Unclassifiable/Attainment.
                
                
                  Warren County
                  
                  Unclassifiable/Attainment.
                
                
                  AQCR 195 Central Pennsylvania Intrastate:
                
                
                  Bedford County
                  
                  Unclassifiable/Attainment.
                
                
                  Blair County
                  
                  Unclassifiable/Attainment.
                
                
                  Centre County
                  
                  Unclassifiable/Attainment.
                
                
                  Clinton County
                  
                  Unclassifiable/Attainment.
                
                
                  Columbia County
                  
                  Unclassifiable/Attainment.
                
                
                  Fulton County
                  
                  Unclassifiable/Attainment.
                
                
                  Huntingdon County
                  
                  Unclassifiable/Attainment.
                
                
                  Juniata County
                  
                  Unclassifiable/Attainment.
                
                
                  Lycoming County
                  
                  Unclassifiable/Attainment.
                
                
                  Mifflin County
                  
                  Unclassifiable/Attainment.
                
                
                  Montour County
                  
                  Unclassifiable/Attainment.
                
                
                  Northumberland County
                  
                  Unclassifiable/Attainment.
                
                
                  Snyder County
                  
                  Unclassifiable/Attainment.
                
                
                  Somerset County
                  
                  Unclassifiable/Attainment.
                
                
                  Union County
                  
                  Unclassifiable/Attainment.
                
                
                  AQCR 196 South Central Pennsylvania Intrastate:
                
                
                  Adams County
                  
                  Unclassifiable/Attainment.
                
                
                  Franklin County
                  
                  Unclassifiable/Attainment.
                
                
                  Perry County
                  
                  Unclassifiable/Attainment.
                
                
                  AQCR 197 Southwest Pennsylvania Intrastate:
                
                
                  Armstrong County (remainder)
                  
                  Unclassifiable/Attainment.
                
                
                  Fayette County
                  
                  Unclassifiable/Attainment.
                
                
                  Greene County (remainder)
                  
                  Unclassifiable/Attainment.
                
                
                  Indiana County (remainder)
                  
                  Unclassifiable/Attainment.
                
                
                  a Includes Indian Country located in each county or area, except as otherwise specified.
                
                  1 This date is 90 days after January 5, 2005, unless otherwise noted.
              
              
                Pennsylvania—2006 24-Hour PM2.5 NAAQS
                [Primary and Secondary]
                
                  Designated area
                  Designation a
                  
                  Date 1
                  
                  Type
                  Classification
                  Date 2
                  
                  Type
                
                
                  Allentown, PA:
                
                
                  Lehigh County
                  4/13/15
                  Attainment
                  
                  
                
                
                  Northampton County
                  4/13/15
                  Attainment
                
                
                  Harrisburg-Lebanon-Carlisle-York, PA:
                
                
                  Cumberland County
                  12/08/14
                  Attainment
                
                
                  Dauphin County
                  12/08/14
                  Attainment
                
                
                  Lebanon County
                  12/08/14
                  Attainment
                
                
                  York County
                  12/08/14
                  Attainment
                
                
                  Johnstown, PA:
                
                
                  Cambria County
                  7/16/15
                  Attainment
                
                
                  Indiana County (part)
                  7/16/15
                  Attainment
                
                
                  Townships of West Wheatfield, Center, East Wheatfield, and Armagh Borough and Homer City Borough
                
                
                  Lancaster, PA:
                
                
                  Lancaster County
                  
                    7/16/15
                  
                  Attainment
                
                
                  Liberty-Clairton, PA:
                
                
                  Allegheny County (part)
                  
                  Nonattainment
                  
                  Moderate.
                
                
                  Lincoln Borough, Clairton City, Glassport Borough, Liberty Borough, Port Vue Borough.
                
                
                  Philadelphia-Wilmington, PA-NJ-DE:
                
                
                  Bucks County
                  4/21/15
                  Attainment
                
                
                  
                  Chester County
                  4/21/15
                  Attainment
                
                
                  Delaware County
                  4/21/15
                  Attainment
                
                
                  Montgomery County
                  4/21/15
                  Attainment
                
                
                  Philadelphia County
                  4/21/15
                  Attainment
                
                
                  Pittsburgh-Beaver Valley, PA:
                
                
                  Allegheny County (remainder)
                  10/2/15
                  Attainment
                
                
                  Armstrong County (part)
                  10/2/15
                  Attainment
                
                
                  Elderton Borough and Plumcreek and Washington Townships:
                
                
                  Beaver County
                  10/2/15
                  Attainment
                
                
                  Butler County
                  10/2/15
                  Attainment
                
                
                  Green County (part)
                  10/2/15
                  Attainment
                
                
                  Monongahela Township:
                
                
                  Lawrence County (part)
                  10/2/15
                  Attainment
                
                
                  Township of Taylor south of New Castle City:
                
                
                  Washington County
                  10/2/15
                  Attainment
                
                
                  Westmoreland County
                  10/2/15
                  Attainment
                
                
                  Youngstown-Warren-Sharon, OH-PA:
                
                
                  Mercer County
                  
                  UnclassifiableAttainment.
                
                
                  Rest of State:
                
                
                  AQCR 151 Northeast Pennsylvania-Upper Delaware Valley Interstate:
                
                
                  Berks County
                  
                  UnclassifiableAttainment.
                
                
                  Bradford County
                  
                  UnclassifiableAttainment.
                
                
                  Carbon County
                  
                  UnclassifiableAttainment.
                
                
                  Lackawanna County
                  
                  UnclassifiableAttainment.
                
                
                  Luzerne County
                  
                  UnclassifiableAttainment.
                
                
                  Monroe County
                  
                  UnclassifiableAttainment.
                
                
                  Pike County
                  
                  UnclassifiableAttainment.
                
                
                  Schuylkill County
                  
                  UnclassifiableAttainment.
                
                
                  Sullivan County
                  
                  UnclassifiableAttainment.
                
                
                  Susquehanna County
                  
                  UnclassifiableAttainment.
                
                
                  Tioga County
                  
                  UnclassifiableAttainment.
                
                
                  Wayne County
                  
                  UnclassifiableAttainment.
                
                
                  Wyoming County
                  
                  UnclassifiableAttainment.
                
                
                  AQCR 178 Northwest Pennsylvania-Youngstown Interstate:
                
                
                  Cameron County
                  
                  UnclassifiableAttainment.
                
                
                  Clarion County
                  
                  UnclassifiableAttainment.
                
                
                  Clearfield County
                  
                  UnclassifiableAttainment.
                
                
                  Crawford County
                  
                  UnclassifiableAttainment.
                
                
                  Elk County
                  
                  UnclassifiableAttainment.
                
                
                  Erie County
                  
                  UnclassifiableAttainment.
                
                
                  Forest County
                  
                  UnclassifiableAttainment.
                
                
                  Jefferson County
                  
                  UnclassifiableAttainment.
                
                
                  Lawrence County (remainder)
                  
                  UnclassifiableAttainment.
                
                
                  McKean County
                  
                  UnclassifiableAttainment.
                
                
                  Potter County
                  
                  UnclassifiableAttainment.
                
                
                  Venango County
                  
                  UnclassifiableAttainment.
                
                
                  Warren County
                  
                  UnclassifiableAttainment.
                
                
                  AQCR 195 Central Pennsylvania Intrastate:
                
                
                  Bedford County
                  
                  UnclassifiableAttainment.
                
                
                  Blair County
                  
                  UnclassifiableAttainment.
                
                
                  Centre County
                  
                  UnclassifiableAttainment.
                
                
                  Clinton County
                  
                  UnclassifiableAttainment.
                
                
                  Columbia County
                  
                  UnclassifiableAttainment.
                
                
                  Fulton County
                  
                  UnclassifiableAttainment.
                
                
                  Huntingdon County
                  
                  UnclassifiableAttainment.
                
                
                  Juniata County
                  
                  UnclassifiableAttainment.
                
                
                  Lycoming County
                  
                  UnclassifiableAttainment.
                
                
                  Mifflin County
                  
                  UnclassifiableAttainment.
                
                
                  Montour County
                  
                  UnclassifiableAttainment.
                
                
                  Northumberland County
                  
                  UnclassifiableAttainment.
                
                
                  Snyder County
                  
                  UnclassifiableAttainment.
                
                
                  Somerset County
                  
                  UnclassifiableAttainment.
                
                
                  Union County
                  
                  UnclassifiableAttainment.
                
                
                  AQCR 196 South Central Pennsylvania Intrastate:
                
                
                  
                  Adams County
                  
                  UnclassifiableAttainment.
                
                
                  Franklin County
                  
                  UnclassifiableAttainment.
                
                
                  Perry County
                  
                  UnclassifiableAttainment.
                
                
                  AQCR 197 Southwest Pennsylvania Intrastate:
                
                
                  Armstrong County (remainder)
                  
                  UnclassifiableAttainment.
                
                
                  Fayette County
                  
                  UnclassifiableAttainment.
                
                
                  Greene County (remainder)
                  
                  UnclassifiableAttainment.
                
                
                  Indiana County (remainder)
                  
                  UnclassifiableAttainment.
                
                
                  a Includes Indian Country located in each county or area, except as otherwise specified.
                
                  1 This date is 30 days after November 13, 2009, unless otherwise noted.
                
                  2 This date is July 2, 2014, unless otherwise noted.
              
              
                Pennsylvania—NO2 (1971 Annual Standard)
                
                  Designated area
                  Does not meet primary standards
                  Cannot be classified or better than national standards
                
                
                  Entire State
                  
                  X
                
              
              
                Pennsylvania—NO2 (2010 1-Hour Standard)
                
                  Designated area
                  Designation a
                  
                  Date 1
                  
                  Type
                
                
                  Adams County
                  
                  Unclassifiable/Attainment.
                
                
                  Allegheny County
                  
                  Unclassifiable/Attainment.
                
                
                  Armstrong County
                  
                  Unclassifiable/Attainment.
                
                
                  Beaver County
                  
                  Unclassifiable/Attainment.
                
                
                  Bedford County
                  
                  Unclassifiable/Attainment.
                
                
                  Berks County
                  
                  Unclassifiable/Attainment.
                
                
                  Blair County
                  
                  Unclassifiable/Attainment.
                
                
                  Bradford County
                  
                  Unclassifiable/Attainment.
                
                
                  Bucks County
                  
                  Unclassifiable/Attainment.
                
                
                  Butler County
                  
                  Unclassifiable/Attainment.
                
                
                  Cambria County
                  
                  Unclassifiable/Attainment.
                
                
                  Cameron County
                  
                  Unclassifiable/Attainment.
                
                
                  Carbon County
                  
                  Unclassifiable/Attainment.
                
                
                  Centre County
                  
                  Unclassifiable/Attainment.
                
                
                  Chester County
                  
                  Unclassifiable/Attainment.
                
                
                  Clarion County
                  
                  Unclassifiable/Attainment.
                
                
                  Clearfield County
                  
                  Unclassifiable/Attainment.
                
                
                  Clinton County
                  
                  Unclassifiable/Attainment.
                
                
                  Columbia County
                  
                  Unclassifiable/Attainment.
                
                
                  Crawford County
                  
                  Unclassifiable/Attainment.
                
                
                  Cumberland County
                  
                  Unclassifiable/Attainment.
                
                
                  Dauphin County
                  
                  Unclassifiable/Attainment.
                
                
                  Delaware County
                  
                  Unclassifiable/Attainment.
                
                
                  Elk County
                  
                  Unclassifiable/Attainment.
                
                
                  Erie County
                  
                  Unclassifiable/Attainment.
                
                
                  Fayette County
                  
                  Unclassifiable/Attainment.
                
                
                  Forest County
                  
                  Unclassifiable/Attainment.
                
                
                  Franklin County
                  
                  Unclassifiable/Attainment.
                
                
                  Fulton County
                  
                  Unclassifiable/Attainment.
                
                
                  Greene County
                  
                  Unclassifiable/Attainment.
                
                
                  Huntingdon County
                  
                  Unclassifiable/Attainment.
                
                
                  Indiana County
                  
                  Unclassifiable/Attainment.
                
                
                  Jefferson County
                  
                  Unclassifiable/Attainment.
                
                
                  Juniata County
                  
                  Unclassifiable/Attainment.
                
                
                  Lackawanna County
                  
                  Unclassifiable/Attainment.
                
                
                  Lancaster County
                  
                  Unclassifiable/Attainment.
                
                
                  Lawrence County
                  
                  Unclassifiable/Attainment.
                
                
                  Lebanon County
                  
                  Unclassifiable/Attainment.
                
                
                  Lehigh County
                  
                  Unclassifiable/Attainment.
                
                
                  Luzerne County
                  
                  Unclassifiable/Attainment.
                
                
                  
                  Lycoming County
                  
                  Unclassifiable/Attainment.
                
                
                  McKean County
                  
                  Unclassifiable/Attainment.
                
                
                  Mercer County
                  
                  Unclassifiable/Attainment.
                
                
                  Mifflin County
                  
                  Unclassifiable/Attainment.
                
                
                  Monroe County
                  
                  Unclassifiable/Attainment.
                
                
                  Montgomery County
                  
                  Unclassifiable/Attainment.
                
                
                  Montour County
                  
                  Unclassifiable/Attainment.
                
                
                  Northampton County
                  
                  Unclassifiable/Attainment.
                
                
                  Northumberland County
                  
                  Unclassifiable/Attainment.
                
                
                  Perry County
                  
                  Unclassifiable/Attainment.
                
                
                  Philadelphia County
                  
                  Unclassifiable/Attainment.
                
                
                  Pike County
                  
                  Unclassifiable/Attainment.
                
                
                  Potter County
                  
                  Unclassifiable/Attainment.
                
                
                  Schuylkill County
                  
                  Unclassifiable/Attainment.
                
                
                  Snyder County
                  
                  Unclassifiable/Attainment.
                
                
                  Somerset County
                  
                  Unclassifiable/Attainment.
                
                
                  Sullivan County
                  
                  Unclassifiable/Attainment.
                
                
                  Susquehanna County
                  
                  Unclassifiable/Attainment.
                
                
                  Tioga County
                  
                  Unclassifiable/Attainment.
                
                
                  Union County
                  
                  Unclassifiable/Attainment.
                
                
                  Venango County
                  
                  Unclassifiable/Attainment.
                
                
                  Warren County
                  
                  Unclassifiable/Attainment.
                
                
                  Washington County
                  
                  Unclassifiable/Attainment.
                
                
                  Wayne County
                  
                  Unclassifiable/Attainment.
                
                
                  Westmoreland County
                  
                  Unclassifiable/Attainment.
                
                
                  Wyoming County
                  
                  Unclassifiable/Attainment.
                
                
                  York County
                  
                  Unclassifiable/Attainment.
                
                
                  a Includes Indian Country located in each county or area, except as otherwise specified.
                
                  1 This date is 90 days after October 31, 2011, unless otherwise noted.
              
              
                Pennsylvania—1997 8-Hour Ozone NAAQS
                [Primary and Secondary]
                
                  Designated area
                  Designation a
                  
                  Date 1
                  
                  Type
                  Category/classification
                  Date 1
                  
                  Type
                
                
                  Allentown-Bethlehem-Easton, PA: Carbon County Lehigh County Northampton County
                  4/3/08
                  Attainment
                
                
                  Altoona, PA: Blair County
                  8/1/07
                  Attainment
                
                
                  Clearfield and Indiana, PA: Clearfield County, Indiana County, Northampton County
                  4/20/09
                  Attainment
                
                
                  Erie, PA: Erie County
                  11/8/2007
                  Attainment
                
                
                  Franklin Co., PA: Franklin County
                  7/27/07
                  Attainment
                
                
                  Greene County, PA: Greene County
                  04/20/09
                  Attainment
                
                
                  Harrisburg-Lebanon-Carlisle PA:
                
                
                  Cumberland County
                  7/25/07
                  Attainment
                
                
                  Dauphin County
                  7/25/07
                  Attainment
                
                
                  Lebanon County
                  7/25/07
                  Attainment
                
                
                  Perry County
                  7/25/07
                  Attainment
                
                
                  Johnstown, PA: Cambria County
                  8/1/07
                  Attainment
                
                
                  Lancaster, PA: Lancaster County
                  7/6/07
                  Attainment
                
                
                  Philadelphia-Wilmington-Atlantic City, PA-NJ-MD-DE:
                
                
                  Bucks County
                  
                  Nonattainment
                  
                  Subpart 2/Moderate.3
                  
                
                
                  Chester County
                  
                  Nonattainment
                  
                  Subpart 2/Moderate.3
                  
                
                
                  Delaware County
                  
                  Nonattainment
                  
                  Subpart 2/Moderate.3
                  
                
                
                  Montgomery County
                  
                  Nonattainment
                  
                  Subpart 2/Moderate.3
                  
                
                
                  Philadelphia County
                  
                  Nonattainment
                  
                  Subpart 2/Moderate.3
                  
                
                
                  Pittsburgh-Beaver Valley, PA:
                
                
                  Allegheny County
                  
                  Nonattainment
                  6/13/12
                  Subpart 2/Moderate.
                
                
                  Armstrong County
                  
                  Nonattainment
                  6/13/12
                  Subpart 2/Moderate.
                
                
                  Beaver County
                  
                  Nonattainment
                  6/13/12
                  Subpart 2/Moderate.
                
                
                  Butler County
                  
                  Nonattainment
                  6/13/12
                  Subpart 2/Moderate.
                
                
                  Fayette County
                  
                  Nonattainment
                  6/13/12
                  Subpart 2/Moderate.
                
                
                  Washington County
                  
                  Nonattainment
                  6/13/12
                  Subpart 2/Moderate.
                
                
                  Westmoreland County
                  
                  Nonattainment
                  6/13/12
                  Subpart 2/Moderate.
                
                
                  Reading, PA: Berks County
                  9/10/07
                  Attainment
                
                
                  
                  Scranton-Wilkes-Barre, PA: Lackawanna County, Luzerne County, Monroe County, Wyoming County
                  12/19/07
                  Attainment
                
                
                  State College, PA: Centre County
                  12/14/07
                  Attainment.
                
                
                  Tioga Co., PA: Tioga County
                  07/06/07
                  Attainment.
                
                
                  Williamsport, PA: Lycoming County
                  
                  Unclassifiable/Attainment
                
                
                  York, PA:
                
                
                  Adams County
                  2/13/08
                  Attainment
                  
                  
                
                
                  York County
                  2/13/08
                  Attainment
                  
                  
                
                
                  Youngstown-Warren-Sharon, OH-PA Area: Mercer County
                  11/19/07
                  Attainment
                
                
                  AQCR 151 NE Pennsylvania Intrastate (remainder of):
                
                
                  Bradford County
                  
                  Unclassifiable/Attainment
                
                
                  Sullivan County
                  
                  Unclassifiable/Attainment
                
                
                  AQCR 178 NW Pennsylvania Interstate (remainder of):
                
                
                  Cameron County
                  
                  Unclassifiable/Attainment
                
                
                  Clarion County
                  
                  Unclassifiable/Attainment
                
                
                  Elk County
                  
                  Unclassifiable/Attainment
                
                
                  Forest County
                  
                  Unclassifiable/Attainment
                
                
                  Jefferson County
                  
                  Unclassifiable/Attainment
                
                
                  McKean County
                  
                  Unclassifiable/Attainment
                
                
                  Potter County
                  
                  Unclassifiable/Attainment
                
                
                  Venango County
                  
                  Unclassifiable/Attainment
                
                
                  AQCR 195 Central Pennsylvania Intrastate (remainder of):
                
                
                  Bedford County
                  
                  Unclassifiable/Attainment
                
                
                  Clinton County
                  
                  Unclassifiable/Attainment
                
                
                  Fulton County
                  
                  Unclassifiable/Attainment
                
                
                  Huntingdon County
                  
                  Unclassifiable/Attainment
                
                
                  Mifflin County
                  
                  Unclassifiable/Attainment
                
                
                  Montour County
                  
                  Unclassifiable/Attainment
                
                
                  Union County
                  
                  Unclassifiable/Attainment
                
                
                  Rest of State
                  
                  Unclassifiable/Attainment
                
                
                  Columbia County
                  
                  Unclassifiable/Attainment
                
                
                  Crawford County
                  
                  Unclassifiable/Attainment
                
                
                  Juniata County
                  
                  Unclassifiable/Attainment
                
                
                  Lawrence County
                  
                  Unclassifiable/Attainment
                
                
                  Northumberland County
                  
                  Unclassifiable/Attainment
                
                
                  Pike County
                  
                  Unclassifiable/Attainment
                
                
                  Schuylkill County
                  
                  Unclassifiable/Attainment
                
                
                  Snyder County
                  
                  Unclassifiable/Attainment
                
                
                  Somerset County
                  
                  Unclassifiable/Attainment
                
                
                  Susquehanna County
                  
                  Unclassifiable/Attainment
                
                
                  Warren County
                  
                  Unclassifiable/Attainment
                
                
                  Wayne County
                  
                  Unclassifiable/Attainment
                
                
                  a Includes Indian Country located in each county or area, except as otherwise specified.
                
                  1 This date is June 15, 2004, unless otherwise noted.
                
                  2 November 22, 2004.
              
              
                Pennsylvania—2008 8-Hour Ozone NAAQS
                [Primary and Secondary]
                
                  Designated area
                  Designation
                  Date 1
                  
                  Type
                  Classification
                  Date 1
                  
                  Type
                
                
                  Allentown-Bethlehem-Easton, PA 2
                  
                  
                  Nonattainment
                  
                  Marginal.
                
                
                  Carbon County
                
                
                  Lehigh County
                
                
                  Northampton County
                
                
                  Lancaster, PA 2
                  
                  
                  Nonattainment
                  
                  Marginal.
                
                
                  Lancaster County
                
                
                  Philadelphia-Wilmington-Atlantic City, PA-NJ-MD-DE 2
                  
                  
                  Nonattainment
                  6/3/16
                  Marginal.4
                  
                
                
                  Bucks County
                
                
                  Chester County
                
                
                  Delaware County
                
                
                  
                  Montgomery County
                
                
                  Philadelphia County
                
                
                  Pittsburgh-Beaver Valley, PA 2
                  
                  
                  Nonattainment
                  6/3/16
                  Marginal.4
                  
                
                
                  Allegheny County
                
                
                  Armstrong County
                
                
                  Beaver County
                
                
                  Butler County
                
                
                  Fayette County
                
                
                  Washington County
                
                
                  Westmoreland County
                
                
                  Reading, PA 2
                  
                  
                  Nonattainment
                  
                  Marginal.
                
                
                  Berks County
                
                
                  AQCR 151 NE Pennsylvania Intrastate (remainder) 3
                  
                
                
                  Bradford County
                  
                  Unclassifiable/Attainment
                
                
                  Lackawanna County
                  
                  Unclassifiable/Attainment
                
                
                  Luzerne County
                  
                  Unclassifiable/Attainment
                
                
                  Monroe County
                  
                  Unclassifiable/Attainment
                
                
                  Pike County
                  
                  Unclassifiable/Attainment
                
                
                  Schuylkill County
                  
                  Unclassifiable/Attainment
                
                
                  Sullivan County
                  
                  Unclassifiable/Attainment
                
                
                  Susquehanna County
                  
                  Unclassifiable/Attainment
                
                
                  Tioga County
                  
                  Unclassifiable/Attainment
                
                
                  Wayne County
                  
                  Unclassifiable/Attainment
                
                
                  Wyoming
                  
                  Unclassifiable/Attainment
                
                
                  AQCR 178 NW Pennsylvania Intrastate 3
                  
                
                
                  Cameron County
                  
                  Unclassifiable/Attainment
                
                
                  Clarion County
                  
                  Unclassifiable/Attainment
                
                
                  Clearfield County
                  
                  Unclassifiable/Attainment
                
                
                  Crawford County
                  
                  Unclassifiable/Attainment
                
                
                  Elk County
                  
                  Unclassifiable/Attainment
                
                
                  Erie County
                  
                  Unclassifiable/Attainment
                
                
                  Forest County
                  
                  Unclassifiable/Attainment
                
                
                  Jefferson County
                  
                  Unclassifiable/Attainment
                
                
                  Lawrence County
                  
                  Unclassifiable/Attainment
                
                
                  McKean County
                  
                  Unclassifiable/Attainment
                
                
                  Mercer County
                  
                  Unclassifiable/Attainment
                
                
                  Potter County
                  
                  Unclassifiable/Attainment
                
                
                  Venango County
                  
                  Unclassifiable/Attainment
                
                
                  Warren County
                  
                  Unclassifiable/Attainment
                
                
                  AQCR 195 Central Pennsylvania Intrastate 3
                  
                
                
                  Bedford County
                  
                  Unclassifiable/Attainment
                
                
                  Blair County
                  
                  Unclassifiable/Attainment
                
                
                  Cambria County
                  
                  Unclassifiable/Attainment
                
                
                  Centre County
                  
                  Unclassifiable/Attainment
                
                
                  Clinton County
                  
                  Unclassifiable/Attainment
                
                
                  Columbia County
                  
                  Unclassifiable/Attainment
                
                
                  Fulton County
                  
                  Unclassifiable/Attainment
                
                
                  Huntingdon County
                  
                  Unclassifiable/Attainment
                
                
                  Juniata County
                  
                  Unclassifiable/Attainment
                
                
                  Lycoming County
                  
                  Unclassifiable/Attainment
                
                
                  Mifflin County
                  
                  Unclassifiable/Attainment
                
                
                  Montour County
                  
                  Unclassifiable/Attainment
                
                
                  Northumberland County
                  
                  Unclassifiable/Attainment
                
                
                  Snyder County
                  
                  Unclassifiable/Attainment
                
                
                  Somerset County
                  
                  Unclassifiable/Attainment
                
                
                  Union County
                  
                  Unclassifiable/Attainment
                
                
                  AQCR 196 South Central Pennsylvania (remainder) 3
                  
                
                
                  Adams County
                  
                  Unclassifiable/Attainment
                
                
                  Cumberland County
                  
                  Unclassifiable/Attainment
                
                
                  Dauphin County
                  
                  Unclassifiable/Attainment
                
                
                  Franklin County
                  
                  Unclassifiable/Attainment
                
                
                  Lebanon County
                  
                  Unclassifiable/Attainment
                
                
                  Perry County
                  
                  Unclassifiable/Attainment
                
                
                  York County
                  
                  Unclassifiable/Attainment
                
                
                  AQCR 197 Southwest Pennsylvania (remainder) 3
                  
                
                
                  
                  Green County
                  
                  Unclassifiable/Attainment
                
                
                  Indiana County
                  
                  Unclassifiable/Attainment
                
                
                  1 This date is July 20, 2012, unless otherwise noted.
                
                  2 Excludes Indian country located in each area, unless otherwise noted.
                
                  3 Includes any Indian country in each county or area, unless otherwise specified.
                
                  4 Attainment date is extended to July 20, 2016.
              
              
                Pennsylvania—2015 8-Hour Ozone NAAQS
                [Primary and Secondary]
                
                  Designated area 1
                  
                  Designation
                  Date 2
                  
                  Type
                  Classification
                  Date 2
                  
                  Type
                
                
                  Philadelphia-Wilmington-Atlantic City, PA-NJ-MD-DE
                  
                  Nonattainment
                  
                  Marginal.
                
                
                  Bucks County.
                
                
                  Chester County.
                
                
                  Delaware County.
                
                
                  Montgomery County.
                
                
                  Philadelphia County.
                
                
                  Adams County
                  
                  Attainment/Unclassifiable
                
                
                  Allegheny County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Armstrong County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Beaver County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Bedford County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Berks County
                  
                  Attainment/Unclassifiable
                
                
                  Blair County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Bradford County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Butler County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Cambria County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Cameron County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Carbon County
                  
                  Attainment/Unclassifiable.
                
                
                  Centre County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Clarion County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Clearfield County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Clinton County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Columbia County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Crawford County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Cumberland County
                  
                  Attainment/Unclassifiable
                
                
                  Dauphin County
                  
                  Attainment/Unclassifiable
                
                
                  
                  Elk County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Erie County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Fayette County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Forest County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Franklin County
                  
                  Attainment/Unclassifiable
                
                
                  Fulton County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Greene County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Huntingdon County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Indiana County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Jefferson County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Juniata County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Lackawanna County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Lancaster County
                  
                  Attainment/Unclassifiable
                
                
                  Lawrence County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Lebanon County
                  
                  Attainment/Unclassifiable
                
                
                  Lehigh County
                  
                  Attainment/Unclassifiable.
                
                
                  Luzerne County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Lycoming County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  McKean County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Mercer County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Mifflin County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Monroe County
                  
                  Attainment/Unclassifiable.
                
                
                  Montour County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Northampton County
                  
                  Attainment/Unclassifiable.
                
                
                  Northumberland County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Perry County
                  
                  Attainment/Unclassifiable
                
                
                  Pike County
                  
                  Attainment/Unclassifiable.
                
                
                  Potter County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Schuylkill County
                  
                  Attainment/Unclassifiable
                
                
                  
                  Snyder County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Somerset County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Sullivan County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Susquehanna County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Tioga County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Union County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Venango County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Warren County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Washington County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Wayne County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Westmoreland County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Wyoming County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  York County
                  
                  Attainment/Unclassifiable
                
                
                  1 Includes any Indian country in each county or area, unless otherwise specified. EPA is not determining the boundaries of any area of Indian country in this table, including any area of Indian country located in the larger designation area. The inclusion of any Indian country in the designation area is not a determination that the state has regulatory authority under the Clean Air Act for such Indian country.
                
                  2 This date is August 3, 2018, unless otherwise noted.
              
              
                Pennsylvania—2008 Lead NAAQS
                
                  Designated area
                  Designation for the 2008 NAAQSa
                  
                  Date 1
                  
                  Type
                
                
                  Lower Beaver Valley, PA:
                
                
                  Beaver County (part)
                  
                    2 12/31/10
                  Nonattainment.
                
                
                  Area is bounded by Potter Township, Vanport Township, and Center Township.
                
                
                  Lyons, PA:
                
                
                  Berks County (part)
                  12/31/10
                  Nonattainment.
                
                
                  Area is bounded by Kutztown Borough, Lyons Borough, Maxatawny Township and Richmond Township.
                
                
                  North Reading, PA:
                
                
                  Berks County (part)
                  12/31/10
                  Nonattainment.
                
                
                  Area is bounded by Alsace Township, Laureldale Borough, and Muhlenberg Township.
                
                
                  Rest of State
                  
                  Unclassifiable/Attainment.
                
                
                  a Includes Indian Country located in each county or area, except as otherwise specified.
                
                  1 December 31, 2011 unless otherwise noted.
                
                  2 Center Township was included in the nonattainment area as of 12/31/11.
              
              [43 FR 40513, Sept. 12, 1978]
              
                Editorial Note:
                For Federal Register citations affecting § 81.339, see the List of CFR Sections Affected, which appears in the Finding Aids section of the printed volume and at www.govinfo.gov.
                
              
            
            
              
              § 81.340
              Rhode Island.
              
                Rhode Island—TSP
                
                  Designated area
                  Does not meet primary standards
                  Does not meet secondary standards
                  Cannot be classified
                  Better than national standards
                
                
                  Providence
                  
                  X
                
                
                  East Providence, Warwick, North Providence, Pawtucket, and Central Falls
                  
                  
                  X
                
                
                  Remainder of Rhode Island portion of AQCR 120
                  
                  
                  
                  X
                
              
              
                Rhode Island—1971 Sulfur Dioxide NAAQS
                [Primary and Secondary]
                
                  Designated area
                  Does not meet primary standards
                  Does not meet secondary standards
                  Cannot be classified
                  Better than national standards
                
                
                  Rhode Island portion of AQCR 120
                  
                  
                  
                  X
                
              
              
                Rhode Island—2010 Sulfur Dioxide NAAQS
                [Primary]
                
                  Designated area 1
                  
                  Designation
                  Date 2
                  
                  Type
                
                
                  State of Rhode Island
                  
                  Attainment/Unclassifiable.
                
                
                  1 Includes any Indian country in each county or area, unless otherwise specified. EPA is not determining the boundaries of any area of Indian country in this table, including any area of Indian country located in the larger designation area. The inclusion of any Indian country in the designation area is not a determination that the state has regulatory authority under the Clean Air Act for such Indian country.
                
                  2 This date is April 9, 2018, unless otherwise noted.
              
              
                Rhode Island—Carbon Monoxide
                
                  Designated Area
                  Designation
                  Date 1
                  
                  Type
                  Classification
                  Date 1
                  
                  Type
                
                
                  Statewide
                  
                  Unclassifiable/Attainment
                
                
                  Bristol County
                
                
                  Kent County
                
                
                  Newport County
                
                
                  Providence County
                
                
                  Washington County
                
                
                  1 This date is November 15, 1990, unless otherwise noted.
              
              
                Rhode Island—Ozone (1-Hour Standard)2
                
                
                  Designated area
                  Designation
                  Date 1
                  
                  Type
                  Classification
                  Date 1
                  
                  Type
                
                
                  Providence (all of RI) Area:
                
                
                  Bristol County
                  
                  Nonattainment
                  
                  Serious.
                
                
                  Kent County
                  
                  Nonattainment
                  
                  Serious.
                
                
                  Newport County
                  
                  Nonattainment
                  
                  Serious.
                
                
                  Providence County
                  
                  Nonattainment
                  
                  Serious.
                
                
                  Washington County
                  
                  Nonattainment
                  
                  Serious.
                
                
                  1 This date is January 16, 2001, unless otherwise noted.
                
                  2 The 1-hour ozone standard is revoked effective June 15, 2005 for all areas in Rhode Island.
              
              
              
                Rhode Island—1997 Annual PM2.5 NAAQS
                [Primary and Secondary]
                
                  Designated area
                  Designation a
                  
                  Date 1
                  
                  Type
                  Classification
                  Date
                  Type
                
                
                  Statewide:
                
                
                  Bristol County
                  
                  Unclassifiable/Attainment.
                
                
                  Kent County
                  
                  Unclassifiable/Attainment.
                
                
                  Newport County
                  
                  Unclassifiable/Attainment.
                
                
                  Providence County
                  
                  Unclassifiable/Attainment.
                
                
                  Washington County
                  
                  Unclassifiable/Attainment.
                
                
                  a Includes Indian Country located in each county or area, except as otherwise specified.
                
                  1 This date is 90 days after January 5, 2005, unless otherwise noted.
              
              
                Rhode Island—2012 Annual PM2.5 NAAQS
                [Primary]
                
                  Designated area 1
                  
                  Designation
                  Date 2
                  
                  Type
                  Classification
                  Date 2
                  
                  Type
                
                
                  Statewide:
                
                
                  Bristol County
                  
                  Unclassifiable/Attainment
                
                
                  Kent County
                  
                  Unclassifiable/Attainment
                
                
                  Newport County
                  
                  Unclassifiable/Attainment
                
                
                  Providence County
                  
                  Unclassifiable/Attainment
                
                
                  Washington County
                  
                  Unclassifiable/Attainment
                
                
                  1 Includes areas of Indian country located in each county or area, except as otherwise specified.
                
                  2 This date is April 15, 2015, unless otherwise noted.
              
              
                Rhode Island—1997 24-Hour PM2.5 NAAQS
                [Primary and Secondary]
                
                  Designated area
                  Designation a
                  
                  Date 1
                  
                  Type
                  Classification
                  Date
                  Type
                
                
                  Statewide:
                
                
                  Bristol County
                  
                  Unclassifiable/Attainment.
                
                
                  Kent County
                  
                  Unclassifiable/Attainment.
                
                
                  Newport County
                  
                  Unclassifiable/Attainment.
                
                
                  Providence County
                  
                  Unclassifiable/Attainment.
                
                
                  Washington County
                  
                  Unclassifiable/Attainment.
                
                
                  a Includes Indian Country located in each county or area, except as otherwise specified.
                
                  1 This date is 90 days after January 5, 2005, unless otherwise noted.
              
              
                Rhode Island—2006 24-Hour PM2.5 NAAQS
                [Primary and Secondary]
                
                  Designated area
                  Designation a
                  
                  Date 1
                  
                  Type
                  Classification
                  Date
                  Type
                
                
                  Statewide:
                
                
                  Bristol County
                  
                  Unclassifiable/Attainment.
                
                
                  Kent County
                  
                  Unclassifiable/Attainment.
                
                
                  Newport County
                  
                  Unclassifiable/Attainment.
                
                
                  Providence County
                  
                  Unclassifiable/Attainment.
                
                
                  Washington County
                  
                  Unclassifiable/Attainment.
                
                
                  a Includes Indian Country located in each county or area, except as otherwise specified.
                
                  1 This date is 30 days after November 13, 2009, unless otherwise noted.
              
              
                Rhode Island—NO2 (1971 Annual Standard)
                
                  Designated area
                  Does not meet primary standards
                  Cannot be classified or better than national standards
                
                
                  Rhode Island portion of AQCR 120
                  
                  X
                
              
              
              
                Rhode Island—NO2 (2010 1-Hour Standard)
                
                  Designated area
                  Designation a
                  
                  Date 1
                  
                  Type
                
                
                  State of Rhode Island
                  
                  Unclassifiable/Attainment.
                
                
                  a Includes Indian Country located in each county or area, except as otherwise specified.
                
                  1 This date is 90 days after October 31, 2011, unless otherwise noted.
              
              
                Rhode Island—1997 8-Hour Ozone NAAQS
                [Primary and Secondary]
                
                  Designated area
                  Designation a
                  
                  Date 1
                  
                  Type
                  Category/classification
                  Date 1
                  
                  Type
                
                
                  Providence (all of RI), RI:
                
                
                  Bristol County
                  
                  Nonattainment
                  
                  Subpart 2/Moderate.
                
                
                  Kent County
                  
                  Nonattainment
                  
                  Subpart 2/Moderate.
                
                
                  Newport County
                  
                  Nonattainment
                  
                  Subpart 2/Moderate.
                
                
                  Providence County
                  
                  Nonattainment
                  
                  Subpart 2/Moderate.
                
                
                  Washington County
                  
                  Nonattainment
                  
                  Subpart 2/Moderate.
                
                
                  a Includes Indian Country located in each county or area, except as otherwise specified.
                
                  1 This date is June 15, 2004, unless otherwise noted.
              
              
                Rhode Island—2008 8-Hour Ozone NAAQS
                [Primary and Secondary]
                
                  Designated area
                  Designation
                  Date 1
                  
                  Type
                  Classification
                  Date 1
                  
                  Type
                
                
                  Providence (all of RI), RI: 2
                  
                  
                  Unclassifiable/Attainment
                
                
                  Bristol County
                
                
                  Kent County
                
                
                  Newport County
                
                
                  Providence County
                
                
                  Washington County
                
                
                  1 This date is July 20, 2012, unless otherwise noted.
                
                  2 Includes any Indian country in each county or area, unless otherwise specified.
              
              
                Rhode Island—2015 8-Hour Ozone NAAQS
                [Primary and Secondary]
                
                  Designated area 1
                  
                  Designation
                  Date 2
                  
                  Type
                  Classification
                  Date 2
                  
                  Type
                
                
                  Bristol County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Kent County
                  
                  Attainment/Unclassifiable
                
                
                  Newport County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Providence County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Washington County
                  
                  Attainment/Unclassifiable
                
                
                  1 Includes any Indian country in each county or area, unless otherwise specified. EPA is not determining the boundaries of any area of Indian country in this table, including any area of Indian country located in the larger designation area. The inclusion of any Indian country in the designation area is not a determination that the state has regulatory authority under the Clean Air Act for such Indian country.
                
                  2 This date is August 3, 2018, unless otherwise noted.
              
              
              
                Rhode Island—2008 Lead NAAQS
                
                  Designated area
                  Designation for the 2008 NAAQSa
                  
                  Date 1
                  
                  Type
                
                
                  Whole State
                  
                  Unclassifiable/Attainment.
                
                
                  a Includes Indian Country located in each county or area, except as otherwise specified.
                
                  1 December 31, 2011 unless otherwise noted.
              
              [43 FR 8964, Mar. 3, 1978]
              
                Editorial Note:
                For Federal Register citations affecting § 81.340, see the List of CFR Sections Affected, which appears in the Finding Aids section of the printed volume and at www.govinfo.gov.
                
              
            
            
              § 81.341
              South Carolina.
              
                South Carolina—TSP
                
                  Designated area
                  Does not meet primary standards
                  Does not meet secondary standards
                  Cannot be classified
                  Better than national standards
                
                
                  Abbeville County
                  
                  
                  
                  X
                
                
                  Aiken County
                  
                  
                  
                  X
                
                
                  Allendale County
                  
                  
                  
                  X
                
                
                  Anderson County
                  
                  
                  
                  X
                
                
                  Bamberg County
                  
                  
                  
                  X
                
                
                  Barnwell County
                  
                  
                  
                  X
                
                
                  Beaufort County
                  
                  
                  
                  X
                
                
                  Berkeley County
                  
                  
                  
                  X
                
                
                  Calhoun County
                  
                  
                  
                  X
                
                
                  That portion of Charleston County within section of Charleston just west of south end of US Naval Station
                  
                  X
                
                
                  Portions of Charleston County not otherwise designated
                  
                  
                  
                  X
                
                
                  Cherokee County
                  
                  
                  
                  X
                
                
                  Chester County
                  
                  
                  
                  X
                
                
                  Chesterfield County
                  
                  
                  
                  X
                
                
                  Clarendon County
                  
                  
                  
                  X
                
                
                  Colleton County
                  
                  
                  
                  X
                
                
                  Darlington County
                  
                  
                  
                  X
                
                
                  Dillon County
                  
                  
                  
                  X
                
                
                  Dorchester County
                  
                  
                  
                  X
                
                
                  Edgefield County
                  
                  
                  
                  X
                
                
                  Fairfield County
                  
                  
                  
                  X
                
                
                  Florence County
                  
                  
                  
                  X
                
                
                  Georgetown County
                  
                  
                  
                  X
                
                
                  Greenville County
                  
                  
                  
                  X
                
                
                  Greenwood County
                  
                  
                  
                  X
                
                
                  Hampton County
                  
                  
                  
                  X
                
                
                  Horry County
                  
                  
                  
                  X
                
                
                  Jasper County
                  
                  
                  
                  X
                
                
                  Kershaw County
                  
                  
                  
                  X
                
                
                  Lancaster County
                  
                  
                  
                  X
                
                
                  Laurens County
                  
                  
                  
                  X
                
                
                  Lee County
                  
                  
                  
                  X
                
                
                  Lexington County
                  
                  
                  
                  X
                
                
                  McCormick County
                  
                  
                  
                  X
                
                
                  Marion County
                  
                  
                  
                  X
                
                
                  Marlboro County
                  
                  
                  
                  X
                
                
                  Newberry County
                  
                  
                  
                  X
                
                
                  Oconee County
                  
                  
                  
                  X
                
                
                  Orangeburg
                  
                  
                  
                  X
                
                
                  Pickens County
                  
                  
                  
                  X
                
                
                  Richland County
                  
                  
                  
                  X
                
                
                  Saluda County
                  
                  
                  
                  X
                
                
                  Spartanburg County
                  
                  
                  
                  X
                
                
                  Sumter County
                  
                  
                  
                  X
                
                
                  Union County
                  
                  
                  
                  X
                
                
                  Williamsburg County
                  
                  
                  
                  X
                
                
                  York County
                  
                  
                  
                  X
                
              
              
              
                South Carolina—1971 Sulfur Dioxide NAAQS
                [Primary and Secondary]
                
                  Designated area
                  Does not meet primary standards
                  Does not meet secondary standards
                  Cannot be classified
                  Better than national standards
                
                
                  Abbeville County
                  
                  
                  
                  X
                
                
                  Aiken County
                  
                  
                  
                  X
                
                
                  Allendale County
                  
                  
                  
                  X
                
                
                  Anderson County
                  
                  
                  
                  X
                
                
                  Bamberg County
                  
                  
                  
                  X
                
                
                  Barnwell County
                  
                  
                  
                  X
                
                
                  Beaufort County
                  
                  
                  
                  X
                
                
                  Berkeley County
                  
                  
                  
                  X
                
                
                  Calhoun County
                  
                  
                  
                  X
                
                
                  Charleston County
                  
                  
                  
                  X
                
                
                  Cherokee County
                  
                  
                  
                  X
                
                
                  Chester County
                  
                  
                  
                  X
                
                
                  Chesterfield County
                  
                  
                  
                  X
                
                
                  Clarendon County
                  
                  
                  
                  X
                
                
                  Colleton County
                  
                  
                  
                  X
                
                
                  Darlington County
                  
                  
                  
                  X
                
                
                  Dillon County
                  
                  
                  
                  X
                
                
                  Dorchester County
                  
                  
                  
                  X
                
                
                  Edgefield County
                  
                  
                  
                  X
                
                
                  Fairfield County
                  
                  
                  
                  X
                
                
                  Florence County
                  
                  
                  
                  X
                
                
                  Georgetown County
                  
                  
                  
                  X
                
                
                  Greenville County
                  
                  
                  
                  X
                
                
                  Greenwood County
                  
                  
                  
                  X
                
                
                  Hampton County
                  
                  
                  
                  X
                
                
                  Horry County
                  
                  
                  
                  X
                
                
                  Jasper County
                  
                  
                  
                  X
                
                
                  Kershaw County
                  
                  
                  
                  X
                
                
                  Lancaster County
                  
                  
                  
                  X
                
                
                  Laurens County
                  
                  
                  
                  X
                
                
                  Lee County
                  
                  
                  
                  X
                
                
                  Lexington County
                  
                  
                  
                  X
                
                
                  McCormick County
                  
                  
                  
                  X
                
                
                  Marion County
                  
                  
                  
                  X
                
                
                  Marlboro County
                  
                  
                  
                  X
                
                
                  Newberry County
                  
                  
                  
                  X
                
                
                  Oconee County
                  
                  
                  
                  X
                
                
                  Orangeburg County
                  
                  
                  
                  X
                
                
                  Pickens County
                  
                  
                  
                  X
                
                
                  Richland County
                  
                  
                  
                  X
                
                
                  Saluda County
                  
                  
                  
                  X
                
                
                  Spartanburg County
                  
                  
                  
                  X
                
                
                  Sumter County
                  
                  
                  
                  X
                
                
                  Union County
                  
                  
                  
                  X
                
                
                  Williamsburg County
                  
                  
                  
                  X
                
                
                  York County
                  
                  
                  
                  X
                
              
              
                South Carolina—2010 Sulfur Dioxide NAAQS
                [Primary]
                
                  Designated area 1
                  
                  Designation
                  Date 2
                  
                  Type
                
                
                  Abbeville County
                  
                  Attainment/Unclassifiable.
                
                
                  Aiken County
                  
                  Attainment/Unclassifiable.
                
                
                  Allendale County
                  
                  Attainment/Unclassifiable.
                
                
                  Anderson County
                  
                  Attainment/Unclassifiable.
                
                
                  Bamberg County
                  
                  Attainment/Unclassifiable.
                
                
                  Barnwell County
                  
                  Attainment/Unclassifiable.
                
                
                  Beaufort County
                  
                  Attainment/Unclassifiable.
                
                
                  Berkeley County
                  
                  Attainment/Unclassifiable.
                
                
                  Calhoun County
                  
                  Attainment/Unclassifiable.
                
                
                  Charleston County
                  
                  Attainment/Unclassifiable.
                
                
                  Cherokee County
                  
                  Attainment/Unclassifiable.
                
                
                  Chester County
                  
                  Attainment/Unclassifiable.
                
                
                  Chesterfield County
                  
                  Attainment/Unclassifiable.
                
                
                  
                  Clarendon County
                  
                  Attainment/Unclassifiable.
                
                
                  Colleton County
                  
                  Attainment/Unclassifiable.
                
                
                  Darlington County
                  
                  Attainment/Unclassifiable.
                
                
                  Dillon County
                  
                  Attainment/Unclassifiable.
                
                
                  Dorchester County
                  
                  Attainment/Unclassifiable.
                
                
                  Edgefield County
                  
                  Attainment/Unclassifiable.
                
                
                  Fairfield County
                  
                  Attainment/Unclassifiable.
                
                
                  Florence County
                  
                  Attainment/Unclassifiable.
                
                
                  Georgetown County
                  
                  Attainment/Unclassifiable.
                
                
                  Greenville County
                  
                  Attainment/Unclassifiable.
                
                
                  Greenwood County
                  
                  Attainment/Unclassifiable.
                
                
                  Hampton County
                  
                  Attainment/Unclassifiable.
                
                
                  Horry County
                  
                  Attainment/Unclassifiable.
                
                
                  Jasper County
                  
                  Attainment/Unclassifiable.
                
                
                  Kershaw County
                  
                  Attainment/Unclassifiable.
                
                
                  Lancaster County
                  
                  Attainment/Unclassifiable.
                
                
                  Laurens County
                  
                  Attainment/Unclassifiable.
                
                
                  Lee County
                  
                  Attainment/Unclassifiable.
                
                
                  Lexington County
                  
                  Attainment/Unclassifiable.
                
                
                  Marion County
                  
                  Attainment/Unclassifiable.
                
                
                  Marlboro County
                  
                  Attainment/Unclassifiable.
                
                
                  McCormick County
                  
                  Attainment/Unclassifiable.
                
                
                  Newberry County
                  
                  Attainment/Unclassifiable.
                
                
                  Oconee County
                  
                  Attainment/Unclassifiable.
                
                
                  Orangeburg County
                  
                  Attainment/Unclassifiable.
                
                
                  Pickens County
                  
                  Attainment/Unclassifiable.
                
                
                  Richland County
                  
                  Attainment/Unclassifiable.
                
                
                  Saluda County
                  
                  Attainment/Unclassifiable.
                
                
                  Spartanburg County
                  
                  Attainment/Unclassifiable.
                
                
                  Sumter County
                  
                  Attainment/Unclassifiable.
                
                
                  Union County
                  
                  Attainment/Unclassifiable.
                
                
                  Williamsburg County
                  
                  Attainment/Unclassifiable.
                
                
                  York County
                  
                  Attainment/Unclassifiable.
                
                
                  1 Includes any Indian country in each county or area, unless otherwise specified. EPA is not determining the boundaries of any area of Indian country in this table, including any area of Indian country located in the larger designation area. The inclusion of any Indian country in the designation area is not a determination that the state has regulatory authority under the Clean Air Act for such Indian country.
                
                  2 This date is April 9, 2018, unless otherwise noted.
              
              
                South Carolina—Carbon Monoxide
                
                  Designated Area
                  Designation
                  Date 1
                  
                  Type
                  Classification
                  Date 1
                  
                  Type
                
                
                  Statewide
                  
                  Unclassifiable/Attainment
                
                
                  Abbeville County
                
                
                  Aiken County
                
                
                  Allendale County
                
                
                  Anderson County
                
                
                  Bamberg County
                
                
                  Barnwell County
                
                
                  Beaufort County
                
                
                  Berkeley County
                
                
                  Calhoun County
                
                
                  Charleston County
                
                
                  Cherokee County
                
                
                  Chester County
                
                
                  Chesterfield County
                
                
                  Clarendon County
                
                
                  Colleton County
                
                
                  Darlington County
                
                
                  Dillon County
                
                
                  Dorchester County
                
                
                  Edgefield County
                
                
                  Fairfield County
                
                
                  Florence County
                
                
                  Georgetown County
                
                
                  Greenville County
                
                
                  
                  Greenwood County
                
                
                  Hampton County
                
                
                  Horry County
                
                
                  Jasper County
                
                
                  Kershaw County
                
                
                  Lancaster County
                
                
                  Laurens County
                
                
                  Lee County
                
                
                  Lexington County
                
                
                  Marion County
                
                
                  Marlboro County
                
                
                  McCormick County
                
                
                  Newberry County
                
                
                  Oconee County
                
                
                  Orangeburg County
                
                
                  Pickens County
                
                
                  Richland County
                
                
                  Saluda County
                
                
                  Spartanburg County
                
                
                  Sumter County
                
                
                  Union County
                
                
                  Williamsburg County
                
                
                  York County
                
                
                  1 This date is November 15, 1990, unless otherwise noted.
              
              
                South Carolina—Ozone (1-Hour Standard)2
                
                
                  Designated area
                  Designation
                  Date 1
                  
                  Type
                  Classification
                  Date 1
                  
                  Type
                
                
                  Statewide
                  
                  Unclassifiable/Attainment
                
                
                  Abbeville County
                
                
                  Aiken County
                
                
                  Allendale County
                
                
                  Anderson County
                
                
                  Bamberg County
                
                
                  Barnwell County
                
                
                  Beaufort County
                
                
                  Berkeley County
                
                
                  Calhoun County
                
                
                  Charleston County
                
                
                  Cherokee County
                
                
                  Chester County
                
                
                  Chesterfield County
                
                
                  Clarendon County
                
                
                  Colleton County
                
                
                  Darlington County
                
                
                  Dillon County
                
                
                  Dorchester County
                
                
                  Edgefield County
                
                
                  Fairfield County
                
                
                  Florence County
                
                
                  Georgetown County
                
                
                  Greenville County
                
                
                  Greenwood County
                
                
                  Hampton County
                
                
                  Horry County
                
                
                  Jasper County
                
                
                  Kershaw County
                
                
                  Lancaster County
                
                
                  Laurens County
                
                
                  Lee County
                
                
                  Lexington County
                
                
                  Marion County
                
                
                  Marlboro County
                
                
                  McCormick County
                
                
                  Newberry County
                
                
                  Oconee County
                
                
                  Orangeburg County
                
                
                  
                  Pickens County
                
                
                  Richland County
                
                
                  Saluda County
                
                
                  Spartanburg County
                
                
                  Sumter County
                
                
                  Union County
                
                
                  Williamsburg County
                
                
                  York County
                
                
                  1 This date is October 18, 2000, unless otherwise noted.
                
                  2 The 1-hour ozone standard is revoked effective June 15, 2005 for all areas in South Carolina except the Central Midlands-I (Columbia) and Appalachian-A (Greenville-Spartanburg-Anderson) areas where it is revoked effective April 15, 2009.
              
              
                South Carolina—1997 Annual PM2.5 NAAQS
                [Primary and Secondary]
                
                  Designated area
                  Designation a
                  
                  Date 1
                  
                  Type
                  Classification
                  Date
                  Type
                
                
                  Greenville-Spartanburg, SC:
                
                
                  Anderson County
                  6/1/18
                  Unclassifiable/Attainment
                
                
                  Greenville County
                  6/1/18
                  Unclassifiable/Attainment
                
                
                  Spartanburg County
                  6/1/18
                  Unclassifiable/Attainment
                
                
                  Rest of State:
                
                
                  Abbeville County
                  
                  Unclassifiable/Attainment.
                
                
                  Aiken County
                  
                  Unclassifiable/Attainment.
                
                
                  Allendale County
                  
                  Unclassifiable/Attainment.
                
                
                  Bamberg County
                  
                  Unclassifiable/Attainment.
                
                
                  Barnwell County
                  
                  Unclassifiable/Attainment.
                
                
                  Beaufort County
                  
                  Unclassifiable/Attainment.
                
                
                  Berkeley County
                  
                  Unclassifiable/Attainment.
                
                
                  Calhoun County
                  
                  Unclassifiable/Attainment.
                
                
                  Charleston County
                  
                  Unclassifiable/Attainment.
                
                
                  Cherokee County
                  
                  Unclassifiable/Attainment.
                
                
                  Chester County
                  
                  Unclassifiable/Attainment.
                
                
                  Chesterfield County
                  
                  Unclassifiable/Attainment.
                
                
                  Clarendon County
                  
                  Unclassifiable/Attainment.
                
                
                  Colleton County
                  
                  Unclassifiable/Attainment.
                
                
                  Darlington County
                  
                  Unclassifiable/Attainment.
                
                
                  Dillon County
                  
                  Unclassifiable/Attainment.
                
                
                  Dorchester County
                  
                  Unclassifiable/Attainment.
                
                
                  Edgefield County
                  
                  Unclassifiable/Attainment.
                
                
                  Fairfield County
                  
                  Unclassifiable/Attainment.
                
                
                  Florence County
                
                
                  Georgetown County
                  
                  Unclassifiable/Attainment.
                
                
                  Greenwood County
                  
                  Unclassifiable/Attainment.
                
                
                  Hampton County
                  
                  Unclassifiable/Attainment.
                
                
                  Horry County
                  
                  Unclassifiable/Attainment.
                
                
                  Jasper County
                  
                  Unclassifiable/Attainment.
                
                
                  Kershaw County
                  
                  Unclassifiable/Attainment.
                
                
                  Lancaster County
                  
                  Unclassifiable/Attainment.
                
                
                  Laurens County
                  
                  Unclassifiable/Attainment.
                
                
                  Lee County
                  
                  Unclassifiable/Attainment.
                
                
                  Lexington County
                  
                  Unclassifiable/Attainment.
                
                
                  McCormick County
                  
                  Unclassifiable/Attainment.
                
                
                  Marion County
                  
                  Unclassifiable/Attainment.
                
                
                  Marlboro County
                  
                  Unclassifiable/Attainment.
                
                
                  Newberry County
                  
                  Unclassifiable/Attainment.
                
                
                  Oconee County
                  
                  Unclassifiable/Attainment.
                
                
                  Orangeburg County
                  
                  Unclassifiable/Attainment.
                
                
                  Pickens County
                  
                  Unclassifiable/Attainment.
                
                
                  Richland County
                  
                  Unclassifiable/Attainment.
                
                
                  Saluda County
                  
                  Unclassifiable/Attainment.
                
                
                  Sumter County
                  
                  Unclassifiable/Attainment.
                
                
                  Union County
                  
                  Unclassifiable/Attainment.
                
                
                  Williamsburg County
                  
                  Unclassifiable/Attainment.
                
                
                  York County
                  
                  Unclassifiable/Attainment.
                
                
                  a Includes Indian Country located in each county or area, except as otherwise specified.
                
                  1 This date is 90 days after January 5, 2005, unless otherwise noted.
              
              
              
                South Carolina—2012 Annual PM 2.5 NAAQS
                [Primary]
                
                  Designated area 1
                  
                  Designation
                  Date 2
                  
                  Type
                  Classification
                  Date 2
                  
                  Type
                
                
                  Statewide:
                
                
                  Abbeville County
                  
                  Unclassifiable/Attainment
                
                
                  Aiken County
                  
                  Unclassifiable/Attainment
                
                
                  Allendale County
                  
                  Unclassifiable/Attainment
                
                
                  Anderson County
                  
                  Unclassifiable/Attainment
                
                
                  Bamberg County
                  
                  Unclassifiable/Attainment
                
                
                  Barnwell County
                  
                  Unclassifiable/Attainment
                
                
                  Beaufort County
                  
                  Unclassifiable/Attainment
                
                
                  Berkeley County
                  
                  Unclassifiable/Attainment
                
                
                  Calhoun County
                  
                  Unclassifiable/Attainment
                
                
                  Charleston County
                  
                  Unclassifiable/Attainment
                
                
                  Cherokee County
                  
                  Unclassifiable/Attainment
                
                
                  Chester County
                  
                  Unclassifiable/Attainment
                
                
                  Chesterfield County
                  
                  Unclassifiable/Attainment
                
                
                  Clarendon County
                  
                  Unclassifiable/Attainment
                
                
                  Colleton County
                  
                  Unclassifiable/Attainment
                
                
                  Darlington County
                  
                  Unclassifiable/Attainment
                
                
                  Dillon County
                  
                  Unclassifiable/Attainment
                
                
                  Dorchester County
                  
                  Unclassifiable/Attainment
                
                
                  Edgefield County
                  
                  Unclassifiable/Attainment
                
                
                  Fairfield County
                  
                  Unclassifiable/Attainment
                
                
                  Florence County
                  
                  Unclassifiable/Attainment
                
                
                  Georgetown County
                  
                  Unclassifiable/Attainment
                
                
                  Greenwood County
                  
                  Unclassifiable/Attainment
                
                
                  Greenville County
                  
                  Unclassifiable/Attainment
                
                
                  Hampton County
                  
                  Unclassifiable/Attainment
                
                
                  Horry County
                  
                  Unclassifiable/Attainment
                
                
                  Jasper County
                  
                  Unclassifiable/Attainment
                
                
                  Kershaw County
                  
                  Unclassifiable/Attainment
                
                
                  Lancaster County
                  
                  Unclassifiable/Attainment
                
                
                  Laurens County
                  
                  Unclassifiable/Attainment
                
                
                  Lee County
                  
                  Unclassifiable/Attainment
                
                
                  Lexington County
                  
                  Unclassifiable/Attainment
                
                
                  McCormick County
                  
                  Unclassifiable/Attainment
                
                
                  Marion County
                  
                  Unclassifiable/Attainment
                
                
                  Marlboro County
                  
                  Unclassifiable/Attainment
                
                
                  Newberry County
                  
                  Unclassifiable/Attainment
                
                
                  Oconee County
                  
                  Unclassifiable/Attainment
                
                
                  Orangeburg County
                  
                  Unclassifiable/Attainment
                
                
                  Pickens County
                  
                  Unclassifiable/Attainment
                
                
                  Richland County
                  
                  Unclassifiable/Attainment
                
                
                  Saluda County
                  
                  Unclassifiable/Attainment
                
                
                  Spartanburg County
                  
                  Unclassifiable/Attainment
                
                
                  Sumter County
                  
                  Unclassifiable/Attainment
                
                
                  Union County
                  
                  Unclassifiable/Attainment
                
                
                  Williamsburg County
                  
                  Unclassifiable/Attainment
                
                
                  York County
                  
                  Unclassifiable/Attainment
                
                
                  1 Includes areas of Indian country located in each county or area, except as otherwise specified.
                
                  2 This date is April 15, 2015, unless otherwise noted.
              
              
                South Carolina—1997 24-Hour PM2.5 NAAQS
                [Primary and Secondary]
                
                  Designated area
                  Designation a
                  
                  Date 1
                  
                  Type
                  Classification
                  Date
                  Type
                
                
                  Statewide:
                
                
                  Abbeville County
                  
                  Unclassifiable/Attainment.
                
                
                  Aiken County
                  
                  Unclassifiable/Attainment.
                
                
                  Allendale County
                  
                  Unclassifiable/Attainment.
                
                
                  Anderson County
                  
                  Unclassifiable/Attainment.
                
                
                  Bamberg County
                  
                  Unclassifiable/Attainment.
                
                
                  Barnwell County
                  
                  Unclassifiable/Attainment.
                
                
                  Beaufort County
                  
                  Unclassifiable/Attainment.
                
                
                  Berkeley County
                  
                  Unclassifiable/Attainment.
                
                
                  Calhoun County
                  
                  Unclassifiable/Attainment.
                
                
                  Charleston County
                  
                  Unclassifiable/Attainment.
                
                
                  
                  Cherokee County
                  
                  Unclassifiable/Attainment.
                
                
                  Chester County
                  
                  Unclassifiable/Attainment.
                
                
                  Chesterfield County
                  
                  Unclassifiable/Attainment.
                
                
                  Clarendon County
                  
                  Unclassifiable/Attainment.
                
                
                  Colleton County
                  
                  Unclassifiable/Attainment.
                
                
                  Darlington County
                  
                  Unclassifiable/Attainment.
                
                
                  Dillon County
                  
                  Unclassifiable/Attainment.
                
                
                  Dorchester County
                  
                  Unclassifiable/Attainment.
                
                
                  Edgefield County
                  
                  Unclassifiable/Attainment.
                
                
                  Fairfield County
                  
                  Unclassifiable/Attainment.
                
                
                  Florence County
                  
                  Unclassifiable/Attainment.
                
                
                  Georgetown County
                  
                  Unclassifiable/Attainment.
                
                
                  Greenwood County
                  
                  Unclassifiable/Attainment.
                
                
                  Greenville County
                  
                  Unclassifiable/Attainment.
                
                
                  Hampton County
                  
                  Unclassifiable/Attainment.
                
                
                  Horry County
                  
                  Unclassifiable/Attainment.
                
                
                  Jasper County
                  
                  Unclassifiable/Attainment.
                
                
                  Kershaw County
                  
                  Unclassifiable/Attainment.
                
                
                  Lancaster County
                  
                  Unclassifiable/Attainment.
                
                
                  Laurens County
                  
                  Unclassifiable/Attainment.
                
                
                  Lee County
                  
                  Unclassifiable/Attainment.
                
                
                  Lexington County
                  
                  Unclassifiable/Attainment.
                
                
                  McCormick County
                  
                  Unclassifiable/Attainment.
                
                
                  Marion County
                  
                  Unclassifiable/Attainment.
                
                
                  Marlboro County
                  
                  Unclassifiable/Attainment.
                
                
                  Newberry County
                  
                  Unclassifiable/Attainment.
                
                
                  Oconee County
                  
                  Unclassifiable/Attainment.
                
                
                  Orangeburg County
                  
                  Unclassifiable/Attainment.
                
                
                  Pickens County
                  
                  Unclassifiable/Attainment.
                
                
                  Richland County
                  
                  Unclassifiable/Attainment.
                
                
                  Saluda County
                  
                  Unclassifiable/Attainment.
                
                
                  Spartanburg County
                  
                  Unclassifiable/Attainment.
                
                
                  Sumter County
                  
                  Unclassifiable/Attainment.
                
                
                  Union County
                  
                  Unclassifiable/Attainment.
                
                
                  Williamsburg County
                  
                  Unclassifiable/Attainment.
                
                
                  York County
                  
                  Unclassifiable/Attainment.
                
                
                  a Includes Indian Country located in each county or area, except as otherwise specified.
                
                  1 This date is 90 days after January 5, 2005, unless otherwise noted.
              
              
                South Carolina—2006 24-Hour PM2.5 NAAQS
                [Primary and Secondary]
                
                  Designated area
                  Designation a
                  
                  Date 1
                  
                  Type
                  Classification
                  Date
                  Type
                
                
                  Statewide:
                
                
                  Abbeville County
                  
                  Unclassifiable/Attainment.
                
                
                  Aiken County
                  
                  Unclassifiable/Attainment.
                
                
                  Allendale County
                  
                  Unclassifiable/Attainment.
                
                
                  Anderson County
                  
                  Unclassifiable/Attainment.
                
                
                  Bamberg County
                  
                  Unclassifiable/Attainment.
                
                
                  Barnwell County
                  
                  Unclassifiable/Attainment.
                
                
                  Beaufort County
                  
                  Unclassifiable/Attainment.
                
                
                  Berkeley County
                  
                  Unclassifiable/Attainment.
                
                
                  Calhoun County
                  
                  Unclassifiable/Attainment.
                
                
                  Charleston County
                  
                  Unclassifiable/Attainment.
                
                
                  Cherokee County
                  
                  Unclassifiable/Attainment.
                
                
                  Chester County
                  
                  Unclassifiable/Attainment.
                
                
                  Chesterfield County
                  
                  Unclassifiable/Attainment.
                
                
                  Clarendon County
                  
                  Unclassifiable/Attainment.
                
                
                  Colleton County
                  
                  Unclassifiable/Attainment.
                
                
                  Darlington County
                  
                  Unclassifiable/Attainment.
                
                
                  Dillon County
                  
                  Unclassifiable/Attainment.
                
                
                  Dorchester County
                  
                  Unclassifiable/Attainment.
                
                
                  Edgefield County
                  
                  Unclassifiable/Attainment.
                
                
                  Fairfield County
                  
                  Unclassifiable/Attainment.
                
                
                  Florence County
                  
                  Unclassifiable/Attainment.
                
                
                  
                  Georgetown County
                  
                  Unclassifiable/Attainment.
                
                
                  Greenwood County
                  
                  Unclassifiable/Attainment.
                
                
                  Greenville County
                  
                  Unclassifiable/Attainment.
                
                
                  Hampton County
                  
                  Unclassifiable/Attainment.
                
                
                  Horry County
                  
                  Unclassifiable/Attainment.
                
                
                  Jasper County
                  
                  Unclassifiable/Attainment.
                
                
                  Kershaw County
                  
                  Unclassifiable/Attainment.
                
                
                  Lancaster County
                  
                  Unclassifiable/Attainment.
                
                
                  Laurens County
                  
                  Unclassifiable/Attainment.
                
                
                  Lee County
                  
                  Unclassifiable/Attainment.
                
                
                  Lexington County
                  
                  Unclassifiable/Attainment.
                
                
                  McCormick County
                  
                  Unclassifiable/Attainment.
                
                
                  Marion County
                  
                  Unclassifiable/Attainment.
                
                
                  Marlboro County
                  
                  Unclassifiable/Attainment.
                
                
                  Newberry County
                  
                  Unclassifiable/Attainment.
                
                
                  Oconee County
                  
                  Unclassifiable/Attainment.
                
                
                  Orangeburg County
                  
                  Unclassifiable/Attainment.
                
                
                  Pickens County
                  
                  Unclassifiable/Attainment.
                
                
                  Richland County
                  
                  Unclassifiable/Attainment.
                
                
                  Saluda County
                  
                  Unclassifiable/Attainment.
                
                
                  Spartanburg County
                  
                  Unclassifiable/Attainment.
                
                
                  Sumter County
                  
                  Unclassifiable/Attainment.
                
                
                  Union County
                  
                  Unclassifiable/Attainment.
                
                
                  Williamsburg County
                  
                  Unclassifiable/Attainment.
                
                
                  York County
                  
                  Unclassifiable/Attainment.
                
                
                  a Includes Indian Country located in each county or area, except as otherwise specified.
                
                  1 This date is 30 days after November 13, 2009, unless otherwise noted.
              
              
                South Carolina—NO2 (1971 Annual Standard)
                
                  Designated area
                  Does not meet primary standards
                  Cannot be classified or better than national standards
                
                
                  Statewide
                  
                  X
                
              
              
                South Carolina—NO2 (2010 1-Hour Standard)
                
                  Designated area
                  Designation a
                  
                  Date 1
                  
                  Type
                
                
                  Abbeville County
                  
                  Unclassifiable/Attainment.
                
                
                  Aiken County
                  
                  Unclassifiable/Attainment.
                
                
                  Allendale County
                  
                  Unclassifiable/Attainment.
                
                
                  Anderson County
                  
                  Unclassifiable/Attainment.
                
                
                  Bamberg County
                  
                  Unclassifiable/Attainment.
                
                
                  Barnwell County
                  
                  Unclassifiable/Attainment.
                
                
                  Beaufort County
                  
                  Unclassifiable/Attainment.
                
                
                  Berkeley County
                  
                  Unclassifiable/Attainment.
                
                
                  Calhoun County
                  
                  Unclassifiable/Attainment.
                
                
                  Charleston County
                  
                  Unclassifiable/Attainment.
                
                
                  Cherokee County
                  
                  Unclassifiable/Attainment.
                
                
                  Chester County
                  
                  Unclassifiable/Attainment.
                
                
                  Chesterfield County
                  
                  Unclassifiable/Attainment.
                
                
                  Clarendon County
                  
                  Unclassifiable/Attainment.
                
                
                  Colleton County
                  
                  Unclassifiable/Attainment.
                
                
                  Darlington County
                  
                  Unclassifiable/Attainment.
                
                
                  Dillon County
                  
                  Unclassifiable/Attainment.
                
                
                  Dorchester County
                  
                  Unclassifiable/Attainment.
                
                
                  Edgefield County
                  
                  Unclassifiable/Attainment.
                
                
                  Fairfield County
                  
                  Unclassifiable/Attainment.
                
                
                  Florence County
                  
                  Unclassifiable/Attainment.
                
                
                  Georgetown County
                  
                  Unclassifiable/Attainment.
                
                
                  Greenwood County
                  
                  Unclassifiable/Attainment.
                
                
                  Greenville County
                  
                  Unclassifiable/Attainment.
                
                
                  Hampton County
                  
                  Unclassifiable/Attainment.
                
                
                  
                  Horry County
                  
                  Unclassifiable/Attainment.
                
                
                  Jasper County
                  
                  Unclassifiable/Attainment.
                
                
                  Kershaw County
                  
                  Unclassifiable/Attainment.
                
                
                  Lancaster County
                  
                  Unclassifiable/Attainment.
                
                
                  Laurens County
                  
                  Unclassifiable/Attainment.
                
                
                  Lee County
                  
                  Unclassifiable/Attainment.
                
                
                  Lexington County
                  
                  Unclassifiable/Attainment.
                
                
                  McCormick County
                  
                  Unclassifiable/Attainment.
                
                
                  Marion County
                  
                  Unclassifiable/Attainment.
                
                
                  Marlboro County
                  
                  Unclassifiable/Attainment.
                
                
                  Newberry County
                  
                  Unclassifiable/Attainment.
                
                
                  Oconee County
                  
                  Unclassifiable/Attainment.
                
                
                  Orangeburg County
                  
                  Unclassifiable/Attainment.
                
                
                  Pickens County
                  
                  Unclassifiable/Attainment.
                
                
                  Richland County
                  
                  Unclassifiable/Attainment.
                
                
                  Saluda County
                  
                  Unclassifiable/Attainment.
                
                
                  Spartanburg County
                  
                  Unclassifiable/Attainment.
                
                
                  Sumter County
                  
                  Unclassifiable/Attainment.
                
                
                  Union County
                  
                  Unclassifiable/Attainment.
                
                
                  Williamsburg County
                  
                  Unclassifiable/Attainment.
                
                
                  York County
                  
                  Unclassifiable/Attainment.
                
                
                  a Includes Indian Country located in each county or area, except as otherwise specified.
                
                  1 This date is 90 days after October 31, 2011, unless otherwise noted.
              
              
                South Carolina—1997 8-Hour Ozone NAAQS
                [Primary and Secondary]
                
                  Designated area
                  Designation a
                  
                  Date 1
                  
                  Type
                  Category/classification
                  Date 1
                  
                  Type
                
                
                  Columbia, SC:
                
                
                  Lexington County (part) Portion along MPO lines
                  
                    (2)
                  
                  Attainment.
                
                
                  Richland County (part) Portion along MPO lines
                  
                    (2)
                  
                
                
                  Greenville-Spartanburg-Anderson, SC:
                
                
                  Anderson County
                  
                    (2)
                  
                  Attainment.
                
                
                  Greenville County
                  
                    (2)
                  
                  Attainment.
                
                
                  Spartanburg County
                  
                    (2)
                  
                  Attainment.
                
                
                  Charlotte-Gastonia-Rock Hill, NC-SC:
                
                
                  York County (part) Portion along MPO lines
                  This action is effective 12/26/12
                  Attainment.
                
                
                  Portion along MPO lines
                
                
                  Rest of State:
                  
                  Unclassifiable/Attainment.
                
                
                  Abbeville County
                
                
                  Aiken County
                
                
                  Allendale County
                
                
                  Bamberg County
                
                
                  Barnwell County
                
                
                  Beaufort County
                
                
                  Berkeley County
                
                
                  Calhoun County
                
                
                  Charleston County
                
                
                  Cherokee County
                
                
                  Chester County
                
                
                  Chesterfield County
                
                
                  Clarendon County
                
                
                  Colleton County
                
                
                  Darlington County
                
                
                  Dillon County
                
                
                  Dorchester County
                
                
                  Edgefield County
                
                
                  Fairfield County
                
                
                  Florence County
                
                
                  Georgetown County
                
                
                  Greenwood County
                
                
                  Hampton County
                
                
                  Horry County
                
                
                  
                  Jasper County
                
                
                  Kershaw County
                
                
                  Lancaster County
                
                
                  Laurens County
                
                
                  Lee County
                
                
                  Lexington County (part) remainder
                
                
                  Marion County
                
                
                  Marlboro County
                
                
                  McCormick County
                
                
                  Newberry County
                
                
                  Oconee County
                
                
                  Orangeburg County
                
                
                  Pickens County
                
                
                  Richland County (part) remainder
                
                
                  Saluda County
                
                
                  Sumter County
                
                
                  Union County
                
                
                  Williamsburg County
                
                
                  York County (part) remainder
                
                
                  a Includes Indian Country located in each county or area, except as otherwise specified.
                
                  1 This date is June 15, 2004, unless otherwise noted.
                
                  2 Effective April 15, 2008.
              
              
                South Carolina—2008 8-Hour Ozone NAAQS
                [Primary and Secondary]
                
                  Designated area
                  Designation
                  Date 1
                  
                  Type
                  Classification
                  Date 1
                  
                  Type
                
                
                  Charlotte-Rock Hill, NC-SC: 2
                  
                  This action is effective 12/11/2015
                  Attainment
                
                
                  York County (part) Portion along MPO lines
                
                
                  Catawba Indian Nation (aka Catawba Tribe of South Carolina) 3
                  
                  
                  Unclassifiable/Attainment
                
                
                  Rest of State: 4
                  
                  
                  Unclassifiable/Attainment
                
                
                  Abbeville County
                  
                  Unclassifiable/Attainment
                
                
                  Aiken County
                  
                  Unclassifiable/Attainment
                
                
                  Allendale County
                  
                  Unclassifiable/Attainment
                
                
                  Bamberg County
                  
                  Unclassifiable/Attainment
                
                
                  Barnwell County
                  
                  Unclassifiable/Attainment
                
                
                  Beaufort County
                  
                  Unclassifiable/Attainment
                
                
                  Berkeley County
                  
                  Unclassifiable/Attainment
                
                
                  Calhoun County
                  
                  Unclassifiable/Attainment
                
                
                  Charleston County
                  
                  Unclassifiable/Attainment
                
                
                  Cherokee County
                  
                  Unclassifiable/Attainment
                
                
                  Chester County
                  
                  Unclassifiable/Attainment
                
                
                  Chesterfield County
                  
                  Unclassifiable/Attainment
                
                
                  Clarendon County
                  
                  Unclassifiable/Attainment
                
                
                  Colleton County
                  
                  Unclassifiable/Attainment
                
                
                  Darlington County
                  
                  Unclassifiable/Attainment
                
                
                  Dillon County
                  
                  Unclassifiable/Attainment
                
                
                  Dorchester County
                  
                  Unclassifiable/Attainment
                
                
                  Edgefield County
                  
                  Unclassifiable/Attainment
                
                
                  Fairfield County
                  
                  Unclassifiable/Attainment
                
                
                  Florence County
                  
                  Unclassifiable/Attainment
                
                
                  Georgetown County
                  
                  Unclassifiable/Attainment
                
                
                  Greenwood County
                  
                  Unclassifiable/Attainment
                
                
                  Hampton County
                  
                  Unclassifiable/Attainment
                
                
                  Horry County
                  
                  Unclassifiable/Attainment
                
                
                  Jasper County
                  
                  Unclassifiable/Attainment
                
                
                  Kershaw County
                  
                  Unclassifiable/Attainment
                
                
                  Lancaster County
                  
                  Unclassifiable/Attainment
                
                
                  Laurens County
                  
                  Unclassifiable/Attainment
                
                
                  Lee County
                  
                  Unclassifiable/Attainment
                
                
                  Lexington County
                  
                  Unclassifiable/Attainment
                
                
                  Marion County
                  
                  Unclassifiable/Attainment
                
                
                  
                  Marlboro County
                  
                  Unclassifiable/Attainment
                
                
                  McCormick County
                  
                  Unclassifiable/Attainment
                
                
                  Newberry County
                  
                  Unclassifiable/Attainment
                
                
                  Oconee County
                  
                  Unclassifiable/Attainment
                
                
                  Orangeburg County
                  
                  Unclassifiable/Attainment
                
                
                  Pickens County
                  
                  Unclassifiable/Attainment
                
                
                  Richland County
                  
                  Unclassifiable/Attainment
                
                
                  Saluda County
                  
                  Unclassifiable/Attainment
                
                
                  Sumter County
                  
                  Unclassifiable/Attainment
                
                
                  Union County
                  
                  Unclassifiable/Attainment
                
                
                  Williamsburg County
                  
                  Unclassifiable/Attainment
                
                
                  York County (part) remainder
                  
                  Unclassifiable/Attainment
                
                
                  1 This date is July 20, 2012, unless otherwise noted.
                
                  2 Excludes Indian country located in each area, unless otherwise noted.
                
                  3 Includes Indian country of the tribe listed in this table located in the identified area. Information pertaining to areas of Indian country in this table is intended for CAA planning purposes only and is not an EPA determination of Indian country status or any Indian country boundary. EPA lacks the authority to establish Indian country land status, and is making no determination of Indian country boundaries, in this table.
                
                  4 Includes any Indian country in each county or area, unless otherwise specified.
              
              
                South Carolina—2015 8-Hour Ozone NAAQS
                [Primary and Secondary]
                
                  Designated area 1
                  
                  Designation
                  Date 2
                  
                  Type
                  Classification
                  Date 2
                  
                  Type
                
                
                  Abbeville County
                  
                  Attainment/Unclassifiable
                
                
                  Aiken County
                  
                  Attainment/Unclassifiable
                
                
                  Allendale County
                  
                  Attainment/Unclassifiable
                
                
                  Anderson County
                  
                  Attainment/Unclassifiable
                
                
                  Bamberg County
                  
                  Attainment/Unclassifiable
                
                
                  Barnwell County
                  
                  Attainment/Unclassifiable
                
                
                  Beaufort County
                  
                  Attainment/Unclassifiable
                
                
                  Berkeley County
                  
                  Attainment/Unclassifiable
                
                
                  Calhoun County
                  
                  Attainment/Unclassifiable
                
                
                  Charleston County
                  
                  Attainment/Unclassifiable
                
                
                  Cherokee County
                  
                  Attainment/Unclassifiable
                
                
                  Chester County
                  
                  Attainment/Unclassifiable
                
                
                  Chesterfield County
                  
                  Attainment/Unclassifiable
                
                
                  Clarendon County
                  
                  Attainment/Unclassifiable
                
                
                  Colleton County
                  
                  Attainment/Unclassifiable
                
                
                  Darlington County
                  
                  Attainment/Unclassifiable
                
                
                  Dillon County
                  
                  Attainment/Unclassifiable
                
                
                  Dorchester County
                  
                  Attainment/Unclassifiable
                
                
                  Edgefield County
                  
                  Attainment/Unclassifiable
                
                
                  Fairfield County
                  
                  Attainment/Unclassifiable
                
                
                  Florence County
                  
                  Attainment/Unclassifiable
                
                
                  Georgetown County
                  
                  Attainment/Unclassifiable
                
                
                  Greenville County
                  
                  Attainment/Unclassifiable
                
                
                  Greenwood County
                  
                  Attainment/Unclassifiable
                
                
                  Hampton County
                  
                  Attainment/Unclassifiable
                
                
                  Horry County
                  
                  Attainment/Unclassifiable
                
                
                  Jasper County
                  
                  Attainment/Unclassifiable
                
                
                  Kershaw County
                  
                  Attainment/Unclassifiable
                
                
                  Lancaster County
                  
                  Attainment/Unclassifiable
                
                
                  Laurens County
                  
                  Attainment/Unclassifiable
                
                
                  Lee County
                  
                  Attainment/Unclassifiable
                
                
                  Lexington County
                  
                  Attainment/Unclassifiable
                
                
                  McCormick County
                  
                  Attainment/Unclassifiable
                
                
                  Marion County
                  
                  Attainment/Unclassifiable
                
                
                  Marlboro County
                  
                  Attainment/Unclassifiable
                
                
                  Newberry County
                  
                  Attainment/Unclassifiable
                
                
                  Oconee County
                  
                  Attainment/Unclassifiable
                
                
                  Orangeburg County
                  
                  Attainment/Unclassifiable
                
                
                  Pickens County
                  
                  Attainment/Unclassifiable
                
                
                  Richland County
                  
                  Attainment/Unclassifiable
                
                
                  Saluda County
                  
                  Attainment/Unclassifiable
                
                
                  Spartanburg County
                  
                  Attainment/Unclassifiable
                
                
                  
                  Sumter County
                  
                  Attainment/Unclassifiable
                
                
                  Union County
                  
                  Attainment/Unclassifiable
                
                
                  Williamsburg County
                  
                  Attainment/Unclassifiable
                
                
                  York County
                  
                  Attainment/Unclassifiable
                
                
                  1 Includes any Indian country in each county or area, unless otherwise specified. EPA is not determining the boundaries of any area of Indian country in this table, including any area of Indian country located in the larger designation area. The inclusion of any Indian country in the designation area is not a determination that the state has regulatory authority under the Clean Air Act for such Indian country.
                
                  2 This date is January 16, 2018, unless otherwise noted.
              
              
                South Carolina—2008 Lead NAAQS
                
                  Designated area
                  Designation for the 2008 NAAQSa
                  
                  Date 1
                  
                  Type
                
                
                  Whole State
                  
                  Unclassifiable/Attainment.
                
                
                  a Includes Indian Country located in each county or area, except as otherwise specified.
                
                  1 December 31, 2011 unless otherwise noted.
              
              [43 FR 8964, Mar. 3, 1978]
              
                Editorial Note:
                For Federal Register citations affecting § 81.341, see the List of CFR Sections Affected, which appears in the Finding Aids section of the printed volume and at www.govinfo.gov.
                
              
              
                Effective Date Note:

                At 83 FR 25392, June 1, 2018, § 81.341 was amended by the table entitled “South Carolina-1997 Annual PM2.5 NAAQS” is amended under the heading “Greenville-Spartanburg, SC:” by revising the entries for “Anderson County”, “Greenville County”, and “Spartanburg County,” effective July 2, 2018. For the convenience of the user, the revised text is set forth as follows:
                
                  
                    § 81.341
                    South Carolina.
                    
                    
                      South Carolina—1997 Annual PM2.5 NAAQS
                      [Primary and Secondary]
                      
                        Designated area
                        Designation a
                        
                        Date 1
                        
                        Type
                        Classification
                        Date
                        Type
                      
                      
                        Greenville-Spartanburg, SC:
                      
                      
                        Anderson County
                        June 1, 2018
                        Unclassifiable/Attainment
                      
                      
                        Greenville County
                        June 1, 2018
                        Unclassifiable/Attainment
                      
                      
                        Spartanburg County
                        June 1, 2018
                        Unclassifiable/Attainment
                      
                      
                         
                      
                      
                        *         *         *         *         *         *         *
                      
                      
                        a Includes Indian Country located in each county or area, except as otherwise specified.
                      
                        1 This date is 90 days after January 5, 2005, unless otherwise noted.
                    
                    
                  
                
              
            
            
              
              § 81.342
              South Dakota.
              
                South Dakota—1971 Sulfur Dioxide NAAQS
                [Primary and Secondary]
                
                  Designated
                  Does not meet primary standards
                  Does not meet secondary standards
                  Cannot be classified
                  Better than national standards
                
                
                  Entire State
                  
                  
                  
                  X
                
              
              
                South Dakota—2010 Sulfur Dioxide NAAQS
                [Primary]
                
                  Designated area 1
                  
                  Designation
                  Date 2
                  
                  Type
                
                
                  Statewide:
                  
                  Attainment/Unclassifiable.
                
                
                  Aurora County
                
                
                  Beadle County
                
                
                  Bennett County
                
                
                  Bon Homme County
                
                
                  Brookings County
                
                
                  Brown County
                
                
                  Brule County
                
                
                  Buffalo County
                
                
                  Butte County
                
                
                  Campbell County
                
                
                  Charles Mix County
                
                
                  Clark County
                
                
                  Clay County
                
                
                  Codington County
                
                
                  Corson County
                
                
                  Custer County
                
                
                  Davison County
                
                
                  Day County
                
                
                  Deuel County
                
                
                  Dewey County
                
                
                  Douglas County
                
                
                  Edmunds County
                
                
                  Fall River County
                
                
                  Faulk County
                
                
                  Grant County
                  9/12/16
                  Attainment/Unclassifiable.
                
                
                  Gregory County
                
                
                  Haakon County
                
                
                  Hamlin County
                
                
                  Hand County
                
                
                  Hanson County
                
                
                  Harding County
                
                
                  Hughes County
                
                
                  Hutchinson County
                
                
                  Hyde County
                
                
                  Jackson County
                
                
                  Jerauld County
                
                
                  Jones County
                
                
                  Kingsbury County
                
                
                  Lake County
                
                
                  Lawrence County
                
                
                  Lincoln County
                
                
                  Lyman County
                
                
                  McCook County
                
                
                  McPherson County
                
                
                  Marshall County
                
                
                  Meade County
                
                
                  Mellette County
                
                
                  Miner County
                
                
                  Minnehaha County
                
                
                  Moody County
                
                
                  Oglala Lakota County
                
                
                  Pennington County
                
                
                  Perkins County
                
                
                  Potter County
                
                
                  Roberts County
                
                
                  
                  Sanborn County
                
                
                  Spink County
                
                
                  Stanley County
                
                
                  Sully County
                
                
                  Todd County
                
                
                  Tripp County
                
                
                  Turner County
                
                
                  Union County
                
                
                  Walworth County
                
                
                  Yankton County
                
                
                  Ziebach County
                
                
                  1 Includes any Indian country in each county or area, unless otherwise specified. EPA is not determining the boundaries of any area of Indian country in this table, including any area of Indian country located in the larger designation area. The inclusion of any Indian country in the designation area is not a determination that the state has regulatory authority under the Clean Air Act for such Indian country.
                
                  2 This date is April 9, 2018, unless otherwise noted.
              
              
                South Dakota—Carbon Monoxide
                
                  Designated Area
                  Designation
                  Date 1
                  
                  Type
                  Classification
                  Date 1
                  
                  Type
                
                
                  Statewide
                  
                  Unclassifiable/Attainment
                
                
                  Aurora County
                
                
                  Beadle County
                
                
                  Bennett County
                
                
                  Bon Homme County
                
                
                  Brookings County
                
                
                  Brown County
                
                
                  Brule County
                
                
                  Buffalo County
                
                
                  Butte County
                
                
                  Campbell County
                
                
                  Charles Mix County
                
                
                  Clark County
                
                
                  Clay County
                
                
                  Codington County
                
                
                  Corson County
                
                
                  Custer County
                
                
                  Davison County
                
                
                  Day County
                
                
                  Deuel County
                
                
                  Dewey County
                
                
                  Douglas County
                
                
                  Edmunds County
                
                
                  Fall River County
                
                
                  Faulk County
                
                
                  Grant County
                
                
                  Gregory County
                
                
                  Haakon County
                
                
                  Hamlin County
                
                
                  Hand County
                
                
                  Hanson County
                
                
                  Harding County
                
                
                  Hughes County
                
                
                  Hutchinson County
                
                
                  Hyde County
                
                
                  Jackson County
                
                
                  Jerauld County
                
                
                  Jones County
                
                
                  Kingsbury County
                
                
                  Lake County
                
                
                  Lawrence County
                
                
                  Lincoln County
                
                
                  Lyman County
                
                
                  Marshall County
                
                
                  McCook County
                
                
                  McPherson County
                
                
                  
                  Meade County
                
                
                  Mellette County
                
                
                  Miner County
                
                
                  Minnehaha County
                
                
                  Moody County
                
                
                  Pennington County
                
                
                  Perkins County
                
                
                  Potter County
                
                
                  Roberts County
                
                
                  Sanborn County
                
                
                  Shannon County
                
                
                  Spink County
                
                
                  Stanley County
                
                
                  Sully County
                
                
                  Todd County
                
                
                  Tripp County
                
                
                  Turner County
                
                
                  Union County
                
                
                  Walworth County
                
                
                  Yankton County
                
                
                  Ziebach County
                
                
                  1 This date is November 15, 1990, unless otherwise noted.
              
              
                South Dakota—Ozone (1-Hour Standard) 2
                
                
                  Designated area
                  Designation
                  Date 1
                  
                  Type
                  Classification
                  Date 1
                  
                  Type
                
                
                  Statewide
                  
                  Unclassifiable/Attainment
                
                
                  Aurora County
                
                
                  Beadle County
                
                
                  Bennett County
                
                
                  Bon Homme County
                
                
                  Brookings County
                
                
                  Brown County
                
                
                  Brule County
                
                
                  Buffalo County
                
                
                  Butte County
                
                
                  Campbell County
                
                
                  Charles Mix County
                
                
                  Clark County
                
                
                  Clay County
                
                
                  Codington County
                
                
                  Corson County
                
                
                  Custer County
                
                
                  Davison County
                
                
                  Day County
                
                
                  Deuel County
                
                
                  Dewey County
                
                
                  Douglas County
                
                
                  Edmunds County
                
                
                  Fall River County
                
                
                  Faulk County
                
                
                  Grant County
                
                
                  Gregory County
                
                
                  Haakon County
                
                
                  Hamlin County
                
                
                  Hand County
                
                
                  Hanson County
                
                
                  Harding County
                
                
                  Hughes County
                
                
                  Hutchinson County
                
                
                  Hyde County
                
                
                  Jackson County
                
                
                  Jerauld County
                
                
                  Jones County
                
                
                  Kingsbury County
                
                
                  Lake County
                
                
                  Lawrence County
                
                
                  
                  Lincoln County
                
                
                  Lyman County
                
                
                  Marshall County
                
                
                  McCook County
                
                
                  McPherson County
                
                
                  Meade County
                
                
                  Mellette County
                
                
                  Miner County
                
                
                  Minnehaha County
                
                
                  Moody County
                
                
                  Pennington County
                
                
                  Perkins County
                
                
                  Potter County
                
                
                  Roberts County
                
                
                  Sanborn County
                
                
                  Shannon County
                
                
                  Spink County
                
                
                  Stanley County
                
                
                  Sully County
                
                
                  Todd County
                
                
                  Tripp County
                
                
                  Turner County
                
                
                  Union County
                
                
                  Walworth County
                
                
                  Yankton County
                
                
                  Ziebach County
                
                
                  1 This date is October 18, 2000, unless otherwise noted.
                
                  2 The 1-hour ozone standard is revoked effective June 15, 2005 for all areas in South Dakota.
              
              
                South Dakota—PM-10
                
                  Designated area
                  Designation
                  Date
                  Type
                  Classification
                  Date
                  Type
                
                
                  Rapid City Area
                  04/05/06
                  Attainment
                
                
                  Rest of State1 
                  11/15/90
                  Unclassifiable
                
                
                  1 Denotes a single area designation for PSD baseline area purposes.
              
              
                South Dakota—1997 Annual PM2.5 NAAQS
                [Primary and Secondary]
                
                  Designated area
                  Designation a
                  
                  Date 1
                  
                  Type
                  Classification
                  Date
                  Type
                
                
                  Statewide:
                
                
                  Aurora County
                  
                  Unclassifiable/Attainment.
                
                
                  Beadle County
                  
                  Unclassifiable/Attainment.
                
                
                  Bennett County
                  
                  Unclassifiable/Attainment.
                
                
                  Bon Homme County
                  
                  Unclassifiable/Attainment.
                
                
                  Brookings County
                  
                  Unclassifiable/Attainment.
                
                
                  Brown County
                  
                  Unclassifiable/Attainment.
                
                
                  Brule County
                  
                  Unclassifiable/Attainment.
                
                
                  Buffalo County
                  
                  Unclassifiable/Attainment.
                
                
                  Butte County
                  
                  Unclassifiable/Attainment.
                
                
                  Campbell County
                  
                  Unclassifiable/Attainment.
                
                
                  Charles Mix County
                  
                  Unclassifiable/Attainment.
                
                
                  Clark County
                  
                  Unclassifiable/Attainment.
                
                
                  Clay County
                  
                  Unclassifiable/Attainment.
                
                
                  Codington County
                  
                  Unclassifiable/Attainment.
                
                
                  Corson County
                  
                  Unclassifiable/Attainment.
                
                
                  Custer County
                  
                  Unclassifiable/Attainment.
                
                
                  Davison County
                  
                  Unclassifiable/Attainment.
                
                
                  Day County
                  
                  Unclassifiable/Attainment.
                
                
                  Deuel County
                  
                  Unclassifiable/Attainment.
                
                
                  Dewey County
                  
                  Unclassifiable/Attainment.
                
                
                  Douglas County
                  
                  Unclassifiable/Attainment.
                
                
                  Edmunds County
                  
                  Unclassifiable/Attainment.
                
                
                  
                  Fall River County
                  
                  Unclassifiable/Attainment.
                
                
                  Faulk County
                  
                  Unclassifiable/Attainment.
                
                
                  Grant County
                  
                  Unclassifiable/Attainment.
                
                
                  Gregory County
                  
                  Unclassifiable/Attainment.
                
                
                  Haakon County
                  
                  Unclassifiable/Attainment.
                
                
                  Hamlin County
                  
                  Unclassifiable/Attainment.
                
                
                  Hand County
                  
                  Unclassifiable/Attainment.
                
                
                  Hanson County
                  
                  Unclassifiable/Attainment.
                
                
                  Harding County
                  
                  Unclassifiable/Attainment.
                
                
                  Hughes County
                  
                  Unclassifiable/Attainment.
                
                
                  Hutchinson County
                  
                  Unclassifiable/Attainment.
                
                
                  Hyde County
                  
                  Unclassifiable/Attainment.
                
                
                  Jackson County
                  
                  Unclassifiable/Attainment.
                
                
                  Jerauld County
                  
                  Unclassifiable/Attainment.
                
                
                  Jones County
                  
                  Unclassifiable/Attainment.
                
                
                  Kingsbury County
                  
                  Unclassifiable/Attainment.
                
                
                  Lake County
                  
                  Unclassifiable/Attainment.
                
                
                  Lawrence County
                  
                  Unclassifiable/Attainment.
                
                
                  Lincoln County
                  
                  Unclassifiable/Attainment.
                
                
                  Lyman County
                  
                  Unclassifiable/Attainment.
                
                
                  McCook County
                  
                  Unclassifiable/Attainment.
                
                
                  McPherson County
                  
                  Unclassifiable/Attainment.
                
                
                  Marshall County
                  
                  Unclassifiable/Attainment.
                
                
                  Meade County
                  
                  Unclassifiable/Attainment.
                
                
                  Mellette County
                  
                  Unclassifiable/Attainment.
                
                
                  Miner County
                  
                  Unclassifiable/Attainment.
                
                
                  Minnehaha County
                  
                  Unclassifiable/Attainment.
                
                
                  Moody County
                  
                  Unclassifiable/Attainment.
                
                
                  Pennington County
                  
                  Unclassifiable/Attainment.
                
                
                  Perkins County
                  
                  Unclassifiable/Attainment.
                
                
                  Potter County
                  
                  Unclassifiable/Attainment.
                
                
                  Roberts County
                  
                  Unclassifiable/Attainment.
                
                
                  Sanborn County
                  
                  Unclassifiable/Attainment.
                
                
                  Shannon County
                  
                  Unclassifiable/Attainment.
                
                
                  Spink County
                  
                  Unclassifiable/Attainment.
                
                
                  Stanley County
                  
                  Unclassifiable/Attainment.
                
                
                  Sully Count
                  
                  Unclassifiable/Attainment.
                
                
                  Todd County
                  
                  Unclassifiable/Attainment.
                
                
                  Tripp County
                  
                  Unclassifiable/Attainment.
                
                
                  Turner County
                  
                  Unclassifiable/Attainment.
                
                
                  Union County
                  
                  Unclassifiable/Attainment.
                
                
                  Walworth County
                  
                  Unclassifiable/Attainment.
                
                
                  Yankton County
                  
                  Unclassifiable/Attainment.
                
                
                  Ziebach County
                  
                  Unclassifiable/Attainment.
                
                
                  a Includes Indian Country located in each county or area, except as otherwise specified.
                
                  1 This date is 90 days after January 5, 2005, unless otherwise noted.
              
              
                South Dakota—2012 Annual PM2.5 NAAQS
                [Primary]
                
                  Designated area 1
                  
                  Designation
                  Date 2
                  
                  Type
                  Classification
                  Date 2
                  
                  Type
                
                
                  Statewide:
                
                
                  Aurora County
                  
                  Unclassifiable/Attainment
                
                
                  Beadle County
                  
                  Unclassifiable/Attainment
                
                
                  Bennett County
                  
                  Unclassifiable/Attainment
                
                
                  Bon Homme County
                  
                  Unclassifiable/Attainment
                
                
                  Brookings County
                  
                  Unclassifiable/Attainment
                
                
                  Brown County
                  
                  Unclassifiable/Attainment
                
                
                  Brule County
                  
                  Unclassifiable/Attainment
                
                
                  Buffalo County
                  
                  Unclassifiable/Attainment
                
                
                  Butte County
                  
                  Unclassifiable/Attainment
                
                
                  Campbell County
                  
                  Unclassifiable/Attainment
                
                
                  Charles Mix County
                  
                  Unclassifiable/Attainment
                
                
                  Clark County
                  
                  Unclassifiable/Attainment
                
                
                  Clay County
                  
                  Unclassifiable/Attainment
                
                
                  
                  Codington County
                  
                  Unclassifiable/Attainment
                
                
                  Corson County
                  
                  Unclassifiable/Attainment
                
                
                  Custer County
                  
                  Unclassifiable/Attainment
                
                
                  Davison County
                  
                  Unclassifiable/Attainment
                
                
                  Day County
                  
                  Unclassifiable/Attainment
                
                
                  Deuel County
                  
                  Unclassifiable/Attainment
                
                
                  Dewey County
                  
                  Unclassifiable/Attainment
                
                
                  Douglas County
                  
                  Unclassifiable/Attainment
                
                
                  Edmunds County
                  
                  Unclassifiable/Attainment
                
                
                  Fall River County
                  
                  Unclassifiable/Attainment
                
                
                  Faulk County
                  
                  Unclassifiable/Attainment
                
                
                  Grant County
                  
                  Unclassifiable/Attainment
                
                
                  Gregory County
                  
                  Unclassifiable/Attainment
                
                
                  Haakon County
                  
                  Unclassifiable/Attainment
                
                
                  Hamlin County
                  
                  Unclassifiable/Attainment
                
                
                  Hand County
                  
                  Unclassifiable/Attainment
                
                
                  Hanson County
                  
                  Unclassifiable/Attainment
                
                
                  Harding County
                  
                  Unclassifiable/Attainment
                
                
                  Hughes County
                  
                  Unclassifiable/Attainment
                
                
                  Hutchinson County
                  
                  Unclassifiable/Attainment
                
                
                  Hyde County
                  
                  Unclassifiable/Attainment
                
                
                  Jackson County
                  
                  Unclassifiable/Attainment
                
                
                  Jerauld County
                  
                  Unclassifiable/Attainment
                
                
                  Jones County
                  
                  Unclassifiable/Attainment
                
                
                  Kingsbury County
                  
                  Unclassifiable/Attainment
                
                
                  Lake County
                  
                  Unclassifiable/Attainment
                
                
                  Lawrence County
                  
                  Unclassifiable/Attainment
                
                
                  Lincoln County
                  
                  Unclassifiable/Attainment
                
                
                  Lyman County
                  
                  Unclassifiable/Attainment
                
                
                  McCook County
                  
                  Unclassifiable/Attainment
                
                
                  McPherson County
                  
                  Unclassifiable/Attainment
                
                
                  Marshall County
                  
                  Unclassifiable/Attainment
                
                
                  Meade County
                  
                  Unclassifiable/Attainment
                
                
                  Mellette County
                  
                  Unclassifiable/Attainment
                
                
                  Miner County
                  
                  Unclassifiable/Attainment
                
                
                  Minnehaha County
                  
                  Unclassifiable/Attainment
                
                
                  Moody County
                  
                  Unclassifiable/Attainment
                
                
                  Pennington County
                  
                  Unclassifiable/Attainment
                
                
                  Perkins County
                  
                  Unclassifiable/Attainment
                
                
                  Potter County
                  
                  Unclassifiable/Attainment
                
                
                  Roberts County
                  
                  Unclassifiable/Attainment
                
                
                  Sanborn County
                  
                  Unclassifiable/Attainment
                
                
                  Shannon County
                  
                  Unclassifiable/Attainment
                
                
                  Spink County
                  
                  Unclassifiable/Attainment
                
                
                  Stanley County
                  
                  Unclassifiable/Attainment
                
                
                  Sully Count
                  
                  Unclassifiable/Attainment
                
                
                  Todd County
                  
                  Unclassifiable/Attainment
                
                
                  Tripp County
                  
                  Unclassifiable/Attainment
                
                
                  Turner County
                  
                  Unclassifiable/Attainment
                
                
                  Union County
                  
                  Unclassifiable/Attainment
                
                
                  Walworth County
                  
                  Unclassifiable/Attainment
                
                
                  Yankton County
                  
                  Unclassifiable/Attainment
                
                
                  Ziebach County
                  
                  Unclassifiable/Attainment
                
                
                  1 Includes areas of Indian country located in each county or area, except as otherwise specified.
                
                  2 This date is April 15, 2015, unless otherwise noted.
              
              
                South Dakota—1997 24-Hour PM2.5 NAAQS
                [Primary and Secondary]
                
                  Designated area
                  Designation a
                  
                  Date 1
                  
                  Type
                  Classification
                  Date
                  Type
                
                
                  Statewide:
                
                
                  Aurora County
                  
                  Unclassifiable/Attainment.
                
                
                  Beadle County
                  
                  Unclassifiable/Attainment.
                
                
                  Bennett County
                  
                  Unclassifiable/Attainment.
                
                
                  Bon Homme County
                  
                  Unclassifiable/Attainment.
                
                
                  
                  Brookings County
                  
                  Unclassifiable/Attainment.
                
                
                  Brown County
                  
                  Unclassifiable/Attainment.
                
                
                  Brule County
                  
                  Unclassifiable/Attainment.
                
                
                  Buffalo County
                  
                  Unclassifiable/Attainment.
                
                
                  Butte County
                  
                  Unclassifiable/Attainment.
                
                
                  Campbell County
                  
                  Unclassifiable/Attainment.
                
                
                  Charles Mix County
                  
                  Unclassifiable/Attainment.
                
                
                  Clark County
                  
                  Unclassifiable/Attainment.
                
                
                  Clay County
                  
                  Unclassifiable/Attainment.
                
                
                  Codington County
                  
                  Unclassifiable/Attainment.
                
                
                  Croson County
                  
                  Unclassifiable/Attainment.
                
                
                  Custer County
                  
                  Unclassifiable/Attainment.
                
                
                  Davison County
                  
                  Unclassifiable/Attainment.
                
                
                  Day County
                  
                  Unclassifiable/Attainment.
                
                
                  Deuel County
                  
                  Unclassifiable/Attainment.
                
                
                  Dewey County
                  
                  Unclassifiable/Attainment.
                
                
                  Douglas County
                  
                  Unclassifiable/Attainment.
                
                
                  Edmunds County
                  
                  Unclassifiable/Attainment.
                
                
                  Fall River County
                  
                  Unclassifiable/Attainment.
                
                
                  Faulk County
                  
                  Unclassifiable/Attainment.
                
                
                  Grant County
                  
                  Unclassifiable/Attainment.
                
                
                  Gregory County
                  
                  Unclassifiable/Attainment.
                
                
                  Haakon County
                  
                  Unclassifiable/Attainment.
                
                
                  Hamlin County
                  
                  Unclassifiable/Attainment.
                
                
                  Hand County
                  
                  Unclassifiable/Attainment.
                
                
                  Hanson County
                  
                  Unclassifiable/Attainment.
                
                
                  Harding County
                  
                  Unclassifiable/Attainment.
                
                
                  Hughes County
                  
                  Unclassifiable/Attainment.
                
                
                  Hutchinson County
                  
                  Unclassifiable/Attainment.
                
                
                  Hyde County
                  
                  Unclassifiable/Attainment.
                
                
                  Jackson County
                  
                  Unclassifiable/Attainment.
                
                
                  Jerauld County
                  
                  Unclassifiable/Attainment.
                
                
                  Jones County
                  
                  Unclassifiable/Attainment.
                
                
                  Kingsbury County
                  
                  Unclassifiable/Attainment.
                
                
                  Lake County
                  
                  Unclassifiable/Attainment.
                
                
                  Lawrence County
                  
                  Unclassifiable/Attainment.
                
                
                  Lincoln County
                  
                  Unclassifiable/Attainment.
                
                
                  Lyman County
                  
                  Unclassifiable/Attainment.
                
                
                  McCook County
                  
                  Unclassifiable/Attainment.
                
                
                  McPherson County
                  
                  Unclassifiable/Attainment.
                
                
                  Marshall County
                  
                  Unclassifiable/Attainment.
                
                
                  Meade County
                  
                  Unclassifiable/Attainment.
                
                
                  Mellette County
                  
                  Unclassifiable/Attainment.
                
                
                  Miner County
                  
                  Unclassifiable/Attainment.
                
                
                  Minnehaha County
                  
                  Unclassifiable/Attainment.
                
                
                  Moody County
                  
                  Unclassifiable/Attainment.
                
                
                  Pennington County
                  
                  Unclassifiable/Attainment.
                
                
                  Perkins County
                  
                  Unclassifiable/Attainment.
                
                
                  Potter County
                  
                  Unclassifiable/Attainment.
                
                
                  Roberts County
                  
                  Unclassifiable/Attainment.
                
                
                  Sanborn County
                  
                  Unclassifiable/Attainment.
                
                
                  Shannon County
                  
                  Unclassifiable/Attainment.
                
                
                  Spink County
                  
                  Unclassifiable/Attainment.
                
                
                  Stanley County
                  
                  Unclassifiable/Attainment.
                
                
                  Sully County
                  
                  Unclassifiable/Attainment.
                
                
                  Todd County
                  
                  Unclassifiable/Attainment.
                
                
                  Tripp County
                  
                  Unclassifiable/Attainment.
                
                
                  Turner County
                  
                  Unclassifiable/Attainment.
                
                
                  Union County
                  
                  Unclassifiable/Attainment.
                
                
                  Walworth County
                  
                  Unclassifiable/Attainment.
                
                
                  Yankton County
                  
                  Unclassifiable/Attainment.
                
                
                  Ziebach County
                  
                  Unclassifiable/Attainment.
                
                
                  a Includes Indian Country located in each county or area, except as otherwise specified.
                
                  1 This date is 90 days after January 5, 2005, unless otherwise noted.
              
              
              
                South Dakota—2006 24-Hour PM2.5 NAAQS
                [Primary and Secondary]
                
                  Designated area
                  Designation a
                  
                  Date 1
                  
                  Type
                  Classification
                  Date
                  Type
                
                
                  Statewide:
                
                
                  Aurora County
                  
                  Unclassifiable/Attainment.
                
                
                  Beadle County
                  
                  Unclassifiable/Attainment.
                
                
                  Bennett County
                  
                  Unclassifiable/Attainment.
                
                
                  Bon Homme County
                  
                  Unclassifiable/Attainment.
                
                
                  Brookings County
                  
                  Unclassifiable/Attainment.
                
                
                  Brown County
                  
                  Unclassifiable/Attainment.
                
                
                  Brule County
                  
                  Unclassifiable/Attainment.
                
                
                  Buffalo County
                  
                  Unclassifiable/Attainment.
                
                
                  Butte County
                  
                  Unclassifiable/Attainment.
                
                
                  Campbell County
                  
                  Unclassifiable/Attainment.
                
                
                  Charles Mix County
                  
                  Unclassifiable/Attainment.
                
                
                  Clark County
                  
                  Unclassifiable/Attainment.
                
                
                  Clay County
                  
                  Unclassifiable/Attainment.
                
                
                  Codington County
                  
                  Unclassifiable/Attainment.
                
                
                  Croson County
                  
                  Unclassifiable/Attainment.
                
                
                  Custer County
                  
                  Unclassifiable/Attainment.
                
                
                  Davison County
                  
                  Unclassifiable/Attainment.
                
                
                  Day County
                  
                  Unclassifiable/Attainment.
                
                
                  Deuel County
                  
                  Unclassifiable/Attainment.
                
                
                  Dewey County
                  
                  Unclassifiable/Attainment.
                
                
                  Douglas County
                  
                  Unclassifiable/Attainment.
                
                
                  Edmunds County
                  
                  Unclassifiable/Attainment.
                
                
                  Fall River County
                  
                  Unclassifiable/Attainment.
                
                
                  Faulk County
                  
                  Unclassifiable/Attainment.
                
                
                  Grant County
                  
                  Unclassifiable/Attainment.
                
                
                  Gregory County
                  
                  Unclassifiable/Attainment.
                
                
                  Haakon County
                  
                  Unclassifiable/Attainment.
                
                
                  Hamlin County
                  
                  Unclassifiable/Attainment.
                
                
                  Hand County
                  
                  Unclassifiable/Attainment.
                
                
                  Hanson County
                  
                  Unclassifiable/Attainment.
                
                
                  Harding County
                  
                  Unclassifiable/Attainment.
                
                
                  Hughes County
                  
                  Unclassifiable/Attainment.
                
                
                  Hutchinson County
                  
                  Unclassifiable/Attainment.
                
                
                  Hyde County
                  
                  Unclassifiable/Attainment.
                
                
                  Jackson County
                  
                  Unclassifiable/Attainment.
                
                
                  Jerauld County
                  
                  Unclassifiable/Attainment.
                
                
                  Jones County
                  
                  Unclassifiable/Attainment.
                
                
                  Kingsbury County
                  
                  Unclassifiable/Attainment.
                
                
                  Lake County
                  
                  Unclassifiable/Attainment.
                
                
                  Lawrence County
                  
                  Unclassifiable/Attainment.
                
                
                  Lincoln County
                  
                  Unclassifiable/Attainment.
                
                
                  Lyman County
                  
                  Unclassifiable/Attainment.
                
                
                  McCook County
                  
                  Unclassifiable/Attainment.
                
                
                  McPherson County
                  
                  Unclassifiable/Attainment.
                
                
                  Marshall County
                  
                  Unclassifiable/Attainment.
                
                
                  Meade County
                  
                  Unclassifiable/Attainment.
                
                
                  Mellette County
                  
                  Unclassifiable/Attainment.
                
                
                  Miner County
                  
                  Unclassifiable/Attainment.
                
                
                  Minnehaha County
                  
                  Unclassifiable/Attainment.
                
                
                  Moody County
                  
                  Unclassifiable/Attainment.
                
                
                  Pennington County
                  
                  Unclassifiable/Attainment.
                
                
                  Perkins County
                  
                  Unclassifiable/Attainment.
                
                
                  Potter County
                  
                  Unclassifiable/Attainment.
                
                
                  Roberts County
                  
                  Unclassifiable/Attainment.
                
                
                  Sanborn County
                  
                  Unclassifiable/Attainment.
                
                
                  Shannon County
                  
                  Unclassifiable/Attainment.
                
                
                  Spink County
                  
                  Unclassifiable/Attainment.
                
                
                  Stanley County
                  
                  Unclassifiable/Attainment.
                
                
                  Sully County
                  
                  Unclassifiable/Attainment.
                
                
                  Todd County
                  
                  Unclassifiable/Attainment.
                
                
                  Tripp County
                  
                  Unclassifiable/Attainment.
                
                
                  Turner County
                  
                  Unclassifiable/Attainment.
                
                
                  Union County
                  
                  Unclassifiable/Attainment.
                
                
                  Walworth County
                  
                  Unclassifiable/Attainment.
                
                
                  Yankton County
                  
                  Unclassifiable/Attainment.
                
                
                  Ziebach County
                  
                  Unclassifiable/Attainment.
                
                
                  a Includes Indian Country located in each county or area, except as otherwise specified.
                
                  1 This date is 30 days after November 13, 2009, unless otherwise noted.
              
              
              
                South Dakota—NO2 (1971 Annual Standard)
                
                  Designated area
                  Does not meet primary standards
                  Cannot be classified or better than national standards
                
                
                  Entire State
                  
                  X
                
              
              
                South Dakota—NO2 (2010 1-Hour Standard)
                
                  Designated area
                  Designation a
                  
                  Date 1
                  
                  Type
                
                
                  Aurora County
                  
                  Unclassifiable/Attainment.
                
                
                  Beadle County
                  
                  Unclassifiable/Attainment.
                
                
                  Bennett County
                  
                  Unclassifiable/Attainment.
                
                
                  Bon Homme County
                  
                  Unclassifiable/Attainment.
                
                
                  Brookings County
                  
                  Unclassifiable/Attainment.
                
                
                  Brown County
                  
                  Unclassifiable/Attainment.
                
                
                  Brule County
                  
                  Unclassifiable/Attainment.
                
                
                  Buffalo County
                  
                  Unclassifiable/Attainment.
                
                
                  Butte County
                  
                  Unclassifiable/Attainment.
                
                
                  Campbell County
                  
                  Unclassifiable/Attainment.
                
                
                  Charles Mix County
                  
                  Unclassifiable/Attainment.
                
                
                  Clark County
                  
                  Unclassifiable/Attainment.
                
                
                  Clay County
                  
                  Unclassifiable/Attainment.
                
                
                  Codington County
                  
                  Unclassifiable/Attainment.
                
                
                  Corson County
                  
                  Unclassifiable/Attainment.
                
                
                  Custer County
                  
                  Unclassifiable/Attainment.
                
                
                  Davison County
                  
                  Unclassifiable/Attainment.
                
                
                  Day County
                  
                  Unclassifiable/Attainment.
                
                
                  Deuel County
                  
                  Unclassifiable/Attainment.
                
                
                  Dewey County
                  
                  Unclassifiable/Attainment.
                
                
                  Douglas County
                  
                  Unclassifiable/Attainment.
                
                
                  Edmunds County
                  
                  Unclassifiable/Attainment.
                
                
                  Fall River County
                  
                  Unclassifiable/Attainment.
                
                
                  Faulk County
                  
                  Unclassifiable/Attainment.
                
                
                  Grant County
                  
                  Unclassifiable/Attainment.
                
                
                  Gregory County
                  
                  Unclassifiable/Attainment.
                
                
                  Haakon County
                  
                  Unclassifiable/Attainment.
                
                
                  Hamlin County
                  
                  Unclassifiable/Attainment.
                
                
                  Hand County
                  
                  Unclassifiable/Attainment.
                
                
                  Hanson County
                  
                  Unclassifiable/Attainment.
                
                
                  Harding County
                  
                  Unclassifiable/Attainment.
                
                
                  Hughes County
                  
                  Unclassifiable/Attainment.
                
                
                  Hutchinson County
                  
                  Unclassifiable/Attainment.
                
                
                  Hyde County
                  
                  Unclassifiable/Attainment.
                
                
                  Jackson County
                  
                  Unclassifiable/Attainment.
                
                
                  Jerauld County
                  
                  Unclassifiable/Attainment.
                
                
                  Jones County
                  
                  Unclassifiable/Attainment.
                
                
                  Kingsbury County
                  
                  Unclassifiable/Attainment.
                
                
                  Lake County
                  
                  Unclassifiable/Attainment.
                
                
                  Lawrence County
                  
                  Unclassifiable/Attainment.
                
                
                  Lincoln County
                  
                  Unclassifiable/Attainment.
                
                
                  Lyman County
                  
                  Unclassifiable/Attainment.
                
                
                  McCook County
                  
                  Unclassifiable/Attainment.
                
                
                  McPherson County
                  
                  Unclassifiable/Attainment.
                
                
                  Marshall County
                  
                  Unclassifiable/Attainment.
                
                
                  Meade County
                  
                  Unclassifiable/Attainment.
                
                
                  Mellette County
                  
                  Unclassifiable/Attainment.
                
                
                  Miner County
                  
                  Unclassifiable/Attainment.
                
                
                  Minnehaha County
                  
                  Unclassifiable/Attainment.
                
                
                  Moody County
                  
                  Unclassifiable/Attainment.
                
                
                  Pennington County
                  
                  Unclassifiable/Attainment.
                
                
                  Perkins County
                  
                  Unclassifiable/Attainment.
                
                
                  Potter County
                  
                  Unclassifiable/Attainment.
                
                
                  Roberts County
                  
                  Unclassifiable/Attainment.
                
                
                  Sanborn County
                  
                  Unclassifiable/Attainment.
                
                
                  Shannon County
                  
                  Unclassifiable/Attainment.
                
                
                  Spink County
                  
                  Unclassifiable/Attainment.
                
                
                  Stanley County
                  
                  Unclassifiable/Attainment.
                
                
                  Sully County
                  
                  Unclassifiable/Attainment.
                
                
                  Todd County
                  
                  Unclassifiable/Attainment.
                
                
                  Tripp County
                  
                  Unclassifiable/Attainment.
                
                
                  
                  Turner County
                  
                  Unclassifiable/Attainment.
                
                
                  Union County
                  
                  Unclassifiable/Attainment.
                
                
                  Walworth County
                  
                  Unclassifiable/Attainment.
                
                
                  Yankton County
                  
                  Unclassifiable/Attainment.
                
                
                  Ziebach County
                  
                  Unclassifiable/Attainment.
                
                
                  a Includes Indian Country located in each county or area, except as otherwise specified.
                
                  1 This date is 90 days after October 31, 2011, unless otherwise noted.
              
              
                South Dakota—1997 8-Hour Ozone NAAQS
                [Primary and Secondary]
                
                  Designated area
                  Designation a
                  
                  Date 1
                  
                  Type
                  Category/classification
                  Date 1
                  
                  Type
                
                
                  Statewide
                  
                  Unclassifiable/Attainment
                
                
                  Aurora County
                  
                  Unclassifiable/Attainment
                
                
                  Beadle County
                  
                  Unclassifiable/Attainment
                
                
                  Bennett County
                  
                  Unclassifiable/Attainment
                
                
                  Bon Homme County
                  
                  Unclassifiable/Attainment
                
                
                  Brookings County
                  
                  Unclassifiable/Attainment
                
                
                  Brown County
                  
                  Unclassifiable/Attainment
                
                
                  Brule County
                  
                  Unclassifiable/Attainment
                
                
                  Buffalo County
                  
                  Unclassifiable/Attainment
                
                
                  Butte County
                  
                  Unclassifiable/Attainment
                
                
                  Campbell County
                  
                  Unclassifiable/Attainment
                
                
                  Charles Mix County
                  
                  Unclassifiable/Attainment
                
                
                  Clark County
                  
                  Unclassifiable/Attainment
                
                
                  Clay County
                  
                  Unclassifiable/Attainment
                
                
                  Codington County
                  
                  Unclassifiable/Attainment
                
                
                  Corson County
                  
                  Unclassifiable/Attainment
                
                
                  Custer County
                  
                  Unclassifiable/Attainment
                
                
                  Davison County
                  
                  Unclassifiable/Attainment
                
                
                  Day County
                  
                  Unclassifiable/Attainment
                
                
                  Deuel County
                  
                  Unclassifiable/Attainment
                
                
                  Dewey County
                  
                  Unclassifiable/Attainment
                
                
                  Douglas County
                  
                  Unclassifiable/Attainment
                
                
                  Edmunds County
                  
                  Unclassifiable/Attainment
                
                
                  Fall River County
                  
                  Unclassifiable/Attainment
                
                
                  Faulk County
                  
                  Unclassifiable/Attainment
                
                
                  Grant County
                  
                  Unclassifiable/Attainment
                
                
                  Gregory County
                  
                  Unclassifiable/Attainment
                
                
                  Haakon County
                  
                  Unclassifiable/Attainment
                
                
                  Hamlin County
                  
                  Unclassifiable/Attainment
                
                
                  Hand County
                  
                  Unclassifiable/Attainment
                
                
                  Hanson County
                  
                  Unclassifiable/Attainment
                
                
                  Harding County
                  
                  Unclassifiable/Attainment
                
                
                  Hughes County
                  
                  Unclassifiable/Attainment
                
                
                  Hutchinson County
                  
                  Unclassifiable/Attainment
                
                
                  Hyde County
                  
                  Unclassifiable/Attainment
                
                
                  Jackson County
                  
                  Unclassifiable/Attainment
                
                
                  Jerauld County
                  
                  Unclassifiable/Attainment
                
                
                  Jones County
                  
                  Unclassifiable/Attainment
                
                
                  Kingsbury County
                  
                  Unclassifiable/Attainment
                
                
                  Lake County
                  
                  Unclassifiable/Attainment
                
                
                  Lawrence County
                  
                  Unclassifiable/Attainment
                
                
                  Lincoln County
                  
                  Unclassifiable/Attainment
                
                
                  Lyman County
                  
                  Unclassifiable/Attainment
                
                
                  Marshall County
                  
                  Unclassifiable/Attainment
                
                
                  McCook County
                  
                  Unclassifiable/Attainment
                
                
                  McPherson County
                  
                  Unclassifiable/Attainment
                
                
                  Meade County
                  
                  Unclassifiable/Attainment
                
                
                  Mellette County
                  
                  Unclassifiable/Attainment
                
                
                  Miner County
                  
                  Unclassifiable/Attainment
                
                
                  Minnehaha County
                  
                  Unclassifiable/Attainment
                
                
                  Moody County
                  
                  Unclassifiable/Attainment
                
                
                  Pennington County
                  
                  Unclassifiable/Attainment
                
                
                  Perkins County
                  
                  Unclassifiable/Attainment
                
                
                  Potter County
                  
                  Unclassifiable/Attainment
                
                
                  Roberts County
                  
                  Unclassifiable/Attainment
                
                
                  
                  Sanborn County
                  
                  Unclassifiable/Attainment
                
                
                  Shannon County
                  
                  Unclassifiable/Attainment
                
                
                  Spink County
                  
                  Unclassifiable/Attainment
                
                
                  Stanley County
                  
                  Unclassifiable/Attainment
                
                
                  Sully County
                  
                  Unclassifiable/Attainment
                
                
                  Todd County
                  
                  Unclassifiable/Attainment
                
                
                  Tripp County
                  
                  Unclassifiable/Attainment
                
                
                  Turner County
                  
                  Unclassifiable/Attainment
                
                
                  Union County
                  
                  Unclassifiable/Attainment
                
                
                  Walworth County
                  
                  Unclassifiable/Attainment
                
                
                  Yankton County
                  
                  Unclassifiable/Attainment
                
                
                  Ziebach County
                  
                  Unclassifiable/Attainment
                
                
                  a Includes Indian Country located in each county or area, except as otherwise specified.
                
                  1 This date is June 15, 2004, unless otherwise noted.
              
              
                South Dakota—2008 8-Hour Ozone NAAQS
                [Primary and Secondary]
                
                  Designated area
                  Designation
                  Date 1
                  
                  Type
                  Classification
                  Date 1
                  
                  Type
                
                
                  Statewide and Any Areas of Indian Country:
                  
                  Unclassifiable/Attainment
                
                
                  1 This date is July 20, 2012, unless otherwise noted.
              
              
                South Dakota—2015 8-Hour Ozone NAAQS
                [Primary and Secondary]
                
                  Designated area 1
                  
                  Designation
                  Date 2
                  
                  Type
                  Classification
                  Date
                  Type
                
                
                  Statewide
                  
                  Attainment/Unclassifiable
                
                
                  Aurora County
                
                
                  Beadle County
                
                
                  Bennett County
                
                
                  Bon Homme County
                
                
                  Brookings County
                
                
                  Brown County
                
                
                  Brule County
                
                
                  Buffalo County
                
                
                  Campbell County
                
                
                  Charles Mix County
                
                
                  Clark County
                
                
                  Clay County
                
                
                  Codington County
                
                
                  Corson County
                
                
                  Custer County
                
                
                  Davison County
                
                
                  Day County
                
                
                  Deuel County
                
                
                  Dewey County
                
                
                  Douglas County
                
                
                  Edmunds County
                
                
                  Fall River County
                
                
                  Faulk County
                
                
                  Grant County
                
                
                  Gregory County
                
                
                  Haakon County
                
                
                  Hamlin County
                
                
                  Hand County
                
                
                  Hanson County
                
                
                  Harding County
                
                
                  Hughes County
                
                
                  Hutchinson County
                
                
                  Hyde County
                
                
                  Jackson County
                
                
                  
                  Jerauld County
                
                
                  Jones County
                
                
                  Kingsbury County
                
                
                  Lake County
                
                
                  Lawrence County
                
                
                  Lincoln County
                
                
                  Lyman County
                
                
                  McCook County
                
                
                  McPherson County
                
                
                  Marshall County
                
                
                  Meade County
                
                
                  Mellette County
                
                
                  Miner County
                
                
                  Minnehaha County
                
                
                  Moody County
                
                
                  Oglala Lakota County
                
                
                  Pennington County
                
                
                  Perkins County
                
                
                  Potter County
                
                
                  Roberts County
                
                
                  Sanborn County
                
                
                  Spink County
                
                
                  Stanley County
                
                
                  Sully County
                
                
                  Todd County
                
                
                  Tripp County
                
                
                  Turner County
                
                
                  Union County
                
                
                  Walworth County
                
                
                  Yankton County
                
                
                  Ziebach County
                
                
                  1 Includes any Indian country in each county or area, unless otherwise specified. EPA is not determining the boundaries of any area of Indian country in this table, including any area of Indian country located in the larger designation area. The inclusion of any Indian country in the designation area is not a determination that the state has regulatory authority under the Clean Air Act for such Indian country.
                
                  2 This date is January 16, 2018, unless otherwise noted.
              
              
                South Dakota—2008 Lead NAAQS
                
                  Designated area
                  Designation for the 2008 NAAQSa
                  
                  Date 1
                  
                  Type
                
                
                  Whole State
                  
                  Unclassifiable/Attainment.
                
                
                  a Includes Indian Country located in each county or area, except as otherwise specified.
                
                  1 December 31, 2011 unless otherwise noted.
              
              [36 FR 22421, Nov. 25, 1971]
              
                Editorial Note:
                For Federal Register citations affecting § 81.342, see the List of CFR Sections Affected, which appears in the Finding Aids section of the printed volume and at www.govinfo.gov.
                
              
            
            
              § 81.343
              Tennessee.
              
                Tennessee—TSP
                
                  Designated area
                  Does not meet primary standards
                  Does not meet secondary standards
                  Cannot be classified
                  Better than national standards
                
                
                  Anderson County
                  
                  
                  
                  X
                
                
                  Bedford County
                  
                  
                  
                  X
                
                
                  Benton County
                  
                  
                  
                  X
                
                
                  Bledsoe County
                  
                  
                  
                  X
                
                
                  Blount County
                  
                  
                  
                  X
                
                
                  Bradley County
                  
                  
                  
                  X
                
                
                  
                  Campbell County
                  
                  
                  
                  X
                
                
                  Rest of Campbell County
                  
                  
                  
                  X
                
                
                  Cannon County
                  
                  
                  
                  X
                
                
                  Carroll County
                  
                  
                  
                  X
                
                
                  Carter County
                  
                  
                  
                  X
                
                
                  Cheatham County
                  
                  
                  
                  X
                
                
                  Chester County
                  
                  
                  
                  X
                
                
                  Claiborne County
                  
                  
                  
                  X
                
                
                  Clay County
                  
                  
                  
                  X
                
                
                  Cocke County
                  
                  
                  
                  X
                
                
                  Coffee County
                  
                  
                  
                  X
                
                
                  Crockett County
                  
                  
                  
                  X
                
                
                  Cumberland County
                  
                  
                  
                  X
                
                
                  Those portions of Davidson County within a section of downtown Nashville and in West Nashville
                  
                  X
                
                
                  Rest of Davidson County
                  
                  
                  
                  X
                
                
                  Decatur County
                  
                  
                  
                  X
                
                
                  DeKalb County
                  
                  
                  
                  X
                
                
                  Dickson County
                  
                  
                  
                  X
                
                
                  Dyer County
                  
                  
                  
                  X
                
                
                  Fayette County
                  
                  
                  
                  X
                
                
                  Fentress County
                  
                  
                  
                  X
                
                
                  Franklin County
                  
                  
                  
                  X
                
                
                  Gibson County
                  
                  
                  
                  X
                
                
                  Giles County
                  
                  
                  
                  X
                
                
                  Grainger County
                  
                  
                  
                  X
                
                
                  Greene County
                  
                  
                  
                  X
                
                
                  Grundy County
                  
                  
                  
                  X
                
                
                  Hamblen County
                  
                  
                  
                  X
                
                
                  That portion of Hamilton County within approximately the city limits of Chattanooga
                  
                  X
                
                
                  Rest of Hamilton County
                  
                  
                  
                  X
                
                
                  Hancock County
                  
                  
                  
                  X
                
                
                  Hardeman County
                  
                  
                  
                  X
                
                
                  Hardin County
                  
                  
                  
                  X
                
                
                  Hawkins County
                  
                  
                  
                  X
                
                
                  Haywood County
                  
                  
                  
                  X
                
                
                  Henderson County
                  
                  
                  
                  X
                
                
                  Henry County
                  
                  
                  
                  X
                
                
                  Hickman County
                  
                  
                  
                  X
                
                
                  Houston County
                  
                  
                  
                  X
                
                
                  Humphreys County
                  
                  
                  
                  X
                
                
                  Jackson County
                  
                  
                  
                  X
                
                
                  Jefferson County
                  
                  
                  
                  X
                
                
                  Johnson County
                  
                  
                  
                  X
                
                
                  That portion of Knox County within a section of downtown Knoxville
                  
                  
                  
                  X
                
                
                  Rest of Knox County
                  
                  
                  
                  X
                
                
                  Lake County
                  
                  
                  
                  X
                
                
                  Lauderdale County
                  
                  
                  
                  X
                
                
                  Lawrence County
                  
                  
                  
                  X
                
                
                  Lewis County
                  
                  
                  
                  X
                
                
                  Lincoln County
                  
                  
                  
                  X
                
                
                  Loudon County
                  
                  
                  
                  X
                
                
                  McMinn County
                  
                  
                  
                  X
                
                
                  McNairy County
                  
                  
                  
                  X
                
                
                  Macon County
                  
                  
                  
                  X
                
                
                  Madison County
                  
                  
                  
                  X
                
                
                  Marion County
                  
                  
                  
                  X
                
                
                  Marshall County
                  
                  
                  
                  X
                
                
                  That portion of Maury County within the northern section of Columbia
                  
                  
                  X
                
                
                  Rest of Maury County
                  
                  
                  
                  X
                
                
                  Meigs County
                  
                  
                  
                  X
                
                
                  Monroe County
                  
                  
                  
                  X
                
                
                  Montgomery County
                  
                  
                  
                  X
                
                
                  Moore County
                  
                  
                  
                  X
                
                
                  Morgan County
                  
                  
                  
                  X
                
                
                  Obion County
                  
                  
                  
                  X
                
                
                  Overton County
                  
                  
                  
                  X
                
                
                  
                  Perry County
                  
                  
                  
                  X
                
                
                  Pickett County
                  
                  
                  
                  X
                
                
                  Polk County
                  
                  
                  
                  X
                
                
                  Putnam County
                  
                  
                  
                  X
                
                
                  Rhea County
                  
                  
                  
                  X
                
                
                  Roane County
                  
                  
                  
                  X
                
                
                  Robertson County
                  
                  
                  
                  X
                
                
                  Rutherford County
                  
                  
                  
                  X
                
                
                  Scott County
                  
                  
                  
                  X
                
                
                  Sequatchie County
                  
                  
                  
                  X
                
                
                  Sevier County
                  
                  
                  
                  X
                
                
                  Shelby County
                  
                  
                  
                  X
                
                
                  Smith County
                  
                  
                  
                  X
                
                
                  Stewart County
                  
                  
                  
                  X
                
                
                  Sullivan County
                  
                  
                  
                  X
                
                
                  Sumner County
                  
                  
                  
                  X
                
                
                  Tipton County
                  
                  
                  
                  X
                
                
                  Trousdale County
                  
                  
                  
                  X
                
                
                  Unicoi County
                  
                  
                  
                  X
                
                
                  Union County
                  
                  
                  
                  X
                
                
                  Van Buren County
                  
                  
                  
                  X
                
                
                  Warren County
                  
                  
                  
                  X
                
                
                  Washington County
                  
                  
                  
                  X
                
                
                  Wayne County
                  
                  
                  
                  X
                
                
                  Weakley County
                  
                  
                  
                  X
                
                
                  White County
                  
                  
                  
                  X
                
                
                  Wilson County
                  
                  
                  
                  X
                
                
                  Williamson County
                  
                  
                  
                  X
                
              
              
                Tennessee—1971 Sulfur Dioxide NAAQS
                [Primary and Secondary]
                
                  Designated area
                  Does not meet primary standards
                  Does not meet secondary standards
                  Cannot be classified
                  Better than national standards
                
                
                  Anderson County
                  
                  
                  
                  X
                
                
                  Bedford County
                  
                  
                  
                  X
                
                
                  That portion of Benton County surrounding TVA's Johnsonville plant
                  
                  
                  
                  X
                
                
                  Rest of Benton County
                  
                  
                  
                  X
                
                
                  Bledsoe County
                  
                  
                  
                  X
                
                
                  Blount County
                  
                  
                  
                  X
                
                
                  Bradley County
                  
                  
                  
                  X
                
                
                  Campbell County
                  
                  
                  
                  X
                
                
                  Cannon County
                  
                  
                  
                  X
                
                
                  Carroll County
                  
                  
                  
                  X
                
                
                  Carter County
                  
                  
                  
                  X
                
                
                  Cheatham County
                  
                  
                  
                  X
                
                
                  Chester County
                  
                  
                  
                  X
                
                
                  Claiborne County
                  
                  
                  
                  X
                
                
                  Clay County
                  
                  
                  
                  X
                
                
                  Cocke County
                  
                  
                  
                  X
                
                
                  Coffee County
                  
                  
                  
                  X
                
                
                  Crockett County
                  
                  
                  
                  X
                
                
                  Cumberland County
                  
                  
                  
                  X
                
                
                  Davidson County
                  
                  
                  
                  X
                
                
                  Decatur County
                  
                  
                  
                  X
                
                
                  DeKalb County
                  
                  
                  
                  X
                
                
                  Dickson County
                  
                  
                  
                  X
                
                
                  Dyer County
                  
                  
                  
                  X
                
                
                  Fayette County
                  
                  
                  
                  X
                
                
                  Fentress County
                  
                  
                  
                  X
                
                
                  Franklin County
                  
                  
                  
                  X
                
                
                  Gibson County
                  
                  
                  
                  X
                
                
                  Giles County
                  
                  
                  
                  X
                
                
                  Grainger County
                  
                  
                  
                  X
                
                
                  Greene County
                  
                  
                  
                  X
                
                
                  
                  Grundy County
                  
                  
                  
                  X
                
                
                  Hamblen County
                  
                  
                  
                  X
                
                
                  Hamilton County
                  
                  
                  
                  X
                
                
                  Hancock County
                  
                  
                  
                  X
                
                
                  Hardeman County
                  
                  
                  
                  X
                
                
                  Hardin County
                  
                  
                  
                  X
                
                
                  Hawkins County
                  
                  
                  
                  X
                
                
                  Haywood County
                  
                  
                  
                  X
                
                
                  Henderson County
                  
                  
                  
                  X
                
                
                  Henry County
                  
                  
                  
                  X
                
                
                  Hickman County
                  
                  
                  
                  X
                
                
                  Houston County
                  
                  
                  
                  X
                
                
                  That portion of Humphreys County surrounding TVA's Johnsonville plant
                  
                  
                  
                  X
                
                
                  Rest of Humphreys County
                  
                  
                  
                  X
                
                
                  Jackson County
                  
                  
                  
                  X
                
                
                  Jefferson County
                  
                  
                  
                  X
                
                
                  Johnson County
                  
                  
                  
                  X
                
                
                  Knox County
                  
                  
                  
                  X
                
                
                  Lake County
                  
                  
                  
                  X
                
                
                  Lauderdale County
                  
                  
                  
                  X
                
                
                  Lawrence County
                  
                  
                  
                  X
                
                
                  Lewis County
                  
                  
                  
                  X
                
                
                  Lincoln County
                  
                  
                  
                  X
                
                
                  Loudon County
                  
                  
                  
                  X
                
                
                  McMinn County
                  
                  
                  
                  X
                
                
                  McNairy County
                  
                  
                  
                  X
                
                
                  Macon County
                  
                  
                  
                  X
                
                
                  Madison County
                  
                  
                  
                  X
                
                
                  Marion County
                  
                  
                  
                  X
                
                
                  Marshall County
                  
                  
                  
                  X
                
                
                  Maury County
                  
                  
                  
                  X
                
                
                  Meigs County
                  
                  
                  
                  X
                
                
                  Monroe County
                  
                  
                  
                  X
                
                
                  Montgomery County
                  
                  
                  
                  X
                
                
                  Moore County
                  
                  
                  
                  X
                
                
                  Morgan County
                  
                  
                  
                  X
                
                
                  Obion County
                  
                  
                  
                  X
                
                
                  Overton County
                  
                  
                  
                  X
                
                
                  Perry County
                  
                  
                  
                  X
                
                
                  Pickett County
                  
                  
                  
                  X
                
                
                  Polk County
                  
                  
                  
                  X
                
                
                  Putnam County
                  
                  
                  
                  X
                
                
                  Rhea County
                  
                  
                  
                  X
                
                
                  Roane County
                  
                  
                  
                  X
                
                
                  Robertson County
                  
                  
                  
                  X
                
                
                  Rutherford County
                  
                  
                  
                  X
                
                
                  Scott County
                  
                  
                  
                  X
                
                
                  Sequatchie County
                  
                  
                  
                  X
                
                
                  Sevier County
                  
                  
                  
                  X
                
                
                  Shelby County
                  
                  
                  
                  X
                
                
                  Smith County
                  
                  
                  
                  X
                
                
                  Stewart County
                  
                  
                  
                  X
                
                
                  Sullivan County
                  
                  
                  
                  X
                
                
                  Sumner County
                  
                  
                  
                  X
                
                
                  Tipton County
                  
                  
                  
                  X
                
                
                  Trousdale County
                  
                  
                  
                  X
                
                
                  Unicoi County
                  
                  
                  
                  X
                
                
                  Union County
                  
                  
                  
                  X
                
                
                  Van Buren County
                  
                  
                  
                  X
                
                
                  Warren County
                  
                  
                  
                  X
                
                
                  Washington County
                  
                  
                  
                  X
                
                
                  Wayne County
                  
                  
                  
                  X
                
                
                  Weakley County
                  
                  
                  
                  X
                
                
                  White County
                  
                  
                  
                  X
                
                
                  Williamson County
                  
                  
                  
                  X
                
                
                  Wilson County
                  
                  
                  
                  X
                
              
              
              
                Tennessee—2010 Sulfur Dioxide NAAQS
                [Primary]
                
                  Designated area
                  Designation
                  Date 1
                  
                  Type
                
                
                  Sullivan County, TN 2
                  
                  10/4/13
                  Nonattainment.
                
                
                  Sullivan County (part)
                
                
                  That portion of Sullivan County encompassing a circle having its center at the B-253 power house coordinates 36.5186 N; 82.5350 W and having a 3-kilometer radius
                
                
                  Sumner County, TN 2
                  
                  9/12/16
                  Unclassifiable.
                
                
                  Sumner County
                
                
                  Rest of State: 3
                  
                
                
                  Anderson County
                  
                  Attainment/Unclassifiable.
                
                
                  Bedford County
                  
                  Attainment/Unclassifiable.
                
                
                  Benton County
                  
                  Attainment/Unclassifiable.
                
                
                  Bledsoe County
                  
                  Attainment/Unclassifiable.
                
                
                  Blount County
                  
                  Attainment/Unclassifiable.
                
                
                  Bradley County
                  
                  Attainment/Unclassifiable.
                
                
                  Campbell County
                  
                  Attainment/Unclassifiable.
                
                
                  Cannon County
                  
                  Attainment/Unclassifiable.
                
                
                  Carroll County
                  
                  Attainment/Unclassifiable.
                
                
                  Carter County
                  
                  Attainment/Unclassifiable.
                
                
                  Cheatham County
                  
                  Attainment/Unclassifiable.
                
                
                  Chester County
                  
                  Attainment/Unclassifiable.
                
                
                  Claiborne County
                  
                  Attainment/Unclassifiable.
                
                
                  Clay County
                  
                  Attainment/Unclassifiable.
                
                
                  Cocke County
                  
                  Attainment/Unclassifiable.
                
                
                  Coffee County
                  
                  Attainment/Unclassifiable.
                
                
                  Crockett County
                  
                  Attainment/Unclassifiable.
                
                
                  Cumberland County
                  
                  Attainment/Unclassifiable.
                
                
                  Davidson County
                  
                  Attainment/Unclassifiable.
                
                
                  Decatur County
                  
                  Attainment/Unclassifiable.
                
                
                  DeKalb County
                  
                  Attainment/Unclassifiable.
                
                
                  Dickson County
                  
                  Attainment/Unclassifiable.
                
                
                  Dyer County
                  
                  Attainment/Unclassifiable.
                
                
                  Fayette County
                  
                  Attainment/Unclassifiable.
                
                
                  Fentress County
                  
                  Attainment/Unclassifiable.
                
                
                  Franklin County
                  
                  Attainment/Unclassifiable.
                
                
                  Gibson County
                  
                  Attainment/Unclassifiable.
                
                
                  Giles County
                  
                  Attainment/Unclassifiable.
                
                
                  Grainger County
                  
                  Attainment/Unclassifiable.
                
                
                  Greene County
                  
                  Attainment/Unclassifiable.
                
                
                  Grundy County
                  
                  Attainment/Unclassifiable.
                
                
                  Hamblen County
                  
                  Attainment/Unclassifiable.
                
                
                  Hamilton County
                  
                  Attainment/Unclassifiable.
                
                
                  Hancock County
                  
                  Attainment/Unclassifiable.
                
                
                  Hardeman County
                  
                  Attainment/Unclassifiable.
                
                
                  Hardin County
                  
                  Attainment/Unclassifiable.
                
                
                  Hawkins County
                  
                  Attainment/Unclassifiable.
                
                
                  Haywood County
                  
                  Attainment/Unclassifiable.
                
                
                  Henderson County
                  
                  Attainment/Unclassifiable.
                
                
                  Henry County
                  
                  Attainment/Unclassifiable.
                
                
                  Hickman County
                  
                  Attainment/Unclassifiable.
                
                
                  Houston County
                  
                  Attainment/Unclassifiable.
                
                
                  Humphreys County
                  
                  Attainment/Unclassifiable.
                
                
                  Jackson County
                  
                  Attainment/Unclassifiable.
                
                
                  Jefferson County
                  
                  Attainment/Unclassifiable.
                
                
                  Johnson County
                  
                  Attainment/Unclassifiable.
                
                
                  Knox County
                  
                  Attainment/Unclassifiable.
                
                
                  Lake County
                  
                  Attainment/Unclassifiable.
                
                
                  Lauderdale County
                  
                  Attainment/Unclassifiable.
                
                
                  Lawrence County
                  
                  Attainment/Unclassifiable.
                
                
                  Lewis County
                  
                  Attainment/Unclassifiable.
                
                
                  Lincoln County
                  
                  Attainment/Unclassifiable.
                
                
                  Loudon County
                  
                  Attainment/Unclassifiable.
                
                
                  Macon County
                  
                  Attainment/Unclassifiable.
                
                
                  Madison County
                  
                  Attainment/Unclassifiable.
                
                
                  Marion County
                  
                  Attainment/Unclassifiable.
                
                
                  Marshall County
                  
                  Attainment/Unclassifiable.
                
                
                  Maury County
                  
                  Attainment/Unclassifiable.
                
                
                  McMinn County
                  
                  Attainment/Unclassifiable.
                
                
                  McNairy County
                  
                  Attainment/Unclassifiable.
                
                
                  Meigs County
                  
                  Attainment/Unclassifiable.
                
                
                  
                  Monroe County
                  
                  Attainment/Unclassifiable.
                
                
                  Montgomery County
                  
                  Attainment/Unclassifiable.
                
                
                  Moore County
                  
                  Attainment/Unclassifiable.
                
                
                  Morgan County
                  
                  Attainment/Unclassifiable.
                
                
                  Obion County
                  
                  Attainment/Unclassifiable.
                
                
                  Overton County
                  
                  Attainment/Unclassifiable.
                
                
                  Perry County
                  
                  Attainment/Unclassifiable.
                
                
                  Pickett County
                  
                  Attainment/Unclassifiable.
                
                
                  Polk County
                  
                  Attainment/Unclassifiable.
                
                
                  Putnam County
                  
                  Attainment/Unclassifiable.
                
                
                  Rhea County
                  
                  Attainment/Unclassifiable.
                
                
                  Roane County
                  
                  Attainment/Unclassifiable.
                
                
                  Robertson County
                  
                  Attainment/Unclassifiable.
                
                
                  Rutherford County
                  
                  Attainment/Unclassifiable.
                
                
                  Scott County
                  
                  Attainment/Unclassifiable.
                
                
                  Sequatchie County
                  
                  Attainment/Unclassifiable.
                
                
                  Sevier County
                  
                  Attainment/Unclassifiable.
                
                
                  Shelby County
                  
                  Attainment/Unclassifiable.
                
                
                  Smith County
                  
                  Attainment/Unclassifiable.
                
                
                  Stewart County
                  
                  Attainment/Unclassifiable.
                
                
                  Sullivan County (part) (remainder)
                  
                  Attainment/Unclassifiable.
                
                
                  Tipton County
                  
                  Attainment/Unclassifiable.
                
                
                  Trousdale County
                  
                  Attainment/Unclassifiable.
                
                
                  Unicoi County
                  
                  Attainment/Unclassifiable.
                
                
                  Union County
                  
                  Attainment/Unclassifiable.
                
                
                  Van Buren County
                  
                  Attainment/Unclassifiable.
                
                
                  Warren County
                  
                  Attainment/Unclassifiable.
                
                
                  Washington County
                  
                  Attainment/Unclassifiable.
                
                
                  Wayne County
                  
                  Attainment/Unclassifiable.
                
                
                  Weakley County
                  
                  Attainment/Unclassifiable.
                
                
                  White County
                  
                  Attainment/Unclassifiable.
                
                
                  Williamson County
                  
                  Attainment/Unclassifiable.
                
                
                  Wilson County
                  
                  Attainment/Unclassifiable.
                
                
                  1 This date is April 9, 2018, unless otherwise noted.
                
                  2 Excludes Indian country located in each area, if any, unless otherwise specified.
                
                  3 Includes any Indian country in each county or area, unless otherwise specified. EPA is not determining the boundaries of any area of Indian country in this table, including any area of Indian country located in the larger designation area. The inclusion of any Indian country in the designation area is not a determination that the state has regulatory authority under the Clean Air Act for such Indian country.
              
              
                Tennessee—Carbon Monoxide
                
                  Designated Area
                  Designation
                  Date 1
                  
                  Type
                  Classification
                  Date 1
                  
                  Type
                
                
                  Statewide
                
                
                  Anderson County
                  
                  Unclassifiable/Attainment
                
                
                  Bedford County
                
                
                  Benton County
                
                
                  Bledsoe County
                
                
                  Blount County
                
                
                  Bradley County
                
                
                  Campbell County
                
                
                  Cannon County
                
                
                  Carroll County
                
                
                  Carter County
                
                
                  Cheatham County
                
                
                  Chester County
                
                
                  Claiborne County
                
                
                  Clay County
                
                
                  Cocke County
                
                
                  Coffee County
                
                
                  Crockett County
                
                
                  Cumberland County
                
                
                  Davidson County
                
                
                  De Kalb County
                
                
                  Decatur County
                
                
                  Dickson County
                
                
                  
                  Dyer County
                
                
                  Fayette County
                
                
                  Fentress County
                
                
                  Franklin County
                
                
                  Gibson County
                
                
                  Giles County
                
                
                  Grainger County
                
                
                  Greene County
                
                
                  Grundy County
                
                
                  Hamblen County
                
                
                  Hamilton County
                
                
                  Hancock County
                
                
                  Hardeman County
                
                
                  Hardin County
                
                
                  Hawkins County
                
                
                  Haywood County
                
                
                  Henderson County
                
                
                  Henry County
                
                
                  Hickman County
                
                
                  Houston County
                
                
                  Humphreys County
                
                
                  Jackson County
                
                
                  Jefferson County
                
                
                  Johnson County
                
                
                  Knox County
                
                
                  Lake County
                
                
                  Lauderdale County
                
                
                  Lawrence County
                
                
                  Lewis County
                
                
                  Lincoln County
                
                
                  Loudon County
                
                
                  Macon County
                
                
                  Madison County
                
                
                  Marion County
                
                
                  Marshall County
                
                
                  Maury County
                
                
                  McMinn County
                
                
                  McNairy County
                
                
                  Meigs County
                
                
                  Monroe County
                
                
                  Montgomery County
                
                
                  Moore County
                
                
                  Morgan County
                
                
                  Obion County
                
                
                  Overton County
                
                
                  Perry County
                
                
                  Pickett County
                
                
                  Polk County
                
                
                  Putnam County
                
                
                  Rhea County
                
                
                  Roane County
                
                
                  Robertson County
                
                
                  Rutherford County
                
                
                  Scott County
                
                
                  Sequatchie County
                
                
                  Sevier County
                
                
                  Shelby County
                  9/26/94
                
                
                  Smith County
                
                
                  Stewart County
                
                
                  Sullivan County
                
                
                  Sumner County
                
                
                  Tipton County
                
                
                  Trousdale County
                
                
                  Unicoi County
                
                
                  Union County
                
                
                  Van Buren County
                
                
                  Warren County
                
                
                  Washington County
                
                
                  Wayne County
                
                
                  Weakley County
                
                
                  
                  White County
                
                
                  Williamson County
                
                
                  Wilson County
                
                
                  1 This date is November 15, 1990, unless otherwise noted.
              
              
                Tennessee—Ozone (1-Hour Standard)2
                
                
                  Designated area
                  Designation
                  Date 1
                  
                  Type
                  Classification
                  Date 1
                  
                  Type
                
                
                  Jefferson County Area:
                
                
                  Jefferson County
                  11/15/90
                  Unclassifiable/Attainment
                  11/15/90
                
                
                  Statewide
                  
                  Unclassifiable/Attainment
                
                
                  Anderson County
                
                
                  Bedford County
                
                
                  Benton County
                
                
                  Bledsoe County
                
                
                  Blount County
                
                
                  Bradley County
                
                
                  Campbell County
                
                
                  Cannon County
                
                
                  Carroll County
                
                
                  Carter County
                
                
                  Cheatham County
                
                
                  Chester County
                
                
                  Claiborne County
                
                
                  Clay County
                
                
                  Cocke County
                
                
                  Coffee County
                
                
                  Crockett County
                
                
                  Cumberland County
                
                
                  DeKalb County
                
                
                  Decatur County
                
                
                  Dickson County
                
                
                  Davidson County
                
                
                  Dyer County
                
                
                  Fayette County
                
                
                  Fentress County
                
                
                  Franklin County
                
                
                  Gibson County
                
                
                  Giles County
                
                
                  Grainger County
                
                
                  Greene County
                
                
                  Grundy County
                
                
                  Hamblen County
                
                
                  Hamilton County
                
                
                  Hancock County
                
                
                  Hardeman County
                
                
                  Hardin County
                
                
                  Hawkins County
                
                
                  Haywood County
                
                
                  Henderson County
                
                
                  Henry County
                
                
                  Hickman County
                
                
                  Houston County
                
                
                  Humphreys County
                
                
                  Jackson County
                
                
                  Johnson County
                
                
                  Knox County
                
                
                  Lake County
                
                
                  Lauderdale County
                
                
                  Lawrence County
                
                
                  Lewis County
                
                
                  Lincoln County
                
                
                  Loudon County
                
                
                  Macon County
                
                
                  Madison County
                
                
                  Marion County
                
                
                  Marshall County
                
                
                  
                  Maury County
                
                
                  McMinn County
                
                
                  McNairy County
                
                
                  Meigs County
                
                
                  Monroe County
                
                
                  Montgomery County
                
                
                  Moore County
                
                
                  Morgan County
                
                
                  Obion County
                
                
                  Overton County
                
                
                  Perry County
                
                
                  Pickett County
                
                
                  Polk County
                
                
                  Putnam County
                
                
                  Rhea County
                
                
                  Roane County
                
                
                  Robertson County
                
                
                  Rutherford County
                
                
                  Scott County
                
                
                  Sequatchie County
                
                
                  Sevier County
                
                
                  Shelby County
                
                
                  Smith County
                
                
                  Stewart County
                
                
                  Sullivan County
                
                
                  Sumner County
                
                
                  Tipton County
                
                
                  Trousdale County
                
                
                  Unicoi County
                
                
                  Union County
                
                
                  Van Buren County
                
                
                  Warren County
                
                
                  Washington County
                
                
                  Wayne County
                
                
                  Weakley County
                
                
                  White County
                
                
                  Williamson County
                
                
                  Wilson County
                
                
                  1 This date is October 18, 2000, unless otherwise noted.
                
                  2 The 1-hour ozone standard is revoked effective June 15, 2005 for all areas in Tennessee except the Chattanooga, Johnson City-Kingsport-Bristol, and Nashville areas where it is revoked effective April 15, 2009.
              
              
                Tennessee—1997 Annual PM2.5 NAAQS
                [Primary and Secondary]
                
                  Designated area
                  Designation a
                  
                  Date 1
                  
                  Type
                  Classification
                  Date 2
                  
                  Type
                
                
                  Chattanooga, TN-GA-AL:
                
                
                  Hamilton County
                  11/4/2015
                  Attainment
                
                
                  Knoxville, TN
                  8/29/2017
                  Attainment
                
                
                  Anderson County
                  
                  Attainment
                
                
                  Blount County
                  
                  Attainment
                
                
                  Knox County
                  
                  Attainment
                
                
                  Loudon County
                  
                  Attainment
                
                
                  Roane County (part)
                  
                  Attainment
                
                
                  The area described by U.S. Census 2000 block group identifier 47-145-0307-2.
                
                
                  Rest of State:
                
                
                  Bedford County
                  
                  Unclassifiable/Attainment.
                
                
                  Benton County
                  
                  Unclassifiable/Attainment.
                
                
                  Bledsoe County
                  
                  Unclassifiable/Attainment.
                
                
                  Bradley County
                  
                  Unclassifiable/Attainment.
                
                
                  Campbell County
                  
                  Unclassifiable/Attainment.
                
                
                  Cannon County
                  
                  Unclassifiable/Attainment.
                
                
                  Carroll County
                  
                  Unclassifiable/Attainment.
                
                
                  Carter County
                  
                  Unclassifiable/Attainment.
                
                
                  Cheatham County
                  
                  Unclassifiable/Attainment.
                
                
                  Chester County
                  
                  Unclassifiable/Attainment.
                
                
                  
                  Claiborne County
                  
                  Unclassifiable/Attainment.
                
                
                  Clay County
                  
                  Unclassifiable/Attainment.
                
                
                  Cocke County
                  
                  Unclassifiable/Attainment.
                
                
                  Coffee County
                  
                  Unclassifiable/Attainment.
                
                
                  Crockett County
                  
                  Unclassifiable/Attainment.
                
                
                  Cumberland County
                  
                  Unclassifiable/Attainment.
                
                
                  Davidson County
                  
                  Unclassifiable/Attainment.
                
                
                  Decatur County
                  
                  Unclassifiable/Attainment.
                
                
                  DeKalb County
                  
                  Unclassifiable/Attainment.
                
                
                  Dickson County
                  
                  Unclassifiable/Attainment.
                
                
                  Dyer County
                  
                  Unclassifiable/Attainment.
                
                
                  Fayette County
                  
                  Unclassifiable/Attainment.
                
                
                  Fentress County
                  
                  Unclassifiable/Attainment.
                
                
                  Franklin County
                  
                  Unclassifiable/Attainment.
                
                
                  Gibson County
                  
                  Unclassifiable/Attainment.
                
                
                  Giles County
                  
                  Unclassifiable/Attainment.
                
                
                  Grainger County
                  
                  Unclassifiable/Attainment.
                
                
                  Greene County
                  
                  Unclassifiable/Attainment.
                
                
                  Grundy County
                  
                  Unclassifiable/Attainment.
                
                
                  Hamblen County
                  
                  Unclassifiable/Attainment.
                
                
                  Hancock County
                  
                  Unclassifiable/Attainment.
                
                
                  Hardeman County
                  
                  Unclassifiable/Attainment.
                
                
                  Hardin County
                  
                  Unclassifiable/Attainment.
                
                
                  Hawkins County
                  
                  Unclassifiable/Attainment.
                
                
                  Haywood County
                  
                  Unclassifiable/Attainment.
                
                
                  Henderson County
                  
                  Unclassifiable/Attainment.
                
                
                  Henry County
                  
                  Unclassifiable/Attainment.
                
                
                  Hickman County
                  
                  Unclassifiable/Attainment.
                
                
                  Houston County
                  
                  Unclassifiable/Attainment.
                
                
                  Humphreys County
                  
                  Unclassifiable/Attainment.
                
                
                  Jackson County
                  
                  Unclassifiable/Attainment.
                
                
                  Jefferson County
                  
                  Unclassifiable/Attainment.
                
                
                  Johnson County
                  
                  Unclassifiable/Attainment.
                
                
                  Lake County
                  
                  Unclassifiable/Attainment.
                
                
                  Lauderdale County
                  
                  Unclassifiable/Attainment.
                
                
                  Lawrence County
                  
                  Unclassifiable/Attainment.
                
                
                  Lewis County
                  
                  Unclassifiable/Attainment.
                
                
                  Lincoln County
                  
                  Unclassifiable/Attainment.
                
                
                  McMinn County
                  
                  Unclassifiable/Attainment.
                
                
                  McNairy County
                  
                  Unclassifiable/Attainment.
                
                
                  Macon County
                  
                  Unclassifiable/Attainment.
                
                
                  Madison County
                  
                  Unclassifiable/Attainment.
                
                
                  Marion County
                  
                  Unclassifiable/Attainment.
                
                
                  Marshall County
                  
                  Unclassifiable/Attainment.
                
                
                  Maury County
                  
                  Unclassifiable/Attainment.
                
                
                  Meigs County
                  
                  Unclassifiable/Attainment.
                
                
                  Monroe County
                  
                  Unclassifiable/Attainment.
                
                
                  Montgomery County
                  
                  Unclassifiable/Attainment.
                
                
                  Moore County
                  
                  Unclassifiable/Attainment.
                
                
                  Morgan County
                  
                  Unclassifiable/Attainment.
                
                
                  Obion County
                  
                  Unclassifiable/Attainment.
                
                
                  Overton County
                  
                  Unclassifiable/Attainment.
                
                
                  Perry County
                  
                  Unclassifiable/Attainment.
                
                
                  Pickett County
                  
                  Unclassifiable/Attainment.
                
                
                  Polk County
                  
                  Unclassifiable/Attainment.
                
                
                  Putnam County
                  
                  Unclassifiable/Attainment.
                
                
                  Rhea County
                  
                  Unclassifiable/Attainment.
                
                
                  Roane County (remainder)
                  
                  Unclassifiable/Attainment.
                
                
                  Robertson County
                  
                  Unclassifiable/Attainment.
                
                
                  Rutherford County
                  
                  Unclassifiable/Attainment.
                
                
                  Scott County
                  
                  Unclassifiable/Attainment.
                
                
                  Sequatchie County
                  
                  Unclassifiable/Attainment.
                
                
                  Sevier County
                  
                  Unclassifiable/Attainment.
                
                
                  Shelby County
                  
                  Unclassifiable/Attainment.
                
                
                  Smith County
                  
                  Unclassifiable/Attainment.
                
                
                  Stewart County
                  
                  Unclassifiable/Attainment.
                
                
                  Sullivan County
                  
                  Unclassifiable/Attainment.
                
                
                  Sumner County
                  
                  Unclassifiable/Attainment.
                
                
                  Tipton County
                  
                  Unclassifiable/Attainment.
                
                
                  
                  Trousdale County
                  
                  Unclassifiable/Attainment.
                
                
                  Unicoi County
                  
                  Unclassifiable/Attainment.
                
                
                  Union County
                  
                  Unclassifiable/Attainment.
                
                
                  Van Buren County
                  
                  Unclassifiable/Attainment.
                
                
                  Warren County
                  
                  Unclassifiable/Attainment.
                
                
                  Washington County
                  
                  Unclassifiable/Attainment.
                
                
                  Wayne County
                  
                  Unclassifiable/Attainment.
                
                
                  Weakley County
                  
                  Unclassifiable/Attainment.
                
                
                  White County
                  
                  Unclassifiable/Attainment.
                
                
                  Williamson County
                  
                  Unclassifiable/Attainment.
                
                
                  Wilson County
                  
                  Unclassifiable/Attainment.
                
                
                  a Includes Indian Country located in each county or area, except as otherwise specified.
                
                  1 This date is 90 days after January 5, 2005, unless otherwise noted.
                
                  2 This date is July 2, 2014, unless otherwise noted.
              
              
                Tennessee—2012 Annual PM2.5 NAAQS
                [Primary]
                
                  Designated area 1
                  
                  Designation
                  Date 2
                  
                  Type
                  Classification
                  Date 2
                  
                  Type
                
                
                  Statewide:
                
                
                  Anderson County
                  
                  Unclassifiable/Attainment
                
                
                  Bedford County
                  
                  Unclassifiable/Attainment
                
                
                  Benton County
                  
                  Unclassifiable/Attainment
                
                
                  Bledsoe County
                  
                  Unclassifiable/Attainment
                
                
                  Blount County
                  
                  Unclassifiable/Attainment
                
                
                  Bradley County
                  
                  Unclassifiable/Attainment
                
                
                  Campbell County
                  
                  Unclassifiable/Attainment
                
                
                  Cannon County
                  
                  Unclassifiable/Attainment
                
                
                  Carroll County
                  
                  Unclassifiable/Attainment
                
                
                  Carter County
                  
                  Unclassifiable/Attainment
                
                
                  Cheatham County
                  
                  Unclassifiable/Attainment
                
                
                  Chester County
                  
                  Unclassifiable/Attainment
                
                
                  Claiborne County
                  
                  Unclassifiable/Attainment
                
                
                  Clay County
                  
                  Unclassifiable/Attainment
                
                
                  Cocke County
                  
                  Unclassifiable/Attainment
                
                
                  Coffee County
                  
                  Unclassifiable/Attainment
                
                
                  Crockett County
                  
                  Unclassifiable/Attainment
                
                
                  Cumberland County
                  
                  Unclassifiable/Attainment
                
                
                  Davidson County
                  
                  Unclassifiable/Attainment
                
                
                  Decatur County
                  
                  Unclassifiable/Attainment
                
                
                  DeKalb County
                  
                  Unclassifiable/Attainment
                
                
                  Dickson County
                  
                  Unclassifiable/Attainment
                
                
                  Dyer County
                  
                  Unclassifiable/Attainment
                
                
                  Fayette County
                  
                  Unclassifiable/Attainment
                
                
                  Fentress County
                  
                  Unclassifiable/Attainment
                
                
                  Franklin County
                  
                  Unclassifiable/Attainment
                
                
                  Gibson County
                  
                  Unclassifiable/Attainment
                
                
                  Giles County
                  
                  Unclassifiable/Attainment
                
                
                  Grainger County
                  
                  Unclassifiable/Attainment
                
                
                  Greene County
                  
                  Unclassifiable/Attainment
                
                
                  Grundy County
                  
                  Unclassifiable/Attainment
                
                
                  Hamblen County
                  
                  Unclassifiable/Attainment
                
                
                  Hamilton County
                  4/15/15
                  Unclassifiable/Attainment
                
                
                  Hancock County
                  
                  Unclassifiable/Attainment
                
                
                  Hardeman County
                  
                  Unclassifiable/Attainment
                
                
                  Hardin County
                  
                  Unclassifiable/Attainment
                
                
                  Hawkins County
                  
                  Unclassifiable/Attainment
                
                
                  Haywood County
                  
                  Unclassifiable/Attainment
                
                
                  Henderson County
                  
                  Unclassifiable/Attainment
                
                
                  Henry County
                  
                  Unclassifiable/Attainment
                
                
                  Hickman County
                  
                  Unclassifiable/Attainment
                
                
                  Houston County
                  
                  Unclassifiable/Attainment
                
                
                  Humphreys County
                  
                  Unclassifiable/Attainment
                
                
                  Jackson County
                  
                  Unclassifiable/Attainment
                
                
                  Jefferson County
                  
                  Unclassifiable/Attainment
                
                
                  Johnson County
                  
                  Unclassifiable/Attainment
                
                
                  
                  Knox County
                  
                  Unclassifiable/Attainment
                
                
                  Lake County
                  
                  Unclassifiable/Attainment
                
                
                  Lauderdale County
                  
                  Unclassifiable/Attainment
                
                
                  Lawrence County
                  
                  Unclassifiable/Attainment
                
                
                  Lewis County
                  
                  Unclassifiable/Attainment
                
                
                  Lincoln County
                  
                  Unclassifiable/Attainment
                
                
                  Loudon County
                  
                  Unclassifiable/Attainment
                
                
                  McMinn County
                  
                  Unclassifiable/Attainment
                
                
                  McNairy County
                  
                  Unclassifiable/Attainment
                
                
                  Macon County
                  
                  Unclassifiable/Attainment
                
                
                  Madison County
                  
                  Unclassifiable/Attainment
                
                
                  Marion County
                  4/15/15
                  Unclassifiable/Attainment
                
                
                  Marshall County
                  
                  Unclassifiable/Attainment
                
                
                  Maury County
                  
                  Unclassifiable/Attainment
                
                
                  Meigs County
                  
                  Unclassifiable/Attainment
                
                
                  Monroe County
                  
                  Unclassifiable/Attainment
                
                
                  Montgomery County
                  
                  Unclassifiable/Attainment
                
                
                  Moore County
                  
                  Unclassifiable/Attainment
                
                
                  Morgan County
                  
                  Unclassifiable/Attainment
                
                
                  Obion County
                  
                  Unclassifiable/Attainment
                
                
                  Overton County
                  
                  Unclassifiable/Attainment
                
                
                  Perry County
                  
                  Unclassifiable/Attainment
                
                
                  Pickett County
                  
                  Unclassifiable/Attainment
                
                
                  Polk County
                  
                  Unclassifiable/Attainment
                
                
                  Putnam County
                  
                  Unclassifiable/Attainment
                
                
                  Rhea County
                  
                  Unclassifiable/Attainment
                
                
                  Roane County
                  
                  Unclassifiable/Attainment
                
                
                  Robertson County
                  
                  Unclassifiable/Attainment
                
                
                  Rutherford County
                  
                  Unclassifiable/Attainment
                
                
                  Scott County
                  
                  Unclassifiable/Attainment
                
                
                  Sequatchie County
                  4/15/15
                  Unclassifiable/Attainment
                
                
                  Sevier County
                  
                  Unclassifiable/Attainment
                
                
                  Shelby County
                  
                  Unclassifiable/Attainment
                
                
                  Smith County
                  
                  Unclassifiable/Attainment
                
                
                  Stewart County
                  
                  Unclassifiable/Attainment
                
                
                  Sullivan County
                  
                  Unclassifiable/Attainment
                
                
                  Sumner County
                  
                  Unclassifiable/Attainment
                
                
                  Tipton County
                  
                  Unclassifiable/Attainment
                
                
                  Trousdale County
                  
                  Unclassifiable/Attainment
                
                
                  Unicoi County
                  
                  Unclassifiable/Attainment
                
                
                  Union County
                  
                  Unclassifiable/Attainment
                
                
                  Van Buren County
                  
                  Unclassifiable/Attainment
                
                
                  Warren County
                  
                  Unclassifiable/Attainment
                
                
                  Washington County
                  
                  Unclassifiable/Attainment
                
                
                  Wayne County
                  
                  Unclassifiable/Attainment
                
                
                  Weakley County
                  
                  Unclassifiable/Attainment
                
                
                  White County
                  
                  Unclassifiable/Attainment
                
                
                  Williamson County
                  
                  Unclassifiable/Attainment
                
                
                  Wilson County
                  
                  Unclassifiable/Attainment
                
                
                  1 Includes areas of Indian country located in each county or area, if any, except as otherwise specified.
                
                  2 This date is June 19, 2017, unless otherwise noted.
              
              
                Tennessee—1997 24-Hour PM2.5 NAAQS
                [Primary and Secondary]
                
                  Designated area
                  Designation a
                  
                  Date 1
                  
                  Type
                  Classification
                  Date
                  Type
                
                
                  Statewide:
                
                
                  Anderson County
                  
                  Unclassifiable/Attainment.
                
                
                  Bedford County
                  
                  Unclassifiable/Attainment.
                
                
                  Benton County
                  
                  Unclassifiable/Attainment.
                
                
                  Bledsoe County
                  
                  Unclassifiable/Attainment.
                
                
                  Blount County
                  
                  Unclassifiable/Attainment.
                
                
                  Bradley County
                  
                  Unclassifiable/Attainment.
                
                
                  Campbell County
                  
                  Unclassifiable/Attainment.
                
                
                  Cannon County
                  
                  Unclassifiable/Attainment.
                
                
                  
                  Carroll County
                  
                  Unclassifiable/Attainment.
                
                
                  Carter County
                  
                  Unclassifiable/Attainment.
                
                
                  Cheatham County
                  
                  Unclassifiable/Attainment.
                
                
                  Chester County
                  
                  Unclassifiable/Attainment.
                
                
                  Claiborne County
                  
                  Unclassifiable/Attainment.
                
                
                  Clay County
                  
                  Unclassifiable/Attainment.
                
                
                  Cocke County
                  
                  Unclassifiable/Attainment.
                
                
                  Coffee County
                  
                  Unclassifiable/Attainment.
                
                
                  Crockett County
                  
                  Unclassifiable/Attainment.
                
                
                  Cumberland County
                  
                  Unclassifiable/Attainment.
                
                
                  Davidson County
                  
                  Unclassifiable/Attainment.
                
                
                  Decatur County
                  
                  Unclassifiable/Attainment.
                
                
                  DeKalb County
                  
                  Unclassifiable/Attainment.
                
                
                  Dickson County
                  
                  Unclassifiable/Attainment.
                
                
                  Dyer County
                  
                  Unclassifiable/Attainment.
                
                
                  Fayette County
                  
                  Unclassifiable/Attainment.
                
                
                  Fentress County
                  
                  Unclassifiable/Attainment.
                
                
                  Franklin County
                  
                  Unclassifiable/Attainment.
                
                
                  Gibson County
                  
                  Unclassifiable/Attainment.
                
                
                  Giles County
                  
                  Unclassifiable/Attainment.
                
                
                  Grainger County
                  
                  Unclassifiable/Attainment.
                
                
                  Greene County
                  
                  Unclassifiable/Attainment.
                
                
                  Grundy County
                  
                  Unclassifiable/Attainment.
                
                
                  Hamblen County
                  
                  Unclassifiable/Attainment.
                
                
                  Hamilton County
                  
                  Unclassifiable/Attainment.
                
                
                  Hancock County
                  
                  Unclassifiable/Attainment.
                
                
                  Hardeman County
                  
                  Unclassifiable/Attainment.
                
                
                  Hardin County
                  
                  Unclassifiable/Attainment.
                
                
                  Hawkins County
                  
                  Unclassifiable/Attainment.
                
                
                  Haywood County
                  
                  Unclassifiable/Attainment.
                
                
                  Henderson County
                  
                  Unclassifiable/Attainment.
                
                
                  Henry County
                  
                  Unclassifiable/Attainment.
                
                
                  Hickman County
                  
                  Unclassifiable/Attainment.
                
                
                  Houston County
                  
                  Unclassifiable/Attainment.
                
                
                  Humphreys County
                  
                  Unclassifiable/Attainment.
                
                
                  Jackson County
                  
                  Unclassifiable/Attainment.
                
                
                  Jefferson County
                  
                  Unclassifiable/Attainment.
                
                
                  Johnson County
                  
                  Unclassifiable/Attainment.
                
                
                  Knox County
                  
                  Unclassifiable/Attainment.
                
                
                  Lake County
                  
                  Unclassifiable/Attainment.
                
                
                  Lauderdale County
                  
                  Unclassifiable/Attainment.
                
                
                  Lawrence County
                  
                  Unclassifiable/Attainment.
                
                
                  Lewis County
                  
                  Unclassifiable/Attainment.
                
                
                  Lincoln County
                  
                  Unclassifiable/Attainment.
                
                
                  Loudon County
                  
                  Unclassifiable/Attainment.
                
                
                  McMinn County
                  
                  Unclassifiable/Attainment.
                
                
                  McNairy County
                  
                  Unclassifiable/Attainment.
                
                
                  Macon County
                  
                  Unclassifiable/Attainment.
                
                
                  Madison County
                  
                  Unclassifiable/Attainment.
                
                
                  Marion County
                  
                  Unclassifiable/Attainment.
                
                
                  Marshall County
                  
                  Unclassifiable/Attainment.
                
                
                  Maury County
                  
                  Unclassifiable/Attainment.
                
                
                  Meigs County
                  
                  Unclassifiable/Attainment.
                
                
                  Monroe County
                  
                  Unclassifiable/Attainment.
                
                
                  Montgomery County
                  
                  Unclassifiable/Attainment.
                
                
                  Moore County
                  
                  Unclassifiable/Attainment.
                
                
                  Morgan County
                  
                  Unclassifiable/Attainment.
                
                
                  Obion County
                  
                  Unclassifiable/Attainment.
                
                
                  Overton County
                  
                  Unclassifiable/Attainment.
                
                
                  Perry County
                  
                  Unclassifiable/Attainment.
                
                
                  Pickett County
                  
                  Unclassifiable/Attainment.
                
                
                  Polk County
                  
                  Unclassifiable/Attainment.
                
                
                  Putnam County
                  
                  Unclassifiable/Attainment.
                
                
                  Rhea County
                  
                  Unclassifiable/Attainment.
                
                
                  Roane County
                  
                  Unclassifiable/Attainment.
                
                
                  The area described by U.S. Census 2000 block group identifier 47-145-0307-2.
                
                
                  Robertson County
                  
                  Unclassifiable/Attainment.
                
                
                  
                  Rutherford County
                  
                  Unclassifiable/Attainment.
                
                
                  Scott County
                  
                  Unclassifiable/Attainment.
                
                
                  Sequatchie County
                  
                  Unclassifiable/Attainment.
                
                
                  Sevier County
                  
                  Unclassifiable/Attainment.
                
                
                  Shelby County
                  
                  Unclassifiable/Attainment.
                
                
                  Smith County
                  
                  Unclassifiable/Attainment.
                
                
                  Stewart County
                  
                  Unclassifiable/Attainment.
                
                
                  Sullivan County
                  
                  Unclassifiable/Attainment.
                
                
                  Sumner County
                  
                  Unclassifiable/Attainment.
                
                
                  Tipton County
                  
                  Unclassifiable/Attainment.
                
                
                  Trousdale County
                  
                  Unclassifiable/Attainment.
                
                
                  Unicoi County
                  
                  Unclassifiable/Attainment.
                
                
                  Union County
                  
                  Unclassifiable/Attainment.
                
                
                  Van Buren County
                  
                  Unclassifiable/Attainment.
                
                
                  Warren County
                  
                  Unclassifiable/Attainment.
                
                
                  Washington County
                  
                  Unclassifiable/Attainment.
                
                
                  Wayne County
                  
                  Unclassifiable/Attainment.
                
                
                  Weakley County
                  
                  Unclassifiable/Attainment.
                
                
                  White County
                  
                  Unclassifiable/Attainment.
                
                
                  Williamson County
                  
                  Unclassifiable/Attainment.
                
                
                  Wilson County
                  
                  Unclassifiable/Attainment.
                
                
                  a Includes Indian Country located in each county or area, except as otherwise specified.
                
                  1 This date is 90 days after January 5, 2005, unless otherwise noted.
              
              
                Tennessee—2006 24-Hour PM2.5 NAAQS
                [Primary and Secondary]
                
                  Designated area
                  Designation a
                  
                  Date 1
                  
                  Type
                  Classification
                  Date 2
                  
                  Type
                
                
                  Knoxville-Sevierville-La Follette, TN:
                  8/28/2017
                  Attainment
                
                
                  Anderson County
                  
                  Attainment
                
                
                  Blount County
                  
                  Attainment
                
                
                  Knox County
                  
                  Attainment
                
                
                  Loudon County
                  
                  Attainment
                
                
                  Roane County (part)
                  
                  Attainment
                
                
                  The area described by U.S. Census 2000 block group identifier 47-145-0307-2.
                  
                  
                
                
                  Rest of State:
                
                
                  Bedford County
                  
                  Unclassifiable/Attainment.
                
                
                  Benton County
                  
                  Unclassifiable/Attainment.
                
                
                  Bledsoe County
                  
                  Unclassifiable/Attainment.
                
                
                  Bradley County
                  
                  Unclassifiable/Attainment.
                
                
                  Campbell County
                  
                  Unclassifiable/Attainment.
                
                
                  Cannon County
                  
                  Unclassifiable/Attainment.
                
                
                  Carroll County
                  
                  Unclassifiable/Attainment.
                
                
                  Carter County
                  
                  Unclassifiable/Attainment.
                
                
                  Cheatham County
                  
                  Unclassifiable/Attainment.
                
                
                  Chester County
                  
                  Unclassifiable/Attainment.
                
                
                  Claiborne County
                  
                  Unclassifiable/Attainment.
                
                
                  Clay County
                  
                  Unclassifiable/Attainment.
                
                
                  Cocke County
                  
                  Unclassifiable/Attainment.
                
                
                  Coffee County
                  
                  Unclassifiable/Attainment.
                
                
                  Crockett County
                  
                  Unclassifiable/Attainment.
                
                
                  Cumberland County
                  
                  Unclassifiable/Attainment.
                
                
                  Davidson County
                  
                  Unclassifiable/Attainment.
                
                
                  Decatur County
                  
                  Unclassifiable/Attainment.
                
                
                  DeKalb County
                  
                  Unclassifiable/Attainment.
                
                
                  Dickson County
                  
                  Unclassifiable/Attainment.
                
                
                  Dyer County
                  
                  Unclassifiable/Attainment.
                
                
                  Fayette County
                  
                  Unclassifiable/Attainment.
                
                
                  Fentress County
                  
                  Unclassifiable/Attainment.
                
                
                  Franklin County
                  
                  Unclassifiable/Attainment.
                
                
                  Gibson County
                  
                  Unclassifiable/Attainment.
                
                
                  Giles County
                  
                  Unclassifiable/Attainment.
                
                
                  Grainger County
                  
                  Unclassifiable/Attainment.
                
                
                  
                  Greene County
                  
                  Unclassifiable/Attainment.
                
                
                  Grundy County
                  
                  Unclassifiable/Attainment.
                
                
                  Hamblen County
                  
                  Unclassifiable/Attainment.
                
                
                  Hamilton County
                  
                  Unclassifiable/Attainment.
                
                
                  Hancock County
                  
                  Unclassifiable/Attainment.
                
                
                  Hardeman County
                  
                  Unclassifiable/Attainment.
                
                
                  Hardin County
                  
                  Unclassifiable/Attainment.
                
                
                  Hawkins County
                  
                  Unclassifiable/Attainment.
                
                
                  Haywood County
                  
                  Unclassifiable/Attainment.
                
                
                  Henderson County
                  
                  Unclassifiable/Attainment.
                
                
                  Henry County
                  
                  Unclassifiable/Attainment.
                
                
                  Hickman County
                  
                  Unclassifiable/Attainment.
                
                
                  Houston County
                  
                  Unclassifiable/Attainment.
                
                
                  Humphreys County
                  
                  Unclassifiable/Attainment.
                
                
                  Jackson County
                  
                  Unclassifiable/Attainment.
                
                
                  Jefferson County
                  
                  Unclassifiable/Attainment.
                
                
                  Johnson County
                  
                  Unclassifiable/Attainment.
                
                
                  Lake County
                  
                  Unclassifiable/Attainment.
                
                
                  Lauderdale County
                  
                  Unclassifiable/Attainment.
                
                
                  Lawrence County
                  
                  Unclassifiable/Attainment.
                
                
                  Lewis County
                  
                  Unclassifiable/Attainment.
                
                
                  Lincoln County
                  
                  Unclassifiable/Attainment.
                
                
                  McMinn County
                  
                  Unclassifiable/Attainment.
                
                
                  McNairy County
                  
                  Unclassifiable/Attainment.
                
                
                  Macon County
                  
                  Unclassifiable/Attainment.
                
                
                  Madison County
                  
                  Unclassifiable/Attainment.
                
                
                  Marion County
                  
                  Unclassifiable/Attainment.
                
                
                  Marshall County
                  
                  Unclassifiable/Attainment.
                
                
                  Maury County
                  
                  Unclassifiable/Attainment.
                
                
                  Meigs County
                  
                  Unclassifiable/Attainment.
                
                
                  Monroe County
                  
                  Unclassifiable/Attainment.
                
                
                  Montgomery County
                  
                  Unclassifiable/Attainment.
                
                
                  Moore County
                  
                  Unclassifiable/Attainment.
                
                
                  Morgan County
                  
                  Unclassifiable/Attainment.
                
                
                  Obion County
                  
                  Unclassifiable/Attainment.
                
                
                  Overton County
                  
                  Unclassifiable/Attainment.
                
                
                  Perry County
                  
                  Unclassifiable/Attainment.
                
                
                  Pickett County
                  
                  Unclassifiable/Attainment.
                
                
                  Polk County
                  
                  Unclassifiable/Attainment.
                
                
                  Putnam County
                  
                  Unclassifiable/Attainment.
                
                
                  Rhea County
                  
                  Unclassifiable/Attainment.
                
                
                  Roane County (remainder)
                  
                  Unclassifiable/Attainment.
                
                
                  Robertson County
                  
                  Unclassifiable/Attainment.
                
                
                  Rutherford County
                  
                  Unclassifiable/Attainment.
                
                
                  Scott County.
                  
                  Unclassifiable/Attainment.
                
                
                  Sequatchie County
                  
                  Unclassifiable/Attainment.
                
                
                  Sevier County
                  
                  Unclassifiable/Attainment.
                
                
                  Shelby County
                  
                  Unclassifiable/Attainment.
                
                
                  Smith County
                  
                  Unclassifiable/Attainment.
                
                
                  Stewart County
                  
                  Unclassifiable/Attainment.
                
                
                  Sullivan County
                  
                  Unclassifiable/Attainment.
                
                
                  Sumner County
                  
                  Unclassifiable/Attainment.
                
                
                  Tipton County
                  
                  Unclassifiable/Attainment.
                
                
                  Trousdale County
                  
                  Unclassifiable/Attainment.
                
                
                  Unicoi County
                  
                  Unclassifiable/Attainment.
                
                
                  Union County
                  
                  Unclassifiable/Attainment.
                
                
                  Van Buren County
                  
                  Unclassifiable/Attainment.
                
                
                  Warren County
                  
                  Unclassifiable/Attainment.
                
                
                  Washington County
                  
                  Unclassifiable/Attainment.
                
                
                  Wayne County
                  
                  Unclassifiable/Attainment.
                
                
                  Weakley County
                  
                  Unclassifiable/Attainment.
                
                
                  White County
                  
                  Unclassifiable/Attainment.
                
                
                  Williamson County
                  
                  Unclassifiable/Attainment.
                
                
                  Wilson County
                  
                  Unclassifiable/Attainment.
                
                
                  a Includes Indian Country located in each county or area, except as otherwise specified.
                
                  1 This date is 30 days after November 13, 2009, unless otherwise noted.
                
                  2 This date is July 2, 2014, unless otherwise noted.
              
              
              
                Tennessee—NO2 (1971 Annual Standard)
                
                  Designated area
                  Does not meet primary standards
                  Cannot be classified or better than national standards
                
                
                  Statewide
                  
                  x
                
              
              
                Tennessee—NO2 (2010 1-Hour Standard)
                
                  Designated area
                  Designation a
                  
                  Date 1
                  
                  Type
                
                
                  Bradley County
                  
                  Unclassifiable/Attainment.
                
                
                  Davidson County
                  
                  Unclassifiable/Attainment.
                
                
                  McMinn County
                  
                  Unclassifiable/Attainment.
                
                
                  Sullivan County
                  
                  Unclassifiable/Attainment.
                
                
                  Rest of State
                  
                  Unclassifiable/Attainment.
                
                
                  a Includes Indian Country located in each county or area, except as otherwise specified.
                
                  1 This date is 90 days after October 31, 2011, unless otherwise noted.
              
              
                Tennessee—1997 8-Hour Ozone NAAQS
                [Primary and Secondary]
                
                  Designated area
                  Designation a
                  
                  Date 1
                  
                  Type
                  Category/classification
                  Date 1
                  
                  Type
                
                
                  Chattanooga, TN-GA-AL:
                
                
                  Hamilton County
                  (2)
                  Attainment.
                
                
                  Meigs County
                  (2)
                  Attainment.
                
                
                  Clarkesville-Hopkinsville, TN-KY:
                
                
                  Montgomery County
                  11/21/05
                  Attainment
                
                
                  Johnson City-Kingsport-Bristol, TN:
                
                
                  Hawkins County
                  (2)
                  Attainment.
                
                
                  Sullivan County
                  (2)
                  Attainment.
                
                
                  Knoxville, TN:
                
                
                  Anderson County
                  This action is effective 3/8/2011
                  Attainment
                  
                
                
                  Blount County
                  This action is effective 3/8/2011
                  Attainment
                  
                
                
                  Cocke County (part)
                  This action is effective 3/8/2011
                  Attainment
                  
                
                
                  (Great Smoky Mtn Park)
                  
                  
                  
                
                
                  Jefferson County
                  This action is effective 3/8/2011
                  Attainment
                  
                
                
                  Knox County
                  This action is effective 3/8/2011
                  Attainment
                  
                
                
                  Loudon County
                  This action is effective 3/8/2011
                  Attainment
                  
                
                
                  Sevier County
                  This action is effective 3/8/2011
                  Attainment.
                
                
                  Memphis, TN-AR: Shelby County
                  January 4, 2010
                  Attainment
                  
                  
                
                
                  Nashville, TN:
                
                
                  Davidson County
                  (2)
                  Attainment.
                
                
                  Rutherford County
                  (2)
                  Attainment.
                
                
                  Sumner County
                  (2)
                  Attainment.
                
                
                  Williamson County
                  (2)
                  Attainment.
                
                
                  Wilson County
                  (2)
                  Attainment.
                
                
                  Rest of State
                  
                  Unclassifiable/Attainment
                
                
                  Bedford County
                
                
                  Benton County
                
                
                  Bledsoe County
                
                
                  Bradley County
                
                
                  Campbell County
                
                
                  Cannon County
                
                
                  Carroll County
                
                
                  Carter County
                
                
                  Cheatham County
                
                
                  Chester County
                
                
                  Claiborne County
                
                
                  Clay County
                
                
                  Cocke County (part) remainder
                
                
                  Coffee County
                
                
                  Crockett County
                
                
                  Cumberland County
                
                
                  Decatur County
                
                
                  DeKalb County
                
                
                  Dickson County
                
                
                  Dyer County
                
                
                  
                  Fayette County
                
                
                  Fentress County
                
                
                  Franklin County
                
                
                  Gibson County
                
                
                  Giles County
                
                
                  Grainger County
                
                
                  Greene County
                
                
                  Grundy County
                
                
                  Hamblen County
                
                
                  Hancock County
                
                
                  Hardeman County
                
                
                  Hardin County
                
                
                  Haywood County
                
                
                  Henderson County
                
                
                  Henry County
                
                
                  Hickman County
                
                
                  Houston County
                
                
                  Humphreys County
                
                
                  Jackson County
                
                
                  Johnson County
                
                
                  Lake County
                
                
                  Lauderdale County
                
                
                  Lawrence County
                
                
                  Lewis County
                
                
                  Lincoln County
                
                
                  Macon County
                
                
                  Madison County
                
                
                  Marion County
                
                
                  Marshall County
                
                
                  Maury County
                
                
                  McMinn County
                
                
                  McNairy County
                
                
                  Monroe County
                
                
                  Moore County
                
                
                  Morgan County
                
                
                  Obion County
                
                
                  Overton County
                
                
                  Perry County
                
                
                  Pickett County
                
                
                  Polk County
                
                
                  Putnam County
                
                
                  Rhea County
                
                
                  Roane County
                
                
                  Robertson County
                
                
                  Scott County
                
                
                  Sequatchie County
                
                
                  Smith County
                
                
                  Stewart County
                
                
                  Tipton County
                
                
                  Trousdale County
                
                
                  Unicoi County
                
                
                  Union County
                
                
                  Van Buren County
                
                
                  Warren County
                
                
                  Washington County
                
                
                  Wayne County
                
                
                  Weakley County
                
                
                  White County
                
                
                  a Includes Indian Country located in each county or area, except as otherwise specified.
                
                  1 This date is June 15, 2004, unless otherwise noted.
                
                  2 Effective April 15, 2008.
              
              
              
                Tennessee—2008 8-Hour Ozone NAAQS
                [Primary and Secondary]
                
                  Designated area
                  Designation
                  Date 1
                  
                  Type
                  Classification
                  Date 1
                  
                  Type
                
                
                  Knoxville, TN 2
                  
                  This action is effective 7/13/15
                  Attainment
                
                
                  Anderson County (part):
                
                
                  2000 Census tracts: 202, 213.02
                  
                  
                
                
                  Blount County
                  
                  
                
                
                  Knox County
                  
                  
                
                
                  Memphis, TN-MS-AR: 2
                  
                  
                  Nonattainment
                  
                  Marginal.
                
                
                  Shelby County
                  6/23/16
                  Attainment
                
                
                  Rest of State: 3
                  
                  
                  Unclassifiable/Attainment
                
                
                  Anderson County (part) remainder
                  
                  Unclassifiable/Attainment
                
                
                  Bedford County
                  
                  Unclassifiable/Attainment
                
                
                  Benton County
                  
                  Unclassifiable/Attainment
                
                
                  Bledsoe County
                  
                  Unclassifiable/Attainment
                
                
                  Bradley County
                  
                  Unclassifiable/Attainment
                
                
                  Campbell County
                  
                  Unclassifiable/Attainment
                
                
                  Cannon County
                  
                  Unclassifiable/Attainment
                
                
                  Carroll County
                  
                  Unclassifiable/Attainment
                
                
                  Carter County
                  
                  Unclassifiable/Attainment
                
                
                  Cheatham County
                  
                  Unclassifiable/Attainment
                
                
                  Chester County
                  
                  Unclassifiable/Attainment
                
                
                  Claiborne County
                  
                  Unclassifiable/Attainment
                
                
                  Clay County
                  
                  Unclassifiable/Attainment
                
                
                  Cocke County
                  
                  Unclassifiable/Attainment
                
                
                  Coffee County
                  
                  Unclassifiable/Attainment
                
                
                  Crockett County
                  
                  Unclassifiable/Attainment
                
                
                  Cumberland County
                  
                  Unclassifiable/Attainment
                
                
                  Davidson County
                  
                  Unclassifiable/Attainment
                
                
                  Decatur County
                  
                  Unclassifiable/Attainment
                
                
                  DeKalb County
                  
                  Unclassifiable/Attainment
                
                
                  Dickson County
                  
                  Unclassifiable/Attainment
                
                
                  Dyer County
                  
                  Unclassifiable/Attainment
                
                
                  Fayette County
                  
                  Unclassifiable/Attainment
                
                
                  Fentress County
                  
                  Unclassifiable/Attainment
                
                
                  Franklin County
                  
                  Unclassifiable/Attainment
                
                
                  Gibson County
                  
                  Unclassifiable/Attainment
                
                
                  Giles County
                  
                  Unclassifiable/Attainment
                
                
                  Grainger County
                  
                  Unclassifiable/Attainment
                
                
                  Greene County
                  
                  Unclassifiable/Attainment
                
                
                  Grundy County
                  
                  Unclassifiable/Attainment
                
                
                  Hamblen County
                  
                  Unclassifiable/Attainment
                
                
                  Hamilton County
                  
                  Unclassifiable/Attainment
                
                
                  Hancock County
                  
                  Unclassifiable/Attainment
                
                
                  Hardeman County
                  
                  Unclassifiable/Attainment
                
                
                  Hardin County
                  
                  Unclassifiable/Attainment
                
                
                  Hawkins County
                  
                  Unclassifiable/Attainment
                
                
                  Haywood County
                  
                  Unclassifiable/Attainment
                
                
                  Henderson County
                  
                  Unclassifiable/Attainment
                
                
                  Henry County
                  
                  Unclassifiable/Attainment
                
                
                  Hickman County
                  
                  Unclassifiable/Attainment
                
                
                  Houston County
                  
                  Unclassifiable/Attainment
                
                
                  Humphreys County
                  
                  Unclassifiable/Attainment
                
                
                  Jackson County
                  
                  Unclassifiable/Attainment
                
                
                  Jefferson County
                  
                  Unclassifiable/Attainment
                
                
                  Johnson County
                  
                  Unclassifiable/Attainment
                
                
                  Lake County
                  
                  Unclassifiable/Attainment
                
                
                  Lauderdale County
                  
                  Unclassifiable/Attainment
                
                
                  Lawrence County
                  
                  Unclassifiable/Attainment
                
                
                  Lewis County
                  
                  Unclassifiable/Attainment
                
                
                  Lincoln County
                  
                  Unclassifiable/Attainment
                
                
                  Loudon County
                  
                  Unclassifiable/Attainment
                
                
                  McMinn County
                  
                  Unclassifiable/Attainment
                
                
                  McNairy County
                  
                  Unclassifiable/Attainment
                
                
                  Macon County
                  
                  Unclassifiable/Attainment
                
                
                  Madison County
                  
                  Unclassifiable/Attainment
                
                
                  Marion County
                  
                  Unclassifiable/Attainment
                
                
                  Marshall County
                  
                  Unclassifiable/Attainment
                
                
                  Maury County
                  
                  Unclassifiable/Attainment
                
                
                  Meigs County
                  
                  Unclassifiable/Attainment
                
                
                  
                  Monroe County
                  
                  Unclassifiable/Attainment
                
                
                  Montgomery County
                  
                  Unclassifiable/Attainment
                
                
                  Moore County
                  
                  Unclassifiable/Attainment
                
                
                  Morgan County
                  
                  Unclassifiable/Attainment
                
                
                  Obion County
                  
                  Unclassifiable/Attainment
                
                
                  Overton County
                  
                  Unclassifiable/Attainment
                
                
                  Perry County
                  
                  Unclassifiable/Attainment
                
                
                  Pickett County
                  
                  Unclassifiable/Attainment
                
                
                  Polk County
                  
                  Unclassifiable/Attainment
                
                
                  Putnam County
                  
                  Unclassifiable/Attainment
                
                
                  Rhea County
                  
                  Unclassifiable/Attainment
                
                
                  Roane County
                  
                  Unclassifiable/Attainment
                
                
                  Robertson County
                  
                  Unclassifiable/Attainment
                
                
                  Rutherford County
                  
                  Unclassifiable/Attainment
                
                
                  Scott County
                  
                  Unclassifiable/Attainment
                
                
                  Sequatchie County
                  
                  Unclassifiable/Attainment
                
                
                  Sevier County
                  
                  Unclassifiable/Attainment
                
                
                  Smith County
                  
                  Unclassifiable/Attainment
                
                
                  Stewart County
                  
                  Unclassifiable/Attainment
                
                
                  Sullivan County
                  
                  Unclassifiable/Attainment
                
                
                  Sumner County
                  
                  Unclassifiable/Attainment
                
                
                  Tipton County
                  
                  Unclassifiable/Attainment
                
                
                  Trousdale County
                  
                  Unclassifiable/Attainment
                
                
                  Unicoi County
                  
                  Unclassifiable/Attainment
                
                
                  Union County
                  
                  Unclassifiable/Attainment
                
                
                  Van Buren County
                  
                  Unclassifiable/Attainment
                
                
                  Warren County
                  
                  Unclassifiable/Attainment
                
                
                  Washington County
                  
                  Unclassifiable/Attainment
                
                
                  Wayne County
                  
                  Unclassifiable/Attainment
                
                
                  Weakley County
                  
                  Unclassifiable/Attainment
                
                
                  White County
                  
                  Unclassifiable/Attainment
                
                
                  Williamson County
                  
                  Unclassifiable/Attainment
                
                
                  Wilson County
                  
                  Unclassifiable/Attainment
                
                
                  1 This date is July 20, 2012, unless otherwise noted.
                
                  2 Excludes Indian country located in each area, unless otherwise noted.
                
                  3 Includes any Indian country in each county or area, unless otherwise specified.
              
              
                Tennessee—2015 8-Hour Ozone NAAQS
                [Primary and Secondary]
                
                  Designated area 1
                  
                  Designation
                  Date 2
                  
                  Type
                  Classification
                  Date
                  Type
                
                
                  Anderson County
                  
                  Attainment/Unclassifiable
                
                
                  Bedford County
                  
                  Attainment/Unclassifiable
                
                
                  Benton County
                  
                  Attainment/Unclassifiable
                
                
                  Bledsoe County
                  
                  Attainment/Unclassifiable
                
                
                  Blount County
                  
                  Attainment/Unclassifiable
                
                
                  Bradley County
                  
                  Attainment/Unclassifiable
                
                
                  Campbell County
                  
                  Attainment/Unclassifiable
                
                
                  Cannon County
                  
                  Attainment/Unclassifiable
                
                
                  Carroll County
                  
                  Attainment/Unclassifiable
                
                
                  Carter County
                  
                  Attainment/Unclassifiable
                
                
                  Cheatham County
                  
                  Attainment/Unclassifiable
                
                
                  Chester County
                  
                  Attainment/Unclassifiable
                
                
                  Claiborne County
                  
                  Attainment/Unclassifiable
                
                
                  Clay County
                  
                  Attainment/Unclassifiable
                
                
                  Cocke County
                  
                  Attainment/Unclassifiable
                
                
                  Coffee County
                  
                  Attainment/Unclassifiable
                
                
                  Crockett County
                  
                  Attainment/Unclassifiable
                
                
                  Cumberland County
                  
                  Attainment/Unclassifiable
                
                
                  Davidson County
                  
                  Attainment/Unclassifiable
                
                
                  Decatur County
                  
                  Attainment/Unclassifiable
                
                
                  DeKalb County
                  
                  Attainment/Unclassifiable
                
                
                  Dickson County
                  
                  Attainment/Unclassifiable
                
                
                  Dyer County
                  
                  Attainment/Unclassifiable
                
                
                  Fayette County
                  
                  Attainment/Unclassifiable
                
                
                  Fentress County
                  
                  Attainment/Unclassifiable
                
                
                  
                  Franklin County
                  
                  Attainment/Unclassifiable
                
                
                  Gibson County
                  
                  Attainment/Unclassifiable
                
                
                  Giles County
                  
                  Attainment/Unclassifiable
                
                
                  Grainger County
                  
                  Attainment/Unclassifiable
                
                
                  Greene County
                  
                  Attainment/Unclassifiable
                
                
                  Grundy County
                  
                  Attainment/Unclassifiable
                
                
                  Hamblen County
                  
                  Attainment/Unclassifiable
                
                
                  Hamilton County
                  
                  Attainment/Unclassifiable
                
                
                  Hancock County
                  
                  Attainment/Unclassifiable
                
                
                  Hardeman County
                  
                  Attainment/Unclassifiable
                
                
                  Hardin County
                  
                  Attainment/Unclassifiable
                
                
                  Hawkins County
                  
                  Attainment/Unclassifiable
                
                
                  Haywood County
                  
                  Attainment/Unclassifiable
                
                
                  Henderson County
                  
                  Attainment/Unclassifiable
                
                
                  Henry County
                  
                  Attainment/Unclassifiable
                
                
                  Hickman County
                  
                  Attainment/Unclassifiable
                
                
                  Houston County
                  
                  Attainment/Unclassifiable
                
                
                  Humphreys County
                  
                  Attainment/Unclassifiable
                
                
                  Jackson County
                  
                  Attainment/Unclassifiable
                
                
                  Jefferson County
                  
                  Attainment/Unclassifiable
                
                
                  Johnson County
                  
                  Attainment/Unclassifiable
                
                
                  Knox County
                  
                  Attainment/Unclassifiable
                
                
                  Lake County
                  
                  Attainment/Unclassifiable
                
                
                  Lauderdale County
                  
                  Attainment/Unclassifiable
                
                
                  Lawrence County
                  
                  Attainment/Unclassifiable
                
                
                  Lewis County
                  
                  Attainment/Unclassifiable
                
                
                  Lincoln County
                  
                  Attainment/Unclassifiable
                
                
                  Loudon County
                  
                  Attainment/Unclassifiable
                
                
                  McMinn County
                  
                  Attainment/Unclassifiable
                
                
                  McNairy County
                  
                  Attainment/Unclassifiable
                
                
                  Macon County
                  
                  Attainment/Unclassifiable
                
                
                  Madison County
                  
                  Attainment/Unclassifiable
                
                
                  Marion County
                  
                  Attainment/Unclassifiable
                
                
                  Marshall County
                  
                  Attainment/Unclassifiable
                
                
                  Maury County
                  
                  Attainment/Unclassifiable
                
                
                  Meigs County
                  
                  Attainment/Unclassifiable
                
                
                  Monroe County
                  
                  Attainment/Unclassifiable
                
                
                  Montgomery County
                  
                  Attainment/Unclassifiable
                
                
                  Moore County
                  
                  Attainment/Unclassifiable
                
                
                  Morgan County
                  
                  Attainment/Unclassifiable
                
                
                  Obion County
                  
                  Attainment/Unclassifiable
                
                
                  Overton County
                  
                  Attainment/Unclassifiable
                
                
                  Perry County
                  
                  Attainment/Unclassifiable
                
                
                  Pickett County
                  
                  Attainment/Unclassifiable
                
                
                  Polk County
                  
                  Attainment/Unclassifiable
                
                
                  Putnam County
                  
                  Attainment/Unclassifiable
                
                
                  Rhea County
                  
                  Attainment/Unclassifiable
                
                
                  Roane County
                  
                  Attainment/Unclassifiable
                
                
                  Robertson County
                  
                  Attainment/Unclassifiable
                
                
                  Rutherford County
                  
                  Attainment/Unclassifiable
                
                
                  Scott County
                  
                  Attainment/Unclassifiable
                
                
                  Sequatchie County
                  
                  Attainment/Unclassifiable
                
                
                  Sevier County
                  
                  Attainment/Unclassifiable
                
                
                  Shelby County
                  
                  Attainment/Unclassifiable
                
                
                  Smith County
                  
                  Attainment/Unclassifiable
                
                
                  Stewart County
                  
                  Attainment/Unclassifiable
                
                
                  Sullivan County
                  
                  Attainment/Unclassifiable
                
                
                  Sumner County
                  
                  Attainment/Unclassifiable
                
                
                  Tipton County
                  
                  Attainment/Unclassifiable
                
                
                  Trousdale County
                  
                  Attainment/Unclassifiable
                
                
                  Unicoi County
                  
                  Attainment/Unclassifiable
                
                
                  Union County
                  
                  Attainment/Unclassifiable
                
                
                  Van Buren County
                  
                  Attainment/Unclassifiable
                
                
                  Warren County
                  
                  Attainment/Unclassifiable
                
                
                  Washington County
                  
                  Attainment/Unclassifiable
                
                
                  Wayne County
                  
                  Attainment/Unclassifiable
                
                
                  Weakley County
                  
                  Attainment/Unclassifiable
                
                
                  White County
                  
                  Attainment/Unclassifiable
                
                
                  Williamson County
                  
                  Attainment/Unclassifiable
                
                
                  
                  Wilson County
                  
                  Attainment/Unclassifiable
                
                
                  1 Includes any Indian country in each county or area, unless otherwise specified. EPA is not determining the boundaries of any area of Indian country in this table, including any area of Indian country located in the larger designation area. The inclusion of any Indian country in the designation area is not a determination that the state has regulatory authority under the Clean Air Act for such Indian country.
                
                  2 This date is January 16, 2018, unless otherwise noted.
              
              
                Tennessee—1978 Lead NAAQS
                
                  Designated area
                  Designation
                  Date
                  Type
                  Classification
                  Date
                  Type
                
                
                  Shelby County (part)
                  7/2/01
                  Attainment
                
                
                  Area encompassed by a circle with a 3/4 mile radius with center being the intersection of Castex and Mallory Avenue, Memphis, TN.
                
                
                  Williamson County (part)
                  9/10/99
                  Attainment
                
                
                  Area encompassed by a circle centered on Universal Transverse Mercator coordinate 530.38 E, 3961.60 N (Zone 16) with a radius of 1.5 kilometers.
                
                
                  Fayette County (part)
                  10/17/95
                  Attainment
                
                
                  Area encompassed by a circle centered on Universal Transverse Mercator coordinate 267.59 E, 3881.30 N (Zone 16) with a radius of 1.0 kilometers.
                
                
                  Rest of State Not Designated
                
              
              
                Tennessee—2008 Lead NAAQS
                
                  Designated area
                  Designation for the 2008 NAAQS a
                  
                  Date 1
                  
                  Type
                
                
                  Bristol, TN:
                
                
                  Sullivan County (part)
                  7/7/16
                  Attainment.
                
                
                  Area is bounded by a 1.25 km radius surrounding the UTM coordinates 4042923 meters E., 386267 meters N., Zone 17, which surrounds the Exide Technologies Facility.
                
                
                  Knox County, TN:
                
                
                  Knox County
                  
                  Unclassifiable.
                
                
                  Rest of State
                  
                  Unclassifiable/Attainment.
                
                
                  a Includes Indian Country located in each county or area, except as otherwise specified.
                
                  1 December 31, 2011 unless otherwise noted.
              
              [43 FR 8964, Mar. 3, 1978]
              
                Editorial Note:
                For Federal Register citations affecting § 81.343, see the List of CFR Sections Affected, which appears in the Finding Aids section of the printed volume and at www.govinfo.gov.
                
              
            
            
              § 81.344
              Texas.
              
                Texas—1971 Sulfur Dioxide NAAQS
                [Primary and Secondary]
                
                  Designated area
                  Does not meet primary standards
                  Does not meet secondary standards
                  Cannot be classified
                  Better than national standards
                
                
                  AQCR 022
                  
                  
                  
                  X
                
                
                  AQCR 106
                  
                  
                  
                  X
                
                
                  
                  AQCR 153:
                
                
                  El Paso County
                  
                  
                  
                    1 X
                
                
                  Remainder of AQCR
                  
                  
                  
                  X
                
                
                  AQCR 210
                  
                  
                  
                  X
                
                
                  AQCR 211
                  
                  
                  
                  X
                
                
                  AQCR 212
                  
                  
                  
                  X
                
                
                  AQCR 213
                  
                  
                  
                  X
                
                
                  AQCR 214
                  
                  
                  
                  X
                
                
                  AQCR 215
                  
                  
                  
                  X
                
                
                  AQCR 216
                  
                  
                  
                  X
                
                
                  AQCR 217
                  
                  
                  
                  X
                
                
                  AQCR 218
                  
                  
                  
                  X
                
                
                  1 EPA designation replaces State designation.
              
              
                Texas—2010 Sulfur Dioxide NAAQS
                [Primary]
                
                  Designated area 1 3
                  
                  Designation
                  Date 2
                  
                  Type
                
                
                  Freestone and Anderson Counties, TX
                
                
                  Freestone County (part) and Anderson County (part)
                  1/12/17
                  Nonattainment.
                
                
                  Those portions of Freestone and Anderson Counties encompassed by the rectangle with the vertices using Universal Traverse Mercator (UTM) coordinates in UTM zone 14 with datum NAD83 as follows: (1) Vertices—UTM Easting (m) 766752.69, UTM Northing (m) 3536333.0, (2) vertices—UTM Easting (m) 784752.69, UTM Northing (m) 3536333.0, (3) vertices—UTM Easting (m) 784752.69, UTM Northing (m) 3512333.0, (4) vertices—UTM Easting (m) 766752.69, UTM Northing (m) 3512333.0
                
                
                  Rusk and Panola Counties, TX
                
                
                  Rusk County (part) and Panola County (part)
                  1/12/17
                  Nonattainment.
                
                
                  Those portions of Rusk and Panola Counties encompassed by the rectangle with the vertices using Universal Traverse Mercator (UTM) coordinates in UTM zone 15 with datum NAD83 as follows: (1) Vertices—UTM Easting (m) 340067.31, UTM Northing (m) 3575814.75 (2) vertices—UTM Easting (m) 356767.31, UTM Northing (m) 3575814.75 (3) vertices—UTM Easting (m) 356767.31, UTM Northing (m) 3564314.75 (4) vertices—UTM Easting (m) 340067.31, UTM Northing (m) 3564314.75
                
                
                  Titus County (part)
                  1/12/17
                  Nonattainment.
                
                
                  That portion of Titus County encompassed by the rectangle with the vertices using Universal Traverse Mercator (UTM) coordinates in UTM zone 15 with datum NAD83 as follows: (1) Vertices—UTM Easting (m) 304329.030, UTM Northing (m) 3666971.0, (2) vertices—UTM Easting (m) 311629.030, UTM Northing (m) 3666971.0, (3) vertices—UTM Easting (m) 311629.03, UTM Northing (m) 3661870.5, (4) vertices—UTM Easting (m) 304329.03, UTM Northing (m) 3661870.5
                
                
                  Milam County, TX
                  1/12/17
                  Unclassifiable.
                
                
                  Potter County, TX
                  9/12/16
                  Unclassifiable.
                
                
                  Anderson County (part) (remainder)
                  
                  Attainment/Unclassifiable.
                
                
                  Andrews County
                  
                  Attainment/Unclassifiable.
                
                
                  Angelina County
                  
                  Attainment/Unclassifiable.
                
                
                  Aransas County
                  
                  Attainment/Unclassifiable.
                
                
                  Archer County
                  
                  Attainment/Unclassifiable.
                
                
                  Armstrong County
                  
                  Attainment/Unclassifiable.
                
                
                  Atascosa County
                  9/12/16
                  Attainment/Unclassifiable.
                
                
                  Austin County
                  
                  Attainment/Unclassifiable.
                
                
                  Bailey County
                  
                  Attainment/Unclassifiable.
                
                
                  
                  Bandera County
                  
                  Attainment/Unclassifiable.
                
                
                  Bastrop County
                  
                  Attainment/Unclassifiable.
                
                
                  Baylor County
                  
                  Attainment/Unclassifiable.
                
                
                  Bee County
                  
                  Attainment/Unclassifiable.
                
                
                  Bell County
                  
                  Attainment/Unclassifiable.
                
                
                  Blanco County
                  
                  Attainment/Unclassifiable.
                
                
                  Borden County
                  
                  Attainment/Unclassifiable.
                
                
                  Bosque County
                  
                  Attainment/Unclassifiable.
                
                
                  Bowie County
                  
                  Attainment/Unclassifiable.
                
                
                  Brazoria County
                  
                  Attainment/Unclassifiable.
                
                
                  Brazos County
                  
                  Attainment/Unclassifiable.
                
                
                  Brewster County
                  
                  Attainment/Unclassifiable.
                
                
                  Briscoe County
                  
                  Attainment/Unclassifiable.
                
                
                  Brooks County
                  
                  Attainment/Unclassifiable.
                
                
                  Brown County
                  
                  Attainment/Unclassifiable.
                
                
                  Burleson County
                  
                  Attainment/Unclassifiable.
                
                
                  Burnet County
                  
                  Attainment/Unclassifiable.
                
                
                  Caldwell County
                  
                  Attainment/Unclassifiable.
                
                
                  Calhoun County
                  
                  Attainment/Unclassifiable.
                
                
                  Callahan County
                  
                  Attainment/Unclassifiable.
                
                
                  Cameron County
                  
                  Attainment/Unclassifiable.
                
                
                  Camp County
                  
                  Attainment/Unclassifiable.
                
                
                  Carson County
                  
                  Attainment/Unclassifiable.
                
                
                  Cass County
                  
                  Attainment/Unclassifiable.
                
                
                  Castro County
                  
                  Attainment/Unclassifiable.
                
                
                  Chambers County
                  
                  Attainment/Unclassifiable.
                
                
                  Cherokee County
                  
                  Attainment/Unclassifiable.
                
                
                  Childress County
                  
                  Attainment/Unclassifiable.
                
                
                  Clay County
                  
                  Attainment/Unclassifiable.
                
                
                  Cochran County
                  
                  Attainment/Unclassifiable.
                
                
                  Coke County
                  
                  Attainment/Unclassifiable.
                
                
                  Coleman County
                  
                  Attainment/Unclassifiable.
                
                
                  Collin County
                  
                  Attainment/Unclassifiable.
                
                
                  Collingsworth County
                  
                  Attainment/Unclassifiable.
                
                
                  Colorado County
                  
                  Attainment/Unclassifiable.
                
                
                  Comal County
                  
                  Attainment/Unclassifiable.
                
                
                  Comanche County
                  
                  Attainment/Unclassifiable.
                
                
                  Concho County
                  
                  Attainment/Unclassifiable.
                
                
                  Cooke County
                  
                  Attainment/Unclassifiable.
                
                
                  Coryell County
                  
                  Attainment/Unclassifiable.
                
                
                  Cottle County
                  
                  Attainment/Unclassifiable.
                
                
                  Crane County
                  
                  Attainment/Unclassifiable.
                
                
                  Crockett County
                  
                  Attainment/Unclassifiable.
                
                
                  Crosby County
                  
                  Attainment/Unclassifiable.
                
                
                  Culberson County
                  
                  Attainment/Unclassifiable.
                
                
                  Dallam County
                  
                  Attainment/Unclassifiable.
                
                
                  Dallas County
                  
                  Attainment/Unclassifiable.
                
                
                  Dawson County
                  
                  Attainment/Unclassifiable.
                
                
                  Deaf Smith County
                  
                  Attainment/Unclassifiable.
                
                
                  Delta County
                  
                  Attainment/Unclassifiable.
                
                
                  Denton County
                  
                  Attainment/Unclassifiable.
                
                
                  DeWitt County
                  
                  Attainment/Unclassifiable.
                
                
                  Dickens County
                  
                  Attainment/Unclassifiable.
                
                
                  Dimmit County
                  
                  Attainment/Unclassifiable.
                
                
                  Donley County
                  
                  Attainment/Unclassifiable.
                
                
                  Duval County
                  
                  Attainment/Unclassifiable.
                
                
                  Eastland County
                  
                  Attainment/Unclassifiable.
                
                
                  Ector County
                  
                  Attainment/Unclassifiable.
                
                
                  Edwards County
                  
                  Attainment/Unclassifiable.
                
                
                  El Paso County
                  
                  Attainment/Unclassifiable.
                
                
                  Ellis County
                  
                  Attainment/Unclassifiable.
                
                
                  Erath County
                  
                  Attainment/Unclassifiable.
                
                
                  Falls County
                  
                  Attainment/Unclassifiable.
                
                
                  Fannin County
                  
                  Attainment/Unclassifiable.
                
                
                  Fayette County
                  
                  Attainment/Unclassifiable.
                
                
                  Fisher County
                  
                  Attainment/Unclassifiable.
                
                
                  Floyd County
                  
                  Attainment/Unclassifiable.
                
                
                  Foard County
                  
                  Attainment/Unclassifiable.
                
                
                  Fort Bend County
                  9/12/16
                  Attainment/Unclassifiable.
                
                
                  
                  Franklin County
                  
                  Attainment/Unclassifiable.
                
                
                  Freestone County (part) (remainder)
                  
                  Attainment/Unclassifiable.
                
                
                  Frio County
                  
                  Attainment/Unclassifiable.
                
                
                  Gaines County
                  
                  Attainment/Unclassifiable.
                
                
                  Galveston County
                  
                  Attainment/Unclassifiable.
                
                
                  Garza County
                  
                  Attainment/Unclassifiable.
                
                
                  Gillespie County
                  
                  Attainment/Unclassifiable.
                
                
                  Glasscock County
                  
                  Attainment/Unclassifiable.
                
                
                  Goliad County
                  9/12/16
                  Attainment/Unclassifiable.
                
                
                  Gonzales County
                  
                  Attainment/Unclassifiable.
                
                
                  Gray County
                  
                  Attainment/Unclassifiable.
                
                
                  Grayson County
                  
                  Attainment/Unclassifiable.
                
                
                  Gregg County
                  
                  Attainment/Unclassifiable.
                
                
                  Grimes County
                  
                  Attainment/Unclassifiable.
                
                
                  Guadalupe County
                  
                  Attainment/Unclassifiable.
                
                
                  Hale County
                  
                  Attainment/Unclassifiable.
                
                
                  Hall County
                  
                  Attainment/Unclassifiable.
                
                
                  Hamilton County
                  
                  Attainment/Unclassifiable.
                
                
                  Hansford County
                  
                  Attainment/Unclassifiable.
                
                
                  Hardeman County
                  
                  Attainment/Unclassifiable.
                
                
                  Hardin County
                  
                  Attainment/Unclassifiable.
                
                
                  Harris County
                  
                  Attainment/Unclassifiable.
                
                
                  Hartley County
                  
                  Attainment/Unclassifiable.
                
                
                  Haskell County
                  
                  Attainment/Unclassifiable.
                
                
                  Hays County
                  
                  Attainment/Unclassifiable.
                
                
                  Hemphill County
                  
                  Attainment/Unclassifiable.
                
                
                  Henderson County
                  
                  Attainment/Unclassifiable.
                
                
                  Hidalgo County
                  
                  Attainment/Unclassifiable.
                
                
                  Hill County
                  
                  Attainment/Unclassifiable.
                
                
                  Hockley County
                  
                  Attainment/Unclassifiable.
                
                
                  Hood County
                  
                  Attainment/Unclassifiable.
                
                
                  Hopkins County
                  
                  Attainment/Unclassifiable.
                
                
                  Houston County
                  
                  Attainment/Unclassifiable.
                
                
                  Hudspeth County
                  
                  Attainment/Unclassifiable.
                
                
                  Hunt County
                  
                  Attainment/Unclassifiable.
                
                
                  Irion County
                  
                  Attainment/Unclassifiable.
                
                
                  Jack County
                  
                  Attainment/Unclassifiable.
                
                
                  Jackson County
                  
                  Attainment/Unclassifiable.
                
                
                  Jasper County
                  
                  Attainment/Unclassifiable.
                
                
                  Jeff Davis County
                  
                  Attainment/Unclassifiable.
                
                
                  Jim Hogg County
                  
                  Attainment/Unclassifiable.
                
                
                  Jim Wells County
                  
                  Attainment/Unclassifiable.
                
                
                  Johnson County
                  
                  Attainment/Unclassifiable.
                
                
                  Jones County
                  
                  Attainment/Unclassifiable.
                
                
                  Karnes County
                  
                  Attainment/Unclassifiable.
                
                
                  Kaufman County
                  
                  Attainment/Unclassifiable.
                
                
                  Kendall County
                  
                  Attainment/Unclassifiable.
                
                
                  Kenedy County
                  
                  Attainment/Unclassifiable.
                
                
                  Kent County
                  
                  Attainment/Unclassifiable.
                
                
                  Kerr County
                  
                  Attainment/Unclassifiable.
                
                
                  Kimble County
                  
                  Attainment/Unclassifiable.
                
                
                  King County
                  
                  Attainment/Unclassifiable.
                
                
                  Kinney County
                  
                  Attainment/Unclassifiable.
                
                
                  Kleberg County
                  
                  Attainment/Unclassifiable.
                
                
                  Knox County
                  
                  Attainment/Unclassifiable.
                
                
                  Lamar County
                  
                  Attainment/Unclassifiable.
                
                
                  Lamb County
                  9/12/16
                  Attainment/Unclassifiable.
                
                
                  Lampasas County
                  
                  Attainment/Unclassifiable.
                
                
                  La Salle County
                  
                  Attainment/Unclassifiable.
                
                
                  Lavaca County
                  
                  Attainment/Unclassifiable.
                
                
                  Lee County
                  
                  Attainment/Unclassifiable.
                
                
                  Leon County
                  
                  Attainment/Unclassifiable.
                
                
                  Liberty County
                  
                  Attainment/Unclassifiable.
                
                
                  Limestone County
                  9/12/16
                  Attainment/Unclassifiable.
                
                
                  Lipscomb County
                  
                  Attainment/Unclassifiable.
                
                
                  Live Oak County
                  
                  Attainment/Unclassifiable.
                
                
                  Llano County
                  
                  Attainment/Unclassifiable.
                
                
                  Loving County
                  
                  Attainment/Unclassifiable.
                
                
                  Lubbock County
                  
                  Attainment/Unclassifiable.
                
                
                  
                  Lynn County
                  
                  Attainment/Unclassifiable.
                
                
                  McCulloch County
                  
                  Attainment/Unclassifiable.
                
                
                  McLennan County
                  9/12/16
                  Attainment/Unclassifiable.
                
                
                  McMullen County
                  
                  Attainment/Unclassifiable.
                
                
                  Madison County
                  
                  Attainment/Unclassifiable.
                
                
                  Marion County
                  
                  Attainment/Unclassifiable.
                
                
                  Martin County
                  
                  Attainment/Unclassifiable.
                
                
                  Mason County
                  
                  Attainment/Unclassifiable.
                
                
                  Matagorda County
                  
                  Attainment/Unclassifiable.
                
                
                  Maverick County
                  
                  Attainment/Unclassifiable.
                
                
                  Medina County
                  
                  Attainment/Unclassifiable.
                
                
                  Menard County
                  
                  Attainment/Unclassifiable.
                
                
                  Midland County
                  
                  Attainment/Unclassifiable.
                
                
                  Mills County
                  
                  Attainment/Unclassifiable.
                
                
                  Mitchell County
                  
                  Attainment/Unclassifiable.
                
                
                  Montague County
                  
                  Attainment/Unclassifiable.
                
                
                  Montgomery County
                  
                  Attainment/Unclassifiable.
                
                
                  Moore County
                  
                  Attainment/Unclassifiable.
                
                
                  Morris County
                  
                  Attainment/Unclassifiable.
                
                
                  Motley County
                  
                  Attainment/Unclassifiable.
                
                
                  Nacogdoches County
                  
                  Attainment/Unclassifiable.
                
                
                  Newton County
                  
                  Attainment/Unclassifiable.
                
                
                  Nolan County
                  
                  Attainment/Unclassifiable.
                
                
                  Nueces County
                  
                  Attainment/Unclassifiable.
                
                
                  Ochiltree County
                  
                  Attainment/Unclassifiable.
                
                
                  Oldham County
                  
                  Attainment/Unclassifiable.
                
                
                  Panola County (part) (remainder)
                  
                  Attainment/Unclassifiable.
                
                
                  Palo Pinto County
                  
                  Attainment/Unclassifiable.
                
                
                  Parker County
                  
                  Attainment/Unclassifiable.
                
                
                  Parmer County
                  
                  Attainment/Unclassifiable.
                
                
                  Pecos County
                  
                  Attainment/Unclassifiable.
                
                
                  Polk County
                  
                  Attainment/Unclassifiable.
                
                
                  Presidio County
                  
                  Attainment/Unclassifiable.
                
                
                  Rains County
                  
                  Attainment/Unclassifiable.
                
                
                  Randall County
                  
                  Attainment/Unclassifiable.
                
                
                  Reagan County
                  
                  Attainment/Unclassifiable.
                
                
                  Real County
                  
                  Attainment/Unclassifiable.
                
                
                  Red River County
                  
                  Attainment/Unclassifiable.
                
                
                  Reeves County
                  
                  Attainment/Unclassifiable.
                
                
                  Refugio County
                  
                  Attainment/Unclassifiable.
                
                
                  Roberts County
                  
                  Attainment/Unclassifiable.
                
                
                  Robertson County
                  9/12/16
                  Attainment/Unclassifiable.
                
                
                  Rockwall County
                  
                  Attainment/Unclassifiable.
                
                
                  Runnels County
                  
                  Attainment/Unclassifiable.
                
                
                  Rusk County (part) (remainder)
                  
                  Attainment/Unclassifiable.
                
                
                  Sabine County
                  
                  Attainment/Unclassifiable.
                
                
                  San Augustine County
                  
                  Attainment/Unclassifiable.
                
                
                  San Jacinto
                  
                  Attainment/Unclassifiable.
                
                
                  San Patricio County
                  
                  Attainment/Unclassifiable.
                
                
                  San Saba County
                  
                  Attainment/Unclassifiable.
                
                
                  Schleicher County
                  
                  Attainment/Unclassifiable.
                
                
                  Scurry County
                  
                  Attainment/Unclassifiable.
                
                
                  Shackelford County
                  
                  Attainment/Unclassifiable.
                
                
                  Shelby County
                  
                  Attainment/Unclassifiable.
                
                
                  Sherman County
                  
                  Attainment/Unclassifiable.
                
                
                  Smith County
                  
                  Attainment/Unclassifiable.
                
                
                  Somervell County
                  
                  Attainment/Unclassifiable.
                
                
                  Starr County
                  
                  Attainment/Unclassifiable.
                
                
                  Stephens County
                  
                  Attainment/Unclassifiable.
                
                
                  Sterling County
                  
                  Attainment/Unclassifiable.
                
                
                  Stonewall County
                  
                  Attainment/Unclassifiable.
                
                
                  Sutton County
                  
                  Attainment/Unclassifiable.
                
                
                  Swisher County
                  
                  Attainment/Unclassifiable.
                
                
                  Tarrant County
                  
                  Attainment/Unclassifiable.
                
                
                  Taylor County
                  
                  Attainment/Unclassifiable.
                
                
                  Terrell County
                  
                  Attainment/Unclassifiable.
                
                
                  Terry County
                  
                  Attainment/Unclassifiable.
                
                
                  Throckmorton County
                  
                  Attainment/Unclassifiable.
                
                
                  Titus County (part)
                  
                  Attainment/Unclassifiable.
                
                
                  
                  Tom Green County
                  
                  Attainment/Unclassifiable.
                
                
                  Travis County
                  
                  Attainment/Unclassifiable.
                
                
                  Trinity County
                  
                  Attainment/Unclassifiable.
                
                
                  Tyler County
                  
                  Attainment/Unclassifiable.
                
                
                  Upshur County
                  
                  Attainment/Unclassifiable.
                
                
                  Upton County
                  
                  Attainment/Unclassifiable.
                
                
                  Uvalde County
                  
                  Attainment/Unclassifiable.
                
                
                  Val Verde County
                  
                  Attainment/Unclassifiable.
                
                
                  Van Zandt County
                  
                  Attainment/Unclassifiable.
                
                
                  Victoria County
                  
                  Attainment/Unclassifiable.
                
                
                  Walker County
                  
                  Attainment/Unclassifiable.
                
                
                  Waller County
                  
                  Attainment/Unclassifiable.
                
                
                  Ward County
                  
                  Attainment/Unclassifiable.
                
                
                  Washington County
                  
                  Attainment/Unclassifiable.
                
                
                  Webb County
                  
                  Attainment/Unclassifiable.
                
                
                  Wharton County
                  
                  Attainment/Unclassifiable.
                
                
                  Wheeler County
                  
                  Attainment/Unclassifiable.
                
                
                  Wichita County
                  
                  Attainment/Unclassifiable.
                
                
                  Wilbarger County
                  
                  Attainment/Unclassifiable.
                
                
                  Willacy County
                  
                  Attainment/Unclassifiable.
                
                
                  Williamson County
                  
                  Attainment/Unclassifiable.
                
                
                  Wilson County
                  
                  Attainment/Unclassifiable.
                
                
                  Winkler County
                  
                  Attainment/Unclassifiable.
                
                
                  Wise County
                  
                  Attainment/Unclassifiable.
                
                
                  Wood County
                  
                  Attainment/Unclassifiable.
                
                
                  Yoakum County
                  
                  Attainment/Unclassifiable.
                
                
                  Young County
                  
                  Attainment/Unclassifiable.
                
                
                  Zapata County
                  
                  Attainment/Unclassifiable.
                
                
                  Zavala County
                  
                  Attainment/Unclassifiable.
                
                
                  1 Includes any Indian country in each county or area, unless otherwise specified. EPA is not determining the boundaries of any area of Indian country in this table, including any area of Indian country located in the larger designation area. The inclusion of any Indian country in the designation area is not a determination that the state has regulatory authority under the Clean Air Act for such Indian country.
                
                  2 This date is April 9, 2018, unless otherwise noted.
                
                  3 Bexar, Harrison, Howard, Hutchinson, Jefferson, Navarro, and Orange Counties and the remaining portion of Titus County will be designated by December 31, 2020.
              
              
                Texas—Carbon Monoxide
                
                  Designated Area
                  Designation
                  Date 1
                  
                  Type
                  Classification
                  Date 1
                  
                  Type
                
                
                  El Paso
                
                
                  El Paso County
                  8/4/08
                  Attainment
                
                
                  AQCR 022 Shreveport-Texarkana-Tyler Interstate
                  
                  Unclassifiable/Attainment
                
                
                  Anderson County
                
                
                  Bowie County
                
                
                  Camp County
                
                
                  Cass County
                
                
                  Cherokee County
                
                
                  Delta County
                
                
                  Franklin County
                
                
                  Gregg County
                
                
                  Harrison County
                
                
                  Henderson County
                
                
                  Hopkins County
                
                
                  Lamar County
                
                
                  Marion County
                
                
                  Morris County
                
                
                  Panola County
                
                
                  Rains County
                
                
                  Red River County
                
                
                  Rusk County
                
                
                  Smith County
                
                
                  Titus County
                
                
                  Upshur County
                
                
                  Van Zandt County
                
                
                  
                  Wood County
                
                
                  AQCR 106 Southern Louisiana-S.E. Texas Interstate
                  
                  Unclassifiable/Attainment
                
                
                  Angelina County, Hardin County, Houston County, Jasper County, Jefferson County, Nacogdoches County, Newton County, Orange County, Polk County, Sabine County, San Augustine County, San Jacinto County, Shelby County, Trinity County, Tyler County
                
                
                  AQCR 153 El Paso-LC-Al Interstate (Remainder of)
                  
                  Unclassifiable/Attainment
                
                
                  Brewster County
                
                
                  Culberson County
                
                
                  El Paso County (part)
                
                
                  Remainder of county
                
                
                  Hudspeth County
                
                
                  Jeff Davis County
                
                
                  Presidio County
                
                
                  AQCR 210 Abilene-Wichita Falls Intrastate
                  
                  Unclassifiable/ Attainment
                
                
                  Archer County, Baylor County, Brown County, Callahan County, Clay County, Coleman County, Comanche County, Cottle County, Eastland County, Fisher County, Foard County, Hardeman County, Haskell County, Jack County, Jones County, Kent County, Knox County, Mitchell County, Montague County, Nolan County, Runnels County, Scurry County, Shackelford County, Stephens County, Stonewall County, Taylor County, Throckmorton County, Wichita County, Wilbarger County, Young County
                
                
                  AQCR 211 Amarillo-Lubbock Intrastate
                  
                  Unclassifiable/Attainment
                
                
                  Armstrong County, Bailey County, Briscoe County, Carson County, Castro County, Childress County, Cochran County, Collingsworth County, Crosby County, Dallam County, Deaf Smith County, Dickens County, Donley County, Floyd County, Garza County, Gray County, Hale County, Hall County, Hansford County, Hartley County, Hemphill County, Hockley County, Hutchinson County, King County, Lamb County, Lipscomb County, Lubbock County, Lynn County, Moore County, Motley County, Ochiltree County, Oldham County, Parmer County, Potter County, Randall County, Roberts County, Sherman County, Swisher County, Terry County, Wheeler County, Yoakum County
                
                
                  AQCR 212 Austin-Waco Intrastate
                  
                  Unclassifiable/Attainment
                
                
                  Bastrop County
                
                
                  Bell County
                
                
                  Blanco County
                
                
                  Bosque County
                
                
                  Brazos County
                
                
                  Burleson County
                
                
                  Burnet County
                
                
                  Caldwell County
                
                
                  Coryell County
                
                
                  Falls County
                
                
                  Fayette County
                
                
                  Freestone County
                
                
                  
                  Grimes County
                
                
                  Hamilton County
                
                
                  Hays County
                
                
                  Hill County
                
                
                  Lampasas County
                
                
                  Lee County
                
                
                  Leon County
                
                
                  Limestone County
                
                
                  Llano County
                
                
                  Madison County
                
                
                  McLennan County
                
                
                  Milam County
                
                
                  Mills County
                
                
                  Robertson County
                
                
                  San Saba County
                
                
                  Travis County
                
                
                  Washington County
                
                
                  Williamson County
                
                
                  AQCR 213 Brownsville Laredo Intrastate
                  
                  Unclassifiable/Attainment
                
                
                  Cameron County
                
                
                  Hidalgo County
                
                
                  Jim Hogg County
                
                
                  Starr County
                
                
                  Webb County
                
                
                  Willacy County
                
                
                  Zapata County
                
                
                  AQCR 214 Corpus Christi-Victoria Intrastate
                  
                  Unclassifiable/Attainment
                
                
                  Aransas County, Bee County, Brooks County, Calhoun County, De Witt County, Duval County, Goliad County, Gonzales County, Jackson County, Jim Wells County, Kenedy County, Kleberg County, Lavaca County, Live Oak County, McMullen County, Nueces County, Refugio County, San Patricio County, Victoria County
                
                
                  AQCR 215 Metropolitan Dallas-Fort Worth Intrastate
                  
                  Unclassifiable/Attainment
                
                
                  Collin County
                
                
                  Cooke County
                
                
                  Dallas County
                
                
                  Denton County
                
                
                  Ellis County
                
                
                  Erath County
                
                
                  Fannin County
                
                
                  Grayson County
                
                
                  Hood County
                
                
                  Hunt County
                
                
                  Johnson County
                
                
                  Kaufman County
                
                
                  Navarro County
                
                
                  Palo Pinto County
                
                
                  Parker County
                
                
                  Rockwall County
                
                
                  Somervell County
                
                
                  Tarrant County
                
                
                  Wise County
                
                
                  AQCR 216 Metropolitan Houston-Galveston Intrastate
                  
                  Unclassifiable/Attainment
                
                
                  Austin County, Brazoria County, Chambers County, Colorado County, Fort Bend County, Galveston County, Harris County, Liberty County, Matagorda County, Montgomery County, Walker County, Waller County, Wharton County
                
                
                  AQCR 217 Metropolitan San Antonio Intrastate
                  
                  Unclassifiable/Attainment
                
                
                  
                  Atascosa County, Bandera County, Bexar County, Comal County, Dimmit County, Edwards County, Frio County, Gillespie County, Guadalupe County, Karnes County, Kendall County, Kerr County, Kinney County, La Salle County, Maverick County, Medina County, Real County, Uvalde County, Val Verde County, Wilson County, Zavala County
                
                
                  AQCR 218 Midland-Odessa-San Angelo Intrastate
                  
                  Unclassifiable/Attainment
                
                
                  Andrews County, Borden County, Coke County, Concho County, Crane County, Crockett County, Dawson County, Ector County, Gaines County, Glasscock County, Howard County, Irion County, Kimble County, Loving County, Martin County, Mason County, McCulloch County, Menard County, Midland County, Pecos County, Reagan County, Reeves County, Schleicher County, Sterling County, Sutton County, Terrell County, Tom Green County, Upton County, Ward County, Winkler County
                
                
                  1 This date is November 15, 1990, unless otherwise noted.
              
              
                Texas—Ozone (1-Hour Standard)1
                
                
                  Designated area
                  Designation
                  Date 2
                  
                  Type
                  Classification
                  Date 2
                  
                  Type
                
                
                  Beaumont/Port Arthur Area:
                
                
                  Hardin County
                  11/15/90
                  Nonattainment
                  4/29/04
                  Serious.
                
                
                  Jefferson County
                  11/15/90
                  Nonattainment
                  4/29/04
                  Serious.
                
                
                  Orange County
                  11/15/90
                  Nonattainment
                  4/29/04
                  Serious.
                
                
                  Dallas-Fort Worth Area:
                  See footnote 3
                  See footnote 3
                  See footnote 3
                  See footnote 3.
                
                
                  Collin County.3
                  
                
                
                  Dallas County.3
                  
                
                
                  Denton County.3
                  
                
                
                  Tarrant County.3
                  
                
                
                  El Paso Area:
                
                
                  El Paso County
                  11/15/90
                  Nonattainment
                  11/15/90
                  Serious.
                
                
                  Houston-Galveston-Brazoria Area, TX:
                  See footnote 4
                  See footnote 4
                  See footnote 4
                  See footnote 4.
                
                
                  Brazoria County 4
                  
                
                
                  Chambers County 4
                  
                
                
                  Fort Bend County 4
                  
                
                
                  Galveston County 4
                  
                
                
                  Harris County 4
                  
                
                
                  Liberty County 4
                  
                
                
                  Montgomery County 4
                  
                
                
                  Waller County 4
                  
                
                
                  AQCR 022 Shreveport-Texarkana-Tyler Interstate
                  
                  Unclassifiable/Attainment
                
                
                  Anderson County
                
                
                  Bowie County
                
                
                  Camp County
                
                
                  Cass County
                
                
                  Cherokee County
                
                
                  Delta County
                
                
                  Franklin County
                
                
                  Gregg County
                
                
                  Harrison County
                
                
                  Henderson County
                
                
                  Hopkins County
                
                
                  
                  Lamar County
                
                
                  Marion County
                
                
                  Morris County
                
                
                  Panola County
                
                
                  Rains County
                
                
                  Red River County
                
                
                  Rusk County
                
                
                  Smith County
                
                
                  Titus County
                
                
                  Upshur County
                
                
                  Van Zandt County
                
                
                  Wood County
                
                
                  AQCR 106 S Louisiana-SE Texas Interstate (Remainder of)
                  
                  Unclassifiable/Attainment
                
                
                  Angelina County, Houston County,
                
                
                  Jasper County, Nacogdoches County,
                
                
                  Newton County, Polk County, Sabine
                
                
                  County, San Augustine County, San
                
                
                  Jacinto County, Shelby County,
                
                
                  Trinity County, Tyler County
                
                
                  AQCR 153 El Paso-Las Cruces-Alamogordo Interstate
                  
                  Unclassifiable/Attainment
                
                
                  Brewster County
                
                
                  Culberson County
                
                
                  Hudspeth County
                
                
                  Jeff Davis County
                
                
                  Presidio County
                
                
                  AQCR 210 Abilene-Wichita Falls Intrastate
                  
                  Unclassifiable/Attainment
                
                
                  Archer County, Baylor County, Brown
                
                
                  County, Callahan County, Clay
                
                
                  County, Coleman County, Comanche
                
                
                  County, Cottle County, Eastland
                
                
                  County, Fisher County, Foard
                
                
                  County, Hardeman County, Haskell
                
                
                  County, Jack County, Jones County,
                
                
                  Kent County, Knox County, Mitchell
                
                
                  County, Montague County, Nolan
                
                
                  County, Runnels County, Scurry
                
                
                  County, Shackelford County,
                
                
                  Stephens County, Stonewall County,
                
                
                  Taylor County, Throckmorton County,
                
                
                  Wichita County, Wilbarger County,
                
                
                  Young County
                
                
                  AQCR 211 Amarillo-Lubbock Intrastate
                  
                  Unclassifiable/Attainment
                
                
                  Armstrong County, Bailey County,
                
                
                  Briscoe County, Carson County,
                
                
                  Castro County, Childress County,
                
                
                  Cochran County, Collingsworth
                
                
                  County, Crosby County, Dallam
                
                
                  County, Deaf Smith County, Dickens
                
                
                  County, Donley County, Floyd
                
                
                  County, Garza County, Gray County,
                
                
                  Hale County, Hall County, Hansford
                
                
                  County, Hartley County, Hemphill
                
                
                  County, Hockley County, Hutchinson
                
                
                  County, King County, Lamb County,
                
                
                  Lipscomb County, Lubbock County,
                
                
                  Lynn County, Moore County, Motley
                
                
                  County, Ochiltree County, Oldham
                
                
                  County, Parmer County, Potter
                
                
                  County, Randall County, Roberts
                
                
                  County, Sherman County, Swisher
                
                
                  County, Terry County, Wheeler
                
                
                  County, Yoakum County
                
                
                  AQCR 212 Austin-Waco Intrastate
                  
                  Unclassifiable/Attainment
                
                
                  Bastrop County
                
                
                  Bell County
                
                
                  Blanco County
                
                
                  Bosque County
                
                
                  Brazos County
                
                
                  
                  Burleson County
                
                
                  Burnet County
                
                
                  Caldwell County
                
                
                  Coryell County
                
                
                  Falls County
                
                
                  Fayette County
                
                
                  Freestone County
                
                
                  Grimes County
                
                
                  Hamilton County
                
                
                  Hays County
                
                
                  Hill County
                
                
                  Lampasas County
                
                
                  Lee County
                
                
                  Leon County
                
                
                  Limestone County
                
                
                  Llano County
                
                
                  Madison County
                
                
                  McLennan County
                
                
                  Milam County
                
                
                  Mills County
                
                
                  Robertson County
                
                
                  San Saba County
                
                
                  Travis County
                
                
                  Washington County
                
                
                  Williamson County
                
                
                  AQCR 213 Brownsville-Laredo Intrastate
                  
                  Unclassifiable/Attainment
                
                
                  Cameron County
                
                
                  Hidalgo County
                
                
                  Jim Hogg County
                
                
                  Starr County
                
                
                  Webb County
                
                
                  Willacy County
                
                
                  Zapata County
                
                
                  AQCR 214 Corpus Christi-Victoria Intrastate (Remainder of)
                  
                  Unclassifiable/Attainment
                
                
                  Aransas County, Bee County, Brooks
                
                
                  County, Calhoun County, De Witt
                
                
                  County, Duval County, Goliad
                
                
                  County, Gonzales County, Jackson
                
                
                  County, Jim Wells County, Kenedy
                
                
                  County, Kleberg County, Lavaca
                
                
                  County, Live Oak County, McMullen
                
                
                  County, Refugio County, San
                
                
                  Patricio County,
                
                
                  AQCR 214 Corpus Christi-Victoria Intrastate (part)
                  
                  Unclassifiable/Attainment
                
                
                  Nueces County
                
                
                  AQCR 215 Metro Dallas-Fort Worth Intrastate (Remainder of)
                  
                  Unclassifiable/Attainment
                
                
                  Cooke County
                
                
                  Ellis County
                
                
                  Erath County
                
                
                  Fannin County
                
                
                  Grayson County
                
                
                  Hood County
                
                
                  Hunt County
                
                
                  Johnson County
                
                
                  Kaufman County
                
                
                  Navarro County
                
                
                  Palo Pinto County
                
                
                  Parker County
                
                
                  Rockwall County
                
                
                  Somervell County
                
                
                  Wise County
                
                
                  AQCR 216 Metro Houston-Galveston Intrastate (Remainder of)
                  
                  Unclassifiable/Attainment
                
                
                  Austin County, Colorado County,
                
                
                  Matagorda County, Walker County,
                
                
                  Wharton County
                
                
                  AQCR 217 Metro San Antonio Intrastate (part)
                  
                  Unclassifiable/Attainment
                
                
                  
                  Bexar County
                
                
                  AQCR 217 Metro San Antonio Intrastate (Remainder of)
                  
                  Unclassifiable/Attainment
                
                
                  Atascosa County, Bandera County,
                
                
                  Comal County, Dimmit County,
                
                
                  Edwards County, Frio County,
                
                
                  Gillespie County, Guadalupe County,
                
                
                  Karnes County, Kendall County, Kerr
                
                
                  County, Kinney County, La Salle
                
                
                  County, Maverick County, Medina
                
                
                  County, Real County, Uvalde County,
                
                
                  Val Verde County, Wilson County,
                
                
                  Zavala County
                
                
                  AQCR 218 Midland-Odessa-San Angelo Intrastate (part)
                  
                  Unclassifiable/Attainment
                
                
                  Ector County
                
                
                  AQCR 218 Midland-Odessa-San Angelo Intrastate (Remainder of)
                  
                  Unclassifiable/Attainment
                
                
                  Andrews County, Borden County, Coke
                
                
                  County, Concho County, Crane
                
                
                  County, Crockett County, Dawson
                
                
                  County, Gaines County, Glasscock
                
                
                  County, Howard County, Irion
                
                
                  County, Kimble County, Loving
                
                
                  County, Martin County, Mason
                
                
                  County, McCulloch County, Menard
                
                
                  County, Midland County, Pecos
                
                
                  County, Reagan County, Reeves
                
                
                  County, Schleicher County, Sterling
                
                
                  County, Sutton County, Terrell
                
                
                  County, Tom Green County, Upton
                
                
                  County, Ward County, Winkler County
                
                
                  1 The 1-hour ozone standard, designations and classifications are revoked effective June 15, 2005 for areas in Texas except the San Antonio area where they are revoked effective April 15, 2009.
                
                  2 The date at the time designations were revoked is October 18, 2000, unless otherwise noted.
                
                  3 The Dallas-Fort Worth Area was designated and classified as Moderate nonattainment on November 15, 1990. The area was classified as Serious nonattainment on March 20, 1998 and was so designated and classified when the 1-hour ozone standard, designations and classifications were revoked. The area has since attained the 1-hour ozone standard and met all the Clean Air Act criteria for redesignation. All 1-hour ozone standard anti-backsliding obligations for the area are terminated effective May 6, 2020.
                
                  4 The Houston-Galveston-Brazoria Area was designated and classified as “Severe-17” nonattainment on November 15, 1990 and was so designated and classified when the 1-hour ozone standard, designations and classifications were revoked. The area has since attained the 1-hour ozone standard and met all the Clean Air Act criteria for redesignation. All 1-hour ozone standard anti-backsliding obligations for the area are terminated effective March 16, 2020.
              
              
                Texas-PM-10 Nonattainment Areas
                
                  Designated Area
                  Designation
                  Date 1
                  
                  Type
                  Classification
                  Date 1
                  
                  Type
                
                
                  AQCR 022
                  
                  Unclassifiable
                
                
                  AQCR 106
                  
                  Unclassifiable
                
                
                  AQCR 153:
                
                
                  El Paso County—city of El Paso
                  11/15/90
                  Nonattainment
                  11/15/90
                  Moderate
                
                
                  3 limited areas in El Paso County
                  
                  Unclassifiable
                
                
                  (El Paso 1, 2, and 4).
                
                
                  1 limited area in El Paso County
                  
                  Unclassifiable
                
                
                  (El Paso 3)
                
                
                  1 limited area in El Paso County
                  
                  Unclassifiable
                
                
                  (El Paso 5)
                
                
                  Remainder of AQCR
                  
                  Unclassifiable
                
                
                  AQCR 210
                  
                  Unclassifiable
                
                
                  AQCR 211:
                
                
                  Lubbock County—That portion of the city of Lubbock enclosed by Loop 289 highway
                  
                  Unclassifiable
                
                
                  Remainder of AQCR
                  
                  Unclassifiable
                
                
                  AQCR 212
                  
                  Unclassifiable
                
                
                  
                  AQCR 213:
                
                
                  2 limited areas in Cameron County
                
                
                  (Cameron 1 and 2)
                  
                  Unclassifiable
                
                
                  Remainder of AQCR
                  
                  Unclassifiable
                
                
                  QCR 214:
                
                
                  2 limited areas in Nueces County
                  
                  Unclassifiable
                
                
                  (Nueces 1 and 2)
                
                
                  Remainder of AQCR
                  
                  Unclassifiable
                
                
                  AQCR 215:
                
                
                  3 limited areas in Dallas County
                  
                  Unclassifiable
                
                
                  (Dallas 1, 2, and 3)
                
                
                  1 limited area in Tarrant County
                  
                  Unclassifiable
                
                
                  (Tarrant 1)
                
                
                  3 limited areas in Tarrant County
                  
                  Unclassifiable
                
                
                  (Tarrant 2, 3, and 4)
                
                
                  Remainder of AQCR
                  
                  Unclassifiable
                
                
                  AQCR 216:
                
                
                  1 limited area in Harris County
                  
                  Unclassifiable
                
                
                  (Houston 1)
                
                
                  1 limited area in Harris County
                  
                  Unclassifiable
                
                
                  (Houston 2)
                
                
                  1 limited area in Harris County
                  
                  Unclassifiable
                
                
                  (Aldine)
                
                
                  1 limited area in Harris County
                  
                  Unclassifiable
                
                
                  1 limited area in Galveston County
                  
                  Unclassifiable
                
                
                  Remainder of AQCR
                  
                  Unclassifiable
                
                
                  AQCR 217:
                
                
                  1 limited area in Bexar County
                  
                  Unclassifiable
                
                
                  Remainder of AQCR
                  
                  Unclassifiable
                
                
                  AQCR 218
                  
                  Unclassifiable
                
                
                  1 This date is November 15, 1990, unless otherwise noted.
              
              
                Texas—1997 Annual PM2.5 NAAQS
                [Primary and Secondary]
                
                  Designated area
                  Designation a
                  
                  Date 1
                  
                  Type
                  Classification
                  Date
                  Type
                
                
                  AQCR 022 Shreveport-Texarkana-Tyler Interstate:
                
                
                  Anderson County
                  
                  Unclassifiable/Attainment
                
                
                  Bowie County
                  
                  Unclassifiable/Attainment
                
                
                  Camp County
                  
                  Unclassifiable/Attainment
                
                
                  Cass County
                  
                  Unclassifiable/Attainment
                
                
                  Cherokee County
                  
                  Unclassifiable/Attainment
                
                
                  Delta County
                  
                  Unclassifiable/Attainment
                
                
                  Franklin County
                  
                  Unclassifiable/Attainment
                
                
                  Gregg County
                  
                  Unclassifiable/Attainment
                
                
                  Harrison County
                  
                  Unclassifiable/Attainment
                
                
                  Hopkins County
                  
                  Unclassifiable/Attainment
                
                
                  Lamar County
                  
                  Unclassifiable/Attainment
                
                
                  Marion County
                  
                  Unclassifiable/Attainment
                
                
                  Morris County
                  
                  Unclassifiable/Attainment
                
                
                  Panola County
                  
                  Unclassifiable/Attainment
                
                
                  Rains County
                  
                  Unclassifiable/Attainment
                
                
                  Red River County
                  
                  Unclassifiable/Attainment
                
                
                  Rusk County
                  
                  Unclassifiable/Attainment
                
                
                  Smith County
                  
                  Unclassifiable/Attainment
                
                
                  Titus County
                  
                  Unclassifiable/Attainment
                
                
                  Upshur County
                  
                  Unclassifiable/Attainment
                
                
                  Van Zandt County
                  
                  Unclassifiable/Attainment
                
                
                  Wood County
                  
                  Unclassifiable/Attainment
                
                
                  AQCR 106 S Louisiana-SE Texas Interstate (remainder of):
                
                
                  Angelina County
                  
                  Unclassifiable/Attainment
                
                
                  Houston County
                  
                  Unclassifiable/Attainment
                
                
                  Jasper County
                  
                  Unclassifiable/Attainment
                
                
                  Nacogdoches County
                  
                  Unclassifiable/Attainment
                
                
                  Newton County
                  
                  Unclassifiable/Attainment
                
                
                  
                  Polk County
                  
                  Unclassifiable/Attainment
                
                
                  Sabine County
                  
                  Unclassifiable/Attainment
                
                
                  San Augustine County
                  
                  Unclassifiable/Attainment
                
                
                  San Jacinto County
                  
                  Unclassifiable/Attainment
                
                
                  Shelby County
                  
                  Unclassifiable/Attainment
                
                
                  Trinity County
                  
                  Unclassifiable/Attainment
                
                
                  Tyler County
                  
                  Unclassifiable/Attainment
                
                
                  AQCR 153 El Paso-Las Cruces-Alamogordo Interstate:
                
                
                  Brewster County
                  
                  Unclassifiable/Attainment
                
                
                  Culberson County
                  
                  Unclassifiable/Attainment
                
                
                  El Paso County
                  
                  Unclassifiable/Attainment
                
                
                  Hudspeth County
                  
                  Unclassifiable/Attainment
                
                
                  Jeff Davis County
                  
                  Unclassifiable/Attainment
                
                
                  Presidio County
                  
                  Unclassifiable/Attainment
                
                
                  AQCR 210 Abilene-Wichita Falls Intrastate:
                
                
                  Archer County
                  
                  Unclassifiable/Attainment
                
                
                  Baylor County
                  
                  Unclassifiable/Attainment
                
                
                  Brown County
                  
                  Unclassifiable/Attainment
                
                
                  Callahan County
                  
                  Unclassifiable/Attainment
                
                
                  Clay County
                  
                  Unclassifiable/Attainment
                
                
                  Coleman County
                  
                  Unclassifiable/Attainment
                
                
                  Comanche County
                  
                  Unclassifiable/Attainment
                
                
                  Cottle County
                  
                  Unclassifiable/Attainment
                
                
                  Eastland County
                  
                  Unclassifiable/Attainment
                
                
                  Fisher County
                  
                  Unclassifiable/Attainment
                
                
                  Foard County
                  
                  Unclassifiable/Attainment
                
                
                  Hardeman County
                  
                  Unclassifiable/Attainment
                
                
                  Haskell County
                  
                  Unclassifiable/Attainment
                
                
                  Jack County
                  
                  Unclassifiable/Attainment
                
                
                  Jones County
                  
                  Unclassifiable/Attainment
                
                
                  Kent County
                  
                  Unclassifiable/Attainment
                
                
                  Knox County
                  
                  Unclassifiable/Attainment
                
                
                  Mitchell County
                  
                  Unclassifiable/Attainment
                
                
                  Montague County
                  
                  Unclassifiable/Attainment
                
                
                  Nolan County
                  
                  Unclassifiable/Attainment
                
                
                  Runnels County
                  
                  Unclassifiable/Attainment
                
                
                  Scurry County
                  
                  Unclassifiable/Attainment
                
                
                  Shackelford County
                  
                  Unclassifiable/Attainment
                
                
                  Stephens County
                  
                  Unclassifiable/Attainment
                
                
                  Stonewall County
                  
                  Unclassifiable/Attainment
                
                
                  Taylor County
                  
                  Unclassifiable/Attainment
                
                
                  Throckmorton County
                  
                  Unclassifiable/Attainment
                
                
                  Wichita County
                  
                  Unclassifiable/Attainment
                
                
                  Wilbarger County
                  
                  Unclassifiable/Attainment
                
                
                  Young County
                  
                  Unclassifiable/Attainment
                
                
                  AQCR 211 Amarillo-Lubbock Intrastate:
                
                
                  Armstrong County
                  
                  Unclassifiable/Attainment
                
                
                  Bailey County
                  
                  Unclassifiable/Attainment
                
                
                  Briscoe County
                  
                  Unclassifiable/Attainment
                
                
                  Carson County
                  
                  Unclassifiable/Attainment
                
                
                  Castro County
                  
                  Unclassifiable/Attainment
                
                
                  Childress County
                  
                  Unclassifiable/Attainment
                
                
                  Cochran County
                  
                  Unclassifiable/Attainment
                
                
                  Collingsworth County
                  
                  Unclassifiable/Attainment
                
                
                  Crosby County
                  
                  Unclassifiable/Attainment
                
                
                  Dallam County
                  
                  Unclassifiable/Attainment
                
                
                  Deaf Smith County
                  
                  Unclassifiable/Attainment
                
                
                  Dickens County
                  
                  Unclassifiable/Attainment
                
                
                  Donley County
                  
                  Unclassifiable/Attainment
                
                
                  Floyd County
                  
                  Unclassifiable/Attainment
                
                
                  Garza County
                  
                  Unclassifiable/Attainment
                
                
                  Gray County
                  
                  Unclassifiable/Attainment
                
                
                  Hale County
                  
                  Unclassifiable/Attainment
                
                
                  Hall County
                  
                  Unclassifiable/Attainment
                
                
                  Hansford County
                  
                  Unclassifiable/Attainment
                
                
                  Hartley County
                  
                  Unclassifiable/Attainment
                
                
                  Hemphill County
                  
                  Unclassifiable/Attainment
                
                
                  Hockley County
                  
                  Unclassifiable/Attainment
                
                
                  
                  Hutchinson County
                  
                  Unclassifiable/Attainment
                
                
                  King County
                  
                  Unclassifiable/Attainment
                
                
                  Lamb County
                  
                  Unclassifiable/Attainment
                
                
                  Lipscomb County
                  
                  Unclassifiable/Attainment
                
                
                  Lubbock County
                  
                  Unclassifiable/Attainment
                
                
                  Lynn County
                  
                  Unclassifiable/Attainment
                
                
                  Moore County
                  
                  Unclassifiable/Attainment
                
                
                  Motley County
                  
                  Unclassifiable/Attainment
                
                
                  Ochiltree County
                  
                  Unclassifiable/Attainment
                
                
                  Oldham County
                  
                  Unclassifiable/Attainment
                
                
                  Parmer County
                  
                  Unclassifiable/Attainment
                
                
                  Potter County
                  
                  Unclassifiable/Attainment
                
                
                  Randall County
                  
                  Unclassifiable/Attainment
                
                
                  Roberts County
                  
                  Unclassifiable/Attainment
                
                
                  Sherman County
                  
                  Unclassifiable/Attainment
                
                
                  Swisher County
                  
                  Unclassifiable/Attainment
                
                
                  Terry County
                  
                  Unclassifiable/Attainment
                
                
                  Wheeler County
                  
                  Unclassifiable/Attainment
                
                
                  Yoakum County
                  
                  Unclassifiable/Attainment
                
                
                  AQCR 212 Austin-Waco Intrastate:
                
                
                  Bastrop County
                  
                  Unclassifiable/Attainment
                
                
                  Bell County
                  
                  Unclassifiable/Attainment
                
                
                  Blanco County
                  
                  Unclassifiable/Attainment
                
                
                  Bosque County
                  
                  Unclassifiable/Attainment
                
                
                  Brazos County
                  
                  Unclassifiable/Attainment
                
                
                  Burleson County
                  
                  Unclassifiable/Attainment
                
                
                  Burnet County
                  
                  Unclassifiable/Attainment
                
                
                  Caldwell County
                  
                  Unclassifiable/Attainment
                
                
                  Coryell County
                  
                  Unclassifiable/Attainment
                
                
                  Falls County
                  
                  Unclassifiable/Attainment
                
                
                  Fayette County
                  
                  Unclassifiable/Attainment
                
                
                  Freestone County
                  
                  Unclassifiable/Attainment
                
                
                  Grimes County
                  
                  Unclassifiable/Attainment
                
                
                  Hamilton County
                  
                  Unclassifiable/Attainment
                
                
                  Hays County
                  
                  Unclassifiable/Attainment
                
                
                  Hill County
                  
                  Unclassifiable/Attainment
                
                
                  Lampasas County
                  
                  Unclassifiable/Attainment
                
                
                  Lee County
                  
                  Unclassifiable/Attainment
                
                
                  Leon County
                  
                  Unclassifiable/Attainment
                
                
                  Limestone County
                  
                  Unclassifiable/Attainment
                
                
                  Llano County
                  
                  Unclassifiable/Attainment
                
                
                  McLennan County
                  
                  Unclassifiable/Attainment
                
                
                  Madison County
                  
                  Unclassifiable/Attainment
                
                
                  Milam County
                  
                  Unclassifiable/Attainment
                
                
                  Mills County
                  
                  Unclassifiable/Attainment
                
                
                  Robertson County
                  
                  Unclassifiable/Attainment
                
                
                  San Saba County
                  
                  Unclassifiable/Attainment
                
                
                  Travis County
                  
                  Unclassifiable/Attainment
                
                
                  Washington County
                  
                  Unclassifiable/Attainment
                
                
                  Williamson County
                  
                  Unclassifiable/Attainment
                
                
                  AQCR 213 Brownsville-Laredo Intrastate:
                
                
                  Cameron County
                  
                  Unclassifiable/Attainment
                
                
                  Hidalgo County
                  
                  Unclassifiable/Attainment
                
                
                  Jim Hogg County
                  
                  Unclassifiable/Attainment
                
                
                  Starr County
                  
                  Unclassifiable/Attainment
                
                
                  Webb County
                  
                  Unclassifiable/Attainment
                
                
                  Willacy County
                  
                  Unclassifiable/Attainment
                
                
                  Zapata County
                  
                  Unclassifiable/Attainment
                
                
                  AQCR 214 Corpus Christi-Victoria Intrastate (part):
                
                
                  Nueces County
                  
                  Unclassifiable/Attainment
                
                
                  AQCR 214 Corpus Christi-Victoria Intrastate (remainder of):
                
                
                  Aransas County
                  
                  Unclassifiable/Attainment
                
                
                  Bee County
                  
                  Unclassifiable/Attainment
                
                
                  Brooks County
                  
                  Unclassifiable/Attainment
                
                
                  Calhoun County
                  
                  Unclassifiable/Attainment
                
                
                  DeWitt County
                  
                  Unclassifiable/Attainment
                
                
                  Duval County
                  
                  Unclassifiable/Attainment
                
                
                  
                  Goliad County
                  
                  Unclassifiable/Attainment
                
                
                  Gonzales County
                  
                  Unclassifiable/Attainment
                
                
                  Jackson County
                  
                  Unclassifiable/Attainment
                
                
                  Jim Wells County
                  
                  Unclassifiable/Attainment
                
                
                  Kenedy County
                  
                  Unclassifiable/Attainment
                
                
                  Kleberg County
                  
                  Unclassifiable/Attainment
                
                
                  Lavaca County
                  
                  Unclassifiable/Attainment
                
                
                  Live Oak County
                  
                  Unclassifiable/Attainment
                
                
                  McMullen County
                  
                  Unclassifiable/Attainment
                
                
                  Refugio County
                  
                  Unclassifiable/Attainment
                
                
                  San Patricio County
                  
                  Unclassifiable/Attainment
                
                
                  AQCR 215 Metro Dallas-Fort Worth Intrastate (remainder of):
                
                
                  Cooke County
                  
                  Unclassifiable/Attainment
                
                
                  Erath County
                  
                  Unclassifiable/Attainment
                
                
                  Fannin County
                  
                  Unclassifiable/Attainment
                
                
                  Grayson County
                  
                  Unclassifiable/Attainment
                
                
                  Henderson County
                  
                  Unclassifiable/Attainment
                
                
                  Hood County
                  
                  Unclassifiable/Attainment
                
                
                  Hunt County
                  
                  Unclassifiable/Attainment
                
                
                  Navarro County
                  
                  Unclassifiable/Attainment
                
                
                  Palo Pinto County
                  
                  Unclassifiable/Attainment
                
                
                  Somervell County
                  
                  Unclassifiable/Attainment
                
                
                  Wise County
                  
                  Unclassifiable/Attainment
                
                
                  AQCR 216 Metro Houston-Galveston Intrastate (remainder of):
                
                
                  Austin County
                  
                  Unclassifiable/Attainment
                
                
                  Colorado County
                  
                  Unclassifiable/Attainment
                
                
                  Matagorda County
                  
                  Unclassifiable/Attainment
                
                
                  Walker County
                  
                  Unclassifiable/Attainment
                
                
                  Wharton County
                  
                  Unclassifiable/Attainment
                
                
                  AQCR 217 Metro San Antonio Intrastate (remainder of):
                
                
                  Atascosa County
                  
                  Unclassifiable/Attainment
                
                
                  Bandera County
                  
                  Unclassifiable/Attainment
                
                
                  Dimmit County
                  
                  Unclassifiable/Attainment
                
                
                  Edwards County
                  
                  Unclassifiable/Attainment
                
                
                  Frio County
                  
                  Unclassifiable/Attainment
                
                
                  Gillespie County
                  
                  Unclassifiable/Attainment
                
                
                  Karnes County
                  
                  Unclassifiable/Attainment
                
                
                  Kendall County
                  
                  Unclassifiable/Attainment
                
                
                  Kerr County
                  
                  Unclassifiable/Attainment
                
                
                  Kinney County
                  
                  Unclassifiable/Attainment
                
                
                  La Salle County
                  
                  Unclassifiable/Attainment
                
                
                  Maverick County
                  
                  Unclassifiable/Attainment
                
                
                  Medina County
                  
                  Unclassifiable/Attainment
                
                
                  Real County
                  
                  Unclassifiable/Attainment
                
                
                  Uvalde County
                  
                  Unclassifiable/Attainment
                
                
                  Val Verde County
                  
                  Unclassifiable/Attainment
                
                
                  Wilson County
                  
                  Unclassifiable/Attainment
                
                
                  Zavala County
                  
                  Unclassifiable/Attainment
                
                
                  AQCR 218 Midland-Odessa-San Angelo Intrastate (part):
                
                
                  Ector County
                  
                  Unclassifiable/Attainment
                
                
                  AQCR 218 Midland-Odessa-San Angelo Intrastate (remainder of):
                
                
                  Andrews County
                  
                  Unclassifiable/Attainment
                
                
                  Borden County
                  
                  Unclassifiable/Attainment
                
                
                  Coke County
                  
                  Unclassifiable/Attainment
                
                
                  Concho County
                  
                  Unclassifiable/Attainment
                
                
                  Crane County
                  
                  Unclassifiable/Attainment
                
                
                  Crockett County
                  
                  Unclassifiable/Attainment
                
                
                  Dawson County
                  
                  Unclassifiable/Attainment
                
                
                  Gaines County
                  
                  Unclassifiable/Attainment
                
                
                  Glasscock County
                  
                  Unclassifiable/Attainment
                
                
                  Howard County
                  
                  Unclassifiable/Attainment
                
                
                  Irion County
                  
                  Unclassifiable/Attainment
                
                
                  Kimble County
                  
                  Unclassifiable/Attainment
                
                
                  Loving County
                  
                  Unclassifiable/Attainment
                
                
                  
                  McCulloch County
                  
                  Unclassifiable/Attainment
                
                
                  Martin County
                  
                  Unclassifiable/Attainment
                
                
                  Mason County
                  
                  Unclassifiable/Attainment
                
                
                  Menard County
                  
                  Unclassifiable/Attainment
                
                
                  Midland County
                  
                  Unclassifiable/Attainment
                
                
                  Pecos County
                  
                  Unclassifiable/Attainment
                
                
                  Reagan County
                  
                  Unclassifiable/Attainment
                
                
                  Reeves County
                  
                  Unclassifiable/Attainment
                
                
                  Schleicher County
                  
                  Unclassifiable/Attainment
                
                
                  Sterling County
                  
                  Unclassifiable/Attainment
                
                
                  Sutton County
                  
                  Unclassifiable/Attainment
                
                
                  Terrell County
                  
                  Unclassifiable/Attainment
                
                
                  Tom Green County
                  
                  Unclassifiable/Attainment
                
                
                  Upton County
                  
                  Unclassifiable/Attainment
                
                
                  Ward County
                  
                  Unclassifiable/Attainment
                
                
                  Winkler County
                  
                  Unclassifiable/Attainment
                
                
                  Beaumont/Port Arthur, TX:
                
                
                  Hardin County
                  
                  Unclassifiable/Attainment
                
                
                  Jefferson County
                  
                  Unclassifiable/Attainment
                
                
                  Orange County
                  
                  Unclassifiable/Attainment
                
                
                  Dallas-Fort Worth, TX:
                
                
                  Collin County
                  
                  Unclassifiable/Attainment
                
                
                  Dallas County
                  
                  Unclassifiable/Attainment
                
                
                  Denton County
                  
                  Unclassifiable/Attainment
                
                
                  Ellis County
                  
                  Unclassifiable/Attainment
                
                
                  Johnson County
                  
                  Unclassifiable/Attainment
                
                
                  Kaufman County
                  
                  Unclassifiable/Attainment
                
                
                  Parker County
                  
                  Unclassifiable/Attainment
                
                
                  Rockwall County
                  
                  Unclassifiable/Attainment
                
                
                  Tarrant County
                  
                  Unclassifiable/Attainment
                
                
                  Houston-Galveston-Brazoria, TX:
                
                
                  Brazoria County
                  
                  Unclassifiable/Attainment
                
                
                  Chambers County
                  
                  Unclassifiable/Attainment
                
                
                  Fort Bend County
                  
                  Unclassifiable/Attainment
                
                
                  Galveston County
                  
                  Unclassifiable/Attainment
                
                
                  Harris County
                  
                  Unclassifiable/Attainment
                
                
                  Liberty County
                  
                  Unclassifiable/Attainment
                
                
                  Montgomery County
                  
                  Unclassifiable/Attainment
                
                
                  Waller County
                  
                  Unclassifiable/Attainment
                
                
                  San Antonio, TX:
                
                
                  Bexar County
                  
                  Unclassifiable/Attainment
                
                
                  Comal County
                  
                  Unclassifiable/Attainment
                
                
                  Guadalupe County
                  
                  Unclassifiable/Attainment
                
                
                  Victoria Area:
                
                
                  Victoria County
                  
                  Unclassifiable/Attainment
                
                
                  a Includes Indian Country located in each county or area, except as otherwise specified.
                
                  1 This date is 90 days after January 5, 2005, unless otherwise noted.
              
              
                Texas—2012 Annual PM2.5 NAAQS
                [Primary]
                
                  Designated area 1
                  
                  Designation
                  Date 2
                  
                  Type
                  Classification
                  Date 2
                  
                  Type
                
                
                  AQCR 022 Shreveport-Texarkana-Tyler Interstate:
                
                
                  Anderson County
                  
                  Unclassifiable/Attainment
                
                
                  Bowie County
                  
                  Unclassifiable/Attainment
                
                
                  Camp County
                  
                  Unclassifiable/Attainment
                
                
                  Cass County
                  
                  Unclassifiable/Attainment
                
                
                  Cherokee County
                  
                  Unclassifiable/Attainment
                
                
                  Delta County
                  
                  Unclassifiable/Attainment
                
                
                  Franklin County
                  
                  Unclassifiable/Attainment
                
                
                  Gregg County
                  
                  Unclassifiable/Attainment
                
                
                  Harrison County
                  
                  Unclassifiable/Attainment
                
                
                  Hopkins County
                  
                  Unclassifiable/Attainment
                
                
                  Lamar County
                  
                  Unclassifiable/Attainment
                
                
                  
                  Marion County
                  
                  Unclassifiable/Attainment
                
                
                  Morris County
                  
                  Unclassifiable/Attainment
                
                
                  Panola County
                  
                  Unclassifiable/Attainment
                
                
                  Rains County
                  
                  Unclassifiable/Attainment
                
                
                  Red River County
                  
                  Unclassifiable/Attainment
                
                
                  Rusk County
                  
                  Unclassifiable/Attainment
                
                
                  Smith County
                  
                  Unclassifiable/Attainment
                
                
                  Titus County
                  
                  Unclassifiable/Attainment
                
                
                  Upshur County
                  
                  Unclassifiable/Attainment
                
                
                  Van Zandt County
                  
                  Unclassifiable/Attainment
                
                
                  Wood County
                  
                  Unclassifiable/Attainment
                
                
                  AQCR 106 S Louisiana-SE Texas Interstate:
                
                
                  Angelina County
                  
                  Unclassifiable/Attainment
                
                
                  Hardin County
                  
                  Unclassifiable/Attainment
                
                
                  Houston County
                  
                  Unclassifiable/Attainment
                
                
                  Jasper County
                  
                  Unclassifiable/Attainment
                
                
                  Jefferson County
                  
                  Unclassifiable/Attainment
                
                
                  Nacogdoches County
                  
                  Unclassifiable/Attainment
                
                
                  Newton County
                  
                  Unclassifiable/Attainment
                
                
                  Orange County
                  
                  Unclassifiable/Attainment
                
                
                  Polk County
                  
                  Unclassifiable/Attainment
                
                
                  Sabine County
                  
                  Unclassifiable/Attainment
                
                
                  San Augustine County
                  
                  Unclassifiable/Attainment
                
                
                  San Jacinto County
                  
                  Unclassifiable/Attainment
                
                
                  Shelby County
                  
                  Unclassifiable/Attainment
                
                
                  Trinity County
                  
                  Unclassifiable/Attainment
                
                
                  Tyler County
                  
                  Unclassifiable/Attainment
                
                
                  AQCR 153 El Paso-Las Cruces-Alamogordo Interstate:
                
                
                  Brewster County
                  
                  Unclassifiable/Attainment
                
                
                  Culberson County
                  
                  Unclassifiable/Attainment
                
                
                  El Paso County
                  
                  Unclassifiable/Attainment
                
                
                  Hudspeth County
                  
                  Unclassifiable/Attainment
                
                
                  Jeff Davis County
                  
                  Unclassifiable/Attainment
                
                
                  Presidio County
                  
                  Unclassifiable/Attainment
                
                
                  AQCR 210 Abilene-Wichita Falls Intrastate:
                
                
                  Archer County
                  
                  Unclassifiable/Attainment
                
                
                  Baylor County
                  
                  Unclassifiable/Attainment
                
                
                  Brown County
                  
                  Unclassifiable/Attainment
                
                
                  Callahan County
                  
                  Unclassifiable/Attainment
                
                
                  Clay County
                  
                  Unclassifiable/Attainment
                
                
                  Coleman County
                  
                  Unclassifiable/Attainment
                
                
                  Comanche County
                  
                  Unclassifiable/Attainment
                
                
                  Cottle County
                  
                  Unclassifiable/Attainment
                
                
                  Eastland County
                  
                  Unclassifiable/Attainment
                
                
                  Fisher County
                  
                  Unclassifiable/Attainment
                
                
                  Foard County
                  
                  Unclassifiable/Attainment
                
                
                  Hardeman County
                  
                  Unclassifiable/Attainment
                
                
                  Haskell County
                  
                  Unclassifiable/Attainment
                
                
                  Jack County
                  
                  Unclassifiable/Attainment
                
                
                  Jones County
                  
                  Unclassifiable/Attainment
                
                
                  Kent County
                  
                  Unclassifiable/Attainment
                
                
                  Knox County
                  
                  Unclassifiable/Attainment
                
                
                  Mitchell County
                  
                  Unclassifiable/Attainment
                
                
                  Montague County
                  
                  Unclassifiable/Attainment
                
                
                  Nolan County
                  
                  Unclassifiable/Attainment
                
                
                  Runnels County
                  
                  Unclassifiable/Attainment
                
                
                  Scurry County
                  
                  Unclassifiable/Attainment
                
                
                  Shackelford County
                  
                  Unclassifiable/Attainment
                
                
                  Stephens County
                  
                  Unclassifiable/Attainment
                
                
                  Stonewall County
                  
                  Unclassifiable/Attainment
                
                
                  Taylor County
                  
                  Unclassifiable/Attainment
                
                
                  Throckmorton County
                  
                  Unclassifiable/Attainment
                
                
                  Wichita County
                  
                  Unclassifiable/Attainment
                
                
                  Wilbarger County
                  
                  Unclassifiable/Attainment
                
                
                  Young County
                  
                  Unclassifiable/Attainment
                
                
                  AQCR 211 Amarillo-Lubbock Intrastate:
                
                
                  Armstrong County
                  
                  Unclassifiable/Attainment
                
                
                  
                  Bailey County
                  
                  Unclassifiable/Attainment
                
                
                  Briscoe County
                  
                  Unclassifiable/Attainment
                
                
                  Carson County
                  
                  Unclassifiable/Attainment
                
                
                  Castro County
                  
                  Unclassifiable/Attainment
                
                
                  Childress County
                  
                  Unclassifiable/Attainment
                
                
                  Cochran County
                  
                  Unclassifiable/Attainment
                
                
                  Collingsworth County
                  
                  Unclassifiable/Attainment
                
                
                  Crosby County
                  
                  Unclassifiable/Attainment
                
                
                  Dallam County
                  
                  Unclassifiable/Attainment
                
                
                  Deaf Smith County
                  
                  Unclassifiable/Attainment
                
                
                  Dickens County
                  
                  Unclassifiable/Attainment
                
                
                  Donley County
                  
                  Unclassifiable/Attainment
                
                
                  Floyd County
                  
                  Unclassifiable/Attainment
                
                
                  Garza County
                  
                  Unclassifiable/Attainment
                
                
                  Gray County
                  
                  Unclassifiable/Attainment
                
                
                  Hale County
                  
                  Unclassifiable/Attainment
                
                
                  Hall County
                  
                  Unclassifiable/Attainment
                
                
                  Hansford County
                  
                  Unclassifiable/Attainment
                
                
                  Hartley County
                  
                  Unclassifiable/Attainment
                
                
                  Hemphill County
                  
                  Unclassifiable/Attainment
                
                
                  Hockley County
                  
                  Unclassifiable/Attainment
                
                
                  Hutchinson County
                  
                  Unclassifiable/Attainment
                
                
                  King County
                  
                  Unclassifiable/Attainment
                
                
                  Lamb County
                  
                  Unclassifiable/Attainment
                
                
                  Lipscomb County
                  
                  Unclassifiable/Attainment
                
                
                  Lubbock County
                  
                  Unclassifiable/Attainment
                
                
                  Lynn County
                  
                  Unclassifiable/Attainment
                
                
                  Moore County
                  
                  Unclassifiable/Attainment
                
                
                  Motley County
                  
                  Unclassifiable/Attainment
                
                
                  Ochiltree County
                  
                  Unclassifiable/Attainment
                
                
                  Oldham County
                  
                  Unclassifiable/Attainment
                
                
                  Parmer County
                  
                  Unclassifiable/Attainment
                
                
                  Potter County
                  
                  Unclassifiable/Attainment
                
                
                  Randall County
                  
                  Unclassifiable/Attainment
                
                
                  Roberts County
                  
                  Unclassifiable/Attainment
                
                
                  Sherman County
                  
                  Unclassifiable/Attainment
                
                
                  Swisher County
                  
                  Unclassifiable/Attainment
                
                
                  Terry County
                  
                  Unclassifiable/Attainment
                
                
                  Wheeler County
                  
                  Unclassifiable/Attainment
                
                
                  Yoakum County
                  
                  Unclassifiable/Attainment
                
                
                  AQCR 212 Austin-Waco Intrastate:
                
                
                  Bastrop County
                  
                  Unclassifiable/Attainment
                
                
                  Bell County
                  
                  Unclassifiable/Attainment
                
                
                  Blanco County
                  
                  Unclassifiable/Attainment
                
                
                  Bosque County
                  
                  Unclassifiable/Attainment
                
                
                  Brazos County
                  
                  Unclassifiable/Attainment
                
                
                  Burleson County
                  
                  Unclassifiable/Attainment
                
                
                  Burnet County
                  
                  Unclassifiable/Attainment
                
                
                  Caldwell County
                  
                  Unclassifiable/Attainment
                
                
                  Coryell County
                  
                  Unclassifiable/Attainment
                
                
                  Falls County
                  
                  Unclassifiable/Attainment
                
                
                  Fayette County
                  
                  Unclassifiable/Attainment
                
                
                  Freestone County
                  
                  Unclassifiable/Attainment
                
                
                  Grimes County
                  
                  Unclassifiable/Attainment
                
                
                  Hamilton County
                  
                  Unclassifiable/Attainment
                
                
                  Hays County
                  
                  Unclassifiable/Attainment
                
                
                  Hill County
                  
                  Unclassifiable/Attainment
                
                
                  Lampasas County
                  
                  Unclassifiable/Attainment
                
                
                  Lee County
                  
                  Unclassifiable/Attainment
                
                
                  Leon County
                  
                  Unclassifiable/Attainment
                
                
                  Limestone County
                  
                  Unclassifiable/Attainment
                
                
                  Llano County
                  
                  Unclassifiable/Attainment
                
                
                  McLennan County
                  
                  Unclassifiable/Attainment
                
                
                  Madison County
                  
                  Unclassifiable/Attainment
                
                
                  Milam County
                  
                  Unclassifiable/Attainment
                
                
                  Mills County
                  
                  Unclassifiable/Attainment
                
                
                  Robertson County
                  
                  Unclassifiable/Attainment
                
                
                  San Saba County
                  
                  Unclassifiable/Attainment
                
                
                  Travis County
                  
                  Unclassifiable/Attainment
                
                
                  
                  Washington County
                  
                  Unclassifiable/Attainment
                
                
                  Williamson County
                  
                  Unclassifiable/Attainment
                
                
                  AQCR 213 Brownsville-Laredo Intrastate:
                
                
                  Cameron County
                  
                  Unclassifiable/Attainment
                
                
                  Hidalgo County
                  
                  Unclassifiable/Attainment
                
                
                  Jim Hogg County
                  
                  Unclassifiable/Attainment
                
                
                  Starr County
                  
                  Unclassifiable/Attainment
                
                
                  Webb County
                  
                  Unclassifiable/Attainment
                
                
                  Willacy County
                  
                  Unclassifiable/Attainment
                
                
                  Zapata County
                  
                  Unclassifiable/Attainment
                
                
                  AQCR 214 Corpus Christi-Victoria Intrastate:
                
                
                  Aransas County
                  
                  Unclassifiable/Attainment
                
                
                  Bee County
                  
                  Unclassifiable/Attainment
                
                
                  Brooks County
                  
                  Unclassifiable/Attainment
                
                
                  Calhoun County
                  
                  Unclassifiable/Attainment
                
                
                  DeWitt County
                  
                  Unclassifiable/Attainment
                
                
                  Duval County
                  
                  Unclassifiable/Attainment
                
                
                  Goliad County
                  
                  Unclassifiable/Attainment
                
                
                  Gonzales County
                  
                  Unclassifiable/Attainment
                
                
                  Jackson County
                  
                  Unclassifiable/Attainment
                
                
                  Jim Wells County
                  
                  Unclassifiable/Attainment
                
                
                  Kenedy County
                  
                  Unclassifiable/Attainment
                
                
                  Kleberg County
                  
                  Unclassifiable/Attainment
                
                
                  Lavaca County
                  
                  Unclassifiable/Attainment
                
                
                  Live Oak County
                  
                  Unclassifiable/Attainment
                
                
                  McMullen County
                  
                  Unclassifiable/Attainment
                
                
                  Nueces County
                  
                  Unclassifiable/Attainment
                
                
                  Refugio County
                  
                  Unclassifiable/Attainment
                
                
                  San Patricio County
                  
                  Unclassifiable/Attainment
                
                
                  Victoria County
                  
                  Unclassifiable/Attainment
                
                
                  AQCR 215 Metro Dallas-Fort Worth Intrastate:
                
                
                  Collin County
                  
                  Unclassifiable/Attainment
                
                
                  Cooke County
                  
                  Unclassifiable/Attainment
                
                
                  Dallas County
                  
                  Unclassifiable/Attainment
                
                
                  Denton County
                  
                  Unclassifiable/Attainment
                
                
                  Ellis County
                  
                  Unclassifiable/Attainment
                
                
                  Erath County
                  
                  Unclassifiable/Attainment
                
                
                  Fannin County
                  
                  Unclassifiable/Attainment
                
                
                  Grayson County
                  
                  Unclassifiable/Attainment
                
                
                  Henderson County
                  
                  Unclassifiable/Attainment
                
                
                  Hood County
                  
                  Unclassifiable/Attainment
                
                
                  Hunt County
                  
                  Unclassifiable/Attainment
                
                
                  Johnson County
                  
                  Unclassifiable/Attainment
                
                
                  Kaufman County
                  
                  Unclassifiable/Attainment
                
                
                  Navarro County
                  
                  Unclassifiable/Attainment
                
                
                  Palo Pinto County
                  
                  Unclassifiable/Attainment
                
                
                  Parker County
                  
                  Unclassifiable/Attainment
                
                
                  Rockwall County
                  
                  Unclassifiable/Attainment
                
                
                  Somervell County
                  
                  Unclassifiable/Attainment
                
                
                  Tarrant County
                  
                  Unclassifiable/Attainment
                
                
                  Wise County
                  
                  Unclassifiable/Attainment
                
                
                  AQCR 216 Metro Houston-Galveston Intrastate:
                
                
                  Austin County
                  
                  Unclassifiable/Attainment
                
                
                  Brazoria County
                  
                  Unclassifiable/Attainment
                
                
                  Chambers County
                  
                  Unclassifiable/Attainment
                
                
                  Colorado County
                  
                  Unclassifiable/Attainment
                
                
                  Fort Bend County
                  
                  Unclassifiable/Attainment
                
                
                  Galveston County
                  
                  Unclassifiable/Attainment
                
                
                  Harris County
                  
                  Unclassifiable/Attainment
                
                
                  Liberty County
                  
                  Unclassifiable/Attainment
                
                
                  Matagorda County
                  
                  Unclassifiable/Attainment
                
                
                  Montgomery County
                  
                  Unclassifiable/Attainment
                
                
                  Walker County
                  
                  Unclassifiable/Attainment
                
                
                  Waller County
                  
                  Unclassifiable/Attainment
                
                
                  Wharton County
                  
                  Unclassifiable/Attainment
                
                
                  AQCR 217 Metro San Antonio Intrastate:
                
                
                  
                  Atascosa County
                  
                  Unclassifiable/Attainment
                
                
                  Bandera County
                  
                  Unclassifiable/Attainment
                
                
                  Bexar County
                  
                  Unclassifiable/Attainment
                
                
                  Comal County
                  
                  Unclassifiable/Attainment
                
                
                  Dimmit County
                  
                  Unclassifiable/Attainment
                
                
                  Edwards County
                  
                  Unclassifiable/Attainment
                
                
                  Frio County
                  
                  Unclassifiable/Attainment
                
                
                  Guadalupe County
                  
                  Unclassifiable/Attainment
                
                
                  Gillespie County
                  
                  Unclassifiable/Attainment
                
                
                  Karnes County
                  
                  Unclassifiable/Attainment
                
                
                  Kendall County
                  
                  Unclassifiable/Attainment
                
                
                  Kerr County
                  
                  Unclassifiable/Attainment
                
                
                  Kinney County
                  
                  Unclassifiable/Attainment
                
                
                  La Salle County
                  
                  Unclassifiable/Attainment
                
                
                  Maverick County
                  
                  Unclassifiable/Attainment
                
                
                  Medina County
                  
                  Unclassifiable/Attainment
                
                
                  Real County
                  
                  Unclassifiable/Attainment
                
                
                  Uvalde County
                  
                  Unclassifiable/Attainment
                
                
                  Val Verde County
                  
                  Unclassifiable/Attainment
                
                
                  Wilson County
                  
                  Unclassifiable/Attainment
                
                
                  Zavala County
                  
                  Unclassifiable/Attainment
                
                
                  AQCR 218 Midland-Odessa-San Angelo Intrastate:
                
                
                  Andrews County
                  
                  Unclassifiable/Attainment
                
                
                  Borden County
                  
                  Unclassifiable/Attainment
                
                
                  Coke County
                  
                  Unclassifiable/Attainment
                
                
                  Concho County
                  
                  Unclassifiable/Attainment
                
                
                  Crane County
                  
                  Unclassifiable/Attainment
                
                
                  Crockett County
                  
                  Unclassifiable/Attainment
                
                
                  Dawson County
                  
                  Unclassifiable/Attainment
                
                
                  Ector County
                  
                  Unclassifiable/Attainment
                
                
                  Gaines County
                  
                  Unclassifiable/Attainment
                
                
                  Glasscock County
                  
                  Unclassifiable/Attainment
                
                
                  Howard County
                  
                  Unclassifiable/Attainment
                
                
                  Irion County
                  
                  Unclassifiable/Attainment
                
                
                  Kimble County
                  
                  Unclassifiable/Attainment
                
                
                  Loving County
                  
                  Unclassifiable/Attainment
                
                
                  McCulloch County
                  
                  Unclassifiable/Attainment
                
                
                  Martin County
                  
                  Unclassifiable/Attainment
                
                
                  Mason County
                  
                  Unclassifiable/Attainment
                
                
                  Menard County
                  
                  Unclassifiable/Attainment
                
                
                  Midland County
                  
                  Unclassifiable/Attainment
                
                
                  Pecos County
                  
                  Unclassifiable/Attainment
                
                
                  Reagan County
                  
                  Unclassifiable/Attainment
                
                
                  Reeves County
                  
                  Unclassifiable/Attainment
                
                
                  Schleicher County
                  
                  Unclassifiable/Attainment
                
                
                  Sterling County
                  
                  Unclassifiable/Attainment
                
                
                  Sutton County
                  
                  Unclassifiable/Attainment
                
                
                  Terrell County
                  
                  Unclassifiable/Attainment
                
                
                  Tom Green County
                  
                  Unclassifiable/Attainment
                
                
                  Upton County
                  
                  Unclassifiable/Attainment
                
                
                  Ward County
                  
                  Unclassifiable/Attainment
                
                
                  Winkler County
                  
                  Unclassifiable/Attainment
                
                
                  1 Includes areas of Indian country located in each county or area, except as otherwise specified.
                
                  2 This date is April 15, 2015, unless otherwise noted.
              
              
                Texas—1997 Annual 24-Hour PM2.5 NAAQS
                [Primary and Secondary]
                
                  Designated area
                  Designation a
                  
                  Date 1
                  
                  Type
                  Classification
                  Date
                  Type
                
                
                  AQCR 022 Shreveport-Texarkana-Tyler Interstate:
                
                
                  Anderson County
                  
                  Unclassifiable/Attainment
                
                
                  Bowie County
                  
                  Unclassifiable/Attainment
                
                
                  Camp County
                  
                  Unclassifiable/Attainment
                
                
                  
                  Cass County
                  
                  Unclassifiable/Attainment
                
                
                  Cherokee County
                  
                  Unclassifiable/Attainment
                
                
                  Delta County
                  
                  Unclassifiable/Attainment
                
                
                  Franklin County
                  
                  Unclassifiable/Attainment
                
                
                  Gregg County
                  
                  Unclassifiable/Attainment
                
                
                  Harrison County
                  
                  Unclassifiable/Attainment
                
                
                  Hopkins County
                  
                  Unclassifiable/Attainment
                
                
                  Lamar County
                  
                  Unclassifiable/Attainment
                
                
                  Marion County
                  
                  Unclassifiable/Attainment
                
                
                  Morris County
                  
                  Unclassifiable/Attainment
                
                
                  Panola County
                  
                  Unclassifiable/Attainment
                
                
                  Rains County
                  
                  Unclassifiable/Attainment
                
                
                  Red River County
                  
                  Unclassifiable/Attainment
                
                
                  Rusk County
                  
                  Unclassifiable/Attainment
                
                
                  Smith County
                  
                  Unclassifiable/Attainment
                
                
                  Titus County
                  
                  Unclassifiable/Attainment
                
                
                  Upshur County
                  
                  Unclassifiable/Attainment
                
                
                  Van Zandt County
                  
                  Unclassifiable/Attainment
                
                
                  Wood County
                  
                  Unclassifiable/Attainment
                
                
                  AQCR 106 S Louisiana-SE Texas Interstate (remainder of):
                
                
                  Angelina County
                  
                  Unclassifiable/Attainment
                
                
                  Houston County
                  
                  Unclassifiable/Attainment
                
                
                  Jasper County
                  
                  Unclassifiable/Attainment
                
                
                  Nacogdoches County
                  
                  Unclassifiable/Attainment
                
                
                  Newton County
                  
                  Unclassifiable/Attainment
                
                
                  Polk County
                  
                  Unclassifiable/Attainment
                
                
                  Sabine County
                  
                  Unclassifiable/Attainment
                
                
                  San Augustine County
                  
                  Unclassifiable/Attainment
                
                
                  San Jacinto County
                  
                  Unclassifiable/Attainment
                
                
                  Shelby County
                  
                  Unclassifiable/Attainment
                
                
                  Trinity County
                  
                  Unclassifiable/Attainment
                
                
                  Tyler County
                  
                  Unclassifiable/Attainment
                
                
                  AQCR 153 El Paso-Las Cruces-Alamogordo Interstate:
                
                
                  Brewster County
                  
                  Unclassifiable/Attainment
                
                
                  Culberson County
                  
                  Unclassifiable/Attainment
                
                
                  El Paso County
                  
                  Unclassifiable/Attainment
                
                
                  Hudspeth County
                  
                  Unclassifiable/Attainment
                
                
                  Jeff Davis County
                  
                  Unclassifiable/Attainment
                
                
                  Presidio County
                  
                  Unclassifiable/Attainment
                
                
                  AQCR 210 Abilene-Wichita Falls Intrastate:
                
                
                  Archer County
                  
                  Unclassifiable/Attainment
                
                
                  Baylor County
                  
                  Unclassifiable/Attainment
                
                
                  Brown County
                  
                  Unclassifiable/Attainment
                
                
                  Callahan County
                  
                  Unclassifiable/Attainment
                
                
                  Clay County
                  
                  Unclassifiable/Attainment
                
                
                  Coleman County
                  
                  Unclassifiable/Attainment
                
                
                  Comanche County
                  
                  Unclassifiable/Attainment
                
                
                  Cottle County
                  
                  Unclassifiable/Attainment
                
                
                  Eastland County
                  
                  Unclassifiable/Attainment
                
                
                  Fisher County
                  
                  Unclassifiable/Attainment
                
                
                  Foard County
                  
                  Unclassifiable/Attainment
                
                
                  Hardeman County
                  
                  Unclassifiable/Attainment
                
                
                  Haskell County
                  
                  Unclassifiable/Attainment
                
                
                  Jack County
                  
                  Unclassifiable/Attainment
                
                
                  Jones County
                  
                  Unclassifiable/Attainment
                
                
                  Kent County
                  
                  Unclassifiable/Attainment
                
                
                  Knox County
                  
                  Unclassifiable/Attainment
                
                
                  Mitchell County
                  
                  Unclassifiable/Attainment
                
                
                  Montague County
                  
                  Unclassifiable/Attainment
                
                
                  Nolan County
                  
                  Unclassifiable/Attainment
                
                
                  Runnels County
                  
                  Unclassifiable/Attainment
                
                
                  Scurry County
                  
                  Unclassifiable/Attainment
                
                
                  Shackelford County
                  
                  Unclassifiable/Attainment
                
                
                  Stephens County
                  
                  Unclassifiable/Attainment
                
                
                  Stonewall County
                  
                  Unclassifiable/Attainment
                
                
                  Taylor County
                  
                  Unclassifiable/Attainment
                
                
                  Throckmorton County
                  
                  Unclassifiable/Attainment
                
                
                  
                  Wichita County
                  
                  Unclassifiable/Attainment
                
                
                  Wilbarger County
                  
                  Unclassifiable/Attainment
                
                
                  Young County
                  
                  Unclassifiable/Attainment
                
                
                  AQCR 211 Amarillo-Lubbock Intrastate:
                
                
                  Armstrong County
                  
                  Unclassifiable/Attainment
                
                
                  Bailey County
                  
                  Unclassifiable/Attainment
                
                
                  Briscoe County
                  
                  Unclassifiable/Attainment
                
                
                  Carson County
                  
                  Unclassifiable/Attainment
                
                
                  Castro County
                  
                  Unclassifiable/Attainment
                
                
                  Childress County
                  
                  Unclassifiable/Attainment
                
                
                  Cochran County
                  
                  Unclassifiable/Attainment
                
                
                  Collingsworth County
                  
                  Unclassifiable/Attainment
                
                
                  Crosby County
                  
                  Unclassifiable/Attainment
                
                
                  Dallam County
                  
                  Unclassifiable/Attainment
                
                
                  Deaf Smith County
                  
                  Unclassifiable/Attainment
                
                
                  Dickens County
                  
                  Unclassifiable/Attainment
                
                
                  Donley County
                  
                  Unclassifiable/Attainment
                
                
                  Floyd County
                  
                  Unclassifiable/Attainment
                
                
                  Garza County
                  
                  Unclassifiable/Attainment
                
                
                  Gray County
                  
                  Unclassifiable/Attainment
                
                
                  Hale County
                  
                  Unclassifiable/Attainment
                
                
                  Hall County
                  
                  Unclassifiable/Attainment
                
                
                  Hansford County
                  
                  Unclassifiable/Attainment
                
                
                  Hartley County
                  
                  Unclassifiable/Attainment
                
                
                  Hemphill County
                  
                  Unclassifiable/Attainment
                
                
                  Hockley County
                  
                  Unclassifiable/Attainment
                
                
                  Hutchinson County
                  
                  Unclassifiable/Attainment
                
                
                  King County
                  
                  Unclassifiable/Attainment
                
                
                  Lamb County
                  
                  Unclassifiable/Attainment
                
                
                  Lipscomb County
                  
                  Unclassifiable/Attainment
                
                
                  Lubbock County
                  
                  Unclassifiable/Attainment
                
                
                  Lynn County
                  
                  Unclassifiable/Attainment
                
                
                  Moore County
                  
                  Unclassifiable/Attainment
                
                
                  Motley County
                  
                  Unclassifiable/Attainment
                
                
                  Ochiltree County
                  
                  Unclassifiable/Attainment
                
                
                  Oldham County
                  
                  Unclassifiable/Attainment
                
                
                  Parmer County
                  
                  Unclassifiable/Attainment
                
                
                  Potter County
                  
                  Unclassifiable/Attainment
                
                
                  Randall County
                  
                  Unclassifiable/Attainment
                
                
                  Roberts County
                  
                  Unclassifiable/Attainment
                
                
                  Sherman County
                  
                  Unclassifiable/Attainment
                
                
                  Swisher County
                  
                  Unclassifiable/Attainment
                
                
                  Terry County
                  
                  Unclassifiable/Attainment
                
                
                  Wheeler County
                  
                  Unclassifiable/Attainment
                
                
                  Yoakum County
                  
                  Unclassifiable/Attainment
                
                
                  AQCR 212 Austin-Waco Intrastate:
                
                
                  Bastrop County
                  
                  Unclassifiable/Attainment
                
                
                  Bell County
                  
                  Unclassifiable/Attainment
                
                
                  Blanco County
                  
                  Unclassifiable/Attainment
                
                
                  Bosque County
                  
                  Unclassifiable/Attainment
                
                
                  Brazoe County
                  
                  Unclassifiable/Attainment
                
                
                  Burleson County
                  
                  Unclassifiable/Attainment
                
                
                  Burnet County
                  
                  Unclassifiable/Attainment
                
                
                  Caldwell County
                  
                  Unclassifiable/Attainment
                
                
                  Coryell County
                  
                  Unclassifiable/Attainment
                
                
                  Falls County
                  
                  Unclassifiable/Attainment
                
                
                  Fayette County
                  
                  Unclassifiable/Attainment
                
                
                  Freestone County
                  
                  Unclassifiable/Attainment
                
                
                  Grimes County
                  
                  Unclassifiable/Attainment
                
                
                  Hamilton County
                  
                  Unclassifiable/Attainment
                
                
                  Hays County
                  
                  Unclassifiable/Attainment
                
                
                  Hill County
                  
                  Unclassifiable/Attainment
                
                
                  Lampasas County
                  
                  Unclassifiable/Attainment
                
                
                  Lee County
                  
                  Unclassifiable/Attainment
                
                
                  Leon County
                  
                  Unclassifiable/Attainment
                
                
                  Limestone County
                  
                  Unclassifiable/Attainment
                
                
                  Llano County
                  
                  Unclassifiable/Attainment
                
                
                  McLennan County
                  
                  Unclassifiable/Attainment
                
                
                  Madison County
                  
                  Unclassifiable/Attainment
                
                
                  
                  Milam County
                  
                  Unclassifiable/Attainment
                
                
                  Mills County
                  
                  Unclassifiable/Attainment
                
                
                  Robertson County
                  
                  Unclassifiable/Attainment
                
                
                  San Saba County
                  
                  Unclassifiable/Attainment
                
                
                  Travis County
                  
                  Unclassifiable/Attainment
                
                
                  Washington County
                  
                  Unclassifiable/Attainment
                
                
                  Williamson County
                  
                  Unclassifiable/Attainment
                
                
                  AQCR 213 Brownsville-Laredo Intrastate:
                
                
                  Cameron County
                  
                  Unclassifiable/Attainment
                
                
                  Hidalgo County
                  
                  Unclassifiable/Attainment
                
                
                  Jim Hogg County
                  
                  Unclassifiable/Attainment
                
                
                  Starr County
                  
                  Unclassifiable/Attainment
                
                
                  Webb County
                  
                  Unclassifiable/Attainment
                
                
                  Willacy County
                  
                  Unclassifiable/Attainment
                
                
                  Zapata County
                  
                  Unclassifiable/Attainment
                
                
                  AQCR 214 Corpus Christi-Victoria Intrastate (part):
                
                
                  Nueces County
                  
                  Unclassifiable/Attainment
                
                
                  AQCR 214 Corpus Christi-Victoria Intrastate (remainder of):
                
                
                  Aransas County
                  
                  Unclassifiable/Attainment
                
                
                  Bee County
                  
                  Unclassifiable/Attainment
                
                
                  Brooks County
                  
                  Unclassifiable/Attainment
                
                
                  Calhoun County
                  
                  Unclassifiable/Attainment
                
                
                  DeWitt County
                  
                  Unclassifiable/Attainment
                
                
                  Duval County
                  
                  Unclassifiable/Attainment
                
                
                  Goliad County
                  
                  Unclassifiable/Attainment
                
                
                  Gonzales County
                  
                  Unclassifiable/Attainment
                
                
                  Jackson County
                  
                  Unclassifiable/Attainment
                
                
                  Jim Wells County
                  
                  Unclassifiable/Attainment
                
                
                  Kenedy County
                  
                  Unclassifiable/Attainment
                
                
                  Kleberg County
                  
                  Unclassifiable/Attainment
                
                
                  Lavaca County
                  
                  Unclassifiable/Attainment
                
                
                  Live Oak County
                  
                  Unclassifiable/Attainment
                
                
                  McMullen County
                  
                  Unclassifiable/Attainment
                
                
                  Refugio County
                  
                  Unclassifiable/Attainment
                
                
                  San Patricio County
                  
                  Unclassifiable/Attainment
                
                
                  AQCR 215 Metro Dallas-Fort Worth Intrastate (remainder of):
                
                
                  Cooke County
                  
                  Unclassifiable/Attainment
                
                
                  Erath County
                  
                  Unclassifiable/Attainment
                
                
                  Fannin County
                  
                  Unclassifiable/Attainment
                
                
                  Grayson County
                  
                  Unclassifiable/Attainment
                
                
                  Henderson County
                  
                  Unclassifiable/Attainment
                
                
                  Hood County
                  
                  Unclassifiable/Attainment
                
                
                  Hunt County
                  
                  Unclassifiable/Attainment
                
                
                  Navarro County
                  
                  Unclassifiable/Attainment
                
                
                  Palo Pinto County
                  
                  Unclassifiable/Attainment
                
                
                  Somervell County
                  
                  Unclassifiable/Attainment
                
                
                  Wise County
                  
                  Unclassifiable/Attainment
                
                
                  AQCR 216 Metro Houston-Galveston Intrastate (remainder of):
                
                
                  Austin County
                  
                  Unclassifiable/Attainment
                
                
                  Colorado County
                  
                  Unclassifiable/Attainment
                
                
                  Matagorda County
                  
                  Unclassifiable/Attainment
                
                
                  Walker County
                  
                  Unclassifiable/Attainment
                
                
                  Wharton County
                  
                  Unclassifiable/Attainment
                
                
                  AQCR 217 Metro San Antonio Intrastate (remainder of):
                
                
                  Atascosa County
                  
                  Unclassifiable/Attainment
                
                
                  Bandera County
                  
                  Unclassifiable/Attainment
                
                
                  Dimmit County
                  
                  Unclassifiable/Attainment
                
                
                  Edwards County
                  
                  Unclassifiable/Attainment
                
                
                  Frio County
                  
                  Unclassifiable/Attainment
                
                
                  Gillespie County
                  
                  Unclassifiable/Attainment
                
                
                  Karnes County
                  
                  Unclassifiable/Attainment
                
                
                  Kendall County
                  
                  Unclassifiable/Attainment
                
                
                  Kerr County
                  
                  Unclassifiable/Attainment
                
                
                  Kinney County
                  
                  Unclassifiable/Attainment
                
                
                  
                  La Salle County
                  
                  Unclassifiable/Attainment
                
                
                  Maverick County
                  
                  Unclassifiable/Attainment
                
                
                  Medina County
                  
                  Unclassifiable/Attainment
                
                
                  Real County
                  
                  Unclassifiable/Attainment
                
                
                  Uvalde County
                  
                  Unclassifiable/Attainment
                
                
                  Val Verde County
                  
                  Unclassifiable/Attainment
                
                
                  Wilson County
                  
                  Unclassifiable/Attainment
                
                
                  Zavala County
                  
                  Unclassifiable/Attainment
                
                
                  AQCR 218 Midland-Odessa-San Angelo Intrastate (part):
                
                
                  Ector County
                  
                  Unclassifiable/Attainment
                
                
                  AQCR 218 Midland-Odessa-San Angelo Intrastate (remainder of):
                
                
                  Andrews County
                  
                  Unclassifiable/Attainment
                
                
                  Borden County
                  
                  Unclassifiable/Attainment
                
                
                  Coke County
                  
                  Unclassifiable/Attainment
                
                
                  Concho County
                  
                  Unclassifiable/Attainment
                
                
                  Crane County
                  
                  Unclassifiable/Attainment
                
                
                  Crockett County
                  
                  Unclassifiable/Attainment
                
                
                  Dawson County
                  
                  Unclassifiable/Attainment
                
                
                  Gaines County
                  
                  Unclassifiable/Attainment
                
                
                  Glasscock County
                  
                  Unclassifiable/Attainment
                
                
                  Howard County
                  
                  Unclassifiable/Attainment
                
                
                  Irion County
                  
                  Unclassifiable/Attainment
                
                
                  Kimble County
                  
                  Unclassifiable/Attainment
                
                
                  Loving County
                  
                  Unclassifiable/Attainment
                
                
                  McCulloch County
                  
                  Unclassifiable/Attainment
                
                
                  Martin County
                  
                  Unclassifiable/Attainment
                
                
                  Mason County
                  
                  Unclassifiable/Attainment
                
                
                  Menard County
                  
                  Unclassifiable/Attainment
                
                
                  Midland County
                  
                  Unclassifiable/Attainment
                
                
                  Pecos County
                  
                  Unclassifiable/Attainment
                
                
                  Reagan County
                  
                  Unclassifiable/Attainment
                
                
                  Reeves County
                  
                  Unclassifiable/Attainment
                
                
                  Schleicher County
                  
                  Unclassifiable/Attainment
                
                
                  Sterling County
                  
                  Unclassifiable/Attainment
                
                
                  Sutton County
                  
                  Unclassifiable/Attainment
                
                
                  Terrell County
                  
                  Unclassifiable/Attainment
                
                
                  Tom Green County
                  
                  Unclassifiable/Attainment
                
                
                  Upton County
                  
                  Unclassifiable/Attainment
                
                
                  Ward County
                  
                  Unclassifiable/Attainment
                
                
                  Winkler County
                  
                  Unclassifiable/Attainment
                
                
                  Beaumont/Port Arthur, TX:
                
                
                  Hardin County
                  
                  Unclassifiable/Attainment
                
                
                  Jefferson County
                  
                  Unclassifiable/Attainment
                
                
                  Orange County
                  
                  Unclassifiable/Attainment
                
                
                  Dallas-Fort Worth, TX:
                
                
                  Collin County
                  
                  Unclassifiable/Attainment
                
                
                  Dallas County
                  
                  Unclassifiable/Attainment
                
                
                  Denton County
                  
                  Unclassifiable/Attainment
                
                
                  Ellis County
                  
                  Unclassifiable/Attainment
                
                
                  Johnson County
                  
                  Unclassifiable/Attainment
                
                
                  Kaufman County
                  
                  Unclassifiable/Attainment
                
                
                  Parker County
                  
                  Unclassifiable/Attainment
                
                
                  Rockwell County
                  
                  Unclassifiable/Attainment
                
                
                  Tarrant County
                  
                  Unclassifiable/Attainment
                
                
                  Houston-Galveston-Brazoria, TX:
                
                
                  Brazoria County
                  
                  Unclassifiable/Attainment
                
                
                  Chambers County
                  
                  Unclassifiable/Attainment
                
                
                  Fort Bend County
                  
                  Unclassifiable/Attainment
                
                
                  Galveston County
                  
                  Unclassifiable/Attainment
                
                
                  Harris County
                  
                  Unclassifiable/Attainment
                
                
                  Liberty County
                  
                  Unclassifiable/Attainment
                
                
                  Montgomery County
                  
                  Unclassifiable/Attainment
                
                
                  Waller County
                  
                  Unclassifiable/Attainment
                
                
                  San Antonio, TX:
                
                
                  Bexar County
                  
                  Unclassifiable/Attainment
                
                
                  Comal County
                  
                  Unclassifiable/Attainment
                
                
                  Guadalupe County
                  
                  Unclassifiable/Attainment
                
                
                  
                  Victoria Area:
                
                
                  Victoria County
                  
                  Unclassifiable/Attainment
                
                
                  a Includes Indian Country located in each county or area, except as otherwise specified.
                
                  1 This date is 90 days after January 5, 2005, unless otherwise noted.
              
              
                Texas—2006 24-Hour PM2.5 NAAQS
                [Primary and Secondary]
                
                  Designated area
                  Designation a
                  
                  Date 1
                  
                  Type
                  Classification
                  Date
                  Type
                
                
                  AQCR 022 Shreveport-Texarkana-Tyler Interstate:
                
                
                  Anderson County
                  
                  Unclassifiable/Attainment.
                
                
                  Bowie County
                  
                  Unclassifiable/Attainment.
                
                
                  Camp County
                  
                  Unclassifiable/Attainment.
                
                
                  Cass County
                  
                  Unclassifiable/Attainment.
                
                
                  Cherokee County
                  
                  Unclassifiable/Attainment.
                
                
                  Delta County
                  
                  Unclassifiable/Attainment.
                
                
                  Franklin County
                  
                  Unclassifiable/Attainment.
                
                
                  Gregg County
                  
                  Unclassifiable/Attainment.
                
                
                  Harrison County
                  
                  Unclassifiable/Attainment.
                
                
                  Hopkins County
                  
                  Unclassifiable/Attainment.
                
                
                  Lamar County
                  
                  Unclassifiable/Attainment.
                
                
                  Marion County
                  
                  Unclassifiable/Attainment.
                
                
                  Morris County
                  
                  Unclassifiable/Attainment.
                
                
                  Panola County
                  
                  Unclassifiable/Attainment.
                
                
                  Rains County
                  
                  Unclassifiable/Attainment.
                
                
                  Red River County
                  
                  Unclassifiable/Attainment.
                
                
                  Rusk County
                  
                  Unclassifiable/Attainment.
                
                
                  Smith County
                  
                  Unclassifiable/Attainment.
                
                
                  Titus County
                  
                  Unclassifiable/Attainment.
                
                
                  Upshur County
                  
                  Unclassifiable/Attainment.
                
                
                  Van Zandt County
                  
                  Unclassifiable/Attainment.
                
                
                  Wood County
                  
                  Unclassifiable/Attainment.
                
                
                  AQCR 106 S Louisiana-SE Texas Interstate (remainder of):
                
                
                  Angelina County
                  
                  Unclassifiable/Attainment.
                
                
                  Houston County
                  
                  Unclassifiable/Attainment.
                
                
                  Jasper County
                  
                  Unclassifiable/Attainment.
                
                
                  Nacogdoches County
                  
                  Unclassifiable/Attainment.
                
                
                  Newton County
                  
                  Unclassifiable/Attainment.
                
                
                  Polk County
                  
                  Unclassifiable/Attainment.
                
                
                  Sabine County
                  
                  Unclassifiable/Attainment.
                
                
                  San Augustine County
                  
                  Unclassifiable/Attainment.
                
                
                  San Jacinto County
                  
                  Unclassifiable/Attainment.
                
                
                  Shelby County
                  
                  Unclassifiable/Attainment.
                
                
                  Trinity County
                  
                  Unclassifiable/Attainment.
                
                
                  Tyler County
                  
                  Unclassifiable/Attainment.
                
                
                  AQCR 153 El Paso-Las Cruces-Alamogordo Interstate:
                
                
                  Brewster County
                  
                  Unclassifiable/Attainment.
                
                
                  Culberson County
                  
                  Unclassifiable/Attainment.
                
                
                  El Paso County
                  
                  Unclassifiable/Attainment.
                
                
                  Hudspeth County
                  
                  Unclassifiable/Attainment.
                
                
                  Jeff Davis County
                  
                  Unclassifiable/Attainment.
                
                
                  Presidio County
                  
                  Unclassifiable/Attainment.
                
                
                  AQCR 210 Abilene-Wichita Falls Intrastate:
                
                
                  Archer County
                  
                  Unclassifiable/Attainment.
                
                
                  Baylor County
                  
                  Unclassifiable/Attainment.
                
                
                  Brown County
                  
                  Unclassifiable/Attainment.
                
                
                  Callahan County
                  
                  Unclassifiable/Attainment.
                
                
                  Clay County
                  
                  Unclassifiable/Attainment.
                
                
                  Coleman County
                  
                  Unclassifiable/Attainment.
                
                
                  Comanche County
                  
                  Unclassifiable/Attainment.
                
                
                  Cottle County
                  
                  Unclassifiable/Attainment.
                
                
                  Eastland County
                  
                  Unclassifiable/Attainment.
                
                
                  
                  Fisher County
                  
                  Unclassifiable/Attainment.
                
                
                  Foard County
                  
                  Unclassifiable/Attainment.
                
                
                  Hardeman County
                  
                  Unclassifiable/Attainment.
                
                
                  Haskell County
                  
                  Unclassifiable/Attainment.
                
                
                  Jack County
                  
                  Unclassifiable/Attainment.
                
                
                  Jones County
                  
                  Unclassifiable/Attainment.
                
                
                  Kent County
                  
                  Unclassifiable/Attainment.
                
                
                  Knox County
                  
                  Unclassifiable/Attainment.
                
                
                  Mitchell County
                  
                  Unclassifiable/Attainment.
                
                
                  Montague County
                  
                  Unclassifiable/Attainment.
                
                
                  Nolan County
                  
                  Unclassifiable/Attainment.
                
                
                  Runnels County
                  
                  Unclassifiable/Attainment.
                
                
                  Scurry County
                  
                  Unclassifiable/Attainment.
                
                
                  Shackelford County
                  
                  Unclassifiable/Attainment.
                
                
                  Stephens County
                  
                  Unclassifiable/Attainment.
                
                
                  Stonewall County
                  
                  Unclassifiable/Attainment.
                
                
                  Taylor County
                  
                  Unclassifiable/Attainment.
                
                
                  Throckmorton County
                  
                  Unclassifiable/Attainment.
                
                
                  Wichita County
                  
                  Unclassifiable/Attainment.
                
                
                  Wilbarger County
                  
                  Unclassifiable/Attainment.
                
                
                  Young County
                  
                  Unclassifiable/Attainment.
                
                
                  AQCR 211 Amarillo-Lubbock Intrastate:
                
                
                  Armstrong County
                  
                  Unclassifiable/Attainment.
                
                
                  Bailey County
                  
                  Unclassifiable/Attainment.
                
                
                  Briscoe County
                  
                  Unclassifiable/Attainment.
                
                
                  Carson County
                  
                  Unclassifiable/Attainment.
                
                
                  Castro County
                  
                  Unclassifiable/Attainment.
                
                
                  Childress County
                  
                  Unclassifiable/Attainment.
                
                
                  Cochran County
                  
                  Unclassifiable/Attainment.
                
                
                  Collingsworth County
                  
                  Unclassifiable/Attainment.
                
                
                  Crosby County
                  
                  Unclassifiable/Attainment.
                
                
                  Dallam County
                  
                  Unclassifiable/Attainment.
                
                
                  Deaf Smith County
                  
                  Unclassifiable/Attainment.
                
                
                  Dickens County
                  
                  Unclassifiable/Attainment.
                
                
                  Donley County
                  
                  Unclassifiable/Attainment.
                
                
                  Floyd County
                  
                  Unclassifiable/Attainment.
                
                
                  Garza County
                  
                  Unclassifiable/Attainment.
                
                
                  Gray County
                  
                  Unclassifiable/Attainment.
                
                
                  Hale County
                  
                  Unclassifiable/Attainment.
                
                
                  Hall County
                  
                  Unclassifiable/Attainment.
                
                
                  Hansford County
                  
                  Unclassifiable/Attainment.
                
                
                  Hartley County
                  
                  Unclassifiable/Attainment.
                
                
                  Hemphill County
                  
                  Unclassifiable/Attainment.
                
                
                  Hockley County
                  
                  Unclassifiable/Attainment.
                
                
                  Hutchinson County
                  
                  Unclassifiable/Attainment.
                
                
                  King County
                  
                  Unclassifiable/Attainment.
                
                
                  Lamb County
                  
                  Unclassifiable/Attainment.
                
                
                  Lipscomb County
                  
                  Unclassifiable/Attainment.
                
                
                  Lubbock County
                  
                  Unclassifiable/Attainment.
                
                
                  Lynn County
                  
                  Unclassifiable/Attainment.
                
                
                  Moore County
                  
                  Unclassifiable/Attainment.
                
                
                  Motley County
                  
                  Unclassifiable/Attainment.
                
                
                  Ochiltree County
                  
                  Unclassifiable/Attainment.
                
                
                  Oldham County
                  
                  Unclassifiable/Attainment.
                
                
                  Parmer County
                  
                  Unclassifiable/Attainment.
                
                
                  Potter County
                  
                  Unclassifiable/Attainment.
                
                
                  Randall County
                  
                  Unclassifiable/Attainment.
                
                
                  Roberts County
                  
                  Unclassifiable/Attainment.
                
                
                  Sherman County
                  
                  Unclassifiable/Attainment.
                
                
                  Swisher County
                  
                  Unclassifiable/Attainment.
                
                
                  Terry County
                  
                  Unclassifiable/Attainment.
                
                
                  Wheeler County
                  
                  Unclassifiable/Attainment.
                
                
                  Yoakum County
                  
                  Unclassifiable/Attainment.
                
                
                  AQCR 212 Austin-Waco Intrastate:
                
                
                  Bastrop County
                  
                  Unclassifiable/Attainment.
                
                
                  Bell County
                  
                  Unclassifiable/Attainment.
                
                
                  Blanco County
                  
                  Unclassifiable/Attainment.
                
                
                  Bosque County
                  
                  Unclassifiable/Attainment.
                
                
                  Brazoe County
                  
                  Unclassifiable/Attainment.
                
                
                  
                  Burleson County
                  
                  Unclassifiable/Attainment.
                
                
                  Burnet County
                  
                  Unclassifiable/Attainment.
                
                
                  Caldwell County
                  
                  Unclassifiable/Attainment.
                
                
                  Coryell County
                  
                  Unclassifiable/Attainment.
                
                
                  Falls County
                  
                  Unclassifiable/Attainment.
                
                
                  Fayette County
                  
                  Unclassifiable/Attainment.
                
                
                  Freestone County
                  
                  Unclassifiable/Attainment.
                
                
                  Grimes County
                  
                  Unclassifiable/Attainment.
                
                
                  Hamilton County
                  
                  Unclassifiable/Attainment.
                
                
                  Hays County
                  
                  Unclassifiable/Attainment.
                
                
                  Hill County
                  
                  Unclassifiable/Attainment.
                
                
                  Lampasas County
                  
                  Unclassifiable/Attainment.
                
                
                  Lee County
                  
                  Unclassifiable/Attainment.
                
                
                  Leon County
                  
                  Unclassifiable/Attainment.
                
                
                  Limestone County
                  
                  Unclassifiable/Attainment.
                
                
                  Llano County
                  
                  Unclassifiable/Attainment.
                
                
                  McLennan County
                  
                  Unclassifiable/Attainment.
                
                
                  Madison County
                  
                  Unclassifiable/Attainment.
                
                
                  Milam County
                  
                  Unclassifiable/Attainment.
                
                
                  Mills County
                  
                  Unclassifiable/Attainment.
                
                
                  Robertson County
                  
                  Unclassifiable/Attainment.
                
                
                  San Saba County
                  
                  Unclassifiable/Attainment.
                
                
                  Travis County
                  
                  Unclassifiable/Attainment.
                
                
                  Washington County
                  
                  Unclassifiable/Attainment.
                
                
                  Williamson County
                  
                  Unclassifiable/Attainment.
                
                
                  AQCR 213 Brownsville-Laredo Intrastate:
                
                
                  Cameron County
                  
                  Unclassifiable/Attainment.
                
                
                  Hidalgo County
                  
                  Unclassifiable/Attainment.
                
                
                  Jim Hogg County
                  
                  Unclassifiable/Attainment.
                
                
                  Starr County
                  
                  Unclassifiable/Attainment.
                
                
                  Webb County
                  
                  Unclassifiable/Attainment.
                
                
                  Willacy County
                  
                  Unclassifiable/Attainment.
                
                
                  Zapata County
                  
                  Unclassifiable/Attainment.
                
                
                  AQCR 214 Corpus Christi-Victoria Intrastate (part):
                
                
                  Nueces County
                  
                  Unclassifiable/Attainment.
                
                
                  AQCR 214 Corpus Christi-Victoria Intrastate (remainder of):
                
                
                  Aransas County
                  
                  Unclassifiable/Attainment.
                
                
                  Bee County
                  
                  Unclassifiable/Attainment.
                
                
                  Brooks County
                  
                  Unclassifiable/Attainment.
                
                
                  Calhoun County
                  
                  Unclassifiable/Attainment.
                
                
                  DeWitt County
                  
                  Unclassifiable/Attainment.
                
                
                  Duval County
                  
                  Unclassifiable/Attainment.
                
                
                  Goliad County
                  
                  Unclassifiable/Attainment.
                
                
                  Gonzales County
                  
                  Unclassifiable/Attainment.
                
                
                  Jackson County
                  
                  Unclassifiable/Attainment.
                
                
                  Jim Wells County
                  
                  Unclassifiable/Attainment.
                
                
                  Kenedy County
                  
                  Unclassifiable/Attainment.
                
                
                  Kleberg County
                  
                  Unclassifiable/Attainment.
                
                
                  Lavaca County
                  
                  Unclassifiable/Attainment.
                
                
                  Live Oak County
                  
                  Unclassifiable/Attainment.
                
                
                  McMullen County
                  
                  Unclassifiable/Attainment.
                
                
                  Refugio County
                  
                  Unclassifiable/Attainment.
                
                
                  San Patricio County
                  
                  Unclassifiable/Attainment.
                
                
                  AQCR 215 Metro Dallas-Fort Worth Intrastate (remainder of):
                
                
                  Cooke County
                  
                  Unclassifiable/Attainment.
                
                
                  Erath County
                  
                  Unclassifiable/Attainment.
                
                
                  Fannin County
                  
                  Unclassifiable/Attainment.
                
                
                  Grayson County
                  
                  Unclassifiable/Attainment.
                
                
                  Henderson County
                  
                  Unclassifiable/Attainment.
                
                
                  Hood County
                  
                  Unclassifiable/Attainment.
                
                
                  Hunt County
                  
                  Unclassifiable/Attainment.
                
                
                  Navarro County
                  
                  Unclassifiable/Attainment.
                
                
                  Palo Pinto County
                  
                  Unclassifiable/Attainment.
                
                
                  Somervell County
                  
                  Unclassifiable/Attainment.
                
                
                  Wise County
                  
                  Unclassifiable/Attainment.
                
                
                  AQCR 216 Metro Houston-Galveston Intrastate (remainder of):
                
                
                  
                  Austin County
                  
                  Unclassifiable/Attainment.
                
                
                  Colorado County
                  
                  Unclassifiable/Attainment.
                
                
                  Matagorda County
                  
                  Unclassifiable/Attainment.
                
                
                  Walker County
                  
                  Unclassifiable/Attainment.
                
                
                  Wharton County
                  
                  Unclassifiable/Attainment.
                
                
                  AQCR 217 Metro San Antonio Intrastate (remainder of):
                
                
                  Atascosa County
                  
                  Unclassifiable/Attainment.
                
                
                  Bandera County
                  
                  Unclassifiable/Attainment.
                
                
                  Dimmit County
                  
                  Unclassifiable/Attainment.
                
                
                  Edwards County
                  
                  Unclassifiable/Attainment.
                
                
                  Frio County
                  
                  Unclassifiable/Attainment.
                
                
                  Gillespie County
                  
                  Unclassifiable/Attainment.
                
                
                  Karnes County
                  
                  Unclassifiable/Attainment.
                
                
                  Kendall County
                  
                  Unclassifiable/Attainment.
                
                
                  Kerr County
                  
                  Unclassifiable/Attainment.
                
                
                  Kinney County
                  
                  Unclassifiable/Attainment.
                
                
                  La Salle County
                  
                  Unclassifiable/Attainment.
                
                
                  Maverick County
                  
                  Unclassifiable/Attainment.
                
                
                  Medina County
                  
                  Unclassifiable/Attainment.
                
                
                  Real County
                  
                  Unclassifiable/Attainment.
                
                
                  Uvalde County
                  
                  Unclassifiable/Attainment.
                
                
                  Val Verde County
                  
                  Unclassifiable/Attainment.
                
                
                  Wilson County
                  
                  Unclassifiable/Attainment.
                
                
                  Zavala County
                  
                  Unclassifiable/Attainment.
                
                
                  AQCR 218 Midland-Odessa-San Angelo Intrastate (part):
                
                
                  Ector County
                  
                  Unclassifiable/Attainment.
                
                
                  AQCR 218 Midland-Odessa-San Angelo Intrastate (remainder of):
                
                
                  Andrews County
                  
                  Unclassifiable/Attainment.
                
                
                  Borden County
                  
                  Unclassifiable/Attainment.
                
                
                  Coke County
                  
                  Unclassifiable/Attainment.
                
                
                  Concho County
                  
                  Unclassifiable/Attainment.
                
                
                  Crane County
                  
                  Unclassifiable/Attainment.
                
                
                  Crockett County
                  
                  Unclassifiable/Attainment.
                
                
                  Dawson County
                  
                  Unclassifiable/Attainment.
                
                
                  Gaines County
                  
                  Unclassifiable/Attainment.
                
                
                  Glasscock County
                  
                  Unclassifiable/Attainment.
                
                
                  Howard County
                  
                  Unclassifiable/Attainment.
                
                
                  Irion County
                  
                  Unclassifiable/Attainment.
                
                
                  Kimble County
                  
                  Unclassifiable/Attainment.
                
                
                  Loving County
                  
                  Unclassifiable/Attainment.
                
                
                  McCulloch County
                  
                  Unclassifiable/Attainment.
                
                
                  Martin County
                  
                  Unclassifiable/Attainment.
                
                
                  Mason County
                  
                  Unclassifiable/Attainment.
                
                
                  Menard County
                  
                  Unclassifiable/Attainment.
                
                
                  Midland County
                  
                  Unclassifiable/Attainment.
                
                
                  Pecos County
                  
                  Unclassifiable/Attainment.
                
                
                  Reagan County
                  
                  Unclassifiable/Attainment.
                
                
                  Reeves County
                  
                  Unclassifiable/Attainment.
                
                
                  Schleicher County
                  
                  Unclassifiable/Attainment.
                
                
                  Sterling County
                  
                  Unclassifiable/Attainment.
                
                
                  Sutton County
                  
                  Unclassifiable/Attainment.
                
                
                  Terrell County
                  
                  Unclassifiable/Attainment.
                
                
                  Tom Green County
                  
                  Unclassifiable/Attainment.
                
                
                  Upton County
                  
                  Unclassifiable/Attainment.
                
                
                  Ward County
                  
                  Unclassifiable/Attainment.
                
                
                  Winkler County
                  
                  Unclassifiable/Attainment.
                
                
                  Beaumont/Port Arthur, TX:
                
                
                  Hardin County
                  
                  Unclassifiable/Attainment.
                
                
                  Jefferson County
                  
                  Unclassifiable/Attainment.
                
                
                  Orange County
                  
                  Unclassifiable/Attainment.
                
                
                  Dallas-Fort Worth, TX:
                
                
                  Collin County
                  
                  Unclassifiable/Attainment.
                
                
                  Dallas County
                  
                  Unclassifiable/Attainment.
                
                
                  Denton County
                  
                  Unclassifiable/Attainment.
                
                
                  Ellis County
                  
                  Unclassifiable/Attainment.
                
                
                  Johnson County
                  
                  Unclassifiable/Attainment.
                
                
                  
                  Kaufman County
                  
                  Unclassifiable/Attainment.
                
                
                  Parker County
                  
                  Unclassifiable/Attainment.
                
                
                  Rockwell County
                  
                  Unclassifiable/Attainment.
                
                
                  Tarrant County
                  
                  Unclassifiable/Attainment.
                
                
                  Houston-Galveston-Brazoria, TX:
                
                
                  Brazoria County
                  
                  Unclassifiable/Attainment.
                
                
                  Chambers County
                  
                  Unclassifiable/Attainment.
                
                
                  Fort Bend County
                  
                  Unclassifiable/Attainment.
                
                
                  Galveston County
                  
                  Unclassifiable/Attainment.
                
                
                  Harris County
                  
                  Unclassifiable/Attainment.
                
                
                  Liberty County
                  
                  Unclassifiable/Attainment.
                
                
                  Montgomery County
                  
                  Unclassifiable/Attainment.
                
                
                  Waller County
                  
                  Unclassifiable/Attainment.
                
                
                  San Antonio, TX:
                
                
                  Bexar County
                  
                  Unclassifiable/Attainment.
                
                
                  Comal County
                  
                  Unclassifiable/Attainment.
                
                
                  Guadalupe County
                  
                  Unclassifiable/Attainment.
                
                
                  Victoria Area:
                
                
                  Victoria County
                  
                  Unclassifiable/Attainment.
                
                
                  a Includes Indian Country located in each county or area, except as otherwise specified.
                
                  1 This date is 30 days after November 13, 2009, unless otherwise noted.
              
              
                Texas—NO2 (1971 Annual Standard)
                
                  Designated area
                  Does not meet primary standards
                  Cannot be classified or better than national standards
                
                
                  AQCR 022
                  
                  X
                
                
                  AQCR 106
                  
                  X
                
                
                  AQCR 153
                  
                  X
                
                
                  AQCR 210
                  
                  X
                
                
                  AQCR 211
                  
                  X
                
                
                  AQCR 212
                  
                  X
                
                
                  AQCR 213
                  
                  X
                
                
                  AQCR 214
                  
                  X
                
                
                  AQCR 215
                  
                  X
                
                
                  AQCR 216
                  
                  X
                
                
                  AQCR 217
                  
                  X
                
                
                  AQCR 218
                  
                  X
                
              
              
                Texas—NO2 (2010 1-Hour Standard)
                
                  Designated area
                  Designation a
                  
                  Date 1
                  
                  Type
                
                
                  Anderson County
                  
                  Unclassifiable/Attainment.
                
                
                  Andrews County
                  
                  Unclassifiable/Attainment.
                
                
                  Angelina County
                  
                  Unclassifiable/Attainment.
                
                
                  Aransas County
                  
                  Unclassifiable/Attainment.
                
                
                  Archer County
                  
                  Unclassifiable/Attainment.
                
                
                  Armstrong County
                  
                  Unclassifiable/Attainment.
                
                
                  Atascosa County
                  
                  Unclassifiable/Attainment.
                
                
                  Austin County
                  
                  Unclassifiable/Attainment.
                
                
                  Bailey County
                  
                  Unclassifiable/Attainment.
                
                
                  Bandera County
                  
                  Unclassifiable/Attainment.
                
                
                  Bastrop County
                  
                  Unclassifiable/Attainment.
                
                
                  Baylor County
                  
                  Unclassifiable/Attainment.
                
                
                  Bee County
                  
                  Unclassifiable/Attainment.
                
                
                  Bell County
                  
                  Unclassifiable/Attainment.
                
                
                  Bexar County
                  
                  Unclassifiable/Attainment.
                
                
                  Blanco County
                  
                  Unclassifiable/Attainment.
                
                
                  Borden County
                  
                  Unclassifiable/Attainment.
                
                
                  Bosque County
                  
                  Unclassifiable/Attainment.
                
                
                  Bowie County
                  
                  Unclassifiable/Attainment.
                
                
                  Brazoria County
                  
                  Unclassifiable/Attainment.
                
                
                  
                  Brazos County
                  
                  Unclassifiable/Attainment.
                
                
                  Brewster County
                  
                  Unclassifiable/Attainment.
                
                
                  Briscoe County
                  
                  Unclassifiable/Attainment.
                
                
                  Brooks County
                  
                  Unclassifiable/Attainment.
                
                
                  Brown County
                  
                  Unclassifiable/Attainment.
                
                
                  Burleson County
                  
                  Unclassifiable/Attainment.
                
                
                  Burnet County
                  
                  Unclassifiable/Attainment.
                
                
                  Caldwell County
                  
                  Unclassifiable/Attainment.
                
                
                  Calhoun County
                  
                  Unclassifiable/Attainment.
                
                
                  Callahan County
                  
                  Unclassifiable/Attainment.
                
                
                  Cameron County
                  
                  Unclassifiable/Attainment.
                
                
                  Camp County
                  
                  Unclassifiable/Attainment.
                
                
                  Carson County
                  
                  Unclassifiable/Attainment.
                
                
                  Cass County
                  
                  Unclassifiable/Attainment.
                
                
                  Castro County
                  
                  Unclassifiable/Attainment.
                
                
                  Cherokee County
                  
                  Unclassifiable/Attainment.
                
                
                  Childress County
                  
                  Unclassifiable/Attainment.
                
                
                  Chambers County
                  
                  Unclassifiable/Attainment.
                
                
                  Clay County
                  
                  Unclassifiable/Attainment.
                
                
                  Cochran County
                  
                  Unclassifiable/Attainment.
                
                
                  Coke County
                  
                  Unclassifiable/Attainment.
                
                
                  Coleman County
                  
                  Unclassifiable/Attainment.
                
                
                  Collin County
                  
                  Unclassifiable/Attainment.
                
                
                  Collingsworth County
                  
                  Unclassifiable/Attainment.
                
                
                  Colorado County
                  
                  Unclassifiable/Attainment.
                
                
                  Comal County
                  
                  Unclassifiable/Attainment.
                
                
                  Comanche County
                  
                  Unclassifiable/Attainment.
                
                
                  Concho County
                  
                  Unclassifiable/Attainment.
                
                
                  Cooke County
                  
                  Unclassifiable/Attainment.
                
                
                  Coryell County
                  
                  Unclassifiable/Attainment.
                
                
                  Cottle County
                  
                  Unclassifiable/Attainment.
                
                
                  Crane County
                  
                  Unclassifiable/Attainment.
                
                
                  Crockett County
                  
                  Unclassifiable/Attainment.
                
                
                  Crosby County
                  
                  Unclassifiable/Attainment.
                
                
                  Culberson County
                  
                  Unclassifiable/Attainment.
                
                
                  Dallam County
                  
                  Unclassifiable/Attainment.
                
                
                  Dallas County
                  
                  Unclassifiable/Attainment.
                
                
                  Dawson County
                  
                  Unclassifiable/Attainment.
                
                
                  Deaf Smith County
                  
                  Unclassifiable/Attainment.
                
                
                  Delta County
                  
                  Unclassifiable/Attainment.
                
                
                  Denton County
                  
                  Unclassifiable/Attainment.
                
                
                  DeWitt County
                  
                  Unclassifiable/Attainment.
                
                
                  Dickens County
                  
                  Unclassifiable/Attainment.
                
                
                  Dimmit County
                  
                  Unclassifiable/Attainment.
                
                
                  Donley County
                  
                  Unclassifiable/Attainment.
                
                
                  Duval County
                  
                  Unclassifiable/Attainment.
                
                
                  Eastland County
                  
                  Unclassifiable/Attainment.
                
                
                  Ector County
                  
                  Unclassifiable/Attainment.
                
                
                  Edwards County
                  
                  Unclassifiable/Attainment.
                
                
                  El Paso County
                  
                  Unclassifiable/Attainment.
                
                
                  Ellis County
                  
                  Unclassifiable/Attainment.
                
                
                  Erath County
                  
                  Unclassifiable/Attainment.
                
                
                  Falls County
                  
                  Unclassifiable/Attainment.
                
                
                  Fannin County
                  
                  Unclassifiable/Attainment.
                
                
                  Fayette County
                  
                  Unclassifiable/Attainment.
                
                
                  Fisher County
                  
                  Unclassifiable/Attainment.
                
                
                  Floyd County
                  
                  Unclassifiable/Attainment.
                
                
                  Foard County
                  
                  Unclassifiable/Attainment.
                
                
                  Fort Bend County
                  
                  Unclassifiable/Attainment.
                
                
                  Franklin County
                  
                  Unclassifiable/Attainment.
                
                
                  Freestone County
                  
                  Unclassifiable/Attainment.
                
                
                  Frio County
                  
                  Unclassifiable/Attainment.
                
                
                  Gaines County
                  
                  Unclassifiable/Attainment.
                
                
                  Galveston County
                  
                  Unclassifiable/Attainment.
                
                
                  Garza County
                  
                  Unclassifiable/Attainment.
                
                
                  Gillespie County
                  
                  Unclassifiable/Attainment.
                
                
                  Glasscock County
                  
                  Unclassifiable/Attainment.
                
                
                  Goliad County
                  
                  Unclassifiable/Attainment.
                
                
                  Gonzales County
                  
                  Unclassifiable/Attainment.
                
                
                  Gray County
                  
                  Unclassifiable/Attainment.
                
                
                  
                  Grayson County
                  
                  Unclassifiable/Attainment.
                
                
                  Gregg County
                  
                  Unclassifiable/Attainment.
                
                
                  Grimes County
                  
                  Unclassifiable/Attainment.
                
                
                  Guadalupe County
                  
                  Unclassifiable/Attainment.
                
                
                  Hale County
                  
                  Unclassifiable/Attainment.
                
                
                  Hall County
                  
                  Unclassifiable/Attainment.
                
                
                  Hamilton County
                  
                  Unclassifiable/Attainment.
                
                
                  Hansford County
                  
                  Unclassifiable/Attainment.
                
                
                  Hardeman County
                  
                  Unclassifiable/Attainment.
                
                
                  Hardin County
                  
                  Unclassifiable/Attainment.
                
                
                  Harris County
                  
                  Unclassifiable/Attainment.
                
                
                  Harrison County
                  
                  Unclassifiable/Attainment.
                
                
                  Hartley County
                  
                  Unclassifiable/Attainment.
                
                
                  Haskell County
                  
                  Unclassifiable/Attainment.
                
                
                  Hays County
                  
                  Unclassifiable/Attainment.
                
                
                  Hemphill County
                  
                  Unclassifiable/Attainment.
                
                
                  Henderson County
                  
                  Unclassifiable/Attainment.
                
                
                  Hidalgo County
                  
                  Unclassifiable/Attainment.
                
                
                  Hill County
                  
                  Unclassifiable/Attainment.
                
                
                  Hockley County
                  
                  Unclassifiable/Attainment.
                
                
                  Hood County
                  
                  Unclassifiable/Attainment.
                
                
                  Hopkins County
                  
                  Unclassifiable/Attainment.
                
                
                  Houston County
                  
                  Unclassifiable/Attainment.
                
                
                  Howard County
                  
                  Unclassifiable/Attainment.
                
                
                  Hudspeth County
                  
                  Unclassifiable/Attainment.
                
                
                  Hunt County
                  
                  Unclassifiable/Attainment.
                
                
                  Hutchinson County
                  
                  Unclassifiable/Attainment.
                
                
                  Irion County
                  
                  Unclassifiable/Attainment.
                
                
                  Jack County
                  
                  Unclassifiable/Attainment.
                
                
                  Jackson County
                  
                  Unclassifiable/Attainment.
                
                
                  Jasper County
                  
                  Unclassifiable/Attainment.
                
                
                  Jeff Davis County
                  
                  Unclassifiable/Attainment.
                
                
                  Jefferson County
                  
                  Unclassifiable/Attainment.
                
                
                  Jim Hogg County
                  
                  Unclassifiable/Attainment.
                
                
                  Jim Wells County
                  
                  Unclassifiable/Attainment.
                
                
                  Johnson County
                  
                  Unclassifiable/Attainment.
                
                
                  Jones County
                  
                  Unclassifiable/Attainment.
                
                
                  Karnes County
                  
                  Unclassifiable/Attainment.
                
                
                  Kaufman County
                  
                  Unclassifiable/Attainment.
                
                
                  Kendall County
                  
                  Unclassifiable/Attainment.
                
                
                  Kenedy County
                  
                  Unclassifiable/Attainment.
                
                
                  Kent County
                  
                  Unclassifiable/Attainment.
                
                
                  Kerr County
                  
                  Unclassifiable/Attainment.
                
                
                  Kimble County
                  
                  Unclassifiable/Attainment.
                
                
                  King County
                  
                  Unclassifiable/Attainment.
                
                
                  Kinney County
                  
                  Unclassifiable/Attainment.
                
                
                  Kleberg County
                  
                  Unclassifiable/Attainment.
                
                
                  Knox County
                  
                  Unclassifiable/Attainment.
                
                
                  La Salle County
                  
                  Unclassifiable/Attainment.
                
                
                  Lamar County
                  
                  Unclassifiable/Attainment.
                
                
                  Lamb County
                  
                  Unclassifiable/Attainment.
                
                
                  Lampasas County
                  
                  Unclassifiable/Attainment.
                
                
                  Lavaca County
                  
                  Unclassifiable/Attainment.
                
                
                  Lee County
                  
                  Unclassifiable/Attainment.
                
                
                  Leon County
                  
                  Unclassifiable/Attainment.
                
                
                  Liberty County
                  
                  Unclassifiable/Attainment.
                
                
                  Limestone County
                  
                  Unclassifiable/Attainment.
                
                
                  Lipscomb County
                  
                  Unclassifiable/Attainment.
                
                
                  Live Oak County
                  
                  Unclassifiable/Attainment.
                
                
                  Llano County
                  
                  Unclassifiable/Attainment.
                
                
                  Loving County
                  
                  Unclassifiable/Attainment.
                
                
                  Lubbock County
                  
                  Unclassifiable/Attainment.
                
                
                  Lynn County
                  
                  Unclassifiable/Attainment.
                
                
                  McCulloch County
                  
                  Unclassifiable/Attainment.
                
                
                  McLennan County
                  
                  Unclassifiable/Attainment.
                
                
                  McMullen County
                  
                  Unclassifiable/Attainment.
                
                
                  Madison County
                  
                  Unclassifiable/Attainment.
                
                
                  Marion County
                  
                  Unclassifiable/Attainment.
                
                
                  Martin County
                  
                  Unclassifiable/Attainment.
                
                
                  Mason County
                  
                  Unclassifiable/Attainment.
                
                
                  
                  Matagorda County
                  
                  Unclassifiable/Attainment.
                
                
                  Maverick County
                  
                  Unclassifiable/Attainment.
                
                
                  Medina County
                  
                  Unclassifiable/Attainment.
                
                
                  Menard County
                  
                  Unclassifiable/Attainment.
                
                
                  Midland County
                  
                  Unclassifiable/Attainment.
                
                
                  Milam County
                  
                  Unclassifiable/Attainment.
                
                
                  Mills County
                  
                  Unclassifiable/Attainment.
                
                
                  Mitchell County
                  
                  Unclassifiable/Attainment.
                
                
                  Montague County
                  
                  Unclassifiable/Attainment.
                
                
                  Montgomery County
                  
                  Unclassifiable/Attainment.
                
                
                  Moore County
                  
                  Unclassifiable/Attainment.
                
                
                  Morris County
                  
                  Unclassifiable/Attainment.
                
                
                  Motley County
                  
                  Unclassifiable/Attainment.
                
                
                  Nacogdoches County
                  
                  Unclassifiable/Attainment.
                
                
                  Navarro County
                  
                  Unclassifiable/Attainment.
                
                
                  Newton County
                  
                  Unclassifiable/Attainment.
                
                
                  Nolan County
                  
                  Unclassifiable/Attainment.
                
                
                  Nueces County
                  
                  Unclassifiable/Attainment.
                
                
                  Ochiltree County
                  
                  Unclassifiable/Attainment.
                
                
                  Oldham County
                  
                  Unclassifiable/Attainment.
                
                
                  Orange County
                  
                  Unclassifiable/Attainment.
                
                
                  Palo Pinto County
                  
                  Unclassifiable/Attainment.
                
                
                  Panola County
                  
                  Unclassifiable/Attainment.
                
                
                  Parker County
                  
                  Unclassifiable/Attainment.
                
                
                  Parmer County
                  
                  Unclassifiable/Attainment.
                
                
                  Pecos County
                  
                  Unclassifiable/Attainment.
                
                
                  Polk County
                  
                  Unclassifiable/Attainment.
                
                
                  Potter County
                  
                  Unclassifiable/Attainment.
                
                
                  Presidio County
                  
                  Unclassifiable/Attainment.
                
                
                  Rains County
                  
                  Unclassifiable/Attainment.
                
                
                  Randall County
                  
                  Unclassifiable/Attainment.
                
                
                  Reagan County
                  
                  Unclassifiable/Attainment.
                
                
                  Real County
                  
                  Unclassifiable/Attainment.
                
                
                  Red River County
                  
                  Unclassifiable/Attainment.
                
                
                  Reeves County
                  
                  Unclassifiable/Attainment.
                
                
                  Refugio County
                  
                  Unclassifiable/Attainment.
                
                
                  Roberts County
                  
                  Unclassifiable/Attainment.
                
                
                  Robertson County
                  
                  Unclassifiable/Attainment.
                
                
                  Rockwall County
                  
                  Unclassifiable/Attainment.
                
                
                  Runnels County
                  
                  Unclassifiable/Attainment.
                
                
                  Rusk County
                  
                  Unclassifiable/Attainment.
                
                
                  Sabine County
                  
                  Unclassifiable/Attainment.
                
                
                  San Augustine County
                  
                  Unclassifiable/Attainment.
                
                
                  San Jacinto County
                  
                  Unclassifiable/Attainment.
                
                
                  San Patricio County
                  
                  Unclassifiable/Attainment.
                
                
                  San Saba County
                  
                  Unclassifiable/Attainment.
                
                
                  Schleicher County
                  
                  Unclassifiable/Attainment.
                
                
                  Scurry County
                  
                  Unclassifiable/Attainment.
                
                
                  Shackelford County
                  
                  Unclassifiable/Attainment.
                
                
                  Shelby County
                  
                  Unclassifiable/Attainment.
                
                
                  Sherman County
                  
                  Unclassifiable/Attainment.
                
                
                  Smith County
                  
                  Unclassifiable/Attainment.
                
                
                  Somervell County
                  
                  Unclassifiable/Attainment.
                
                
                  Starr County
                  
                  Unclassifiable/Attainment.
                
                
                  Stephens County
                  
                  Unclassifiable/Attainment.
                
                
                  Sterling County
                  
                  Unclassifiable/Attainment.
                
                
                  Stonewall County
                  
                  Unclassifiable/Attainment.
                
                
                  Sutton County
                  
                  Unclassifiable/Attainment.
                
                
                  Swisher County
                  
                  Unclassifiable/Attainment.
                
                
                  Tarrant County
                  
                  Unclassifiable/Attainment.
                
                
                  Taylor County
                  
                  Unclassifiable/Attainment.
                
                
                  Terrell County
                  
                  Unclassifiable/Attainment.
                
                
                  Terry County
                  
                  Unclassifiable/Attainment.
                
                
                  Throckmorton County
                  
                  Unclassifiable/Attainment.
                
                
                  Titus County
                  
                  Unclassifiable/Attainment.
                
                
                  Tom Green County
                  
                  Unclassifiable/Attainment.
                
                
                  Travis County
                  
                  Unclassifiable/Attainment.
                
                
                  Trinity County
                  
                  Unclassifiable/Attainment.
                
                
                  Tyler County
                  
                  Unclassifiable/Attainment.
                
                
                  Upshur County
                  
                  Unclassifiable/Attainment.
                
                
                  
                  Upton County
                  
                  Unclassifiable/Attainment.
                
                
                  Uvalde County
                  
                  Unclassifiable/Attainment.
                
                
                  Val Verde County
                  
                  Unclassifiable/Attainment.
                
                
                  Van Zandt County
                  
                  Unclassifiable/Attainment.
                
                
                  Victoria County
                  
                  Unclassifiable/Attainment.
                
                
                  Walker County
                  
                  Unclassifiable/Attainment.
                
                
                  Waller County
                  
                  Unclassifiable/Attainment.
                
                
                  Ward County
                  
                  Unclassifiable/Attainment.
                
                
                  Washington County
                  
                  Unclassifiable/Attainment.
                
                
                  Webb County
                  
                  Unclassifiable/Attainment.
                
                
                  Wharton County
                  
                  Unclassifiable/Attainment.
                
                
                  Wheeler County
                  
                  Unclassifiable/Attainment.
                
                
                  Wichita County
                  
                  Unclassifiable/Attainment.
                
                
                  Wilbarger County
                  
                  Unclassifiable/Attainment.
                
                
                  Willacy County
                  
                  Unclassifiable/Attainment.
                
                
                  Williamson County
                  
                  Unclassifiable/Attainment.
                
                
                  Wilson County
                  
                  Unclassifiable/Attainment.
                
                
                  Winkler County
                  
                  Unclassifiable/Attainment.
                
                
                  Wise County
                  
                  Unclassifiable/Attainment.
                
                
                  Wood County
                  
                  Unclassifiable/Attainment.
                
                
                  Yoakum County
                  
                  Unclassifiable/Attainment.
                
                
                  Young County
                  
                  Unclassifiable/Attainment.
                
                
                  Zapata County
                  
                  Unclassifiable/Attainment.
                
                
                  Zavala County
                  
                  Unclassifiable/Attainment.
                
                
                  a Includes Indian Country located in each county or area, except as otherwise specified.
                
                  1 This date is 90 days after October 31, 2011, unless otherwise noted.
              
              
                Texas—1997 8-Hour Ozone NAAQS1
                
                [Primary and Secondary]
                
                  Designated area
                  Designation a
                  
                  Date 1
                  
                  Type
                  Category/classification
                  Date 1
                  
                  Type
                
                
                  Beaumont/Port Arthur TX:
                
                
                  Hardin County
                  (3)
                  Attainment
                  (3)
                  
                
                
                  Jefferson County
                  (3)
                  Attainment
                  (3)
                  
                
                
                  Orange County
                  (3)
                  Attainment
                  (3)
                  
                
                
                  Dallas-Fort Worth, TX:
                  See footnote 5
                  See footnote 5
                  See footnote 5
                  See footnote 5.
                
                
                  Collin County.5
                  
                
                
                  Dallas County.5
                  
                
                
                  Denton County.5
                  
                
                
                  Ellis County.5
                  
                
                
                  Johnson County.5
                  
                
                
                  Kaufman County.5
                  
                
                
                  Parker County.5
                  
                
                
                  Rockwall County.5
                  
                
                
                  Tarrant County.5
                  
                
                
                  Houston-Galveston-Brazoria Area, TX:
                  See footnote 4
                  See footnote 4
                  See footnote 4
                  See footnote 4.
                
                
                  Brazoria County 4
                  
                
                
                  Chambers County 4
                  
                
                
                  Fort Bend County 4
                  
                
                
                  Galveston County 4
                  
                
                
                  Harris County 4
                  
                
                
                  Liberty County 4
                  
                
                
                  Montgomery County 4
                  
                
                
                  Waller County 4
                  
                
                
                  San Antonio, TX:
                  (2)
                
                
                  Bexar County
                  (2)
                  Attainment
                
                
                  Comal County
                  (2)
                  Attainment
                
                
                  Guadalupe County
                  (2)
                  Attainment
                
                
                  Victoria Area:
                
                
                  Victoria County
                  
                  Unclassifiable/Attainment
                
                
                  AQCR 022 Shreveport-Texarkana-Tyler Interstate
                  
                  Unclassifiable/Attainment
                
                
                  Anderson County
                
                
                  Bowie County
                
                
                  Camp County
                
                
                  
                  Cass County
                
                
                  Cherokee County
                
                
                  Delta County
                
                
                  Franklin County
                
                
                  Gregg County
                
                
                  Harrison County
                
                
                  Hopkins County
                
                
                  Lamar County
                
                
                  Marion County
                
                
                  Morris County
                
                
                  Panola County
                
                
                  Rains County
                
                
                  Red River County
                
                
                  Rusk County
                
                
                  Smith County
                
                
                  Titus County
                
                
                  Upshur County
                
                
                  Van Zandt County
                
                
                  Wood County
                
                
                  AQCR 106 S Louisiana-SE Texas Interstate (remainder of)
                  
                  Unclassifiable/Attainment
                
                
                  Angelina County
                
                
                  Houston County
                
                
                  Jasper County
                
                
                  Nacogdoches County
                
                
                  Newton County
                
                
                  Polk County
                
                
                  Sabine County
                
                
                  San Augustine County
                
                
                  San Jacinto County
                
                
                  Shelby County
                
                
                  Trinity County
                
                
                  Tyler County
                
                
                  AQCR 153 El Paso-Las Cruces-Alamogordo Interstate
                  
                  Unclassifiable/Attainment
                
                
                  Brewster County
                
                
                  Culberson County
                
                
                  El Paso County
                
                
                  Hudspeth County
                
                
                  Jeff Davis County
                
                
                  Presidio County
                
                
                  AQCR 210 Abilene-Wichita Falls Intrastate
                  
                  Unclassifiable/Attainment
                
                
                  Archer County
                
                
                  Baylor County
                
                
                  Brown County
                
                
                  Callahan County
                
                
                  Clay County
                
                
                  Coleman County
                
                
                  Comanche County
                
                
                  Cottle County
                
                
                  Eastland County
                
                
                  Fisher County
                
                
                  Foard County
                
                
                  Hardeman County
                
                
                  Haskell County
                
                
                  Jack County
                
                
                  Jones County
                
                
                  Kent County
                
                
                  Knox County
                
                
                  Mitchell County
                
                
                  Montague County
                
                
                  Nolan County
                
                
                  Runnels County
                
                
                  Scurry County
                
                
                  Shackelford County
                
                
                  Stephens County
                
                
                  Stonewall County
                
                
                  Taylor County
                
                
                  
                  Throckmorton County
                
                
                  Wichita County
                
                
                  Wilbarger County
                
                
                  Young County
                
                
                  AQCR 211 Amarillo-Lubbock Intrastate
                  
                  Unclassifiable/Attainment
                
                
                  Armstrong County
                
                
                  Bailey County
                
                
                  Briscoe County
                
                
                  Carson County
                
                
                  Castro County
                
                
                  Childress County
                
                
                  Cochran County
                
                
                  Collingsworth County
                
                
                  Crosby County
                
                
                  Dallam County
                
                
                  Deaf Smith County
                
                
                  Dickens County
                
                
                  Donley County
                
                
                  Floyd County
                
                
                  Garza County
                
                
                  Gray County
                
                
                  Hale County
                
                
                  Hall County
                
                
                  Hansford County
                
                
                  Hartley County
                
                
                  Hemphill County
                
                
                  Hockley County
                
                
                  Hutchinson County
                
                
                  King County
                
                
                  Lamb County
                
                
                  Lipscomb County
                
                
                  Lubbock County
                
                
                  Lynn County
                
                
                  Moore County
                
                
                  Motley County
                
                
                  Ochiltree County
                
                
                  Oldham County
                
                
                  Parmer County
                
                
                  Potter County
                
                
                  Randall County
                
                
                  Roberts County
                
                
                  Sherman County
                
                
                  Swisher County
                
                
                  Terry County
                
                
                  Wheeler County
                
                
                  Yoakum County
                
                
                  AQCR 212 Austin-Waco Intrastate
                  
                  Unclassifiable/Attainment
                
                
                  Bastrop County
                
                
                  Bell County
                
                
                  Blanco County
                
                
                  Bosque County
                
                
                  Brazos County
                
                
                  Burleson County
                
                
                  Burnet County
                
                
                  Caldwell County
                
                
                  Coryell County
                
                
                  Falls County
                
                
                  Fayette County
                
                
                  Freestone County
                
                
                  Grimes County
                
                
                  Hamilton County
                
                
                  Hays County
                
                
                  Hill County
                
                
                  Lampasas County
                
                
                  Lee County
                
                
                  Leon County
                
                
                  Limestone County
                
                
                  Llano County
                
                
                  Madison County
                
                
                  
                  McLennan County
                
                
                  Milam County
                
                
                  Mills County
                
                
                  Robertson County
                
                
                  San Saba County
                
                
                  Travis County
                
                
                  Washington County
                
                
                  Williamson County
                
                
                  AQCR 213 Brownsville-Laredo Intrastate
                  
                  Unclassifiable/Attainment
                
                
                  Cameron County
                
                
                  Hidalgo County
                
                
                  Jim Hogg County
                
                
                  Starr County
                
                
                  Webb County
                
                
                  Willacy County
                
                
                  Zapata County
                
                
                  AQCR 214 Corpus Christi-Victoria Intrastate (remainder of)
                  
                  Unclassifiable/Attainment
                
                
                  Aransas County
                
                
                  Bee County
                
                
                  Brooks County
                
                
                  Calhoun County
                
                
                  DeWitt County
                
                
                  Duval County
                
                
                  Goliad County
                
                
                  Gonzales County
                
                
                  Jackson County
                
                
                  Jim Wells County
                
                
                  Kenedy County
                
                
                  Kleberg County
                
                
                  Lavaca County
                
                
                  Live Oak County
                
                
                  McMullen County
                
                
                  Refugio County
                
                
                  San Patricio County
                
                
                  AQCR 214 Corpus Christi-Victoria Intrastate (part)
                  
                  Unclassifiable/Attainment
                
                
                  Nueces County
                
                
                  AQCR 215 Metro Dallas-Fort Worth Intrastate (remainder of)
                  
                  Unclassifiable/Attainment
                
                
                  Cooke County
                
                
                  Erath County
                
                
                  Fannin County
                
                
                  Grayson County
                
                
                  Henderson County
                
                
                  Hood County
                
                
                  Hunt County
                
                
                  Navarro County
                
                
                  Palo Pinto County
                
                
                  Somervell County
                
                
                  Wise County
                
                
                  AQCR 216 Metro Houston-Galveston Intrastate (remainder of)
                  
                  Unclassifiable/Attainment
                
                
                  Austin County
                
                
                  Colorado County
                
                
                  Matagorda County
                
                
                  Walker County
                
                
                  Wharton County
                
                
                  AQCR 217 Metro San Antonio Intrastate (remainder of)
                  
                  Unclassifiable/Attainment
                
                
                  Atascosa County
                
                
                  Bandera County
                
                
                  Dimmit County
                
                
                  Edwards County
                
                
                  Frio County
                
                
                  Gillespie County
                
                
                  Karnes County
                
                
                  Kendall County
                
                
                  Kerr County
                
                
                  
                  Kinney County
                
                
                  La Salle County
                
                
                  Maverick County
                
                
                  Medina County
                
                
                  Real County
                
                
                  Uvalde County
                
                
                  Val Verde County
                
                
                  Wilson County
                
                
                  Zavala County
                
                
                  AQCR 218 Midland-Odessa-San Angelo Intrastate (part)
                  
                  Unclassifiable/Attainment
                
                
                  Ector County
                
                
                  AQCR 218 Midland-Odessa-San Angelo Intrastate (remainder of)
                  
                  Unclassifiable/Attainment
                
                
                  Andrews County
                
                
                  Borden County
                
                
                  Coke County
                
                
                  Concho County
                
                
                  Crane County
                
                
                  Crockett County
                
                
                  Dawson County
                
                
                  Gaines County
                
                
                  Glasscock County
                
                
                  Howard County
                
                
                  Irion County
                
                
                  Kimble County
                
                
                  Loving County
                
                
                  Martin County
                
                
                  Mason County
                
                
                  McCulloch County
                
                
                  Menard County
                
                
                  Midland County
                
                
                  Pecos County
                
                
                  Reagan County
                
                
                  Reeves County
                
                
                  Schleicher County
                
                
                  Sterling County
                
                
                  Sutton County
                
                
                  Terrell County
                
                
                  Tom Green County
                
                
                  Upton County
                
                
                  Ward County
                
                
                  Winkler County
                
                
                  a Includes Indian Country located in each county or area, except as otherwise specified.
                
                  1 The 1-hour ozone standard, designations and classifications are revoked effective June 15, 2005 for areas in Texas except the San Antonio area where they are revoked effective April 15, 2009.
                
                  2 Effective April 15, 2008.
                
                  3 Effective November 19, 2010.
                
                  4 The Houston-Galveston-Brazoria, TX area was designated nonattainment effective June 15, 2004 and was classified as “Severe-15” effective October 31, 2008. The area has since attained the 1997 8-hour ozone standard and met all the Clean Air Act criteria for redesignation. All 1997 8-hour ozone standard anti-backsliding obligations for the area are terminated effective March 16, 2020.
                
                  5 The Dallas-Fort Worth, TX area was designated and classified as a Moderate nonattainment area effective June 15, 2004. The area was classified as Serious nonattainment effective January 19, 2011. The area has since attained the 1997 ozone standard and met all the Clean Air Act criteria for redesignation. All 1997 8-hour ozone standard anti-backsliding obligations for the area are terminated effective May 6, 2020. 
              
              
                Texas—2008 8-Hour Ozone NAAQS
                [Primary and Secondary]
                
                  Designated area
                  Designation
                  Date 1
                  
                  Type
                  Classification
                  Date 1
                  
                  Type
                
                
                  Dallas-Fort Worth, TX: 2
                  
                  
                  Nonattainment
                  9/23/2019
                  Serious.
                
                
                  Collin County
                
                
                  Dallas County
                
                
                  Denton County
                
                
                  Ellis County
                
                
                  Johnson County
                
                
                  
                  Kaufman County
                
                
                  Parker County
                
                
                  Rockwall County
                
                
                  Tarrant County
                
                
                  Wise County
                
                
                  Houston-Galveston-Brazoria, TX: 2
                  
                  
                  Nonattainment
                  9/23/2019
                  Serious.
                
                
                  Brazoria County
                
                
                  Chambers County
                
                
                  Fort Bend County
                
                
                  Galveston County
                
                
                  Harris County
                
                
                  Liberty County
                
                
                  Montgomery County
                
                
                  Waller County
                
                
                  Rest of State: 3
                  
                
                
                  Anderson County
                  
                  Unclassifiable/Attainment
                
                
                  Andrews County
                  
                  Unclassifiable/Attainment
                
                
                  Angelina County
                  
                  Unclassifiable/Attainment
                
                
                  Aransas County
                  
                  Unclassifiable/Attainment
                
                
                  Archer County
                  
                  Unclassifiable/Attainment
                
                
                  Armstrong County
                  
                  Unclassifiable/Attainment
                
                
                  Atascosa County
                  
                  Unclassifiable/Attainment
                
                
                  Austin County
                  
                  Unclassifiable/Attainment
                
                
                  Bailey County
                  
                  Unclassifiable/Attainment
                
                
                  Bandera County
                  
                  Unclassifiable/Attainment
                
                
                  Bastrop County
                  
                  Unclassifiable/Attainment
                
                
                  Baylor County
                  
                  Unclassifiable/Attainment
                
                
                  Bee County
                  
                  Unclassifiable/Attainment
                
                
                  Bell County
                  
                  Unclassifiable/Attainment
                
                
                  Bexar County
                  
                  Unclassifiable/Attainment
                
                
                  Blanco County
                  
                  Unclassifiable/Attainment
                
                
                  Borden County
                  
                  Unclassifiable/Attainment
                
                
                  Bosque County
                  
                  Unclassifiable/Attainment
                
                
                  Bowie County
                  
                  Unclassifiable/Attainment
                
                
                  Brazos County
                  
                  Unclassifiable/Attainment
                
                
                  Brewster County
                  
                  Unclassifiable/Attainment
                
                
                  Briscoe County
                  
                  Unclassifiable/Attainment
                
                
                  Brooks County
                  
                  Unclassifiable/Attainment
                
                
                  Brown County
                  
                  Unclassifiable/Attainment
                
                
                  Burleson County
                  
                  Unclassifiable/Attainment
                
                
                  Burnet County
                  
                  Unclassifiable/Attainment
                
                
                  Caldwell County
                  
                  Unclassifiable/Attainment
                
                
                  Calhoun County
                  
                  Unclassifiable/Attainment
                
                
                  Callahan County
                  
                  Unclassifiable/Attainment
                
                
                  Cameron County
                  
                  Unclassifiable/Attainment
                
                
                  Camp County
                  
                  Unclassifiable/Attainment
                
                
                  Carson County
                  
                  Unclassifiable/Attainment
                
                
                  Cass County
                  
                  Unclassifiable/Attainment
                
                
                  Castro County
                  
                  Unclassifiable/Attainment
                
                
                  Cherokee County
                  
                  Unclassifiable/Attainment
                
                
                  Childress County
                  
                  Unclassifiable/Attainment
                
                
                  Clay County
                  
                  Unclassifiable/Attainment
                
                
                  Cochran County
                  
                  Unclassifiable/Attainment
                
                
                  Coke County
                  
                  Unclassifiable/Attainment
                
                
                  Coleman County
                  
                  Unclassifiable/Attainment
                
                
                  Collingsworth County
                  
                  Unclassifiable/Attainment
                
                
                  Colorado County
                  
                  Unclassifiable/Attainment
                
                
                  Comal County
                  
                  Unclassifiable/Attainment
                
                
                  Comanche County
                  
                  Unclassifiable/Attainment
                
                
                  Concho County
                  
                  Unclassifiable/Attainment
                
                
                  Cooke County
                  
                  Unclassifiable/Attainment
                
                
                  Coryell County
                  
                  Unclassifiable/Attainment
                
                
                  Cottle County
                  
                  Unclassifiable/Attainment
                
                
                  Crane County
                  
                  Unclassifiable/Attainment
                
                
                  Crockett County
                  
                  Unclassifiable/Attainment
                
                
                  Crosby County
                  
                  Unclassifiable/Attainment
                
                
                  Culberson County
                  
                  Unclassifiable/Attainment
                
                
                  Dallam County
                  
                  Unclassifiable/Attainment
                
                
                  Dawson County
                  
                  Unclassifiable/Attainment
                
                
                  
                  Deaf Smith County
                  
                  Unclassifiable/Attainment
                
                
                  Delta County
                  
                  Unclassifiable/Attainment
                
                
                  DeWitt County
                  
                  Unclassifiable/Attainment
                
                
                  Dickens County
                  
                  Unclassifiable/Attainment
                
                
                  Dimmit County
                  
                  Unclassifiable/Attainment
                
                
                  Donley County
                  
                  Unclassifiable/Attainment
                
                
                  Duval County
                  
                  Unclassifiable/Attainment
                
                
                  Eastland County
                  
                  Unclassifiable/Attainment
                
                
                  Ector County
                  
                  Unclassifiable/Attainment
                
                
                  Edwards County
                  
                  Unclassifiable/Attainment
                
                
                  El Paso County
                  
                  Unclassifiable/Attainment
                
                
                  Erath County
                  
                  Unclassifiable/Attainment
                
                
                  Falls County
                  
                  Unclassifiable/Attainment
                
                
                  Fannin County
                  
                  Unclassifiable/Attainment
                
                
                  Fayette County
                  
                  Unclassifiable/Attainment
                
                
                  Fisher County
                  
                  Unclassifiable/Attainment
                
                
                  Floyd County
                  
                  Unclassifiable/Attainment
                
                
                  Foard County
                  
                  Unclassifiable/Attainment
                
                
                  Franklin County
                  
                  Unclassifiable/Attainment
                
                
                  Freestone County
                  
                  Unclassifiable/Attainment
                
                
                  Frio County
                  
                  Unclassifiable/Attainment
                
                
                  Gaines County
                  
                  Unclassifiable/Attainment
                
                
                  Garza County
                  
                  Unclassifiable/Attainment
                
                
                  Gillespie County
                  
                  Unclassifiable/Attainment
                
                
                  Glasscock County
                  
                  Unclassifiable/Attainment
                
                
                  Goliad County
                  
                  Unclassifiable/Attainment
                
                
                  Gonzales County
                  
                  Unclassifiable/Attainment
                
                
                  Gray County
                  
                  Unclassifiable/Attainment
                
                
                  Grayson County
                  
                  Unclassifiable/Attainment
                
                
                  Gregg County
                  
                  Unclassifiable/Attainment
                
                
                  Grimes County
                  
                  Unclassifiable/Attainment
                
                
                  Guadalupe County
                  
                  Unclassifiable/Attainment
                
                
                  Hale County
                  
                  Unclassifiable/Attainment
                
                
                  Hall County
                  
                  Unclassifiable/Attainment
                
                
                  Hamilton County
                  
                  Unclassifiable/Attainment
                
                
                  Hansford County
                  
                  Unclassifiable/Attainment
                
                
                  Hardeman County
                  
                  Unclassifiable/Attainment
                
                
                  Hardin County
                  
                  Unclassifiable/Attainment
                
                
                  Harrison County
                  
                  Unclassifiable/Attainment
                
                
                  Hartley County
                  
                  Unclassifiable/Attainment
                
                
                  Haskell County
                  
                  Unclassifiable/Attainment
                
                
                  Hays County
                  
                  Unclassifiable/Attainment
                
                
                  Hemphill County
                  
                  Unclassifiable/Attainment
                
                
                  Henderson County
                  
                  Unclassifiable/Attainment
                
                
                  Hidalgo County
                  
                  Unclassifiable/Attainment
                
                
                  Hill County
                  
                  Unclassifiable/Attainment
                
                
                  Hockley County
                  
                  Unclassifiable/Attainment
                
                
                  Hood County
                  
                  Unclassifiable/Attainment
                
                
                  Hopkins County
                  
                  Unclassifiable/Attainment
                
                
                  Houston County
                  
                  Unclassifiable/Attainment
                
                
                  Howard County
                  
                  Unclassifiable/Attainment
                
                
                  Hudspeth County
                  
                  Unclassifiable/Attainment
                
                
                  Hunt County
                  
                  Unclassifiable/Attainment
                
                
                  Hutchinson County
                  
                  Unclassifiable/Attainment
                
                
                  Irion County
                  
                  Unclassifiable/Attainment
                
                
                  Jack County
                  
                  Unclassifiable/Attainment
                
                
                  Jackson County
                  
                  Unclassifiable/Attainment
                
                
                  Jasper County
                  
                  Unclassifiable/Attainment
                
                
                  Jeff Davis County
                  
                  Unclassifiable/Attainment
                
                
                  Jefferson County
                  
                  Unclassifiable/Attainment
                
                
                  Jim Hogg County
                  
                  Unclassifiable/Attainment
                
                
                  Jim Wells County
                  
                  Unclassifiable/Attainment
                
                
                  Jones County
                  
                  Unclassifiable/Attainment
                
                
                  Karnes County
                  
                  Unclassifiable/Attainment
                
                
                  Kendall County
                  
                  Unclassifiable/Attainment
                
                
                  Kenedy County
                  
                  Unclassifiable/Attainment
                
                
                  Kent County
                  
                  Unclassifiable/Attainment
                
                
                  Kerr County
                  
                  Unclassifiable/Attainment
                
                
                  Kimble County
                  
                  Unclassifiable/Attainment
                
                
                  
                  King County
                  
                  Unclassifiable/Attainment
                
                
                  Kinney County
                  
                  Unclassifiable/Attainment
                
                
                  Kleberg County
                  
                  Unclassifiable/Attainment
                
                
                  Knox County
                  
                  Unclassifiable/Attainment
                
                
                  La Salle County
                  
                  Unclassifiable/Attainment
                
                
                  Lamar County
                  
                  Unclassifiable/Attainment
                
                
                  Lamb County
                  
                  Unclassifiable/Attainment
                
                
                  Lampasas County
                  
                  Unclassifiable/Attainment
                
                
                  Lavaca County
                  
                  Unclassifiable/Attainment
                
                
                  Lee County
                  
                  Unclassifiable/Attainment
                
                
                  Leon County
                  
                  Unclassifiable/Attainment
                
                
                  Limestone County
                  
                  Unclassifiable/Attainment
                
                
                  Lipscomb County
                  
                  Unclassifiable/Attainment
                
                
                  Live Oak County
                  
                  Unclassifiable/Attainment
                
                
                  Llano County
                  
                  Unclassifiable/Attainment
                
                
                  Loving County
                  
                  Unclassifiable/Attainment
                
                
                  Lubbock County
                  
                  Unclassifiable/Attainment
                
                
                  Lynn County
                  
                  Unclassifiable/Attainment
                
                
                  McCulloch County
                  
                  Unclassifiable/Attainment
                
                
                  McLennan County
                  
                  Unclassifiable/Attainment
                
                
                  McMullen County
                  
                  Unclassifiable/Attainment
                
                
                  Madison County
                  
                  Unclassifiable/Attainment
                
                
                  Marion County
                  
                  Unclassifiable/Attainment
                
                
                  Martin County
                  
                  Unclassifiable/Attainment
                
                
                  Mason County
                  
                  Unclassifiable/Attainment
                
                
                  Matagorda County
                  
                  Unclassifiable/Attainment
                
                
                  Maverick County
                  
                  Unclassifiable/Attainment
                
                
                  Medina County
                  
                  Unclassifiable/Attainment
                
                
                  Menard County
                  
                  Unclassifiable/Attainment
                
                
                  Midland County
                  
                  Unclassifiable/Attainment
                
                
                  Milam County
                  
                  Unclassifiable/Attainment
                
                
                  Mills County
                  
                  Unclassifiable/Attainment
                
                
                  Mitchell County
                  
                  Unclassifiable/Attainment
                
                
                  Montague County
                  
                  Unclassifiable/Attainment
                
                
                  Moore County
                  
                  Unclassifiable/Attainment
                
                
                  Morris County
                  
                  Unclassifiable/Attainment
                
                
                  Motley County
                  
                  Unclassifiable/Attainment
                
                
                  Nacogdoches County
                  
                  Unclassifiable/Attainment
                
                
                  Navarro County
                  
                  Unclassifiable/Attainment
                
                
                  Newton County
                  
                  Unclassifiable/Attainment
                
                
                  Nolan County
                  
                  Unclassifiable/Attainment
                
                
                  Nueces County
                  
                  Unclassifiable/Attainment
                
                
                  Ochiltree County
                  
                  Unclassifiable/Attainment
                
                
                  Oldham County
                  
                  Unclassifiable/Attainment
                
                
                  Orange County
                  
                  Unclassifiable/Attainment
                
                
                  Palo Pinto County
                  
                  Unclassifiable/Attainment
                
                
                  Panola County
                  
                  Unclassifiable/Attainment
                
                
                  Parmer County
                  
                  Unclassifiable/Attainment
                
                
                  Pecos County
                  
                  Unclassifiable/Attainment
                
                
                  Polk County
                  
                  Unclassifiable/Attainment
                
                
                  Potter County
                  
                  Unclassifiable/Attainment
                
                
                  Presidio County
                  
                  Unclassifiable/Attainment
                
                
                  Rains County
                  
                  Unclassifiable/Attainment
                
                
                  Randall County
                  
                  Unclassifiable/Attainment
                
                
                  Reagan County
                  
                  Unclassifiable/Attainment
                
                
                  Real County
                  
                  Unclassifiable/Attainment
                
                
                  Red River County
                  
                  Unclassifiable/Attainment
                
                
                  Reeves County
                  
                  Unclassifiable/Attainment
                
                
                  Refugio County
                  
                  Unclassifiable/Attainment
                
                
                  Roberts County
                  
                  Unclassifiable/Attainment
                
                
                  Robertson County
                  
                  Unclassifiable/Attainment
                
                
                  Runnels County
                  
                  Unclassifiable/Attainment
                
                
                  Rusk County
                  
                  Unclassifiable/Attainment
                
                
                  Sabine County
                  
                  Unclassifiable/Attainment
                
                
                  San Augustine County
                  
                  Unclassifiable/Attainment
                
                
                  San Jacinto County
                  
                  Unclassifiable/Attainment
                
                
                  San Patricio County
                  
                  Unclassifiable/Attainment
                
                
                  San Saba County
                  
                  Unclassifiable/Attainment
                
                
                  Schleicher County
                  
                  Unclassifiable/Attainment
                
                
                  
                  Scurry County
                  
                  Unclassifiable/Attainment
                
                
                  Shackelford County
                  
                  Unclassifiable/Attainment
                
                
                  Shelby County
                  
                  Unclassifiable/Attainment
                
                
                  Sherman County
                  
                  Unclassifiable/Attainment
                
                
                  Smith County
                  
                  Unclassifiable/Attainment
                
                
                  Somervell County
                  
                  Unclassifiable/Attainment
                
                
                  Starr County
                  
                  Unclassifiable/Attainment
                
                
                  Stephens County
                  
                  Unclassifiable/Attainment
                
                
                  Sterling County
                  
                  Unclassifiable/Attainment
                
                
                  Stonewall County
                  
                  Unclassifiable/Attainment
                
                
                  Sutton County
                  
                  Unclassifiable/Attainment
                
                
                  Swisher County
                  
                  Unclassifiable/Attainment
                
                
                  Taylor County
                  
                  Unclassifiable/Attainment
                
                
                  Terrell County
                  
                  Unclassifiable/Attainment
                
                
                  Terry County
                  
                  Unclassifiable/Attainment
                
                
                  Throckmorton County
                  
                  Unclassifiable/Attainment
                
                
                  Titus County
                  
                  Unclassifiable/Attainment
                
                
                  Tom Green County
                  
                  Unclassifiable/Attainment
                
                
                  Travis County
                  
                  Unclassifiable/Attainment
                
                
                  Trinity County
                  
                  Unclassifiable/Attainment
                
                
                  Tyler County
                  
                  Unclassifiable/Attainment
                
                
                  Upshur County
                  
                  Unclassifiable/Attainment
                
                
                  Upton County
                  
                  Unclassifiable/Attainment
                
                
                  Uvalde County
                  
                  Unclassifiable/Attainment
                
                
                  Val Verde County
                  
                  Unclassifiable/Attainment
                
                
                  Van Zandt County
                  
                  Unclassifiable/Attainment
                
                
                  Victoria County
                  
                  Unclassifiable/Attainment
                
                
                  Walker County
                  
                  Unclassifiable/Attainment
                
                
                  Ward County
                  
                  Unclassifiable/Attainment
                
                
                  Washington County
                  
                  Unclassifiable/Attainment
                
                
                  Webb County
                  
                  Unclassifiable/Attainment
                
                
                  Wharton County
                  
                  Unclassifiable/Attainment
                
                
                  Wheeler County
                  
                  Unclassifiable/Attainment
                
                
                  Wichita County
                  
                  Unclassifiable/Attainment
                
                
                  Wilbarger County
                  
                  Unclassifiable/Attainment
                
                
                  Willacy County
                  
                  Unclassifiable/Attainment
                
                
                  Williamson County
                  
                  Unclassifiable/Attainment
                
                
                  Wilson County
                  
                  Unclassifiable/Attainment
                
                
                  Winkler County
                  
                  Unclassifiable/Attainment
                
                
                  Wood County
                  
                  Unclassifiable/Attainment
                
                
                  Yoakum County
                  
                  Unclassifiable/Attainment
                
                
                  Young County
                  
                  Unclassifiable/Attainment
                
                
                  Zapata County
                  
                  Unclassifiable/Attainment
                
                
                  Zavala County
                  
                  Unclassifiable/Attainment
                
                
                  1 This date is July 20, 2012, unless otherwise noted.
                
                  2 Excludes Indian country located in each area, unless otherwise noted.
                
                  3 Includes any Indian country in each county or area, unless otherwise specified.
              
              
                Texas—2015 8-Hour Ozone NAAQS
                [Primary and Secondary]
                
                  Designated area 1
                  
                  Designation
                  Date 2
                  
                  Type
                  Classification
                  Date 2
                  
                  Type
                
                
                  Dallas-Fort Worth, TX
                  
                  Nonattainment
                  
                  Marginal.
                
                
                  Collin County.
                
                
                  Dallas County.
                
                
                  Denton County.
                
                
                  Ellis County.
                
                
                  Johnson County.
                
                
                  Kaufman County.
                
                
                  Parker County.
                
                
                  Tarrant County.
                
                
                  Wise County.
                
                
                  Houston-Galveston-Brazoria, TX
                  
                  Nonattainment
                  
                  Marginal.
                
                
                  
                  Brazoria County.
                
                
                  Chambers County.
                
                
                  Fort Bend County.
                
                
                  Galveston County.
                
                
                  Harris County.
                
                
                  Montgomery County.
                
                
                  San Antonio, TX
                  9/24/2018
                  Nonattainment
                  9/24/2018
                  Marginal.
                
                
                  Bexar County
                
                
                  Rest of State:
                
                
                  Anderson County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Andrews County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Angelina County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Aransas County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Archer County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Armstrong County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Atascosa County
                  9/24/2018
                  Attainment/Unclassifiable
                
                
                  Austin County
                  
                  Attainment/Unclassifiable
                
                
                  Bailey County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Bandera County
                  9/24/2018
                  Attainment/Unclassifiable
                
                
                  Bastrop County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Baylor County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Bee County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Bell County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Blanco County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Borden County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Bosque County
                  
                  Attainment/Unclassifiable
                
                
                  Bowie County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Brazos County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Brewster County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Briscoe County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Brooks County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Brown County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Burleson County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Burnet County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  
                  Caldwell County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Calhoun County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Callahan County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Cameron County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Camp County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Carson County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Cass County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Castro County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Cherokee County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Childress County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Clay County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Cochran County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Coke County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Coleman County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Collingsworth County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Colorado County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Comal County
                  9/24/2018
                  Attainment/Unclassifiable
                
                
                  Comanche County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Concho County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Coryell County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Cooke County
                  
                  Attainment/Unclassifiable
                
                
                  Cottle County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Crane County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Crockett County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Crosby County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Culberson County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Dallam County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Dawson County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Deaf Smith County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  
                  Delta County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  DeWitt County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Dickens County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Dimmit County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Donley County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Duval County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Eastland County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Ector County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Edwards County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  El Paso County
                  
                  Attainment/Unclassifiable
                
                
                  Erath County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Falls County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Fannin County
                  
                  Attainment/Unclassifiable
                
                
                  Fayette County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Fisher County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Floyd County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Foard County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Franklin County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Freestone County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Frio County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Gaines County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Garza County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Gillespie County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Glasscock County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Goliad County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Gonzales County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Gray County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Grayson County
                  
                  Attainment/Unclassifiable
                
                
                  Gregg County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  
                  Grimes County
                  
                  Attainment/Unclassifiable
                
                
                  Guadalupe County
                  9/24/2018
                  Attainment/Unclassifiable
                
                
                  Hale County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Hall County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Hamilton County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Hansford County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Hardeman County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Hardin County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Harrison County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Hartley County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Haskell County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Hays County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Hemphill County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Henderson County
                  
                  Attainment/Unclassifiable
                
                
                  Hidalgo County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Hill County
                  
                  Attainment/Unclassifiable
                
                
                  Hockley County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Hood County
                  
                  Attainment/Unclassifiable
                
                
                  Hopkins County
                  
                  Attainment/Unclassifiable
                
                
                  Houston County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Howard County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Hudspeth County
                  
                  Attainment/Unclassifiable
                
                
                  Hunt County
                  
                  Attainment/Unclassifiable
                
                
                  Hutchinson County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Irion County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Jack County
                  
                  Attainment/Unclassifiable
                
                
                  Jackson County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Jasper County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Jeff Davis County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  
                  Jefferson County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Jim Hogg County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Jim Wells County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Jones County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Karnes County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Kendall County
                  9/24/2018
                  Attainment/Unclassifiable
                
                
                  Kenedy County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Kent County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Kerr County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Kimble County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  King County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Kinney County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Kleberg County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Knox County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Lamar County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Lamb County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Lampasas County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  La Salle County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Lavaca County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Lee County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Leon County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Liberty County
                  
                  Attainment/Unclassifiable
                
                
                  Limestone County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Lipscomb County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Live Oak County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Llano County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Loving County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Lubbock County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Lynn County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  
                  Matagorda County
                  
                  Attainment/Unclassifiable
                
                
                  McCulloch County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  McLennan County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  McMullen County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Madison County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Marion County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Martin County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Mason County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Maverick County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Medina County
                  9/24/2018
                  Attainment/Unclassifiable
                
                
                  Menard County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Midland County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Milam County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Mills County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Mitchell County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Montague County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Moore County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Morris County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Motley County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Nacogdoches County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Navarro County
                  
                  Attainment/Unclassifiable
                
                
                  Newton County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Nolan County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Nueces County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Ochiltree County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Oldham County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Orange County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Palo Pinto County
                  
                  Attainment/Unclassifiable
                
                
                  Panola County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  
                  Parmer County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Pecos County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Polk County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Potter County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Presidio County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Rains County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Randall County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Reagan County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Real County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Red River County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Reeves County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Refugio County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Roberts County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Robertson County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Rockwall County
                  
                  Attainment/Unclassifiable
                
                
                  Runnels County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Rusk County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Sabine County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  San Augustine County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  San Jacinto County
                  
                  Attainment/Unclassifiable
                
                
                  San Patricio County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  San Saba County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Schleicher County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Scurry County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Shackelford County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Shelby County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Sherman County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Smith County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Somervell County
                  
                  Attainment/Unclassifiable
                
                
                  
                  Starr County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Stephens County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Sterling County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Stonewall County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Sutton County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Swisher County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Taylor County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Terrell County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Terry County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Throckmorton County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Titus County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Tom Green County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Travis County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Trinity County
                  
                  Attainment/Unclassifiable
                
                
                  Tyler County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Upshur County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Upton County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Uvalde County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Val Verde County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Van Zandt County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Victoria County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Ward County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Webb County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Walker County
                  
                  Attainment/Unclassifiable
                
                
                  Waller County
                  
                  Attainment/Unclassifiable
                
                
                  Washington County
                  
                  Attainment/Unclassifiable
                
                
                  Wharton County
                  
                  Attainment/Unclassifiable
                
                
                  Wheeler County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Wichita County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  
                  Wilbarger County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Willacy County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Williamson County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Wilson County
                  9/24/2018
                  Attainment/Unclassifiable
                
                
                  Winkler County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Wood County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Yoakum County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Young County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Zapata County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Zavala County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  1 Includes any Indian country in each county or area, unless otherwise specified. EPA is not determining the boundaries of any area of Indian country in this table, including any area of Indian country located in the larger designation area. The inclusion of any Indian country in the designation area is not a determination that the state has regulatory authority under the Clean Air Act for such Indian country.
                
                  2 This date is August 3, 2018, unless otherwise noted.
              
              
                Texas-1978 Lead NAAQS
                
                  Designated area
                  Designation
                  Date
                  Type
                  Classification
                  Date
                  Type
                
                
                  Collin County (all)
                  12/13/99
                  Attainment
                
                
                  Eastside:
                
                
                  Starting at the intersection of south Fifth St. and the fence line approximately 1000′ south of the GNB property line going north to the intersection of south Fifth St. and Eubanks St.;
                
                
                  Northside:
                
                
                  Proceeding west on Eubanks to the Burlington Railroad tracks;
                
                
                  Westside:
                
                
                  Along Burlington Railroad tracks to the fence line approximately 1000′ south of the GNB property line;
                
                
                  Southside:
                
                
                  Fence line approximately 1000′ south of the GNB property line.
                
                
                  Bexar County (part)
                
                
                  Northside:
                
                
                  Starting at intersection of Loop 1604 and Nelson Gardens Road and along the Nelson Gardens Road to Covel Road;
                
                
                  Eastside:
                
                
                  Along Covel Road to Pearsall Road and along Pearsall Road to Nelson Road;
                
                
                  Southside:
                
                
                  Along Nelson Road to where it intersects with Loop 1604;
                
                
                  
                  Westside:
                
                
                  Along Loop 1604 where it intersects with Nelson Gardens Road.
                
                
                  Rest of State Not Designated
                
                
                  1 This date is November 15, 1990, unless otherwise noted.
              
              
                Texas—2008 Lead NAAQS
                
                  Designated area
                  Designation for the 2008 NAAQS a
                  
                  Date 1
                  
                  Type
                
                
                  Frisco, TX
                  9/27/2017
                  Attainment
                
                
                  Collin County (part)
                
                
                  The area immediately surrounding the Exide Technologies battery recycling plant in Frisco, bounded to the north by latitude 33.153 North, to the east by longitude 96.822 West, to the south by latitude 33.131 North, and to the west by longitude 96.837 West
                
                
                  Rest of State
                  
                  Unclassifiable/Attainment.
                
                
                  a Includes Indian Country located in each county or area, except as otherwise specified.
                
                  1 December 31, 2011 unless otherwise noted.
              
              [43 FR 8964, Mar. 3, 1978]
              
                Editorial Note:
                For Federal Register citations affecting § 81.344, see the List of CFR Sections Affected, which appears in the Finding Aids section of the printed volume and at www.govinfo.gov.
                
              
            
            
              § 81.345
              Utah.
              
                Utah—1971 Sulfur Dioxide NAAQS
                [Primary and Secondary]
                
                  Designated area
                  Does not meet primary standards
                  Does not meet secondary standards
                  Cannot be classified
                  Better than national standards
                
                
                  Salt Lake County
                  
                    1 X
                  
                    1 X
                
                
                  Portions of Tooele County
                  
                    1 X
                  
                    1 X
                
                
                  Rest of State
                  
                  
                  
                  X
                
                
                  1 EPA designation replaces State designation.
              
              
                Utah—2010 Sulfur Dioxide NAAQS
                [Primary]
                
                  Designated area 1
                  
                  Designation
                  Date 2
                  
                  Type
                
                
                  Statewide:
                
                
                  Beaver County
                  
                  Attainment/Unclassifiable.
                
                
                  Box Elder County
                  
                  Attainment/Unclassifiable.
                
                
                  Cache County
                  
                  Attainment/Unclassifiable.
                
                
                  Carbon County
                  
                  Attainment/Unclassifiable.
                
                
                  Daggett County
                  
                  Attainment/Unclassifiable.
                
                
                  Davis County
                  
                  Attainment/Unclassifiable.
                
                
                  Duchesne County
                  
                  Attainment/Unclassifiable.
                
                
                  Emery County
                  
                  Attainment/Unclassifiable.
                
                
                  Garfield County
                  
                  Attainment/Unclassifiable.
                
                
                  Grand County
                  
                  Attainment/Unclassifiable.
                
                
                  Iron County
                  
                  Attainment/Unclassifiable.
                
                
                  Juab County
                  
                  Attainment/Unclassifiable.
                
                
                  Kane County
                  
                  Attainment/Unclassifiable.
                
                
                  Millard County
                  
                  Attainment/Unclassifiable.
                
                
                  Morgan County
                  
                  Attainment/Unclassifiable.
                
                
                  
                  Piute County
                  
                  Attainment/Unclassifiable.
                
                
                  Rich County
                  
                  Attainment/Unclassifiable.
                
                
                  Salt Lake County
                  
                  Attainment/Unclassifiable.
                
                
                  San Juan County
                  
                  Attainment/Unclassifiable.
                
                
                  Sanpete County
                  
                  Attainment/Unclassifiable.
                
                
                  Sevier County
                  
                  Attainment/Unclassifiable.
                
                
                  Summit County
                  
                  Attainment/Unclassifiable.
                
                
                  Tooele County
                  
                  Attainment/Unclassifiable.
                
                
                  Uintah County
                  
                  Attainment/Unclassifiable.
                
                
                  Utah County
                  
                  Attainment/Unclassifiable.
                
                
                  Wasatch County
                  
                  Attainment/Unclassifiable.
                
                
                  Washington County
                  
                  Attainment/Unclassifiable.
                
                
                  Wayne County
                  
                  Attainment/Unclassifiable.
                
                
                  Weber County
                  
                  Attainment/Unclassifiable.
                
                
                  1 Includes any Indian country in each county or area, unless otherwise specified. EPA is not determining the boundaries of any area of Indian country in this table, including any area of Indian country located in the larger designation area. The inclusion of any Indian country in the designation area is not a determination that the state has regulatory authority under the Clean Air Act for such Indian country. The lands of the Navajo Nation, including those lands located geographically within Utah, are excluded, as they are separately designated under Section 81.303.
                
                  2 This date is April 9, 2018, unless otherwise noted.
              
              
                Utah—Carbon Monoxide
                
                  Designated Area
                  Designation
                  Date 1
                  
                  Type
                  Classification
                  Date 1
                  
                  Type
                
                
                  Ogden Area
                
                
                  Weber County (part)
                
                
                  city of Ogden
                  5/8/01
                  Attainment
                
                
                  Provo Area
                
                
                  Utah County (part) city of Provo
                  1/3/06
                  Attainment
                
                
                  Salt Lake City Area
                  3/22/99
                  Attainment
                
                
                  Salt Lake County (part), Salt Lake City
                
                
                   
                
                
                  Rest of State
                  
                  Unclassifiable/Attainment
                
                
                  Beaver County
                
                
                  Box Elder County
                
                
                  Cache County
                
                
                  Carbon County
                
                
                  Daggett County
                
                
                  Davis County
                
                
                  Duchesne County
                
                
                  Emery County
                
                
                  Garfield County
                
                
                  Grand County
                
                
                  Iron County
                
                
                  Juab County
                
                
                  Kane County
                
                
                  Millard County
                
                
                  Morgan County
                
                
                  Piute County
                
                
                  Rich County
                
                
                  Salt Lake County (part)
                
                
                  Remainder of Salt Lake County
                
                
                  San Juan County
                
                
                  Sanpete County
                
                
                  Sevier County
                
                
                  Summit County
                
                
                  Tooele County
                
                
                  Uintah County
                
                
                  Utah County (part)
                
                
                  Remainder of Utah county
                
                
                  Wasatch County
                
                
                  Washington County
                
                
                  Wayne County
                
                
                  Weber County (part)
                
                
                  Remainder of Weber county
                
                
                  1 This date is November 15, 1990, unless otherwise noted.
              
              
              
                Utah—Ozone (1-Hour Standard)2
                
                
                  Designated area
                  Designation
                  Date 1
                  
                  Type
                  Classification
                  Date 1
                  
                  Type
                
                
                  Salt Lake City Area:
                
                
                  Davis County
                  
                  Attainment
                
                
                  Salt Lake County
                  
                  Attainment
                
                
                  Rest of State
                  
                  Unclassifiable/Attainment
                
                
                  Beaver County
                
                
                  Box Elder County
                
                
                  Cache County
                
                
                  Carbon County
                
                
                  Daggett County
                
                
                  Duchesne County
                
                
                  Emery County
                
                
                  Garfield County
                
                
                  Grand County
                
                
                  Iron County
                
                
                  Juab County
                
                
                  Kane County
                
                
                  Millard County
                
                
                  Morgan County
                
                
                  Piute County
                
                
                  Rich County
                
                
                  San Juan County
                
                
                  Sanpete County
                
                
                  Sevier County
                
                
                  Summit County
                
                
                  Tooele County
                
                
                  Uintah County
                
                
                  Utah County
                
                
                  Wasatch County
                
                
                  Washington County
                
                
                  Wayne County
                
                
                  Weber County
                
                
                  1 This date is October 18, 2000, unless otherwise noted.
                
                  2 The 1-hour ozone standard is revoked effective June 15, 2005 for all areas in Utah. The Salt Lake City area is a maintenance area for the 1-hour NAAQS for purposes of 40 CFR part 51 subpart X.
              
              
                Utah—PM-10
                
                  Designated Area
                  Designation
                  Date
                  Type
                  Classification
                  Date
                  Type
                
                
                  Salt Lake County
                  3/27/2020
                  Attainment
                
                
                  Utah County
                  3/27/2020
                  Attainment
                
                
                  Ogden Area Weber County (part) City of Ogden
                  3/27/2020
                  Attainment
                
                
                  Rest of State 1
                  
                  11/15/90
                  Unclassifiable
                  
                
                
                  1 Denotes a single area designation for PSD baseline area purposes.
              
              
                Utah—1997 Annual PM2.5 NAAQS
                [Primary and Secondary]
                
                  Designated area
                  Designation a
                  
                  Date 1
                  
                  Type
                  Classification
                  Date
                  Type
                
                
                  Box Elder County, UT (part):
                  
                  
                
                
                  Box Elder County (except Brigham City)
                  
                  Unclassifiable/Attainment
                
                
                  Brigham City, UT:
                  
                  
                
                
                  Box Elder County (part)
                  
                  Unclassifiable/Attainment
                
                
                  The area surrounding Brigham City, as described by the following Townships or the portions of the following Townships in Box Elder County: T9N 2W, T9N R1W, T8N 2W
                  
                  
                
                
                  Cache County, UT (part):
                  
                  
                
                
                  Cache County (except Lower Cache Valley)
                  
                  Unclassifiable/Attainment
                
                
                  
                  Davis County, UT (part):
                  
                  
                
                
                  Davis County (except Wasatch Front)
                  
                  Unclassifiable/Attainment
                
                
                  Grantsville, UT:
                  
                  
                
                
                  Tooele County (part)
                  
                  Unclassifiable/Attainment
                
                
                  The area surrounding Grantsville, as described by the following Townships or the portions of the following Townships in Tooele County: T2S R6W, T2S R5W, T2S R4W, T3S R6W, T3S R5W, T3S R4W, T4S R6W, T4S R5W, T4S R4W
                  
                  
                
                
                  Lower Cache Valley, UT:
                  
                  
                
                
                  Cache County (part)
                  
                  Unclassifiable/Attainment
                
                
                  The Cache Valley, below 6500 ft. msl. This area is described by the following list of Townships or the portions of the following Townships in Cache County: T15N R1E, T15N R2W, T15N R1W, T14N R2W, T14N R1W, T14N R1E, T13N R2W, T13N R1W, T13N R1E, T12N R2W, T12N R1W, T12N R1E, T11N R1W, T11N R1E, T10N R1W, T10N R1E, T9N R1E
                  
                  
                
                
                  Salt Lake County, UT (part):
                  
                  
                
                
                  Salt Lake County (except Wasatch Front)
                  
                  Unclassifiable/Attainment
                
                
                  Tooele County, UT (part):
                  
                  
                
                
                  Tooele County (remainder)
                  
                  Unclassifiable/Attainment
                
                
                  Utah County, UT (part):
                  
                  
                
                
                  Utah County (except Wasatch Front)
                  
                  Unclassifiable/Attainment
                
                
                  Wasatch Front, UT:
                  
                  
                
                
                  Davis County (part)
                  
                  Unclassifiable/Attainment
                
                
                  The portion of the Wasatch Front residing in Davis County, as described by the following Townships or the portions of the following Townships in Davis County: T5N R3W, T5N R2W, T5N R1W, T4N R2W, T4N R1W, T3N R1W, T3N R1E, T2N R1W, T2N R1E, T1N R1W, T1N R1E.
                  
                  
                
                
                  Salt Lake County (part)
                  
                  Unclassifiable/Attainment
                
                
                  The portion of the Wasatch Front residing in Salt Lake County, as described by the following Townships or the portions of the following Townships in Salt Lake County: T1N R2W, T1N R1W, T1N R1E, T1S R3W, T1S R2W, T1S R1W, T1S R1E, T2S R3W, T2S R2W, T2S R1W, T2S R1E, T3S R3W, T3S R2W, T3S R1W, T3S R1E, T4S R3W, T4S R2W, T4S R1W, T4S R1E.
                  
                  
                
                
                  Utah County (part)
                  
                  Unclassifiable/Attainment
                
                
                  
                  The portion of the Wasatch Front residing in Utah County, as described by the following Townships or the portions of the following Townships in Utah County: T4S R2W, T4S R1W, T4S R1E, T4S R2E, T5S R2W, T5S R1W, T5S R1E, T5S R2E, T6S R3W, T6S R2W, T6S R1W, T6S R2E, T6S R3E, T6S R1E, T7S R3W, T7S R2W, T7S R1W, T7S R1E, T7S R2E, T7S R3E, T8S R3W, T8S R2W, T8S R1W, T8S R3E, T8S R2E, T8S R1E, T9S R3W, T9S R2W, T9S R1E, T9S R3E, T9S R2E, T9S R1W, T10S 2W, T10S R2E, T10S R1E, T10S R1W, T1S R2W, T11S R1W, T12S R2W.
                  
                  
                
                
                  Weber County (part)
                  
                  Unclassifiable/Attainment
                
                
                  The portion of the Wasatch Front residing in Weber County, as described by the following Townships or the portions of the following Townships in Weber County: T7N R2W, T7N R1W, T7N R3W, T6N R3W, T6N R2W, T6N R1W, T5N R3W, T5N R2W, T5N R1W
                  
                  
                
                
                  Weber County, UT (part):
                  
                  
                
                
                  Weber County (except Wasatch Front)
                  
                  Unclassifiable/Attainment
                
                
                  Rest of State:
                  
                  
                
                
                  Beaver County
                  
                  Unclassifiable/Attainment
                
                
                  Carbon County
                  
                  Unclassifiable/Attainment
                
                
                  Daggett County
                  
                  Unclassifiable/Attainment
                
                
                  Duchesne County
                  
                  Unclassifiable/Attainment
                
                
                  Emery County
                  
                  Unclassifiable/Attainment
                
                
                  Garfield County
                  
                  Unclassifiable/Attainment
                
                
                  Grand County
                  
                  Unclassifiable/Attainment
                
                
                  Iron County
                  
                  Unclassifiable/Attainment
                
                
                  Juab County
                  
                  Unclassifiable/Attainment
                
                
                  Kane County
                  
                  Unclassifiable/Attainment
                
                
                  Millard County
                  
                  Unclassifiable/Attainment
                
                
                  Morgan County
                  
                  Unclassifiable/Attainment
                
                
                  Piute County
                  
                  Unclassifiable/Attainment
                
                
                  Rich County
                  
                  Unclassifiable/Attainment
                
                
                  San Juan County
                  
                  Unclassifiable/Attainment
                
                
                  Sanpete County
                  
                  Unclassifiable/Attainment
                
                
                  Sevier County
                  
                  Unclassifiable/Attainment
                
                
                  Summit County
                  
                  Unclassifiable/Attainment
                
                
                  Uintah County
                  
                  Unclassifiable/Attainment
                
                
                  Wasatch County
                  
                  Unclassifiable/Attainment
                
                
                  Washington County
                  
                  Unclassifiable/Attainment
                
                
                  Wayne County
                  
                  Unclassifiable/Attainment
                
                
                  aIncludes Indian Country located in each county or area, except as otherwise specified.
                
                  1This date is 90 days after January 5, 2005, unless otherwise noted.
              
              
                Utah—2012 Annual PM2.5 NAAQS
                [Primary]
                
                  Designated area 1
                  
                  Designation
                  Date 2
                  
                  Type
                  Classification
                  Date 2
                  
                  Type
                
                
                  Statewide:
                
                
                  Beaver County
                  
                  Unclassifiable/Attainment
                
                
                  Box Elder County
                  
                  Unclassifiable/Attainment
                
                
                  Cache County
                  
                  Unclassifiable/Attainment
                
                
                  
                  Carbon County
                  
                  Unclassifiable/Attainment
                
                
                  Daggett County
                  
                  Unclassifiable/Attainment
                
                
                  Davis County
                  
                  Unclassifiable/Attainment
                
                
                  Duchesne County
                  
                  Unclassifiable/Attainment
                
                
                  Emery County
                  
                  Unclassifiable/Attainment
                
                
                  Garfield County
                  
                  Unclassifiable/Attainment
                
                
                  Grand County
                  
                  Unclassifiable/Attainment
                
                
                  Iron County
                  
                  Unclassifiable/Attainment
                
                
                  Juab County
                  
                  Unclassifiable/Attainment
                
                
                  Kane County
                  
                  Unclassifiable/Attainment
                
                
                  Millard County
                  
                  Unclassifiable/Attainment
                
                
                  Morgan County
                  
                  Unclassifiable/Attainment
                
                
                  Piute County
                  
                  Unclassifiable/Attainment
                
                
                  Rich County
                  
                  Unclassifiable/Attainment
                
                
                  Salt Lake County
                  
                  Unclassifiable/Attainment
                
                
                  San Juan County
                  
                  Unclassifiable/Attainment
                
                
                  Sanpete County
                  
                  Unclassifiable/Attainment
                
                
                  Sevier County
                  
                  Unclassifiable/Attainment
                
                
                  Summit County
                  
                  Unclassifiable/Attainment
                
                
                  Tooele County
                  
                  Unclassifiable/Attainment
                
                
                  Uintah County
                  
                  Unclassifiable/Attainment
                
                
                  Utah County
                  
                  Unclassifiable/Attainment
                
                
                  Wasatch County
                  
                  Unclassifiable/Attainment
                
                
                  Washington County
                  
                  Unclassifiable/Attainment
                
                
                  Wayne County
                  
                  Unclassifiable/Attainment
                
                
                  Weber County
                  
                  Unclassifiable/Attainment
                
                
                  1 Includes areas of Indian country located in each county or area, except as otherwise specified.
                
                  2 This date is April 15, 2015, unless otherwise noted.
              
              
                Utah—1997 24-Hour PM2.5 NAAQS
                [Primary and Secondary]
                
                  Designated area
                  Designation a
                  
                  Date 1
                  
                  Type
                  Classification
                  Date
                  Type
                
                
                  Logan, UT-ID:
                
                
                  Cache County (part)
                  
                  Unclassifiable/Attainment.
                
                
                  All portions of Cache County west of and including any portion of the following townships located within Utah: Township 15 North Range 1 East; Township 14 North Range 1 East; Township 13 North Range 1 East; Township 12 North Range 1 East; Township 11 North Range 1 East; Township 10 North Range 1 East; Township 9 North Range 1 East.
                
                
                  Provo, UT:
                
                
                  Utah County (part)
                  
                  Unclassifiable/Attainment.
                
                
                  The area of Utah County that lies west of the Wasatch Mountain Range (and this includes the Cities of Provo and Orem) with an eastern boundary for Utah County to be defined as the following Townships: Township 3 South Range 1 East; Township 4 South Range 2 East; Township 5 South Range 3 East; Township 6 South Range 3 East; Township 7 South Range 3 East; Township 8 South Range 3 East; Township 9 South Range 3 East; Township 10 South Range 2 East.
                
                
                  
                  Salt Lake City, UT:
                
                
                  Box Elder County (part)
                  
                  Unclassifiable/Attainment.
                
                
                  The following Townships or portions thereof as noted (including Brigham City): Township 7 North Range 2 West; Township 8 North Range 2 West; Township 9 North Range 2 West; Township 10 North Range 2 West; Township 11 North Range 2 West; Township 12 North Range 2 West; Township 13 North Range 2 West; Township 9 North Range 3 West; Township 10 North Range 3 West; Township 11 North Range 3 West; Township 12 North Range 3 West; Township 13 North Range 3 West; Township 13 North Range 4 West; Township 12 North Range 4 West; Township 11 North Range 4 West; Township 10 North Range 4 West; Township 9 North Range 4 West; Township 13 North Range 5 West; Township 12 North Range 5 West; Township 11 North Range 5 West; Township 10 North Range 5 West; Township 9 North Range 5 West; Township 13 North Range 6 West; Township 12 North Range 6 West; Township 11 North Range 6 West; Township 10 North Range 6 West; Township 9 North Range 6 West; Township 7 North Range 1 West (portion located in Box Elder County); Township 8 North Range 1 West (portion located in Box Elder County); Township 9 North Range 1 West (portion located in Box Elder County).
                
                
                  Davis County
                  
                  Unclassifiable/Attainment.
                
                
                  Salt Lake County
                  
                  Unclassifiable/Attainment.
                
                
                  Tooele County (part)
                  
                  Unclassifiable/Attainment.
                
                
                  
                  The following Townships or portions thereof as noted (including Tooele City: Township 1 South Range 3 West; Township 2 South Range 3 West; Township 3 South Range 3 West; Township 3 South Range 4 West; Township 2 South Range 4 West; Township 2 South Range 5 West; Township 3 South Range 5 West; Township 3 South Range 6 West; Township 2 South Range 6 West; Township 1 South Range 6 West; Township 1 South Range 5 West; Township 1 South Range 4 West; Township 1 South Range 7 West; Township 2 South Range 7 West; Township 3 South Range 7 West; all Sections within Township 4 South Range 7 West except for Sections 29, 30, 31 and 32; Township 4 South Range 6 West; Township 4 South Range 5 West; Township 4 South Range 4 West; Township 4 South Range 3 West.
                
                
                  Weber County (part)
                  
                  Unclassifiable/Attainment.
                
                
                  The area of Weber County that lies west of the Wasatch Mountain Range with an eastern boundary for Weber County to be defined as the following Townships (or portion thereof) extending to the western boundary of Weber County: Township 5 North Range 1 West; Township 6 North Range 1 West; all Sections within Township 7 North Range 1 West located within Weber County except for Sections 1, 2, 3, 4, 11, 12, 13 and 24; Township 7 North Range 2 West (portion located in Weber County).
                
                
                  Rest of State:
                
                
                  Beaver County
                  
                  Unclassifiable/Attainment.
                
                
                  Box Elder County (remainder)
                  
                  Unclassifiable/Attainment.
                
                
                  Cache County (remainder)
                  
                  Unclassifiable/Attainment.
                
                
                  Carbon County
                  
                  Unclassifiable/Attainment.
                
                
                  Daggett County
                  
                  Unclassifiable/Attainment.
                
                
                  Duchesne County
                  
                  Unclassifiable/Attainment.
                
                
                  Emery County
                  
                  Unclassifiable/Attainment.
                
                
                  Garfield County
                  
                  Unclassifiable/Attainment.
                
                
                  Grand County
                  
                  Unclassifiable/Attainment.
                
                
                  Iron County
                  
                  Unclassifiable/Attainment.
                
                
                  Juab County
                  
                  Unclassifiable/Attainment.
                
                
                  Kane County
                  
                  Unclassifiable/Attainment.
                
                
                  Millard County
                  
                  Unclassifiable/Attainment.
                
                
                  Morgan County
                  
                  Unclassifiable/Attainment.
                
                
                  Piute County
                  
                  Unclassifiable/Attainment.
                
                
                  Rich County
                  
                  Unclassifiable/Attainment.
                
                
                  San Juan County
                  
                  Unclassifiable/Attainment.
                
                
                  Sanpete County
                  
                  Unclassifiable/Attainment.
                
                
                  Sevier County
                  
                  Unclassifiable/Attainment.
                
                
                  Summit County
                  
                  Unclassifiable/Attainment.
                
                
                  Tooele County (remainder)
                  
                  Unclassifiable/Attainment.
                
                
                  
                  Uintah County
                  
                  Unclassifiable/Attainment.
                
                
                  Utah County (remainder)
                  
                  Unclassifiable/Attainment.
                
                
                  Wasatch County
                  
                  Unclassifiable/Attainment.
                
                
                  Washington County
                  
                  Unclassifiable/Attainment.
                
                
                  Wayne County
                  
                  Unclassifiable/Attainment.
                
                
                  Weber County (remainder)
                  
                  Unclassifiable/Attainment.
                
                
                  aIncludes Indian Country located in each county or area, except as otherwise specified.
                
                  1This date is 90 days after January 5, 2005, unless otherwise noted.
              
              
                Utah—2006 24-Hour PM2.5 NAAQS
                [Primary and Secondary]
                
                  Designated area
                  Designation a
                  
                  Date 1
                  
                  Type
                  Classification
                  Date 2
                  
                  Type
                
                
                  Logan, UT-ID:
                
                
                  Cache County (part)
                  
                  NonAttainment
                  
                  Moderate.
                
                
                  All portions of Cache County west of and including any portion of the following townships located within Utah: Township 15 North Range 1 East; Township 14 North Range 1 East; Township 13 North Range 1 East; Township 12 North Range 1 East; Township 11 North Range 1 East; Township 10 North Range 1 East; Township 9 North Range 1 East.
                
                
                  Provo, UT:
                
                
                  Utah County (part)
                  
                  Nonattainment
                  6/9/17
                  Serious.
                
                
                  The area of Utah County that lies west of the Wasatch Mountain Range (and this includes the Cities of Provo and Orem) with an eastern boundary for Utah County to be defined as the following Townships: Township 3 South Range 1 East; Township 4 South Range 2 East; Township 5 South Range 3 East; Township 6 South Range 3 East; Township 7 South Range 3 East; Township 8 South Range 3 East; Township 9 South Range 3 East; Township 10 South Range 2 East
                
                
                  Salt Lake City, UT:
                
                
                  Box Elder County (part)
                  
                  Nonattainment
                  6/9/17
                  Serious.
                
                
                  
                  The following Townships or portions thereof as noted (including Brigham City): Township 7 North Range 2 West; Township 8 North Range 2 West; Township 9 North Range 2 West; Township 10 North Range 2 West; Township 11 North Range 2 West; Township 12 North Range 2 West; Township 13 North Range 2 West; Township 9 North Range 3 West; Township 10 North Range 3 West; Township 11 North Range 3 West; Township 12 North Range 3 West; Township 13 North Range 3 West; Township 13 North Range 4 West; Township 12 North Range 4 West; Township 11 North Range 4 West; Township 10 North Range 4 West; Township 9 North Range 4 West; Township 13 North Range 5 West; Township 12 North Range 5 West; Township 11 North Range 5 West; Township 10 North Range 5 West; Township 9 North Range 5 West; Township 13 North Range 6 West; Township 12 North Range 6 West; Township 11 North Range 6 West; Township 10 North Range 6 West; Township 9 North Range 6 West; Township 7 North Range 1 West (portion located in Box Elder County); Township 8 North Range 1 West (portion located in Box Elder County); Township 9 North Range 1 West (portion located in Box Elder County)
                
                
                  Davis County
                  
                  Nonattainment
                  6/9/17
                  Serious.
                
                
                  Salt Lake County
                  
                  Nonattainment
                  6/9/17
                  Serious.
                
                
                  Tooele County (part)
                  
                  Nonattainment
                  6/9/17
                  Serious.
                
                
                  
                  The following Townships or portions thereof as noted (including Tooele City): Township 1 South Range 3 West; Township 2 South Range 3 West; Township 3 South Range 3 West; Township 3 South Range 4 West; Township 2 South Range 4 West; Township 2 South Range 5 West; Township 3 South Range 5 West; Township 3 South Range 6 West; Township 2 South Range 6 West; Township 1 South Range 6 West; Township 1 South Range 5 West; Township 1 South Range 4 West; Township 1 South Range 7 West; Township 2 South Range 7 West; Township 3 South Range 7 West; all Sections within Township 4 South Range 7 West except for Sections 29, 30, 31 and 32; Township 4 South Range 6 West; Township 4 South Range 5 West; Township 4 South Range 4 West; Township 4 South Range 3 West
                
                
                  Weber County (part)
                  
                  Nonattainment
                  6/9/17
                  Serious.
                
                
                  The area of Weber County that lies west of the Wasatch Mountain Range with an eastern boundary for Weber County to be defined as the following Townships (or portion thereof) extending to the western boundary of Weber County: Township 5 North Range 1 West; Township 6 North Range 1 West; all Sections within Township 7 North Range 1 West located within Weber County except for Sections 1, 2, 3, 4, 11, 12, 13 and 24; Township 7 North Range 2 West (portion located in Weber County)
                
                
                  Rest of State:
                
                
                  Beaver County
                  
                  Unclassifiable/Attainment
                
                
                  Box Elder County (remainder)
                  
                  Unclassifiable/Attainment
                
                
                  Cache County (remainder)
                  
                  Unclassifiable/Attainment
                
                
                  Carbon County
                  
                  Unclassifiable/Attainment
                
                
                  Daggett County
                  
                  Unclassifiable/Attainment
                
                
                  Duchesne County
                  
                  Unclassifiable/Attainment
                
                
                  Emery County
                  
                  Unclassifiable/Attainment
                
                
                  Garfield County
                  
                  Unclassifiable/Attainment
                
                
                  Grand County
                  
                  Unclassifiable/Attainment
                
                
                  Iron County
                  
                  Unclassifiable/Attainment
                
                
                  Juab County
                  
                  Unclassifiable/Attainment
                
                
                  Kane County
                  
                  Unclassifiable/Attainment
                
                
                  Millard County
                  
                  Unclassifiable/Attainment
                
                
                  Morgan County
                  
                  Unclassifiable/Attainment
                
                
                  Piute County
                  
                  Unclassifiable/Attainment
                
                
                  Rich County
                  
                  Unclassifiable/Attainment
                
                
                  San Juan County
                  
                  Unclassifiable/Attainment
                
                
                  Sanpete County
                  
                  Unclassifiable/Attainment
                
                
                  Sevier County
                  
                  Unclassifiable/Attainment
                
                
                  Summit County
                  
                  Unclassifiable/Attainment
                
                
                  Tooele County (remainder)
                  
                  Unclassifiable/Attainment
                
                
                  
                  Uintah County
                  
                  Unclassifiable/Attainment
                
                
                  Utah County (remainder)
                  
                  Unclassifiable/Attainment
                
                
                  Wasatch County
                  
                  Unclassifiable/Attainment
                
                
                  Washington County
                  
                  Unclassifiable/Attainment
                
                
                  Wayne County
                  
                  Unclassifiable/Attainment
                
                
                  Weber County (remainder)
                  
                  Unclassifiable/Attainment
                
                
                  a Includes Indian Country located in each county or area, except as otherwise specified.
                
                  1 This date is 30 days after November 13, 2009, unless otherwise noted.
                
                  2 This date is July 2, 2034, unless otherwise noted.
              
              
                Utah—NO2 (1971 Annual Standard)
                
                  Designated area
                  Does not meet primary standards
                  Cannot be classified or better than national standards
                
                
                  Entire State
                  
                  X
                
              
              
                Utah—NO2 (2010 1-Hour Standard)
                
                  Designated area
                  Designation a
                  
                  Date 1
                  
                  Type
                
                
                  Cache County
                  
                  Unclassifiable/Attainment.
                
                
                  Davis County
                  
                  Unclassifiable/Attainment.
                
                
                  Salt Lake County
                  
                  Unclassifiable/Attainment.
                
                
                  Utah County
                  
                  Unclassifiable/Attainment.
                
                
                  Weber County
                  
                  Unclassifiable/Attainment.
                
                
                  Rest of State
                  
                  Unclassifiable/Attainment.
                
                
                  a Includes Indian Country located in each county or area, except as otherwise specified.
                
                  1 This date is 90 days after October 31, 2011, unless otherwise noted.
              
              
                Utah—1997 8-Hour Ozone NAAQS
                [Primary and Secondary]
                
                  Designated area
                  Designation a
                  
                  Date 1
                  
                  Type
                  Category/classification
                  Date 1
                  
                  Type
                
                
                  Salt Lake City Area:
                
                
                  Davis County
                  
                  Unclassifiable/Attainment
                
                
                  Salt Lake County
                  
                  Unclassifiable/Attainment
                
                
                  Rest of State:
                  
                  Unclassifiable/Attainment
                
                
                  Beaver County
                
                
                  Box Elder County
                
                
                  Cache County
                
                
                  Carbon County
                
                
                  Daggett County
                
                
                  Duchesne County
                
                
                  Emery County
                
                
                  Garfield County
                
                
                  Grand County
                
                
                  Iron County
                
                
                  Juab County
                
                
                  Kane County
                
                
                  Millard County
                
                
                  Morgan County
                
                
                  Piute County
                
                
                  Rich County
                
                
                  San Juan County
                
                
                  Sanpete County
                
                
                  Sevier County
                
                
                  Summit County
                
                
                  Tooele County
                
                
                  Uintah County
                
                
                  Utah County
                
                
                  
                  Wasatch County
                
                
                  Washington County
                
                
                  Wayne County
                
                
                  Weber County
                
                
                  a Includes Indian Country located in each county or area, except as otherwise specified.
                
                  1 This date is June 15, 2004, unless otherwise noted.
              
              
                Utah—2008 8-Hour Ozone NAAQS
                [Primary and Secondary]
                
                  Designated area
                  Designation
                  Date 1
                  
                  Type
                  Classification
                  Date 1
                  
                  Type
                
                
                  Uinta Basin, UT: 2
                  
                  
                  Unclassifiable
                
                
                  Duchesne County
                
                
                  Uintah County
                
                
                  Ute Indian Tribe of the Uintah & Ouray Reservation 3
                  
                
                
                  Rest of State and Rest of Indian Country
                  
                  Unclassifiable/Attainment
                
                
                  1 This date is July 20, 2012, unless otherwise noted.
                
                  2 Excludes Indian country located in each area, unless otherwise noted.
                
                  3 Includes Indian country of the tribe listed in this table located in the identified area. Information pertaining to areas of Indian country in this table is intended for CAA planning purposes only and is not an EPA determination of Indian country status or any Indian country boundary. EPA lacks the authority to establish Indian country land status, and is making no determination of Indian country boundaries, in this table.
              
              
                Utah—2015 8-Hour Ozone NAAQS
                [Primary and Secondary]
                
                  Designated area 1
                  
                  Designation
                  Date 2
                  
                  Type
                  Classification
                  Date 2
                  
                  Type
                
                
                  Northern Wasatch Front, UT
                  
                  Nonattainment
                  
                  Marginal.
                
                
                  Weber County (part):
                
                
                  All portions of Weber County west of and including Townships 5, 6, and that portion of 7 North Range 1 West that are west of the ridgeline that traces the Wasatch Mountains from the southeast corner of the township to the easternmost extension of the county boundary within the township.
                
                
                  Tooele County (part):
                
                
                  In Tooele County, the following Townships or portions thereof as noted (including Tooele City):
                
                
                  Township 1 South Range 3 West.
                
                
                  Township 2 South Range 3 West.
                
                
                  Township 3 South Range 3 West.
                
                
                  
                  Township 3 South Range 4 West.
                
                
                  Township 2 South Range 4 West.
                
                
                  Township 2 South Range 5 West.
                
                
                  Township 3 South Range 5 West.
                
                
                  Township 3 South Range 6 West.
                
                
                  Township 2 South Range 6 West.
                
                
                  Township 1 South Range 6 West.
                
                
                  Township 1 South Range 5 West.
                
                
                  Township 1 South Range 4 West.
                
                
                  Township 1 South Range 7 West.
                
                
                  Township 2 South Range 7 West.
                
                
                  Township 3 South Range 7 West.
                
                
                  All Sections within Township 4 South Range 7 West except for Sections 29, 30, 31 and 32.
                
                
                  Township 4 South Range 6 West.
                
                
                  Township 4 South Range 5 West.
                
                
                  Township 4 South Range 4 West.
                
                
                  Township 4 South Range 3 West.
                
                
                  Salt Lake County.
                
                
                  Davis County.
                
                
                  Southern Wasatch Front, UT
                  
                  Nonattainment
                  
                  Marginal.
                
                
                  Utah County (part):
                
                
                  All portions of Utah County west of and including any portion of the following townships located within Utah County:
                
                
                  Township 3 South Range 1 East.
                
                
                  Township 4 South Range 2 East.
                
                
                  Township 5 South Range 3 East.
                
                
                  Township 6 South Range 3 East.
                
                
                  Township 7 South Range 3 East.
                
                
                  Township 8 South Range 3 East.
                
                
                  
                  Township 9 South Range 3 East.
                
                
                  Township 10 South Range 2 East.
                
                
                  Uinta Basin, UT3
                  
                  
                  Nonattainment
                  
                  Marginal.
                
                
                  Duchesne County (part):
                
                
                  All land in Duchesne County below a contiguous external perimeter of 6,250 ft. in elevation. All areas within that contiguous external perimeter are included in the nonattainment area—including mesas and buttes which may have an elevation greater than 6,250 ft., but which are surrounded on all sides by land lower than 6,250 ft. Additionally, areas that fall outside the 6,250 ft. contiguous external perimeter that have elevations less than 6,250 ft. are excluded from the nonattainment area. The boundary is defined by the 6,250 ft. contour line created from the 2013 USGS 10-meter seamless Digital Elevation Model (USGS NED n41w110 1/3 arc-second 2013 1 × 1 degree IMG).
                
                
                  Uintah County (part):
                
                
                  
                  All land in Uintah County below a contiguous external perimeter of 6,250 ft. in elevation. All areas within that contiguous external perimeter are included in the nonattainment area—including mesas and buttes which may have an elevation greater than 6,250 ft., but which are surrounded on all sides by land lower than 6,250 ft. Additionally, areas that fall outside the 6,250 ft. contiguous external perimeter that have elevations less than 6,250 ft. are excluded from the nonattainment area. The boundary is defined by the 6,250 ft. contour line created from the 2013 USGS 10-meter seamless Digital Elevation Model (USGS NED n41w110 1/3 arc-second 2013 1 × 1 degree IMG).
                
                
                  Beaver County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Box Elder
                  
                  Attainment/Unclassifiable
                
                
                  Cache County
                  
                  Attainment/Unclassifiable
                
                
                  Carbon County
                  
                  Attainment/Unclassifiable
                
                
                  Daggett County
                  
                  Attainment/Unclassifiable
                
                
                  Duchesne County (part) remainder
                  
                  Attainment/Unclassifiable
                
                
                  Emery County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Garfield County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Grand County
                  
                  Attainment/Unclassifiable
                
                
                  Iron County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Juab County
                  
                  Attainment/Unclassifiable
                
                
                  Kane County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Millard County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  
                  Morgan County
                  
                  Attainment/Unclassifiable
                
                
                  Piute County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Rich County
                  
                  Attainment/Unclassifiable
                
                
                  San Juan County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Sanpete County
                  
                  Attainment/Unclassifiable
                
                
                  Sevier County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Summit County
                  
                  Attainment/Unclassifiable
                
                
                  Tooele County (part) remainder
                  
                  Attainment/Unclassifiable
                
                
                  Uintah County (part) remainder
                  
                  Attainment/Unclassifiable
                
                
                  Utah County (part) remainder
                  
                  Attainment/Unclassifiable
                
                
                  Wasatch County
                  
                  Attainment/Unclassifiable
                
                
                  Washington County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Wayne County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Weber County (part) remainder
                  
                  Attainment/Unclassifiable
                
                
                  1 Includes any Indian country in each county or area, unless otherwise specified. EPA is not determining the boundaries of any area of Indian country in this table, including any area of Indian country located in the larger designation area. The inclusion of any Indian country in the designation area is not a determination that the state has regulatory authority under the Clean Air Act for such Indian country.
                
                  2 This date is August 3, 2018, unless otherwise noted.
                
                  3 The EPA is designating portions of the Uinta Basin as “nonattainment,” including both Tribal and State lands. The Ute Tribe has air quality planning jurisdiction in the areas of Indian country included in the Uinta Basin nonattainment area, while the State of Utah has air quality planning jurisdiction in the areas of State land included in the Uinta Basin nonattainment area.
              
              
                Utah—2008 Lead NAAQS
                
                  Designated area
                  Designation for the 2008 NAAQS a
                  
                  Date 1
                  
                  Type
                
                
                  Whole State
                  
                  Unclassifiable/Attainment.
                
                
                  a Includes Indian Country located in each county or area, except as otherwise specified.
                
                  1 December 31, 2011 unless otherwise noted.
              
              [43 FR 8964, Mar. 3, 1978]
              
                Editorial Note:
                For Federal Register citations affecting § 81.345, see the List of CFR Sections Affected, which appears in the Finding Aids section of the printed volume and at www.govinfo.gov.
                
              
            
            
              
              § 81.346
              Vermont.
              
                Vermont—TSP
                
                  Designated area
                  Does not meet primary standards
                  Does not meet secondary standards
                  Cannot be classified
                  Better than national standard
                
                
                  Champlain Valley Air Management Area: Essex Town (includes Essex Junction), Burlington City, South Burlington City, Winoski City
                  
                  
                  X
                
                
                  Central Vermont Air Management area: Barre City
                  
                  
                  X
                
                
                  Remainder of State
                  
                  
                  
                  X
                
              
              
                 Vermont—1971 Sulfur Dioxide NAAQS
                [Primary and Secondary]
                
                  Designated area
                  Does not meet primary standards
                  Does not meet secondary standards
                  Cannot be classified
                  Better than national standards
                
                
                  AQCR 159 (Vermont portion)
                  
                  
                  
                  X
                
                
                  AQCR 221 (Vermont portion)
                  
                  
                  
                  X
                
              
              
                Vermont—2010 Sulfur Dioxide NAAQS
                [Primary]
                
                  Designated area 1
                  
                  Designation
                  Date 2
                  
                  Type
                
                
                  Statewide:
                
                
                  Addison
                  
                  Attainment/Unclassifiable.
                
                
                  Bennington
                  
                  Attainment/Unclassifiable.
                
                
                  Caledonia
                  
                  Attainment/Unclassifiable.
                
                
                  Chittenden
                  
                  Attainment/Unclassifiable.
                
                
                  Essex
                  
                  Attainment/Unclassifiable.
                
                
                  Franklin
                  
                  Attainment/Unclassifiable.
                
                
                  Grand Isle
                  
                  Attainment/Unclassifiable.
                
                
                  Lamoille
                  
                  Attainment/Unclassifiable.
                
                
                  Orange
                  
                  Attainment/Unclassifiable.
                
                
                  Orleans
                  
                  Attainment/Unclassifiable.
                
                
                  Rutland
                  
                  Attainment/Unclassifiable.
                
                
                  Washington
                  
                  Attainment/Unclassifiable.
                
                
                  Windham
                  
                  Attainment/Unclassifiable.
                
                
                  Windsor
                  
                  Attainment/Unclassifiable.
                
                
                  1 Includes any Indian country in each county or area, unless otherwise specified. EPA is not determining the boundaries of any area of Indian country in this table, including any area of Indian country located in the larger designation area. The inclusion of any Indian country in the designation area is not a determination that the state has regulatory authority under the Clean Air Act for such Indian country.
                
                  2 This date is April 9, 2018, unless otherwise noted.
              
              
                Vermont—Carbon Monoxide
                
                  Designated Area
                  Designation
                  Date 1
                  
                  Type
                  Classification
                  Date 1
                  
                  Type
                
                
                  Statewide
                  
                  Unclassifiable/Attainment
                
                
                  Addison County
                
                
                  Bennington County
                
                
                  Caledonia County
                
                
                  Chittenden County
                
                
                  Essex County
                
                
                  Franklin County
                
                
                  Grand Isle County
                
                
                  Lamoille County
                
                
                  Orange County
                
                
                  Orleans County
                
                
                  Rutland County
                
                
                  Washington County
                
                
                  Windham County
                
                
                  
                  Windsor County
                
                
                  1 This date is November 15, 1990, unless otherwise noted.
              
              
                Vermont—Ozone (1-Hour Standard)2
                
                
                  Designated area
                  Designation
                  Date 1
                  
                  Type
                  Classification
                  Date 1
                  
                  Type
                
                
                  AQCR 159 Champlain Calley Interstate (part)
                
                
                  Addison County Unclassifiable
                  
                  Unclassifiable/Attainment
                
                
                  Chittenden County
                  
                  Unclassifiable/Attainment
                
                
                  AQCR 159 Champlain Calley Interstate (Remainder of)
                  
                  Unclassifiable/Attainment
                
                
                  Franklin County
                
                
                  Grand Isle County
                
                
                  Rutland County
                
                
                  AQCR 221 Vermont Intrastate (part)
                  
                  Unclassifiable/Attainment
                
                
                  Windsor County
                
                
                  AQCR 221 Vermont Intrastate (Remainder of)
                  
                  Unclassifiable/Attainment
                
                
                  Bennington County
                
                
                  Caledonia County
                
                
                  Essex County
                
                
                  Lamoille County
                
                
                  Orange County
                
                
                  Orleans County
                
                
                  Washington County
                
                
                  Windham County
                
                
                  1 This date is October 18, 2000, unless otherwise noted.
                
                  2 The 1-hour ozone standard is revoked effective June 15, 2005 for all areas in Vermont.
              
              
                Vermont—1997 Annual PM2.5 NAAQS
                [Primary and Secondary]
                
                  Designated area
                  Designation a
                  
                  Date 1
                  
                  Type
                  Classification
                  Date
                  Type
                
                
                  Statewide:
                
                
                  Addison County
                  
                  Unclassifiable/Attainment.
                
                
                  Bennington County
                  
                  Unclassifiable/Attainment.
                
                
                  Caledonia County
                  
                  Unclassifiable/Attainment.
                
                
                  Chittenden County
                  
                  Unclassifiable/Attainment.
                
                
                  Essex County
                  
                  Unclassifiable/Attainment.
                
                
                  Franklin County
                  
                  Unclassifiable/Attainment.
                
                
                  Grand Isle County
                  
                  Unclassifiable/Attainment.
                
                
                  Lamoille County
                  
                  Unclassifiable/Attainment.
                
                
                  Orange County
                  
                  Unclassifiable/Attainment.
                
                
                  Orleans County
                  
                  Unclassifiable/Attainment.
                
                
                  Rutland County
                  
                  Unclassifiable/Attainment.
                
                
                  Washington County
                  
                  Unclassifiable/Attainment.
                
                
                  Windham County
                  
                  Unclassifiable/Attainment.
                
                
                  Windsor County
                  
                  Unclassifiable/Attainment.
                
                
                  a Includes Indian Country located in each county or area, except as otherwise specified.
                
                  1 This date is 90 days after January 5, 2005, unless otherwise noted.
              
              
                Vermont—2012 Annual PM2.5 NAAQS
                [Primary]
                
                  Designated area 1
                  
                  Designation
                  Date 2
                  
                  Type
                  Classification
                  Date 2
                  
                  Type
                
                
                  Statewide:
                
                
                  Addison County
                  
                  Unclassifiable/Attainment
                
                
                  Bennington County
                  
                  Unclassifiable/Attainment
                
                
                  
                  Caledonia County
                  
                  Unclassifiable/Attainment
                
                
                  Chittenden County
                  
                  Unclassifiable/Attainment
                
                
                  Essex County
                  
                  Unclassifiable/Attainment
                
                
                  Franklin County
                  
                  Unclassifiable/Attainment
                
                
                  Grand Isle County
                  
                  Unclassifiable/Attainment
                
                
                  Lamoille County
                  
                  Unclassifiable/Attainment
                
                
                  Orange County
                  
                  Unclassifiable/Attainment
                
                
                  Orleans County
                  
                  Unclassifiable/Attainment
                
                
                  Rutland County
                  
                  Unclassifiable/Attainment
                
                
                  Washington County
                  
                  Unclassifiable/Attainment
                
                
                  Windham County
                  
                  Unclassifiable/Attainment
                
                
                  Windsor County
                  
                  Unclassifiable/Attainment
                
                
                  1 Includes areas of Indian country located in each county or area, except as otherwise specified.
                
                  2 This date is April 15, 2015, unless otherwise noted.
              
              
                Vermont—1997 24-Hour PM2.5 NAAQS
                [Primary and Secondary]
                
                  Designated area
                  Designation  a
                  
                  Date 1
                  
                  Type
                  Classification
                  Date
                  Type
                
                
                  Statewide:
                
                
                  Addison County
                  
                  Unclassifiable Attainment
                
                
                  Bennington County
                  
                  Unclassifiable Attainment
                
                
                  Caledonia County
                  
                  Unclassifiable Attainment
                
                
                  Chittenden County
                  
                  Unclassifiable Attainment
                
                
                  Essex County
                  
                  Unclassifiable Attainment
                
                
                  Franklin County
                  
                  Unclassifiable Attainment
                
                
                  Grand Isle County
                  
                  Unclassifiable Attainment
                
                
                  Lamoille County
                  
                  Unclassifiable Attainment
                
                
                  Orange County
                  
                  Unclassifiable Attainment
                
                
                  Orleans County
                  
                  Unclassifiable Attainment
                
                
                  Rutland County
                  
                  Unclassifiable Attainment
                
                
                  Washington County
                  
                  Unclassifiable Attainment
                
                
                  Windham County
                  
                  Unclassifiable Attainment
                
                
                  Windsor County
                  
                  Unclassifiable Attainment
                
                
                  a Includes Indian Country located in each county or area, except as otherwise specified.
                
                  1 This date is 90 days after January 5, 2005, unless otherwise noted.
              
              
                Vermont—2006 24-Hour PM2.5 NAAQS
                [Primary and Secondary]
                
                  Designated area
                  Designation a
                  
                  Date 1
                  
                  Type
                  Classification
                  Date
                  Type
                
                
                  Statewide:
                
                
                  Addison County
                  
                  Unclassifiable Attainment
                
                
                  Bennington County
                  
                  Unclassifiable Attainment
                
                
                  Caledonia County
                  
                  Unclassifiable Attainment
                
                
                  Chittenden County
                  
                  Unclassifiable Attainment
                
                
                  Essex County
                  
                  Unclassifiable Attainment
                
                
                  Franklin County
                  
                  Unclassifiable Attainment
                
                
                  Grand Isle County
                  
                  Unclassifiable Attainment
                
                
                  Lamoille County
                  
                  Unclassifiable Attainment
                
                
                  Orange County
                  
                  Unclassifiable Attainment
                
                
                  Orleans County
                  
                  Unclassifiable Attainment
                
                
                  Rutland County
                  
                  Unclassifiable Attainment
                
                
                  Washington County
                  
                  Unclassifiable Attainment
                
                
                  Windham County
                  
                  Unclassifiable Attainment
                
                
                  Windsor County
                  
                  Unclassifiable Attainment
                
                
                  a Includes Indian Country located in each county or area, except as otherwise specified.
                
                  1 This date is 30 days after November 13, 2009, unless otherwise noted.
              
              
              
                Vermont—NO2 (1971 Annual Standard)
                
                  Designated area
                  Does not meet primary standards
                  Cannot be classified or better than national standards
                
                
                  AQCR 159 (Vermont portion)
                  
                  X
                
                
                  AQCR 211 (Vermont portion)
                  
                  X
                
              
              
                Vermont—NO2 (2010 1-Hour Standard)
                
                  Designated area
                  Designation a
                  
                  Date 1
                  
                  Type
                
                
                  State of Vermont
                  
                  Unclassifiable/Attainment.
                
                
                  a Includes Indian Country located in each county or area, except as otherwise specified.
                
                  1 This date is 90 days after October 31, 2011, unless otherwise noted.
              
              
                Vermont—PM10
                
                  Designation status
                  Designation
                  Date
                  Type
                  Classification
                  Date
                  Type
                
                
                  Whole State
                  11/15/90
                  Unclassifiable
                
              
              
                Vermont—1997 8-Hour Ozone NAAQS
                [Primary and Secondary]
                
                  Designated area
                  Designation a
                  
                  Date 1
                  
                  Type
                  Category/classification
                  Date 1
                  
                  Type
                
                
                  AQCR 159 Champlain Valley Interstate (part)
                
                
                  Addison County
                  
                  Unclassifiable/Attainment
                
                
                  Chittenden County
                  
                  Unclassifiable/Attainment
                
                
                  AQCR 159 Champlain Calley Interstate (remainder of)
                  
                  Unclassifiable/Attainment
                
                
                  Franklin County
                
                
                  Grand Isle County
                
                
                  Rutland County
                
                
                  AQCR 221 Vermont Intrastate (part)
                  
                  Unclassifiable/Attainment
                
                
                  Windsor County
                
                
                  AQCR 221 Vermont Intrastate (remainder of)
                  
                  Unclassifiable/Attainment
                
                
                  Bennington County
                
                
                  Caledonia County
                
                
                  Essex County
                
                
                  Lamoille County
                
                
                  Orange County
                
                
                  Orleans County
                
                
                  Washington County
                
                
                  Windham County
                
                
                  a Includes Indian Country located in each county or area, except as otherwise specified.
                
                  1 This date is June 15, 2004, unless otherwise noted.
              
              
                Vermont—2008 8-Hour Ozone NAAQS
                [Primary and Secondary]
                
                  Designated area 1
                  
                  Designation
                  Date 2
                  
                  Type
                  Classification
                  Date 2
                  
                  Type
                
                
                  AQCR 159 Champlain Valley Interstate:
                  
                  Unclassifiable/Attainment
                
                
                  Addison County
                
                
                  Chittenden County
                
                
                  Franklin County
                
                
                  Grand Isle County
                
                
                  Rutland County
                
                
                  AQCR 221 Vermont Intrastate:
                  
                  Unclassifiable/Attainment
                
                
                  Bennington County
                
                
                  
                  Caledonia County
                
                
                  Essex County
                
                
                  Lamoille County
                
                
                  Orange County
                
                
                  Orleans County
                
                
                  Washington County
                
                
                  Windham County
                
                
                  Windsor County
                
                
                  1 Includes any Indian country in each county or area, unless otherwise specified.
                
                  2 This date is July 20, 2012, unless otherwise noted.
              
              
                Vermont—2015 8-Hour Ozone NAAQS
                [Primary and Secondary]
                
                  Designated area 1
                  
                  Designation
                  Date 2
                  
                  Type
                  Classification
                  Date
                  Type
                
                
                  AQCR 159 Champlain Valley Interstate
                  
                  Attainment/Unclassifiable
                
                
                  Addison County
                
                
                  Chittenden County
                
                
                  Franklin County
                
                
                  Grand Isle County
                
                
                  Rutland County
                
                
                  * AQCR 222 Vermont Intrastate
                  
                  Attainment/Unclassifiable
                
                
                  Bennington County
                
                
                  Caledonia County
                
                
                  Essex County
                
                
                  Lamoille County
                
                
                  Orange County
                
                
                  Orleans County
                
                
                  Washington County
                
                
                  Windham County
                
                
                  Windsor County
                
                
                  1 Includes any Indian country in each county or area, unless otherwise specified. EPA is not determining the boundaries of any area of Indian country in this table, including any area of Indian country located in the larger designation area. The inclusion of any Indian country in the designation area is not a determination that the state has regulatory authority under the Clean Air Act for such Indian country.
                
                  2 This date is January 16, 2018, unless otherwise noted.
              
              
                Vermont—2008 Lead NAAQS
                
                  Designated area
                  Designation for the 2008 NAAQS a
                  
                  Date 1
                  
                  Type
                
                
                  Whole State
                  
                  Unclassifiable/Attainment.
                
                
                  a Includes Indian Country located in each county or area, except as otherwise specified.
                
                  1 December 31, 2011 unless otherwise noted.
              
              [43 FR 8964, Mar. 3, 1978]
              
                Editorial Note:
                For Federal Register citations affecting § 81.346, see the List of CFR Sections Affected, which appears in the Finding Aids section of the printed volume and at www.govinfo.gov.
                
              
            
            
              § 81.347
              Virginia.
              
                Virginia—TSP
                
                  Designated area
                  Does not meet primary standards
                  Does not meet secondary standards
                  Cannot be classified
                  Better than national standards
                
                
                  Eastern Tennessee-Southwest Virginia Interstate AQCR (Virginia Portion):
                
                
                  Bland County
                  
                  
                  
                  X
                
                
                  
                  Buchanan County
                  
                  
                  
                  X
                
                
                  Carroll County
                  
                  
                  
                  X
                
                
                  Dickenson County
                  
                  
                  
                  X
                
                
                  Grayson County
                  
                  
                  
                  X
                
                
                  Lee County
                  
                  
                  
                  X
                
                
                  Russell County
                  
                  
                  
                  X
                
                
                  Scott County
                  
                  
                  
                  X
                
                
                  Smyth County
                  
                  
                  
                  X
                
                
                  Tazewell County
                  
                  
                  
                  X
                
                
                  Washington County
                  
                  
                  
                  X
                
                
                  Wise County
                  
                  
                  
                  X
                
                
                  Wythe County
                  
                  
                  
                  X
                
                
                  City of Bristol
                  
                  
                  
                  X
                
                
                  City of Galax
                  
                  
                  
                  X
                
                
                  City of Norton
                  
                  
                  
                  X
                
                
                  Valley of Virginia Intrastate AQCR:
                
                
                  Alleghany County
                  
                  
                  
                  X
                
                
                  Augusta County
                  
                  
                  
                  X
                
                
                  Bath County
                  
                  
                  
                  X
                
                
                  Botetourt County
                  
                  
                  
                  X
                
                
                  Clarke County
                  
                  
                  
                  X
                
                
                  Craig County
                  
                  
                  
                  X
                
                
                  Floyd County
                  
                  
                  
                  X
                
                
                  Frederick County
                  
                  
                  
                  X
                
                
                  Giles County
                  
                  
                  
                  X
                
                
                  Highland County
                  
                  
                  
                  X
                
                
                  Montgomery County
                  
                  
                  
                  X
                
                
                  Page County
                  
                  
                  
                  X
                
                
                  Pulaski County
                  
                  
                  
                  X
                
                
                  Roanoke County
                  
                  
                  
                  X
                
                
                  Rockbridge County
                  
                  
                  
                  X
                
                
                  Rockingham County
                  
                  
                  
                  X
                
                
                  Shenandoah County
                  
                  
                  
                  X
                
                
                  Warren County
                  
                  
                  
                  X
                
                
                  City of Buena Vista
                  
                  
                  
                  X
                
                
                  City of Clifton Forge
                  
                  
                  
                  X
                
                
                  City of Covington
                  
                  
                  
                  X
                
                
                  City of Harrisonburg
                  
                  
                  
                  X
                
                
                  City of Lexington
                  
                  
                  
                  X
                
                
                  City of Radford
                  
                  
                  
                  X
                
                
                  City of Roanoke
                  
                  
                  
                  X
                
                
                  City of Salem
                  
                  
                  
                  X
                
                
                  City of Staunton
                  
                  
                  
                  X
                
                
                  City of Waynesboro
                  
                  
                  
                  X
                
                
                  City of Winchester
                  
                  
                  
                  X
                
                
                  Central Virginia Intrastate AQCR:
                
                
                  Amelia County
                  
                  
                  
                  X
                
                
                  Amherst County
                  
                  
                  
                  X
                
                
                  Appomattox County
                  
                  
                  
                  X
                
                
                  Bedford County
                  
                  
                  
                  X
                
                
                  Brunswick County
                  
                  
                  
                  X
                
                
                  Buckingham County
                  
                  
                  
                  X
                
                
                  Campbell County
                  
                  
                  
                  X
                
                
                  Charlotte County
                  
                  
                  
                  X
                
                
                  Cumberland County
                  
                  
                  
                  X
                
                
                  Franklin County
                  
                  
                  
                  X
                
                
                  Halifax County
                  
                  
                  
                  X
                
                
                  Henry County
                  
                  
                  
                  X
                
                
                  Lunenburg County
                  
                  
                  
                  X
                
                
                  Mecklenburg County
                  
                  
                  
                  X
                
                
                  Nottoway County
                  
                  
                  
                  X
                
                
                  Patrick County
                  
                  
                  
                  X
                
                
                  Pittsylvania County
                  
                  
                  
                  X
                
                
                  Prince Edward County
                  
                  
                  
                  X
                
                
                  City of Bedford
                  
                  
                  
                  X
                
                
                  City of Danville
                  
                  
                  
                  X
                
                
                  City of Lynchburg
                  
                  
                  
                  X
                
                
                  City of Martinsville
                  
                  
                  
                  X
                
                
                  City of South Boston
                  
                  
                  
                  X
                
                
                  Northeastern Virginia Intrastate AQCR:
                
                
                  Accomack County
                  
                  
                  
                  X
                
                
                  
                  Albemarle County
                  
                  
                  
                  X
                
                
                  Caroline County
                  
                  
                  
                  X
                
                
                  Culpeper County
                  
                  
                  
                  X
                
                
                  Essex County
                  
                  
                  
                  X
                
                
                  Fauquier County
                  
                  
                  
                  X
                
                
                  Fluvanna County
                  
                  
                  
                  X
                
                
                  Gloucester County
                  
                  
                  
                  X
                
                
                  Greene County
                  
                  
                  
                  X
                
                
                  King and Queen County
                  
                  
                  
                  X
                
                
                  King George County
                  
                  
                  
                  X
                
                
                  King William County
                  
                  
                  
                  X
                
                
                  Lancaster County
                  
                  
                  
                  X
                
                
                  Louisa County
                  
                  
                  
                  X
                
                
                  Madison County
                  
                  
                  
                  X
                
                
                  Mathews County
                  
                  
                  
                  X
                
                
                  Middlesex County
                  
                  
                  
                  X
                
                
                  Nelson County
                  
                  
                  
                  X
                
                
                  Northampton Co
                  
                  
                  
                  X
                
                
                  Northumberland Co
                  
                  
                  
                  X
                
                
                  Orange County
                  
                  
                  
                  X
                
                
                  Rappahannock County
                  
                  
                  
                  X
                
                
                  Richmond County
                  
                  
                  
                  X
                
                
                  Spotsylvania County
                  
                  
                  
                  X
                
                
                  Stafford County
                  
                  
                  
                  X
                
                
                  Westmoreland County
                  
                  
                  
                  X
                
                
                  City of Charlottesville
                  
                  
                  
                  X
                
                
                  City of Fredericksburg
                  
                  
                  
                  X
                
                
                  State Capital Intrastate AQCR:
                
                
                  Charles City County
                  
                  
                  
                  X
                
                
                  Chesterfield County
                  
                  
                  
                  X
                
                
                  Dinwiddie County
                  
                  
                  
                  X
                
                
                  Goochland County
                  
                  
                  
                  X
                
                
                  Greensville County
                  
                  
                  
                  X
                
                
                  Hanover County
                  
                  
                  
                  X
                
                
                  Henrico County
                  
                  
                  
                  X
                
                
                  New Kent County
                  
                  
                  
                  X
                
                
                  Powhatan County
                  
                  
                  
                  X
                
                
                  Prince George County
                  
                  
                  
                  X
                
                
                  Surry County
                  
                  
                  
                  X
                
                
                  Sussex County
                  
                  
                  
                  X
                
                
                  City of Colonial Heights
                  
                  
                  
                  X
                
                
                  City of Emporia
                  
                  
                  
                  X
                
                
                  City of Hopewell
                  
                  
                  
                  X
                
                
                  City of Petersburg
                  
                  
                  
                  X
                
                
                  City of Richmond
                  
                  
                  
                  X
                
                
                  Hampton Roads Intrastate AQCR:
                
                
                  Isle of Wight County
                  
                  
                  
                  X
                
                
                  James City County
                  
                  
                  
                  X
                
                
                  Southampton County
                  
                  
                  
                  X
                
                
                  York County
                  
                  
                  
                  X
                
                
                  City of Chesapeake
                  
                  
                  
                  X
                
                
                  City of Franklin
                  
                  
                  
                  X
                
                
                  City of Hampton
                  
                  
                  
                  X
                
                
                  City of Newport News
                  
                  
                  
                  X
                
                
                  City of Norfolk
                  
                  
                  
                  X
                
                
                  City of Poquoson
                  
                  
                  
                  X
                
                
                  City of Portsmouth
                  
                  
                  
                  X
                
                
                  City of Suffolk
                  
                  
                  
                  X
                
                
                  City of Virginia Beach
                  
                  
                  
                  X
                
                
                  City of Wiliamsburg
                  
                  
                  
                  X
                
                
                  National Capital Interstate AQCR (Virginia Portion):
                
                
                  Arlington County
                  
                  
                  
                  X
                
                
                  Fairfax County
                  
                  
                  
                  X
                
                
                  Loudoun County
                  
                  
                  
                  X
                
                
                  Prince William County
                  
                  
                  
                  X
                
                
                  City of Alexandria
                  
                  
                  
                  X
                
                
                  City of Fairfax
                  
                  
                  
                  X
                
                
                  City of Falls Church
                  
                  
                  
                  X
                
                
                  City of Manassas
                  
                  
                  
                  X
                
                
                  City of Manassas Park
                  
                  
                  
                  X
                
              
              
              
                 Virginia—1971 Sulfur Dioxide NAAQS
                [Primary and Secondary]
                
                  Designated area
                  Does not meet primary standards
                  Does not meet secondary standards
                  Cannot be classified
                  Better than national standards
                
                
                  Eastern Tennessee Southwest Virginia Interstate AQCR (Virginia Portion):
                
                
                  Bland County
                  
                  
                  
                  X
                
                
                  Buchanan County
                  
                  
                  
                  X
                
                
                  Carroll County
                  
                  
                  
                  X
                
                
                  Dickenson County
                  
                  
                  
                  X
                
                
                  Grayson County
                  
                  
                  
                  X
                
                
                  Lee County
                  
                  
                  
                  X
                
                
                  Russell County
                  
                  
                  
                  X
                
                
                  Scott County
                  
                  
                  
                  X
                
                
                  Smyth County
                  
                  
                  
                  X
                
                
                  Tazewell County
                  
                  
                  
                  X
                
                
                  Washington County
                  
                  
                  
                  X
                
                
                  Wise County
                  
                  
                  
                  X
                
                
                  Wythe County
                  
                  
                  
                  X
                
                
                  City of Bristol
                  
                  
                  
                  X
                
                
                  City of Galax
                  
                  
                  
                  X
                
                
                  City of Norton
                  
                  
                  
                  X
                
                
                  Valley of Virginia Intrastate AQCR:
                
                
                  Alleghany County
                  
                  
                  
                  X
                
                
                  Augusta County
                  
                  
                  
                  X
                
                
                  Bath County
                  
                  
                  
                  X
                
                
                  Botetourt County
                  
                  
                  
                  X
                
                
                  Clarke County
                  
                  
                  
                  X
                
                
                  Craig County
                  
                  
                  
                  X
                
                
                  Floyd County
                  
                  
                  
                  X
                
                
                  Frederick County
                  
                  
                  
                  X
                
                
                  Giles County
                  
                  
                  
                  X
                
                
                  Highland County
                  
                  
                  
                  X
                
                
                  Montgomery County
                  
                  
                  
                  X
                
                
                  Page County
                  
                  
                  
                  X
                
                
                  Pulaski County
                  
                  
                  
                  X
                
                
                  Roanoke County
                  
                  
                  
                  X
                
                
                  Rockbridge County
                  
                  
                  
                  X
                
                
                  Rockingham County
                  
                  
                  
                  X
                
                
                  Shenandoah County
                  
                  
                  
                  X
                
                
                  Warren County
                  
                  
                  
                  X
                
                
                  City of Buena Vista
                  
                  
                  
                  X
                
                
                  City of Clifton Forge
                  
                  
                  
                  X
                
                
                  City of Covington
                  
                  
                  
                  X
                
                
                  City of Harrisonburg
                  
                  
                  
                  X
                
                
                  City of Lexington
                  
                  
                  
                  X
                
                
                  City of Radford
                  
                  
                  
                  X
                
                
                  City of Roanoke
                  
                  
                  
                  X
                
                
                  City of Salem
                  
                  
                  
                  X
                
                
                  City of Staunton
                  
                  
                  
                  X
                
                
                  City of Waynesboro
                  
                  
                  
                  X
                
                
                  City of Winchester
                  
                  
                  
                  X
                
                
                  Central Virginia Intrastate AQCR:
                
                
                  Amelia County
                  
                  
                  
                  X
                
                
                  Amherst County
                  
                  
                  
                  X
                
                
                  Appomattox County
                  
                  
                  
                  X
                
                
                  Bedford County
                  
                  
                  
                  X
                
                
                  Brunswick County
                  
                  
                  
                  X
                
                
                  Buckingham County
                  
                  
                  
                  X
                
                
                  Campbell County
                  
                  
                  
                  X
                
                
                  Charlotte County
                  
                  
                  
                  X
                
                
                  Cumberland County
                  
                  
                  
                  X
                
                
                  Franklin County
                  
                  
                  
                  X
                
                
                  Halifax County
                  
                  
                  
                  X
                
                
                  Henry County
                  
                  
                  
                  X
                
                
                  Lunenburg County
                  
                  
                  
                  X
                
                
                  Mecklenburg County
                  
                  
                  
                  X
                
                
                  Nottoway County
                  
                  
                  
                  X
                
                
                  Patrick County
                  
                  
                  
                  X
                
                
                  Pittsylvania County
                  
                  
                  
                  X
                
                
                  Prince Edward County
                  
                  
                  
                  X
                
                
                  City of Bedford
                  
                  
                  
                  X
                
                
                  
                  City of Danville
                  
                  
                  
                  X
                
                
                  City of Lynchburg
                  
                  
                  
                  X
                
                
                  City of Martinsville
                  
                  
                  
                  X
                
                
                  City of South Boston
                  
                  
                  
                  X
                
                
                  Northeastern Virginia Intrastate AQCR:
                
                
                  Accomack County
                  
                  
                  
                  X
                
                
                  Albemarle County
                  
                  
                  
                  X
                
                
                  Caroline County
                  
                  
                  
                  X
                
                
                  Culpeper County
                  
                  
                  
                  X
                
                
                  Essex County
                  
                  
                  
                  X
                
                
                  Fauquier County
                  
                  
                  
                  X
                
                
                  Fluvanna County
                  
                  
                  
                  X
                
                
                  Gloucester County
                  
                  
                  
                  X
                
                
                  Greene County
                  
                  
                  
                  X
                
                
                  King and Queen County
                  
                  
                  
                  X
                
                
                  King George County
                  
                  
                  
                  X
                
                
                  King William County
                  
                  
                  
                  X
                
                
                  Lancaster County
                  
                  
                  
                  X
                
                
                  Louisa County
                  
                  
                  
                  X
                
                
                  Madison County
                  
                  
                  
                  X
                
                
                  Mathews County
                  
                  
                  
                  X
                
                
                  Middlesex County
                  
                  
                  
                  X
                
                
                  Nelson County
                  
                  
                  
                  X
                
                
                  Northampton County
                  
                  
                  
                  X
                
                
                  Northumberland County
                  
                  
                  
                  X
                
                
                  Orange County
                  
                  
                  
                  X
                
                
                  Rappahannock County
                  
                  
                  
                  X
                
                
                  Richmond County
                  
                  
                  
                  X
                
                
                  Spotsylvania County
                  
                  
                  
                  X
                
                
                  Stafford County
                  
                  
                  
                  X
                
                
                  Westmoreland County
                  
                  
                  
                  X
                
                
                  City of Charlottesville
                  
                  
                  
                  X
                
                
                  City of Fredericksburg
                  
                  
                  
                  X
                
                
                  State Capital Intrastate AQCR:
                
                
                  Charles City County
                  
                  
                  
                  X
                
                
                  Chesterfield County
                  
                  
                  
                  X
                
                
                  Dinwiddie County
                  
                  
                  
                  X
                
                
                  Goochland County
                  
                  
                  
                  X
                
                
                  Greensville County
                  
                  
                  
                  X
                
                
                  Hanover County
                  
                  
                  
                  X
                
                
                  Henrico County
                  
                  
                  
                  X
                
                
                  New Kent County
                  
                  
                  
                  X
                
                
                  Powhatan County
                  
                  
                  
                  X
                
                
                  Prince George County
                  
                  
                  
                  X
                
                
                  Surry County
                  
                  
                  
                  X
                
                
                  Sussex County
                  
                  
                  
                  X
                
                
                  City of Colonial Heights
                  
                  
                  
                  X
                
                
                  City of Emporia
                  
                  
                  
                  X
                
                
                  City of Hopewell
                  
                  
                  
                  X
                
                
                  City of Petersburg
                  
                  
                  
                  X
                
                
                  City of Richmond
                  
                  
                  
                  X
                
                
                  Hampton Roads Intrastate AQCR:
                
                
                  Isle of Wight County
                  
                  
                  
                  X
                
                
                  James City County
                  
                  
                  
                  X
                
                
                  Southampton County
                  
                  
                  
                  X
                
                
                  York County
                  
                  
                  
                  X
                
                
                  City of Chesapeake
                  
                  
                  
                  X
                
                
                  City of Franklin
                  
                  
                  
                  X
                
                
                  City of Hampton
                  
                  
                  
                  X
                
                
                  City of Newport News
                  
                  
                  
                  X
                
                
                  City of Norfolk
                  
                  
                  
                  X
                
                
                  City of Poquoson
                  
                  
                  
                  X
                
                
                  City of Portsmouth
                  
                  
                  
                  X
                
                
                  City of Suffolk
                  
                  
                  
                  X
                
                
                  City of Virginia Beach
                  
                  
                  
                  X
                
                
                  City of Williamsburg
                  
                  
                  
                  X
                
                
                  National Capital Interstate AQCR (Virginia Portion):
                
                
                  Arlington County
                  
                  
                  
                  X
                
                
                  
                  Fairfax County
                  
                  
                  
                  X
                
                
                  Loudoun County
                  
                  
                  
                  X
                
                
                  Prince William County
                  
                  
                  
                  X
                
                
                  City of Alexandria
                  
                  
                  
                  X
                
                
                  City of Fairfax
                  
                  
                  
                  X
                
                
                  City of Falls Church
                  
                  
                  
                  X
                
                
                  City of Manassas
                  
                  
                  
                  X
                
                
                  City of Manassas Park
                  
                  
                  
                  X
                
              
              
                Virginia—2010 Sulfur Dioxide NAAQS
                [Primary]
                
                  Designated area 1 3
                  
                  Designation
                  Date 2
                  
                  Type
                
                
                  Buchanan County
                  
                  Unclassifiable.
                
                
                  Accomack County
                  
                  Attainment/Unclassifiable.
                
                
                  Albemarle County
                  
                  Attainment/Unclassifiable.
                
                
                  Amelia County
                  
                  Attainment/Unclassifiable.
                
                
                  Amherst County
                  
                  Attainment/Unclassifiable.
                
                
                  Appomattox County
                  
                  Attainment/Unclassifiable.
                
                
                  Arlington County
                  
                  Attainment/Unclassifiable.
                
                
                  Augusta County
                  
                  Attainment/Unclassifiable.
                
                
                  Bath County
                  
                  Attainment/Unclassifiable.
                
                
                  Bedford County
                  
                  Attainment/Unclassifiable.
                
                
                  Bland County
                  
                  Attainment/Unclassifiable.
                
                
                  Brunswick County
                  
                  Attainment/Unclassifiable.
                
                
                  Buckingham County
                  
                  Attainment/Unclassifiable.
                
                
                  Campbell County
                  
                  Attainment/Unclassifiable.
                
                
                  Caroline County
                  
                  Attainment/Unclassifiable.
                
                
                  Carroll County
                  
                  Attainment/Unclassifiable.
                
                
                  Charles City County
                  
                  Attainment/Unclassifiable.
                
                
                  Charlotte County
                  
                  Attainment/Unclassifiable.
                
                
                  Chesterfield County
                  
                  Attainment/Unclassifiable.
                
                
                  City of Alexandria
                  
                  Attainment/Unclassifiable.
                
                
                  City of Bedford
                  
                  Attainment/Unclassifiable.
                
                
                  City of Bristol
                  
                  Attainment/Unclassifiable.
                
                
                  City of Buena Vista
                  
                  Attainment/Unclassifiable.
                
                
                  City of Charlottesville
                  
                  Attainment/Unclassifiable.
                
                
                  City of Chesapeake
                  
                  Attainment/Unclassifiable.
                
                
                  City of Colonial Heights
                  
                  Attainment/Unclassifiable.
                
                
                  City of Danville
                  
                  Attainment/Unclassifiable.
                
                
                  City of Emporia
                  
                  Attainment/Unclassifiable.
                
                
                  City of Fairfax
                  
                  Attainment/Unclassifiable.
                
                
                  City of Falls Church
                  
                  Attainment/Unclassifiable.
                
                
                  City of Franklin
                  
                  Attainment/Unclassifiable.
                
                
                  City of Fredericksburg
                  
                  Attainment/Unclassifiable.
                
                
                  City of Galax
                  
                  Attainment/Unclassifiable.
                
                
                  City of Hampton
                  
                  Attainment/Unclassifiable.
                
                
                  City of Harrisonburg
                  
                  Attainment/Unclassifiable.
                
                
                  City of Hopewell
                  
                  Attainment/Unclassifiable.
                
                
                  City of Lexington
                  
                  Attainment/Unclassifiable.
                
                
                  City of Lynchburg
                  
                  Attainment/Unclassifiable.
                
                
                  City of Manassas
                  
                  Attainment/Unclassifiable.
                
                
                  City of Manassas Park
                  
                  Attainment/Unclassifiable.
                
                
                  City of Martinsville
                  
                  Attainment/Unclassifiable.
                
                
                  City of Newport News
                  
                  Attainment/Unclassifiable.
                
                
                  City of Norfolk
                  
                  Attainment/Unclassifiable.
                
                
                  City of Norton
                  
                  Attainment/Unclassifiable.
                
                
                  City of Petersburg
                  
                  Attainment/Unclassifiable.
                
                
                  City of Poquoson
                  
                  Attainment/Unclassifiable.
                
                
                  City of Portsmouth
                  
                  Attainment/Unclassifiable.
                
                
                  City of Radford
                  
                  Attainment/Unclassifiable.
                
                
                  City of Richmond
                  
                  Attainment/Unclassifiable.
                
                
                  City of Roanoke
                  
                  Attainment/Unclassifiable.
                
                
                  City of Salem
                  
                  Attainment/Unclassifiable.
                
                
                  
                  City of Staunton
                  
                  Attainment/Unclassifiable.
                
                
                  City of Suffolk
                  
                  Attainment/Unclassifiable.
                
                
                  City of Virginia Beach
                  
                  Attainment/Unclassifiable.
                
                
                  City of Waynesboro
                  
                  Attainment/Unclassifiable.
                
                
                  City of Williamsburg
                  
                  Attainment/Unclassifiable.
                
                
                  City of Winchester
                  
                  Attainment/Unclassifiable.
                
                
                  Clarke County
                  
                  Attainment/Unclassifiable.
                
                
                  Craig County
                  
                  Attainment/Unclassifiable.
                
                
                  Culpeper County
                  
                  Attainment/Unclassifiable.
                
                
                  Cumberland County
                  
                  Attainment/Unclassifiable.
                
                
                  Dickenson County
                  
                  Attainment/Unclassifiable.
                
                
                  Dinwiddie County
                  
                  Attainment/Unclassifiable.
                
                
                  Essex County
                  
                  Attainment/Unclassifiable.
                
                
                  Fairfax County
                  
                  Attainment/Unclassifiable.
                
                
                  Fauquier County
                  
                  Attainment/Unclassifiable.
                
                
                  Floyd County
                  
                  Attainment/Unclassifiable.
                
                
                  Fluvanna County
                  
                  Attainment/Unclassifiable.
                
                
                  Franklin County
                  
                  Attainment/Unclassifiable.
                
                
                  Frederick County
                  
                  Attainment/Unclassifiable.
                
                
                  Gloucester County
                  
                  Attainment/Unclassifiable.
                
                
                  Goochland County
                  
                  Attainment/Unclassifiable.
                
                
                  Grayson County
                  
                  Attainment/Unclassifiable.
                
                
                  Greene County
                  
                  Attainment/Unclassifiable.
                
                
                  Greensville County
                  
                  Attainment/Unclassifiable.
                
                
                  Halifax County
                  
                  Attainment/Unclassifiable.
                
                
                  Hanover County
                  
                  Attainment/Unclassifiable.
                
                
                  Henrico County
                  
                  Attainment/Unclassifiable.
                
                
                  Henry County
                  
                  Attainment/Unclassifiable.
                
                
                  Highland County
                  
                  Attainment/Unclassifiable.
                
                
                  Isle of Wight County
                  
                  Attainment/Unclassifiable.
                
                
                  James City County
                  
                  Attainment/Unclassifiable.
                
                
                  King and Queen County
                  
                  Attainment/Unclassifiable.
                
                
                  King George County
                  
                  Attainment/Unclassifiable.
                
                
                  King William County
                  
                  Attainment/Unclassifiable.
                
                
                  Lancaster County
                  
                  Attainment/Unclassifiable.
                
                
                  Lee County
                  
                  Attainment/Unclassifiable.
                
                
                  Loudoun County
                  
                  Attainment/Unclassifiable.
                
                
                  Louisa County
                  
                  Attainment/Unclassifiable.
                
                
                  Lunenburg County
                  
                  Attainment/Unclassifiable.
                
                
                  Madison County
                  
                  Attainment/Unclassifiable.
                
                
                  Mathews County
                  
                  Attainment/Unclassifiable.
                
                
                  Mecklenburg County
                  
                  Attainment/Unclassifiable.
                
                
                  Middlesex County
                  
                  Attainment/Unclassifiable.
                
                
                  Montgomery County
                  
                  Attainment/Unclassifiable.
                
                
                  Nelson County
                  
                  Attainment/Unclassifiable.
                
                
                  New Kent County
                  
                  Attainment/Unclassifiable.
                
                
                  Northampton County
                  
                  Attainment/Unclassifiable.
                
                
                  Northumberland County
                  
                  Attainment/Unclassifiable.
                
                
                  Nottoway County
                  
                  Attainment/Unclassifiable.
                
                
                  Orange County
                  
                  Attainment/Unclassifiable.
                
                
                  Page County
                  
                  Attainment/Unclassifiable.
                
                
                  Patrick County
                  
                  Attainment/Unclassifiable.
                
                
                  Pittsylvania County
                  
                  Attainment/Unclassifiable.
                
                
                  Powhatan County
                  
                  Attainment/Unclassifiable.
                
                
                  Prince Edward County
                  
                  Attainment/Unclassifiable.
                
                
                  Prince George County
                  
                  Attainment/Unclassifiable.
                
                
                  Prince William County
                  
                  Attainment/Unclassifiable.
                
                
                  Pulaski County
                  
                  Attainment/Unclassifiable.
                
                
                  Rappahannock County
                  
                  Attainment/Unclassifiable.
                
                
                  Richmond County
                  
                  Attainment/Unclassifiable.
                
                
                  Roanoke County
                  
                  Attainment/Unclassifiable.
                
                
                  Rockbridge County
                  
                  Attainment/Unclassifiable.
                
                
                  Rockingham County
                  
                  Attainment/Unclassifiable.
                
                
                  Russell County
                  
                  Attainment/Unclassifiable.
                
                
                  Scott County
                  
                  Attainment/Unclassifiable.
                
                
                  Shenandoah County
                  
                  Attainment/Unclassifiable.
                
                
                  Smyth County
                  
                  Attainment/Unclassifiable.
                
                
                  Southampton County
                  
                  Attainment/Unclassifiable.
                
                
                  Spotsylvania County
                  
                  Attainment/Unclassifiable.
                
                
                  
                  Stafford County
                  
                  Attainment/Unclassifiable.
                
                
                  Surry County
                  
                  Attainment/Unclassifiable.
                
                
                  Sussex County
                  
                  Attainment/Unclassifiable.
                
                
                  Tazewell County
                  
                  Attainment/Unclassifiable.
                
                
                  Warren County
                  
                  Attainment/Unclassifiable.
                
                
                  Washington County
                  
                  Attainment/Unclassifiable.
                
                
                  Westmoreland County
                  
                  Attainment/Unclassifiable.
                
                
                  Wise County
                  
                  Attainment/Unclassifiable.
                
                
                  Wythe County
                  
                  Attainment/Unclassifiable.
                
                
                  York County
                  
                  Attainment/Unclassifiable.
                
                
                  1 Includes any Indian country in each county or area, unless otherwise specified. EPA is not determining the boundaries of any area of Indian country in this table, including any area of Indian country located in the larger designation area. The inclusion of any Indian country in the designation area is not a determination that the state has regulatory authority under the Clean Air Act for such Indian country.
                
                  2 This date is April 9, 2018, unless otherwise noted.
                
                  3 Alleghany, Botetourt, Covington City, and Giles Counties will be designated by December 31, 2020.
              
              
                Virginia—Carbon Monoxide
                
                  Designated Area
                  Designation
                  Date 1
                  
                  Type
                  Classification
                  Date 1
                  
                  Type
                
                
                  Washington Area
                
                
                  Alexandria
                  
                  Attainment
                
                
                  Arlington County
                  
                  Attainment
                
                
                  AQCR 047 National Capital Interstate
                  
                  Unclassifiable/Attainment
                
                
                  Fairfax
                
                
                  Fairfax County
                
                
                  Falls Church
                
                
                  Loudoun County
                
                
                  Manassas
                
                
                  Manassas Park
                
                
                  Prince William County
                
                
                  AQCR 207 Eastern Tennessee-SW Virginia Interstate
                  
                  Unclassifiable/Attainment
                
                
                  Bland County
                
                
                  Bristol
                
                
                  Buchanan County
                
                
                  Carroll County
                
                
                  Dickenson County
                
                
                  Galax
                
                
                  Grayson County
                
                
                  Lee County
                
                
                  Norton
                
                
                  Russell County
                
                
                  Scott County
                
                
                  Smyth County
                
                
                  Tazewell County
                
                
                  Washington County
                
                
                  Wise County
                
                
                  Wythe County
                
                
                  AQCR 222 Central Virginia Intrastate
                  
                  Unclassifiable/Attainment
                
                
                  Amelia County
                
                
                  Amherst County
                
                
                  Appomattox County
                
                
                  Bedford
                
                
                  Bedford County
                
                
                  Brunswick County
                
                
                  Buckingham County
                
                
                  Campbell County
                
                
                  Charlotte County
                
                
                  Cumberland County
                
                
                  Danville
                
                
                  Franklin County
                
                
                  Halifax County
                
                
                  Henry County
                
                
                  Lunenburg County
                
                
                  Lynchburg
                
                
                  
                  Martinsville
                
                
                  Mecklenburg County
                
                
                  Nottoway County
                
                
                  Patrick County
                
                
                  Pittsylvania County
                
                
                  Prince Edward County
                
                
                  South Boston
                
                
                  AQCR 223 Hampton Roads
                  
                  Unclassifiable/Attainment
                
                
                  Chesapeake
                
                
                  Franklin
                
                
                  Hampton
                
                
                  Isle Of Wight County
                
                
                  James City County
                
                
                  Newport News
                
                
                  Norfolk
                
                
                  Poquoson
                
                
                  Portsmouth
                
                
                  Southampton County
                
                
                  Suffolk
                
                
                  Virginia Beach
                
                
                  Williamsburg
                
                
                  York County
                
                
                  AQCR 224 Northeastern Virginia Intrastate
                  
                  Unclassifiable/Attainment
                
                
                  Accomack County
                
                
                  Albemarle County
                
                
                  Caroline County
                
                
                  Charlottesville
                
                
                  Culpeper County
                
                
                  Essex County
                
                
                  Fauquier County
                
                
                  Fluvanna County
                
                
                  Fredericksburg
                
                
                  Gloucester County
                
                
                  Greene County
                
                
                  King And Queen County
                
                
                  King George County
                
                
                  King William County
                
                
                  Lancaster County
                
                
                  Louisa County
                
                
                  Madison County
                
                
                  Mathews County
                
                
                  Middlesex County
                
                
                  Nelson County
                
                
                  Northampton County
                
                
                  Northumberland County
                
                
                  Orange County
                
                
                  Rappahannock County
                
                
                  Richmond County
                
                
                  Spotsylvania County
                
                
                  Stafford County
                
                
                  Westmoreland County
                
                
                  AQCR 225 State Capital Intrastate
                  
                  Unclassifiable/Attainment
                
                
                  City of Richmond
                
                
                  Charles City County
                
                
                  Chesterfield County
                
                
                  Colonial Heights
                
                
                  Dinwiddie County
                
                
                  Emporia
                
                
                  Goochland County
                
                
                  Greensville County
                
                
                  Hanover County
                
                
                  Henrico County
                
                
                  Hopewell
                
                
                  New Kent County
                
                
                  Petersburg
                
                
                  Powhatan County
                
                
                  Prince George County
                
                
                  Surry County
                
                
                  Sussex County
                
                
                  AQCR 226 Valley of Virginia Intrastate
                  
                  Unclassifiable/Attainment
                
                
                  
                  Alleghany County
                
                
                  Augusta County
                
                
                  Bath County
                
                
                  Botetourt County
                
                
                  Buena Vista
                
                
                  Clarke County
                
                
                  Clifton Forge
                
                
                  Covington
                
                
                  Craig County
                
                
                  Floyd County
                
                
                  Frederick County
                
                
                  Giles County
                
                
                  Harrisonburg
                
                
                  Highland County
                
                
                  Lexington
                
                
                  Montgomery County
                
                
                  Page County
                
                
                  Pulaski County
                
                
                  Radford
                
                
                  Roanoke
                
                
                  Roanoke County
                
                
                  Rockbridge County
                
                
                  Rockingham County
                
                
                  Salem
                
                
                  Shenandoah County
                
                
                  Staunton
                
                
                  Warren County
                
                
                  Waynesboro
                
                
                  Winchester
                
                
                  1 This date is November 15, 1990, unless otherwise noted.
              
              
                Virginia—Ozone (1-Hour Standard)3
                
                
                  Designated area
                  Designation
                  Date 1
                  
                  Type
                  Classification
                  Date 1
                  
                  Type
                
                
                  Norfolk-Virginia-Beach Newport News (Hampton Roads) Area.
                
                
                  Chesapeake
                  
                  Attainment
                
                
                  Hampton
                  
                  Attainment
                
                
                  James City County
                  
                  Attainment
                
                
                  Newport News
                  
                  Attainment
                
                
                  Norfolk
                  
                  Attainment
                
                
                  Poquoson
                  
                  Attainment
                
                
                  Portsmouth
                  
                  Attainment
                
                
                  Suffolk
                  
                  Attainment
                
                
                  Virginia Beach
                  
                  Attainment
                
                
                  Williamsburg
                  
                  Attainment
                
                
                  York County
                  
                  Attainment
                
                
                  Richmond Area:
                
                
                  Charles City County (part) Beginning at the intersection of State Route 156 and the Henrico/Charles City County Line, proceeding south along State Route 5/156 to the intersection with State Route 106/ 156, proceeding south along Route 106/156 to the intersection with the Prince George/Charles City County line, proceeding west along the Prince George/Charles City County line to the intersection with the Chesterfield/Charles City County line, proceeding north along the Chesterfield/Charles City County line to the intersection with the Henrico/Charles City County line, proceeding north along the Henrico/Charles City County line to State Route 156.
                  
                  Attainment
                
                
                  
                  Chesterfield County
                  
                  Attainment
                
                
                  Colonial Heights
                  
                  Attainment
                
                
                  Hanover County
                  
                  Attainment
                
                
                  Henrico County
                  
                  Attainment
                
                
                  Hopewell
                  
                  Attainment
                
                
                  Richmond
                  
                  Attainment
                
                
                  Smyth County Area:
                
                
                  Smyth County (part) The portion of White Top Mountain above the 4,500 foot elevation in Smyth County.
                  (2)
                   Nonattainment
                  (2)
                  Rural transport (Marginal).
                
                
                  Washington, DC Area:
                
                
                  Alexandria
                  
                  Nonattainment
                  3/25/03
                  Severe
                
                
                  Arlington County
                  
                  Nonattainment
                  3/25/03
                  Severe
                
                
                  Fairfax
                  
                  Nonattainment
                  3/25/03
                  Severe
                
                
                  Fairfax County
                  
                  Nonattainment
                  3/25/03
                  Severe
                
                
                  Falls Church
                  
                  Nonattainment
                  3/25/03
                  Severe
                
                
                  Loudoun County
                  
                  Nonattainment
                  3/25/03
                  Severe
                
                
                  Manassas
                  
                  Nonattainment
                  3/25/03
                  Severe
                
                
                  Manassas Park
                  
                  Nonattainment
                  3/25/03
                  Severe
                
                
                  Prince William County
                  
                  Nonattainment
                  3/25/03
                  Severe
                
                
                  Stafford County
                  
                  Nonattainment
                  3/25/03
                  Severe
                
                
                  AQCR 207 Eastern Tennessee—SW Virginia Interstate (Remainder of)
                  
                  Unclassifiable/Attainment
                
                
                  Bland County
                
                
                  Bristol
                
                
                  Buchanan County
                
                
                  Carroll County
                
                
                  Dickenson County
                
                
                  Galax
                
                
                  Grayson County
                
                
                  Lee County
                
                
                  Norton
                
                
                  Russell County
                
                
                  Scott County
                
                
                  Smyth County (part) Remainder of county
                
                
                  Tazewell County
                
                
                  Washington County
                
                
                  Wise County
                
                
                  Wythe County
                
                
                  AQCR 222 Central Virginia Intrastate
                  
                  Unclassifiable/Attainment
                
                
                  Amelia County
                
                
                  Amherst County
                
                
                  Appomattox County
                
                
                  Bedford
                
                
                  Bedford County
                
                
                  Brunswick County
                
                
                  Buckingham County
                
                
                  Campbell County
                
                
                  Charlotte County
                
                
                  Cumberland County
                
                
                  Danville
                
                
                  Franklin County
                
                
                  Halifax County
                
                
                  Henry County
                
                
                  Lunenburg County
                
                
                  Lynchburg
                
                
                  Martinsville
                
                
                  Mecklenburg County
                
                
                  Nottoway County
                
                
                  Patrick County
                
                
                  Pittsylvania County
                
                
                  Prince Edward County
                
                
                  South Boston
                
                
                  AQCR 223 Hampton Roads Intrastate (Remainder of).
                  
                  Unclassifiable/Attainment
                
                
                  Franklin
                
                
                  Isle Of Wight County
                
                
                  Southampton County
                
                
                  
                  AQCR 224 NE Virginia Intrastate (Remainder of).
                  
                  Unclassifiable/Attainment
                
                
                  Accomack County
                
                
                  Albemarle County
                
                
                  Caroline County
                
                
                  Charlottesville
                
                
                  Culpeper County
                
                
                  Essex County
                
                
                  Fauquier County
                
                
                  Fluvanna County
                
                
                  Fredericksburg
                
                
                  Gloucester County
                
                
                  Greene County
                
                
                  King and Queen County
                
                
                  King George County
                
                
                  King William County
                
                
                  Lancaster County
                
                
                  Louisa County
                
                
                  Madison County
                
                
                  Mathews County
                
                
                  Middlesex County
                
                
                  Nelson County
                
                
                  Northampton County
                
                
                  Northumberland County
                
                
                  Orange County
                
                
                  Rappahannock County
                
                
                  Richmond County
                
                
                  Spotsylvania County
                
                
                  Westmoreland County
                
                
                  AQCR 225 State Capital Intrastate (Remainder of)
                
                
                  Charles City County (part)
                  
                  Unclassifiable/Attainment
                
                
                  Remainder of County
                
                
                  Dinwiddie County
                
                
                  Emporia
                
                
                  Goochland County
                
                
                  Greensville County
                
                
                  New Kent County
                
                
                  Petersburg
                
                
                  Powhatan County
                
                
                  Prince George County
                
                
                  Surry County
                
                
                  Sussex County
                
                
                  AQCR 226 Valley of Virginia Intrastate
                  
                  Unclassifiable/Attainment
                
                
                  Alleghany County
                
                
                  Augusta County
                
                
                  Bath County
                
                
                  Botetourt County
                
                
                  Buena Vista
                
                
                  Clarke County
                
                
                  Clifton Forge
                
                
                  Covington County
                
                
                  Craig County
                
                
                  Floyd County
                
                
                  Frederick County
                
                
                  Giles County
                
                
                  Harrisonburg
                
                
                  Highland County
                
                
                  Lexington
                
                
                  Montgomery County
                
                
                  Page County
                
                
                  Pulaski County
                
                
                  Radford
                
                
                  Roanoke
                
                
                  Roanoke County
                
                
                  Rockbridge County
                
                
                  Rockingham County
                
                
                  Salem
                
                
                  Shenandoah County
                
                
                  Staunton
                
                
                  
                  Warren County
                
                
                  Waynesboro
                
                
                  Winchester
                
                
                  1 This date is October 18, 2000, unless otherwise noted.
                
                  2 This date is January 16, 2001.
                
                  3 The 1-hour ozone standard is revoked effective June 15, 2005 for all areas in Virginia except Northern Shenandoah Valley Region (Winchester City and Frederick County) and Roanoke area where it is revoked effective April 15, 2009.
              
              
                Virginia—1997 Annual PM2.5 NAAQS
                [Primary and Secondary]
                
                  Designated area
                  Designation a
                  
                  Date 1
                  
                  Type
                  Classification
                  Date 2
                  
                  Type
                
                
                  Washington, DC-MD-VA:
                
                
                  Arlington County
                  10/6/14
                  Attainment
                
                
                  Fairfax County
                  10/6/14
                  Attainment
                
                
                  Loudoun County
                  10/6/14
                  Attainment
                
                
                  Prince William County
                  10/6/14
                  Attainment
                
                
                  Alexandria City
                  10/6/14
                  Attainment
                
                
                  Fairfax City
                  10/6/14
                  Attainment
                
                
                  Falls Church City
                  10/6/14
                  Attainment
                
                
                  Manassas City
                  10/6/14
                  Attainment
                
                
                  Manassas Park City
                  10/6/14
                  Attainment
                
                
                  AQCR 207 Eastern Tennessee-SW Virginia Interstate (remainder of):
                
                
                  Bland County
                  
                  Unclassifiable/Attainment.
                
                
                  Buchanan County
                  
                  Unclassifiable/Attainment.
                
                
                  Carroll County
                  
                  Unclassifiable/Attainment.
                
                
                  Dickenson County
                  
                  Unclassifiable/Attainment.
                
                
                  Grayson County
                  
                  Unclassifiable/Attainment.
                
                
                  Lee County
                  
                  Unclassifiable/Attainment.
                
                
                  Russell County
                  
                  Unclassifiable/Attainment.
                
                
                  Scott County
                  
                  Unclassifiable/Attainment.
                
                
                  Smyth County
                  
                  Unclassifiable/Attainment.
                
                
                  Tazewell County
                  
                  Unclassifiable/Attainment.
                
                
                  Washington County
                  
                  Unclassifiable/Attainment.
                
                
                  Wise County
                  
                  Unclassifiable/Attainment.
                
                
                  Wythe County
                  
                  Unclassifiable/Attainment.
                
                
                  Bristol City
                  
                  Unclassifiable/Attainment.
                
                
                  Galax City
                  
                  Unclassifiable/Attainment.
                
                
                  Norton City
                  
                  Unclassifiable/Attainment.
                
                
                  AQCR 222 Central Virginia Intrastate:
                
                
                  Amelia County
                  
                  Unclassifiable/Attainment.
                
                
                  Amherst County
                  
                  Unclassifiable/Attainment.
                
                
                  Appomattox County
                  
                  Unclassifiable/Attainment.
                
                
                  Bedford County
                  
                  Unclassifiable/Attainment.
                
                
                  Brunswick County
                  
                  Unclassifiable/Attainment.
                
                
                  Buckingham County
                  
                  Unclassifiable/Attainment.
                
                
                  Campbell County
                  
                  Unclassifiable/Attainment.
                
                
                  Charlotte County
                  
                  Unclassifiable/Attainment.
                
                
                  Cumberland County
                  
                  Unclassifiable/Attainment.
                
                
                  Franklin County
                  
                  Unclassifiable/Attainment.
                
                
                  Halifax County
                  
                  Unclassifiable/Attainment.
                
                
                  Henry County
                  
                  Unclassifiable/Attainment.
                
                
                  Lunenburg County
                  
                  Unclassifiable/Attainment.
                
                
                  Mecklenburg County
                  
                  Unclassifiable/Attainment.
                
                
                  Nottoway County
                  
                  Unclassifiable/Attainment.
                
                
                  Patrick County
                  
                  Unclassifiable/Attainment.
                
                
                  Pittsylvania County
                  
                  Unclassifiable/Attainment.
                
                
                  Prince Edward County
                  
                  Unclassifiable/Attainment.
                
                
                  Bedford City
                  
                  Unclassifiable/Attainment.
                
                
                  Danville City
                  
                  Unclassifiable/Attainment.
                
                
                  Lynchburg City
                  
                  Unclassifiable/Attainment.
                
                
                  Martinsville City
                  
                  Unclassifiable/Attainment.
                
                
                  AQCR 223 Hampton Roads Intrastate (remainder of):
                
                
                  Southampton County
                  
                  Unclassifiable/Attainment.
                
                
                  Franklin City
                  
                  Unclassifiable/Attainment.
                
                
                  
                  AQCR 224 NE Virginia Intrastate (remainder of):
                
                
                  Accomack County
                  
                  Unclassifiable/Attainment.
                
                
                  Albemarle County
                  
                  Unclassifiable/Attainment.
                
                
                  Caroline County
                  
                  Unclassifiable/Attainment.
                
                
                  Culpeper County
                  
                  Unclassifiable/Attainment.
                
                
                  Essex County
                  
                  Unclassifiable/Attainment.
                
                
                  Fauquier County
                  
                  Unclassifiable/Attainment.
                
                
                  Fluvanna County
                  
                  Unclassifiable/Attainment.
                
                
                  Greene County
                  
                  Unclassifiable/Attainment.
                
                
                  King and Queen County
                  
                  Unclassifiable/Attainment.
                
                
                  King George County
                  
                  Unclassifiable/Attainment.
                
                
                  King William County
                  
                  Unclassifiable/Attainment.
                
                
                  Lancaster County
                  
                  Unclassifiable/Attainment.
                
                
                  Louisa County
                  
                  Unclassifiable/Attainment.
                
                
                  Madison County
                  
                  Unclassifiable/Attainment.
                
                
                  Mathews County
                  
                  Unclassifiable/Attainment.
                
                
                  Middlesex County
                  
                  Unclassifiable/Attainment.
                
                
                  Nelson County
                  
                  Unclassifiable/Attainment.
                
                
                  Northampton County
                  
                  Unclassifiable/Attainment.
                
                
                  Northumberland County
                  
                  Unclassifiable/Attainment.
                
                
                  Orange County
                  
                  Unclassifiable/Attainment.
                
                
                  Rappahannock County
                  
                  Unclassifiable/Attainment.
                
                
                  Richmond County
                  
                  Unclassifiable/Attainment.
                
                
                  Westmoreland County
                  
                  Unclassifiable/Attainment.
                
                
                  Charlottesville City
                  
                  Unclassifiable/Attainment.
                
                
                  AQCR 225 State Capital Intrastate (remainder of):
                
                
                  Dinwiddie County
                  
                  Unclassifiable/Attainment.
                
                
                  Goochland County
                  
                  Unclassifiable/Attainment.
                
                
                  Greensville County
                  
                  Unclassifiable/Attainment.
                
                
                  New Kent County
                  
                  Unclassifiable/Attainment.
                
                
                  Powhatan County
                  
                  Unclassifiable/Attainment.
                
                
                  Surry County
                  
                  Unclassifiable/Attainment.
                
                
                  Sussex County
                  
                  Unclassifiable/Attainment.
                
                
                  Emporia City
                  
                  Unclassifiable/Attainment.
                
                
                  Petersburg City
                  
                  Unclassifiable/Attainment.
                
                
                  AQCR 226 Valley of Virginia Intrastate:
                
                
                  Alleghany County
                  
                  Unclassifiable/Attainment.
                
                
                  Augusta County
                  
                  Unclassifiable/Attainment.
                
                
                  Bath County
                  
                  Unclassifiable/Attainment.
                
                
                  Clarke County
                  
                  Unclassifiable/Attainment.
                
                
                  Craig County
                  
                  Unclassifiable/Attainment.
                
                
                  Floyd County
                  
                  Unclassifiable/Attainment.
                
                
                  Giles County
                  
                  Unclassifiable/Attainment.
                
                
                  Highland County
                  
                  Unclassifiable/Attainment.
                
                
                  Montgomery County
                  
                  Unclassifiable/Attainment.
                
                
                  Page County
                  
                  Unclassifiable/Attainment.
                
                
                  Pulaski County
                  
                  Unclassifiable/Attainment.
                
                
                  Rockbridge County
                  
                  Unclassifiable/Attainment.
                
                
                  Rockingham County
                  
                  Unclassifiable/Attainment.
                
                
                  Shenandoah County
                  
                  Unclassifiable/Attainment.
                
                
                  Warren County
                  
                  Unclassifiable/Attainment.
                
                
                  Buena Vista City
                  
                  Unclassifiable/Attainment.
                
                
                  Covington City
                  
                  Unclassifiable/Attainment.
                
                
                  Harrisonburg City
                  
                  Unclassifiable/Attainment.
                
                
                  Lexington City
                  
                  Unclassifiable/Attainment.
                
                
                  Radford City
                  
                  Unclassifiable/Attainment.
                
                
                  Staunton City
                  
                  Unclassifiable/Attainment.
                
                
                  Waynesboro City
                  
                  Unclassifiable/Attainment.
                
                
                  Frederick Co., VA:
                
                
                  Frederick County
                  
                  Unclassifiable/Attainment.
                
                
                  Winchester City
                  
                  Unclassifiable/Attainment.
                
                
                  Fredericksburg, VA:
                
                
                  Spotsylvania County
                  
                  Unclassifiable/Attainment.
                
                
                  Stafford County
                  
                  Unclassifiable/Attainment.
                
                
                  City of Fredericksburg
                  
                  Unclassifiable/Attainment.
                
                
                  Norfolk-Virginia-Beach Newport News (Hampton Roads), VA:
                
                
                  
                  Gloucester County
                  
                  Unclassifiable/Attainment.
                
                
                  Isle of Wight County
                  
                  Unclassifiable/Attainment.
                
                
                  James City County
                  
                  Unclassifiable/Attainment.
                
                
                  York County
                  
                  Unclassifiable/Attainment.
                
                
                  Chesapeake City
                  
                  Unclassifiable/Attainment.
                
                
                  Hampton City
                  
                  Unclassifiable/Attainment.
                
                
                  Newport News City
                  
                  Unclassifiable/Attainment.
                
                
                  Norfolk City
                  
                  Unclassifiable/Attainment.
                
                
                  Poquoson City
                  
                  Unclassifiable/Attainment.
                
                
                  Portsmouth City
                  
                  Unclassifiable/Attainment.
                
                
                  Suffolk City
                  
                  Unclassifiable/Attainment.
                
                
                  Virginia Beach City
                  
                  Unclassifiable/Attainment.
                
                
                  Williamsburg City
                  
                  Unclassifiable/Attainment.
                
                
                  Richmond-Petersburg, VA:
                
                
                  Charles City County
                  
                  Unclassifiable/Attainment.
                
                
                  Chesterfield County
                  
                  Unclassifiable/Attainment.
                
                
                  Hanover County
                  
                  Unclassifiable/Attainment.
                
                
                  Henrico County
                  
                  Unclassifiable/Attainment.
                
                
                  Prince George County
                  
                  Unclassifiable/Attainment.
                
                
                  Colonial Heights City
                  
                  Unclassifiable/Attainment.
                
                
                  Hopewell City
                  
                  Unclassifiable/Attainment.
                
                
                  Richmond City
                  
                  Unclassifiable/Attainment.
                
                
                  Roanoke, VA:
                
                
                  Botetourt County
                  
                  Unclassifiable/Attainment.
                
                
                  Roanoke County
                  
                  Unclassifiable/Attainment.
                
                
                  Roanoke City
                  
                  Unclassifiable/Attainment.
                
                
                  Salem City
                  
                  Unclassifiable/Attainment.
                
                
                  a Includes Indian Country located in each county or area, except as otherwise specified.
                
                  1 This date is 90 days after January 5, 2005, unless otherwise noted.
                
                  2 This date is July 2, 2014, unless otherwise noted.
              
              
                Virginia—2012 Annual PM2.5 NAAQS
                [Primary]
                
                  Designated area 1
                  
                  Designation
                  Date 2
                  
                  Type
                  Classification
                  Date 2
                  
                  Type
                
                
                  AQCR 047 National Capital Interstate (DC-MD-VA):
                
                
                  Arlington County
                  
                  Unclassifiable/Attainment
                
                
                  Fairfax County
                  
                  Unclassifiable/Attainment
                
                
                  Loudoun County
                  
                  Unclassifiable/Attainment
                
                
                  Prince William County
                  
                  Unclassifiable/Attainment
                
                
                  Alexandria City
                  
                  Unclassifiable/Attainment
                
                
                  Fairfax City
                  
                  Unclassifiable/Attainment
                
                
                  Falls Church City
                  
                  Unclassifiable/Attainment
                
                
                  Manassas City
                  
                  Unclassifiable/Attainment
                
                
                  Manassas Park City
                  
                  Unclassifiable/Attainment
                
                
                  AQCR 207 Eastern Tennessee-SW Virginia Interstate:
                
                
                  Bland County
                  
                  Unclassifiable/Attainment
                
                
                  Buchanan County
                  
                  Unclassifiable/Attainment
                
                
                  Carroll County
                  
                  Unclassifiable/Attainment
                
                
                  Dickenson County
                  
                  Unclassifiable/Attainment
                
                
                  Grayson County
                  
                  Unclassifiable/Attainment
                
                
                  Lee County
                  
                  Unclassifiable/Attainment
                
                
                  Russell County
                  
                  Unclassifiable/Attainment
                
                
                  Scott County
                  
                  Unclassifiable/Attainment
                
                
                  Smyth County
                  
                  Unclassifiable/Attainment
                
                
                  Tazewell County
                  
                  Unclassifiable/Attainment
                
                
                  Washington County
                  
                  Unclassifiable/Attainment
                
                
                  Wise County
                  
                  Unclassifiable/Attainment
                
                
                  Wythe County
                  
                  Unclassifiable/Attainment
                
                
                  Bristol City
                  
                  Unclassifiable/Attainment
                
                
                  Galax City
                  
                  Unclassifiable/Attainment
                
                
                  Norton City
                  
                  Unclassifiable/Attainment
                
                
                  AQCR 222 Central Virginia Intrastate:
                
                
                  Amelia County
                  
                  Unclassifiable/Attainment
                
                
                  
                  Amherst County
                  
                  Unclassifiable/Attainment
                
                
                  Appomattox County
                  
                  Unclassifiable/Attainment
                
                
                  Bedford County
                  
                  Unclassifiable/Attainment
                
                
                  Brunswick County
                  
                  Unclassifiable/Attainment
                
                
                  Buckingham County
                  
                  Unclassifiable/Attainment
                
                
                  Campbell County
                  
                  Unclassifiable/Attainment
                
                
                  Charlotte County
                  
                  Unclassifiable/Attainment
                
                
                  Cumberland County
                  
                  Unclassifiable/Attainment
                
                
                  Franklin County
                  
                  Unclassifiable/Attainment
                
                
                  Halifax County
                  
                  Unclassifiable/Attainment
                
                
                  Henry County
                  
                  Unclassifiable/Attainment
                
                
                  Lunenburg County
                  
                  Unclassifiable/Attainment
                
                
                  Mecklenburg County
                  
                  Unclassifiable/Attainment
                
                
                  Nottoway County
                  
                  Unclassifiable/Attainment
                
                
                  Patrick County
                  
                  Unclassifiable/Attainment
                
                
                  Pittsylvania County
                  
                  Unclassifiable/Attainment
                
                
                  Prince Edward County
                  
                  Unclassifiable/Attainment
                
                
                  Bedford City
                  
                  Unclassifiable/Attainment
                
                
                  Danville City
                  
                  Unclassifiable/Attainment
                
                
                  Lynchburg City
                  
                  Unclassifiable/Attainment
                
                
                  Martinsville City
                  
                  Unclassifiable/Attainment
                
                
                  South Boston City
                  
                  Unclassifiable/Attainment
                
                
                  AQCR 223 Hampton Roads Intrastate:
                
                
                  Isle of Wight County
                  
                  Unclassifiable/Attainment
                
                
                  James City County
                  
                  Unclassifiable/Attainment
                
                
                  Nansemond County
                  
                  Unclassifiable/Attainment
                
                
                  Southampton County
                  
                  Unclassifiable/Attainment
                
                
                  York County
                  
                  Unclassifiable/Attainment
                
                
                  Chesapeake City
                  
                  Unclassifiable/Attainment
                
                
                  Franklin City
                  
                  Unclassifiable/Attainment
                
                
                  Hampton City
                  
                  Unclassifiable/Attainment
                
                
                  Newport News City
                  
                  Unclassifiable/Attainment
                
                
                  Norfolk City
                  
                  Unclassifiable/Attainment
                
                
                  Poquoson City
                  
                  Unclassifiable/Attainment
                
                
                  Portsmouth City
                  
                  Unclassifiable/Attainment
                
                
                  Suffolk City
                  
                  Unclassifiable/Attainment
                
                
                  Virginia Beach City
                  
                  Unclassifiable/Attainment
                
                
                  Williamsburg City
                  
                  Unclassifiable/Attainment
                
                
                  AQCR 224 NE Virginia Intrastate:
                
                
                  Accomack County
                  
                  Unclassifiable/Attainment
                
                
                  Albemarle County
                  
                  Unclassifiable/Attainment
                
                
                  Caroline County
                  
                  Unclassifiable/Attainment
                
                
                  Culpeper County
                  
                  Unclassifiable/Attainment
                
                
                  Essex County
                  
                  Unclassifiable/Attainment
                
                
                  Fauquier County
                  
                  Unclassifiable/Attainment
                
                
                  Fluvanna County
                  
                  Unclassifiable/Attainment
                
                
                  Gloucester County
                  
                  Unclassifiable/Attainment
                
                
                  Greene County
                  
                  Unclassifiable/Attainment
                
                
                  King and Queen County
                  
                  Unclassifiable/Attainment
                
                
                  King George County
                  
                  Unclassifiable/Attainment
                
                
                  King William County
                  
                  Unclassifiable/Attainment
                
                
                  Lancaster County
                  
                  Unclassifiable/Attainment
                
                
                  Louisa County
                  
                  Unclassifiable/Attainment
                
                
                  Madison County
                  
                  Unclassifiable/Attainment
                
                
                  Mathews County
                  
                  Unclassifiable/Attainment
                
                
                  Middlesex County
                  
                  Unclassifiable/Attainment
                
                
                  Nelson County
                  
                  Unclassifiable/Attainment
                
                
                  Northampton County
                  
                  Unclassifiable/Attainment
                
                
                  Northumberland County
                  
                  Unclassifiable/Attainment
                
                
                  Orange County
                  
                  Unclassifiable/Attainment
                
                
                  Rappahannock County
                  
                  Unclassifiable/Attainment
                
                
                  Richmond County
                  
                  Unclassifiable/Attainment
                
                
                  Spotsylvania County
                  
                  Unclassifiable/Attainment
                
                
                  Stafford County
                  
                  Unclassifiable/Attainment
                
                
                  Westmoreland County
                  
                  Unclassifiable/Attainment
                
                
                  Charlottesville City
                  
                  Unclassifiable/Attainment
                
                
                  City of Fredericksburg
                  
                  Unclassifiable/Attainment
                
                
                  AQCR 225 State Capital Intrastate:
                
                
                  Charles City County
                  
                  Unclassifiable/Attainment
                
                
                  
                  Chesterfield County
                  
                  Unclassifiable/Attainment
                
                
                  Dinwiddie County
                  
                  Unclassifiable/Attainment
                
                
                  Goochland County
                  
                  Unclassifiable/Attainment
                
                
                  Greensville County
                  
                  Unclassifiable/Attainment
                
                
                  Hanover County
                  
                  Unclassifiable/Attainment
                
                
                  Henrico County
                  
                  Unclassifiable/Attainment
                
                
                  New Kent County
                  
                  Unclassifiable/Attainment
                
                
                  Powhatan County
                  
                  Unclassifiable/Attainment
                
                
                  Prince George County
                  
                  Unclassifiable/Attainment
                
                
                  Surry County
                  
                  Unclassifiable/Attainment
                
                
                  Sussex County
                  
                  Unclassifiable/Attainment
                
                
                  Colonial Heights City
                  
                  Unclassifiable/Attainment
                
                
                  Emporia City
                  
                  Unclassifiable/Attainment
                
                
                  Hopewell City
                  
                  Unclassifiable/Attainment
                
                
                  Petersburg City
                  
                  Unclassifiable/Attainment
                
                
                  Richmond City
                  
                  Unclassifiable/Attainment
                
                
                  AQCR 226 Valley of Virginia Intrastate:
                
                
                  Alleghany County
                  
                  Unclassifiable/Attainment
                
                
                  Augusta County
                  
                  Unclassifiable/Attainment
                
                
                  Bath County
                  
                  Unclassifiable/Attainment
                
                
                  Botetourt County
                  
                  Unclassifiable/Attainment
                
                
                  Clarke County
                  
                  Unclassifiable/Attainment
                
                
                  Craig County
                  
                  Unclassifiable/Attainment
                
                
                  Floyd County
                  
                  Unclassifiable/Attainment
                
                
                  Frederick County
                  
                  Unclassifiable/Attainment
                
                
                  Giles County
                  
                  Unclassifiable/Attainment
                
                
                  Highland County
                  
                  Unclassifiable/Attainment
                
                
                  Montgomery County
                  
                  Unclassifiable/Attainment
                
                
                  Page County
                  
                  Unclassifiable/Attainment
                
                
                  Pulaski County
                  
                  Unclassifiable/Attainment
                
                
                  Roanoke County
                  
                  Unclassifiable/Attainment
                
                
                  Rockbridge County
                  
                  Unclassifiable/Attainment
                
                
                  Rockingham County
                  
                  Unclassifiable/Attainment
                
                
                  Shenandoah County
                  
                  Unclassifiable/Attainment
                
                
                  Warren County
                  
                  Unclassifiable/Attainment
                
                
                  Buena Vista City
                  
                  Unclassifiable/Attainment
                
                
                  Clifton Forge City
                  
                  Unclassifiable/Attainment
                
                
                  Covington City
                  
                  Unclassifiable/Attainment
                
                
                  Harrisonburg City
                  
                  Unclassifiable/Attainment
                
                
                  Lexington City
                  
                  Unclassifiable/Attainment
                
                
                  Radford City
                  
                  Unclassifiable/Attainment
                
                
                  Roanoke City
                  
                  Unclassifiable/Attainment
                
                
                  Salem City
                  
                  Unclassifiable/Attainment
                
                
                  Staunton City
                  
                  Unclassifiable/Attainment
                
                
                  Waynesboro City
                  
                  Unclassifiable/Attainment
                
                
                  Winchester City
                  
                  Unclassifiable/Attainment
                
                
                  1 Includes areas of Indian country located in each county or area, except as otherwise specified.
                
                  2 This date is April 15, 2015, unless otherwise noted.
              
              
                Virginia—1997 24-Hour PM2.5 NAAQS
                [Primary and Secondary]
                
                  Designated area
                  Designation a
                  
                  Date 1
                  
                  Type
                  Classification
                  Date 2
                  
                  Type
                
                
                  AQCR 047 National Capital Interstate (DC-MD-VA) (part):
                
                
                  Arlington County
                  
                  Unclassifiable/Attainment.
                
                
                  Fairfax County
                  
                  Unclassifiable/Attainment.
                
                
                  Loudoun County
                  
                  Unclassifiable/Attainment.
                
                
                  Prince William County
                  
                  Unclassifiable/Attainment.
                
                
                  Alexandria City
                  
                  Unclassifiable/Attainment.
                
                
                  Fairfax City
                  
                  Unclassifiable/Attainment.
                
                
                  Falls Church City
                  
                  Unclassifiable/Attainment.
                
                
                  Manassas City
                  
                  Unclassifiable/Attainment.
                
                
                  Manassas Park City
                  
                  Unclassifiable/Attainment.
                
                
                  AQCR 207 Eastern Tennessee-SW Virginia Interstate (remainder of):
                
                
                  
                  Bland County
                  
                  Unclassifiable/Attainment.
                
                
                  Buchanan County
                  
                  Unclassifiable/Attainment.
                
                
                  Carroll County
                  
                  Unclassifiable/Attainment.
                
                
                  Dickenson County
                  
                  Unclassifiable/Attainment.
                
                
                  Grayson County
                  
                  Unclassifiable/Attainment.
                
                
                  Lee County
                  
                  Unclassifiable/Attainment.
                
                
                  Russell County
                  
                  Unclassifiable/Attainment.
                
                
                  Scott County
                  
                  Unclassifiable/Attainment.
                
                
                  Smyth County
                  
                  Unclassifiable/Attainment.
                
                
                  Tazewell County
                  
                  Unclassifiable/Attainment.
                
                
                  Washington County
                  
                  Unclassifiable/Attainment.
                
                
                  Wise County
                  
                  Unclassifiable/Attainment.
                
                
                  Wythe County
                  
                  Unclassifiable/Attainment.
                
                
                  Bristol City
                  
                  Unclassifiable/Attainment.
                
                
                  Galax City
                  
                  Unclassifiable/Attainment.
                
                
                  Norton City
                  
                  Unclassifiable/Attainment.
                
                
                  AQCR 222 Central Virginia Intrastate:
                
                
                  Amelia County
                  
                  Unclassifiable/Attainment.
                
                
                  Amherst County
                  
                  Unclassifiable/Attainment.
                
                
                  Appomattox County
                  
                  Unclassifiable/Attainment.
                
                
                  Bedford County
                  
                  Unclassifiable/Attainment.
                
                
                  Brunswick County
                  
                  Unclassifiable/Attainment.
                
                
                  Buckingham County
                  
                  Unclassifiable/Attainment.
                
                
                  Campbell County
                  
                  Unclassifiable/Attainment.
                
                
                  Charlotte County
                  
                  Unclassifiable/Attainment.
                
                
                  Cumberland County
                  
                  Unclassifiable/Attainment.
                
                
                  Franklin County
                  
                  Unclassifiable/Attainment.
                
                
                  Halifax County
                  
                  Unclassifiable/Attainment.
                
                
                  Henry County
                  
                  Unclassifiable/Attainment.
                
                
                  Lunenburg County
                  
                  Unclassifiable/Attainment.
                
                
                  Mecklenburg County
                  
                  Unclassifiable/Attainment.
                
                
                  Nottoway County
                  
                  Unclassifiable/Attainment.
                
                
                  Patrick County
                  
                  Unclassifiable/Attainment.
                
                
                  Pittsylvania County
                  
                  Unclassifiable/Attainment.
                
                
                  Prince Edward County
                  
                  Unclassifiable/Attainment.
                
                
                  Bedford City
                  
                  Unclassifiable/Attainment.
                
                
                  Danville City
                  
                  Unclassifiable/Attainment.
                
                
                  Lynchburg City
                  
                  Unclassifiable/Attainment.
                
                
                  Martinsville City
                  
                  Unclassifiable/Attainment.
                
                
                  AQCR 223 Hampton Roads Intrastate (remainder of):
                
                
                  Southampton County
                  
                  Unclassifiable/Attainment.
                
                
                  Franklin City
                  
                  Unclassifiable/Attainment.
                
                
                  AQCR 224 NE Virginia Intrastate (remainder of):
                
                
                  Accomack County
                  
                  Unclassifiable/Attainment.
                
                
                  Albemarle County
                  
                  Unclassifiable/Attainment.
                
                
                  Caroline County
                  
                  Unclassifiable/Attainment.
                
                
                  Culpeper County
                  
                  Unclassifiable/Attainment.
                
                
                  Essex County
                  
                  Unclassifiable/Attainment.
                
                
                  Fauquier County
                  
                  Unclassifiable/Attainment.
                
                
                  Fluvanna County
                  
                  Unclassifiable/Attainment.
                
                
                  Greene County
                  
                  Unclassifiable/Attainment.
                
                
                  King and Queen County
                  
                  Unclassifiable/Attainment.
                
                
                  King George County
                  
                  Unclassifiable/Attainment.
                
                
                  King William County
                  
                  Unclassifiable/Attainment.
                
                
                  Lancaster County
                  
                  Unclassifiable/Attainment.
                
                
                  Louisa County
                  
                  Unclassifiable/Attainment.
                
                
                  Madison County
                  
                  Unclassifiable/Attainment.
                
                
                  Mathews County
                  
                  Unclassifiable/Attainment.
                
                
                  Middlesex County
                  
                  Unclassifiable/Attainment.
                
                
                  Nelson County
                  
                  Unclassifiable/Attainment.
                
                
                  Northampton County
                  
                  Unclassifiable/Attainment.
                
                
                  Northumberland County
                  
                  Unclassifiable/Attainment.
                
                
                  Orange County
                  
                  Unclassifiable/Attainment.
                
                
                  Rappahannock County
                  
                  Unclassifiable/Attainment.
                
                
                  Richmond County
                  
                  Unclassifiable/Attainment.
                
                
                  Westmoreland County
                  
                  Unclassifiable/Attainment.
                
                
                  Charlottesville City
                  
                  Unclassifiable/Attainment.
                
                
                  
                  AQCR 225 State Capital Intrastate (remainder of):
                
                
                  Dinwiddie County
                  
                  Unclassifiable/Attainment.
                
                
                  Goochland County
                  
                  Unclassifiable/Attainment.
                
                
                  Greensville County
                  
                  Unclassifiable/Attainment.
                  New Kent County
                  
                  Unclassifiable/Attainment.
                
                
                  Powhatan County
                  
                  Unclassifiable/Attainment.
                
                
                  Surry County
                  
                  Unclassifiable/Attainment.
                
                
                  Sussex County
                  
                  Unclassifiable/Attainment.
                
                
                  Emporia City
                  
                  Unclassifiable/Attainment.
                
                
                  Petersburg City
                  
                  Unclassifiable/Attainment.
                
                
                  AQCR 226 Valley of Virginia Intrastate:
                
                
                  Alleghany County
                  
                  Unclassifiable/Attainment.
                
                
                  Augusta County
                  
                  Unclassifiable/Attainment.
                
                
                  Bath County
                  
                  Unclassifiable/Attainment.
                
                
                  Clarke County
                  
                  Unclassifiable/Attainment.
                
                
                  Craig County
                  
                  Unclassifiable/Attainment.
                
                
                  Floyd County
                  
                  Unclassifiable/Attainment.
                
                
                  Giles County
                  
                  Unclassifiable/Attainment.
                
                
                  Highland County
                  
                  Unclassifiable/Attainment.
                
                
                  Montgomery County
                  
                  Unclassifiable/Attainment.
                
                
                  Page County
                  
                  Unclassifiable/Attainment.
                
                
                  Pulaski County
                  
                  Unclassifiable/Attainment.
                
                
                  Rockbridge County
                  
                  Unclassifiable/Attainment.
                
                
                  Rockingham County
                  
                  Unclassifiable/Attainment.
                
                
                  Shenandoah County
                  
                  Unclassifiable/Attainment.
                
                
                  Warren County
                  
                  Unclassifiable/Attainment.
                
                
                  Buena Vista City
                  
                  Unclassifiable/Attainment.
                
                
                  Covington City
                  
                  Unclassifiable/Attainment.
                
                
                  Harrisonburg City
                  
                  Unclassifiable/Attainment.
                
                
                  Lexington City
                  
                  Unclassifiable/Attainment.
                
                
                  Radford City
                  
                  Unclassifiable/Attainment.
                
                
                  Staunton City
                  
                  Unclassifiable/Attainment.
                
                
                  Waynesboro City
                  
                  Unclassifiable/Attainment.
                
                
                  Frederick Co., VA:
                
                
                  Frederick County
                  
                  Unclassifiable/Attainment.
                
                
                  Winchester City
                  
                  Unclassifiable/Attainment.
                
                
                  Fredericksburg, VA:
                
                
                  Spotsylvania County
                  
                  Unclassifiable/Attainment.
                
                
                  Stafford County
                  
                  Unclassifiable/Attainment.
                
                
                  City of Fredericksburg
                  
                  Unclassifiable/Attainment.
                
                
                  Norfolk-Virginia Beach-Newport News (Hampton Roads), VA:
                
                
                  Gloucester County
                  
                  Unclassifiable/Attainment.
                
                
                  Isle of Wight County
                  
                  Unclassifiable/Attainment.
                
                
                  James City County
                  
                  Unclassifiable/Attainment.
                
                
                  York County
                  
                  Unclassifiable/Attainment.
                
                
                  Chesapeake City
                  
                  Unclassifiable/Attainment.
                
                
                  Hampton City
                  
                  Unclassifiable/Attainment.
                
                
                  Newport News City
                  
                  Unclassifiable/Attainment.
                
                
                  Norfolk City
                  
                  Unclassifiable/Attainment.
                
                
                  Poquoson City
                  
                  Unclassifiable/Attainment.
                
                
                  Portsmouth City
                  
                  Unclassifiable/Attainment.
                
                
                  Suffolk City
                  
                  Unclassifiable/Attainment.
                
                
                  Virginia Beach City
                  
                  Unclassifiable/Attainment.
                
                
                  Williamsburg City
                  
                  Unclassifiable/Attainment.
                
                
                  Richmond-Petersburg, VA:
                
                
                  Charles City County
                  
                  Unclassifiable/Attainment.
                
                
                  Chesterfield County
                  
                  Unclassifiable/Attainment.
                
                
                  Hanover County
                  
                  Unclassifiable/Attainment.
                
                
                  Henrico County
                  
                  Unclassifiable/Attainment.
                
                
                  Prince George County
                  
                  Unclassifiable/Attainment.
                
                
                  Colonial Heights City
                  
                  Unclassifiable/Attainment.
                
                
                  Hopewell City
                  
                  Unclassifiable/Attainment.
                
                
                  Richmond City
                  
                  Unclassifiable/Attainment.
                
                
                  Roanoke, VA:
                
                
                  Botetourt County
                  
                  Unclassifiable/Attainment.
                
                
                  Roanoke County
                  
                  Unclassifiable/Attainment.
                
                
                  Roanoke City
                  
                  Unclassifiable/Attainment.
                
                
                  
                  Salem City
                  
                  Unclassifiable/Attainment.
                
                
                  a Includes Indian Country located in each county or area, except as otherwise specified.
                
                  1 This date is 90 days after January 5, 2005, unless otherwise noted.
              
              
                Virginia—2006 24-Hour PM2.5 NAAQS
                [Primary and Secondary]
                
                  Designated area
                  Designationa
                  
                  Date1
                  
                  Type
                  Classification
                  Date
                  Type
                
                
                  AQCR 047 National Capital Interstate (DC-MD-VA) (part):
                
                
                  Arlington County
                  
                  Unclassifiable/Attainment.
                
                
                  Fairfax County
                  
                  Unclassifiable/Attainment.
                
                
                  Loudoun County
                  
                  Unclassifiable/Attainment.
                
                
                  Prince William County
                  
                  Unclassifiable/Attainment.
                
                
                  Alexandria City
                  
                  Unclassifiable/Attainment.
                
                
                  Fairfax City
                  
                  Unclassifiable/Attainment.
                
                
                  Falls Church City
                  
                  Unclassifiable/Attainment.
                
                
                  Manassas City
                  
                  Unclassifiable/Attainment.
                
                
                  Manassas Park City
                  
                  Unclassifiable/Attainment.
                
                
                  AQCR 207 Eastern Tennessee-SW Virginia Interstate (remainder of):
                
                
                  Bland County
                  
                  Unclassifiable/Attainment.
                
                
                  Buchanan County
                  
                  Unclassifiable/Attainment.
                
                
                  Carroll County
                  
                  Unclassifiable/Attainment.
                
                
                  Dickenson County
                  
                  Unclassifiable/Attainment.
                
                
                  Grayson County
                  
                  Unclassifiable/Attainment.
                
                
                  Lee County
                  
                  Unclassifiable/Attainment.
                
                
                  Russell County
                  
                  Unclassifiable/Attainment.
                
                
                  Scott County
                  
                  Unclassifiable/Attainment.
                
                
                  Smyth County
                  
                  Unclassifiable/Attainment.
                
                
                  Tazewell County
                  
                  Unclassifiable/Attainment.
                
                
                  Washington County
                  
                  Unclassifiable/Attainment.
                
                
                  Wise County
                  
                  Unclassifiable/Attainment.
                
                
                  Wythe County
                  
                  Unclassifiable/Attainment.
                
                
                  Bristol City
                  
                  Unclassifiable/Attainment.
                
                
                  Galax City
                  
                  Unclassifiable/Attainment.
                
                
                  Norton City
                  
                  Unclassifiable/Attainment.
                
                
                  AQCR 222 Central Virginia Intrastate:
                
                
                  Amelia County
                  
                  Unclassifiable/Attainment.
                
                
                  Amherst County
                  
                  Unclassifiable/Attainment.
                
                
                  Appomattox County
                  
                  Unclassifiable/Attainment.
                
                
                  Bedford County
                  
                  Unclassifiable/Attainment.
                
                
                  Brunswick County
                  
                  Unclassifiable/Attainment.
                
                
                  Buckingham County
                  
                  Unclassifiable/Attainment.
                
                
                  Campbell County
                  
                  Unclassifiable/Attainment.
                
                
                  Charlotte County
                  
                  Unclassifiable/Attainment.
                
                
                  Cumberland County
                  
                  Unclassifiable/Attainment.
                
                
                  Franklin County
                  
                  Unclassifiable/Attainment.
                
                
                  Halifax County
                  
                  Unclassifiable/Attainment.
                
                
                  Henry County
                  
                  Unclassifiable/Attainment.
                
                
                  Lunenburg County
                  
                  Unclassifiable/Attainment.
                
                
                  Mecklenburg County
                  
                  Unclassifiable/Attainment.
                
                
                  Nottoway County
                  
                  Unclassifiable/Attainment.
                
                
                  Patrick County
                  
                  Unclassifiable/Attainment.
                
                
                  Pittsylvania County
                  
                  Unclassifiable/Attainment.
                
                
                  Prince Edward County
                  
                  Unclassifiable/Attainment.
                
                
                  Bedford City
                  
                  Unclassifiable/Attainment.
                
                
                  Danville City
                  
                  Unclassifiable/Attainment.
                
                
                  Lynchburg City
                  
                  Unclassifiable/Attainment.
                
                
                  Martinsville City
                  
                  Unclassifiable/Attainment.
                
                
                  AQCR 223 Hampton Roads Intrastate (remainder of):
                
                
                  Southampton County
                  
                  Unclassifiable/Attainment.
                
                
                  Franklin City
                  
                  Unclassifiable/Attainment.
                
                
                  AQCR 224 NE Virginia Intrastate (remainder of):
                
                
                  
                  Accomack County
                  
                  Unclassifiable/Attainment.
                
                
                  Albemarle County
                  
                  Unclassifiable/Attainment.
                
                
                  Caroline County
                  
                  Unclassifiable/Attainment.
                
                
                  Culpeper County
                  
                  Unclassifiable/Attainment.
                
                
                  Essex County
                  
                  Unclassifiable/Attainment.
                
                
                  Fauquier County
                  
                  Unclassifiable/Attainment.
                
                
                  Fluvanna County
                  
                  Unclassifiable/Attainment.
                
                
                  Greene County
                  
                  Unclassifiable/Attainment.
                
                
                  King and Queen County
                  
                  Unclassifiable/Attainment.
                
                
                  King George County
                  
                  Unclassifiable/Attainment.
                
                
                  King William County
                  
                  Unclassifiable/Attainment.
                
                
                  Lancaster County
                  
                  Unclassifiable/Attainment.
                
                
                  Louisa County
                  
                  Unclassifiable/Attainment.
                
                
                  Madison County
                  
                  Unclassifiable/Attainment.
                
                
                  Mathews County
                  
                  Unclassifiable/Attainment.
                
                
                  Middlesex County
                  
                  Unclassifiable/Attainment.
                
                
                  Nelson County
                  
                  Unclassifiable/Attainment.
                
                
                  Northampton County
                  
                  Unclassifiable/Attainment.
                
                
                  Northumberland County
                  
                  Unclassifiable/Attainment.
                
                
                  Orange County
                  
                  Unclassifiable/Attainment.
                
                
                  Rappahannock County
                  
                  Unclassifiable/Attainment.
                
                
                  Richmond County
                  
                  Unclassifiable/Attainment.
                
                
                  Westmoreland County
                  
                  Unclassifiable/Attainment.
                
                
                  Charlottesville City
                  
                  Unclassifiable/Attainment.
                
                
                  AQCR 225 State Capital Intrastate (remainder of):
                
                
                  Dinwiddie County
                  
                  Unclassifiable/Attainment.
                
                
                  Goochland County
                  
                  Unclassifiable/Attainment.
                
                
                  Greensville County
                  
                  Unclassifiable/Attainment.
                
                
                  New Kent County
                  
                  Unclassifiable/Attainment.
                
                
                  Powhatan County
                  
                  Unclassifiable/Attainment.
                
                
                  Surry County
                  
                  Unclassifiable/Attainment.
                
                
                  Sussex County
                  
                  Unclassifiable/Attainment.
                
                
                  Emporia City
                  
                  Unclassifiable/Attainment.
                
                
                  Petersburg City
                  
                  Unclassifiable/Attainment.
                
                
                  AQCR 226 Valley of Virginia Intrastate:
                
                
                  Alleghany County
                  
                  Unclassifiable/Attainment.
                
                
                  Augusta County
                  
                  Unclassifiable/Attainment.
                
                
                  Bath County
                  
                  Unclassifiable/Attainment.
                
                
                  Clarke County
                  
                  Unclassifiable/Attainment.
                
                
                  Craig County
                  
                  Unclassifiable/Attainment.
                
                
                  Floyd County
                  
                  Unclassifiable/Attainment.
                
                
                  Giles County
                  
                  Unclassifiable/Attainment.
                
                
                  Highland County
                  
                  Unclassifiable/Attainment.
                
                
                  Montgomery County
                  
                  Unclassifiable/Attainment.
                
                
                  Page County
                  
                  Unclassifiable/Attainment.
                
                
                  Pulaski County
                  
                  Unclassifiable/Attainment.
                
                
                  Rockbridge County
                  
                  Unclassifiable/Attainment.
                
                
                  Rockingham County
                  
                  Unclassifiable/Attainment.
                
                
                  Shenandoah County
                  
                  Unclassifiable/Attainment.
                
                
                  Warren County
                  
                  Unclassifiable/Attainment.
                
                
                  Buena Vista City
                  
                  Unclassifiable/Attainment.
                
                
                  Covington City
                  
                  Unclassifiable/Attainment.
                
                
                  Harrisonburg City
                  
                  Unclassifiable/Attainment.
                
                
                  Lexington City
                  
                  Unclassifiable/Attainment.
                
                
                  Radford City
                  
                  Unclassifiable/Attainment.
                
                
                  Staunton City
                  
                  Unclassifiable/Attainment.
                
                
                  Waynesboro City
                  
                  Unclassifiable/Attainment.
                
                
                  Frederick Co., VA:
                
                
                  Frederick County
                  
                  Unclassifiable/Attainment.
                
                
                  Winchester City
                  
                  Unclassifiable/Attainment.
                
                
                  Fredericksburg, VA:
                
                
                  Spotsylvania County
                  
                  Unclassifiable/Attainment.
                
                
                  Stafford County
                  
                  Unclassifiable/Attainment.
                
                
                  City of Fredericksburg
                  
                  Unclassifiable/Attainment.
                
                
                  Norfolk-Virginia-Beach Newport News (Hampton Roads), VA:
                
                
                  Gloucester County
                  
                  Unclassifiable/Attainment.
                
                
                  Isle of Wight County
                  
                  Unclassifiable/Attainment.
                
                
                  
                  James City County
                  
                  Unclassifiable/Attainment.
                
                
                  York County
                  
                  Unclassifiable/Attainment.
                
                
                  Chesapeake City
                  
                  Unclassifiable/Attainment.
                
                
                  Hampton City
                  
                  Unclassifiable/Attainment.
                
                
                  Newport News City
                  
                  Unclassifiable/Attainment.
                
                
                  Norfolk City
                  
                  Unclassifiable/Attainment.
                
                
                  Poquoson City
                  
                  Unclassifiable/Attainment.
                
                
                  Portsmouth City
                  
                  Unclassifiable/Attainment.
                
                
                  Suffolk City
                  
                  Unclassifiable/Attainment.
                
                
                  Virginia Beach City
                  
                  Unclassifiable/Attainment.
                
                
                  Williamsburg City
                  
                  Unclassifiable/Attainment.
                
                
                  Richmond-Petersburg, VA:
                
                
                  Charles City County
                  
                  Unclassifiable/Attainment.
                
                
                  Chesterfield County
                  
                  Unclassifiable/Attainment.
                
                
                  Hanover County
                  
                  Unclassifiable/Attainment.
                
                
                  Henrico County
                  
                  Unclassifiable/Attainment.
                
                
                  Prince George County
                  
                  Unclassifiable/Attainment.
                
                
                  Colonial Heights City
                  
                  Unclassifiable/Attainment.
                
                
                  Hopewell City
                  
                  Unclassifiable/Attainment.
                
                
                  Richmond City
                  
                  Unclassifiable/Attainment.
                
                
                  Roanoke, VA:
                
                
                  Botetourt County
                  
                  Unclassifiable/Attainment.
                
                
                  Roanoke County
                  
                  Unclassifiable/Attainment.
                
                
                  Roanoke City
                  
                  Unclassifiable/Attainment.
                
                
                  Salem City
                  
                  Unclassifiable/Attainment.
                
                
                  a Includes Indian Country located in each county or area, except as otherwise specified.
                
                  1 This date is 30 days after November 13, 2009, unless otherwise noted.
              
              
                Virginia—NO2 (1971 Annual Standard)
                
                  Designated area
                  Does not meet primary standards
                  Cannot be classified or better than national standards
                
                
                  Virginia portion of Southwest Virginia—Eastern Tennessee Interstate AQCR
                  
                  X
                
                
                  Valley of Virginia AQCR
                  
                  X
                
                
                  Central Virginia AQCR
                  
                  X
                
                
                  Northeastern Virginia AQCR
                  
                  X
                
                
                  State Capital AQCR
                  
                  X
                
                
                  Hampton Roads AQCR
                  
                  X
                
                
                  Virginia portion of National Capital Interstate AQCR
                  
                  X
                
              
              
                Virginia—NO2 (2010 1-Hour Standard)
                
                  Designated area
                  Designation a
                  
                  Date 1
                  
                  Type
                
                
                  State of Virginia
                  
                  Unclassifiable/Attainment.
                
                
                  a Includes Indian Country located in each county or area, except as otherwise specified.
                
                  1 This date is 90 days after October 31, 2011, unless otherwise noted.
              
              
                Virginia—1997 8-Hour Ozone NAAQS
                [Primary and Secondary]
                
                  Designated area
                  Designation a
                  
                  Date 1
                  
                  Type
                  Category/classification
                  Date 1
                  
                  Type
                
                
                  Frederick Co., VA:
                
                
                  Frederick County
                  (2)
                  Attainment
                
                
                  Winchester City
                  (2)
                  Attainment
                
                
                  Fredericksburg, VA:
                
                
                  City of Fredericksburg
                  1/23/06
                  Attainment
                
                
                  Spotsylvania County
                  1/23/06
                  Attainment
                
                
                  Stafford County
                  1/23/06
                  Attainment
                
                
                  
                  Madison and Page Cos. (Shenandoah NP), VA area:
                
                
                  Madison County (part)
                  2/2/06
                  Attainment
                
                
                  Page County (part)
                  2/2/06
                  Attainment
                
                
                  Norfolk-Virginia Beach-Newport News (Hampton Roads), VA Area:
                
                
                  Chesapeake City
                  6/1/07
                  Attainment
                
                
                  Gloucester County
                  6/1/07
                  Attainment
                
                
                  Hampton City
                  6/1/07
                  Attainment
                
                
                  Isle of Wight County
                  6/1/07
                  Attainment
                
                
                  James City County
                  6/1/07
                  Attainment
                
                
                  Newport News City
                  6/1/07
                  Attainment
                
                
                  Norfolk City
                  6/1/07
                  Attainment
                
                
                  Poquoson City
                  6/1/07
                  Attainment
                
                
                  Portsmouth City
                  6/1/07
                  Attainment
                
                
                  Suffolk City
                  6/1/07
                  Attainment
                
                
                  Virginia Beach City
                  6/1/07
                  Attainment
                
                
                  Williamsburg City
                  6/1/07
                  Attainment
                
                
                  York County
                  6/1/07
                  Attainment
                
                
                  Richmond-Petersburg, VA Area:
                
                
                  Charles City County
                  6/18/07
                  Attainment
                
                
                  Chesterfield County
                  6/18/07
                  Attainment
                
                
                  Colonial Heights City
                  6/18/07
                  Attainment
                
                
                  Hanover County
                  6/18/07
                  Attainment
                
                
                  Henrico County
                  6/18/07
                  Attainment
                
                
                  Hopewell City
                  6/18/07
                  Attainment
                
                
                  Petersburg City
                  6/18/07
                  Attainment
                
                
                  Prince George County
                  6/18/07
                  Attainment
                
                
                  Richmond City
                  6/18/07
                  Attainment
                
                
                  Roanoke, VA:
                
                
                  Botetourt County
                  (2)
                  Attainment
                
                
                  Roanoke City
                  (2)
                  Attainment
                
                
                  Roanoke County
                  (2)
                  Attainment
                
                
                  Salem City
                  (2)
                  Attainment
                
                
                  Washington, DC-MD-VA:
                
                
                  Alexandria City
                  
                  Nonattainment
                  
                  Subpart 2/Moderate.
                
                
                  Arlington County
                  
                  Nonattainment
                  
                  Subpart 2/Moderate.
                
                
                  Fairfax City
                  
                  Nonattainment
                  
                  Subpart 2/Moderate.
                
                
                  Fairfax County
                  
                  Nonattainment
                  
                  Subpart 2/Moderate.
                
                
                  Falls Church City
                  
                  Nonattainment
                  
                  Subpart 2/Moderate.
                
                
                  Loudoun County
                  
                  Nonattainment
                  
                  Subpart 2/Moderate.
                
                
                  Manassas City
                  
                  Nonattainment
                  
                  Subpart 2/Moderate.
                
                
                  Manassas Park City
                  
                  Nonattainment
                  
                  Subpart 2/Moderate.
                
                
                  Prince William County
                  
                  Unattainment
                  
                  Subpart 2/Moderate.
                
                
                  AQCR 207 Eastern Tennessee-SW Virginia Interstate (remainder of)
                  
                  Unclassifiable/Attainment
                
                
                  Bland County
                
                
                  Bristol City
                
                
                  Buchanan County
                
                
                  Carroll County
                
                
                  Dickenson County
                
                
                  Galax City
                
                
                  Grayson County
                
                
                  Lee County
                
                
                  Norton City
                
                
                  Russell County
                
                
                  Scott County
                
                
                  Smyth County
                
                
                  Tazewell County
                
                
                  Washington County
                
                
                  Wise County
                
                
                  Wythe County
                
                
                  AQCR 222 Central Virginia Intrastate
                  
                  Unclassifiable/Attainment
                
                
                  Amelia County
                
                
                  Amherst County
                
                
                  Appomattox County
                
                
                  Bedford City
                
                
                  Bedford County
                
                
                  Brunswick County
                
                
                  
                  Buckingham County
                
                
                  Campbell County
                
                
                  Charlotte County
                
                
                  Cumberland County
                
                
                  Danville City
                
                
                  Franklin County
                
                
                  Halifax County
                
                
                  Henry County
                
                
                  Lunenburg County
                
                
                  Lynchburg City
                
                
                  Martinsville City
                
                
                  Mecklenburg County
                
                
                  Nottoway County
                
                
                  Patrick County
                
                
                  Pittsylvania County
                
                
                  Prince Edward County
                
                
                  AQCR 223 Hampton Roads Intrastate (remainder of)
                  
                  Unclassifiable/Attainment
                
                
                  Franklin City
                
                
                  Southampton County
                
                
                  AQCR 224 NE Virginia Intrastate (remainder of)
                  
                  Unclassifiable/Attainment
                
                
                  Accomack County
                
                
                  Albemarle County
                
                
                  Caroline County
                
                
                  Charlottesville City
                
                
                  Culpeper County
                
                
                  Essex County
                
                
                  Fauquier County
                
                
                  Fluvanna County
                
                
                  Greene County
                
                
                  King and Queen County
                
                
                  King George County
                
                
                  King William County
                
                
                  Lancaster County
                
                
                  Louisa County
                
                
                  Madison County (part) remainder
                
                
                  Mathews County
                
                
                  Middlesex County
                
                
                  Nelson County
                
                
                  Northampton County
                
                
                  Northumberland County
                
                
                  Orange County
                
                
                  Rappahannock County
                
                
                  Richmond County
                
                
                  Westmoreland County
                
                
                  AQCR 225 State Capital Intrastate (remainder of)
                  
                  Unclassifiable/Attainment
                
                
                  Dinwiddie County
                
                
                  Emporia City
                
                
                  Goochland County
                
                
                  Greensville County
                
                
                  New Kent County
                
                
                  Petersburg City
                
                
                  Powhatan County
                
                
                  Surry County
                
                
                  Sussex County
                
                
                  AQCR 226 Valley of Virginia Intrastate
                  
                  Unclassifiable/Attainment
                
                
                  Alleghany County
                
                
                  Augusta County
                
                
                  Bath County
                
                
                  Buena Vista City
                
                
                  Clarke County
                
                
                  Covington City
                
                
                  Craig County
                
                
                  Floyd County
                
                
                  Giles County
                
                
                  Harrisonburg City
                
                
                  Highland County
                
                
                  
                  Lexington City
                
                
                  Montgomery County
                
                
                  Page County (part) remainder
                
                
                  Pulaski County
                
                
                  Radford City
                
                
                  Rockbridge County
                
                
                  Rockingham County
                
                
                  Shenandoah County
                
                
                  Staunton City
                
                
                  Warren County
                
                
                  Waynesboro City
                
                
                  a Includes Indian Country located in each county or area, except as otherwise specified.
                
                  1 This date is June 15, 2004, unless otherwise noted.
                
                  2 Effective April 15, 2008.
                
                  3 November 22, 2004.
              
              
                Virginia—2008 8-Hour Ozone NAAQS
                [Primary and Secondary]
                
                  Designated area
                  Designation
                  Date 1
                  
                  Type
                  Classification
                  Date 1
                  
                  Type
                
                
                  Washington, DC-MD-VA: 2
                  
                  April 15, 2019
                  Attainment
                
                
                  Arlington County
                  4/15/19
                  Attainment
                
                
                  Fairfax County
                  4/15/19
                  Attainment
                
                
                  Loudoun County
                  4/15/19
                  Attainment
                
                
                  Prince William County
                  4/15/19
                  Attainment
                
                
                  Alexandria City
                  4/15/19
                  Attainment
                
                
                  Fairfax City
                  4/15/19
                  Attainment
                
                
                  Falls Church City
                  4/15/19
                  Attainment
                
                
                  Manassas City
                  4/15/19
                  Attainment
                
                
                  Manassas Park City
                  4/15/19
                  Attainment
                
                
                  AQCR 207 Eastern Tennessee—SW Virginia Interstate: 3
                  
                  
                  Unclassifiable/Attainment
                
                
                  Bland County
                
                
                  Buchanan County
                
                
                  Carroll County
                
                
                  Dickenson County
                
                
                  Grayson County
                
                
                  Lee County
                
                
                  Russell County
                
                
                  Scott County
                
                
                  Smyth County
                
                
                  Tazewell County
                
                
                  Washington County
                
                
                  Wise County
                
                
                  Wythe County
                
                
                  Bristol City
                
                
                  Galax City
                
                
                  Norton City
                
                
                  AQCR 222 Central Virginia Intrastate: 3
                  
                  
                  Unclassifiable/Attainment
                
                
                  Amelia County
                
                
                  Amherst County
                
                
                  Appomattox County
                
                
                  Bedford County
                
                
                  Brunswick County
                
                
                  Buckingham County
                
                
                  Campbell County
                
                
                  Charlotte County
                
                
                  Cumberland County
                
                
                  Franklin County
                
                
                  Halifax County
                
                
                  Henry County
                
                
                  Lunenburg County
                
                
                  Mecklenburg County
                
                
                  Nottoway County
                
                
                  Patrick County
                
                
                  
                  Pittsylvania County
                
                
                  Prince Edward County
                
                
                  Bedford City
                
                
                  Danville City
                
                
                  Lynchburg City
                
                
                  Martinsville City
                
                
                  South Boston City
                
                
                  AQCR 223 Hampton Roads Intrastate: 3
                  
                  
                  Unclassifiable/Attainment
                
                
                  Isle of Wight County
                
                
                  James City County
                
                
                  Southampton County
                
                
                  York County
                
                
                  Chesapeake City
                
                
                  Franklin City
                
                
                  Hampton City
                
                
                  Newport News City
                
                
                  Norfolk City
                
                
                  Poquoson City
                
                
                  Portsmouth City
                
                
                  Suffolk City
                
                
                  Virginia Beach City
                
                
                  Williamsburg City
                
                
                  AQCR 224 NE Virginia Intrastate: 3
                  
                  
                  Unclassifiable/Attainment
                
                
                  Accomack County
                
                
                  Albemarle County
                
                
                  Caroline County
                
                
                  Culpeper County
                
                
                  Essex County
                
                
                  Fauquier County
                
                
                  Fluvanna County
                
                
                  Gloucester County
                
                
                  Greene County
                
                
                  King and Queen County
                
                
                  King George County
                
                
                  King William County
                
                
                  Lancaster County
                
                
                  Louisa County
                
                
                  Madison County
                
                
                  Mathews County
                
                
                  Middlesex County
                
                
                  Nelson County
                
                
                  Northampton County
                
                
                  Northumberland County
                
                
                  Orange County
                
                
                  Rappahannock County
                
                
                  Richmond County
                
                
                  Spotsylvania County
                
                
                  Stafford County
                
                
                  Westmoreland County
                
                
                  Charlottesville City
                
                
                  City of Fredericksburg
                
                
                  AQCR 225 State Capital Intrastate: 3
                  
                  
                  Unclassifiable/Attainment
                
                
                  Charles City County
                
                
                  Chesterfield County
                
                
                  Dinwiddie County
                
                
                  Goochland County
                
                
                  Greensville County
                
                
                  Hanover County
                
                
                  Henrico County
                
                
                  New Kent County
                
                
                  Powhatan County
                
                
                  Prince George County
                
                
                  Surry County
                
                
                  Sussex County
                
                
                  Colonial Heights City
                
                
                  Emporia City
                
                
                  Hopewell City
                
                
                  Petersburg City
                
                
                  Richmond City
                
                
                  
                  AQCR 226 Valley of Virginia Intrastate: 3
                  
                  
                  Unclassifiable/Attainment
                
                
                  Alleghany County
                
                
                  Augusta County
                
                
                  Bath County
                
                
                  Botetourt County
                
                
                  Clarke County
                
                
                  Craig County
                
                
                  Floyd County
                
                
                  Frederick County
                
                
                  Giles County
                
                
                  Highland County
                
                
                  Montgomery County
                
                
                  Page County
                
                
                  Pulaski County
                
                
                  Roanoke County
                
                
                  Rockbridge County
                
                
                  Rockingham County
                
                
                  Shenandoah County
                
                
                  Warren County
                
                
                  Buena Vista City
                
                
                  Clifton Forge City
                
                
                  Covington City
                
                
                  Harrisonburg City
                
                
                  Lexington City
                
                
                  Radford City
                
                
                  Roanoke City
                
                
                  Salem City
                
                
                  Staunton City
                
                
                  Waynesboro City
                
                
                  Winchester City
                
                
                  1 This date is July 20, 2012, unless otherwise noted.
                
                  2 Excludes Indian country located in each area, unless otherwise noted.
                
                  3 Includes any Indian country in each county or area, unless otherwise specified.
                
                  4 Attainment date is extended to July 20, 2016.
              
              
                Virginia—2015 8-Hour Ozone NAAQS
                [Primary and Secondary]
                
                  Designated area 1
                  
                  Designation
                  Date 2
                  
                  Type
                  Classification
                  Date 2
                  
                  Type
                
                
                  Washington, DC-MD-VA
                  
                  Nonattainment
                  
                  Marginal.
                
                
                  Arlington County.
                
                
                  Fairfax County.
                
                
                  Loudoun County.
                
                
                  Prince William County.
                
                
                  Alexandria City.
                
                
                  Fairfax City.
                
                
                  Falls Church City.
                
                
                  Manassas City.
                
                
                  Manassas Park City.
                
                
                  Accomack County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Albemarle County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Alleghany County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Amelia County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Amherst County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Appomattox County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  
                  Augusta County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Bath County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Bedford County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Bland County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Botetourt County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Brunswick County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Buchanan County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Buckingham County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Campbell County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Caroline County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Carroll County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Charles City County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Charlotte County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Chesterfield County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Clarke County
                  
                  Attainment/Unclassifiable
                
                
                  Craig County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Culpeper County
                  
                  Attainment/Unclassifiable
                
                
                  Cumberland County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Dickenson County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Dinwiddie County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Essex County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Fauquier County
                  
                  Attainment/Unclassifiable
                
                
                  Floyd County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Fluvanna County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Franklin County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Frederick County
                  
                  Attainment/Unclassifiable
                
                
                  Giles County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Gloucester County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Goochland County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  
                  Grayson County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Greene County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Greensville County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Halifax County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Hanover County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Henrico County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Henry County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Highland County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Isle of Wight County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  James City County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  King and Queen County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  King George County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  King William County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Lancaster County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Lee County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Louisa County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Lunenburg County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Madison County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Mathews County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Mecklenburg County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Middlesex County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Montgomery County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Nelson County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  New Kent County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Northampton County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Northumberland County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Nottoway County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Orange County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Page County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  
                  Patrick County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Pittsylvania County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Powhatan County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Prince Edward County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Prince George County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Pulaski County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Rappahannock County
                  
                  Attainment/Unclassifiable
                
                
                  Richmond County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Roanoke County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Rockbridge County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Rockingham County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Russell County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Scott County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Shenandoah County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Smyth County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Southampton County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Spotsylvania County
                  
                  Attainment/Unclassifiable
                
                
                  Stafford County
                  
                  Attainment/Unclassifiable
                
                
                  Surry County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Sussex County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Tazewell County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Warren County
                  
                  Attainment/Unclassifiable
                
                
                  Washington County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Westmoreland County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Wise County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Wythe County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  York County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Bristol City
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Buena Vista City
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  
                  Charlottesville City
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Chesapeake City
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Colonial Heights City
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Covington City
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Danville City
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Emporia City
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Franklin City
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Fredericksburg City
                  
                  Attainment/Unclassifiable
                
                
                  Galax City
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Hampton City
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Harrisonburg City
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Hopewell City
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Lexington City
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Lynchburg City
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Martinsville City
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Newport News City
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Norfolk City
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Norton City
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Petersburg City
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Poquoson City
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Portsmouth City
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Radford City
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Richmond City
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Roanoke City
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Salem City
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Staunton City
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Suffolk City
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Virginia Beach City
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Waynesboro City
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  
                  Williamsburg City
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Winchester City
                  
                  Attainment/Unclassifiable
                
                
                  1 Includes any Indian country in each county or area, unless otherwise specified. EPA is not determining the boundaries of any area of Indian country in this table, including any area of Indian country located in the larger designation area. The inclusion of any Indian country in the designation area is not a determination that the state has regulatory authority under the Clean Air Act for such Indian country.
                
                  2 This date is August 3, 2018, unless otherwise noted.
              
              
                Virginia—2008 Lead NAAQS
                
                  Designated area
                  Designation for the 2008 NAAQS a
                  
                  Date 1
                  
                  Type
                
                
                  Whole State
                  
                  Unclassifiable/Attainment.
                
                
                  a Includes Indian Country located in each county or area, except as otherwise specified.
                
                  1 December 31, 2011 unless otherwise noted.
              
              [43 FR 40518, Sept. 12, 1978]
              
                Editorial Note:
                For Federal Register citations affecting § 81.347, see the List of CFR Sections Affected, which appears in the Finding Aids section of the printed volume and at www.govinfo.gov.
                
              
            
            
              § 81.348
              Washington.
              
                Washington—TSP
                
                  Designated area
                  Does not meet primary standards
                  Does not meet secondary standards
                  Cannot be classified
                  Better than national standards
                
                
                  Eastern Washington-Northern Idaho Interstate AQCR 62 (Washington Portion):
                
                
                  Spokane
                  X
                
                
                  Clarkston
                  
                  X
                
                
                  Remainder of AQCR 62 (Washington Portion)
                  
                  
                  
                  X
                
                
                  Portland Interstate AQCR 193 (Washington Portion):
                
                
                  Longview—industrial area
                  
                  X
                
                
                  Vancouver—small portions of the industrial port area
                  X
                
                
                  Remainder of AQCR 193 (Washington Portion)
                  
                  
                  
                  X
                
                
                  Northern Washington Intrastate AQCR 227
                  
                  
                  
                  X
                
                
                  Olympic-Northwest Washington Intrastate AQCR 228:
                
                
                  Port Angeles—small area of the CBD
                  
                  
                  
                  X
                
                
                  Remainder of AQCR 228
                  
                  
                  
                  X
                
                
                  Puget Sound Intrastate AQCR 229 Seattle—that area including the north portion of the Duwamish industrial area, and extending to the southern boundary of the CBD
                  X
                
                
                  Seattle—an area of the Duwamish extending approximately 21/2 miles further south than the above area
                  
                  X
                
                
                  Renton
                  
                  X
                
                
                  Kent
                  
                  X
                
                
                  Tacoma—that area, including the Tide Flats industrial area, east end of the CBD and the north end of the South Tacoma Way corridor
                  X
                
                
                  Remainder of AQCR 229
                  
                  
                  
                  X
                
                
                  South Central Washington Intrastate AQCR 230
                  
                  
                  
                  X
                
              
              
              
                Washington—1971 Sulfur Dioxide NAAQS
                [Primary and Secondary]
                
                  Designated area
                  Does not meet primary standards
                  Does not meet secondary standards
                  Cannot be classified
                  Better than national standards
                
                
                  Eastern Washington-Northern Idaho Interstate AQCR 62 (Washington Portion)
                  
                  
                  
                  X
                
                
                  Portland Interstate AQCR 193 (Washington Portion)
                  
                  
                  
                  X
                
                
                  Northern Washington Intrastate AQCR 227
                  
                  
                  
                  X
                
                
                  Olympic-Northwest Washington Intrastate AQCR 228
                  
                  
                  
                  X
                
                
                  Puget Sound Intrastate AQCR 229:
                
                
                  Tacoma-a parabolic shaped area extending approximately 31/2 miles SSW from the ASARCO copper smelter
                  
                  
                  
                  X
                
                
                  Remainder of AQCR 229
                  
                  
                  
                  X
                
                
                  South Central Washington Intrastate AQCR 230
                  
                  
                  
                  X
                
              
              
                Washington—2010 Sulfur Dioxide NAAQS
                [Primary]
                
                  Designated area 1
                  
                  Designation
                  Date 2
                  
                  Type
                
                
                  Lewis County
                  
                  Unclassifiable.
                
                
                  Thurston County
                  
                  Unclassifiable.
                
                
                  Rest of State: 3
                  
                
                
                  Adams
                  
                  Attainment/Unclassifiable.
                
                
                  Asotin
                  
                  Attainment/Unclassifiable.
                
                
                  Benton
                  
                  Attainment/Unclassifiable.
                
                
                  Clallam
                  
                  Attainment/Unclassifiable.
                
                
                  Clark
                  
                  Attainment/Unclassifiable.
                
                
                  Columbia
                  
                  Attainment/Unclassifiable.
                
                
                  Cowlitz
                  
                  Attainment/Unclassifiable.
                
                
                  Ferry
                  
                  Attainment/Unclassifiable.
                
                
                  Franklin
                  
                  Attainment/Unclassifiable.
                
                
                  Garfield
                  
                  Attainment/Unclassifiable.
                
                
                  Grant
                  
                  Attainment/Unclassifiable.
                
                
                  Grays Harbor
                  
                  Attainment/Unclassifiable.
                
                
                  Island
                  
                  Attainment/Unclassifiable.
                
                
                  Jefferson
                  
                  Attainment/Unclassifiable.
                
                
                  King
                  
                  Attainment/Unclassifiable.
                
                
                  Kitsap
                  
                  Attainment/Unclassifiable.
                
                
                  Kittitas
                  
                  Attainment/Unclassifiable.
                
                
                  Klickitat
                  
                  Attainment/Unclassifiable.
                
                
                  Lincoln
                  
                  Attainment/Unclassifiable.
                
                
                  Mason
                  
                  Attainment/Unclassifiable.
                
                
                  Okanogan
                  
                  Attainment/Unclassifiable.
                
                
                  Pacific
                  
                  Attainment/Unclassifiable.
                
                
                  Pend Oreille
                  
                  Attainment/Unclassifiable.
                
                
                  Pierce
                  
                  Attainment/Unclassifiable.
                
                
                  San Juan
                  
                  Attainment/Unclassifiable.
                
                
                  Skagit
                  
                  Attainment/Unclassifiable.
                
                
                  Skamania
                  
                  Attainment/Unclassifiable.
                
                
                  Snohomish
                  
                  Attainment/Unclassifiable.
                
                
                  Spokane
                  
                  Attainment/Unclassifiable.
                
                
                  Stevens
                  
                  Attainment/Unclassifiable.
                
                
                  Wahkiakum
                  
                  Attainment/Unclassifiable.
                
                
                  Walla Walla
                  
                  Attainment/Unclassifiable.
                
                
                  Whitman
                  
                  Attainment/Unclassifiable.
                
                
                  Yakima
                  
                  Attainment/Unclassifiable.
                
                
                  1 Includes any Indian country in each county or area, unless otherwise specified. EPA is not determining the boundaries of any area of Indian country in this table, including any area of Indian country located in the larger designation area. The inclusion of any Indian country in the designation area is not a determination that the state has regulatory authority under the Clean Air Act for such Indian country.
                
                  2 This date is April 9, 2018, unless otherwise noted.
                
                  3 Chelan, Douglas, and Whatcom Counties will be designated by December 31, 2020.
              
              
              
                Washington-Carbon Monoxide
                
                  Designated Area
                  Designation
                  Date 1
                  
                  Type
                  Classification
                  Date 1
                  
                  Type
                
                
                  Seattle-Tacoma Area:
                
                
                  Seattle-Tacoma Urban Area (as defined by the Washington Department of Transportation urban area maps)
                
                
                  King County (part)
                  
                  Attainment
                
                
                  Pierce County (part)
                  
                  Attainment
                
                
                  Snohomish County (part)
                  
                  Attainment
                
                
                  Spokane Area
                
                
                  Spokane County (part)
                
                
                  Spokane urban area (as defined by the Washington Department of Transportation urban area maps)
                  8/29/05
                  Attainment
                
                
                  Vancouver Area:
                
                
                  Clark County (part) Air Quality Maintenance Area
                   
                  Attainment
                
                
                  Yakima Area:
                
                
                  Yakima County (part)
                  12/31/2002
                  Attainment
                
                
                  Portion of the Central Business District Street intersections: S. 16th Ave. & W Mead Ave, S. 16th Ave & Hathaway Ave., E “I” St. & N 1st St., N 1st St & E “G” St., E “G” St & N 8th St., N 8th St. & Pitcher St., Pitcher St. & I-82 Interchange, Nob Hill Blvd & I-82 Interchange, Rudkin Rd & I-82 Interchange, S 1st St. & Old Town Rd., Old Town Rd & Main St., W Washington & S 1st St., E Mead Ave & S 1st St., S 16th Ave & W Mead Ave.
                
                
                  AQCR 062 E. Washington-N. Idaho Interstate (Remainder of)
                  
                  Unclassifiable/Attainment
                
                
                  Adams County
                
                
                  Asotin County
                
                
                  Columbia County
                
                
                  Garfield County
                
                
                  Grant County
                
                
                  Lincoln County
                
                
                  Spokane County (part)
                
                
                  area outside Spokane urban area
                
                
                  Whitman County
                
                
                  AQCR 193 Portland Interstate (Remainder of)
                  
                  Unclassifiable/Attainment
                
                
                  Clark County (part)
                
                
                  area outside of Vancouver AQMA
                
                
                  Cowlitz County
                
                
                  Lewis County
                
                
                  Skamania County
                
                
                  Wahkiakum County
                
                
                  AQCR 227 Northern Washington Intrastate
                  
                  Unclassifiable/Attainment
                
                
                  Chelan County
                
                
                  Douglas County
                
                
                  Ferry County
                
                
                  Okanogan County
                
                
                  Pend Oreille County
                
                
                  Stevens County
                
                
                  AQCR 228 Olympia-Northwest Washington Intrastate
                  
                  Unclassifiable/Attainment
                
                
                  Clallam County
                
                
                  Grays Harbor County
                
                
                  Island County
                
                
                  Jefferson County
                
                
                  Mason County
                
                
                  Pacific County
                
                
                  San Juan County
                
                
                  Skagit County
                
                
                  Thurston County
                
                
                  Whatcom County
                
                
                  
                  AQCR 229 Puget Sound Intrastate (Remainder of)
                  
                  Unclassifiable/Attainment
                
                
                  King County (part)
                
                
                  area outside the Seattle-Tacoma Urban Area
                
                
                  Kitsap County
                
                
                  Pierce County (part)
                
                
                  area outside the Seattle-Tacoma Urban Area
                
                
                  Snohomish County (part)
                
                
                  area outside the Seattle-Tacoma Urban Area
                
                
                  AQCR 230 S. Central Washington Intrastate (Remainder of)
                  
                  Unclassifiable/Attainment
                
                
                  Benton County
                
                
                  Franklin County
                
                
                  Kittitas County
                
                
                  Klickitat County
                
                
                  Walla Walla County
                
                
                  Yakima County (part)
                
                
                  portion outside the Central Business District
                
                
                  1 This date is November 15, 1990, unless otherwise noted.
              
              
                Washington—Ozone (1-Hour Standard)2
                
                
                  Designated area
                  Designation
                  Date 1
                  
                  Type
                  Classification
                  Date 1
                  
                  Type
                
                
                  Portland-Vancouver AQMA Area:
                
                
                  Clark County (part) Air Quality Maintenance Area
                  
                  Attainment
                
                
                  
                  Seattle-Tacoma Area:
                
                
                  The following boundary includes all of Pierce County, and all of King County except a small portion on the north-east corner and the western portion of Snohomish County: Starting at the mouth of the Nisqually river extend northwesterly along the Pierce County line to the southernmost point of the west county line of King County; thence northerly along the county line to the southernmost point of the west county line of Snohomish County; thence northerly along the county line to the intersection with SR 532; thence easterly along the north line of SR 532 to the intersection of I-5, continuing east along the same road now identified as Henning Rd., to the intersection with SR 9 at Bryant; thence continuing easterly on Bryant East Rd. and Rock Creek Rd., also identified as Grandview Rd., approximately 3 miles to the point at which it is crossed by the existing BPA electrical transmission line; thence southeasterly along the BPA transmission line approximately 8 miles to point of the crossing of the south fork of the Stillaguamish River; thence continuing in a southeasterly direction in a meander line following the bed of the River to Jordan Road; southerly along Jordan Road to the north city limits of Granite Falls; thence following the north and east city limits to 92nd St. N.E. and Menzel Lake Rd.; thence south-southeasterly along the Menzel Lake Rd. and the Lake Roesiger Rd. a distance of approximately 6 miles to the northernmost point of Lake Roesiger; thence southerly along a meander line following the middle of the Lake and Roesiger Creek to Woods Creek; thence southerly along a meander line following the bed of the Creek approximately 6 miles to the point the Creek is crossed by the existing BPA electrical transmission line; thence easterly along the BPA transmission line approximately 0.2 miles; thence southerly along the BPA Chief Joseph-Covington electrical transmission line approximately 3 miles to the north line of SR 2; thence southeasterly along SR 2 to the intersection with the east county line of King County; thence south along the county line to the northernmost point of the east county line of Pierce County; thence along the county line to the point of beginning at the mouth of the Nisqually River
                  
                  Attainment
                
                
                  AQCR 062 E Washington-N Idaho Interstate (part)
                  
                  Attainment
                
                
                  Spokane County
                  
                  Unclassifiable/Attainment
                
                
                  
                  AQCR 062 E Washington-N Idaho Interstate (Remainder of)
                  
                  Unclassifiable/Attainment
                
                
                  Adams County
                
                
                  Asotin County
                
                
                  Columbia County
                
                
                  Garfield County
                
                
                  Grant County
                
                
                  Lincoln County
                
                
                  Whitman County
                
                
                  AQCR 193 Portland Interstate (Remainder of)
                  
                  Unclassifiable/Attainment
                
                
                  Clark County (part) Remainder of county
                
                
                  Cowlitz County
                
                
                  Lewis County
                
                
                  Skamania County
                
                
                  Wahkiakum County
                
                
                  AQCR 227 Northern Washington Intrastate
                  
                  Unclassifiable/Attainment
                
                
                  Chelan County
                
                
                  Douglas County
                
                
                  Ferry County
                
                
                  Okanogan County
                
                
                  Pend Oreille County
                
                
                  Stevens County
                
                
                  AQCR 228 Olympic-Northwest Washington Intrastate
                  
                  Unclassifiable/Attainment
                
                
                  Clallam County
                
                
                  Grays Harbor County
                
                
                  Island County
                
                
                  Jefferson County
                
                
                  Mason County
                
                
                  Pacific County
                
                
                  San Juan County
                
                
                  Skagit County
                
                
                  Thurston County
                
                
                  Whatcom County
                
                
                  AQCR 229 Puget Sound Intrastate (Remainder of)
                  
                  Unclassifiable/Attainment
                
                
                  King County (Part) Remainder of County
                
                
                  Kitsap County
                
                
                  Snohomish County (Part) Remainder of County
                
                
                  AQCR 230 South Central Washington Intrastate
                  
                  Unclassifiable/Attainment
                
                
                  Benton County
                
                
                  Franklin County
                
                
                  Kittitas County
                
                
                  Klickitat County
                
                
                  Walla Walla County
                
                
                  Yakima County
                
                
                  1 This date is October 18, 2000, unless otherwise noted.
                
                  2 The 1-hour ozone standard is revoked effective June 15, 2005 for all areas in Washington. The Portland-Vancouver AQMA and Seattle-Tacoma areas are maintenance areas for the 1-hour NAAQS for purposes of 40 CFR part 51 subpart X.
              
              
                Washington—PM-10
                
                  Designated Area
                  Designation
                  Date
                  Type
                  Classification
                  Date
                  Type
                
                
                  King County:
                
                
                  The portion of the City of Seattle bounded on the east by I-5/East Duwamish Greenbelt, on the south by 104th street, on the west by the West Duwamish Greenbelt north to Fairmont Avenue, S.W., north on Fairmont Avenue to Elliot Bay, and Dearborn Street to I-5
                  5/14/01
                  Attainment
                
                
                  
                  The City of Kent and a portion of the Green River valley bounded on the east and west by the 100 foot contour, on the north by South 212th Street, and on the south by Highway 516
                  5/14/01
                  Attainment
                
                
                  Pierce County:
                
                
                  Tacoma metropolitan area bounded on the north by Marine View Drive from Commencement Bay east to the 100 foot contour, southeast along the 100 foot contour to 64th Avenue east, south along 64th Avenue east as extended to I-5, I-5 west to the 100 foot contour near Pacific Avenue, and north along the 100 foot contour to Commencement Bay
                  5/14/01
                  Attainment
                
                
                  Spokane County:
                
                
                  The area bounded on the south by a line from Universal Transmercator (UTM) coordinate 489000mE, 5271000mN west to 458000mE, 5271000mN, thence north along a line to coordinate 458000mE, 5288000mN, thence east to 463000mE, 5288000mN, thence north to 463000mE, 5292000mN, thence east to 481000mE, 5292000mN, thence south to 481000mE, 5288000mN, thence east to 489000mE, 5288000mN, thence south to the beginning coordinate, 489000mE, 5271000mN
                  8/30/05
                  Attainment
                
                
                  Yakima County
                
                
                  The area bounded on the south by a line from UTM coordinate 694000mW, 5157000mN, west to 681000mW, 5157000mN, thence north along a line to coordinate 681000mN, 5172000mN, thence east to 694000mW, 5172000mN, thence south to the beginning coordinate 694000mW, 5157000mN, excluding the area within the exterior boundary of the Yakama Indian Reservation
                  3/10/05
                  Attainment
                
                
                  Thurston County
                
                
                  Cities of Olympia, Tumwater, and Lacey
                  12/04/00
                  Attainment
                
                
                  Walla Walla and Benton Counties
                
                
                  Wallula:
                
                
                  The area bounded on the south by a line from UTM coordinate 5099975mN, 362500mE, west to 5099975mN, 342500mE, thence north along a line to coordinate 5118600mN, 342500mE, thence east to 5118600mN, 362500mE, thence south to the beginning coordinate 5099975mN, 362500mE
                  9/26/05
                  Attainment.
                
                
                  Rest of State
                  11/15/90
                  Unclassifiable
                
              
              
              
                Washington—1997 Annual PM2.5 NAAQS
                [Primary and Secondary]
                
                  Designated area
                  Designation a
                  
                  Date 1
                  
                  Type
                  Classification
                  Date
                  Type
                
                
                  Portland—Vancouver AQMA:
                
                
                  Clark County (part)
                  
                  Unclassifiable/Attainment
                
                
                  Air quality maintenance area
                
                
                  Seattle—Tacoma Area:
                  
                  Unclassifiable/Attainment
                
                
                  The following boundary includes all of Pierce County, and all of King County except a small portion on the north-east corner and the western portion of Snohomish County: Starting at the mouth of the Nisqually River extend northwesterly along the Pierce County line to the southernmost point of the west county line of King County; thence northerly along the county line to the southernmost point of the west county line of Snohomish County; thence northerly along the county line to the intersection with SR 532; thence easterly along the north line of SR 532 to the intersection of I-5, continuing east along the same road now identified as Henning Rd., to the intersection with SR 9 at Bryant;
                
                
                  
                  thence continuing easterly on Bryant East Rd. and Rock Creek Rd., also identified as Grandview Rd., approximately 3 miles to the point at which it is crossed by the existing BPA electrical transmission line; thence southeasterly along the BPA transmission line approximately 8 miles to point of the crossing of the south fork of the Stillaguamish River; thence continuing in a southeasterly direction in a meander line following the bed of the River to Jordan Road; southerly along Jordan Road to the north city limits of Granite Falls; thence following the north and east city limits to 92nd St. N.E. and Menzel Lake Rd.; thence south-southeasterly along the Menzel Lake Rd. and the Lake Roesiger Rd. a distance of approximately 6 miles to the northernmost point of Lake Roesiger; thence southerly along a meander line following the middle of the Lake and Roesiger Creek to Woods Creek; thence southerly along a meander line following the bed of the Creek approximately 6 miles to the point the Creek is crossed by the existing BPA electrical transmission line; thence easterly along the BPA transmission line approximately 0.2 miles; thence southerly along the BPA Chief Joseph-Covington electrical transmission line approximately 3 miles to the north line of SR 2; thence southeasterly along SR 2 to the intersection with the east county line of King County; thence south along the county line to the northernmost point of the east county line of Pierce County; thence along the county line to the point of beginning at the mouth of the Nisqually River.
                
                
                  AQCR 062 E Washington-N Idaho Interstate (part):
                
                
                  Spokane County
                  
                  Unclassifiable/Attainment
                
                
                  AQCR 062 E Washington-N Idaho Interstate (remainder of):
                
                
                  Adams County
                  
                  Unclassifiable/Attainment
                
                
                  Asotin County
                  
                  Unclassifiable/Attainment
                
                
                  Columbia County
                  
                  Unclassifiable/Attainment
                
                
                  Garfield County
                  
                  Unclassifiable/Attainment
                
                
                  Grant County
                  
                  Unclassifiable/Attainment
                
                
                  Lincoln County
                  
                  Unclassifiable/Attainment
                
                
                  Whitman County
                  
                  Unclassifiable/Attainment
                
                
                  AQCR 193 Portland Interstate (remainder of):
                
                
                  Clark County (remainder)
                  
                  Unclassifiable/Attainment
                
                
                  Cowlitz County
                  
                  Unclassifiable/Attainment
                
                
                  Lewis County
                  
                  Unclassifiable/Attainment
                
                
                  
                  Skamania County
                  
                  Unclassifiable/Attainment
                
                
                  Wahkiakum County
                  
                  Unclassifiable/Attainment
                
                
                  AQCR 227 Northern Washington Intrastate:
                
                
                  Chelan County
                  
                  Unclassifiable/Attainment
                
                
                  Douglas County
                  
                  Unclassifiable/Attainment
                
                
                  Ferry County
                  
                  Unclassifiable/Attainment
                
                
                  Okanogan County
                  
                  Unclassifiable/Attainment
                
                
                  Pend Oreille County
                  
                  Unclassifiable/Attainment
                
                
                  Stevens County
                  
                  Unclassifiable/Attainment
                
                
                  AQCR 228 Olympic-Northwest Washington Intrastate:
                
                
                  Clallam County
                  
                  Unclassifiable/Attainment
                
                
                  Grays Harbor County
                  
                  Unclassifiable/Attainment
                
                
                  Island County
                  
                  Unclassifiable/Attainment
                
                
                  Jefferson County
                  
                  Unclassifiable/Attainment
                
                
                  Mason County
                  
                  Unclassifiable/Attainment
                
                
                  Pacific County
                  
                  Unclassifiable/Attainment
                
                
                  San Juan County
                  
                  Unclassifiable/Attainment
                
                
                  Skagit County
                  
                  Unclassifiable/Attainment
                
                
                  Thurston County
                  
                  Unclassifiable/Attainment
                
                
                  Whatcom County
                  
                  Unclassifiable/Attainment
                
                
                  AQCR 229 Puget Sound Intrastate (remainder of):
                
                
                  King County (remainder)
                  
                  Unclassifiable/Attainment
                
                
                  Kitsap County
                  
                  Unclassifiable/Attainment
                
                
                  Snohomish County (remainder)
                  
                  Unclassifiable/Attainment
                
                
                  AQCR 230 South Central Washington Intrastate:
                
                
                  Benton County
                  
                  Unclassifiable/Attainment
                
                
                  Franklin County
                  
                  Unclassifiable/Attainment
                
                
                  Kittitas County
                  
                  Unclassifiable/Attainment
                
                
                  Klickitat County
                  
                  Unclassifiable/Attainment
                
                
                  Walla Walla County
                  
                  Unclassifiable/Attainment
                
                
                  Yakima County
                  
                  Unclassifiable/Attainment
                
                
                  Seattle-Tacoma Area:
                
                
                  Pierce County
                  
                  Unclassifiable/Attainment
                
                
                  a Includes Indian Country located in each county or area, except as otherwise specified.
                
                  1 This date is 90 days after January 5, 2005, unless otherwise noted.
              
              
                Washington—2012 Annual PM2.5 NAAQS
                [Primary]
                
                  Designated area 1
                  
                  Designation
                  Date 2
                  
                  Type
                  Classification
                  Date 2
                  
                  Type
                
                
                  Statewide:
                
                
                  Adams County
                  
                  Unclassifiable/Attainment
                
                
                  Asotin County
                  
                  Unclassifiable/Attainment
                
                
                  Benton County
                  
                  Unclassifiable/Attainment
                
                
                  Clark County
                  
                  Unclassifiable/Attainment
                
                
                  Clallam County
                  
                  Unclassifiable/Attainment
                
                
                  Columbia County
                  
                  Unclassifiable/Attainment
                
                
                  Cowlitz County
                  
                  Unclassifiable/Attainment
                
                
                  Douglas County
                  
                  Unclassifiable/Attainment
                
                
                  Ferry County
                  
                  Unclassifiable/Attainment
                
                
                  Franklin County
                  
                  Unclassifiable/Attainment
                
                
                  Garfield County
                  
                  Unclassifiable/Attainment
                
                
                  Grant County
                  
                  Unclassifiable/Attainment
                
                
                  Grays Harbor County
                  
                  Unclassifiable/Attainment
                
                
                  Island County
                  
                  Unclassifiable/Attainment
                
                
                  Jefferson County
                  
                  Unclassifiable/Attainment
                
                
                  King County
                  
                  Unclassifiable/Attainment
                
                
                  Kitsap County
                  
                  Unclassifiable/Attainment
                
                
                  Kittitas County
                  
                  Unclassifiable/Attainment
                
                
                  Klickitat County
                  
                  Unclassifiable/Attainment
                
                
                  Lincoln County
                  
                  Unclassifiable/Attainment
                
                
                  
                  Mason County
                  
                  Unclassifiable/Attainment
                
                
                  Okanogan County
                  
                  Unclassifiable/Attainment
                
                
                  Pacific County
                  
                  Unclassifiable/Attainment
                
                
                  Pend Oreille County
                  
                  Unclassifiable/Attainment
                
                
                  Pierce County
                  
                  Unclassifiable/Attainment
                
                
                  San Juan County
                  
                  Unclassifiable/Attainment
                
                
                  Skagit County
                  
                  Unclassifiable/Attainment
                
                
                  Skamania County
                  
                  Unclassifiable/Attainment
                
                
                  Snohomish County
                  
                  Unclassifiable/Attainment
                
                
                  Spokane County
                  
                  Unclassifiable/Attainment
                
                
                  Stevens County
                  
                  Unclassifiable/Attainment
                
                
                  Thurston County
                  
                  Unclassifiable/Attainment
                
                
                  Wahkiakum County
                  
                  Unclassifiable/Attainment
                
                
                  Walla Walla County
                  
                  Unclassifiable/Attainment
                
                
                  Whatcom County
                  
                  Unclassifiable/Attainment
                
                
                  Whitman County
                  
                  Unclassifiable/Attainment
                
                
                  Yakima County
                  
                  Unclassifiable/Attainment
                
                
                  1 Includes areas of Indian country located in each county or area, except as otherwise specified.
                
                  2 This date is April 15, 2015, unless otherwise noted.
              
              
                Washington—1997 24-Hour PM2.5 NAAQS
                [Primary and Secondary]
                
                  Designated area
                  Designation a
                  
                  Date 1
                  
                  Type
                  Classification
                  Date
                  Type
                
                
                  Tacoma, WA:
                
                
                  Pierce County (part)
                  
                  Unclassifiable/Attainment
                
                
                  Starting from where an extension of Kennedy Road Northeast would intersect Commencement Bay, proceed north to the intersection of Marine View Drive (State Route 509) and Kennedy Road Northeast. Proceed south on Marine View Drive to Hylebos Creek. Proceed south along Hylebos Creek to 12th Street East. Proceed east on 12th Street East to 70th Avenue East. Proceed south on 70th Avenue East to State Route 99 (S.R. 99). Proceed north on S.R. 99 0.1 mile north of Birch Street to a driveway to the east. Proceed east along the driveway and continue east along the same alignment to the Pierce County Line/Comprehensive Urban Growth Area (CUGA) boundary. Proceed east along the Pierce County Line/CUGA boundary to the eastern boundary of Edgewood. Proceed south along the eastern boundary of Edgewood to eastern boundary of the Sumner Urban Service Area. Proceed south along eastern boundary of the Sumner Urban Service Area to the eastern boundary of the Puyallup Urban Service Area. Proceed south along the eastern boundary of the Puyallup Urban Service Area to the eastern boundary of Puyallup/CUGA boundary.
                
                
                  
                  Proceed south and then west along the CUGA boundary to the eastern boundary of McChord Air Force Base. Proceed north along the eastern boundary of McChord Air Force Base to the northernmost point on the eastern boundary. Proceed from the northernmost point on the eastern boundary of McChord Air Force Base to the south right-of-way of S.R. 512. Proceed west along the south right-of-way of S.R. 512 to the south right-of-way of I-5. Proceed south along the south right-of-way to I-5 to the point opposite the boundary between Lakewood and Camp Murray. Proceed north across I-5 to the boundary between Lakewood and Camp Murray. Proceed north along the western boundary of Lakewood to the point where the western boundary coincides with the CUGA boundary. Proceed north along the CUGA boundary to the southern boundary of Point Defiance Park. Proceed east along the southern boundary of Point Defiance Park to Commencement Bay/CUGA boundary. Proceed southeast, then northeast, and finally northwest along the CUGA boundary to the starting point.
                  
                  
                
                
                  Rest of State:
                
                
                  Adams County
                  
                  Unclassifiable/Attainment
                
                
                  Asotin County
                  
                  Unclassifiable/Attainment
                
                
                  Benton County
                  
                  Unclassifiable/Attainment
                
                
                  Clark County
                  
                  Unclassifiable/Attainment
                
                
                  Clallam County
                  
                  Unclassifiable/Attainment
                
                
                  Columbia County
                  
                  Unclassifiable/Attainment
                
                
                  Cowlitz County
                  
                  Unclassifiable/Attainment
                
                
                  Douglas County
                  
                  Unclassifiable/Attainment
                
                
                  Ferry County
                  
                  Unclassifiable/Attainment
                
                
                  Franklin County
                  
                  Unclassifiable/Attainment
                
                
                  Garfield County
                  
                  Unclassifiable/Attainment
                
                
                  Grant County
                  
                  Unclassifiable/Attainment
                
                
                  Grays Harbor County
                  
                  Unclassifiable/Attainment
                
                
                  Island County
                  
                  Unclassifiable/Attainment
                
                
                  Jefferson County
                  
                  Unclassifiable/Attainment
                
                
                  King County
                  
                  Unclassifiable/Attainment
                
                
                  Kitsap County
                  
                  Unclassifiable/Attainment
                
                
                  Kittitas County
                  
                  Unclassifiable/Attainment
                
                
                  Klickitat County
                  
                  Unclassifiable/Attainment
                
                
                  Lincoln County
                  
                  Unclassifiable/Attainment
                
                
                  Mason County
                  
                  Unclassifiable/Attainment
                
                
                  Okanogan County
                  
                  Unclassifiable/Attainment
                
                
                  Pacific County
                  
                  Unclassifiable/Attainment
                
                
                  Pend Oreille County
                  
                  Unclassifiable/Attainment
                
                
                  Pierce County (remainder)
                  
                  Unclassifiable/Attainment
                
                
                  San Juan County
                  
                  Unclassifiable/Attainment
                
                
                  Skagit County
                  
                  Unclassifiable/Attainment
                
                
                  Skamania County
                  
                  Unclassifiable/Attainment
                
                
                  Snohomish County
                  
                  Unclassifiable/Attainment
                
                
                  Spokane County
                  
                  Unclassifiable/Attainment
                
                
                  Stevens County
                  
                  Unclassifiable/Attainment
                
                
                  
                  Thurston County
                  
                  Unclassifiable/Attainment
                
                
                  Wahkiakum County
                  
                  Unclassifiable/Attainment
                
                
                  Walla Walla County
                  
                  Unclassifiable/Attainment
                
                
                  Whatcom County
                  
                  Unclassifiable/Attainment
                
                
                  Whitman County
                  
                  Unclassifiable/Attainment
                
                
                  Yakima County
                  
                  Unclassifiable/Attainment
                
                
                  a Includes Indian Country located in each county or area, except as otherwise specified.
                
                  1 This date is 90 days after January 5, 2005, unless otherwise noted.
              
              
                Washington—2006 24-Hour PM2.5 NAAQS
                [Primary and Secondary]
                
                  Designated area
                  Designation a
                  
                  Date 1
                  
                  Type
                  Classification
                  Date 2
                  
                  Type
                
                
                  Tacoma, WA
                
                
                  Pierce County (part)
                  3/12/15
                  Attainment
                
                
                  Starting from where an extension of Kennedy Road Northeast would intersect Commencement Bay, proceed north to the intersection of Marine View Drive (State Route 509) and Kennedy Road Northeast. Proceed south on Marine View Drive to Hylebos Creek. Proceed south along Hylebos Creek to 12th Street East. Proceed east on 12th Street East to 70th Avenue East. Proceed south on 70th Avenue East to State Route 99 (S.R. 99). Proceed north on S.R. 99 0.1 mile north of Birch Street to a driveway to the east. Proceed east along the driveway and continue east along the same alignment to the Pierce County Line/Comprehensive Urban Growth Area (CUGA) boundary. Proceed east along the Pierce County Line/CUGA boundary to the eastern boundary of Edgewood. Proceed south along the eastern boundary of Edgewood to eastern boundary of the Sumner Urban Service Area. Proceed south along eastern boundary of the Sumner Urban Service Area to the eastern boundary of the Puyallup Urban Service Area. Proceed south along the eastern boundary of the Puyallup Urban Service Area to the eastern boundary of Puyallup/CUGA boundary.
                
                
                  
                  Proceed south and then west along the CUGA boundary to the eastern boundary of McChord Air Force Base. Proceed north along the eastern boundary of McChord Air Force Base to the northernmost point on the eastern boundary. Proceed from the northernmost point on the eastern boundary of McChord Air Force Base to the south right-of-way of S.R. 512. Proceed west along the south right-of-way of S.R. 512 to the south right-of-way of I-5. Proceed south along the south right-of-way to I-5 to the point opposite the boundary between Lakewood and Camp Murray. Proceed north across I-5 to the boundary between Lakewood and Camp Murray. Proceed north along the western boundary of Lakewood to the point where the western boundary coincides with the CUGA boundary. Proceed north along the CUGA boundary to the southern boundary of Point Defiance Park. Proceed east along the southern boundary of Point Defiance Park to Commencement Bay/CUGA boundary. Proceed southeast, then northeast, and finally northwest along the CUGA boundary to the starting point
                
                
                  Rest of State:
                
                
                  Adams County
                  
                  Unclassifiable/Attainment
                
                
                  Asotin County
                  
                  Unclassifiable/Attainment
                
                
                  Benton County
                  
                  Unclassifiable/Attainment
                
                
                  Clark County
                  
                  Unclassifiable/Attainment
                
                
                  Clallam County
                  
                  Unclassifiable/Attainment
                
                
                  Columbia County
                  
                  Unclassifiable/Attainment
                
                
                  Cowlitz County
                  
                  Unclassifiable/Attainment
                
                
                  Douglas County
                  
                  Unclassifiable/Attainment
                
                
                  Ferry County
                  
                  Unclassifiable/Attainment
                
                
                  Franklin County
                  
                  Unclassifiable/Attainment
                
                
                  Garfield County
                  
                  Unclassifiable/Attainment
                
                
                  Grant County
                  
                  Unclassifiable/Attainment
                
                
                  Grays Harbor County
                  
                  Unclassifiable/Attainment
                
                
                  Island County
                  
                  Unclassifiable/Attainment
                
                
                  Jefferson County
                  
                  Unclassifiable/Attainment
                
                
                  King County
                  
                  Unclassifiable/Attainment
                
                
                  Kitsap County
                  
                  Unclassifiable/Attainment
                
                
                  Kittitas County
                  
                  Unclassifiable/Attainment
                
                
                  Klickitat County
                  
                  Unclassifiable/Attainment
                
                
                  Lincoln County
                  
                  Unclassifiable/Attainment
                
                
                  Mason County
                  
                  Unclassifiable/Attainment
                
                
                  Okanogan County
                  
                  Unclassifiable/Attainment
                
                
                  Pacific County
                  
                  Unclassifiable/Attainment
                
                
                  Pend Oreille County
                  
                  Unclassifiable/Attainment
                
                
                  Pierce County (remainder)
                  
                  Unclassifiable/Attainment
                
                
                  San Juan County
                  
                  Unclassifiable/Attainment
                
                
                  Skagit County
                  
                  Unclassifiable/Attainment
                
                
                  Skamania County
                  
                  Unclassifiable/Attainment
                
                
                  
                  Snohomish County
                  
                  Unclassifiable/Attainment
                
                
                  Spokane County
                  
                  Unclassifiable/Attainment
                
                
                  Stevens County
                  
                  Unclassifiable/Attainment
                
                
                  Thurston County
                  
                  Unclassifiable/Attainment
                
                
                  Wahkiakum County
                  
                  Unclassifiable/Attainment
                
                
                  Walla Walla County
                  
                  Unclassifiable/Attainment
                
                
                  Whatcom County
                  
                  Unclassifiable/Attainment
                
                
                  Whitman County
                  
                  Unclassifiable/Attainment
                
                
                  Yakima County
                  
                  Unclassifiable/Attainment
                  
                  
                
                
                  aIncludes Indian Country located in each county or area, except as otherwise specified.
                
                  1This date is 30 days after November 13, 2009, unless otherwise noted.
                
                  2This date is July 2, 2034, unless otherwise noted.
              
              
                Washington—NO2 (1971 Annual Standard)
                
                  Designated area
                  Does not meet primary standards
                  Cannot be classified or better than national standards
                
                
                  Eastern Washington-Northern Idaho, Interstate AQCR 62 (Washington Portion)
                  
                  X
                
                
                  Portland Interstate AQCR 193 (Washington Portion)
                  
                  X
                
                
                  Northern Washington Intrastate AQCR 227
                  
                  X
                
                
                  Olympic-Northwest Washington, Intrastate AQCR 228
                  
                  X
                
                
                  Puget Sound Intrastate AQCR 229
                  
                  X
                
                
                  South Central Washington Intrastate AQCR 230
                  
                  X
                
              
              
                Washington—NO2
                
                [2010 1-Hour standard]
                
                  Designated area
                  Designation a
                  
                  Date 1
                  
                  Type
                
                
                  Puget Sound Intrastate AQCR
                  
                  Unclassifiable/Attainment.
                
                
                  Portland (Oregon)-Southwest Washington Interstate AQCR (Washington portion)
                  
                  Unclassifiable/Attainment.
                
                
                  Eastern Washington-Northern Idaho Interstate AQCR (Washington portion)
                  
                  Unclassifiable/Attainment.
                
                
                  Northern Washington Intrastate AQCR
                  
                  Unclassifiable/Attainment.
                
                
                  Olympic-Northwest Washington Intrastate AQCR
                  
                  Unclassifiable/Attainment.
                
                
                  South Central Washington Intrastate AQCR
                  
                  Unclassifiable/Attainment.
                
                
                  a Includes Indian Country located in each county or area, except as otherwise specified.
                
                  1 This date is 90 days after October 31, 2011, unless otherwise noted.
              
              
                Washington—1997 8-Hour Ozone NAAQS
                [Primary and Secondary]
                
                  Designated area
                  Designation a
                  
                  Date 1
                  
                  Type
                  Category/classification
                  Date 1
                  
                  Type
                
                
                  Portland-Vancouver AQMA Area:
                
                
                  Clark County (part)
                  
                  Unclassifiable/Attainment
                
                
                  Air Quality Maintenance Area
                
                
                  Seattle-Tacoma Area:
                  
                  Unclassifiable/Attainment
                
                
                  
                  The following boundary includes all of Pierce County, and all of King County except a small portion on the north-east corner and the western portion of Snohomish County: Starting at the mouth of the Nisqually river extend northwesterly along the Pierce County line to the southernmost point of the west county line of King County; thence northerly along the county line to the southernmost point of the west county line of Snohomish County; thence northerly along the county line to the intersection with SR 532; thence easterly along the north line of SR 532 to the intersection of I-5, continuing east along the same road now identified as Henning Rd., to the intersection with SR 9 at Bryant; thence continuing easterly on Bryant East Rd. and Rock Creek Rd., also identified as Grandview Rd., approximately 3 miles to the point at which it is crossed by the existing BPA electrical transmission line; thence southeasterly along the BPA transmission line approximately 8 miles to point of the crossing of the south fork of the Stillaguamish River; thence continuing in a southeasterly direction in a meander line following the bed of the River to Jordan Road; southerly along Jordan Road to the north city limits of Granite Falls; thence following the north and east city limits to 92nd St. NE., and Menzel Lake Rd.; thence south-southeasterly along the Menzel Lake Rd., and the Lake Roesiger Rd., a distance of approximately 6 miles to the northernmost point of Lake Roesiger; thence southerly along a meander line following the middle of the Lake and Roesiger Creek to Woods Creek; thence southerly along a meander line following the bed of the Creek approximately 6 miles to the point the Creek is crossed by the existing BPA electrical transmission line; thence easterly along the BPA transmission line approximately 0.2 miles; thence southerly along the BPA Chief Joseph-Covington electrical transmission line approximately 3 miles to the north line of SR 2; thence southeasterly along SR 2 to the intersection with the east county line of King County; thence south along the county line to the northernmost point of the east county line of Pierce County; thence along the county line to the point of beginning at the mouth of the Nisqually River
                
                
                  AQCR 062 E Washington-N Idaho Interstate (part)
                  
                  Unclassifiable/Attainment
                
                
                  Spokane County
                  
                  Unclassifiable/Attainment
                
                
                  
                  AQCR 062 E Washington-N Idaho Interstate (remainder of)
                  
                  Unclassifiable/Attainment
                
                
                  Adams County
                
                
                  Asotin County
                
                
                  Columbia County
                
                
                  Garfield County
                
                
                  Grant County
                
                
                  Lincoln County
                
                
                  Whitman County
                
                
                  AQCR 193 Portland Interstate (remainder of)
                  
                  Unclassifiable/Attainment
                
                
                  Clark County (part) remainder
                
                
                  Cowlitz County
                
                
                  Lewis County
                
                
                  Skamania County
                
                
                  Wahkiakum County
                
                
                  AQCR 227 Northern Washington Intrastate
                  
                  Unclassifiable/Attainment
                
                
                  Chelan County
                
                
                  Douglas County
                
                
                  Ferry County
                
                
                  Okanogan County
                
                
                  Pend Oreille County
                
                
                  Stevens County
                
                
                  AQCR 228 Olympic-Northwest Washington Intrastate
                  
                  Unclassifiable/Attainment
                
                
                  Clallam County
                
                
                  Grays Harbor County
                
                
                  Island County
                
                
                  Jefferson County
                
                
                  Mason County
                
                
                  Pacific County
                
                
                  San Juan County
                
                
                  Skagit County
                
                
                  Thurston County
                
                
                  Whatcom County
                
                
                  AQCR 229 Puget Sound Intrastate (remainder of)
                  
                  Unclassifiable/Attainment
                
                
                  King County (part) remainder
                
                
                  Kitsap County
                
                
                  Snohomish County (part) remainder
                
                
                  AQCR 230 South Central Washington Intrastate
                  
                  Unclassifiable/Attainment
                
                
                  Benton County
                
                
                  Franklin County
                
                
                  Kittitas County
                
                
                  Klickitat County
                
                
                  Walla Walla County
                
                
                  Yakima County
                
                
                  a Includes Indian Country located in each county or area, except as otherwise specified.
                
                  1 This date is June 15, 2004, unless otherwise noted.
              
              
                Washington—2008 8-Hour Ozone NAAQS
                [Primary and Secondary]
                
                  Designated area
                  Designation 1
                  
                  Date 2
                  
                  Type
                  Classification
                  Date 1
                  
                   Type
                
                
                  Clark County
                  
                  Unclassifiable/Attainment
                
                
                  King County
                  
                  Unclassifiable/Attainment
                
                
                  Pierce County
                  
                  Unclassifiable/Attainment
                
                
                  Spokane County
                  
                  Unclassifiable/Attainment
                
                
                  Thurston County
                  
                  Unclassifiable/Attainment
                
                
                  Rest of state and rest of Indian country
                  
                  Unclassifiable/Attainment
                
                
                  1 Includes any Indian country in each county or area, unless otherwise specified.
                
                  2 This date is July 20, 2012, unless otherwise noted.
              
              
              
                Washington—2015 8-Hour Ozone NAAQS
                [Primary and Secondary]
                
                  Designated area 1
                  
                  Designation
                  Date 2
                  
                  Type
                  Classification
                  Date 2
                  
                  Type
                
                
                  Tri-Cities Area, WA
                  1/16/18
                  Unclassifiable
                
                
                  Benton County.
                
                
                  Franklin County.
                
                
                  Walla Walla County.
                
                
                  Adams County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Asotin County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Chelan County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Clallam County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Clark County
                  
                  Attainment/Unclassifiable
                
                
                  Columbia County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Cowlitz County
                  
                  Attainment/Unclassifiable
                
                
                  Douglas County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Ferry County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Garfield County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Grant County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Grays Harbor County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Island County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Jefferson County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  King County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Kitsap County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Kittitas County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Klickitat County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Lewis County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Lincoln County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Mason County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Okanogan County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Pacific County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Pend Oreille County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Pierce County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  San Juan County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Skagit County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Skamania County
                  
                  Attainment/Unclassifiable
                
                
                  
                  Snohomish County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Spokane County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Stevens County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Thurston County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Wahkiakum County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Whatcom County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Whitman County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Yakima County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  1 Includes any Indian country in each county or area, unless otherwise specified. EPA is not determining the boundaries of any area of Indian country in this table, including any area of Indian country located in the larger designation area. The inclusion of any Indian country in the designation area is not a determination that the state has regulatory authority under the Clean Air Act for such Indian country.
                
                  2 This date is August 3, 2018, unless otherwise noted.
              
              
                Washington—2008 Lead NAAQS
                
                  Designated area
                  Designation for the 2008 NAAQS a
                  
                  Date 1
                  
                  Type
                
                
                  Whole State
                  
                  Unclassifiable/Attainment.
                
                
                  a Includes Indian Country located in each county or area, except as otherwise specified.
                
                  1 December 31, 2011 unless otherwise noted.
              
              [54 FR 27346, June 29, 1989]
              
                Editorial Note:
                For Federal Register citations affecting § 81.348, see the List of CFR Sections Affected, which appears in the Finding Aids section of the printed volume and at www.govinfo.gov.
                
              
            
            
              § 81.349
              West Virginia.
              
                West Virginia—TSP
                
                  Designated area
                  Does not meet primary standards
                  Does not meet secondary standards
                  Cannot be classified
                  Better than national standards
                
                
                  Steubenville-Weirton-Wheeling Interstate AQCR
                  X
                
                
                  1. Marshall County
                  
                  
                  
                  X
                
                
                  2. Remainder of AQCR
                  X
                
                
                  Parkersburg-Tygart magisterial district in Wood County
                  
                  X
                
                
                  Kanawha County and Valley magisterial district in Fayette County
                  
                  X
                
                
                  In Marion County, all portions of Union and Winfield magisterial districts west of Interstate Highway I-79
                  
                  
                  
                  X
                
                
                  Arden magisterial district in Berkeley County
                  
                  
                  X
                
                
                  Remainder of State
                  
                  
                  
                  X
                
              
              
              
                West Virginia—1971 Sulfur Dioxide NAAQS
                [Primary and Secondary]
                
                  Designated area
                  Does not meet primary standards
                  Does not meet secondary standards
                  Cannot be classified
                  Better than national standards
                
                
                  Hancock County (part):
                
                
                  The city of Weirton, including Butler and Clay magisterial districts
                  
                  
                  
                  X
                
                
                  New Manchester-Grant magisterial district in Hancock County
                  
                  
                  
                  X
                
                
                  Piedmont magisterial district in Mineral County
                  
                  
                  X
                
                
                  Remainder of State
                  
                  
                  
                  X
                
              
              
                West Virginia—2010 Sulfur Dioxide NAAQS
                [Primary]
                
                  Designated area 1 3
                  
                  Designation
                  Date 2
                  
                  Type
                
                
                  Steubenville, OH-WV
                
                
                  Brooke County (part)
                  10/4/13
                  Nonattainment.
                
                
                  Area bounded by the Cross Creek Tax District.
                
                
                  Marshall, WV
                
                
                  Marshall County (part)
                  10/4/13
                  Nonattainment.
                
                
                  Area consisting of Clay Tax District, Franklin Tax District, and Washington Tax District.
                
                
                  Wood County
                  
                  Unclassifiable.
                
                
                  Barbour County
                  
                  Attainment/Unclassifiable.
                
                
                  Berkeley County
                  
                  Attainment/Unclassifiable.
                
                
                  Boone County
                  
                  Attainment/Unclassifiable.
                
                
                  Braxton County
                  
                  Attainment/Unclassifiable.
                
                
                  Brooke County (part)
                  
                  Attainment/Unclassifiable.
                
                
                  Area consisting of Buffalo Tax District.
                
                
                  Cabell County
                  
                  Attainment/Unclassifiable.
                
                
                  Calhoun County
                  
                  Attainment/Unclassifiable.
                
                
                  Clay County
                  
                  Attainment/Unclassifiable.
                
                
                  Doddridge County
                  
                  Attainment/Unclassifiable.
                
                
                  Fayette County
                  
                  Attainment/Unclassifiable.
                
                
                  Gilmer County
                  
                  Attainment/Unclassifiable.
                
                
                  Grant County
                  
                  Attainment/Unclassifiable.
                
                
                  Greenbrier County
                  
                  Attainment/Unclassifiable.
                
                
                  Hampshire County
                  
                  Attainment/Unclassifiable.
                
                
                  Hancock County
                  
                  Attainment/Unclassifiable.
                
                
                  Hardy County
                  
                  Attainment/Unclassifiable.
                
                
                  Harrison County
                  
                  Attainment/Unclassifiable.
                
                
                  Jackson County
                  
                  Attainment/Unclassifiable.
                
                
                  Jefferson County
                  
                  Attainment/Unclassifiable.
                
                
                  Kanawha County
                  
                  Attainment/Unclassifiable.
                
                
                  Lewis County
                  
                  Attainment/Unclassifiable.
                
                
                  Lincoln County
                  
                  Attainment/Unclassifiable.
                
                
                  Logan County
                  
                  Attainment/Unclassifiable.
                
                
                  Marion County
                  
                  Attainment/Unclassifiable.
                
                
                  Marshall County (part)
                  
                  Attainment/Unclassifiable.
                
                
                  Area consisting of Cameron Tax District, Liberty Tax District, Meade Tax District, Sand Hill Tax District, Union Tax District, and Webster Tax District.
                
                
                  Mason County
                  
                  Attainment/Unclassifiable.
                
                
                  McDowell County
                  
                  Attainment/Unclassifiable.
                
                
                  Mercer County
                  
                  Attainment/Unclassifiable.
                
                
                  Mingo County
                  
                  Attainment/Unclassifiable.
                
                
                  Monongalia County
                  
                  Attainment/Unclassifiable.
                
                
                  Monroe County
                  
                  Attainment/Unclassifiable.
                
                
                  Morgan County
                  
                  Attainment/Unclassifiable.
                
                
                  Nicholas County
                  
                  Attainment/Unclassifiable.
                
                
                  Ohio County
                  
                  Attainment/Unclassifiable.
                
                
                  Pendleton County
                  
                  Attainment/Unclassifiable.
                
                
                  Pleasants County
                  
                  Attainment/Unclassifiable.
                
                
                  Pocahontas County
                  
                  Attainment/Unclassifiable.
                
                
                  Preston County
                  
                  Attainment/Unclassifiable.
                
                
                  Putnam County
                  
                  Attainment/Unclassifiable.
                
                
                  Raleigh County
                  
                  Attainment/Unclassifiable.
                
                
                  Randolph County
                  
                  Attainment/Unclassifiable.
                
                
                  
                  Ritchie County
                  
                  Attainment/Unclassifiable.
                
                
                  Roane County
                  
                  Attainment/Unclassifiable.
                
                
                  Summers County
                  
                  Attainment/Unclassifiable.
                
                
                  Taylor County
                  
                  Attainment/Unclassifiable.
                
                
                  Tucker County
                  
                  Attainment/Unclassifiable.
                
                
                  Tyler County
                  
                  Attainment/Unclassifiable.
                
                
                  Upshur County
                  
                  Attainment/Unclassifiable.
                
                
                  Wayne County
                  
                  Attainment/Unclassifiable.
                
                
                  Webster County
                  
                  Attainment/Unclassifiable.
                
                
                  Wetzel County
                  
                  Attainment/Unclassifiable.
                
                
                  Wirt County
                  
                  Attainment/Unclassifiable.
                
                
                  Wyoming County
                  
                  Attainment/Unclassifiable.
                
                
                  1 Includes any Indian country in each county or area, unless otherwise specified. EPA is not determining the boundaries of any area of Indian country in this table, including any area of Indian country located in the larger designation area. The inclusion of any Indian country in the designation area is not a determination that the state has regulatory authority under the Clean Air Act for such Indian country.
                
                  2 This date is April 9, 2018, unless otherwise noted.
                
                  3 Mineral County will be designated by December 31, 2020.
              
              
                West Virginia—Carbon Monoxide
                
                  Designated Area
                  Designation
                  Date 1
                  
                  Type
                  Classification
                  Date 1
                  
                  Type
                
                
                  Statewide
                  
                  Unclassifiable/Attainment
                
                
                  Barbour County
                
                
                  Berkeley County
                
                
                  Boone County
                
                
                  Braxton County
                
                
                  Brooke County 2
                  
                
                
                  Cabell County
                
                
                  Calhoun County
                
                
                  Clay County
                
                
                  Doddridge County
                
                
                  Fayette County
                
                
                  Gilmer County
                
                
                  Grant County
                
                
                  Greenbrier County
                
                
                  Hampshire County
                
                
                  Hancock County 2
                  
                
                
                  Hardy County
                
                
                  Harrison County
                
                
                  Jackson County
                
                
                  Jefferson County
                
                
                  Kanawha County
                
                
                  Lewis County
                
                
                  Lincoln County
                
                
                  Logan County
                
                
                  Marion County
                
                
                  Marshall County
                
                
                  Mason County
                
                
                  McDowell County
                
                
                  Mercer County
                
                
                  Mineral County
                
                
                  Mingo County
                
                
                  Monongalia County
                
                
                  Monroe County
                
                
                  Morgan County
                
                
                  Nicholas County
                
                
                  Ohio County
                
                
                  Pendleton County
                
                
                  Pleasants County
                
                
                  Pocahontas County
                
                
                  Preston County
                
                
                  Putnam County
                
                
                  Raleigh County
                
                
                  Randolph County
                
                
                  Ritchie County
                
                
                  
                  Roane County
                
                
                  Summers County
                
                
                  Taylor County
                
                
                  Tucker County
                
                
                  Tyler County
                
                
                  Upshur County
                
                
                  Wayne County
                
                
                  Webster County
                
                
                  Wetzel County
                
                
                  Wirt County
                
                
                  Wood County
                
                
                  Wyoming County
                
                
                  1 This date is November 15, 1990, unless otherwise noted.
                
                  2 The listed designation does not reflect EPA action under section 107(d)(4)(A). At the date of enactment of the Clean Air Act Amendments, Jefferson County, Ohio; Brooke County, West Virginia; and Hancock County, West Virginia, were designated Unclassifiable/Attainment by operation of law under section 107(d)(1)(C) of the Clean Air Act. However, these States and EPA are reviewing whether to confirm or reverse that designation under the process set out under section 107(d)(4)(A) and will publish a separate notice to that effect.
              
              
                West Virginia—Ozone (1-Hour Standard)2
                
                
                  Designated area
                  Designation
                  Date 1
                  
                  Type
                  Classification
                  Date 1
                  
                  Type
                
                
                  Charleston Area:
                
                
                  Kanawha County
                  
                  Unclassifiable/Attainment
                
                
                  Putnam County
                  
                  Unclassifiable/Attainment
                
                
                  Greenbrier Area:
                
                
                  Greenbrier County
                  
                  Unclassifiable/Attainment
                
                
                  Huntington-Ashland Area:
                
                
                  Cabell County
                  
                  Unclassifiable/Attainment
                
                
                  Wayne County
                  
                  Unclassifiable/Attainment
                
                
                  Parkersburg-Marietta Area:
                
                
                  Wood County
                  
                  Unclassifiable/Attainment
                
                
                  Rest of State
                  
                  Unclassifiable/Attainment
                
                
                  Barbour County
                
                
                  Berkeley County
                
                
                  Boone County
                
                
                  Braxton County
                
                
                  Brooke County
                
                
                  Calhoun County
                
                
                  Clay County
                
                
                  Doddridge County
                
                
                  Fayette County
                
                
                  Gilmer County
                
                
                  Grant County
                
                
                  Hampshire County
                
                
                  Hancock County
                
                
                  Hardy County
                
                
                  Harrison County
                
                
                  Jackson County
                
                
                  Jefferson County
                
                
                  Lewis County
                
                
                  Lincoln County
                
                
                  Logan County
                
                
                  Marion County
                
                
                  Marshall County
                
                
                  Mason County
                
                
                  McDowell County
                
                
                  Mercer County
                
                
                  Mineral County
                
                
                  Mingo County
                
                
                  Monongalia County
                
                
                  Monroe County
                
                
                  Morgan County
                
                
                  Nicholas County
                
                
                  Ohio County
                
                
                  Pendleton County
                
                
                  Pleasants County
                
                
                  Pocahontas County
                
                
                  
                  Preston County
                
                
                  Raleigh County
                
                
                  Randolph County
                
                
                  Ritchie County
                
                
                  Roane County
                
                
                  Summers County
                
                
                  Taylor County
                
                
                  Tucker County
                
                
                  Tyler County
                
                
                  Upshur County
                
                
                  Webster County
                
                
                  Wetzel County
                
                
                  Wirt County
                
                
                  Wyoming County
                
                
                  1 This date is October 18, 2000, unless otherwise noted.
                
                  2 The 1-hour ozone standard is revoked effective June 15, 2005 for all areas in West Virginia except the Eastern Pan Handle Region (Berkeley and Jefferson Counties) where it is revoked effective April 15, 2009.
              
              
                West Virginia—PM-10
                
                  Designated Area
                  Designation
                  Date
                  Type
                  Classification
                  Date
                  Type
                
                
                  Brooke
                
                
                  Follansbee area bounded on the north by the Market Street Bridge, on the east by West Virginia Route 2, on the south by the extension of the southern boundary of Steubenville Township in Jefferson County, Ohio, and on the west by the Ohio/West Virginia border
                  10/27/03
                  Attainment
                
                
                  Hancock and Brooke Counties (part):
                
                
                  The city of Weirton
                  9/12/06
                  Attainment
                
                
                  Rest of State
                  11/15/90
                  Unclassifiable
                
              
              
                West Virginia—1997 Annual PM2.5 NAAQS
                [Primary and Secondary]
                
                  Designated area a
                  
                  Designation
                  Date 1
                  
                  Type
                  Classification
                  Date 2
                  
                  Type
                
                
                  Charleston, WV:
                
                
                  Kanawha County
                  3/31/14
                  Attainment.
                
                
                  Putnam County
                  3/31/14
                  Attainment.
                
                
                  Huntington-Ashland, WV-KY-OH:
                
                
                  Cabell County
                  12/28/12
                  Attainment.
                
                
                  Mason County (part)
                  12/28/12
                  Attainment.
                
                
                  Graham Tax District
                
                
                  Wayne County
                  12/28/12
                  Attainment.
                
                
                  Martinsburg, WV-Hagerstown, MD:
                
                
                  Berkeley County
                  11/25/14
                  Attainment.
                
                
                  Parkersburg-Marietta, WV-OH:
                
                
                  Pleasants County (part)
                  9/12/13
                  Attainment.
                
                
                  Tax District of Grant
                
                
                  Wood County
                  9/12/13
                  Attainment.
                
                
                  Steubenville-Weirton, OH-WV:
                
                
                  Brooke County
                  3/18/14
                  Attainment.
                
                
                  Hancock County
                  3/18/14
                  Attainment.
                
                
                  Wheeling, WV-OH:
                
                
                  Marshall County
                  9/30/13
                  Attainment.
                
                
                  Ohio County
                  9/30/13
                  Attainment.
                
                
                  Rest of State:
                
                
                  Barbour County
                  
                  Unclassifiable/Attainment.
                
                
                  Boone County
                  
                  Unclassifiable/Attainment.
                
                
                  Braxton County
                  
                  Unclassifiable/Attainment.
                
                
                  Calhoun County
                  
                  Unclassifiable/Attainment.
                
                
                  
                  Clay County
                  
                  Unclassifiable/Attainment.
                
                
                  Doddridge County
                  
                  Unclassifiable/Attainment.
                
                
                  Fayette County
                  
                  Unclassifiable/Attainment.
                
                
                  Gilmer County
                  
                  Unclassifiable/Attainment.
                
                
                  Grant County
                  
                  Unclassifiable/Attainment.
                
                
                  Greenbrier County
                  
                  Unclassifiable/Attainment.
                
                
                  Hampshire County
                  
                  Unclassifiable/Attainment.
                
                
                  Hardy County
                  
                  Unclassifiable/Attainment.
                
                
                  Harrison County
                  
                  Unclassifiable/Attainment.
                
                
                  Jackson County
                  
                  Unclassifiable/Attainment.
                
                
                  Jefferson County
                  
                  Unclassifiable/Attainment.
                
                
                  Lewis County
                  
                  Unclassifiable/Attainment.
                
                
                  Lincoln County
                  
                  Unclassifiable/Attainment.
                
                
                  Logan County
                  
                  Unclassifiable/Attainment.
                
                
                  McDowell County
                  
                  Unclassifiable/Attainment.
                
                
                  Marion County
                  
                  Unclassifiable/Attainment.
                
                
                  Mason County (remainder)
                  
                  Unclassifiable/Attainment.
                
                
                  Mercer County
                  
                  Unclassifiable/Attainment.
                
                
                  Mineral County
                  
                  Unclassifiable/Attainment.
                
                
                  Mingo County
                  
                  Unclassifiable/Attainment.
                
                
                  Monongalia County
                  
                  Unclassifiable/Attainment.
                
                
                  Monroe County
                  
                  Unclassifiable/Attainment.
                
                
                  Morgan County
                  
                  Unclassifiable/Attainment.
                
                
                  Nicholas County
                  
                  Unclassifiable/Attainment.
                
                
                  Pendleton County
                  
                  Unclassifiable/Attainment.
                
                
                  Pleasants County (remainder)
                  
                  Unclassifiable/Attainment.
                
                
                  Pocahontas County
                  
                  Unclassifiable/Attainment.
                
                
                  Preston County
                  
                  Unclassifiable/Attainment.
                
                
                  Raleigh County
                  
                  Unclassifiable/Attainment.
                
                
                  Randolph County
                  
                  Unclassifiable/Attainment.
                
                
                  Ritchie County
                  
                  Unclassifiable/Attainment.
                
                
                  Roane County
                  
                  Unclassifiable/Attainment.
                
                
                  Summers County
                  
                  Unclassifiable/Attainment.
                
                
                  Taylor County
                  
                  Unclassifiable/Attainment.
                
                
                  Tucker County
                  
                  Unclassifiable/Attainment.
                
                
                  Tyler County
                  
                  Unclassifiable/Attainment.
                
                
                  Upshur County
                  
                  Unclassifiable/Attainment.
                
                
                  Webster County
                  
                  Unclassifiable/Attainment.
                
                
                  Wetzel County
                  
                  Unclassifiable/Attainment.
                
                
                  Wirt County
                  
                  Unclassifiable/Attainment.
                
                
                  Wyoming County
                  
                  Unclassifiable/Attainment.
                
                
                  
                    a
                   Includes Indian Country located in each county or area, except as otherwise specified.
                
                  1 This date is 90 days after January 5, 2005, unless otherwise noted.
                
                  2 This date is July 2, 2014, unless otherwise noted.
              
              
                West Virginia—2012 Annual PM2.5 NAAQS
                [Primary]
                
                  Designated area 1
                  
                  Designation
                  Date 2
                  
                  Type
                  Classification
                  Date 2
                  
                  Type
                
                
                  Statewide:
                
                
                  Barbour County
                  
                  Unclassifiable/Attainment
                
                
                  Berkley County
                  
                  Unclassifiable/Attainment
                
                
                  Boone County
                  
                  Unclassifiable/Attainment
                
                
                  Braxton County
                  
                  Unclassifiable/Attainment
                
                
                  Brooke County
                  
                  Unclassifiable/Attainment
                
                
                  Cabell County
                  
                  Unclassifiable/Attainment
                
                
                  Calhoun County
                  
                  Unclassifiable/Attainment
                
                
                  Clay County
                  
                  Unclassifiable/Attainment
                
                
                  Doddridge County
                  
                  Unclassifiable/Attainment
                
                
                  Fayette County
                  
                  Unclassifiable/Attainment
                
                
                  Gilmer County
                  
                  Unclassifiable/Attainment
                
                
                  Grant County
                  
                  Unclassifiable/Attainment
                
                
                  Greenbrier County
                  
                  Unclassifiable/Attainment
                
                
                  Hampshire County
                  
                  Unclassifiable/Attainment
                
                
                  Hancock County
                  
                  Unclassifiable/Attainment
                
                
                  Hardy County
                  
                  Unclassifiable/Attainment
                
                
                  
                  Harrison County
                  
                  Unclassifiable/Attainment
                
                
                  Jackson County
                  
                  Unclassifiable/Attainment
                
                
                  Jefferson County
                  
                  Unclassifiable/Attainment
                
                
                  Kanawha County
                  
                  Unclassifiable/Attainment
                
                
                  Lewis County
                  
                  Unclassifiable/Attainment
                
                
                  Lincoln County
                  
                  Unclassifiable/Attainment
                
                
                  Logan County
                  
                  Unclassifiable/Attainment
                
                
                  McDowell County
                  
                  Unclassifiable/Attainment
                
                
                  Mason County
                  
                  Unclassifiable/Attainment
                
                
                  Marion County
                  
                  Unclassifiable/Attainment
                
                
                  Marshall County
                  
                  Unclassifiable/Attainment
                
                
                  Mercer County
                  
                  Unclassifiable/Attainment
                
                
                  Mineral County
                  
                  Unclassifiable/Attainment
                
                
                  Mingo County
                  
                  Unclassifiable/Attainment
                
                
                  Monongalia County
                  
                  Unclassifiable/Attainment
                
                
                  Monroe County
                  
                  Unclassifiable/Attainment
                
                
                  Morgan County
                  
                  Unclassifiable/Attainment
                
                
                  Nicholas County
                  
                  Unclassifiable/Attainment
                
                
                  Ohio County
                  
                  Unclassifiable/Attainment
                
                
                  Pendleton County
                  
                  Unclassifiable/Attainment
                
                
                  Pleasants County
                  
                  Unclassifiable/Attainment
                
                
                  Pocahontas County
                  
                  Unclassifiable/Attainment
                
                
                  Preston County
                  
                  Unclassifiable/Attainment
                
                
                  Putnam County
                  
                  Unclassifiable/Attainment
                
                
                  Raleigh County
                  
                  Unclassifiable/Attainment
                
                
                  Randolph County
                  
                  Unclassifiable/Attainment
                
                
                  Ritchie County
                  
                  Unclassifiable/Attainment
                
                
                  Roane County
                  
                  Unclassifiable/Attainment
                
                
                  Summers County
                  
                  Unclassifiable/Attainment
                
                
                  Taylor County
                  
                  Unclassifiable/Attainment
                
                
                  Tucker County
                  
                  Unclassifiable/Attainment
                
                
                  Tyler County
                  
                  Unclassifiable/Attainment
                
                
                  Upshur County
                  
                  Unclassifiable/Attainment
                
                
                  Wayne County
                  
                  Unclassifiable/Attainment
                
                
                  Webster County
                  
                  Unclassifiable/Attainment
                
                
                  Wetzel County
                  
                  Unclassifiable/Attainment
                
                
                  Wirt County
                  
                  Unclassifiable/Attainment
                
                
                  Wood County
                  
                  Unclassifiable/Attainment
                
                
                  Wyoming County
                  
                  Unclassifiable/Attainment
                
                
                  1 Includes areas of Indian country located in each county or area, except as otherwise specified.
                
                  2 This date is April 15, 2015, unless otherwise noted.
              
              
                West Virginia—1997 24-Hour PM2.5 NAAQS
                [Primary and Secondary]
                
                  Designated area
                  Designationa
                  
                  Date1
                  
                  Type
                  Classification
                  Date
                  Type
                
                
                  Charleston, WV:
                  
                  
                
                
                  Kanawha County
                  
                  Unclassifiable/Attainment.
                
                
                  Putnam County
                  
                  Unclassifiable/Attainment.
                
                
                  Steubenville-Weirton, OH-WV:
                  
                  
                
                
                  Brooke County
                  
                  Unclassifiable/Attainment.
                
                
                  Hancock County
                  
                  Unclassifiable/Attainment.
                
                
                  Rest of State:
                  
                  
                
                
                  Barbour County
                  
                  Unclassifiable/Attainment.
                
                
                  Berkley County
                  
                  Unclassifiable/Attainment.
                
                
                  Boone County
                  
                  Unclassifiable/Attainment.
                
                
                  Braxton County
                  
                  Unclassifiable/Attainment.
                
                
                  Cabell County
                  
                  Unclassifiable/Attainment.
                
                
                  Calhoun County
                  
                  Unclassifiable/Attainment.
                
                
                  Clay County
                  
                  Unclassifiable/Attainment.
                
                
                  Doddridge County
                  
                  Unclassifiable/Attainment.
                
                
                  Fayette County
                  
                  Unclassifiable/Attainment.
                
                
                  Gilmer County
                  
                  Unclassifiable/Attainment.
                
                
                  Grant County
                  
                  Unclassifiable/Attainment.
                
                
                  Greenbrier County
                  
                  Unclassifiable/Attainment.
                
                
                  
                  Hampshire County
                  
                  Unclassifiable/Attainment.
                
                
                  Hardy County
                  
                  Unclassifiable/Attainment.
                
                
                  Harrison County
                  
                  Unclassifiable/Attainment.
                
                
                  Jackson County
                  
                  Unclassifiable/Attainment.
                
                
                  Jefferson County
                  
                  Unclassifiable/Attainment.
                
                
                  Lewis County
                  
                  Unclassifiable/Attainment.
                
                
                  Lincoln County
                  
                  Unclassifiable/Attainment.
                
                
                  Logan County
                  
                  Unclassifiable/Attainment.
                
                
                  McDowell County
                  
                  Unclassifiable/Attainment.
                
                
                  Mason County
                  
                  Unclassifiable/Attainment.
                
                
                  Marion County
                  
                  Unclassifiable/Attainment.
                
                
                  Marshall County
                  
                  Unclassifiable/Attainment.
                
                
                  Mercer County
                  
                  Unclassifiable/Attainment.
                
                
                  Mineral County
                  
                  Unclassifiable/Attainment.
                
                
                  Mingo County
                  
                  Unclassifiable/Attainment.
                
                
                  Monongalia County
                  
                  Unclassifiable/Attainment.
                
                
                  Monroe County
                  
                  Unclassifiable/Attainment.
                
                
                  Morgan County
                  
                  Unclassifiable/Attainment.
                
                
                  Nicholas County
                  
                  Unclassifiable/Attainment.
                
                
                  Ohio County
                  
                  Unclassifiable/Attainment.
                
                
                  Pendleton County
                  
                  Unclassifiable/Attainment.
                
                
                  Pleasants County
                  
                  Unclassifiable/Attainment.
                
                
                  Pocahontas County
                  
                  Unclassifiable/Attainment.
                
                
                  Preston County
                  
                  Unclassifiable/Attainment.
                
                
                  Raleigh County
                  
                  Unclassifiable/Attainment.
                
                
                  Randolph County
                  
                  Unclassifiable/Attainment.
                
                
                  Ritchie County
                  
                  Unclassifiable/Attainment.
                
                
                  Roane County
                  
                  Unclassifiable/Attainment.
                
                
                  Summers County
                  
                  Unclassifiable/Attainment.
                
                
                  Taylor County
                  
                  Unclassifiable/Attainment.
                
                
                  Tucker County
                  
                  Unclassifiable/Attainment.
                
                
                  Tyler County
                  
                  Unclassifiable/Attainment.
                
                
                  Upshur County
                  
                  Unclassifiable/Attainment.
                
                
                  Wayne County
                  
                  Unclassifiable/Attainment.
                
                
                  Webster County
                  
                  Unclassifiable/Attainment.
                
                
                  Wetzel County
                  
                  Unclassifiable/Attainment.
                
                
                  Wirt County
                  
                  Unclassifiable/Attainment.
                
                
                  Wood County
                  
                  Unclassifiable/Attainment.
                
                
                  Wyoming County
                  
                  Unclassifiable/Attainment.
                
                
                  a Includes Indian Country located in each county or area, except as otherwise specified.
                
                  1 This date is 90 days after January 5, 2005, unless otherwise noted.
              
              
                West Virginia—2006 24-Hour PM2.5 NAAQS
                [Primary and Secondary]
                
                  Designated area a
                  
                  Designation
                  Date 1
                  
                  Type
                  Classification
                  Date 2
                  
                  Type
                
                
                  Charleston, WV:
                
                
                  Kanawha County
                  3/31/14
                  Attainment.
                
                
                  Putnam County
                  3/31/14
                  Attainment.
                
                
                  Steubenville-Weirton, OH-WV:
                
                
                  Brooke County
                  3/18/14
                  Attainment.
                
                
                  Hancock County
                  3/18/14
                  Attainment.
                
                
                  Rest of State:
                
                
                  Barbour County
                  
                  Unclassifiable/Attainment.
                
                
                  Berkeley County
                  
                  Unclassifiable/Attainment.
                
                
                  Boone County
                  
                  Unclassifiable/Attainment.
                
                
                  Braxton County
                  
                  Unclassifiable/Attainment.
                
                
                  Cabell County
                  
                  Unclassifiable/Attainment.
                
                
                  Calhoun County
                  
                  Unclassifiable/Attainment.
                
                
                  Clay County
                  
                  Unclassifiable/Attainment.
                
                
                  Doddridge County
                  
                  Unclassifiable/Attainment.
                
                
                  Fayette County
                  
                  Unclassifiable/Attainment.
                
                
                  Gilmer County
                  
                  Unclassifiable/Attainment.
                
                
                  Grant County
                  
                  Unclassifiable/Attainment.
                
                
                  Greenbrier County
                  
                  Unclassifiable/Attainment.
                
                
                  
                  Hampshire County
                  
                  Unclassifiable/Attainment.
                
                
                  Hardy County
                  
                  Unclassifiable/Attainment.
                
                
                  Harrison County
                  
                  Unclassifiable/Attainment.
                
                
                  Jackson County
                  
                  Unclassifiable/Attainment.
                
                
                  Jefferson County
                  
                  Unclassifiable/Attainment.
                
                
                  Lewis County
                  
                  Unclassifiable/Attainment.
                
                
                  Lincoln County
                  
                  Unclassifiable/Attainment.
                
                
                  Logan County
                  
                  Unclassifiable/Attainment.
                
                
                  McDowell County
                  
                  Unclassifiable/Attainment.
                
                
                  Marion County
                  
                  Unclassifiable/Attainment.
                
                
                  Marshall County
                  
                  Unclassifiable/Attainment.
                
                
                  Mason County
                  
                  Unclassifiable/Attainment.
                
                
                  Mercer County
                  
                  Unclassifiable/Attainment.
                
                
                  Mineral County
                  
                  Unclassifiable/Attainment.
                
                
                  Mingo County
                  
                  Unclassifiable/Attainment.
                
                
                  Monongalia County
                  
                  Unclassifiable/Attainment.
                
                
                  Monroe County
                  
                  Unclassifiable/Attainment.
                
                
                  Morgan County
                  
                  Unclassifiable/Attainment.
                
                
                  Nicholas County
                  
                  Unclassifiable/Attainment.
                
                
                  Ohio County
                  
                  Unclassifiable/Attainment.
                
                
                  Pendleton County
                  
                  Unclassifiable/Attainment.
                
                
                  Pleasants County
                  
                  Unclassifiable/Attainment.
                
                
                  Pocahontas County
                  
                  Unclassifiable/Attainment.
                
                
                  Preston County
                  
                  Unclassifiable/Attainment.
                
                
                  Raleigh County
                  
                  Unclassifiable/Attainment.
                
                
                  Randolph County
                  
                  Unclassifiable/Attainment.
                
                
                  Ritchie County
                  
                  Unclassifiable/Attainment.
                
                
                  Roane County
                  
                  Unclassifiable/Attainment.
                
                
                  Summers County
                  
                  Unclassifiable/Attainment.
                
                
                  Taylor County
                  
                  Unclassifiable/Attainment.
                
                
                  Tucker County
                  
                  Unclassifiable/Attainment.
                
                
                  Tyler County
                  
                  Unclassifiable/Attainment.
                
                
                  Upshur County
                  
                  Unclassifiable/Attainment.
                
                
                  Wayne County
                  
                  Unclassifiable/Attainment.
                
                
                  Webster County
                  
                  Unclassifiable/Attainment.
                
                
                  Wetzel County
                  
                  Unclassifiable/Attainment.
                
                
                  Wirt County
                  
                  Unclassifiable/Attainment.
                
                
                  Wood County
                  
                  Unclassifiable/Attainment.
                
                
                  Wyoming County
                  
                  Unclassifiable/Attainment.
                
                
                  a Includes Indian Country located in each county or area, except as otherwise specified.
                
                  1 This date is 30 days after November 13, 2009, unless otherwise noted.
                
                  2 This date is July 2, 2014, unless otherwise noted.
              
              
                West Virginia—NO2 (1971 Annual Standard)
                
                  Designated area
                  Does not meet primary standards
                  Cannot be classified or better than national standards
                
                
                  State of West Virginia
                  
                  X
                
              
              
                West Virginia—NO2 (2010 1-Hour Standard)
                
                  Designated area
                  Designation a
                  
                  Date 1
                  
                  Type
                
                
                  State of West Virginia
                  
                  Unclassifiable/Attainment.
                
                
                  a Includes Indian Country located in each county or area, except as otherwise specified.
                
                  1 This date is 90 days after October 31, 2011, unless otherwise noted.
              
              
              
                West Virginia—1997 8-Hour Ozone NAAQS
                [Primary and Secondary]
                
                  Designated area
                  Designation a
                  
                  Date 1
                  
                  Type
                  Category/classification
                  Date 1
                  
                  Type
                
                
                  Berkeley & Jefferson Cos. WV:
                
                
                  Berkeley County
                  (2)
                  Attainment.
                
                
                  Jefferson County
                  (2)
                  Attainment.
                
                
                  Charleston, WV:
                
                
                  Kanawha County
                  August 10, 2006
                  Attainment
                
                
                  Putnam County
                  August 10, 2006
                  Attainment
                
                
                  Huntington-Ashland, WV-KY
                
                
                  Cabell County
                  October 16, 2006
                  Attainment
                
                
                  Wayne County
                  October 16, 2006
                  Attainment
                
                
                  Parksburg-Marietta, WV-OH Area:
                
                
                  Wood County
                  June 7, 2007
                  Attainment
                
                
                  Wheeling, WV-OH area:
                
                
                  Marshall County
                  June 14, 2007
                  Attainment
                
                
                  Ohio County
                  June 14, 2007
                  Attainment
                
                
                  Steubenville-Weirton, OH-WV area:
                
                
                  Brooke County
                  June 13, 2007
                  Attainment
                
                
                  Hancock County
                  June 13, 2007
                  Attainment
                
                
                  Rest of State
                  
                  Unclassifiable/Attainment
                
                
                  Barbour County
                
                
                  Boone County
                
                
                  Braxton County
                
                
                  Calhoun County
                
                
                  Clay County
                
                
                  Doddridge County
                
                
                  Fayette County
                
                
                  Gilmer County
                
                
                  Grant County
                
                
                  Greenbrier County
                
                
                  Hampshire County
                
                
                  Hardy County
                
                
                  Harrison County
                
                
                  Jackson County
                
                
                  Lewis County
                
                
                  Lincoln County
                
                
                  Logan County
                
                
                  Marion County
                
                
                  Mason County
                
                
                  McDowell County
                
                
                  Mercer County
                
                
                  Mineral County
                
                
                  Mingo County
                
                
                  Monongalia County
                
                
                  Monroe County
                
                
                  Morgan County
                
                
                  Nicholas County
                
                
                  Pendleton County
                
                
                  Pleasants County
                
                
                  Pocahontas County
                
                
                  Preston County
                
                
                  Raleigh County
                
                
                  Randolph County
                
                
                  Ritchie County
                
                
                  Roane County
                
                
                  Summers County
                
                
                  Taylor County
                
                
                  Tucker County
                
                
                  Tyler County
                
                
                  Upshur County
                
                
                  Webster County
                
                
                  Wetzel County
                
                
                  
                  Wirt County
                
                
                  Wyoming County
                
                
                  a Includes Indian Country located in each county or area, except as otherwise specified.
                
                  1 This date is June 15, 2004, unless otherwise noted.
                
                  2 Effective April 15, 2008.
              
              
                West Virginia—2008 8-Hour Ozone NAAQS
                [Primary and Secondary]
                
                  Designated area1
                  
                  Designation
                  Date 2
                  
                  Type
                  Classification
                  Date 2
                  
                  Type
                
                
                  Barbour County
                  
                  Unclassifiable/Attainment
                
                
                  Berkeley County
                  
                  Unclassifiable/Attainment
                
                
                  Boone County
                  
                  Unclassifiable/Attainment
                
                
                  Braxton County
                  
                  Unclassifiable/Attainment
                
                
                  Brooke County
                  
                  Unclassifiable/Attainment
                
                
                  Cabell County
                  
                  Unclassifiable/Attainment
                
                
                  Calhoun County
                  
                  Unclassifiable/Attainment
                
                
                  Clay County
                  
                  Unclassifiable/Attainment
                
                
                  Doddridge County
                  
                  Unclassifiable/Attainment
                
                
                  Fayette County
                  
                  Unclassifiable/Attainment
                
                
                  Gilmer County
                  
                  Unclassifiable/Attainment
                
                
                  Grant County
                  
                  Unclassifiable/Attainment
                
                
                  Greenbrier County
                  
                  Unclassifiable/Attainment
                
                
                  Hampshire County
                  
                  Unclassifiable/Attainment
                
                
                  Hancock County
                  
                  Unclassifiable/Attainment
                
                
                  Hardy County
                  
                  Unclassifiable/Attainment
                
                
                  Harrison County
                  
                  Unclassifiable/Attainment
                
                
                  Jackson County
                  
                  Unclassifiable/Attainment
                
                
                  Jefferson County
                  
                  Unclassifiable/Attainment
                
                
                  Kanawha County
                  
                  Unclassifiable/Attainment
                
                
                  Lewis County
                  
                  Unclassifiable/Attainment
                
                
                  Lincoln County
                  
                  Unclassifiable/Attainment
                
                
                  Logan County
                  
                  Unclassifiable/Attainment
                
                
                  McDowell County
                  
                  Unclassifiable/Attainment
                
                
                  Marion County
                  
                  Unclassifiable/Attainment
                
                
                  Marshall County
                  
                  Unclassifiable/Attainment
                
                
                  Mason County
                  
                  Unclassifiable/Attainment
                
                
                  Mercer County
                  
                  Unclassifiable/Attainment
                
                
                  Mineral County
                  
                  Unclassifiable/Attainment
                
                
                  Mingo County
                  
                  Unclassifiable/Attainment
                
                
                  Monongalia County
                  
                  Unclassifiable/Attainment
                
                
                  Monroe County
                  
                  Unclassifiable/Attainment
                
                
                  Morgan County
                  
                  Unclassifiable/Attainment
                
                
                  Nicholas County
                  
                  Unclassifiable/Attainment
                
                
                  Ohio County
                  
                  Unclassifiable/Attainment
                
                
                  Pendleton County
                  
                  Unclassifiable/Attainment
                
                
                  Pleasants County
                  
                  Unclassifiable/Attainment
                
                
                  Pocahontas County
                  
                  Unclassifiable/Attainment
                
                
                  Preston County
                  
                  Unclassifiable/Attainment
                
                
                  Putnam County
                  
                  Unclassifiable/Attainment
                
                
                  Raleigh County
                  
                  Unclassifiable/Attainment
                
                
                  Randolph County
                  
                  Unclassifiable/Attainment
                
                
                  Ritchie County
                  
                  Unclassifiable/Attainment
                
                
                  Roane County
                  
                  Unclassifiable/Attainment
                
                
                  Summers County
                  
                  Unclassifiable/Attainment
                
                
                  Taylor County
                  
                  Unclassifiable/Attainment
                
                
                  Tucker County
                  
                  Unclassifiable/Attainment
                
                
                  Tyler County
                  
                  Unclassifiable/Attainment
                
                
                  Upshur County
                  
                  Unclassifiable/Attainment
                
                
                  Wayne County
                  
                  Unclassifiable/Attainment
                
                
                  Webster County
                  
                  Unclassifiable/Attainment
                
                
                  Wetzel County
                  
                  Unclassifiable/Attainment
                
                
                  Wirt County
                  
                  Unclassifiable/Attainment
                
                
                  Wood County
                  
                  Unclassifiable/Attainment
                
                
                  Wyoming County
                  
                  Unclassifiable/Attainment
                
                

                  1 Includes any Indian country located in each county or area, unless otherwise noted.
                
                
                  2 This date is July 20, 2012, unless otherwise noted.
              
              
                West Virginia—2015 8-Hour Ozone NAAQS
                [Primary and Secondary]
                
                  Designated area 1
                  
                  Designation
                  Date 2
                  
                  Type
                  Classification
                  Date 2
                  
                  Type
                
                
                  Barbour County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Berkeley County
                  
                  Attainment/Unclassifiable
                
                
                  Boone County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Braxton County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Brooke County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Cabell County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Calhoun County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Clay County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Doddridge County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Fayette County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Gilmer County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Grant County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Greenbrier County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Hampshire County
                  
                  Attainment/Unclassifiable
                
                
                  Hancock County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Hardy County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Harrison County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Jackson County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Jefferson County
                  
                  Attainment/Unclassifiable
                
                
                  Kanawha County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Lewis County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Lincoln County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Logan County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  McDowell County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Marion County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Marshall County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Mason County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Mercer County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Mineral County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  
                  Mingo County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Monongalia County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Monroe County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Morgan County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Nicholas County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Ohio County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Pendleton County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Pleasants County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Pocahontas County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Preston County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Putnam County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Raleigh County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Randolph County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Ritchie County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Roane County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Summers County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Taylor County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Tucker County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Tyler County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Upshur County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Wayne County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Webster County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Wetzel County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Wirt County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Wood County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Wyoming County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  1 Includes any Indian country in each county or area, unless otherwise specified. EPA is not determining the boundaries of any area of Indian country in this table, including any area of Indian country located in the larger designation area. The inclusion of any Indian country in the designation area is not a determination that the state has regulatory authority under the Clean Air Act for such Indian country.
                
                  2 This date is August 3, 2018, unless otherwise noted.
              
              
              
                West Virginia—2008 Lead NAAQS
                
                  Designated area
                  Designation for the 2008 NAAQS a
                  
                  Date 1
                  
                  Type
                
                
                  Whole State
                  
                  Unclassifiable/Attainment.
                
                
                  a Includes Indian Country located in each county or area, except as otherwise specified.
                
                  1 December 31, 2011 unless otherwise noted.
              
              [43 FR 40521, Sept. 12, 1978]
              
                Editorial Note:
                For Federal Register citations affecting § 81.349, see the List of CFR Sections Affected, which appears in the Finding Aids section of the printed volume and at www.govinfo.gov.
                
              
            
            
              § 81.350
              Wisconsin.
              
                Wisconsin—1971 Sulfur Dioxide NAAQS
                (Primary and Secondary
                
                  Designated area
                  Does not meet primary standards
                  Does not meet secondary standards
                  Cannot be classified
                  Better than national standards
                
                
                  AQCR 68:
                
                
                  Grant County
                  
                  
                  
                  X
                
                
                  AQCR 73:
                
                
                  Rock County
                  
                  
                  
                  X
                
                
                  AQCR 123:
                
                
                  Barron County
                  
                  
                  
                  X
                
                
                  Buffalo County
                  
                  
                  
                  X
                
                
                  Chippewa County
                  
                  
                  
                  X
                
                
                  Clark County
                  
                  
                  
                  X
                
                
                  Crawford County
                  
                  
                  
                  X
                
                
                  Dunn County
                  
                  
                  
                  X
                
                
                  Eau Claire County
                  
                  
                  
                  X
                
                
                  Jackson County
                  
                  
                  
                  X
                
                
                  LaCrosse County
                  
                  
                  
                  X
                
                
                  Monroe County
                  
                  
                  
                  X
                
                
                  Pepin County
                  
                  
                  
                  X
                
                
                  Pierce County
                  
                  
                  
                  X
                
                
                  Polk County
                  
                  
                  
                  X
                
                
                  St. Croix County
                  
                  
                  
                  X
                
                
                  Trempealeau County
                  
                  
                  
                  X
                
                
                  Vernon County
                  
                  
                  
                  X
                
                
                  AQCR 129:
                
                
                  Ashland County
                  
                  
                  
                  X
                
                
                  Bayfield County
                  
                  
                  
                  X
                
                
                  Burnett County
                  
                  
                  
                  X
                
                
                  Douglas County
                  
                  
                  
                  X
                
                
                  Iron County
                  
                  
                  
                  X
                
                
                  Price County
                  
                  
                  
                  X
                
                
                  Rusk County
                  
                  
                  
                  X
                
                
                  Sawyer County
                  
                  
                  
                  X
                
                
                  Taylor County
                  
                  
                  
                  X
                
                
                  Washburn County
                  
                  
                  
                  X
                
                
                  AQCR 237:
                
                
                  Brown County (city of Green Bay): Subcity area defined as follows
                  
                  
                  
                  X
                
                
                  North: Green Bay
                
                
                  West: W. Mason St. and Ashland Ave., along Ashland north to Matter St., west to Crocker St., north on Crocker St. to Bylsby St., then to Green Bay
                
                
                  South: W. Mason St. and Ashland Ave., east along Mason to Irwin Ave.
                
                
                  East: W. Mason St., and Irwin Ave., along Irwin Ave. north to Green Bay
                
                
                  Remainder of corporate limits of Green Bay
                  
                  
                  X
                
                
                  Remainder of Brown County
                  
                  
                  
                  X
                
                
                  AQCR 238:
                
                
                  Adams County
                  
                  
                  
                  X
                
                
                  Florence County
                  
                  
                  
                  X
                
                
                  
                  Forest County
                  
                  
                  
                  X
                
                
                  Juneau County
                  
                  
                  
                  X
                
                
                  Langlade County
                  
                  
                  
                  X
                
                
                  Lincoln County
                  
                  
                  
                  X
                
                
                  Marathon County
                  
                  
                  
                  X
                
                
                  Oneida County
                  
                  
                  
                  X
                
                
                  Portage County
                  
                  
                  
                  X
                
                
                  Vilas County
                  
                  
                  
                  X
                
                
                  Wood County
                  
                  
                  
                  X
                
                
                  AQCR 239:
                
                
                  Kenosha County
                  
                  
                  
                  X
                
                
                  Milwaukee County
                  
                  
                  
                  X
                
                
                  Ozaukee County
                  
                  
                  
                  X
                
                
                  Racine County
                  
                  
                  
                  X
                
                
                  Walworth County
                  
                  
                  
                  X
                
                
                  Washington County
                  
                  
                  
                  X
                
                
                  Waukesha County
                  
                  
                  
                  X
                
                
                  AQCR 240:
                
                
                  Columbia County
                  
                  
                  
                  X
                
                
                  Dane County
                  
                  
                  
                  X
                
                
                  Dodge County
                  
                  
                  
                  X
                
                
                  Green County
                  
                  
                  
                  X
                
                
                  Iowa County
                  
                  
                  
                  X
                
                
                  Jefferson County
                  
                  
                  
                  X
                
                
                  Lafayette County
                  
                  
                  
                  X
                
                
                  Richland County
                  
                  
                  
                  X
                
                
                  Sauk County
                  
                  
                  
                  X
                
              
              
                Wisconsin—2010 Sulfur Dioxide NAAQS
                [Primary]
                
                  Designated Area 1 4
                  
                  Designation
                  Date 2
                  
                  Type
                
                
                  Rhinelander, WI
                  10/4/13
                  Nonattainment.
                
                
                  Oneida County (part)
                
                
                  City of Rhinelander, Crescent Town, Newbold Town, Pine Lake Town, and Pelican Town.
                
                
                  Columbia County, WI
                  9/12/16
                  Attainment/Unclassifiable.
                
                
                  Columbia County
                
                
                  Adams County
                  
                  Attainment/Unclassifiable.
                
                
                  Ashland County
                  
                  Attainment/Unclassifiable.
                
                
                  Barron County
                  
                  Attainment/Unclassifiable.
                
                
                  Bayfield County
                  
                  Attainment/Unclassifiable.
                
                
                  Brown County
                  
                  Attainment/Unclassifiable.
                
                
                  Buffalo County
                  
                  Attainment/Unclassifiable.
                
                
                  Burnett County
                  
                  Attainment/Unclassifiable.
                
                
                  Calment County
                  
                  Attainment/Unclassifiable.
                
                
                  Chippewa County
                  
                  Attainment/Unclassifiable.
                
                
                  Clark County
                  
                  Attainment/Unclassifiable.
                
                
                  Crawford County
                  
                  Attainment/Unclassifiable.
                
                
                  Dane County
                  
                  Attainment/Unclassifiable.
                
                
                  Dodge County
                  
                  Attainment/Unclassifiable.
                
                
                  Door County
                  
                  Attainment/Unclassifiable.
                
                
                  Douglas County
                  
                  Attainment/Unclassifiable.
                
                
                  Dunn County
                  
                  Attainment/Unclassifiable.
                
                
                  Eau Claire County
                  
                  Attainment/Unclassifiable.
                
                
                  Florence County
                  
                  Attainment/Unclassifiable.
                
                
                  Fond du Lac County
                  
                  Attainment/Unclassifiable.
                
                
                  Forest County
                  
                  Attainment/Unclassifiable.
                
                
                  Grant County
                  
                  Attainment/Unclassifiable.
                
                
                  Green County
                  
                  Attainment/Unclassifiable.
                
                
                  Green Lake County
                  
                  Attainment/Unclassifiable.
                
                
                  Iowa County
                  
                  Attainment/Unclassifiable.
                
                
                  Iron County
                  
                  Attainment/Unclassifiable.
                
                
                  Jackson County
                  
                  Attainment/Unclassifiable.
                
                
                  
                  Jefferson County
                  
                  Attainment/Unclassifiable.
                
                
                  Juneau County
                  
                  Attainment/Unclassifiable.
                
                
                  Kenosha County
                  
                  Attainment/Unclassifiable.
                
                
                  Kewaunee County
                  
                  Attainment/Unclassifiable.
                
                
                  La Crosse County
                  
                  Attainment/Unclassifiable.
                
                
                  Lafayette County
                  
                  Attainment/Unclassifiable.
                
                
                  Langlade County
                  
                  Attainment/Unclassifiable.
                
                
                  Lincoln County
                  
                  Attainment/Unclassifiable.
                
                
                  Manitowoc County
                  
                  Attainment/Unclassifiable.
                
                
                  Marathon County
                  
                  Attainment/Unclassifiable.
                
                
                  Marinette County
                  
                  Attainment/Unclassifiable.
                
                
                  Marquette County
                  
                  Attainment/Unclassifiable.
                
                
                  Menominee County
                  
                  Attainment/Unclassifiable.
                
                
                  Milwaukee County
                  
                  Attainment/Unclassifiable.
                
                
                  Monroe County
                  
                  Attainment/Unclassifiable.
                
                
                  Oconto County
                  
                  Attainment/Unclassifiable.
                
                
                  Oneida County
                  
                  Attainment/Unclassifiable.
                
                
                  Ozaukee County
                  
                  Attainment/Unclassifiable.
                
                
                  Pepin County
                  
                  Attainment/Unclassifiable.
                
                
                  Pierce County
                  
                  Attainment/Unclassifiable.
                
                
                  Polk County
                  
                  Attainment/Unclassifiable.
                
                
                  Portage County
                  
                  Attainment/Unclassifiable.
                
                
                  Price County
                  
                  Attainment/Unclassifiable.
                
                
                  Racine County
                  
                  Attainment/Unclassifiable.
                
                
                  Richland County
                  
                  Attainment/Unclassifiable.
                
                
                  Rock County
                  
                  Attainment/Unclassifiable.
                
                
                  Rusk County
                  
                  Attainment/Unclassifiable.
                
                
                  St. Croix County
                  
                  Attainment/Unclassifiable.
                
                
                  Sauk County
                  
                  Attainment/Unclassifiable.
                
                
                  Sawyer County
                  
                  Attainment/Unclassifiable.
                
                
                  Shawano County
                  
                  Attainment/Unclassifiable.
                
                
                  Sheboygan County
                  
                  Attainment/Unclassifiable.
                
                
                  Taylor County
                  
                  Attainment/Unclassifiable.
                
                
                  Trempealeau County
                  
                  Attainment/Unclassifiable.
                
                
                  Vernon County
                  
                  Attainment/Unclassifiable.
                
                
                  Vilas County
                  
                  Attainment/Unclassifiable.
                
                
                  Walworth County
                  
                  Attainment/Unclassifiable.
                
                
                  Washburn County
                  
                  Attainment/Unclassifiable.
                
                
                  Washington County
                  
                  Attainment/Unclassifiable.
                
                
                  Waukesha County
                  
                  Attainment/Unclassifiable.
                
                
                  Waupaca County
                  
                  Attainment/Unclassifiable.
                
                
                  Waushara County
                  
                  Attainment/Unclassifiable.
                
                
                  Winnebago County
                  
                  Attainment/Unclassifiable.
                
                
                  Wood County
                  
                  Attainment/Unclassifiable.
                
                
                  Forest County Potawatomi Community Indian Tribe 3
                  
                  
                  Attainment/Unclassifiable.
                
                
                  1 Includes any Indian country in each county or area, unless otherwise specified. EPA is not determining the boundaries of any area of Indian country in this table, including any area of Indian country located in the larger designation area. The inclusion of any Indian country in the designation area is not a determination that the state has regulatory authority under the Clean Air Act for such Indian country.
                
                  2 This date is April 9, 2018, unless otherwise noted.
                
                  3 Includes Indian country of the tribe listed in this table located in Forest County, Wisconsin. Information pertaining to areas of Indian country in this table is intended for Clean Air Act planning purposes only and is not an EPA determination of Indian country status or any Indian country boundary. EPA lacks the authority to establish Indian country land status, and is making no determination of Indian country boundaries, in this table.
                
                  4 Outagamie County will be designated by December 31, 2020.
              
              
                Wisconsin—Carbon Monoxide
                
                  Designated Area
                  Designation
                  Date 1
                  
                  Type
                  Classification
                  Date 1
                  
                  Type
                
                
                  Oshkosh Area
                
                
                  Winnebago County (part)
                
                
                  City of Oshkosh
                  1/6/92
                  Unclassifiable
                  1/6/92
                
                
                  Adams County
                  
                  Unclassifiable/Attainment
                
                
                  Ashland County
                  
                  Unclassifiable/Attainment
                
                
                  Barron County
                  
                  Unclassifiable/Attainment
                
                
                  Bayfield County
                  
                  Unclassifiable/Attainment
                
                
                  Brown County
                  
                  Unclassifiable/Attainment
                
                
                  
                  Buffalo County
                  
                  Unclassifiable/Attainment
                
                
                  Burnett County
                  
                  Unclassifiable/Attainment
                
                
                  Calumet County
                  
                  Unclassifiable/Attainment
                
                
                  Chippewa County
                  
                  Unclassifiable/Attainment
                
                
                  Clark County
                  
                  Unclassifiable/Attainment
                
                
                  Columbia County
                  
                  Unclassifiable/Attainment
                
                
                  Crawford County
                  
                  Unclassifiable/Attainment
                
                
                  Dane County
                  
                  Unclassifiable/Attainment
                
                
                  Dodge County
                  
                  Unclassifiable/Attainment
                
                
                  Door County
                  
                  Unclassifiable/Attainment
                
                
                  Douglas County
                  
                  Unclassifiable/Attainment
                
                
                  Dunn County
                  
                  Unclassifiable/Attainment
                
                
                  Eau Claire County
                  
                  Unclassifiable/Attainment
                
                
                  Florence County
                  
                  Unclassifiable/Attainment
                
                
                  Fond du Lac County
                  
                  Unclassifiable/Attainment
                
                
                  Forest County
                  
                  Unclassifiable/Attainment
                
                
                  Grant County
                  
                  Unclassifiable/Attainment
                
                
                  Green County
                  
                  Unclassifiable/Attainment
                
                
                  Green Lake County
                  
                  Unclassifiable/Attainment
                
                
                  Iowa County
                  
                  Unclassifiable/Attainment
                
                
                  Iron County
                  
                  Unclassifiable/Attainment
                
                
                  Jackson County
                  
                  Unclassifiable/Attainment
                
                
                  Jefferson County
                  
                  Unclassifiable/Attainment
                
                
                  Juneau County
                  
                  Unclassifiable/Attainment
                
                
                  Kenosha County
                  
                  Unclassifiable/Attainment
                
                
                  Kewaunee County
                  
                  Unclassifiable/Attainment
                
                
                  La Crosse County
                  
                  Unclassifiable/Attainment
                
                
                  Lafayette County
                  
                  Unclassifiable/Attainment
                
                
                  Langlade County
                  
                  Unclassifiable/Attainment
                
                
                  Lincoln County
                  
                  Unclassifiable/Attainment
                
                
                  Manitowoc County
                  
                  Unclassifiable/Attainment
                
                
                  Marathon County
                  
                  Unclassifiable/Attainment
                
                
                  Marinette County
                  
                  Unclassifiable/Attainment
                
                
                  Marquette County
                  
                  Unclassifiable/Attainment
                
                
                  Menominee County
                  
                  Unclassifiable/Attainment
                
                
                  Milwaukee County
                  
                  Unclassifiable/Attainment
                
                
                  Monroe County
                  
                  Unclassifiable/Attainment
                
                
                  Oconto County
                  
                  Unclassifiable/Attainment
                
                
                  Oneida County
                  
                  Unclassifiable/Attainment
                
                
                  Outagamie County
                  
                  Unclassifiable/Attainment
                
                
                  Ozaukee County
                  
                  Unclassifiable/Attainment
                
                
                  Pepin County
                  
                  Unclassifiable/Attainment
                
                
                  Pierce County
                  
                  Unclassifiable/Attainment
                
                
                  Polk County
                  
                  Unclassifiable/Attainment
                
                
                  Portage County
                  
                  Unclassifiable/Attainment
                
                
                  Price County
                  
                  Unclassifiable/Attainment
                
                
                  Racine County
                  
                  Unclassifiable/Attainment
                
                
                  Richland County
                  
                  Unclassifiable/Attainment
                
                
                  Rock County
                  
                  Unclassifiable/Attainment
                
                
                  Rusk County
                  
                  Unclassifiable/Attainment
                
                
                  St. Croix County
                  
                  Unclassifiable/Attainment
                
                
                  Sauk County
                  
                  Unclassifiable/Attainment
                
                
                  Sawyer County
                  
                  Unclassifiable/Attainment
                
                
                  Shawano County
                  
                  Unclassifiable/Attainment
                
                
                  Sheboygan County
                  
                  Unclassifiable/Attainment
                
                
                  Taylor County
                  
                  Unclassifiable/Attainment
                
                
                  Trempealeau County
                  
                  Unclassifiable/Attainment
                
                
                  Vernon County
                  
                  Unclassifiable/Attainment
                
                
                  Vilas County
                  
                  Unclassifiable/Attainment
                
                
                  Walworth County
                  
                  Unclassifiable/Attainment
                
                
                  Washburn County
                  
                  Unclassifiable/Attainment
                
                
                  Washington County
                  
                  Unclassifiable/Attainment
                
                
                  Waukesha County
                  
                  Unclassifiable/Attainment
                
                
                  Waupaca County
                  
                  Unclassifiable/Attainment
                
                
                  Waushara County
                  
                  Unclassifiable/Attainment
                
                
                  Winnebago County
                  10/17/94
                  Unclassifiable/Attainment
                  10/17/94
                
                
                  Wood County
                  
                  Unclassifiable/Attainment
                
                
                  1 This date is November 15, 1990, unless otherwise noted.
              
              
              
                Wisconsin—Ozone (1-Hour Standard)4
                
                
                  Designated area
                  Designation
                  Date 1
                  
                  Type
                  Classification
                  Date 1
                  
                  Type
                
                
                  Door County Area:
                
                
                  Door County
                  6/16/03
                  Attainment.
                
                
                  Kewaunee County Area:
                
                
                  Kewaunee County
                  
                  Attainment
                
                
                  Manitowoc County Area:
                
                
                  Manitowoc County
                  6/16/03
                  Attainment.
                
                
                  Milwaukee-Racine Area:
                
                
                  Kenosha County
                  11/15/90
                  Nonattainment
                  11/15/90
                  Severe-17.
                
                
                  Milwaukee County
                  11/15/90
                  Nonattainment
                  11/15/90
                  Severe-17.
                
                
                  Ozaukee County
                  11/15/90
                  Nonattainment
                  11/15/90
                  Severe-17.
                
                
                  Racine County
                  11/15/90
                  Nonattainment
                  11/15/90
                  Severe-17.
                
                
                  Washington County
                  11/15/90
                  Nonattainment
                  11/15/90
                  Severe-17.
                
                
                  Waukesha County
                  11/15/90
                  Nonattainment
                  11/15/90
                  Severe-17.
                
                
                  Sheboygan County Area:
                
                
                  Sheboygan County
                  
                  Attainment
                
                
                  Walworth County Area:
                
                
                  Walworth County
                  
                  Attainment
                
                
                  Adams County
                  
                  Unclassifiable/Attainment
                
                
                  Ashland County
                  
                  Unclassifiable/Attainment
                
                
                  Barron County
                  
                  Unclassifiable/Attainment
                
                
                  Bayfield County
                  
                  Unclassifiable/Attainment
                
                
                  Brown County
                  
                  Unclassifiable/Attainment
                
                
                  Buffalo County
                  
                  Unclassifiable/Attainment
                
                
                  Burnett County
                  
                  Unclassifiable/Attainment
                
                
                  Calumet County
                  
                  Unclassifiable/Attainment
                
                
                  Chippewa County
                  
                  Unclassifiable/Attainment
                
                
                  Clark County
                  
                  Unclassifiable/Attainment
                
                
                  Columbia County
                  
                  Unclassifiable/Attainment
                
                
                  Crawford County
                  
                  Unclassifiable/Attainment
                
                
                  Dane County
                  
                  Unclassifiable/Attainment
                
                
                  Dodge County
                  
                  Unclassifiable/Attainment
                
                
                  Douglas County
                  
                  Unclassifiable/Attainment
                
                
                  Dunn County
                  
                  Unclassifiable/Attainment
                
                
                  Eau Claire County
                  
                  Unclassifiable/Attainment
                
                
                  Florence County
                  
                  Unclassifiable/Attainment
                
                
                  Fond du Lac County
                  
                  Unclassifiable/Attainment
                
                
                  Forest County
                  
                  Unclassifiable/Attainment
                
                
                  Grant County
                  
                  Unclassifiable/Attainment
                
                
                  Green County
                  
                  Unclassifiable/Attainment
                
                
                  Green Lake County
                  
                  Unclassifiable/Attainment
                
                
                  Iowa County
                  
                  Unclassifiable/Attainment
                
                
                  Iron County
                  
                  Unclassifiable/Attainment
                
                
                  Jackson County
                  
                  Unclassifiable/Attainment
                
                
                  Jefferson County
                  
                  Unclassifiable/Attainment
                
                
                  Juneau County
                  
                  Unclassifiable/Attainment
                
                
                  La Crosse County
                  
                  Unclassifiable/Attainment
                
                
                  Lafayette County
                  
                  Unclassifiable/Attainment
                
                
                  Langlade County
                  
                  Unclassifiable/Attainment
                
                
                  Lincoln County
                  
                  Unclassifiable/Attainment
                
                
                  Marathon County
                  
                  Unclassifiable/Attainment
                
                
                  Marinette County
                  
                  Unclassifiable/Attainment
                
                
                  Marquette County
                  
                  Unclassifiable/Attainment
                
                
                  Menominee County
                  
                  Unclassifiable/Attainment
                
                
                  Monroe County
                  
                  Unclassifiable/Attainment
                
                
                  Oconto County
                  
                  Unclassifiable/Attainment
                
                
                  Oneida County
                  
                  Unclassifiable/Attainment
                
                
                  Outagamie County
                  
                  Unclassifiable/Attainment
                
                
                  Pepin County
                  
                  Unclassifiable/Attainment
                
                
                  Pierce County
                  
                  Unclassifiable/Attainment
                
                
                  Polk County
                  
                  Unclassifiable/Attainment
                
                
                  Portage County
                  
                  Unclassifiable/Attainment
                
                
                  Price County
                  
                  Unclassifiable/Attainment
                
                
                  Richland County
                  
                  Unclassifiable/Attainment
                
                
                  Rock County
                  
                  Unclassifiable/Attainment
                
                
                  Rusk County
                  
                  Unclassifiable/Attainment
                
                
                  St. Croix County
                  
                  Unclassifiable/Attainment
                
                
                  Sauk County
                  
                  Unclassifiable/Attainment
                
                
                  Sawyer County
                  
                  Unclassifiable/Attainment
                
                
                  Shawano County
                  
                  Unclassifiable/Attainment
                
                
                  Taylor County
                  
                  Unclassifiable/Attainment
                
                
                  
                  Trempealeau County
                  
                  Unclassifiable/Attainment
                
                
                  Vernon County
                  
                  Unclassifiable/Attainment
                
                
                  Vilas County
                  
                  Unclassifiable/Attainment
                
                
                  Washburn County
                  
                  Unclassifiable/Attainment
                
                
                  Waupaca County
                  
                  Unclassifiable/Attainment
                
                
                  Waushara County
                  
                  Unclassifiable/Attainment
                
                
                  Winnebago County
                  
                  Unclassifiable/Attainment
                
                
                  Wood County
                  
                  Unclassifiable/Attainment
                
                
                  1 This date is October 18, 2000, unless otherwise noted.
                
                  2 Attainment date temporarily delayed until November 15, 2007.
                
                  3 This date is January 16, 2001.
                
                  4 The 1-hour ozone standard is revoked effective June 15, 2005 for all areas in Wisconsin. The Door Co., Kewaunee Co., Manitowoc Co., Sheboygan, and Walworth Co. areas are maintenance areas for the 1-hour NAAQS for purposes of 40 CFR part 51 subpart X.
              
              
                Wisconsin—1997 Annual PM2.5 NAAQS
                [Primary and Secondary]
                
                  Designated area
                  Designation a
                  
                  Date 1
                  
                  Type
                  Classification
                  Date 2
                  
                  Type
                
                
                  Statewide:
                  
                  
                
                
                  Adams County
                  
                  Unclassifiable/Attainment.
                
                
                  Ashland County
                  
                  Unclassifiable/Attainment.
                
                
                  Barron County
                  
                  Unclassifiable/Attainment.
                
                
                  Bayfield County
                  
                  Unclassifiable/Attainment.
                
                
                  Brown County
                  
                  Unclassifiable/Attainment.
                
                
                  Buffalo County
                  
                  Unclassifiable/Attainment.
                
                
                  Burnett County
                  
                  Unclassifiable/Attainment.
                
                
                  Calumet County
                  
                  Unclassifiable/Attainment.
                
                
                  Chippewa County
                  
                  Unclassifiable/Attainment.
                
                
                  Clark County
                  
                  Unclassifiable/Attainment.
                
                
                  Columbia County
                  
                  Unclassifiable/Attainment.
                
                
                  Crawford County
                  
                  Unclassifiable/Attainment.
                
                
                  Dane County
                  
                  Unclassifiable/Attainment.
                
                
                  Dodge County
                  
                  Unclassifiable/Attainment.
                
                
                  Door County
                  
                  Unclassifiable/Attainment.
                
                
                  Douglas County
                  
                  Unclassifiable/Attainment.
                
                
                  Dunn County
                  
                  Unclassifiable/Attainment.
                
                
                  Eau Claire County
                  
                  Unclassifiable/Attainment.
                
                
                  Florence County
                  
                  Unclassifiable/Attainment.
                
                
                  Fond du Lac County
                  
                  Unclassifiable/Attainment.
                
                
                  Forest County
                  
                  Unclassifiable/Attainment.
                
                
                  Grant County
                  
                  Unclassifiable/Attainment.
                
                
                  Green County
                  
                  Unclassifiable/Attainment.
                
                
                  Green Lake County
                  
                  Unclassifiable/Attainment.
                
                
                  Iowa County
                  
                  Unclassifiable/Attainment.
                
                
                  Iron County
                  
                  Unclassifiable/Attainment.
                
                
                  Jackson County
                  
                  Unclassifiable/Attainment.
                
                
                  Jefferson County
                  
                  Unclassifiable/Attainment.
                
                
                  Juneau County
                  
                  Unclassifiable/Attainment.
                
                
                  Kenosha County
                  
                  Unclassifiable/Attainment.
                
                
                  Kewaunee County
                  
                  Unclassifiable/Attainment.
                
                
                  La Crosse County
                  
                  Unclassifiable/Attainment.
                
                
                  Lafayette County
                  
                  Unclassifiable/Attainment.
                
                
                  Langlade County
                  
                  Unclassifiable/Attainment.
                
                
                  Lincoln County
                  
                  Unclassifiable/Attainment.
                
                
                  Manitowoc County
                  
                  Unclassifiable/Attainment.
                
                
                  Marathon County
                  
                  Unclassifiable/Attainment.
                
                
                  Marinette County
                  
                  Unclassifiable/Attainment.
                
                
                  Marquette County
                  
                  Unclassifiable/Attainment.
                
                
                  Menominee County
                  
                  Unclassifiable/Attainment.
                
                
                  Milwaukee County
                  
                  Unclassifiable/Attainment.
                
                
                  Monroe County
                  
                  Unclassifiable/Attainment.
                
                
                  Oconto County
                  
                  Unclassifiable/Attainment.
                
                
                  Oneida County
                  
                  Unclassifiable/Attainment.
                
                
                  Outagamie County
                  
                  Unclassifiable/Attainment.
                
                
                  Ozaukee County
                  
                  Unclassifiable/Attainment.
                
                
                  Pepin County
                  
                  Unclassifiable/Attainment.
                
                
                  
                  Pierce County
                  
                  Unclassifiable/Attainment.
                
                
                  Polk County
                  
                  Unclassifiable/Attainment.
                
                
                  Portage County
                  
                  Unclassifiable/Attainment.
                
                
                  Price County
                  
                  Unclassifiable/Attainment.
                
                
                  Racine County
                  
                  Unclassifiable/Attainment.
                
                
                  Richland County
                  
                  Unclassifiable/Attainment.
                
                
                  Rock County
                  
                  Unclassifiable/Attainment.
                
                
                  Rusk County
                  
                  Unclassifiable/Attainment.
                
                
                  St. Croix County
                  
                  Unclassifiable/Attainment.
                
                
                  Sauk County
                  
                  Unclassifiable/Attainment.
                
                
                  Sawyer County
                  
                  Unclassifiable/Attainment.
                
                
                  Shawano County
                  
                  Unclassifiable/Attainment.
                
                
                  Sheboygan County
                  
                  Unclassifiable/Attainment.
                
                
                  Taylor County
                  
                  Unclassifiable/Attainment.
                
                
                  Trempealeau County
                  
                  Unclassifiable/Attainment.
                
                
                  Vernon County
                  
                  Unclassifiable/Attainment.
                
                
                  Vilas County
                  
                  Unclassifiable/Attainment.
                
                
                  Walworth County
                  
                  Unclassifiable/Attainment.
                
                
                  Washburn County
                  
                  Unclassifiable/Attainment.
                
                
                  Washington County
                  
                  Unclassifiable/Attainment.
                
                
                  Waukesha County
                  
                  Unclassifiable/Attainment.
                
                
                  Waupaca County
                  
                  Unclassifiable/Attainment.
                
                
                  Waushara County
                  
                  Unclassifiable/Attainment.
                
                
                  Winnebago County
                  
                  Unclassifiable/Attainment.
                
                
                  Wood County
                  
                  Unclassifiable/Attainment.
                
                
                  a Includes Indian Country located in each county or area, except as otherwise specified.
                
                  1 This date is 90 days after January 5, 2005, unless otherwise noted.
              
              
                Wisconsin—2012 Annual PM2.5 NAAQS
                [Primary]
                
                  Designated area 1
                  
                  Designation
                  Date 2
                  
                  Type
                  Classification
                  Date 2
                  
                  Type
                
                
                  Statewide:
                
                
                  Adams County
                  
                  Unclassifiable/Attainment
                
                
                  Ashland County
                  
                  Unclassifiable/Attainment
                
                
                  Barron County
                  
                  Unclassifiable/Attainment
                
                
                  Bayfield County
                  
                  Unclassifiable/Attainment
                
                
                  Brown County
                  
                  Unclassifiable/Attainment
                
                
                  Buffalo County
                  
                  Unclassifiable/Attainment
                
                
                  Burnett County
                  
                  Unclassifiable/Attainment
                
                
                  Calumet County
                  
                  Unclassifiable/Attainment
                
                
                  Chippewa County
                  
                  Unclassifiable/Attainment
                
                
                  Clark County
                  
                  Unclassifiable/Attainment
                
                
                  Columbia County
                  
                  Unclassifiable/Attainment
                
                
                  Crawford County
                  
                  Unclassifiable/Attainment
                
                
                  Dane County
                  
                  Unclassifiable/Attainment
                
                
                  Dodge County
                  
                  Unclassifiable/Attainment
                
                
                  Door County
                  
                  Unclassifiable/Attainment
                
                
                  Douglas County
                  
                  Unclassifiable/Attainment
                
                
                  Dunn County
                  
                  Unclassifiable/Attainment
                
                
                  Eau Claire County
                  
                  Unclassifiable/Attainment
                
                
                  Florence County
                  
                  Unclassifiable/Attainment
                
                
                  Fond du Lac County
                  
                  Unclassifiable/Attainment
                
                
                  Forest County
                  
                  Unclassifiable/Attainment
                
                
                  Grant County
                  
                  Unclassifiable/Attainment
                
                
                  Green County
                  
                  Unclassifiable/Attainment
                
                
                  Green Lake County
                  
                  Unclassifiable/Attainment
                
                
                  Iowa County
                  
                  Unclassifiable/Attainment
                
                
                  Iron County
                  
                  Unclassifiable/Attainment
                
                
                  Jackson County
                  
                  Unclassifiable/Attainment
                
                
                  Jefferson County
                  
                  Unclassifiable/Attainment
                
                
                  Juneau County
                  
                  Unclassifiable/Attainment
                
                
                  Kenosha County
                  
                  Unclassifiable/Attainment
                
                
                  Kewaunee County
                  
                  Unclassifiable/Attainment
                
                
                  La Crosse County
                  
                  Unclassifiable/Attainment
                
                
                  
                  Lafayette County
                  
                  Unclassifiable/Attainment
                
                
                  Langlade County
                  
                  Unclassifiable/Attainment
                
                
                  Lincoln County
                  
                  Unclassifiable/Attainment
                
                
                  Manitowoc County
                  
                  Unclassifiable/Attainment
                
                
                  Marathon County
                  
                  Unclassifiable/Attainment
                
                
                  Marinette County
                  
                  Unclassifiable/Attainment
                
                
                  Marquette County
                  
                  Unclassifiable/Attainment
                
                
                  Menominee County
                  
                  Unclassifiable/Attainment
                
                
                  Milwaukee County
                  
                  Unclassifiable/Attainment
                
                
                  Monroe County
                  
                  Unclassifiable/Attainment
                
                
                  Oconto County
                  
                  Unclassifiable/Attainment
                
                
                  Oneida County
                  
                  Unclassifiable/Attainment
                
                
                  Outagamie County
                  
                  Unclassifiable/Attainment
                
                
                  Ozaukee County
                  
                  Unclassifiable/Attainment
                
                
                  Pepin County
                  
                  Unclassifiable/Attainment
                
                
                  Pierce County
                  
                  Unclassifiable/Attainment
                
                
                  Polk County
                  
                  Unclassifiable/Attainment
                
                
                  Portage County
                  
                  Unclassifiable/Attainment
                
                
                  Price County
                  
                  Unclassifiable/Attainment
                
                
                  Racine County
                  
                  Unclassifiable/Attainment
                
                
                  Richland County
                  
                  Unclassifiable/Attainment
                
                
                  Rock County
                  
                  Unclassifiable/Attainment
                
                
                  Rusk County
                  
                  Unclassifiable/Attainment
                
                
                  St. Croix County
                  
                  Unclassifiable/Attainment
                
                
                  Sauk County
                  
                  Unclassifiable/Attainment
                
                
                  Sawyer County
                  
                  Unclassifiable/Attainment
                
                
                  Shawano County
                  
                  Unclassifiable/Attainment
                
                
                  Sheboygan County
                  
                  Unclassifiable/Attainment
                
                
                  Taylor County
                  
                  Unclassifiable/Attainment
                
                
                  Trempealeau County
                  
                  Unclassifiable/Attainment
                
                
                  Vernon County
                  
                  Unclassifiable/Attainment
                
                
                  Vilas County
                  
                  Unclassifiable/Attainment
                
                
                  Walworth County
                  
                  Unclassifiable/Attainment
                
                
                  Washburn County
                  
                  Unclassifiable/Attainment
                
                
                  Washington County
                  
                  Unclassifiable/Attainment
                
                
                  Waukesha County
                  
                  Unclassifiable/Attainment
                
                
                  Waupaca County
                  
                  Unclassifiable/Attainment
                
                
                  Waushara County
                  
                  Unclassifiable/Attainment
                
                
                  Winnebago County
                  
                  Unclassifiable/Attainment
                
                
                  Wood County
                  
                  Unclassifiable/Attainment
                
                
                  1 Includes areas of Indian country located in each county or area, except as otherwise specified.
                
                  2 This date is April 15, 2015, unless otherwise noted.
              
              
                Wisconsin—1997 24-Hour PM2.5 NAAQS
                [Primary and Secondary]
                
                  Designated area
                  Designation a
                  
                  Date 1
                  
                  Type
                  Classification
                  Date 2
                  
                  Type
                
                
                  Milwaukee-Racine, WI:
                  
                  
                
                
                  Milwaukee County
                  
                  Unclassifiable/Attainment.
                
                
                  Racine County
                  
                  Unclassifiable/Attainment.
                
                
                  Waukesha County
                  
                  Unclassifiable/Attainment.
                
                
                  Rest of State:
                  
                  
                
                
                  Adams County
                  
                  Unclassifiable/Attainment.
                
                
                  Ashland County
                  
                  Unclassifiable/Attainment.
                
                
                  Barron County
                  
                  Unclassifiable/Attainment.
                
                
                  Bayfield County
                  
                  Unclassifiable/Attainment.
                
                
                  Brown County
                  
                  Unclassifiable/Attainment.
                
                
                  Buffalo County
                  
                  Unclassifiable/Attainment.
                
                
                  Burnett County
                  
                  Unclassifiable/Attainment.
                
                
                  Calumet County
                  
                  Unclassifiable/Attainment.
                
                
                  Chippewa County
                  
                  Unclassifiable/Attainment.
                
                
                  Clark County
                  
                  Unclassifiable/Attainment.
                
                
                  Columbia County
                  
                  Unclassifiable/Attainment.
                
                
                  Crawford County
                  
                  Unclassifiable/Attainment.
                
                
                  Dane County
                  
                  Unclassifiable/Attainment.
                
                
                  
                  Dodge County
                  
                  Unclassifiable/Attainment.
                
                
                  Door County
                  
                  Unclassifiable/Attainment.
                
                
                  Douglas County
                  
                  Unclassifiable/Attainment.
                
                
                  Dunn County
                  
                  Unclassifiable/Attainment.
                
                
                  Eau Claire County
                  
                  Unclassifiable/Attainment.
                
                
                  Florence County
                  
                  Unclassifiable/Attainment.
                
                
                  Fond du Lac County
                  
                  Unclassifiable/Attainment.
                
                
                  Forest County
                  
                  Unclassifiable/Attainment.
                
                
                  Grant County
                  
                  Unclassifiable/Attainment.
                
                
                  Green County
                  
                  Unclassifiable/Attainment.
                
                
                  Green Lake County
                  
                  Unclassifiable/Attainment.
                
                
                  Iowa County
                  
                  Unclassifiable/Attainment.
                
                
                  Iron County
                  
                  Unclassifiable/Attainment.
                
                
                  Jackson County
                  
                  Unclassifiable/Attainment.
                
                
                  Jefferson County
                  
                  Unclassifiable/Attainment.
                
                
                  Juneau County
                  
                  Unclassifiable/Attainment.
                
                
                  Kenosha County
                  
                  Unclassifiable/Attainment.
                
                
                  Kewaunee County
                  
                  Unclassifiable/Attainment.
                
                
                  La Crosse County
                  
                  Unclassifiable/Attainment.
                
                
                  Lafayette County
                  
                  Unclassifiable/Attainment.
                
                
                  Langlade County
                  
                  Unclassifiable/Attainment.
                
                
                  Lincoln County
                  
                  Unclassifiable/Attainment.
                
                
                  Manitowoc County
                  
                  Unclassifiable/Attainment.
                
                
                  Marathon County
                  
                  Unclassifiable/Attainment.
                
                
                  Marinette County
                  
                  Unclassifiable/Attainment.
                
                
                  Marquette County
                  
                  Unclassifiable/Attainment.
                
                
                  Menominee County
                  
                  Unclassifiable/Attainment.
                
                
                  Monroe County
                  
                  Unclassifiable/Attainment.
                
                
                  Oconto County
                  
                  Unclassifiable/Attainment.
                
                
                  Oneida County
                  
                  Unclassifiable/Attainment.
                
                
                  Outagamie County
                  
                  Unclassifiable/Attainment.
                
                
                  Ozaukee County
                  
                  Unclassifiable/Attainment.
                
                
                  Pepin County
                  
                  Unclassifiable/Attainment.
                
                
                  Pierce County
                  
                  Unclassifiable/Attainment.
                
                
                  Polk County
                  
                  Unclassifiable/Attainment.
                
                
                  Portage County
                  
                  Unclassifiable/Attainment.
                
                
                  Price County
                  
                  Unclassifiable/Attainment.
                
                
                  Richland County
                  
                  Unclassifiable/Attainment.
                
                
                  Rock County
                  
                  Unclassifiable/Attainment.
                
                
                  Rusk County
                  
                  Unclassifiable/Attainment.
                
                
                  St. Croix County
                  
                  Unclassifiable/Attainment.
                
                
                  Sauk County
                  
                  Unclassifiable/Attainment.
                
                
                  Sawyer County
                  
                  Unclassifiable/Attainment.
                
                
                  Shawano County
                  
                  Unclassifiable/Attainment.
                
                
                  Sheboygan County
                  
                  Unclassifiable/Attainment.
                
                
                  Taylor County
                  
                  Unclassifiable/Attainment.
                
                
                  Trempealeau County
                  
                  Unclassifiable/Attainment.
                
                
                  Vernon County
                  
                  Unclassifiable/Attainment.
                
                
                  Vilas County
                  
                  Unclassifiable/Attainment.
                
                
                  Walworth County
                  
                  Unclassifiable/Attainment.
                
                
                  Washburn County
                  
                  Unclassifiable/Attainment.
                
                
                  Washington County
                  
                  Unclassifiable/Attainment.
                
                
                  Waupaca County
                  
                  Unclassifiable/Attainment.
                
                
                  Waushara County
                  
                  Unclassifiable/Attainment.
                
                
                  Winnebago County
                  
                  Unclassifiable/Attainment.
                
                
                  Wood County
                  
                  Unclassifiable/Attainment.
                
                
                  a Includes Indian Country located in each county or area, except as otherwise specified.
                
                  1 This date is 90 days after January 5, 2005, unless otherwise noted.
              
              
                Wisconsin—2006 24-Hour PM2.5 NAAQS
                [Primary and Secondary]
                
                  Designated area
                  Designation a
                  
                  Date 1
                  
                  Type
                  Classification
                  Date 2
                  
                  Type
                
                
                  Milwaukee-Racine, WI:
                
                
                  Milwaukee County
                  4/22/14
                  Attainment
                
                
                  
                  Racine County
                  4/22/14
                  Attainment
                
                
                  Waukesha County
                  4/22/14
                  Attainment
                
                
                  Rest of State:
                
                
                  Adams County
                  
                  Unclassifiable/Attainment.
                
                
                  Ashland County
                  
                  Unclassifiable/Attainment.
                
                
                  Barron County
                  
                  Unclassifiable/Attainment.
                
                
                  Bayfield County
                  
                  Unclassifiable/Attainment.
                
                
                  Brown County
                  
                  Unclassifiable/Attainment.
                
                
                  Buffalo County
                  
                  Unclassifiable/Attainment.
                
                
                  Burnett County
                  
                  Unclassifiable/Attainment.
                
                
                  Calumet County
                  
                  Unclassifiable/Attainment.
                
                
                  Chippewa County
                  
                  Unclassifiable/Attainment.
                
                
                  Clark County
                  
                  Unclassifiable/Attainment.
                
                
                  Columbia County
                  
                  Unclassifiable/Attainment.
                
                
                  Crawford County
                  
                  Unclassifiable/Attainment.
                
                
                  Dane County
                  
                  Unclassifiable/Attainment.
                
                
                  Dodge County
                  
                  Unclassifiable/Attainment.
                
                
                  Door County
                  
                  Unclassifiable/Attainment.
                
                
                  Douglas County
                  
                  Unclassifiable/Attainment.
                
                
                  Dunn County
                  
                  Unclassifiable/Attainment.
                
                
                  Eau Claire County
                  
                  Unclassifiable/Attainment.
                
                
                  Florence County
                  
                  Unclassifiable/Attainment.
                
                
                  Fond du Lac County
                  
                  Unclassifiable/Attainment.
                
                
                  Forest County
                  
                  Unclassifiable/Attainment.
                
                
                  Grant County
                  
                  Unclassifiable/Attainment.
                
                
                  Green County
                  
                  Unclassifiable/Attainment.
                
                
                  Green Lake County
                  
                  Unclassifiable/Attainment.
                
                
                  Iowa County
                  
                  Unclassifiable/Attainment.
                
                
                  Iron County
                  
                  Unclassifiable/Attainment.
                
                
                  Jackson County
                  
                  Unclassifiable/Attainment.
                
                
                  Jefferson County
                  
                  Unclassifiable/Attainment.
                
                
                  Juneau County
                  
                  Unclassifiable/Attainment.
                
                
                  Kenosha County
                  
                  Unclassifiable/Attainment.
                
                
                  Kewaunee County
                  
                  Unclassifiable/Attainment.
                
                
                  La Crosse County
                  
                  Unclassifiable/Attainment.
                
                
                  Lafayette County
                  
                  Unclassifiable/Attainment.
                
                
                  Langlade County
                  
                  Unclassifiable/Attainment.
                
                
                  Lincoln County
                  
                  Unclassifiable/Attainment.
                
                
                  Manitowoc County
                  
                  Unclassifiable/Attainment.
                
                
                  Marathon County
                  
                  Unclassifiable/Attainment.
                
                
                  Marinette County
                  
                  Unclassifiable/Attainment.
                
                
                  Marquette County
                  
                  Unclassifiable/Attainment.
                
                
                  Menominee County
                  
                  Unclassifiable/Attainment.
                
                
                  Monroe County
                  
                  Unclassifiable/Attainment.
                
                
                  Oconto County
                  
                  Unclassifiable/Attainment.
                
                
                  Oneida County
                  
                  Unclassifiable/Attainment.
                
                
                  Outagamie County
                  
                  Unclassifiable/Attainment.
                
                
                  Ozaukee County
                  
                  Unclassifiable/Attainment.
                
                
                  Pepin County
                  
                  Unclassifiable/Attainment.
                
                
                  Pierce County
                  
                  Unclassifiable/Attainment.
                
                
                  Polk County
                  
                  Unclassifiable/Attainment.
                
                
                  Portage County
                  
                  Unclassifiable/Attainment.
                
                
                  Price County
                  
                  Unclassifiable/Attainment.
                
                
                  Richland County
                  
                  Unclassifiable/Attainment.
                
                
                  Rock County
                  
                  Unclassifiable/Attainment.
                
                
                  Rusk County
                  
                  Unclassifiable/Attainment.
                
                
                  St. Croix County
                  
                  Unclassifiable/Attainment.
                
                
                  Sauk County
                  
                  Unclassifiable/Attainment.
                
                
                  Sawyer County
                  
                  Unclassifiable/Attainment.
                
                
                  Shawano County
                  
                  Unclassifiable/Attainment.
                
                
                  Sheboygan County
                  
                  Unclassifiable/Attainment.
                
                
                  Taylor County
                  
                  Unclassifiable/Attainment.
                
                
                  Trempealeau County
                  
                  Unclassifiable/Attainment.
                
                
                  Vernon County
                  
                  Unclassifiable/Attainment.
                
                
                  Vilas County
                  
                  Unclassifiable/Attainment.
                
                
                  Walworth County
                  
                  Unclassifiable/Attainment.
                
                
                  Washburn County
                  
                  Unclassifiable/Attainment.
                
                
                  Washington County
                  
                  Unclassifiable/Attainment.
                
                
                  Waupaca County
                  
                  Unclassifiable/Attainment.
                
                
                  
                  Waushara County
                  
                  Unclassifiable/Attainment.
                
                
                  Winnebago County
                  
                  Unclassifiable/Attainment.
                
                
                  Wood County
                  
                  Unclassifiable/Attainment.
                
                
                  a Includes Indian Country located in each county or area, except as otherwise specified.
                
                  1 This date is 30 days after November 13, 2009, unless otherwise noted.
                
                  2 This date is July 2, 2014, unless otherwise noted.
              
              
                Wisconsin—NO2 (1971 Annual Standard)
                
                  Designated area
                  Does not meet primary standards
                  Cannot be classified or better than national standards
                
                
                  State of Wisconsin
                  
                  X
                
              
              
                Wisconsin—NO2 (2010 1-Hour Standard)
                
                  Designated area
                  Designation a
                  
                  Date 1
                  
                  Type
                
                
                  Adams County
                  
                  Unclassifiable/Attainment.
                
                
                  Ashland County
                  
                  Unclassifiable/Attainment.
                
                
                  Barron County
                  
                  Unclassifiable/Attainment.
                
                
                  Bayfield County
                  
                  Unclassifiable/Attainment.
                
                
                  Brown County
                  
                  Unclassifiable/Attainment.
                
                
                  Buffalo County
                  
                  Unclassifiable/Attainment.
                
                
                  Burnett County
                  
                  Unclassifiable/Attainment.
                
                
                  Calumet County
                  
                  Unclassifiable/Attainment.
                
                
                  Chippewa County
                  
                  Unclassifiable/Attainment.
                
                
                  Clark County
                  
                  Unclassifiable/Attainment.
                
                
                  Columbia County
                  
                  Unclassifiable/Attainment.
                
                
                  Crawford County
                  
                  Unclassifiable/Attainment.
                
                
                  Dane County
                  
                  Unclassifiable/Attainment.
                
                
                  Dodge County
                  
                  Unclassifiable/Attainment.
                
                
                  Door County
                  
                  Unclassifiable/Attainment.
                
                
                  Douglas County
                  
                  Unclassifiable/Attainment.
                
                
                  Dunn County
                  
                  Unclassifiable/Attainment.
                
                
                  Eau Claire County
                  
                  Unclassifiable/Attainment.
                
                
                  Florence County
                  
                  Unclassifiable/Attainment.
                
                
                  Fond du Lac County
                  
                  Unclassifiable/Attainment.
                
                
                  Forest County
                  
                  Unclassifiable/Attainment.
                
                
                  Grant County
                  
                  Unclassifiable/Attainment.
                
                
                  Green County
                  
                  Unclassifiable/Attainment.
                
                
                  Green Lake County
                  
                  Unclassifiable/Attainment.
                
                
                  Iowa County
                  
                  Unclassifiable/Attainment.
                
                
                  Iron County
                  
                  Unclassifiable/Attainment.
                
                
                  Jackson County
                  
                  Unclassifiable/Attainment.
                
                
                  Jefferson County
                  
                  Unclassifiable/Attainment.
                
                
                  Juneau County
                  
                  Unclassifiable/Attainment.
                
                
                  Kenosha County
                  
                  Unclassifiable/Attainment.
                
                
                  Kewaunee County
                  
                  Unclassifiable/Attainment.
                
                
                  La Crosse County
                  
                  Unclassifiable/Attainment.
                
                
                  Lafayette County
                  
                  Unclassifiable/Attainment.
                
                
                  Langlade County
                  
                  Unclassifiable/Attainment.
                
                
                  Lincoln County
                  
                  Unclassifiable/Attainment.
                
                
                  Manitowoc County
                  
                  Unclassifiable/Attainment.
                
                
                  Marathon County
                  
                  Unclassifiable/Attainment.
                
                
                  Marinette County
                  
                  Unclassifiable/Attainment.
                
                
                  Marquette County
                  
                  Unclassifiable/Attainment.
                
                
                  Menominee County
                  
                  Unclassifiable/Attainment.
                
                
                  Milwaukee County
                  
                  Unclassifiable/Attainment.
                
                
                  Monroe County
                  
                  Unclassifiable/Attainment.
                
                
                  Oconto County
                  
                  Unclassifiable/Attainment.
                
                
                  Oneida County
                  
                  Unclassifiable/Attainment.
                
                
                  Outagamie County
                  
                  Unclassifiable/Attainment.
                
                
                  Ozaukee County
                  
                  Unclassifiable/Attainment.
                
                
                  
                  Pepin County
                  
                  Unclassifiable/Attainment.
                
                
                  Pierce County
                  
                  Unclassifiable/Attainment.
                
                
                  Polk County
                  
                  Unclassifiable/Attainment.
                
                
                  Portage County
                  
                  Unclassifiable/Attainment.
                
                
                  Price County
                  
                  Unclassifiable/Attainment.
                
                
                  Racine County
                  
                  Unclassifiable/Attainment.
                
                
                  Richland County
                  
                  Unclassifiable/Attainment.
                
                
                  Rock County
                  
                  Unclassifiable/Attainment.
                
                
                  Rusk County
                  
                  Unclassifiable/Attainment.
                
                
                  St. Croix County
                  
                  Unclassifiable/Attainment.
                
                
                  Sauk County
                  
                  Unclassifiable/Attainment.
                
                
                  Sawyer County
                  
                  Unclassifiable/Attainment.
                
                
                  Shawano County
                  
                  Unclassifiable/Attainment.
                
                
                  Sheboygan County
                  
                  Unclassifiable/Attainment.
                
                
                  Taylor County
                  
                  Unclassifiable/Attainment.
                
                
                  Trempealeau County
                  
                  Unclassifiable/Attainment.
                
                
                  Vernon County
                  
                  Unclassifiable/Attainment.
                
                
                  Vilas County
                  
                  Unclassifiable/Attainment.
                
                
                  Walworth County
                  
                  Unclassifiable/Attainment.
                
                
                  Washburn County
                  
                  Unclassifiable/Attainment.
                
                
                  Washington County
                  
                  Unclassifiable/Attainment.
                
                
                  Waukesha County
                  
                  Unclassifiable/Attainment.
                
                
                  Waupaca County
                  
                  Unclassifiable/Attainment.
                
                
                  Waushara County
                  
                  Unclassifiable/Attainment.
                
                
                  Winnebago County
                  
                  Unclassifiable/Attainment.
                
                
                  Wood County
                  
                  Unclassifiable/Attainment.
                
                
                  a Includes Indian Country located in each county or area, except as otherwise specified.
                
                  1 This date is 90 days after October 31, 2011, unless otherwise noted.
              
              
                Wisconsin—1997 8-Hour Ozone NAAQS
                [Primary and Secondary]
                
                  Designated area
                  Designation a
                  
                  Date 1
                  
                  Type
                  Category/classification
                  Date 1
                  
                  Type
                
                
                  Door County, WI: Door County
                  July 12, 2010
                  Attainment.
                
                
                  Kewaunee County, WI:
                
                
                  Kewaunee County.
                  5/21/08
                  Attainment
                
                
                  Manitowoc County, WI:
                
                
                  Manitowoc County, WI: Manitowoc County
                  July 12, 2010
                  Attainment.
                
                
                  Milwaukee-Racine, WI:
                
                
                  Kenosha County
                  7/31/12
                  Attainment
                
                
                  Milwaukee County
                
                
                  Ozaukee County
                
                
                  Racine County
                
                
                  Washington County
                
                
                  Waukesha County
                
                
                  Inland Sheboygan County, WI
                  7/15/2019
                  Nonattainment
                  
                  Subpart 2/Moderate.
                
                
                  Sheboygan County (part):
                
                
                  Exclusive and west of the following roadways going from the northern county boundary to the southern county boundary: Highway 43, Wilson Lima Road, Minderhaud Road, County Road KK/Town Line Road, N 10th Street, County Road A S/Center Avenue, Gibbons Road, Hoftiezer Road, Highway 32, Palmer Road/Smies Road/Palmer Road, Amsterdam Road/County Road RR, Termaat Road
                
                
                  Shoreline Sheboygan County, WI
                  7/15/2019
                  Nonattainment
                  
                  Subpart 2/Moderate.
                
                
                  Sheboygan County (part):
                
                
                  
                  Inclusive and east of the following roadways going from the northern county boundary to the southern county boundary: Highway 43, Wilson Lima Road, Minderhaud Road, County Road KK/Town Line Road, N 10th Street, County Road A S/Center Avenue, Gibbons Road, Hoftiezer Road, Highway 32, Palmer Road/Smies Road/Palmer Road, Amsterdam Road/County Road RR, Termaat Road
                
                
                  Rest of State:
                
                
                  Adams County
                  
                  Unclassifiable/Attainment
                
                
                  Ashland County
                  
                  Unclassifiable/Attainment
                
                
                  Barron County
                  
                  Unclassifiable/Attainment
                
                
                  Bayfield County
                  
                  Unclassifiable/Attainment
                
                
                  Brown County
                  
                  Unclassifiable/Attainment
                
                
                  Buffalo County
                  
                  Unclassifiable/Attainment
                
                
                  Burnett County
                  
                  Unclassifiable/Attainment
                
                
                  Calumet County
                  
                  Unclassifiable/Attainment
                
                
                  Chippewa County
                  
                  Unclassifiable/Attainment
                
                
                  Clark County
                  
                  Unclassifiable/Attainment
                
                
                  Columbia County
                  
                  Unclassifiable/Attainment
                
                
                  Crawford County
                  
                  Unclassifiable/Attainment
                
                
                  Dane County
                  
                  Unclassifiable/Attainment
                
                
                  Dodge County
                  
                  Unclassifiable/Attainment
                
                
                  Douglas County
                  
                  Unclassifiable/Attainment
                
                
                  Dunn County
                  
                  Unclassifiable/Attainment
                
                
                  Eau Claire County.
                  
                  Unclassifiable/Attainment
                
                
                  Florence County
                  
                  Unclassifiable/Attainment
                
                
                  Fond du Lac County
                  
                  Unclassifiable/Attainment
                
                
                  Forest County
                  
                  Unclassifiable/Attainment
                
                
                  Grant County
                  
                  Unclassifiable/Attainment
                
                
                  Green County
                  
                  Unclassifiable/Attainment
                
                
                  Green Lake County
                  
                  Unclassifiable/Attainment
                
                
                  Iowa County
                  
                  Unclassifiable/Attainment
                
                
                  Iron County
                  
                  Unclassifiable/Attainment
                
                
                  Jackson County
                  
                  Unclassifiable/Attainment
                
                
                  Jefferson County
                  
                  Unclassifiable/Attainment
                
                
                  Juneau County
                  
                  Unclassifiable/Attainment
                
                
                  La Crosse County
                  
                  Unclassifiable/Attainment
                
                
                  Lafayette County
                  
                  Unclassifiable/Attainment
                
                
                  Langlade County
                  
                  Unclassifiable/Attainment
                
                
                  Lincoln County
                  
                  Unclassifiable/Attainment
                
                
                  Marathon County
                  
                  Unclassifiable/Attainment
                
                
                  Marinette County
                  
                  Unclassifiable/Attainment
                
                
                  Marquette County
                  
                  Unclassifiable/Attainment
                
                
                  Menominee County
                  
                  Unclassifiable/Attainment
                
                
                  Monroe County
                  
                  Unclassifiable/Attainment
                
                
                  Oconto County
                  
                  Unclassifiable/Attainment
                
                
                  Oneida County
                  
                  Unclassifiable/Attainment
                
                
                  Outagamie County
                  
                  Unclassifiable/Attainment
                
                
                  Pepin County
                  
                  Unclassifiable/Attainment
                
                
                  Pierce County
                  
                  Unclassifiable/Attainment
                
                
                  Polk County
                  
                  Unclassifiable/Attainment
                
                
                  Portage County
                  
                  Unclassifiable/Attainment
                
                
                  Price County
                  
                  Unclassifiable/Attainment
                
                
                  Richland County
                  
                  Unclassifiable/Attainment
                
                
                  Rock County
                  
                  Unclassifiable/Attainment
                
                
                  Rusk County
                  
                  Unclassifiable/Attainment
                
                
                  St. Croix County
                  
                  Unclassifiable/Attainment
                
                
                  Sauk County
                  
                  Unclassifiable/Attainment
                
                
                  Sawyer County
                  
                  Unclassifiable/Attainment
                
                
                  Shawano County
                  
                  Unclassifiable/Attainment
                
                
                  Taylor County
                  
                  Unclassifiable/Attainment
                
                
                  Trempealeau County
                  
                  Unclassifiable/Attainment
                
                
                  Vernon County
                  
                  Unclassifiable/Attainment
                
                
                  Vilas County
                  
                  Unclassifiable/Attainment
                
                
                  
                  Walworth County
                  
                  Unclassifiable/Attainment
                
                
                  Washburn County
                  
                  Unclassifiable/Attainment
                
                
                  Waupaca County
                  
                  Unclassifiable/Attainment
                
                
                  Waushara County
                  
                  Unclassifiable/Attainment
                
                
                  Winnebago County
                  
                  Unclassifiable/Attainment
                
                
                  Wood County
                  
                  Unclassifiable/Attainment
                
                
                  a Includes Indian Country located in each county or area, except as otherwise specified.
                
                  1 This date is June 15, 2004, unless otherwise noted.
              
              
                Wisconsin—2008 8-Hour Ozone NAAQS
                [Primary and Secondary]
                
                  Designated area
                  Designation
                  Date 1
                  
                  Type
                  Classification
                  Date 1
                  
                  Type
                
                
                  Chicago-Naperville, IL-IN-WI: 2
                  
                  
                  Nonattainment
                  9/23/2019
                  Serious.
                
                
                  Kenosha County (part):
                
                
                  The portion of Kenosha County bounded by the Lake Michigan shoreline on the East, the Kenosha County boundary on the North, the Kenosha County boundary on the South, and the I-94 corridor (including the entire corridor) on the West
                
                
                  Inland Sheboygan County, WI 2 5
                  
                  7/15/2019
                  Nonattainment
                  12/19/2016
                  Moderate.
                
                
                  Sheboygan County (part):
                
                
                  Exclusive and west of the following roadways going from the northern county boundary to the southern county boundary: Highway 43, Wilson Lima Road, Minderhaud Road, County Road KK/Town Line Road, N 10th Street, County Road A S/Center Avenue, Gibbons Road, Hoftiezer Road, Highway 32, Palmer Road/Smies Road/Palmer Road, Amsterdam Road/County Road RR, Termaat Road
                
                
                  Shoreline Sheboygan County, WI 2 5
                  
                  7/15/2019
                  Nonattainment
                  12/19/2016
                  Moderate.
                
                
                  Sheboygan County (part):
                
                
                  Inclusive and east of the following roadways going from the northern county boundary to the southern county boundary: Highway 43, Wilson Lima Road, Minderhaud Road, County Road KK/Town Line Road, N 10th Street, County Road A S/Center Avenue, Gibbons Road, Hoftiezer Road, Highway 32, Palmer Road/Smies Road/Palmer Road, Amsterdam Road/County Road RR, Termaat Road
                
                
                  Adams County 3
                  
                  
                  Unclassifiable/Attainment
                
                
                  Ashland County 3
                  
                  
                  Unclassifiable/Attainment
                
                
                  Barron County 3
                  
                  
                  Unclassifiable/Attainment
                
                
                  Bayfield County 3
                  
                  
                  Unclassifiable/Attainment
                
                
                  Brown County 3
                  
                  
                  Unclassifiable/Attainment
                
                
                  Buffalo County 3
                  
                  
                  Unclassifiable/Attainment
                
                
                  Burnett County 3
                  
                  
                  Unclassifiable/Attainment
                
                
                  Calumet County 3
                  
                  
                  Unclassifiable/Attainment
                
                
                  Chippewa County 3
                  
                  
                  Unclassifiable/Attainment
                
                
                  Clark County 3
                  
                  
                  Unclassifiable/Attainment
                
                
                  
                  Columbia County 3
                  
                  
                  Unclassifiable/Attainment
                
                
                  Crawford County 3
                  
                  
                  Unclassifiable/Attainment
                
                
                  Dane County 3
                  
                  
                  Unclassifiable/Attainment
                
                
                  Dodge County 3
                  
                  
                  Unclassifiable/Attainment
                
                
                  Door County 3
                  
                  
                  Unclassifiable/Attainment
                
                
                  Douglas County 3
                  
                  
                  Unclassifiable/Attainment
                
                
                  Dunn County 3
                  
                  
                  Unclassifiable/Attainment
                
                
                  Eau Claire County 3
                  
                  
                  Unclassifiable/Attainment
                
                
                  Florence County 3
                  
                  
                  Unclassifiable/Attainment
                
                
                  Fond du Lac County 3
                  
                  
                  Unclassifiable/Attainment
                
                
                  Forest County 3
                  
                  
                  Unclassifiable/Attainment
                
                
                  Grant County 3
                  
                  
                  Unclassifiable/Attainment
                
                
                  Green County 3
                  
                  
                  Unclassifiable/Attainment
                
                
                  Green Lake County 3
                  
                  
                  Unclassifiable/Attainment
                
                
                  Iowa County 3
                  
                  
                  Unclassifiable/Attainment
                
                
                  Iron County 3
                  
                  
                  Unclassifiable/Attainment
                
                
                  Jackson County 3
                  
                  
                  Unclassifiable/Attainment
                
                
                  Jefferson County 3
                  
                  
                  Unclassifiable/Attainment
                
                
                  Juneau County 3
                  
                  
                  Unclassifiable/Attainment
                
                
                  Kenosha County (remainder) 3
                  
                  
                  Unclassifiable/Attainment
                
                
                  Kewaunee County 3
                  
                  
                  Unclassifiable/Attainment
                
                
                  La Crosse County 3
                  
                  
                  Unclassifiable/Attainment
                
                
                  Lafayette County 3
                  
                  
                  Unclassifiable/Attainment
                
                
                  Langlade County 3
                  
                  
                  Unclassifiable/Attainment
                
                
                  Lincoln County 3
                  
                  
                  Unclassifiable/Attainment
                
                
                  Manitowoc County 3
                  
                  
                  Unclassifiable/Attainment
                
                
                  Marathon County 3
                  
                  
                  Unclassifiable/Attainment
                
                
                  Marinette County 3
                  
                  
                  Unclassifiable/Attainment
                
                
                  Marquette County 3
                  
                  
                  Unclassifiable/Attainment
                
                
                  Menominee County 3
                  
                  
                  Unclassifiable/Attainment
                
                
                  Milwaukee County 3
                  
                  
                  Unclassifiable/Attainment
                
                
                  Monroe County 3
                  
                  
                  Unclassifiable/Attainment
                
                
                  Oconto County 3
                  
                  
                  Unclassifiable/Attainment
                
                
                  Oneida County 3
                  
                  
                  Unclassifiable/Attainment
                
                
                  Outagamie County 3
                  
                  
                  Unclassifiable/Attainment
                
                
                  Ozaukee County 3
                  
                  
                  Unclassifiable/Attainment
                
                
                  Pepin County 3
                  
                  
                  Unclassifiable/Attainment
                
                
                  Pierce County 3
                  
                  
                  Unclassifiable/Attainment
                
                
                  Polk County 3
                  
                  
                  Unclassifiable/Attainment
                
                
                  Portage County 3
                  
                  
                  Unclassifiable/Attainment
                
                
                  Price County 3
                  
                  
                  Unclassifiable/Attainment
                
                
                  Racine County 3
                  
                  
                  Unclassifiable/Attainment
                
                
                  Richland County 3
                  
                  
                  Unclassifiable/Attainment
                
                
                  Rock County 3
                  
                  
                  Unclassifiable/Attainment
                
                
                  Rusk County 3
                  
                  
                  Unclassifiable/Attainment
                
                
                  St. Croix County 3
                  
                  
                  Unclassifiable/Attainment
                
                
                  Sauk County 3
                  
                  
                  Unclassifiable/Attainment
                
                
                  Sawyer County 3
                  
                  
                  Unclassifiable/Attainment
                
                
                  Shawano County 3
                  
                  
                  Unclassifiable/Attainment
                
                
                  Taylor County 3
                  
                  
                  Unclassifiable/Attainment
                
                
                  Trempealeau County 3
                  
                  
                  Unclassifiable/Attainment
                
                
                  Vernon County 3
                  
                  
                  Unclassifiable/Attainment
                
                
                  Vilas County 3
                  
                  
                  Unclassifiable/Attainment
                
                
                  Walworth County 3
                  
                  
                  Unclassifiable/Attainment
                
                
                  Washburn County 3
                  
                  
                  Unclassifiable/Attainment
                
                
                  Washington County 3
                  
                  
                  Unclassifiable/Attainment
                
                
                  Waukesha County 3
                  
                  
                  Unclassifiable/Attainment
                
                
                  Waupaca County 3
                  
                  
                  Unclassifiable/Attainment
                
                
                  Waushara County 3
                  
                  
                  Unclassifiable/Attainment
                
                
                  Winnebago County 3
                  
                  
                  Unclassifiable/Attainment
                
                
                  Wood County 3
                  
                  
                  Unclassifiable/Attainment
                
                
                  1 This date is July 20, 2012, unless otherwise noted.
                
                  2 Excludes Indian country located in each area, unless otherwise noted.
                
                  3 Includes any Indian country in each county or area, unless otherwise specified.
                
                  4 Attainment date is extended to July 20, 2016.
                
                  5 Attainment date is extended to July 20, 2019 for both Inland Sheboygan County, WI, and Shoreline Sheboygan County, WI, nonattainment areas.
              
              
              
                Wisconsin—2015 8-Hour Ozone NAAQS
                [Primary and Secondary]
                
                  Designated area 1
                  
                  Designation
                  Date 2
                  
                  Type
                  Classification
                  Date 2
                  
                  Type
                
                
                  Chicago, IL-IN-WI
                  
                  Nonattainment
                  
                  Marginal.
                
                
                  Kenosha County (part):
                
                
                  Inclusive and east of 88th Avenue.
                
                
                  Door County, WI
                  6/10/2020
                  Attainment
                  
                  Marginal (Rural Transport).
                
                
                  Door County (part):
                
                
                  Newport State Park Boundary
                
                
                  Manitowoc County,WI
                  
                  Nonattainment
                  
                  Marginal.
                
                
                  Manitowoc County (part):
                
                
                  Inclusive and east of the following roadways going from the northern county boundary to the southern county boundary: Saxonburg Road, Zander Road, Saxonburg Road, Tapawingo Road, Tannery Road, E County Road V, Tannery Road, E Hillcrest Road, Sunset Drive, County Road VV, Manitou Drive, County Road B, Goodwin Road, N Rapids Road, S Rapids Road, Calumet Avenue, Hecker Road, Silver Creek Road, Gass Lake Road, Clover Road, Center Road, County Road F, Westview Road, County Road X, S Union Road.
                
                
                  Northern Milwaukee/Ozaukee Shoreline, WI
                  
                  Nonattainment
                  
                  Marginal.
                
                
                  Milwaukee County (part):
                
                
                  Northeastern corner of Milwaukee County bounded by and inclusive of the following roadways going from the northern county border to Lake Michigan: Highway 57/N. Sherman Blvd/N. 43rd Street to W. Mill Road to Highway 57/N. Green Bay Ave to W. Bender Road/Devon Street to N. Santa Monica Blvd to E. Belle Ave to southern boundary of Klode Park.
                
                
                  Ozaukee County (part):
                
                
                  
                  Inclusive and east of County.
                
                
                  Road KW, Cedar Beach Road, 6 Mile Road, County Road A, Lovers Lane Road, Woodland Road, County Road KK, Willow Road, Highway 57, County Road W, N. Riverside Drive, E. Green Bay Avenue, S. Main Street, N. Green Bay Road, 12th Avenue, Wisconsin Avenue, Green Bay Road, S. Main Street, N. Cedarburg Road/Highway 57.
                
                
                  Sheboygan County, WI
                  
                  Nonattainment
                  
                  Marginal.
                
                
                  Sheboygan County (part):
                
                
                  Inclusive and east of the following roadways going from the northern county boundary to the southern county boundary: Highway 43, Wilson Lima Road, Minderhaud Road, County Road KK/Town Line Road, N 10th Street, County Road A S/Center Avenue, Gibbons Road, Hoftiezer Road, Highway 32, Palmer Road/Smies Road/Palmer Road, Amsterdam Road/County Road RR, Termaat Road.
                
                
                  Adams County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Ashland County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Barron County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Bayfield County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Brown County
                  
                  Attainment/Unclassifiable
                
                
                  Buffalo County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Burnett County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Calumet County
                  
                  Attainment/Unclassifiable
                
                
                  Chippewa County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Clark County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  
                  Columbia County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Crawford County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Dane County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Dodge County
                  
                  Attainment/Unclassifiable
                
                
                  Door County (part) remainder
                  
                  Attainment/Unclassifiable
                
                
                  Douglas County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Dunn County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Eau Claire County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Florence County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Fond du Lac County
                  
                  Attainment/Unclassifiable
                
                
                  Forest County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Grant County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Green County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Green Lake County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Iowa County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Iron County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Jackson County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Jefferson County
                  
                  Attainment/Unclassifiable
                
                
                  Juneau County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Kenosha County (part) remainder
                  
                  Attainment/Unclassifiable
                
                
                  Kewaunee County
                  
                  Attainment/Unclassifiable
                
                
                  La Crosse County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Lafayette County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Langlade County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Lincoln County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Manitowoc County (part) remainder
                  
                  Attainment/Unclassifiable
                
                
                  Marathon County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Marinette County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Marquette County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  
                  Menominee County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Milwaukee County (part) remainder
                  
                  Attainment/Unclassifiable
                
                
                  Monroe County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Oconto County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Oneida County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Outagamie County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Ozaukee County (part) remainder
                  
                  Attainment/Unclassifiable
                
                
                  Pepin County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Pierce County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Polk County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Portage County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Price County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Racine County
                  
                  Attainment/Unclassifiable
                
                
                  Richland County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Rock County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Rusk County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  St. Croix County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Sauk County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Sawyer County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Shawano County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Sheboygan County (part) remainder
                  
                  Attainment/Unclassifiable
                
                
                  Taylor County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Trempealeau County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Vernon County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Vilas County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Walworth County
                  
                  Attainment/Unclassifiable
                
                
                  Washburn County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Washington County
                  
                  Attainment/Unclassifiable
                
                
                  Waukesha County
                  
                  Attainment/Unclassifiable
                
                
                  
                  Waupaca County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Waushara County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Winnebago County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Wood County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Forest County Potawatomi Community Indian Tribe 3
                  
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  1 Includes any Indian country in each county or area, unless otherwise specified. EPA is not determining the boundaries of any area of Indian country in this table, including any area of Indian country located in the larger designation area. The inclusion of any Indian country in the designation area is not a determination that the state has regulatory authority under the Clean Air Act for such Indian country.
                
                  2 This date is August 3, 2018, unless otherwise noted.
                
                  3 Includes Indian country of the tribe listed in this table located in Forest County, Wisconsin. Information pertaining to areas of Indian country in this table is intended for Clean Air Act planning purposes only and is not an EPA determination of Indian country status or any Indian country boundary. EPA lacks the authority to establish Indian country land status, and is making no determination of Indian country boundaries, in this table.
              
              
                Wisconsin—2008 Lead NAAQS
                
                  Designated area
                  Designation for the 2008 NAAQS a
                  
                  Date 1
                  
                  Type
                
                
                  Whole State
                  
                  Unclassifiable/Attainment.
                
                
                  a Includes Indian Country located in each county or area, except as otherwise specified.
                
                  1 December 31, 2011 unless otherwise noted.
              
              [43 FR 8964, Mar. 3, 1978]
              
                Editorial Note:
                For Federal Register citations affecting § 81.350, see the List of CFR Sections Affected, which appears in the Finding Aids section of the printed volume and at www.govinfo.gov.
                
              
            
            
              § 81.351
              Wyoming.
              
                Wyoming—1971 Sulfur Dioxide NAAQS
                [Primary and Secondary]
                
                  Designated area
                  Does not meet primary standards
                  Does not meet secondary standards
                  Cannot be classified
                  Better than national standards
                
                
                  Entire State
                  
                  
                  
                  X
                
              
              
                Wyoming—2010 Sulfur Dioxide NAAQS
                [Primary]
                
                  Designated area 1 2
                  
                  Designation
                  Date 3
                  
                  Type
                
                
                  Albany County
                  
                  Attainment/Unclassifiable.
                
                
                  Big Horn County
                  
                  Attainment/Unclassifiable.
                
                
                  Campbell County
                  
                  Attainment/Unclassifiable.
                
                
                  Crook County
                  
                  Attainment/Unclassifiable.
                
                
                  Fremont County (part)
                  
                  Attainment/Unclassifiable.
                
                
                  All areas west of the western border of Township 40North-Range 93West, T39N-R93W, and T38N-R93W, and south of US Route 20.
                  
                
                
                  Goshen County
                  
                  Attainment/Unclassifiable.
                
                
                  
                  Hot Springs County
                  
                  Attainment/Unclassifiable.
                
                
                  Johnson County
                  
                  Attainment/Unclassifiable.
                
                
                  Lincoln County
                  
                  Attainment/Unclassifiable.
                
                
                  Natrona County
                  
                  Attainment/Unclassifiable.
                
                
                  Niobrara County
                  
                  Attainment/Unclassifiable.
                
                
                  Park County
                  
                  Attainment/Unclassifiable.
                
                
                  Platte County
                  
                  Attainment/Unclassifiable.
                
                
                  Sheridan County
                  
                  Attainment/Unclassifiable.
                
                
                  Sublette County
                  
                  Attainment/Unclassifiable.
                
                
                  Sweetwater County (part)
                  
                  Attainment/Unclassifiable.
                
                
                  All areas of the county east of US Route 191.
                  
                
                
                  Teton County
                  
                  Attainment/Unclassifiable.
                
                
                  Uinta County
                  
                  Attainment/Unclassifiable.
                
                
                  Washakie County
                  
                  Attainment/Unclassifiable.
                
                
                  Weston County
                  
                  Attainment/Unclassifiable.
                
                
                  1 Includes any Indian country in each county or area, unless otherwise specified. EPA is not determining the boundaries of any area of Indian country in this table, including any area of Indian country located in the larger designation area. The inclusion of any Indian country in the designation area is not a determination that the state has regulatory authority under the Clean Air Act for such Indian country.
                
                  2 Carbon and Converse Counties, and the remaining portions of Fremont and Sweetwater Counties, all which will be designated by December 31, 2020.
                
                  3 This date is April 9, 2018, unless otherwise noted.
              
              
                Wyoming—Carbon Monoxide
                
                  Designated Area
                  Designation
                  Date 1
                  
                  Type
                  Classification
                  Date 1
                  
                  Type
                
                
                  Statewide
                  
                  Unclassifiable/Attainment
                
                
                  Albany County
                
                
                  Big Horn County
                
                
                  Campbell County
                
                
                  Carbon County
                
                
                  Converse County
                
                
                  Crook County
                
                
                  Fremont County
                
                
                  Goshen County
                
                
                  Hot Springs County
                
                
                  Johnson County
                
                
                  Laramie County
                
                
                  Lincoln County
                
                
                  Natrona County
                
                
                  Niobrara County
                
                
                  Park County
                
                
                  Platte County
                
                
                  Sheridan County
                
                
                  Sublette County
                
                
                  Sweetwater County
                
                
                  Teton County
                
                
                  Uinta County
                
                
                  Washakie County
                
                
                  Weston County
                
                
                  1 This date is November 15, 1990, unless otherwise noted.
              
              
                Wyoming—Ozone (1-Hour Standard)2
                
                
                  Designated area
                  Designation
                  Date 1
                  
                  Type
                  Classification
                  Date 1
                  
                  Type
                
                
                  Statewide
                   
                  Unclassifiable/Attainment
                
                
                  Albany County
                
                
                  Big Horn County
                
                
                  Campbell County
                
                
                  Carbon County
                
                
                  Converse County
                
                
                  Crook County
                
                
                  Fremont County
                
                
                  
                  Goshen County
                
                
                  Hot Springs County
                
                
                  Johnson County
                
                
                  Laramie County
                
                
                  Lincoln County
                
                
                  Natrona County
                
                
                  Niobrara County
                
                
                  Park County
                
                
                  Platte County
                
                
                  Sheridan County
                
                
                  Sublette County
                
                
                  Sweetwater County
                
                
                  Teton County
                
                
                  Uinta County
                
                
                  Washakie County
                
                
                  Weston County
                
                
                  1 This date is October 18, 2000, unless otherwise noted.
                
                  2 The 1-hour ozone standard is revoked effective June 15, 2005 for all areas in Wyoming.
              
              
                Wyoming—PM-10
                
                  Designated Area
                  Designation
                  Date
                  Type
                  Classification
                  Date
                  Type
                
                
                  Sheridan County:
                
                
                  City of Sheridan
                  5/4/2018
                  Attainment
                
                
                  Trona Industrial Area
                  11/15/90
                  Unclassifiable
                  
                
                
                  Campbell County (part)
                  11/15/90
                  Unclassifiable
                
                
                  Converse County (part).
                
                
                  That area bounded by Township 40 through 52 North, and Ranges 69 through 73 West, inclusive of the Sixth Principal Meridian, Campbell and Converse Counties, excluding the areas defined as the Pacific Power and Light Area, the Hampshire Energy Area, and the Kennecott/Puron PSD Baseline Area—Powder River Basin.
                
                
                  Campbell County (part), That areabounded by NW1/4 of Section 27, T50N, R71W, Campbell County, Wyoming—Pacific Power and Light Area
                  11/15/90
                  Unclassifiable
                
                
                  Campbell County (part), That area bounded by Section 6 excluding the SW1/4; E1/2 Section 7; Section 17 excluding the SW1/4; Section 14 excluding the SE1/4; Sections 2, 3, 4, 5, 8, 9, 10, 11, 15, 16 of T48N, R70W and Section 26 excluding the NE1/4; SW1/4 Section 23; Sections 19, 20, 21, 22, 27, 28, 29, 30, 31, 32, 33, 34, 35 of T49N, R70W.—Hampshire Energy Area
                  11/15/90
                  Unclassifiable
                  
                
                
                  Campbell County (part), That area described by the W1/2SW1/4 Section 18, W1/2NW1/4, NW1/4SW1/4 Section 19, T47N, R70W, S1/2 Section 13, N1/2, N1/2SW1/4, N1/2SE1/4 Section 24, T47N, R71W.—Kennecott/Puron PSD Baseline Area
                  11/15/90
                  Unclassifiable
                  
                
                
                  Rest of State1 
                  11/15/90
                  Unclassifiable
                  
                
                
                  1 Denotes a single area designation for baseline area purposes.
              
              
              
                Wyoming—1997 Annual PM2.5 NAAQS
                [Primary and Secondary]
                
                  Designated area
                  Designation a
                  
                  Date 1
                  
                  Type
                  Classification
                  Date
                  Type
                
                
                  Casper, WY:
                
                
                  Natrona County (part)
                  
                  Unclassifiable/Attainment.
                
                
                  The portion within the City of Casper.
                
                
                  Cheyenne, WY:
                
                
                  Laramie County (part)
                  
                  Unclassifiable/Attainment.
                
                
                  The portion within the City of Cheyenne.
                
                
                  Evanston, WY:
                
                
                  Uinta County (part)
                  
                  Unclassifiable/Attainment.
                
                
                  The portion within the City of Evanston.
                
                
                  Gillette, WY:
                
                
                  Campbell County (part)
                  
                  Unclassifiable/Attainment.
                
                
                  The portion within the City of Gillette.
                
                
                  Jackson, WY:
                
                
                  Teton County (part)
                  
                  Unclassifiable/Attainment.
                
                
                  The portion within the City of Jackson.
                
                
                  Lander, WY:
                
                
                  Fremont County (part)
                  
                  Unclassifiable/Attainment.
                
                
                  The portion within the City of Lander.
                
                
                  Laramie, WY:
                
                
                  Albany County (part)
                  
                  Unclassifiable/Attainment.
                
                
                  The portion within the City of Laramie.
                
                
                  Riverton, WY:
                
                
                  Fremont County (part)
                  
                  Unclassifiable/Attainment.
                
                
                  The portion within the City of Riverton.
                
                
                  Rock Springs, WY:
                
                
                  Sweetwater County (part)
                  
                  Unclassifiable/Attainment.
                
                
                  The portion within the City of Rock Springs.
                
                
                  Sheridan, WY:
                
                
                  Sheridan County (part)
                  
                  Unclassifiable/Attainment.
                
                
                  The portion within the City of Sheridan.
                
                
                  Rest of State:
                
                
                  Albany County (remainder)
                  
                  Unclassifiable/Attainment.
                
                
                  Big Horn County
                  
                  Unclassifiable/Attainment.
                
                
                  Campbell County
                  
                  Unclassifiable/Attainment.
                
                
                  Carbon County
                  
                  Unclassifiable/Attainment.
                
                
                  Converse County
                  
                  Unclassifiable/Attainment.
                
                
                  Crook County
                  
                  Unclassifiable/Attainment.
                
                
                  Fremont County (remainder)
                  
                  Unclassifiable/Attainment.
                
                
                  Goshen County
                  
                  Unclassifiable/Attainment.
                
                
                  Hot Springs County
                  
                  Unclassifiable/Attainment.
                
                
                  Johnson County
                  
                  Unclassifiable/Attainment.
                
                
                  Laramie County (remainder)
                  
                  Unclassifiable/Attainment.
                
                
                  Lincoln County
                  
                  Unclassifiable/Attainment.
                
                
                  Natrona County (remainder)
                  
                  Unclassifiable/Attainment.
                
                
                  Niobrara County
                  
                  Unclassifiable/Attainment.
                
                
                  Park County
                  
                  Unclassifiable/Attainment.
                
                
                  Platte County
                  
                  Unclassifiable/Attainment.
                
                
                  Sheridan County (remainder)
                  
                  Unclassifiable/Attainment.
                
                
                  Sublette County
                  
                  Unclassifiable/Attainment.
                
                
                  Sweetwater County
                  
                  Unclassifiable/Attainment.
                
                
                  Teton County (remainder)
                  
                  Unclassifiable/Attainment.
                
                
                  Uinta County (remainder)
                  
                  Unclassifiable/Attainment.
                
                
                  Washakie County
                  
                  Unclassifiable/Attainment.
                
                
                  Weston County
                  
                  Unclassifiable/Attainment.
                
                
                  a Includes Indian Country located in each county or area, except as otherwise specified.
                
                  1 This date is 90 days after January 5, 2005, unless otherwise noted.
              
              
              
                Wyoming—2012 Annual PM2.5 NAAQS
                [Primary]
                
                  Designated area 1
                  
                  Designation
                  Date 2
                  
                  Type
                  Classification
                  Date 2
                  
                  Type
                
                
                  Statewide:
                
                
                  Albany County
                  
                  Unclassifiable/Attainment
                
                
                  Big Horn County
                  
                  Unclassifiable/Attainment
                
                
                  Campbell County
                  
                  Unclassifiable/Attainment
                
                
                  Carbon County
                  
                  Unclassifiable/Attainment
                
                
                  Converse County
                  
                  Unclassifiable/Attainment
                
                
                  Crook County
                  
                  Unclassifiable/Attainment
                
                
                  Fremont County
                  
                  Unclassifiable/Attainment
                
                
                  Goshen County
                  
                  Unclassifiable/Attainment
                
                
                  Hot Springs County
                  
                  Unclassifiable/Attainment
                
                
                  Johnson County
                  
                  Unclassifiable/Attainment
                
                
                  Laramie County
                  
                  Unclassifiable/Attainment
                
                
                  Lincoln County
                  
                  Unclassifiable/Attainment
                
                
                  Natrona County
                  
                  Unclassifiable/Attainment
                
                
                  Niobrara County
                  
                  Unclassifiable/Attainment
                
                
                  Park County
                  
                  Unclassifiable/Attainment
                
                
                  Platte County
                  
                  Unclassifiable/Attainment
                
                
                  Sheridan County
                  
                  Unclassifiable/Attainment
                
                
                  Sublette County
                  
                  Unclassifiable/Attainment
                
                
                  Sweetwater County
                  
                  Unclassifiable/Attainment
                
                
                  Teton County
                  
                  Unclassifiable/Attainment
                
                
                  Uinta County
                  
                  Unclassifiable/Attainment
                
                
                  Washakie County
                  
                  Unclassifiable/Attainment
                
                
                  Weston County
                  
                  Unclassifiable/Attainment
                
                
                  1 Includes areas of Indian country located in each county or area, except as otherwise specified.
                
                  2 This date is April 15, 2015, unless otherwise noted.
              
              
                Wyoming—1997 24-Hour PM2.5 NAAQS
                [Primary and Secondary]
                
                  Designated area
                  Designation a
                  
                  Date 1
                  
                  Type
                  Classification
                  Date
                  Type
                
                
                  Casper, WY:
                
                
                  Natrona County (part)
                  
                  Unclassifiable/Attainment
                
                
                  The portion within the City of Casper.
                
                
                  Cheyenne, WY:
                
                
                  Laramie County (part)
                  
                  Unclassifiable/Attainment
                
                
                  The portion within the City of Cheyenne.
                
                
                  Evanston, WY:
                
                
                  Uinta County (part)
                  
                  Unclassifiable/Attainment
                
                
                  The portion within the City of Evanston.
                
                
                  Gillette, WY:
                
                
                  Campbell County (part)
                  
                  Unclassifiable/Attainment
                
                
                  The portion within the City of Gillette.
                
                
                  Jackson, WY:
                
                
                  Teton County (part)
                  
                  Unclassifiable/Attainment
                
                
                  The portion within the City of Jackson.
                
                
                  Lander, WY:
                
                
                  Fremont County (part)
                  
                  Unclassifiable/Attainment
                
                
                  The portion within the City of Lander.
                
                
                  Laramie, WY:
                
                
                  Albany County (part)
                  
                  Unclassifiable/Attainment
                
                
                  The portion within the City of Laramie.
                
                
                  Riverton, WY:
                
                
                  Fremont County (part)
                  
                  Unclassifiable/Attainment
                
                
                  The portion within the City of Riverton.
                
                
                  Rock Springs, WY:
                
                
                  Sweetwater County (part)
                  
                  Unclassifiable/Attainment
                
                
                  
                  The portion within the City of Rock Springs.
                
                
                  Sheridan, WY:
                
                
                  Sheridan County (part)
                  
                  Unclassifiable/Attainment
                
                
                  The portion within the City of Sheridan.
                
                
                  Rest of State:
                
                
                  Albany County (remainder)
                  
                  Unclassifiable/Attainment
                
                
                  Big Horn County
                  
                  Unclassifiable/Attainment
                
                
                  Campbell County
                  
                  Unclassifiable/Attainment
                
                
                  Carbon County
                  
                  Unclassifiable/Attainment
                
                
                  Converse County
                  
                  Unclassifiable/Attainment
                
                
                  Crook County
                  
                  Unclassifiable/Attainment
                
                
                  Fremont County (remainder)
                  
                  Unclassifiable/Attainment
                
                
                  Goshen County
                  
                  Unclassifiable/Attainment
                
                
                  Hot Springs County
                  
                  Unclassifiable/Attainment
                
                
                  Johnson County
                  
                  Unclassifiable/Attainment
                
                
                  Laramie County (remainder)
                  
                  Unclassifiable/Attainment
                
                
                  Lincoln County
                  
                  Unclassifiable/Attainment
                
                
                  Natrona County (remainder)
                  
                  Unclassifiable/Attainment
                
                
                  Niobrara County
                  
                  Unclassifiable/Attainment
                
                
                  Park County
                  
                  Unclassifiable/Attainment
                
                
                  Platte County
                  
                  Unclassifiable/Attainment
                
                
                  Sheridan County (remainder)
                  
                  Unclassifiable/Attainment
                
                
                  Sublette County
                  
                  Unclassifiable/Attainment
                
                
                  Sweetwater County
                  
                  Unclassifiable/Attainment
                
                
                  Teton County (remainder)
                  
                  Unclassifiable/Attainment
                
                
                  Uinta County (remainder)
                  
                  Unclassifiable/Attainment
                
                
                  Washakie County
                  
                  Unclassifiable/Attainment
                
                
                  Weston County
                  
                  Unclassifiable/Attainment
                
                
                  a Includes Indian Country located in each county or area, except as otherwise specified.
                
                  1 This date is 90 days after January 5, 2005, unless otherwise noted.
              
              
                Wyoming—2006 24-Hour PM2.5 NAAQS
                [Primary and Secondary]
                
                  Designated area
                  Designation a
                  
                  Date 1
                  
                  Type
                  Classification
                  Date
                  Type
                
                
                  Casper, WY:
                
                
                  Natrona County (part)
                  
                  Unclassifiable/Attainment
                
                
                  The portion within the City of Casper.
                
                
                  Cheyenne, WY:
                
                
                  Laramie County (part)
                  
                  Unclassifiable/Attainment
                
                
                  The portion within the City of Cheyenne.
                
                
                  Evanston, WY:
                
                
                  Uinta County (part)
                  
                  Unclassifiable/Attainment
                
                
                  The portion within the City of Evanston.
                
                
                  Gillette, WY:
                
                
                  Campbell County (part)
                  
                  Unclassifiable/Attainment
                
                
                  The portion within the City of Gillette.
                
                
                  Jackson, WY:
                
                
                  Teton County (part)
                  
                  Unclassifiable/Attainment
                
                
                  The portion within the City of Jackson.
                
                
                  Lander, WY:
                
                
                  Fremont County (part)
                  
                  Unclassifiable/Attainment
                
                
                  The portion within the City of Lander.
                
                
                  Laramie, WY:
                
                
                  Albany County (part)
                  
                  Unclassifiable/Attainment
                
                
                  The portion within the City of Laramie.
                
                
                  
                  Riverton, WY:
                
                
                  Fremont County (part)
                  
                  Unclassifiable/Attainment
                
                
                  The portion within the City of Riverton.
                
                
                  Rock Springs, WY:
                
                
                  Sweetwater County (part)
                  
                  Unclassifiable/Attainment
                
                
                  The portion within the City of Rock Springs.
                
                
                  Sheridan, WY:
                
                
                  Sheridan County (part)
                  
                  Unclassifiable/Attainment
                
                
                  The portion within the City of Sheridan.
                
                
                  Rest of State:
                
                
                  Albany County (remainder)
                  
                  Unclassifiable/Attainment
                
                
                  Big Horn County
                  
                  Unclassifiable/Attainment
                
                
                  Campbell County
                  
                  Unclassifiable/Attainment
                
                
                  Carbon County
                  
                  Unclassifiable/Attainment
                
                
                  Converse County
                  
                  Unclassifiable/Attainment
                
                
                  Crook County
                  
                  Unclassifiable/Attainment
                
                
                  Fremont County (remainder)
                  
                  Unclassifiable/Attainment
                
                
                  Goshen County
                  
                  Unclassifiable/Attainment
                
                
                  Hot Springs County
                  
                  Unclassifiable/Attainment
                
                
                  Johnson County
                  
                  Unclassifiable/Attainment
                
                
                  Laramie County (remainder)
                  
                  Unclassifiable/Attainment
                
                
                  Lincoln County
                  
                  Unclassifiable/Attainment
                
                
                  Natrona County (remainder)
                  
                  Unclassifiable/Attainment
                
                
                  Niobrara County
                  
                  Unclassifiable/Attainment
                
                
                  Park County
                  
                  Unclassifiable/Attainment
                
                
                  Platte County
                  
                  Unclassifiable/Attainment
                
                
                  Sheridan County (remainder)
                  
                  Unclassifiable/Attainment
                
                
                  Sublette County
                  
                  Unclassifiable/Attainment
                
                
                  Sweetwater County
                  
                  Unclassifiable/Attainment
                
                
                  Teton County (remainder)
                  
                  Unclassifiable/Attainment
                
                
                  Uinta County (remainder)
                  
                  Unclassifiable/Attainment.
                
                
                  Washakie County
                  
                  Unclassifiable/Attainment
                
                
                  Weston County
                  
                  Unclassifiable/Attainment
                
                
                  a Includes Indian Country located in each county or area, except as otherwise specified.
                
                  1 This date is 30 days after November 13, 2009, unless otherwise noted.
              
              
                Wyoming—NO2 (1971 Annual Standard)
                
                  Designated area
                  Does not meet primary standards
                  Cannot be classified or better than national standards
                
                
                  Entire State
                  
                  X
                
              
              
                Wyoming—NO2 (2010 1-Hour Standard)
                
                  Designated area
                  Designation a
                  
                  Date 1
                  
                  Type
                
                
                  Albany County
                  
                  Unclassifiable/Attainment.
                
                
                  Big Horn County
                  
                  Unclassifiable/Attainment.
                
                
                  Campbell County
                  
                  Unclassifiable/Attainment.
                
                
                  Carbon County
                  
                  Unclassifiable/Attainment.
                
                
                  Converse County
                  
                  Unclassifiable/Attainment.
                
                
                  Crook County
                  
                  Unclassifiable/Attainment.
                
                
                  Fremont County
                  
                  Unclassifiable/Attainment.
                
                
                  Goshen County
                  
                  Unclassifiable/Attainment.
                
                
                  Hot Springs County
                  
                  Unclassifiable/Attainment.
                
                
                  Johnson County
                  
                  Unclassifiable/Attainment.
                
                
                  Laramie County
                  
                  Unclassifiable/Attainment.
                
                
                  Lincoln County
                  
                  Unclassifiable/Attainment.
                
                
                  Natrona County
                  
                  Unclassifiable/Attainment.
                
                
                  Niobrara County
                  
                  Unclassifiable/Attainment.
                
                
                  
                  Park County
                  
                  Unclassifiable/Attainment.
                
                
                  Platte County
                  
                  Unclassifiable/Attainment.
                
                
                  Sheridan County
                  
                  Unclassifiable/Attainment.
                
                
                  Sublette County
                  
                  Unclassifiable/Attainment.
                
                
                  Sweetwater County
                  
                  Unclassifiable/Attainment.
                
                
                  Teton County
                  
                  Unclassifiable/Attainment.
                
                
                  Uinta County
                  
                  Unclassifiable/Attainment.
                
                
                  Washakie County
                  
                  Unclassifiable/Attainment.
                
                
                  Weston County
                  
                  Unclassifiable/Attainment.
                
                
                  a Includes Indian Country located in each county or area, except as otherwise specified.
                
                  1 This date is 90 days after October 31, 2011, unless otherwise noted.
              
              
                Wyoming—1997 8-Hour Ozone NAAQS
                [Primary and Secondary]
                
                  Designated area
                  Designation a
                  
                  Date 1
                  
                  Type
                  Category/classification
                  Date 1
                  
                  Type
                
                
                  Statewide
                  
                  Unclassifiable/Attainment
                
                
                  Albany County
                  
                  Unclassifiable/Attainment
                
                
                  Big Horn County
                  
                  Unclassifiable/Attainment
                
                
                  Campbell County
                  
                  Unclassifiable/Attainment
                
                
                  Carbon County
                  
                  Unclassifiable/Attainment
                
                
                  Converse County
                  
                  Unclassifiable/Attainment
                
                
                  Crook County
                  
                  Unclassifiable/Attainment
                
                
                  Fremont County
                  
                  Unclassifiable/Attainment
                
                
                  Goshen County
                  
                  Unclassifiable/Attainment
                
                
                  Hot Springs County
                  
                  Unclassifiable/Attainment
                
                
                  Johnson County
                  
                  Unclassifiable/Attainment
                
                
                  Laramie County
                  
                  Unclassifiable/Attainment
                
                
                  Lincoln County
                  
                  Unclassifiable/Attainment
                
                
                  Natrona County
                  
                  Unclassifiable/Attainment
                
                
                  Niobrara County
                  
                  Unclassifiable/Attainment
                
                
                  Park County
                  
                  Unclassifiable/Attainment
                
                
                  Platte County
                  
                  Unclassifiable/Attainment
                
                
                  Sheridan County
                  
                  Unclassifiable/Attainment
                
                
                  Sublette County
                  
                  Unclassifiable/Attainment
                
                
                  Sweetwater County
                  
                  Unclassifiable/Attainment
                
                
                  Teton County
                  
                  Unclassifiable/Attainment
                
                
                  Uinta County
                  
                  Unclassifiable/Attainment
                
                
                  Washakie County
                  
                  Unclassifiable/Attainment
                
                
                  Weston County
                  
                  Unclassifiable/Attainment
                
                
                  a Includes Indian Country located in each county or area, except as otherwise specified.
                
                  1 This date is June 15, 2004, unless otherwise noted.
              
              
                Wyoming—2008 8-Hour Ozone NAAQS
                [Primary and Secondary]
                
                  Designated area
                  Designation
                  Date 1
                  
                  Type
                  Classification
                  Date 1
                  
                  Type
                
                
                  Upper Green River Basin Area, WY: 2
                  
                  
                  Nonattainment
                  
                  Marginal.
                
                
                  Lincoln County (part)
                
                
                  
                  The area of the county north and east of the boundary defined by a line starting at the point defined by the intersection of the southwest corner Section 30 Range (R) 115 West Township (T) 27N and the northwest corner of Section 31 R 115 West T27N of Sublette County at Sublette County's border with Lincoln County. From this point the boundary moves to the west 500 feet to Aspen Creek. The boundary follows the centerline of Aspen Creek downstream to the confluence of Aspen Creek and Fontenelle Creek (in R116W T26N, Section 1). From this point the boundary moves generally to the south along the centerline of Fontenelle Creek to the confluence of Fontenelle Creek and Roney Creek (in R115W T24N Section 6). From the confluence, the boundary moves generally to the east along the centerline of Fontenelle Creek and into the Fontenelle Reservoir (in R112W T24N Section 6). The boundary moves east southeast along the centerline of the Fontenelle Reservoir and then toward the south along the centerline of the Green River to where the Green River in R111W T24N Section 31 crosses into Sweetwater County.
                
                
                  Sublette County
                
                
                  Sweetwater County (part)
                
                
                  
                  The area of the county west and north of the boundary which begins at the midpoint of the Green River, where the Green River enters Sweetwater County from Lincoln County in R111W T24N Section 31. From this point, the boundary follows the center of the channel of the Green River generally to the south and east to the confluence of the Green River and the Big Sandy River (in R109W T22N Section 28). From this point, the boundary moves generally north and east along the centerline of the Big Sandy River to the confluence of the Big Sandy River with Little Sandy Creek (in R106W T25N Section 33). The boundary continues generally toward the northeast along the centerline of Little Sandy Creek to the confluence of Little Sandy Creek and Pacific Creek (in R106W T25N Section 24). From this point, the boundary moves generally to the east and north along the centerline of Pacific Creek to the confluence of Pacific Creek and Whitehorse Creek (in R103W T26N Section 10). From this point the boundary follows the centerline of Whitehorse Creek generally to the northeast until it reaches the eastern boundary of Section 1 R103W T26N. From the point where Whitehorse Creek crosses the eastern section line of Section 1 R103W T26N, the boundary moves straight north along the section line to the southeast corner of Section 36 R103W T27N in Sublette County where the boundary ends.
                
                
                  Rest of State and Rest of Indian Country
                  
                  Unclassifiable/Attainment
                
                
                  1 This date is July 20, 2012, unless otherwise noted.
                
                  2 Excludes Indian country located in each area, unless otherwise noted.
              
              
                Wyoming—2015 8-Hour Ozone NAAQS
                [Primary and Secondary]
                
                  Designated area 1
                  
                  Designation
                  Date 2
                  
                  Type
                  Classification
                  Date 2
                  
                  Type
                
                
                  Albany County
                  
                  Attainment/Unclassifiable
                
                
                  Big Horn County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Campbell County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Carbon County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  
                  Converse County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Crook County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Fremont County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Goshen County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Hot Springs County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Johnson County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Laramie County
                  
                  Attainment/Unclassifiable
                
                
                  Lincoln County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Natrona County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Niobrara County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Park County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Platte County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Sheridan County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Sublette County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Sweetwater County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Teton County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Uinta County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Washakie County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  Weston County
                  1/16/18
                  Attainment/Unclassifiable
                
                
                  1 Includes any Indian country in each county or area, unless otherwise specified. EPA is not determining the boundaries of any area of Indian country in this table, including any area of Indian country located in the larger designation area. The inclusion of any Indian country in the designation area is not a determination that the state has regulatory authority under the Clean Air Act for such Indian country.
                
                  2 This date is August 3, 2018, unless otherwise noted.
              
              
                Wyoming—2008 Lead NAAQS
                
                  Designated area
                  Designation for the 2008 NAAQS a
                  
                  Date 1
                  
                  Type
                
                
                  Whole State
                  
                  Unclassifiable/Attainment.
                
                
                  a Includes Indian Country located in each county or area, except as otherwise specified.
                
                  1 December 31, 2011 unless otherwise noted.
              
              [43 FR 8964, Mar. 3, 1978]
              
                Editorial Note:
                For Federal Register citations affecting § 81.351, see the List of CFR Sections Affected, which appears in the Finding Aids section of the printed volume and at www.govinfo.gov.
                
              
            
            
              
              § 81.352
              American Samoa.
              
                American Samoa—TSP
                
                  Designated area
                  Does not meet primary standards
                  Does not meet secondary standards
                  Cannot be classified
                  Better than national standards
                
                
                  Whole State
                  
                  
                  
                  
                    1 X
                
                
                  1 EPA designation only.
              
              
                American Samoa—1971 Sulfur Dioxide NAAQS
                [Primary and Secondary]
                
                  Designated area
                  Does not meet primary standards
                  Does not meet secondary standards
                  Cannot be classified
                  Better than national standards
                
                
                  Whole State
                  
                  
                  
                  
                    1 X
                
                
                  1 EPA designation only.
              
              
                American Samoa—2010 Sulfur Dioxide NAAQS
                [Primary]
                
                  Designated area 1
                  
                  Designation
                  Date 2
                  
                  Type
                
                
                  Territory Wide
                  
                  Attainment/Unclassifiable.
                
                
                  1 Includes any Indian country in each county or area, unless otherwise specified. EPA is not determining the boundaries of any area of Indian country in this table, including any area of Indian country located in the larger designation area. The inclusion of any Indian country in the designation area is not a determination that the state has regulatory authority under the Clean Air Act for such Indian country.
                
                  2 This date is April 9, 2018, unless otherwise noted.
              
              
                American Samoa—Carbon Monoxide
                
                  Designated Area
                  Designation
                  Date 1
                  
                  Type
                  Classification
                  Date 1
                  
                  Type
                
                
                  Statewide
                  
                  Unclassifiable/Attainment
                
                
                  1 This date is November 15, 1990, unless otherwise noted.
              
              
                American Samoa—Ozone (1-Hour Standard)2
                
                
                  Designated area
                  Designation
                  Date 1
                  
                  Type
                  Classification
                  Date 1
                  
                  Type
                
                
                  Statewide
                   
                  Unclassifiable/Attainment
                
                
                  1 This date is October 18, 2000, unless otherwise noted.
                
                  2 The 1-hour ozone standard is revoked effective June 15, 2005 for all areas in American Samoa.
              
              
                American Samoa—1997 Annual PM2.5 NAAQS
                [Primary and Secondary]
                
                  Designated area
                  Designation a
                  
                  Date 1
                  
                  Type
                  Classification
                  Date
                  Type
                
                
                  Territory wide:
                
                
                  Eastern District
                  
                  Unclassifiable/Attainment.
                
                
                  Manu`a District
                  
                  Unclassifiable/Attainment.
                
                
                  Rose Island
                  
                  Unclassifiable/Attainment.
                
                
                  Swains Island
                  
                  Unclassifiable/Attainment.
                
                
                  Western District
                  
                  Unclassifiable/Attainment.
                
                
                  a Includes Indian Country located in each county or area, except as otherwise specified.
                
                  1 This date is 90 days after January 5, 2005, unless otherwise noted.
              
              
              
                American Samoa—2012 Annual PM2.5 NAAQS
                [Primary]
                
                  Designated area 1
                  
                  Designation
                  Date 2
                  
                  Type
                  Classification
                  Date 2
                  
                  Type
                
                
                  Territory wide:
                
                
                  Eastern District
                  
                  Unclassifiable/Attainment
                
                
                  Manu'a District
                  
                  Unclassifiable/Attainment
                
                
                  Rose Island
                  
                  Unclassifiable/Attainment
                
                
                  Swains Island
                  
                  Unclassifiable/Attainment
                
                
                  Western District
                  
                  Unclassifiable/Attainment
                
                
                  1 Includes areas of Indian country located in each county or area, except as otherwise specified.
                
                  2 This date is April 15, 2015, unless otherwise noted.
              
              
                American Samoa—1997 24-Hour PM2.5 NAAQS
                [Primary and Secondary]
                
                  Designated area
                  Designation a
                  
                  Date 1
                  
                  Type
                  Classification
                  Date
                  Type
                
                
                  Territory wide:
                
                
                  Eastern District
                  
                  Unclassifiable/Attainment.
                
                
                  Manu`a District
                  
                  Unclassifiable/Attainment.
                
                
                  Rose Island
                  
                  Unclassifiable/Attainment.
                
                
                  Swains Island
                  
                  Unclassifiable/Attainment.
                
                
                  Western District
                  
                  Unclassifiable/Attainment.
                
                
                  a Includes Indian Country located in each county or area, except as otherwise specified.
                
                  1 This date is 90 days after January 5, 2005, unless otherwise noted.
              
              
                American Samoa—2006 24-Hour PM2.5 NAAQS
                [Primary and Secondary]
                
                  Designated area
                  Designation a
                  
                  Date 1
                  
                  Type
                  Classification
                  Date
                  Type
                
                
                  Territory wide:
                
                
                  Eastern District
                  
                  Unclassifiable/Attainment.
                
                
                  Manu`a District
                  
                  Unclassifiable/Attainment.
                
                
                  Rose Island
                  
                  Unclassifiable/Attainment.
                
                
                  Swains Island
                  
                  Unclassifiable/Attainment.
                
                
                  Western District
                  
                  Unclassifiable/Attainment.
                
                
                  a Includes Indian Country located in each county or area, except as otherwise specified.
                
                  1 This date is 30 days after November 13, 2009, unless otherwise noted.
              
              
                American Samoa—NO2 (1971 Annual Standard)
                
                  Designated area
                  Does not meet primary standards
                  Cannot be classified or better than national standards
                
                
                  Whole State
                  
                  
                    1 X
                
                
                  1 EPA designation only.
              
              
                American Samoa—NO2 (2010 1-Hour Standard)
                
                  Designated area
                  Designation a
                  
                  Date 1
                  
                  Type
                
                
                  State of American Samoa
                  
                  Unclassifiable/Attainment.
                
                
                  a Includes Indian Country located in each county or area, except as otherwise specified.
                
                  1 This date is 90 days after October 31, 2011, unless otherwise noted.
              
              
              
                American Samoa—1997 8-Hour Ozone NAAQS
                [Primary and Secondary]
                
                  Designated area
                  Designation a
                  
                  Date 1
                  
                  Type
                  Category/classification
                  Date 1
                  
                  Type
                
                
                  Statewide:
                  
                  Unclassifiable/Attainment
                
                
                  1 This date is June 15, 2004, unless otherwise noted.
              
              
                American Samoa—2008 8-Hour Ozone NAAQS
                [Primary and Secondary]
                
                  Designated area
                  Designation
                  Date 1
                  
                  Type
                  Classification
                  Date 1
                  
                  Type
                
                
                  Territory Wide and Any Areas of Indian Country:
                
                
                  American Samoa
                  
                  Unclassifiable/Attainment
                
                
                  1 This date is July 20, 2012, unless otherwise noted.
              
              
                American Samoa—2015 8-Hour Ozone NAAQS
                [Primary and Secondary]
                
                  Designated area 1
                  
                  Designation
                  Date 2
                  
                  Type
                  Classification
                  Date
                  Type
                
                
                  Territory Wide and Any Areas of Indian Country:American Samoa
                  
                  
                  Attainment/Unclassifiable
                
                
                  1 Includes any Indian country in each county or area, unless otherwise specified. EPA is not determining the boundaries of any area of Indian country in this table, including any area of Indian country located in the larger designation area. The inclusion of any Indian country in the designation area is not a determination that the state has regulatory authority under the Clean Air Act for such Indian country.
                
                  2 This date is January 16, 2018, unless otherwise noted.
              
              
                American Samoa—2008 Lead NAAQS
                
                  Designated area
                  Designation for the 2008 NAAQS a
                  
                  Date 1
                  
                  Type
                
                
                  Whole State
                  
                  Unclassifiable/Attainment.
                
                
                  a Includes Indian Country located in each county or area, except as otherwise specified.
                
                  1 December 31, 2011 unless otherwise noted.
              
              [43 FR 8964, Mar. 3, 1978]
              
                Editorial Note:
                For Federal Register citations affecting § 81.352, see the List of CFR Sections Affected, which appears in the Finding Aids section of the printed volume and at www.govinfo.gov.
                
              
            
            
              § 81.353
              Guam.
              
                Guam—TSP
                
                  Designated area
                  Does not meet primary standards
                  Does not meet secondary standards
                  Cannot be classified
                  Better than national standards
                
                
                  Whole State
                  
                  
                  
                    1 X
                
                
                  1 EPA designation replaces State designation.
              
              
              
                Guam—1971 Sulfur Dioxide NAAQS
                [Primary and Secondary]
                
                  Designated area
                  Does not meet primary standards
                  Does not meet secondary standards
                  Cannot be classified
                  Better than national standards
                
                
                  That portion of Guam within a 31/2 km radius of the Piti Power Plant
                  X
                
                
                  That portion of Guam within a 31/2 km radius of the Tanguisson Power Plant
                  
                    1 X
                
                
                  Remainder of State (Guam)
                  
                  
                  
                  X
                
                
                  1 EPA designation replaces State designation.
              
              
                Guam—2010 Sulfur Dioxide NAAQS
                [Primary]
                
                  Designated area 1
                  
                  Designation
                  Date 2
                  
                  Type
                
                
                  Piti-Cabras
                  
                  Nonattainment.
                
                
                  The portion of Guam within a 6.074-km radius centered on UTM Easting 249,601.60 m, and UTM Northing 1,489,602.00 m (UTM Zone 55N).
                  
                
                
                  Rest of Territory
                  
                  Attainment/Unclassifiable.
                
                
                  1 Includes any Indian country in each county or area, unless otherwise specified. EPA is not determining the boundaries of any area of Indian country in this table, including any area of Indian country located in the larger designation area. The inclusion of any Indian country in the designation area is not a determination that the state has regulatory authority under the Clean Air Act for such Indian country.
                
                  2 This date is April 9, 2018, unless otherwise noted.
              
              
                Guam—Carbon Monoxide
                
                  Designated Area
                  Designation
                  Date 1
                  
                  Type
                  Classification
                  Date 1
                  
                  Type
                
                
                  Statewide
                  
                  Unclassifiable/Attainment
                
                
                  1 This date is November 15, 1990, unless otherwise noted.
              
              
                Guam—Ozone (1-Hour Standard)2
                
                
                  Designated area
                  Designation
                  Date 1
                  
                  Type
                  Classification
                  Date 1
                  
                  Type
                
                
                  Statewide
                   
                  Unclassifiable/Attainment
                
                
                  1 This date is October 18, 2000, unless otherwise noted.
                
                  2 The 1-hour ozone standard is revoked effective June 15, 2005 for all areas in Guam.
              
              
                Guam—1997 Annual PM2.5 NAAQS
                [Primary and Secondary]
                
                  Designated area
                  Designation a
                  
                  Date 1
                  
                  Type
                  Classification
                  Date
                  Type
                
                
                  Territory wide:
                
                
                  Guam
                  
                  Unclassifiable/Attainment.
                
                
                  a Includes Indian Country located in each county or area, except as otherwise specified.
                
                  1 This date is 90 days after January 5, 2005, unless otherwise noted.
              
              
                Guam—2012 Annual PM2.5 NAAQS
                [Primary]
                
                  Designated area 1
                  
                  Designation
                  Date 2
                  
                  Type
                  Classification
                  Date 2
                  
                  Type
                
                
                  Territory wide:
                
                
                  
                  Guam
                  
                  Unclassifiable/Attainment
                
                
                  1 Includes areas of Indian country located in each county or area, except as otherwise specified.
                
                  2 This date is April 15, 2015, unless otherwise noted.
              
              
                Guam—1997 24-Hour PM2.5 NAAQS
                [Primary and Secondary]
                
                  Designated area
                  Designation a
                  
                  Date 1
                  
                  Type
                  Classification
                  Date
                  Type
                
                
                  Territory wide:
                
                
                  Guam
                  
                  Unclassifiable/Attainment.
                
                
                  a Includes Indian Country located in each county or area, except as otherwise specified.
                
                  1 This date is 90 days after January 5, 2005, unless otherwise noted.
              
              
                Guam—2006 24-Hour PM2.5 NAAQS
                [Primary and Secondary]
                
                  Designated area
                  Designation a
                  
                  Date 1
                  
                  Type
                  Classification
                  Date
                  Type
                
                
                  Territory wide:
                
                
                  Guam
                  
                  Unclassifiable/Attainment.
                
                
                  a Includes Indian Country located in each county or area, except as otherwise specified.
                
                  1 This date is 30 days after November 13, 2009, unless otherwise noted.
              
              
                Guam—NO2 (1971 Annual Standard)
                
                  Designated area
                  Does not meet primary standards
                  Cannot be classified or better than national standards
                
                
                  Whole State
                  
                  X
                
              
              
                Guam—NO2 (2010 1-Hour Standard)
                
                  Designated area
                  Designation a
                  
                  Date 1
                  
                  Type
                
                
                  State of Guam
                  
                  Unclassifiable/Attainment.
                
                
                  a Includes Indian Country located in each county or area, except as otherwise specified.
                
                  1 This date is 90 days after October 31, 2011, unless otherwise noted.
              
              
                Guam—1997 8-Hour Ozone NAAQS
                [Primary and Secondary]
                
                  Designated area
                  Designation a
                  
                  Date 1
                  
                  Type
                  Category/classification
                  Date 1
                  
                  Type
                
                
                  Statewide:
                  
                  Unclassifiable/Attainment
                
                
                  1 This date is June 15, 2004, unless otherwise noted.
              
              
              
                Guam—2008 8-Hour Ozone NAAQS
                [Primary and Secondary]
                
                  Designated area
                  Designation
                  Date 1
                  
                  Type
                  Classification
                  Date 1
                  
                  Type
                
                
                  Territory Wide and Any Areas of Indian Country:
                
                
                  Guam
                  
                  Unclassifiable/Attainment
                
                
                  1 This date is July 20, 2012, unless otherwise noted.
              
              
                Guam—2015 8-Hour Ozone NAAQS
                [Primary and Secondary]
                
                  Designated area 1
                  
                  Designation
                  Date 2
                  
                  Type
                  Classification
                  Date
                  Type
                
                
                  Territory Wide
                  
                  Attainment/Unclassifiable
                
                
                  1 Includes any Indian country in each county or area, unless otherwise specified. EPA is not determining the boundaries of any area of Indian country in this table, including any area of Indian country located in the larger designation area. The inclusion of any Indian country in the designation area is not a determination that the state has regulatory authority under the Clean Air Act for such Indian country.
                
                  2 This date is January 16, 2018, unless otherwise noted.
              
              
                Guam—2008 Lead NAAQS
                
                  Designated area
                  Designation for the 2008 NAAQS a
                  
                  Date 1
                  
                  Type
                
                
                  Whole State
                  
                  Unclassifiable/Attainment.
                
                
                  a Includes Indian Country located in each county or area, except as otherwise specified.
                
                  1 December 31, 2011 unless otherwise noted.
              
              [43 FR 8964, Mar. 3, 1978]
              
                Editorial Note:
                For Federal Register citations affecting § 81.353, see the List of CFR Sections Affected, which appears in the Finding Aids section of the printed volume and at www.govinfo.gov.
                
              
            
            
              § 81.354
              Northern Mariana Islands.
              
                Northern Mariana Islands—TSP
                
                  Designated area
                  Does not meet primary standards
                  Does not meet secondary standards
                  Cannot be classified
                  Better than national standards
                
                
                  Whole State
                  
                  
                  
                  
                    1 X
                
                
                  1 EPA designation only.
              
              
                Northern Mariana Islands—1971 Sulfur Dioxide NAAQS
                [Primary and Secondary]
                
                  Designated area
                  Does not meet primary standards
                  Does not meet secondary standards
                  Cannot be classified
                  Better than national standards
                
                
                  Whole State
                  
                  
                  
                  
                    1 X
                
                
                  1 EPA designation only.
              
              
              
                Northern Mariana Islands—2010 Sulfur Dioxide NAAQS
                [Primary]
                
                  Designated area 1
                  
                  Designation
                  Date 2
                  
                  Type
                
                
                  Territory Wide
                  
                  Attainment/Unclassifiable.
                
                
                  1 Includes any Indian country in each county or area, unless otherwise specified. EPA is not determining the boundaries of any area of Indian country in this table, including any area of Indian country located in the larger designation area. The inclusion of any Indian country in the designation area is not a determination that the state has regulatory authority under the Clean Air Act for such Indian country.
                
                  2 This date is April 9, 2018, unless otherwise noted.
              
              
                Northern Mariana Islands—Carbon Monoxide
                
                  Designated Area
                  Designation
                  Date 1
                  
                  Type
                  Classification
                  Date 1
                  
                  Type
                
                
                  Whole State
                  
                  Unclassifiable/Attainment
                
                
                  1 This date is November 15, 1990, unless otherwise noted.
              
              
                Northern Mariana Islands—Ozone (1-Hour Standard)2
                
                
                  Designated area
                  Designation
                  Date 1
                  
                  Type
                  Classification
                  Date 1
                  
                  Type
                
                
                  Whole State
                   
                  Unclassifiable/Attainment
                
                
                  1 This date is October 18, 2000, unless otherwise noted.
                
                  2 The 1-hour ozone standard is revoked effective June 15, 2005 for all areas in Northern Mariana Islands.
              
              
                Northern Mariana Islands—1997 Annual PM2.5 NAAQS
                [Primary and Secondary]
                
                  Designated area
                  Designation a
                  
                  Date 1
                  
                  Type
                  Classification
                  Date
                  Type
                
                
                  Territory wide:
                
                
                  Northern Islands Municipality
                  
                  Unclassifiable/Attainment.
                
                
                  Rota Municipality
                  
                  Unclassifiable/Attainment.
                
                
                  Saipan Municipality
                  
                  Unclassifiable/Attainment.
                
                
                  Tinian Municipality
                  
                  Unclassifiable/Attainment.
                
                
                  a Includes Indian Country located in each county or area, except as otherwise specified.
                
                  1 This date is 90 days after January 5, 2005, unless otherwise noted.
              
              
                Northern Mariana Islands—2012 Annual PM2.5 NAAQS
                [Primary]
                
                  Designated area 1
                  
                  Designation
                  Date 2
                  
                  Type
                  Classification
                  Date 2
                  
                  Type
                
                
                  Territory wide:
                
                
                  Northern Islands Municipality
                  
                  Unclassifiable/Attainment
                
                
                  Rota Municipality
                  
                  Unclassifiable/Attainment
                
                
                  Saipan Municipality
                  
                  Unclassifiable/Attainment
                
                
                  Tinian Municipality
                  
                  Unclassifiable/Attainment
                
                
                  1 Includes areas of Indian country located in each county or area, except as otherwise specified.
                
                  2 This date is April 15, 2015, unless otherwise noted.
              
              
                Northern Mariana Islands—1997 24-Hour PM2.5 NAAQS
                [Primary and Secondary]
                
                  Designated area
                  Designation a
                  
                  Date 1
                  
                  Type
                  Classification
                  Date
                  Type
                
                
                  Territory wide:
                
                
                  Northern Islands Municipality
                  
                  Unclassifiable/Attainment.
                
                
                  Rota Municipality
                  
                  Unclassifiable/Attainment.
                
                
                  Saipan Municipality
                  
                  Unclassifiable/Attainment.
                
                
                  
                  Tinian Municipality
                  
                  Unclassifiable/Attainment.
                
                
                  aIncludes Indian Country located in each county or area, except as otherwise specified.
                
                  1This date is 90 days after January 5, 2005, unless otherwise noted.
              
              
                Northern Mariana Islands—2006 24-Hour PM2.5 NAAQS
                [Primary and Secondary]
                
                  Designated area
                  Designation a
                  
                  Date 1
                  
                  Type
                  Classification
                  Date
                  Type
                
                
                  Territory wide:
                
                
                  Northern Islands Municipality
                  
                  Unclassifiable/Attainment.
                
                
                  Rota Municipality
                  
                  Unclassifiable/Attainment.
                
                
                  Saipan Municipality
                  
                  Unclassifiable/Attainment.
                
                
                  Tinian Municipality
                  
                  Unclassifiable/Attainment.
                
                
                  a Includes Indian Country located in each county or area, except as otherwise specified.
                
                  1 This date is 30 days after November 13, 2009, unless otherwise noted.
              
              
                Northern Mariana Islands—NO2 (1971 Annual Standard)
                
                  Designated area
                  Does not meet primary standards
                  Cannot be classified or better than national standards
                
                
                  Whole State
                  
                  
                    1 X
                
                
                  1 EPA designation only.
              
              
                Northern Mariana Islands—NO2 (2010 1-Hour Standard)
                
                  Designated area
                  Designation a
                  
                  Date 1
                  
                  Type
                
                
                  Northern Mariana Islands
                  
                  Unclassifiable/Attainment.
                
                
                  a Includes Indian Country located in each county or area, except as otherwise specified.
                
                  1 This date is 90 days after October 31, 2011, unless otherwise noted.
              
              
                Northern Mariana Islands—1997 8-Hour Ozone NAAQS
                [Primary and Secondary]
                
                  Designated area
                  Designation
                  Date 1
                  
                  Type
                  Category/classification
                  Date 1
                  
                  Type
                
                
                  Whole State
                  
                  Unclassifiable/Attainment
                
                
                  1 This date is June 15, 2004, unless otherwise noted.
              
              
                Northern Mariana Islands—2008 8-Hour Ozone NAAQS
                [Primary and Secondary]
                
                  Designated area
                  Designation
                  Date 1
                  
                  Type
                  Classification
                  Date 1
                  
                  Type
                
                
                  Northern Mariana Islands and Any Areas of Indian Country
                  
                  Unclassifiable/Attainment
                
                
                  1 This date is July 20, 2012, unless otherwise noted.
              
              
              
                Northern Mariana Islands—2015 8-Hour Ozone NAAQS
                [Primary and Secondary]
                
                  Designated area 1
                  
                  Designation
                  Date 2
                  
                  Type
                  Classification
                  Date
                  Type
                
                
                  Northern Mariana Islands
                  
                  Attainment/Unclassifiable
                
                
                  1 Includes any Indian country in each county or area, unless otherwise specified. EPA is not determining the boundaries of any area of Indian country in this table, including any area of Indian country located in the larger designation area. The inclusion of any Indian country in the designation area is not a determination that the state has regulatory authority under the Clean Air Act for such Indian country.
                
                  2 This date is January 16, 2018, unless otherwise noted.
              
              
                Northern Mariana Islands—2008 Lead NAAQS
                
                  Designated area
                  Designation for the 2008 NAAQS a
                  
                  Date 1
                  
                  Type
                
                
                  Whole State
                  
                  Unclassifiable/Attainment.
                
                
                  a Includes Indian Country located in each county or area, except as otherwise specified.
                
                  1 December 31, 2011 unless otherwise noted.
              
              [43 FR 8964, Mar. 3, 1978]
              
                Editorial Note:
                For Federal Register citations affecting § 81.354, see the List of CFR Sections Affected, which appears in the Finding Aids section of the printed volume and at www.govinfo.gov.
                
              
            
            
              § 81.355
              Puerto Rico.
              
                Puerto Rico—1971 Sulfur Dioxide NAAQS
                [Primary and Secondary]
                
                  Designated area
                  Does not meet primary standards
                  Does not meet secondary standards
                  Cannot be classified
                  Better than national standards
                
                
                  Puerto Rico AQCR
                  
                  
                  
                  X
                
              
              
                Puerto Rico—2010 Sulfur Dioxide NAAQS
                [Primary]
                
                  Designated area 1
                  
                  Designation
                  Date 2
                  
                  Type
                
                
                  San Juan, PR:
                  
                
                
                  Cataño Municipality
                  
                  Nonattainment.
                
                
                  Toa Baja Municipality (part)
                  
                  Nonattainment.
                
                
                  Palo Seco Ward.
                  
                
                
                  Sabana Seca Ward.
                  
                
                
                  San Juan Municipality (part)
                  
                  Nonattainment.
                
                
                  San Juan Antiguo Ward.
                  
                
                
                  Santurce Ward.
                  
                
                
                  Hato Rey Norte Ward.
                  
                
                
                  Gobernador Pinero Ward.
                  
                
                
                  Guaynabo Municipality (part)
                  
                  Nonattainment.
                
                
                  Pueblo Viejo Ward.
                  
                
                
                  Bayamón Municipality (part)
                  
                  Nonattainment.
                
                
                  Juan Sánchez Ward.
                  
                
                
                  Guayama-Salinas, PR:
                  
                
                
                  Salinas Municipality (part)
                  
                  Nonattainment.
                
                
                  Aguirre Ward.
                  
                
                
                  Lapa Ward.
                  
                
                
                  Rest of Territory
                  
                  Attainment/Unclassifiable.
                
                
                  1 Includes any Indian country in each county or area, unless otherwise specified. The EPA is not determining the boundaries of any area of Indian country in this table, including any area of Indian country located in the larger designation area. The inclusion of any Indian country in the designation area is not a determination that the state has regulatory authority under the Clean Air Act for such Indian country.
                
                  2 This date is April 9, 2018, unless otherwise noted.
              
              
              
                Puerto Rico—Carbon Monoxide
                
                  Designated Area
                  Designation
                  Date 1
                  
                  Type
                  Classification
                  Date 1
                  
                  Type
                
                
                  Statewide
                  
                  Unclassifiable/Attainment
                
                
                  Adjuntas Municipio
                
                
                  Aguada Municipio
                
                
                  Aguadilla Municipio
                
                
                  Aguas Buenas Municipio
                
                
                  Aibonito Municipio
                
                
                  Anasco Municipio
                
                
                  Arecibo Municipio
                
                
                  Arroyo Municipio
                
                
                  Barceloneta Municipio
                
                
                  Barranquitas Munic.
                
                
                  Bayamon County
                
                
                  Caba Rojo Municipio
                
                
                  Caguas Municipio
                
                
                  Camuy Municipio
                
                
                  Canovanas Municipio
                
                
                  Carolina Municipio
                
                
                  Catano County
                
                
                  Cayey Municipio
                
                
                  Ceiba Municipio
                
                
                  Ciales Municipio
                
                
                  Cidra Municipio
                
                
                  Coama Municipio
                
                
                  Comeria Municipio
                
                
                  Corozal Municipio
                
                
                  Culebra Municipio
                
                
                  Dorado Municipio
                
                
                  Fajardo Municipio
                
                
                  Florida Municipio
                
                
                  Guanica Municipio
                
                
                  Guayama Municipio
                
                
                  Guayanilla Municipio
                
                
                  Guaynabo County
                
                
                  Gurabo Municipio
                
                
                  Hatillo Municipio
                
                
                  Hormigueros Municipio
                
                
                  Humacao Municipio
                
                
                  Isabela Municipio
                
                
                  Jayuya Municipio
                
                
                  Juana Diaz Municipio
                
                
                  Juncos Municipio
                
                
                  Lajas Municipio
                
                
                  Lares Municipio
                
                
                  Las Marias Municipio
                
                
                  Las Piedras Municipio
                
                
                  Loiza Municipio
                
                
                  Luquillo Municipio
                
                
                  Manati Municipio
                
                
                  Maricao Municipio
                
                
                  Maunabo Municipio
                
                
                  Mayaguez Municipio
                
                
                  Moca Municipio
                
                
                  Morovis Municipio
                
                
                  Naguabo Municipio
                
                
                  Naranjito Municipio
                
                
                  Orocovis Municipio
                
                
                  Patillas Minicipio
                
                
                  Penuelas Municipio
                
                
                  Ponce Municipio
                
                
                  Quebradillas Municipio
                
                
                  Rincon Municipio
                
                
                  Rio Grande Municipio
                
                
                  Sabana Grande Municipio
                
                
                  Salinas Municipio
                
                
                  San German Municipio
                
                
                  San Juan Municipio
                
                
                  San Lorenzo Municipio
                
                
                  San Sebastian Municipio
                
                
                  Santa Isabel Municipio
                
                
                  Toa Alta Municipio
                
                
                  
                  Toa Baja County
                
                
                  Trujilla Alto Municipio
                
                
                  Utuado Municipio
                
                
                  Vega Alta Municipio
                
                
                  Vega Baja Municipio
                
                
                  Vieques Municipio
                
                
                  Villalba Municipio
                
                
                  Yabucoa Municipio
                
                
                  Yauco Municipio
                
                
                  1 This date is November 15, 1990, unless otherwise noted.
              
              
                Puerto Rico—Ozone (1-Hour Standard)2
                
                
                  Designated area
                  Designation
                  Date 1
                  
                  Type
                  Classification
                  Date 1
                  
                  Type
                
                
                  Statewide
                   
                  Unclassifiable/Attainment
                
                
                  Adjuntas Municipio
                
                
                  Aguada Municipio
                
                
                  Aguadilla Municipio
                
                
                  Aguas Buenas Municipio
                
                
                  Aibonito Municipio
                
                
                  Anasco Municipio
                
                
                  Arecibo Municipio
                
                
                  Arroyo Municipio
                
                
                  Barceloneta Municipio
                
                
                  Barranquitas Munic.
                
                
                  Bayamon County
                
                
                  Cabo Rojo Municipio
                
                
                  Caguas Municipio
                
                
                  Camuy Municipio
                
                
                  Canovanas Municipio
                
                
                  Carolina Municipio
                
                
                  Catano County
                
                
                  Cayey Municipio
                
                
                  Ceiba Municipio
                
                
                  Ciales Municipio
                
                
                  Cidra Municipio
                
                
                  Coamo Municipio
                
                
                  Comerio Municipio
                
                
                  Corozal Municipio
                
                
                  Culebra Municipio
                
                
                  Dorado Municipio
                
                
                  Fajardo Municipio
                
                
                  Florida Municipio
                
                
                  Guanica Municipio
                
                
                  Guayama Municipio
                
                
                  Guayanilla Municipio
                
                
                  Guaynabo County
                
                
                  Gurabo Municipio
                
                
                  Hatillo Municipio
                
                
                  Hormigueros Municipio
                
                
                  Humacao Municipio
                
                
                  Isabela Municipio
                
                
                  Jayuya Municipio
                
                
                  Juana Diaz Municipio
                
                
                  Juncos Municipio
                
                
                  Lajas Municipio
                
                
                  Lares Municipio
                
                
                  Las Marias Municipio
                
                
                  Las Piedras Municipio
                
                
                  Loiza Municipio
                
                
                  Luquillo Municipio
                
                
                  Manati Municipio
                
                
                  Maricao Municipio
                
                
                  Maunabo Municipio
                
                
                  Mayaguez Municipio
                
                
                  Moca Municipio
                
                
                  Morovis Municipio
                
                
                  
                  Naguabo Municipio
                
                
                  Naranjito Municipio
                
                
                  Orocovis Municipio
                
                
                  Patillas Minicipio
                
                
                  Penuelas Municipio
                
                
                  Ponce Municipio
                
                
                  Quebradillas Municipio
                
                
                  Rincon Municipio
                
                
                  Rio Grande Municipio
                
                
                  Sabana Grande Municipio
                
                
                  Salinas Municipio
                
                
                  San German Municipio
                
                
                  San Juan Municipio
                
                
                  San Lorenzo Municipio
                
                
                  San Sebastian Municipio
                
                
                  Santa Isabel Municipio
                
                
                  Toa Alta Municipio
                
                
                  Toa Baja County
                
                
                  Trujillo Alto Municipio
                
                
                  Utuado Municipio
                
                
                  Vega Alta Municipio
                
                
                  Vega Baja Municipio
                
                
                  Vieques Municipio
                
                
                  Villalba Municipio
                
                
                  Yabucoa Municipio
                
                
                  Yauco Municipio
                
                
                  1 This date is October 18, 2000, unless otherwise noted.
                
                  2 The 1-hour ozone standard is revoked effective June 15, 2005 for all areas in Puerto Rico.
              
              
                Puerto Rico—PM-10
                
                  Designated Area
                  Designation
                  Date
                  Type
                  Classification
                  Date
                  Type
                
                
                  Municipality of Guaynabo
                  1/12/10
                  Attainment.
                   
                  
                
                
                  Rest of Commonwealth
                  11/15/90
                  Unclassifiable
                
              
              
                Puerto Rico—1997 Annual PM2.5 NAAQS
                [Primary and Secondary]
                
                  Designated area
                  Designation a
                  
                  Date 1
                  
                  Type
                  Classification
                  Date
                  Type
                
                
                  Statewide:
                
                
                  Adjuntas Municipio
                  
                  Unclassifiable/Attainment
                
                
                  Aguada Municipio
                  
                  Unclassifiable/Attainment.
                
                
                  Aguadilla Municipio
                  
                  Unclassifiable/Attainment.
                
                
                  Aguas Buenas Municipio
                  
                  Unclassifiable/Attainment.
                
                
                  Aibonito Municipio
                  
                  Unclassifiable/Attainment.
                
                
                  Añasco Municipio
                  
                  Unclassifiable/Attainment.
                
                
                  Arecibo Municipio
                  
                  Unclassifiable/Attainment.
                
                
                  Arroyo Municipio
                  
                  Unclassifiable/Attainment.
                
                
                  Barceloneta Municipio
                  
                  Unclassifiable/Attainment.
                
                
                  Barranquitas Municipio
                  
                  Unclassifiable/Attainment.
                
                
                  Bayamón County
                  
                  Unclassifiable/Attainment.
                
                
                  Cabo Rojo Municipio
                  
                  Unclassifiable/Attainment.
                
                
                  Caguas Municipio
                  
                  Unclassifiable/Attainment.
                
                
                  Camuy Municipio
                  
                  Unclassifiable/Attainment.
                
                
                  Canóvanas Municipio
                  
                  Unclassifiable/Attainment.
                
                
                  Carolina Municipio
                  
                  Unclassifiable/Attainment.
                
                
                  Cataño County
                  
                  Unclassifiable/Attainment.
                
                
                  Cayey Municipio
                  
                  Unclassifiable/Attainment.
                
                
                  Ceiba Municipio
                  
                  Unclassifiable/Attainment.
                
                
                  Ciales Municipio
                  
                  Unclassifiable/Attainment.
                
                
                  Cidra Municipio
                  
                  Unclassifiable/Attainment.
                
                
                  Coamo Municipio
                  
                  Unclassifiable/Attainment.
                
                
                  Comerío Municipio
                  
                  Unclassifiable/Attainment.
                
                
                  
                  Corozal Municipio
                  
                  Unclassifiable/Attainment.
                
                
                  Culebra Municipio
                  
                  Unclassifiable/Attainment.
                
                
                  Dorado Municipio
                  
                  Unclassifiable/Attainment.
                
                
                  Fajardo Municipio
                  
                  Unclassifiable/Attainment.
                
                
                  Florida Municipio
                  
                  Unclassifiable/Attainment.
                
                
                  Guánica Municipio
                  
                  Unclassifiable/Attainment.
                
                
                  Guayama Municipio
                  
                  Unclassifiable/Attainment.
                
                
                  Guayanilla Municipio
                  
                  Unclassifiable/Attainment.
                
                
                  Guaynabo County
                  
                  Unclassifiable/Attainment.
                
                
                  Gurabo Municipio
                  
                  Unclassifiable/Attainment.
                
                
                  Hatillo Municipio
                  
                  Unclassifiable/Attainment.
                
                
                  Hormigueros Municipio
                  
                  Unclassifiable/Attainment.
                
                
                  Humacao Municipio
                  
                  Unclassifiable/Attainment.
                
                
                  Isabela Municipio
                  
                  Unclassifiable/Attainment.
                
                
                  Jayuya Municipio
                  
                  Unclassifiable/Attainment.
                
                
                  Juana Díaz Municipio
                  
                  Unclassifiable/Attainment.
                
                
                  Juncos Municipio
                  
                  Unclassifiable/Attainment.
                
                
                  Lajas Municipio
                  
                  Unclassifiable/Attainment.
                
                
                  Lares Municipio
                  
                  Unclassifiable/Attainment.
                
                
                  Las Marías Municipio
                  
                  Unclassifiable/Attainment.
                
                
                  Las Piedras Municipio
                  
                  Unclassifiable/Attainment.
                
                
                  Loíza Municipio
                  
                  Unclassifiable/Attainment.
                
                
                  Luquillo Municipio
                  
                  Unclassifiable/Attainment.
                
                
                  Manatí Municipio
                  
                  Unclassifiable/Attainment.
                
                
                  Maricao Municipio
                  
                  Unclassifiable/Attainment.
                
                
                  Maunabo Municipio
                  
                  Unclassifiable/Attainment.
                
                
                  Mayagnez Municipio
                  
                  Unclassifiable/Attainment.
                
                
                  Moca Municipio
                  
                  Unclassifiable/Attainment.
                
                
                  Morovis Municipio
                  
                  Unclassifiable/Attainment.
                
                
                  Naguabo Municipio
                  
                  Unclassifiable/Attainment.
                
                
                  Naranjito Municipio
                  
                  Unclassifiable/Attainment.
                
                
                  Orocovis Municipio
                  
                  Unclassifiable/Attainment.
                
                
                  Patillas Municipio
                  
                  Unclassifiable/Attainment.
                
                
                  Peñuelas Municipio
                  
                  Unclassifiable/Attainment.
                
                
                  Ponce Municipio
                  
                  Unclassifiable/Attainment.
                
                
                  Quebradillas Municipio
                  
                  Unclassifiable/Attainment.
                
                
                  Rincón Municipio
                  
                  Unclassifiable/Attainment.
                
                
                  Río Grande Municipio
                  
                  Unclassifiable/Attainment.
                
                
                  Sabana Grande Municipio
                  
                  Unclassifiable/Attainment.
                
                
                  Salinas Municipio
                  
                  Unclassifiable/Attainment.
                
                
                  San Germán Municipio
                  
                  Unclassifiable/Attainment.
                
                
                  San Juan Municipio
                  
                  Unclassifiable/Attainment.
                
                
                  San Lorenzo Municipio
                  
                  Unclassifiable/Attainment.
                
                
                  San Sebastián Municipio
                  
                  Unclassifiable/Attainment.
                
                
                  Santa Isabel Municipio
                  
                  Unclassifiable/Attainment.
                
                
                  Toa Alta Municipio
                  
                  Unclassifiable/Attainment.
                
                
                  Toa Baja Municipio
                  
                  Unclassifiable/Attainment.
                
                
                  Trujillo Alto Municipio
                  
                  Unclassifiable/Attainment
                
                
                  Utuado Municipio
                  
                  Unclassifiable/Attainment
                
                
                  Vega Alta Municipio
                  
                  Unclassifiable/Attainment
                
                
                  Vega Baja Municipio
                  
                  Unclassifiable/Attainment
                
                
                  Vieques Municipio
                  
                  Unclassifiable/Attainment
                
                
                  Villalba Municipio
                  
                  Unclassifiable/Attainment
                
                
                  Yabucoa Municipio
                  
                  Unclassifiable/Attainment
                
                
                  Yauco Municipio
                  
                  Unclassifiable/Attainment
                
                
                  a Includes Indian Country located in each county or area, except as otherwise specified.
                
                  1 This date is 90 days after January 5, 2005, unless otherwise noted.
              
              
                Puerto Rico—2012 Annual PM2.5 NAAQS
                [Primary]
                
                  Designated area 1
                  
                  Designation
                  Date 2
                  
                  Type
                  Classification
                  Date 2
                  
                  Type
                
                
                  Territory wide:
                
                
                  Adjuntas Municipio
                  
                  Unclassifiable
                
                
                  Aguada Municipio
                  
                  Unclassifiable
                
                
                  
                  Aguadilla Municipio
                  
                  Unclassifiable
                
                
                  Aguas Buenas Municipio
                  
                  Unclassifiable
                
                
                  Aibonito Municipio
                  
                  Unclassifiable
                
                
                  Añasco Municipio
                  
                  Unclassifiable
                
                
                  Arecibo Municipio
                  
                  Unclassifiable
                
                
                  Arroyo Municipio
                  
                  Unclassifiable
                
                
                  Barceloneta Municipio
                  
                  Unclassifiable
                
                
                  Barranquitas Municipio
                  
                  Unclassifiable
                
                
                  Bayamón County
                  
                  Unclassifiable
                
                
                  Cabo Rojo Municipio
                  
                  Unclassifiable
                
                
                  Caguas Municipio
                  
                  Unclassifiable
                
                
                  Camuy Municipio
                  
                  Unclassifiable
                
                
                  Canóvanas Municipio
                  
                  Unclassifiable
                
                
                  Carolina Municipio
                  
                  Unclassifiable
                
                
                  Cataño County
                  
                  Unclassifiable
                
                
                  Cayey Municipio
                  
                  Unclassifiable
                
                
                  Ceiba Municipio
                  
                  Unclassifiable
                
                
                  Ciales Municipio
                  
                  Unclassifiable
                
                
                  Cidra Municipio
                  
                  Unclassifiable
                
                
                  Coamo Municipio
                  
                  Unclassifiable
                
                
                  Comerío Municipio
                  
                  Unclassifiable
                
                
                  Corozal Municipio
                  
                  Unclassifiable
                
                
                  Culebra Municipio
                  
                  Unclassifiable
                
                
                  Dorado Municipio
                  
                  Unclassifiable
                
                
                  Fajardo Municipio
                  
                  Unclassifiable
                
                
                  Florida Municipio
                  
                  Unclassifiable
                
                
                  Guánica Municipio
                  
                  Unclassifiable
                
                
                  Guayama Municipio
                  
                  Unclassifiable
                
                
                  Guayanilla Municipio
                  
                  Unclassifiable
                
                
                  Guaynabo County
                  
                  Unclassifiable
                
                
                  Gurabo Municipio
                  
                  Unclassifiable
                
                
                  Hatillo Municipio
                  
                  Unclassifiable
                
                
                  Hormigueros Municipio
                  
                  Unclassifiable
                
                
                  Humacao Municipio
                  
                  Unclassifiable
                
                
                  Isabela Municipio
                  
                  Unclassifiable
                
                
                  Jayuya Municipio
                  
                  Unclassifiable
                
                
                  Juana Díaz Municipio
                  
                  Unclassifiable
                
                
                  Juncos Municipio
                  
                  Unclassifiable
                
                
                  Lajas Municipio
                  
                  Unclassifiable
                
                
                  Lares Municipio
                  
                  Unclassifiable
                
                
                  Las Marías Municipio
                  
                  Unclassifiable
                
                
                  Las Piedras Municipio
                  
                  Unclassifiable
                
                
                  Loíza Municipio
                  
                  Unclassifiable
                
                
                  Luquillo Municipio
                  
                  Unclassifiable
                
                
                  Manatí Municipio
                  
                  Unclassifiable
                
                
                  Maricao Municipio
                  
                  Unclassifiable
                
                
                  Maunabo Municipio
                  
                  Unclassifiable
                
                
                  Mayagnez Municipio
                  
                  Unclassifiable
                
                
                  Moca Municipio
                  
                  Unclassifiable
                
                
                  Morovis Municipio
                  
                  Unclassifiable
                
                
                  Naguabo Municipio
                  
                  Unclassifiable
                
                
                  Naranjito Municipio
                  
                  Unclassifiable
                
                
                  Orocovis Municipio
                  
                  Unclassifiable
                
                
                  Patillas Municipio
                  
                  Unclassifiable
                
                
                  Peñuelas Municipio
                  
                  Unclassifiable
                
                
                  Ponce Municipio
                  
                  Unclassifiable
                
                
                  Quebradillas Municipio
                  
                  Unclassifiable
                
                
                  Rincón Municipio
                  
                  Unclassifiable
                
                
                  Río Grande Municipio
                  
                  Unclassifiable
                
                
                  Sabana Grande Municipio
                  
                  Unclassifiable
                
                
                  Salinas Municipio
                  
                  Unclassifiable
                
                
                  San Germán Municipio
                  
                  Unclassifiable
                
                
                  San Juan Municipio
                  
                  Unclassifiable
                
                
                  San Lorenzo Municipio
                  
                  Unclassifiable
                
                
                  San Sebastián Municipio
                  
                  Unclassifiable
                
                
                  Santa Isabel Municipio
                  
                  Unclassifiable
                
                
                  Toa Alta Municipio
                  
                  Unclassifiable
                
                
                  Toa Baja County
                  
                  Unclassifiable
                
                
                  Trujillo Alto Municipio
                  
                  Unclassifiable
                
                
                  
                  Utuado Municipio
                  
                  Unclassifiable
                
                
                  Vega Alta Municipio
                  
                  Unclassifiable
                
                
                  Vega Baja Municipio
                  
                  Unclassifiable
                
                
                  Vieques Municipio
                  
                  Unclassifiable
                
                
                  Villalba Municipio
                  
                  Unclassifiable
                
                
                  Yabucoa Municipio
                  
                  Unclassifiable
                
                
                  Yauco Municipio
                  
                  Unclassifiable
                
                
                  1 Includes areas of Indian country located in each county or area, except as otherwise specified.
                
                  2 This date is April 15, 2015, unless otherwise noted.
              
              
                Puerto Rico—1997 24-Hour PM2.5 NAAQS
                [Primary and Secondary]
                
                  Designated area
                  Designation a
                  
                  Date 1
                  
                  Type
                  Classification
                  Date
                  Type
                
                
                  Territory wide:
                
                
                  Adjuntas Municipio
                  
                  Unclassifiable/Attainment
                
                
                  Aguada Municipio
                  
                  Unclassifiable/Attainment
                
                
                  Aguadilla Municipio
                  
                  Unclassifiable/Attainment
                
                
                  Aguas Buenas Municipio
                  
                  Unclassifiable/Attainment
                
                
                  Aibonito Municipio
                  
                  Unclassifiable/Attainment
                
                
                  Añasco Municipio
                  
                  Unclassifiable/Attainment
                
                
                  Arecibo Municipio
                  
                  Unclassifiable/Attainment
                
                
                  Arroyo Municipio
                  
                  Unclassifiable/Attainment
                
                
                  Barceloneta Municipio
                  
                  Unclassifiable/Attainment
                
                
                  Barranquitas Municipio
                  
                  Unclassifiable/Attainment
                
                
                  Bayamón County
                  
                  Unclassifiable/Attainment
                
                
                  Cabo Rojo Municipio
                  
                  Unclassifiable/Attainment
                
                
                  Caguas Municipio
                  
                  Unclassifiable/Attainment
                
                
                  Camuy Municipio
                  
                  Unclassifiable/Attainment
                
                
                  Canóvanas Municipio
                  
                  Unclassifiable/Attainment
                
                
                  Carolina Municipio
                  
                  Unclassifiable/Attainment
                
                
                  Cataño County
                  
                  Unclassifiable/Attainment
                
                
                  Cayey Municipio
                  
                  Unclassifiable/Attainment
                
                
                  Ceiba Municipio
                  
                  Unclassifiable/Attainment
                
                
                  Ciales Municipio
                  
                  Unclassifiable/Attainment
                
                
                  Cidra Municipio
                  
                  Unclassifiable/Attainment
                
                
                  Coamo Municipio
                  
                  Unclassifiable/Attainment
                
                
                  Comerío Municipio
                  
                  Unclassifiable/Attainment
                
                
                  Corozal Municipio
                  
                  Unclassifiable/Attainment
                
                
                  Culebra Municipio
                  
                  Unclassifiable/Attainment
                
                
                  Dorado Municipio
                  
                  Unclassifiable/Attainment
                
                
                  Fajardo Municipio
                  
                  Unclassifiable/Attainment
                
                
                  Florida Municipio
                  
                  Unclassifiable/Attainment
                
                
                  Guánica Municipio
                  
                  Unclassifiable/Attainment
                
                
                  Guayama Municipio
                  
                  Unclassifiable/Attainment
                
                
                  Guayanilla Municipio
                  
                  Unclassifiable/Attainment
                
                
                  Guaynabo County
                  
                  Unclassifiable/Attainment
                
                
                  Gurabo Municipio
                  
                  Unclassifiable/Attainment
                
                
                  Hatillo Municipio
                  
                  Unclassifiable/Attainment
                
                
                  Hormigueros Municipio
                  
                  Unclassifiable/Attainment
                
                
                  Humacao Municipio
                  
                  Unclassifiable/Attainment
                
                
                  Isabela Municipio
                  
                  Unclassifiable/Attainment
                
                
                  Jayuya Municipio
                  
                  Unclassifiable/Attainment
                
                
                  Juana Díaz Municipio
                  
                  Unclassifiable/Attainment
                
                
                  Juncos Municipio
                  
                  Unclassifiable/Attainment
                
                
                  Lajas Municipio
                  
                  Unclassifiable/Attainment
                
                
                  Lares Municipio
                  
                  Unclassifiable/Attainment
                
                
                  Las Marías Municipio
                  
                  Unclassifiable/Attainment
                
                
                  Las Piedras Municipio
                  
                  Unclassifiable/Attainment
                
                
                  Loíza Municipio
                  
                  Unclassifiable/Attainment
                
                
                  Luquillo Municipio
                  
                  Unclassifiable/Attainment
                
                
                  Manatí Municipio
                  
                  Unclassifiable/Attainment
                
                
                  Maricao Municipio
                  
                  Unclassifiable/Attainment
                
                
                  Maunabo Municipio
                  
                  Unclassifiable/Attainment
                
                
                  Mayagnez Municipio
                  
                  Unclassifiable/Attainment
                
                
                  
                  Moca Municipio
                  
                  Unclassifiable/Attainment
                
                
                  Morovis Municipio
                  
                  Unclassifiable/Attainment
                
                
                  Naguabo Municipio
                  
                  Unclassifiable/Attainment
                
                
                  Naranjito Municipio
                  
                  Unclassifiable/Attainment
                
                
                  Orocovis Municipio
                  
                  Unclassifiable/Attainment
                
                
                  Patillas Municipio
                  
                  Unclassifiable/Attainment
                
                
                  Peñuelas Municipio
                  
                  Unclassifiable/Attainment
                
                
                  Ponce Municipio
                  
                  Unclassifiable/Attainment
                
                
                  Quebradillas Municipio
                  
                  Unclassifiable/Attainment
                
                
                  Rincón Municipio
                  
                  Unclassifiable/Attainment
                
                
                  Río Grande Municipio
                  
                  Unclassifiable/Attainment
                
                
                  Sabana Grande Municipio
                  
                  Unclassifiable/Attainment
                
                
                  Salinas Municipio
                  
                  Unclassifiable/Attainment
                
                
                  San Germán Municipio
                  
                  Unclassifiable/Attainment
                
                
                  San Juan Municipio
                  
                  Unclassifiable/Attainment
                
                
                  San Lorenzo Municipio
                  
                  Unclassifiable/Attainment
                
                
                  San Sebastián Municipio
                  
                  Unclassifiable/Attainment
                
                
                  Santa Isabel Municipio
                  
                  Unclassifiable/Attainment
                
                
                  Toa Alta Municipio
                  
                  Unclassifiable/Attainment
                
                
                  Toa Baja County
                  
                  Unclassifiable/Attainment
                
                
                  Trujillo Alto Municipio
                  
                  Unclassifiable/Attainment
                
                
                  Utuado Municipio
                  
                  Unclassifiable/Attainment
                
                
                  Vega Alta Municipio
                  
                  Unclassifiable/Attainment
                
                
                  Vega Baja Municipio
                  
                  Unclassifiable/Attainment
                
                
                  Vieques Municipio
                  
                  Unclassifiable/Attainment
                
                
                  Villalba Municipio
                  
                  Unclassifiable/Attainment
                
                
                  Yabucoa Municipio
                  
                  Unclassifiable/Attainment
                
                
                  Yauco Municipio
                  
                  Unclassifiable/Attainment
                
                
                  a Includes Indian Country located in each county or area, except as otherwise specified.
                
                  1 This date is 90 days after January 5, 2005, unless otherwise noted.
              
              
                Puerto Rico—2006 24-Hour PM2.5 NAAQS
                [Primary and Secondary]
                
                  Designated Area
                  Designation a
                  
                  Date 1
                  
                  Type
                  Classification
                  Date
                  Type
                
                
                  Territory wide:
                
                
                  Adjuntas Municipio
                  
                  Unclassifiable/Attainment.
                
                
                  Aguada Municipio
                  
                  Unclassifiable/Attainment.
                
                
                  Aguadilla Municipio
                  
                  Unclassifiable/Attainment.
                
                
                  Aguas Buenas Municipio
                  
                  Unclassifiable/Attainment.
                
                
                  Aibonito Municipio
                  
                  Unclassifiable/Attainment.
                
                
                  Añasco Municipio
                  
                  Unclassifiable/Attainment.
                
                
                  Arecibo Municipio
                  
                  Unclassifiable/Attainment.
                
                
                  Arroyo Municipio
                  
                  Unclassifiable/Attainment.
                
                
                  Barceloneta Municipio
                  
                  Unclassifiable/Attainment.
                
                
                  Barranquitas Municipio
                  
                  Unclassifiable/Attainment.
                
                
                  Bayamón County
                  
                  Unclassifiable/Attainment.
                
                
                  Cabo Rojo Municipio
                  
                  Unclassifiable/Attainment.
                
                
                  Caguas Municipio
                  
                  Unclassifiable/Attainment.
                
                
                  Camuy Municipio
                  
                  Unclassifiable/Attainment.
                
                
                  Canóvanas Municipio
                  
                  Unclassifiable/Attainment.
                
                
                  Carolina Municipio
                  
                  Unclassifiable/Attainment.
                
                
                  Cataño County
                  
                  Unclassifiable/Attainment.
                
                
                  Cayey Municipio
                  
                  Unclassifiable/Attainment.
                
                
                  Ceiba Municipio
                  
                  Unclassifiable/Attainment.
                
                
                  Ciales Municipio
                  
                  Unclassifiable/Attainment.
                
                
                  Cidra Municipio
                  
                  Unclassifiable/Attainment.
                
                
                  Coamo Municipio
                  
                  Unclassifiable/Attainment.
                
                
                  Comerío Municipio
                  
                  Unclassifiable/Attainment.
                
                
                  Corozal Municipio
                  
                  Unclassifiable/Attainment.
                
                
                  Culebra Municipio
                  
                  Unclassifiable/Attainment.
                
                
                  Dorado Municipio
                  
                  Unclassifiable/Attainment.
                
                
                  Fajardo Municipio
                  
                  Unclassifiable/Attainment.
                
                
                  Florida Municipio
                  
                  Unclassifiable/Attainment.
                
                
                  Guánica Municipio
                  
                  Unclassifiable/Attainment.
                
                
                  
                  Guayama Municipio
                  
                  Unclassifiable/Attainment.
                
                
                  Guayanilla Municipio
                  
                  Unclassifiable/Attainment.
                
                
                  Guaynabo County
                  
                  Unclassifiable/Attainment.
                
                
                  Gurabo Municipio
                  
                  Unclassifiable/Attainment.
                
                
                  Hatillo Municipio
                  
                  Unclassifiable/Attainment.
                
                
                  Hormigueros Municipio
                  
                  Unclassifiable/Attainment.
                
                
                  Humacao Municipio
                  
                  Unclassifiable/Attainment.
                
                
                  Isabela Municipio
                  
                  Unclassifiable/Attainment.
                
                
                  Jayuya Municipio
                  
                  Unclassifiable/Attainment.
                
                
                  Juana Díaz Municipio
                  
                  Unclassifiable/Attainment.
                
                
                  Juncos Municipio
                  
                  Unclassifiable/Attainment.
                
                
                  Lajas Municipio
                  
                  Unclassifiable/Attainment.
                
                
                  Lares Municipio
                  
                  Unclassifiable/Attainment.
                
                
                  Las Marías Municipio
                  
                  Unclassifiable/Attainment.
                
                
                  Las Piedras Municipio
                  
                  Unclassifiable/Attainment.
                
                
                  Loíza Municipio
                  
                  Unclassifiable/Attainment.
                
                
                  Luquillo Municipio
                  
                  Unclassifiable/Attainment.
                
                
                  Manatí Municipio
                  
                  Unclassifiable/Attainment.
                
                
                  Maricao Municipio
                  
                  Unclassifiable/Attainment.
                
                
                  Maunabo Municipio
                  
                  Unclassifiable/Attainment.
                
                
                  Mayagnez Municipio
                  
                  Unclassifiable/Attainment.
                
                
                  Moca Municipio
                  
                  Unclassifiable/Attainment.
                
                
                  Morovis Municipio
                  
                  Unclassifiable/Attainment.
                
                
                  Naguabo Municipio
                  
                  Unclassifiable/Attainment.
                
                
                  Naranjito Municipio
                  
                  Unclassifiable/Attainment.
                
                
                  Orocovis Municipio
                  
                  Unclassifiable/Attainment.
                
                
                  Patillas Municipio
                  
                  Unclassifiable/Attainment.
                
                
                  Peñuelas Municipio
                  
                  Unclassifiable/Attainment.
                
                
                  Ponce Municipio
                  
                  Unclassifiable/Attainment.
                
                
                  Quebradillas Municipio
                  
                  Unclassifiable/Attainment.
                
                
                  Rincón Municipio
                  
                  Unclassifiable/Attainment.
                
                
                  Río Grande Municipio
                  
                  Unclassifiable/Attainment.
                
                
                  Sabana Grande Municipio
                  
                  Unclassifiable/Attainment.
                
                
                  Salinas Municipio
                  
                  Unclassifiable/Attainment.
                
                
                  San Germán Municipio
                  
                  Unclassifiable/Attainment.
                
                
                  San Juan Municipio
                  
                  Unclassifiable/Attainment.
                
                
                  San Lorenzo Municipio
                  
                  Unclassifiable/Attainment.
                
                
                  San Sebastián Municipio
                  
                  Unclassifiable/Attainment.
                
                
                  Santa Isabel Municipio
                  
                  Unclassifiable/Attainment.
                
                
                  Toa Alta Municipio
                  
                  Unclassifiable/Attainment.
                
                
                  Toa Baja County
                  
                  Unclassifiable/Attainment.
                
                
                  Trujillo Alto Municipio
                  
                  Unclassifiable/Attainment.
                
                
                  Utuado Municipio
                  
                  Unclassifiable/Attainment.
                
                
                  Vega Alta Municipio
                  
                  Unclassifiable/Attainment.
                
                
                  Vega Baja Municipio
                  
                  Unclassifiable/Attainment.
                
                
                  Vieques Municipio
                  
                  Unclassifiable/Attainment.
                
                
                  Villalba Municipio
                  
                  Unclassifiable/Attainment.
                
                
                  Yabucoa Municipio
                  
                  Unclassifiable/Attainment.
                
                
                  Yauco Municipio
                  
                  Unclassifiable/Attainment.
                
                
                  a Includes Indian Country located in each county or area, except as otherwise specified.
                
                  1 This date is 30 days after November 13, 2009, unless otherwise noted.
              
              
                Puerto Rico—NO2 (1971 Annual Standard)
                
                  Designated area
                  Does not meet primary standards
                  Cannot be classified or better than national standards
                
                
                  Puerto Rico AQCR
                  
                  X
                
              
              
                Puerto Rico—NO2 (2010 1-Hour Standard)
                
                  Designated area
                  Designation a
                  
                  Date 1
                  
                  Type
                
                
                  Adjuntas Municipio
                  
                  Unclassifiable/Attainment.
                
                
                  
                  Aguada Municipio
                  
                  Unclassifiable/Attainment.
                
                
                  Aguadilla Municipio
                  
                  Unclassifiable/Attainment.
                
                
                  Aguas Buenas Municipio
                  
                  Unclassifiable/Attainment.
                
                
                  Aibonito Municipio
                  
                  Unclassifiable/Attainment.
                
                
                  Añasco Municipio
                  
                  Unclassifiable/Attainment.
                
                
                  Arecibo Municipio
                  
                  Unclassifiable/Attainment.
                
                
                  Arroyo Municipio
                  
                  Unclassifiable/Attainment.
                
                
                  Barceloneta Municipio
                  
                  Unclassifiable/Attainment.
                
                
                  Barranquitas Municipio
                  
                  Unclassifiable/Attainment.
                
                
                  Bayamón County
                  
                  Unclassifiable/Attainment.
                
                
                  Cabo Rojo Municipio
                  
                  Unclassifiable/Attainment.
                
                
                  Caguas Municipio
                  
                  Unclassifiable/Attainment.
                
                
                  Camuy Municipio
                  
                  Unclassifiable/Attainment.
                
                
                  Canóvanas Municipio
                  
                  Unclassifiable/Attainment.
                
                
                  Carolina Municipio
                  
                  Unclassifiable/Attainment.
                
                
                  Cataño County
                  
                  Unclassifiable/Attainment.
                
                
                  Cayey Municipio
                  
                  Unclassifiable/Attainment.
                
                
                  Ceiba Municipio
                  
                  Unclassifiable/Attainment.
                
                
                  Ciales Municipio
                  
                  Unclassifiable/Attainment.
                
                
                  Cidra Municipio
                  
                  Unclassifiable/Attainment.
                
                
                  Coamo Municipio
                  
                  Unclassifiable/Attainment.
                
                
                  Comerío Municipio
                  
                  Unclassifiable/Attainment.
                
                
                  Corozal Municipio
                  
                  Unclassifiable/Attainment.
                
                
                  Culebra Municipio
                  
                  Unclassifiable/Attainment.
                
                
                  Dorado Municipio
                  
                  Unclassifiable/Attainment.
                
                
                  Fajardo Municipio
                  
                  Unclassifiable/Attainment.
                
                
                  Florida Municipio
                  
                  Unclassifiable/Attainment.
                
                
                  Guánica Municipio
                  
                  Unclassifiable/Attainment.
                
                
                  Guayama Municipio
                  
                  Unclassifiable/Attainment.
                
                
                  Guayanilla Municipio
                  
                  Unclassifiable/Attainment.
                
                
                  Guaynabo County
                  
                  Unclassifiable/Attainment.
                
                
                  Gurabo Municipio
                  
                  Unclassifiable/Attainment.
                
                
                  Hatillo Municipio
                  
                  Unclassifiable/Attainment.
                
                
                  Hormigueros Municipio
                  
                  Unclassifiable/Attainment.
                
                
                  Humacao Municipio
                  
                  Unclassifiable/Attainment.
                
                
                  Isabela Municipio
                  
                  Unclassifiable/Attainment.
                
                
                  Jayuya Municipio
                  
                  Unclassifiable/Attainment.
                
                
                  Juana Díaz Municipio
                  
                  Unclassifiable/Attainment.
                
                
                  Juncos Municipio
                  
                  Unclassifiable/Attainment.
                
                
                  Lajas Municipio
                  
                  Unclassifiable/Attainment.
                
                
                  Lares Municipio
                  
                  Unclassifiable/Attainment.
                
                
                  Las Marías Municipio
                  
                  Unclassifiable/Attainment.
                
                
                  Las Piedras Municipio
                  
                  Unclassifiable/Attainment.
                
                
                  Loíza Municipio
                  
                  Unclassifiable/Attainment.
                
                
                  Luquillo Municipio
                  
                  Unclassifiable/Attainment.
                
                
                  Manatí Municipio
                  
                  Unclassifiable/Attainment.
                
                
                  Maricao Municipio
                  
                  Unclassifiable/Attainment.
                
                
                  Maunabo Municipio
                  
                  Unclassifiable/Attainment.
                
                
                  Mayagnez Municipio
                  
                  Unclassifiable/Attainment.
                
                
                  Moca Municipio
                  
                  Unclassifiable/Attainment.
                
                
                  Morovis Municipio
                  
                  Unclassifiable/Attainment.
                
                
                  Naguabo Municipio
                  
                  Unclassifiable/Attainment.
                
                
                  Naranjito Municipio
                  
                  Unclassifiable/Attainment.
                
                
                  Orocovis Municipio
                  
                  Unclassifiable/Attainment.
                
                
                  Patillas Municipio
                  
                  Unclassifiable/Attainment.
                
                
                  Peñuelas Municipio
                  
                  Unclassifiable/Attainment.
                
                
                  Ponce Municipio
                  
                  Unclassifiable/Attainment.
                
                
                  Quebradillas Municipio
                  
                  Unclassifiable/Attainment.
                
                
                  Rincón Municipio
                  
                  Unclassifiable/Attainment.
                
                
                  Río Grande Municipio
                  
                  Unclassifiable/Attainment.
                
                
                  Sabana Grande Municipio
                  
                  Unclassifiable/Attainment.
                
                
                  Salinas Municipio
                  
                  Unclassifiable/Attainment.
                
                
                  San Germán Municipio
                  
                  Unclassifiable/Attainment.
                
                
                  San Juan Municipio
                  
                  Unclassifiable/Attainment.
                
                
                  San Lorenzo Municipio
                  
                  Unclassifiable/Attainment.
                
                
                  San Sebastián Municipio
                  
                  Unclassifiable/Attainment.
                
                
                  Santa Isabel Municipio
                  
                  Unclassifiable/Attainment.
                
                
                  Toa Alta Municipio
                  
                  Unclassifiable/Attainment.
                
                
                  Toa Baja County
                  
                  Unclassifiable/Attainment.
                
                
                  Trujillo Alto Municipio
                  
                  Unclassifiable/Attainment.
                
                
                  
                  Utuado Municipio
                  
                  Unclassifiable/Attainment.
                
                
                  Vega Alta Municipio
                  
                  Unclassifiable/Attainment.
                
                
                  Vega Baja Municipio
                  
                  Unclassifiable/Attainment.
                
                
                  Vieques Municipio
                  
                  Unclassifiable/Attainment.
                
                
                  Villalba Municipio
                  
                  Unclassifiable/Attainment.
                
                
                  Yabucoa Municipio
                  
                  Unclassifiable/Attainment.
                
                
                  Yauco Municipio
                  
                  Unclassifiable/Attainment.
                
                
                  a Includes Indian Country located in each county or area, except as otherwise specified.
                
                  1 This date is 90 days after October 31, 2011, unless otherwise noted.
              
              
                Puerto Rico—1997 8-Hour Ozone NAAQS
                [Primary and Secondary]
                
                  Designated area
                  Designation
                  Date 1
                  
                  Type
                  Category/classification
                  Date 1
                  
                  Type
                
                
                  Statewide
                  
                  Unclassifiable/Attainment
                
                
                  Adjuntas Municipio
                
                
                  Aguada Municipio
                
                
                  Aguadilla Municipio
                
                
                  Aguas Buenas Municipio
                
                
                  Aibonito Municipio
                
                
                  Añasco Municipio
                
                
                  Arecibo Municipio
                
                
                  Arroyo Municipio
                
                
                  Barceloneta Municipio
                
                
                  Barranquitas Municipio
                
                
                  Bayamón County
                
                
                  Cabo Rojo Municipio
                
                
                  Caguas Municipio
                
                
                  Camuy Municipio
                
                
                  Canóvanas Municipio
                
                
                  Carolina Municipio
                
                
                  Cataño County
                
                
                  Cayey Municipio
                
                
                  Ceiba Municipio
                
                
                  Ciales Municipio
                
                
                  Cidra Municipio
                
                
                  Coamo Municipio
                
                
                  Comerío Municipio
                
                
                  Corozal Municipio
                
                
                  Culebra Municipio
                
                
                  Dorado Municipio
                
                
                  Fajardo Municipio
                
                
                  Florida Municipio
                
                
                  Guánica Municipio
                
                
                  Guayama Municipio
                
                
                  Guayanilla Municipio
                
                
                  Guaynabo County
                
                
                  Gurabo Municipio
                
                
                  Hatillo Municipio
                
                
                  Hormigueros Municipio
                
                
                  Humacao Municipio
                
                
                  Isabela Municipio
                
                
                  Jayuya Municipio
                
                
                  Juana Díaz Municipio
                
                
                  Juncos Municipio
                
                
                  Lajas Municipio
                
                
                  Lares Municipio
                
                
                  Las Marías Municipio
                
                
                  Las Piedras Municipio
                
                
                  Loíza Municipio
                
                
                  Luquillo Municipio
                
                
                  Manatí Municipio
                
                
                  Maricao Municipio
                
                
                  Maunabo Municipio
                
                
                  Mayagüez Municipio
                
                
                  Moca Municipio
                
                
                  Morovis Municipio
                
                
                  
                  Naguabo Municipio
                
                
                  Naranjito Municipio
                
                
                  Orocovis Municipio
                
                
                  Patillas Municipio
                
                
                  Peñuelas Municipio
                
                
                  Ponce Municipio
                
                
                  Quebradillas Municipio
                
                
                  Rincón Municipio
                
                
                  Río Grande Municipio
                
                
                  Sabana Grande Municipio
                
                
                  Salinas Municipio
                
                
                  San Germán Municipio
                
                
                  San Juan Municipio
                
                
                  San Lorenzo Municipio
                
                
                  San Sebastián Municipio
                
                
                  Santa Isabel Municipio
                
                
                  Toa Alta Municipio
                
                
                  Toa Baja County
                
                
                  Trujillo Alto Municipio
                
                
                  Utuado Municipio
                
                
                  Vega Alta Municipio
                
                
                  Vega Baja Municipio
                
                
                  Vieques Municipio
                
                
                  Villalba Municipio
                
                
                  Yabucoa Municipio
                
                
                  Yauco Municipio
                
                
                  1 This date is June 15, 2004, unless otherwise noted.
              
              
                Puerto Rico—2008 8-Hour Ozone NAAQS
                [Primary and Secondary]
                
                  Designated area 1
                  
                  Designation
                  Date 2
                  
                  Type
                  Classification
                  Date 2
                  
                  Type
                
                
                  All of Puerto Rico AQCR 244
                  
                  Unclassifiable/Attainment
                
                
                  1 Includes any Indian country in each county or area, unless otherwise specified.
                
                  2 This date is July 20, 2012, unless otherwise noted.
              
              
                Puerto Rico—2015 8-Hour Ozone NAAQS
                [Primary and Secondary]
                
                  Designated area 1
                  
                  Designation
                  Date 2
                  
                  Type
                  Classification
                  Date
                  Type
                
                
                  All of Puerto Rico AQCR 244
                  
                  Attainment/Unclassifiable
                
                
                  1 Includes any Indian country in each county or area, unless otherwise specified. EPA is not determining the boundaries of any area of Indian country in this table, including any area of Indian country located in the larger designation area. The inclusion of any Indian country in the designation area is not a determination that the state has regulatory authority under the Clean Air Act for such Indian country.
                
                  2 This date is January 16, 2018, unless otherwise noted.
              
              
                Puerto Rico—PM2.5 (Annual NAAQS)
                
                  Designated area
                  Designation a
                  
                  Date 1
                  
                  Type
                
                
                  Statewide:
                
                
                  Adjuntas Municipio
                  
                  Unclassifiable/Attainment.
                
                
                  Aguada Municipio
                  
                  Unclassifiable/Attainment.
                
                
                  Aguadilla Municipio
                  
                  Unclassifiable/Attainment.
                
                
                  Aguas Buenas Municipio
                  
                  Unclassifiable/Attainment.
                
                
                  Aibonito Municipio
                  
                  Unclassifiable/Attainment.
                
                
                  Añasco Municipio
                  
                  Unclassifiable/Attainment.
                
                
                  Arecibo Municipio
                  
                  Unclassifiable/Attainment.
                
                
                  Arroyo Municipio
                  
                  Unclassifiable/Attainment.
                
                
                  
                  Barceloneta Municipio
                  
                  Unclassifiable/Attainment.
                
                
                  Barranquitas Municipio
                  
                  Unclassifiable/Attainment.
                
                
                  Bayamón County
                  
                  Unclassifiable/Attainment.
                
                
                  Cabo Rojo Municipio
                  
                  Unclassifiable/Attainment.
                
                
                  Caguas Municipio
                  
                  Unclassifiable/Attainment.
                
                
                  Camuy Municipio
                  
                  Unclassifiable/Attainment.
                
                
                  Canóvanas Municipio
                  
                  Unclassifiable/Attainment.
                
                
                  Carolina Municipio
                  
                  Unclassifiable/Attainment.
                
                
                  Cataño County
                  
                  Unclassifiable/Attainment.
                
                
                  Cayey Municipio
                  
                  Unclassifiable/Attainment.
                
                
                  Ceiba Municipio
                  
                  Unclassifiable/Attainment.
                
                
                  Ciales Municipio
                  
                  Unclassifiable/Attainment.
                
                
                  Cidra Municipio
                  
                  Unclassifiable/Attainment.
                
                
                  Coamo Municipio
                  
                  Unclassifiable/Attainment.
                
                
                  Comerío Municipio
                  
                  Unclassifiable/Attainment.
                
                
                  Corozal Municipio
                  
                  Unclassifiable/Attainment.
                
                
                  Culebra Municipio
                  
                  Unclassifiable/Attainment.
                
                
                  Dorado Municipio
                  
                  Unclassifiable/Attainment.
                
                
                  Fajardo Municipio
                  
                  Unclassifiable/Attainment.
                
                
                  Florida Municipio
                  
                  Unclassifiable/Attainment.
                
                
                  Guánica Municipio
                  
                  Unclassifiable/Attainment.
                
                
                  Guayama Municipio
                  
                  Unclassifiable/Attainment.
                
                
                  Guayanilla Municipio
                  
                  Unclassifiable/Attainment.
                
                
                  Guaynabo County
                  
                  Unclassifiable/Attainment.
                
                
                  Gurabo Municipio
                  
                  Unclassifiable/Attainment.
                
                
                  Hatillo Municipio
                  
                  Unclassifiable/Attainment.
                
                
                  Hormigueros Municipio
                  
                  Unclassifiable/Attainment.
                
                
                  Humacao Municipio
                  
                  Unclassifiable/Attainment.
                
                
                  Isabela Municipio
                  
                  Unclassifiable/Attainment.
                
                
                  Jayuya Municipio
                  
                  Unclassifiable/Attainment.
                
                
                  Juana Díaz Municipio
                  
                  Unclassifiable/Attainment.
                
                
                  Juncos Municipio
                  
                  Unclassifiable/Attainment.
                
                
                  Lajas Municipio
                  
                  Unclassifiable/Attainment.
                
                
                  Lares Municipio
                  
                  Unclassifiable/Attainment.
                
                
                  Las Marías Municipio
                  
                  Unclassifiable/Attainment.
                
                
                  Las Piedras Municipio
                  
                  Unclassifiable/Attainment.
                
                
                  Loíza Municipio
                  
                  Unclassifiable/Attainment.
                
                
                  Luquillo Municipio
                  
                  Unclassifiable/Attainment.
                
                
                  Manatí Municipio
                  
                  Unclassifiable/Attainment.
                
                
                  Maricao Municipio
                  
                  Unclassifiable/Attainment.
                
                
                  Maunabo Municipio
                  
                  Unclassifiable/Attainment.
                
                
                  Mayagnez Municipio
                  
                  Unclassifiable/Attainment.
                
                
                  Moca Municipio
                  
                  Unclassifiable/Attainment.
                
                
                  Morovis Municipio
                  
                  Unclassifiable/Attainment.
                
                
                  Naguabo Municipio
                  
                  Unclassifiable/Attainment.
                
                
                  Naranjito Municipio
                  
                  Unclassifiable/Attainment.
                
                
                  Orocovis Municipio
                  
                  Unclassifiable/Attainment.
                
                
                  Patillas Municipio
                  
                  Unclassifiable/Attainment.
                
                
                  Peñuelas Municipio
                  
                  Unclassifiable/Attainment.
                
                
                  Ponce Municipio
                  
                  Unclassifiable/Attainment.
                
                
                  Quebradillas Municipio
                  
                  Unclassifiable/Attainment.
                
                
                  Rincón Municipio
                  
                  Unclassifiable/Attainment.
                
                
                  Río Grande Municipio
                  
                  Unclassifiable/Attainment.
                
                
                  Sabana Grande Municipio
                  
                  Unclassifiable/Attainment.
                
                
                  Salinas Municipio
                  
                  Unclassifiable/Attainment.
                
                
                  San Germán Municipio
                  
                  Unclassifiable/Attainment.
                
                
                  San Juan Municipio
                  
                  Unclassifiable/Attainment.
                
                
                  San Lorenzo Municipio
                  
                  Unclassifiable/Attainment.
                
                
                  San Sebastián Municipio
                  
                  Unclassifiable/Attainment.
                
                
                  Santa Isabel Municipio
                  
                  Unclassifiable/Attainment.
                
                
                  Toa Alta Municipio
                  
                  Unclassifiable/Attainment.
                
                
                  Toa Baja County
                  
                  Unclassifiable/Attainment.
                
                
                  Trujillo Alto Municipio
                  
                  Unclassifiable/Attainment.
                
                
                  Utuado Municipio
                  
                  Unclassifiable/Attainment.
                
                
                  Vega Alta Municipio
                  
                  Unclassifiable/Attainment.
                
                
                  Vega Baja Municipio
                  
                  Unclassifiable/Attainment.
                
                
                  Vieques Municipio
                  
                  Unclassifiable/Attainment.
                
                
                  Villalba Municipio
                  
                  Unclassifiable/Attainment.
                
                
                  Yabucoa Municipio
                  
                  Unclassifiable/Attainment.
                
                
                  Yauco Municipio
                  
                  Unclassifiable/Attainment.
                
                

                  a Includes Indian Country located in each county or area, except as otherwise specified.
                
                
                  1 This date is 90 days after January 5, 2005, unless otherwise noted.
              
              
                Puerto Rico—2008 Lead NAAQS
                
                  Designated area
                  Designation for the 2008 NAAQS a
                  
                  Date 1
                  
                  Type
                
                
                  Arecibo, PR:
                
                
                  Arecibo Municipio (part)
                  
                  Nonattainment.
                
                
                  Area bounded by 4 km from the boundaries of the Battery Recycling Company facility.
                
                
                  Rest of State
                  
                  Unclassifiable/Attainment.
                
                
                  a Includes Indian Country located in each county or area, except as otherwise specified.
                
                  1 December 31, 2011 unless otherwise noted.
              
              [44 FR 5131, Jan. 25, 1979]
              
                Editorial Note:
                For Federal Register citations affecting § 81.355, see the List of CFR Sections Affected, which appears in the Finding Aids section of the printed volume and at www.govinfo.gov.
                
              
            
            
              § 81.356
              Virgin Islands.
              
                 Virgin Islands—1971 Sulfur Dioxide NAAQS
                [Primary and Secondary]
                
                  Designated area
                  Does not meet primary standards
                  Does not meet secondary standards
                  Cannot be classified
                  Better than national standards
                
                
                  Virgin Islands AQCR:
                
                
                  St. Croix (southern)
                  
                  
                  
                    1 X
                
                
                  Remainder of AQCR
                  
                  
                  
                  X
                
                
                  1 EPA designation replaces State designation.
              
              
                Virgin Islands—2010 Sulfur Dioxide NAAQS
                [Primary]
                
                  Designated area 1
                  
                  Designation
                  Date 2
                  
                  Type
                
                
                  All of Virgin Islands AQCR 247
                  
                  Attainment/Unclassifiable.
                
                
                  1 Includes any Indian country in each county or area, unless otherwise specified. EPA is not determining the boundaries of any area of Indian country in this table, including any area of Indian country located in the larger designation area. The inclusion of any Indian country in the designation area is not a determination that the state has regulatory authority under the Clean Air Act for such Indian country.
                
                  2 This date is April 9, 2018, unless otherwise noted.
              
              
                Virgin Islands—Carbon Monoxide
                
                  Designated Area
                  Designation
                  Date 1
                  
                  Type
                  Classification
                  Date 1
                  
                  Type
                
                
                  Statewide
                  
                  Unclassifiable/Attainment
                
                
                  St. Croix
                
                
                  St. John
                
                
                  St. Thomas
                
                
                  1 This date is November 15, 1990, unless otherwise noted.
              
              
                Virgin Islands—Ozone (1-Hour Standard)2
                
                
                  Designated area
                  Designation
                  Date 1
                  
                  Type
                  Classification
                  Date 1
                  
                  Type
                
                
                  Statewide
                   
                  Unclassifiable/Attainment
                
                
                  St. Croix
                
                
                  St. John
                
                
                  
                  St. Thomas
                
                
                  1 This date is October 18, 2000, unless otherwise noted.
                
                  2 The 1-hour ozone standard is revoked effective June 15, 2005 for all areas in the Virgin Islands.
              
              
                Virgin Islands—1997 Annual PM2.5 NAAQS
                [Primary and Secondary]
                
                  Designated area
                  Designation a
                  
                  Date 1
                  
                  Type
                  Classification
                  Date
                  Type
                
                
                  Statewide:
                
                
                  St. Croix
                  
                  Unclassifiable/Attainment.
                
                
                  St. John
                  
                  Unclassifiable/Attainment.
                
                
                  St. Thomas
                  
                  Unclassifiable/Attainment.
                
                
                  a Includes Indian Country located in each county or area, except as otherwise specified.
                
                  1 This date is 90 days after January 5, 2005, unless otherwise noted.
              
              
                Virgin Islands—2012 Annual PM2.5 NAAQS
                [Primary]
                
                  Designated area 1
                  
                  Designation
                  Date 2
                  
                  Type
                  Classification
                  Date 2
                  
                  Type
                
                
                  Territory wide:
                
                
                  St. Croix
                  
                  Unclassifiable
                
                
                  St. John
                  
                  Unclassifiable
                
                
                  St. Thomas
                  
                  Unclassifiable
                
                
                  1 Includes areas of Indian country located in each county or area, except as otherwise specified.
                
                  2 This date is April 15, 2015, unless otherwise noted.
              
              
                Virgin Islands—1997 24-Hour PM2.5 NAAQS
                [Primary and Secondary]
                
                  Designated area
                  Designation a
                  
                  Date 1
                  
                  Type
                  Classification
                  Date
                  Type
                
                
                  Territory wide:
                
                
                  St. Croix
                  
                  Unclassifiable/Attainment.
                
                
                  St. John
                  
                  Unclassifiable/Attainment.
                
                
                  St. Thomas
                  
                  Unclassifiable/Attainment.
                
                
                  a Includes Indian Country located in each county or area, except as otherwise specified.
                
                  1 This date is 90 days after November 13, 2009, unless otherwise noted.
              
              
                Virgin Islands—2006 24-Hour PM2.5 NAAQS
                [Primary and Secondary]
                
                  Designated area
                  Designation a
                  
                  Date 1
                  
                  Type
                  Classification
                  Date
                  Type
                
                
                  Territory wide:
                
                
                  St. Croix
                  
                  Unclassifiable/Attainment.
                
                
                  St. John
                  
                  Unclassifiable/Attainment.
                
                
                  St. Thomas
                  
                  Unclassifiable/Attainment.
                
                
                  a Includes Indian Country located in each county or area, except as otherwise specified.
                
                  1 This date is 30 days after November 13, 2009, unless otherwise noted.
              
              
              
                Virgin Islands—NO2 (1971 Annual Standard)
                
                  Designated area
                  Does not meet primary standards
                  Cannot be classified or better than national standards
                
                
                  Virgin Islands AQCR
                  
                  X
                
              
              
                Virgin Islands—NO2 (2010 1-Hour Standard)
                
                  Designated area
                  Designation a
                  
                  Date 1
                  
                  Type
                
                
                  State of Virgin Islands
                  
                  Unclassifiable/Attainment.
                
                
                  a Includes Indian Country located in each county or area, except as otherwise specified.
                
                  1 This date is 90 days after October 31, 2011, unless otherwise noted.
              
              
                Virgin Islands—1997 8-Hour Ozone NAAQS
                [Primary and Secondary]
                
                  Designated area
                  Designation
                  Date 1
                  
                  Type
                  Category/classification
                  Date 1
                  
                  Type
                
                
                  Statewide
                  
                  Unclassifiable/Attainment
                
                
                  St. Croix
                
                
                  St. John
                
                
                  St. Thomas
                
                
                  1 This date is June 15, 2004, unless otherwise noted.
              
              
                Virgin Islands—2008 8-Hour Ozone NAAQS
                [Primary and Secondary]
                
                  Designated area
                  Designation
                  Date 1
                  
                  Type
                  Classification
                  Date 1
                  
                  Type
                
                
                  All of Virgin Islands AQCR 247: 2
                  
                  
                  Unclassifiable/Attainment
                
                
                  1 This date is July 20, 2012, unless otherwise noted.
                
                  2 Includes any Indian country in each county or area, unless otherwise specified.
              
              
                Virgin Islands—2015 8-Hour Ozone NAAQS
                [Primary and Secondary]
                
                  Designated area 1
                  
                  Designation
                  Date 2
                  
                  Type
                  Classification
                  Date
                  Type
                
                
                  All of Virgin Islands AQCR 247
                  
                  Attainment/Unclassifiable
                
                
                  1 Includes any Indian country in each county or area, unless otherwise specified. EPA is not determining the boundaries of any area of Indian country in this table, including any area of Indian country located in the larger designation area. The inclusion of any Indian country in the designation area is not a determination that the state has regulatory authority under the Clean Air Act for such Indian country.
                
                  2 This date is January 16, 2018, unless otherwise noted.
              
              
                Virgin Islands—2008 Lead NAAQS
                
                  Designated area
                  Designation for the 2008 NAAQS a
                  
                  Date 1
                  
                  Type
                
                
                  Whole State
                  
                  Unclassifiable/Attainment.
                
                
                  a Includes Indian Country located in each county or area, except as otherwise specified.
                
                  1 December 31, 2011 unless otherwise noted.
              
              [44 FR 5133, Jan. 25, 1979]
              
                Editorial Note:
                For Federal Register citations affecting § 81.356, see the List of CFR Sections Affected, which appears in the Finding Aids section of the printed volume and at www.govinfo.gov.
                
              
            
          
          
            
            Subpart D—Identification of Mandatory Class I Federal Areas Where Visibility Is an Important Value
            
              Authority:
              Secs. 101(b)(1), 110, 169A(a)(2), and 301(a), Clean Air Act as amended (42 U.S.C. 7401(b), 7410, 7491(a)(2), 7601(a)).
            
            
              Source:
              44 FR 69124, Nov. 30, 1979, unless otherwise noted.
            
            
              § 81.400
              Scope.
              Subpart D, §§ 81.401 through 81.437, lists those mandatory Federal Class I areas, established under the Clean Air Act Amendments of 1977, where the Administrator, in consultation with the Secretary of the Interior, has determined visibility to be an important value. The following listing of areas where visibility is an important value represents an evaluation of all international parks (IP), national wilderness areas (Wild) exceeding 5,000 acres, national memorial parks (NMP) exceeding 5,000 acres, and national parks (NP) exceeding 6,000 acres, in existence on August 7, 1977. Consultation by EPA with the Federal Land Managers involved: The Department of Interior (USDI), National Park Service (NPS), and Fish and Wildlife Service (FWS); and the Department of Agriculture (USDA), Forest Service (FS).
            
            
              § 81.401
              Alabama.
              
                
                  Area name
                  Acreage
                  Public Law establishing
                  Federal land manager
                
                
                  Sipsey Wild
                  12,646
                  93-622
                  USDA-FS
                
              
            
            
              § 81.402
              Alaska.
              
                
                  Area name
                  Acreage
                  Public Law establishing
                  Federal land manager
                
                
                  Bering Sea Wild
                  41,113
                  91-622
                  USDI-FWS
                
                
                  Mount McKinley NP
                  1,949,493
                  64-353
                  USDI-NPS
                
                
                  Simeonof Wild
                  25,141
                  94-557
                  USDI-FWS
                
                
                  Tuxedni Wild
                  6,402
                  91-504
                  USDI-FWS
                
              
            
            
              § 81.403
              Arizona.
              
                
                  Area name
                  Acreage
                  Public Law establishing
                  Federal land manager
                
                
                  Chiricahua National Monument Wild
                  9,440
                  94-567
                  USDI-NPS
                
                
                  Chiricahua Wild
                  18,000
                  88-577
                  USDA-FS
                
                
                  Galiuro Wild
                  52,717
                  88-577
                  USDA-FS
                
                
                  Grand Canyon NP
                  1,176,913
                  65-277
                  USDI-NPS
                
                
                  Mazatzal Wild
                  205,137
                  88-577
                  USDA-FS
                
                
                  Mount Baldy Wild
                  6,975
                  91-504
                  USDA-FS
                
                
                  Petrified Forest NP
                  93,493
                  85-358
                  USDI-NPS
                
                
                  Pine Mountain Wild
                  20,061
                  92-230
                  USDA-FS
                
                
                  Saguaro Wild
                  71,400
                  94-567
                  USDI-FS
                
                
                  Sierra Ancha Wild
                  20,850
                  88-577
                  USDA-FS
                
                
                  Superstition Wild
                  124,117
                  88-577
                  USDA-FS
                
                
                  Sycamore Canyon Wild
                  47,757
                  92-241
                  USDA-FS
                
              
            
            
              § 81.404
              Arkansas.
              
                
                  Area name
                  Acreage
                  Public Law establishing
                  Federal land manager
                
                
                  Caney Creek Wild
                  14,344
                  93-622
                  USDA-FS
                
                
                  Upper Buffalo Wild
                  9,912
                  93-622
                  USDA-FS
                
              
            
            
              § 81.405
              California.
              
                
                  Area name
                  Acreage
                  Public Law establishing
                  Federal land manager
                
                
                  Agua Tibia Wild
                  15,934
                  93-632
                  USDA-FS
                
                
                  Caribou Wild
                  19,080
                  88-577
                  USDA-FS
                
                
                  Cucamonga Wild
                  9,022
                  88-577
                  USDA-FS
                
                
                  Desolation Wild
                  63,469
                  91-82
                  USDA-FS
                
                
                  Dome Land Wild
                  62,206
                  88-577
                  USDA-FS
                
                
                  Emigrant Wild
                  104,311
                  93-632
                  USDA-FS
                
                
                  Hoover Wild
                  47,916
                  88-577
                  USDY-FS
                
                
                  John Muir Wild
                  484,673
                  8-577
                  USDA-FS
                
                
                  Joshua Tree Wild
                  429,690
                  94-567
                  USDI-NPS
                
                
                  Kaiser Wild
                  22,500
                  94-577
                  USDA-FS
                
                
                  Kings Canyon NP
                  459,994
                  76-424
                  USDI-NPS
                
                
                  Lassen Volcanic NP
                  105,800
                  64-184
                  USDI-NPS
                
                
                  Lava Beds Wild
                  28,640
                  92-493
                  USDI-NPS
                
                
                  Marble Mountain Wild
                  213,743
                  88-577
                  USDA-FS
                
                
                  Minarets Wild
                  109,484
                  88-577
                  USDA-FS
                
                
                  Mokelumme Wild
                  50,400
                  88-577
                  USDA-FS
                
                
                  Pinnacles Wild
                  12,952
                  94-567
                  USDI-NPS
                
                
                  Point Reyes Wild
                  25,370
                  94-544,94-567
                  
                  USDI-NPS
                
                
                  Redwood NP
                  27,792
                  90-545
                  USDI-NPS
                
                
                  San Gabriel Wild
                  36,137
                  90-318
                  USDA-FS
                
                
                  San Gorgonio Wild
                  34,644
                  88-577
                  USDA-FS
                
                
                  San Jacinto Wild
                  20,564
                  88-577
                  USDA-FS
                
                
                  San Rafael Wild
                  142,722
                  90-271
                  USDA-FS
                
                
                  Sequoia NP
                  386,642
                  (1)
                  USDI-NPS
                
                
                  South Warner Wild
                  68,507
                  88-577
                  USDA-FS
                
                
                  Thousand Lakes Wild
                  15,695
                  88-577
                  USDA-FS
                
                
                  Ventana Wild
                  95,152
                  91-58
                  USDA-FS
                
                
                  Yolla-Bolly-Middle-Eel Wild
                  109,091
                  88-577
                  USDA-FS
                
                
                  Yosemite NP
                  759,172
                  58-49
                  USDI-NPS
                
                
                  1 26 Stat. 478 (51st Cong.)
              
            
            
              § 81.406
              Colorado.
              
                
                  Area name
                  Acreage
                  Public Law establishing
                  Federal land manager
                
                
                  Black Canyon of the Gunnison Wild
                  11,180
                  94-567
                  USDI-NPS
                
                
                  Eagles Nest Wild
                  133,910
                  94-352
                  USDA-FS
                
                
                  Flat Tops Wild
                  235,230
                  94-146
                  USDA-FS
                
                
                  
                  Great Sand Dunes Wild
                  33,450
                  94-567
                  USDI-NPS
                
                
                  La Garita Wild
                  48,486
                  88-577
                  USDA-FS
                
                
                  Maroon Bells-Snowmass Wild
                  71,060
                  88-577
                  USDA-FS
                
                
                  Mesa Verde NP
                  51,488
                  59-353
                  USDI-NPS
                
                
                  Mount Zirkel Wild
                  72,472
                  88-577
                  USDA-FS
                
                
                  Rawah Wild
                  26,674
                  88-577
                  USDA-FS
                
                
                  Rocky Mountain NP
                  263,138
                  63-238
                  USDI-NPS
                
                
                  Weminuche Wild
                  400,907
                  93-632
                  USDA-FS
                
                
                  West Elk Wild
                  61,412
                  88-577
                  USDA-FS
                
              
            
            
              § 81.407
              Florida.
              
                
                  Area name
                  Acreage
                  Public Law establishing
                  Federal land manager
                
                
                  Chassahowitzka Wild
                  23,360
                  94-557
                  USDI-FWS
                
                
                  Everglades NP
                  1,397,429
                  73-267
                  USDI-NPS
                
                
                  St. Marks Wild
                  17,745
                  93-632
                  USDI-FWS
                
              
            
            
              § 81.408
              Georgia.
              
                
                  Area name
                  Acreage
                  Public Law establishing
                  Federal land manager
                
                
                  Cohotta Wild
                  33,776
                  93-622
                  USDA-FS
                
                
                  Okefenokee Wild
                  343,850
                  93-429
                  USDI-FWS
                
                
                  Wolf Island Wild
                  5,126
                  93-632
                  USDI-FWS
                
              
            
            
              § 81.409
              Hawaii.
              
                
                  Area name
                  Acreage
                  Public Law establishing
                  Federal land manager
                
                
                  Haleakala NP
                  27,208
                  87-744
                  USDI-NPS
                
                
                  Hawaii Volcanoes
                  217,029
                  64-171
                  USDI-NPS
                
              
            
            
              § 81.410
              Idaho.
              
                
                  Area name
                  Acreage
                  Public Law establishing
                  Federal land manager
                
                
                  Craters of the Moon Wild
                  43,243
                  91-504
                  USDI-NPS
                
                
                  Hells Canyon Wild 1
                  
                  83,800
                  94-199
                  USDA-FS
                
                
                  Sawtooth Wild
                  216,383
                  92-400
                  USDA-FS
                
                
                  Selway-Bitterroot Wild 2
                  
                  988,770
                  88-577
                  USDA-FS
                
                
                  Yellowstone NP 3
                  
                  31,488
                  (4)
                  USDI-NPS
                
                
                  1 Hells Canyon Wilderness, 192,700 acres overall, of which 108,900 acres are in Oregon and 83,800 acres are in Idaho.
                
                  2 Selway Bitterroot Wilderness, 1,240,700 acres overall, of which 988,700 acres are in Idaho and 251,930 acres are in Montana.
                
                  3 Yellowstone National Park, 2,219,737 acres overall, of which 2,020,625 acres are in Wyoming, 167,624 acres are in Montana, and 31,488 acres are in Idaho.
                
                  4 17 Stat. 32 (42nd Cong.).
              
            
            
              § 81.411
              Kentucky.
              
                
                  Area name
                  Acreage
                  Public Law establishing
                  Federal land manager
                
                
                  Mammoth Cave NP
                  51,303
                  69-283
                  USDI-NPS
                
              
            
            
              § 81.412
              Louisiana.
              
                
                  Area name
                  Acreage
                  Public Law establishing
                  Federal land manager
                
                
                  Breton Wild
                  5,000+
                  93-632
                  USDI-FWS
                
              
            
            
              § 81.413
              Maine.
              
                
                  Area name
                  Acreage
                  Public Law establishing
                  Federal land manager
                
                
                  Acadia NP
                  37,503
                  65-278
                  USDI-NPS
                
                
                  Moosehorn Wild
                  7,501
                  
                  USDI-FWS
                
                
                   (Edmunds Unit)
                  (2,782)
                  91-504
                
                
                   (Baring Unit)
                  (4,719)
                  93-632
                
              
            
            
              § 81.414
              Michigan.
              
                
                  Area name
                  Acreage
                  Public Law establishing
                  Federal land manager
                
                
                  Isle Royale NP
                  542,428
                  71-835
                  USDI-NPS
                
                
                  Seney Wild
                  25,150
                  91-504
                  USDI-FWS
                
              
            
            
              § 81.415
              Minnesota.
              
                
                  Area name
                  Acreage
                  Public Law establishing
                  Federal land manager
                
                
                  Boundary Waters Canoe Area Wild
                  747,840
                  99-577
                  USDA-FS
                
                
                  Voyageurs NP
                  114,964
                  99-261
                  USDI-NPS
                
              
            
            
              § 81.416
              Missouri.
              
                
                  Area name
                  Acreage
                  Public Law establishing
                  Federal land manager
                
                
                  Hercules-Glades Wild
                  12,315
                  94-557
                  USDA-FS
                
                
                  Mingo Wild
                  8,000
                  94-557
                  USDI-FWS
                
              
            
            
              § 81.417
              Montana.
              
                
                  Area name
                  Acreage
                  Public Law establishing
                  Federal land manager
                
                
                  Anaconda-Pintlar Wild
                  157,803
                  88-577
                  USDA-FS
                
                
                  Bob Marshall Wild
                  950,000
                  88-577
                  USDA-FS
                
                
                  Cabinet Mountains Wild
                  94,272
                  88-577
                  USDA-FS
                
                
                  Gates of the Mtn Wild
                  28,562
                  88-577
                  USDA-FS
                
                
                  Glacier NP
                  1,012,599
                  61-171
                  USDI-NPS
                
                
                  Medicine Lake Wild
                  11,366
                  94-557
                  USDI-FWS
                
                
                  Mission Mountain Wild
                  73,877
                  93-632
                  USDA-FS
                
                
                  
                  Red Rock Lakes Wild
                  32,350
                  94-557
                  USDI-FWS
                
                
                  Scapegoat Wild
                  239,295
                  92-395
                  USDA-FS
                
                
                  Selway-Bitterroot Wild 1
                  
                  251,930
                  88-577
                  USDA-FS
                
                
                  U. L. Bend Wild
                  20,890
                  94-557
                  USDI-FWS
                
                
                  Yellowstone NP 2
                  
                  167,624
                  (3)
                  USDI-NPS
                
                
                  1 Selway-Bitterroot Wilderness, 1,240,700 acres overall, of which 988,770 acres are in Idaho and 251,930 acres are in Montana.
                
                  2 Yellowstone National Park, 2,219,737 acres overall, of which 2,020,625 acres are in Wyoming, 167,624 acres are in Montana, and 31,488 acres are in Idaho.
                
                  3 17 Stat. 32 (42nd Cong.)
              
              [44 FR 69124, Nov. 30, 1979; 45 FR 6103, Jan. 25, 1980]
            
            
              § 81.418
              Nevada.
              
                
                  Area name
                  Acreage
                  Public Law establishing
                  Federal land manager
                
                
                  Jarbidge Wild
                  64,667
                  88-577
                  USDA-FS
                
              
            
            
              § 81.419
              New Hampshire.
              
                
                  Area name
                  Acreage
                  Public Law establishing
                  Federal land manager
                
                
                  Great Gulf Wild
                  5,552
                  88-577
                  USDA-FS
                
                
                  Presidential Range-Dry River Wild
                  20,000
                  93-622
                  USDA-FS
                
              
            
            
              § 81.420
              New Jersey.
              
                
                  Area name
                  Acreage
                  Public Law establishing
                  Federal land manager
                
                
                  Brigantine Wild
                  6,603
                  93-632
                  USDI-FWS
                
              
            
            
              § 81.421
              New Mexico.
              
                
                  Area name
                  Acreage
                  Public Law establishing
                  Federal land manager
                
                
                  Bandelier Wild
                  23,267
                  94-567
                  USDI-NPS
                
                
                  Bosque del Apache Wild
                  80,850
                  93-632
                  USDI-FWS
                
                
                  Carlsbad Caverns NP
                  46,435
                  71-216
                  USDI-NPS
                
                
                  Gila Wild
                  433,690
                  88-577
                  USDA-FS
                
                
                  Pecos Wild
                  167,416
                  88-577
                  USDA-FS
                
                
                  Salt Creek Wild
                  8,500
                  91-504
                  USDI-FWS
                
                
                  San Pedro Parks Wild
                  41,132
                  88-577
                  USDA-FS
                
                
                  Wheeler Peak Wild
                  6,027
                  88-577
                  USDA-FS
                
                
                  White Mountain Wild
                  31,171
                  88-577
                  USDA-FS
                
              
            
            
              § 81.422
              North Carolina.
              
                
                  Area name
                  Acreage
                  Public Law establishing
                  Federal land manager
                
                
                  Great Smoky Mountains NP 1
                  
                  273,551
                  69-268
                  USDI-NPS
                
                
                  Joyce Kilmer-Slickrock Wild 2
                  
                  10,201
                  93-622
                  USDA-FS
                
                
                  Linville Gorge Wild
                  7,575
                  88-577
                  USDA-FS
                
                
                  Shining Rock Wild
                  13,350
                  88-577
                  USDA-FS
                
                
                  Swanguarter Wild
                  9,000
                  94-557
                  USDI-FWS
                
                
                  1 Great Smoky Mountains National Park, 514,758 acres overall, of which 273,551 acres are in North Carolina, and 241,207 acres are in Tennessee.
                
                  2 Joyce Kilmer-Slickrock Wilderness, 14,033 acres overall, of which 10,201 acres are in North Carolina, and 3,832 acres are in Tennessee.
              
            
            
              § 81.423
              North Dakota.
              
                
                  Area name
                  Acreage
                  Public Law establishing
                  Federal land manager
                
                
                  Lostwood Wild
                  5,557
                  93-632
                  USDI-FWS.
                
                
                  Theodore Roosevelt, NP
                  69,675
                  80-38
                  USDI-NPS.
                
              
              [54 FR 41098, Oct. 5, 1989]
            
            
              § 81.424
              Oklahoma.
              
                
                  Area name
                  Acreage
                  Public Law establishing
                  Federal land manager
                
                
                  Wichita Mountains Wild
                  8,900
                  91-504
                  USDI-FWS
                
              
            
            
              § 81.425
              Oregon.
              
                
                  Area name
                  Acreage
                  Public Law establishing
                  Federal land manager
                
                
                  Crater Lake NP
                  160,290
                  57-121
                  USDA-NPS
                
                
                  Diamond Peak Wild
                  36,637
                  88-577
                  USDA-FS
                
                
                  Eagle Cap Wild
                  293,476
                  88-577
                  USDA-FS
                
                
                  Gearhart Mountain Wild
                  18,709
                  88-577
                  USDA-FS
                
                
                  Hells Canyon Wild 1
                  
                  108,900
                  94-199
                  USDA-FS
                
                
                  Kalmiopsis Wild
                  76,900
                  88-577
                  USDA-FS
                
                
                  Mountain Lakes Wild
                  23,071
                  88-577
                  USDA-FS
                
                
                  Mount Hood Wild
                  14,160
                  88-577
                  USDA-FS
                
                
                  Mount Jefferson Wild
                  100,208
                  90-548
                  USDA-FS
                
                
                  Mount Washington Wild
                  46,116
                  88-577
                  USDA-FS
                
                
                  Strawberry Mountain Wild
                  33,003
                  88-577
                  USDA-FS
                
                
                  Three Sisters Wild
                  199,902
                  88-577
                  USDA-FS
                
                
                  1 Hells Canyon Wilderness, 192,700 acres overall, of which 108,900 acres are in Oregon, and 83,800 acres are in Idaho.
              
            
            
              § 81.426
              South Carolina.
              
                
                  Area name
                  Acreage
                  Public Law establishing
                  Federal land manager
                
                
                  Cape Romain Wild
                  28,000
                  93-632
                  USDI-FWS
                
              
            
            
              
              § 81.427
              South Dakota.
              
                
                  Area name
                  Acreage
                  Public Law establishing
                  Federal land manager
                
                
                  Badlands Wild
                  64,250
                  94-567
                  USDI-NPS
                
                
                  Wind Cave NP
                  28,060
                  57-16
                  USDI-NPS
                
              
            
            
              § 81.428
              Tennessee.
              
                
                  Area name
                  Acreage
                  Public Law establishing
                  Federal land manager
                
                
                  Great Smoky Mountains NP 1
                  
                  241,207
                  69-268
                  USDI-NPS
                
                
                  Joyce Kilmer-Slickrock Wild 2
                  
                  3,832
                  93-622
                  USDA-FS
                
                
                  1 Great Smoky Mountains National Park, 514,758 acres overall, of which 273,551 acres are in North Carolina, and 241,207 acres are in Tennessee.
                
                  2 Joyce Kilmer Slickrock Wilderness, 14,033 acres overall, of which 10,201 acres are in North Carolina, and 3,832 acres are in Tennessee.
              
              [44 FR 69124, Nov. 30, 1979; 45 FR 6103, Jan. 25, 1980]
            
            
              § 81.429
              Texas.
              
                
                  Area name
                  Acreage
                  Public Law establishing
                  Federal land manager
                
                
                  Big Bend NP
                  708,118
                  74-157
                  USDI-NPS
                
                
                  Guadalupe Mountains NP
                  76,292
                  89-667
                  USDI-NPS
                
              
            
            
              § 81.430
              Utah.
              
                
                  Area name
                  Acreage
                  Public Law establishing
                  Federal land manager
                
                
                  Arches NP
                  65,098
                  92-155
                  USDI-NPS
                
                
                  Bryce Canyon NP
                  35,832
                  68-277
                  USDI-NPS
                
                
                  Canyonlands NP
                  337,570
                  88-590
                  USDI-NPS
                
                
                  Capitol Reef NP
                  221,896
                  92-507
                  USDI-NPS
                
                
                  Zion NP
                  142,462
                  68-83
                  USDI-NPS
                
              
            
            
              § 81.431
              Vermont.
              
                
                  Area name
                  Acreage
                  Public Law establishing
                  Federal land manager
                
                
                  Lye Brook Wild
                  12,430
                  93-622
                  USDA-FS
                
              
            
            
              § 81.432
              Virgin Islands.
              
                
                  Area name
                  Acreage
                  Public Law establishing
                  Federal land manager
                
                
                  Virgin Islands NP
                  12,295
                  84-925
                  USDI-NPS
                
              
            
            
              § 81.433
              Virginia.
              
                
                  Area name
                  Acreage
                  Public Law establishing
                  Federal land manager
                
                
                  James River Face Wild
                  8,703
                  93-622
                  USDA-FS
                
                
                  Shenandoah NP
                  190,535
                  69-268
                  USDI-NPS
                
              
            
            
              § 81.434
              Washington.
              
                
                  Area name
                  Acreage
                  Public Law establishing
                  Federal land manager
                
                
                  Alpine Lakes Wild
                  303,508
                  94-357
                  USDA-FS
                
                
                  Glacier Peak Wild
                  464,258
                  88-577
                  USDA-FS
                
                
                  Goat Rocks Wild
                  82,680
                  88-577
                  USDA-FS
                
                
                  Mount Adams Wild
                  32,356
                  88-577
                  USDA-FS
                
                
                  Mount Rainer NP
                  235,239
                  (1)
                  USDI-NPS
                
                
                  North Cascades NP
                  503,277
                  90-554
                  USDI-NPS
                
                
                  Olympic NP
                  892,578
                  75-778
                  USDI-NPS
                
                
                  Pasayten Wild
                  505,524
                  90-544
                  USDA-FS
                
                
                  1 30 Stat. 993 (55th Cong.).
              
            
            
              § 81.435
              West Virginia.
              
                
                  Area name
                  Acreage
                  Public Law establishing
                  Federal land manager
                
                
                  Dolly Sods Wild
                  10,215
                  93-622
                  USDA-FS
                
                
                  Otter Creek Wild
                  20,000
                  93-622
                  USDA-FS
                
              
            
            
              § 81.436
              Wyoming.
              
                
                  Area name
                  Acreage
                  Public Law establishing
                  Federal land manager
                
                
                  Bridger Wild
                  392,160
                  88-577
                  USDA-FS
                
                
                  Fitzpatrick Wild
                  191,103
                  94-567
                  USDA-FS
                
                
                  Grand Teton NP
                  305,504
                  81-787
                  USDI-NPS
                
                
                  North Absaroka Wild
                  351,104
                  88-577
                  USDA-FS
                
                
                  Teton Wild
                  557,311
                  88-577
                  USDA-FS
                
                
                  Washakie Wild
                  686,584
                  92-476
                  USDA-FS
                
                
                  Yellowstone NP 1
                  
                  2,020,625
                  (2)
                  USDI-NPS
                
                
                  1 Yellowstone National Park, 2,219,737 acres overall, of which 2,020,625 acres are in Wyoming, 167,624 acres are in Montana, and 31,488 acres are in Idaho.
                
                  2 17 Stat. 32 (42nd Cong.).
              
            
            
              § 81.437
              New Brunswick, Canada.
              
                Table 1
                
                  Area name
                  Acreage
                  Public law establishing
                  Federal land manager
                
                
                  Roosevelt Campobello International Park
                  2,721
                  88-363
                  (1)
                
                
                  1 Chairman, RCIP Commission.
              
              
              
                Table 2—Integral Vistas Associated With Mandatory Class I Areas
                
                  Park
                  Observation point
                  View angle
                  Key features
                  Also viewed from—
                
                
                  Roosevelt Campobello International Park
                  Roosevelt Cottage and Beach Area
                  244°-56°
                  Estes head*Eastport*
                    North Lubec*
                    Cobscook Bay*
                    Shackford Head*
                    St. Andrews*
                    Friar's Head*
                    Treat's Island*
                    Passamaquoddy Bay*
                    Deer Island*
                    Indian Island*
                    Rouen Island*
                    Cherry Island*
                    Thrumcap Island*
                    Owen House*
                    Welshpool*
                  
                  *Features viewed from Friar's Head.
                
                
                   
                  Friar's Head
                  154°-94°
                  Roosevelt Cottage*Campobello Island*
                    Weir*
                    Friar's Bay*
                    Welshpool*
                    Wilson's Beach*
                    North Road*
                    Head Harbour Passage*
                    Casco Island*
                    Green Island*
                    Pope Island*
                    Thrumcap Island*
                    Cherry Island*
                    Rouen Island*
                    Indian Island*
                    Deer Island*
                    Passamaquoddy Bay*
                    Old Sow Whirlpool*
                    St. Andrews*
                    Eastport*
                    Friar Roads*
                    Estes Head*
                    Perry*
                    Shackford Head*
                    Pembroke*
                    Cobscook Bay*
                    Treat's Island*
                    Major's Island
                    North Lubec*
                    Passamaquoddy Dam, portion of*
                    Roger's Island
                    Dudley Island*
                    Johnson's Bay*
                    Pope's Folly*
                    Cutler Naval Radio Station
                    Lubec
                    Mulholland Point Lighthouse
                    FDR Memorial Bridge
                    South Lubec
                    Grand Manan Island*
                  
                  *Features viewed from Roosevelt Cottage and Beach Area.
                
                
                   
                  Con Robinson's Point
                  308°-150°
                  Herring Cove BeachProvincial Park
                    Eastern Head
                    Herring Cove
                    Mainland New Brunswick*
                    Point La Preau*
                    Wolf Islands*
                    Atlantic Ocean*
                    Grand Manan Island
                  
                  *Features viewed from Liberty Point.*
                
                
                  
                   
                  Liberty Point
                  34°-236°
                  Ragged PointMainland New Brunswick*
                    Atlantic Ocean*
                    Wolf Islands*
                    Grand Manan Island*
                    Sail Rock
                    West Quoddy Head Lighthouse
                    South Lubec
                  
                  *Features viewed from Con Robinson's Points.
                
              
              [54 FR 21906, May 19, 1989]
            
            
              Pt. 81, App. A
              Appendix A to Part 81—Air Quality Control Regions (AQCR's)
              
                
                   
                  AQCR No.
                
                
                  Alabama:
                
                
                  Alabama and Tombigbee Rivers
                  1
                
                
                  Columbus-Phenix City
                  2
                
                
                  East Alabama
                  3
                
                
                  Metropolitan Birmingham
                  4
                
                
                  Mobile-Pensacola-Panama City-Southern Mississippi (Fla., Miss.)
                  5
                
                
                  Southeast Alabama
                  6
                
                
                  Tennessee River Valley-Cumberland Mountains (Tenn.)
                  7
                
                
                  Alaska:
                
                
                  Cook Inlet
                  8
                
                
                  Northern Alaska
                  9
                
                
                  South Central Alaska
                  10
                
                
                  Southeastern Alaska
                  11
                
                
                  Arizona:
                
                
                  Arizona-New Mexico Southern Border (N. Mex.)
                  12
                
                
                  Clark-Mohave
                  13
                
                
                  Four Corners (Colo., N. Mex., Utah)
                  14
                
                
                  Phoenix-Tucson
                  15
                
                
                  Arkansas:
                
                
                  Central Arkansas
                  16
                
                
                  Metropolitan Fort Smith
                  17
                
                
                  Metropolitan Memphis
                  18
                
                
                  Monroe-El Dorado (La.)
                  19
                
                
                  Northeast Arkansas
                  20
                
                
                  Northwest Arkansas
                  21
                
                
                  Shreveport-Texarkana-Tyler (La., Okla., Texas)
                  22
                
                
                  California:
                
                
                  Great Basin Valley
                  23
                
                
                  Metropolitan Los Angeles
                  24
                
                
                  North Central Coast
                  25
                
                
                  North Coast
                  26
                
                
                  Northeast Plateau
                  27
                
                
                  Sacramento Valley
                  28
                
                
                  San Diego
                  29
                
                
                  San Francisco Bay Area
                  30
                
                
                  San Joaquin Valley
                  31
                
                
                  South Central Coast
                  32
                
                
                  Southeast Desert
                  33
                
                
                  Colorado:
                
                
                  Comanche
                  34
                
                
                  Four Corners (Ariz., N. Mex., Utah)
                  14
                
                
                  Grand Mesa
                  35
                
                
                  Metropolitan Denver
                  36
                
                
                  Pawnee
                  37
                
                
                  San Isabel
                  38
                
                
                  San Luis
                  39
                
                
                  Yampa
                  40
                
                
                  Connecticut:
                
                
                  Eastern Connecticut
                  41
                
                
                  Hartford-New Haven-Springfield (Mass.)
                  42
                
                
                  New Jersey-New York-Connecticut (N.J., N.Y.)
                  43
                
                
                  Northwestern Connecticut
                  44
                
                
                  Delaware:
                
                
                  Metropolitan Philadelphia (N.J., Pa.)
                  45
                
                
                  Southern Delaware
                  46
                
                
                  District of Columbia:
                
                
                  National Capital (Md.)
                  47
                
                
                  Florida:
                
                
                  Central Florida
                  48
                
                
                  Jacksonville-Brunswick (Ga.)
                  49
                
                
                  Mobile-Pensacola-Panama City-Southern Mississippi (Ala., Miss.)
                  5
                
                
                  Southeast Florida
                  50
                
                
                  Southwest Florida
                  51
                
                
                  West Central Florida
                  52
                
                
                  Georgia:
                
                
                  Augusta-Aiken (S.C.)
                  53
                
                
                  Central Georgia
                  54
                
                
                  Chattanooga (Tenn.)
                  55
                
                
                  Columbus-Phenix City (Ala.)
                  2
                
                
                  Jacksonville-Brunswick (Fla.)
                  49
                
                
                  Metropolitan Atlanta
                  56
                
                
                  Northeast Georgia
                  57
                
                
                  Savannah-Beaufort (S.C.)
                  58
                
                
                  Southwest Georgia
                  59
                
                
                  Hawaii:
                
                
                  Entire State
                  60
                
                
                  Idaho:
                
                
                  Eastern Idaho
                  61
                
                
                  Eastern Washington-Northern Idaho (Wash.)
                  62
                
                
                  Idaho
                  63
                
                
                  Metropolitan Boise
                  64
                
                
                  Illinois:
                
                
                  Burlington-Keokuk (Iowa)
                  65
                
                
                  East Central Illinois
                  66
                
                
                  Metropolitan Chicago (Ind.)
                  67
                
                
                  Metropolitan Dubuque (Iowa, Wis.)
                  68
                
                
                  Metropolitan Quad Cities (Iowa)
                  69
                
                
                  Metropolitan St. Louis (Mo.)
                  70
                
                
                  North Central Illinois
                  71
                
                
                  Paducah-Cairo (Ky.)
                  72
                
                
                  Rockford-Janesville-Beloit (Wis.)
                  73
                
                
                  Southeast Illinois
                  74
                
                
                  West Central Illinois
                  75
                
                
                  Indiana:
                
                
                  East Central Indiana
                  76
                
                
                  Evansville-Owensboro-Henderson (Ky.)
                  77
                
                
                  Louisville (Ky.)
                  78
                
                
                  Metropolitan Chicago (Ill.)
                  67
                
                
                  Metropolitan Cincinnati (Ky., Ohio)
                  79
                
                
                  Metropolitan Indianapolis
                  80
                
                
                  Northeast Indiana
                  81
                
                
                  South Bend-Elkhart-Benton Harbor (Mich.)
                  82
                
                
                  Southern Indiana
                  83
                
                
                  Wabash Valley
                  84
                
                
                  Iowa:
                
                
                  Burlington-Keokuk (Ill.)
                  65
                
                
                  
                  Metropolitan Dubuque (Ill., Wis.)
                  68
                
                
                  Metropolitan Omaha-Council Bluffs (Nebr.)
                  85
                
                
                  Metropolitan Quad Cities (Ill.)
                  69
                
                
                  Metropolitan Sioux City (Nebr., S. Dak.)
                  86
                
                
                  Metropolitan Sioux Falls (S. Dak.)
                  87
                
                
                  Northeast Iowa
                  88
                
                
                  North Central Iowa
                  89
                
                
                  Northwest Iowa
                  90
                
                
                  Southeast Iowa
                  91
                
                
                  South Central Iowa
                  92
                
                
                  Southwest Iowa
                  93
                
                
                  Kansas:
                
                
                  Metropolitan Kansas City (Mo.)
                  94
                
                
                  Northeast Kansas
                  95
                
                
                  North Central Kansas
                  96
                
                
                  Northwest Kansas
                  97
                
                
                  Southeast Kansas
                  98
                
                
                  South Central Kansas
                  99
                
                
                  Southwest Kansas
                  100
                
                
                  Kentucky:
                
                
                  Appalachian
                  101
                
                
                  Bluegrass
                  102
                
                
                  Evansville-Owensboro-Henderson (Ind.)
                  77
                
                
                  Huntington-Ashland-Portsmouth-Ironton (Ohio, W. Va.)
                  103
                
                
                  Louisville (Ind.)
                  78
                
                
                  Metropolitan Cincinnati (Ind., Ohio)
                  79
                
                
                  North Central Kentucky
                  104
                
                
                  Paducah-Cairo (Ill.)
                  72
                
                
                  South Central Kentucky
                  105
                
                
                  Louisiana:
                
                
                  Monroe-El Dorado (Ark.)
                  19
                
                
                  Shreveport-Texarkana-Tyler (Ark., Okla., Tex.)
                  22
                
                
                  Southern Louisiana-Southeast Texas (Tex.)
                  106
                
                
                  Maine:
                
                
                  Androscoggin Valley (N.H.)
                  107
                
                
                  Aroostook
                  108
                
                
                  Down East
                  109
                
                
                  Metropolitan Portland
                  110
                
                
                  Northwest Maine
                  111
                
                
                  Maryland:
                
                
                  Central Maryland
                  112
                
                
                  Cumberland-Keyser (W. Va.)
                  113
                
                
                  Eastern Shore
                  114
                
                
                  Metropolitan Baltimore
                  115
                
                
                  National Capital (D.C.)
                  47
                
                
                  Southern Maryland
                  116
                
                
                  Massachusetts:
                
                
                  Berkshire
                  117
                
                
                  Central Massachusetts
                  118
                
                
                  Hartford-New Haven-Springfield (Conn.)
                  42
                
                
                  Metropolitan Boston
                  119
                
                
                  Metropolitan Providence (R.I.)
                  120
                
                
                  Merrimack Valley-Southern New Hampshire (N.H.)
                  121
                
                
                  Michigan:
                
                
                  Central Michigan
                  122
                
                
                  Metropolitan Detroit-Port Huron
                  123
                
                
                  Metropolitan Toledo (Ohio)
                  124
                
                
                  South Bend-Elkhart-Benton Harbor (Ind.)
                  82
                
                
                  South Central Michigan
                  125
                
                
                  Upper Michigan
                  126
                
                
                  Minnesota:
                
                
                  Central Minnesota
                  127
                
                
                  Southeast Minnesota-La Crosse (Wis.)
                  128
                
                
                  Duluth-Superior (Wis.)
                  129
                
                
                  Metropolitan Fargo-Moorhead (N. Dak.)
                  130
                
                
                  Minneapolis-St. Paul
                  131
                
                
                  Northwest Minnesota
                  132
                
                
                  Southwest Minnesota
                  133
                
                
                  Mississippi:
                
                
                  Metropolitan Memphis (Ark., Tenn.)
                  18
                
                
                  Mississippi Delta
                  134
                
                
                  Mobile-Pensacola-Panama City-Southern Mississippi (Ala., Fla.)
                  5
                
                
                  Northeast Mississippi
                  135
                
                
                  Missouri:
                
                
                  Metropolitan Kansas City (Kans.)
                  94
                
                
                  Metropolitan St. Louis (Ill.)
                  70
                
                
                  Northern Missouri
                  137
                
                
                  Southeast Missouri
                  138
                
                
                  Southwest Missouri
                  139
                
                
                  Montana:
                
                
                  Billings
                  140
                
                
                  Great Falls
                  141
                
                
                  Helena
                  142
                
                
                  Miles City
                  143
                
                
                  Missoula
                  144
                
                
                  Nebraska:
                
                
                  Lincoln-Beatrice-Fairbury
                  145
                
                
                  Metropolitan Omaha-Council Bluffs (Iowa)
                  85
                
                
                  Metropolitan Sioux City (Iowa, S. Dak.)
                  86
                
                
                  Nebraska
                  146
                
                
                  Nevada:
                
                
                  Clark-Mohave (Ariz.)
                  13
                
                
                  Nevada
                  147
                
                
                  Northwest Nevada
                  148
                
                
                  New Hampshire:
                
                
                  Androscoggin Valley (Maine)
                  107
                
                
                  Merrimack Valley-Southern New Hampshire (Mass.)
                  121
                
                
                  New Hampshire
                  149
                
                
                  New Jersey:
                
                
                  Metropolitan Philadelphia (Del., Pa.)
                  45
                
                
                  New Jersey
                  150
                
                
                  New Jersey-New York-Connecticut (N.Y., Conn.)
                  43
                
                
                  Northeast Pennsylvania-Upper Delaware Valley (Pa.)
                  151
                
                
                  New Mexico:
                
                
                  Albuquerque-Mid Rio Grande
                  152
                
                
                  Arizona-New Mexico Southern Border (Ariz.)
                  12
                
                
                  El Paso-Las Cruces-Alamogordo (Tex.)
                  153
                
                
                  Four Corners (Ariz., Colo., Utah)
                  14
                
                
                  Northeastern Plains
                  154
                
                
                  Pecos-Permian Basin
                  155
                
                
                  Southwestern Mountains-Augustine Plains
                  156
                
                
                  Upper Rio Grande Valley
                  157
                
                
                  New York:
                
                
                  Central New York
                  158
                
                
                  Champlain Valley (Vt.)
                  159
                
                
                  Genesee-Finger Lakes
                  160
                
                
                  Hudson Valley
                  161
                
                
                  New Jersey-New York-Connecticut (N.J., Conn.)
                  43
                
                
                  Niagara Frontier
                  162
                
                
                  Southern Tier East
                  163
                
                
                  Southern Tier West
                  164
                
                
                  North Carolina:
                
                
                  Eastern Mountain
                  165
                
                
                  Eastern Piedmont
                  166
                
                
                  Metropolitan Charlotte (S.C.)
                  167
                
                
                  Northern Coastal Plain
                  168
                
                
                  Northern Piedmont
                  136
                
                
                  Sandhills
                  169
                
                
                  Southern Coastal Plain
                  170
                
                
                  Western Mountain
                  171
                
                
                  North Dakota:
                
                
                  Metropolitan Fargo-Moorhead (Minn.)
                  130
                
                
                  North Dakota
                  172
                
                
                  Ohio:
                
                
                  Dayton
                  173
                
                
                  Greater Metropolitan Cleveland
                  174
                
                
                  Huntington-Ashland-Portsmouth-Ironton (Ky., W. Va.)
                  103
                
                
                  Mansfield-Marion
                  175
                
                
                  
                  Metropolitan Cincinnati (Ind., Ky.)
                  79
                
                
                  Metropolitan Columbus
                  176
                
                
                  Metropolitan Toledo (Mich.)
                  124
                
                
                  Northwest Ohio
                  177
                
                
                  Northwest Pennsylvania-Youngstown (Pa.)
                  178
                
                
                  Parkersburg-Marietta (W. Va.)
                  179
                
                
                  Sandusky
                  180
                
                
                  Steubenville-Weirton-Wheeling (W. Va.)
                  181
                
                
                  Wilmington-Chillicothe-Logan
                  182
                
                
                  Zanesville-Cambridge
                  183
                
                
                  Oklahoma:
                
                
                  Central Oklahoma
                  184
                
                
                  Metropolitan Fort Smith (Ark.)
                  17
                
                
                  North Central Oklahoma
                  185
                
                
                  Northeastern Oklahoma
                  186
                
                
                  Northwestern Oklahoma
                  187
                
                
                  Shreveport-Texarkana-Tyler (Ark., La., Texas)
                  22
                
                
                  Southeastern Oklahoma
                  188
                
                
                  Southwestern Oklahoma
                  189
                
                
                  Oregon:
                
                
                  Central Oregon
                  190
                
                
                  Eastern Oregon
                  191
                
                
                  Northwest Oregon
                  192
                
                
                  Portland (Wash.)
                  193
                
                
                  Southwest Oregon
                  194
                
                
                  Pennsylvania:
                
                
                  Central Pennsylvania
                  195
                
                
                  Metropolitan Philadelphia (Del., N.J.)
                  45
                
                
                  Northeast Pennsylvania-Upper Delaware Valley (N.J.)
                  151
                
                
                  Northwest Pennsylvania-Youngstown (Ohio)
                  178
                
                
                  South Central Pennsylvania
                  196
                
                
                  Southwest Pennsylvania
                  197
                
                
                  Rhode Island:
                
                
                  Metropolitan Providence (Mass.)
                  120
                
                
                  South Carolina:
                
                
                  Augusta-Aiken (Ga.)
                  53
                
                
                  Camden-Sumter
                  198
                
                
                  Charleston
                  199
                
                
                  Columbia
                  200
                
                
                  Florence
                  201
                
                
                  Greenville-Spartanburg
                  202
                
                
                  Greenwood
                  203
                
                
                  Georgetown
                  204
                
                
                  Metropolitan Charlotte (N.C.)
                  167
                
                
                  Savannah-Beaufort (Ga.)
                  58
                
                
                  South Dakota:
                
                
                  Black Hills-Rapid City
                  205
                
                
                  Metropolitan Sioux City (Iowa, Neb.)
                  86
                
                
                  Metropolitan Sioux Falls (Iowa)
                  87
                
                
                  South Dakota
                  206
                
                
                  Tennessee:
                
                
                  Chattanooga (Ga.)
                  55
                
                
                  Eastern Tennessee-Southwestern Virginia (Va.)
                  207
                
                
                  Metropolitan Memphis (Ark., Miss.)
                  18
                
                
                  Middle Tennessee
                  208
                
                
                  Tennessee River Valley-Cumberland Mountains (Ala.)
                  7
                
                
                  Western Tennessee
                  209
                
                
                  Texas:
                
                
                  Abilene-Wichita Falls
                  210
                
                
                  Amarillo-Lubbock
                  211
                
                
                  Austin-Waco
                  212
                
                
                  Brownsville-Laredo
                  213
                
                
                  Corpus Christi-Victoria
                  214
                
                
                  El Paso-Las Cruces-Alamagordo (N. Mex.)
                  153
                
                
                  Metropolitan Dallas-Ft. Worth
                  215
                
                
                  Metropolitan Houston-Galveston
                  216
                
                
                  Metropolitan San Antonio
                  217
                
                
                  Midland-Odessa-San Angelo
                  218
                
                
                  Shreveport-Texarkana-Tyler (Ark., La., Okla.)
                  22
                
                
                  Southern Louisiana-Southeast Texas (La.)
                  106
                
                
                  Utah:
                
                
                  Four Corners (Ariz., Colo., N. Mex.)
                  14
                
                
                  Utah
                  219
                
                
                  Wasatch Front
                  220
                
                
                  Vermont:
                
                
                  Champlain Valley (N.Y.)
                  159
                
                
                  Vermont
                  221
                
                
                  Virginia:
                
                
                  Central Virginia
                  222
                
                
                  Eastern Tennessee-Southwestern Virginia (Tenn.)
                  207
                
                
                  Hampton Roads
                  223
                
                
                  National Capital (D.C., Md.)
                  47
                
                
                  Northeastern Virginia
                  224
                
                
                  State Capital
                  225
                
                
                  Valley of Virginia
                  226
                
                
                  Washington:
                
                
                  Eastern Washington-Northern Idaho (Idaho)
                  62
                
                
                  Northern Washington
                  227
                
                
                  Olympia-Northwest Washington
                  228
                
                
                  Portland (Ore.)
                  193
                
                
                  Puget Sound
                  229
                
                
                  South Central Washington
                  230
                
                
                  West Virginia:
                
                
                  Allegheny
                  231
                
                
                  Central West Virginia
                  232
                
                
                  Cumberland-Keyser (Md.)
                  113
                
                
                  Eastern Panhandle
                  233
                
                
                  Huntington-Ashland-Portsmouth-Iron- ton (Ky., Ohio)
                  103
                
                
                  Kanawha Valley
                  234
                
                
                  North Central West Virginia
                  235
                
                
                  Parkersburg-Marietta (Ohio)
                  179
                
                
                  Southern West Virginia
                  236
                
                
                  Steubenville-Wierton-Wheeling (Ohio)
                  181
                
                
                  Wisconsin:
                
                
                  Duluth-Superior (Minn.)
                  129
                
                
                  Lake Michigan
                  237
                
                
                  Metropolitan Dubuque (Ill., Iowa)
                  68
                
                
                  North Central Wisconsin
                  238
                
                
                  Rockford- Janesville- Beloit (Ill.)
                  73
                
                
                  Southeastern Wisconsin
                  239
                
                
                  Southeast Minnesota- La Crosse (Minn.)
                  128
                
                
                  Southern Wisconsin
                  240
                
                
                  Wyoming:
                
                
                  Casper
                  241
                
                
                  Metropolitan Cheyenne
                  242
                
                
                  Wyoming
                  243
                
                
                  Puerto Rico:
                
                
                  Puerto Rico
                  244
                
                
                  American Samoa:
                
                
                  American Samoa
                  245
                
                
                  Guam:
                
                
                  Guam
                  246
                
                
                  U.S. Virgin Islands:
                
                
                  U.S. Virgin Islands
                  247
                
              
            
          
        
      
    
  
  
    
      
      FINDING AIDS
      A list of CFR titles, subtitles, chapters, subchapters and parts and an alphabetical list of agencies publishing in the CFR are included in the CFR Index and Finding Aids volume to the Code of Federal Regulations which is published separately and revised annually.
      Table of CFR Titles and Chapters
      Alphabetical List of Agencies Appearing in the CFR
      List of CFR Sections Affected
    
    
      Chap.
      
      Table of CFR Titles and Chapters
      (Revised as of July 1, 2020)
      
        Title 1—General Provisions
        I
        Administrative Committee of the Federal Register (Parts 1—49)
        II
        Office of the Federal Register (Parts 50—299)
        III
        Administrative Conference of the United States (Parts 300—399)
        IV
        Miscellaneous Agencies (Parts 400—599)
        VI
        National Capital Planning Commission (Parts 600—699)
      
      
        Title 2—Grants and Agreements
        Subtitle A—Office of Management and Budget Guidance for Grants and Agreements
        I
        Office of Management and Budget Governmentwide Guidance for Grants and Agreements (Parts 2—199)
        II
        Office of Management and Budget Guidance (Parts 200—299)
        Subtitle B—Federal Agency Regulations for Grants and Agreements
        III
        Department of Health and Human Services (Parts 300—399)
        IV
        Department of Agriculture (Parts 400—499)
        VI
        Department of State (Parts 600—699)
        VII
        Agency for International Development (Parts 700—799)
        VIII
        Department of Veterans Affairs (Parts 800—899)
        IX
        Department of Energy (Parts 900—999)
        X
        Department of the Treasury (Parts 1000—1099)
        XI
        Department of Defense (Parts 1100—1199)
        XII
        Department of Transportation (Parts 1200—1299)
        XIII
        Department of Commerce (Parts 1300—1399)
        XIV
        Department of the Interior (Parts 1400—1499)
        XV
        Environmental Protection Agency (Parts 1500—1599)
        XVIII
        National Aeronautics and Space Administration (Parts 1800—1899)
        XX
        United States Nuclear Regulatory Commission (Parts 2000—2099)
        XXII
        Corporation for National and Community Service (Parts 2200—2299)
        XXIII
        Social Security Administration (Parts 2300—2399)
        XXIV
        Department of Housing and Urban Development (Parts 2400—2499)
        XXV
        National Science Foundation (Parts 2500—2599)
        XXVI

        National Archives and Records Administration (Parts 2600—2699)
        
        XXVII
        Small Business Administration (Parts 2700—2799)
        XXVIII
        Department of Justice (Parts 2800—2899)
        XXIX
        Department of Labor (Parts 2900—2999)
        XXX
        Department of Homeland Security (Parts 3000—3099)
        XXXI
        Institute of Museum and Library Services (Parts 3100—3199)
        XXXII
        National Endowment for the Arts (Parts 3200—3299)
        XXXIII
        National Endowment for the Humanities (Parts 3300—3399)
        XXXIV
        Department of Education (Parts 3400—3499)
        XXXV
        Export-Import Bank of the United States (Parts 3500—3599)
        XXXVI
        Office of National Drug Control Policy, Executive Office of the President (Parts 3600—3699)
        XXXVII
        Peace Corps (Parts 3700—3799)
        LVIII
        Election Assistance Commission (Parts 5800—5899)
        LIX
        Gulf Coast Ecosystem Restoration Council (Parts 5900—5999)
      
      
        Title 3—The President
        I
        Executive Office of the President (Parts 100—199)
      
      
        Title 4—Accounts
        I
        Government Accountability Office (Parts 1—199)
      
      
        Title 5—Administrative Personnel
        I
        Office of Personnel Management (Parts 1—1199)
        II
        Merit Systems Protection Board (Parts 1200—1299)
        III
        Office of Management and Budget (Parts 1300—1399)
        IV
        Office of Personnel Management and Office of the Director of National Intelligence (Parts 1400—1499)
        V
        The International Organizations Employees Loyalty Board (Parts 1500—1599)
        VI
        Federal Retirement Thrift Investment Board (Parts 1600—1699)
        VIII
        Office of Special Counsel (Parts 1800—1899)
        IX
        Appalachian Regional Commission (Parts 1900—1999)
        XI
        Armed Forces Retirement Home (Parts 2100—2199)
        XIV
        Federal Labor Relations Authority, General Counsel of the Federal Labor Relations Authority and Federal Service Impasses Panel (Parts 2400—2499)
        XVI
        Office of Government Ethics (Parts 2600—2699)
        XXI
        Department of the Treasury (Parts 3100—3199)
        XXII
        Federal Deposit Insurance Corporation (Parts 3200—3299)
        XXIII
        Department of Energy (Parts 3300—3399)
        XXIV
        Federal Energy Regulatory Commission (Parts 3400—3499)
        XXV
        Department of the Interior (Parts 3500—3599)
        XXVI
        Department of Defense (Parts 3600—3699)
        
        XXVIII
        Department of Justice (Parts 3800—3899)
        XXIX
        Federal Communications Commission (Parts 3900—3999)
        XXX
        Farm Credit System Insurance Corporation (Parts 4000—4099)
        XXXI
        Farm Credit Administration (Parts 4100—4199)
        XXXIII
        U.S. International Development Finance Corporation (Parts 4300—4399)
        XXXIV
        Securities and Exchange Commission (Parts 4400—4499)
        XXXV
        Office of Personnel Management (Parts 4500—4599)
        XXXVI
        Department of Homeland Security (Parts 4600—4699)
        XXXVII
        Federal Election Commission (Parts 4700—4799)
        XL
        Interstate Commerce Commission (Parts 5000—5099)
        XLI
        Commodity Futures Trading Commission (Parts 5100—5199)
        XLII
        Department of Labor (Parts 5200—5299)
        XLIII
        National Science Foundation (Parts 5300—5399)
        XLV
        Department of Health and Human Services (Parts 5500—5599)
        XLVI
        Postal Rate Commission (Parts 5600—5699)
        XLVII
        Federal Trade Commission (Parts 5700—5799)
        XLVIII
        Nuclear Regulatory Commission (Parts 5800—5899)
        XLIX
        Federal Labor Relations Authority (Parts 5900—5999)
        L
        Department of Transportation (Parts 6000—6099)
        LII
        Export-Import Bank of the United States (Parts 6200—6299)
        LIII
        Department of Education (Parts 6300—6399)
        LIV
        Environmental Protection Agency (Parts 6400—6499)
        LV
        National Endowment for the Arts (Parts 6500—6599)
        LVI
        National Endowment for the Humanities (Parts 6600—6699)
        LVII
        General Services Administration (Parts 6700—6799)
        LVIII
        Board of Governors of the Federal Reserve System (Parts 6800—6899)
        LIX
        National Aeronautics and Space Administration (Parts 6900—6999)
        LX
        United States Postal Service (Parts 7000—7099)
        LXI
        National Labor Relations Board (Parts 7100—7199)
        LXII
        Equal Employment Opportunity Commission (Parts 7200—7299)
        LXIII
        Inter-American Foundation (Parts 7300—7399)
        LXIV
        Merit Systems Protection Board (Parts 7400—7499)
        LXV
        Department of Housing and Urban Development (Parts 7500—7599)
        LXVI
        National Archives and Records Administration (Parts 7600—7699)
        LXVII
        Institute of Museum and Library Services (Parts 7700—7799)
        LXVIII
        Commission on Civil Rights (Parts 7800—7899)
        LXIX
        Tennessee Valley Authority (Parts 7900—7999)
        LXX
        Court Services and Offender Supervision Agency for the District of Columbia (Parts 8000—8099)
        LXXI
        Consumer Product Safety Commission (Parts 8100—8199)
        LXXIII
        Department of Agriculture (Parts 8300—8399)
        
        LXXIV
        Federal Mine Safety and Health Review Commission (Parts 8400—8499)
        LXXVI
        Federal Retirement Thrift Investment Board (Parts 8600—8699)
        LXXVII
        Office of Management and Budget (Parts 8700—8799)
        LXXX
        Federal Housing Finance Agency (Parts 9000—9099)
        LXXXIII
        Special Inspector General for Afghanistan Reconstruction (Parts 9300—9399)
        LXXXIV
        Bureau of Consumer Financial Protection (Parts 9400—9499)
        LXXXVI
        National Credit Union Administration (Parts 9600—9699)
        XCVII
        Department of Homeland Security Human Resources Management System (Department of Homeland Security—Office of Personnel Management) (Parts 9700—9799)
        XCVIII
        Council of the Inspectors General on Integrity and Efficiency (Parts 9800—9899)
        XCIX
        Military Compensation and Retirement Modernization Commission (Parts 9900—9999)
        C
        National Council on Disability (Parts 10000—10049)
        CI
        National Mediation Board (Part 10101)
      
      
        Title 6—Domestic Security
        I
        Department of Homeland Security, Office of the Secretary (Parts 1—199)
        X
        Privacy and Civil Liberties Oversight Board (Parts 1000—1099)
      
      
        Title 7—Agriculture
        Subtitle A—Office of the Secretary of Agriculture (Parts 0—26)
        Subtitle B—Regulations of the Department of Agriculture
        I
        Agricultural Marketing Service (Standards, Inspections, Marketing Practices), Department of Agriculture (Parts 27—209)
        II
        Food and Nutrition Service, Department of Agriculture (Parts 210—299)
        III
        Animal and Plant Health Inspection Service, Department of Agriculture (Parts 300—399)
        IV
        Federal Crop Insurance Corporation, Department of Agriculture (Parts 400—499)
        V
        Agricultural Research Service, Department of Agriculture (Parts 500—599)
        VI
        Natural Resources Conservation Service, Department of Agriculture (Parts 600—699)
        VII
        Farm Service Agency, Department of Agriculture (Parts 700—799)
        VIII

        Agricultural Marketing Service (Federal Grain Inspection Service, Fair Trade Practices Program), Department of Agriculture (Parts 800—899)
        
        IX
        Agricultural Marketing Service (Marketing Agreements and Orders; Fruits, Vegetables, Nuts), Department of Agriculture (Parts 900—999)
        X
        Agricultural Marketing Service (Marketing Agreements and Orders; Milk), Department of Agriculture (Parts 1000—1199)
        XI
        Agricultural Marketing Service (Marketing Agreements and Orders; Miscellaneous Commodities), Department of Agriculture (Parts 1200—1299)
        XIV
        Commodity Credit Corporation, Department of Agriculture (Parts 1400—1499)
        XV
        Foreign Agricultural Service, Department of Agriculture (Parts 1500—1599)
        XVI
        [Reserved]
        XVII
        Rural Utilities Service, Department of Agriculture (Parts 1700—1799)
        XVIII
        Rural Housing Service, Rural Business-Cooperative Service, Rural Utilities Service, and Farm Service Agency, Department of Agriculture (Parts 1800—2099)
        XX
        [Reserved]
        XXV
        Office of Advocacy and Outreach, Department of Agriculture (Parts 2500—2599)
        XXVI
        Office of Inspector General, Department of Agriculture (Parts 2600—2699)
        XXVII
        Office of Information Resources Management, Department of Agriculture (Parts 2700—2799)
        XXVIII
        Office of Operations, Department of Agriculture (Parts 2800—2899)
        XXIX
        Office of Energy Policy and New Uses, Department of Agriculture (Parts 2900—2999)
        XXX
        Office of the Chief Financial Officer, Department of Agriculture (Parts 3000—3099)
        XXXI
        Office of Environmental Quality, Department of Agriculture (Parts 3100—3199)
        XXXII
        Office of Procurement and Property Management, Department of Agriculture (Parts 3200—3299)
        XXXIII
        Office of Transportation, Department of Agriculture (Parts 3300—3399)
        XXXIV
        National Institute of Food and Agriculture (Parts 3400—3499)
        XXXV
        Rural Housing Service, Department of Agriculture (Parts 3500—3599)
        XXXVI
        National Agricultural Statistics Service, Department of Agriculture (Parts 3600—3699)
        XXXVII
        Economic Research Service, Department of Agriculture (Parts 3700—3799)
        XXXVIII
        World Agricultural Outlook Board, Department of Agriculture (Parts 3800—3899)
        XLI
        [Reserved]
        XLII
        Rural Business-Cooperative Service and Rural Utilities Service, Department of Agriculture (Parts 4200—4299)
      
      
        
        Title 8—Aliens and Nationality
        I
        Department of Homeland Security (Parts 1—499)
        V
        Executive Office for Immigration Review, Department of Justice (Parts 1000—1399)
      
      
        Title 9—Animals and Animal Products
        I
        Animal and Plant Health Inspection Service, Department of Agriculture (Parts 1—199)
        II
        Agricultural Marketing Service (Federal Grain Inspection Service, Fair Trade Practices Program), Department of Agriculture (Parts 200—299)
        III
        Food Safety and Inspection Service, Department of Agriculture (Parts 300—599)
      
      
        Title 10—Energy
        I
        Nuclear Regulatory Commission (Parts 0—199)
        II
        Department of Energy (Parts 200—699)
        III
        Department of Energy (Parts 700—999)
        X
        Department of Energy (General Provisions) (Parts 1000—1099)
        XIII
        Nuclear Waste Technical Review Board (Parts 1300—1399)
        XVII
        Defense Nuclear Facilities Safety Board (Parts 1700—1799)
        XVIII
        Northeast Interstate Low-Level Radioactive Waste Commission (Parts 1800—1899)
      
      
        Title 11—Federal Elections
        I
        Federal Election Commission (Parts 1—9099)
        II
        Election Assistance Commission (Parts 9400—9499)
      
      
        Title 12—Banks and Banking
        I
        Comptroller of the Currency, Department of the Treasury (Parts 1—199)
        II
        Federal Reserve System (Parts 200—299)
        III
        Federal Deposit Insurance Corporation (Parts 300—399)
        IV
        Export-Import Bank of the United States (Parts 400—499)
        V
        (Parts 500—599) [Reserved]
        VI
        Farm Credit Administration (Parts 600—699)
        VII
        National Credit Union Administration (Parts 700—799)
        VIII
        Federal Financing Bank (Parts 800—899)
        IX
        (Parts 900—999)[Reserved]
        X
        Bureau of Consumer Financial Protection (Parts 1000—1099)
        XI
        Federal Financial Institutions Examination Council (Parts 1100—1199)
        XII
        Federal Housing Finance Agency (Parts 1200—1299)
        XIII

        Financial Stability Oversight Council (Parts 1300—1399)
        
        XIV
        Farm Credit System Insurance Corporation (Parts 1400—1499)
        XV
        Department of the Treasury (Parts 1500—1599)
        XVI
        Office of Financial Research (Parts 1600—1699)
        XVII
        Office of Federal Housing Enterprise Oversight, Department of Housing and Urban Development (Parts 1700—1799)
        XVIII
        Community Development Financial Institutions Fund, Department of the Treasury (Parts 1800—1899)
      
      
        Title 13—Business Credit and Assistance
        I
        Small Business Administration (Parts 1—199)
        III
        Economic Development Administration, Department of Commerce (Parts 300—399)
        IV
        Emergency Steel Guarantee Loan Board (Parts 400—499)
        V
        Emergency Oil and Gas Guaranteed Loan Board (Parts 500—599)
      
      
        Title 14—Aeronautics and Space
        I
        Federal Aviation Administration, Department of Transportation (Parts 1—199)
        II
        Office of the Secretary, Department of Transportation (Aviation Proceedings) (Parts 200—399)
        III
        Commercial Space Transportation, Federal Aviation Administration, Department of Transportation (Parts 400—1199)
        V
        National Aeronautics and Space Administration (Parts 1200—1299)
        VI
        Air Transportation System Stabilization (Parts 1300—1399)
      
      
        Title 15—Commerce and Foreign Trade
        Subtitle A—Office of the Secretary of Commerce (Parts 0—29)
        Subtitle B—Regulations Relating to Commerce and Foreign Trade
        I
        Bureau of the Census, Department of Commerce (Parts 30—199)
        II
        National Institute of Standards and Technology, Department of Commerce (Parts 200—299)
        III
        International Trade Administration, Department of Commerce (Parts 300—399)
        IV
        Foreign-Trade Zones Board, Department of Commerce (Parts 400—499)
        VII
        Bureau of Industry and Security, Department of Commerce (Parts 700—799)
        VIII
        Bureau of Economic Analysis, Department of Commerce (Parts 800—899)
        IX
        National Oceanic and Atmospheric Administration, Department of Commerce (Parts 900—999)
        XI

        National Technical Information Service, Department of Commerce (Parts 1100—1199)
        
        XIII
        East-West Foreign Trade Board (Parts 1300—1399)
        XIV
        Minority Business Development Agency (Parts 1400—1499)
        Subtitle C—Regulations Relating to Foreign Trade Agreements
        XX
        Office of the United States Trade Representative (Parts 2000—2099)
        Subtitle D—Regulations Relating to Telecommunications and Information
        XXIII
        National Telecommunications and Information Administration, Department of Commerce (Parts 2300—2399) [Reserved]
      
      
        Title 16—Commercial Practices
        I
        Federal Trade Commission (Parts 0—999)
        II
        Consumer Product Safety Commission (Parts 1000—1799)
      
      
        Title 17—Commodity and Securities Exchanges
        I
        Commodity Futures Trading Commission (Parts 1—199)
        II
        Securities and Exchange Commission (Parts 200—399)
        IV
        Department of the Treasury (Parts 400—499)
      
      
        Title 18—Conservation of Power and Water Resources
        I
        Federal Energy Regulatory Commission, Department of Energy (Parts 1—399)
        III
        Delaware River Basin Commission (Parts 400—499)
        VI
        Water Resources Council (Parts 700—799)
        VIII
        Susquehanna River Basin Commission (Parts 800—899)
        XIII
        Tennessee Valley Authority (Parts 1300—1399)
      
      
        Title 19—Customs Duties
        I
        U.S. Customs and Border Protection, Department of Homeland Security; Department of the Treasury (Parts 0—199)
        II
        United States International Trade Commission (Parts 200—299)
        III
        International Trade Administration, Department of Commerce (Parts 300—399)
        IV
        U.S. Immigration and Customs Enforcement, Department of Homeland Security (Parts 400—599) [Reserved]
      
      
        Title 20—Employees' Benefits
        I
        Office of Workers' Compensation Programs, Department of Labor (Parts 1—199)
        II
        Railroad Retirement Board (Parts 200—399)
        III
        Social Security Administration (Parts 400—499)
        
        IV
        Employees' Compensation Appeals Board, Department of Labor (Parts 500—599)
        V
        Employment and Training Administration, Department of Labor (Parts 600—699)
        VI
        Office of Workers' Compensation Programs, Department of Labor (Parts 700—799)
        VII
        Benefits Review Board, Department of Labor (Parts 800—899)
        VIII
        Joint Board for the Enrollment of Actuaries (Parts 900—999)
        IX
        Office of the Assistant Secretary for Veterans' Employment and Training Service, Department of Labor (Parts 1000—1099)
      
      
        Title 21—Food and Drugs
        I
        Food and Drug Administration, Department of Health and Human Services (Parts 1—1299)
        II
        Drug Enforcement Administration, Department of Justice (Parts 1300—1399)
        III
        Office of National Drug Control Policy (Parts 1400—1499)
      
      
        Title 22—Foreign Relations
        I
        Department of State (Parts 1—199)
        II
        Agency for International Development (Parts 200—299)
        III
        Peace Corps (Parts 300—399)
        IV
        International Joint Commission, United States and Canada (Parts 400—499)
        V
        Broadcasting Board of Governors (Parts 500—599)
        VII
        Overseas Private Investment Corporation (Parts 700—799)
        IX
        Foreign Service Grievance Board (Parts 900—999)
        X
        Inter-American Foundation (Parts 1000—1099)
        XI
        International Boundary and Water Commission, United States and Mexico, United States Section (Parts 1100—1199)
        XII
        United States International Development Cooperation Agency (Parts 1200—1299)
        XIII
        Millennium Challenge Corporation (Parts 1300—1399)
        XIV
        Foreign Service Labor Relations Board; Federal Labor Relations Authority; General Counsel of the Federal Labor Relations Authority; and the Foreign Service Impasse Disputes Panel (Parts 1400—1499)
        XV
        African Development Foundation (Parts 1500—1599)
        XVI
        Japan-United States Friendship Commission (Parts 1600—1699)
        XVII
        United States Institute of Peace (Parts 1700—1799)
      
      
        Title 23—Highways
        I

        Federal Highway Administration, Department of Transportation (Parts 1—999)
        
        II
        National Highway Traffic Safety Administration and Federal Highway Administration, Department of Transportation (Parts 1200—1299)
        III
        National Highway Traffic Safety Administration, Department of Transportation (Parts 1300—1399)
      
      
        Title 24—Housing and Urban Development
        Subtitle A—Office of the Secretary, Department of Housing and Urban Development (Parts 0—99)
        Subtitle B—Regulations Relating to Housing and Urban Development
        I
        Office of Assistant Secretary for Equal Opportunity, Department of Housing and Urban Development (Parts 100—199)
        II
        Office of Assistant Secretary for Housing-Federal Housing Commissioner, Department of Housing and Urban Development (Parts 200—299)
        III
        Government National Mortgage Association, Department of Housing and Urban Development (Parts 300—399)
        IV
        Office of Housing and Office of Multifamily Housing Assistance Restructuring, Department of Housing and Urban Development (Parts 400—499)
        V
        Office of Assistant Secretary for Community Planning and Development, Department of Housing and Urban Development (Parts 500—599)
        VI
        Office of Assistant Secretary for Community Planning and Development, Department of Housing and Urban Development (Parts 600—699) [Reserved]
        VII
        Office of the Secretary, Department of Housing and Urban Development (Housing Assistance Programs and Public and Indian Housing Programs) (Parts 700—799)
        VIII
        Office of the Assistant Secretary for Housing—Federal Housing Commissioner, Department of Housing and Urban Development (Section 8 Housing Assistance Programs, Section 202 Direct Loan Program, Section 202 Supportive Housing for the Elderly Program and Section 811 Supportive Housing for Persons With Disabilities Program) (Parts 800—899)
        IX
        Office of Assistant Secretary for Public and Indian Housing, Department of Housing and Urban Development (Parts 900—1699)
        XII
        Office of Inspector General, Department of Housing and Urban Development (Parts 2000—2099)
        XV
        Emergency Mortgage Insurance and Loan Programs, Department of Housing and Urban Development (Parts 2700—2799) [Reserved]
        XX
        Office of Assistant Secretary for Housing—Federal Housing Commissioner, Department of Housing and Urban Development (Parts 3200—3899)
        XXIV
        Board of Directors of the HOPE for Homeowners Program (Parts 4000—4099) [Reserved]
        XXV
        Neighborhood Reinvestment Corporation (Parts 4100—4199)
      
      
        
        Title 25—Indians
        I
        Bureau of Indian Affairs, Department of the Interior (Parts 1—299)
        II
        Indian Arts and Crafts Board, Department of the Interior (Parts 300—399)
        III
        National Indian Gaming Commission, Department of the Interior (Parts 500—599)
        IV
        Office of Navajo and Hopi Indian Relocation (Parts 700—899)
        V
        Bureau of Indian Affairs, Department of the Interior, and Indian Health Service, Department of Health and Human Services (Part 900—999)
        VI
        Office of the Assistant Secretary, Indian Affairs, Department of the Interior (Parts 1000—1199)
        VII
        Office of the Special Trustee for American Indians, Department of the Interior (Parts 1200—1299)
      
      
        Title 26—Internal Revenue
        I
        Internal Revenue Service, Department of the Treasury (Parts 1—End)
      
      
        Title 27—Alcohol, Tobacco Products and Firearms
        I
        Alcohol and Tobacco Tax and Trade Bureau, Department of the Treasury (Parts 1—399)
        II
        Bureau of Alcohol, Tobacco, Firearms, and Explosives, Department of Justice (Parts 400—799)
      
      
        Title 28—Judicial Administration
        I
        Department of Justice (Parts 0—299)
        III
        Federal Prison Industries, Inc., Department of Justice (Parts 300—399)
        V
        Bureau of Prisons, Department of Justice (Parts 500—599)
        VI
        Offices of Independent Counsel, Department of Justice (Parts 600—699)
        VII
        Office of Independent Counsel (Parts 700—799)
        VIII
        Court Services and Offender Supervision Agency for the District of Columbia (Parts 800—899)
        IX
        National Crime Prevention and Privacy Compact Council (Parts 900—999)
        XI
        Department of Justice and Department of State (Parts 1100—1199)
      
      
        Title 29—Labor
        Subtitle A—Office of the Secretary of Labor (Parts 0—99)
        Subtitle B—Regulations Relating to Labor
        I
        National Labor Relations Board (Parts 100—199)
        
        II
        Office of Labor-Management Standards, Department of Labor (Parts 200—299)
        III
        National Railroad Adjustment Board (Parts 300—399)
        IV
        Office of Labor-Management Standards, Department of Labor (Parts 400—499)
        V
        Wage and Hour Division, Department of Labor (Parts 500—899)
        IX
        Construction Industry Collective Bargaining Commission (Parts 900—999)
        X
        National Mediation Board (Parts 1200—1299)
        XII
        Federal Mediation and Conciliation Service (Parts 1400—1499)
        XIV
        Equal Employment Opportunity Commission (Parts 1600—1699)
        XVII
        Occupational Safety and Health Administration, Department of Labor (Parts 1900—1999)
        XX
        Occupational Safety and Health Review Commission (Parts 2200—2499)
        XXV
        Employee Benefits Security Administration, Department of Labor (Parts 2500—2599)
        XXVII
        Federal Mine Safety and Health Review Commission (Parts 2700—2799)
        XL
        Pension Benefit Guaranty Corporation (Parts 4000—4999)
      
      
        Title 30—Mineral Resources
        I
        Mine Safety and Health Administration, Department of Labor (Parts 1—199)
        II
        Bureau of Safety and Environmental Enforcement, Department of the Interior (Parts 200—299)
        IV
        Geological Survey, Department of the Interior (Parts 400—499)
        V
        Bureau of Ocean Energy Management, Department of the Interior (Parts 500—599)
        VII
        Office of Surface Mining Reclamation and Enforcement, Department of the Interior (Parts 700—999)
        XII
        Office of Natural Resources Revenue, Department of the Interior (Parts 1200—1299)
      
      
        Title 31—Money and Finance: Treasury
        Subtitle A—Office of the Secretary of the Treasury (Parts 0—50)
        Subtitle B—Regulations Relating to Money and Finance
        I
        Monetary Offices, Department of the Treasury (Parts 51—199)
        II
        Fiscal Service, Department of the Treasury (Parts 200—399)
        IV
        Secret Service, Department of the Treasury (Parts 400—499)
        V
        Office of Foreign Assets Control, Department of the Treasury (Parts 500—599)
        VI
        Bureau of Engraving and Printing, Department of the Treasury (Parts 600—699)
        VII

        Federal Law Enforcement Training Center, Department of the Treasury (Parts 700—799)
        
        VIII
        Office of Investment Security, Department of the Treasury (Parts 800—899)
        IX
        Federal Claims Collection Standards (Department of the Treasury—Department of Justice) (Parts 900—999)
        X
        Financial Crimes Enforcement Network, Department of the Treasury (Parts 1000—1099)
      
      
        Title 32—National Defense
        Subtitle A—Department of Defense
        I
        Office of the Secretary of Defense (Parts 1—399)
        V
        Department of the Army (Parts 400—699)
        VI
        Department of the Navy (Parts 700—799)
        VII
        Department of the Air Force (Parts 800—1099)
        Subtitle B—Other Regulations Relating to National Defense
        XII
        Department of Defense, Defense Logistics Agency (Parts 1200—1299)
        XVI
        Selective Service System (Parts 1600—1699)
        XVII
        Office of the Director of National Intelligence (Parts 1700—1799)
        XVIII
        National Counterintelligence Center (Parts 1800—1899)
        XIX
        Central Intelligence Agency (Parts 1900—1999)
        XX
        Information Security Oversight Office, National Archives and Records Administration (Parts 2000—2099)
        XXI
        National Security Council (Parts 2100—2199)
        XXIV
        Office of Science and Technology Policy (Parts 2400—2499)
        XXVII
        Office for Micronesian Status Negotiations (Parts 2700—2799)
        XXVIII
        Office of the Vice President of the United States (Parts 2800—2899)
      
      
        Title 33—Navigation and Navigable Waters
        I
        Coast Guard, Department of Homeland Security (Parts 1—199)
        II
        Corps of Engineers, Department of the Army, Department of Defense (Parts 200—399)
        IV
        Saint Lawrence Seaway Development Corporation, Department of Transportation (Parts 400—499)
      
      
        Title 34—Education
        Subtitle A—Office of the Secretary, Department of Education (Parts 1—99)
        Subtitle B—Regulations of the Offices of the Department of Education
        I
        Office for Civil Rights, Department of Education (Parts 100—199)
        II

        Office of Elementary and Secondary Education, Department of Education (Parts 200—299)
        
        III
        Office of Special Education and Rehabilitative Services, Department of Education (Parts 300—399)
        IV
        Office of Career, Technical, and Adult Education, Department of Education (Parts 400—499)
        V
        Office of Bilingual Education and Minority Languages Affairs, Department of Education (Parts 500—599) [Reserved]
        VI
        Office of Postsecondary Education, Department of Education (Parts 600—699)
        VII
        Office of Educational Research and Improvement, Department of Education (Parts 700—799) [Reserved]
        Subtitle C—Regulations Relating to Education
        XI
        (Parts 1100—1199) [Reserved]
        XII
        National Council on Disability (Parts 1200—1299)
      
      
        Title 35 [Reserved]
      
      
        Title 36—Parks, Forests, and Public Property
        I
        National Park Service, Department of the Interior (Parts 1—199)
        II
        Forest Service, Department of Agriculture (Parts 200—299)
        III
        Corps of Engineers, Department of the Army (Parts 300—399)
        IV
        American Battle Monuments Commission (Parts 400—499)
        V
        Smithsonian Institution (Parts 500—599)
        VI
        [Reserved]
        VII
        Library of Congress (Parts 700—799)
        VIII
        Advisory Council on Historic Preservation (Parts 800—899)
        IX
        Pennsylvania Avenue Development Corporation (Parts 900—999)
        X
        Presidio Trust (Parts 1000—1099)
        XI
        Architectural and Transportation Barriers Compliance Board (Parts 1100—1199)
        XII
        National Archives and Records Administration (Parts 1200—1299)
        XV
        Oklahoma City National Memorial Trust (Parts 1500—1599)
        XVI
        Morris K. Udall Scholarship and Excellence in National Environmental Policy Foundation (Parts 1600—1699)
      
      
        Title 37—Patents, Trademarks, and Copyrights
        I
        United States Patent and Trademark Office, Department of Commerce (Parts 1—199)
        II
        U.S. Copyright Office, Library of Congress (Parts 200—299)
        III
        Copyright Royalty Board, Library of Congress (Parts 300—399)
        IV
        National Institute of Standards and Technology, Department of Commerce (Parts 400—599)
      
      
        
        Title 38—Pensions, Bonuses, and Veterans' Relief
        I
        Department of Veterans Affairs (Parts 0—199)
        II
        Armed Forces Retirement Home (Parts 200—299)
      
      
        Title 39—Postal Service
        I
        United States Postal Service (Parts 1—999)
        III
        Postal Regulatory Commission (Parts 3000—3099)
      
      
        Title 40—Protection of Environment
        I
        Environmental Protection Agency (Parts 1—1099)
        IV
        Environmental Protection Agency and Department of Justice (Parts 1400—1499)
        V
        Council on Environmental Quality (Parts 1500—1599)
        VI
        Chemical Safety and Hazard Investigation Board (Parts 1600—1699)
        VII
        Environmental Protection Agency and Department of Defense; Uniform National Discharge Standards for Vessels of the Armed Forces (Parts 1700—1799)
        VIII
        Gulf Coast Ecosystem Restoration Council (Parts 1800—1899)
      
      
        Title 41—Public Contracts and Property Management
        Subtitle A—Federal Procurement Regulations System [Note]
        Subtitle B—Other Provisions Relating to Public Contracts
        50
        Public Contracts, Department of Labor (Parts 50-1—50-999)
        51
        Committee for Purchase From People Who Are Blind or Severely Disabled (Parts 51-1—51-99)
        60
        Office of Federal Contract Compliance Programs, Equal Employment Opportunity, Department of Labor (Parts 60-1—60-999)
        61
        Office of the Assistant Secretary for Veterans' Employment and Training Service, Department of Labor (Parts 61-1—61-999)
        62—100
        [Reserved]
        Subtitle C—Federal Property Management Regulations System
        101
        Federal Property Management Regulations (Parts 101-1—101-99)
        102
        Federal Management Regulation (Parts 102-1—102-299)
        103—104
        [Reserved]
        105
        General Services Administration (Parts 105-1—105-999)
        109
        Department of Energy Property Management Regulations (Parts 109-1—109-99)
        114
        Department of the Interior (Parts 114-1—114-99)
        115
        Environmental Protection Agency (Parts 115-1—115-99)
        128
        Department of Justice (Parts 128-1—128-99)
        129—200
        [Reserved]

        Subtitle D—Other Provisions Relating to Property Management [Reserved]
        
        Subtitle E—Federal Information Resources Management Regulations System [Reserved]
        Subtitle F—Federal Travel Regulation System
        300
        General (Parts 300-1—300-99)
        301
        Temporary Duty (TDY) Travel Allowances (Parts 301-1—301-99)
        302
        Relocation Allowances (Parts 302-1—302-99)
        303
        Payment of Expenses Connected with the Death of Certain Employees (Part 303-1—303-99)
        304
        Payment of Travel Expenses from a Non-Federal Source (Parts 304-1—304-99)
      
      
        Title 42—Public Health
        I
        Public Health Service, Department of Health and Human Services (Parts 1—199)
        II—III
        [Reserved]
        IV
        Centers for Medicare & Medicaid Services, Department of Health and Human Services (Parts 400—699)
        V
        Office of Inspector General-Health Care, Department of Health and Human Services (Parts 1000—1099)
      
      
        Title 43—Public Lands: Interior
        Subtitle A—Office of the Secretary of the Interior (Parts 1—199)
        Subtitle B—Regulations Relating to Public Lands
        I
        Bureau of Reclamation, Department of the Interior (Parts 400—999)
        II
        Bureau of Land Management, Department of the Interior (Parts 1000—9999)
        III
        Utah Reclamation Mitigation and Conservation Commission (Parts 10000—10099)
      
      
        Title 44—Emergency Management and Assistance
        I
        Federal Emergency Management Agency, Department of Homeland Security (Parts 0—399)
        IV
        Department of Commerce and Department of Transportation (Parts 400—499)
      
      
        Title 45—Public Welfare
        Subtitle A—Department of Health and Human Services (Parts 1—199)
        Subtitle B—Regulations Relating to Public Welfare
        II

        Office of Family Assistance (Assistance Programs), Administration for Children and Families, Department of Health and Human Services (Parts 200—299)
        
        III
        Office of Child Support Enforcement (Child Support Enforcement Program), Administration for Children and Families, Department of Health and Human Services (Parts 300—399)
        IV
        Office of Refugee Resettlement, Administration for Children and Families, Department of Health and Human Services (Parts 400—499)
        V
        Foreign Claims Settlement Commission of the United States, Department of Justice (Parts 500—599)
        VI
        National Science Foundation (Parts 600—699)
        VII
        Commission on Civil Rights (Parts 700—799)
        VIII
        Office of Personnel Management (Parts 800—899)
        IX
        Denali Commission (Parts 900—999)
        X
        Office of Community Services, Administration for Children and Families, Department of Health and Human Services (Parts 1000—1099)
        XI
        National Foundation on the Arts and the Humanities (Parts 1100—1199)
        XII
        Corporation for National and Community Service (Parts 1200—1299)
        XIII
        Administration for Children and Families, Department of Health and Human Services (Parts 1300—1399)
        XVI
        Legal Services Corporation (Parts 1600—1699)
        XVII
        National Commission on Libraries and Information Science (Parts 1700—1799)
        XVIII
        Harry S. Truman Scholarship Foundation (Parts 1800—1899)
        XXI
        Commission of Fine Arts (Parts 2100—2199)
        XXIII
        Arctic Research Commission (Parts 2300—2399)
        XXIV
        James Madison Memorial Fellowship Foundation (Parts 2400—2499)
        XXV
        Corporation for National and Community Service (Parts 2500—2599)
      
      
        Title 46—Shipping
        I
        Coast Guard, Department of Homeland Security (Parts 1—199)
        II
        Maritime Administration, Department of Transportation (Parts 200—399)
        III
        Coast Guard (Great Lakes Pilotage), Department of Homeland Security (Parts 400—499)
        IV
        Federal Maritime Commission (Parts 500—599)
      
      
        Title 47—Telecommunication
        I
        Federal Communications Commission (Parts 0—199)
        II
        Office of Science and Technology Policy and National Security Council (Parts 200—299)
        III

        National Telecommunications and Information Administration, Department of Commerce (Parts 300—399)
        
        IV
        National Telecommunications and Information Administration, Department of Commerce, and National Highway Traffic Safety Administration, Department of Transportation (Parts 400—499)
        V
        The First Responder Network Authority (Parts 500—599)
      
      
        Title 48—Federal Acquisition Regulations System
        1
        Federal Acquisition Regulation (Parts 1—99)
        2
        Defense Acquisition Regulations System, Department of Defense (Parts 200—299)
        3
        Department of Health and Human Services (Parts 300—399)
        4
        Department of Agriculture (Parts 400—499)
        5
        General Services Administration (Parts 500—599)
        6
        Department of State (Parts 600—699)
        7
        Agency for International Development (Parts 700—799)
        8
        Department of Veterans Affairs (Parts 800—899)
        9
        Department of Energy (Parts 900—999)
        10
        Department of the Treasury (Parts 1000—1099)
        12
        Department of Transportation (Parts 1200—1299)
        13
        Department of Commerce (Parts 1300—1399)
        14
        Department of the Interior (Parts 1400—1499)
        15
        Environmental Protection Agency (Parts 1500—1599)
        16
        Office of Personnel Management, Federal Employees Health Benefits Acquisition Regulation (Parts 1600—1699)
        17
        Office of Personnel Management (Parts 1700—1799)
        18
        National Aeronautics and Space Administration (Parts 1800—1899)
        19
        Broadcasting Board of Governors (Parts 1900—1999)
        20
        Nuclear Regulatory Commission (Parts 2000—2099)
        21
        Office of Personnel Management, Federal Employees Group Life Insurance Federal Acquisition Regulation (Parts 2100—2199)
        23
        Social Security Administration (Parts 2300—2399)
        24
        Department of Housing and Urban Development (Parts 2400—2499)
        25
        National Science Foundation (Parts 2500—2599)
        28
        Department of Justice (Parts 2800—2899)
        29
        Department of Labor (Parts 2900—2999)
        30
        Department of Homeland Security, Homeland Security Acquisition Regulation (HSAR) (Parts 3000—3099)
        34
        Department of Education Acquisition Regulation (Parts 3400—3499)
        51
        Department of the Army Acquisition Regulations (Parts 5100—5199) [Reserved]
        52
        Department of the Navy Acquisition Regulations (Parts 5200—5299)
        53

        Department of the Air Force Federal Acquisition Regulation Supplement (Parts 5300—5399) [Reserved]
        
        54
        Defense Logistics Agency, Department of Defense (Parts 5400—5499)
        57
        African Development Foundation (Parts 5700—5799)
        61
        Civilian Board of Contract Appeals, General Services Administration (Parts 6100—6199)
        99
        Cost Accounting Standards Board, Office of Federal Procurement Policy, Office of Management and Budget (Parts 9900—9999)
      
      
        Title 49—Transportation
        Subtitle A—Office of the Secretary of Transportation (Parts 1—99)
        Subtitle B—Other Regulations Relating to Transportation
        I
        Pipeline and Hazardous Materials Safety Administration, Department of Transportation (Parts 100—199)
        II
        Federal Railroad Administration, Department of Transportation (Parts 200—299)
        III
        Federal Motor Carrier Safety Administration, Department of Transportation (Parts 300—399)
        IV
        Coast Guard, Department of Homeland Security (Parts 400—499)
        V
        National Highway Traffic Safety Administration, Department of Transportation (Parts 500—599)
        VI
        Federal Transit Administration, Department of Transportation (Parts 600—699)
        VII
        National Railroad Passenger Corporation (AMTRAK) (Parts 700—799)
        VIII
        National Transportation Safety Board (Parts 800—999)
        X
        Surface Transportation Board (Parts 1000—1399)
        XI
        Research and Innovative Technology Administration, Department of Transportation (Parts 1400—1499) [Reserved]
        XII
        Transportation Security Administration, Department of Homeland Security (Parts 1500—1699)
      
      
        Title 50—Wildlife and Fisheries
        I
        United States Fish and Wildlife Service, Department of the Interior (Parts 1—199)
        II
        National Marine Fisheries Service, National Oceanic and Atmospheric Administration, Department of Commerce (Parts 200—299)
        III
        International Fishing and Related Activities (Parts 300—399)
        IV
        Joint Regulations (United States Fish and Wildlife Service, Department of the Interior and National Marine Fisheries Service, National Oceanic and Atmospheric Administration, Department of Commerce); Endangered Species Committee Regulations (Parts 400—499)
        V
        Marine Mammal Commission (Parts 500—599)
        
        VI
        Fishery Conservation and Management, National Oceanic and Atmospheric Administration, Department of Commerce (Parts 600—699)
      
    
    
      
      Alphabetical List of Agencies Appearing in the CFR
      (Revised as of July 1, 2020)
      Agency
      CFR Title, Subtitle or Chapter
      Administrative Conference of the United States
      1, III
      Advisory Council on Historic Preservation
      36, VIII
      Advocacy and Outreach, Office of
      7, XXV
      Afghanistan Reconstruction, Special Inspector General for
      5, LXXXIII
      African Development Foundation
      22, XV
      Federal Acquisition Regulation
      48, 57
      Agency for International Development
      2, VII; 22, II
      Federal Acquisition Regulation
      48, 7
      Agricultural Marketing Service
      7, I, VIII, IX, X, XI; 9, II
      Agricultural Research Service
      7, V
      Agriculture, Department of
      2, IV; 5, LXXIII
      Advocacy and Outreach, Office of
      7, XXV
      Agricultural Marketing Service
      7, I, VIII, IX, X, XI; 9, II
      Agricultural Research Service
      7, V
      Animal and Plant Health Inspection Service
      7, III; 9, I
      Chief Financial Officer, Office of
      7, XXX
      Commodity Credit Corporation
      7, XIV
      Economic Research Service
      7, XXXVII
      Energy Policy and New Uses, Office of
      2, IX; 7, XXIX
      Environmental Quality, Office of
      7, XXXI
      Farm Service Agency
      7, VII, XVIII
      Federal Acquisition Regulation
      48, 4
      Federal Crop Insurance Corporation
      7, IV
      Food and Nutrition Service
      7, II
      Food Safety and Inspection Service
      9, III
      Foreign Agricultural Service
      7, XV
      Forest Service
      36, II
      Information Resources Management, Office of
      7, XXVII
      Inspector General, Office of
      7, XXVI
      National Agricultural Library
      7, XLI
      National Agricultural Statistics Service
      7, XXXVI
      National Institute of Food and Agriculture
      7, XXXIV
      Natural Resources Conservation Service
      7, VI
      Operations, Office of
      7, XXVIII
      Procurement and Property Management, Office of
      7, XXXII
      Rural Business-Cooperative Service
      7, XVIII, XLII
      Rural Development Administration
      7, XLII
      Rural Housing Service
      7, XVIII, XXXV
      Rural Utilities Service
      7, XVII, XVIII, XLII
      Secretary of Agriculture, Office of
      7, Subtitle A
      Transportation, Office of
      7, XXXIII
      World Agricultural Outlook Board
      7, XXXVIII
      Air Force, Department of
      32, VII
      Federal Acquisition Regulation Supplement
      48, 53
      Air Transportation Stabilization Board
      14, VI
      Alcohol and Tobacco Tax and Trade Bureau
      27, I
      Alcohol, Tobacco, Firearms, and Explosives, Bureau of
      27, II
      AMTRAK
      49, VII
      American Battle Monuments Commission
      36, IV
      American Indians, Office of the Special Trustee
      25, VII
      Animal and Plant Health Inspection Service
      7, III; 9, I
      Appalachian Regional Commission
      5, IX
      Architectural and Transportation Barriers Compliance Board
      36, XI
      
      Arctic Research Commission
      45, XXIII
      Armed Forces Retirement Home
      5, XI; 38, II
      Army, Department of
      32, V
      Engineers, Corps of
      33, II; 36, III
      Federal Acquisition Regulation
      48, 51
      Bilingual Education and Minority Languages Affairs, Office of
      34, V
      Blind or Severely Disabled, Committee for Purchase from People Who Are
      41, 51
      Broadcasting Board of Governors
      22, V
      Federal Acquisition Regulation
      48, 19
      Career, Technical, and Adult Education, Office of
      34, IV
      Census Bureau
      15, I
      Centers for Medicare & Medicaid Services
      42, IV
      Central Intelligence Agency
      32, XIX
      Chemical Safety and Hazard Investigation Board
      40, VI
      Chief Financial Officer, Office of
      7, XXX
      Child Support Enforcement, Office of
      45, III
      Children and Families, Administration for
      45, II, III, IV, X, XIII
      Civil Rights, Commission on
      5, LXVIII; 45, VII
      Civil Rights, Office for
      34, I
      Coast Guard
      33, I; 46, I; 49, IV
      Coast Guard (Great Lakes Pilotage)
      46, III
      Commerce, Department of
      2, XIII; 44, IV; 50, VI
      Census Bureau
      15, I
      Economic Analysis, Bureau of
      15, VIII
      Economic Development Administration
      13, III
      Emergency Management and Assistance
      44, IV
      Federal Acquisition Regulation
      48, 13
      Foreign-Trade Zones Board
      15, IV
      Industry and Security, Bureau of
      15, VII
      International Trade Administration
      15, III; 19, III
      National Institute of Standards and Technology
      15, II; 37, IV
      National Marine Fisheries Service
      50, II, IV
      National Oceanic and Atmospheric Administration
      15, IX; 50, II, III, IV, VI
      National Technical Information Service
      15, XI
      National Telecommunications and Information Administration
      15, XXIII; 47, III, IV
      National Weather Service
      15, IX
      Patent and Trademark Office, United States
      37, I
      Secretary of Commerce, Office of
      15, Subtitle A
      Commercial Space Transportation
      14, III
      Commodity Credit Corporation
      7, XIV
      Commodity Futures Trading Commission
      5, XLI; 17, I
      Community Planning and Development, Office of Assistant Secretary for
      24, V, VI
      Community Services, Office of
      45, X
      Comptroller of the Currency
      12, I
      Construction Industry Collective Bargaining Commission
      29, IX
      Consumer Financial Protection Bureau
      5, LXXXIV; 12, X
      Consumer Product Safety Commission
      5, LXXI; 16, II
      Copyright Royalty Board
      37, III
      Corporation for National and Community Service
      2, XXII; 45, XII, XXV
      Cost Accounting Standards Board
      48, 99
      Council of the Inspectors General on Integrity and Efficiency
      5, XCVIII
      Council on Environmental Quality
      40, V
      Court Services and Offender Supervision Agency for the District of Columbia
      5, LXX; 28, VIII
      Customs and Border Protection
      19, I
      Defense, Department of
      2, XI; 5, XXVI; 32, Subtitle A; 40, VII
      Advanced Research Projects Agency
      32, I
      Air Force Department
      32, VII
      Army Department
      32, V; 33, II; 36, III; 48, 51
      Defense Acquisition Regulations System
      48, 2
      Defense Intelligence Agency
      32, I
      Defense Logistics Agency
      32, I, XII; 48, 54
      
      Engineers, Corps of
      33, II; 36, III
      National Imagery and Mapping Agency
      32, I
      Navy, Department of
      32, VI; 48, 52
      Secretary of Defense, Office of
      2, XI; 32, I
      Defense Contract Audit Agency
      32, I
      Defense Intelligence Agency
      32, I
      Defense Logistics Agency
      32, XII; 48, 54
      Defense Nuclear Facilities Safety Board
      10, XVII
      Delaware River Basin Commission
      18, III
      Denali Commission
      45, IX
      Disability, National Council on
      5, C; 34, XII
      District of Columbia, Court Services and Offender Supervision Agency for the
      5, LXX; 28, VIII
      Drug Enforcement Administration
      21, II
      East-West Foreign Trade Board
      15, XIII
      Economic Analysis, Bureau of
      15, VIII
      Economic Development Administration
      13, III
      Economic Research Service
      7, XXXVII
      Education, Department of
      2, XXXIV; 5, LIII
      Bilingual Education and Minority Languages Affairs, Office of
      34, V
      Career, Technical, and Adult Education, Office of
      34, IV
      Civil Rights, Office for
      34, I
      Educational Research and Improvement, Office of
      34, VII
      Elementary and Secondary Education, Office of
      34, II
      Federal Acquisition Regulation
      48, 34
      Postsecondary Education, Office of
      34, VI
      Secretary of Education, Office of
      34, Subtitle A
      Special Education and Rehabilitative Services, Office of
      34, III
      Educational Research and Improvement, Office of
      34, VII
      Election Assistance Commission
      2, LVIII; 11, II
      Elementary and Secondary Education, Office of
      34, II
      Emergency Oil and Gas Guaranteed Loan Board
      13, V
      Emergency Steel Guarantee Loan Board
      13, IV
      Employee Benefits Security Administration
      29, XXV
      Employees' Compensation Appeals Board
      20, IV
      Employees Loyalty Board
      5, V
      Employment and Training Administration
      20, V
      Employment Policy, National Commission for
      1, IV
      Employment Standards Administration
      20, VI
      Endangered Species Committee
      50, IV
      Energy, Department of
      2, IX; 5, XXIII; 10, II, III, X
      Federal Acquisition Regulation
      48, 9
      Federal Energy Regulatory Commission
      5, XXIV; 18, I
      Property Management Regulations
      41, 109
      Energy, Office of
      7, XXIX
      Engineers, Corps of
      33, II; 36, III
      Engraving and Printing, Bureau of
      31, VI
      Environmental Protection Agency
      2, XV; 5, LIV; 40, I, IV, VII
      Federal Acquisition Regulation
      48, 15
      Property Management Regulations
      41, 115
      Environmental Quality, Office of
      7, XXXI
      Equal Employment Opportunity Commission
      5, LXII; 29, XIV
      Equal Opportunity, Office of Assistant Secretary for
      24, I
      Executive Office of the President
      3, I
      Environmental Quality, Council on
      40, V
      Management and Budget, Office of
      2, Subtitle A; 5, III, LXXVII; 14, VI; 48, 99
      National Drug Control Policy, Office of
      2, XXXVI; 21, III
      National Security Council
      32, XXI; 47, II
      Presidential Documents
      3
      Science and Technology Policy, Office of
      32, XXIV; 47, II
      Trade Representative, Office of the United States
      15, XX
      Export-Import Bank of the United States
      2, XXXV; 5, LII; 12, IV
      Family Assistance, Office of
      45, II
      
      Farm Credit Administration
      5, XXXI; 12, VI
      Farm Credit System Insurance Corporation
      5, XXX; 12, XIV
      Farm Service Agency
      7, VII, XVIII
      Federal Acquisition Regulation
      48, 1
      Federal Aviation Administration
      14, I
      Commercial Space Transportation
      14, III
      Federal Claims Collection Standards
      31, IX
      Federal Communications Commission
      5, XXIX; 47, I
      Federal Contract Compliance Programs, Office of
      41, 60
      Federal Crop Insurance Corporation
      7, IV
      Federal Deposit Insurance Corporation
      5, XXII; 12, III
      Federal Election Commission
      5, XXXVII; 11, I
      Federal Emergency Management Agency
      44, I
      Federal Employees Group Life Insurance Federal Acquisition Regulation
      48, 21
      Federal Employees Health Benefits Acquisition Regulation
      48, 16
      Federal Energy Regulatory Commission
      5, XXIV; 18, I
      Federal Financial Institutions Examination Council
      12, XI
      Federal Financing Bank
      12, VIII
      Federal Highway Administration
      23, I, II
      Federal Home Loan Mortgage Corporation
      1, IV
      Federal Housing Enterprise Oversight Office
      12, XVII
      Federal Housing Finance Agency
      5, LXXX; 12, XII
      Federal Labor Relations Authority
      5, XIV, XLIX; 22, XIV
      Federal Law Enforcement Training Center
      31, VII
      Federal Management Regulation
      41, 102
      Federal Maritime Commission
      46, IV
      Federal Mediation and Conciliation Service
      29, XII
      Federal Mine Safety and Health Review Commission
      5, LXXIV; 29, XXVII
      Federal Motor Carrier Safety Administration
      49, III
      Federal Prison Industries, Inc.
      28, III
      Federal Procurement Policy Office
      48, 99
      Federal Property Management Regulations
      41, 101
      Federal Railroad Administration
      49, II
      Federal Register, Administrative Committee of
      1, I
      Federal Register, Office of
      1, II
      Federal Reserve System
      12, II
      Board of Governors
      5, LVIII
      Federal Retirement Thrift Investment Board
      5, VI, LXXVI
      Federal Service Impasses Panel
      5, XIV
      Federal Trade Commission
      5, XLVII; 16, I
      Federal Transit Administration
      49, VI
      Federal Travel Regulation System
      41, Subtitle F
      Financial Crimes Enforcement Network
      31, X
      Financial Research Office
      12, XVI
      Financial Stability Oversight Council
      12, XIII
      Fine Arts, Commission of
      45, XXI
      Fiscal Service
      31, II
      Fish and Wildlife Service, United States
      50, I, IV
      Food and Drug Administration
      21, I
      Food and Nutrition Service
      7, II
      Food Safety and Inspection Service
      9, III
      Foreign Agricultural Service
      7, XV
      Foreign Assets Control, Office of
      31, V
      Foreign Claims Settlement Commission of the United States
      45, V
      Foreign Service Grievance Board
      22, IX
      Foreign Service Impasse Disputes Panel
      22, XIV
      Foreign Service Labor Relations Board
      22, XIV
      Foreign-Trade Zones Board
      15, IV
      Forest Service
      36, II
      General Services Administration
      5, LVII; 41, 105
      Contract Appeals, Board of
      48, 61
      Federal Acquisition Regulation
      48, 5
      Federal Management Regulation
      41, 102
      Federal Property Management Regulations
      41, 101
      Federal Travel Regulation System
      41, Subtitle F
      General
      41, 300
      
      Payment From a Non-Federal Source for Travel Expenses
      41, 304
      Payment of Expenses Connected With the Death of Certain Employees
      41, 303
      Relocation Allowances
      41, 302
      Temporary Duty (TDY) Travel Allowances
      41, 301
      Geological Survey
      30, IV
      Government Accountability Office
      4, I
      Government Ethics, Office of
      5, XVI
      Government National Mortgage Association
      24, III
      Grain Inspection, Packers and Stockyards Administration
      7, VIII; 9, II
      Gulf Coast Ecosystem Restoration Council
      2, LIX; 40, VIII
      Harry S. Truman Scholarship Foundation
      45, XVIII
      Health and Human Services, Department of
      2, III; 5, XLV; 45, Subtitle A
      Centers for Medicare & Medicaid Services
      42, IV
      Child Support Enforcement, Office of
      45, III
      Children and Families, Administration for
      45, II, III, IV, X, XIII
      Community Services, Office of
      45, X
      Family Assistance, Office of
      45, II
      Federal Acquisition Regulation
      48, 3
      Food and Drug Administration
      21, I
      Indian Health Service
      25, V
      Inspector General (Health Care), Office of
      42, V
      Public Health Service
      42, I
      Refugee Resettlement, Office of
      45, IV
      Homeland Security, Department of
      2, XXX; 5, XXXVI; 6, I; 8, I
      Coast Guard
      33, I; 46, I; 49, IV
      Coast Guard (Great Lakes Pilotage)
      46, III
      Customs and Border Protection
      19, I
      Federal Emergency Management Agency
      44, I
      Human Resources Management and Labor Relations Systems
      5, XCVII
      Immigration and Customs Enforcement Bureau
      19, IV
      Transportation Security Administration
      49, XII
      HOPE for Homeowners Program, Board of Directors of
      24, XXIV
      Housing, Office of, and Multifamily Housing Assistance Restructuring, Office of
      24, IV
      Housing and Urban Development, Department of
      2, XXIV; 5, LXV; 24, Subtitle B
      Community Planning and Development, Office of Assistant Secretary for
      24, V, VI
      Equal Opportunity, Office of Assistant Secretary for
      24, I
      Federal Acquisition Regulation
      48, 24
      Federal Housing Enterprise Oversight, Office of
      12, XVII
      Government National Mortgage Association
      24, III
      Housing—Federal Housing Commissioner, Office of Assistant Secretary for
      24, II, VIII, X, XX
      Housing, Office of, and Multifamily Housing Assistance Restructuring, Office of
      24, IV
      Inspector General, Office of
      24, XII
      Public and Indian Housing, Office of Assistant Secretary for
      24, IX
      Secretary, Office of
      24, Subtitle A, VII
      Housing—Federal Housing Commissioner, Office of Assistant Secretary for
      24, II, VIII, X, XX
      Immigration and Customs Enforcement Bureau
      19, IV
      Immigration Review, Executive Office for
      8, V
      Independent Counsel, Office of
      28, VII
      Independent Counsel, Offices of
      28, VI
      Indian Affairs, Bureau of
      25, I, V
      Indian Affairs, Office of the Assistant Secretary
      25, VI
      Indian Arts and Crafts Board
      25, II
      Indian Health Service
      25, V
      Industry and Security, Bureau of
      15, VII
      Information Resources Management, Office of
      7, XXVII
      Information Security Oversight Office, National Archives and Records Administration
      32, XX
      
      Inspector General
      Agriculture Department
      7, XXVI
      Health and Human Services Department
      42, V
      Housing and Urban Development Department
      24, XII, XV
      Institute of Peace, United States
      22, XVII
      Inter-American Foundation
      5, LXIII; 22, X
      Interior, Department of
      2, XIV
      American Indians, Office of the Special Trustee
      25, VII
      Endangered Species Committee
      50, IV
      Federal Acquisition Regulation
      48, 14
      Federal Property Management Regulations System
      41, 114
      Fish and Wildlife Service, United States
      50, I, IV
      Geological Survey
      30, IV
      Indian Affairs, Bureau of
      25, I, V
      Indian Affairs, Office of the Assistant Secretary
      25, VI
      Indian Arts and Crafts Board
      25, II
      Land Management, Bureau of
      43, II
      National Indian Gaming Commission
      25, III
      National Park Service
      36, I
      Natural Resource Revenue, Office of
      30, XII
      Ocean Energy Management, Bureau of
      30, V
      Reclamation, Bureau of
      43, I
      Safety and Enforcement Bureau, Bureau of
      30, II
      Secretary of the Interior, Office of
      2, XIV; 43, Subtitle A
      Surface Mining Reclamation and Enforcement, Office of
      30, VII
      Internal Revenue Service
      26, I
      International Boundary and Water Commission, United States and Mexico, United States Section
      22, XI
      International Development, United States Agency for
      22, II
      Federal Acquisition Regulation
      48, 7
      International Development Cooperation Agency, United States
      22, XII
      International Development Finance Corporation, U.S.
      5, XXXIII; 22, VII
      International Joint Commission, United States and Canada
      22, IV
      International Organizations Employees Loyalty Board
      5, V
      International Trade Administration
      15, III; 19, III
      International Trade Commission, United States
      19, II
      Interstate Commerce Commission
      5, XL
      Investment Security, Office of
      31, VIII
      James Madison Memorial Fellowship Foundation
      45, XXIV
      Japan-United States Friendship Commission
      22, XVI
      Joint Board for the Enrollment of Actuaries
      20, VIII
      Justice, Department of
      2, XXVIII; 5, XXVIII; 28, I, XI; 40, IV
      Alcohol, Tobacco, Firearms, and Explosives, Bureau of
      27, II
      Drug Enforcement Administration
      21, II
      Federal Acquisition Regulation
      48, 28
      Federal Claims Collection Standards
      31, IX
      Federal Prison Industries, Inc.
      28, III
      Foreign Claims Settlement Commission of the United States
      45, V
      Immigration Review, Executive Office for
      8, V
      Independent Counsel, Offices of
      28, VI
      Prisons, Bureau of
      28, V
      Property Management Regulations
      41, 128
      Labor, Department of
      2, XXIX; 5, XLII
      Employee Benefits Security Administration
      29, XXV
      Employees' Compensation Appeals Board
      20, IV
      Employment and Training Administration
      20, V
      Employment Standards Administration
      20, VI
      Federal Acquisition Regulation
      48, 29
      Federal Contract Compliance Programs, Office of
      41, 60
      Federal Procurement Regulations System
      41, 50
      Labor-Management Standards, Office of
      29, II, IV
      Mine Safety and Health Administration
      30, I
      Occupational Safety and Health Administration
      29, XVII
      Public Contracts
      41, 50
      
      Secretary of Labor, Office of
      29, Subtitle A
      Veterans' Employment and Training Service, Office of the Assistant Secretary for
      41, 61; 20, IX
      Wage and Hour Division
      29, V
      Workers' Compensation Programs, Office of
      20, I, VII
      Labor-Management Standards, Office of
      29, II, IV
      Land Management, Bureau of
      43, II
      Legal Services Corporation
      45, XVI
      Libraries and Information Science, National Commission on
      45, XVII
      Library of Congress
      36, VII
      Copyright Royalty Board
      37, III
      U.S. Copyright Office
      37, II
      Management and Budget, Office of
      5, III, LXXVII; 14, VI; 48, 99
      Marine Mammal Commission
      50, V
      Maritime Administration
      46, II
      Merit Systems Protection Board
      5, II, LXIV
      Micronesian Status Negotiations, Office for
      32, XXVII
      Military Compensation and Retirement Modernization Commission
      5, XCIX
      Millennium Challenge Corporation
      22, XIII
      Mine Safety and Health Administration
      30, I
      Minority Business Development Agency
      15, XIV
      Miscellaneous Agencies
      1, IV
      Monetary Offices
      31, I
      Morris K. Udall Scholarship and Excellence in National Environmental Policy Foundation
      36, XVI
      Museum and Library Services, Institute of
      2, XXXI
      National Aeronautics and Space Administration
      2, XVIII; 5, LIX; 14, V
      Federal Acquisition Regulation
      48, 18
      National Agricultural Library
      7, XLI
      National Agricultural Statistics Service
      7, XXXVI
      National and Community Service, Corporation for
      2, XXII; 45, XII, XXV
      National Archives and Records Administration
      2, XXVI; 5, LXVI; 36, XII
      Information Security Oversight Office
      32, XX
      National Capital Planning Commission
      1, IV, VI
      National Counterintelligence Center
      32, XVIII
      National Credit Union Administration
      5, LXXXVI; 12, VII
      National Crime Prevention and Privacy Compact Council
      28, IX
      National Drug Control Policy, Office of
      2, XXXVI; 21, III
      National Endowment for the Arts
      2, XXXII
      National Endowment for the Humanities
      2, XXXIII
      National Foundation on the Arts and the Humanities
      45, XI
      National Geospatial-Intelligence Agency
      32, I
      National Highway Traffic Safety Administration
      23, II, III; 47, VI; 49, V
      National Imagery and Mapping Agency
      32, I
      National Indian Gaming Commission
      25, III
      National Institute of Food and Agriculture
      7, XXXIV
      National Institute of Standards and Technology
      15, II; 37, IV
      National Intelligence, Office of Director of
      5, IV; 32, XVII
      National Labor Relations Board
      5, LXI; 29, I
      National Marine Fisheries Service
      50, II, IV
      National Mediation Board
      5, CI; 29, X
      National Oceanic and Atmospheric Administration
      15, IX; 50, II, III, IV, VI
      National Park Service
      36, I
      National Railroad Adjustment Board
      29, III
      National Railroad Passenger Corporation (AMTRAK)
      49, VII
      National Science Foundation
      2, XXV; 5, XLIII; 45, VI
      Federal Acquisition Regulation
      48, 25
      National Security Council
      32, XXI
      National Security Council and Office of Science and Technology Policy
      47, II
      National Technical Information Service
      15, XI
      National Telecommunications and Information Administration
      15, XXIII; 47, III, IV, V
      National Transportation Safety Board
      49, VIII
      
      Natural Resource Revenue, Office of
      30, XII
      Natural Resources Conservation Service
      7, VI
      Navajo and Hopi Indian Relocation, Office of
      25, IV
      Navy, Department of
      32, VI
      Federal Acquisition Regulation
      48, 52
      Neighborhood Reinvestment Corporation
      24, XXV
      Northeast Interstate Low-Level Radioactive Waste Commission
      10, XVIII
      Nuclear Regulatory Commission
      2, XX; 5, XLVIII; 10, I
      Federal Acquisition Regulation
      48, 20
      Occupational Safety and Health Administration
      29, XVII
      Occupational Safety and Health Review Commission
      29, XX
      Ocean Energy Management, Bureau of
      30, V
      Oklahoma City National Memorial Trust
      36, XV
      Operations Office
      7, XXVIII
      Patent and Trademark Office, United States
      37, I
      Payment From a Non-Federal Source for Travel Expenses
      41, 304
      Payment of Expenses Connected With the Death of Certain Employees
      41, 303
      Peace Corps
      2, XXXVII; 22, III
      Pennsylvania Avenue Development Corporation
      36, IX
      Pension Benefit Guaranty Corporation
      29, XL
      Personnel Management, Office of
      5, I, IV, XXXV; 45, VIII
      Federal Acquisition Regulation
      48, 17
      Federal Employees Group Life Insurance Federal Acquisition Regulation
      48, 21
      Federal Employees Health Benefits Acquisition Regulation
      48, 16
      Human Resources Management and Labor Relations Systems, Department of Homeland Security
      5, XCVII
      Pipeline and Hazardous Materials Safety Administration
      49, I
      Postal Regulatory Commission
      5, XLVI; 39, III
      Postal Service, United States
      5, LX; 39, I
      Postsecondary Education, Office of
      34, VI
      President's Commission on White House Fellowships
      1, IV
      Presidential Documents
      3
      Presidio Trust
      36, X
      Prisons, Bureau of
      28, V
      Privacy and Civil Liberties Oversight Board
      6, X
      Procurement and Property Management, Office of
      7, XXXII
      Public Contracts, Department of Labor
      41, 50
      Public Health Service
      42, I
      Public and Indian Housing, Office of Assistant Secretary for
      24, IX
      Railroad Retirement Board
      20, II
      Reclamation, Bureau of
      43, I
      Refugee Resettlement, Office of
      45, IV
      Relocation Allowances
      41, 302
      Research and Innovative Technology Administration
      49, XI
      Rural Business-Cooperative Service
      7, XVIII, XLII
      Rural Development Administration
      7, XLII
      Rural Housing Service
      7, XVIII, XXXV
      Rural Utilities Service
      7, XVII, XVIII, XLII
      Safety and Environmental Enforcement, Bureau of
      30, II
      Saint Lawrence Seaway Development Corporation
      33, IV
      Science and Technology Policy, Office of
      32, XXIV
      Science and Technology Policy, Office of, and National Security Council
      47, II
      Secret Service
      31, IV
      Securities and Exchange Commission
      5, XXXIV; 17, II
      Selective Service System
      32, XVI
      Small Business Administration
      2, XXVII; 13, I
      Smithsonian Institution
      36, V
      Social Security Administration
      2, XXIII; 20, III; 48, 23
      Soldiers' and Airmen's Home, United States
      5, XI
      Special Counsel, Office of
      5, VIII
      Special Education and Rehabilitative Services, Office of
      34, III
      State, Department of
      2, VI; 22, I; 28, XI
      Federal Acquisition Regulation
      48, 6
      
      Surface Mining Reclamation and Enforcement, Office of
      30, VII
      Surface Transportation Board
      49, X
      Susquehanna River Basin Commission
      18, VIII
      Tennessee Valley Authority
      5, LXIX; 18, XIII
      Trade Representative, United States, Office of
      15, XX
      Transportation, Department of
      2, XII; 5, L
      Commercial Space Transportation
      14, III
      Emergency Management and Assistance
      44, IV
      Federal Acquisition Regulation
      48, 12
      Federal Aviation Administration
      14, I
      Federal Highway Administration
      23, I, II
      Federal Motor Carrier Safety Administration
      49, III
      Federal Railroad Administration
      49, II
      Federal Transit Administration
      49, VI
      Maritime Administration
      46, II
      National Highway Traffic Safety Administration
      23, II, III; 47, IV; 49, V
      Pipeline and Hazardous Materials Safety Administration
      49, I
      Saint Lawrence Seaway Development Corporation
      33, IV
      Secretary of Transportation, Office of
      14, II; 49, Subtitle A
      Transportation Statistics Bureau
      49, XI
      Transportation, Office of
      7, XXXIII
      Transportation Security Administration
      49, XII
      Transportation Statistics Bureau
      49, XI
      Travel Allowances, Temporary Duty (TDY)
      41, 301
      Treasury, Department of the
      2, X; 5, XXI; 12, XV; 17, IV; 31, IX
      Alcohol and Tobacco Tax and Trade Bureau
      27, I
      Community Development Financial Institutions Fund
      12, XVIII
      Comptroller of the Currency
      12, I
      Customs and Border Protection
      19, I
      Engraving and Printing, Bureau of
      31, VI
      Federal Acquisition Regulation
      48, 10
      Federal Claims Collection Standards
      31, IX
      Federal Law Enforcement Training Center
      31, VII
      Financial Crimes Enforcement Network
      31, X
      Fiscal Service
      31, II
      Foreign Assets Control, Office of
      31, V
      Internal Revenue Service
      26, I
      Investment Security, Office of
      31, VIII
      Monetary Offices
      31, I
      Secret Service
      31, IV
      Secretary of the Treasury, Office of
      31, Subtitle A
      Truman, Harry S. Scholarship Foundation
      45, XVIII
      United States and Canada, International Joint Commission
      22, IV
      United States and Mexico, International Boundary and Water Commission, United States Section
      22, XI
      U.S. Copyright Office
      37, II
      Utah Reclamation Mitigation and Conservation Commission
      43, III
      Veterans Affairs, Department of
      2, VIII; 38, I
      Federal Acquisition Regulation
      48, 8
      Veterans' Employment and Training Service, Office of the Assistant Secretary for
      41, 61; 20, IX
      Vice President of the United States, Office of
      32, XXVIII
      Wage and Hour Division
      29, V
      Water Resources Council
      18, VI
      Workers' Compensation Programs, Office of
      20, I, VII
      World Agricultural Outlook Board
      7, XXXVIII
    
    
      40 CFR (7-1-20 Edition)
      List of CFR Sections Affected
      
      List of CFR Sections Affected

      All changes in this volume of the Code of Federal Regulations (CFR) that were made by documents published in the Federal Register since January 1, 2015 are enumerated in the following list. Entries indicate the nature of the changes effected. Page numbers refer to Federal Register pages. The user should consult the entries for chapters, parts and subparts as well as sections for revisions.

      For changes to this volume of the CFR prior to this listing, consult the annual edition of the monthly List of CFR Sections Affected (LSA). The LSA is available at www.govinfo.gov. For changes to this volume of the CFR prior to 2001, see the “List of CFR Sections Affected, 1949-1963, 1964-1972, 1973-1985, and 1986-2000” published in 11 separate volumes. The “List of CFR Sections Affected 1986-2000” is available at www.govinfo.gov.
      
      
        2015
        40 CFR
        80 FR
        Page
        Chapter I
        81 Technical correction
        12341
        81.276 Added
        67663
        81.301 Table added
        2211
        Table revised
        18540
        81.302 Table added
        2212
        81.303 Table added
        2213
        81.304 Table added
        2214
        81.305 Table added
        2215, 18130
        Table amended
        18130, 18533, 57101, 60051
        Table corrected; CFR correction
        36247
        81.306 Table added
        2225
        81.307 Table added
        2227
        81.308 Table added
        2227
        81.309 Table added
        2227
        81.310 Table added
        2228
        81.311 Table added
        2229
        Table revised
        18541
        81.312 Table added
        2231
        81.313 Table added
        2232
        81.314 Table added
        2233
        81.315 Table added
        2235
        Table revised
        18543
        81.316 Table added
        2236
        81.317 Table added
        2238
        81.318 Table added
        2240
        Table revised
        18545
        81.319 Table added
        2242
        81.320 Table added
        2243
        81.321 Table added
        2244
        81.322 Table added
        2245
        81.323 Table added
        2245
        81.324 Table added
        2246
        81.325 Table added
        2248
        81.326 Table added
        2249
        Table amended
        9209
        81.327 Table added
        2251
        81.328 Table added
        2252
        81.329 Table added
        2254
        81.329 Tables amended
        76235
        81.330 Table added
        2254
        81.331 Table added
        2255
        81.332 Table added
        2255
        81.333 Table added
        2256
        Table amended
        45070
        81.334 Table added
        2258
        Table amended
        44881
        81.335 Table added
        2259
        81.336 Table added
        2260
        Table revised
        18547
        81.337 Table added
        2262
        81.338 Table added
        2264
        81.339 Table added
        2264
        Table correctly amended
        7540
        Table amended
        11583, 19551
        Table revised
        18549
        Tables amended
        22114, 42049, 42052, 59626
        81.340 Table added
        2266
        81.341 Table added
        2266
        Table revised
        18550
        Table amended
        76867
        
        81.342 Table added
        2267
        81.343 Table added
        2268
        Table amended
        39972, 68256
        81.344 Table added
        2270
        81.345 Table added
        2274
        81.346 Table added
        2275
        81.347 Table added
        2275
        81.348 Table added
        2278
        Table amended
        7350
        81.349 Table added
        2278
        Table corrected
        7970
        81.349 Tables revised
        45070
        81.350 Table added
        2279
        81.351 Table added
        2281
        81.352 Table added
        2281
        81.353 Table added
        2282
        81.354 Table added
        2282
        81.355 Table added
        2282
        81.356 Table added
        2283
      
      
        2016
        40 CFR
        81 FR
        Page
        Chapter I
        81 National ambient air quality standards
        22194
        81.303 Table amended
        26711
        81.304 Table amended
        24033, 45045
        81.305 Table amended
        1520, 3000, 26712, 45046
        81.306 Table amended
        26714
        81.307 Table amended
        26715
        81.308 Table amended
        26716
        81.309 Table revised
        26716
        81.310 Table amended
        61138
        81.311 Table amended
        9116, 26716
        Table added
        45046
        Table revised
        61140
        Table corrected
        65289
        81.312 Table added
        45046
        81.314 Table amended
        26717
        Table revised
        45047
        81.315 Table amended
        26717, 62392
        Table revised
        45047
        81.316 Table revised
        45048
        81.317 Table added
        45048
        81.318 Table revised
        45049
        81.319 Table revised
        45049
        Table amended
        95052
        81.321 Table amended
        26718
        Table added
        45050
        81.323 Table revised
        45050
        81.325 Table amended
        20545
        Table added
        45051
        81.326 Table amended
        26718
        Table revised
        45051
        81.327 Table amended
        28720
        81.328 Table added
        45052
        81.331 Table revised
        26718
        81.333 Table amended
        26719
        Table added
        45052
        81.334 Table added
        45052
        81.335 Table added
        45053
        81.336 Table amended
        26719, 83160, 91037, 93633
        Table revised
        45053
        81.337 Table added
        45054
        81.339 Table amended
        26720
        81.342 Table added
        45054
        81.343 Table amended
        40819, 44212
        Table revised
        45054
        81.344 Table amended
        26720, 78690, 78694, 90211
        Table added
        45054
        Table revised
        45054, 89875
        81.347 Table amended
        26721
        81.350 Table amended
        26721, 91846
        Table revised
        45055
      
      
        2017
        40 CFR
        82 FR
        Page
        Chapter I
        81 National ambient air quality standards
        29246, 37318
        81.301 Table added
        54235
        81.302 Table amended
        21716
        Table added
        54236
        81.303 Table amended
        2247
        Regulation at 82 FR 2247 eff. date delayed to 3-21-17
        8499
        Table added
        54237
        81.304 Table added
        54237
        81.305 Table added
        54238
        81.306 Table added
        54239
        81.310 Table added
        54240
        81.311 Table amended
        25529
        Table added
        54241
        81.312 Table added
        54243
        81.313 Table added
        54243
        81.314 Table amended
        48459
        Table added
        54243
        Regulation at 82 FR 48459 withdrawn
        57853
        81.315 Table amended
        16942
        Table amended; eff. 7-31-17
        24559
        Regulation at 82 FR 24559 withdrawn
        31722
        Table amended
        41529
        Table added
        54245
        81.316 Table added
        54246
        81.317 Table added
        54248
        
        81.318 Table amended
        13230, 16945
        Table amended
        30979
        Table added
        54250
        81.319 Regulation at 81 FR 95052 eff. date delayed to 3-21-17
        8499
        Table added
        54251
        81.320 Table added
        54252
        81.321 Table added
        54253
        81.322 Table added
        54253
        81.323 Table amended; eff. 7-31-17
        24871
        Table added
        54254
        81.324 Table added
        54255
        81.325 Table added
        54256
        81.326 Table added
        54258
        81.327 Table added
        54260
        81.328 Table added
        54261
        81.329 Table added
        54262
        81.330 Table added
        54263
        81.332 Table added
        54263
        81.333 Table added
        54264
        81.334 Table added
        54265
        81.335 Table added
        54267
        81.336 Table amended
        1605, 16940, 24878, 48448
        Table added
        54268
        Regulation at 82 FR 48448 withdrawn
        57854
        81.337 Table added
        54269
        81.338 Table added
        54270
        81.339 Table added
        54271
        81.340 Table added
        54272
        81.341 Table added
        54272
        81.342 Table added
        54273
        81.343 Table revised
        22891
        Table amended
        40720, 40957
        Table added
        54274
        81.344 Table corrected
        3173
        Table amended; eff 9-27-17
        29431
        81.344 Table added
        54276
        81.345 Table amended
        21716
        Table added
        54279
        81.346 Table added
        54280
        81.347 Table added
        54280
        81.348 Table added
        54282
        81.349 Table added
        54283
        81.350 Table corrected
        16740
        Table added
        54284
        81.351 Table added
        54285
        81.352 Table added
        54285
        81.353 Table added
        54286
        81.354 Table added
        54286
        81.355 Table added
        54286
        81.356 Table added
        54287
      
      
        2018
        40 CFR
        83 FR
        Page
        Chapter I
        81.301 Table added
        1104
        Table amended; eff. 7-20-18
        28545
        Table amended
        42224
        81.302 Table added
        1106
        Table amended; eff. 8-3-18
        25783
        81.303 Table revised
        1106
        Table amended; eff. 8-3-18
        25784
        Table amended
        62269
        81.304 Table revised
        1107
        81.305 Table added
        1108
        Table amended; eff. 8-3-18
        25786
        Table amended
        31336, 32066, 52160
        81.306 Table revised
        1113
        Table amended; eff. 8-3-18
        25792
        81.307 Table added
        1114
        Table amended; eff. 8-3-18
        25794
        81.308 Table added
        1114
        Table amended; eff. 8-3-18
        25794
        81.309 Table added
        1115
        Table amended; eff. 8-3-18
        25795
        81.310 Table revised
        1115, 14601, 39371, 45838
        Table amended; eff. 8-3-18
        25795
        Table revised
        39371
        Table amended
        45838
        81.311 Table revised
        1116
        Table amended; eff. 8-3-18
        25797
        81.312 Table revised
        1119
        81.313 Table added
        1119
        Table amended
        45835
        81.314 Table revised
        1119
        Table amended
        8758, 13203, 52160
        Table amended; eff. 8-3-18
        25801
        Table removed; table added
        66632
        81.315 Table revised
        1121
        Table amended; eff. 8-3-18
        25804
        Table amended
        52160, 66634
        81.316 Table revised
        1123
        Table amended
        50026
        81.317 Table revised
        1125
        81.318 Table revised
        1127
        Table amended; eff. 8-3-18
        25806
        Table amended
        42036, 52161
        81.319 Table revised
        1130
        Table amended; eff. 8-3-18
        25810
        81.320 Table added
        1131
        81.321 Table revised
        1131
        Table amended; eff. 8-3-18
        25812
        81.322 Table added
        1132
        Table amended; eff. 8-3-18
        25812
        81.323 Table revised
        1132
        Table amended; eff. 8-3-18
        25813
        Table amended
        52161
        81.324 Table added
        1134
        
        81.325 Table revised
        1136
        81.326 Table revised
        1137
        Table amended; eff. 8-3-18
        25815
        Table amended
        38035, 47574
        81.327 Table revised
        1140, 52161
        81.328 Table revised
        1141
        81.329 Table added
        1143
        Table amended; eff. 8-3-18
        25818
        81.330 Table revised
        1143
        81.331 Table added
        1144
        Table amended; eff. 8-3-18
        25819
        81.332 Table added
        1144
        Table amended; eff. 8-3-18
        25820
        81.333 Table revised
        1145
        Table amended; eff. 8-3-18
        25821
        81.334 Table revised
        1146
        81.335 Table revised
        1149
        81.336 Table revised
        1150
        Table amended
        10799, 52162, 62269
        Table amended; eff. 8-3-18
        25822
        81.337 Table revised
        1152
        Table amended; eff. 8-3-18
        25825
        81.338 Table added
        1153
        Table amended; eff. 8-3-18
        25827
        81.339 Table revised
        1154
        Table amended; eff. 8-3-18
        25828
        Table amended
        52162
        81.340 Table added
        1155
        Table amended; eff. 8-3-18
        25830
        81.341 Table added
        1156
        Table amended; eff. 7-2-18
        25392
        81.342 Table revised
        1156
        81.343 Table revised
        1158
        81.344 Table revised
        1159
        Table amended; eff. 8-3-18
        25830
        Table amended
        35140
        81.345 Table added
        1163
        Table amended; eff. 8-3-18
        25836
        81.346 Table added
        1164
        81.347 Table added
        1165
        Table amended; eff. 8-3-18
        25838
        Table amended
        52163
        81.348 Table added
        1167
        Table amended; eff. 8-3-18
        25842
        81.349 Table revised
        1167
        Table amended; eff. 8-3-18
        25843
        81.350 Table revised
        1168
        Table amended; eff. 8-3-18
        25845
        81.351 Table added
        1170
        Table amended
        14375
        Table amended; eff. 8-3-18
        25847
        81.352 Table added
        1170
        81.353 Table added
        1171
        81.354 Table added
        1171
        81.355 Table added
        1171
        81.356 Table added
        1172
      
      
        2019
        40 CFR
        84 FR
        Page
        Chapter I
        81.304 Table amended
        8987
        81.305 Table amended
        32844, 44249
        81.306 Table amended
        70902
        81.307 Table amended
        44250
        81.309 Table revised
        33858
        81.310 Table amended
        17087, 60931, 64208
        81.314 Table amended
        24397, 44251, 48288
        81.315 Table amended
        32319, 33008, 44251
        81.321 Table amended
        15118
        81.326 Table amended
        36473
        81.327 Table amended
        24041
        81.327 Table amended
        47897, 47899
        81.330 Table amended
        49469
        81.331 Table amended
        44252
        81.333 Table amended
        44252
        81.336 Table amended
        14883, 21255
        81.336 Table amended
        43510, 65685
        81.339 Table amended
        51426
        81.344 Table amended
        44253
        81.347 Table amended
        15118
        81.350 Table amended
        33702, 44253
      
      
        2020
        (Regulations published from January 1, 2020, through July 1, 2020)
        40 CFR
        85 FR
        Page
        Chapter I
        81.303 Table amended; eff. 7-24-20
        37758
        81.310 Table amended
        9672
        81.314 Table amended
        31381
        81.315 Table amended
        29337, 30848
        81.327 Table amended; eff. 7-27-20
        38330
        81.344 Table amended
        8427, 19108
        81.345 Table amended
        10993
        81.350 Table amended
        35379
      
      ○
    
  
